                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                 Page 1 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
(BRANDES) SWEENE, MICHELLE M.
21071 COUNTY ROAD 9
LESTER PRAIRIE, MN 55354                          P‐0011530 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
(EAST) CROWDER, SHEILA A.
6320 LAGRANGE RD.
SHELBYVILLE, KY 40065                             P‐0021545 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
(FAINA) BECKER, ANNALISA J.
16577 GAS POINT ROAD
COTTONWOOD, CA 96022                              P‐0030411 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
(GIGLIOTTI) DEBO, SARA D.
3365 HOLLYCREST DR
COLORADO SPRINGS, CO 80920                        P‐0025947 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
(NABOA)MOTOSHIGE, NAOMI K.
(NABOA) BENTO, DARCI L.
98‐1727 KUPUKUPU ST
AIEA, HI 96701                                    P‐0034734 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0013599 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0019623 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0019853 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0019855 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0020619 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0020620 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0020685 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0020727 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0021697 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0021738 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0021763 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0021984 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0024279 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                 Page 2 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0024441 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0024489 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0024663 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0025697 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0025823 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0025923 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0027376 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0027412 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0027461 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0027648 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0027717 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0027719 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0027849 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0027859 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0027963 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0027989 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0029460 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0029549 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 2 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                 Page 3 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0029588 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0030000 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0030213 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0030246 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0030254 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0030256 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0030260 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0030266 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0030270 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0030274 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0030300 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0032257 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0032259 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0032488 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0032520 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0032522 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0032549 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0032559 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 3 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                 Page 4 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0032562 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0032735 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0033149 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0033933 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0033972 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0033974 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0034006 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0034008 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0034011 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0034323 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0034372 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0035356 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0035384 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0035458 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0035464 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0035487 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0035496 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0035532 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 4 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                 Page 5 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0035574 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0035614 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0035896 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0035998 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0036398 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0036464 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0036470 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0036501 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0036505 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0036598 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0036736 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0036740 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0037095 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0037120 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0037125 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0037168 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0037174 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0037225 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 5 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                 Page 6 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0037235 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0037240 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0037248 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0037292 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0037538 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0037562 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0038749 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0039264 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0039619 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0040367 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0040544 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0040546 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0040715 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0040774 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0041653 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0041678 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0042053 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0042057 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 6 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                 Page 7 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0042079 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0042262 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0042441 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0042456 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0042719 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0043507 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0044817 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0045139 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0046876 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0046877 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0047429 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0047530 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0047534 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0047563 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0047877 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0049515 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0049541 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0049632 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 7 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                 Page 8 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0049636 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0049890 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0050136 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0050200 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0050202 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0050238 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0050584 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0050606 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0051393 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0051797 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0051799 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0052014 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0052021 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0052204 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0052208 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0052235 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0052494 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0052576 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 8 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                 Page 9 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0053175 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0053182 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0053620   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0053645   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0053647   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0053943 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0053980   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0054018   1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
24 DAVID RD.
MILLVILLE, NJ 08332                               P‐0054164   1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIM DOCKETED IN ERROR]
NO ADDRESS PROVIDED
                                                  P‐0058404 12/3/2019     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIMANT INFORMATION NOT INCLUDED IN CLAIM]
NO ADDRESS PROVIDED
                                                  P‐0057228 2/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIMANT INFORMATION NOT INCLUDED IN CLAIM]
NO ADDRESS PROVIDED
                                                  P‐0057242 2/13/2018     TK Holdings Inc., et al .                   $19,000.00                                                                                   $19,000.00
[CLAIMANT INFORMATION NOT INCLUDED IN CLAIM]
NO ADDRESS PROVIDED
                                                  P‐0057315 2/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIMANT INFORMATION NOT INCLUDED IN CLAIM]
NO ADDRESS PROVIDED
                                                  P‐0057358 2/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
[CLAIMANT INFORMATION NOT INCLUDED IN CLAIM]
NO ADDRESS PROVIDED
                                                  P‐0057792 3/29/2018     TK Holdings Inc., et al .                  $190,000.00                                                                                  $190,000.00
[CLAIMANT INFORMATION NOT INCLUDED IN CLAIM]
823 STILWELL LANE
HARPERS FERRY, IA 52146                           P‐0058017 6/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
3B ENTERPRISES, INC
4101 TAYLORSVILLE RD.
SUITE 200
LOUISVILLE, KY 40220                              P‐0017749 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
3B ENTERPRISES, INC
4101 TAYLORSVILLE RD.
SUITE 200
LOUISVILE, KY 40220                               P‐0017756 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 9 of 3871
                                                      Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 10 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address             Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
3D PLASTICS, LLC
FOLEY & LARDNER, LLP
ATTN: JOHN A. SIMON
500 WOODWARD AVE., STE. 2700
DETROIT, MI 48226                                           3369    11/22/2017      TK Holdings Inc.                                                                                       $0.00                               $0.00
3R RANCH LLC
18798 70TH AVENUE
CHIPPEWA FALLS, WI 54729‐6412                               2574    11/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
5 STAR CAR RENTAL INC
16 E 40TH STREET
6TH FLOOR
NEW YORK, NY 10016                                        P‐0047580 12/26/2017   TK Holdings Inc., et al .                  $575,744.80                                                                                  $575,744.80
691 DEVELOPMENT CORP
691 TIMBER RIDGE DRIVE
BARTLETT, IL 60103                                        P‐0006670 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
A RAYMOND TINNERMAN AUTOMOTIVE INC.
2350 AUSTIN DRIVE, STE 200
ROCHESTER HILLS, MI 48309                                   1321    10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
A. H. BURNS CO., INC.
296A WEYMOUTH ST.
ROCKLAND, MA 02370                                        P‐0013014 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
A. W. (A MINOR CHILD) [KIMBERLY L. WILSON ‐ PARENT]
819 SOLOMON DRIVE
JACKSONVILLE, NC 28546                                      3904     12/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
A.V. GAUGE & FIXTURE INC
4000 DELDUCA DRIVE
OLDCASTLE, ON NOR 1LO
CANADA                                                      1655     11/2/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
A.W JR. (A MINOR CHILD) [KIMBERLY L. WILSON PARENT]
819 SOLOMON DRIVE
JACKSONVILLE, NC 28546                                      3901     12/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
A1 CONTRACT STAFFING GROUP LL
3829 COCONUT PALM DR
TAMPA, FL 33619                                           P‐0013025 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AA JANSSON INC
2070 AIRPORT ROAD
WATERFORD, MI 48327                                         2390    11/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AAB, AARON
P.O. BOX 30093
EDMOND, OK 73003                                          P‐0040864 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AAGARD, LUREANE
2210 N 143RD ST
SEATTLE, WA 98133                                           4570    12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AAGARD, LUREANE
2210 N 143RD ST.
SEATTLE, WA 98133                                           4574    12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AAGENES, KYLE C.
1846 WALLACE AVENUE
DULUTH, MN 55803                                          P‐0011564 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AAGENES, KYLE C.
1846 WALLACE AVENUE
DULUTH, MN 55803                                          P‐0011572 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AAL, MARVIN
333 S MONROE
APT 511
DENVER, CO 80209                                          P‐0007974 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                               Page 10 of 3871
                                               Case 17-11375-BLS           Doc 4247                    Filed 10/26/20                Page 11 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
AALSTEC DATA CORPORATION
PO BOX 43555
RENAISSANCE CENTER
DETROIT, MI 48243                                    2126      11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AALTONEN, PRISCILLA G.
2305 ROOKERY WAY
VIRGINIA BEACH, VA 23455                           P‐0010855 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AAMES, LILI
10417 LOUISIANA AVE., PH4
LOS ANGELES, CA 90025                              P‐0032467 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AARDEMA, HOLLIE L.
AARDEMA, JEREMY R.
11438 HYDEAWAY CT.
MIDDLEVILLE, MI 49333                              P‐0017696 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AARON, ADRIENNE R.
AARON, DERICK O.
6250 DALLAS ST
MONROE, MI 48161                                   P‐0054163   1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AARON, ADRIENNE R.
AARON, DERICK O.
6250 DALLAS ST
MONROE, MI 48161                                   P‐0054165   1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AARON, ROBERT C.
2821 NE 40TH COURT
LIGHTHOUSE POINT, FL 33064                         P‐0032059 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AARON, RONALD H.
4110 ARROYO WILLOW LANE
CALABASAS HILLS, CA 91301                          P‐0013633 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AARTHUN, ROSMARY
7220 FAIR OAKS LOOP SE
OLYMPIA, WA 98513                                  P‐0020079 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AASEN, TRINI D.
131 N. EVERGREEN STR.
ANAHEIM, CA 92805‐4328                             P‐0040024 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABACA, REGGIENA
5732 E. LOS ANGELES AVE
SIMI VALLEY, CA 93063                                2121      11/9/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ABAD, ROBERT
P.O. BOX 14‐4433
CORAL GABLES, FL 33114                             P‐0030957 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABAD, ROBERT
P.O. BOX 14‐4433
CORAL GABLES, FL 33114                             P‐0030958 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABADI, NICOLE N.
2451 CHARLEMAGNE AVE
LONG BEACH, CA 90815                               P‐0030444 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABADIE, JASON M.
212 COLVILL ST. W
CANNON FALLS, MN 55009                             P‐0013927 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABADILLA, EUGENE
23613 AQUACATE RD
CORONA, CA 92883                                   P‐0023294 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABADIR, BRIAN F.
3555 SYCAMORE TRAIL LANE APT
#302
WINSTON SALEM, NC 27103                            P‐0052902 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 11 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 12 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
ABAKAH, BOBBY N.
163 HOPE CIRCLE
HEBRON, OH 43025                                  P‐0005364 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABALLO CASEY, AMY AIMEE E.
120 S. OLEANDER AVE.
DAYTONA BEACH, FL 32118                           P‐0012013 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABANTO, RICHARD J.
12 TAJ MAHAL COURT
TOMS RIVER, NJ 08757‐3907                         P‐0026534 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABAR, VIRGINIA M.
6533 WEST 33RD STREET
BERWYN, IL 60402                                  P‐0027303 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABARR, SHARLET A.
16001 CROOM AIRPORT RD
UPPER MARLBORO, MD 20772‐8396                     P‐0008131 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABASCAL, JORGE E.
1600 MONROE AVENUE, APT #12
ROCHESTER, NY 14618                               P‐0014868 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABASCAL, JORGE E.
1600 MONROE AVENUE, APT #12
ROCHESTER, NY                                     P‐0014999 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABASCAL, LOUIS J.
2527 MONROE STREET
HOLLYWOOD, FL 33020                               P‐0030846 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABASCAL, RENEE A.
2527 MONROE STREET
HOLLYWOOD, FL 33020                               P‐0030841 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABASCAL‐MONTALVO, ISIDRO
2976 MARION AVENUE
APT. 3E
BRONX, NY 10458                                   P‐0005386 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABASOLO, ISAAC R.
2525 RAE PL
NATIONAL CITY                                     P‐0054530 1/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABASS, MOHAMAD
3851 MADISON
DEARBORN, MI 48124                                P‐0029446 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABATE, GABRIEL A.
259 WASHINGTON AVE
BRENTWOOD, NY 11717‐2018                          P‐0019569 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABATE, LOISMARIE
5762 MIDDLECOFF DRIVE
HUNTINGTON BEACH, CA 92649                        P‐0024465 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABATO, THOMAS J.
93 CRENSHAW DR
FLANDERS, NJ 07836                                P‐0056475   2/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABAYATEYE, PHYLLIS N.
18625 NATHANS PL
MONTGOMERY VILLA, MD 20886                        P‐0056591   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABAZAJIAN, ISABEL C.
1806 PEACH BROOK COURT
HOUSTON, TX 77062                                 P‐0022378 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABAZIA, CAROL
27912 PERGL RD
SOLON, OH 44139                                   P‐0023357 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                       Page 12 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 13 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                    Amount                                                  Amount
ABBAI, ASTER
680 SOUTHVIEW CT APT C
CULPEPER, VA 22701                                 P‐0048464 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABBARAJU, NANDA K.
8200 BENT TREE SPRINGS DR
PLANO, TX 75025                                    P‐0003672 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABBARAJU, NANDA KISHO
8200 BENT TREE SPRINGS DR
PLANO 75025                                        P‐0017779 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABBAS, M.
6 MINEOLA AVE
HICKSVILLE, NY 11801                               P‐0003299 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABBATE, DEBRA M.
1868 LINCOLN AVENUE
EAST MEADOW, NY 11554                              P‐0028766 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABBEY, HEATHER L.
P. O. BOX 1042
HAWTHORNE, CA 90251                                P‐0017848 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABBEY, RACHEL
23916 DE VILLE WAY #B
MALIBU, CA 90265                                   P‐0014451 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABBOT, JUDITH L.
15‐11 UTOPIA PARKWAY
WHITESTONE, NY 11357‐2932                          P‐0037715 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABBOTT, ALETHEA A.
16 ZUMMO WAY
NORRISTOWN, PA 19401                               P‐0017076 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABBOTT, MONICA L.
34 SAND LAKE ROAD
MONTICELLO, IL 61856                               P‐0005048 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABBOTT, NIYOBE
J&T MOTORS
1737 SPRINGMONT DR
GREENSBORO, NC 27405                               P‐0055860 1/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABBOTT, RENAE J.
908 JOHN ST.
APT. 1W
JOLIET, IL 60435                                   P‐0010378 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABBOTT, TIMOTHY
ALVIN C. PAULSON
5111 WEST MAIN STREET
BELLEVILLE, IL 62226                                 2576    11/14/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ABC KUNSTSTOFF‐ U. EXTRUSIONSTECHNIK GMBH
MRS. PIA LEHNERT
LINDENSTRAßE 125
SIEGBURG D‐53721
GERMANY                                              4996     6/7/2018       TK Holdings Inc.                                                                                                          $0.00             $0.00
ABDALLA, ELIZABETH A.
216 RENEE AVENUE
LAFAYETTE, LA 70503                                P‐0052511 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABDALLA, ELIZABETH A.
216 RENEE AVENUE
LAFAYETTE, LA 70503                                P‐0052514 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABDALLAH, ABIYSHAJ
2703 BUTLER ST
HARRISBURG, PA 17103                               P‐0054602 1/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                        Page 13 of 3871
                                             Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 14 of 1950
                                                                                       Claim Register
                                                                                In re TK Holdings Inc., et al .
                                                                                     Case No. 17‐11375

                                                                                                              Current General                                         Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                  Amount                                                  Amount
ABDALLAH, AFIYFAH A.
502 S 30TH ST
APT 4
HARRISBURG, PA 17103                             P‐0039092 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABDALLAH, DAN M.
P.O. BOX 1122
STOCKTON, CA 95201                                 4458    12/27/2017      TK Holdings Inc.                           $609.55                                                                                       $609.55
ABDALLAH, DAN M.
P.O. BOX 1122
STOCKTON, CA 95201                               P‐0050614 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABDALLAH, DONALD G
1494 DEER RUN DR
FORT GIBSON, OK 74434                              225     10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ABDALLAT, ADEL A.
1060 CALLE PARQUE
EL PASO, TX 79912                                P‐0011822 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABDEL, FADY
12555 ROSEWOOD DRIVE
HOMER GLEN, IL 60491                             P‐0041435 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABDELAZIM, MAY
732 KEMMAN AVE
LA GRANGE PARK, IL 60526                         P‐0046809 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABDELAZIZ, CRISTI
105 BECHTLER LOOP #106
MOORESVILLE, NC 28117                            P‐0001441 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABDELHALIM, MAZEN N.
290 LASSEN DRIVE
SAN BRUNO, CA 94066                              P‐0039606 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABDEL‐MALAK, ROBERT S.
28 EMILY ROAD
MANALAPAN, NJ 07726                              P‐0023963 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABDELMALEK, MAGDY B.
996 ALLEN ST
NORTH DARTMOUTH, MA 02747                        P‐0046337 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABDELRAHMAN, SADEK
SADEK ABDELRAHMAN
601 W 1ST ST #12
NEWBERG, OR 97132                                P‐0017890 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABDILLA, JAIME L.
SHIOHIRA, RICHARD M.
2800 TIBURON WAY
BURLINGAME, CA 94010                             P‐0030815 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABDO‐GOMEZ, MAGDA
GOMEZ, MICHAEL E.
P.O. BOX 65‐4112
MIAMI, FL 33265‐4112                             P‐0000157 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABDULKARIM, RASHIDAH A
306 NEPTUNE AVE UNIT 2
JERSEY CITY, NJ 07305                              2561    11/14/2017      TK Holdings Inc.                         $25,000.00                                                                                   $25,000.00
ABDULKARIM, RASHIDAH A.
306 NEPTUNE AVE
UNIT 2
JERSEY CITY, NJ 07305                            P‐0024856 11/14/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00




                                                                                      Page 14 of 3871
                                                Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 15 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
ABDULLAH, AMEER M.
631 SADIE CT
APT 91
LANSING, MI 48906                                   P‐0012028 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABDULLAH, GEORGE P.
ABDULLAH, PAMELA J.
5821 POINT BAYOU ST
JACKSONVILLE, FL 32211                              P‐0035598 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABDULLE, ABDULFATAH
8001 CHARLESTOWN LN
FORT WORTH, TX 76140                                P‐0003880 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABDULRAHIM, ALFADEL
7066 VIA AGAVE
SAN DIEGO, CA 92130                                 P‐0058203 9/13/2018      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABDULRAHIM, CAROLYN
245 BARING ST.
LANCASTER, CA 93535                                   2422      11/13/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ABE, KARI K.
478 MARIN DRIVE
BURLINGAME, CA 94010                                P‐0056022 1/29/2018      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABE, KARI K.
478 MARIN DRIVE
BURLINGAME, CA 94010                                P‐0056023 1/29/2018      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABEDINI, YOUSSEF S.
ABEDINI, ATOSA A.
2005 MEIKLE AVE
WOODLAND, CA 95776                                  P‐0051359 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABEL, JOHN F.
500 BARNHARDT WAY
WEST READING, PA 19611                              P‐0054075    1/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABEL, KELLY
118 LAKEVIEW COURT
PIERRE, SD 57501                                      1712      11/4/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
ABEL, MARGIE L.
5204 RILEY COURT
PALMDALE, CA 93552                                  P‐0020088 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABEL, MARIA
4240 LOST HILLS ROAD
UNIT 1901
AGOURA HILLS, CA 91301                              P‐0040851 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABEL, STEVEN C.
P. O. BOX 152
CLEARLAKE OAKS, CA 95423                            P‐0034481 12/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABELA, PETER
33 ROBERTA LN
SYOSSET, NY 11791                                   P‐0005125 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABELARD, JESSICA
14 VESEY STREET APT. 1
BROCKTON, MA 02301                                    622       10/26/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ABELE, BEVERLY V.
107 DANSWORTH LANE
OAK RIDGE, TN 37830                                 P‐0020194 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABELL, HERBERT E.
ABELL, SUSAN L.
P.O. BOX 187
THE SEA RANCH, CA 95497                             P‐0040548 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                           Page 15 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 16 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ABELL, KATHY A.
ABELL, THOMAS R.
249 SAN CARLOS WAY
PLACENTIA, CA 92870                                P‐0019941 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABELL, WILLIAM P.
800 N. OCEAN BLVD.
APT 4
DELRAY BEACH, FL 33483                             P‐0051225 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABELL, WILLIAM P.
800 N. OCEAN BLVD.
APT. 4
DELRAY BEACH, FL 33483                             P‐0051350 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABELLA, ANGIE L.
5590 CONCORD HILL DRIVE
COLUMBUS, OH 43213                                 P‐0054978 1/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABELYAN, GREG
ABELYAN, BAYDZAR
540 WEST DRYDEN STREET
GLENDALE, CA 91202                                 P‐0043686 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABENABE, OMENA
11710 BRIAR FOREST DRIVE
APT 1414
HOUSTON, TX 77077                                  P‐0025199 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABEND, ERIC W.
3190 NW 97 AVENUE
SUNRISE, FL 33351                                  P‐0012703 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABERNATHY, JAMES L.
ABERNATHY, WYNNE M.
1231 HOBSON DRIVE
ST. LOUIS, MO 63135                                P‐0008097 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABERNATHY, JOYCE A.
609 SHAW AVE.
PARIS, IL 61944                                      4903     3/5/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
ABERNATHY, JOYCE A.
609 SHAW AVE
PARIS, IL 61944                                    P‐0041327 12/17/2017   TK Holdings Inc., et al .                  $500,000.00                                                                                  $500,000.00
ABERNATHY, JOYCE A.
609 SHAW AVE
PARIS, IL 61944                                    P‐0047002 12/22/2017   TK Holdings Inc., et al .                  $500,000.00                                                                                  $500,000.00
ABERNATHY, ROBERT L
222 S HIGH ST.
PARIS, IL 61944                                      4902     3/5/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
ABERNATHY, ROBERT L.
222 S HIGH ST
PARIS, IL 61944                                    P‐0047015 12/22/2017   TK Holdings Inc., et al .                  $150,000.00                                                                                  $150,000.00
ABID, SARAH
345 PACIFIC AVE. N
APT U‐1
PACIFIC, WA 98047                                  P‐0029736 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABIODUN, MICHAEL
IMAGE XPREZZION LLC
6156 NICHOLAS DR
WEST BLOOMFIELD MI 48322                           P‐0016561 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABITBOL, MARIA
3725 PARKMOOR VILLAGE DRIVE
COLORADO SPRINGS, CO 80917                         P‐0053052 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 16 of 3871
                                               Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 17 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ABLEMAN, MARK
3356 PAISLEY POINTE
WHITESTOWN, IN 46075                               P‐0002355 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABLIN, DEBORAH S.
2 GUM TREE COURT
NOVATO, CA 94947                                   P‐0036009 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABLONDI, RAYMOND A.
260 PARK AVE, APT 707
POOLER, GA 31322                                   P‐0005726 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABM PARKING SERVICES, INC.
666 GARLAND PLACE
DES PLAINES, IL 60016                              P‐0047812 12/26/2017     TK Holdings Inc., et al .                   $27,480.52                                                                                   $27,480.52
ABNER, CARLOUS H.
14503 ST ANDREWS DRIVE
GRANDVIEW, MO 64030‐4169                           P‐0009277 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABNER, CARLOUS H.
14503 ST ANDREWS DRIVE
GRANDVIEW, MO 64030‐4169                           P‐0057293 2/15/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABNEY, DAVID L.
ABNEY, LYDIA A.
6074 CAMINITO DEL OESTE
SAN DIEGO, IL 92111                                P‐0028243 11/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABNEY, ERIC S.
502 E DURHAM
STRAFFORD, MO 65757                                P‐0038621 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABNEY, SHANIEKA N.
188 WILLIAMS AVE
MONROEVILLE, AL 36460                              P‐0056935    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABODEELY, PAUL M.
2600 2ND AVE
#2002
SEATTLE, WA 98121                                  P‐0019895 11/8/2017      TK Holdings Inc., et al .                     $225.00                                                                                       $225.00
ABOGADO II, ARMANDO E.
ABOGADO II, ARMANDO
102 SOUTH KENMORE AVENUE
APT. #1
LOS ANGELES, CA 90004                              P‐0048101 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABOU ZEKI, DALIA
21 SALISBURY STREET
APT. 210
WORCESTER, MA 01609                                P‐0049305 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABOUELLEIL, ALAAELDIN M.
1431 CAMBRIDGE PL, APT22
MANHATTAN, KS 66502                                P‐0013545 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABOUMRAD JR, MICHAEL J.
60 MERCER AVE
EAST HARTFORD, CT 06118                            P‐0053094 12/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABOWD, ANTHONY
29298 W 12 MILE RD
FARMINGTON HILLS, MI                               P‐0030471 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABRAHAM, ALFRED
1300 ELMER STREET, SUITE D
BELMONT, CA 94002                                    4455      12/27/2017      TK Holdings Inc.                          $2,500.00                                                                                    $2,500.00
ABRAHAM, ANNA M.
3511 GRAYSON LANE
AUSTIN, TX 78722                                   P‐0054178    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 17 of 3871
                                               Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 18 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
ABRAHAM, ANNA M.
3511 GRAYSON LANE
AUSTIN, TX 78722                                   P‐0054187    1/8/2018    TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
ABRAHAM, BOBBY
7111 BARRETT ST
DOWNERS GROVE, IL 60516                            P‐0053011 12/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABRAHAM, BOBBY
7111 BARRETT ST
DOWNERS GROVE, IL 60516                            P‐0053012 12/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABRAHAM, JEANETTE
10421 N BREWINGTON RD
GABLE, SC 29051                                    P‐0020221 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABRAHAM, JOHANNA
118 CARTER ROAD
HASKELL, NJ 07420                                  P‐0040200 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABRAHAM, LEEMOR
84‐15 CHEVY CHASE STREET
JAMAICA, NY 11432                                  P‐0012857 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABRAHAM, MARY
7310 GILLON DRIVE
ROWELTT, TX 75089                                  P‐0022440 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABRAHAM‐MILLIN, KASAI
2033 CULLODEN DR
SUMMERVILLE, SC 29483                                4474      12/27/2017      TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
ABRAHAM‐MILLIN, KASAI
2033 CULLODEN DR
SUMMERVILLE, SC 29483                              P‐0046123 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABRAHAMSEN, ANNE M.
54 KELLY RD
SAUGERTIES, NY 12477                               P‐0045884 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABRAHAMSEN, PAUL J.
PAUL J ABRAHAMSEN
P.O. BOX 2671
RAMONA, CA 92065                                   P‐0033635 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABRAM, KARA L.
2619 FERNWOOD AVE.
LANCASTER, OH 43130                                P‐0045227 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABRAM, PAUL H.
35946 HIGHLAND DR. E.
WISHON, CA 93669                                   P‐0026226 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABRAM, STEVEN E.
11670 SHADYBROOK DR.
PICKERINGTON, OH 43147‐9122                        P‐0039807 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABRAMOVIC, THOMAS P.
THOMAS ABRAMOVIC
950 BEL AIR DRIVE EAST
VISTA, CA 92084                                    P‐0032164 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ABRAMS, ANDREW
ABRAMS, ANDREW
LIFEGUARD TECHNOLOGIES
726 CORNERSTINE LANE
BRYN MAWR, PA 19010                                P‐0012002 11/1/2017      TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
ABRAMS, DANIEL M.
317 MAPLE AVE
WILMETTE, IL 60091                                 P‐0031212 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                          Page 18 of 3871
                                                Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 19 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ABRAMS, DANIEL P.
3401 MILL CREEK COURT
CHAMPAIGN, IL 61822                                 P‐0005182 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABRAMS, ERIC G.
1033 FAIRWAY ESTATES
ATLANTA, GA 30319                                   P‐0035520 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABRAMS, JACQUELL
ABRAMS, JACQUELL
7861 TALLY ANN DRIVE
TALLAHASSEE, FL 32311                               P‐0041957 12/18/2017   TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
ABRAMS, JERRY L.
ABRAMS, BILLIE J.
2686 HAMILTON MASON RD
HAMILTON
HAMILTON, OH 45011                                  P‐0000783 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABRAMS, JOHN R.
ABRAMS, SUSAN R.
1163 W MIDDLE DR
CONNERSVILLE, IN 47331                              P‐0046379 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABRAMS, KIMBERLY
10‐1 PENNY LANE
NEWBURGH, NY 12550                                  P‐0006249 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABRAMS, LARRY
1036 CHADS RIDGE
JONESBORO, GA 30236                                 P‐0005249 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABRAMS, MICHAEL D.
4575 COACH RD.
COLUMBUS, OH 43220                                  P‐0055475 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABRAMS, NORMAN J.
35 PROSPECT PARK WEST
APT. 10‐D
BROOKLYN, NY 11215                                  P‐0035112 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABRAMS, OMAR M.
1011 SEYMOUR AVENUE
UTICA, NY 13501                                     P‐0011635 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABRAMSKI, KIMBERLY E.
ABRAMSKI, ADAM M.
4433 CALAROGA DRIVE
WEST LINN, OR 97068                                 P‐0049937 12/27/2017   TK Holdings Inc., et al .                   $12,354.00                                                                                   $12,354.00
ABRAMSON, ELI
15235 LAKES OF DELRAY BLVD.
DELRAY BEQCH, FL 33484                              P‐0040363 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABRAMSON, SHARI J.
4 ALBERTA DRIVE
MARLBORO, NJ 07746                                  P‐0045646 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABREU, DIANA R.
16350 SW 112TH AVENUE
MIAMI, FL 33157                                     P‐0000848 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABREU, EDGAR F.
ABREU, MARIA P.
5928 VIZZI CT.
LAS VEGAS, NV 89131                                 P‐0001982 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABREU, YANELYS
2835 WEST 73 STREET
HIALEAH, FL 33018                                   P‐0035294 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 19 of 3871
                                               Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 20 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ABROTT, KARRY A.
797 E BROKAW RD
SAN JOSE, CA 95112                                 P‐0038697 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABSHER, DONALD R.
ABSHER, MARY L.
13811 THUNDERBIRD DRIVE
APT. 55L
SEAL BEACH, CA 90740‐5327                          P‐0031559 11/25/2017     TK Holdings Inc., et al .                     $820.72                                                                                       $820.72
ABSHER, MARK A.
ABSHER, SHARI E.
24 HAWK HILL
MISSION VIEJO, CA 92692                            P‐0023268 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABSON, WILLIE
8300 RUSSWOOD LN. W.
MABELVALE, AR 72103                                P‐0053596    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABTIN, QUMARS
P O BOX 1521
PALO ALTO, CA 94302                                P‐0044536 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABU BAKIR, JOAN M.
2326 N ARROYO BLVD
ALTADENA, CA 91001                                 P‐0014736 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABUAN, GLADYS D.
5947 PENNSYLVANIA ST SE
LACEY, WA 98513                                    P‐0020591 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABUKHAMSIN, JAFAR
783 GATUN ST UNIT 114
SAN PEDRO, CA 90731                                P‐0026162 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABUSAIF, KHALID
1051 NW 187TH AVE
PEMBROKE PINES, FL 33029                           P‐0030767 11/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ABUZAHRA, MOHAMMED M.
ABDALLA, DANA N.
5 ROLAND CT
RUXTON, MD 21204                                   P‐0006879 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AC ELECTRIC OF KERNERSVILLE
PO BOX 1625
KERNERSVILLE, NC 27285                               2318      11/10/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ACACIO, RICHARD
768 ELM AVE
SAN BRUNO, CA 94066‐3403                           P‐0047354 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACACIO, RICHARD
768 ELM AVE
SAN BRUNO, CA 94066‐3403                           P‐0047696 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACACIO, RICHARD A.
768 ELM AVE
SAN BRUNO, CA 94066‐3403                           P‐0047372 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACAR, JANICE
2196 KENORA PLACE
SEAFORD, NY 11783                                  P‐0005601 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACCARDI, DEBORAH A.
16588 78TH DR N
WEST PALM BEACH, FL 33418‐7679                     P‐0012376 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACCARDI, DEBORAH A.
16588 78TH DR N
WEST PALM BEACH, FL 33418‐7679                     P‐0012489 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 20 of 3871
                                              Case 17-11375-BLS           Doc 4247                    Filed 10/26/20                Page 21 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ACCARDO, LESLIE A.
2232 OAKWOOD DR
TROY, MI 48085                                    P‐0034242 12/1/2017     TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
ACCEL EQUINE DENTAL & ANIM WE
18972 DUQUESNE DR./SORAYA V J
TAMPA, FL 33647                                   P‐0031457 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACCURATE COURIER EXPRESS INC
JOHN HICKS
1711 ELLEN RD
RICHMOND, VA 23230                                P‐0053637   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACCURATE COURIER EXPRESS INC
JOHN HICKS
1711 ELLEN RD
RICHMOND, VA 23230                                P‐0053638   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACCURATE COURIER EXPRESS INC
JOHN HICKS
1711 ELLEN RD
RICHMOND, VA 23230                                P‐0053639   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACCURATE COURIER EXPRESS INC
JOHN HICKS
1711 ELLEN RD
RICHMOND, VA 23230                                P‐0053697   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACCURATE COURIER EXPRESS INC
JOHN HICKS
1711 ELLEN RD
RICHMOND, VA 23230                                P‐0053698   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACCURATE COURIER EXPRESS INC
JOHN HICKS
1711 ELLEN RD
RICHMOND, VA 23230                                P‐0053699   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACCURSO, MICHELLE L.
104 N LONG STREET
APT B
LAFAYETTE, LA 70506                               P‐0013799 11/2/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
ACE FORWARDING, INC
PO BOX 74158
ROMULUS, MI 48174                                    30       7/17/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ACEITUNO, CHRISTINA M.
PHELAN, JAMES M.
7730 TELEGRAPH AVENUE
ORANGEVALE, CA 95662                              P‐0016730 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACETI, MICHAEL R.
3 CREST DRIVE
DOVER, MA 02030                                   P‐0031383 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACEVEDO, JEANNETTE
4703 LANSING STREET
PHILADELPHIA, PA 19136                              1276      11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ACEVEDO, NICHOLAS
10321 S. OAKLEY AVENUE
CHICAGO, IL 60643                                 P‐0010565 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACEVEDO, NICOLO
5179 WEAVER DRIVE
COLORADO SPRINGS, CO 80922                        P‐0052297 12/27/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
ACEVES MEDINA, RODRIGO ANTONIO
1730 MINNESOTA AVE
BRENTWOOD, CA 94513                                 1487      11/6/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
                                                                                        Page 21 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 22 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
ACEVES, ERIKA
6913 BOULDER LAKE RD
MCKINNEY, TX 75070                                  2450    11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ACHENBACH, JANIS L.
6094 N LAKESHORE DRIVE
MACY, IN 46951                                    P‐0022332 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACHILLE, JOHN G.
1 CALDWELL COURT
BROOKVILLE, PA 15825                              P‐0040585 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACHOR, JONATHON P.
2925 SOUTH 200 EAST
LEBANON, IN 46052                                 P‐0013723 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACHS, SHARON M.
395 S. OLD BRIDGE ROAD
ANAHEIM, CA 92808                                 P‐0023038 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACHTERHOF, ANDREW S.
8930 TALLY HO LN
ORLAND PARK, IL 60462                             P‐0010423 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACHUTARAMAIAH, PRAKASH
849 DRACUT LANE
SCHAUMBURG, IL 60173                              P‐0027161 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACIE‐BYRD, LARRINE L.
1814 DUQUESNE AVENUE
MCKEESPORT, PA 15132                              P‐0050550 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACIE‐BYRD, LARRINE L.
1814 DUQUESNE AVENUE
MCKEESPORT, PA 15132                              P‐0050580 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACITO, MICHELE M.
550 CENTRAL AVE M11
LINWOOD, NJ 08221                                 P‐0010371 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACKERMAN, MARVIN
ACKERMAN, ANTONIA
578 EDGEWOOD RD
REDWOOD CITY, CA 94062                            P‐0012499 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACKERMAN, MICHAEL J.
ACKERMAN, PHOEBE K.
320 KINGSTON DR. APT. B
ST. LOUIS, MO 63125                               P‐0015907 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACKERSON, ALBERT H.
90 GLENWOOD ROAD
UNIT 1
CLINTON, CT 06413                                 P‐0016138 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACLO, ALLAN P.
2365 MILAN STREET
EASTON, PA 18045                                  P‐0031714 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACOFF, ROBERT J.
512 38TH PL E APT B
TUSCALOOSA, AL 35405                              P‐0015827 11/4/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
ACORD, CRAIG P.
15607 DOVE MEADOW
SAN ANTONIO, TX 78248                             P‐0014393 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACOSTA CHACON, GUSTAVO R.
MONTALVO FLORES, ANA M.
P.O. BOX 226
GUANICA, PR 00653‐0226                            P‐0048502 12/26/2017   TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00


                                                                                       Page 22 of 3871
                                                 Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                 Page 23 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
ACOSTA, BETSY S.
7108 LARIMER COURT
TAMPA, FL 33615                                      P‐0047853 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACOSTA, FLOR DE MARIA
161 COLE MANOR DR
ATHENS, GA 30606                                     P‐0038517 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACOSTA, JESSICA
WOLF, TIEDEKEN & WOODARD
P.O. BOX 491
CHEYENNE, WY 82003‐0491                              P‐0056227 1/30/2018    TK Holdings Inc., et al .                 $5,000,000.00                                                                                $5,000,000.00
ACOSTA, JOSE R.
3303 WYOMING
EL PASO, TX 79903                                    P‐0043471 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACOSTA, JOSHUA C.
JOSHUA ACOSTA
6742 WESTERN AVE APT 11
BUENA PARK, CA 90621                                 P‐0015945 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACOSTA, LUZDIVINA L.
1808 MONTEREY PINE AVENUE
CERES, CA 95307                                      P‐0029728 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACOSTA, LYNN E.
2606 CALLE ONICE
SAN CLEMENTE, CA 92673                               P‐0031056 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACOSTA, MARTIN J.
10319 COUNTY ROAD 6950
LUBBOCK, TX 79407                                    P‐0041698 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACOSTA, MIGUEL A.
14 ROCKLEDGE ROAD #1B
HARTSDALE, NY 10530                                  P‐0009602 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACOSTA, PABLO N.
8650 WATSON ST.
APT. E
CYPRESS, CA 90630                                    P‐0032822 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACOSTA, RANDOLPH M.
1124 S I
LAKEVIEW, OR 97630                                   P‐0006394 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACOVIO, JEANETTE R.
P.O. BOX 217
CROOK, CO 80726                                        2482    11/12/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ACQUAROLE, ROBERT
ACQUAROLE, ROBERT
16 HUNTINGDON FARM DRIVE
GLEN MILLS, PA 19342                                 P‐0010105 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACQUAVIVA, JOHN P.
2601 GUNPOWDER FARMS RD
FALLSTON, MD 21047                                   P‐0014374 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACQUAVIVA, KATHLEEN A.
76 METEDECONK ROAD
BRICK, NJ 08723                                      P‐0004910 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACREE, CAROLYN
NO ADDRESS PROVIDED
                                                     P‐0028765 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACREE, CHARLES M.
4192 CHURCHWELL RD.
JACKSONVILLE, FL 32210                               P‐0050930 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                          Page 23 of 3871
                                                Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 24 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                       Amount                                                  Amount
ACREE, CLARK
1807 S HWY 281
EVANT, TX 76525                                       2298      11/12/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ACREE, GREGORY A.
ACREE, LISA K.
950 PARTRIDGE LANE
LOUISVILLE, IL 62858                                P‐0005332 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACREE, MARY P.
4192 CHURCHWELL RD.
JACKSONVILLE, FL 32210                              P‐0050674 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACRI, DINA M.
ACRI, MICHAEL S.
901 SUNNY HILL LANE
HARRISBURG, PA 17111                                P‐0014028 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACROMITE, DANNICA
7207 ILA LANE
BRIGHTON, MI 48116                                  P‐0054292    1/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACS INDUSTRIES, INC.
ATTN: PAUL PIMENTEL
1 NEW ENGLAND WAY
LINCOLN, RI 02865                                     4983       6/6/2018       TK Holdings Inc.                                                                                                          $0.00             $0.00
ACS INDUSTRIES, INC.
ATTN: PAUL PIMENTEL
1 NEW ENGLAND WAY
LINCOLN, RI 02865                                     5033       8/2/2018       TK Holdings Inc.                                                                                                          $0.00             $0.00
ACTERMAN, STEVE
2139 SOUTH DELLA LANE
ANAHEIM, CA 92802‐4507                              P‐0022710 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACUNA, JOSE H.
178 W POWELL WAY
CHANDLER, AZ 85248                                  P‐0023234 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACUNA, JOSE HUMBERTO
178 W POWELL WAY
CHANDLER, AZ 85248                                    2486      11/12/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ACUNA, MICHAEL A.
28503 WOODLARK DR.
KATY, TX 77494                                      P‐0035519 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACURA FINANCIAL SERVICES
P.O. BOX 49070
CHARLOTTE, NC 28277                                   4819       2/7/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
ACURA NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0049013 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACURA NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056874    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACURA OF ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047947 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ACURA OF ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056869    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                           Page 24 of 3871
                                               Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 25 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ACURA OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0049014 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACURA OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056782    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACURA OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0047718 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACURA OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056786    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACURA TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0047537 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ACURA TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056763    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADA, MAHIR
MAHIR ADA
150 RICE MINE ROAD N APT H105
TUSCALOOSA, AL 35406                               P‐0001382 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADA, RAVI
4440 FAIRWAY DR
CARROLLTON, TX 75010                               P‐0002436 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADACHI SERRANO, KATYA
1116 TARPON CT.
ORCUTT, CA 93455                                   P‐0022894 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADACHI‐SANDIFER, RIE
8540 NESTLE AVE.
NORTHRIDGE, CA 91325                               P‐0013435 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAIR, LYNDA J.
ADAIR, JOHN L.
457 SW 5TH AVE
CANBY, OR 97013                                    P‐0017999 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAM FINKELSTEIN & HILARY MARSTON
9006 SHAD LANE
POTOMAC, MD 20854                                    3722      11/28/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ADAM, TEENA S.
529 RAHKEWOOD DR.
INDIANAPOLIS, IN 46217                             P‐0001130 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMCEWICZ, PAUL
111 MAPLETON ST
HARTFORD, CT 06114                                 P‐0054841 1/16/2018      TK Holdings Inc., et al .                   $18,500.00                                                                                   $18,500.00
ADAMCHEK, PATRICIA M.
20 TANAGER RD
APT 2001
MONROE, NY 10950                                   P‐0003789 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 25 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 26 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ADAME, ALEJANDRO
P.O BOX 2408
MONTEBELLO, CA 90640                               P‐0048798 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAME, HERON
919 NORTH FRONT STREET
READING, PA 19601                                  P‐0054407 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAME, IRMA M.
TIME FINANCE
797 W WINCHESTER DR
RIALTO, CA 92376                                   P‐0034241 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAME, IRMA M.
TIME FINANCE
797 W WINCHESTER DR
RIALTO, CA 92376                                   P‐0057186 2/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMEC, ELIZABETH R.
149 E ADAMS ST
CAMBRIDGE, WI 53523                                P‐0008252 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMES, CLARIBEL
2318 W ALLEN ST
ALLENTOWN, PA 18104                                  1049    10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ADAMES, GERALDO
216 VANDERMARK DRIVE
MILFORD, PA 18337                                  P‐0035129 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMIAK, JUSTIN V.
2614 SW 33RD AVE
OCALA, FL 34474                                    P‐0030145 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMKIEWICZ, SUSAN L.
319 PINE ROAD
STEPHENSON, VA 22656                               P‐0037202 12/7/2017    TK Holdings Inc., et al .                   $40,000.00                                                                                   $40,000.00
ADAMKOWSKI, JOSEPH
BASCH & KEEGAN, LLP
JOHN A. DEGASPERIS, ESQ.
307 CLINTON AVENUE
P.O. BOX 4235
KINGSTON, NY 12402                                   4675     1/9/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
ADAMOVICS, ANDREJS J.
ADAMOVICS, GRACE J.
5077 BAY VIEW CIRCLE
STOCKTON, CA 95219                                 P‐0018193 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS (ENGLAND), MONICA J.
90 MCLAND ROAD
MT HOLLY SPRINGS, PA 17065                         P‐0039982 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS HARE, LESLEY
PO BOX 91
EVADALE, TX 77615                                    5080     1/15/2019      TK Holdings Inc.                              $0.00                                                                                        $0.00
ADAMS, ANDREA
90 GERRISH AVE APT #80
EAST HAVEN, CT 06512                               P‐0035445 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, ASHLEY N.
10756 LA BATISTA AVE
FOUNTAIN VALLEY, CA 92708                          P‐0044783 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, BILLY O.
ADAMS, MARY M.
7138 THIRD AVE SO
RICHFIELD
, MN 55423                                         P‐0019465 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 26 of 3871
                                              Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 27 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ADAMS, BRADFORD S.
ADAMS, SHERRY F.
243 EAST CENTER AVE
LAKE BLUFF, IL 60044                              P‐0039691 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, BRIAN K.
5530 OAK STREET
KANSAS CITY, MO 64113                             P‐0008268 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, CHAD A.
1274 E DANIELLA DR
SAN TAN VALLEY, AZ 85140                          P‐0004840 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, CHERYL A.
1001 CHILLUM ROAD
UNIT 217
HYATTSVILLE, MD 20782                             P‐0008773 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, CHERYL L.
184 MCKAY RD
SAXONBURG, PA 16056                               P‐0027474 11/15/2017     TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
ADAMS, CLAIRE A.
3 WOODSIDE COTTAGE WAY
FRAMINGHAM, MA 01701‐4891                         P‐0043143 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, CONNIE R.
12575 MADISON WAY
THORNTON, CO 80241                                P‐0037295 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, CRYSTAL
ADAMS, CRYSTAL
70 HIGHLAND AVE
FITCHBURG, MA 01420                               P‐0005621 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, CYNTHIA J.
212 THWAITE LANE
WINCHESTER, VA 22603                              P‐0049339 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, DAVID
94 EASTWICK DRIVE
WILLIAMSVILLE, NY 14221                             2439      11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ADAMS, DAVID
94 EASTWICK DRIVE
WILLIAMSVILLE, NY 14221                             2441      11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ADAMS, DAVID P.
252 COUNTRYSIDE DRIVE SE
LENOIR, NC 28645                                  P‐0033751 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, DONALD K.
1658 E. SANDRIDGE CT. SW
OCEAN ISLE BEACH, NC 28469                        P‐0002370 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, DONNA
3 MARY STREET
SAYREVILLE, NJ 08872                              P‐0056308    2/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, ELAINE A.
419 CHARLOTTE DR.
PORTSMOUTH, VA 23701                              P‐0023854 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, ERIK C.
279 HONEYSUCKLE CIRCLE
PRESCOTT, AZ 86301                                P‐0007252 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, FELICIA A.
2909 PERSONS STREET
WHISTLER, AL 36612                                P‐0037487 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 27 of 3871
                                              Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 28 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ADAMS, FOREST M.
120 DAVID DRIVE
BRACEVILLE, IL 60407                              P‐0027873 11/17/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
ADAMS, FOREST M.
ADAMS, SHEILA A.
120 DAVID DRIVE
BRACEVILLE, IL 60407                              P‐0027953 11/17/2017     TK Holdings Inc., et al .                    $9,200.00                                                                                    $9,200.00
ADAMS, FOREST M.
ADAMS, SHEILA A.
120 DAVID DRIVE
BRACEVILLE, IL 60407                              P‐0027961 11/17/2017     TK Holdings Inc., et al .                    $6,525.00                                                                                    $6,525.00
ADAMS, FOREST M.
120 DAVID DRIVE
BRACEVILLE, IL 60407                              P‐0057459 2/24/2018      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
ADAMS, FOREST M.
ADAMS, SHEILA A.
120 DAVID DRIVE
BRACEVILLE, IL 60407                              P‐0057460 2/24/2018      TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
ADAMS, FOREST M.
ADAMS, SHEILA A.
120 DAVID DRIVE
BRACEVILLE, IL 60407                              P‐0057461 2/24/2018      TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
ADAMS, GARY L.
811 PINNACLE DR
DANDRIDGE, TN 37725                               P‐0003001 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, GARY W.
340 TILLBROOK COURT
FOUNTAIN INN, SC 29644                            P‐0003276 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, GARY W.
340 TILLBROOK COURT
FOUNTAIN INN, SC 29644                            P‐0003290 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, GERI LYNE
5433 DRY CREEK RD.
NAPA, CA 94558                                    P‐0056421    2/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, GREGORY A.
2177 IVEY CREEK WAY
STONE MOUNTAIN, GA 30087                          P‐0026307 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, JANICE L.
15329 ORIGINS LANE
AUSTIN, TX 78734                                  P‐0000757 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, JEAN V.
W10014 HUGGINS ROAD
ANTIGO, WI 54409                                  P‐0014709 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, JENNIFER S
94 EASTWICK DRIVE
WILLIAMSVILLE, NY 14221                             2551      11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ADAMS, JENNY L.
3638 CHELSEA DRIVE
BRUNSWICK, OH 44212                               P‐0023407 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, JOE A.
1104 DEAL TRAIL
SUFFOLK, VA 23434                                 P‐0024365 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, JOYCE T.
JOYCE ADAMS
530 SE WOODS EDGE TRAIL
STUART, FL 34997                                  P‐0051480 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 28 of 3871
                                                Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 29 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ADAMS, JOYCE THOMPSON
530 SE WOODS EDGE TRAIL
STUART, FL 34997                                      4466      12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ADAMS, JUANITA
P O BOX 8154
FORT WORTH, TX 7612                                 P‐0001974 10/22/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
ADAMS, KATHY D.
ADAMS, ROBERT C.
307 WINKFIELD LANE
MARIETTA, GA 30064                                  P‐0049562 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, KELLY M.
8960 BRYDON WAY
SACRAMENTO, CA 95826                                P‐0054249    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, KIM R.
ADAMS, BARTLETT M.
1835 LAKE RD
SILVER CREEK, NY 14136‐9725                         P‐0016356 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, KRISTY M.
717 BRONSON ST
ROSSVILLE, GA 30741                                 P‐0004004 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, LATANGLIA
136 PLUMMER CIR
JACKSON, MS 39212‐2314                                3674      11/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ADAMS, LAURA
139 W PARK DR
MARSHALL, WI 53559                                  P‐0007783 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, LAUREN
7761 HALCYON FOREST TRAIL
MONTGOMERY, AL 36117                                P‐0014439 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, LAWWRENCE M.
2814 BANYAN BLVD CIR NW
BOCA RATON, FL 33431‐6313                           P‐0008885 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, LISA A.
9355 113TH ST
#3605
SEMINOLE, FL 33772                                  P‐0053453 12/31/2017     TK Holdings Inc., et al .                       $87.27                                                                                       $87.27
ADAMS, MARY K.
ADAMS, DENNIS
92661 SIMONSEN RD
ASTORIA, OR 97103‐8150                              P‐0053370 12/30/2017     TK Holdings Inc., et al .                    $2,612.63                                                                                    $2,612.63
ADAMS, MATT H.
ADAMS, STACY S.
474 WEST 350 SOUTH
AMERICAN FORK, UT 84003                             P‐0054770 1/15/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, MATT H.
ADAMS, STACY S.
474 WEST 350 SOUTH
AMERICAN FORK, UT 84003                             P‐0054771 1/15/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, MELISSA L.
622 N BEND RD
BALTIMORE, MD 21229                                 P‐0012699 11/2/2017      TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
ADAMS, MIRANDA S.
ADAMS, WESLEY C.
10757 MILLER DRIVE
INDIANAPOLIS, IN 46231                              P‐0019143 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 29 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 30 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
ADAMS, NAKISHA N.
1516 BAY AREA BLVD
APT E11
HOUSTON, TX 77058                                  P‐0035460 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADAMS, OWNER DEBRA K.
ADAMS, ROBIN R.
240 JAKE DRIVE
SYLACAUGA, AL 35151                                P‐0032442 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADAMS, OWNER DEBRA K.
ADAMS, ROBIN R.
240 JAKE DRIVE
SYLACAUGA, AL 35151                                P‐0032479 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADAMS, PAUL G.
ADAMS, MYRNA A.
5529 NW EISENHOWER DR
LAWTON, OK 73505                                   P‐0025551 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADAMS, PAUL G.
5529 NW EISENHOWER DR
LAWTON, OK 73505                                   P‐0025661 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADAMS, PENNY J.
129 CORNWALL AVE
TONAWANDA, NY 14150                                P‐0032219 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADAMS, PERCY I.
5655 FAIRWAY FOREST DR
WINSTON SALEM, NC 27105                            P‐0024646 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADAMS, PERCY L.
5655 FAIRWAY FOREST DR
WINSTON SALEM, NC 27105                            P‐0000970 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADAMS, RANDALL E
364 AERIE CIRCLE
NORTH SALT LAKE, UT 84054                            2518    11/13/2017      TK Holdings Inc.                                                                    $0.00                                                   $0.00
ADAMS, RANDY R.
618 BARONNE STREET
LEBANON, IN 46052                                  P‐0051560 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADAMS, RICHARD C.
ADAMS, BELINDA S.
3329 SW CRESTVIEW ROAD
PORT SAINT LUCIE, FL 34953                         P‐0001909 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADAMS, ROBERT C.
ADAMS, KATHY D.
307 WINKFIELD LANE
MARIETTA, GA 30064                                 P‐0049539 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADAMS, ROBERT E.
ADAMS, JANA S.
9301 S. CR. 600 E.
SELMA, IN 47383                                    P‐0026807 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADAMS, SHARON
14533 MICHENER TRAIL
ORLANDO, FL 32828                                  P‐0019431 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADAMS, SHELLIE M.
ADAMS, DANIEL A.
2245 BRIGGS ST.
WATERFORD, MI 48329                                P‐0018031 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADAMS, SHERRY C.
2480 GREYTHORNE COMMONS
DOUGLASVILLE, GA 30135                             P‐0009589 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                        Page 30 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 31 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
ADAMS, SONYA
ADAMS, ERNEST
3506 BAHIA CT
MISSOURI CITY, TX 77459                           P‐0003713 10/24/2017   TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
ADAMS, STARL
ADAMS, MATT
POBOX 18711
SAN JOSE, CA 95158                                P‐0036109 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, SUSAN J.
15426 MEADOW VILLAGE DR.
HOUSTON, TX 770952012                             P‐0042920 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, TAMMY J.
15175 VIA CORFINIO
MORGAN HILL, CA 95037‐5847                        P‐0036346 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMS, TRACEY L.
1358 BARKER DR E
MOBILE, AL 36608                                  P‐0025577 11/6/2017    TK Holdings Inc., et al .                   $11,000.00                                                                                   $11,000.00
ADAMS, WILLIAM D.
12740 W. WEATHERSTONE BLVD.
NEW BERLIN, WI 53151                              P‐0045973 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMSKI, DESIREE L.
2953 TAYLOR ST NE
MINNEAPOLIS, MN 55418                             P‐0016838 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAMSKI, DESIREE L.
2953 TAYLOR ST NE
MINNEAPOLIS, MN 55418                             P‐0017974 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADANANDUS, NEDRA C.
300 HILARY WAY
APT 178
VALLEJO, CA 94591                                 P‐0017371 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADANANDUS, NEDRA C.
P.O. BOX 3616
VALLEJO, CA 94591                                 P‐0042307 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAY, VESTER
P.O. BOX 625
ELLINGTON, MO 63638                               P‐0034084 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADAY, VESTER
P.O. BOX 625
ELLINGTON, MO 63638                               P‐0034091 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADDIS, ANN Y.
6743 QUEENSBERRY DRIVE
CHARLOTTE, NC 28226                               P‐0056558   2/4/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADDIS, ANN Y.
6743 QUEENSBERRY DRIVE
CHARLOTTE, NC 28226                               P‐0056559   2/4/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADDIS, ANN YARBOROUGH
6743 QUEENSBERRY DRIVE
CHARLOTTE, NC 28226                                 4805      2/6/2018      TK Holdings Inc.                          $3,350.00              $0.00                                                                 $3,350.00
ADDIS, ANN YARBOROUGH
6743 QUEENSBERRY DRIVE
CHARLOTTE, NC 28226                                 4806      2/6/2018      TK Holdings Inc.                          $2,850.00                                                                                    $2,850.00
ADDIS, THOMAS ADGER
6743 QUEENSBERRY DRIVE
CHARLOTTE, NC 28226                                 4793      2/4/2018      TK Holdings Inc.                         $16,500.00                                                                                   $16,500.00



                                                                                       Page 31 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 32 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
ADDISON, CAROL A.
1958 CEDAR DRIVE
NEW BRIGHTON, MN 55112                            P‐0032355 11/27/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
ADDISON, DONTELE L.
7563 165TH STREET WEST
LAKEVILLE, MN 55044                               P‐0023736 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADDISON, FREDDIE
10111 S. PAXTON
CHICAGO
, IL 60617‐5634                                   P‐0032123 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADDONA, MARK
36 CLEARVIEW DRIVE
WALLINGFORD, CT 06494                               1738     11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ADDRIZZO, JOHN G.
402 FOUR SEASONS LANE
MONTVALE, NJ 07645                                P‐0019680 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADDY, WILLIAM J.
ADDY, SHELLEY S.
1205 PACIFIC HWY
UNIT 307
SAN DIEGO, CA 92101                               P‐0023805 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADEBOTE, OLUYEMI
ADEBOTE, JESSICA
7304 CREEKWOOD DRIVE
NORTH ROYALTON, OH 44133                          P‐0016534 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADEDEJI, RAMSON‐WISE
6711 S UTICA AVE
TULSA, OK 74136                                   P‐0011483 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADEDEJI, RAMSON‐WISE
6711 S UTICA AVE
TULSA, OK 74136                                   P‐0057224 2/12/2018    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
ADEEKO, CRYSTAL O.
74 HARDING AVE
JOHNSTON, RI 02919                                P‐0053454 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADEGBEMINIYI, ADERONKE
5122 LAMPPOST HILL CT
KATY, TX 77449                                    P‐0027992 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADEIGA, OLALEKAN A.
9763 GOOD LUCK ROAD
APT 4
LANHAM, MD 20706                                  P‐0015784 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADEKOYA, EDITH C.
ADEKOYA, CHRISTOPHER A.
32123 FOURTH AVENUE SW
FEDERAL WAY, WA 98023                             P‐0043529 12/21/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
ADELAJA, ROSEMARY
ADELAJA, ROSEMARY C.
1212 CHARLESTON LANE
SAVANNAH, TX 76227                                P‐0003798 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADELMAN, DAVID
8716 POPLAR BRIDGE RD
BLOOMINGTON, MN 55437                             P‐0043581 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADELMANN, DANIEL P.
104 CR‐6
OTEGO, NY 13825                                   P‐0026172 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                       Page 32 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 33 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ADELMANN, JULIE A.
104 CR‐6
OTEGO, NY 13825                                    P‐0026168 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADELSON, STEVEN
ADELSON, SALLY
217 CHANDLER CROSSING TRAIL
ROUND ROCK, TX 78665                               P‐0054277   1/9/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADELSON, STEVEN
ADELSON, SALLY
217 CHANDLER CROSSING TRAIL
ROUND ROCK, TX 78554                               P‐0054279   1/9/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADELSON, STEVEN
ADELSON, SALLY
217 CHANDLER CROSSING TRAIL
ROUND ROCK, TX 78665                               P‐0054280   1/9/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADELSON, STEVEN
ADELSON, SALLY
217 CHANDLER CROSSING TRAIL
ROUND ROCK, TX 78665                               P‐0054281   1/9/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADENIJI, ADEWALE W.
3466 UNIVERSITY AVENUE
APT. 6
MORGANTOWN, WV 26505                               P‐0040525 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADENIYI, ADEKUNLE M.
693 W SANTA ANA AVE APT 108
CLOVIS, CA 93612                                   P‐0058380 12/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADER, JOHN T.
ADER REVOCABLE, JOANNE C.
PINEWOOD LANE
BOULDER JUNCTION, WI 545129600                     P‐0053260 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADERS, LEONA R.
LEONA ADERS
3190 SE LAKE WEIR AVE.
OCALA, FL 34471                                    P‐0002950 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADESANYA, VENITTA W.
3780 TANGLEWILDE STREET #504
HOUSTON, TX 77063                                  P‐0050365 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADESIYAN, ADESINA
6733,SOUTH LEWIS AVENUE
TULSA, OK 74136                                    P‐0011331 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADESSA, PAUL J.
151‐33 28TH AVENUE
FLUSHING, NY 11354                                 P‐0040726 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADEWOLE, OLUWAKEMI K.
2, GOOSE CREEK DR. #2221
BLOOMINGTON, IL 61701                              P‐0037832 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADEWUMI, JOSEPH
1886 E. 82ND ST
CLEVELAND, OH 44103                                P‐0030825 11/23/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
ADEWUNMI, TOKUNBO P.
10401 S 8TH AVE
INGLEWOOD, CA 90303                                P‐0039460 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ADHIDARMA PUTRI, MERRYL A.
3170 BUCKINGHAM ROAD
GLENDALE, CA 91206                                 P‐0014824 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 33 of 3871
                                                Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                 Page 34 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
ADIELE, JACAUELENE M.
3012 SCOTTSDALE DRIVE
KILLEEN, TX 76543                                   P‐0038224 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADKINS ENTERTAINMENT SERVICES, LLC
540 POWDER SPRINGS STREET, STE B‐9
MARIETTA, GA 30064                                    937     10/28/2017      TK Holdings Inc.                            $629.00               $0.00                                                                   $629.00
ADKINS, AMY
133 KERNS ST
ERWIN, TN 37650                                     P‐0017074 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADKINS, AMY M.
INTERNICOLA, JENNIE A.
12603 SE MADISON ST
PORTLAND, OR 97233                                  P‐0027130 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADKINS, ANDREW J.
23236 W YAVAPAI ST
BUCKEYE, AZ 85326                                   P‐0010769 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADKINS, DELAINE S.
285 PARK MEADOWS DR
YELLOW SPRINGS, OH 45387                            P‐0047685 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADKINS, DONALD
ADKINS, RHONDA
875 HIGHWAY 2779
HARDINSBURG, KY 40143                               P‐0016339 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADKINS, JONI J.
3702 WESTOVER DR
DANVILLE, VA 24541                                  P‐0002096 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADKINS, KATHRIN S.
EAST GATE VILLAS
375 BASKINS RD., APT 16
ROCK HILL, SC 29730                                 P‐0030371 11/22/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
ADKINS, LINDA
53 RANDOLPH ROAD
NEWPORT NEWS, VA 23601                              P‐0007874 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADKINS, LISBETH T.
ADKINS, ERNEST E.
631 E DOWNING ST
MIDVALE, UT 84047                                   P‐0044093 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADKINS, SHARON S.
2563 GOBLE ROAD
HIDDENITE, NC 28636                                 P‐0046399 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADKINS, THOMAS
ADKINS, CAROLYN
C/O PETER PRIETO
ONE SE THIRD AVE, SUITE 2300
MIAMI, FL 33131                                     P‐0045106 12/22/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
ADLER, JEFFREY W.
223 NATA
NEWPORT BEACH, CA 92660                             P‐0040064 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADLER, JERRY
JASON TURCHIN, ESQ.
2883 EXECUTIVE PARK DRIVE, SUITE 103
WESTON, FL 33331                                      3064    11/21/2017      TK Holdings Inc.                        $900,000.00                                                                                   $900,000.00
ADLER, JERRY
C/O CURTIS B. MINER, ESQ.
COLSON HICKS EIDSON
CORAL GABLES, FL 33134                              P‐0042934 12/20/2017   TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
                                                                                         Page 34 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                 Page 35 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
ADLER, JERRY
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                             P‐0043833 12/21/2017   TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
ADLER, KERRIE K.
7400 NE 98TH CIRCLE
OKLAHOMA CITY, OK 73151                            P‐0005241 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADLER, LISA S.
LISA ADLER
24 VISTA DRIVE
GREAT NECK, NY 11021                               P‐0001736 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADLER, NAOMI L.
1348 BOBARN DRIVE
PENN VALLEY, PA 19072                              P‐0050459 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADLONG, ANDREW
ADLONG, IMELDA
5065 ROSCREA AVE
SAN DIEGO, CA 92117                                P‐0043032 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADNANI, MOHAMED A.
2427 VAIL AVENUE APT B21
CHARLOTTE, NC 28207                                P‐0016902 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADOLPHUS, EDWARD S.
1718 N 29TH STREET
PHILADELPHIA, PA 19121                             P‐0025578 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADOLPHUS, EDWARD S.
1718 N. 29TH STREET
PHILADELPHIA, PA 19121                             P‐0025579 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADOLPHUS, EDWARD S.
1718 N 29TH STREET
PHILADELPHIA, PA 19121                             P‐0025580 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADOLPHUS, EDWARD S.
1718 N 29TH STREET
PHILADELPHIA, PA 19121                             P‐0025581 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADOMAITIENE, LORETA
1519 HARVEST LN
WESTMONT, IL 60559                                 P‐0011857 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADORNO, ROBERT
10107 ASHLEY DRIVE
SEMINOLE, FL 33772                                   479     10/22/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ADRIANSEN, JOYCE J.
126 W CALLE CRESPIS
APT 1
SANTA BARBARA, CA 93105‐3463                       P‐0021185 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADUSEI, MICHAEL A.
ADUSEI, MICHAEL A.
                                                   P‐0012805 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADVANTAGECARS.COM, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0048551 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ADVANTAGECARS.COM, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058254 11/13/2018   TK Holdings Inc., et al .                 $1,721,040.00                                                                                $1,721,040.00



                                                                                        Page 35 of 3871
                                             Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                  Page 36 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                    Amount
ADVENTO, MARK
7864 CHERRYSTONE AVE.
PANORAMA CITY, CA 91402                          P‐0052356 12/27/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AELUGURI, MALLIK
13855 CLUSTERBERRY DR
FRISCO, TX 75035                                 P‐0035623 12/4/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AERO CORPORATION
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                               P‐0048167 12/26/2017     TK Holdings Inc., et al .                 $20,929,942.20                                                                               $20,929,942.20
AF MOTORS, L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                        P‐0058109 6/20/2018      TK Holdings Inc., et al .                  $1,618,800.00                                                                                $1,618,800.00
AF MOTORS, L.L.C; COGGIN DEL
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                  P‐0052573 12/26/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AFERIAT, JEANJACQUES
7126 ARAGLIN COURT
DALLAS, TX 75230                                 P‐0029660 11/21/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AFFAN, CHANELLE
767 EASTERN PKWY 2D
BROOKLYN, NY 11213                               P‐0031443 11/25/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AFFATATO, NICHOLAS J.
208 BRIDLE PATH CIR
OAK BROOK, IL 60523                              P‐0014293 11/3/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AFFRUNTI, ADAM J.
22644 THRUSH ST
GRAND TERRACE, CA 92313                          P‐0033539 11/29/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AFLAATUNI, FARSHAAD
FIZ MAHDAVI, FARIBA
6516 PLAINVIEW COURT
SAN JOSE, CA 95120                               P‐0057921    5/7/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AFRAND, RICHARD
262 SPECTACULAR
HENDERSON, NV 89052                              P‐0052369 12/28/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AFTAB, MARC
6 VALLEY RD
WESTPORT, CT 06880                               P‐0012232 11/1/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AFX INDUSTRIES, LLC
LAMBERT LESER
KEITH A. SCHOFNER
755 W. BIG BEAVER RD.
SUITE 410
TROY, MI 48084                                     2803      11/20/2017      TK Holdings Inc.                                                                                         $0.00                               $0.00
AFZALI, ANEELAH
4130 20TH AVE SW
SEATTLE, WA 98106                                P‐0046261 12/25/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AGAR, BULENT B.
AGAR, BURCU
5817 W WILSON AVE
CHICAGO, IL 60630                                P‐0049906 12/27/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AGAR, BULENT B.
5817 W WILSON AVE
CHICAGO, IL 60630                                P‐0049924 12/27/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
                                                                                        Page 36 of 3871
                                                Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                 Page 37 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
AGAR, CHRISTINE L.
5080 OAKHILL RD
CLARKSTON, MI 48348                                 P‐0034261 12/1/2017    TK Holdings Inc., et al .                      $511.98                                                                                       $511.98
AGARD, KIRSTEN
9909 N LEONARD ST
PORTLAND, OR 97203                                  P‐0030129 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AGARWAL, HANS
3110 NORTH 90TH STREET
LINCOLN, NE 68507                                   P‐0014522 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AGARWAL, HANS
3110 NORTH 90TH STREET
LINCOLN, NE 68507                                   P‐0014526 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AGARWAL, MUDIT
201 PARSONAGE RD
EDISON, NJ 08837                                    P‐0008225 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AGARWAL, VIVEK
11200 CEDARCLIFFE DR.
AUSTIN, TX 78750                                    P‐0031564 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AGATSTEIN, EUGENIA M
PO BOX 2644
COVINA, CA 91722                                      1639     11/7/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
AGAZZI, ALDO
260 OLD LAKE STREET
WEST HARRISON, NY 10604                             P‐0003922 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AGAZZI, ANTHONY
260 OLD LAKE STREET
WEST HARRISON, NY 10604                             P‐0017306 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AGBOOLA, BOBBIE A.
805 E 8TH CT
PANAMA CITY, FL 32401                               P‐0053269 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AGDAIAN, ARAM
693 BRADEMAS COURT
SIMI VALLEY, CA 93065                               P‐0055194 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AGEE, ASHLEY
200 EMERALD AVE
LAKE WALES, FL 33853                                P‐0029984 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AGEE, BRUCE
11ORCHID
LAHINA, HI 96761                                    P‐0047398 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AGEE, BRUCE E.
11 ORCHID
LAHINA, HI 96761                                    P‐0047340 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AGEE, LAKESHA
PO BOX 1245
BAY SPRINGS, MS 39422                                 3793     12/2/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
AGGARWAL, TRILOK R.
7512 GREEN MOUNTAIN WAY
WINTER GARDEN, FL 34787                             P‐0034707 12/2/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                    $15,000.00
AGHARANYA, FLORA A.
P.O. BOX 1401
BENICIA, CA 94510                                   P‐0057209 2/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AGILENT TECHNOLOGIES, INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052207 12/26/2017   TK Holdings Inc., et al .                 $1,962,440.00                                                                                $1,962,440.00


                                                                                         Page 37 of 3871
                                                Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 38 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
AGINS, CAROLE D.
P.O. BOX 273
CHARDON, OH 44024                                   P‐0034245 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGINS, CAROLE D.
P.O. BOX 273
CHARDON, OH 44024                                   P‐0034247 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGNES, LOUIS
141 FOREST AVENUE
HAWTHORNE, NJ 07506                                 P‐0020505 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGNES, MARIA
141 FOREST AVENUE
HAWTHORNE, NJ 07506                                 P‐0020501 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGNEW, DOLORES A.
177 NW PATRIOT CT
LAKE CITY, FL 32055                                 P‐0002781 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGNEW, DOLORES A.
177 NW PATRIOT CT
LAKE CITY, FL 32055                                 P‐0002790 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGNEW, JACQUELINE M.
34 RED OAK LANE
BALLSTON SPA, NY 12020                              P‐0038460 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGNEW, KAREN
3 FIELD DRIVE
ELLINGTON, CT 06029                                   3050    11/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AGOSTINO, MICHAEL N.
18923 KOSICH DR
SARATOGA, CA 95070                                  P‐0028338 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGOUR, MONICA
9606 SANDIA SPRINGS CIR
CYPRESS, TX 77433                                   P‐0018925 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGPOON, CHERIENE M.
85 PARKROSE AVENUE
DALY CITY, CA 94015                                 P‐0044092 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGRAWAL, ABHINAV
5400 PARK ST N
APT 405
ST. PETERSBURG, FL 33709                            P‐0001458 10/21/2017   TK Holdings Inc., et al .                    $8,589.08                                                                                    $8,589.08
AGRAWAL, ASHISH
9667 TAREYTON AVE
SAN RAMON, CA 94583                                 P‐0015841 11/4/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
AGRAWAL, BHUPESH
4305 NW OXBRIDGE DRIVE
PORTLAND, OR 97229                                  P‐0041670 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGRAWAL, HEMANT
20320 VIA SANLUCAR
YORBA LINDA, CA 92887                               P‐0035231 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGRAWAL, HEMANT
20320 VIA SANLUCAR
YORBA LINDA, CA 92887                               P‐0035232 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGRAWAL, HEMANT
20320 VIA SANLUCAR
YORBA LINDA, CA 92887                               P‐0035234 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGRAWAL, KAPIL
1288 E HILLSDALE BLVD
APT C318
FOSTER CITY, CA 94404                               P‐0057716 3/17/2018    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
                                                                                         Page 38 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 39 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
AGRAWAL, PRITI
1421 15TH ST
APT A
MANHATTAN BEACH, CA 90266                         P‐0055220 1/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUADO, JOSEPH V.
1002 MARTIN STREET SE
D
ATLANTA, GA 30315                                 P‐0037222 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUAYO, JOSE D.
202 WEST J ST.
OAKDALE, CA 95361                                 P‐0054430 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUAYO, NORMA A.
MENDIVIL, EUGENIO P.
4124 EGYPTIAN ST.
LAS CRUCES, NM 88005                              P‐0033443 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUAYO, PATRICIA
2224 CHEYENNE WAY
MODESTO, CA 95356                                 P‐0036202 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUAYO‐HAMPTON, ROBERTA
5753 DANISH GARDEN ST.
LAS VEGAS, NV 89148                                 5092     3/22/2019      TK Holdings Inc.                                                 $0.00                                                                     $0.00
AGUDA, DEBORAH I.
3255 SCOTCH CREEK, #314
COPPELL, TX 75019                                 P‐0041659 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUERO, JAIME M.
2280 SALADO DRIVE
LEWISVILE, TX 75067                               P‐0040022 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUIAR, FRANK F.
615 ATHERTON PLACE
HAYWARD, CA 94541                                 P‐0017852 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUILAR, JESSICA L.
GULLI, GREGORY M.
JESSICA AGUILAR
P.O. BOX 1608
BIG BEAR CITY, CA 92314                           P‐0022891 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUILAR, JESSIE H.
15‐2775 AHI STREET
PAHOA, HI 96778                                   P‐0012247 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUILAR, LAWRENCE
375 MANDARIN DRIVE
UNIT 205
DALY, CA 94015                                    P‐0012641 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUILAR, MERILIDA
1257 LA CANADA WAY
SALINAS, CA 93901                                   4753     1/25/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
AGUILAR, MICHELE T.
1411 TENNIS MATCH WAY
ENCINITAS, CA 92024                               P‐0044157 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUILAR, MICHELE T.
1411 TENNIS MATCH WAY
ENCINITAS, CA 92024                               P‐0044163 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUILAR, MICHELE T.
1411 TENNIS MATCH WAY
ENCINITAS, CA 92924                               P‐0044172 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                       Page 39 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 40 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
AGUILAR, MICHELE T.
1411 TENNIS MATCH WAY
ENCINITAS, CA 92024                                P‐0044239 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUILAR, PEDRO A.
17436 MARYGOLD AVE
BLOOMINGTON, CA 92316                              P‐0056063 1/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUILAR, ROSA E.
815 DECATUR STREET APT.#19
BAKERSFIELD, CA 93308                              P‐0055831 1/25/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUILERA, ITZEL
25 POPLAR ST
ELMSFORD, NY 10523                                 P‐0054459 1/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUIRRE, DAVID C.
8205 MONTAL ST.
LAMONT, CA 93241                                   P‐0023369 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUIRRE, ELENA
74 CHELSEA STREET APT. 4
EAST BOSTON, MA 02128                              P‐0039883 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUIRRE, JOSE ISSAC
1405 SANTA MARGARITA STREET
UNIT H
LAS VEGAS, NV 89146                                P‐0050408 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUIRRE, JOSE L.
1361 HIDDEN SPRINGS PL
CHULA VISTA, CA 91915                              P‐0017969 11/6/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
AGUIRRE, KRYSTEL
7027 OLCOTT STREET
FOREST HILLS, NY 11375                             P‐0014164 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUIRRE, LILIA
AGUIRRE, LILIA M.
14861 MULBERRY DRIVE #1309
WHITTIET, CA 90604                                 P‐0015779 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUIRRE, LOUIS R.
173 BILLETTS BRIDGE
CAMDEN, NC 27921                                   P‐0007001 10/27/2017   TK Holdings Inc., et al .                       $37.50                                                                                       $37.50
AGUIRRE, LOUIS R.
STONE‐AGUIRRE, AMBER M.
173 BILLETTS BRIDGE
CAMDEN, NC 27921                                   P‐0007009 10/27/2017   TK Holdings Inc., et al .                       $37.50                                                                                       $37.50
AGUIRRE, ROXANA E.
312 TRIST PL
CHALMETTE, LA 70043                                P‐0055016 1/17/2018    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
AGUIRRE‐SARACAY, ROXANA E.
312 TRIST PL
CHALMETTE, LA 70043                                P‐0055012 1/17/2018    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
AGURTO, DAVID
ZANUTELLI, KARINA P.
12614 WINFIELD SCOTT BLVD
ORLANDO, FL 32837                                  P‐0000322 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AGUTOS, JUANITA
1256 FOREBRIDGE LANE
LINCOLN, CA 95648                                  P‐0036961 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AH MOW, MICHELLE J.
AH MOW, PATRICK K.
95‐1164 MAKAIKAI ST APT 132
MILILANI, HI 96789                                 P‐0023916 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 40 of 3871
                                                 Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 41 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
AH YEN, WINNIE
6306 N MILBURN AVE
FRESNO, CA 93722                                     P‐0039903 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHARONOFF, RAPHAEL
18237 CLARK STREET
TARZANA, CA 91356                                    P‐0016203 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHEN, AARON C.
NO ADDRESS PROVIDED
                                                     P‐0054341    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHERN, AARAN CURTIS
NO ADDRESS PROVIDED
                                                       4139      12/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AHERN, HEATHER L.
190 MERWIN AVE.
ROCHESTER, NY 14609                                  P‐0028625 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHERN, JOHN R.
101 S STANWORTH DRIVE
PRINCETON, NJ 08540                                  P‐0034694 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHERN, STEPHEN C.
AHERN, HELEN
4875 W. BLASER CIRCLE
BOISE, ID 83705                                      P‐0014236 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHIKPO, KATIE
745 W. E ST APT 105
LINCOLN, NE 68522                                      1638      11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
AHLM, ANDREA J.
1603 2ND AVE SW
BUFFALO, MN 55313                                    P‐0042536 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHLMAN, JODI L.
HYDE, NICK J.
902 NE LAKE VIEW DRIVE
ANKENY
, IA 50021                                           P‐0039383 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHLQUIST, ELIZABETH
2221 ADAMS STREET
NEW ORLEANS, LA 70118                                P‐0057568    3/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHLQUIST, KAREN J.
613 W LYNN SHORES CIR
VIRGINIA BEACH, VA 23452‐2609                        P‐0052217 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHLSTROM, MARTA
AHLSTROM, JOHN
11753 SO. MONUMENT CIRCLE
SOUTH JORDAN, UT 84095                               P‐0041550 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHMAD, HANADI M.
20804 ARLINE AVENUE
LAKEWOOD, CA 90715                                   P‐0027977 11/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHMAD, MUHAMMAD
8151 CIVIC CENTER DRIVE, APT. 2128
ELK GROVE, CA 95757                                    3327      11/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AHMAD, NOOR
2801 W MAPLE AVENUE
APT. 212
MCALLEN, TX 78501                                    P‐0004017 10/25/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
AHMAD, SHAFIQ
22 ALBERT CT
STATEN ISLAND, NY 10303                              P‐0028960 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 41 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 42 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
AHMADPOUR, JALAL
2539 GUMTREE LN
FALLBROOK, CA 92028                                  1424     11/5/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043700 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0043718 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0043759 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043808 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043864 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043869 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043913 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043919 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043924 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0043932 12/21/2017   TK Holdings Inc., et al .                   $42,088.00                                                                                   $42,088.00




                                                                                        Page 42 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20               Page 43 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                        Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                         Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                 Amount
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM
SUITE 300
SACRAMENTO, CA 95811                              P‐0043936 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0043942 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811                              P‐0043946 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0043954 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0043972 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0043978 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0043984 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0043988 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0043994 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044013 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044015 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00


                                                                                       Page 43 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20               Page 44 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                        Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                         Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                 Amount
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM
SUITE 600
SACRAMENTO, CA 95811                              P‐0044018 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044040 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044041 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044042 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044045 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044047 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044052 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044057 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044069 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044075 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044080 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00


                                                                                       Page 44 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20               Page 45 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                        Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                         Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                 Amount
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM
SUITE 3
SACRAMENTO, CA 95811                               P‐0044084 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044090 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLER
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044121 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044126 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVD
SUITE 3
SACRAMENTO, CA 95811                               P‐0044132 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044135 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044141 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044145 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044149 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044150 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044154 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00


                                                                                        Page 45 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 46 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044156 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044158 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044160 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044162 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY SUATO DISMANTLERS
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044168 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 300
SACRAMENTO, CA 95811                               P‐0044173 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044176 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044178 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044184 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044193 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044194 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00


                                                                                        Page 46 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 47 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044196 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044198 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044200 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044201 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044202 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044203 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044207 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044208 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044209 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044211 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAN AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044212 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00


                                                                                        Page 47 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20               Page 48 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                        Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                         Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                 Amount
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044214 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044215 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044218 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044219 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044220 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044221 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044223 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044224 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044226 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044227 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044228 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00


                                                                                        Page 48 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20               Page 49 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                        Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                         Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                 Amount
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044229 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044232 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO,, CA 95811‐0438                         P‐0044233 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044235 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044236 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044238 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044242 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044243 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044245 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044246 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVENUE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044248 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                      $600.00


                                                                                        Page 49 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 50 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044249 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044255 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044258 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044267 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044270 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044273 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044274 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044275 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044276 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044277 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044278 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00


                                                                                        Page 50 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 51 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044279 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044280 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044281 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044286 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044287 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044291 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044292 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044293 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044294 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                               P‐0044295 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811‐0438                          P‐0044297 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00


                                                                                        Page 51 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 52 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044298 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044321 12/21/2017   TK Holdings Inc., et al .                     $700.00                                                                                       $700.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044322 12/21/2017   TK Holdings Inc., et al .                     $700.00                                                                                       $700.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044324 12/21/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044464 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044468 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044500 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044505 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044509 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044528 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044551 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00


                                                                                       Page 52 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 53 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044568 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044572 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044576 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044585 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044593 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044603 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044668 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044676 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044683 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044691 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044694 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00


                                                                                       Page 53 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 54 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044702 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044708 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044718 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044725 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044825 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044974 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044995 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045007 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045018 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045026 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045030 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00


                                                                                       Page 54 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 55 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045046 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045063 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045098 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045117 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045120 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045122 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045132 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045212 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045263 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045285 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045290 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00


                                                                                       Page 55 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 56 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                          Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                   Amount                                                   Amount
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045292 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 98511                              P‐0045326 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
AHMADZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0045330 12/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
AHMADZAU, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0043709 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                        $600.00
AHMDAZAI, ABDUL
LEGACY AUTO DISMANTLERS
600 SUNBEAM AVE
SUITE 3
SACRAMENTO, CA 95811                              P‐0044181 12/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                        $600.00
AHMED, AHMED F.
P.O. BOX 640910
KENNER, LA 70064                                  P‐0026039 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AHMED, FEISEL
AHMED, SHARON
6114 N PAJARO LN
LITCHFIELD PARK, AZ 85340                         P‐0027384 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AHMED, IMTIAZ
4500 RISINGHILL DRIVE
PLANO, TX 75024                                   P‐0016846 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AHMED, IMTIAZ
4500 RISINGHILL DRIVE
PLANO, TX 75024                                   P‐0016934 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AHMED, JAMEEL
149 BROADWAY
STATEN ISLAND, NY 10310                           P‐0010152 10/30/2017   TK Holdings Inc., et al .                    $1,500.00                                                                                     $1,500.00
AHMED, JAMEEL
149 BROADWAY
STATEN ISLAND, NY 10310                           P‐0010159 10/30/2017   TK Holdings Inc., et al .                    $1,500.00                                                                                     $1,500.00
AHMED, MAMDOUH F.
11818 CAPROCK CANYONS LANE
SUGAR LAND, TX 77498                              P‐0033274 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AHMED, SYED TALAL
10006 ORANGEVALE DR
SPRING, TX 77379                                    1021    10/29/2017      TK Holdings Inc.                                                                    $0.00                                                   $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                 P‐0052547 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                 P‐0052559 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                       Page 56 of 3871
                                             Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 57 of 1950
                                                                                       Claim Register
                                                                                In re TK Holdings Inc., et al .
                                                                                     Case No. 17‐11375

                                                                                                              Current General                                         Current 503(b)(9)
                                                                                                                                 Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                  Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                  Amount                                                  Amount
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                P‐0052560 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                P‐0052563 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                P‐0052565 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                P‐0052570 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                P‐0052609 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHN, JEONGMIN
8415 PRESTWICK DRIVE
MANLIUS, NY 13104                                P‐0052610 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHN, MAX
609 MONTGOMERY SCHOOL LN
WYNNEWOOD, PA 19096                              P‐0021290 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHN, MAX
609 MONTGOMERY SCHOOL LN
WYNNEWOOD, PA 19096                              P‐0021293 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHRENS, CAROLINE A.
517 EVERGREEN LANE
ASTON, PA 19014                                  P‐0049412 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHRENS, JAMES FRANCIS
#201
8536 KERN CANYON ROAD
BAKERSFIELD, CA 93306                              4186    12/21/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AHRENS, LINDA J.
105 ORIOLE DRIVE
ARLINGTON, TX 76010‐1332                         P‐0027083 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHRENS, LINDA J.
105 ORIOLE DRIVE
ARLINGTON, TX 76010‐1332                         P‐0057528 2/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHRONOVICH, MAR D.
AHRONOVICH, ELIEZER
12618 MISTY CREEK LANE
FAIRFAX, VA 22033                                P‐0021243 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHRONOVICH, MARGOT
AHRONOVICH, ELIEZER
12618 MISTY CREEK LANE
FAIRFAX, VA 22033                                P‐0021200 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHRONOVICH, MARGOT D.
AHRONOVICH, ELIEZER
12618 MISTY CREEK LANE
FAIRFAX, VA 22033                                P‐0021242 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHSAN, SALEEM
870 HARRISON ST APT 305
SAN FRANCISCO, CA 94107                          P‐0013793 11/2/2017    TK Holdings Inc., et al .                   $10,450.89                                                                                   $10,450.89
AHUJA, CHARU
10 ALLEN
VALHALLA, NY 10595                               P‐0016548 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                      Page 57 of 3871
                                                Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 58 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
AHUMADA, MARIA
6505 N DAMEN AVE., APT. 302
CHICAGO, IL 60645                                   P‐0027896 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AHUMADA, MARIA
6505 N DAMEN AVENUE
APT 302
CHICAGO, IL 60645                                   P‐0032247 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AIANI, ELIZABETH M.
RONALD J. AIANI
5541 RAIDER DR.
WARRENTON, VA 20187                                 P‐0030576 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AIDA‐AMERICA CORPORATION
JOHN BUSCH
7660 CENTER POINT 70 BLVD
DAYTON, OH 45424‐6380                                 1212    10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AIDT, MICHAEL D.
8604 GLENMOUNT DR
LAS VEGAS, NV 89134                                 P‐0014461 11/3/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
AIELLO, BRET
27308 PLANTATION DR NE
ATLANTA, GA 30324                                   P‐0004906 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AIELLO, JONATHAN M.
1264 BLACK OAK DRIVE
GREENWOOD, IN 46143                                 P‐0041594 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AIELLO, WIILIAM B.
76 MORECNY STREET
NATICK, MA 01760                                    P‐0014499 11/3/2017    TK Holdings Inc., et al .                    $6,241.84                                                                                    $6,241.84
AIKEN II, WILLIAM A.
AIKEN, LINDA S.
8639 CANTUA CREEK
HELOTES, TX 78023                                   P‐0024112 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AIKEN II, WILLIAM A.
AIKEN, LINDA S.
8639 CANTUA CREEK
HELOTES, TX 78023                                   P‐0024164 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AIKEN, LUCINDA H.
47 HAWTHORNE DR
BREVARD, NC 28712                                   P‐0048327 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AIKENS, BEVERLY A.
113 LONGWOOD DRIVE
SAVANNAH, GA 31405                                  P‐0029733 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AIKENS, LARRY L.
8440
WESTCLIFF DR
LAS VEGAS, NV 89145                                 P‐0000847 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AIKINS, RUSSELL
P.O. BOX 368
125 CROYLE DRIVE
ADRIAN, PA 16210                                    P‐0018518 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AIKMAN, LYNN A.
AIKMAN, SANDRA L.
425 PLANTATION POINTE RD
SCOTTSBORO, AL 35768‐7183                           P‐0021694 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AILION, ADAM J.
451 WALLIS FARM WAY
MARIETTA, GA 30064                                  P‐0004568 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 58 of 3871
                                                   Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 59 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
AILLAUD, LEON II
1427 BLAIRWOOD AVE
CHULA VISTA CA 91913
                                                       P‐0057316 2/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AILOR III, EDGAR I.
AILOR, SUSAN K.
3805 HALLBROOK CT
COLUMBIA, MO 65203                                     P‐0024016 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AINGER, ANTHONY A.
1425 10TH AVE. NORTH
FORT DODGE, IA 50501                                   P‐0042377 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AINGER, BARBARA J.
2755 DAVIS AVE
EAGLE GROVE, IA 50533                                  P‐0042103 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AINGER, BARBARA J.
2755 DAVIS AVE
EAGLE GROVE, IA 50533                                  P‐0042439 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AINSWORTH, MARK S
100 BELLE MEADE DRIVE
EADS, TN 38028                                           2103     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AINSWORTH, PAULA E.
8201 SONNET
MCKINNEY, TX 75071                                     P‐0013187 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AINTRAZI, DEBORAH A.
205 LAKELAND DR
MATTHEWS, NC 28104                                     P‐0011492 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AINTRAZI, GHASSAN S.
205 LAKELAND DR.
MATTHEWS, NC 28104                                     P‐0011504 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AIR ACADEMY FEDERAL CREDIT UN
P.O. BOX 62910
COLORADO SPRINGS, CO 80962‐2910                        P‐0028158 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AIREY, RONALD M.
2014 FLOURMILL COURT
CROWNSVILLE, MD 21032                                  P‐0018671 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AIRGAS USA, LLC
110 WEST 7TH STREET, SUITE 1300
TULSA, OK 74119                                           64      8/9/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
AIRGAS USA, LLC
110 WEST 7TH STREET, SUITE 1300
TULSA, OK 74119                                           65      8/9/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
AIRINGTON, PAMELA J.
755 S. WESTON AVE
ATOKA, OK 74525                                        P‐0043430 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AIRLINE CAR RENTAL, INC.
16 E 40TH STREET
6TH FLOOR
NEW YORK, NY 10016                                     P‐0048229 12/26/2017   TK Holdings Inc., et al .                  $384,485.20                                                                                  $384,485.20
AITKEN, BRIAN
208 CARDINAL RD
LITITZ, PA 17543                                         850     10/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AIZENMAN, TAYLOR M.
2300 ASHLEY DRIVE
OKLAHOMA CITY, OK 73120                                P‐0000540 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 59 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 60 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
AJMERA, NAVIN
AJMERA, MARY
22012 NE 26TH PLACE
SAMMAMISH, WA 98074                                P‐0037347 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AJOUE, NORA M.
AJOUE, GEORGE H.
3508 BERGER ROAD
LUTZ, FL 33548                                     P‐0000213 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AJRONI, LISIAN
1407 PALM BEACH TRACE DR
ROYAL PALM BEACH, FL 33411                         P‐0055105 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AJUZIA, SANDRA N.
3220 PERSIMMON ROAD, APT 2027
DALLAS, TX                                         P‐0055400 1/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AKANDE, JESSICA
48 FARREN AVENUE
NEW HAVEN, CT 06513                                P‐0015891 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AKANDE, SEGUN E.
1907 HUDSON CROSSING #3
TUCKER, GA 30084                                   P‐0056571   2/4/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AKAO, AMY
6015 S. VIRGINIA ST. #E315
RENO, NV 89502                                     P‐0022202 11/10/2017   TK Holdings Inc., et al .                    $2,452.00                                                                                    $2,452.00
AKASH, MURAD
8015 41ST AVE, APT 314
ELMHURST, NY 11373                                 P‐0032517 11/27/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AKELI, TAUTALAFUA M.
1430 BROKEN HITCH ROAD
OCEANSIDE, CA 92056                                P‐0049741 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AKELI, TAUTALAFUA M.
1430 BROKEN HITCH ROAD
OCEANSIDE, CA 92056                                P‐0049759 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AKELLA, JYOTHIR L.
AKELLA, SATYA K.
906 WEDDINGTON PLACE NE
MARIETTA, GA 30068                                 P‐0014391 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AKER, BRITTANY N.
390 COUNTY ROAD 1135
CULLMAN                                            P‐0002308 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AKER, CHRISTINE A.
NO ADDRESS PROVIDED
                                                   P‐0012543 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AKERS BALLOU, JAMI L.
BALLOU, RONALD M.
44400 JEFFREY RD
DELAND, FL 32720                                   P‐0024755 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AKERS III, VICTOR B.
AKERS, CHER A.
10737 E SCOPA TRL
SCOTTSDALE, AZ 85262                               P‐0047535 12/22/2017   TK Holdings Inc., et al .                    $7,171.93                                                                                    $7,171.93
AKERS, JASON B.
15404 NW WHITE FOX DR.
BEAVERTON, OR 97006                                P‐0035405 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AKHERE, BRIGHT
556 BEACH 67TH STREET
ARVERNE, NY 11692                                  P‐0028109 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 60 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                   Page 61 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                            Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                             Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                     Amount
AKHTAR, MUSTANSAR J.
2720 FAIRMOUNT AVE
LA CRESCENTA, CA 91214                             P‐0017726 11/6/2017    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
AKHTAR, MUSTANSAR J.
2720 FAIRMOUNT AVE
LA CRESCENTA, CA 91214                             P‐0017873 11/6/2017    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
AKI, JAYNE S.
1945 WILDCAT PASS
EVANSVILLE, IN 47720                               P‐0038267 12/10/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
AKIN, ISIAH
6847 SOUTH LEWIS AVENUE
APT.# 90
TULSA, OK 74136                                    P‐0051772 12/27/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
AKINS, ALEXIS
1639 STOKES AVENUE
ATLANTA, GA 30310                                  P‐0039172 12/12/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
AKINS, MINNIE
AKINS, MINNIE
TAKATA AIRBAG INFLATORS
P.O. BOX 394
POMONA, CA 91769                                   P‐0036295 12/5/2017    TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
AKIYAMA, JERALD J.
449 KUPAUA PL.
HONOLULU                                           P‐0017641 11/6/2017    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
AKKOUSH, JENSEN
1725 WHITTLING CT
FT MYERS, FL 33901                                 P‐0017084 11/6/2017    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
AKKOUSH, SAMMY E.
1725 WHITTLING CT
FT MYERS, FL 33901                                 P‐0017085 11/6/2017    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
AKMYRADOV, CHARY
50 LAKESHORE DR
LITTLE ROCK, AR 72204                              P‐0023370 11/12/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
AKOMAH, STEPHEN O.
712 HUDSON AVE
APT 5
TAKOMA PARK, MD 20912                              P‐0050104 12/27/2017   TK Holdings Inc., et al .                       $3,200.00                                                                                    $3,200.00
AKROY, KENNETH P.
201 LOVELLS LANE
MARSTONS MILLS, MA 02648                           P‐0005293 10/26/2017   TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
AKS ENGINEERING & FORESTRYLLC
12965 SW HERMAN ROAD #100
TUALATIN, OR 97062                                 P‐0055043 1/17/2018    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
AKSELROD, ELI
AND OTHERS
ON BEHALF OF THE CLASS GROUP.
16 HATIDHAR ST.
BEIT ETGARIM
RA'ANANA 4366518
ISRAEL                                             P‐0034955 12/3/2017    TK Holdings Inc., et al .                 $300,000,000.00                                                                              $300,000,000.00
AKUS, OZER
1211 FOXVIEW DRIVE
BETHLEHEM, PA 18017                                P‐0016002 11/5/2017    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00




                                                                                        Page 61 of 3871
                                               Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 62 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
AKWURUOHA, LUI O.
1140 EMPIRE CENTRAL DR. SUITE
DALLAS
TEXAS, TX 75247                                    P‐0006920 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AKYEMPON, KOMFORT
4735 W. BROADWAY #47
HAWTHORNE, CA 90250                                P‐0015957 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AL HAMAMI, MUQDAD M.
2504 SUNFLOWER ST.
COLUMBIA, MO 65202                                 P‐0047587 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AL OBAIDI, MARWAH
12122 57TH DR SE
SNOHOMISH, WA 98296                                P‐0048247 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALABASO, JUDITH M.
5432 CASTANA AVE.
LAKEWOOD, CA 90712                                 P‐0042025 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALALA, DANIELLE L.
131 NE MLK JR. BLVD.
APT. 308
PORTLAND, OR 97232                                 P‐0040763 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALALUSI, TALAL K.
3155 E ESCOBA DR APT 191
PALM SPRINGS, CA 92264‐5548                        P‐0045352 12/23/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
ALAM, ARFAN
14639 BALSAM ST
WOODBRIDGE, VA 22191                               P‐0046532 12/25/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
ALAMEDA REAL ESTATE SERVICES
9830 111TH AVE NE
KIRKLAND, WA 98033                                 P‐0037999 12/9/2017      TK Holdings Inc., et al .                    $5,488.70                                                                                    $5,488.70
ALAMEDDIN, DAVID JOHN
115 W. LAWRENCE RD.
PHOENIX, AZ 85013                                    1877      11/9/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ALAMEDDINE, ABIR
2549 EASTBLUFF DRIVE #193
NEWPORT BEACH, CA 92660                              2335      11/12/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AL‐AMINE, AHMAD
660 WATER OAK DR
PLANO, TX 75025                                    P‐0054443 1/11/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALAMO‐RIVERA, ANGEL L.
1331 SAINT LAWRENCE AVE 2FL
BRONX, NY 10472                                    P‐0004735 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALAN, MATTHEW W.
141 ANDREWS BR
NORTH AUGUSTA, SC 29860                            P‐0013752 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALANIZ, MARIE A.
ALANIZ, RENE J.
2900 GENERAL ANDERSON RD.
K 100
VANCOUVER, WA 98661                                P‐0047281 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALANIZ, PRISCILLA
4615 NORTH FREEWAY, SUITE #31
HOUSTON, TX 77022                                  P‐0038989 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALANIZ, REGINA E.
ALANIZ, REGINA E.
P.O. BOX 10683
SALINAS, CA 93912                                  P‐0054113    1/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 62 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 63 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
ALANIZ‐MUNOZ, GINA L
4058 E. LOWE AVE.
FRESNO, CA 93702                                     2015     11/9/2017      TK Holdings Inc.                                                                                        $0.00                               $0.00
ALANIZ‐MUNOZ, GINA L.
GINA L. ALANIZ‐MUNOZ
4058 E. LOWE AVE.
FRESNO, CA 93702                                   P‐0021304 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALANSKY, MARILYN GERTRUDE
10821 GRANDE BLVD
WEST PALM BEACH, FL 33412                            806     10/29/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ALARCON, EDWARD GEORGE
524 SILVER TREE CT
RIO LINDA, CA 95673                                  4318    12/23/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ALARCON, ESTHER
1046 BUNBURY DR
WHITTIER, CA 90601                                 P‐0032017 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALARI, MARK E.
23 WALNUT ST.
DEVENS, MA 01434                                   P‐0022952 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALASKA USA FEDERAL CREDIT UNION
308 E VERDUGO AVE UNIT C
BURBANK, CA 91502                                    2166    11/10/2017      TK Holdings Inc.                         $37,459.00              $0.00              $0.00               $0.00                          $37,459.00
ALASTRA, JACOB E.
6717 SE BROOKLYN ST
PORTLAND, OR 97206                                 P‐0057513 2/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALATISHE, HALIMAT A.
8603 CANDLEGREEN LANE
HOUSTON, TX 77071                                  P‐0038073 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALATISHE, MURTADHA A.
8603 CANDLEGREEN LANE
HOUSTON, TX 77071                                  P‐0038070 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALBA, ANTONIO A.
25 ODELL AVENUE
MILFORD, CT 06460                                  P‐0005112 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALBA, YLIANA Y.
659 ENCINITAS AVENUE
SAN DIEGO, CA 92114                                P‐0057864 4/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALBAN, LEROY E.
ALBAN, ELSIE C.
212 DECOY DRIVE
HAVRE DE GRACE, MD 21078                           P‐0010463 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALBAN, LEROY E.
ALBAN, ELSIE C.
212 DECOY DRIVE
HAVRE DE GRACE, MD 21078                           P‐0010478 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALBAN, LEROY E.
ALBAN, ELSIE C.
212 DECOY DRIVE
HAVRE DE GRACE, MD 21078                           P‐0025192 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALBANO, DANIEL T.
622 LOCUST PLACE
SEWICKLEY, PA 15143                                P‐0011640 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALBEE, NATHAN W.
P.O. BOX 267
124A MAIN ST
SANDOWON, NH 03873                                 P‐0020524 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                        Page 63 of 3871
                                                Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 64 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ALBER, EVELYN L.
NO ADDRESS PROVIDED
                                                    P‐0034632 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERGOTTIE, TERRI
2539 DOVER AVE
FAIRFIELD                                           P‐0041540 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERS, MARY G.
1641 ARBOR DR.
REDLANDS, CA 92373                                  P‐0025369 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERS, STANLEY J.
ALBERS, DORIS L.
410 FOURTH STREET
BECKEMEYER, IL 62219                                P‐0028610 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERS, STANLEY J.
ALBERS, DORIS L.
410 FOURTH STREET
BECKEMEYER, IL 62219                                P‐0028622 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERT, ANNE D
748 RED MILLS ROAD
FREEHOLD, NY 12431                                    770     10/28/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALBERT, DAVID B.
1830 N HUDSON AVE
UNIT A
CHICAGO, IL 60614                                   P‐0018900 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERT, DOUGLAS C.
ALBERT, TAMMI J.
929 MOUNTAIN DRIVE
FREDERICKSBURG, PA 17026                            P‐0049120 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERT, HARVEY J.
1325 RANDOLPH RD
APT 210
MIDDLETOWN, CT 06457                                P‐0003776 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERT, JAMES M.
56 RITT AVE
BUFFALO, NY 14216                                   P‐0040642 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERT, JOHN E.
FIRST PLACE LLC
36974 S. ROCK CREST DR.
TUCSON, AZ 85739                                    P‐0021057 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERT, LYNNE T.
2700 FOREST CREEK ROAD
CHAPEL HILL, NC 27514                               P‐0016094 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERT, NANCY
SERRA, ALBERT
89 SE 18TH AVENUE
DEERFIELD BEACH, FL 33441                           P‐0013518 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERT, TAYLOR B.
22142 PRINCETON CIRCLE
FRANKFORT, IL 60423‐8505                            P‐0038553 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERT, TIMOTHY G.
2241 N LEONARD RD
PALM SPRINGS, CA 92262‐2721                         P‐0048227 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERT, VICKIE J.
2241 N LEONARD RD
PALM SPRINGS, CA 92262‐2721                         P‐0048196 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 64 of 3871
                                                Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 65 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ALBERT, VINCENT L.
ALBERT, ROBIN B.
832 E. DAMION LOOP
CHINO VALLEY, AZ 86323                              P‐0031889 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERT, VIRGINIA A.
1634 DODSON DRIVE, SW
ATLANTA, GA 30322                                   P‐0007323 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERT, VIRGINIA A.
1634 DODSON DRIVE, SW
ATLANTA, GEORGIA 30311
                                                    P‐0057350 2/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERTALLI, ROY C.
ALBERTALLI, LOUISE B.
47 SPRING RIDGE DRIVE
BERKELEY HEIGHTS, NJ 07922                          P‐0056041 1/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERTS, LAURENCE H.
29 EXETER STREET
WEST NEWTON, MA 02465                               P‐0006878 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBERTSON, DAVID J.
4832 PUGET BLVD. SW
SEATTLE, WA 98106                                   P‐0018809 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBIN, ARACELI
P.O. BOX 3265
LOS ALTOS CA                                        P‐0051420 12/27/2017   TK Holdings Inc., et al .                     $166.78                                                                                       $166.78
ALBORNOZ, JACQUELINE
5760 KATRINA PLACE
PALMDALE, CA 93552                                  P‐0020344 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBORNOZ, LUIS
5760 KATRINA PL
PALMDALE, CA 93552                                  P‐0020353 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBORNOZ, YOLANDA Z.
11602 SPLIT RAIL CT
ROCKVILLE, MD 20852                                 P‐0024717 11/3/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
ALBORZI, HOUMAN
213 WILMAR DR
PITTSBURGH, PA 15238                                P‐0012738 11/2/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
ALBRECHT, CHRIS M.
1040 VINTAGE CLUB DR
JOHNS CREEK, GA 30097                               P‐0033925 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBRECHT, JACK
ALBRECHT, JACK
7625 CASHEW DRIVE
ORLAND PARK, IL 60462                               P‐0005664 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBRECHT, JACK A.
ALBRECHT, JACK
7625 CASHEW DRIVE
ORLAND PARK, IL 60462                               P‐0005647 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBRECHT, WILLIAM D.
840 ROSE CREST DRIVE
LAWRENCEVILLE, GA 30044                             P‐0041031 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBRECHT, WILLIAM D.
840 ROSE CREST DRIVE
LAWRENCEVILLE, GA 30044                             P‐0041033 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 65 of 3871
                                               Case 17-11375-BLS           Doc 4247                    Filed 10/26/20                Page 66 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ALBRIGHT, ARLAN
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                    P‐0043977 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
ALBRIGHT, CARLA
2210 FOOTHILL DRIVE
VISTA, CA 92084                                    P‐0021634 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBRIGHT, CATHERINE C.
5859 LAKE LUCINA DRIVE S
JACKSONVILLE, FL 32211                             P‐0021956 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBRIGHT, DIANE
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                    P‐0043971 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
ALBRIGHT, MARIA V.
ALBRIGHT, ALLEN T.
11 PAINTED POST ROAD
GROTON, MA 01450                                   P‐0005569 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBRIGHT, MARY ANN
7214 N WALL AVE
PORTLAND, OR 97203                                 P‐0058026   7/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBRIGHT, NANCY J.
P.O. BOX 275
1459 CORDELE HWY.
HAWKINSVILLE, GA 31036‐0275                        P‐0006560 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBRIGHT, NANCY J.
P.O. BOX 275
1459 CORDELE HWY.
HAWKINSVILLE, GA 31036‐0275                        P‐0036974 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALBRITTON, TERRY A.
890 VILLAGE RUN DR. #400
GALT, CA 95632                                     P‐0015762 11/4/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
ALBRO, WILLIAM P.
2708 LONDON PLANE CT
WALDORF, MD 20603                                  P‐0030573 11/22/2017    TK Holdings Inc., et al .                     $228.47                                                                                       $228.47
ALBUKHARY, SYED
512 FRANKLIN MANOR LANE
CARY, NC 27519                                     P‐0000685 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCALA, JAVIER
6585 YOUNGSTOWN ST
CHINO, CA 91710                                      1601      11/7/2017      TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
ALCALA, VICTORIA R.
1228 WHITMORE ST.
HANFORD, CA 93230                                  P‐0030040 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCALA, WENDY
5063 N GREER AVE
COVINA, CA 91724                                   P‐0040881 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCANTAR CABRERA, MARISOL
3220 MICHIGAN AVE
DALLAS, TX 75216                                   P‐0007322 10/28/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
ALCANTAR, JORGE L.
5441 CENTURY PLAZA WAY
SAN JOSE, CA 95111                                 P‐0056519   2/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCANTAR, MAURICIO
10163 POMBAL CT
ELK GROVE, CA 95757                                P‐0013758 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 66 of 3871
                                                Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 67 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ALCANTARA, EDWIN L.
4980 HILLTOP DRIVE
EL SOBRANTE, CA 94803                                 2695    11/16/2017      TK Holdings Inc.                             $11.02              $0.00                                                                    $11.02
ALCANTARA, WUAGNY
3845 BAILEY AVENUE
BRONX, NY 10463                                     P‐0048739 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCARESE, LAUREN
1875BPIERCE RD
HOFFMAN ESTATES, IL 60169                           P‐0036344 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCARESE, LAUREN
1875 PIERCE RD
HOFFMAN ESTATES, IL 60169                           P‐0036347 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCARO, MICHAELE
1630 WYOMING AVE
SCRANTON, PA 18509                                  P‐0018798 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCAZAR, ANTONIO
4909 E LAUREL LN
SCOTTSDALE, AZ 85254                                P‐0006903 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCAZAR, ANTONIO
4909 E LAUREL LN
SCOTTSDALE, AZ 85254                                P‐0006912 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCAZAR, ANTONIO
4909 E LAUREL LN
SCOTTSDALE, AZ 85254                                P‐0006915 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCAZAR, DANIELA
4909 E LAUREL LN
SCOTTSDALE, AZ 85254                                P‐0006899 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCE, MERSILIA
46 GOSHEN STREET
ELMONT, NY 11003                                    P‐0001307 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCE, MERSILIA
46 GOSHEN STREET
ELMONT, NY 11003                                    P‐0001313 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCEDO, CHUCK A.
2104 ROYAL DOMINION
ARLINGTON, TX 76006                                 P‐0024623 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCORN, DARNELL
2602 ELLIOTT AVE
WILLOW GROVE, PA 19090                                3771    11/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALCORN, DARNELL
2602 ELLIOTT AVE
WILLOW GROVE, PA 19090                                3775    11/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALCORN, JEFFREY W.
168 SURFSIDE DRIVE APT #8
LEXINGTON, KY 40503                                 P‐0042317 12/18/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
ALCORN, JEFFREY W.
168 SURFSIDE DR.APT#8
LEXINGTON, KY 40503                                 P‐0057197 2/12/2018    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
ALCORN, SARAH J.
3107 NATHANIELS GREEN
WILLIAMSBURG, VA 23185                              P‐0024069 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALCORN, SARAH J.
3107 NATHANIEL'S GREEN
WILLIAMSBURG, VA 23185                              P‐0024071 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 67 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 68 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ALDANA, FRANCES C.
6718 ALVINA ST
, CA 90201                                         P‐0053279 12/29/2017   TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
ALDANA, FRANCES C.
6718 ALVINA ST
BELL GARDENS, CA 90201                             P‐0053281 12/29/2017   TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
ALDANA, FRANCES C.
6718 ALVINA ST
BELM GARDENS, CA 90201                             P‐0057005   2/6/2018   TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
ALDANA, ULYSES R.
1053 CALLISTO CT
SOCORRO, TX 79927                                  P‐0045772 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDERMAN, BRIAN M.
1928 MONTMARTE DR
JACKSONVILLE, FL 32210                             P‐0001245 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDINGER, WILLIAM T.
ALDINGER, CHARLENE M.
98 HANUPAOA PL
HONOLULU, HI 96822                                 P‐0026912 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDINGER, WILLLIAM T.
ALDINGER, CHARLENE M.
98 HANUPAOA PL
HONOLULU, HI 96822                                 P‐0016210 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDRETE, ANNA M.
411 W HIGHLANDS DR
SUPERIOR, AZ 85173                                 P‐0017802 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDRETTE, DENISE A.
5000 SAINT BONAVENTURE CT
CONCORD, CA 94521                                  P‐0033038 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDRICH, ANGELA P.
3800 PALOMAS DR NE
ALBUQUERQUE, NM 87110                              P‐0039384 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDRICH, BRADLEY D.
ALDRICH, DEBORAH
230 WOODLAND DR
DRIFTWOOD, TX 78619                                P‐0047417 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDRICH, BRADY S.
710 TRINITY STAR
SAN ANTONIO, TX 78260                              P‐0006319 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDRICH, RICHARD R.
ALDRICH, SUSAN H.
39 CACHE CAY DR
VERO BEACH, FL 32963                               P‐0029693 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDRICH, RICHARD R.
ALDRICH, SUSAN H.
39 CACHE CAY DR
VERO BEACH, FL 32963                               P‐0029725 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDRICH, RICHARD R.
ALDRICH, SUSAN H.
39 CACHE CAY DR
VERO BEACH, FL 32963                               P‐0032202 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDRICH, RICHARD R.
ALDRICH, SUSAN H.
39 CACHE CAY DRIVE
VERO BEACH, FL 32963                               P‐0032233 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 68 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 69 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ALDRIDGE, ALICIA D.
239 CALLIE CIRCLE
BRUNSWICK, GA 31523                                P‐0003840 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDRIDGE, DEANNE
4615 GILLIS ST
AUSTIN, TX 78745                                   P‐0035937 12/4/2017    TK Holdings Inc., et al .                       $60.00                                                                                       $60.00
ALDRIDGE, JEAN N.
ALDRIDGE, CHRIS C.
101 DRYDEN LN
BUDA, TX 78610                                     P‐0010070 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDRIDGE, MIKE P.
ALDRIDGE, MIKE P.
126 VENTURA PLACE
POOLER, GA 31322                                   P‐0002052 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALDRIDGE, SHAMORI J.
3800 NW 183RD STREET
APT 211
MIAMI GARDENS, FL 33055                            P‐0029653 11/21/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
ALDWORTH, ALEXANDER S.
675 GREENWOOD AVE NE
#113
ATLANTA, GA 30306                                  P‐0018657 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEGADO, EMMANUEL D.
13140 LAZY GLEN COURT
HERNDON, VA 20171                                  P‐0026488 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEGRIA, JONDA
TOYOTA FINANCIAL
2912 FRONTIER LANE
MCKINNEY, TX 75071                                 P‐0035471 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEJO, CARLOS L.
P.O. BOX 7906
PATERSON, NJ 07509                                 P‐0025484 11/15/2017   TK Holdings Inc., et al .                    $5,500.00                                                                                    $5,500.00
ALEMAN, CHRISTINE F.
ALEMAN, CESAR L.
140 MITCHELL STREET
COLORADO SPRINGS, CO 80916                         P‐0048350 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEMAN, THOMAS K.
149 REHOBOTH LANE
MOORESVLLE, IL 28117                               P‐0002360 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEN, LASHAUNA N.
175 CIMARRON CT
APT.A
OSHKOSH, WI 54902                                  P‐0025471 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALERT, KATRINA J.
11420 CLIFTON BLVD
CLEVELAND, OH 44102                                P‐0008932 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALESI, MARIANO P.
ALESI, DIANE
302 CALLE BONITA
ESCONDIDO, CA 92029                                P‐0014728 11/3/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
ALESSANDRO, STEVE
457 BEACH 123RD STREET
ROCKAWAY PARK, NY 11694                              2865    11/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALESSI, LEE T.
7721 RIDGEWOOD DR
DENHAM SPRINGS, LA 70706                           P‐0013548 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 69 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 70 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ALESSIO, GARY J.
9066 NW 31ST STREET
POLK CITY, IA 50226                                P‐0012277 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER BIVINS, CHERYL
P.O. BOX 1872
CORSICANA, TX 75151                                P‐0004666 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, ALEXANDER C.
5210 THOMPSON FARM
BEDFORD, MA 01730                                  P‐0046516 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, ANTHONY P.
350 EMPIRE BLVD,
APT 4C
BROOKLYN, NY 11225                                 P‐0040517 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, ARNITA
2140 N.E 28TH ST.
OKLAHOMA CITY, OK 73111                              2823    11/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALEXANDER, ASHTYN
P.O. BOX 3521
RUNNING SPRINGS, CA 92382                          P‐0034750 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, BARBARA J.
BARBARA J. ALEXANDER
2709 S. MAGNOLIA DR.
BAKER, LA 70714‐3329                               P‐0045739 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, BEVERLY
408 SOUTH 40TH STREET
LOUISVILE, KY 40212                                P‐0050334 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, BRITTNEY E.
2510 LOFURNO ROAD
CHESAPEAKE, VA 23323                               P‐0008000 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, DANIEL J.
5 FAIRVIEW DRIVE
BRISTOL, RI 02809                                  P‐0043028 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, DARLENE H.
3716 CECELIA LANE
FOREST HILL, TX 76140                              P‐0003210 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, DORIS O.
24 GEORGETOWN ROAD
WALKERSVILLE, MD 21793                             P‐0042124 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, GAIL
5210 THOMPSON FARM
BEDFORD, MA 01730                                  P‐0046510 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, GERALD R.
21810 MARLIN AVE
PANAMACITY BEACH, FL 32413‐7928                    P‐0039178 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, GIANA A.
7241 FORBES AVE
LAKE BALBOA, CA 91406                              P‐0037444 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, JAI M.
1996 WASHINGTON ST
BRAINTREE, MA 02184                                P‐0045448 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, JAMES I.
760 HYSLIP AVE
WESTFIELD, NJ 07090                                P‐0040356 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, JANET
340 N. KENSINGTON AVE
LA GRANGE PARK, IL 60526                           P‐0007775 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 70 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 71 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ALEXANDER, JEANNE
23896 CREEK BRANCH LANE
ESTERO, FL 34135                                   P‐0009502 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, JEANNE
23896 CREEK BRANCH LANE
ESTERO, FL 34135                                   P‐0023808 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, JERRI L.
P.O. BOX 40
WALLISVILLE, TX 77597                              P‐0045575 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, JOHN P.
139
TERRACE ROAD
BAYPORT, NY 11705                                  P‐0029354 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, KATIE C.
8918 WHITE PINE LN
UNIT F
DALLAS, TX 75238                                   P‐0022339 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, KRISTINA L.
1996 WASHINGTON ST
BRAINTREE, MA 02184                                P‐0045459 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, LATOYA C.
34376 WALLIS ST
CLINTON TWP, MI 48035                              P‐0054623 1/13/2018    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
ALEXANDER, LISA K.
237 WESTGROVE COURT
DURHAM, NC 27703                                   P‐0007741 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, MARCUS
2807 CHAPMAN
HOUSTON, TX 77009                                  P‐0009863 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, MECHELLE D.
3508 SIDESADDLE COURT
HEPHZIBAH, GA 30815                                P‐0017577 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, MICHAEL P.
304 FROST ST.
CANTON, MS 39046                                   P‐0055534 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, NATHAN
326 N LA JOLLA AVE
LOS ANGELES, CA 90048                              P‐0041651 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, NEAL E.
NO ADDRESS PROVIDED
                                                   P‐0009322 10/30/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
ALEXANDER, PETER
ALEXANDER, IRIS
23595 E. IRISH PLACE
AURORA, CO 80016                                   P‐0005477 10/26/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
ALEXANDER, PETER
ALEXANDER, IRIS
23595 E. IRISH PL.
AURORA, CO 80016                                   P‐0006683 10/27/2017   TK Holdings Inc., et al .                    $1,917.62                                                                                    $1,917.62
ALEXANDER, RACHELE C.
17541 BIRCHWOOD DRIVE
BOCA RATON, FL 33487                               P‐0054048   1/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, RANDALL L.
ALEXANDER, MOLLY A.
P.O. BOX 744
KEARNEY, NE 68848                                  P‐0035940 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 71 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 72 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ALEXANDER, RANDALL L.
ALEXANDER, MOLLY A.
P.O. BOX 744
KEARNEY, NE 68848                                  P‐0039784 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, RANDALL L.
ALEXANDER, MOLLY A.
P.O. BOX 744
KEARNEY, NE 68848                                  P‐0039785 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, REMONA
4477 MARTIN LUTHER KING JR BLVD
GARFIELD HEIGHTS, OH 44105                           3440    11/27/2017      TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
ALEXANDER, RENEE
P.O. BOX 73
MARINE CITY, MI 48039                              P‐0048422 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, SHEILA D.
4060 ALEXANDER CROSSING
LOGANVILLE, GA 30052                               P‐0002657 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, SHEILA D.
4060 ALEXANDER CROSSING
LOGANNVILLE, GA 30052                              P‐0027505 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, SHEILA D.
4060 ALEXANDER CROSSING
LOGANVILLE, GA 30052                               P‐0030249 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, SHEILA D.
4060 ALEXANDER CROSSING
LOGANVILLE, GA 30052                               P‐0030632 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, SIDNEY
471 PINNACLE PEAK LANE
FLAT ROCK, NC 28731                                  637     10/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALEXANDER, STEPHEN J.
REGOTTI‐ALEXANDE, JUDY L.
2101 OAK AVENUE
MANHATTAN BEACH, CA 90266‐2818                     P‐0053207 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, TANGELON
P. O BOX 311559
ATLANTA, GA 31131                                  P‐0013112 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER, TERRI
TK HOLDINGS INC
1622 MANOR ROAD
DUNDALK, MD 21222                                  P‐0044087 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDER‐GREEN, SHIRLEY J
6720 RANCH PICO WAY
SACRAMENTO, CA 96828                                 1755     11/3/2017      TK Holdings Inc.                          $2,500.00              $0.00                                                                 $2,500.00
ALEXANDRE, CARLINE
707 GEORGETOWNE DRIVE
HYDE PARK, MA 02136                                P‐0007010 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXANDRE, JEAN P.
1916 LAKE FOUNTAIN DRIVE
#825
ORLANDO, FL 32839                                  P‐0001125 10/21/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
ALEXANDRIA, RANDI
8439 EAST 56TH TERRACE
KANSAS CITY, MO 64129                              P‐0053424 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALEXIS, KIMBERLY D.
735 7TH WAY
WEST PALM BEACH, FL 33407                          P‐0008962 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 72 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 73 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ALFA ROMEO FIAT FAYETTEVILE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0047500 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALFAMA, ANN M.
1815 WESTINGHOUSE STREET
SAN DIEGO, CA 92111                                P‐0034447 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALFARO, DANIEL L.
515 LEXINGTON DRIVE
VIDOR, TX 77662                                    P‐0012624 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALFARO‐TORRES, JUAN C.
13745 56TH AVE. S #B207
TUKWILA, WA 98168                                    2998    11/22/2017      TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
ALFARO‐TORRES, JUAN C.
13745 56TH AVE. S #B207
TUKWILA, WA 98168                                  P‐0030177 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALFORD, CRAIG S.
ALFORD, MIRIAM A.
1438 LENNOX LN.
LIVERMORE, CA 94550                                P‐0026406 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALFORD, DARRELL A.
1361 BROKEN PINE RD
DELTONA, FL 32725                                  P‐0001984 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALGHANEM, ABD
1441 HIGHLAND MEADOWS
FLINT, MI 48532                                    P‐0016068 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALGHANEM, ABD
1441 HIGHLAND MEADOWS
FLINT, MI 48532WDDGF                               P‐0016191 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALGHANEM, ABD A.
1441 HIGHLAND MEADOWS
FLINT, MI 48532                                    P‐0016184 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALGHANEM, ABD A.
1441 HIGHLAND MEADOWS
FLINT, MI 48532                                    P‐0016202 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALGUIRE, MARY S.
1235 N HILLCREST AVE
FAYETTEVILLE, AR 72703‐1923                        P‐0021877 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALHASSAN, ABDULMAJEED
809 N THOMPSON DR
APT 202
MADISON, WI 53704                                  P‐0035014 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALI, DANA
P.O. BOX 130013
SACRAMENTO, CA 95853                               P‐0040264 12/14/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
ALI, INTAAF
RAMJIT‐ALI, HEMADAI
1425 AGUACATE CT
ORLANDO, FL 32837                                  P‐0002152 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALI, MUHAMMAD I.
173 STONYBROOK ROAD
STRATFORD, CT 06614                                P‐0052347 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALI, SARDAR M.
16715 SAN JOSE DRIVE
MORGAN HILL, CA 95037                              P‐0051406 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 73 of 3871
                                                Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 74 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ALI, SARDAR M.
16715 SAN JOSE DRIVE
MORGAN HILL, CA 95037                               P‐0051457 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALI, SHUMAILA
9239 SOUTHERN BREEZE DR
ORLANDO, FL 32836                                   P‐0032533 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALIAGA MUJICA, ESLY F.
3222 ELMORE STREET
SIMI VALLEY, CA 93065                               P‐0043425 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALIAHMAD, F.
NO ADDRESS PROVIDED
                                                    P‐0045383 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALIAHMAD, FAROEK
210 NE 44TH ST
POMPANO BEACH, FL 33064‐3431                        P‐0046181 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALIAHMAD, FAROEK
210 NE 44TH ST
POMPANO BEACH, FL 33064‐3431                        P‐0046182 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALIAHMAD, FAROEK
210 NE 44TH ST
POMPANO BEACH, FL 33064‐3431                        P‐0046183 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALIANO, MARIA P.
ALIANO, MARIA
7 VARNIAI ST
METHUEN, MA 01844                                   P‐0006810 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALIC, SELMA
4713 KIMBALL AVE SE KENTWOOD
                                                    P‐0029391 11/20/2017   TK Holdings Inc., et al .                    $4,725.71                                                                                    $4,725.71
ALIC, ZEMIR
191 SHATTO DRIVE
CARLISLE, PA 17013                                  P‐0032501 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALICEA, MARIBEL
8418 CALUSA ST
SPRING HILL, FL 34608                               P‐0023394 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALICEAS‐JIMENEZ, BARBARA A.
519 KESTREL DRIVE
GROVELAND, FL 34736                                 P‐0028831 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALINDER, KRISTIN A.
1820 RHODE ISLAND AVE N
GOLDEN VALLEY, MN 55427                             P‐0022280 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALINDOGAN, DINO
ZHU, MING
22448 GLENBOW WAY
CLARKSBURG, MD 20871                                P‐0028600 11/19/2017   TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
ALINGH, MARY J.
4‐1D WINDING BROOK DR
GUILDERLAND, NY 12084                               P‐0034986 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALIOTO, MARIO N.
1290 LA CUMBRE RD
HILLSBOROUGH, CA 94010                              P‐0035533 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALIQUO, KIMBERLY T.
1513 STRATFORD HALL CIRCLE
MURFREESBORO, TN 37130                              P‐0023392 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALISKOVITZ, ALAN M.
P.O. BOX 383
BUTLER, PA 16003‐0383                               P‐0027301 11/17/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
                                                                                         Page 74 of 3871
                                               Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 75 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ALIZNA, DARLENE
ALIZNA, LYON
205 DEERPATH ROAD
HICKORY CREEK, TX 75005                            P‐0037571 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALL AROUND PLUMBING, INC
1211 LEAFY HOLLOW CIR.
MT. AIRY, MD 21771‐2807                            P‐0019468 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALL SAINTS AMERICAN CATHOLIC CHURCH INC
7010 N 18TH ST.
TAMPA, FL 33610‐1224                                 197       10/19/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALLAIRE, CHARLES S.
ALLAIRE, HARRIET W.
1594 SOLDIER CREEK ROAD
GRANTS PASS, OR 97526                              P‐0019125 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLAIRE, CHARLES S.
ALLAIRE, HARRIET W.
1594 SOLDIER CREEK ROAD
GRANTS PASS, OR 97526                              P‐0019135 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLAIRE, CHARLES S.
ALLAIRE, HARRIET W.
1594 SOLDIER CREEK ROAD
GRANTS PASS, OR 97526                              P‐0029580 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLAIRE, CHARLES S.
ALLAIRE, HARRIET W.
1594 SOLDIER CREEK ROAD
GRANTS PASS, OR 97526                              P‐0029581 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLAIRE, GREGORY J.
89B TELEGRAPH RD. APT.302
MIDDLEPORT, NY 14105                               P‐0022845 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLAIRE, WILLIAM P.
ALLAIRE, MARIAN E.
6820 N AMAHL DRIVE
TUCSON, AZ 85704                                   P‐0045460 12/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLAME, JACOB
6228 AGNES AVE
NORTH HOLLYWOOD, CA 91606                          P‐0015621 11/4/2017      TK Holdings Inc., et al .                   $14,940.00                                                                                   $14,940.00
ALLAN, JOHN W.
614 N 300 W
MAPLETON, UT 84664                                 P‐0009921 10/30/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
ALLAN, JOHN W.
614 N 300 W
MAPLETON, UT 84664                                 P‐0010072 10/30/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
ALLAN, MARY
299 TINDER PL
CASSELBERRY, FL 32707                              P‐0051893 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLAN, ROB
2118 WILSHIRE BLVD. #250
SANTA MONICA, CA 90403                             P‐0033959 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLAR, DAWN E.
338 CHERRY LANE
SEVEN HILLS, OH 44131                              P‐0007570 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLARD, AMANDA M.
ALLARD, BRANDON D.
15 DESMARAIS STREET
CUMBERLAND, RI 02864                               P‐0053964    1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 75 of 3871
                                                Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 76 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
ALLARDYCE, DALE H.
12019 CATHY DR.
HOUSTON, TX 77065                                   P‐0017680 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLBAUGH, PEGGY J.
1008 RIVER HAVEN CR.
APT. C
CHARLESTON, SC 29412                                P‐0002478 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLBRITTON, REBECCA A.
6314 MAHOGANY WAY
MAGNOLIA, TX 77354                                  P‐0003003 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLEGAR, LORRAINE D.
16441 GRAYSTONE CT.
BROOMFIELD, CO 80023                                  2516    11/13/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ALLEGAR, STEPHEN C.
16441 GRAYSTONE CT.
BROOMFIELD, CO 80023                                  2528    11/13/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ALLEGRETTI, JON A.
1798 ROBSON DRIVE
PITTSBURGH, PA 15241                                P‐0029972 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLEGRETTI, MARY BETH
1798 ROBSON DRIVE
PITTSBURGH, PA 15241                                P‐0029964 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLEGRETTI, MICHAEL J.
1000 N SAN VICENTE BLVD. APT #5
WEST HOLLYWOOD, CA 90069                              4493    12/27/2017      TK Holdings Inc.                         $49,125.60                                 $0.00                                              $49,125.60
ALLEMAN, CARLY
201 S. ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                   P‐0043626 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLEMON, MARY C.
47293 ROCKWOOD DRIVE
MACOMB, MI 48044                                    P‐0037589 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLEN II, ORLANDO M.
ALLEN, GLADYS R.
191 ISWA DR
TAYLORSVILLE, NC 28681                              P‐0021971 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLEN JONES, MARY K.
966 GALSWORTHY CT
CINCINNATI, OH 45240                                P‐0033193 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLEN, ALLISON A.
4405 NICHOLAS RD
KNOXVILLE, TN 37912                                 P‐0037184 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLEN, ANASTASIA
703 WEST 48TH STREET
LOS ANGELES, CA 90037                               P‐0055391 1/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLEN, ANNETTE
1347 GREGAN PL
SAINT LOUIS, MO 63133                               P‐0009295 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLEN, BETTY D.
7512 NIEST POINT LANE
UNIT 315
CHARLOTTE, NC 28278                                 P‐0031102 11/24/2017   TK Holdings Inc., et al .                   $20,000.00                                                                                    $20,000.00
ALLEN, BLAINE T.
ALLEN, CONSTANCE D.
2021 PLACE LIBERTE DR
LIBERTY, MO 64068                                   P‐0049684 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                         Page 76 of 3871
                                                 Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 77 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ALLEN, BRUCE E.
1923 FRANKLIN DR.
PAPILLION, NE 68133                                  P‐0055098 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, CANDACE D.
RICHARDSON, ROBERT F.
6374 CHINOOK DR
CLINTON, WA 98236                                    P‐0027449 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, CARL S.
1333 LEE ROAD 281
SALEM, AL 36874                                      P‐0046479 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, CATHEY M.
133 SIGSBEE AVE
SAINT LOUIS, MO 63125                                P‐0052680 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, CONNIE F.
ALLEN, JOE H.
502 FRANKLIN CT
ASHLAND, KY 41101                                    P‐0034293 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, CRAIG S.
KAY S ALLEN
1480 APPLEWOOD CT W
#413
ROOSEVILLE, MN 55113                                 P‐0021659 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, CRAIG S.
ALLEN, KAY S.
1480 APPLEWOOD CT W
#413
ROOSEVILLE, MN                                       P‐0021681 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, CRAIG S.
ALLEN, KAY S.
1480 APPLEWOOD CT W
#413
ROOSEVILLE, MN 55113                                 P‐0021900 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, CRYSTAL R.
ALLEN, RONALD D.
22386 FIRESIDE DRIVE
GOSHEN, IN 46528                                     P‐0030794 11/23/2017   TK Holdings Inc., et al .                    $5,627.00                                                                                    $5,627.00
ALLEN, CYNTHIA A.
2420 ONEIDA ST
UTICA, NY 13501                                      P‐0037691 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, DAWN M.
312 NOICE DRIVE
SALINAS, CA 93906                                    P‐0013248 11/2/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
ALLEN, DEBRA K.
629 WILDWOOD RD
WATERLOO, IA 50702                                   P‐0057779 3/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, DILLIS V.
367 ARBOR GLEN BLVD
SCHAUMBURG, IL 60195                                 P‐0024299 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, ERNEST
4842 SUMMERHILL DRIVE
COUNTRY CLUB HILLS, IL 60478                           1796     11/5/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALLEN, GIEA S.
224 WATCHUNG AVE. APT 1
WEST ORANGE, NJ 07052                                P‐0019221 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 77 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 78 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ALLEN, HEATH D.
356 MAIN ST
VASSALBORO, ME 04989                               P‐0006578 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, IRENE F.
367 ARBOR GLEN BLVD
SCHAUMBURG, IL 60195                               P‐0024308 11/13/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
ALLEN, JAMES L.
ALLEN, SUE E.
3755 LEDGE COURT
TROY, MI 48084‐1142                                P‐0037072 12/6/2017    TK Holdings Inc., et al .                    $1,023.78                                                                                    $1,023.78
ALLEN, JAMIE R.
1411 PARK GARDEN LANE
RESTON, VA 20194                                   P‐0028527 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, JANET R.
4856 E 23RD ST
TUCSON, AZ 85711‐4912                              P‐0055435 1/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, JASON R.
1161 DEVONSHIRE
GROSSE POINTE PA, MI 48230                         P‐0036533 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, JENNIFER L.
110 WASHINGTON ST
P.O.BOX 273
VICTORIA, IL 61485                                 P‐0037410 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, KAMILA
2050 PARKSIDE DR
APT 2B
PARK RIDGE, IL 60068                               P‐0051125 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, KRISENDA
7713 KENHURST DR
LOUISVILLE, KY 40258                               P‐0000468 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, LAWRENCE E.
107 HILLSIDE ROAD
MECHANICSBURG, PA 17050                            P‐0012150 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, LUCKY C.
12206 LEXINGTON PARK DRIVE
TAMPA, FL 33626                                    P‐0000815 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, MAX
ALLEN, LORI
POBOX 1359
CRAB ORCHARD, WV 25827                             P‐0035732 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, MELANIE M.
ALLEN, MELANIE M.
718 RUTH ST
ATHENS, TX 75751                                   P‐0012840 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, MICHAEL L.
1113 STONEBRIDGE PATH
JORDAN, MN 55352                                   P‐0028670 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, MIRILYN R.
203 4TH STREET
PALESTINE, TX 75803                                P‐0035150 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, MISTY A.
ALLEN, MISTY ANN PADDACK
12807 VIDORRA VISTA DR
SAN ANTONIO, TX 78216                              P‐0011548 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 78 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 79 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ALLEN, MONICA F.
141 WEBSTER RD
GRAHAM, NC 27253                                   P‐0054831 1/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, NANCY M.
8221 WILDWOOD DRIVE
HUNTINGTON BEACH, CA 92646‐6753                    P‐0029587 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, NANCY M.
8221 WILDWOOD DRIVE
HUNTINGTON BEACH, CA 92646‐6753                    P‐0029848 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, NICHOLAS E.
800 NE 67TH ST
APT 461
SEATTLE, WA 98115                                  P‐0018218 11/7/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
ALLEN, OPAL J.
P.O. BOX 534
HARBOR CITY, CA 90710                              P‐0034217 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, PAUL J.
ALLEN, KATHLEEN A.
200 DOVE HOLLOW TRAIL
GEORGETOWN, TX 78633                               P‐0000955 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, PAUL J.
ALLEN, KATHLEEN A.
200 DOVE HOLLOW TRAIL
GEORGETOWN, TX 78633                               P‐0013358 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, RALPH
3272 CONVAIR LANE
DECATUR, GA 30032‐2431                             P‐0049139 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, RALPH
3272 CONVAIR LANE
DECATUR, GA 30032‐2431                             P‐0049336 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, RHONDA T.
HAYES, DALTON V.
2505 EDGEMONT ROAD
WENDELL, NC 27591                                  P‐0051314 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, RICHARD A.
779 CHATTER RD
MT.PLEASANT, SC 29464                              P‐0011012 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, ROB O.
4312 SNOWCREST LANE
RALEIGH, NC 27616                                  P‐0018483 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, ROBERT
400 SW GOLFVIEW TER
APT 101
BOYNTON BEACH, FL 33426                            P‐0000210 10/19/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
ALLEN, ROBERT
25115 DIAMOND RANCH DR
KATY, TX 77494                                     P‐0010599 10/31/2017   TK Holdings Inc., et al .                    $1,300.00                                                                                    $1,300.00
ALLEN, ROBERT W.
20300 NE 122ND STREET
BRUSH PRAIRIE, WA 98606                            P‐0038097 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, ROBIN H.
147 RIVER EDGE DRIVE
SHEPHERDSVILLE, KY                                 P‐0001334 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, RODNEY A.
4076 W MAHOGANY DR
FAYETTEVILLE, AR 72704                             P‐0018280 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 79 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 80 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ALLEN, ROGER E.
5524 AMOROSO DRIVE
FORT MYERS, FL 33919                               P‐0037260 12/7/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
ALLEN, ROXANNE S
1225 LASALLE AVENUE
#1402
MINNEAPOLIS, MN 55403                                1530     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALLEN, RUTH
1211 19TH AVE SW
DECATUR, AL 35601                                  P‐0001479 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, RYNE A.
2436 WOODSTORK CT
ST. AUGUSTINE, FL 32092                            P‐0002060 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, SABRINA C.
2435 LAKE TERRACE
EAST POINT, GA 30344                               P‐0018523 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, SANDRA K.
1859 S CRESCENT HEIGHTS BLVD
LOS ANGELES, CA 90035                              P‐0018203 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, SHARI L.
8374 GARTELMAN FARM DR
MILLERSVILLE, MD 21108                             P‐0046763 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, SOPHIA A.
1161 DEVONSHIRE
GROSSE POINTE PA, MI 48230                         P‐0036525 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, STEVEN D.
ENTRICAN‐ALLEN, DORIS E.
703 DILL STREET
PARIS, IL 61944                                    P‐0004245 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, TERRI B.
BOX 85
PLEASANTVILLE, IA 50225                            P‐0050175 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, THOMAS E.
ALLEN, MARIANNE
1046 EVANS ST
OSHKOSH, WI 54901‐3967                             P‐0000155 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, TOM
P O BOX 94
HARRISONVILLE, MO 64701‐0094                       P‐0036571 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, TRAVIS
880 SNYDER CORNER RD
RED LION, PA 17356                                 P‐0008023 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, VICKIE L.
2185 RUSKIN AVENUE
COLUMBUS, OH 43219                                 P‐0037878 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN, VICKY
350 SYLVAN AVE
BOULDER CREEK, CA 95006                            P‐0038964 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLENBACH, RANDALL L.
11408 E. KILLARNEY
WICHITA, KS 67206                                  P‐0045524 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLEN‐BURKE, ROBIN J.
BURKE, WILLIAM M.
87 CHICK ROAD
WOLFEBORO, NH 03894                                P‐0006433 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 80 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 81 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
ALLENDE, MARGARET J.
21410 40TH AVENUE W
MOUNTLAKE TERRAC, WA 98043                         P‐0039918 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLEVA, MICHAEL
226 STONY FORD DRIVE
PONTE VEDRA, FL 32081                                4144    12/20/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ALLEY FINANCE COMPANY
RICKY BAXTER
2405 STONE LINKS DR
NORTH LITTLE ROCK, AR 72117                          1786     11/5/2017      TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
ALLEY, JENNIFER A.
979 ESSEX ST LOT 420
BANGOR, ME 04401                                   P‐0014517 11/3/2017    TK Holdings Inc., et al .                    $5,134.00                                                                                     $5,134.00
ALLEY, REGINA G.
600 SOUTH RANGELINE
TECUMSEH, OK 74873                                 P‐0029171 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLEYNE, STEVEN J.
ALLEYNE, KAREN N.
1704 LENORE COURT
BALTIMORE, MD 21207                                P‐0016682 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLGOOD, CURTIS W.
3160 OLD COX ROAD
CHASE CITY, VA 23924                               P‐0057345 2/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLGOOD, LESLIE A.
886 N. COFCO CENTER COURT
UNIT 1018
PHOENIX, AZ 85008                                  P‐0028272 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLGOOD, ZACHARY W.
2146 S 75TH E AVE
TULSA, OK 74129                                    P‐0031629 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLIANCE, SLANDE C.
4811 SW 57TH DRIVE
GAINESVILLE, FL 32608                              P‐0022032 11/10/2017   TK Holdings Inc., et al .                     $350.00                                                                                        $350.00
ALLINDER, CHERYL A.
9521 FALCON RIDGE DR
LENEXA, KS 66220                                   P‐0058204 9/16/2018    TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
ALLINDER, MALCOLM S.
67 TEN POINT LANE
WARD, AR 72176                                     P‐0045350 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLISON, AMERA
118 MENDEL CT
BEAR, DE 19701                                     P‐0039437 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLISON, BENJAMIN L.
ALLISON, KATHERINE J.
12 SOUTHWICKE DRIVE
ARDEN, NC 28704                                    P‐0049686 12/27/2017   TK Holdings Inc., et al .                   $50,000.00                                                                                    $50,000.00
ALLISON, BRIAN E.
ALLISON, CATHERINE C.
12924 CHORLEYWOOD CIR
FISHERS, IN 46037‐7299                             P‐0036482 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALLISON, BRIAN E.
ALLISON, CATHERINE C.
12924 CHORLEYWOOD CIR
FISHERS, IN 46037‐7299                             P‐0036695 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                        Page 81 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 82 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
ALLISON, BRIAN E.
ALLISON, CATHERINE C.
12924 CHORLEYWOOD CIR
FISHERS, IN 46037‐7299                            P‐0036696 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLISON, CARLA
102 EAST MAPLE STREET
DALLASTOWN, PA 17313                              P‐0027190 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLISON, CAROL L.
917 HALLWOOD LN
MONTGOMERY, AL 36117                              P‐0025591 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLISON, DEAN B.
1645 EARLMONT AVENUE
LA CANADA, CA 91011                               P‐0030440 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLISON, LATAKIA D.
15534 CR 1148
TYLER, TX 75704                                   P‐0003878 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLISON, MARK
10633 EASTBORNE AVENUE
APT 401
LOS ANGELES                                       P‐0020249 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLISON, MATTHEW W.
ALLISON, ANNE M.
1031 SANDLER COURT
MUNDELEIN, IL 60060                               P‐0008469 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLISON, PATRICK C.
5738 CONNIE COURT
LOOMIS, CA 95650                                  P‐0023167 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLISON, THOMAS H.
1955 NW BELLA VISTA DR
PULLMAN, WA 99163                                 P‐0027878 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLMAN, CATHLEEN C.
4003 ALASTAIRE COVE
LELAND, NC 28451                                  P‐0003648 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLMAN, HARLAN J.
P.O. BOX 2755
BRECKENRIDGE, CO 80424                            P‐0035430 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLMAN, HARLAN J.
NO ADDRESS PROVIDED
                                                  P‐0035433 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLMAN, ROBYN R.
3378 FORK RD
GAINESVILLE, GA                                   P‐0035886 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLMENDINGER, WENDY
15 AVERY STREET
NORTH ATTLEBORO, MA 02760                         P‐0005643 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLMENDINGER, WENDY
15 AVERY STREET
NORTH ATTLEBORO, MA 02760                         P‐0058175 8/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLMEYER, JANANNE M.
1035 E MENTOR
SPRINGFIELD, MO 65810                             P‐0012391 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLMON, KIMBERLY J.
4031 HOLLAND AVENUE
UNIT E
DALLAS, TX 75219                                  P‐0028503 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                       Page 82 of 3871
                                                        Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 83 of 1950
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
ALLMON, THOMAS L.
2807 HAZY HILLSIDE CT
KINGWOOD, TX 77345                                          P‐0011587 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLOCCO, ANDREW
ALLOCCO, ELIZABETH
P.O. BOX 402602
MIAMI BEACH, FL 33140                                       P‐0033682 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLRED, LYNN M.
9939 HAINES CYN AVE
TUJUNGA, CA 91042                                           P‐0044587 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLRED, NATHANIEL A.
4916 PARKVIEW HILLS LN
FORT WORTH, TX 76179                                        P‐0013027 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLSOP, STEVEN Y.
2918 N MASON AVE
TACOMA, WA 98407                                            P‐0018597 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLSUP, ILJE E.
ALLSUP, BRETT S.
13785 SW OTTER LANE
BEAVERTON, OR 97008                                         P‐0028861 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALLY
1721 OAK STREET
MORRISTOWN, TN 37813                                          998     10/28/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
ALMAGUER, BARBARA A.
8517 N. CAPITAL OF TEXAS HWY
APT. 2034
AUSTIN, TX 78759                                            P‐0021758 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMAGUER, MIGUEL A.
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                           P‐0031020 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMAGUER, MIGUEL ANGEL
C/O ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
ATTN: MO AZIZ, ESQ.
800 COMMERCE ST.
HOUSTON, TX 77002                                             3331    11/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALMAN, DEBRA K.
ALMAN, MICHAEL L.
510 S 4TH ST
MARSHALLTOWN, IA 50158                                      P‐0018050 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMAN, JR., S. FERRELL
28 MARTIN AVENUE
ASHEVILLE, NC 28806                                         P‐0031695 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMAN, KORAL F.
28 MARTIN AVENUE
ASHEVILLE, NC 28806                                         P‐0031697 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMAN, LARRY D.
ALMAN, LARRY D.
P.O.BOX 200
STEINHATCHEE, FL 32359                                      P‐0047258 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMANSOUR, WASSIM
17113 SAHLER ST
OMAHA, NE 68116                                             P‐0015638 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMANZA, ELIZABETH
159 SARATOGA DR
SAN ANTONIO, TX 78213                                       P‐0042413 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                                 Page 83 of 3871
                                               Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 84 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ALMANZAR‐PARAMIO, RAFAEL A.
327 W C AVE APT. 2
SALISBURY, NC 28144                                P‐0046559 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMANZAR‐PARAMIO, RAFAEL A.
327 W C AVE. APT 2
SALISBURY, NC 28144                                P‐0052340 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMEIDA, KRISTEN
360A PENDAR ROAD
NORTH KINGSTOWN, RI 02852                            1313      10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALMEIDA, ROBERT A.
377 RICHARD COURT
POMONA, NY 10970                                   P‐0005122 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMEIDA, ROBERT A.
377 RICHARD COURT
POMONA, NY 10970                                   P‐0005238 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMENDAREZ, JORGE
10814 LEAVELLS RD
FREDERICKSBURG, VA 22407                             829       10/29/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALMO, CHIQUITA
P.O. BOX 245
SOUTH HOLLAND, IL 60473                            P‐0009987 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMOND, JAMES T.
2229 WARD PKWY
FORT WORTH, TX 76110‐1713                          P‐0047324 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMONTE, EDWIN
KERNER & KERNER, P.C.
15 MAIDEN LANE, STE. 1008
NEW YORK, NY 10038                                 P‐0057111    2/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMONTE, LARRY
3410 JUNIPER CT.
MAYS LANDING, NJ 08330                             P‐0014416 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALMORA, REINALDO A.
1204 SUNCAST LANE
SUITE 2
EL DORADO HILLS, CA 95762                          P‐0056925    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALNAMROUTI, NASSRALLAH A.
4182 LOVERIDGE RD
APT9
PITTSBURG, CA 94565                                P‐0014377 11/3/2017      TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
ALOKUSH, BASMIAH T.
ALOKUSH, TALAL A.
7848 267 STREET
FLORAL PARK, NY 11004                              P‐0045499 12/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALOMAR, ANGIE
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                    P‐0043828 12/21/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
ALONGE, JOHN N.
ALONGE, JOHN
PILLARHOMEINVESTMENTS
4842 YACHT BASIN DRIVE
JACKSONVILLE, FL 32225                             P‐0002380 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALONSO, ANGELA L.
13794 W WADDELL RD STE 203
PMB 232
SURPRISE, AZ 85379                                 P‐0032079 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 84 of 3871
                                                Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 85 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ALONSO, LUCY
131 MAPLE AVE
RAHWAY, NJ 07065                                    P‐0024366 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALONZO, JUSTIN M.
1220 WHITE DR
SANTA CLARA, CA 95051                               P‐0056842    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALONZO, TANYA M.
2623 S. 51ST ST.
MILWAUKEE, WI 53219                                 P‐0040109 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALOTHMAN, SAHAR
4094 MAJESTIC LANE 193
FAIRFAX, VA 22033                                   P‐0024539 11/14/2017     TK Holdings Inc., et al .                   $15,565.00                                                                                   $15,565.00
ALOTHMAN, SAHAR
4094 MAJESTIC LANE 193
FAIRFAX, VA 22033                                   P‐0024544 11/14/2017     TK Holdings Inc., et al .                   $10,805.59                                                                                   $10,805.59
ALOTHMAN, SAHAR
4094 MAJESTIC LANE 193
FAIRFAX, VA 22033                                   P‐0024550 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALOTHMAN, SAHAR
4094 MAJESTIC LANE 193
FAIRFAX, VA 22033                                   P‐0024556 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALOZIE, JOHN
12410 MADELEY LANE
BOWIE, MD 20715                                     P‐0034758 12/2/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
ALPAKA FLORIDA LLC
944 HIDDEN MOSS DR.
COCKEYSVILLE, MD 21030                              P‐0040521 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALPER, EREK
2680 HARTFORD AVENUE
UNIT 32
WRJ, VT 05001                                       P‐0041011 12/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALPER, MARVIN
750 LI00 BLVD
APT 53A
LIDO BEACH, NY 11561                                P‐0033148 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALPERT, RONALD L.
ALPERT, JUDITH B.
9 NORWOOD COURT
ROCKPORT, MA 01966                                  P‐0010244 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALPERT, STANLEY
26‐09 WARREN RD APT C
FAIR LAWN, NJ 07410                                   618       10/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALPERT, STANLEY
26‐09 WARREN RD APT C
FAIR LAWN, NJ 07410‐3323                            P‐0003886 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALPERT, STANLEY
26‐09 WARREN RD APT C
FAIR LAWN, NJ 07410‐3323                            P‐0003980 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALPERT, STANLEY
26‐09 WARREN RD APT C
FAIR LAWN, NJ 07410                                 P‐0003999 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALPINIERI, STEVEN L.
5823 SOLEDAD ROAD
LA JOLLA, CA 92037                                  P‐0027008 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 85 of 3871
                                                Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 86 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
ALPS ELECTRIC (NORTH AMERICA), INC.
MEYERS LAW GROUP, P.C.
ATTN: MERLE C. MEYERS, ESQ.
44 MONTGOMERY ST., STE. 1010
SAN FRANCISCO, CA 94104                                42      7/18/2017      TK Holdings Inc.                              $0.00                                                     $0.00                               $0.00
ALPS ELECTRIC (NORTH AMERICA), INC.
MEYERS LAW GROUP, P.C.
ATTN: MERLE C. MEYERS, ESQ.
44 MONTGOMERY ST., STE. 1010
SAN FRANCISCO, CA 94104                               3557    11/27/2017      TK Holdings Inc.                              $0.00                                                     $0.00                               $0.00
ALSAFFAR, HAITHEM
15 ORESHAN CT
COHOES, NY 12047                                    P‐0038420 12/10/2017   TK Holdings Inc., et al .                  $150,000.00                                                                                   $150,000.00
ALSAFFAR, HAITHEM
15 ORESHAN CT
COHOES, NY 12047                                    P‐0038432 12/10/2017   TK Holdings Inc., et al .                  $150,000.00                                                                                   $150,000.00
ALSHEIMER, RICHARD
27035 HUNTINGTON DR
WARREN, MI 48088                                      3773    11/29/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ALSTON, ANGELA J.
460 MCDANIEL DRIVE
APT 307
JACKSONVILLE, NC 28546                              P‐0025638 11/7/2017    TK Holdings Inc., et al .                   $43,327.84                                                                                    $43,327.84
ALSTON, DAVITA T.
6142 MAJORS LANE
COLUMBIA, MD 21045                                  P‐0032491 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALSTON, HIOLA
7923 S. BISHOP
CHICAGO, IL 60620                                     4506    12/28/2017      TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
ALSTON, JOHNNIE L.
4307 NICHOLAS AVENUE
BALTIMORE, MD 21206                                 P‐0027040 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALSTON, KAREN
ALSTON, KAREN G.
21 VESTRIAL LANE
DURHAM, NC 27703                                    P‐0048217 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALSTON, KARI
4675 FALCON CHASE DRIVE
CONCORD, NC 28027                                   P‐0050936 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALSTON, MICHAEL A.
6142 MAJORS LANE
COLUMBIA, MD 21045                                  P‐0032554 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALSTON, MICHAEL J.
109 HADDINGTON DRIVE
COLUMBIA, SC 29229                                  P‐0008154 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALSTON, MICHAEL J.
109 HADDINGTON DRIVE
COLUMBIA, SC 29229                                  P‐0024836 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALSTON, SANDRA D.
3200 MEADOW GLEN LANE
N CHESTERFIELD, VA 232342T1BR                       P‐0030235 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ALSTON, SANDRA D.
3200 MEADOW GLEN LANE
N CHESTERFIELD, VA 23234                            P‐0030241 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 86 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 87 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ALSTON‐SPICER, YVETTE
2139 AMESBURY CIRCLE
WELLINGTON, FL 33414                               P‐0026874 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALSUP & ALSUP, INC.
PO BOX 1251
DEL RIO, TX 78841                                    340     10/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALTER, BRUCE S.
ALTER, CAROLYN J.
3104 NE 49TH AVENUE
PORTLAND, OR 97213‐1847                            P‐0032991 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTER, CAROLYN J.
ALTER, BRUCE S.
3104 NE 49TH AVENUE
PORTLAND, OR 97213‐1847                            P‐0032990 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTHOFF, TINA L.
1909 E NORMANDY BLVD
DELTONA, FL                                        P‐0049617 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTHOFF, WESLEY D.
1909 E NORMANDY BLVD
DELTONA, FL 32725                                  P‐0049596 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTIERI, NICHOLAS
4045 MARLTON CIRCLE
LIVERPOOL, NY 13090                                  1057     11/1/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALTIERI, NICHOLAS
4045 MARLTON CIRCLE
LIVERPOOL, NY 13090                                P‐0057418 2/20/2018    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
ALTIMONTE, CAROL A.
40 ARLINGTON ROAD
UTICA, NY 13501                                    P‐0021823 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTIZER, DAVID H.
ALTIZER, LORRAINE E.
4501 SKYVIEW LANE
FORT WAYNE, IN 46818                               P‐0014078 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTIZER, KARISSA G.
ALTIZER, ALFRED R.
3924 ST MICHAELS SQUARE
FREDERICKSBURG, VA 22408                           P‐0016886 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTIZER, THOMAS W.
ALTIZER, KATHLEEN C.
12709 WILLOW POINT DRIVE
FREDERICKSBURG, VA 22408                           P‐0007228 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTMAN, AMY B.
2160 RIDGE DR APT 31
MINNEAPOLIS, MN 55416‐5639                         P‐0042267 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTMAN, ARI
3432 RIVER NARROWS ROAD
HILLIARD, OH 43026                                 P‐0002061 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTMAN, DIANE
500 THREE ISLANDS BLVD
APT. 1003
HALLANDALE, FL 33009                               P‐0010158 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTMAN, ERIC L.
17 CENTERVILLE RD
COLUMBIA, NJ 07832                                 P‐0037635 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 87 of 3871
                                                Case 17-11375-BLS            Doc 4247                    Filed 10/26/20                Page 88 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ALTMAN, HOWARD
28 PEARL ST
MILFORD, CT 06460                                   P‐0038626 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTMAN, JARED R.
COOPER, PAMELA A.
2594 FT JACKSON RD
ELGIN, SC 29045                                     P‐0055248 1/19/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTMAN, MARY G
7402 MISSION HILLS DRIVE
LAS VEGAS, NV 89113‐1301                              4354      12/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALTMAN, RICHARD D.
NO ADDRESS PROVIDED
                                                    P‐0006638 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTMANN, JACOB
8354 MAIN STREET
INTERLAKEN, NY 14847                                P‐0051605 12/27/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
ALTOMARE, DOMINIC
925 INDIGO RUN DR.
BULVERDE, TX 78163                                  P‐0030765 11/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTOMARE, RONALD T.
353 NINA STREET
NEW WINDSOR, NY 12553                               P‐0017365 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTSCHULER, MARC
65 CLINTON AVE
MILLBURN, NJ 07041                                  P‐0008220 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTSCHULER, RICHARD M.
5 BONIELLO DR
SOMERS, NY 10589                                    P‐0048500 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTSCHULER, RICHARD M.
5 BONIELLO DR
SOMERS, NY 10589                                    P‐0048507 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALTSCHULLER, ISAIAH
310 DWASLINE ROAD
PASSAIC, NJ 07055                                   P‐0046271 12/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALUIE, HUSSEIN
18 CLEBOURNE DR.
ROCHESTER, NY 14625                                 P‐0033946 11/30/2017     TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
ALVA, JENNIFER A.
JENNIFER A. ALVA
4123 HATFIELD PL
LOS ANGELES, CA 90032                               P‐0049550 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVA, JENNIFER A.
4123 HATFIELD PL
LOS ANGELES, CA 90032                               P‐0054005    1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVARADO, ENRIQUE G.
ALVARADO, PAMELA A.
7161 BELGIUM CIRCLE
PENSACOLA, FL 32526‐3941                            P‐0019766 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVARADO, MARIO
20200 E 47TH PLACE
DENVER, CO 80249                                    P‐0027928 11/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVARADO, NANNETTE
2222 DETROIT AVE SUITE 1105
CLEVELAND, OH 44113                                 P‐0007353 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 88 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 89 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ALVARADO, NATALIE
3725 TIFFIN COURT
LAS VEGAS, NV 89129                                P‐0019617 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVARADO, OLIVIA
P.O. BOX 1159
VALPARAISO, IN 46384                                 1123     11/1/2017      TK Holdings Inc.                         $10,000.00                                                                                   $10,000.00
ALVARADO, SAMANTHA D.
5441 NOBLE AVENUE
SHERMAN OAKS, CA 91411                             P‐0041108 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVARADO, SAMANTHA D.
5441 NOBLE AVENUE
SHERMAN OAKS, CA 91411                             P‐0041110 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVARADO, STEPHANI L.
1928 5TH AVE #1
KEARNEY, NE 68845                                  P‐0011671 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVARADO, VIRGINIA I.
10932 S SUNUP WAY
SOUTH JORDAN, UT 84009                             P‐0038120 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVARADO‐RATHKE, STEPHANIE D.
400 HOLLYBROOK ROAD
ROCHESTER, NY 14623                                P‐0012668 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, CHRISTINE A.
3329 RED LODGE DR
LAS VEGAS, NV 89129                                P‐0036240 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, DAX F.
350 S. GRAND AVENUE
SNELL & WILMER, STE 3100
LOS ANGELES, CA 90071                              P‐0036808 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, ELIZABETH
229 E LOCUST AVE
ORANGE, CA 92867                                   P‐0021749 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, FRANCISCO
11544 VILLA DEL MAR
EL PASO, TX 79927                                    498     10/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALVAREZ, GEORGE
ALVAREZ, JOLLIET
7711 E. CHAPARRAL DRIVE
KINGMAN, AZ 86401                                  P‐0000367 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, HOMILYS
3410 OLD ORCHARD RD
APT A
HARRISBURG, PA 17109                               P‐0018017 11/6/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
ALVAREZ, JAZMIN X.
6442 PRESCOTT ST
CHINO, CA 91710                                    P‐0020954 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, JEAN F.
1130 KINGS ROAD
HARTFORD, WI 53027                                 P‐0014167 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, JEANNA
21603 HARPER LAKE AVE
SAINT CLAIR SHOR, MI 48080                         P‐0026542 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, JESSICA E.
ALVAREZ, ROBERT M.
505 PINDAR COURT
ROSEVILLE, CA 95661                                P‐0051704 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 89 of 3871
                                                Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 90 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ALVAREZ, JOHN J.
2293 KENNEDY BLVD
JERSEY CITY, NJ 07304                               P‐0032066 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, JOSEPH
572 TUTTLE ST
PHILLIPSBURG, NJ 08865                              P‐0009725 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, JOSEPH L.
853S. BROCKWAY ST.
PALATINE, IL 60067                                  P‐0010869 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, JUAN
20307 KNIGHTS BANNER
SAN ANTONIO, TX 78258                                 1130     11/2/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ALVAREZ, LEIDY
412 SW 10TH AVE #6
MIAMI, FL 33130                                     P‐0000184 10/19/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
ALVAREZ, MILAGROS C.
458 WHITEWOOD ROAD
UNION                                               P‐0052321 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, ROBERT
27228 BREAKERS DRIVE
WESLEY CHAPEL, FL 33544                             P‐0000308 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, ROBERTA M.
4873 JOE PEAY RD
SPRINGHILL, TN 371742G                              P‐0039775 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, ROBERTA M.
4873 JOE PEAY RD
SPRINGHILL, TN 37174                                P‐0040180 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, ROBERTA M.
4873 JOE PEAY RD
SPRINGHILL, TN 37174                                P‐0040681 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, SHAWN
121 3RD AVE N. #305
ST. PETERSBURG, FL 33701                            P‐0014574 11/3/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
ALVAREZ, TERI L.
33429 WALLACE WAY
YUCAIPA, CA 92399                                   P‐0020293 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, THYRIA
4517 SANGAMORE RD
APT 201
BETHESDA, MD 20816                                  P‐0047761 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, VALENTIN E.
7916 E COMMERCIAL ST
BROKEN ARROW, OK 74014                              P‐0014729 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, VALENTIN E.
7916 E COMMERCIAL ST
BROKEN ARROW, OK 74014                              P‐0014735 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ, VERONICA
4424 PINE STREET
PHILADELPHIA, PA 19104                              P‐0044466 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVAREZ‐GONZALEZ, LUIS M.
ALVAREZ, AMY J.
102 BARTON AVE.
LULING, LA 70070                                    P‐0019741 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVARO, JOHN
697 EVERGREEN AVENUE
HAMDEN, CT 06518                                    P‐0033720 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 90 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 91 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ALVERNAZ, RICHARD L.
ALVERNAZ, TRACEY A.
1740 MANFRED CT
EL CAJON, CA 92021                                 P‐0015689 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVES MORAN, JOHANNA
28 HAMPTON AVE
YONKERS, NY 10710                                  P‐0018048 11/6/2017    TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
ALVES MORAN, JOHANNA
28 HAMPTON AVE
YONKERS, NY 10710                                  P‐0018056 11/6/2017    TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
ALVES, CHERYL
3573 MILANO CT
TURLOCK, CA 95382                                  P‐0040392 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVES, MICHAEL D.
ALVES, LORI L.
848 PORTSIDE CIRCLE
ROSEVILLE, CA 95678                                P‐0015361 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVES, MICHAEL D.
ALVES, LORI L.
848 PORTSIDE CIRCLE
ROSEVILLE, CA 95678                                P‐0015367 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVES, MICHAEL D.
ALVES, LORI L.
848 PORTSIDE CIRCLE
ROSEVILLE, CA 95678                                P‐0015374 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVES, MICHAEL D.
ALVES, LORI L.
848 PORTSIDE CIRCLE
ROSEVILLE, CA 95678                                P‐0015386 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVES, SADYE S.
8419 SANDSTONE LAKE DR
#102
TAMPA, FL 33615                                    P‐0000830 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVEY, JAMES T.
5489 BRIGHT HAWK CT
COLUMBIA, MD 21045                                 P‐0032710 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALVIS, MATTHEW J.
210 OAK LANE
APT A
LITTLE ROCK, AR 72205                              P‐0030074 11/21/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
ALWAY, SHEILA S.
46A BRUNSWICK AVE.
BLOOMSBURY, NJ 08804‐3008                          P‐0008801 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ALZATE, LUZ S.
5108 STONEHURST ROAD
TAMPA, FL 33647‐1003                               P‐0021484 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMA, RASHIDA K.
4033 RG BUCHANAN DRIVE
LA VERGNE, TN 37086                                P‐0037290 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMADEI, ALBERT E.
AMADEI, DEBORAH L.
14 HARRISON ROAD
PARSIPPANY, NJ 07054                               P‐0047903 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMADO, EVELIA P.
1206 BROOKDALE DR.
MERCED, CA 95340                                   P‐0036710 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 91 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                 Page 92 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                   Amount
AMADOR, EZEQUIEL
AMADOR, SHIRLEY J.
223 PRINCE ROYAL DRIVE
CORTE MADERA, CA 94925                            P‐0040596 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMAM, WILLIAM I.
1750 BRIARWOOD ROAD NE
APT GG30
BROOKHAVEN GA 30329                               P‐0046562 12/26/2017   TK Holdings Inc., et al .                  $211,981.77                                                                                   $211,981.77
AMAM, WILLIAM I.
1750 BRIARWOOD ROAD NE
APT GG30
BROOKHAVEN, GA 30329                              P‐0047971 12/26/2017   TK Holdings Inc., et al .                  $211,981.77                                                                                   $211,981.77
AMANO, SHINICHI
1014 PORTOLA AVE.
TORRANCE, CA 90501                                P‐0011370 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMANULLA, SHAMSUDHEEN
11 PATRIOT CROSSING
ROCKAWAY, NJ 07866                                P‐0046685 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMARAL, JOY E.
418 51ST ST #1
BROOKLYN, NY 11220                                P‐0055791 1/25/2018    TK Holdings Inc., et al .                    $6,700.00                                                                                     $6,700.00
AMARILLO MOTORS‐F, INC. D/B/A
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052116 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMARILLO MOTORS‐F, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058310 11/14/2018   TK Holdings Inc., et al .                 $1,451,240.00                                                                                $1,451,240.00
AMARO, HUGO G.
20131 SW 187TH AVE
MIAMI, FL 33187                                   P‐0049284 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMATO, ANNA D.
MOUNTAIN VIEW BMW
19576 BRAEMAR DRIVE
SARATOGA, CA 95070                                P‐0016648 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMATO, ANNA M.
26833 S. RIVER RD.
HARRISON TWP, MI 48045                            P‐0040397 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMATO, GREGORY
3505 W EMPEDRADO ST
APT 2
TAMPA, FL 33629                                   P‐0003221 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMATO, IV, JOHN
5102 HUGUNIN WAY
PERRY HALL, MD 21128                              P‐0010804 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMAVISCA, JAMES
21637 OAK ST
PERRIS, CA 92570                                  P‐0044617 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMAYA, MARILU
21422 127TH PL SE
KENT, WA 98031                                    P‐0019744 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMAYA, PATRICIA E.
4680 BEACON RIDGE LN
FLOWERY BRANCH, GA 30542                          P‐0006004 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                       Page 92 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 93 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
AMAYA, YANSY L.
5695 HICKORY KNOLL DR
APT 3
WINSTON SALEM, NC 27106                            P‐0043022 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMBARUCH, BETH E.
19406 STONEGATE DR.
PRIOR LAKE, MN 55372                               P‐0025333 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMBLER, KIMBERLY A.
P.O. BOX 542754
GREENACRES, FL 33454                               P‐0019127 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMBRICCO, ANTHONY P.
84 SHAWN DRIVE
LOYSVILLE, PA 17047                                P‐0007740 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMBRICCO, EMMA E.
84 SHAWN DRIVE
LOYSVILLE, PA 17047                                P‐0007748 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMBROGIO, FRANK
277 BOULEVARD DR.
WAYNE, NJ 07470                                    P‐0028646 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMBROSE, JEFFREY
330 PRESIDIO AVENUE #2
SAN FRANCISCO, CA 94115                            P‐0031259 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMBROSE, MARIA D.
10 ROBINSON ROAD
MEDFIELD, MA 02052                                 P‐0021579 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMBROSE, NANCY R.
426 W OAKWOOD DR
BARRINGTON, IL 60010                               P‐0009443 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMBROSE, STACY
980 FAYETTE CORNER DR
SOMERVILLE, TN 38068                                 2048     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AMBROSE, VIVIAN W.
2124 GENERAL TAYLOR AVE
BATON ROUGE, LA 70810                              P‐0045782 12/23/2017   TK Holdings Inc., et al .                     $180.00                                                                                       $180.00
AMBROSI, SERGIO
10705 MORTONS CIRCLE
JOHNS CREEK, GA 30022                              P‐0051655 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMBROSIO, PAUL E.
CORSILLES, MICHELLE E.
717 KEY ROUTE BLVD
ALBANY, CA 94706                                   P‐0032634 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMBUEHL, DAVID O.
AMBUEHL, TONI A.
304 WEATHERSTONE LANE
SIMPSONVILLE, SC 29680                             P‐0016183 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMBURGEY, KARA P.
AMBURGEY, ANTHONY K.
4209 THOROUGHGOOD DRIVE
VIRGINIA BEACH, VA 23455                           P‐0007659 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMBURGEY, TERRY
62200 WEST END BLVD #3208
SLIDELL, LA 70461                                  P‐0013332 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMEER, ADNAN
419 CANYON DRIVE
GLENDALE, CA 91206                                 P‐0031993 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 93 of 3871
                                                      Case 17-11375-BLS                  Doc 4247                     Filed 10/26/20                Page 94 of 1950
                                                                                                         Claim Register
                                                                                                  In re TK Holdings Inc., et al .
                                                                                                       Case No. 17‐11375

                                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                                   Current Priority   Current Secured                          Current Admin     Total Current
                   Creditor Name and Address               Claim No. Claim Date                   Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                    Claim Amount       Claim Amount                           Priority Amount    Claim Amount
                                                                                                                                    Amount                                                    Amount
AMER, JANELLE L.
109 MILLER COURT
PETALUMA, CA 94954                                         P‐0042171 12/19/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
AMERASORTING, LLC
PAUL G. VALENTINO, J.D., P.C.
43494 WOODWARD AVENUE, SUITE 203
BLOOMFIELD HILLS, MI 48302                                   115      8/31/2017              TK Holdings Inc.                                                 $0.00                                                                        $0.00
AMERICAN 1
STROUSS, ROBERT W.
4024 GARLAND DR JACKSON , MI,
JACKSON, MI 49201                                          P‐0012832 11/2/2017            TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
AMERICAN HONDA FINANCE CO.
MARLENA LATIF
172 SUMPTER STREET BOX 6
BROOKLYN, NY 11233                                           4562    12/28/2017              TK Holdings Inc.                                                 $0.00                                                                        $0.00
AMERICAN HONDA FINANCE CORPORATION
P.O. BOX 168088
IRVING, TX 75016‐8088                                         9       7/10/2017              TK Holdings Inc.                                                                    $0.00                                                     $0.00
AMERICAN HONDA FINANCE CORPORATION
P.O. BOX 168088
IRVING, TX 75016‐8088                                        5045     8/29/2018              TK Holdings Inc.                              $0.00                                                                                           $0.00
AMERICAN HONDA MOTOR CO. INC. ON BEHALF OF ITSELF AND/OR
CERTAIN OF ITS SUBSIDIARIES AND/OR AFFILIAT
TIFFANY STRELOW COBB VORYS, SATER, SEYMOUR AND PEASE LLP
ROBERT A. BELL
52 EAST GAY STREET
COLUMBUS, OH 43215                                           3292    11/24/2017              TK Holdings Inc.                                                         $5,641,726,816.00                                         $5,641,726,816.00
AMERICAN HONDA MOTOR CO. INC. ON BEHALF OF ITSELF AND/OR
CERTAIN OF ITS SUBSIDIARIES AND/OR AFFILIAT
TIFFANY STRELOW COBB VORYS, SATER, SEYMOUR AND PEASE LLP
ROBERT A. BELL
52 EAST GAY STREET
COLUMBUS, OH 43215                                           3293    11/24/2017   Industrias Irvin de Mexico, S.A. de C.V.                                            $5,641,276,816.00                                         $5,641,276,816.00
AMERICAN HONDA MOTOR CO. INC. ON BEHALF OF ITSELF AND/OR
CERTAIN OF ITS SUBSIDIARIES AND/OR AFFILIAT
TIFFANY STRELOW COBB VORYS, SATER, SEYMOUR AND PEASE LLP
ROBERT A. BELL
52 EAST GAY STREET
COLUMBUS, OH 43215                                           3296    11/24/2017       Takata de Mexico, S.A. de C.V.                                                  $5,641,276,816.00                                         $5,641,276,816.00
AMERICANO, ENEDINA
60 VIA VENETO
CHULA VISTA, CA 91910                                      P‐0036206 12/5/2017            TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
AMERING, JEFFREY W.
549 PHILIP ST
NEW ORLEANS, LA 70130                                      P‐0014231 11/3/2017            TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
AMES, MARCUS S.
851 INDIGO RUN DR
BULVERDE, TX 78163                                         P‐0000823 10/20/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
AMES, MARGO L.
95 HICKORY CT
MUSKEGON, MI 49445                                         P‐0037704 12/8/2017            TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
AMES, MELISSA A.
5871 HEARTWOOD CT
HARRISBURG, NC 28075                                       P‐0002222 10/23/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00



                                                                                                        Page 94 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 95 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
AMES, TONY M.
851 INDIGO RUN DR
BULVERDE, TX 78163                                P‐0000825 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMEY, LORNA
1374 ARBOR LAKE DR. N.
HORN LAKE, MS 38637                                 1721     11/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AMICI, ALBERTO
169 AVENUE B
HOLBROOK, NY 11741                                P‐0010050 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMICK, GREGARY S.
4860 LUKE DR
CUMMING, GA 30040                                 P‐0027718 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMICK, GREGARY S.
4860 LUKE DR
CUMMING, GA 30040                                 P‐0027855 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMICO, PETER
7312 ELM COURT
MONMOUTH JCT, NJ 08852                            P‐0022984 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMIDEI, RAYMOND C.
55 MONTEREY DR
VERNON HILLS, IL 60061                            P‐0010904 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMIE, SR., SAMUEL
122 WHITTIER LANE
WINTER HAVEN, FL                                  P‐0006625 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMIN, ANAND N.
AMIN, NAISHADH N.
304 WILKINS DRIVE
DESPLAINES, IL 60016                              P‐0040304 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMIN, JWALANT B.
NO ADDRESS PROVIDED
                                                  P‐0008993 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMIN, KINNARI S.
1404 CHESWOLD DRIVE
LANSDALE, PA 19446                                P‐0038526 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMIN, MOHAMED
756 207TH ST
PASADENA, MD 21122                                P‐0007587 10/28/2017   TK Holdings Inc., et al .                    $8,900.00                                                                                    $8,900.00
AMINI, JAFAR
6525 PARK MANOR DR APT62
METAIRIE, LA 70003                                P‐0039333 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMINY, MIRVAIS
AMINY, SALIHA
734 N. GRAND AVENUE
SANTA ANA, CA 92701                               P‐0021380 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMIR DEVELOPMENT CO.
8730 WILSHIRE BLVD.
SUITE 300
BEVERLY HILLS, CA 90211                           P‐0026181 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMIRHADJI, HOOMAN
813 POTOMAC RIDGE COURT
STERLING, VA 20164                                P‐0041532 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMIRIAN, ADAM R.
920 KIPLING DRIVE
NASHVILLE, TN 37217                               P‐0050345 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                       Page 95 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 96 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
AMIROV, SAMIR
8841 MOUNTAIN LAKE DRIVE SOUTH
JACKSONVILLE, FL 32221                               3045    11/20/2017      TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
AMLER, LYNN
41 LAKE ROAD
RIDGEFIELD, CT 06877                               P‐0036917 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMLER, LYNN
41 LAKE ROAD
RIDGEFIELD, CT 06877                               P‐0036919 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMMERMAN, BERNARD
485 ANFIELD CIRCLE
LAKEWAY, TX 78738                                  P‐0016182 11/5/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
AMMERMAN, GAYLE S.
AMMERMAN, LARRY D.
2236 6TH AVE.
FORT WORTH, TX 76110                               P‐0001114 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMMON, JEFF A.
10640 MERRICK LN
CINCINNATI, OH 45242                               P‐0052479 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMMON, TRACY L.
47 SYCAMORE STREET
BROWNSBURG, IN 46112                               P‐0019206 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMMONS, DORINDA G.
AMMONS, MARK A.
10555 EARNHARDT LAKE RD
DAVIDSON, NC 28036                                 P‐0003945 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMMONS, LEON M.
P.O. BOX 1225
RUIDOSO DOWNS, NM 88346                            P‐0011364 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMMONS, TRACEY K.
107 W. BALDWIN ST.
HACKETTSTOWN, NJ 07840‐1201                        P‐0004221 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMMU, VENKATA V.
SYAMALA
11 MILLMAN DR
EAST BRUNSWICK, NJ 08816                           P‐0009162 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMOAKO, EUGENE K.
842 SNOW BIRD LN
LAUREL, MD 20723                                   P‐0042019 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMOAKO, EUGENE K.
EUGENE AMOAKO
9842 SNOW BIRD LN
LAUREL, MD 20723                                   P‐0042023 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMODEO, VINCENT C.
72 TRAVER RD
PLEASANT VALLEY, NY 12569                          P‐0031196 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMOFA, KWAME O.
4550 N CLARENDON AVE
APT. # 1802N
CHICAGO, IL 60640                                  P‐0040910 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AMONKAR, MAYUR
101 CARSON DRIVE
NORTH WALES, PA 19454                              P‐0025410 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00




                                                                                        Page 96 of 3871
                                               Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 97 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
AMOROSE, DENNIS G.
AMOROSE, MARY ANN B.
518 CABOT DRIVE
HICKORY HILL
HOCKESSIN, DE 19707‐1137                           P‐0024641 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMOROSE, DENNIS G.
AMOROSE, MARY ANN B.
518 CABOT DRIVE
HICKORY HILL
HOCKESSIN, DE 19707‐1137                           P‐0024922 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMOROSO, ANTHONY J.
34 HILL CREEK RD.
ROCHESTER, NY                                      P‐0033624 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMOS, JOSEPH D.
AMOS, FRANCES A.
10525 149TH STREET CT E
PUYALLUP, WA 98374                                 P‐0050563 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMOS, RAQUITTA D.
6350 BERGOT ST APT 311
RALEIGH, NC 27616                                  P‐0002758 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMOS, STEPHANIE
AMOS, STEPHANIE A.
60369 GRANADA DR
JOSHUA TREE, CA 92252                              P‐0023279 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMOS, TODD L.
19501 WILSON DR.
SAUCIER, MS 39574                                  P‐0030618 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMPEL, CELIA M.
437 SW 7TH ST.
APT. 307
MIAMI, FL 33130                                    P‐0019049 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMPONIN, ANNE MARIE M.
1925 DEL CIERVO PL.
CAMARILLO, CA 93012                                P‐0020366 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AMUWAH‐SEGAL, PRISCILLA
406 WINTERTHUR COURT
SILVER SPRING, MD 20904                            P‐0055397 1/20/2018    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
AN, CHI
AN, CHI
INITIALIZED CAPITAL MANAGEMEN
4425 CORTO MONTEREY
UNION CITY, CA 94587                               P‐0033605 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AN, JAKE S.
8462 EASTCHASE PKWY #7106
MONTGOMERY, AL 36117                               P‐0033254 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AN, JANET
AN, EUGENE
355 S. MADISON AVENUE
UNIT 203
PASADENA, CA 91101                                 P‐0025067 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AN, JEMMA
2357 DEMEYER STREET
BRONX, NY 10469                                      1946     11/6/2017      TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
AN, RICHARD
29 11TH AVE
SAN MATEO, CA 94401                                P‐0022827 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 97 of 3871
                                                Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 98 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
AN, SHERRY Y.
532 N NEW AVE
APT 16
MONTEREY PARK, CA 91755                             P‐0015553 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AN, XUEMEI
XIE, PENG
1515 S. ROXBURY RD
SALT LAKE, UT 84108                                 P‐0005721 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANAKWE, OBIORA D.
665 TOMAHAWK PLACE
AUSTELL, GA 30168                                   P‐0009811 10/30/2017   TK Holdings Inc., et al .                   $18,750.00                                                                                   $18,750.00
ANAND, NITIN S.
2341 BELLMORE AVE
BELLMORE, NY 11710                                  P‐0005166 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANASTASIA, ALEXIS K.
850 SIERRA ROAD WEST
HELENA, MT 59602                                    P‐0031101 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANASTASIA, ALEXIS K.
850 SIERRA ROAD WEST
HELENA, MT 59602                                    P‐0031103 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANASTASIA, DONALD
49 VOSE HILL ROAD
MILTON, MA 02186‐1326                               P‐0034057 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANASTASIADES, WILLIAM J.
233 ARSENAL ST
WATERTOWN, MA 02472                                 P‐0046953 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANAYA, EDGAR B.
137 CHAPMAN AVE
FAIRFIELD, CT 06825                                 P‐0008287 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANAYA, JESUS
ANAYA, MARIA N.
4429 SOFIA
2611 CORTEZ ST
LAREDO, TX 78046                                    P‐0049533 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANAYA, MARIA E.
1050 TREAT AVENUE
SAN FRANCISCO, CA 94110                             P‐0052862 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANAZCO, MONICA E.
11275 SW 239TH ST
HOMESTEAD, FL 33032                                 P‐0009114 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANCHETA, JERICHO S.
638 FAXINA AVE
LA PUENTE, CA 91744                                 P‐0014325 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AND MOLD CO., PLAZA TOOL
PLAZA, MARK
PLAZA TOOL AND MOLD CO.
53 CENTURY DRIVE
WHEELING, IL 60090                                  P‐0005530 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDAYA JR., CECILIO P.
7137 BELLINI LANE
INDIANAPOLIS, IN 46259‐7764                         P‐0003548 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDAYA, VALDA M.
ANDAYA, ROGELIO
3575 BALDWIN AVE
MAKAWAO, HI 96768‐9517                              P‐0037071 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 98 of 3871
                                              Case 17-11375-BLS          Doc 4247                    Filed 10/26/20                Page 99 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin     Total Current
                  Creditor Name and Address       Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                   Amount                                                  Amount
ANDERLE, KEITH F.
241 BUSH DR.
WINCHESTER, VA 22602                              P‐0052870 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERLE, KEITH J.
241 BUSH DR.
WINCHESTER, VA 22602                              P‐0052782 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERS, CHRIS
P.O. BOX 21
DEAL, NJ 07723                                    P‐0028988 11/20/2017   TK Holdings Inc., et al .                    $2,208.45                                                                                     $2,208.45
ANDERS, CORRIE M.
3035 SANTA PAULA DR
CONCORD, CA 94518                                 P‐0040431 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERS, TONI Y.
10307 NE 194TH ST.
BOTHELL, WA 98011                                 P‐0022224 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSEN, CHRIS M.
3N890 EMILY DICKINSON LANE
CAMPTON HILLS, IL 60175                           P‐0007337 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSEN, DEAN R.
40859 ROBIN ST.
FREMONT, CA 94538                                 P‐0041531 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSEN, JUVANDA
1271 PINEWOOD TRAIL
#3
NEW RICHMOND, WI 54017                            P‐0056299 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSEN, LAURA B.
3N890 EMILY DICKINSON LANE
CAMPTON HILLS, IL 60175                           P‐0007330 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSEN, ROY W.
66‐46 GRAY STREET
MIDDLE VILLAGE, NY 11379                          P‐0027148 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSON QUALITY SPRING MANUFACTURING, INC.
125 S. HAZEL DELL WAY
CANBY, OR 97013                                     2687    11/15/2017      TK Holdings Inc.                              $0.00                                                    $0.00                                $0.00
ANDERSON QUALITY SPRING MANUFACTURING, INC.
125 S. HAZEL DELL WAY
CANBY, OR 97013                                     5002     6/11/2018      TK Holdings Inc.                                                                                                          $0.00             $0.00
ANDERSON REV TRU, LARRY L.
ANDERSON REV TRU, BONNIE M.
LARRY & BONNIE ANDERSON REV T
6830 ANDERSON AVE
MIDDLETON, WI 53562                               P‐0025878 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSON, AARON E.
12947 MONROVIA ST.
OVERLAND PARK, KS 66213                           P‐0014739 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSON, AARON M.
4118 CYPRESS SPRINGS DRIVE
ARLINGTON, TX 76001‐5101                          P‐0001971 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSON, ADDIE M.
3700 FOWLER ROAD
KENNESAW, GA 30144                                P‐0009733 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSON, ANNA M.
502 TALLULAH TRAIL
WARNER ROBINS, GA                                 P‐0003246 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                       Page 99 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 100 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
ANDERSON, BARBARA C.
12 SATELLITE LN
LEVITTOWN, NY 11756‐4230                             P‐0004422 10/25/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ANDERSON, BOADIE L.
ANDERSON, AVERY M.
P.O. BOX 954
ADA, OK 74821                                        P‐0037323 12/7/2017    TK Holdings Inc., et al .                 $25,000,000.00                                                                               $25,000,000.00
ANDERSON, BOBBY L.
2273 ELECTRA AVE.
SIMI VALLEY, CA 93065                                P‐0056922   2/6/2018   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ANDERSON, BOBBY L.
22373 ELECTRA AVE
SIMI VALLEY, CA 93065                                P‐0057060   2/5/2018   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ANDERSON, BRENDA D.
7441 WILDERNESS PARK DRIVE
APT. 202
WESTLAND, MI 48185‐6562                              P‐0041343 12/17/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ANDERSON, BRIAN J.
5938 DANVERS LN NW
ROCHESTER, MN 55901                                  P‐0048628 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ANDERSON, BRIAN J.
5938 DANVERS LN NW
ROCHESTER, MN 55901                                  P‐0048638 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ANDERSON, BRIAN K.
ANDERSON, MOLLY K.
1422 EASTVIEW CT
OCEANSIDE, CA 92056                                  P‐0020207 11/8/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ANDERSON, BRIAN S.
10146 BLUFF RD
EDEN PRAIRIE, MN 55437‐5002                          P‐0049454 12/27/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ANDERSON, BRUCE E.
23 GLEN WASHINGTON ROAD
BRONXVILLE, NY 10708                                 P‐0029084 11/20/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ANDERSON, CARESSE J.
7471 VAN BUREN ST NE
FRIDLEY, MN 55432                                    P‐0012097 11/1/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ANDERSON, CARL W.
4809 LEO DR
MADISON, WI 53716                                    P‐0033009 11/28/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ANDERSON, CAROL B.
25941 NEWCOMBE CIRCLE
LEESBURG, FL 34748                                   P‐0000518 10/20/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ANDERSON, CARY J.
1218 NW 118TH ST
SEATTLE, WA 98177                                    P‐0020057 11/8/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ANDERSON, CATHERINE J.
3103 SPARROWS PT RD
BALTIMORE, MD 21219                                  P‐0005867 10/26/2017   TK Holdings Inc., et al .                       $120.00                                                                                       $120.00
ANDERSON, CATHY G.
39 PLYMOUTH
PATERSON, NJ 07502                                   P‐0012471 11/1/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ANDERSON, CHARLE H.
1205 N. APACHE
WINSLOW, AZ 86047                                    P‐0042896 12/20/2017   TK Holdings Inc., et al .                      $2,000.00                                                                                    $2,000.00



                                                                                          Page 100 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 101 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ANDERSON, CHARLES V.
809 GREENWOOD DRIVE
SPRING LAKE HTS, NJ 07762                          P‐0012461 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, CHERI M.
12444 E CALLE RIOBAMBA
VAIL, AZ 85641                                     P‐0044104 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, CHRISTOPHER FORSTER
4607 JARVIS
LUBBOCK, TX 79416                                    273     10/20/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
ANDERSON, CHRISTOPHER J.
417 RAGING RIVER RD
MASON, MI 48854                                    P‐0021998 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, CLEVLYN B.
5705 WYLMOOR
NORCROSS, GA 30093                                 P‐0040728 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, CLINTON W.
4230 4TH ST NW
WASHINGTON, DC 20011                               P‐0040224 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, CONNIE R.
261 LOMA BONITA
SAN LUIS OBISPO, CA 93401                          P‐0019683 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, CYNTHIA
8820 KENDALE DRIVE
ST. LOUIS, MO 63121                                  3814     12/2/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ANDERSON, CYNTHIA
14201 SE DUNLIN DRIVE
HAPPY VALLEY, OR 97086                             P‐0035233 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, DAN R.
ANDERSON, JANE F.
114 E LA VIEVE LN
TEMPE, AZ 85284‐3157                               P‐0004572 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, DANIEL R.
64 ROYALRANGE ROAD
SANDOWN, NH 03873                                  P‐0004524 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, DANIEL S.
MUHL ANDERSON, BOBBIE J.
1800 CR 436
DIME BOX, TX 77853                                 P‐0018521 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, DANIELLE K.
17714 83RD STREET COURT KP S
LONGBRANCH, WA 98351                               P‐0022575 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, DANIELLE K.
17714 83RD STREET COURT KP S
LONGBRANCH, WA 98351                               P‐0055501 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, DAWN
832 DONELSON CT.
NAPERVILLE, IL 60563                               P‐0008539 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, DEAN
ANDERSON, CHRISTINE
501 BRIARWOOD COURT
TROPHY CLUB, TX 76262                              P‐0006006 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, DEBRA A.
7626 W LONE MOUNTAIN RD #7
LAS VEGAS, NV 89129                                P‐0001223 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 101 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 102 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
ANDERSON, DENISE A.
MARVIN JAY
164 DINWIDDIE DRIVE
NEW KENSINGTON, PA 15068                           P‐0016642 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSON, DOROTHY
2690 TANGLEWOOD CR
BELTON, TX 76513                                     2233      11/6/2017       TK Holdings Inc.                              $0.00              $0.00                                                                      $0.00
ANDERSON, DOTTIE K.
26611 BRANDON
MISSION VIEJO, CA 92692                            P‐0020568 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSON, DURONDEE
2304 45TH STREET
TWO RIVERS, WI 54241                               P‐0018478 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSON, DWAYNE
7506 153RD STREET
FLUSHING, NY 11367                                 P‐0048695 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSON, ELIZABETH D.
7439 LYNDALE AVE. SO.
APT. 207
RICHFIELD, MN 55423                                P‐0044751 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSON, EMILY S.
10305 WHITEHAVEN RD.
OKLAHOMA CITY, OK 73120                            P‐0034787 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSON, ERIC N.
ANDERSON, MARIAN A.
8411 N SUSAN CT
SPOKANE, WA 99208                                  P‐0016501 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSON, GARY
3020 36TH ST SW
LEHIGH ACRES, FL 33976                               505       10/24/2017      TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
ANDERSON, GARY
1632 BARONESS WAY
ROSEVILLE, CA 95747                                P‐0015031 11/4/2017      TK Holdings Inc., et al .                     $500.00                                                                                        $500.00
ANDERSON, GEORGIA A.
19106 KING PL
LOWELL, IN 46356                                   P‐0006226 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSON, GLEASON J.
1780 SWALLOWTAIL ROAD
ENCINITAS, CA 92024                                  2984      11/20/2017      TK Holdings Inc.                                                                    $0.00                                                   $0.00
ANDERSON, GORDON T.
19229 WIGGUM SQ
LEESBURG, VA 20176                                 P‐0056695    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDERSON, GREAN
5357 BENITO ST
MONTCLAIR, CA 91763                                  1799      11/5/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
ANDERSON, GREAN R.
GREAN ANDERSON
5357 BENITO ST
MONTCLAIR, CA 91763                                P‐0022183 11/10/2017     TK Holdings Inc., et al .                   $12,624.04                                                                                    $12,624.04
ANDERSON, GREAN R.
GREAN ANDERSON
5357BENITO ST
MONTCLAIR, CA 91763                                P‐0022214 11/10/2017     TK Holdings Inc., et al .                   $19,571.00                                                                                    $19,571.00
ANDERSON, HEATHER N.
123 GREEN MEADOWS DRIVE
KINGS MOUNTAIN, NC 28086                           P‐0054410 1/11/2018      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                          Page 102 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 103 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ANDERSON, HENISHA
2307 ECHO HARBOR
PEARLAND, TX 77584                                  P‐0039156 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, IRMA W.
251 CARMEN DRIVE
ARNAUDVILLE, LA 70512                               P‐0042623 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JACOB
ANDERSON, JACOB
27 PROSPECT RD.
PLYMPTON, MA 02367                                  P‐0035175 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JAMES C.
ANDERSON, KATHERINE M.
683 ASPEN AVE.
RED WING, MN 55066‐1311                             P‐0043316 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JAMES F.
914 FRASER LANE
HUDSON, WI 54016                                    P‐0011332 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JANE E.
ANDESON, WILLIAM A.
P.O. BOX 1192
STATESBORO, GA 30459‐1192                           P‐0056263 1/31/2018    TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
ANDERSON, JEANETTA
4301 AIRPORT BLVD A
MOBILE, AL 36608                                    P‐0018801 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JEANETTE T.
7 BINGHAM PLACE
NORMAN, OK 73072                                    P‐0057327 2/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JEFF
1537 NW 40TH AVE
CAMAS, WA 98607                                     P‐0030873 11/23/2017   TK Holdings Inc., et al .                     $374.96                                                                                       $374.96
ANDERSON, JEFFREY R.
507 48TH PLACE, NE
WASHINGTON, DC 20019                                P‐0040442 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JENNIFER R.
ANDERSON, SPENCER H.
2717 SMALLHOUSE ROAD
BOWLING GREEN, KY 42104                             P‐0051581 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JEROME D.
1179 POINT O'WOODS DR
TWIN LAKES, WI 53181                                P‐0043858 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JERRI M.
7418 IDLEDALE LANE
OMAHA, NE 68112                                     P‐0050108 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JERRI M.
7418 IDLEDALE LANE
OMAHA, NE 68112                                     P‐0050469 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JESSE M.
1817 E GRAUWYLER APT#157
IRVING, TX 75061                                    P‐0004960 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JOHN A.
125 TIBET AVE
APT 107G
SAVANNAH, GA 31406                                  P‐0007523 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 103 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 104 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ANDERSON, JOHN A.
125 TIBET AVE
APT 107G
SAVANNAH, GA 31406                                   P‐0007527 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JOHN C.
1329 KAINUI DR.
KAILUA, HI 96734                                     P‐0048711 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JOHN C.
1329 KAINUI DR.
KAILUA, HI 96734                                     P‐0048783 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JOHN C.
1329 KAINUI DR.
KAILUA, HI 96734                                     P‐0048796 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JOHN C.
1329 KAINUI DR.
KAILUA, HI 96734                                     P‐0048802 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JOHN C.
1329 KAINUI DR.
KAILUA, HI 96734                                     P‐0048810 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JOHN C.
1329 KAINUI DR.
KAILUA, HI 96734                                     P‐0048815 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JOHN C.
1329 KAINUI DR.
KAILUA, HI 96734                                     P‐0048820 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JOHN R.
ANDERSON, ROBERT B.
1900 E HIGHVIEW DR
SAUK RAPIDS, MN 56379                                P‐0029060 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JOHNNY C.
511 DEMING DEL SOL DRIVE
DEMING, NM 88030‐8624                                P‐0001533 10/22/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
ANDERSON, JOY
2304 45TH STREET
TWO RIVERS, WI 54241                                 P‐0018488 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JOYCE M.
712 LA VON DR
RICHMOND, VA 23227                                   P‐0040860 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, JULIA L.
919 185TH ST. SW
LYNNWOOD, WA 98037                                   P‐0036269 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, KARL C.
P.O. BOX 67
RUTLAND, VT 05701                                    P‐0016450 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, KATHERINE M.
112 W 34TH ST
NORFOLK, VA 23504                                    P‐0025395 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, KATHRYN J.
16441 ENDEAVOR COURT
LAKEVILLE, MN 55044                                  P‐0046205 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, KATHY L.
ANDERSON, CARL J.
5103 SALLYBROOK LANE
DENVER, NC 28037                                     P‐0055947 1/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 104 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 105 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ANDERSON, KAYCEE N.
ANDERSON, TREVOR L.
92 LAVENDER LN
MAKANDA, IL 62958‐2443                              P‐0056648   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, KEITH G.
3896 LOGAN AVE
SAN DIEGO, CA 92113                                 P‐0037994 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, KELLEY L.
128 SARATOGA CIRCLE
RICHMOND, KY 40475                                  P‐0057056   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, KELLY N.
531 CARRINGTON LANE
DOUGLASVILLE, GA 30135                              P‐0035652 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, KENNETH E.
MMW INTERNATIONAL INC
521 OLD FARM COURT
DANVILLE, CA 94526                                  P‐0019174 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, KENNETH E.
MMW INTERNATIONAL INC
510 OLD FARM COURT
DANVILLE
DANVILLE, CA 94526                                  P‐0040338 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, KIM
ANDERSON, KIM
3716 101ST CT NW
GIG HARBOR, WA 98332                                P‐0017650 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, KIMBERLY S.
1935 EMERSON AVE
CINCINNATI, OH 45239                                P‐0004352 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, KOLETA M.
6310 SNOW CHIEF CTJTE
UPPER MARLBORO, MD 20772                            P‐0007222 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, KRISTINE M.
1179 POINT O'WOODS DR
TWIN LAKES, WI 53181                                P‐0043845 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, LASHAUNTA
414 HOBART ST
MICHIGAN CITY, IN 46360                             P‐0012459 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, LAURA
2940 LANTERN DRIVE
SOUTH DAYTONA, FL 32119‐3240                        P‐0054444 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, LAWRENCE R.
6285 ABLE ST NE
FRIDLEY, MN 55432                                   P‐0042559 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, LISA C.
P.O. BOX 4672
SALEM, OR 97302                                     P‐0055585 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, LISA C.
P.O. BOX 4672
SALEM, OR 97302                                     P‐0055586 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, LYNN C.
501 VILLAGE DR.
LANSING, MI 48911                                   P‐0030907 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 105 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 106 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ANDERSON, MARGARET J.
1500 CALMING WATER DRIVE
UNIT #2906
FLEMING ISLAND, FL 32003                           P‐0009769 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, MARK C.
811 LAFAYETTE BLVD.
BOWLING GREEN, OH 43402                            P‐0033491 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, MARK E.
ANDERSON, MICHELLE D.
2549 CORVUS ST.
HENDERSON, NV 89044                                P‐0001729 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, MARY E.
22875 WOODCREEK DRIVE
TAYLOR, MI 48180                                   P‐0039185 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, MEEGAN R.
144 SYLVAN AVE
SAN MATEO, CA 94403‐3328                           P‐0027109 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, MICHAEL S.
12500 SW POWELL BUTTE HWY
POWELL BUTTE, OR 97753                             P‐0034791 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, MINERVA E.
1455 BENDER RD N
CHASKA, MN 55318                                   P‐0052162 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, MOLLY K.
1422 EASTVIEW CT
OCEANSIDE, CA 92056                                P‐0020214 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, NATHANIEL
ANDERSON, TERESA L.
883 DECATUR ST
MEMPHIS, TN 38107                                  P‐0032567 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, NATHANIEL L.
ANDERSON, TERESA L.
883 DECATUR ST
MEMPHIS, TN 38107                                  P‐0032531 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, NELSON J.
24100 FAIRFIELD PLACE
CARMEL, CA 93923                                   P‐0013346 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, NINA
2950 SE 15TH TER
HOMESTEAD, FL 33035                                P‐0000524 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, PATTI
2836 MADERIA CIRCLE
MELBOURNE, FL 32935                                  414     10/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ANDERSON, PEGGY J.
3208 HENDRICK RD
ROBBINS, IL 60472                                  P‐0051641 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, PEGGY J.
3208 HENDRICK RD
ROBBINS, IL 60472                                  P‐0051915 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, PENNY
7866 S WINDERMERE CIR
LITTLETON, CO 80120                                P‐0007845 10/28/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
ANDERSON, PETER J.
16 SPARROW RIDGE RD
CARMEL, NY 10512                                   P‐0058381 12/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 106 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 107 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ANDERSON, PHILIP
1117 C ST. SE
WASHINGTON, DC 20003                                 P‐0039444 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, RANDALL E.
ANDERSON, CONSTANCE J.
1473 WHITE ASH DRIVE
COLUMBUS, OH 43204                                   P‐0002897 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, RENEE M.
59 WATAUGA STREET #1
ASHEVILLE, NC 28801                                  P‐0011812 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, RICHARD T.
ANDERSON, CONNIE J.
3700 FOWLER ROAD
KENNESAW, GA 30144                                   P‐0009728 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, ROBERT A.
990 N TOWNE AVE
POMONA, CA 91767                                     P‐0013822 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, ROBERT A.
990 N. TOWNE AVE
POMONA, CA 91767                                     P‐0030116 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, ROBERT B.
4020 CLEARWATER RD 324
ST CLOUD, MN 56301                                   P‐0028956 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, ROBERT W.
201 BRIDGEPORT STREET
MOUNT PLEASANT, PA 15666                             P‐0056275 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, ROY
203 WOODSONG WAY
TERRY, MS 39170                                        1297     11/2/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
ANDERSON, SABRINA D.
627 MCKEAN DRIVE
SMYRNA, TN 37167                                     P‐0022770 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, SCOTT C.
1365 SOUTH BLVD.
EVANSTON, IL 60202                                   P‐0014725 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, SCOTT S.
ANDERSON, SCOTT S.
1130 NORTH 37TH ST
LINCOLN, NE 68503                                    P‐0016426 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, SCOTT W.
6350 KELLER SPRINGS RD. #472
DALLAS, TX 75248                                     P‐0010817 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, SEAN C.
ANDERSON, AMANDA
2160 HOLT ROAD
PADUCAH, KY 42001                                    P‐0004942 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, SHARON
306 N LEVEL ST
DODGEVILLE, WI 53533                                 P‐0026341 11/6/2017    TK Holdings Inc., et al .                  $109,999.99                                                                                  $109,999.99
ANDERSON, SHARON K.
228 DAVIS ST.
MANKATO, MN 56001
USA                                                    1407     11/5/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ANDERSON, SHARON L.
306 NORTH LEVEL STREET
DODGEVILLE, WI 53533                                 P‐0038830 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 107 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 108 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ANDERSON, SHARON L.
306 NORTH LEVEL STREET
DODGEVILLE, WI 53533                                 P‐0044393 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, SHARON L.
306 NORTH LEVEL STREET
DODGEVILLE, WI 53533                                 P‐0044712 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, SHERI
90B HERITAGE HILLS DR
SOMERS, NY 10589                                     P‐0003788 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, SHEVON
4818 W CONCORD PL
CHICAGO, IL 60639                                    P‐0031290 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, STACIE L.
3504 FILLMORE ST
MINOT, ND 58701                                      P‐0018881 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, SUSAN E.
1200 S CATALINA AVE
APT 107
REDONDO BEACH, CA 90277                              P‐0027730 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, TAMMY
27068 LA PAZ ROAD
ALISO VIEJO, CA 92656                                  2156     11/8/2017      TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
ANDERSON, TAMMY L.
117 E G MCMILLAN WAY
DAINGERFIELD, TX 75638                               P‐0008781 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, TANEISHA N.
STEWART, JAMES O.
2311 E ACACIA
FRESNO, CA 93726                                     P‐0036102 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, TANYEKA
103 DORIS FRANCIS BLVD
CANTON, MS 39046                                     P‐0024536 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, TERRI L.
1130 SW 170TH AVE. #201
BEAVERTON, OR 97003                                  P‐0032218 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, TERRY D.
ANDERSON, MARY M.
6351 PORTOFINO COURT
ROCKFORD, IL 61107‐2714
                                                     P‐0007618 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, THOMAS M.
6226 S FAIRFAX CT
CENTENNIAL, CO 80121                                 P‐0022577 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, THOMAS M.
6226 S FAIRFAX CT
CENTENNIAL, CO 80121                                 P‐0022583 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, TINESHA J.
5497 CYPRESS RD UNIT 203
OXNARD, CA 93033                                     P‐0032407 11/27/2017   TK Holdings Inc., et al .                    $8,500.00                                                                                    $8,500.00
ANDERSON, TONI M.
711 W BROADWAY ST
MCHENRY, IL ^))%!                                    P‐0005510 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, WAYNE W.
ANDERSON, LAURA J.
400 S 26TH ST
LINCOLN, NE 68510                                    P‐0012626 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 108 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 109 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ANDERSON, WENDELL H.
26711 223RD PL SE
MAPLE VALLEY, WA 98038                              P‐0027814 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSON, WILLIAM J.
718 WEST CENTER STREET
MADISONVILLE, KY 42431                              P‐0015319 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSONWEBER, GLORYA
1500 EMMONS CANYON DR.
ALAMO, CA 94507                                     P‐0021388 11/9/2017    TK Holdings Inc., et al .                     $515.00                                                                                       $515.00
ANDERSSON FLAHER, MONIKA
95 GROVE STREET
READING, MA 01867                                   P‐0034623 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERSSON, DELANEY D.
3141 CHURN CREEK RD APT. 8
REDDING, CA 96002                                   P‐0051689 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDERT, WILLIAM J.
116 SAKATAH LANE
MANKATO, MN 56001                                   P‐0024636 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDICOCHEA, SUSAN P.
21901 TOBARRA
MISSION VIEJO, CA 92692                             P‐0051202 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDINO, ANNETTE
3524 MON MARTRE DR
APT 2112
ORLANDO, FL 32822                                   P‐0032651 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDINO, YAMILEX C.
2504 WOODGATE BLVD
APT 206
ORLANDO, FL 32822                                   P‐0032649 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDJELKOVICH, MIODRAG M.
4876 DARBYSHIRE CT.
CANFIELD, OH 44406                                  P‐0029616 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDJELKOVICH, PATRICIA
PETER ANDJELKOVICH & ASSOCIATES
135 SOUTH LASALLE STREET
SUITE 3950
CHICAGO, IL 60603                                     3069    11/21/2017      TK Holdings Inc.                         $42,000.00                                                                                   $42,000.00
ANDJELKOVICH, PETER
PETER ANDJELKOVICH & ASSOCIATES
135 SOUTH LASALLE STREET
SUITE 3950
CHICAGO, IL 60603                                     3123    11/21/2017      TK Holdings Inc.                         $52,000.00                                                                                   $52,000.00
ANDOW, ANDREW J.
763 PLAZA MIRODA
CHULA VISTA, CA 91910                               P‐0034423 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRADA, BENEDICTO V.
216 CUNNINGHAM DR
COLORADO SPRINGS, CO 80911                          P‐0040611 12/13/2017   TK Holdings Inc., et al .                  $200,000.00                                                                                  $200,000.00
ANDRADE, ADAM R.
15686 NEW PARK TERRACE
SAN DIEGO, CA 92127                                 P‐0028073 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRADE, ANGELICA M.
NRL FEDERAL CREDIT UNION
2104 I STREET NE APT 201
WASHINGTON, DC 20002                                P‐0042401 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 109 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 110 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ANDRADE, ELIZABETH
P.O BOX 925
MAYWOOD, CA 90270                                    P‐0052106 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRADE, HECTOR
3904 VIOLET AVE
MCALLEN, TX 78504                                    P‐0053233 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRADE, JACOB
ANDRADE, KRISTINE E.
2059 STRATFORD AVE
SOUTH PASADENA, CA 91030                             P‐0025496 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRADE, JESUS
3753 EAST AVE I SPC# 63
LANCASTER, CA 93535                                  P‐0048925 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRADE, JULIO A.
3631 BROCK ST
HOUSTON, TX 77023                                    P‐0028364 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRADE, LUISA
37 CROSS STREET
APT 2
BROCKTON, MA 02301                                   P‐0050973 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRADE, MEL A.
P.O. BOX 1110
NEW YORK, NY 10029                                   P‐0055215 1/19/2018    TK Holdings Inc., et al .                     $750.00                                                                                       $750.00
ANDRAE, CHRISTINE M.
3510 FOX MEADOWS DR.
COLLEYVILLE, TX 76034                                P‐0017693 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRE, CAROLYN F.
30472 JOANN STREET
WALKER, LA 70785                                     P‐0043956 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRE, GEOLINE
1407 17TH AVE SOUTH APT 201
BIRMINGHAM, AL 35205                                 P‐0021072 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRE, GEOLINE
1407 17TH AVE SOUTH APT 201
BIRMINGHAM, AL 35205                                 P‐0027516 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRE, JOBED
165 CARL AVE. # 7A
BROCKTON, MA 02302                                   P‐0015819 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDREA, PAMELA B.
6149 KISSENGEN SPRINGS CT
JACKSONVILLE, FL 32258‐5136                            620     10/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ANDREAS, KAREN L.
5300 VISTA REAL TRL 6
LAS CRUCES, NM 88007                                 P‐0028321 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRECHICK, MARK
17 ALBERT AVE
MILLTOWN, NJ 08850                                   P‐0027392 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRELCZYK, STANLEY
ANDRELCZYK, JULIA
62 CELENTANO DRIVE
NAUGATUCK, CT 06770                                  P‐0048603 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDREOZZ, DANIEL V.
10503 SABER CT.
HOUSTON, TX 77038/1830                               P‐0012178 11/1/2017    TK Holdings Inc., et al .                   $14,095.00                                                                                   $14,095.00



                                                                                          Page 110 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 111 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ANDRES, ROBERT
2650 WINDMILL LN
CLARKDALE, AZ 86324‐3828                             P‐0025035 11/14/2017   TK Holdings Inc., et al .                   $14,464.20                                                                                   $14,464.20
ANDRESEN JR, ROBERT F.
1904 DONALDS RD
EFFORT, PA 18330                                     P‐0010293 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRESS, GRACE N.
4115 CHICAGO AVE
MINNEAPOLIS, MN 55407                                P‐0031996 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRESS, JENNIFER K.
19711 75TH AVENUE E
BRADENTON, FL 34202                                  P‐0002161 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDREULAPORTO, LISA
317 EAST PACIFIC AVENUE
CAPE MAY CH, NJ 08210                                P‐0007522 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDREW, CHRISTOPHER A.
2390 W MULBERRY DRIVE
CHANDLER, AZ 85286                                   P‐0052273 12/27/2017   TK Holdings Inc., et al .                    $2,351.00                                                                                    $2,351.00
ANDREW, CHRISTOPHER A.
306 E STEEP MOUNTAIN DR
DRAPER, UT 84020‐5141                                P‐0052276 12/27/2017   TK Holdings Inc., et al .                    $2,351.00                                                                                    $2,351.00
ANDREW, REGINA
17521 FALLS ROAD
UPPERCO, MD 21155                                    P‐0034705 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDREWS, BECKY H.
1026 B CANOE BRANCH ROAD
LEBANON, TN 37087                                    P‐0015036 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDREWS, BEVERLY J.
ANDREWS, GREGORY C.
18870 BEAR VALLEY ROAD
APPLE VALLEY, CA 92308                               P‐0019034 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDREWS, BRIAN J.
6482 JIMILYN ST.
SIMI VALLEY, CA 93063                                P‐0025433 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDREWS, BRYAN J.
349 JOHNSON RD
SICKLERVILLE, NJ 08081                               P‐0010055 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDREWS, BRYAN J.
349 JOHNSON RD
SICKLERVILLE, NJ 08081                               P‐0010069 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDREWS, CAROL F.
228 SILBERHORN DRIVE
FOLSOM, CA 95630                                     P‐0024142 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDREWS, CYNTHIA A.
32925 MILLS RD
NORTH RIDGEVILLE, OH 44039                           P‐0030541 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDREWS, DAVID W.
225 MELROSE TERRACE
GREENWOOD, SC 29649                                  P‐0033037 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDREWS, DEBORAH D.
9 OVERHILL DRIVE
PARLIN, NJ 08859                                     P‐0026036 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDREWS, ELIZABETH A.
ANDREWS, JAMES T.
34430 S FALCON CIRCLE
KIOWA, CO 80117‐9031                                 P‐0042814 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 111 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 112 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
ANDREWS, JENNIFER L.
12650 N. CAVE CREEK ROAD
PHOENIX, AZ 85022                                   P‐0003271 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDREWS, JOHN A.
127 PONDEROSA LANE
WALNUT CREEK, CA 94595‐1321                         P‐0039324 12/12/2017     TK Holdings Inc., et al .                     $200.00                                                                                        $200.00
ANDREWS, KIMBERLY K.
1410 E 60TH ST
LONG BEACH, CA 90805                                P‐0027997 11/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDREWS, MARK M.
606 SYLVAN LN
WICHITA, KS 67218                                   P‐0015191 11/4/2017      TK Holdings Inc., et al .                     $250.00                                                                                        $250.00
ANDREWS, MICHAEL
2325 QUARRY TOP DR
WADSWORTH, OH 44281                                 P‐0006352 10/27/2017     TK Holdings Inc., et al .                    $4,500.00                                                                                     $4,500.00
ANDREWS, MICHAEL F.
3013 PENNY LANE
JOHNS ISLAND, SC 29455                              P‐0001967 10/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDREWS, PHYLLIS E.
ANDREWS, DENNIS W.
463 WINDING RIDGE CIR SW
MARIETTA, GA 30064‐2761                             P‐0003194 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDREWS, PHYLLIS E.
ANDREWS, DENNIS W.
463 WINDING RIDGE CIR SW
MARIETTA, GA 30064‐2761                             P‐0003241 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDREWS, REGINA
ANDREWS, KEVIN M.
12610 QUOTING POET CT.
BOWIE, MD 20720                                     P‐0052408 12/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDREWS, RENE T
4835 SCHINDLER DR
NEW ORLEANS, LA 70127                                 2416      11/13/2017      TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
ANDREWS, RIA KRISTIE L.
ANDREWS, BRIAN J.
6482 JIMILYN ST.
SIMI VALLEY, CA 93063                               P‐0025432 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDREWS, RUTH E.
2101 EARLY STREET
LYNCHBURG, VA 24503                                 P‐0002319 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDREWS, THARISICIA A.
3883 CHAUCER COURT
TALLAHASSEE, FL 32311                               P‐0052457 12/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDREWS, TRAVIS S.
5311 CANTER DRIVE
ROANOKE, VA 24018                                   P‐0000701 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDREWS, WENDY
908 PINE ROAD
SHARON HILL, PA 19079                               P‐0015213 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDROMEDA, ELIZABETH
3851 HIGHVIEW AVE SW
CANTON, OH 44706                                    P‐0056567    2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANDRUS, ARON W.
537 AVE F
MARRERO, LA 70072                                   P‐0023443 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                           Page 112 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 113 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ANDRUS, MARTHA L.
391 SCHOOL STREET
TILTON, NH 03276                                     P‐0034282 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRUS, ROBERT H.
115 ZEBULON CT
SUFFOLK, VA                                          P‐0013365 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRUS, SUZAN M.
ANDRUS, DAVID M.
13701 COUNTY RD 245
NEW CASTLE, CO 81647                                 P‐0045699 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRUSS, EDITH N.
501 E LARKSPUR STREET
APT 707
VICTORIA, TX 77904                                   P‐0043970 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDRZEJEK ESCUDE, JOSE F.
ANDRZEJEK ESCUDE, CINDY A.
1550 W 100 S
PBM 790006
VIRGIN, UT 84779                                     P‐0022161 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDUX, ALBERT J.
9304 MIRANDA DR.
RALEIGH, NC 27617                                    P‐0002032 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANDUX, ALBERT J.
9304 MIRANDA DR
RALEIGH, NC 27617                                    P‐0002037 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANELLO, DOMINIC J.
224 HIGH MEADOW TERRACE
ABINGDON, MD 21009                                   P‐0035521 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANFIELD, QUTTIS P.
6602 BENT CREEK DRIVE
REX, GA 30273                                        P‐0053816   1/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANG, ERNEST J.
DO, THUY ANH T.
1 MAYWOOD AVE
PLEASANT RIDGE, MI 48069                             P‐0042637 12/19/2017   TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
ANG, KRYSTLE
802 N. CATALINA STREET
BURBANK, CA 91505                                    P‐0013778 11/2/2017    TK Holdings Inc., et al .                   $24,720.08                                                                                   $24,720.08
ANG, MIN YU
22726 ISLAMARE LN
LAKE FOREST, CA 92630                                P‐0021217 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGEL, MICHELE M.
4657 LOUISIANA AV N
CRYSTAL, MN 55428                                    P‐0017851 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGEL, MIREYA
700 N. HILL PL #402
LOS ANGELES, CA 90012                                P‐0018401 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGELEDES, MARK
9940 COUNTY ROAD 915
GODLEY, TX 76044                                     P‐0038283 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGELEDES, MARK
9940 COUNTY ROAD 915
GODLEY, TX 76044                                     P‐0038359 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGELES SCANLIN, SARAH U.
5251 BARRON PARK DR
SAN JOSE, CA 95136‐2810                              P‐0038735 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 113 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 114 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ANGELES, KATHY
15883 S HWY 28
LA MESA, NM 88044                                  P‐0014315 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGELES, KATHY
15883 S HIGHWAY 28
LA MESA, NM 88044                                  P‐0014323 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGELILLO, ERIN F.
ANGELILLO, MICHAEL A.
9212 CASTLEMONT CIRCLE
ORANGEVALE, CA 95662                               P‐0017428 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGELILLO, MICHAEL A.
9212 CASTLEMONT CIRCLE
ORANGEVALE, CA 95662                               P‐0013629 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGELINI, CHRISITNA A.
299 HOFFECKERS MILL RD
SMYRNA, DE 19977                                   P‐0010666 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGELINI, JOHN
299 HOFFECKERS MILL RD
SMYRNA, DE 19977                                   P‐0010533 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGELO, JAMES M.
35 DARLEY RD
CLAYMONT, DE 19703                                 P‐0022799 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGELO, MICHAEL A.
11 FENGLER RD
SCARBOROUGH, ME 04074                              P‐0038440 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGELO, YUSTINA E.
437 E PALMER
ADDISON, IL 60101                                  P‐0007137 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGELOPOULOS, NANCY R.
212 N PATTON AVE
ARLINGTON HGTS, IL 60005                           P‐0049479 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGELOPOULOS, PETER J.
212 N PATTON AVENUE
ARLINGTON HGTS, IL 60005                           P‐0049621 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGELOV, IVELIN
5899 KILLARNEY CIRCLE
SAN JOSE, CA 95138                                   3177    11/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ANGELUCCI, MARC E.
P.O. BOX 6414
CRESTLINE, CA 92325                                P‐0018220 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGER, MICHAE S.
ANGER, RACHEL S.
4963 S ELIZABETH CIRCLE
ENGLEWOOD, CO 80113‐7158                           P‐0022844 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGER, MICHAEL S.
ANGER, RACHEL S.
4963 S ELIZABETH CIRCLE
ENGLEWOOD, CO 80113‐7158                           P‐0022841 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGLES, MICHAEL W.
10044 EMERALD DR
BROOKLYN, MI 49230                                 P‐0033030 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANGLES, MICHAEL W.
10044 EMERALD DR
BROOKLYN, MI 49230                                 P‐0033040 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 114 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 115 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
ANGLIN, JAMYE
ANGLIN, KEN
3902 SHALLOW FORD RD
TEMPLE, TX 76502                                     P‐0006298 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANGLIN, KEN
ANGLIN, JAMYE
3902 SHALLOW FORD RD
TEMPLE, TX 76502                                     P‐0006302 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANGLIN, VALESHIA
2104 NW 75TH ST APT 107
MIAMI, FL 33147                                        1329    10/31/2017      TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
ANGONE, KEVIN J.
ANGONE, KEVIN J.
9371 MAN O WAR CT
#1203
GLEN ALLEN, VA 23060                                 P‐0024482 11/13/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00
ANGSTADT, PETER
ANGSTADT, PETER
433 BELLEWOOD DRIVE
GRANTS PASS, OR 97527                                P‐0045067 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANGUIANO, SALVADOR
1772 CARSWELL CT.
SUISUN CITY, CA 94585                                P‐0022301 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANGULO, GEORGE
861 BASETDALE AVE
WHITTIER, CA 90601                                   P‐0014825 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANGULO, STEPH N.
918 SABLE CHASE PL
HENDERSON, NV 89011                                  P‐0051901 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANGULO, STEPHANIE NICOLE
918 SABLE CHASE PL
HENDERSON, NV 89011                                    4494    12/27/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ANGUS, JONATHAN H.
6900 E GREEN LAKE WAY N 354
SEATTLE, WA 98115                                    P‐0014821 11/3/2017    TK Holdings Inc., et al .                     $200.00                                                                                        $200.00
ANHALT, HELENE M.
115 BRIARCREST PLACE
COLORADO SPRINGS, CO 80906                           P‐0012020 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANIOLOWSKI, JOHN
76 WOODSEDGE COURT
KENSINGTON, CT 06037                                 P‐0026695 11/16/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
ANIS, REGINALD
41 RECTOR
BOSTON, MA 02126                                     P‐0005817 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANISKO, STANLEY R.
964 VINTAGE CT
RIO VISTA, CA 94571                                  P‐0017911 11/6/2017    TK Holdings Inc., et al .                     $250.00                                                                                        $250.00
ANISOVETS, VALERIY V.
9625 BRADHUGH CT
SACRAMENTO, CA 95827                                 P‐0032571 11/27/2017   TK Holdings Inc., et al .                   $14,000.00                                                                                    $14,000.00
ANNAMALAI, SHIVAKUMARA C.
3327 WILLOW CREEK DRIVE
APT 132
IRVING, TX 75061                                     P‐0057174 2/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                          Page 115 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 116 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ANNAND, LESLIE
1600 MARIPOSA AVE.
BOULDER, CO 80302                                   P‐0008673 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANNECHARICO, ARTHUR W.
12 JACKSON STREET
MANCHESTER, CT 06040                                P‐0021246 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANNESKI, ANTHONY W.
3293 HAMPTON GREEN WAY
ATLANTA, GA 30340                                   P‐0008889 10/29/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
ANNESSA, THERESA M.
ANNESSA, PATRICK M.
226 GOOD HOPE ROAD
OKATIE, SC 29909                                    P‐0003502 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANNETT, DOUGLAS S.
1108 N. WIDE OPEN TRAIL
PRESCOTT VALLEY, AZ                                 P‐0006838 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANNEVILLE, GLORIA
6406 VINEYARD COURT
TAMPA, FL 33634                                     P‐0024864 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANNIS, JAMES J.
206 ROUNDHILL DRIVE
CHRISTIANSBURG, VA 24073                            P‐0002867 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANNIS, JANICE P.
206 ROUNDHILL DRIVE
CHRISTIANSBURG, VA 24073                            P‐0002880 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANOZIE, ANTHONY
ADINASHENA MOTORS
3423 CEDAR CREEK LANE
SACHSE, TX 75048                                    P‐0051096 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANSALDO, DOUGLAS P.
849 MADRONA RIDGE DRIVE
BANDERA, TX 78003                                   P‐0016014 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANSALDO, DOUGLAS P.
849 MADRONA RIDGE DRIVE
BANDERA, TX 78003                                   P‐0016019 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANSANI, GRACE L.
1212 N WELLS ST APT 305
CHICAGO, IL 60610                                   P‐0051467 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANSARI, ROSALBA
12932 SW 209 TERRACE
MIAMI, FL 33177                                     P‐0017349 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANSELL, AMANDA J.
2817 FANTASY LN
DECATUR, GA 30033                                   P‐0022519 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANSELMINO‐DECKER, NICOLE
33 FRONT STREET
MONONGAHELA, PA 15063                               P‐0036221 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANSIER, DANIEL S.
P.O. BOX 1906
FOLSOM, CA 95763                                    P‐0047549 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANSPACH, DOUGLAS C.
40 N. MAIN ST
SUITE 1700
DAYTON, OH 45423                                    P‐0020966 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 116 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 117 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ANSTETT, SOLANA
1124 LUTHER RD
EAST AURORA, NY 14053                               P‐0048098 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANSTEY, ROGER
WEINER‐ANSTEY, NANCY
3 COPPLESTONE
AVON, CT 06001                                      P‐0016502 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTCZAK, SANDRA M.
10309 LAWLER AVE
OAK LAWN, IL 60453                                  P‐0005930 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTENI, MICHAEL J.
6316 FOX TRCE
SALISBURY, NC 28147‐9724                            P‐0054432 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTHONHY, ABRAM C.
ANTHONY, MARJORIE L.
213 ASHWOOD LN
EASLEY, SC 29640                                    P‐0028717 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTHONY, AMANDA J.
1169 LAKE VISTA CT SW APT 2B
BYRON CENTER, MI 49315                              P‐0028853 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTHONY, DEBRANETTE B.
92 MOSSEY LANE
MILLBROOK, AL 36054                                 P‐0004067 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTHONY, DEBRANETTE B.
ANTHONY, LORENZ
92 MOSSEY LANE
MILLBROOK, AL 36054                                 P‐0004083 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTHONY, JOSEPH
3011 NW RIO VISTA TERRACE
PORTLAND, OR 97210                                  P‐0041382 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTHONY, LORENZO
92 MOSSEY LANE
MILLBROOK, AL 36054                                 P‐0004191 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTHONY, MATTIE L.
ANTHONY, ALTON
CAPITAL ONE FINANCE COMPANY
4808 LONGSTREET PL
BOSSIER CITY, LA 71112                              P‐0009498 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTHONY, MERVIN L.
111 PALOMINO LN
WARNER ROBINS, GA 31088‐5521                        P‐0030827 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTHONY, PAMELA A.
2224 SUMMIT DRIVE
HELLERTOWN, PA 18055                                P‐0055600 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTHONY, PAMELA A.
2224 SUMMIT DRIVE
HELLERTOWN, PA 18055                                P‐0055601 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTHONY, PERRY L.
6988 EAST PARADISE RANCH ROAD
PARADISE VALLEY, AZ 85253                           P‐0023212 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTHONY, ROBERT W.
1218 SMOKEY RD
AYLETT, VA 23009                                    P‐0034900 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 117 of 3871
                                                   Case 17-11375-BLS                    Doc 4247                Filed 10/26/20                    Page 118 of 1950
                                                                                                       Claim Register
                                                                                                In re TK Holdings Inc., et al .
                                                                                                     Case No. 17‐11375

                                                                                                                              Current General                                          Current 503(b)(9)
                                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address                    Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                  Amount                                                   Amount
ANTHONY, STEPHEN M.
ANTHONY, ROBYN A.
8901 AMBERGLEN BLVD
APT 27310
AUSTIN, TX 78729                                               P‐0019487 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANTIA, INI
11947 SKYLAKE PLACE
TEMPLE TERRACE, FL 33617                                       P‐0001957 10/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANTILL, TIMOTHY
189 HUNSBERGER LN
SOUDERTON, PA 18964                                            P‐0010742 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANTION, DAVID S.
2012 MANDEVILLE CANYON RD.
LOS ANGELES, CA 90049                                          P‐0028086 11/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANTION, KATHLEEN N.
2012 MANDEVILLE CANYON RD.
LOS ANGELES, CA 90049                                          P‐0028084 11/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANTLE, JULIE A.
2414 W 67TH STREET
DAVENPORT, IA 528060                                           P‐0016193 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANTOINE THOMPSON, THROUGH HIS NEXT FRIEND AND FATHER ANTHONY
THOMPSON
THE KOMYATTE LAW FIRM, LLC
PAUL J. KOMYATTE
1536 COLE BLVD. SUITE 300
LAKEWOOD, CO 80401                                               3395      11/25/2017      TK Holdings Inc.                       $5,000,000.00                                                                                $5,000,000.00
ANTOINE, GERARD N.
793 BARTH DRIVE
BALDWIN, NY 11510                                              P‐0034185 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANTOINE, KENESHA D.
1606 SOUTHLAND COURT
BATON ROUGE, LA 70806                                          P‐0039768 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANTOLAK, ANDREW J.
107 E. WASHINGTON ST.
OSWEGO, IL 60543                                               P‐0039343 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANTON, FREDERICK J.
58‐32 136 STREET
FLUSHING, NY 11355                                             P‐0021023 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANTONELLI, ANGELITA
ANTONELLI, RICK
2331 STONE CREST WAY
ST GEORGE, UT 84790                                            P‐0028556 11/19/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00
ANTONELLI, GIORGIO M.
P.O.BOX 576
TEMPLE CITY, CA 91780                                          P‐0056637    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANTONIK, TROY M.
ANTONIK, LISA M.
305 PINE SHADOW LANE
LAKE MARY, FL 32746                                            P‐0048200 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANTONIK, TROY M.
ANTONIK, LISA M.
305 PINE SHADOW LANE
LAKE MARY, FL 32746                                            P‐0048210 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ANTONIO CONTRERAS/ ALVAREZ DAVID
713 W. GAGE AVE
FULLERTON, CA 92832                                              4869       3/1/2018       TK Holdings Inc.                                                  $0.00                                                                     $0.00
                                                                                                      Page 118 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 119 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ANTONIO, MICHELLE
1209 PARK GARDEN ROAD
GREAT FALLS, MT 59404                               P‐0056615   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTONIOLO, DEA M.
22 MILL RD
APT # 2
NORRISTOWN, PA 19401‐1815                           P‐0028636 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTONISHAK, CYNTHIA D.
11076 FULTON AVE
WEEKI WACHEE, FL 34613                              P‐0017360 11/6/2017    TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
ANTREASYAN, HRANT
67 CONTINENTAL AVE
FOREST HILLS, NY 11375                              P‐0011206 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTROBUS, CHARRISSA
4279 S AVERY ST
TERRE HAUTE, IN 47802                               P‐0014196 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTROBUS, ROBERT J.
689 ANDOVER VILLAGE PL
LEXINGTON, KY 40509‐1928                            P‐0005342 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTROM, SHANTE N.
7301 HILL ROAD
PHILADELPHIA, PA 19128                              P‐0055135 1/18/2018    TK Holdings Inc., et al .                    $9,975.00                                                                                    $9,975.00
ANTUNA, JIMMY
P.O. BOX 161
ORANGE COVE, CA 93646                               P‐0013836 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTUNA, JIMMY
P.O. BOX 161
ORANGE COVE, CA 93646                               P‐0013838 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTUNEZ, DOLLY
PELIKAN, JAY
2323 W PERSHING RD APT 303
CHICAGO, IL 60609                                   P‐0047809 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANTUNEZ, FRANCISCO J.
331 N. 7TH ST.
KANSAS CITY, KS 66101                               P‐0047437 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANUSZCZYK, DONNA M.
2931 LEWIS STREET
DIGHTON, MA 02715                                   P‐0016139 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANWANA, ENEFIOK
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043571 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
ANWAY, DAVID B.
ANWAY, TANYA K.
9562 N MARSH WREN PL
TUCSON, AZ 85742                                    P‐0002973 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANYANWU, EMEKA C.
1717 S PRAIRIE AVE
APT 1303
CHICAGO, IL 60616                                   P‐0039985 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANYIAM, CHRISTIAN
16471 APPLEGATE DRIVE
FONTANA, CA 92337                                   P‐0022588 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ANZALONE, MARK
2600 WESTMILL CT
RALEIGH, NC 27613                                   P‐0054270   1/8/2018   TK Holdings Inc., et al .                    $1,624.00                                                                                    $1,624.00
                                                                                         Page 119 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 120 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
AOBDIA, DANIEL
202 GOLF TER
WILMETTE, IL 60091                                   P‐0008016 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APARICIO, MOSES A.
7040 ARCHIBALD AVE
APT 21
RANCHO CUCAMONGA, CA 91701                           P‐0021152 11/9/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
APARICIO, MOSES A.
7040 ARCHIBALD AVE
APT 21
RANCHO CUCAMONGA, CA 91701                           P‐0021162 11/9/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
APARO, FRANK
103 SOUTHERN POINTE DRIVE
MADISON, AL 35758                                    P‐0002663 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APAZIDIS, ALEXIOS
6 TIDE MILL ROAD
SAINT JAMES, NY 11780                                  831     10/29/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
APEL, DORA
49 FAIRWOOD BLVD
PLEASANT RIDGE, MI 48069‐1216                        P‐0030420 11/21/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
APFELBACH, JENNIFER L.
7230 ALDEN CIRCLE
NAVARRE, FL 325667306                                P‐0038908 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APGAR, KEVIN H.
KURTZ, REBECCA A.
2735 KOBUK COURT
ANCHORAGE, AK 99508                                  P‐0030122 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APGAR, KEVIN H.
KURTZ, REBECCA A.
2735 KOBUK COURT
ANCHORAGE, AK 99508                                  P‐0030146 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APGAR, KEVIN H.
KURTZ, REBECCA A.
2735 KOBUK COURT
ANCHORAGE, AK 99508                                  P‐0030148 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APLAND, FRANCES J.
8163 REDLANDS ST.
NO. 23
PLAYA DEL REY, CA 90293                              P‐0052767 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APLEY, SAMUEL J.
11415 BAYBERRY DR.
ROMEO, MI 48065                                      P‐0024584 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
A‐PLUS COMPUTERS, INC.
8066 PHILADELPHIA ROAD
BALTIMORE, MD 21237                                  P‐0009889 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APMANN, STEPHEN R.
1306 NORTH 25TH STREET
APT 312
GRAND JUNCTION, CO 81501                             P‐0013193 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APOLINARIO, ARTHUR
641 NICHOLSON AVE
SANTA CLARA, CA 95051                                P‐0016858 11/5/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
APOLLONIO, JAMES
1820 FAIRMOUNT AVE. S
SALEM, OR 97302                                      P‐0027404 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 120 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 121 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
APON, DONATO G.
41 PIERCE AVE
PORTLAND, ME 04102                                  P‐0038975 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APON, DONATO G.
41 PIERCE AVE
PORTLAND, ME 04102                                  P‐0038981 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APONE, ANTHONY L.
APONE, VIOLET A.
810 REAL QUIET COURT
SALINE, MI 48176                                    P‐0025763 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APONTE MUNIZ, VICTOR L.
ESTEVES E 34
SIERRA BERDECIA
GUAYNABO, PR 00969                                  P‐0017796 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APONTE, GEORGINA R.
25823 VAN LEUVEN STREET
APT. 159
LOMA LINDA, CA                                      P‐0037679 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APONTE, WILFREDO
CALVO, CARMEN I.
S3‐32 CALLE 4
VILLASDEPARANASANJUANPR00926
                                                    P‐0021472 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APONTE, WILFREDO
CARMEN I CA
S3‐32CALLE 4
VILLASDEPARANA
SANJUANPR00926                                      P‐0021476 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APOSTALO, SARA N.
P.O. BOX 86
PORT O'CONNOR, TX 77982                             P‐0036741 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APOSTOLOU, WILLIAM D.
2435 LAKEWOOD ROAD
BALTIMORE, MD 21234                                 P‐0012359 11/1/2017    TK Holdings Inc., et al .                    $6,600.00                                                                                    $6,600.00
APPELHAGEN, JULIE R.
730 TUCKERMAN ST. NW
WASHINGTON, DC 20011                                P‐0051445 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APPELL, ABIGAIL D.
2023 WHITEFORD ROAD
WHITEFORD, MD 21160                                 P‐0048621 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APPELL, ELLEN D.
124 S 16TH ST
ALLENTOWN, PA 18102                                 P‐0025810 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APPELL, ROBERT B.
2023 WHITEFORD ROAD
WHITEFORD, MD 21160                                 P‐0048405 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APPELL, SUSAN N.
2023 WHITEFORD ROAD
WHITEFORD, MD 21160                                 P‐0048643 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APPELSTEIN, BARI P.
12519 CHASBARB TERRACE
OAK HILL, VA 20171‐2469                             P‐0057190 2/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APPLEBY, JENNIFER
APPLEBY, KENNETH
317 EVENING STAR DRIVE
APEX, NC 27502                                      P‐0001555 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 121 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 122 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
APPLETON, MARY B.
3949 PEPPERWOOD CT
SYLVANIA, OH 43560                                  P‐0012700 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APPLEWHITE, GARY T.
JANICE D AP
125 PARTRIDGE RUN
SALISBURY, NC                                       P‐0041139 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APPLEWHITE, JOANN
1824 OWENS RD
LEESBURG, FL 34748                                  P‐0031651 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APRIA HEALTHCARE LLC
ATTN: LEGAL DEPARTMENT
26220 ENTERPRISE COURT
LAKE FOREST, CA 92630                                 4061    12/15/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
APRIL, NICHOLAS E.
7000 DEE LANE APT 7212
MALVERN, PA 19355                                   P‐0012023 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
APS (ARIZONA PUBLIC SERVICE)
MAIL STATION 3209
BLDG. M
2043 W. CHERYL DR.
PHOENIX, AZ 85021‐1915                                3107    11/21/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
APUZZIO, DINA
205 EDISON GLEN TERRACE
EDISON, NJ 08837                                    P‐0027728 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AQUATECH INTERNATIONAL, LLC
1 FOUR COINS DRIVE
CANONSBURG, PA 15317                                P‐0029881 11/21/2017   TK Holdings Inc., et al .                    $1,713.46                                                                                    $1,713.46
AQUATECH INTERNATIONAL, LLC
1 FOUR COINS DRIVE
CANONSBURG, PA 15317                                P‐0029935 11/21/2017   TK Holdings Inc., et al .                    $1,713.46                                                                                    $1,713.46
AQUINO, MIRINDA
AQUINO, ALVIN
275 HAZEN ST
MILPITAS, CA 95035                                  P‐0049813 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AQUINO, ROMINA
118 VIRGINIA ST
APT 4
EL SEGUNDO, CA 90245                                P‐0017820 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARACE, JAMES
ARACE, LISA
22EVERGREEN AVE
NUTLEY, NJ 07110                                    P‐0005547 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARACE, LISA
ARACE, JAMES
22EVERGREEN AVE
NUTLEY, NJ 07110                                    P‐0005562 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARAGON, ANTHONY
221 BIG SKY
LOS LUNAS, NM 87031                                 P‐0056218 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARAGON, ANTHONY R.
187 N MOUNTAIN TRAIL APT. B
SIERRA MADRE, CA 91024                              P‐0019857 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARAGON, STEVE
11613 CALLE ALBARA
EL CAJON, CA 92019                                  P‐0055621 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 122 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 123 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ARAKAKI, NORMAN T.
ARAKAKI, VERONICA
305 W OAKMONT DR
MONTEBELLO, CA 90640                                P‐0028866 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARAMBULA, KAREN S.
2636 BAY ST.
BAKERSFIELD, CA 93301                               P‐0036406 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARAMBURO, ESTEBAN
66 FAIRMOUNT AVENUE APT.220
OAKLAND, CA 94611                                   P‐0015791 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARANA, AIDE V.
505 W 8TH ST. #2
CORONA, CA 92882                                    P‐0019124 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARANDA, AMBROSIA
1221 CLOVIS AVE
GRANTS, NM 87020                                    P‐0029732 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARANDA, ANTONIO S.
608 SKYLARK LN
JANESVILLE, WI 53546                                P‐0035278 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARANDA, KRISTINE
9213 NW 86TH TERR
KANSAS CITY, MO 64153                               P‐0036768 12/6/2017    TK Holdings Inc., et al .                     $981.62                                                                                       $981.62
ARANGO, FRANCY
NOWACKI, STEPHAN
653 BILLINGS AVE
PAULSBORO, NJ 08066                                 P‐0010512 10/31/2017   TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
ARANGO, MIRIAM
250 COLLEGE PARK DR F‐16
UPLAND, CA 91786                                    P‐0039414 12/12/2017   TK Holdings Inc., et al .                    $6,500.00                                                                                    $6,500.00
ARATA, VINCENT J.
8026 JOHNNYCAKE ROAD
WINDSOR MILL, MD 21244                              P‐0012409 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARATLA, VENKATA U.
9815 VIEUX CARRE DR
APT !4
LOUISVILLE, KY 40223                                P‐0052843 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARATLA, VENKATA U.
NO ADDRESS PROVIDED
                                                    P‐0052847 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARAUJO, KEIREN A.
1205 NW HARBOR AVE. UNIT 6
LINCOLN CITY, OR 97367                              P‐0041738 12/18/2017   TK Holdings Inc., et al .                    $2,537.45                                                                                    $2,537.45
ARAUJO, KEIREN A.
1205 NW HARBOR AVE. UNIT 6
LINCOLN CITY, OR 97367                              P‐0041803 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARBIR, JEFFREY S.
ARBIR, KAREN C.
56661 ABERDEEN DR
SHELBY TOWNSHIP, MI 48316‐5807                      P‐0047627 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARC AUTOMOTIVE, INC.
FOLEY & LARDNER LLP
ATTN: JOHN A. SIMON
500 WOODWARD AVE., STE. 2700
DETROIT, MI 48226                                     3666    11/27/2017      TK Holdings Inc.                              $0.00                                             $179,998.61                          $179,998.61



                                                                                         Page 123 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 124 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ARCE, ELIZABETH L.
400 E 67TH WAY
LONG BEACH, CA 90805                                P‐0034593 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARCE, FRANCES P.
1648 SWEET GUM PL
CHULA VISTA, CA 91915                               P‐0018207 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARCE, GUADALUPE
PO BOX 50466
AMARILLO, TX 79159                                    2447    11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ARCE, LAUREN
ARCE, LAURENTINO
1116 EMERALD STREET
REDONDO BEACH, CA 90277                             P‐0012646 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARCENEAUX, AFRICA L.
121 D. ARCENEAUX RD.
SCOTT, LA 70583                                     P‐0040487 12/15/2017   TK Holdings Inc., et al .                   $18,000.00                                                                                   $18,000.00
ARCENEAUX, BERNICE D.
COMEAUX, GERMAINE D.
8 RUE DE VERGER
NEW IBERIA, LA 70563                                P‐0033201 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARCH, AARON E.
23143 TREEMONT PARK
SAN ANTONIO, TX 78261‐2824                          P‐0029340 11/20/2017   TK Holdings Inc., et al .                    $4,700.00                                                                                    $4,700.00
ARCHBOLD, TYHEIM T.
1249 GREEBY STREET
PHILADELPPHIA, PA 19111                             P‐0039749 12/13/2017   TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
ARCHER, ANNETTE M.
7118 S. LANGLEY AVE
CHICAGO, IL 60619                                   P‐0043854 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARCHER, ANTHONY W.
P.O. BOX 570801
DALLAS, TX 75357                                    P‐0038651 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARCHER, ANTOINETTE
1236 BOULDER CREEK RD
RICHMOND, VA 23225                                    2320    11/12/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
ARCHER, CRYSTAL P.
21103 BARTON HOLLOW LN
RICHMOND, TX 77407                                  P‐0005428 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARCHER, GLENDA K.
5028 LADYSMITH ROAD
RUTHER GLEN, VA 22546                               P‐0040662 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARCHER, JEFFERY M.
3965 GABLES PLACE
BUFORD, GA 30519                                    P‐0023629 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARCHER, SHERRY D.
1091 MOSS TRAIL
LAVERGNE, TN 37086                                  P‐0011241 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARCHER, TIMOTHY
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043713 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
ARCHIE, EDWARD J.
215 EAST CAMDEN AVENUE APT I2
MOORESTOWN, NJ 08057                                P‐0015479 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 124 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 125 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ARCHIE, NATALIE K.
457 W BELMONT AVENUE
APT. B‐64
CHICAGO, IL 60657                                  P‐0021799 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARCHILA, NICOLAS
6904 COLONIAL GARDEN DR.
HUNTERSVILLE, NC 28078                               583     10/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ARCHULETA, ROBERT J.
HATTIER, PATRICIA N.
2029 HALSEY AVENUE
NEW ORLEANS, LA 70114‐5037                         P‐0057505 2/26/2018    TK Holdings Inc., et al .                    $5,500.00                                                                                    $5,500.00
ARCHULETA, RYAN S.
45 SOUTH WASHINGTON ST #111
DENVER, CO 80209                                   P‐0013902 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARCHULETA, RYAN S.
45 SOUTH WASHINGTON ST #111
DENVER, CO 80209                                   P‐0013911 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARCONIC INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                   P‐0052095 12/26/2017   TK Holdings Inc., et al .                   $53,960.00                                                                                   $53,960.00
ARCOS, ANGELA A.
204 MADDOX DRIVE #64
FAIRFIELD BAY, AR 72088                            P‐0011435 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARD, LINSEY
1479 CR 4720
SILSBEE, TX 77656                                    3989    12/11/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ARDEN, DON
981 TURKEY CREEK RD
CARNESVILLE, GA 30521                                783     10/28/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ARDESHNA, HIREN D.
ARDESHNA, ZENIA H.
5010 TOMAHAWK DR
COLLEGEVILLE, PA 19426                             P‐0039362 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARDESHNA, HIREN D.
ARDESHNA, ZENIA H.
5010 TOMAHAWK DR
COLLEGEVILLE, PA 19426                             P‐0039374 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARDESHNA, ZENIA H.
5010 TOMAHAWK DR
COLLEGEVILLE, PA 19426                             P‐0039371 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARDINGER, ALEXANDRA V.
2317 OLD MAPLE COURT
ELLICOTT CITY, MD 21042                            P‐0047782 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARDUINO, THOMAS F.
ARDUINO, CRYSTAL L.
618 W CROCKETT AVE
ELMHURST, IL 60126                                 P‐0052796 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARDUSER, JUDITH F.
3819 ARTHUR STREET
HOLLYWOOD, FL 33021‐4912                           P‐0000406 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AREFAYNEA, GENET
4447 DUKE ST APT # 101
ALEXNDRIA,VA 223 22304                             P‐0048561 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 125 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 126 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
ARELLANO, GERMAN
16419 S. ORCHARD AVENUE
GARDENA, CA 90247                                 P‐0051519 12/27/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
ARELLANO, JESUS M.
9243 AMETHYST AVE
RANCHO CUCAMONGA, CA 91730                        P‐0017173 11/6/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
ARELLANO, JESUS M.
9243 AMETHYST AVE
RANCHO CUCAMONGA, CA 91730                        P‐0017361 11/6/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
ARELLANO, JESUS M.
9243 AMETHYST AVE
RANCHO CUCAMONGA, CA 91730                        P‐0023090 11/12/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
ARELLANO, LUIS C.
2732 BANYAN WAY
SANTA MARIA, CA 93455                             P‐0056305   2/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARELLANO, MARCOS
10642 TIBBS CIR
APT # 2
GARDEN GROVE, CA 92840                            P‐0029720 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARELLANO, MARCOS
10642 TIBBS CIR
APT # 2
GARDEN GROVE, CA 92840                            P‐0033494 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARELLANO, RODERICK Z.
2136 STARLIGHT DRIVE
MODESTO, CA 95357                                 P‐0040436 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARELLANO, VICTOR M.
STEELE, THOMAS C.
4508 E LYNNE LN
PHOENIX, AZ 95042‐5332                            P‐0048990 12/27/2017   TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
ARENAS, ADRIAN
2510 HARDWOOD DR.
BRYAN, TX 77803‐0206                              P‐0002801 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARENS, KATHRYN M.
ARENS, ANDREW M.
19670 COUNTY ROAD 58
NASHWAUK, MN 55769                                P‐0019485 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARENS, SASHA
104 PEARSALL DR, APT 1E
MT VERNON, NY 10552                               P‐0029188 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARENSON, MELISSA D.
ARENSON, MATT D.
208 KIMBERLY DR
BELTON, MO 64012                                  P‐0016211 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARENTEWICZ, MONIKA A.
3449 E. TONTO LN
PHOENIX, AZ 85050                                 P‐0028608 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AREOSTATICO, MARYANN
3 HOPEWELL DRIVE
STONY BROOK, NY 11790                             P‐0031266 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARESTA, MARK
3566 CORAL SPRINGS DR
CORAL SPRINGS, FL 33065                           P‐0009115 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARESTA, NIA
3566 CORAL SPRINGS DR
CORAL SPRINGS, FL 33065                           P‐0009073 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 126 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 127 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ARFIN, HELEN B.
17632 BIRCH TREE LANE
IRVINE, CA 92612                                    P‐0021556 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARFLIN, JAMES D.
24 PHENIX COURT
NORTH AUGUSTA, SC 29860                             P‐0006385 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARFLIN, JAMES D.
24 PHENIX COURT
NORTH AUGUSTA, SC 29860                             P‐0006523 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARFLIN, JAMES D.
24 PHENIX COURT
NORTH AUGUSTA, SC 29860                             P‐0006541 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARGELAGOS, JORGE
TAKATA
429 LOMALAND SP. B
EL PASO, TX 79907                                   P‐0004834 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARGENTIERE, JANICE F.
1178 LAKE AVE. #10
CLARK, NJ 07066                                     P‐0011774 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARGENTO JR., ANTHONY S.
1140 SWEETWATER DR.
RENO, NV 89509‐5249                                 P‐0044426 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARGOW, JEFFREY
19 BALLY MEADE ROAD
HOPEWELL JUNCTIO, NY 12533                          P‐0017226 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARGUETA, EDGAR
2241 NW 21ST ST
OKLAHOMA CITY, OK 73107                             P‐0037744 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARGUETA, MARIA
2241 NW 21ST ST
OKLAHOMA CITY, OK 73107                             P‐0037728 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARGUMEDO, LESLIE
1428 BEACH ST SPC. 22
MONTEBELLO, CA 90640                                P‐0049776 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARGYRAKIS, EVANGELOS A.
1116 S 35TH AVE
OMAHA, NE 68105‐1906                                P‐0012994 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARHAR, JOHN H.
4487 SPANISH OAKS DRIVE
SAN LUIS OBISPO, CA 93401                           P‐0029270 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARI FLEET LT
PRINCE ALTEE THOMAS ESQUIRE
2000 MARKET ST 20TH FLR
PHILADELPHIA, PA 19103                              P‐0053051 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARIAS‐ MONDRAGON, EDUARDO
345 HILLTOP PATH
LAGRANGE, NC 28551                                  P‐0056672   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARIAS, CINTIHA L.
1935 HOWE LN
HANOVER PARK, IL 60133                              P‐0050426 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARIAS, DAYNNIE
1441 LORELLA AVE
LA HABRA, CA 90631                                  P‐0028764 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 127 of 3871
                                                        Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 128 of 1950
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                         Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address               Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                               Amount                                                  Amount
ARIAS, SPENCER
ARIAS, LISA
1389 N 1650 W
ST GEORGE, UT 84770                                           P‐0016757 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARIIZUMI, REN
2605 LONGLEAF PL
LEXINGTON, KY 40503                                           P‐0046010 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARINO, JAMES D.
2515 CANYON VILLAGE CIRCLE
SAN RAMON, CA 94583                                           P‐0012612 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARISPE, SHARON T.
686 BLUFF ST. APT. 204
CAROL STREAM, IL 601881N                                      P‐0006816 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARIZONA ATTORNEY GENERAL'S OFFICE‐CIVIL LITIGATION DIVISION
2005 N CENTRAL AVE
PHOENIX, AZ 85004                                               4224    12/21/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ARIZONA AUTO PARTNERSHIP
15901 E EAGLE ROCK DR.
FOUNTAIN HILLS, AZ 85268                                        2398    11/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ARIZONA COPPER DEVL CORP
21309 N 39TH WAY
PHOENIX, AZ 85050                                             P‐0004192 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARIZPURU, CYNNAMON C.
ARIZPURU, ALVARO M.
1212 N AVENIDA CASCADA
TUCSON, AZ 86715                                              P‐0030554 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARJONA, VALERIE E.
UNICARS HONDA
66357 4TH ST #4
DESERT HOT SPRGS, CA 92240                                    P‐0040721 12/15/2017   TK Holdings Inc., et al .                   $20,415.00                                                                                   $20,415.00
ARJONA‐CAMACHO, MARICARMEN
805 AILEEN STREET
OAKLAND, CA 94608                                             P‐0049900 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARJOON, RENUKHA
3520 JACKSON ST.
APT 204
HOLLYWOOD, FL 33021                                           P‐0034211 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARKELINL, REGAN W.
887 ST. CHARLES DRIVE, #3
THOUSAND OAKS, CA 91360                                       P‐0020036 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARKFELD, JAMES T.
NO ADDRESS PROVIDED
                                                              P‐0051099 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARKIN, RANDEE
HCR 1 BOX 5445
KEAAU, HI 96749                                               P‐0017343 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARKIN, RANDEE
HCR 1 BOX 5445
KEAAU, HI 96749                                               P‐0021702 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARKLEY, JED H.
4201 NE 72ND AVE.
PORTLAND, OR 97218                                            P‐0017584 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARKON, ADAM N.
9 FACULTY DRIVE
ASHEVILLE, NC 28806                                           P‐0034503 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                                   Page 128 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 129 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ARKON, ADAM N.
9 FACULTY DR
ASHEVILLE, NC 28806                                  P‐0036203 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARLEDGE, SARAH R.
1590 ALGER AVE
CORNING, CA 96021                                    P‐0013505 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARLEY, TERRY
115 RILEY'S CREEK RD
KINGSTON, TN 37763                                     446     10/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ARLEY, TERRY L.
115 RILEYS CREEK RD
KINGSTON, TN 37763                                   P‐0057731 3/19/2018    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
ARLINE, JACQUESSIA M.
44 REID STREET APT G
CHARLESTON, SC 29403                                 P‐0002419 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARLITT, JOHN D.
2 COUNTRY LANE
COMFORT, TX 78013                                    P‐0045657 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMANO, PAUL
3614 REGENT LANE
WANTAGH, NY 11793                                    P‐0003605 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMAS, ALFONSO
1281 SAN BENITO DR
PITTSBURG, CA 94565                                  P‐0020265 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMEL, EDWARD E.
ARMEL, CAROLYN L.
126 MISTY MEADOW LANE
WINCHESTER, VA 22603                                 P‐0030220 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMENDARIZ, DAVID E.
2134 LITTLE CEDAR DR.
HUMBLE, TX 77339                                     P‐0044960 12/21/2017   TK Holdings Inc., et al .                   $66,210.00                                                                                   $66,210.00
ARMENDARIZ, JOSE J.
19143 E. WHITAKER PLACE
AURORA, CO 80015                                     P‐0034953 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMENDARIZ, MARY L.
19143 E. WHITAKER PLACE
AURORA, CO 80015                                     P‐0048497 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMENDARIZ, NORMAN
3548 VIRGO DR
PLANO 75074                                          P‐0022477 11/11/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
ARMENDARIZ, NORMAN
3548 VIRGO DR
PLANO, TX 75074                                      P‐0022480 11/11/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
ARMINIO, LILIANA A.
125 MARKET STREET, APT. 406
MANASSAS PARK, VA 20111                              P‐0027089 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMISTEAD, RACHEL A.
11301 RENNER ROAD
WOODSBORO, MD 21798                                  P‐0025150 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMITAGE, AMANDA L.
AMANDA ARMITAGE
4192 DIVISION AVENUE W
BREMERTON, WA 98312                                  P‐0029232 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMITAGE, ANDREA
15311 LA MANCHA DRIVE
HOUSTON, TX 77083                                    P‐0005155 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 129 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 130 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ARMON, MARK R.
4 LAFAYETTE RD
BREWSTER, NY 10509                                  P‐0014595 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMOR, CHARLES S.
ARMOR, PAMELA E.
P.O. BOX 1008
CORVALLIS, OR 97339                                 P‐0041102 12/16/2017   TK Holdings Inc., et al .                    $1,460.00                                                                                    $1,460.00
ARMOUR, NANCY R.
2709 N. RACINE AVE.
UNIT A
CHICAGO, IL 60614                                   P‐0020837 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTEAD, CHARLES
108 SAINT JEAN ST
CARENCRO, LA 70520                                  P‐0019509 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTEAD, ELISABETH L.
1431 GREENWOOD DR
PISCATAWAY, NJ 08854                                P‐0027266 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTEAD, JOLYNN
238 MANER TER SE
ATLANTA, GA                                         P‐0047976 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, CATHERINE
ARMSTRONG, GREGORY
860 N LAKE SHORE DR
UNIT 17 M
CHICAGO, IL 60611                                   P‐0044640 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, CATHRYN R.
6161 SOMERSBY CT NW
ROCHESTER, MN 55901                                 P‐0026810 10/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, CATHRYN R.
6161 SOMERSBY CT NW
ROCHESTER, MN 55901                                 P‐0027585 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, CLIFTON
TRIED & TRUE AUTOMOTIVE
1770 OLD LOUISVILLE RD
BOWLING GREEN, KY 42101                             P‐0042191 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, DENISE
ARMSTRONG, DAVID R.
133 HARVEST WAY
CRANDALL, TX 75114                                  P‐0008710 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, EARTHLYN
6914 FARRINGTON FARMS DRIVE
WILMINGTON, NC 28411                                P‐0004426 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, H. TODD
ARMSTRONG, MAJOR P.
12325 PITTMAN DRIVE
KNOXVILLE, TN 37932                                 P‐0003740 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, JAMES J.
5765 SW 88TH AVE
PORTLAND, OR 97225                                  P‐0028751 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, JAMES R.
6161 SOMERSBY CT NW
ROCHESTER, MN 55901                                 P‐0027308 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, JANIS M.
29100 AVE 16
MADERA, CA 93636‐2002                                 1768     11/4/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00


                                                                                         Page 130 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 131 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
ARMSTRONG, JARED N.
ARMSTRONG, GLENDA M.
P. O. BOX 1683
1400 AVE. G LOT 1
EUNICE, NM 88231                                  P‐0056487   2/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, JILDA A
2065 VERDA ST
REDDING, CA 96001‐1219                            P‐0058400   8/9/2019   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, JILDA A.
2065 VERDA ST
REDDING, CA 96001‐1219                            P‐0058394 6/21/2019    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, JODI D.
9815 112 AVENUE
FORT ST JOHN, BC V1J2W4
CANADA                                            P‐0045677 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, MARIANNE
322 MIDLAND AVENUE
POMPTON LAKES, NJ 07442                           P‐0034385 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, MARILYN V.
ARMSTRONG, RUSSELL R.
2034 HIGH MESA DRIVE
HENDERSON, NV 89012‐4552                          P‐0000463 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, MONICA
1024 E. 20TH STREET
BALTIMORE, MD                                     P‐0010229 10/30/2017   TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
ARMSTRONG, OPAL J.
2641 ALBERT ROAD APT B
ANDERSON, CA 96007                                P‐0039535 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, SALLY C.
ARMSTRONG, RODNEY L.
4216 MULBERRY DR.
CARROLLTON, TX 75010                              P‐0008857 10/29/2017   TK Holdings Inc., et al .                   $53,957.07                                                                                   $53,957.07
ARMSTRONG, SCOTT M.
4444 RANCHO CENTRO NW
ALBUQUERQUE, NM 87120                             P‐0021236 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, TAMMY L.
P O BOX 3965
RAPID CITY, SD 57709                              P‐0011524 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, TODD F.
4359 SEVEN HILLS RD
CASTRO VALLEY, CA 94546                           P‐0028268 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG, VALERIE A.
3651 S BEAR ST. UNIT H
SANTA ANA, CA 92704                               P‐0045594 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMSTRONG‐MCCONI, WANDA
105 RUSHMORE COURT
DEATSVILLE, AL 36022                              P‐0039736 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARMY, STEPHEN M.
ARMY, CHRISTOPHER D.
3411 SHAMROCK STREET
ANCHORAGE, AK 99504‐4244                          P‐0041058 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNDT, BRANDON J.
2030 SHADOW CANYON ROAD
ACTON, CA 93510                                   P‐0033216 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                       Page 131 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 132 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ARNDT, BRANDON J.
2030 SHADOW CANYON ROAD
ACTON, CA 93510                                    P‐0035456 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNDT, BRYAN K.
ARNDT, CYNTHIA J.
2030 SHADOW CANYON ROAD
ACTON, CA 93510                                    P‐0033229 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNDT, BRYAN K.
ARNDT, CYNTHIA J.
2030 SHADOW CANYON ROAD
ACTON, CA 93510                                    P‐0036062 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNDT, MARGARET
808 39TH STREET SOUTH
BIRMINGHAM, ALABAMA 35222                          P‐0006928 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNER, LESLIE S.
28373 ALAMAR RD
VALLEY CENTER, CA 92082                            P‐0056402    2/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNESON, CYNTHIA L.
45 LAKESIDE BLVD
HILTON, NY 14468                                   P‐0043371 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNESON, JAMES F.
ARNESON, LISA A.
1989 NEWHAVEN LOOP
RICHLAND, WA 99352                                 P‐0056560    2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNETT, EARL J.
3346 QUICK WATER LNDG NW
KENNESAW, GA 30144                                 P‐0009843 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNETT, JIM
14029 FONTANA
LEAWOOD, KS 66224                                    2379      11/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ARNETTE, LUTHER G.
302 AMBERJACK WAY
SUMMERVILLE, SC SC                                 P‐0001540 10/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNHEITER, CHAD M.
ARNHEITER, DANIELLE C.
22601 VOSE ST
WEST HILLS, CA 91307                               P‐0017221 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNIERI, MARGARET
805 N. PALMWAY
LAKE WORTH, FL 33460                                 319       10/21/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ARNOFF, STEVEN M.
42 JAMES WAY
HUDSON, NH 03051‐5118                              P‐0010357 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNOLD _MOSBY, SHANNA
8420 ASH GROVE DR.
CAMBY, IN 46113                                    P‐0029394 11/20/2017     TK Holdings Inc., et al .                    $3,875.00                                                                                    $3,875.00
ARNOLD, BRENT T.
9 DANTA
RANCHO SANTA MAR, CA 92688                         P‐0040478 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNOLD, CLIFTON S.
5143 ELPINE WAY
PALM BEACH GARDE, FL                               P‐0054173    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNOLD, DIANE K.
ARNOLD, PATRICK L.
3854 CORNELL DR.
OCEANSIDE, CA 92056                                P‐0024277 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 132 of 3871
                                               Case 17-11375-BLS              Doc 4247                  Filed 10/26/20                    Page 133 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date                Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                    Amount
ARNOLD, JEREMY
526 ROOSEVELT AVE #3
YORK, PA 17404                                      P‐0014373 11/3/2017         TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
ARNOLD, JODY
12 HUNLEY LANE
GREENVILLE, SC 29605                                  4076      12/16/2017          TK Holdings Inc.                             $0.00               $0.00              $0.00               $0.00                               $0.00
ARNOLD, JR., ARTHUR H.
13198 RIVERLAKE DR.
COVINGTON, LA 70435                                   3008      11/21/2017          TK Holdings Inc.                             $0.00                                                                                          $0.00
ARNOLD, JULIA
24151 CHURCH STREET
PLAQUEMINE, LA 70764                                  4972      5/28/2018           TK Holdings Inc.                             $0.00                                                                                          $0.00
ARNOLD, KENYON
5601 FESTIVAL AVENUE
FAIRBURN, GA 30213                                    698       10/26/2017   Takata Protection Systems Inc.                      $0.00                                                                                          $0.00
ARNOLD, MARK D.
ARNOLD, LISA M.
9 DANTA
RANCHO SANTA MAR, CA 92688                          P‐0040474 12/15/2017        TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
ARNOLD, MARY ANN
ARNOLD, GABRIEL T.
104 TANGLEWOOD TRAIL
KENTUCKY, KY 40223                                  P‐0005490 10/26/2017        TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
ARNOLD, NICOLE S.
5143 ELPINE WAY
PALM BEACH GARDE, FL 33418                          P‐0054095    1/7/2018       TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
ARNOLD, PATRICIA
HOUSSIERE DURANT & HOUSSIERE LLP
1990 POST OAK BLVD. SUITE 800
HOUSTON, TX 77056                                     4580      12/28/2017          TK Holdings Inc.                             $0.00                                                                                          $0.00
ARNOLD, PATRICIA
P.O. BOX 23447
FEDERAL WAY, WA 98093                               P‐0027249 11/17/2017        TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
ARNOLD, PATRICIA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                              P‐0043033 12/20/2017        TK Holdings Inc., et al .                 $1,000,000.00                                                                                 $1,000,000.00
ARNOLD, PATRICIA
RANDAL A KAUFFMAN
1990 POST OAK BLVD SUITE 800
HOUSTON, TX 77056                                   P‐0053225 12/28/2017        TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
ARNOLD, RICHARD
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043765 12/21/2017        TK Holdings Inc., et al .                    $2,000.00                                                                                      $2,000.00
ARNOLD, SANDRA J.
12496 MOUNT OLIVET ROAD
FELTON, PA 17322                                    P‐0031798 11/26/2017        TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
ARNOLD, TAMI G.
3494 CHASTIAN GLEN LANE NE
MARIETTA, GA 30066                                  P‐0047085 12/26/2017        TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
ARNOLD, TIM
261 GLANDORE DRIVE
BALLWIN, MO 63021                                   P‐0015204 11/4/2017         TK Holdings Inc., et al .                        $0.00                                                                                          $0.00



                                                                                              Page 133 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 134 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ARNOLD‐OLIVIA, SABRINA G.
1507 SCOTTSDALE DRIVE
LEANDER, TX 78641                                    P‐0027418 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNOLDY, MATTHEW T.
ARNOLDY, STEPHANIE L.
339 WOODCREST RD
WEST GROVE, PA 19390                                 P‐0029529 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNOLDY, MATTHEW T.
ARNOLDY, STEPHANIE L.
339 WOODCREST RD
WEST GROVE, PA 19390                                 P‐0029546 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNONE, KAREN A.
170 BEACH RD.
UNIT 39
SALISBURY, MA 01952                                  P‐0007746 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARNOTTI, ELAINE
1983 LEMONTREE LANE
COLLINSVILLE, IL 62234                               P‐0023022 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AROCHA JR, MANUEL
AROCHA, JENNIFER M.
4777 OSCODA ST
OSCODA, MI 48750                                     P‐0025722 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AROESTY, STEVEN M.
523 N BEMISTON AVE
ST LOUIS, MO 63130‐3905                              P‐0004979 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AROESTY, STEVEN M.
523 N BEMISTON AVE
ST LOUIS, MO 63130‐3905                              P‐0004985 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARONSON, HOWARD
758 KING STREET
RYE BROOK, NY 10573                                  P‐0033218 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARONSON, JESSICA
758 KING STREET
RYE BROOK, NY 10573                                  P‐0033209 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARONSON, REMY J.
758 KING STREET
RYE BROOK, NY 10573                                  P‐0033206 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARONSON, REMY J.
758 KING STREET
RYE BROOK, NY 10573                                  P‐0035034 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARONSON, SHIRLEY C.
315 HALSEY RD
ANNAPOLIS, MD 21401                                  P‐0045690 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARORA, TANIYA R.
51 CHURCH ST
LEBANON, NH 03766                                    P‐0056441   2/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARRAMREDDY, RAGHU S.
ARAGHUS@YAHOO.COM
4001 DES PLANES AVE
FAYETTEVILLE, NC 28306                               P‐0047899 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARRAMREDDY, RAGHU S.
4001 DES PLANES AVE
FAYETTEVILLE, NC 28306                               P‐0047907 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 134 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 135 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ARRAMREDDY, RAGHU S.
4001 DES PLANES AVE
4001 DES PLANES AVE
FAYETTEVILLE, NC 28306                             P‐0047918 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARRECHEA, CLAUDIA
1531 HICKORY ST.
WAUKEGAN, IL 60085                                 P‐0057750 3/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARRECHEA, MAX
503 GETTYSBURG PLACE
ATLANTA, GA 30350                                  P‐0036373 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARREDONDO, SALVADOR
2215 W. GARDEN CT.
PORTERVILLE, CA 93257                                2629    11/11/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ARREOLA‐QUINTANA, ETELBERTO
ARREOLA, CORIN H.
4382 E. 94TH DRIVE
THORNTON, CO 80229                                 P‐0043742 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARREZZIO, RICHARD J.
6 RENO CT
OFALLON, MO 63368                                  P‐0027770 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARRINDELL, CHARLES M.
5640 ORCHARD VILLAS CIR
ROANOKE, VA 24019                                  P‐0001172 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARRINGTON, CYNTHIA A.
5895 CORNER OAKS DRIVE
HOPE MILLS, NC 28348                               P‐0039478 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARRINGTON, GB B.
ARRINGTON, CATHY C.
1510 SE 34TH AVE
#210
PORTLAND, OR 97214                                 P‐0028290 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARRINGTON, KAWENA D.
402 TIPTON LANE
CHURCH HILL, TN 37642                              P‐0034638 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARRINGTON, NICOLE M.
LARUCCI, VINCENT R.
308 INNER CIRCLE DR
BOLINGBROOK, IL 60490                              P‐0048566 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARRINGTON, RALPH W.
892 N IMPERIAL AVE, ONTARIO
ONTARIO, CA 91764                                  P‐0014886 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARRINGTON, VERONICA L.
8564 BOBOLINK AVE.
CINCINNATI, OH 45231                                 4205    12/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ARROYO, AMALIA
ARROYO, ANGEL A.
1297211TH STREET
CHINO, CA 91710                                    P‐0039536 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARROYO, ANNETTE R.
ARROYO, ALEJANDRO RAEANN
3750 TORREY ST
BALDWIN PARK, CA 91706                             P‐0024440 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARROYO, CHRISTOPHER
PETERS, AMY L.
111 CATHEDRAL AVENUE
PROVIDENCE, RI 02908                               P‐0008902 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 135 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 136 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ARROYO, EDWARD
1242 TORERO DRIVE
OXNARD, CA 93030                                       1568      11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ARROYO, ROSEMARIE Y.
4421 LANTANA AVE.
SACRAMENTO, CA 95824                                 P‐0047779 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARROYO, ROSENDO
3704 S PAULINA
CHICAGO, IL 60609                                    P‐0047916 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARROYO‐ENCIZO, VERONICA
818 YADKINVILLE RD
MOCKSVILLE, NC 27028                                 P‐0026618 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARROYO‐ENCIZO, VERONICA
818 YADKINVILLE RD
MOCKSVILLE, NC 27028                                 P‐0026625 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARSEMENT, JARED N.
ARSEMENT, CAMILLE G.
104 LIVE OAK DRIVE
LAFAYETTE, LA 70503                                  P‐0033416 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARTAN, MARY A.
9509 WHITE OAK AVENUE
NORTHRIDGE, CA 91325                                 P‐0013605 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARTEAGA, LORENA P.
P.O. BOX 6925
OXNARD, CA 93031                                     P‐0021628 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARTEAGA, LORRAINE N.
ARTEAGA, LORRAINE N.
FINACIAL SECURITY CREDIT UNIO
P.O. BOX 1912
CARLSBAD, NM 88220                                   P‐0056733   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARTEAGA, SHELLEY N.
12601 EDGEMONT LN
UNIT 36
GARDEN GROVE, CA 92845                               P‐0032602 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARTEAGA, XOCHITL E.
3109 SUMMER SIDE CT
BAKERSFIELD, CA 93309                                P‐0019662 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARTEL, JAMES E.
CHURCH HARRIS LAW FIRM
P.O. BOX 1645
GREAT FALLS, MT 59403‐1645                           P‐0043661 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARTELLI, RON
1257 ROCKY BRANCH TRAIL
LAWRENCEVILLE, GA 30043                              P‐0003937 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARTELLI, VICKY
1257 ROCKY BRANCH TRAIL
LAWRENCEVILLE, GA 30043                              P‐0003919 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARTES, JOHN J.
62 ABBEY BRIDGE CT
LUTHERVILLE, MD                                      P‐0045385 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARTES, KRISTEN M.
62 ABBEY BRIDGE CT
LUTHERVILLE, MD 21093                                P‐0045406 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                           Page 136 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 137 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ARTHUR, ARIEL A.
1550 TRENT BOULEVARD
APARTMENT 610
LEXINGTON, KY 40515                                 P‐0052090 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARTHUR, CHESTER K.
9444 PROSPECT ROAD
REMSEN, NY 13438                                    P‐0012911 11/2/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
ARTHUR, CHESTER K.
9444 PROSPECT ROAD
REMSEN, NY 13438                                    P‐0012921 11/2/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
ARTHUR, CHESTER K.
9444 PROSPECT ROAD
REMSEN, NY 13438                                    P‐0012939 11/2/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
ARTHUR, DEBRA M.
ARTHUR, CHESTER K.
9444 PROSPECT ROAD
REMSEN, NY 13438                                    P‐0012880 11/2/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
ARTHUR, GEORGE D.
3658 MARY INGLES HWY
DOVER, KY 41034                                     P‐0054494 1/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARTICOLO, ALYSSA L.
ARTICOLO, CHRISTOPHER E.
P.O. BOX 64
WELLS, NY 12190                                     P‐0037800 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARTIGAS, PATRICIA MERCEDES
5291 W 22ND CT
HIALEAH, FL 33016                                     2142    11/10/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ARTINIAN, HRATCH K.
1529 VIA CASSIA ST
HENDERSON, NV 89052                                 P‐0040579 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARTIST, LORI DENISE
7607 WEATHER WORN WAY
UNIT D
COLUMBIA, MD 21046                                    848     10/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ARTUKOVICH III, JOHN A.
4255 TEMESCAL AVE
NORCO, CA 92860                                     P‐0021521 11/10/2017   TK Holdings Inc., et al .                   $23,851.93                                                                                   $23,851.93
ARTURI, DANIEL
ARTURI, MONIKA
933 W. VAN BUREN ST. #622
CHICAGO, IL 60607                                   P‐0027538 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARUNAMATA, ANUN
ARUNAMATA, ALISA A.
875 N. SAN ANTONIO ROAD
LOS ALTOS, CA 94022‐1304                            P‐0040543 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARUNAMATA, ANUN
ARUNAMATA, PAKAPAN
875 N. SAN ANTONIO ROAD
LOS ALTOS, CA 94022‐1304                            P‐0040716 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARVAYO, NICOLETTE C.
560 N 6TH ST
APT 318
SAN JOSE, CA 95112                                  P‐0018097 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 137 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 138 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ARVIZO, EDWARD
ARVIZO, IRMA R.
6901 TESORO PL. NE
ALBUQUERQUE, NM 87113‐1969                         P‐0044048 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARVIZO, JULIA R.
2036 LAKE ELMO DRIVE
BILLINGS,, MT 59105                                P‐0016422 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARWARDY, JOSEPH W.
4 WARD DRIVE
P.O. BOX 229
BROOKSIDE, NJ 07926                                P‐0034051 11/30/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
ARWINE, SCOTT
48 DINSLEY PL
SPRINBORO, OH 45066                                P‐0008282 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARWINE, SCOTT
48 DINSLEY PL
SPRINGBORO, OH 45066                               P‐0008293 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARYANPURE, ABDUL H.
5358 LIGHTWOOD DR.
CONCORD, CA 94521                                  P‐0037656 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ARZT, ALAN R.
ARZT, ELIZABETH
3450 CRANMER LANE
YORK, PA 17402                                     P‐0012935 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASAD, JANICE
4880 ROLLINGVIEW DR
SEVEN HILLS, OH 44131                              P‐0004472 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASADNIA, MAHDI
8268 LINBLAKE CT.
MANASSAS, VA 20111‐5266                            P‐0030753 11/23/2017   TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
ASADOORIAN, RICHARD P.
ASADOORIAN, RICHARD P.
55846 WOOD DUCK DRIVE
BEND, OR 97707                                     P‐0038012 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASANASIOS, RAMY A.
160 REGIS DRIVE
STATEN ISLAND, NY 10314                            P‐0009194 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASARO, PHYLLIS K.
161 VIA MONTISI
SANTEE, CA 92037                                   P‐0034450 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASATO, EVAN M.
EVAN M. ASATO
P.O. BOX 880109
PUKALANI, HI 96788                                 P‐0044481 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASAVAKULAPANUS, NIPA
2107 W. ORANGETHORPE AVE.
FULLERTON, CA 92833                                P‐0046035 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASAVAKULPANUS, NIPA
2107 W. ORANGETHORPE AVE.
FULLERTON, CA 92833                                P‐0046021 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASBIE‐THOMAS, KIMEONTAE S.
710 HIGHLANDS GLEN DR
SHALLOTTE, NC 28470                                P‐0056258 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                        Page 138 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 139 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                   Amount
ASBURY AR NISS LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058085 6/20/2018    TK Holdings Inc., et al .                 $1,033,760.00                                                                                $1,033,760.00
ASBURY AR NISS LLC D/B/A NORT
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052730 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY ATLANTA AC L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058113 6/20/2018    TK Holdings Inc., et al .                 $4,021,440.00                                                                                $4,021,440.00
ASBURY ATLANTA AC LLC D/B/A N
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052650 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY ATLANTA AU L.L.C.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052529 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY ATLANTA AU L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058110 6/20/2018    TK Holdings Inc., et al .                 $2,649,720.00                                                                                $2,649,720.00
ASBURY ATLANTA BM L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058114 6/20/2018    TK Holdings Inc., et al .                 $5,447,120.00                                                                                $5,447,120.00
ASBURY ATLANTA BM L.L.C. D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052655 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY ATLANTA FORD LLC D/B/A
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052537 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY ATLANTA FORD, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058115 6/20/2018    TK Holdings Inc., et al .                 $3,078,560.00                                                                                $3,078,560.00
ASBURY ATLANTA HON L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058132 6/20/2018    TK Holdings Inc., et al .                 $9,085,160.00                                                                                $9,085,160.00
ASBURY ATLANTA HON L.L.C. D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052626 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY ATLANTA HUND L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058097 6/20/2018    TK Holdings Inc., et al .                  $692,960.00                                                                                   $692,960.00
ASBURY ATLANTA HUND L.L.C. D/
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0050640 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                       Page 139 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 140 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                    Amount
ASBURY ATLANTA INF L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058131 6/20/2018    TK Holdings Inc., et al .                  $1,067,840.00                                                                                $1,067,840.00
ASBURY ATLANTA INF L.L.C. D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052415 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ASBURY ATLANTA INFINITI L.L.C
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052121 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ASBURY ATLANTA INFINITI LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058130 6/20/2018    TK Holdings Inc., et al .                  $2,013,560.00                                                                                $2,013,560.00
ASBURY ATLANTA JAGUAR L.L.C.
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052624 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ASBURY ATLANTA JAGUAR L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058129 6/20/2018    TK Holdings Inc., et al .                    $48,280.00                                                                                    $48,280.00
ASBURY ATLANTA K L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058128 6/20/2018    TK Holdings Inc., et al .                   $874,720.00                                                                                   $874,720.00
ASBURY ATLANTA K LLC; NALLEY
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052566 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ASBURY ATLANTA LEX L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058077 6/20/2018    TK Holdings Inc., et al .                 $11,377,040.00                                                                               $11,377,040.00
ASBURY ATLANTA LEX L.L.C. D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052496 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ASBURY ATLANTA NIS II LLC
HILL, WARD & HENDERSON P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052662 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ASBURY ATLANTA NIS II, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058042 6/20/2018    TK Holdings Inc., et al .                    $96,560.00                                                                                    $96,560.00
ASBURY ATLANTA NIS II, LLC D/
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052538 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ASBURY ATLANTA NIS L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058050 6/20/2018    TK Holdings Inc., et al .                  $2,595,760.00                                                                                $2,595,760.00
                                                                                       Page 140 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 141 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                   Amount
ASBURY ATLANTA TOY 2 L.L.C. D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052539 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY ATLANTA TOY L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058083 6/20/2018    TK Holdings Inc., et al .                 $6,091,800.00                                                                                $6,091,800.00
ASBURY ATLANTA TOY L.L.C. D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052530 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY ATLANTA VB L.L.C D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052578 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY ATLANTA VB L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058073 6/20/2018    TK Holdings Inc., et al .                 $2,433,880.00                                                                                $2,433,880.00
ASBURY ATLANTA VL L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058086 6/20/2018    TK Holdings Inc., et al .                  $170,400.00                                                                                   $170,400.00
ASBURY ATLANTA VL L.L.C. D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052629 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY AUTOMOTIVE BRANDON L.P
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052630 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY AUTOMOTIVE BRANDON LP
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058121 6/20/2018    TK Holdings Inc., et al .                 $3,189,320.00                                                                                $3,189,320.00
ASBURY AUTOMOTIVE ST. LOUIS
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052729 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY AUTOMOTIVE ST. LOUIS
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058087 6/20/2018    TK Holdings Inc., et al .                 $7,239,160.00                                                                                $7,239,160.00
ASBURY AUTOMOTIVE ST. LOUIS
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058088 6/20/2018    TK Holdings Inc., et al .                    $2,840.00                                                                                     $2,840.00
ASBURY AUTOMOTIVE ST. LOUIS,
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052590 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY DELAND HUND, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058089 6/20/2018    TK Holdings Inc., et al .                  $641,840.00                                                                                   $641,840.00
                                                                                       Page 141 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 142 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                   Amount
ASBURY DELAND HUND, LLC D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052536 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY DELAND‐IMPORTS LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058090 6/20/2018    TK Holdings Inc., et al .                 $6,969,360.00                                                                                $6,969,360.00
ASBURY DELAND‐IMPORTS LLC D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052580 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY FT. WORTH FORD, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058094 6/20/2018    TK Holdings Inc., et al .                 $4,279,880.00                                                                                $4,279,880.00
ASBURY FT. WORTH FORD, LLC D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052591 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY JAX AC LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058051 6/20/2018    TK Holdings Inc., et al .                 $1,919,840.00                                                                                $1,919,840.00
ASBURY JAX AC LLC D/B/A COGGI
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052540 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY JAX FORD, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058091 6/20/2018    TK Holdings Inc., et al .                 $2,354,360.00                                                                                $2,354,360.00
ASBURY JAX FORD, LLC D/B/A CO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052541 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY JAX HON L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058092 6/20/2018    TK Holdings Inc., et al .                 $9,883,200.00                                                                                $9,883,200.00
ASBURY JAX HON LLC D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052720 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY JPV L.L.C D/B/A PORSC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052498 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY MANAGEMENT SERVICES
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058116 6/20/2018    TK Holdings Inc., et al .                  $142,000.00                                                                                   $142,000.00
ASBURY MANAGEMENT SERVICES D/
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052429 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                       Page 142 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 143 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                   Amount
ASBURY MS CHEV L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058117 6/20/2018    TK Holdings Inc., et al .                 $3,473,320.00                                                                                $3,473,320.00
ASBURY MS CHEV LLC D/B/A GRAY
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052428 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY MS GRAY‐DANIELS L.L.C.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052430 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY MS GRAY‐DANIELS L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058118 6/20/2018    TK Holdings Inc., et al .                 $3,922,040.00                                                                                $3,922,040.00
ASBURY SC JPV L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058119 6/20/2018    TK Holdings Inc., et al .                  $962,760.00                                                                                   $962,760.00
ASBURY SC LEX L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058120 6/20/2018    TK Holdings Inc., et al .                 $2,749,120.00                                                                                $2,749,120.00
ASBURY SC LEX L.L.C. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052426 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY SC TOY LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058122 6/20/2018    TK Holdings Inc., et al .                 $4,606,480.00                                                                                $4,606,480.00
ASBURY SC TOY LLC D/B/A TOYOT
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052731 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY ST. LOUIS LEX L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058123 6/20/2018    TK Holdings Inc., et al .                 $1,942,560.00                                                                                $1,942,560.00
ASBURY ST. LOUIS LEX L.L.C. D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052628 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASBURY ST. LOUIS LR L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058124 6/20/2018    TK Holdings Inc., et al .                 $1,067,840.00                                                                                $1,067,840.00
ASBURY ST. LOUIS LR L.L.C. D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052597 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASCHER, MARK
607 PAULEY DRIVE
WEST HEMPSTEAD, NY 11552‐2222                     P‐0036320 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                       Page 143 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 144 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ASEFEHA, NAHOM Y.
3017 SILVER LAKE RD NE
ST ANTHONY, MN 55418                                P‐0011247 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASELIN, CORINNE
2712 ROBIN DR
VIRGINIA BEACH, VA 23454                            P‐0023538 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASFOUR, SAMEH
18501 MILLENNIUM DR
TINLEY PARK, IL 60477                               P‐0029987 11/21/2017   TK Holdings Inc., et al .                     $350.00                                                                                       $350.00
ASH, CATHLEEN E.
1322 CLARY SAGE LOOP
ROUND ROCK, TX 78665                                P‐0019561 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASH, DANNY A.
ASH, DEBORAH A.
454 BORDEN CIRCLE
SAN MARCOS, CA 92069‐1841                           P‐0031853 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASH, DANNY A.
ASH, DEBORAH A.
454 BORDEN CIRCLE
SAN MARCOS, CA 92069‐1841                           P‐0031862 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASH, DEBRA A.
176 ST RT. 33
BUSINESS
FREEHOLD, NJ 07728                                  P‐0007059 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASH, GEORGE W.
P.O. BOX 485
WALLOON LAKE, MI 49796                              P‐0035902 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASH, GEORGE W.
P.O. BOX 485
WALLOON LAKE, MI 49796                              P‐0035907 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASH, GEORGE W.
P.O. BOX 485
WALLOON LAKE, MI 49796                              P‐0035914 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASH, RONALD M.
2352 PALM HARBOR DR
PALM BEACH GDNS., FL 33410                          P‐0033436 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHBROOK, PATRICIA A.
ASHBROOK, LANZ R.
12315 N. EAGLE ROAD
FLAGSTAFF, AZ 86004                                 P‐0020076 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHBY, BETTY J.
ASHBY, THEODORE H.
186 HUNTLEY CREEK LANE
ROSEBURG, OR 97470                                  P‐0022260 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHBY, FINLAY M.
1325 BRANCHLANDS DRIVE APT J
CHARLOTTESVILLE, VA 22901                           P‐0028275 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHBY, JANELLE W.
P.O. BOX 414
SHIPSHEWANA, IN 46565                               P‐0021931 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHBY, PAMELA I.
50 ALMIRA DRIVE
UNIT A
GREENWICH, CT 06831                                 P‐0048575 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 144 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 145 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ASHBY, SHIRLEY J.
105 BOWMAN SPRINGS RD
STAUNTON, VA 24401                                  P‐0009797 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHCOM, ROBERT S.
14310 CREEK CLUB DRIVE
MILTON, GA 30004                                    P‐0033350 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHCRAFT, DIANE M.
819 COURTINGTON LANE APT A
FT MYERS, FL                                        P‐0016004 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHCRAFT, DIANE M.
819 COURTINGTON LANE APT A
FT MYERS, FL 33919                                  P‐0026460 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHE, KATHLEEN M.
219 TRENTON BLVD
SEA GIRT, NJ 08750                                  P‐0051422 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHE, MIRANDA L.
ASHE, JORDAN E.
405 ARREBA STREET
MARTINEZ, CA 94553                                  P‐0013220 11/2/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
ASHENFELTER, ERIC M.
2002 E VISTA DR
PHOENIX, AZ 85022                                   P‐0016410 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHER, DENISE
3945 SACRAMENTO DRIVE
LA MESA, CA 91941                                   P‐0041075 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHER, RICHARD R.
100 JOSEPH DRIVE
PITTSFIELD, MA 01201‐8328                           P‐0009717 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHFORD, DERRICK L.
6457 PARADISE VALLEY RD
FORT WORTH, TX 76112                                P‐0017582 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHFORD, DONNA Y.
7140 POPLAR CREEK TRACE
NASHVILLE, TN 37221                                 P‐0051319 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHFORD, SHAHNAZ Y.
23000 THORNCLIFFE
SOUTHFIELD, MI 48033‐3447                           P‐0020526 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHIROV, DAVID
67 EBERLING DR
NEW CITY, NY 10956                                  P‐0053412 12/31/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
ASHKINAZ, BARRY C.
ASHKINAZ, IRENE B.
BARRY C ASHKINAZ
703 MUSTANG DRIVE
FAIRVIEW, TX 75069                                  P‐0003220 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHLEY JR, DAVID L.
590 PAIGE RIDDICK RD.
GATES, NC 27937                                     P‐0000809 10/20/2017   TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
ASHLEY, DENNIS L.
2026 RIVER FALLS DRIVE
KINGWOOD, TX 77339‐3114                             P‐0030726 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHLEY, DENNIS L.
2026 RIVER FALLS DRIVE
KINGWOOD, TX 77339‐3114                             P‐0030751 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 145 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 146 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ASHLEY, GERALDINE S.
PERRY, CONNIE
217 WILLIAMS AVENUE
FLORENCE, AL 35634                                  P‐0009404 10/30/2017   TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
ASHLEY, JAMES P.
12771 GERARD DRIVE
EDEN PRAIRIE, MN 55346                              P‐0021116 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHLEY, JERIMIAH J.
45012 PALO VISTA DRIVE
LANCASTER, CA 93535                                 P‐0039463 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHLEY, MATTHEW
420 EAST CHURCH ST
APT 857
ORLANDO, FL 32801                                   P‐0043132 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHLEY, ROSS D.
SANDRA
22510 RONNIE COURT
BAKERSFIELD, CA 93314                               P‐0022249 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHLOCK, DEBORAH L.
ASHLOCK, JAMES B.
1613 N WASSON ST
STREATOR, IL 61364                                  P‐0010815 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHMAN, BRUCE A.
312 GOFORTH DR
HAVRE DE GRACE, MD 21078                            P‐0008570 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHMAN, DARCY
12 BEACON CT.
ANNAPOLIS, MD 21403                                 P‐0038363 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHOORI, EHSAN
1727 MAPLE RDG APT 13
HASLETT, MI 48840                                   P‐0041320 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHTON‐SAVAGE, AUDREY
31 NEW ROAD
NEWMARKET, NH 03857                                 P‐0024827 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASHWORTH, NOEL H.
186 JERRY BROWNE ROAD
APT. 6303
MYSTIC, CT 06355                                    P‐0024588 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASIA, GREGORY R.
ASIA, TRACEY C.
1744 IVER ST
COLORADO SPRINGS, CO 80910                          P‐0045899 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASIALA, SCOTT A.
8050 BACKUS ROAD
GREENVILLE, MI 48838                                P‐0022208 11/10/2017   TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
ASKEN, EUGENE J.
9224 TESORAS DRIVE
#301
LAS VEGAS, NV 89144                                 P‐0002273 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ASKEW, MARY H.
429 MEADOWOOD LANE
BURNSVILLE, MN 55337                                P‐0041946 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 146 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 147 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                      Amount                                                  Amount
ASKEW, WALTER
ASKEW, VICKIE
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043790 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
ASLAM, MOHAMMAD Z.
ASLAM, SADIA
4357 SANTEE ROAD
FREMONT, CA 94555                                   P‐0018259 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASLANI, ANNA
LOT #2331 P.O. BOX 17370
SAINT PAUL, MN 55117                                P‐0055198 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASLANIFAR, HASSAN A.
3355 WILSHIRE BOULEVARD
APT 302
LOS ANGELES, CA 90010                               P‐0056322   2/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASLANYAN, ARAX
519 HAWTHORNE ST
GLENDALE, CA 91204                                  P‐0041794 12/18/2017    TK Holdings Inc., et al .                    $8,900.00                                                                                     $8,900.00
ASLESON, KEITH W.
2816 RYAN DR
CEDAR FALLS, IA 50613                               P‐0010408 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASMANN, KENNETH R.
4 PENNSYLVANIA DRIVE APT A
MATAWAN, NJ 07747                                   P‐0057259 2/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASMUSSEN, BROOKE L.
500 LAUREL DR
COLUMBIA, MO 65203                                  P‐0033089 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASP, MARCIA H.
5975 LITTLE CLOQUET RD.
CLOQUET, MN 55726                                   P‐0046698 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASPEGREN, LINDSAY
ASPEGREN, LINDSAY
4103 LAKE FOREST DRIVE WEST
ANN ARBOR, MI 48108                                 P‐0016268 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASPENSON, GILMAN A.
650 9TH AVENUE NURTH
SOIUTH ST. PAUL, MN 55075                           P‐0012363 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASPRER MOUNTFORD, JEANELLE
4431 OCEAN VIEW BLVD, APT. 6
MONTROSE, CA 91020                                  P‐0052075 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASPROMONTI, KRISTIN L.
134 PINEWOOD DRIVE
HAMILTON, NJ 08690                                  P‐0038629 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASRAT, BETRE
ENDALE, AGERE
14404 25TH AVE, SOUTH
SEATAC, WA 98168                                    P‐0042095 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASSA SERVICIOS Y MANUFACTURA SA DE CV
CARRETERA 30 KM 19
COL 18 DE FEBRERO
SAN BUENAVENTURA, COAHUILA 25500
MEXICO                                                4976      5/31/2018      TK Holdings Inc.                                                                                                          $0.00             $0.00




                                                                                          Page 147 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 148 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                      Amount                                                  Amount
ASSA SERVICIOS Y MANUFACTURACION SA DE CV
CARRETERA 30KM 19
COL 18 DE FEBRERO
SAN BUENAVENTURA, COAHUILA 25500
MEXICO                                                 4974     5/31/2018      TK Holdings Inc.                                                                                                          $0.00             $0.00
ASSADI, MAHYAR
12324 JEREMY PLACE
GRANADA HILLS, CA 91344                              P‐0022658 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASSAS, RAMDANE
P.O. BOX 524
BEDMINSTER NJ, 07921                                 P‐0049497 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASSASEPA, KOJO
PO BOX 21164
WINSTON SALEM, NC 27120                                5063     11/5/2018      TK Holdings Inc.                                                 $0.00                                                                      $0.00
ASSELIN, SERGE
SISKINDS, DESMEULES, AVOCATS, S.E.N.C.R.L.
ME BARBARA ANN CAIN
43, RUE DE BUADE, BUREAU 320
QUÉBEC, QC G1R 4A2
CANADA                                                  97      8/23/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ASSELIN, SERGE
SISKINDS, DESMEULES, AVOCATS, S.E.N.C.R.L.
ME BARBARA ANN CAIN
43, RUE DE BUADE, BUREAU 320
QUÉBEC, QC G1R 4A2
CANADA                                                 104      8/24/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
ASSENAT, JENNIFER M.
ASSENAT, STEPHEN G.
360 BALAZIA AVE
MONESSEN, PA 15062                                   P‐0009452 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASSOKU, KWAME K.
11 CLARK STREET
SAYREVILLE, NJ 08872                                 P‐0049325 12/27/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
AST, STEVE A.
21344 SOUTH BB HWY
NEVADA, MO 64772                                     P‐0040710 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AST, STEVE A.
21344 SOUTH BB HWY
NEVADA, MO 64772                                     P‐0040712 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AST, STEVE A.
AST, MALLORIE L.
21344 SOUTH BB HWY
NEVADA, MO 64772                                     P‐0040713 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASTANI, SEYE
1611 AINSLEY LANE
LOMBARD, IL 60148                                    P‐0007314 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASTANI, SEYED
1611 AINSLEY LANE
LOMBARD, IL 60148                                    P‐0007325 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASTANI, SEYED
NO ADDRESS PROVIDED
                                                     P‐0007335 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ASTREIKA, VERA
326 BLAIR DRIVE
COPLEY, OH 44321                                     P‐0009464 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                          Page 148 of 3871
                                                 Case 17-11375-BLS                 Doc 4247                      Filed 10/26/20                Page 149 of 1950
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                         Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                        Current Admin     Total Current
                     Creditor Name and Address        Claim No. Claim Date                   Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                                Amount                                                  Amount
ASTROUSKAYA, VOLHA
12316 B 33RD AVE NE
SEATTLE, WA 98125                                     P‐0017769 11/6/2017            TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ASTUDILLO, EDWIN
5451 FOXTAIL LOOP
CARLSBAD, CA 92010                                    P‐0030880 11/23/2017           TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ASUGUI, RAEMICON R.
2066 CAMEL DRIVE
STERLING HEIGHTS, MI 48310                            P‐0035572 12/4/2017            TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ASUGUI, RAEMICON R.
ASUGUI, NELLY A.
2066 CAMEL DRIVE
STERLING HEIGHTS, MI 48310                            P‐0035573 12/4/2017            TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AT&T CORP
C/O AT&T SERVICES INC
KAREN A CAVAGNARO‐LEAD PARALEGAL
ONE AT&T WAY, ROOM 3A104
BEDMINSTER, NJ 07921                                    124      9/12/2017              TK Holdings Inc.                               $0.00                                                                                         $0.00
AT&T CORP
C/O AT&T SERVICES INC
KAREN A CAVAGNARO‐LEAD PARALEGAL
ONE AT&T WAY, ROOM 3A104
BEDMINSTER, NJ 07921                                    2554    11/14/2017       Takata Protection Systems Inc.                        $0.00                                                                                         $0.00
AT&T INC. AND ITS SUBSIDIARIES AND AFFILIATES
JAMES W. GRUDUS
ONE AT&T WAY, ROOM 3A115
BEDMINSTER, NJ 07921                                    3451    11/27/2017               TK Finance, LLC                               $0.00                                                                       $0.00             $0.00
AT&T INC. AND ITS SUBSIDIARIES AND AFFILIATES
JAMES W. GRUDUS
ONE AT&T WAY, ROOM 3A115
BEDMINSTER, NJ 07921                                    3500    11/27/2017              Takata Americas                                $0.00                                                                       $0.00             $0.00
AT&T INC. AND ITS SUBSIDIARIES AND AFFILIATES
JAMES W. GRUDUS
ONE AT&T WAY, ROOM 3A115
BEDMINSTER, NJ 07921                                    3512    11/27/2017              TK Holdings Inc.                               $0.00                                                                       $0.00             $0.00
AT&T INC. AND ITS SUBSIDIARIES AND AFFILIATES
JAMES W. GRUDUS
ONE AT&T WAY, ROOM 3A115
BEDMINSTER, NJ 07921                                    3516    11/27/2017               TK Mexico LLC                                 $0.00                                                                       $0.00             $0.00
AT&T INC. AND ITS SUBSIDIARIES AND AFFILIATES
JAMES W. GRUDUS
ONE AT&T WAY, ROOM 3A115
BEDMINSTER, NJ 07921                                    3551    11/27/2017            Interiors in Flight Inc.                         $0.00                                                                       $0.00             $0.00
AT&T INC. AND ITS SUBSIDIARIES AND AFFILIATES
JAMES W. GRUDUS
ONE AT&T WAY, ROOM 3A115
BEDMINSTER, NJ 07921                                    3555    11/27/2017       Takata de Mexico, S.A. de C.V.                        $0.00                                                                       $0.00             $0.00
AT&T INC. AND ITS SUBSIDIARIES AND AFFILIATES
JAMES W. GRUDUS
ONE AT&T WAY, ROOM 3A115
BEDMINSTER, NJ 07921                                    3561    11/27/2017   TK Holdings de Mexico S. de R.L. de C.V.                  $0.00                                                                       $0.00             $0.00
AT&T INC. AND ITS SUBSIDIARIES AND AFFILIATES
JAMES W. GRUDUS
ONE AT&T WAY, ROOM 3A115
BEDMINSTER, NJ 07921                                    3626    11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                       $0.00                                                                       $0.00             $0.00


                                                                                                   Page 149 of 3871
                                                 Case 17-11375-BLS                   Doc 4247                  Filed 10/26/20                   Page 150 of 1950
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                         Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                        Current Admin     Total Current
                     Creditor Name and Address        Claim No. Claim Date                     Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                                 Amount                                                  Amount
AT&T INC. AND ITS SUBSIDIARIES AND AFFILIATES
JAMES W. GRUDUS
ONE AT&T WAY, ROOM 3A115
BEDMINSTER, NJ 07921                                    3651      11/27/2017                TK China, LLC                               $0.00                                                                       $0.00             $0.00
AT&T INC. AND ITS SUBSIDIARIES AND AFFILIATES
JAMES W. GRUDUS
ONE AT&T WAY, ROOM 3A115
BEDMINSTER, NJ 07921                                    3657      11/27/2017               TK Mexico Inc.                               $0.00                                                                       $0.00             $0.00
AT&T INC. AND ITS SUBSIDIARIES AND AFFILIATES
JAMES W. GRUDUS
ONE AT&T WAY, ROOM 3A115
BEDMINSTER, NJ 07921                                    3664      11/27/2017       Takata Protection Systems Inc.                       $0.00                                                                       $0.00             $0.00
AT&T INC. AND ITS SUBSIDIARIES AND AFFILIATES
JAMES W. GRUDUS
ONE AT&T WAY, ROOM 3A115
BEDMINSTER, NJ 07921                                    3667      11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                       $0.00             $0.00
AT&T MOBILITY II LLC
C/O AT&T SERVICES, INC
KAREN A. CAVAGNARO‐LEAD PARALEGAL
ONE AT&T WAY, ROOM 3A104
BEDMINSTER, NJ 07921                                    3034      11/21/2017              TK Holdings Inc.                              $0.00                                                                                         $0.00
AT&T SERVICES INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                      P‐0052202 12/26/2017             TK Holdings Inc., et al .                  $664,560.00                                                                                   $664,560.00
ATAKORA, AFIAH
2163 VAUXHALL ROAD
UNION, NJ 07083                                       P‐0007012 10/27/2017             TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATARA, KWAKU B.
8200 EAST JEFFERSON AVENUE
#1910
DETROIT, MI 48214                                     P‐0051856 12/27/2017             TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATCHISON, INEZ E.
1146 AUGUST DR
ANNAPOLIS, MD 21403                                   P‐0029087 11/20/2017             TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATCHISON, JAN E.
12105 STRETFORD FOREST CT
BRISTOW, VA 20136                                     P‐0030990 11/24/2017             TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATCHISON, RICHARD E.
1577 TURK RD
WARRINGTON, PA 18976                                  P‐0055563 1/22/2018              TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
ATCHISON, RICHARD E.
1577 TURK RD
WARRICGTON, PA 18976                                  P‐0055573 1/22/2018              TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
ATCHLEY, CINDI L.
17697 W STONE MANOR COURT
GRAYSLAKE, IL 60030                                   P‐0005421 10/26/2017             TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATCHLEY, RYAN D.
2205 N WILLAMETTE BLVD
PORTLAND, OR 97217                                    P‐0054000    1/5/2018            TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATEN, DONNA M.
17535 REDBUD ST
HESPERIA, CA 92345                                    P‐0055641 1/23/2018              TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATF INC.
3550 W. PRATT AVE
LINCOLNWOOD, IL 60712                                   2974      11/21/2017              TK Holdings Inc.                              $0.00                                                    $0.00                                $0.00
                                                                                                     Page 150 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 151 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ATHAN, BRENT R.
2249 WESTBOURNE DR
OVIEDO, FL 32765                                    P‐0025361 11/14/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
ATHAN, BRENT R.
2249 WESTBOURNE DR
OVIEDO, FL 32765                                    P‐0025363 11/14/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
ATHANASIO, GEENA M.
101 HILLTOP ROAD
LEVITTOWN, NY 11756                                 P‐0006128 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ATHANASSIADOU, KATERINA
5410 CONNECTICUT AVE NW
APT 219
WASHINGTON, DC 20015                                P‐0039951 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ATHANS, PHILIP G.
ATHANS, DEANNE M.
2006 251ST PL SE
SAMMAMISH, WA 98075                                 P‐0032114 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ATHIPATLA, PRASANTH
310 PRESCOTT DR
CHESTER SPRINGS, PA 19425                           P‐0014521 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ATIEH, LUTFEE S.
1060 N NOYES BLVD
ST. JOSEPH, MO 64506                                P‐0053658    1/2/2018    TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
ATIEH, LUTFEE S.
ATIEH, ELLEN E.
1060 N. NOYES BLVD
ST. JOSEPH, MO 64506                                P‐0053659    1/2/2018    TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
ATKINS, ALLISON
10137 W. ILLINI ST
TOLLESON, AZ 85353                                  P‐0007638 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ATKINS, CHARLES R.
336 HARTSFIELD DRIVE
EASLEY, SC 29642                                    P‐0023954 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ATKINS, CLINTON
2052 PINE FIELD COURT
NORTH CHARLESTON, SC 29405                          P‐0007951 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ATKINS, DAVID W.
208 PEACH TREE LN
DOBSON, NC 27017                                      4359      12/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ATKINS, GEORGE R.
367 HEBRON RD.
ANDOVER, CT 06232                                   P‐0005561 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ATKINS, PAUL S.
ATKINS, MIKIYO O.
15017 87TH AVE NE
KENMORE, WA 98028                                   P‐0024525 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ATKINS, PAUL S.
ATKINS, MIKIYO O.
15017 87TH AVE NE
KENMORE, WA 98028                                   P‐0024558 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ATKINS, TRACY LITTLE
920 LIBERTY LN
FAYETTEVILLE, NC 28311                                2825      11/16/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
ATKINS, WARREN
2168 MOUNT SHASTA DRIVE
SAN PEDRO, CA 90732‐1327                            P‐0035248 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 151 of 3871
                                             Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 152 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
ATKINSON, CHRISTOPHER M.
1726 TOLEDANO ST.
NEW ORLEANS, LA 70115                             P‐0026535 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATKINSON, DONALD M.
7 BLOSSOM LANE
FLEMINGTON, NJ 08822                              P‐0037868 12/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATKINSON, KEN
9579 VELVET LEAF CIRCLE
SAN RAMON, CA 94582                                 1365      11/4/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
ATKINSON, LARRY R.
1290 KUHN ROAD
BOILING SPRINGS, PA 17007                         P‐0046077 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATKINSON, RICK M.
ATKINSON, ALEXIS M.
6610 W RANDOLPH DR
BOISE, ID 83709                                   P‐0045200 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATKINSON, ROBERT
815 E. CUCHARRAS ST.
COLORADO SPRINGS, CO 80903                        P‐0041771 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATKINSON, SHEILA
P.O. BOX 2454
MISSION VIEJO, CA 92690                           P‐0054729 1/14/2018      TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
ATKINSON, TERRI L.
502 WOOD HVN
LIVINGSTON, TX 77351                              P‐0002405 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATKINSON‐HORAN, SUE A.
HORAN, BRIAN S.
13507 62ND AVE E
PUYALLUP, WA 98373                                P‐0028762 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATLANTA ASBURY TOY 2 L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058125 6/19/2018      TK Holdings Inc., et al .                 $3,785,720.00                                                                                $3,785,720.00
ATLANTA TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                        P‐0047731 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATLANTA TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                        P‐0056771    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATLANTIC BOSTON CONSTRUCTION,
ATLANTIC BOSTON CONSTRUCTION,
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                  P‐0039862 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATLANTIC BOSTON CONSTRUCTION,
ATLANTIC BOSTON CONSTRUCTION,
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                  P‐0039863 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATLANTIC BOSTON CONSTRUCTION,
ATLANTIC BOSTON CONSTRUCTION,
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                  P‐0039864 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ATLANTIC TOOL & DIE
19963 PROGRESS DR.
CLEVELAND, OH 44149                                 2932      11/17/2017      TK Holdings Inc.                              $0.00                                                     $0.00                               $0.00
                                                                                         Page 152 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 153 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ATLAS COPCO COMPRESSORS LLC
48434 MILMONT DR
FREMONT, CA 94538                                    120      9/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ATLAS COPCO COMPRESSORS LLC
48434 MILMONT DR
FREMONT, CA 94538                                    364     10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ATLAS COPCO COMPRESSORS LLC
GABRIELA DAVALOS
22649 83RD AVE. SOUTH
KENT, WA 98032                                       562     10/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ATTAR, MEHDI
SHISHEHGAR, NASRIN
7322 BELPINE PL
RANCHO CUCAMONGA, CA 91730                         P‐0017566 11/6/2017    TK Holdings Inc., et al .                   $40,000.00                                                                                   $40,000.00
ATTAR, MEHDI
SHISHEHGAR, NASRIN
7322 BELPINE PL
RANCHO CUCAMONGA, CA 91730                         P‐0018018 11/6/2017    TK Holdings Inc., et al .                   $40,000.00                                                                                   $40,000.00
ATTERBERRY, JACQUELINE
701 CREST WELL CIRCLE
ATLANTA, GA 30331                                  P‐0016181 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ATTWOOD, DAVID J.
1225 TOWN CENTER, #909
PFLUGERVILLE, TX 78660                             P‐0001408 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ATWATER, DAVID C.
ATWATER, KATHLEEN S.
1775 ROUND LAKE RD
INTERLOCHEN, MI 49643                              P‐0015051 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ATWOOD, JOYCE A.
260 W. HARBORD ST.
LAKE ALFRED, FL 33850                              P‐0001717 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ATYEO, JANELLE L.
818 N. DULUTH AVE.
SIOUX FALLS, SD 57104                              P‐0033533 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AU YEUNG, ADRIAN C.
1106 MUNICH TERRACE
SUNNYVALE, CA 94089                                P‐0014386 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AU, DEBRA L.
208 OREJA DE ORO DRIVE SE
RIO RANCHO, NM 87124‐1321                          P‐0003717 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AU, EDISON
9 HIGHMOUNT AVE.
WARREN, NJ 07059                                   P‐0045822 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AU, EDISON
JENG, WINNIE
9 HIGHMOUNT AVE.
WARREN, NJ 07059                                   P‐0045823 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AU, HERBERT R.
AU, BARBARA D.
208 OREJA DE ORO DRIVE SE
RIO RANCHO, NM 87124‐1321                          P‐0003599 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AU, PAMELA J.
20325 N UPPER PASS RD
PRESCOTT, AZ 86305                                 P‐0007107 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 153 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 154 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
AU, WAIMING
14655 NW HEATHMAN LANE
PORTLAND, OR 97229                                  P‐0015757 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AU, WAIMING
14655 NW HEATHMAN LANE
PORTLAND, OR 97229                                  P‐0015763 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUBERT, KIM T.
7811 SANDPIPER DR
NEW ORLEANS, LA 70128                               P‐0026293 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUBIN, KAREN R.
139 SMITH ROAD
BASTROP, TX 78602                                   P‐0023243 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUBIN, KAREN R.
139 SMITH ROAD
BASTROP, TX 78602                                   P‐0031788 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUBLE, JULIE R.
AUBLE, WILLIAM P.
111 WHITE LAKE CT
CARY, NC 27519‐9510                                 P‐0011757 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUBLE, WILLIAM P.
AUBLE, JULIE R.
111 WHITE LAKE CT
CARY NC 27519‐9510
                                                    P‐0014295 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUBREY, JOAN K.
1233 GARDENGATE CIRCLE
GARLAND, TX 75043                                   P‐0045874 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUBREY‐DEBRUYNE, NADIA
17548 CANVASBACK
CLINTON TOWNSHIP, MI 48038                          P‐0014762 11/3/2017    TK Holdings Inc., et al .                     $640.00                                                                                       $640.00
AUBUCHONT, JESSICA L.
711 HOUSTON DR
MONROE                                              P‐0042412 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUBUCHONT, JOHN B.
711 HOUSTON DR
MONROE, NC 28110                                    P‐0042406 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUBUCHONT, JONATHAN F.
43 HILLCREEK BLVD
CHARLESTON, SC 29412                                P‐0049983 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUCOIN, REBECCA S.
2824 LAWNWOOD DRIVE
OCEAN SPRINGS, MS 39564‐5507                        P‐0010145 10/30/2017   TK Holdings Inc., et al .                       $10.00                                                                                       $10.00
AUDELO, ADRIAN
825 COLORADO AVE
CHULA VISTA, CA 91911                               P‐0019395 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUDETTE, JESSE J.
755 BEACON CIRCLE
SPRINGFIELD, MA 01119                               P‐0005397 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUDI BEDFORD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056762   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUDI CHANDLER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047532 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 154 of 3871
                                               Case 17-11375-BLS                   Doc 4247                  Filed 10/26/20                    Page 155 of 1950
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                           Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date                     Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                               Amount                                                    Amount
AUDI CHANDLER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056719    2/5/2018            TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI CHANTILLY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047523 12/22/2017             TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI CHANTILLY
DIERDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056878    2/5/2018            TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI EATONTOWN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFILED HILLS, MI 48302                          P‐0047518 12/22/2017             TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI EATONTOWN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056880    2/5/2018            TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0049010 12/22/2017             TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056785    2/5/2018            TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI FAIRFIELD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048552 12/22/2017             TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI FAIRFIELD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056807    2/5/2018            TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI MENTOR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048393 12/22/2017             TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI MENTOR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056774    2/5/2018            TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI MÉXICO S.A. DE C.V.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                    3450      11/27/2017              TK Holdings Inc.                              $0.00                          $8,100,000.00                                           $8,100,000.00
AUDI MÉXICO S.A. DE C.V.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                    3490      11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.          $8,100,000.00                                                                                 $8,100,000.00



                                                                                                   Page 155 of 3871
                                               Case 17-11375-BLS               Doc 4247                  Filed 10/26/20                    Page 156 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                           Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date                 Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                           Amount                                                    Amount
AUDI MÉXICO S.A. DE C.V.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                    3538      11/27/2017   Takata de Mexico, S.A. de C.V.                                                      $8,100,000.00                                           $8,100,000.00
AUDI MÉXICO S.A. DE C.V.
DAVIS POLK & WARDWELL LLP
ATTN: TIMOTHY GRAULICH AND ARYEH FALK
450 LEXINGTON AVE
NEW YORK, NY 10017                                    3654      11/27/2017   Strosshe‐Mex, S. de R.L. de C.V.              $8,100,000.00                                                                                 $8,100,000.00
AUDI NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047715 12/22/2017         TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056718    2/5/2018        TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI SOUTH COAST
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047714 12/22/2017         TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI SOUTH COAST
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLAINE, MI 48302                                    P‐0056773    2/5/2018        TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI STEVENS CREEK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047603 12/22/2017         TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI STEVENS CREEK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056825    2/5/2018        TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047698 12/22/2017         TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056846    2/5/2018        TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI TYSONS CORNER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047565 12/22/2017         TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI TYSONS CORNER
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056783    2/5/2018        TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUDI WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047635 12/22/2017         TK Holdings Inc., et al .                        $0.00                                                                                          $0.00



                                                                                               Page 156 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 157 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
AUDI WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056761    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUDIGE, MELINDA
50 MAPLE AVE.
APT. 205
SPRINGFIELD, NJ 07081                                 931       10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AUDIT BEDFORD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047524 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUDITORE, CHRISTOPHER A.
203 HOLMSTROM ST
HUTTO, TX 78634                                     P‐0055271 1/19/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUFDENSPRING, BARBARA J.
1316 WEBSTER FOREST COURT
WEBSTER GROVES, MO 63119                            P‐0014488 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUGHENBAUGH, MICHAEL W.
AUGHENBAUGH, SIERRA J.
8525 NE 15TH ST
VANCOUVER, WA 98664                                 P‐0032116 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUGOUSTATOS, PATRICIA WINKLE
521 SALIDA ROAD
HASLET, TX 76052                                      4339      12/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AUGSPURGER, SHARON K.
2610 E 88TH ST 8
TULSA, OK 74137‐1197                                P‐0043009 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUGST, MARY
NO ADDRESS PROVIDED
                                                    P‐0027228 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUGUST, DAVID S.
AUGUST, ANITA J.
300 NW 8TH AVE. #707
PORTLAND, OR 97209                                  P‐0039470 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUGUST, GARY K.
1808 CRAGIN DRIVE
BLOOMFIELD HILLS, MI 48302                          P‐0040506 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUGUST, GARY K.
1808 CRAGIN DRIVE
BLOOMFIELD HILLS, MI 48302                          P‐0044451 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUGUSTE, DANIELLE M.
8669 WHITE SWAN DR. UNIT 101
TAMPA, FL 33614                                     P‐0001385 10/21/2017     TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
AUGUSTINE, KRISTEN
915 CARR STREET, APT 100
LAKEWOOD, CO 80214                                  P‐0046582 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUGUSTINE, SELMA A.
1852 W. 77TH STREET
LOS ANGELES, CA 90047                               P‐0052069 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUGUSTINY, PATRICIA D.
7200 N RIDGE BLVD
UNIT 4D
CHICAGO, IL 60645 2073                              P‐0025141 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 157 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 158 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
AUGUSTYN, MARTA
11509 BERTRAM ST
WOODBRIDGE, VA 22192                               P‐0052475 12/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUJLA, GULSHAN
2107 E AXELSON DR
FRESNO, CA 93730                                   P‐0052275 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUKER, AMY C.
104 LINDA CIRCLE
DOWNINGTOWN, PA 19335                              P‐0011586 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AULENSI, ANGELO
2116 CLEARWOOD CT
SHELBY TWP, MI 48316‐1042                          P‐0031909 11/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AULENTA, DARLENE J.
553 ROSE LN.
BARTLETT, IL 60103                                 P‐0008926 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AULS, REGINA S.
5142 UPTON RD N
COLUMBUS, OH 43232‐5242                            P‐0037217 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AULTZ, PAULA B.
5225 SCENIC DRIVE
LITTLE ROCK, AR 72207                              P‐0046004 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AULWURM, DAVID STEPHEN
1515 HEAVENLY VIEW TRAIL
RENO, NV 89523                                       2268      11/11/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AUMANN, WALKER
HILLINGER, SHANNON
1228 23RD AVE E
SEATTLE, WA 98112                                  P‐0018720 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUMENT, LORI A.
40 W. FREDERICK ST.
MILLERRSVILLE, PA 17551                            P‐0017762 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUNE, MARVIN F.
AUNE, PATRICIA J.
208 3RD AVE SE, BOX 31
DUTTON, MT 59433                                   P‐0039003 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AURNHAMMER, DONALD J.
2965 KACHINA WAY
RANCHO CORDOVA, CA 95670‐5633                      P‐0040235 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSLANDER, GARY M.
4230 EDGEMONT STREET
PHILA, PA 19137                                    P‐0012238 11/1/2017      TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
AUSMER, SHANNON
306 S FRANKLIN DR
RAYMORE, MO 64083                                  P‐0052108 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTEROMACAVINTA, MARIA
100 CLEAVELAND RD. APT. 2
PLEASANT HILL, CA 94523                            P‐0053557    1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, ADAM
6011 GASTON AVE. #202
DALLAS, TX 75214                                     4611       1/1/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
AUSTIN, APRIL C.
14520 DELCASTLE DRIVE
BOWIE, MD 20721                                    P‐0026331 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, BRIAN
101 HEDGEWOOD CT
FLETCHER, NC 28732                                 P‐0016829 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 158 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 159 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
AUSTIN, BRITNEY G.
2727 ALCORN DR APT# 15
VICKSBURG, MS 39183                                P‐0012399 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, BRITNEY G.
2727 ALCORN DR APT# 15
VICKSBURG, MS 39183                                P‐0012420 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, CHRISTOPHER
21516 43RD AVE CT E
SPANAWAY, WA 98387‐6842                              2181     11/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AUSTIN, CYNTHIA J.
8528 CARDINAL ST
LENEXA, KS 66219                                   P‐0023114 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, DAVID E.
2328 NE 20TH AVE
PORTLAND, OR 97212                                 P‐0030029 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, DAVID T.
AUSTIN, MARY ANNE T.
36 RIVERSIDE DRIVE
ROTTERDAM JCT., NY 12150                           P‐0034598 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, ERNEST R.
AUSTIN, LINDA L.
405 DAVIS AVE
FLORENCE, AL 35633                                 P‐0038726 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, H MATTSON
40 MARIE ST
SAUSALITO, CA 94965                                P‐0034068 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, HEATH M.
AUSTIN, BARBARA J.
402 E OAKLAND AVE.
LUVERNE, MN 5615                                   P‐0017351 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, ILONA
32337 GRAND PARKE BLVD
FERNANDINA BEACH, FL 32034                         P‐0033472 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, JENNIFER S.
21508 50TH AVE W #D4
MOUNTLAKE TERRAC, WA 98043                         P‐0022569 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, JOSEPH E.
902 DELRAN PLACE
UPPER MARLBORO, MD 20774                           P‐0007954 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, JULI D.
AUSTIN, JOHN D.
612 HAYES DR
TWIN FALLS, ID 83301                               P‐0036930 12/5/2017    TK Holdings Inc., et al .                   $10,401.00                                                                                   $10,401.00
AUSTIN, JULI D.
AUSTIN, JOHN D.
612 HAYES DR
TWIN FALLS, ID 83301                               P‐0036965 12/5/2017    TK Holdings Inc., et al .                    $8,035.00                                                                                    $8,035.00
AUSTIN, JULIE
101 HEDGEWOOD CT
FLETCHER, NC 28732                                 P‐0016822 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, KAREN
10709 US HIGHWAY 431
UTICA, KY 42376                                    P‐0045783 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, KAREN L.
1317 ONEIL STREET
HOUSTON, TX 77019                                  P‐0014071 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 159 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 160 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
AUSTIN, LAQUITA
608 CARRINGTON PLACE
ARDEN, NC 28704                                     P‐0031971 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, LARRY J.
JACKSON, BARBARA A.
SPRINGLEAF FINANCIAL SERVICES
2017 FLAGLER STREET
P.O. BOX 1871
QUINCY, FL 32353                                    P‐0043246 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, LARRY J.
JACKSON, BARBARA A.
SPRINGLEAF FINANCIAL SERVICES
2017 FLAGLER ST.
P.O. BOX 1871
QUINCY, FL 32351                                    P‐0053044 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, LARRY J.
JACKSON, BARBARA A.
SPRINGLEAF FINANCIAL SERVICES
2017 FLAGLER ST.
P.O. BOX 1871
QUINCY, FL 32351                                    P‐0053097 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, LAUREN
2022 BALTIMORE ROAD L33
ROCKVILLE, MD 20851                                 P‐0010650 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, MARTHA E.
AUSTIN, JOHN J.
116 BEAVER DAM REACH
REHOBOTH BEACH, DE 19971                            P‐0009546 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, MATT
251 N VENTURA AVE #19
VENTURA, CA 93001                                   P‐0046485 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, MORRIS R.
19 ADAIR TRAIL
DALLAS, GA 30157                                    P‐0049103 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, NATALIE C.
1411 W EUCLID AVE
ARLINGTON HEIGHT, IL 60005                          P‐0031288 11/25/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
AUSTIN, PATRICIA
111 WEST WESTMORELAND ROAD
FALLS CHURCH, VA 22046                              P‐0009726 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, RENEE
113 WINDHAM RD
DERRY, NH 03038                                     P‐0025384 11/14/2017   TK Holdings Inc., et al .                     $350.00                                                                                       $350.00
AUSTIN, THOMAS W.
935 HORNER RD
LAS CRUCES, NM 88007                                P‐0055691 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN, WILLIAM F.
7 BELDENWOOD ROAD
SIMSBURY, CT 06070                                  P‐0039753 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTIN‐AYELE, KATIE B.
1314 NE 78TH AVE
PORTLAND, OR 97213                                  P‐0048779 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AUSTRIA, EILEEN R.
5410 W BERENICE AVE
CHICAGO, IL 60641                                   P‐0027576 11/14/2017   TK Holdings Inc., et al .                    $1,295.32                                                                                    $1,295.32


                                                                                         Page 160 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 161 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
AUSTRIAN MOTORS, LTD
627 14TH STREET NW
ATLANTA, GA 30318                                     P‐0047680 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AUTEN, WILLIAM F.
AUTEN, LYNNE L.
41782 DAWN DRIVE
PELICAN RAPIDS, MN 56572                              P‐0037622 12/8/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AUTEN, WILLIAM F.
41782 DAWN DRIVE
PELICN RAPIDS, MN 56572                               P‐0037623 12/8/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AUTH, THOMAS L.
8151 W LIBERTY RD
ANN ARBOR, MI 48103                                   P‐0011178 10/31/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AUTILIO, JOSEPH R.
116 BRIGHTON STREET
BELMONT, MA 02478                                     P‐0045957 12/24/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AUTO DEALER CLAIMANTS (SEE ATTACHED EXHIBIT A)
MANTESE HONIGMAN, P.C.
JORDAN B. SEGAL
1361 E BIG BEAVER RD
TROY, MI 48083                                          3558    11/27/2017      TK Holdings Inc.                       $16,800,000.00                                                                               $16,800,000.00
AUTO DEALER CLAIMANTS (SEE EXHIBIT A)
MANTESE HONIGMAN, P.C.
JORDAN B. SEGAL
1361 E. BIG BEAVER RD
TROY, MI 48083                                          3520    11/27/2017      TK Holdings Inc.                               $0.00                                                                                         $0.00
AUTO PLAZA
STEPHANIE MCCOY
2000 VINCE ROAD
NICHOLASVILLE, KY 40356                               P‐0025838 11/15/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AUTO PLAZA
STEPHANIE MCCOY
2000 VINCE ROAD
NICHOLASVILLE, KY 40356                               P‐0025857 11/15/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AUTO PLAZA
STEPHANIE MCCOY
2000 VINCE ROAD
NICHOLASVILLE, KY 40356                               P‐0025863 11/15/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AUTO PLAZA
2000 VINCE ROAD
NICHOLASVILLE, KY 40356                               P‐0025869 11/15/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AUTO PLAZA
2000 VINCE ROAD
NICHOLASVILLE, KY 40356                               P‐0025880 11/15/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AUTO PLAZA
STEPHANIE MCCOY
2000 VINCE ROAD
NICHOLASVILLE, KY 40356                               P‐0025964 11/15/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
AUTO SALE LLC, GREENLAND
JABER, JABER N.
GREENLAND AUTO SALE LLC
2523 RUSSELLVILLE RD
BOWLING GREEN, KY 42101                               P‐0011544 11/1/2017    TK Holdings Inc., et al .                      $6,500.00                                                                                    $6,500.00




                                                                                           Page 161 of 3871
                                              Case 17-11375-BLS             Doc 4247                  Filed 10/26/20                    Page 162 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin     Total Current
                  Creditor Name and Address        Claim No. Claim Date               Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                        Amount                                                   Amount
AUTOLIV ‐ AS NORMA (ESTONIA)
MORRISON & FOERSTER LLP
ATTN: MARK LIGHTNER
250 WEST 55TH STREET
NEW YORK, NY 10019‐9601                              3699    11/27/2017           TK Holdings Inc.                             $0.00                                                     $0.00                                $0.00
AUTOLIV CANKOR OTOMOTIV
MORRISON & FOERSTER LLP
ATTN: MARK LIGHTNER
250 WEST 55TH STREET
NEW YORK, NY 10019‐9601                              3659    11/27/2017           TK Holdings Inc.                             $0.00                                                     $0.00                                $0.00
AUTOLIV ROMANIA SRL
MORRISON & FOERSTER LLP
ATTN: MARK LIGHTNER
250 WEST 55TH STREET
NEW YORK, NY 10019‐9601                              3658    11/27/2017           TK Holdings Inc.                                                                                       $0.00                                $0.00
AUTOMATION INTERNATIONAL LIMITED
13006 MULA LANE
STAFFORD, TX 77477                                    25      7/11/2017           TK Holdings Inc.                             $0.00                                                                                          $0.00
AUTOMATION INTERNATIONAL LIMITED
13006 MULA LANE
STAFFORD, TX 77477                                   447     10/23/2017           TK Holdings Inc.                             $0.00                                                                                          $0.00
AUTOMOTIVE DISMANTLERS AND
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                    P‐0049012 12/22/2017       TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUTOMOTIVE QUALITY & LOGI
JUSTIN MILLER
PO BOX 703150
PLYMOUTH, MI 48170                                   246     10/17/2017   Strosshe‐Mex, S. de R.L. de C.V.                     $0.00                                                                                          $0.00
AUTOMOTIVE RENTALS INC
PRINCE ALTEE THOMAS ESQUIRE
2000 MARKET ST 20TH FLR
PHILADELPHIA, PA 19103                             P‐0053053 12/27/2017       TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUTON, MISTY K.
2688 KITE DRIVE
LENOIR, NC 28645                                   P‐0028399 11/18/2017       TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUTONATION, INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                   P‐0049364 12/26/2017       TK Holdings Inc., et al .             $1,942,858,200.00                                                                              $1,942,858,200.00
AUTREY, BROOKS B
PO BOX 182
WETUMPKA, AL 36092                                   2094     11/6/2017           TK Holdings Inc.                             $0.00                                                                                          $0.00
AUTREY, WILLIAM P.
3172 RIVA RD
RIVA, MD 21140                                     P‐0017040 11/6/2017        TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUTRY ROBINSON, BEVERLY R.
8662 US HIGHWAY 701 N
ELIZABETHTOWN, NC 28337                            P‐0033632 11/29/2017       TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
AUTRY, KELLY
BAYLESS, MONA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                             P‐0044097 12/21/2017       TK Holdings Inc., et al .                        $0.00                                                                                          $0.00



                                                                                            Page 162 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 163 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
AUTRY, SHARON A.
NO ADDRESS PROVIDED
                                                   P‐0002140 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AVAGYAN, TINA
1851 WINDSOR PL
PALMDALE, CA 93551                                 P‐0056296 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AVAKIAN, BO
837 RUSSELL LANE
BEDFORD, TX 76022                                  P‐0009864 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AVALOS, JESUS F.
16115 LISCO ST.,
WHITTIER, CA 90603                                 P‐0020213 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AVALOS, OMAR O.
524 POWELL ST
SALINAS, CA 93907                                  P‐0012593 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AVALOSMEDRANO, CARLOS E.
P.O. BOX 3914
CHICO, CA 95927‐3914                               P‐0048955 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AVANCE, ROMAINE
3027 ENTERPRISE AVE APT. E
FAYETTEVILLE, NC 28306                               218     10/19/2017      TK Holdings Inc.                          $5,000.00                                                                                     $5,000.00
AVANESSIAN, BELLA K.
222 E 34TH ST
APT 2322
NEW YORK, NY 10016                                 P‐0057170 2/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AVANS, KIMBERLY G.
6166 SPRING PLACE RD SE
CLEVELAND, TN 37323                                P‐0009092 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AVANT, CHARLES E.
302 LAURELWOOD TRAIL
AUSTIN, TX 78746                                   P‐0018966 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AVANT, PAULA M.
5587 ERSHIRE CT
APT 101
VIRGINIA BEACH, VA 23462                           P‐0022175 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AVELAR, BRIAN E.
407 IVORY CIR
AURORA, CO 80011                                   P‐0013821 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AVENUES MOTORS LTD. D/B/A COG
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052721 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AVENUES MOTORS, LTD.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058052 6/20/2018    TK Holdings Inc., et al .                 $2,036,280.00                                                                                $2,036,280.00
AVERETT, CHRISTOPHER G.
11266 SOUTH ADAMS AVE
YUMA, AZ 85365                                     P‐0035541 12/4/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
AVERILL, LAURA E.
92 MCINTOSH LANE
BEDFORD, NH 03110                                  P‐0005923 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
AVERKAMP, TERRANCE F.
NO ADDRESS PROVIDED
                                                   P‐0019628 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                        Page 163 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 164 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
AVERY, CYNTHIA
39555 FOX TRAIL RD W
SOLDOTNA, AK 99669                                    P‐0020415 11/8/2017    TK Holdings Inc., et al .                     $120.00                                                                                       $120.00
AVERY, JOHN D.
6394 PAT AVE
PORT ARTHUR, TX 77640‐1255                            P‐0021853 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVERY, MARJORIE M.
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043953 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
AVERY, REGAN E.
95 LOUGHLIN AVE
COS COB, CT 06807                                     P‐0049034 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVERY, RONALD
15 SAFFRON DR
LUMBERTON, NJ 08048‐4221                              P‐0032692 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVERY, V.
13325 TWIN CIRCLE COURT
POWAY, CA 92064‐2996                                  P‐0029379 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVERYT, RON
AVERYT, RON
8920 REDBANK RD
REDDING, CA 96001                                     P‐0015253 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVGERIS, MANDY R.
AVGERIS JR, JOHN G.
1200 IRONWOOD DR
EAGLE POINT, OR 97524                                 P‐0033725 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, DANIEL
AVILA, JOSE A.
433 WST 8TH ST
DALLAS, TX 75208                                      P‐0048637 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, DAVID A.
3823 W. 190TH ST
TORRANCE, CA 90504                                    P‐0013801 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, DIANA
AVILA, GABRIEL
1725 CRIPPLE CREEK DR UNIT 2
CHULA VISTA, CA 91915                                 P‐0014796 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, KARLA S.
12221 CARROLL CREEK RUN
FORT WAYNE, IN 46818                                  P‐0034335 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, LAURA
16730 ALWOOD ST.
LA PUENTA, CA 91744                                   P‐0048128 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, MARIA
5113 PIKES PEAK DRIVE
EL PASO, TX 79904                                     P‐0050518 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, MARIELENA
21326 LASSO DRIVE
DIAMOND BAR, CA 91765                                 P‐0036618 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, MARIELENA
AVILA, MARIA E.
21326 LASSO DRIVE
DIAMOND BAR, CA 91765                                 P‐0036683 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 164 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 165 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
AVILA, MARY E.
AVILA, TOMAS M.
35 HERITAGE AVE
VLOVIS, CA 93619                                     P‐0018733 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, MARY E.
AVILA, TIMAS M.
35 HERITAGE AVE
CLOVIS, CA 93619                                     P‐0029638 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, MARY E.
AVILA, TOMAS M.
35 HERITAGE AVE
CLOVIS, CA 93619                                     P‐0029641 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, MARY E.
35 HERITAGE AVE
CLOVIS, CA 93619                                     P‐0029734 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, NANCY M.
AVILA, NANCY M.
10623 RUOFF AVENUE
WHITTIER, CA 90604                                   P‐0013133 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, ROBERT
AVILA, ROBERT
2451 KOA DR
RIALTO, CA 92377                                     P‐0018806 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, ROCIO
14362 UPAS CT
FONTANA, CA 92335                                    P‐0029464 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA, VANESSA L.
P.O. BOX 31865
PHOENIX, AZ 85046                                    P‐0050644 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILA‐CALLAHAN, SUSAN F.
CALLAHAN, LAWRENCE B.
4300 RIVERSIDE DR LOT 123
PUNTA GORDA, FL 33982                                P‐0000021 10/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILAN, ELVIRA A.
2234 W. DAKOTA AVE
#128
FRESNO, CA 93705                                     P‐0018080 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILES FLORES, JOHANNA
HC01 BOX 9237
PENUELAS, PR 00624                                   P‐0056168 1/29/2018    TK Holdings Inc., et al .                   $24,736.80                                                                                   $24,736.80
AVILES, CHARLES STEPHEN
30025 ALICIA PKWY G255
LAGUNA NIGUEL, CA 92677                                1884     11/9/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AVILES, EDNA R.
14751 SEATTLE SLEW PLACE
ORLANDO, FL 32826                                    P‐0001471 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILES, EDNA R.
14751 SEATTLE SLEW PLACE
ORLANDO, FL 32826                                    P‐0019543 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVILES, MARIA
6223 FLORA AVE
BELL, CA 90201                                       P‐0054945 1/16/2018    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
AVILES, RICHARD A.
1417 PINAR DR.
ORLANDO, FL 32825                                    P‐0015410 11/4/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00


                                                                                          Page 165 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 166 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
AVINA, KATHRINE M.
1302 SUNDANCE
STEPHENVILLE, TX 76401                               P‐0033480 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVISTO, PETER
610 ELINOR ST
CHATTANOOGA, TN 37405                                P‐0056834   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVISTO, PETER R.
610 ELINOR STREET
CHATTANOOGA, TN 37405                                P‐0056832   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AVISTO, PETER R.
610 ELINOR STREET
CHATTANOOGA, TN 37405                                P‐0056841   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AWA, COLIN M.
AWA, JANE L.
45‐551A ANOI ROAD
KANEOHE, HI 96744                                    P‐0057458 2/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AWAI, CAMERON
28 MANAOLANA PLACE
HILO, HI 96720                                       P‐0020361 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AWE, SUSAN E.
5113 S RIVER PARK PLACE
SIOUX FALLS, SD 57108                                P‐0035015 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AWOSIKA, IDOWU
7717 ARCADIA BLVD
ALEXANDRIA, KY 41001                                 P‐0023458 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AW‐YANG, CASSIE N.
5526 DALHART WAY
SACRAMENTO, CA 95835                                 P‐0045961 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AXD SERVICE INDUSTRIES CORP.
P.O. BOX 39
TENNENT, NJ 07763                                    P‐0025633 11/15/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
AXE, KENNETH B.
AXE, ANN G.
2190 COLLADAY POINT DRIVE
STOUGHTON, WI 53589                                  P‐0028220 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AXE, KENNETH B.
AXE, ANN G.
2190 COLLADAY POINT DRIVE
STOUGHTON, WI 53589                                  P‐0028223 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AXE, KENNETH B.
GORMAN, ANN G.
2190 COLLADAY POINT DRIVE
STOUGHTON, WI 53589                                  P‐0028231 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AXELBAUM, MIRIAM Z.
84 RIVER STREET
APT 1
CAMBRIDGE, MA 02139                                  P‐0012794 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AXELROD, HARRISON A.
1001 WESTERLY DRIVE
MARLTON, NJ 08053‐1073                               P‐0028331 11/18/2017   TK Holdings Inc., et al .                    $1,309.00                                                                                    $1,309.00
AXELSON SR., LAWRENCE J.
263 SHETLAND DR
WILLIAMSVILLE, NY 14221                              P‐0041635 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AXELSON, LAWRENCE J.
263 SHETLAND DR.
WILLIAMSVILLE, NY 14221                              P‐0027514 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 166 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 167 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
AXLEY, VINCENT R.
4605 145TH PL SE
SNOHOMISH, WA 98296                               P‐0027005 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AXLUND, DONALD G.
14638 CORAL BERRY DRIVE
TAMPA, FL 33626                                   P‐0031794 11/26/2017   TK Holdings Inc., et al .                    $1,200.00                                                                                    $1,200.00
AXLUND, DONALD G.
14638 CORAL BERRY DRIVE
TAMPA, FL 33626                                   P‐0031796 11/26/2017   TK Holdings Inc., et al .                     $800.00                                                                                       $800.00
AXTMAN, STEVEN C.
10780 ARMADA AVENUE NORTHWEST
SILVERDALE, WA 98383                              P‐0032230 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AXTON, NEAL R.
DEER, SARAH E.
1625 OXFORD RD
LAWRENCE, KS 66044                                P‐0025064 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AY, HASAN B.
3644 FORE CIRCLE
FARMERS BRANCH, TX 75234                          P‐0041593 12/18/2017   TK Holdings Inc., et al .                     $146.00                                                                                       $146.00
AY, HASAN B.
3644 FORE CIRCLE
FARMERS BRANCH, TX 75234                          P‐0041664 12/18/2017   TK Holdings Inc., et al .                     $146.00                                                                                       $146.00
AYAD, MARYAM
29105 KING ARTHUR CT
WESTLAKE, OH 44145                                P‐0038045 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYAD, SABRY
29105 KING ARTHUR CT
WESTLAKE, OH 44145                                P‐0038043 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYAD, SABRY
29105 KING ARTHUR CT
WESTLAKE, OH 44145                                P‐0038050 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYALA, CECILIA
15765 PINE BLUFF CT.
ADELANTO, CA 92301                                P‐0057956 5/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYALA, FRANCES
7801 SUGAR BROOK CT
ORLANDO, FL 32819                                 P‐0054593 1/13/2018    TK Holdings Inc., et al .                  $200,000.00                                                                                  $200,000.00
AYALA, FRANCES V.
7801 SUGAR BROOK CT
ORLANDO, FL 32819                                 P‐0014909 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYALA, FRANCES V.
7801 SUGAR BROOK CT.
ORLANDO, FL 32819                                 P‐0014932 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYALA, JULIA M.
CALLE FF BOQUE JJ‐4 ALTURAS
VEGA BAJA, PR 00694                               P‐0028103 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYALA, ROBERTO L.
750 SENECA ST
FOUNTAIN HILL, PA 18015                           P‐0039923 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYARZA, HUMBERTO F.
536 JETER STREET
REDWOOD CITY, CA 94062                            P‐0016308 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYAU, ELIZABETH M.
2408 NOTLEY STREET
HONOLULU, HI 96819                                P‐0044269 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                       Page 167 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 168 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
AYCOCK, ERIN S.
AYCOCK, DAVID J.
2403 SOUTH THIRD AVE
WALLA WALLA, WA 99362                               P‐0035682 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYDLETTE III, DERWOOD L.
100 TRENTWOOD DR
COLUMBIA, SC 29223                                  P‐0001578 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYDLETTE III, DERWOOD L.
100 TRENTWOOD DR
COLUMBIA, SC 29223                                  P‐0001598 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYDLETTE III, DERWOOD L.
100 TRENTWOOD DR
COLUMBIA, SC 29223                                  P‐0001656 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYDLETTE, DERWOOD L.
100 TRENTWOOD DR
COLUMBIA, SC 29223                                  P‐0001651 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYELE, MATTHEW E.
1314 NE 78TH AVE
PORTLAND, OR 97213                                  P‐0048911 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYERS, FAITH A.
2104 WEYRICH CT
TULARE, CA 93274                                    P‐0039418 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYERS, IRVINE J.
2104 WEYRICH CT
TULARE, CA 93274                                    P‐0039359 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYERS, JOHN C.
10435 MIDTOWN PARKWAY
UNIT 417
JACKSONVILLE, FL 32246                              P‐0002935 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYERS, KENNETH D.
2037 W ROCKWELL DR
CHANDLER, AZ 85224                                  P‐0023149 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYERS, MICHAEL C.
130 PROSPECT ST
APT 312
EAST ORANGE, NJ 07017                               P‐0031480 11/25/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
AYERS, TONYA N.
2592 CRALEY RD
WRIGHTSVILLE, PA 17368                              P‐0017481 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYERS, VERONICA
7937
3316 SHASTA DR
SAN MATEO, CA 94403                                 P‐0040032 12/13/2017   TK Holdings Inc., et al .                   $17,947.94                                                                                   $17,947.94
AYESTAS, CARLOS
4101 N WOODLAWN AVE
METAIRIE, LA 70006                                  P‐0055745 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYLESWORTH, ALFRED
2006 GILLENWATER ST
BATAVIA, IL 60510                                   P‐0023168 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYON, HECTOR
AYON, MARCELA
16343 E BENBOW ST
COVINA, CA 91722                                    P‐0016839 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYRES, INEZ M.
111 BORDEN ST APT 503E
FALL RIVER, MA 02721                                P‐0039902 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 168 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 169 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
AYRES, LOLITA
3745 E SANDPIPER DR
APT # 3
BOYNTON BEACH, FL 33436                             P‐0018876 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AYYAD, HANAN
14647 S. 94TH AVE
ORLAND PARK, IL 60462                               P‐0005899 10/26/2017   TK Holdings Inc., et al .                   $28,591.56                                                                                   $28,591.56
AZAM, ZIA R.
410 VILLAGE ORCHARD ROAD
CARY, NC 27519                                      P‐0038136 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AZARY, JO
13 EMS C29A LANE
WARSAW, IN 46582                                    P‐0055938 1/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AZEEZ, AMNOT T.
16731 BEECHNUT ST #304
HOUSTON, TX 77083                                   P‐0017981 11/6/2017    TK Holdings Inc., et al .                   $22,000.00                                                                                   $22,000.00
AZEVEDO, CAROL S.
P. O. BOX 1412
MARIPOSA, CA 95338                                  P‐0036560 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AZINGE, CHINYE
3668 W. MEDICI LANE
INGLEWOOD, CA 90305                                 P‐0057389 2/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AZINGE, CHINYE
3668 W. MEDICI LANE
INGLEWOOD, CA 90305                                 P‐0057390 2/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AZOCAR, CRISTINA L.
1766 9TH AVE
SAN FRANCISCO, CA 94122                             P‐0018404 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AZUA, LUIS
9965 NW 25TH TERRACE
MIAMI, FL 33172                                       194     10/19/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AZUA, LUIS R
12954 SW 49TH TERRACE
MIAMI, FL 33172                                       196     10/19/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
AZURE, ANTHONY H.
CONFORTI, VITALIANA
6210 146TH PL SE
BELLEVUE, WA 98006                                  P‐0045880 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AZURE, ANTHONY H.
6210 146TH PL SE
BELLEVUE, WA 98006                                  P‐0045885 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AZZOLINE, SALVATORE V.
276 PRESIDENT ST
SADDLE BROOK, NJ 07663                              P‐0017554 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
AZZOLINE, SALVATORE V.
276 PRESIDENT ST
SADDLE BROOK, NJ 07663                              P‐0017573 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
B., DONNA M.
P.O. BOX 736
OSSIPEE, NH 03864                                   P‐0026882 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
B., W. D.
11505 W 155TH TER
O, KS 66221                                         P‐0053389 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAAL, TIMOTHY
1407 REVERE ST
SANTA MARIA, CA 93455                               P‐0030810 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 169 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 170 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BAANRUD, NANCY L.
53845 OAK LEAF TRL
LEONARD, MN 56652                                  P‐0040219 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAARLEY, TINA L.
302 E 13TH STREET
ANTIOCH, CA 94509                                  P‐0052080 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAATZ, DAWN J
408 S CHERRY STREET
WESTFIELD, IN 46074                                  2857    11/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BABA, GREGORY
PO BOX 773
LOS GATOS, CA 95031                                  1716     11/4/2017      TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
BABADJANIAN, MOUSHEGH M.
1629 BELLFORD AVE.
PASADENA, CA 91104                                 P‐0040535 12/15/2017   TK Holdings Inc., et al .                     $560.00                                                                                       $560.00
BABB, CHRISTOPHER C.
BABB, TRACY L.
8501 CANDELARIA DR
AUSTIN, TX 78737                                   P‐0013841 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BABB, KELLEY R.
331 CARRIAGE DRIVE
NEENAH, WI 54956                                   P‐0048014 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BABB, TRACY L.
BABB, CHRISTOPHER C.
8501 CANDELARIA DR
AUSTIN, TX 78737                                   P‐0013845 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BABBIN, JEFFREY R.
SCHWARTZ, MARLENE B.
28 HIGH STREET
GUILFORD, CT                                       P‐0038762 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BABBITT, LEIGH
4560 NW 113TH AVENUE
SUNRISE, FL 33323                                  P‐0026600 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BABCHUCK, DONNA L.
4707 STONEY TRACE
TALLAHASSEE, FL                                    P‐0036035 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BABCOCK, KENNETH A.
1505 CRYSTAL DR. APT. 615
ARLINGTON, VA 22202‐4118                           P‐0028472 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BABCOCK, RONALD Q.
P.O. BOX 636
BENICIA, CA 94510                                  P‐0012964 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BABENDIR, DONALD
BABENDIR, CAROLE Z.
9306 LAVERGNE
SKOKIE, IL 60077                                   P‐0027153 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BABENKO, OLEKSANDR
9303 WATERSTONE PLACE
BUFORD, GA 30518                                   P‐0039162 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BABER, ALICE
ALICE BABER
6507 HITCHCOCK WAY
SACRAMENTO, CA 95823                               P‐0050803 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BABER, RICHARD B.
5625 60TH AVE NE
NAPLES, FL 34120                                   P‐0015617 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 170 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 171 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
BABER, YOLANDA
4444 PENNIMAN AVE.
OAKLAND, CA 94619                                   P‐0034485 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BABI, MISCHEL D.
2213 W CARSON DRIVE
TEMPE, AZ 85282                                     P‐0003608 10/24/2017   TK Holdings Inc., et al .                    $1,800.00                                                                                     $1,800.00
BABICK, MATHEW
P.O. BOX 923
BELLINGHAM, WA 98227                                P‐0054477 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BABICK, MATHEW
P.O. BOX 923
BELLINGHAM, WA 98227                                P‐0054952 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BABICK, NANCY
P.O. BOX 923
BELLINGHAM, WA 98227                                  4851     2/20/2018      TK Holdings Inc.                          $2,092.00              $0.00              $0.00                                               $2,092.00
BABICK, NANCY
P.O. BOX 923
BELLINGHAM, WA 98227                                P‐0054476 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BABIN, BERWICK P.
4947 REVERE COURT
DOUGLASVILLE, GA 30135                              P‐0010537 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BABIN, HAYWARD J.
1426 CASTLE GLEN DR
HOUSTON, TX 77015                                   P‐0016751 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BABINEC, EUGENE A
POST OFFICE BOX 1287
WESTON, CT 06883                                      1791     11/5/2017      TK Holdings Inc.                          $1,800.00                                                                                     $1,800.00
BABSON, THERESA HEWETT
5070 OWENS RD. NW
ASH, NC 28420                                         472     10/21/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BACAI, YANESSA S.
1441 STOCKTON STREET
SAN FRANCISCO, CA 94133                             P‐0055737 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BACANI, YANESSA S.
1441 STOCKTON STREET
SAN FRANCISCO, CA 94133                             P‐0055738 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BACCARI, JOHN
10 LEDGEMONT DR.
GREENVILLE, RI 02828                                P‐0033980 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BACCARI, LORI
10 LEDGEMONT DR.
GREENVILLE, RI 2828                                 P‐0033978 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BACCHI, CATHERINE S.
128 WATERSFIELD RD
LELAND, NC 28451                                    P‐0001102 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BACCUS, JACOB A.
28 CITADEL DRIVE
AMARILLO, TX 79124                                  P‐0040130 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BACH, ERIC J.
13710 TAYLORCREST
HOUSTON, TX                                         P‐0056057 1/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BACH, PAMELA J.
4650 147TH LANE NW
ANDOVER, MN 55304‐2858                              P‐0051898 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 171 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 172 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BACHEN, JOSEPH R.
139 N. SURREY AVE
VENTNOR, NJ 08406                                   P‐0032717 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACHERMAN, RICHARD S.
325 CLYDE STREET
MELBOURNE BEACH, FL 32951                           P‐0056390   2/2/2018   TK Holdings Inc., et al .                       $50.00                                                                                       $50.00
BACHMAN, FRANK E.
3517 VERNADEAN DR SE
ATLANTA, GA 30339                                   P‐0048808 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACHMAN, PETER W.
2732 HOLLY HILL DR N
HENDERSONVILLE, NC 28791‐2171                       P‐0006351 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACHMANN, JUERGEN
105 ANDREW COURT
CARLISLE, PA 17015                                  P‐0038826 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACHMANN, KARL A.
14002 GEMINI ROAD
APT 1
SPARTA, WI 54656                                    P‐0011032 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACHMANN, KARL A.
14002 GEMINI RD
APT 1
SPARTA, WI 54656                                    P‐0011066 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACHMANN, KRISTEN S.
804 CEDAR KNOB
NASHVILLE, TN 37221                                 P‐0052071 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACHNER, KENNETH I.
1830 HAVENWOOD DRIVE
THOUSAND OAKS, CA 91362                             P‐0019767 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACHNER, MICAH J.
6007 LOST CREEK DRIVE
CORPUS CHRISTI, TX 78413                            P‐0040750 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACHTLER, MARGARET
4783 BLOSSOM DRIVE
DELRAY BEACH, FL 33445‐5323                         P‐0051102 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACIC, HARIS
4081 PAULE AVE
SAINT LOUIS, MO 63125                               P‐0026948 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACKES, APRIL
69 BLACKBERRY RIDGE ROAD
PORTLAND, CT 06480                                  P‐0055027 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACKES, JR., EDWIN C.
10005 LA JOLLA WAY
DENTON, LA 76207                                    P‐0015170 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACKHAUS, ROBERT L.
60 SENTER FARM CT
FUQUAY VARINA, NC 27526                             P‐0002958 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACKUS, KELLY L.
4138 CRYSTAL ST
OCEANSIDE, CA 92056                                 P‐0026902 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACON, DAVID C.
26337 SKY DRIVE
ESCONDIDO, CA 92026                                 P‐0029778 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACON, DOUGLAS S.
1616 QUAILS NEST DRIVE
FORT WORTH, TX 76177                                P‐0003069 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 172 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 173 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BACON, JEAN L.
BACON, PAUL L.
P.O. BOX 7037
FT GORDON, GA                                       P‐0049992 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACON, LYNDA T.
2110 CHARTWELL COURT
LAWRENCEVILLE, GA 30043                             P‐0039075 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BACOT, RAYMOND E.
BACOT, CHERRYL L.
1539 CHINA GROVE TRAIL
TALLAHASSEE, FL 32301                               P‐0002862 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADALIAN, LILI
1982 SW PALM CITY RD. APT. I
STUART, FL 34994                                    P‐0021127 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADALYAN, MIKAYEL
7565 VALMONT ST
TUJUNGA, CA 91042                                   P‐0019082 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADAMI, VINA
15 LAURIE PL
ISELIN, NJ 08830                                    P‐0037616 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADAWI, ELIN
9473 COLONY POINTE EAST DRIVE
INDIANAPOLIS, IN 46250                              P‐0037415 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADAWI, ELIN
9473 COLONY POINTE EAST DRIVE
INDIANAPOLIS, IN 46250                              P‐0037419 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADDERS, KEITH C.
15514 OAK STREET
P.O. BOX 251
HUNTERTOWN, IN 46748                                P‐0045420 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADE, PATTY L.
PATTY BADE
1610 LINDELL BLVD
GRANITE CITY, IL 62040                              P‐0017347 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADEN, PAUL S.
83 MURRAY DR
OLD BRIDGE, NJ 08857                                P‐0007048 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADER, LINDA E.
2290 E MADISON RD
SAINT LOUIS, MI 48880                               P‐0011999 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADER, STEVEN M.
BADER, LAURIE E.
1950 BIRCH HILLS DRIVE
EAU CLAIRE, WI 54701‐9469                           P‐0013484 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADERA, ANDREW M.
3804 WISCONSIN AVE.
BERWYN, IL 60402                                    P‐0054800 1/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADGER, AMY J.
4554 TRICKLE CREEK LN
COLUMBUS, OH 43228                                  P‐0016633 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADGER, DAVID M.
4554 TRICKLE CREEK LN
COLUMBUS, OH 43228                                  P‐0016620 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 173 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 174 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BADIK, MARC
BADIK, DENISE M.
127 DORCHESTER DRIVE
EAST WINDSOR, NJ 08520                               P‐0008119 10/29/2017   TK Holdings Inc., et al .                  $900,000.00                                                                                  $900,000.00
BADIK, MARC
BADIK, DENISE M.
127 DORCHESTER DRIVE
EAST WINDSOR, NJ 08520                               P‐0008120 10/29/2017   TK Holdings Inc., et al .                  $750,000.00                                                                                  $750,000.00
BADILLO, CASEY
23610 RED OAK LANE
MURRIETA, CA 92562                                   P‐0019126 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADILLO, VIOLA
5528 N.BURTON AVE
SAN GABRIEL 91776, CA 91776                          P‐0057823   4/7/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADINI, ALDO A.
120 WEST 70TH STREET
APT 7D/8D
NEW YORK, NY 10023                                   P‐0032474 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADKE, FREDERICK R.
651 N STRATA VIA WAY
BOISE, ID 83712                                      P‐0003355 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADY, LAWANA R.
3881 LIGHT ARMS PLACE
WALDORF, MD 20602                                    P‐0032381 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BADZYUKH, VALENTYN N.
3105 SCOTTCREST WAY
WAXHAW, NC 28173                                     P‐0001881 10/22/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BADZYUKH, VALENTYN N.
3105 SCOTTCREST WAY
WAXHAW, NC 28173                                     P‐0001913 10/22/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BADZYUKH, VALENTYN N.
3105 SCOTTCREST WAY
WAXHAW, NC 28173                                     P‐0003019 10/24/2017   TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
BAE, JINA
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043675 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BAECHLE, MARK T.
BOX 31
EAST TEXAS, PA 18046                                 P‐0010553 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAEFSKY, MICHAEL D.
CUNNINGHAM, VIRGINIA M.
P.O. BOX 21207
EL SOBRANTE, CA 94820                                P‐0026396 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAEHLER, JOAN
2505 LOGAN LANE
LYNWOOD, IL 60411                                    P‐0019217 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAEK, MISUN
7053 GREELEY STREET
APT 25
TUJUNGA, CA 91042                                    P‐0056655   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAER, ANNABEL J.
3310 MEMORIAL ST
ALEXANDRIA, VA 22306                                 P‐0008057 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 174 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 175 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BAER, BARBARA A.
281 DOG RIDGE
ASHLAND, KY 41102                                   P‐0042677 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAER, CHARLES E.
67 SHELLBARK DRIVE
SAN JOSE, CA 95136                                  P‐0013811 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAER, DENNIS M.
BAER, CHRISTINE M.
1016 MULFORD ST
EVANSTON, IL 60202                                  P‐0046224 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAER, DENNIS M.
BAER, CHRISTINE M.
1016 MULFORD ST
EVANSTON, IL 60202                                  P‐0046227 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAER, JEAN H.
2817 HAMILTON AVENUE
BALTIMORE, MD 21214                                 P‐0030398 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAES, DAVID
2406 SOUTH LYNNRAE LANE
WICHITA, KS 67210                                   P‐0011616 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAES, DAVID
2406 SOUTH LYNNRAE LANE
WICHITA, KS 67210                                   P‐0011782 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAETZHOLD, BARBARA M.
1922 LINCOLN STREET
UNIT 1S
EVANSTON, IL 60201                                  P‐0017840 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAEZ COLON, ERICA
1035 TOWNSHIP CIRCLE
ALPHARETTA, GA 30004                                  1562     11/1/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BAEZ, GUSTAVO
9940 W CALUSA CLUB DR
MIAMI, FL 33186                                     P‐0002128 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAEZ, MICHAEL A.
SALWASSER, MISTY M.
P.O. BOX 2103
CLOVIS, CA 93613                                    P‐0037372 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAEZ, MICHAEL A.
SALWASSER, MISTY M.
P.O. BOX 2103
CLOVIS, CA 93613                                    P‐0037403 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAEZA, ALEJANDRO R.
30262 LINDEN GATE LANE
MENIFEE, CA 92584                                   P‐0028097 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAGAOISAN, JOY
7196 HIDDEN VALLEY DR.
LAMBERTVILLE, MI 48144                              P‐0040538 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAGDASARIAN, LEVICK
31 HALLCREST DR.
LADERA RANCH, CA 92694                              P‐0033615 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAGDASARIAN, LEVICK
31 HALLCREST DR
LADERA RANCH, CA 92694                              P‐0033617 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 175 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 176 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BAGGETT, LARRY K.
BAGGETT, JACQUE L.
3500 W. POINT DR
AMARILLO, TX 79121‐1771                              P‐0040182 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAGHDASSARIAN, ROSTOM A.
2752 PINELAWN DRIVE
LA CRESCENTA, CA 91214                               P‐0015526 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAGIENSKI, PHILLIP
62 BELLS LAKE DR
TURNERSVILLE, NJ 08012                               P‐0014054 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAGINSKI, CAREN L.
2406 VIA MERO
SAN CLEMENTE, CA 92673                               P‐0052089 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAGIS, ELENI
1339 ECHO CREEK ST
HENDERSON, NV 89052                                  P‐0055880 1/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAGLEY, ANNIE E.
2431 MANTON STREET
PHILADELPHIA, PA 19146                               P‐0036092 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAGLEY, JOHN T.
BAGLEY, JILL E.
4349 WOODROSE DRIVE
OROVILLE, CA 95965‐9151                              P‐0038840 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAGNALL, LISA W.
4505 TYNE DR.
DURHAM, NC 27703                                     P‐0007384 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAGNAS, HENAKAYLANI
2805 S. MONROE ST
STOCKTON, CA 95206                                   P‐0023687 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAGNAS, HENRY R.
2805 S. MONROE ST
STOCKTON, CA 95206                                   P‐0023838 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAGRI, NIKHIL
1309 CHEWPON AVE
MILPITAS, CA 95035                                   P‐0014612 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAHENA, ANGELICA J.
3221 BANCROFT DRIVE SPC 43
SPRING VALLEY, CA 91977                              P‐0014940 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAHL, KIRAN
17358 EMERALD CHASE DR
TAMPA, FL 33647                                      P‐0004070 10/25/2017   TK Holdings Inc., et al .                     $275.00                                                                                       $275.00
BAHNIUK, DEAN
2322 LINCOLN AVE
COCONUT GROVE, FL 33133                              P‐0003335 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAHR, ALICE
ROBERT
4120 BEACON LANE
MOBILE, AL 36693                                     P‐0003859 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAHR, ALICE
ROBERT
4120 BEACON LANE
MOBILE, AL 36693                                     P‐0053263 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAHRAMI, NASRIN
4319 DAUNTLESS DR
R.P.V., CA 90275                                       4523    12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                          Page 176 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 177 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
BAHUCHET, ANKE
BAYLESS, NICOLE
1516 WOLLACOTT STREET
REDONDO BEACH, CA 90278                               P‐0014351 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAI, HONGYUN
101 SEAPORT BLVD., STE 500
BOSTON, MA 02210                                      P‐0030065 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAIA, WENDY
3690 PINEDALE ST,
BOULDER, CO 80301                                     P‐0006009 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAIER, ANTHONY L.
4 OVERLOOK DRIVE
JACKSON, NJ 08527                                     P‐0017406 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAIER, BRUCE A.
BAIER, DIANE G.
1873 HARBOR HILL DR.
PELLA, IA 50219                                       P‐0012311 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAIER, JAMES S.
152 GENESEE STREET
AUBURN, NY 13021                                      P‐0017291 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAIER, KEVIN P.
50 LYNDALE AVENUE
BALTIMORE, MD 21236                                   P‐0008764 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAILEY JR, GERALD C.
4344 WILLOUGHHBY LANE
MYRTLE BEACH, SC 29577                                P‐0008721 10/29/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00
BAILEY, AMY J.
761 GHOLSON RD
CLARKSVILLE, TN 37043                                 P‐0019801 11/8/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                     $2,500.00
BAILEY, ASHLEY A.
35 OWE GO STREET
SPENCER, NY 14883                                     P‐0052749 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAILEY, BARBARA
21 MAGNOLIA DRIVE
MARY ESTHER, FL 32569                                 P‐0050885 12/27/2017   TK Holdings Inc., et al .                   $55,000.00                                                                                    $55,000.00
BAILEY, BARBARA
21 MAGNOLIA DRIVE
MARY ESTHER, FL 32569                                 P‐0050985 12/27/2017   TK Holdings Inc., et al .                   $55,000.00                                                                                    $55,000.00
BAILEY, BARBARA I.
21 MAGNOLIA DRIVE
MARY ESTHER, FL 32569                                 P‐0050226 12/27/2017   TK Holdings Inc., et al .                   $55,000.00                                                                                    $55,000.00
BAILEY, BRIAN AND TERRI
280 KING DANIEL LN.
GOLETA, CA 93117                                        2057     11/7/2017      TK Holdings Inc.                          $5,000.00                                 $0.00                                               $5,000.00
BAILEY, BRIAN W.
4571 LANGDON DR
#302
MORRISVILLE, NC 27560                                 P‐0028501 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAILEY, BRUCE E.
353 49TH ST NW
CANTON, OH 44709‐1422                                 P‐0009139 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAILEY, BRUCE E.
353 49TH ST NW
CANTON, OH 44709                                      P‐0009153 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                           Page 177 of 3871
                                               Case 17-11375-BLS                 Doc 4247                  Filed 10/26/20                   Page 178 of 1950
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
BAILEY, BRUCE E.
353 49TH ST NW
CANTON, OH 44709‐1422                               P‐0009159 10/30/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, BRUCE E.
BAILEY, NANCY R.
353 49TH ST NW
CANTON, OH 44709‐1422                               P‐0009169 10/30/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, BRUCE E.
353 49TH ST NW
CANTON, OH 44709‐1422                               P‐0009234 10/30/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, BYRON S.
4796 FORTUNA WAY
SALT LAKE CITY, UT 84124                            P‐0003409 10/24/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, CATHERINE
P.O. BOX 39
ITTA BENA, MS 38941                                   3918     12/6/2017              TK Holdings Inc.                                                 $0.00                                                                     $0.00
BAILEY, CHARLES S.
70 GREEN STREET
CANTON, MA 02021                                      1644     11/2/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                        $0.00
BAILEY, CLORETTA H.
813 WILKINSON CT
MOORE, OK 73160                                     P‐0037563 12/8/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, CYNTHIA
2621 KEZIAH RD
MATTHEWS, NC 28105                                  P‐0030190 11/22/2017           TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BAILEY, DEBRA
2459 OLIVE BRANCH WAY
ORLANDO, FL 32817                                   P‐0032312 11/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, DEBRA P.
2459 OLIVE BRANCH WAY
ORLANDO, FL 32817                                   P‐0032304 11/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, DEBRA P.
2549 OLIVE BRANCH WAY
ORLANDO, FL 32817                                   P‐0032307 11/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, DENISE G.
7917 SNOOK HOOK TRL
AUSTIN, TX 78729                                    P‐0040768 12/15/2017           TK Holdings Inc., et al .                    $9,988.00                                                                                    $9,988.00
BAILEY, DONALD E.
17736 MILLERS SAWMILL RD
SHARPSBURG, MD 21782                                P‐0007430 10/28/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, ELIZABETH A.
252 OLD COLLIERS WAY
WEIRTON, WV 26062                                   P‐0025804 11/15/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, EMILY M.
172 AZALEA DR
HARTWELL, GA 30643                                  P‐0041679 12/18/2017           TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BAILEY, EMILY M.
172 AZALEA DR
HARTWELL, GA 30643                                  P‐0057416 2/20/2018            TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BAILEY, FRANCES L.
POST BOX 651
WOODVILLE, MS 39669                                 P‐0021627 11/10/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, FREDERICK A.
204 BECKER AVENUE
WILMINGTON, DE                                      P‐0041346 12/17/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                                 Page 178 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 179 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BAILEY, GEOFF
100660 OVERSEAS HWY.
KEY LARGO, FL 33037                                 P‐0057199 2/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, GEORGE L.
75 CRANE HILL RD.
STORRS MANSFIELD, CT 06268                          P‐0010521 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, GISELLE M.
413 HELIOTROPE AVE APT A
CORONA DEL MAR, CA 92625                            P‐0022016 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, HAROLD
2512 N WASHINGTON STREET
DENVER, CO 80205                                    P‐0041973 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, JACOB A.
1703 HARBERT VALLEY RD
TOCCOA, GA 30577                                    P‐0002527 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, JACQUELINE
BAILEY, DARRELL
4486 PIPER CT
ANTIOCH, CA 94531                                   P‐0055017 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, JAMES
18001 ARDATH AVE
TORRANCE, CA 90504                                  P‐0013807 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, JOHN
566 E 158TH ST
SOUTH HOLLAND, IL 60473                             P‐0051900 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, JOHN B.
525 HAMPTON PL
PORTSMOUTH, VA 23704                                P‐0009332 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, JOYCE
50 REDLAND WAY
JACKSONVILLE, FL 32218                                1186      11/2/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
BAILEY, KIM L.
6940 DREXEL DRIVE
SEVEN HILLS, OH 44131                               P‐0012817 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, KIMBERLY A.
19 FOUNTAINHEAD CIR
HENDERSON, NV 89052‐6421                            P‐0014101 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, KYLE W.
13612 DAISY CT
CHINO, CA 91710                                     P‐0048329 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, LISA M.
506 THOMPSON STREET
CHARLESTON, WV 25311                                P‐0053872   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, LISA M.
506 THOMPSON STREET
CHARLESTON, WV 25311                                P‐0053873   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, REBECCA L.
6 WILLOW CIRCLE
HUMMELSTOWN, PA 17036                               P‐0012848 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, RENEE D.
5418 E FAIRMOUNT ST
TUCSON, AZ 85712                                    P‐0002711 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, RICHARD T
444 MISTY LANE
BOAZ, AL 35956‐5752                                   1705      11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                          Page 179 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 180 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BAILEY, SHANA
1040 MOUNTAINVIEW RD. NE
APT. 5E
HARTSELLE, AL 35640‐4619                              396     10/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BAILEY, STEPHAN
95 EDINBORO LANE
READING, PA 19605                                   P‐0042616 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, STEVEN C
21933 ARBOR LN
NOVI, MI 48375                                        2331    11/12/2017      TK Holdings Inc.                          $4,536.84              $0.00                                                                 $4,536.84
BAILEY, TIMOTEA S.
1215 MARILYN DRIVE
BATON ROUGE, LA 70815                               P‐0042560 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, TIMOTEA S.
1215 MARILYN DRIVE
BATON ROUGE, LA 70815                               P‐0042565 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, VALERIE
BAILEY, ROBERT B.
3222 69TH ST
#222
GALVESTON, TX 77551                                 P‐0053318 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, WILLIAM
103 HUMMINGBIRD LANE
KATHLEEN, GA 31047‐2249                             P‐0006919 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, WILLIAM
103 HUMMINGBIRD LANE
KATHLEEN, GA 31047‐2249                             P‐0024082 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY, XAVIER
4708 SMALLWOOD RD
COLUMBIA, SC 29223                                  P‐0052502 12/28/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
BAILEYS, DEBORAH S.
30691 HUNT CLUB DR
SAN JUAN CAPISTRANO, CA 92675                       P‐0049438 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEYS, JEREMY E.
30691 HUNT CLUB DRIVE
SAN JUAN CAPO, CA 92675                             P‐0049399 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILEY‐WALKER, LOUISE
PO BOX 371352
LAS VEGAS, NV 89137                                   2490    11/12/2017      TK Holdings Inc.                         $14,132.00              $0.00                                 $0.00                          $14,132.00
BAILIE, GLENN T.
NO ADDRESS PROVIDED
                                                    P‐0044710 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILL, LAWRENCE M.
11886 TAPESTRY LN
MINNETONKA, MN 55305                                P‐0013385 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAILY, JOHN THOMAS
14 SALISBURY WAY
FARMINGTON, CT 06032‐1440                             4374    12/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BAIN, ADAM
1108 W ARROW LAKE COURT
FORT MILL, SC 29707                                   1073     11/1/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BAIN, CALVIN L.
BAIN, MELODY S.
608 23RD ST.
BUTNER, NC 27509‐2011                               P‐0047265 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 180 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 181 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BAIN, CHANEL
500 NORTHSIDE CIR NW
APT E3
ATLANTA, GA 30309                                    P‐0022221 11/10/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BAIN, DOUGLAS H.
BAIN, SUSAN L.
22540 EAGLES WATCH DR
LAND O LAKES, FL 34639                               P‐0017342 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAINES, BEVERLY A.
243 MELBOURNE AVENUE
SYRACUSE, NY 13224‐1636                              P‐0041948 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAINES, BRENDA A.
10622 CLEARVIEW VILLA PLACE
HOUSTON, TX 77025                                    P‐0051654 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAIR, DAVID J.
3929 FARR RD
FRUITPORT, MI 49415                                  P‐0033551 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAIR, TODD R.
220 COLLEGE AVE
SUITE 618
ATHENS, GA 30601‐2714                                P‐0055094 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAIRD, DAVID M.
882 NORVILLE RD.
PENDLETON, KY 40055                                  P‐0033323 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAIRD, KATHLEEN
1017 TULANE DRIVE
MOUNTAIN VIEW, CA 94040                              P‐0035704 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAIRD, STEVEN H.
274 E2ND ST
3F
BROOKLYN, NY 11218                                   P‐0008487 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAITY, EEAABONITA
434 CRITZ ST
WEST POINT, MS 39773                                 P‐0014953 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAJAJ, RAJEEV K
3245 W FULLERTON AVE
CHICAGO, IL 60647                                      2778    11/19/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BAJORIS, JUDY
2596 TIMBER CV
ANNAPOLIS, MD 21401                                  P‐0012249 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAJTAREVIC, ANEL
1806 W. DIVERSEY PKWY.
APT. H
CHICAGO, IL 60614                                    P‐0033179 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAJZATH, ELLEN J.
14476 TRAMORE DR
APT 2
CHESTERFIELD, MO 63017                               P‐0025442 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKADI, EDWARD
210 MANSFIELD DRIVE
SO SAN FRANCISCO, CA 94080                           P‐0051101 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKAN, CHRISTINE
1 FLOOD CIRCLE
ATHERTON, CA 94027                                   P‐0023489 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 181 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 182 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
BAKAN, CHRISTINE
1 FLOOD CIRCLE
ATHERTON, CA 94027                                   P‐0023491 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAKARR, VELMA
9930 GAY DRIVE
UPPER MARLBORO, MD 20772                             P‐0022267 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAKARR, VELMA A.
9930 GAY DRIVE
UPPER MARLBORO, MD 20772                             P‐0022300 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAKE, DENNIS
13730 CRESTON HILLS CT.
MISHAWAKA, IN 46544                                    1255      11/3/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
BAKELMANN, IRENE R.
1813 LAURA LANE
COLLEGE STATION,, TX 77840‐4857                      P‐0045812 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAKER, AARON
930 VIA MIL CUMBRES
UNIT 199
SOLANA BEACH, CA 92075                               P‐0023714 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAKER, AMY
32421 TOWNLINE RD.
ONTONAGON, MI 49953                                    2925      11/17/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BAKER, ANDREW C.
2113 DUNCAN DR.
MEDFORD, OR 97504                                    P‐0022855 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAKER, ANNE L.
ANNE L BAKER
710 SANTA CRUZ ST
SANTA CRUZ, CA 95060                                 P‐0053830    1/3/2018    TK Holdings Inc., et al .                     $200.00                                                                                        $200.00
BAKER, BARRY
810 DEXTER AVE N APT 621
SEATTLE, WA 98109                                    P‐0016821 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAKER, BRADLEY N.
1880 HAYDEN BRIDGE RD
SPRINGFIELD, OR 97477‐1632                           P‐0038107 12/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAKER, BRADLEY N.
1880 HAYDEN BRIDGE RD
SPRINGFIELD, OR 97477‐1632                           P‐0038114 12/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAKER, CALVIN D.
P.O. BOX 6748
WHEELING, WV 26003                                   P‐0037167 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAKER, CALVIN D.
P.O. BOX 6748
WHEELING, WV 26003                                   P‐0037237 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAKER, CARLOS L.
3686 CASEYS COVE
ELLENWOOD, GA 30294                                  P‐0054014    1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAKER, CEDRIC L.
5507 GRANDE GABLES DR.
RICHMOND, TX 77469                                   P‐0002690 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAKER, CHERYL D.
23433 VIA RONDA
MISSION VIEJO, CA 92691                              P‐0022890 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAKER, CHRISTOPHER G.
1604 DEXTER ST
DURHAM, NC 27701                                     P‐0020123 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                            Page 182 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 183 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin     Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                    Amount                                                   Amount
BAKER, DANIEL E.
4607 BADEN LANE
JACKSONVILLE, FL 32210                             P‐0012856 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BAKER, DANIEL E.
4607 BADEN LANE
JACKSONVILLE, FL 32210                             P‐0012871 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BAKER, DANIEL E.
4607 BADEN LANE
JACKSONVILLE, FL 32210                             P‐0013034 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BAKER, DEBORAH C.
3804 HILTON DR
MOBILE, AL 36693                                   P‐0003457 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BAKER, DENISE K.
15 EAST CASS STREET
JOLIET, IL 60432                                   P‐0010903 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BAKER, DENNIS A.
2825 REDWINE RD
ATLANTA, GA 30344                                  P‐0015915 11/4/2017    TK Holdings Inc., et al .                      $245.00                                                                                        $245.00
BAKER, DONALD B.
BAKER, CHRISTINE A.
4050 CLINARD RD
CLEMMONS, NC 27012‐9189                            P‐0014578 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BAKER, DONALD R.
NO ADDRESS PROVIDED
                                                   P‐0013865 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BAKER, DOREEN R.
41897 GRISWOLD ROAD
ELYRIA, OH 44035                                   P‐0033622 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BAKER, EDDIE
NAPLETON LINCOLN MERCURY
12350 S. HONORE ST.
CALUMET PARK, IL 60827                             P‐0023936 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BAKER, ERIC
532 S ZEYN ST
ANAHEIM, CA 92805                                  P‐0030793 11/23/2017   TK Holdings Inc., et al .             $1,000,000,000.00                                                                              $1,000,000,000.00
BAKER, EUNICE
905 LARRY COURT
PHENIX CITY, AL 36869                              P‐0035179 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BAKER, GREGORY R.
600 NE 55TH TERRACE
MIAMI, FL 33137                                    P‐0055369 1/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BAKER, HERBERT H.
112 CRYSTAL REEF DR.
LEAGUE CITY, TX 77573                              P‐0002614 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BAKER, HERBERT H.
112 CRYSTAL REEF DR.
LEAGUE CITY, TX 77573                              P‐0002628 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BAKER, IRENE A.
821 SO. CERRITOS AVE
UNIT 14
AZUSA, CA 91702                                    P‐0024506 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BAKER, JAMES S.
BAKER, TONISE A.
45 LAFFIN LANE
POUGHKEEPSIE, NY 12603                             P‐0029919 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00


                                                                                        Page 183 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 184 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BAKER, JAMES W.
BAKER, DARLENE A.
122 SUMMERS GREEN
GEORGETOWN, TX 78633                               P‐0001808 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, JAMIE K.
6410 FORESTSHIRE DR
DALLAS, TX 75230                                   P‐0008347 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, JEFFREY A.
2290 MILLERS LANE
ZANESVILLE, OH 43701                               P‐0038213 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, JENNIFER
2851 COMPASS COURT #204
FORT BRAGG, NC 28307                                 406     10/23/2017      TK Holdings Inc.                          $3,200.00                                                                                    $3,200.00
BAKER, JOHN M.
8327 PROVENCIA CT
FORT MYERS, FL 33912                               P‐0003655 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, JOHN R.
30 IRIS PL
OLDSMAR, FL 34677                                  P‐0000891 10/20/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BAKER, KAREN
P.O. BOX 54795
OKLAHOMA CITY
OKLAHOMA, OK 73154                                 P‐0041078 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, KAREN J.
P.O. BOX 6748
WHEELING, WV 26003                                 P‐0037170 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, KATHRYN A.
10108 PARKVIEW LANE
ALPHARETTA, GA 30005                               P‐0046236 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, KATHY
WELLER GREEN TOUPS &TERRELL
P O BOX 350
BEAUNMONT, TX 77704                                P‐0027327 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, KELLY L.
4040 26TH AVE. SW APT. 121
SEATTLE, WA 98106                                  P‐0027676 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, KEN L.
CHEN, ERIC
105 HOLLADAY AVE
SAN FRANCISCO, CA 94110                            P‐0028022 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, KENYUNA C.
BAKER, KENYUNA C.
5235 TUSSAHAW XING
MCDONOUGH, GA 30252                                P‐0028372 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, KIMBERLY D.
BAKER, GORDON K.
1835 VANCOUVER DR
HONOLULU, HI 96822                                 P‐0035799 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, LARRY
4601 ESTES PARK RD.
HALTOM CITY, TX 76137                              P‐0003249 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, LARRY H.
29W281 ANDERMAN DRIVE
NAPERVILLE, IL 60564                               P‐0033382 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 184 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 185 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BAKER, LESLIE M.
4601 CREEKSIDE COVE
ATLANTA, GA 30349                                    P‐0051779 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, LESLIE W.
T2T
5133 RAPPOLLA COURT
PLEASANTON, CA 94588                                 P‐0033903 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, LORRY J.
5655 DOLLAR FORGE DR
INDIANAPOLIS, IN 46221                               P‐0004056 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, MACK A.
1305 GARDEN LANE
CORINTH, MS 38834                                    P‐0026677 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, MACK A.
1305 GARDEN LANE
CORINTH, MS 38834                                    P‐0026681 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, MARIA K.
BAKER, TIMOTHY S.
6002 DORA CT.
LOUISVILLE, KY 40214                                 P‐0040241 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, MARIA K.
BAKER, CELIA R.
6002 DORA CT.
LOUISVILLE, KY 40214                                 P‐0040339 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, MARIANNE A.
3378 W 130TH ST
CLEVELAND, OH 44111                                  P‐0008173 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, MARILYNN E.
62866 E SILKWOOD WAY
TUCSON, AZ 85739                                     P‐0017209 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, MARY ANN
BAKER , BRUCE B.
402 ATLANTIC CITY CT
LANOKA HARBOR, NJ 08734                              P‐0045580 12/23/2017   TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
BAKER, MATT C.
1280 SLAYDEN CIRCLE
CLARKSVILLE, TN 37040                                P‐0027745 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, MICHAEL A.
25993 OVERTON DRIVE
DAPHNE, AL 36526                                     P‐0003466 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, MICHAEL A.
BAKER, JUANITA E.
25993 OVERTON DRIVE
DAPHNE, AL 36526                                     P‐0003472 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, MICHAEL J.
908 SE 14TH STREET
CAPE CORAL, FL 33990                                 P‐0052622 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, MICHAEL J.
24122 ROYAL FERN DRIVE
LUTZ, FL 33559                                       P‐0057362 2/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, MICHAEL P.
5009 LOBAUGH DRIVE
VIRGINIA BEACH, VA 23464                             P‐0036291 12/5/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
BAKER, MICHELE
810 DEXTER AVE N APT 621
SEATTLE, WA 98109                                    P‐0016830 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 185 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 186 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BAKER, PAUL D.
BAKER, DIANE M.
7018 44TH STREET N
OAKDALE, MN 55128                                  P‐0015530 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, PAUL F.
340 PIEDMONT GOLF COURSE ROAD
PIEDMONT, SC 29673                                 P‐0005039 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, REGINALD L.
B., J. A.
250 DOCDARBYSHIRE RD. STE.1
N/A
MOULTRIE, GA 31788                                 P‐0014976 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, REGINALD L.
B., J. A.
250 DOCDARBYSHIRE RD STE.1
N/A
MOULTRIE, GA 31788                                 P‐0026302 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, ROBERT D.
3502 S COUNTRY CLUB RD
GARLAND, TX 75043                                  P‐0009624 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, ROBIN
448 CYPRESS ROAD
NEWINGTON, CT 06111                                P‐0047243 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, ROBIN
448 CYPRESS ROAD
NEWINGTON, CT 06111                                P‐0047252 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, ROGER L.
370 OLD MILL ROAD
LINCOLNSHIRE, IL 60069                             P‐0027371 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, RUSSELL
PO BOX 7672
FORT GORDON, GA 30905                                985     10/28/2017      TK Holdings Inc.                          $4,000.00                                                                                    $4,000.00
BAKER, RYAN
3017 REDEYE CT
SANDY HOOK, VA 23153                               P‐0021132 11/9/2017    TK Holdings Inc., et al .                    $6,250.00                                                                                    $6,250.00
BAKER, SARAH L.
950 SCHILLER AVENUE
LOUISVILLE, KY 40204                                 1586     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BAKER, SHARYN
810 N 2ND ST
BELLAIRE, TX 77401                                 P‐0009526 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, SUSAN G.
30 CHATEAU ROTHCHILD DRIVE
KENNER, LA 70065‐1907                              P‐0012183 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, SYLVIA A.
1880 HAYDEN BRIDGE RD
SPRINGFIELD, OR 97477‐1632                         P‐0038143 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, TERRYD
RR 1 BOX 97
BREMEN, OH 43107                                   P‐0009534 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, THOMAS E.
1068 SIBBIE ROAD
ABBEVILLE, GA 31001                                P‐0018074 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKER, THOMAS E.
1068 SIBBIE ROAD
ABBEVILLE, GA 31001                                P‐0032105 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 186 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 187 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BAKER‐ANDERLE, LAURA C.
241 BUSH DR.
WINCHESTER, VA 22602                               P‐0052691 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKERDJIAN, LEVON J.
8274 WARLIN DR N
JACKSONVILLE, FL 32216                             P‐0052238 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKES, BRADLEY M.
39 SYCAMORE WAY
WALLINGFORD, CT 06492                              P‐0014334 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKEWELL, JOHN
P O BOX 825
SAYVILLE, NY 11782                                 P‐0045742 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKHADER, ABDELAZIZ
500 W 30 ST
APT# 12 K
NEW YORK, NY 10001                                 P‐0027095 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKHADER, ABDELAZIZ
500 W 30 ST
APT# 12K
NEW YORK, NY 10001                                 P‐0030491 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKHSHI, MEHRDAD E.
6020 POMEGRANATE LANE
WOODLAND HILLS, CA 91367                           P‐0040001 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKHTAR, NAVID
3280 GODFREY AVE.
GILROY, CA 95020                                   P‐0015146 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKHTAR, NAVID
3280 GODFREY AVE.
GILROY, CA 95020                                   P‐0026919 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKIR, JULIET
11217 PASEO MONTANOSO #34
SAN DIEGO, CA 92127                                P‐0021133 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKKAL, KRISTIE M.
1968 TRANQUIL COURT
COMMERCE TWP, MI 48390                             P‐0046933 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKKEN, DANIEL A.
121 COVINGTON COVE CIR
DEERFIELD, WI 53531                                P‐0019555 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKOS, CHRISTIAN J.
4419 N MAGNOLIA AVE
#2N
CHICAGO, IL 60640                                  P‐0010091 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAKST, NOAH S.
577 EAST HUDSON
MADISON HEIGHTS, MI 48071                          P‐0044264 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALABAN, THOMAS
332 W STONE BROOK PL
HOOVER, AL 35226                                   P‐0001318 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALACHANDRAN, BALAKRISH
27 BARRINGTON DRIVE
WEST WINDSOR, NJ 08550                             P‐0026573 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALACHANDRAN, BALAKRISH
BALACHANDRAN, LAKSHMI
27 BARRINGTON DRIVE
WEST WINDSOR, NJ 08550                             P‐0026740 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 187 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 188 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALACHANDRAN, LAKSHMI
BALACHANDRAN, BALAKRISH
27 BARRINGTON DRIVE
WEST WINDSOR, NJ 08550                               P‐0026739 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALAI, JOHN T.
710 NORTH 4TH STREET, #313
MINNEAPOLIS, MN 55401                                P‐0045923 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALAI, KATHLEEN E.
18556 JAMESTOWN CIRCLE
NORTHVILLE, MI 48168                                 P‐0049723 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALAKGIE, CHRISTIANE
8598 CORAL GABLES LN
VIENNA, VA 22182                                     P‐0027536 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALAKRISHNAN, MURUGESAN
10452 MARIGOLD CT
HIGHLANDS RANCH, CO 80126                            P‐0031682 11/26/2017   TK Holdings Inc., et al .                   $35,000.00                                                                                   $35,000.00
BALAKRISHNAN, MURUGESAN
10452 MARIGOLD CT
HIGHLANDS RANCH, CO 80126                            P‐0031685 11/26/2017   TK Holdings Inc., et al .                   $38,000.00                                                                                   $38,000.00
BALANETSKY, RICHARD M.
36 SKYLINE DR
SICKLERVILLE, NJ 08081                               P‐0010347 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALANSAG, VENJIE Y.
BALANSAG, MAE L.
111‐23 66TH AVENUE, APT 3‐B
FOREST HILLS, NY 11375                               P‐0046909 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALAS, JILLIAN M.
1901 WINDSORDALE DR.
RICHMOND, VA 23229                                   P‐0026206 11/15/2017   TK Holdings Inc., et al .                    $6,625.00                                                                                    $6,625.00
BALASTRIERI, MICHAEL
BALASTRIERI, MICHAEL A.
1933 FRANKFORT ST
SAN DIEGO, CA 92110                                  P‐0033830 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALAZIK, MATTHEW
111 WAYPOINT CIR
STATE COLLEGE, PA 16801                              P‐0013055 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALBIN, BRUCE C.
BALBIN, KAROL R.
13015 COLBERT FERRY
SAN ANTONIO, TX 78253                                P‐0009593 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALBONI, ANITA
3258 UNIONVILLE PIKE
HATFIELD, PA 19440                                   P‐0054698 1/14/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALCARCEL, ARLENE
20687 AMAR RD. STE. 2 #317
WALNUT, CA 91789                                       4451    12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BALCAZAR, CHRIS T.
79 BANYAN DRIVE
BEAUFORT, SC 29906                                   P‐0031377 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALCAZAR, LETICIA
P.O. BOX 363
WHITTIER, CA 90608‐0363                              P‐0023184 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALCERAK, FRANK
6433 YALE ST.
WINDSOR, CA 95492                                      1936     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                          Page 188 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 189 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALCH, CARL A.
113 MICHAEL DR.
HUNTSVILLE, ALABAMA                                  P‐0032542 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALCOM, ALEXANDRA W.
23 RUDDOCK RD
SUDBURY, MA 01776                                    P‐0046941 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDE, OUMOU S.
7171 WARRIOR TRAIL APT 502
INDIANAPOLIS, IN 46260                               P‐0002013 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDEH, SUSAN F.
12462 GREAT PARK CIRCLE, 303
GERMANTOWN, MD 20876                                 P‐0008935 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDERAS, GRACIELA
1104 WHITEWING ST
ALAMO, TX 78516                                      P‐0015833 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDERRAMA, JESUS F
5845 ESSEX LANE
SANTA TERESA, NM 88008                                 549     10/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BALDETTI, MARIANNE J.
NO ADDRESS PROVIDED
                                                     P‐0012458 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDI, GIACOMO
PHAM, HOA
2177 WESTBOURNE DR
OVIEDO, FL 32765                                     P‐0001955 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDING, WALTER L.
BALDING, AMY L.
61 COWPER AVENUE
KENSINGTON, CA 94707                                 P‐0024684 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDING, WALTER L.
BALDING, AMY L.
61 COWPER AVENUE
KENSINGTON, CA 94707                                 P‐0032675 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDINI, JACOB D.
31160 WILDWOOD APT 5110
WIXOM, MI 48393‐2628                                 P‐0050921 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDINI, KIMBERLY L.
PO BOX
NOVI, MI 48376                                       P‐0050894 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDINO, SUKESHINI R.
5025 WESTPATH TERRACE
BETHESDA, MD 20816                                   P‐0031268 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDRIDGE, NADINE
1463 SE BOBOLINK LN
COLLEGE PLACE, WA 99324                              P‐0020964 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDRY, ROY A.
8713 COUNTY HWY AA
NEW AUBURN, WI 54757                                 P‐0051694 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044791 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044827 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 189 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 190 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36609                                     P‐0044836 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                     P‐0044837 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044843 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044845 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                     P‐0044852 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044855 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044862 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044871 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                     P‐0044872 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044880 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044887 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                     P‐0044893 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044896 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044905 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 190 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 191 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                     P‐0044911 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044916 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044925 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044929 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044939 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36609                                     P‐0044945 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                     P‐0044949 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044953 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044957 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                     P‐0044968 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044971 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044973 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044979 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                     P‐0044981 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 191 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 192 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044985 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044988 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044993 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                     P‐0044997 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0044998 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0045001 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0045008 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                     P‐0045014 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0045015 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0045022 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0045025 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0045027 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                     P‐0045031 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                     P‐0045032 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 192 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 193 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                  P‐0045038 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON, P.C.
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045043 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                  P‐0045047 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                  P‐0045057 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                  P‐0045065 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045066 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                  P‐0045070 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36606                                  P‐0044828 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0044842 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0044847 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0044856 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0044865 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0044878 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT 7 THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0044890 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 193 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 194 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT AND THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36606                                  P‐0044908 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36606                                  P‐0044921 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36606                                  P‐0044941 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0044967 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0044972 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0044975 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0044983 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0044989 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0044999 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045004 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045012 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045024 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045028 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045035 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 194 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 195 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045036 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐1 MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045045 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045052 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045061 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045069 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045073 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045077 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045079 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045082 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045087 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045089 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045094 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045096 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045103 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 195 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 196 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045110 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045123 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045133 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045144 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045147 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045150 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045154 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045156 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045161 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045170 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045173 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045175 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045182 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045186 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 196 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 197 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045194 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045199 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045213 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045215 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045218 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045219 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045220 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045224 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045228 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045230 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045231 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045233 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045236 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045238 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 197 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 198 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045241 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045242 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045244 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045247 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045262 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045264 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045266 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045270 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045275 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045277 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045279 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045280 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045284 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045286 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 198 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 199 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045287 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045288 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045289 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045291 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045294 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045296 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045298 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045300 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045302 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045303 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045305 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045306 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045307 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045308 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 199 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 200 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045310 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045312 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045314 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045315 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045317 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045320 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045322 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045323 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045324 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045325 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045328 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045329 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045342 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0045343 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 200 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 201 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMMI
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044756 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMI
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044944 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044637 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044745 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044749 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044753 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044760 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE`
MOBILE, AL 36609                                  P‐0044814 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044824 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044831 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044840 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044844 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044849 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044857 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 201 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 202 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044861 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044868 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044877 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044886 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044914 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044920 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044926 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044937 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044948 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044955 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044959 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044966 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044969 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044986 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 202 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 203 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044991 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044996 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0045000 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0045006 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0045011 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0045017 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0045023 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0045033 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0045037 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0045040 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0045049 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0045058 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0045064 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0045068 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 203 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 204 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BALDWIN COUNTY ALABAMA COMMIS
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0045131 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY ALABAMA COMMIS
SILVER,VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0045136 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY COMISS
SILVER VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36606                                  P‐0045190 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY COMISSION
SILVER VOIT & THOMPSON
4317‐A MIDMOST DR
MOBILE, AL 36606                                  P‐0044951 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY, ALABAMA
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DR.
MOBILE, AL 36609                                  P‐0044747 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY, ALABAMA COMMI
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044780 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY, ALABAMA COMMI
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 36609                                  P‐0044790 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN COUNTY, ALABAMA COMMI
SILVER, VOIT & THOMPSON
4317‐A MIDMOST DRIVE
MOBILE, AL 3609                                   P‐0044797 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, ANDRE T.
1902 N29TH.STREET
RICHMOND, VA 23223                                P‐0041985 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, BERNICE
10222 PERTHSHIRE CIRCLE
LAND O LAKES, FL 34638                            P‐0002322 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, CAROL J.
60 WRIGHT LANE
JAMESTOWN, RI 02835                               P‐0030223 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, CYNTHIA S.
42 WATERVIEW HEIGHTS
ITHACA, NY 14850‐9582                             P‐0035000 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, DENISE
908 LIPAN DR
NEW BRAUNFELS, TX 78130                           P‐0014177 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, DENISE
908 LIPAN DR
NEW BRAUNFELS, TX 78130                           P‐0014184 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, DENISE K.
908 LIPAN DR
NEW BRAUNFELS, TX 78130                           P‐0014193 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, HILDEGARD J.
48 ARBOR CREST DR.
CHARLOTTESVILLE, VA 22901                         P‐0044740 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 204 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 205 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BALDWIN, JEREMIAH T.
BALDWIN, MEGHAN N.
347 MAY FARM RD
PITTSBORO, NC 27312                                 P‐0028563 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, LAYNE
2825 QUINCY COURT
GRAND JUNCTION, CO 81503                            P‐0055487 1/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, SARAH E.
1125 WAYSIDE ST
HIGH POINT, NC 27260                                P‐0004690 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, SHAWNDA
409 AUBURN STREET
COVINGTON, KY 41015                                 P‐0046448 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, SHAWNDA M.
409 AUBURN STREET
COVINGTON, KY 41015                                 P‐0046435 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, SHAWNDA M.
409 AUBURN ST
COVINGTON, KY 41015                                 P‐0046440 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, SHAWNDA M.
409 AUBURN STREET
COVINGTON, KY 41015                                 P‐0046443 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, SHAWNDA M.
409 AUBURN STREET
COVINGTON, KY 41015                                 P‐0046460 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, STEVEN K.
BALDWIN, LINDA G.
STEVEN K. BALDWIN
P.O. BOX 5044
RIVER FOREST, IL 60305                              P‐0029452 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, STEVEN K.
JOHNSON‐BALDWIN, LINDA G.
P.O. BOX 5044
RIVER FOREST, IL 60305                              P‐0029485 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, THOMAS J.
42 WATERVIEW HEIGHTS
ITHACA, NY 14850‐9582                               P‐0035002 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALDWIN, VICTORIA
4448 NORTH 38 STREET
MILWAUKEE, WI 53209                                 P‐0050873 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALE, GARY S.
922 BOWRING PARK
NASHVILLE, TN 37215                                 P‐0015276 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALE, GARY S.
922 BOWRING PARK
NASHVILLE, TN 37215                                 P‐0015300 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALENDRA, BALAKRISHNA
6930 KINDLER DR
NEW ALBANY, OH 43054                                P‐0042420 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALES, JACOB A.
BALES, LORA L.
18509 SR 167 N
DUNKIRK, IN 47336                                   P‐0046347 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALGOBIN, CORRINE
276 FRANKLIN ST.
ELMONT, NY 11003                                    P‐0046130 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 205 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 206 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BALIAN, ANOUCHAK
22283 SUMMIT VUE LANE
WOODLAND HILLS, CA 91367                            P‐0017830 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALIN, LESYA
601 DOGWOOD DRIVE
DOWNINGTOWN, PA 19335                                 4131    12/19/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BALINT, PATRICK M.
16406 RIGGS RD
STILWELL, KS 66085                                  P‐0024202 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALIS, CELIA D.
303 BELLEVUE RIDGE
LOCUST GROVE, GA 30248                              P‐0011707 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALISALISA, JOSEFINA
166 BECKYS CORNER
CHALFONT, PA 18914                                  P‐0026513 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALKIN, DANIEL JAMES
11006 GAITHER FARM RD
ELLICOTT CITY, MD 21042                               1421     11/5/2017      TK Holdings Inc.                          $3,055.31                                                                                    $3,055.31
BALKOM, GERALD A.
106 JACQUELYN WAY
PENSACOLA, FL 32505‐2848                            P‐0050352 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALL, ANTHONY H.
BALL, PAMELA C.
1356 SE 64TH COURT
HILLSBORO, OR 97123                                 P‐0027581 11/14/2017   TK Holdings Inc., et al .                   $22,200.95                                                                                   $22,200.95
BALL, ANTHONY H.
BALL, PAMELA C.
1356 SE 64TH COURT
HILLSBORO, OR 97123                                 P‐0036510 12/5/2017    TK Holdings Inc., et al .                   $10,100.95                                                                                   $10,100.95
BALL, DARREN L.
810 S 8TH STREET
PEKIN, IL 61554                                     P‐0046029 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALL, DARREN L.
810 S 8TH STREET
PEKIN, IL 61554                                     P‐0046032 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALL, DEANNA S.
7831 SE DOUBLE TREE DRIVE
HOBE SOUND, FL 33455                                P‐0045589 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALL, DESIREE W.
905 PATRICK AVE
POMONA, CA 91767                                    P‐0050805 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALL, EDWARD R.
10012 N.E. 30TH PLACE
BELLEVUE, WA 98004                                  P‐0048953 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALL, HEATHER R.
2709 SPRING GARDEN STREET
GREENSBORO, NC 27403                                P‐0041904 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALL, JULIA E.
1893 ARAPAHOE DRIVE
LONGMONT, CO 80501‐4725                             P‐0006802 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALL, KIMBERLY M.
211 SOUTHAVEN AVENUE
MEDFORD, NY 11763                                   P‐0039563 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALL, LOIS E.
4285 BONLEE BENNETT RD
BEAR CREEK, NC 27207                                P‐0040658 12/15/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
                                                                                         Page 206 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 207 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BALL, LOIS E.
4285 BONLEE BENNETT RD
BEAR CREEK, NC 27207                                P‐0040783 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALL, MICHAEL E.
BALL, MICHAEL E.
1811 SHEPHERD STREET NE
WASHINGTON, DC 20018                                P‐0054397 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALL, NANCY L.
1112 CROOKED CREEK LN
NEW RICHMOND, OH 45157                              P‐0041737 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALL, PARIS
MONROE, CHRISTINE
11427 S CHURCH ST
CHICAGO, IL 60643                                   P‐0056252 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALL, SPECNER A.
P.O. BOX 3351
VAIL, CO 81658                                      P‐0029382 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLAM, ROBERT J
163 COLERIDGE ST.
EAST BOSTON, MA 02128                                 2994    11/21/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BALLANTYNE, ANGELA O.
BALLANTYNE, PETER K.
5230 JAMESTOWN ROAD
SAN DIEGO, CA 92117                                 P‐0022862 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLARD, CARROLL D.
BALLARD, REBECCA R.
31 ADKINS ST
METROPOLIS, IL 62960                                P‐0055864 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLARD, GAIL H.
BALLARD, THOMAS F.
757 RAAB CT
GARDNERVILLE, NV 89460                              P‐0003512 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLARD, JANINE M.
3441 DATA DRIVE
APT 487
RANCHO CORDOVA, CA 95670                            P‐0027336 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLARD, JANINE M.
3441 DATA DRIVE
APT 487
RANCHO CORDOVA, CA 95670                            P‐0027355 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLARD, JANINE M.
3441 DATA DRIVE
APT 487
RANCHO CORDOVA, CA 95670                            P‐0027652 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLARD, JEAN M.
7943 160 TRAIL
LIVE OAK, FL 32060                                  P‐0017352 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLARD, JEFFREY
PO BOX 173
WHITE HORSE BEACH, MA 02381                           3937     12/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BALLARD, MICHAEL S.
2101 CYPRESS DRIVE
BEL AIR, MD 21015                                   P‐0007379 10/28/2017   TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00




                                                                                         Page 207 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 208 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BALLARD, RICK R.
BALLARD, KELLY S.
5191 CORNERS DRIVE
DUNWOODY, GA 30338                                 P‐0013969 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLARD, RICK R.
BALLARD, KELLY S.
5191 CORNERS DRIVE
DUNWOODY, GA 30338                                 P‐0013975 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLARD, S JEAN
1956 ELHARDT STREET
CAMANO ISLAND, WA 98282                            P‐0034399 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLARD, SHANNON C.
P.O. BOX 161793
LOUISVILLE, KY 40256                               P‐0033852 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLARD, STEPHANIE
14045 BETHANY CHURCH RD
MONTPELIER, VA 23192                               P‐0053228 12/29/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BALLAS, TIMOTHY J.
8669 CONCORD DRIVE
JESSUP, MD 20794                                   P‐0012729 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLE, RUBEN R.
24110 VIENTO OAKS
SAN ANTONIO, TX 78260                              P‐0036859 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLENTINE, BRUCE E.
4808 CANYONBEND CIR.
AUSTIN, TX 78735                                   P‐0023684 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLENTINE, BRUCE E.
4808 CANYONBEND CIR.
AUSTIN, TX 78735                                   P‐0023685 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLENTINE, BRUCE E.
4808 CANYONBEND CIR.
AUSTIN, TX 78735                                   P‐0023686 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLENTINE, BRUCE E.
4808 CANYONBEND CIR.
AUSTIN, TX 78735                                   P‐0026508 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLENTINE, JADA D.
4808 CANYONBEND CIR
AUSTIN, TX 78735                                   P‐0023682 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLEW, TABITHA M.
1011 MALTESE GARDEN
SAN ANTONIO, TX 78260                              P‐0054257   1/8/2018   TK Holdings Inc., et al .                   $90,000.00                                                                                   $90,000.00
BALLI, HUSEYIN
3496 W 2570 S
HURRICANE, UT 84737                                P‐0022494 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLINGER, JOAN
19 HAZEN STREET
GREENWOOD LAKE, NY 10925                           P‐0052577 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLINGER, JOAN
19 HAZEN ST
GREENWOOD LAKE, NY 10925                           P‐0052955 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLINGER, JOAN
BALLINGER, TREVOR
19 HAZEN ST.
GREENWOOD LAKE, NY 10925                           P‐0053048 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 208 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 209 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BALLINGER, JOAN
19 HAZEN ST
GREENWOOD LAKE, NY 10925                             P‐0053066 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLINGER, RICH
19 HAZEN ST
GREENWOOD LAKE, NY 10925                             P‐0052884 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLINGER, RICH
19 HAZEN ST
GREENWOOD LAKE, NY 10925                             P‐0053080 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLINGER, RICH L.
19 HAZEN ST.
GREENWOOD LAKE, NY 10925                             P‐0053040 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALLSUN, JOHN TAYLOR
21606 DEVONSHIRE BLVD., #3001
CHATSWORTH, CA 91311‐2901                              1301     11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BALLWEG, LINDA A
208 DORN DR
WAUNAKEE, WI 53597                                     813     10/29/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BALLWEG, RICHARD A
208 DORN DR
WAUNAKEE, WI 53597                                     1002    10/29/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BALMER, CHRISTOPHER A.
5609 RIVER RUN
EL PASO, TX 79932                                    P‐0055413 1/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALMER, CHRISTOPHER L.
125 HOLLOW OAK TRAIL
EDGEWATER, FL 32141                                  P‐0001208 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALMER, CHRISTOPHER L.
125 HOLLOW OAK TRAIL
EDGEWATER, FL 32141                                  P‐0001215 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALMER, MICHAEL D.
BALMER INSURANCE GROUP, INC.
481 N RESLER, SUITE D
EL PASO, TX 79912                                    P‐0055415 1/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALMES, ALFRED
5040 HAVEN PLACE APT 100
DUBLIN, CA 94568                                     P‐0017659 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALMES, ALFRED
5040 HAVEN PL APT 100
DUBLIN, CA 94568                                     P‐0017666 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALOG, DENNIS
39 BAYBERRY RD
SCITUATE, MA 02066                                   P‐0036972 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALOGA, CHRISTIAN
245 MEEKER OUTLET RD
DALLAS, PA 18612                                     P‐0016253 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALOGH, NICHOLAS J.
BALOGH, STEPHEN G.
146 FIESTA CIR
SAINT LOUIS, MO 63146‐5381                           P‐0015931 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BALOGUN, SHENEKA T.
1926 BOHEMIA DRIVE
CORDOVA, TN 38016                                      4268    12/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BALON‐TRAMMELL, JUDITH
13713 MANDA MILL LN
PHOENIX, MD 21131                                    P‐0011104 10/31/2017   TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
                                                                                          Page 209 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 210 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
BALSAM, WREFORD
BALSAM, JULIET
3251 HOLMBERG DR.
HELENA, MT 59602                                    P‐0015641 11/4/2017     TK Holdings Inc., et al .                    $1,264.00                                                                                     $1,264.00
BALSAM, WREFORD
BALSAM, JULIET
3251 HOLMBERG DR.
HELENA, MT 59602                                    P‐0015644 11/4/2017     TK Holdings Inc., et al .                    $1,264.00                                                                                     $1,264.00
BALSAM, WREFORD
BALSAM, JULIET
3251 HOLMBERG. DR.
HELENA, MT 59602                                    P‐0015649 11/4/2017     TK Holdings Inc., et al .                    $1,264.00                                                                                     $1,264.00
BALSAMO, DEBRA J.
4425 38TH ST.
SAN DIEGO, CA 92116                                 P‐0034368 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BALSARA, RAHIM
4419 CRIMSON COURT
SUGAR LAND, TX 77479                                P‐0006379 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BALTADONIS, CHARLES F.
484 PLEASANT ST.
NORWOOD, MA 02062‐4531                              P‐0024064 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BALTAZAR, CHARLOTTE
P.O. BOX 484
GLENMORA, LA 71433                                  P‐0008410 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BALTHAZAR, EMMANUELLA
TK HOLDINGS INC
41 RECTOR RD
BOSTON, MA 02126                                    P‐0005828 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BALTHAZAR, NELSON
5615 TREVOR DR.
SHREVEPORT, LA 71129                                P‐0044450 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BALTIERRA, STEVE L.
10519 LINDENVALE RD
WHITTIER, CA 90606                                  P‐0053802   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BALTUCH, ERIC R.
8 MOHAWK DRIVE
LIVINGSTON, NJ 07039                                P‐0044375 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BALTUCH, ERIC R.
8 MOHAWK DRIVE
LIVINGSTON, NJ 07039                                P‐0044376 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BALTUCH, ERIC R.
8 MOHAWK DRIVE
LIVINGSTON, NJ 07039                                P‐0044378 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BALVERDE, HENRY
3420 VALE BLOSSOM CT APT.203
CARLSBAD, CA 92010                                  P‐0020560 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BALVIN, SHEILA M
12001 N 162ND STREET
WAVERLY, ME 68462                                     1595      11/1/2017      TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
BALZA, CORY
34636 SNOW ST
ST HELENS, OR 97051                                 P‐0018079 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BALZANO‐MEHLTRET, THOMAS F.
849 HAMM ST NW
PALM BAY, FL 32907                                  P‐0000658 10/20/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                     $1,500.00


                                                                                          Page 210 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 211 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BAMBARGER, CASSANDRA A.
8655 EVES RD
ROSWELL, GA 30076                                    P‐0043599 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAMFORD, VALERIE
6165 LAKE LIZZIE DR
HARMONY, FL 34771                                      1602     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BAMGBADE, JERRY
3218 SHADOW PARK DRIVE
LAUREL, MD 20724                                     P‐0015311 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAMKIN, DARREN N.
104 POSSUM WAY
CLARKS GREEN, PA 18411                               P‐0042097 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAMMER, JESSICA L.
284 ACKERSON LAKE DRIVE
JACKSON, MI 49201                                    P‐0054434 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAN, STEPHEN J.
3840 E YUCCA ST
PHOENIX, AZ 85028                                    P‐0005107 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANACH, JOHN K.
4421 LUTZ DR.
WARREN, MI 48092                                     P‐0051851 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANACH, TODD A.
9260 RUTH AVENUE
ALLEN PARK, MI 48101‐1553                            P‐0036648 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANALES, VICTORIA M.
GARCIA BARRETO, JUAN M.
72 ALISA CIRCLE
WATSONVILLE, CA 95076                                P‐0022866 11/11/2017   TK Holdings Inc., et al .                     $615.00                                                                                       $615.00
BANALES, VICTORIA M.
GARCIA BARRETO, JUAN M.
72 ALISA CIRCLE
WATSONVILLE, CA 95076                                P‐0022868 11/11/2017   TK Holdings Inc., et al .                     $615.00                                                                                       $615.00
BANASTRE, DAVID E.
4490 ELDORADO PKWY #514
MCKINNEY, TX 75070                                   P‐0046645 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANASZAK, S/T
19232 EAST CLEAR CREEK DRIVE
PARKER, CO 80134                                     P‐0006864 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANAY, GAIL G.
916 CR 702
CLEBURNE, TX 76031                                   P‐0036548 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAND, ANTOINETTE G.
3 LAKE DRIVE
PLEASANTVILLE, NY 10570                              P‐0022591 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANDA, JUAN E.
2953 CHESHIRE WAY
GRAND PRAIRIE, TX 75052                              P‐0041137 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANDI, SRILATHA
9676 KATHLEEN DR
CYPRESS, CA 90630                                      1539     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BANDLER, LAURA A.
991 CORTE LACIENEGA
CAMARILLO, CA 93010                                  P‐0024567 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANDLER, LAURA A.
991 CORTE LACIENEGA
CAMARILLO, CA 93010                                  P‐0024570 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 211 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 212 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BANDYOPADHYAY, SUBHAJYOTI
715 NW 23RD ST
GAINESVILLE, FL 32607                                P‐0002705 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANE, VICTORIA P.
7224 S MARSHFIELD AVE
CHICAGO, IL 60636                                    P‐0031149 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANES, MARGARET V.
3676 RODGERS AVENUE
CHICO, CA 95928                                      P‐0024999 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANET, BRIAN
BANET, ERIN
13102 WILLOW FOREST DR
LOUISVILLE, KY 40245                                 P‐0001934 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANEZ, ELIZABETH T.
412 TESS CT
ORLANDO
, FL 32824                                           P‐0053229 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANGLOY, ANTHONY K.
8427 JUSTAWEE COURT
ELK GROVE, CA 95624                                  P‐0049075 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANGS, HOWARD M.
155 NEBRASKA AVE
OAK RIDGE, TN 37830                                  P‐0010913 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANIAGA, MARIVIC
BANIAGA, MARIVIC C.
16520 LARCH WAY
UNIT A‐002
LYNNWOOD, WA 98037                                   P‐0025845 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANIAGA, MARIVIC C.
16520 LARCH WAY UNIT A‐002
LYNNWOOD, WA 98037                                   P‐0026027 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANIK, DIPALI
9202 48TH AVENUE
ELMHURST, NY 11373                                   P‐0011338 10/31/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
BANK OF AMERICA N.A.
BANK OF AMERICA, N.A. PAY OFF
P.O. BOX 15220
WILMINGTON, DE 19886‐5220                            P‐0047837 12/22/2017   TK Holdings Inc., et al .                   $25,238.19                                                                                   $25,238.19
BANK, THOMAS R.
5108 KYLOCK ROAD
MECHANICSBURG, PA 170554819                          P‐0017467 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKER, DIPAK V.
BANKER, SMITA D.
1742 CARRIAGE WAY
SUGAR LAND, TX 77478                                 P‐0046406 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKER, PATRICIA C.
5543 SUMMER LANE DR
MARYSVILLE, CA 95901                                 P‐0026811 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKERT, ROBERT S.
BANKERT, LISA M.
675 BASEHOAR SCHOOL RD
LITTLESTOWN, PA 17340                                P‐0027048 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKHEAD, ANDREW S.
302 S 100 W
TOOELE, UT 84074                                     P‐0056442   2/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 212 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 213 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BANKHEAD, CHERYLL P.
5805 DELAWARE AV
KLAMATH FALLS, OR 97603                              P‐0057948 5/16/2018      TK Holdings Inc., et al .                  $500,000.00                                                                                  $500,000.00
BANKS CARTER, BARBARA
2045 LAUREL LAKE DRIVE
TUSCALOOSA, AL 35405                                 P‐0057604    3/5/2018    TK Holdings Inc., et al .                    $2,300.00                                                                                    $2,300.00
BANKS, ANTHONY D.
8621 HORNADY DRIVE
INDIANAPOLIS, IN 46239‐8022                          P‐0011447 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, DAN R.
BANKS, JULIA A.
107 SCHEELE RD.
BOERNE, TX 78015                                     P‐0029910 11/21/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
BANKS, DONALD L.
BANKS, ELENA T.
240 LAKES TOAD
BETHLEHEM, CT 06751                                  P‐0008714 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, FELICIA
BANKS, FELICIA Y.
10 ROCK CREEK TERRACE
APT 4
ENGLEWOOD, NJ 07631                                  P‐0054820 1/15/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, FREDDIE F.
173 STOTT AVENUE
HARTSVILLE, TN 37073                                 P‐0036615 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, FREDERICK
#120759, 8E
950 SECOND AVENUE
PITTSBURGH, PA 15219                                   1228      10/30/2017      TK Holdings Inc.                         $48,712.00                                                                                   $48,712.00
BANKS, GABRIELLE
3003 NORHILL BLVD
HOUSTON, TX 77009                                      4598       1/1/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
BANKS, JOHN C.
50 W BRAINERD ST
PENSACOLA, FL 32501                                  P‐0000693 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, KOLLEEN M.
1424 N SANDHILL RD
#2
LAS VEGAS, NV 89110                                  P‐0039992 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, MARK
BANKS, IRIS
97 BIXBY HILL ROAD
ESSEX JUNCTION, VT 05452                             P‐0047557 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, MICHELLE Y.
2259 NISKEY LAKE ROAD
ATLANTA, GA 30331                                    P‐0038938 12/11/2017     TK Holdings Inc., et al .                     $650.00                                                                                       $650.00
BANKS, PATRICIA M.
P.O. BOX 777
SAFETY HARBOR, FL 34695                              P‐0035007 12/3/2017      TK Holdings Inc., et al .                   $24,432.27                                                                                   $24,432.27
BANKS, PATRICIA M.
P.O. BOX 777
SAFETY HARBOR, FL 34695                              P‐0035011 12/3/2017      TK Holdings Inc., et al .                   $17,882.01                                                                                   $17,882.01
BANKS, RADO L.
BANKS, BETTIE S.
9311 S COURTHOUSE RD.
PROVIDENCE FORGE, VA 23140                           P‐0010529 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 213 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 214 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BANKS, REBECCA S.
6322 AUGUSTA ST
A
APG, MD 21005                                       P‐0054107   1/7/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, REGINA E.
9032 PALMERSON DRIVE
ANTELOPE, CA 95843                                  P‐0054049   1/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, SAMUEL
26125 S. ROYAL CREST COURT
CRETE, IL 60417                                     P‐0028863 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, SHELIA D.
BANKS, DEWAYNE D.
6516 CORDREY CT.
MIDFIELD, AL 35228‐1411                             P‐0042888 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, SPARKS E.
1294 CR 194
BLUE SPRINGS, MS 38828                              P‐0014630 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, STACEY
26125 S. ROYAL CREST COURT
CRETE, IL 60417                                     P‐0023365 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, STACY L.
13905 DOGWOOD CT
SULTAN, WA 98294                                    P‐0018923 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, STELLA
8201 WEST BELLFORT ST
APT 1248
HOUSTON, TX 77071‐2235                              P‐0025568 11/6/2017    TK Holdings Inc., et al .                   $11,500.00                                                                                   $11,500.00
BANKS, TERRENCE J.
130‐48 229ST
LAURELTON, NY 11413                                 P‐0006479 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, TETA V.
168 APRIL WATERS DRIVE NORTH
MONTGOMERY, TX 77356                                P‐0053115 12/29/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
BANKS, THOMAS A.
BANKS, CAROLYN S.
9320 BALL ROAD
CENTRALIA, MO 65240                                 P‐0010108 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKS, TIMOTHY D.
2805 DUFFER RD.,
SEBRING, FL 33872                                   P‐0039119 12/12/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BANKS, TYLER
13898 SUMMERSET CIRCLE
DRAPER, UT 84020                                    P‐0057407 2/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKSTON, VERNON L.
250 TALL PINES ROAD
LADSON, SC 29456                                    P‐0035302 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANKSTON, VERNON L.
250 TALL PINES ROAD
LADSON, SC 29456                                    P‐0038864 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANLS, KOLLEEN M.
1424 N SANDHILL RD
#2
LAS VEGAS, NV 89110                                 P‐0040006 12/13/2017   TK Holdings Inc., et al .                   $70,000.00                                                                                   $70,000.00




                                                                                         Page 214 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 215 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BANN, MICHAEL W.
2575 WILD PINES LANE
APT 914
NAPLES, FL 34112                                    P‐0007867 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANNER, DOLORES S.
3003 MANNINGTON DRIVE
CHARLOTTE, NC 28270                                 P‐0049731 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANNER, JOYCE
4174 DUNWOODY TERRACE
ATLANTA, GA 30341                                   P‐0028386 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANNER, STEWART M.
4174 DUNWOODY TERRACE
ATLANTA, GA 30341                                   P‐0011155 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANNING, KEVIN
1254 WESTMORELAND AVE
MONTGOMERY, AL 36106                                P‐0019433 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANNING, MEAGAN E.
15590 CASTLEGATE COURT
COLORADO SPRINGS, CO 80921                          P‐0038502 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANNISTER, FELICIA
10707 SHAENVIEW
SAN ANTONIO, TX 78254                               P‐0033297 11/29/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BANNISTER, J ALAN
BUCHANAN, ROBIN B.
115 RYE RIDGE ROAD
HARRISON, NY 10528                                  P‐0045684 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANNISTER, PATRICK
4985 BANCROFT
ST LOUIS, MO 63109                                  P‐0057344 2/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANNON, FRANK L.
BANNON, ANNETTE S.
7722 84TH AVE CT NW
BIG HARBOR, WA 98335‐5209                           P‐0027768 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANNON, FRANK L.
BANNON, ANNETTE S.
7722 84TH AVE CT NW
GIG HARBOR, WA 98335‐5209                           P‐0027842 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANNON, PATRICIA E.
NO ADDRESS PROVIDED
                                                    P‐0035911 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANSAL, MRIDUL
1000 WINDSOR SHORES DR
APT 2E
COLUMBIA, SC 29223                                  P‐0053099 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANSAL, SANDEEP
5700 NW 92ND TER
KANSAS CITY, MO 64154                               P‐0026851 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANSAL, SANDEEP
5700 NW 92ND TER
KANSAS CITY, MO 64154                               P‐0026852 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANSAL, SANDEEP
5700 NW 92ND TER
KANSAS CITY, MO 64154                               P‐0026978 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANSEMER, CYNTHIA A.
14218 W HUNTERS VIEW ST
WICHITA, KS 67235                                   P‐0023757 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 215 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 216 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BANSMER, CRAIG A.
1844 N WOODSIDE ST
ORANGE, CA 92865‐4467                                P‐0041445 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANSMER, CRAIG A.
1844 N WOODSIDE ST
ORANGE, CA 92865                                     P‐0041450 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANSMER, CRAIG A.
1844 N WOODSIDE ST
ORANGE, CA 92865‐4467                                P‐0041453 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANTA, BLAINE R.
4566 WHISPERING LAKE DRIVE
FRISCO, TX 75034                                     P‐0033609 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANTA, TIMOTHY A.
BANTA, BRENDA K.
2314 N. AMARADO ST.
WICHITA, KS 67205                                    P‐0017350 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANTEA, EMIL I.
498 CHIMNEY SWEEP HILL ROAD
GLASTONBURY, CT 06033                                P‐0031886 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANWELL, JESSE P.
182 LANG ST.
SAN JUAN BATISTA, CA 95045                           P‐0043764 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANYAI, JILL F.
1401 OVERLOOK RIDGE ROAD
BISHOP, GA 30621                                     P‐0038018 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BANZHAF, GARY A.
614 THUNDERBIRD DRIVE
MARSHSHALLTOWN, IA 50158                             P‐0033892 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAPTIST, CORY
3789 DANTE AV
MEMPHIS, TN 38128                                    P‐0013672 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAPTISTE, ALIA
12842 UNIVERSITY CLUB DR APT 102
TAMPA, FL 33612                                        397     10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BAPTISTE, KENNETH
124‐02 103 AVENUE 2ND FL
SOUTH RICHMONDHI, NY 11419                           P‐0042370 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAPTISTE, LEON
1221 MALL DRIVE
RICHMOND, VA 23235                                   P‐0035483 12/4/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
BAQUIRIN, SANDRA
BAQUIRIN, PAUL J.
1403 E. CENTURY
ODESSA, TX 79762                                     P‐0057979 6/10/2018    TK Holdings Inc., et al .                   $10,394.45                                                                                   $10,394.45
BARAJAS, ALEJANDRINA
250 GRILLO CT
RIO RICO, AZ 85648                                   P‐0036465 12/4/2017    TK Holdings Inc., et al .                   $60,000.00                                                                                   $60,000.00
BARAJAS, ANGELA R.
7630 MELOTTE ST
SAN DIEGO, CA 92119                                  P‐0002910 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARAJAS, JOSE
8654 CAVA DR
RANCHO CUCAMONGA, CA 91730                             2730    11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00




                                                                                          Page 216 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 217 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BARAJAS, JUAN
VALDIVIA, CORNELIA
1750 N SIERRA WAY
SAN BERNARDINO, CA 92405                           P‐0034189 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARAN, KATHRYN
21002 BARBADOS CIR
HUNTINGTON BEACH, CA 92646                           2866    11/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BARANAUSKAS, DIANA M.
2020 BLUEBELL AVE.
BOULDER, CO 80302                                  P‐0029959 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARANYI, RICHARD E.
103 HOMESTEAD DRIVE
HENDERSONVILLE, TN 37075                           P‐0012760 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARASCH, CLAUDIA G.
HIRSHON, SHELDON I.
2332 NELLA VISTA AVENUE
LOS ANGELES, CA 90027                              P‐0024382 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARASH, CAROL E.
BARASH, MARK D.
317 LAMARTINE STREET
JAMAICA PLAIN, MA 02130                            P‐0025287 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBARA, CHRIS
51 BIRCHWOOD LANE
BOONTON TOWNSHIP, NJ 07005                         P‐0053416 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBARA, CHRIS
51 BIRCHWOOD LANE
BOONTON TOWNSHIP, NJ 07005                         P‐0053417 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBARA, KAREN
51 BIRCHWOOD LANE
BOONTON TOWNSHIP, NJ 07005                         P‐0053419 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBARA, PAUL
51 BIRCHWOOD LANE
BOONTON TOWNSHIP, NJ 07005                         P‐0053414 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBARA, PAUL
51 BIRCHWOOD LANE
BOONTON TOWNSHIP, NJ 07005                         P‐0053421 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBARIN, VICTORIA
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043617 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BARBATO, STEPHEN R.
230 ROPER MOUNTAIN ROAD EXT
APT 431D
GREENVILLE, SC 29615                               P‐0028744 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBE, HARLAN L.
356 MARSH HOLLOW RD
PONTE VEDRA, FL 32081                              P‐0007146 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBEAU, DANA B.
BARBEAU, MICHAEL
8396 E. TURQUOISE AVE
SCOTTSDALE, AZ 85258                               P‐0019323 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBEAU, JEREMY J.
35 MORGANS RUN
SCHUYLERVILLE, NY 12871                            P‐0012322 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 217 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 218 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
BARBEAULDSINKEUS, CATHY J.
9336 S. 50TH AVENUE
OAK LAWN, IL 60453                                  P‐0044599 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBEE, MICHAEL J.
501 EL MOLINO BLVD
LAS CRUCES, NM 88005                                P‐0001302 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBEE, SHARON B.
321 CONFEDERATE DR
CONCORD, NC 28027                                   P‐0001999 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBEE, WILLIAM L.
321 CONFEDERATE DR
CONCORD, NC 28027                                   P‐0001992 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBEE, WILLIAM L.
321 CONFEDERATE DR
CONCORD, NC 28027                                   P‐0002227 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBELLA, JAMES A.
10923 FERNANDO ST.
ORLANDO, FL 32825                                   P‐0003018 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBER, ANDREA M.
808 KINGSBROOK LANE
SAGINAW, TX 7679                                    P‐0043466 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBER, BRIAN A.
BARBER, LYNN A.
325 W VINE STREET
MILWAUKEE, WI 53212                                 P‐0004623 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBER, CECILIA M.
614 PAMELA RD
GLEN BURNIE, MD 21061                               P‐0005208 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBER, DERRICK
4201 KILBOURNE DRIVE
FORT WASHINGTON, MD 20744                             1620     11/2/2017      TK Holdings Inc.                              $0.00                                 $0.00               $0.00                               $0.00
BARBER, ELOISE F.
3571 BARRON AVE
MEMPHIS, TN 38111‐5403                              P‐0023608 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBER, JAMES R.
6290 SANDY CREEK RD
LOGANVILLE, GA 30052                                P‐0012836 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBER, JEREMY M.
BARBER, JEREMY M.
TAKATA
1188 PARKMONT LANE
ROCK HILL                                           P‐0010612 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBER, JOHARI
162 ELMORA AVE SUITE 206
ELIZABETH, NJ 07202                                 P‐0009999 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBER, JR., GEORGE A.
1312 MACON DR
ORANGEBURG, SC 29118                                P‐0036585 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBER, KIMBERLY
9575 HELTON RD
STICKTON, AL 36579                                  P‐0051881 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARBER, LANCE E.
1933 PLAIN GROVE RD
VOLANT, PA 16156‐6025                               P‐0035701 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 218 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 219 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BARBER, LEE
2049 E YORK ST
PHILADELPHIA, PA 19125                               P‐0054246    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBER, ROGER E.
459 SYBILLE CREEK ROAD
WHEATLAND, WY 82201                                  P‐0011203 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBERA, JOSEPH J.
22 SERPENTINE LANE
LEVITTOWN, NY 11756                                  P‐0003474 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBERA, SHARON G.
NO ADDRESS PROVIDED
                                                     P‐0010907 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBIC, AMY
5686 S. INGALLS ST.
LITTLETON, CO 80123                                  P‐0004371 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBIC, CRAIG
5686 S. INGALLS ST.
LITTLETON, CO 80123                                  P‐0009671 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBIERE, NIKOLINA
16 COMMANDERS CT
TOTOWA, NJ 07512                                     P‐0020821 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBIERI, ANTHONY ALDO
3635 S FORT APACHE SUITE 200/434
LAS VEGAS, NV 89147                                    300       10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BARBIERI, ANTHONY ALDO
3635 S FORT APACHE SUITE 200/434
LAS VEGAS, NV 89147                                    389       10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BARBIERI, JOHN
4100 BUTTONWOOD TRAIL
LIVERPOOL, NY 13090                                  P‐0015502 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBIN, ANTHONY J.
38184 MORGAN GALLOWAY RD
PEARL RIVER, LA 70452                                P‐0032436 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBOSA, DEREK
6034 E CADBURY DR
ORANGE, CA 92869                                     P‐0022104 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBOSA, GEORGE D.
10864 NW 72ND PLACE
PARKLAND, FL 33076                                   P‐0035351 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBOSA, JOEL E.
7807 MYRTLE OAK LANE
KISSIMMEE, FL 34747                                  P‐0000051 10/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBOSA, MARIA
1026 W BOONE APT J‐50
SANTA MARIA, CA 93458                                P‐0043567 12/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBOSA, YVONNE
9179 LAKE AVON DR
ORLANDO, FL 32829                                      4926      1/14/2018       TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
BARBOUR, HARRY W.
P.O BOX 3376
LAKE HAVASU CITY, AZ 86405                           P‐0025593 11/7/2017      TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
BARBOUR, HARRY W.
P.O. BOX 3376
LAKE HAVASU CITY, AZ 86405                           P‐0025595 11/7/2017      TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00



                                                                                            Page 219 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 220 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BARBOUR, HARRY W.
P.O. BOX 3376
LAKE HAVASU CITY, AZ 86405                          P‐0025668 11/7/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BARBOUR, THOMAS K.
3709 PROVIDENCE CT.
WILMINGTON, NC 28412                                P‐0001227 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARBOZA, JOSE
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                             P‐0048397 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARCELO, MARK A.
BARCELO, JEANNE A.
10139 SOUTHLAWN CIRCLE
COMMERCE CITY, CO 80022‐8740                        P‐0010479 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARCENAS, NEY
73‐75 AVENUE C.
APT 10
NEW YORK, NY 10009                                  P‐0050074 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARCH, SEYIT F.
10 MOSS DR
STAFFORD, VA 22556                                  P‐0052068 12/27/2017   TK Holdings Inc., et al .                   $14,666.00                                                                                   $14,666.00
BARCLAY, CECIL R.
BARCLAY, CONNIE N.
3066 E. FARM RD 34
FAIR GROVE, MO 65648                                P‐0026556 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARCLAY, JAROD B.
103 W HAYWARD
MEADVILLE, MO 64659                                 P‐0012341 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARCUS, MICHAEL D.
BARCUS, KATHLEEN A.
P O BOX 565
41 BUENA VISTA CT
VALLEY SPRINGS, CA 95252                            P‐0040256 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARCZAK, ERNEST J.
P.O. BOX 635
TAYLOR, MI 48180                                    P‐0046522 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARCZAK, ERNEST J.
P.O. BOX 635
TAYLOR, MI 48180                                    P‐0046549 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARD, MILAN H.
723 S BROADWAY
UNIT B
REDONDO BEACH, CA 90277                             P‐0012943 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARD, PETER T.
373 GOSHEN AVENUE
HAZLE TOWNSHIP, PA 18202                            P‐0057354 2/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARD, TYLER
14 SHAMROCK ROAD
LUMBERTON, NJ 08048                                 P‐0039780 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARDEN, ERIC A.
495 FOND DU LAC DRIVE
STONE MOUNTAIN, GA 30088                            P‐0057215 2/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARDEN, JACKI A.
25 ROBIN RD
LONG MEADOW, MA 01106                               P‐0052594 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 220 of 3871
                                                  Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 221 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
BARDEN, JR, WILLIAM A.
1228 RIO GRANDE DR
ALLEN, TX 75013‐4619                                   P‐0048753 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARDEN, TIMOTHY J.
BARDEN, THERESA
1012 WARRINGTON BLVD
CHESAPEAKE, VA 23320                                   P‐0009002 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARDIN, ELIZA J.
BARDIN, DAVID W.
12948 OULTON CIR
ORLANDO, FL 32832                                      P‐0055931 1/27/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARDIN, ELIZA J.
BARDIN, DAVID W.
12948 OULTON CIR
ORLANDO, FL 32832                                      P‐0055932 1/27/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARDIN, JOHN B.
FAGAN, NATALIE
4709 WINDSTAR WAY
LEXINGTON, KY 40515                                    P‐0049418 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARDO, REGINA L.
6306 GARVANZA AVE
LOS ANGELES, CA 90042                                  P‐0023745 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARDSLEY, GARY
BARDSLEY, CONNIE
5453 PUEBLO PLACE
BOULDER, CO 80303                                      P‐0030093 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARDUNIAS, DONNA J
13 HALLEY CT
POUGHKEEPSIE, NY 12601                                   2550      11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BARDWELL, PAUL M.
72 TROTTERS WALK
WEST SPRINGFIELD, MA 01089                             P‐0013562 11/2/2017      TK Holdings Inc., et al .                    $1,785.00                                                                                    $1,785.00
BAREFIELD, ÉLAN
70 CHEROKEE HILLS
TUSCALOOSA, AL 35404                                   P‐0002650 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAREFIELD, NICK A.
BAREFIELD, MELANIE G.
716SUNBEAM
MINNEAPOLIS, KS 67467                                  P‐0053804    1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAREFOOT, HAYLEE M.
BAREFOOT, TAYLOR P.
1507 SPINDRIFT CIR W
NEPTUNE BEACH, FL 32266                                P‐0055291 1/19/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAREHAM, ROSE E.
BAREHAM, BRYAN J.
1114 DILLON CIRCLE
LANSING, MI 48917                                      P‐0046845 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARELA, EDWARD
NO ADDRESS PROVIDED
                                                       P‐0018867 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARELA, LARI L.
BARELA, STEVEN
MECHANICS BANK
CRB AUTO
P.O.BOX 98541
LAS VEGAS, NV 89193                                    P‐0032379 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                              Page 221 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 222 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BARFIELD, GINA M.
2380 E WASHINGTON BLVD
PASADENA, CA 91104                                  P‐0026429 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARFIELD, ROBIN M.
BARFIELD, REBECCA D.
201 WOODROSE AVENUE
GOLDSBORO, NC 27534                                 P‐0056649    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARFUS, JOSEPH N.
BARFUS, CONSTANCE V.
210 BONITA DR
MERRITT ISLAND, FL 32952                            P‐0003049 10/24/2017     TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
BARFUS, JOSEPH N.
BARFUS, CONSTANCE V.
210 BONITA DR
MERRITT ISLAND, FL 32952                            P‐0003086 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARGANDER, MATTHEW
11756 PLEASANT RD
MARSHFIELD, WI 54449                                  2532      11/13/2017      TK Holdings Inc.                         $40,000.00                                                                                   $40,000.00
BARGEMAN, CORNELIA V.
40011 TILBURY DRIVE
PALMDALE, CA 93551                                  P‐0034894 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARGER, GREGORY L.
388 KINGS ROAD
PINEY FLATS, TN 37686                               P‐0047205 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARGER, JASON H.
2037 INDIAN CREEK TRAIL
HAMILTON, OH 45013                                  P‐0016919 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARGER, JASON H.
INDIAN CREEK TRAIL
HAMILTON, OH 45013                                  P‐0016925 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARGER, JASON H.
2037 INDIAN CREEK TRAIL
CINCINNATI, OH 45013                                P‐0016930 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARGER, THOMAS P.
334 HILL STREET
BELLE VERNON, PA 15012                              P‐0042065 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARGERON, JUSTIN M.
2638 ALEXANDER PLACE
AUGUSTA, GA 30909                                   P‐0037991 12/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARGHAUSEN, GAI D.
BARGHAUSEN, GAIL D.
6758 BIRCHTON POINT DRIVE
APPARTMENT 300
DUBLIN, OH 430117                                   P‐0033010 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARGIEL, JOSEPH
BARGIEL, NANCY
24986 CRYSTAL CIRCLE
LAKE FOREST, CA 92630                               P‐0020783 11/9/2017      TK Holdings Inc., et al .                    $1,800.00                                                                                    $1,800.00
BARHAM, PEARR
1055 SNEAD DR,
SUFFOLK, VA 23434                                   P‐0016189 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARIA, WILLIE L.
5529 PENINSULA PARK LANDING
HERMITAGE, TN 37076                                 P‐0036521 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 222 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 223 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BARINA, MARLA
4 TERRINGTON CIR
BELLA VISTA, AR 72715                               P‐0017626 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARISH, ROBERT J.
211 E 70TH STREET APT. 12G
NEW YORK, NY 10021                                  P‐0011265 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARISH, WENDY
425 E 58 STREET
NEW YORK, NY 10022                                  P‐0004368 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKAN, JOEL T.
3632 8TH AVE
SAN DIEGO, CA 92103                                 P‐0028734 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKAT, AMAL K.
10144 LONG BEACH STREET
PORT CHARLOTTE, FL 33981                            P‐0020945 10/27/2017   TK Holdings Inc., et al .                    $8,500.00                                                                                    $8,500.00
BARKER, ANITA
ANITA BARKER
4035 SUNGATE DRIVE
PALMDALE, CA 93551                                  P‐0037748 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, ANITA
4037 SUNGATE DRIVE
PALMDALE, CA 93551                                  P‐0037776 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, ANITA
ANITA BARKER
4037 SUNGATE DRIVE
PALMDALE, CA 93551                                  P‐0040404 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, ANTHONY E.
423 SAN JUAN DR
MODESTO, CA 95354                                   P‐0024274 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, GREGORY M.
3053 N OAKLAND FOREST DRIVE
APT 202
OAKLAND PARK, FL 33309‐7645                         P‐0005570 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, JEFFREY H.
BARKER, VICTORIA L.
18340 SW MONTE VERDI BLVD
BEAVERTON, OR 97007‐5203                            P‐0040819 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, JEFFREY H.
18340 SW MONTE VERDI BLVD
BEAVERTON, OR 97007                                 P‐0058035 7/10/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, JOHN B.
73774 MORRISON DR.
ARMADA, MI 48005                                    P‐0015181 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, KAYE W.
4665 OAKDALE RD.
SMYRNA, GA 30080                                    P‐0041493 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, KEITH L.
5712 RIVER RD
SO. CHESTERFIELD, VA 23803                          P‐0026306 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, LEIGH R.
TOMS BARKER, LINDA J.
P O BOX 7115
HILO, HI 96720                                      P‐0038031 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, LILLIAN
P.O. BOX 133
OTIS, MA 01253                                        4832     2/12/2018      Takata Americas                               $0.00                                                                                        $0.00
                                                                                         Page 223 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 224 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BARKER, LILLIAN M.
P.O. BOX 133
OTIS, MA 01253                                       P‐0049081 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, LILLIAN M.
P.O. BOX 133
OTIS, MA 01253                                       P‐0049086 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, MARGARET A.
7156 BASSWOOD DR.
WEST CHESTER, OH 45069                               P‐0048572 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, REBECCA M.
REBECCA M. BARKER
13433 COUNTISS ROAD
ABINGDON, VA 24210‐8707                              P‐0011927 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, ROBERT V.
BARKER, MARTA
5420 FAN PALM COURT
PORT ORANGE, FL 32128                                P‐0000737 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, STEPHEN W.
P.O. BOX 133
OTIS, MA 01253                                       P‐0049088 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, STEVEN A.
NGUYEN, TAM T.
25541 VIA INEZ RD.
SAN JUAN CAPISTR, CA 92675                           P‐0035627 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, THOMAS D.
218 SETH CT.
GOOSE CREEK, SC 29445                                P‐0003052 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKER, TIM W.
14455 MEADOWBROOK LN
PRAIRIE GROVE, AR 72753                              P‐0056094 1/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKHO, BASAM
116 PASEO DE LA CONCHA
APT. 4
REDONDO BEACH, CA 90277                              P‐0056250 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKLEY, JEROD A.
1931 BROOKRIDGE DRIVE
PLOVER, WI 54467                                     P‐0011686 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKLEY, KATHERINE K.
219 W. WASHINGTON ST.
OFALLON, IL 62269                                    P‐0004854 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKMAN, MICHAEL A.
BARKMAN, SARAH E.
7463 W. TARTAN RD
FRANKFORT, IL 60423                                  P‐0039547 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKSDALE, WALTER G.
2840 NORMANBERRY DRIVE
UNIT 125
ATLANTA, GA 30344‐3593                               P‐0056225 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARKUS, RACHELLE F.
314 SPRING DRIVE
NEWTON, NJ 07860                                     P‐0051563 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARLEY, JENNIFER A.
4971 LANCASTER HILLS DR.
APT. #199
CLARKSTON, MI 48346                                  P‐0047649 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 224 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 225 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BARLEY, JENNIFER A.
4971 LANCASTER HILLS DR.
APT. #199
CLARKSTON, MI 48346                                 P‐0048346 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARLOW, DEBBIE Z.
727 MAIN ST
B4
OSTERVILLE, MA 02655                                P‐0013724 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARLOW, DEBBIE Z.
727 MAIN ST
B4
OSTERVILLE, MA 02655                                P‐0025641 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARLOW, ERIC D.
4416 YORKSHIRE DRIVE
MONTGOMERY, AL 36108                                P‐0054445 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARLOW, FELICIA R.
1082 CIRCLE B DRIVE
ASHEBORO, NC 27205                                  P‐0002059 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARLOW, MARK W.
BARLOW, LORA R.
2046 PHEASANT CREEK DR.
MARTINEZ, GA 30907                                  P‐0005854 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARLOW, MATTHEW A.
10900 OLD COACH RD
POTOMAC, MD 20854                                   P‐0007366 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARLOW, THERESA M.
BARLOW, THOMAS G.
127 HIGH STREET
DUBLIN, PA 18917                                    P‐0010958 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARLOW, WALTER A.
BARLOW, LINDA L.
306 MOURNING DOVE DRIVE
NEWARK, DE 19711                                    P‐0007805 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNA, PAUL R.
5205 TALLANTWORTH CROSSING
CUMMING, GA 30040                                   P‐0034337 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNABI, DOROTHY J.
825 MCCULLOCH BLVD S.
LAKE HAVASU CITY, AZ 86406                          P‐0010013 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNARD, GAYLE M.
1503 N HAYDEN ISLAND DR UNIT
PORTLAND, OR 97217                                  P‐0043323 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNARD, JO ANN
BARNARD, JERRY W.
13102 PEACH MEADOW DRIVE
CYPRESS, TX 77429                                   P‐0007456 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNARD, LARRY
BARNARD, SHARON
407 E LUIN ST
OXFORD, IN 47971                                    P‐0028146 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNARD, SUSIE B.
3573 OXBOW AVE E
FIFE, WA 98424                                      P‐0020965 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNARD, THERESA L.
3327 WOOD LANE
CAMERON PARK, CA 95682                              P‐0031950 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 225 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 226 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BARNARD, VIVIAN M.
468 HAMBURG TURNPIKE
WEST MILFORD, NJ 07480                              P‐0035776 12/4/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
BARNER, ALEX R.
10591 MENDOZA RD
MORENO VALLEY, CA 92557                             P‐0037314 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNER, ALEX R.
10591 MENDOZA RD
MORENO VALLEY, CA 92557                             P‐0039904 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNER, JOSH C.
1906 OVERLOOK DR
GREENEVILLE, TN 37743                               P‐0015150 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES JR, ARTHUR B.
43 PINE TREE DR
HANOVER, MA 02339                                   P‐0013878 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES JR, WAYNE
3280 BELLERIVE DR.
PICKERINGTON, OH 43147                                2685    11/16/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BARNES, ALVITA R.
CREDIT ACCEPTANCE
508 LUMPKIN AVE. APT 56
TUPELO, MS 38801                                    P‐0027214 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, ANNEMARIE F.
1505 JACKSON ST
APT B
CHARLESTON, WV 25311                                P‐0056107 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, BRENDA S.
6602 THACKWELL WAY
UNIT L
ALEXANDRIA, VA 22315                                P‐0052091 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, CAROL R.
BARNES, CAROL
4702 ENGLISHTOWN DR.
ARLINGTON, TX 76016                                 P‐0012408 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, CASEY M.
15306 BAREBACK DRIVE
JACKSONVILLE, FL 32234                              P‐0001848 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, CHRISTOPHER J.
1930 W.SAN MARCOS BLVD,.
SPACE 366
SAN MARCOS, CA 92078                                P‐0018796 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, CRYSTAL
13085 MORRIS RD
UNIT 4201
ALPHARETTA, GA 30004                                P‐0055646 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, DENNIS G.
2207 EAST 2540 SOUTH
ST GEORGE, UT 84790‐6540                            P‐0033818 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, DIANE M.
603 WINTERBERRY BLVE
JACKSON, NJ 8527                                    P‐0031645 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, DUDLEY J.
BARNES, TONYA D.
152 CUMBERLAND DRIVE
BYRON, GA 31008                                     P‐0009679 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 226 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 227 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BARNES, DUDLEY J.
BARNES, TONYA D.
152 CUMBERLAND DRIVE
BYRON, GA 31008                                    P‐0055565 1/22/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, ERIC E.
BARNES, WARREN E.
818 BELMONT RD.
BARTLESVILLE, OK 74006                             P‐0049118 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, ERIKA T.
2400 DOUGLAS MCARTHUR DRIVE
STARKVILLE, MS 39759                               P‐0042438 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, GORDON L.
BARNES, JUDITH L.
1042 TERRACEWOOD CIRCLE
MANCHESTER, MO 63011                               P‐0026464 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, HEATHER A.
2671 BELVIEW RD
LEESVILLE, LA 71446                                P‐0037188 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, JAMES
1830 46TH ST
ROCK ISLAND, IL 61201                              P‐0036075 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, JAMI A.
BARNES, RAYMODN A.
1759 CABINET MAKER CT
GREEN BAY, WI 54303                                P‐0055185 1/18/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, JANIEA R.
406 SOUTH CURVE ROAD
MCGEHEE, AR 71654                                  P‐0026627 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, JERRY T.
115 LAKECREST CIRCLE
MADISON, AL 35758/6303                             P‐0043102 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, JUANITA J.
2058 HAMPTON HILL DR.
MEMPHIS                                            P‐0038675 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, KANITHA Y.
1421 JACKSON ST.
NASHVILLE, TN 37208                                P‐0011983 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, KANITHA Y.
1421 JACKSON ST
NASVILLE                                           P‐0033176 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, LANCE A.
338 SHAW ROAD
PRIEST RIVER, ID 83856                             P‐0033256 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, LANDON
6205 CREEK LANE
GIBSONVILLE, NC 27249                                2711      11/17/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BARNES, LAURIE E.
1451 S OLIVE AVE
WEST PALM BEACH, FL 33401                          P‐0000576 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, LISA C.
P.O. BOX 420
KENBRIDGE, VA 23944                                P‐0056564    2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, MARK
16737 STONEY CREEK CT
AUGUSTA, MI 49012                                  P‐0012664 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 227 of 3871
                                                  Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 228 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BARNES, MARY S.
1750 HOWE ROAD
KERNERSVILLE, NC 27284                                 P‐0032119 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, SHANNON C.
368 WIGGS ROAD
SELMA, NC 27576                                        P‐0002011 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, SHELIA R.
P.O. BOX 203
PORT GIBSON, MS 39150                                  P‐0026476 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, TRUSTEE, MAMIE B.
BARNES, TRUSTEE, RICHARD L.
P.O. BOX 78772
CHARLOTTE, NC 28271                                    P‐0002144 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, VINIESHA F.
5375 SUGARLOAF PARKWAY
APT. 9201
LAWRENCEVILLE, GA 30043                                P‐0019641 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, WANDA J.
408 DELANE DRIVE
ROCKY MOUNT, NC 27804                                  P‐0055960 1/27/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNES, WARREN E.
BARNES, PAULA J.
818 BELMONT RD.
BARTLESVILLE, OK 74006                                 P‐0049150 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNETT, ALAN L.
1205 ROLLING HILLS DRIVE
MORGANTOWN, WV 26508                                   P‐0014556 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNETT, ALAN L.
1205 ROLLING HILLS DRIVE
MORGANTOWN, WV 26508                                   P‐0014562 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNETT, DAVID M.
1032 WEST HOMESTEAD RD.
SUNNYVALE, CA 94087‐5223                                 1733      11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BARNETT, DOUGLAS J.
1501 GLENMERE COURT
EDMOND, OK 73003                                       P‐0056315   2/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNETT, DOUGLAS W.
320 KENMORE AVE. NE
WARREN, OH 44483                                       P‐0017758 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNETT, MIKE
BARNETT, LULABELL
GREAT SOUTHERN BANK
3031 WATER
SPRINGFIELD, MO 65802                                  P‐0013339 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNETT, NANCY
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                        P‐0043892 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BARNETT, PAUL M.
416 MILLER STREET SE
CHRISTIANSBURG, VA 24073                               P‐0002316 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARNETT, ROBERT B.
3260 CLEEVE HILL
DUBLIN, OH 43017                                       P‐0008575 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                             Page 228 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 229 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
BARNETT, ROBERT B.
3260 CLEEVE HILL
DUBLIN, OH 43017                                   P‐0008730 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARNETT, SANDEE R.
2069 MARTHA STOCKTON ROAD
ALBANY, KY 42602                                   P‐0005693 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARNETT, TAMEEKA AND TYMOTHI
32 SONNET COURT
WENTZVILLE, MO 63385                                 891       10/26/2017      TK Holdings Inc.                                                                                                                            $0.00
BARNETT, WESLEY W.
601 GEORGE AVE APT103
MIDLAND, TX 79705                                  P‐0002310 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARNEY, SHANNON M.
48496 PIN OAK DR
MACOMB, MI 48044                                   P‐0023523 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARNGROVER, TISHAN
422 PAGE AVENUE UNIT B
YUBA CITY, CA 95991                                  2401      11/8/2017       Takata Americas                               $0.00              $0.00              $0.00               $0.00                               $0.00
BARNHART, DAVID H.
BARNHART, SANDRA C.
9155 KING DAVIS
SAN ANTONIO, TX 78254                              P‐0003282 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARNHART, ERIC N.
BARNHART, BARBARA L.
2646 GLENEAGLES DRIVE
TUCKER, GA 30084                                   P‐0034180 11/30/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                     $1,500.00
BARNHART, THOMAS W.
P.O. BOX 666
MANCOS, CO 81328                                   P‐0032117 11/27/2017     TK Holdings Inc., et al .                     $190.00                                                                                        $190.00
BARNHART, TRISHA L.
204 KING STREET
FULTON, MO 65251                                   P‐0011902 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARNHILL, KRISTA
5230 HEATHER ST
HOPE MILLS, NC 28348                               P‐0056342    2/1/2018    TK Holdings Inc., et al .                     $515.29                                                                                        $515.29
BARNHOLTZ, LANE D.
14891 OLIVE BOULEVARD
FL 1
CHESTERFIELD, MO 63017                             P‐0038121 12/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARNUM, WILLIAM D.
132 SHARON DRIVE
LAWRENCE, KS 66049‐4065                            P‐0037756 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARNUM, WILLIAM D.
132 SHARON DRIVE
LAWRENCE, KS 66049‐4065                            P‐0044621 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARNWELL, PAMELA
134 W 129TH STREET 2A
NEW YORK, NY 10027                                 P‐0053784    1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARON, DAVID L.
BARON, SHERYL B.
12766 MONTEREY CYPRESS WAY
SAN DIEGO, CA 92130‐2425                           P‐0029250 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARON, SHERYL B.
BARON, DAVID L.
12766 MONTEREY CYPRESS WAY
SAN DIEGO, CA 92130‐2425                           P‐0029473 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                          Page 229 of 3871
                                                  Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 230 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BARONDESS, ROBERT
1051 BEACH PARK BLVD. #208
FOSTER CITY, CA 94404                                  P‐0014210 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARONE, EMILE A.
517 STANDISH PLACE
STEWARTSVILLE, NJ 08886                                P‐0008579 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARONE, LOUIS G.
CORINA
7840 MILLER AVE
GILROY, CA 95020                                       P‐0013383 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARONE, MARILYNN A.
517 STANDISH PLACE
STEWARTSVILLE, NJ 08886                                P‐0007156 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARONE, MEREDITH L.
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                    P‐0042697 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARONE, MEREDITH L.
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                    P‐0044161 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARONE, MEREDITH L.
NUTT JR., PATRICK A.
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                    P‐0044164 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARONE, MEREDITH L.
NUTT JR., PATRICK A.
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                    P‐0052967 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARONE, MEREDITH L.
145 HUNTINGTON AVE
NEW HAVEN, CT 06512                                    P‐0053072 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARONI, JENNIFER M.
ROUNDTREE, ANTHONY M.
P.O. BOX 5730
SUGARLOAF, CA 92386                                    P‐0048857 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARONI, MICHAEL R.
585 FAIRWAY CREEK DRIVE
ONALASKA, WI 54650‐8435                                P‐0017414 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARQUINERO, JOHN T.
2257 GAGE ST
WIXOM, MI 48393                                        P‐0014659 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARR, ANDREA
BARR, ANDREA
1440 CARROLLTON PKWY
CARROLLTON, TX 75010                                   P‐0038183 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARR, ANDREA
NO ADDRESS PROVIDED
                                                       P‐0038184 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARR, ELIZABETH A.
BARR, JAMES R.
31314 WILDCAT DRIVE
BULVERDE, TX 78163                                     P‐0003172 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARR, ERIC
1611 FOREST LN
MCLEAN, VA 22101                                       P‐0037438 12/7/2017    TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00



                                                                                            Page 230 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 231 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BARR, JENNIFER L.
BARR, KENNETH E.
135 ARBOR SPRINGS DR
IRMO, SC 29063                                      P‐0013929 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARR, JENNIFER L.
BARR, KENNETH E.
135 ARBOR SPRINGS DR.
IRMO, SC 29063                                      P‐0013934 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARR, SUSAN R.
41770 MARGARITA RD
APT 1084
TEMECULA, CA 92591                                  P‐0051468 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARR, VICTORIA R.
10905 3RD AVE SE
EVERETT, WA 98208                                   P‐0019351 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRA, CHRISTOPHER Z.
1310 11TH ST
MANHATTAN BEACH, CA 90266                           P‐0055559 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRA, LORY L.
1310 11TH ST
MANHATTAN BEACH, CA 90266                           P‐0055869 1/25/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRAMEDA, ANNA C.
3165 HERITAGE VALLEY DRIVE
SAN JOSE, CA 95148                                  P‐0032813 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRASSO, JENNIFER P.
85 DOGWOOD LANE
NEW PROVIDENCE, NJ 07974                            P‐0011098 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRECA SR, LAWRENCE J.
4840 HWY 22
APT 1131
MANDEVILLE, LA 70471                                P‐0012281 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRERA, EDWIN
BARRERA, JANETH
1955 W. CULLERTON
APT 1
CHICAGO, IL 60608                                   P‐0028867 11/19/2017   TK Holdings Inc., et al .                   $20,942.40                                                                                   $20,942.40
BARRERA, JOSHUA A.
4485 OCEAN VIEW AVENUE
VIRGINIA BEACH, VA 23455                            P‐0033360 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRERA, MARIA I.
ROMERO, ROSARIO
2330 FUJITA WAY
LAS VEGAS, NV 89115                                 P‐0030578 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRERA, MARIO E.
52430 AVENIDA DIAZ
LA QUINTA, CA 92253                                 P‐0026004 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRERA, YENNY
BARRERA, ALBERTO
45 BAUER STREET
WORCESTER, MA 01603                                 P‐0026501 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRERAS, DIANA L.
BARRERAS, PHILIP D.
8433 BENGALIN
JACKSONVILLE, FL 32211                              P‐0000578 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 231 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 232 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BARRERAS, FRANK
7124 TESUQUE DR NW
ALBUQUERQUE, NM 87120                              P‐0006305 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRERAS, YSIDRO
9124 LAIT DR.
EL PASO, TX 79925                                  P‐0025820 11/7/2017      TK Holdings Inc., et al .                    $2,033.00                                                                                    $2,033.00
BARRERAS, YSIDRO
9124 LAIT DR
EL PASO, TX 79925                                  P‐0025826 11/7/2017      TK Holdings Inc., et al .                       $10.00                                                                                       $10.00
BARRESI, AMY M.
17 CRIMI CIRCLE
HIGHLAND, NY 12528                                 P‐0008720 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETO TAVAREZ, ANABEL
HC05 BOX 25167
CAMUY, PR 00627                                      4465      12/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BARRETO, FELICIA
24 CHURCH STREET
GILMANTON IRON W, NH 03837                         P‐0058023    7/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETO, LETICIA S.
NO ADDRESS PROVIDED
                                                   P‐0056220 1/30/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, ALFRED
202 SWEETGALE CT
#202
ANCHORAGE, AK 99518                                P‐0007557 10/28/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BARRETT, ALITHIA P.
1111 OCEAN AVE
APT 207
BROOKLYN, NY 11230                                 P‐0026515 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, ANGELA P.
77 SUMMERSTONE
IRVINE, CA 92614                                   P‐0055926 1/26/2018      TK Holdings Inc., et al .                  $750,000.00                                                                                  $750,000.00
BARRETT, ANNE R.
BARRETT, MARK
212 FILMORE AVENUE
NEW ORLEANS, LA 70124                              P‐0023350 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, ANTHONY J.
1049 N CITADEL AVE
CLOVIS, CA 03611                                   P‐0033263 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, CAROL E.
10237 W. 52ND PL
8‐106
WHEAT RIDGE, CO 80033                              P‐0058029    7/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, DAVID K.
1637 SW 340TH ST
FEDERAL WAY, WA 98023                              P‐0026257 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, EILEEN T.
23 STONE RUN ROAD
BEDMINSTER, NJ 07921                               P‐0005866 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, JAMES B.
426 E WOODSON LATERAL RD
HENSLEY, AR 72605                                  P‐0015433 11/4/2017      TK Holdings Inc., et al .                    $9,860.40                                                                                    $9,860.40
BARRETT, JAMES B.
426 E WOODSON LATERAL RD
HENSLEY, AR 72065                                  P‐0015460 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 232 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 233 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BARRETT, JAMES D.
156 THISTLEWOOD DRIVE
RINGGOLD, GA 30736                                    P‐0041517 12/17/2017   TK Holdings Inc., et al .                     $360.00                                                                                       $360.00
BARRETT, JAMES E.
BARRETT, JUDITH B.
13923 DUSTY OAKS TRAIL
BELLA VISTA, CA 96008                                 P‐0042339 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, JODELLE E.
4319 HAMPSHIRE AVE N
CRYSTAL, MN 55428                                     P‐0037583 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, LEONARD E.
2986 SW PIERSON ROAD
PORT SAINT LUCIE, FL 34953‐3335                       P‐0017263 11/6/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BARRETT, LORA M.
1001 WILLOUGHBY RD
MONROE, NC 28110‐9659                                 P‐0025915 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, LYNNE M.
2223 ELLICOTT DRIVE
TALLAHASSEE, FL 32308                                 P‐0049945 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, MARK W.
130 PALMER ADAH ROAD
ADAH, PA 15410                                        P‐0008266 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, MARY G.
17017 N 12TH ST 2045
PHOENIX, AZ 85022                                     P‐0034080 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, MICHAEL J.
1602 BEAUMONT ST
DALLAS, TX 75215                                      P‐0023049 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, REBECCA L.
415 NW 44TH STREET
SEATTLE, WA 98107                                     P‐0035120 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, ROBERT
7B REVERE LANE
STATEN ISLAND, NY 10306                               P‐0029414 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, ROBERT
7B REVERE LANE
STATEN ISLAND, NY 10306                               P‐0029614 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, ROBYN K.
10211 N. HEDGES AVE.
KANSAS CITY, MO 64157                                 P‐0009126 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, RUTH E.
P. O. BOX 913
AVA, MO 65608‐0913                                    P‐0022334 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, WENDY A.
4851 WINIFRED ST.
WAYNE, MI 48184                                       P‐0030076 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRETT, ZANE M.
7294 SADDLETREE CT
REYNOLDSBURG, OH 43068                                P‐0056364   2/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRICK, ALAN E.
BARRICK, JOANN E.
7315 BROOKVIEW ROAD
UNIT 201
ELKRIDGE, MD 21075                                    P‐0007357 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 233 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 234 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
BARRICK, BETTE A.
BARRICK, WILLIAM D.
16224 W SIERRA ST
SURPRISE, AZ 85379                                 P‐0028448 11/18/2017     TK Holdings Inc., et al .                   $13,000.00                                                                                    $13,000.00
BARRIEAU, CARAH L.
52 OAKRIDGE RD
WATERBURY, CT 06706                                P‐0042828 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARRIEAU, ROBERT G.
52 OAKRIDGE RD
WATERBURY, CT 06706                                P‐0042822 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARRIENTES, MARY E.
7669 74TH ST SOUTH
COTTAGE GROVE, MN 55016                            P‐0013916 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARRILLEAUX, CHERYL O.
3304 GROUPER RD.
GAUTIER, MS 39553                                  P‐0058352 11/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARRINGER, SHAMEKA M.
PLATUM FINANCE
3807 BULLARD ST.
CHARLOTTE, NC 28208                                P‐0010430 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARRINGTON, KATHRYN M
61 SHEEP CREEK RD
NORTH FORK, ID 83466                                 535       10/25/2017      TK Holdings Inc.                                                                    $0.00                                                   $0.00
BARRINGTON, REBEKAH
P.O. BOX 1676
SILVERTHORNE, CO 80498                             P‐0057064    2/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARRINO, JOE L.
BARRINO, TENNIE M.
6211 BLYNN DR APT B
MYRTLE BEACH, SC 29572                             P‐0054888 1/16/2018      TK Holdings Inc., et al .                        $5.00                                                                                         $5.00
BARRIOS, CRYSTAL M.
1053 N PULASKI RD 2ND FL
CHICAGO, IL 60651                                  P‐0026040 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARRIOS, DIRK A.
152 EAST 43RD STREET
CUT OFF, LA 70345‐2716                             P‐0013572 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARRIOS, EDWIN R.
60 LINCOLN AVE
CRANSTON, RI 02920                                 P‐0035436 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARRIOS, HERNANDO
3754 GLEN RIDGE DR
CHINO HILLS, CA 91709                              P‐0046514 12/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARRIOS, JESSICA
460 JUDGE SHARPE ROAD
GRAHAM, NC 27253                                   P‐0050658 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARRIOS, NINA N.
60 LINCOLN AVE
CRANSTON, RI 02920                                 P‐0035429 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARRIOS, STACY Y.
BARRIOS, JUAN C.
3222 HIDDEN MEADOWS COURT
GREEN COVE SPRIN, FL 32043                         P‐0057569    3/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BARRITTA, ANTIONIO
114 MAC ARTHUR DR
EDISON, NJ 08837                                   P‐0031667 11/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                          Page 234 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 235 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BARRON BASTAS, ENID G.
8724 BACARDI DR.
DALLAS, TX 75238                                     P‐0020846 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRON, CONNIE SUE
1926 SE 8TH STREET
CAPE CORAL, FL 33990                                   1249     11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BARRON, DANIEL MICHAEL
7675 EAST VISAO DRIVE
SCOTTSDALE, AZ 85266                                   702     10/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BARRON, EDUVIGES
6913 RUBY DR
DALLAS, TX 75237                                     P‐0045757 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRON, KENNETH G.
BARRON, KAREN T.
822 WASHINGTON ROAD
PITTSBURGH, PA 15228                                 P‐0045237 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRON, MARTHA A.
19162 ROMAN WAY
MONTGOMERY VILLA, MD 20886                           P‐0025371 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARROS, PAULO J.
BARROS, NILA M.
15847 W LOCUST ST
OLATHE, KS 66062                                     P‐0021513 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARROW, EUGENIE D.
2234 COHEN STREET
SAVANNAH, GA 31410                                   P‐0025553 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARROW, EUGENIE D.
2234 COHEN STREET
SAVANNAH, GA 31410                                   P‐0025556 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARROW, KARSTEN W.
47 PARK AVENUE
APT 1
DANBURY, CT 06810                                    P‐0026211 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARROW, MICHELLE L.
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                    P‐0043206 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARROW, PHILLIP
210 METHODIST DR. WEST
FRANKLIN, IN 46131                                     475     10/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BARROWS, AMY L.
19 CUTTING LANE
BURLINGTON, MA 01803                                 P‐0032746 11/28/2017   TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
BARROWS, AMY L.
19 CUTTING LANE
BURLINGTON, MA 01803                                 P‐0032754 11/28/2017   TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
BARRU, MATTHEW P.
960 SOUTH DAWSON WAY
UNIT 6
AURORA, CO 80012                                     P‐0012351 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRUECO‐RODRIGU, ALBERTO
21044 GOLDEN SPIKE TERRACE
STERLING, VA 20166                                   P‐0038173 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRY, ALYSSA
808 W MAIN ST
VALLEY VIEW, PA 17983                                P‐0026656 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 235 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 236 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BARRY, AMY
11550 CROSSROADS CIRCLE
APT 264
MIDDLE RIVER, MD 21220                              P‐0055594 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRY, CAITLIN J.
1019 WILLOW GLEN DR.
BETHEL PARK, PA 15102                               P‐0025014 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRY, DENNIS M.
BARRY, MARTHA S.
1230 SANTA FE
HERCULES, CA 94547                                  P‐0014820 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRY, JOHN D.
2514 WILSON AVE
SIGNAL MOUNTAIN, TN 37377                           P‐0006163 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRY, JOHN D.
1381 PALOU AVE
SAN FRANCISCO, CA 94124                             P‐0013707 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRY, JOSEPH D.
36 WEQUASSIT RD
HARWICH PORT, MA 02646                              P‐0014569 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRY, JOSEPH M.
416 DRUMMOND DRIVE
RALEIGH, NC 27609                                   P‐0024443 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRY, JOSEPH M.
416 DRUMMOND DRIVE
RALEIGH, NC 27609                                   P‐0024519 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRY, KAREN J.
8718 FLINT LANE
ORLAND PARK, IL 60462                               P‐0008064 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRY, KAREN J.
8718 FLINT LANE
ORLAND PARK, IL 60462                               P‐0008066 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRY, MICHAEL C.
BARRY, MARIANN P.
18 TRUMBULL CT.
NOVATO, CA 94947                                    P‐0039570 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRY, MICHAEL P.
5 W. DAVINCI WAY
FARMINGDALE, NJ 07727                               P‐0023106 11/12/2017   TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
BARRY, PETER A.
840 LOS MOLINOS WAY
SACRAMENTO, CA 95864                                P‐0013772 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARRY, THOMAS W.
16114 WESTDALE AVENUE
CLEVELAND, OH 44135                                   655     10/26/2017      TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
BARRY, TIMOTHY P.
BARRY, LISA L.
9170 CHERRYBLOSSOM LANE
CINCINNATI, OH 45231                                P‐0049957 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARSKI, BARBARA J.
54 DAYTON ST
AUBURN, NY 13021                                    P‐0031394 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARSOTTI, RICHARD G.
1500 KINGSWOOD DR
ROSEVILLE, CA 95678                                 P‐0018029 11/6/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00


                                                                                         Page 236 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 237 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BARSTAD, GRACIE A.
4049 VORTEX PLACE
ESCONDIDO, CA 92025                                  P‐0018385 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTELME, KATHRYN
706 E GRUBB
MESQUITE, TX 75149                                     2108     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BARTELS, DONALD C.
BARTELS, MARY E.
2803 FOREST HILL BLVD
PACIFIC GROVE                                        P‐0011044 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTELS, RAYMOND
BARTELS, CORNELIA
68 CEDAR ROAD
WILTON, CT 06897                                     P‐0035143 12/3/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BARTER, SARA N.
945 LAWN AVENUE
HAMILTON, OH 45013                                   P‐0024340 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTH, CATHERINE K.
6337 RED HAVEN RD
COLUMBIA, MD 21045                                   P‐0038624 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTH, MARTA
5048 N. KEDVALE AVE.
CHICAGO, IL 60630                                    P‐0030285 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTH, MICHAEL
7516 BENELUX COURT
PLANO, TX 75025                                      P‐0001680 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTH, MICHAEL F.
58 RIVIERA DRIVE
GRANITE CITY, IL 62040                               P‐0009723 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTH, TIMOTHY J.
BARTH, CHEREE L.
9210 UTAH DR
FAFB, WA 99011                                       P‐0031427 11/25/2017   TK Holdings Inc., et al .                   $32,000.00                                                                                   $32,000.00
BARTH, UTA
3411 COLBERT AVE
LOS ANGELES, CA 90066                                P‐0050913 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTHELEMY, RICHARD D.
4910 BRIARLEIGH CHASE SW
MABLETON, GA 30126                                   P‐0027678 11/17/2017   TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
BARTHELMAN, MARY G.
65 MACKWORTH STREET
PORTLAND, ME 04103                                   P‐0013954 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTHLOW, CANDACE S.
4326 BEALL BLVD
ABILENE, TX 79606‐5422                               P‐0008167 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTHOLE D., JUNY
1455 NW 91ST AVE APT 13‐22
CORAL SPRINGS, FL 33071                              P‐0048477 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTHOLF, BARRIE N.
12110 BAYWOODS DRIVE
TEGA CAY, SC 29708                                   P‐0024703 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTHOLOMEW, JOSEPH R.
775 CRESTVIEW DRIVE
YOUNGSTOWN, OH 44512                                 P‐0008626 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 237 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 238 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BARTHOLOMEW, SANDRA E.
11045 SAVANNAH LANDING CIRCLE
ORLANDO, FL 32832                                   P‐0000410 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTKIEWICZ, EDWARD T.
5503 RENWOOD DRIVE
PARMA, OH 44129                                     P‐0052764 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTLETT, JOHN H.
2012 CHAMBERS ROAD
MCDONOUGH, GA 30253                                 P‐0044653 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTLETT, KAREN T.
229 WEST ARTESIA BLVD.
LONG BEACH, CA 90805                                P‐0016923 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTLETT, ROY
P.O. BOX 438
CASCADE, ID 83611‐0438                                4065    12/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BARTLEY, JOEL M.
BARTLEY, HELEN E.
323 PARKMEADOW DR
CARY, NC 27519                                      P‐0007637 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTLEY, ROBIN L.
100 S BROOKWOOD DRIVE
DERBY, KS 67037                                     P‐0015254 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTO, ROBERT
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                     P‐0044095 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BARTOLETTI, JOSEPH R.
24251 COPPERLEAF BLVD
BONITA SPRINGS, FL 34135                            P‐0002159 10/23/2017   TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
BARTOLOMEO, ROBERT J.
369 MANNS ROAD
HARRODSBURG, KY 40330                               P‐0037788 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTOLOTTA, TED J.
3656 HOOFPRINT DR
MELBOURNE, FL 32940                                 P‐0019885 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTOLOTTO, STEVEN
31 HURTIN BLVD.
SMITHTOWN, NY 11787                                 P‐0030043 11/21/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BARTOLOTTO, STEVEN
31 HURTIN BLVD.
SMITHTOWN, NY 11787                                 P‐0031170 11/24/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BARTON, ANDREA B.
BARTON, JR., ROBERT A.
P.O. BOX 175
868 MADISON 2595
KINGSTON, AR 72742                                  P‐0039712 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTON, BERNADINE E.
BARTON, TIMOTHY J.
8665 ORCHARD LOOP ROAD
LELAND
, NC 28451                                          P‐0049225 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTON, JOHN A.
BARTON, SHERYL H.
POB 1085
ARCHER CITY, TX 76351‐1085                          P‐0041491 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 238 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 239 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BARTON, LUISE E.
1607 GRAND AVE., #5
CANON CITY, CO 81212                                P‐0010984 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTON, MARILYN S.
309 MAROSE DRIVE
PITTSBURGH, PA 15235                                P‐0028054 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTON, RONALD
4736 LOLLY DRIVE
MONROEVILLE, PA 15146                                 1514     11/6/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
BARTON, SANDRA F.
21372 SAMUELS RD
ZACHARY, LA 70791                                   P‐0029596 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTONI, DANIELLE
2 JORDAN AVE
SAN ANSELMO, CA 94960                               P‐0019246 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTRA HIDALGO, ALFONSO E.
27507 MOUNT RADNOR DRIVE
DAMASCUS, MD 20872‐1043                             P‐0021404 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTRA, KATHERINE L.
410 RUMSEY COURT
SAN JOSE, CA 95111                                  P‐0019590 11/8/2017    TK Holdings Inc., et al .                   $35,000.00                                                                                   $35,000.00
BARTRON, BRUCE
1120 NW 94 AVE
PLANTATION, FL 33322                                  430     10/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BARTUSCH, JOANN M.
1930 W APACHE TRAIL #14
APACHE JUNCTION, AZ 85120                           P‐0056079 1/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTZ, JEFFREY W.
905 CHANCELLOR LANE
GREEN BAY, WI 54311                                 P‐0037680 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTZ, JEFFREY W.
905 CHANCELLOR LANE
GREEN BAY
BROWN, WI 54311                                     P‐0037682 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTZ, JUSTIN W.
905 CHANCELLOR LANE
GREEN BAY, WI 54311                                 P‐0019819 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARTZ, MICHAEL
BARTZ, CHRISTINE
391 SOUTH LAKE ST
P.O. BOX 488
ELKHART LAKE, WI 53020                              P‐0005637 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARU, JONATHAN L.
BARU, JONATHAN
10 EAST PRIMROSE DRIVE
LONGMEADOW, MA 01106                                P‐0015072 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARUA, SUBRATA P.
3156 COMBS CT.
VILLAGES, FL 32163                                  P‐0002366 10/23/2017   TK Holdings Inc., et al .                   $56,000.00                                                                                   $56,000.00
BARUCH, EDWARD
7739 E. ENTRADA DE VENTANA
TUCSON, AZ 85750                                    P‐0046372 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BARYENBRUCH, KELLEY A.
N223 RANDYS LN
APPLETON, WI 54915                                  P‐0029466 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 239 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 240 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BASALIZA, ESTELTA M.
2849 NE CENTER STREET
BREMERTON, WA 98310                                P‐0055755 1/24/2018    TK Holdings Inc., et al .                    $2,700.00                                                                                    $2,700.00
BASCARA, JOSE D.
260 E STREET
REDWOOD CITY, CA 94063                             P‐0056706   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASCARDAL, CARMEN E.
34777 MONACO COMMON
FREMONT, CA 94555                                  P‐0015940 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASCH, DEE D.
36 MAPLE STREET
NEEDHAM, MA 02492‐2342                             P‐0036511 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASCH, DONALD L.
36 MAPLE STREET
NEEDHAM, MA 02492‐2342                             P‐0036481 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASCOM, DAVID J.
P.O. BOX 68
EMMETT,, KS 66422                                  P‐0022533 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASCONE, MARY M.
331 RIDGE ROAD
JUPITER, FL 33477‐9646                             P‐0029763 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASCONE, MARY M.
331 RIDGE ROAD
JUPITER, FL 33477‐9646                             P‐0030315 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASCOY, ELIZARDO
1935 NW 2 STREET
MIAMI, FL 33125                                    P‐0031165 11/24/2017   TK Holdings Inc., et al .                    $4,100.00                                                                                    $4,100.00
BASDEN, VICKIE S.
314 CHURCH OF GOD CIR
CLEVELAND, SC 29635                                P‐0025685 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASHAR, DR ATMM A.
MINOR, KZBA
8654 CONNAUGHT GARDEN DRIVE
HOUSTON, TX 77083                                  P‐0048935 12/27/2017   TK Holdings Inc., et al .                   $99,336.80                                                                                   $99,336.80
BASHAW, JEFF
15855 HEATHER HILL DRIVE
BROOKFIELD, WI 53005                               P‐0030036 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASHER, BRETT M.
17742 TROLLY CROSSING WAY
CORNELIUS, NC 28031                                P‐0051003 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASHFORD, HAROLD D.
404 WE 23RD TERRACE
CAPE CORAL, FL 33909                               P‐0013917 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASHORE, SANDRA K.
1057 MAXINE LANE
VAN WERT, OH 45891                                 P‐0041617 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASHORE, VALERIE A.
110 GRAVEL PIT ROAD
BETHEL, PA 19507                                   P‐0034946 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASHUNGWA, TRACY L.
1314 EASTSIDE ST NE
OLYMPIA 98506                                      P‐0050017 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASILE, LAURIE
61 TIMBER RIDGE DR
COMMACK, NY 11725                                  P‐0027993 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 240 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 241 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
BASILE, MARIA
10555 GREENSPRINGS DRIVE
TAMPA, FL 33626                                      P‐0002233 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASILE, ROBERT
61 TIMBER RIDGE DR
COMMACK, NY 11725                                    P‐0027990 11/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASILICATO, JEANETTE L.
19 WENDT LANE
WAYNE, NJ 07470                                      P‐0052488 12/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASILIO, ANTONIO A.
15 CENTER CT
LAGUNA NIGUEL, CA 92677                              P‐0025194 11/14/2017     TK Holdings Inc., et al .                    $2,500.00                                                                                     $2,500.00
BASIN PALLET, INC. ML
ROY
PO BOX 1939
MOSES LAKE, WA 98837                                   1948      11/6/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
BASIS, ALLEN
48 CALGARY CIRCLE
MORGANVILLE, NJ 07751                                P‐0007091 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASIT, RANA
RANA & SONS INC,
12512 BROOKCHASE LANE
JACKSONVILLE, FL 32225                               P‐0031260 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASKERVILLE, DARRYL A.
10 DURST DR SELDEN, NY 11784
23 CHESTNUT CENTRAL ISLIP
CENTRAL ISLIP, NY 11722                              P‐0056413    2/2/2018    TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00
BASKIN ENTERPRISES
JOE BASKIN
18881 SAVAGE ROAD
BELLEVILLE, MI 48111                                   917       10/27/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BASKIN, DAMION M.
6363 S. RICHMOND
CHICAGO IL                                           P‐0054636 1/13/2018      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASKIN, JASMINE
1523 MANSS AVE
CINCINNATI, OH 45205                                   3003      11/20/2017      TK Holdings Inc.                          $7,000.00                                 $0.00                                               $7,000.00
BASKIN, KATHY
BASKIN, KATHLEEN
706 WEST MAIN
OKOLONA, MS 38860                                    P‐0044573 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASLEY, TAWANDA R.
3235 BALLS CHURCH ROAD
JEFFERSONVILLE, GA 31044                             P‐0003667 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASNIGHT BLOUNT, DEVELYN
351 NC HWY 45 N
PLYMOUTH, NC 27962                                     4953       3/1/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
BASRA, HARJIT S.
5798 PORTO ALEGRE DRIVE
SAN JOSE, CA 95120                                   P‐0031508 11/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASRA, JAGMOHAN S.
5798 PORTO ALEGRE DRIVE
SAN JOSE, CA 95120                                   P‐0022728 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASRA, JAGMOHAN S.
5798 PORTO ALEGRE DRIVE
SAN JOSE, CA 95120                                   P‐0031510 11/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                            Page 241 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 242 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
BASS, BEN J.
281 LINDEN ST.
REDWOOD CITY                                        P‐0014401 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASS, CATHERINE A.
TAYLOR A HE
4083 BURTON DR
STOW, OH 44224                                      P‐0004428 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASS, CEDRIC
1908 DUKE ADAM STREET
KANNAPOLIS, NC 28083‐7812                           P‐0023647 10/30/2017   TK Holdings Inc., et al .                    $7,500.00                                                                                     $7,500.00
BASS, CRYSTAL
3302 WESTGATE DR
ALBANY, GA 31721                                      523     10/24/2017      TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
BASS, CRYSTAL Y.
3302 WESTAGE DR
ALBANY, GA 31721                                    P‐0003497 10/24/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
BASS, CYNTHIA
3302 WESTGATE DR.
ALBANY, GA 31721                                      581     10/24/2017      TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
BASS, CYNTHIA Y.
3302 WESTGATE DR.
ALBANY, GA                                          P‐0003519 10/24/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
BASS, JAMES C.
2289 REGES STORE RD
NASHVILLE, NC 27856                                 P‐0019099 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASS, JOHN S.
1244 SALT LAKE DR
TARPON SPRINGS, FL 34689                            P‐0040366 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASS, LAURA
5224 WELLER DRIVE
WOODLAND HILLS, CA 91367                            P‐0016461 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASS, LORAINE
208 RAVEN CT
MODESTO, CA 95350‐3221                              P‐0052932 12/27/2017   TK Holdings Inc., et al .                     $500.00                                                                                        $500.00
BASS, MINDY H.
1702 MILL ST
APT 508
DES PLAINES, IL 60016                               P‐0038705 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASS, NATALIE
135 LADY MARY LN APT D1
ROCKINGHAM, NC 28379                                P‐0000749 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASS, SHARDEY
1631 EARL STREET
UNION, NJ 07083                                     P‐0027623 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASS, TYRONE D.
313CEDAR ST
WILMER, TX 75172                                    P‐0005783 10/26/2017   TK Holdings Inc., et al .                    $3,500.00                                                                                     $3,500.00
BASS, TYRONE D.
313 CEDAR ST.
WILMER, TX 75172                                    P‐0005800 10/26/2017   TK Holdings Inc., et al .                    $3,500.00                                                                                     $3,500.00
BASSA, ANGELA S.
11 MARBLE ST
STONEHAM, MA 02180                                  P‐0007182 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASSAGE, LANCE H.
1412 PARKWOOD BLVD
SCHENECTADY, NY 12308                               P‐0012210 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 242 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 243 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
BASSELL, TIMOTHY E.
3950 OHIO STREET APT 323
SAN DIEGO, CA 92104                                 P‐0028552 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASSETT, BARBAR H.
657 GRANITE RIDGE DR
SANDPOINT, ID 83864                                 P‐0027702 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASSETT, CABOT S.
8615 JACK RABBIT RD
CHEYENNE, WY 82009                                  P‐0028027 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASSETT, CHARLENE
3566 S. TOLEDO PLACE
TULSA, OK 74135                                     P‐0057231 2/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASSETT, CYNTHIA W.
P.O. BOX 242
FLAGLER BEACH, FL 32136                             P‐0046980 12/26/2017   TK Holdings Inc., et al .                 $5,000,000.00                                                                                $5,000,000.00
BASSETT, KATHERINE J.
BASSETT, ROBERT A.
964 BONITA STREET
HITCHCOCK, TX 77563                                 P‐0004971 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASSETT, PATRICIA
1579 LINCOLN AVE
#208
SAN RAFAEL, CA 94901                                P‐0045864 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASSETT, PATRICIA
1579 LINCOLN AVE
#208
SAN RAFAEL, CA 94901                                P‐0045911 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASSETTE, JOHN D.
BASSETTE, RUTH C.
P.O. BOX 479
CORNISH FLAT, NEW HAMPSHIRE
                                                    P‐0025974 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASSEY, LAQUIZE
13614 W. PONDEROSA CT
WICHITA, KS 67235                                   P‐0013214 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASSEY, LAQUIZE
13614 W. PONDEROSA CT
WICHITA, KS 67235                                   P‐0013219 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASSFORD, JEFFREY T.
18033 WYNDAM DR
LINCOLN, NE 68527                                   P‐0019033 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASSFORD, MICHELLE L.
18033 WYNDAM DR
LINCOLN, NE 68527                                   P‐0019045 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASSFORD, MICHELLE L.
18033 WYNDAM DR
LINCOLN, NE 68527                                   P‐0019085 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BASSIG, DONNA
545 THORNHILL DRIVE
#218
CAROL STREAM, IL 60188                              P‐0011958 11/1/2017    TK Holdings Inc., et al .                      $500.00                                                                                       $500.00
BASSIRI, KOROUSH
42 CORAL REEF
NEWPORT COAST, CA 92657                             P‐0021267 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 243 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 244 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BASSLER, DAVID L.
BASSLER, TERESA L.
2189 SUZANNE DRIVE
DUBUQUE, IA 52002                                    P‐0041264 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASSOLINO, ESTELLA C.
2101 BIG PINE DRIVE
MATTHEWS, NC 28105                                   P‐0057444 2/23/2018    TK Holdings Inc., et al .                   $22,500.00                                                                                   $22,500.00
BASS‐REID, REGINALD G.
BASS, ROBIN P.
4213 ROOSEVELT BOULEVARD
PHILADELPHIA, PA 19124                               P‐0053586   1/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAST, CHRISTIE D.
232 SUNNYSIDE PARK RD.
JEFFERSON, NC 28640                                  P‐0016286 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASTIA, EMILY P.
206 BLISSWOOD VILLAGE DRIVE
LUDLOW, MA 01056                                     P‐0004721 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASTIEN, BRADLEY L.
6080 WEDGEWOOD VILLAGE CIR.
LAKE WORTH, FL 33463                                 P‐0041889 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASTIEN, SUZANNE M.
6080 WEDGEWOOD VILLAGE CIR.
LAKE WORTH, FL 33463                                 P‐0041891 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASTIN, JAMES N.
12006 EATON COURT
LYLES, TN 37098                                      P‐0043702 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASTONE, JOHN J.
8515 BIRDIE DR
MIDLAND, GA 31820                                    P‐0002970 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BASTOS, JEFFREY C.
891 MAMARONECK AVE
MAMARONECK, NY 10543                                 P‐0024526 11/14/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BATCHELDER, MARK D.
1634 MOUNT MAJOR HWY
ALTON BAY, NH 03810                                  P‐0005732 10/26/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
BATCHMAN, AKESA
130 COLLINWOOD DR
RAEFORD, NC 28376                                    P‐0038022 12/9/2017    TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
BATELMAN, ROBYN L.
NO ADDRESS PROVIDED
                                                     P‐0011891 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATEMAN, CHERISE D.
3195 NORTH 1050 EAST
NORTH OGDEN, UT 84414                                P‐0053506   1/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATEMAN, KLAUDIA K.
1416 CHAPEL HILL ROAD
ROSEDALE, MD 21237                                   P‐0052816 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATEMAN, MICHAEL J.
20913 E. GIRARD DR
AURORA, CO 80013                                     P‐0027321 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATEMAN, ROY D.
135 DIVISADERO STREET
SAN FRANCISCO, CA 94117                              P‐0056386   2/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATES, DAVID C.
8320 JIM WOLFE RD
CORRYTON, TN 37721                                   P‐0033755 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 244 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 245 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BATES, DOROTHY M.
2210 BACON PARK DRIVE
SAVANNAH, GA 31406‐2310                              P‐0049485 12/27/2017   TK Holdings Inc., et al .                   $26,900.00                                                                                   $26,900.00
BATES, HARRIET
3771 WOOD DUCK CT
AYDEN, NC 28513                                      P‐0003245 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATES, JAMES D.
298 RIDGEWOOD DR
BOONE, NC 28607                                      P‐0037908 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATES, JAMES L.
BATES, SUSAN E.
1415 OAKDALE DR.
BATON ROUGE, LA 70810                                P‐0018936 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATES, KELLI A.
996 VERNON ROAD
BEXLEY, OH 43209                                     P‐0012717 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATES, WENDY M.
3431 NW 54TH TERRACE
GAINESVILLE, FL 32606                                P‐0001425 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATEY, SANDRA R.
BATEY, JACK H.
20906 ROAD 8
CHOWCHILLA, CA 93610                                 P‐0055826 1/25/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATEY, SANDRA R.
BATEY, JACK H.
20906 ROAD 8
CHOWCHILLA, CA 93610                                 P‐0055827 1/25/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATEY, SANDRA R.
BATEY, JACK H.
20906 ROAD 8
CHOWCHILLA, CA 93610                                 P‐0055828 1/25/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATHLA, PAVAN
MAHENDRA, HARSH
                                                     P‐0034315 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATHOLOMEW, DEBRA A
7699 NORTH MAIN STREET
BATH, NY 14810                                         4424    12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BATISTE, AMY L.
WOODWICK, MICHAEL E.
5201 GRANDVIEW LANE
EDINA, MN 55436                                      P‐0051006 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATISTE, LIONEL
BATISTE, LOUTRICIA A.
231 EAST 23RD STREET
RESERVE, LA 70084                                    P‐0012047 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATISTE, LIONEL
BATISTE, LOUTRICIA A.
231 EAST 22ND STREET
RESERVE, LA 70084                                    P‐0027628 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATISTE, MANDY
125 RIDGEVIEW DRIVE APT D6
BROUSSARD, LA 70518                                    1893     11/9/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BATMAN, ROBERT A.
37050 S RIDGEVIEW BLVD
TUCSON, AZ 85739                                     P‐0032426 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 245 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 246 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BATRA, NARINDER
1803 QUEENSBOROUGH DR
ARLINGTON, TX 76015                                P‐0057875 4/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATRA, NARINDER
1803 QUEENSBOROUGH DRIVE
ARLINGTON, TX 76015                                P‐0057876 4/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATRA, RAJEEV
2885 RENFREW ST
ANN ARBOR, MI 48105                                P‐0045071 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATSON, BRUCE
6721 GOLDCREEK DR. SW
TUMWATER, WA 98512                                 P‐0027169 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATSON, SEAN W.
2705 VISTA VIEW DR
FARMINGVILLE, NY 11738                             P‐0057278 2/14/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATT, BRYAN
7701 WEST USTICK RD #64
BOISE, ID 83704                                      612     10/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BATTAGIN, JEANNE E.
2534 ETNA ST
BERKELEY, CA 94704                                 P‐0044798 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATTEE, WILLIAM L.
132 KERRY LYNN CT.
WILLIAMSTOWN, NJ 08094                             P‐0038565 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATTEN, BRUCE T.
21419 RUSHING RIVER CR.
EAGLE RIVER, AK 99577‐9414                         P‐0008827 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATTEN, JOHN R.
BATTEN, MARGARET L.
10501 W. OCOTILLO DR.
SUN CITY, AZ 85373‐1937                            P‐0050444 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATTISTA III, JAMES A.
248 MOUNT ALVERNO RD
MEDIA, PA 19063                                    P‐0019553 11/8/2017    TK Holdings Inc., et al .                    $8,785.93                                                                                    $8,785.93
BATTISTA, JANET R.
154 KENSINGTON DRIVE
MADISON, WI 53704                                  P‐0008001 10/28/2017   TK Holdings Inc., et al .                   $12,500.00                                                                                   $12,500.00
BATTISTONI, BRIDGET B.
BATTISTONI, MICHAEL J.
17315 SE 185TH STREET
RENTON, WA 98058                                   P‐0032577 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATTLE, CHARLINE N.
CHARLINE BATTLE
4222 INVERRARY BLVD #4707
LAUDERHILL, FL 33319                               P‐0007286 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATTLE, EBERENNA
BATTLE, ADRIAN
45 PRAIRIE PARK DR.
#207
WHEELING, IL 60090                                 P‐0051052 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATTLE, SAMANTHA
6242 WARNER AVE
APT 27F
HUNTINGTON BEACH, CA 92647                           2256    11/10/2017      TK Holdings Inc.                           $500.00                                                                                       $500.00



                                                                                        Page 246 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 247 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BATTLES, HEATHER
PO BOX 27
FOSS, OK 73647                                        2620      11/15/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BATTLES, JASON
8241 MIDDLEWICK LANE
NOLENSVILLE, TN 37135                               P‐0054580 1/13/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATTS, KAREN J
3806 N 7TH ST.
TACOMA, WA 98406                                      3670      11/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BATTS, LARRY G.
BATTS, HILDA F.
1007 HANOVER DRIVE NW
CONCORD, NC 28027                                   P‐0044306 12/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATTY, MARK D.
2317 JASMINE GARDEN DRIVE
LAS VEGAS, NV 89134                                 P‐0053667    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BATY, LOUIS L.
P.O. BOX 1
KNOX CITY, TX 79529                                 P‐0050328 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUBLITZ, SCOTT B.
2529 WESTMINSTER DR YORK, PA
YORK 17408                                          P‐0015004 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUDINET, C. A.
123 NORTHWEST DRIVE
WATERTOWN, CT 06795                                 P‐0053548    1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUDINET, CHARLES A.
123 NORTHWEST DRIVE
WATERTOWN, CT 06795                                 P‐0053513    1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, ALLISON J.
P.O. BOX 391214
MOUNTAIN VIEW, CA 94039                             P‐0052569 12/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, AMY
BAUER, MATTHEW
30475 MIDDLE CREEK CIRCLE
DAPHNE, AL 36527                                    P‐0033400 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, BETH A.
BAUER, ARTHUR L.
411 WALNUT STREET
UNIT 7560
GREENCOVE SPRING, FL 32043‐3443                     P‐0047331 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, BONNIE K.
9167 S KENWOOD LANE
TEMPE, AZ 85284                                     P‐0009617 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, DANNA L
108 COUNTY ROAD 4012
DAYTON, TX 77535                                      383       10/23/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
BAUER, DANNA L
108 COUNTY ROAD 4012
DAYTON, TX 77535                                      859       10/27/2017      TK Holdings Inc.                          $2,500.00              $0.00                                                                 $2,500.00
BAUER, DANNA L.
108 COUNTY ROAD 4012
DAYTON, TX 77535                                    P‐0002122 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, GREGORY A.
449 W MAIN
BOISE, ID 83702                                     P‐0014622 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 247 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 248 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BAUER, JAMES R.
176 HULL CT
DELAWARE, OH 43015                                  P‐0000266 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, JAMES R.
NO ADDRESS PROVIDED
                                                    P‐0000268 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, JOSHUA P.
2137 LYSANDER AVENUE
SIMI VALLEY, CA 93065                               P‐0045640 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, KATHLEEN M.
3168 S. 57TH ST.
MILWAUKEE, WI                                       P‐0023296 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, LILLIAN D.
30240 BLOSSOM LANE
WARREN, MI 48088                                    P‐0030493 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, MARITZA
1740 SW 93 PLACE
MIAMI, FL 33165                                     P‐0021401 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, MARITZA
1740 SW 93 PLACE
MIAMI, FL 33165                                     P‐0053808   1/4/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, PATRICIA A.
609 BURNETT AVE. APT. #7
SAN FRANCISCO, CA 94131                             P‐0038557 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, STACY
145 N. KEALY AVE.
APT. 3
LEWISVILLE, TX 75057                                P‐0004598 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, SUSAN
1111 MIDLAND AVE 4D
BRONXSVILLE, NY 10708                               P‐0027078 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUER, SUSAN M.
BAUER, WESLEY W.
1398 TOLSTOY WAY
RIVERSIDE, CA 92506‐5380                            P‐0028026 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUGH, ARICA M.
BAUGH, ARICA M.
1051 MORELAND DR SE UNIT 3
ATLANTA, GA 30315                                   P‐0005322 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUGH, MARJORIE J.
1614 VERDA STREET
REDDING, CA 96001‐1119                              P‐0044189 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUGH, SUSAN W.
173 SEA CLIFF AVENUE
APT. 2W
SEA CLIFF, NY 11579                                 P‐0037389 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUGH, THOMAS M.
BAUGH, LINDA L.
P.O. BOX 844
MORRILTON, AR 72110                                 P‐0017615 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUGHN, CLIFFORD R.
BAUGHN, SHIRLEY J.
8035 AUBERGE CIRCLE
SAN DIEGO, CA 92127                                 P‐0019644 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 248 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 249 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BAUGHN, CLIFFORD R.
BAUGHN, SHIRLEY J.
8035 AUBERGE CIRCLE
SAN DIEGO, CA 92127                                 P‐0019677 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUGHN, KEN E.
105 ROSWELL AVE APT 4
LONG BEACH, CA 90803                                P‐0022211 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUGUESS, TOMMY D.
1867 AUSTIN TRAPHILL ROAD
ELKIN, NC 28621                                     P‐0003933 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUM, TIMOTHY J.
2711S.E.MARYLAND AVA
TOPEKA, KS 66605                                    P‐0014647 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUM, TIMOTHY J.
2711S.E.MARYLAND AVE
TOPEKA, KS 66605                                    P‐0014727 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMAN, ALLEN H.
BAUMAN, DAWN R.
2904 SE COBBLESTONE DRIVE
GRIMES, IA 50111                                    P‐0012230 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMAN, ALLEN H.
BAUMAN, DAWN R.
2904 SE COBBLESTONE DRIVE
GRIMES, IA 50111                                    P‐0012234 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMAN, BRUCE A.
205 EQUESTRIAN COURT
FATE, TX 75087                                      P‐0004975 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMAN, JEFFREY T.
3406 ECHO MOUNTAIN DR
KINGWOOD, TX 77345‐2029                             P‐0003651 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMAN, JOANNE M.
670 ISLAND WAY
APT 704
CLEARWATER, FL 33767                                P‐0004957 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMAN, PETER F.
670 ISLAND WAY
APT 704
CLEARWATER, FL 33767                                P‐0004559 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMANN, SHIRLEY
2321 TIFFANY WAY
CHICO, CA 95926                                     P‐0028324 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMBACK, KEITH A.
792 ORIENTA AVE., APT E
ALTAMONTE SPRING, FL 32701                          P‐0037654 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMEISTER, ANGELA M.
2705 E 38TH STREET
DES MOINES, IA 50317                                P‐0026325 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMGARDNER, BRIAN W.
13627 GILBRIDE LANE
CLARKSVILLE, MD 21029                               P‐0029841 11/21/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
BAUMGARDNER, STEVEN J.
45 RABBIT SLIDE ROAD
ETTERS, PA 17319                                    P‐0042309 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMGARDNER, STEVEN J.
45 RABBIT SLIDE ROAD
ETTERS, PA 17319                                    P‐0042311 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 249 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 250 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BAUMGART, ALBERT
865 RUSSET DR
BROOKFIELD, WI 53045                               P‐0038725 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMGART, ALBERT
865 RUSSET DR
BROOKFIELD, WI 53045                               P‐0038728 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMGART, ALBERT
865 RUSSET DR
BROOKFIELD, WI 53045                               P‐0038731 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMGART, ALBERT
865 RUSSET DR
BROOKFIELD, WI 53045                               P‐0038739 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMGART, DANIEL A.
BAUMGART, ALBERT
865 RUSSET DR
BROOKFIELD, WI 53045                               P‐0038718 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMGARTNER, ADAM
415 WYOMING AVE
BILLINGS, MT 59101                                 P‐0033098 11/28/2017   TK Holdings Inc., et al .                     $259.23                                                                                       $259.23
BAUMGARTNER, ANNETTE
512 HOBBS AVE
OSHKOSH, WI 54901                                  P‐0036315 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMGARTNER, ARETTA L.
943 PEACHTREE ST NE
UNIT 1501
ATLANTA, GA 3039                                   P‐0006117 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUMGARTNER, ROBERT IGNATIUS
7135 SUNTIDE PLACE
COLORADO SPRINGS, CO 80919                           5094     3/29/2019      TK Holdings Inc.                              $0.00                                                                                        $0.00
BAUMHAUER, EMILY M.
2350 VIRGIL HALL RD
LITHIA, FL 33547                                   P‐0026439 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUML, MICHAEL S.
BAUML, LESLEY E.
44A LANDFILL RD
RICHTON, MS 39476                                  P‐0030178 11/22/2017   TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
BAUR, WILLIAM J.
4 RANCHO LAGUNA DR
POMONA, CA 91766                                   P‐0016080 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUTA, GLORIA M.
755 NE 83RD TER
APT 1
MIAMI, FL 33138                                    P‐0004602 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUTISTA, ALPHONSE J.
1174 THISTLERIDGE DRIVE
HEBRON, KY 41048                                   P‐0015344 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUTISTA, BRYAN B.
3549 CROFTS PRIDE DRIVE
VIRGINIA BEACH, VA 23453                           P‐0008322 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUTISTA, GWENDOLYN B.
6314 15TH STREET
CHESAPEAKE BEACH, MD 20732                         P‐0018869 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAUTISTA, JEREMY S.
1242 OLYMPUS DR
NAPERVILLE, IL 60540                               P‐0049389 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 250 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 251 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BAUTISTA, MARK
13285 EARLY FROST CIRCLE
ORLANDO, FL 32828                                    P‐0004961 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAVER, CAYCE M.
452 MOUNT VERNON RD NW
MONROE, GA 30655                                     P‐0010963 10/31/2017   TK Holdings Inc., et al .                     $633.36                                                                                       $633.36
BAXTER, DANIELLE
BAXTER, CHRIS
214 HARRISON AVE
GLENSIDE, PA 19038                                   P‐0036089 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, DONALD W.
6756 LUNAR DRIVE
ANCHORAGE, AK 99504                                  P‐0024448 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, DONALD W.
6756 LUNAR DRIVE
ANCHORAGE, AK 99504                                  P‐0029851 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, DONNA L.
3716 CAMBRIDGE AVE
LORAIN, OH 44053                                     P‐0035188 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, DONNA L.
3716 CAMBRIDGE AVE
LORAIN, OH 44053                                     P‐0035240 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, JASON
NORMAN, SHANIKA
2924 SUSSEX STREET APT 9
GREENVILLE, NC 27834                                 P‐0002635 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, JOHN W.
4767 WOODVIEW DRIVE
SANTA ROSA, CA 95405                                 P‐0057880 4/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, JOHN W.
4767 WOODVIEW DRIVE
SANTA ROSA, CA 95405                                 P‐0057881 4/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, KATHLEEN S.
300 CALDECOTT LANE
UNIT 315
OAKLAND, CA 94618‐2421                               P‐0034914 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, KELLI J.
1915 RICH SMITH LN
APT 113
CONWAY, AR 72032                                     P‐0028092 11/18/2017   TK Holdings Inc., et al .                    $1,328.50                                                                                    $1,328.50
BAXTER, KELLI J.
1915 RICH SMITH LN
APT 113
CONWAY, AR 72032                                     P‐0028093 11/18/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BAXTER, LAKECIA S.
101 BULLOCK STREET
COLUMBIA, TN 38401                                   P‐0018124 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, LEVI J.
2903 JENNY PLACE
PHILADELPHIA, PA 19136‐1010                          P‐0011625 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, LEWIS Q.
1057 PEA RIDGE RD
PHILIPPI, WV 26416                                   P‐0041800 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, LEWIS Q.
1057 PEA RIDGE RD
PHILIPPI, WV 26416                                   P‐0041802 12/18/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
                                                                                          Page 251 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 252 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BAXTER, OTIS D.
270 W KINGSFIELD ROAD
CANTONMENT, FL 32533                               P‐0000670 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, PAMELA R.
5740 N PENNSYLVANIA ST
INDIANAPOLIS, IN 46220                             P‐0053706   1/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, REBECCA M.
BAXTER, WAYNE L.
P.O. BOX 221223
ANCHORAGE, AK 99522                                P‐0015255 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, ROBERT E.
155 EDGEMERE WAY S
NAPLES, FL 34105                                   P‐0035876 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, ROBERT K.
5740 N PENNSYLVANIA ST
INDIANAPOLIS, IN 46220                             P‐0053634   1/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAXTER, STEVEN C.
3615 SAUSALITO FERN
SAN ANTONIO, TX 78261                              P‐0023007 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAY CHEVROLET, INC
2900 GOVERNMENT BLVD
MOBILE, AL 36606                                   P‐0032357 11/27/2017   TK Holdings Inc., et al .                    $2,687.00                                                                                    $2,687.00
BAY CHEVROLET, INC
2900 GOVERNMENT BLVD
MOBILE, AL 36606                                   P‐0032367 11/27/2017   TK Holdings Inc., et al .                    $5,200.00                                                                                    $5,200.00
BAY CHEVROLET, INC
2900 GOVERNMENT BLVD
MOBILE, AL 36606                                   P‐0032370 11/27/2017   TK Holdings Inc., et al .                    $4,386.00                                                                                    $4,386.00
BAY CHEVROLET, INC
2900 GOVERNMENT BLVD
MOBILE, AL 36606                                   P‐0032378 11/27/2017   TK Holdings Inc., et al .                    $6,900.00                                                                                    $6,900.00
BAYASGALAN, DELGERNYAM
2820 N. GREENVIEW AVE.
UNIT H
CHICAGO, IL 60657                                  P‐0014024 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAYAT, PARIS
NIKDAL, ROXANE
21021 ERWIN STREET #419
WOODLANDHILLS, CA 91367                            P‐0051437 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAYAZID, BASSAM
16201 BLUEJACKET STREET
OVERLAND PARK, KS 66221                            P‐0047560 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAYE, DEBRA J.
85 HAWLEY STREET
NORTHAMPTON, MA 01060                              P‐0019969 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAYER MITCHELL, BRIANNE
560 PITTSBURGH RD.
BROWNSVILLE, PA 15417                              P‐0032589 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAYER, GEORGE
2601 CEDARBERRY LN
NORTH PLATTE, NE 69101                             P‐0039654 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BAYINDIRLI, JEM H.
413 HICKORYHILL DRIVE
ENCINITAS, CA 92024                                P‐0032726 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 252 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 253 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
BAYLESS, DAVE
8231 HOLLY OAK ST
CITRUS HEIGHTS, CA 95610‐0632                          2170     11/8/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BAYLEY, LAURA A.
146 BEACH ROAD
GLENCOE, IL 60022                                    P‐0037753 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAYLOR, DEHAVILAND
BAYLOR, DEHAVILAND A.
14185 BRANDT DRIVE
MORENO VALLEY, CA 92553                              P‐0022684 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAYNAS, SANDRA H.
809 TETE LOURS DR
MANDEVILLE, LA 70471                                 P‐0030339 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAYON, MICHAEL C.
BAYON, COURTNEY J.
1167 PARK BLVD
MASSAPEQUA PARK, NY 11762                            P‐0057811 3/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAYTCH, TAMARA A.
40 OAK HILL DRIVE
SHARON, MA 02067                                     P‐0006194 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAZARJIAN, ASHOD
146 S. EVERETT ST.
GLENDALE, CA 91205                                   P‐0054475 1/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAZE, ROBERT E.
11403 SHADOW WAY ST
HOUSTON, TX 77024                                    P‐0006454 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAZE, ROBERT E.
11403 SHADOW WAY ST
HOUSTON, TX 77024                                    P‐0006466 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAZILE, PHINEASTRE
4831 NW 19TH STREET
LAUDERHILL, FL 33313                                 P‐0000248 10/19/2017   TK Holdings Inc., et al .                    $1,500.00                                                                                     $1,500.00
BAZILE, PHINEASTRE
4831 NW 19TH ST
LAUDERHILL, FL 33313                                 P‐0057189 2/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BAZZEL, ALICIA
12727 SW 116TH AVE
TIGARD, OR 97223                                     P‐0026068 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEACH, ALYSSA M.
1430 E ORANGE GROVE AVE
ORANGE, CA 92867                                     P‐0020399 11/8/2017    TK Holdings Inc., et al .                     $199.61                                                                                        $199.61
BEACH, JANICE E.
6312 DEERWOOD LANE
LINO LAKES, MN 55014                                 P‐0017420 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEACH, JODY D.
2501 DOGWOOD LN
LAFAYETTE, IN 47905                                  P‐0005655 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEACH, JOHNNIE
19522 CANEY AVE
CARSON, CA 90746                                     P‐0047607 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEACH, PETER
35687 N. DONOVAN DR.
SAN TAN VALLEY, AZ 85142                               4614     1/2/2018       TK Holdings Inc.                         $10,850.00              $0.00              $0.00                                              $10,850.00
BEACH, RACHEAL L.
306 STANLEY DR
FREEPORT, FL 32439                                   P‐0025736 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                          Page 253 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 254 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BEACH, ZACHARY J.
987 KUNZE ROAD
EAST TAWAS, MI 48730                               P‐0034690 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEACH, ZACHARY J.
987 KUNZE ROAD
EAST TAWAS, MI 48730                               P‐0034728 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEACH, ZACHARY J.
987 KUNZE ROAD
EAST TAWAS, MI 48730                               P‐0037300 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEACH, ZACHARY J.
987 KUNZE ROAD
EAST TAWAS, MI 48730                               P‐0037564 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEACHEM, TAMMY L.
6228 S 238TH ST M204
KENT, WA 98032                                     P‐0020392 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEADLE, NANCY A.
1630 N WATERFORD CROSSING
MARBLEHEAD, OH 43440                               P‐0026472 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAGLEY, STEPHANIE J.
BEAGLEY, MICHAEL G.
17532 WATER FLUME WAY
MONUMENT, CO 80132                                 P‐0018992 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAKLEY, MARGARET P.
954 LEWIS ROAD
WYOMING, PA 18644                                  P‐0047112 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAL, ALAN K.
188 SOUTH 300 EAST
BOUNTIFUL, UT 84010                                P‐0029320 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAL, ALAN K.
188 SOUTH 300 EAST
BOUNTIFUL, UT 84010                                P‐0029550 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAL, ALAN K.
188 SOUTH 300 EAST
BOUNTIFUL, UT 84010                                P‐0029622 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAL, CHERYL T.
10 CARDINAL RD.
HAMILTON, NJ 08619                                 P‐0046213 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAL, JEFFREY J.
5 LATONIA ROAD
RYE BROOK, NY 10573                                P‐0040955 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAL, JUSTIN H.
8690 E. NEES AVE
CLOVIS, CA 93619                                   P‐0054465 1/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAL, RUBYE M.
820 NEWPORT WAY
DESOTO, TX 75115                                   P‐0052134 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAL, SR, JAMES C.
820 NEWPORT WAY
DESOTO, TX 75115                                   P‐0052259 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEALE, DEBORAH L.
1509 FOREST VIEW DRIVE
FOREST HILL, MD 21050                              P‐0008982 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEALE, JOSEPH S.
125 CAMP ST
PONCHATOULA, LA 70454                              P‐0043383 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 254 of 3871
                                                        Case 17-11375-BLS                 Doc 4247                Filed 10/26/20                     Page 255 of 1950
                                                                                                         Claim Register
                                                                                                  In re TK Holdings Inc., et al .
                                                                                                       Case No. 17‐11375

                                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                      Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                    Amount                                                    Amount
BEALE, JOSEPH S.
125 CAMP ST
PONCHATOULA                                                        P‐0043433 12/21/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BEALER, NICOLE P.
POWERS, SUSAN N.
10557 STIDHAM ROAD
CONROE, TX 77302                                                   P‐0014404 11/3/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BEALER, NOEMI B.
1422 TOBERMAN
LOS ANGELES, CA 90015                                              P‐0034552 12/1/2017    TK Holdings Inc., et al .                       $250.00                                                                                       $250.00
BEALL , ROBERT (BOB)
10800 E. SAINT CHARLES RD
COLUMBIA, MO 65202                                                   1986     11/6/2017      TK Holdings Inc.                          $23,974.62                                                                                    $23,974.62
BEALL, EDWARD
1219 BONNIE VIEW RD.
DALLAS, TX 75203                                                   P‐0005474 10/26/2017   TK Holdings Inc., et al .                      $8,900.00                                                                                    $8,900.00
BEAM, JAMES W.
ESTATE OF ELEANOR P. BEAM
LARA A. LANE
1509 LAMY LANE
MONROE, LA 71201                                                   P‐0025800 11/15/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BEAM, LATARSHA C.
5501 KATHERINE CT
DALLAS, NC 28034                                                   P‐0041560 12/18/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BEAM, TERESA J.
125 N STRINGTOWN RD
XENIA, OH 45385‐9422                                               P‐0042813 12/19/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BEAM’S INDUSTRIES INC, FINDLAY INDUSTRIES, INC., AND NM HOLDINGS
COMPANY, LLC AND ALL OTHER SIMILARL
GRANT & EISENHOFER, P.A.
GORDON Z. NOVOD
485 LEXINGTON AVE.
NEW YORK, NY 10017                                                   3583    11/27/2017      TK Holdings Inc.                       $84,000,000.00                                                                               $84,000,000.00
BEAMAN, THERESA R.
8824 WILD DUCK COURT
ELK GROVE, CA 95624                                                P‐0017832 11/6/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BEAMAN, THOMAS
BEAMAN, JILL
1252 SE GLACIER LANE
GRESHAM, OR 97080                                                  P‐0015952 11/5/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BEAMAN, THOMAS W.
BEAMAN, JILL
1252 SE GLACIER LANE
GRESHAM, OR 97080                                                  P‐0015954 11/5/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BEAMER, KELLY
64 CARINA LANE
LUGOFF, SC 29078                                                   P‐0004239 10/25/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BEAMER, NOAH A.
BEAMER, BRUCE W.
302 MAIN STREET
P.O. BOX 33
BOWERSTON, OH 44695                                                P‐0010018 10/30/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BEAMER, REBECCA N.
6301 SHELBY LANE
VIRGINIA BEACH, VA 23464                                           P‐0009101 10/30/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00


                                                                                                        Page 255 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 256 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BEAMER, SHAWNA
64 CARINA LANE
LUGOFF, SC 29078                                     P‐0004246 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAMISH, JOANN T.
1004 W BEECHMONT CIR
APEX, NC 27502                                       P‐0051211 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAN, BRIAN
1066 SKIPTON DRIVE
NORTH SALT LAKE, UT 84054                            P‐0005992 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAN, JENNIFER D.
FORE, BRANDON G.
824 SPANISH TRAIL
LOT #43
WOODWAY, TX 769712                                   P‐0004829 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAN, NANCY R.
SMITH, LLOYD
5639 E. WISTER ST.
PHILADELPHIA, PA 19144‐1522                          P‐0010160 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAN, RICHARD L.
NO ADDRESS PROVIDED
                                                     P‐0015533 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAN, ROBERT
9720 WHISTLER DRIVE
DALLAS, TX 75217                                     P‐0004800 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAN, TYRANNY J.
1205 E. WASHINGTON ST.
SUITE 120
LOUISVILLE, KY 40206                                 P‐0000496 10/20/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BEARCE, ANILE J.
6297 LA MESA ST
CORONA, CA 92880‐4010                                P‐0021325 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEARD, CHEYENNE L.
240 WINDWARD PASSAGE # 301
CLEARWATER BEACH, FL 33767                           P‐0052255 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEARD, CRISTAL D.
1012 DILLWORTH ST
MEMPHIS, TN 38122                                    P‐0012354 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEARD, HILARY A.
6982 TUSSIC ST
WESTERVILLE, OH 430829098                            P‐0045849 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEARD, HILARY A.
6982 TUSSIC ST
WESTERVILLE, OH 430829098                            P‐0045856 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEARD, JAMES R.
1022 KNOX ST
UTICA, NY 13502                                      P‐0052613 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEARD, JEFF T.
6982 TUSSIC ST
WESTERVILLE, OH 430829098                            P‐0045852 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEARD, KEVIN W.
902 BEDFORD CT
WALDORF, MD 20602                                    P‐0035071 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEARD, MARCUS W.
1227 KING ST.
LEBANON, PA 17042                                    P‐0045529 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 256 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 257 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
BEARD, RICHARD A.
15 JUBILEE PLACE
MOONACHIE, NJ 07074                                 P‐0008277 10/29/2017   TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
BEARD, ROXIE
41 NE TILLAMOOK ST
APT A
PORTAND, OR 97212                                   P‐0048932 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEARD, TINA L.
6111 E 28 TH PL N
TULSA, OK 74115                                     P‐0000865 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEARD, TINA L.
6111 E 28TH PL N
TULSA, OK 74115                                     P‐0000873 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEARD, TREYSHAD
100 CANDLEWICK PL
HENDERSONVILLE, TN 37075                              1233     11/2/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BEARD, TREYSHAD
100 CANDLEWICK PLACE
HENDERSONVILLE, TN 37075                            P‐0013451 11/2/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                    $30,000.00
BEARD, TREYSHAD
100 CANDLEWICK PL
HENDERSONVILLE, TN 37075                            P‐0013459 11/2/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                    $30,000.00
BEARD, TREYSHAD K.
100 CANDLEWICK PLACE
HENDERSONVILLE, TN 3075                             P‐0013296 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEARD, WADE F.
7001 TRAMORE LANE
CLEMMONS, NC 27012                                  P‐0019720 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEARD, WADE F.
7001 TRAMORE LANE
CLEMMONS, NC 27012                                  P‐0019974 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEARDEN, DAVID
2521 WOODMEADOW DR SE
GRAND RAPIDS, MI 49546                              P‐0054728 1/14/2018    TK Holdings Inc., et al .                      $750.00                                                                                       $750.00
BEARDEN, DAWN M.
13594 E. RIALTO AVE
SANGER, CA 93657                                    P‐0021886 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEARDEN, DAWN M.
13594 E. RIALTO AVE
SANGER, CA 93657                                    P‐0030441 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEARDEN, KATHERINE C.
225 FARM LAKE ROAD
BOILING SPRINGS, SC 29316                           P‐0055540 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEARDEN, LORI P.
13810 SW 132 AVE
MIAMI, FL 33186                                     P‐0026595 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEARDSLEY, HOWARD M.
2105 MOORLAND DRIVE
BEL AIR, MD 21015                                   P‐0030184 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEARE, PETER JOHN
16941 MAGNOLIA ISLAND BLVD
CLERMONT, FL 34711                                    186     10/18/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BEARLY, IRENE
2054 TUNDRA CIR
ERIE, CO 80516                                      P‐0028385 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                         Page 257 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 258 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BEAS, JUAN M.
BEAS, JENI J.
1340 TRAFALGAR DR
HIGH POINT, NC 27262                                P‐0039626 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEASLEY, ANGELA M.
838 CASTLE HILL
NEW BRAUNFELS, TX 78130                             P‐0028418 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEASLEY, ANTOINETTE
3701 RUTLEDGE AVE SW
BIRMINGHAM, AL 35221                                P‐0051656 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEASLEY, FRANKLYN
2725 WEST BOSTON BLVD. #101
DETROIT, MI 48206                                   P‐0021166 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEASLEY, JESSICA L.
4826 ASHBURY LN
VIRGINIA BEACH, VA 23462                            P‐0010316 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEASLEY, JOAN E.
113 DUCK COVE
ELMORE, AL 36025                                    P‐0026986 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEASLEY, JOAN E.
113 DUCK COVE
ELMORE, AL 36025                                    P‐0027594 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEASLEY, JOHNNY M.
113 DUCK COVE
ELMORE, AL 36025                                    P‐0027698 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEASLEY, LENETTE
1310 WHEELER ST.
COVINGTON, KY 41011                                 P‐0030752 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEASLEY, SHARON Y.
P O BOX 251373
DAYTONA BEACH, FL 32125                             P‐0047919 12/26/2017   TK Holdings Inc., et al .                    $9,755.00                                                                                    $9,755.00
BEASLEY, TODD
132 STANWICK DRIVE
FRANKLIN, TN 37067                                  P‐0035648 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEASON, JENNIFER L.
15225 PHEASANT RUN
SOUTHGATE, MI 48195                                 P‐0044669 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEASON, JUANITA
BEASON, JUANITA M.
1224 S. HIAWASSEE RD.
#633
ORLANDO, FL 32835                                   P‐0001007 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATON, BRUCE A.
67 GEORGIA TER
ROSSVILLE, GA 30741‐1462                            P‐0046104 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATON, JONATHAN S.
BEATON, KARA H.
4812 LOURES LANE
LEAGUE CITY, TX 77573                               P‐0035336 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATON, MARY E.
641 IVANHOE ROAD
BRICK, NJ 08723                                     P‐0044257 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATOVIC, DAVID K.
2915 ELM ST
RIVER GROVE, IL 60171                               P‐0048902 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 258 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 259 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BEATTIE, BARBARA R.
9475 LEYLAND DR
OOLTEWAH, TN 37363                                 P‐0008162 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATTIE, BARBARA R.
9475 LEYLAND DR
OOLTEWAH, TN 37363                                 P‐0008174 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATTIE, RICHARD J.
5 MULBERRY LANE
MONTVALE, NJ 07645                                 P‐0036940 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATTY, ANN D.
8001 VAUGHAN DRIVE
MECHANICSVILLE, VA 23111                           P‐0035863 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATTY, GAYNELLE R.
4900 NC HWY 55 #160‐114
DURHAM, NC 27713                                   P‐0052763 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATTY, JEFFREY A.
66 CAMBRIDGE DR.
HERSHEY, PA 17033‐2183                             P‐0045861 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATTY, KATHLEEN A.
9108 MINNEHAHA COURT
ST. LOUIS PARK, MN 55426                           P‐0035077 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATTY, KATHLEEN A.
9108 MINNEHAHA COURT
ST. LOUIS PARK, MN 55426                           P‐0035082 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATTY, LORI D.
LAGLE, JAMES A.
14468 SMITH VALLEY ROAD
MAPLETON DEPOT, PA 17052                           P‐0010379 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATTY, LUCILLE A.
23441 ROANOKE
OAK PARK, MI 48237                                 P‐0036317 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATTY, MICHAEL M.
6343 E. GIRARD PL. #425
DENVER, CO 80222                                   P‐0058365 12/19/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATTY, ROBERT J.
5222 HAMMOCK POINTE COURT
ST CLOUD, FL 34771                                 P‐0018503 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATUS, DAVID
320 RIVERSIDE DR
10B
NEW YORK, NY 10025                                 P‐0007854 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATY, GARY D.
PURCELL‐BEATY, MARTELLA R.
2513 LINCOYA CT
NASHVILLE, TN 37214                                P‐0036043 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATY, HUNTER W.
2513 LINCOYA CT
NASHVILLE, TN 37214                                P‐0036036 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATY, JACK
2400 BLACKJACK ROAD WEST
AUBREY, TX 76227                                   P‐0017850 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATY, JACK
2400 BLACKJACK ROAD WEST
AUBREY, TX 76227                                   P‐0017860 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 259 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 260 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BEATY, JASON
4405 COLONY VIEW DRIVE
LAKE WORTH, FL 33463                                  P‐0014758 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEATY, KEVIN J.
745 TOESTRING COVE RD
SPRING CITY, TN 37381                                 P‐0006232 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAUBIEN, FRANCESKA
NEWSOME MELTON, PA
R. FRANK MELTON II, ESQ.
WILLIAM C. OURAND, ESQ.
201 S. ORANGE AVE., SUITE 1500
ORLANDO, FL 32801                                       2981    11/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BEAUBIEN, FRANCESKA
201 S. ORANGE AVE. SUITE 150
ORLANDO, FL 32801                                     P‐0043487 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAUCHAMP, DAWN
P.O. BOX 198
WISHRAM, WA 98673                                     P‐0031735 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAUCHAMP, RANDY L.
BEAUCHAMP, RENEE M.
8256 S 151ST ST
OMAHA, NE 68138                                       P‐0038699 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAUCHAMP, REUBEN E.
902 LAREDO DR
SAN DIMAS, CA 91773                                   P‐0045540 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAUCHENE, BARBARA S.
MASI, CELESTE A.
33 WELLS DRIVE
FARMINGTON, CT 06032‐3143                             P‐0033583 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAUCHER, LYNNE J.
117 BRADD STREET
SUMMERVILLE, SC 29483                                 P‐0002081 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAUDET, ARTHUR R.
BEAUDET, FLORENCE A.
1165 ALBION ST NW
PALM BAY FLORIDA 32907
                                                      P‐0010093 10/30/2017   TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
BEAUDETTE, FRANCES E.
BEAUDETTE, JAMES M.
3141 N TERRY STREET
LAS VEGAS, NV 89108                                   P‐0005544 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAUDETTE, REBECCA L.
BEAUDETTE, RICHARD A.
38 STONE PARK TRAIL
PIKE ROAD, AL 36064                                   P‐0023958 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAUDOIN, PAULA C.
179 VARNUM AVE
#2
LOWELL, MA 01854                                      P‐0032748 11/28/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BEAUDRY, JARMILA M.
BEAUDRY, PAUL J.
376 HERITAGE DR
PAWLEYS ISLAND, SC 29585                              P‐0009759 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                           Page 260 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 261 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
BEAUDRY, JARMILA M.
BEAUDRY, PAUL J.
376 HERITAGE DR
PAWLEYS ISLAND, SC 29585                             P‐0024132 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEAULIEU, BONNIE M.
731 ELEY LANE
PEMBROKE, NH 03275                                   P‐0010410 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEAULIEU, GAETAN
P.O. BOX 61 15 SLADE AVE
OAKVILLE, CT 06779                                     3724    11/28/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BEAUMONT, KIMBERLY
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0053049 12/27/2017   TK Holdings Inc., et al .                 $5,000,000.00                                                                                $5,000,000.00
BEAUPRE, HILDEGARD J.
445 KAIOLU ST APT 411
HONOLULU, HI 96815                                   P‐0016578 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEAUREGARD, RENE J
8187 SANFORDS CREEK DR.
COLFAX, NC 27235                                       1483     11/6/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BEAUREGARD, RONALD N.
1 MERRIMAC STREET
MERRIMAC, MA 01860                                   P‐0009944 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEAUREGARD, RONALD N.
1 MERRIMAC STREET
MERRIMAC, MA 01860                                   P‐0009976 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEAVEN, NANETTE
6006 MALLOY AVE
FERNDALE, WA 98248                                   P‐0044353 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEAVER JR, ROBERT L.
GRINDER, ANNA L.
14KINGS WHARF PALCE
WALDORF, MD 20602‐2233                               P‐0034709 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEAVER, JACQULINE C.
456 CASON ROAD
WINNSBORO, SC 29180                                  P‐0055862 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEAVER, JESSICA S.
BEAVER, DONALD G.
10659 CRYSTAL FALLS DRIVE
HAGERSTOWN, MD 21742                                 P‐0007501 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEAVER, MARGARET S.
1211 SHANELLE LANE
MATTHEWS, NC 28104                                   P‐0001409 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEAVER, RUTH‐ANNE G.
4301 BECK ROAD
MORGANTON, NC 28655                                  P‐0015187 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEAVERS, AMBER B.
113 CODY LANE
FOLEY, AL 36535                                      P‐0009314 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEAVERS, ANGELA D.
4940 WOLF CREEK DR
ATLANTA, GA 30331                                    P‐0011458 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEAVERS, BRENDA R.
BRENDA RHONE BEAVERS
230 RIDINGS WAYS
AMBLER, PA 19002‐5246                                P‐0025752 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                          Page 261 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 262 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BEAVERS, LAURIE K.
11406 CHERRY POINT DR
DAYTON, TX 77535                                    P‐0003839 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEAVERS, VIRGINIA A.
1123 35TH STREET
GULFPORT, MS 39501                                  P‐0009356 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEBAR, MARCIA A.
BEBAR, ANDREW J.
24420 W. PARK RIVER LN
SHOREWOOD, IL 60404                                 P‐0037888 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEBB, EDWIN S.
BEBB, LINDA F.
526 ASHLEY RD.
RED SPRINGS, NC 28377                               P‐0003844 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEBOUT, LISA
3185 SE CARRICK GREEN COURT
PORT ST LUCIE, FL 34952                             P‐0004213 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEBOUT, LSIA
3185 SE CARRICK GREEN COURT
PORT ST LUCIE, FL 34952                             P‐0004207 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECEIRO, ALEXIS
ALEXIS BECEIRO PA
1410 SW 99 AVE
MIAMI, FL 33174                                     P‐0000164 10/19/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BECEIRO, ALEXIS
ALEXIS BECEIRO PA
1410 SW 99 AVE
MIAMI, FL 33174                                     P‐0000270 10/19/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BECERR, MANUEL
1139 HONDA COURT
LOMPOC, CA 93436                                    P‐0057454 2/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECERRA, ADRIANA
109 TWIN LAKES RD
TRUSSVILLE, AL 35173                                P‐0026748 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECERRA, AGUSTIN
2250 COLLINS ST
BLUE ISLAND, IL 60406                               P‐0026662 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECERRA, ERIK
1404 NE 170TH
RIDGEFIELD, WA 98642                                P‐0034121 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECERRA, FRANCISCO
15433 PRICHARD STREET
LA PUENTE, CA 91744                                   4032    12/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BECERRA, HERIBERTO
6455 SHINING SAND AVE.
LAS VEGAS, NV 89142                                 P‐0000490 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECERRA, JOSEPHINE
15433 PRICHARD STREET
LA PUENTE, CA 91744                                   3213    11/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BECHARA, ASSAD
21367 PRESTWICK DRIVE
CREST HILL, IL 60403                                P‐0006904 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 262 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 263 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BECHDEL, LYNN
BECHDEL, MIHELLE
117 BRICKLEY DRIVE
BOX 564
BLANCHARD, PA 16826                                 P‐0028033 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECHDEL, LYNN
BECHDEL, MICHELLE
117 BRICKLEY DRIVE
BOX 564
BLANCHARD, PA 16826                                 P‐0028034 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECHNER, GREG S.
44050 COLONY CT
LANCASTER, CA 93536                                 P‐0028725 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECHTEL, KRISTOPHER L.
3505 DEL REY ST.
SAN DIEGO, CA 92109                                 P‐0018411 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECHTOL, VANESSA A.
108 WEST HIGH STREET
NAPOLEON, OH 43545                                  P‐0053226 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK JR, RODNEY A.
824 HUNTINGTON RD
LOUISVILLE, KY 40207                                P‐0046997 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, ALEX P.
1945 LICKING VALLEY RD
NEWARK, OH 43055                                    P‐0008569 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, ALEX P.
1945 LICKING VALLEY RD
NEWARK, OH 43055                                    P‐0008580 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, ALEX P.
1945 LICKING VALLEY RD
NEWARK, OH 43055                                    P‐0008724 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, ALEX P.
1945 LICKING VALLEY RD
NEWARK, OH 43055                                    P‐0008727 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, AMBER L.
1441 AMHURST RD
TOPEKA, KS 66604                                    P‐0004206 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, CARRIE E.
1330 LAKESHORE DR.
LODI, CA 95242                                      P‐0019376 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, CHARLES W.
5698 NEW OAKMAN HIGHWAY
OAKMAN, AL 35579                                    P‐0037287 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, ELIZABETH
BECK, JASON
4949 SW LANDING DRIVE APT.610
PORTLAND, OR 97230                                  P‐0016722 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, GERRI L.
215 LOCUST ST
DANVILLE, VA 24540                                  P‐0030193 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, JAMES P.
4305 SW 33RD STREET
DES MOINES, IA 50321                                P‐0018552 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, JIMMY A.
P.O. BOX 1102
MORIARTY, NM 87035                                  P‐0038685 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 263 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 264 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BECK, JOSHUA J.
1704 E. SUNSET DRIVE
WAUKESHA, WI 53189                                   P‐0007446 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, JOSHUA J.
1704 E. SUNSET DRIVE
WAUKESHA, WI 53189                                   P‐0007466 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, JR, LUTHER H.
2711 BUFORD HWY
BUFORD, GA                                           P‐0004016 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, KENNETH C.
146 DADFORD DRIVE
LEESBURG, GA 31763                                   P‐0003139 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, KENNETH C.
146 DADFORD DRIVE
LEESBURG, GA 31763                                   P‐0003143 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, KENNETH C.
146 DADFORD DRIVE
LEESBURG, GA 31763                                   P‐0003151 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, KENNETH C.
146 DADFORD DRIVE
LEESBURG, GA 31763                                   P‐0003156 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, KIMBERLY R.
531 PHEASANT RUN
VIRGINIA BEACH, VA 23452                             P‐0012572 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, MARY H.
234 EAST MAIN STREET
GLOUCESTER, MA 01930                                 P‐0024391 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, ROBERT E.
215 OAK STREET
WAVERLY, IA 50677                                    P‐0050417 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, SUSAN E.
73 PARADISE WOODS
DOUGLASVILLE, GA 30134                               P‐0008896 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, THOMAS A.
29865 6 MILE RD
LIVONIA, MI 48152‐3673                               P‐0013218 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, TIFFANY
301 E FRANKLIN STREET
COLFAX, IN 46035                                     P‐0046143 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, TIMOTHY A
606 EAST 5TH AVENUE
KENBRIDGE, VA 23944                                    870     10/29/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BECK, VERA L.
BECK, CLIFTON R.
180 BECK LN
SPRINGTOWN, TX 76082                                 P‐0030318 11/21/2017   TK Holdings Inc., et al .                    $2,377.00                                                                                    $2,377.00
BECK, VIRGINIA L.
BECK, GARY
2847 WOOD VALLEY COURT
JACKSONVILLE, FL 32217                               P‐0020849 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECK, VIRGINIA L.
BECK, GARY
2847 WOOD VALLEY COURT
JACKSONVILLE, FL 32217                               P‐0021706 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 264 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 265 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BECK, WALTER W.
125 BLISS LN
GLEN BURNIE, MD 21060                               P‐0037469 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, ANDREW
8994 MAYFLOWER
PLYMOUTH, MI 48170                                  P‐0024028 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, ANGELA L.
7241 WEST MOUNT DRIVE
ROCKY MOUNT, NC 27803                               P‐0000928 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, ANNE M.
503 HANNICK COURT
EAST STROUDSBURG, PA 18302                          P‐0035887 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, BARBARA
605 HARBORVIEW POINTE
CHAPIN, SC 29036                                    P‐0022510 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, BRENT D.
3054 SOUTH RACE ST
DENVER, CO 80210                                    P‐0028114 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, DALE E.
245 DERBY DRIVE
FAYETTEVILLE, GA 30215                              P‐0004964 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, DAVID H.
2919 SE WOODWARD ST. APT. 5
PORTLAND, OR 97202                                  P‐0050923 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, DAVID P.
1233 LOUDEN LN
IMPERIAL BEACH, CA 91932                            P‐0048481 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, DAVID T.
156 PORTER ST
APT. 435
BOSTON, MA 02128                                    P‐0009216 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, DORIS J.
1357 BLEASE LOOP
THE VILLAGES, FL 32162                              P‐0001062 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, GENEVA D.
40 COUNTY RD
350 N.
EDELSTEIN, IL 61526                                 P‐0052820 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, JAMES R.
2507 S BIG TIMBER PLACE
SIOUX FALLS, SD 57105‐5160                          P‐0023226 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, JESSICA
14002 GEMINI RD
APT 1
SPARTA, WI 54656                                    P‐0010947 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, JOHN A.
1233 LOUDEN LN
IMPERIAL BEACH, CA 91932                            P‐0048471 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, JOHN P.
14 DRINKING BROOK ROAD
MONMOUTH JUNCT, NJ 08852                            P‐0055643 1/23/2018    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
BECKER, JOYCE M.
3230 DUCHESS PARK LN
FRIENDSWOOD, TX 77546                               P‐0018944 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 265 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 266 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BECKER, KENNETH H.
220 N WESTMORE AVE
LOMBARD, IL 60148                                  P‐0036981 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, KEVIN J.
158 CALAIS ST
BUFFALO, NY 14210                                  P‐0053714    1/2/2018    TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
BECKER, KIMBERLY A.
100 PARKWAY AVENUE
WILMINGTON, DE 19809                               P‐0009342 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, KIRK P.
BECKER, JUDITH G.
1720 COUNTY ROAD 329
IGNACIO, CO 81137                                  P‐0015656 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, MELISSA L.
BECKER, JEFFREY J.
798 BARTON OAKS CT.
RIPON, CA 95366                                    P‐0019316 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, MELISSA L.
BECKER, JEFFREY J.
798 BARTON OAKS CT.
RIPON, CA 95366                                    P‐0019319 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, MONICA L.
BECKER, KENNETH J.
3013 RALPH DR
FORISTELL, MO 63348‐1231                           P‐0035897 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, MONINA U.
14 DRINKING BROOK ROAD
MONMOUTH JCT, NJ 08852‐2800                        P‐0055642 1/23/2018      TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
BECKER, RACHAEL
1425 17TH AVENUE NORTH
ST PETERSBURG, FL 33704                            P‐0005301 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, ROBERT
130 BARDEN COURT
BLOOMFIELD HILLS, MI 48304                         P‐0033550 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, SONA & WARREN
4823 MARATHON WAY
OCEANSIDE, CA 92056                                  3988      12/11/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BECKER, SUSAN P.
18 OAKLAND AVE
MILFORD, CT 06460                                  P‐0034704 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, TRINA S.
1600 MILTWOOD RD
COLUMBUS, OH 43227‐3554                            P‐0011592 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKER, WALTER D.
903 KELLUM STREET
FAIRBANKS, AK 99701                                P‐0028574 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKERMAN, JOAN P.
BECKERMAN, PETER M.
105 FARM BROOK ROAD
SIDNEY, ME 04330                                   P‐0006822 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKETT, MICHAEL
20523 110AAVE
ST. ALBANS, NY 11412                               P‐0046585 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKFORD, MARILYN E.
P.O. BOX 920882
ARVERNE, NY 11692                                  P‐0052798 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 266 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 267 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BECKFORD, MARILYN E.
P.O. BOX 920882
ARVERNE, NY 11692                                    P‐0052807 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKHAM, SONJA S.
WEINER, SOLOMON B.
1006 NEW CHESTER CT
APEX, NC 27502                                       P‐0047659 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKHAM, YESENIA
500 HIGH POINT DRIVE APT 312
HARTSDALE, NY 10530                                  P‐0039874 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKHAM, YESENIA
500 HIGH POINT DRIVE APT 312
HARTSDALE, NY 10530                                  P‐0039882 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKMAN, DEBORAH
645 WESTMOUNT DRIVE, #305
WEST HOLLYWOOD, CA 90069                             P‐0055879 1/26/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKMAN, JOHN L.
15140 STEINBECK LANE
COLORADO SPRINGS, CO 80921                           P‐0030518 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKMAN, RITA L.
4924 PRINCESS ANNE ROAD
APT 351
VIRGINIA BEACH, VA 23462‐7296                        P‐0041381 12/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKMANN, RICHARD A.
BECKMANN, RONNA E.
1731 RIDGEWOOD LN W
GLENVIEW, IL 60025                                   P‐0019903 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKMANN, RICHARD A.
BECKMANN, RONNA E.
1731 RIDGEWOOD LN W
GLENVIEW, IL 60025                                   P‐0019908 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECKTELL, STUART F.
141 CURTIS PLACE
AUBURN, NY 13021                                     P‐0010895 10/31/2017     TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
BECKWITH, CYNTHIA D
11147 SETON PLACE
WESTMINSTER, CO 80031                                  4440      12/27/2017      TK Holdings Inc.                        $250,000.00                                                                                  $250,000.00
BECKWITH, CYNTHIA D.
11147 SETON PLACE
WESTMINSTER, CO 80031                                P‐0050249 12/27/2017     TK Holdings Inc., et al .                  $250,000.00                                                                                  $250,000.00
BECKWITH, JR., LYNN L.
4109 FORTITUDE COURT
FLORISSANT MO, 63034
                                                     P‐0031672 11/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECORENA, SALLY Y.
57 CRICKHOLLOW COURT
HILLSBOROUGH, NJ 08844                               P‐0028694 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BECUS, LUCIE
1007 CLAYTON AVE
NASHVILLE, TN 37204                                  P‐0012066 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDARD, CLAUDETTE N.
IRWIN, DAVID D.
P.O. BOX 96
1735 SO MAIN ST
COOPERSTOWN, PA 16317‐0096                           P‐0053856    1/2/2018    TK Holdings Inc., et al .                     $152.72                                                                                       $152.72


                                                                                            Page 267 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 268 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BEDARD, JON A.
143 BURRILL STREET
UNIT # 201
SWAMPSCOTT, MA 01907                                P‐0031277 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDARD, PAUL
BEDARD CONTROLS, INC.
1521 TOLLHOUSE ROAD
SUITE D
CLOVIS, CA 93611                                    P‐0044803 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDARD, PAUL E.
BEDARD CONTROLS, INC.
1521 TOLLHOUSE ROAD
SUITE D
CLOVIS, CA 93611                                    P‐0044936 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDARD, ROSALIN M.
143 BURRILL ST
UNIT # 201
SWAMPSCOTT, MA 01907                                P‐0056540   2/4/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDDOW, EDWARD G.
P.O. BOX 1702
JACKSON, WY 83001                                   P‐0036235 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDE, JASPER
NO ADDRESS PROVIDED
                                                    P‐0012915 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDELL, HEIDI M.
10224 KENSINGTON SHORE DRIVE
ORLANDO, FL 32827                                   P‐0023055 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDENBAUGH, GEORGE R.
214 COOL SPRINGS RD
LEXINGTON, SC 29073                                 P‐0010186 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDENFIELD, KEENAN P.
1020 E. 62ND ST
#201
CHICAGO, IL 60637                                   P‐0057581   3/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDEWELL, JR, WILLIAM F.
8924 PUERTO DEL RIO DRIVE
UNIT 504
CAPE CANAVERAL, FL 32920                            P‐0000647 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDFORD, GREGORY J.
6313 EAST 102 STREET
KANSAS, MO 64134                                    P‐0050471 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDGOOD II, JERRY L.
8424 NE 107TH COURT
KANSAS CITY, MO 64157                               P‐0053341 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDGOOD II, JERRY L.
8424 NE 107TH COURT
KANSAS CITY, MO 64157                               P‐0053343 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDGOOD II, JERRY L.
8424 NE 107TH COURT
KANSAS CITY, MO                                     P‐0053344 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDINO, RYAN L.
BEDINO, ALISON B.
517 PYRACANTHA DRIVE
HOLLY SPRINGS, NC 27540                             P‐0016152 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 268 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 269 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BEDNAR, CONSTANCE B.
1043 AQUAMARINE DRIVE
GULF BREEZE, FL 32563                                P‐0001995 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDNAR, YOKE W.
213 MUSKET CIRCLE
LANSDALE, PA 19446                                   P‐0010661 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDNAREK, PATRICIA L.
4653 W 149TH ST
CLEVELAND, OH 44135                                  P‐0013311 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDNARZ, BEVERLY A.
1703 SONNET DRIVE
GRAPEVINE, TX 76051                                  P‐0003977 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDORE, JOAN M.
13206 SAN BLAS LOOP
LARGO, FL 33774                                        470     10/21/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BEDORE, SCOTT M.
BEDORE, REBECCA R.
30W255 ALLISTER LANE
NAPERVILLE, IL 60563                                 P‐0037647 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEDWELL, JR., WILLIAM F.
8924 PUERTO DEL RIO DRIVE, UNIT 504
CAPE CANAVERAL, FL 32920                               4836     2/14/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
BEE, JESSICA
1686 W GREEN THICKET WAY
TUCSON, AZ 85704                                     P‐0023712 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEE, THERESA D.
16219 EUCALYPTUS AVE
#9
BELLFLOWER, CA                                       P‐0022008 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEE, THERESA D.
16219 EUCALPYTUS AVE # 9
BELLFLOWER, CA                                       P‐0057878 4/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEEBE, CLARK A.
2092 LAKESIDE DRIVE WEST
HIGHLAND LAKES, NJ 07422‐1804                        P‐0023627 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEECHLER, ZACHARY A.
36 EAST STATE STREET
APT 2
MONTPELIER, VT 05602                                 P‐0023609 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEEG, GARY L.
BEEG, VICKI L.
5251 S INDEPENDENCE ST
LITTLETON, CO 80123                                  P‐0028432 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEEHLER, KELSEY M.
2155 HUNTINGTON CIRCLE
ELDORADO HILLS, CA 95762                             P‐0023509 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEEHLERPOTTS, CARLA K.
5308 EL SANJON DR
STOCKTON, CA 95212                                   P‐0020381 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEEKMAN, CHRISTOPHER
348 LUKE MEADOW LN
CARY
USA, NC 27519                                        P‐0058015 6/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 269 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 270 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BEEKMAN, DANNY G.
BEEKMAN, LESLE S.
NA
P. O. BOX 827
MERTZON, TX 76941SBEEK                               P‐0039578 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEEKMAN, ELLEN L.
23 SILVER MAPLE PLACE
SPRING, TX 77382                                     P‐0011039 10/31/2017   TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
BEELITZ, ERIC
6 TURTLE HOLLOW DR
MANALAPAN, NJ 07726                                  P‐0025525 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEEM, MARLEY D.
BEEM, MEILING
5001 W FIRST AVE
STILLWATER, OK 74074                                 P‐0001949 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEEM, MEILING
5001 W FIRST AVE
STILLWATER, OK 74074                                 P‐0001953 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEEMAN, KATHRINE A.
843 OLD PIN OAK RD
PAIGE, TX 78659                                      P‐0004689 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEEMAN, LU A.
BEEMAN, R. K.
P.O. BOX 799
FRISCO, CO 80443‐0799                                P‐0047444 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEENER, COLLEEN E.
BEENER, JOHN J.
2147 FALLBROOKE CT.
TALLAHASSEE, FL 32308                                P‐0000185 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEENY, CAROL M.
731 E. WOODSIDE
SOUTH BEND, IN 46614                                 P‐0056201 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEERS, JUDY K.
BEERS, DANIAL M.
304 EAST CONGRESS ST
STURGIS, MI 49091                                    P‐0057098   2/7/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEERS, TIMOTHY A.
BEERS, SUSAN K.
7533 ARDWELL DRIVE
INDIANAPOLIS, IN 46237                               P‐0002359 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEERTHUIS, SHARON L.
693 MORNINGSIDE DR
HOLLAND, MI 49423                                    P‐0012799 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEERTHUIS, SHARON L.
693 MORNINGSIDE DR
HOLLAND, MI 49423                                    P‐0020529 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEESLEY, BARBARA E.
KARL
114 WEST PRAIRIE LAKES DRIVE
HESSTON, KS 67062                                    P‐0015087 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEESON, JOHN G.
HOBBS, BRITANNIA I.
2280 LATHEN WAY
EUGENE, OR 97408                                     P‐0011310 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 270 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 271 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BEESON, MARIE
2037 NE 24TH TERRACE
CAPE CORAL, FL 33909                                 P‐0001117 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEETCHER, CHERYL L.
2601 SOUTH MIDDLE RIVER ROAD
SOUTH RANGE, WI 54874                                P‐0020756 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEETCHER, CHERYL L.
2601 SOUTH MIDDLE RIVER ROAD
SOUTH RANGE, WI 54874                                P‐0020957 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEETHE, BERNIE
6795 BELLE VALE DR.
APT 1011
ADDIS, LA 70710                                        2462    11/11/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BEFANIS, JACQUELINE
193 SWINTON AVE
BRONX, NY 10465                                      P‐0005696 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEFORT, ROBERT L.
BEFORT, AMANDA K.
8325 ROYALL OAKS DR
GRANITE BAY, CA 95746                                P‐0051389 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEFUMO, DEAN R.
BEFUMO, KRISTEN N.
2608 RUTGERS CT
PLANO, TX 75093                                      P‐0045454 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEFUMO, DEAN R.
BEFUMO, KRISTEN N.
2608 RUTGERS CT
PLANO, TX 75093                                      P‐0045464 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEGAJ, LUTFIE
10 CHESTNUT ST
BEVERLY, MA 01915                                      1938     11/9/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BEGG, EDWIN F.
209 PARRY DR.
MOORESTOWN, NJ 08057                                 P‐0021524 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEGG, MARLENE L.
2611 W. CLARK AVENUE
APT C
BURBANK, CA 91505                                    P‐0026147 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEGGS, YVONNE L.
324 S BUCHANAN ST
APPLETON, WI 54915‐3156                              P‐0015293 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEGLEY, BRIAN F.
12104 JACKSON STREET
OMAHA, NE 68154                                      P‐0011212 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEGLEY, BRIAN F.
12104 JACKSON STREET
OMAHA, NE 68154                                      P‐0011218 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEGLEY, BRIAN F.
12104 JACKSON STREET
OMAHA, NE 68154                                      P‐0011276 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEGLEY, DARIA
319 EAST 24TH STREET, APT 15E
NEW YORK, NY 10010                                   P‐0031986 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEGLIN, THOMAS W.
13290 E. REDINGTON RD
TUCSON, AZ 85749                                     P‐0010006 10/30/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
                                                                                          Page 271 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 272 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BEHAN, MARY
1410 SE 49TH AVE
OCALA, FL 34471                                     P‐0027735 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEHAR, LARRY
3224 WATERBURY DRIVE
WANTAGH, NY 11793                                   P‐0003272 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEHAR, LARRY
BEHAR, MELINDA
3224 WATERBURY DRIVE
WANTAGH, NY 11793                                   P‐0003285 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEHAR, SAUL A.
551 MORENO ROAD
WYNNEWOOD, PA 19096                                 P‐0011436 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEHARRYLAL, HANUMATI
970B SW 80TH AVENUE
NORTH LAUDERDALE, FL 33068                          P‐0015990 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEHBOUD, MOURIS
3909 WESTFALL DRIVE
ENCINO, CA 91436                                    P‐0026237 11/15/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
BEHNEJAD, MITRA K.
641 ENCLAVE CIRCLE EAST
PEMBROKE PINES, FL 33027                            P‐0001819 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEHNKE, ANNELIES
105 LEMON RD NE
LAKE PLACID, FL 33852‐6093                          P‐0001627 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEHNKE, NANCY L.
SHIPE, BRENT R.
1225 TERRACE MILL DR.
MURPHY, TX 75094                                    P‐0057794 3/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEHR‐ANDRES, CHRISTINA
2650 WINDMILL LN
CLARKDALE, AZ 86324‐3828                            P‐0025039 11/14/2017   TK Holdings Inc., et al .                   $21,577.00                                                                                   $21,577.00
BEHRENDT, JOHN M.
345 CLARK DR.
APT. 419
CORALVILLE, IA 52241                                P‐0046948 12/26/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BEHRENS, FREDERIC A.
602 N MIDVALE BLVD
MADISON, WI 53705                                   P‐0015138 11/4/2017    TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
BEHRENS, NICHOLAS M.
164 NORTH FARMS ROAD
FLORENCE, MA 01062                                  P‐0005574 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEHRMAN, THEODORE
7928 AZTEC CT
LAKE WORTH, FL 33463                                P‐0003930 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEHROOZI, S.
1918 SPEYER LN #A
REDONDO BEACH, CA 90278                             P‐0040747 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEHYMER, JEFFREY W.
BEHYMER, GOLDIE K.
9124 84 TERR N
SEMINOLE                                            P‐0005994 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEHYMER, JEFFREY W.
BEHYMER, GOLDIE K.
9124 84 TERR N
SEMINOLE, FL 33777                                  P‐0006035 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 272 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 273 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BEICKWEG, JOSHUA L.
JANTZEN, CHELSEA R.
30789 COUNTY RD. 65
MELROSE, MN 56352                                    P‐0041121 12/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEIDLEMAN, BRENT
334 HERRICK AVE
SAYRE, PA 18840                                      P‐0009448 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEIER, DOUGLAS J.
7704 SEMINOLE AVE
MELROSE PARK, PA 19027                               P‐0024990 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEIGHTEL, MARY E.
BEIGHTEL, RONALD D.
8147 FRIENDS CREEK ROAD
P.O. BOX 143
DEWITT, IL 61735‐0143                                P‐0006832 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEIL, ANDREW D.
ANDREW BEIL
103 BERKSHIRE RD
RICHMOND, VA 23221                                   P‐0053761    1/2/2018    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
BEILER, BARBARA A.
961 STRASBURG PIKE
STRASBURG, PA 17579                                  P‐0033704 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEILER, DREW C.
104 POCONO VIEW DR
SAYLORSBURG, PA 18353                                P‐0013192 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEILGARD, STEPHEN R.
BOX 18175
COFFMAN COVE, AK 99918                                 4048      12/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BEILMAN, MARIA P.
BEILMAN, JOHN B.
4803 UNDERWOOD AVE
OMAHA, NE 68132                                      P‐0040129 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEILOCK, ELLEN
1909 MELVIN ROAD
OAKLAND, CA 94602                                    P‐0020771 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEIRNE, ESTHER C.
102 DAVID LAMOREE WAY
RIO VISTA, CA 94571‐1666                             P‐0035206 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEIRNE, ESTHER C.
102 DAVID LAMOREE WAY
RIO VISTA, CA 94571‐1666                             P‐0035299 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEIRNE, MARTIN J.
3704 KNOTS LANDING
MEDINA, OH 44256                                     P‐0006574 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEITLER, RODGER W.
6696 PIRETREE AVENUE N.E.
CANTON, OH 44721                                     P‐0023786 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEITO, RICHARD
CAVE ROCK ASSOCIATES
P.O. BOX 11368
ZEPHYR COVE, NV 89448                                P‐0038763 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEJTOVIC, SEJLA
4423 SULPHUR AVE
SAINT LOUIS, MO 63109                                P‐0046723 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 273 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 274 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BEKEREDJIAN, HARRY HRACH
20260 STAGG ST
WINNETKA, CA 91306                                    1469      11/6/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
BEKIN, JENNIFER A.
34 N EMPRESS DRIVE
HAWTHORN WOODS, IL 60047                            P‐0038625 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEKKA, NORA
10448 EMBER GLEN DR
AUSTIN, TX 78726                                    P‐0021864 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEKKA, WAHBY
10448 EMBER GLEN DR
AUSTIN, TX 78726                                    P‐0021872 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELANGER, KATHLEEN M.
12302 DAVIDSON DRIVE
LOUISVILLE, KY 40243                                P‐0033621 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELANGER, MARC G.
24 VAN WINKLE ST
APT 2L
DORCHESTER, MA 02124                                P‐0014219 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELANGER, MARC G.
24 VAN WINKLE ST
APT. 2L
DORCHESTER, MA 02124                                P‐0028779 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELANI, VINAY
MAGMA AIR CONDITIONING
1333 MEADOWBROOK DRIVE
WEST PALM BEACH, FL 33417                           P‐0001960 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELCHER, DESTINY R.
BELCHER, TINA M.
102 MELBEL LANE
PARKTON, NC 28371                                   P‐0048701 12/26/2017    TK Holdings Inc., et al .                    $7,040.00                                                                                    $7,040.00
BELCHER, ETHAN J.
8164 WEST BERGEN ROAD
LEROY, NY 14482                                     P‐0053730   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELCHER, LARRY C.
BELCHER, RUTH A.
P.O. BOX 102
KELLER, TX 76244‐0102                               P‐0005628 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELCHER, LARRY C.
BELCHER, RUTH A.
P.O. BOX 102
KELLER, TX 76244‐0102                               P‐0005765 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELCHER, TINA M.
102 MELBEL LANE
PARKTON, NC 28371                                   P‐0048742 12/26/2017    TK Holdings Inc., et al .                    $7,040.00                                                                                    $7,040.00
BELDEN, ROBERT W.
P O BOX 362
MAZON, IL 60444‐0362                                P‐0022547 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELEY, JAMES D.
215 DRUMMOND DRIVE
RALEIGH, NC 27609                                   P‐0055414 1/21/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELFAST, JESSE A.
3532 CAMPUS ST.
PITTSBURGH, PA 15212                                P‐0013827 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 274 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 275 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BELFIELD, DAVID M.
230 BEATTIE
LOCKPORT                                            P‐0009377 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELFIELD, DAVID M.
230 BEATTIE
LOCKPORT, NY 14094                                  P‐0009400 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELFIORE, MICHAEL A.
134 CROWN PRINCE DRIVE
MARLTON, NJ 08053                                   P‐0021596 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELFORTE, WILLIAM C.
BELFORTE, BRENDA L.
24688 ADALADE LN
DAPHNE, AL 36526‐4900                               P‐0025836 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELICA, ROBERT S.
14943 XENIA ST
THORNTON, CO 80602                                  P‐0017673 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELICA, ROBERT S.
14943 XENIA ST
THORNTON, CO 80602                                  P‐0017681 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELICZYNSKA, ANNA
2905 NORTH KILBOURN AVE
CHICAGO, IL 60641                                   P‐0036758 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELISLE, ROSEMARIE
96 WARREN ST
WEST SPRINGFIELD, MA 01089                          P‐0010523 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELIVEAU, DONNA L.
362 EAST HILL ROAD
CANTON, CT 06019                                    P‐0034667 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELIZAIRE, MARGALIE
3 COUNTRY SQUIRE DRIVE
UNIT E
CROMWELL, CT 06416                                  P‐0032701 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELKNAP, WILLIAM
BELKNAP, DONNA
6440 WILDHAVEN WAY
CINCINNATI, OH 45230                                P‐0001620 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL JR, CHARLES T.
1935 EAST GATE DRIVE
STONE MOUNTAIN, GA 30087                            P‐0032016 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, ADAM M.
818 BELLAIRE DRIVE
TIPP CITY, OH 45371                                 P‐0029548 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, ADAM R.
9591 E LEHRING RD
DURAND, MI 48429                                    P‐0046096 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, ALBERT ALFONSO
3514 LYNNE HAVEN DR
WINDSOR MILL, MD 21244                                1856     11/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BELL, ANGELA
208 E COMMERCIAL ST
PO BOX 305
WAVERLY, MO 64096                                     4033    12/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BELL, AUDRIENE
3210 ADAMS
APT 203
AUBURN HILL, MI 48336                                 1711     11/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                         Page 275 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 276 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BELL, BERTHA L.
202 2ND AVE SW
LAFAYETTE, AL 36862                                  P‐0040127 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, BOBBIE M.
BELL, DANIEL L.
1109 NE 69TH STREET
GLADSTONE, MO 64118                                  P‐0022923 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, BRETT W.
525 3RD STREET NORTH UNIT 402
JACKSONVILLE BCH, FL 32250                           P‐0043562 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, CAROLYN L.
428 BRAXTON ROAD
FRONT ROYAL, VA 22630                                P‐0037527 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, CECIL
8650 SOUTHWICK DR
DUBLIN, CA 94568                                     P‐0044100 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, CHARLES
11621 DENNIS ROAD #1073
DALLAS, TX 75229                                       4932     2/1/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
BELL, CINDY
2808 TIMBER PARK DR
EVANSVILLE, IN 47715                                 P‐0004345 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, DANNIE
P.O. BOX 6099
RIVER GROVE, IL 60305                                P‐0008747 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, DEBORAH K.
5617 CRITTENDEN AVENUE
INDIANAPOLIS, IN 46220                               P‐0002247 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, DEBORAH K.
5617 CRITTENDEN AVENUE
INDIANAPOLIS, IN 46220                               P‐0002254 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, ELYSE M.
4055 RIDGE AVENUE, APT 6406
PHILADELPHIA, PA 19129                               P‐0022254 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, FRANCES G.
19626 KINGSTON GREEN LANE
HOUSTON, TX 77073‐2858                               P‐0047274 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, FREDDIE C.
4215 LEE ROAD
VICKSBURG, MS 39180                                  P‐0020743 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, GARY T.
10060 MARGO LANE
MUNSTER, IN 46321                                    P‐0015589 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, GERARD F.
BELL, GAYLE D.
7549 GLENMOOR LANE
WINTER PARK, FL 32792                                P‐0047187 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, GERARD F.
BELL, GAYLE D.
7549 GLENMOOR LANE
WINTER PARK, FL 32792                                P‐0047249 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, GLENDA V.
2752 SADDLE RIDGE LAKE DR.
MARIETTA, GA 30062                                   P‐0049917 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 276 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 277 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BELL, GREGORY K.
BELL, TWILA M.
11343 HIGH TIMBER DRIVE
INDIANAPOLIS, IN 46235                              P‐0007421 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, JACK L.
4032 LAREDO PLACE
BILLINGS, MT 59106                                  P‐0051635 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, JANICE A.
4 PLAINE TERRACE
NEWBURGH, NY 12550                                  P‐0031504 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, JANICE A.
4 PLAINE TERRACE
NEWBURGH, NY 12550                                  P‐0031958 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, JOANNE M.
1903 PRESTWICK LANE
WILMINGTON, NC 28405                                P‐0005185 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, JOSEPH K.
BELL, JOSEPH K.
4401 S COULTER
AMARILLO, TX 79109                                  P‐0042788 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, JR., JOSEPH L.
2700 COLEBERRY TRL.
ROCKY MOUNT, NC 27804‐2112                          P‐0002447 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, JR., JOSEPH L.
2700 COLEBERRY TRL.
ROCKY MOUNT, NC 27804‐2112                          P‐0002532 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, LAKEITHA
1808 BARTON SPRINGS DR
LITTLE ELM, TX 75068                                  4097    12/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BELL, LAKEITHA
1808 BARTON SPRINGS DR
LITTLE ELM, TX 75068                                  4098    12/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BELL, LAUREN A.
10322 LAUDER COURT
CHARLOTTE, NC 28278                                 P‐0053342 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, MAKELLA L.
8528 JOSEPH CAMPAU
HAMTRAMCK, MI 48212                                 P‐0017728 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, MARILYN H.
16795 COUNTY ROAD 26
TYLER, TX 75707                                     P‐0026684 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, MELISSA
P.O. BOX 1428
CLATSKANIE, OR 97016                                P‐0021422 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, MICHAEL A.
10507 SILK OAK DR
VIENNA, VA 22182                                    P‐0013782 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, MONTEZ A.
3723 WINFIELD CT. SW
ATLANTA, GA 30331                                   P‐0031134 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, PAMELA W.
BELL, PAMELA W.
1131 VILLAGE CREEK LN
UNIT 4
MOUNT PLEASANT, SC 29464‐6173                       P‐0026957 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 277 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 278 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BELL, PAOLA S.
274 HILLANDALE DR
BLOOMINGDALE, IL 60108                               P‐0019675 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, PHILIP S.
16756 LIME STREET
UNIT C
HESPERIA, CA 92345                                   P‐0022160 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, ROBERT
111 SEA GLASS CT
CARY, NC 27519                                       P‐0000750 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, ROBERT L.
111 SEA GLASS CT
CARY, NC 27519                                       P‐0000740 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, ROBERT L.
111 SEA GLASS CT.
CARY, NC 27519                                       P‐0002861 10/24/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
BELL, RON P.
1291 VISTA GRANDE
MILLBRAE, CA 94030                                   P‐0012374 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, SAMANTHA J.
406 S RIVER RD
PORT ALLEN, LA 70767                                 P‐0012763 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, STACEY D.
BELL, ERIC M.
12608 TRADE WIND STREET
OREGON CITY, OR 97045                                P‐0057214 2/12/2018    TK Holdings Inc., et al .                   $16,000.00                                                                                   $16,000.00
BELL, TAYLOR
TUCKER, JARRIC
13541 SHORTLEAF DR.
DALLAS, TX 75253                                     P‐0006467 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, TERESA A.
BELL, TERESA
1648 MT. MORIAH RD.
NEWTON, MS 39345                                     P‐0058369 12/28/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, TERRELL M.
3618 THALIA ST. APT B.
NEW ORLEANS, LA 70125                                P‐0025657 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, THEODIS S.
10465 E. RITA RANCH CROSSING
CIRCLE
TUCSON, AZ 85747                                     P‐0003051 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, TRAVIS
WILLIAMS, TANITHA
1709 SAM DR
BIRMINGHAM, AL 35235‐1808                            P‐0017081 11/6/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
BELL, TWILA M.
BELL, GREGORY K.
11343 HIGH TIMBER DRIVE
INDIANAPOLIS, IN 46235                               P‐0007436 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL, WILLIAM G.
BELL, CYNTHIA D.
304 AMHERST STREET
FORT OGLETHORPE, GA 30742                            P‐0030987 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLA, MARK H.
1618 CAMBRIDGE CT
ROSEVILLE, CA 95661                                  P‐0044724 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 278 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 279 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BELLAIRE, JOHN T.
THOMAS M BELLAIRE
400 MCDANIELS CIRCLE #402
CLARENDON HILLS, IL 60514                            P‐0008339 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLAMY SR, CARNELL
3846 CONSHOHOCKEN AVE
PHILADELPHIA, PA 19131                               P‐0045802 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLAMY SR, CARNELL
GRANT, MARY
3846 CONSHOHOCKEN AVE
PHILADELPHIA, PA 19131                               P‐0045803 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLAMY, LAWANDA
P.O. BOX 2346
EATONVILLE, FL 32751                                   4767     1/29/2018      TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
BELLAMY, ROBERT H.
861 SHARY AVENUE
MOUNTAIN VIEW, CA 94041‐2140                         P‐0040376 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLER, SUSAN K.
16132 CAPE CORAL DR.
WIMAUMA, FL 33598                                    P‐0001417 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLIARD, ANITA S.
38 WHITE OAK BEND
ROCHESTER, NY 14624                                  P‐0019151 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLIBAS, SULEYMAN E.
8 JENNIFER DR
EAST HANOVER, NJ 07936                               P‐0033120 11/28/2017   TK Holdings Inc., et al .                   $12,191.00                                                                                   $12,191.00
BELLINGER, WILLIAM M
2503 ROSWELL AV
UNIT 302
CHARLOTTE, NC 28209                                    761     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BELLINI‐ETIENNE, GUADALUPE
2418 ESTRELLA COURT
PALMDALE, CA 93550                                   P‐0040717 12/13/2017   TK Holdings Inc., et al .                   $19,705.52                                                                                   $19,705.52
BELLISSIMO, ELIZABETH L.
212 PENHURST DRIVE
PITTSBURGH, PA 15235‐5322                            P‐0047407 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLISSIMO, THOMAS D.
5435 WAMEDA AVE
LOS ANGELES
, CA 90041                                           P‐0026710 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLIZIA, VINCENT R.
1003 GRANT AVE
COLLINGSWOOD, NJ 08107‐2010                          P‐0049495 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLMORE, MANDELL
BELLMORE, CAROL A.
3609 WOODVALLEY DR
PIKESVILLE, MD 21208                                 P‐0028567 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELL‐NICHOLS, SONIA R.
653 HOWELL DRIVE
LOCUST GROVE, GA 30248                               P‐0049165 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLO, ROXANA
11015 S. BUDLONG AVE. APT. #201
LOS ANGELES, CA 90044                                P‐0037463 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLO, VICTORIA E.
20 AMHERST ROAD
WHITING, NJ                                          P‐0003412 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 279 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 280 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BELLOSPIRITO, FRANK
9090 MOODY ST. 254
CYPRWESS, CA 90630                                 P‐0021281 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLOT, MARTY R.
120 BOULDER DRIVE
LAFAYETTE, LA 70508                                P‐0019116 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLOVODA, JOHAN
20 BYRD RD
WETHERSFIELD, CT 06109                             P‐0020131 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLOVODA, JOHAN
20 BYRD RD
WETHERSFIELD, CT 06109                             P‐0041203 12/17/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BELLOWS, CHARLES
4408 STEEPLEWOOD TRL
ARLINGTON, TX 76016                                  569     10/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BELLOWS, ELIZABETH N.
5556 AVENIDA PESCADORA
FORT MYERS BEACH, FL 33931                         P‐0003824 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLOWS, MARK
2032 DENTON CT
ROCKLIN, CA 95765                                  P‐0042513 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLOWS, RITA
334 MARCIA COURT UNITB
BARLETT, IL 60103                                  P‐0056289 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLSOUTH TELECOMMUNICATIONS, INC.
AT&T SERVICES, INC.
KAREN CAVAGNARO, ESQ.
ONE AT&T WAY, ROOM 3A104
BEDMINSTER, NJ 07921                                 2790    11/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BELLUCCI, LAWRENCE
BELLUCCI, CHRISTINE K.
26 GARDEN PARK COURT
ROSEVILLE, CA 95678                                P‐0017505 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLUSO, LYNN
1206 THOMAS STREET
MONONGAHELA, PA 15063                              P‐0037754 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELLWOAR, RICHARD J.
657 WEILERS LANE
ABSECON, NJ 08201‐1326                             P‐0008369 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELMONT MEDICAL SUPPLY
185 BELMONT MEDICAL SUPPLY
BELMONT, MA 02478                                  P‐0017266 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELMONTE, WILLIAM T.
173 MICHIGAN CT
BLOOMINGDALE, IL 60108                             P‐0011180 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELOCHI, STEVE A.
BELOCHI, INA R.
15818 CURTIS CIR.
SONORA, CA 95370                                   P‐0026604 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELONE, LORENDA
1305 TIJERAS NE
APT. 3
ALBUQUERQUE, NM 87106                              P‐0006982 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELOTTI, RALPH
6967 ADAMS AVE
LA MESA, CA 91942                                  P‐0031475 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 280 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 281 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BELSER II, JOHN T.
2882 TOWNSHIP ROAD 198
P. O. BOX 640
BELLEFONTAINE, OH 43311                             P‐0024938 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELSER, JOHN H.
352 GARDENIA DRIVE
EVANS, GA 30809                                     P‐0030488 11/21/2017   TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
BELSER, JOHN H.
BELSER, KAREN L.
352 GARDENIA DRIVE
EVANS, GA 30809                                     P‐0030489 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELSHE, RAMON D.
215 TENNYSON AVE
PITTSBURGH, PA 15213                                P‐0015868 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELSKY, BREANNA
COLONNA, SHEREE
405 LUNAR LANE
MOON TOWNSHIP, PA 15108                             P‐0019910 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELTHANGADY, NISCHAL
1068 GENEVA STREET
LIVERMORE, CA 94550                                 P‐0016926 11/5/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
BELTON, JASON
316 CALIFORNIA AVE. #140
RENO, NV 89509                                      P‐0001976 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELTON, RALPH
125 VASQUEZ AVE
SAN FRANCISCO, CA 94127                               1898     11/5/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BELTON, REGINALD J.
108 EMERALD LANE
MADISON, AL 35758                                   P‐0055124 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELTON, REGINALD J.
108 EMERALD LANE
MADISON, AL 35758                                   P‐0055125 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELTON, REGINALD J.
108 EMERALD LANE
MADISON, AL 35758                                   P‐0055126 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELTON, REGINALD J.
108 EMERALD LANE
MADISON, AL 35758                                   P‐0055127 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELTON, REGINALD J.
108 EMERALD LANE
MADISON, AL 35758                                   P‐0055128 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELTON, ROBERT D.
8417 BROMLEY ROAD
HILLSBOROUGH, NC 27278                              P‐0019483 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELTRAN, JAMIE
15934 MAUNA LOA ST
HESPERIA, CA 92345                                  P‐0028210 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELTRAN, TAMMY M.
407 SHADYDELL AVE
MUNDELEIN, IL 60060                                 P‐0024011 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELTRAN, YESSICA
2037 49 TH TERR SW
NAPLES, FL 34116                                    P‐0010033 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 281 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 282 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BELTRAN, YOLANDA
1855 CUSHMAN STREET
HOLLISTER, CA 95023                                 P‐0018961 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELVINS, NONA E.
15000 RITTER ST APT #3
VICTORVILLE, CA 92394                               P‐0019788 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BELYAEVA, NATALIA G.
1047 FIVE COVES TRACE
GALLATIN, TN 37066                                  P‐0018052 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEM, ROBYN D.
3 RINGWOOD COURT WEST
ITHACA, NY 14850                                    P‐0038733 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEMBENIC, DENNIS M.
BEMBENIC, CAROL B.
909 NINTH AVE
BROCKWAY, PA 15824                                  P‐0025653 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEN ISMAIL, WALID
2500 SOUTH MILLBEND DRIVE
APPT 12202
THE WOODLANDS, TX 77380                             P‐0010806 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENAQUISTA, DEBORAH
395 COOLIDGE AVE
TWP OF WASHINGTO, NJ 07676                          P‐0056393   2/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENAVENTE, JAVIER E.
30725 US HIGHWAY 19 N
STE 320
PALM HARBOR, FL 34684                               P‐0050064 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENAVENTE, JAVIER E.
30725 US HIGHWAY 19 N
STE 320
PALM HARBOR, FL 34684                               P‐0050092 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENAVENTE, JAVIER E.
BENAVENTE, ALEXANDRIA J.
30725 US HIGHWAY 19 N
STE 320
PALM HARBOR, FL 34684                               P‐0050110 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENAVIDES, LARRY B.
AREVALO, ELENA A.
13475 BORDEN AVE
SYLMAR, CA 91342                                    P‐0050473 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENAVIDES, TOMMIEANN
P.O. BOX 202089
SAN ANTONIO, TX 78220                               P‐0009198 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENAVIDEZ, ENRIQUE
212 S KRAEMER BLVD#403
PLACENTIA, CA 92870                                 P‐0032011 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENAVIDEZ, RAYMOND J.
BENAVIDEZ, RAYMOND
                                                    P‐0018872 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENBOW, ANGELA T.
1866 BRATTLEBORO CT.
DAYTON, OH 45440                                    P‐0000841 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENBRAHIM, SUSAN L.
1221 SE ELLSWORTH RD APT #297
VANCOUVER, WA 98664                                 P‐0036804 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 282 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 283 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BENCOMO, ALLEN
74190 VELARDO DR
PALM DESERT, CA 92260                               P‐0037687 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDA, ALLEN R.
NO ADDRESS PROVIDED
                                                    P‐0026785 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDA, WALTER
407 BYRON PLACE
COLUMBIA, SC 29212                                  P‐0022749 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDECK, ELIAS Z.
3245 EQUESTRIAN DRIVE
BOCA RATON, FL 33434                                P‐0009055 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDER, ALAN F.
1880EAST COUNTY RD. 1150 NORT
VILLA GROVE, IL 61956                               P‐0004314 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDER, BARNEY L.
514 AMERICAS WAY #3656
BOX ELDER, SD 57719‐7600                            P‐0042041 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDER, BROOK B.
3900 FAIRFAX DRIVE
UNIT 2015
ARLINGTON, VA 22203                                 P‐0011451 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDER, JOHN R.
681 VISTA DRIVE
EMERALD HILLS, CA 94062                             P‐0031756 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDER, LAURIE A.
900 N STUART ST
#512
ARLINGTON, VA 22203                                 P‐0032580 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDER, LORYNDA F.
26 HAMPTON LANE
FAIRPORT, NY 14450                                  P‐0014247 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDER, MARK R.
7591 ELMWOOD ST.
LITTLETON, CO 80125                                 P‐0030574 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDER, SARAH E.
3120 KENSINGTON AVENUE
APT. 5
RICHMOND, VA 23221                                  P‐0051583 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDER, WILLIAM P.
15219 BLENHEIM WAY
MELFA, VA 23410                                     P‐0019526 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDICKSON, GARY E.
616 LORETTA CIRCLE
SPICER, MN 56288                                    P‐0034651 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDICKSON, LORY
44 VERONICA DR
WINDSOR, CO 80550                                   P‐0034659 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENDURE, PHYLLIS J.
PDQ CLEANING SERVICES, INC
P O BOX 49
1433 LULU ST.
TRENTON, MO 64683                                   P‐0007445 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENEDETTI, BARBARA E.
10 N DOUGLAS ST
LEXINGTON, IL 61753                                 P‐0032372 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 283 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 284 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BENEDETTI, BRUCE M.
265 DELAWARE AVENUE
ROEBLING
, NJ 08554                                          P‐0054611 1/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENEDICT, JAMES J.
14789 MERMILL RD
BOWLING GREEN, OH 43462‐0385                        P‐0045926 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENEDICT, JOY B.
BENEDICT JR, THOMAS M.
1530 WAGONWHEEL RD
MIDLOTHIAN, VA 23113                                P‐0018909 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENEDICT, RORY L.
2045 STANFORD CT
LOS BANOS, CA 93635                                 P‐0044364 12/22/2017   TK Holdings Inc., et al .                     $846.99                                                                                       $846.99
BENEDICT, SUSAN
2512 BELVEDERE AVENUE
CHARLOTTE, NC 28205                                 P‐0003618 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENEFIEL, GLORIA
2115 MILLCREEK WAY
PALMDALE, CA 93551                                  P‐0028822 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENEFIELD, CHRISTOPHER L.
916 BIGHORN DRIVE
BARSTOW, CA 92311                                   P‐0029532 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENEFIELD, CHRISTPHER
TKRESTUCTURING
916 BIGHORN DRIVE
BARSTOW, CA 92311                                   P‐0057538 2/28/2018    TK Holdings Inc., et al .                       $50.00                                                                                       $50.00
BENELL, REBECKA A.
7501 E THOMPSON PEAK PKWY #63
SCOTTSDALE, AZ 85255                                P‐0032654 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENES, CHELSEY L.
BENES, LEE M.
39061 ROAD 734
CURTIS, NE 69025                                    P‐0006809 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENES, CHELSEY L.
BENES, LEE M.
39061 ROAD 734
CURTIS, NE 69025                                    P‐0011732 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENES, CHELSEY L.
BENES, LEE M.
39061 ROAD 734
CURTIS, NE 69025                                    P‐0011736 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENESCH, SARAH
130 8TH AVENUE
APT 3G
BROOKLYN, NY 11215                                  P‐0004591 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENEVELLI, MARTHA L.
10713 FINSBURY DRIVE
AUSTIN, TX 78748                                    P‐0041813 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENINCIG, CHRYSTAL
2274 GRAND CONCOURSE
#5C
BRONX, NY 10457                                     P‐0005410 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENING, MARCUS
21237 SE 25TH ST
SAMMAMISH, WA 98075                                 P‐0016739 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 284 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 285 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BENITEZ, ANN P.
640 SHERIDAN ST
CALEXICO, CA 92231                                  P‐0050545 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENITEZ, LACEY L.
LACEY L. BENITEZ
614 BELL STREET
WAUKESHA, WI 53186                                  P‐0006404 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENITEZ, MARCO ADRIAN
11640 MAPLEDALE ST.
NORWALK, CA 90650                                     1608     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BENITEZ, MARCO ADRIAN
11640 MAPLEDALE ST.
NORWALK, CA 90650                                     2304     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BENITEZ, MARCO ADRIAN
11640 MAPLEDALE ST
NORWALK, CA 90650                                     2306     11/7/2017      TK Holdings Inc.                          $6,000.00                                                                                    $6,000.00
BENJAMIN, AMANDA E.
8 FOREST RD
MADISON, NJ 07940                                   P‐0016492 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENJAMIN, DAN S.
BENJAMIN, DANIELLE
69 REDWOOD AVENUE
WAYNE, NJ 07470                                     P‐0023630 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENJAMIN, MARY S.
526 W VIRGINIA AVE
PHOENIX, AZ 85003                                   P‐0005824 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENJAMIN, PARK
8 FOREST RD
MADISON, NJ 07940                                   P‐0016478 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENJAMIN, PHILIP
20780 NE 31ST PL
AVENTURA, FL 33180                                  P‐0052934 12/26/2017   TK Holdings Inc., et al .                   $11,391.00                                                                                   $11,391.00
BENJAMIN, ROBERT M.
480 WEST AVE.
PAWTUCKET, RI 02860                                 P‐0005985 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENKE, DANIEL
89859 W. ANDERSON ROAD
WARRENTON, OR 97146                                 P‐0030080 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENMHEND, DRISS
1655 STRINE DR.
MCLEAN, VA 22101                                    P‐0031179 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENN, PAMELA
10968 BATAVIA
JACKSONVILLE, FL 32246                              P‐0009056 10/30/2017   TK Holdings Inc., et al .                    $1,600.00                                                                                    $1,600.00
BENNANI, ADAM
195A MILL ST
GROTON, MA 01450                                    P‐0005528 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNE, PAUL F.
341 S PASCACK ROAD
CHESTNUT RIDGE, NY 10977                            P‐0047271 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNEFIELD, SAMUEL M.
12294 DEWHURST CIRCLE
JACKSONVILLE, FL 32218                              P‐0002475 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 285 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 286 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BENNEHOFF, EVAN R.
BENNEHOFF, CORNELIA A.
BOX 131
GERMFASK
GERMFASK, MI 49836                                  P‐0039713 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNER, LEAH R.
2940 NORTHWOOD BLVD
WINTER PARK, FL 32789                               P‐0041344 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNER, MICHAEL A.
414 GRAYSTONE DR
WINDER, GA 30680                                    P‐0004382 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNES, CHRISTOPHER J.
P.O. BOX 234298
ENCINITAS, CA 92023                                 P‐0022609 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNETT, APRIL A.
3910 OLD YORK RD
GASTONIA, NC 28056                                  P‐0045559 12/23/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BENNETT, BOBBY G.
MOORE, CLAUDINE
2219 CAMEO COURT
GAINESVILLE, GA 30501                               P‐0003048 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNETT, CHARLES D.
BENNETT, DENISE E.
27132 NW REEDER RD
PORTLAND, OR 97231                                  P‐0041526 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNETT, CHRISTOPHER
65 N 224TH LN
BUCKEYE, AZ 85326                                     3739    11/29/2017      TK Holdings Inc.                          $3,000.00                                                                                    $3,000.00
BENNETT, DAVID E.
10660 LANCASTER CIRCLEVILLE R
AMANDA, OH 43102                                    P‐0002243 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNETT, DAVID O.
741 VIRGINIA PINE LN
CLOVER, SC 29710                                    P‐0000672 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNETT, DELAINE H.
999 SIGSBEE ST
SAN DIEGO, CA 92113                                 P‐0055961 1/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNETT, DESHONDA
5739 BELCREST ST.
HOUSTON, TX 77033                                     4750     1/24/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
BENNETT, JACQUELINE A.
7851 MEADOWLARK LANE SOUTH
REYNOLDSBURG, OH 43068‐8199                         P‐0027051 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNETT, JAYME K.
CAPITAL ONE AUTO FINANCE
405 PINE STREET
HOOD RIVER, OR 97031                                P‐0020801 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNETT, JOANNE M.
BENNETT, CHARLES A.
432 ENDERBY WAY
LITTLE RIVER, SC 29566                              P‐0002286 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNETT, JOYCE M.
4020 N 210TH ST
ELKHORN, NE 68022                                   P‐0036572 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 286 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 287 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
BENNETT, KIAN
P.O. BOX 331
GALVESTON, IN 46932                                 P‐0022012 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BENNETT, LATONYA D.
3625 METRIC DR
HOPE MILLS, NC 28348                                P‐0001050 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BENNETT, MICHELLE M.
4890 SHERIDAN STREET
HOLLYWOOD, FL 33021                                   1696      11/8/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BENNETT, NICOLE D.
3807 HAYNESVILLE HWY
EL DORADO, AR 71730                                 P‐0029367 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BENNETT, PATRICIA B.
11273 LAVA ROCK AVE.
GRASS VALLEY, CA 95945                              P‐0017515 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BENNETT, RHONDA M.
731 BRANNIGAN VILLAGE DRIVE
WINSTON SALEM, NC 27127                             P‐0056261 1/31/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BENNETT, RICHARD A.
BENNETT, SHARON L.
5086 SAVANNAH DR
BANNING, CA 92220                                   P‐0020660 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BENNETT, ROBERT C.
120 SHELL ST
PACIFICA, CA 94044                                  P‐0019237 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BENNETT, STEVEN W.
10537 JUNIPER WAY
STANTON, CA 90680                                   P‐0043288 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BENNETT, SUSAN C.
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                 P‐0051907 12/26/2017    TK Holdings Inc., et al .                 $2,500,000.00                                                                                $2,500,000.00
BENNETT, SUSAN CURTRIGHT
LANGDON & EMISON LLC
J. KENT EMISON
911 MAIN STREET
LEXINGTON, MO 64067                                    91       8/23/2017      TK Holdings Inc.                       $2,500,000.00                                                                                $2,500,000.00
BENNETT, SUSAN CURTRIGHT
LANGDON & EMISON LLC
J. KENT EMISON
911 MAIN STREET
LEXINGTON, MO 64067                                    92       8/23/2017      Takata Americas                               $0.00                                                                                         $0.00
BENNETT, SUSAN R.
BENNETT, BRIAN T.
4521 LONGVIEW DRIVE
ROCKLIN, CA 95677                                   P‐0056380   2/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BENNETT, THERESA L.
66165 N. BAY RD.
NORTH BEND, OR 97459                                P‐0021303 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BENNETT, TIMOTHY
BENNETT, TIM
132 OLD KINGS HWY
WILTON, CT 06897                                    P‐0033003 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00




                                                                                          Page 287 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 288 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BENNETT, TIMOTHY
BENNETT, TIM
132 OLD KINGS HWY
WILTON, CT 06897                                   P‐0033016 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNETT, TIMOTHY D.
8720 SOUTH LUELLA
CHICAGO, IL 60617                                  P‐0013010 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNETT, WILLIAM P.
605 GLENVIEW CIRCLE
GARLAND, TX 75040‐3410                             P‐0002269 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNETT, WILLIAM P.
605 GLENVIEW CIRCLE
GARLAND, TX 75040‐3410                             P‐0023678 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNETT, ZEASER
220 DIANE STREET
WINGATE, NC 28174                                  P‐0003611 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNION, ELIOT A.
2210 NELSON AVE
APT C
REDONDO BEACH, CA 90278                            P‐0042143 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENNUM, GEORGE
393 LOWER MOULTON LANE
STOWE, VT 05672                                    P‐0015702 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENOIR, HOLLY E.
351 SAULT ROAD
BRAINTREE, VT 05060                                P‐0007303 10/28/2017     TK Holdings Inc., et al .                     $154.74                                                                                       $154.74
BENOIT, MATTHEW J.
5441 E FM 1177
BURLESON, TX 76028                                 P‐0033408 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENOIT, ROSE
RAINES, TERRY
703 S SWEETWATER BLVD
LONGWOOD
, FL 32779                                         P‐0004046 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENOITUV, LAKAESHA
404 S MARKET STREET
OPELOUSAS, LA 70570                                P‐0056920    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENORE, KAREN A.
11239 SKYTOP DRIVE
HUNTERSVILLE, NC 28078                             P‐0032264 11/27/2017     TK Holdings Inc., et al .                  $250,000.00                                                                                  $250,000.00
BENSARI, SEDDIK
1225 W PORTER STREET
PHILADELPHIA, PA 19148                             P‐0055765 1/24/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENSEL, DAVID K
22981 RINGTAIL DR
CALIFORNIA, MD 20619                                 3187      11/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BENSEN, MILISSA
BENSEN, CRAIG
P.O. BOX 133
COLUMBUS, ND 58854                                 P‐0056554    2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENSEND, RICHARD L.
2169 370TH ST
OSAGE, IA 50461                                    P‐0040249 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 288 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 289 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BENSON, ALAN B.
BENSON, BETH A.
3451 SHADY GLEN LANE
GREENBANK, WA 98253                                 P‐0017719 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENSON, BRUCE R.
801 E. MESA DRIVE
RIALTO                                              P‐0036879 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENSON, CHRIS
3979 FARM LANE
MONROVIA, MD 21770                                  P‐0011808 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENSON, JOHN S.
BENSON, LOUISE S.
1255 HUDGINS HILL CT
WINSTON‐SALEM, NC 27103‐6745                        P‐0024094 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENSON, SIDNEY B.
5 GENOA CT
HILTON HEAD ISL., SC 29928                          P‐0036623 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENSON, STUART
25408 REDWING AVE
SHAFER, MN 55074                                    P‐0016831 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENSON, TODD
13885
STONEY GATE PLACE
SAN DIEGO, CA 92128                                 P‐0020292 11/8/2017    TK Holdings Inc., et al .                    $9,000.00                                                                                    $9,000.00
BENSON, WOLLETTA
P.O. BOX 30054
CHARLESTON, SC 29417                                P‐0032946 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENSON‐JONES, TANYA
3501 LIGHT HORSE LOOP
VIRGINIA BEACH, VA 23453                            P‐0009410 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENSTEIN, RICHARD
381 SANDHURST CIRCLE
APARTMENT 7
GLEN ELLYN, IL                                      P‐0049448 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENSUSEN, JENNIFER
1337 AVENIDA PANTERA
SAN MARCOS, CA 92069                                P‐0056170 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENT, PERRY L.
807 EDGELL RD
FRAMINGHAM, MA 01701‐3973                           P‐0028096 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTCOVER, MICHAEL
910 E CRABTREE
ARLINGTON HEIGHT, IL 60004                          P‐0007328 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTLAGE, LAUREN M.
6 CLAFLIN ROAD
APT. 1
BROOKLINE, MA 02445                                 P‐0033983 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTLEY EDISON
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047528 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTLEY EDISON
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056717   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 289 of 3871
                                                 Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 290 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BENTLEY JR, JOHN D.
BENTLEY, JENNIFER L.
56446 HOOSIER AVE
MISHAWAKA, IN 46545                                   P‐0057634   3/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTLEY PROVIDENCE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056791   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTLEY SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047395 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTLEY SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056772   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTLEY, CHRISTINE L
2872 HYDE PARK DR
DOUGLASVILLE GA 30135
                                                      P‐0051145 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTLEY, DARLENE
11304 FOREST DRIVE
THORNTON, CO 80233                                    P‐0036078 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTLEY, EDWIN M.
970 ROCKAWAY LANE
CAMANO ISLAND, WA 98282                               P‐0034331 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTLEY, JOHN
138 MOORELAND RD
MOORESVILLE, NC 28117                                 P‐0033808 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTLEY, NICOLE I.
211 CANDLENUT CT
HARVEST                                               P‐0002575 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTLEY, NOAH
PO BOX 4124
EL DORADO HILLS, CA 95762                               3840      12/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BENTLEY, STEPHEN J.
2625 SADDLEBACK DR
CINCINNATI, OH 45244                                  P‐0008196 10/29/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
BENTLEY‐WATKINS, ASHLEY M.
205 1ST AVE
BOX 356
GLASGOW, WV 25086                                     P‐0039310 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTON, ALICIA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                       P‐0043859 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BENTON, ALLISON M.
BENTON, SHAWN A.
3131B FRANKLIN WAY
HILL AFB, UT 84056                                    P‐0019119 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTON, ANEASE H.
BENTON, RICKY W.
4417 STANOLIND AVE
MIDLAND, TX 79707                                     P‐0055392 1/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 290 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 291 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BENTON, ELIZABETH A.
1919 SHIRLEY DRIVE
BURLINGTON, NC 27215                                P‐0026689 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTON, JUDITH A.
2971 BIG SKY BLVD.
KISSIMMEE, FL 34744                                 P‐0004014 10/25/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
BENTON, LAURIE B.
8591 RUCKER RD
GROSSE ILE, MI 48138                                P‐0030755 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTON, STEVEN L.
BENTON, FRAN E.
13739 S SELINA DR
YUMA, AZ 85367                                      P‐0011977 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENTY, ROBIN
232 S TOWER DR
APT G
BEVERLY HILLS, CA 90211                             P‐0026300 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENVENUTI, BRET D.
115 CHESNUT HEATH CT
MADISON, AL 35756                                   P‐0005340 10/26/2017   TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
BENWARE, CARL A.
6685 GROVELAND HILL RD
GROVELAND, NY 14462                                 P‐0012308 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENZ, CORAZON M.
BENZ, KEVIN J.
12405 SUMMERSWEET CV.
AUSTIN, TX 78729                                    P‐0003153 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENZ, GEORGE H.
15294 W. FAIRMOUNT AVE
GOODYEAR, AZ 85395                                  P‐0006870 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENZ, GEORGE H.
15294 W. FAIRMOUNT AVE
GOODYEAR, AZ 85395                                  P‐0006959 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENZ, JANICE E.
7220 EASTWOOD ST
PHILADELPHIA, PA 19149‐1207                         P‐0027501 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENZ, WILLIAM W.
3015 PAYNE
EVANSTON, IL 60201                                  P‐0009077 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENZEL, BRIAN L.
BENZEL, CYNTHIA A.
23970 NE GREENS CROSSING ROAD
REDMOND, WA 98053                                   P‐0031668 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BENZENBERG, KRYSTA
22150 MAJESTIC WOODS WAY
BOCA RATON, FL 33428                                  634     10/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BENZING, MARC A.
1206 SE 5TH STREET
CAPE CORAL, FL 33990                                P‐0000059 10/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEOUBAY, BRETT
16002 MAGNOLIA TRACE PKWY.
BATON ROUGE, LA 70817                               P‐0035882 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEOUBAY, BRETT
16002 MAGNOLIA TRACE PKWY.
BATON ROUGE, LA 70817                               P‐0035883 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 291 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 292 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BEQAJ, AGRON H.
1655 WEST 7ST 3F
BROOKLYN, NY 112235                                  P‐0044665 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEQUETTE, JASON C.
529 NORTHBOROUGH LANE
LINCOLN, NE 68505                                    P‐0030870 11/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERAN, ANNE C.
BERAN, ROBIN D.
P.O. BOX 3835
S PADRE ISLAND, TX 78597                             P‐0039565 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERARD, PETER
217 DEERFIELD RIDGE DR
MYSTIC, CT 06355                                     P‐0017158 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERARD, PETER E.
217 DEERFIELD RIDGE DR
MYSTIC, CT 06355                                     P‐0017233 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERARDINO, PETER
BERARDINO, PETER
27 SHIELDS ROAD
DARIEN, CT 06820                                     P‐0009995 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERBACK, ROBERT
BERBACK, ROBERT L.
222 W. COBBS WAY
NAGS HEAD, NC 27959‐9511                             P‐0004764 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERBERIAN, HRAIR
7112 HARROW STREET
FOREST HILLS, NY 11375                               P‐0031109 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERBERICH, DONALD C.
609 APRIL WAY
MIDDLETOWN, NJ 07748                                 P‐0042277 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERCASIO, LOT S.
4111 BRIARCLIFF GABLES CIRCLE
ATLANTA, GA 3‐329                                    P‐0004544 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERCEL, JOHN M.
16610 N. ASPEN DRIVE
FOUNTAIN HILLS, AZ 85268                             P‐0023213 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERCHTOLD, GINNY M.
1212 34TH AVE SE #68
ALBANY, OR 97322                                       3406      11/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BERCUME, SARAH J.
P.O. BOX 90293
PORTLAND, OR 97290                                   P‐0040695 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERCY, VLADIMIR
1445 OHIO AVE
BAY SHORE, NY 11706                                  P‐0053545    1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERDINE, MICHAEL A.
1090 HYDE PARK
CROWN POINT, IN 46307                                  810       10/29/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BERDINI, JULIANN
JEFFREY
2 EDINBURGH DR
HAINES CITY, FL 33844                                P‐0000242 10/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERENTZ, BRADLEY S.
24505 COPPER CLIFF COURT
LAKE FOREST, CA 92630                                P‐0050532 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 292 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 293 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BERES, CAROLYN S.
BERES, JONATHAN L.
1296 VALLEY SPRINGS RD
SPRING BRANCH, TX 78070                            P‐0050081 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERESFORD‐MARS, BRENDA F.
174 BEACH 98 STREET
ROCKAWAY PARK, NY 11694                            P‐0053067 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BEREZ, RANDI
BEREZ, RANDI
13100 HESBY ST
SHERMAN OAKS, CA 91423                             P‐0020779 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERG, BEVERLY
BERG, HARVEY N.
2200 CLOUDS PEAK
MARYLAND HGTS, MO 63043                            P‐0036495 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERG, CHARON
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043748 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BERG, CRYSTAL D.
66 COOK AVE W
ST PAUL, MN 55117                                  P‐0016149 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERG, GLENN A.
1025 SHELDON RD
GRAND HAVEN, MI 49417                              P‐0047190 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERG, MARK R.
11113 PIEDMONT DR
FREDERICKSBURG, VA 22407                           P‐0020704 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERG, PATRICIA J.
P.O. BOX 236067
ENCINITAS, CA 92023                                P‐0031558 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERG, STEVEN A.
548 DALEWOOD DRIVE
ORINDA, CA 94563                                   P‐0012863 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGAL, SHARA
8212 OCEAN TERRACE WAY
LAS VEGAS, NV 89128                                P‐0019718 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGAM, JOE E.
1403 S.E. ROSE RD.
PORT ORCHARD, WA 98367                             P‐0018599 11/7/2017    TK Holdings Inc., et al .                     $120.00                                                                                       $120.00
BERGANDER, LINN LEW
791 POLK ST.
EUGENE, OR 97402                                     1567     11/1/2017      TK Holdings Inc.                           $500.00                                                                                       $500.00
BERGANINI, STEVEN J.
BERGANINI, BEVERLY J.
111 COUNTRY CLUB DRIVE
CALIMESA, CA 92320                                 P‐0025492 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGBIGLER, DAVID A.
BERGBIGLER, VALARIE J.
1311 SOUTH LOGAN AVE
INDEPENDENCE, MO 64055‐1642                        P‐0016498 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGEMANN, KAREN A.
ERICKSON, CLIFFORD A.
1400 8TH ST NE LOT 6
STAPLES, MN 56479                                  P‐0017661 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 293 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 294 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BERGEMANN, LISA
BOX 1012
CONCORD, MA 01742‐1012                              P‐0030297 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGEMANN, LISA
BOX 1012
CONCORD, MA 01742‐1012                              P‐0032767 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGER, BRANDEN P.
870 MICA CITY RD
FRANKLIN, NC 28734                                  P‐0028587 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGER, CAROL S.
285 HILLCREST DRIVE
ARROYO GRANDE, CA 93420‐2251                        P‐0039698 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGER, DANIELLE E.
8917 W 115TH TERRACE
OVERLAND PARK, KS 66210                             P‐0014267 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGER, MATT
8917 W 115TH TERRACE
OVERLAND PARK, KS 66210                             P‐0014209 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGER, MEGAN M.
BERGER, SCOTT P.
3527A READING ST
BACLIFF, TX 77518                                   P‐0003629 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGER, RICHARD A.
20 CHESTNUT PL
DANVILLE, CA 94506                                  P‐0015896 11/4/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BERGER, RICHARD A.
20 CHESTNUT PL
DANVILLE, CA 94506                                  P‐0015900 11/4/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BERGER, RICHARD A.
20 CHESTNUT PL
DANVILLE, CA 94506                                  P‐0015903 11/4/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BERGER, ROBERT L.
15054 ASHLAND WAY
APT 91
DELRAY BEACH, FL 33484                              P‐0000729 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGER, ZOE N.
5451 HIGHLAND PRESERVE DRIVE
MABLETON, GA 30126‐5694                             P‐0047799 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGERON, JOAN M.
4421 MEADOWBROOK DR.
BRYAN, TX 77802                                     P‐0047673 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGERON, KATHLEEN
BERGERON, RAYMOND E.
7420 SW 15TH ST
PLANTATION, FL 33317                                P‐0028809 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGES, ANDREW E.
19 COOPER DRIVE
2ND FLOOR
BOONTON, NJ 07005                                   P‐0049151 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGESCH, NICHOLAS A.
1779 SPRING BRANCH CT.
CHESTERFIELD, MO 63017                              P‐0004534 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGESON, TRACIE B.
28465 SUTHERLIN LANE
EUGENE, OR 97405                                    P‐0055461 1/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 294 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 295 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BERGHOEFER, CHAD L.
916 W 8TH ST
PAWHUSKA, OK 74056                                 P‐0000972 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGHOUSE, CYNTHIA
BERGHOUSE, JOSH
9504 KILCOLGAN WAY
ELK GROVE, CA 95758                                P‐0015684 11/4/2017    TK Holdings Inc., et al .                    $3,100.00                                                                                    $3,100.00
BERGHOUSE, JOSH
9504 KILCOLGAN WAY
ELK GROVE, CA 95758                                P‐0015693 11/4/2017    TK Holdings Inc., et al .                     $700.00                                                                                       $700.00
BERGLAND, LESLIE A.
8701 MAPLEBROOK PARKWAY N
BROOKLYN PARK, MN 55445                            P‐0020053 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGMAN JR, AXEL H.
4194 OVERTURE CIR
BRADENTON, FL 34209                                P‐0010368 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGMAN, JOHN H.
BERGMAN, LILLIAN E.
5128 S ANTELOPE DRIVE
FORT MOHAVE, AZ 86426                              P‐0001748 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGMAN, JOHN H.
BERGMAN, LILLIAN E.
5128 S ANTELOPE DRIVE
FORT MOHAVE, AZ 86426                              P‐0019717 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGMANN, STEPHEN A.
3539 MAIL RD
WESTMINSTER, MD 21157                              P‐0055915 1/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGMANS, JOSEPH H.
27441 COUNTRY LANE RD
LAGUNA NIGUEL, CA 92677                            P‐0022156 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGSAGEL, DANIEL J.
2165 FEDERAL ROAD
ROSWELL, GA 30075                                  P‐0041421 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGSTEDT, ERIC A.
13013 MAXWELL DRIVE
TUSTIN, CA 92782‐0919                              P‐0024032 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGSTROM, CONNIE J.
1603 N CHRISTENSEN RD
MEDICAL LAKE, WA 99022                             P‐0021813 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERGSTROM, HARVEY R.
4029 32 ST SO
FARGO, ND 58104                                    P‐0013263 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERKE, JUDITH
7809 SPRING AVENUE
ELKINS PARK, PA 19027‐2619                         P‐0032883 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERKIN, JEFFREY J.
1490 BROADSTONE PL.
VIENNA, VA 22182                                   P‐0009592 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERKMAN, LISA M.
2408 ROBIN ST
SLIDELL, LA 70460                                  P‐0025629 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERKOWITZ, JONATHAN A.
130 SONATA DRIVE
JUPITER, FL 33478                                  P‐0024957 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 295 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 296 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BERKOWITZ, LYNNE A.
238 ROOSEVELT WAY
WESTBURY, NY 11590                                  P‐0021844 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERKOWITZ, MARCY A.
1353 CANARY ISLAND DR.
WESTON, FL 33327                                      2107     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BERKOWITZ, SARA
17 HENDERSON ST
ARLINGTON, MA 02474                                 P‐0030565 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERL, STEPHANIE M.
BERL, LANCE T.
2818 DOS LOMAS
FALLBROOK, CA 92028                                 P‐0046739 12/26/2017   TK Holdings Inc., et al .                    $5,500.00                                                                                    $5,500.00
BERLAND, LINDA
943 EVELYN AVENUE
ALBANY, CA 94706                                    P‐0021936 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERLANTI, RICHARD F.
5491 MARINA DRIVE
BOKEELIA, FL 33922                                  P‐0038860 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERLER, BARRY BORIS B.
1291 METTLER RD
HUNTINGDON VALLE, PA 19006                          P‐0007397 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERLIN, BRETT J.
1355 PEACHTREE STREET NE
SUITE 750 ‐ SOUTH TOWER
ATLANTA, GA 30309                                   P‐0044784 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERLIN, DAVID A.
971 BARON DRIVE
YARDLEY, PA 19067                                   P‐0014154 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERLIN, MICHAEL A.
63 CLIFFORD DRIVE
WEST HARTFORD, CT 06107                             P‐0024788 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERLIN, MICHAEL A.
63 CLIFFORD DRIVE
WEST HARTFORD, CT 06107‐1207                        P‐0024807 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERLIN, NORELL K.
63 CLIFFORD DRIVE
WEST HARTFORD, CT 06107‐1207                        P‐0024676 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERLIN, NORMA R.
7144 N FENWICK AVE
PORTLAND, OR 97217                                  P‐0016299 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERLIND, MICHAEL L.
407 S ORANGE GROVE AVE
LOS ANGELES, CA 90036                               P‐0046633 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERLINER, EDWARD J.
523 HOWLAND ROAD
HUBBARDTON, VT 05735                                P‐0032076 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERLINO, RYAN
4701 WARNER AVE
APT 211
HUNTINGTON BEACH, CA                                P‐0025245 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERLOWITZ, AUDREY M.
2504 B SPRING GARDEN ST.
GREENSBORO, NC 27403                                P‐0035933 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 296 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 297 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BERMAN, ALBY M.
BERMAN, ALBY
6344 COMMERCE RD.
WEST BLOOMFIELD
WEST BLOOMFIELD, MI 48324                           P‐0014510 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERMAN, ANDREW K.
14431 ASHLEYVILLE LANE
MIDLOTHIAN, VA 23112                                P‐0052467 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERMAN, CAROL S.
140 BLACKFIELD DR.
TIBURON, CA 94920                                   P‐0017619 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERMAN, EVE S.
816 OVERBROOK DRIVE
VESTAL, NY 13850                                    P‐0012167 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERMAN, J
PO BOX 742294
BOYNTON BEACH, FL 33474                               4034    12/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BERMEA, STEPHANIE K.
BERMEA, FRED Q.
3907 HALLIE AVENUE
SAN ANTONIO, TX 78210                               P‐0001669 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERMENT CONSTRUCTION LLC
ARTURO BERMEA
615 CACTUS FLOWER ST
SAN ANTONIO, TX 78260                               P‐0003306 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERMENT CONSTRUCTION LLC
ARTURO BERMEA
615 CACTUS FLOWER ST
SAN ANTONIO, TX 78260                               P‐0003317 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERMES, GREGORY J.
6385 BLUE ARROW DRIVE
MARIANNA, FL 32446‐6709                             P‐0025671 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERMES, GREGORY J.
6385 BLUE ARROW DRIVE
MARIANNA, FL 32446‐6709                             P‐0025672 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERMES, GREGORY J.
6385 BLUE ARROW DRIVE
MARIANNA, FL 32446‐6709                             P‐0025695 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERMES, GREGORY J.
BERMES, LINDA M.
6385 BLUE ARROW DRIVE
MARIANNA, FL 32446‐6709                             P‐0025699 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERMES, GREGORY J.
BERMES, LINDA M.
6385 BLUE ARROW DRIVE
MARIANNA, FL 32446‐6709                             P‐0025822 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERMUDEZ, JASON A.
415 E 7TH ST.
GILROY, CA 95020                                    P‐0037611 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERMUDEZ, KELLY
24437 MISTWOOD CT
LUTZ, FL 33559                                      P‐0026574 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERMUDEZSANTOS, RENE F
127 EVERGREN AVE
DALY CITY, CA 94014                                   1285     11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                         Page 297 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 298 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BERNABE, SOPHIA M.
LIBEL FINANCIAL
241 W. HOLLY STREET
RIALTO, CA 92376                                    P‐0027016 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNAL, ARMANDO
SANCHEZ, ROSEMARY
15644 TALOGA STREET
HACIENDA HEIGHTS, CA 91745                          P‐0049681 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNAL, DOUGLAS
2707 NEWTON STREET
SILVER SPRING, MD 20902                               3360    11/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BERNAL, JAMIE
3065 N. MARRY AVA #144
FRESNO, CA 93722                                    P‐0041880 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNAL, JAMIE
3065 N. MARRY AVA #144
FRESNO, CA 93722                                    P‐0041885 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNAL, JAMIE
3065 N. MARTY ABE #144
FRESNO, CA 93722                                    P‐0041894 12/18/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BERNAL, JAMIE
3065 N. MARRY #144
FRESNO, CA 93722                                    P‐0041921 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNAL, JON‐MICHAEL
167 FRANKLIN STREET
NORTHVALE, NJ 07647                                 P‐0039093 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNAL, JON‐MICHAEL
167 FRANKLIN STREET
NORTHVALE, NJ 07647                                 P‐0057476 2/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNAL, MOSELLE L.
174 MILLSTREAM TERRACE
COLORADO SPRINGS, CO 80905                          P‐0030514 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNAL, ROCHELLE S.
2319 SONGBIRD LANE
ROWLAND HEIGHTS, CA 91748                           P‐0020266 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNARD, BREON
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                             P‐0041735 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNARD, JAMES J.
C/O IMRE ‐ MELISSA BERNARD
2 N LANDMARK LANE STE #4
RIGBY, ID 83442                                     P‐0038829 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNARD, KWAKU
6717 HOMETOWN WAY
SACRAMENTO, CA 95828                                P‐0030973 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNARD, MELISSA R.
C/O IMRE‐ MELISSA BERNARD
2 N LANDMARK LANE STE #4
RIGBY, ID 83442                                     P‐0037722 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNARD, MELISSA R.
C/O IMRE ‐ MELISSA BERNARD
2 N LANDMARK LANE STE #4
RIGBY, ID 83447                                     P‐0038827 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 298 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 299 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BERNARD, MITCHELL S.
BERNARD, DEBRA L.
1701 AVONDALE DRIVE
ALTAVISTA, VA 24517                                P‐0057270 2/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNARD, MITCHELL S.
BERNARD, DEBRA L.
1701 AVONDALE DRIVE
ALTAVISTA, VA 24517‐1009                           P‐0057271 2/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNARD, PATRICIA D.
BERNARD, PATRICIA
2960 MEMORIAL DRIVE SE
ATLANTA, GA 30317                                  P‐0029661 11/21/2017   TK Holdings Inc., et al .                  $150,000.00                                                                                  $150,000.00
BERNARDE, TRACY L.
N120W13645 FREISTADT RD
GERMANTOWN, WI 53022‐2109                          P‐0055158 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNARDINO, LUZ
1741 PORTOLA AVE
STOCKTON, CA 95209                                 P‐0025446 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNATOWICZ, JOSEPH
20517 KEENEY MILL RD
FREELAND, MD 21053                                 P‐0014566 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNAU, DAVID M
179 N 66TH STREET
MILWAUKEE, WI 53213                                  2066     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BERNDT, JULIE R.
BERNDT, JOHN J.
5717 COUNTRY CLUB RD
OSHKOSH, WI 54902                                  P‐0030075 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNDT, LIANNA M.
5 CONGRESS DRIVE
CROMWELL, CT 06416                                 P‐0037181 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNETT, MICHELLE E.
19370 NORTHWEST PKWY
MARYSVILLE, OH 43040                               P‐0045841 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNEY, CLIO R.
BERNEY, RICHARD L.
6818 MILLWOOD RD
BETHESDA, MD 20817                                 P‐0009834 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNEY, DAVID J.
1628 JFK BLVD, SUITE 1000
PHILADELPHIA, PA 19103                             P‐0045741 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNEY, RICHARD L.
6818 MILLWOOD RD
BETHESDA, MD 20817                                 P‐0009883 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNHARD, LAURIE L.
1601 DEL DAYO DR
CARMICHAEL, CA 95608                               P‐0049366 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNHARD, WILLIAM
6520 BROXBURN DRIVE
BETHESDA, MD 20817                                 P‐0035806 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNHARD, WILLIAM
6520 BROXBURN DRIVE
BETHESDA, MD 20817                                 P‐0035811 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNHARDT, GILBERT C.
3902 BERANGER CT
CINCINNATI, OH 45255                               P‐0038861 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 299 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 300 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BERNICK, LACEY R.
3920 RIDGE WAY
MOUNT VERNON, WA 98273                              P‐0036308 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNIER, MAURICE A.
240 MERRIMAC TRAIL APT C
WILLIAMSBURG, VA 23185‐4612                         P‐0025542 11/6/2017    TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
BERNIER, PAMELA A.
1541 SHERIDAN RD.
GLENDALE
, CA 91206                                          P‐0037762 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNIER, SHERRI H.
7300 SW 16TH STREET
PLANTATION, FL 33317                                P‐0011722 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNIER, SHERRI H.
7300 SW 16TH STREET
PLANTATION, FL 33317                                P‐0011845 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNIER, SHERRI H.
7300 SW 16TH STREET
PLANTATION, FL 33317                                P‐0011852 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNING, KRISTI S.
BERNING, REX J.
901 TRINITY DR.
NEWTON, KS 67114                                    P‐0052254 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNING, RAQUEL V.
BERNING, ANDREW E.
13528 MARQUAM RD
MOUNT ANGEL, OR 97362                               P‐0047574 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNOLA, N JEAN
985 HINCHEY RD
ROCHESTER, NY 14624                                 P‐0012764 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNS, MICHAEL C.
15126 PRIMROSE LN
WADSWORTH, IL 60083                                 P‐0020001 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNSTEIN, ALLEN C.
7723 WILLOUGHBY AVE UNIT 102
WEST HOLLYWOOD, CA 90046                            P‐0048342 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNSTEIN, ARTHUR R.
219 VIOLET STREET
MASSAPEQUA PARK, NY 11762                           P‐0015486 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNSTEIN, BARRY
17 BIRCHWOOD DRIVE
PORT JEFF STATIO, NY 11776                          P‐0004047 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNSTEIN, CARRIE S.
1632 S MONROE ST
DENVER, CO 80210                                    P‐0032197 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNSTEIN, JOSHUA E.
BERNSTEIN, JOSHUA
9263 NORTHLAKE PARKWAY
ORLANDO, FL 32827‐5708                              P‐0053499   1/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNSTEIN, JOSHUA E.
BERNSTEIN, JOSHUA
9263 NORTHLAKE PARKWAY
ORLANDO, FL 32827‐5708                              P‐0053500   1/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERNSTEIN, MARSHALL E.
36 POOL DR.
ROSLYN, NY 11576                                    P‐0015135 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 300 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 301 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                    Amount
BERNSTEIN, MICHAEL L.
5041 INTERLACHEN BLUFF
EDINA, MN 55436                                     P‐0014592 11/3/2017    TK Holdings Inc., et al .                      $5,000.00                                                                                    $5,000.00
BERNSTEIN, STEVEN J.
3904 BLUE MONSTER COVE
ROUND ROCK, TX 78664                                P‐0033555 11/29/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BERNT, JOHN P.
BERNT, BETH A.
315 ARBOR DRIVE
COLUMBIA, MO 65201                                  P‐0036182 12/5/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BERNZEN, CHARLES W.
1406 HILLSIDE FOREST DR.
SUGAR LAND, TX 77479                                P‐0009965 10/30/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BERONA, REYNERIO B.
7757 BACADI DR.
SAN DIEGO, CA 92126‐3563                            P‐0025876 11/15/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BERONDA, RICHARD B.
BERONDA, BROOKE A.
6143 LAKEWOOD STREET
SAN DIEGO, CA 92122                                 P‐0021056 11/9/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BEROSIK, RICHARD A
17891 SAN CARLOS DRIVE
SONOMA, CA 95476                                      2019     11/9/2017      Takata Americas                                $0.00               $0.00                                                                     $0.00
BEROSIK, RICHARD A
17891 SAN CARLOS DRIVE
SONOMA, CA 95476                                      2030     11/9/2017      TK Holdings Inc.                               $0.00               $0.00                                                                     $0.00
BEROTH, RICHARD C.
3880 RIVER RIDGE RD.
PFAFFTOWN, NC 27040                                 P‐0011615 11/1/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BEROZ, MARC B.
FISKE, KAREN A.
14 WAQUOIT FARMS DR
EAST FALMOUTH, MA 02536‐4960                        P‐0024042 11/2/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BERQUIST, CONRAD
1983 CIDER PRESS RD
MANHEIM, PA 17545                                   P‐0011055 10/31/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BERRA, JOHN MICHAEL
PO BOX 53781
IRVINE, CA 92619                                      4702     1/16/2018      TK Holdings Inc.                               $0.00                                                                                         $0.00
BERRIGAN, NADIA J.
21680 PANORAMA WAY
PHILO, CA 95466                                     P‐0051809 12/27/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BERRINGER, TOMOKO
P.O. BOX 55304
PORTLAND, OR 97238‐5304                             P‐0036318 12/5/2017    TK Holdings Inc., et al .                      $2,448.25                                                                                    $2,448.25
BERRIOS, LORI M.
999 E. VALLEY BLVD. UNIT 42
ALHAMBRA, CA 91801                                  P‐0025451 11/14/2017   TK Holdings Inc., et al .                       $500.00                                                                                       $500.00
BERRIOZABAL, ANDREW J.
7757 ALTA CUESTA DR
RANCHO CUCAMONGA, CA 91730                          P‐0051666 12/27/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BERRY, ALESIA L.
3128 N. QUINCE AVE
RIALTO, CA 92377                                    P‐0042865 12/20/2017   TK Holdings Inc., et al .                 $10,000,000.00                                                                               $10,000,000.00



                                                                                         Page 301 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 302 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BERRY, BILL C.
BERRY, KAREN S.
104 W. ORIOLE DR.
HIGHLAND HAVEN, TX 78654                            P‐0011790 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, BRUCE A.
BERRY, JOANNE M.
9311 PAWNEE LANE
LEAWOOD, KX 66206                                   P‐0017633 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, CHERI M.
10950 INDIAN VILLAGE DRIVE
ALPHARETTA, GA 30022                                P‐0035982 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, CLAUDIA G.
218 S SHAWNEE ST
CATOOSA, OK 74015                                   P‐0016171 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, DANIEL P.
2272 WYNTERBROOK DR
HIGHLANDS RANCH, CO 890126                          P‐0002396 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, DANIEL P.
2272 WYNTERBROOK DR
HIGHLANDS RANCH, CO 80126                           P‐0002496 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, DOUGLAS H.
1227 E. MARDELL AVE
ORANGE, CA 92866                                      2864      11/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BERRY, ELIZABETH L.
5716 N SHORE DR
EAU CLAIRE, WI 54703                                P‐0039240 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, GRAYSON F.
6008 HUDSON AVE. #303
WEST NEW YORK, NJ 07093                             P‐0054134    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, GREGORY M.
4930 MONTAUK TRAIL SE
OWENS CROSS ROAD, AL 35763                          P‐0002888 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, JEFFREY B.
6313 CONSTANCE AVENUE
BARTLETT, TN 38134                                    5081      1/21/2019       TK Holdings Inc.                              $0.00                                                                                        $0.00
BERRY, KENNETH C.
6431 DONA LINDA PL. NW
ALBUQUERQUE, NM 87120                               P‐0007892 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, KEVIN M.
BERRY, DENISE P.
13115 CRUTCHFIELD AVVE
BOWIE, MD 20720‐3212                                P‐0036517 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, KEVIN M.
BERRY, DENISE P.
13115 CRUTCHFIELD AVE
BOWIE, MD 20720‐3212                                P‐0036744 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, KEVIN M.
13115 CRUTCHFIELD AVE
BOWIE, MD 20720‐3212                                P‐0036796 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, LEROY
7621 CR 825
BLUE MOUNTAIN, MS 38610                             P‐0045265 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, LEROY
7621 CR 825
BLUE MOUNTAIN, MS 38610                             P‐0051187 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 302 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 303 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BERRY, LORI S.
1604 DICKENS ST
CHARLESTON, SC 29407                               P‐0002442 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, MARY M.
1703 ANGEL CT.
SEVERN, MD 21144                                   P‐0055492 1/22/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, NELIA J.
BERRY, JESS L.
27901 BLACK HAWK DRIVE
WESLEY CHAPEL, FL 33544                            P‐0040753 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, RICKY E.
1241 LAKE TATE ROAD
SYLACAUGA, AL 35151                                P‐0025084 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, ROBERT L.
BERRY, ELEANOR M.
913 PEBBLE BEACH PL
PLACENTIA, CA 92870                                P‐0038886 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, SARA M.
3408 W. MEADOW DR.
BOISE, ID 83706                                    P‐0041603 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, SONNY A.
BERRY, LAURENE A.
6445 CABANA CIRCLE
COLORADO SPRINGS, CO 80923                         P‐0040048 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, SONNY A.
BERRY, LAURENE A.
6445 CABANA CIRCLE
COLORADO SPRINGS, CO 80923                         P‐0040049 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, SUSAN L.
763 CRAGMONT AVE
BERKELEY, CA 94708                                 P‐0042916 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, THOMAS P.
BERRY, SANDRA E.
20516 QUEEN BEE LANE
SPICEWOOD, TX 78669                                P‐0004343 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, TYAWANDA
125 CEDARSTONE DRIVE
TERRY, MS 39170                                    P‐0033862 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRY, WILLIAM E.
21610 EDWARD WAY
CUPERTINO, CA 95014                                P‐0018044 11/6/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BERRYHILL, BRIAN S.
115 TANGLEWOOD DR
ALEDO, TX 76008                                    P‐0035291 12/3/2017      TK Holdings Inc., et al .                     $274.00                                                                                       $274.00
BERRYHILL, JAMES S.
245 LAKE DR.
PHIL CAMPBELL, AL 35581                              538       10/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BERRYMAN, CLARALEE
8601 WESTOWN PKY UNIT 18105
WEST DES MOINES, IA 50266                          P‐0056464    2/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERRYMAN, MICHAEL D.
BERRYMAN, DIAN M.
5185 MARQUETTE RD.
PORTAGE, IN 46368                                  P‐0042945 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 303 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 304 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BERSOT, FREDERIC D.
ZDYBEL, MARTIN T.
3230 BROWNS CREEK CT
RENO, NV 89509                                      P‐0003133 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERSOT, FREDERIC D.
3230 BROWNS CREEK CT
RENO, NV 89509                                      P‐0003140 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERSOT, FREDERIC D.
ZDYBEL, MARTIN T.
3230 BROWNS CREEK CT
RENO, NV 89509                                      P‐0003149 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTA, JOHANNA
10 HILLDALE CT
ORINDA, CA 94563                                    P‐0033773 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTAGNA, NANCY J.
3800 BRADFORD STREET
SPACE 314
LA VERNE, CA 91750                                  P‐0040638 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTE, ROBERT A.
93 WATERTOWN STREET
WATERTOWN, MA 02472‐2569                            P‐0007150 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTHOLD, DAVID A.
5428 NORTHCREST ROAD
FORT WORTH, TX 76107                                P‐0020078 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTHOLD, MADELINE M.
510 N ORLANDO AVE
APT 102
WEST HOLLYWOOD, CA 90048                            P‐0020090 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTINI, PAULA
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0026742 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTOCCHINI, LUCIANO
1540 WINDING WAY
BELMONT, CA 94002                                   P‐0036210 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTOL, LUZ M.
2519 NE 41 TERRACE
HOMESTEAD, FL 33033                                 P‐0027066 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTONE, FRANCESCA
93 CRESTWOOD DRIVE
SAN RAFAEL, CA 94901                                P‐0034541 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTOT, WILLIAM
670 NW 6 ST APT 607
MIAMI, FL 33136                                     P‐0002966 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTRAM, MARC
707 PLEASANT CT
ONALASKA, WI 54650                                    2497    11/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BERTRAN, JUAN R.
UNIVERSAL FIRE SPRINKLER CO
P.O. BOX 195403
SAN JUAN, PR 00919‐5403                             P‐0019435 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTRAND, ALFRED C.
2 LAUREL ROAD
PRINCETON, NJ 08540                                 P‐0008419 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 304 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 305 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BERTRAND, DOMINIQUE
406 AUTUMN TRL
GEORGETOWN, TX 78626                                 P‐0030019 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTRAND, MARINA A.
1747 ARROYO SIERRA AVENUE
SANTA ROSA, CA 95405                                 P‐0042366 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTRAND, SCOTT
172 LOMBARDY LANE
ORINDA, CA                                           P‐0013019 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTRAND, SUSAN B.
11855 WEST 56TH DRIVE
ARVADA, CO 80002                                     P‐0038877 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTSCH, GERRI R.
1760 SOUTH 43RD STREET
1760 SOUTH 43RD STREET
TACOMA, WA 98418                                     P‐0055022 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTSCH, KIMBERLY A.
8009 S GRASS CREEK DR
SIOUX FALLS, SD 57108                                P‐0033708 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTSCHINGER, DALE B.
7670 HIDDEN VALLEY LANE
PARMA, OH 44129                                      P‐0048115 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERTUCCELLI, SANDRA L.
8995 N CLARKVIEW PLACE
HAYDEN LAKE, ID 83835‐6978                           P‐0036689 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BERUBE, DIANE
101 RANTOUL ST. #400
BEVERLY, MA 01915                                    P‐0005602 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BESANSON, DORETTA
13433 NORTON AVE
CHINO, CA 91710                                      P‐0020396 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BESANT, JOHN P.
14569 225TH STREET
SPRINGFIELD GARD, NY 11413‐3521                      P‐0020509 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BESECKER, RONALD L.
4266 KILBOURN RD
ARCANUM, OH 45304                                    P‐0031106 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BESHEER, NICHOLAS M.
1242 CORNERSTONE WAY
CORONA, CA 92880                                     P‐0034578 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BESLOW, LAUREN
2047 N HALSTED
UNIT B
CHICAGO, IL 60614                                      4482    12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BESLYK, OLESYA
7405 GREENBACK LANE
#216
CITRUS HEIGHTS, CA 95610                             P‐0035293 12/3/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
BESMAN, PASCAL
10 BENTLEY ROAD
GREAT NECK, NY 11023                                 P‐0003838 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BESMER, MICHAEL V.
13 COVENTRY COURT
BLUE BELL, PA 19422                                  P‐0013201 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 305 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 306 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
BESMERTNIK, SARA
BESMERTNIK, SID
5242 MANHASSET COVE
DUNWOODY, GA 30338                                 P‐0003488 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BESONG‐ASAH, FLORENCE
3612 RUBIO SUN AVE
NORTH LAS VEGAS, NV 89081                          P‐0052156 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BESS, WILLIAM L.
1222 TWILL CT.
ST. LOUIS, MO 63137‐1421                           P‐0056320 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BESSAMRA, SKANDER
4403 HEREFORD FARM RD
EVANS                                              P‐0003446 10/24/2017   TK Holdings Inc., et al .                    $4,300.00                                                                                     $4,300.00
BESSICK, TERRY L.
122 STRICKLER RUN DRIVE
COLUMBIA, PA 17512                                 P‐0012331 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEST, GERALD W.
16131 ROSENRIDGE DR
HOUSTON, TX 77053                                  P‐0034876 12/2/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
BEST, LORNA M.
2570 TERRACED HILL COURT
POTTSTOWN, PA 19464                                P‐0033039 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEST, NATHAN R.
560 N 6TH ST
APT 318
SAN JOSE, CA 95112                                 P‐0022774 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEST, WILLIAM C.
P.O. BOX 3148
SOUTH PADRE ISLA, TX 78597                         P‐0035845 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BESTE, CHRIS A.
11923 KENTWOOD DRIVE
MARYLAND HEIGHTS, MO 63043                         P‐0006030 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BESTE, ROBERT L.
BESTE, YVONNE I.
1345 BRAMPTON ROAD
LOS ANGELES, CA 90041                              P‐0035164 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BESTER, ADAM J.
BESTER, LUCIANA D.
1505 GRAY ROCK ROAD
CHESAPEAKE, VA 23322                               P‐0035181 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BETANCOURT, JAMES
BETANCOURT, JESSICA
P.O. BOX 147
NEW YORK, NY 10272‐0147                            P‐0016778 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BETANCOURT, JEREMY
230 NW 61 AVE
MIAMI, FL 33126                                      4045    12/14/2017      TK Holdings Inc.                          $2,850.00              $0.00              $0.00                                               $2,850.00
BETANCOURT, JEREMY J.
230 NW 61 AVE
MIAMI, FL 33126                                    P‐0046882 12/26/2017   TK Holdings Inc., et al .                    $7,000.00                                                                                     $7,000.00
BETANCOURT, JOHANA J.
5075 7TH RD S
APARTMENT 101
ARLINGTON, VA 22204                                P‐0056281 1/31/2018    TK Holdings Inc., et al .                   $45,000.00                                                                                    $45,000.00



                                                                                        Page 306 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 307 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BETANCUR LEZCANO, HERNAN G.
4014 HIGHVIEW DR
SILVERSPRING, MD 20906                             P‐0035246 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BET‐EIVAZI, JOSEPH A.
73 GOLF AVENUE
METHUEN, MA 01844                                  P‐0014714 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BETHARD, JAMES G.
1933 KENNEDY DR
APT 102
MCLEAN, VA 22102                                   P‐0029468 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BETHARDS, ANDREA H.
BETHARDS, JOSIAH J.
5909 BIRCHBROOK DRIVE
#111
DALLAS, TX 75206                                   P‐0006658 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BETHEA, BARNABAS C.
1703 JOANNE BRANCH RD
LAKEVIEW, SC 29563                                 P‐0019233 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BETHEA, KAREN S.
HONDA
12625 DARLENE ST
UPPER MARLBORO, MD 20774                           P‐0010470 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BETHEA, MICHELLE
5211 N. HOWARD STREET
PHILADELPHIA, PA 19120                             P‐0057744 3/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BETHEL, JAMES
400 E 21ST APT 1E
BROOKLYN                                           P‐0055409 1/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BETHEL, JANICE M.
2241 HILLSIDE ST.
CUYAHOGA FALLS, OH 44221                           P‐0004606 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BETKE, LANI A.
201 W COFFEE STREET
MANCHESTER, TN 37355                               P‐0003644 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BETLEY, LISA J.
10071 FIELD COURT
MANASSAS, VA 20110                                 P‐0050933 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BETROS, MICHAEL C.
5 HUBBARD LANE
POUGHKEEPSIE, NY 12603                             P‐0032645 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BETRY, MORRIS R.
BETRY, ELIZABETH A.
2409 E RAHN RD.
KETTERING, OH 45440                                P‐0051109 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BETSWORTH, SUSAN
32 POWDERHORN HILL ROAD
WESTON, CT 06883                                   P‐0016046 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BETTAG, KEVIN
10820 TORULOSA CT
INDIANAPOLIS, IN 46234                             P‐0000882 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BETTENCOURT, SCOTT E
333 TREMONT STREET
DUXBURY, MA 02332                                    2355    11/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BETTENDORF, MICHELLE J.
9889 XEBEC ST
CIRCLE PINES, MN 55014                             P‐0014200 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 307 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 308 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
BETTERSON, SHERYL M.
1412 EAST PARK AVENUE
SAVANNAH, GA 31404‐2156                             P‐0037426 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BETTINE, MARIE
CENTRAL LAW OFFICE PC
PO BOX 720633
NORMAN, OK 73070                                      4791      1/30/2018      TK Holdings Inc.                              $0.00                                                                                         $0.00
BETTRAY, NICOLE M.
6007 RED CEDAR DRIVE
BELLVUE, CO 80512                                   P‐0034858 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BETTS, TRACY
14703 GARFIELD RD.
WAKEMAN, OH 44889                                   P‐0057619   3/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEUS, LINDA F.
27657 AUBERRY ROAD
CLOVIS, CA 93619                                    P‐0022830 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEUTEL, KYLE S.
5870A LEON DR.
SUN VALLEY, NV 89433                                P‐0038134 12/9/2017     TK Holdings Inc., et al .                    $6,600.00                                                                                     $6,600.00
BEUTELMAN, PAUL
12909 COVINGTON TRAIL
AUSTIN, TX 78727                                    P‐0001888 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEUTENMILLER, JASON J.
41988 PARK LN
CLINTON TWP, MI 48038                               P‐0049734 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEUTLER, EDWARD A.
8075 BEECHER RD.
FLUSHING, MI 48433                                  P‐0012386 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEUTTER, SHAWNA A.
1145 CASTELLETTO PL
WINDSOR, CA 95492                                   P‐0046568 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEVAN, LARRY P.
BEVAN, CAROL S.
16237 GRIST MILL DRIVE
DERWOOD, MD 20855                                   P‐0009320 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEVEL, LARRY L.
5123 REDSTONE DR
JACKSONVILLE, FL 32210                              P‐0037804 12/8/2017     TK Holdings Inc., et al .                   $20,000.00                                                                                    $20,000.00
BEVEL, LARRY L.
5123 REDSTONE DR
JACKSONVILLE, FL 32210                              P‐0037808 12/8/2017     TK Holdings Inc., et al .                    $6,250.00                                                                                     $6,250.00
BEVERIDGE, SCOTT F.
6324 FAIRWAY FOREST DRIVE
ROANOKE, VA 24018                                   P‐0011017 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEVERLY, JOANNE
3086 DURAND DR
LOS ANGELES, CA 90068                                 1762      11/4/2017      TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
BEVERUNGEN, JOHN E.
2135 BELFAST ROAD
SPARKS, MD 21152                                    P‐0018643 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEVILACQUA, JEAN A.
53 RISING SUN
IRVINE, CA 92620                                    P‐0022864 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEVINS, WILLIAM B.
13417 S 41ST ST
PHOENIX, AZ 85044‐4630                              P‐0010930 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                          Page 308 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 309 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount    Claim Amount
                                                                                                                     Amount                                                   Amount
BEW, WANDA J.
103 EVANS ALLEY
GRENADA, MS 38901                                   P‐0047991 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BEWAJI, OLUWATOSIN A.
1201 HARVEY RD
APT 1
COLLEGE STATION, TX 77840                           P‐0023102 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BEWICK, KEN
EGGERT BEWICK, SHARI
275 ISHBELL CT
RIVERSIDE, C 92507                                  P‐0041596 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BEXAR COUNTY
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
711 NAVARRO STREET, STE 300
SAN ANTONIO, TX 78205                                  39      7/25/2017      TK Holdings Inc.                                                                    $0.00                                                    $0.00
BEXAR COUNTY
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
711 NAVARRO STREET, STE 300
SAN ANTONIO, TX 78205                                 1128    10/30/2017      TK Holdings Inc.                                                                    $0.00                                                    $0.00
BEXAR COUNTY
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
DON STECKER
711 NAVARRO, SUITE 300
SAN ANTONIO, TX 78205                                 4817     2/6/2018       TK Holdings Inc.                                                                                                           $0.00             $0.00
BEYEA, CAROL A.
4163 HUNTERS SUN DR
SAN ANTONIO, TX 78244                               P‐0004585 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BEYEKAN, SHAFELA M.
454 W DIVISION ST
UNIT 505
CHICAGO, IL 60610                                   P‐0012177 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BEYER, KATHERINE M.
8419 CHESSWOOD DRIVE
CINCINNATI, OH 45239                                P‐0023899 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BEYER, WILLIAM H.
3316 GRAND VILLAS LOOP
GAINESVILLE, GA 30506                               P‐0041470 12/17/2017   TK Holdings Inc., et al .                     $500.00                                                                                         $500.00
BEYERLE, AMANDA K.
2134 TIMBERLANE
HARRISON, MI 48625                                  P‐0052821 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BEYLERIAN, GEORGE E.
56555 HARTLEY DR WEST
SHELBY TOWNSHIP, MI 48316                           P‐0051080 12/27/2017   TK Holdings Inc., et al .                   $22,000.00                                                                                     $22,000.00
BEYLO, SUSAN M.
328. OUAQUAGA RD
BINGHAMTON, NY 13904                                P‐0051456 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BEZAK, ROBERT A.
BEZAK, CAROLYN A.
111 KEPPLE ST.
JEANNETTE, PA 15644                                 P‐0052553 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BEZDEZOWSKI, DOV B.
82 PORTLAND PLACE
STATEN ISLAND, NY 10301                             P‐0004389 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BEZDEZOWSKI, DOV B.
82 POERLAND PLACE
STATEN ISLAND, NY 10301                             P‐0004512 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
                                                                                         Page 309 of 3871
                                             Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 310 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
BEZDEZOWSKI, DOV B.
82 PORTLAND PLACE
STATEN ISLAND, NY 10301                           P‐0019987 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEZDEZOWSKI, DOV B.
82 PORTLAND PLACE
STATEN ISLAND, NY 10301                           P‐0019988 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEZDEZOWSKI, DOV B.
82 POERLAND PLACE
STATEN ISLAND, NY 10301                           P‐0021852 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BEZERJIAN, GERARD
6200 DE SOTO AVE
APT 32304
WOODLAND HILLS, CA 91367                            4452      12/27/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BEZERJIAN, GERARD
6200 DE SOTO AVE
APT 32304
WOODLAND HILLS, CA 91367                            4539      12/27/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BEZERJIAN, GERARD
6200 DE SOTO AVE
APT 32304
WOODLAND HILLS, CA 91367                            4543      12/27/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BFP MOTORS L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058053 6/20/2018      TK Holdings Inc., et al .                 $3,425,040.00                                                                                $3,425,040.00
BFP MOTORS L.L.C. D/B/A COGGI
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052499 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BHAGAT, NATASHA L.
15500 WILLIAMS ST #N
TUSTIN, CA 92780                                  P‐0053390 12/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BHAGRA, ANJALI
1250 WESTHILL DRIVE SW
ROCHESTER, MN 55902                               P‐0012574 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BHANSE, TUSHAR T.
3867 BURTON CMN
FREMONT, CA 94536                                 P‐0035006 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BHANUSHALI, KETAN
1025 JOHNSON AVE
SAN JOSE, CA 95129                                P‐0057136    2/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BHARADWAJ, SURESH
12353 CREEKVIEW DR
UNIT 75
SAN DIEGO, CA 92128                               P‐0042646 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BHASIN, DANNY
39 CHETWOOD COURT
HILLSBOROUGH, NJ 08844                            P‐0022398 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BHAT, SUDIN
9716 178TH PL NE UNIT 104
REDMOND, WA 98052                                 P‐0023238 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BHAT, SUDIN
9716 178TH PL NE UNIT 104
REDMOND, WA 98052                                 P‐0023240 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 310 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 311 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BHATIA, ASHISH
1725 WRIGHT AVE
APT 21
MOUNTAIN VIEW, CA 94043                             P‐0014980 11/4/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
BHATIA, KIRAN
850 N. RANDOLPH STREET
APT. 315
ARLINGTON, VA 22203                                 P‐0045881 12/24/2017   TK Holdings Inc., et al .                  $110,000.00                                                                                  $110,000.00
BHATIA, NITIN
18100 NE, 95TH STREET
APT # TT2096
REDMOND, WA 98052                                   P‐0017951 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BHATT, AKHILKUMAR
7214 ANNANDALE DRIVE
KALAMAZOO, MI 49009                                 P‐0027789 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BHATT, HITESH K.
BHATT, HITESH K.
BHATTCCS, LLC
535 HIGH MOUNTAIN ROAD
SUITE # 205
NORTH HALEDON, NJ 07508                             P‐0029480 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BHATT, HITESH K.
BHATT, HITESH K.
#535
HIGH MOUNTAIN ROAD, SUITE # 2
NORTH HALEDON, NJ 07508                             P‐0029483 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BHATT, NIRAJ
235 FORT WASHINGTON AVENUE
APT 6C
NEW YORK, NY 10032                                  P‐0057188 2/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BHATTI, ZAHID H.
6712 PINE LN
CARPENTERSVILLE, IL 60110                           P‐0005784 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BHINGARDE, NIKHIL G.
BHINGARDE, ISHA N.
26 WINTER ST.
EDISON, NJ 08820                                    P‐0006044 10/26/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BHOORI, SHAYAN Y.
BHOORI, SHAYAN
STATE STREET
407 MAPLE ST
CONSHOHOCKEN, PA 19428                              P‐0023924 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BHUIYAN, ASM S.
11818 STEWARTS CROSSING DR
CHARLOTTE, NC 28215                                 P‐0055120 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BHULLAR, HARKARANBIR S.
2407 BASQUE HILLS DR
BAKERSFIELD, CA 93313                               P‐0024009 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BHUSHAN, MADHU
7823 268 STREET
GLEN OAKS, NY 11004                                 P‐0002086 10/23/2017   TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
BI, JIAYING
4912 CATAMARAN CT
WILMINGTON, DE 19808                                P‐0031145 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 311 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 312 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BI, JIE
7314 CHURCHILL ROAD
MCLEAN, VA 22101                                    P‐0046725 12/26/2017   TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
BI, JIE
7314 CHURCHILL ROAD
MCLEAN, VA 22101                                    P‐0046758 12/26/2017   TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
BIALAS, RISA
9917 CONSTITUTION DRIVE
ORLAND PARK, IL 60462                               P‐0043928 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIANCA, LISA A.
1400 OAK TREE DRIVE
APT D
NORTH BRUNSWICK, NJ 08902                           P‐0043632 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIANCALANA, JEAN M.
15648 LINDA AVE
LOS GATOS, CA 95032                                 P‐0016371 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIANCHI, CAROL L.
BIANCHI, NICHOLAS F.
17199 ELIZABETH DRIVE
HOLLEY, NY 14470                                    P‐0024764 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIANCHI, DEBRA C.
5065 SOUTH LINKS CIRCLE
SUFFOLK, VA 23435                                   P‐0007958 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIANCHI, JOHN R.
BIANCHI, LAURIE M.
611 LEISURE LANE
BLACKSBURG, VA 24060                                P‐0041378 12/17/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BIANCO, MICHELLE M.
3205 TIMBER RIDGE TRL
MCKINNEY, TX 75071                                  P‐0001315 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIARD, ANTOINETTE L.
12318 W GEORGIA AVE
LITCHFIELD PARK, AZ 85340                           P‐0031724 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIASILLO, JOSEPH F.
55 HILLTOWNE DRIVE
ORCHARD PARK, NY 14127                              P‐0056212 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIBAUD, RICHARD E.
49 BARTLETTS REACH
AMESBURY, MA 019134528                              P‐0020561 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIBAUD, RICHARD E.
BIBAUD, JOAN G.
49 BARTLETTS REACH
AMESBURY, MA 01913‐4528                             P‐0023867 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIBB, VERNON E.
3003H SEABURY RD
BROOKLYN, MD 21225                                  P‐0036604 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIBBS, BEULAH E.
6546 SPEIGHTS DRIVE
INDIANAPOLIS, IN 46278                              P‐0031936 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIBEAU, LORRIE L.
1840 CENTER ST.
CENTERVILLE, MN 55038                               P‐0053902   1/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIBLE, LYNN M.
11543 N 114TH PLACE
SCOTTSDALE, AZ 85259                                P‐0018427 11/7/2017    TK Holdings Inc., et al .                    $1,158.36                                                                                    $1,158.36


                                                                                         Page 312 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 313 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BICE, ROBERT W.
507 CLIFF BULLOCK DRIVE
STERLINGTON, LA 71280                                P‐0009137 10/30/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BICK, RAYMOND N.
P.O. BOX 50374
BELLEVUE, WA 98015                                   P‐0025976 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BICKFORD, GORDON C.
9553 CHIPPING DRIVE
NORTH CHESTERFIE, VA 23237                           P‐0036790 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BICKHAM, GLENN M.
BICKHAM, ANITA M.
3804 CHARLES STEWART DR
FAIRFAX, VA 22033                                    P‐0023017 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BICKING, BARBARA
P.O. BOX 8892
REDLANDS, CA 92375‐2092                              P‐0049800 12/27/2017   TK Holdings Inc., et al .                     $530.00                                                                                       $530.00
BICKLE, KEVIN
1327 E PALO VERDE DRIVE
CASA GRANDE, AZ 85122                                  3131    11/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BICKLEMAN, FREDERICK R.
72 BICKLEMAN ROAD
SHINGLEHOUSE, PA 16748                               P‐0026055 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BICKLEY, THOMAS L.
BICKLEY, CATHRYN
1619 MAIN STREET
MOULTON, AL 35650                                    P‐0023217 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BICKOFF, MARC L.
9104 LYON PARK COURT
BURKE, VA 22015                                      P‐0040943 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BICO, AGOSTINHO V.
100 ASPETUCK RIDGE ROAD
NEW MILFORD, CT 06776                                P‐0035012 12/3/2017    TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
BICOCCHI, LISA
909 LANCASTER ROAD
RIDGEFIELD, NJ 07657                                 P‐0013225 11/2/2017    TK Holdings Inc., et al .                    $3,750.00                                                                                    $3,750.00
BIDARIAN, MEHRDAD
220 E REYNOLDS RD, SUITE A1
LEXINGTON, KY 40517                                  P‐0025742 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIDDLE, ANDREW C.
111 VANGUARD ST.
HARVEST, AL 35749                                    P‐0019601 11/8/2017    TK Holdings Inc., et al .                   $24,189.00                                                                                   $24,189.00
BIDDLE, CLEOPATRA M.
981 MILLBRIDGE RD
CLEMENTON, NJ 08021                                  P‐0039130 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIDDLE, FLORENCE E.
14481 PURCELLVILLE ROAD
PURCELLVILLE, VA 20132                               P‐0036079 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIDDLE, RAY E.
13337 SOUTH ST #403
CERRITOS                                             P‐0050146 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIDDLE, TIMOTHY M.
14481 PURCELLVILLE ROAD
PURCELLVILLE, VA 20132                               P‐0036416 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIDDLE, TOBY
P. O. BOX 173
LAFAYETTE HILL, PA 19444                               1175     11/2/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                          Page 313 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 314 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BIDEN, MARY
5150 SW LANDING DRIVE
#311
PORTLAND, OR 97239                                  P‐0031141 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIDINGER, TANDY G.
5816 MONTEBELLP AVE.
HASLETT, MI 48840                                   P‐0056327   2/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIEDRON, JONATHAN
12523 HAWKS NEST LANE
GERMANTOWN, MD 20876                                  4915      3/23/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
BIEDRON, JONATHAN
12523 HAWKS NEST LANE
GERMANTOWN, MD 20876                                P‐0016261 11/5/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BIEDRON, MELISA
12523 HAWKS NEST LANE
GERMANTOWN, MD 20876                                  4916      3/23/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
BIEDRON, MELISA
12523 HAWKS NEST LANE
GERMANTOWN, MD 20876                                P‐0016374 11/5/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BIEGEL, TRACI A.
102 SARAH WELLS TRL
CAMPBELL HALL, NY 10916                             P‐0046644 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIELA, JEFFREY P.
435 VISTA GARDENS DR.
BUDA, TX 78610                                      P‐0044523 12/22/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
BIELE, ROBERT W.
4585 CITRUS BLVD
COCOA, FL 32926                                     P‐0000026 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIELIA, LESIA
22 EVANS AVE
WYOMISSING, PA 19610                                P‐0054021   1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIELIA, LESIA
22 EVANS AVE
WYOMISSING, PA 19610                                P‐0054026   1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIELSKI, SEBASTIAN
BIELSKI, RENEE
9617 PORTOFINO DRIVE
BRENTWOOD, TN 37027                                 P‐0041686 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIELSKI, SEBASTIAN
BIELSKI, RENEE
9617 PORTOFINO DRIVE
BRENTWOOD, TN 37027                                 P‐0041688 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIEN, SARAJEAN
570 PARK AVE
WHITEFISH, MT 59937                                 P‐0055173 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIENDUGA, CYNTHIA M.
1306 CORNISH DR
OCEANSIDE, CA 92054                                 P‐0050524 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIENHOFF, DALLAS G.
8455 CHAPELWOOD CT.
ANNANDALE, VA 22003                                 P‐0009639 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIER, APRIL
LANGDON & EMISON LLC
J. KENT EMISON
911 MAIN STREET
LEXINGTON, MO 64067                                    89       8/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                          Page 314 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 315 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                    Amount                                                    Amount
BIER, APRIL
LANGDON & EMISON LLC
J. KENT EMISON
911 MAIN STREET
LEXINGTON, MO 64067                                   90      8/23/2017      Takata Americas                               $0.00                                                                                          $0.00
BIER, APRIL
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                P‐0052307 12/26/2017   TK Holdings Inc., et al .                 $1,000,000.00                                                                                 $1,000,000.00
BIERMAN, LORRIE
1518 RUDY AVE
MATTOON, IL 61938                                    811     10/29/2017      TK Holdings Inc.                              $0.00                                                                                          $0.00
BIERMAN, LORRIE A
1518 RUDY AVE
MATTOON, IL 61938                                    809     10/29/2017      TK Holdings Inc.                                                                     $0.00                                                   $0.00
BIERMAN, LORRIE A.
NO ADDRESS PROVIDED
                                                   P‐0008285 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BIERMAN, LORRIE A.
NO ADDRESS PROVIDED
                                                   P‐0008299 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BIERMAN, LOUIS F.
1420 HOWARD ST.
DELTA, CO 81416                                    P‐0035703 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BIERMANN, RUTH
135 KYLE DRIVE
TINTON FALLS, NJ 07712                             P‐0007734 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BIERY, CYNTHIA A.
BIERY, DOUGLAS W.
1930 DEPOT DR UNIT 108
LIVERMORE, CA 94550‐2120                           P‐0030802 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BIERY, DOUGLAS W.
BIERY, CYNTHIA A.
1930 DEPOT DR UNIT 108
LIVERMORE, CA 94550‐2120                           P‐0030801 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BIESENBERGER, JEFFREY J.
869 S 3RD ST
COLUMBUS, OH 43206                                 P‐0000718 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BIESTERFELD, BRYAN D.
5202 GALLATIN PLACE
BOULDER
BOULDER, CO 80303                                  P‐0022255 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BIESTY, DAVID F.
40 KNOX PL
STATEN ISLAND, NY 10314                            P‐0018907 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BIEVER, TIMOTHY A.
BIEVER, SARA C.
8 FAWNWOOD DR
LEBANON, PA 17046                                  P‐0049203 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BIG TEX TRAILER WORLD, INC.
ATW LEGAL AND RISK MANAGEMENT
950 I‐30 EAST
MT. PLEASANT, TX 75455                             P‐0044819 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00




                                                                                        Page 315 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 316 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BIG TEX TRANSPORTATION, INC.
ATW LEGAL AND RISK MANAGEMENT
950 I‐30 EAST
MT. PLEASANT, TX 75455                             P‐0044816 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGBIE, MARCUS
PETTY, SHVONNE
118 SARA CIRCLE
LEBANON, TN 37090                                  P‐0028028 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGELOW, DAVID L.
2704 PARKLAWN DRIVE
LOUISVILLE, KY 40217                               P‐0015983 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGELOW, JEFFREY T.
BIGELOW, KATHLEEN A.
3021 KINGSRIDGE DR.
QUINCY, IL 62301                                   P‐0038139 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGGINS, CARRIE M.
5163 PRESTON PLACE
BRUNSWICK, OH 44212                                P‐0005557 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGGINS, DONNA M.
15859 W 83RD PL
ARVADA, CO 80007                                   P‐0013159 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGGS, GEORGE J.
BIGGS, PROMPON C.
6508 AVENIDA SEVILLE NW
ALBUQUERQUE, NM 87114                              P‐0006073 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGGS, MICHAEL C.
212 ORANGE BLOSSOM CIRCLE
FOLSOM, CA 95630                                   P‐0032025 11/27/2017   TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
BIGGS, RHONDA S.
5311 PINNACLE PEAK LN
NORCROSS, GA 30071                                 P‐0041918 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGHAM, NGOC THUY
7103 NAVAJO RD #2205
SAN DIEGO, CA 92119                                P‐0019044 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGLER, VIKI M.
4550 NW BARNES ROAD
PORTLAND, OR 97210‐1008                            P‐0050271 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGLEY, CALEB M.
96 BRONX AVENUE
PITTSBURGH, PA 15229                               P‐0039741 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGNAULT, JAMES L.
844 MONTECRUZ DRIVE
LAWRENCEVILLE, GA 30045                            P‐0008572 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGNAULT, JAMES L.
844 MONTECRUZ DRIVE
LAWRENCEVILLE, GA 30045                            P‐0008708 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGNOTTI, KENNETH B.
344 PEARSON
FERNDALE, MI 48220                                 P‐0027073 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGNY, DINAM T.
8017 ELMSTONE CIRCLE
ORLANDO, FL 32822                                  P‐0000385 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIGOS, HEATHER J.
310 BENT TREE LANE
PENDLETON, SC 29670                                P‐0010610 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 316 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 317 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
BIK, CYNTHIA A.
20442 OLD HIGHWAY 6
ADEL, IA 50003                                      P‐0054027    1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BIKE, MAUREEN
6606 E. VALLE DI CADORE
TUCSON, AZ 85750                                    P‐0003499 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BIKOFF, LOUISE R.
14 ALGONQUIN DRIVE
HUNTINGTON STATI, NY 11746                          P‐0008499 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BIKOFF, LOUISE R.
14 ALGONQUIN DRIVE
HUNTINGTON STATI, NY 11746                          P‐0008513 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BILDERBACK, SHERI L.
8914 LAWN AVE.
BRENTWOOD, MO 63144                                 P‐0055809 1/25/2018      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BILGIC, PATRICIA A.
BILGIC, A HALUK
15806 PASADERO DRIVE
HOUSTON, TX 770832917                               P‐0044495 12/19/2017     TK Holdings Inc., et al .                     $825.50                                                                                        $825.50
BILGIN, IRFAN
TAKATA
31173 SKYLINE DRIVE
TEMECULA, CA 92591                                  P‐0034204 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BILLAH, MAKID
635 A CENTER STREET
MANCHESTER, CT 06040                                  4419      12/27/2017      TK Holdings Inc.                                                                    $0.00                                                   $0.00
BILLEAUDEAUX, TAMMY N.
BILLEAUDEAUX, TERRY J.
40327 ABBY JAMES
PRAIRIEVILLE, LA 70769                              P‐0052215 12/27/2017     TK Holdings Inc., et al .                   $25,000.00                                                                                    $25,000.00
BILLEAUDEAUX, TERRY J.
BILLEAUDEAUX, TAMMY N.
40327 ABBY JAMES RD
PRAIRIEVILLE, LA 70769                              P‐0052230 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BILLER, APRIL E.
115 TIDECREST PARKWAY
UNIT 3101
PONTE VEDRA, FL 32082                               P‐0002342 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BILLEWICZ, JULIA
18 NW 15TH PLACE
CAPE CORAL, FL 33993                                P‐0032160 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BILLIE, CHERLISA
9019 SINGINGPINE RD
CHARLOTTE, NC 28214                                 P‐0000963 10/20/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
BILLIG, DON A.
BILLIG, HELEN M.
3197 COUNTY ROAD 20
INT'L FALLS, MN 56649                               P‐0009369 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BILLINGS, BRENDA
BILLINGS, BRENDA
301 EXECUTIVE PARK BOULEVARD
UNIT 204
SAN FRANCISCO, CA 94134                             P‐0014778 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BILLINGS, JAMES G.
1783 EL TRINIDAD DR E
CLEARWATER, FL 33759                                P‐0036889 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                           Page 317 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 318 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BILLINGS, KENNETH E.
BILLINGS, CARMEN
10649 TIFFANY LN
PARMA HEIGHTS, OH 44130                               P‐0054991 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BILLINGS, RONALD A.
BILLINGS, CARIN
331 GOLD TREE
PUNTA GORDA, FL 33955                                 P‐0002090 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BILLINGSLEA, CYNTHIA
11775 S LACIENEGA BLVD 2431
LOS ANGELES, CA 90045                                 P‐0020523 11/9/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BILLIOT, JACKIE M.
315 ST. FRANCIS STREET
HOUMA, LA 70364                                       P‐0031924 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BILLUPS, ANGEL Y.
9435 MUIRKIRK RD APT 102
LAUREL, MD 20708                                      P‐0050237 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BILLY, IRWIN M
157 ELLWOOD AVENUE
MOUNT VERNON, NY 10552                                  987     10/31/2017      TK Holdings Inc.                          $2,000.00              $0.00                                 $0.00                           $2,000.00
BILSKY, JAMIE
4052 N. KOLMAR AVE
CHICAGO, IL 60641‐1916                                P‐0047189 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BILSKY, STEVEN F.
44 N. SECOND STREET, SUITE 50
MEMPHIS, TN 38103                                     P‐0012707 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BILUS, BENJAMIN S.
HOME
370 SOUTH AVE
NEW CANAAN, CT 06840                                  P‐0018299 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BILUS, ELIZABETH N.
370 SOUTH AVENUE
NEW CANAAN, CT 06840                                  P‐0018752 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BILYEU, GWYN M.
3580 POLLINA AVENEU
FORT GRATIOT, MI 48059                                P‐0049017 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BILYEU, GWYN M.
BILYEU, DAVID P.
3580 POLLINA AVENUE
FORT GRATIOT, MI 48059                                P‐0049020 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BINA, JOHN N.
MIGNONE, DEBORAH
3904 PEGGY DRIVE
WICHITA FALLS, TX 76306                               P‐0009631 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BINAGHI, GEORGE A.
435 WEST AVE
NORTHVALE NJ 076                                      P‐0010442 10/31/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BINCKES, GERARD W.
31 MONTICELLO DRIVE
HOWELL, NJ 07731                                      P‐0041852 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BINCKES, GERARD W.
31 MONTICELLO DRIVE
HOWELL, NJ 07731                                      P‐0041853 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BINCKES, MARIAN
31 MONTICELLO DRIVE
HOWELL, NJ 07731                                      P‐0041848 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 318 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 319 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
BINCKES, MARIAN
31 MONTICELLO DRIVE
HOWELL, NJ 07731                                    P‐0041859 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BINDAS, PATRICIA A.
44763 FAIR OAKS DR
CANTON, MI 48187                                    P‐0051190 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BINDLER, JULIAN
10207 S SHERMAN RD.
SPOKANE, WA 99442                                     2323    11/11/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BINDON, BRUCE W.
17536 S SHAFFER DRIVE
NEW FREEDOM, PA 17349                               P‐0013901 11/3/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
BINFORD, MICHAEL
932 S ARMOUR ST
WICHITA, KS 67207                                     1804     11/6/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BINFORD, MICHAEL
932 S ARMOUR ST
WICHITA, KS 67207‐2703                                2234     11/6/2017      TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
BINFORD, MICHAEL
932 S ARMOUR ST
WICHITA, KS 67207                                     2512    11/13/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BINGHAM, BENJAMIN I.
3145 BAYSWATER COURT
FAIRFAX, VA 22031                                   P‐0038044 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BINGHAM, MICHAEL C.
P.O. BOX 1008
SPRINGVILLE, UT 84663                               P‐0032023 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BINGHAM, SHELRONDA K.
1114 HAVEL DR SW
MARIETTA, GA 30008                                  P‐0004509 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BINGLEY, DEANNA M.
6951 AEROVIEW STREET
WEST BLOOMFIELD, MI 48324                           P‐0033356 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BINGO, MANUELA F.
1315 N JEAGA DR.
JUPITER, FL 33458                                   P‐0043960 12/19/2017   TK Holdings Inc., et al .                  $100,000.00                                                                                   $100,000.00
BINKERT, DAN
1413 SANDPIPER ST
GRAPEVINE, TX 76051                                 P‐0035700 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BINKLEY, DEBORAH K.
BINKLEY, JERRY W.
13871 N BLUFF CREEK CT
CAMBY, IN 46113                                     P‐0002824 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BINKLEY, LAWRENCE L.
BINKLEY, KAREN
6420 E SHIRE WAY
LONG BEACH, CA 90815                                P‐0014804 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BINKLEY, SUSAN K.
BINKLEY, STEVE
114 CHERRY GROVE CIRCLE
PRESCOTT, AZ 86303                                  P‐0007471 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BINNEBOESE, DAVID A.
13109 E. 59TH TER.
KANSAS CITY, MO 64133                                 1111     11/1/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00



                                                                                         Page 319 of 3871
                                                  Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 320 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
BINNEBOESE, DAVID A.
13109 E. 59TH TER.
KANSAS CITY, MO 64133                                  P‐0012250 11/1/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BINNOM, PAUL C.
22A JASPER PARRISH DRIVE
BUFFALO, NY 14207                                      P‐0056551    2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BINNS, JOE D.
4023 LOVE BIRD LN
AUSTIN, TX 78730‐3525                                  P‐0004095 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BINNS, KELSIE N.
1075 MONTANA DRIVE
CONWAY, AR 72034                                       P‐0057283 2/14/2018      TK Holdings Inc., et al .                    $6,500.00                                                                                    $6,500.00
BINNS, MARY F.
4023 LOVE BIRD LN
AUSTIN, TX 78730‐3525                                  P‐0004077 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIOLINK LIFE SCIENCES, INC.
250 QUADE DRIVE
CARY, NC 27513                                         P‐0000771 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIONDOLILLO, RUSSELL J.
14460 GARNET DT.
GONZALES, LA 70737                                     P‐0014505 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRCH, NIGEL
2212 CANERIDGE CRT
MARIETTA, GA 30064                                       500       10/24/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
BIRCH, RICHARD L.
PULLEN‐BIRCH, YOLANDA R.
4229 W CHERRY AVE
VISALIA, CA 93277                                      P‐0020153 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRCHALL, PATRICIA A.
237 OLD ROUTE 209
P.O. BOX 243
NAPANOCH, NY 12458                                     P‐0047520 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRCHMAN, BRUCE L.
11449 BEECHGROVE LANE
POTOMAC, MD 20854                                      P‐0006600 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRD, ANDREW G.
BIRD, ROSEANN O.
107 MANOR DRIVE
LANSDALE, PA 19446                                     P‐0012407 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRD, ANDREW G.
107 MANOR DRIVE
LANSDALE, PA 19446                                     P‐0012418 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRD, ANDREW G.
NO ADDRESS PROVIDED
                                                       P‐0012429 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRD, ANDREW W.
2212 WILKINS PL SE
OLYMPIA, WA 98501                                      P‐0037979 12/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRD, ANDREW W.
2212 WILKINS PL SE
OLYMPIA, WA 98501                                      P‐0037984 12/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRD, CHARLES G.
BIRD, JANET M.
3310 221ST AVE SE
SAMMAMISH, WA 98075                                    P‐0046854 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                              Page 320 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 321 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BIRD, CHARLES H.
BIRD, ROSEMARY
3736 GRANADA AVENUE
SAN DIEGO, CA 92104                                 P‐0027034 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRD, CHARLES H.
BIRD, ROSEMARY
3736 GRANADA AVENUE
SAN DIEGO, CA 92104                                 P‐0027037 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRD, JANE A.
BIRD, ROBERT A.
81 EAST TERRI LYNN LANE
SHELTON, WA 98584                                   P‐0023078 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRD, JASON L.
43 CAMDEN CSWY
ELIZABETH CITY, NC 27909                            P‐0019731 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRD, JIMMY J.
13010 MEMORIAL DRIVE
HOUSTON, TX 77079‐7324                              P‐0008866 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRD, ROBERT A.
BIRD, JANE A.
81 EAST TERRI LYNN LANE
SHELTON, WA 98584                                   P‐0023083 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRD, RONALD L.
BIRD, MAUREEN M.
5150 MORNINGSIDE BVLD
DAYTON, OH 45432                                    P‐0021606 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRDSALL, JUSTIN
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                     P‐0044088 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BIRDSEY, JENNIFER A.
BIRDSEY, RYAN N.
509 33 ROAD
CLIFTON, CO 81520                                   P‐0038582 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRDSONG, ANTHONY E.
BIRDSONG, APRIL M.
10414 QUEENSMEAD CIRCLE
CHARLOTTE, NC 28273                                 P‐0027150 11/16/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BIRDSONG, KAYA
6212 SE 81ST TER
OKLAHOMA CITY, OK 73135‐7011                        P‐0000529 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRGE, WILLIAM E.
306 ANITA ST
JACKSON, CA 95642                                   P‐0040085 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRKLER, SUSAN L.
BIRKLER, JAMES R.
18900 CORTEZ BOULEVARD
BROOKSVILLE, FL 34601                               P‐0010723 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRNBAUM, ALLAN J.
2568 NW EVENTIDE PLACE
STUART, FL 34994                                    P‐0015997 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRNBAUM, ALLAN J.
2568 NW EVENTIDE PLACE
STUART, FL 34994                                    P‐0016061 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 321 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 322 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BIRNBAUM, JONATHAN D.
4632 SWENSON RD
CLAYTON, WA 99110                                    P‐0032934 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRNS, KARL F.
SHISTAR, TERESA A.
809 E. 661 DIAGONAL RD
LAWRENCE, KS 66047‐9001                              P‐0026731 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRO, OLIVIA A.
388 EAST MOUNTAIN ROAD
HILLSBOROUGH, NJ 08844                               P‐0032849 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRRELL, MARY J.
BIRRELL, TOM G.
609 WEST 150 SOUTH
ST GEORGE, UT 84770                                  P‐0005050 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRSCHBACH & ASSOCIATES, LTD.
ALLAN R BIRSCHBACH
P.O. BOX 1216
APPLETON, WI 54912‐1216                              P‐0023815 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIRTHA, CLINT R.
3020 10TH ST N.
ST. PETERSBURG, FL 33704                             P‐0012050 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISBEE, RON L.
BISBEE, JEN B.
2914 RED BIRD TRAIL
CASLTE ROCK, CO 80108                                P‐0006577 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISBY, CURTIS G.
BISBY, DEBORA J.
2305 42ND PLACE
ANACORTES, WA 98221                                  P‐0015921 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISCHAK, ROBERT E.
35 W 400 N
ANGOLA, IN 46703‐9502                                P‐0038029 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISCHOF, MARKUS
2117 HOLLY HILL RD
MANCHESTER, NJ 08759                                 P‐0012208 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISCHOFF, BRENT R.
5020 IVY NOLE
CUMMING, GA 30040                                    P‐0049209 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISCHOFF, JOAN H.
P.O. BOX 605
MATTITUCK, NY 11952                                  P‐0003768 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISCHOFF, KENNETH
219 14TH AVE SE
DEVILS LAKE, ND 58301‐3405                             1352    10/31/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
BISE, ROBERT A.
10501 HAMLIN DR
CHESTER, VA 23831                                    P‐0008797 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISH, REBECCA M.
BISH, LEWIS M.
5315 SAINT MAWES CT.
FREDERICK, MD 21703                                  P‐0047566 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISH, REBECCA M.
BISH, LEWIS M.
5315 SAINT MAWES CT.
FREDERICK, MD 21703                                  P‐0047593 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 322 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 323 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BISHARA, MATTHEW G.
1336 GARRETT AVE
NIAGARA FALLS, NY 14305                             P‐0011993 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHE, STEPHEN W.
BISHE, GINA M.
2 WHEATON CENTER
APT 1812
WHEATON, IL 60187                                   P‐0009739 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHE, STEPHEN W.
BISHE, GINA M.
2 WHEATON CENTER
APT 1812
WHEATON, IL 60187                                   P‐0009898 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP DAVIS, MARILYN D.
8685 MISTRAL AVE
LAS VEGAS, NV 89148                                 P‐0026048 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, ANDY L.
5976 BRINKLEY ROAD
POWDER SPRINGS, GA 30127‐4209                       P‐0026527 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, ANTHONY M.
NAVY FEDERAL CREDIT UNION
127 FAYWOOD COURT APT. L
GLENBURNIE, MD 21060                                P‐0006174 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, APRIL M.
1711 CATON RIDGE DRIVE
PLAINFIELD, IL 60586                                P‐0018868 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, BRIAN J.
132 EAST SPENCER STREET
ITHACA, NY 14850                                    P‐0056963   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, CATHERINE E.
367 W. CORRAL STREET
SOLDOTNA, AK 99669                                  P‐0028301 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, CHRISTIA S.
1246 PRIOR STATION RD
CEDARTOWN, GA 30125                                 P‐0015769 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, DANIEL R.
109 BELVIEW AVE
HAGERSTOWN, MD 21742                                P‐0006629 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, DAVID A.
3451 7 MILE RD. NW
GRAND RAPIDS, MI 49544‐9103                         P‐0019896 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, DEBI S.
3720 E. VERNON DR.
MOORESVILLE, IN 46158                               P‐0048292 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, DONALD E.
2958 MARS HILL STREET
INDIANAPOLIS, IN 46241                              P‐0054649 1/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, EMILY L.
100 KINGSBRIDGE WAY
LITTLE ROCK, AR 72212                               P‐0013463 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, GLYNDA G.
1213 OLD PEARL RD
FLORENCE, MS 39073                                  P‐0013999 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, JAMES M.
7331 FARMBROOK PLACE
THOMASVILLE, NC 27360                               P‐0001481 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 323 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 324 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BISHOP, JEFFREY M.
18321 ALPS DR
TEHACHAPI, CA 93561                                 P‐0026253 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, PHILLIP R.
15405 N.W. BAKER CREEK RD.
MCMINNVILLLE, OR 97128‐8007                         P‐0032341 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISHOP, ROY T.
44 SPOONBILL WAY
UNIT 1
KEY WEST, FL 33040                                  P‐0004108 10/25/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
BISHOP, WILL A.
COGET, PAMELA R.
7242 CLEAR OAK CIR
NOBLESVILLE, IN                                     P‐0046743 12/26/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BISHOP, WILLIAM B.
BISHOP, BRIAN F.
13 PATROON PLACE
BALLSTON LAKE, NY 12019                             P‐0037620 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISK, RICHARD
BISK, RICHARD
34 WESTMINSTER RD
PRINCETON, MA 01541                                 P‐0044773 12/22/2017   TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
BISOM‐RAPP, SUSAN
BISOM‐RAPP, CHARLES
13352 BARBADOS WAY
DEL MAR, CA                                         P‐0021875 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISOM‐RAPP, SUSAN
BISOM‐RAPP, CHARLES
13352 BARBADOS WAY
DEL MAR CA/92014                                    P‐0022047 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISON, MELANIE B.
3927 REDWOOD ST
LAS VEGAS, NV 89103                                 P‐0002300 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISSEN, ROB M.
1427 LOWELL CIRCLE
BOONE, IA 50036                                     P‐0031773 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISSETT, STEVEN T.
28 SOPHIE LN
FALMOUTH, MA 02536                                  P‐0007168 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISSON, JAMES K.
BISSON, MELISSA
9560 S BRANDY SPRING LANE
#208
SANDY, UT 84070                                     P‐0049964 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISSONETTE, GARRETT A.
720 MADDEN ST
HEMET, CA 92543                                     P‐0052812 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISWAH, STELLA
577 SHERWOOD OAKS ROAD
STONE MOUNTAIN, GA 30087                            P‐0024692 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BISWAH, STELLA
577 SHERWOOD OAKS ROAD
STONE MOUNTAIN, GA 30087                            P‐0024695 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 324 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 325 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BITLER, SARA
SHANLEY, PAUL
614 GALLERY COURT
FAIRFIELD, CA 94534                                P‐0026225 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BITNER, TODD
377 CYGNET DR
ATGLEN, PA 19310                                   P‐0028774 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BITONI, MICHELLE L.
1943 NW 11TH
MERIDIAN, ID 83646                                 P‐0023425 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BITONTE, DAVID A.
2295 LAKE CENTER ST NW
UNIONTOWN, OH 44685                                P‐0014088 11/3/2017    TK Holdings Inc., et al .                   $40,000.00                                                                                   $40,000.00
BITTAR, SOUHEIL M.
P.O.BOX 1686
DEARBORN, MI 48121‐1686                            P‐0036322 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BITTEL, MICHAEL D.
30W002 SPRUCE COURT
WARRENVILLE, IL 60555                              P‐0009532 10/30/2017   TK Holdings Inc., et al .                     $585.00                                                                                       $585.00
BITTNER, JASON
871 KAREN LN
NEW LENOX, IL 60451                                P‐0022562 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIUNDO, JENNIFER L.
145 PEARL STREET
NEW PROVIDENCE, NJ 07974                           P‐0022384 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIVANS, DAVID G.
BIVANS, THOMAS G.
19 TURKEY FOOT COURT
DARNESTOWN, MD 20878‐3645                          P‐0005877 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIVENS EARLYCUTT, CANDACE
100 TINSLEY CIRCLE
OXFORD, GA                                         P‐0019280 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIVENS, CARRIE
2502 DOUBLE TREE ST
ROUND ROCK, TX 78681                               P‐0008875 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIVENS, JAMES M.
455 WOODS RD
ABBOTTSTOWN, PA 17301                              P‐0049607 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIVENS, TERRY D.
BIVENS, TERRY D.
668 WHIRLWIND DRIVE NE
ALBANY, OR 97322                                   P‐0023935 11/13/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BIVONA, BETH
5678 WOODRUFF DR
CLARENCE CENTER, NY 14032                          P‐0051249 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIVONA, BETH
5678 WOODRUFF DR
CLARENCE CENTER, NY 14032                          P‐0051277 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIVONA, BETH
5678 WOODRUFF DR.
CLARENCE CENTER, NY 14032                          P‐0051882 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BIVONA, BETH A.
5678 WOODRUFF DR.
CLARENCE CENTER, NY 14032                          P‐0051117 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 325 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 326 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
BIVONA, BETH A.
5678 WOODRUFF DR
CLARENCE CENTER, NY 14032                           P‐0051212 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BIVONA, BETH A.
5678 WOODRUFF DR.
CLARENCE CENTER, NY 14032                           P‐0051334 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BIXBY, KELLY
1942 BERGDOLL AVE
BOOTHWYN, PA 19061                                  P‐0017052 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BIXBY, KELLY L.
13350 MCGREGOR BLVD
FT MYERS, FL                                        P‐0004436 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BIXBY, KELLY L.
13350 MCGREGOR BLVD
FT MYERS, FL 33919‐5930                             P‐0024643 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BIXLER, MERTIS S.
120 W SWEETBRIAR RD
WILDWOOD CREST, NJ 08260                            P‐0009185 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BIZIEFF, GORDON M.
21 BROADVIEW TERRACE
ORINDA CA 94563                                     P‐0031844 11/26/2017   TK Holdings Inc., et al .                    $2,883.00                                                                                     $2,883.00
BIZIEFF, GORDON M.
21 BROADVIEW TERRACE
ORINDA, CA 94563                                    P‐0031916 11/26/2017   TK Holdings Inc., et al .                    $2,883.00                                                                                     $2,883.00
BIZIEFF, GORDON M.
21 BROADVIEW TERRACE
ORINDA CA 94563                                     P‐0031920 11/26/2017   TK Holdings Inc., et al .                    $2,020.00                                                                                     $2,020.00
BIZON, THOMAS P.
BIZON, DEBORAH J.
16809 DARWIN PL
MIDDLEBURG HTS, OH 44130                            P‐0021408 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BIZZARRO, NICHOLAS
MIRACLE TRANSPORTATION SERVIC
4313 HOLLYWOOD BLVD #201
HOLLYWOOD, FL 33021                                 P‐0007370 10/28/2017   TK Holdings Inc., et al .                   $11,500.00                                                                                    $11,500.00
BIZZELL, TAMIKA
814 EAST E ST
BUTNER, NC 27509                                      5034     8/2/2018       TK Holdings Inc.                                                                    $0.00                                                   $0.00
BJORGE, JOHN F.
BJORGE, LINDA J.
1029 RIDGEWAY DRIVE
OAK HARBOR, WA 98277‐8430                           P‐0024981 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BJORNSON, JASON C.
10511 COUNTY ROAD 23 SE
BECKER, MN 55308                                    P‐0026327 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BJORNSON, JASON C.
10511 COUNTY ROAD 23 SE
BECKER, MN 55308                                    P‐0026332 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BJORNSON, JASON C.
10511 COUNTY ROAD 23 SE
BECKER, MN 55308                                    P‐0026337 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BJ'S RESTAURANTS, INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052205 12/26/2017   TK Holdings Inc., et al .                  $110,760.00                                                                                   $110,760.00


                                                                                         Page 326 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 327 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BLACK CADILLAC LLC
11621 KEW GARDENS AVENUE
SUITE 109
PALM BEACH GARDE, FL 33410                          P‐0018767 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACK JR, MATTHEW
BLACK, GAY Y.
2439 KAPIOLANI BLVD
#1404
HONOLULU, HI 96826                                  P‐0030383 11/20/2017   TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
BLACK, AMY E.
422 ALLONBY DR
SCHUAMBURG, IL 60194                                P‐0014356 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACK, BERNARD K.
WATT‐BLACK, BRENDA
22975 BLAND CIRCLE
WEST LINN, OR 97068                                 P‐0028316 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACK, JAMES B.
5333 BRERETON AVENUE
ORLANDO, FL 32839                                   P‐0013073 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACK, JAMES R.
2519 SOUTH CLAYTON STREET
DENVER, CO 80210‐6114                               P‐0014854 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACK, JAMES R.
3081 ROYALWOOD ROAD
NORTH ROYALTON, OH 44133                            P‐0016971 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACK, JASON C.
BLACK, STEPHANIE
7520 COLBERT DRIVE
RANCHO MURIETA, CA 95683                            P‐0033874 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACK, JESSICA A.
2227 S. 10TH
ST. LOUIS, MO 63104                                 P‐0021838 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACK, JOHN C.
J+M VENDING
6810 PARK ST S
PASADENA, FL 33707                                  P‐0056260 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACK, JOHN M.
4039 MEADOW LAKE LN
HOUSTON, TX 77027                                   P‐0017115 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACK, JOHNETTA
42 NELLIE BROOK DR
MABLETON, GA 30126                                    2029    11/10/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BLACK, JOSHUA S.
180 MACK STREET
GASTON, SC 29053                                    P‐0026249 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACK, JOSHUA S.
180 MACK STREET
GASTON, SC 29053                                    P‐0026251 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACK, MICHAEL O.
14516 W. BYERS PLACE
GOLDEN, CO 80401                                    P‐0007006 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACK, PHYLLIS A.
260 YOAKUM PKWAY
APT 2410
ALEXANDRIA, VA 22304                                P‐0031040 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 327 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 328 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BLACK, RACHELLE A.
18 DIX AVE APT. B
GLENS FALLS, NY 12801                               P‐0033426 11/29/2017   TK Holdings Inc., et al .                     $700.00                                                                                       $700.00
BLACK, REBECCA A.
992 MOORE DRIVE
BARNWELL, SC 29812                                  P‐0002986 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACK, REGINALD
2549 N LARAMIE AVE
CHICAGO, IL 60639                                     4230    12/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BLACK, SHAWN
BLACK, AGNIESZKA
412 ELCINOCA DRIVE
ELIZABETH CITY, NC 27909                            P‐0018407 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKARD, SANDRA L.
P.O. BOX 475
KENO
, OR 97627                                          P‐0018905 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKARD, SANDRA L.
P.O. BOX 475
KENO, OR 97627                                      P‐0018970 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKBURN, CYNTHIA B.
16108 TERRY LANE
HUNTERSVILLE, NC 28078                              P‐0010899 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKBURN, DAVID R.
92 COLONIAL COURT
OWENSBORO, KY 42303                                 P‐0049451 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKBURN, JASON
233 SARAH
CANYON LAKE, TX 78133                               P‐0010225 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKBURN, MICHAEL A.
16 WHITNEY GATE
SMITHTOWN, NY 11787                                 P‐0034468 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKBURN, MICKEY L.
BLACKBURN, DIANE E.
36423 ROTTERDAM STREET
WINCHESTER, CA 92596                                P‐0053484 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKIE, GERALD
900 BRICKELL KEY BLVD
#3004
MIAMI, FL 33131                                     P‐0011536 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKIE, STEVEN C.
3800 7TH AVENUE
APT. 301B
ALTOONA, PA 16602                                   P‐0020884 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKLIDGE, RAYMOND M.
602 FLAMINGO DRIVE
MADEIRA BEACH, FL 33708‐2328                        P‐0037630 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKLOCK, JASON T.
BLACKLOCK, JENNIFER A.
416 AUBURN AVE
SAN MARCOS, CA 92069                                P‐0046245 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKLOCK, JASON T.
BLACKLOCK, JENNIFER A.
416 AUBURN AVE
SAN MARCOS, CA 92069                                P‐0046249 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 328 of 3871
                                               Case 17-11375-BLS                 Doc 4247                  Filed 10/26/20                   Page 329 of 1950
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
BLACKLOCK, KRISTIN M.
101 ROOSEVELT AVENUE
APT 414
CARTERET, NJ 07008                                  P‐0049113 12/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKMAN, RICHARD
225 VIA LOS ALTOS
REDONDO BEACH, CA 90277                               1305     11/4/2017   Industrias Irvin de Mexico, S.A. de C.V.              $700.00                                                                                       $700.00
BLACKMAN, SHELLEY L.
BLACKMAN, WILLARD T.
5432 W. FAIRVIEW ST.
CHANDLER, AZ 85226                                  P‐0017435 11/6/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKMAN, WILLARD T.
BLACKMAN, SHELLEY L.
5432 W. FARVIEW ST.
CHANDLER, AZ 85226                                  P‐0017456 11/6/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKMON, JOHN E.
585 HUCKLEBERRY LANE
HINESVILLE, GA 31313                                P‐0001212 10/21/2017           TK Holdings Inc., et al .                   $18,000.00                                                                                   $18,000.00
BLACKMON, LATONYA L.
JOHNSON, SARAFINA M.
7230 WILLOW WIND COURT
SACRAMENTO, CA 95828                                P‐0013784 11/2/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKMON, MONIQUE L.
11727 N.MARIANNE CIR
HOUSTON, TX 77071                                   P‐0033812 11/30/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKMON, ROYACE E.
4548 HICKORY MEADOWS LANE
KELLER, TX 76244                                    P‐0003456 10/24/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKMON, SHARON
3461 COLUMBIA PKWY
DECATUR, GA 30034                                   P‐0036304 12/5/2017            TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
BLACKWELL, ALICE L.
425 N ORANGE AVENUE, SUITE 20
ORLANDO, FL 32801                                   P‐0005320 10/26/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKWELL, ALLEN
3420 SWEET BASIL LN
LOGANVILLE, GA 30052                                P‐0004470 10/25/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKWELL, BRIAN
BLACKWELL, AMY
P.O. BOX 640
BATSON, TX 77519                                    P‐0053463 12/31/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKWELL, BRIAN P.
BLACKWELL, AMY J.
P.O. BOX 640
BATSON, TX 77519                                    P‐0053464 12/31/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKWELL, BRIAN P.
BLACKWELL, AMY J.
P.O. BOX 640
BATSON, TX 77519                                    P‐0053465 12/31/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKWELL, BRIAN P.
BLACKWELL, AMY J.
P.O. BOX 640
BATSON, TX 77519                                    P‐0053466 12/31/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKWELL, BRIAN P.
P.O. BOX 640
BATSON, TX 77519                                    P‐0053467 12/31/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                                 Page 329 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 330 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BLACKWELL, BRIAN P.
BLACKWELL, AMY J.
P.O. BOX 640
BATSON, TX 77519                                    P‐0053468 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKWELL, JR, MARION F.
BLACKWELL, TERESA M.
516 CAMROSE COURT
INMAN, SC 29349                                     P‐0023173 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKWELL, JR., MARION F.
BLACKWELL, TERESA M.
516 CAMROSE COURT
INMAN, SC 29349                                     P‐0023169 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKWELL, LISA S.
3006 W OXFORD STREET
N/A
PHILADELPHIA, PA 19121                              P‐0031484 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKWELL, SARA L.
18 WHISPERING HILLS DR.
CLIFTON PARK, NY 12065                              P‐0024315 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKWELL, SHANI D.
126 JUANITA BLACKWELL DRIVE
BEAUMONT, MS 39423                                    2819    11/16/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BLACKWELL, STACEY
100 NEAR LAKES #35
SENECA, SC 29678                                    P‐0030149 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKWELL, VALERIE A.
5941 COUNTY ROAD 309
LEXINGTON, TX 78947                                 P‐0033424 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKWELL, VIRGINIA L.
P.O. BOX 592
SELMA, AL 36702                                     P‐0027458 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLACKWOOD, WAYNE S.
14301 DELCASTLE DR
BOWIE, MD 20721                                       2806    11/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BLACKWOOD‐CLUFF, TANNYA
10800 W SMOKE RANCH DR
BOISE, ID 83709                                     P‐0007575 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLADEN, BARBARA
2273 MASTERS ROAD
CARLSBAD, CA 92008                                  P‐0057737 3/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLADES, ANGELA D.
BLADES, DANIEL M.
1430 HORNECKER
WICHITA, KS 67235                                   P‐0012103 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAHOSKI, ALANA O.
250 MERCER STREET, D1204
NEW YORK, NY 10012                                  P‐0015756 11/4/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
BLAIR, ALLAN J.
BLAIR, VIVIAN M.
9588 SCEPTER AVE
BROOKSVILLE, FL 34613                               P‐0054528 1/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAIR, EDWARD M.
911 LOCUST AVE
LONG BEACH, CA 90813                                P‐0014987 11/4/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00



                                                                                         Page 330 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 331 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
BLAIR, KRISTIN
1212 P STREET
BEDFORD, IN 47421                                    P‐0001251 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAIR, PATRICIA
1272 E. ELM AVE.
MONROE, MI 48162                                       2005      11/9/2017      TK Holdings Inc.                                                                    $0.00                                                   $0.00
BLAIR, SHAE E.
444 PRAIRIE VIEW ROAD
KALISPELL, MT 59901                                  P‐0054250   1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAIR, STEPHANIE
9533 WELLINGTON CIRCLE
WINDSOR, CA 95492                                    P‐0051441 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAIVAS, JAY
111 THE CIRCLE
PASSAIC, NJ 07055                                    P‐0014016 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAKE MEIKRANTZ, LISA K.
512 RAPPOLLA STREET
BALTIMORE, MD 21224                                  P‐0057058   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAKE, CHARLOTTE G.
616 GRAYBEAL HOLLOW
CRESTON, NC 28615                                    P‐0009683 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAKE, DEBORAH A.
3804 PALMETTO CT
ELLICOTT CITY, MD 21042                              P‐0027546 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAKE, DEBORAH A.
3804 PALMETTO COURT
ELLICOTT CITY, MD 21042                              P‐0027565 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAKE, EDWARD L.
BLAKE, BENJAMIN T.
3804 PALMETTO CT
ELLICOTT CITY, MD 21042                              P‐0027362 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAKE, EMILY A.
512 GREENLEAF DR
EVANSVILLE, IN 47710                                 P‐0042941 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAKE, JACQUELINE
82 LEETE STREET
WEST HAVEN, CT 06516                                 P‐0004784 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAKE, JAMES E.
6108 WILD ORCHID DRIVE
LITHIA, FL 33547                                     P‐0009212 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAKE, JASON P.
127 2ND STREET
WEST DES MOINES, IA 50265                            P‐0031905 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAKE, JOHN T.
5517 SUFFIELD COURT
COLUMBIA, MD 21044                                   P‐0005767 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAKE, LINDA L.
958 NEVADA 131
ROSSTON, AR 71858                                    P‐0056903   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BLAKE, LISA KRYGLIK.
512 RAPPOLLA ST
BALTIMORE, MD 21224                                    2093      11/7/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BLAKE, MICHAEL A.
NO ADDRESS PROVIDED
                                                     P‐0001046 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                           Page 331 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 332 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BLAKE, MONICA A
42 OLD FARM RD
ORCHARD PARK, NY 14127                               2507    11/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BLAKE, ROBERT M.
BLAKE, GINA M.
814 DUKE STREET
ROCKVILLE, MD 20850                                P‐0034343 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAKE, ROBERT M.
814 DUKE STREET
ROCKVILLE, MD 20850                                P‐0034346 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAKE, THOMAS M.
14907 SE 143RD PLACE
RENTON, WA 98059                                   P‐0031137 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAKE, TONY C.
2241 E PINCHOT AVE
16F
PHOENIX, AZ 85016                                  P‐0006721 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAKE, TREMAINE
3610 SUFFOLK COURT
FLUSHING, MI 48433                                 P‐0038545 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAKELEY, KYMIL N.
16 N PIKE STREET
STURGIS, KY 42459                                  P‐0017497 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAKELY, NANCY R.
120 GRUBB DR
PELZER, SC 29669                                   P‐0027358 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAKELY, RENEE E.
2227 TURKEY FOOT TRAIL RD
ROCKWOOD, PA 15557                                 P‐0055537 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAKELY‐MALVIN, KAREN K.
432 VIGO PORT ST
LAS VEGAS, NV 89138                                P‐0003435 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAKENEY, GAIL C.
603 N JACKSON RD.
LANCASTER, SC 29720                                P‐0001043 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLALOCK, CLIFFORD C.
3518 FREMONT AVENUE NORTH
UNIT 186
SEATTLE, WA 98103                                  P‐0018089 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLALOCK, TANYA C.
P.O. BOX 57318
WASHINGTON, DC 20037                               P‐0040762 12/15/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
BLANCATO, PAUL
P.O. BOX 302
NEWTOWN, PA 18940                                  P‐0027601 11/17/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BLANCERO, ROXANNE
111 EVERGREEN AVENUE
STATEN ISLAND, NY 10305                            P‐0030299 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANCHARD, BRUCE D.
BLANCHARD, CYNTHIA M.
640 SPRING HILL BAY
WOODBURY, MN 55125                                 P‐0011508 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANCHARD, HERBERT E.
ROSEANN
8520 SW 184 LANE
CUTLER BAY, FL 33157‐7271                          P‐0050190 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 332 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 333 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BLANCHARD, HERBRT E.
BLANCHARD, ROSEANN S.
8520 SW 184 LANE
CUTLER BAY, FL 33157‐7271                            P‐0050080 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANCHARD, LINDA S.
2817 OVERLOOK DRIVE
FORT WAYNE, IN 46808                                 P‐0041757 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANCHARD, ROBIN C.
108 SWEET HAVEN DRIVE
DONALDSONVILLE, LA 70346                             P‐0026782 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANCHARD, SANDRA L.
1051 W 1ST AVENUE
APT 15
COLUMBUS, OH 43212                                   P‐0019392 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANCHE AUSTIN, TAMARA
5512 E WALTANN LANE
SCOTTSDALE, AZ 85254                                 P‐0004655 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANCHETT, RICO R.
13411 SIXTH AVE
EAST CLEVELAND, OH 44112                             P‐0010801 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANCHETTE, JESSICA
357 S. WORCESTER STREET
NORTON, MA 02766                                     P‐0036033 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANCHETTE, JESSICA R.
504 MAGNOLIA AVENUE
SEFFNER, FL 33584                                    P‐0018231 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANCHETTE, LEONARD
BLANCHETTE, DEBRA A.
64 UPPER NARROWS LANE
WINTHROP, ME 04364                                   P‐0027889 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANCO NAVARRO, JORGE A.
BLANCO, ANGELA M.
75 MAPLEWOOD AVE
MAPLEWOOD, NJ 07040                                  P‐0047458 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANCO, LETICIA
2550 SW 68TH AVENUE
MIAMI, FL 33155                                      P‐0046923 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANCO, MARIA T.
2368 EUCALYPTUS AVE
APT 5
LONG BEACH, CA 90806                                 P‐0013843 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAND PAYNE, BRANDY M.
2112 EAST VISTA WAY #10
VISTA, CA 92084                                      P‐0054694 1/14/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAND, BERNITA D.
2623 HORNET AVENUE
CLVIS, CA 93611                                      P‐0027836 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAND, JACQUAY
601 MAYFAIR DRIVE
ROCKY MOUNT, NC 27803                                P‐0000926 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAND, JACQUAY
601 MAYFAIR DRIVE
ROCKY, NC 27803                                      P‐0014599 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAND, LARWENCE
9308 CHERRY HILL RD. #808
COLLEGE PARK, MD 20740                                 1442     11/1/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                          Page 333 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 334 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BLAND, LUKE E.
BLAND, MARY F.
1326 N 5TH ST.
CHILLICOTHE, IL 61523                              P‐0051205 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANDFORD, PATRICK
BLANDFORD, PATRICK
7531 22ND AVE NW
SEATTLE, WA 98117                                  P‐0018626 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANDFORD, RYAN M.
3431 TELFORD STREET
APT. 2
CINCINNATI, OH 45220                               P‐0030771 11/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANDING, TAHIRAH Y.
3104 AILEEN DRIVE
RALEIGH, NC 27606                                  P‐0014558 11/3/2017      TK Holdings Inc., et al .                     $150.00                                                                                       $150.00
BLANDINO, DOMINIC
14780 PALMETTO COURT
SHELBY TOWNSHIP, MI 48315                          P‐0029669 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANK, ALYSSA C.
54 JEAN DRIVE
CRAWFORDVILLE, FL 32327                            P‐0002121 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANK, CHRISTOPHER L.
7516 DOGWOOD LANE
HANOVER, MD 21076                                  P‐0019488 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANK, ZACHARY P.
848 WILLOW RD
LANCASTER, PA 17601                                P‐0031339 11/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANKEMEYER, ERIC
1037 SONNET HILL DR
N.CHESTERFIELD, VA 23236                             927       10/30/2017      TK Holdings Inc.                           $500.00               $0.00                                                                   $500.00
BLANKENSHIP, BILL H.
800 S BLAINE ST
PEORIA, IL 61605                                   P‐0008101 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANKENSHIP, DAWN I.
619 NW 199 ST
RIDGEFIELD WA 98642
USA                                                P‐0057033    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANKENSHIP, JUDY M.
2010 PLUM ST
NEW CASTLE, IN 47362‐3143                          P‐0007237 10/28/2017     TK Holdings Inc., et al .                     $984.06                                                                                       $984.06
BLANKENSHIP, MICHAEL A.
1106 E. TEXAR DR.
PENSACOLA, FL 32503                                P‐0053983    1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANKENSHIP, SHARON
P.O. BOX 464
ASHLAND, KS 67831                                  P‐0056090 1/29/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANKENSHIP, TERRY C.
4503 PENICK RD
HENRICO/RICHMOND, VA 23228                         P‐0031143 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANKLEY, GARY M.
402 E CHRISTIANA ST
MARTINSBURG, PA 16662                              P‐0023559 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANKS, TYASHA L.
403 WINDSOR RIDGE COURT
FREDERICKSBURG, VA 22405                           P‐0010298 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 334 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 335 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BLANNER, JANETTE R.
BLANNER, MICHAEL F.
1004 EAST 8TH STREET
WASHINGTON, MO 63090                               P‐0017257 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANTON, BONNIE J.
1857 STONECREST BLVD
UNIT 1104
TYLER, TX 75703                                    P‐0002085 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANTON, BONNIE J.
1857 STONECREST BLVD
UNIT 1104
TYLER, TX 75703                                    P‐0002092 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLANTON, PATRICIA R.
BLANTON, KENNETH L.
2424 ALAN DUNCAN LANE
EL PASO, TX 79936                                  P‐0013781 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAS, JOHN L.
3237 SAN SALVADOR ST
WEST SACRAMENTO, CA 95691                          P‐0046275 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAS, JONATHAN
24245 TEMPLE DR.
CHUGIAK, AK 99567                                  P‐0005566 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLASCHKO, WILLIAM J.
BLASCHKO, MELODY M.
2130 12TH AVE
SAN FRANCISCO, CA 94116                            P‐0024866 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLASCZYNSKI, JASON R.
8072 FINCHLEY CT
VACAVILLE, CA 95687                                P‐0038757 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLASE, GRADY L.
5252 PATMORE ROAD
LINCOLN, NE 68516                                  P‐0050228 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLASER, ANDREW
325 ILIWAHI LOOP
KAILUA, HI 96734                                   P‐0013828 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLASER, ANDREW
325 ILIWAHI LOOP
KAILUA, HI 96734                                   P‐0013860 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLASHILL, ERIN K.
BLASHILL, MICHAEL N.
1821 E GREENWOOD LN
DEER PARK, WA 99006                                P‐0048060 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLASHILL, SHARON K.
2389 NW SCHMIDT WAY
APT 169
BEAVERTON, OR 97006‐4797                           P‐0040939 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLASIO, JOSEPH A.
132 CLOVERSIDE CT
WEST SENECA, NY 14224                              P‐0033797 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLASIUS, TIFFANI A.
304 BROWN RD
ARCADIA, OH 44804                                  P‐0022005 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLASS, MARC A.
12917 BUCKEYE DR
DARNESTOWN, MD 20878                               P‐0032938 11/28/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00


                                                                                        Page 335 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 336 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BLASS, MARC A.
12917 BUCKEYE DR
DARNESTOWN, MD 20878                                 P‐0033553 11/27/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BLATCHER, LISA L.
513 E 36 ST
SAVANNAH, GA 31401                                   P‐0057169 2/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLATCHER, RICHARD H.
2170 NE 51 COURT
A28
FORT LAUDERDALE, FL 33308                            P‐0000564 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLATNER, ROBERT N.
1890 STOCKBRIDGE AVE
REDWOOD CITY, CA 94061                               P‐0011228 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLATNER, SARAH L.
1890 STOCKBRIDGE AVE
REDWOOD CITY, CA 94061                               P‐0011230 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLATNER, SEAN P.
3510 ASHFIELD DR
HOUSTON, TX 77082                                    P‐0019618 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLATT, AVERY L.
519 EHRINGHAUS ST.
HENDERSONVILLE, NC 28739                             P‐0004905 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLATTNER, III, SIMON J.
MILLER INDUSTRIAL, INC.
621 E DEVON AVENUE
ELK GROVE VILLAG, IL 60007                           P‐0006239 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAU, AMANDA M.
618 S. MAIN STREET
APT. 420
ANN ARBOR, MI 48104                                  P‐0037766 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAU, DAVID F.
9640 LOBLOLLOY LANE
ROSWELL, GA 30075                                    P‐0033248 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAUSTEIN, MICHAEL
1201 N. BELGRADE RD.
SILVER SPRING
SILVER SPRING, MD 20902‐3023                         P‐0042165 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAUSTEIN, MICHAEL
1201 N. BELGRADE RD.
SILVER SPRING, MD 20902‐3023                         P‐0042172 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAUSTEIN, MICHAEL
1201 N. BELGRADE RD.
SILVER SPRING
SILVER SPRING, MD 20902‐3023                         P‐0042178 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAYLOCK, CONNIE M.
17810 ORANGE STREET
ALVIN, TX 77511                                      P‐0001416 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAYLOCK, JUDITH M.
24 HAVERTON CT
STREAMWOOD, IL 60107                                 P‐0050920 12/27/2017   TK Holdings Inc., et al .                     $607.07                                                                                       $607.07
BLAZEK, ALLEN
P.O. BOX 5
BRUCE, WI 54819                                        1046    10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BLAZEK, HEATH R.
P O BOX 364
TOMBALL, TX 77377                                    P‐0002565 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 336 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 337 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BLAZEK, HEATH R.
P O BOX 364
TOMBALL, TX 77377                                    P‐0002568 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAZOSEK, JASON
2009 SPRING GARDEN ST. APT. 3
PHILADELPHIA, PA 19130                               P‐0033015 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLAZOSEK, JASON
2009 SPRING GARDEN ST. APT. 3
PHILADELPHIA, PA 19130                               P‐0033026 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEACHER, STEPHEN P.
29 KETCH CAY COURT
MIDDLE RIVER, MD 21220                               P‐0025707 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLECHMAN, NOAH
14410 SE 87TH ST
NEWCASTLE, WA 98059                                  P‐0037769 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLECK, RICHARD A.
100 SYCAMORE PLACE
CROSS JUNCTION VA 22625                              P‐0034267 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLECK, RICHARD A.
100 SYCAMORE PLACE
CROSS JUNCTION, VA 22625                             P‐0034291 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEDSOE, DONALD E.
BLEDSOE, JOANNE E.
6409 SALLY AVE
BAKERSFIELD, CA 93308‐2849                           P‐0019345 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEECKER, LESLIE
2314 W GAMBIT TRAIL
PHOENIX, AZ 85085                                    P‐0044881 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEEG, MICHAEL
BLEEG, MICHAEL J.
5311 SE 19TH AVE
PORTLAND, OR 97202                                   P‐0035685 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEIDT, ROBERT L.
1676 HOPE DRIVE 1920
SANTA CLARA, CA 95054                                P‐0056216 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEILE, MONIKA L.
3850 28TH ST
HIGHLAND, CA 92346                                   P‐0038159 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEIWEISS, SHELL J.
495 CORONADO TRAIL
SEDONA, AZ 86336                                     P‐0023688 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEIWEISS, SHELL J.
495 CORONADO TRAIL
SEDONA, AZ 86336                                     P‐0023839 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLENCOE, GREGORY A.
NO ADDRESS PROVIDED
                                                     P‐0029438 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLESSENT, IRENA
4421 BRINDISI ST.
SAN DIEGO, CA 92107                                  P‐0021638 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLESSING, BRYAN
23723 SAN BARRIA DR
KATY, TX 77493                                         1077     11/1/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BLESSING, CONSTANCE L.
1647 RICE AVENUE
TITUSVILLE, FL 32796                                   1585     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                          Page 337 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 338 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BLESSING, DONALD M.
BLESSING, LINDA L.
29077 HIGH SIERRA TR
SANTA CLARITA, CA 91390                             P‐0020816 11/9/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BLESSING, MARTIN G.
2711 SPRING CREEK DR.
FORT WAYNE, IN 46808                                P‐0047904 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEULER, JOHN R.
718 SE 143RD AVE.
VANCOUVER, WA 98683                                 P‐0020631 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEVINS, BRIAN P.
BLEVINS, PAMELA D.
2800 BABE SEARS LANE
GRANITE FALLS, NC 28630                             P‐0049266 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEVINS, BRIAN P.
2800 BABE SEARS LANE
GRANITE FALLS, NC 28630                             P‐0049330 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEVINS, KYLE A.
1107 CALLEN STREET
VACAVILLE, CA 95688                                 P‐0035552 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEVINS, PAMELA D.
BLEVINS, ZACHARY P.
2800 BABE SEARS LANE
GRANITE FALLS, NC 28630                             P‐0049119 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEVINS, PAMELA D.
BLEVINS, ZACHARY P.
2800 BABE SEARS LANE
GRANITE FALLS, NC 28630                             P‐0049197 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEVINS, RICK P.
1301 EAST AVE I SPC54
SP54
LANCASTER, CA 93535                                 P‐0022854 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEY, CHARLES M.
CHARLES M. BLEY TRUST
3535 PATTEN ROAD #2C
HIGHLAND PARK, IL 60035                             P‐0008409 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLEY, CHARLES M.
CHARLES BLEY TRUST
3535 PATTEN ROAD #2C
HIGHLAND PARK, IL 60035                             P‐0008454 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLIER, DANIEL R.
2936 ALLISTER STREET
DALLAS, TX 75229                                    P‐0035922 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLIESNER, CAROL M.
1322 S, VAN MARTER LANE
SPOKANE VALLEY, WA 99206                            P‐0017203 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLIGE, JOHN L.
400 GARRISON ST
DARIEN, GA 31305                                    P‐0002278 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLINE, RICHARD W.
RICK'S ELECTRIC, INC.
215 MUNROE FALLS AVENUE
CUYAHOGA FALLS, OH 44221                            P‐0029807 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 338 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 339 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BLINE, RICHARD W.
RICK'S ELECTRIC, INC.
215 MUNROE FALLS AVENUE
CUYAHOGA FALLS, OH 44221                             P‐0029822 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLINN, JANICE I.
40 MAIN ST
PLAISTOW, NH 03865                                   P‐0005441 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLINN, MEGHAN M.
12434 S 79 TERRACE
PAPILLION, NE 68046                                  P‐0012902 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLISS, LINDA
987 SE BRIGADE PLACE
COLLEGE PLACE, WA 99324                                4327      12/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BLISS, RICHARD C.
7515 WESTMORELAND AVE
SAINT LOUIS, MO 63105                                P‐0010184 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLITSTIEN, AL
BERYL BLITSTIEN
7033 N. KEDZIE #1101
CHICAGO, IL 6064                                     P‐0034031 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLITSTIEN, LORI S.
7709 TWINING WAT
CANOGA PARK, CA 91304                                P‐0034035 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLITZ, BRIAN A.
135 WIMBLEDON LANE
OWINGS MILLS, MD 21117                               P‐0005202 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOCK REE, ANNMARY T.
37 BURRINGTON HILL RD
WHITINGHAM, VT 05361                                 P‐0010498 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOCK, ANN F.
BLOCK, MARK P.
60 RIDGEVIEW AVENUE
TRUMBULL, T 06611‐1935                               P‐0048498 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOCK, CHERYL A.
1605 W 9TH STREET
SEDALIA, MO 65301                                    P‐0040959 12/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOCK, CHERYL A.
1605 W 9TH STREET
SEDALIA, MO 65301                                    P‐0053855    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOCK, DAVID M.
P.O. BOX 1808
CANDLER, NC 28715‐1808                               P‐0011737 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOCK, DAVID M.
P.O. BOX 1808
CANDLER, NC 28715‐1808                               P‐0011740 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOCK, ELLIOTT
BLOCK, BARBARA J.
11839 BAYFIELD DR
BOCA RATON, FL 33498‐6205                            P‐0002238 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOCK, ROBIN L.
3955 W MEQUON RD
MEQUON, WI 53092                                     P‐0007843 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOCK, WILLIAM H.
332 SW 184 WAY
PEMBROKE PINES, FL 33029                             P‐0000572 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 339 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 340 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BLOCK, WILLIAM H.
332 SW 184 WAY
PEMBROKE PINES, FL 33029                            P‐0000582 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLODGETT, LINDSEY M.
40 WESTERN AVENUE
#2
MORRISTOWN, NJ 07960                                P‐0056489   2/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLODGETT, MICHELLE
570 CHURCH ST EAST #501
BRENTWOOD, TN 37027                                 P‐0022936 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLODGETT, MICHELLE
19 CLIFFWOOD RD
CHESTER, NJ 07930                                   P‐0056533   2/4/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOECHER, TERRY P.
BLOECHER, JONNI L.
3832 KELSEY COURT
LEWIS CENTER, OH 43035                              P‐0018467 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOHM, HARRY L.
BLOHM, BRENDA
3173 WAYSIDE PLAZA
APT 318
WALNUT CREEK, CA 94597‐7703                         P‐0050217 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOMBERG, CRYSTAL
2115 YUPON CIRCLE
PEARLAND, TX 77581                                  P‐0002701 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOMBERG, CRYSTAL
2115 YUPON CIRCLE
PEARLAND, TX 77581                                  P‐0002704 10/23/2017   TK Holdings Inc., et al .                   $14,000.00                                                                                   $14,000.00
BLOMBERG`, CRYSTAL
2115 YUPON CIRCLE
PEARLAND, TX 77581                                  P‐0002698 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOMGREN, CAROL A.
1763 GRASSINGTON WAY S
JACKSONVILLE, FL 32223                              P‐0013137 11/2/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
BLOMGREN, CAROL A.
1763 GRASSINGTON WAY S
JACKSONVILLE, FL 32223                              P‐0013147 11/2/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
BLOMQUIST, JOSHUA N.
BLOMQUIST, TIFFANY A.
368 DOLCE DR
DUNDEE, FL 33838                                    P‐0002620 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOMQUIST, TIFFANY A.
BLOMQUIST, JOSHUA N.
368 DOLCE DR
DUNDEE, FL 33838                                    P‐0002608 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOMSTRAND, SANDRA K.
9855 HOOVER RD.
ROCK FALLS, IL 61071                                P‐0032485 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLONDER, SUSAN A.
39 BARNSTABLE STREET
SWAMPSCOTT, MA 01907                                P‐0008108 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLONDER, SUSAN A.
39 BARNSTABLE STREET
SWAMPSCOTT, MA 01907                                P‐0033489 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 340 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 341 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BLONDIN, SOPHIE M.
13365 BEACH AVENUE #C
MARINA DEL REY, CA 90292                            P‐0055323 1/19/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLONSTEIN, ANDREA C.
941 NEWELL RD
PALO ALTO, CA 94303                                 P‐0032743 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLONZAC, OLIETTE
15115 MICHELANGELO BLVD 104
DELRAY BEACH, FL 33446                              P‐0042287 12/19/2017     TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
BLOOD, MICHAEL J.
BLOOD, RENEE I.
9026 WILDWATER WAY
ROUND ROCK, TX 78681                                P‐0053614    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOODSAW, BRANDON E.
3060 GOOD SHEPARD LN
PLACERVILLE, CA 95667‐3129                          P‐0030401 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOODSAW, MARLON B.
BLOODSAW, BRIANNE E.
GLOBAL LENDING SERVICE
858 GROVE CIR. NW
CLEVELAND, TN 37311                                 P‐0004593 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOOM, ADAM
3 SCULPS HILL RD
ORWIGSBURG, PA 17961                                  4710      1/17/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
BLOOM, BARBARA A.
P O BOX 474
SHELTER ISLAND, NY 11964                            P‐0027183 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOOM, IRITH T.
BLOOM, AARON B.
12222 WILSHIRE BLVD UNIT 303
LOS ANGELES, CA 90025‐1189                          P‐0052010 12/26/2017     TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
BLOOM, JOANN K.
BLOOM, GERALD E.
1188 ROYAL GARDENS CIRCLE
LAKE MARY, FL 32746                                 P‐0000769 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOOM, MICHAEL
1419 CARLISLE ST.
BETHLEHEM, PA 18017                                 P‐0026606 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOOM, SUZANNE C.
BLOOM, GREG
LOVELACE BLOOM, LLC
P.O. BOX 2510
CASHIERS, NC 28717                                  P‐0041725 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOOM, SUZANNE C.
BLOOM, GREG
LOVELACE BLOOM
P.O. BOX 2510
CASHIERS, NC 28717                                  P‐0041727 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOOM, THEODORE S.
211 S CHESTERFIELD ROAD
COLUMBUS, OH 43209                                  P‐0001887 10/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOOMBERG, WENDY ANN
489 E TENAYA WAY
FRESNO, CA 93710                                      3968      12/11/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                           Page 341 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 342 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BLOOMGARDEN, ROBIN E.
1430 WILLAMETTE ST #493
EUGENE, OR 97401                                    P‐0009729 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOOMSTINE, CHRIS W.
INSURANCE MANAGEMENT CO.
P.O. BOX 1133
ERIE, PA 16512‐1133                                 P‐0022035 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOSS, GERTRUDE M.
BLOSS, GLENN D.
2154 HIGHWAY O
HUNTSVILLE, MO 65259                                P‐0039754 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOSSER, CLAIRE G.
225 ROYCROFT AVE, UNIT B
LONG BEACH, CA 90803                                P‐0035130 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOSSOM, STEPHANIE
1000 NW NORTH RIVER DR #117
MIAMI, FL 33136‐2924                                P‐0009038 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOT, EDWARD
BLOT ENGINEERING INC
5420 MARTINDALE RD
SHAWNEE, KS 66218                                   P‐0030428 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOUCH, RALEIGH A.
7223 MEDALLION DRIVE
LANSING, MI 48917                                   P‐0011904 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOUNT, DEANDRIA
922 W CHATHAM ST
922 W CHATHAM ST
CARY, NC 27511                                      P‐0030127 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOUNT, DEMITROUS
25267 COLTRANE DR
DAMASCUS, MD 20872                                    5062      11/1/2018       TK Holdings Inc.                          $3,420.50                                                                                    $3,420.50
BLOUNT, DEMITROUS
25627 COLTRANE DR
DAMASCUS, MD 20872                                  P‐0009591 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOUNT, DEVELYN B.
351 NC HWY 45 N
PLYMOUTH, NC 27962                                  P‐0052046 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOUNT, JAVONDA A.
P.O BOX 2468
CHESAPEAKE, VA 23327                                P‐0053869    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOUNT, MICHELLE L.
6829 KENNY LANE
PORTSMOUTH, VA 23703                                P‐0006800 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOUNT, TAMISHA L.
177 HILL LANE
ELLENWOOD, GA 30294                                 P‐0004778 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOUNT, TRACI L.
MCCOY, KERRY M.
74 DUNE DRIVE
SANTA ROSA BEACH, FL 32459                          P‐0006483 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLOXHAM, MICHAEL KEITH
6105 MASSEY CROSSING ROAD
WILLARDS, MD 21874                                    2384      11/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BLUBAUGH, DORIS J.
735 CLAY HILL RD
CHAMBERSBURG, PA 17202                              P‐0034401 12/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 342 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 343 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BLUCHER, JONATHAN
23131 SUMMERS DREAM
SAN ANTONIO, TX 78258                               P‐0046066 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUE, CRAIG A.
2025 CLARIDON‐WESTFIELD RD
MARION, OH 43302‐8929                               P‐0030396 11/20/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BLUE, MARTHA J
2309 ARCADIA STREET
HATTIESBURG, MS 39402                                 4337    12/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BLUEMEL, CORY LYNN
BLUEMEL, CORY LYNN
1988 N MAIN ST.
CENTERVILLE, UTAH 84014                             P‐0027186 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUESTEIN, EDWIN A.
603 BAYRIDGE RD
LA PORTE, TX 77571                                  P‐0004406 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUESTONE, ALAN
SREBOLOW LEBOWITZ SPADAFORA PC
JIM SREBROLOW
439 UNIVERSITY AVENUE, SUITE 1200
TORONTO, ON M5G 1Y8
CANADA                                                 94      8/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BLUESTONE, GRETA
SREBOLOW LEBOWITZ SPADAFORA PC
JIM SREBROLOW
439 UNIVERSITY AVENUE, 12TH FLOOR
TORONTO, ON M5G1Y8
CANADA                                                 93      8/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BLUGERMAN, DENISE F.
BLUGERMAN, DANIEL
32521 WOODVALE
FARMINGTON HILLS, MI 48334                          P‐0016621 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUITT, MANUEL
1907 HEMLOCK ST.
TOMBALL, TX 77375                                     1556     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BLUM, CRAIG R.
116 BERT AVE
WESTBURY, NY 11590                                  P‐0021990 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUM, LOREN C.
116 BERT AVE
WESTBURY, NY 11590                                  P‐0021981 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUM, RICHARD M.
1613 VILLAGE GLENN DRIVE
RALEIGH, NC 27612                                   P‐0006749 10/27/2017   TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
BLUMA, JESSE
30‐F CORNICHE DRIVE
MONARCH BEACH, CA 92629                             P‐0021793 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUMBERG, DANIEL
127 TELLER AVE
GRAND JUNCTION, CO 81501                            P‐0010336 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUMBERG, MARCY E.
950 VERNON ROAD
BEXLEY, OH 43209                                    P‐0011495 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUMEL, JEFFREY J.
1516 NORTH 123 STREET
OMAHA, NE 68154                                     P‐0039204 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 343 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 344 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BLUMEL, SUSAN M.
1516 NORTH 123 STREET
OMAHA, NE 68154                                      P‐0039155 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUMENFELD, ROBERT P.
18 CABOT WAY
FRANKLIN PARK, NJ 08823                              P‐0028604 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUMENFIELD, HERMINE
45 EAST COMMON RD
EASTON, CT 06612                                     P‐0010491 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUMENFRUCHT, STEVEN
411 OGDEN AVE
TEANECK, NJ 07666                                    P‐0005274 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUMENFRUCHT, STEVEN
411 OGDEN AVE
TEANECK, NJ 07666                                    P‐0005277 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUMENFRUCHT, STEVEN
411 OGDEN AVE
TEANECK, NJ 07666                                    P‐0005285 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUMENTHAL, STEVEN H.
4003 RUTGERS LN
NORTHBROOK, IL 60062                                 P‐0008240 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUNDELL, AMBER J.
116 GNARLED OAK LANE
YORKTOWN, VA 23692                                   P‐0010838 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUS, MIKE S.
P.O. BOX 6426
SEVIERVILLE, TN 37864                                P‐0021143 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLUS, PATRICIA J.
406 WALDEN LANE
PROSPECT HEIGHTS, IL 60070                           P‐0049704 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLY, JASON A.
BLY, JULIE A.
16759 EVENING STAR DRIVE
ROUND HILL, VA 20141                                 P‐0026252 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLYMAN, S KATHLEEN
10704 WORTON ROAD
WORTON, MD 21678                                       650     10/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BLYSTONE, KENT V.
1404 RT 481
CHARLEROI, PA 15022                                  P‐0055631 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLYTHE, RICHARD J.
440 QUAILWOOD DRIVE
BLACKSBURG, VA 24060                                 P‐0056037 1/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLYTHE, RICHARD J.
440 QUAILWOOD DRIVE
BLACKSBURG, VA 24060                                 P‐0056038 1/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLYTHERS, ANNIE M.
6354 SHANNON PKWY #33B
UNION CITY, GA 30291                                 P‐0044613 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BLYVEIS, FAYE
136 DESERT FALLS DRIVE EAST
PALM DESERT 92211                                    P‐0027933 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BMD ENTERPRISES, INC.
ADAM YINGLING
4959 E DAKOTA
FRESNO, CA 93727                                     P‐0018374 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 344 of 3871
                                                   Case 17-11375-BLS                      Doc 4247                  Filed 10/26/20                   Page 345 of 1950
                                                                                                           Claim Register
                                                                                                    In re TK Holdings Inc., et al .
                                                                                                         Case No. 17‐11375

                                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                         Current Admin     Total Current
                  Creditor Name and Address                Claim No. Claim Date                     Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount    Claim Amount
                                                                                                                                      Amount                                                   Amount
BMD ENTERPRISES, INC.
ADAM YINGLING
4959 E DAKOTA AVE
FRESNO, CA 93727                                           P‐0018376 11/7/2017              TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BMD ENTERPRISES, INC.
ADAM YINGLING
4959 E DAKOTA
FRESNO, CA 93727                                           P‐0018379 11/7/2017              TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BMD ENTERPRISES, INC.
4959 E DAKOTA AVE
FRESNO, CA 93727                                           P‐0018386 11/7/2017              TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BMW NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0047538 12/22/2017             TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BMW NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0056777    2/5/2018            TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BMW OF AUSTIN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0047527 12/22/2017             TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BMW OF AUSTIN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0056779    2/5/2018            TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BMW OF GREENWICH
DEIRDRE THOMAS
BLOOMFIELD HILLS, MI 48302                                 P‐0047836 12/22/2017             TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BMW OF GREENWICH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0056776    2/5/2018            TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BMW OF GWINNETT PLACE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0049186 12/22/2017             TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BMW OF GWINNETT PLACE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0056775    2/5/2018            TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BMW OF MAMARONECK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0048145 12/22/2017             TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BMW OF MAMARONECK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0056865    2/5/2018            TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BMW OF NORTH AMERICA, LLC AND BMW MANUFACTURING CO., LLC
NORTON ROSE FULBRIGHT US LLP
DAVID A. ROSENZWEIG
1301 AVENUE OF THE AMERICAS
NEW YORK, NY 10019‐6022                                      3548      11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                    $0.00              $0.00                       $3,868,932,224.00 $3,868,932,224.00


                                                                                                          Page 345 of 3871
                                                   Case 17-11375-BLS                  Doc 4247                  Filed 10/26/20                   Page 346 of 1950
                                                                                                       Claim Register
                                                                                                In re TK Holdings Inc., et al .
                                                                                                     Case No. 17‐11375

                                                                                                                              Current General                                           Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                          Current Admin     Total Current
                  Creditor Name and Address                Claim No. Claim Date                 Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                           Priority Amount    Claim Amount
                                                                                                                                  Amount                                                    Amount
BMW OF NORTH AMERICA, LLC AND BMW MANUFACTURING CO., LLC
DAVID ROSENZWEIG, ESQ.
NORTON ROSE FULBRIGHT US LLP
1301 AVENUE OF THE AMERICAS
NEW YORK, NY 10019‐6022                                      3591      11/27/2017           TK Holdings Inc.                                                $0.00 $3,868,932,224.00                                           $3,868,932,224.00
BMW OF NORTH AMERICA, LLC AND BMW MANUFACTURING CO., LLC
NORTON ROSE FULBRIGHT US LLP
DAVID A. ROSENZWEIG
1301 AVENUE OF THE AMERICAS
NEW YORK, NY 10019‐6022                                      3683      11/27/2017   Takata de Mexico, S.A. de C.V.                                                  $3,868,932,224.00                                  $0.00 $3,868,932,224.00
BMW OF NORTH AMERICA, LLC AND BMW MANUFACTURING CO., LLC
NORTON ROSE FULBRIGHT US LLP
DAVID A. ROSENZWEIG
1301 AVENUE OF THE AMERICAS
NEW YORK, NY 10019‐6022                                      3718      11/27/2017   Strosshe‐Mex, S. de R.L. de C.V.                                                $3,868,932,224.00                                  $0.00 $3,868,932,224.00
BMW OF ONTARIO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0048401 12/22/2017         TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
BMW OF ONTARIO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0056864    2/5/2018        TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
BMW OF SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0052195 12/22/2017         TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
BMW OF SAN DIEGO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0056861    2/5/2018        TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
BMW OF TENAFLY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0048458 12/22/2017         TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
BMW OF TENAFLY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0056859    2/5/2018        TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
BMW OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0047742 12/22/2017         TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
BMW OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0056856    2/5/2018        TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
BMW OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0047802 12/22/2017         TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
BMW OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                 P‐0056854    2/5/2018        TK Holdings Inc., et al .                        $0.00                                                                                           $0.00


                                                                                                      Page 346 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 347 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BOARD, DOROTHEA L.
4170 193RD COURT
COUNTRYCLUBHILLS, IL 60478                           P‐0041144 12/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOARD, WILLIAM J.
4302 HIDDEN LAKES DRIVE
NICEVILLE, FL 32578                                  P‐0000759 10/20/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BOARDLEY, GRETTA
11 LEE AVE.
HOPELAWN, NJ 08861                                     1460      11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
BOARDMAN, DIANE M.
BOARDMAN, MICHAEL R.
48 KITE LANE
ELMA, WA 98541                                       P‐0021674 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOARDMAN, KEVIN W.
SAME
                                                     P‐0006648 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOARDMAN, KEVIN W.
H4L BOARDMAN
1412 STONE HOLLOW DRIVE
BOUNTIFUL, UT 84010                                  P‐0006657 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOARDMAN, LORRAINE
501 E 6TH AVE
RANSON, WV 25438                                     P‐0012284 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOARDMAN, ROBERT L.
2634 SCOFIELD ST
MADISON, WI 53704‐4850                               P‐0056704    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOASE, BRUCE A.
3643 N 1000 W
PLEASANT VIEW, UT 84414                              P‐0038807 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOATMAN, LARRY W.
7932 WOODVIEW RD
CLARKSTON, MI 48348‐4051                             P‐0038227 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOATMAN, NANCY
2083 3RD ST E
ST. PAUL, MN 55119                                     3671      11/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BOATNER, TRACEY R.
14723 W OAKS PLAZA ST.
APT 737
HOUSTON, TX 77083                                    P‐0020527 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOATWRIGHT, DAVID J.
2897 BAFFIN DR
HAMILTON
, OH 45011                                           P‐0009572 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOATWRIGHT, DORALYNN
4219 BONNER ROAD
BALTIMORE, MD 21216                                  P‐0036508 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOATWRIGHT, NANCY H.
P.O. BOX 604
CHESTERFIELD, SC 29709                               P‐0036430 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOATWRIGHT, PATRICIA S.
1680 BENNETT DR
MCDONOUGH, GA 30253                                  P‐0026580 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOAZ, PATRICIA A.
1316 NORTH AVE NE
ROANOKE, VA 24012                                    P‐0023164 11/12/2017     TK Holdings Inc., et al .                     $424.53                                                                                       $424.53


                                                                                            Page 347 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 348 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
BOB HOWARD AUTOMOTIVE‐EAST, I
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0049891 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOB HOWARD AUTOMOTIVE‐EAST, I
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051504 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOB HOWARD AUTOMOTIVE‐EAST, I
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058249 11/13/2018   TK Holdings Inc., et al .                 $2,584,400.00                                                                                $2,584,400.00
BOB HOWARD AUTOMOTIVE‐EAST, I
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058345 11/14/2018   TK Holdings Inc., et al .                 $2,683,800.00                                                                                $2,683,800.00
BOB HOWARD DODGE, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0048457 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOB HOWARD DODGE, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058344 11/14/2018   TK Holdings Inc., et al .                 $5,038,160.00                                                                                $5,038,160.00
BOB HOWARD MOTORS, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0049919 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOB HOWARD MOTORS, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058350 11/14/2018   TK Holdings Inc., et al .                 $5,810,640.00                                                                                $5,810,640.00
BOB HOWARD NISSAN, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0047744 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOB HOWARD NISSAN, INC. D/B/A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058351 11/14/2018   TK Holdings Inc., et al .                 $1,084,880.00                                                                                $1,084,880.00
BOB, DENEEN L.
3135 S MOJAVE RD
APT 136
LAS VEGAS, NV 89121                                P‐0015701 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOBBITT, MONIQUE L.
3323 WAGGONER TRAIL
REX, GA 30273                                      P‐0019100 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOBER, DOUGLAS B.
603 COUNTRYDISE PL SE
SMYRNA, GA 30080‐8238                              P‐0005178 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOBERMAN, ROBERT
11268 SW 112TH PL
MIAMI, FL 33176                                    P‐0028698 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00




                                                                                        Page 348 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 349 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
BOBICK, WILLIAM E.
BOBICK, ELAINE C.
3045 OLD RT. 422 EAST
FENELTON, PA 16034                                   P‐0032401 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOBIER, JOAN A.
116 SHARON HEIGHTS DR
LIBERTY, SC 29657                                    P‐0009214 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOBIER, KEITH
18 NEW MEADOW TRAIL
PARSIPPANY, NJ 07054                                 P‐0014367 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOBIER, LYNN F.
18 NEW MEADOWTRAIL
PARSIPPANY, NJ 07054                                 P‐0014352 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOBKA, SHIRLEY A.
7035 W. SUNNYSIDE
NORRIDGE, IL 60706                                   P‐0042487 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOBO, EMILY M.
BOBO, LOUIS A.
14110 NE 240TH ST
BATTLEGROUND, WA 98604                               P‐0026229 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOBO, ORION S.
410 PARADE CT
RENO, NV 89521                                       P‐0029267 11/20/2017   TK Holdings Inc., et al .                    $1,200.00                                                                                     $1,200.00
BOBRYTSKY, OLEKSANDR A.
2781 OCEAN AVE APT 1F
BROOKLYN, NY 11229                                   P‐0004837 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOB'S RENTALS, INC.
16 E 40TH STREET
6TH FLOOR
NEW YORK, NY 10016                                   P‐0047895 12/26/2017   TK Holdings Inc., et al .                 $1,439,991.50                                                                                $1,439,991.50
BOCANEGRA, ANTHONY R.
6140 RIVER BIRCH PL
RANCHO CUCAMONGA, CA 91739                           P‐0035770 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOCANEGRA, ANTHONY R.
6140 RIVER BIRCH PL
RANCHO CUCAMONGA, CA 91739                           P‐0035774 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOCHEV, PAVEL B.
40 CALLE VALLECITOS
TIJERAS, NM 87059                                    P‐0045748 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOCHICCHIO, PAUL
41 HUNTING LANE
SHERBORN, MA 01780
                                                     P‐0038722 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOCHICCHIO, VICTOR A.
STARR, ANDREA
12 HIGHVIEW DR
HIGH BRIDGE, NJ 08829                                P‐0046889 12/26/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
BOCK, CRAIG A.
2 MUSEUM LN.
WATERFORD, NY 12188                                  P‐0023490 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOCK, JUDITH E.
BRINLEY, GLENN E.
2003 WYNFIELD DRIVE
COLUMBIA, MO 65203                                   P‐0007631 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                          Page 349 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 350 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BOCKOVER, JAMES C.
1420 S MAYFAIR AVE
DALY CITY, CA 94015‐3866                           P‐0034124 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODA, JOSEPH P.
2923 THOUSAND OAKS DR.
ANNA, TX 75409                                     P‐0001440 10/21/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BODACK, WALTER R.
29584 CHARLES DRIVE
EASTON, MD 21601                                   P‐0036174 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODAGER, WILLIAM S.
8933 WHITE SAGE LOOP
LAKEWOOD RANCH, FL 34202                           P‐0000408 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODBYL, PATRICIA D.
534 TERRACE LANE
YPSILANTI, MI 48198                                P‐0048338 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODDEN, WALTER B.
BODDEN, FRANCES C.
17519 HERITAGE CREEK COURT
WEBSTER, TX 77598‐3120                             P‐0024232 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODDIE, ANDREW
2130 BLANKENSHIP DR
DERIDDER, LA 70634                                 P‐0033789 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODE, MICHELLE K.
33800 BEVERLY DR
HEMET, CA 92545                                    P‐0021222 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODEGOM, ERIK
2315 NE 32ND CT
PORTLAND, OR 97212                                 P‐0045694 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODEN, CHRISTY
3103 DENBEIGH COURT
LOUISVILLE, KY 40242                               P‐0020989 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODENHAMER, JENNIFER L.
7152 FLINT HILL RD
SOPHIA, NC 27350                                   P‐0054137   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODGE, SARAH A.
47 TEMPLE STREET
NEWBURYPORT, MA 01950‐2742                         P‐0049887 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODGE, SARAH A.
47 TEMPLE STREET
NEWBURYPORT, MA 01950‐2742                         P‐0052953 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODIFORD, RICKY R.
155 CLAXTON COURT
JONESBORO, GA 302381HGCP                           P‐0054833 1/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODINE, CHRISTINE M.
1055 ADAMS CIRCLE
APARTMENT 902
BOULDER, CO 80303                                  P‐0024988 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODKIN, JAMES L.
BODKIN, DONNA L.
92 WEST VANCOUVER DR
PORT TOWNSEND, WA 98368                            P‐0040687 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODNAR, GERALD W.
515 ADAMS LN
SOUTHAMPTON, NJ 08088‐9107                         P‐0028428 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 350 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 351 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BODNAR, LISA A.
22819 MCCOURTNEY RD
GRASS VALLEY, CA 95949                               P‐0028322 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODNARUK, ZENON M.
40 KINGS DRIVE
TUXEDO PARK, NY 10987‐5505                           P‐0012844 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODOH, KAREN A.
BODOH, KEITH D.
1719 PATRIOTS WAY
KENNESAW, GA 30152                                   P‐0003030 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODOH, KEITH D.
1719 PATRIOTS WAY
KENNESAW, GA 30152                                   P‐0003037 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODOH, KEITH D.
BODOH, KAREN A.
1719 PATRIOTS WAY
KENNESAW, GA 30152                                   P‐0003043 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODOH, KEITH D.
1719 PATRIOTS WAY
KENNESAW, GA 30152                                   P‐0003053 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BODOH, KEITH D.
BODOH, KAREN A.
1719 PATRIOTS WAY
KENNESAW, GA 30152                                   P‐0003060 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOEDDEKER, KARLA C.
95 MALLARD LANE
LORETTO, MN 55357                                    P‐0050347 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOEDDEKER, KARLA C.
95 MALLARD LANE
LORETTO, MN 55357                                    P‐0050393 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOEDDEKER, KAYLEN C.
95 MALLARD LANE
LORETTO, MN 55357                                    P‐0050310 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOEDEKER, RUSSELL R.
BOEDEKER, SUSAN D.
5801 NW LANDING DR
PORTLAND, OR 97229‐1080                              P‐0031584 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOEHLE SILVA, PAMELA L.
BOEHLE SILVA, CHRISTOPHER D.
4410 PIEDRA CT
ROCKLIN, CA 95677                                    P‐0029083 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOEHM, DARLENE M.
BOEHM, GREGORY E.
17321 MONROVIA RD
ORANGE, VA 22960‐3032                                P‐0031072 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOEHM, DAVID S.
685 ABERDEEN DRIVE
PLACENTIA, CA 92870                                  P‐0023276 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOEHM, THOMAS R.
3000 JACARANDA AVENUE
LAKE PLACID, FL 33852                                P‐0000247 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOELCKE, MATTHEW J.
258 FISK RD
BENTON HARBOR, MI 49022                              P‐0014094 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 351 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 352 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BOERNER, JOHN A.
3786 DAISY DRIVE
CHINO HILLS, CA 91709                             P‐0039433 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOES, DAVID F.
BOES, NOREEN E.
2065 WOVEN HEART DRIVE
HOLT, MI 48842                                    P‐0012828 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOESCHE, BARRY A.
BOESCHE, SANDRA L.
1307 FIR AVENUE N
GLENCOE, MN 55336                                 P‐0020978 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOESCHE, KURT E.
904 E. WABASH ST.
OLATHE, KS 66061                                  P‐0053374 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOESE, BRADLEY K.
553 W 1ST ST
HOISINGTON, KS 67544                              P‐0055661 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOETTCHER, CINDY
N3130 REILAND ROAD
APPLETON, WI 54913                                P‐0027661 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOFFICE, ALAN J.
710 RUSKIN DRIVE
ELK GROVE VILLAG, IL 60007                        P‐0012127 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOFFICE, ALAN J.
710 RUSKIN DRIVE
ELK GROVE VILLAG, IL 60007                        P‐0012135 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGALE, MELAKU A.
4801 OAKWOOD DR APT 1704
ODESSA, TX 79761                                  P‐0002610 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGANWRIGHT, BRENDA S.
5208 EPSOM CT
COLUMBUS, OH 43221                                P‐0041784 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGDAN CONSTRUCTION & REMODEL
BOGDAN PAJOR
1401 NORTH SMITH ST. APT. 312
PALATINE, IL 60067                                P‐0008533 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGDANOFF, EMILY R.
2611 TERRACE DRIVE
HONOLULU, HI 96822                                P‐0018901 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGDANOFF, STEVEN F.
2204 KING ARTHUR COURT
NAPLEW, FL 34112                                  P‐0028520 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGDANOFF, STEVEN F.
2204 KING ARTHUR COURT
NAPLES, FL 34112                                  P‐0028525 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGDANOVICH, CLARA
18731 STEWART CIR UNIT 3
BOCA RATON, FL 33496                              P‐0046556 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGENHAGEN, BRIAN J.
27980 371ST AVE
GEDDES, SD 57342                                  P‐0010066 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGENRIEF, ETHAN
BOGENRIEF, LARA
558 S LINDEN AVE
ELMHURST, IL 60126                                P‐0035991 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                       Page 352 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 353 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BOGERT, DAVID B.
BOGERT, JUDY L.
107 BUSWELL AVE NE
PALM BAY, FL 32907                                   P‐0047066 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGGS, DEBBY J.
BOGGS, JAMISON I.
P.O. BOX 133
MODESTO
ILLINOIS, IL 62667                                   P‐0031032 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGGS, JONATHAN D.
NO ADDRESS PROVIDED
                                                     P‐0034379 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGGS, KATHERINE LYNN
6458 RAVENSWOOD RD
RAVENSWOOOD, WV 26164                                  1085    10/29/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BOGGS, KENNETH W.
6347 GALSTON CT.
CANAL WINCHESTER, OH 43110                           P‐0004084 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGGS, LUNA I.
P.O. BOX 133
MODESTO, IL 62667                                    P‐0031029 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGGS, SARAH C.
BOGGS, ARLIE H.
P O BOX 1
738 PLUM STREET
RAYM, WA 98577                                       P‐0032492 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGGS, SARAH C.
BOGGS, ARLIE H.
P O BOX 1
738 PLUM STREET
RAYMOND, WA 98577                                    P‐0032538 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGHEAN, DOINA
8801 WEST GOLF ROAD
5H
NILES, IL 60714                                      P‐0055463 1/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGLAEV, ALEXANDRE Y.
BOGLAEV, KARA A.
801 CHELSEA COURT
OXFORD, MI 48371                                     P‐0036640 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGLE JR, JAMES G.
BOGLE, CAROLYN L.
6523 OLDE KNIGHT PKWY
COLUMBIA, SC 29209                                   P‐0021842 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGLE JR, JAMES G.
6523 OLDE KNIGHT PKWY
COLUMBIA, SC 29209                                   P‐0021848 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGLE JR, JAMES G.
BOGLE, CAROLYN L.
6523 OLDE KNIGHT PKWY
COLUMBIA, SC 29209                                   P‐0021849 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGLEY, ROGER T.
BOGLEY, JERI E.
16509 N MOCKINGBIRD LANE
NINE MILE FALLS, WA 99026‐9392                       P‐0032673 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 353 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 354 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BOGNETTI, NICOLE L.
1636 N RIVERSIDE DRIVE
MCHENRY, IL 60050                                    P‐0029106 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGUMIL, THOMAS B.
7345 WEST 85TH PLACE UNIT 3B
BRIDGEVIEW, IL 60455‐1754                            P‐0023957 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOGUN, MAGDALENA
15 WILLIAM STREET
APT 12A
NEW YORK, NY 10005                                   P‐0014954 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOHANNON, MADELINE M.
1788 CEDARWOOD DRIVE
REDDING, CA 96002                                    P‐0015721 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOHLEN, BRENT
3608 SANDPIPER DRIVE
SPRINGFIELD, IL 62711                                P‐0008976 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOHMULLER, GLORIA A.
BOHMULLER, RONALD L.
100 HEART WOOD COURT
CLAYTON, NC 27527                                    P‐0002088 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOHN, CHARLES F.
2146 S. 850 E.
BOUNTIFUL, UT 84010                                  P‐0009772 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOHN, JACQUELINE A.
2831 SE ASH STREET #3
PORTLAND, OR 97214                                   P‐0009757 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOHN, ROBERT G.
123 HERMITAGE HILLS BLVD
HERMITAGE, PA 16148                                  P‐0018238 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOI, BRIAN
6N792 SOMERSET DR
ST CHARLES, IL 60175                                 P‐0021450 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOICE, SCOTT A.
1312 JULIE COURT
REDLANDS, CA 91274                                   P‐0020672 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOILEAU, CAROL A.
5038 SE 97TH AVE
PORTLAND, OR 97266                                   P‐0020310 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOILEAU, STEVE A.
19 MARJAC WAY
MANSFIELD, MA 02048                                  P‐0038079 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOINEPALLY, VIJAY K.
535 COACHGATE CT
BALLWIN, MO 63021                                    P‐0004662 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOIS, ANDREW
701 NW 19TH STREET
APT # 404
FORT LAUDERDALE, FL 33311                              4955     4/14/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
BOIS, ANDREW
701 NW 19TH STREET
APT # 404
FORT LAUDERDALE, FL 33311                              4958     4/17/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
BOIS, ANDREW
501 NW 37TH STREET
OAKLAND PARK, FL 33309                               P‐0000667 10/20/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00


                                                                                          Page 354 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 355 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BOISSELLE, FRANCES G.
139 MICHIGAN AVE
LAWRENCE, NJ 08648                                  P‐0057898   5/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOISVERT, DENISE R.
17 STEERE ROAD
GREENVILLE, RI 02828                                P‐0006320 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOITA, ALAN J.
9163 CRANBERRY STREET
ANCHORAGE, AK 99502                                 P‐0005653 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOITA, PAMELA J.
NO ADDRESS PROVIDED
                                                    P‐0034935 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOIVIN, ANDREW T.
449 LONG HILL ROAD
GUILFORD, CT 06437                                  P‐0029449 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOJARCZUK, KAMIL
116 TREMONT ST. APT. 303
BRIGHTON, MA 02135                                  P‐0008997 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOKELMAN, RAYMOND N.
2156 DARTMOUTH GATE CT
WILDWOOD, MO 63011                                  P‐0035285 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOKICH, SARA
1220 NORTH 44TH STREET
APARTMENT 46
PHOENIX, AZ 85008                                   P‐0008921 10/29/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BOKINGKITO, ANA GIGI C.
598 WEST SOUTH ST.
MARENGO, IA 52301                                   P‐0012561 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOKOR, SIERRA Y.
145 COMMONWEALTH DRIVE
BOLINGBROOK, IL 60440                               P‐0050613 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOKSA, MARGARET
1414 INDIANA AVENUE
PALM HARBOR, FL 34683                               P‐0015199 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLA, DELCI
9350 OHARA AVE
DELHI, CA 95315                                     P‐0032133 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLA, DELCI
9350 OHARA AVE
DELHI, CA 95315                                     P‐0035934 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLA, SUKHVINDER
9350 OHARA AVE
DELHI, CA 95315                                     P‐0032142 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLA, SUKHVINDER
9350 OHARA AVE
DELHI, CA 95315                                     P‐0035942 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLAN, JOHN T.
8300 BAYVIEW LANE
MAINEVILLE, OH 45039                                P‐0041411 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLAND, JEFFREY
411 PAYNTER AVE
LEWES, DE 19958                                     P‐0008357 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLAND, JEFFREY
411 PAYNTER AVE
LEWES, DE 19958                                     P‐0008361 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 355 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 356 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BOLAND, JEFFREY
411 PAYNTER AVE
LEWES, DE 19958                                     P‐0057296 2/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLANDER, BRIAN
2875 NORWOOD PLACE
ALHAMBRA, CA 91803                                  P‐0044563 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLDEN, BRIAN K.
3410 ALEXANDER ROAD NE
APT.746
ATLANTA, GA 30326                                   P‐0041318 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLDEN, LAURIE P.
8300 VALLEY OAKS DR
N RICHLAND HILLS, TX 76182                          P‐0003424 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLDEN, LISA MARIA
1999 BOWLES AVENUE
CREEDMOOR, NC 27522                                   1832     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BOLDEN, MARY V.
1272 WEST 6TH STREET
LAUREL, DE 19956                                    P‐0030203 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLDEN, MAXIE D.
BOLDEN, NETTIE J.
1111 N LAMB BLVD
SPACE #173
LAS VEGAS, NV 89110                                 P‐0001386 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLDEN, TERRI D.
512 COLLEGE AVE EAST
WIGGINS, MS 39577                                   P‐0050485 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLDEN, THOMAS J.
6932 CLARK RD
BLACKSHEAR, GA 31516                                P‐0024993 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLDEN, THOMAS J.
6932 CLARK RD.
BLACKSHEAR, GA 31516                                P‐0024995 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLDIN, ROBERT J.
2535 SHELLBACK ROAD
ARMAGH, PA 15920                                    P‐0044619 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLDING, FRED S.
4419 ARBOR TRAIL
4419 ARBOR TRAIL
COHUTTA, GA 30710                                   P‐0031306 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLDING, FRED S.
4419 ARBOR TRAIL
COHUTTA, GA 30710                                   P‐0031325 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLDING, FRED S.
4419 ARBOR TRAIL
COHUTTA, GA 30710                                   P‐0031330 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLDS, ADOLPHUS
2612 CARSON WAY
ANTIOCH, CA 94531                                   P‐0025422 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLDT, RICHARD D.
705 N. UNIVERSITY AVE.
BEAVER DAM, WI 53916                                P‐0021207 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLEK, ROBERT
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0027053 11/13/2017   TK Holdings Inc., et al .                  $600,000.00                                                                                  $600,000.00
                                                                                         Page 356 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 357 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BOLEN, JOANN
211 N. WATERFIELD DR.
CLINTON, KY 42031                                  P‐0034766 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLEN, JUSTIN T.
5555 SPRING VALLEY RD APT 211
DALLAS, TX 75254                                   P‐0057622   3/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLEN, SHAUN T.
580 ROYAL SPRINGS DRIVE
SPRINGBORO, OH 45066                               P‐0041332 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLES, MICHAEL K.
5016 WEST WASHINGTON BLVD APT
LOS ANGELES, CA 90016                              P‐0021862 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLES, PATRICK J.
635 38TH CT
VERO BEACH, FL 32968                               P‐0010679 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLES, SHERYL A.
2509 CR 582
BRAZORIA, TX 77422                                 P‐0025998 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLGER, LAURA J.
WILSON, GREGORY W.
BEARDOGSTUDIO BUISNESS CLOSED
199 SHADY GLEN LN
BOONE, NC 28607                                    P‐0057024   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLGRIN, PH.D., STEVEN L.
3038 SE 119TH AVE
PORTLAND, OR 97266‐1616                            P‐0051376 12/27/2017   TK Holdings Inc., et al .                     $521.34                                                                                       $521.34
BOLIN, DEBORAH L.
P.O. BOX 439
MERTZON, TX 76941                                  P‐0023738 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLIN, REBECCA V.
7330 172ND ST SW
EDMONDS, WA 98026                                  P‐0042254 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLING, JAMES T.
4025 HILLSIDE DR
LEXINGTON, KY 40514                                P‐0028714 11/19/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BOLING, JESSICA N.
RAMOS, JOSE L.
4161 ACACIA AVE
PICO RIVERA, CA 90660                              P‐0054336 1/10/2018    TK Holdings Inc., et al .                     $750.00                                                                                       $750.00
BOLING, JESSICA N.
4161 ACACIA AVE
PICO RIVERA, CA 90660                              P‐0054655 1/13/2018    TK Holdings Inc., et al .                     $350.00                                                                                       $350.00
BOLING, ROSE M.
4161 ACACIA AVE
PICO RIVERA, CA 90660                              P‐0054665 1/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLIO, FREDERICK M.
24 HEMLOCK DRIVE
FRANKLIN, NJ 07416                                 P‐0050151 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLL, ROBBIE J.
711 DAKOTA CT
DRAYTON, ND 58225‐4708                             P‐0018112 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLLAN, JOHN
11248 TANGELO TER
BONITA SPRINGS, FL 34135                           P‐0035144 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 357 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 358 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BOLLEN, JONATHAN D.
64 BROADWAY ST.
WESTFORD, MA 01886                                  P‐0016390 11/5/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BOLLENBACHER, RICK E.
21660 CASA MONTE CT
BOCA RATON, FL 33433‐3031                           P‐0023031 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLLES, RICHARD
1005 HIGHLAND DRIVE
FAYETTEVILLE, TN 37334                                4870     3/1/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
BOLLES, RICHARD
1005 HIGHLAND DRIVE
FAYETTEVILLE, TN 37334                              P‐0050126 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLLES, SHERRALYN
5309 PACIFIC TERRACE CT
CASTRO VALLEY, CA 94552                             P‐0019902 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLLETTINO, LAURA A.
609 CLOVERDALE
ANN ARBOR, MI 48105                                 P‐0011482 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLLING, JAMES P.
10102 DEERWOOD CLUB RD.
JACKSONVILLE, FL 32256                              P‐0008831 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLLINGER, KAREN N.
840 STATE ROAD 128
GLENWOOD CITY, WI 54013                             P‐0047047 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLNSTEIN, ANDREA C.
941 NEWELL RD
PALO ALTO, CA 94303                                 P‐0032742 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLOGNINI, LOUIS T.
BOLOGNINI, KRISTIN V.
10245 NORTH RANGE LINE COURT
MEQUON, WI 53097                                    P‐0008607 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLOGNINI, LOUIS T.
10245 NORTH RANGE LINE COURT
MEQUON, WI 53092                                    P‐0008845 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLOS, CHRISTINE
7922 W FLETCHER ST
ELMWOOD PARK, IL 60707‐1032                         P‐0051048 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLSER, ROGER
BOLSER, THERESA M.
1604 LAUGHRIDGE DTIVE
CARY, NC 27511                                      P‐0002005 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLT, MELODY
175‐38 137TH AVE
JAMAICA, NY 11434                                   P‐0004920 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLT, MELODY
175‐38 137TH AVE
JAMAICA, NY 11434                                   P‐0023918 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLT, MICHAEL L.
GUTIERREZ, JOHN C.
1314 E. PALM LN.
PHOENIX, AZ 85006                                   P‐0006556 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLTEN, RHONDA G.
BOLTEN, JOHN F.
14032 3RD AVENUE WEST
EVERETT, WA 98208                                   P‐0017800 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 358 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 359 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BOLTON JR., KEITH E.
25216 LATHRUP ST
SOUTHFIELD, MI 48075                                P‐0036676 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLTON, HOUSTON L.
1750 E 74TH ST
CHICAGO, IL 60649‐3134                              P‐0026311 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLTON, LINN R.
20263 SW 86TH LOOP
DUNNELLON, FL 34431                                 P‐0002237 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLTON, NICOLE L.
5424 400TH ST SE
IOWA CITY, IA 52240                                 P‐0017181 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLTON, NICOLE L.
5424 400TH ST SE
IOWA CITY, IA 52240                                 P‐0017207 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLTRALIK, FABIAN
112 FILE DRIVE
BECKLEY, WV 25801‐7112                              P‐0028512 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLTRALIK, FABIAN
112 FILE DRIVE
BECKLEY, WV 25801‐7112                              P‐0032734 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLVIN, BRITTANY A.
BOLVIN, JOHN M.
10959 DEL PRADO DR E
LARGO, FL 33774                                     P‐0047260 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLYANATZ, MARSHA
263 SO. NINTH ST.
GROVER BEACH, CA 93433                              P‐0052983 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOLYANATZ, MARSHA
263 SO. NINTH ST.
GROVER BEACH, CA 93433                              P‐0054953 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOMAN, LINDA B.
104 GREMAR DR.
HOLLY SPRINGS, NC 27540                             P‐0035054 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOMAR, GARY A.
16738 W SHERIDAN ST
GOODYEAR, AZ 85395                                  P‐0008070 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOMAR, ODISLEN J.
1645 FORT PRINCE BLVD
WELLFORD, SC 29385                                  P‐0053230 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOMAY, GERALD G.
112 WASHINGTON LK
BROOKLYN, MI 49230                                  P‐0017003 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOMAY, GERALD G.
112 WASHINGTON LK
BROOKLYN, MI 49230                                  P‐0017004 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOMAY, GERALD G.
112 WASHINGTON LK
BROOKLYN, MI 49230                                  P‐0026120 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOMBACI JR, LOUIS
64 SCOTCH CAP ROAD UNIT 141
QUAKER HILL, CT 06375                               P‐0017274 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOMBET, RICHARD A.
CAPPEL, T. J.
1601 MONTERREY DRIVE
GARLAND, TX 75042                                   P‐0003359 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 359 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 360 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BOMMARITO, JOSEPH H.
P.O. BOX 3643
PENSACOLA
, FL 32516                                        P‐0045889 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONANSINGA, ALLISON
BONANSINGA, JON
1285 AMARANTH DR
NAPERVILLE, IL 60564                              P‐0007063 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONAPARTE, RUTHVEN
2901 NW 126TH AVE
UNIT 2‐419
SUNRISE, FL 33323                                 P‐0000875 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOND JR., TERRY L.
2224 WIDEVIEW DR.
COVINGTON, KY 41011                               P‐0003942 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOND, CHERYL A.
8483 WOODSTOCK DRIVE
GREENWOOD, LA 71033                               P‐0037183 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOND, DAVID F.
BOND, NINA S.
20697 W MEADOWBROOK AVE
BUCKEYE, AZ 85396                                 P‐0019403 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOND, DAVID F.
BOND, NINA S.
20697 W MEADOWBROOK AVE
BUCKEYE, CA 85396                                 P‐0019405 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOND, DAVID R.
BOND, MARGARET H.
225 WINTERBURY DRIVE
CANTON, GA 30114 1234                             P‐0027451 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOND, JAMI J.
BOND, DAVID J.
452 W. PLAYER DRIVE
PUEBLO WEST, CO 81007                             P‐0054711 1/14/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOND, KERRY S.
8483 WOODSTOCK DRIVE
GREENWOOD, LA 71033                               P‐0037303 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOND, WENDELL M.
232 LINCOLN COURT
STOCKTON, CA 95207                                P‐0018051 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOND, WILLO D.
1720 UMSTEAD ST.
CHARLOTTE, NC 28205                               P‐0040831 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONDA, NAINE
BONDA, NADINE
EDUCATIONAL CONSULTANT
106 FOSTER STREET
CAMBRIDGE, MA 02138                               P‐0021228 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONDI, KURT S.
9298 DAMES ROCKET PLACE
LAS VEGAS, NV 89148                               P‐0001294 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONDI, KURT S.
9298 DAMES ROCKET PLACE
LAS VEGAS, NV 89148‐4805                          P‐0001297 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                       Page 360 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 361 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BONDRA, JOHN A.
NO ADDRESS PROVIDED
                                                     P‐0024176 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONDRA, JOHN A.
NO ADDRESS PROVIDED
                                                     P‐0024185 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONDRA, JOHN A.
434 LONGSPUR RD
CLEVELAND, OH 44143‐3716                             P‐0025012 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONDS CLAYTON, TARSHE L.
5249 MILLERS GLEN LN
MEMPHIS, TN 38125                                    P‐0033344 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONDS, DALE
199 MENANDS RD
LOUDONVILLE, NY 12211                                P‐0046667 12/26/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BONDS, DALE R.
199 MENAND RD
LOUDONVILLE, NY 12211                                P‐0056280 1/31/2018    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BONDS, TRAVIS A.
7401 ORCHARDHILL DR
RICHMOND, VA 23234                                   P‐0024352 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONE, CHARLES R.
2632 SAN ANTONIO DRIVE
MILTON, FL 32583                                     P‐0003863 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONE, RENAY
905 MISSION HILL RD.
BOYNTON BEACH, FL 33435                              P‐0028336 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONER, MAUREEN M.
14203 SAWMILL COURT
PHOENIX, MD 21131                                    P‐0041395 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONER, MICHELE
1914 SHADES CLIFF TERRACE
UNIT C
BIRMINGHAM, AL 35216                                 P‐0039928 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONES, HEAVEN A.
16048 SAINT LOUIS
MARKHAM, IL 60428                                    P‐0052005 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONES, KIMBERLY N.
8026 WEST 44TH STREET
LITTLE ROCK, AR 72204                                P‐0019243 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONES, KIMBERLY N.
8026 WEST 44TH STREET
LITTLE ROCK, AR 72204                                P‐0019254 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONES, KIMBERLY N.
8026 WEST 44TH STREET
LITTLE ROCK, AR 72204                                P‐0019305 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONES, LARRY
8026 WEST 44TH STREET
LITTLE ROCK, AR 72204                                P‐0019228 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONESS, ROBERT L.
BONESS, PATRICIA D.
341 W PRAIRIE ST
COLUMBUS
, WI 53925                                           P‐0048225 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 361 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 362 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BONETTO, JUSTIN J.
175 GOLDEN HIND PASSAGE
CORTE MADERA, CA 94925                             P‐0056203 1/30/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONEY, ANTONIO C.
12305 JUSTICE PLACE
GLENN DALE, MD 20769                                 4394      12/26/2017      TK Holdings Inc.                           $457.48                                                                                       $457.48
BONEY, BRIAN A.
316 5TH AVE.
BELMAR, NJ 07719                                   P‐0032910 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONFANT, SAMUEL E.
10787 GOODWOOD BLVD
BATON ROUGE, LA 70815                              P‐0050242 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONFANTI, SAMUEL E.
10787 GOODWOOD BLVD
BATON ROUGE, LA 70815                              P‐0049096 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONGIORNI, ANTHONY
49 AUDUBON ST.
SPRINGFIELD, MA 01108                              P‐0006927 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONIFACE, LESLEY C.
35 TORREMOLINOS DRIVE
RANCHO MIRAGE, CA 92270                            P‐0040720 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONIFER, THOMAS
BONIFER, THOMAS
9441 YORK WOODS
SALINE, MI 48176                                   P‐0056362    2/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONILLA, CESAR M.
1750 GROVE DRIVE
CLEARWATER, FL 33759                               P‐0000353 10/19/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
BONILLA, CESAR M.
BONILLA, DIEGO A.
1750 GROVE DRIVE
CLEARWATER                                         P‐0000357 10/19/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
BONILLA, CESAR M.
GERMOSEN, MARY E.
1750 GROVE DRIVE
CLEARWATER, FL 33759                               P‐0000376 10/19/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BONILLA, CESAR M.
RAMBARAN, RYAN
1750 GROVE DRIVE
CLEARWATER, FL 33759                               P‐0000378 10/19/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
BONILLA, DORIS
1043 HARDING ST APT 2
UNIONDALE, NY 11553                                P‐0052489 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONILLA, DORIS
1043 HARDING ST
APT 2
UNIONDALE, NY 11553                                P‐0052962 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONILLA, JUANA Y.
RAMIREZ, JEANCARLOS
3050 GRAND CONCOURSE APT 4D
BRONX, NY 10458                                    P‐0006192 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONILLA, NANETTE
6912 SHADY PLACE
TAMPA, FL 33634                                      3800      12/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                          Page 362 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 363 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BONILLAS, PAULA J.
428 WOODHAVEN
INGLESIDE, TX 78362                                  P‐0041782 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONITATA, LORI
12450 DAIRY LANE
AUBURN, CA 95603                                     P‐0027891 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONIVEL, LATOYA P.
14041 S OREGON DR
PLAINFIELD, IL 60544                                 P‐0021535 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONN, CAROL A.
2801 LAFAYETTE DR
ROWLETT                                              P‐0035511 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONN, JOHN P.
3420 N ADRIANNE WAY
FLAGSTAFF, AZ 86004                                  P‐0030139 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONNELL, JOHN
326 RUIDOSA DOWNS
HELOTES, TX 78023                                    P‐0023121 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONNELL, MARGARET
941 NOWAK RD
CANTONMENT, FL 32533                                 P‐0029904 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONNER, ALAN E.
BONNER, MARLENA E.
737 PARKWEST BLVD
SAGINAW, TX 76179                                    P‐0003525 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONNER, CLYDE
P.O. BOX 208
SHERMAN, CT 06784                                    P‐0008465 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONNER, KATHLEEN K.
1212 SHAFTER AVE.
PACIFIC GROVE, CA 93950                              P‐0016484 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONNER, MELANIE
SMITH, BRYAN
513 CARRIAGE DR. 1F
WEST CHICAGO, IL 60185                               P‐0011315 10/31/2017   TK Holdings Inc., et al .                    $5,200.00                                                                                    $5,200.00
BONNER, PORTIA
29131 GERTRUDE CT
INKSTER, MI 48141                                      4678     1/11/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
BONNER, PORTIA D.
NO ADDRESS PROVIDED
                                                     P‐0054411 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONNER, PORTIA D.
29131 GERTRUDE COURT
INKSTER, MI 48141                                    P‐0055747 1/24/2018    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BONNER, ROBERT W.
29659 ALDER PLACE
SEDRO WOOLLEY, WA 98284                              P‐0016376 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONNER‐BENNETT, GWENDOLYN M.
1558 ELLA T GRASSO BLVD
NEW HAVEN, CT 06511                                  P‐0004988 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONNETTE, HERMAN
3105 N STEVENDALE RD
BATON ROUGE, LA 70819                                P‐0026589 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONNETTE, LAURA L.
15 WESTSIDE DRIVE APT 110
N GROSVENORDALE, CT 06255                            P‐0008360 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 363 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 364 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BONNETTE, MICHAEL N.
15 WESTSIDE DRIVE APT 110
N GROSVENORDALE, CT 06255                            P‐0008351 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONNEVILLE, GAYLE A.
3231 PIERCE ST. NE
MINNEAPOLIS, MN 55418                                P‐0036513 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONNEY, MARY E.
5001 ALAMO MINE TRAIL
LAS CRUCES, NM 88011                                 P‐0003766 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONO, DAVID
15 HOMESTEAD ST
WABAN, MA 02468                                      P‐0009155 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONO, DAVID
HAPPE, HOLLY
15 HOMESTEAD STREET
WABAN, MA 02468                                      P‐0009158 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONOFF, BRANDON M.
12 OLD WOODS ROAD
BROOKFIELD, CT 06804                                 P‐0027857 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONOFF, CRAIG I.
12 OLD WOODS ROAD
BROOKFIELD, CT 06804                                 P‐0027758 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONOFF, CRAIG I.
12 OLD WOODS ROAD
BROOKFIELD, CT 06804                                 P‐0027910 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONURA, MICHAEL E.
93 FOSTERTOWN ROAD
NEWBURGH, NY 12550                                   P‐0011399 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONVICINO, LOIS A.
BONVICINO, DON L.
61115 ROPP LN. BEND OR 97702
                                                     P‐0045345 12/23/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
BONVICINO, LOIS A.
BONVICINO, DON L.
61115 ROPP LN. BEND OR 97702
                                                     P‐0045346 12/23/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
BONWITT, MAURA
1054 ANNA KNAPP BLVD.
2A
MOUNT PLEASANT, SC 29464                             P‐0056353   2/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BONZELLA, MATTHEW J.
BONZELLA, CHRISTINA A.
2714 BRADBURY COURT
DAVIDSONVILLE, MD 21035                              P‐0009613 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOGREN, TERRY L.
458 HIGHTVIEW AVE
ELMHURST, IL 60126‐2226                              P‐0032242 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOK, RALPH M.
1470 S. QUEBEC WAY STE 184
DENVER, CO 80231‐2661                                P‐0004692 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOK, RALPH M.
1470 S. QUEBEC WAY STE 184
DENVER, CO 80231‐2661                                P‐0057245 2/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOKATAUB, SUSAN E.
9 MICHAELS WAY
WESTERLY, RI 02891                                   P‐0017556 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 364 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 365 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BOOKBINDER, MAXINE K.
10653 KENRIDGE DRIVE
BLUE ASH, OH 45242                                  P‐0001439 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOKER, BONITA S.
252 DEROSA DRIVE
HAMPTON, VA 23666                                   P‐0051053 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOKER, BONITA S.
252 DEROSA DR
HAMPTON, VA 23666                                   P‐0051188 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOKER, BONITA S.
252 DEROSA DR
HAMPTON, VA 23666                                   P‐0051253 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOKER, DAMIEN BOOK J.
1500 FREESTONE DR
PFLUGERVILLE, TX 78660                              P‐0001503 10/22/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BOOKER, DERRICK O.
3012 SAVANNAH LANE
                                                    P‐0000100 10/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOKER, GEORGE B.
8746 ANDORA DRIVE
MIRAMAR, FL 33025                                   P‐0000390 10/19/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BOOKER, LORENA G
690 LAKESIDE DR
ROCK HILL, SC 29730                                   315       10/20/2017      TK Holdings Inc.                           $500.00                                                                                       $500.00
BOOKER, QUINDLE
BOOKER, QUINDLE
7258 S HARVARD AVE
CHICAGO, IL 60621                                   P‐0033961 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOKER, TYRONE G.
5711 W AUER AV.
MILWAUKEE, WI 53216                                 P‐0056833    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOKLEINER, MARK C.
207 KEY GARDEN DRIVE
CORAOPOLIS, PA 15108                                  1889      11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
BOOKLEINER, MARK C.
BOOKLEINER, TRACY L.
207 KEY GARDEN DRIVE
CORAOPOLIS, PA 15108                                P‐0016436 11/5/2017      TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
BOOKLEINER, MARK C.
207 KEY GARDEN DRIVE
CORAOPOLIS, PA 15108                                P‐0034642 12/2/2017      TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
BOOMER, JOANNE P.
BOOMER, PAUL M.
4756 ROEMER ROAD
COLUMBIA, MO 65202                                  P‐0048744 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOMER, PAUL M.
BOOMER, JOANNE P.
4756 ROEMER ROAD
COLUMBIA, MO 65202                                  P‐0048740 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOMHOWER, JUDSON P.
3116 DWIGHT STREET
SAN DIEGO, CA 92104                                 P‐0024760 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONE, ADRIANNE
BOONE, ADRIANNE C.
4742 EAST ADAMS CT.
NEW ORLEANS, LA 70128                               P‐0048914 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 365 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 366 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BOONE, ARIA B.
344 SANTA ROSALIA DR.
SAN DIEGO, CA 92114                                   P‐0049406 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONE, ARIA B.
344 SANTA ROSALIA DR.
SAN DIEGO, CA 92114                                   P‐0049867 12/27/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
BOONE, BRUCE B.
45379 ESCALANTE CT
TEMECULA, CA 92592                                    P‐0019670 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONE, CAROL L.
1021 EUCLID AVE
LEHIGH ACRES, FL 33972                                P‐0032846 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONE, CHERYL A.
484 HARRISON WOODS COURT
CINCINNATI, OH 45244                                  P‐0007312 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONE, CONSTANCE M.
7134 THIMBLEWOOD WAY
COLUMBUS, GA 31904                                    P‐0014227 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONE, CONSTANCE M.
7134 THIMBLEWOOD WAY
COLUMBUS, GA 31904                                    P‐0014234 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONE, DENISE Y.
837 WEST 109TH PLACE
LOS ANGELES, CA 90044                                 P‐0031476 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONE, ERIK
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043653 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONE, ERIK
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                       P‐0044035 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BOONE, FARRAH
1981 LEMONWOOD ROAD
CHESAPEAKE, VA 23323                                    1039    10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BOONE, HAROLD D.
MOCCALDI, LEANDRA K.
2025 W. WALL ST
JANESVILLE, WI 53548                                  P‐0048745 12/26/2017   TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
BOONE, JESSICA A.
3201 S. STATE STREET #2273
CHICAGO, IL 60616                                     P‐0023060 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONE, KARYN J.
45379 ESCALANTE CT
TEMECULA, CA 92592                                    P‐0019701 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONE, STANLEY E.
5919 RADECKE AVE.
APT. H
BALTIMORE, MD 21206‐3933                              P‐0009166 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONSHAFT, PETER L.
232 STEWART AVE.
GARDEN CITY, NY 11530                                 P‐0025991 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONSHAFT, PETER L.
232 STEWART AVE.
GARDEN CITY, NY 11530                                 P‐0025993 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 366 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 367 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BOONSHAFT, PETER L.
232 STEWART AVE.
GARDEN CITY, NY 11530                                P‐0025996 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONSTRA, ROSS M.
BOONSTRA, ALISA A.
8227 DREXEL CT
EDEN PRAIRIE, MN 55347                               P‐0025728 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOONSTRA, TJEBBO E.
BOONSTRA, MARTHA K.
2482 SADDLEBACK DRIVE
CASTLE ROCK, CO 80104                                P‐0026660 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOTH, ALEXANDER C.
860 STANDISH AVENUE
WESTFIELD, NJ 07090‐3071                             P‐0007095 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOTH, BRENDA L.
ALLY CAR FINANCE
                                                     P‐0034092 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOTH, LINDA A.
BOOTH, DALE A.
5427 FARQUHAR LANE
DALLAS, TX 75209                                     P‐0003076 10/24/2017   TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
BOOTH, STEPHEN H.
BOOTH, ANN K.
9BROOKSIDE AVE
BERKELEY, CA 94705                                   P‐0025873 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOTHE, JOHN G.
3192 SPERRYS RUN ROAD
RIO, WV 26755                                        P‐0028516 11/19/2017   TK Holdings Inc., et al .                     $150.00                                                                                       $150.00
BOOTHE, JUDITH A.
THE J TRUST
4590 CITATION CT
BATAVIA, OH 45103‐9210                               P‐0021942 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOTHE, LINDA F.
P O BOX 56
MIDLOTHIAN, TX 76065                                 P‐0040588 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOTHE, TOMMY
622 GREENE DRIVE
LEBANON, TN 37087                                    P‐0012773 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOTHE, TOMMY
622 GREENE DRIVE
LEBANON, TN 37087                                    P‐0014631 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOOZER, LESLIE P.
BOOZER, ANTHONY G.
141 SANDPIT CT.
LEESVILLE, SC 29070                                  P‐0055000 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOQUET, OHSIK S.
BOQUET, GEORGE P.
6 BERNARD ROAD
BROCKTON, MA 02302                                   P‐0037973 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORAH, GAYLE
1255 JOHN E SULLIVAN ROAD
BYRON, GA 31008                                      P‐0019317 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORAH, GAYLE K.
1255 JOHN E SULLIVAN ROAD
BYRON, GA 31008                                      P‐0019314 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 367 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 368 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BORAIZIA, JAMES M.
246 HUMPHREY ST APT2
SWAMPSCOTT, MA 01907                                P‐0048957 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORAWSKI, HENRY J.
112 LOIS DRIVE
PEARL RIVER, NY 10965                               P‐0005449 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORAWSKI, HENRY J.
112 LOIS DRIVE
PEARL RIVER, NY 10965                               P‐0005612 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORCHERS, HENRY J.
BORCHERS, NANCY
3 TEMPLER WAY
HAZLET, NJ 07730                                    P‐0010824 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORCHERT, SHELBY M.
1609 SW SMITH ST
BLUE SPRINGS, MO 64015                              P‐0055458 1/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORDEAU, ANNE M.
BORDEAU JR, JOHN J.
W7046 COUNTY RD JJ
HORTONVILLE, WI 54944                               P‐0032769 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORDEAUX, MICHELLE
BORDEAUX, JAMES
760 MORGAN LANE
PAHRUMP, NV 89060                                   P‐0010228 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORDEN, KYMBREYNN L.
91530 HORSE CREEK ROAD
MCKENZIE BRIDGE
, OR 97413                                          P‐0010943 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORDEN, ROSS
CHU, JUMAY
924 COMFORT ROAD
SPENCER, NY 14883                                   P‐0017162 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORDENAVE, TIMOTHY D.
NO ADDRESS PROVIDED
                                                    P‐0049809 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORDER, CHERYL A.
4180 W TURKEY LN
TUCSON, AZ 85742                                    P‐0016497 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORDERRE, LYNNE B.
949 PORTESUELLO AVE.
SANTA BARBARA, CA 93101                             P‐0050431 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORDOGNA, MARTHA C.
1501 FLAGSTONE LANE
APARTMENT 208
INDIAN TRAIL, NC 28079                              P‐0002332 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORDOVSKY, CHRISTOPHER J.
BORDOVSKY, CHRISTOL J.
1463 CANYON BROOK
SAN ANTONIO, TX 78248                               P‐0007721 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORDOVSKY, CHRISTOPHER J.
BORDOVSKY, CHRISTOL J.
1463 CANYON BROOK
SAN ANTONIO, TX 78248                               P‐0007732 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 368 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 369 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BORDOVSKY, CHRISTOPHER J.
BORDOVSKY, CHRISTOL J.
1463 CANYON BROOK
SAN ANTONIO, TX 78248                               P‐0007866 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORDT, WILLIAM R.
3908 MCGARRY DRIVE
LEXINGTON, KY 40514                                 P‐0049419 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOREE, VIRGINIA A.
182 THOROUGHBRED RD
WOODBINE, GA 31569                                  P‐0004282 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOREL, SUZANNE E.
1521 CLOVER DRIVE
LAKE CHARLES, LA 70607                              P‐0013549 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORELLI, MILLIE J.
8002 QUIRT ST.
SAN ANTONIO, TX 78227                               P‐0047686 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORENGASSER, VICTORIA
BORENGASSER, TORI
3429 BELLEVUE AVE
APT 409
LOS ANGELES, CA 90026                               P‐0055928 1/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORENSTEIN, NATALIE
4849 N. MARLBOROUGH DRIVE
WHITEFISH BAY, WI 53217                             P‐0018255 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORGGREEN SR., TIMOTHY J.
609 GETTYSBURG LANE
FREDERICKSBURG, VA 22407                            P‐0034502 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORGGREEN, MARY D.
609 GETTYSBURG LANE
FREDERICKSBURG, VA 22407`                           P‐0034499 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORGHEIAN, SHIVA
28492 LAS ARUBAS
LAGUNA NIGUEL, CA 92677                             P‐0034569 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORGIA, JOSEPH
2615 S. JESSUP STREET
PHILADELPHIA, PA 19148                              P‐0011452 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORGMEIER, GEOFFREY A.
18698 WHITEHORSE CT
OREGON CITY, OR 97045                               P‐0050236 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORGSTADT, MARY LISA
BORGSTADT, BRIAN
26448 161ST AVENUE SE
COVINGTON, WA 98042                                 P‐0020179 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORING, DAVID E.
BORING, ELNORE J.
523 PARKVIEW LN
HANOVER, PA 17331                                   P‐0024839 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORING, NANCY I.
3558 SOUTH MAIN STREET ROAD
BATAVIA, NY 14020                                   P‐0009528 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORIS, ALAN C.
22 WIMBLEDON DR
RANCHO MIRAGE, CA 92270                             P‐0032088 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORIS, ZACHARY P.
1515 N. REDHAWK DR
PERRYSBURG, OH 43551                                P‐0035837 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 369 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 370 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BORISOUTH, LISA
1319 BELL STREET
SACRAMENTO, CA 95825                               P‐0044315 12/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORKE, SUSAN
4102 38TH STREET NW
WASHINGTON, DC 20016                               P‐0038805 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORKUS, VIVIAN M.
855 N 1ST STREET
ROCKFODD, IL 61107                                 P‐0026824 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORMAN, JOHN
915 KLISH WAY
DEL MAR, CA 92014                                    2338      11/12/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BORMANN, KEVIN A.
1875 WARRIOR DRIVE
MENDOTA HEIGHTS, MN 55118                          P‐0014944 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORN, DWIGHT T.
1419 WEST WIND DRIVE
EVANSVILLE, IN 47712                               P‐0033541 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORN, TRACY L.
65457 CALVIN CENTER RD
CASSOPOLIS, MI 49031                               P‐0037699 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORNEMAN, BRENT
SCHOELER, MARIA
101 ASHLEY CIRCLE
LANSDALE, PA 19446                                 P‐0034962 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORNHOFT, JESSICA R.
10030 LITCHFIELD STREET
PEYTON, CO 80831                                   P‐0029799 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORNHOFT, KEVIN A.
BORNHOFT, SHERRI K.
10030 LITCHFIELD STREET
PEYTON, CO 80831                                   P‐0029803 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORNHOFT, KEVIN A.
BORNHOFT, SHERRI K.
10030 LITCHFIELD STREET
PEYTON, CO 80831                                   P‐0029809 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORNHOP, LORRAINE R.
4228 WEATHERTON PL
ST CHARLES, MO 63304                               P‐0044483 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORNO, JEAN‐ROBERT
8886 WINDSOR POINTE DR
ORLANDO, FL 32829                                  P‐0036382 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORNSTEIN, ANDREW L.
1258 E DRIGGS AVE
SALT LAKE CITY, UT 84106                           P‐0033602 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORNSTEIN, ATHENA J.
P.O. BOX 133
CHEHALIS, WA 98532                                 P‐0051452 12/27/2017     TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
BORODKIN, ROSALIND
13‐18 PLAZA ROAD
FAIR LAWN, NJ 07410                                P‐0007591 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOROS, DREW P.
759 GLENHURST RD.
WILLOWICK, OH 44095                                P‐0053650    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 370 of 3871
                                                 Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 371 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BOROS, MAUREEN D.
759 GLENHURST RD.
WILLOWICK, OH 44095                                   P‐0053651    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOROSKY, RICK B.
3401 SE CASCADIA WAY
HOBE SOUND, FL 33455                                  P‐0006267 10/27/2017     TK Holdings Inc., et al .                    $2,750.00                                                                                    $2,750.00
BOROUMAND, ABDOLRASHID
P.O. BOX 1719
SAN JUAN CAPISTR, CA 92693‐1719                       P‐0030869 11/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOROUMAND, HAMID
P.O. BOX 1719
SAN JUAN CAPISTR, CA 92693‐1719                       P‐0030874 11/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOROWSKI, COLLEEN
BOROWSKI, COLLEEN
#4053
W HOWARD
GREENFIELD, WISCONSIN 53221                           P‐0004600 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOROWSKI, TERI
4445 EL MAR DRIVE, APT 408
FT LAUDERDALE, FL 33308                               P‐0014185 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORREGO, ELVIS
BORREGO, MARY L.
901 SW 62 AVE
MIAMI, FL 33144                                       P‐0029505 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORREGO, MARY L.
BORREGO, ELVIS
901 SW 62 AVE
MIAMI, FL 33144                                       P‐0029508 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORREGO, ROGER J.
CORDELL, JAMEE A.
550 S NELSON STREET
LAKEWOOD, CO 80226                                    P‐0049575 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORRELLI, DARRYL
339 MEADOWVIEW DRIVE
TRAPPE, PA 19426                                      P‐0034605 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORRELLI, DARRYL
339 MEADOWVIEW DRIVE
TRAPPE, PA 19426                                      P‐0034624 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORRELLI, JOHN S.
BORRELLI, MELISSA
1315 NEWTON DRIVE
WOODLAND, CA 95776                                    P‐0032005 11/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORRELLI, MELISSA
1315 NEWTON DRIVE
WOODLAND, CA 95776                                    P‐0032003 11/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORRERO, ALFONSO A.
BORRERO, KAREN E.
3609 BEECH TREE DRIVE
ORLANDO, FL 32835                                     P‐0033226 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORROEL, RAMIRO R.
THE LAW OFFICES OF NIGEL BURNS
800 WEST 1ST STREET, SUITE #401‐12
LOS ANGELES, CA 90012                                   4386      12/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BORROEL, RAMIRO R.
800 WEST 1ST STREET #401‐12
LOS ANGELES, CA 90012                                 P‐0047478 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                             Page 371 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 372 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BORROEL, RAMIRO R.
800 W. 1ST STREET, #401‐12
LOS ANGELES,, CA 90012                              P‐0048331 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORROK, RONNY
BORROK, PETER
2118 PINECREST MANOR LANE
SAINT LOUIS, MO 63122‐2100                          P‐0033048 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORROR, KAY E.
333 CEDAR RIDGE RD
OZARK, MO 65721                                     P‐0028559 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORROR, LINDA D.
BORROR JUNIOR, EVERETT E.
158 CABIN LANE
MOUNT JACKSON, VA 22842‐2989                        P‐0040781 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORSE, MICHAEL C.
P.O.BOX 4401
PETALUMA, CA 94954                                  P‐0031620 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORSOOK, LANA
10430 WILSHIRE BOULEVARD #1503
LOS ANGELES, CA 90024                                 1815     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BORT, BARRY D.
ESTATE OF BARRY D BORT, DEC
421 SPRINGVIEW LN
PHOENIXVILLE, PA 19460                              P‐0024415 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORTKO, BRENDA G.
BORTKO, LAWRENCE J.
22201 118TH ST
BRISTOL, WI 53104                                   P‐0027816 11/17/2017   TK Holdings Inc., et al .                   $27,000.00                                                                                   $27,000.00
BORTNEM, NATHAN R.
212 CRESTVIEW DR
NEWBERG, OR 97132                                   P‐0015825 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORTOLETTO, JOSEPH H.
493 PARSEGHIAN PL.
MANTENO, IL 60950                                   P‐0005967 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORTON, CECILIA E.
2993 HUBBARD RD
YOUNGSTOWN, OH 44505‐2343                           P‐0024987 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORTON, JAMES F.
2993 HUBBARD RD
YOUNGSTOWN, OH 44505‐2343                           P‐0025139 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORTZ, ALFRED B.
1312 FOXBORO DR
MONROEVILLE, PA 15146                               P‐0009489 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORTZ, SUSAN G.
1312 FOXBORO DR
MONROEVILLE, PA 15146                               P‐0009480 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BORYS, LAWRENCE
121 N. MAPLE DR.
BEVERLY HILLS, CA 90210                             P‐0040853 12/15/2017   TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
BOS, DIANA M.
330 TELLICO ROAD
CANTON, GA 30115                                    P‐0046513 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSACK, KAREN A.
120 MANOR VIEW DR
MANOE, PA 15665                                     P‐0033293 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 372 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 373 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BOSARGE, CHARLES A.
8645 EAST WARNER ST.
BAYOU LA BATRE, AL 36509                          P‐0030472 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSEMAN, LATRICIA F.
4424 SILVERTON ROAD
AUGUSTA, GA 30909                                 P‐0005296 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSHOLD, DEREK J.
5115 NE 23RD AVE. UNIT 2302
PLEASANT HILL, IA 50327                           P‐0032766 11/28/2017   TK Holdings Inc., et al .                     $566.64                                                                                       $566.64
BOSKO, JAMES G.
BOSKO, ELISABET H.
9909 SECRETARIAT DRIVE
GOSHEN, KY 40026/9700                             P‐0045393 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSKY, LINDA J.
BOSKY, JOHN W.
16814 NE 125TH STREET
KEARNEY, MO 64060                                 P‐0046497 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSQUET, RICHARDSON
80 TOWER ST.
METHUEN, MA 01844                                 P‐0051064 12/27/2017   TK Holdings Inc., et al .                   $60,000.00                                                                                   $60,000.00
BOSSERT, CAROLINE M.
5225 39TH ROAD
APT 1A
WOODSIDE, NY 11377                                P‐0028958 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSSERT, PATRICIA
SCHREMP, RICHARD
736 MILWAUKEE STREET
DENVER, CO 80206                                  P‐0037764 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSSI, ROBERT J.
BLAIN, HELEN J.
3953 N 19TH ST
COEUR D ALENE, ID 83815                           P‐0014262 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSSICK, DEAN A.
969 MERCER‐NEW WILMINGTON ROAD
NEW WILMINGTON, PA 16142                          P‐0024103 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOST, JOHN S.
116 HUNTERS VILLAGE DR.
GREENWOOD, SC 29649                               P‐0003589 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSTENERO, KEVIN A.
14648 WOODHUE LANE
POWAY, CA 92064                                   P‐0041238 12/17/2017   TK Holdings Inc., et al .                   $17,166.00                                                                                   $17,166.00
BOSTIAN, RICHARD M.
BOSTIAN, CLARA B.
540 SECOND STREET
APT 304
ALEXANDRIA, VA 22314‐1495                         P‐0007753 10/28/2017   TK Holdings Inc., et al .                    $2,160.00                                                                                    $2,160.00
BOSTIC, DANNY L.
4930 SE 122ND AVE
PORTLAND, OR 97236                                P‐0049950 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSTON, DEBORAH I.
6807 MARIANNE DRIVE
MORNINGSIDE, MD 20746                             P‐0027348 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSTON, DONALD E.
BOSTON, DORIS C.
380 MARQUESAS CT
MARCO ISLAND, FL 34145                            P‐0023807 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 373 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 374 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BOSTON, JAMES
400 CAMPCREEK DRIVE
ELGIN, SC 29045                                     P‐0024464 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSTON, JENNIFER
408 FAIRVIEW AVENUE
FREDERICK, MD 21701                                 P‐0010638 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSTON, VINCENT G.
434 SONORA DR
SAN MATEO, CA 94402                                 P‐0020114 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSTWICK, MARC D.
155 GLENBURN DRIVE
CENTERVILLE, OH 45459                               P‐0050033 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSVELD, JOHN D.
905 IOWA AVE WEST #8
MARSHALLTOWN, IA 50158                              P‐0047219 12/26/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BOSWELL, LAWRENCE E.
BOSWELL, RITA J.
14 RUSTIC LANE
SALEM, WV 26426                                     P‐0009300 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSWELL, LINDA B.
BOSWELL, JAMES D.
173 PARKWAY DRIVE
LITTLETON, NC 27850                                 P‐0004492 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSWELL, SARAH E.
1107 WALNUT WOOD RD.
HUNT VALLEY, MD 21030                               P‐0022778 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSWELL‐WILLIAMS, TERESA E.
WILLIAMS II, JAMES I.
137 PARKVIEW DRIVE
AMARILLO, TX 79106‐5320                             P‐0007428 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSWORTH, DORIS I.
422A HERITAGE VLG.
SOUTHBURY, CT 06488                                 P‐0023020 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOSWORTH, KAI
2549 11TH AVE S #2
MINNEAPOLIS, MN 55404                                 2270    11/11/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BOSWORTH, ROBERT D.
BOSWORTH, SUSAN M.
28 CHATHAM CT.
OCEAN PINES, MD 21811                               P‐0027102 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTELHO, ANGELO L.
73‐1380 KAINANI PL
KAILUA‐KONA, HI 96740‐8541                          P‐0029363 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTELLO, CHERYL D.
33 GREENACRES RD
RIVERSIDE, WA 98849                                 P‐0039735 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTELLO, MICHAEL J.
2520 E. EVANS AVE
PUEBLO, CO 81004                                    P‐0014829 11/3/2017    TK Holdings Inc., et al .                       $50.00                                                                                       $50.00
BOTERO, DIEGO
3836 ALABAMA STREET
APARTMENT 315
SAN DIEGO, CA 92104                                 P‐0020372 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTERO, ELKIN
3500 AREZZO CIRCLE
FRIENDSWOOD, TX 77546‐2242                          P‐0003716 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 374 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 375 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BOTHEL, TERRY E.
BOTHEL, JOANNA
229 SHADY LANE
MARLTON, NJ 08053                                  P‐0025745 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTHWELL, RICK
9587 RED OAKES DR
HIGHLANDS RANCH, CO
DOUGLAS                                            P‐0057637   3/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTILLER, CHRISTOPHER J.
BOTILLER, CHRISTOPHER
12915 SEDGE CT.
SAN DIEGO, CA 92129                                P‐0048971 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTILLER, LISA R.
STEINHARDT, JEFFREY D.
BOX 54
ORCAS, WA 98280                                    P‐0047342 12/26/2017   TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
BOTROS, ROODY M.
996 ALLEN ST
NORTH DARTMOUTH, MA 02747                          P‐0046296 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTSCH, LINDSAY M.
1102 BROOKSIDE DR APT. 105
GRAFTON, WI 53024                                  P‐0031613 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTTA, ROBERT D.
BOTTA, JANET L.
9655 SANTA CRUZ RD
ATASCADERO, CA 93422                               P‐0027525 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTTA, ROBERT D.
BOTTA, JANET L.
9655 SANTA CRUZ RD
ATASCADERO, CA 93422                               P‐0027578 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTTERILL, TONI
45 INVERARY
DOVE CANYON, CA 92679                              P‐0020777 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTTICELLI, MYRON A.
1369 ROXANNE DR.
EL CAJON, CA 92021                                 P‐0046362 12/25/2017   TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
BOTTJER, MARTIN W.
10202 NASSAU AVE
SUNLAND, CA 91040                                  P‐0039032 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTTOM, CHRISTOPHER J.
1325 N PARK AVE
EUGENE, OR 97404                                   P‐0009837 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTTOM, LARRY B.
70 PHILPOT RD.
ARDMORE, TN 38449                                  P‐0012818 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTTS, SARAH E.
609 BROOKEMEDE DRIVE
MOUNT STERLING, KY 40353                           P‐0050696 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTTS, STEVEN M.
25945 WINDSONG
LAKE FOREST, CA 92630                              P‐0021171 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTVINNIK, IGOR Y.
614 W PALM AVE
MONROVIA, CA 91016                                 P‐0016145 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 375 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 376 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BOTWAY, CLINTON A.
230 KENT CORNWALL ROAD
KENT, CT 06757                                       P‐0020598 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTWIN, DEBRA W.
128 WISTERIA AVE.
ORLANDO, FL 32806                                    P‐0043104 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOTZ, KEN
BOTZ, KAY
2078 SUN CIRCLE
ROGERS, TX 76569                                     P‐0006537 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUCHARD, ROY
161 NORTH POND RD
ROME, ME 04963                                       P‐0056986    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUCHER, KIM M.
FARNE, WILLIAM
5329 WOODVALE DRIVE
SARASOTA, FL 34232                                   P‐0000075 10/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUCHER, NORMAN P.
BOUCHER, HELEN W.
114 ABBOTT ROAD
WELLESLEY HILLS, MA 02481                            P‐0012369 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUCHER, W. L.
P.O. BOX 1032
BRIGHTON, CO 80601‐1032                              P‐0045466 12/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUCHER, W. L.
P.O. BOX 1032
BRIGHTON, CO 80601‐1032                              P‐0045523 12/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUCHON, SUSAN
2809 TAFT PARK
METAIRIE, LA 70002                                   P‐0012554 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUCLIN, EDWARD
2097 LOGGIA
NEWPORT BEACH, CA 92660                                1858      11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
BOUDREAU, TIARA C.
224 ALBION ST. #2
WAKEFIELD, MA 01880                                    1309      10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BOUDREAU, TIARA C.
224 ALBION ST. #2
WAKEFIELD, MA 01880                                  P‐0009521 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUDREAUX, GUY P.
116 FLOYD DR.
PIERRE PART, LA 70339                                P‐0018548 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUDREAUX, MARGARET
5421 RUE ST
HOUSTON, TX 770334219                                P‐0050269 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUDREAUX, MICHAEL B.
430 CHIPPENHAM DR
BATON ROUGE, LA 70808                                P‐0014132 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUDREAUX, REA S.
3033 GREAT OAKS CIRCLE
TYLER, TX 75703                                      P‐0050706 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUDREAUX, REA S.
3033 GREAT OAKS CIRCLE
TYLER, TX 75703                                      P‐0050793 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 376 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 377 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BOUDRO, JOHN
939 PALMER AVE.
CAMARILLO, CA 93010                                 P‐0018636 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUE, ADELQUI J.
BOUE, SUZANNE M.
3734 DRAKE ST.
HOUSTON, TX 77005                                   P‐0004226 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUGEOIS, STANLEY
2605 CHESTER STREET
METAIRIE, LA 70001                                    1293     11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BOUGERE, CAMILLE C.
15921 DOWNEY AVE
APT. B
PARAMOUNT, CA 90723                                 P‐0032487 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUGERE, CHARLES A.
1450 FORGEDR
AVON, CT 06001                                      P‐0014429 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUGHNER, MICHAEL R.
7417 W. SIERRA ST
PEORIA, AZ 85345                                    P‐0018355 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUGHTON, DONALD F.
8043 HILLANDALE DR
SAN DIEGO, CA 92120                                 P‐0018342 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUKAL, JEFFREY L.
7901 LAUREL CT.
LAVISTA, NE 68128                                   P‐0028254 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOULAIS, CHRISTOPHER P.
164 IRISH WAY
PISMO BEACH, CA 93449                               P‐0019109 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOULDER, LINDA
P. O. BOX 3159
DURANGO, CO 81302                                   P‐0018829 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOULE, CHRISTINE D.
620 TRABUE AVE
PUNTA GORDA, FL 33950                               P‐0004294 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUNDS, GERALD T.
BOUNDS, CATHERINE R.
706 MOUNT AIX WAY
YAKIMA, WA 98901                                    P‐0019183 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUPLON LIVING TRUST
BOUPLON LIVING TRUST
N2539 SHORE DR.
MARINETTE, WI 54143‐9224                            P‐0013603 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOURASSA, GENE A.
80HOUSATONIC ST. APT.B
LEE, MA 01238                                       P‐0042059 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOURGEOIS, CLAIRE
644 METAIRIE LAWN DRIVE
METAIRIE, LA 70001                                    2039     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BOURGEOIS, LAMAR P.
1036 E WILLIAM DAVID PKWY
METAIRIE, LA 70005                                  P‐0022647 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOURGEOIS, THOMAS
3210 COUNTY ROAD 44
STE TAK122717
MOUND, MN 55364                                     P‐0049380 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 377 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 378 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                      Amount                                                   Amount
BOURGET, VICTORIA B.
2406 SUNNY CREEK SE
KENTWOOD, MI 49508                                   P‐0012352 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOURKE, KEVIN W.
358 HIGHLAND
ELMHURST, IL 60126                                   P‐0009913 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOURKE, RICHARD L.
9455 E WHITEWING DRIVE
SCOTTSDALE, AZ 85262                                 P‐0010585 10/31/2017   TK Holdings Inc., et al .                        $7.45                                                                                          $7.45
BOURKE, TIMOTHY T.
3116 CHICKADEE RD
LOUISVILLE, KY 40213                                 P‐0037544 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOURNE, FRANK J.
BOURNE, LISA C.
1975 HEDGE BROOKE TRAIL
ACWORTH, GA 30101                                    P‐0028152 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOURNE, FRANK J.
1975 HEDGE BROOKE TRAIL
ACWORTH, GA 30101                                    P‐0028163 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOURNE, KRISHNA L.
12147 235TH STTREET
ROSEDALE, NY 11422                                   P‐0035783 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOURNE, KRISHNA L.
12147 235TH STREET
ROSEDALE, NY 11422                                   P‐0052837 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOUSKA, LAWRENCE W.
2412 S ROOSEVELT CIRCLE
SIOUX FALLS, SD 57106‐3200                           P‐0014371 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOUSQUET, GREGORY J.
44565 WHITE PINE CIRCLE EAST
NORTHVILLE, MI 48168                                 P‐0047753 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOUSQUET, GREGORY J.
44565 WHITE PINE CIR. E.
NORTHVILLE, MI 48168                                 P‐0047847 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOUSSU, KRISTINA
10825 N. 34TH PL.
PHOENIX, AZ 85028                                    P‐0041371 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOUSSU, MICHAEL
10825 N. 34TH PL.
PHOENIX, AZ 85028                                    P‐0041368 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOUTEILLER, MAUREEN L.
307 SOUTH BROOKSVALE ROAD
CHESHIRE, CT 06410                                   P‐0024921 11/6/2017    TK Holdings Inc., et al .             $1,000,000,000.00                                                                              $1,000,000,000.00
BOUTON, JAY
1276 WASHINGTON AVE.
TWP OF WASHINTON, NJ 07676                           P‐0017225 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOUTROS, SANDRA
P.O. BOX 16401
WEST PALM BEACH, FL 33416                            P‐0036789 12/6/2017    TK Holdings Inc., et al .                    $4,000.00                                                                                      $4,000.00
BOUTROSS, ALBERT
2191 PARKER LANE
YORKTOWN HEIGHTS, NY 10598                           P‐0027333 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOUVIER, AMY L.
1640 SW DOWNFIELD WAY
OAK HARBOR, WA 98277                                 P‐0023507 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00


                                                                                          Page 378 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 379 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BOUVIER, AMY L.
1640 SW DOWNFIELD WAY
OAK HARBOR, WA 98277                                P‐0023514 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUWHUIS, SUZANNE L.
10825 10TH AVE NW
GRAND RAPIDS, MI 49534                              P‐0019551 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUZAR, CYRUS K.
NO ADDRESS PROVIDED
                                                    P‐0020818 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUZAR, CYRUS K.
315 MIRANDA LANE
ALAMO, CA 94507                                     P‐0020921 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOUZAR, CYRUS K.
315 MIRANDA LANE
ALAMO, CA 94507                                     P‐0020941 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOVAT, LAWRENCE B.
BOVAT, MARY E.
1890 SPANISH COVE DRIVE NORTH
LILLIAN, AL 36549                                   P‐0053695   1/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOVE, JUTTA E.
3200 N.E. 36TH STREET
APT.# 309
FORT LAUDERDALE, FL 33308                           P‐0011987 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOVEE, DYLAN J.
P.O. BOX 8354
PANAMA CITY, FL 32409                               P‐0034044 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOVIERO, MELISSA M.
8 BEAVER HILL RD.
ELMSFORD, NY 10523                                  P‐0016531 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOVINO, SOPHIA A.
460 PRICE AVENUE
CALUMET CITY, IL 60409                              P‐0024332 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWCUT, DONALD K.
3692 E DERRINGER WAY
GILBERT, AZ 85297                                   P‐0057269 2/13/2018    TK Holdings Inc., et al .                  $304,480.00                                                                                  $304,480.00
BOWDEN FAY, COLLEEN P.
1746 KOFFORD ROAD
GRIDLEY, CA 95948                                   P‐0036313 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWDEN, HARRISON S.
8530 MONROVIA ST.
APT. 722
LENEXA, KS 66215                                    P‐0013477 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWDEN, JAMES R.
P.O. BOX 47
SILVER CITY, NM 88062                               P‐0039760 12/12/2017   TK Holdings Inc., et al .                     $219.70                                                                                       $219.70
BOWDEN, PHILLIP E.
2076 CASCADES RD.
BLACKSBURG, VA 24060                                P‐0000828 10/20/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BOWDEN, PHILLIP E.
2076 CASCADES RD.
BLACKSBURG, VA 24060                                P‐0000834 10/20/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BOWE, PATRICK J.
1257 JERSEY AVENUE
MORGANTOWN, WV 26505                                P‐0058385 1/15/2019    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 379 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 380 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
BOWEN WORSLEY, APRIL R.
5705 DEER POND LANE
CAMP SPRINGS, MD 20746                             P‐0053975    1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOWEN, CASEY J.
1234 N GRANT AVE
POCATELLO, ID 83204                                P‐0027239 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOWEN, CRAIG
4350 HOPEWELL CHURCH RD SW
LANCASTER, OH 43130                                  335       10/22/2017      TK Holdings Inc.                              $0.00                                                                                          $0.00
BOWEN, DEBBIE J.
119 TERRACE LANE
HANNIBAL, MO 63401                                 P‐0009469 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOWEN, EVAN B.
BOWEN, JANET L.
1418 STEWART ST.
ANACONDA, MT 59711                                 P‐0011037 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOWEN, JACK
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                             P‐0043025 12/20/2017     TK Holdings Inc., et al .                 $3,000,000.00                                                                                 $3,000,000.00
BOWEN, JENNIFER L.
5715 S PARK BLVD
PARMA, OH 44134                                    P‐0013179 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOWEN, JENNIFER M.
5504 CRREKSTONE CT
LAKELAND, FL 33810                                 P‐0000402 10/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOWEN, KENNETH W.
14670 CHRISTEN DR.
JACKSONVILLE, FL                                   P‐0035469 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOWEN, TALAIA T
1104 SIBLEY MEMORIAL HWY
MENDOTA HEIGHTS, MN 55118                            1778      11/4/2017       TK Holdings Inc.                                                  $0.00              $0.00                                                   $0.00
BOWEN, TALAIA T.
1104 SIBLEY MEMORIAL HWY
MENDOTA HEIGHTS, MN 55118                          P‐0015345 11/4/2017      TK Holdings Inc., et al .                   $19,890.97                                                                                     $19,890.97
BOWEN, VENETTA
212 THIA CT
COATESVILLE, PA 19320                                5054      10/12/2018      TK Holdings Inc.                                                                     $0.00                                                   $0.00
BOWENS, ANGELA
4944 FLINTSHIRE CT
MAYS LANDING, NJ 8330                              P‐0029311 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOWENS, LETITIA
408 LONG HILL STREET
GREENVILLE, SC 29605                               P‐0006517 10/27/2017     TK Holdings Inc., et al .                    $3,800.00                                                                                      $3,800.00
BOWENS, LETITIA
408 LONG HILL STREET
GREENVILLE, SC 29605                               P‐0006532 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOWER, CHRISTOPHER A.
BOWER, JACQUELIN V.
12175 STATE ROUTE 405
WATSONTOWN, PA 17777                               P‐0008127 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
BOWER, DONALD J.
4132 JENSEN ST
PLEASANTON, CA 94566                               P‐0052635 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00



                                                                                          Page 380 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 381 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
BOWER, ERIC A.
BOWER, SUSANNE M.
346 WINDY OAKS DRIVE
MUNFORD, TN 38058                                   P‐0013580 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOWERS, ALEXANDER
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0047935 12/22/2017   TK Holdings Inc., et al .                 $1,500,000.00                                                                                $1,500,000.00
BOWERS, BRETT D.
878 FAIRMOORE COURT
SUWANEE, GS 30024                                   P‐0004652 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOWERS, DAVID W.
BOWERS, DIANE C.
3845 TALTON PLACE
WAYZATA, MN 55391‐3537                              P‐0019591 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOWERS, EDWARD
219 WILMOT DRIVE
GASTONIA, NC 28054                                  P‐0021013 11/9/2017    TK Holdings Inc., et al .                    $6,000.00                                                                                     $6,000.00
BOWERS, EDWARD P.
219 WILMOT DRIVE
GASTONIA, NC 28054                                  P‐0020877 11/9/2017    TK Holdings Inc., et al .                    $4,000.00                                                                                     $4,000.00
BOWERS, IRENE
5971 PRESTON VALLEY DR
DALLAS, TX 75240                                    P‐0050325 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOWERS, JR, JOHN W.
5073 WOODRUN ON TILLERY
MT GILEAD, NC 27306                                 P‐0002639 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOWERS, KAREN S.
GEMMILL, PHILIP S.
10129 S. SHADOW CIRCLE
OLATHE, KS 66061                                    P‐0041065 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOWERS, PATRICIA L.
BOWERS, JACK E.
7641 LAHARVE DR
ROCKFORD, IL                                        P‐0013465 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOWERS, ROGER K.
BOWERS, BONITA L.
1400 OLIVE SPRINGS RD
SOQUEL, CA 95073                                    P‐0027093 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOWERS, STEPHEN E.
145 HEYER RD
NAZARETH, PA 18064                                  P‐0031875 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOWERS‐HINDS, LYNETT A.
5971 PRESTON VALLEY DR
DALLAS, TX 75240                                    P‐0050963 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOWERSOX, JAMES W.
BOWERSOX, YON U.
2131 PECAN HAVEN
NEW BRAUNFELS, TX 78130                             P‐0027555 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOWES, JOHN H.
99 MCCONKEY DR
WASHINGTON CROSS, PA 18977                          P‐0018224 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BOWES, JOHN H.
BOWES, MEGAN
99 MCCONKEY DR
WASHINGTON CROSS, PA 18977                          P‐0018227 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 381 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 382 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BOWES, MEGAN M.
BOWES, JOHN H.
99 MCCONKEY DR
WASHINGTON CROSS, PA 18977                         P‐0018225 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWIE, CRAIG H.
BOWIE, EMILY C.
2044 DRIFTWOOD LN.
OREGON, OH 43616                                   P‐0042544 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWIE, CRAIG H.
2044 DRIFTWOOD LN.
OREGON, OH 43616                                   P‐0042553 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWIE, CRAIG H.
2044 DRIFTWOOD LN.
OREGON, OH 43616                                   P‐0042597 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWIE, CRAIG H.
2044 DRIFTWOOD LN.
OREGON, OH 43616                                   P‐0042601 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWIE, DAVID A.
BOWIE'S CLIMATE CONTROL
410A HAMILTON AVE.
WAYNESBORO, PA 17268                               P‐0025342 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWIE, KAREN F.
3478 SOUTHWOOD COURT
DAVIE, FL 33328                                    P‐0047650 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWIE, RONNIE C.
2700 N GRAND AVE
APT. D43
TYLER, TX 75702                                    P‐0015291 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWLES, DARRELL L.
1525 FARNSWORTH DRIVE
CHARLESTON                                         P‐0051781 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWLES, DAVID J.
4936 DELEVAN DR.
LYNDHURST, OH 44124                                P‐0008333 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWLES, JOHN P.
BOWLES, EMILY
1901 PATHWAY DRIVE
CHAPEL HILL, NC 2751                               P‐0047886 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWLES, MARGARET P.
P.O. BOX 264
BLAND, VA 24315‐0264                               P‐0036924 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWLES, PATRICIA E.
BOWLES, STIRLING W.
15421 VERDUN CIRCLE
IRVINE, CA 92604‐3153                              P‐0033509 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWLES, PATRICIA E.
BOWLES, STIRLING W.
15421 VERDUN CIRCLE
IRVINE, CA 92604‐3153                              P‐0044140 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWLEY, JUSTIN
BONVILLE & HOWARD
154 PRICHARD STREET
FITCHBURG, MA 01420                                P‐0030447 11/22/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
BOWLIN, MATTHEW
7872 WOODBURY RD
LAINGSBURG, MI 48848                               P‐0017753 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 382 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 383 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BOWLIN, RONALD
1638 IROQUOIS RD
ROCKLIN, CA 95765                                  P‐0023799 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWLING, ANGELICA H.
BOWLING, DENNIS O.
WELLS FARGO
61 SPENCER STREET
LYONS, NY 14489                                    P‐0018790 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWLING, DAVID M.
BOWLING, CHRISTINE P.
37 SANDERSON ROAD
LEXINGTON, MA 02420                                P‐0008124 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWLING, TOM
BOWLING, YADDY
61700 EAST 50 ROAD
QUAPAW, OK 74363                                   P‐0037252 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWLUS, LUCIANNE
37 HILLCREST DRIVE
TIFFIN, OH 44883                                   P‐0013322 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWLUS, WARREN B.
37 HILLCREST DRIVE
TIFFIN, OH 44883                                   P‐0013304 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, CHARLES R.
MUNSONBOWMAN, MICHELE M.
23 CEDAR HILL ROAD NE
ALBUQUERQUE, NM 87122                              P‐0006060 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, DAVID L.
4040 S BELLAIRE ST
ENGLEWOOD, CO 80113                                P‐0037727 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, EDWARD D.
9 CROSSLAND TRAIL
FAIRFIELD, PA 17320                                P‐0023531 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, JAMES M.
51 JAYME DRIVE
YORK, PA 17402                                     P‐0010847 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, JAMES M.
51 JAYME DRIVE
YORK, PA 17402                                     P‐0054478 1/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, JAY H.
511 CASTLEMAIN CIRCLE
DAVENPORT, FL 33897‐0530                           P‐0000986 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, JILL M.
2290 FOX ROAD
JEFFERSONVILLE, KY 40337                           P‐0011679 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, KIM E.
14 BICENTENNIAL DRIVE
LEXINGTON, MA 02421                                P‐0022632 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, PAMELA D.
9008 KENTSHIRE LANE
CHARLOTTE, NC 28215                                P‐0038032 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, PAMELA V.
1286 CHAPMANS RETREAT DRIVE
SPRING HILL, TN 37174                              P‐0040979 12/16/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00




                                                                                        Page 383 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 384 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BOWMAN, REBEKAH A.
REBEKAH BOWMAN
631 13TH ST #2
SAN DIEGO, CA 92154                                 P‐0042612 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, RICHARD F.
89 OCEAN OAKS LANE
PALM COAST, FL 32137‐3394                           P‐0019984 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, ROY A.
2229 HAW CREEK BLVD.
EMMETT, ID 83617                                    P‐0043876 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, ROY A.
2229 HAW CREEK BLVD.
EMMETT, ID 83617                                    P‐0046775 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, ROY A.
2229 HAW CREEK BLVD.
EMMETT, ID 83617                                    P‐0047004 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, ROY A.
2229 HAW CREEK BLVD.
EMMETT, ID 83617                                    P‐0049540 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, STEVEN C.
12843 ASHTREE RD.
MIDLOTHIAN, VA 23114                                P‐0050012 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, TIMOTHY M.
BOWMAN, SUSAN E.
14807 STATE ROUTE 725
GERMANTOWN, OH 45327                                P‐0017236 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWMAN, VONQUET D.
P.O. BOX 2342
BLOOMFIELD, NJ 07003                                P‐0023054 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWN, CHARLES D.
BOWN, MARSHA J.
6590 S GRANITE DR
CHANDLER, AZ 85249                                  P‐0005486 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWN, CHARLES D.
BOWN, MARSHA J.
6590 S GRANITE DR
CHANDLER, AZ 85249                                  P‐0005495 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWN, CHARLES D.
BOWN, MARSHA J.
6590 S GRANITE DR
CHANDLER, AZ 85249                                  P‐0005517 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWN9757, SANDRA K.
4000 CIRCLE CREEK RD.
PENHOOK, VA 24137                                   P‐0040631 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOWNE, KEZIAH
2500 S ROCKPORT ROAD APT 2804
BLOOMINGTON, IN 47403                                 365     10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BOWSA, MAURICIO A.
857 SWISS TRAILS RD
DUARTE, CA 91010                                    P‐0033736 11/29/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BOWSER, MELVIN L.
1040 SNEAD DRIVE
SUFFOLK, VA 23434                                   P‐0019332 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 384 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 385 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BOX, ANNA M.
BOX, SCOTT A.
4520 AMBROSE ALDAY LOOP SE
RIO RANCHO, NM 87124                                P‐0034657 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOX, BRIAN J.
BARBEE, HARRIET V.
8970 POSEY DRIVE
WHITMORE LAKE, MI 48189                             P‐0026584 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOX, ELIZABETH K.
650 NELSON LAKE RD
CALHOUN, GA 30701                                   P‐0004283 10/25/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BOX, ELIZABETH K.
650 NELSON LAKE ROAD
CALHOUN, GA 30701                                   P‐0004300 10/25/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BOX, JOEL C.
650 NELSON LAKE RD SW
CALHOUN, GA 30701                                   P‐0004452 10/25/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BOX, SARA E.
8970 POSEY DRIVE
WHITMORE LAKE, MI 48189                             P‐0026581 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOXER, LISA K.
P O BOX 521
BROCKTON, MT 59213                                  P‐0029629 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYADJIS, GEORGE
P.O. BOX 67
MAPLE PLAIN, MN 55359                               P‐0016252 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYADJIS, LINDA M.
P.O. BOX 67
MAPLE PLAIN, MN 55359                               P‐0016243 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYARIZO, PATRICIA
BOYARIZO, PATRICIA
870 JARMAN DR
JAMESTOWN, NC 27282                                 P‐0047798 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYCE, BROOKS R.
707 CHEYENNE LN
ELGIN, IL 60123                                     P‐0006123 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYCE, BROOKS R.
707 CHEYENNE LN
ELGIN, IL 60123                                     P‐0006127 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYCE, JR., WILLIAM C.
1475 12TH STREET E.
PALMETTO, FL 34221                                  P‐0042154 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYCE, JR., WILLIAM C.
1475 12TH ST. E.
PALMETTO, FL 34221                                  P‐0042163 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYCE, JR., WILLIAM C.
BOYCE, SANDRA K.
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                             P‐0042174 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYCE, JR., WILLIAM C.
1475 12TH STREET E.
PALMETTO, FL 34221‐4177                             P‐0042250 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYCE, WILLIAM C.
1475 12TH STREET E.
PALMETTO, FL 34221                                  P‐0042159 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 385 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 386 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BOYCHUCK, CINDY
BOYCHUCK, CINDY
273 PAVONIA CIRCLE
MARLTON                                             P‐0052603 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYCZAK, ROSELYN A.
1915 ENGINEERS ROAD
BELLE CHASSE, LA 70037                              P‐0041120 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD (LOGAN), JENNIFER B.
124 SYCAMORE AVENUE
WAVERLY, TN 37185                                   P‐0021358 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, ANGELA
3001 LAKE EAST DRIVE
APT 2013
LAS VEGAS, NV 89117                                 P‐0026787 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, BRIDGET M.
231 N COLLEGE DR APT I8
SANTA MARIA, CA 93454                               P‐0039388 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, CASHMERE A.
255 TEMPLE AVE #1
LONG BEACH, CA 90803                                P‐0030594 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, CATHY M.
423 EAST CHURCH ST APT.6
KILMARNOCK, VA 22482                                P‐0036937 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, CATHY M.
423 EAST CHURCH ST APT.6
KILMARNOCK, VA 22482                                P‐0037041 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, CHARLOTTE A.
CHARLOTTE
105 PALMER RD
OAK RIDGE,, TN 37830/5124                           P‐0052392 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, CHLOE J.
3413 ELIJA STREET
AUSTIN, TX 78745                                    P‐0009085 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, ELIZABETH B.
2687 BANCROFT DRIVE
ASTON, PA 19014                                     P‐0028156 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, ERIN W.
5604 WHITNEY CIRCLE
FORT SMITH, AR 72916                                P‐0043912 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, JAMES E.
216 S CUTTYSARK LANE
NAGS HEAD, NC 27959                                 P‐0000871 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, JOHN W.
FORD EDGE
5929 LANDIS RD
WINNSBORO, SC 29180                                 P‐0036223 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, LINDA S.
216 S CUTTYSARK LANE
NAGS HEAD, NC 27959                                 P‐0000898 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, LINDA S.
504 NE PROMISED VIEW DR
LEES SUMMIT, MO 64064                               P‐0008728 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, MARTINE D.
5600 CARMICHAEL ROAD APT 531
MONTGOMERY, AL 36117                                P‐0008648 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 386 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 387 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BOYD, MICHAEL L.
2882 SOUTH ARIZONA ROAD
APACHE JUNCTION, AZ 85119                           P‐0045005 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, RODNEY
450 SOUTH SECOND AVE.
MOUNT VERNON, NY 10550                                1850     11/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BOYD, ROGER P.
3601 COTTONWOOD SPRINGS DR
THE COLONY, TX 75056                                P‐0004240 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD, T'QUOIA C.
5830 REDDMAN ROAD
APT A1
CHARLOTTE, NC 28212                                 P‐0003517 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYDEN, CAROLYN E
185 HOGAN AVE
VALLEJO, CA 94589‐1919                                2263    11/10/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BOYDEN, NANCY J.
1 PUTTER PLACE
CAROLINA SHORES, NC 28467‐2572                      P‐0025147 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYD‐GORDON, LESHUN
BOYD‐GORDON, LESHUN L.
756 OUTLOOK WAY
ATLANTA, GA 30349                                   P‐0055255 1/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYDSTON, KIP
2807 PINNACLE DRIVE
BURLESON, TX 76028                                  P‐0055164 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYE, ROGER C.
450 DAVIS STREET
EVANSTON, IL 60201                                  P‐0023965 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYER, DAVID B.
BOYER, GALE S.
472 DOUGLAS LN
CEDARBURG, WI 53012                                 P‐0041465 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYER, DAVID B.
BOYER, GALE S.
472 DOUGLAS LN
CEDARBURG, WI 53012                                 P‐0041471 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYER, GLEN
1016 LENNON CT.
SLIDELL, LA 70461                                   P‐0031044 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYER, JACOB A.
P.O. BOX 342
MOUNT HERMON, CA 95041                              P‐0024503 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYER, JOHN H.
BOYER, JUDITH A.
10536 AZZURRA DR
FORT MYERS, FL 33913                                P‐0000207 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYER, MACKAY
ADM. OF EST. GURJIT RATHORE
4020 W. BROAD STREET
RICHMOND, VA 23230                                  P‐0044023 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYER, PETER C.
P.O. BOX 414575
KANSAS CITY, MO 64141                               P‐0030317 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 387 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 388 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BOYER, PETER C.
P.O. BOX 414575
KANSAS CITY, MO 64141                               P‐0030382 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYER, PETER C.
P.O. BOX 414575
KANSAS CITY, MO 64141                               P‐0030393 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYETTE, ASHLEY M.
1719 WOODSIDE DR W
WILSON, NC 27893                                    P‐0026007 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYF, DARREN L.
BOYD, ERMA J.
2024 INDEPENDENCE DRIVE
NEW WINDSOR, NY 12553                               P‐0010908 10/31/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
BOYKIN, TONI
660 PROMENADE PLACE
APT 311
COLUMBIA, SC 29229                                  P‐0001402 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYKINS, KAMEROON
2015 1ST AVENUE EAST
BRADENTON, FL 34208                                 P‐0021124 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLAN, JEFFREY M B M.
1408 ENDINGO AVE.
WILLIAMSTOWN, NJ 08094                              P‐0037690 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLAN, PENNY J.
3171 S. QUINCY AVE.
MILWAUKEE, WI 53207‐2717                            P‐0006777 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLE, DENNIS P.
PIERCY, JOELLE E.
138 BROOKSIDE LANE
HILLSBOROUGH, NJ 08844                              P‐0044317 12/21/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BOYLE, ELLSWORTH D.
26 ASCOT DR
SHREWSBURY, PA 17361                                P‐0028219 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLE, FARIN
19250 SW 30 STREET
MIRAMAR, FL 33029                                   P‐0023996 11/13/2017   TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
BOYLE, JAMES F.
3550 PILGRIM RD
BROOKFIELD, WI 53005                                P‐0008858 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLE, JERI L.
REAVES, FREDERICK C.
3909 SW 20TH PLACE
CAPE CORAL, FL 33914                                P‐0021525 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLE, JOHN P.
2665 LISAYNE DRIVE
HATBORO, PA 19040                                   P‐0022600 11/11/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
BOYLE, JOHN P.
2665 LISAYNE DRIVE
HATBORO, PA 19040                                   P‐0022610 11/11/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
BOYLE, JOHN P.
2665 LISAYNE DRIVE
HATBORO, PA 19040                                   P‐0022616 11/11/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
BOYLE, JOHN P.
2665 LISAYNE DRIVE
HATBORO, PA 19040                                   P‐0022626 11/11/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00


                                                                                         Page 388 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 389 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
BOYLE, JOSEPH D.
6530 CLARA LEE AVE.
SAN DIEGO, CA 92120                               P‐0051998 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLE, JOSEPH D.
6530 CLARA LEE AVE
SAN DIEGO, CA 92120                               P‐0053888   1/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLE, RICHARD J.
4335 CROFT CIRCLE
SYRACUSE, NY 13215‐1352                           P‐0047751 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLE, RICHARD J.
4335 CROFT CIRCLE
SYRACUSE, NY 13215‐1352                           P‐0047859 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLE, RICHARD J.
4335 CROFT CIRCLE
SYRACUSE, NY 13215‐1352                           P‐0047901 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLE, SAMUEL C.
BOYLE, CHERYL L.
1919 ENCLAVE DRIVE
MT PLEASANT, SC 29464                             P‐0009628 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLES, CHERYL T.
7430 NW 179TH STREET
HIALEAH, FL 33015                                 P‐0030904 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLES, CHERYL T.
7430 NW 179TH STREET
HIALEAH, FL 33015                                 P‐0030905 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLES, HAROLD T.
BOYLES, BARBARA L.
2463 CANDLEWOOD WAY
LAWRENCEVILLE, GA 30044                           P‐0003118 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLES, HOWARD C.
P O BOX 168
TROUP, TX 75789‐0168                              P‐0001136 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYLES, RICHARD J.
BOYLES, DEBORAH C.
152 N CARNEGIE AVE
PORT TOWNSEND, WA 98368                           P‐0033552 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYMOUSHAKIAN, NESHAN
BOYMOUSHAKIAN, HASMIG A.
6258 SERENA PLACE
RANCHO CUCAMONGA, CA 91737                        P‐0033709 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYMOUSHAKIAN, NESHAN
BOYMOUSHAKIAN, HASMIG A.
6258 SERENA PLACE
RANCHO CUCAMONGA, CA 91737                        P‐0033745 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYNE, ANNETTE M.
16942 DEER PATH DRIVE
STRONGSVILLE, OH 44136                            P‐0052945 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOYNE, TERRENCE L.
16942 DEER PATH DRIVE
STRONGSVILLE, OH 44136                            P‐0052948 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOZAJIAN, JOHN P.
BOZAJIAN, LAUREEN G.
13920 CALIFA ST.
VALLEY GLEN, CA 91401                             P‐0018103 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                       Page 389 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 390 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BOZARTH, RON
6070 SUNSTONE AVE
ALTA LOMA, CA 91701                                 P‐0055545 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOZARTH, RON
BOZARTH, JEANNE
6070 SUNSTONE AVE
ALTA LOMA, CA 91701                                 P‐0055546 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOZEMAN, DEBRA A.
2401 LIPIZZAN TRAIL
ORMOND BEACH, FL 32174                              P‐0052436 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOZEMAN, JAMES M.
226 MENTOR AVE.
PAINESVILLE, OH 44077                               P‐0026900 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOZEMAN, MELLANIE
109 WALKER RD.
NEW BRITAIN, CT 06053                                 578     10/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BOZEMAN, TANISHA
BOZEMAN, JOHNNY
14611 SOUTHERN BLVD
UNIT 596
LOXAHATCHEE, FL 33470                               P‐0001128 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOZEMAN, TANISHA
14611 SOUTHERN BLVD
UNIT 596
LOXAHATCHEE, FL 33470                               P‐0009486 10/30/2017   TK Holdings Inc., et al .                    $1,535.00                                                                                    $1,535.00
BOZINOS, SUSAN
22 RIDGE HAVEN DRIVE
RIDGE, NY 11961                                     P‐0003771 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOZOVICH, ROSEMARY
214 PINEWOOD DR
GODFREY, IL 62035                                   P‐0018268 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BOZZI, DIANE M.
19653 KINNEY COURT
CASTRO VALLEY, CA 94546                             P‐0040592 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BP NORTH SPRINGS, INC. DBA FREEDOM HONDA
16901 MILIKAN AVE.
IRVINE, CA 92606                                      2207     11/9/2017      TK Holdings Inc.                                                                                       $0.00                               $0.00
BRAAT, EDWARD J.
555 ‐ 92ND ST. SW
BYRON CENTER, MI 49315                              P‐0055957 1/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAATEN, KARSTEN O.
BRAATEN, NANCY M.
7829 NE RIVER RD
RICE, MN 56367                                      P‐0010121 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAATZ, BARBARA V.
1918 WILSHIRE DR
DURHAM, NC 27707                                    P‐0006418 10/27/2017   TK Holdings Inc., et al .                     $420.00                                                                                       $420.00
BRACAMONTE, RUTH
468 HICKORY ST.
KEARNY, NJ 07032                                      5052    10/15/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRACE, DIANA M.
3317 GREENVILLE DRIVE
SIMI VALLEY, CA 93063                               P‐0025712 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRACE, SUSAN
6531 E. CASA DE RISCO LANE
GOLD CANYON, AZ 85118                                 711     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                         Page 390 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 391 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BRACEY, PATRICA L.
6431 EDWARD ST
NORFOLK, VA 23513                                  P‐0007936 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRACH, ERIC
1616 12TH AVENUE
LOS ANGELES, CA 90019                                4959      4/23/2018      TK Holdings Inc.                           $250.00                                                                                       $250.00
BRACH, ERIC
1616 12TH AVENUE
LOS ANGELES, CA 90019                              P‐0017919 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRACK, JOHN M
1848 WATERMERE LANE
WINDERMERE, FL 34786                               P‐0018305 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRACK, STACEY M.
1848 WATERMERE LANE
WINDERMERE, FL 34786                               P‐0018251 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRACKENBURY, ROGER L.
3355 STRAWBERRY LANE
PORT HURON, MI 48060                               P‐0015635 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRACKENS, TERRON L.
3009 BLUE WING COURT
LOUISVILLE, KY 40216                               P‐0000134 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRACKENS, VERONICA T.
387 HAWTHORNE DR
APT 2
FOND DU LAC, WI 54935                              P‐0056030 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRACKETT‐CRIPE, RUTH L.
1312 BUTLER AVE
FAIRBANK, IA 50629                                 P‐0042890 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRACRAMONTE, CONCHITA L.
785 GREGORY ST
SAN JOSE, CA 95125                                 P‐0034579 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADARIC, CHARLIE D.
3745 OAK TREE LN
LOOMIS, CA 95650                                   P‐0039612 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADBERRY, BELINDA R.
15934 CUTTEN ROAD
HOUSTON, TX 77070                                  P‐0031065 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADBURY, BETHANY J.
230 JOHNSON ST.
MODESTO, CA 95354                                  P‐0015674 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADBURY, LINDA L.
BRADBURY, STANLEY L.
3000 E BOULEVARD
PINE VILLAGE, IN 47975                             P‐0005475 10/26/2017    TK Holdings Inc., et al .                   $27,500.00                                                                                   $27,500.00
BRADBURY, RICKY
3022 SANDY POINT CT.
LAKE ST. LOUIS, MO 63367                           P‐0056029 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADBURY, STANLEY L.
BRADBURY, LINDA L.
3000 E BOULEVARD
PINE VILLAGE, IN 47975                             P‐0057570   3/1/2018    TK Holdings Inc., et al .                   $23,000.00                                                                                   $23,000.00
BRADBURY, STEVE W.
5717 COPPERCAP MOUNTAIN LANE
PASCO, WA 99301                                    P‐0021597 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 391 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 392 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
BRADBY, TONYA P.
6920 COURTHOUSE ROAD
PROVIDENCE FORGE, VA 23140                           P‐0013759 11/2/2017    TK Holdings Inc., et al .                   $18,795.00                                                                                    $18,795.00
BRADDOCK, JONEE L.
25383 ALESSANDRO BLVD APT 717
MORENO VALLEY, CA 92553                              P‐0033778 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRADDOCK, PATSY R.
230 CR 338
FALKNER, MS 38629                                      2660    11/15/2017      TK Holdings Inc.                                                                    $0.00                                                   $0.00
BRADEN, JEREMY M.
221 BRADLEY CT
HIGHLANDVILLE, MO 65669                              P‐0043295 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRADEN, VICKI L.
W293N3080 POPLAR DR
PEWAUKEE, WI 53072                                   P‐0008451 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRADFORD, DENNIS D.
1822 EAST 97TH STREET
KANSAS CITY, MO 64131                                P‐0029114 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRADFORD, FRANK P.
6429 PAW PAW TRAIL
OOLTEWAH, TN 37363                                   P‐0003746 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRADFORD, JAMES E.
5861 S MIAMI RD
VENICE, FL 34293                                     P‐0052158 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRADFORD, JONATHON D.
BRADFORD, SARAH B.
634 PARMA WAY
GARDNER, KS 66030                                    P‐0025781 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRADFORD, KARYE A.
17206 IMPERIAL VALLEY DR #305
HOUSTON, TX 77060                                    P‐0052417 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRADFORD, LAVELLE T.
9360 FITZWILLIAM AVE
LAS VEGAS, NV 89178                                  P‐0001360 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRADFORD, MICHELE G.
1130 SUMMERSET PLACE NORTH
SOUTHSIDE, AL 35907                                  P‐0014109 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRADFORD, SAMUEL E.
NO ADDRESS PROVIDED
                                                     P‐0000126 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRADISH, ELLEN M.
3480 N FRATNEY ST
MILWAUKEE, WI 53212                                  P‐0052517 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRADISH, MARGO
21 CYPRESS AVE
KENTFIELD, CA 94904                                  P‐0016711 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRADIX, ELIZABETH A.
BRADIX, SHARI L.
1080 WILDWOOD AVE.
DALY CITY, CA 94015                                  P‐0034150 11/30/2017   TK Holdings Inc., et al .                   $20,000.00                                                                                    $20,000.00
BRADIX, ELIZABETH AND SHARI
1080 WILDWOOD AVENUE
DALY CITY, CA 94015                                    4875     2/28/2018      TK Holdings Inc.                              $0.00                                                                                         $0.00
BRADLEY, ANGELA D.
5529 SE RAYMOND ST
PORTLAND, OR 97206                                   P‐0035779 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                          Page 392 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 393 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BRADLEY, ANTOINE
11471 MAGNOLIA AVE
APT 690
RIVERSIDE, CA 92505                                   3412      11/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRADLEY, CALEB X.
11009 HAINES AVE NE
ALBUQUERQUE, NM 87112                               P‐0035276 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, CHRISTI D.
P O BOX 1203
HUNTSVILLE, AL 35807                                P‐0023693 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, CONNIE
P.O. BOX 720324
OKLAHOMA CITY, OK 73172                             P‐0016875 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, COREAL
5431 EVENING MIST DRIVE
ARLINGTON, TN 38002                                   2513      11/13/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
BRADLEY, CURTIS E.
6580 CRAIGHURST DR
NORTH HIGHLANDS, CA 95660                           P‐0013375 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, DANIEL
6913 DEER RUN DRIVE
ALEXANDRIA, VA 22306                                P‐0021794 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, DAVID C.
BRADLEY, BARBARA J.
6633 GUNN DRIVE
OAKLAND, CA 94611                                   P‐0053685 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, DAVID W.
5136 N IDLEWILD AVE
WHITEFISH BAY, WI 53217                             P‐0029719 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, DEBRA
3480 CRANDON STREET
HILLIARD, OH 43026                                  P‐0032004 11/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, HERBERT
10249 WESTWARD DRIVE
FORT WORTH, TX 76108                                P‐0053252 12/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, JANE E.
4914 BARFIELD CRESCENT ROAD
MURFREESBORO, TN 37128                              P‐0011342 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, JANE E.
4914 BARFIELD CRESCENT ROAD
MURFREESBORO, TN 37128                              P‐0011345 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, JOEL S.
159 HIGH RIDGE TRAIL
JACKSON, GA 30233                                   P‐0056996    2/6/2018    TK Holdings Inc., et al .                   $11,000.00                                                                                   $11,000.00
BRADLEY, JOHN
BRADLEY, JOHN
8214 PILOTS VIEW DR
RALEIGH, NC 27617                                   P‐0042995 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, KARON S.
2700 WEST MAIN STREET
APARTMENT 68
TUPELO, MS 38801                                    P‐0022606 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, KELLY
530 WILSON STREET
JERSEY SHORE, PA 17740                              P‐0017286 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 393 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 394 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BRADLEY, KELLY J.
530 WILSON STREET
JERSEY SHORE, PA 17740                              P‐0017278 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, LANETRA J.
1507 NE 16TH AVE APT A
GAINESVILLE, FL 32601                               P‐0035337 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, MARCIA
4286 VIREO AVE
#2
BRONX, NY 10470                                     P‐0001597 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, MARCIA
4286 VIREO AVE
#2
BRONX, NY 10470                                     P‐0001601 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, MELISSA
BRADLEY, DANIEL
6913 DEER RUN DRIVE
ALEXANDRIA, VA 22306                                P‐0021806 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, PATRICIA A.
8893 FENTON
REDFORD, MI 48239                                   P‐0032098 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, QWILDA M.
1916 SO 23RD ST
FORT SMITH, AR 72901                                P‐0016597 11/5/2017    TK Holdings Inc., et al .                    $9,595.00                                                                                    $9,595.00
BRADLEY, SHIRLEY K.
7282 AUTUMN RD SW
CARROLLTON, OH 44615                                P‐0056617   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLEY, SUSAN L.
720 BELFIELD AVENUE
DREXEL HILL, PA 19026                               P‐0010518 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADLY, JOHN
PRAJONG
1224 PLANTATION DRIVE
CALLAWAY, FL 32404                                  P‐0008558 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADNER, WILLIAM
124 PINE ST
FORT MILL, SC 29715                                 P‐0004099 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADSHAW, AARON E.
BRADSHAW, DEBORAH L.
21785 TODD AVE.
YORBA LINDA, CA 92887                               P‐0049713 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADSHAW, AARON E.
BRADSHAW, DEBORAH L.
21785 TODD AVE
YORBA LINDA, CA 92887                               P‐0050168 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADSHAW, BARBARA
62 SNYDER LANE
SPRINGFIELD, PA 19064                               P‐0037215 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADSHAW, CAROLINE R.
271 CAMP AVENUE
NORTH KINGSTOWN, RI 02852                           P‐0020839 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADSHAW, CHARLES W.
4901 GRAINARY AVE
TAMPA, FL 33624                                     P‐0042169 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 394 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 395 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BRADSHAW, JANICE L.
1957 WINDMILL CIRCLE
SANTA ROSA, CA 95403                                 P‐0055579 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADSHAW, JONATHAN C.
9937 N 6350 W
HIGHLAND, UT 84003                                   P‐0040795 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADSHAW, KRISTEN S.
9937 N 6350 W
HIGHLAND, UT 84003                                   P‐0040797 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADSHAW, KRISTEN S.
9937 N 6350 W
HIGHLAND, UT 84003                                   P‐0040809 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADSHAW, LAURENCE E.
BRADSHAW, DEBORAH L.
21785 TODD AVE
YORBA LINDA, CA 92887                                P‐0050555 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADSHAW, MICKEY
BRADSHAW, KAREN
225 COUNTY RD. 4291
DAYTON, TX 77535                                     P‐0044411 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADSHAW, NITA F.
27224 LAKEHURST AVE
CANYON COUNTRY, CA 91351                             P‐0023176 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADSHAW, ROSEANNE M.
1290 KUHN ROAD
BOILING SPRINGS, PA 17007                            P‐0046072 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADTKE, FARRAL J.
231 SUCCESS RD.
MILAN, NH 03588                                      P‐0027948 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADWELL, GRACIELA A.
DIVERSIFIED, BRADWELL
BRADWELL DIVERSIFIED INC
25673 BECKHAM RD
HARLINGEN, TX 78552                                  P‐0019039 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADY, CARLEAN A.
53 BROAD STREET
REHOBOTH, MA 02769                                   P‐0010370 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADY, DANIEL L.
1055 HOPE ROAD
TINTON FALLS, NJ 07712‐3123                          P‐0030412 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADY, EVELYN M.
1095 PARKER AVENUE
LINDENWOLD, NJ 08021                                 P‐0030895 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADY, JAMES
100 16TH STREET
ASTORIA, OR 97103                                    P‐0053552   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADY, JAMES A
2236 CASCADE WAY
LONGVIEW, WA 98632                                     1959      11/9/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRADY, KATHLYN F.
21123 CYMAN AVE
WARREN, MI 48091                                     P‐0047009 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADY, LAURA M.
2516 LINDLEY TER
ROCKVILLE, MD 20850                                  P‐0046148 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 395 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 396 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BRADY, ROBERT F.
706 HOPE LANE
GAITHERSBURG, MD 20878                                P‐0050304 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADY, SUSAN B.
2207 COURTNEY DR
LA GRANGE, KY 40031                                   P‐0000149 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADY, TIANA O.
4215 GLENCOE AVE., #310
MARINA DEL REY, CA 90292                              P‐0017878 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADY, TIANA O.
4215 GLENCOE AVE., #310
MARINA DEL REY, CA 90292                              P‐0055766 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRADY, YVETTE
2345 HUTCHISON ROAD
FLOSSMOOR, IL 60422                                   P‐0025308 11/14/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BRAGA, ATAIDE R.
BRAGA, MARCIA M.
1658 SW 16TH ST
GAINESVILLE, FL 32608‐1161                            P‐0046642 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAGA, JR, RICHARD A.
28 MAPLE STREET
HUDSON, MA 01749                                      P‐0004605 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAGA, JR, RICHARD A.
28 MAPLE STREET
HUDSON, MA 01749                                      P‐0023664 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAGG, LINA H.
8119 WARREN ROAD
HOUSTON, TX 77040                                     P‐0028965 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAHM, NICHOL
1535 N HORNE UNIT 117
MESA, AZ 85203                                        P‐0042567 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAHMBHATT, MONA
VARNEY, GABRIEL
10 NORTH STREET
WILLITS, CA 95490                                     P‐0039625 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAILEY, DEMETRIUS D.
NO ADDRESS PROVIDED
                                                      P‐0012874 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAILEY, DEMETRIUS D.
NO ADDRESS PROVIDED
                                                      P‐0015599 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAILEY, DEMETRIUS D.
NO ADDRESS PROVIDED
                                                      P‐0015606 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAIN III, JACOB
6326 REMINGTON CT.
FREDERICK, MD 21701                                   P‐0032575 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAINARD, ANDREA M.
BRAINARD, DAVID C.
3411 CLIFF OAKS DRIVE
CORINTH, TX 76210                                     P‐0020199 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAIT, PAULA
85 LASALLE AVE
FRAMINGHAM, MA 01701                                    2951    11/21/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                           Page 396 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 397 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BRAIT, PAULA
85 LASALLE AVE
FRAMINGHAM, MA 01701                                P‐0029992 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAITHWAITE, DORALYN
9974 SW 165 TER
MIAMI, FL 33157                                     P‐0006311 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAITHWAITE, MERKEVA
9974 SW 165 TER
MIAMI, FL 33157                                     P‐0006324 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAKE, JENNETTE P.
4089 BULL CREEK RD
NATHALIE, VA 24577                                  P‐0000668 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAKE, RAY J.
178 WORTHINGTON CIRCLE
FT VALLEY, GA 31030                                 P‐0054629 1/13/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAKE, THOMAS J.
BRAKE, COLLEN E.
305 EGAN DRIVE
CRESTVIEW, FL 32536                                 P‐0038208 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAKEFIELD, BILLY A.
P.O. BOX 293
INGLIS, FL 34443                                    P‐0044403 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAKEMAN, ELIOT J.
BRAKEMAN, ANNE M.
27130 CABRERA AVENUE
SAUGUS, CA 91350                                    P‐0055180 1/18/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAKOB, MARGARET R
6 BAYCREST COURT
NEWPORT BEACH, CA 92660‐2918                          4572      12/27/2017      TK Holdings Inc.                          $2,190.00                                                                                    $2,190.00
BRAMBER, ROSALYN
1521 LOCH HAVEN DR
CONYERS, GA 30013‐6362                              P‐0004904 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAMBLE, SARAH I.
38 ELINOR PLACE
YONKERS, NY 10705                                   P‐0057121    2/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAMER, DALE W.
403 KELLY CT
CLAREMORE, OK 74017‐6733                            P‐0007415 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAMLETT, RHONDA G.
676 LUCAS RIDGE LN
WAVERLY, TN 37185                                   P‐0036909 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAMLETT, RHONDA G.
676 LUCAS RIDGE LN
WAVERLY, TN 37185                                   P‐0037030 12/7/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BRAMLETTE, JENNIFER P.
462 OCEAN DRIVE WEST
STAMFORD, CT 06902                                  P‐0029966 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAMLETTE, JENNIFER P.
462 OCEAN DRIVE WEST
STAMFORD, CT 06902                                  P‐0039838 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAMMER, ROBERT M.
433 2ND ST. S.E.
APT. 1
WASHINGTON, DC 20003                                P‐0041195 12/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 397 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 398 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BRANCAZIO, MAUREEN J.
P.O. BOX 781142
ORLANDO, FL 32878                                   P‐0024471 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANCAZIO, MAUREEN J.
P.O. BOX 781142
ORLANDO, FL 32878                                   P‐0024479 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANCH, ALICIA R.
1996 PITTSTON FARM RD
LITHONIA, GA 30058                                  P‐0024635 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANCH, AMANDA K.
4529 WILDWOOD ROAD
MARYVILLE, TN 37804                                 P‐0054704 1/14/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANCH, ANN M.
60 BENTRIDGE COURT
LYNCHBURG, VA 24501                                 P‐0045744 12/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANCH, BRADLEY R.
5000 YATES MILL POND ROAD
RALEIGH, NC 27606                                     358       10/23/2017      TK Holdings Inc.                           $240.00               $0.00                                                                   $240.00
BRANCH, CAROL E.
3266 JUDD RD
MILAN, MI 48160                                     P‐0025918 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANCH, GOLDIE L.
432 SHERIDAN DRIVE
COLUMBIA, SC 29223                                  P‐0006508 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANCH, REGINALD D.
5206 FOUR RIVERS CT.
HOUSTON, TX 77091                                   P‐0056680    2/5/2018    TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
BRANCH, RENAE
28316 PUEBLO DR
TRABUCO CANYON, CA                                  P‐0029907 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANCH, TRACEY Y.
6417 HOLBORN ROAD
NORTH CHESTERFIE, VA 23224                          P‐0020117 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANCH‐ATKINS, LESLIE D.
4411 KING ST
PORTSMOUTH, VA 23707                                P‐0046129 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANCH‐MCDONALD, LIAMA O.
835 RAMBLEWOOD DRIVE
EASTON, PA 18040                                    P‐0022388 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAND, DANIEL E.
NO ADDRESS PROVIDED
                                                    P‐0023637 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAND, KRYSTAL L.
257 WEST AVENUE
PATCHOGUE, NY 11772                                 P‐0008166 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAND, MATTHEW C.
7846 S. WOOD STREET
CHICAGO, IL 60620                                   P‐0048170 12/26/2017     TK Holdings Inc., et al .                   $21,000.00                                                                                   $21,000.00
BRANDAU, BENJAMIN M.
13611 SANTA LUCIA DR
SANTA NELLA, CA 95322                               P‐0045044 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDEL, MARGARET A.
BRANDEL, GEORGE P.
484 MCCARTY RD
FALMOUTH, VA 22405‐3172                             P‐0052206 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 398 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 399 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BRANDENBURG, CARL A.
BRANDENBURG, REBA M.
228 JOE LANE
JEFFERSON CITY, MO 65101‐5531                        P‐0024361 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDENBURG, JEFFREY K.
1467 TULLAR RD APT 7
NEENAH, WI 54956                                     P‐0013818 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDENBURG, JOHN J.
P.O. BOX 151
WEST GROTON, MA 01472                                P‐0047716 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDERHORST, ABBY
4024 N ASHLAND
#211
CHICAGO, IL 60613                                    P‐0009919 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDL, TAMMY
9441 EVERGREEN PLACE
#103
DAVIE, FLORIDA 33324                                 P‐0001053 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDSDORFER, GERTRUDE
143 BRECKENRIDGE DRIVE
SICKLERVILLE, NJ 08081                               P‐0039809 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDSTAETTER, RALPH W.
1476 SUMMIT VIEW DRIVE
ROCK HILL, SC 29732‐7209                             P‐0021069 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDSTETTER, CHRISTOPHER J.
6424 RANCHO SANTA FE DR
LAS VEAS, NV 89130                                   P‐0032496 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDT, GENICE C.
C/O KRISTINE ESCARDA
1660 DANBROOK DRIVE
SACRAMENTO, CA 95835                                 P‐0030747 11/22/2017   TK Holdings Inc., et al .                    $5,900.00                                                                                    $5,900.00
BRANDT, JEROME F.
2976 BELLMEADE WAY
LONGMONT, CO 80503                                   P‐0014588 11/3/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BRANDT, MARY ANNE
5685 CROSS GATE DRIVE
ATLANTA, GA 30327                                    P‐0008485 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDT, MARY C.
247 PORTERVILLE RD
BRIGHTON, TN 38011                                   P‐0020511 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDT, MARY C.
247 PORTERVILLE RD
BRIGHTON, TN 38011                                   P‐0020512 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDT, MICHAEL J.
2600 6TH AVE NW
AUSTIN, MN 55912                                     P‐0037880 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDT, SCOTT
5685 CROSS GATE DRIVE
ATLANTA, GA 30327                                    P‐0008344 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDT, STEVEN N.
BRANDT, SARAH S.
3380 BREI KESSEL ROAD
INDEPENDENCE, MN 55359                               P‐0031216 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANDT, STEVEN N.
3380 BREI KESSEL ROAD
INDEPENDENCE, MN 55359                               P‐0031217 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 399 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 400 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BRANDT, STEVEN N.
BRANDT, STEVEN N.
3380 BREI KESSEL ROAD
INDEPENDENCE, MN 55359                               P‐0031222 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANER, MICHAEL D.
270 BROADWAY #17B
NEW YORK, NY 10007                                   P‐0021583 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANGERS, MICHAEL
1305 LEXINGTON RD
LOUISVILLE, KY 40204                                   378     10/23/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
BRANGMAN, ROSE M.
4670 SW 158TH STREET ROAD
OCALA, FL 34473‐3160                                 P‐0029575 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANHAM, DONALD W.
461 WILDWOOD LANE
LUGOFF, SC 29078                                     P‐0021633 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANHAM, PRISCILLA E.
17 CLUBHOUSE AVE
VENICE, CA 90291                                     P‐0041143 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANISH, SARAH
BRANISH, SARAH
781 BRIAR HAVEN DRIVE
CASTLE ROCK, CO 80108‐5507                           P‐0057176 2/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANNAM, PATRICK A.
130 LEGACY CROSSING DR
PONTE VEDRA, FL 32081                                P‐0057255 2/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANNAN, DANIEL P.
BRANNAN, ALICIA M.
6345 CANAL BLVD
NEW ORLEANS, LA 70124                                P‐0018195 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANNAN, DANIEL P.
BRANNAN, ALICIA M.
6345 CANAL BLVD
NEW ORLEANS, LA 70124                                P‐0018197 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANNOCK, DANIEL L.
833 N PLANTATION DR.
VIRGINIA BEACH, VA 23454                             P‐0050715 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANNON, ALAIJHA D.
BRANNON, MAKESHA O.
139 CR 3060
MOUNT PLEASANT, TX 75455                             P‐0033827 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANNON, JOHN M.
641 HIGH BLUFF TRAIL
ROYSE CITY, TX 75189                                 P‐0048334 12/26/2017   TK Holdings Inc., et al .                     $587.78                                                                                       $587.78
BRANNON, JOHN M.
641 HIGH BLUFF TRAIL
ROYSE CITY, TX 75189                                 P‐0048349 12/26/2017   TK Holdings Inc., et al .                    $1,175.56                                                                                    $1,175.56
BRANNON, JULIA A.
HAWES, JULIAN M.
1018 CRANE COURT 40‐10
LAKE GENEVA, WI 53147                                P‐0056237 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANNON, KENNETH H.
P.O. BOX 2193
SUN VALLEY, ID 83353                                 P‐0041704 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 400 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 401 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BRANNON, MARY W.
261 LONDONBERRY ROAD NW
ATLANTA, GA 30327                                  P‐0046819 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANNON, MICHAEL L.
6082 MANSHIRE COURT
GALLOWAY, OH 43119                                 P‐0037489 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANON, STEPHEN D.
BRANON, KRISTINE M.
671 WOODLAND STREET
CENTERTON, AR 72719                                P‐0052170 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANSON, JESSICA D.
437 ENTERPRISE DRIVE
ROHNERT PARK, CA 94928                             P‐0013030 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANSON, NORMAN
616 S HOMER ST.
PRINCETON, IL 61356                                P‐0006350 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANSTNER, STACY L.
976 FOX RUN DRIVE
TOOELE, UT 84074                                   P‐0009103 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANT, BARBARA A.
BRANT, SAMUEL A.
1192 HAMPTON LN
CALIFORNIA, MO 65018                               P‐0036457 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANT, BARBARA A.
BRANT, SAMUEL A.
1192 HAMPTON LN
CALIFORNIA, MO 65018                               P‐0039183 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANT, PHILLIP G.
WATHIER, SUSAN J.
THE AMENDED AND RESTATED BRAN
BRANT FAMILY REVOCABLE TRUST
2355 SKYLINE DRIVE
PRESCOTT, AZ 86303‐5690                            P‐0009825 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANT, STEPHANIE N.
AUTO CASH
1355 BRADLEY BLVD. APT 705
SAVANNAH, GA 31419                                 P‐0054052   1/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANTLEY, JEFFREY C.
1108 NORTH PORTAGE PATH
AKRON, OH 44313                                    P‐0049638 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANTLEY, LINDA J.
16321 NW 77 PLACE
MIAMI LAKES, FL 33016                              P‐0001070 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANTON, RAUBYN L.
802 NOES CHAPEL ROAD
MORRISTOWN, TN 37814                               P‐0013751 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANTON, RICHARD
21 MILLENNIUM DR
COLUMBUS, NJ 08022                                 P‐0008805 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRANZBURG, MORTON R.
115 TALL TREES DRIVE
BALA CYNWD, PA 19004                               P‐0048148 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAR GREWAL, BALJEET K.
662 TRUDY WAY
MERCED, CA 95341                                   P‐0048626 12/26/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00


                                                                                        Page 401 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 402 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BRASCA, CLAUDIO M.
TING, JO‐ANNE S.
688 ALVARADO RD
BERKELEY, CA 94705                                   P‐0028371 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRASEL, CHRISTOPHER J.
2426 5TH STREET
EAST MOLINE, IL 61244                                P‐0016039 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRASEL, CORY
10204 N FARLEY AVE
KANSAS CITY, MO 64157                                P‐0021817 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRASEL, CORY
10204 N FARLEY AVE
KANSAS CITY, MO 64157                                P‐0021821 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRASEL, CORY
10204 N FARLEY AVE
KANSAS CITY, MO 64157                                P‐0021831 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRASFIELD, DANA L.
19 ELMWOOD AVENUE
GREENVILLE, SC                                       P‐0051552 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRASHER, ALEXANDER
P.O. BOX 34
STERLING, KS 67579                                   P‐0012432 11/1/2017    TK Holdings Inc., et al .                     $619.68                                                                                       $619.68
BRASHER, CORRINE E.
11519 SPRINGRIDGE DR
FORT SMITH, AR 72916                                 P‐0016239 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRASS, FRANCES D.
355 W CLARK AVE SPC 47
SANTA MARIA, CA 93455                                P‐0018975 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRASS, LLOYD A.
610 E. 39TH AVE.
EUGENE, OR 97405                                     P‐0022107 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRASS, LLOYD A.
610 E. 39TH AVE.
EUGENE, OR 97405                                     P‐0029759 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRASSEA, SUSAN L.
1440 CLOCK AVENUE
REDLANDS, CA 92374                                   P‐0048600 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRASSEL, FREDERICK M.
3763 OPAL DR
MULBERRY, FL 33860                                   P‐0019982 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRASURE, NEAL G.
4900GILES AVENUE NE
ADA, MI 49301                                        P‐0020112 11/8/2017    TK Holdings Inc., et al .                  $500,000.00                                                                                  $500,000.00
BRASWELL, CASEY A.
307 W PINE ST
WARREN, AR 71671                                     P‐0046914 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRATCHER, HAROLD S.
565 WILK DR
MORRISVILLE, PA 19067                                P‐0052378 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRATLAND‐COVERT, KRISTIN B.
9201 SW 40TH AVE.
PORTLAND, OR 97219                                   P‐0037842 12/9/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BRATT, ANDREW T.
204 IVYSHAW RD
CARY, NC 27519                                       P‐0029800 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 402 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 403 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BRATT, ANDREW T.
204 IVYSHAW RD
CARY, NC 27519                                       P‐0029934 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAUER, THOMAS P.
624 N ROHLWING RD
PALATINE, IL 60074                                   P‐0037425 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAUN, EDGAR L.
21009 111TH AVE E
GRAHAM, WA 98338‐6424                                P‐0043259 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAUN, KARL O.
BRAUN, MARGARET M.
5833 JEFF PLACE
EDINA, MN 55436                                      P‐0015266 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAUN, MATTHEW J.
325 S. SWALL DR.
APT 403
LOS ANGELES, CA 90048                                P‐0047875 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAUN, NICK D.
P.O. BOX 13393
JACKSON, WY 83002                                    P‐0022484 11/11/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BRAUN, PHILLIP
5425 S ELLIS
CHICAGO, IL 60615                                    P‐0041793 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAUN, STEVEN N.
3191 W CALVIN ST.
CLAREMONT, NC 28610                                  P‐0048215 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAUND, AARON D.
904 LONE TREE LANE
PRAIRIE DU SAC, WI 53578                             P‐0012404 11/1/2017    TK Holdings Inc., et al .                     $100.00                                                                                       $100.00
BRAUND, JOHN M.
BRAUND, SUE E.
352 BERTRAM ROAD
SUMMERVILLE, SC 29485                                P‐0006078 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAUN'S EXPRESS INC.
10 TANDEM WAY
HOPEDALE, MA 01747                                   P‐0057674 3/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAUNSCHWEIG, GLORIA J.
121 NE 14TH STREET
BATTLE GROUND, WA 98604                              P‐0029209 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAVATA, ALESSANDRO
13 HALO AVE
SEWELL, NJ 08080                                     P‐0032285 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAVATA, ALESSANDRO
13 HALO AVE
SEWELL, NJ 08080                                     P‐0032287 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAVES, NICKOLAS C
21 HUNTINGTON PLACE
WATERBURY, VT 05676                                    758     10/27/2017      TK Holdings Inc.                           $250.00               $0.00                                                                   $250.00
BRAVO III, JORGE J.
CULVER, LORIN W.
106 QUAINT ACRES DR.
SILVER SPRING, MD 20904‐2712                         P‐0040486 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAVO, LAILA
200 LUDLOW ST APT 506
STAMFORD, CT 06902                                   P‐0026438 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 403 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 404 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BRAWLEY, RICHARD J.
BRAWLEY, OLLIE F.
31 ERNIES LN
TRENTON, SC 29847                                    P‐0008367 10/29/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BRAWN, DIANE K.
7335 SW ARRANMORE WAY
PORTLAND, OR 97223                                   P‐0047010 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAWNER, TIARA W.
2007 MARYLAND AVE NE
#102
WASHINGTON, DC 20002                                 P‐0051955 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAXTON, DELORES
4813 CLARITY CT
SACRAMENTO, CA 95842                                 P‐0015909 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAXTON, LARRY G.
959 N MAIN STREET
LOUISBURG,, NC 27549                                 P‐0018887 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAXTON‐COX, DAEJAH S.
24 N CLINTON ST
BALTIMORE, MD 21224                                  P‐0035669 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAY, ANEESAH
411 COLLIER RIDGE DRIVE NW
ATLANTA, GA 30318                                    P‐0004695 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAY, DAWN M.
2613 MILAN STREET
EASTON, PA 18045                                     P‐0020791 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAY, GAYLE
60 JEMA CT
IOWA CITY, IA 52246                                  P‐0047303 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAY, JUSTIN
804 ZENITH DRIVE
FREELAND, MD 21053                                   P‐0016603 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAY, MIKE G.
BRAY, PATTI S.
280185 NABOR RD
MARLOW, OK 73055‐5307                                P‐0027848 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAY, MIKE G.
BRAY, PATTI S.
280185 NABOR RD
MARLOW, OK 73055‐5307                                P‐0027850 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAY, WILLIAM F.
90 RAYMALEY RD
HARRISON CITY, PA 15636                              P‐0055472 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAY, WILLIAM R.
5209 POMMEROY DRIVE
FAIRAFX, VA 22032                                    P‐0045478 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAY, WILLIAM R.
5209 POMMEROY DRIVE
FAIRFAX, VA 22032                                    P‐0046932 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAY, WILLIAM R.
5209 POMMEROY DRIVE
FAIRFAX, VA 22032                                    P‐0047111 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRAYTON, JEFFREY A.
638 PEACH DR
ARNOLD, MO 63010                                     P‐0025168 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 404 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 405 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BRAZER, LINDA J.
8246 LOCH SEAFORTH COURT
JACKSONVILLE, FL 32244                              P‐0001732 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREA, CINDA R.
BREA, JULIO A.
8774 SERENE RIDGE DRIVE
SAN ANTONIO, TX 78239                               P‐0003883 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREARD, HUBERT S.
6642 COVE LAKE DRIVE
KATY, TX 77449‐4233                                 P‐0005833 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREAUD, LYNN G.
151 HIGHWAY 44
JAYESS, MS 39641                                    P‐0025798 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREAUX, DWAYNE R.
206 ASPEN DRIVE
HOUMA, LA 70360                                     P‐0037464 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREAUX, KATHY
KIA MOTORS FINANCE
610 DAWSON DRIVE
DUNCANVILLE, TX                                     P‐0004830 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREAUX, LINDA J.
3535 PATTISON STREET
EUGENE
, OR 97402                                          P‐0007990 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREAZEALE, DAN B.
4824 NE 23 AVE APT 6
FORT LAUDERDALE, FL 33308                           P‐0042568 12/19/2017   TK Holdings Inc., et al .                     $192.00                                                                                       $192.00
BREAZEALE, LAVONNE L.
10233 SE BRISTOL LN
HAPPY VALLEY, OR 97086                              P‐0039059 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRECK‐FINKLE, KRISTINA D.
2714 CYGNET ROAD
PINON HILLS, CA 92372                               P‐0055717 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREDICEAN, ALEXANDRA
6861 W LELAND AVE
HARWOOD HEIGHTS, IL 60706                           P‐0022322 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREDOW, SEBASTIAN
9502 PEMBERTON TRACE
HOUSTON, TX 77025                                   P‐0012007 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREECE, ALAN S.
542 PALMER FARM DR
YARDLEY, PA 19067                                   P‐0034328 11/30/2017   TK Holdings Inc., et al .                   $55,000.00                                                                                   $55,000.00
BREED, GREGORY A.
9376 PIPILO STREET
SAN DIEGO, CA 92129                                 P‐0024511 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREED, MARTHA H.
1285 CLOVER LN.
WALNUT CREEK, CA 94595                                2132     11/7/2017      TK Holdings Inc.                           $500.00                                                                                       $500.00
BREEDEN, CHRISTOPHER D.
6915 67TH ST. APT 314
KENOSHA, WI 53142                                   P‐0032486 11/27/2017   TK Holdings Inc., et al .                   $15,097.73                                                                                   $15,097.73
BREEDING, KATHY A.
3645 N GLADSTONE AVR
INDIANAPOLIS, IN 46218                              P‐0051312 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 405 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 406 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BREEDING, KATHY A.
3645 N GLADSTONE AVE
INDIANAPOLIS, IN 46226                              P‐0051348 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREEN‐BARRETTO, BARBARA A.
811 HAVERHILL ST
ROWLEY, MA 01969                                    P‐0010732 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREES, RAYMOND C.
766 ROCKY BRANCH LANE
EVANS, GA 30809                                     P‐0004500 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREES, RAYMOND C.
766 ROCKY BRANCH LANE
EVANS, GA 30809                                     P‐0004508 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREESCHOTEN, MARILYN K.
15358 JEFFERS PASS
PRIOR LAKE, MN 55372                                P‐0012927 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREEZE, JEFFREY W.
BREEZE, BEVERLY J.
288 VERMILLION RD.
BROOKSVILLE, KY 41004                               P‐0018931 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREGAR, DAVID D.
19 STONEHENGE ROAD
BEDFORD, NH 03110‐5739                              P‐0011360 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREHM, ALEXANDER G.
BREHM, JAMES W.
406 COUNTRY CLUB DRIVE
WILMINGTON, DE 19803                                P‐0018289 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREHM, BRIAN C.
18 JOB ROAD
INWOOD, WV 25428                                    P‐0008003 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREHM, JAMES W.
BREHM, KAREN S.
406 COUNTRY CLUB DRIVE
WILMINGTON, DE 19803                                P‐0018306 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREHM, KAREN S.
BREHM, JAMES W.
406 COUNTRY CLUB DRIVE
WILMINGTON, DE 19803                                P‐0018303 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREIT, GARRETT
30991 T AVE.
ADEL, IA 50003                                      P‐0016750 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREITENBACH, JUSTIN T.
7731 STATE ROAD 21
OMRO, WI 54963                                      P‐0055980 1/28/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREITENFELD, JENNIFER F.
BO BOX 885
GOSHEN, NY 10924                                    P‐0057018   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREITIGAM, WALTER V.
228 ASHLAND OAKS DRIVE
CATAWBA, SC 29704                                   P‐0004223 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREITMAN, STEVEN E.
2471 HARBOR LN
BELLMORE, NY 11710                                  P‐0004562 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREMER, JONATHAN M.
4646 DOVE WAY
CRESTVIEW 32539                                     P‐0056530   2/4/2018   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00


                                                                                         Page 406 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 407 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BRENDLINGER, ELIZABETH
124 AUTUMN LANE
GREENSBURG, PA 15601                                  P‐0036664 12/6/2017    TK Holdings Inc., et al .                    $3,823.46                                                                                    $3,823.46
BRENDLINGER, ELIZABETH H.
124 AUTUMN LANE
GREENSBURG, PA 15601                                  P‐0036659 12/6/2017    TK Holdings Inc., et al .                    $3,823.46                                                                                    $3,823.46
BRENEGAN, BRIAN
W156 N5382 BETTE DRIVE
MENOMONEE FALLS, WI 53051                               747     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRENEMAN, JOSEPH A.
BRENEMAN, REGINA E.
32123 NE 117TH ST
CARNATION, WA 98014                                   P‐0019173 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRENEMAN, JOSEPH A.
32123 NE 117TH ST
CARNATION, WA 98014                                   P‐0019182 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRENES, SANDRA K.
BRENES BENAVIDES, JORGE A.
11265 53RD AVE NO
PLYMOUTH, MN 55442                                    P‐0026336 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRENNAN, AMANDA J.
229 SCIO VILLAGE CT, UNIT 101
ANN ARBOR, MI 48103                                   P‐0050877 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRENNAN, HANNAH G.
315 E WISCONSIN, APT #1
MOUNT PLEASANT, MI 48858                              P‐0036367 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRENNAN, MELISSA A.
123 NORTHWOOD DRIVE
WILLIAMSVILLE, NY 14221                               P‐0040766 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRENNAN, PATRICK
35 LEDYARD PL
STATEN ISLAND, NY 10305                               P‐0021807 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRENNAN, TAMMY K.
3613 MALIBUR CIRCLE APT T6
FALLS CHURCH, VA 22041                                P‐0018241 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRENNAN, TERENCE
BRENNAN, NORA
#45
WISTERIA LANE
LEVITTOWN, PA 19054                                   P‐0027611 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRENNAN, WILLIAM S.
1713 CHANTILLY LANE
CHESTER SPRINGS, PA 19425                             P‐0011521 11/1/2017    TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
BRENNECKE, DARRELL FRANK
1302 W. NORTH WATER ST.
NEW LONDON, WI 54961                                    1977     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRENNER, CHRISTOPHER
712 SOUTH ASHLAND AVE
LA GRANGE, IL 60525                                   P‐0041198 12/17/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BRENNER, CHRISTOPHER
712 SOUTH ASHLAND AVE
LA GRANGE, IL 60525                                   P‐0041394 12/17/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BRENNER, DAVID M.
25920 WARRINGTON
DEARBORN HEIGHTS, MI 48127                              4012    12/12/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                           Page 407 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 408 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BRENNER, DAVID M.
25920 WARRINGTON
DEARBORN HEIGHTS, MI 48127                          P‐0039484 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRENNER, JAMES V.
984 E WOOD HAVEN DRIVE
ALEXANDRIA, IN 46001                                P‐0025118 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRENNER, JUNE I.
1551 WEATHERSTONE CIRCLE
MONROE, OH 45050                                    P‐0032819 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRENNER, TIMOTHY J.
1340 WEST BELL STREET
HOUSTON, TX 77019                                   P‐0036619 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRENNING, JANELLE ROSE
DAVID M. DUREE
312 SOUTH LINCOLN AVENUE
O'FALLON, IL 62269                                    4017      12/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRENNON, TAMARA O.
P O BOX 215
SAINT ELMO, AL 36568                                P‐0010582 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRENNTAG SOUTHWEST, INC
PO BOX 970230
DALLAS, TX 75397                                      4773      1/29/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
BRENT, MELVIN L.
320 HIDDEN VALLEY RD.
KINGSPORT, TN 37663                                   251       10/20/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
BRENT, STEPHANIE G.
NO ADDRESS PROVIDED
                                                    P‐0034294 12/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRESCHNEV, PETER
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043711 12/21/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BRESCIA, QUIDO J.
431 ELLENDALE AVENUE
PORT CHESTER, NY 10573                              P‐0056447    2/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRESLER, GEORGE
BRESLER, GEORGE
6 SOMERTON SQUARE
MEDFORD, NJ 08055                                   P‐0012896 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRESLIN, MARY L.
542 BITTERSWEET TERR
BRIDGEWATER, NJ 08807                               P‐0014284 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRESLIN, THERESA J.
1282 LINDSAY LANE
RYDAL, PA 19046                                     P‐0012686 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRESNAHAN, THOMAS M.
BRESNAHAN, BARBARA J.
3705 ST GERMAINE CT
LOUISVILLE, KY 40207                                P‐0026108 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRESSLER, KENNETH E.
BRESSLER, CATHERINE J.
P.O. BOX 275
WICOMICO, VA 23184                                  P‐0012720 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRESSLER, LOIS A.
110 BARCELONA COURT
CARY, NC 27513                                      P‐0032400 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 408 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 409 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BRETAN, ERIC
BRETAN, KELLY
36 GOLDEN HILL LANE
SHELTON, CT 06484                                    P‐0018321 11/7/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BRETHERTON, LAURA L.
TAKATA
3044 EASTLAND BLVD UNIT I201
CLEARWATER                                           P‐0009945 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRETON, DONALD
BRETON, DEBRA
83 HAMMERSMITH DRIVE
SAUGUS, MA 01906                                     P‐0011346 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRETON, MELISSA S.
20 BLANCHARD AVE
WARWICK, RI 02888                                    P‐0056323   2/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRETSCHER, CAROL A.
P.O. BOX 201
VALLEY STREAM, NY 11582                              P‐0030486 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRETT, STEVEN J.
13972 STAR RUBY AVENUE
EASTVALE, CA 92880                                   P‐0026363 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, CAROL J.
WELLS FARGO
208 W WASHINGTON AVE
VILLA GROVE, IL 61956                                P‐0005165 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, DEEANNA R.
11549 HIGH TIMBER DR
INDPLS, IN 46235                                     P‐0000897 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, JAMES H.
5465 HEDGEWICK WAY
CUMMING, GA 30040                                    P‐0054116   1/7/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, JAMES P.
713 HICKORY LANE
CAROL STREAM, IL 60188‐9145                          P‐0024612 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, JENNIFER A.
BREWER, RANDY W.
307 FOXFIELD CV
MARION, AR 72364                                     P‐0012833 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, JUDITH
4865 35TH STREET
SAN DIEGO, CA 92116‐1907                             P‐0048883 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, LORRAINE L.
232 W. MYERS
FRESNO, CA 93706                                     P‐0051596 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, MISTIE D.
4723 SANDERSON LN
JONESBORO, AR 72404                                  P‐0038054 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, MISTIE D.
4723 SANDERSON LN
JONESBORO, AR 72404                                  P‐0038076 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, PAUL R.
25930 KAY AVE.
# 102
HAYWARD, CA 94545                                    P‐0015636 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 409 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 410 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BREWER, REX A.
BREWER, CHERYL G.
342 MAYFIELD DR.
BRISTOL, TN 37620                                   P‐0047605 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, RICK E.
BREWER, PEGGY M.
57944 BUENA VISTA DR.
YUCCA VALLEY, CA 92284                              P‐0042869 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, RICKY
547 PINNACLE DR
CEDAR HILL, TX 75104                                P‐0013908 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, ROSEMARY
BREWER, GREGORY L.
408 FOREST GROVE RD
OXFORD, MS 38655                                    P‐0026474 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, SARAH E.
3463 HAVENBROOK DR
ST LOUIS, MO 63114                                  P‐0015399 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWER, SERENA C.
P.O. BOX 970052
YPSILANTI, MI 48197                                 P‐0025649 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWSTER, CHARLOTTE B.
820 S MANSFIELD AVE
APT 107
LOS ANGELES, CA 90036                               P‐0019056 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWSTER, CONNIE C.
183 DUNCAN LANE
CHILHOWIE, VA 24319                                 P‐0002885 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWSTER, CONNIE C.
183 DUNCAN LANE
CHILHOWIE, VA 24319                                 P‐0003845 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREWSTER, JAMES M.
80 ARMITAGE DRIVE
BRIDGEPORT, CT 06605                                P‐0028355 11/18/2017   TK Holdings Inc., et al .                     $900.00                                                                                       $900.00
BREWSTER, JOHNATHAN R.
1815 WAYSIDE DR.
BRYAN, TX                                           P‐0002510 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREZGER, GARY L.
BREZGER, JEAN L.
41 ARAPAHO DR.
BELLEVILLE, IL 62220                                P‐0037829 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BREZNAY, MICHAEL
23603 GENESEE VILLAGE ROAD
GOLDEN, CO 80401                                    P‐0008689 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIANT, JASMINE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                              P‐0043495 12/21/2017   TK Holdings Inc., et al .                  $300,000.00                                                                                  $300,000.00
BRIANT, JASMINE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                              P‐0043814 12/21/2017   TK Holdings Inc., et al .                  $300,000.00                                                                                  $300,000.00




                                                                                         Page 410 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 411 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BRIANT, JASMINE A.
BRIANT, GREG
MURRAY DARNELL & ASSOCIATES
1540 N. BROAD ST.
NEW ORLEANS, LA 70119                               P‐0047594 12/26/2017   TK Holdings Inc., et al .                  $300,000.00                                                                                  $300,000.00
BRIARS, MARGOT
MARGOT BRIARS TRUST
322 S CRESCENT AVE
PARK RIDGE, IL 60068                                P‐0007361 10/28/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BRIATO, LINDA E.
P.O. BOX 1625
TWAIN HARTE,, CA 95383                              P‐0026199 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRICE, LAVON
BRICE, ANTONUAL
13606 CERISE AVE APT 16
HAWTHORNE, CA 90250                                 P‐0017989 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRICENO, PATRICIA
1749 S. LAGUNA
VISALIA, CA 93292                                     4576    12/28/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRICKATES, ANNE P.
13517 WISTERIA WAY DRIVE
FAIRFAX, VA 22033                                   P‐0028485 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRICKATES, PAULA C.
13517 WISTERIA WAY DRIVE
FAIRFAX, VA 22033                                   P‐0028481 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRICKELL, CAROLINE A.
BRICKELL, CAROLINE A.
21003 NO 123RD AVE
SUN CITY WEST, AZ 85375                             P‐0006839 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRICKER, MICHAEL C.
BRICKER, LINDA C.
56 N. OLD STONE HOUSE RD.
CARLISLE, PA 17015‐9785                             P‐0043345 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRICKETT, DAVID
P.O. BOX 1208
PALM SPRINGS, CA 92263                              P‐0031356 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRICKLEY, ALLYSON
2180 E. BORG COURT
SANDY, UT 84092                                     P‐0007453 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRICKNER, JON T.
17 N. 3RD ST.
MADISON, WI 53704                                   P‐0014380 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRICKNER, NEDA S.
6518 BRECKENRIDGE COVE
COLUMBIA, TN 38401                                  P‐0036077 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRICLE, FRANK L.
BRICEL, WENDY S.
2565 NORTH 141ST LANE
GOODYEAR, AZ 85395                                  P‐0008637 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDA, FRANCES R.
5698 AINSLEY CT
BOYNTON BEACH, FL 33437‐1504                        P‐0057769 3/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDEN, LAURA E.
3411 D RD
PALISADE, CO 81526                                  P‐0016242 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 411 of 3871
                                              Case 17-11375-BLS                 Doc 4247                  Filed 10/26/20                   Page 412 of 1950
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
BRIDEWELL, HUNTER T.
2460 FOUNTAIN PL UNIT E
ATTN: TK
LAKESIDE PARK, KY 41017                            P‐0033842 11/30/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDGE, BRIANNE A.
4126 MANZANITA DRIVE
SAN DIEGO, CA 92105                                P‐0017957 11/6/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDGEMAN, BENET EUGENE
12412 PENROSE TRAIL
RALEIGH, NC 27614                                    3903     12/6/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
BRIDGEMAN, SUSAN ANNE
12412 PENROSE TRAIL
RALEIGH, NC 27614                                    3902     12/6/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
BRIDGEN, TODD J.
966 TERRA BELLA AVENUE
SAN JOSE, CA 95125‐2655                            P‐0017888 11/6/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDGES, DAPHNE P.
12139 WESTBURY GLEN CT
CHARLOTTE, NC 28262                                P‐0039465 12/12/2017           TK Holdings Inc., et al .                    $5,500.00                                                                                    $5,500.00
BRIDGES, DEBBRAH
3943 NORTH H ST. #220
SAN BERNARDINO, CA 92407                           P‐0039762 12/13/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDGES, DEBBRAH
3943 NORTH H ST. #220
SAN BERNARDINO, CA 92407                           P‐0039832 12/13/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDGES, DEMETRIUS
30061 WREN VILLAGE DR
ABERDEEN, MS 39730                                   1878     11/9/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
BRIDGES, DEMETRIUS
30061 WREN VILLAGE DR
ABERDEEN, MS 39730                                   2366     11/8/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                        $0.00
BRIDGES, JANET M.
611 GRAYSON ST. UNIT A
POTTSBORO, TX 75076                                P‐0002195 10/23/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDGES, JENISE F.
2007 BEECHWOOD DRIVE
SOUTH CHARLESTON, WV 25303                         P‐0002184 10/23/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDGES, JENISE F.
2007 BEECHWOOD DRIVE
SOUTH CHARLESTON, WV 25303                         P‐0024888 11/6/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDGES, KELLY A.
2836 JOHNSTON RIDGE
FESTUS, M 63028                                    P‐0015662 11/4/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDGES, LORRAINE
3003 RIVERWOOD LANE
GRAND PRAIRIE, TX 75052                            P‐0001751 10/22/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDGES, PAMELA C.
2007 BIENVILLE STREET
SELMA 36701                                        P‐0057430 2/21/2018            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDGES, RANDALL W.
750 SUMMIT BLVD
SPRINGFIELD, OR 97477                              P‐0015715 11/4/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDGES, RICHARD A.
303 JOHN TURNER ROAD
MONROE, LA 71203                                   P‐0004152 10/25/2017           TK Holdings Inc., et al .                    $3,741.00                                                                                    $3,741.00


                                                                                                Page 412 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 413 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BRIDGES, TAYLOR J.
2836 JOHNSTON RIDGE
FESTUS, MO 63028                                     P‐0015672 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDGMAN, DENNIS R.
3121 LOS PRADOS STREET #3
SAN MATEO, CA 94403                                  P‐0035975 12/5/2017    TK Holdings Inc., et al .                    $9,500.00                                                                                    $9,500.00
BRIDGMAN, DENNIS R.
3121 LOS PRADOS STREET #3
SAN MATEO, CA 94403                                  P‐0039188 12/11/2017   TK Holdings Inc., et al .                    $9,500.00                                                                                    $9,500.00
BRIDGMAN, GERRI
230 OAKWOOD DRIVE
YARMOUTH, ME 04096                                   P‐0007183 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIDSON, EDWARD J.
BRIDSON, LESLIE A.
138 OLD TOWN WAY
HANOVER, MA 02339                                    P‐0006003 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIEF, MICHAEL G.
104692 BROWNELL RD.
BEULAH, MI 49617                                     P‐0054702 1/14/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIEN, ROBERT G.
63 GLENEICE CV
JACKSON, TN                                          P‐0029307 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGAMAN, G. BENNETT
117 EAST WOODS DRIVE
HARLEYSVILLE, PA 19438                               P‐0014297 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGGS, BRIANNA M.
555 CORONEL PLACE
#10
SANTA BARBARA, CA 93101                              P‐0019705 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGGS, CHARLES H.
MESSIER BRIGGS, DEBORAH S.
25 BOULDER ROAD
HANOVER, PA 17331                                    P‐0038241 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGGS, CHELSEA E.
526 CRASSULA DR
LEXINGTON, SC 29073                                  P‐0031254 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGGS, DAVID
8912 AMUNDSON DR
N. RICHLAND HILL, TX 76182                           P‐0004558 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGGS, DAWN C.
BRIGGS, JEFFREY D.
3698 S ESCALON BELLOTA RD
FARMINGTON, CA 95230                                 P‐0042418 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGGS, DEBORAH S.
3380 SUMMIT HILLS DR
QUINTON, VA 23141                                    P‐0025615 11/7/2017    TK Holdings Inc., et al .                   $15,900.00                                                                                   $15,900.00
BRIGGS, KARL A.
8216 CENTER PARKWAY
#23
SACRAMENTO, CA 95823                                 P‐0022874 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGGS, MELANIE A.
1300 R ST UNIT 14
BAKERSFIELD, CA 93301                                P‐0033292 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 413 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 414 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BRIGGS, STEPHANIE D.
BRIGGS, JEFFREY D.
3698 S ESCALON BELLOTA RD
FARMINGTON, CA 95230                               P‐0042410 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGHAM, RITA
887 SOUTHHILL ROAD
STEWERTSTOWN, NH 03576                             P‐0032102 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGHAM, ROBERT M.
840 BOURN DR
SPC 82
WOODLAND, CA 95776                                 P‐0022138 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGHAM, ROBERT M.
840 BOURN DR
APT 82
WOODLAND, CA 95776                                 P‐0022162 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGHAM, WENDIE L.
21471 PINETREE LANE
HUNTINGTON BEACH, CA 92646                         P‐0020808 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGHT, ANNA M.
9730 SE LINWOOD AVENUE
MILWAUKIE, OR 97222                                P‐0047968 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGHT, CINDY G.
BRIGHT, ROBERT G.
3508 W MUNGALL DR #1
ANAHEIM, CA 92804/2967                             P‐0033162 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGHT, JANIE S.
BRIGHT, CHARLES R.
7010 MAPLE CREEK DRIVE
LIBERTY TWP, OH 45044                              P‐0026587 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGHT, RICHARD
BRIGHT, LESLIE
144 EL DORADO
LITTLE ROCK, AR 72212                              P‐0018425 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGHT, RICHARD
BRIGHT, LESLIE
144 EL DORADO DR.
LITTLE ROCK, AR 72212                              P‐0018472 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGHT, ROBERT & CINDY
3508 MUNGALL DR #1
ANAHEIM, CA 92804                                    3375    11/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRIGHTWELL, REBECCA
13095 BETHEL TERRACE
PLATTE CITY, MO 64079                                4425    12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRIGHTWELL, SHEILA M.
BRIGHTWELL, RONNIE D.
209 N PACIFIC CT
RAYMORE, MO 64083                                  P‐0012789 11/2/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BRIGINO, ALBERTO R.
4015 BRAESGATE LN
TAMPA, FL 33624                                    P‐0001449 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIGMON, KYLE H.
253 MOORE DRIVE
GASTONIA, NC 28056                                 P‐0002006 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRILL, KAREN M.
10154 WHITE WATER LILY WAY
BOYNTON BEACH, FL 33437                            P‐0034367 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 414 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 415 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
BRILLHART, MACGREGOR J.
341 PINE HILL LANE
YORK, PA 17403                                      P‐0010843 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRILLHART, MACGREGOR JOHN
341 PINE HILL LANE
YORK, PA 17403                                        1318    10/31/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BRIMSTIN, JAY A.
BRIMSTIN, NAM HUI
7149 PAPRIKA LN
COLUMBUS, GA 31909                                  P‐0002923 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRINDLE, BRITTANY
DOUGLAS S. HARRIS
1698 NATCHEZ TRACE
GREENSBORO, NC 27455                                  3358    11/24/2017      TK Holdings Inc.                       $2,500,000.00                                                                                $2,500,000.00
BRINDLE, GARI N.
BRINDLE, PETER A.
5022 46TH ST W
BRADENTON, FL 34210                                 P‐0007427 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRINE, RBERT M.
21325 ROSE LANE
FAIRVIEW, OR 97024                                  P‐0024018 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRINEGAR, WILLIAM J.
BRINEGAR, KIMBERLY P.
1585 WEDGEWOOD WAY
UPLAND, CA 91786                                    P‐0025003 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRINEGAR, WILLIAM J.
BRINEGAR, KIMBERLY P.
1585 WEDGEWOOD WAY
UPLAND, CA 91786                                    P‐0025010 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRINGMAN, GLEN A.
517 BAUMAN
CLAWSON, MI 48017                                   P‐0014689 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRINK, MARC
BARETTA, EDWARD
M. REID LEGAL SOLUTIONS LLC
205 S. MAIN STREET
EDWARDSVILLE, IL 62025                              P‐0053075 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRINKER, JULIE‐ANNE M.
310 NE 147TH AVE
PORTLAND, OR 97230                                  P‐0052407 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRINKER, RAY E.
9400 STERLING PLACE
ST. LOUIS, MO 63123                                 P‐0057689 3/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRINKLEY, JAYNE K.
CARPENTER, RANDALL A.
120 NORTH TWENTIETH STREET
CAMP HILL, PA 17011                                 P‐0028916 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRINKLEY, KIM S.
1719 MICHAEL GLEN
ESCONDIDO, CA 92026                                 P‐0057385 2/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRINKMEIER, JAIME L.
10850 HAGGERMAN ROAD
SOUTH ROCKWOOD, MI 48179                            P‐0018310 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRINKMEIER, JAMES W.
10850 HAGGERMAN ROAD
SOUTH ROCKWOOD, MI 48179                            P‐0020519 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 415 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 416 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BRINN, ANDREA L.
1615 GATSBY COURT
CASSELBERRY, FL 32707                                P‐0006545 10/27/2017   TK Holdings Inc., et al .                       $73.24                                                                                       $73.24
BRINSON, KAREN
2365 CLAXTON DAIRY ROAD
DUBLIN, GA 31021                                     P‐0005162 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRINTON, DOUG E.
5721 MIRKWOOD LANE
TAYLORSVILLE, UT 84129                               P‐0046885 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRINTZENHOFF, STEFANA A.
5980 COZZENS STREET
SAN DIEGO, CA 92122‐3736                             P‐0047516 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIODY, PATRICIA A.
6219 W. KRISTAL WAY
GLENDALE, AZ 85308                                   P‐0035177 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIOLAT, ANNETTE M.
13504 OAK ROAD
OTISVILLE, MI 48463                                    4353    12/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRIOLAT, ANNETTE M.
13504 OAK ROAD
OTISVILLE, MI 48463                                    4415    12/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRIOLAT, ANNETTE M.
ANNETTE M. BRIOLAT
13504 OAK ROAD
OTISVILLE, MI 48463                                  P‐0046784 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIOLAT, ANNETTE M.
ANNETTE M. BRIOLAT
13504 OAK ROAD
OTISVILLE, MI 48463                                  P‐0047262 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIOLAT, ANNETTE M.
ANNETTE M.BRIOLAT
13504 OAK ROAD
OTISVILLE, MI 48463                                  P‐0047289 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIONES, JOSE A.
55 PLEASANTVILLE ROAD
NEW VERNON, NJ 07976                                 P‐0016681 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRIONES, JULIE
994 WILDBIRD LANE
COLLIERVILLE, TN 38017                               P‐0043117 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRISCO, LAMARR A.
700 LAUREL AVE
MODESTO, CA 95351                                    P‐0056180 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRISCOE, GIAVONNA N.
3225 SCOTCH CREEK RD UNIT 104
COPPELL, TX 75019                                    P‐0025065 11/14/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BRISCOE, HELEN R.
955 DAINTY AVE
BRENTWOOD, CA 94513                                  P‐0039776 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRISCOE, SCOTT T.
80 ROSEMONT DRIVE
ROCHESTER, NY 14617                                  P‐0044478 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRISENO, ELIZABETH G.
2255 MADRESELVA WAY
SAN DIEGO, CA 92154                                  P‐0057855 4/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 416 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 417 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BRISENO, ROBERTO
7513 WINDSOR OAKS
SAN ANTONIO, TX 78239                               P‐0001404 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRISSETT‐MCRAE, ANNMARIE
21 OLD HEMLOCK DR.
NEW WINDSOR, NY 12553                               P‐0031560 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRISTOL, DONALD A.
8204 W KNIGHTSBRIDGE DR
MEQUON, WI 53097                                    P‐0007475 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRISTOL, SCOTT
27080 W WAHALLA LANE
BUCKEYE, AZ 85396                                   P‐0025163 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRISTOW, TERESA S.
P.O. BOX 922
NORTH MYRTLE BEA, SC 29597                          P‐0030226 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITO, BRUNO A.
1323 SE LEXINGTON AVENUE
LEES SUMMIT, MO 64081                               P‐0028323 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITO, CAROLINA R.
1323 SE LEXINGTON AVENUE
LEE'S SUMMIT, MO 64081                              P‐0028325 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITO, EARTHCHILD M.
3922 WEST HAMILTON ROAD
DEER PARK, WA 99006                                 P‐0039234 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITO, JORGE JESUS
1618 SUMMIT RDG
AUBURN, GA 30011‐3615                                 3855     12/5/2017      TK Holdings Inc.                          $2,850.00              $0.00                                                                 $2,850.00
BRITS, LOUISE
BRITS, FERDINAND
1176 PALM COVE
ORLANDO, FL 32835                                   P‐0004959 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITSCHGI, JEREMY C.
9264 FOSDYKE COURT
SACRAMENTO, CA 95829                                P‐0034860 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITSCHGI, STEPHANIE M.
9264 FOSDYKE COURT
SACRAMENTO, CA 95829                                P‐0034862 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITT, CHARLES R.
85 WYLIE CREEK BLVD
BOZEMAN, MT 59718                                   P‐0047581 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITT, JAMES W.
9510 LA COSTA LANE
LONE TREE, CO 80124                                 P‐0007309 10/28/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BRITT, JAMES W.
9510 LA COSTA LANE
LONE TREE, CO 80124                                 P‐0007447 10/28/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BRITT, JAMES W.
BRITT, MICHAEL W.
9510 LA COSTA LANE
LONE TREE, CO 80124                                 P‐0007454 10/28/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BRITT, JAMES W.
9510 LA COSTA LANE
LONE TREE, CO 80124                                 P‐0007462 10/28/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BRITT, JAMES W.
9510 LA COSTA LANE
LONE TREE, CO 80124                                 P‐0007465 10/28/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
                                                                                         Page 417 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 418 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BRITT, JEFFREY S.
8401 EAST HILLWOOD LANE
TUCSON, AZ 85750                                    P‐0044873 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITT, PAUL R.
2348 TETON RD
BIRMINGHAM, AL 35216                                P‐0011713 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITTAIN, BARBARA
12486 WOLFSVILLE ROAD
MYERSVILLE, MD 21773                                P‐0053356 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITTEN, KENNETH E.
BRITTEN, JANE
375 WEYMOUTH WAY
CHICO, CA 95973                                     P‐0031754 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITTEN, KENNETH E.
BRITTEN, JANE
375 WEYMOUTH WAY
CHICO, CA 95973                                     P‐0031808 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITTENHAM, BARBARA
721 CROOKED LAKE COURT
ST CHARLES, MO 63304                                P‐0025858 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITTIN, DARRYL S.
BRITTIN, NAOKO S.
23 LAKEFIELD TRAILS
KATY, TX 77493                                      P‐0002855 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITTIN, DARRYL S.
BRITTIN, NAOKO S.
23 LAKEFIELD TRAILS
KATY, TX 77493                                      P‐0003148 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITTIN, JOCELYN W.
916 PEACOCK STATION ROAD
MCLEAN, VA 22102                                    P‐0006968 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITTO, ADAM C.
2910 71ST AVE NW
GIG HARBOR, WA 98335                                P‐0023479 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITTON JR., PAUL
965 LANES CREEK DR.
GEORGETOWN, SC                                      P‐0012709 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITTON, ERICA K.
2013 GROVES EDGE LN
WAXHAW, NC 28173                                    P‐0024491 11/13/2017   TK Holdings Inc., et al .                    $9,883.00                                                                                    $9,883.00
BRITTON, JONELLA K.
627 CULLEN BLVD
BUDA, TX 78610                                      P‐0013855 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITTON, JOSHUA M.
2160 S CORONA
DENVER, CO 80210                                    P‐0045718 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITTON, MICHAEL K.
627 CULLEN BLVD
BUDA, TX 78610                                      P‐0013859 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITTON, MICKEY W.
6716 PECANWOOD
HITCHCOCK, TX 77563                                 P‐0003382 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRITTON, TAWANA J.
208 BARGER CIRCLE
IRMO, SC 29063                                      P‐0007258 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 418 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 419 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BRIZENDINE, ROBERT
3091 MOYER RD
POWHATAN, VA 23139                                    756     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRIZENIDNE, CLORENE ALLS
3091 MOYER RD
POWHATAN, VA 23139                                    930     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRIZS, ATTILA
122 HARBOR COAST ST
LAS VEGAS, NV 89148                                 P‐0046470 12/25/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
BRKICH, SUSAN A.
BRKICH, SUSAN A.
120 MARKET STREET, APT. 2B
WAPPINGERS FALLS, NY 12590                          P‐0008518 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROADBENT, BRENDA
CASTRO, REYDANIEL
32 LESTER ST
ANSONIA, CT 06401                                   P‐0003079 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROADBENT, ROBERT K.
1880 CROSS POINTE WAY
SAINT AUGUSTINE, FL 32092                           P‐0041742 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROADGATE, HERLINDA & ROY
HC 1 BOX 5279
KEAAU, HI 96749                                       3049    11/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROADHEAD, STEVEN
BROADHEAD, VICKI C.
219 WEST 14TH AVENUE
GULF SHORES, AL 36542                               P‐0048687 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROADHURST, FELICIA L.
20449 NW 28TH COURT
MIAMI GARDENS, FL 33056                             P‐0055678 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROADNAX, RONNIKELL L.
2345 BROADMOOR DRIVE
GAUTIER, MS 39553                                   P‐0016254 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROADSTONE, RENEE A.
16527 CRAIG DRIVE
OAK FOREST, IL 60452‐4322                           P‐0044544 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROADSTREET, DONNA N.
7506 SUNLIGHT LN.
HOUSTON, TX                                         P‐0004526 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROADWAY, LORETTA L.
7900 BELLA VISTA COURT
CHARLOTTE, NC 28216                                 P‐0003763 10/25/2017   TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
BROADWAY, ROBERT T.
BROADWAY, SHANNON P.
P.O. BOX 452
ALTAMONT, KS 67330                                  P‐0032159 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROADWAY, TOMEKA R.
30 CHATEAUS LANE
LITTLE ROCK, AR 72210                               P‐0026588 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROADY, ANDREW
80 TURTLE ROCK ROAD
P.O. BOX 402
WINDHAM, NH 03087                                   P‐0029832 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROBERG, MICHAEL C.
18 WETHERSFIELD ROAD
ROCHESTER, NY 14624                                 P‐0025910 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 419 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 420 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROCAR, KELLY A.
468 HABER CT
NORTHLAKE
, IL 60164                                           P‐0008450 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCH, KARA
90 ACTON RD
CHELMSFORD, MA 01824                                 P‐0008263 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, ALISON J.
694 JEWEL STREET
IMPERIAL, CA 92251                                   P‐0021657 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, ANTHONY
7425 LA VISTA DR.
#416
DALLAS, TX 75214                                     P‐0024397 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, ASHLEY S.
213 FARM ESTATES RD
PERRY, GA 31069                                      P‐0038252 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, BENJAMIN C.
4380 KESTREL LN
BURTON, MI 48519                                     P‐0030642 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, CRAIG A.
1011 N MAPLELEAF RD
LAPEER, MI 48446                                     P‐0030646 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, ISABEL W.
10986 SW DURHAM RD #88
TIGARD, OR 97224                                     P‐0044199 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, JOHN R.
BROCK, LINDA G.
4952 SENTINEL DRIVE #302
BETHESDA, MD 20816                                   P‐0028769 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, MARIA L.
100 NORTH TRIPLET LAKE DRIVE
CASSELBERRY, FL 32707                                P‐0052344 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, MELISSA B.
NO ADDRESS PROVIDED
                                                     P‐0057109   2/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, MELISSA L.
3420 1/2 6TH AVE
SACRAMENTO, CA 95817                                 P‐0056674   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, RICHARD J.
P.O. BOX 180936
CASSELBERRY, FL 32718                                P‐0046528 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, RUTHIE O.
BROCK, LARRY S.
5525 WOOD POND CT
RALEIGH, NC 27610                                    P‐0026927 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, RUTHIE O.
BROCK, LARRY S.
5525 WOOD POND CT
RALEIGH, NC 27610                                    P‐0027329 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, SHERRY A.
125 BLUEBIRD LANE
PELL CITY, AL 35125                                  P‐0050060 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCK, SHERRY A.
125 BLUEBIRD LANE
PELL CITY, AL 35125                                  P‐0053879   1/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 420 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 421 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BROCK, THERESA G.
9246 BOURBON STREET
NEW PORT RICHEY, FL 34654                          P‐0043007 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCKEL, LANCE W.
BROCKEL, JANICE E.
2520 CLASSIC CT
COLORADO SPRINGS, CO 80922                         P‐0010144 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCKELMAN, ALLEGRA
996 SILTY DRIVE
CLARKSVILLE, TN 37042                              P‐0012348 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCKENBOROUGH, ROCHELLE S.
16647 FLOTILLA WAY
WOODBRIDGE, VA 22191‐6308                          P‐0052921 12/26/2017   TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
BROCKER SR, ROBERT A.
9100 E TERN DR
PALMER, AK 99645                                   P‐0021866 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCKER SR, ROBERT A.
9100 E TERN DR
PALMER, AK 99645                                   P‐0022043 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCKERT, ANDREW J.
85 ROYAL ST
LOWELL, MA 01851                                   P‐0045724 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCKETT, CHARLES E.
BROCKETT, JANET K.
7527 PENOBSCOT DR.
WEST HILLS, CA 91304                               P‐0019147 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCKHOUSE, ROBERT L.
5274 COACHMAN ROAD
BETTENDORF, IA 52722                               P‐0048559 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCKINGTON, CLARA LEWIS
P.O. BOX 3232
FLORENCE, SC 29502                                   2102     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROCKINTON, PAULETTE K.
1260 SUNDOWNER RANCH AVE
PRAIRIE GROVE, AR 72753                            P‐0057924 5/10/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCKMAN, CHERYL A.
1815 WILLIAM HOWARD TAFT ROAD
#207
CINCINNATI, OH 45206                               P‐0054790 1/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCKMAN, HAL
1901 NE 54TH PLACE
HILLSBORO, OR 97124                                  4371    12/26/2017      TK Holdings Inc.                           $500.00                                                                                       $500.00
BROCKMAN, RACHEL M.
5080 SHEARIN AVE
LOS ANGELES, CA 90041                              P‐0023309 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROCKS, DIANTE
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                 P‐0027049 11/13/2017   TK Holdings Inc., et al .                   $75,000.00                                                                                   $75,000.00
BROCKS, ERNEST
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                 P‐0027313 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                        Page 421 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 422 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BROCKWAY, ROBERT C.
BROCKWAY, MEAGAN K.
8903 NE RUSSELL ST.
UNIT A
PORTLAND, OR 97220                                  P‐0023311 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRODBECK, DANA
BRODBECK, ROBERT
306 MONCURE DR.
ALEXANDRIA, VA 22314                                P‐0008202 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRODECKI, ERIC
1021 JUSTIN CIRCLE
BENSALEM, PA 19020                                  P‐0036188 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRODERICK, CATHERINE A.
9217 WAYCROSS ROAD
ELLICOTT CITY, MD 21042‐5236                        P‐0041706 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRODERICK, DIANE M.
24 WEYMOUTH AVENUE
WEST ROXBURY, MA 02132‐4611                         P‐0037322 12/7/2017    TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
BRODERSEN, PATRICIA
BRODERSEN, ERNEST
5929 N. LOUISE AVE.
CHICAGO, IL 60646                                   P‐0036105 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRODIE, MILLICENT
18092 BRIDLEWOOD LANE
RUTHER GLEN, VA 22546                               P‐0052421 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRODIE‐ANDERSON, DIANA L.
4103 CENTER STREET EXT
SALAMANCA, NY 14779                                 P‐0014602 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRODIE‐ANDERSON, DIANA L.
4103 CENTER STREET EXT
SALAMANCA, NY 14779                                 P‐0014609 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRODRICK, DAVID
825 PALM OAK DRIVE
APOPKA, FL 32712                                      1594     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRODT, WILLIAM G.
P.O. BOX 189010 PMB 189
CORONADO, CA 92178‐9010                             P‐0052219 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRODTMAN, MARGARET T.
34 GAYNOR AV
NESCONSET, NY 11767                                 P‐0044386 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRODY, CLAIRE
92 NOTTINGHAM WAY
JACKSON, NJ 08527                                   P‐0027713 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRODY, JOEL W.
3089 LEXINGTON LANE
GLENVIEW, IL 60026                                  P‐0032993 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRODY, JUEL W.
3089 LEXINGTON LANE
GLENVIEW, IL 60026                                  P‐0033056 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRODZINSKY, ALEXANDER
9240 GROO POINT RD
#203
SKOKIE, IL 60077                                    P‐0023873 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROGREN, BRENDAN
17 RONALDO COURT
RUTLAND, VT 05701                                     590     10/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                         Page 422 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 423 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BROHAWN, MICHAEL T.
BROHAWN, MARGARET W.
2105 WESMINSTER COURT
GREENVILLE, NC 27834                                P‐0007521 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROKAMP, THOMAS J.
31 NEWTON AVE
WESTERLY, RI 02891                                  P‐0043155 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROKER, WILLIAM K.
1. E. 45TH STREET
SAVANNAH, GA 31405                                  P‐0007590 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROLICK, CHRIS R.
313 TIMBERLAKE DR
EWING, NJ 08618                                     P‐0028013 11/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROMLEY, RAY
37 BERKSHIRE BLVD
ALBANY, NY 12203                                    P‐0053121 12/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROMLEY, WANDA
500 MEADOW GREEN LANE
ROUND LAKE BEACH, IL 60073                          P‐0053654    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRONDER, CORNELIUS
2811 FOXHALL ROAD NW
WASHINGTON, DC 20007                                P‐0040698 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRONFMAN, SAMUEL
3888 E LAKE CREEK RD
EDWARDS, CO 81632                                     4628       1/2/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
BRONISZEWSKI, URSZULA
404 HULME ST.
BURLINGTON, NJ 08016                                  2811      11/16/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRONSON, MARLENE
11500 SAN VICENTE BLVD.
#404
LOS ANGELES, CA 90049                               P‐0038889 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRONSON‐TOMPKINS, CHANTAY
3244 SILVERADO CIRCLE
GREEN COVE SPRIN, FL 32043                          P‐0048153 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRONSON‐TOMPKINS, CHANTAY
3244 SILVERADO CIRCLE
GREEN COVE SPRIN, FL 32043                          P‐0048359 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOK, CAROLYN E.
4504 SUMMER COVE DR E ‐ #228
SARASOTA, FL 34243                                  P‐0001033 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOK, SUSAN B.
39533 N CAMBRIDGE BLVD
BEACH PARK, IL 60083                                P‐0028339 11/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKE, CODY J.
511 N AVENUE H
APT 607
BOISE, ID 83712                                     P‐0052404 12/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKE, CODY J.
511 AVENUE H
APT 607
BOISE, ID 83712                                     P‐0052410 12/28/2017     TK Holdings Inc., et al .                    $1,841.20                                                                                    $1,841.20
BROOKHIM, DORON
10841 SANDPIPER DR.
HOUSTON, TX 77096                                   P‐0029470 11/20/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00


                                                                                           Page 423 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 424 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROOKHIM, DORON
10841 SANDPIPER DR.
HOUSTON, TX 77096                                  P‐0029487 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKINS, IRYNA
417 MAIN ST APT 7D
HACKENSACK, NJ 07601                               P‐0032671 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKS SR, ANTHONY W.
P.O. BOX 5182
NEWPORT, RI 02841                                  P‐0049289 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKS, ALYSON E.
118 AIMWICK CT
SOMERSET, NJ 08873                                 P‐0039991 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKS, BOBBY J.
BROOKS, DIONA C.
131 COUNTY ROAD 124
ATHENS, TN 37303                                   P‐0057566    3/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKS, BRIANNA L.
396 COOL EVENING CT
CLOVERDALE, IN 46120                               P‐0003737 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKS, CARMEN BRANDI
402 GEESE LANDING
GLEN ALLEN, VA 23060                                 759       10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROOKS, CATHERINE
2093 STEEPLE PLACE
WOODBRIDGE, VA 22192‐2242                            3339      11/24/2017      TK Holdings Inc.                          $2,000.00                                                                                    $2,000.00
BROOKS, CATHERINE
2093 STEEPLE PLACE
WOODBRIDGE, VA 22192‐2242                          P‐0031168 11/24/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BROOKS, CATHERINE
2093 STEEPLE PLACE
WOODBRIDGE, VA 22192‐2242                          P‐0056072 1/29/2018      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BROOKS, CHRISTOPHER H.
2923 BROAD ST. NW
ROANOKE, VA 24012                                  P‐0010169 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKS, CONSTANCE H.
4023 NW 2ND LN
DELRAY BEACH, FL 33445                             P‐0023050 11/12/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BROOKS, DARIUS L.
311 SPURLIN DR
SAYRE, OK 73662                                    P‐0054625 1/13/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKS, DIONA C.
131 COUNTY ROAD 124
ATHENS, TN 37303                                   P‐0057565    3/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKS, DOROTHY L.
MERCADO, THELMA L.
4513 DUBLIN HILL RD
BRIDGEVILLE, DE 19933                              P‐0052232 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKS, EBONY M.
12216 AMARANTH DR
NLR, AR 72117                                      P‐0012517 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKS, GLORIA J.
322 EASTON GREY LOOP
CARY, NC 27519                                     P‐0017936 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKS, HEATHER
737 SHEARWATER DRIVE
FORTSON, GA 31808                                  P‐0044548 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 424 of 3871
                                               Case 17-11375-BLS            Doc 4247                  Filed 10/26/20                   Page 425 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
BROOKS, HELENE G.
28 JASMINE ROAD
ORANGE, MA 01364                                    P‐0044020 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROOKS, HENRY R.
210 DUNCAN AVE
WILMINGTON, DE 19803‐2320                           P‐0014157 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROOKS, JOHN
14350 MUNDY DR
800‐224
NOBLESVILLE, IN 46060                               P‐0010880 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROOKS, JONI
301 SLATE LANE
WINDWARD LONG POINT #10108
MOUNT PLEASANT, SC 29464                            P‐0028375 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROOKS, KEVIN
402 GEESE LANDING
GLEN ALLEN, VA 23060                                  948     10/30/2017          TK Holdings Inc.                             $0.00                                                                                         $0.00
BROOKS, KRISTIN L.
428 VALIANT CIR
GLEN BURNIE, MD 21061                               P‐0026187 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROOKS, KRISTINA
212 WILLOW ST
BREMERTON, WA 98310                                 P‐0019355 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROOKS, LAMONTE
24284 CABRILLO ST
VALENCIA, CA 91355                                    1713     11/4/2017          TK Holdings Inc.                                                $0.00              $0.00               $0.00                               $0.00
BROOKS, LISA
THE LAW OFFICE OF DONALD SCOTT MACKENZIE
DONALD SCOTT MACKENZIE
9535 FOREST LANE
SUITE 117
DALLAS, TX 75243                                      407     10/23/2017          TK Holdings Inc.                             $0.00                                                                                         $0.00
BROOKS, MATRICE A.
25133 WOODMARK COURT
CLEMENTS, MD 20624                                  P‐0056214 1/30/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROOKS, MICHAEL
10913 UPLAND PARK
HOUSTON, TX 77043                                   P‐0030090 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROOKS, MICHELE
430 RIVERVIEW AVE
BLOOMSBURG, PA 17815                                P‐0010054 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROOKS, MONICA D
139 E DEAN STREET
FREEPORT, NY 11520                                    2352    11/13/2017   Takata Protection Systems Inc.                      $0.00                                                                                         $0.00
BROOKS, MONIQUE R.
17127 EVERGREEN HILLS
GREENWELL SPRINGS
LA.                                                 P‐0036706 12/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROOKS, NIKOLE
160 AUTUMN COURT
COVINGTON, GA 30016                                 P‐0005670 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROOKS, PASSION
1209 AMSDEN CIRCLE
DENISON, TX 75020                                   P‐0019889 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                            Page 425 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 426 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROOKS, SHEILA
520 SCOTT STREET
SAN FRANCISCO, CA 94117                                2579    11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROOKS, SUEANNE
BROOKS, THOMAS R.
26 CATLETT CT
RINEYVILLE, KY 40162                                 P‐0017415 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKS, VERNA J.
3706 S. MAIN ST.
PINE BLUFF, AR 71601                                 P‐0042687 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKS, VINCENT
1050 SUMMIT WAY
LEWISVILLE, TX 75077                                   393     10/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROOKS, WILLIAM LESLIE
P.O. BOX 146
ST. STEPHENS CHURCH, VA 23148                          3958     12/9/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROOKSHIRE, PEGGY A.
9920 MCGREGOR
PINCKNEY, MI 48169                                   P‐0027978 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOKS‐RAYMOND, CHRYSTAL R.
1304 ENGLISH COLONY DRIVE
LAPLACE, LA 70068                                    P‐0030714 11/22/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BROOMALL, JAN M.
500 GARVER RD
MANSFIELD, OH 44903                                  P‐0008005 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOME, LEIGH M.
304 CONFEDERATE DRIVE SW
CONCORD, NC 28027‐6907                               P‐0008501 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOME, PARKER D.
1319 COLORADO AVENUE
LYNN HAVEN, FL 32444                                 P‐0000516 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOMFIELD, JIM
BROOMFIELD, DENISE
71448 RD 392
INDIANOLA, NE 69034                                  P‐0026545 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOMFIELD, JIM
BROOMFIELD, DENISE
71448 RD 392
INDIANOLA, NE 69034                                  P‐0026546 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOMFIELD, JIM
BROOMFIELD, DENISE
71448 RD 392
INDIANOLA, NE 69034                                  P‐0026548 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROOMFIELD, JIM
BROOMFIELD, DENISE
71448 RD 392
INDIANOLA, NE 69034                                  P‐0026557 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROPHY, JOHN C.
709 SAWGRASS LN
MT. PLEASANT, SC 29464                               P‐0051624 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROQUET, BRUCE L.
BROQUET, DAWN K.
3400 NORTH SHORE DRIVE
ANCHORAGE, AK 99502                                  P‐0045561 12/23/2017   TK Holdings Inc., et al .                   $19,550.00                                                                                   $19,550.00



                                                                                          Page 426 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 427 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BROSE, KENTON W.
8930 SILKWOOD TRAIL
VERONA, WI 53593                                    P‐0050862 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROSEKER, KRISTEN S.
740 LARGO DRIVE
VIRGINIA BEACH, VA 23464                            P‐0009389 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROSSEAU, DEBORAH
2135 IVAR AVENUE #5
LOS ANGELES, CA 90068                               P‐0015704 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROSSEAU, WILLIAM D.
11505 W 155 TERRACE
OVERLAND PARK, KS 66221                             P‐0053386 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROSSEAU, WILLIAM D.
11505 W 155TH TER
OVERLAND PARK, KS 66221                             P‐0053388 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROSTOFF, MARTIN R.
482 MORRIS AVENUE
ROCKVILLE CENTRE, NY 11570                          P‐0036923 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROTARLO, YVONNE M.
307 BENTON WAY
AMERICAN CANYON, CA 94503                           P‐0045074 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROTEA, ALAN
1225 ORO RDG
PALM SPRINGS, CA 92262                              P‐0019193 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROTHERS, MACK P.
623 SUMMER ST
MARSHFIELD, MA 02050                                P‐0032876 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROTT, KENDRA A.
BROTT, PATRICK G.
1680 RIDGLEY BLVD
EUGENE, OR 97401                                    P‐0012476 11/1/2017    TK Holdings Inc., et al .                     $440.00                                                                                       $440.00
BROUCH, JAMES C.
BROUCH, CHRISTINE F.
557 PLANK RD
NAPERVILLE, IL 60563                                P‐0038850 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROUGH, CRYSTAL
36 EAST BLAINE STREET
LANSDALE, PA 19446                                    1462     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROUGHER, HEATHER I.
BROUGHER, JARED L.
2158 SILHOUETTE
EUGENE, OR 97402                                    P‐0008015 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROUGHER, JARED L.
BROUGHER, HEATHER I.
2158 SILHOUETTE
EUGENE, OR 97402                                    P‐0008013 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROUGHTON, DAVID L.
6051 HILLANDALE DR. # 2
LOS ANGELES, CA 90042                               P‐0016843 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROUGHTON, DUSTIN
1563 PINEVIEW TERRACE SW
ATLANTA, GA 30311                                   P‐0050742 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROUSSARD, HELEN L.
6753 BIG SPRINGS DRIVE
ARLINGTON, TX 76001                                   476     10/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                         Page 427 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 428 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BROUSSARD, JANICE
BROUSSARD, KIRK
3850 THOUSAND OAKS DR
SAN JOSE, CA 95136                                  P‐0053200 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROUSSARD, KAREN BERTRAND
PO BOX 344
EGAN, LA 70531                                        1982     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROUSSARD, LACARA T.
8643 FORESTWOOD AVE.
BATON ROUGE, LA 70812                               P‐0019453 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROUSSARD, SAUNDRA J.
5703 SANDY HOOK LANE
ARLINGTON, TX 76018                                 P‐0047609 12/26/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BROUWER, CRAIG A.
FORD CREDIT
102 WOODSTOCK AVE
PUTNAM, CT 06260                                    P‐0023679 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWDER, DONNA E.
BROWDER, KENNETH A.
130 DEVRON CIRCLE
EAST PEORIA, IL 61611                               P‐0042049 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWENDER, NEAL K.
46348 CAPE TRAIL
CLEVELAND, MN 56017                                 P‐0029068 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWER, ISAIAH
1931 ARLINGTON AVE E
SAINT PAUL, MN 55119                                P‐0046318 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWER, NATALIE M.
4280 RALPH LN N
FRESNO, CA 93727                                    P‐0012158 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWER, PHILIP G.
5218 E ASHELFORD DR.
BYRON, IL 61010                                     P‐0015054 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWER, ROBERT B.
9413 158TH ST.
OVERLAND PARK, KS 66221                             P‐0017772 11/6/2017    TK Holdings Inc., et al .                     $667.60                                                                                       $667.60
BROWER, ROBERT B.
9413 158TH ST.
OVERLAND PARK, KS 66221                             P‐0017780 11/6/2017    TK Holdings Inc., et al .                     $667.60                                                                                       $667.60
BROWER, VIRGINIA A.
2051 MELROSE STREET
KLAMATH FALLS, OR 97601                             P‐0038782 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN III, ELVERSON L.
3700 TOONE STREET
APT 2418
BALTIMORE, MD 21224                                 P‐0009390 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN JR, GLENN D.
4130 ARCHCREEK WAY
BUFORD, GA 30519                                    P‐0042396 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN JR, JAMES A
101 LOST ISLAND ROAD
BEAUFORT, SC 29907                                    1757     11/5/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROWN JR, JULIUS V.
1466 MURL STREET
NEW ORLEANS, LA 70114‐3112                          P‐0043966 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 428 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 429 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BROWN JR., ROBERT N.
110 CHESTNUT AVENUE
ATLANTIC HIGHLANDS, NJ 07716                          2534    11/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROWN JUSTICE, ANGELA R.
722 STRUTT ROAD
PIKETON, OH 45661‐9517                              P‐0045502 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN SHERRER, ELAINE C.
SHERRER, ASHLEY R.
15 BROOKSIDE ROAD
NEPTUNE, NJ 07753‐3565                              P‐0017790 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN SR, AUBREY
3809 CARRINGTON DR
HAZEL CREST, IL 60429                                 867     10/30/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
BROWN VELAZQUEZ, CHARLOTTE F.
VELAZQUEZ, AUGUST R.
4155 N LA LINDA RAMA
TUCSON, AZ 85718                                    P‐0018148 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, ADRIENNE
BROWN, ADRIENNE
8380 ARTESIAN RD
SAN DIEGO, CA 92127‐5729                            P‐0021750 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, ALANA
524 WEST 7TH AVENUE
#607
SPOKANE, WA 99204                                   P‐0033905 11/30/2017   TK Holdings Inc., et al .                   $17,488.01                                                                                   $17,488.01
BROWN, ALICE L.
825 LAKE ST EAST
APT 414
WAYZATA, MN 55391                                   P‐0028913 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, AMANDA A.
BROWN, ROBERT L.
1493 FENWICK DR SW
MARIETTA, GA 30064                                  P‐0006001 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, AMY L.
ARMES, ERIC R.
403 SOUTH VICTOR
CHRISTOPHER, IL 62822                               P‐0051448 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, AMY L.
113 PARKVIEW DRIVE
JOHNSTON CITY, IL 62951                             P‐0057848 4/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, ANDREW T.
7700 W CAMERO AVE
LAS VEGAS, NV 89113                                 P‐0016688 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, ANGELA M.
14933 S CLEVELAND AVE
POSEN, IL 60469                                     P‐0018181 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, ANGELA R.
1296 MOSSWOOD CHASE
TALLAHASSEE, FL 32312                               P‐0032752 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, ANITA L.
512 B PARKSIDE DRIVE
THIBODAUX, LOUISIANA 70301                          P‐0036759 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, ANTHONY S.
43707 MALLARD LN
CLINTON TOWNSHIP, MI 48038                          P‐0034043 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 429 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 430 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROWN, ARNOLD
3004 CONRADT ST.
WILMINGTON, DE 19805                                P‐0014397 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, ARNOLD J.
BROWN, SHERYL A.
3919 PARK BLVD
SUITLAND, MD 20746                                  P‐0047336 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, AUSTIN
LAW OFFICE OF BRADLEY JOHNSON
49 N. FEDERAL HWY, STE. 136
POMPANO BEACH, FL 33062                               101       8/25/2017      TK Holdings Inc.                        $250,000.00                                                                                  $250,000.00
BROWN, AUSTIN
LAW OFFICE OF BRADLEY JOHNSON
49 N. FEDERAL HWY, STE. 136
POMPANO BEACH, FL 33062                               110       8/28/2017      TK Holdings Inc.                        $250,000.00                                                                                  $250,000.00
BROWN, BARBARA E.
BROWN, ROBERT L.
675 BLACK RIDGE LANE
NIPOMO, CA 93444                                    P‐0038468 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, BARRY T.
549 BURNT GIN RD
GAFFNEY, SC 29340                                   P‐0056939   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, BEVERLY J.
18559 EXPLORER WAY
FARMINGTON, MN 55024                                P‐0018553 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, BEVERLY V.
109 STONEBRIDGE LANE
CLINTON, MS 39056                                   P‐0031882 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, BRENDA S.
198 GLENWOOD DRIVE
DENISON, TX 75020                                   P‐0051919 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, BRIAN D.
47 TRACY LYN RD
HOLLISTON, MA 01746
                                                    P‐0039537 12/12/2017    TK Holdings Inc., et al .                     $875.00                                                                                       $875.00
BROWN, BRIDGETTE L.
39869 FREMONT BLVD, #1302
FREMONT, CA 94538                                   P‐0023975 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, BRIDGETTE L.
39869 FREMONT BLVD APT 1302
FREMONT, CA 94538                                   P‐0024256 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, BRIDGETTE L.
39869 FREMONT BLVD #1302
, CA 94538                                          P‐0029806 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, BRIDGETTE L.
39869 FREMONT BLVD APT 1302
FREMONT, CA 94538                                   P‐0033597 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, BRIDGETTE L.
39869 FREMONT BLVD APT 1302
FREMONT, CA 94538                                   P‐0044420 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, BRIDGETTE L.
39869 FREMONT BLVD APT 1302
FREMONT, CA 94538                                   P‐0044542 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, BRIEN A.
NO ADDRESS PROVIDED
                                                    P‐0001338 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 430 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 431 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROWN, BRITTANY N.
AMERICAN MOTOR COMPANY
501 WHEELING CIRCLE
DURHAM, NC 27713                                     P‐0057815   4/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CARA M.
554 BOOTH HILL RD
TRUMBULL, CT 06611                                   P‐0015019 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CARLTON A.
2820 ANDERSON WAY
SACRAMENTO, CA 95825                                 P‐0028923 11/20/2017   TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
BROWN, CAROL B.
8 LARAINE COURT
NORTHFORD, CT 06472                                  P‐0005121 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CAROLYN R.
1269 WHIPPOORWILL DR
KINGSTON SPRINGS, TN 37082                           P‐0028044 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CHANTAE B.
3851 SAN CASTLE BLVD
LANTANA, FL 33462                                    P‐0042863 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CHARISSA H.
BROWN, ERICK R.
4367 MONTREAUX AVE
MELBOURNE, FL 32934                                  P‐0000393 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CHARLES S.
BROWN, SHARI M.
4989 TWIN LAKE DRIVE
GRANITE FALLS, NC 28630                              P‐0003627 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CHARLOTTE B.
631
BAKER STREET
SAN FRANCISCO, CA 94117‐1407                         P‐0040708 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CHAYENNE M.
5111 LAKELAND ROAD
COLLEGE PARK, MD 20740                               P‐0054272   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CHRIS
1105 FREEDOM COURT
TRACY, CA 95376                                      P‐0051697 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CHRISTOPHER A.
510 SW 63RD AVE
MARGATE, FL 33068                                    P‐0003747 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CHRISTOPHER K.
22 ALLENS TRAIL
GROTON, MA 01450                                     P‐0022349 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CHRISTOPHER L.
142 MELLERAY CT
VILLA RICA, GA 30180                                 P‐0023397 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CHRISTOPHER L.
142 MELLERAY CT
VILLA RICA, GA 30180                                 P‐0023405 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CONTESSA L.
23 FLORENCE STREET, APT. #1
PROVIDENCE, RI 02909                                 P‐0014537 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, CORNELIUS T.
1274 PISMO COURT
LAKEWOOD, NJ 08701                                   P‐0005682 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 431 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 432 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
BROWN, COURTNEY E.
BROWN, KATHERINE J.
P.O. BOX 14461
2348 S. BRIGHTON
MESA, AZ 85216                                       P‐0010656 10/31/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BROWN, CRAIG
5421 SW 147 PL
MIAMI, FL 33185                                      P‐0027420 11/17/2017   TK Holdings Inc., et al .                      $1,500.00                                                                                    $1,500.00
BROWN, CRYSTAL R.
P.O. BOX 520
NEW HARTFORD, NY 13413                               P‐0036213 12/5/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BROWN, CYNTHIA M.
STOCKS, ALICIA N.
600 OLD COUNTRY RD.
SUITE 412
GARDEN CITY, NY 11530                                P‐0052699 12/26/2017   TK Holdings Inc., et al .                 $10,000,000.00                                                                               $10,000,000.00
BROWN, DAMON A.
1426 11TH ST NW APT 3
WASHINGTON, DC 20001                                 P‐0039121 12/12/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BROWN, DANIEL O.
1584 THOMPSON STATION RD W
THOMPSON STATION, TN 37179                           P‐0015485 11/4/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BROWN, DANIEL W.
1548 CROOKED CREEK TRL
CROWN POINT, IN 46307                                P‐0037050 12/7/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BROWN, DANIELLE S.
176 SIMMONS ROAD
GOODMAN, MS 39079                                    P‐0033775 11/30/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BROWN, DARIA T.
2022 MARYE BRANT LOOP 5
NEPTUNE BEACH, FL 32266                              P‐0027446 11/15/2017   TK Holdings Inc., et al .                      $2,250.00                                                                                    $2,250.00
BROWN, DARREL R.
231 MOSSY BANK DR
MARTINEZ, GA 30907                                   P‐0034559 12/1/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BROWN, DARREN M.
13552 JEMEL WAY
IRVINE, CA 92620                                     P‐0028885 11/20/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BROWN, DAVID
12335 165TH RD N
JUPITER, FL 33478                                    P‐0002134 10/23/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BROWN, DAVID
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                      P‐0043817 12/21/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BROWN, DAVID
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0044978 12/22/2017   TK Holdings Inc., et al .                      $2,000.00                                                                                    $2,000.00
BROWN, DAVID
3900 E SUNSET RD
#2010
LAS VEGAS, NV 89120                                  P‐0056448   2/2/2018   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
BROWN, DAVID L.
4724 53RD ST E
TACOMA, WA 98443                                     P‐0031926 11/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00


                                                                                          Page 432 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 433 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BROWN, DAVID L.
1013 GREENLAND CIRCLE
SO CHARLESTON, WV 25309                             P‐0043500 12/20/2017   TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
BROWN, DEBRA L.
657 REMINGTON GREEN DRIVE SE
PALM BAY, FL 32909                                  P‐0037091 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, DEBRA S.
2423 STONEHILL AVE
VALRICO, FL 33594                                   P‐0052551 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, DEMESIA D.
537 HILLANDALE DRIVE
JACKSON, MS 39212                                   P‐0047981 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, DEMESIA D.
537 HILLANDALE DRIVE
JACKSON, MS 39212                                   P‐0048224 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, DENISE
BROWN, LARRY
22152 KAY CT
SONORA, CA 95370                                    P‐0033590 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, DENISE
22152 KAY CT.
SONORA, CA 95370                                    P‐0056017 1/28/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, DENISHA M.
732 LAVENDER LANE
UNION CITY, GA 30291                                P‐0036070 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, DEQUINCEY
8639 REGENT STREET
JONESBORO, GA 30238                                 P‐0051710 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, DESHAWN L.
1510 SOUTH 47TH STREET
TEMPLE, TX 76504                                    P‐0001296 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, DESTINY L.
103 GARRETT RD.
NEWARK, DE 19713                                    P‐0011502 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, DONALD L.
BROWN, DEBORAH M.
P.O. BOX 1232
SUMMERVILLE, SC 29484‐1232                          P‐0039239 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, DONALD L.
BROWN, DEBORAH M.
P.O. BOX 1232
SUMMERVILLE, SC 29484                               P‐0039344 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, DOREATHA B.
1466 MURL STREET
NEW ORLEANS, LA 70114‐3112                          P‐0042872 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, DOROTHY P.
8814 HOWLING FOX COVE
HERNANDO, MS 38632                                  P‐0026164 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, DOUGLAS
18A PUMPKIN LANE
WESTFIELD, MA 01085                                   575     10/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROWN, DOUGLAS S
18A PUMPKIN LANE
WESTFIELD, MA 01085                                   573     10/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                         Page 433 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 434 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BROWN, EDGEL C.
BROWN, DOROTHY A.
283 HOCKEY DRIVE
WELAKA, FL 32193                                    P‐0002659 10/23/2017   TK Holdings Inc., et al .                    $1,203.75                                                                                    $1,203.75
BROWN, ELIZABETH S.
237 W MAIN ST
SHE;BY, OH 44875                                    P‐0023528 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, ELLEN
1145 HWY 81
LOGANVILLE, GA 30052                                  1051     11/1/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROWN, ELLEN M.
1145 HWY 81
LOGANVILLE, GA 30052                                P‐0011486 11/1/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BROWN, ERIC R.
178 DICKINSON RD
WEBSTER NY 14580
                                                    P‐0016289 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, ERIK G.
1914 PINE STREET, APT 3
SAN FRANCISCO, CA 94109                             P‐0015573 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, FELEASAH S.
307 RED ELM PLACE
SEFFNER, FL 33584                                   P‐0005874 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, GILDA A.
9543 LOS ANGELES ST UNIT C
BELLFLOWER, CA 90706                                P‐0032820 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, GLENDA M.
402 FERN CT
FREDERICKSBURG, VA 22408                            P‐0042363 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, GLENDA M.
402 FERN CT
FREDERICKSBURG, VA 22408                            P‐0042374 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, GREGORY A.
BROWN, JENNIFER A.
P.O. BOX 608
SEAL BEACH 90740                                    P‐0028805 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, GREGORY A.
1127 E. NORTHFIELD BOULEVARD
MURFREESBORO, TN 37130                              P‐0042917 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, GREGORY C.
3702 FLORINDA ST.
HOUSTON, TX 77021                                   P‐0021097 10/31/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BROWN, GREGORY E.
CARLSON, RENEE A.
3609 NW WINDING WOODS DR
LEES SUMMIT, MO 64064                               P‐0008817 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, GREGORY T.
1574 SKY ROCK WAY
CASTLE ROCK, CO 80109                               P‐0022229 11/10/2017   TK Holdings Inc., et al .                     $898.00                                                                                       $898.00
BROWN, INNIS C.
30 BAYSHORE BLVD
GOOSE CREEK, SC 29445                               P‐0027810 11/17/2017   TK Holdings Inc., et al .                     $350.00                                                                                       $350.00
BROWN, JACK B.
112 E OAK ST #3
LOUISVILLE, KY 40203                                P‐0017144 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 434 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 435 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROWN, JACQUELINE M.
197 FAIRLAND DRIVE
FAIRFIELD, CT 06825                                  P‐0055872 1/25/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JAMES
6 LAMPLIGHTER VILLAGE DR
PINEHURST, NC 28374                                  P‐0043429 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JAMES D.
18 SIMMONS ROAD
WYNANTSKILL, NY 12198                                P‐0051304 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JAMES E.
1458 W. 114TH PLACE
CHICAGO, IL 60643                                    P‐0045755 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JAMES G.
10460 SMITH RD.
GRASSVALLEY, CA 95949                                P‐0038081 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JAMES G.
10460 SMITH RD.
GRASSVALLEY, CA 95949                                P‐0038755 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JAMES M.
BROWN, PATRICIA A.
4233 PLAZA DR
ERI, PA 16506                                        P‐0004361 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JANELLE J.
BROWN II, GIL E.
3038 W SHERWOOD AVE
ROSEBURG, OR 97471                                   P‐0033504 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JANICE E.
1104 N. LAGUNA AVE.
FARMINGTON, NM 87401                                 P‐0010810 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JEFFERY C.
127 OSSABAW LANE
LEESBURG, GA 31763                                   P‐0002414 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JEFFREY G.
FORTINO‐BROWN, SUSAN
18534 CRESTWOOD ROAD
NEW BUFFALO, MI 49117                                P‐0033567 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JENNIE C.
18 SIMMONS ROAD
WYNANTSKILL, NY 12198                                P‐0051368 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JENNIFER
5405 SEALINE BLVD
GREENACRES, FL 33463                                 P‐0055247 1/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JERED L.
17701 SE MILL PLAIN BOULEVARD
APT. 403
VANCOUVER, WA 98683                                  P‐0017242 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JERED L.
17701 SE MILL PLAIN BOULEVARD
APT. 403
VANCOUVER, WA 98683                                  P‐0017253 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JEREMY J.
1129 EAST 11TH AVENUE
HUTCHINSON, KS 67501                                 P‐0014026 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 435 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 436 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROWN, JEREMY M.
BROWN, NICOLE M.
959 VISTA GLEN DR
BETHEL PARK, PA 15102                               P‐0010305 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JEREMY M.
BROWN, NICOLE M.
959 VISTA GLEN DR
BETHEL PARK, PA 15102                               P‐0010306 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JOAN C.
18510 VIOLET RD
FT MYERS                                            P‐0000657 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JOANN
1105 N. PRAIRIE AVENUE
APARTMENT 2
KALAMAZOO, MI 49006                                 P‐0017748 11/6/2017     TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
BROWN, JOCELYN
P O BOX 380654
MIAMI, FL 33238                                     P‐0034295 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JOE
7238 PATMORE ASH COURT
LAS VEGAS, NV 89148                                 P‐0008707 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JOHN W.
527 S ZUNIS AVENUE
TULSA, OK 74104                                     P‐0000789 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JONATHAN D.
BROWN, RHEA D.
38 SOUTH HAMPTON ROAD
AMESBURY, MA 01913                                  P‐0056668   2/5/2018    TK Holdings Inc., et al .                     $405.00                                                                                       $405.00
BROWN, JOSEPH L.
POPPE‐BROWN, TINA M.
23505 MONROE ROAD 577
STOUTSVILLE, MO 65283                               P‐0009850 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JOSHUA
27372 VIA SEGUNDO
MISSION VIEJO, CA 92692                             P‐0037803 12/8/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
BROWN, JOVEIDA L.
JOVEIDA
20 CEDAR COURT
ELLAVILLE, GA 31806                                 P‐0035912 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JOYCE C.
W11197 LANE TWO
DUNBAR, WI 54119                                    P‐0010552 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, JUSTIN R.
162 PINE GROVE DR
CANTON, GA 30114                                    P‐0007321 10/28/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BROWN, KATHERINE
P.O. BOX 1074
BODEGA BAY, CA 94923                                P‐0035199 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, KATHERINE M.
532 NC HWY 561 E
AHOSKIE, NC 27910                                   P‐0055406 1/21/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, KATHLEEN
LAW OFFICE OF BRADLEY JOHNSON
49 N. FEDERAL HWY, STE. 136
POMPANO BEACH, FL 33062                               100       8/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                          Page 436 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 437 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BROWN, KATHLEEN
LAW OFFICE OF BRADLEY JOHNSON
49 N. FEDERAL HWY., STE. 136
POMPANO BEACH, FL 33062                               111      8/28/2017      TK Holdings Inc.                          $8,000.00                                                                                    $8,000.00
BROWN, KATHLEEN
100 HESTON
APT 241
LONGVIEW, TX 75604                                  P‐0041446 12/17/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BROWN, KATHY
8 PINEY TRACE
FAIRVIEW, NC 28730                                  P‐0021183 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, KAY S.
BROWN, RODERICK R.
6175 SO. JASMINE ST.
CENTENNIAL, CO 80111‐4230                           P‐0039802 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, KAY S.
BROWN, RODERICK R.
6175 SO. JASMINE ST.
CENTENNIAL, CO 80111‐4230                           P‐0042176 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, KEITH & MYESHIA
755 CEMENT HILL RD.
FAIRFIELD, CA 94533                                   1758     11/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROWN, KELLIE D.
KELLIE
7909 CAYENNE WAY
PENSACOLA, FL 32526                                 P‐0039360 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, KENDALL A.
22 PLAID PLACE
CLIFTON PARK, NY 12065‐3622                         P‐0035702 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, KENNETH A.
68 TAFT ROAD
PORTSMOUTH, NH 03801                                P‐0010886 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, KENNETH C.
2420 MCCASKEY RD
WILLIAMSTON, NC 27892                               P‐0049019 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, KENNETH J.
4390 STATE ROUTE 99 N
MONROEVILLE, OH 44847                               P‐0009888 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, KENNETH R.
P.O. BOX 88890
1022 UNION AVE
STEILACOOM, WA 98388                                P‐0055145 1/18/2018    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BROWN, KEVIN J.
1242 WILD TURKEY CT
SAINT JOHNS, FL 32259                               P‐0029551 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, KEVIN R.
BROWN, STACY A.
801 CEDAR ST
ADAIR, IA 50002                                     P‐0011047 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, KHALILLAH L.
BROWN, BOOKER J.
1540 HADDON DRIVE
HOOVER, AL 35226                                    P‐0052303 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 437 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 438 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
BROWN, KRISTA A.
BROWN, HEIDI B.
977 CLEARFIELDS LANE
CROZET, VA 22932                                    P‐0040582 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, LAUREEN
BROWN, GARY
3597 N ARATA ROAD
STOCKTON, CA 95215                                  P‐0023344 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, LAURIE S.
3018 SYLVAN DRIVE
FALLS CHURCH, VA 22042                              P‐0034781 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, LAWANDA
2807 WILLOW RD
HOMEWOOD, IL 60430                                    4807       2/6/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
BROWN, LEANNE
19737 LOWELL ST. NW
ELK RIVER, MN 55330                                   4911      3/19/2018       TK Holdings Inc.                          $5,791.00                                                                                     $5,791.00
BROWN, LEANNE M.
19737 LOWELL ST. NW
ELK RIVER, MN 55330                                 P‐0034333 12/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, LEONARD ANTHONY
15724 MASON LAKES DR.
JACKSONVILLE, FL 32218                                366       10/20/2017      TK Holdings Inc.                                                                    $0.00                                                   $0.00
BROWN, LEZA
8491 HOSPITAL DR #117
DOUGLASVILLE, GA 30134                              P‐0036297 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, LILLA D.
19 ECKERT AVE
NEWARK, NJ 07112                                    P‐0050295 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, LINDA G.
P.O. BOX 87
SCHURZ, NV 89427                                    P‐0042119 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, LISA
17 BELLO ST
LAPLACE, LA 70068                                   P‐0013617 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, LORI A.
6028 CUMMINGS ROAD
AKRON, NY 14001‐9325                                P‐0009403 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, LORI A.
250 PHARR RD
#2116
ATLANTA, GA 30305                                   P‐0053850    1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, LYDELL
17 BELLO ST
LAPLACE, LA 70068                                   P‐0013587 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, LYNETE
209 SUNSET BLVD
BRONX, NY 10473                                     P‐0015042 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, LYNN A.
BROWN, RICHARD
78 WILLIAM DR.
EAST HAMPTON, CT 06424‐1801                         P‐0006914 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, LYNN P.
267 ASHTON LAKE COURT
SUGAR HILL, GA 30518                                P‐0024831 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                           Page 438 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 439 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROWN, MACGREGOR M.
628 NE KNOTT ST
PORTLAND, OR 97212                                   P‐0024172 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MACKENZIE A.
1229 N SYCAMORE AVE
APT 315
LOS ANGELES, CA 90038                                P‐0054987 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MARGARET N.
6996 MONCOL DRIVE
PRINCE GEORGE, VA 23875                              P‐0008402 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MARIPAT
22 ALLENS TRAIL
GROTON, MA 01450                                     P‐0022639 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MARK T.
13384 S NOBEL RD
OREGON CITY, OR 97045                                P‐0022624 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MARLON R.
403 EAST OHIO AVE
BESSEMER CITY, NC 28016                              P‐0021954 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MARSHALL G.
195 LYME COURT
ROSWELL, GA 30075                                    P‐0006081 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MARSHALL G.
195 LYME COURT
ROSWELL, GA 30075                                    P‐0006084 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MARTIN M.
2623 FARGO ROAD
HILLSBOROUGH, NC 27278                               P‐0032906 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MARVIN M.
608 HEDGEROW COURT
FREDERICK, MD 21703                                  P‐0036837 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MARY G.
9 7TH AVE S
APT 507
HOPKINS, MN 55343‐7693                               P‐0035320 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MELISSA K.
6034 GREAT COURT CIR NW
MASSILLON, OH 44646                                  P‐0023068 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MELODY F.
2500 DAVID RICHMOND CT
GREENSBORO, NC 27405                                 P‐0036298 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MERRINDA E.
MERCEDES‐BENZ
3473 NW 33RD STREET
LAUDERDALE LAKES, FL 33309                           P‐0031174 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MICHAEL G.
BROWN, HEIDI B.
977 CLEARFIELDS LANE
CRDOZET, VA 22932                                    P‐0034528 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MICHAEL G.
BROWN, HEIDI B.
977 CLEARFIELDS LANE
CROZET, VA 22932                                     P‐0040574 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MICHAEL P.
12078 DOE RUN COURT
CINCINNATI, OH 45240                                 P‐0003881 10/25/2017   TK Holdings Inc., et al .                   $10,595.80                                                                                   $10,595.80
                                                                                          Page 439 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 440 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BROWN, MICHAEL W.
320 HEMPSTEAD 217
HOPE, AR 71801‐8813                                P‐0022132 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MICOA N.
2035A FALCON RIDGE DR.
CARROLLTON, TX 75010                               P‐0004197 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, MILES E.
BROWN, ROSALYN D.
38 ALDERON WOODS PL
THE WOODLANDS, TX 77382                            P‐0039672 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, NICHOLAS R.
BROWN, DEMESIA D.
537 HILLANDALE DRIVE
JACKSON, MS 39212                                  P‐0047759 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, NORMA
122 HIDDEN FAWN CIRCLE
GOOSE CREEK, SC 29445                              P‐0043116 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, NORMAN B.
USAA
1100 DENIO AVE
GILROY, CA 95020                                   P‐0011846 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, NORMAN B.
1100 DENIO AVE
GILROY, CA 95020                                   P‐0057767 3/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, ORION H.
1512 LARIMER ST, APT 17
DENVER, CO 80202                                   P‐0019394 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, PAMELA M.
15264 ELLERY STREET
ADELANTO, CA 92301                                 P‐0031054 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, PAMELA S.
FRAKE, VICTOR S.
263 BELMONT AVE
LONG BEACH, CA 90803‐1523                          P‐0026790 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, PATRICIA A.
198 FAIRVIEW AVENUE
HAMDEN, CT 06514                                   P‐0051352 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, PAUL A.
15 ALONDRA
RANCHO SANTA MAR, CA 92688                         P‐0031410 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, PSYLANE T.
6522 ST. MARK WAY
FAIRBURN, GA 30213                                 P‐0028940 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, RADIAH
15172 SW 156TH STREET
MIAMI, FL 33187                                      1454     11/5/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROWN, RANDAL K.
BROWN, GAIL M.
4226 SW 1ST AVE
CAPE CORAL, FL 33914                               P‐0049427 12/27/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BROWN, RANDY N.
473 DIMENSION LN.
NASHVILLE, IN 47448                                P‐0002303 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, RAVIS M.
109 DEMPSEY DR.
LAFAYETTE, LA 70503                                P‐0017771 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 440 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 441 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
BROWN, RAYMOND L.
BROWN, MARGARET E.
1710 E GERMANN RD
GILBERT, AZ 85297                                   P‐0004310 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, RENEE A.
6225 N MISTY OAK TERR
BEVERLY HILLS, FL 34465                             P‐0014584 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, RENEE L.
4114 W. 163RD ST
LAWNDALE, CA 90260                                  P‐0051297 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, RHONDA L.
3618 EHOLMES AVE APT 1
CUDAHY, WI 53110                                    P‐0017344 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, RICHARD
6721 WOLKE COURT
MONTGOMERY, AL 36116                                  3765    11/29/2017      TK Holdings Inc.                                                                    $0.00                                                   $0.00
BROWN, RICHARD C.
3633 WILDERNESS BLVD. W.
PARRISH, FL 34219                                   P‐0002586 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, RICHARD D.
4643 LOS FELIZ BLVD. APT#206
LOS ANGELES, CA 90027                               P‐0041361 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, RICHARD S.
1 CRANSTON COURT
PRINCETON JUNC, NJ 08550                            P‐0016342 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, RICK E.
2130 PORPOISE ST.
MERRITT ISLAND, FL 32952                            P‐0016668 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, RITA L.
BROWN, KEVIN D.
25295 LARK STREET
PONCHATOULA, LOUISIANA 70454                        P‐0013044 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, RITA L.
BROWN, KEVIN D.
25295 LARK STREET
PONCHATOULA, LOUISIANA 70454‐8011                   P‐0013188 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, RITA M.
7713 VINISTE DRIVE
BOYNTON BEACH, FL 33472                             P‐0014198 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, ROBERT A.
BROWN, JANET
700 EAGLE MOUNTAIN BLVD
BATESVILLE, AR 72501                                P‐0041614 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, ROBERT H.
202 RESORT LANE
PALM BEACH GARDENS, FL 33418
                                                    P‐0000736 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BROWN, ROBERT JOSEPH
2304 CHOCTAW DR
PLANO, TX 75093                                       1834     11/8/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BROWN, ROBERT JOSEPH
2304 CHOCTAW DR
PLANO, TX 75093                                       1836     11/8/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BROWN, ROBERT JOSEPH
2304 CHOCTAW DR
PLANO, TX 75093                                       1854     11/8/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
                                                                                         Page 441 of 3871
                                                 Case 17-11375-BLS            Doc 4247                Filed 10/26/20                      Page 442 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                            Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                             Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                     Amount
BROWN, ROBERT M.
BROWN, ROSE A.
16453 RYAN GUINN WAY
CONROE, TX 77303                                      P‐0054889 1/16/2018     TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
BROWN, ROBIN A.
11 WATERS EDGE
LUDLOW, MA 01056                                      P‐0017066 11/6/2017     TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
BROWN, ROLAND S.
11377 S MARIPOSA WAY
SANDY, UT 84094                                       P‐0008828 10/29/2017    TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
BROWN, RONALD
17371 JAMES COUZENS
DETROIT, MI 48235‐4143                                P‐0012402 11/1/2017     TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
BROWN, RONALD K.
81 LIMEWOOD
IRVINE, CA 92614                                      P‐0045456 12/23/2017    TK Holdings Inc., et al .                     $25,000.00                                                                                    $25,000.00
BROWN, ROSE M.
21 GOLTHWAITE RD
APT 6
WORCESTER, MA 01605                                   P‐0054568 1/13/2018     TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
BROWN, ROXANNE L.
8718 BLUE GRASS DR
STOCKTON, CA 95210                                    P‐0018940 11/7/2017     TK Holdings Inc., et al .                 $125,000,000.00                                                                              $125,000,000.00
BROWN, RUTHIE L.
6188 VALENCIA DRIVE
COLUMBUS, GA 31907                                    P‐0055114 1/15/2018     TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
BROWN, RYAN
BROWN, AYAULYM
27 THORNRIDGE RD
PITTSBURGH, PA 15202                                  P‐0013662 11/2/2017     TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
BROWN, RYAN S.
826 N. FLORENCE ST.
BURBANK, CA 91505                                     P‐0042423 12/19/2017    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
BROWN, SARAH M.
4615 PAINTERS ST
NEW ORLEANS, LA 70122                                 P‐0056472   2/3/2018    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
BROWN, SHAMIKA S.
1 SOUTHAVEN CT
LITTLE ROCK, AR 72209‐5165                            P‐0035987 12/5/2017     TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
BROWN, SHANA M.
123 OTROBANDO AVE
NORWICH
, CT 06360                                            P‐0055805 1/25/2018     TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
BROWN, SHANE D.
3780 IDA AVE.
FRUITPORT, MI 49415                                   P‐0013696 11/2/2017     TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
BROWN, SHANE D.
3780 IDA AVE.
FRUITPORT, MI 49415                                   P‐0013705 11/2/2017     TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
BROWN, SHANNON B
101 LOST ISLAND ROAD
BEAUFORT, SC 29907                                      1912      11/5/2017      TK Holdings Inc.                                $0.00                                                                                         $0.00
BROWN, SHARICE A.
2 EAST LANE
APT. C
BLOOMFIELD, CT 06002                                  P‐0047893 12/26/2017    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
                                                                                            Page 442 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 443 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROWN, SHARLA J.
336 PEARL DRIVE
LIVERMORE, CA 94550‐3936                             P‐0026085 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, SHAUNA
7327 GRANITE WOODS CT
WINDSOR MILL, MD                                     P‐0052155 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, SIERRA C.
8491 HOSPITAL DR. #117
DOUGLASVILLE, GA 30134                               P‐0036294 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, STACEY
1731 JUDY WAY
EDGEWOOD, MD 21040                                     2773    11/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROWN, STACIE S.
914 W CLEVELAND AVE
ELKHART, IN 46516                                    P‐0046635 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, STEPHAN J.
714 SW 34TH STREET
LEE'S SUMMIT, MO 64082                               P‐0049821 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, STUART
38 PAXTON CT
STERLING, VA 20165                                   P‐0047856 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, SUSANNA M.
JANAIRO, ANTHONY C.
2506 N RICHMOND ST.
CHICAGO, IL 60647‐2620                               P‐0047564 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, TARIK M.
3203 CRAVEN RIDGE DRIVE
POWDER SPRINGS, GA 30127                             P‐0043229 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, TERRY J.
3432 173 PLACE
LANSING, IL 60438                                    P‐0006407 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, THEARTIS L.
1471 SW 5TH AVENUE
DEERFIELD BEACH, FL 33441                            P‐0039314 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, THEIA L.
334 ALLIE LANE
LULING, LA 70070                                     P‐0016479 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, THEIA L.
334 ALLIE LN
LULING, LA 70070                                     P‐0032260 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, TONIA
8117 CANYON DRIVE
AUBREY, TX 76227                                     P‐0002898 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, TRACY A.
4522 TRAMMEL FRESNO RD
APT. 334
MISSOURI CITY, TX 77459                              P‐0046173 12/24/2017   TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
BROWN, TRAVIS K.
1346 STATE ROUTE 339 W
MAYFIELD, KY 42066                                   P‐0029145 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, VICTORIA L.
118 NORTH STREET
SUNBURY, OH 43074                                    P‐0047985 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, VONETTA T.
12902 PACA DRIVE
BELTSVILLE, MD 20705                                 P‐0027141 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 443 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 444 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BROWN, VONETTA T.
12902 PACA DRIVE
BELTSVILLE, MD 20705                                 P‐0054899 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, WAYNE E.
105 S. UPAS ST
ESCONDIDO, CA 92025                                    1359      11/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROWN, WILLIAM R.
1043 BERKELEY AVENUE
MENLO PARK, CA 94025                                 P‐0040303 12/14/2017    TK Holdings Inc., et al .                     $100.00                                                                                       $100.00
BROWN, WILLIARD K.
GRAYSON‐BROWN, PAMELA
P.O. BOX 2631
ELK GROVE, CA 95759                                  P‐0056972   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, WILLIE R.
513 BROCKINGTON ROAD
DARLINGTON, SC 29532‐4301                            P‐0024412 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, WILLIE R.
513 BROCKINGTON ROAD
DARLINGTON, SC 29532‐4301                            P‐0024427 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, WYATT K.
6225 60TH STREET WEST
UNIVERSITY PLACE, WA 98467                           P‐0020722 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, XAVIER D.
BROWN, FANTANESH
2882 HILLTOP MALL RD.
RICHMOND, CA 94806                                   P‐0051460 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, YOLANDA
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                   P‐0027312 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, YOMEKA A.
606 FAIRWAY POINTE DRIVE
RIVERDALE, GA 30274                                  P‐0054669 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN, YVONNE H.
1045 FAIRLAWN AVENUE
VIRGINIA BEACH, VA 23455‐4614                        P‐0038791 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNE, CHARLES A.
1724 POMPANO DRIVE
KISSIMMEE, FL 34759                                  P‐0040013 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNE, ERIC W.
163 N MARENGO AVE APT 305
PASADENA, CA 91101                                   P‐0043067 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNE, ERIC W.
163 N MARENGO AVE APT 305
PASADENA, CA 91101                                   P‐0043103 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNE, PAMELA D.
163 N MARENGO AVE APT 305
PASADENA, CA 91101                                   P‐0042996 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNE, PAMELA D.
163 N. MARENGO AVE. APT. 305
PASADENA, CA 91101                                   P‐0057097   2/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNE, RAY K.
BROWNE, TRACI I.
569 ULUMANU DRIVE
KAILUA, HI 96734                                     P‐0014278 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 444 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 445 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROWNE, ROBERT C.
BROWNE, ANN MARIE
54 BLUE SKY DRIVE
WESTFIELD, MA 01085‐1472                            P‐0055849 1/26/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNER, ISIS P.
478 WOODALE ST
HULL, GA 30646                                      P‐0057022   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNFIELD, MARGARET JEAN
505 PICCADILLY PLACE
WINDSOR, CA 95492                                     1868      11/5/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BROWNFIELD, VERNI D.
7315 NEW HOPE ROAD
CENTERTOWN, MO 65023‐3019                           P‐0007601 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNING, DAN
67 CRESTVIEW DR
MIFFLIN, PA 17058                                   P‐0029102 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNING, FRAN
5221 SW 196TH LANE
SOUTHWEST RANCHE, FL 33332                          P‐0004312 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNING, KATHRYN L.
1325 ARIS AVE
METAIRIE, LA 70005                                  P‐0015346 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNING, REBECCA L.
1390 CANTERBURY WAY
POTOMAC, MD 20854                                   P‐0015009 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNING, RICOU R.
5221 SW 196TH LANE
SOUTHWEST RANCHE                                    P‐0004298 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNING, RONALD W.
7748 HACKNEY CIRCLE
MAINEVILLE, OH 45039                                P‐0014753 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNLEE, JENNIFER L.
111 POTASH HILL RD APT B
BALTIC, CT 06330                                    P‐0056613   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNLEE, N'TEASHA U.
200 LUNA PARK DR
APT 218
ALEXANDRIA, VA 22305                                P‐0014483 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNLEE, ROBERT
289 SNOW BIRD DR
HAMPTON, GA 30228                                   P‐0040396 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNLEE, TRESSA J.
4715 WOODBINE WAY
ALPHARETTA, GA 30004                                P‐0021438 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNLIE, CAREN C.
BROWNLIE, MICHAEL E.
22926 KENT AVE
TORRANCE, CA 90505                                  P‐0033977 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWNLIE, KAREN L.
3329 BELLE RIVER DRIVE
HACIENDA HEIGHTS, CA 91745‐6112                     P‐0048351 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROWN‐SHAKIR, MARILYN
343 PRIMROSE AVE
SYRACUSE, NY 13205                                  P‐0011511 11/1/2017     TK Holdings Inc., et al .                   $28,000.00                                                                                   $28,000.00



                                                                                          Page 445 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 446 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BROWN‐TINSON, MONICA M.
6460 GREEN FIELD ROAD
UNIT 210
ELKRIDGE, MD 21075‐5245                              P‐0023775 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROYHILL, RICHARD A.
BROYHILL, ANNE G.
P.O. BOX 510146
KEY COLONY BEACH, FL 33051                           P‐0000703 10/20/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BROYLES, DANIEL J.
2205 PINE KNOTT DRIVE
BEAVERCREEK, OH 45431                                P‐0038110 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROYLES, DANIEL J.
2205 PINE KNOTT DRIVE
BEAVERCREEK, OH 45431                                P‐0038111 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROYLES, JUDY C.
1405 MERCER RD.
HAYMARKET, VA 20169                                  P‐0033345 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BROYLES, TIMOTHY D.
3234 WOODLAKE DRIVE
ABILENE, TX 79606                                    P‐0002215 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRPWER, E. J.
6176 GOLDEN VALLEY ROAD
GOLDEN VALLEY, MN 55422                              P‐0012740 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUBAKER, MARSHA
3819 HASKIN DRIVE
MIDLAND, MI 48640                                    P‐0024296 11/13/2017   TK Holdings Inc., et al .                     $716.07                                                                                       $716.07
BRUBAKER, VALERIE S.
2790 HARRINGTON ROAD
ROCHESTER HILLS, MI 48307                            P‐0031131 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCATO, PETER A.
818‐10TH AVE
SAN MATEO, CA                                        P‐0014481 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCCOLERI, ILENE F.
BRUCCOLERI, THEODORE A.
700 E BOYNTON BEACH BLVD
APT 1101
BOYNTON BEACH, FL 33435                              P‐0029755 11/20/2017   TK Holdings Inc., et al .                   $16,635.29                                                                                   $16,635.29
BRUCE, GAIL C.
CANTEY‐BRUCE, SHERYL R.
16927 ASHTON OAKS DRIVE
CHARLOTTE, NC 28278                                  P‐0007644 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCE, LESLIE W.
BRUCE, DIANE F.
1400 MANOR STREET
MIDLAND, TX 79703                                    P‐0041091 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCE, LISA B.
3027 CLAREMONT AVENUE
BERKELEY, CA 94705                                   P‐0022861 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCE, MARISSA A.
1614 CHESTNUT HILL ROAD
PLAINFIELD, IL 60586                                 P‐0045719 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCE, MISTY R.
70 KOKA LOOP
LEXINGTON, TN 38351                                  P‐0014169 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 446 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 447 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BRUCE, RASHEA G.
2 NOAH CT.
SACRAMENTO, CA 95831                                P‐0016562 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCE, RASHEA G.
2 NOAH CT.
SACRAMENTO, CA 95831                                P‐0016627 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCE, SUEZANNE P.
45 EAST NEWTON STREET #209
BOSTON, MA 02118‐4804                               P‐0033962 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCE, THERESA R.
3914 EDNOR ROAD
BALTIMORE, MD 21218                                 P‐0005917 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCH, KEITH W.
1627 MONTEREY DRIVE
GLENVIEW, IL 60026                                  P‐0016802 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCK JR, FRED W.
BRUCK, SARAH A.
1206 MIRADA DR NW
ALBANY, OR 97321                                    P‐0046826 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCKBAUER, KAREN L.
541 FOOTHILL FARMS ROAD
ORANGE CITY, FL 32763                               P‐0006490 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCKER, ALLEGRA
BRUCKER, ALLEGRA U.
1261 J ST
ARCATA, CA 95521                                    P‐0048938 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCKER, ALLEGRA
BRUCKER, ALLEGRA
1261 J ST
ARCATA, CA 95521                                    P‐0048945 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCKS, GARY L.
BRUCKS, NANCY K.
5365 E. SUNCREST RD.
ANAHEIM, CA 92807‐3727                              P‐0041423 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUCKS, JERRY D.
1085 GOLDENEYE VIEW
CARLSBAD, CA 92011                                  P‐0017893 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUDNER, RUSS M.
4412 MANDELL ST
HOUSTON, TX 77006                                   P‐0030364 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUDWICK, MELISSA
BRUDWICK, MELISSA
3028 CASSIDY DRIVE NE
ROCHESTER, MN 55906                                 P‐0013075 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUEGGERT, MARLIN
213 GLASGOW CT
NOBLESVILLE, IN 46060                               P‐0015147 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUGGEMAN, JEROME V.
BRUGGEMAN, MARGARET A.
600 E ALDER LN
SIOUX FALLS, SD 57105                               P‐0007598 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUGGEMAN, PENNY
5226 ERASTUS DURBIN RD
COLDWATER, OH 45828                                   4596     1/1/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                         Page 447 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 448 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
BRUGGEMAN, PENNY
5226 ERASTUS DURBIN RD.
COLDWATER, OH 45282                                   4597     1/1/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
BRUGGEMAN, PENNY
5226 ERASTUS DURBIN RD.
COLDWATER, OH 45828                                   4618     1/1/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
BRUGGEMAN, PENNY
5226 ERASTUS DURBIN RD.
COLDWATER, OH 45828                                   4619     1/1/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
BRUHN, MICHAEL B.
165 LOGAN AVENUE
WESTERVILLE, OH 43081                               P‐0023148 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUM, CATHERINE E
133 HOLLYHOCK CT
HERCULES, CA 94547                                    1477     11/6/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BRUMBERG, ELAINE H.
1420 WALNUT ST
SUITE 720
PHILADELPHIA, PA 19102                              P‐0039222 12/11/2017   TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
BRUMELLE, KENNETH
1809 EAST 52ND ST.
ODESSA, TX 79762                                    P‐0010120 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUMMER, DAVID P.
164 ROSEMONT DRIVE
AMHERST, NY 14226                                   P‐0028770 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUMMETT, ROD L.
BRUMMETT, REBECCA S.
2919 N CENTER ST
NEWBERG 97132                                       P‐0031146 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUMMITT, IRENE B.
BRUMMITT, ROBERT W.
6611 MEADWO FAWN DR
CONVERSE, TX 78109                                  P‐0000866 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUN, YURIY
73 LINDEN RIDGE RD.
AMHERST, MA 01002                                   P‐0006086 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNCKHORST, ELIZABETH L.
5497A ROUNDTREE DRIVE
CONCORD, CA 94521                                   P‐0048175 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNCKHORST, ELIZABETH L.
5497A ROUNDTREE DRIVE
CONCORD, CA 94521                                   P‐0048240 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNELLE, KRISTA N.
5918 KAYLEY DR
BISMARCK, ND 58504                                  P‐0037535 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNER, ALAN L.
3908 JEFFRY STREET
SILVER SPRING, MD 20906                             P‐0035210 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNER, DARRON C.
7013 NW 90TH ST.
OKLAHOMA CITY, OK 73132                             P‐0035891 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNER, JOHN P.
3521 ROUTE 40
WASHINGTON, PA 15301                                P‐0031034 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 448 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 449 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
BRUNER, MONTE C.
P.O. BOX 726
SMYRNA, GA 30081                                     P‐0057923    5/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNER, NICK
BRUNER, CHERYL
102996 S 3450 ROAD
MEEKER, OK 74855‐5557                                P‐0000794 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNER‐YANG, EN‐SHEUAN
8278 WOLD DEN CT
SPRINGFIELD, VA 22153‐3809                           P‐0032695 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNET, EDRAS D.
7550 STIRLING RD B302
HOLLIWOOD, FL 33024                                  P‐0015164 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNGARD, JOSEPH
5709 DERBY CT.
OCEANSIDE, CA 92057                                    2436      11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRUNGER, ANN M.
6105 NORTH LOWELL AVENUE
CHICAGO, IL 60646                                    P‐0040699 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNJES, DAVID
1590 OLD DEERFIELD ROAD
HIGHLAND PARK, IL 60035                              P‐0006346 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNJES, DAVID W.
1590 OLD DERFIELD ROAD
HIGHLAND PARK, IL 60035                              P‐0006342 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNJES, DAVID W.
1590 OLD DEERFIELD ROAD
HIGHLAND PARK, IL 60035                              P‐0054487 1/12/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNJES, DAVID W.
CRAFTWOOD LUMBER
1590 OLD DEERFIELD ROAD
HIGHLAND PARK, IL 60035                              P‐0054488 1/12/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNN, BRENT H.
CONNETT, KRISTINE M.
1435 RANDOLPH AVENUE
SAINT PAUL, MN 55105‐2560                            P‐0011145 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNNER RICH, ANNETTE C.
1770 ARRIBA DR APT 203
BULLHEAD CITY, AZ 86442                              P‐0014372 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNNER, GABRIELLE M.
18 MICHAEL CT
EPHRATA, PA                                          P‐0009955 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNNER, GERALD O.
516 S FOURTH ST
DENVER, PA 17517                                     P‐0035117 12/3/2017      TK Holdings Inc., et al .                     $125.00                                                                                       $125.00
BRUNO JR, MARSHALL J.
BRUNO, PAMELA J.
18 TORRINGTON DR
GREENSBURG, PA 15601                                 P‐0009665 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNO, ANNA M.
2285 COLES AVENUE
SCOTCH PLAINS, NJ 07076                              P‐0046505 12/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNO, ANNA M.
2285 COLES AVENUE
SCOTCH PLAINS, NJ 07076                              P‐0048919 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 449 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 450 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
BRUNO, DANIEL
POST OFFICE BOX 2
HARRISON, NY 10528                                   P‐0052078 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNO, DANIEL J.
9122 E SUN LAKES BLVD N
SUN LAKES, AZ 85248                                  P‐0055507 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNO, FRAANK N.
58 WINDWARD WAY
RED BANK, NJ 07701                                   P‐0008353 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNO, JEAN ERIC
105 MULBERRY STREET
STOCKBRIDGE, GA 30281                                P‐0003566 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNO, JOANNE
12709 DEEP BLUE PLACE
BRADENTON, FL 34211                                  P‐0000786 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNO, KILLILEY T.
2720 6TH AVE
TUSCALOOSA, AL 35401                                 P‐0028623 11/19/2017   TK Holdings Inc., et al .                 $3,000,000.00                                                                                $3,000,000.00
BRUNO, LAURENCE P.
1117 E ORCHID LANE
GILBERT, AZ 85296                                    P‐0003974 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNO, LAURENCE P.
1117 E ORCHID LANE
GILBERT, AZ 85296                                    P‐0003984 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNO, MICHAEL
2802 LEN DRIVE
BELLMORE, NY 11710                                   P‐0046374 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNO, SUSAN
2802 LEN DRIVE
BELLMORE, NY 11710                                   P‐0046364 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNO, SUSAN
2802 LEN DRIVE
BELLMORE, NY 11710                                   P‐0046369 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNO, SUSAN
2802 LEN DRIVE
BELLMORE, NY 11710                                   P‐0046371 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNO, VERONICA A.
BRUNO, VERONICA A.
9557 OLIVE ST.
TEMPLE CITY, CA 91780                                P‐0058366 12/20/2018   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNSON, ANDREA E.
3632 FM 1404
BIG SANDY, TX 75755                                  P‐0014634 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNSON, ANDREA E.
3632 FM 1404
BIG SANDY, TX 75755                                  P‐0014637 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNSON, AUDREY M.
P. O. BOX 19436
FORT LAUDERDALE, FL 33318                            P‐0043598 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNSON, DORIS H.
NO ADDRESS PROVIDED
                                                     P‐0000822 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BRUNSON, FRANK G.
BRUNSON, EVELYN K.
468 ISLAND VIEW CIR
FARMINGTON, UT 84025                                 P‐0002461 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                          Page 450 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 451 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BRUNSON, FRANK G.
BRUNSON, EVELYN K.
                                                      P‐0002539 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNSON, KAREN V.
225 PLAYA DELRAY DR
COLUMBUS, GA 31906                                    P‐0003430 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNSON, LAURA M.
4023 S. FULLER
INDEPENDENCE, MO 64052                                P‐0016698 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUNSTEIN, ANDREIA
2373 BEACHWOOD BLVD
BEACHWOOD, OH 44122                                   P‐0046199 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUS, KIRK C.
11891 DEBBIE LANE
GARDEN GROVE, CA 92840                                P‐0041488 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUSBY, JULIA A.
107 WOODSMOKE WAY
FOLSOM, CA 95630                                      P‐0025502 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUSBY, MARK J.
MCCLERNON GENERAL ENGINEERING
2941 SUNRISE BLVD
SUITE 105
RANCHO CORDOVA, CA 95742                              P‐0025505 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUSKY, LYNN
3720 BELMONT BLVD
SARASOTA, FL 34232                                    P‐0033287 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUSO, TERRY D.
BRUSO, SUSAN A.
21320 SE 277TH STREET
MAPLE VALLEY, WA 98038                                P‐0031487 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUSO, TERRY D.
21320 SE 277TH STREET
MAPLE VALLEY, WA 98038                                P‐0031490 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUSSELBACK, RICHARD R.
62 HAMPSHIRE HILL RD
UPPER SADDLE RIV, NJ 07458                            P‐0040348 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUST, SUSAN
21 DANTE STREET
LARCHMONT, NY 10538                                   P‐0029016 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUTCHIN, TONYA G.
2049 MINNESOTA RD
IOLA, KS 66749                                        P‐0030102 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUTON, BRIAN R.
306 CLARK STREET
CHARLES CITY, IA 50616                                P‐0009900 10/30/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
BRUTON, GILDA
4612 BRISTOL BAY WAY APT. 103
TAMPA, FL 33619                                         3949     12/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRUTON, JOYCE G.
2011 ASPEN RIDGE CT.
OCOEE FL 34761                                        P‐0048571 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUUN, ALEXANDRA
2022 HUNTINGTON DR
CHICO, CA 95928                                       P‐0022667 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 451 of 3871
                                                Case 17-11375-BLS                 Doc 4247                  Filed 10/26/20                   Page 452 of 1950
                                                                                                   Claim Register
                                                                                            In re TK Holdings Inc., et al .
                                                                                                 Case No. 17‐11375

                                                                                                                          Current General                                         Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                              Amount                                                  Amount
BRUYN, DAVID L.
12527 26TH AVE SE
EVERETT, WA 98208                                    P‐0027590 11/17/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRUZAS, RONALD E.
BRUZAS, CANDIE L.
3012 MERRILL AVE
CLEARWATER, FL 33759                                 P‐0001746 10/22/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYAN CAVE LLP
BRYAN CAVE LLP
161 N. CLARK ST. STE. 4300
CHICAGO, IL 60601                                    P‐0047415 12/26/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYAN, BRADLEY K.
852 3RD STREET
MANHATTAN BEACH, CA 90266                              2153     11/8/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
BRYAN, GONZALES VARGAS Y GONZALES BAZ, S. C.
P.O. BOX 1501
EL PASO, TX 79948                                      3063    11/20/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
BRYAN, GONZALEZ VARGAS Y GONZALEZ BAZ, S.C.
TORRE PUNTO ALPHA
AVE. CAMPOS ELISEOS #1961, FLOOR 2
INTERIOR 2C AND 2D
FRACC. CAMPOS ELISEOS
CIUDAD JUAREZ, CHIHUAHUA 32472
MEXICO                                                 5111     10/1/2019   TK Holdings de Mexico S. de R.L. de C.V.            $57,648.73                                                                                   $57,648.73
BRYAN, GONZALEZ VARGAS Y GONZALEZ BAZ, S.C.
TORRE PUNTO ALPHA
AVE. CAMPOS ELISEAOS # 1961, FLOOR 2
INTERIOR 2C AND 2D
FRACC. CAMPOS ELISEOS
CIUDAD JUAREZ, CHIHUAHUA 32472                         5112     10/4/2019              TK Holdings Inc.                         $57,648.73                                                                                   $57,648.73
BRYAN, HUGH C.
POB 1799
NIXA, MO 65714                                       P‐0011601 11/1/2017            TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
BRYAN, JAMES T.
P.O. BOX 205
COLWICH, KS 67030‐0205                               P‐0029578 11/20/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYAN, JENNIFER B.
475 JAMES PAIT ROAD
BLADENBORO, NC 28320                                 P‐0002221 10/23/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYAN, NIKKIA I
807 WESTCHESTER BLVD.
WESTCHESTER, IL 60154                                  3750    11/29/2017              TK Holdings Inc.                                                 $0.00                                                                     $0.00
BRYAN, NIKKIA I
807 WESTCHESTER BLVD
WESTCHESTER, IL 60154                                  3768    11/29/2017              TK Holdings Inc.                                                 $0.00                                                                     $0.00
BRYAN, NIKKIA I
807 WESTCHESTER BLVD
WESTCHESTER, IL 60154                                  3992    12/11/2017              TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
BRYAN, ROY L.
BRYAN III, ROY J.
600 EAST SECOND STREET
NIXON, TX 78140                                      P‐0005641 10/26/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYAN, TIMOTHY G.
24 WESTPOINTE DRIVE
EPHRATA, PA 17522                                    P‐0014055 11/3/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                                  Page 452 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 453 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BRYAN, WILLIAM
586 MEDALLION WAY
TALLAHASSEE, FL 32317                               P‐0025423 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYAN, WILLIAM W.
2003 OAKSHIRE
SAN ANTONIO, TX 78232                               P‐0053809    1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT JR, PAUL
635 OLD CANDIA RD
CANDIA, NH 03034                                    P‐0031641 11/26/2017     TK Holdings Inc., et al .                   $54,544.00                                                                                   $54,544.00
BRYANT JR., STANLEY P.
93 ONSTOTT DRIVE
DANVILLE, KY                                        P‐0044399 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, ANDREW R.
3076 E ANDERSON DR
LITHIA SPRINGS, GA 30122                            P‐0003711 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, BILLY R.
BOX 6401 RD 4275 #68
NAVAJO DAM, NM 87419                                P‐0045733 12/23/2017     TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
BRYANT, CARA
3415 NELSON RD
OSHKOSH, WI 54904                                   P‐0046101 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, CRAIG
705 HALL ROAD
ANDERSON, SC 29624                                  P‐0054928 1/17/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, CYNTHIA D.
1652 ATOMA DRIVE
LEXINGTON, KY 40511                                 P‐0046118 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, CYNTHIA L.
405 DICKEY CT
SUISUN CITY, CA 94585                               P‐0022529 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, DAVID M.
2996 WINDSOR CIRCLE
CRESTVIEW, FL 32539                                 P‐0016175 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, DAVID M.
2996 WINDSOR CIRCLE
CRESTVIEW, FL 32539                                 P‐0016188 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, DIANE V.
1609 WEST SPARKS STREET
PHILADELPHIA, PA 19141                              P‐0036903 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, DOROTHY M.
P.O. BOX 888
LOCUST GROVE, GA 30248‐0888                         P‐0047394 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, ELISHA
NO ADDRESS ON FILE
                                                      992       10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRYANT, HA NHI
WELLER GREEN TOUPS & TERRELL
P.O BOX 350
BEAUMONT, TX 77704                                  P‐0027359 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, JOE E.
1338 14TH STREET
SARASOTA, FL 34235‐2508                             P‐0012536 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, JOSHUA L.
1726 EAST. KIRK
MUNCIE, IN 47303                                    P‐0030777 11/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 453 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 454 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BRYANT, KAREN A.
36 MONUMENT ST
APT 2
WINSLOW, ME 04901                                   P‐0041089 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, KAREN K.
BRYANT, MCRAY C.
2647 COUNTY ROAD 22 NW
ALEXANDRIA, MN 56308                                P‐0038522 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, KATEN M.
7445 ALEXANDRA DR
NEWARK, DE 19702                                    P‐0009835 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, KEITH D.
37 PIKE ROAD
PIEDMONT, AL 36272                                  P‐0034543 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, KEN
NO ADDRESS PROVIDED
                                                    P‐0054055   1/6/2018   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BRYANT, LEONETTE I.
2099 DOWLEN ROAD
APT 11
BEAUMONT, TX 77706                                  P‐0052416 12/28/2017   TK Holdings Inc., et al .                    $4,800.00                                                                                    $4,800.00
BRYANT, LINDA
3826 AFTON RD
MARBLE HILL, GA 30148                               P‐0033888 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, LISA A.
4017 RT CC
#26
JEFFERSON CITY                                      P‐0017941 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, LOUIS D.
2440 CABLE AVE
BEAUMONT, TX 77703‐5322                             P‐0005922 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, MATTHEW C.
1103 LASSWADE DRIVE
TALLAHASSEE, FL 32312                               P‐0023563 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, MATTHEW S.
3003 APPLEWOOD DRIVE
MONTICELLO, IL 61856                                P‐0032853 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, MICHAEL A.
123 OAK STREET
SALINAS, CA 93901                                   P‐0029872 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, MONITA L.
602 WILLOW OAK DR
LUFKIN, TX 75901                                    P‐0004574 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, NANCY A.
W9302 CEMETERY ROAD
CLINTON, WI 53525                                   P‐0054051   1/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, OLA
2007 ALMA ST
SHREVEPORT, LA 71108                                P‐0041173 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, RUFUS A.
P.O. BOX 888
LOCUST GROVE, GA 30248‐0888                         P‐0045203 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, SHELLEY L.
517 S. WILLOWBROOK AVE APT F
COMPTON, CA 90220                                   P‐0020397 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 454 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 455 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BRYANT, STEPHANIE
14321 RIDING HILL AVENUE
CHARLOTTE, NC 28213                                 P‐0055800 1/25/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, STEPHEN L.
BRYANT, SUSAN
2905 SUGARBERRY LANE
MIDLOTHIAN, VA 23113                                P‐0033944 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, TED M.
1005 CAGES BEND CT
GALLATIN, TN 37066                                  P‐0013524 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, TED M.
1005 CAGES BEND CT.
GALLATIN, TN 37066                                  P‐0013529 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, TIFFANY
2048 CONLYN STREET
PHILADELPHIA, PA 19138                                1197    10/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRYANT, TYSHAWN
651 W CALIFORNIA AVENUE #5
GLENDALE, CA 91203                                  P‐0022151 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, WILLIAM H.
BRYANT, BARBARA A.
1088 CAROLE CT
MATTHEWS, NC 28104                                  P‐0000895 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYANT, YOLANDA C.
HONDA
1965 DOBBIN HOLMES ROAD
FAYETTEVILLE, NC 28312                              P‐0047869 12/26/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BRYDUN, STEPHANIE
3435 WILLOW CREEK RD
LEE, IL 60530                                       P‐0007196 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYERMAN, LAWRENCE
2930 KINGSTON DRIVE
BUFFALO GROVE, IL 60089                             P‐0014620 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYNE, MICHAEL
CHRIS PINEDO
719 S. SHORELINE, SUITE 500
CORPUS CHRISTI, TX 78401                            P‐0040098 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYNES, PAUL J.
P.O. BOX 2385
ISSAQUAH, WA 98027                                  P‐0022594 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYSON, EUGENE
3862 SUMMIT PARK RD
CLEVELAND HTS, OH 44121                               4398    12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRYSON, EUGENE
3862 SUMMIT PARK
CLEVELAND HEIGHTS, OH 44121                           4433    12/27/2017      TK Holdings Inc.                          $1,369.00                                                                                    $1,369.00
BRYSON, EUGENE A.
3862 SUMMIT PARK
CLEVELAND HTS, OH 44121                               4430    12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BRYSON, MARGARET BR M.
2695 BRIAR TRL
MCKINNEY, TX 75069                                  P‐0050153 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRYSON, WILLIAM D.
BRYSON, GRACE E.
246 CLIFFWOOD DRIVE
SIMI VALLEY, CA 93065                               P‐0051607 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 455 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 456 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BRZEZINSKI, DANIEL C.
15735 VERNON DR
BROOKFIELD, WI 53005                                P‐0039323 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRZEZINSKI, MICHELE R.
9262 N BARNARD RD
GREENFIELD, IN 46140                                P‐0030601 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRZOZOWSKI, EILEEN
3 LONESOME PINE TRAIL
WILTON, NY 12831                                    P‐0025434 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BRZOZOWSKI, EILEEN
3 LONESOME PINE TRAIL
WILTON, NY 12831                                    P‐0025474 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUBALA, LOUIS
STRAWDER‐BUBALA, JILL
2040 BRENDA WAY
CARSON CITY, NV 89704                               P‐0001339 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUBIER, TIMOTHY ALAN
19 FLEMMING CT
OROVILLE, CA 95966                                    3351    11/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUCAO, NOLAN C.
BUCAO, FLORENCE G.
91‐1741 KUAPUU ST
EWA, HI 96706                                       P‐0022171 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCAO, NOLAN C.
BUCAO, FLORENCE G.
91‐1741 KUAPUU ST.
EWA, HI 96706                                       P‐0022215 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCCELLATO, JAMES T.
11191 ABERDEEN ST NE
UNIT J
BLAINE, MN 55449                                    P‐0057150 2/10/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCCELLI, PAUL
1050 E RAMON RD UNIT 51
PALM SPRINGS, CA 92264                              P‐0042655 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCCIERO, GIUSEPPE A.
517 WAITE ROAD
REXFORD, NY 12148                                   P‐0038020 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCH, JEANETTE K.
BUCH, STANLEY A.
10503 WATFORD LANE
FREDERICKSBURG, VA 22408                            P‐0024080 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHALTER, A PROFESSIONAL CORPORATION
PAMELA KOHLMAN WEBSTER, ESQ.
1000 WILSHIRE BLVD., SUITE 1500
LOS ANGELES, CA 90017                                  84      8/16/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUCHALTER, HOWARD M.
BUCHALTER, CHRIS A.
6152 SOUTH LIMA WAY
ENGLEWOOD, CO 80111                                 P‐0038923 12/11/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BUCHAN, JOHN D.
950 N MAIN ST
EAST PEORIA, IL 61611                               P‐0038013 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHANAN JR, ROBERT J.
550 VINE STREET
CHILLICOTHE, OH 45601                               P‐0021969 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 456 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 457 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BUCHANAN SR, DON R.
16305 SPERRY RD
VERMILION, OH 44089                                 P‐0047037 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHANAN SR, DONNY R.
16305 SPERRY RD
VERMILION, OH 44089                                 P‐0046397 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHANAN, ANTONIO D.
5 MOUNTAIN OAK
LITTLETON, CO 80127                                   2134     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUCHANAN, CHARLES L.
2277 SOUTH KIRKWOOD ROAD
#1103
HOUSTON, TX 77977                                   P‐0057797 3/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHANAN, DAVID
BUCHANAN, JILL M.
21 R STANWOOD AVE
GLOUCESTER
GLOUCESTER, MA 01930                                P‐0029337 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHANAN, DIANA L.
550 VINE STREET
CHILLICOTHE, OH 45601                               P‐0021691 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHANAN, FLORENCE
BUCHANAN, FLORENCE
119 TREMONT STREET
MONROE, MI 48162                                    P‐0052040 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHANAN, KAREN
1460 E BELL RD #2138
PHOENIX, AZ 85022                                     907     10/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUCHANAN, RACHEL T.
136 SIEBERT ROAD
LANCASTER, NY 14086                                 P‐0052668 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHANAN, ROBERT F.
WOLLERT, STEVEN J.
69744 MATISSE ROAD
CATHEDRAL CITY, CA 92234                            P‐0023310 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHANAN, VICKIE L.
8 COLLEGE PLACE
WESTERVILLE, OH                                     P‐0012884 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHER, RONALD E.
BUCHER, AMANDA S.
1840 E. 12TH ST
STOCKTON, CA 95206                                  P‐0019313 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHER, ROSE MARIE L.
227 N. WESTERN AVE.
MACOMB, IL 61455                                    P‐0034109 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHHEIT, TASHA M
304 S STATE ST
PRAIRIE DU CHIEN, WI 53821                            1774     11/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUCHMAN, ARLENE
8220 CRESTWOOD HEIGHTS DR
APT. 1116
MCLEAN, VA 22102                                    P‐0028540 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHMAN, STEVEN E.
930 MALLARD DRIVE
COPPELL, TX 75019‐5950                              P‐0023586 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 457 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 458 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BUCHMAN, STEVEN E.
930 MALLARD DRIVE
COPPELL, TX 75019‐5950                               P‐0023587 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCHMILLER, KRISTINA N.
1619 S TERRY ST
ROCKPORT, TX 78382                                   P‐0001483 10/21/2017   TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
BUCHSBAUM, JODY KANTER
630 LOS ANGELES AVENUE
JENKINTOWN, PA 19046                                   1001    10/31/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
BUCHTA, SANDRA K.
1086 CRESTWOOD DRIVE
JASPER, IN 47546                                     P‐0047382 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCK, JAMES E.
26310 W WARREN ST
DEARBORN HEIGHTS, MI 48127                           P‐0012269 11/1/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BUCK, JIM L.
509 MARQUETTE ROAD
MACHESNEY PARK, IL 61115                             P‐0005916 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCK, KENNETH L.
534 S FOURTH AVE
GALLOWAY, NJ 08205                                   P‐0052381 12/28/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
BUCK, REBECCA R.
41939 MAGGIE JONES ROAD
PAISLEY, FL 32767                                    P‐0028178 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCK, SHARON
4902 YARWELL
HOUSTON, TX 77096                                    P‐0003369 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCK, SHARON
8529 INDIAN SUMMER TRL
HARRISBURG, NC 28075                                 P‐0020234 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCK, SHARON D.
8529 INDIAN SUMMER TRL
HARRISBURG, NC                                       P‐0026856 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCK, WILLIAM F.
7012 GARTNER LANE
EVANSVILLE, IN 47712                                 P‐0052634 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKEYE TRANSFER REALTY, LLC
LISA WALLACE
P.O. BOX 45
COLUMBIANA, OH 44408                                 P‐0009466 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKEYE TRANSFER REALTY, LLC
LISA WALLACE
P.O. BOX 45
COLUMBIANA, OH 44408                                 P‐0009484 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKHALTER, TROY
510 MONROE AVE
WIGGINS, MS 39577                                      4839     2/20/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUCKINE, ANN E.
1225 N. WICKHAM RD
APT 122
MELBOURNE, FL 32935                                  P‐0051410 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKINGHAM, JANEA
BUCKINGHAM‐DIX, JANEA
3527 CHARLESTON CT
DECATUR, GA 30034                                    P‐0049202 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 458 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 459 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BUCKLES, CHRISTINE
BUCKLES, TIM
223 ELAM ST
GORDON, GA 31031                                    P‐0002390 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKLEY, DAVID K.
15 BIRCHCREST COURT
DURHAM, NC 27713                                    P‐0008737 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKLEY, DAVID K.
15 BIRCHCREST COURT
DURHAM, NC 27713                                    P‐0008863 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKLEY, JAMES J.
334 ELIZABETH AVENUE
PITTSBURGH, PA 15202                                P‐0046013 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKLEY, KENNETH P.
408 MONROE STREET
SOUTH BOSTON, VA 24592                              P‐0054931 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKLEY, MICHELLE M.
1209 GREENCOVE DR.
GARLAND, TX 75040                                   P‐0001487 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKLEY, ROBERT G.
126 MADELINE WAY APT. #124
SPRINGFIELD, TN 37188                               P‐0038704 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKLEY, SHARON L.
2125 LA PAZ CT
NAPLES, FL 34109                                    P‐0025145 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKLEY, STEPHANIE
90 WORTHEN AVE
WEYMOUTH, MA 02188                                  P‐0048429 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKLIN, ANDREW
P.O. BOX 23008
WASHINGTON, DC 20026                                P‐0049177 12/27/2017   TK Holdings Inc., et al .                     $178.49                                                                                       $178.49
BUCKLIN, KATHLEEN M.
BUCKLIN, JAMES A.
324 WHITNEY COURT
HAVRE DE GRACE, MD 21078                            P‐0056184 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKMAN, BRITTNEY
108 DOVE ST.
JOHNSTON, SC 29832                                  P‐0003784 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKMAN, RALPH G.
BUCKMAN, KAREN
3445 S. ATLANTIC AVE.
COCOA BEACH, FL 32931                               P‐0015725 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKNER, ANTOINETTE
4200 WESTBROOK DRIVE APT 202
BROOKLYN, OH 44144                                  P‐0037913 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKNER, DUANE
MITCHELL A. TOUPS LTD
P.O BOX 350
BEAUMONT, TX 77704‐0350                             P‐0024677 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKNER, PEGGY A.
P.O. BOX 3513
CEDAR HILL, TX 75106‐3513                           P‐0056843   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCKNER‐ELLIS, PEARL E.
CAPITAL ONE
1038 WOODBRIDGE ST.
ST. CLAIR SHORES, MI 48080                          P‐0046011 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 459 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 460 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BUCKSAR, RICHARD WILLIAM
7218 SW 257TH CT.
VASHON, WA 98070                                      2492    11/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUCZEK, GERARD J.
1376 SE 173RD COURT
SILVER SPRINGS, FL 34488                            P‐0051262 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCZYNSKI, EUGENE
126 W VIOLA STREET
MOUNTAIN HOUSE, CA 95391                            P‐0022976 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUCZYNSKI, EUGENE
126 W VIOLA STREET
MOUNTAIN HOUSE, CA 95391                            P‐0023051 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDD, ANDREW
192 KINGSBURY POINT
MADISON, OH 44057                                   P‐0031367 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDD, GARRETT R.
12145 IRWIN MANOR DRIVE
JACKSONVILLE, FL 32246                              P‐0029445 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDDE, SR TRUSTE, JOSEPH E.
7267 MACBETH DR
DUBLIN, OH 43016                                    P‐0011745 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDDENDORFF, CHRISTOPHER C.
116 FOREST POINT LANE
LONGWOOD, FL 32779                                  P‐0024904 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDDHA, PUROGAMI
418 W VILLAGE LN
CHADDS FORD, PA 19317                               P‐0028677 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDDHY, RIANA
BUDDHY, PRAMUDYA
7220 OSO AVE, APT. #120
WINNETKA, CA 91306                                  P‐0027854 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDDIG, JOY
683 GOLF CLUB LANE
FRANKFORT, IL 60423‐9518                            P‐0043630 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDDINGH, DAVID M.
1523 W. ROSCOE STREET #3
CHICAGO, IL 60657                                   P‐0011194 10/31/2017   TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
BUDGET DOOR OF CINCINNATI
633 NORTH WAYNE AVE
CINCINNATI, OH 45215                                P‐0000217 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDGET DOOR OF CINCINNATI
633 NORTH WAYNE AVE
CINCINNATI, OH 45215                                P‐0000219 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDGET DOOR OF CINCINNATI
633 NORTH WAYNE AVE
CINCINNATI, OH 45215                                P‐0000222 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDGET DOOR OF CINCINNATI
633 NORTH WAYNE AVE
CINCINNATI, OH 45215                                P‐0000225 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDGET DOOR OF CINCINNATI
633 NORTH WAYNE AVE
CINCINNATI, OH 45215                                P‐0000229 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDGET DOOR OF CINCINNATI
633 NORTH WAYNE AVE
CINCINNATI, OH 45215                                P‐0000232 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 460 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 461 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BUDGET DOOR OF CINCINNATI
633 NORTH WAYNE AVE
CINCINNATI, OH 45215                                P‐0000234 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDGET DOOR OF CINCINNATI
633 NORTH WAYNE AVE
CINCINNATI, OH 45215                                P‐0000249 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDHU, BRUCE V.
3510 W HILLSBORO BLVD
APT #202
COCONUT CREEK, FL 33073                             P‐0037304 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDMAN, LAUREN
26458 BLACK OAK DR
VALENCIA, CA 91381                                  P‐0030617 11/22/2017   TK Holdings Inc., et al .                     $450.00                                                                                       $450.00
BUDNA, AKEEM M.
14640 BOYLE AVE
FONTANA, CA 92337                                   P‐0056004 1/28/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDNICK, ADRIAN B.
801 S 14TH ST
NASHVILLE, TN 37206                                 P‐0018308 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDNICK, RACHAEL M.
714 GREEN STREET
HAVRE DE GRACE, MD 21078                            P‐0017106 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDNY, MAUREEN A.
8018 BURNING BUSH ROAD
GROSSE ILE, MI 48138‐1304                           P‐0028964 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDZEN, JANICE V.
9486 MORNING GLORY WAY
HIGHLANDS RANCH, CO 80130‐4490                      P‐0008346 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDZISZEWSKI, JOHN M.
289 WEST 8TH ST
OSWEGO, NY 13126‐4300                               P‐0036649 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUDZYNSKI, PATTIE A.
2386 NORTH CREEK RD.
LAKEVIEW, NY 14085                                  P‐0055196 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUE, CORMAC
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0026932 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUELL, NUNTAWUN
4072 ICE HOUSE WAY
ROSEVILLE, CA 95747                                 P‐0021212 11/9/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
BUELL, NUNTAWUN
4072 ICE HOUSE WAY
ROSEVILLE, CA 95747                                 P‐0057424 2/21/2018    TK Holdings Inc., et al .                    $2,960.00                                                                                    $2,960.00
BUELL, TINA
4072 ICE HOUSE WAY
ROSEVILLE, CA 95747                                 P‐0021223 11/9/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BUELL, TINA
4072 ICE HOUSE WAY
ROSEVILLE, CA 95747                                 P‐0057425 2/21/2018    TK Holdings Inc., et al .                    $3,938.00                                                                                    $3,938.00
BUELL, TINA
4072 ICE HOUSE WAY
ROSEVILLE, CA 95747                                 P‐0057426 2/21/2018    TK Holdings Inc., et al .                    $4,690.00                                                                                    $4,690.00




                                                                                         Page 461 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 462 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                      Amount                                                  Amount
BUEMI, JACQUELINE L.
BUEMI, SAMUEL J.
816 MCINDOE ST
WAUSAU, WI 54403                                     P‐0029518 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUENAFE, BRANDY R.
2656 DOBBINS WAY
SACRAMENTO, CA 95815                                 P‐0021594 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUENNEKE, KATHERINE E.
BUENNEKE, MARGARET M.
3676 VINTON AVE
APT 201
LOS ANGELES, CA 90034                                P‐0015829 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUENO, FRANSISCA
440 14TH STREET
BUFFALO, NY 14213                                    P‐0032396 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUENO, NORMA E.
HARRISON, THOMAS C.
17145 SW WATERCREST CT
BEAVERTON, OR                                        P‐0028250 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUENROSTRO, DANIEL
1027 GREEN PINE BLVD APT B
WEST PALM BEACH, FL 33409                            P‐0002132 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUENROSTRO, OMAR J.
BUENROSTRO, DELFINA G.
11411 TANGERINE DR
BONITA SPRINGS, FL 34135                             P‐0000173 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUENZ, NANCY J.
988 N. WHEELING ROAD
MOUNT PROSPECT, IL 60056                             P‐0033318 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUERGEL, MARK
11302 E SUNDOWN DR
SPOKANE VALLEY, WA 99206                               5091     3/26/2019      TK Holdings Inc.                              $0.00                                                                                         $0.00
BUERGER, ROBERT E.
902 VAN EATON RD.
XENIA, OH 45385                                        391     10/21/2017      TK Holdings Inc.                              $0.00                                                    $0.00              $0.00             $0.00
BUERGER, THEODORE T.
MCKENZIE, WANDA L.
15060 SW HIGHPOINT DRIVE
SHERWOOD, OR 97140                                   P‐0016873 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUERGER, THEODORE T.
MCKENZIE, WANDA L.
15060 SW HIGHPOINT DRIVE
SHERWOOD, OR 97140                                   P‐0016885 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUERMANN, DENNIS J.
10650 280TH AVE
DETROIT LAKES, MN 56501                              P‐0037427 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUETTNER, DARREN D.
BUETTNER, SAFFRON S.
918 S VINE ST
GRAND ISLAND, NE 68801                               P‐0053456 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUETTNER, SAFFRON S.
BUETTNER, DARREN D.
918 S VINE ST
GRAND ISLAND, NE 68801                               P‐0053460 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                          Page 462 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 463 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BUETTNER, THERESA
BUETTNER, MATTHEW
705 MAPLE ST
CORAOPOLIS, PA 15108                                P‐0010921 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUFALINI, SANDRA
9432 STONEYBROCK PL
RANCHO CUCAMONGA, CA 91730                          P‐0024288 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUFALINO, VINCE V.
BUFALINO, CATHERINE
817 BRADWELL
INVERNESS, IL 60010                                 P‐0006110 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUFALINO, VINCENT
817 BRADWELL
INVERNESS, IL 60010                                 P‐0006219 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUFFINGTON, AMY L.
1700 24TH STREET
BELLINGHAM, WA 98225                                P‐0044598 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUFFINGTON, DONALD J.
P.O. BOX 731
LOLO, MT 59847                                      P‐0023361 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUFFINGTON, RANDALL L.
BUFFINGTON, MERRY L.
1347 HEATHROW AVE
CASPER, WY 82609                                    P‐0052900 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUFFINGTON, ROBERT E.
325 FIELDSTONE LANE
WEWAHITCHKA, FL 32465                               P‐0000904 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUFKA, TERRI L.
BUFKA, JOHN A.
P.O. BOX 7626
CHESTERFIELD, MO 63006‐7626                         P‐0006889 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUFORD, NICOLE
9914 CHILMARKWAY
DALLAS, TX 75227                                    P‐0054012    1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUGATTI SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056729    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUGEJA, ALEX
500 ADVENTUROUS SHIELD DR
LEWISVILLE, TX 75056                                P‐0002027 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUGGS, BYRON
1104 EAST DIXIE AVENUE APT A
LEESBURG, FL 34748                                    242       10/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUGNO, DALE J.
SUCCESSORS, REV TRUST
2055 N CHESTNUT AVE
ARLINGTON HEIGHT, IL 60004                          P‐0018263 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUGOS, ALAN R.
PABREZA, LAURIE A.
3 JOCELYN LANE
WESTFORD, MA 01886                                  P‐0048432 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUHL, MARK A.
2432 12 AVE
N ST PAUL, MN 55109                                 P‐0046901 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 463 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 464 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                     Amount                                                  Amount
BUHLER, KEN R.
8654 ORANGE AVENUE
#3
ORANGE, CA 92865                                    P‐0035301 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUHRKE INDUSTRIES, LLC
511 W ALGONQUIN ROAD
ARLINGTON HEIGHTS, IL 60005                           4990      6/8/2018      TK Holdings Inc.                                                                                                          $0.00             $0.00
BUI, KHANG N.
4707 LAURIEFROST CT
ALEXANDRIA, VA 22309                                P‐0008082 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUI, LIEN T.
12500 BROOKGLADE CIR UNIT 163
HOUSTON, TX 77099                                   P‐0056002 1/28/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUI, NHU
6324 N CHATHAM AVE
#327
KANSAS CITY, MO 64151                               P‐0020697 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUI, TARA
17192 MURPHY AVE
UNIT 17235
IRVINE CA                                           P‐0054332   1/9/2018   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUI, THANH N.
P.O. BOX 2284
BETHEL ISLAND, CA 94511                             P‐0050423 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUI, TRANG
3623 BRIDAL PLACE CT
SAN JOSE, CA 95121                                  P‐0051111 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUIE, FERDINA L.
1143 MARTINSON CT
SACRAMENTO, CA 95838                                P‐0013669 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUIE, TIRZAH L.
530 WATERHAVEN LN
ALPHARETTA, GA 30004                                P‐0008984 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUINICKY, BRADLEY R.
4467 PARKWOOD SQ
NICEVILLE, FL 32578                                 P‐0000544 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUKHAMSIN, JAFAR A.
783 GATUN ST UNIT 114
SAN PEDRO, CA 90731                                 P‐0026143 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUKHARINA, LADA
12 TULIP TREE LN
NORWALK, CT 06851                                   P‐0047632 12/26/2017   TK Holdings Inc., et al .                    $1,500.00                                                                                     $1,500.00
BUKOWICZ, COLETTE M.
31717 AUBURN
BEVERLY HILLS, MI 48025                             P‐0037199 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUKVICH, SUSAN
1739 LAKE HOLIDAY DR
SANDWICH, IL 60548                                  P‐0057860 4/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BULAK, THOMAS M.
2672 E 13 MILE RD
WARREN, MI 48092                                    P‐0040413 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BULAK, THOMAS M.
2672 E 13 MILE RD
WARREN, MI 48092                                    P‐0040417 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 464 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 465 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BULEN, ROCKY S.
BULEN, COURTNEY L.
2365 VERAMONTE AVE
MANTECA, CA 95337                                   P‐0029227 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULGER, MARY T.
13 CORSON DR
NORTHWOOD, NH 03261                                 P‐0055026 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULGER, THOMAS R.
2850 SCHADE HILL RD
NORTH HUNTINGDON, PA 15642                          P‐0041923 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULINSKI, CALEY R.
GIBBONS, PETER F.
1445 STANFORD ST
APT D1
SANTA MONICA, CA 90404                              P‐0056061 1/29/2018    TK Holdings Inc., et al .                   $27,500.00                                                                                   $27,500.00
BULL, JENNIFER J.
28215 SW ICELAND AVE
WILSONVILLE, OR 97070                               P‐0055719 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULL, SARAH
15436 VALLEY VISTA BLVD.
SHERMAN OAKS, CA 91403                              P‐0018326 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLARD, KISHA M.
9 HAROLWOOD COURT, APT. F
WINDSOR MILL, MD 21244                              P‐0005478 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLARD, RONALD L.
2325 JONES BRIDGE ROAD
LEICESTER, NY 14481                                 P‐0013397 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLARD, TERRY
655 BOLLINGER AVE
LUMBERTON, NC 28360                                 P‐0002206 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLARD, TERRY
TERRY BULLARD
655 BOLLINGER AVE
LUMBERTON, NC 28360                                 P‐0002214 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLION, CHRISTOPHER J.
5700 WESTVIEW RD
AUSTIN, TX 78749                                    P‐0048840 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLION, DAVID R.
5700 WESTVIEW RD
AUSIN, TX 78749                                     P‐0047042 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLION, DAVID R.
5700 WESTVIEW RD
AUSTIN, TX 78749                                    P‐0047316 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLION, SUSIE Y.
5700 WESTVIEW RD
AUSTIN, TX 78749                                    P‐0047283 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLOCK JR, ORREN R.
NO ADDRESS PROVIDED
                                                    P‐0005305 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLOCK, DANIEL G.
BULLOCK, RUTHANN M.
3285 N LINDA DR
BOURBONNAIS, IL 60914                               P‐0006601 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLOCK, ELLEN A.
5215 HOPERITA STREET
ORLANDO, FL 32812                                   P‐0048078 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 465 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 466 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BULLOCK, JACK W.
JACK BULLOCK
P.O. BOX 293
LAKEHEAD, CA 96051                                   P‐0050648 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLOCK, ORREN R.
BULLOCK, CHRISTINE R.
4232 BEECH CREEK TRAIL
EFLAND, NC 27243‐9271                                P‐0005279 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLOCK, ORREN R.
BULLOCK, CHRISTINE R.
4232 BEECH CREEK TRAIL
EFLAND, NC 27243‐9271                                P‐0005297 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLOCK, PATRICIA A.
1800 FRANCON COURT
CONYERS, GA                                          P‐0010568 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLOCK, PATRICIA A.
1800 FRANCON COURT, SW
CONYERS, GA 30094                                    P‐0029195 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLOCK, RONNIE
2531 HARPERS CREEK CT.
FRESNO, TX 77545                                       2220     11/9/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
BULLOCK, RUTH M.
3365 SUNCREST AVENUE
SAN JOSE, CA 95132                                   P‐0014589 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLOCK, SHARON
6913 OAKLAND RD
LOVELAND, OH 45140                                   P‐0003074 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLOCK, SHARON Y.
6913 OAKLAND RD
LOVELAND, OH 45140                                   P‐0003080 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLOCK, TERESA A.
YEE, GEORGE K.
10060 CORBETT STREET
LAS VEGAS, NV 89149                                  P‐0001850 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULLOUGH, JENNIFER A.
2772 LIGHTHOUSE POINT EAST
UNIT 206
BALTIMORE, MD 21224                                  P‐0014554 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULMAN, JOHN G.
72 OLD FORGE RD
SCITUATE, MA 02066                                   P‐0025071 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULOTANO, JULIE F.
783 GATUN ST UNIT 114
SAN PEDRO, CA 90731                                  P‐0026151 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULUMA, OLIVE J.
252 EAST FRONT STREET APT 203
BOISE, ID 83702                                      P‐0027055 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BULZOMI, ANTHONY
85 WHITNEY ST.
WESTBURY, NY 11590                                   P‐0017241 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUMBARGER III, ROBERT B.
551 19TH AVENUE LN NW
HICKORY, NC 28601                                    P‐0004335 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 466 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 467 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BUMBARGER, GAYLA C.
BUMBARGER JR, ROBERT B.
551 19TH AVENUE LN NW
HICKORY, NC 28601                                   P‐0004325 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUMBARGER, GEORGE B.
551 19TH AVENUE LN NW
HICKORY, NC 28601                                   P‐0004302 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUMBARGER, ROBERT B.
551 19TH AVENUE LN NW
HICKORY, NC 28601                                   P‐0004356 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUMGARDNER, JR, THOMAS
7098 NW 49TH STREET
LAUDERHILL, FL 33319                                P‐0011820 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUNCE, SHERRY
3209 ORCHESTRA CT
APEX, NC                                            P‐0050300 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUNCH III, WILLIAM
816 CHURCHILL DRIVE
SHELBY, NC 28150                                      326     10/21/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUNCH, MATTHEW S.
7701 CAMINO REAL
APT. 416
MIAMI, FL 33143                                     P‐0006989 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUNCH, MATTHEW S.
BUNCH, MATTHEW
7701 CAMINO REAL
APT. 416
MIAMI, FL 33143                                     P‐0006993 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUNCHMAN, ROBERT H.
212 CHEDDINGTON DRIVE
GREENVILLE, SC 29607                                P‐0008723 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUNCHMAN, ROBERT H.
212 CHEDDINGTON DRIVE
GREENVILLE, SC 29607                                P‐0008729 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUNFIELD, HOWARD W.
3044 MONA LISA BLVD
NAPLES, FL 34119‐7736                                 580     10/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUNGARD, ALFRED H.
1 JEFFERSON GARDENS
APT2A
MONTICELLO, NY 12701                                P‐0038897 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUNGU, GEZIM
646 HOWE AVE APT 22
SHELTON, CT 06484                                   P‐0010289 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUNITSKY, GREGORY N.
2108 SWINNEN DRIVE
WILMINGTON, DE 19810                                  2060     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUNKER STEEL BUILDINGS INC
PO BOX 48287
SPOKANE, WA 99228                                     2378    11/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUNKER, SCOTT
11415 ROCHESTER AVE APT 10B
LOS ANGELES, CA 90025                               P‐0015910 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUNKLEY, PATRICIA
1235 BAYTHORNE DRIVE
FLOSSMOOR, IL 60422                                 P‐0049853 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 467 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 468 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
BUNN, ANGELA M.
5 CHESWOLD BLVD APT 3B
NEWARK, DE 19713                                    P‐0046654 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUNNELL, JOEY
1925 46TH AVENUE #3
CAPITOLA, CA 95010                                  P‐0048556 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUNNELL, KAREN L.
BUNNELL, RANDY W.
14314 WRANGELL COURT
PENN VALLEY, CA 95946                               P‐0048684 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUNNELL, VICTORIA/ROBERT
121 VISTA DR
FREEPORT, IL 61032                                    1152      10/30/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
BUNNER, MIYOUNG K.
3104 BRANDENBURG DRIVE
INDIANAPOLIS, IN 46239                              P‐0009632 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUNNY, VICKI J.
610 S HIAWATHA ST
SAPULPA, OK 74066                                   P‐0000151 10/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUNTING, DARRIN R.
304 CONCORD COURT
HURON, OH 44839                                     P‐0058165    8/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUNTING, DARRIN R.
304 CONCORD COURT
HURON, OH 44839                                     P‐0058166    8/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUNTING, LISA M.
BUNTING, DAMIEN W.
13911 BLAKEVILLE
LIVE OAK, TX 78233                                  P‐0001951 10/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUNTON, SANYA L.
WALDRON, CARMEN E.
9127 PRAIRIE TRAILS DR
SPRING, TX 77379                                    P‐0003347 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUNTON, SANYA L.
9127 PRAIRIE TRAILS DR
SPRING, TX 77379                                    P‐0003365 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUNT‐POWER, DIANE C.
6 QUAKER MEETING HOUSE ROAD
ARMONK, NY 10504                                    P‐0020165 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUNTY, RICHARD
18 SYLVAN RD
HIGH BRIDGE, NJ 08829                                 1411      11/5/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
BUNTYN, DARRELL K.
3525 NEWNAN ROAD
GRIFFIN, GA 30223                                   P‐0050395 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUNYAMIN, FRANS
506 OAK ST
PASO ROBLES, CA 93446                               P‐0036351 12/6/2017      TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
BUONAGURO, MICHEL L.
20A TRIUMPH COURT
EAST RUTHERFORD, NJ 07073                           P‐0009675 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BUONASSISI, MARY
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0026744 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                           Page 468 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 469 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BUONASSISI, MARY
BROOKS, DEC'D, JOSEPH
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0026771 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUONO, THOMAS D.
16905 TOWER DRIVE
MACOMB                                              P‐0033190 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUQUICCHIO, JOHN F.
BUQUICCHIO, PORTIA L.
40 GREAT ELM RD
SHARON, CT 06069‐2248                               P‐0027164 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURAK, EUGENE D.
173 MEADBROOK ROAD
GARDEN CITY, NY 11530                               P‐0035585 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURAK, EUGENE D.
173 MEADBROOK ROAD
GARDEN CITY, NY 11530                               P‐0035643 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURANY, JAMES V.
113 DELANIE WAY
NEW BERN, NC 28562                                  P‐0025240 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURANY, JAMES V.
113 DELANIE WAY
NEW BERN, NC 28562                                  P‐0025252 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURBIGE, JOANNE T.
BURBIGE, EUGENE J.
3455 SHANGRI LA RD
LAFAYETTE, CA 94549                                 P‐0039828 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURBIGE, JOANNE T.
3455 SHANGRI LA RD
LAFAYETTE, CA 94549                                 P‐0039833 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURCH, CYNTHIA T.
702 DAVENPORT WAY
LINCOLN, CA 95648                                   P‐0019673 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURCH, GARY L.
BURCH, PEGGY A.
1770 S. WASATCH DRIVE
MOUNTAIN HOME, ID 83647                             P‐0031527 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURCH, REX E.
BURCH, JILL
18423 AVALON PL
NAMPA, ID 83687                                     P‐0032861 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURCHELL, CYNTHIA M.
13678 SW WHITMORE RD.
HILLSBORO, OR 97123                                 P‐0031385 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURCHETTE, REBECCA
115 NORTH JACK GQ STREET
SALISBURY, NC 28146                                   5024     7/6/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
BURD, CHARLES
BURD, VICKIE
PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043755 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BURD, PATRICIA A
8301 TUMBLEWEED TRAIL #4401
FORT WORTH, TX 76108                                  3210    11/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                         Page 469 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 470 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BURDEN, CHARLES O.
401 SHERMAN ST.
NOCONA, TX 76255                                    P‐0007298 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURDEN, CURTIS A.
1402 CONESTOGA TRAIL
MACON, GA 31220                                     P‐0037517 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURDEN, JEAN‐PAUL
3160 CUTHBERT AVE
OAKLAND, CA 94602                                   P‐0040897 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURDEN, SHARON S.
692 S HAIRSTON ROAD
STONE MOUNTAIN, GA 30088                            P‐0043174 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURDEN, TIFFANY D.
2250 EAST TROPICANA AVE 19106
LAS VEGAS, NV 89119                                 P‐0057038   2/7/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURDETSKAYA, LINA
30 LINDA AVE
FRAMINGHAM, MA 01701                                P‐0013097 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURDETT, CHRISTOPHER
11010 N DEER DRIVE
WOODWAY, WA 98020                                   P‐0028359 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURDETT, CHRISTOPHER
11010 N DEER DRIVE
WOODWAY, WA 98020                                   P‐0028360 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURDETT, CHRISTOPHER
11010 N DEER DRIVE
WOODWAY, WA 98020                                   P‐0028362 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURDETT, WILLIAM R.
BURDETT, MAVIS L.
1924 AUTUMN RIDGE CIRCLE
SILVER SPRING, MD 20906‐5826                        P‐0025301 11/14/2017   TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
BURDETTE, MICHAEL R.
991 E. BINDERTON PL
VERSAILLES, KY 40383                                P‐0019521 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURDICK, GREG D.
23302 LOS PADRES DR
TRACY, CA 95304                                     P‐0017605 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURDICK, WILLIAM E.
4802 MCCARTY BLVD
APT 109
AMARILLO, TX 79110                                  P‐0002626 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURDO, BEN E.
BURDO, MARY A.
2230 N OKLAHOMA
GUYMON, OK 73942‐2508                               P‐0049381 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURFORD, BRANDON S.
5507 COTTONROSE LN
RALEIGH, NC 27606                                   P‐0048860 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURFORD, MACKENZIE
6527 S DEXTER ST.
CENTENNIAL, CO 80121                                P‐0005815 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURFORD, ROBERT A.
30 PACES LANDING PLACE
NEWNAN, GA 30263                                    P‐0003858 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 470 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 471 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BURG, DAVID
LI, XIAOBEI
286 212TH PL NE
SAMMAMISH, WA 98074                                 P‐0028882 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURG, FRED
62 GOLF STREET
WEST LONG BRANCH, NJ 07764                          P‐0011925 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURG, IAN
45195 YORKSHIRE DR.
NOVI, MI 48375                                      P‐0014798 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGER, BRANDON
1251 CASRWELL AVE
ELK GROVE VILLAG, IL 60007                          P‐0039411 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGER, CHRISTINE
BURGER, CHRISTINE V.
9249 S TROY AVE
EVERGREEN PARK, IL 60805                            P‐0013610 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGER, JEFFREY S.
W234N6790 SALEM DR
SUSSEX, WI 53089                                    P‐0031569 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGER, SARAH A.
2241 SPAULDING DRIVE
ELY, MN 55731                                       P‐0020930 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGESS, BOBBY L.
BURGESS, DORTHA L.
193 RIDGE ROAD
RIDGEVILLE, SC 29472                                P‐0049548 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGESS, CHARLES E.
819 COUNTY ST. APT 75D
TAUNTON, MA 02780                                   P‐0045541 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGESS, JAMES S.
3822 DR MLK JR ST N
ST PETERSBURG, FL 33703                             P‐0031046 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGESS, JAMES S.
3822 DR MLK JR ST N
ST PETERSBURG, FL 33703                             P‐0031053 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGESS, JAMES S.
3822 DR MLK JR ST N
ST PETERSBURG, FL 33703                             P‐0031055 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGESS, JANE K.
303 LOTUS ST
LAKE JACKSON, TX 77566                              P‐0051114 12/27/2017   TK Holdings Inc., et al .                     $795.00                                                                                       $795.00
BURGESS, MARK C.
290 CENTER STREET
DENNIS PORT, MA 02639                               P‐0013308 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGESS, MARY J.
BURGESS, JOSEPH K.
3 FLORESTA
GUNNISON, CO 81230                                  P‐0024265 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGESS, RICHARD J.
595 NE NANTUCKET ST
BREMERTON, WA 98383                                 P‐0018217 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGESS, ROBERT M.
BURGESS, LORI E.
1 NUMBER 6 ROAD
PHILLIPS, ME 04966                                  P‐0057139   2/9/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 471 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 472 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BURGESS, ROBERT M.
BURGESS, LORI E.
1 NUMBER 6 RD
PHILLIPS, ME 04966                                  P‐0057311 2/14/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGESS, TIDALUX
307 HARBOR BLVD
DESTIN, FL 32541                                      5116      12/15/2019      TK Holdings Inc.                          $8,000.00                                                                                    $8,000.00
BURGESS, TIDALUX C.
307 HARBOR BLVD
DESTIN, FL 32541                                    P‐0057764 3/23/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGESS, TODD
TODD BURGESS
7206 WESTLAKE CIR.
BELLEVILLE, MI 48111                                P‐0011426 11/1/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BURGESS, WILLIAM J.
BURGESS, JO L.
4425 WINTERBERRY RIDGE CT
WINSTON SALEM, NC 27107                             P‐0003215 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGESS‐MILLER, CHRISTINE
630 LENOX AVE. APT 3E
NEW YORK, NY 10037                                  P‐0034937 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGHER, CHRYSTALL M.
BURGHER IV, WILLIAM W.
3682 SANFORD DRIVE
BRUNSWICK, OH 44212                                 P‐0013922 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGHER, DENISE
P.O. BOX 660485
BRONX, NY 10466                                     P‐0041692 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGO, LORI A.
25306 COTTAGE RD.
WILMINGTON, IL 60481                                P‐0033795 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGO, MANUEL
68 SPRUCE ST
NEWINGTON, CT 06111                                 P‐0003433 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGO, MANUEL
68 SPRUCE ST
NEWINGTON, CT 06111                                 P‐0003439 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGOIN, MARIA E.
NO ADDRESS PROVIDED
                                                    P‐0048944 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGOON, TY A.
1518 CEDAR DR
SEDALIA, MO 65301                                   P‐0056433    2/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGOS, ANGIE D.
AGUILAR, JOSE M.
PLANET MOTORS CARS INC
1 SAINT JOHNS ROAD
APT 2 R
RIDGEWOOD, NY 11385                                 P‐0057669 3/13/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGOS, HAZEL T.
1495 ARGON AVE
FAYETTEVILLE, NC 29311                              P‐0039895 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURGOYNE, AMY P.
1225 MARCHANT PLACE
LEWISVILLE, TX 75067                                P‐0007849 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 472 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 473 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
BURIAN, MARK
BURIAN, DAWN
1909 ASBURY RD
DUBUQUE, IA 52001‐4167                             P‐0015807 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURIC, MICHAEL A.
3830 AMBASSADOR DR
PALM HARBOR, FL 34685                              P‐0029179 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURIC, MICHAEL A.
3830 AMBASSADOR DR
PALM HARBOR, FL 34685                              P‐0029181 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURK, DANIEL R.
9206 WHITE CHIMNEY LANE
GREAT FALLS, VA 22066                                908     10/27/2017      TK Holdings Inc.                          $1,600.00                                                                                     $1,600.00
BURK, FRANCES K.
3368 LAKE GLENN DRIVE
EUGENE, OR 97401                                   P‐0013256 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURK, ROBERT D.
109 SUNSET DR
AURORA, IN 47001                                   P‐0000389 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURK, ROBERT M.
BURK, JOLENE J.
611 WOODRUFF AVENUE
LOS ANGELES, CA 90024                              P‐0016321 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURK, RONALD L.
6119 W AVENUE K‐9
LANCASTER, CA 93536                                P‐0020034 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURK, TERRY
2327 EMPIRE DRIVE
WILMINGTON, DE 19810                                 1022    10/31/2017      TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
BURKARD, LORI J.
103 NIGHTINGALE ROAD
BLAIRSTOWN, NJ 07825                               P‐0039181 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE LEHMAN, MAUREEN T.
13744 MOHAWK ROAD, UNIT 903
LEAWOOD, KS 66224                                  P‐0055517 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE SOLANO, MEGAN J.
1500 W ALASKA PL
N/A
DENVER, CO 80223                                   P‐0011959 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, AARON M.
4282 RIVER BIRCH DR
SOUTHPORT, NC 28461                                P‐0017387 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, ALAN R.
3508 SAINSBURY LANE
GREENSBORO, NC 27409‐9207                          P‐0004901 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, ALVIN R.
462 HIGHCREST DR
ACWORTH, GA 30101                                  P‐0008849 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, BARRETT D.
BURKE, CATHY M.
83 SUMMIT OVERLOOK DRIVE
CLAYTON, NC 27527                                  P‐0042048 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, CAMILLE F.
71 ANN LEE LANE
TAMARAC, FL 33319                                  P‐0001539 10/22/2017   TK Holdings Inc., et al .                   $20,000.00                                                                                    $20,000.00


                                                                                        Page 473 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 474 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BURKE, CATHERINE J.
CREDITOR IS AN INDIVIDUAL
20301 GRANDE OAK SHOPPES BLVD
#118‐65
ESTERO, FL                                          P‐0049979 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKE, CHRISTOPHER J.
11017 DEEP BROOK DR
AUSTIN, TX 78726                                    P‐0044434 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKE, CHRISTOPHER J.
11017 DEEP BROOK DR
AUSTIN, TX 78726                                    P‐0044488 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKE, CRAIG R.
BURKE, JACQUELINE M.
523 PAPER MILL RD
ORELAND, PA 19075                                   P‐0041953 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKE, DEBRA M.
REVOCABLE TRUST, JEFFREY B.
JEFFREY B & DEBRA M. BURKE RE
JEFFREY B & DEBRA M BURKE REV
6 CATBIRD COURT
STAFFORD, VA 22556                                  P‐0038477 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKE, EDMUND P.
BURKE, CLAIRE A.
5B SORRENTO WAY
GRAY, ME 04210                                      P‐0029558 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKE, EVAN M.
225 FERNDALE DRIVE
LEWISVILLE, TX 75077                                P‐0003045 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKE, GAIL
1107 POCONO TRL UNIT B
BALLWIN, MO 63021                                     2948    11/21/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BURKE, JACQUELINE M.
BURKE, CRAIG R.
523 PAPER MILL RD
ORELAND, PA 19075                                   P‐0041961 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKE, JAMES L.
BURKE, LINDA A.
164 CALIFORNIA AVE
SAME
PITTSFIELD, MA 01201                                P‐0015316 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKE, JEFFREY
BURKE, SHANIQUA
21 JENNINGS DRIVE
ALBANY, NY 12204                                    P‐0023565 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKE, JEFFREY B.
6 CATBIRD COURT
STAFFORD, VA 22556                                  P‐0038532 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKE, JOANN M.
440 N MAPLE
MANTENO, IL 60950                                   P‐0033737 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKE, LESLIE A.
291 E LEGEND COURT
HIGHLAND HEIGHTS, OH 44143                          P‐0032669 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKE, LINDA P.
306 PIONEER RD
PAPILLION, NE 68046                                 P‐0012463 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 474 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 475 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
BURKE, MARCELIA R.
2311 HICKORY CREEK TERRACE
2A
RICHMOND, VA 23294                                  P‐0051209 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, MICHELE N.
12406 E 77TH ST N
OWASSO, OK 74055                                    P‐0046662 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, RON
1312 SUPERIOR AVE
PITTSBURGH PA, PA 15212                             P‐0011226 10/31/2017   TK Holdings Inc., et al .                      $988.57                                                                                       $988.57
BURKE, SARAH A.
1730 BRANDON ST APT 1
OAKLAND, CA 94611                                   P‐0041955 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, SARAH A.
1730 BRANDON ST APT 1
OAKLAND, CA 94611                                   P‐0057491 2/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, SHANIQUA
21 JENNINGS DRIVE
ALBANY, NY 12204                                    P‐0023603 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, STEVE T.
BURKE, TERRI L.
95‐1095 WIKAO ST.
MILILANI, HI 96789                                  P‐0036775 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, TELISA L.
6601 AUTUMN TRACE DRIVE
NORCROSS, GA 30092                                  P‐0031753 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, TELISA L.
6601 AUTUMN TRACE DRIVE
NORCROSS, GA 30092                                  P‐0031806 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, TERENCE
17 ISLAND VIEW AVE
MONROE, NY 10950                                    P‐0008401 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, THOMAS A.
5486 N. 77TH STREET
SCOTTSDALE, AZ 85250‐6806                           P‐0003817 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE, WILLIAM
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0026937 11/10/2017   TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
BURKE, WILLIAM M.
87 CHICK ROAD
WOLFEBORO, NH 03894                                 P‐0006462 10/27/2017   TK Holdings Inc., et al .                      $340.00                                                                                       $340.00
BURKE, WILLIAM R.
955 LEISHA LANE
REDDING, CA 96001                                   P‐0036747 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE‐LEON, ANA E.
780 NE 69TH STREET
UNIT 1005
MIAMI, FL 33138                                     P‐0035480 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
BURKE‐MACKENZIE, KERRY
20 EDGERTON DR
3C
N FALMOUTH, MA 02556                                P‐0006124 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00




                                                                                         Page 475 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 476 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BURKE‐STITT, SALLY A.
BURKE‐STITT, SALLY A.
STATE FARM FEDERAL CREDIT UNIT
P.O. BOX 7609
LAFAYETTE, IN 47903‐7609                            P‐0052852 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKETT, CHALAYNE W.
BURKETT, KENNETH E.
226 GREGORY ST
GREENVILLE, MS 38701‐7619                           P‐0018034 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKETT, LINDSEY
BURKETT, LINDSEY R.
4106 SUNDOWN LANE
WHITE HALL, AR 71602                                P‐0012427 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKETT, THERESA
BURKETT, THERESA
547 OLD HWY 25 N.
TUMBLING SHOALS, AR 72581                           P‐0041306 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKHARDT, GLENN A.
BURKHARDT, DANIELLE B.
6557 BELBROOK COURT
SAN JOSE, CA 95120                                  P‐0019510 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKHARDT, GLENN A.
BURKHARDT, DANIELLE B.
6557 BELBROOK COURT
SAN JOSE, CA 95120                                  P‐0019515 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKHARDT, KALAN
BURKHARDT, NICOLE
6926 E 6TH ST.
TULSA, OK 74112                                     P‐0033497 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKHARDT, PETER W.
111 CEDAR STREET, APT 3
CLINTON, MA 01510                                   P‐0005412 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKHARDT, THEODORE T.
19123 29TH AVE SE
BOTHELL, WA 98012                                   P‐0024113 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKHART, CYNTHIA
917 E. KNIGHT LANE
TEMPE, AZ 85284                                     P‐0015281 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKHART, CYNTHIA
917 E. KNIGHT LANE
TEMPE, AZ 85284                                     P‐0015407 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKHART, DAVID A.
BURKHART, ANNE G.
19242 GOPHERTRAIL PLACE
LAND O LAKES, FL 34638‐7788                         P‐0006354 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKHART, DEBORAH A.
1805 GRANT AVENUE
CHARLESTON, IL 61920                                P‐0010321 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKHART, HEATHER R.
177 HAYES AVE
SOUTH BURLINGTON, VT 05403                          P‐0056312   2/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKHART, MICHAEL W.
BURKHART, KATHRYN T.
19419 PLANTATION ROAD
REHOBOTH BEACH, DE 19971                            P‐0024516 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 476 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 477 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BURKHART, ROBERT H.
7717 SPINDLETREE CT
JACKSONVILLE, FL 32256                              P‐0035656 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKHOLDER, JAMES R.
BURKHOLDER, LYNN E.
11 CALLISTO ROAD
BLUFFTON, SC 29909                                  P‐0023129 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKINSHAW, ROBERT T.
132 COUNTRY CLUB DRIVE
UNICOI, TN 37692                                      260       10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BURKITT, BARRY S.
1425 CROCKER DR
EL DORADO HILLS, CA 95762                           P‐0022709 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKS, AUDREY
631 TYNEBRAE DR
FRANKLIN, TN 37064                                  P‐0013162 11/2/2017      TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
BURKS, AUDREY
631 TYNEBRAE DR
FRANKLIN, TN 37064                                  P‐0013174 11/2/2017      TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
BURKS, JOSEPH E.
JOSEPH & CHANDA BURKS
2770 S. ELMIRA STREET, TOWNHOUSE 4
DENVER, CO 80231                                      1472      11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
BURKSHIRE, HELEN
3009 SPANISH MOSS LANE
KISSIMMEE, FL 34746                                 P‐0004631 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURKY, WILLIAM E.
3331 BURKS LN
AUSTIN, TX 78732                                    P‐0000967 10/21/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BURLEY, DAVID T.
BURLEY, LISA M.
DAVID T BURLEY
P.O. BOX 34
ALMONT, MI 48003                                    P‐0012866 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURLEY, MARY E.
852 VINO VERDE CIRCLE
BRANDON, FL 33511                                   P‐0024245 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURLING, RHONDA L.
CROWN MECHANICAL, LLC
1670 S. ROBERT ST. SUITE 132
W. ST. PAUL, MN 55118                               P‐0050838 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURLING, RHONDA L.
CROWN MECHANICAL, LLC
1670 S. ROBERT ST. SUITE 132
W. ST. PAUL, MN 55118                               P‐0053834    1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURMAN, CAROL
201 AUTUMN LANE
BREWSTER, NY 10509                                  P‐0048826 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURMAN, DAVID
10646 CORY LAKE DRIVE
TAMPA, FL 33647                                       897       10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BURNAM, ELIZABETH J.
4077 FERN STREET
LAKE WORTH, FL 33461‐2728                           P‐0000436 10/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 477 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 478 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BURNAP, ALLISON K.
26416 WOODCREST LANE
SAN JUAN CAPISTR, CA 92675                           P‐0021009 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNELL, ANGELA R.
411 BRYANT AVE
WATERLOO, IA 50703                                   P‐0054719 1/14/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNES, EDWARD M.
BURNES, BARBARA J.
525 W GRANT PLACE
CHICAGO, IL 60614                                    P‐0036989 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNES, EDWARD M.
BURNES, BARBARA J.
525 W GRANT PLACE
CHICAGO, IL 60614                                    P‐0037064 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETT, ANASTASIA
1781 SW 82 TERRACE
MIRAMAR, FL 33025                                      3100    11/22/2017      TK Holdings Inc.                         $15,500.00                                                    $0.00                          $15,500.00
BURNETT, ANITA K.
2615 PINEBROOK DRIVE
GAINESVILLE, GA 30506                                P‐0034162 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETT, CYNTHIA
4014E1553RD
EARLVILLE, IL 60518                                  P‐0030366 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETT, CYNTHIA
4014 E 1553RD
EARLVILLE, IL 60518                                  P‐0043600 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETT, DORA J.
P.O BOX 342
THEODOSIA, MO 65761                                  P‐0029752 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETT, GERALD G.
2052 CHAGALL CIRCLE
WEST PALM BEACH, FL 33409                            P‐0029696 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETT, LOUIS R.
BURNETT, MARY L.
201 CHALAMONT LANE
LITTLE ROCK, AR 72223                                P‐0025621 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETT, MARILYN
449 RAVEN SPRINGS TRAIL
STONE MOUNTAIN, GA 30087                             P‐0010974 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETT, MARSHA J.
P.O. BOX 231
HOQUIAM, WA 98550                                    P‐0027783 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETT, MARSHA J.
P.O. BOX 231
HOQUIAM, WA 98550                                    P‐0027864 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETT, TARNEISHA L.
4518 HWY 161
NORTH LITTLEROCK, AR 72117                           P‐0026121 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETTE, AMANDA
286 WHISTLE WAY
LOCUST GROVE, GA 30248                               P‐0009939 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETTE, AMANDA
286 WHISTLE WAY
LOCUST GROVE, GA 30248                               P‐0009941 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 478 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 479 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BURNETTE, BARBARA L.
21 WOODWARD AVE
KENMORE, NY 14217                                   P‐0041503 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETTE, CHERYL L.
310 GILMAN LANE
UNIT 104
RALEIGH, NC 27610                                   P‐0001124 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETTE, DAVID M.
21 WOODWARD AVE.
KENMORE, NY 14217                                   P‐0042918 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETTE, ROSALIE
6722 WESTVIEW DR
BRECKSVILLE, OH 44141                               P‐0024504 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNETTE, WILLIAM R.
1096 BAY TREE DR.
HARRELLS, NC 28444                                  P‐0006392 10/27/2017   TK Holdings Inc., et al .                   $16,500.00                                                                                   $16,500.00
BURNEY, KATHLEEN URRESTI
4228 N. SANDCASTLE PL.
BOISE, ID 83703                                       4008    12/12/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BURNEY, TONYA T.
3713 GREENFORD ST
VALRICO, FL                                         P‐0018911 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNHAM, CARO LYNN
1515 N. MILPITAS BLVD.
SPC. 145
MILPITAS, CA 95035                                  P‐0039495 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, ALLENE R.
5708 WARDEN AVE
EDINA, MN 55436‐2245                                P‐0051682 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, ALMA J.
BURNS, DAVID J.
1540 SANDHILLRD
HOPE MILLS, NC 28348                                P‐0038201 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, BOBBIE L.
861 DALLAS STREET
GARY, IN 46406                                      P‐0028426 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, BRETT J.
BURNS, LISA G.
3000 MAGELLAN WAY
ROUND ROCK, TX 78665                                P‐0031494 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, BRETT J.
BURNS, LISA G.
3000 MAGELLAN WAY
ROUND ROCK, TX 78665                                P‐0031499 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, CAROL J.
1614 EASTON AVE
BETHLEHEM, PA 18017                                 P‐0056019 1/28/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, DANIEL L.
550 N SPRING ST
WABASH, IN 46992                                    P‐0024128 11/3/2017    TK Holdings Inc., et al .                     $367.00                                                                                       $367.00
BURNS, DAVID C.
78 TEETER ROAD
ITHACA, NY 14850                                    P‐0012722 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, DEJA R.
204 SOUTH UNION AVENUE
CENTER POINT, IA 52213                              P‐0057306 2/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 479 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 480 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BURNS, GARY P.
6634 JOSHUA STREET
OAK PARK, CA 91377                                   P‐0024158 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, JERRY A.
BURNS, APRIL M.
3755 AVOCADO BLVD. #238
LA MEAS, CA 91941                                    P‐0054673 1/14/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, JONATHAN
6 COTTONWOOD DR
DOVER, NH 03820‐6035                                   740     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BURNS, KENNETH M.
5807 GREAT EGRET DRIVE
SANFORD, FL 32773                                    P‐0000044 10/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, KEVIN L.
BURNS, AGNES M.
1 MONITOR HILL RD
NEWTOWN, CT 06470                                    P‐0039084 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, KEVIN L.
BURNS, AGNES M.
1 MONITOR HILL ROAD
NEWTOWN, CT 06470                                    P‐0039086 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, KRISTY
1963 ANDERSON RD
MONTEREY, TN 38574                                     1059     11/1/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BURNS, LESLIE C.
11630 LIONESS ST
CHARLOTTE, NC 28273                                  P‐0057210 2/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, LISA A.
78 TEETER ROAD
ITHACA, NY 14850                                     P‐0012718 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, NIKI
115 LITCHFIELD CT
VALLEJO, CA 94589                                    P‐0013706 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, NOAH
22 BOXWOOD LANE #12
FAIRPORT, NY 14450                                   P‐0017959 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, NOAH
22 BOXWOOD LANE #12
FAIRPORT, NY 14450                                   P‐0017975 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, PHILLIP S.
3216 GREENLEAVES DRIVE
JEFFERSONVILLE, IN 47130                             P‐0002180 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, PREMILA I.
5953 GLEN COVE DRIVE
BATON ROUGE, LA 70809                                P‐0033200 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, RICHARD T.
46 KLEBER AVE
YOUNGSTOWN, OH 44515                                 P‐0043315 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, RICHARD T.
46 KLEBER AVE
YOUNGSTOWN, OH 44515                                 P‐0043508 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, ROBERT A.
P.O. BOX 213
GARDINER, NY 12525                                   P‐0040345 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 480 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 481 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BURNS, ROBERT A.
P.O. BOX 213
GARDINER, NY 12525                                   P‐0040663 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNS, WALTER RAY R.
6249 YORKSHIRE DRIVE
COLUMBIA, SC 29209                                   P‐0033252 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNSIDE, JENNIFER
208 WILLOW LEAF DR
SENECA, SC 29672                                     P‐0005420 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNSRICE, DEBORAH A.
5743 CAMELLIA AVE
TEMPLE CITY, CA 91780‐2502                           P‐0028601 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNSTEIN, MITCHELL J.
3190 NORTH 34 STREET
HOLLYWOOD, FL 33021                                  P‐0024655 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNSTEIN, MITCHELL J.
3190 NORTH 34 STREET
HOLLYWOOD, FL 33021                                  P‐0024821 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNSTEIN, MITCHELL J.
3190 NORTH 34 STREET
HOLLYWOOD, FL 33021                                  P‐0024823 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURNSTEIN, MITCHELL J.
3190 NORTH 34 STREET
HOLLYWOOD, FL 33021                                  P‐0024832 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURR, CLINTON B.
446 ROSCOE JONES RD.
COOPERSTOWN, NY 13326                                P‐0034318 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURR, TROY E.
BURR, CAROLYN J.
4034 HWY 101 NORTH
ROCKMART, GA 30153                                   P‐0035422 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRALL, JOHN P.
5368 N CLEARBROOK LANE
STRAFFORD, MO 65757                                  P‐0016378 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRELL, ANITA
9302 INDIAN TRAIL FAIRVIEW RD
INDIAN TRAIL, NC 28079                               P‐0007036 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRELL, DEBORAH E.
306 3RD STREET
BALTIMORE, MD 21206                                  P‐0041719 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRELL, JAMES K.
774 LAWRENCE AV
EAST AURORA, NY 14052                                P‐0011881 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRELL, LORINE H.
1737 WILLOW POINT DR
SHREVEPORT, LA 71119                                 P‐0021178 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRELL, QUINTON O.
10629 HILL POINT CT
CHARLOTTE, NC 28262                                  P‐0008480 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRELL, SANDRA M.
P.O. BOX 971
LIBERTY, TX 77575                                    P‐0050394 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRELL, TANESHIA
616 W. 119 ST
LOS ANGELES, CA 90044                                P‐0056446   2/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 481 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 482 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BURRELL, WENDY
1340 ROYAL OAKS CT.
TUSCALOOSA, AL 35404                                 P‐0051810 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRELL, WOODY H.
2466 NORTHWOOD CR
SAUKVILLE, WI 53080                                  P‐0021008 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRELL, WOODY H.
1737 WILLOW POINT DR
SHREVEPORT, LA 71119                                 P‐0021154 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRESS, DOUGLAS W.
5829 CEDAR LAKE DR.
INDIANAPOLIS, IN 46254                               P‐0028924 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRIES, LATRENDA
1818 PEPPER TREE DRIVE
COLTON, CA 92324                                     P‐0022238 11/10/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BURRILL, PATRICK
118 DONNA STREET
GULFPORT, MS 39503                                   P‐0054982 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRILL, PATRICK
118 DONNA STREET
GULFPORT, MS 39503                                   P‐0054984 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRILL, PATRICK
118 DONNA STREET
GULFPORT, MS 39503                                   P‐0054985 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRIS, CRAIG M.
BURRIS, MICHELLE B.
22303 ZACHARY TAYLOR HWY
CULPEPER, VA 22701                                   P‐0027196 11/16/2017   TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
BURRIS, DENNIS L.
BURRIS, PAMELA J.
14062 BIRCH RD.
GRASS VALLEY, CA 95945‐9629                          P‐0017400 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRIS, SHALANA L.
1200 S REDWOOD ST #B34
LAS VEGAS, NV 89146                                  P‐0013452 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRITT, ELIHU J.
1470 RABON FARMS LN
COLUMBIA, SC 29223                                   P‐0045495 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURRITT, STEVEN R.
819 BAILEY DR
SEBASTIAN, FL 32958                                  P‐0055672 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURROUGHS, CLEM
BURROUGHS, PATSY
POST OFFICE BOX 211
HEAVENER, OK 74937‐0211                              P‐0000226 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURROUGHS, CRAIG D.
104 ROCKY KNOB WAY
MOUNTVILLE, PA 17554                                 P‐0012185 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURROUGHS, GRISELDA D.
24 LINWOOD DRIVE
BLOOMFIELD, CT 06002‐1706                            P‐0047556 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURROUGHS, KELLY C.
1410 ESTELLE DRIVE
OXON HILL, MD 20745                                  P‐0042762 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 482 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 483 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BURROUGHS, ROBERT
2104 WOLF RIDGE RD. APT. 18
WHISTLER, AL 36612                                     1142    10/30/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
BURROUGHS, RYAN D.
529 SAINT ANDREWS BLVD
NAPLES, FL 34113                                     P‐0032205 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURROUGHS, STEVEN M.
7920 SW 47 COURT
GAINESVILLE, FL 32608                                P‐0007529 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURROUGHS, TIMOTHY
2753 W WALNUT HILL LANE
APARTMENT 130
IRVING, TX 75038                                     P‐0012350 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURROWS, PETER
WALTER HEALY
135 WILLOW ST, APT 310
BROOKLYN, NY 11201‐2218                              P‐0045820 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURROWS, STACEY A.
5001 LAKE FRONT DRIVE, APT A1
TALLAHASSEE, FL 32303                                P‐0014291 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURSAC, JANELL
76 GREEN NUMBER 8 DR
SAINT CHARLES, MO 63303‐1800                           725     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BURSAC, MILORAD
18A STILL STREET
BROOKLINE, MA 02446                                  P‐0023343 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURSALYAN, HAROUTUN
6312 BELLAIRE AVE.
NORTH HOLLYWOOD, CA 91606                            P‐0039908 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURSCH, ERIK
7054 BURNING HILLS PL
SAN JOSE, CA 95139                                   P‐0033306 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURSON, KEITH L.
3518 N. RETA AVENUE #2
CHICAGO, IL 60657                                    P‐0051466 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURT, JOHN S.
870 SAGEBRUSH LANE
COLLEGEVILLE, PA 19426                               P‐0032566 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURT, MARY M.
10510 ABBERLY VILLAGE LANE
#504
FREDERICKSBURG, VA 22407                             P‐0024891 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURT, RICKEY D.
POST OFFIC BOX 70245
TUSCALOOSA, AL 35407                                 P‐0043633 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURT, SHARI L.
164 DELOS STREET WEST
SAINT PAUL, MN 55107                                 P‐0036702 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURT, SHEILA
BURT, ROYCE
2747 OAKDALE DR W
ORANGE PARK, FL 32073                                P‐0045759 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURT, TONY L.
27369 E 131ST ST S
COWETA, OK 74429                                     P‐0026797 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 483 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 484 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BURTCH, IAN L.
12812 HIGH CREST STREET
BLACK JACK, MO 63033                                P‐0054716 1/14/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTNER, DEBORAH L.
22 IRON MASTER DR
STAFFORD, VA 22554                                  P‐0017560 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTON, ANNETTE
P. O. BOX 9212
HORSESHOE BAY, TX 78657                             P‐0041068 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTON, ANNETTE
P.O. BOX 9212
HORSESHOE BAY, TX 78657                             P‐0047599 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTON, BONNIE L.
2258 MAGNOLIA MEADOWS
MT PLEASANT, SC 29464                               P‐0002033 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTON, CRYSTAL D.
792 CR 101
ABBEVILLE, MS 38601                                 P‐0048854 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTON, DAVID M.
2125 DALE RD
CINCINNATI, OH 45212                                P‐0039429 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTON, DONALD E.
1432 TAPERWICKE DR
DALLAS, TX 75232                                    P‐0004149 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTON, FREDRICK
BURTON, FREDRICK
P.O. BOX 7624
ASHEVILLE, NC 28802                                 P‐0031922 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTON, JAVIEN
3615 PERTLAND TRAIL
GREENSBORO, NC 27405                                P‐0028795 11/19/2017   TK Holdings Inc., et al .                   $16,000.00                                                                                   $16,000.00
BURTON, JAVIEN
3615 PERTLAND TRAIL
GREENSBORO, NC 27405                                P‐0058020 6/22/2018    TK Holdings Inc., et al .                   $16,000.00                                                                                   $16,000.00
BURTON, JEFFREY A.
109 TARA LYNN CT
MOORESVILLE, NC 28115‐7901                          P‐0000944 10/20/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BURTON, JOHN B.
23 GREENFIELD DRIVE
ANSONIA, CT                                         P‐0034811 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTON, JOSEPH
PO BOX 1262
WILDOMAR, CA 92595                                    2705    11/16/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BURTON, KATRINA M.
4946 PRIMROSE PLACE
WAYNE, MI 48184                                     P‐0040317 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTON, LINDSAY N.
1200 ESPLANADE
APT 217
REDONDO BEACH, CA 90277                             P‐0052742 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTON, LISA A.
BURTON, JEFFREY A.
109 TARA LYNN CT
MOORESVILLE, NC 28115‐7901                          P‐0000941 10/20/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00



                                                                                         Page 484 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 485 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BURTON, MARGO M.
715 WEST STREET APT 2
CHARLOTTESVILLE, VA 22903                            P‐0055855 1/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTON, MICHAEL W.
108 ADMIRAL PORTER DR.
SHREVEPORT, LA 71115                                 P‐0025216 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTON, NATHAN A.
BURTON, AMANDA K.
602 SPOKANE CT
FRANKLIN, TN 37069                                   P‐0049125 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURTON, WILLIAM
25041 OLD COLUMBIA ROAD
FRANKLINTON, LA 70438                                  2230     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BURTSCHY, EUGENIA L.
55 KING STREET
CHARLESTON, SC 29401                                 P‐0033379 11/29/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BURWELL, ALMA G.
509 E CURTIS STREET
APT. 204
LARAMIE, WY 82072                                    P‐0016672 11/5/2017    TK Holdings Inc., et al .                   $32,940.00                                                                                   $32,940.00
BURWELL, SHELIA H.
BURWELL, ARTHUR B.
465 MAYVIEW DR
CREEDMOOR, NC 27522                                  P‐0005627 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURWELL, SHELIA H.
BURWELL, ARTHUR B.
                                                     P‐0005739 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURY, JOHN M.
3335 SOUTH YORKTOWN AVENUE
TULSA, OK 74105                                      P‐0000549 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURY, TIMOTHY J.
832 W. QUARTZ
BUTTE, MT 59701                                      P‐0015306 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURY, TIMOTHY J.
832 W, QUARTZ
BUTTE, MT 59701                                      P‐0015314 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BURZAWA, DONALD J
261 FOX HAVEN DR UNIT 5
SOMERSET, KY 42501                                     341     10/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BURZYNSKI, SARAH
3209 S IH 35 APT 2049
AUSTIN, TX 78741                                     P‐0030376 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSANSKY, JOANNE
3488 DANIELLA COURT
CALABASAS, CA 01302                                  P‐0045750 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSBOOM, GARY L.
TAYLOR, WILLIAM E.
FORD MOTOR CO.
480 CHICKASAW DRIVE
CHEROKEE, AL 35616‐4436                              P‐0010161 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSBY, MARY L.
BUSBY, THOMAS D.
7137 TATLER RD
CARLSBAD, CA 92011                                   P‐0040660 12/13/2017   TK Holdings Inc., et al .                     $850.00                                                                                       $850.00



                                                                                          Page 485 of 3871
                                               Case 17-11375-BLS             Doc 4247                  Filed 10/26/20                   Page 486 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date               Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
BUSBY, TOM
14700 WASHINGTON AVE #201
SAN LEANDRO, CA 94578                               P‐0040661 12/4/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSCEMI, ARTHUR R.
89 LEO LANE
DEER PARK, NY 11729                                 P‐0003726 10/25/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSCH, JANE L.
10538 BILBROOK PLACE
AUSTIN, TX 78748                                    P‐0039613 12/13/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSCH, JONATHAN P.
2715 ST CLAIR PL.
BELLINGHAM, WA 98226                                P‐0030620 11/22/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSCH, PATRICIA D.
1327 A IVY ROAD
BREMERTON, WA 98310                                 P‐0037302 12/7/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSCH, RICHARD STEPHEN
545 EL BOSQUE ROAD, COTTAGE J
SANTA BARBARA, CA 93106                               4768     1/29/2018   Strosshe‐Mex, S. de R.L. de C.V.                     $0.00                                                                                        $0.00
BUSCH, SCOTT
BUSCH, JOSETTA
15010 NE 2ND ST
VANCOUVER, WA 98684‐8218                            P‐0015887 11/4/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSCH, STEVEN D.
2056 LOST PINES CIRCLE
HENDERSON, NV 89074                                 P‐0002369 10/23/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSCH, STEVEN D.
2056 LOST PINES CIRCLE
HENDERSON, NV 89074                                 P‐0002377 10/23/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSCHERT, BENJAMIN L.
BUSCHERT, RAYMOND L.
145 SW PLEASANT VIEW AV
GRESHAM, OR 97030                                   P‐0019285 11/7/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSCHMANN, BRADLEY D.
1886 GREENWOOD VALLEY DRIVE
RIVER FALLS, WI 54022                               P‐0025658 11/15/2017       TK Holdings Inc., et al .                     $450.00                                                                                       $450.00
BUSCHO, ANN
68 MARINITA AVE
68 MARINITA AVE
SAN RAFAEL, CA 94901                                P‐0020369 11/8/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSCHOR, MELINDA R.
BUSCHOR, THOMAS K.
6405 VIA GALARDO LANE
RALEISH, NC 27614                                   P‐0025689 11/7/2017        TK Holdings Inc., et al .                   $28,087.60                                                                                   $28,087.60
BUSCHUR, KEITH
10635 HONEYSUCKLE WAY
PLAIN CITY, OH 43064                                P‐0052564 12/28/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSCHUR, KEITH
10635 HONEYSUCKLE WAY
PLAIN CITY, OH 43064                                P‐0052567 12/28/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSCHUR, THOMAS D.
BUSCHUR, KATHRYN M.
3369 YOST RD
LITCHFIELD, OH 44253                                P‐0013095 11/2/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSH, BERTHA P.
203 ESTATES WAY
WARNER ROBINS, GA 31088                             P‐0003029 10/24/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                             Page 486 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 487 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BUSH, BRENT E.
11821 MAGNOLIA BLVD. APT 1
VALLEY VILLAGE, CA 91607                              P‐0018848 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSH, DARRYL E.
11424 BLUE RIDGE BLVD. APT. 4
KANSAS CITY, MO                                       P‐0051620 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSH, DAVID R.
BUSH, DOREEN K.
1371 E COCONINO DR
CHANDLER, AZ 85249                                    P‐0003492 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSH, DEBRA
405 W 15TH ST
CHICAGO HEIGHTS, IL 60411                               4475    12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUSH, DEBRA C.
185 IDLE WILD DRIVE
HOPE HULL, AL 36043                                     3732    11/28/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUSH, H M
BUSH, LORI
2150 W ADDISON ST #1
CHICAGO, IL 60618                                     P‐0031932 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSH, IRVING R.
203 ESTATES WAY
WARNER ROBINS, GA 31088                               P‐0003038 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSH, IRVING R.
203 ESTATES WAY
WARNER ROBINS, GA 31088                               P‐0003046 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSH, JASON
1990 132ND AVE SE #34
BELLEVUE, WA 98005                                    P‐0041178 12/17/2017   TK Holdings Inc., et al .                   $17,873.00                                                                                   $17,873.00
BUSH, JUDY D.
9382 TRADEWINDS AVE.
SEMINOLE, FL 33776                                    P‐0036236 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSH, LISA D.
1742 DEERHILL TRAIL
TOPANGA, CA 90290                                     P‐0027157 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSH, MICHAEL
1371 E COCONINO DR
CHANDLER, AZ 85249                                    P‐0041323 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSH, NANCY D.
3860 HWY NN
PACIFIC, MO 63069                                     P‐0039527 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSH, NANCY T.
821 N HUMBOLDT STREET, #209
SAN MATEO, CA 94401                                   P‐0013767 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSH, RAYMOND E.
25188 MARION AVE
APT E102
PUNTA GORDA, FL 33950                                 P‐0007562 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSH, SALLY A.
12020 COLLINS ARBOGAST RD.
SOUTH VIENNA, OH 45369                                P‐0010952 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSH, SHANTRICE
20838 MAY SHOWERS CIRCLE
HOUSTON, TX 77095                                     P‐0026256 11/15/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00



                                                                                           Page 487 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 488 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BUSHAW, DOREEN
7988 BOTHWELL DR.
SACRAMENTO, CA 95829                                P‐0020322 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSHMAN, ERIC W.
DURBUY LIMITED PARTNERSHIP
23 PRESTONWOOD CIRCLE
LAKEWAY, TX 78734                                   P‐0002185 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSLINGER, DAVID A.
BUSLINGER, RUTH O.
4702 CHERRY GROVE ROAD
ELON, NC 27244‐9494                                 P‐0002848 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSSANICH, NICHOLAS
11 HARDING COURT
PARK RIDGE, NJ 07656                                P‐0023541 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSSARD, CARLA J.
5121 HARPERS FERRY ROAD
SHARPSBURG, MD 21782                                P‐0049530 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSSCHAU, JORDAN
BUSSCHAU, SONIA
524 NE LOMBARD ST
PORTLAND, OR 97211                                  P‐0024178 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSSE, NORMA V.
11707 CAPROCK ST.
SAN ANTONIO, TX 78230                               P‐0033197 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSSELL, KATHRYN L.
28 VISTA MONTANA LOOP
PLACITAS, NM 87043                                  P‐0046263 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSSEY, JONATHAN D.
525 121ST PL NE
APT B1
BELLEVUE, WA 98005                                  P‐0033430 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSSEY, KELLY
13258 MORNING SUN DRIVE
JACKSONVILLE, FL 32225                              P‐0040172 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSSI, CHRISTOPHER J.
57 MIRY BROOK ROAD
HAMILTON, NJ 08690                                  P‐0005960 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSTAMANTE, LAURA
1324 JENKINS AVENUE
BROWNSVILLE, TX 78520                                 656     10/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUSTILLOS, CARLOS
707 BRIDGE STREET
GEORGETOWN, TX 78626                                P‐0048279 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSTILLOS, JESSICA
14203 RANIER POINT
EL PASO, TX 79938                                   P‐0052194 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSTOS, ADELA
BUSTOS, ADELA
1319 SALINAS PLACE UNIT B
SANTA BARBARA, CA 93103                             P‐0018208 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSTOS, JUAN J.
1445 N 28TH STREET
MILWAUKEE, WI 53208                                 P‐0018134 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSTOS, JULIE M.
1780 GOODRICH AVE
SAINT PAUL, MN 55105                                P‐0028875 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 488 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 489 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BUSTOS, RENATO
468 90TH ST APT 205
DALY CITY, CA 94015                                  P‐0042671 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSTOS, VANESSA
468 90TH ST APT 205
DALY CITY, CA 94015                                  P‐0032614 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSTOS, YOLANTA
32214 ALLISON DRIVE
UNION CITY, CA 94587                                 P‐0012950 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSTOS, YOLANTA
32214 ALLISON DRIVE
UNION CITY, CA 94587                                 P‐0012956 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUSYGIN, STANISLAV
1600 HAGYS FORD RD APT 10J
PENN VALLEY, PA 19072‐1050                           P‐0041599 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTANDA, ESMERALDA
NINO, ALEJANDRO
SECURITY FIRST CREDIT UNION
501 EAST JASMINE AVE APT 209
501 EAST JASMINE AVE APT 209
MCALLEN, TX 78501                                    P‐0043319 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTCAVAGE, DIANA
10 E. WELLING AVE
PENNINGTON, NJ 08534                                 P‐0008652 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTCHER, WILLIAM A.
BUTCHER, JEAN M.
3009 S. GREENWOOD DRIVE
JOHNSON CITY, TN 37604                               P‐0003152 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTDORF, CHRIS
3403 30TH AVE SW
SEATTLE, WA 98126                                    P‐0021295 11/9/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BUTDORF, CHRISTOPHER R.
3403 30TH AVE SW
SEATTLE, WA 98126                                    P‐0021297 11/9/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
BUTERA, JEFFREY R.
4000 ASHENTREE COURT
FORT MYERS, FL 33916                                 P‐0034321 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTERBAUGH, ROBERT B.
BUTERBAUGH, KAREN D.
16 HOPES NECK DRIVE
BLUFFTON, SC 29910‐8334                              P‐0002029 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTKUS, PAT
14309 N 149TH DR
SURPRISE, AZ 85379                                   P‐0031493 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, ALISHA J.
2980 BUTLER DRIVE
TRACY, CA 95376                                      P‐0054373 1/10/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, ANDREA
1600 ROARING RAPIDS ROAD
RALEIGH, NC 27610                                    P‐0034193 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, BENJAMIN J.
363 SNIPATUIT RD.
ROCHESTER, MA 02770                                  P‐0042571 12/19/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
BUTLER, BEVERLY A.
429 W. HYLDA AVE
YOUNGSTOWN, OH 44511                                 P‐0019844 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 489 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 490 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BUTLER, CASSANDRA L.
3001 GILLHAM ROAD
#104
KANSAS CITY, MO 64108                                P‐0033033 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, CHANTAL
2613 E PALIFOX ST
TAMPA, FL 33610                                      P‐0021339 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, CIJI U.
64 4TH STREET
NEWARK, NJ 07107                                     P‐0006606 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, CYNTHIA V.
BUTLER, JAMES D.
4333 CREEK TRACE
BESSEMER, AL 35022                                   P‐0026814 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, DAVID M.
8805 LANIER DR
SILVER SPRING, MD 20910                              P‐0007498 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, DEBRA
2205 167TH AVE.
SAN LEANDRO                                          P‐0028070 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, DONALD H.
POB 60087
FORT WORTH, TX 76115                                 P‐0018107 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, GAIL E.
1816 CHILTON ST
BALTIMORE, MD 21218                                  P‐0018554 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, GERALDINE
12976 PAWNEE RD
APPLE VALLEY, CA 92308                               P‐0040599 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, INGRID Y.
LARRY
P.O. BOX 20366
ALBUQUERQUE, NM                                      P‐0026958 11/16/2017   TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
BUTLER, INGRID Y.
LARRY
P.O. BOX 20366
ALBUQUERQUE, NM 87154                                P‐0030479 11/21/2017   TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
BUTLER, JAMES J.
JB PAINT, TILE & LANDSCAPING
JB PTL ATTN: JAMES BUTLER
701 BIG BEAR BLVD. STE C
COLUMBIA, MO 65202                                   P‐0037462 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, JAMES W.
18048 HILLCREST DR.
LAKE MILTON, OH 44429                                P‐0023855 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, JESSIE A.
BUTLER, JOSEPH A.
85 ELLEN DRIVE
STRASBURG, VA 22657                                  P‐0048370 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, JILL L.
BUTLER, ALAN
22011 SILVERADO DR
ELKHORN, NE 68022                                    P‐0028298 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, JOHN B.
140 FOUNDERS MILL COURT
ROSWELL, GA 30075‐4988                               P‐0011132 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 490 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 491 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
BUTLER, JOHN C.
175 WESTON PLACE
SHENANDOAH, PA 17976                                P‐0025407 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, KAREN R.
9250 BRUCKHAUS STREET APT 212
RALEIGH, NC 27617                                   P‐0021467 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, KIMBERLY
176 TRUMBULL ST.
SAN FRANCISCO, CA 94112                             P‐0032623 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, KRISTEN L.
49 E MAGNOLIA STREET
MCRAE, GA 31055                                     P‐0002474 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, KRISTINE J.
1064 MARSHALL AVE. APT. 4
SAINT PAUL, MN 55104‐6577                           P‐0014100 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, LYNN B.
146 CAROLYN DR
CHICKAMAUGA, GA 30707‐3065                          P‐0053420 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, MICHELLE
14657 STOEPEL STREET
DETROIT, MI 48238                                   P‐0038209 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, PAUL E.
BUTLER, CASSANDRA L.
513 ARBOR CREST RD
HOLLY SPRINGS, NC 27540                             P‐0024937 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, PHILANDER
7001 MERLOT COVE
MEMPHIS, TN 38125                                   P‐0013381 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, RECHI
2921
E. 33RD AVE
TAMPA, FL 33610                                     P‐0034239 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, REYNOLDS T.
221 FOOTHILL DRIVE
WOODSTOCK, GA 30188                                 P‐0011627 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, STEPHANIE
6675 OLD CANTON RD APT 2143
RIDGELAND, MS 39156                                   2484    11/12/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BUTLER, STEPHANNIE L.
2978 FREDERICKSBURG ROAD
HANOVER, MD 21076                                   P‐0029735 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, TINA T.
8095 S. MAYFIELD LANE
MECHANICSVILLE, VA 23111                            P‐0008143 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, TRAGULA
9502 FOSSIL CANYON DR
HUMBLE, TX 77396                                    P‐0009737 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, TYRIANNE
3510 E 151 ST
APT 5
CLEVELAND, OH 44120                                 P‐0022292 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, VANCE A.
1501 34 ST SE
PUYALLUP, WA 98372                                  P‐0019213 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 491 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 492 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BUTLER, WILLIAM N.
2850 MIDDLEFIELD ROAD
UNIT E217
PALO ALTO, CA 94306                                  P‐0013720 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, WILLIAM O.
9524 BARNSTABLE CT
BURKE, VA 22015                                      P‐0022461 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER, WILLIAMS H.
1575 PINEWOOD RD
SUMTER, SC 29154                                     P‐0002304 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER‐ADAMS, CHERYL L.
1445 STONELAKE COVE AVE
HENDERSON, NV 89074                                  P‐0052736 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTLER'S AUTO RECYCLING, INC.
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                      P‐0049011 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTRYN, DAVID J.
BUTRYN, DEBORAH A.
409 NELSON STREET
GODLEY, TX 76044                                     P‐0046023 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTSON, GILBERT D.
BUTSON, PATRICIA L.
16523 W HOLLY ST.
GOODYEAR, AZ 85395‐1893                              P‐0042084 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTT, DAN E.
P O BOX 6022
SAN ANTONIO, TX 78209‐0022                           P‐0002460 10/23/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
BUTT, LEE ANN
BUTT, WALLY A.
WALLY'S SS# XXXX‐XX‐7417
1223 WEST GRANITE STREET
BUTTE, MT 59701                                      P‐0003005 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTTERFIELD, CAREY
22 SPRING AVE
OAKLAND, NJ 07436                                    P‐0007930 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTTERFIELD, HERSCHEL
LAST NAME
929 SO 80TH ST
MESA, AZ 85208                                       P‐0005458 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTTERFIELD, KATHRYN
3036 PALM VISTA COURT
EL CAJON, CA 92019                                   P‐0035667 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTTERFIELD, STEPHEN F.
10300‐7 W. WINSTON AVE.
BATON ROUGE, LA 70809                                P‐0038115 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTTERFIELD, STEVEN A.
11121 W. 14TH ST. N.
WICHITA, KS 67212                                    P‐0017676 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTTERMAN, DEAN
SHANKS, MELANIE
354 ASPEN LANE
HIGHLAND PARK, IL 60035                              P‐0041029 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 492 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 493 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BUTTLES, JUSTIN R.
BUTTLES, MARIE Y.
17983 NW LONE ROCK DR
PORTLAND, OR 97229                                 P‐0016431 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTTON (BODI), MARJORY A.
1013 MICHIGAN AVE
SAINT JOSEPH, MI 49085                             P‐0014275 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTTON, JESSICA L.
4772 ALPINE AVE
BLUE ASH, OH 45242                                 P‐0001648 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTTON, KAREN L.
865 HIGHPOINT DR
SPRINGBORO, OH 45066                               P‐0001577 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTTRAM, DONNA C.
724 CLOYDEN ROAD
PALOS VERDES EST, CA 90274                         P‐0033935 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTTREY, RANDY G.
BUTTREY, AMY L.
1807 POINTE COURT
LEBANON, TN 37087                                  P‐0011854 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTTREY, RANDY G.
1807 POINTE COURT
LEBANON, TN 37087                                  P‐0052419 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTTS, CHARLES O.
109 RIDGEVIEW DR
ATHENS, GA 30606                                   P‐0002668 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUTWIN, EDWARD C.
126 MEADOWLAND DRIVE
COLLEGEVILLE, PA 19426‐2742                        P‐0053257 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUXENGARD, CATHY J.
307 11TH AVE
WORTHINGTON, MN 56187‐1559                         P‐0052007 12/26/2017   TK Holdings Inc., et al .                     $841.62                                                                                       $841.62
BUXTON, CHARLES C.
BUXTON, SANDRA J.
THE BUXTON FAMILY REV TRUST
405 W UNION ST
BROKEN ARROW, OK 74011                             P‐0031313 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUXTON, CHARLES C.
BUXTON, SANDRA J.
THE BUXTON FAMILY REV TRUST
405 W UNION ST
BROKEN ARROW, OK 74011                             P‐0031319 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUXTON, JAMES W.
121 CLARA ST
SCHRIEVER, LA 70395                                P‐0046911 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUXTON, JONATHON S.
1201 FRIENDSHIP CIR
CONCORD, GA 30206                                  P‐0017017 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUXTON, SEAN M.
3208 VILLAGE GLEN DRIVE
SNELLVILLE, GA 30039                               P‐0010400 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUYUK, FERYAL
1735 PORT PLACE APT # 302
RESTON, VA 20194                                     3712    11/26/2017      TK Holdings Inc.                         $25,000.00              $0.00                                                                $25,000.00



                                                                                        Page 493 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 494 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
BUYUK, FERYAL
FERYAL BUYUK
1735 PORT PLACE APT#302
RESTON, VA 20194                                     P‐0046570 12/26/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
BUYUK, FERYAL
1735 PORT PLACE APT#302
RESTON, VA 20194                                     P‐0053102 12/27/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
BUZZARD, SHIRLEY
510 N STREET, SW
APT. N527
WASHINGTON, DC 20024                                 P‐0038620 12/11/2017   TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
BUZZARTE, MONIQUE
110 SEAMAN AVENUE #5L
NEW YORK, NY 10034                                   P‐0012541 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BUZZATTO, SCOTT E.
340 S LEMON AVE #5320
WALNUT, CA 91789                                     P‐0028287 11/18/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
BUZZELLA, BRIAN W.
6511 NOVA DR.
#111
DAVIE, FL 33317                                      P‐0048853 12/27/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
BUZZELLI, SONIA
1501 GULF STREAM CIRCLE 203
BRANDON, FL 33511                                    P‐0029520 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYAM, PAUL
13500 1ST EAST
MADEIRA BEACH, FL 33708                              P‐0053591   1/2/2018   TK Holdings Inc., et al .                   $26,999.00                                                                                   $26,999.00
BYAM, PAUL
13500 1ST EAST
MADEIRA BEACH, FL 33708                              P‐0053592   1/2/2018   TK Holdings Inc., et al .                   $26,000.00                                                                                   $26,000.00
BYAM, PAUL S.
13500 1 ST EAST
MADEIRA BEACH, FL 33708                              P‐0053594   1/2/2018   TK Holdings Inc., et al .                   $42,999.00                                                                                   $42,999.00
BYAR, MARISA E.
BYAR, JONATHAN M.
1532 MADISON AVENUE
WEST ISLIP, NY 11795                                 P‐0046652 12/26/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
BYARS MCGILL, TRACY
43446 BISCAYNE DRIVE
HAMMOND, LA 70454                                    P‐0054584 1/13/2018    TK Holdings Inc., et al .                    $9,699.00                                                                                    $9,699.00
BYARS, PATRICIA
BYARS, MAX K.
461 VZ COUNTY RD 2137
WILL POINT, TX 75169                                 P‐0003403 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYAS, DIANE M.
78 GUALBERT AVENUE #2
BUFFALO, NY 14211                                    P‐0037511 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYBEE, KAREN A.
19560 OAKWOOD LANE
JETERSVILLE, VA 23083                                P‐0010860 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYBEE, SAM A.
1153 28TH ST
HONDO, TX 78861‐3238                                 P‐0032348 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYERLY, DENNIS G.
47845 VIA NICE
LA QUINTA, CA 92253                                  P‐0023236 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 494 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 495 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BYERMAN, N. KEITH
ALLISON, SARAH E.
271 S. FINDLAY ST.
DAYTON, OH 45403                                     P‐0002117 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYERS, ADRIAN N.
CREDIT ACCEPTANCE CORP
41 EAST WOODBINE DRIVE
FREEPORT, NY 11520                                   P‐0028357 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYERS, DOUGLAS E.
2707 OXFORD RD.
LAWRENCE, KS 66049                                   P‐0014649 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYERS, LAURA L.
533 OLYMPIC VIEW
CAMANO ISLAND, WA 98282                              P‐0016423 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYERS, PAMELA S.
P.O. BOX 1178
TAOS, NM 87571                                       P‐0047432 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYERS, ROBERT A.
1115 MULBERRY PL
BRENTWOOD, CA 94513                                  P‐0022576 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYERS, ROBERT A.
1115 MULBERRY PL
BRENTWOOD, CA 94513                                  P‐0032866 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYES, CLARA
MARION D. FLOYD
14 CALCASIEU CT
KENNER, LA 70065                                       3823      12/1/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BYNES, ALLEGRA M.
5609 MOOG ROAD
NEW PORT RICHEY, FL 34652                            P‐0046415 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYNES, KIARA M.
2910 NW 19TH ST APT #207
FT. LAUDERDALE, FL 33311                             P‐0038212 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYNUM, ALVIS J.
315 N HAMPTON CT
COLUMBIA, SC 29209                                   P‐0002763 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYNUM, CURTIS
3420 TAYLOR ST
FORT WAYNE, IN 46806                                   1864      11/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BYNUM, ERNESTINE O.
168 MADDUX
SAN FRANCISCO, CA 94124‐2212                         P‐0039797 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYNUM, RASHEEDAH
7610 LONGDON COURT
EAST STROUDSBURG, PA 18301                           P‐0016973 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYNUM, SIERRA P.
100 N CLAIBORNE ST
GOLDSBORO, NC 27530                                  P‐0056616   2/5/2018    TK Holdings Inc., et al .                   $75,000.00                                                                                   $75,000.00
BYNUM, WILLIAM B.
BYNUM, MICHELE A.
2006 ROSE FAMILY DRIVE
MIDLOTHIAN, VA 23112‐4188                            P‐0009660 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRD, ASHLEY
5319 WAXWING LN.
RAPID CITY, SD 57702                                 P‐0013440 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 495 of 3871
                                                      Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 496 of 1950
                                                                                                   Claim Register
                                                                                            In re TK Holdings Inc., et al .
                                                                                                 Case No. 17‐11375

                                                                                                                          Current General                                         Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address             Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                              Amount                                                  Amount
BYRD, BRITTANY J.
784 CLIFFSIDE DRIVE
CHILLICOTHE, OH 45601                                      P‐0040060 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRD, DARREN J.
3101 COPERNICUS ST
NEW ORLEANS, LA 70114                                      P‐0017119 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRD, DIANNE
352 HARCO DR
COLUMBUS, GA 31906                                         P‐0002242 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRD, EDDIE
BEASLEY, ALLEN, CROW, METHVIN, PORTIS & MILES, P.C.
ATTN: CHRISTOPHER GLOVER
218 COMMERCE ST. (36104)
P.O. BOX 4160
MONTGOMERY, AL 36103‐4160                                    3708      11/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
BYRD, JR., HOUSTON
241 N. 10TH STREET
NEWARK, OH 43055                                           P‐0025570 10/27/2017     TK Holdings Inc., et al .                   $19,671.35                                                                                   $19,671.35
BYRD, K.
P.O. BOX 491623
LAWRENCEVILLE 30049                                        P‐0038961 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRD, KIMMYE R.
1002 BLAZINGWOOD DRIVE
GREENSBORO, NC 27406                                       P‐0037434 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRD, LEO
BYRD, VICKIE
25909 COOLEY ROAD
LUCEDALE, MS 39452                                         P‐0035746 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRD, PATRICIA L.
102 EAST DRIVE
PRINCETON, WV 24740                                        P‐0004919 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRD, PATRICIA O.
4034 CHERRY JOHNSON R.D.
EFFINGHAM, S.C 29541                                       P‐0001037 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRD, ROBERT A.
484 ESSEN PLACE
KERNERSVILLE, NC 27284                                     P‐0021439 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRD, ROBERT A.
484 ESSEN PLACE
KERNERSVILLE, NC 27284                                     P‐0021443 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRD, ROBERT A.
484 ESSEN PLACE
KERNERSVILLE, NC 27284                                     P‐0021469 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRD, RYAN C.
27039 TAYLOR CREEK ROAD
AMITE, LA 70422                                            P‐0026644 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRD, STEPHEN R.
1524 GOLDFINCH CT
NORMAN, OK 73071                                           P‐0055250 1/19/2018      TK Holdings Inc., et al .                     $450.00                                                                                       $450.00
BYRD, TOM R.
WALKER FORD 34ST + BELLAN RD
11756 SAREE CT.
SEMINOLE, FL 33778                                         P‐0053749    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRD, VIRGINIA M
153 BANKSTON ST
PINEVILLE, LA 71360                                          2341      11/12/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                                  Page 496 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 497 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
BYRD, WILLIAM A.
BYRD, BERNICE M.
5265 FENNO WY
RENO, NV 89519                                     P‐0013347 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRLEY, CHRISTOPHER
BYRLEY, KELLY
4004 PINEDALE DRIVE
NOTTINGHAM, MD 21236                               P‐0033519 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRNE, GAYLE S.
308 CROSS RIDGE ROAD
MOUNTAIN BROOK, AL 35213                           P‐0018341 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRNE, GENEVIEVE
27 TURNER STREET
APT 1
SALEM, MA 01970                                    P‐0013268 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRNE, GEORGE
BYRNE, JOANN
1036 GROUSE WAY
VENICE, FL 34285                                   P‐0001716 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRNE, JAMES A.
21 GOODWIN PKWY
SEWELL, NJ 08080                                   P‐0007533 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRNE, JAMES R.
320 GLENBROOK DR
ATLANTIS, FL 33462                                 P‐0047408 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRNE, JAMES R.
320 GLENBROOK DR
ATLANTIS, FL 33462                                 P‐0047440 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRNE, JAMES R.
320 GLENBROOK DR
ATLANTIS, FL 33462                                 P‐0047448 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRNE, JEFFREY J.
1003 BAYSHORE CT
SALISBURY, MD 21804                                P‐0011839 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRNE, KAREN L.
9 KENT DR
ORCHARD PARK, NY 14127                             P‐0013189 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRNE, MICHAEL
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                             P‐0043945 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRNE, REBECCA C.
320 GLENBROOK DR
ATLANTIS, FL 33462                                 P‐0047421 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRNE, ROBERT J.
411 3RD AVEBYE
BELMAR, NJ 07719                                   P‐0019883 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRON, DEBORAH M.
747 N WASHINGTON AVE
FAYETTEVILLE, AR                                   P‐0039729 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYRON, SALLY A.
6037 TERRI LYNN DRIVE
AFFTON, MO 63123                                   P‐0018982 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
BYUN, DANNY K
399 11TH STREET, APT 201
PALISADES PARK, NJ 07650                             3341    11/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                        Page 497 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 498 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
BYUN, DANNY K.
BYUN, ROSE O.
399 11TH STREET, APT 201
PALISADES PARK, NJ 07650                            P‐0031762 11/26/2017     TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
C M WAY SERVICES
8421 WRIGHT ST
ARVADA, CO 80005                                      1797      11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
C SINGLETON, JESSICA L.
12003 COUNTY ROAD 1
URIAH, AL 36480                                     P‐0048772 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
C.H. ROBINSON WORLDWIDE, INC.
14701 CHARLSON ROAD
EDEN PRAIRIE, MN 55347                                4731      1/16/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
CAASI, RAQUEL
C/O FLORENDO LAW OFFICES
GLORIA FLORENDO
1625 THE ALAMEDA, STE. 710
SANJOSE, CA 95126                                     3204      11/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAASI, SAMUEL
C/O FLORENDO LAW OFFICES
GLORIA FLORENDO
1625 ALAMEDA, SUITE 710
SAN JOSE, CA 95126                                    3272      11/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CABALLERO, MARIA I.
644 GARDENIA PLACE
SOLEDAD, CA 93960                                   P‐0021994 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABAN, ALISIA
2573 MOON MOUNTAIN DR
EUGENE, OR 97403                                    P‐0023483 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABAN, ANGIE M.
440 CAMBRIDGE DRIVE
WESTON, FL 33326                                    P‐0050458 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABAN, GISLA
181 VIA AZURE
MANSION DEL MAR
TOA BJA, PR 00949‐3497                              P‐0057054    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABANBAN, EDMUNDO B.
15602 WAGNER ST
SAN LORENZO, CA 94580                               P‐0033412 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABAY, JOHN A.
440 GERARD AVENUE
VILLA PARK, IL 60181                                P‐0024386 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABAY, LAURA
506 TAYLOR AVENUE, UNIT B
GLEN ELLYN, IL 60137                                P‐0016535 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABAZA‐BANKS, LINDA
2566 BRITTANY PARK LANE
ELLENWOOD, GA 30294                                 P‐0003560 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABELLO, ARTHURO R.
CABELLO, ARTHURO
1321 W FOGG ST
FORT WORTH                                          P‐0001504 10/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABEZAS, RAYMOND E.
TKHOLDINGS INC.
P.O. BOX 3004
MONROE, WI 53566‐3004                               P‐0045651 12/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 498 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 499 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CABINESS, MARVIN
P.O. BOX 663
BLOOMFIELD, NJ 07003                                P‐0038356 12/10/2017   TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
CABINESS, MARVIN
P.O. BOX 663
BLOOMFIELD, NJ 07003                                P‐0038367 12/10/2017   TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
CABLE, KRISTIN
258 PROSPECT AVE
LONG BEACH, CA 90803                                P‐0039814 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABLE, LISA D.
CABLE, MATTHEW L.
25423 N 2960 RD
CASHION, OK 73016                                   P‐0016059 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABLE, NICOLAS L.
CABLE, HARRIET L.
615 STONEGATE DRIVE
COLUMBUS, IN 47201                                  P‐0002601 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABRAL, DAVID L.
10129 HUDSON CT
THORNTON, CO 80229                                  P‐0031079 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABRAL, MARC F.
4640 MEHARRIS PLACE
MARIETTA, GA 30062                                  P‐0016368 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABRAL, MEGAN M.
BOUCHER, ADRIAN P.
18579 CORTES CREEK BLVD
SPRING HILL, FL 34610                               P‐0019622 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABRAL, MILES A.
10909 E. HARVARD DRIVE
AURORA, CO 80210                                    P‐0056984   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABREJOS, LUIS F.
6731 NW 8TH ST
MARGATE, FL 33063                                   P‐0035757 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABRERA, CAROLYN
2013 BRECKENRIDGE DR.
HARVEY, LA 70058                                    P‐0012265 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABRERA, CECILIA
367 DE SOTO DRIVE
MIAMI SPRINGS, FL 33166                             P‐0041565 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABRERA, EVANGELINE
CABRERA, EVANGELINE V.
500 EAGLERIDGE COURT
ANTIOCH, CA 94509                                   P‐0025461 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABRERA, FREDYS
6243 INTERSTATE 10 WEST
SUITE 1010
SAN ANTONIO, TX 78201                               P‐0043084 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CABRERA, FREDYS
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                              P‐0043491 12/21/2017   TK Holdings Inc., et al .                  $250,000.00                                                                                  $250,000.00
CABRERA, HUMBERTO
590 W 174 ST
APT#67
NEW YORK, NY 10033                                  P‐0050558 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 499 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 500 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CABRERA, JOSE
112 LAKE NANUET DRIVE
NANUET, NY 10954                                     4277    12/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CABREROS, ANTONIO
552 ANDRESS TERRACE
UNION, NJ 07083                                    P‐0057711 3/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CACCIAPALLE, JOSEPH
55 EAST CONNECTICUT CONCOURSE
JACKSON, NJ 08527                                  P‐0006254 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CACCIATORE, THOMAS P.
CACCIATORE FAMILY TRUST
THOMAS P CACCIATORE
99 S. LAKE AVE., SUITE 501
PASADENA, CA 91101                                 P‐0015508 11/4/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
CACCIATORE, THOMAS P.
CACCIATORE, LYN T.
THOMAS P AND LYNN B CACCIATOR
THOMAS P CACCIATORE
99 S. LAKE AVE., SUITE 501
PASADENA, CA 91101                                 P‐0015518 11/4/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
CACCIATORE, THOMAS P.
CACCIATORE, LYN
THE THOMAS P AND LYNB CACCIAT
99 S. LAKE AVE., SUITE 501
PASADENA, CA 91101                                 P‐0015525 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CACERES, LUIS
2642 BLOOMDALE STREET
DUARTE, CA 91010                                   P‐0043306 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CACHAT, JOSEPH B.
114 ALBANY CIRCLE
DANVILLE, KY 40422                                 P‐0027456 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CACHO‐NEGRETE, BRUCE T.
3828 HILLWAY DRIVE
GLENDALE, CA 91208                                 P‐0016111 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CACUCCIOLO, MARIA
106 CENTRAL PARK SOUTH
23D
NEW YORK, NY 10019                                 P‐0045817 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CADDY, RICHARD G.
1471 SHOEMAKER ROAD
ABINGTON, PA 19001‐2711                            P‐0038774 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CADE, CARLA K.
2710 ROCK ISLAND RD. APT 120
IRVING, TX 75060                                   P‐0032336 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CADE, LAWRENCE J.
3908 93RD AVENUE SW
OLYMPIA, WA 98512                                  P‐0022293 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CADEM, FRANCIS M.
CADEM, BRENDA K.
7621 PINE FOREST ROAD
PENSACOLA, FL 32526‐8768                           P‐0023348 11/12/2017   TK Holdings Inc., et al .                    $4,043.54                                                                                    $4,043.54
CADENA, CHRISTOPHER
37733 RUSHING WIND CT
MURRIETA, CA 92563                                 P‐0032040 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 500 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 501 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CADENHEAD, PAMELS
1544 DAVENPORT RD
GREENVILLE, AL 36037                                P‐0032843 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CADESCA, JIMMY
600 SKYLINE DR APT 2
ALLENTOWN, PA 18103                                   1029    10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CADET, STERLIN
2209 S, COOPER CT
WICHITA, KS 67207                                   P‐0017155 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CADETTE, TRACIE R.
422 KETTLE BOTTOM DRIVE
REISTERSTOWN, MD 21136                              P‐0020238 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CADILLI, PATRICIA L.
3319 PALO VERDE BLVD SOUTH
LAKE HAVASU CITY, AZ 86404                          P‐0057512 2/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CADY, EDWARD G.
195 BENNETT HILL ROAD
FEURA BUSH, NEW YORK, 12067
                                                    P‐0013944 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CADY, JOHN STANTON
76 ALBERGE LANE
MIDDLE RIVER, MD 21220‐1350                           962     10/27/2017      TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
CAENEPEEL, MIRANDA L.
12041 SAGAMORE DR
YUKON, OK 73099                                     P‐0000648 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAFASSO, NOREEN
15415 23 AVENUE
WHITESTONE, NY 11357                                P‐0010324 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAFFERA, JOSEPH L.
13 REDBAY CT. E.
HOMOSASSA, FL 34446                                 P‐0002931 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAFFERTY, SEAN P.
20 CITYVIEW WAY
SAN FRANCISCO, CA 94131                             P‐0031887 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAFFREY, DAVID M.
CAFFREY, SANDRA M.
8937 VAN GOGH CIRCLE
FAIR OAKS, CA 95628                                 P‐0015390 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAFFREY, DAVID M.
8937 VAN GOGH CIRCLE
FAIR OAKS, CA 95628                                 P‐0015395 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAFFREY, KEVIN P.
5424 HILLDALE COURT
FORT COLLINS, CO                                    P‐0045086 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAGIGA, LOUIS A.
1737 HANLON WAY
PITTSBURG, CA 94565                                 P‐0022520 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAGLE, BOB E.
702 N. BUTTERFIELD RD.
WEST COVINA, CA 91791                               P‐0035400 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAGLE, PHILLIP W.
7702 CHADWELL ROAD
HUNTSVILLE, AL 35802                                P‐0009684 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAGLE, PHILLIP W.
7702 CHADWELL ROAD
HUNTSVILLE, AL 35802                                P‐0009692 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 501 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 502 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CAGLE, ROBIN L.
927 KENMORE DRIVE
ASHEBORO, NC 27203                                  P‐0049880 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAGLE, VANESSA M.
CAGLE, JEFF J.
2408 MAUNA KEA DR.
CERES, CA 95307                                     P‐0055773 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAHALL, RODNEY E.
138 BIRCH AVE
WILMINGTON, DE 19805                                P‐0007504 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAHILL, CAROL A.
40 UNIVERSITY DRIVE
RONKONKOMA, NY 11779‐1905                           P‐0045479 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAHILL, COLLEEN M.
4708 WESTWIND DR
PLANT CITY, FL 33566                                P‐0046550 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAHILL, COLLEEN M.
4708 WESTWIND DR
PLANT CITY, FL 33566                                P‐0046573 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAHILL, JOHN J.
40 UNIVERSITY DR.,
RONKONKOMA                                          P‐0045002 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAHILL, JOHN P.
3588 AMBER DRIVE
SAN JOSE, CA 95117                                  P‐0019149 11/7/2017    TK Holdings Inc., et al .                     $535.00                                                                                       $535.00
CAHILL, KIMBERLY D.
500 VINE ST APT.5
CHILLICOTHE, MO 64601                               P‐0007788 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAHILL, PATRICK
61303 WOODSTOCK CT
WASHINGTON, MI 48094                                P‐0046069 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAHILL, TRACI L.
553 W 650 S
RICHFIELD, UT 84701                                 P‐0034812 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAI, RAN
WANG, SCOTT
12815 GORMAN CIR.
BOYDS, MD 20841                                     P‐0005842 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAI, RAN
WANG, SCOTT
12815 GORMAN CIR.
BOYDS, MD 20841                                     P‐0005973 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAI, XIYU
815 NORTH BROADWAY
SARATOGA SPRINGS, NY 12866                          P‐0048069 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAILLIER, SUE
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0026747 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAILLOUET, GEORGE S.
CAILLOUET, PATRICIA M.
1915 BLUE HAVEN DRIVE
NEW IBERIA, LA 70563‐2128                           P‐0014818 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAIN, CHRISTOPHER R.
304 S 4TH ST
LABELLE, MO 63447                                   P‐0040697 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 502 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 503 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CAIN, CYNTHIA D.
P.O. BOX 9464
COLUMBUS, GA 31908‐9464                               P‐0044254 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAIN, CYNTHIA D.
P.O. BOX 9464
COLUMBUS, GA 31908‐9464                               P‐0045838 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAIN, DINAH S.
P.O. BOX 53664
LAFAYETTE, LA 70505                                   P‐0047130 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAIN, GAY N.
20861 RECHER AVE
EUCLID, OH 44119                                      P‐0034532 12/1/2017    TK Holdings Inc., et al .                    $3,800.00                                                                                    $3,800.00
CAIN, JONATHAN R.
56 ARROWHEAD CIRCLE
ASHLAND, MA 01721                                     P‐0008578 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAIN, MARTY A.
111 N. CLINTWOOD DR.
PUEBLO WEST, CO 81007                                 P‐0039623 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAIN, MICHAEL
CAIN, ELDRED
5323‐B IROQUOIS AVENUE
EWA BEACH, HI 96706                                   P‐0036138 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAIN, TAMI M.
452 LEE RD 437
PHENIX CITY, AL 36870‐8293                            P‐0040298 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAIN, TAMI M.
452 LEE RD 437
PHENIX CITY, AL 36870‐8293                            P‐0040497 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAIN, TAMMY L.
360 BRITTANY WAY
ELLETTSVILLE, IN 47429                                P‐0040967 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAIN, WENDY J.
40 HILLTOP VIEW WAY
ELIZABETHTOWN, PA 17022                                 4071    12/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAIN, WENDY S.
224 SAN PABLO ST, NE
APT 4
ALBUQUERQUE, NM 87108                                 P‐0008795 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAIN‐WILLIAMS, SHERRI M.
WILLIAMS, THURMAN
233 N HOWARD STREET
ALLENTOWN, PA 18102                                   P‐0029213 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAIN‐WILLIAMS, SHERRI M.
WILLIAMS, THURMAN
233 N HOWARD STREET
ALLENTOWN, PA 18102                                   P‐0029220 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAIRNS, LISA A.
17232 NW STOLLER DR
PORTLAND, OR 97229                                    P‐0035068 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAIRNS, WALLACE J.
CAIRNS, DRU L.
822 MOUNTAIN VIEW ROAD
WAYNESBORO, PA 17268                                  P‐0009924 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAISON, GREG
3500 PRESTWICK DRIVE
FAYETTEVILLE, NC 28303                                P‐0050603 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 503 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 504 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CAISON, JOEL R.
60 WATERS COVE RD
CANDLER, NC 28715                                   P‐0010333 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAKDWEKK, RICK A.
150 SE CRESCENT DR
SHELTON, WA 98584                                   P‐0030743 11/22/2017   TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
CAL, BEATRIZ
NO ADDRESS PROVIDED
                                                    P‐0041927 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALABIA, CARLITO S.
6922 KATHERINE AVENUE
VAN NUYS, CA 91405                                  P‐0055639 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALABRESE, CYNTHIA M.
5873 CAVANAUGH ROAD
MARCY, NY 13403                                     P‐0016684 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALABRESE, MARLO J.
288 MAPLE AVE
2C
HARTFORD, CT 06114                                  P‐0009399 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALANDRA, JAMES R.
CALANDRA, RUTH‐ANNE
5 ANNABELLE COURT
NASHUA, NH 03062                                    P‐0024688 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALANDRA, JAMES R.
CALANDRA, RUTH‐ANNE
5 ANNABELLE COURT
NASHUA, NH 03062                                    P‐0024689 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALANDRA, JAMES R.
CALANDRA, RUTH‐ANNE
5 ANNABELLE COURT
NASHUA, NH 03062                                    P‐0024693 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALANDRA, JAMES R.
CALANDRA, RUTH‐ANNE
5 ANNABELLE COURT
NASHUA, NH 03062                                    P‐0024698 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALANDRA, JAMES R.
CALANDRA, RUTH‐ANNE
5 ANNABELLE COURT
NASHUA, NH 03062                                    P‐0024702 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALANGI, CLAUDEE
CALANGI, ISABEL S.
4903 BENECIA LANE
DUMFRIES, VA 22025                                  P‐0054299   1/9/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALAWAY, AJAUNTE
MOORE, LARRY
345 MINGO BRACY RD
LOWNDESBORO, GA 30294                               P‐0012584 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALAWAY, TERRY A.
CALAWAY, MARLENE J.
16260 DIAMOND BAY DR.
WIMAUMA, FL 33598                                   P‐0026674 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALCOTE, ANISSA D.
BMW FINANCIAL
3900 BUSINESS CENTER DR
#11205
FAIRFIELD, CA 94534                                 P‐0054047   1/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 504 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 505 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CALDARERA, THOMAS M.
6619 SW SANTA FE LAKE RD.
AUGUSTA, KS 67010                                    P‐0027119 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDAS, ALEX W.
20113 TORREY POND PLACE
GAITHERSBURG, MD 20886                               P‐0006694 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDER, NANCY J.
5314 WHITE PINE WAY
BAKERSFIELD, CA 93313                                P‐0035600 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDERA, JENNIFER
P.O. BOX 745
LAWNDALE, CA 90260                                   P‐0057148    2/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDERON OCHOA, KARLA
1277 YULUPA AVE APT 6
SANTA ROSA, CA 95405                                 P‐0039801 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDERONE, BRIAN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0043893 12/21/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CALDERWOOD, CORD D.
7739 CALLE ARMONIA
ALBUQUERQUE, NM 87113                                P‐0055776 1/24/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDERWOOD, MELODI A.
259 TIMBER RD
NEWBURY PARK, CA 91320                               P‐0054749 1/15/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDWELL BUSH, DEBRA
185 IDLE WILD DRIVE
HOPE HULL, AL 36043                                    3733      11/28/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CALDWELL, ALVINA
6960 SHENANDOAH DRIVE #6
FLORENCE, KY 41042                                   P‐0037789 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDWELL, AMY
11244 PREAKNESS DR.
FLINT, TX 75762                                      P‐0005058 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDWELL, BEVERLY
110 PHILLIP DR.
SPRINGFIELD, TN 37172                                P‐0049109 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDWELL, CELESTE J.
9 CURTIS STREET
BRUNSWICK, ME 04011                                  P‐0055995 1/28/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDWELL, CHANDRA
820 SOUTH MANSFIELD AVENUE
#204
LOS ANGELES, CA 90036                                P‐0026479 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDWELL, CHRISTOPHER B.
3725 ENSIGN RD NE
APT 7‐202
OLYMPIA, WA 98506                                    P‐0028825 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDWELL, DOUGLAS R.
CONTENTO, PATRICIA U.
58 KEITH ST
WEST ROXBURY, MA 02132                               P‐0049240 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDWELL, DOUGLAS R.
CONTENTO, PATRICIA U.
58 KEITH ST
WEST ROXBURY, MA 02132                               P‐0049274 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 505 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 506 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CALDWELL, ERIC J.
8001 TROPHY CT
ROWLETT, TX 75089                                    P‐0054301    1/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDWELL, GEORGE E.
1766 VALLEYWOOD COURT
COLUMBUS, OH 43223                                   P‐0000558 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDWELL, HORACE T.
397 PEACHTREE RD
THOMASVILLE, AL 36784                                P‐0034783 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDWELL, JASON A.
CALDWELL, KARINA Y.
39731 PRINCETON WAY
UNIT C
MURRIETA, CA 92563                                   P‐0054809 1/15/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDWELL, ROBERT A.
10618 DREXEL AVE.
CLEVELAND
, OH                                                 P‐0023053 11/12/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CALDWELL, SHARETA T.
630 S CASWELL AVENUE
COMPTON, CA 90220‐3306                               P‐0030994 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALDWELL, TERRI R.
16515 HOLLOW RIDGE RD
HOUSTON, TX 77053                                    P‐0004688 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALEBRO, ADAIA
1654 ACADEMY STREET
CHARLOTTE, NC 28205                                  P‐0001259 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALENTINO, PHILIP C.
47 S. TAMARACK WAY
NAMPA, ID 83651                                      P‐0005363 10/26/2017     TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
CALHOUN, MATTHEW J.
114 S. RITTER AVE
INDIANAPOLIS, IN 46219                                 4552      12/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CALHOUN, MILDRED B.
CALHOUN, WAYNE
3989 RANIE ROAD
JACKSONVILLE, FL 32218/4417                          P‐0000930 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALHOUN, NANCY T.
4816 DEANDRA LN
PLANO, TX 75093                                      P‐0020161 11/8/2017      TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
CALHOUN, OLIVIA D.
CALHOUN, GARY J.
494 NE HILLWOOD DR
HILLSBORO, OR 97124‐3443                             P‐0037353 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALHOUN, SHIRLEY
221 LINGLEWOOD DR.
BYRAM, MS 39272‐6053                                 P‐0048782 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALHOUN, TAMEKA
9727 FAIRCLOUD DR
DALLAS, TX 75217                                     P‐0049414 12/27/2017     TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
CALHOUN, TAMEKA
9727 FAIRCLOUD DR
DALLAS, TX 75217                                     P‐0049510 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALHOUN, THOMAS J.
2123 S 90TH ST.
OMAHA, NE 68124                                      P‐0021624 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 506 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 507 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CALHOUNE, PATRICK F.
JOSEPH TITONE, ESQ.
621 SE 5TH ST.
POMPANO BEACH, FL 33060                               3470    11/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CALIFORNIA WATER SERVICE COMP
666 GARLAND PLACE
DES PLAINES, IL 60016                               P‐0044648 12/22/2017   TK Holdings Inc., et al .                   $86,958.93                                                                                   $86,958.93
CALIGER, CRAIG A.
2107 GRANADA AVENUE
NEWPORT BEACH, CA 92661                             P‐0028955 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALIMAN, SYBIL A.
P.O. BOX 104
EULESS, TX 76039                                    P‐0027189 11/16/2017   TK Holdings Inc., et al .                    $9,444.43                                                                                    $9,444.43
CALIN, MARINA
CALIN, ALEXEI
3384 SOMERSET AVE
CASTRO VALLEY, CA 94546                             P‐0037677 12/8/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CALKINS, KATHRYN I.
828 SHERIDAN ROAD
WILMETTE, IL 60091                                  P‐0045516 12/23/2017   TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
CALL, PARKER N.
2013 SAINT MARYS STREET
RALEIGH, NC 27608‐2248                              P‐0037270 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLAGHAN, PEARL
16W215 94TH STREET
BURR RIDGE, IL 60527                                P‐0052377 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLAHAN, BARBARA M.
126 PLEASANT ST
WAKEFIELD, MA 01880                                 P‐0044884 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLAHAN, CAROLYN M.
5138 SHOREGATE DR
GARLAND, TX 75043                                   P‐0002418 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLAHAN, COLLEEN D.
1223 N VENTURA ST
ANAHEIM, CA 92801                                   P‐0023089 11/12/2017   TK Holdings Inc., et al .                   $11,313.00                                                                                   $11,313.00
CALLAHAN, JAMES
2015 NW 21ST AVENUE
PORTLAND, OR 97209                                  P‐0032845 11/28/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
CALLAHAN, JEFFREY W.
623`BROAD`RUN`ROAD
WEST`CHESTER, PA 19382                              P‐0034611 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLAHAN, JULIA A.
CALLAHAN, NEAL J.
P.O. BOX 80
24 MAPLE LANE APT. 108
NORTHEAST HARBOR, ME 04662                          P‐0028189 11/18/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
CALLAHAN, THERESA L.
6164 LOCHMOOR DRIVE
FORT WORTH, TX 76179                                P‐0030293 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLAHAN, TODD
2758 FLORENTINE CT.
THOUSAND OAKS, CA 91362                             P‐0046626 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLAN, DENNIS M.
8508 PARK ROAD
#194
CHARLOTTE, NC 28210                                 P‐0000860 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 507 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 508 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CALLAS, PERRY
CALLAS, GEORGINA
265 21ST ST. SE
SALEM, OR 97301                                      P‐0028151 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLAS, THERESA R.
1058 SW CORNELIA AVE
PORT SAINT LUCIE, FL 34953                           P‐0020539 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLAWAY ADAMS, MELISSA J.
4704 BENTCREEK DRIVE
FUQUAY VARINA, NC 27526                              P‐0017307 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLAWAY, JESSICA
307 LAUREL LN
FATE, TX 75087                                       P‐0033756 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLAWAY, ROSEMARY L.
1778 BERKSHIRE CIR. SW
VERO BEACH, FL 32968                                 P‐0038640 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLAWAY, WILMA J.
242 ASPEN LAKE DRIVE WEST
NEWNAN, GA 30263                                     P‐0034122 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALL‐BOYCE, BRITTANY A.
6251 RICK ST
#292
YPSILANTI, MI 48197                                  P‐0018685 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLEJA, ROBERT A.
CALLEJA, MICHELLE T.
44 CHILTON AVE
SAN CARLOS, CA 94070                                 P‐0018366 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLEJO, MARIANO A.
5638 AFRICAN LILLY CT
LAS VEGAS, NV 89130                                  P‐0052165 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLENDER, AUSTIN C.
2930 POCONO TRAIL SW
SHALLOTTE, NC 28470                                  P‐0001238 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLIES, JAMES R.
CALLIES, LENAYA B.
1510 HOMEWOOD DR.
NORFOLK, NE 68701                                    P‐0037432 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLINS, NICOLE
DRIVE TIME/ BRIDGECREST FINAN
3400 CRAIG DR
APT 1937
MCKINNEY, TX 75070                                   P‐0001485 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLIS, DENNIS M.
CALLIS, MARSHA L.
15593 E INDIAN GRASS AVE
PARKER, CO 80134                                     P‐0008041 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLIS, MARSHA L.
CALLIS, DENNIS M.
15593 E INDIAN GRASS AVE
PARKER, CO 80134                                     P‐0008035 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALLISON, JAMES R.
MCCLELLAND, TAMARA L.
4346 PILGRIM MILL RD.
CUMMING, GA 30041                                    P‐0034304 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 508 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 509 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CALLISON, JANA L.
CALLISON, STEVEN W.
93 SUSAN DRIVE
ST. CHARLES, MO 63301                                P‐0032731 11/27/2017   TK Holdings Inc., et al .                     $187.12                                                                                       $187.12
CALLOWAY, JAMES M.
POBOX24589
SAN FRANCISCO CA 94124
                                                     P‐0036083 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALOCA, NENA E.
CALOCA, OSCAR G.
6175 STEARNS STREET
RIVERSIDE, CA 92504                                  P‐0052607 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALOF, DAVID L.
10564 5TH AVE NE
SUITE 405
SEATTLE, WA 98125                                    P‐0029420 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALOGRIDES, PETER D.
2244 ASHLEY CROSSING DR.
#218
CHARLESTON, SC 29414                                 P‐0058387 1/28/2019    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALOROSO, TONY V.
5248 WEST 128TH TERRACE
LEAWOOD, KS 66209                                    P‐0017325 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALSO, JC DANIEL
1662 WATERLOO ST.
LOS ANGELES, CA 90026                                P‐0055434 1/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALTON, JODI
2659 N 750 E
LEHI, UT 84043                                       P‐0055361 1/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALTON, JODI
CALTON, CADEN
2659 N 750 E
LEHI, UT 84043                                       P‐0057507 2/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALTON, TAMMY L.
6401 OVERLAND TRAIL
MAPLE FALLS                                          P‐0032302 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALUYA BALITAAN, CELENE
2414 TALL SHIPS DRIVE
FRIENDSWOOD, TX 77546                                P‐0027904 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALVARESE, LINDA L.
104 MITCHELL RD
HOCKESSIN, DE 19707                                  P‐0040103 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALVERT KURRY, KERI R.
671 COUNTY ROAD 1635
CULLMAN, AL 35058                                    P‐0019753 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALVERT, ELIZABETH J.
P.O. BOX 1708
EL PRADO, NM 87529                                   P‐0020412 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALVERT, JONATHAN D.
2913 SCENIC DR
GRAPEVINE, TX 76051                                  P‐0054643 1/13/2018    TK Holdings Inc., et al .                   $13,374.42                                                                                   $13,374.42
CALVERT, JONATHAN D.
2913 SCENIC DR
GRAPEVINE, TX 76051                                  P‐0054647 1/13/2018    TK Holdings Inc., et al .                    $8,477.00                                                                                    $8,477.00



                                                                                          Page 509 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 510 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CALVERT, RACHEL
3033 AMELIA CIRCLE
JEFFERSONVILLE, IN 47130                            P‐0049313 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALVERT, RACHEL
3033 AMELIA CIRCLE
JEFFERSONVILLE, IN 47130                            P‐0049321 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALVERT, RACHEL
3033 AMELIA CIRCLE
JEFFERSONVILLE, IN 47130                            P‐0049327 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALVETTI, CHRISTOPHER
CALVETTI, MINERVA
1006 W TALCOTT RD
PARK RIDGE, IL 60068                                P‐0014508 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALVIN JR, GREGORY D.
N62W13460 SUNBURST DRIVE
MENOMONEE FALLS, WI 53051                           P‐0034182 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALVIRD, PEGGY J.
291 BURNETTS WAY
SUFFOLK, VA 23434                                   P‐0048201 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALVO, KYMBERLY R.
11223 AVENIDA DE LOS LOBOS
UNIT A
SAN DIEGO, CA 92127                                 P‐0019992 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALVO, SANTIAGO A.
440 SE 7 AVE
HIALEAH, FL 33010                                   P‐0017712 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CALVO, SHERRI
339 DERBYSHIRE LN
RIVA, MD 21140                                      P‐0005452 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMACHO, MARY L.
4505 S YOSEMITE ST
UNIT 131
DENVER, CO 80237                                    P‐0045616 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMACHO, MARY L.
4505 S YOSEMITE ST
UNIT 131
DENVER, CO 80237                                    P‐0045672 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMACHO, NATASHA
4508 W FREEPORT PLACE
BROKEN ARROW, OK 74012                              P‐0000362 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMACHO, ROY P.
CAMACHO, KEIKO D.
P.O. BOX 2316
PORT ORCHARD, WA 98366                              P‐0020104 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMARA, ABOU
CAMARA, KIMBERLY A.
6690 HAUSER ROAD, D107
MACUNGIE, PA 18062                                  P‐0045128 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMARA, JEFFERY D.
P.O. BOX 916
GIG HARBOR, WA 98335                                P‐0040561 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMARATA, AMY L.
CAMARATA, ANTHONY L.
2330 TERRACE DR
CEDAR FALLS, IA 50613                               P‐0016143 11/5/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00


                                                                                         Page 510 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 511 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CAMARILLO, SARAH J.
1400 EAST 25TH STREET
BRYAN, TX 77803                                      P‐0002927 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMASI, KEVIN R.
CAMASI, JULIE I.
324 LAMP POST LN
ETTERS, PA 17319                                     P‐0053973    1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMASI, KEVIN R.
CAMASI, JULIE I.
324 LAMP POST LN
ETTERS, PA 17319                                     P‐0053974    1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMBAGE, COREY M.
36 SECOND STREET
CORINTH, NY 12822                                    P‐0055297 1/19/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMBEIS, GREGORY M
51 NORMANDY CT
MIDDLETOWN, NJ 07748                                   2240      11/10/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAMBIO, DORELLA M.
CAMBIO, JOSEPH C.
6 ADELAIDE AVE
NORTH PROVIDENCE, RI 02911                           P‐0022954 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMBRA, BETH A.
230 COMPOS ST
SOMERSET, MA 02726                                   P‐0008327 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMBRIDGE, RICHARD
11502 IVORY CREEK DR
PEARLAND, TX 77584                                   P‐0023949 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMBRIDGE, VALERIE
680 N FIRWOOD DR
DELTONA, FL 32725                                    P‐0055451 1/21/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMBRON, KIMBERLY
FRESH START LAW OFFICE, PC
1400 N 6TH AVE. STE C‐3
KNOXVILLE, TN 37917                                    499       10/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAMCAR DE MEXICO, S.A. DE C.V.
JENNIFER BAINBRIDGE
CREDIT ‐ A/R MANAGER
ACUMENT GLOBAL TECHNOLOGIES
6125 18 MILE ROAD
STERLING HEIGHTS, MI 48314                             3144      11/22/2017      TK Holdings Inc.                                                                                       $0.00                               $0.00
CAMCAR LLC
ACUMENT GLOBAL TECHNOLOGIES
JENNIFER BAINBRIDGE
CREDIT ‐ A/R MANAGER
6125 18 MILE ROAD
STERLING HEIGHTS, MI 48314                             3146      11/22/2017      TK Holdings Inc.                                                                                       $0.00                               $0.00
CAMDEN, JOHN
#224‐B
13123 E. EMERALD COAST PKWY
INLET BEACH, FL 32461                                P‐0041051 12/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMDEN, MICHAEL P.
CAMDEN, SHERRI L.
1910 WARWOOD AVE.
WHEELING, WV 26003                                   P‐0028283 11/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 511 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 512 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CAMELLO, TINA M.
CAMELLO, THOMAS G.
34121 ZINNIA COURT
LAKE ELSINORE, CA 92532                              P‐0022512 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMERON, ALAN D.
CAMERON, JANET L.
6905 RANDOLPH DRIVE
BOISE, ID 83709                                      P‐0004490 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMERON, ELIZABETH C.
COYNE, KEVIN F.
255 OAK VILLA DR
JESUP, GA 31546‐3673                                 P‐0001823 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMERON, JOHN A.
CAMERON, CONCHITA C.
1920 W LAMAR ST
HOUSTON, TX 77019                                    P‐0008995 10/29/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CAMERON, MARSHA
11790 VERMILLION ST NE UNIT G
BLAINE, MN 55449                                     P‐0012714 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMERON, MARSHA
11790 VERMILLION ST NE UNIT G
BLAINE, MN 55449                                     P‐0012721 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMERON, MICHAEL B.
6201 US HWY 41 N
LOT 2086
PALMETTO, FL 34221‐9337                              P‐0000580 10/20/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CAMERON, MISTY M.
1800 STEEDS XING
PFLUGERVILLE, TX 78660                               P‐0023545 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMERON, WILLIE
11568 ECHO LAKE CIR UNIT 108
BRADENTON, FL 34211                                  P‐0035780 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMITTA, KATHRYN J.
5801 TATTERSALL DR
APT 22
DURHAM, NC 27713‐9000                                P‐0001670 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMMACK, WILLIAM W.
3434 DANIEL AVE APT H
APT H
DALLAS, TX 75205‐1870                                P‐0010487 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMOZZI, ROSEMARY H.
405 W. 23RD AVE
EUGENE, OR 97405                                     P‐0029231 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMP, AARON G.
CAMP, CLAIRE S.
10800 TOLLESBORO COVE
AUSTIN, TX 78739                                     P‐0030654 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMP, BRANDIE L.
9920 DEER CREEK STREET
HIGHLANDS RANCH, CO 80129                            P‐0017900 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMP, DAVID W
2717 PICKERTON DR.
DEER PARK, TX 77536                                    349     10/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAMP, DAVID W.
2717 PICKERTON DR
DEER PARK, TX 77536                                    5032     7/24/2018      TK Holdings Inc.                        $209,100.00                                                                                  $209,100.00
                                                                                          Page 512 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 513 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CAMP, DAVID W.
2717 PICKERTON DR.
DEER PARK, TX 77536                                 P‐0024053 11/1/2017    TK Holdings Inc., et al .                  $209,100.00                                                                                  $209,100.00
CAMP, DAVID W.
2717 PICKERTON DR.
DEER PARK, TX 77536                                 P‐0058170 7/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMP, LEONARD C.
868 REED CREEK TRAIL
HARTWELL, GA 30643                                  P‐0031904 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMP, MELVIN B.
307 BROOKWOOD DR.
GAFFNEY, SC 29341                                   P‐0036053 12/4/2017    TK Holdings Inc., et al .                   $17,000.00                                                                                   $17,000.00
CAMP, RANDY C.
P.O. BOX 401
GADSDEN, TN 38337                                     1376     11/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAMP, ROBERT B.
CAMP, REGINA
8133 LAKE AVE
APT B 12
LOUISVILLE, KY 40222                                P‐0039248 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMP, ROBERT B.
CAMP, REGINA A.
8133 LAKE AVE
APT B 12
LOUISVILLE, KY 40222                                P‐0039334 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPA, ADRIAN A.
W CRESTED BUTTE CT
NAMPA, ID 83651‐8164                                P‐0004832 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPANA, TIANNA L.
9972 SAN JUAN ST
APT #3
SPRING VALLEY, CA 91977                             P‐0040591 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, AKAGA
815 GYPSY LANE
WILLIAMSTOWN, NJ 08094                              P‐0053143 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, AMASA B.
778 OLD TREE ROAD
DADEVILLE, AL 36853                                 P‐0009407 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, AMY K.
4914 TOWER RD UNIT D
GREENSBORO, NC 27410                                P‐0003343 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, BRAD
CAMPBELL, ANGELA
5336 N COUNTY ROAD 2200E
WESTFIELD, IL 62474                                 P‐0006395 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, BRENT
1511 MANCHESTER COURT
APT. #205
WEST CHESTER, PA 19380                              P‐0016511 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, BRUCE H.
C/O ATTORNEY ROBERT T. RIMMER
191 MAIN STREET
OLD SAYBROOK, CT 06475                              P‐0042864 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, BRYAN C.
12648 SE JUBILEE ST
HAPPY VALLEY, OR 97086                              P‐0016594 11/5/2017    TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
                                                                                         Page 513 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 514 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
CAMPBELL, BRYAN P.
2108 CAROLYN ST
HERMITAGE, PA 16148                               P‐0040935 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, CHERYL F.
1823 H STREET
APT. A
SACRAMENTO, CA 95811                              P‐0035530 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, CHRISTOPHER J.
112 EDGEVIEW DRIVE
HENDERSONVILLE, TN 37075                          P‐0013554 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, COLIN
686 SHARON DRIVE
ROCHESTER, NY 14626                               P‐0013592 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, CRAIG R.
2548 AQUASANTA
TUSTIN, CA 92782                                  P‐0031784 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, CYNTHIA S.
CAMPBELL SCIENCE
CYNTHIA CAMPBELL
13947 SOUTH BLUFF RD
ROCKTON, IL 61072                                 P‐0006557 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, DANIEL H.
109 DANFORTH DR
HARVEST, AL 35749                                 P‐0004021 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, DAVID
9135 GROSSE POINTE BLVD
TAMPA, FL 33635‐1359                              P‐0001106 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, DELMAR F.
CAMPBELL, ROBERTA J.
2242 EAST 14TH STREET
MUNCIE, IN 47302                                  P‐0005976 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, DONALD R.
5 QUINCY AVENUE
HINGHAM, MA 02043                                 P‐0005383 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, DONALD W.
CAMPBELL, LANONA D.
HIGHLANDER RV CAMPGROUND
POB 880
1245 COUNTY RD 30
LAKE CITY, CO 81235                               P‐0034816 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, DONALD W.
CAMPBELL, LANONA D.
HIGHLANDER RV CAMPGROUND
1245 COUNTY RD. 30
POB 880
LAKE CITY, CO 81235                               P‐0034825 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, DONALD W.
CAMPBELL, LANONA D.
HIGHLANDER RV CAMPGROUND
POB 880
LAKE CITY, CO 81235                               P‐0034838 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, DONALD W.
CAMPBELL, SCOTT A.
HIGHLANDER RV CAMPGROUND
POB 880
LAKE CITY, CO 81235                               P‐0034851 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 514 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 515 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CAMPBELL, DONALD W.
CAMPBELL, LANONA D.
HIGHLANDER RV CAMPGROUND
POB 880
LAKE CITY, CO 81235                                 P‐0034853 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, EARNESTINE B.
228 BERKSHIRE LANE
FORT WORTH, TX 76134                                P‐0002664 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, GLENN A.
CAMPBELL, BEVERLY B.
11002 SEA MIST
MAGNOLIA, TX 77354                                  P‐0004332 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, JERRY M.
7526 FM 514
EMORY 75440                                         P‐0019777 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, JOAN M.
3525 WILD EAGLE RUN
OVIEDO, FL 32766                                    P‐0001537 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, JOHN A.
532 MALLARD DRIVE
CHAPIN, SC 29036                                    P‐0009744 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, JOSEPH M.
147 PATTY BOWKER RD
TABERNACLE, NJ 08088                                P‐0015063 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, JOSEPH M.
147 PATTY BOWKER RD
TABERNACLE, NJ 08088                                P‐0015078 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, JOSEPH M.
5881 DIXIE HIGHWAY
APARTMENT G251
CLARKSTON, MI 48346                                 P‐0057760 3/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, JOY
P.O. BOX 1442
LUBBOCK, TX 79408                                   P‐0002845 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, JOY
1947 SOUTH 150 EAST
CLEARFIELD, UT 84015                                P‐0035033 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, JOY
1947 SOUTH 150 EAST
CLEARFIELD, UT 84015                                P‐0037182 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, KATHERINE N.
2804 SHAUGHNESSY DR
WELLINGTON, FL 33414                                P‐0008961 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, KATHY S.
CAMPBELL, MICHEAL J.
604 HELEN ST.
KANNAPOLIS, NC 28083                                P‐0038514 12/10/2017   TK Holdings Inc., et al .                     $150.00                                                                                       $150.00
CAMPBELL, LAKEISHA C.
412 CHAPEL TRACE DR APT 202
ORLANDO, FL 32807                                   P‐0047039 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, LAWRENCE E.
3007 MADISON AVENUE
NEWPORT NEWS, VA 23607                              P‐0021058 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, LORETTA Y.
6133 FIDLER AVE.
LAKEWOOD, CA 90712                                  P‐0034866 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 515 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 516 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CAMPBELL, MARCIA K.
CAMPBELL, CARL L.
200 N. CHURCH STREET
FERRIS, TX 75125                                    P‐0051485 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, MARCIA K.
CAMPBELL, CARL L.
200 N. CHURCH STREET
FERRIS, TX 75125                                    P‐0051570 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, MARGARET E.
10 VILLAGE DR
ASHEVILLE, NC 28803                                 P‐0004551 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, MARGIE D.
245 MAIN STREET
6A
MILLBURN, NJ 07041                                  P‐0041319 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, MICHELLE L.
907 SEYMOUR DRIVE
NORTH AUGUSTA, SC 29841                             P‐0029356 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, MIKAKO U.
CAMPBELL, MATTHEW L.
14062 WOLF DEN LN
CHARLOTTE, NC 28277                                 P‐0049697 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, PAMELA
900 BAYCHESTER AVENUE, #2J
BRONX, NY 10475                                     P‐0018136 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, PAMELA
900 BAYCHESTER AVENUE, #2J
BRONX, NY 10475                                     P‐0044679 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, PATRICIA R.
1813 N. GLEBE RD.
ARLINGTON, VA 22207                                 P‐0013118 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, RALPH B.
CAMPBELL, KATHRYN K.
450 LAFAYETTE AV
EXCELSIOR, MN 55331                                 P‐0018276 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, RICHARD D.
CAMPBELL, KAREN L.
27 OLIVER DR
QUARRYVILLE, PA 17566                               P‐0015167 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, RINA A.
CAMPBELL, ROBERT P.
200 CASTLETOWN ROAD
LUTHERVILLE, MD 21093                               P‐0018695 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, ROBERT
200 CASTLETOWN ROAD
LUTHERVILLE, MD 21093                               P‐0043066 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, ROBERT M.
CAMPBELL, DENISE C.
17 PISANO ST
LADERA RANCH, CA 9+2694                             P‐0037330 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, RONALD E.
15943 KINGSWAY DRIVE
MACOMB, MI 48044                                    P‐0037466 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 516 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 517 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CAMPBELL, SANDRA J.
808 3RD AVE WEST
SUITE 214
BRADENTON, FL 34205                                  P‐0002854 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, SHAUN
17478 N.E. FREDDIE LANE
CHOCTAW, OK 73020                                    P‐0050883 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, SHAUN T.
17478 N.E. FREDDIE LANE
CHOCTAW, OK 73020                                    P‐0050724 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, SHEILA M.
NO ADDRESS PROVIDED
                                                     P‐0000093 10/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, STEPHEN
5124 KING COTTON LANE
MIDLOTHIAN, VA 23112                                 P‐0006651 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, STEPHEN D.
636 TED RISER RD
HEFLIN, LA 71039                                     P‐0028111 11/18/2017     TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
CAMPBELL, SUSAN SHARP
683 DWYER LANE
LEWISBURG, WV 24901                                    4513      12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAMPBELL, THERESA M.
CAMPBELL, TONY A.
4166 PINE GROVE AVE
FORT GRATIOT, MI 48059                               P‐0057628    3/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, THOMAS T.
CAMPBELL, KAREN L.
93 SPYGLASS LANE
KINGSLAND, GA 31548                                  P‐0026531 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, TIYEASHA A.
NO ADDRESS PROVIDED
                                                     P‐0055038 1/17/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, TIYEASHA A.
1812 CLIFTON AVE
BALTIMORE, MD 21216                                  P‐0055069 1/18/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, TIYEASHA A.
1812 CLIFTON AVE
BALTIMORE, MD 21216                                  P‐0055071 1/17/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, TOMMY D.
CAMPBELL, DEBORAH K.
328 E. FOURTH ST.
LAKESIDE, OH 43440                                   P‐0014431 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, VERNON L.
4590 RINCON PLACE
DUMFRIES, VA 22025                                   P‐0043523 12/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, VERNON L.
4590 RINCON PLACE
DUMFRIES, VA 22025                                   P‐0043539 12/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL, WILLIAM S.
CAMPBELL, KIM M.
1990 CHICKADEE STREET
BARTOW, FL 33830                                     P‐0000550 10/20/2017     TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
CAMPBELL, WILMA
209 ROCKINGHAM STREET
ROCHESTER, NY 14620                                  P‐0036812 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 517 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 518 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CAMPBELL‐GILL, CAROLYN
511 BENT OAK TRAIL
CONCORD, NC 28027                                    P‐0037499 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL‐LARSEN, LETA J.
8934 S. FIELD CT.
LITTLETON, CO 80128                                  P‐0027414 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPBELL‐MUELLER, PATRICIA A.
1717 15TH AVE
MENOMINEE, MI 49858                                  P‐0032641 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPER, BRETT KEITH
1413 ANGLERS DR NE
PALM BAY, FL 32905                                     258     10/19/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAMPINS, RANDOLFO R.
4674 PARKRIDGE DRIVE
EAGAN, MN 55123                                      P‐0037926 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPISI, TAMMY L.
16411 PAUHASKA PLACE
APPLE VALLEY, CA 92307                               P‐0055599 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPOMIZZI, BLAIR A.
4029 WASHINGTON BLVD
UNIVERSITY HTS, OH 44118                               1801     11/6/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
CAMPORA, THOMAS
196 SCHARER AVE.
NORTHVALE, NJ 07647                                  P‐0032600 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPOREALE, LISA
117 SALAMANDER COURT
STATEN ISLAND, NY 10309                              P‐0038658 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPOREALE, NICOLA
117 SALAMANDER COURT
STATEN ISLAND, NY 10309                              P‐0038655 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPOS, ELIZABET
1908 VICTORIA DR
BROWNSVILLE, TX 78521                                  1267     11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAMPOS, EVELYN
215 PAINT WAY
PATTERSON, CA 95363                                  P‐0034521 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPOS, GUILLERMO
646 E 36TH ST
LOS ANGELES                                          P‐0035438 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPOS, LEOPOLDO P.
400 NORTH MELROSE DRIVE
SPACE 36
VISTA, CA 92083                                      P‐0020173 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPOS, MIGUEL
523 BENNIE AVE
SANTA ROSA NM                                        P‐0004794 10/25/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CAMPOSVILLASENOR, TERESA D.
3316 EAST LOCHLEVEN LANE
UNIT A
ORANGE, CA 92869                                     P‐0037288 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAMPS, JUAN CARLOS
1250 ALTON ROAD
UNIT # 5D
MIAMI BEACH, FL 33139                                P‐0002602 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 518 of 3871
                                                      Case 17-11375-BLS                   Doc 4247                Filed 10/26/20                    Page 519 of 1950
                                                                                                         Claim Register
                                                                                                  In re TK Holdings Inc., et al .
                                                                                                       Case No. 17‐11375

                                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                       Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                    Amount                                                   Amount
CAMPS, SHERRI
26 NORTHAM AVENUE
SAN CARLOS, CA 94070                                               P‐0036641 12/6/2017    TK Holdings Inc., et al .                      $800.00                                                                                       $800.00
CANABOU, GREG A.
5526 HIGHWAY 9
FELTON, CA 95018                                                   P‐0054440 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CANADA, MARC A.
2 EISENHOWER ROAD
CENTEREACH, NY 11720                                               P‐0048265 12/26/2017   TK Holdings Inc., et al .                    $1,650.00                                                                                     $1,650.00
CANADA, MARC A.
2 EISENHOWER ROAD
CENTEREACH, NY 11720                                               P‐0048503 12/26/2017   TK Holdings Inc., et al .                    $1,650.00                                                                                     $1,650.00
CANADA, PATRICK N.
15345 PEACH ORCHARD ROAD
BROOKSVILLE, FL 34614                                              P‐0006958 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CANADAY, DONNA
2315 EMMETT DRIVE NW
SALEM, OR 97304                                                    P‐0041523 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CANADAY, DONNA J.
2315 EMMETT DRIVE NW
SALEM, OR 97304                                                    P‐0041522 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CANADIAN ANTI‐TRUST CLASS ACTION CLAIMANTS IN ALL CANADIAN ANTI‐
TRUST CLASS ACTIONS (SHERIDAN CHEVRO
SOTOS LLP
JEAN‐MARC LECLERC
180 DUNDAS STREET WEST, SUITE 1200
TORONTO, ON M5G 1Z8
CANADA                                                               3617    11/27/2017      TK Holdings Inc.                       $7,000,000.00                                                                                $7,000,000.00
CANADY, JOHBN V.
206 OAKWOOD AVE
HOPEWELL, VA 23860                                                 P‐0008949 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CANADY, JOHN A.
ALLY AUTO FINANCIAL
1531 FARKLEBERRY DR
CORDOVA, TN 38016                                                  P‐0020130 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CANAHUATI, MICHAEL J.
4918 CHESTNUT ST
BELLAIRE, TX 77401                                                 P‐0004445 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CANALES JR, LEONEL
CANALES, MARTA A.
1531 ENFIELD ST
SPRING VALLEY, CA 91977                                            P‐0032346 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CANARY, WALTER W.
1875 E ESSEX CT
MARTINSVILLE, IN 46151                                             P‐0042073 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CANAS, EDNA
1099 WILLOWBROOK
SPRINGFIELD, IL 62711                                              P‐0053359 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CANASA, JANET T.
CANASA, MARIO
3029 MAUNA LOA CT
SAN JOSE, CA 95132                                                 P‐0037414 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CANASA, MARIO Y.
CANASA, JANET T.
3029 MAUNA LOA CT
SAN JOSE, CA 95132                                                 P‐0037406 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                                        Page 519 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 520 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CANAVAN, PATRICIA L.
852 ZIBOLD COURT
RIVER VALE, NJ 07675                                 P‐0006797 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANAVAN, TERESA M.
86 PARKLAWN ROAD
WEST ROXBURY, MA 02132                               P‐0022697 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANCEL, TERESA L.
11120 RICHMOND ST
WEEKI WACHEE, FL 34614                               P‐0001775 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANCIAN, THOMAS E.
6224 STAFFORD DR
NORTH OLMSTED, OH 44070                              P‐0045399 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANCINO, CARLOS
9419 IVY BROOK RUN APT 1210
FORT MYERS, FL 33913                                 P‐0030109 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANCIO‐BELLO, ROSA I.
2930 SOLANO AVE
APT #200
COOPER CITY, FL 33024                                P‐0002842 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANCOM DIDAS GMBH
ELISABETH‐SELBERT‐STRAßE 4A
LANGENFELD 40764
GERMANY                                                3013    11/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CANCOM DIDAS GMBH
ELISABETH‐SELBERT‐STRAßE 4A
LANGENFELD 40764
GERMANY                                                3776    11/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CANCRO, KATHY A.
2345 APPALOOSA CIRCLE
SARASOTA, FL 34240                                   P‐0021851 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANCRO, TIMOTHY P.
CANCRO, ELIZABETH T.
8336 HANOVER GROVE BLVD
MECHANICSVILLE, VA 23111                             P‐0027636 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANCRO, TIMOTHY P.
CANCRO, ELIZABETH T.
8336 HANOVER GROVE BLVD
MECHANICSVILLE, VA 23111                             P‐0027638 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANDALINO, THOMAS J.
356 W HARWOOD ROAD
APT F
HURST, TX 76054                                      P‐0022437 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANDELA, JOHN R.
NO ADDRESS PROVIDED
                                                     P‐0007673 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANDELARIA, HAROLD
P.O. BOX 4132
SAN FELIPE, NM 87001                                 P‐0033606 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANDELORE, LAURA
118 NOSS DR
BLAIRSVILLE, PA 15717                                P‐0051568 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANDIELLO, ROBERT V.
160 E CUMBERLAND ROAD
ENOLA, PA 17025                                      P‐0041096 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 520 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 521 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CANDITO, MARIANNE
47 RIVERVIEW CT
OAKDALE, NY 11769                                   P‐0022837 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANE, THOMAS E.
CANE, SANDRA M.
3834 N DEER LAKE RD
LOON LAKE, WA 99148                                 P‐0014708 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANELA, NORMA E.
1337 ANTOINE DRIVE
SAN DIEGO, CA 92139                                 P‐0052469 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANELA, ROXANA
#1337 ANTOINE DR
SAN DIEGO, CA 92139                                 P‐0052443 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANETE, RIZZA JANE C.
CANETE, ARNEL
1111 N BAYSHORE BLVD APT D8
CLEARWATER, FL 33759                                P‐0055495 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANGELOSI, DAVID
CANGELOSI, BRENDA
15696 RIVER SIDE DRIVE
SPRING LAKE, MI 49456                               P‐0027941 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANGELOSI, MICHAEL R.
39 SCOPELITIS CT
HOLBROOK, N 11741                                   P‐0004333 10/25/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
CANGELOSI, MICHAEL R.
39 SCOPELITIS CT
HOLBROOK, NY 11741                                  P‐0004366 10/25/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CANHAM, BRAD K.
17082 HANOVER LANE
EDEN PRAIRIE, MN 55347                              P‐0018480 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANICK, JENNY C.
15 BUTLER PLACE
NORTHAMPTON, MA 01060                               P‐0035962 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANIFF, AMANDA M.
3830 SE 18TH AVE
GAINESVILLE, FL 32641‐9193                          P‐0050748 12/27/2017   TK Holdings Inc., et al .                    $4,218.79                                                                                    $4,218.79
CANINI, JERRI A.
13915 RED MAPLE WOOD
SAN ANTONIO, TX 78249                               P‐0004008 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANIPE, GLADYS E.
CANIPE, ALVIN T.
6736 STATE HIGHWAY 80 SOUTH
BURNSVILLE, NC 28714                                P‐0018086 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANIPE, ROBERT J.
1543 MERION WAY 45D
SEAL BEACH, CA 90740                                P‐0031606 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANIZALES, ERICA M.
CANIZALES, ROBERTO O.
6420 KNOLL RIDGE DR.
DALLAS, TX 75249                                    P‐0036685 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANIZALES, ROBERTO O.
CANIZALES, ERICA M.
6420 KNOLL RIDGE DR
DALLAS, TX 75249                                    P‐0036681 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 521 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 522 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CANLAS, CHANTILLY S.
221 W NEW YORK AVE. APT. 1
LAS VEGAS, NV 89102                                  P‐0013830 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANN, JUSTIN D.
165 GOODWAY RD
P.O. BOX 283
ELMORA, PA 15737                                     P‐0019409 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNA, THOMAS
CANNA, MARY ANN
19231 ASPEN CT.
MOKENA, IL 60448                                     P‐0024333 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNA, THOMAS J.
CANNA, MARY ANN
19231 ASPEN CT.
MOKENA, IL 60448                                     P‐0024327 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNA, THOMAS J.
CANNA, MARY ANN
19231 ASPEN CT.
MOKENA, IL 60448                                     P‐0024389 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNA, THOMAS J.
CANNA, MARY ANN
19231 ASPEN CT.
MOKENA, IL 60448                                     P‐0024500 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNA, THOMAS J.
CANNA, MARY ANN
19231 ASPEN CT.
MOKENA, IL 60448                                     P‐0024508 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNATA, KURT S.
CANNATA, LINDA J.
1625 79TH STREET CAUSEWAY
APT 1106
NORTH BAY VILLAG, FL 33141‐4177                      P‐0052608 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNAVINO, DEBORAH D.
4 EDGEWATER DR
WILTON, CT 06897                                     P‐0028253 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNAVINO, JOHN W.
4 EDGEWATER DR
WILTO, CT 06897                                      P‐0028315 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNAVO, FRANK
410 HELDERVIEW DRIVE
ALTAMONT, NY 12009                                   P‐0018516 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNAVO, FRANK
410 HELDERVIEW DRIVE
ALTAMONT, NY 12009                                   P‐0019814 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNELLA, JANE B.
315 DRIFTWOOD CIRCLE
SLIDELL, LA 70458                                    P‐0027754 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNON, ANNE
CANNON SR, PAUL E.
63 BEECH HILL CRES
PITTSFORD, NY 14534                                  P‐0028757 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNON, CHAZ D
3525 DUNN RD.
EASTOVER, NC 28312                                     1070    10/31/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00



                                                                                          Page 522 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 523 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CANNON, CHAZ D.
3525 DUNN RD
EASTOVER, NC 28312                                 P‐0010271 10/31/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CANNON, DEVON
3458 GRANDVILLE AVE
GURNEE                                             P‐0039451 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNON, DONALD R.
1101 BLUEBERRY LN
CHARLOTTE, NC 28226                                P‐0054020   1/4/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNON, HENRY P.
5709 CANNON MILLS RD
MARSHVILLE, NC 28103‐7686                          P‐0028969 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNON, JENNIE M.
7111 LAKE DRIVE
CENTREVILLE, IL 62203                              P‐0030255 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNON, JENNIFER L.
110 WINDSOR LANE
WINCHESTER, VA 22602                               P‐0029539 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANNON, MICAEL D.
CANNON, ANNETTE
56 EAST WATER STREET
LANSFORD, PA 18232                                 P‐0030939 11/22/2017   TK Holdings Inc., et al .                     $549.00                                                                                       $549.00
CANNON, ROWANN
ROWANN J CANNON LIVING TRUST
1461 EXUM RD
NASHVILLE, NC 27856                                P‐0039176 12/12/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CANNUCCIARI, DANIEL P.
5604 BUCK POINT RD.
AUBURN, NY 13021                                   P‐0010628 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANO JR, CARLOS M.
125 FAYETTE AVE
APT B1
STATEN ISLAND, NY 10305                            P‐0003964 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANO, CAMILO
6839 CHERRY GROVE CIRCLE
ORLANDO, FL 32809                                  P‐0005733 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANO, CRYSTAL
5215 IONE ST.
LINDEN, CA 95236                                   P‐0039584 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANO, LIDIA I.
106 WOODBURY PINES CIRCLE
ORLANDO, FL 32828                                  P‐0016804 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANO, MELINA
6901 W 95TH PLACE
OAK LAWN, IL 60453                                 P‐0034123 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANO, ROSAELENA
5215 IONE ST.
LINDEN, CA 95236                                   P‐0039582 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANONICO, DANIELLE M.
1602 W GRACE STREET
RICHMOND, VA 23220                                 P‐0022490 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANOVA, JUDY L.
412 HEARTWOOD DR
LEXINGTON, SC 29073                                P‐0001293 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 523 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 524 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CANTARERO, FLOR
418 E EDGEWARE ROAD, #123
LOS ANGELES, CA 90026                                P‐0041164 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTE, DENISSE D.
1138 S. MARIPOSA AVE. APT.1
LOS ANGELES, CA 90006                                P‐0017764 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTER, CHRISTIAN A.
CANTER, ROSE M.
235 BROADWAY
APT #380
TACOMA, WA 98402                                     P‐0028873 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTERBERRY, KEVIN
VITEZ, ANTHONY
7927 RAGLAN DR NE
WARREN, OH 44484                                     P‐0005338 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTONO, CLAIRE
149 WOODGATE LANE
PAOLI, PA 19301                                      P‐0035327 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTOR, GERALD P.
CANTOR, JAYNE G.
TOYOTA FINANCIAL SERVICES
6610 REYNARD DRIVE
SPRINGFIELD, VA 22152                                P‐0025676 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTOR, GERALD P.
CANTOR, JAYNE G.
6610 REYNARD DRIVE
SPRINGFIELD, VA 22152                                P‐0025761 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTOR, KATHLEEN J.
CANTOR, EDWARD W.
P.O. BOX 898
NORWOOD, FL 28128                                    P‐0040444 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTOR, KATHLEEN J.
CANTOR, EDWARD W.
P.O. BOX 898
NORWOOD, FL 28128                                    P‐0044454 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTOR, MARK D.
2060 RIVERLAND RD
FT. LAUDERDALE, FL 33312                             P‐0006405 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTOR, SYBIL
CANTOR, SOLOMON M.
8524 ATWELL ROAD
POTOMAC, MD 20854                                    P‐0029461 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTOR, SYBIL
CANTOR, SOLOMON M.
8524 ATWELL ROAD
POTOMAC, MD 20854‐6234                               P‐0029676 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTRELL, CHARLES R.
186 BRITTANY PLACE DRIVE
APT. "B"
HENDERSONVILLE, NC 28792                             P‐0010260 10/31/2017   TK Holdings Inc., et al .                    $8,500.00                                                                                    $8,500.00
CANTRELL, CHARLES R.
186 BRITTANY PLACE DRIVE
APT. "B"
HENDERSONVILLE, NC 28792                             P‐0010272 10/31/2017   TK Holdings Inc., et al .                   $10,575.00                                                                                   $10,575.00



                                                                                          Page 524 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 525 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CANTRELL, MARY L.
CANTRELL, BRADLEY E.
3404 S. TAMARACK AVE.
BROKEN ARROW, OK 74012                               P‐0003337 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTRELL, MARY L.
CANTRELL, BRADLEY E.
3404 S. TAMARACK AVE.
BROKEN ARROW, OK 74012                               P‐0003476 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTRELL, MARY L.
CANTRELL, BRADLEY E.
3404 S. TAMARACK AVE.
BROKEN ARROW, OK 74012                               P‐0035856 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTRELL, MARY L.
3404 S. TAMARACK AVE
BROKEN ARROW, OK 74012                               P‐0035888 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTRELL, MARY L.
CANTRELL, BRADLEY E.
3404 S. TAMARACK AVE.
BROKEN ARROW, OK 74012                               P‐0035943 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTRELL, MICHAEL S
1007 N ALABAMA STREET
INDIANAPOLIS, IN 46202                                 1182    10/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CANTRELL, PATRICK A.
CANTRELL, PAMELA S.
104 CREEK SIDE MANOR
HATTIESBURG, MS 39402                                P‐0029723 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTRELL, TAMARA K.
4 GREENVILLE STREET
PIEDMONT, SC 29673                                   P‐0021944 10/31/2017   TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
CANTRELLE, KATHLEEN V.
2007 ARMENTOR ROAD
LAKE ARTHUR, LA 70549                                P‐0039663 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTRELLE, KATHLEEN V.
2007 ARMENTOR ROAD
LAKE ARTHUR, LA 70549                                P‐0039701 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTRIL‐MCKENNA, MARIE
MCKENNA, KEVIN
7460 NE 122ND ST
KIRKLAND, WA 98034                                   P‐0031892 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTU, JR., BOYD
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043681 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CANTU, RICK A.
2113 WESTRIDGE DR
PLANO, TX 75075                                      P‐0052747 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTU, ROSA
209 FRIENDSHIP RD
CHICKAMAUGA, GA 30707                                P‐0030611 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTWELL, THOMAS J.
4 LINDA LANE
TINTON FALLS, NJ 07724‐2773                          P‐0008939 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTWELL, THOMAS J.
4 LINDA LANE
TINTON FALLS, NJ 97724‐2773                          P‐0008943 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 525 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 526 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CANTWELL, THOMAS J.
4 LINDA LANE
TINTON FALLS, NJ 07724                               P‐0009223 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANTY, MICHAEL E.
4268 HIGH ST
APT#2
ECORSE, MI 48229                                     P‐0038674 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CANZANO, KIRK
651 W EL REPETTO DR
MONTEREY PARK, CA 91754                                1366     11/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CANZANO, KIRK
651 W EL REPETTO DR
MONTEREY PARK, CA 91754                                1372     11/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAO, DAT V.
2312 STONERIDGE RD
WINCHESTER, VA 22601                                 P‐0027884 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAO, MICHAEL H.
8006 SANDBURG CT
DUNN LORING, VA 22027                                P‐0015615 11/4/2017    TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
CAO, NGUYEN LINH V.
814 SUMMER GLEN DR
WINTER HAVEN, FL 33880                               P‐0038828 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAO, ZHIGANG
290 TUSTIN FIELD DR.
TUSTIN, CA 92782                                     P‐0052406 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAOUETTE, DANIEL P.
CAOUETTE, SHAUNNA
25515 AUTUMNWIND CT
KATY, TX 77494                                       P‐0031312 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAOUETTE, JOSEPH E.
1201 QUARRY HILL RD
ROCHESTER, VT 05767                                  P‐0022994 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPE, RANDALL E.
1969 EAGLE GLEN DR
ROSEVILLE, CA 95661                                  P‐0026247 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPECCI, FRANK
70 FAIRWAY DR.
SEEKONK, MA 02771                                    P‐0016044 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPEHART, LISA
4701 PINEHURST AVE
NORFOLK, VA 23513                                    P‐0014004 11/3/2017    TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
CAPEHART, PHILLIP
4701 PINEHURST AVE
NORFOLK, VA 23513                                    P‐0013985 11/3/2017    TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
CAPERS, DALE
2910 RALPH BLVD
RICHMOND, VA 23223                                   P‐0007891 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPERS, JASMINE R.
1802 STEWART AVE
HOPEWELL, VA 23860                                   P‐0019790 11/8/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CAPITAL ONE AUTO FINANCE
PO BOX 60511
CITY OF INDUSTRY, CA 91716‐0511                        2295     11/6/2017      TK Holdings Inc.                         $26,414.38                                                                                   $26,414.38




                                                                                          Page 526 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 527 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CAPITOL CHEV. CADILLAC INC.
BLACK HELTERLINE LLP
805 SW BROADWAY, SUITE 1900
PORTLAND, OR 97205                                  P‐0044064 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPITOL EXPRESSWAY USED CAR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056852   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPITOL HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047835 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPITOL HONDA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056850   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPIZZI, LINDA
416 SUTTON AVE
HACKENSACK, NJ 07601                                P‐0034943 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPKA, VINCENT R.
245 BROOKFIELD RD
AVON LAKE, OH 44012‐1506                            P‐0040332 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPLAN, JAY
6312 RAMSGATE CT.
BRENTWOOD, TN 37027                                 P‐0011013 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPLAN, NORMA S.
7408 STERLING FALLS LN
BOYNTON BEACH, FL 33437‐6307                        P‐0020623 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPLE, REGINA R.
CAPLE, REGINA R.
REGINA R CAPLE
P.O. BOX 364
WAGRAM, NC 28396                                    P‐0002268 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPOBIANCO, CH
196 SHAW ST
GARFIELD, NJ 07026‐2416                             P‐0038354 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPOBIANCO, LYNN
61 SHORE ROAD
MOUNT SINAI, NY 11766                               P‐0008488 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPODICI, MARC
CAPODICI, MARC
15 EAST AGATE #206
LAS VEGAS, NV 89123                                 P‐0002264 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPOGRECO, ADAM L.
CAPOGRECO, PAULA
67 WEST CARTER ROAD
ELKVILLE, IL 62932                                  P‐0007690 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPOLINO KING, KAREN A.
1001 LINDGREN BLVD
SANIBEL, FL 33957                                   P‐0021682 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPOMAGGI‐MEYERS, CAROL M.
22 TWINBROOK COURT
RAMSEY, NJ 07446                                    P‐0045433 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 527 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 528 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CAPONE, FRANCIS
CAPONE, SHARON N.
1834 SOUTH ROSEWOOD STREET
PHILADELPHIA, PA 19145‐2314                         P‐0034373 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPONE, KATHLEEN J.
79 GLENWOOD ROAD
RUTLAND, MA 01543‐1615                              P‐0043048 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPORUSCIO, COURTNEY J.
P.O. BOX 756
TWIN PEAKS, CA 92391                                P‐0027720 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPOTE, ELAINE
1622 11TH STREET
OAKLAND, CA 94607                                   P‐0028673 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPP, MARTHA P
26395 MARE LN
MORENO VALLEY, CA 92555                               2427    11/10/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAPPELLINO, GIUSEPPE
CAPPELLINO, VINCENZO
13571 CHOCO RD
APPLE VALLEY, CA 92308                              P‐0032519 11/27/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CAPPELLO, ROSEMARY L.
41 A JAYSON AVE
GREAT NECK, NY 11021‐4239                           P‐0024654 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPPELLO, VINCENT J.
275 LAMOKA PLACE
WEST ISLIP, NY 11795                                P‐0035696 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPPOS, JENNIFER A.
129 W. 4TH AVENUE
CHICO, CA 95926                                     P‐0017179 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPPS, TIMOTHY J.
P.O. BOX 148
ENERGY, IL 62933                                      2007     11/9/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAPPUCCILLI, MICHAEL J.
175 MILTON STREET
#19
MILTON, MA 02186                                    P‐0025142 11/6/2017    TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
CAPPUCCINO, MEGANANN
1527 NE 51ST TERRACE
KANSAS CITY, MO 64118                               P‐0052331 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPRAROLA, CAROL
70 ORMONT ROAD
CHATHAM, NJ 07928                                   P‐0011720 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPRIO, GERALD T.
105S. PROSPECT ST
VERONA, NJ 07044                                    P‐0030967 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPSUTO, ANDREA R.
290 E EL ROBLAR DRIVE
APT 502
OJAI, CA 93023                                      P‐0053079 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPUTO, GIANFRANCO
5109 CAMPO ROAD
WOODLAND HILLA, CA 91364                            P‐0024974 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAPUTO, JOSHUA M.
6414 ADELPHIA STREET
PITTSBURGH, PA 15206‐1048                           P‐0032544 11/27/2017   TK Holdings Inc., et al .                     $346.00                                                                                       $346.00


                                                                                         Page 528 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 529 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
CAPUTO, KATHLEEN M.
6400 CENTER STREET
UNIT 32
MENTOR, OH 44060                                    P‐0031665 11/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CAPUTO, MICHAEL J.
42 OMEGA TERRACE
LATHAM, NY 12110                                    P‐0044477 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CAPUTO, SAMUEL
41820 W GRANADA DR
MARICOPA, AZ 85138                                    739       10/27/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CAQUIAS, RITA L.
2823 APPLEDOWN DRIVE
CARY, NC 27513                                      P‐0026496 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARAAN, ELIZA G.
7702 BLUE PT AVE
BELTSVILLE, MD 20705                                P‐0028068 11/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARABAJAL, EDUARDO A.
29 DEBRA COURT
MONTICELLO, NY 12701                                P‐0035133 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARABILLO, JOSEPH
74 BROADWAY
WEST MILFORD, NJ 07480                              P‐0053970    1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARABILLO, JOSEPH
74 BROADWAY
WEST MILFORD, NJ 07480                              P‐0053972    1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARACCILO, DOMINIC J.
9510 NORTHDOWNS LANE
HUNTERSVILLE, NC 28078                              P‐0019923 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARACCIO, DEBRAH A.
4143 YOSEMITE BLVD
SPACE CC2
MODEST, CA 95357                                    P‐0040107 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARACCIO, DEBRAH A.
4143 YOSEMITE BLVD
SPACE CC2
MODEST, CA 95357                                    P‐0044616 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARAGLIO, FRANK A.
1310 SAVANNAH LANE
CARLSBAD, CA 92011                                  P‐0015223 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARAIG, JR., RICARDO R.
11369 PROVIDENCIA STREET
CYPRESS, CA 90630                                   P‐0038156 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARAMANIAN, BRIAN
MITCHELL A. TOUPS, LTD
P.O. BOX 350
BEAUMONT, TX 77704‐0350                             P‐0048667 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARAMANIAN, BRIAN
CARAMANIAN, ANA
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAMONT, TX 77704‐0350                              P‐0048668 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARANGI, MATTHEW
319 HALL ST
PHOENIXVILLE, PA 19460                                1689      11/8/2017       TK Holdings Inc.                           $500.00                                  $0.00                                                 $500.00



                                                                                           Page 529 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 530 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
CARASTAN, DORU
359 VIA PRIMAVERA DR.
SAN JOSE, CA 95111                                    P‐0014979 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARATTINI, WILLIAM
CARATTINI, ELAINE V.
2313 STONY BOTTOM DRIVE
RALEIGH, NC 27610                                     P‐0010326 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARAVELLA, DANIELLE
407 GOLF BLVD
DAYTONA BEACH, FL 32118                               P‐0000150 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARAVIELLO, HAROLD
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                       P‐0043804 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
CARBAJAL, KEVIN B.
P.O. BOX 20
MOFFETT FIELD, CA 94035‐0020                          P‐0027132 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARBAJAL, KEVIN B.
P.O. BOX 20
MOFFETT FIELD, CA 94035‐0020                          P‐0027185 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARBAJAL, KEVIN B.
P.O. BOX 20
MOFFETT FIELD, CA 94035‐0020                          P‐0027191 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARBAJAL, KYLE B.
1271 LAKESIDE DR
APT 1135
SUNNYVALE, CA 94085                                   P‐0023210 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARBAJAL, SAMUEL J.
9121 KENWOOD DR. UNIT 11
SPRING VALLEY, CA 91977                               P‐0023516 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARBALLO, ADDER
15040 VANOWEN ST APT 210
VAN NUYS, CA 91405                                    P‐0030931 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARBIDE, IMTIAZ A.
2315 WEST DEVON AVENUE
SECOND FLOOR
CHICAGO, IL 60659                                     P‐0038349 12/10/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
CARBIDE, SAKINA
2315 WEST DEVON AVENUE
SECOND FLOOR
CHICAGO, IL 60659                                     P‐0038401 12/10/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
CARBINE, GENE
2801 MALL ROAD 12‐B
FLORENCE, AL 35630                                    P‐0042358 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARBONE, JOHN G.
226 AUBURN WOODS CIRCLE
VENICE, FL 34292                                      P‐0034556 12/1/2017    TK Holdings Inc., et al .                    $7,500.00                                                                                     $7,500.00
CARBONELL, NELSON
9243 SW 215 TERRACE
CUTLER BAY, FL 33189                                    4070    12/18/2017      TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
CARBOY, COLLEEN M.
2643 ROUND TABLE BLVD
LEWISVILLE, TX 75056                                  P‐0052286 12/27/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
CARBOY, GREGORY W.
2643 ROUND TABLE BLVD
LEWISVILLE, TX 75056                                  P‐0052282 12/27/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                     $2,500.00
                                                                                           Page 530 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                      Page 531 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                            Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                             Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                     Amount
CARBY, CHRISTOPHER M.
CARBY, DEANNA L.
64 E. MEADOW
CORTLAND, IL 60112                                  P‐0033662 11/29/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
CARBY, DEANNA
64 E. MEADOW DR.
CORTLAND, IL 60112                                  P‐0012815 11/2/2017    TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
CARCHIDI, NICHOLAS
CARCHIDI, MARIE
78 GIBSON HILL ROAD
P.O. BOX 351
STERLING, CT 06377                                  P‐0039821 12/13/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
CARD, BRUCE L.
4314 BLUFFVIEW DRIVE
SACHSE, TX 75048                                    P‐0007367 10/28/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
CARD, JAIME C.
7407 FAIRVIEW RD SW
APT 14
OLYMPIA, WA 98512                                   P‐0019383 11/8/2017    TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
CARD, JAIME C.
7407 FAIRVIEW ROAD SW
APT 14
OLYMPIA, WA 98512                                   P‐0055205 1/18/2018    TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
CARD, JOANNE M.
12012 3RD AVE NW
SSEATTLE, WA 98177                                  P‐0037211 12/7/2017    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
CARDEN, CORY J.
616 NORCOVA DR
CHESAPEAKE, VA 23320                                P‐0057230 2/13/2018    TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
CARDEN, JANE R.
123 SMITHFIELD ROAD
SHELBYVILLE, KY 40065                               P‐0001762 10/22/2017   TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
CARDEN, PAUL T.
126 EAST STREET
NORTH ATTLEBORO, MA 02760                           P‐0037952 12/9/2017    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
CARDENAS, DANIEL
9303 NEW FOREST RD
SPRING, TX 77379                                      2275    11/12/2017      TK Holdings Inc.                                $0.00                                                                                         $0.00
CARDENAS, DANIEL
9303 NEW FOREST RD
SPRING, TX 77379                                      2303    11/12/2017      TK Holdings Inc.                                $0.00                                                                                         $0.00
CARDENAS, DAVID
6157 N. SHERIDAN RD. APT3M
CHICAGO, IL 60660                                     1280     11/3/2017      TK Holdings Inc.                                $0.00                                                                                         $0.00
CARDENAS, JULIA V.
CARDENAS, ABEL C.
1166 LEEWARD DR
SAN JOSE, CA 95122                                  P‐0048238 12/26/2017   TK Holdings Inc., et al .                 $605,000,000.00                                                                              $605,000,000.00
CARDENAS, LILLI
4748 LA MESA CT
FREMONT, CA 94536                                   P‐0027653 11/15/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
CARDENAS, MICHELLE
2202 MORTIMER ST.
HUNTINGTON PARK, CA 90255                             1529     11/6/2017      TK Holdings Inc.                                $0.00                                                                                         $0.00



                                                                                         Page 531 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 532 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
CARDENAS, PERLA
9303 NEW FOREST RD
SPRING, TX 77379                                       2289    11/12/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CARDENAS, RCIHARD R.
11442 CHARLESWORTH RD
SANTA FE SPRINGS, CA 90670                           P‐0025149 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARDENAS, RICHARD R.
11442 CHARLESWORTH RD
SANTA FE SPRINGS, CA 90670                           P‐0025154 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARDENAS, ROSE MARY
832 S BRIARGATE LANE
GLENDORA, CA 91740                                   P‐0018780 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARDER IV, GEORGE F.
5437 MOONLIGHT LN
FRISCO, TX 75034                                     P‐0028293 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARDIFF, JOHN
2601 MOUNT ROYAL BLVD.
GLENSHAW, PA 15116                                     3966    12/10/2017      TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
CARDINALE, AMY S.
CARDINALE JR, JOSEPH P.
14621 SE 91ST AVE
SUMMERFIELD, FL 34491                                P‐0033310 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARDINALE, JOSEPH W.
P.O. BOX 2476
SAN RAMON, CA 94583                                  P‐0014648 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARDINALE, JOSEPH W.
P.O. BOX 2476
SAN RAMON, CA 94583                                  P‐0057422 2/21/2018    TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00
CARDINALE, JOSEPH W.
P.O. BOX 2476
SAN RAMON, CA 94583                                  P‐0057487 2/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARDON, LARRY J.
CARDON, MARGARET R.
3090 N 700 E
LEHI, UT 84043                                       P‐0006779 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARDON, LARRY J.
CARDON, MARGARET R.
3090 N 700 E
LEHI, UT 84043                                       P‐0006782 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARDON, MARGARET R.
CARDON, LARRY J.
3090 N 700 E
LEHI, UT 84043                                       P‐0006631 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARDONA, JACQUELINE
17434 N 123RD DRIVE
SUN CITY WEST, AZ 85375                              P‐0009705 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARDONA, KRISTINA V.
61 PONY EXPRESS DR
PALM COAST, FL 32164                                 P‐0036186 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARDONA, RICARDO
8 BURNET ST
AVENEL, NJ 07001                                     P‐0006092 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARDONA, RICARDO
8 BURNET ST
AVENEL, NJ 07001                                     P‐0006101 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                          Page 532 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 533 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CARDONA, RICARDO
8 BURNET ST
AVENEL, NJ 07001                                     P‐0006104 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARDONA, SAUL Q.
CARDONA, EMMA
35 DOUGLAS ST
ROCK HILL, NY 12775                                  P‐0029884 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARDOSO, JOANN M.
7 SUGAR PINE DR
CUMBERLAND, RI 02864                                 P‐0021909 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARDOZA, ALEXANDRA
2120 SOUTH 11TH ST
LOS BANOS, CA 93635                                    4942     2/28/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
CARDOZA, ALEXANDRA
2120 S 11TH ST
LOS BANOS, CA                                        P‐0051829 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARDOZA, DENNIS J.
CARDOZA, SUSAN J.
899 STONE POST ROAD
FALLBROOK, CA 92028                                  P‐0033790 11/30/2017   TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
CARDOZA, RAUL J.
710 LINDARAXA PARK S.
ALHAMBRA, CA 91801                                   P‐0022039 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARDWELL, AGNES M.
194 CONNE DRIVE UNIT B
CHARLESTON, WV 25302                                 P‐0026579 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARDWELL, MARJORIE M.
3116 CUNNINGHAM RD
B8
KNOXVILLE, TN 37918                                  P‐0024808 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARELOCK, MAXINE
CARELOCK, TYLER
1960 HOLLYWOOD DR.
LAWRENCEVILLE, GA 30044                              P‐0034297 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARES, ARNOLD E
24548 PAPPAS RD
RAMONA, CA 92065‐4910                                  2943    11/17/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAREY, BRENDAN T.
28 ALLARD CIRCLE
ASHLAND, MA 01721                                    P‐0006425 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAREY, CATHERINE
3030 CHESTERFIELD AV
BALTIMORE, MD 21213                                  P‐0057490 2/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAREY, DUSTIN J.
235 11TH SQ SW
VERO BEACH, FL 32962                                 P‐0003176 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAREY, DUSTIN J.
235 11TH SQ SW
VERO BEACH, FL 32962                                 P‐0003182 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAREY, JAMES
271 GREEN MEADOW TRAIL
HOLLY LAKE RANCH, TX 75765                           P‐0042463 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAREY, KEVIN J.
BULLAT, G. N.
817 WINNERS CUP CT
GENEVA, IL 60134                                     P‐0027920 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 533 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 534 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CAREY, KEVIN J.
BULLAT, G. N.
817 WINNERS CUP CT
GENEVA, IL 60134                                    P‐0029021 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAREY, LINDA J.
2060 FOSTORIA CIRCLE
DANVILLE, CA 94526                                  P‐0055757 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAREY, PETER N.
PETER N CAREY REVOC LIV TRUST
P.O. BOX 62
41 NORTH SHORE ROAD
HEBRON, NH 03241                                    P‐0012937 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAREY, STEPHEN P.
1108 HILLSIDE DR
EAST STROUDSBURG, PA 18301‐7871                     P‐0029033 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAREY, STEPHEN P.
1108 HILLSIDE DR
EAST STROUDSBURG, PA 18301‐7871                     P‐0029038 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAREY, TAMARA T.
832 PAYETTE DRIVE
CORONA, CA 92881                                    P‐0034837 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAREY, TONY
P.O. BOX 22‐1772
HOLLYWOOD, FL 33022‐1772                            P‐0049655 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARGILL, CLAIRE P.
11507 DYRHAM LANE
GLENN DALE, MD 20769                                P‐0049715 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARHART, CHRISTOPHER
POBOX 815
KEYPORT, NJ 07735                                   P‐0028119 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARHART, RUSSELL
POBOX 815
KEYPORT, NJ 07735                                   P‐0028117 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARHART, RUSSELL
POBOX 815
KEYPORT, NJ 07735                                   P‐0028120 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARHART, RUSSELL
POBOX 815
KEYPORT, NJ 07735                                   P‐0028123 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARICO, ASHLEY L.
116 12TH ST SE
ALTOONA, IA 50009                                   P‐0010490 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARIFI, NICHOLAS J.
3901 FIELDCREST CT.
MODESTO, CA 95355                                   P‐0040429 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARIGNAN, ETIENNE A.
CARIGNAN, KEELY D.
1131 E CASTLE ROCK RD
SANDY, UT 84094                                     P‐0027561 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARIGNAN, RAYMOND J.
66 CENTRAL ST
CLAREMONT, NH 03743                                 P‐0030762 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARIGNAN, ROBERT E.
4559 PARADISE SHOALS RD SE
ATLANTA, GA 30339                                   P‐0016355 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 534 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 535 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CARIGNAN, TARA L.
4559 PARADISE SHOALS RD SE
ATLANTA, GA 30339‐6789                              P‐0016332 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARIOSCIA, VINCENT
132 BLUEBIRD DR
MONTGOMERY, NY 12549                                P‐0004670 10/25/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CARITA, JOSEPH A.
179 WESTOVER DRIVE
DELRAN, NJ 08075                                    P‐0024991 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARL, ROSCOE
232 ASHLAND AVENUE
RIVER FOREST, IL 60305                              P‐0008459 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARL, SCOTT D.
22350 PINEAPPLE WALK DRIVE
BOCA RATON, FL 33433                                P‐0005795 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARL, SCOTT D.
TRINH‐CARL, JASMINE M.
22350 PINEAPPLE WALK DRIVE
BOCA RATON, FL 33433                                P‐0005799 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLEN, JACKIE B.
13000 PRAIRIE KNOLL CT
GERMANTOWN, MD 20874                                P‐0047062 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLESI, JASON R.
10833 HILLTOP LANE
COLUMBIA, MD 21044                                  P‐0021445 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLETON, KAREN L.
3134 COLLEGE AVE APT D
MERCED, CA 95340                                    P‐0033712 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLETON, RICHARD
10100 REGENT CIRCLE
NAPLES, FL. 34109                                   P‐0048486 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLEVARO, LAINEY
1024 35TH STREET #1
SACRAMENTO, CA 95816                                P‐0019645 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLEY, CHRIS S.
850 OAK LN.
NEW BRAUNFELS, TX 78130                             P‐0033178 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLILE, ATHENA M.
241 JANET STREET
HELPER, UT 84526                                    P‐0019025 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLIN, DOROTHEA L.
820 BAY STREET
SUISUN CITY, CA 94585                               P‐0031823 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLIN, NATHANIEL J.
5650 S 152ND ST APT 69
TUKWILA, WA 98188                                   P‐0015897 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLIN, PRISCILLA D.
820 BAY STREET
SUISUN CITY, CA 94585                               P‐0028455 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLIN, TIFFANY
3303 E ELMONTE WAY
FRESNO, CA 93702                                    P‐0017824 11/6/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CARLISLE, JR., HOMER R.
185 BRADY DR.
BILOXI, MS 39531                                    P‐0041669 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 535 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 536 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CARLO, ALFRED R.
9002 SURREY LN SW
MUKILTEO, WA 98275                                   P‐0053235 12/29/2017     TK Holdings Inc., et al .                   $37,000.00                                                                                   $37,000.00
CARLOCK, ANGELITA B.
CARLOCK, GLYNN S.
3734 TREEHAVEN AVE
ROSAMOND, CA 93560                                   P‐0020449 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLON, ERICA L.
4560 30TH STREET
DORR, MI 49323                                       P‐0010505 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLONE, KRISTEN
42 SHEFFIELD AVE
WEST WARWICK, RI 02893                                 710       10/27/2017      TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
CARLOS, TERRY
249 EAGLE NEST DR.
DIAMOND BAR, CA 91765                                P‐0035735 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLOW, SUZANNE D.
CARLOW, JARED B.
1108 KICKBUSCH ST.
WAUSAU, WI 54403                                     P‐0056919    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLOZZI, DONNNA A.
3000 HUDSON DR
LOVELAND, CO 80538                                   P‐0052809 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON (BULL), JESSICA R.
236 ASH ST E
SOUTH SAINT PAUL, MN 55075                           P‐0036137 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON BUILDERS, INC.
4012 STEINHAUER ROAD
MARIETTA, GA 30066                                   P‐0005109 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, CARL A.
22587 V AVE.
ELDORA, IA 50627                                     P‐0008809 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, CAROLYN M.
2024 SW BIRCHWOOD LN
TOPEKA, KS 66604                                     P‐0055712 1/24/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, CHRISTOPHER J.
2143 NW PETTYGROVE STREET
PORTLAND, OR 97210                                   P‐0053926    1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, DANIEL R.
4805 107TH AVENUE N.E.
CIRCLE PINES, MN 55014                               P‐0013439 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, DAVID L.
CARLSON, GRETCHEN A.
                                                     P‐0024510 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, DAYL A.
2955 AVERY AV
SARASOTA, FL 34232                                   P‐0032882 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, DONALD A.
CARLSON, JANET K.
15610 W. CALIFORNIA AVE.
KERMAN, CA 93630                                     P‐0030689 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, JAMES C.
CARLSON, STELLA J.
24301 64TH PLACE
SALEM, WI 53168                                      P‐0018541 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 536 of 3871
                                                     Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 537 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address             Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
CARLSON, JOAN Y.
HUENNEKE, DANIEL J.
7400 EAST. EASTER LANE
CENTENNIAL, CO 80112‐1754                                 P‐0032736 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, KATHLEEN S.
117 RUTHLAND AVE.
COATESVILLE, PA 19320                                     P‐0044672 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, KENNETH F.
CARLSON, ANNE M.
1033 185TH AVENUE N.E.
BELLEVUE, WA 98008                                        P‐0023076 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, LOIS S.
244 FENNEL DUN CIRCLE
BILTMORE LAKE, NC 28715                                   P‐0005636 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, ROBERT W.
STARCHER, STACEY A.
319 WINDY RUN ROAD
DOYLESTOWN, PA 18901                                      P‐0008600 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, RUSSELL J.
4 EBB TIDE CT
SALEM, SC 29676                                           P‐0015023 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, SHIRLEY E.
P.O. BOX 152
KENNEDY, MN                                               P‐0029130 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, STEVEN
1620 BICKERSTAFF BLVD
KNOXVILLE, TN 37922                                         684     10/26/2017      TK Holdings Inc.                          $1,800.00                                                                                    $1,800.00
CARLSON, VICKI
P.O. BOX 2261
WHITE CITY, OR 97503                                      P‐0024616 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLSON, WILLIAM
5 CATALINA COURT
HILTON HEAD ISLAND, SC 29926                                869     10/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CARLTON FIELDS JORDEN BURT, P.A.
P.O. BOX 3239
TAMPA, FL 33601‐3239                                        179     10/16/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CARLTON, LAURIE
CARLTON, JACOB
29623 RAESTONE ST
SPRING, TX 77386                                          P‐0002569 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLTON, MARA
6512 6TH AVE NW
SEATTLE, WA 98117                                         P‐0033095 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARLTON‐BATES A DIVISION OF WESCO DISTRIBUTION INC
WESCO DISTRIBUTION
7049 BROOKHOLLOW WEST DRIVE
HOUSTON, TX 77040                                            60      8/3/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
CARMAN, ANGELA Z.
121 BLAZE CT
WEXFORD, PA 15090                                         P‐0028045 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARMAN, BRIAN P.
121 BLAZE CT
WEXFORD, PA 15090                                         P‐0028050 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARMAN, KATHERINE E.
1002 FULLER‐WISER RD 4721
EULESS, TX 76039                                          P‐0008470 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                               Page 537 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 538 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                     Amount                                                   Amount
CARMANY, JANICE R.
114 EUCLID AVE
GENEVA, IL 60134                                    P‐0025386 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARMANY, JANICE R.
114 EUCLID AVE
GENEVA, IL 60134                                    P‐0025397 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARMANY, JANICE R.
114 EUCLID AVE
GENEVA, IL 60134                                    P‐0025400 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARMAX, INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052992 12/26/2017   TK Holdings Inc., et al .             $4,919,004,960.00                                                                              $4,919,004,960.00
CARMEAN, VANESSA
1809 KEENE
HOUSTON, TX 77009                                   P‐0027010 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARMICHAEL, JANICE R.
4480 ENFIELD DRIVE
GAINESVILLE, GA 30506                               P‐0002324 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARMICHAEL, KELLIE N.
5784 OAKWOOD DR
MARYSVILLE, CA 95901                                P‐0048895 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARMICHAEL, PATRICIA A.
12781 DAVIS WRIGHT CT
HENDERSON, NV 89044                                 P‐0017123 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARMICHAEL, RAMCEE I.
289 WEST IVY STREET
NEW HAVEN, CT 06511                                 P‐0004417 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARMICHAEL, THOMAS W.
1083 N COLLIER BLVD., #429
MARCO ISLAND, FL 34145                              P‐0043492 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARMODY, PAUL J.
456 MOUNTAIN TOP LODGE RD
DAHLONEGA, GA 30533                                 P‐0025759 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARMODY, PAUL J.
456 MOUNTAIN TOP LODGE RD
DAHLONEGA, GA 30533                                 P‐0026475 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARMONA, ANGELICA I.
12815 SW 10 ST
MIAMI, FL 33184                                     P‐0000397 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARMONA, KLARYSA L.
51423 LA PONDEROSA DR
COACHELLA, CA 92236                                 P‐0034232 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARMOUCHE, DARREN DUSTIN
6833 N MISTY COVE AVE.
BOISE, ID 83714                                       2680    11/15/2017      TK Holdings Inc.                              $0.00                                                                                          $0.00
CARNAHAN, DONALD E.
CARNAHAN, KIMBERLY B.
21503 OGDEN COVE DRIVE
CORNELIUS, NC 28031                                 P‐0003551 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARNEGIE, ELAYNE
768 DAVIS AVE
STATEN ISLAND, NY 10310                             P‐0041697 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CARNEIRO DA SILV, JOANA
9206 DALEVIEW CT
SILVER SPRING, MD 20901                             P‐0023043 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
                                                                                         Page 538 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 539 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CARNELL, SHARON I.
354 ALLEN RD
CULLODEN, GA 31016                                   P‐0010511 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARNEVALE, MICHAEL R.
515 17TH AVENUE NE
SAINT PETERSBURG, FL 33704‐4722                      P‐0042818 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARNEVALE, STEPHANIE A.
515 17TH AVENUE NORTHEAST
ST. PETERSBURG, FL 33704                             P‐0043590 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARNEY, DENNIS M.
595 WEST LINDEN STREET
LOUISVILLE, CO 80027                                 P‐0016244 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARNEY, DENNIS M.
595 WEST LINDEN STREET
LOUISVILLE, CO 80027                                 P‐0016250 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARNEY, JEAN‐MARK
704 QUEEN STREET
OLEAN, NY 14760                                      P‐0013431 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARNEY, KRISTI M.
5860 E MICHIGAN ST
INDIANAPOLIS, IN 46219                               P‐0002528 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARNEY, PATRICIA A.
200 FRENCH RD
WEST SENECA, NY 14224                                P‐0013196 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARNEY, RONNIE S.
5735 CONOVER RD
TANEYTOWN, MD 21787‐1213                             P‐0051134 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARNEY, RONNIE S.
5735 CONOVER RD
TANEYTOWN, MD 21787‐1213                             P‐0051135 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARNOSKES, ROSE M.
3068 VOORHES LAKE COURT
LAKE ORION, MI 48360                                 P‐0013466 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARO, CARLOS
2038 CARAWAY STREET
ESCONDIDO, CA 92026                                  P‐0054534 1/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARO, PHYLLIS M.
329 WILLIAMSBURG CT.
NEWPORT NEWS, VA 23606                               P‐0036173 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAROBENE, ROBERT
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                      P‐0043824 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CAROLAN, WILLIAM G.
4725 ALAMO AVE
CLARKSTON, MI 48348                                  P‐0025038 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAROLINE, KIMBERLY
4754 FELLSWOOD DRIVE
STONE MOUNTAIN, GA 30083                             P‐0056007 1/28/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAROLLO, LINDA J.
CAROLLO, JAMES A.
3706 ANTELOPE CT NE
CEDAR RAPIDS, IA 52402‐2335                          P‐0026552 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAROLYN J. RUTH LIVING TRUST
150 LEGENDS DRIVE
DURANGO, CO 81301                                      659     10/26/2017      TK Holdings Inc.                           $500.00                                                                                       $500.00
                                                                                          Page 539 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 540 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
CARON, GREGORY E.
CARON, MELISSA L.
2810 LUMBERJACK DR
COLORADO SPRINGS, CO 80920                           P‐0033135 11/28/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CARON, JAMES M.
7 APPLEWOOD DRIVE
HUDSON, NH 03015                                     P‐0009282 10/30/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CARON, PHILLIP A.
7417 ROYAL TROON DRIVE
FORT WORTH, TX 76179                                 P‐0003495 10/24/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CAROPPO, HEIDI B.
77 OAKDENE AVENUE
CLIFFSIDE PARK, NJ 07010                             P‐0039105 12/12/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CAROTHERS, AARON L.
LANGDON & EMISON, LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0058359 12/12/2018     TK Holdings Inc., et al .                 $15,000,000.00                                                                               $15,000,000.00
CAROTHERS, AARON LEE
LANGDON & EMSION, LLC
PO BOX 220
LEXINGTON, MO 64067                                    5074      12/12/2018      TK Holdings Inc.                       $15,000,000.00                                                                               $15,000,000.00
CAROTHERS, DEVLIN W.
CAROTHERS, MARJORIE R.
15012 SE GLADSTONE ST
PORTLAND, OR 97236                                   P‐0041377 12/17/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CAROTHERS, DEVLIN W.
CAROTHERS, MARJORIE R.
15012 SE GLADSTONE ST
PORTLAND, OR 97236                                   P‐0041379 12/17/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CAROTHERS, GRACIELA
CAROTHERS, ANDREW
14172 ELYSTAN CIRCLE
WESTMINSER, CA 92683                                 P‐0042247 12/19/2017     TK Holdings Inc., et al .                      $1,241.00                                                                                    $1,241.00
CAROTHERS, VERNON L
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0058405 1/15/2020      TK Holdings Inc., et al .                 $15,000,000.00                                                                               $15,000,000.00
CAROTHERS, VERNON L.
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0058410    5/5/2020    TK Holdings Inc., et al .                 $15,000,000.00                                                                               $15,000,000.00
CAROTHERS, VERNON L.
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0058411 5/26/2020      TK Holdings Inc., et al .                 $15,000,000.00                                                                               $15,000,000.00
CARPE, NANCI P.
79 DEVONSHIRE WAY
SAN FRANCISCO, CA 94131‐1020                         P‐0036729 12/5/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CARPE, NANCI P.
79 DEVONSHIRE WAY
SAN FRANCISCO, CA 94131‐1020
                                                     P‐0057517 2/27/2018      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CARPENTER, AMANDA
DUNCAN, NELSON
93 CARNEY RD
BETHEL, VT 05032                                     P‐0004547 10/25/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
                                                                                            Page 540 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 541 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CARPENTER, BARBARA L.
CARPENTER, STEVEN R.
2647 WESTWINDE ST NW
GRAND RAPIDS, MI 49504                              P‐0021457 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, BETTE P.
1322 NAPA COURT
SEVERN, MD 21144                                    P‐0008616 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, CORTRELL L.
229 PEAR BLOSSOM ROAD
STAFFORD, VA 22554                                  P‐0031220 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, DAVID L.
P.O. BOX 503
JAFFREY, NH 03452                                   P‐0028389 11/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, GARY P.
CARPENTER, SUSAN M.
2690 PEACH STREET
PERRY, UT 84302‐4138                                P‐0003547 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, INEZ L.
INEZ LEE CARPENTER
28059 PALM VILLA DR
MENIFEE, CA 92584                                   P‐0040201 12/14/2017     TK Holdings Inc., et al .                   $17,000.00                                                                                   $17,000.00
CARPENTER, JACK B.
9 LINCOLN WAY
BUCKHANNON, WV 26201                                P‐0009298 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, JANET D.
5223 PROVIDENCE RIDGE DR
LIBERTY TWP, OH 45011                               P‐0042233 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, JASON H.
321 OVERVIEW ST
WAYNESBORO, VA 22980                                P‐0006529 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, JENNIFER D.
345 CR 2753
MICO, TX 78056                                      P‐0055866 1/26/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, KAREN L.
6615 ORION AVE
VAN NUYS, CA 91406                                  P‐0018835 11/7/2017      TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
CARPENTER, KELLY J.
387 S THIRD STREET
LEBANON, OR 97355                                   P‐0052753 12/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, KELLY J.
387 S THIRD STREET
LEBANON, OR 97355                                   P‐0053903    1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, MARCELLA
4301 GARY LANE
BATAVIA, OH 45103‐1607                              P‐0021953 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, MEI
5223 PROVIDENCE RIDGE DR.
LIBERTY TWP., OH 45011                                4431      12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CARPENTER, PATRICE M.
10824 NE KENTUCKY COURT
KANSAS CITY, MO 64157                               P‐0014213 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, PATRICK S.
1140 SYRACUSE LANE
DIXON, CA 95620                                     P‐0044808 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 541 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 542 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CARPENTER, PETER D.
CARPENTER, PATRICIA M.
111 SOUTH YOUNG ROAD
PAYSON, AZ 85541                                    P‐0008742 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, R SHELDON
5223 PROCIDENCE RIDGE DRIVE
LIBERTY TOWNSHIP, OH 45011                            4434    12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CARPENTER, REGINA A.
CARPENTER, JAY H.
16003 159TH PL SE
RENTON, WA 98058                                    P‐0015647 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, REGINA A.
CARPENTER, JAY H.
16003 159TH PL SE
RENTON, WA 98058                                    P‐0015651 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, ROBERT M.
620 HALTON ROAD APT 8008
GREENVILLE, SC 29607                                P‐0006477 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, STEPHEN P.
306 NEWMAN CT
STERLING, VA 20164                                  P‐0052714 12/28/2017   TK Holdings Inc., et al .                     $100.00                                                                                       $100.00
CARPENTER, WILLIAM A.
318 DEERPARK WAY
OAKLEY, CA 94561‐3160                               P‐0012212 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, WILLIAM P.
40 MORES CREEK CIRCLE
BOISE, ID 83716‐3026                                P‐0018446 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER, WILLIAM P.
40 MORES CREEK CIRCLE
BOISE, ID 83716‐3026                                P‐0018479 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPENTER/DUNCAN, VICKIE L.
N.
1246 RIVAGE CIRCLE
BRANDON, FL 33511                                   P‐0018328 11/7/2017    TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
CARPER, BETTY A.
136 GATEWAY ST.
WILLS POINT, TX 75169                               P‐0055381 1/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARPER, DAVID L.
CARPER, BETTY A.
136 GATEWAY ST.
WILLS POINT, TX 75169                               P‐0024546 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, AMY M.
174 PARK STREET
MONTCLAIR, NJ 07042                                 P‐0055289 1/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, ANDI B.
P.O. BOX 299
PEBBLE BEACH, CA 93953                              P‐0024494 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, CAROLYN M.
5399 SOUTHAMPTON DR
LAPEER, MI 48446                                    P‐0053114 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, CHARLES M.
404 SHERMAN DRIVE
CARSON, CA 90746                                    P‐0047285 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, CONRAD A.
3152 SLOPING TERR
SNELLVILLE, GA 30078                                P‐0009147 10/30/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
                                                                                         Page 542 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 543 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CARR, DERICK
925 N PARKVIEW PLACE
BATON ROUGE, LA 70815                                3774    11/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CARR, DONALD W.
CARR, DENISE L.
1020 BOYLAN ROAD
BOZEMAN, MT 59715                                  P‐0049304 12/27/2017   TK Holdings Inc., et al .                     $566.00                                                                                       $566.00
CARR, DOROTHY
CARR, DOROTHY
TAKATA AIRBAG INFLATORS
1862 LINWOOD AVENUE
EAST POINT, GA                                     P‐0038138 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, ELIN B.
9323 SOTHERLOCH LAKE DR
SPRING, TX 77379                                   P‐0010591 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, ETHAN J.
86 POLLOCK AVE
PITTSFIELD, MA 01201                               P‐0047116 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, JOSHUA W.
5031 NORTH LINDA LOU AVE
COVINA, CA 91724                                   P‐0027248 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, KAREN A.
1970 FOXWOOD DRIVE
EUREKA, CA 95503                                   P‐0013921 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, KRISTA K
7406 MOSLEY ST
AMARILLO, TX 79119                                   3953    12/11/2017      TK Holdings Inc.                          $4,583.02              $0.00                                                                 $4,583.02
CARR, MICHAEL C.
704 WOODS WAY
MOORE, OK 73160                                    P‐0051417 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, MICHELLE L.
14470 SW 289 ST
HOMESTEAD, FL 33033                                P‐0001330 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, PHILLIP T.
152 MORTON PULLIAM ROAD
ROXBORO, NC 27574                                  P‐0051565 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, PHILLIP T.
152 MORTON PULLIAM ROAD
ROXBORO, NC 27574                                  P‐0051619 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, ROBERT S.
17541 CR 132
LIVE OAK, FL 32060                                 P‐0009676 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, ROBIN
CARR, DOUGLAS
109 COLONIAL CIRCLE
PALATKA, FL 32177                                  P‐0000965 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, STACEY
6940 CAMINO PACHECO
SAN DIEGO, CA 92111                                P‐0051950 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, TAMARRA L.
P.O. BOX 1060
MILWAUKEE, WI 53201                                P‐0053024 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR, TERANN K.
12770 OAK GLEN DR.
CARMEL VALLEY, CA 93924                            P‐0022493 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 543 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 544 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CARR, TINA S.
802 CHARLES ST
RULEVILLE, MS 38771                                  P‐0040094 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRACEDO, CHRISTINA
908 WATERSIDE DRIVE
CELEBRATION, FL 34747                                P‐0002560 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRAGAN, MICHELE L.
1017 RIDGE ST
CHARLOTTESVILLE, PA 22902                            P‐0049590 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRAGHAN, DONALD A.
606 MAPLEWOOD DRIVE
DOUGLASSVILLE, PA 19518‐1213                         P‐0033675 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRANZA, ADOLFO C.
34864 MISSION BLVD APT 166
UNION CITY, CA 94587                                 P‐0040469 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRANZA, ALAZEY Z.
NO ADDRESS PROVIDED
                                                     P‐0057120   2/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRANZA, ISRAEL
CARRANZA, TRINI
1200 GLENWOOD DRIVE
EL CENTRO, CA 92243                                  P‐0053045 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRANZA, JOEL
3526 PEORIA ST.
STEGER, IL 60475                                       1140      11/2/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CARRANZA, MARIE
CARRANZA, MARIE
460 LACABANA BEACH DR
LAS VEGAS, NV 89138                                  P‐0057152 2/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRANZA, MARIE
CARRANZA, MARIE
460 LACABANA BEACH DR
LAS VEGAS, NV 89138                                  P‐0057153 2/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRANZA, MIGUEL A.
1347 REDMOND CIR B8
ROME, GA 30165                                       P‐0026248 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRARA, GIOVANNI
11 E ATHENS AVENUE
APT. 402
ARDMORE, PA 19003                                    P‐0031799 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRARA, JR, EDWARD V.
CARRARA, TINA D.
126 SPRING DRIVE
DILLSBURG, PA 17019                                  P‐0034600 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRASCO, MARISSA D.
28865 PUJOL ST APT 1611
TEMECULA, CA 92590                                   P‐0056481   2/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRASCO, MARTHA S.
114 TRAVIS LN S
PAIGE, TX 78659                                      P‐0036562 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRAWAY, TONI
120 E MILL AVE
CAPITOL HEIGHTS MD 20743                             P‐0038028 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRAWAY, TONI
NO ADDRESS PROVIDED
                                                     P‐0038035 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 544 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 545 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CARRAZZA, MICHAEL A.
421 SAG HARBOR TURNPIKE
EAST HAMPTON, NY 11937                             P‐0007279 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARR‐CARLS, MARSHA D.
103 FLINDELL WAY
FOLSOM, CA 95630                                   P‐0044571 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARREL, ADINA
79 ERNEST ROAD
STANFORDVILLE, NY 12581                            P‐0011500 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARREL, CHRIS A.
CARREL, ANNA
30234 24TH AVE SW
FEDERAL WAY, WA 98023                              P‐0022761 11/11/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
CARRELL, VICKI G.
LOVELASS, DON E.
3626 22ND AVE SE
OLYMPIA, WA 98501                                  P‐0041833 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRELL, VICKI G.
LOVELASS, DON E.
3626 22ND AVE SE
OLYMPIA, WA 98501                                  P‐0051908 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRERA, FANY R.
3223 KINGSMORE DR
KNOXVILLE, TN 37921                                P‐0004613 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRICK, GABRIEL I.
3144 EDEN DRIVE
ABINGDON, MD 21009                                 P‐0045917 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRIER, DONNA
6822 W AVENIDA DEL REY
PEORIA, AZ 85383                                   P‐0009341 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRIGAN, CHRISTOPHER M.
1628 STREAM VALLEY OVERLOOK
SEVERN, MD 21144                                   P‐0046178 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRIGAN, LAUREN
6805 PRINCESS DRIVE
LITTLE ROCK, AR 72205                              P‐0013348 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRIGAN, WILLIAM R.
6480 N WINDFIELD AVE
PARKER, CO 80134‐5924                              P‐0008822 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRIKER, JACOB S.
14812 ENDICOTT DR.
AUSTIN, TX 78728                                   P‐0002196 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRILLO, GLORIA
5179 DUNCAN WAY
SOUTHGATE, CA 90280                                P‐0048829 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRILLO, JANINE J.
6717 E SADDLEBACK DR
ORANGE, CA 92869                                   P‐0049282 12/27/2017   TK Holdings Inc., et al .                     $698.83                                                                                       $698.83
CARRINGER, WENDY W.
169 BUNCH MOUNTAIN RD
ADAIRSVILLE                                        P‐0054556 1/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRINGTON, AMY F.
200 S. WEST ST. APT 8
FAIRMOUNT, IL 61841                                P‐0029126 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 545 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 546 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CARRINGTON, GLORIA JEAN
1205 CULVERHOUSE STREET
LUFKIN, TX 75904                                      2677    11/15/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CARRIZAL, SARA C.
615 E. JOHNSON ST.
MADISON, WI 53703                                   P‐0017499 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRNELSON, JAMES
2747 MCALLISTER STREET
SAN FRANCISCO, CA 94118                               3289    11/24/2017      TK Holdings Inc.                           $500.00                                                                                       $500.00
CARRO, CATHERINE A.
408 MONTGOMERY STREET
OGDENSBURG, NY 13669                                P‐0021929 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, ANDRENA
CARROLL, ANDRENA
1115 W COMMERCIAL ST
P O BOX 313
HASKELL, OK 74436                                   P‐0027173 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, CAITLIN E.
11 LAKEVIEW AVENUE
SLEEPY HOLLOW, NY 10591                             P‐0003538 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, CHARLES O.
CARROLL, BARBARA J.
2608 BONNIE OAKS DR. SW
HUNTSVILLE, AL 35803                                P‐0004427 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, FREDDY D.
3796 S. RAVENNA ROAD
RAVENNA, MI 49451                                   P‐0040541 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, GILBERTINE M.
7406 BULL CREEK ROAD
HOUSTON, TX 77095                                   P‐0003261 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, HEATHER
925 WILSON BLVD.
NASHVILLE, TN 37215                                 P‐0029373 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, JAMUNA S.
5244 REDWOOD ST
SAN DIEGO, CA 92105                                 P‐0048830 12/27/2017   TK Holdings Inc., et al .                     $410.00                                                                                       $410.00
CARROLL, JOHN P.
CARROLL, DIANE L.
N5820 1110TH ST
PRESCOTT, WI 54021                                  P‐0013742 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, JONELLE
8 LOTT PL.
KETTERING, OH 45420                                 P‐0017143 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, KENNETH M.
230 BERKSHIRE BLVD
ALBANY, NY 12203                                    P‐0044792 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, KIMBERLY I.
45 MELODY VALLEY LN
PELL CITY, AL                                       P‐0015885 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, MARY M.
7304 S 29TH LN.
PHOENIX, AZ 85041                                   P‐0040285 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, MICHAEL D.
CARROLL, THERESA G.
1414 HATCHER CRESCENT
ANN ARBOR, MI 48103                                 P‐0037476 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 546 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 547 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CARROLL, MICHAEL T.
NO ADDRESS PROVIDED
                                                   P‐0013301 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, MIKE W.
4719 ROSE
BACLIFF, TX 77518                                  P‐0005550 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, PATRICIA E
819 JACKSON AVENUE
GLENSIDE, PA 19038‐2705                              1075      11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
CARROLL, PHILIP W.
70 COUNTRY ROADS CIRCLE
STOCKBRDGE, GA 30281                               P‐0004434 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, STEVEN M.
CARROLL, CATHERINE M.
4172 DERBY PL
OVIEDO, FL 32765                                   P‐0003198 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, STEVEN M.
CARROLL, CATHERINE M.
4172 DERBY PL
OVIEDO, FL 32765                                   P‐0003203 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLL, TERRY L.
138 LITTLE TOOT LANE
DORCHESTER, SC 29437                               P‐0002045 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARROLLL, MARY A.
6935 OVERLOOK HILL LANE
SUGAR LAND, TX 77479                               P‐0034916 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRON, JOSHUA P.
CARRON, LINDA JO
3791 LANGSTON BLVD
WINTERVILLE, NC 28590                              P‐0023006 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRUTHERS, ROBERT
400 CAPITAL CIR. SE, STE.18207
TALLAHASSEE, FL 32301                                4192      12/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CARRUTHERS, TERRY L.
218 236TH PLACE SW
BOTHELL, WA 98021                                  P‐0022605 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARRY‐ON TRAILER, INC.
ATW LEGAL AND RISK MANAGEMENT
950 I‐30 EAST
MT. PLEASANT, TX 75455                             P‐0044870 12/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSENSE ‐ NEW JERSEY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0047964 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSENSE ‐ NEW JERSEY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056818    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSENSE ‐ PENNSYLVANIA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0047878 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSENSE ‐ PENNSYLVANIA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056816    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 547 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 548 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CARSO, MICHAEL J.
CARSO, DEBORAH A.
101 PINE CREEK DRIVE
VENETIA, PA 15367                                    P‐0024347 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSON, AMANDA L.
19 MAIN ST
RIVERSIDE, RI 02915                                  P‐0041322 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSON, ANESIA C.
NO ADDRESS PROVIDED
                                                     P‐0047610 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSON, ANESIA C.
P.O.BOX 12275
SPRING, TX 77378                                     P‐0047923 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSON, DOREEN
P O BOX 654
HALIFAX, VA 24558                                    P‐0006420 10/27/2017   TK Holdings Inc., et al .                    $1,648.00                                                                                    $1,648.00
CARSON, ELIZABETH A.
1062 MARY COLLIER RD
ATHENS, GA 30607                                     P‐0009426 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSON, ELIZABETH A.
1062 MARY COLLIER RD
ATHENS, GA 30607                                     P‐0009430 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSON, ELIZABETH A.
1062 MARY COLLIER RD
ATHENS, GA 30607                                     P‐0009435 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSON, LAURA
2525 PRESTON RD APT 2112
PLANO, TX 75093                                      P‐0051892 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSON, RICHARD C.
CARSON, STEPHANIE L.
2066 OAK GROVE DRIVE
P.O. BOX 460598
LEEDS, UT 84746                                      P‐0008780 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSON, SCOTT L.
18422 ARAPAHOE CIRCLE
PORT CHARLOTTE, FL 33948                             P‐0033503 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSON, VASHTI M.
STUTSMAN, ADAM L.
2937 N 16TH DR
PHOENIX, AZ 85015                                    P‐0057712 3/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSON, WYLENE
1484 WEST ST 11ST APT #B
POMONA, CA 91766                                       1827     11/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CARSTEN, OPAL E.
405 N. LEAF CIR.
ANAHEIM CA. 9280                                     P‐0050992 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARSTENSON, NOEL C.
CARSTENSON, RUETTE M.
2537 PENDLETON DR.
EL DORADO HILLS, CA 95762                            P‐0019062 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTAGENA, JAIRO C.
146‐38 15 TH AVENUE
WHITESTONE, NY 11357                                 P‐0050796 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTAGENA, JAIRO C.
146‐38 15TH AVENUE
WHITESTONE, NY 11357                                 P‐0050842 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 548 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 549 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
CARTAGENA, PASCUALS S.
POBOX 680
SAINT ROBERT, MO 65584                              P‐0042116 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARTE, AMANDA K.
919 LAKEVIEW DR
ELKVIEW, WV 25071                                   P‐0024919 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARTE, PATRICIA M.
36 BROOKVIEW DR
FREMONT, OH 43420                                   P‐0011880 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARTER, ALEXEI
27 CHERRY SWAMP ROAD
MOODUS, CT 06469                                    P‐0005585 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARTER, ANITA
3916 W. 112TH ST #B
INGLEWOOD, CA 90303‐2604                              1496     11/6/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CARTER, ANN P.
3752 DUNBARTON DR
MOUNTAIN BRK, AL 35223‐2706                         P‐0003013 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARTER, ANNIE O.
RICALLS, JAMES L.
143 EAST PLYMOUTH ST. #1
LONG BEACH, CA 90805                                P‐0052060 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARTER, ANTHONY K.
10108 LITTLE POND DRIVE
OKLAHOMA CITY, OK 73162‐6834                        P‐0014690 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARTER, ARTHUR P.
CARTER, DONNA R.
15 VIA ASALEA
SAN CLEMENTE, CA 92673                              P‐0021801 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARTER, ASHLEY B.
108 VALLEY BROOKE RD
DUNLAP, TN 37327                                    P‐0052289 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARTER, BARRY K.
8596 NC 205 HWY
OAKBORO, NC 28129                                     4698     1/16/2018      TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
CARTER, BERTRAM D.
3131 HAYES RD1916
HOUSTON TX 77082                                    P‐0042831 12/20/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
CARTER, BERTRAM D.
3131 HAYES RD #1916
HOUSTON
                                                    P‐0042845 12/20/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
CARTER, BEVERLY A.
587A SOUTH DOVE ROAD
YARDLEY, PA 19067                                   P‐0049798 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARTER, BRAWNDON C.
2919 S RIDGELEY DR
LOS ANGELES, CA 90016‐3717                          P‐0036971 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARTER, BRENDA J.
355 LINKHAVEN DR
DUNCANVILLE, TX 75137‐4309                          P‐0023101 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CARTER, BRIANNA
2919 S RIDGELEY DR
LOS ANGELES, CA 90016‐3717                          P‐0036970 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 549 of 3871
                                               Case 17-11375-BLS            Doc 4247                  Filed 10/26/20                   Page 550 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CARTER, CATHY L.
142 AURORA WAY
VACAVILLE, CA 95688                                 P‐0013564 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, CATHY L.
142 AURORA WAY
VACAVILLE, CA 95688                                 P‐0058172 8/13/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, CHANEL T.
3693 IROQUIS NW
KENNESAW, GA 30144                                  P‐0004806 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, CHANEL T.
3693 IROQUIS NW
KENNESAW, GA 30144                                  P‐0004812 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, CHARLES
7448 TALLGRASS DR.
TEMPERANCE, MI 48182                                  1200     11/2/2017          TK Holdings Inc.                         $3,500.00                                                                                    $3,500.00
CARTER, CHARLOTTE A.
113 ROLLING HILLS ROAD
JUDSONIA, AR 72081                                  P‐0030176 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, CHRIS
2247 W NOPAL CIR
MESA, AZ 85202                                        749     10/27/2017   Takata Protection Systems Inc.                      $0.00                                                                                        $0.00
CARTER, CHRISTINA M.
42 GLADWIN AVE
CLAWSON, MI 48017                                     2350    11/10/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
CARTER, CLIFTON
1016 PENFIELD DRIVE
BIRMINGHAM, AL 35217                                  512     10/24/2017          TK Holdings Inc.                                                $0.00                                 $0.00                               $0.00
CARTER, COLETTA M.
4917 HIDDEN CREEK PLACE
DECATUR, GA 30035                                   P‐0005267 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, DANCIA
1483 ANDORA DRIVE
ROCK HILL, SC 29732                                 P‐0007073 10/27/2017      TK Holdings Inc., et al .                    $1,200.00                                                                                    $1,200.00
CARTER, DANEESE U.
69 23RD AVENUE
EASTMAN, GA 31023                                   P‐0018747 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, DIANA
12350 DEL AMO BLVD APT 1807
LAKEWOOD, CA 90715                                  P‐0037424 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, FILOMENA
13570 EAST VALLEY TRAIL
REDDING, CA 96003                                   P‐0036343 12/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, FRANK L.
CARTER, LYNDA M.
421 GATLIN DRIVE
GATLINBURG, TN 37738                                P‐0037067 12/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, GERRIT W.
301 E WEBSTER
LOUISVILLE, KS 66547                                P‐0047200 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, GREGORY W.
CARTER, PAMELA J.
7208 ROCHELLE WAY
FAIR OAKS, CA 95628                                 P‐0018963 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, JANIS F.
5323 ABBY GATE AVE
WESTERVILLE, OH 43081                               P‐0002043 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 550 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 551 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CARTER, JAQUAY S.
325 WEST AVE. J‐8 UNIT C
LANCASTER, CA 93534                                 P‐0020299 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, JAQUAY S.
325 WEST AVE. J‐8 UNIT C
LANCASTER, CA 93534                                 P‐0020308 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, JENNIFER L.
CARTER, JOSEPH A.
8850 GLENROSE DR.
ST. LOUIS, MO 63126                                 P‐0017647 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, JILL
20904 ISOLA BELLA CIR.
VENICE, FL 34292                                    P‐0000208 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, JIMMY S.
7807 SCENIC VIEW DR.
KNOXVILLE, TN 37938                                 P‐0026461 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, JOEL A.
126 RIVERVIEW DRIVE
SHEFFIELD, AL 35660                                 P‐0047321 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, JOHNNY
4612 COBBLESTONE CIR.
KNOXVILLE, TN 37938                                 P‐0026923 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, JOHNNY
4612 COBBLE STONE CIR.
KNOXVILLE, TN 37938                                 P‐0027047 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, JOHNNY
4612 COBBLESTONE CIR.
KNOXVILLE, TN 37938                                 P‐0027061 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, JOHNNY
4612 COBBLESTONE CIR.
KNOXVILLE, TN 37938                                 P‐0027286 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, JULIE J.
5936 SHILOH CHURCH ROAD
BAILEY, NC 27807                                    P‐0007630 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, LATWANYA E.
1108 DIGGS AVENUE
FLORENCE, SC 29506                                  P‐0053098 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, LAURENDA
548 NORCROSS WAY
SILVER SPRING
, MD 20904                                          P‐0006289 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, LEAH E.
2471 NATOMA CT SE
SMYRNA, GA 30080                                    P‐0018457 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, LEVON
5040 BATHGATE TER
RICHMOND, VA 23234                                  P‐0023561 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, LOGAN
188 WHEELER ST. S.
SAINT PAUL, MN 55105                                P‐0037219 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, LYNDA M.
CARTER, FRANK L.
421 GATLIN DRIVE
GATLINBURG, TN 37738                                P‐0037056 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 551 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 552 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CARTER, LYNN B.
12635 EARNEST AVENUE
ORLANDO, FL 32837                                    P‐0000566 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, MARTHA J.
21 CEDAR STREET
WENHAM, MA 01984                                     P‐0011678 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, MARTI R.
7807 SCENIC VIEW DR
KNOXVILLE, TN 37938                                  P‐0026521 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, MARTI R.
CARTER, JIMMY S.
7807 SCENIC VIEW DR
KNOXVILLE, TN 37938                                  P‐0026522 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, MARY C.
12423 GLADYS RETREAT CIRCLE
BOWIE, MD 20720                                      P‐0053912   1/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, MARY L.
114 RICH ROAD
ITHACA, NY 14850                                     P‐0012179 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, MARY R.
8008 CREEKSIDE VILLAGE DR.
MECHANICSVILLE, VA 23111                             P‐0045178 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, MEREDITH B.
4216 POWELTON AVE
PHILADELPHIA, PA 19104                               P‐0014156 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, MICHAEL S.
7200 PATTERSON STREET
LANHAM, MD 20706                                     P‐0010299 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, MICKEY A.
200 W. 2ND ST
APT. 1202
RENO, NV 89501                                       P‐0023872 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, MICKEY A.
200 W 2ND ST
APT 1202
RENO, NV 89501                                       P‐0057503 2/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, MILDRED
45‐08 40TH STREET
SUNNYSIDE, NY 11104                                  P‐0052584 12/28/2017   TK Holdings Inc., et al .                    $2,800.00                                                                                    $2,800.00
CARTER, PATRICIA P.
16223 SANDY PATH LN
HOUSTON, TX 77084                                    P‐0011611 11/1/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CARTER, RICHARD R.
3686 TORONTO RD
CAMERON PARK, CA 95682                               P‐0044813 12/22/2017   TK Holdings Inc., et al .                     $519.16                                                                                       $519.16
CARTER, RODNEY P.
9326 PEN HOLLOW ROAD
POUND, VA 24279                                      P‐0001093 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, RUSSELL D.
2004 SAVANNAH ST 204
WASHINGTON, DC 20020                                 P‐0053255 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, SAMANTHA E.
4101 E 20TH ST
JOPLIN, MO 64804                                     P‐0035173 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 552 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 553 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CARTER, STEPHANIE
P.O. BOX 31868
HOUSTON, TX 77231                                    P‐0038280 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, STEPHANIE L.
CARTER, STEPHANIE L.
8214 BOWERS LANE
RICHMOND, VA 23227                                   P‐0057523 2/28/2018    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
CARTER, TAMMY S.
4874 EDGEWOOD DR
HARRISON, MI 48625                                   P‐0013430 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, TERRI L.
1511 E ILLINOIS ST
BELLINGHAM, WA 98226                                 P‐0016032 11/5/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CARTER, TERRI Y.
P.O. BOX 3235
ONTARIO, CA 91761                                    P‐0004571 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, TERRY
5720 RUSTIC TRAIL
HUNTSVILLE, AL 35811                                   1814     11/6/2017      TK Holdings Inc.                         $14,000.00                                                                                   $14,000.00
CARTER, THOMAS E.
CARTER, ASHLEY E.
3649 LIGHT HORSE LOOP
VIRGINIA BEACH, VA 23453                             P‐0009340 10/30/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CARTER, THOMAS S.
1204 N. INDIAN HILL BLVD
CLAREMONT, CA 91711                                  P‐0055958 1/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, TIFFANY
724 WHITE OAK DRIVE
RIDGECREST, CA 93555                                 P‐0033181 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, TONY M.
107 3RD AVE. N.
ST. JAMES, MN 56081                                    1475     11/1/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CARTER, TUNISIA L.
1078 LEYBOURNE CV
LAWRENCEVILLE, GA 30045                              P‐0005184 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, TYSHAWN T.
444 LOCUST CT
ROCKVILLE CENTRE, NY 11570                           P‐0034895 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, VINCENT L.
HECHT, LISA F.
5725 SW WESTPORT CIRCLE
TOPEKA, KS 66614                                     P‐0031978 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER, YVONNE
9320 RICHMOND
KANSAS CITY, MO 64138                                P‐0033276 11/28/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CARTER‐COLE, ANDRIA M.
COLE, CHARLES M.
                                                     P‐0054990 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER‐COLE, ANDRIA M.
COLE, CHARLES D.
5604 ELDERON AVE.
BALTIMORE, MD 21215                                  P‐0055817 1/25/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTER‐HAYES, CHERVEKA A.
2522 NORRIS RD UNIT 4
COLUMBUS, GA 31907                                   P‐0029956 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 553 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 554 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CARTI, LEIGH
33 ROOSEVELT STREET
SOUTH RIVER, NJ 08882                                P‐0005761 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTIER, MATTHEW G.
2443 FAWNLAKE TRL
ORLANDO, FL 32828                                    P‐0009641 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTNER, GRANT
7777 OLD MILL FOREST DRIVE
ROANOKE, VA 24018                                      4904      3/12/2018       TK Holdings Inc.                                                 $0.00                                                                     $0.00
CARTNER, GRANT
7777 OLD MILL FOREST DRIVE
ROANOKE, VA 24018                                    P‐0057663 3/12/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTNER, GRANT A.
7777 OLD MILL FOREST DRIVE
ROANOKE, VA 24018                                    P‐0057664 3/12/2018      TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
CARTWRIGHT, JEANNE M.
1661 LOMACITA TERRACE
EL CAJON, CA 92021                                   P‐0019866 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTWRIGHT, MELODY
713 JEFFERSON STREET
MARTINSVILLE, VA 24112                                 230       10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CARTWRIGHT, RIKKI M.
4737 YORKSHIRE WAY
GRANITE BAY, CA 95746                                P‐0014663 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARTY, PAUL E.
221 BEACH STREET
QUINCY, MA 02170                                     P‐0006635 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARUANA, JOHN T.
12102 CARMELA DR
FENTON, MI 48430                                     P‐0013338 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARUSO, ELIZABETH J.
305 ANGELICA WAY
ALPHARETTA, GA 30022                                 P‐0036968 12/6/2017      TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
CARUSO, JOSEPH L.
305 ANGELICA WAY
ALPHARETTA, GA 30022                                 P‐0036608 12/6/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CARUSO, JOSEPH L.
305 ANGELICA WAY
ALPHARETTA, GA 30022                                 P‐0037019 12/6/2017      TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
CARUSO, JOSEPH L.
305 ANGELICA WAY
ALPHARETTA, GA 30022                                 P‐0037076 12/6/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CARUSO, MARIE
8 GOVERNOR PEABODY RD
BILLIERCA, MA 01821                                  P‐0011381 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARUSO, MICHAEL D.
3020 SPEYBURN
THE COLONY, TX 75‐56                                 P‐0053398 12/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARUSO, MICHAEL L.
379 WEST MARYKNOLL
ROCHESTER HILLS, MI 48309                            P‐0053577    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARUSO, PATRICK
2979 OTIS AVE
BRONX, NY 10465                                      P‐0006842 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 554 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 555 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CARUSO, SANTO J.
9747 OAKWOOD HILLS COURT
NEW PORT RICHEY, FL 34655                          P‐0037012 12/6/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CARUTHERS, TERESA A.
229 RAILROAD AVE
EPHRATA, PA 17522                                  P‐0016413 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARUTHERS, TERRY L.
6102 ARCADIA DRIVE
KNOXVILLE, TN 37920‐6428                           P‐0018244 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARVALHO, CRYSTAL L.
210 STEVENSON STREET
NEW BEDFORD, MA 02745                              P‐0039514 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARVER, CALVIN
4 OLD ORCHARD RD.
MORRISTOWN, NJ 07960                               P‐0035816 12/5/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CARVER, CAROLINE A.
40 VICTORIA CT
OSHKOSH, WI 54902                                  P‐0049709 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARVER, DONNA JEAN
1801 BECKER AV SE #306
WILLMAR, MN 56201                                  P‐0008197 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARVER, FANNIE J.
CARVER, FANNIE J.
CUMBERLAND COUNTY SCHOOL SYST
FANNIE
PARKTON, NC FANNIE                                 P‐0050660 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARVER‐CHENEY, KATHLEEN L.
85 COVERED BRIDGE RD
WARWICK, NY 10990                                  P‐0016556 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARY, ELIZABETH E.
CARY, ROBERT J.
847 LUDWIG DRIVE
GAHANNA, OH 43230                                  P‐0011510 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CARY, THOMAS
4345 87TH AVE SE
MERCER ISLAND, WA 98040                            P‐0026436 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASAL, KATHRYN A.
81 FORRESTAL AVE
STATEN ISLAND, NY 10312                            P‐0037421 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASALI, DIANE L.
CASALI, MICHAEL V.
1804 86TH STREET
DARIEN, IL 60561                                   P‐0024900 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASALI, DIANE L.
CASALI, MICHAEL V.
1804 86TH STREET
DARIEN, IL 60561                                   P‐0024911 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASALI, DIANE L.
CASALI, MICHAEL V.
1804 86TH
DARIEN, IL 60561                                   P‐0025755 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASAMASSA, ROSE MARIE
8167 VINEYARD AVENUE #43
RANCHO CUCAMONGA, CA 91730                         P‐0033199 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 555 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 556 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CASANOVA, CHRISTOPHER D.
ROWE, SANDRA L.
201 S. GREENFIELD RD. #315
MESA, AZ 85206                                      P‐0003579 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASANOVA, GENEVIEVE
6214 ARAGON VILLAGE
SAN ANTONIO, TX 78250                               P‐0043129 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASARINO, LAURIE P.
CASARINO, MARC S.
100 WOODVIEW DRIVE
KENNETT SQUARE, PA 19348                            P‐0008911 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASARINO, MARC S.
CASARINO, LAURIE P.
100 WOODVIEW DRIVE
KENNETT SQUARE, PA 19348                            P‐0008821 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASAS, ANN Y.
CASAS, STEVE R.
2231 E. VIRGINIA RD.
FULLERTON, CA 92831                                 P‐0035749 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASAS, ANNA S.
306 DANUBE AVE APT 1
TAMPA, F 33606                                      P‐0002367 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASAS, DANIELLE C.
9290 RAMONA AVE
MONTCLAIR, CA 91763                                 P‐0057480 2/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASAS, MARK A.
27021 LA PAJA LANE
MISSION VIEJO, CA 92691                             P‐0022184 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASAS, MARK A.
27021 LA PAJA LANE
MISSION VIEJO, CA 92691                             P‐0022189 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASAS, MARK A.
27021 LA PAJA LANE
MISSION VIEJO, CA 92691                             P‐0022194 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASAS, RUBEN C
16767 E. BENWOOD ST.
COVINA, CA 91722                                      1392     11/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CASCANTE, MARIO A.
MAC FOODS, LLC
64 IONIA SW
SUITE 100
GRAND RAPIDS, MI 49503                              P‐0041615 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASCARIO, DOMENIC M.
24178 CANYON LAKE DRIVE NORTH
CANYON LAKE, CA 92587                               P‐0032449 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASCIOLI, EUGENE
30 REGAL PL
HOPEWELL JCT, NY 12533                              P‐0023801 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASCIOLI, EUGENE J.
30 REGAL PL
HOPEWELL JCT, NY 12533                              P‐0023929 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASCIONE, SANDRA L.
60 WOODLAWN DRIVE
CRANSTON, RI 02920                                  P‐0014411 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 556 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 557 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CASE, BARBARA J.
CASE, ALLEN T.
14450 DOVER FOREST DRIVE
ORLANDO, FL 32828                                  P‐0049459 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASE, EVA
391 HUNTINGTON
WAYNE, PA 19087                                    P‐0010149 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASE, MARYALICE B.
CASE, JERRY W.
211 LILLIE ROBYN LANE
BUDA, TX 78610                                     P‐0023297 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASE, ROSWITHA L.
410 MILLS DR.
BENICIA, CA 94510                                  P‐0022256 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASE, STEVEN
2004 ARBOR CIR
BREA, CA 92821                                     P‐0016419 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASELLA, CHRISTINA M.
LUNA, DAVID
2346 WEBSTER STREET
NORTH BELLMORE, NY 11710                           P‐0022253 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASELLA, JANICE D.
1604 HACKBERRY AVENUE
METAIRIE, LA 70001                                 P‐0032557 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASELLA, PETER D.
1604 HACKBERRY AVENUE
METAIRIE, LA 70001                                 P‐0032875 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASERTA, DEBRA C.
227 SW MANATEE SPRINGS WAY
PORT ST LUCIE, FL 34986                            P‐0023616 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASEY, BERNARD N.
2251 K STREET
SAN DIEGO, CA 92102                                  3325    11/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CASEY, BERNARD N.
2251 K STREET
SAN DIEGO, CA 92102                                P‐0031132 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASEY, CAROL L.
528 TOMAHAWK CT
PALMBEACHGARDENS, FL 33410                         P‐0000669 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASEY, CASSANDRA D.
3221 BLANKET FLOWER WAY
LEHI, UT 84043                                     P‐0006063 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASEY, GERALDINE
14907 E ALABAMA PL
AURORA, CO 80012                                   P‐0049350 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASEY, JOSEPH J.
42767 KEILLER TER
ASHBURN, VA 20147                                  P‐0043414 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASEY, KATHRYN R.
215 PIPPIN DRIVE
FALLBROOK, CA                                      P‐0018469 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASEY, KENNETH E.
CASEY, KENNETH
P.O. BOX 516
ELM MOTT, TX 76640                                 P‐0024121 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 557 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 558 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CASEY, LORRAINE A.
507 TERRACE DRIVE
PITTSBURGH, PA 15238                                 P‐0040210 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASEY, MARTIN E.
CASEY, MARIE A.
9005 DAMASCUS HILLS LANE
DAMASCUS, MD 20872                                   P‐0028292 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASEY, QUINN B.
6704 MANCHACA RD
UNIT 35
AUSTIN, TX 78745                                     P‐0053576   1/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASEY, RICHARD G.
2028 W CANNON CV
CORDOVA, TN 38016                                    P‐0013992 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASEY, RICK E.
CASEY, JAMIE L.
5953 DUNBARTON WAY
RALEIGH, NC 27613                                    P‐0031321 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASEY, SHEILA K.
211 PETERSON ROAD
RIVERTON, WY 82501                                   P‐0010088 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASEY, VALERIE A.
2006 PARK ST
HOUSTON, TX 77019                                    P‐0006834 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASEY‐LEININGER, CHARLES F.
4725 N. EDGEWOOD AVE.
CINCINNATI, OH 45232                                 P‐0037807 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASH, EMIKO
9024 CAMINITO VERA
SAN DIEGO, CA 92126                                  P‐0030162 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASH, EMIKO
9024 CAMINITO VERA
SAN DIEGO, CA 92126                                  P‐0030166 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASH, JAMES
CASH, BRITTANY
313 SHARON ST
MINERAL WELLS, WV 26150                              P‐0054408 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASH, JEFFREY L.
LIM, JANET G.
4178 42ND AVE NE
SEATTLE, WA 98105                                    P‐0015747 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASH, JR., JOSEPH T.
218 BENDINGWOOD CIRCLE
TAYLORS, SC 29687                                    P‐0039639 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASH, REGINA
2775 OLIVINE DR
DACULA, GA 30019                                     P‐0051599 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASH, THOMAS M.
325 FORESTSTONE DR
WEST UNION, SC 29696                                 P‐0049167 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASH, TINA
P.O. BOX 2893
WEST MEMPHIS, AR 72303                               P‐0027241 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASH, TINA
P.O. BOX 2893
WEST MEMPHIS, AR 72303                               P‐0027243 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 558 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 559 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CASHEMRE, DAWN A.
2745 ROCHESTER ROAD
CRANBERRY TWP, PA 16066                            P‐0034276 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASHMAN, DONAL P.
1136 W 75TH STREET
INDIANAPOLIS, IN 46260                             P‐0001904 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASHMERE, BRIAN C.
2745 ROCHESTER ROAD
CRANBERRY TWP, PA 16066                            P‐0034254 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASHMORE, KENT S.
1780 CRESTON RD
PASO ROBLES, CA 93446                              P‐0019738 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASILLAS, PRISCELLA
2005 S. RESERVOIR ST
POMONA, CA 91766                                   P‐0054416 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASIMIR, EUSTACE L.
8 INDEPENDENCE WAY #316
FRANKLIN, MA 02038                                 P‐0051333 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASIMIR, RENWICK F.
2456 CHAUNCEY LANE SW
MARIETTA, GA 30064                                 P‐0039165 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASIMIR, RENWICK F.
2456 CHAUNCEY LANE SW
MARIETTA, GA 30064                                 P‐0041109 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASIMIR, RENWICK F.
2456 CHAUNCEY LANE SW
MARIETTA, GA 30064                                 P‐0041116 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASIMIR, RENWICK F.
2456 CHAUNCEY LANE SW
MARIETTA, GA 30064                                 P‐0041160 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASIMIR, RENWICK F.
2456 CHAUNCEY LANE SW
MARIETTA, GA 30064                                 P‐0041161 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASIMIR, RENWICK F.
2456 CHAUNCEY LANE SW
MARIETTA, GA 30064                                 P‐0041165 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASKEI, JEFFERT D.
5867 US HWY 311
SOPHIA, NC 27350                                   P‐0041385 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASKEI, JEFFERY D.
5867 US HWY 11
SOPHIA, NC 27350                                   P‐0041333 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASKEY, LA NETTE L.
CASKEY, JESS F.
6271 QUAIL COURT
THEODORE, AL 36582                                 P‐0003939 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASKIE, JEFFERY D.
5867 US HWY 311
SOPHIA, NC 27350                                   P‐0041335 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASMASS, DARLENE M.
P.O. BOX 860
ELEELE, HI 96705                                   P‐0053043 12/27/2017   TK Holdings Inc., et al .                     $549.30                                                                                       $549.30
CASMASS, JADE A.
P.O. BOX 860
ELEELE, HI 96705                                   P‐0051425 12/27/2017   TK Holdings Inc., et al .                     $180.57                                                                                       $180.57


                                                                                        Page 559 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 560 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CASON, DARLENE R
3302 CLEARVIEW DRIVE
SAN ANGELO, TX 76904‐7358                             1916      11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
CASON, JACINDA G.
CASON, SHANNON J.
1515 FORT STREET #731
LINCOLN PARK, MI 48146                              P‐0048281 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASPER, ELIZABETH M.
CASPER, ELIZABETH
654 KRISTIN CT
NEW LENOX, IL 60451                                 P‐0015224 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASPER, JAMES C
9736 ASCOT DRIVE
OMAHA, NE 68114‐3846                                  1038      10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CASPERSON, APRIL
CASPERSON, ZACHARY
5546 SHAGBARK PLACE
GROVEPORT, OH 43125                                 P‐0007620 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASQUEJO, RANDY J.
CASQUEJO, BRADEN M.
204 BENT OAK LANE
WOODSTOCK, GA 30189‐8120                            P‐0024972 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASS, JAMES V.
8741 SW 192ND ST
CUTLER BAY, FL 33157                                P‐0019954 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASS, MICHAEL P.
3408 FOSTORIA WAY UNIT 411
DANVILLE, CA 94526                                  P‐0053837    1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASS, RAMONA B.
18332 SOLEDAD CANYON ROAD
APT. 6
CANYON COUNTRY, CA 91387                            P‐0047813 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASSANI, JACOB A.
22732 285TH AVE
AKELEY, MN 56433                                    P‐0010224 10/30/2017     TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
CASSATA, SALVATORE
433 VASSAR LANE
DES PLAINES, IL 60016                               P‐0016274 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASSELBERRY, ROBERTA S.
1254 KENDARI TERRACE
NAPLES, FL 34113‐8411                               P‐0026828 11/10/2017     TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
CASSENS, PAUL E.
644 NALANUI ST. UNIT C
HONOLULU, HI 96817                                  P‐0032452 11/27/2017     TK Holdings Inc., et al .                     $429.17                                                                                       $429.17
CASSESE, VINCENT
2105 KINGS COURT
LOCUST GROVE, VA 22508                              P‐0010976 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASSI, ADAM W.
9509 BISHOPSWOOD LN
PERRYSBURG, OH 43551                                P‐0014003 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASSI, SARAH E.
GABLE, CARL
719 SPRING ST.
BETHLEHEM, PA 18018                                 P‐0038638 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 560 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 561 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CASSIDY, JEAN E.
7 HALEY FARM LANE
GROTON, CT 06340                                     P‐0004629 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASSIN, MARGARET M.
35 GARELLA ROAD
BETHEL, CT 06802                                     P‐0009801 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAST, AUDRA L.
CAST, KENNETH L.
36 SEAN MEADOW DRIVE
MORRIS, CT 06763                                     P‐0028480 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTAGNA, JOHN A.
430 NORTHVIEW ROAD
BIRDSBORO, PA 19508                                  P‐0047232 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTAGNA, TINA A.
430 NORTHVIEW ROAD
BIRDSBORO, PA 19508                                  P‐0039767 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTAGNOLA, CLARICE
6755 FOREST GLEN AVE
SOLON, OH 44139                                      P‐0004866 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTANEDA, ALBERT
1251 RIDGEHAVEN DR.
LA HABRA, CA 90631                                   P‐0025467 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTANEDA, CECILE
20109 TRUMBO ROAD
SAN ANTONIO, TX 78264                                P‐0031514 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTANEDA, JOANNE P.
CASTANEDA, LUCIANO J.
3080 BOARDWALK STREET
PLEASANTON, CA 94588                                 P‐0042686 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTANEDA, JUAN C.
14202 PEARL POINTE DRIVE
CALDWELL, ID 83607                                   P‐0004608 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTANEDA, LUCIANO J.
CASTANEDA, JOANNE P.
3080 BOARDWALK ST
PLEASANTON, CA 94588                                 P‐0048787 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTANEDA, LUCIANO J.
CASTANEDA, JOANNE P.
3080 BOARDWALK ST
PLEASANTON, CA 94588                                 P‐0048894 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTANO, MARLENY D.
4810 PREWITT RANCH RD.
KILLEEN, TX 76549                                    P‐0050689 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTEDO‐GARCIA, HANS
7871 SW 127TH DRIVE
MIAMI, FL 33183                                        4736     1/19/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
CASTEEL, KATHY B.
810 OTTWAY ROAD
GREENEVILLE, TN 37745                                P‐0036650 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTELLANO, DAVID
CASTELLANO, CATHERINE
39341 WENTWORTH ST
MURRIETA, CA 92563                                   P‐0042347 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTELLANOS, CLAUDIA
1311 LESLEY COURT
SANTA MARIA, CA 93454                                P‐0028879 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 561 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 562 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
CASTELLANOS, ENRIQUE
3707 AMUR MAPLE DRIVE
BAKERSFIELD, CA 93311                                2684      11/16/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CASTELLANOS, HUGO
1111 ALPINE DR
RICHARDSON, TX 75080                               P‐0033832 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTELLANOS‐PEREZ, NORMA
PO BOX 3451
VISALIA, CA 93278                                    2210      11/9/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
CASTELLI, FRANCES O.
2601 S ARLINGTON AVE
INDEPENDENCE, MO 64052                             P‐0041045 12/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTELLI, SCOTT E.
30 BROADVIEW AVENUE
WARWICK, RI 02889                                  P‐0056953    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTELLUCCI, DAVID
CASTELLUCCI, TERRI
9616 CHESTNUT RIDGE DRIVE
MYRTLE BEACH, SC 29572                             P‐0040351 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTELO, LEE C.
19 S. FRANKLIN CIRCLE
GREENWOOD VILLAG, CO 80121                         P‐0047531 12/22/2017     TK Holdings Inc., et al .                 $3,000,000.00                                                                                $3,000,000.00
CASTELO, LEE CHARLES
WANDA CASTELO
19 S. FRANKLIN CIRCLE
GREENWOOD VILLAGE, CO 80121                          2982      11/20/2017      TK Holdings Inc.                                                  $0.00                                                                     $0.00
CASTELO, LEE CHARLES
WANDA CASTELO
19 S. FRANKLIN CIRCLE
GREENWOOD VILLAGE, CO 80121                          4804       2/5/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
CASTELO, LEE CHARLES
WANDA CASTELO
19 S. FRANKLIN CIRCLE
GREENWOOD VILLAGE, CO 80121                          4813       2/5/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
CASTELOES, JOSEPH
4813 HIGHWAY 268 E
AMBROSE, GA 31512                                    733       10/27/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CASTERLOW, DONNIE G.
P.O. BOX 7634
GREENSBORO, NC 27417                               P‐0002259 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTIGLIONE, MICHELE
1127 E. KALER DR.
PHOENIX, AZ 85020                                  P‐0034615 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTILE TUCKER, LORI A.
616 E. ELM ST.
PIEDMONT, M 63957                                  P‐0040102 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTILLE, CARLTON
54 ROLLING MEADOWS
GOODLETSVILLE, TN 37072                              2090      11/6/2017       TK Holdings Inc.                          $1,000.00                                                                                     $1,000.00
CASTILLO SANTA, JESSIE A.
P.O. BOX 8333
SAN JUAN, PR 00910                                 P‐0037536 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTILLO, ADRIAN L.
4243 W. AVE. J12
LANCASTER, CA 93536                                P‐0023977 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                          Page 562 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 563 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
CASTILLO, ADRIAN L.
4243 W. AVE. J12
LANCASTER, CA 93536                               P‐0024145 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTILLO, ADRIAN L.
4243 W. AVE. J12
LANCASTER, CA 93536                               P‐0024152 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTILLO, BILL O.
CASTILLO, PHILLIS F.
BILL O. CASTILLO
2608 2ND STREET SOUTH
ARLINGTON, VA 22204                               P‐0008247 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTILLO, BILL O.
CASTILLO, PHILLIS F.
BILL O. CASTILLO
2608 2ND STREET SOUTH
ARLINGTON, VA 22204                               P‐0008259 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTILLO, BILL O.
CASTILLO, PHILLIS F.
2608 2ND STREET SOUTH
ARLINGTON, VA 22204                               P‐0008283 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTILLO, CARMEN I.
589 DOLORES STREET
SAN FRANCISCO, CA 94110                           P‐0036434 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTILLO, CHARLIE
1942 WYATT STREET
PENSACOLA, FL 32514                               P‐0000241 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTILLO, DAVID
1817 WESTWOOD DR.
ABILENE, TX 79603                                 P‐0003666 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTILLO, DAVID
1817 WESTWOOD DR.
ABILENE, TX 79603                                 P‐0004810 10/25/2017   TK Holdings Inc., et al .                   $37,000.00                                                                                   $37,000.00
CASTILLO, ELPIDIA
8645 YORKTOWN AVE
LOS ANGELES, CA 90045                             P‐0047797 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTILLO, JAIME J.
P.O. BOX 830013
SAN ANTONIO, TX 78283                             P‐0002672 10/23/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
CASTILLO, JESSICA
CASTILLO, JESSICA M.
100 SW 110 AVE APT 143
MIAMI, FL 33174                                   P‐0001129 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTILLO, JESSICA L.
2928 S. LISBON WAY
AURORA, CO 80013                                  P‐0039554 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTILLO, KIMBERLY A.
4485 KANSAS STREET
UNIT 10
SAN DIEGO, CA 92116                               P‐0055118 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTILLO, LETICIA
55 NORTH FREMONT AVENUE
ALHAMBRA, CA 91801                                P‐0053077 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTILLO, MARGARET
6911 MOUNTAIN CEDAR LN
DALLAS, TX 75236                                  P‐0003954 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                       Page 563 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 564 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
CASTILLO, MEL
13446 LANDFAIR ROAD
SAN DIEGO, CA 92130                                 P‐0000240 10/19/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                    $25,000.00
CASTILLO, MIGUEL A.
11624 GLENWORTH ST.
SANTA FE SPRINGS, CA 90670                          P‐0025368 11/14/2017    TK Holdings Inc., et al .                    $4,500.00                                                                                     $4,500.00
CASTILLO, NELSON
5880 SW 147 COURT
MIAMI, FL 331933013                                 P‐0053196 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTILLO, PALOMA L.
12102 AZUMA HEIGHTS
PEYTON, CO 80831                                    P‐0049265 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTILLO, RICARDO A
8905 144TH STREET
JAMAICA, NY 11435                                     3844      12/4/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CASTILLO, STACY L.
GARCIA JR, ROBERT
592 N. TAILWIND DR
BLANCO, TX 78606                                    P‐0000925 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTILLO, STACY L.
GARCIA JR, ROBERT
592 N. TAILWIND DR
BLANCO, TX 78606                                    P‐0019715 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTILLO, TERESA L.
6262 VERDICT CT
CHESTERFIELD, VA 23832                              P‐0018253 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTILLO, XAVIER
621 MT. VERNON DR.
LAPLACE, LA 70068                                   P‐0057922   5/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTILLO, YANIRA
3006 NW 25TH ST
FORT WORTH, TX 76106                                P‐0002476 10/23/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                    $30,000.00
CASTILLO, YESENIA
BARRON, LUIS
2315 TEAKWOOD DR APT D
ARLINGTON, TX 76014                                 P‐0058199   9/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTILLOW, ROBERT M.
1758 KING PHILLIP DR
KISSIMMEE, FL 34744                                 P‐0020544 11/9/2017     TK Holdings Inc., et al .                    $5,500.00                                                                                     $5,500.00
CASTING, PALOMA L.
12102 AZUMA HEIGHTS
PEYTON, CO 80831                                    P‐0049291 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTLE MARTIN, CYNTHIA A.
MARTIN, JACK C.
110 ROCK HOUSE CIR N
SACRAMENTO, CA 95835                                P‐0034650 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTLEBERRY, AMBER
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0047771 12/22/2017    TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
CASTLEBERRY, JACK D.
2703 W 2ND AVE
PINE BLUFF, AR 71601                                P‐0025818 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTLEBERRY, JASON P.
2542 S QUITMAN ST
DENVER, CO 80219                                    P‐0009694 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                          Page 564 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 565 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
CASTLEBERRY, KAREN
7021 RAYHAN ROAD
PINE BLUFF, AR 71603                               P‐0027746 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTLEBERRY, KAREN
7021 RAYHAN ROAD
PINE BLUFF, AR 71603                               P‐0027858 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTNER, KIRK W.
26159 BURG RD
WARREN, MI 48089                                   P‐0045901 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTNER, MARILYN J.
26159 BURG RD
WARREN, MI 48089                                   P‐0045897 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTO, KATHLEEN A.
1418 NATURE COURT
DAYTON, OH 45440                                   P‐0001141 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTOR, MAGALIE
19501 W. COUNTRY CLUB DR.
#2211
AVENTURA, FL 33180                                 P‐0009405 10/30/2017   TK Holdings Inc., et al .                    $7,000.00                                                                                     $7,000.00
CASTOR, STEPHEN
5005 GAVIOTA AVE.
ENCINO, CA 91436                                   P‐0034700 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTOR, VERONICA
4592 OREGON ST.
SAN DIEGO, CA 92116                                P‐0031983 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTORENA, JAIRO
16638 E BROOKPORT ST
COVINA, CA 91722                                   P‐0015893 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTORENA, PATRICIA D.
586 NORTH FIRST STREET
SUITE 213
SAN JOSE, CA 95112                                 P‐0040230 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTRO, ANTHONY J.
1901 CHANCELLOR RIDGE RD
PRATVILLE, AL 36066                                P‐0046018 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTRO, BENJAMIN M.
16201 S. FIGUEROA ST.
APT.208
GARDENA, CA 90248                                  P‐0040352 12/14/2017   TK Holdings Inc., et al .                  $500,000.00                                                                                   $500,000.00
CASTRO, BENJAMIN M.
16201 S FIGUEROA ST.
APT.208
GARDENA, CA 90248                                  P‐0041825 12/18/2017   TK Holdings Inc., et al .                 $4,000,000.00                                                                                $4,000,000.00
CASTRO, BENJAMIN M.
16201 S FIGUEROA ST.
APT.208
GARDENA, CA 90248                                  P‐0041874 12/18/2017   TK Holdings Inc., et al .                 $4,000,000.00                                                                                $4,000,000.00
CASTRO, DAVID G.
3006 W SAN NICHOLAS ST
TAMPA, FL 33629                                    P‐0000312 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CASTRO, EUGENE
5947 WEDGEWOOD VILLAGE CIRCLE
LAKE WORTH, FL 33463                               P‐0023610 10/30/2017   TK Holdings Inc., et al .                      $471.00                                                                                       $471.00
CASTRO, GEORGE B.
436 LINK DR.
EL PASO, TX 79907                                  P‐0010223 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                        Page 565 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 566 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CASTRO, HECTOR
RAMIREZ, JACKELINE
547 ORION RD
SARATOGA SPRINGS, UT 84045                          P‐0036309 12/5/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
CASTRO, HECTOR
4364 BEECHWOOD CIRCLE
WESTON, FL 33331                                    P‐0052355 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTRO, JENNIFER S.
200 MANVILLE HILL RD C64
CUMBERLAND, RI 02864                                P‐0047922 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTRO, JESSICA
3401 S TOWNER ST
SANTA ANA, CA 92707                                 P‐0021001 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTRO, MARIA I.
19182 W WOODLANDS AVE
BUCKEYE, AZ 85326                                   P‐0014454 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTRO, MARIBEL R.
4515 S. ROCKWELL STREET
APT. 1
CHICAGO, IL 60632                                   P‐0031140 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTRO, MAYRA
33 MADISON AVE
HEMPSTEAD, NY 11550                                 P‐0038857 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTRO, MELINDA
3926 UNIVERSITY DR.
GARLAND, TX 75043                                   P‐0053709   1/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTRO, MICHELLE
1232 RT 27
NORTH BRUNSWICK, NJ 08902                           P‐0034085 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTRO, RAYMOND V.
CASTRO, MARCIA I.
2163 IACOVETTI AVENUE
TULARE, CA 93274                                    P‐0055758 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTRO, RICARDO
GUTIERREZ, VERONICA
RICARDO CASTRO
P.O. BOX 6093
WHITTIER, CA 90609                                  P‐0023803 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTRO, RICHARD E.
CASTRO, ELIZABETH J.
81 WATERWHEEL WAY
SENOIA, GA 30276                                    P‐0006791 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTRO, ROCIO
HONDA
3170 VISTA AVENUE
LEMON GROVE, CA 91945                               P‐0045374 12/23/2017   TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
CASTRO, SCOTT
MOON, JANICE
2730 FULTON ST
SAN FRANCISCO, CA 94118                             P‐0030106 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTRO, TONI M.
1749 LONG DR.
BEAMONT, CA 92223                                   P‐0030610 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTRO, YAMILE
4364 BEECHWOOD CIRCLE
WESTON, FL 33331                                    P‐0052320 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 566 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 567 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CASTRO, YAMILE C.
4364 BEECHWOOD CIRCLE
WESTON, FL 33331                                     P‐0052359 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASTRUITA, MONICA
14330 BUSH AVE.
RIVERSIDE, CA 92508                                  P‐0019839 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASUPANG, SUZANNE L.
8201 EAGLEDANCER AVE
LAS VEGAS, NV 89129                                  P‐0025970 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASUPANG, SUZANNE L.
8201 EAGLEDANCER AVE
LAS VEGAS, NV 89129                                  P‐0032409 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASWELL, ALAN D.
CASWELL, PHYLLIS E.
6909 37TH AVE SW
SEATTLE, WA 98126                                    P‐0033058 11/28/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CASWELL, DIANA P.
CASWELL, BENSON T.
19 CONIFER RDG
CUMB FORESIDE, ME 04110                              P‐0023519 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CASWELL, MICHELE W.
738 LANDOVER CIR., #103
NAPLES, FL 34104                                     P‐0018264 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATALAN, JOSE LUIS
200 ADAMS STREET
BAKERSFIELD, CA 93307‐3702                             2776    11/18/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
CATALANO, BRIAN L.
753 COTTONWOOD COURT
VIRGINIA BEACH, VA 23462                             P‐0009457 10/30/2017   TK Holdings Inc., et al .                   $10,164.92                                                                                   $10,164.92
CATALANO, JOHN
4 SANDBURG DRIVE
MORGANVILLE, NJ 07751                                P‐0035586 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATALANO, JOHN
4 SANDBURG DRIVE
MORGANVILLE, NJ 07751                                P‐0035589 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATALANO, JOHN
4 SANDBURG DRIVE
MORGANVILLE, NJ 07751                                P‐0035646 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATALANO, JOHN
4 SANDBURG DRIVE
MORGANVILLE, NJ 07751                                P‐0035650 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATALANO, NICOLE H.
230 W THATCH PALM CIR
JUPITER, FL 33458                                    P‐0005836 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATALANO, VALERIE
2709 ORANGE TREE DRIVE
EDGEWATER, FL 32141                                  P‐0002137 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATALANO‐HEALEY, VICTORIA A.
5 SACHEM ROAD
BRISTOL, RI 02809‐2807                               P‐0010377 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATALFAMO, ANGELA A.
2512 LA CRISTAL CIR
WEST PALM BEACH, FL 33410                            P‐0021549 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATALINA, CHARLES J.
145 S. 22ND ST.
PITTSBURGH, PA 15203                                 P‐0030377 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 567 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 568 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CATALLO, MARCO A.
3648 PALOS VERDES DRIVE NORTH
PALOS VERDES EST, CA 90274                          P‐0012268 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATALLO, RACHEL
6045 51ST PL S
SEATTLE, WA 98118                                   P‐0032083 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATAPANG, THERESA B.
9824 BARANELLO WAY
ELK GROVE, CA 95757                                 P‐0057905 4/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATAPANO, MICHAEL
20 LINDA DR.
MASSAPEQUA PARK, NY 11762                           P‐0017797 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATAPANO, MICHAEL
20 LINDA DR.
MASSAPEQUA PARK, NY 11762                           P‐0017932 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATAQUET, ELSIE M.
3215 NETHERLAND AVE.
APT. 1E
BRONX, NY 10463                                     P‐0009488 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATE, JIMMY D.
1208 CR 529
BURLESON, TX 76028                                  P‐0010844 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATES, SHARON L.
3906 MISSION DRIVE UNIT 1
JACKSONVILLE, FL 32217                              P‐0049899 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATES, SHARON L.
CATES, SHARON L.
3906 MISSION DR UNIT 1
JACKSONVILLE, FL 32217                              P‐0049998 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATHCART, LAVONDA K.
P.O. BOX 523
508 WEST BUFFALO STREET
HOLLY, CO 81047                                     P‐0013582 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATHERWOOD, STACEY S.
6617 SUMMER COVE DRIVE
RIVERVIEW, FL 33578                                 P‐0002194 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATHEY, FRANK E.
CATHEY, PATRICIA D.
5808 MONTAQUE AVENUE
ROCKVALE, TN 37153                                  P‐0013460 11/2/2017    TK Holdings Inc., et al .                    $5,386.00                                                                                    $5,386.00
CATIGNANI, MARCIANNE H.
3888 W BANCROFT STREET
OTTAWA HILLS, OH 43606                              P‐0041281 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATINO, ELENA
CATINO, TEODORO
TEODORO N. CATINO
16 RANGE ROAD
WILTON, CT 06897                                    P‐0022962 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATINO, TEODORO N.
16 RANGE ROAD
WILTON, CT 06897                                    P‐0022967 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATLIN, SALLY
FILIPPELLI, GABRIEL M.
4916 N PARK AVE
INDIANAPOLIS, IN 46205                              P‐0001311 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 568 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 569 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CATNEY, MATTHEW J.
9725 MORAN RD NE
BAINBRIDGE IS, WA 98110                             P‐0039538 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATON, DUANE E.
12622 JODA LANE EAST
JACKSONVILL, FL 32258                               P‐0001162 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATRAMBONE, GREGORY
LAW OFFICE OF G. CATRAMBONE
10555 W. CERMAK RD.
STE.2
WESTCHESTER, IL 60154                               P‐0011763 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATRAS, THOMAS J.
3643 BLAIR COURT
BLASDELL, NY 14219                                  P‐0029605 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATRON, BRIAN L.
9612 VERONICA DR
CHARLOTTE, NC 28215                                 P‐0037605 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATRON, KENNETH W.
8812 FARM ROAD 2150
CASSVILLE, MO 65625                                 P‐0039873 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATRON, KENNETH W.
8812 FARM ROAD 2150
CASSVILLE, MO 65625                                 P‐0039875 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATRUCH, RICHARD A.
299 FULLER RD.
HERMON, ME 04401                                    P‐0025364 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATT, PAUL E.
ETHEREDGE, LINDA C.
2513 SERENITY WAY
LEBANON, TN 37090‐1561                              P‐0044447 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATTANACH, DEENA
JORGENSON, KRISTINA M.
1007 CHARLENE ST
SAVANNAH, GA 31410                                  P‐0010596 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATTERTON, MARTIN H.
790 STEVENSON RD.
SEVERN, MD 21144                                    P‐0056025 1/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATTO, WILLIAM H.
733 LOWER RD
SOUDERTON, PA 18964                                 P‐0046839 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATTO, WILLIAM H.
733 LOWER RD
SOUDERTON, PA 18964                                 P‐0046844 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATTO, WILLIAM H.
733 LOWER RD
SOUDERTON, PA 18964                                 P‐0046848 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATTOLICA, STEPHEN J.
5990 LONG ACRES COURT
FAIR OAKS, CA 95628                                 P‐0017572 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CATTRON, CYNTHIA I.
22 RICHMOND CT
SAINT CHARLES, MO 63303                             P‐0006437 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 569 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 570 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CAUDILL, BILLY K.
CAUDILL, PATRICIA M.
BILLY K. CAUDILL
36326 CLIFFORD DRIVE
STERLING HEIGHTS, MI 48312                           P‐0011998 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAUDILL, LEE
1851 CABLE ST
SAN DIEGO, CA 92107                                  P‐0050450 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAUDILL, LEE
1851 CABLE ST
SAN DIEGO                                            P‐0050496 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAUDILL, SHIRLEY R.
P.O. BOX 86 RAGLAND WVA 256
                                                     P‐0001047 10/21/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CAUDLE, SHERRY H.
8703 HWY 17 BYP SOUTH
M‐26
SURFSIDE BEACH, SC 29575                             P‐0007600 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAUFFIEL, KRISTIN
7709 CHATFIELD LN.
ELLICOTT CITY, MD 21043                              P‐0054340 1/10/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAULDER, GAI A.
17413 LEBANON ROAD
FORT MYERS, FL 33967                                 P‐0035507 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAULEY, ANNA M.
2843 E WELDON AVE
PHOENIX, AZ 85016                                    P‐0022716 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAULEY, WILLIAM D.
CAULEY, DEBORAH L.
107 ROLLING MEADOW RD.
MADISON, CT 06443                                    P‐0004090 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAULEY, WILLIAM D.
CAULEY, DEBORAH L.
107 ROLLING MEADOW RD
MADISON, CT 06443                                    P‐0004094 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAULFIELD, GARY S.
3350 SEA TURTLE DR
DAYTON, OH 45414‐1738                                P‐0025445 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAULFIELD, JOHN D.
CAULFIELD, PENNY J.
10605 ODYSSY WAY
TAFT, CA 93268                                       P‐0045177 12/22/2017   TK Holdings Inc., et al .                    $3,100.00                                                                                    $3,100.00
CAULFIELD, JOSEPH B.
314 N 3RD AVE
VIRGINIA, MN 55792‐2416                              P‐0020694 11/9/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CAULKINS, LYNN M.
116H CLINTWOOD CT.
ROCHESTER, NY 14620                                  P‐0046777 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAUSEVIC, MIRZA
483 VAN ELLIS RD
UTICA, NY 13502                                      P‐0011001 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAUSEVIC, MIRZA
483 VAN ELLIS RD
UTICA
UTICA, NY 13502                                      P‐0011014 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 570 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 571 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CAUSEY, EZELLA
2636 AVENIDA LOOP
IRVING, TX 75062                                   P‐0045333 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAUSEY, WILLIAM
2636 AVENIDA LOOP
IRVING, TX 75062                                   P‐0045327 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAUSLY, LANICEE
1275 RICHARDS RD
PERRIS, CA 92571                                   P‐0049785 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAUSLY, LANICEE
1275 RICHARDS RD
PERRIS, CA 92571                                   P‐0049838 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAUTHEN, LUCY A.
823 EMBER DRIVE
DURHAM, NS 27703                                   P‐0004548 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAUTION, DEBORAH A.
122 EUPHRATES CIRCLE
PALM BEACH GARDE, FL 33410                         P‐0034792 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAVA, GARY F.
7351 MESA DRIVE
APTOS, CA 95003                                    P‐0043224 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAVADA, JOHN
2226 NW 2ND STREET
CAPE CORAL, FL 33993                               P‐0000152 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAVALIER, JENNIFER
2647 EMERALD LN
YORKVILLE, IL 60560                                P‐0036022 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAVALIER, MATT F.
303 MARIGOLD DRIVE
GREENSBURG, PA 15601                                 2224    11/10/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAVALLARO, ROBERT A.
P.O. BOX 81
WARREN, RI 02885                                   P‐0037965 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAVALLI, BRETT D.
10365 PLANTATION BRIDGE DR
JOHNS CREEK, GA 30022                              P‐0039259 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAVALLO, DANA S.
2811 BROADWAY ROAD
EASTON, PA 18040                                   P‐0010730 10/31/2017   TK Holdings Inc., et al .                   $11,084.73                                                                                   $11,084.73
CAVALUZZI, CHRISTOPHER M.
1515 AIDEN DRIVE
WOODBRIDGE, VA 22191                               P‐0028104 11/18/2017   TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
CAVANAGH, TIMOTHY C.
BAUGHMAN CAVANAG, CYNTHIA J.
1258 MEADOW LARK DRIVE
TITUSVILLE, FL 32780                               P‐0042832 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAVANAUGH, BARBARA E.
21 COLLEGE COURT
LARKSPUR, CA 94939‐1007                            P‐0011966 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAVANAUGH, JAMES E.
8605 LINDERWOOD DRIVE
LAS VEGAS, NV 89134                                P‐0043160 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAVANAUGH, JESSICA E.
5235 STONE BRIDGE WAY
SYKESVILLE, MD 21784                               P‐0010608 10/31/2017   TK Holdings Inc., et al .                    $8,700.00                                                                                    $8,700.00


                                                                                        Page 571 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 572 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CAVANAUGH, THOMAS A.
21 COLLEGE COURT
LARKSPUR, CA 94939                                   P‐0011957 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAVANNA, WYNNE S.
5 MOHICAN AVE.
NORTHBOROUGH, MA 01532                               P‐0025312 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAVARETTA, PETER PAUL
17012 SW SAPRI WAY
PORT SAINT LUCIE, FL 34986                             248     10/19/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CAVAZOS, OLIVIA S.
2037 HORNE RD
CORPUS CHRISTI, TX 78416                             P‐0025077 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAVE, JEFF B.
CAVE, AMBER L.
101 SHARP AVE.
BALLINGER, TX 76821                                  P‐0010381 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAVELL, STEPHANIE L.
264 LEE GARLAND DRIVE
OPELOUSAS, LA 70570                                  P‐0024247 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAVINDER, KRISTINE
16623 CARAVAGGIO LOOP
MONTVERDE, FL 34756                                    2593    11/15/2017      TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
CAWLEY, JACK L.
369 PINE ORCHARD ROAD
CHEPACHET, RI 02814                                  P‐0052744 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAWLEY, LAWRENCE P.
CAWLEY, BONNIE L.
305 CENTER ST
TAYLOR, PA 18517                                     P‐0043879 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAWLEY, STEVEN M.
6337 WELL FLEET DRIVE
COLUMBUS, OH 43231                                   P‐0023367 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAYABYAB, ROJIENOUYE
75 JOEL SCOTT DRIVE
HOLDEN, MA 01520                                     P‐0028483 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAYNAK, ERIC J.
CAYNAK, ROBYN S.
N/A
211 ERVING JACOBS RD.
PORT ANGELES, WA 98362                               P‐0038318 12/10/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
CAYNAK, SUSAN
167 BLACK MOUNTAIN DR
FORT MILL, SC 29708                                  P‐0001507 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAYTON, LYN
10361 E JEROME AVE
MESA, AZ 85209                                       P‐0004453 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAZARES, AMY E.
LINK, DANIEL B.
5411 CROSSVIEW LANE
LAKE IN THE HILL, IL 60156                           P‐0021113 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAZARES, AMY E.
LINK, ERNEST
5411 CROSSVIEW LANE
LAKE IN THE HILL, IL 60156                           P‐0021123 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 572 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 573 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CAZEAUX, AMANDINE M.
2345 BERING DRIVE ‐ APPT 806
HOUSTON, TX 77057                                    P‐0022720 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CAZZARO, ROBERTO
6403 108TH AVE NE
KIRKLAND, WA 98033                                   P‐0019018 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CBS CORPORATION
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                     P‐0052209 12/26/2017    TK Holdings Inc., et al .                  $244,240.00                                                                                  $244,240.00
CD BROOKS INC
WARREN W STEVENS
MOORESTOWN, NJ 08057‐1105                            P‐0030004 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CD BROOKS INC
WARREN W STEVENS
365‐B NEW ALBANY ROAD
MOORESTOWN, NJ 08057‐1105                            P‐0030005 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CD BROOKS INC
WARREN W STEVENS
365‐B NEW ALBANY ROAD
MOORESTOWN, NJ 08057‐1105                            P‐0030195 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CD BROOKS INC
WARREN W. STEVENS
365‐B NEW ALBANY ROAD
MOORESTOWN, NJ 08057‐1105                            P‐0030196 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CD BROOKS INC.
WARREN W STEVENS
365‐B NEW ALBANY ROAD
MOORESTOWN, NJ 08057‐1105                            P‐0030003 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CDW, LLC
ATTN: VIDA KRUG
200 N. MILWAUKEE AVE
VERNON HILLS, IL 60061                                  27       7/12/2017      TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
CEBALLOS, AMANDA
CEBALLOS SILVA, JULIO
4016 RAWLINS DR
COUNCIL BLUFFS, IA 51501                             P‐0033021 11/28/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CEBREROS, SONIA R.
610 SOUTH LARKIN STREET
TULARE, CA 93274                                     P‐0053798   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CECALA, GIOVANNI
66 THORNWOOD LANE
SEWELL, NJ 08080                                     P‐0032180 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CECALA, MARY A.
66 THORNWOOD LANE
SEWELL, NJ 08080                                     P‐0032292 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CECALA, MARY A.
66 THORNWOOD LANE
SEWELL, NJ 08080                                     P‐0032296 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CECE, ANTHONY
24 FAIRWAY AVE
W. LONG BRANCH, NJ 07764                               1624      11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CECE, ROSE M
24 FAIRWAY AVE
WEST LONG BRANCH, NJ 07764                             1274      11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                           Page 573 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 574 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CECERE, HEATHER A.
57 TYNDALE AVENUE
MONROE, NJ 08831                                    P‐0013313 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CECH, LEONARD S
5082 WALNUT HILLS DRIVE
BRIGHTON, MI 48116                                    3084      11/22/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
CEDENO, EMANUEL
10225 WORTHAM BLVD
#2211
HOUSTON, TX                                         P‐0025953 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CEDERBAUM, EUGENE E.
57 PARTRICK ROAD
WESTPORT, CT 06880                                  P‐0045954 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CEDERBAUM, EUGENE E.
57 PARTRICK ROAD
WESTPORT, CT 06880                                  P‐0046008 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CEDERLUND, ANN E.
7029 ROBERTS DRIVE
WOODRIDGE, IL 60517‐1908                            P‐0056200 1/30/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CEDILLO, JERARDO
10924 LOS RIOS DRIVE
FORT WORTH, TX 76179                                P‐0025860 11/15/2017     TK Holdings Inc., et al .                  $250,000.00                                                                                  $250,000.00
CEGLIC, JACK
43 5TH AVE
NEW YORK, NY 10003                                  P‐0057591    3/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CEJA, RAFAEL
6451 CRESTVIEW CIR.
STOCKTON, CA 95219                                  P‐0041233 12/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CELESTAND, LARRY
5706 LOUIS PRIMA DR W
NEW ORLEANS, LA 70128                               P‐0030062 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CELESTAND, LARRY G.
CELESTAND, CLAUDIA C.
5706 LOUIS PRIMA DR W
NEW ORLEANS, LA 70128/                              P‐0030096 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CELESTI, AMY J.
3588 RYDAL LANE
MASON, OH 45040                                     P‐0024250 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CELESTINE, ASHLEY
505 BRUCE DRIVE
LAKE CHARLES, LA 70615                                1235      11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
CELESTINE, BRENDA D.
505 BRUCE DRIVE
505 BRUCE DRIVE
LAKE CHARLES, LA 70615                              P‐0013659 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CELING, EVAN C.
CELING, KRISTIN M.
2593 ROBERT LANE
MONTGOMERY, IL 60538                                P‐0017459 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CELLA, JEFFREY A.
1020 MACUNGIE AVENUE
EMMAUS, PA 18049                                    P‐0014872 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CELLI, MICHELE A.
MICHELE CELLI
5840 W CRAIG RD 120‐239
LAS VEGAS, NV 89130                                 P‐0045667 12/23/2017     TK Holdings Inc., et al .                    $8,757.90                                                                                    $8,757.90
                                                                                           Page 574 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 575 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CELLITTI, DAVID T.
157 N PINE ST
ELMHURST, IL 60126                                   P‐0008711 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CENATIEMPO, BARBARA A.
132 MAPLE DR
DORSEY, IL 62021                                     P‐0038832 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CENDAN, ELGA
6051 SW 110 AVENUE
MIAMI, FL 33173                                      P‐0033656 11/29/2017     TK Holdings Inc., et al .                    $5,500.00                                                                                    $5,500.00
CENSOPRANO, MARIA L.
1221 HYMAN AVENUE
BAY SHORE, NY 11706‐5340                             P‐0045905 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CENSOPRANO, MARIA L.
1211 HYMAN AVENUE
BAY SHORE, NY 11706‐5340                             P‐0045909 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CENSOPRANO, MARIA L.
1221 HYMAN AVENUE
BAY SHORE, NY 11706‐5340                             P‐0045915 12/24/2017     TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
CENSOPRANO, MARIA L.
1221 HYMAN AVENUE
BAY SHORE, NY 11706‐5340                             P‐0058155 7/25/2018      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CENTEIO, MARIA L
9 COREY AVENUE
BROCKTON, MA 02301                                     4077      12/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CENTEIO, MARIA L.
9 COREY AVENUE
BROCKTON, MA 02301                                   P‐0005299 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CENTENO MENDEZ, JOSE R
640 FIRST ST
LOS BANOS, CA 93635                                    1225      11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
CENTOLA, LAWRENCE J.
CENTOLA, AMY
6175 VICKSBURG STREET
NEW ORLEANS, LA 70124                                P‐0012905 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CENTORE, ANTHONY M.
288 STAIRS RD
AMSTERDAM, NY 12010                                  P‐0046495 12/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CENTRAL FLORIDA TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047737 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CENTRAL FLORIDA TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056848    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CENTRAL TRANSPORT, LLC
12225 STEPHENS RD.
WARREN, MI 48089                                       3672      11/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CENTRELLA, HEATHER L.
909 TORRINGFORD WEST ST.
TORRINGTON, CT 06790                                 P‐0051380 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CENTURIONI‐DAWS, AGNES A.
1154 ARDEN ROAD
PASADENA, CA 91106                                   P‐0039224 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 575 of 3871
                                                   Case 17-11375-BLS                 Doc 4247                Filed 10/26/20                   Page 576 of 1950
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                         Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address                   Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                               Amount                                                  Amount
CENTURYLINK COMMUNICATIONS, LLC (F/K/A QWEST COMMUNICATIONS
COMPANY, LLC)
BANKRUPTCY
931 14TH STREET SUITE 900
DENVER, CO 80202                                                126      9/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
CENTURYLINK COMMUNICATIONS, LLC (F/K/A QWEST COMMUNICATIONS
COMPANY, LLC)
BANKRUPTCY
931 14TH STREET SUITE 900
DENVER, CO 80202                                                4837     2/16/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
CERBO, MARK
12 COLUMBIA DRIVE
BERNARDSVILLE, NJ 07924                                         713     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CERBO, MARK
12 COLUMBIA DRIVE
BERNARDSVILLE, NJ 07924                                         750     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CERBO, MARK
12 COLUMBIA DRIVE
BERNARDSVILLE, NJ 07924                                         767     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CERBONE, JOSEPH L.
CERBONE, DIANE C.
3012 VINCENT RD
WEST PALM BEACH, FL 33405                                     P‐0032864 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERDA, DAVID
CERDA, JUDY
281 WRIGHT DRIVE
LAKE IN THE HILL, IL 60156                                    P‐0035217 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERDA, DAVID
281 WRIGHT DRIVE
LAKE IN THE HILL, IL 60156                                    P‐0035222 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERDA, DELIA
418 GARLAND DR.
APT. 235
LAKE JACKSON, TX 77566                                        P‐0001553 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERDA, LUIS
23115 CHERRY AVENUE
LAKE FOREST, CA 92630                                         P‐0026178 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERDA, LUIS
23115 CHERRY AVENUE
LAKE FOREST, CA 92630                                         P‐0054525 1/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERDA, OSKAR A.
7724 S. LEAMINGTON AVENUE
BURBANK, IL 60459                                             P‐0036191 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERDEIROS, BARBARA
67 ST PAULS AVE
STATEN ISLAND, NY 10301                                       P‐0006412 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERDEN, DAVID
4394 LAMAR DR
DOUGLASVILLE, GA 30134                                          1833     11/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CERECERES, JOSE A.
636 HOLLISTER ST
SAN FERNANDO, CA 91340                                        P‐0024445 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERECERES, JOSE A.
636 HOLLISTER ST
SAN FERNANDO, CA 91340                                        P‐0024454 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                                   Page 576 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 577 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CERECERES, JOSE A.
636 HOLLISTER ST
SAN FERNANDO, CA 91340                                P‐0024513 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERES, CICI
NO ADDRESS PROVIDED
                                                      P‐0047455 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CEREZO, WENCESLAO FLORES
10723 NORMAN AVE
FAIRFAX, VA 22030                                       788     10/28/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CERKAS, YVONNE M.
1025 SOUTH 23RD STREET
MANITWOC, WI 54220                                    P‐0027748 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERNIUS, MINDAUGAS
NO ADDRESS PROVIDED
                                                      P‐0045625 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERRATO, FREDERICK J.
293 FAIRVIEW AVE
CEDAR GROVE, NJ 07009                                 P‐0008819 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERRITOS, SAMUEL
141 LEES AVENUE
TEANECK, NJ 07666                                     P‐0050225 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERRITOS, SAMUEL
141 LEES AVENUE
TEANECK, NJ 07666                                     P‐0050832 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERVANTES SOTO, EDUARDO
1600 W MEMORY LN
UNIT 216
SANTA ANA, CA 92706                                   P‐0048871 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERVANTES, ALVARO
3255 GATEWAY ST APT 111
SPRINGFIELD, OR 97477                                 P‐0007929 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERVANTES, CHARITY B.
667 S. DETROIT ST. APT. 109
LOS ANGELES, CA 90036                                 P‐0010931 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERVANTES, EDUARDO
1600 W MEMORY LN
UNIT 216
SANTA ANA, CA 92706                                   P‐0048882 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERVANTES, LURDES
CERVANTES, JOSE
779 S LASSEN CT
ANAHEIM, CA 82804                                     P‐0029229 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CERVANTES, MARIO
C/O PETER PRIETO, ESQ.,
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043612 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CERVONE, TERRI A.
215‐27 23 RD 2FL
BAYSIDE, NY                                           P‐0017519 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CESPEDES, LUIS M.
P.O. BOX 3365
PALM DESERT, CA 92261                                 P‐0055256 1/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CESSNA, GABRIEL A.
87 PARDEE AVENUE
JAMESTOWN, NY 14701                                   P‐0032628 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 577 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 578 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                    Amount
CESTERO, EMANUEL
1005 LOUCKS PLACE
YORK, PA 17404                                    P‐0054922 1/16/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CETHOUTE, KEYNA
CETHOUTE, KEYNA
12027 171ST STREET
JAMAICA, NY 11434                                 P‐0057295 2/15/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CETOUTE, VERON
4262 KING JAMES COURT
SNELLVILLE, GA 30039                              P‐0006364 10/27/2017   TK Holdings Inc., et al .                    $15,000.00                                                                                    $15,000.00
CETRULLO, ADRIANA
P.O. BOX 1312
MEDFORD, NJ 08055‐6312                            P‐0044390 12/22/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CEVA LOGISTICS
ATTN: KATHERIN MOORE‐DEVOE
15350 VICKERY DRIVE
HOUSTON, TX 77032                                    79      8/15/2017      TK Holdings Inc.                               $0.00                                                                                         $0.00
CFP MOTORS L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058126 6/20/2018    TK Holdings Inc., et al .                  $2,510,560.00                                                                                $2,510,560.00
CFP MOTORS LLC D/B/A COURTESY
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052427 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CH MOTORS LLC D/B/A COGGIN HO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052663 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CH MOTOS LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058127 6/20/2018    TK Holdings Inc., et al .                 $14,881,600.00                                                                               $14,881,600.00
CHA, HO KWANG
1262 EUCLID AVE SE
CLEVELAND, TN 37311                               P‐0007615 10/28/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHABAREK, PAUL
CHABAREK, DIANE M.
7435 NW 75TH DR
PARKLAND, FL 33067‐3904                           P‐0051729 12/27/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHABAREK, PAUL
CHABAREK, DIANE M.
7435 NW 75TH DR
PARKLAND, FL 33067‐3904                           P‐0051773 12/27/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHABARRIA, ALICE M.
5169 W. 88TH PLACE
OAK LAWN, IL 60453                                P‐0021603 11/10/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHABASSOL, CHRISTIE L.
5419 KEEPORT DRIVE, #3
PITTSBURGH, PA 15236                              P‐0007634 10/28/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHABINAK, SARAH E.
8618 SOUTH COUNTRY CLUB ROAD
PERKINS, OK 74059                                 P‐0034116 11/30/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHABOT, LOUIS G.
517 N MAPLE ST
EPHRATA, PA 17522                                 P‐0028929 11/20/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
                                                                                       Page 578 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 579 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHACKO, SANDRA
26458 ALDERTREE COURT
MORENO VALLEY, CA 92555                              P‐0034762 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHACON, MARIE A.
CHACON, PETE J.
1105 HAAGLUND DR 23
MISSOULA, MT 59802                                   P‐0042204 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHACON, SCOTT H.
48 GLEN SUMMER ROAD
PASADENA, CA 91105                                   P‐0013288 11/2/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
CHADMAN, JOHN D.
CHADMAN, THURLINE J.
151 ELM RD
BLACKSBURG, SC 29702                                 P‐0033142 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHADWELL, JAMES C.
2504 HIGH POINTE BLVD.
MCKINNEY, TX 75071                                   P‐0049946 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHADWICK, A KRISTIN S.
5437 THREE NOTCH RD
LOUISA, VA 23093                                     P‐0017095 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHADWICK, CLAIRE S.
12415 MORNING CREEK LANE
CHARLOTTE, NC 28214                                  P‐0039694 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHADWICK, CLAIRE S.
CHADWICK, JAMES E.
12415 MORNING CREEK LN
CHARLOTTE, NC 28214                                  P‐0039722 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHADWICK, EVELYN
6301 ARDSLEY SQUARE
APT 101J
VIRGINIA BEACH, VA 23464                             P‐0021455 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHADWICK, JOHN R.
JOHN CHADWICK
111 HI LINE DR W
INGRAM, TX 78025                                     P‐0051127 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAE, BOK J.
27811 PERALES
MISSION VIEJO, CA 92692                              P‐0032012 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAE, MOAE
31 FOXHURST RD
DIX HILLS, NY 11746                                  P‐0011787 11/1/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CHAE, SHARLENE
801 S. KING ST. APT 3410
HONOLULU, HI 96813                                     4350    12/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHAE‐ZERRUDO, LUDIA F.
1325 MEADOW LN
DUARTE, CA 91010                                     P‐0048025 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAFETZ, ERIC S.
CHAFETZ, SORAYA E.
120 ELIZABETH AVENUE
WESTFIELD, NJ 07090                                  P‐0036734 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAFFIN, EMILY J.
606 E SANTA ANITA AVE UNIT D
BURBANK, CA 91501                                    P‐0018110 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 579 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 580 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CHAFFIN, KRISTIN L.
24W660 OHIO STREET
NAPERVILLE, IL 60540                                P‐0034479 12/1/2017      TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
CHAGOLLA, LUIS A.
4126 OLCOTT AVE.
EAST CHICAGO, IN 46312‐2542                         P‐0012482 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAI, SHUN‐TIE
6522 152ND AVE SE
BELLEVUE, WA 98006                                  P‐0016994 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAIDEZ, ALMA R.
CHASE BANK
4201 LEGACY CT
SALIDA, CA 95368                                    P‐0032495 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAIKIN, DANIEL
1616 WHITEHALL DRIVE
LONGMONT, CO 80504                                  P‐0007882 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAING, CHOI K.
5221 BENNETTS PASTURE ROAD
SUFFOLK, VA 23435                                   P‐0056689    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAING, ROBERT J.
5221 BENNETTS PASTURE ROAD
SUFFOLK, VA 23435                                   P‐0056764    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAING, YOK K.
5221 BENNETTS PASTURE ROAD
SUFFOLK, VA 23435                                   P‐0056691    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAISSON, JOSEPH P.
CHAISSON, JOSEPH
P.O. BOX 145
WEST LEYDEN, NY 13489                               P‐0049472 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAITOVSKY, AVI‐GIL
279 FRANCES STREET
TEANECK, NJ 07666                                   P‐0003997 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAKA, RILLA M.
2004 WOODS COVE
ROUND ROCK, TX 78681                                P‐0047619 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAKRAPANI, VINEETHA
2428 WHEAT MEADOW CIRCLE
HERNDON, VA                                         P‐0045967 12/24/2017     TK Holdings Inc., et al .                    $3,100.00                                                                                    $3,100.00
CHALEFF, DANIEL R.
6997 SALE AVE
WEST HILLS, CA 91307                                P‐0035363 12/1/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CHALENSKI, ARTHUR A.
7306 DOGWOOD LANE
MANLIUS, NY 13104                                   P‐0015645 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHALENSKI, ARTHUR A.
7306 DOGWOOD LANE
MANLIUS, NY 13104                                   P‐0015655 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHALKER & CHALKER, P.C.
3550 GEORGE BUSBEE PKWY. SUITE 100
KENNESAW, GA 30144                                    668       10/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHALKER, RANDOLPH N.
9158 E 35TH PL
DENVER, CO 80238                                    P‐0009239 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                           Page 580 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 581 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHALLIS, RAYMOND
CHALLIS, JOYCE D.
10 THE FAIRWAY
WOODSTOCK, GA 30188                                  P‐0015158 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHALLIS, RAYMOND
10 THE FAIRWAY
WOODSTOCK, GA 30188                                  P‐0015220 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHALLIS‐WIESEMAN, RUTH ANN
1105 ARBOR CIR
LINDENHURST, IL 60046                                P‐0025431 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAM, ANNIE
334 DUNSMUIR TERRACE
UNIT 2
SUNNYVALE, CA 94085                                  P‐0048764 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERLAIN, BENJAMIN A.
2834 DEERHAVEN DR
CINCINNATI, OH 45244                                 P‐0035593 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERLAIN, BRYANT K.
6662 DECATUR ST
OMAHA, NE 68104                                      P‐0040139 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERLAIN, CAROL M.
CONROY, MICHAEL G.
96 SCRUTON ROAD
FARMINGTON, NH 03835                                 P‐0039458 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERLAIN, CONSTANCE A.
CHAMBERLAIN, JOANNE
517 E 77TH STREET
4E
NEW YORK, NY 10075                                   P‐0053606   1/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERLAIN, DAVID L.
432 5TH STREET
WOOD RIVER, IL 62095                                 P‐0007123 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERLAIN, PATRICIA
6339 N 115TH AVENUE CIR
OMAHA, NE 68164                                      P‐0012903 11/2/2017    TK Holdings Inc., et al .                     $118.00                                                                                       $118.00
CHAMBERLAIN, TAMULA D.
200 MARLIN CT
MADISON, TN 37115‐7604                               P‐0012396 11/1/2017    TK Holdings Inc., et al .                   $37,000.00                                                                                   $37,000.00
CHAMBERLAIN, TAMULA D.
200 MARLIN CT
MADISON, TN 37115                                    P‐0012410 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERLAIN, TAMULA D.
BRODIE, QUAN
200 MARLIN CT
MADISON, TN 37115‐7604                               P‐0057620   3/6/2018   TK Holdings Inc., et al .                   $18,844.00                                                                                   $18,844.00
CHAMBERLAND, ROBERT J.
223 MOSSY RIDGE
GREENVILLE, WEST VIRGINIA 249
                                                     P‐0002136 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, AIESHA S.
43315 DONLEY DR
STERLING HEIGHTS, MI 48314                           P‐0019862 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, BARBARA R.
419 E BUTLER RD
UNIT 1
MAULDIN, SC 29662                                    P‐0021126 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 581 of 3871
                                                 Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 582 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
CHAMBERS, BECKY P.
2302 MILLFORD LN W
JACKSONVILLE, FL 32246                                P‐0010112 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, C.
NO ADDRESS PROVIDED
                                                      P‐0048308 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, CAMILLE
12 DREW DR
EASTPORT, NY 11941                                      3952      12/10/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHAMBERS, CECIL J.
10620 TRADE ROAD
N CHESTERFIELD, VA 23236                              P‐0036742 12/5/2017      TK Holdings Inc., et al .                  $210,000.00                                                                                  $210,000.00
CHAMBERS, DAVID A.
CHAMBERS, DONNA H.
19715 REDROOT DR.
HOUSTON, TX 77084                                     P‐0006229 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, DENISE M.
905 ROSS ST ‐ C14
RAHWAY, NJ 07065                                      P‐0031466 11/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, EARL E.
MEZA, MEGAN G.
14 HADASSAH LANE
RIPLEY, WV 25271                                      P‐0037684 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, IRENE
10 BLOOMFIELD AVE
SOMERSET, NJ 08873                                    P‐0053871    1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, LISA C.
4655 HWY 86 N
HAZEN, AR 72064                                       P‐0020126 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, PETER B.
CHAMBERS, ALISON R.
406 ROCK HOLLY ROAD
CHARLESTON, WV 25314‐1536                             P‐0001369 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, RANDALL L.
301 PALM BLVD.N.
NICEVILLE, FL 32578                                   P‐0004521 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, RICHARD J.
75 HAVASU RD
ORONO, ME 04473‐3211                                  P‐0004580 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, STEVEN A.
CHAMBERS, SANDRA D.
523 PINE VIEW CIRCLE
MONTGOMERY, TX 77356                                  P‐0010364 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, STEVEN A.
523 PINE VIEW CIRCLE
MONTGOMERY, TX 77356                                  P‐0010477 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, TAMMIE L.
33499 ROAD 600
BOX 414
RAYMOND, CA 93653                                     P‐0016442 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBERS, THOMAS D.
1124 HARVARD RD
WALDORF, MD 20602                                     P‐0054996 1/17/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                             Page 582 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 583 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHAMBERS, TIMOTHY D.
2250 NORTH DRUID HILLS RD, NE
SUITE 243
ATLANTA, GA 30329                                    P‐0046817 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBLEE, BRENT M.
79 MELROSE DR
MISSION VIEJO, CA 92692                              P‐0040067 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBLEE, SHERRI L.
79 MELROSE DR
MISSION VIEJO, CA 92692                              P‐0040072 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBLEE, TAMMY D.
811 WILD WILLOW ROAD,
GREENVILLE, MS 38701                                 P‐0014042 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMBLISS, HAROLD L.
CHAMBLISS, ASHLEY H.
621 MILL CREEK PKWY
CHESAPEAKE 23323                                     P‐0031403 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMPINE, RUSSELL E.
CHAMPINE, SUSAN C.
193 PEACH TREE DRIVE
CAPE FAIR, MO 65624                                  P‐0015099 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMPION, BARRY F.
14 BENNINGTON DR NW
ROME, GA 30165                                       P‐0005445 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMPION, CHAUNCEY R.
4306 8TH AVENUE
LOS ANGELES, CA 90008                                P‐0031848 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMPION, CHLOE R.
200 CENTENIAL AVENUE
ENNIS, TX 75119                                      P‐0056508   2/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMPION, KASHA
200 CENTENIAL AVE
ENNIS, TX 75119                                      P‐0056505   2/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMPION, MELINDA L.
SIMMS, MARK
100 N HINCHMAN AVE
HADDONFIELD, NJ 08033                                P‐0032563 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMPION, MELINDA L.
SIMMS, MARK
100 N HINCHMAN AVE
HADDONFIELD, NJ 08033                                P‐0032868 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMPION, SCOTT P.
8605 HALLWOOD DRIVE
MONTGOMERY, AL 36117                                 P‐0042921 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMPION, STEVEN C.
578 NE 20TH STREET
APT. 7
WILTON MANORS, FL 33305                              P‐0009517 10/30/2017   TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
CHAMPLIN, CINDA V.
1792 E PHILLIPS AVE
LITTLETON, CO 80122                                  P‐0004331 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMPLIN, CINDA V.
1792 E PHILLIPS AVE
LITTLETON, CO 80122                                  P‐0004339 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 583 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 584 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CHAMPLIN, WAYNE A.
1792 E PHILLIPS AVE
CENTENNIAL, CO 80122                               P‐0004365 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAMPOUX, LISA M.
19024 N 37TH STREET
PHOENIX, AZ 85050                                  P‐0050371 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, ALAN N.
4711 AVENUE C
TORRANCE, CA 90505                                 P‐0041525 12/17/2017   TK Holdings Inc., et al .                    $1,540.00                                                                                    $1,540.00
CHAN, BERNARD Y.
2845 HOLLAND ST
SAN MATEO, CA 94403                                P‐0045611 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, BRENDA Y
1673 E BRANDON LANE
FRESNO, CA 93720                                     1879     11/9/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHAN, BRENDA Y.
1673 E BRANDON LN
FRESNO, CA 93720                                   P‐0020496 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, CHILE F.
7443 WASHINGTON ST., #303
FOREST PARK, IL 60130                              P‐0007177 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, CHRISTINA
336 WEST SAXON AVE
SAN GABRIEL, CA 91776                              P‐0036776 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, CHUNG
20465 E. WALNUT DRIVE NORTH
CITY OF INDUSTRY, CA 91789                           4246    12/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHAN, CHUNG
20465 EAST WALNUT DRIVE NORTH
CITY OF INDUSTRY, CA 91789                           4315    12/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHAN, DAMOND C.
2316 ROLLINGWOOD DRIVE
SAN BRUNO, CA 94066                                P‐0031292 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, DOROTHY
629 BLOSSOM HILL ROAD
LOS GATOS, CA 95032                                P‐0041640 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, ELIZABETH Y.
1462 PASEO DE ORO
PACIFIC PALISADE, CA 90272                         P‐0051470 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, HIU NING
301 MERIDIAN DRIVE
REDWOOD CITY, CA 94065                             P‐0015860 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, JIMMY C.
2744 MARION STREET
BELLMORE, NY 11710                                 P‐0033268 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, JOHN
350 FORT HILL RD
SCARSDALE, NY 10583                                P‐0026615 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, JOHN
12115 TREEWELL GLN
SAN ANTONIO, TX 78249                              P‐0055073 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, JOHN K.
12115 TREEWELL GLN
SAN ANTONIO, TX 78249                              P‐0055074 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 584 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 585 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHAN, JOSEPH
49 CLIVE HILLS RD.
EDISON, NJ 08820                                    P‐0010726 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, JUN
2601 GREAT ARBOR WAY
UNION CITY, CA 94587                                P‐0036865 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, JUSTIN H.
162 SLOCUM CRESCENT
FOREST HILLS, NY 11375                              P‐0003622 10/24/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CHAN, KWAI
6 LAMPLIGHTER VILLAGE DR
PINEHURST, NC 28374                                 P‐0043387 12/20/2017   TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
CHAN, KWAI
6 LAMPLIGHTER VILLAGE DR
PINEHURST, NC 28374                                 P‐0043432 12/21/2017   TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
CHAN, LEON
9534 VELVET LEAF CIR.
SAN RAMON, CA 94582                                 P‐0032593 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, LOUIS Y.
21440 MILLARD LANE
CUPERTINO, CA 95014                                 P‐0034345 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, MAYKAN E.
106 HALF MOON CIR.
APT F3
HYPOLUXO, FL 33462                                  P‐0001587 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, PEGGY
2226 SALEROSO DRIVE
ROWLAND HEIGHTS, CA 91748‐4175                        4525    12/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHAN, POCHUN
CHANG, MEITING
1022 GRAPE AVENUE
SUNNYVALE, CA 94087                                 P‐0017534 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, POCHUN
CHANG, MEITING
1022 GRAPE AVENUE
SUNNYVALE, CA 94087                                 P‐0017538 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, RAYMOND
2859 LOYOLA DRIVE
RICHMOND, CA 94806                                  P‐0048951 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, RONALD L.
CHAN, FARA P.
992 CASTLE HILL ROAD
REDWOOD CITY, CA 94061                              P‐0031763 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, RONALD P.
22 AMETHYST WAY
SAN FRANCISCO, CA 94131                             P‐0017952 11/6/2017    TK Holdings Inc., et al .                     $800.00                                                                                       $800.00
CHAN, STEPHANIE C.
1809 FENWICKE COURT
HUNTINGTOWN, MD 20639                               P‐0011518 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, STEVEN
CHAN, YESENIA
20 LA SORDINA
RNC STA MARGARIT, CA 92688                          P‐0048774 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, TRACY
P.O. BOX 2623
CUPERTINO, CA 95015                                 P‐0049227 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 585 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 586 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHAN, WAYNE Y.
1809 FENWICKE COURT
HUNTINGTOWN, MD 20639                               P‐0011513 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, WILLIAM T.
4801 WOOD VALLEY DRIVE
RALEIGH, NC 27613                                   P‐0009496 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAN, YESENIA
CHAN, STEVEN
20 LA SORDINA
RNC STA MARGARIT, CA 92688                          P‐0048558 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANCE, MARQUIS A.
2917 CEDAR CREEK RD
APT 15
GREENVILLE, NC 27834                                P‐0046146 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAND, JOHN
19640 W BRUCES PL
SANTA CLARITA, CA 91351                             P‐0054275   1/9/2018   TK Holdings Inc., et al .                    $6,500.00                                                                                    $6,500.00
CHANDE, KALPESH C.
498 LAUREL RUN PLACE
SUGAR HILL, GA 30518                                P‐0004637 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, ANGEL T.
4709 W CONGRESS STREET
MILWAUKEE, WI 53218                                 P‐0012615 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, BARBARA J.
16417 FIRETHORNE RD.
HIDDEN VALLEY LA, CA 95467                          P‐0016701 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, CHARLOTTE A.
6828 GLENWOOD CT
GLENWOOD, MD 20769                                  P‐0056071 1/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, EDNA J.
3780 ELLISTON RD
MEMPHIS, TN 38111                                   P‐0025377 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, KAREN
140 VAN GOGH WAY
ROYAL PALM BEACH                                    P‐0008086 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, KENNETH B.
8839 FERNBROOK
SAN ANTONIO, TX 78250‐6031                          P‐0040203 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, KIMBERLY
2520 HILLSIDE AVE
INDIANAPOLIS, IN 46218                              P‐0049586 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, LARRY W.
4524 MORNING WIND PLACE
FORT WAYNE, IN 46804                                P‐0014019 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, MARK
140 VAN GOGH WAY
ROYAL PALM BEACH                                    P‐0008087 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, MATTHEW D.
3116 CABO VILLANO DR.
SIERRA VISTA, AZ 85650                              P‐0025024 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, MONICA
CHANDLER, JASON
102 VILLA WAY
YORKTOWN, VA 23693                                  P‐0053514   1/1/2018   TK Holdings Inc., et al .                     $250.00                                                                                       $250.00



                                                                                         Page 586 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 587 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CHANDLER, NOLA F.
3766 JACKSON AVE
TYLER
, TX 75705                                         P‐0005719 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, ROGER
CHANDLER, CINDY
1440 STONEYKIRK RD
PELHAM, AL 35124                                   P‐0008620 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, SARAH
3000 W MASTER ST APT 402
PHILADELPHIA, PA 19121                             P‐0020557 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, SHERYL S.
CHANDLER, LEO A.
3766 E VILLA CASSANDRA WAY
CAVE CREEK, AZ 85331                               P‐0016520 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, STEPHEN J.
7250 S. CHAMPLAIN AVE
CHICAGO, IL 60619                                  P‐0033713 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDLER, THERESA W.
509 MAYHEW STREET
WEST POINT, MS 39773                               P‐0032511 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDONNET, GRACE
1831 THIRD STREET
NEW ORLEANS, LA 70113                              P‐0055524 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDRA, AJOY
110 CIRCLE DR
SANTA FE, NM 87501                                 P‐0025348 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDRA, AVDHESH
663 WHITE OAK LN
BARTLETT, IL 60103                                 P‐0046157 12/24/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
CHANDRA, AVDHESH
MISHRA, EKTA
663 WHITE OAK LN
BARTLETT, IL 60103                                 P‐0056408   2/2/2018   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CHANDRAKUMAR, CHANDERDEO
105‐53 87TH STREET
OZONE PARK, NY 11417                               P‐0027297 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDRASEKHAR, RAJENDRAPRA K.
4429 NORTHAVEN CT
LILBURN, GA 30047                                  P‐0003615 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANDRASEKHARAN, MANJUSHA
VADAKKE KOOLAKAT, VASUDEVAN
11012 NORTHSEAL SQ
CUPERTINO, CA 95014                                P‐0016828 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANEY, DAVID Q.
1810 SAN LORENZO AVE
BERKELEY CA. 94707
BERKELEY, CA 94707                                 P‐0038470 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANEY, DORIS A.
300 HUNTERSVILLE‐CONCORD RD.
APT. C
HUNTERSVILLE, NC 28078                             P‐0056959   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANEY, JACK H.
21 CHELSEA DR
HORSEHEADS, NY 14845                               P‐0030322 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 587 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 588 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHANEY, JAMES P.
CHANEY, KYM E.
8818 E 135TH STREET
BIXBY, OK 74008‐                                    P‐0007636 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANEY, JEANNETTE M.
CHANEY, RAYMOND C.
20449 SUSSEX HWY.
BRIDGEVILLE, DE 19933                               P‐0007389 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANEY, JOHN P.
CHANEY, BEVERLY J.
10338 BILL BURNS RD
EMMETT, ID 83617                                    P‐0045568 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANEY, LONNIE J.
1105 AUBURN AVE
DALLAS, TX 75223                                    P‐0013138 11/2/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CHANEY, R. L.
2580 SW CAPITAL DR
OAK HARBOR, WA 98277                                P‐0033278 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANEY, ROBERT A.
2036 N. SEDGWICK ST.
UNIT C
CHICAGO, IL 60614                                   P‐0041819 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANEY, ROBERT A.
2036 N. SEDGWICK ST.
UNIT C
CHICAGO, IL 60614                                   P‐0052571 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANEY, ROBIN W.
CHANEY, ODANA L.
2051 MAIN STREET
CULLODEN, WV 25510                                  P‐0016795 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANEY, STEVE
6127 PARKSIDE DR.
ANACORTES, WA 98221                                 P‐0042195 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANEY, STEVE J.
6127 PARKSIDE DR
ANACORTES, WA 98221                                 P‐0042189 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, ALLEN H.
701 HARRISON AVE. #2567
BLAINE, WA 98231                                    P‐0029695 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, BRADFORD K.
CHANG, CORINNE Y.
6139 147TH PLACE, SE
BELLEVUE, WA 98006‐4601                             P‐0048877 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, DAISY M.
4490 MARKET COMMONS DRIVE
UNIT 413
FAIRFAX, VA 22033                                   P‐0022574 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, DANNY
8915 SENECA LN
BETHESDA, MD 20817                                    1090     11/1/2017      TK Holdings Inc.                           $480.00                                                                                       $480.00
CHANG, GRACE
2525 CITYWEST BLVD. APT 409
HOUSTON, TX 77042                                   P‐0045512 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 588 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 589 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHANG, JEFFERY P.
10925 BRIAR FOREST DR.
APT 2114
HOUSTON, TX 77042                                   P‐0003671 10/24/2017   TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
CHANG, JENNY
9916 SCRIPPS WESTVIEW WAY
UNIT 163
SAN DIEGO, CA 92131                                 P‐0027158 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, JEROME
6959 PARK MESA WAY, UNIT 93
SAN DIEGO, CA 92111                                 P‐0031518 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, JOHN A.
316 CAMERON CIRCLE
SAN RAMON, CA 94583                                 P‐0015547 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, JOYCE J.
6505 GREEN VALLEY CIR.
UNIT 103
CULVER CITY, CA 90230                               P‐0029287 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, LESLEY G.
893 ALEGRE PL
SAN JOSE, CA 95126                                  P‐0054724 1/14/2018    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
CHANG, LI‐HSUEH
5 BEARDS HILL RD
BEDFORD, NH 03110                                   P‐0024576 11/14/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CHANG, MING
8327 RICHARD AVE
SAINT LOUIS, MO 63162                                 1206     11/2/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHANG, NORA Y.
131 ARTMAN LANE
MURRYSVILLE, PA 15668                               P‐0036380 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, OLIVIA W.
18 DOGWOOD TERRACE
LIVINGSTON, NJ 07039                                P‐0028166 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, PETER
LIN, ANNE
424 N CROFT AVE
LOS ANGELES, CA 90048                               P‐0029157 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, PETER P.
8047 SITIO ANDALUCIA
CARLSBAD, CA 92009                                  P‐0048080 12/26/2017   TK Holdings Inc., et al .                    $2,451.00                                                                                    $2,451.00
CHANG, PHILBERT
337 31ST AVE
SAN FRANCISCO, CA 94121                             P‐0046159 12/24/2017   TK Holdings Inc., et al .                     $100.00                                                                                       $100.00
CHANG, RAYMOND
3224 SUMMERFIELD DR
RICHARDSON, TX 75082                                P‐0022730 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, RAYMOND
3224 SUMMERFIELD DR
RICHARDSON, TX 75082                                P‐0022732 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, RAYMOND
3224 SUMMERFIELD DR
RICHARDSON, TX 75082                                P‐0022734 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, STEVEN
22 OLD N STAMFORD RD
STAMFORD, CT 06905                                  P‐0046358 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 589 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 590 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHANG, SUNG M.
15300 SE 155TH PL B103
RENTON, WA 98058                                     P‐0015850 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, TINGWEN J.
CHANG, CHIUN‐CHU
1719 DENISON STREET
POMONA, CA 91766                                     P‐0051038 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, TONY Y.
2891 ROUTE 22
PATTERSON, NY 12563                                  P‐0024727 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, TROY M.
419 FEDERAL HILL RD
ORANGE PARK, FL 32073                                P‐0049191 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, TROY M.
419 FEDERLA HILL RD
ORANGE PARK, FL 32073                                P‐0049220 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, TROY M.
419 FEDERAL HILL RD
ORANGE PARK, FL 32073                                P‐0049588 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANG, WALTER
732 RODMAN CIRCLE
MONTEREY PARK, CA 91754                              P‐0034595 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANI, NICHOLAS R.
2727 REVERE ST
APT 1048
HOUSTON, TX 77098                                    P‐0036504 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANIN, MARGARET B.
101 TUNISON LANE
BRIDGEWATER, NJ 08807                                P‐0051517 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANNELL, LAUREN E.
411 E. INDIAN SCHOOL RD.
APT. 2062
PHOENIX, AZ 85012                                    P‐0024140 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANTHAVONG, KHAMBAY
8414 GENERAL COLLINS ST
LOT 5
YOUNGSVILLE, LA 70592                                P‐0039922 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHANTIKIAN, KOSROF
20 MILLARD ROAD
LARKSPUR, CA 94939‐1918                              P‐0027644 11/13/2017   TK Holdings Inc., et al .                       $75.00                                                                                       $75.00
CHAO, ANDREW
28 FIELDCREST AVENUE
WHEELING, WV 26003                                   P‐0005025 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAO, ENOCH I.
CHAO, STELLA L.
10821 69TH AVE
FOREST HILLS, NY 11375                               P‐0040347 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAO, ENOCH I.
CHAO, STELLA L.
10821 69TH AVE
FOREST HILLS, NY 11375                               P‐0040353 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAO, JESUS
5410 FOXHOUND WAY
SAN DIEGO, CA 92130                                  P‐0020038 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 590 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 591 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                    Amount
CHAO, KATIE
3799 MOUNTAIN GATE DR.
CORONA, CA 92882                                    P‐0022900 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CHAO, KENNETH K.
CHAO, LUCIA R.
13602 STILL BAY CT
HOUSTON, TX 77077/3410                              P‐0006943 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CHAO, KENNETH K.
CHAO, LUCIA R.
13602 STILL BAY CT
HOUSTON, TX 77077/3410                              P‐0006996 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CHAO, SHERI S.
P.O.BOX 53562
IRVINE, CA 92619‐3562                               P‐0048221 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CHAPA, AMANDO
3001 MARK TWAIN DR.
LAREDO, TX 78041                                    P‐0040665 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CHAPA, AMANDO
3001 MARK TWAIN DR.
LAREDO, TX 78041                                    P‐0040668 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CHAPARRO, BENITA M.
CHAPARRO, CHARLES F.
2630 PUCCINI AVE
SAN JOSE, CA 95122                                  P‐0044492 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CHAPARRO, MAARIA D.
26636 AVENIDA DESEO
MISSION VIEJO, CA 92691                             P‐0045229 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CHAPARRO, ROBERT A.
CHAPARRO, ROBERTA J.
749 AGUA CLARA ST
EL PASO, TX 79928                                   P‐0020028 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CHAPEK, JOSHUA
416 OAK ST
DAVID CITY, NE 68632                                  2781    11/19/2017      TK Holdings Inc.                              $0.00               $0.00              $0.00                                                   $0.00
CHAPEK, SANDRA L.
1222 MARIONOLA WAY
PINOLE, CA 94564                                    P‐0011806 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CHAPEL, LARRY
3402 BRABERRY LANE
CRYSTAL LAKE, IL 60012                              P‐0034482 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CHAPEL, MICHAEL
3402 BRABERRY LANE
CRYSTAL LAKE, IL 60012                              P‐0034480 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CHAPEL, SHIREEN
3402 BRABERRY LANE
CRYSTAL LAKE, IL 60012                              P‐0034486 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CHAPERRAL DODGE, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052011 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
CHAPERRAL DODGE, INC. D/B/A D
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058279 11/14/2018   TK Holdings Inc., et al .                 $8,846,600.00                                                                                 $8,846,600.00



                                                                                         Page 591 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 592 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHAPIN, KENNETH M.
7117 NE 165TH ST
KENMORE, WA 98028                                    P‐0019078 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPIN, KENNETH M.
7117 NE 156TH ST
KENMORE, WA 98028                                    P‐0054740 1/14/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPKO, STEPHEN M.
505 OHIO AVE
GLASSPORT, PA 15045                                  P‐0050030 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPLIN, TONYA L.
4054 MULLIKIN ROAD
EVANS, GA 30809                                      P‐0003826 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPLIN, TONYA L.
4054 MULLIKIN ROAD
EVANS, GA 30809                                      P‐0003905 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN (RICH), SARA E.
1543 DUNMORE DR
LANCASTER, PA 17602                                  P‐0042141 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN CAYFORF, CYNTHIA
CAYFORD, ROBERT
27152 COOL WATER RANCH RD.
VALLEY CENTER, CA 92082‐6628                         P‐0019800 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN SMITH, ANDREA
SMITH, PHILLIP
922 KENTUCKY AVENUE
SIGNAL MOUNTAIN, TN 37377                            P‐0031961 11/26/2017   TK Holdings Inc., et al .                     $750.00                                                                                       $750.00
CHAPMAN, BINTA A.
3413 WILLOW MEADOW LANE
DOUGLASVILLE, GA 30135                                 2714    11/16/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHAPMAN, BINTA A.
3413 WILLOW MEADOW LANE
DOUGLASVILLE, GA 30135                               P‐0027204 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, CATHERINE E.
6991 CLEARY RD
HEMLOCK, NY 14466                                    P‐0041262 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, COLTON
8377 TWISTED OAKS
GARDEN RIDGE, TX 78266                               P‐0002877 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, DAVID H.
42 WEBER ST.
RICHWOOD, WV 26261                                   P‐0012145 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, DAVID J.
CHAPMAN, MARY S.
3134 29TH ST
COLUMBUS, IN 47203                                   P‐0034248 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, DEAN G.
151 S.E. BARRINGTON DR.
OAK HARBOR, WA 98277                                 P‐0017563 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, DUSTIN
124 WOODED CREST
WOODWAY, TX 76712                                    P‐0030130 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, DUSTIN
124 WOODED CREST
WOODWAY, TX 76712                                    P‐0030132 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 592 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 593 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHAPMAN, JAMES D.
NO ADDRESS PROVIDED
                                                     P‐0034252 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, JANET F.
300 SHILOH ROAD
SULPHUR SPRINGS, TX 75482                            P‐0026204 11/15/2017   TK Holdings Inc., et al .                    $3,400.00                                                                                    $3,400.00
CHAPMAN, JESHANAH
1237 E. 6TH ST. #103
LONG BEACH, CA 90802                                 P‐0047359 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, JESSICA D.
5381 MUIRWOOD PLACE
POWDER SPRINGS, GA 30127                             P‐0018115 11/6/2017    TK Holdings Inc., et al .                   $67,500.00                                                                                   $67,500.00
CHAPMAN, JESSICA D.
5381 MUIRWOOD PLACE
POWDER SPRINGS, GA 30127                             P‐0018126 11/6/2017    TK Holdings Inc., et al .                   $67,200.00                                                                                   $67,200.00
CHAPMAN, LATANYA R.
72 MARSH LANE
OXFORD, AL 36203                                     P‐0002866 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, LESLEY F.
7382 STATE ROUTE 20
MADISON, NY 13402                                    P‐0028541 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, LESLEY F.
7382 STATE ROUTE 20
MADISON, NY 13402                                    P‐0028544 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, MARGARET E.
500 WEST MIDDLEFIELD
APT. #172
MOUNTAIN VIEW, CA 94043                              P‐0014702 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, MASON E.
1317 SUNSET POINTE
FESTUS, MO 63028‐3599                                P‐0022798 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, MICHAEL
6015 HWY 52 SOUTH
CHERAW, SC 29520                                       429     10/24/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
CHAPMAN, NEAL A.
CHAPMAN2C3CK, NEAL A.
3457 WOODVALEY
LAPEER, MI 48446                                     P‐0017595 11/6/2017    TK Holdings Inc., et al .                   $23,328.00                                                                                   $23,328.00
CHAPMAN, PHYLLIS D.
P.O. BOX 88782
CAROL STREAM, IL 60188                               P‐0048838 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, RANDALL D.
963 E MADERA ESTATES LN
SAHUARITA, AZ 85629‐7915                             P‐0025349 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, RANDALL D.
963 E MADERA ESTATES LN
SAHUARITA, AZ 85629‐7915                             P‐0025366 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, ROBERT
27 HICKORY RD
SLOATSBURG, NY 10974                                 P‐0055382 1/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, ROBERT J.
185 EDGEWOOD AVENUE
OAKDALE, NY 11769                                    P‐0026706 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, RUBY M.
559 THOMAS ROAD
BOLINGBROOK, IL 60440                                P‐0039758 12/12/2017   TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
                                                                                          Page 593 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 594 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHAPMAN, RYAN E.
CHAPMAN, DANIELLE B.
26232 VIA CORRIZO
SAN JUAN CAPISTR, CA 92675                          P‐0022568 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, RYAN E.
CHAPMAN, DANIELLE B.
26232 VIA CORRIZO
SAN JUAN CAPISTR, CA 92675                          P‐0022571 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, STEVEN M.
1803 ARNOLD AVE
ROCKFORD, IL 61108                                  P‐0040149 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, STEVEN M.
1803 ARNOLD AVE
ROCKFORD, IL 61108                                  P‐0040297 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, TIFFANY L.
2400 ARDEN DRIVE
SARASOTA, FL 34232                                  P‐0024379 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMAN, TYLER
8211 CHAMPION TRAIL
FAIRBURN, GA 30213                                    576     10/25/2017      TK Holdings Inc.                           $400.00                                                                                       $400.00
CHAPMANCAYFORD, CYNTHIA
27152 COOL WATER RANCH RD
VALLEY CENTER, CA 92082‐6628                        P‐0019812 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPMANCAYFORD, CYNTHIA L.
27152 COOL WATER RANCH RD
VALLEY CENTER, CA 92082‐6628                        P‐0019805 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPPA, MARIBEL
P.O. BOX 62321
SAN ANGELO, TX 76906                                P‐0019150 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPPELL, BRENNA R.
5053 WEST AVENUE K8
LANCASTER, CA 93536                                 P‐0046620 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPPELL, BRENNA R.
5053 WEST AVENUE K8
LANCASTER, CA 93536                                 P‐0055929 1/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPPELL, CHRIS
22619 STRATHERN ST
WEST HILLS, CA 91304                                P‐0013449 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPPELL, ELLEN B.
21578 OMAHA AVE
PARKER, CO 80138                                    P‐0028277 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPPELL, ELLEN B.
21578 OMAHA AVE
PARKER, CO 80138‐7238                               P‐0028311 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPPELL‐ANYAMEL, CYNTHIA D.
7149 WHITFIELD DR
RIVERDALE, GA 30296                                 P‐0038855 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAPPEX, JORGE R.
3272 HAWKS NEST DR
KISSMMEE, FL 34741                                  P‐0025573 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARACKY, NANCY K.
CHARACKY, GEORGE R.
7801 TEESDALE AVENUE
NORTH HOLLYWOOD, CA 91605                           P‐0017437 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 594 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 595 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHARBONEAU, DANIEL L.
974 4 MILE ROAD NW APT 1A
GRAND RAPIDS, MI 49544                               P‐0038800 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAREN, ANDREW
CHAREN, DEBORAH
1109 BLACKTHORN LANE
NORTHBROOK, IL 60062                                 P‐0007809 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAREN, ANDREW
CHAREN, DEBORAH
1109 BLACKTHORN LANE
NORTHBROOK, IL 60062                                 P‐0007920 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARETTE, JULIE H.
151 EVERETT ST
MIDDLEBORO, MA 02346                                 P‐0051280 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARLES RIVER REALTY, LLC
GERALD ENTINE
100 BELVIDERE STREET STE‐10B
BOSTON, MA 02199                                     P‐0030487 11/21/2017   TK Holdings Inc., et al .                    $2,115.00                                                                                    $2,115.00
CHARLES, BRUCE
1155 E RIVERSIDE DR
ONTARIO, CA 91761                                    P‐0016800 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARLES, DARYL W.
717 EAST NORTHAMPTON
WILKES BARRE, PA 18702                               P‐0044311 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARLES, JOSUE
3612 TARPON DRIVE
ORLANDO, FL 32810                                    P‐0001509 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARLES, KEITH
280 SOUTHWOOD DRIVE
GRETNA, LA 70056                                     P‐0039166 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARLES, LESTER R.
8300 OUTLOOK AVENUE
OAKLAND, CA 94605                                    P‐0058208 9/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARLES, RICHARD V.
1109 PERRY AVE
PERRY, OK 73077                                        4947     4/2/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
CHARLO, BREANN
18640 SW MT HOME RD
SHERWOOD, OR 97140                                   P‐0050821 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARLTON, CRAIG D.
3290 GATEWAY DRIVE
HELENA, MT 59602                                     P‐0035290 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARLTON, DERICK C.
P.O. BOX 1373
LOGANVILLE, GA 30052                                 P‐0035566 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARNES, ALDEN L.
CHARNES, LARRY M.
9900 QUAIL RD
OLIVE BRANCH, MS 38654                               P‐0029328 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARNES, ANN MARIE M.
9900 QUAIL RD
OLIVE BRANCH, MS 38654                               P‐0029331 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARNIGO, PAMELA
570 N MANHATTAN CT
HAZLETON, PA 18201                                   P‐0028632 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 595 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 596 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHARNIGO, PAMELA
570 N MANHATTAN CT
HAZLETON, PA 18201                                   P‐0028635 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAROEN, DIT
1100 S KENNEY FORT BLVD
APT 734
ROUND ROCK, TX 78665                                 P‐0030081 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARPANJERI, MANOJ K.
507 BENSON LN
CHESTER SPRINGS, PA 19425                            P‐0054784 1/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARPENTIER, CHANDA
1066 GREENS LOOP
CHESHIRE, CT 06410                                   P‐0011865 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARTIER, JAMES M.
745 HOWE ST
MANCHESTER, NH 03103                                 P‐0007784 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARUHAS, JEFFREY M.
BIRGIT
10822 AVONLEA RIDGE PLACE
DAMASCUS, MARYLAND 20872
                                                     P‐0008545 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHARYN, REBECCA A.
CHARYN, DAVID J.
122 RANDALL STREET
SAN FRANCISCO, CA 94131                              P‐0018856 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHASE, LISA A
11 CAROLINE STREET
CUMBERLAND, RI 02864                                   2876    11/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHASE, LONA B.
CHASE, RICHARD G.
P.O. BOX 27
2267 CHUNKY DUFFY RD.
CHUNKY, MS 39323                                     P‐0037591 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHASE, PETER G.
157 BELLE AVE
PLEASANT HILL, CA 94523                              P‐0040395 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHASE, VANESSA N.
9152 PATO LANE
ATASCADERO, CA 93422                                 P‐0030682 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHASE, VANESSA N.
9152 PATO LANE
ATASCADERO, CA 93422                                 P‐0030684 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHASE, VANESSA N.
NO ADDRESS PROVIDED
                                                     P‐0030685 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHASE‐DEITRICH, DEBRA S.
12116 DREAM ST SW
OLYMPIA, WA 98512                                    P‐0041506 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHASKO, LISA
912 BERGEN AVE
NORTH BRUNSWICK, NJ 08902                            P‐0005493 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHASTAIN, SARAH R.
7717 S SHERWOOD AVE
OKC, OK 73159                                        P‐0008407 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 596 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 597 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHASTEEN, NIKKI
8195 WHITE ROCK CIRCLE
BOYNTON BEACH, FL 33436                             P‐0008883 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHASTEK, JULIE A.
1300 BUTTERFLY LANE
JORDAN, MN 55352                                    P‐0046413 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHATEAUVERT, JULIE
17 N. CHATSWORTH AVE.
APT.7A
LARCHMONT, NY 10538                                 P‐0010698 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHATELAIN, ANDRE H.
CHATELAIN, GENEVIEVE
17 BIRCHWOOD LANE
HARTSDALE, NY 10530‐3124                            P‐0003652 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHATENAY, ROBERT B.
3 FORREST DR
SYLACAUGA, AL 35150                                 P‐0034087 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHATMAN, MARIAH
10656 US HIGHWAY 521
GREELEYVILLE
                                                    P‐0054838 1/16/2018    TK Holdings Inc., et al .                    $8,500.00                                                                                    $8,500.00
CHATMAN, VICTORIA M.
CHATMAN, VICTORIA M.
P.O. BOX 1509
LOGANVILLE, GA 30052                                P‐0023818 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHATMON, RAYGAN E.
936 GARDEN ST
`
BIRMINGHAM, AL 35221                                P‐0007236 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHATTERTON, JUDITH H.
1350 DEER MEADOW WAY
ROCKFORD, TN 37853                                  P‐0024311 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHATTOPADHYAY, ARUNABH
3000 WINNETKA AVE N
APT 311
CRYSTAL, MN 55427                                   P‐0012607 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAU, AMY
1902 RANCHO HILLS DR
CHINO HILLS, CA 91709                               P‐0016631 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAU, ARLENE D.
2364 CABRILLO DR
HAYWARD, CA 94545                                   P‐0015419 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAU, KING TAK
NANCY
110 WEST 3RD STREET
APT. # 606
NEW YORK, NY 10012                                  P‐0008530 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHAU, QIANG
203 A STREET
SOUTHSANFRANCISC, CA 94080                          P‐0019072 11/7/2017    TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
CHAU, QIANG
203 A STREET
SOUTHSANFRANCISC, CA 94080                          P‐0019076 11/7/2017    TK Holdings Inc., et al .                     $300.00                                                                                       $300.00




                                                                                         Page 597 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 598 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
CHAU, RICHARD
CUGELL, CATHERINE
325 WEST 101 ST
NEW YORK, NY 10025                                  P‐0023391 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAU, SCOTT P.
240 MONACO DR.
REDWOOD CITY, CA 94065                              P‐0018996 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAUVIN, LISA D.
14737 COTTAGE OAK AVE
BATON ROUGE, LA 70810                               P‐0051233 12/26/2017   TK Holdings Inc., et al .                   $10,195.14                                                                                    $10,195.14
CHAUVIN, RONNIE F.
16027 PAINT AVE
GREENWELL SPGS, LA 70739                            P‐0027421 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVARRIA, KEVIN A.
22712 VIA SANTA MARIA
MISSION VIEJO, CA 92691                             P‐0020643 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVARRIA, MARIA
6997 NE BIRCH ST
HILLSBORO, OR 97124                                 P‐0056587   2/5/2018   TK Holdings Inc., et al .                    $1,500.00                                                                                     $1,500.00
CHAVERS, PRINCESS L.
1512 NW 119TH STREET APT APT
MIAMI, FL 33167                                     P‐0054286   1/9/2018   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVERS, SANDRA
4112 SEABREEZE RD. N.
MOBILE, AL 36609                                    P‐0004150 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVES, JOANNE
429 BEDFORD STREET
LAKEVILLE, MA 02347                                 P‐0055229 1/19/2018    TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
CHAVEZ BARILLAS, ENRIQUE B.
531 W 6TH DRIVE
MESA, AZ 85210                                      P‐0016440 11/5/2017    TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
CHAVEZ SUAREZ, MARTHA S.
2623 WEST ST.
FALLS CHURCH, VA 22046‐2708                         P‐0036091 12/5/2017    TK Holdings Inc., et al .                      $100.00                                                                                       $100.00
CHAVEZ, ALICIA
4642 S. CALICO RD
GILBERT, AZ 85297                                   P‐0036374 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, ANNE M.
3416 GLADDEN CT. NE
ALBUQUERQUE, NM 87110                               P‐0004073 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, ANUSHEH M.
3507 CAMINITO SIERRA
#201
CARLSBAD, CA 92009                                  P‐0023829 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, BORIS JAN M.
1114 WOODCREST LANE
VISTA, CA 92081                                     P‐0021690 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, BRENDA J.
4214 GIRD AVE
CHINO HILLS, CA 91709                               P‐0030111 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, CARRIE R.
5630 S. CLAY AVE.
SPRINGFIELD, MO 65810                               P‐0013018 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, CHRIS M.
13950 HILLCREST DR
FONTANA, CA 92337                                   P‐0053436 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 598 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 599 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
CHAVEZ, CHRISTOPHER G.
RICO‐CHAVEZ, JACQUELINE M.
1221 BEETHOVEN CT
VIRGINIA BEACH, VA 23454                            P‐0042741 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, CRYSTAL B.
BARRALES‐GARZON, LORENZO
237 N BREED ST
LOS ANGELES, CA 90033                               P‐0043460 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, DAVID C.
5505 WEST TULARE AVE SPACE 14
VISALIA, CA 93277                                   P‐0037925 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, DEBORAH L.
4125 W NOBLE AVE #114
VISALIA, CA 93277                                   P‐0029513 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, DIEGO
711 SUNFLOWER
LAKE FOREST, CA 92630                               P‐0024523 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, EMILIO
CHAVEZ, EVELYN
714 PEGGY AVE
LA PUENTE, CA 91744                                 P‐0018175 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, GORGE
470 PELHAM RD APT 3A
NEW ROCHELLE, NY 10805                              P‐0026079 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, JACQUELINE M.
26297 BASELINE ST SPACE 35
HIGHLAND, CA 92346                                  P‐0031791 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, JAVIER
11005 VILLA ROSA LN
MUKILTEO, WA 98275                                  P‐0017665 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, JAVIER
REYES CHAVEZ, VERONICA
1427 GREEN RIDGE DRIVE
STOCKTON, CA 95209                                  P‐0049961 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, JOSE E.
3305 CERRITO WAY
SAN JOSE, CA 95148                                  P‐0029791 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, LILIANA
CHAVEZ, ERIK
268 W SANTA PAULA ST
SANTA PAULA, CA 93060                               P‐0055320 1/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, LIZA
2457 LEAFDALE AVE.
EL MONTE, CA 91732                                    1798     11/5/2017      TK Holdings Inc.                                                 $0.00                                                                      $0.00
CHAVEZ, MARIELA
50 COLUMBUS AVE
#707
TUCKAHOE, NY 10707                                  P‐0050943 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVEZ, MICHAEL
4304 RANCHO GRANDE PL NW
ALBUQUERQUE, NM 87120                                 1018    10/29/2017      TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
CHAVEZ, RAFAEL
11005 VILLA ROSA LN
MUKILTEO, WA 98275                                  P‐0017670 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 599 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 600 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
CHAVEZ, RAFAEL A.
NO ADDRESS PROVIDED
                                                     P‐0032261 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVIERS, LUTHER A.
2726 14TH STREET PL SW
PUYALLUP, WA 98373‐6042                                3959      12/9/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CHAVIS, DONNIE A.
741 CARTER ST
APT 7
ATLANTA, GA 30314                                    P‐0053876   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHAVOSHI, GALAVEZH
42 CORAL REEF
NEWPORT COAST, CA 92657                              P‐0021263 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHEAH, SAMUEL K.
CHEAH, SUE L.
8840 N. MERIDIAN AVE
FRESNO, CA 93720‐1961                                P‐0034371 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHEAMA, ALBERT
3806 TULANE DR NE
ALBUQUERQUE, NM 87107                                P‐0005830 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHEATHAM JR., HARDIN
LINDA
4461 NORTH KITLEY AVE.
INDIANAPOLIS, IN 46226                               P‐0037809 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHEATHAM, CORNELIA A.
NO ADDRESS PROVIDED
                                                     P‐0040021 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHEATHAM, GERALD I.
6216 OLD MILL ROAD
LYNCHBURG, VA 24502                                  P‐0029318 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHEATHAM, KAY W.
CHEATHAM, MICHAEL W.
2502 CECELIA AVE.
BRENTWOOD, MO 63144                                  P‐0048178 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHEBAT, KHALIL G.
CHEBAT, RIMA
3521 CROOKED CREEK DRIVE
DIAMOND BAR, CA 91765                                P‐0050461 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHEBOTAREVA, LYUBOV
8023 KILPATRICK AVE APT 2A
SKOKIE, IL 60076                                     P‐0055813 1/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHECK, DAVID M.
79 SLOCUM STREET
FORTY FORT, PA 18704                                 P‐0020537 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHECKER LEASING INC.
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                   P‐0048182 12/26/2017    TK Holdings Inc., et al .                 $1,513,274.00                                                                                $1,513,274.00
CHEDDAR, ANN M.
328 CORONADO STREET
EL CERRITO, CA 94530‐3709                            P‐0050453 12/26/2017    TK Holdings Inc., et al .                      $491.00                                                                                       $491.00
CHEE, DAVID
41515 FORDHAM CT
FREMONT, CA 94539                                    P‐0046581 12/26/2017    TK Holdings Inc., et al .                      $450.00                                                                                       $450.00



                                                                                           Page 600 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 601 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHEEK, KELLY D.
3172 E. IDLEWOOD WAY
FAYETTEVILLE, AR 72703                               P‐0032812 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEEKS, ROSETTA B.
3550 NW 7TH STREET
LAUDERHILL, FL 33311                                 P‐0000187 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEELEY, DENNIS E.
CHEELEY, JANET B.
14202 SUMMERCREEK CT.
CHESTERFIELD, VA 23832                               P‐0024603 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEESEBROW, TIMOTHY M.
3871 STOCKDALE DR.
VADNAIS HEIGHTS, MN 55127                            P‐0012792 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEESMAN, MARY PAT C.
942 GREENVIEW COURT
VILLA HILLS, KY 41017                                P‐0000626 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEGE, WAMBUI
34 CRITTENDEN ST NE
WASHINGTON, DC 20011                                 P‐0038991 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEGNE, PECK
2828 WISCONSIN AVE NW
APT #501
WASHINGTON, DC 20007                                 P‐0042618 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHELEMEN, DAVID J.
14892 WHITE AVE
ALLEN PARK, MI 48101                                   4799      2/5/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHELLEW, BRAD
12144 167TH PL NE
REDMOND, WA 98052                                    P‐0023204 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEMELLI, CHRISTINE L.
211 NORTHERN AVENUE
KITTANNING, PA 16201                                 P‐0034149 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, AARON T.
2246 SHADY HILLS DR
DIAMOND BAR, CA 91765                                P‐0019574 11/8/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CHEN, AMOS C.
11800 SE 4TH PL, #200
BELLEVUE, WA 98005                                   P‐0021434 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, ANDREW
P.O. BOX 1895
CAMARILLO, CA 93011‐1895                             P‐0055464 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, ANDREW
5120 CAMINITO LUISA
CAMARILLO, CA 93012                                  P‐0056707   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, ANDY C.
CHEN, JENNIFER S.
1237 51ST PL NE
AUBURN, CA 98002                                     P‐0040009 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, ANNA
CHEN, KANGYI
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0043999 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, ANNA X.
3307 CANDLE STICK LN
KATY, TX 77494                                       P‐0039975 12/13/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
                                                                                          Page 601 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 602 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CHEN, CHENGLUNG
6932 FENTON ST
CHINO, CA 91710                                       P‐0020284 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, CUIXIANG
2405 NW IRVING ST
APT 1
PORTLAND, OR 97210                                    P‐0020451 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, DANIEL
14 MILL BROOK RD
PISCATAWAY, NJ 08823                                  P‐0029190 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, DOUGLAS
CHEN, DOUGLAS
423 OAKMONT LANE
WAXHAW, NC 28173                                      P‐0001535 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, DOUGLAS K.
4882 WATSEKA WAY
SACRAMENTO, CA 95835                                  P‐0041905 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, EUGENE
58 HARRISON AVE.
CARTERET, NJ 07008                                    P‐0034920 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, FEI
300 HARRISON AVE 806
BOSTON, MA 02118                                      P‐0036143 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, FEI C.
36 N BOSTON AVE
ATLANTIC CITY, NJ 08401‐3502                          P‐0046508 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, GUO
1725 ORRINGTON AVE
EVANSTON, IL 60201                                    P‐0007539 10/28/2017   TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
CHEN, HANNAH
824 KYLE STREET
SAN JOSE, CA 95127                                    P‐0016316 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, HONG
956 44TH ST. 2R
BROOKLYN, NY 11219                                    P‐0045734 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, JAMES B.
5326 N 24TH PL
PHOENIX, AZ 85016                                     P‐0005931 10/26/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CHEN, JENNIFER
2317 NW 41ST AVENUE
CAMAS, WA 98607                                       P‐0041600 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, JIAN Z.
40650 LAS PALMAS AVE
FREMONT, CA 94539                                     P‐0036256 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, JING
2636 SW 35TH PL
UNIT 5
GAINESVILLE, FL 32608                                 P‐0036654 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, JING
2636 SW 35TH PL
UNIT 5
GAINESVILLE, FL 32608                                 P‐0036657 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, JINGJIANG
60 MICHELLE LN
HILLSBOROUGH, NJ 08844                                  1910     11/6/2017      TK Holdings Inc.                           $500.00                                                                                       $500.00


                                                                                           Page 602 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 603 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHEN, JINGJING
682 N 9TH STREET
SAN JOSE, CA 95112                                  P‐0055675 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, JINLU
21502 MISSION FALLS DR
HOUSTON, TX 77095                                   P‐0013209 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, JINLU
21502 MISSION FALLS DR
HOUSTON, TX 77095                                   P‐0013371 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, JIWEN
2308 ELDGER DR
PLANO, TX 75025                                     P‐0025198 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, JOHN Q.
XIANGRONG
#4159
8912 MOODY AVE
MORTON GROVE, IL 60053                              P‐0041414 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, KAI
818 S RAMONA STREET
APT H
SAN GABRIEL, CA 91776                               P‐0014406 11/3/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
CHEN, KANGYI
3307 CANDLE STICK LN
KATY, TX 77494                                      P‐0040031 12/13/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CHEN, KARL
CHEN, LILY
11216 SW 147TH PL
MIAMI, FL 33196                                     P‐0001366 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, LIFENG
4564 TILBURY DR.
SAN JOSE, CA 95130                                  P‐0033312 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, LINGXU
2215 ATWATER AVE.
ST.LOUIS, MO 63121                                  P‐0046230 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, LIPING
4538 GLENWICK LN.
DALLAS, TX 75205                                    P‐0041132 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, LYNN D.
6359 PEACH WAY
SAN DIEGO, CA 92130                                 P‐0030705 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, MICHAEL
8531 STONE AVE N
SEATTLE, WA 98103                                   P‐0015366 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, MING‐SHUAN
2847 KAISER DR
SANTA CLARA, CA 95051                               P‐0028889 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, MINXING
3327 E CEDAR HOLLOW DR
PEARLAND, TX 77584                                  P‐0002501 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, MINXING
3327 E CEDAR HOLLOW DR
PEARLAND, TX 77584                                  P‐0002504 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, PAUL H.
1905 CALLE BARCELONA
SUITE 208
CARLSBAD, CA 92009                                  P‐0030734 11/22/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
                                                                                         Page 603 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 604 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHEN, PING
1421 VIOLETA DRIVE
ALHAMBRA, CA 91801                                  P‐0031113 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, QIAORONG
2705 PIEDMONT OAK DR
MARIETTA, GA 30066                                  P‐0028000 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, QIU
WANG, FEN Y.
1703 BENJAMIN DR
MURFREESBORO, TN 37128                              P‐0011853 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, QUAN
JIN, MEI
221 TANGLEWOOD DR.
RICHMOND, CA 94806                                  P‐0022306 11/11/2017   TK Holdings Inc., et al .                     $870.00                                                                                       $870.00
CHEN, QUAN
JIN, MEI
221 TANGLEWOOD DR.
RICHMOND, CA 94806                                  P‐0022308 11/11/2017   TK Holdings Inc., et al .                    $1,200.00                                                                                    $1,200.00
CHEN, RICARDO W.
CHEN, ANGELA S.
7045 FOXBORO CIRCLE
HUNTINGTON BEACH, CA 92648‐7024                     P‐0027215 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, SARA R.
5473 COLT TER
SAN DIEGO, CA 92130                                 P‐0041457 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, SHIYI
1055 CETRONIA RD
P12
BREINIGSVILLE, PA 18031                             P‐0010111 10/30/2017   TK Holdings Inc., et al .                       $80.00                                                                                       $80.00
CHEN, SHOO K.
8169 RIPPLE RIDGE
DARIEN, IL 60561                                    P‐0012544 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, SHUKUANG
4250 EL CAMINO REAL UNIT B317
PALO ALTO, CA 94306                                 P‐0055557 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, SHUN ZHU
22003 BELSHIRE AVE
UNIT #7
HAWAIIAN GARDENS, CA 90716                          P‐0047872 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, TRACY C.
1049 BERNARD GRAY CT
COLTON, CA 92324                                    P‐0020784 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, WAN‐YUN T.
9107 LYNCHBURG CT
FAIRFAX, VA 22032                                   P‐0012515 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, WEI
5111 CONGRESSIONAL CIR
D2
LAWRENCE, KS 66049                                  P‐0007574 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, WILLIAM
23 WHITE SAGE
IRVINE, CA 92618                                    P‐0020457 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, XIANCHU
216 SANTA FE TRL
APT 2070
IRVING, TX 75063                                    P‐0031831 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 604 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 605 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHEN, XIAO MING
781 14TH AVE
SAN FRANCISCO, CA 94118                             P‐0052099 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, XIAOMING S.
10‐11 BERDAN AVE.
FAIR LAWN, NJ 07410                                 P‐0035364 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, XIAOYI
LIU, HUAIZHEN
5698 LINDEN STREET
DUBLIN, CA 94568                                    P‐0014642 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, YAN QING
102‐06 62ND AVE
FOREST HILLS, NY 11375                              P‐0007400 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, YAN SONG
815 NORFOLK DR.
PEARLAND, TX 77584                                  P‐0004272 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, YING T.
1326 OVERLAND DR APT 206
SAN MATEO, CA 94403                                 P‐0048974 12/27/2017   TK Holdings Inc., et al .                     $975.00                                                                                       $975.00
CHEN, YIWEI
GU, XIN
10063 TOULOUSE DR
SHREVEPORT, LA 71106                                P‐0055956 1/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, YOU
7966 CAMINO KIOSCO
SAN DIEGO, CA 92122                                   4067    12/17/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHEN, YU TING
1561 PENSACOLA ST APT 406
HONOLULU, HI 96822                                  P‐0050643 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, ZHIMING
199 PALM BEACH PLANTATION BLV
ROYAL PALM BEACH, FL 33411                          P‐0038562 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEN, ZIE W.
READ, ERIK K.
114 BULLARD CIR
ROCKVILLE, MD 20850                                 P‐0008034 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENAULT, MYRA D.
209 KINDEL BROOKE CIRCLE
MOUNT STERLING, KY 40353                            P‐0050763 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENETZ, SARA
8250 SKYLINE DRIVE
LOS ANGELES, CA 90046                               P‐0048468 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENETZ, SARA L.
8250 SKYLINE DRIVE
LOS ANGELES, CA 90046                               P‐0051360 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENEY, CATHERINE S.
P.O. BOX 1094
VAIL, CO 81658                                      P‐0028534 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENEY, DOUGLAS J.
3002 171ST PL SE
BOTHELL, WA 98012                                   P‐0048862 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENEY, DOUGLAS J.
CHENEY, JAMES C.
3002 171ST PL SE
BOTHELL, WA 98012                                   P‐0048879 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 605 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 606 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHENEY, DOUGLAS J.
3002 171ST PL SE
BOTHELL, WA 98012                                   P‐0048885 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENEY, EARL L.
20 VICTORIA CIRCLE
WALPOLE, MA 02081                                   P‐0007282 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENEY, JONATHAN L.
1115 N PEAK DR
KERNERSVILLE, NC 27284                              P‐0010689 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENEY, JONATHAN L.
CHENEY, ETHEL H.
1115 N PEAK DR
KERNERSVILLE, NC 27284                              P‐0010705 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENEY, OWEN
CHENEY, GRACE
4423 BALBOA DR
SUGAR LAND, TX 77479                                P‐0028487 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENEY, SHARON
2332 CAMINO DEL PRADO
SANTA FE, NM 87507                                  P‐0005286 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, CHENG
1740 PUENTE AVE
BALDWIN PARK, CA 91706                              P‐0032027 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, DAN
5938 WESTCHESTER PARK DR
COLLEGE PARK, MD 20740                              P‐0042003 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, DAVID
CHENG, YEA‐MAY
7924 CYPRESS GROVE LANE
CABIN JOHN, MD 20818                                P‐0038145 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, DAVID W.
QIU, JOANN Q.
16027 NW EMILY LANE
BEAVERTON, OR 97006                                 P‐0024515 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, JASON
1946 ARMSTRONG AVE
SAN FRANCISCO, CA 94124                             P‐0015731 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, KIMBERLY A.
222 E OLIVE AVE. UNIT 2
MONROVIA, CA 91016                                  P‐0026754 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, MARK W.
3725 SE OGDEN STREET
PORTLAND, OR 97202                                  P‐0033514 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, MAY
165 SHELLEY AVE
CAMPBELL, CA 95008                                  P‐0026786 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, PETER
33 CLOVER ST
TENAFLY, NJ 07670                                   P‐0007413 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, PHILIP
CHANG, CYNDIE
8736 GREENWOOD AVE.
S
SAN GABRIEL, CA 91775                               P‐0023511 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 606 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 607 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHENG, SHANNON
4139 CREEKPOINT CT.
DANVILLE, CA 94506                                   P‐0051523 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, TIM
126 FURMAN ST
SCHENECTADY, NY 12304                                P‐0043447 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, XU
1 NOD BROOK LANE
SIMSBURY, CT 06070                                   P‐0007264 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, XU
15600 58TH PLACE N
PLYMOUTH, MN 55446                                   P‐0024088 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, XU
15600 58TH PLACE N
PLYMOUTH, MN 55446                                   P‐0029315 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, YIN
329 LAUREL
LAKE FOREST, CA 92630                                P‐0035671 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHENG, YUCHIEN B.
23524 ARLINGTON AVE. #B
TORRANCE, CA 90501                                   P‐0021423 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEONG, EDWARD
1956 W. DEVONSHIRE ST.
MESA, AZ 85201                                       P‐0007440 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEP RECYCLED PALLET SOLUTIONS LLC
CREDIT & COLLECTIONS
8517 SOUTH PARK CIRCLE
ORLANDO, FL 32819                                      3648    11/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHEPELSKY, MARTIN L.
706 LUTTIE RD
MYRTLE BEACH, SC 29588                               P‐0012870 11/2/2017    TK Holdings Inc., et al .                    $1,900.00                                                                                    $1,900.00
CHEPELSKY, MARTIN L.
706 LUTTIE RD
MYRTLE BEACH, SC 29588                               P‐0012904 11/2/2017    TK Holdings Inc., et al .                    $1,645.50                                                                                    $1,645.50
CHEPELSKY, MARTIN L.
MARY
706 LUTTIE ROAD
MYRTLE BEACH, SC 29588                               P‐0012923 11/2/2017    TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
CHERIAN, BASIL M.
1300 EAST LAFAYETTE
#807
DETROIT, MI 48207                                    P‐0058002 6/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHERIAN, SUNNY
CHERIAN, ANIL
4124 N. MC VICKER AVBE
CHICAGO, IL 60634                                    P‐0032135 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHERINCHAK, DIANE
27 CRANFORD RD
TURNERSVILLE, NJ 08012                               P‐0014145 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHERKASSKY, ALEXANDER
9 ALPINE RD
WAYLAND, MA 01778                                    P‐0026480 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHERNE, DAVID A.
CHERNE, ADRIENNE L.
10908 SYCAMORE DRIVE
CUPERTINO, CA 95014                                  P‐0011867 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 607 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 608 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
CHERNYAKOV, ALEXEY G.
CHERNYAKOV, IRINA S.
627 WARREN PL
ITHACA, NY 14850                                    P‐0039571 12/12/2017    TK Holdings Inc., et al .                     $490.00                                                                                        $490.00
CHEROMCHA, KAREN L.
57 ALMA ROAD
MASHPEE, MA 02649                                   P‐0027032 11/16/2017    TK Holdings Inc., et al .                    $4,523.00                                                                                     $4,523.00
CHERRY, CIARA R.
2701 WATERMARK BLVD
APT 1215
OKLAHOMA CITY, OK 73134                             P‐0036278 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHERRY, EDWIN
4921 JEAN GRIMES DR
APT 412
CHARLOTTE, NC 28269                                 P‐0033351 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHERRY, PEYTON S.
1205 VALLEY VIEW CT
HURST, TX 76053                                     P‐0055206 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHERRY, ROBERT N.
142 E AGARITA AVE
SAN ANTONIO, TX 78212                               P‐0040045 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHERRY, SURAJ
1143 MAGGIE LANE
WALNUT CREEK, CA 94597                              P‐0018202 11/7/2017     TK Holdings Inc., et al .                     $500.00                                                                                        $500.00
CHERUB HOLDINGS LLC
1205 WEST 9TH PLACE
FRIONA, TX 79035                                    P‐0019919 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHERUB HOLDINGS LLC
1205 WEST 9TH PLACE
FRIONA, TX 79035                                    P‐0019925 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHERUB HOLDINGS LLC
1205 WEST 9TH PLACE
FRIONA, TX 79035                                    P‐0019930 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHERUB INVESTMENTS LLC
1205 WEST 9TH PLACE
FRIONA, TX 79035                                    P‐0019905 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHERUB LEGACY LLC
1205 WEST 9TH PLACE
FRIONA, TX 79035                                    P‐0019901 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHERUBIN, LEE M.
316 LOCUST KNOLL DR NW
LEESBURG, VA 20176                                  P‐0039133 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHERVENICK, SCOTT
104 HAVEN CT
MORGANTOWN, WV 26508                                P‐0037371 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHERY, EVELYNE
2209 S. COOPER CT.
WICHITA, KS 67209                                   P‐0017122 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CHESBRO, JOHN
8845 S 51ST ST UNIT 1
PHOENIX, AZ 85044                                     4909      3/17/2018      TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
CHESKES, STEVEN
12 GRIFFIN PL
GREENLAWN, NY 11740                                 P‐0053537   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                          Page 608 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 609 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHESKIS, AARON E.
6405 OLD ROMANCE ROW
COLUMBIA, MD 21044                                  P‐0027168 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHESLER, DAVID E.
10601 BURR OAK WY
BURKE, VA 22015                                     P‐0053165 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHESLEY, SYDNEE
420 W CADBURY DR. J103
SOUTH JORDAN, UT 84095                              P‐0055949 1/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHESLOCK, JAMES S.
91 SABLE HEIGHTS
SAN ANTONIO, TX 78258                               P‐0003758 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHESLOCK, JAMES S.
CHESLOCK, DEBORAH A.
91 SABLE HEIGHTS
SAN ANTONIO, TX 78258                               P‐0017014 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHESNEY, CLARICE A.
CHESNEY, ROBERT F.
12423 N. FLOATING FEATHER LAN
MARANA, AZ 85658                                    P‐0046774 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHESNEY, CLARICE A.
CHESNEY, ROBERT F.
12423 N. FLOATING FEATHER LAN
MARANA, AZ 85658                                    P‐0053176 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHESNEY, ROBERT F.
CHESNEY, CLARICE A.
12423 N. FLOATING FEATHER LN
MARANA, AZ 85658                                    P‐0046767 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHESNEY, ROBERT F.
CHESNEY, CLARICE A.
12423 N FLOATING FEATHER LN
MARANA, AZ 85658                                    P‐0053275 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHESSEN, ANDREW R.
68 GREENSBORO RD
HANOVER, NH 03755                                   P‐0039978 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHESSEN, TADD H.
1905 SCOTT AVE
WINNETKA, IL 60093                                  P‐0026954 11/14/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CHESSEN, TADD H.
1405 SCOTT AVE
WINNETKA, IL 60093                                  P‐0026955 11/14/2017   TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
CHESSHER, LINDSAY N.
8014 WINDY ACRES DR
HOUSTON, TX 77040                                   P‐0007661 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHESTER, JOHN T.
16 CREVELING RD
BLOOMSBURY, NJ 08804‐6002                           P‐0038388 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHESTNUT, PAUL V.
545 COVERED BRIDGE BLVD APT A
APT A
LAKE WORTH, FL 33467                                P‐0005932 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHESTNUT, SHAVON L.
2005 GREENS BLVD APT A207
MYRTLE BEACH
SOUTH CAROLINA                                      P‐0056244 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 609 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 610 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CHETENY, ELIZABETH A.
ELIZABETH CHETENY
121 EAST 82 ST., APT. 2
NEW YORK, NY 10028                                 P‐0051001 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEUNG HO, BING YING
4379 HERITAGE GLEN CT.
MARIETTA, GA 30068                                   2552    11/14/2017      TK Holdings Inc.                          $8,000.00                                                                                    $8,000.00
CHEUNG HO, BING YING
4379, HERITAGE GLEN COURT
MARIETTA, GA 30068                                 P‐0049886 12/27/2017   TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
CHEUNG, ALFRED C.
535 MATTERHORN DRIVE
WALNUT CREEK, CA 94598                             P‐0045955 12/24/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CHEUNG, ALFRED C.
535 MATTERHORN DRIVE
WALNUT CREEK, CA 94598                             P‐0045968 12/24/2017   TK Holdings Inc., et al .                     $800.00                                                                                       $800.00
CHEUNG, ALFRED C.
535 MATTERHORN DRIVE
WALNUT CREEK, CA 94598                             P‐0046009 12/24/2017   TK Holdings Inc., et al .                    $1,200.00                                                                                    $1,200.00
CHEUNG, JACKSON
2805 WHITE ACRES DRIVE
SAN JOSE, CA 95148                                 P‐0034104 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEUNG, JACKSON H.
2805 WHITE ACRES DRIVE
SAN JOSE, CA 95148                                 P‐0034096 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEUNG, JACKSON H.
2805 WHITE ACRES DRIVE
SAN JOSE, CA 95148                                 P‐0034101 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEUNG, JENNY Y.
31 GREENRIDGE AVE APT 3H
WHITE PLAINS, NY 10605                             P‐0048314 12/26/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CHEUNG, KAHEIKOLEN
2666 VIRGINIA ST APT B
BERKELEY, CA 94709‐1031                            P‐0034449 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEUNG, MIYOUNG
10780 ELLICOT WAY
ALPHARETTA, GA 30022                               P‐0046186 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEVALIER, REGINE
4622 SOUTH DAKOTA AVENUE NE
WASHINGTON, DC 20017                               P‐0041870 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEVALIER‐JORDAN, EVAN
320 CALDECOTT LN #32Q
OAKLAND, CA 94618                                  P‐0031497 11/25/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CHEVEALLIER, TASHIA L.
13247 DORSET AVE
BATON ROUGE, LA 70818                              P‐0035971 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEVIRON, CLAUDIA S.
7918 NORRITON CIRCLE NW
NORTH CANTON, OH 44720                             P‐0005839 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEVIRON, DENNIS L
3418 BOBBY AVE SW
CANTON, OH 44706                                     1117     11/1/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHEVROLET OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0047725 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 610 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 611 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHEVROLET OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056844    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEVY CADILLAC OF TURNERSVILL
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056847    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEVY CARDILLAC OF TURNERVILL
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0047727 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEW, BOK F.
1179 CRESPI DR
SUNNYVALE, CA 94086‐7040                           P‐0030688 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHEW, ROBERT T.
CHEW, ROBERT T.
714 BURNT RANCH WAY
CHICO, CA 95973                                    P‐0037520 12/8/2017      TK Holdings Inc., et al .                    $9,000.00                                                                                    $9,000.00
CHEWJALEARN, CHINNAPONG
CHEWJALEARN, NICOLE
P.O. BOX 33364
RENO, NV 89533                                     P‐0023729 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHHATRIWALA, ALEFIYA
9384 BABAUTA RD #122
SAN DIEGO, CA 92129                                P‐0022294 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHHATRIWALA, MURTUZA
9384 BABAUTA RD #122
SAN DIEGO, CA 92129                                P‐0022290 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHHETRI, JIWAN
8761 CEDAR MEADOW CT
VIENNA, VA 22180                                   P‐0008029 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHHETRI, JIWAN
8761 CEDAR MEADOW CT
VIENNA, VA 22180                                   P‐0008032 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHI, CARL C.
CHI, SALLY L.
22 GOODRICH LN
PORTLAND, CT 06480‐1063                            P‐0008418 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHI, CARL C.
CHI, SALLY L.
22 GOODRICH LN
PORTLAND, CT 06480‐1063                            P‐0008562 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHI, DANNY
12000 MARKET ST. #183
RESTON, VA 20190                                   P‐0026283 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHI, FANG C
20052 ILUSO AVE
WALNUT, CA 91789                                     3998      12/12/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHI, THANH T.
2606 CASHLEA CT
SSF, CA 94080                                      P‐0037447 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIAMTHAMACHINDA, NOULHONG
NOULHONG CHIAMTHAMACHINDA
8221 ALLOTT AVE
PANORAMA CITY, CA 91402                            P‐0039051 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 611 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 612 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHIANG, CATHERINE C.
4605 S LOWELL BLVD #E
DENVER, CO 80236                                     P‐0021605 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIANG, WENLI
20737 CORTNER AVE
LAKEWOOD, CA 90715‐1656                              P‐0015881 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIARA, KELLY E.
38 FRONT STREET
JAMESBURG, NJ 08831                                  P‐0011154 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIARELLA, BARBARA A.
1304 REVONSHIRE RD
GROSSE POINTE PK, MI 48230                           P‐0026665 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIARELLO, BERNICE
7 CRAPE MYRTLE DRIVE
HOLMDEL, NJ 07733                                    P‐0046696 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIARELLO, LAWRENCE
7 CRAPE MYRTLE DRIVE
HOLMDEL, NJ 07733                                    P‐0046722 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIARMONTE, CHRIS
15 MERIT CT
BROOKLYN, NY 11229                                   P‐0009172 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIASSON, WILLIAM B.
95 LAUREL STREET
ATHOL, MA 01331                                      P‐0005907 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIASSON, WILLIAM B.
95 LAUREL STREET
ATHOL, MA 01331                                      P‐0005913 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIAVARIO, DANIEL L.
CHIAVARIO, AIMEE L.
1912 DIAMOND ST
UNIT 2
SAN DIEGO, CA 92109                                  P‐0024197 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIBINDA, DORA
CHIBINDA, PETER
5718 LIBERTY PASS DR
LIBERTY TWP, OH 45044                                P‐0052709 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHICCHELLY, LAWRENCE P.
CHICCHELLY, LORI A.
3318 LEADO AVE
DES MOINES, IA 50310                                 P‐0021935 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHICHY, CHRISTOPHER C.
CHICHY, KAREN L.
617 FIRE TOWER ROAD
GLEN CAMPBELL, PA 15742                              P‐0017007 11/6/2017    TK Holdings Inc., et al .                       $72.76                                                                                       $72.76
CHICHY, CHRISTOPHER C.
CHICHY, KAREN L.
617 FIRE TOWER ROAD
GLEN CAMPBELL, PA 15742                              P‐0017011 11/6/2017    TK Holdings Inc., et al .                       $26.75                                                                                       $26.75
CHICK, DAVID N.
917 VERSAILLES AVE
ALAMEDA, CA 94501                                    P‐0045029 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHICK, PENELOPE A.
24 CHASE LANE
ITHACA, NY 14850                                     P‐0042216 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 612 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 613 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CHICKA, MILTON E.
12 HOLYOKE DR
GREENSBURG, PA 15601                                  P‐0016524 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHICKBALLAPUR, SUMA
401 DRY GULCH BND
CEDAR PARK, TX 78613                                  P‐0012080 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHICORIA, MARC A.
10915 AVON BROOK LANE
HOUSTON, TX 77034                                     P‐0004340 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIEN, DAVID H.
21126 SILVER CLOUD DR.
DIAMOND BAR, CA 91765                                 P‐0013768 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIEN, LYNDA
1385 SAN GABRIEL BLVD
SAN MARINO, CA 91108                                  P‐0029357 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIERICHELLA, MICHELLE
CHIERICHELLA, MICHELLE
P.O. BOX 168
LACKAWAXEN, PA 18435                                  P‐0023191 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIGER, MATTHEW C.
400 CAYUGA WAY
WESTFIELD, NJ 07090                                   P‐0010551 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIGER, SUSAN E.
400 CAYUGA WAY
WESTFIELD, NJ 07090                                   P‐0010531 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILD, EM A MINOR
ELIZABETH JOSE, PARENT
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                   P‐0043838 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILD, EM, A MINOR
ELIZABETH JOSE, PARENT
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                   P‐0047390 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILD, MM A MINOR
ELIZABETH JOSE, PARENT
NATHAN M. COSTELLO, ESQ.
180 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                   P‐0043847 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILD, MM, A MINOR
ELIZABETH JOSE, PARENT
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                   P‐0047358 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILD, SM A MINOR
ELIZABETH JOSE, PARENT
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                   P‐0043866 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILD, SM, A MINOR
ELIZABETH JOSE, PARENT
NATHAN M. COSTELLO, ESQ.
1980 FESTIVAL PLAZA DR., 300
LAS VEGAS, NV 89135                                   P‐0047343 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 613 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 614 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CHILDERS, MARY D.
CHILDERS, JOHNNY L.
153 WINDMILL PLANTATION ROAD
MACON, GA 31216‐7433                               P‐0039060 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILDERS, ROBERT G.
1705 E 12TH ST
PUEBLO, CO 81001                                   P‐0036381 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILDERS, WESTLEY W.
83 SUNSHINE LANE
ENTIAT, WA 98822                                   P‐0034118 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILDRESS, DENNIS
107 HUNTERS CREEK RD.
FOREST, VA 24551                                   P‐0002223 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILDRESS, MARK A.
P.O. BOX 1081
TALBOTT, TN 37877‐1081                             P‐0007724 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILDRESS, RHONDA M.
3762 EARLS BRIDGE ROAD
EASLEY, SC 29640‐9593                              P‐0056169 1/29/2018    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CHILDRESS, TEDDY J.
608 SAMUEL HARRIS LANE
CHATHAM, VA 24531                                  P‐0034692 12/2/2017    TK Holdings Inc., et al .                     $338.00                                                                                       $338.00
CHILDRESS, TEDDY J.
608 SAMUEL HARRIS LANE
CHATHAM, VA 24531                                  P‐0034695 12/2/2017    TK Holdings Inc., et al .                     $676.00                                                                                       $676.00
CHILDS POOLE, LENORA
1763 OLD CANTON ROAD
MARIETTA, GA                                       P‐0047786 12/26/2017   TK Holdings Inc., et al .                   $11,005.44                                                                                   $11,005.44
CHILDS, JAMES J.
1102 S. BEECHAM RD.
WILLIAMSTOWN, NJ 08094                             P‐0009138 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILDS, JAMES J.
1102 S. BEECHM RD.
WILLIAMSTOWN, NJ 08094                             P‐0009145 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILDS, JAMES J.
TROVATO‐LAPORTE, DEBRA R.
1102 S. BEECHAM RD.
WILLIAMSTOWN, NJ 08094                             P‐0009151 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILDS, LYNDA M.
RICHMOND, ZACHARY J.
4853 BUTTERCUP WAY
SUMMERVILLE, SC 29485                              P‐0007426 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILDS, LYNDA M.
RICHMOND, ZACHARY J.
4853 BUTTERCUP WAY
SUMMERVILLE, SC 29485                              P‐0007448 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILDS, LYNDA M.
RICHMOND, ZACHARY J.
4853 BUTTERCUP WAY
SUMMERVILLE, SC 29485                              P‐0018826 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILDS, MARY A.
2520 HARDWOOD DRIVE
BRYAN, TX 77803                                    P‐0036606 12/5/2017    TK Holdings Inc., et al .                   $34,225.62                                                                                   $34,225.62
CHILDS, TAMEEKA L.
6508 BLICKLING DRIVE
DUBLIN, OH 43017                                   P‐0037818 12/8/2017    TK Holdings Inc., et al .                    $4,241.00                                                                                    $4,241.00
                                                                                        Page 614 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 615 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHILEK, VINCENT A.
38668 WIGGINS ROAD
HEMPSTEAD, TX 77445                                 P‐0009879 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILELLI, THOMAS M.
6119 CLUBHURST COURT
GALLOWAY, OH 43119                                  P‐0042369 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILES, ROBERT H.
1721 EAST FRANKFORD RD
APT 1218
CARROLLTON, TX 75007                                P‐0015970 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILEWSKI, HOLLY
4655 CARDINAL DRIVE
CINCINNATI, OH 452444F2CZ                           P‐0031684 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILITO, ALICIA
10220 SW 121 ST
MIAMI, FL 33176                                     P‐0030721 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHILITO, HERNANDO
10220 SW 121 ST
MIAMI, FL 33176                                     P‐0030724 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIM, BETTY
LIEU, TED
3929 MESA STREET
TORRANCE, CA 90505                                  P‐0055222 1/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIMA, JOHN
1777 ESTATE DRIVE
FARMINGTON, NY 14425                                P‐0035879 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIME, ANTHONY
14630 TREBORWAY
TREBORWAY
HOUSTON, TX 77014                                   P‐0004528 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIME, ANTHONY
14630 TREBORWAY
HOUSTON, TX 77014                                   P‐0004541 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIN, ANDY J.
225 N. RURAL DR. APT. B
MONTEREY PARK, CA 91755                             P‐0045520 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIN, BENJAMIN
P. O. BOX. 7594
NEWPORT BEACH, CA 92658                             P‐0037268 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIN, BENJAMIN
P.O. BOX 7594
NEWPORT BEACH, CA 92658                             P‐0037272 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIN, BENJAMIN
P. O. BOX 7594
NEWPORT BEACH, CA 92658                             P‐0037277 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIN, BENJAMIN
P.O. BOX 7594
NEWPORT BEACH, CA 92658                             P‐0037339 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIN, BILL
6591 NW CONNERY TERRACE
PORTLAND, OR 97229                                  P‐0036341 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIN, EMILY
749 NEPTUNE LANE
FOSTER CITY, CA 94404                               P‐0049988 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 615 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 616 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHIN, MATTHEW V.
12241 SW 106 ST
MIAMI, FL 33186                                     P‐0026530 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIN, SHAN
22040 CALVERT ST
#13
WOODLAND HILLS, CA 91367                            P‐0023605 11/13/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
CHIN, SHAN
22040 CALVERT ST
#13
WOODLAND HILLS, CA 91367                            P‐0023607 11/13/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CHIN, SHELLEY
37 ANTHEM CREEK CIRCLE
HENDERSON, NV 89052                                 P‐0005243 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIN, STEVEN D.
20998 STARSHINE ROAD
DIAMOND BAR, CA 91789                               P‐0043982 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHINCHWADKAR, GAJANAN
34703 TEAL CMN
FREMONT, CA 94555                                   P‐0032019 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHINCHWADKAR, GAJANAN
34703 TEAL CMN
FREMONT, CA 94555                                   P‐0032020 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHING, CHRISTOPHER J.
9709 W OLYMPIC BLVD APT 2
BEVERLY HILLS, CA 90212                             P‐0031850 11/26/2017   TK Holdings Inc., et al .                   $23,347.88                                                                                   $23,347.88
CHING, GARY
1406 ASHWOOD DRIVE
SAN MATEO, CA 94402                                 P‐0041527 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHING, JENNIFER
1347 35TH AVENUE
SAN FRANCISCO, CA 94122                             P‐0032186 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHING, LAURA
1647 23RD AVENUE
SAN FRANCISCO, CA 94122                             P‐0032192 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHINNAPPAN, JOHN PETER
481 CORONATION DR
FRANKLIN, MA 02038                                  P‐0020352 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHINNI, JOHN F.
1501 MERIDETH DR
COLUMBIA, MO 65203                                  P‐0042428 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHINUDOMSUB, AVES
4686 BEACON WAY
RIVERSIDE, CA 92501                                 P‐0019957 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHINUDOMSUB, AVES
4686 BEACON WAY
RIVERSIDE, CA 92501                                 P‐0029046 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHINUDOMSUB, SHAWN
4686 BEACON WAY
RIVERSIDE, CA 92501                                 P‐0019921 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHINUDOMSUB, SHAWN
4686 BEACON WAY
RIVERSIDE, CA 92501                                 P‐0028973 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIOMA, MERCY
2324 NICOL CIR.
BOWIE, MD 20721                                       1179     11/2/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                         Page 616 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 617 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CHIOMMINO, SALVATORE D.
220 LONG HILL ROAD
LITTLE FALLS, NJ 07424                              P‐0023798 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIONG, JOSHUA
755 TALISMAN CT
PALO ALTO, CA 94303                                 P‐0014038 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIOPRIS‐CUBILLO, WALTER
752 GREELEY AVENUE
APARTMENT 1B
FAIRVIEW, NJ 07022                                  P‐0038551 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIOS, NITSA
3494 OAK GLEN DR
LOS ANGELES, CA 90068                               P‐0036257 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIPMAN, DALE E.
2591 NW 90TH AVE.
CHIEFLAND, FL 32626                                 P‐0037867 12/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIPMAN, PETER S.
P.O. BOX 796
NORFOLK, MA 02056                                   P‐0009280 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIPMAN, PETER S.
P.O. BOX 796
NORFOLK, MA 02056                                   P‐0009286 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIRHART, EMILY A.
3670 PIERCE ST. NE
MINNEAPOLIS, MN 55418                               P‐0047665 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHI‐RO ENTERPRISES, INC
1727 E. SPRINGFIELD AVE
SPOKANE, WA 99202‐2952                              P‐0021264 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHI‐RO ENTERPRISES, INC.
1727 E. SPRINGFIELD AVE
SPOKANE, WA 99202‐2952                              P‐0021184 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHI‐RO ENTERPRISES, INC.
1727 E. SPRINGFIELD AVE
SPOKANE, WA 99202‐2952                              P‐0021270 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHISHOLM, DWAN S.
910 TROY AVENUE
BROOKLYN, NY 11203                                    828       10/29/2017      TK Holdings Inc.                         $13,000.00                                                                                   $13,000.00
CHISHOLM, MICHELLE
835 MT. HOPE STREET
UNIT 34
NORTH ATTLEBORO, MA 02760                           P‐0009080 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHISHOLM, MICHELLE
835 MT. HOPE STREET
UNIT 34
NORTH ATTLEBORO, MA 02760                           P‐0009081 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHISHOLM, RICHARD F.
CHISHOLM, JOAN M.
6 ALHAMBRA ROAD
WEST ROXBURY, MA 02132‐1816                         P‐0017982 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHISM, RONNIE
CHISM, MARILYN
1118 INGERSON AVE
SAN FRANCISCO, CA 94124                             P‐0054185    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHISM, SONYA L.
1646 SORGHUM MILL DR
CORDOV, TN 38016                                    P‐0049063 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 617 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 618 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CHISM, WENDY L.
9907 KNOLLWIND DR
CINCINNATI, OH 45242                               P‐0023770 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHISTIAKOV, VICTOR
811 72ND AVE SE
NORMAN, OK 73026                                   P‐0020792 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHITPHAKDITHAI, PINTIP
4860 CHURCHILL ST
SHOREVIEW, MN 55126                                P‐0046242 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHITTAPHOUMIN, LINDA
CHITTAPHOUMIN, RACHA
3612 BALFOUR LANE
MODESTO, CA 95357                                  P‐0022217 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIU, JO‐CHUN
7818 ELKHORN MOUNTAIN TRAIL
AUSTIN, TX 78729                                   P‐0006960 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIU, KENNETH J.
157 STONECREST DRIVE
SAN FRANCISCO, CA 94132                            P‐0020135 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIU, PHILIP H.
LEE, JACINTA N.
17803 NORAN CIRCLE
CERRITOS, CA 90703                                 P‐0025770 11/15/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CHIU, VINCENT
WONG, KELLY
2028 CALAVERAS RD
MILPITAS, CA 95035                                 P‐0012577 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIU, VINCENT
WONG, KELLY
2028 CALAVERAS RD
MILPITAS, CA 95035                                 P‐0012587 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIUCHIARELLI, CHERYL A.
5369 PERRY RD.
GRAND BLANC, MI 48439                              P‐0035655 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIUCHIARELLI, CHERYL A.
5369 PERRY RD.
GRAND BLANC, MI 48439                              P‐0035661 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIVERTON, JANICE
7329 SUNRISE COURT
GREENBLET, MD 20770                                P‐0010690 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIVUKULA, RAVI
232 HOLLYWOOD DRIVE
COPPELL, TX 75019                                  P‐0013823 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHIVUKULA, RAVI
CHIVUKULA, RAVI
232 HOLLYWOOD DRIVE
COPPELL, TX 75019                                  P‐0013826 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHLEBUS, EDWARD
2455 W. OHIO ST. UNIT 8W
CHICAGO, IL 60612                                  P‐0050006 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHMIELEWSKI, ROBERT
5462 N NATOMA AVE
CHICAGO, IL 60656                                  P‐0021103 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHMIELEWSKI, URSZULA
5462 N NATOMA AVE
CHICAGO, IL 60656                                  P‐0021053 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 618 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 619 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                    Amount
CHO PARTNERSHIP LTD. D/B/A CO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052686 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHO PARTNERSHIP, LTD.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058082 6/20/2018    TK Holdings Inc., et al .                 $20,311,680.00                                                                               $20,311,680.00
CHO, HYEON‐JE
41771 HIGGINS WAY
FREMONT, CA 94539                                 P‐0038423 12/10/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHO, JIN YOUNG
4646 STATE ROAD
MEDINA, OH 44256                                  P‐0023552 11/13/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHO, JOOAH S.
26‐21 UNION STREET
APT 3F
FLUSHING, NY 11354                                P‐0009025 10/29/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHO, SANDRA Y.
1111 BRYN MAWR RD
BALTIMORE, MD 21210                               P‐0041987 12/18/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHO, YONSANG
894 BLAZINGWOOD AVE
CUPERTINO, CA 95014                               P‐0057926 5/13/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHOALS, JAMES K.
1464 BAYWICKE DR. SE
LOWELL, MI 49331                                  P‐0012725 11/2/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHOALS, JAMES K.
1464 BAYWICKE DR. SE
LOWELL, MI 49331                                  P‐0027510 11/14/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHOATE, CHERYL L.
6142 SOME WAY
MAGALIA, CA 95954                                 P‐0054960 1/17/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHOATE, INA
INA CHOATE
717 MAIDEN CHOICE LN ST‐T01
CATONSVILLE, MD 21228                             P‐0008413 10/29/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHOATE, JAMES T.
CHOATE, ALICE A.
W4158 FAWN AVENUE
MONTELLO, WI 53949                                P‐0014533 11/3/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHOATE, KATHLEEN A.
CHOATE, COREY R.
100 LAMAR ROAD
PITTSBURGH, PA 15241                              P‐0015691 11/4/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHOATE, KATHLEEN A.
CHOATE, COREY R.
100 LAMAR ROAD
PITTSBURGH, PA 15241                              P‐0056074 1/29/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHOCK, JOHN A.
CHOCK, LYDIA C.
1949 KAKELA DR
HONOLULU, HI 96822                                P‐0043107 12/20/2017   TK Holdings Inc., et al .                       $195.00                                                                                       $195.00
CHOCK, PIA C.
2228 KAALA WAY
HONOLULU, HI 96822                                P‐0044766 12/22/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
                                                                                       Page 619 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 620 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CHODYNIECKI, STEPHANIE
10312 NANKA RD.
LOUISVILLE, KY 40272                                 4129    12/19/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
CHOI, ANGELLA
CHOI, ANGELLA
450 W 17TH STREET
APT 1012
NEW YORK, NY 10011                                 P‐0021054 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, ANTOINETTE T.
CHOI, R LESLIE
1345 DAILY CIRCLE
GLENDALE, CA 91208‐1719                            P‐0046541 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, DAVID
CHA, SOOK HEE
1830 KENNEDY DR
PLACENTIA, CA 92870                                P‐0054827 1/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, DAVID
CHA, SOOK HEE
1830 KENNEDY DR
PLACENTIA, CA 92870                                P‐0054828 1/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, DAVID H.
CHA, SOOK HEE
1830 KENNEDY DR
PLACENTIA, CA 92870                                P‐0054829 1/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, GINA J.
3700 E JEWELL AVE #507
DENVER, CO 80210                                   P‐0047422 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, HAN
250 GORGE ROAD, #19F
CLIFFSIDE PARK, NJ 07010                             1264     11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHOI, HENRY
49 CLARK ST
MALDEN, MA 02148                                   P‐0010830 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, JANE J.
38 MORNING GLORY
LAKE FOREST, CA 92630                              P‐0022305 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, JAY PIL
2940 AUDREYS WAY
EAST LANSING, MI 48823                             P‐0011298 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, JOO H.
3555 WHITTIER BLVD APT 312
LOS ANGELES, CA 90023                              P‐0048858 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, JOO H.
3555 WHITTIER BLVD APT 312
LOS ANGELES, CA 90023                              P‐0048949 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, JOYCE J.
702 S. SERRANO AVE. #603
LOS ANGELES, CA 90005                              P‐0018536 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, JULIA
20271 SEALPOINT LN
UNIT 203
HUNTINGTON BEACH, CA 92646                         P‐0025111 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, MICHAEL
5 TURNPIKE RD 331
TOWNSEND, MA 01469                                   2487    11/12/2017      TK Holdings Inc.                          $5,400.00                                                                                    $5,400.00


                                                                                        Page 620 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 621 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHOI, MOONHO
4851 N CHRISTIANA AVE
APT 1N
CHICAGO, IL 60625                                    P‐0030899 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, ROBERT
6943 E. MONACO PKWY
ORANGE, CA 92867                                     P‐0020175 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, ROBERT L.
6943 E. MONACO PKWY
ORANGE, CA 92867                                     P‐0020184 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, ROBIN
6636 SPARROWOOD BLVD
INDIANAPOLIS, IN 46236                               P‐0054666 1/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, SEONMI
AHN, JONGHOON
2850 MONTROSE AVE.
#18
LA CRESCENTA, CA 91214                               P‐0037846 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, SHANNA
3740 SANTA ROSALIA DRIVE #201
LOS ANGELES, CA 90008                                P‐0054386 1/10/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, STEPHEN J.
PARK, UN KYUNG
166 PERRY ST #3D
NEW YORK, NY 10014                                   P‐0015279 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, YEONSU
4907 43RD AVE, APT‐7F
WOODSIDE, NY 11377                                   P‐0005748 10/26/2017   TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
CHOI, YONG C.
530 S. MANHATTAN PL. #207
LOS ANGELES, CA 90020                                P‐0018090 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, YONG T.
CHOI, SUNG J.
14310 PLATT COURT
CANYON COUNTRY, CA 91387                             P‐0021733 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOI, YOONJI
125 HANSCOM AVE
READING, MA 01867                                    P‐0030228 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOICE, SHANDALYN D.
4004 W. PIONEER DR. #132
IRVING, TX 75061                                     P‐0001488 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOKSHI, PANKAJKUMAR A.
9248 BARBERRY LANE
DES PLAINES, IL 60016                                P‐0037173 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOKSHI, PANKAJKUMAR A.
9248 BARBERRY LANE
DES PLAINES, IL 60016                                P‐0037175 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOKSHI, VIPUL M.
104 WELLS DRIVE
SOUTH PLAINFIELD, NJ 07080                           P‐0006933 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOLD, E.M.,MINOR
MCGINNESS, CAROL L.
28 PALMER AVE
BALLSRON LAKE, NY 12019                              P‐0012791 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 621 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 622 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CHOMKO, STEPHEN A.
12926 BAALBEK DRIVE
ST LOUIS, MO 63127                                   P‐0021542 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOMOS, MICHAEL
356 WHITE AVE.
SHARON, PA 16146                                     P‐0016503 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHONG, AE K.
CHONG, AE K.
10 SAVANNAH
IRVINE, CA 92620                                     P‐0043365 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHONG, EUGENE I.
9 DUNBAR WAY
CONCORD, MA 01742                                    P‐0031523 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHONG, LAURENCE
171 EASTGATE DRIVE
CHESHIRE, CT 06410                                   P‐0056957   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHONG, LENARD
WONG, VIVIAN
7992 HE 109 LANE
PARKLAND, FL 33076                                   P‐0000090 10/18/2017    TK Holdings Inc., et al .                   $35,000.00                                                                                   $35,000.00
CHONG, MICHAEL M.
110 BARUCH DRIVE
APT # 11B
NEW YORK, NY 10002                                   P‐0035576 12/4/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
CHONG, ROSA M.
67‐52 183RD STREET
FRESH MEADOWS
QUEENS, NY 11365                                     P‐0021529 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOPEL, JAN C.
SHACKLETON, PATRICIA A.
400 GREYFRIARS LANE
CARY, NC 27518                                       P‐0012477 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHORBA, DEBORAH L.
100 MICHELLE CIRCLE
BETHEL PARK, PA 15102                                P‐0014203 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHORGHE, SWAPNIL
10415 SE 174 ST
APT 5380
RENTON, WA 98055                                     P‐0038930 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHORIATIS, JOHN
1636 DEVONWOOD DR
ROCHESTER HILLS, MI 48306                            P‐0029293 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHORIATIS, JOHN
1636 DEVONWOOD DR
ROCHESTER HILLS, MI 48306                            P‐0029295 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHORVAT, MICHAEL
1015 SMITH GRADE
SANTA CRUZ, CA 95060                                 P‐0053593   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOU, CHIH‐SHENG
9513 TREYFORD TER.
GAITHERSBURG, MD 20886                               P‐0037827 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOU, JESSICA
16353 VERIDIAN CIRCLE
SAN DIEGO, CA 92127                                    4776      1/30/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                           Page 622 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 623 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CHOU, JESSICA A.
16353 VERIDIAN CIRCLE
SAN DIEGO, CA 92127                                P‐0023501 11/13/2017   TK Holdings Inc., et al .                  $150,000.00                                                                                  $150,000.00
CHOU, KUN HUNG
3326 CLUB PLACE
DULUTH, GA 30096                                   P‐0024134 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOU, SHAWN S.
CHOU, HELEN P.
1622 S. SPAULDING AVE.
LOS ANGELES, CA 90019                              P‐0043454 12/21/2017   TK Holdings Inc., et al .                       $50.00                                                                                       $50.00
CHOU, SHEENA
22 MIRABELLA
BUENA PARK, CA 90620                                 2913    11/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHOUAIB, HOUSSAM
2112 MESA VERDE DR
MILPITAS, CA 95035                                   4272    12/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHOUDHURY, NABENDU S.
6 OUTLOOK DR N
MECHANICVILLE, NY 12118                            P‐0011192 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOUI, MARIO
N8828 GLADSTONE BEACH RD
FOND DU LAC, WI 54937                              P‐0013183 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOUPAY, NATHALIE C.
12044 CULVER BLVD
#2
LOS ANGELES, CA 90066                              P‐0050027 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOW, AVA Y.
1324 W. LA PALMA AVENUE
ANAHEIM, CA 92801                                  P‐0036110 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOW, LEON C.
12826 CAMELLIA BAY DR W
JACKSONVILLE, FL 32223                             P‐0016020 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOW, RANDALL
1930 BAROSSA DR
SAN RAMON, CA 94582                                  1533     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHOW, WILFRED K.
16 HAYESTOWN ROAD UNIT 2204
DANBURY, CT 06811‐5002                             P‐0036610 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOW, WYNDHAM
3914 ALTURA AVE
LA CRESCENTA, CA 91214                             P‐0057882 4/24/2018    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
CHOWEN, JOHN F.
CHOWEN, JUNE E.
1588 HURON STREET
SAINT PAUL, MN 55108                               P‐0043335 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOY, ANDREW E.
YAMAGUCHI, CONSTANCE
4100 LONG BEACH BLVD. UNIT
LONG BEACH, CA 90807‐2696                          P‐0041530 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHOYCE, KIRSTEN
86 WEST PINE STREET
ALTADENA, CA 91001                                 P‐0054588 1/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHREUNG, JESSE
703BEECH ST
ROCKLAND, MA 02370                                 P‐0034551 12/1/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00


                                                                                        Page 623 of 3871
                                                      Case 17-11375-BLS                   Doc 4247                  Filed 10/26/20                     Page 624 of 1950
                                                                                                           Claim Register
                                                                                                    In re TK Holdings Inc., et al .
                                                                                                         Case No. 17‐11375

                                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                      Claim No. Claim Date              Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                      Amount                                                    Amount
CHREUNG, THEA
703 BEECH ST
ROCKLAND, MA 02370                                                P‐0034547 12/1/2017       TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHRIS PARKS, PC
2880 16TH STREET
BOULDER, CO 80304                                                 P‐0053437 12/31/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHRIS ROBLES, INDEPENDENT ADMINISTRATOR OF THE ESTATE OF LUCILA
ROBLES
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                               2832    11/16/2017          TK Holdings Inc.                      $10,000,000.00                                                                               $10,000,000.00
CHRIS ROBLES, INDEPENDENT ADMINISTRATOR OF THE ESTATE OF LUCILA
ROBLES
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                               2922    11/16/2017         Takata Americas                                $0.00                                                                                         $0.00
CHRIS ROBLES, INDEPENDENT ADMINISTRATOR OF THE ESTATE OF LUCILA
ROBLES
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                               2926    11/16/2017   Takata de Mexico, S.A. de C.V.                $5,000,000.00                                                                                $5,000,000.00
CHRIS ROBLES, INDIVIDUALLY
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                               2717    11/16/2017          TK Holdings Inc.                      $10,000,000.00                                                                               $10,000,000.00
CHRIS ROBLES, INDIVIDUALLY
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                               2737    11/16/2017   Takata de Mexico, S.A. de C.V.               $10,000,000.00                                                                               $10,000,000.00
CHRIS ROBLES, INDIVIDUALLY
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                               2843    11/16/2017         Takata Americas                                $0.00                                                                                         $0.00
CHRISCO, DANIELLE M.
CHRISCO, JEREMIE D.
1512 S. E. 16TH PLACE
OAK GROVE, MO 64075                                               P‐0027805 11/17/2017      TK Holdings Inc., et al .                      $8,670.00                                                                                    $8,670.00
CHRIST, CAROLYN R.
4 HUNTERS GREEN CT
DURHAM, NC 27712                                                  P‐0040228 12/14/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHRIST, CAROLYN R.
4 HUNTERS GREEN CT
DURHAM, NC 27712                                                  P‐0040251 12/14/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHRIST, CAROLYN R.
4 HUNTERS GREEN CT
DURHAM, NC 27712                                                  P‐0040260 12/14/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHRIST, CHARLES W.
4 HUNTERS GREEN CT
DURHAM, NC 27712                                                  P‐0040171 12/14/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00


                                                                                                          Page 624 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 625 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHRISTAL, DEBRA L.
P.O. BOX 1043
5465 HIGHWAY 42
ELLENWOOD, GA 30294‐3805                            P‐0031164 11/24/2017    TK Holdings Inc., et al .                    $3,575.00                                                                                    $3,575.00
CHRISTENSEN, BRADLEY P.
9820 DEERBROOK DRIVE
CHANHASSEN, MN 55317                                P‐0017931 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTENSEN, BRENT
2747 PARADISE ROAD #601
LAS VEGAS, NV 89109                                 P‐0056470   2/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTENSEN, CAROL
6519 E MARJORIE ST
WICHITA, KS 67206                                     3910      12/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CHRISTENSEN, DAVID A.
2407 TELEGRAPH AVENUE
APT. #301
OAKLAND, CA 94612‐2468                              P‐0023703 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTENSEN, DAVID L.
CHRISTENSEN, CHRISTIANNE M.
2406 E EVA LOOP
FLAGSTAFF, AZ 86004                                 P‐0010859 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTENSEN, DONALD J.
295 LYNN SHORE DRIVE
APT 705
LYNN, MA 01902                                      P‐0007577 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTENSEN, HENRY N.
P.O. BOX 5
HIGHLAND MILLS, NY 10930                            P‐0042075 12/18/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
CHRISTENSEN, HENRY N.
P.O. BOX 5
HIGHLAND MILLS, NY 10930                            P‐0042376 12/18/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
CHRISTENSEN, JAMES A.
CHRISTENSEN, JUDY E.
3503 COWLEY WAY
SAN DIEGO, CA 92117                                 P‐0031390 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTENSEN, JUDY E.
CHRISTENSEN, JAMES A.
3503 COWLEY WAY
SAN DIEGO, CA 92117                                 P‐0031384 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTENSEN, KARA L.
5712 WOODMAN AVE.
#4
VAN NUYS, CA 91401                                  P‐0001448 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTENSEN, LISA A.
455 WESTERN STATES ROAD
FELTON, CA 95018                                    P‐0028129 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTENSEN, RENEE
CALLING ALL DOGS
140 SHERIDAN BLVD
INWOOD, NY 11096                                    P‐0053541   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTENSEN, SCOTT W.
106 QUAIL ROAD
YORKTOWN, VA 23692                                  P‐0009175 10/30/2017    TK Holdings Inc., et al .                     $696.03                                                                                       $696.03
CHRISTENSEN, SIGURD W.
NO ADDRESS PROVIDED
                                                    P‐0047433 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 625 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 626 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHRISTENSEN, SIGURD W.
103 W DAMASCUS ROAD
OAK RIDGE, TN 37830                                 P‐0047479 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTENSON, NORMAN
94 CEDAR AVE
WATERBURY, CT 06705‐2701                            P‐0040951 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTENSON, NORMAN W.
94 CEDAR AVE
WATERBURY, CT 06705‐2701                            P‐0040954 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTENSON, RONALD P.
2277 WEST HWY 36
ROSEVILLE, MN 55113                                 P‐0015855 11/4/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CHRISTENSON, RONALD P.
2277 WEST HWY 36
SUITE 204
ROSEVILLE, MN 55113                                 P‐0015857 11/4/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CHRISTESON, RACHEL R.
8375 E. PRINCETON AVE.
DENVER, CO 80237                                    P‐0010365 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIAN, BRANDE
733 ARVIN RD
VIRGINIA BEACH, VA 23464                            P‐0038956 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIAN, CHRISTOPHER A.
CHRISTIAN, SUSAN C.
536 FERNWOOD DRIVE
KINGSPORT, TN 37663                                 P‐0006317 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIAN, DENNIS D.
616 MAGNOLIA LN
NASHVILLE, TN 37211                                 P‐0047701 12/26/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
CHRISTIAN, ERIC J.
CHRISTIAN, BRIDGET W.
4835 ALLISTAIR DRIVE
CUMMING, GA 30040                                   P‐0054395 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIAN, GEORGE
CHRISTIAN, BRANDE
733 ARVIN RD
VIRGINIA BEACH, VA 23464                            P‐0038917 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIAN, GEORGE
733 ARVIN RD
VIRGINIA BEACH, VA 23464                            P‐0038959 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIAN, JAMES A.
635 BAKER DR
LAFAYETTE, TN 37083                                 P‐0013088 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIAN, RAJESH S.
CHRISTIAN, PRISCA R.
9520 W LAS PALMARITAS DR.
PEORIA, AZ 85345                                    P‐0039927 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIAN, RAJESH S.
CHRISTIAN, PRISCA R.
9520 W LAS PALMARITAS DR.
PEORIA, AZ 85345                                    P‐0044470 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIAN, RAJESH S.
9520 W LAS PALMARITAS DR.
PEORIA, AZ 85345                                    P‐0044534 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 626 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 627 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHRISTIAN, RICARDO
CHRISTIAN, RICARDO
120 8TH CT
RACINE, WI 53403                                    P‐0021371 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIAN, RICHARD L.
CHRISTIAN, SARAH A.
1204 LYSILOMA AVE
WINTER HAVEN, FL 33880‐1937                         P‐0041680 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIAN, STEPHANIE
3415 WINDSOR BLVD.
BIRMINGHAM, AL 35209                                P‐0003404 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIAN, STEPHANIE
3415 WINDSOR BLVD.,
BIRMINGHAM, AL 35209                                P‐0003420 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIAN, THERESA H.
234 BLAKENEY ROAD
CATONSVILLE, MD 21228                               P‐0050703 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIAN, VICTOR MARQUETTE
301 W 4TH ST #2
LEADVILLE, CO 80461                                   1113      11/1/2017      TK Holdings Inc.                           $500.00                                                                                       $500.00
CHRISTIANS, ANTHONY D.
CHRISTIANS, CHRISTINE R.
P.O. BOX 891
HOPEWELL, VA 23860                                  P‐0036774 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIANS, JILL A.
16 CONCORD SQUARE APT 1
BOSTON, MA 02118                                    P‐0013533 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIANSEN, ANNA M.
32161 SENECA ST
HAYWARD, CA 94544                                   P‐0014873 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIANSEN, LORI A.
310 DAKOTA DUNES BLVD
APT 119
DAKOTA DUNES, SD 57049                              P‐0056930   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIANSON, KAREN M.
17694 WARWICK CIRCLE
FOUNTAIN VALLEY, CA 92708                           P‐0025095 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIANSON, REED T.
CHRISTIANSON, MARILYN K.
8315 E 66 ST
KANSAS CITY, MO 64133‐4738                          P‐0017133 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIE, BRIAN S.
10276 WEXFORD CT.
NEWBURGH, IN 47630                                  P‐0038469 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIE, HANIF D.
2319 CATALINA CIRCLE APT 310
OCEANSIDE, CA 92056                                 P‐0053559   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIE, LAURENCE J.
32 GERARD DRIVE
SUITE C
FITCHBURG, MA 01420                                 P‐0017229 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTIE, RAQUEL
2319 CATALINA CIRCLE
APT 310
OCEANSIDE, CA 92056                                 P‐0054271   1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 627 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 628 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CHRISTINA, MARK
542 ELK LAKE DR
WAYMART, PA 18472                                     P‐0010042 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTINE, ALLISON
70 CENTRE CT.
RED LION, PA 17356                                    P‐0047908 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTMAN, CAROL
3410 TIMBER LANE
HERMITAGE, PA 16148                                   P‐0052088 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTO, AUDREY E.
CHRISTO, AUDREY
19607 BASSETT STREET
RESEDA, CA 91335                                      P‐0015290 11/4/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CHRISTO, ELLEN C.
19607 BASSETT STREET
RESEDA, CA 91335                                      P‐0015280 11/4/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
CHRISTODOULIDIS, NILES C.
1625 SE N ST APT 105C
GRANTS PASS, OR 97526                                 P‐0035098 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTOFFERSON, TRENT G.
CHRISTOFFERSON, CARRIE W.
1089 BROOK CIRCLE
KAYSVILLE, UT 84037                                   P‐0039001 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTOFFERSON, TRENT G.
CHRISTOFFERSON, CARRIE W.
1089 BROOK CIRCLE
KAYSVILLE, UT 84037                                   P‐0039004 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTOPHER LEWI, EMMA J.
5001 TIERRA ABIERTA DRIVE
BAKERSFIELD, CA 93307                                 P‐0020013 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTOPHER, CARMEN I.
CHRISTOPHER, CARMEN I.
11269 SW WYNDHAM WAY
PORT SAINT LUCIE, FL 34987                            P‐0032648 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTOPHER, CARMEN I.
11269 SW WYNDHAM WAY
PORT SAINT LUCIE, FL 34987‐2783                       P‐0054563 1/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTOPHER, COREY L.
3750 S 88 ST
MILWAUKEE, WI 53228                                   P‐0025688 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTOPHER, DAISY
8718 HAMIL CT
DOUGLASVILLE, GA 30135                                P‐0003556 10/24/2017   TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
CHRISTOPHER, JOHN L.
14657 PRESERVE LANDING DR E
JACKSONVILLE, FL 32226                                P‐0048466 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTOPHER, JUDITH A.
6620 N HARLEM AVE
#2W
CHICAGO, IL 60631                                     P‐0016887 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTOPHER, KEN
24358 WATT RD
RAMONA, CA 92065                                      P‐0041648 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRISTOPHER, KENNETH J.
24358 WATT RD
RAMONA, CA 92065                                      P‐0041720 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 628 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 629 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHRISTOPHER, MARY E.
7920 NW 35TH ST
SILVER LAKE, KS 66539                               P‐0049218 12/27/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CHROSTEK, GRACE
14 WENZEL FARM ROAD
NORTH HAVEN, CT 06473                               P‐0011379 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRYSSOVERGIS, CHRISTOPHE
6392 HUGHES GLEN COURT
LIBERTY TOWNSHIP, OH 45011                          P‐0000976 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHRZANOWSKI, DAIVA K.
1900 FREDERICK RD
CATONSVILLE, MD 21228                               P‐0016326 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHU, ALFRED
450 CUMBERLAND DR
BURLINGAME, CA 94010                                P‐0048973 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHU, CATHARINE W.
6 CARTER CREST LN
FLETCHER, NC 28732                                  P‐0026724 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHU, CHARLES
5415 CAMBURY AVE
TEMPLE CITY, CA 91780                               P‐0055553 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHU, CHRIS
113 MAIN ST
CHERRYFIELD, ME 04622                               P‐0027430 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHU, DAVID
4974 PURDUE AVE NE
SEATTLE, WA 98105                                   P‐0023338 11/12/2017   TK Holdings Inc., et al .                    $1,200.00                                                                                    $1,200.00
CHU, ERIK
7450 SW 14TH ST
PLANTATION                                          P‐0050628 12/27/2017   TK Holdings Inc., et al .                    $7,705.46                                                                                    $7,705.46
CHU, ERIK
7450 SW 14TH ST
PLANTATION                                          P‐0051594 12/27/2017   TK Holdings Inc., et al .                    $7,705.46                                                                                    $7,705.46
CHU, JINLONG
212 CLARENCE WAY
FREMONT, CA 94539                                   P‐0028859 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHU, JUNIA
2823 WHIPPLE ROAD
UNION CITY, CA 94587                                P‐0027490 11/14/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CHU, KAIDEE
2602 HERSHFIELD COURT
SILVER SPRING, MD 20904                             P‐0007675 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHU, KATHY
LEE, XINQIANG
2152 HOUNSLOW DR.
SAN JOSE, CA 95131                                  P‐0021414 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHU, LIZA J.
1301 1ST AVE
APT 1316
SEATTLE, WA 98101‐2074                              P‐0021418 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHU, NHAN B.
6835 VARIEL AVENUE
APT 50
CANOGA PARK, CA 91303                               P‐0053911   1/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 629 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 630 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHU, STELLA S.
WANG, ALEX S.
29163 DELGADO RD
HAYWARD, CA 94544                                   P‐0030739 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHU, VIVIAN
2022 44TH AVE
SAN FRANCISCO, CA 94116                               2936    11/21/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
CHU, WING Y.
1902 MARYLAND BLVD
BIRMINGHAM, MI 48009                                P‐0026356 11/15/2017   TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
CHUA, LEILANI L.
585 STAMBAUGH STREET
APT C
REDWOOD CITY, CA 94063                              P‐0035798 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUA, M RACHEL P.
43221 BALTUSROL TERRACE
ASHBURN, VA 20147                                   P‐0041185 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUANG, JERRY
672 NORTH 9TH STREET
SAN JOSE, CA 95112                                  P‐0024874 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUANG, JERRY
YIU, SUZANNE
672 NORTH 9TH STREET
SAN JOSE, CA 95112                                  P‐0025726 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUBATENKO, YURIY
CHUBATENKO, ANYA
3625 PINEHILL WAY
ANTELOPE, CA 95843                                  P‐0022688 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUBB, LAWRENCE E.
LAWRENCE CHUBB
5490 EASTCHESTER WAY
GLADWIN, MI 48624                                   P‐0013875 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUBB, LAWRENCE E.
5490 EASTCHESTER WAY
GLADWIN, MI 48624                                   P‐0026277 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUCOSKI, JOHN T.
10722 PHEASANT DRIVE
CLARKSBURG, MD 20871                                P‐0040888 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUDY, JOSEPH
37051 DUNSTABLE CT.
FARMINGTON HILLS, MI 48335                          P‐0029844 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUE, AMANDA E.
1435 CORCORAN STREET, NW
WASHINGTON, DC 20009                                P‐0048699 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUGAY, PAUL N.
5 CAMEO CREST
LAGUNA NIGUEL, CA 92677                             P‐0021112 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUK, TIFFANY
1320 ALEXANDER ST
APT. #102
HONOLULU, HI 96826                                  P‐0056183 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUKUKA, LINDA N.
503 LISA PLACE
NORTH BRUNSWICK, NJ 08902                           P‐0007169 10/28/2017   TK Holdings Inc., et al .                   $24,000.00                                                                                   $24,000.00



                                                                                         Page 630 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 631 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CHUKUKA, LINDA N.
503 LISA PLACE
NORTH BRUNSWICK, NJ 08902                            P‐0007176 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUKWUEMEKA, VERONICA O.
1702 EICHELBEGER CT,
MARINA, CA 93933                                     P‐0042357 12/19/2017   TK Holdings Inc., et al .                     $972.23                                                                                       $972.23
CHULACK, PETER G.
175 LEAVITT RD APT#5
PITTSFIELD, NH 03263                                 P‐0026212 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHULADA, ANTHONY J.
4 FOSTER STREET
APT. 302
PEPPERELL, MA 01463                                  P‐0005623 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUMBLEY, JERMILLA S.
2501 HAYDEN PKWY #1412
ROSEVILLE, CA 95747                                  P‐0046546 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUN, CHEYENNE
265 STAFFORD DR
BUSHKILL, PA 18324                                   P‐0019534 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUN, CLIFFORD T.
723 HOOMALIMALI STREET
AIEA, HI 96782                                       P‐0030664 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUN, DUANE C.
CHUN, BETTE A.
98‐1060 KOMO MAI DRIVE
APT B
AIEA, HI 96701                                       P‐0028072 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUN, FAY ANN
P.O. BOX 12025
HONOLULU, HI 96828                                   P‐0036094 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUN, HYONG J.
725 GRANBURY WAY
JOHNS CREEK, GA 30022                                P‐0041693 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUN, HYONG J.
725 GRANBURY WAY
JOHNS CREEK, GA 30022                                P‐0041695 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUN, MARCUS C.
CHUN, SUSAN J.
1351 NAULU PLACE
HONOLULU, HI 96818                                   P‐0012325 11/1/2017    TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
CHUN, PHILLIP
888 BISCAYNE BLVD
#105
MIAMI, FL 33132                                      P‐0049691 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUN, YEJI
NO ADDRESS PROVIDED
                                                     P‐0008092 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUNDURY, UMA
987 ASH ST
MOOSIC, PA 18507                                     P‐0048903 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUNG, AEON J.
27918 COUNTRY LN
HOCKLEY, TX 77447                                    P‐0056422   2/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHUNG, ALAN H.
P.O. BOX 591731
SAN FRANCISCO, CA 94159                              P‐0035789 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 631 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 632 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
CHUNG, ANDREA W.
1511 COBRE CT.
LA PUENTE, CA 91744                                  P‐0029365 11/20/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHUNG, CHAN
10242 BONSER AVE
GARDEN GROVE, CA 92840                               P‐0036098 12/5/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHUNG, DENWARD
2314 BONNYCASTLE AVE
LOUISVILLE, KY 40205                                 P‐0001105 10/21/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHUNG, DENWARD
2314 BONNYCASTLE AVE
LOUISVILLE, KY 40205                                 P‐0001107 10/21/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHUNG, EMY C.
68 OAK STREET
WINCHESTER, MA 01890                                 P‐0037394 12/7/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHUNG, HAE WON
4371 WINTERS CHAPEL RD
APT 2712
ATLANTA, GA 30360                                    P‐0008205 10/29/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHUNG, HANH H.
412 WINDWARD DR
HOUMA, LA 70360                                      P‐0033968 11/30/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHUNG, HANH H.
412 WINDWARD DR
HOUMA, LA 70360                                      P‐0033970 11/30/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHUNG, JI W.
2633 GADSEN WALK
DULUTH, GA 30097                                     P‐0004023 10/25/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHUNG, MICHELLE R.
27918 COUNTRY LN
HOCKLEY, TX 77447                                    P‐0056423   2/2/2018   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHUNG, SA P.
516 E FAIRVIEW AVE
SAN GABRIEL, CA 91776                                P‐0013683 11/2/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHUNG, THOMAS
357 BUCKINGHAM CIR
HARLEYSVILLE                                         P‐0054578 1/13/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHUPPA, DANIEL S.
125 FITCH BLVD #249
YOUNGSTOWN, OH 44515                                 P‐0034014 11/30/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHURCH JR, HALBERT D.
CHURCH, KIMBERLY C.
5600 W PASEO DE LAS ESTRELLAS
TUCSON, AZ 85745‐9569                                P‐0042318 12/18/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHURCH JR, HALBERT D.
CHURCH, KIMBERLY C.
5600 W PASEO DE LAS ESTRELLAS
TUCSON, AZ 85745‐9569                                P‐0043191 12/18/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CHURCH OF LATTER‐DAY SAINTS
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                   P‐0048543 12/26/2017   TK Holdings Inc., et al .                 $10,545,607.40                                                                               $10,545,607.40
CHURCH, ANGELA L.
17348 S BRADLEY ROAD
OREGON CITY, OR 97045                                P‐0018964 11/7/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00


                                                                                          Page 632 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 633 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CHURCH, LORI A.
CHURCH, LORI A.
217 JESSICAS WAY
JOHNSON CITY, TN 37615                              P‐0001886 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHURCH, NAMI I.
4808 DONATELLO CT.
ANTIOCH, CA 94509                                   P‐0049898 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHURCH, PATRICIA A.
4021 ADAMS STREET
SIOUX CITY, IA                                      P‐0016379 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHURCH, TIFFANIE R.
5212 SILVER CROSSING STREET
BAKERSFIELD, CA 93313                               P‐0031614 11/26/2017   TK Holdings Inc., et al .                   $75,000.00                                                                                   $75,000.00
CHURCHARD, KAREN S.
6531 N 3RD AVE
UNIT 5
PHOENIX, AZ 85013                                   P‐0032890 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHURCHILL, DAVID K.
2642 COLLEEN LN
DACULA, GA 30019‐6568                               P‐0032217 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CHURCHMAN, JOSEPH E.
4811 WATERBECK ST.
FULSHEAR, TX 77441                                  P‐0032970 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIABATTARI, DONALD
2206 IMPERIAL GOLF COURSE BLV
NAPLES, FL 34110                                    P‐0002216 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIACCIO, NICHOLAS
NO ADDRESS PROVIDED
                                                    P‐0034500 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIACCO, PETER E.
2248 RALEIGH ST
DENVER, CO 80212‐1126                               P‐0041087 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIALDELLA, MICHAEL
7007 HIGHLAND MEADOWS COURT
ALEXANDRIA, VA 22315                                P‐0014338 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIALDELLA, MICHAEL
7007 HIGHLAND MEADOWS COURT
ALEXANDRIA, VA 22315                                P‐0014346 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIALINI, TERRI
5231 SWADLING RD
ONTARIO, NY 14519                                   P‐0029305 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIANCARELLI, ROBERT
182 N BARFIELD DR
MARCO ISLAND, FL 34145                              P‐0033059 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIANCI, DEBORAH L.
2481 SILVER MEADOW LANE
WESTMINSTER, MD 21158                               P‐0035059 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIANCI, FRANK J.
2481 SILVER MEADOW LANE
WESTMINSTER, MD 21158                               P‐0036783 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIANCIO, CARMELO
CIANCIO, LINDA J.
3240 SABER ROAD
HUNTINGTOWN, MD 20639                               P‐0029897 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 633 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 634 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CIANI, SHARON M.
90 ABORN STREET APT 3
PEABODY, MA 01960                                  P‐0023037 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIARAVINO, JOSEPH P.
152 OLD ORCHARD LANE
OCEAN, NJ 07712                                    P‐0010831 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIARLELLI, AMANDA N.
67 FARVIEW CIRCLE
WATERTOWN, CT 06795                                P‐0006367 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIARLELLI, REGINA E.
67 FARVIEW CIRCLE
WATERTOWN, CT 06795                                P‐0006235 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIARROCCHI, CARL P.
CIARROCCHI, CATHERINE M.
880 WEXFORD WAY
MADISONVILLE, KY 42431                             P‐0024061 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIASTON, PETER M.
261 GREENSPRING DR
STAFFORD, VA 22554                                 P‐0028486 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIATTO, ANTHONY S.
97 SCHUMACHER DR.
NEW HYDE PARK
NEW YORK, NY 11040                                 P‐0046838 12/26/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
CIBRIAN, GABRIELA
926 NORTH SAN ANTONIO AVE
ONTARIO, CA 91762                                    4004    12/12/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CICA, ZORAN
3032 ARLINGTON DR
APTOS, CA 95003                                      4923     1/26/2018      Takata Americas                               $0.00                                                                                        $0.00
CICCONE, JAMES
1258 MOUNT HOREB ROAD
MARTINSVILLE, NJ 08836                               856     10/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CICHERSKI, STEPHEN J.
3509 SUMTER GLADE
SCHERTZ, TX 78154                                  P‐0035256 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CICHY, MOLLY K.
420 ELM ST
MANISTEE, MI 49660                                 P‐0025522 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CICILIAN, WILLIAM M.
345 18TH AVE
VERO BEACH, FL 32962                               P‐0000996 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CICOGNA, HOLLIE
215 W ALTERN STREET
MONROVIA, CA 91016                                   1340     11/4/2017      TK Holdings Inc.                         $10,000.00                                                                                   $10,000.00
CIDEKO, CLIFFORD J.
207 SE 15TH AVENUE
FORT LAUDERDALE, FL 33301                          P‐0002411 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIECKO, DAVID A.
5028 HAROLD AVE
SCHILLER PARK, IL 60176                            P‐0022409 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIELOCK, LUCILLE A.
4793 ESEDRA CT. #307
LAKEWORTH, FL 33467                                P‐0001068 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                        Page 634 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 635 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CIESIELSKI, PIOTR
5010 N AUSTIN AVE.
APT. 402
CHICAGO, IL 60630                                   P‐0013884 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIESLEWICZ, MARK A.
2760 WOODSTOCK CT
GREEN BAY, WI 54311                                 P‐0019238 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIESLEWICZ, MARK A.
CIESLEWICZ, BECKY J.
2760 WOODSTOCK CT
GREEN BAY, WI 54311                                 P‐0019262 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIGNONI, ROWAN E.
134 W ALLEN ST
APT C
WINOOSKI, VT 05404                                  P‐0005638 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIKAUSKAS, MELISSA R.
1131 HOLIDAY DRIVE
SOMONAUK, IL 60552                                  P‐0021167 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CILERIN, IDALGO
42 BROAD STREET
APT.3
JOHNSON CITY, NY 13790                              P‐0014536 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CILIA, JOHN G.
11511 PAMPASS PASS
HOUSTON, TX 77095                                   P‐0023465 11/12/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CILIA, MARY H.
11511 PAMPASS PASS
HOUSTON, TX 77095                                   P‐0023468 11/12/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CILINGIR, OZLEM
4923 SEASCAPE DR
OCEANSIDE, CA 92057                                 P‐0030593 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CILKU, VIRTIT
533 W GUADALUPE RD UNIT 2111
MESA, AZ 85210                                      P‐0003583 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIMEI, PAUL D.
CIMEI, SUNA Y.
P. O. BOX 1202
MARSHALLS CREEK, PA 18335                           P‐0039621 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIMINELLI, ANTHONY
434 MANITOBA STREET
PLAYA DEL REY, CA 90293                             P‐0038801 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIMINO, ANNETTE
CIMINO, ALFRED
19 RAMONDO LA
SMITHTOWN, NY 11787                                 P‐0021686 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIMINO, ROBERT
17 WILSON AVE
SOMERS POINT, NJ 08244                              P‐0013420 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIMINO, ROBERT
17 WILSON AVE
SOMERS POINT, NJ 08244                              P‐0013450 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CINALLI, SANDRA
3678 CORAL TREE CIRCLE
COCONUT CREEK, FL 33073                             P‐0048610 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 635 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 636 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CINELLI, CATHERINE M.
1 WOODVIEW WAY B‐12
HOPKINTON, MA 1748                                   P‐0010073 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CINICOVE, DORIS R.
13560 N. SUNSET MESA DRIVE
MARANA, AZ 85658                                     P‐0020638 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CINKER, WILLIAM E.
3954 BRANDON ROAD
PITTSBURGH, PA 15212                                 P‐0014892 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CINOTTO, DOMINICK J.
735 LYNWOOD DR.
ENCINITAS, CA 92024                                  P‐0035085 12/3/2017    TK Holdings Inc., et al .                    $1,078.13                                                                                    $1,078.13
CINOTTO, DOMINICK J.
735 LYNWOOD DR.
ENCINITAS, CA 92024                                  P‐0040296 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CINOTTO, JEAN M.
735 LYNWOOD DR.
ENCINITAS, CA 92024                                  P‐0035109 12/3/2017    TK Holdings Inc., et al .                    $1,078.13                                                                                    $1,078.13
CINOTTO, JEAN M.
735 LYNWOOD DR.
ENCINITAS, CA 92024                                  P‐0040648 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CINQUANTA, LISA M.
1501 S.HIGHWAY 79 APT.124
FLORENCE, AZ 85132‐9791                              P‐0012387 11/1/2017    TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
CINTRON, ADMA S.
44 BLACK BEAR DRIVE 1226
WALTHAM, MA 02451                                    P‐0024569 11/13/2017   TK Holdings Inc., et al .                   $44,661.00                                                                                   $44,661.00
CIOCHON, YVONNE M.
1248 WIND CHIME DR
WATERFORD, MI 48327                                  P‐0034714 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIOTTI, KARAN C.
5002 SHADY NOOK CT
HOUSTON, TX 77018                                    P‐0040401 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIPOLLA, JAMES J.
CIPOLLA, SANDRA L.
1111 GRANITE ROAD
CRESCENT CITY, CA 95531                              P‐0014754 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIPRIANO, JILLIAN
125 SCOTT AVENUE
WATERTOWN, CT 06795                                  P‐0022910 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIRCLEWOOD SERVICES, INC
3670 W TEMPLE AVE STE 273
POMONA, CA 91768                                     P‐0052070 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIRCLEWOOD SERVICES, INC
3670 W TEMPLE AVE STE 273
POMONA, CA 91768                                     P‐0052077 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIRCOSTA, GARY F.
CIRCOSTA, RENEE M.
P.O. BOX 160
1094 BAKER HILL ROAD
GREENSBORO, VT 05841                                 P‐0053357 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIRIGLIANO, JOHN
4206 GALLOPING HILL LANE
TOMS RIVER, NJ 08755                                 P‐0006327 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 636 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 637 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CIRILLO, LISA M.
5281 ROUTR 67
EAST DURHAM, NY 12423                               P‐0006682 10/27/2017   TK Holdings Inc., et al .                     $150.00                                                                                       $150.00
CIRILLO, RANDY J.
74 STAGHORN CT
KEYSER, WV 26726                                    P‐0008302 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIRIMELE, JAMES M.
4405 BIRNAMWOOD COURT
HOLLY SPRINGS, NC 27540                             P‐0038006 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIRNIGLIARO, DANIELLE B.
36 SERENDIPITY DRIVE
JACKSON, NJ 08527                                   P‐0028967 11/17/2017   TK Holdings Inc., et al .                    $2,930.00                                                                                    $2,930.00
CIROLI, STEPHEN L.
2012 NORTHUMBRIA DRIVE
SANFORD, FL 32771                                   P‐0053368 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIRONE, WILLIAM J.
218 VALHALLA DRIVE
SOLVANG, CA 93463                                   P‐0029061 11/16/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
CIRONI, MARIA
4907 TUDOR DRIVE
POMPTON, NJ 07444                                   P‐0032712 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIRRITO, MICHAEL A
2323 SAPPHIRE LN
EAST LANSING, MI 48823                                1234     11/2/2017      TK Holdings Inc.                           $100.00                                                                                       $100.00
CISNEROS, GONZALO O.
2707 E CRAIG RD #E
NORTH LAS VEGAS, NV 89030                           P‐0042220 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CISNEROS, LUANNA N.
609 ELM AVE
INGLEWOOD, CA 90301                                 P‐0040814 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CISNEROS, MARTIN A.
6524 WAYNE RD. NW
ALBUQUERQUE, NM 87120                               P‐0043717 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CISNEROS, MARTIN A.
6524 WAYNE RD. NW
ALBUQUERQUE, NM 87120                               P‐0043732 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CISNEROS, PATRICK
9505 SALEM RD NE
ALBUQUERQUE, NM 87112                               P‐0015342 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CISNEROS, ROBERT
9908 HARMONY HILL RD.
MARENGO, IL 60152                                   P‐0010137 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CISSE, MICKYE M.
717 LEE STREET SW, APT 306
ATLANTA, GA 30310                                     2544    11/13/2017      TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
CISSELL, PAUL K.
92 JANIE STREET
SUMITON, AL 35148                                   P‐0047929 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITIZEN, JR, JESSE J.
18020 DUNES COURT
SOUTHBRIDGE, VA 22026‐4562                          P‐0018054 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITRIN, ELIZABETH A.
1261 PATRICK STREET
DAPHNE, AL 36526                                    P‐0013664 11/2/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00



                                                                                         Page 637 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 638 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CITRO, MICHAEL P.
24 PHILLIPS CHOICE COURT
ABINGDON, MD 21009                                  P‐0006742 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0040800 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0041823 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0041846 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0041857 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0041867 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0041873 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0041878 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0041890 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042093 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042096 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042105 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042129 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042130 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 638 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 639 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042136 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042137 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042139 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042144 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042147 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042155 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042158 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042164 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042173 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042180 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON                                           P‐0042183 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042184 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042188 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042192 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 639 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 640 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042198 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042218 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042229 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042242 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042246 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042252 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042290 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042291 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042299 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042306 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042310 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042325 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042387 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042392 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 640 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 641 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042397 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042416 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042417 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042444 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042448 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042449 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGOTN, TX 76004‐3231                            P‐0042452 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042454 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042459 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042466 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042470 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042471 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042473 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042491 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 641 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 642 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042497 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042501 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042504 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042508 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042512 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042515 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042770 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042786 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042789 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042793 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042821 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042826 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042836 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042843 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 642 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 643 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042849 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042852 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042854 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042878 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042879 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042881 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042882 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042886 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042903 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042905 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042908 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042912 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042915 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042957 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 643 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 644 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042961 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042962 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042964 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042965 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042966 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0042994 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043002 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043005 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043006 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043012 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043016 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043018 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043020 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043063 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 644 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 645 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043065 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043088 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043090 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043092 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043106 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043127 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043130 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043131 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043149 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043172 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043175 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043182 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043183 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043203 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 645 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 646 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043208 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043211 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043216 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043217 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043225 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043227 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043230 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043232 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043269 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043271 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043275 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043281 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043285 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON                                           P‐0043320 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 646 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 647 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043322 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043326 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043327 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043329 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043336 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043337 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043346 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043347 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043350 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043352 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043355 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043359 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043361 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043366 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 647 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 648 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043370 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043373 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043377 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043381 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043382 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043386 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043390 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043391 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043393 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043396 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043399 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043402 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043404 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043407 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 648 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 649 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043412 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043415 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043417 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043418 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043421 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043424 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043427 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043431 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043434 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043435 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043437 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043572 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF ARLINGTON
CITY ATTORNEY'S OFFICE
P.O. BOX 90231
ARLINGTON, TX 76004‐3231                            P‐0043676 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                  P‐0036611 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 649 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 650 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0036653 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0036690 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0036708 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0036725 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0036731 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0036733 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0036738 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0036987 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0036991 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0036993 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
BEAUMONT, TX 77704                                    P‐0036994 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0036997 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0036998 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037001 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 650 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 651 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037002 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037003 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037005 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037007 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037008 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037009 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037074 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037077 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037078 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037079 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037080 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037081 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037082 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037083 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 651 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 652 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037084 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037093 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037094 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037096 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037097 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037098 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037099 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037100 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037114 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037115 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037116 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037117 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037118 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                    P‐0037119 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 652 of 3871
                                                    Case 17-11375-BLS                  Doc 4247                Filed 10/26/20                   Page 653 of 1950
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                         Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                  Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                 Amount                                                  Amount
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                            P‐0037121 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF BEAUMONT
P.O. BOX 3827
SUITE 325
BEAUMONT, TX 77704                                            P‐0037122 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF PIQUA, OHIO, UTILITIES BUSINESS OFFICE
STACY M. WALL, LAW DIRECTOR
201 WEST WATER ST.
PIQUA, OH 45356                                                 238       10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CITY OF RACINE
730 WASHINGTON AVENUE
ROOM 201
RACINE, WI 53403                                              P‐0056943    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF RACINE
730 WASHINGTON AVENUE
ROOM 201
RACINE, WI 53403                                              P‐0056945    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF RACINE
730 WASHINGTON AVENUE
ROOM 201
RACINE, WI 53403                                              P‐0056948    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF RACINE
730 WASHINGTON AVENUE
ROOM 201
RACINE, WI 53403                                              P‐0056985    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF RACINE
730 WASHINGTON AVENUE
ROOM 201
RACINE, WI 53403                                              P‐0056987    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF RACINE
730 WASHINGTON AVENUE
ROOM 201
RACINE, WI 53403                                              P‐0056988    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF RACINE
730 WASHINGTON AVENUE
ROOM 201
RACINE, WI 53403                                              P‐0056989    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF SAN ANTONIO ACTING BY AND THROUGH SAN ANTONIO WATER
SYSTEM
SAWS C/O
LAW OFFICES OF ELIZABETH G. SMITH
655 FIRST PARK TEN, STE. 240
SAN ANTONIO, TX 78213                                           1373      10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CITY OF WADSWORTH ‐ POLICE
DIRECTOR OF PUBLIC SAFETY
120 MAPLE STREET
WADSWORTH, OH 44281                                           P‐0049997 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF WATERTOWN
245 WASHINGTON STREET
SUITE 203
WATERTOWN, NY 13601                                             4524      12/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                                     Page 653 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 654 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CITY OF WILSONVILLE
ATTN: LEGAL DEPARTMENT
29799 SW TOWN CENTER LOOP E
WILSONVILLE, OR 97070                                5035     8/8/2018       TK Holdings Inc.                           $225.00                                                                                       $225.00
CITY OF WILSONVILLE
CITY OF WILSONVILLE LEGAL DPT
29799 SW TOWN CENTER LOOP E
WILSONVILLE, OR 97070                              P‐0044664 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF WILSONVILLE
CITY OF WILSONVILLE LEGAL DPT
29799 SW TOWN CENTER LOOP E
WILSONVILLE, OR 97070                              P‐0044673 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF WILSONVILLE
CITY OF WILSONVILLE LEGAL DPT
29799 SW TOWN CENTER LOOP E
WILSONVILLE, OR 97070                              P‐0044682 12/22/2017   TK Holdings Inc., et al .                     $225.00                                                                                       $225.00
CITY OF WILSONVILLE
CITY OF WILSONVILLE
29799 SW TOWN CENTER LOOP EAS
WILSONVILLE, OR 97070                              P‐0044688 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CITY OF WILSONVILLE
CITY OF WILSONVILLE LEGAL DPT
29799 SW TOWN CENTER LOOP EAS
WILSONVILLE, OR 97070                              P‐0044700 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CIVIL, WILCO
18598 MILTON KEYNES CT
LAND O LAKES, FL 34638                             P‐0032696 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CJC INC
130 GOLDEN EAGLE DR
HAILEY, ID 88333                                     665     10/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLAASSEN, NANCY L.
17301 S 75TH ST CT
HICKMAN, NE 68372                                  P‐0041639 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLABBY, BARBARA L.
2420 N BRIGHTON STREET
UNIT B
BURBANK, CA 91504                                  P‐0042502 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLABOUGH, CINDY R.
1713 HENSLEY DR
KNOXVILLE, TN 37909‐1404                           P‐0027346 11/14/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CLACK, DANIEL L.
2050 H ST
FRESNO, CA 93721                                   P‐0054498 1/12/2018    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
CLAHAR, INA
3841 UNION CHURCH RD SW
STOCKBRIDGE, GA 30281                              P‐0006992 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAIBOURNE, LAKEITHRA M.
201 N PEACH ST
DUMAS, AR 71639                                    P‐0051271 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAIM WITHDRAWN BY THOMAS R BOLLER
17 WESTWOOD LANE
MIDDLETOWN, CT 06457                               P‐0004720 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLANCY, ELIZABETH G.
8206 BAY TREE LANE
JACKSONVILLE, FL 32256                             P‐0000793 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 654 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 655 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                    Amount
CLANCY, MAUREEN L.
3034 NE QUAYSIDE LANE
MIAMI, FL 33138                                     P‐0042111 12/19/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CLAPP, DOUGLAS J.
CLAPP, SCOTT D.
267 WOODROW KAY ROAD
ROCKMART, GA 30153                                  P‐0035208 12/3/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CLAPS, FRANCIS X.
43 SOUND BEACH AVE
OLD GREENWICH, CT 06870                             P‐0041796 12/18/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CLARIANT PLASTICS & COATINGS USA INC.
CLARIANT CORPORATION
ATTN: LARRY PARKER, SENIOR CREDIT MANAGER
4000 MONROE ROAD
CHARLOTTE, NC 28205                                   3098    11/21/2017      TK Holdings Inc.                               $0.00                                                     $0.00                               $0.00
CLARIDA, TRENDON
1013 SOUTH 13TH STREET
WILMINGTON, NC 28401                                  4323    12/25/2017      TK Holdings Inc.                            $5,000.00                                                                                    $5,000.00
CLARIDGE, KYLE J.
857 HONEYSUCKLE DR
ROCKLEDGE, FL 32955                                 P‐0000031 10/18/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CLARIDGE, THOMAS H.
481 N SANTA CRUZ AVE
STE 302
LOS GATOS, CA 95032‐5300                            P‐0024661 11/6/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CLARIDGE, THOMAS H.
481 N SANTA CRUZ AVE
STE 302
LOS GATOS, CA 95032‐5300                            P‐0025983 11/7/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CLARINO, CARL J.
468 A LIBERTY ST UNIT 101
LITTLE FERRY, NJ 07643                              P‐0034701 12/2/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CLARK CAR & TRUCK RENTAL
16 E 40TH STREET
6TH FLOOR
NEW YORK, NY 10016                                  P‐0047911 12/26/2017   TK Holdings Inc., et al .                 $11,503,570.00                                                                               $11,503,570.00
CLARK CRICHTON, SHELLAN M.
CRICHTON, LESLIE E.
120 MAGNOLIA TREE LN
PARIS, TN 38242                                     P‐0038682 12/11/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CLARK IV, WALLACE T.
14401 NICKEL LN APT 304
MIDLOTHIAN, VA 23114                                P‐0048368 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CLARK, ALICE F.
464 TALL PINES ROAD
CANTONMENT, FL 32533                                P‐0044452 12/19/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CLARK, ALONZA
1914 164TH ST SOUTH
SPANAWAY, WA 98387                                  P‐0030836 11/23/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CLARK, ANDREW MYRL
3342 S. LLOYD VISTA
TUCSON, AZ 85713                                      4130    12/19/2017      TK Holdings Inc.                             $500.00                                                                                       $500.00
CLARK, AUSTIN D.
1631 N. EMERSON ST
APT. 417
DENVER, CO 80218                                    P‐0007119 10/28/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
                                                                                         Page 655 of 3871
                                                 Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 656 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
CLARK, BARBARA A.
P.O. BOX 13723
SAINT PETERSBURG, FL 33733                            P‐0032143 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CLARK, BLAIR L.
CLARK, BRENT L.
8174 TECOPA WAY
SACRAMENTO, CA 95828                                  P‐0018623 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CLARK, BRANDON A.
5194 WINONA CT
OCEANSIDE, CA 92057                                   P‐0028927 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CLARK, BRENDA A.
654 SUNSET AVE
VENICE, CA 90291                                      P‐0057631    3/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CLARK, BRETT
163 WELDING SHOP DR
JONESVILLE, VA 24263                                  P‐0048136 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CLARK, BRITTANY
3391 PEACHTREE ROAD NE
SUITE 300
ATLANTA, GA 30326                                     P‐0051872 12/26/2017     TK Holdings Inc., et al .                 $3,000,000.00                                                                                $3,000,000.00
CLARK, CAROL
3348 PARKER HILL RD
SANTA ROSA, CA 95404                                  P‐0055050 1/17/2018      TK Holdings Inc., et al .                   $15,000.00                                                                                    $15,000.00
CLARK, CATHERINE J.
DOZIER, BARBARA C.
113 NEWPORT DRIVE
FLORENCE, AL 35630                                    P‐0002465 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CLARK, CATHERINE S.
202 COUNTRY WOODS DRIVE
FRANKLIN, NC 28734                                    P‐0022725 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CLARK, CHARLES R.
CLARK, NANCY S.
CHARLES CLARK
632 GREEN MEADOW AVE
MAITLAND, FL 32751                                    P‐0003479 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CLARK, CORBY L.
8424 ALTA VISTA AVE
ATASCADERO, CA 93422                                  P‐0047870 12/26/2017     TK Holdings Inc., et al .                    $5,652.52                                                                                     $5,652.52
CLARK, COURTNEY L
PO BOX 7801 (310 STEVENS ST)
ASPEN, CO 81612                                         2886      11/20/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CLARK, CRAIG T.
CLARK, LINDA S.
1965 HELIX STREET
SPRING VALLEY, CA 91977                               P‐0014918 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CLARK, DANA L.
23661 CANYON HEIGHTS
MENIFEE, CA 92587                                     P‐0052793 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CLARK, DARRELL R.
CLARK, PATRICIA L.
12312 VERA CIRCLE
GARDEN GROVE, CA 92845                                P‐0029442 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CLARK, DAVID A.
806 BIG PINE RD.
NORTH AUGUSTA, SC 29841                               P‐0034027 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                             Page 656 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 657 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CLARK, DAVID R.
CLARK, MARY R.
8008 LIFFORD
BENBROOK, TX 76116                                   P‐0034240 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, DAVID S.
3422 BARLOW ST
COTTLEVILLE, MO 63376                                P‐0007605 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, DAVID S.
CLARK, KELLY P.
3422 BARLOW ST
COTTLEVILLE, MO 63376                                P‐0007619 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, DAVID W.
5520 ULENA AVENUE
ST. LOUIS, MO 63116                                  P‐0007614 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, DEANNA M.
4516 HAZELWOOD AVENUE
SACRAMENTO, CA 95821                                 P‐0055370 1/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, DERRICK
42 PONDFIELD ROAD WEST
2C
BRONXVILLE, NY 10708                                 P‐0005422 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, DONALD E
CLARK, DONALD E
P.O. BOX 28
DACONO, CO 80514                                     P‐0013467 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, DONNA J.
1407 LEWIS STREET
CHARLESTON, WV 25301                                 P‐0031963 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, DONNA J.
1407 LEWIS STREET
CHARLESTON, WV 25301                                 P‐0037010 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, DOROTHY M.
820 SOUTH HOMAN AVE
CHICAGO, IL 60624                                    P‐0036644 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, DWAINE
1689 SLATE RD
CONLEY, GA 30288                                       3265    11/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLARK, DWAINE
1689 SLATE RD.
CONLEY, GA 30288                                       3324    11/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLARK, DWAINE
1689 SLATE RD
CONLEY, GA 30288                                       3365    11/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLARK, EDWARD F.
4267 MARINA CITY DR. UNIT 108
MARINA DEL REY, CA 90292                               4608    12/29/2017      TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
CLARK, ELAINE M.
16 WHISTLING DUCK COURT
DAYTONA BEACH, FL 32119                              P‐0038769 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, ELLEN
P.O. BOX 662
STAFFORD, VA 22555                                   P‐0031399 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, FRANCES
16 FIELDSTONE DRIVE
LIVINGSTON, NJ 07039                                 P‐0021552 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 657 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 658 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CLARK, FREDERICK P.
61 LEXINGTON PLACE SOUTH
DURHAM, CT 06422‐1915                                  449     10/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLARK, FREDERICK P.
61 LEXINGTON PLACE SOUTH
DURHAM, CT 06422‐1915                                  1124    10/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLARK, GEORGE M.
(904 CLUBHOUSE BLVD
NEW SMYRNA BEACH
FLORIDA                                              P‐0055112 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, GINA M.
CLARK, JOHN A.
13901 DORAL LANE
HOMER GLEN, IL 60491‐5920                            P‐0042820 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, HARLAN M.
1974 HEDGE BROOKE TRL NW
ACWORTH, GA 30101                                    P‐0010702 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, HELGA
489 BRUCE AVE
ODENTON, MD 21113                                    P‐0013357 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, HEYDON A.
6022 CREEKSIDE DR
SWARTZ CREEK, MI 48473                               P‐0018284 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, HEYDON A.
6022 CREEKSIDE DR
SWARTZ CREEK, MI 48473                               P‐0018389 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, JAMES N.
127 OXFORD AVENUE
BOONTON, NJ 07005                                    P‐0041404 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, JAMIE M.
16300 W. VIA MONICA
MARANA, AZ 85653                                     P‐0004248 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, JAMIE M.
16300 W. VIA MONICA
MARANA, AZ 85653                                     P‐0023964 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, JOANN J.
NO ADDRESS PROVIDED
                                                     P‐0025234 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, JOANN J.
P.O. BOX 243
TWIN FALLS, ID 83303                                 P‐0029943 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, JULIE
LONDON, ALI
P.O. BOX 18289
BEVERLY HILLS, CA 90209                              P‐0014903 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, KAPRIS B.
4150 SEA GULL COURT
FLORISSANT, MO 63034                                 P‐0004851 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, KAPRIS B.
4150 SEA GULL COURT
FLORISSANT, MO 63034                                 P‐0004865 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, KATHLEEN A.
25‐A CRESCENT DRIVE #601
PLEASANT HILL, CA 94523                              P‐0048768 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 658 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 659 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CLARK, KATHLEEN M.
20881 STARSHINE ROAD
DIAMOND BAR, CA 91789                              P‐0051886 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, KAY E.
1722 N SHAWNEE AVE
OKLAHOMA CITY, OK 73107                            P‐0054531 1/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, KEISHA
2652 A ST
APARTMENT L
SAN DIEGO, CA 92102                                P‐0027808 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, KEISLA
1657 ROBIN HOOD DRIVE
BURLINGTON, NC 27217                                 1451     11/5/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLARK, KELLY M.
1302 WARBLER DR
KERRVILLE, TX 78028                                P‐0002800 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, LEE
3012 SE KELLY STREET
PORTLAND, OR 97202                                   1430     11/5/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLARK, LISA M.
61 LEXINGTON PLACE SOUTH
DURHAM, CT 06422‐1915                              P‐0003233 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, LISA M.
61 LEXINGTON PLACE SOUTH
DURHAM, CT 06422‐1915                              P‐0021951 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, LOUISE M.
3118 MOUNTAIN ROAD
GLEN ALLEN, VA 23060                               P‐0055658 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, MALCOLM
P.O. BOX 1307
5808 JOHN BOUDREAUX ROAD
ABBEVILLE, LA 70511                                P‐0038633 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, MARILYN
219 FARMERS ROW
MADISON, MS 39110                                  P‐0040056 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, MARK S.
CLARK, MARK ~
23730 NE SHAMROCK CT
WOOD VILLAGE, OR 97060                             P‐0034519 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, MARY K.
232 MELVIN DRIVE
PITTSBURGH, PA 15236                               P‐0039440 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, MELISSA
2638 114TH AVE SW
OLYMPIA, WA 98512                                  P‐0048191 12/26/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CLARK, MELISSA
2638 114TH AVE SW
OLYMPIA, WA 98512                                  P‐0048198 12/26/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CLARK, MICHAEL D.
719 BARBARA
CAVE CITY, AR                                      P‐0013295 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, MICHAEL P.
219 ROBINSON DRIVE
NEWPORT NEWS, VA 23601                             P‐0032637 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 659 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 660 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CLARK, MICHAEL S.
13717‐11TH AVE NE
TULALIP, WA 98271                                  P‐0041153 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, MIKE G.
25101 CAROUSEL RD
PAYNESVILLE, MN 56362                              P‐0035052 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, NOREEN S.
500 WILLARD STREET
QUINCY, MA 02169                                   P‐0034720 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, NORMELITA M.
75‐217 NANI KAILUA DR.
APT. 191
KAILUA KONA, HI 96740                              P‐0032386 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, OLIVIA
2937 CASEYVILLE AVE.
EAST ST. LOUIS I                                   P‐0046668 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, PATTY
P.O. BOX 555
BRENT, AL 35034                                    P‐0051741 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, PAULA M.
1260 MAPLEWOOD RD
BELMAR, NJ 07719                                     3920     12/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLARK, ROBERT A.
8420 NW 140TH ST
OKLAHOMA CITY, OK 73142                            P‐0019978 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, ROBERT A.
CLARK, JOY J.
2229 N. GRAND AVE.
CLAREMONT, CA 91711                                P‐0057909 4/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, ROBERT C.
1612 20TH STREET
VERO BEACH, FL 32960                               P‐0005073 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, ROBERT C.
1612 20TH STREET
VERO BEACH, FL 32960                               P‐0020621 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, ROGER M.
10902 RUSTIC MANOR LANE
AUSTIN, TX 78750‐1134                              P‐0040121 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, ROGER M.
10902 RUSTIC MANOR LANE
AUSTIN, TX 78750‐1134                              P‐0040122 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, RONNETTE Y.
POST OFFICE BOX 1664
AVONDALE, AZ 85323                                 P‐0011970 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, SAMUEL B.
201 SAW LEAF CT
HOLLY SPRINGS, NC 27540                            P‐0043455 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, SAMUEL B.
201 SAWLEAF CT
HOLLY SPRINGS, NC 27540                            P‐0043456 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, SANDRA L.
15668 GROVE CREST DR
FRISCO, TX 75035                                   P‐0003389 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                        Page 660 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 661 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CLARK, SHAURICA
1950 TRENTON ST.
APT 324
DENVER, CO 80220                                    P‐0038313 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, STEVE A.
4515 MARLON CT.
QUINCY, IL 62305                                    P‐0040463 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, SUSAN M.
436 AVONDALE ROAD
MARTINSBURG, WV 25404                               P‐0029528 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, TERRI
WIMER, ELBERT
24310 S BEAVERCREEK RD
BEAVERCREEK, OR 97004                               P‐0019329 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, THERESA
6759 HURSTON COURT
JUPITER, FL 33458                                     3152    11/22/2017      TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
CLARK, THERESA
6759 HURSTON COURT
JUPITER, FL 33458                                     3779    11/30/2017      TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
CLARK, THOMAS E.
806 RIVERSIDE DR
ALVIN, TX 77511                                     P‐0046327 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, TIMOTHY P.
5034 HILLCREST
GROSSE POINTE, MI 48236                             P‐0029875 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, TOMMY R.
455 WOLF CREEK RD
KINGSTON, TN 37763                                  P‐0004743 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, TONYIA J.
613 E. VILLAGER LN
MIDVALE, UT 84047                                   P‐0044262 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, TOWANDA L.
2661 DANBERRY LN
GRAND PRAIRIE, TX 75052                             P‐0001871 10/22/2017   TK Holdings Inc., et al .                    $9,000.00                                                                                    $9,000.00
CLARK, TY T.
808 ISETTA LN
HOUSTON, TX 77060                                   P‐0046465 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, WENDELINE D.
CLARK, WILLIAM T.
2030 W 108TH STREET
LOS ANGELES, CA 90047‐4311                          P‐0033261 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARK, WILLIAM H.
CLARK, DONNA D.
5807 W 200 N
GREENFIELD, IN 46140                                P‐0046900 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, BRIAN J.
CLARKE, HOLLY C.
150 W. 9TH AVE
CONSHOHOCKEN, PA 19428                              P‐0041844 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, CINDY
39903 MILLBROOK WAY UNIT C
MURRIETA, CA 92563                                  P‐0022534 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, COURTNEY C.
20 SCOTT DR
MELVILLE, NY 11747                                  P‐0035622 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 661 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 662 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CLARKE, DELOIS E.
CLARKE, STANLEY S.
P.O. BOX 1461
TAPPAHANNOCK, VA 22560                              P‐0032240 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, DOROTHY
8 SHAMROCK STREET
PEPPERELL, MA 01463                                 P‐0028909 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, EDWIN E.
4821 SHERIDAN AVENUE
LOVELAND, CO 80538                                  P‐0019220 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, GERALD
5A VALLEY RD
DOVER, MA 02030‐2529                                P‐0016669 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, GREGORY N.
1617 NE THOMPSON ST
PORTLAND, OR 97212                                  P‐0021377 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, IAN C.
CLARKE, BRIANNA C.
5306 MACDONALD RD
WOODBRIDGE, VIRGINIA 22193                          P‐0035850 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, JESSICA S.
CLARKE, DREW C.
9234 FAIR HILL CT
MECHANICSVILLE, VA 23116                            P‐0034949 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, JULIEN A.
3801 ASPEN DRIVE
HARVEY, LA 70058                                    P‐0055212 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, KEENON
BROWN, RICHARA
6230 SW 24TH PLACE
UNIT 308
DAVIE, FL 33314                                     P‐0016323 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, KEVIN
862 OAKBRANCH PLACE
SANFORD, FL 32771                                   P‐0008503 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, MAURICE F.
5422 HARRIET PL
WEST PALM BEACH, FL 33407                           P‐0021028 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, MAURICE F.
5422 HARRIET PL
WEST PALM BEACH, FL 33407                           P‐0021091 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, MAURICE F.
5422 HARRIET PL
WEST PALM BEACH, FL 33407                           P‐0021925 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, MAURICE F.
5422 HARRIET PL
WEST PALM BEACH, FL 33407                           P‐0022050 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, PAULA M.
109 MT AIRY RD S
CROTON, NY 10520                                    P‐0037321 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, PHILLIP C.
11504 CHERRY GROVE DR
NORTH POTOMAC, MD 20878                             P‐0039943 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, RANDALL E.
4789A WHITE ROCK CIRCLE
BOULDER, CO 80301                                   P‐0013314 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 662 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 663 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CLARKE, SERENA
CLARKE, SERENA M.
21613 BRIARCLIFF ST
ST CLAIR SHORES, MI 48082                          P‐0054626 1/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, SHERWANNA F.
5306 MACDONALD RD
WOODBRIDGE, VIRGINIA 22193                         P‐0035819 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, SIBEL
P.O. BOX 793
HOBOKEN, NJ 07030                                  P‐0033668 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKE, STANLEY S.
CLARKE, DELOIS E.
P.O. BOX 1461
TAPPAHANNOCK, VA 22560                             P‐0032244 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKSON, TRAVIS D.
335 BRIDGE STREET NW
UNIT #2403
GRAND RAPIDS, MI 49504                             P‐0024747 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARKSTON, ALEASHIA
612 E ALEXANDER ST
LAFAYETTE, LA 70501                                P‐0053298 12/29/2017   TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
CLARKSTON, PATRICK
612 E ALEXANDER ST
LAFAYETTE, LA 70501                                P‐0053301 12/29/2017   TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
CLARY, WAYNE G.
2161 SW 176 AVE
MIRAMAR, FL 33029                                  P‐0038398 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLARY‐EICHACKER, GWENDOLYN M.
7304 CAYMAN DR
FAYETTEVILLE, NC 28306                             P‐0025524 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLASSIC WOODWORKING INC
9524 S BROADWAY
SAINT LOUIS, MO 63125‐2047                         P‐0010692 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLASSIC WOODWORKING INC.
9524 S BROADWAY
SAINT LOUIS, MO 63125‐2047                         P‐0010684 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAUD, BERNADETTE P.
26720 ISABELLA PKWY
#205
SANTA CLARITA, CA 91351                            P‐0021016 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAUDET, STACY Y.
320 DAPHNE DRIVE
GONZALES, LA 70737                                 P‐0041415 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAUDIO, MARV R.
3661 TREAT BLVD
CONCORD, CA 94518                                  P‐0048943 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAUDIO, ROY J.
8791 LA ZANA COURT
FOUNTAIN VALLEY
FOUNTAIN VALLEY, CA 92708                          P‐0019944 11/8/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CLAUS, DONALD
CLAUS, JENNY
18761 DELTA CT
LATHROP, CA 95330                                  P‐0025487 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 663 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 664 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CLAUSS, KELLY J.
20805 CIRCULO DEL SOL
YORBA LINDA, CA 92887                                P‐0048672 12/26/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CLAUSSEN, SHELLI
1502 EAST BARNES
OZARK, MO 65721                                      P‐0038742 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAVIJO, BARBAA
1720 JEFFERSON ST #204
HOLLYWOOD, FL 33020                                  P‐0041250 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAVO, B. W.
2252 ATHIS STREE
NEW ORLEANS, LA 70122                                P‐0055156 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAVO, BRENDA W.
2252 ATHIS STREET
NEW ORLEANS, LA 70122                                P‐0055743 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAWSON, TRINA
CLAWSON, BRIAN
758 N 400 W
WEST LAFAYETTE, IN 47906                             P‐0013941 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAXTON, CLAUDIA B.
130 SOUNDVIEW ROAD
ORIENT, NY 11957                                     P‐0050044 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAXTON, NADEGE
625 W LAFAYETTE ST
NORRISTOWN, PA 19401                                 P‐0054576 1/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAY, CYNTHIA
132 PATTI LOOP
PRATTVILLE, AL 36066                                 P‐0015932 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAY, DESHIBA L.
152 DOGWOOD DRIVE
CRAWFORDVILLE, FL 32327                              P‐0022692 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAY, MARTYN R.
CLAY, EVELYN M.
3060 SUTTON WOODS DR.
PLANT CITY, FL 33566                                 P‐0004104 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAY, MARY B.
29 DIBBLE RD
OLD SAYBROOK, CT 06475                               P‐0007785 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAY, MIA H.
636 BROKEN ARROW COVE
MCDONOUGH, GA 30252                                  P‐0004285 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAY, PHILLIP B.
9 EAST LEXTON ROAD
NEW CASTLE, DE 19720                                 P‐0048918 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAY, ROBBIE G.
CLAY, DEENA A.
16179 WISCON ROAD
BROOKSVILLE, FL 34601                                P‐0015092 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAY, ROSE MARIE M.
3896 N BEAR CYN RD
TUCSON, AZ 85749                                     P‐0053829   1/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAY, TERIS G.
JONES‐CLAY, LAKISHA T.
416 SHARON ROAD
CANTON, MS 39046                                     P‐0012768 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 664 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 665 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CLAY, TRACY A
80 HOLDEN ROAD
PAXTON, MA 01612                                     3854     12/5/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLAYMORE, MICHAEL T.
8509 12TH PL NE
LAKE STEVENS, WA 98258                               2761    11/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLAYMORE, MICHAEL T.
8509 12TH PL NE
LAKE STEVENS, WA 98258                               2762    11/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLAYMORE, MICHAEL T.
8509 12TH PL NE
LAKE STEVENS, WA 98258                               2969    11/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLAYPOOL, JOHN E.
CLAYPOOL, PATRICIA A.
28 MANZANITA
LITTLETON, CO 80127                                P‐0015193 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAYTON, BRANDY A.
CLAYTON, KEVIN A.
1175 JUNIPER ST
LANDERS, CA 92286                                  P‐0021411 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAYTON, DEIDRA L.
30610 CORBIN AVE.
WALKER, LA 70785                                   P‐0038452 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAYTON, JOANNA E.
14 SPRUCEWOOD RD
WILMINGTON, MA                                     P‐0007221 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAYTON, KAREEMA O.
656 TILGHMAN DR.
CAMDEN, NJ 08104                                   P‐0025832 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAYTON, NYESHA I.
1164 E. 13TH STREET
CLEVELAND, OH 44108                                P‐0054846 1/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAYTON, SUZIE
P.O. BOX 276
SWEPSONVILLE, NC 27359                             P‐0005001 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAYTON, SUZIE N.
P.O. BOX 276
SWEPSONVILLE, NC 27359                             P‐0005018 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAYTON, SUZIE N.
1064 WEST MAIN ST
GRAHAM, NC 27253                                   P‐0005142 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLAYTON, SUZIE N.
P.O BOX 276
SWEPSONVILLE, NC 27359                             P‐0005146 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEAGE, MARVIN B.
14 VILLAGE PLACE
BIRMINGHAM, AL 35213                               P‐0036921 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEAN HARBORS ENVIRONMENTAL S
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                   P‐0052201 12/26/2017   TK Holdings Inc., et al .                  $110,760.00                                                                                  $110,760.00
CLEARY, CARRIE
7129 ROCK RIDGE LANE
APT. C
ALEXANDRIA, VA 22315                               P‐0008547 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 665 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 666 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CLEARY, DARYL T.
CLEARY, ANN M.
1541 SYLVAN WAY
LOUISVILLE, KY 40205                                 P‐0011868 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEARY, JAMES L.
14008 W 95TH ST
LENEXA, KS 66215                                     P‐0022066 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEARY, MARTIN
4651 PINE RIDGE DR WEST
BUDHKILL, PA 18324                                   P‐0013324 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEARY, THOMO
42 SHEPHERD RD
MANCHESTER, NH 03104                                 P‐0053720    1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEAVER, CHARLES
# 31 POINT WEST CIR.
LITTLE ROCK, AR 72211                                  4369      12/20/2017      TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
CLEAVER, TRACY A.
NO ADDRESS PROVIDED
                                                     P‐0016837 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEAVES, MARY ANN
168 NORTH LAKE AVE
TROY, NY 12180                                       P‐0053768    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEEK, JOHN M.
11193 GOODE POND LANE
GLEN ALLEN, VA 23059                                 P‐0022953 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEERE, DUANE J.
5140 CRAFTSMAN DRIVE
PARKER, CO 80134                                     P‐0031183 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEERE, DUANE J.
5140 CRAFTSMAN DRIVE
PARKER, CO 80134                                     P‐0031191 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEERE, MICHELE A.
5140 CRAFTSMAN DRIVE
PARKER, CO 80134                                     P‐0031190 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEERE, TYLER J.
5140 CRAFTSMAN DRIVE
PARKER, CO 80134                                     P‐0031186 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEGG, CHRISTEN
5910 LEANING ROCK PLACE
CUMMING, GA 30041                                    P‐0036589 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEGG, JAMES R.
CLEGG, PHYLLIS L.
799 ABBEY MIST CT
ELGIN, IL 60124                                      P‐0007918 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEGG, ROBIN L.
2956 DOUGLAS DR
BURLINGTO, KY 41005                                  P‐0034077 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEGG, TERRY A.
95 E CORTEZ DRIVE UNIT 206
SEDONA, AZ 86351                                     P‐0010949 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLELAND, EDWARD G.
CHEN, THELMA A.
65 BEECH TREE LANE
MONROE, CT 06468‐4214                                P‐0023668 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 666 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 667 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CLEMENS, GAIL S.
5701 SUMMERBROOKE CT
LEESBURG, FL                                       P‐0057198 2/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENS, KATHY R.
CLEMENS, ROBERT A.
236 S TOUCHET RD.
DAYTON, WA 99328                                   P‐0023904 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENT, ALLEN
12443 SARAH ST.
STUDIO CITY, CA 91604                              P‐0029805 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENT, BARRY J.
651 E. TWAIN #26
LAS VEGAS, NV 89169                                P‐0026691 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENT, CHRISTINA
1430 GALVESTON ST
SAN DIEGO, CA 92110                                P‐0028436 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENT, JESSICA E.
7424 MONONA TERRACE
DERWOOD, MD 20855                                  P‐0036237 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENT, KATHRYN R.
237 KINGS HWY
CLARKSBORO, NJ 08020                               P‐0024813 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENT, KEITH
CLEMENT, VANESSA
46144 HUNTER TRAIL
TEMECULA, CA 92592                                 P‐0035637 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENTE, JESUS
1400 BROADWAY
UNIT 1203
SAN DIEGO, CA 92101                                P‐0045357 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENTONI, BRIAN J.
4304 BERKLEY STREET
HARRISBURG, PA 17109                               P‐0018673 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENTS, DAVID M.
5425 PARK ST
EASTMAN, GA 31023                                  P‐0010946 10/31/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CLEMENTS, JAMES J.
1838 WAYNE AVENUE
HADDON HEIGHTS, NJ 08035                           P‐0044549 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENTS, JUDITH A.
2303 TREMONT AVE
ATCO, NJ 08004                                     P‐0031660 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENTS, KURT E.
6678 GREENSHIRE DR
INDIANAPOLIS, IN 46220                             P‐0046689 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENTS, MARTINA S.
12534 SW CANVASBACK WAY
BEAVERTON, OR 97007                                P‐0019360 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENTS, PAUL
CLEMENTS, CHERYL
5601 NW 72ND STREET
SUITE 278
OKLAHOMA CITY, OK 73132                            P‐0033630 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMENTS, RICHARD A.
4903 WILD GRAPE WAY
MELBOURNE, FL 32940                                P‐0045475 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 667 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 668 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
CLEMONS, ALLISON K.
1669 DOVER LANE
FLEMING ISLAND, FL 32003                          P‐0054360 1/10/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMONS, ANTHONY D.
1205 PERRY STREET
FREDERICKSBURG, VA 22401                          P‐0015126 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMONS, CARL D.
VOLKSWAGAN
P.O. BOX 882034
PORT ST LUCIE, FL 34988                           P‐0003250 10/24/2017   TK Holdings Inc., et al .                    $9,800.00                                                                                    $9,800.00
CLEMONS, JOHNNY B.
CLEMONS, REBECCA A.
1679 CHEYENNE PASS
SALADO, TX 76571                                  P‐0039650 12/13/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
CLEMONS, KIM
1463 W 1300 S
SPRINGVILLE, UT 84663                             P‐0017202 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMONS, NIKKI S.
3905 COUNTY ROAD 137
MOOSE LAKE, MN 55767                              P‐0011282 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMONS, NIKKI S.
3905 COUNTY ROAD 137
MOOSE LAKE, MN 55767                              P‐0011294 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEMONS, NOAH S.
1925 BELLOMY STREET APT 8
SANTA CLARA, CA 95050                             P‐0017431 11/6/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
CLEMONS, TONIA R.
8422 SOMERTON CIRCLE
DOUGLASVILLE, GA 30134                            P‐0005806 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLERK, ALONZA P.
1914 164TH ST SOUTH
SPANAWAY, WA 98387                                P‐0057554 2/26/2018    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
CLEVELAND ESPINO, HOLLY J.
3218 DUKE AVE
BIG SPRING, TX 79720                              P‐0000869 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEVELAND, ANN
1803 E BROWN STREET
LUBOCK, TX 79403                                  P‐0015483 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEVELAND, CHERYL M.
170 FIELDS CREEK WAY
COVINGTON, GA 30016‐9119                          P‐0053274 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEVELAND, EVERT A.
8516 BERMONDSEY MARKET WAY
WAKE FOREST, NC 27587                             P‐0014192 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEVELAND, LILA V.
P.O. BOX 41082
MOBILE, AL 36640                                  P‐0024696 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEVELAND, LILA V.
LADYAGENT1@GMAIL.COM
P.O. BOX 41082
MOBILE, AL 36640                                  P‐0057347 2/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEVELAND, ROBERT E.
823 FORREST GLEN DRIVE
OLD HICKORY, TN 37138                             P‐0047547 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                       Page 668 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 669 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CLEVELAND, RUBY T.
15300 SPRING GARDEN ST
DETROIT, MI 48205                                  P‐0011780 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEVELAND, SHENIKA L.
708 TOWERY COURT
RIDGELAND, MS 39157                                P‐0012433 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEVELAND, SUSAN A.
110 N 6TH AVE
WAUSAU, WI 54401                                   P‐0026761 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEWELL, PAUL A.
600 E STATE STREET
P.O. BOX 590
SALEM, OH 44460‐0590                               P‐0050158 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLEWELL, THOMAS A.
CLEWELL, FRANCINE M.
4976 DOMAINE DRIVE
SPARKS, NV 89436                                   P‐0001702 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLICK, MARGERY L.
CLICK, ROBERT E.
N8693 1250 STREET
RIVER FALLS, WI 54022                              P‐0030263 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLIFFORD, JOHN J
3 BRITTANY DRIVE
WAREHAM, MA 02571‐1556                               680     10/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLIFFORD, MARIA B.
CLIFFORD, WALTER G.
769 CASA SOLANA DRIVE
WHEATON, IL 60189                                  P‐0036785 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLIFFORD, STEVE
CLIFFORD, STEVE
14809 OLD TIMBER PASS
FORT WAYNE, IN 46845                               P‐0055288 1/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLIFFORD, TONY R.
600 MURFREESBORO ROAD
FRANKLIN, TN 37064                                 P‐0056178 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLIFFORD, TROY
CLIFFORD, NICOLE
19660 CULPEPPER CIRCLE
PARKER, CO 80134                                   P‐0008415 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLIFTON, DAVID L.
1185 PETREA RD
LEXINGTON, NC 27295                                P‐0050592 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLIFTON, DAVID L.
1185 PETREA RD
LEXINGTON, NC 27295                                P‐0051400 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLIFTON, LINDA G.
344 LEEWARD CIRCLE
AZLE, TX 76020                                     P‐0053065 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLIFTONLARSONALLEN
227 WEST TRADE STREET
SUITE 800
CHARLOTTE, NC 28202                                  890     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CLIMBINGBEAR, ISAAC
P.O. BOX 966
CHEROKEE, NC 28719                                 P‐0037588 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 669 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 670 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CLIMIE, EDWARD
237 KINGS HWY
CLARKSBORO, NJ 08020                                P‐0024817 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLINCH, LANITRA
CLINCH, DARYL
1980 NW 104TH STREET
MIAMI, FL 33147                                     P‐0035813 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLINE, JAMES P.
1164 CHEYENNE ST
LOS ALAMOS, NM 87544                                P‐0029932 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLINE, JANET V.
P.O. BOX 1456
ATASCADERO, CA 93423                                P‐0045544 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLINE, JOHN D.
21 MARTIN ST
NEWNAN, GA 30263                                    P‐0006787 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLINE, MICHELE L.
240 W 1ST AVE
BLAIRSVILLE, PA 15717                               P‐0012496 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLINE, MICHELE L.
240 W 1ST AVE
BLAIRSVILLE, PA 15717                               P‐0012501 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLINE, THOMAS A.
3420 GLADE CREEK DR
HURST, TX 76054                                     P‐0026713 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLINI, CLAIRE
655 TINKHAM ROAD
WILBRAHAM, MA 01095                                 P‐0004324 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLINK, HEATHER
401 AVIGNON CT
RIVERSIDE, CA 92501                                 P‐0024746 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLINTON, PAUL
140 SANDY SHOAL LOOP
MOBILE, AL 36532                                    P‐0044823 12/22/2017   TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
CLINTON, PAUL
140 SANDY SHOAL LOOP
FAIRHOPE, AL 36532                                  P‐0044839 12/22/2017   TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
CLINTON, PAUL
140 SANDY SHOAL LOOP
FAIRHOPE, AL 36532                                  P‐0044879 12/22/2017   TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
CLINTON, PAUL
140 SANDY SHOAL LOOP
FAIRHOPE, AL 36532                                  P‐0045062 12/22/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CLINTON, RACHEL C.
4505 MAINFIELD AVE
BALTIMORE, MD 21214                                 P‐0032770 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLINTON, SHANNON B.
14965 BEARTREE ST
FONTANA, CA 92336                                   P‐0019681 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLORE, LISA R.
2024 GENTLE SPRINGS DR
JOSHUA, TX 76058                                    P‐0052512 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLOSE, GEORGIA D.
3 LA SIERRA LN
LOS LUNAS, NM 87031                                 P‐0025112 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 670 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 671 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CLOSE, JENNIFER M.
8828 SAWTELLE WAY
UNIT C
SACRAMENTO, CA 95826                                 P‐0033543 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLOSE, REBECCA
CLOSE, CHASE
3483 N. OXNARD BLVD
OXNARD, CA 93036                                     P‐0024778 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLOSE, REBECCA M.
3217 OCEAN DRIVE
OXNARD, CA 93035                                     P‐0024780 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLOSKEY, ROBERT S.
CLOSKEY, EVELYN D.
17326 SE 81ST THORNEHILL AVE
THE VILLAGES, FL 32162                               P‐0019838 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLOSNER, NANCY J.
NANCY
114 SAGEBRUSH CT.
AZLE, TX 76020                                       P‐0051122 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLOSSON, LAURA M.
530 IRINA DR.
ROLESVILLE, NC 27571                                 P‐0000628 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLOUSE, EDWARD A.
CLOUSE, LA VONNE M.
8114 N 106TH AVE
PEORIA, AZ 85345                                     P‐0012440 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLOUSE, KEITH A.
TAVERNA CLOUSE, JAMI E.
7742 BRYN MAWR DR
DALLAS, TX 75225                                     P‐0003325 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLOUTIER MUNRO, ANNE C.
49031 FOX DR S
PLYMOUTH, MI 48170                                   P‐0016729 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLOUTIER, ROBERT E.
77 STONY LN
WESTFIELD, MA 01085                                  P‐0030426 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLOUTIER, ROBERT E.
77 STONY LN
WESTFIELD, MA 01085                                  P‐0030478 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLOVIS, LAURA S.
2038 HONEYBELL AVE
HAINES CITY, FL 33844                                P‐0011550 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLOVIS, ROY R.
521 KISTLER CIRCLE
CLERMONT
, FL 34715                                           P‐0001341 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLUGSTON, CASSY M.
700 OAKWOOD AVE NE
HUNTSVILLE, AL 35811                                 P‐0051018 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLUGSTON, CASSY M.
700 OAKWOOD AVE NE
HUNTSVILLE, AL 35811                                 P‐0051369 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CLUM, MARK E.
5153 PLUM CREEK RD
NASHVILLE, IN 47448                                  P‐0016470 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 671 of 3871
                                             Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 672 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
CLURE, KENDRA L.
600 S CREST ROAD
CHATTANOOGA, TN 37404                             P‐0003834 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CLUXTON, LINDA B.
5888 PINE GROVE RUN
OVIEDO, FL 32765                                  P‐0055280 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CLYBOURN SR, LOUIS T.
2147 S CECIL ST
PHILADELPHIA, PA 19143                            P‐0049962 12/27/2017    TK Holdings Inc., et al .                 $4,000,000.00                                                                                $4,000,000.00
CLYBOURN SR, LOUIS T.
2147 S CECIL ST
PHILADELPHIA, PA 19143                            P‐0049982 12/27/2017    TK Holdings Inc., et al .                 $4,000,000.00                                                                                $4,000,000.00
CLYBOURN SR, LOUIS T.
2147 S CECIL ST
PHILADELPHIA, PA 19143                            P‐0050010 12/27/2017    TK Holdings Inc., et al .                 $4,000,000.00                                                                                $4,000,000.00
CLYBOURN, LOUIS T.
2147 S CECIL ST
PHILADELPHIA, PA 19143                            P‐0050056 12/27/2017    TK Holdings Inc., et al .                 $4,000,000.00                                                                                $4,000,000.00
CLYBOURN, LOUIS T.
2147 S CECIL ST
PHILADELPHIA, PA 19143                            P‐0050091 12/27/2017    TK Holdings Inc., et al .                 $4,000,000.00                                                                                $4,000,000.00
CLYMER, ANGELA M.
4993 BUCKEYE RD
EMMAUS, PA 18049                                  P‐0056835   2/6/2018    TK Holdings Inc., et al .                    $4,000.00                                                                                     $4,000.00
CLYNE, ADRIAN B.
8404 STARSTRUCK AVE.
LAS VEGAS, NV 89143                               P‐0010735 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CLYNE, ADRIAN B.
8404 STARSTRUCK AVE.
LAS VEGAS, NV 89143                               P‐0011688 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CN MOTORS L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058071 6/20/2018     TK Holdings Inc., et al .                 $2,482,160.00                                                                                $2,482,160.00
CN MOTORS LLC D/B/A COGGIN NI
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052725 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CNG ADVISORS
48 OXTON CIR
PINEHURST, NC 28374‐8880                            2131      11/7/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CO, CHARISSE
P.O. BOX 5091
PORTLAND, OR 97208                                P‐0051403 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COAKER, ALVIN
320 S HARRISON ST.
7L
EAST ORANGE 07018                                 P‐0016972 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COAKLEY, ERIN E.
5637 QUICKSILVER DR
WESTERVILLE, OH 43081                             P‐0053597   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COAKLEY, JOHN A.
COAKLEY, ROBIN G.
1737 WILLOW POINT CT
LODI, CA 95242                                    P‐0026907 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                        Page 672 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 673 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
COAKLEY, JOHN A.
COAKLEY, ROBIN G.
1737 WILLOW POINT CT
LODI, CA 95242                                       P‐0026910 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COAKLEY, RITA M.
COAKLEY, LEO J.
27 KENTWOOD RD
SUCCASUNNA, NJ 07886                                 P‐0007489 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COAKLEY, SUSAN
8267 GREEN ICE DRIVE
PASADENA, MD 21122                                   P‐0057488 2/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COAKLEY, SUSAN
8267 GREEN ICE DRIVE
PASADENA, MD 21122                                   P‐0057489 2/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COALSON, KAREN D.
COALSON, ROGER D.
1221 OLD ECCLES RD.
BECKLEY, WV 25801                                    P‐0047536 12/22/2017   TK Holdings Inc., et al .                   $75,000.00                                                                                    $75,000.00
COARTNEY, L DOUGLAS
COARTNEY, KAIA D.
404 S MAIN ST
EUREKA, IL 61530‐1314                                P‐0046944 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COARTNEY, L DOUGLAS
COARTNEY, KAIA D.
404 S MAIN ST
EUREKA, IL 61530‐1314                                P‐0046954 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COASTAL BEND RENT A CAR, INC
16 E 40TH STREET
6TH FLOOR
NEW YORK, NY 10016                                   P‐0047553 12/26/2017   TK Holdings Inc., et al .                 $1,403,246.30                                                                                $1,403,246.30
COATES MOTOR RENTAL, LLC
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                   P‐0048176 12/26/2017   TK Holdings Inc., et al .                 $1,406,821.60                                                                                $1,406,821.60
COATES, JENNIFER L.
2325 HOLLINS STREET
BALTIMORE
MD, MD 21223                                         P‐0042997 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COATES, JENNIFER L.
2325 HOLLINS STREET
APT. 311
BALTIMORE, MD 21223                                  P‐0043119 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COATES, TEMITOPE S.
122 PORT AVENUE, UNIT 1
ELIZABETH, NJ 07206                                  P‐0024058 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COATS, RACHEL C.
431 WILCLAY
NASHVILLE, TN 37209                                  P‐0053708   1/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COATSWORTH, JAMES C.
6 FELIX STREET
APT C
CHARLESTON, SC 29403                                 P‐0001134 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COATSWORTH, LOIS A.
175 MARKET STREET
APT 1309
CHARLESTON, SC 29401                                 P‐0004777 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                          Page 673 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 674 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COBAIN, AARON V.
896 LAKEHURST AVE
JACKSON, NJ 08527                                  P‐0030677 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB COUNTY BD COMMISSIONERS
MARK ADELMAN
100 CHEROKEE STREET, STE 350
MARIETTA, GA 30090                                 P‐0051047 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, AMBER L.
AMBER COBB
P.O. BOX 434
BOONEVILLE, AR 72927                               P‐0048417 12/26/2017     TK Holdings Inc., et al .                  $180,000.00                                                                                  $180,000.00
COBB, AMBER L.
P.O. BOX 434
BOONERVILLE, AR 72927                              P‐0052990 12/27/2017     TK Holdings Inc., et al .                   $80,000.00                                                                                   $80,000.00
COBB, BEATRICE
609 HOLT CIRCLE
WINTER HAVEN, FL 33880                             P‐0010245 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, BEVERLY L.
136 LAKE HAMPTON DR
HAMPTON, GA 30228                                  P‐0030468 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, BONNIE P.
COBB, JONATHAN M.
38020 MAPLE RIDGE DR
PRAIRIEVILLE, LA 70769                             P‐0030110 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, BRENDA H.
P.O. BOX 692
JEFFERSON, TX 75657                                P‐0002926 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, CHANDA L.
HONDA
7865 RIVERTOWN ROAD BOX 1211
P.O. BOX 1211
FAIRBURN, GA 30213                                 P‐0054136    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, CHRISTOPHER P.
7600 DILLEY ROAD
DAVISBURG, MI 48350                                P‐0037384 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, CHRISTOPHER P.
7600 DILLEY ROAD
DAVISBURG, MI 48350                                P‐0037385 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, DARIAN G.
717 SANTA MARIA DR
QUINCY, IL 62305                                   P‐0034511 12/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, DAVID A.
2039 RIDGE WOOD LANE
SUGAR LAND, TX 77479                               P‐0024647 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, DEBRA A.
33 HARROGATE LN
HAMPTON, VA 23666                                  P‐0042045 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, ERIC S.
4019 WHITE OAK TRACE DRIVE
BATON ROUGE, LA 70817                              P‐0011477 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, HOWARD
1862 LYNN LEA RD
LOUISVILLE, KY 40216                                 4021      12/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COBB, LEIGH G.
2 SETTER CT
COLUMBUS, GA 31909                                 P‐0003308 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 674 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 675 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
COBB, ROBERT E.
P.O. BOX 692
JEFFERSON, TX 75657                                P‐0002856 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, ROBERT E.
P.O. BOX 692
JEFFERSON, TX 75657                                P‐0002939 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, TERRENCE
P.O. BOX 22511
MEMPHIS, TN 38017                                  P‐0050651 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, TERRENCE
P.O. BOX 22511
MEMPHIS, TN 38122                                  P‐0050766 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBB, TERRENCE
NO ADDRESS PROVIDED
                                                   P‐0057281 2/14/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBBS, SHAMEKA M.
126 MORNINGSIDE LANE
SAINT GEORGE, SC 29477                             P‐0002489 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBIAN, JOSE C.
COBIAN, MARIA TERES
721 ROADRUNNER WAY
PERRIS, CA 92570                                   P‐0035603 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBLE, ASHLEY N.
4717 WHEELOCK DRIVE
FORT WORTH, TX 76133                               P‐0003068 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBLE, GARY M.
PEGGY G COB
2072 NC HIGHWAY 61
LIBERTY, NC 27298                                  P‐0007203 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBLE, JUANITA H.
2313 THIRD LOOP ROAD
FLORENCE, SC 29501                                 P‐0028749 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBLE, PEGGY G.
COBLE, GARY M.
2072 NC HIGHWAY 61
LIBERTY, NC 27298                                  P‐0007206 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBREN, RONALD L.
COBREN, BETTY A.
308 PHILADELPHIA ROAD
ASHLAND, IL 62612                                  P‐0006750 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBURN, EDDIE C.
3578 MERRYVILLE ST
MEMPHIS, TN 38128                                  P‐0046974 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBURN, JOHN C.
3441 SURRY LANE
CAMERON PARK, CA 95682                             P‐0016756 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBURN, JOHNNY L.
P.O. BOX 597
MIMBRES, NM 88049                                  P‐0038715 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COBURN, KELLY M.
637 HECKLE CT
LOVELAND, CO 80538                                 P‐0015130 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCA, MARIA T.
PO BOX 3201
LAS VEGAS, NM 87701                                  4579    12/28/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                        Page 675 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 676 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COCALIDES, STYLIAN
7480 SW 133 ST
PINECREST, FL 33156                                  P‐0020521 11/9/2017    TK Holdings Inc., et al .                   $25,300.00                                                                                   $25,300.00
COCANOUR, SCOT
14702 168TH AVE NE
WOODINVILLE, WA 98072                                P‐0026266 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCHRAN, ALICE
NO ADDRESS PROVIDED
                                                     P‐0025360 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCHRAN, BARBARA
1520 DOVER ST
OXNARD, CA 93030                                     P‐0037395 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCHRAN, BARBARA
P.O. BOX 828
HOLLY SPRINGS, GA 30412                              P‐0038556 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCHRAN, CHARLES
COCHRAN, CHRISTINA
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043757 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
COCHRAN, DEBORAH
4901 W 120TH ST
#2
HAWTHORNE, CA 90250                                  P‐0015953 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCHRAN, MAR H.
1500 CHESTNUT ST.
UNIT 11‐I
PHILADELPHIA, PA 19102                               P‐0031960 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCHRAN, WILLIAM J.
75 LUFBERY CIRCLE
WILLIAMSON, GA 30292                                 P‐0047036 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCHRAN, WILLIAM J.
COCHRAN, THERESE A.
75 LUFBERY CIRCLE
WILLIAMSON, GA 30292                                 P‐0047367 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCHRAN‐HILL, TAMERA
P.O. BOX 3512
OLDTOWN, ID 83822                                    P‐0019224 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCKBURN, KELSEY S.
102 HECKMAN STREET
PHILLIPSBURG, NJ 08865                               P‐0054933 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCKBURN, KELSEY S.
102 HECKMAN STREET
PHILLIPSBURG, NJ 08865                               P‐0054934 1/17/2018    TK Holdings Inc., et al .                    $2,800.00                                                                                    $2,800.00
COCKBURN, SHELIA C.
REDAPTIV HEALTH INC
601 WEST 26TH STREET #325‐277
NEW YORK, NY 10001                                   P‐0028793 11/19/2017   TK Holdings Inc., et al .                   $36,000.00                                                                                   $36,000.00
COCKELS III, JAMES H.
1540 JONES DRIVE
ANN ARBOR, MI 48105                                  P‐0024583 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCKMAN, EDDIE W.
450 WILSON RD.
BROOKLET GA. 30415                                   P‐0003785 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 676 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 677 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
COCKREL, KASSANDRA D.
7217 WILLOW OAK LANE
MONTGOMERY, AL 36117                                P‐0035634 12/4/2017      TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
COCKRELL, KARL
581 PRESTON TRAILS DRIVE
PICKERINGTON, OH 43147                              P‐0000795 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCKRELL, THOMAS M.
COCKRELL, CHERYL A.
2701 BRANDON RD.
UPPER ARLINGTON, OH 43221                           P‐0000482 10/20/2017     TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
COCKRUM, LAZARUS S.
COCKRUM, ETTA E.
887 BARRACADA RD
WALTERBORO, SC 29488                                P‐0057096    2/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCOZZA, ANTHONY J.
44 STALLION TRAIL
BREWSTER, NY 10509                                  P‐0011532 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COCUZZO, DANIEL D.
104 PROSPECT CT
BELLMORE, NY 11710                                  P‐0010559 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CODD, COURTNEY
2318 CLEMENTINE LANE
RENO, NV 89521                                      P‐0035170 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CODD, MARTIN R.
7049 DEVEREUX CIRCLE DRIVE
ALEXANDRIA, VA 22315                                P‐0035569 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CODDINGTON, KAYE L.
10035‐ 133RD STREET N
SEMINOLE, FL 33776‐1545                             P‐0040277 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CODIANNE, KELLI M.
610 7TH STREET
BOONVILLE, MO 65233                                 P‐0038426 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CODY, DIANE
1 KINGSLEY CIRCLE
ORMOND BEACH, FL 32174                              P‐0001123 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CODY, GWENDOLYN
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043564 12/21/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CODY, HOWARD
207 OAKRIDGE TRL
KENNEDALE, TX 76060                                   2311      11/12/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CODY, HOWARD
207 OAKRIDGE TRL
KENNEDALE, TX 76060                                   3059      11/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CODY, JANNA M.
METROPOLITAN SERVICES CREDIT
14525 MORGAN AVE N
MARINE ON SAINT, MN 55047                           P‐0051899 12/27/2017     TK Holdings Inc., et al .                   $10,639.91                                                                                   $10,639.91
CODY, KENNETH P.
CODY, WANDA M.
33 S ELM ST
WINCHESTER, IL 62694                                P‐0029949 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COE, JERRY A.
3503 NW 87TH ST.
KANSAS CITY, MO                                     P‐0022722 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 677 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 678 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                    Amount
COE, JOY G.
5 COTTINGHAM ROAD
BLUFFTON, SC                                        P‐0053327 12/30/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COEL, HELEN S.
LAWRENCE S KLITZMAN
1391 SAWGRASS CORP PARKWAY
SUNRISE, FL 33323                                   P‐0053193 12/28/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COFFEY, CHRISTINA M.
47 1/2 WEST MAIN STREET
, OH 43138                                          P‐0037526 12/8/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COFFEY, JAMES F.
8224 DAMARA DRIVE
NEW PORT RICHEY, FL 34653                           P‐0001061 10/21/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COFFEY, MONIQUE
7220 FLAG HARBOR DRIVE
FORESTVILLE, MD 20747                               P‐0018455 11/7/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COFFEY, WAYNE
14 WILLARD AVE.
SLEEPY HOLLOW, NY 10591                             P‐0045349 12/23/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COFFMAN, CHASTITY
DOWNES, TRAMPAS
3220 SPANISH RAVINE RD
PLACERVILLE, CA 95667                               P‐0054609 1/13/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COFFMAN, CHRIS L.
COFFMAN‐BUNTING, SHEILA L.
11635 DUSTIN DRIVE
MABELVALE, AR 72103                                 P‐0050556 12/27/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COFFMAN, DONALD A.
260 SIERRA RD
JESWP, GA 31545                                     P‐0025885 11/7/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COFFMAN, WILMA A.
COFFMAN, DANNY A.
117 NICHOLS ST.
DANVILLE, KY 40422                                  P‐0039177 12/11/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COFIELD, CATHY M.
2041 S. TUPMAN AVENUE
FRESNO, CA 93706                                      2042     11/6/2017      TK Holdings Inc.                            $2,000.00                                                                                    $2,000.00
COFIELL, MICHAEL A.
2701 HUNTING RIDGE CT
BALDWIN, MD 21013                                   P‐0058154 7/25/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COFONE, CHRIS
24 RIVER ROAD
#24
CLIFTON, NJ 07014                                   P‐0033358 11/29/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COGAN, JAMES
25800 SUN CITY BLVD
SUN CITY, CA 92586                                    3305    11/24/2017      TK Holdings Inc.                               $0.00                                                                                         $0.00
COGAN, JEFFREY N.
COGAN, CAROL A.
7337 E. SADDLEHORN WAY
ORANGE, CA 92869                                    P‐0029135 11/20/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COGAR, AUSTIN & CHRISTOPHER M.
8645 VIA NAPOLEONE CIR
LAS VEGAS, NV 89143                                   5103     8/6/2019       TK Holdings Inc.                       $10,000,000.00                                                                               $10,000,000.00



                                                                                         Page 678 of 3871
                                             Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 679 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                    Amount
COGAR, AUSTIN E.
COGAR, CHRISTOPHER M.
16160 SOUTH 50TH STREET
APT # 142
PHOENIX, AZ 85048                                 P‐0037738 12/8/2017      TK Holdings Inc., et al .                 $10,000,000.00                                                                               $10,000,000.00
COGGIN CARS L.L.C D/B/A COGGI
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052718 12/26/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COGGIN CARS L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058079 6/20/2018      TK Holdings Inc., et al .                  $6,645,600.00                                                                                $6,645,600.00
COGGIN CHEVROLET L.L.C D/B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052534 12/26/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COGGIN CHEVROLET L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058075 6/20/2018      TK Holdings Inc., et al .                  $2,936,560.00                                                                                $2,936,560.00
COGGINS, LARRY
COGGINS, LARRY
5923 BECKETTE CT NW
CONCORD, NC 28027‐6422                            P‐0030346 11/22/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COGHILL, CANDACE C.
905 ROSE ANGEL CIRCLE
WAKE FOREST, NC 27587                             P‐0043830 12/21/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COGHLAN, HENRY M.
COGHLAN, TERRI M.
115 SHORELINE DRIVE
ALEXANDER CITY, AL 35010                          P‐0020390 11/8/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COGLEY, JAMES R.
1361 STONEPOINTE DRIVE
WADSWORTH, OH 44281                               P‐0011934 11/1/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COGNARD, ROGER A.
COGNARD, ANNE M.
7530 NEMAHA ST
LINCOLN, NE 68506                                 P‐0030006 11/21/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COGSWELL, PATRICIA NEWELL
3546 MIRANO TERRACE
NEW SMYRNA BEACH, FL 32168                          4208      12/21/2017      TK Holdings Inc.                               $0.00                                                                                         $0.00
COGSWELL, THOMAS K.
207 S. CARLEILA LAKE WAY
SPARTANBURG, SC 29307                             P‐0056923    2/6/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COHAN, GREGG R.
45 BIANCO
IRVINE, CA 92618                                  P‐0021208 11/9/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COHAN, SHEILA
64 NORTH DEBAUN AVE UNIT 307C
AIRMONT, NY 10901                                 P‐0041040 12/16/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
COHAN‐CHIN, BETH L.
39 DORCHESTER DRIVE
EAST BRUNSWICK, NJ 08816                          P‐0040690 12/15/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00



                                                                                         Page 679 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 680 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COHAN‐CHIN, BETH L.
39 DORCHESTER DRIVE
EAST BRUNSWICK, NJ 08816                             P‐0040703 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, ALAN
2633 EAST 22ND STREET
BROOKLYN, NY 11235                                   P‐0008726 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, ALBERT J.
4730 ASTERIA ST.
TORRANCE, CA 90503                                   P‐0034640 12/2/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
COHEN, ALBERT J.
4730 ASTERIA ST.
TORRANCE, CA 90503                                   P‐0034686 12/2/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
COHEN, AMY E.
31 AUDREY ROAD
BELMONT, MA 02478                                    P‐0020853 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, ANDREW T.
P.O. BOX 1253
MI WUK VILLAGE, CA 95346‐1253                        P‐0041538 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, ANDREW TODD
PO BOX 1253
MI WUK VILLAGE, CA 95346‐1253                          4109    12/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COHEN, BARRY
7065 W. ANN ROAD
SUITE 130‐683
LAS VEGAS, NV 89130                                  P‐0010852 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, BROOKE
11012 PINE LODGE TRAIL
DAVIE, FL 33328                                      P‐0004804 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, BURNIE
1473 LAUREL AVE
GREENVILLE, IL 62246                                 P‐0046387 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, DAVID L.
321 GERARD AVE.
ELKINS PARK, PA 19027                                P‐0008517 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, DAVID M.
4363 BRIDGEHAVEN DRIVE SE
SMYRNA, GA 30080                                     P‐0041926 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, DAVID M.
4363 BRIDGEHAVEN DRIVE SE
SMYRNA, GA 30080                                     P‐0041971 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, DAVID N.
1000 W. DIVERSEY PKWAY
APT. 3E
CHICAGO, IL 60614                                    P‐0022927 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, DEBORAH
255 VILLAGE COURT
KINGSTON, NY 12401                                   P‐0038844 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, DENISE B.
8227 BON AIR ROAD
PARKVILLE, MD 21234                                  P‐0007285 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, DONNA L.
2726 PRYTANIA ST. #4
NEW ORLEANS, LA 70130                                P‐0014096 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 680 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 681 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COHEN, DOUGLAS
7316 CARLTON ARMS DRIVE APT C
NEW PORT RICHEY
NEW PORT RICHEY, FL 34653                            P‐0009427 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, ERIK G.
4513 GEORGIA STREET
SAN DIEGO, CA 92116                                  P‐0040848 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, ERIK G.
4513 GEORGIA STREET
SAN DIEGO, CA 92116                                  P‐0047006 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, GEORGIA
12 BLACKHAWK CT.
MEDFORD, NJ 08055                                    P‐0051675 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, GERALD D.
49 HILLTOP RD
SHORT HILLS, NJ 07078                                  909     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COHEN, HAIM
9677 POWELL RIVER DR.L
LAS VEGAS, NV 89148                                  P‐0050939 12/27/2017   TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
COHEN, HOWARD J.
435 OVERVIEW DRIVE
ATLANTA, GA 30327‐4254                               P‐0033421 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, IRIS
22639 OAKCREST COURT
CUPERTINO, CA 95014                                  P‐0046113 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, IRIT R.
9677 POWELL RIVER DR.
LAS VEGAS, NV 89148                                  P‐0050735 12/27/2017   TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
COHEN, JASON L.
MILLER‐COHEN, DEIDRE A.
951 CABRILLO DRIVE
GLENDALE, CA 91207                                   P‐0028845 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, JESSICA L.
1933 RODNEY DRIVE
LOS ANGELES, CA                                      P‐0015966 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, JOEL
706 BAHAMA LANE
FOSTER CITY, CA 94404                                P‐0017265 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, JOEL
706 BAHAMA LANE
FOSTER CITY, CA 94404                                P‐0017698 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, JOEL
706 BAHAMA LANE
FOSTER CITY, CA 94404                                P‐0017709 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, JONATHAN W.
190 POPLAR STREET
                                                     P‐0023482 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, JOSEPH S.
812 TOWNLEY AVE
UNION, NJ 07083                                      P‐0049069 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, KENNETH A.
ROOT, LESLIE J.
68 LAKESIDE DRIVE
KATONAH, NY 10536                                    P‐0052545 12/28/2017   TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00



                                                                                          Page 681 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 682 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COHEN, MAPLE
3500 W. MANCHESTER BLVD.
UNIT 388
INGLEWOOD, CA 90305                                  P‐0036777 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, MARC E.
1 COUNTRY LANE
MANALAPAN, NJ 07726                                  P‐0037264 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, MARC E.
1 COUNTRY LANE
MANALAPAN, NJ 07726                                  P‐0037320 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, MARY K.
6708 VENDOME TERRACE
BETHESDA, MD 20817                                   P‐0010301 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, MATTEHW N.
25 CENTRAL ST #2
TURNERS FALLS, MA 01376                              P‐0005294 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, MICHAEL E.
798 GREAT HWY
SUITE 1
SAN FRANCISCO, CA 94121‐3267                         P‐0058185 8/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, MICHELE
41 UXBRIDGE STREET
STATEN ISLAND, NY 10314                              P‐0041138 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, MICHELLE B.
115 POLIFLY ROAD APT 2H
HACKENSACK, NJ 07601                                 P‐0014837 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, MICHELLE B.
115 POLIFLY ROAD APT 2H
HACKENSACK, NJ 07601                                 P‐0014845 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, MORRIS
6134 WATCHVIEW CT
CINCINNATI, OH 45230                                 P‐0046788 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, MYRA D.
7942 91ST AVE
APT 6
PLEASANT PRAIRIE, WI 53158                           P‐0040415 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, NEIL R.
23215 NE SUNNYCREST RD
NEWBERG, OR 97132                                    P‐0029521 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, NOAL
15 GLENRIDGE AVE. APT. 33
MONTCLAIR, NJ 07042                                  P‐0015188 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, PATRICIA M.
4665 KERNAN MILL LANE EAST
JACKSONVILLE, FL 78705                               P‐0053567   1/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, PHILIP G.
9 GRANDVIEW DRIVE
PLEASANTVILLE, NY 10570                              P‐0036258 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, RAN A.
COHEN, SHOSHANA
4725 KRAFT AVE
NORTH HOLLYWOOD, CA 91607                            P‐0009893 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, RICHARD
COHEN, DEBRA
126 BROADVIEW AVENUE
NEW ROCHELLE, NY 10804                               P‐0020788 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 682 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 683 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COHEN, ROBERT
9 FLYERS LANE
TUSTIN, CA 927826508                                P‐0023876 11/13/2017   TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
COHEN, ROBERT
140 NW 110TH STREET
MIAMI SHORES, FL 33168                              P‐0039173 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, ROBERT F.
31 AUDREY ROAD
BELMONT, MA 02478                                   P‐0021966 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, ROBERT PAUL
40 APRIL DRIVE
EASTON, CT 06612                                      1056     11/1/2017      TK Holdings Inc.                           $500.00                                                                                       $500.00
COHEN, SHELLEY
17333 SAINT JAMES CT.
BOCA RATON, FL 33496                                P‐0011081 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHEN, STEPHEN Z
1420 NW 20TH AVE APT 101
DELRAY BEACH, FL 33445                                1960     11/9/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COHEN, STEVE
1331 NE FAILING STREET
PORTLAND, OR 97212                                    4358    12/26/2017      TK Holdings Inc.                          $2,000.00                                                                                    $2,000.00
COHEN, STEVEN A.
3 HILLTOP LANE
ORLEANS, MA 02653                                   P‐0036207 12/5/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
COHEN, THOMAS
3 MERCURY CIRCLE
SOUTH AMBOY, NJ 08879                                 4627     1/2/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
COHEN, THURMON A.
1305 KERBAUGH ST.
PHILADELPHIA, PA 19140                              P‐0016307 11/5/2017    TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
COHEN‐RICHARDS, SHERRY E.
10732 ESMERALDAS DRIVE
SAN DIEGO, CA 92124                                 P‐0021993 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHGN, LAURA F.
DINGFELDER, WILLIAM M.
645 W. SEDGWICK ST.
PHILADELPHIA, PA 19119                              P‐0017141 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHMANSCHI, RACHEL M.
1722 QUAIL CIRCLE
ROSEVILLE, CA 95661                                 P‐0049791 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHMANSCHI, ROBERT C.
1722 QUAIL CIRCLE
ROSEVILLE, CA 95661                                 P‐0049740 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHN, JEREMY M.
2136 SOUTH PEORIA STREET
CHICAGO, IL 60608                                   P‐0027107 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHN, LAURA F.
DINGFELDER, WILLIAM M.
645 W. SEDGWICK STREET
PHILADELPHIA, PA 19119                              P‐0017149 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHN, SAMUEL I.
491 HILLSIDE DRIVE
MOUNTVILLE, PA 17554                                P‐0015069 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COHN, SHANNON
5801 WAGON TRAIN ROAD
AUSTIN, TX 78749                                    P‐0048965 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 683 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 684 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COILE, BRENDA R.
225 FAITH DRIVE
HOMER, GA 30547                                     P‐0057095   2/7/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COKE, ALYSON A.
79 WILLIAM STREET
APT. H
COTATI, CA 94931                                    P‐0033680 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COKER, JOHN P.
6522 OLD TUSCALOOSA HWY
MCCALLA, AL 35111‐3610                              P‐0026829 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COKONOUGHER, TAMRA L.
31 MORIARITY ST NW
FT WALTON BEACH, FL 32548                           P‐0021139 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLAIANNI, MARIO L.
15810 CORRAL LANE
EDEN PRAIRIE, MN 55347                              P‐0024540 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLAIANNI, MARIO L.
15810 CORRAL LANE
EDEN PRAIRIE, MN 55347                              P‐0024566 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLAIANNI, MARIO L.
15810 CORRAL LANE
EDEN PRAIRIE, MN 55347                              P‐0024568 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLAIZZII, VINCENT M.
8322 EAST VAN BURDEN DRIVE
PITTSBURGH, PA 15237                                P‐0057173 2/11/2018    TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
COLANGELO, DEBORAH
541 ST. LAWRENCE AVE
BUFFALO, NY 14216                                   P‐0035349 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLANGELO, MICHAEL P.
44 ASHTON RD
STAMFORD, CT 06905‐1701                             P‐0024973 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLBERT, BRANDON S.
20 BEL AIRE CT.
HILLSBOROUGH, CA 94010                              P‐0037192 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLBERT, CHARRELL C.
COLES, DERRICK L.
P.O. BOX 1277
WILDWOOD, FL 34785                                  P‐0038890 12/11/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
COLBERT, CHRISTINE
2250 LAKE POINTE DR.
UNIT 604
LAWRENCE, KS 66049                                  P‐0014911 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLBERT, MARCUS
300 CARNAHAN DR.
SPARTANBURG, SC 29306                               P‐0055319 1/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLBERT, MIRANDA W.
817 UNION CROSS RD
DOBSON, NC 27017                                    P‐0002042 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLBERT, SUZANNE L.
5613 YARROW STREET
ARVADA, CO 80002                                    P‐0038407 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLBERT, VINCENT
21248 ROSETTA PLACE
ASHBURN, VA 20143‐4818                              P‐0055876 1/25/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 684 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 685 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COLBERT, VINCENT
21248 ROSETTA PLACE
ASHBURN, VA 20143‐4818                              P‐0055882 1/25/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLBERT, VINCENT
21248 ROSETTA PLACE
ASHBURN, VA 20147‐4818                              P‐0055883 1/25/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLBURN, CHERYL
CHERYL COLBURN
7453 POCKET RD
SACRAMENTO                                          P‐0052367 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLBY, ALVIN R.
2 SUTTON FARM DRIVE
CHAPPAQUA, NY 10514                                 P‐0029923 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLBY, MICHELE E.
2 SUTTON FARM DRIVE
CHAPPAQUA, NY 10514                                 P‐0029993 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLCLEASURE, JOHN A.
5902 WILDWIND DR
WINDCREST, TX 78239                                 P‐0007603 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLD HEADING COMPANY
ATTN: NICOLE CORNMAN
21777 HOOVER ROAD
WARREN, MI 48089                                       80      8/15/2017      TK Holdings Inc.                                                                                       $0.00                               $0.00
COLDREN, KATHY J.
111 FORTRESS RIDGE
WEAVERVILLE, NC 28787                               P‐0017404 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLE PARMER INSTRUMENTS
625 E BUNKER COURT
VERNON HILLS, IL 60061‐1844                           4018    12/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COLE PARMER INSTRUMENTS
625 E BUNKER COURT
VERNON HILLS, IL 60061‐1844                           4151    12/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COLE SR, ROBERT L.
COLE, MICHELLE’S A.
2 GLENSHANNON COURT APT. K
BALTIMORE, MD 21221                                 P‐0054923 1/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLE, BRENDA S.
MCCONN, NANCY E.
5110 E HORTON RD
BLISSFIELD, MI 49228                                P‐0027000 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLE, BRENDA S.
138 DALE EARNHARDT LANE
MARTINSBURG, WV 25404                               P‐0055655 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLE, CHARLEAN D.
P.O BOX 65
FT. DAVIS, AL                                       P‐0057220 2/12/2018    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
COLE, CHARLEAN NEWMAN
P.O BOX 65
FT. DAVIS, AL 36031                                   4287    12/26/2017      TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
COLE, CLARE B.
4501 WOODLAND DRIVE
LAKE ST. LOUIS, MO 63367                            P‐0027976 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLE, DONALD G.
1618 SE MANSFIELD STREET
PORT ST. LUCIE, FL 34952                            P‐0009304 10/30/2017   TK Holdings Inc., et al .                    $4,300.00                                                                                    $4,300.00


                                                                                         Page 685 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 686 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                    Amount
COLE, GARRY R.
4314 STARTOUCH CV.
MEMPHIS, TN 38141                                   P‐0012380 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
COLE, GARY S.
11 HALL AVENUE
JOHNSTOWN, NY 12095                                 P‐0011539 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
COLE, JOEY A.
P.O. BOX 371
MORRISTOWN, TN 37815                                P‐0051199 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
COLE, JOHN
114 AUTUMN CREEK TRAIL
SUMMERVILLE, SC 29486                                 368     10/23/2017      TK Holdings Inc.                                                                     $0.00                                                   $0.00
COLE, JULIANA L.
P.O. BOX 472
SEELEY LAKE, MT 59868                               P‐0022102 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
COLE, KAREN S.
MCCARTY, LORI
505 20TH ST. N.
SUITE 1700
BIRMINGHAM, AL 35203                                P‐0043069 12/20/2017   TK Holdings Inc., et al .                 $5,000,000.00                                                                                 $5,000,000.00
COLE, KEITH
COLE, KARISSA
5363 WEATHERFORD DRIVE
LOS ANGELES, CA 90008                               P‐0022835 11/11/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                      $5,000.00
COLE, KEVIN M.
537 EAST 30TH STREET
ERIE, PA 16504                                      P‐0037653 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
COLE, KEVIN W.
4101 WILDWOOD ROAD
AUSTIN, TX 78722                                    P‐0044776 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
COLE, LISA
84 WASHINGTON AVENUE
HAWTHORNE, NJ 07506                                 P‐0024339 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
COLE, MADELYN F.
330 S, THIRD ST
LOT 48
COLEMAN, MI 48618                                   P‐0014314 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
COLE, MAENECIA L.
917 W CHURCH ST
ELIZABETH CTY, NC 27909                             P‐0055242 1/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
COLE, RANDALL D.
6102 RALEIGH DRIVE
GARLAND, TX 75044                                   P‐0022745 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
COLE, RONALD C.
COLE, PEGGY T.
2209 NORTH LAKE DRIVE
GREENVILLE, TX 75402                                P‐0003992 10/25/2017   TK Holdings Inc., et al .                    $1,494.86                                                                                      $1,494.86
COLE, TANZIL K.
3901 CONSHOHOCKEN AVE
APT # 8205
PHILADELPHIA, PA 19131                              P‐0050284 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
COLE, TIEAS S.
109 FIELD LN.
BURBANK, WA 99323                                   P‐0029204 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                          $0.00



                                                                                         Page 686 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 687 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COLE, VALENCIA
COLE, VALENCIA
4549 SARATOGA RD
RICHTON PARK, IL 60471‐1122                          P‐0031416 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLE, WILLIAM H.
COLE, HEATHER R.
283 RAINBOW RAPIDS RD
RUTHERFORDTON, NC 28139                              P‐0031347 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEE III, LOUIS A.
5900 CAPO ISLAND RD.
ST AUGUSTINE, FL 32095                               P‐0033471 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEE, CHRISTOPHER H.
COLEE, CRYSTAL
516 TOWNE LAKE DR
MONTGOMERY, AL 36117                                 P‐0019615 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN CHESTER, KAREN Z.
CHESTER, EARNEST J.
6604 PEACHTREE DRIVE
TAMPA, FL 33617                                      P‐0000663 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN SR, DAMIEN
821 S FALCON ST
SOUTH BEND, IN 46619                                 P‐0031441 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, ANNETTE M.
10414 OLD CAMP RD
N CHESTERFIELD, VA 23235                             P‐0016517 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, BERTHA
1933 MYERS RD
EIGHTMILE, AL 36613                                  P‐0009775 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, BRIAN A.
22593 BRIAN CT
RICHTON PARK, IL 60471                               P‐0007452 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, CAROLE L.
404 FORT SMITH BLVD.
DELTONA, FL 32738                                    P‐0029604 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, DIANNE GRAY
631 EL PRADO COURT
STONE MOUNTAIN, GA 30083                               2054     11/6/2017      TK Holdings Inc.                           $500.00                                                                                       $500.00
COLEMAN, DONNA R.
1032 S.ALFRED ST
LOS ANGELES, CA 90035                                P‐0024870 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, FREDDDIE L.
COLEMAN, FREDERICK T.
6055 LOBLOLLY LANE
TUSCALOOSA, AL 35405                                 P‐0046353 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, FREDDIE L.
COLEMAN, SHERRY L.
6055 LOBLOLLY LANE
TUSCALOOSA, AL 35405                                 P‐0046416 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, FREDDIE L.
6055 LOBLOLLY LANE
TUSCALOOSA, AL 35405                                 P‐0046418 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, HARRINGTON K.
102 SUTTON HIL DRIVE
APT #5
MIDDLETOWN, NY 10940                                 P‐0056276 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 687 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 688 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COLEMAN, JAY K.
13705 C ROAD
WEST FRANKFORT, IL 62896                            P‐0045995 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, JENNIFER D.
11303 PASEO LA CUMBRE
PORTER RANCH, CA 91326                              P‐0030651 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, JILL
14683 STARRATT CREEK DR
JACKSONVILLE, FL 32226                              P‐0023220 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, LEATHE L.
2217 W RED BIRD LN
DALLAS, TX 75232                                    P‐0004404 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, LISA
2613 BEAUCHAMP ST.
HOUSTON, TX 77009                                   P‐0011882 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, LUPE M.
550 WEST REGENT STREET
#108
INGLEWOOD, CA 90301                                 P‐0021033 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, LUPE M.
550 WEST REGENT STREET
#108
INGLEWOOD, CA 90301                                 P‐0021044 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, MARK D.
6 COLLINA COURT
GREENVILLE, SC 29609                                P‐0003862 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, MARY L.
405 HOUND HILL PL
COLLIERVILLE, TN 38017                              P‐0041516 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, NICKI D.
1800 PLATEAU VISTA BLVD
APT 23203
ROUND ROCK, TX 78664                                P‐0031575 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, PATRICIA M.
2339 BELLAROSA CIRCLE
WEST PALM BEACH, FL 33411                           P‐0011705 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, RICHARD C.
121 REDGLOBE STREET
NORTH AUGUSTA, SC 29860                             P‐0024687 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, RICHARD D.
5851 MYRTLE HILL DR W
LAKELAND, FL 33811                                  P‐0015941 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, RICHARD D.
5851 MYRTLE HILL DR W
LAKELAND, FL 33811                                  P‐0015944 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, ROBERT D.
COLEMAN, BONNIE J.
4294 DEEP CREEK RD
FREMONT, CA 94555                                   P‐0045732 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, ROCKY J.
12309 GLEN OAK AVENUE
NEW PORT RICHEY, FL 34654                           P‐0002537 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, RODNEY E.
THOMPSON, DAVID H.
14111 WAINWRIGHT COURT
BOWIE, MD 20715                                     P‐0054876 1/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 688 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 689 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COLEMAN, SCOTT E.
6933 W. COYOTE RIDGE CIRCLE
HERRIMAN, UT 84096                                   P‐0047181 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, SHAUNA
1076 ROYALTY DR NE
SALEM, OR 97301                                      P‐0032985 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, TAMEKA
4509 BISHOP CARROLL DR
UPPER MARLBORO, MD 20772                             P‐0010777 10/31/2017   TK Holdings Inc., et al .                    $4,845.00                                                                                    $4,845.00
COLEMAN, TAMEKA
4509 BISHOP CARROLL DR
UPPER MARLBORO, MD 20772                             P‐0010784 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, TIARA P.
3721 W 138TH ST
CLEVELAND, OH 44111                                  P‐0014698 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, VALARIE L.
6700 ROSWELL RD
APT. 30E
ATLANTA, GA 30328                                    P‐0053276 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, VANESSA
5983 FAIRING DROP
LITHONIA, GA 30038                                   P‐0004323 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEMAN, WILLIAM A.
3140 W 33RD STREET
INDPLS IN 46222                                      P‐0054463 1/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLE‐PARMER INSTRUMENTS COMPANY LLC
625 E BUNKER CT.
VERNON HILLS, IL 60061‐1844                            558     10/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COLES, MICHAEL T.
NO ADDRESS PROVIDED
                                                     P‐0002023 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLET, PRISCILLA F.
257 VALLEY RD
VALLEY COTTAGE, NY 10989                             P‐0004581 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEY JR, ORIN H.
5904 CROSSCOUNTRY BLVD
APT F
BALTIMORE, MD 21215                                  P‐0008222 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEY, JAMES BOWLIN
16203 WAITING SPRING CIRCLE
HOUSTON, TX 77095‐4547                                 1746     11/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COLEY, MARILYN B.
3076 GOLDEN ACE
LONG BEACH, CA 90806                                 P‐0033296 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLEY, WILLIAM B.
384 VALLEYBROOK ROAD
ORANGE, CT 06477‐3019                                P‐0047863 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLFIN, FRED J.
10 BARK MILL TERRACE
MONTVILLE, NJ 07045                                  P‐0024024 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLFLESH, GARY
765 TOWNSHIP RD 217
BLOOMINGDALE, OH 43910                               P‐0053287 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLFLESH, GARY L.
765 TOWNSHIP RD 217
BLOOMINGDALE, OH 43910                               P‐0053211 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 689 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 690 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
COLGAN, ROBERT W.
COLGAN, MARY M.
2125 SPRINGWATER LANE
PORT ORANGE, FL 32128‐7405                           P‐0013387 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLGATE UNIVERSITY
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                     P‐0052599 12/26/2017     TK Holdings Inc., et al .                    $8,520.00                                                                                    $8,520.00
COLIN, FAUVETTE
4070 VICTORIA WAY # 47
LEXINGTON, KY 40515                                  P‐0054455 1/12/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLIN, FAUVETTE
4070 VICTORIA WAY #47
LEXINGTON, KY 40515                                  P‐0054456 1/12/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLAR, BETTY M.
322 ANN MARIE DRIVE
MILAN, MI 48160‐1637                                 P‐0034565 12/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLARI JR, RICHARD L.
412 ANTELOPE RIDGE WAY
DANVILLE, CA 94506                                   P‐0054870 1/16/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLAS, PHILLIP J.
1232 E LAKESIDE DRIVE
EDGERTON, WI 53534                                   P‐0031298 11/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLEGE CRAFT ENTERPRISES, LT
211 E. ILLINOIS STREET
SUITE 1A
WHEATON, IL 60187                                    P‐0009438 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLESANO, JOSEPH P.
6232 ORANGE STREET
LOS ANGELES, CA 90048                                P‐0022754 11/11/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
COLLESANO, JOSEPH P.
NO ADDRESS PROVIDED
                                                     P‐0022758 11/11/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
COLLETON JR, THOMAS E.
1900 HALF MOON BAY DRIVE
CROTON ON HUDSON, NY 10520                           P‐0023784 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLETT, CHRISTOPHER B.
COLLETT, KARI A.
46 BANCROFT LN
HAINESPORT, NJ 08036                                 P‐0045403 12/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLETT, CHRISTOPHER B.
46 BANCROFT LN
HAINESPORT, NJ 08036                                 P‐0045409 12/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLETT, MATTHEW S.
1418 RICE AVE
GAINESVILLE, TX 76240                                P‐0042297 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLETTE, BERNADETTE
10 MOORE AVE
WORCESTER, MA 01602                                    722       10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COLLETTI, BRIAN
2311 NE 21ST AVE
JENSEN BEACH, FL 34957                               P‐0057140    2/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLETTI, CASEY J.
10129 JEFFERSON HIGHWAY
BATON ROUGE, LA 70809                                P‐0011595 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 690 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 691 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
COLLETTI, DIONNE M.
2311 NE 21ST AVE
JENSEN BEACH, FL 34957                              P‐0057141    2/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLETTI, MARY A.
10129 JEFFERSON HWY
BATON ROUGE, LA 70809                               P‐0027677 11/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLETTI, ROBERT A.
9202 BAY CLUB COURT
TAMPA, FL 33607                                     P‐0014751 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLETTI, SHARON L.
2732 WOODLAWN AVENUE
NIAGARA FALLS, NY 14301                             P‐0021570 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLIER, AMANDA M.
122 NORTH MIDDLEBORO AVENUE
MISHAWAKA, IN 46544                                 P‐0013520 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLIER, JAMES S.
COLLIER‐SANUKI, YOKO M.
1649 TAROKA DR.
FAIRBANKS, AK 99709‐2809                            P‐0011305 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLIER, JAMES S.
COLLIER‐SANUKI, YOKO M.
1649 TAROKA DR.
FAIRBANKS, AK 99709‐2809                            P‐0011309 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLIER, JOSHUA R.
2000 CRYSTAL SPRINGS RD #1720
SAN BRUNO, CA 94066                                 P‐0019963 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLIER, KATHY A.
206 N. LAFAYETTE ST.
GALAX, VA 24333                                     P‐0002720 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLIER, KEISHA L.
6516 BUTTERFLY SKY ST.
NORTH LAS VEGAS, NV 89084                           P‐0000837 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLIER, MICHELLE C.
P.O. BOX 8055
HONOLULU, HI 96830                                  P‐0027786 11/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLIER, MINDY
6232 PLUMOSA AVE.
FORT MYERS, FL 33908                                P‐0037503 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLIER, MINDY
JEFFERS, VON
6232 PLUMOSA AVE.
FORT MYERS, FL 33908                                P‐0037537 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLIER, PETER
COLLIER, MARY
12294 WILLOW VALLEY RD
NEVADA CITY, CA 95959                               P‐0015452 11/4/2017      TK Holdings Inc., et al .                     $800.00                                                                                       $800.00
COLLIER, WILLIAM ALLEN
1551 N.E. 47 CT
POMPANO BCH., FL 33064                                866       10/26/2017      TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
COLLIER, WILLIE
813 COLLIER ROAD
STARKVILLE, MS 39759                                P‐0040456 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLIER‐MORRIS, MONIQUE D
344 NAPOLEON DR
DELAND, FL 32720                                      4003      12/12/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                           Page 691 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 692 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COLLINGS, JOHN J.
COLLINGS, MICHELLE L.
12 LAFLURE LN
PERU, NY 12972                                      P‐0017598 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINGS, JOHN J.
COLLINGS, JOHN L.
12 LAFLURE LN
PERU, NY 12972                                      P‐0017602 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINGS, JOHN J.
COLLINGS, MICHELLE L.
12 LAFLURE LN
PERU, NY 12972                                      P‐0017609 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINGS, JOHN J.
COLLINGS, MICHELLE L.
12 LAFLURE LN
PERU, NY 12972                                      P‐0017620 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINGS, ROGER
5883 SHELFORD LN
ROCKFORD, IL 61107                                  P‐0027071 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINGS, ROGER J.
5883 SHELFORD LN
ROCKFORD, IL 61107                                  P‐0027074 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINGS, STEPHEN P.
COLLINGS, ANN E.
16790 WILD PLUM CIRCLE
MORRISON, CO 80465                                  P‐0018667 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, ALICE
47 NEETA TRAIL
MEDFORD, NJ 08055                                   P‐0008223 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, AMY L.
3810 KENNA CT
SPRING, TX 77386                                    P‐0030797 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, ANGELA
24827 FAIR DAWN LANE
MORENO VALLEY, CA 92557                               3900     12/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COLLINS, ANTONIA
6908 ALBERICI AVE
ST. LOUIS, MO 63121                                 P‐0006987 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, BRITTANY A.
3547 CRESTWOOD
LAPEER, MI 48446                                    P‐0034376 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, CARL A.
COLLINS, JOANNE
206 BECCA LANE
STROUDSBURG, PA 18360‐9448                          P‐0039946 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, CAROL M.
1980 MILLER AVENUE
ANN ARBOR, MI 48103                                 P‐0014233 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, CHARLES M.
COLLINS, HERTA
1607 DEL ORO DRIVE
LA CANADA, CALIFORNIA 91011
                                                    P‐0018608 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 692 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 693 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COLLINS, CHARLES M.
COLLINS, HERTA
1607 DEL ORO DRIVE
LA CANADA, CA 91011                                 P‐0018646 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, CHARLES M.
COLLINS, HERTA
1607 DEL ORO DRIVE
LA CANADA, CA 91011                                 P‐0026934 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, CHARLES M.
COLLINS, HERTA
1607 DEL ORO DRIVE
LA CANADA, CA 91011                                 P‐0027058 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, CHERI ANN
2719 ANTONE PARKWAY
LOUISVILLE, KY 40220                                  222     10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COLLINS, CHRISTOPHER R.
673 CONSTELLATION SQ SE
UNIT G
LEESBURG, VA 20175                                  P‐0044282 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, CINDY L.
15226 S. 26TH STREET
PHOENIX, AZ 85048                                   P‐0007921 10/28/2017   TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
COLLINS, CONNIE
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043743 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
COLLINS, DANIEL R.
DAN COLLINS
P.O. BOX 29
KENWOOD, CA 95452                                   P‐0026423 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, DEBRA A.
375 BUTLER ROAD
PITTSTON TWP, PA 18640                              P‐0014677 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, DIANE L.
COLLINS, FRANCIS S.
17816 E. SILVER SAGE LN.
RIO VERDE, AZ 85263                                 P‐0033986 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, DONNA A.
2357 ERIN ROAD
SYKESVILLE, MD 21784                                P‐0019771 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, FRANCIS S.
COLLINS, DIANE L.
17816 E. SILVER SAGE LN.
RIO VERDE, AZ 85263                                 P‐0033992 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, FREDERICK B.
94 ST. JOHN'S WOOD AVE
HENDERSON, NV 89002                                 P‐0008646 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, FREDERICK B.
94 ST. JOHN'S WOOD AVE
HENDERSON, NV 89002                                 P‐0025127 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, GEORGE E.
10302 LAKEVIEW AVE SW TRLR 11
LAKEWOOD, WA 98499                                    2002     11/9/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COLLINS, GLADYS
5 SOUTHWICK ST APT 1
MIDDLEBORO, MA 02346                                P‐0005793 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 693 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 694 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
COLLINS, GREGORY A.
COLLINS, KIMBERLEY D.
8906 QUAIL RIDGE DR
ROWLETT, TX 75089                                  P‐0009393 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, JANA
92 N. 5TH AVE
BEECH GROVE, IN 46107                              P‐0057334 2/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, JANNETTE
5781 DAWLEY DRIVE
FITCHBURG, WI 53711                                P‐0000265 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, JEAN T.
8256 JAYME DR
APT 409
WINTER GARDEN, FL 34787                            P‐0057045   2/7/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, JEFFREY L.
3 WHITE PILLARS LANE
HOUSTON, TX 77024                                  P‐0008271 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, JEFFREY L.
3 WHITE PILLARS LANE
HOUSTON, TX 77024                                  P‐0008272 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, JEFFREY L.
3 WHITE PILLARS LANE
HOUSTON, TX 77024                                  P‐0008278 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, JEREMY F.
12200 SE 10TH ST
BELLEVUE, WA 98005                                 P‐0019690 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, JEREMY R.
236 WHEELOCK ROAD
JONESBOROUGH, TN 37659                             P‐0001463 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, JOHN N.
COLLINS, LANA L.
14010 WOODSTREAM
SAN ANTONIO, TX 78231‐1955                         P‐0009867 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, JOSEPH F.
45 MANOR AVE
CLLAYMONT, DE 19703                                P‐0030427 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, JULIE B.
121 NANTASKET AVENUE
APT. 802
HULL, MA 02045                                     P‐0053859   1/4/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, JUSTIN R.
COLLINS, PATSY C.
1102 WALNUT LANE
ROCKINGHAM, NC 28379                               P‐0014494 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, KEVIN D.
COLLINS, JOAN K.
32 WELLESLEY ROAD
UPPER MONTCLAIR, NJ 07043                          P‐0023277 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, LASANDRA
21702 RAINFALL PARK DR
SPRING, TX 77388                                   P‐0002398 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, LORETTA E.
1128 SHERIDAN AVENUE NORTH
MINNEAPOLIS, MN 55411                              P‐0011205 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 694 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 695 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COLLINS, NAOMI H.
3071 WEDGEFIELD BLVD
JACKSONVILLE, FL 32277                              P‐0008573 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, PATRIC
96 PERHAM STREET
WEST ROXBURY, MA 02132                              P‐0050586 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, PATRICK
96 PERHAM STREET
WEST ROXBURY, MA 02132                              P‐0049944 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, PATRICK
96 PERHAM STREET
WEST ROXBURY, MA 02132                              P‐0050629 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, PATRICK
96 PERHAM STREET
WEST ROXBURY, MA 02132                              P‐0051475 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, PATRICK
96 PERHAM STREET
WEST ROXBURY, MA 02132                              P‐0051582 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, PATRICK
96 PERHAM STREET
WEST ROXBURY, MA 02132                              P‐0051621 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, PATRICK K.
1650 GUNN ROAD
GRAND RAPIDS, MN 55755                              P‐0017622 11/6/2017    TK Holdings Inc., et al .                     $325.00                                                                                       $325.00
COLLINS, PATRICK P.
COLLINS, DELORIS J.
20905 NE 102ND ST
VANCOUVER, WA 98682                                 P‐0028703 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, PAUL E.
342 SPARROW HAWK LANE
NEWPORT, NC 28570                                   P‐0055604 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, PAUL E.
342 SPARROW HAWK LANE
NEWPORT, NC 28570                                   P‐0056177 1/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, PETER J.
44 EARL AVE
MEDFORD, MA 02155‐2020                              P‐0039157 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, QUINCY
COLLINS, APRIL
1529 OAK PARK DRIVE
HELENA, AL 35080                                    P‐0009508 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, RYAN C.
503 WOODED MOUNTAIN TRAIL
CANTON, GA 30114                                    P‐0054710 1/14/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, SCOTTY E.
4118 HOSKINS STREET
PANAMA CITY, FL 32404                               P‐0000244 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, SHELTON
7000 SOUTH SOUTH SHORE DRIVE
#2B
CHICAGO, IL 60649                                     1199    10/31/2017      TK Holdings Inc.                          $3,000.00                                                                                    $3,000.00
COLLINS, SHERYL
5417 GLAMIS CT.
VIRGINIA BEACH,, VA 23464                           P‐0032662 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 695 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 696 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COLLINS, STACYANN N.
3809 COBBLE CT
PALMDALE, CA 93551                                  P‐0020429 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, STEVEN G.
15226 S. 26TH STREET
PHOENIX, AZ 85048                                   P‐0008002 10/28/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
COLLINS, TAMIKO V.
753 WOODLAWN AVENUE
CINCINNATI, OH 45205                                P‐0000680 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, TAMMIE L.
730 ARBOR VISTA BLVD
JACKSON, MS 39209                                   P‐0029467 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, TERRELL
517 VIDALIA CT
HASLET, TX 76052                                    P‐0045807 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, VALERIE D.
COLLINS, JOHN D.
JOHN AND DENISE COLLINS
43613 W. ARIZONA AVE
MARICOPA, AZ 85138                                  P‐0030560 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, VICTORIA A.
P.O. BOX 417
15055 TUMBLEWEED LANE
WELDON, CA 93283                                    P‐0037457 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, WANDA N.
781‐11 MONTCLAIR DRIVE
CLAYMONT, DE 19703                                  P‐0047622 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS, WILLIAM D.
34 COURTNEY DR
COVINGTON, LA 70433                                 P‐0017706 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINSGASTON, LISA
4224 STOREYS COURT
APT C
HARRISBURG, PA 17109                                P‐0022567 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS‐GIBSON, SHARON Y.
GIBSON, NORMAN
12165 BROOKWAY DRIVE
CINCINNATI, OH 45240                                P‐0001589 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLINS‐GIBSON, SHARON Y.
GIBSON, NORMAN E.
12165 BROOKWAY DRIVE
CINCINNATI, OH 45240                                P‐0001657 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLLISON, CALVIN K.
6613 RUNKLES ROAD
MOUNT AIRY, MD 21771‐7323                           P‐0027493 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLMAN, MARIE E.
2190 VAL VISTA DRIVE
CHINO VALLEY, AZ 86323                              P‐0047420 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLMAN, MARIE E.
2190 VAL VISTA DRIVE
CHINO VALLEY, AZ                                    P‐0047487 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLMENARES, CELESTE H.
101 CASON AVENUE
TAYLORS, SC 29687                                   P‐0041592 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 696 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 697 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
COLMES, CLYDE
9510 ETHAN RIDGE DR
FREDERICK, MD 21704                                 P‐0033502 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLOGNE, SCOTT E.
P.O. BOX 23478
SAN DIEGO, CA 92193                                 P‐0039586 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLOMBANA, KAREN S.
103 CRICKET COURT
WINDSOR, CA 95493                                   P‐0045681 12/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLOMBE, BRENDA K.
23873 460TH AVENUE
WENTWORTH, SD 57075‐7374                            P‐0044490 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLOMBINI, SANDRA M.
412 E. PHILLIP AVE
ELMWOOD PARK, NJ 07407                              P‐0015622 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLOMBO, JOSEPH D.
272 SHERI DR
BRUNSWICK, OH 44212                                 P‐0013575 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLON ORTIZ, MARIADELOSA
414 MANITOBA LANE
KISSIMMEE, FL 34759‐5500                            P‐0012557 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLON, ALFREDO
1490 OUTLOOK AVE 2K
BRONX, NY 10465                                     P‐0004337 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLON, ANGEL
4703 LANSING STREET
PHILADELPHIA, PA 19136                                1633      11/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
COLON, ANTOINETTE
BOSTON, TAIJOUR
400 CAMP CREEK DRIVE
ELGIN, SC 29045                                     P‐0024477 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLON, ANTOINETTE
400 CAMPCREEK DRIVE
ELGIN, SC 29045                                     P‐0024483 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLON, CHRISTINA
709 SNEAD CIRCLE
WEST PALM BEACH, FL 33413                           P‐0053836    1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLON, ERICA BAEZ
1035 TOWNSHIP CIRCLE
ALPHARETTA, GA 30004                                  754       10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COLON, RANDY
514 JACKSON ST
APT 1A
HOBOKEN, NJ 07030                                   P‐0032490 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLON‐CARDONA, PEDRO J.
P.O. BOX 621
SALINAS, PR 00751‐0621                              P‐0058169    7/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLORADO LENDING INC.
6851 SOUTH HOLLY CIRCLE
SUITE 280
CENTENNIAL, CO 80112                                P‐0018763 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLOSI, RICHARD A.
NO ADDRESS PROVIDED
                                                    P‐0011933 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 697 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 698 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COLOSIMO, MARK R.
106 COLORADO COVE
CEDAR CREEK, TX 78612                               P‐0017157 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLOZZI, KEVIN
126 WINDMILL DRIVE
HOLLAND, PA 18966                                   P‐0012485 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLSON, CONNIE M.
FARLEY, LARRY C.
108 MCDANIEL RD
MOORESBURG, TN 37811                                P‐0006416 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLSON, DARLA A.
COLSON, JAMES B.
751 STONEMILL DRIVE
FOLSOM
CA, CA 95630                                        P‐0017966 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLSON, KIMBERLIE R.
5435 KELLOGG ROAD
TOLEDO, OH 43615‐4673                               P‐0049024 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLSON, PAUL Z.
2049 BELSHIRE WAY
SPRING HILL, TN 37174                               P‐0012879 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLSON, PAUL Z.
2049 BELSHIRE WAY
SPRING HILL, TN 37174                               P‐0012885 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLSON, RICKY A.
COLSON, MARTHA C.
38 THOMAS SUMTER ST
BEAUFORT, SC 29907                                  P‐0005275 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLSTON, VERNELL B.
727 FRONT AVE #1304
ST. PAUL, MN 55103                                  P‐0019998 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLT ENERGY, INC
P.O. BOX 388
IOLA, KS 66749                                      P‐0036162 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0036152 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0036890 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0036892 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0036893 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0036895 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0036896 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0036920 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 698 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 699 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0040729 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0040730 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0040734 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0040735 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0040736 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLT ENERGY, INC.
P.O. BOX 388
IOLA, KS 66749                                      P‐0040739 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLTEN, STEVEN
4719 COUGARCREEK TRL
RENO, NV 89519                                      P‐0039351 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLTON, HAYDEN L.
1292 DALMALLY DRIVE
MURFREESBORO, TN 37128                              P‐0042243 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLUCCI, LORENZO
629 W. DEMING PL
CHICAGO, IL 60614                                   P‐0016992 11/6/2017    TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
COLUCCI, RAY A.
21042 VIA EDEN
BOCA RATON, FL 33433                                P‐0031387 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLUCCIO, DANA M.
297 SHERWOOD DRIVE
MONACA, PA 15061                                    P‐0016962 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLUCCIO, DANA M.
297 SHERWOOD DRIVE
MONACA, PA 15061                                    P‐0016964 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLUMBIA, MICHAEL
7123 66TH ROAD
MIDDLE VILLAGE, NY 11379                            P‐0008427 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLUMNA, ANNE M.
3757MARIE COOK DRIVE
MONTGOMERY, AL 36109                                P‐0050820 12/27/2017   TK Holdings Inc., et al .                   $31,400.00                                                                                   $31,400.00
COLVER ESTATE, BRUCE E.
4048 N CRANBERRY ST
WICHITA, KS 67226                                   P‐0053064 12/27/2017   TK Holdings Inc., et al .                  $200,000.00                                                                                  $200,000.00
COLVILLE, GLENN C.
5906 MASTERS DR
HOUSTON, TX 77069‐1318                              P‐0011074 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLVIN, CHRISTINA
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                             P‐0041809 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLVIN, MARLA A.
13571 ASHLAND LANE
FONTANA, CA 92336                                   P‐0045738 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 699 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 700 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COLVIN, MARY J.
4287 SHADY LANE WAY
FOREST PARK, GA 30297                                P‐0042368 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLVIN, MARY J.
4287 SHADY LANE WAY
FOREST PARK, GA 30297                                P‐0043052 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLVIN, RHONDA L.
414 LAMAR ST APT B
FORT VALLEY, GA 31030                                P‐0042443 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLWELL, BRITTANY
1130 CAMBRIDGE CT
NEW CARLISLE, OH 45344                                 214     10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COLWELL, BRITTANY
1130 CAMBRIDGE CT
NEW CARLISLE, OH 45344                               P‐0000554 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLWELL, JULIANNA E.
12932 AETNA ST.
VALLEY GLEN, CA 91401                                P‐0050389 12/27/2017   TK Holdings Inc., et al .                     $650.00                                                                                       $650.00
COLWELL, LAURA
115 GORDON AVE
CARBONDALE, PA 18407                                 P‐0009237 10/30/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
COLWELL, PAMELA S.
413 S ROYAL TROON DR.
NORTH SIOUX CITY, SD 57049‐5139                      P‐0013279 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COLWELL, TRISTEN J.
1820 WAUKESHA APT B
HELENA, MT 59601                                     P‐0012771 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMAS, JOHN J.
9949 PINE KNOLL LN
SAN DIEGO, CA 92124                                  P‐0052856 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMBS FAMILY TRUST
16639 ALMADEN DRIVE
FONTANA, CA 92336                                      1993     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COMBS, AYISHA Z.
1003 E. WENONAH
WICHITA FALLS, TX 76309                              P‐0058152 7/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMBS, CIARA
1531 S. WEST TEMPLE
SALT LAKE CITY, UT 84115                             P‐0006413 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMBS, DEBRA J.
2715 NE 119TH ST.
VANCOUVER, WA 98686                                  P‐0039252 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMBS, DON A.
5620 ALOMAR DR.
CINCINNATI, OH 45238                                 P‐0004182 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMBS, DONALD A.
5620 ALOMAR DR.
CINCINNATI, OH                                       P‐0004032 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMBS, ELI B.
PO BOX 180013
AUSTIN, TX 78718‐0013                                  882     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COMBS, JESSICA
8403 MEADOWCREST DR
FOUNTAIN, CO 80817                                   P‐0011219 10/31/2017   TK Holdings Inc., et al .                   $26,653.91                                                                                   $26,653.91



                                                                                          Page 700 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 701 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
COMBS, JOHN B.
128 PAT COMBS DR
HONAKER, VA 24260                                   P‐0024428 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COMBS, JOHN B.
128 PAT COMBS DR.
HONAKER, VA 24260                                   P‐0039859 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COMBS, MELVIN L.
101 LIBBEY ST
HUGHES, AR 72348                                    P‐0054350 1/10/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COMBS, MICHAEL D.
6282 NORTH 40 CIRCLE
MACCLENNY, FL 32063                                 P‐0005946 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COMBS, SUSAN
406 EAST ABERDEEN PLACE
TRENTON, OH 45067                                   P‐0034477 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COMEAUX, RONALD J.
P. O. BOX 2683
1174 N REDFISH
CRYSTAL BEACH, TX 77650                             P‐0029284 11/20/2017   TK Holdings Inc., et al .                     $723.70                                                                                        $723.70
COMER, BRENT R.
COMER, RICHARD R.
634 GORDON DR
CHARLESTON, WV 25314                                P‐0005593 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COMERFORD, JOSEPH
P.O. BOX 931
THOMPSON FALLS, MT 59873                            P‐0025930 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COMERFORD, JOSEPH
P.O. BOX 931
THOMPSON FALLS, MT 59873                            P‐0025942 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COMERICA BANK
BODMAN PLC
ATTN: MARC M. BAKST
6TH FLOOR AT FORD FIELD
1901 ST. ANTOINE STREET
DETROIT, MI 48226                                     2735    11/17/2017      TK Holdings Inc.                                                              $750,000.00                                             $750,000.00
COMES, URBAN W.
1351 BRANDYWYN LANE
BUFFALO GROVE, IL 60089                             P‐0007326 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COMESANA, ANNA B.
1690 KENNEWICK DR
SUNNYVALE, CA 94087                                 P‐0043310 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COMFORTBROWN, CHERYL
1546 WEST RIVER DRIVE
PENNSAUKEN, NJ 08110                                  911     10/30/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
COMMIATO, BRANDIE L.
1819 E BEVERLY DR
CORSICANA, TX 75110                                 P‐0004772 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COMMINS, SUSAN L.
70 WHITEHAVEN CIRCLE
HIGHLANDS RANCH, CO 80129                           P‐0007269 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COMMO, JEFFREY R.
COMMO, JACLYN B.
7456 CASS CIRLCE
SARASOTA, FL 34231                                  P‐0000845 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 701 of 3871
                                                     Case 17-11375-BLS                 Doc 4247                Filed 10/26/20                   Page 702 of 1950
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                         Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                  Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                 Amount                                                  Amount
COMMODORE, SHENE
1088 AMBERTON LANE
POWDER SPRINGS, GA 30127                                      P‐0055562 1/22/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMONS, OLENA
10808 GLENWOOD DR SW
LAKEWOOD, WA 98498                                            P‐0022867 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMONWEALTH OF MASSACHUSETTS, THROUGH THE OFFICE OF THE
ATTORNEY GENERAL
ATTN: LISA DYEN
ONE ASHBURTON PLACE, 18TH FLOOR
BOSTON, MA 02108                                                4308      12/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COMMONWEALTH OF PA, OFFICE OF ATTORNEY GENERAL, BUREAU OF
CONSUMER PROTECTION
15TH FLOOR, STRAWBERRY SQUARE
HARRISBURG, PA 17120                                            4168      12/21/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COMMONWEALTH OF PUERTO RICO
THE LAW OFFICES OF ANDRES W. LOPEZ, PSC
ANDRES W. LOPEZ
PO BOX 13909
SAN JUAN, PR 00908                                              4215      12/21/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COMMONWEALTH OF VIRGINIA, EX REL. MARK R. HERRING, ATTORNEY
GENERAL
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA
C/O STEPHEN JOHN SOVINSKY
202 NORTH 9TH STREET
RICHMOND, VA 23219                                              4069      12/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                                        P‐0054183    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                                        P‐0054190    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                                        P‐0054191    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                                        P‐0054198    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                                        P‐0054204    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                                        P‐0054205    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                                        P‐0054206    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                                     Page 702 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 703 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054207   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054208   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054209   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054210   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054211   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054212   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054213   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054214   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054215   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054216   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054217   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054218   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054219   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054220   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 703 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 704 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054221   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054222   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054223   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054224   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054225   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054226   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054227   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054228   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054229   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W. WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054230   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054231   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054232   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054233   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                             P‐0054234   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 704 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 705 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054235    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054236    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054237    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054238    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054239    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMMUNITY OF CHRIST
JAMES CRAFT
1001 W WALNUT ST
INDEPENDENCE, MO 64050                               P‐0054290    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMPASS, JAMES J.
15451 ALSACE CIRCLE
IRVINE, CA 92604                                     P‐0020440 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMPASS, KENNETH J.
COMPASS, JAMES J.
15451 ALSACE CIRCLE
IRVINE, CA 92604                                     P‐0020402 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMPLITA, CLAIRE L.
COMPLITA, MICHAEL J.
22608 16TH AVE W
BOTHELL, WA 98021                                    P‐0020962 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMPREHENSIVE LOGISTICS CO., LLC
ERIN WHITEHOUSE
4944 BELMONT AVE
YOUNGSTOWN, OH 44505                                   2626      11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COMPTON, CURTIS R.
6508 MAJESTIC RIDGE
EL PASO, TX 79912                                    P‐0036242 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMPTON, ELITTA K
7640 HOPKINS RD
PALMETTO, GA 30268                                     2802      11/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COMPTON, KITTRIDGE M.
P.O. BOX 44562
PHOENIX, AZ 85064                                    P‐0006774 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMSTOCK, KENT W.
219 AUMOE ROAD
KAILUA, HI 96734
                                                     P‐0014453 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COMUNALE, ROBERT J.
13328 COUNTRY OAK DR
WILLIS, TX 77318                                     P‐0036592 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 705 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 706 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COMUSA INC.
SAUL EWING ARNSTEIN & LEHR LLP
SHARON L. LEVINE
1037 RAYMOND BLVD., SUITE 1520
NEWARK, NJ 07102                                      3531    11/27/2017      TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
CONANT, JESSICA N.
3612 NORTH MONROE AVENUE
KANSAS CITY, MO 64117                               P‐0050999 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONANT, MARTIN L.
CONANT, EVA T.
14755 DONATELLO COURT
BONITA SPRINGS, FL 34135                            P‐0001248 10/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CONANT, RONALD M.
980 N. CONCORD RD
ALBION, MI 49224                                    P‐0015566 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONARD, ANTHONY J.
CONARD, KATHERINE S.
1553 COOLSPRING WAY
VIRGINIA BEACH, VA 23464                            P‐0036205 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONARD, ANTHONY J.
CONARD, KATHERINE S.
1553 COOLSPRING WAY
VIRGINIA BEACH, VA 23464                            P‐0036212 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONARD, CYNTHIA L.
165 STRADER ROAD
POWELL, TN 37849                                    P‐0056052 1/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONARD, MARY E.
191 W BRIAR LANE
GREEN BAY, WI 54301                                 P‐0044357 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONBOY, DANIEL J.
1013 BELVOIR ROAD
PLYMOUTH MEETING, PA 19462‐2805                     P‐0048180 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONBOY, DANIEL J.
1013 BELVOIR ROAD
PLYMOUTH MEETING, PA 19462‐2805                     P‐0048364 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONBOY, ROGER A.
877 GALSWORTHY AVE
ORLANDO, FL 32809                                   P‐0001039 10/21/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CONCEPCION, KYLA B.
2945 HIDDEN HILLS RD
#1704
WEST PALM BEACH, FL 33411                           P‐0036096 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONCEPCION, MISAEL I.
7163 NW 49 PL
LAUDERHILL                                          P‐0043556 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONCHOLA, LARRY R.
198 LUKE LN
BASTROP, TX 78602                                   P‐0037747 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONCHOLA, TAMMY R.
198 LUKE LN
BASTROP, TX 78602                                   P‐0037714 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONCHOLA, TAMMY R.
198 LUKE LN
BASTROP, TX 78602                                   P‐0037746 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 706 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 707 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CONCIENNE, ROBERT D.
150 E MAIN ST
APT 503
COLUMBUS, OH 43215                                  P‐0038934 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONDE, ROSA
8901 RIDGEWELL RD
AUSTIN, TX 78747                                    P‐0037617 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONDERMAN, LAUREN
3201 W 82ND STREET
LEAWOOD, KS 66206                                   P‐0018913 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONDLEY, STEPHEN M.
3414 LITTLESTONE DR.
ARLINGTON, TX 76014                                 P‐0001257 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONE, ELECTA D.
513 NW 22ND AVE
UNIT 4
FORT LAUDERDALE, FL 33311                           P‐0004055 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONE, KIRSTEN K.
CONE, DAVID S.
63 BEDSTRAW LOOP
LADERA RANCH, CA 92694                              P‐0055440 1/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONE, MEREDETHE
1406 WEST PENNSYLVANIA AV
SAN DIEGO, CA 92103                                 P‐0039372 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONEDY, BARBARA D.
15683 W TAYLOR ST
GOODYEAR, AZ 85338                                  P‐0024173 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONEENY, KAREN A.
38 RAND STREET
MALDEN, MA 02148                                    P‐0006516 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONEENY, KAREN A.
38 RAND STREET
MALDEN, MA 02148                                    P‐0006526 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONEY, DANVER A.
1416 RIVER ST
VALDOSTA, GA 31601                                  P‐0049239 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONEY, LORETTA
2897 CHULA BROOKFIELD RD
TIFTON, GA 31794                                    P‐0049216 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONEY, LORETTA D.
KIMBROUGH, GERADLINE
SANTANDER
2897 CHULA BROOKFIELD RD
TIFTON, GA 31794                                    P‐0039346 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONEY, WALTER B.
2897 CHULA BROOKFIELD RD
TIFTON, GA 31794                                    P‐0051494 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONFER, DENNIS M.
316 BEN TITUS ROAD
TAMAQUA, PA 18252                                   P‐0029475 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONFER, EDWINNA
423 FAIRMONT ST.
LATROBE, PA 15650                                   P‐0017397 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 707 of 3871
                                                 Case 17-11375-BLS                 Doc 4247                      Filed 10/26/20                Page 708 of 1950
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                          Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date                   Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                                Amount                                                   Amount
CONFESSORE, JESSE D.
CONFESSORE, HEATHER A.
509 TIMBER CT
BURLESON, TX 76028                                    P‐0022750 11/11/2017           TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CONFIDENTIAL WHISTLEBLOWER A
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3178    11/22/2017              Takata Americas                                                                      $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER A
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3181    11/22/2017   TK Holdings de Mexico S. de R.L. de C.V.                                                        $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER A
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3182    11/22/2017            Interiors in Flight Inc.                                                               $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER A
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3183    11/22/2017       Takata Protection Systems Inc.                                                              $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER A
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3186    11/22/2017               TK Finance, LLC                                                                     $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER A
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3189    11/22/2017   Industrias Irvin de Mexico, S.A. de C.V.                                                        $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER A
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3191    11/22/2017               TK Mexico LLC                                                                       $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER A
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3196    11/22/2017       Takata de Mexico, S.A. de C.V.                                                              $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER A
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3197    11/22/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                             $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER A
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3200    11/22/2017               TK Mexico Inc.                                                                      $0.00                                                   $0.00



                                                                                                   Page 708 of 3871
                                                 Case 17-11375-BLS                 Doc 4247                     Filed 10/26/20               Page 709 of 1950
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                         Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                               Amount                                                  Amount
CONFIDENTIAL WHISTLEBLOWER A
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3226    11/22/2017              TK Holdings Inc.                                                                   $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER A
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3235    11/22/2017                TK China, LLC                                                                    $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER B
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3243    11/22/2017              Takata Americas                                                                    $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER B
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3244    11/22/2017           Interiors in Flight Inc.                                                              $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER B
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3245    11/22/2017              TK Holdings Inc.                                                                   $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER B
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3246    11/22/2017       Takata de Mexico, S.A. de C.V.                                                            $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER B
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3247    11/22/2017               TK Mexico LLC                                                                     $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER B
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3248    11/22/2017                TK China, LLC                                                                    $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER B
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3253    11/22/2017               TK Finance, LLC                                                                   $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER B
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3258    11/22/2017   Industrias Irvin de Mexico, S.A. de C.V.                                                      $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER B
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3309    11/22/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                           $0.00                                                   $0.00


                                                                                                  Page 709 of 3871
                                                 Case 17-11375-BLS                 Doc 4247                  Filed 10/26/20                   Page 710 of 1950
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                          Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                               Amount                                                   Amount
CONFIDENTIAL WHISTLEBLOWER B
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3311    11/22/2017   TK Holdings de Mexico S. de R.L. de C.V.                                                       $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER B
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3317    11/22/2017               TK Mexico Inc.                                                                     $0.00                                                   $0.00
CONFIDENTIAL WHISTLEBLOWER B
CONSTANTINE CANNON LLP
WAYNE LAMPREY
150 CALIFORNIA STREET, SUITE 1600
SAN FRANCISCO, CA 94111                                 3319    11/22/2017       Takata Protection Systems Inc.                                                             $0.00                                                   $0.00
CONFORTI, KENNETH J.
CONFORTI, CYNTHIA A.
2040 CARDAMON DRIVE
TRINITY, FL 34655                                     P‐0027219 11/16/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONFORTI, KENNETH J.
CONFORTI, CYNTHIA A.
2040 CARDAMON DRIVE
TRINITY, FL 34655                                     P‐0027226 11/16/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONGER, JASON R.
3677 HOPPER RIDGE ROAD
CINCINNATI, OH 45255                                  P‐0001969 10/22/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONGER, LINDSEY N.
3677 HOPPER RIDGE ROAD
CINCINNATI, OH 45255                                  P‐0001968 10/22/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONKLIN, CYNTHIA
6547 BAYOU GLEN RD
HOUSTON, TX 77057                                     P‐0045368 12/23/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONKLIN, CYNTHIA
6547 BAYOU GLEN RD
HOUSTON, TX 77057                                     P‐0045370 12/23/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONKLIN, ERNEST E.
520 E. MURRAY CANYON DRIVE,
#816
PALM SPRINGS, CA 92264                                P‐0021567 11/10/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONKLIN, GARY V.
CONKLIN, SUSAN D.
383 ALPINE AVE
VENTURA, CA 93004                                     P‐0047977 12/26/2017           TK Holdings Inc., et al .                    $2,500.00                                                                                     $2,500.00
CONKLIN, JAMES R.
383 ALPINE AVE
VENTURA, CA 93004                                     P‐0041070 12/16/2017           TK Holdings Inc., et al .                     $500.00                                                                                        $500.00
CONKLIN, LISA M
17 ARGONNE RD WEST
HAMPTON BAYS, NY 11946                                  2434    11/14/2017              TK Holdings Inc.                              $0.00                                                                                         $0.00
CONKLIN, LISA M.
17 ARGONNE RD WEST
HAMPTON BAY'S, NY 11946                               P‐0024632 11/14/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONKLIN, RONALD J.
CONKLIN, LORRAINE C.
3598 HWY 319 E
CONWAY, SC 29526                                      P‐0033529 11/29/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                                   Page 710 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 711 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
CONKLIN, THOMAS E.
2472 ROUTE 64
BLOOMFIELD, NY 14469                                P‐0031643 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONKLING, BRYAN
4779 CAMBRIDGE DR
MIMS, FL 32754                                      P‐0038204 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONLEY, ALISON D.
765 KINGRIDGE DR
ROSWELL, GA 30075                                   P‐0040476 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONLEY, MICHAEL
23874 CHARDON RD
EUCLID, OH 44143                                    P‐0008645 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONLEY, MICHAEL A.
61 CUMBERLAND AVE
ASHEVILLE, NC 28801‐2250                            P‐0016806 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONLEY, MICHAEL A.
61 CUMBERLAND AVE
ASHEVILLE, NC 28801‐2250                            P‐0016808 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONLON, JAMES
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0047952 12/22/2017   TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
CONLON, THOMAS
17 BERG AVE
LONG BRANCH, NJ 07740                               P‐0034639 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONN, BRIAN L.
31 IRON MOUNTAIN ROAD
WARWICK, NY 10990                                   P‐0051214 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONN, CECILIA
601 N ROSSMORE AVE #506
LOS ANGELES, CA 90004                               P‐0046627 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONN, JENNY
9513 N DARTMOUTH AVE
TAMPA, FL 33612                                     P‐0000679 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONN, LOUELLA F.
CONN, CLARENCE E.
2646 SETTLERS WAY
GULF BREEZE, FL 32563                               P‐0033861 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONN, PATRICIA E.
1100 CONNEMARA LANE
PFLUGERVILLE, TX 78660                              P‐0034817 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONNALLY, LUCAS N.
CONNALLY, LARA L.
1808 HODGES ST
LAKE CHARLES, LA 70601                              P‐0032163 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONNALLY, PATRICK
7608 GARDEN ROAD
CHELTENHAM, PA 19012                                P‐0008567 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONNAUGHTON, SUSAN J.
8132 COLE ST
DOWNEY, CA 90242                                    P‐0021045 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONNEL, KELLY D.
7309 WATERWOOD DR.
ROWLETT, TX 75089                                   P‐0031832 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 711 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 712 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
CONNELL, LOUIS WAYNE
1035 ANDERSON AVENUE APT. 3A
BRONX, NY 10452                                       2612    11/14/2017      TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
CONNELL, PATRICK M.
1050 HASTIE ROAD
PITTSBURGH, PA 15234                                P‐0020553 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONNELLY, GEORGE
CONNELLY, GEORGE
9653 GREAT EGRET CT
WEST PALM BEACH, FL 33411                           P‐0000686 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONNELLY, GEORGE S.
CONNELLY, GEORGE
9653 GREAT EGRET CT
WEST PALM BEACH, FL 33411                           P‐0000655 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONNELLY, GEORGE S.
9653 GREAT EGRET CT
WEST PALM BEACH, FL 33411                           P‐0000676 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONNELLY, GEORGE S.
CONNELLY, GEORGE
9653 GREAT EGRET CT
WEST PALM BEACH, FL 33411                           P‐0000695 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONNELLY, GEORGE S.
9653 GREAT EGRET CT
WEST PALM BEACH, FL 33411                           P‐0000712 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONNELLY, GEORGE S.
9653 GREAT EGRET CT
WEST PALM BEACH, FL 33411                           P‐0000722 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONNELLY, JAMES
3401 EBENEZER CHASE DR
FLORENCE, SC 29501‐8012                               862     10/27/2017      TK Holdings Inc.                                                  $0.00                                                                     $0.00
CONNELLY, JENNIFER L.
6512 N CYPRESS AVENUE
KANSAS CITY, MO 64119                               P‐0042547 12/19/2017   TK Holdings Inc., et al .                      $850.00                                                                                       $850.00
CONNELLY, MICHAEL P.
918 N 3RD ST UNIT 301
MINNEAPOLIS, MN 55401                               P‐0010961 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONNELLY, STEPHEN
6512 N CYPRESS AVENUE
KANSAS CITY, MO 64119                               P‐0042551 12/19/2017   TK Holdings Inc., et al .                      $750.00                                                                                       $750.00
CONNELLY, STEPHEN M.
6512 N CYPRESS AVENUE
KANSAS CITY, MO 64119                               P‐0042558 12/19/2017   TK Holdings Inc., et al .                      $850.00                                                                                       $850.00
CONNELLY, WILBUR W.
1650 ARCHSTONE DR.
CUMMING, GA 30041‐2180                              P‐0042692 12/18/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
CONNER, BOBBY N.
178 FIESTA DRIVE
BUNKER HILL, WV 25413                               P‐0054877 1/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONNER, LARRY G.
421 KNOLLWOOD DRIVE
TROUTVILLE, VA 24175                                P‐0005536 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONNERS, PAUL F.
23 ROBIN RD
WESTBOROUGH, MA 01581                               P‐0037893 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 712 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 713 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CONNOLLY, ASHLEY D.
10341 HUNTERS MEADOW AVE
LAS VEGAS, NV 89144                                 P‐0053657   1/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOLLY, BRENDA T.
105 35TH AVE NE
HICKORY, NC 28601                                   P‐0016096 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOLLY, GWEN O.
CONNOLLY, THOMAS M.
125 ANITA DRIVE
PITTSFIELD, MA 01201                                P‐0016082 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOLLY, JANET
46 W. NOTRE DAME STREET
GLENS FALLS, NY 12801                               P‐0031721 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOLLY, JOSEPH B.
5450 KIRKWOOD DR. #F2
CONCORD, CA 94521                                   P‐0022945 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOLLY, JOSEPH B.
CONNOLLY, JENNIFER
5450 KIRKWOOD DR. #F2
CONCORD, CA 94521                                   P‐0023011 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOLLY, KRISTINE A.
CONNOLLY, SEAN P.
575 PORTER RD
EVANSVILLE, WI 53536                                P‐0019292 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOLLY, MONIQUE
254 ADAIR DR.
RICHLAND, WA 99352                                  P‐0034526 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOLLY, PETER J.
CONNOLLY, LAURIE L.
18734 CREEKVIEW LANE
MOKENA, IL 60448                                    P‐0028226 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOLLY, PETER J.
18734 CREEKVIEW LANE
MOKENA, IL 60448                                    P‐0028228 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOLLY, PETER J.
18734 CREEKVIEW LANE
MOKENA, IL 60448                                    P‐0028232 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOLLY, PETER J.
CONNOLLY, LAURIE
18734 CREEKVIEW LANE
MOKENA, IL 60448                                    P‐0028235 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOLLY, PETER J.
CONNOLLY, LAURIE
18734 CREEKVIEW LANE
MOKENA, IL 60448                                    P‐0028241 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOLLY, THOMAS M.
61 FARALLON CIRCLE
SACRAMENTO, CA 95831                                P‐0015598 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNON, TREVOR S.
16049 TEMECULA ST
PACIFIC PALISADE, CA 90272                          P‐0044288 12/21/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CONNOR, ANDREW
417 BEVERLY AVE.
MISSOULA, MT 59801                                  P‐0004555 10/25/2017   TK Holdings Inc., et al .                    $1,075.00                                                                                    $1,075.00



                                                                                         Page 713 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 714 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CONNOR, JOSHUA P.
201 S. ORANGE AVE., SUITE 150
ORLANDO, FL 32801                                     P‐0042787 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOR, STACY M.
CONNOR, PATRICK F.
1110 MCDONOUGH CIRCLE
THOMPSONS STATIO, TN 37179                            P‐0035434 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNOR, STEPHEN L.
177 BARTLEY STREET
SPINDALE, NC 28160                                    P‐0044394 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNORS, DANIEL P.
380 WHITEHALL ST.
LYNBROOK, NY 11563                                    P‐0049022 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNORS, JOHN J.
3040 NE 16 AVE APT 401
OAKLAND PARK, FL 33334                                P‐0000517 10/20/2017   TK Holdings Inc., et al .                     $800.00                                                                                       $800.00
CONNORS, NICOLE B.
113 LONGFELLOW ROAD
WALTHAM, MA 02453                                     P‐0031582 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNORS, PATRICK L.
CONNORS, VERAYA
228 HOMESTEAD PKWY
LONGMONT, CO 80504                                    P‐0057100   2/8/2018   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CONNORS, RYAN
CONNORS, KELLY
5821 VININGS RETREAT CT
MABLETON, GA 30126                                    P‐0055453 1/21/2018    TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
CONNORS, THOMAS A.
201 MYRTLE STREET
HAWORTH, NJ 07641                                     P‐0045477 12/23/2017   TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
CONNORS, THOMAS H.
702 CARDINAL WAY
SMITHVILLE, NJ 08205                                  P‐0046960 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONNORS, THOMAS H.
702 CARDINAL WAY
GALLOWAY, NJ 08205                                    P‐0047119 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONOVER, JASON H.
81 MAPLE AVE
PALM HARBOR, FL 34684                                 P‐0001314 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONOVER, LAURIE B.
8099 EAST 132ND ST. SOUTH
LYNNVILLE, IA 60611                                   P‐0055121 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONOVER, MARSHA J.
25 SPRINGVIEW LN #3
BATH, ME 04530                                        P‐0023939 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONRAD, JOHN C.
555 PAULARINO AVENUE
APT. #L‐108
COSTA MESA, CA 92626‐3280                             P‐0020150 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONRAD, LORI A.
41 CEDAR TERRACE
PARLIN, NJ 08859                                      P‐0006297 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONRAD, PIPER K.
1007 WESTBRIAR DRIVE NE
VIENNA, VA 22180                                      P‐0028118 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 714 of 3871
                                                      Case 17-11375-BLS                Doc 4247                Filed 10/26/20                   Page 715 of 1950
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                         Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                    Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                 Amount                                                  Amount
CONROY, MATTHEW G.
2647 MONTEVALLO ROAD
MOUNTAIN BROOK, AL 35223                                        P‐0046171 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONROY, MELISSA H.
837 CLOCKS BLVD
MASSAPEQUA, NY 11758                                            P‐0056172 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONROY, MICHAEL J.
CONROY, CATHRYN D.
7906 PLUM CREEK DR.
GAITHERSBURG, MD 20879                                          P‐0006956 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONROY, MICHAEL J.
CONROY, CATHRYN D.
7906 PLUM CREEK DR.
GAITHERSBURG, MD 20879                                          P‐0006972 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONROY, SARAH L.
5669 VALLEYVIEW DRIVE
BETHEL PARK, PA 15102                                           P‐0009424 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONROY, THERESA A.
464 AURANIA ST.
PHILADELPHIA, PA 19128                                          P‐0027096 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONS(CONSOLIDATE, ARACELI
8779 N. SAYANTE WAY
TUCSON, AZ 85743                                                P‐0010787 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONSELMAN‐KEITH, SHARON L.
1762 OLD GROVE ROAD
PASDENA, CA 91107                                               P‐0027442 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONSIDINE, TIFFANY
CONSIDINE, TIFFANY
P.O. BOX 438
ALMA, CO 80420                                                  P‐0030852 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONSIGLIO, WILLIAM G.
305 BROADMOOR WAY
MCDONOUGH, GA 30253                                             P‐0010642 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONSTANCE, GEORGE G.
23520 DAYTON RD.
ARMADA, MI 48005                                                P‐0037471 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONSTANCE, GEORGE G.
23520 DAYTON RD.
ARMADA, MI 48005                                                P‐0037473 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONSTANCE, GEORGE G.
23520 DAYTON RD.
ARMADA, MI 48005                                                P‐0037474 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONSTANT, DOROTHY
3091 EDWIN AVE APT 2G
FORT LEE, NJ 07024                                              P‐0036628 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONSTANTINE, LEAH C.
P.O. BOX 62388
LAFAYETTE, LA 70596‐2388                                        P‐0048179 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONSUMER PROTECTION DIVISION, OFFICE OF THE ATTORNEY GENERAL,
STATE OF MARYLAND
ELIZABETH J. STERN
200 ST. PAUL PLACE, 16TH FLOOR
BALTIMORE, MD 21202                                               4197    12/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00




                                                                                                     Page 715 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 716 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
CONSUMERS ENERGY COMPANY
ATTN: LEGAL DEPT.
ONE ENERGY PLAZA
JACKSON, MI 49201                                      48       7/31/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CONTALDO, GREGORY
1730 MARIPOSA DRIVE
LAS CRUCES, NM 88001                                P‐0004958 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONTE, ANDREA
WATER2TABLE
631A GREENWICH ST
SAN FRANCISCO, CA 94133                             P‐0020168 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONTE, ANTHONY R.
80 HARVARD STREET
WINCHESTER, MA 01890‐1243                           P‐0008681 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONTE, MARC V.
863 KLEINER AVE.
COLUMBUS, OH 43215                                  P‐0000457 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONTE, SUE A.
18A STILL STREET
BROOKLINE, MA 02446                                 P‐0023269 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONTI, DANA
3209 NW 23RD TERRACE
BOCA RATON, FL 33431                                P‐0008188 10/29/2017    TK Holdings Inc., et al .                      $400.00                                                                                       $400.00
CONTI, ROBERT W.
2121 MAINE AVE.
LONG BEACH, CA 90806                                  4705      1/17/2018      TK Holdings Inc.                              $0.00                                                                                         $0.00
CONTI, VINCENT M.
121 FAYETTE CITY ROAD
PERRYOPOLIS, PA 15473                               P‐0027124 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONTINI, JAMES P.
26 MERRITT DRIVE
ROTTERDAM, NY 12306                                 P‐0013068 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONTRATTO, ANNE
CONTRATTO, ANNE
1138 CEDAR CT
CHILLICOTHE 61523                                   P‐0008348 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONTREAS, JOSE
CHILD & MARTON, LLP
BRADFORD T. CHILD
1055 W. 7TH STREET, 33RD FLOOR
LOS ANGELES, CA 90017                                 137       9/27/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CONTRERAS AVALO, CARLOS M.
COURTESY CHEVROLT 3640 STEVEN
CARLOS M CORTRERAS AVALOS
1300 E SAN ANTONIO ST SPC #56
SAN JOSE, CA 95116‐282                              P‐0053896   1/2/2018    TK Holdings Inc., et al .                 $3,000,500.00                                                                                $3,000,500.00
CONTRERAS, ANNA M.
2676 NORTH COLLEGE AVENUE
FRESNO, CA 93704                                    P‐0043410 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CONTRERAS, ANTONIO
713 W. GAGE AVE
FULLERTON, CA 92832                                   4946      3/1/2018       TK Holdings Inc.                                                  $0.00                                                                     $0.00
CONTRERAS, ANTONIO
ALVAREZ, DAVID
713 W GAGE AVE
FULLERTON, CA 92832                                 P‐0055329 1/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                          Page 716 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 717 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
CONTRERAS, CHRISTINA M.
P.O. BOX 731
CEDAR CREEK, TX 78612                                P‐0038661 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONTRERAS, JOSE R.
1735 HOME AVE
SAN BERNARDINO, CA 92411                             P‐0033131 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONTRERAS, JULIA A.
P. O. BOX 2237
VOLCANO, HI 96785                                    P‐0036772 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONTRERAS, MARIE L.
8101 SW 72 AV.
APT 407 W
MIAMI, FL 33143                                      P‐0055721 1/24/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONTRERAS, NINA L.
5303 LAURA LEE LANE
PASADENA, TX 77504                                   P‐0056084 1/29/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONTRERAS, PRISCILLA
1198 WOODCREST AVE
BREA, CA 92821                                       P‐0029152 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONVERGEPOINT INC
AJU KOSHY
1011 HIGHWAY 6 SOUTH
SUITE 105
HOUSTON, TX 77077                                      4176      12/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CONVERSE, KRISTI L.
421 CONSUELO DR
SANTA BARBARA, CA 93110                              P‐0018702 11/7/2017      TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
CONWAY II, JAMES D.
7434 N CHAS DR
KANSAS CITY, MO 64158                                P‐0057025    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONWAY, ANN M.
140 HOLLY ROAD
MARSHFIELD, MA 02050                                 P‐0034417 12/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONWAY, CHARLES L.
1726 TALBOT RD
BLUE BELL, PA 19422‐3571                             P‐0015328 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONWAY, DEBORA D.
RATCHFORD, IRENE M.
30101 EAST HANNA ROAD
BUCKNER, MO 64016                                    P‐0013232 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONWAY, KEVIN P.
CONWAY, KATHLYN L.
59‐243 MAKI PL.
KAMUELA, HI 96743                                    P‐0025696 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONWAY, LESLIE C.
892 RIPPLEBROOK DRIVE
CULPEPER, VA 22701                                   P‐0040891 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONWAY, MEREDITH R.
92 LORING AVENUE
WINCHESTER, MA 01890                                   2361      11/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CONWAY, MICHAEL G.
25952 ROLLING HILLS DRIVE
SOUTH BEND, IN 46628                                 P‐0046307 12/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONWAY, MICHAEL G.
25952 ROLLING HILLS DRIVE
SOUTH BEND, IN 46628                                 P‐0046310 12/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 717 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 718 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CONWAY, MICHAEL G.
25952 ROLLING HILLS DRIVE
SOUTH BEND, IN 46628                                P‐0046311 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONWAY, SEAN P.
4016 NORTH ASKEW AVE
N/A
KANSAS CITY, MO 64117                               P‐0017874 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONWAY, VALERIE M.
32872 OUTLAND TRAIL
BINGHAM FARMS, MI 48025                             P‐0045644 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONYERS, RANDELL D.
223 BRACKENRIDGE AVE.
APT. 8305
SAN ANTONIO, TX 78209                               P‐0001286 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CONYERS, SYDNEY W.
1848 W ALBANUS ST
PHILADELPHIA, PA 19141                              P‐0040390 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COODY, KEITH W.
4045 TREADWAY RD.
APARTMENT 1805
BEAUMONT, TX 77706                                  P‐0003688 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK FLETCHER, SUZANNE M.
309 GLENMAURA DRIVE
MOOSIC, PA 18507                                    P‐0011478 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, AARON B.
COOK, BETH A.
1856 OAK DR.
SALEM, VA 24153                                     P‐0047089 12/26/2017   TK Holdings Inc., et al .                     $350.88                                                                                       $350.88
COOK, ADRIENE
493 RIDGECREST TRL
HENDERSON, NC 27537                                 P‐0001146 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, AUBREY
UNIT 15546
BOX 232
APO, AP 96205                                       P‐0040776 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, BILLY C.
364 LAKEVIEW RD.
MILO, ME 04463                                      P‐0011531 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, BRADLEY H.
COOK, TRACEY A.
409 LIBERTY DRIVE
BLANDON, PA 19510                                   P‐0043185 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, BRADLEY H.
COOK, TRACEY A.
409 LIBERTY DRIVE
BLANDON, PA 19510                                   P‐0043220 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, BRADLEY H.
COOK, TRACEY A.
409 LIBERTY DRIVE
BLANDON, PA                                         P‐0043221 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, BRADLEY H.
COOK, TRACEY A.
409 LIBERTY DRIVE
BLANDON, PA 19510                                   P‐0043967 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 718 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 719 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COOK, CHRISTINE M.
P.O. BOX 3552
HAYWARD, CA 94540                                    P‐0039168 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, CHRISTOPHER A.
COOK, DARIA L.
1928 NE 28TH ST.
OKLAHOMA CITY, OK 73111                              P‐0024157 11/13/2017   TK Holdings Inc., et al .                    $5,995.00                                                                                    $5,995.00
COOK, CHRISTOPHER P.
1702 RIVERSIDE DR.
TREN, NJ 08618                                       P‐0004164 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, CURTIS L.
59 LONGLEA CT
LITTLE ROCK, AR 72212                                P‐0013369 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, DALE A.
113 RED STAR LANE
CLAYTON, NC 27520                                    P‐0002744 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, DANIEL R.
34887 NORTH FALCON CIRCLE
KIOWA, CO 80117                                      P‐0009553 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, DEBRA R.
9955 HARMONY LANE
LAUREL, MD 20723                                     P‐0012206 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, DEE A.
811 E SPRING VALLEY ROAD
RICHADSON, TX 75081                                  P‐0027919 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, DENNIS L.
NO ADDRESS PROVIDED
                                                     P‐0024198 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, DORETHA
1632 E 30TH ST
BALTIMORE, MD 21218                                  P‐0034136 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, DOUG M.
19216 E TWIN CREEKS DR
OWASSO, OK 74055                                     P‐0047891 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, DOUGLAS M.
19216 E TWIN CREEKS DR
OWASSO, OK 74055                                     P‐0047541 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, ELIZABETH
4409 EATON PL.
ALEXANDRIA, VA 22310                                   2557    11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COOK, ELIZABETH
ELIZABETH COOK
233 COE RD
CLARENDON HILLS, IL ELIZABETH                        P‐0017356 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, ETHEL
EOFF, TINA
2412 MAPLE RIDGE ROAD
LITTLE ROCK, AR 72211                                P‐0039955 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, JAMES H.
11 EASTWOODS CIRCLE
DOYLESTOWN, PA 18901                                 P‐0028900 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, JOHN C.
330 RIDGE COURT
PRESCOTT, AZ 86303                                   P‐0026494 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 719 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 720 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COOK, JOY P.
430 167TH LANE NE
HAM LAKE, MN 55304                                  P‐0042222 12/19/2017   TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
COOK, JOY P.
430 167TH LANE NE
HAM LAKE, MN 55304                                  P‐0052788 12/26/2017   TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
COOK, KATRINA J.
15123 SUNWOOD BLVD #G33
TUKWILA, WA 98188                                   P‐0041494 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, MARY L.
3175 S. RIVER BLUFF DRIVE
HANOVER, IN 47243                                   P‐0005506 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, MATTHEW D.
1875 ALDER ST APT 12
EUGENE, OR 97401                                    P‐0028009 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, MICHELLE F.
COOK, MICHELLE F.
P.O. 181
9000 SIERRA LANE
MOKELUMNE HILL, CA 95245                            P‐0028721 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, MITTIE
2265 FERN VALLEY DR. SW
ATLANTA, GA 30331                                   P‐0054489 1/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, PAUL H.
4714 EVERGLADE DR.
AUSTIN, TX 78745                                    P‐0040847 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, PHILIP
208 BROWNE DR
HASKINS, OH 43525                                   P‐0057154 2/10/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, PHILIP G.
COOK, JENNIFER N.
205 NOTTOWAY DR
MANDEVILLE, LA 70471                                P‐0018844 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, PHILIP G.
COOK, JENNIFER N.
205 NOTTOWAY DR
MANDEVILLE, LA 70471                                P‐0018864 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, RICHARD D.
12210 RIVER HIGHLANDS DRIVE
SAINT AMANT, LA 70774                               P‐0058362 12/17/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, RICHARD D.
12210 RIVER HIGHLANDS DRIVE
SAINT AMANT, LA 70774                               P‐0058363 12/17/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, RUBY P.
3311 MCMAHON LANE
MISSOURI CITY, TX 77459                             P‐0037352 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, SHERRI A.
4108 OBERLIN WAY
ADDISON, TX 75001                                   P‐0039732 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, STEPHEN J.
13782 W 115TH ST
OLATHE, KS 66062                                    P‐0019739 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOK, STEPHEN J.
13782 W 115TH ST
OLATHE, KS 66062                                    P‐0019751 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 720 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                      Page 721 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                            Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                             Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                     Amount
COOK, SUNNY
P.O. BOX 16871
ASHEVILLE, NC 28816                                P‐0045092 12/22/2017   TK Holdings Inc., et al .                 $200,000,000.00                                                                              $200,000,000.00
COOK, SUNNY
ROMAGLIO, STEPHEN J.
P.O. BOX 16871
ASHEVILLE, NC 28816                                P‐0045093 12/22/2017   TK Holdings Inc., et al .                 $200,000,000.00                                                                              $200,000,000.00
COOK, SUSAN A.
COOK, JAMES H.
1403 NE 94TH CT
KANSAS CITY, MO 64155                              P‐0020735 11/9/2017    TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
COOK, SUSAN A.
COOK, JAMES H.
1403 NE 94TH CT
KANSAS CITY, MO 64155                              P‐0029742 11/20/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
COOK, TIFFANY N.
8738 ADDISON CV
OLIVE BRANCH, MS 38654                             P‐0031999 11/26/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
COOK, TRACY Y.
589 NEW MARYLAND ROAD
ALPINE, AL 35014                                   P‐0043469 12/20/2017   TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
COOK, TRAVIS N.
6006 PATRICK PLACE
CHARLOTTE, NC 28210                                P‐0004929 10/26/2017   TK Holdings Inc., et al .                       $1,950.00                                                                                    $1,950.00
COOK, WENDEE K.
21647 3RD AVE S
NORMANDY PARK, WA 98198                            P‐0038026 12/9/2017    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
COOK, WILLIAM R.
COOK, LAURA N.
4459 CROWN HILL ROAD
MECHANICSVILLE, VA 23111                           P‐0037626 12/8/2017    TK Holdings Inc., et al .                          $0.00                                                                                         $0.00
COOKE JR, NATHANIEL
73 NADEN AVE
IRVINGTON, NJ 07111                                P‐0042705 12/20/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
COOKE, BERNADETTE
73 NADEN AVE
IRVINGTON, NJ 07111                                P‐0045378 12/23/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
COOKE, CHERYL S.
COOKE, EARL L.
521 DATE ST
BOULDER CITY, NV 89005                             P‐0014477 11/3/2017    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
COOKE, DONALD L.
4867 E EDEN DR
CAVE CREEK, AZ 85331                               P‐0007451 10/28/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
COOKE, EARL L.
COOKE, CHERYL S.
521 DATE ST
BOULDER CITY, NV 89005                             P‐0014470 11/3/2017    TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
COOKE, LAWRENCE C.
500 FOREVER GREEN DR
ST MARIES, ID 83861                                P‐0039336 12/12/2017   TK Holdings Inc., et al .                       $1,000.00                                                                                    $1,000.00
COOKE, PATRICE C.
11512 HOMESTEAD DRIVE
UPPER MARLBORO, MD 20774                           P‐0048685 12/26/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00



                                                                                        Page 721 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 722 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
COOKE, PATRICE C.
11512 HOMESTEAD DRIVE
UPPER MARLBORO, MD 20774                             P‐0048841 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKE, PATRICE C.
11512 HOMESTEAD DRIVE
UPPER MARLBORO, MD 20774                             P‐0057257 2/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKE, PATRICE C.
11512 HOMESTEAD DRIVE
UPPER MARLBORO, MD 20774                             P‐0057260 2/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKE, PHYLLIS K.
4815 NW 35TH PLACE
GAINESVILLE, FL 32606‐5926                           P‐0022847 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKE, ROBERT
2112 139A STREET
SURREY, BC V4A9V4
CANADA                                               P‐0031379 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKE, STEVEN
302 BRIDGE STREET
COLLEGEVILLE, PA 19426                               P‐0054700 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKE, STEVEN S.
302 BRIDGE STREET
COLLEGEVILLE, PA 19426                               P‐0054707 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKERLY, NICHOLAS D.
217 ROSEBERY LN
INDIANAPOLIS, IN 46214                               P‐0001624 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKERLY, NICHOLAS D.
217 ROSEBERY LN
INDIANAPOLIS, IN 46214                               P‐0001628 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKS, EDWARD
2646 DUBARD ST
COLUMBIA, SC 29204‐2721                              P‐0042125 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKS, SHEREIDA
3070 S NELLIS BLVD APT 1164
LAS VEGAS, NV 89121                                    4922      1/18/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
COOKS, STACIE D.
12405 A TURTLE ROCK RD
AUSTIN, TX 78729                                     P‐0052358 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKS, TIMEEKA
COOKS, TIMEEKA S.
15601 EAST JAMISON DRIVE
#233
ENGLEWOOD, CO 80112                                  P‐0058377   1/8/2019    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKSEY, DAVID
507 MEADOW CREEK
ST LOUIS, MO 63122                                   P‐0027865 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKSEY, JONATHAN N.
COOKSEY, SUSAN J.
1658 EAGLE NEST CIR
WINTER SPRINGS, FL 32708                             P‐0001214 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKSEY, VALERIE Y.
221 GRANVILLE CT NE
ATLANTA, GA 30328                                    P‐0024731 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOKSON, DON G.
309 WEATHERING DR
MAHOMET, IL 61853                                    P‐0022442 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 722 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 723 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
COOKSON, KATE E.
5513 MUIR DRIVE
SAN JOSE, CA 95124                                 P‐0031404 11/25/2017   TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
COOKSY, DAVID D.
COOKSY, LEATHA M.
8120 EL EXTENSO CT
SAN DIEGO, CA 92119                                P‐0030676 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOL, ROBERT A.
KIRK COOL, PAMELA A.
116 AVON COURT
APT. 26
EAST STROUDSBURG, PA 18301                         P‐0010837 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOLER, GEORGE N.
COOLER, BARBARA A.
1339 RICHWOOD CIRCLE
ROCKLEDGE, FL 32955                                P‐0000197 10/19/2017   TK Holdings Inc., et al .                   $27,000.00                                                                                   $27,000.00
COOLEY, CAROLYN
P. O. BOX 17225
NORTH LITTLE ROC, AR 72117                         P‐0039744 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOLEY, JEFFRY T.
18764 E. BRAEBURN LN.
QUEEN CREEK, AZ 85142                              P‐0009306 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOLIDGE, ANDY
6412 WHITE TAIL LANE
TRUSSVILLE, AL 35173                               P‐0003852 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOMBES, ROBERT S.
10508 BEARD AVE
AUSTIN, TX 78748                                   P‐0041307 12/17/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
COOMBES, ROBERT S.
10508 BEARD AVE
AUSTIN, TX 78748                                   P‐0041358 12/17/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
COOMER, JARROD R.
6603 QUEENS FALLS COURT
LOUISVILLE, KY 40229                               P‐0024331 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COON, CARRIE
COON, ANDREW
1033A CLAYTONIA TERRACE
RICHMOND HEIGHTS, MO 63117                         P‐0010870 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COON, DAWN M.
140 KEELRIDGE DRIVE
GEORGETOWN, KY                                     P‐0050397 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COON, DAWN M.
140 KEELRIDGE DRIVE
GEORGETOWN, KY                                     P‐0050455 12/27/2017   TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
COON, KYLE L.
140 KEELRIDGE DRIVE
GEORGETOWN, KY 40324                               P‐0050283 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COON, KYLE L.
140 KEELRIDGE DRIVE
GEORGETOWN, KY                                     P‐0050327 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COON, KYLE L.
140 KEELRIDGE DRIVE
GEORGETOWN, KY                                     P‐0050350 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COON, SHAWNA R.
52 CAMELOT COURT
ALAMO, CA 94507                                    P‐0021714 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 723 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 724 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COON, SHEILA S.
COON, MALCOLM L.
171 LA SALLE AVENUE
ERIE, PA 16511                                      P‐0016318 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COONER, TROY
3124 STRATTON RD
JACKSONVILLE, FL 32221                              P‐0005020 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COONEY, JOHN W.
7212 NINUTEMAN LN
SOMERSET, NJ 08873                                  P‐0009623 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COONRADT, RICHARD N.
COONRADT, KAREN J.
5942 N MITCHUM AVE.
MERIDIAN, ID 83646‐4206                             P‐0019727 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COONRADT, RICHARD N.
COONRADT, KAREN J.
5942 N MITCHUM AVE.
MERIDIAN, ID 83646‐4206                             P‐0019729 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COONS, ADRIENNE
12700 LAKE RIDGE CIRCLE
CLERMONT, FL 34711                                  P‐0000200 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COONS, PAUL C.
4698 MIRAMAR AVE.
NEWAYGO, MI 49337                                   P‐0032288 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COONTS, VICKIE
COONTS, DONALD
1703 SE 84TH CT
VANCOUVER, WA 98664                                 P‐0018840 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COONTZ, JAMES A.
COONTZ, LINDA K.
6443 34TH PLACE
VERO BEACH, FL 32966                                P‐0000280 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER III, VINZENT L.
COOPER III, VINZENT L.
P.O. 7801
SUGAR CREEK, MO 64054                               P‐0055605 1/23/2018    TK Holdings Inc., et al .                    $3,163.39                                                                                    $3,163.39
COOPER, ARTHUR W.
COOPER, ANDREA D.
273 CR 4242
DE KALB, TX 75559                                   P‐0002915 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, AUDREY
COOPER, AUDREY
114‐76 227TH STREET
CAMBRIA HEIGHTS, NY 11411                           P‐0040254 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, BRENDA C.
517 CALVERT DR
PADUCAH, KY 42003                                   P‐0045876 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, CAMILLA L.
7209 MONDOVI LANE
JACKSONVILLE, FL 32258                              P‐0041751 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, CHERYL A.
VOLKSWAGEN CREDIT
712 GARDEN TERRACE LANE
LEWISVILLE, NC 27023                                P‐0034979 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 724 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 725 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COOPER, DANIELLE S.
COOPER, JUSTIN B.
160 BENT TREE LOOP
HAUGHTON, LA 71037                                 P‐0007113 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, DIANA R.
1013 RAMBLER DR
WACO, TX 76710                                     P‐0030397 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, DONNA R.
26 BREWSTER STREET
PROVINCETOWN, MA 02657                             P‐0025073 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, GARY
4500 MCGINNIS FERRY RD
ALPHARETTA, GA 30005                               P‐0005218 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, GLENN M.
11848 BEEKMAN PLACE
POTOMAC, MD 20854                                    4515      12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COOPER, GREG M.
1000 TREVEY PT.
LEXINGTON, KY 40515                                P‐0003328 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, GWEN
10865 E TOLUCA AVE
MESA, AZ 85212                                     P‐0003595 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, HOWARD
10865 E TOLUCA AVE
MESA AZ                                            P‐0003484 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, JASON L.
COOPER, SARA L.
265 DAHLIA ST
DENVER, CO 80220                                   P‐0054242    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, JOEY
5643 S SORENSON CIR
TAYLORSVILLE, UT 84129                             P‐0002981 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, JONATHAN G.
AREEN, JUDITH
2034 HILLYER PLACE NW
WASHINGTON, DC 20009                               P‐0041937 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, KATHLEEN A.
12830 BEECHFIELD DR.
BAKERSFIELD, CA 93312                              P‐0039395 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, KAYONNOH R.
32 FINCH TRAIL NE
ATLANTA, GA 30308                                  P‐0014476 11/3/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
COOPER, KERRY L.
5215 KRISTEN CT
SPRING, TX 77373                                   P‐0032320 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, KIMBERLY A.
12830 BEECHFIELD DR.
BAKERSFIELD, CA 93312                              P‐0039403 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COOPER, LATOYA
156 CANON CIRCLE
SPRINGFIELD, MA 01118                                4695      1/16/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
COOPER, MICHELLE A.
MICHELLE COOPER
25 WOODACRES CT.
ORINDA, CA 94563                                   P‐0021419 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 725 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 726 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
COOPER, PERIAN F.
8481 W UNION AVE
11‐203
LITTLETON, CO 80123                                P‐0034582 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COOPER, PHILLIP
COOPER, LISA
1693 RIDGEWAY RD
LUGOFF, SC 29078                                   P‐0049527 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COOPER, ROBERT S.
COOPER, DEBRA A.
9416 N OAK HILL LN
MOORESVILLE, IN 46158‐7033                         P‐0046539 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COOPER, SAMANTHA
COOPER, SAMANTHA T.
88 SADDLE BROOK RD
SALTERS, SC 29590                                  P‐0051184 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COOPER, SHEILA A.
10132 N 97TH DR APT B
PEORIA, AZ                                         P‐0025624 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COOPER, SHELDON
2492 SOUTH SEAMANS NECK ROAD
SEAFORD, NY 11783                                  P‐0023861 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COOPER, STEPHANIE S.
4717 COUNTY AVENUE
APT 1011
TEXARKANA, AR 71854                                P‐0039139 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COOPER, TAMIKA D.
598 PULL TIGHT RD
SALTILLO, MS 38866                                 P‐0023689 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COOPER, TORNELL J.
9811 LAWNVIEW DRIVE
ST.LOUIS, MO 63136                                 P‐0016174 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COOPER, TYISA R.
408 BARBASHELA DR.
STONE MOUNTAIN, GA 30083                           P‐0018288 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COOPER, VERA
13 WARWICK ROAD
FRANKLIN, MA 02038                                 P‐0005618 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COOPER, VERNA
COOPER, HILLARY
835 FRANCIS ST.
LONGMONT, CO 80501                                 P‐0035081 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COOPER, WILLIAM
2541 HART STREET
DYER, IN 46311                                     P‐0057742 3/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COOPERWOOD, KALESSIA
3966 OTTER DAM CT
ATLANTA, GA 30349                                    4744     1/22/2018      TK Holdings Inc.                          $5,000.00                                 $0.00                                               $5,000.00
COOSE, FRANCES L.
24848 JORDAN LANE
PLAINFIELD, IL 60544                               P‐0015426 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COOTS, JOHN A.
2018 EDENDALE CIRCLE
KATY, TX 77450                                     P‐0003524 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                        Page 726 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 727 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
COOTS, JOHN F.
7130 S ABBOTT ROAD
HAMBURG, NY 14075                                   P‐0012680 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COPATH2014, RICHARD S.
SUSAN C.
82 EMMETT AVE.
DEDHAM, MA 02026                                    P‐0006114 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COPE, JACQUELINE
12227 HIGH VIEW RIDGE
NORTHRIDGE, CA 91326                                P‐0019051 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COPE, ROGER D.
COPE, JOY S.
709 BURNT MILL ROAD
HERTFORD, NC 27944                                  P‐0012784 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COPELAND, DAVID M.
GERALDINE
61 PIIMAUNA ST
MAKAWAO, HI 96768                                   P‐0030681 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COPELAND, DAVID M.
MARILYN
P.O. BOX H
LAKE ISABELLA, CA 93240                             P‐0052505 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COPELAND, DENAE
8201 FAIRVIEW ROAD
ELKINS PARK, PA 19027                               P‐0056968   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COPELAND, JAMES K.
JAMES COPELAND
1581 WYNGATE DR
DELAND, FL 32724                                    P‐0007519 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COPELAND, LANDER
COPELAND, DEEDREA M.
3945 MCGILL DRIVE
DECATUR, GA 30034                                   P‐0056087 1/29/2018    TK Holdings Inc., et al .                   $16,054.54                                                                                    $16,054.54
COPLEN, WILLIAM HOWARD
304 ARRINGTON COURT
HUBERT, NC 28539                                      4623      1/2/2018      TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
COPLEY, PAMELA S.
COPLEY, WILLIAM A.
216 BIG BRANCH ROAD
WAYNE, WV 25570                                     P‐0000590 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COPPER, TRACY L.
HC 75 BOX 812
ELIASVILLE, TX 76481                                P‐0003281 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COPPINGER, MICHAEL E.
COPPINGER, STEPHANIE
7221 ANGEL PLACE LANE
CORRYTON, TN 37721                                  P‐0047225 12/22/2017   TK Holdings Inc., et al .                     $500.00                                                                                        $500.00
COPPLE, TRAVIS
COPPLE, ASHLEY
11927 S RENE ST
OLATHE, KS 66062                                    P‐0034570 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COPPO, JOSEPH J.
918 1/2 PENDLETON STREET
ALEXANDRIA, VA 22314                                P‐0028229 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 727 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 728 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COPPOLA WEEKS, CAROL
WEEKS, JULIAN P.
4704 W CALDWELL AVE
APT. H
VISALIA, CA 93277                                    P‐0032204 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COPPOLA WEEKS, CAROL A.
COPPOLA WEEKS, CAROL A.
4704 W CALDWELL AVE
APT. H
VISALIA, CA 93277                                    P‐0032311 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COPPOLA, CONCETTA
43 RICHMOND BLVD, UNIT 2B
RONKONKOMA, NY 11779                                 P‐0018371 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COPPOLA, DEBRA J.
7654 NOTTINGHILL SKY DR
APOLLO BEACH, FL 33572                               P‐0030938 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COPPOLA, DEBRA J.
139 KINGSTON COURT
MADISON, NJ 07940                                    P‐0046711 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COPPOLA, EDWARD A.
45 BRADFORD ROAD
KEENE, NH 03431                                      P‐0006277 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COPPOLA, LORRIE A.
15 ANN ST.
NEW PALTZ, NY 12561                                  P‐0010472 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COPPOLA, LOUIS
4737 LEDGEWOOD DRIVE
MEDINA, OH 44256                                     P‐0011185 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORAL SPRINGS HONDA
HILL, WARD & HENDERSON, P.A.
101 E. KENNEDY BLVD, STE 3700
TAMPA, FL 33602                                      P‐0050234 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORAM, STEVEN C.
2726 85TH AVE NE
LAKE STEVENS, WA 98258                               P‐0019300 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORAZZA, LEONARD
20 CAROUSEL COURT
EAST ISLIP, NY 11730                                 P‐0033024 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORBEELS, ROSA M.
252 PINE RIDGE DRIVE
WAPPINGERS FALLS, NY 12590                           P‐0045888 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORBET, RENE M.
720 REGENCY DR.
FISHKII, NY 12524                                    P‐0005171 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORBETT, GARY A.
CORBETT, CHRISTOPHER D.
4748 S. OCEAN BLVD
APT 1501
HIGHLAND BEACH, FL 33487                             P‐0039404 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORBETT, GARY N.
2922 YAMADA LANE
NORTH PORT, FL 34286                                 P‐0053797   1/3/2018   TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
CORBETT, MEGAN
CORBETT, CHRIS
215 KIRKLIN AVE
LINWOOD, NEW JERSEY 08221                            P‐0045398 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 728 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 729 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CORBETT, RALPH
FELDMAN CORBETT, VICKI L.
12074 STONEGATE LANE
GARDEN GROVE, CA 92845‐1636                         P‐0042215 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORBETT, T.L.
P.O. BOX 396
CANAL POINT, FL 33438‐0396                            4016    12/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CORBETT‐DEAVERS, ERIN L.
DEAVERS, DAVID A.
9023 N BYFIELD AVE
KANSAS CITY, MO 64154                               P‐0008241 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORBIERE, SHANI
P.O. BOX 40430
HOUSTON, TX 77240‐0430                              P‐0030826 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORBIN, AMANDA
4123 CAMBRIDGE DRIVE
IRWIN, PA 15642                                     P‐0029208 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORBIN, CATHY
1105 N GRAYCROFT AVE
MADISON, TN 37115‐2314                              P‐0043532 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORBIN, DAPHNE P.
402 WHITLOCK COURT
BELLE MEAD, NJ 08502                                P‐0011578 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORBIN, DAPHNE PRISCILLA
402 WHITLOCK COURT BELLE
MEAD, NJ 08502                                        1380     11/2/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
CORBIN, PATRICIA J.
CORBIN, LOWELL R.
43547 SHERWOOD ROAD
WELLSVILLE OHIO 43968
                                                    P‐0009975 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORBIN, RICHARD E.
CORBIN, RITA I.
3389 BENT TREE DRIVE
SANTA MARIA, CA 93455                               P‐0040389 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORBITT, CISSY
801 E. FERGUSON AVE
VISALIA, CA 93292                                     4270    12/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CORBITT, TAMEKA R.
P.O. BOX 2993
BIRMINGHAM, AL 35202                                P‐0010197 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORBO, VINCENT C.
520 SHERMAN AVE.
HAWTHORNE, NY 10532                                 P‐0010540 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORBY, MATTHEW R.
330 WILLOW GROVE ROAD
STEWARTSVILLE, NJ 08886                             P‐0034160 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORCORAN, DEBRA L.
1133 PRISTINE PL
LUTZ, FL 33549                                      P‐0047197 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORCORAN, MICHAEL J.
43 HERITAGE
IRVINE, CA 92604                                    P‐0020110 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 729 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 730 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CORD, STEPHEN
CORD, JEANNIE
1037 AGARITA CIRCLE
GRAFORD, TX 76449‐4503                               P‐0012233 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORD, STEPHEN
CORD, JEANNIE
1037 AGARITA CIRCLE
GRAFORD, TX 76449‐4503                               P‐0012237 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDANO, FE E.
38230 DIXON CT
FREMONT, CA 94536                                    P‐0014864 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDANO, FE E.
38230 DIXON CT.
FREMONT, CA 94536                                    P‐0014867 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDANO, FRANK A.
14 KOWALL PL
LYNBROOK, NY 11563‐1427                              P‐0030605 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDARO, CHARLES B.
CORDARO, LINDA J.
30 CROSBY LANE
ROCHESTER, NY 14612‐3326                             P‐0026822 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDEIRO, IRNA G.
95‐982 WIKAO STREET L202
MILILANI, HI 96789‐5059                              P‐0026750 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDELL, LEONARD K.
9901 HUNTERS TRACE DR.
CONCORD, NC 28027                                    P‐0043486 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDER, MATTHEW C.
3156 S CEDAR RIDGE DRIVE
RIDGEFIELD, WA 98642                                 P‐0018524 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDERO, ERIC
12725 WELSH WALK
FORT WORTH, TX 76244‐9435                            P‐0029855 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDERO, JORGE A.
JIMENEZ, YESENIA
8 ISLAND CT
GREER, SC 29650                                      P‐0038792 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDES, ALLEN D.
CORDES, TRACY R.
208 EAST THOMAS STREET
AVOCA, IA 51521                                      P‐0013727 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDES, MELANIE D.
4321 SW 1ST PLACE
CAPE CORAL, FL 33914                                 P‐0000279 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDNER, KELLY I.
536 35TH AVE NE
SAINT PETERSBURG, FL 33704                           P‐0031051 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDOBA, HERMAN L.
6738 108 STREET
APT A67
FOREST HILLS, NY 11375                               P‐0056395   2/2/2018   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CORDONE, ANDREA M.
152 BOOTH HILL RD
TRUMBULL, CT 06611                                   P‐0032176 11/24/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00



                                                                                          Page 730 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 731 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CORDONE, ANDREA M.
152 BOOTH HILL RD
TRUMBULL, CT 06611                                 P‐0032177 11/24/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
CORDOVA, CAROLYN B.
100 SOUTH MEADOW DR.
FERRIS, TX 75125                                   P‐0048653 12/26/2017   TK Holdings Inc., et al .                   $10,356.06                                                                                   $10,356.06
CORDOVA, DANIELLE F.
110 TAMARIND COURT
KINGSLAND, GA 31548                                P‐0009416 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDOVA, FRANK J.
5 ROSA LANE
SHELTON, CT 06484                                  P‐0052772 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDOVA, RUDY F.
MESERVE, NELLIE
2000 E. FIRST STREET ‐ J3
ALAMOGORDO, NM 88310                               P‐0000807 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDOVA, TOSHI S.
7160 HAVENSIDE DRIVE
SACRAMENTO, CA 95831                               P‐0020346 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDOVEZ, JAMES P.
CRUZ, CYNTHIA
2737 VIA PASEO UNIT 5
MONTEBELLO, CA 90640                               P‐0029288 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORDS, DOUGLAS A.
CORDS, WENDY R.
2555 WEST BLUFF AVENUE # 163
FRESNO, CA 93711                                   P‐0037725 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COREY, CAROLYN P.
1823 W. AMBERWOOD DRIVE
PHOENIX, AZ 85045                                  P‐0027931 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COREY, JACQUELINE M.
5710 SOUTH MARWOOD BLVD
UPPER MARLBORO
UPPER MARLBORO, MD 20772                           P‐0054999 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORGAN, KENNETH
868 SCONSET LN
MCLEAN, VA 22102                                   P‐0042114 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORISH, LYNNE B.
211 CLEAR CREEK RD
LANGHORNE, PA 19047                                P‐0034681 12/2/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CORL, RICHARD L.
6454 ENCHANTED DRIVE
YPSILANTI, MI 48197                                P‐0010765 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORLEONE, CANDICE R.
CORLEONE, TISHA M.
P.O. BOX 160
LLANO, CA 93544                                    P‐0030460 11/22/2017   TK Holdings Inc., et al .                     $996.25                                                                                       $996.25
CORLETT, RICHARD D.
CORLETT, PATRICIA A.
12501 LONGHORN PARKWAY, A 359
AUSTIN, TX 78732                                   P‐0020983 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORLEY, ADIA T.
11417 FAYE AVE NE
ALBUQUERQUE, NM 87112                              P‐0021557 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 731 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 732 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CORLEY, DEDRIC D.
8824 GRAHAM DRIVE
BATON ROUGE, LA 70814                               P‐0038541 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORLEY, LLINDA M.
CORLEY, CHARLES J.
10709 PICKFAIR DR
AUSTIN, TX 78750                                    P‐0037443 12/7/2017    TK Holdings Inc., et al .                     $766.00                                                                                       $766.00
CORLEY‐RUCKER, KATRINA S.
813 CRESTWOOD DRIVE
BEEBE, AR 72012                                     P‐0026433 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORLISS, CAROLYN D.
CORLISS, CAROLYN
545 NORTH STATION DRIVE
FAIRHOPE, AL 36532                                  P‐0058018 6/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORLUOGLU, SAHIN
705 WHEELER PEAK WAY
ALPHARETTA, GA 30022                                P‐0006861 10/27/2017   TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
CORLUOGLU, SEVTAP
705 WHEELER PEAK WAY
ALPHARETTA, GA 30022                                P‐0006795 10/27/2017   TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
CORMACK, JOSEPH
6045 SOUTH LAND PARK DRIVE
SACRAMENTO, CA 95822                                P‐0043438 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORMACK, JOSEPH
6045 SOUTH LAND PARK DRIVE
SACRAMENTO, CA 95822                                P‐0043439 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORMIER JR, JAMES J.
CORMIER, E. ANNE
2181 TRUMBULL HILL RD
SHAFTSBURY, VT 05262                                P‐0024750 11/6/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
CORMIER, ESTHER
CORMIER, JOHN C.
9720 SW 57 STREET
COOPER CITY, FL 33328                               P‐0040737 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORMIER, GERARD A.
CORMIER, GAYLE A.
2 CLIFTON ST.
BARRE, VT 05641                                     P‐0040900 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORMIER, JOHN C.
CORMIER, ESTHER
9720 SW 57 STREET
COOPER CITY, FL 33328                               P‐0040741 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORMIER, TINA L.
52 LEAMY ST
GARDNER, MA 01440                                   P‐0005467 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORNA, DAELE M.
10 MOUNTAIN VIEW DR.
NEW MILFORD, CT 06776                               P‐0038052 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORNEIL, NICOLE
7930 OAKCREEK DRIVE
RENO, NV 89511                                      P‐0054247   1/8/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORNELIA, JARED
125 DENN PLACE
WILMINGTON, DE 19804                                P‐0009912 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 732 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 733 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
CORNELIUS, ROBERT J.
7025 DUPONT AVE N
MINNEAPOLIS, MN 55430                               P‐0013694 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CORNELIUS, SAUNDRA K.
NO ADDRESS PROVIDED
                                                    P‐0058162   8/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CORNELL, BEATRIZ Q.
CORNELL, MARK A.
415 D STREET
APARTMENT 14
CHULA VISTA, CA 91910‐1626                          P‐0031726 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CORNELL, JODI
13075 W MICHIGAN AVE
PARMA, MI 49269                                     P‐0028983 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CORNELL, JODI R.
13075 W MICHIGAN AVE
PARMA, MI 49269                                     P‐0028986 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CORNELL, JOHN N.
CORNELL, CYNTHIA H.
100 JUH TRAIL
HILLSBORO, NM 88042                                 P‐0040998 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CORNELL, VIRGINIA
12100 GREENWOOD CT., # 301
FAIRFAX, VA 22033                                   P‐0017427 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CORNELLIER, KEVIN S.
4649 GLENBROOKE TER.
SARASOTA, FL 34243                                  P‐0034945 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CORNELSON, ROLAND F.
4968 LIGHTHOUSE DR
GROVE, OK 74344‐7931                                P‐0007825 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CORNER STONE REAL ESTATE PART
309 HOLLY GREEN LANE
HOLLY SPRINGS, NC 27540                             P‐0009154 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CORNETT, CATRIONA R.
77 VAN NESS AVE
APT 403
SAN FRANCISCO, CA 94102                             P‐0042951 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CORNETT, DAVID
3508 BARTER STREET
SAINT CHARLES, MO 63301                             P‐0009273 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CORNETT, DAVID W.
3508 BARTER STREET
SAINT CHARLES, MO 63301                             P‐0009278 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CORNETT, JASON
237 N NETTLETON AVE
BONNER SPRINGS, KS 66012                              3985      12/9/2017      TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
CORNETT, LAURA E.
10201 HEATHER GLEN DRIVE
JACKSONVILLE, FL 32256                              P‐0001919 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CORNIA, KIMBERLY
KOPLOW, MICAH J.
P.O. BOX 861
LITTLETON, NH 03561                                 P‐0051013 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00




                                                                                          Page 733 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                      Page 734 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                            Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                             Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                     Amount
CORNIER JR, JAMES J.
CORMIER, E. ANNE
2181 TRUMBULL HILL RD
SHAFTSBURY, VT 05262                                P‐0024738 11/6/2017    TK Holdings Inc., et al .                        $500.00                                                                                       $500.00
CORNISH JR, ROBERT V.
1111 19TH ST N
#1603
ARLINGTON, VA 22209                                 P‐0021229 11/9/2017    TK Holdings Inc., et al .                         $50.00                                                                                        $50.00
CORNISH, THOM R.
3023 E HICKORY PARK CIR
SUGAR LAND, TX 77479                                P‐0009164 10/30/2017   TK Holdings Inc., et al .                       $7,500.00                                                                                    $7,500.00
CORNISH‐SCOTT, SHARON L.
SHARON
1830 BRYANT ST NE
WASHINGTON, DC 20018                                P‐0041747 12/18/2017   TK Holdings Inc., et al .                       $3,500.00                                                                                    $3,500.00
CORNMAN, ALISHA M.
CORNMAN, ROSE M.
770 W WHITEHILL RD
CYPRESS, IL 62923                                   P‐0041163 12/16/2017   TK Holdings Inc., et al .                 $100,000,000.00                                                                              $100,000,000.00
CORNWELL, HAROLD K.
10217 FOSTER ST
OVERLAND PARK, KS 66212                             P‐0039989 12/13/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
CORNWELL, JOHN R.
2084 COUNTY HIGHWAY 183 SOUTH
DEFUNIAK SPRINGS, FL 32435                          P‐0002183 10/23/2017   TK Holdings Inc., et al .                        $200.00                                                                                       $200.00
CORNWELL, JOHN R.
2084 COUNTY HIGHWAY 183 SOUTH
DEFUNIAK SPRINGS, FL 32435‐3748                     P‐0002192 10/23/2017   TK Holdings Inc., et al .                        $200.00                                                                                       $200.00
CORONA LUNA, MARTIN
20122 SHAMON CT SW
CENTRALIA, WA 98531                                 P‐0042791 12/20/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
CORONA, ANA C.
2623 INDEPENDENCE AVE APT B
HUNTINGTON PARL, CA 90255                           P‐0033727 11/29/2017   TK Holdings Inc., et al .                      $17,000.00                                                                                   $17,000.00
CORONA, ARTURO
343 SAVANNAH HOLLY LN
SANFORD, FL 32771                                   P‐0000133 10/19/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
CORONA, ARTURO
343 SAVANNAH HOLLY LN
SANFORD, FL 32771                                   P‐0000148 10/19/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
CORONA, AYELET
VALADEZ, SEAN J.
11940 WEDDINGTON ST
UNIT 16
VALLEY VILLAGE, CA 91607                            P‐0042685 12/20/2017   TK Holdings Inc., et al .                      $13,000.00                                                                                   $13,000.00
CORONA, JR., NICHOLAS
16831 HARPERS FERRY AVE.
BATON ROUGE, LA 70817‐2524                          P‐0027663 11/14/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
CORONA, RICARDO
BOTELLO, MARIA D.
6037 W RAYMOND ST
PHOENIX, AZ 85043                                   P‐0004155 10/25/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00
CORONA, TAMARA
714 N ORANGE AVE
WEST COVINA, CA 91790                               P‐0025965 11/15/2017   TK Holdings Inc., et al .                           $0.00                                                                                        $0.00


                                                                                         Page 734 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 735 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CORONA, VALERIE
635 OLEANDER DR
OXNARD, CA 93033                                   P‐0020323 11/8/2017    TK Holdings Inc., et al .                   $79,800.00                                                                                   $79,800.00
CORONADO, YVONNE I.
11023 TANGLEHEAD COURT
HOUSTON, TX 77086‐1440                             P‐0026526 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORONADO, YVONNE I.
BEAL, SANDY W.
11023 TANGLEHEAD COURT
HOUSTON, TX 77086‐1440                             P‐0026533 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORPUS, SANTOS
CORPUS, MAGDALEN D.
22415 SCHRAGE AVE
WHITNG, IN 46394                                   P‐0005746 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORPUZ JR, FRANCISCO F.
CORPUZ, LOURDES A.
4900 TERRET CT APT G
VIRGINA BEACH, VA 23464                            P‐0027281 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORPUZ, MICHAEL G.
435 LEWIS STREET
LOS ANGELES, CA 90042                              P‐0030268 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORPUZ, SILVERIO J.
658 NEW COMPTON DRIVE
SAN JOSE, CA 95136                                 P‐0042493 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORPUZ, SILVERIO J.
658 NEW COMPTON DRIVE
SAN JOSE, CA 95126                                 P‐0042503 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORRAL, AGAPITA C.
CORRAL, MELISSA C.
1042 PINTAIL CIRCLE
FOLSOM, CA 95630                                   P‐0035543 12/4/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CORREA, ANA M.
11820 NW 40TH PLACE
SUNRISE, FL 33323                                  P‐0051133 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORREA, CHRISTOPHER J.
2148 S. VAN NESS AVE
SANTA ANA, CA 92707                                P‐0020464 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORREA, JOSE L.
905 137TH PL SW
EVERETT, WA 98204                                  P‐0039367 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORREA, RAEANNA M.
308 ORD RANCH ROAD
GRIDLEY, CALIFORNIA 95948                          P‐0014509 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORREA, VALERIE
9540 HUNGARY WOODS DRIVE
GLEN ALLEN, VA 23060                               P‐0029205 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORREIA, ELYSSA R.
P.O. BOX 5444
HILO, HI 96720                                     P‐0042663 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORREIA, ERNEST E.
P.O. BOX 5444
HILO, HI 96720                                     P‐0042664 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORREIA, JENA D.
P.O. BOX 5444
HILO, HI 96720                                     P‐0042665 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 735 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 736 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CORREIA, JORDANA L.
25524 UNIVERSITY CT
HAYWARD, CA 94542                                   P‐0025078 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORREIA, PATRICK A.
23682 SW MIDDLETON ROAD
SHERWOOD, OR 97140                                  P‐0045510 12/23/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CORRENTE, BIANCA L.
CORRENTE, BIANCA L.
1420 COMMANCHERO DR
COLORADO SPRINGS, CO 80915                          P‐0040536 12/15/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
CORRIE, KENDRA N.
209 CEDARWOOD LANE
MADISON, TN 37115                                   P‐0010685 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORRIE, NANCY L.
CORRIE, BRIAN P.
37 E STILLWATER AVE
POB 882
BEVERLY SHORES, IN 46301                            P‐0009697 10/30/2017   TK Holdings Inc., et al .                       $33.17                                                                                       $33.17
CORRIEO, MELANIE A.
4923 SHADOWFALLS DRIVE
MARTINEZ, CA 94553                                  P‐0014870 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORRIGAN, JOSEPH
CORRIGAN, JENNIFER
916 FERNHILL AVE
NEWBURY PARK, CA 91320                              P‐0039425 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORRIGAN, KIRK
10254 OCCIDENTAL AVE S
SEATTLE, WA 98168                                   P‐0018960 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORSELLO, RICHARD M.
209 RUSSELL COURT
EFFORT, PA 18330                                    P‐0011818 11/1/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CORSIGLIA, FREDERIC A.
4230 LEHIGH AVE
HOUSTON, TX 77005                                   P‐0009718 10/30/2017   TK Holdings Inc., et al .                   $22,339.00                                                                                   $22,339.00
CORSO, SEAN C.
CORSO, AMY B.
2412 QUICKSBURG ROAD
QUICKSBURG, VA 22847                                P‐0012480 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORSON, AMANDA J.
CORSON, DREW R.
2317 LITTLE ELM TRAIL
CEDAR PARK, TX 78613                                P‐0050626 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORSON, MICAH
5855 HORTON STREET, APT. 724
EMERYVILLE, CA 94608                                  1953     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CORSON, MICHAEL
1260 DOGWOOD LN.
CAROL STREAM, IL 60188                              P‐0007340 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTADA, CARLOS F.
12110 S.W. 182 TERR
MIAMI, FL 33177                                     P‐0025034 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTES RAMIREZ, WILFREDO
AC37 R HERRERA SUR RIO HONDO2
BAYAMON, PR 00961                                   P‐0037053 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 736 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 737 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CORTES, ANAIANTZIN
884 W MAIN STREET, STE B
TURLOCK, CA 95380                                   P‐0054061   1/6/2018    TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
CORTES, AUBRIE
PAUL, ELIZABETH
10408 HANNA AVE
CHATSWORTH, CA 91311                                P‐0018713 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTES, EMILIA
CORTES, VICTOR R.
15811 DEL OBISBO ROAD
FONTANA, CA 92337                                   P‐0026675 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTESE, CHRISTINA A.
31626 MEDINAH STREET
HAYWARD, CA 94544                                   P‐0024975 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTESE, PATRICIA A.
1315 NORTH LAKESIDE DRIVE
LAKE WORTH, FL 33460                                P‐0024714 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTESVILLANUEVA, ANGELICA M.
P.O. BOX 2110
AGUADA, PR 00602                                    P‐0035075 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTEZ HERRERA, MARLENE Y.
MARLENE CORTEZ HERRERA
11163 W CORONADO RD
AVONDALE, AZ 85392                                  P‐0053680   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTEZ, AUSTREBERTA
11430 BRYANT RD
EL MONTE, CA 91732                                  P‐0038001 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTEZ, BETTY L.
P.O. BOX 4643
CLEARLAKE, CA 95422                                 P‐0026082 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTEZ, CARYN M
3933 FORT BUFORD LANE
LARAMIE, WY 82070                                     1723      11/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CORTEZ, DOUGLAS H.
CORTEZ, DOUGLAS H.
789 BAYVIEW PLACE
LAGUNA BEACH, CA 92651                              P‐0028464 11/19/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CORTEZ, EMILIA N.
482 S ORANGE AVENUE
YUMA, AZ 85364                                      P‐0048776 12/26/2017    TK Holdings Inc., et al .                   $28,000.00                                                                                   $28,000.00
CORTEZ, JOSE A.
78 STONEYFORD AVENUE
SAN FRANCISCO, CA 94112                             P‐0018078 11/6/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
CORTEZ, JOSEPH
4233 RALEIGH AVE
#104
ALEXANDRIA, VA 22304                                P‐0007011 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTEZ, MARIA
10686 WEATHERHILL COURT
SAN DIEGO, CA 92131                                 P‐0032007 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTEZ, RAMIRO
CORTEZ, ELISA
3144 NW 37TH AVE
OKEECHOBEE, FL 34972                                P‐0007017 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 737 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 738 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CORTEZ, SUSAN A.
10221 JAMAICA AVE
APT 2R
RICHMOND HILL, NY 11418                             P‐0004286 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTEZ‐GREIG, SHANTA P.
20 ELM CIRCLE
SOUTH DEERFIELD, MA 01373                           P‐0048760 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTIGIANO, RALPH J.
92 SOUTH MAIN ST
TERRYVILLE, CT 06786                                P‐0049257 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORTLEDGE, YOLONDA H.
805 PALACE CT
NEWPORT NEWS, VA 23608                              P‐0038330 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORVIL, SARA
4689 SABLE PINE CIRCLE
D1
WEST PALM BEACH, FL 33417                           P‐0051863 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORY, AMY L.
21386 KLAR JO RD
CLITHERALL, MN 56524                                P‐0017023 11/6/2017      TK Holdings Inc., et al .                     $222.00                                                                                       $222.00
CORY, JUSTIN T.
2299 LAKE OTTAWA RD
IRON RIVER, MI 49935                                  1036      10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CORY, KELLY D.
CORY, DAMON A.
9819 CARSWELL PEAK
SAN ANTONIO, TX 78245                               P‐0038811 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CORYELL, TIMOTHY R.
2530 FLORIDA AVE N
GOLDEN VALLEY, MN 55427                             P‐0024117 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSBY, DARREL
2219 PARKDALE DRIVE
RICHMOND, IN 47374                                  P‐0029015 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSBY, MARVIN L.
1027 ARCHARD ST
GRANITEVILLE, SC 29829                              P‐0005857 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSCOLLUELA, MARCO L.
23716 SANDALWOOD ST
WEST HILLS , CA 91307                               P‐0012246 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSENTINO, ANNA M.
303 E LEMOYNE AVE
NORTHLAKE, IL 60164                                 P‐0035857 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSENTINO, ANNA M.
303 E LEMOYNE AVE
NORTHLAKE, IL 60164                                 P‐0035946 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSENTINO, ANNA M.
303 E LEMOYNE AVE
NORTH LAKE, IL 60164                                P‐0035948 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSENTINO, LAURA M.
2260 WASON ROAD
SARASOTA, FL 34231                                  P‐0000194 10/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSENTINO, MARTINA
6 OAK BROOK CLUB DRIVE
OAK BROOK, IL 60523                                 P‐0057147    2/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 738 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 739 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COSGROVE, ANN
P.O. BOX 659
HAWLEY, PA 18428                                    P‐0017950 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSGROVE, JEANNE
99 OAKVIEW TERRACE
SHORT HILLS, NJ 07078                               P‐0023592 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSKUN, CENK
233 ELM ST NW
WASHINGTON, DC 20001                                P‐0009513 10/30/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
COSKUN, CENK
233 ELM ST NW
WASHINGTON, DC 20001                                P‐0009522 10/30/2017   TK Holdings Inc., et al .                    $1,100.00                                                                                    $1,100.00
COSMADELIS, IRENE
116 PIERMONT AVENUE
2C
SOUTH NYACK                                         P‐0032049 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSS, JENNIFER L.
1017 W FRONT ST
P.O. BOX 112
LEISENRING, PA 15455                                P‐0046730 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTA DE BEAUREG, RAOUL
MARTINEAUD, HELENE
2606 W RAYE STREET
SEATTLE, WA 98199                                   P‐0019308 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTA, AGNALDO L.
109 COBBLESTONE LN
GLOUCESTER, MA 01930                                P‐0007437 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTA, DIANE
5083 SKELTON RD.
COLUMBIAVILLE, MI 48421                             P‐0051576 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTA, DOMINIC
5083 SKELTON RD.
COLUMBIAVILLE, MI 48421                             P‐0051543 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTA, EDDIE
181 GAILMORE DRIVE
YONKERS, NY 10710                                   P‐0027554 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTA, JOHN
181 GAILMORE DRIVE
YONKERS, NY 10710                                   P‐0027531 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTA, LAWRENCE G.
11713 COSTA BLANCA AVE
LAS VEGAS, NV 89138                                 P‐0001324 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTA, LYNETTE A.
378 GOLDEN GROVE RD.
BADEN, PA 15005                                     P‐0010492 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTA, LYNETTE A.
NO ADDRESS PROVIDED
                                                    P‐0010500 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTA, MANUEL P.
30 SWEET MEADOW DRIVE
WARWICK, RI 02889                                   P‐0036496 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTA, MARGIE
181 GAILMORE DRIVE
YONKERS, NY 10710                                   P‐0027390 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 739 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 740 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COSTA, MARGIE
181 GAILMORE DRIVE
YONKERS, NY 10710                                  P‐0028508 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTA, PETER P.
1884 MUTTONTOWN RD
MUTTONTOWN, NY 11791                               P‐0021051 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTA, RODOLFO D.
491 FAIRVIEW AVE
BRIDGEPORT, CT 06606                               P‐0030891 11/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTALES, MARCO D.
224 LA QUINTA DRIVE
GLENDORA, CA 91741                                 P‐0029136 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTANZO, DAVID J.
386 HILL TOP CT
FRONT ROYAL, VA 22630                              P‐0034251 12/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTANZO, FRANK A.
1649 SIR JOHN COURT
CHATTANOOGA, TN 37421                              P‐0045497 12/23/2017     TK Holdings Inc., et al .                    $3,700.00                                                                                    $3,700.00
COSTANZO, PAUL
9448 POTOMAC DR
NORTH ROYALTON, OH 44133                           P‐0031318 11/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTANZO, PAUL
9448 POTOMAC DR
NORTH ROYALTON, OH 44133                           P‐0057338 2/17/2018      TK Holdings Inc., et al .                   $32,596.00                                                                                   $32,596.00
COSTANZO, THERESA A.
9448 POTOMAC DR
NORTH ROYALTON, OH 44133                           P‐0031316 11/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTELLO, ALBERTA R.
COSTELLO, ARTHUR B.
244 NORFOLK DRIVE
WARRENTON, VA 20186                                P‐0026305 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTELLO, JAMES P.
P.O. BOX 565
FOREST KNOLLS, CA 94933                            P‐0023307 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTELLO, JAY R.
81 MELLWOOD DR
TORONTO, OH 43964                                  P‐0009719 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTELLO, JENNIFE M.
6270 E. WHITETIE RD.
COAL CITY, IL 60416                                P‐0054264    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTELLO, JOSEPH
517 CALLE BARANDA
SAN CLEMENTE, CA 92673                               2599      11/14/2017      TK Holdings Inc.                         $31,247.93                                                                                   $31,247.93
COSTELLO, JOSEPH W.
1605 MINUTEMEN CAUSEWAY
UNIT 112
COCOA BEACH, FL 32931                              P‐0028942 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTELLO, MEREDITH
10 ROOSEVELT AVE
CONCORD, NH 03301                                  P‐0057806    4/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTELLO, NANCY A.
3188 BIRCHWOOD COURT
ANN ARBOR, MI 48105                                P‐0020401 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTELLO, SHAWN C.
108 W SAINT ANDREWS DR
SIOUX FALLS, SD 57108                              P‐0023063 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 740 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 741 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
COSTELLO, WILLIAM T.
COSTELLO LANDSCAPING, LLC
3 HOERLE COURT
PLAINVILLE, CT 06062                                P‐0010454 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTELLOE, GREGORY M.
1975 WEST BROAD STREET
SCOTCH PLAINS, NJ                                   P‐0031127 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTELLOE, KELLY A.
COSTELLOE, GREGORY M.
1975 WEST BROAD STREET
SCOTCH PLAINS, NJ 07076                             P‐0031125 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTER, SHARON
NO ADDRESS PROVIDED
                                                    P‐0056187 1/30/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COSTIGAN, GRAHAM
4618 ALDRICH AVE. N.
MINNEAPOLIS, MN 55412                               P‐0030041 11/21/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
COTA, CATALINA G.
P.O. BOX 722
MONATGUE, CA 96064                                  P‐0023999 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTE, DANIEL G.
290 SUTTON ST
UNIT A
NORTH ANDOVER, MA 01845                             P‐0006608 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTE, DONALD A.
COTE, MARY M.
817 APRIL LN
ANNISTON, AL 36207                                  P‐0053272 12/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTE, MICHAEL
721 W. SHADOW WOOD
GREEN VALLEY, AZ 85614                                598       10/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COTE, ROBERT
15 PARADISE RD
IPSWICH, MA 01938                                   P‐0009604 10/30/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
COTE, WILLIAM D.
280 ROBERTS ROAD
SUWANEE, GA 30024                                   P‐0032126 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTE, WILLIAM D.
280 ROBERTS ROAD
SUWANEE, GA 30024                                   P‐0034428 12/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTHRAN, ANDREA S.
127 IONSBOROUGH STREET
MOUNT PLEASANT, SC 29464                            P‐0047784 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTLAR, SIDNEY A.
SIDNEY A COTLAR
4532 TRANSCONTINENTAL DRIVE
METAIRIE, LA 70006                                  P‐0021741 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTLEUR, JOHN L.
6095 DENISE DRIVE
NORTH RIDGEVILLE, OH 44039                          P‐0042573 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTON, DAVID E.
COTTON, TONYA C.
169 WILDROSE LANE
SCOTT DEPOT, WV 25560                               P‐0053498    1/1/2018    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00



                                                                                           Page 741 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 742 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
COTONI, VINCENT
2252 VIA APRILIA
UNIT 3
DEL MAR, CA 92014                                   P‐0023232 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTSAMIRE, MARIA E.
694 BREAKAWAY TRL
TITUSVILLE, FL 32780                                P‐0000076 10/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTTEN, CYNTHIA M.
7269 HUNTCLIFF
WEST BLOOMFIELD, MI 48322                           P‐0045465 12/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTTER, CLAIRE E.
45969 IRON OAK TERRACE
STERLING, VA 20166                                    4437      12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COTTER, JAMES A.
W6165 AEROTECH DRIVE
APPLETON, WI 549                                    P‐0038939 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTTER, JAMES A.
W6165 AEROTECH DRIVE
APPLETON, WI 54914
                                                    P‐0038947 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTTER, SUZIE B.
COTTER, LARRY W.
160 BROOKWOOD CIRCLE
OAKLAND, TN 38060                                   P‐0020245 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTTINGHAM, NICOLE F.
2404 PENBROOK AVE
HARRISBURG, PA 17103                                P‐0009106 10/30/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
COTTO, STEFANIE
109 PICKWICK LANE
NORTH BABYLON, NY 11703                               508       10/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COTTON, DAVID E.
COTTON, TONYA C.
169 WILDROSE LANE
SCOTT DEPOT, WV 25560                               P‐0053489    1/1/2018    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
COTTON, KALEENA
510 NW 73RD ST
MIAMI, FL 33150                                     P‐0052272 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTTON, NATALIE
COTTON, NATALIE
8775 FAIRGROUND RD
BEL ALTON, MD 20611                                 P‐0006424 10/27/2017     TK Holdings Inc., et al .                   $24,000.00                                                                                   $24,000.00
COTTON, THOMAS C.
2707 DARWIN DRIVE
WICHITA FALLS, TX 76308                             P‐0035361 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTTON, TRACI L.
COTTON, JOHN S.
10808 SPICEWOOD PARKWAY
AUSTIN, TX 78750                                    P‐0045582 12/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTTONE, MARY C.
9351 STOTTLEMEYER RD
BOONSBORO, MD                                       P‐0034813 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTTRELL, ANGEL J.
3000 18TH STREET
BAKERSFIELD, CA 93301                               P‐0018549 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 742 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 743 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COTTRELL, BEVERLY
COTTRELL, ROBERT
1365 E INDIAN STONE RD
SHEPHERDSVILLE, KY 40165                             P‐0057036   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTTRELL, CHRISTOPHER G.
13814 COPELAND OAKS BLVD
CYPRESS, TX 77429                                    P‐0003972 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTTRELL, CHRISTOPHER G.
13814 COPELAND OAKS BLVD
CYPRESS, TX 77429                                    P‐0003982 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTTRELL, CHRISTOPHER G.
13814 COPELAND OAKS BLVD
CYPRESS, TX 77429                                    P‐0003988 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTTRELL, DARLENE
10425 ORR AND DAY RD.
SANTA FE SPRINGS, CA 90670                           P‐0021191 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COTTRELL, LAURIE S.
13892 ALLTHORN DR.
SANTA ANA, CA 92705                                  P‐0032124 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUCH, BILLY J.
29908 RIVIERA DRIVE
ELKHART, IN 46514                                    P‐0033175 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUCH, DAVID
8019 BELHAVEN WAY
EL DORADO HILLS, CA 95762                            P‐0024766 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUCH, JOHN V.
JVC CONSTRUCTION CO., INC.
1500 HISTORIC VW
STONE MOUNTAIN, GA 30087                             P‐0006339 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUCH, TONIA
8019 BELHAVEN WAY
EL DORADO HILLS, CA 95762                            P‐0024771 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUCH, TONIA E.
8019 BELHAVEN WAY
EL DORADO HILLS, CA 95762                            P‐0024779 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUCHMAN, PAUL R.
COUCHMAN, DOROTHY S.
7121 HARDWOOD TRL
DALAS, TX 75249                                      P‐0005349 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUGHLIN JR., THOMAS R.
6836 WEST RIDGE DRIVE
BRIGHTON, MI 48116                                   P‐0011715 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUGHLIN, ANDREW
COUGHLIN, ROBERT
1123 NAZARETH ROAD
LEXINGTON, SC 29073                                  P‐0041069 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUGHLIN, COLLEEN
2538 THOMAS AVE
BERKLEY, MI 48072                                    P‐0028658 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUGHLIN, EILEEN C.
2008 LEE ST
CLAYTON, NC 27520                                    P‐0001510 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUGHLIN, ERIN M.
440 KING AVE
ATHENS, GA 30606                                     P‐0006374 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 743 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 744 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COUGHLIN, JEANNE M.
38687 ADKINS RD
WILLOUGHBY, OH 44094                                P‐0039299 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COULIBALY, MOUSSA
2695 VIRGINIA COVE
RIVERDALE, GA 30296                                 P‐0056455   2/2/2018   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
COULIBALY, MOUSSA
2695 VIRGINIA COVE
RIVERDALE, GA 30296                                 P‐0057053   2/6/2018   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
COULIBALY, OUMAR
19319 KEYMAR WAY
MONTGOMERY VLG, MD 20886                            P‐0050526 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COULSON, DAWN
4173 VIA SOLANO
PALOS VERDES EST, CA 90274                          P‐0018502 11/7/2017    TK Holdings Inc., et al .                     $575.00                                                                                       $575.00
COULSON, DAWN M.
4173 VIA SOLANO
PALOS VERDES EST, CA 90274                          P‐0018510 11/7/2017    TK Holdings Inc., et al .                     $575.00                                                                                       $575.00
COULSON, JOHN M.
201 BROOKDALE DR. APT F
MERCED, CA 95340                                    P‐0048991 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COULTER, ADDISON A.
219 WEST INDIANA STREET
MOMENCE, IL 69954                                   P‐0039960 12/13/2017   TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
COULTER, DAVID R.
111 VIRGINIA AVE
VANDERGRIFT, PA 15690                               P‐0010485 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COULTER, DAVID R.
111 VIRGINIA AVE
VANDERGRIFT, PA 15690                               P‐0010660 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COULTER, LAKEITRA D.
3221 SHOREVIEW ROAD
APT 24
RALEIGH, NC 27613                                   P‐0054939 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COULTER, RAD T.
COULTER, PAULA L.
10540 PERUVIAN WAY
SACRAMENTO, CA 95830                                P‐0022394 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTER, BRIANNA
COUNTER, RAYMOND
5720 HERON DR E
COLLEYVILLE, TX 76034                               P‐0040018 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTERS, TODD R.
13660 FINDLAY AVE
APPLE VALLEY, MN 55124                              P‐0030264 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTS, CHARLES R.
38180 DEL WEBB BLVD. #176
PALM DESERT, CA 92211                               P‐0033160 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTS, ELIZABETH M.
80 WILDWOOD DR
LYNCHBURG, VA 24502                                 P‐0009039 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTS, JACOB D.
80 WILDWOOD DR
LYNCHBURG, VA 24502                                 P‐0009047 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 744 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 745 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COUNTS, JAMES
2800 ASHLAND AVE
ST JOSEPH, MO 64506                                   4891     3/9/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
COUNTS, JAMES
JOAN
2800 ASHLAND AVE
ST JOSEPH, MO 64506                                 P‐0037106 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94044                              P‐0044631 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044649 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044671 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044687 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044744 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044748 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044762 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044767 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044772 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044775 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044781 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044789 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044796 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044802 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044811 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044947 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 745 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 746 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044956 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044964 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0044994 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045003 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045010 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045021 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045075 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045076 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045078 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045080 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045083 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045085 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045088 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045095 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045100 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045105 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045109 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOD CITY, CA 94063                               P‐0045115 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 746 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 747 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045119 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045121 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045127 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045167 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045181 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045185 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045189 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045192 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045197 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0045201 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0046706 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0046713 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0046737 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0046787 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0046799 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0046816 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0046831 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0046849 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 747 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 748 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94064                              P‐0046851 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0046863 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0046872 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0046884 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0046888 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0046895 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0046912 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0046924 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0046949 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0046956 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0046965 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0046976 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0046992 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0047027 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0047033 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0047045 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0047053 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0047063 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 748 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 749 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0047075 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0047084 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0047092 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0047101 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0047113 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST
REDWOOD CITY, CA 94063                              P‐0047137 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0047278 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0047286 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0047302 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SAN MATEO
752 CHESTNUT ST.
REDWOOD CITY, CA 94063                              P‐0047317 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUNTY OF SANTA BARBARA
105 EAST ANAPAMU STREET
SUITE 102
SANTA BARBARA, CA 93101                             P‐0024799 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COURBOIS, GENEVIEVE
7826 HANOVER PKWY #202
GREENBELT, MD 20770                                 P‐0037459 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COURCHANE, MELISSA F.
P.O. BOX 422
MALOTT, WA 98829                                    P‐0028289 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COURCHESNE, MARC A.
GUAY, DWAYNE A.
46 MAIN ST
LISBON FALLS, ME 04252                              P‐0028788 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COURLANG, BLAKE M.
6004 SOLITUDE WAY
DURHAM, NC 27713                                    P‐0001010 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COURTNEY, CHESTER D.
9960 AZROK AVE
BATON ROUGE, LA 70809‐3145                          P‐0012940 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COURTNEY, KATHY
COURTNEY, CLIFF
2905 TURTLEROCK DR.
BEDFORD, TX 76021                                   P‐0002621 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 749 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 750 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
COURTNEY, PEGGY M.
3403 COLTWOOD DRIVE
SPRING, TX 77388                                     P‐0002826 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COURVILLE, JERRY
319 HICKORY FLAT RD
KINDER, LA 70648                                     P‐0017232 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COURY, JOANNE
422 WOLDUNN CIRCLE
LAKE MARY, FL 32746                                  P‐0001855 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COUSAR, DANIEL L.
DANIEL LEE COUSAR
2589 W. 32ND ST
BALDWIN, MI 49304                                    P‐0031456 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COUSHAINE, JOHN P.
9 DUNBRIDGE HTS
FAIRPORT, NY 14450                                   P‐0045480 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COUSIN, ANGELA
123 OAKHURST AVENUE
CLARKSDALE, MS 38614                                   3752    11/27/2017      TK Holdings Inc.                          $6,500.00                                                                                     $6,500.00
COUSIN, ANGELA B.
COUSIN, KHRISTIE P.
123 OAKHURST AVENUE
CLARKSDALE, MS 38614                                 P‐0051774 12/27/2017   TK Holdings Inc., et al .                   $50,000.00                                                                                    $50,000.00
COUSIN, KHRISTIE
123 OAKHURST AVENUE
CLARKSDALE, MS 38614                                   3564    11/27/2017      TK Holdings Inc.                         $37,000.00                                                                                    $37,000.00
COUSIN, KHRISTIE P.
123 OAKHURST AVENUE
CLARKSDALE, MS 38614                                 P‐0051791 12/27/2017   TK Holdings Inc., et al .                  $150,000.00                                                                                   $150,000.00
COUSIN, SABRE T.
3533 FANNIN DR
LITHONIA, GA 30038                                   P‐0007082 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COUSIN, SHERRILYNN G.
P. O. BOX 557952
CHICAGO, IL 60655                                      1847     11/8/2017      TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
COUSIN, TERRY O.
NO ADDRESS PROVIDED
                                                     P‐0019749 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COUSINEAU, ANNE
COUSINEAU, JIM D.
3711 BAIN PLACE
TYLER, TX 75701                                      P‐0045547 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COUSINEAU, ANNE D.
COUSINEAU, JIM D.
3711 BAIN PLACE
TYLER, TX 75701                                      P‐0045535 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COUSINEAU, ERIC A.
3711 BAIN PLACE
TYLER, TX 75701                                      P‐0045539 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COUSINEAU, JIM D.
COUSINEAU, ANNE D.
3711 BAIN PLACE
TYLER, TX 75701                                      P‐0045610 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COUSINS, DAVID M.
3925 N. HUGUENOT ROAD
RICHMOND, VA 23235‐1607                              P‐0018537 11/7/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                    $15,000.00
                                                                                          Page 750 of 3871
                                               Case 17-11375-BLS                 Doc 4247                     Filed 10/26/20                 Page 751 of 1950
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                          Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                   Amount
COUSLER, CASSANDRA M.
COUSLER, MARISSA D.
5802 TATTERSALL DR
APT 28
DURHAM, NC 27713                                    P‐0001491 10/22/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COUSSOULE, JOHN P.
P.O. BOX 1448
WINDERMERE, FL 34786‐1448                           P‐0023047 11/12/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
COUTO, RICHARD
319 TECUMSEH STREET
APT.2
FALL RIVER, MA 02721                                P‐0023373 11/12/2017           TK Holdings Inc., et al .                   $23,500.00                                                                                    $23,500.00
COUTORE, DANIEL K.
521 STARR STREET
CORPUS CHRISTI, TX 78401                            P‐0030198 11/21/2017           TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
COUTURE, DANIEL
THOMAS J. HENRY
521 STARR STREET
CORPUS CHRISTI, TX 78401                              2957    11/21/2017       Takata de Mexico, S.A. de C.V.                       $0.00                                                                                         $0.00
COUTURE, DANIEL
THOMAS J. HENRY
521 STARR STREET
CORPUS CHRISTI, TX 78401                              3058    11/21/2017               TK Finance, LLC                              $0.00                                                                                         $0.00
COUTURE, DANIEL
THOMAS J. HENRY
521 STARR STREET
CORPUS CHRISTI, TX 78401                              3072    11/21/2017      Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                         $0.00
COUTURE, DANIEL
THOMAS J. HENRY
521 STARR STREET
CORPUS CHRISTI, TX 78401                              3074    11/21/2017               TK Mexico Inc.                               $0.00                                                                                         $0.00
COUTURE, DANIEL
THOMAS J. HENRY
521 STARR STREET
CORPUS CHRISTI, TX 78401                              3075    11/21/2017              TK Holdings Inc.                              $0.00                                                                                         $0.00
COUTURE, DANIEL
THOMAS J. HENRY
521 STARR STREET
CORPUS CHRISTI, TX 78401                              3077    11/21/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                         $0.00
COUTURE, DANIEL
THOMAS J. HENRY
521 STARR STREET
CORPUS CHRISTI, TX 78401                              3078    11/21/2017       Takata Protection Systems Inc.                       $0.00                                                                                         $0.00
COUTURE, DANIEL
THOMAS J. HENRY
521 STARR STREET
CORPUS CHRISTI, TX 78401                              3081    11/21/2017           Interiors in Flight Inc.                         $0.00                                                                                         $0.00
COUTURE, DANIEL
THOMAS J. HENRY
521 STARR STREET
CORPUS CHRISTI, TX 78401                              3082    11/21/2017              Takata Americas                               $0.00                                                                                         $0.00
COUTURE, DANIEL
THOMAS J. HENRY
521 STARR STREET
CORPUS CHRISTI, TX 78401                              3083    11/21/2017               TK Mexico LLC                                $0.00                                                                                         $0.00


                                                                                                 Page 751 of 3871
                                                Case 17-11375-BLS                 Doc 4247                  Filed 10/26/20                   Page 752 of 1950
                                                                                                   Claim Register
                                                                                            In re TK Holdings Inc., et al .
                                                                                                 Case No. 17‐11375

                                                                                                                          Current General                                         Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                              Amount                                                  Amount
COUTURE, DANIEL
THOMAS J. HENRY
521 STARR STREET
CORPUS CHRISTI, TX 78401                               3103    11/21/2017   TK Holdings de Mexico S. de R.L. de C.V.                 $0.00                                                                                        $0.00
COUTURE, DANIEL
THOMAS J. HENRY
521 STARR STREET
CORPUS CHRISTI, TX 78401                               3122    11/21/2017                TK China, LLC                               $0.00                                                                                        $0.00
COUTURE, KRAIG
1211 MAE CARDEN STREET
VISALIA, CA 93291                                    P‐0021315 11/9/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUTURE, THOMAS E.
P.O. BOX 281
SOUTH BARRE, VT 05670                                P‐0004989 10/26/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COUTURIER, ROBERT S.
28033 CONCORD AVE
SANTA CLARITA, CA 91384                              P‐0047584 12/26/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVA, NICHOLAS D.
COVA, CAMERON A.
1666 E. HARVARD AVE
SALT LAKE CITY, UT 84105                             P‐0003971 10/25/2017           TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
COVARRUBIAS, CIERRA E.
25792 IRIS AVE UNIT B MORENO
MORENO VALLEY, CA 92551                              P‐0022136 11/10/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVARRUBIAS, FELIPE
1949 S. MANCHESTER AVE.
SPACE 11
ANAHEIM, CA 92802                                    P‐0020342 11/8/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVENTRY, BRUCE D
610 SOUTH TROY ST
SUITE 104
ROYAL OAK, MI 48067                                    2893    11/20/2017              TK Holdings Inc.                                                 $0.00                                                                     $0.00
COVER, ALONZO E.
9215 SPRING BRANCH DR
HOUSTON, TX 77080‐8020                               P‐0015211 11/4/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVERT, RAYMOND
111 HERITAGE COURT
SEAGOVILLE, TX 75159                                 P‐0055811 1/25/2018            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVEY, CURTIS
6548 SOUTH BEDFORD CIRCLE
DERBY, KS 67037                                      P‐0012456 11/1/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVEY, KENNETH E.
3533 TRIWAY LANE
WOOSTER, OH 44691                                    P‐0034120 11/30/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVEY, KENNETH E.
3533 TRIWAY LANE
WOOSTER, OH 44691                                    P‐0034148 11/30/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVEY, SHILO D.
3809 S. GENERAL BRUCE DR
#103
TEMPLE, TX 76502                                     P‐0011250 10/31/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVEY, SHILO D.
3809 S. GENERAL BRUCE DR
#103
TEMPLE, TX 76502                                     P‐0011253 10/31/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                                  Page 752 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 753 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
COVINGTON JR, ROBERT N.
514 MILLWOOD DR
FALLSTON, MD 21047                                    P‐0008514 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVINGTON, EMILY A.
8445 JUNIPER ST
PRAIRIE VILLAGE, KS 66207                             P‐0014640 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVINGTON, JAMES D.
5 FOX RUN CT
REISTERSTOWN, MD 21136                                P‐0056217 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVINGTON, KIMBERLY Y.
1025 SPRINGVIEW STR
BIRMINGHAM, AL                                        P‐0048931 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVINGTON, LOVEY M.
106 HAWK RIDGE DR
ANDERSON, SC 29621                                    P‐0036286 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVINGTON, MICHAEL K.
124 S COURT STREET
LURAY, VA 22835                                       P‐0006309 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COVINGTON, RODNEY H.
NO ADDRESS PROVIDED
                                                      P‐0003514 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COWAN, SHIRLEY A.
808 CYNTHIANNA AVE
CHATLOTTESVILLE, VA 22903                             P‐0027840 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COWART, JOHN M.
20 BLACKBERRY LANE
DOUGLASVILLE, GA 30134‐6622                           P‐0023781 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COWELL, BAMBI L.
2347 PASEO SAUCEDAL
CARLSBAD, CA 92009                                    P‐0018879 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COWELL, RAQUEL A.
COWELL, JASON M.
2460 BITTERSWEET AVENUE
ALLOUEZ, WI 54301                                     P‐0026261 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COWEN, BARRY
2517 BAYVIEW AVE.
WANTAGH, NY 11793                                     P‐0026405 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COWEN, DEBRA J.
100 PARK AVE WEST
#1001
DENVER, CO 80205                                      P‐0039909 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COWER, RICHARD J.
COWER, KAYE P.
904 OUAQUAGA ROAD
WINDSOR, NY 13865                                     P‐0011095 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COWGILL, MARY S.
COWGILL, THOMAS M.
111 STONYCREST DRIVE
PERKASIE, PA 18944                                    P‐0037700 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COWLES, EUGENIA A.
COWLES, CORNELIUS C.
P.O. BOX 1383
BURLINGTON, VT 05402                                  P‐0045603 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COWLEY, CHRISTOPHER M.
109 N EDISON ST
ARLINGTON, VA 22203                                   P‐0043101 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 753 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 754 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
COWLING, JAMES A.
1101 DRIVER POINTE COURT
SUFFOLK, VA 23435‐1272                               P‐0018948 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COWPERTHWAITE, SUSAN M.
1485 THOMPSON CIRCLE
DUPONT, WA 98327                                     P‐0054983 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COWSER, RICK
COWSER, TERESA
1701 MULLIKIN DR
CHAMPAIGN, IL 61822                                  P‐0009538 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COWSER, RICK COWSER
COWSER, TERESA
COWSER MEDICAL GROUP, INC
1701 MULLIKIN DR
CHAMPAIGN, IL 61822                                  P‐0009518 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX JR, BILLY E.
3309 EDITH NANKIPOO ROAD
RIPLEY, TN 38063                                     P‐0014174 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, ANN S.
720 PELICAN HILLS DR.
FAIRVIEW, TX 75069                                   P‐0026547 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, ANNE M.
COX, JAMES T.
394 SEDILLO RD
TIJERAS, NM 87059                                    P‐0035945 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, ARICA
102 WILSON ROAD
WEST PALM BEACH, FL 33406                            P‐0027600 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, BEN B.
101 CANVASBACK CT
MONTROSS, VA 22510                                   P‐0025324 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, CLINTON T.
9 OAKRIDGE WEST DR
SAINT PETERS, MO 63376                               P‐0005559 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, COURTNEY
13019 GLENWYCK ST
HOUSTON, TX 77045                                    P‐0005522 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, DAVID A.
COX, COLLEEN R.
5415 E FALCON LANE
BEL AIRE, KS 67220                                   P‐0015782 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, DAVID A.
COX, COLLEEN R.
5415 E FALCON LANE
BEL AIRE, KS 67220                                   P‐0015808 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, DAVID M.
COX, MUNSUN Y.
8646A BURWELL ST SW
BOLLING AFB, DC 20032‐7730                           P‐0046697 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, DEBRA COX L.
609 S. WATER
WILMINGTON, IL 60481                                 P‐0010507 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, DEREK N.
4001 SUL ROSS STREET APT 295
SAN ANGELO, TX 76904                                 P‐0021108 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 754 of 3871
                                             Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 755 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COX, DIANE M.
3757 NE TROUTBROOK LN
BREMERTON, WA                                     P‐0043827 12/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, DORA E
2009 NW 30TH ST.
BELL, FL 32619                                      3005      11/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COX, DORA E.
2009 NW 30TH ST.
BELL, FL 32619                                    P‐0018307 11/7/2017      TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
COX, FRANKLIN V.
COX, ANGELA O.
7818 SHALLOWBROOK COURT
SEVERN, MD 21144                                  P‐0034666 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, GARY S.
6215 GOLDENEYE CT
ROCKLIN, CA 95765                                 P‐0057145    2/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, GEORGE A.
COX, LOVELY D.
600 TIMBERGATE DR.
GIBSONVILLE, NC 27249                             P‐0022210 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, GEORGE A.
COX, LOVELY D.
600 TIMBERGATE DR.
GIBSONVILLE, NC 27249                             P‐0037417 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, GLENN BENNETT
169 CRESCENT DR.
NEWNAN, GA 30265                                    453       10/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COX, HOPE E.
COX, KEVIN D.
108 HAMRICK RD
BALD KNOB, AR 72010                               P‐0051558 12/27/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
COX, JAMES C.
1905 SUNSET DRIVE
HAMILTON, OH 45013                                P‐0053652    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, JEFFREY K.
2251 SHELBYVILLE ROAD
SHELBYVILLE, KY 40065                             P‐0004063 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, JEFFREY K.
2251 SHELBYVILLE ROAD
SHELBYVILLE, KY 40065                             P‐0004081 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, JONATHAN H.
5147 JOEL LN
DUNWOODY, GA 30360                                P‐0023562 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, JUANITA
5709 E ROCKHILL ST
WICHITA, KS 67208                                 P‐0037021 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, JULIA A.
12800 BRIARFOREST #77
HOUSTON, TX 77077                                 P‐0003792 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, KENNETH E.
COX, RHONDA L.
12222 NE 148TH STREET
LIBERTY, MO 64068                                 P‐0047425 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, KEVIN
108 HAMRICK RD
BALD KNOB, AR 72010                                 4462      12/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                         Page 755 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 756 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
COX, KEVIN D.
108 HAMRICK RD
BALD KNOB, AR 72010                                P‐0051479 12/27/2017   TK Holdings Inc., et al .                   $14,000.00                                                                                   $14,000.00
COX, KEVIN F.
13978 ROYAL DORNOCH
SAN DIEGO, CA 92128                                P‐0023082 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, LARRY
638 HERITAGE DRIVE
RINGGOLD, GA 30736                                 P‐0011555 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, LISA N.
9241 GLENLEIGH WAY
JONESBORO, GA 30236                                P‐0028921 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, LORI A.
8501 GRANDHAVEN AVE
UPPER MARLBORO, MD 20772                           P‐0037577 12/8/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
COX, MARGARET M
35 C OAKWOOD DRIVE
MAPLE SHADE, NJ 08052                                4846     2/20/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
COX, MARIA D.
1941 S W 133 AVE.
MIRAMAR, FL 33027                                  P‐0051989 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, MARK P.
609 S. WATER
WILMINGTON, IL 60481                               P‐0010499 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, MARVA S
512 E MAIN
MULVANE, KS 67110‐1734                               1453     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
COX, MCKENNA L.
LILAVIVAT, RUCHT
614 WILLOWOOD DRIVE
JOHNSON CITY, TN 37604                             P‐0020709 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, MIGNON M.
P.O. BOX 313
ANTIOCH, TN 37011                                  P‐0031602 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, PHILLIP J.
76200 VIA MONTELENA
INDIAN WELLS, CA 92210                             P‐0019216 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, PHILLIP J.
76200 VIA MONTELENA
INDIAN WELLS, CA 92210                             P‐0027471 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, ROSCOE
COX, NELLIE
3700 MCCALL STREET
MOSS POINT, MS 39563                               P‐0025913 11/7/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
COX, RYAN C.
9363 SHARP ANTLER
COLUMBIA, MD 21045                                 P‐0037138 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, SHALIEK K.
1604 AMELIA CT
HAMPTON, GA 30228                                  P‐0048173 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, SHERRI
2 DOWNING CIRCLE
CONWAY, AR 72034                                   P‐0014432 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, SHERRI E.
2 DOWNING CIRCLE
CONWAY, AR 72034                                   P‐0026465 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 756 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 757 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COX, SHERRY L.
13 STRATFORD RD.
CHARLESTON, SC 29407                                P‐0033586 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, TERRI L.
11057 CARLTON WAY
STANTON, CA 90680                                   P‐0054989 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, TIFFANY M.
1362 HICKORY LANE
OSAGE BEACH
, MO 65065                                          P‐0024853 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, TINA
COX, DAVID
278 MEADOWLARK DRIVE
JEFFERSON, TX 75657                                 P‐0038243 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, TOSHA Y.
NO ADDRESS PROVIDED
                                                    P‐0033965 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, WENDY
5217 HARTSON
KYLE, TX 78640                                        4102    12/19/2017      TK Holdings Inc.                         $17,420.00                                                                                   $17,420.00
COX, WENDY
5217 HARTSON
KYLE, TX 78640                                        4105    12/19/2017      TK Holdings Inc.                         $21,360.00                                                                                   $21,360.00
COX, WENDY A.
5217 HARTSON
KYLE, TX 78640                                      P‐0042016 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX, WENDY A.
5217 HARTSON
KYLE, TX 78640                                      P‐0042018 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COX‐ALRIDGE, NILA D.
FIRST BANK AND TRUST
NILA COX‐ALRIDGE
7636 CRESTWICKE CROSSING DR
JONESBORO, GA 30236‐7262                            P‐0052110 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COXE, DANIEL F.
COXE, PAULA A.
HASS HEIGHTS GROWERS
2990 DE LUZ HEIGHTS ROAD
FALLBROOK, CA 92028                                 P‐0023937 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COXON, SHEILA A.
2310 SW PEONY STREET
CORVALLIS, OR 97333‐1774                            P‐0016292 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COY, AUDREY L.
2 LOST CIRCLE
COLDSPRING, TX 77331                                P‐0009327 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COY, CHRISTOPHER D.
COY, CHRISTOPHER D.
#1316
LAPORTE AVE
FORT COLLINS, CO 80521                              P‐0008384 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COY, DAVID H.
9500 SPRINGFIELD RD.
UNIT 12
POLAND, OH 44514                                    P‐0047384 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 757 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 758 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
COYLE, BRIAN G.
133 LIBRARY AVE APT. #2
RUTLAND, VT 05701                                   P‐0036691 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COYLE, EDWARD L.
COYLE, MARILYN S.
3304 SEDONA LN
PLANO, TX 75025                                     P‐0001270 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COYLE, TRUDY D.
69 WALKER AVE.
GETTYSBURG, PA 17325                                P‐0033984 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COYNE, BRADLEY J.
9214 CALISTA DRIVE
NORTH RIDGEVILLE, OH 44039                          P‐0022167 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COYNE, DAVID M.
COYNE, TANYA K.
10116 GATES AVENUE
SILVER SPRING, MD 20902                             P‐0024680 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COYNE, ERIC J.
113 MACKAY AVE
SYRACUSE NY                                         P‐0050730 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COYNE, TERRANCE O.
670 WOODFIELD WAY
ROCHESTER HILLS, MI 48307                           P‐0015559 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COZART, BRYANT T.
COZART, ROSALYN M.
104 WARWICK CIRCLE
UNIT 1
ELIZABETHTOWN, KY 42701                             P‐0000530 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COZART, SHERRY V.
4525 STONEGATE DRIVE
OWENSBOROR, KY 42303                                P‐0029998 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
COZZA, KEITH
9 KOPAC LN
PALISADES, NY 10964                                 P‐0003604 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CPS ENERGY
BANKRUPTCY SECTION
145 NAVARRO, MAIL DROP 110909
SAN ANTONIO, TX 78205                                  75      8/11/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CRABB, ANDREW J.
CRABB, ANGELLA R.
7039 PINE HILLS WAY
LITTLETON, CO 80125                                 P‐0012787 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRABB, ANGELLA R.
CRABB, ANDREW J.
7039 PINE HILLS WAY
LITTLETON, CO 80125                                 P‐0012782 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRABB, HEATHER J.
8647 IRISH MOSS COURT
ELK GROVE, CA 95624                                 P‐0048680 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRABB, PAULA C.
1937 KAKELA DRIVE
HONOLULU, HI 96822                                  P‐0012307 11/1/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CRABB, RITA E.
13509 WOOD STREET
WOODBRIDGE, VA 22191                                P‐0035916 12/5/2017    TK Holdings Inc., et al .                     $160.00                                                                                       $160.00


                                                                                         Page 758 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 759 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CRABB, RITA E.
13509 WOOD ST
WOODBRIDGE, VA 22191                                P‐0040745 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRABTREE, ANTHONY J.
502A LITTLE SOLIDA RD
SOUTH POINT, OH 45680                               P‐0025567 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRABTREE, ROSEMARY L.
220 GREENFIELD AV
TULLAHOMA, TN 37388                                 P‐0003693 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRABTREE, ZACHARY
CRABTREE, ZACHARY
35 W. CHANNEL ST.
NEWARK, OHIO 43055                                  P‐0054756 1/15/2018    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CRADDOCK, HAL C.
11717 APRILBUD DRIVE
HENRICO, VA 23233                                   P‐0057298 2/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRADDOCK, JENNIFER R.
6726 CHERRY RD
OCALA, FL 34472                                     P‐0055583 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRADDOCK, KERRIC G.
BAILEY, JOHNINE L.
2708 KILBURN AVE.
DALLAS, TX 75216                                    P‐0003732 10/25/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
CRADDOCK, KERRIC G.
BAILEY, JOHNINE L.
2708 KILBURN AVE.
DALLAS, TX 75216                                    P‐0006162 10/27/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
CRADDOCK, KERRIC G.
BAILEY, JOHNINE L.
2708 KILBURN AVE.
DALLAS, TX 75216                                    P‐0006182 10/27/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
CRAFT, ALFRED
228 PINERIDGE ROAD
TORRINGTON, CT 06790                                P‐0038632 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAFT, JEFFREY A.
6245 NATHAN HALE COURT
BENSALEM, PA 19020                                  P‐0012867 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAFT, JEFFREY A.
6245 NATHAN HALE COURT
BENSALEM, PA 19020                                  P‐0013039 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAFT, LINDA G.
220 MOLLIE DRIVE
HAMILTON, OH 45013                                  P‐0038069 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAFT, MARY D.
136 BUBANNA RD
ANDERSON, SC 29626                                  P‐0008959 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAFT, SARAH
659 SPOKANE AVE
ALBANY, CA 94706                                    P‐0044205 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAGOE, DOUGLAS A.
11035 KITTRIDGE STREET #146
NORTH HOLLYWOOD, CA 91606                           P‐0016582 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAGUN, TRACEY
3473 WEST 3600 SOUTH
WEST HAVEN, UT 84401                                P‐0003422 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 759 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 760 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CRAIG, AGNES LONO
37127 ELM STREET
NEWARK, CA 94560                                       1782      11/4/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
CRAIG, ANDREW D.
CRAIG, DEBBIE A.
1 KNUTSON DRIVE
MADISON, WI 53704                                    P‐0026287 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIG, ANDREW J.
CRAIG, ROSEMARY
7305 CHRISTOPHER DRIVE
ST. LOUIS, MO 63129                                  P‐0008757 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIG, CHRISTOPHER
P.O. BOX 1145
LIVINGSTON, AL 35470                                 P‐0014098 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIG, CHRISTOPHER
P.O. BOX 1145
LIVINGSTON, AL 35470                                 P‐0026511 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIG, CHRISTOPHER L.
P.O. BOX 1145
LIVINGSTON, AL 35470                                 P‐0029908 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIG, CHRISTOPHER L.
P.O. BOX 1145
LIVINGSTON, AL 35470                                 P‐0034427 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIG, CINDY K.
137 E HONEY CREEK DR
MANCHESTER, IA 52057                                 P‐0052366 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIG, CINDY K.
137 E HONEY CREEK DRIVE
MANCHCESTER, IA 52057                                P‐0052370 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIG, CINDY K.
137 E HONEY CREEK DRIVE
MANCHESTER, IA 52057                                 P‐0052397 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIG, EDWARD B.
710 SOUTH BRITTAIN STREET
SHELBYVILLE, TN 37160                                P‐0014105 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIG, PEGGY
267 LOL NAES DR
BOLIGEE, AL 35443                                    P‐0057106   2/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIG, ROBERT L.
OASIS TECHNOLOGIES
                                                     P‐0055216 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIG, SHARON A.
2439 EAST OAK ST
STOCKTON, CA 95205                                   P‐0031874 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIG, STEVEN B.
CRAIG, TIFFANY L.
11061 N ORIOLE LANE
MEQUON, WI 53092                                     P‐0005219 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIG, WILLIAM D.
CRAIG, HEATHER A.
1196 BRIDGEHAMPTON ST.
SAN MARCOS, CA 92078                                 P‐0018466 11/7/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CRAIG, YVETTE Y.
2248 BELMORE LANE
BIRMINGHAM, AL 35207                                 P‐0011352 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 760 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 761 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CRAIG, ZACHARY W.
CRAIG, KEVIN W.
626 TEMPLE STREET
DUXBURY, MA 20332                                     P‐0017309 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIGHEAD, THOMAS W.
11829 LEAFDALE CIRCLE WEST
JACKSONVILLE, FL 32218                                P‐0016877 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIGMILE, JEFFREY S.
CRAIGMILE, CRISTINA P.
1822 EDGEWOOD LANE
CHARLOTTESVILLE, VA 22903                             P‐0008300 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIN, FLOYD D.
CRAIN, JO ANN
2848 FERNWOOD STREET
SAN MATEO, CA 94403                                   P‐0013472 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIN, MARCUS
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                     P‐0043550 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAIN, MARCUS
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                     P‐0043553 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAKE, DAVID A.
13 LATOUR LN
NEWARK, DE 19702                                      P‐0021587 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAKE, DAVID A.
13 LATOUR LN
NEWARK, DE 19702                                      P‐0021599 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAKER, ALAN L.
3053 URANUS AVE
EAU CLAIRE, WI 54703                                  P‐0053401 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAMER, BRETT A.
3633 EMPIRE DRIVE, APT 1
LOS ANGELES, CA 90034                                 P‐0018602 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAMER, CARLETON R.
95‐209 PAHIKU PLACE
MILILANI, HI 96789                                    P‐0014749 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAMER, JUDY K.
2738 TIBURON BLVD EAST
NAPLES, FL 34109                                      P‐0019538 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAMER, KAREN S.
633 NUGENTOWN RD
LITTLE EGG HRBR, NJ 08087                             P‐0011199 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAMER, RICHARD R.
4205 DOVER COURT
GRANBURY, TX 76049                                    P‐0048094 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAMER, THOMAS M.
18410 AUTUMN PARK DR
HOUSTON, TX 77084                                     P‐0007259 10/28/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
CRANDELL, JOHN W.
P.O. BOX 278891
SACRAMENTO, CA 95827‐8891                             P‐0037022 12/6/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CRANDLEMIRE, JEFF E.
177 RIGGS STREET
OXFORD, CT 06478                                      P‐0024283 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 761 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 762 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CRANDLEMIRE, JEFF E.
177 RIGGS STREET
OXFORD, CT 06478                                    P‐0024351 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRANE, ALEXIS R.
CRANE, JENNIFER A.
1104 W FOREST DR
OLATHE, KA 66061                                    P‐0057713 3/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRANE, CLIFFORD W.
CRANE, TERESA L.
143 SPIKER RD
BRUCETON MILLS, WV 26525`                           P‐0010350 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRANE, CLIFFORD W.
CRANE, TERESA L.
143 SPIKER RD
BRUCETON MILLS, WV 26525                            P‐0010356 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRANE, CLIFFORD W.
CRANE, TERESA L.
143 SPIKER RD
BRUCETON MILLS, WV 26525                            P‐0010361 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRANE, ELLIOTT
14194 N. BRONZE STATUE AVE
MARANA, AZ 85658                                    P‐0009562 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRANE, JOSHUA L.
5595 YELLOWSTONE TRAIL
EXCELSIOR, MN 55331                                 P‐0018023 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRANE, MARIANNE
CRANE, STEPHEN K.
842 S CRAWFORD
FORT SCOTT, KS 66701                                P‐0014199 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRANE, MARIANNE
CRANE, STEPHEN K.
842 S CRAWFORD
FORT SCOTT, KS 66701                                P‐0026714 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRANE, MICHAEL J.
868 CEDAR PARK AVE
SANTA TERESA, NM 88008                              P‐0014973 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRANE, MICHAEL J.
868 CEDAR PARK AVE
SANTA TERESA, NM 88008                              P‐0030437 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRANE, STEWART M.
575 PICKLE ROAD
LOUDON, TN 37774                                    P‐0004405 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRANER, PETER M.
1618 SAN DIEGO ST
LADY LAKE, FL 32159                                 P‐0000692 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRANFIELD, LARONDA
673 JOCKEY LANE
AUBURN, GA 30011                                    P‐0006221 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRANMER, JUANIE L.
700 ROAD 144
REDWOOD VALLEY, CA 95470                            P‐0016759 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRATTON, MARC L.
P.O. BOX 145
SOUTH ENGLISH, IA 52335                             P‐0052694 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 762 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 763 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CRAVEN, BETTY J.
5207 ENCHANTED MIST
HUMBLE, TX 77346                                     P‐0009044 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAVEN, BRYAN E.
984 N. COOPER STREET
ARLINGTON, TX 76011                                  P‐0004027 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAVEN, KELLY E.
1507 CENTRAL AVE.
INDIANAPOLIS, IN 46202                               P‐0015700 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAVENS, MICHAEL D.
CRAVENS, TERESA L.
8873 N 101ST DR
PEORIA, AZ 85345                                     P‐0022808 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAVENS, MICHAEL D.
8873 N 101ST DR
PEORIA, AZ 85345                                     P‐0022812 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAVENS, MICHAEL D.
8873 N 101ST DR
PEORIA, AZ 85345                                     P‐0022848 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAVER, RUTH E.
15 NORTH FRONT STREET APT. 2B
HUDSON, NY 12534                                     P‐0005501 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, ANGELA H.
172 SAWMILL RD
ALPINE, AL 35014                                     P‐0044931 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, ASHLEY M.
2680 SE 75TH AVE
HILLSBORO, OR 97123                                  P‐0056290 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, DAVID E.
CRAWFORD, DELORISE A.
P.O. BOX 2201
SAPULPA, OK 7406                                     P‐0039449 12/12/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CRAWFORD, DENISE D.
3236 BONA STREET
OAKLAND, CA 94601‐2769                               P‐0020290 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, DENISE D.
3236 BONA STREET
OAKLAND, CA 94601‐2769                               P‐0020356 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, DOUGLAS E.
4113 AUMBREY COURT
NEW ALBANY, OH 43054                                 P‐0001632 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, FRED D.
162 VIA PASQUAL
REDONDO BEACH, CA 90277                              P‐0021685 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, JAURRON D.
5851 NINA PL.
ST.LOUIS, MO 63112                                   P‐0021818 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, JEROME
30844 GOLDEN RDG
NOVI, MI 48377                                       P‐0034839 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, KARIN A.
2607 13TH CT
PALM HARBOR, FL 34684                                P‐0046930 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, KERRY S.
2245 TRAMMEL ESTATES DRIVE
CUMMING, GA 30041                                    P‐0003996 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 763 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 764 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CRAWFORD, LINDA K.
166 WILLOW TREE WAY APT 101
HURRICANE, WV 25526                                P‐0001436 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, LISA A.
8316 S. GARLAND CIR.
LITTLETON, CO 80128                                P‐0041166 12/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, MARGARITA
4429 STILLBROOKE DR
HOUSTON, TX 77035                                  P‐0012140 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, MARQUITA L.
359 RESERVOIR ST
TRENTON, NJ 08618‐3641                             P‐0006287 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, MARY
5325 W BUTLER DR , APT 220
GLENDALE, AZ                                       P‐0008317 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, MICHAEL A.
806 SHACKLEFORD PLACE
EVANS, GA 30809                                    P‐0036243 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, MURIEL
3395 MCCUTCHEON CROSSING DR
COLUMBUS, OH 43219                                 P‐0053125 12/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, RICHARD J.
559 E PLEASANT ST
MOUNT VERNON, MO 65712                             P‐0015194 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, RUKISHA
2387 RUBY LANE
DEKALB, IL 60115                                   P‐0037937 12/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, SANDY K
8306 TOWN CREEK DRIVE
HOUSTON, TX 77095                                    501       10/25/2017      TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
CRAWFORD, SANG
11947 CANDOR STREET
CERRITOS, CA 90703                                 P‐0021211 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, SHIRLEY
P O BOX 2593
MACON, GA 31203                                    P‐0053523    1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, THOMAS F.
166 DAWNS EDGE
MONTGOMERY, TX 77356                               P‐0018491 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD, TIM W.
4429 STILLBROOKE DR
HOUSTON, TX 77035                                  P‐0003709 10/24/2017     TK Holdings Inc., et al .                    $5,280.50                                                                                    $5,280.50
CRAWFORD, VANESSA
248‐13TH AVE NORTHEAST
BIRMINGHAM, AL 35215                               P‐0047013 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD‐WHITE, DEMARUS Z.
3632 HERMOSA DRIVE
DAYTON, OH 45416                                   P‐0003658 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWFORD‐WHITE, DEMARUS Z.
3632 HERMOSA DRIVE
DAYTON, OH 45416                                   P‐0003663 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWLEY, DOROTHY
CRAWLEY, DOROTHY
2575 PEACHTREE ROAD, N.E.
#17G
ATLANTA, GA 30305                                  P‐0005024 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 764 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 765 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CRAWLEY, KIMBERLY A.
925 CENTER CHURCH RD
NEW CASTLE, PA 16101                               P‐0004413 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWLEY, KRISTINA
14602 PARKGATE DRIVE
LAUREL, MD 20707                                   P‐0018563 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWLEY, LAWRENCE J.
2724 TEMPLE DRIVE
DAVIS, CA 95618                                    P‐0054414 1/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWLEY, SAMUEL H.
CRAWLEY, BARBARA A.
2526 BENT OAK TRAIL
SNELLVILLE, GA 30078                               P‐0027269 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWLEY, SAMUEL H.
CRAWLEY, BARBARA K.
2526 BENT OAK TRAIL
SNELLVILLE, GA 30078                               P‐0027276 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWLEY, SANDRA G.
5 TROLOD COURT
APT. G
OWINGS MILLS, MD 21117                             P‐0006325 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAWSON, MARY
66A W. MAIN ST.
EAST ISLIP, NY 11730                               P‐0056108 1/30/2018    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
CRAWSON, MARY
66A W. MAIN ST.
EAST ISLIP, NY 11730                               P‐0056739   2/5/2018   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
CRAYTON, DEAN S.
9553 TETON VISTA AVENUE
LAS VEGAS, NV 89117                                P‐0000622 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRAZE, JODY
MONROE, KIMBERLEY
4827 MOSAIC CANYON COURT
HUMBLE, TX 77396                                   P‐0048436 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRB AUTO
MECHANICS BANK
P.O. BOX 25085
SANTA ANA, CA 92799                                P‐0041476 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREAGAN, JEANETTE M.
CREAGAN, JEFFREY M.
2416 LEWIS RIVER ROAD
WOODLAND, WA 98674                                 P‐0025997 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREAGH, LUCIOUS
958 DELMAR DR
MOBILE, AL 36606                                   P‐0003264 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREAMER, JEFFREY B.
CREAMER, BARBARA L.
1828 VILLAGE EAST DRIVE
PETALUMA, CA 94954                                 P‐0044138 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREASE, PAUL A.
CREASE, JOYCE A.
5118 N RIDGE RD W
ASHTABULA, OH 44004‐9508                           P‐0023112 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                        Page 765 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 766 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
CREATIVE FOAM CORPORATION
300 N ALLOY
BUILDING B
FENTON, MI 48430                                     13      7/18/2017      TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
CREATIVE FOAM CORPORATION
300 N ALLOY
BUILDING B
FENTON, MI 48430                                     51      8/2/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
CREATIVE FOAM CORPORATION
300 N ALLOY
BUILDING B
FENTON, MI 48430                                     61      8/7/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
CREATIVE FOAM CORPORATION
300 N ALLOY
BUILDING B
FENTON, MI 48430                                     70      8/9/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
CREBS, VIRGINIA M.
10265 ST. PATRICK LANE
BONITA SPRINGS, FL 34135                          P‐0000691 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREDILLE, TIMOTHY
CREDILLE, KAREN
1605 LARSON AVENUE
SAINT CHARLES, IL 60174                           P‐0015625 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREDIT ACCEPTANCE CORP
25505 TWELVE MILE ROAD
SOUTHFIELD, MI 48034                              P‐0035762 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREECH III, JAMES R.
6826 COUNTRY MEADOWS LANE
TRINITY, NC 27370                                 P‐0004179 10/25/2017   TK Holdings Inc., et al .                   $17,500.00                                                                                   $17,500.00
CREECH, WICKEY R.
7813 CRESTVIEW DRIVE
PLANO, TX 75024                                   P‐0002133 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREED, MARILYNNE M.
8412 LOWERY LANE
OKLAHOMA CITY, OK 73132                           P‐0058000 6/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREED, MICHAEL F.
7641 W HORTENSE
CHICAGO, IL 60631‐1809                            P‐0019747 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREED, MICHAEL F.
7641 W HORTENSE
CHICAGO, IL 60631‐1809                            P‐0026896 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREEK, JOHN R.
130 COUNTRY LANE
ALTO, NM 88312                                    P‐0011653 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREEK, MARY L.
7416 TANGLE BEND DR
GIBSONTON, FL 33534                               P‐0000602 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREEL, AMANDA
4 AUST CIRCLE
BELLA VISTA, AR 72714                             P‐0036248 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREEL, LARRY L.
646 27TH ST.
RICHMOND, CA 94804‐1506                           P‐0035223 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                       Page 766 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 767 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CREESE, RICHARD W.
CREESE, GAYLE P.
1158 WHITEHALL POINTE
ATLANTA, GA 30338                                   P‐0031026 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREESE, RICHARD W.
CREESE, GAYLE P.
1158 WHITEHALL POINTE
ATLANTA, GA 30338                                   P‐0031031 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREESE, RICHARD W.
CREESE, GAYLE P.
1158 WHITEHALL POINTE
ATLANTA, GA 30338                                   P‐0031059 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREIGHTON, BRIDGET C.
13060 W WOODWORTH DR
EVANSVILLE, WI 53536                                P‐0008734 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREIGHTON, CYNTHIA G.
17 CARPENTERS RIDGE
BLUE ASH, OH 45241                                  P‐0025709 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREIGHTON, ELIZABETH
635 WILLIAMS STREET
MURPHYS, CA 95247                                   P‐0043164 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREIGHTON, JAMES F
15211 CYPRESS POST LANE
CYPRESS, TX 77429                                     820     10/29/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CREIGHTON, JAMES FRANKLIN
15211 CYPRESS POST LANE
CYPRESS, TX 77429                                     819     10/29/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CREMEEN, ALFRED L.
CREMEEN, WENDY K.
1859 YOLANDA CIRCLE
CLAYTON, CA 94517                                   P‐0033973 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREMONINI, JOHN L.
28 RIDGEFIELD DRIVE
MILFORD, NH 03055                                   P‐0036016 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRENEK, GARY J.
307 LAKEVIEW CIR
FRIENDSWOOD, TX 77546                               P‐0036306 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRENSHAW, CADIJAH
2416 PIERING DRIVE
LITHONIA, GA 30038                                    701     10/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CRENSHAW, KELINDA
CRENSHAW, KELINDA S.
2189 ROSEDALE AVE
OAKLAND, CA 94601                                   P‐0028225 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRENSHAW, VERONICA N.
CRENSHAW, EARL J.
3673 HOWARD DRIVE
COLLEGE PARK, GA 30337                              P‐0004658 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CREPIN, MARIE P.
630 CALAIS CIRCLE
HIGHLAND PARK, IL 60035                             P‐0015612 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRESPI, SUSAN A.
54 WILSHIRE TERRACE
ST LOUIS
MO, MO 63119                                        P‐0051511 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 767 of 3871
                                                       Case 17-11375-BLS                Doc 4247                Filed 10/26/20                   Page 768 of 1950
                                                                                                       Claim Register
                                                                                                In re TK Holdings Inc., et al .
                                                                                                     Case No. 17‐11375

                                                                                                                              Current General                                         Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address                  Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                                  Amount                                                  Amount
CRESSMAN, LAURIE E.
150 EAST WATER STREET
MUNCY, PA 17756                                                P‐0011918 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRETARA, DIANE E.
6270 LUNDY SHORTCUT RD
CONWAY, SC 29527                                               P‐0031050 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRETARA, DIANE E.
6270 LUNDY SHORTCUT RD
CONWAY, SC 29527                                               P‐0039113 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CREVIER BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                     P‐0048122 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CREVIER BMW
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                     P‐0056795    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CREVIER MINI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                     P‐0048263 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CREVIER MINI
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                     P‐0056728    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CREWS, ANNA B.
155 CAMELLIA RD
MIDWAY, GA 31320                                               P‐0052732 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CREWS, JAMES J.
CREWS, MARY F.
4515 W BROOKWOOD DR
TAMPA, FL 33629                                                P‐0035571 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF ARIZONA PNEUMATIC SYSTEMS)
100 UNION AVENUE
CREESKILL, NJ 07626                                              150       9/29/2017       TK Holdings Inc.                                                                                       $0.00                                $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF ASBURY GRAPHITE MILLS)
100 UNION AVENUE
CRESSKILL, NJ 07626                                              151       9/29/2017       TK Holdings Inc.                                                                                       $0.00                                $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF ASKI GASETECHNIK GMBH)
100 UNION AVENUE
CRESSKILL, NJ 07626                                              143       9/29/2017       TK Holdings Inc.                                                                                       $0.00                                $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF CREATIVE FOAM CORPORATION)
100 UNION AVENUE
CRESSKILL, NJ 07626                                              3508      11/27/2017      TK Holdings Inc.                                                                                       $0.00                                $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF DESERT EDM)
100 UNION AVENUE
CRESSKILL, NJ 07626                                              144       9/29/2017       TK Holdings Inc.                                                                                       $0.00                                $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF DESERT EDM)
100 UNION AVENUE
CRESSKILL, NJ 07626                                              152       9/29/2017       TK Holdings Inc.                                                                                                          $0.00             $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF HANNA INSTRUMENTS USA)
100 UNION AVENUE
CRESSKILL, NJ 07626                                              145       9/29/2017       TK Holdings Inc.                              $0.00                                                                       $0.00             $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF HANNA INSTRUMENTS USA)
100 UNION AVENUE
CRESSKILL, NJ 07626                                              146       9/29/2017       TK Holdings Inc.                                                                                       $0.00                                $0.00
                                                                                                      Page 768 of 3871
                                                         Case 17-11375-BLS                 Doc 4247                Filed 10/26/20                   Page 769 of 1950
                                                                                                          Claim Register
                                                                                                   In re TK Holdings Inc., et al .
                                                                                                        Case No. 17‐11375

                                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                                    Current Priority   Current Secured                        Current Admin     Total Current
                     Creditor Name and Address                      Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                                     Amount                                                  Amount
CRG FINANCIAL LLC (AS ASSIGNEE OF HIGH PRESSURE EQUIPMENT)
100 UNION AVENUE
CRESSKILL, NJ 07626                                                   153      9/29/2017      TK Holdings Inc.                                                                                                          $0.00             $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF HIGH PRESSURE EQUIPMENT)
100 UNION AVENUE
CRESSKILL, NJ 07626                                                   154      9/29/2017      TK Holdings Inc.                                                                                       $0.00                                $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF METROPOLITAN AIR COMPRESSOR
CO. INC.)
100 UNION AVENUE
CRESSKILL, NJ 07626                                                   147      9/29/2017      TK Holdings Inc.                                                                                       $0.00                                $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF NATOLI ENGINEERING CO. ML)
100 UNION AVENUE
CRESSKILL, NJ 07626                                                   155      9/29/2017      TK Holdings Inc.                                                                                       $0.00                                $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF PEPSI‐COLA BOTTLING OF PASCO
CENTRAL VENDING AS SUCCESSOR IN INTER
100 UNION AVENUE
CRESSKILL, NJ 07626                                                   3702    11/27/2017      TK Holdings Inc.                                                                                       $0.00                                $0.00

CRG FINANCIAL LLC (AS ASSIGNEE OF QUALITY CONTROL SERVICES, INC.)
100 UNION AVENUE
CRESSKILL, NJ 07626                                                   148      9/29/2017      TK Holdings Inc.                                                                                       $0.00                                $0.00

CRG FINANCIAL LLC (AS ASSIGNEE OF RAUCH FERTIGUNGSTECHNIK GMBH
100 UNION AVENUE
CRESSKILL, NJ 07626                                                   3697    11/27/2017      TK Holdings Inc.                                                                                       $0.00                                $0.00

CRG FINANCIAL LLC (AS ASSIGNEE OF RAUCH FERTIGUNGSTECHNIK GMBH)
100 UNION AVENUE
CRESSKILL, NJ 07626                                                3647   11/27/2017          TK Holdings Inc.                                                                                                          $0.00             $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF SAFEWAY SUPPLY INC.)
100 UNION AVENUE
CRESSKILL, NJ 07626                                                 156    9/29/2017          TK Holdings Inc.                                                                                       $0.00                                $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF SIGNS NOW OF MOSES LAKE)
100 UNION AVENUE
CRESSKILL, NJ 07626                                                3618   11/27/2017          TK Holdings Inc.                                                                                       $0.00              $0.00             $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF SIGNS NOW OF MOSES LAKE)
100 UNION AVENUE
CRESSKILL, NJ 07626                                                3696   11/27/2017          TK Holdings Inc.                              $0.00                                                    $0.00                                $0.00
CRG FINANCIAL LLC (AS ASSIGNEE OF SUN PLASTECH INC.)
100 UNION AVENUE
CRESSKILL, NJ 07626                                                 149    9/29/2017          TK Holdings Inc.                                                                                       $0.00                                $0.00
CRIBB, MA'SHAELA D.
8735 FREE AVENUE
JACKSONVILLE, FL 32211                                             4522   12/27/2017          TK Holdings Inc.                              $0.00                                                                                         $0.00
CRIBB, MATTHEW W.
2068 RIVER PEARL WAY
CHESAPEAKE, VA 23321                                            P‐0041125 12/16/2017       TK Holdings Inc., et al .                     $650.00                                                                                        $650.00
CRIDER, PATRICIA G.
15574 HIGHWAY 412
HUNTSVILLE, AR 72740                                            P‐0035584 12/4/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRIFASI, JESSE R.
370 N. PRINCE HENRY WAY
CAMERON, NC 28326                                                  2800   11/20/2017          TK Holdings Inc.                              $0.00                                                                                         $0.00
CRIFF, ROSELYN R.
239 HWY 867
WINNSBORO, LA 71295                                             P‐0003596 10/24/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                                         Page 769 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 770 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CRIHFIELD, TERRY W.
CRIHFIELD, RHODA M.
2019 NORTH 14TH ST
POPLAR BLUFF, MO 63901                              P‐0025269 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRIMI, MARY E.
NO ADDRESS PROVIDED
                                                    P‐0011171 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRIPE, CASEY A.
510 REDCLIFF CIRCLE
UNIT 102
RIDGWAY, CO 81432                                   P‐0015658 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRIPE, DAVID J.
CRIPE, NICOLE
6485 CUMING ST.
OMAHA, NE 68132                                     P‐0016516 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRIPE, RUTH L.
1312 BUTLER AVE
FAIRBANK, IA 50629                                  P‐0042883 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRIPE, SCOTT
1312 BUTLER AVE
FAIRBANK, IA 50629                                  P‐0042904 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRIPE, SCOTT K.
1312 BUTLER AVE
FAIRBANK, IA 50629                                  P‐0045623 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRISCIONE, LEONARD J.
67 BIRCHWOOD DR.
ELMWOOD PARK, NJ 07407                              P‐0031908 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRISEN, VICTOR E.
3835 GREENRIDGE DRIVE
MONROVIA, MD 21770                                  P‐0033183 11/28/2017   TK Holdings Inc., et al .                    $2,466.21                                                                                    $2,466.21
CRISEN, VICTOR E.
3835 GREENRIDGE DRIVE
MONROVIA, MD 21770                                  P‐0033236 11/28/2017   TK Holdings Inc., et al .                    $2,466.21                                                                                    $2,466.21
CRISIFULLI, TIA C.
P.O. BOX 112
FREDONIA, AZ 86022                                  P‐0017204 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRISLER, CAROL S.
3712 LEMON ST.
METAIRIE, LA 70006                                  P‐0038677 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRISMAN, R SCOTT
CRISMAN, PAMELA R.
7954 GRAND AVE
YUCCA VALLEY, CA 92284                              P‐0039597 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRISP, DEANNA
44901 15TH ST W
LANCASTER, CA 93534                                 P‐0027968 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRISP, DOUGLAS R.
CRISP, SHARON B.
P.O. BOX 218
ANACONDA, MT 59711                                  P‐0003447 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRISP, JASMINE
348 COLOGNE DR
ATLANTA, GA 30354                                   P‐0053613   1/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 770 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 771 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CRIST, ALLEN T.
CRIST, CATHERINE A.
6468 RED BARN RD
OSAGE BEACH, MO 65065                              P‐0010979 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRIST, ALLEN T.
CRIST, CATHERINE A.
6468 RED BARN RD
OSAGE BEACH, MO 65065                              P‐0010993 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRIST, BRIAN H.
527 LAKE ST.
PRESCOTT, WI                                       P‐0043908 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRIST, JACQUELYN R.
3103 COVENTRY LANE
SAFETY HARBOR, FL 34695                            P‐0009459 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRIST, VIVIAN R.
3103 COVENTRY LANE
SAFETY HARBOR, FL 34695                            P‐0009472 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRISTEA, DANIEL P.
21317 52ND AVE W #F‐240
MOUNTLAKE TERRAC, WA 98043                         P‐0018216 11/7/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
CRISTOFOL, ESTHER
11630 OAK ST
APPLE VALLEY, CA 92308                             P‐0052958 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRISWELL, GARY F.
1716 RIDGELAKE DRIVE
METAIRIE, LA 70001                                 P‐0048294 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRISWELL, KAY L.
115BROADWAY E
APT 3
MONTESANO, WA 98563                                P‐0026155 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRISWELL, LINDA M.
CRISWELL, GARY F.
1716 RIDGELAKE DRIVE
METAIRIE, LA 70001                                 P‐0048309 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRISWELL, MATTHEW J.
1006 TIMBERFIELD DR
BALLWIN, MO 63021                                  P‐0042505 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRISWELL, MICHAEL W.
CRISWELL, JULIE A.
13718 PRINCESS ANNE WAY
PHOENIX, MD 21131                                  P‐0035455 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRISWELL, PAUL S.
BOX 496
302 RIDGEWAY DR.
GLENWOOD, IA 51534                                 P‐0021905 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRITCH‐GILFILLAN, TERESE
GILFILLAN, PAUL
36 WOODCUTTERS DR
BETHANY, CT 06524                                  P‐0034246 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRITCHLOW, LEIGH E.
P.O. BOX 1067
MOUNTAIN VIEW, HI 96771                              3847     12/4/2017      TK Holdings Inc.                          $8,000.00                                                                                    $8,000.00
CRIVELLO, SANDRA
CRIVELLO, MARIO
1060 CATALINA AVENUE
SEAL BEACH, CA 90740                               P‐0054359 1/10/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 771 of 3871
                                                         Case 17-11375-BLS                    Doc 4247                  Filed 10/26/20                   Page 772 of 1950
                                                                                                               Claim Register
                                                                                                        In re TK Holdings Inc., et al .
                                                                                                             Case No. 17‐11375

                                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                         Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                          Amount                                                  Amount
CROCE SR, ROCERT A.
CROCE, SUSAN
11 MURRAY LANE
GUILFORD, CT 06437                                                    P‐0044429 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROCE, CAROLE L.
224 ROSALIND AVE
GLOUCESTER CITY, NJ 08030                                             P‐0020054 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROCE, ROBERT
CROCE, SUSAN
11 MURRAY LANE
GUILFORD, CT 06437                                                    P‐0044440 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROCKER, SALLY
CROCKER, DUSTY
2513 BROWN DRIVE
FLOWER MOUND
FLOWER MOUND, TX 75022                                                P‐0036260 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROCKETT, ERICA
1813 PALOUSE STREET
BOISE, ID 83705                                                       P‐0020178 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROCKETT, LEON W.
CROCKETT, DIANE M.
2876 LEISURE CIRCLE
WEST JORDAN, UT 84084‐2904                                            P‐0043219 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROFOOT, WENDEE
1232 CASTLEMONT AVENUE
SAN JOSE, CA 95128                                                    P‐0026757 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROFT, MICHELE D.
7706 SANTEE TERRACE
LAKE WORTH, FL 33467                                                  P‐0001303 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROFT, NANCY H.
114 RILEY PRESLEY WAY
HOPKINSVILLE, KY 42240                                                P‐0016052 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROFT, SALLY A.
601 OLD HICKORY BLVD.
UNIT 80
BRENTWOOD, TN 37027                                                   P‐0011947 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROLEY, KIMBERLY I.
760 EMERALD FOREST CIRCLE
LAWRENCEVILLE, GA 30044                                               P‐0002582 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, CHLOE
CHLOE CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2069     11/7/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, CHLOE
CHLOE CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2076     11/7/2017         Takata Americas                               $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, CHLOE
CHLOE CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2077     11/7/2017   Takata Protection Systems Inc.                      $0.00                                                                                        $0.00



                                                                                                              Page 772 of 3871
                                                         Case 17-11375-BLS                         Doc 4247                      Filed 10/26/20                Page 773 of 1950
                                                                                                                     Claim Register
                                                                                                              In re TK Holdings Inc., et al .
                                                                                                                   Case No. 17‐11375

                                                                                                                                            Current General                                         Current 503(b)(9)
                                                                                                                                                               Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                         Claim No. Claim Date                   Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                                Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                                Amount                                                  Amount

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, CHLOE
CHLOE CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2814    11/19/2017   Industrias Irvin de Mexico, S.A. de C.V.                  $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, CHLOE
CHLOE CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2833    11/19/2017   TK Holdings de Mexico S. de R.L. de C.V.                  $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, CHLOE
CHLOE CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3014    11/19/2017               TK Finance, LLC                               $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, CHLOE
CHLOE CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3015    11/19/2017               TK Mexico LLC                                 $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, CHLOE
CHLOE CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3017    11/19/2017              TK Holdings Inc.                               $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, CHLOE
CHLOE CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3019    11/19/2017                TK China, LLC                                $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, CHLOE
CHLOE CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3020    11/19/2017              Takata Americas                                $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, CHLOE
CHLOE CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3021    11/19/2017               TK Mexico Inc.                                $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, CHLOE
CHLOE CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3032    11/19/2017       Takata Protection Systems Inc.                        $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, CHLOE
CHLOE CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3035    11/19/2017            Interiors in Flight Inc.                         $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, CHLOE
CHLOE CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3040    11/19/2017       Takata de Mexico, S.A. de C.V.                        $0.00                                                                                        $0.00


                                                                                                                   Page 773 of 3871
                                                          Case 17-11375-BLS                  Doc 4247                      Filed 10/26/20                Page 774 of 1950
                                                                                                               Claim Register
                                                                                                        In re TK Holdings Inc., et al .
                                                                                                             Case No. 17‐11375

                                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address                  Claim No. Claim Date                   Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                          Amount                                                  Amount
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
JENNIFER CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               1972     11/8/2017      Strosshe‐Mex, S. de R.L. de C.V.                       $0.00                                                                                        $0.00
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
JENNIFER CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               1973     11/8/2017               TK Mexico LLC                                 $0.00                                                                                        $0.00
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               1976     11/8/2017               TK Mexico Inc.                                $0.00                                                                                        $0.00
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
JENNIFER CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               1994     11/8/2017   Industrias Irvin de Mexico, S.A. de C.V.                  $0.00                                                                                        $0.00
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
JENNIFER CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               1995     11/8/2017            Interiors in Flight Inc.                         $0.00                                                                                        $0.00
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
JENNIFER CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2071     11/7/2017       Takata Protection Systems Inc.                        $0.00                                                                                        $0.00
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
JENNIFER CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2073     11/7/2017              Takata Americas                                $0.00                                                                                        $0.00
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
JENNIFER CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2089     11/7/2017              TK Holdings Inc.                               $0.00                                                                                        $0.00
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
JENNIFER CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2154     11/8/2017               TK Mexico LLC                                 $0.00                                                                                        $0.00
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
JENNIFER CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2157     11/8/2017   TK Holdings de Mexico S. de R.L. de C.V.                  $0.00                                                                                        $0.00
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
JENNIFER CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2163     11/8/2017               TK Finance, LLC                               $0.00                                                                                        $0.00



                                                                                                             Page 774 of 3871
                                                          Case 17-11375-BLS                   Doc 4247                  Filed 10/26/20                   Page 775 of 1950
                                                                                                               Claim Register
                                                                                                        In re TK Holdings Inc., et al .
                                                                                                             Case No. 17‐11375

                                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address                       Claim No. Claim Date               Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                          Amount                                                  Amount
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
JENNIFER CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2164     11/8/2017            TK China, LLC                               $0.00                                                                                        $0.00
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
JENNIFER CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2165     11/8/2017   Takata de Mexico, S.A. de C.V.                       $0.00                                                                                        $0.00
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
JENNIFER CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2363     11/8/2017            TK Mexico LLC                               $0.00                                                                                        $0.00
CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
JENNIFER
JENNIFER CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    3037    11/19/2017   Strosshe‐Mex, S. de R.L. de C.V.                     $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2068     11/7/2017           TK Holdings Inc.                             $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2072     11/7/2017   Takata Protection Systems Inc.                       $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2074     11/7/2017          Takata Americas                               $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2415    11/10/2017            TK China, LLC                               $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2425    11/10/2017           TK Finance, LLC                              $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2848    11/19/2017   Takata de Mexico, S.A. de C.V.                       $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2859    11/19/2017   Takata Protection Systems Inc.                       $0.00                                                                                        $0.00


                                                                                                             Page 775 of 3871
                                                         Case 17-11375-BLS                        Doc 4247                      Filed 10/26/20                Page 776 of 1950
                                                                                                                    Claim Register
                                                                                                             In re TK Holdings Inc., et al .
                                                                                                                  Case No. 17‐11375

                                                                                                                                           Current General                                         Current 503(b)(9)
                                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                        Claim No. Claim Date                   Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                               Amount                                                  Amount

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2860    11/19/2017               TK Mexico Inc.                                $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2861    11/19/2017               TK Mexico LLC                                 $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2862    11/19/2017   TK Holdings de Mexico S. de R.L. de C.V.                  $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2863    11/19/2017              Takata Americas                                $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    2867    11/19/2017      Strosshe‐Mex, S. de R.L. de C.V.                       $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    3025    11/19/2017              TK Holdings Inc.                               $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    3026    11/19/2017   Industrias Irvin de Mexico, S.A. de C.V.                  $0.00                                                                                        $0.00

CROLL, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, JOHN
JOHN CROLL
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                    3044    11/19/2017            Interiors in Flight Inc.                         $0.00                                                                                        $0.00
CROLL, CHLOE
34 N SANTA CRUZ AVE
LOS GATOS, CA 95030                                                  P‐0024313 11/13/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
CROLL, JENNIFER L.
34 N SANTA CRUZ AVE
LOS GATOS, CA 95030                                                  P‐0022141 11/10/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
CROLL, JENNIFER L.
34 N SANTA CRUZ AVE
LOS GATOS, CA 95030                                                  P‐0024253 11/13/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
CROLL, JOHN
34 N SANTA CRUZ AVE
LOS GATOS, CA 95030                                                  P‐0024318 11/13/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00




                                                                                                                  Page 776 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 777 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CROM, RANDALL L.
CROM, JULIE R.
1111 23RD STREET NW
APT 4G
WASHINGTON, DC 20037                                  P‐0039589 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROMARTIE, TAMMY
532 13TH ST NE
WASHINGTON, DC 20002                                  P‐0039426 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROMTRYCK INC
DON MOSNER
31980 INGLEWOODET
BEVERLY HILLS, MI 48025                                 4044    12/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CROMWELL, KOURTNEY L.
3219 WESTHEIMER DR
APT# 7
HUNTSVILLE, AL 35805                                  P‐0055966 1/28/2018    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CRONE, ROBERT W.
CRONE, GAIL L.
19 POHINA STREET
UNIT 1302
WAILUKU, HI 96793                                     P‐0043137 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRONE, STEPHANIE
440 DEER POINTE CIRCLE
CASSELBERRY, FL 32707                                 P‐0000096 10/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRONISTER, HENRY D.
CRONISTER, SUSAN K.
2904 RAINIER DRIVE
SPRINGFIELD, IL 62704‐6506                            P‐0004719 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRONISTER, SUSAN K.
CRONISTER, HENRY D.
2904 RAINIER DRIVE
SPRINGFIELD, IL 62704‐6506                            P‐0004394 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRONISTER, SUSAN K.
CRONISTER, HENRY D.
2904 RAINIER DRIVE
SPRINGFIELD, IL 62704‐6506                            P‐0004494 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRONISTER, SUSAN K.
CRONISTER, HENRY D.
2904 RAINER DRIVE
SPRINGFIELD, IL 62704‐6506                            P‐0004728 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRONIZER III, HERBERT H.
3227 FOX ST
DURHAMVILLE, NY 13054                                 P‐0057740 3/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRONIZER, HERBERT H.
3227 FOX STREET
DURHAMVILLE, NY 13054                                 P‐0015026 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROOG, ROBERT L.
1125 MAXWELL LANE
UNIT 447
HOBOKEN, NJ 07030                                     P‐0034152 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROOK, DOUGLAS K.
KOWALCZYK, KATHERINE L.
1698 ILER ST. S.
SALEM, OR 97302                                       P‐0050770 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 777 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 778 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CROOK, DOUGLAS K.
KOWALCZYK, KATHERINE L.
1698 ILER ST S
SALEM, OR 97302                                      P‐0050844 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROOKS, ADRIAN D.
7100 GRAND MONTECITO PKWY
UNIT 3028
LAS VEGAS, NV 89149                                  P‐0052310 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROOKS, JESSICA A.
1023 WEST 6TH ST
OTTAWA, KS 66067                                     P‐0029888 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROOKS, MELINDA J.
431 ELMRIDGE AVE
IOWA CITY, IA 52245                                  P‐0031151 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROOKS, ROSA
3607 AVENUE N
GALVESTON, TX 77550                                  P‐0042675 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROOKS, ROSA L.
3607 AVENUE N
GALVESTON, TX 77550                                  P‐0040895 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROOM, JOSHUA M.
9112 PLAYA DRIVE
HUNTINGTON BEACH, CA 92646                           P‐0050320 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROP PRODUCTION SERVICES, INC
666 GARLAND PLACE
DES PLAINES, IL 60016                                P‐0044681 12/22/2017   TK Holdings Inc., et al .                  $112,399.17                                                                                  $112,399.17
CROPSEY, CATHERINE J.
4815 77TH ST. EAST
BRADENTON, FL 34203‐7980                             P‐0000425 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROPSEY, JOHN W.
4815 77TH ST. EAST
BRADENTON, FL 34203‐7980                             P‐0000435 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSBY JR., ROBERT T.
6101 48TH ST. NE
MARYSVILLE, WA 98270                                 P‐0031495 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSBY, BRANDON
817 IMOGENE COURT
AZLE, TX 76020                                       P‐0052605 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSBY, CYNTHIA
744 1/2 FLOWER AVE
VENICE, CA 90291                                     P‐0017729 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSBY, JAMES L.
CROSBY, TAMMY G.
3805 JUPITER HILLS DRIVE
SYRACUSE, UT 84075                                   P‐0004264 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSBY, JOHN
CROSBY, KAREN K.
3 RANDOLPH COURT
CHARLOTTESVILLE, VA 22911‐8542                       P‐0029064 11/16/2017   TK Holdings Inc., et al .                    $1,267.50                                                                                    $1,267.50
CROSBY, LATWANDA S.
6105 HANS RD
MOSS POINT, MS 39562                                 P‐0045522 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSBY, PAMELA K.
1039 MARTY LEE LANE
CARLISLE, OH 45005‐3837                              P‐0033702 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 778 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 779 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
CROSBY, ROBERT W
PO BOX 1226
KETCHUM, ID 83343                                       2977    11/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CROSBY, STEVEN P.
CROSBY, MOLLY O.
10810 N 91ST AVE LOT 13
PEORIA, AZ 85345                                      P‐0047201 12/26/2017   TK Holdings Inc., et al .                   $17,000.00                                                                                   $17,000.00
CROSBY, STEVEN P.
CROSBY, MOLLY O.
10810 N 91ST AVE LOT 13
PEORIA, AZ 85345                                      P‐0047241 12/26/2017   TK Holdings Inc., et al .                   $17,000.00                                                                                   $17,000.00
CROSBY, STEVEN P.
CROSBY, TERRY L.
10810 N 91ST AVE LOT 13
PEORIA, AZ 85345                                      P‐0047477 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSBY, STEVEN P.
CROSBY, TERRY L.
10810 N 91ST AVE LOT 13
PEORIA, AZ 85345                                      P‐0047491 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSHIER, MARK
4070 PORTE DE PALMAS #13
SAN DIEGO, CA 92122‐5149                                2280    11/11/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CROSKELL, MITCHELL Q.
7028 NW CORONADO ST
KANSAS CITY, MO 64152                                 P‐0007731 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSKEY, MICHAEL
675 MORRIS AVE. #6S
BRONX, NY 10451                                       P‐0005519 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSKEY, MICHAEL L.
675 MORRIS AVE. #6S
BRONX, NY 10451                                       P‐0057216 2/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSKEY, MITCHELL A.
CROSKEY, KYLE T.
9710 WILLMANS WAY
MANASSAS, VA 20111                                    P‐0037274 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSLAND, CHARLENE L.
155‐15 N. CONDUIT AVE APT. 7L
JAMAICA, NY 11434                                     P‐0039604 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSS, CHRISTOPHER L.
228 CASTLEBERRY RD
GREENBRIER, AR 72058                                  P‐0029381 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSS, DANIEL J.
1129 SURF CREST DRIVE
SAN DIEGO, CA 92154                                   P‐0020084 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSS, JONATHON E.
212 E. FIEDLER ROAD
AMBLER, PA 19002                                      P‐0026861 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSS, JONATHON E.
212 E. FIEDLER ROAD
AMBLER, PA 19002                                      P‐0026869 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSS, JOYCE C.
1229 BRIARCHASE DRIVE
LAKE ST LOUIS, MO 63367                               P‐0040608 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROSS, KENNETH H.
500 RUBY FOREST PKWY
SUWANEE, GA 30024                                     P‐0050957 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 779 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 780 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                       Amount                                                  Amount
CROSS, KENNETH H.
500 RUBY FOREST PKWY
SUWANEE, GA 30024                                    P‐0051035 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROSS, NATHAN W.
3616 STEAMBOAT ST
REDDING, CA 96003                                    P‐0032974 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROSS, RICHARD L.
POST OFFICE BOX 3873
PHENIX CITY, AL 36868                                P‐0049762 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROSS, VICTORIA E.
2295 OAKLEY ROAD
OAKLEY, CA 94561                                     P‐0019397 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROSS, VINCENT E.
816 MILL ROCK ST.
LAWRENCEVILLE, GA 30044                              P‐0003101 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROSSCON INDUSTRIES
ART ARGEROS
2889 BOND STREET
ROCHESTER HILLS, MI 48309                              1490      11/1/2017      TK Holdings Inc.                              $0.00                                                    $0.00                                $0.00
CROSSCON INDUSTRIES LLC
2889 BOND STREET
ROCHESTER HILLS, MI 48309                              4984      6/8/2018       TK Holdings Inc.                                                                                                          $0.00             $0.00
CROSSLEY, CONNIE D.
202 CEDAR CREEK DRIVE
PRINCETON, TX 75407                                  P‐0040824 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROSSON, DUSTIN M.
2441 BONAR ST
BERKELEY, CA 94702                                   P‐0056666   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROSSWELL, LAURIE E.
847 W. HARRISVILLE RD.
#A4
OGDEN, UT 84404                                      P‐0009735 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROSTON, JAMES R.
8003 CARIBOU LAKE LANE
CLARKSTON, MI 48346                                  P‐0017929 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROTHERS, STEVE R.
11 DEVONDALE CT
ST PETERS, MO 63376                                  P‐0006348 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROTTY, DENNIS E
7208 NE 62 AVE
VANCOUVER, WA 98661                                    1606      11/7/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CROTTY, JOHN P.
51 TERRACE RD
FRANKLIN, NH 03235                                   P‐0006122 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROTTY, JUSTIN P.
11 LINDEN ROAD
HAMPTON FALLS, NH 03844                              P‐0038419 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROUCH (CLARK), ANNE M.
8305 TIERRA LINDA PL. NE
ALBUQUERQUE, NM 87122                                P‐0008526 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROUCH, JAMES K.
13441 SHAW ROAD
ATHENS, AL 35611                                     P‐0001462 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROUCH, PAOLINA
2005 W. RESERVE DRIVE
PHILADELPHIA, PA 19145                               P‐0029911 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                           Page 780 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 781 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CROUCH, SARAH L.
3518 WESTVIEW DR
SPEARFISH, SD 57783                                 P‐0041135 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROUCHER, DANIEL C.
DANIEL C CROUCHER
171 MILLIGAN RD
WEST BABYLON, NY 11704                              P‐0003934 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROUSE SR., ANTHONY G.
CROUSE JR., ANTHONY G.
29 CLIFTON ST.
WERST HAVEN, CT 06516                               P‐0042730 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROUSE SR., ANTHONY G.
CROUSE, TRACIE I.
29 CLIFTON ST.
WEST HAVEN, CT 06516                                P‐0043729 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROUSE SR., ANTHONY G.
CROUSE, TRACIE I.
29 CLIFTON ST
WEST HAVEN, CT 06516                                P‐0051722 12/26/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
CROUSE, EUGENE LEROY
7627 PHILADELPHIA ROAD
BALTIMORE, MD 21237                                   1908     11/5/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CROUSE, KELVIN D.
3228 RED ROBIN LOOP
BRYAN, TX 77802                                     P‐0055313 1/19/2018    TK Holdings Inc., et al .                    $1,300.00                                                                                    $1,300.00
CROUSE, LAUREN N.
224 CREST AVENUE
BETHLEHEM, PA 18015                                 P‐0012500 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROUSE, VANESSA R.
2548 WALNUT AVE
APT 23
CARMICHAEL, CA 95608                                P‐0055046 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROUSER, CHARLES D.
11810 NE STANTON ST
PORTLAND, OR 97220                                  P‐0016341 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROW, ANDREW B.
1734 HIGHWAY 67 S
DECATUR, AL 35603                                   P‐0001824 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROW, CHAD A.
CROW, ANGELA C.
300 BEL AIR DR APT 188
VACAVILLE, CA 95687                                 P‐0048408 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROW, LELIA
6417 PONCE AVENUE
FORT WORTH, TX 76133                                P‐0048512 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROW, RODNEY H.
11284 S OHENRY RD
SANDY, UT 84070‐5393                                P‐0016965 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWD, EUNEISHA N.
EUNEISHA
8091 GREENRIDGE DRIVE
OAKLAND, CA 94605                                   P‐0056056 1/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWDER, DARREN N.
CROWDER, DARREN N.
11728 S VINCENNES AVE
CHICAGO, IL 60643                                   P‐0019961 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 781 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 782 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CROWDER, STANFORD B.
CROWDER, PATRICIA G.
4027 WATERS EDGE LANE
LANCASTER, SC 29720                                P‐0034880 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWDER, SUSAN P.
231 LUCKY DR
MARIETTA, GA 30068                                 P‐0016611 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWDER, TEMECIA L.
2415 LAGOON DR
MESQUITE, TX 75150                                 P‐0013425 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWDER, TODD W.
231 LUCKY DR
MARIETTA, GA 30068                                 P‐0016464 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWDER, TODD W.
231 LUCKY DR
MARIETTA, GA 30068                                 P‐0016613 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWDER, VERONICA J.
231 LUCKY DR
MARIETTA, GA 30068                                 P‐0016602 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWE, DANA M.
CROWE, CLIFFORD A.
1661 LEE ROAD 270
CUSSETA, AL 36852                                  P‐0006129 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWE, JAMES M.
1615 STATE ROUTE 156
WATERLOO, IL 62298                                 P‐0024786 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWE, JAMES M.
1615 STATE ROUTE 156
WATERLOO, IL 62298                                 P‐0024814 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWE, JAMES M.
1615 STATE ROUTE 156
WATERLOO, IL 62298                                 P‐0024820 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWE, KELLY O.
P.O. BOX 2302
ROBBINSVILLE, NC 28771                             P‐0010707 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWE, PATRICK W.
P.O. BOX 153
ANDERSON, SC 29622                                 P‐0005961 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWELL, CLINTON
315 SHAMROCK AVE
YORKTOWN, VA 23693                                 P‐0028344 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWELL, SCOT M.
CROWELL, MARGARET L.
8 E. CUSTER ST.
LEMONT, IL 60439                                   P‐0005394 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWELL, SCOT M.
CROWELL, MARGARET L.
8 E. CUSTER ST.
LEMONT, IL 60439                                   P‐0005409 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWELL, STEVEN G.
5324 INSTITUTE LANE
HOUSTON, TX 77005                                  P‐0008576 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CROWELL‐WARD, DEANNA L.
200 N HONEY SPRINGS AVE
FUQUAY VARINA, NC 27526                            P‐0004986 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 782 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 783 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                            Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                             Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                   Amount                                                     Amount
CROWLEY, IVA C.
649 BROOKLINE ST
ATLANTA, GA 30310                                 P‐0047689 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
CROWLEY, JAMES W.
4149 MAYSTAR WAY
HILLIARD, OH 43026‐3012                             3383    11/26/2017      TK Holdings Inc.                               $0.00                                                                                          $0.00
CROWLEY, JOHN A.
1573 CHUCK THOMPSO RD
CADWELL, GA 31009                                 P‐0005880 10/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
CROWLEY, KAREN A.
112 LATOUCHE ST.
ANCHORAGE                                         P‐0005539 10/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
CROWLEY, KATHLEEN J.
3419 107TH ST. NW
GIG HARBOR, WA 98332                              P‐0020056 11/8/2017    TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
CROWLEY, KATHRYN
CROWLEY, CARL
56 SPRUCE MEADOWS DRIVE
MONROE TOWNSHIP, NJ 08831                         P‐0006611 10/27/2017   TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
CROWLEY, MICHAEL J.
1 CORMORANT WAY
CAPE MAY, NJ 08204                                P‐0028094 11/18/2017   TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
CROWLEY, PATRICIA
P.O. BOX 386
GLENDALE, SC 29302                                  605     10/24/2017      TK Holdings Inc.                                                   $0.00                                                                      $0.00
CROWLEY‐BANKS, HARLAND A.
BANKS, KATHLEEN A.
P.O. BOX 265
BERWICK, ME 03901                                 P‐0028663 11/19/2017   TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
CROWN CHH L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058040 6/20/2018    TK Holdings Inc., et al .                 $10,982,280.00                                                                                $10,982,280.00
CROWN CHH L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0051944 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
CROWN CREDIT COMPANY
SEBALY SHILLITO + DYER LPA
C/O ROBERT G. HANSEMAN
1900 KETTERING TOWER
40 N. MAIN ST.
DAYTON, OH 45423                                    133      9/21/2017      TK Holdings Inc.                               $0.00                                  $0.00                                                   $0.00
CROWN FDO L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058066 6/20/2018    TK Holdings Inc., et al .                  $2,558,840.00                                                                                 $2,558,840.00
CROWN FDO L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052124 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
CROWN FFO L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058058 6/20/2018    TK Holdings Inc., et al .                  $3,569,880.00                                                                                 $3,569,880.00


                                                                                       Page 783 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 784 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                           Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                    Amount
CROWN FFO L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052533 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CROWN GAC L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058041 6/20/2018    TK Holdings Inc., et al .                  $3,300,080.00                                                                                $3,300,080.00
CROWN GAC L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052660 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CROWN GBM L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058070 6/20/2018    TK Holdings Inc., et al .                  $5,336,360.00                                                                                $5,336,360.00
CROWN GBM LLC D/B/A CROWN BMW
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052532 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CROWN GDO L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058039 6/20/2018    TK Holdings Inc., et al .                  $1,846,000.00                                                                                $1,846,000.00
CROWN GDO L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052689 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CROWN GHO L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058074 6/20/2018    TK Holdings Inc., et al .                 $17,593,800.00                                                                               $17,593,800.00
CROWN GHO L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052693 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CROWN GNI L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058103 6/20/2018    TK Holdings Inc., et al .                  $1,811,920.00                                                                                $1,811,920.00
CROWN GNI L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052696 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CROWN GVO L.L.C.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052647 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
CROWN GVO L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058104 6/20/2018    TK Holdings Inc., et al .                   $744,080.00                                                                                   $744,080.00
CROWN PBM L.L.C. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052698 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
                                                                                       Page 784 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 785 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                   Amount
CROWN PBM, LLC
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058107 6/20/2018    TK Holdings Inc., et al .                 $2,967,800.00                                                                                $2,967,800.00
CROWN RIA L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058106 6/20/2018    TK Holdings Inc., et al .                 $2,536,120.00                                                                                $2,536,120.00
CROWN RIA L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052653 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROWN RIB L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058112 6/20/2018    TK Holdings Inc., et al .                 $6,537,680.00                                                                                $6,537,680.00
CROWN RIB L.L.C. D/B/A RICHMO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052700 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROWN SNI L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058068 6/20/2018    TK Holdings Inc., et al .                 $2,056,160.00                                                                                $2,056,160.00
CROWN SNI L.L.C. D/B/A CROWN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052735 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROWTHER, GAY P.
1099 CUMBERSTONE ROAD
HARWOOD, MD 20776                                 P‐0010740 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROXELL, JULIE L.
1107 B ST
REDDING, CA 96002                                 P‐0013604 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROXFORD, CYNTHIA
411 ABBE ROAD
SOUTH WINDSOR, CT 06074                           P‐0050794 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CROZIER, JANICE
3142 CLERMONT ROAD
COLUMBUS, OH 43227                                P‐0021085 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRREAR, AVA C.
20007 PECAN HILL DRIVE
ZACHARY, LA 70791                                 P‐0056243 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRUBEL, GINA L.
8105 COUNTY ROAD A
LANCASTER, WI 53813                               P‐0026103 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRUCE, DONNA D.
2687 SPENCERS TRACE NE
MARIETTA, GA 30062                                P‐0010919 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRUCE, DONNA D.
2687 SPENCERS TRACE NE
MARIETTA, GA 30062                                P‐0014014 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRUICKSHANK, DIANN W.
1110 CO RD 89 SOUTH
CAMP HILL, AL 36850                               P‐0008598 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                       Page 785 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 786 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CRUISE, STEVEN S.
431 HIGHLAND ROAD
SIMI VALLEY, CA 93065                               P‐0019655 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUM, RONALD G.
CRUM, DEBBIE K.
1211 INDIAN AUTUMN TRACE
HOUSTON, TX 77062                                   P‐0029857 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUMBAUGH III, FRANK B.
410 SOUTH ATLANTIC AVENUE
BEACH HAVEN, NJ 08008                               P‐0055199 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUMBIE, PAUL M.
15417 E GOLDEN EAGLE BLVD
FOUNTAIN HILLS, AZ 85268                            P‐0035105 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUME III, ROBERT D.
10408 DUKE CT
FAIRDALE, KY 40118                                    1263      11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CRUMISH, JONATHAN H.
5615 RALEIGH RD
CHARLOTTESVILLE, VA 22903                           P‐0044147 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUMP, ADAM K.
6534 SAYLERS CREEK ROAD
TALLAHASSEE, FL 32309                               P‐0049178 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUMP, TANGELA Y.
114 STERLING BRIDGE RD.
GREENVILLE, SC 29611                                P‐0003353 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUMPTON, LINDA F.
P.O. BOX 2011
PINE BLUFF, AR 71613                                P‐0031185 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUSAT, JASMINE‐VIC A.
73‐1209 LOLOA DRIVE
KAILUA KONA, HI 96740‐9460                          P‐0019366 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUSCO, PHILIP V.
7330 E SUNSET SKY CIRCLE
SCOTTSDALE, AZ 85266‐4221                           P‐0020946 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUSE, STEPHEN N.
7720 DUNFIELD PL APT A4
NORFOLK, VA 23505                                   P‐0033069 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUTCHER, CRAIG
123 TYLER WILL ROAD
HARVEST, AL 35749                                   P‐0053535   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUTCHFIELD, AMANDA L.
2331 NE 35TH ST.
TOPEKA, KS 66617                                    P‐0052677 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUTCHFIELD, DANNY E.
CRUTCHFIELD, JUNE K.
P.O. BOX 195
SWORDS CREEK, VA 24649‐0195                         P‐0001772 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUTCHFIELD, GARY D.
2499 S. KNOOP‐JOHNSTON RD.
SIDNEY, OH 45365                                    P‐0041331 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUTCHFIELD, REGINA S.
169 CRUTCHFIELD RD
CARROLLTON, GA 30117                                P‐0003819 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUTCHLEY, DONALD J.
5001 MEINING RD
BERTHOUD, CO 80513‐8665                             P‐0010510 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 786 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 787 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CRUTCHLEY, DONALD J.
5001 MEINING RD
BERTHOUD, CO 80513‐8665                             P‐0010526 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUTCHLEY, DONALD J.
5001 MEINING RD
BERTHOUD
, CO 80513‐8665                                     P‐0010550 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUTHERS, ALLEN K.
8600 CLYDE RD
FENTON, MI 48430                                    P‐0014041 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUTHIRD‐PARKER, ALISHA
21075 ETHAN CT
STERLING, VA 20164                                  P‐0044418 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUTHIRDS, FRANCES M.
2326 PARK PLACE DRIVE
GULFPORT, MS 39507                                  P‐0055499 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUZ MOJICA, ADA L.
URB. PALACIOS DE MARBELLA
1173 CALLA SAN BERNABE
TOA ALTA, PR 00953‐5227                             P‐0040343 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUZ, ARACELY
4853 NW 167 STREET
MIAMI GARDENS, FL 33055                             P‐0044526 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUZ, ARLIN L.
CRUZ, GERI K.
19136 SE 47TH PL
ISSAQUAH, WA 98027                                  P‐0042582 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUZ, CARLOS L.
10446 MEADOW SPRING DR
TAMPA, FL 33647                                     P‐0018910 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUZ, CHRISTINA
27074 HIDAWAY AVE UNIT 4
CANYON COUNTRY, CA 91351                            P‐0001477 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUZ, DANIEL
2441 DUNCAN STREET
PHILADELPHIA, PA 19124                              P‐0031246 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUZ, DAVID
1974 GRANDVIEW PL.
MONTGOMERY, IL 60538                                P‐0048917 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUZ, DIANA K.
1057 MAIN STREET APT #6
WALPOLE, MA 02081                                   P‐0013512 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUZ, GLORIA L.
7038 N. VIA DE VIDA
SCOTTSDALE, AZ 85258                                P‐0020812 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUZ, HECTOR S
1300 GLENNCROSS CT #49
LOS ANGELES, CA 90023                                 2218     11/9/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CRUZ, JACQUAE M.
7485 TREASURE TRAIL CIR
COLORADO SPRINGS, CO 80911                          P‐0034308 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CRUZ, JANET
2373 I M GRAHAM RD
LAKE CITY, SC 29560                                 P‐0029577 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 787 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 788 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                   Amount
CRUZ, JEANNIE
100 FULKERSON DRIVE APT.79
WATERBURY, CT 06708                               P‐0057353 2/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRUZ, JOHN A.
2575 SW 108TH AVE
MIAMI, FL                                         P‐0013939 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRUZ, JON
40051 CAFFIN CT
FREMONT, CA 94538                                 P‐0033159 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRUZ, JONATHAN U.
12702 DOMART AVE
NORWALK, CA 90650                                 P‐0019273 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRUZ, MARK N.
MARK
7645 BEEMAN AVE.
NORTH HOLLYWOOD, CA 91605                         P‐0050221 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRUZ, MARK N.
7645 BEEMAN AVE
NORTH HOLLYWOOD, CA 91605                         P‐0053212 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRUZ, MIRTHA E.
331 E 62ND STREET
HIALEAH, FL 33013                                 P‐0013098 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRUZ, PABLO D.
6945 OAKDALE AVE
WINNETKA, CA 91306                                P‐0013858 11/3/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                    $25,000.00
CRUZ, PABLO D.
6945 OAKDALE AVE
WINNETKA, CA 91306                                P‐0026563 11/10/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                    $25,000.00
CRUZ, PAUL R
598 DONEGAL CIRCLE
SHOREVIEW, MN 55126                                 1251     11/3/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CRUZ, ROQUE LEO F.
1057 S. DUNSMUIR AVENUE
LOS ANGELES, CA 90019                             P‐0040319 12/14/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
CRYE, MORRISA R.
HILL, JIMMY L.
10004 OLD MARLIN RD.
RIESEL, TX 76682                                  P‐0041662 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CRYTZER, CHRIS A.
654 MAGNUS LANE
CORAOPOLIS, PA 15108                              P‐0027868 11/16/2017   TK Holdings Inc., et al .                      $872.03                                                                                       $872.03
CSA IMPORTS L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058067 6/20/2018    TK Holdings Inc., et al .                 $7,727,640.00                                                                                $7,727,640.00
CSA IMPORTS L.L.C. D/B/A COGG
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052688 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CSAJAGHY, STEPHEN E.
1632 S. MONROE ST
DENVER, CO 80210                                  P‐0013082 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUASON, VINCENT M.
4358 CALYPSO TERRACE
FREMONT, CA 94555                                 P‐0021400 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                       Page 788 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 789 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
CUASON, VINCENT M.
4358 CALYPSO TERRACE
FREMONT, CA 94555                                 P‐0021406 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUBBON, STUART F.
6 COREY CREEK ROAD
TOLEDO, OH 43623                                  P‐0025165 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUBELLI, LISA
140 MOOSE MOUNTAIN ROAD
BROOKFIELD, NH 03872                              P‐0039315 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUCA, CLAUDIA B.
500 MONTAUK DRIVE
WESTFIELD, NJ 07090                               P‐0007718 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUCCHISSI, PAUL G.
COGAN, CHARLENE A.
12 WINTERSET RD
GREENWICH, CT 06830                               P‐0021769 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUCCHISSI, PAUL G.
COGAN, CHARLENE A.
12 WINTERSET RD
GREENWICH, CT 06830                               P‐0021774 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUCCHISSI, PAUL G.
COGAN, CHARLENE A.
12 WINTERSET RD
GREENWICH, CT 06830                               P‐0021784 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUCCURULLO, JANE
838 70 STREET
BROOKLYN, NY 11228                                P‐0003829 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUDDALORE, BALA C.
43639 SKYE RD
FREMONT, CA 94539                                 P‐0053725   1/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUDDY, JACK R.
15413 N 19TH WAY
PHOENIX, AZ 85022                                 P‐0048124 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUELLAR, CARLEY M.
73 SAXER AVE
SPRINGFIELD, PA 19064                             P‐0037200 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUELLAR, CARMEN
P.O. BOX 621467
LAS VEGAS, NV 89162                               P‐0001812 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUERVO, KIM A.
10 AERIE COURT
COLUMBIA, SC 29212                                P‐0002348 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUEVA, MALENA LISS
CUEVA, MALENA LISS
2104 CORNER POINT CT
ORLANDO, FLORIDA 32820                            P‐0016723 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUEVA‐DINA, LILIAN S.
23 QUABBIN PATH
SUTTON, MA 01590                                  P‐0008881 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUEVAS, ARNEL A.
20711 BERENDO AVE
TORRANCE, CA 90502                                P‐0050488 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUEVAS, ARNEL A.
20711 BERENDO AVE.
TORRANCE, CA 90502                                P‐0050504 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                       Page 789 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 790 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
CUEVAS, ARNEL A.
20711 BERENDO AVE
TORRANCE, CA 90502                                   P‐0050579 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUEVAS, CYNTHIA
3978 PAI ST
KALAHEO, HI 96741                                      4780     2/1/2018       TK Holdings Inc.                                                 $0.00                                                                      $0.00
CUEVAS, CYNTHIA
3978 PAI ST
KALAHEO, HI 96741                                      4781     2/1/2018       Takata Americas                                                  $0.00                                                                      $0.00
CUEVAS, ENIDIA
P.O. BOX 319
LAS MARÍAS, PR 00670                                 P‐0034273 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUEVAS, VICTOR
11602 KAY LN.
HANFORD, CA 93230                                      3680    11/28/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CUFFE, LISA A.
6388 SUNSET DR
SOUTH LYON, MI 48178                                 P‐0012125 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUFFIE, IBN A.
30 WELLAND AVE
IRVINGTON, NJ 07111                                  P‐0038703 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUI, CAIMU
HAN, XIUHUA
10432 ALMANAC LANE
KNOXVILLE, TN 37932                                  P‐0038189 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUI, CAIMU
HAN, XIUHUA
10432 ALMANAC LANE
KNOXVILLE, TN 37932                                  P‐0038226 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CULBERSON, ASHLEY G.
358 W LINDA LN
GILBERT, AZ 85233                                    P‐0052066 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CULBERTSON, CAROL C.
1910 LAKEVIEW DR
ROCK HILL, SC                                        P‐0036633 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CULBERTSON, JOHN
12916 HOUNDSTOOTH WAY
HENRICO, VA 23233                                    P‐0008184 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CULBERTSON, JOHN
12916 HOUNDSTOOTH WAY
HENRICO, VA 23233                                    P‐0008329 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CULBERTSON, KIMBERLY
15570 HIGHWAY 221
ENOREE, SC 29335                                       564     10/24/2017      TK Holdings Inc.                         $10,000.00              $0.00              $0.00               $0.00                          $10,000.00
CULBERTSON, PATRICIA M.
3476 LAKESHORE DRIVE
TALLAHASSEE, FL 32312                                  2246    11/10/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
CULHANE, CAROLYN L.
2620 CARIBBEAN DRIVE
LAKE HAVASU CITY, AZ 86406                           P‐0027344 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CULL, DAVID J.
CULL, RENEE' A.
WOODBURY HOMES, LLC
2069 HWY CC
HARTFORD, WI 53027                                   P‐0005444 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                          Page 790 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 791 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CULLEN, BARBARA J.
2106 SCARLET MAPLE DR
RALEIGH, NC 27606                                  P‐0037717 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULLEN, RAYMOND W.
CULLEN, RAY
3164 YELLOWSTONE DR
COSTA MESA, CA 92626                               P‐0021508 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULLES, JULIA N.
CULLES, BRIAN J.
2753 AAKER RD
STOUGHTON, WI 53589                                P‐0010613 10/31/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CULLEY, ALAN D.
7741 BOLTON ROAD
INDIAN LAND, SC 29707                              P‐0002609 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULLEY, ALAN D.
7741 BOLTON ROAD
INDIAN LAND, SC 29707                              P‐0002613 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULLEY, ALAN D.
CULLEY, WANDA C.
7741 BOLTON ROAD
INDIAN LAND, SC 29707                              P‐0032384 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULLIGAN, BRIAN A.
550 LAMBERT DR.
SLINGER, WI 53086                                  P‐0040384 12/14/2017   TK Holdings Inc., et al .                     $637.33                                                                                       $637.33
CULLINAN, SCOTT A.
219 6TH AVE N
#6
CLEAR LAKE, IA 50428                               P‐0032096 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULLINAN, SUSAN L.
116 WINDCREST DRIVE
HOHENWWALD, TN 38462                               P‐0024124 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULLISON, ALEX C.
13232 PLEASANTVIEW LANE
FAIRFAX, VA 22033                                  P‐0007699 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULLISON, ALEXANDER P.
13232 PLEASANTVIEW LANE
FAIRFAX, VA 22033                                  P‐0007678 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULLIVAN, TERRY L.
CULLIVAN, CELESTE E.
365 BLANE COURT
DAWSON, IL 62520‐3379                              P‐0023783 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULLOM, JOHN H.
1606 EXETER RD.
WESTMINSTER, MD 21157‐6802                         P‐0007283 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULLOTY, DEBORAH J.
4260 LAKE KNOLLS DR.
OXFORD, MI 48371‐5416                              P‐0012024 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULP, JAMES L.
7615 WELCH LAKE DRIVE
MOORESVILLE, IN 46158                              P‐0001659 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULP, SHANA R.
1028 CAROLINA AVE. EXT.
ROCK HILL, SC 29730                                P‐0009022 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULP, SHANA R.
1028 CAROLINA AVE. EXT
ROCK HILL, SC 29730                                P‐0009027 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 791 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 792 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CULPEPPER, ALIDA
2730 SAN PAULA AV
DALLAS, TX 75228                                    P‐0022501 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULPEPPER, BERNARD G.
495 NAPA AVE. #10
MORRO BAY, CA 93442                                 P‐0034537 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULPEPPER, JEFF
8114 N CIRCLE
HOUSTON, TX 77071                                   P‐0031049 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULPEPPER, KAREN
495 NAPA AVE. #10
MORRO BAY, CA 93442                                 P‐0034550 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULPEPPER, KAREN
495 NAPA AVE #10
MORRO BAY, UNITED STATES 93442                      P‐0057225 2/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULPEPPER, MARCUS
8835 WILLMON WAY Y 7
SAN ANTONIO, TX 78239                                 2639    11/15/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
CULPEPPER, MARCUS
8835 WILLMON WAY Y 7
SAN ANTONIO, TX 78239                                 2647    11/15/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
CULPEPPER, MARCUS DION
8835 WILLMON WAY Y 7
SAN ANTONIO, TX 78239                                 2649    11/15/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
CULPEPPER, MELISSA
79 TIMBER LANE
LEVITTOWN, PA 19054                                 P‐0018265 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULPEPPER, OLIVIA E.
CARSON, ANESIA C.
241 LONGSTREET RD APT 16
WILLIS, TX 77378                                    P‐0047582 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULUM, SAMRA
2944 RUBY DRIVE
TWIN FALLS, ID 83301                                P‐0012227 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULVER, DON R.
CULVER, JANE E.
481 PICKFAIR TERRACE
LAKE MARY, FL 32746                                 P‐0051251 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULVER, JANICE L.
2486 RANCH CLUB BLVD
MYAKKA CITY, FL 34251                               P‐0023813 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULVER, MARY A.
P.O. BOX 371
865 EUFAULA, HWY
FORT GAINES, GA 39851                               P‐0011714 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULVER, MARY A.
P.O. BOX 371
FORT GAINES, GA 39851                               P‐0030329 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULVER, VICTOR
PO BOX 155
BURNET, TX 78611                                      4854     2/21/2018      TK Holdings Inc.                          $6,000.00                                                                                    $6,000.00
CULVER, VICTOR
P.O. BOX 155
BURNET, TX 78611                                    P‐0001433 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 792 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 793 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CULVER, WAYNE D.
3603 RAINDROPS RD.
PASADENA, TX 77505                                  P‐0003161 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULVERSON, DANIEL E.
CULVERSON, KAREN E.
P.O. BOX 1225
LINCOLN, CA 95648                                   P‐0027897 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CULVERSON, HAROLD G.
HAROLD CULVERSON
1689 S 3RD STREET
MILWAUKEE, WI 53204                                 P‐0005782 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMBERLAND, SHONE B.
130 MILLER CIRCLE
LOUISVILLE, MS 39339                                P‐0056580   2/4/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMBESS, VIVIAN M.
3154 BLUE HERON PASS
POWDER SPRINGS, GA 30127                            P‐0056515   2/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMINGS, SIENNA L.
CUMINGS, KEVIN D.
1813 EVERGREEN ST SE
GRAND RAPIDS, MI 49506                              P‐0027674 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMINGS, TINA L.
3450 TRAIL WEST DR. NE
GRAND RAPIDS, MI 49525                              P‐0019736 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMING, KELLI L.
300 RIDGE DRIVE
LEXINGTON, NC 27295                                 P‐0002169 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMING, KENNETH S.
402 S. LK. FLORENCE DR
WINTER HAVEN, FL 33884                              P‐0024049 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMINGS PROPERTIES, LLC
CUMMINGS PROPERTIES, LLC
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                    P‐0037485 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMINGS PROPERTIES, LLC
CUMMINGS PROPERTIES, LLC
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                    P‐0037518 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMINGS PROPERTIES, LLC
CUMMINGS PROPERTIES, LLC
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                    P‐0037533 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMINGS PROPERTIES, LLC
CUMMINGS PROPERTIES, LLC
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                    P‐0039861 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMINGS PROPERTIES, LLC
CUMMINGS PROPERTIES, LLC
200 WEST CUMMINGS PARK
WOBURN, MA 01801                                    P‐0040208 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMINGS, ASHLEY R.
1433 N. 2720 W.
PROVO, UT 84601                                     P‐0009232 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMINGS, ASHLEY R.
1433 N. 2720 W.
PROVO, UT 84601                                     P‐0009241 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 793 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 794 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
CUMMINGS, BRIAN R.
17356 EMERALD CHASE DRIVE
TAMPA, FL 33647                                      P‐0006282 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUMMINGS, DARRELL LEE
TOM RHODES LAW FIRM, P.C.
WAYNE COLODNY
126 VILLITA STREET
SAN ANTONIO, TX 78205                                  4375      12/22/2017      TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
CUMMINGS, DONNA J.
1411 OSPREY COURT
YUBA CITY, CA 95993                                  P‐0020251 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUMMINGS, JASON R.
2715 84TH DR NE
LAKE STEVENS, WA 98258                               P‐0018431 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUMMINGS, JOHN E.
CUMMINGS, MARY L.
53 S MACON STREET
REYNOLDS, GA 31076                                   P‐0022064 10/30/2017     TK Holdings Inc., et al .                   $25,000.00                                                                                    $25,000.00
CUMMINGS, KEITH R.
CUMMINGS, MARY E.
22620 W. 50TH STREET
SHAWNEE, KS 66226                                    P‐0014947 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUMMINGS, KEITH R.
CUMMINGS, MARY E.
22620 W. 50TH STREET
SHAWNEE, KS 66226                                    P‐0016054 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUMMINGS, MASON A.
145 EAST 291ST STREET
WILLOWICK, OH 44095                                  P‐0045933 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUMMINGS, MASON A.
145 EAST 291ST STREET
WILLOWICK, OH 44095                                  P‐0045938 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUMMINGS, NORMAN B.
CUMMINGS, DENICE C.
3314 RIDGE POINTE DRIVE
FOREST GROVE, OR 97116                               P‐0029128 11/20/2017     TK Holdings Inc., et al .                   $14,000.00                                                                                    $14,000.00
CUMMINGS, NORMAN B.
CUMMINGS, DENICE C.
3314 RIDGE POINTE DRIVE
FOREST GROVE, OR 97116                               P‐0056614    2/5/2018    TK Holdings Inc., et al .                   $17,500.00                                                                                    $17,500.00
CUMMINGS, ROBERT A.
31086 WAKEFIELD DRIVE
SPANISH FORT, AL 36527                               P‐0020859 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUMMINGS, RODNEY C.
12616 MITCHELL AVENUE #3
LOS ANGELES, CA 90066                                P‐0022144 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUMMINGS, RON
1160 PACIFIC AVE #10
LONG BEACH, CA 90813                                 P‐0033716 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUMMINGS, RONALD
CUMMINGS, CATHERINE
P. O. BOX 5724
VALLEY SPRING, TX 76885                              P‐0023181 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CUMMINGS, STEPHEN T.
835 FIFTH AVENUE, SUITE 303
SAN DIEGO, CA 92101                                  P‐0039446 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                            Page 794 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 795 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CUMMINGS, STEVE D.
618 TAYLORTOWN RD
DILLINER, PA 15327                                 P‐0016990 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMINGS, WAYNE C.
CUMMINGS, KATHLEEN
30 SPYGLASS COURT
WESTAMPTON, NJ 08060                               P‐0017191 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMINS, JOAN
120 NORMANDY HILL DR
ALEXANDRIA, VA 22304                               P‐0045084 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMINS, LINDA S.
2096 BLUE HORIZON DRIVE
MORGANTOWN, WV 26501‐2050                          P‐0009803 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMINS, PATRICIA G.
143 MASSA DRIVE
WINDSOR, PA 17366                                  P‐0016317 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMINS, PATRICIA G.
143 MASSA DRIVE
WINDSOR, PA 17366                                  P‐0016331 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMISKEY, JR, ROBERT D.
CUMMISKEY, CHERYL A.
4737 AVRON BLVD
METAIRIE, LA 70006                                 P‐0025881 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMISKEY, JR, ROBERT D.
CUMMISKEY, CHERYL A.
4737 AVRON BLVD
METAIRIE, LA 70006                                 P‐0025905 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMMO, EILEEN M.
CUMMO, JOHN J.
8529 NEIL CT.
N RICHLAND HILLS, TX 76182                         P‐0037058 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUMPSTON, THOMAS G.
CUMPSTON, DENISE M.
212 MAPLE RIDGE ROAD
GREENSBORO, PA 15338                               P‐0046251 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUN, DAVID
11135 CATARINA LN UNIT 80
SAN DIEGO, CA 92128                                P‐0031458 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNANAN, EDGAR M.
CUNANAN, ANGELA D.
103 SLEEPY RIDGE CT
SUFFOLK, VA 23435                                  P‐0009102 10/30/2017   TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
CUNE, SALLIE A.
3501 MOUNTAIN COVE DRIVE
CHARLOTTE, NC 28216                                P‐0030482 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNE, WILLIAM P.
3501 MOUNTAIN COVE DRIVE
CHARLOTTE, NC 28216                                P‐0030327 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNE, WILLIAM P.
3501 MOUNTAIN COVE DRIVE
CHARLOTTE, NC 28216                                P‐0030414 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNG, HANG T.
18020 ESPITO ST
N/A
ROWLAND HEIGHTS, CA 91748                          P‐0016446 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 795 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 796 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
CUNICO, STEVEN A.
CUNICO, KATHLEEN A.
13402 CAFFEL WAY
WHITTIER, CA 90605                                P‐0057662 3/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM BROTHERS AUTO PART
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                   P‐0048670 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM SR, UKAMA D.
3728 GREENWICH ROAD
LOUISVILLE, KY 40218                              P‐0006772 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, BRIAN
3220 LADERA DR.
BEDFORD, TX 76021                                 P‐0036419 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, DAVID L.
CUNNINGHAM, LINDA C.
4508 YORKSHIRE LN
KISSIMMEE, FL 34758                               P‐0000664 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, GARY M.
2020 WESLEY DR
HENDERSON, KY 42420                               P‐0028259 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, GARY M.
2020 WESLEY DR
HENDERSON, KY 42420                               P‐0028263 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, GARY M.
2020 WESLEY DR
HENDERSON, KY 42420                               P‐0028267 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, LAAMAR S.
6815 GEORGELAND AVE
BERKELEY, MO 63134                                P‐0009046 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, LINDA H.
5 PINEOAK
ALISO VIEJO, CA 92656‐1452                        P‐0042564 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, PATRICK
8 CHARTER STREET
DANVERS, MA 01923                                 P‐0007067 10/27/2017   TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
CUNNINGHAM, PHIL P.
203 MUSE DR
WINCHESTER, VA 22603                              P‐0042040 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, RENA
762 GAYLORD AVE
MASURY, OH 44438                                    738     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CUNNINGHAM, ROBERT J.
EHRET, GAYLE A.
7988 BERKSHIRE LANE
CASTLE PINES, CO 80108                            P‐0008313 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, ROBERT J.
26 WATERSIDE LANE
CLINTON, CT 06413                                 P‐0021077 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, SCOTT W.
52756 FAWN DR.
MACOMB, MI 48042                                  P‐0036956 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, SHAWN E.
4372 GREAT OAK DR
NORTH CHARLESTON, SC 29418                        P‐0056215 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                       Page 796 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 797 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CUNNINGHAM, SHEILA A.
CUNNINGHAM, CHARLES G.
5325 MADEIROS DR
SUN VALLEY, NV 89433                                 P‐0016388 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, SONYA A.
8002 MYRTLE GLADE
CONVERSE, TX 78109                                   P‐0001143 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, SUSAN
8 CHARTER STREET
DANVERS, MA 01923                                    P‐0006977 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, SUSAN
8 CHARTER STREET
DANVERS, MA 01923                                    P‐0006979 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, SUSAN
8 CHARTER STREET
DANVERS, MA 01923                                    P‐0006983 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, SUSAN
8 CHARTER STREET
DANVERS, MA 01923                                    P‐0007071 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, SUSAN L.
SUSAN
LANGLEY, WA SUSAN                                    P‐0016194 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, SYLVIA
110 BUFFINGTON ROAD
STEELE, AL 35987                                     P‐0035207 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, THOMAS
75 VALLEY ROAD
COLONIA, NJ 07067                                    P‐0008958 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, TIMOTHY
CUNNINGHAM, CLAUDIA
                                                     P‐0041140 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, TIMOTHY
CUNNINGHAM, CLAUDIA
                                                     P‐0041141 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, TODD D.
CUNNINGHAM, SHARON L.
5044 IVORY STONE DR
WIMAUMA, FL 33598                                    P‐0051031 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, TONYA R.
203 MUSE DR
WINCHESTER, VA 22603                                 P‐0042688 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, TRACY
1115 E. SANTA CLARA STREET
STE 5
SAN JOSE, CA 95116                                   P‐0020243 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUNNINGHAM, VICKI L.
133 OCTOPUS AVE NE
OCEAN SHORES, WA 98569                               P‐0018493 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUOMO, PRISCO C.
157‐28 84 STREET
HOWARD BEACH, NY 11414                               P‐0005096 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUPANI, LACIE
TARASENKO, A.K.A. OLGA
P.O. BOX 21441
LITTLE ROCK, AR 72221                                P‐0051194 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 797 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 798 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CUPP, TIMOTHY
NO ADDRESS PROVIDED
                                                    P‐0030914 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUPPAGE, CHRISTINE
20241 BRADGATE LN
STRONGSVILLE, OH 44149                              P‐0020283 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUPPY, LAWRENCE C.
2207 CLAYMILL LN
MOUNT PLEASANT, SC 29466                            P‐0004542 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUPRYS, ROBERT G.
P.O. BOX 117
OAKLAND, NJ 07436                                   P‐0050698 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURATOLO, MELCHIORE
1010 AUTUMN DR
ENDWELL,N.Y 1376                                    P‐0013732 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURCIO, JOHN J.
1951 HOBART AVENUE
BRONX, NY 10461                                     P‐0037574 12/8/2017    TK Holdings Inc., et al .                     $400.00                                                                                       $400.00
CURCIO, JOHN J.
P.O. BOX 46
TAPPAN, NY 10983                                    P‐0038487 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURCIO, PAUL
909 S 18TH ST
PHILADELPHIA, PA 19146                              P‐0023194 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURDY, DANIEL F.
1924 WEBB GIN HOUSE RD.
SNELLVILLE, GA 30078                                P‐0007219 10/28/2017   TK Holdings Inc., et al .                    $4,426.00                                                                                    $4,426.00
CURE, WALTER
136 WINDSONG WAY
HOUMA, LA 70360                                     P‐0031130 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURE, WALTER
136 WINDSONG WAY
HOUMA, LA 70360                                     P‐0031133 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURE, WALTER
136 WINDSONG WAY
HOUMA, LA 70360                                     P‐0031520 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURENTON, LOUIS L.
400 SAINT CLAIR AVE
MINGO JUNCTION, OH 43938                            P‐0009245 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURETON, MICHAEL
1236 HOLLYWOOD AV
CINCINNATI, OH 45224                                  202     10/19/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CURKEY, KATHLEEN M.
9622 W. CHATFIELD AVE. #E
LITTLETON, CO 80128                                 P‐0045474 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURLEE, MARCUM N.
100 MOUNTAIN OAKS DRIVE
NORMAN, OK 73071                                    P‐0011068 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURLEY, ALAN F.
2004 BIRCHWOOD AVENUE
WILMETTE, IL 60091‐2304                             P‐0035941 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURLEY, RITA J.
186 DUDALA WAY
LOUDON, TN 37774                                    P‐0035871 12/5/2017    TK Holdings Inc., et al .                     $340.40                                                                                       $340.40



                                                                                         Page 798 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 799 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CURNKEY, MICHAEL R.
604 AVENUE I
MATAMORAS, PA 18336                                 P‐0022915 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURNOW, JOHN L.
4263 ROUTE 51 SOUTH
BELLE VERNON PA 15012
                                                    P‐0010449 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURNUTTE, KAREN L.
1164 MILLER STREET
RACELAND, KY 41169                                  P‐0032718 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURNUTTE, KAREN L.
1164 MILLER STREET
RACELAND, KY 41169                                  P‐0035523 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURP, KYLE T.
100 W JEFFERSON ST
TRIMBLE, MO 64492                                   P‐0057410 2/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRAN, KATE M.
66 FURNACE COLONY DRIVE
PEMBROKE, MA 02359                                  P‐0005575 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRIE, CHRISTINE L.
23621 92ND AVE W
EDMONDS, WA 98020                                   P‐0024345 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRIE, DONNA M.
CURRIE, KEVIN R.
92‐766 NOHOPAA STREET
KAPOLEI, HI 96707                                   P‐0025887 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRIE, JAMES
102 BETHEL FOREST DRIVE SOUTH
SARALAND, AL 36571                                    587     10/25/2017      TK Holdings Inc.                          $2,000.00                                                                                    $2,000.00
CURRIE, JEFF
8755 E VALLEY VIEW RD
SCOTTSDALE, AZ 85250                                P‐0023143 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRIE, SELINA J.
2200 CANSLER AVE
UNIT A
GADSDEN, AL 35904                                   P‐0055208 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRIER, ALYSSA S.
4943 PARK ROAD
UNIT 247
CHARLOTTE, NC 28209                                 P‐0009437 10/30/2017   TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
CURRIER, GLENN R.
4755 STAR ROCK DRIVE
PRESCOTT, AZ 86301                                  P‐0022796 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRIER, PATRICIA F.
4755 STAR ROCK DRIVE
PRESCOTT, AZ 86301                                  P‐0022787 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRY, CRAIG S.
37 LYNDHURST RD
MARMORA, NJ 08223                                   P‐0010874 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRY, DAVID R.
CURRY, DAVID R.
1832 RUSH SCOTTSVILLE ROAD
RUSH, NY 14543                                      P‐0034664 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRY, ELAINE
25711 MEADOWLAND CIRCLE
PLAINFIELD, IL 60585                                P‐0036634 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 799 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 800 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CURRY, ENDRA C.
4111 BEECLIFF DRIVE
COLUMBIA, SC 29205                                 P‐0004525 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRY, JILL A.
CURRY, JAMES L.
1204 58TH STREET
WEST DES MOINES, IA 50266                          P‐0047450 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRY, KATHRYN J.
3108 MCGEE LN
MONROE, NC 28110                                   P‐0029574 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRY, KIMBERLY D.
8100 WEST HIGHWAY 98
#1301
PENSACOLA, FL 32506                                P‐0003932 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRY, LINDA L.
CURRY, LINDA L.
1832 RUSH SCOTTSVILLE ROAD
RUSH, NY 14543                                     P‐0034625 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRY, MICHAEL
2212 CECELIA STREET
MOBILE, AL 36617                                   P‐0049960 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRY, MICHEL
1202 W GOLF COURSE RD
MIDLAND, TX 79701                                    354     10/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CURRY, SONYA J.
914 ELLEN STREET
MAGOLIA, AR 71753                                  P‐0011268 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRY, STEVE A.
CURRY'S AUTO SALES
197 BENT TREE CT.
NICHOLASVILLE, KY 40356                            P‐0003055 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRY, STEVE A.
CURRY'S AUTO SALES
197 BENT TREE CT.
NICHOLASVILLE, KY 40356                            P‐0003085 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRY, TAMMY L.
CURRY, DANIEL L.
560 WATERVIEW COVE DRIVE
FREEPORT, FL 32439                                 P‐0000300 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURRY, TONYA C.
155 MOCKINGBIRD TRAIL
PEACHTREE CITY, GA 30269                           P‐0006212 10/27/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
CURTIDOS TREVIÑO S.A. DE C.V.
CARRETERA MONTERREY MONCLOVA KM 17.5
EL CARMEN, NUEVO LEON C.P. 66550
MEXICO                                                1       6/28/2017      TK Holdings Inc.                                                                                       $0.00                               $0.00
CURTIN, JUDITH S.
2200 VICTORY PARKWAY
NO. 1102
CINCINNATI, OH 45206                               P‐0020900 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURTIN, MICHAEL D.
P.O. BOX 8969
CATALINA, AZ 85738                                 P‐0045159 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CURTIS, ANDREA L.
5422 HARRIET PL
WEST PALM BEACH, FL 33407                          P‐0021092 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 800 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 801 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
CURTIS, CAROL A.
21 ZAPATA DR
PAHRUMP, NV 89048                                   P‐0036531 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CURTIS, CHIQUITHA L.
1625 MECHANICSVILLE TURNPIKE
RICHMOND, VA 23223                                  P‐0040664 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CURTIS, CHRISTOPHER
1995 WEST LUCAS
BEAUMONT, TX 77706                                    632     10/25/2017      TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
CURTIS, CRYSTAL D.
1995 WEST LUCAS
BEAUMONT, TX 77706                                  P‐0021713 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CURTIS, DEBORAH
11910 WEDDINGTON ST. UNIT 103
VALLEY VILLAGE, CA 91607                            P‐0043235 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CURTIS, DEEDGRA T.
BOX 277
WILCOE, WV 24895                                    P‐0034445 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CURTIS, EDWARD B.
125 ROBODA BLVD
ROYERSFORD, PA 19468                                P‐0030839 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CURTIS, GEORGE E.
738 MAQUAM SHORE RD.
SWANTON, VT 05488                                   P‐0025086 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CURTIS, JOYCE A.
125 ROBODA BLVD
ROYERSFORD, PA 19468                                P‐0030828 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CURTIS, MICHAEL
30 PARIS DRIVE
LAWRENCEVILLE, GA 30043‐6124                        P‐0031435 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CURTIS, STEVEN A.
4210 FULTON DRIVE
KNOXVILLE, TN 37918                                 P‐0004012 10/25/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
CURTIS, TERRY L.
4224 SE SWEETWOOD WAY
STUART, FL 34997                                    P‐0006634 10/27/2017   TK Holdings Inc., et al .                   $15,000.00                                                                                    $15,000.00
CURTIS, THIERRY G.
12134 DARNLEY ROAD
WOODBRIDGE, VA 22192                                P‐0020582 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CURTIS, VICKI Y.
2100 W LUNT AVE
CHICAGO, IL 60645‐4816                              P‐0026899 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CURTIS‐CARTER, PAULA V.
3 PINEWOOD AVE
SARATOGA SPRINGS, NY 12866                          P‐0021884 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CURTISS, VALERIE D.
P.O. BOX 117
PLAINS, MT 59859                                    P‐0025788 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
CURVIN, AMANDA B.
11973 LAKERIDGE DR
WAYLAND, MI 49348                                   P‐0037784 12/8/2017    TK Holdings Inc., et al .                     $500.00                                                                                        $500.00
CURY, ERICA A.
905 MISSION HILL RD
BOYNTON BEACH, FL 33435                             P‐0031775 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 801 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 802 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CURY, LAUREN
1301 BAYSHORE BLVD.
APT. L
TAMPA, FL 33606                                     P‐0001666 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUSACK, JESSICA
8611 N KELLY CT
SPOKANE, WA 99208                                   P‐0043135 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUSCK, DANIEL F.
1413 TERRACE DRIVE
PITTSBURGH, PA 15228‐1608                           P‐0016092 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUSHENBERY, JESSE T.
623 GILCREST ROAD
COLORADO SPRINGS, CO 80906                          P‐0026044 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUSHING, ETHAN E.
3200 S BARRINGTON AVE
APT 12
LOS ANGELES, CA 90066                               P‐0023419 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUSHMAN, CORA M.
3212 W CALLE CEREZA
TUCSON, AZ 85741                                    P‐0019737 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUSHMAN, CORA M.
3212 W CALLE CEREZA
TUCSON, AZ 85741                                    P‐0019873 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUSHMAN, MATTHEW S.
750 N KINGS RD APT 306
WEST HOLLYWOOD, CA 90069                            P‐0049829 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUSHMAN, PHILIP
CUSHMAN, JILL
32 FIREFLY LN
NAPA, CA 94558                                      P‐0048612 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUSHMAN, ROBERT A.
307 COLUMBIA AVE
WARWICK, RI 02888‐3658                              P‐0035832 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUSICK, CASSANDRA A.
1388 KIEFER BLUFFS DR
BALLWIN, MO 63021                                   P‐0005086 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUSICK, SHEILA M.
1413 TERRACE DRIVE
PITTSBURGH, PA 15228‐1608                           P‐0016103 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUSTER, JOYCE H.
240 BARKHAMSTED RD
WEST GRANBY, CT 06090                               P‐0038104 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUSTIS, KIM
4265 TAYLOR RD
P4
CHESAPEAKE, VA 23321                                P‐0025057 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUTHBERTSON, NELL P.
1747 GOODMAN LAKE ROAD
MORGANTOWN, NC 28655                                P‐0056166 1/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUTIETTA, SALVATORE
3022 W. TAMAR RD
DESERT HILLS, AZ 85086                              P‐0025305 11/14/2017   TK Holdings Inc., et al .                    $4,960.00                                                                                    $4,960.00
CUTINO, MADELINE C.
125 LONDON COURT
SAN BRUNO, CA 94066‐3905                            P‐0042294 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 802 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 803 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
CUTINO, MADELINE C.
125 LONDON COURT
SAN BRUNO, CA 94066                                P‐0042982 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUTINO, MADELINE C.
125 LONDON COURT
SAN BRUNO, CA 94066‐3905                           P‐0042984 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUTLER, ALEX M.
4733 ARENA CIRCLE
HUNTINGTON BEACH, CA 92649                         P‐0021432 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUTLER, MARJORIE D.
85 POND STREET, APT #1
NATICK, MA 01760                                   P‐0005758 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUTRIGHT, MICHAEL A.
18519 115TH AVE E
PUYALLUP, WA 98374                                 P‐0023901 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUTRONE, SUZANNE
2214 N 26 AVE
HOLLYWOOD, FL 33020                                P‐0018816 11/7/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CUTRONE, SUZANNE
2214 NORTH 26 AVE
HOLLYWOOD, FL 33020                                P‐0018824 11/7/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
CUTTER, PAMELA A.
525 LIVEBARK LANE
LEXINGTON, SC 29073                                P‐0010822 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUTTINO, LABEASIA
2809 GLADE ASTER COURT
RALEIGH, NC 27604                                  P‐0057703 3/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUTTITTA, CARLO
22 PROSPECT PLACE
MASSAPEQUA, NY 11758                               P‐0049717 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CUTY, ELENI
1134 GRIEB AVE.
BRISTOL, PA 19007                                  P‐0009267 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CVE, LTD
P.O. BOX 155
N 19476 DAULTON ROAD
GALESVILLE, WI 54630                               P‐0033573 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CVS PHARMACY INC.
666 GARLAND PLACE
DES PLAINES, IL 60016                              P‐0044795 12/22/2017   TK Holdings Inc., et al .                   $25,968.90                                                                                   $25,968.90
CWYNAR, DEBRA
CWYNAR, STANLEY
3683 FIRST ST
DESTIN, FL 32541                                   P‐0037011 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CYCHOSZ, JOHN B.
126 N PEARL ST
STOCKTON, IL 61085‐1326                            P‐0036609 12/5/2017    TK Holdings Inc., et al .                    $8,783.00                                                                                    $8,783.00
CYNTHIA A GOLSON‐STEELE
PO BOX 2422
EVANS, GA 30809                                      2203     11/9/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CYPRESS, SHERISE T.
5510 MCCORMICK AVE
BALTIMORE, MD 21206‐3045                           P‐0006175 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                        Page 803 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 804 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
CYR, BRUCE P.
CYR, MARY P.
1821 CORNSILK DRIVE
CHARLESTON, SC 29414                                 P‐0019960 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CYRAN, LEAH T.
1345 DAILY CIRCLE
GLENDALE, CA 91208‐1719                              P‐0050261 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CYRIACKS, GILBERT A.
CYRIACKS, BARBARA J.
2151 PRAIRIE GLEN PLACE
MANHATTAN, KS 66502                                  P‐0046509 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CYRUS, JR., BERNARD
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043620 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CYRUS, JR., BERNARD
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                      P‐0048669 12/22/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CZAJA, CHRISTOPHER A.
10105 W PINEAIRE DRIVE
SUN CITY, AZ 85351                                   P‐0040391 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CZAPLICKI, ANTHONY D.
CZAPLICKI, LAURA S.
3889 REDS GAIT LANE
JACKSONVILLE, FL 32223‐4056                          P‐0019723 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CZAPLICKI, LAURA S.
CZAPLICKI, ANTHONY D.
3889 REDS GAIT LANE
JACKSONVILLE, FL 32223‐4056                          P‐0019719 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CZARNECKI, DEBORAH D.
35281 WAGNER DR
CLINTON TWP., MI 48035                               P‐0015196 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CZECH, MICHAEL W.
2191 OAK HILL DR
LISLE, IL 60532‐2053                                 P‐0040479 12/15/2017   TK Holdings Inc., et al .                       $68.64                                                                                       $68.64
CZECZELY, GARY
5 SOUTHVIEW AVE
NEW CASTLE, PA 16101                                 P‐0010250 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CZERLANIS, JOAN B.
NO ADDRESS PROVIDED
                                                     P‐0023209 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CZERWINSKI, STEVEN E.
331 AVENUE E
KEY WEST, FL 33040‐5516                              P‐0040374 12/14/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
CZISKE, DENNIS M.
P.O. BOX 1488
SNOHOMISH, WA 98291‐1488                             P‐0052306 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CZOPEK, PAUL E.
CZOPEK, JOANNE
124 KITTANNING ST
PITTSBURGH, PA                                       P‐0014013 11/3/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
CZUCZEJKO, KYLE W.
1717 NE STONEWOOD DRIVE
LEE'S SUMMIT, MO 64086                               P‐0036135 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 804 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 805 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
CZUJAK, MARY E.
599 ROOSEVELT HWY
WAYMART, PA 18472                                   P‐0035184 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
CZUPKOWSKI, JOHN
3649 MOONGLO ST. NW
UNIONTOWN, OH 44685                                   2728    11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
CZYZYK, FRANK
CZYZYK, KELLI K.
11820 AUTUMN CREEK DR
RIVERVIEW, FL 33569                                 P‐0057178 2/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D OUGLAS, LINDA E.
1530 S QUEBEC WAY #37
DENVER, CO 80231                                    P‐0013114 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D VALENTINA‐TORZ, LUCA
16619 LARCH WAY L302
LYNNWOOD, WA 98037                                  P‐0055390 1/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D&D MACHINERY MOVERS INC.
29469 GROESBECK HWY
ROSEVILLE, MI 48066                                   4104    12/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DA SILVA, BRUNO T.
DADE COUNTY FEDERAL CREDIT UN
20645 NW 2ND AVE
MIAMI, FL 33169                                     P‐0042231 12/19/2017   TK Holdings Inc., et al .                   $11,568.00                                                                                   $11,568.00
DA, JOHN B.
104 TREMONT ROAD
SPARTANBURG, SC 29306                               P‐0038422 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DA, PAMELA S.
5300 NE 24 TERRACE
312C
FORT LAUDERDALE, FL 33308                           P‐0001429 10/21/2017   TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
DAANE, MELISSA E.
2500 N STOWELL AVE
MILWAUKEE, WI 53211                                 P‐0004744 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DABACH, MITCHIL
1401 NE 191 STREET
#401D
MIAMI, FL 33179                                     P‐0028197 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DABBS, EDWARD L.
CHANNEL‐DABBS, REGINA F.
556 BROOKS AVE
VENICE, CA 90291‐3008                               P‐0052133 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DABBS, EDWARD L.
CHANNEL‐DABBS, REGINA F.
556 BROOKS AVE
VENICE, CA 90291‐3008                               P‐0052575 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DABNEY, ATOSA
683 WESTOVER WOODS CIRCLE
RICHMOND, VA 23225                                  P‐0031498 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DABNEY, DENNIS L.
9616 HILGERT DR
CLEVELAND, OH 44104                                 P‐0051181 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DABNEY, DENNIS L.
9616 HILGERT DRIVE
CLEVELAND OHIO 44104
                                                    P‐0058180 8/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 805 of 3871
                                                  Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 806 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
DABNEY, JAMES
1740 BARONNE STREET
#432
NEW ORLEANS, LA 70113‐1377                             P‐0012312 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DABNEY, SIMONE
823 E. 53RD STREET
CHICAGO, IL 60615                                      P‐0025022 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DABNEY, STACEY
6721 WOLKE COURT
MONTGOMERY, AL 36116                                     3763    11/29/2017      TK Holdings Inc.                                                                    $0.00                                                   $0.00
DABYDEEN, JEANETTE I.
393 LIBERTY AVENUE APT 1
JERSEY CITY, NJ 07307                                  P‐0027757 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DACEY, SANDRA M.
10602 STONE CANYON RD
APT 255
DALLAS, TX 75230                                       P‐0003410 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
D'ACHILLE, DOMENIC
623 N CHICOT AVE
WEST ISLIP NY 1795
                                                       P‐0051116 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
D'ACHILLE, DOMENIC
623 N CHICOT AVE
WEST ISLIP NY 11795
                                                       P‐0051208 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DACHTLER, SHAWN
DACHTLER, DAISY
13875 TRAVELER RD
OREGON CITY, OR 97045                                  P‐0026318 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DACOSTA, MARGUERITE
68 5TH AVE FL 1
CLIFTON, NJ 07011                                      P‐0023300 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DACOSTA, MARGUERITE
68 5TH AVE FL 1
CLIFTON, NJ 07011                                      P‐0023303 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DACOSTA, MELANIE
7833 W ROCKPORT RD
VON ORMY, TX 78073                                     P‐0003686 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DADAIAN, CHRISTOPHER
46 S 2ND AVE
MINE HILL, NJ 07803                                    P‐0044136 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DADAN, SASHA G.
1771 W ROYAL TERN LN
FORT PIERCE, FL 34982                                  P‐0036698 12/5/2017    TK Holdings Inc., et al .                  $100,000.00                                                                                   $100,000.00
DADOVICH, SALLY A.
STODDARD, JOHN D.
76 RIDGE DRIVE
NORTH HAVERHILL, NH 03774                              P‐0054780 1/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAEMICKE, ALEXANDRA K.
DAEMICKE, KENNETH G.
6125 TIMBER RIDGE COURT
INDIAN HEAD PARK, IL 60525‐3759                        P‐0007635 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAETZ, D.
DAETZ, L.
P.O. BOX 2174
CUPERTINO, CA 95015                                    P‐0023282 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                            Page 806 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 807 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
DAFFERN, DUSTIN W.
1903 FRIENDLY AV
MOUNT PLEASANT, TX 75455‐4728                        P‐0001610 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAFFIN, HAROLD
1010 SHERMAN AVE. #3A
BRONX, NY 10456                                      P‐0023864 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAFOPOULOS, CHRISTINA R.
103 SWAN STREET FL 2
METHUEN, MA 01844                                    P‐0010772 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAFOPOULOS, CHRISTINA R.
103 SWAN STREET FL 2
METHUEN, MA 01844                                    P‐0010927 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAGENAIS, LOUIS G
114 OLKO CIRCLE
CHICOPEE, MA 01020‐4886                                4814     2/6/2018       Takata Americas                               $0.00                                                                                         $0.00
DAGGER, THOMAS G.
41 WILCOX DR
MOUNTAIN LAKES, NJ 07046‐1128                        P‐0045336 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAGGER, THOMAS G.
41 WILCOX DR
MOUNTAIN LAKES, NJ 07046‐1128                        P‐0045340 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAGGETT, MARGARET
HILL STREET HOME, INC.
P.O. BOX 270553
FORT COLLINS, CO 80527                               P‐0031772 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAGGRES, LOLA V.
GEORGE WESTERVELT JR ESQUIRE
706 MONROE STREET
STROUDSBURG, PA 18360                                P‐0024775 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAGNENICA, DONNA
365 GARDEN EDGE POINTE # 119
FERN PARK, FL 32730                                    4120    12/18/2017      TK Holdings Inc.                                                                                        $0.00                               $0.00
DAGNENICA, DONNA
365 GARDEN EDGE POINTE # 119
FERN PARK, FL 32730                                    4766     1/28/2018      TK Holdings Inc.                              $0.00                                                                                         $0.00
DAGNENICA, DONNA
365 GARDEN EDGE POINTE # 119
FERN PARK, FL 32730                                    5038     8/8/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
DAGRESTA, JONATHAN J.
DAGRESTA, VICKY T.
18 RIDGE RD
DEERFIELD, NH 03037                                  P‐0049369 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAGUER, JUAN
HAYGOOD LAW FIRM
522 NORTH GRANT AVE.
ODESSA, TX 79761                                        41      7/26/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DAGUER, JUAN
HAYGOOD LAW FIRM
522 NORTH GRANT AVE.
ODESSA, TX 79761                                       1037    10/31/2017      TK Holdings Inc.                       $2,369,530.16                                                                                $2,369,530.16
DAGUER, JUAN
LAW OFFICES OF STEVEN L. CLACK
241 EARL GARRETT ST.
KERRVILLE, TX 78029                                    1368    10/31/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00



                                                                                          Page 807 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 808 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DAHILL, GEOFFREY
P.O. BOX 481
BRANFORD, CT 06405                                 P‐0026709 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAHL, DEBRA
242 DEWBERRY ROAD
JONESBORO, LA 71251                                P‐0030615 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAHL, NANCY C.
HANNON, THOMAS M.
611 MAR VISTA DRIVE
LOS OSOS, CA 93402                                 P‐0033271 11/28/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
DAHLBERG, ELISE A.
DAHLBERG, ELISE
900 PARK BLVD
WEST SACRAMENTO, CA 95691                          P‐0019342 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAHLBERG, ELISE A.
DAHLBERG, ELISE A.
900 PARK BLVD
WEST SACRAMENTO, CA 95691                          P‐0019349 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAHLE, MANCINE G.
DAHLE, EVAN M.
POB 460
HYDE PARK, UT 84318                                P‐0046639 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAHLE, MANCINE G.
DAHLE, EVAN M.
POB 460
HYDE PARK, UT 84318                                P‐0046640 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAHLE, RHETT C.
DAHLE, HEIDI M.
8442 DOLF CT
RIVERSIDE, CA 92508                                P‐0042584 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAHLEM, JAMES E.
2722 E MOUNT VERNON DR
SPOKANE, WA 99223                                  P‐0014511 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAHLGREN, ROBERT L.
60 COTTAGE STREET
FREDONIA, NY 14063                                 P‐0038976 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAHLKE, TRAVIS J.
12013 CHESHOLM LANE
EDEN PRAIRIE, MN 55347                             P‐0034154 11/30/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
DAHLQUIST, PATSY R.
DAHLQUIST, EARL D.
7708 FM 390 EAST
BRENHAM, TX 77833                                  P‐0053218 12/28/2017   TK Holdings Inc., et al .                  $430,000.00                                                                                  $430,000.00
DAHM, CASEY
36 MERRY STREET
PAWTUCKET, RI 02860                                P‐0018474 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAHM, PETER F.
383 TIFFANY SHORES DR
HOLLAND, MI 49424                                  P‐0037642 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAHNE, BARRY L.
2 POMONA EAST
APT 305
PIKESVILLE, MD 21208                               P‐0007774 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                        Page 808 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 809 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DAI, JIA
22312 CITY CENTER DR.
APT. 2204
HAYWARD, CA 94541                                    P‐0054590 1/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAI, JIANZHEN
10427 PASEO DE LINDA
SAN DIEGO, CA 92127                                  P‐0046239 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAI, JIE
866 OAK LANE
VALLEY STREAM, NY 11581                              P‐0005145 10/26/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DAI, KATHLEEN B.
11 COUNTY ROAD 560
SANDYSTON, NJ 07826                                  P‐0039534 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAI, LARRY
200 LAIRD AVE.
APT 205
CLIFFSIDE PARK, NJ 07010                             P‐0007052 10/27/2017   TK Holdings Inc., et al .                     $750.00                                                                                       $750.00
DAI, WEIJUN
496 GIANNINI DR
SANTA CLARA, CA 95051                                P‐0030863 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAICEL SAFETY SYSTEMS AMERICA ARIZONA, INC.
HUGHES HUBBARD & REED LLP
JACOB H. GARTMAN
ONE BATTERY PARK PLAZA
NEW YORK, NY 10004                                     3276    11/22/2017      TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
DAICEL SAFETY SYSTEMS AMERICA, LLC
HUGHES HUBBARD & REED LLP
ATTN: JACOB H. GARTMAN, ESQ.
ATTN: CHRISTOPHER KIPLOK, ESQ.
ONE BATTERY PARK PLAZA
NEW YORK, NY 10004                                     3252    11/22/2017      TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
DAICHES, LARRY M.
6921 TUMBLING TRAIL
FORT WORTH, TX 76116                                 P‐0023946 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAICHES, LARRY M.
6921 TUMBLING TRAIL
FORTH WORTH, TX 76116                                P‐0024065 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAIELLO, BRIAN A.
906 PRIMROSE LANE
HINESVILLE, GA 31310                                 P‐0029272 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAIGLE, AMBROSE S.
150 GIST ROAD
VIDOR, TX 77662                                      P‐0003624 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAIGLE, JENNIFER C.
1209 PINE FIELD CT.
PEARLAND, TX 77581                                   P‐0003275 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAIGLE, KATHERINE M.
SCOTT E. SCHERMERHORN ESQUIRE
222 WYOMING AVENUE
SCRANTON, PA 18503                                   P‐0041683 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAIGLE, KATHERINE M.
SCOTT E SCHERMERHORN ESQUIRE
222 WYOMING AVENUE
SCRANTON, PA 18503                                   P‐0057553 2/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 809 of 3871
                                                        Case 17-11375-BLS                 Doc 4247                  Filed 10/26/20                    Page 810 of 1950
                                                                                                           Claim Register
                                                                                                    In re TK Holdings Inc., et al .
                                                                                                         Case No. 17‐11375

                                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address                     Claim No. Claim Date              Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                                      Amount                                                    Amount
DAIGLE, TIMOTHY P.
1209 PINE FIELD CT.
PEARLAND, TX 77581                                                P‐0003266 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
DAIGNEAULT, ALESSANDRA
9409 OLD COURTHOUSE ROAD
VIENNA, VA 22182                                                  P‐0021049 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
DAIGNEAULT, ALESSANDRA
9409 OLD COURTHOUSE ROAD
VIENNA, VA 22182                                                  P‐0021052 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
DAIHATSU MOTOR CO., LTD., FOR AND ON BEHALF OF ITSELF, DAIHATSU
MOTOR KYUSHU CO., LTD., AND PT. ASTR
ORRICK, HERRINGTON & SUTCLIFFE LLP
LORRAINE S. MCGOWEN
51 WEST 52ND STREET
NEW YORK, NY 10019‐6142                                             3543    11/27/2017          TK Holdings Inc.                                                          $320,782,250.74                                         $320,782,250.74
DAIHATSU MOTOR CO., LTD., FOR AND ON BEHALF OF ITSELF, DAIHATSU
MOTOR KYUSHU CO., LTD., AND PT. ASTR
ORRICK, HERRINGTON & SUTCLIFFE LLP
LORRAINE S. MCGOWEN
51 WEST 52ND STREET
NEW YORK, NY 10019‐6142                                             3719    11/27/2017   Takata de Mexico, S.A. de C.V.                                                   $320,782,250.74                                         $320,782,250.74
DAILEY, ALISON M.
227 HADDRELL STREET
MOUNT PLEASANT, SC 29464                                          P‐0021829 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
DAILEY, CHERYL D.
8350 OAKLEIGH ROAD
PARKVILLE, MD 21234                                               P‐0009093 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
DAILEY, JULISSA
1202 CALLAWAY DR. N
SHOREWOOD, IL 60410                                               P‐0023263 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
DAILEY, MADONNA
977 VISTA CERRO DRIVE
PASO ROBLES, CA 93446                                             P‐0022737 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
DAILEY, MADONNA
977 VISTA CERRO DRIVE
PASO ROBLES, CA 93446                                             P‐0022743 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
DAILLI, ALI
6106 4TH ST NW
WASHINGTON, DC 20011                                              P‐0045809 12/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
DAILY, JOHN D.
C/O REBECCA HOCKENBERRY, ESQ.
371 LEXINGTON AVENUE
MANSFIELD, OH 44907                                               P‐0044449 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
DAILY, KELLY L.
2360 W GLENDALE AVE
UNIT A
APPLETON                                                          P‐0012558 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
DAILY, KEVIN
1391 WEST 3325 SOUTH
PERRY, UT 84302                                                   P‐0002607 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
DAIMLER TRUCKS NORTH AMERICA LLC
WELLS TALMADGE
ASSOCIATE GENERAL COUNSEL
4555 N. CHANNEL AVENUE
PORTLAND, OR 97217                                                  3446    11/27/2017          TK Holdings Inc.                      $4,234,584.29                                 $0.00                                           $4,234,584.29


                                                                                                          Page 810 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 811 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DAIMLER TRUCKS NORTH AMERICA LLC
BRIAN BURTON
4555 NORTH CHANNEL AVE
PORTLAND, OR 97217‐7649                               3499    11/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAIR, LINDA A.
201MENSH AVE
SEBASTIAN, FL 32958                                 P‐0051217 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAJANI, SOUAD
68 BARNARD AVENUE
3RD FL
WATERTOWN, MA 02472                                 P‐0008221 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAKAK, ALAN F.
2102 PARKGATE ST.
BAKERSFIELD, CA 93311                               P‐0020428 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAKE, ALEXANDRIA R.
11325 E. ENROSE ST.
MESA, AZ 85207                                      P‐0015869 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAKELMAN, ROBERT
29 GLEN COVE RD
BYRAM TOWNSHIP, NJ 07821‐3338                       P‐0035835 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAKIN, LINNEA L.
15425 SHERMAN WAY UNIT 209
VAN NUYS, CA 91406                                  P‐0022137 11/10/2017   TK Holdings Inc., et al .                     $582.97                                                                                       $582.97
DALANGIN, MARIO V.
2841 PINNACLE DRIVE
COLORADO SPRINGS, CO 80910                          P‐0053304 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'ALBA, MICHAEL G.
4867 STRATFORD RD
LOS ANGELES, CA 90042                               P‐0032788 11/24/2017   TK Holdings Inc., et al .                     $735.00                                                                                       $735.00
DALBO, HELEN A.
DALBO, ROBERT J.
7990 DONEGAL CT
FENTON, MI 48430                                    P‐0044763 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALE III, WILLIAM J.
5074 AUTUMN TRAIL
GROVETOWN, GA 30813                                 P‐0007388 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALE III, WILLIAM J.
DALE, LISA G.
5074 AUTUMN TRAIL
GROVETOWN, GA 30813                                 P‐0007394 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALE III, WILLIAM J.
DALE, LISA G.
5074 AUTUMN TRAIL
GROVETOWN, GA 30813                                 P‐0007398 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALE, JOSHUA R.
3500 ROSEHEDGE DR
FULLERTON, CA 92835                                 P‐0026180 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALE, KEN
DALE, NADINE
DALE FAMILY TRUST 1997
KEN DALE
22050 ALTON TRAIL
FORESTHILL, CA 95631                                P‐0014500 11/3/2017    TK Holdings Inc., et al .                    $1,326.00                                                                                    $1,326.00




                                                                                         Page 811 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 812 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DALE, LUCINDA G.
8505 ROLLING OAKS DR
MONTGOMERY, TX 77356
                                                    P‐0035076 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALE, TIMOTHY
8753 MONTCLAIR ST
DENHAM SPRINGS, LA 70726                            P‐0055838 1/25/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALE, TIMOTHY
8753 MONTCLAIR ST
DENHAM SPRINGS, LA 70726                            P‐0055839 1/25/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALE‐DONOFRIO, LINDA S.
450 CENTRAL AVE
PACIFIC GROVE, CA 93950                             P‐0016421 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALEIDEN, MICHAEL A.
1295 CUERNAVACA CIRCULO
MOUNTAIN VIEW, CA 94040                             P‐0023926 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'ALELIO, ANNA
565 S OGDEN DRIVE
LOS ANGELES, CA 90036                               P‐0038721 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALESIO, PETER R.
2941 WHISPERING PINES DR
CANFIELD, OH 44406                                  P‐0005201 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALESSANDRO, ANTHONY J.
22 HORSESHOE DRIVE
VOORHEES, NJ 08043                                  P‐0008435 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALESSANDRO, ANTHONY J.
22 HORSESHOE DRIVE
VOORHEES, NJ 08043                                  P‐0028656 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALESSANDRO, DOMINIC A.
637 LOR ANN DR
SOUTH ELGIN, IL 60177                               P‐0030289 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALESSANDRO, MARC A.
637 LOR ANN DR
SOUTH ELGIN, IL 60177                               P‐0030219 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALESSANDRO, MELISSA PILLON
6219 PALMA DEL MAR S
#503
ST PETERSBURG, FL 33715                               363     10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DALEWITZ, ALAN
DALEWITZ, ALAN
8 FERNDALE ROAD
NEW CITY, NY 10956                                  P‐0024435 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'ALEXANDER, ROBYN L.
104 GAINSWAY DR
NICHOLASVILLE, KY 40356                             P‐0005150 10/26/2017   TK Holdings Inc., et al .                   $21,000.00                                                                                   $21,000.00
DALEY, BETTY E.
71 HEMINGWAY DRIVE
SUMRALL
, MS 39482                                          P‐0029918 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALEY, MARLENE A.
BMW
3860 CREEK HOLLOW WAY
MARIETTA, GA 30062                                  P‐0057184 2/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALEY, MICHELE A.
110 THUNDERMIST ROAD
BAR HARBOR, ME 04609                                P‐0027567 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 812 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 813 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DALEY, RICHARD P.
P.O. BOX 2429
SOUTHAMPTON, NY 11969                               P‐0055945 1/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALEY, TIMOTHY O.
28 MONTVIEW ROAD
CHELMSFORD, MA 01824                                P‐0034311 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALGARN, JULIE A.
11 KNOB CT
PATASKALA, OH 43062                                 P‐0003728 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALIE III, STEWART A.
DALIE, REENA L.
501 GADWELL COURT
LINCOLN, CA 95648‐8766                              P‐0014615 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALIER, JOHN C.
2612 CAMPAGNA DRIVE
CHALMETTE, LA 70043                                 P‐0012553 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALIRE, MICHAEL A.
7313A DANIEL WEBSTER DRIVE
WINTER PARK, FL 32792                               P‐0000365 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALLAGO, HENRY
DALLAGO FINANCIAL RESOURCES
9311 E. SARA ELYSE LANE
TUCSON, AZ 85710                                    P‐0037553 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALLAS, CARLA M.
4901 HIGHLAND STREET SOUTH
SAINT PETERSBURG, FL 33705                          P‐0020014 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALLAS, CELESTE
1023 PINATUBO PL NW
ALBUQUERQUE, NM 87120                               P‐0016230 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALLEO, CYNTHIA M.
102 CANTERBURY DRIVE
SAUGERTIES, NY 12477                                P‐0035163 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALLEY, HEATHER N.
367 FIRST ST.
NEWBURGH, NY 12550                                  P‐0033500 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALLMEYER, DEBORAH L.
700 8TH AVENUE
MANCHESTER, NJ 08757                                P‐0029182 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALPE, SUSAN
DALPE, DAVID
5070 STONEY POINT DR
LLEAND, NC 28451                                    P‐0000741 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALQUIST, SHARON
1603 FORD AVE
REDONDO BEACH, CA 90278                             P‐0024230 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALSANIA, AMIT M.
151 SILO HILL RD
MADISON, AL 35758‐6116                              P‐0036716 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALTO, EUGENIA
P.O. BOX 943
SALEM, OR 97308                                     P‐0045756 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALTON, DANIEL R.
DALTON, COLEEN M.
7370 WHITE HAWK DRIVE
ANCHORAGE, AK 99507                                 P‐0024201 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 813 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 814 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DALTON, DAVID T.
5576 SKYLAND DRIVE
FOREST PARK, GA 30297                                P‐0038664 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALTON, DAVID W.
104 CHALKWELL COURT
CARY, NC 27519                                       P‐0000932 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALTON, JESSE J.
DALTON, SHANNON A.
7791 PISMO AVE
HESPERIA, CA 92345                                   P‐0019324 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALTON, JOHN J.
3825 ROLLING CIRCLE
VALRICO, FL 33594                                    P‐0041611 12/18/2017     TK Holdings Inc., et al .                   $10,500.00                                                                                   $10,500.00
DALTON, LESLIE K.
11552 IVY BUSH COURT
RESTON, VA 20191                                     P‐0034822 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALTON, RAYMOND P.
3825 ROLLING CIR
VALRICO, FL 33594                                    P‐0056735    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALTON, RAYMOND P.
3825 ROLLING CIR
VALRICO, FL 33594                                    P‐0056770    2/6/2018    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
DALTON, STACEY D
3708 RIDGE POINTE LOOP NE
ALBUQUERQUE, NM 87111                                  3754      11/29/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DALTON, STEVE P.
1350 W ONYX WAY
MUSTANG, OK 73064                                    P‐0028440 11/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALU, DORIA J.
5 OPAL CT
SUSANVILLE, CA 96130                                 P‐0012525 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALVANO, BARBARA A.
2990 E. 17TH AVENUE
# 1105
DENVER, CO 80206                                     P‐0046309 12/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALY, DAVID W.
91 STRAWBERRY HILL AV APT 927
STAMFORD, CT 06902‐2739                              P‐0033813 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALY, MAUREEN
468 COLLEGE AVE
DEFUNIAK SPRINGS, FL 32435                           P‐0002320 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALY, MICHAEL C.
4716 ALTADENA AVE
SAN DIEGO, CA 92115                                  P‐0032289 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DALY, NICOLE
504 GREENWICH DRIVE
ALBANY, NY 12203                                       3863      12/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
DALY, THERESA
52 CHURCH ST
CAIRO, NY 12413                                      P‐0028979 11/13/2017     TK Holdings Inc., et al .                       $53.46                                                                                       $53.46
DAMELIO, ANTHONY M.
3 TERRACE CT NE
WASHINGTON, DC 20002                                 P‐0038912 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAMERON, CHARLES F.
DAMERON, JOAN F.
                                                     P‐0042884 12/20/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
                                                                                            Page 814 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 815 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DAMESEK, LINDA M.
DAMESEK, RAY S.
14180 N WARBONNET LN
PRESCOTT, AZ 86305                                  P‐0029298 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAMIANO, ALEXANDRA
NO ADDRESS PROVIDED
                                                    P‐0028855 11/19/2017   TK Holdings Inc., et al .                     $312.00                                                                                       $312.00
DAMIANO, MARK J.
2857 GREEN COURT
EASTON, PA 18040                                    P‐0038816 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAMIANO, MICHAEL P.
1603 N CHRISTENSEN RD
MEDICAL LAKE, WA 99022                              P‐0021800 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAMIANO, MICHAEL P.
1603 N CHRISTENSEN RD
MEDICAL LAKE, WA 99022                              P‐0021803 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'AMICO, CHRISTOPHER N.
D'AMICO, TAMI D.
93 OAK GROVE DRIVE
BREWER, ME 04412‐1269                               P‐0004645 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAMICO, FELICIANO
1339 71ST STREET
BROOKLYN, NY 11228‐1609                             P‐0015876 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAMICO, STEPHEN G.
5832 CAYMUS LOOP
WINDERMERE, FL 34786                                P‐0042866 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'AMICO, STEVEN
3139 MCCLELLAN DRIVE
GREENSBURG, PA 15601                                P‐0020616 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'AMICO, TAMI D.
D'AMICO, CHRISTOPHER N.
93 OAK GROVE DRIVE
BREWER, ME 00412‐1269                               P‐0004627 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'AMICO‐SHARP, SUZANNE J.
SHARP, JR., THOMAS K.
99 MARION DRIVE
PLAINSBORO, NJ 08536                                P‐0043735 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'AMICO‐SHARP, SUZANNE J.
SHARP, JR., THOMAS K.
99 MARION DRIVE
PLAINSBORO, NJ 08536                                P‐0043836 12/21/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
DAMMERS, LEONARD C.
119 TURTLE COVE LANE
HUNTINGTON, NY 11743                                P‐0009344 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAMMEYER, JAMES C.
DAMMEYER, LINDA J.
6161 CANTERBURY FIELD ROAD
LAS VEGAS, NV 89113                                 P‐0004113 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAMON, JAMES J.
23 REVERE PLACE
RIDGEFIELD, NY 06877                                P‐0026610 11/16/2017   TK Holdings Inc., et al .                    $2,205.00                                                                                    $2,205.00
DAMON, JAMES J.
23 REVERE PLACE
RIDGEFIELD, CT 06877                                P‐0033940 11/30/2017   TK Holdings Inc., et al .                    $2,205.00                                                                                    $2,205.00



                                                                                         Page 815 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 816 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DAMON, TAHIRA M.
826 PARK CENTRAL COURT, A
INDIANAPOLIS, IN 46260                              P‐0003733 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAMORE, DEBRA A.
P.O. BOX 77
DOROTHY, NJ 08317                                   P‐0058189   8/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAMPIER, BOBBY H.
2265 OTTER LAKE LOOP
HANSON, KY 42413                                    P‐0016457 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAMPIER, RONALD L.
8003 PACIFIC AVE.
FORT PIERCE, FL 34951                               P‐0001604 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAMRON, REVA L.
8801 SE 88TH PL
OCALA, FL 34472                                     P‐0049071 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAN, VI P.
16 MEADOWBROOK LANE
PISCATAWAY, NJ 08854                                P‐0009828 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANA, CURTIS J.
GRIMSTAD, JEANNIE M.
P.O. BOX 567
SANDPOINT, ID 83864                                 P‐0051952 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANA, STEVAN B.
P.O. BOX 94796
LAS VEGAS, NV 89193                                 P‐0030053 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANBERG, HARRY F.
DANBERG, STEPHANIE A.
5009 SW ORCHARED LANE
PORTLAND, OR 97219‐3364                             P‐0048676 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANCEL, FRANCIS
DANCEL, SOPHIA
16319 BALLINGER ST.
NORTH HILLS, CA 91343                               P‐0039471 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANCER, WILLIAM S.
CATES‐DANCER, WENDY S.
1139 FLANDRAU STREET
SAINT PAUL                                          P‐0038078 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANCLER‐CONARD, BIRTHA M.
6321 S HARRISON ST
FORT WAYNE, IN 46807                                P‐0051278 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANDOLA, LISA
7 LINDABURY AVENUE
BERNARDSVILLE, NJ 07924                             P‐0051593 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANDREA, HARRISON W.
1936A WHITE HOLLOW DR
GREENVILLE, NC 27858                                P‐0057346 2/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANDREA, MICHAEL F.
362 PLEASANT STREET
SOUTHINGTON, CT 06489                               P‐0045401 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANDRIGE, JR, JOHN W.
NO ADDRESS PROVIDED
                                                    P‐0031455 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANDY, ETHEA B.
P.O. BOX 632
ESTILL, SC 29918                                    P‐0056159 1/29/2018    TK Holdings Inc., et al .                   $10,980.00                                                                                   $10,980.00


                                                                                         Page 816 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 817 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DANE, CHRISTOPHER J.
54 FOX RUN RD
NORWALK, CT 06850                                    P‐0009470 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANEHY, MARY ELLEN
45 FIRESIDE LANE
FAIRPORT, NY 14450                                   P‐0020100 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANES, RANDALL W.
380 DANNILYN CIRCLE
ANCHORAGE, AK 99504                                  P‐0045240 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANFER, ETHAN I.
38528 LIME KILN ROAD
MIDDLEBURG, VA 20117                                 P‐0028230 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANFORD, K R
252 COUNTY RD. 544
ELBA, AL 36323                                         4635      1/2/2018      TK Holdings Inc.                         $25,000.00                                                                                   $25,000.00
DANFORD, KEVIN R.
26119 NIMBLETON SQUARE
SOUTH RIDING, VA 20152                               P‐0026002 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANFORTH, BRIAN
1465 20TH CT SW
VERO BEACH, FL 32962                                 P‐0002469 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANFORTH, QUINTAY D.
1815 STORY AVE
3A
BRONX, NY 10473                                      P‐0053812   1/4/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANFORTH, SANDRA C.
2109 W. JARVIS AVENUE, NO. 1
CHICAGO, IL 60645                                    P‐0011208 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANG, CHUONG H.
3942 MANZANITA DR
SAN DIEGO, CA 92105                                  P‐0029218 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANG, CONSTANCE L.
1904 PEACEFUL HILLS RD
WALNUT, CA 91789                                     P‐0032101 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANG, DUY C.
2264 ENCINAL AVE APT C
ALAMEDA, CA 94501                                    P‐0048485 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANG, JENNIFER
10401 MONITOR DRIVE
HUNTINGTON BEACH, CA 92646                           P‐0021039 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANG, LEIGH T.
3927 PENDERVIEW DR
APT 126
FAIRFAX, VA 22033                                    P‐0056259 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANG, TONY TUAN H.
11771 MAC NAB STREET
GARDEN GROVE, CA 92841                               P‐0023127 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'ANGELIS, ANTHONY M.
214 HOPKINS RD
MICKLETON, NJ 08056                                  P‐0036811 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'ANGELO, DAVID P.
43 ALDOM CIRCLE
WEST CALDWELL, NJ 07006                              P‐0044984 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'ANGELO, DAVID P.
43 ALDOM CIRCLE
WEST CALDWELL, NJ 07006                              P‐0044992 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 817 of 3871
                                                 Case 17-11375-BLS            Doc 4247                  Filed 10/26/20                   Page 818 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
D'ANGELO, DAVID P.
43 ALDOM CIRCLE
WEST CALDWELL, NJ 07006                               P‐0051268 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'ANGELO, DAWN LEWIS
200 BELLINGRATH DRIVE
HOUMA, LA 70360                                         2506    11/13/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
D'ANGELO, DAWN LEWIS
200 BELLINGRATH DRIVE
HOUMA, LA 70360                                         2514    11/13/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
DANGELO, MERCEDES N.
86 SKYLINE DRIVE
MORRISTOWN, NJ 07960                                  P‐0013504 11/2/2017       TK Holdings Inc., et al .                    $4,230.18                                                                                    $4,230.18
D'ANGELO, MICHAEL
200 BELLINGRATH DRIVE
HOUMA, LA 70360                                       P‐0023428 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'ANGELO, MICHAEL P.
200 BELLINGRATH DRIVE
HOUMA, LA 70360                                         2510    11/13/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
DANGERFIELD, WESLEY
DANGERFIELD, WESLEY
6797 NC HWY 49 N
MOUNT PLEASANT, NC 28124                              P‐0045573 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANGOS, DONNA A.
5800 CHRISBROOK DRIVE
SAINT LOUIS, MO 63128                                 P‐0004998 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANGOTT, MICHAEL O.
8532 MILNE DRIVE
HUNTINGTON BEACH, CA 92646                            P‐0030394 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANHIL CONTAINERS, LLC
HALEY & OLSON, P.C.
SHAD ROBINSON
100 N. RITCHIE ROAD, SUITE 200
WACO, TX 76712                                          3080    11/21/2017          TK Holdings Inc.                                                                                      $0.00                               $0.00
DANHIL DE MEXICO S.A. DE C.V.
HALEY & OLSON, P.C.
SHAD ROBINSON
100 N. RITCHIE ROAD, SUITE 200
WACO, TX 76712                                          3113    11/21/2017   Takata de Mexico, S.A. de C.V.                      $0.00                                                    $0.00                               $0.00
DANHIL DE MEXICO S.A. DE C.V.
HALEY & OLSON, P.C.
SHAD ROBINSON
100 N. RITCHIE ROAD, SUITE 200
WACO, TX 76712                                          3116    11/21/2017          TK Holdings Inc.                             $0.00                                                    $0.00                               $0.00
DANHIL DE MEXICO S.A. DE C.V.
SHAD ROBINSON
HALEY & OLSON, P.C.
100 N. RITCHIE ROAD, SUITE 200
WACO, TX 76712                                          3163    11/22/2017          TK Holdings Inc.                                                                                      $0.00                               $0.00
DANIEL TRUSTEE, JANET C.
5782 BIRCH BARK CIRCLE
GROVE CITY, OH                                        P‐0049641 12/27/2017      TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
DANIEL, ANGELO L
461 MADELINE ROSE CT
FAYETTEVILLE, GA 30215                                  2461    11/11/2017          TK Holdings Inc.                                                $0.00                                                                     $0.00



                                                                                              Page 818 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 819 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DANIEL, CAROLYN S.
730 STONE HOUSE LN
MARIETTA, GA 30064‐4702                            P‐0008749 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIEL, CIBY
3819 GRACE LN
GLENVIEW, IL 60025                                 P‐0037980 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIEL, DARLENE
DANIEL, ANTHONY
29 LEISURE COURT
CARROLLTON, GA 30116                               P‐0008356 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIEL, DAVID E.
DANIEL, MARTHA K.
2538 CLUB HOUSE DR.
WEXFORD, PA 15090                                  P‐0012194 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIEL, EDWIN E.
2713 RICHLAND PARK DR
BRYANT, AR 72022                                   P‐0016266 11/5/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DANIEL, ELLEN V.
DANIEL, ELLEN VINCENT
1019 CLINTON ST
CARROLLTON, TX 75007                               P‐0031692 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIEL, GLORIA A.
DANIEL, HENRY W.
518 SAN MIGUEL CANYON ROAD
WATSONVILLE, CA 95076                              P‐0020468 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIEL, JAMES P.
DANIEL, KIM D.
2102 N ZIRCON PL
MERIDIAN, ID 83646                                 P‐0024383 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIEL, KIMBERLY
5127 N DAMEN AVE APT D
CHICAGO, IL 60625                                  P‐0023206 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIEL, LEONTYNE
461 MADELINE ROSE CT
FAYETTEVILLE, GA 30215                             P‐0022429 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIEL, MARTHA M.
DANIEL, WADE J.
1210 DEER PARK RD
BONNERS FERRY, ID 83805                            P‐0025027 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIEL, PATRICIA C.
2024 MILLIE DRIVE
MONTGOMERY, AL 36117                               P‐0045808 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIEL, RONNEY B.
DANIEL, RONNEY C.
118 GARDEN TER.
EDISON, NJ 08817                                   P‐0056407   2/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIEL, TRAVIS J.
120 KLOSS DR
APT B
LANCASTER, PA 17603                                P‐0010231 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELEWICZ, ANGELA H.
DANIELEWICZ, DAVID A.
1001 PALACE COURT
INDAIN TRAIL, NC 28079                             P‐0002207 10/23/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00



                                                                                        Page 819 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 820 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DANIELEWICZ, DAVID A.
1001 PALACE COURT
INDIAN TRAIL, NC 28079                             P‐0002218 10/23/2017   TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
DANIELIANS, ANDROUSH
635 BENOWE SCOTIA ROAD
GLENDALE, CA 91207                                 P‐0030856 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELL, MARTIN H.
14681 SORREL RUN
BROOMFIELD, CO 80023                               P‐0024858 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, ALFRED
ALFRED DANIELS
3780 SKYROS DRIVE
DAYTON, OH 45424                                   P‐0005246 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, ANDREA
102 CONSTANCE WAY
NORTH ATTLEBORO, MA 02760                          P‐0037936 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, ANISSA Y.
1350 EFLAMINGO ROAD
#192
LAS VEGAS, NV 89108                                P‐0039438 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, ANTOINETTE E.
7303 EAST BANK DR
TAMPA, FL 33617                                    P‐0000827 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, CHARLES J.
3027 BANDERA AVENUE
SPARKS, NV 89436                                   P‐0000681 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, CLYDE R.
DANIELS, DEBORAH S.
1216 WORMINGTON DRIVE
CHESAPEAKE, VA 23322                               P‐0046950 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, DARAN L.
10212 CRESTLAND CT
CINCINNATI, OH 45251                               P‐0033186 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, DIANA T.
1104 RIVERVIEW PL
JONESBORO, GA 30238                                P‐0053918 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, DOROTHY L.
P.O. BOX 362
ROMAYOR, TX 77368‐0362                             P‐0057812 3/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, ELIZABETH A.
63 WICKHAM COURT
WESTBROOK, CT 06498                                P‐0005346 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, ELOISE M.
2912 LUKE DR 633
FORT WORTH, TX 76108                               P‐0001730 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, JOHN B.
104 TREMONT ROAD
SPARTANBURG, SC 29306                              P‐0038409 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, JOHN B.
104 TREMONT ROAD
SPARTANBURG, SC 29306                              P‐0038412 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, JOHN B.
104 TREMONT ROAD
SPARTANBURG, SC 29306                              P‐0038418 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 820 of 3871
                                                  Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 821 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address          Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
DANIELS, JOHN B.
104 TREMONT ROAD
SPARTANBURG, SC 29306                                  P‐0038444 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, JOHN B.
104 TREMONT ROAD
SPARTANBURG, SC 29306                                  P‐0038448 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, JOHN B.
104 TREMONT ROAD
SPARTANBURG, SC 29306                                  P‐0038455 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, JOHN B.
104 TREMONT ROAD
TREMONT ROAD
SPARTANBURG, SC 29306                                  P‐0038466 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, JOHN B.
104 TREMONT ROAD
SPARTANBURG, SC 29306                                  P‐0038473 12/10/2017     TK Holdings Inc., et al .                     $800.00                                                                                       $800.00
DANIELS, JUDITH AND THE ESTATE OF DAVID DANIELS
DANIELS, JUDITH
ANDERSON & ANDERSON CO.
BRIGHAM A. ANDERSON
408 PARK AVENUE
IRONTON, OH 45638                                        2546      11/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DANIELS, LAKEITHA J.
1513 LIBERTY PARKWAY
ATLANTA, GA 30318                                      P‐0009789 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, MARION
3977 S BUDLONG AVE
LOS ANGELES, CA 90037                                  P‐0053900    1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, MAURICE O.
3812 HATHAWAY AVE APT 904
LONG BEACH, CA 90815                                   P‐0032925 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, MERVYN S.
133‐15 225TH STREET
LAURELTON, NY 11413                                    P‐0015123 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, PATRICIA A.
DANIELS, BRIAN J.
1409 CHERRY CREST AVE
LAKE OSWEGO, OR 97034                                  P‐0015602 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, ROBERTO R.
1213 STONEY POINT LANE
FRANKLIN, TN 37067                                     P‐0039742 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, ROXANNE J.
DANIELS, DANNY B.
2000 HILLSBORO VALLEY PK
HIGH RIDGE, MO 63049                                   P‐0007911 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, SHALONDA
P.O.BOX 159
1145 WEST 8TH ST
SALINE, LA 71070                                       P‐0018042 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, SUSAN E.
500 W BENDER RD #85
GLENDALE, WI 53217                                     P‐0025537 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DANIELS, TIQULA N.
5321 NW 25 ST
LAUDERHILL, FL 33313                                   P‐0004579 10/25/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00


                                                                                              Page 821 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 822 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
DANIELSEN, LOUIS A.
118 ST. PAULS PLACE DRIVE
GILBERT, SC 29054                                    P‐0035155 12/3/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DANIELS‐MARCOUX, SHELLY
18 GIRARD ST.
LACONIA, NH 03246                                    P‐0052483 12/28/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DANIELS‐MARCOUX, SHELLY
18 GIRARD ST.
LACONIA, NH 03246                                    P‐0052486 12/28/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DANIELSON, ALVIN G.
15601 NE 95TH WAY
REDMOND, WA 98052                                    P‐0030547 11/22/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DANIELSON, DEAN A.
DANIELSON, CORALEE J.
5014 WOODLAWN ST
DULUTH, MN 55804                                     P‐0014321 11/3/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DANIELSON, DEAN A.
DANIELSON, CORALEE J.
5014 WOODLAWN ST
DULUTH, MN 55804                                     P‐0029568 11/21/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DANIELSON, JAMIE
12 LEA PLACE
ROCKAWAY, NJ 07866                                   P‐0007417 10/28/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DANIELSON, LISBETH A.
DANIELSON, DAVID G.
19310 SPENCER ST
ELKHORN, NE 68022                                    P‐0015531 11/4/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DANIELSON, MATTHEW G.
15601 NE 95TH WAY
REDMOND, WA 98052                                    P‐0047864 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DANIELSON, MATTHEW G.
15601 NE 95TH WAY
REDMOND, WA 98052                                    P‐0047882 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DANIELSON, REBECCA
1855 MARSH CREEK DRIVE
LAWRENCEVILLE, GA 30043                                3519    11/22/2017      TK Holdings Inc.                               $0.00                                                                                         $0.00
DANILA, MATEI
30 BELLAIRE DRIVE
PAINESVILLE, OH 44077                                P‐0054964 1/12/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DANISH, BENJAMIN M.
158 N. VILLA AVE.
VILLA PARK, IL 60181                                 P‐0008662 10/29/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DANISON, TIMOTHY A.
DANISON, ANGELA L.
108 HOFFMAN AVENUE
SAN FRANCISCO, CA 94114                              P‐0017667 11/6/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DANLEY, EST BABY
DANLEY, CAROLYN
CORBOY & DEMETRIO
33 N. DEARBORN ST. SUITE 2100
CHICAGO, IL 60602                                    P‐0050029 12/27/2017   TK Holdings Inc., et al .                 $10,000,000.00                                                                               $10,000,000.00
DANLEY, EST. ALEXIS
DANLEY, CAROLYN
CORBOY & DEMETRIO
33 N. DEARBORN ST., STE 2100
CHICAGO, IL 60602                                    P‐0050084 12/27/2017   TK Holdings Inc., et al .                 $10,000,000.00                                                                               $10,000,000.00
                                                                                          Page 822 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 823 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
DANNA, CHARLES K.
8903 MAURA LOA
HOUSTON, TX 77040                                   P‐0010207 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
D'ANNA, MARY JO
P.O. BOX 713
FOREST KNOLLS, CA 94933‐0717                        P‐0017495 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANNENBERG, JACK H.
4500 BAXTER CT. NW
ALBUQUERQUE, NM 87114‐4792                          P‐0034397 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANNENBERG, MITCHELL A.
P.O. BOX: 112307
NAPLES, FL 34108                                    P‐0043816 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANNENMILLER, KARLINA O.
337 NE THORNTON PL
APT 304
SEATTLE, WA 98125‐8086                              P‐0051923 12/27/2017   TK Holdings Inc., et al .                 $1,544,503.00                                                                                $1,544,503.00
DANNER, JAMES P.
5713 MARIPOSA DR
MCKINNEY, TX 75070                                  P‐0001478 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANNER, PATRICIA
212 NOBLE ST
BATESVILLE, MS 38606                                  1337     11/4/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DANNER, RICHARD S.
16 MILES AVE
TIVERTON, RI 02878                                  P‐0049925 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANNY, LINDA
1 TANBARK ROAD
WINDHAM, NH 03087‐1541                              P‐0051776 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANON, DAVID
1157 9TH STREET
MANHATTAN BEACH, CA 9‐0266                          P‐0016988 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANON, KATRINA
10939 SW BLUE MESA WAY
PORT ST LUCIE, FL 34987                               1081     11/1/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DANOS, ANGELA R.
1136 KENNY DR
WESTWEGO, LA 70094                                  P‐0040300 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANSBY, SHIRLEY T.
3423 FM DRIVE
TEXARKANA, TX 75503                                 P‐0045652 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANSEREAU, CHRISTINE R.
10762 DURWARD AVENUE
BATON ROUGE, LA 70809                                 2601    11/15/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DANSIE, APRIL A.
DANSIE, STEPHEN W.
2121 E VIMONT AVE
SALT LAKE CITY, UT 84109                            P‐0018419 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANSOU, NANAVI M.
P.O. BOX 1821
POWDER SPRINGS, GA 30127                            P‐0028718 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANTAS, BRAZ R.
88 CEDAR GROVE ROAD
BRANCHBURG, NJ 08876                                P‐0040850 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANTAS, DIANE M.
88 CEDAR GROVE ROAD
BRANCHBURG, NJ 08876                                P‐0040852 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 823 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 824 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
DANTES, NANCY D.
2535 CLAIBORNE AVENUE
SHREVEPORT, LA 71109‐4306                           P‐0003075 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANTIC, JUDY
4091 SAVANNAH GLEN BLVD
ORANGE PARK, FL 32073                               P‐0003699 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANTZLER, TASHUNA Y.
DANTZLER, TASHUNA Y.
206 HARTFIELD ROAD APT 16
HATTIESBURG, MS 39402                               P‐0032543 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANVERS‐ TIII, INC. D/B/A IRA
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052023 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANVERS‐S, INC. D/B/A
HILL, WARD & HENDERSON, P.A
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051796 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANVERS‐S, INC. D/B/A AUDI PE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058232 11/12/2018   TK Holdings Inc., et al .                 $1,624,480.00                                                                                $1,624,480.00
DANVERS‐S, INC. D/B/A PORSCHE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052013 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANVERS‐S, INC. D/B/A PORSCHE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058319 11/14/2018   TK Holdings Inc., et al .                  $340,800.00                                                                                   $340,800.00
DANVERS‐SB, INC. D/B/A BMW OF
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0050975 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANVERS‐SB, INC. D/B/A BMW OF
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058341 11/14/2018   TK Holdings Inc., et al .                 $3,038,800.00                                                                                $3,038,800.00
DANVERS‐SU, LLC D/B/A IRA SU
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052123 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANVERS‐SU, LLC D/B/A IRA SUB
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058332 11/14/2018   TK Holdings Inc., et al .                 $4,992,720.00                                                                                $4,992,720.00
DANVERS‐T, INC D/B/A IRA
HILL WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051542 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANVERS‐T, INC. D/B/A IRA TOY
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058331 11/14/2018   TK Holdings Inc., et al .                 $6,375,800.00                                                                                $6,375,800.00



                                                                                         Page 824 of 3871
                                                  Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 825 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
DANVERS‐TII, INC. D/B/A IRA T
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                              P‐0058337 11/14/2018   TK Holdings Inc., et al .                 $2,544,640.00                                                                                $2,544,640.00
DANVERS‐TII, INC. DBA IRA TOY
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                        P‐0050042 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANVERS‐TIII, INC. D/B/A IRA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                              P‐0058328 11/14/2018   TK Holdings Inc., et al .                 $1,527,920.00                                                                                $1,527,920.00
DANVERS‐TL, INC. D/B/A IRA LE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                        P‐0051427 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DANVERS‐TL, INC. D/B/A IRA LE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                              P‐0058334 11/14/2018   TK Holdings Inc., et al .                 $3,396,640.00                                                                                $3,396,640.00
DANZIGER, SHOSHANA
1000 OCEAN PKWY. APT. 1S
BROOKLYN, NY 11230                                     P‐0053472 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAO, HARRY V.
29 BEARCOURT DRIVE
ATTLEBORO, MA 02703                                    P‐0022403 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAO, HARRY V.
26 BEARCOURT DRIVE
ATTLEBORO, MA 02703                                    P‐0022407 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAO, HARRY V.
26 BEARCOURT DRIVE
ATTLEBORO, MA 02703                                    P‐0022412 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAPOLITO, STEVEN R.
129 OLD MILFORD RD
BROOKLINE, NH 03033                                    P‐0030760 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
D'AQUILA, KENNY L.
523 N. FREDERIC STREET
BURBANK, CA 91505                                      P‐0018711 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAR, KHAWAJA M.
1132 N MARE BARN LN
ADDISON, IL 60101                                      P‐0053522   1/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAR, KHAWAJA M.
1132 N MARE BARN LN
ADDISON IL 60101
                                                       P‐0053532   1/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAR, KHAWAJA M.
1132 N MARE BARN LN
ADDISON, IL 60101                                      P‐0053536   1/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAR, KHAWAJA M.
1132 N MARE BARN LN
ADDISON, IL 60101                                      P‐0053540   1/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DARBINS, DEXTER W.
1525 GARY STREET
CLINTON, SC 29325                                      P‐0003562 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                            Page 825 of 3871
                                                   Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 826 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DARBINS, SHARON R.
1525 GARY STREET
CLINTON, SC 29325                                       P‐0003581 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARBONNE, MONAFEITHA
17171 OAKWOOD CHASE DR
SPRING, TX 77379                                        P‐0039953 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARBY, ALVIN L.
99 RIGGS PLACE
WEST ORANGE, NJ 07052‐5211                              P‐0044611 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARBY, GENE M.
43555 GOLDBERG DRIVE
STERLING HEIGHTS, MI 48313                              P‐0023572 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARBY, JEFFREY P.
DARBY, CATHERINE E.
1515 N. 26TH ST.
NEDERLAND, TX 77627‐5718                                P‐0031468 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARBY, JOHN L.
16609 120TH AVE
JAMAICA, NY 11434                                       P‐0038973 12/11/2017   TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
DARBY, JOHN L.
16609 120TH AVE
JAMAICA, NY 11434                                       P‐0038979 12/11/2017   TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
DARBY, KEITH W.
DARBY, VIVIAN L.
P.O. BOX 670482
CHUGIAK, AK 99567                                       P‐0010162 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARBY, LISA A.
1531 W KENT DR
CHANDLER, AZ 85224                                      P‐0004530 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARBY, LISA A.
1531 W KENT DR
CHANDLER, AZ 85224                                      P‐0004664 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARBY, NANCY A.
830 FOSTER ROAD
WEST UNION, OH 45693                                    P‐0021711 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARBY, NANCY A.
830 FOSTER ROAD
WEST UNION, OH 45693                                    P‐0021716 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARBY, SHEA
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                      P‐0026746 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARIUS, JAMIE M.
52 MEADOW RIDGE LOOP
MAUMELLE, AR 72113                                      P‐0013976 11/3/2017    TK Holdings Inc., et al .                    $3,246.79                                                                                    $3,246.79
DARKO, ADJEIBEA
320 HARRIS RD
APT 35
HAYWARD, CA 94544                                       P‐0054662 1/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARKO, ADJEIBEA
NO ADDRESS PROVIDED
                                                        P‐0054667 1/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARKO, OSEI O.
64 LINCOLN RD APT 2F
BROOKLYN, NY 11225                                      P‐0007484 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                             Page 826 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 827 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DARLING, BRITTNEY A.
15152 BLACK GRIFFIN RD
LOXLEY, AL 36551                                    P‐0040261 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARLING, DAMON
1437 HENSHAW ROAD
OCEANSIDE, CA 92056                                 P‐0018006 11/6/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DARLING, GENE W.
DARLING, JUDITH M.
22124 ROSE GRASS LN
SPICEWOOD, TX 78669                                 P‐0001309 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARLING, JANA
DARLING, COREY
P.O. BOX 13718
MESA, AZ 85216                                      P‐0028265 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARLING, KENNY B.
129 MOUNT WALDO ROAD
FRANKFORT, ME 04438                                 P‐0037599 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARLING, LESLIE L.
521 N DEXTER DRIVE
LANSING, MI 48910                                   P‐0047687 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARLING, PAUL S.
1107 COTTAGE ST SW
VIENNA, VA 22180                                    P‐0031622 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARLING, PAUL S.
1107 COTTAGE ST SW
VIENNA, VA 22180                                    P‐0031623 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARNELL, BILLY C.
3821 KIDD LANE
CHARLOTTE, NC 28216                                 P‐0003813 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARNELL, CRAGI B.
2900 ALBA CT
BRYAN, TX 77808‐8110                                P‐0049395 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARNELL, TERRY D.
210 STONEY POINTE DRIVE
HOLLISTER, MO 65672                                 P‐0029606 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARR, DEANE M.
208 NORTH RAILROAD ST.
P.O. BOX 38
MEDORA, IL 62063                                    P‐0049695 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARROCH, SARA
8 CARRIAGE HL
MADISON, AL 35758                                   P‐0009042 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARROW, JONATHAN
10 PEMBROKE DRIVE
ENDICOTT, NY 13760                                    2872    11/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DARROW, ROBERT S.
50 GRAYSON LANE
HONEY GROVE, PA 17035                               P‐0040151 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARROW, ROBERT S.
50 GRAYSON LANE
HONEY GROVE, PA 17035                               P‐0040162 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARROW, ROBERT S.
50 GRAYSON LANE
HONEY GROVE, PA 17035                               P‐0040178 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 827 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 828 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DARST, ANDREA
DARST, DEAN
8748 S 83RD STREET
FRANKLIN, WI 53132                                  P‐0037346 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DART, BETTY L.
15820 PASSAGE AVENUE #1
PARAMOUNT, CA 90723                                 P‐0034114 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DART, BRIAN S.
99 NEW WICKHAM DRIVE
PENFIELD, NY 14526                                  P‐0031842 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARTOUZOS, DONNA M.
629 15TH AVENUE
BETHLEHEM, PA 18018                                 P‐0041258 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARWEN, TERENCE M.
4604 SHREWSBURY AVE
APARTMENT F
SAINT LOUIS, MO 63119                               P‐0007933 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DARWIN, MEGAN C.
410 S. FRANCISCA AVE
REDONDO BEACH, CA 90277                             P‐0017727 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAS, TRILOCHAN P.
3908 KENTER CROSSING
AUSTIN, TX 78728                                    P‐0000985 10/21/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
DAS, UNDURTI N.
2221 NW 5TH STREET
BATTLE GROUND, WA 98604                             P‐0032034 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DASE, JEFFERY
1413 WEST 112TH PLACE
CHICAGO, IL 60643                                   P‐0031608 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DASENT, TERRY J.
DOTTIN, PETER
912 GRENOBLE DR. UNIT B
LANSING, MI 48917                                   P‐0022943 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DASH, JENNIFER S.
2130 CANTERBURY LANE
JAMISON, PA 18929                                   P‐0051492 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DASH, KIMBERLY R.
1736 COLUMBIA COLLEGE DRIVE
COLUMBIA, SC 29203                                  P‐0020759 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DASHER, THOMAS J.
219 RIDGE CIRCLE
DUBLIN, GA 31021                                    P‐0055290 1/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DASHEVSKY, INNA
114 MAIDEN LANE
BERGENFIELD, NJ 07621                               P‐0019180 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DASHIELL, AUDREY H.
8003 GREENSPRING WAY APT F
OWINGS MILLS, MD 21117                              P‐0005535 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DASILVA, ROBERT V.
36536 FRANKLIN AVE
MADERA, CA 93636                                    P‐0044524 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DASILVA, ROBERT V.
36536 FRANKLIN AVE
MADERA, CA 93636                                    P‐0044537 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 828 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 829 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DASINGER, GERALD C.
DASINGER, ZOLA K.
11572 84TH AVE N
MAPLE GROVE, MN 55369                                P‐0041053 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DASINGER, ZOLA K.
DASINGER, GERALD C.
11572 84TH AVE N
MAPLE GROVE, MN 55369                                P‐0041086 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DASOVICH, JAMES S.
VANEK‐DASOVICH, ANN
489 W DAVIS BLVD
TAMPA, FL 33606                                      P‐0000797 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DASPIT, JOHN M.
11300 DALE ST
GARDEN GROVE, CA 92841                               P‐0033035 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DASSOW, ARDELE L.
17697 W STONE MANOR COURT
GRAYSLAKE, IL
LAKE                                                 P‐0005395 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DASSOW, THOMAS J.
W332N4495 EMLEY DRIVE
NASHOTAH, WI 53058                                   P‐0030224 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DATAFORTH
3331 E HEMISPHERE LOOP
TUCSON, AZ 85706                                       661     10/26/2017      TK Holdings Inc.                                                                                       $0.00                               $0.00
DATES, LEONDA R.
1500 JOSEPHINE CIR APT 15106
MONTGOMERY, AL 36117                                 P‐0048790 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DATIR, ABHIJIT P.
22 NATURE VW
PITTSFORD, NY 14534                                  P‐0012228 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAUGHARTHY, JON C.
DAUGHARTHY, MICHELLE M.
5146 BUENA VISTA ST.
ROELAND PARK, KS 66205                               P‐0028685 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAUGHERTG, STEVE A.
151 MEADOWLARK LN
MADISONVILLE, KY 42431                               P‐0004675 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAUGHERTY, GERALD L.
DAUGHERTY, MARILYNN A.
5687 VIA ESTRELLA
LAS CRUCES, NM 88011                                 P‐0001866 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAUGHTREY, SALLY
1801 TEMPLETON COURT
VIRGINIA BEACH, VA 23454                             P‐0050598 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAUGHTRY, LEAH B.
614 BRICKDUST COURT
FORT MILL, SC 29708                                  P‐0032435 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAULTON, BETSY A.
330 THOMAS LANE
LONDON, OH 43140                                     P‐0000305 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAUM, EVIS
3032 OLIVER ST. NW
WASHINGTON, DC 20015                                 P‐0039739 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 829 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 830 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DAUM, THOMAS
8270 HUFF RD
BELLEVUE, MI 49021                                    2470    11/11/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAUNAIS, ROBERT P.
4519 70TH AVENUE NE
MARYSVILLE, WA 98270                                P‐0045619 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAUPHIN, LYNDA C.
6501 CLUB HOUSE DR E
STANWOOD, MI 49346‐9356                             P‐0012147 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAURIA, SUSAN A.
1088 CHEVAL DR
VERO BEACH, FL 32960                                P‐0009474 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAUS, JAMES R.
P.O. BOX 267
EDWARDS, CO 81632                                   P‐0030680 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVALOS, FRANCISCO J.
DAVALOS, MARTA E.
640 OXFORD STREET
PORTERVILLE, CA 93257                               P‐0026361 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVANZO SR, THOMAS A.
VICIOUS CYCLE WORKS LLC.
1684 PULASKIM MERCER RD
MERCER, PA 16137                                    P‐0004373 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVANZO, MARY L.
DAVANZO, THOMAS A.
9303 SE HAWKS NEST CT
HOBE SOUND, FL 33455                                P‐0000282 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVENPORT, ALMOND M.
24165 LOTUS DR APT 301
CLINTON TOWNSHIP, M 48036                           P‐0021500 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVENPORT, ASHLEY
GIBBS, RYAN
8211 GOODWOOD BLVD
SUITE A2
BATON ROUGE, LA 70806                               P‐0041733 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVENPORT, ASHLEY
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                             P‐0043822 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVENPORT, CATHERINE
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                     P‐0044076 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVENPORT, CHARLES D.
6206 JOHN CHISUM LANE
AUSTIN, TX 78749                                    P‐0035892 12/5/2017    TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
DAVENPORT, CHRISTINE
15845 NW MORGAN ST
PLATTE CITY, MO 64079                               P‐0018857 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVENPORT, DARCY LEE
1008 S PROSPECT DR LOT 31
TOLEDO, IA 52342                                      5050    10/10/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVENPORT, JUSTIN
2045 MARTINS BEND DR
LAVERGNE, TN 37086                                  P‐0015086 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 830 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 831 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DAVENPORT, LEWISE J.
440 ALPINE ST.
#67
UPLAND, CA 91786                                     P‐0032390 11/27/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
DAVENPORT, MARJORIE
2515 NORWOOD DRIVE SW
DECATUR, AL 35603                                      4281    12/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVENPORT, MICHAEL J.
6636 BLACKSTONE DR
DOWNERS GROVE, IL 60516                              P‐0018581 11/7/2017    TK Holdings Inc., et al .                    $6,450.00                                                                                    $6,450.00
DAVENPORT, SCOTT M.
18 DAVENPORT ESTATES
MECHANICVILLE, NY 12118                              P‐0051002 12/27/2017   TK Holdings Inc., et al .                  $500,000.00                                                                                  $500,000.00
DAVENPORT, TONYA L.
113 S 10TH STREET
RUPERT, ID 83350                                     P‐0023894 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVENPORT, WILLIAM H.
322 14TH ST., NE
WASHINGTON, DC 20002                                 P‐0038946 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVERS, DAMON D.
P.O. BOX 322
VERNON, IN 47282                                     P‐0022203 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVERSA, SUSIE A.
THOMPSON, RUTH
5232 SE GRAHAM DR
STUART
, FL 34997                                           P‐0051449 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVERSA, SUSIE ADAMS
5232 SE GRAHAM DR.
STUART, FL 34997                                       4454    12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVES, MICHAEL F.
DAVES, SARA L.
750 60TH AVE SE
NORMAN, OK 73026                                     P‐0034309 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVES, MICHAEL F.
DAVES, SARA L.
750 60TH AVE SE
NORMAN, OK 73026                                     P‐0045622 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVES, MICHAEL F.
DAVES, CHRISTOPHER M.
750 60TH AVE SE
NORMAN, OK 73026                                     P‐0045682 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVEY, ALLEN N.
520 LUNALIL HOME RD. UNIT 8410
HONOLULU, HI 96825                                     1901     11/5/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVEY, BRIAN
1315 SUNSET
COWICHE, WA 98923                                      2115     11/7/2017      TK Holdings Inc.                             $68.86                                                                                       $68.86
DAVEY, MARK H.
680 MEADOW CANYON DR.
PITTSBURG, CA 94565                                  P‐0022822 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVEY, SUE E.
305 NEWPORT LANE
AURORA, IL 60504‐7291                                P‐0036596 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 831 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 832 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DAVICCO, CECILIA R.
18327 KEVIN COURT
NORTHRIDGE, CA 91325                                P‐0019107 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVID LEROY MIER LIVING TRUST
DAVID L MIER
368 S 22ND ST
TERRE HAUTE, IN 47803‐2112                          P‐0035368 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVID, AMY W.
DAVID, SCOTT C.
10750 FEATHERWALK WAY
HIGHLANDS RANCH, CO 80126‐5643                      P‐0024844 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVID, ANDY
872 GRAND TERRACE AVE
BALDWIN, NY 11510                                   P‐0033187 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVID, BRIAN N.
7675 CLASSIC WAY
ATLANTA, GA 30350                                   P‐0038839 12/11/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DAVID, BRIAN N.
DAVID, CHRISTIAN N.
7675 CLASSIC WAY
ATLANTA, GA 30350                                   P‐0038894 12/11/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DAVID, CRISTINA
8166 CALICO STREET
SAN DIEGO, CA 92126                                 P‐0019735 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVID, JACK L.
DAVID, MARGARET M.
4635 W VILLA RITA DR
GLENDALE, AZ 85308                                  P‐0043504 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVID, JACQUELINE I.
17 HAVEN CREST COURT
DALLAS, GA 30132                                    P‐0044769 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVID, JOAN F.
440 N BOWERY AVE
GLADWIN, MI 48624                                   P‐0035526 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVID, KARMEL
7036 FORCES ST
PHILADELPHIA, PA 19111                              P‐0054730 1/14/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVID, PATRICIA
2480 IRVINE BLVD
APARTMENT 320
TUSTIN, CA 92782                                    P‐0027972 11/17/2017   TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
DAVID, PAUL
DAVID, JULIA
3075 VERONICA AVENUE
MIDDLEBURG, FL 32068                                P‐0001074 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVID, PAUL
DAVID, JULIA
3075 VERONICA AVENUE
MIDDLEBURG, FL 32068                                P‐0001077 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVID, PAUL
DAVID, JULIA
3075 VERONICA AVENUE
MIDDLEBURG, FL 32068                                P‐0001081 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 832 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 833 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DAVID, PAUL
DAVID, JULIA
3075 VERONICA AVE
MIDDLEBURG, FL 32068                                P‐0001085 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVID, SCOTT C.
DAVID, AMY W.
10750 FEATHERWALK WAY
HIGHLANDS RANCH, CO 80126‐5643                      P‐0024887 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVID, STEPHEN R.
DAVID, CYNTHIA L.
15780 HIGHVIEW DRIVE
APPLE VALLEY, MN 55124‐7097                         P‐0011952 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDOVA, HEPHZIBAH
P.O. BOX 2501
DES PLAINES, IL 60017                               P‐0043290 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDS, WILLIAM
48 SEBA AVE
BROOKLYN, NY 11229                                  P‐0004502 10/25/2017   TK Holdings Inc., et al .                    $2,100.00                                                                                    $2,100.00
DAVIDSON, BRYAN R.
21319 52ND WAY S
KENT, WA 98032                                      P‐0032428 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, CARA E.
14 MAPLE AVE
PENNSVILLE, NJ 08070                                P‐0046065 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, CARA E.
14 MAPLE AVE
PENNSVILLE, NJ 08070                                P‐0056500   2/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, CATHERINE C.
506 MCALPINE STREET
AVOCA, PA 18641                                     P‐0010873 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, CATHERINE C.
506 MCALPINE STREET
AVOCA, PA 18641                                     P‐0011236 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, CHERYL R.
DAVIDSON, DWIGHT L.
1375 CANTERBURY LANE
FULLERTON, CA 92831‐1042                            P‐0043189 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, DAVID J.
7455 NANCY ANN DR
CONCORD, OH 44077                                   P‐0053069 12/27/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
DAVIDSON, DENISE M.
DAVIDSON, BILL E.
12 GENERAL STEUBEN DR.
MEDIA, PA 19063                                     P‐0046185 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, DOROTHY A.
1494 S. 33RD DRIVE
YUMA, AZ 85364                                      P‐0048792 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, DOROTHY A.
1494 S 33RD DRIVE
YUMA, AZ 85364                                      P‐0048849 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, GINGER K.
DAVIDSON, JERRY T.
162‐A BATTLES LOOP
GREENBRIER, AR 72058                                P‐0021515 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 833 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 834 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DAVIDSON, JAMES
DAVIDSON, JAMES
45 HEARTWOOD CT.
BLUFFTON, SC 29910                                   P‐0015024 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, JAMES
9 HIGHLAND CIRCLE
ANNANDALE, NJ 08801                                  P‐0052823 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, JAMIE J.
32971 CATHEDRAL CANYON #3
CATHEDRAL CITY, CA 92234                             P‐0026798 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, KENNETH MICHAEL
1420 JOE STEPHENS ROAD
MORRISTOWN, TN 37814                                   1374     11/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVIDSON, KEVIN S.
4243 CREEKRUN CIRCLE
BUFORD, GA 30519                                     P‐0002847 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, LISA
2950 PETERSEN WAY
RIVERBANK, CA 95367                                  P‐0024271 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, MICHAEL A.
P.O. BOX 396
GIRDWOOD, AK 99587‐0396                              P‐0042643 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, MICHAEL A.
P.O. BOX 396
GIRDWOOD, AK 99587‐0396                              P‐0042672 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, PAUL A.
7902 N. KICKAPOO AVE
SHAWNEE, OK 74804                                    P‐0034641 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, PAUL A.
7902 N. KICKAPOO AVE
SHAWNEE, OK 74804                                    P‐0034683 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, PAUL A.
7902 N. KICKAPOO AVE
SHAWNEE, OK 748047                                   P‐0034684 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, PAUL A.
7902 N. KICKAPOO AVE
SHAWNEE, OK 74804                                    P‐0034687 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, REX A.
67 PISGAH FOREST TRAIL
ARDEN, NC 28704                                      P‐0003815 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, RICHARD A.
844 NW 233 DRIVE
NEWBERRY, FL 32669                                   P‐0013903 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, SUSAN
7712 39TH AVE SW
SEATTLE, WA 98136                                    P‐0031800 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIDSON, TIFFANY L.
3122 BRINKLEY RD 104
#104
TEMPLE HILLS, MD 20748                               P‐0024520 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIE, ALFRED R.
304 PYLE LN
HOPKINSVILLE, KY 42240‐5120                          P‐0052639 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 834 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 835 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DAVIE, KIM L.
DAVIE, TYREE O.
3345 SWAIM CT.
SACRAMENTO, CA 95838                               P‐0042453 12/19/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DAVIE, MICHAEL
3367 MILVERTON ROAD
SHAKER HEIGHTS, OH 44120                           P‐0051739 12/27/2017   TK Holdings Inc., et al .                   $74,467.90                                                                                   $74,467.90
DAVIE, MICHAEL
3367 MILVERTON ROAD
SHAKER HEIGHTS, OH 44120                           P‐0051840 12/27/2017   TK Holdings Inc., et al .                   $74,467.90                                                                                   $74,467.90
DAVIES, DAVID J.
3719 WATERLOO PL
WILLIAMSBURG, VA 23188                             P‐0014890 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIES, JEANNE E.
DAVIES, DANIEL L.
3709 E. 46TH SZTREET
TULSA, OK 74135                                    P‐0029633 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIES, MARIANNE R.
900 ALEXANDRIA COURT
BEL AIR, MD 21014                                  P‐0017618 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIES, MATTHEW P.
1448 WOODHAVEN DRIVE
HUMMELSTOWN, PA 17036                              P‐0031696 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIES, MATTHEW P.
1448 WOODHAVEN DRIVE
HUMMELSTOWN, PA 17036                              P‐0031750 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIES, TERESA‐CARRAH L.
92 HAMILTON STREET
APT 6B
OSWEGO, NY 13126                                   P‐0010713 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIES‐CROFT, KRISTIN
418 2ND STREET, ENHAUT
HARRISBURG, PA 17113                               P‐0041645 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIES‐NEVILL, ANDREA L.
1341 CAMERON VIEW CT
RALEIGH, NC 27607                                  P‐0001157 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVILA, ANTHONY I.
1855 CUSHMAN STREET
HOLLISTER, CA 95023                                P‐0020073 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVILA, CYNTHIA
701 COUNTY ROAD 126
GEORGETOWN, TX 78626                               P‐0004456 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVILA, CYNTHIA
701 COUNTY ROAD 126
GEORGETOWN, TX 78626                               P‐0004459 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVILA, CYNTHIA C.
1855 CUSHMAN STREET
HOLLISTER, CA 95023                                P‐0018962 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVILA, HECTOR H.
HECTOR DAVILA
2719 W 24TH ST TRLR 15
KEARNEY, NE 68845‐1906                             P‐0035965 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS BRUNO, KAREN L.
9601 NAPOLEON WAY
MONTGOMERY VILLA, MD 20886                         P‐0006460 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 835 of 3871
                                               Case 17-11375-BLS              Doc 4247                      Filed 10/26/20                Page 836 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date                Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
DAVIS III, FRANK T.
24 DAVID RD.
MILLVILLE, NJ 08332                                   2706      11/16/2017          TK Holdings Inc.                                                 $0.00                                                                      $0.00
DAVIS III, FRANK T.
24 DAVID RD.
MILLVILLE, NJ 08332                                   4659       1/2/2018    Takata Protection Systems Inc.                                          $0.00        $139,000.00                                             $139,000.00
DAVIS III, FRANK T.
24 DAVID RD.
MILLVILLE, NJ 08332                                   4660       1/2/2018           TK Finance, LLC                         $139,000.00              $0.00              $0.00                                             $139,000.00
DAVIS III, FRANK T.
24 DAVID RD.
MILLVILLE, NJ 08332                                   4661       1/2/2018          Takata Americas                          $139,000.00              $0.00                                                                $139,000.00
DAVIS III, FRANK T.
24 DAVID RD.
MILLVILLE, NJ 08332                                   4662       1/2/2018        Interiors in Flight Inc.                         $0.00              $0.00              $0.00                                                   $0.00
DAVIS III, FRANK T.
24 DAVID RD.
MILLVILLE, NJ 08332                                   4663       1/2/2018           TK Finance, LLC                         $139,000.00              $0.00                                  $0.00                         $139,000.00
DAVIS III, FRANK T.
24 DAVID RD.
MILLVILLE, NJ 08332                                 P‐0055986 1/28/2018         TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS JR, ROBERT W.
FITZGERALD & MCELROY P.C.
3402 EMANCIPATION SUITE 200
HOUSTON, TX 77004                                   P‐0051502 12/27/2017        TK Holdings Inc., et al .                   $500,000.00                                                                                   $500,000.00
DAVIS JR., ELMO W.
DAVIS, CYNTHIA K.
3538 KENWOOD AVENUE
MEMPHIS, TN 38122                                   P‐0025517 11/7/2017         TK Holdings Inc., et al .                   $500,000.00                                                                                   $500,000.00
DAVIS LAVARD, NATASHA
1688 WILTSHIRE VILLAGE DR
WELLINGTON, FL 33414                                P‐0039952 12/13/2017        TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS LEE, LISA A.
627 SOUTH 19TH STREET
RICHMOND, CA 94804                                  P‐0054028    1/4/2018       TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS LEE, LISA A.
627 SOUTH 19TH STREET
RICHMOND, CA 94804                                  P‐0058392    4/1/2019       TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS SR, PIERRE V
8419 TALLY HO DR
HAZELWOOD, MO 63042                                   1312      10/31/2017          TK Holdings Inc.                         $16,000.00                                                                                    $16,000.00
DAVIS, ADAM S.
DAVIS, BRANDI L.
DEER VALLEY CREDIT UNION
4425 WEST BLOOMFIELD ROAD
GLENDALE, AZ 85304                                  P‐0013643 11/2/2017         TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, ALAN J.
3568 BLUFF CT
CARLSBAD, CA 92010                                  P‐0039202 12/11/2017        TK Holdings Inc., et al .                     $3,000.00                                                                                     $3,000.00
DAVIS, ALICE R.
DAVIS, BRENT D.
184 WESTWOOD DR
OREM, UT 84097                                      P‐0033932 11/30/2017        TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, ANDRE C.
139 PROPERZI WAY SW
HUNTSVILLE, AL 35824                                P‐0027930 11/17/2017        TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
                                                                                              Page 836 of 3871
                                               Case 17-11375-BLS            Doc 4247                  Filed 10/26/20                   Page 837 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DAVIS, ANDREW S.
11335 NE KNOTT ST
PORTLAND, OR 97220                                  P‐0024019 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, ANGE L.
75 BURWELLS WAU
KITTRELL, NC 27544                                  P‐0005856 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, ANGELA M.
1111 OAKLEY INDUSTRIAL BLVD
APT 8104
FAIRBURN, GA 30213                                  P‐0002328 10/23/2017      TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
DAVIS, ANGELA M.
360 MATTHEWS CORNER RD
BYHALIA, MS 38611                                   P‐0014981 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, ANGIE S.
DAVIS, LARRY R.
202 COLLINS DRIVE
IRVING, TX 75060‐2524                               P‐0003368 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, ANN MARIE
323 SNOW OWL HOLLOW
BUDA, TX 78610                                      P‐0002177 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, ANTHONY E.
DAVIS, PAULA A.
2003 W 4TH PL S
CLAREMORE, OK 74017‐4735                            P‐0000787 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, ARTHUR R.
DAVIS, HELEN A.
2235 W HUNTINGTON DR
BEVERLY HILLS, FL 34465                             P‐0005339 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, AUTUMN MAY
33533 COLONY PARK DR
FARMINGTON HILLS, MI 48331                            1970     11/6/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
DAVIS, BARBARA G.
6322 W SADDLEHORN RD
PHOENIX, AZ 85083                                   P‐0003895 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, BECKY
C/O TINSMAN & SCIANO, INC.
DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                 2723    11/16/2017         Takata Americas                               $0.00                                                                                        $0.00
DAVIS, BECKY
C/O TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                 2798    11/16/2017   Takata de Mexico, S.A. de C.V.                 $83,843.00                                                                                   $83,843.00
DAVIS, BECKY
C/O TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                 2812    11/16/2017          TK Holdings Inc.                        $83,843.00                                                                                   $83,843.00
DAVIS, BETTY J
281 MADERIA DR.
COLUMBUS, MS 39702‐9252                               2972    11/19/2017          TK Holdings Inc.                         $3,649.84                                                                                    $3,649.84
DAVIS, BILL
4248 NATURES WAY
NEW BRAUNFELS, TX 78132                             P‐0016884 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 837 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 838 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DAVIS, BRADLEY P.
NO ADDRESS PROVIDED
                                                    P‐0031547 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, BRETT D.
415 TRIMBLE BRANCH
PRESTONSBURG, KY 41653‐1265                         P‐0030521 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, BRIAN
972 N TOPANGA DR
PALATINE, IL 60074                                  P‐0016901 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, CAMEO
16810 TREE STAR LANE
CYPRESS, TX 77429                                   P‐0049908 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, CHIQUITA A.
4730 LOST OAK DR
SPRING                                              P‐0004357 10/25/2017   TK Holdings Inc., et al .                   $45,000.00                                                                                   $45,000.00
DAVIS, CHRISTOPHER A.
1555 W COSTILLA ST.
COLORADO SPRINGS, CO 80905                          P‐0030091 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, CHRISTOPHER D.
8210 WESTBOURNE DR
CHARLOTTE, NC 28216                                 P‐0001975 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, CHRISTOPHER J.
875 N RIVER ROCK DRIVE
BELGRADE, MT 59714                                  P‐0001952 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, CHRISTOPHER TIMOTHY
1831 WINDING OAK ST.
LODI, CA 95242                                        1760     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVIS, CHRISTOPHER W.
DAVIS, ASHLEE M.
313 W PETERS ST
WENATCHEE, WA 98801                                 P‐0020042 11/8/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DAVIS, COLLEEN M.
4660 N. LANDING TRACE
MARIETTA, GA 30066                                  P‐0017103 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, COLLEEN M.
146 JUNIPER ST.
ROSWELL, GA 30075                                   P‐0028260 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, CORNELIUS M.
DAVIS, SHEMECKIA C.
1506 VIRGINIA ST
MOBILE, AL 36604                                    P‐0021734 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, COURTNEY
P.O. BOX 932
NAPLES, ME 04055                                      4600     1/1/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVIS, COURTNEY S.
282 MEADOW GARDEN LN
MARTINSVILLE, VA 24112                              P‐0004849 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, CURTIS
176 SPEARS XING
MILLBROOK, AL 36054                                 P‐0038580 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, CYNTHIA A.
DAVIS, STEVEN L.
P.O. BOX 283
COAL CITY, IL 60416                                 P‐0029002 11/20/2017   TK Holdings Inc., et al .                     $178.00                                                                                       $178.00



                                                                                         Page 838 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 839 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DAVIS, CYNTHIA L.
DAVIS, RONALD G.
4217 OSLO COURT
ANTELOPE, CA 95843                                    P‐0021313 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DALEPHINE
1315 N. JEFFERSON STREET APT. 120
JACKSON, MS 39202                                       4553    12/27/2017      TK Holdings Inc.                          $2,850.00              $0.00                                                                 $2,850.00
DAVIS, DANA
17 BAIRN DR
SILVERLAKE, WA                                        P‐0042225 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DANA C.
41 LENOX STREET
NEWTON, MA 02465                                      P‐0029846 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DANIELLE
217 GABLE CT
BEAUMONT, CA 92223                                    P‐0051731 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DANIELLE
217 GABLE CT
BEAUMONT, CA 92223                                    P‐0051766 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DANNY L.
387 STEINER ROAD
CHILLICOTHE, OH 45601                                 P‐0000036 10/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DARREL L.
DAVIS, ROSE M.
171 STEELE PLACE
AMITYVILLE, NY 11701‐2424                             P‐0022792 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DARRELL
1910 MONTCLAIR AVE
FLINT, MI 48503                                       P‐0049542 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DAVID J.
9271 STATE HWY 180
GULF SHORES, AL 36542                                 P‐0005571 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DEBRA M.
6185 ACORN PLACE
INDIAN HEAD, MD 20640                                 P‐0028602 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DEIRDRE
DAVIS, DEIRDRE N.
10426 RANLEIGH LANE
CHARLOTTE, NC 28273                                   P‐0001912 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DELANEY S.
WASHINGTON, BARBARA L.
7104 RUMHILL COURT
MECHANICSVILLE, VA 23111                              P‐0015090 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DELLONA D.
22610 TANGLER LANE
TOMBALL, TX 77375                                     P‐0010177 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DELTRA
7404 BRENTLAWN DR
CORDOVA, TN 38018                                     P‐0013746 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DONNA K.
5514 CENTRAL CIRCLE
LANSING, MI 48911                                     P‐0051169 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DONNA M.
601 PELHAM PARKWAY NORTH
#207
BRONX, NY 10467                                       P‐0055079 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 839 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 840 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DAVIS, DORETHA W.
606 WILLOMETT AVE
RICHMOND, VA 23227                                  P‐0040777 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, DWRIGHT
410 NELSON AVE
MAGNOLIA, NJ 08049                                    4447    12/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVIS, ELAINE
24213 CATALDO CT
LIBERTY LAKE, WA 99019                              P‐0041840 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, ELIZABETH M.
7106 KELLA WAY
MECHAICSVILLE, VA 23111                             P‐0002786 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, ELIZABETH M.
731 WAYFIELD DRIVE
SAINT LOUIS, MO 63132                               P‐0018512 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, ELIZABETH REGGIO
607 STONEY SPRING DRIVE
BALTIMORE, MD 21210                                   832     10/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVIS, ELLA M.
21732 COLONY PARK CIRCLE
APT. 201
SOUTHFIELD, MI 48076‐1659                           P‐0057768 3/22/2018    TK Holdings Inc., et al .                    $1,201.12                                                                                    $1,201.12
DAVIS, ELLIOT R.
3025 OAKLEIGH CIRCLE
OCEAN SPRINGS, MS 39564                             P‐0006571 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, FRANK
2660 HARLAN ST.
APT 2
WHEAT RIDGE, CO 80214                                 705     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVIS, FRANKIE
58 PROSPECT ST APT B
RUTLAND, VT 05701                                   P‐0005401 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, GAYLE
7325 WINTHROP ROAD
ALPHARETTA, GA 30005                                P‐0028884 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, GENE H.
8022 FOZ STREET
BAYTOWN, TX 77523                                   P‐0057160 2/10/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, GEORGE B.
424 NW 39TH STREET
OKLAHOMA CITY, OK 73118                             P‐0043459 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, GEORGIA M.
4005 PALM TREE BLVD
UNIT 103
CAPE CORAL, FL 33904                                P‐0020998 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, GREGORY A.
15811 MISSION TERRACE COURT
HOUSTON, TX 77083‐5267                              P‐0025512 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, GREGORY L.
2907 TEAGUE RD
HOUSTON, TX 77080                                   P‐0053384 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, HAROLD D.
17 LONGSTREET
IRVINE, CA 92620                                    P‐0032818 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 840 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 841 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DAVIS, JAIME L.
329 SOUTHERN WALK CIRCLE
GRAY, GA 31032                                      P‐0011428 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JALEA K.
CARPENTER, TAMMY S.
320 CARL VINSON PARKWAY 615
WARNER ROBINS, GA 31088                             P‐0018016 11/6/2017    TK Holdings Inc., et al .                    $7,488.00                                                                                    $7,488.00
DAVIS, JAMAR
374 WETHERSFIELD AVE APT. A
HARTFORD, CT 06114                                    889     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVIS, JAMIE L.
1357 SELBYDON WAY
WINTER GARDEN, FL 34787                             P‐0001891 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JAMILLAH O.
125 MARKET STREET
APT. 442
MANASSAS PARK, VA 20111                             P‐0032697 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JAMILLAH O.
125 MARKET STREET
APT. #442
MANASSAS PARK, VA 20111                             P‐0032699 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JAMMIE J.
369 LEE RD 219
PHENIX CITY, AL 36870                               P‐0029339 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JANET L.
1306 PEABODY DRIVE
HAMPTON, VA 23666                                   P‐0044329 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JANET L.
1306 PEABODY DRIVE
HAMPTON, VA 23666                                   P‐0044352 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JEFFRIE T.
1140 FREDERICK BLVD
AKRON, OH 44320                                     P‐0033772 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JESSICA R.
2710 GRANTS LAKE BLVD
S2
SUGAR LAND, TX 77479                                P‐0027419 11/17/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
DAVIS, JOANN
131 OWENS COURT
UNION SPRINGS, AL 36089                             P‐0033384 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JOANN
131 OWENS COURT
UNION SPRINGS, AL 36089                             P‐0033422 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JOHN
DAVIS, MELISSA
10765 DEERFOOT LANE
ELBERTA, AL 36530                                   P‐0010813 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JOHN E.
31570 LAKERIDGE CT
TEMECULA, CA 92591                                  P‐0021284 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JOHN E.
31570 LAKERIDGE CT
TEMECULA, CA 92591                                  P‐0021379 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 841 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 842 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DAVIS, JOHN J.
JOHN J DAVIS, PSC
P.O. BOX 1410
PIKEVILLE, KY 41502                                 P‐0052640 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JORDAN D.
299 SCOTTSBOROUGH CIRCLE
BOWLING GREEN, KY 42103                             P‐0013744 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JOSEPH T.
9305 W 150TH TERRACE
OVERLAND PARK, KS 66221                             P‐0049328 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, JR., MITCHELL R.
111 MOUNT VERNON WAY
WINTERVILLE, GA 30683                               P‐0057718 3/18/2018    TK Holdings Inc., et al .                    $3,234.12                                                                                    $3,234.12
DAVIS, JUDY L.
342 W. MAIN ST.
NEWARK, OH 43055                                    P‐0007124 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KARMA
230 COURT ST APT 1
BROCKTON, MA 02302                                  P‐0048633 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KATHERINE
WILSON, MATTHEW
456 2ND AVE
CHULA VISTA, CA 91910                               P‐0027907 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KATHLEEN A.
300 SILVER HORSE RD
RENO, NV 89510                                      P‐0024255 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KATHRYN M.
254 MOOSE HILL STREET
SHARON, MA 02067‐1729                               P‐0038137 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KATHY L.
387 STEINER ROAD
CHILLICOTHE, OH 45601                               P‐0000038 10/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KELSIE J.
19504 OLYMPIA
REDFORD, MI 48240                                   P‐0036832 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KENNETH
DAVIS, CATHERINE
8343 OXBOW RD
WESTERVILLE, OH 43082                               P‐0058137 7/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KERRY G.
4252 MIDDLEBROOK RD
ORLANDO, FL 32811                                   P‐0035284 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KEVIN
2809 GLADE ASTER COURT
RALEIGH, NC 27604                                   P‐0057702 3/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KIMBERLY T.
12040 225 STREET
CAMBRIA HEIGHTS, NY 11411                           P‐0044734 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KIRK E.
15 PINE VILLA TRAIL
AURORA, OH 44202                                    P‐0038683 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KRISTEN
P.O. BOX 413
9 W MAIN ST.
BROOKSIDE, NJ 07926                                 P‐0047228 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 842 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 843 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DAVIS, KRISTIN W.
2387 W VIA DI SILVIO
TUCSON, AZ 85741                                     P‐0026844 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KRYSTAL L.
DAVIS, JASON R.
3204 CHAD AVE
BELLEVUE, NE 68123                                   P‐0030920 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KYESHIA J.
224 SILVER SPRING STREET
DALLAS, GA                                           P‐0006161 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, KYESHIA J.
224 SILVER SPRING STREET
DALLAS, GA                                           P‐0006274 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, LANA S.
NO ADDRESS PROVIDED
                                                     P‐0050291 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, LARRY
11061 E. VIA TRANQUILLA
TUCSON, AZ 85749                                     P‐0007121 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, LAURENT E.
1619 STODDARD AVENUE
WHEATON, IL 60187                                    P‐0008725 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, LEON
1778 CO RD 20
CLAYTON, AL 36016                                    P‐0013448 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, LINDA
4901 EAGLE DR
FT PIERCE, FL 34951                                    199     10/19/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVIS, LINDSAY L.
3500 CALLAWAY AVENUE
APARTMENT #1
BALTIMORE, MD 21215                                  P‐0057339 2/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, LISA
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                   P‐0027356 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, LISA
DAVIS, JAMES
3560 DELAWARE
STE 308
BEAUMONT, TX 77706                                   P‐0044541 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, LISA J.
1050 COURT STREET #509
SAN RAFAEL, CA 94901                                 P‐0041356 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, LYNETTE M.
19 NORTHWOOD AVENUE
DAYTON, OH 45405                                     P‐0012812 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, MARK A.
DAVIS, RAY C.
226 CARIBBEAN DR.
CORPUS CHRISTI, TX 78418                             P‐0043818 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, MARK A.
DAVIS, RAY C.
226 CARIBBEAN DR.
CORPUS CHRISTI, TX 78418                             P‐0043860 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 843 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 844 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DAVIS, MARK B.
DAVIS, LINDA M.
4420 HORNET DRIVE
PRESCOTT, AZ 86301                                   P‐0007364 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, MARTIN D.
BROWN, ROQUITA L.
3104 ISABELLA ST
HOUSTON, TX 77004                                    P‐0005702 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, MARY E.
10901 BRIGHT FOX DRIVE,103
INDIANAPOLIS, IN 46234                                 2388      11/13/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVIS, MATTHEW
DAVIS, JEANNE
106 COBBLE HILL DR
WILTON, NY 12831                                     P‐0040126 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, MELANIE
533 NORMANDY ST
PORTSMOUTH, VA 23701                                 P‐0017146 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, MELISSA L.
86 TOPSTONE DR
DANBURY, CT 06810                                    P‐0031240 11/24/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DAVIS, MICA L.
421 JANES AVE
APT 206
BOLINGBROOK, IL 60440                                P‐0020197 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, MICHAEL J
51 SHONGUM ROAD
RANDOLPH, NJ 07869                                     4075      12/16/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVIS, MICHAEL R.
15111FREEMAN AVE UNIT 4
LAWNDALE, CA 90260‐2160                              P‐0022283 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, MICHAEL R.
21 HERITAGE DRIVE
SAN RAFAEL, CA 94901                                 P‐0040447 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, MICHAEL S.
170 E 4TH ST APT 5E
BROOKLYN, NY 11218/1740                              P‐0017374 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, MICHELLE S.
5203 RIVER WALK CT.
#D
ATLANTA, GA 30349                                    P‐0052131 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, MOLLY
1925 SHENANDOAH COURT
UNIT A
PLYMOUTH, MN 55447                                   P‐0014700 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, NAKISHA Y.
312 THORPE AVE
MERIDEN, CT 06450                                    P‐0053588    1/2/2018    TK Holdings Inc., et al .                   $90,000.00                                                                                   $90,000.00
DAVIS, NATASHA S.
51 BROCKTON ROAD
HAMILTON, NJ 08619                                   P‐0055384 1/20/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, NELSON S.
8 ELMWOOD CIRCLE
PEEKSKILL, NY 10566                                  P‐0031597 11/25/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00



                                                                                            Page 844 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 845 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
DAVIS, PAMELA C.
116 SOUTH CROFT AVE NO.101
LOS ANGELES, CA 90048‐3448                          P‐0042214 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAVIS, PATRICIA
PO BOX 65328
BATON ROUGE, LA 70896                                 3318      11/24/2017      TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
DAVIS, PAUL A.
374 LONNIE RD.
HOMER, LA 71040                                     P‐0036402 12/6/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
DAVIS, PAUL D.
DAVIS, SARA L.
P.O. BOX 281
GREENVIEW, CA 96037                                 P‐0047134 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAVIS, PAULA D.
DAVIS JR, JAMES M.
28648 VERDE MOUNTAIN TRAIL
SAN ANTONIO, TX 78261‐2532                          P‐0051611 12/26/2017     TK Holdings Inc., et al .                    $3,133.00                                                                                     $3,133.00
DAVIS, PEGGY E.
DAVIS, TERRY W.
12209 COLUMBIA SPRINGS WAY
BRISTOW, VA 20136                                   P‐0054268    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAVIS, PHIL
P O BOX 7922
MIDLAND, TX 79708                                   P‐0039071 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAVIS, PHYLLIS A.
2525 BOLTON BOONE DR.
# 308
DESOTO, TX 75125                                    P‐0015244 11/4/2017      TK Holdings Inc., et al .                   $25,000.00                                                                                    $25,000.00
DAVIS, PHYLLIS A.
2525 BOLTON BOONE DR
# 308
DESOTO, TX 75115                                    P‐0015325 11/4/2017      TK Holdings Inc., et al .                   $25,000.00                                                                                    $25,000.00
DAVIS, PRISCILLA N.
8920 TIMBER TRAIL COURT
CORDOVA
, TN 38018                                          P‐0043413 12/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAVIS, R. D.
DAVIS, P. C.
8243 HOLLY OAK STREET
CITRUS HEIGHTS, CA 95610                            P‐0019066 11/7/2017      TK Holdings Inc., et al .                   $32,120.00                                                                                    $32,120.00
DAVIS, RANDALL S.
3295 SOUTHFIELD DR
BEAVER CREEK, OH 45434‐5725                         P‐0053046 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAVIS, RANDY A.
DAVIS, ELIZABETH A.
4433 BATON ROUGE DR
HERMITAGE, TN 37076                                 P‐0012488 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAVIS, REBECCA L.
5925 SHERIFF WATSON ROAD
SANFORD, NC 27332                                   P‐0006303 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAVIS, REBECCA O.
11252 MEADE CT
BEALETON                                            P‐0026503 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAVIS, REGINA B.
956 BROOKMERE CT
ATLANTA, GA 30349                                   P‐0015561 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                           Page 845 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 846 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
DAVIS, RICHARD D.
9 MANITO AVENUE
OAKLAND, NJ 07436                                    P‐0022642 11/11/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, RICHARD L.
DAVIS, MARIA K.
1275 GATOR TRL
WEST PALM BEACH, FL 33409                            P‐0039667 12/13/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, ROBERT C.
4000 AYRDALE AVE
BALTIMORE, MD 21215                                  P‐0055781 1/24/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, ROBERT H.
DAVIS, SHIRLEY A.
3045 BUENA VIDA CIR APT112
LAS CRUCES, NM 88011                                 P‐0052462 12/28/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, ROBERT J.
DAVIS, DIANE M.
105 TIPPERTON DR.
MADISON, AL 35758                                    P‐0045486 12/23/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, ROBERT KENNETH
6710 COLLINS RD, APT 2117
JACKSONVILLE, FL 32244                                 1330     11/4/2017      TK Holdings Inc.                       $28,991,510.00                                                                               $28,991,510.00
DAVIS, ROBERT M.
9120 SARANAC TRAIL
FORT WORTH, TX 76118                                   477     10/22/2017      TK Holdings Inc.                                                   $0.00                                 $0.00                               $0.00
DAVIS, ROBIN R.
P.O. BOX 5893
ALBANY, NY 12205                                     P‐0055471 1/22/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, ROBYN E.
906 KIRBY DRIVE
FORT MILL, SC 29715                                  P‐0001014 10/21/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, ROESANDRA
3606 ALSACE STREET
HOUSTON, TX 77021                                    P‐0010115 10/30/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, ROSA M.
DAVIS, LEE E.
1511 8TH STREET SOUTH
COLUMBUS, MS 39701‐6911                              P‐0046721 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, ROSE M.
171 STEELE PLACE
AMITYVILLE, NY 11701‐2424                            P‐0004321 10/25/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, RUTH ANN
DAVIS, JAMES L.
8701 N HUCKELBERRY WAY
TUCSON, AZ 85742                                     P‐0030009 11/21/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, SADE Y.
861 NE 209TH TER APT 202
MIAMI, FL 33179‐1226                                 P‐0008602 10/29/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, SAMUEL J.
P.O BOX 329
TUSKEGEE INST,, AL 36087                             P‐0005189 10/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, SANDRA K.
7622 PASEO BLVD
KANSAS CITY, MO 64131                                P‐0051491 12/27/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DAVIS, SARA N.
181 ADA AVE, APT 25
MOUNTAIN VIEW, CA 94043                              P‐0028042 11/17/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
                                                                                          Page 846 of 3871
                                              Case 17-11375-BLS            Doc 4247                  Filed 10/26/20                   Page 847 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DAVIS, SARAH
DAVIS, SARAH J.
42 CALLE DE FELICIDAD
RANCHO SANTA MARGARITA, CA 92688                   P‐0023249 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, SEAN M.
2312 LAKE CIRCLE DRIVE
ELDERSBURG, MD 21784                               P‐0047766 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, SHANTI
15455 EASTBURN
DETROIT, MI 48205                                    4940     2/21/2018          TK Holdings Inc.                             $0.00                                                                                        $0.00
DAVIS, SHANWANDA A.
904 W. ATCHISON AVE APT. 508
FRESNO, CA 93706                                   P‐0050048 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, SHANWANDA A.
904 W. ATCHISON AVE APT 508
FRESNO, CA 93706                                   P‐0050114 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, SHARON E.
107 SAINT JOHNS WAY
WARNER ROBINS, GA 31093                            P‐0044732 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, SHEILA M.
17890 FM 1954
WICHITA FALLS, TX 76310                            P‐0030458 11/22/2017      TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
DAVIS, SHEKHINAH
P.O. BOX 2465, ACP #227
HARRISBURG, PA 17105                               P‐0045636 12/23/2017      TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
DAVIS, SHERI S.
1331 BRICKELL BAY DRIVE
APARTMENT # 3811
MIAMI, FL 33131                                    P‐0027806 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, SHERWANN M.
DAVIS, DERRICK L.
                                                   P‐0049672 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, SHIRLEY
230 NORTHEAST OUTLOOK AVENUE
GRANTS PASS, OR 97526                              P‐0032104 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, SIDONIE
4025 BRUSHY CREEK WAY
SUWANEE, GA 30024                                    2249    11/10/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
DAVIS, STAN
C/O TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                2793    11/16/2017   Takata de Mexico, S.A. de C.V.                 $83,843.00                                                                                   $83,843.00
DAVIS, STAN
TINSMAN & SCIANO, INC.
C/O DANIEL J.T. SCIANO
10107 MCALLISTER FREEWAY
SAN ANTONIO, TX 78216                                2813    11/16/2017          TK Holdings Inc.                        $83,843.00                                                                                   $83,843.00
DAVIS, STAN
C/O TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                2904    11/16/2017         Takata Americas                               $0.00                                                                                        $0.00
DAVIS, SUSAN E.
7690 MARIPOSA GLEN WAY
CITRUS HEIGHTS, CA 95610                           P‐0022486 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 847 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 848 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DAVIS, SUSAN G.
9610 E. 65TH ST.
RAYTOWN, MO 64133                                   P‐0026500 11/16/2017   TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
DAVIS, TAMMY M.
P.O. BOX 71
MC COOL, MS 39108                                   P‐0046331 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, TANIKA HODGE
42 SURREY LANE
WILLINGBORO, NJ 08046                                 4714     1/17/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVIS, TERESA J.
128 RESERVOIR ROAD
LOCK HAVEN, PA 17745                                P‐0051920 12/27/2017   TK Holdings Inc., et al .                     $973.69                                                                                       $973.69
DAVIS, TERRY K.
12711 NEWPORT BLVD., STE. D
TUSTIN, CA 92780                                    P‐0025195 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, TERRY O.
17890 FM 1954
WICHITA FALLS, TX 76310                             P‐0030454 11/22/2017   TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
DAVIS, TEYA
636 MARYLAND AVE
ROCKFORD, IL 61102                                  P‐0005447 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, TIMOTHY M.
3013 WESTMORELAND DRIVE
MOUNTAIN BROOK, AL 35223                            P‐0002049 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, TONY A.
11304 JEFFERSON DAVIS HWY #9C
RICHMOND, VA 23237                                  P‐0021466 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, TREVOR D.
P.O. BOX 29
GREENVILLE, ME 04441                                P‐0037865 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, TROY
3405 CRICKLEWOOD
KILLEEN, TX 76542                                     303     10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVIS, UHURA
1448 VANDERBILT DRIVE
PLANO, TX 75023                                       5100     7/10/2019      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVIS, VARIAN D.
2425 CAMP JOHN HOPE RD
FT. VALLEY, GA 31030                                P‐0051820 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, WARREN M.
5 LOREE BROOK LANE
MORRISTOWN, NJ 07960                                P‐0011545 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, WILLIAM O.
1065 DALBY WAY
AUSTELL, GA 30106                                   P‐0003158 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, WILLIAM P.
193 LEE RD. 419
OPELIKA, AL 36804                                   P‐0008761 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, WILLIAM P.
193 LEE RD.419
OPELIKA, AL 36804                                   P‐0008782 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVIS, YOLANDA D.
2406 REGINA ROAD
ALBANY, GA 31705                                    P‐0002429 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 848 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 849 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DAVIS‐DICKERSON, GINA C
13621 E. EVANS AVE
AURORA, CO 80014                                      1358      10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DAVIS‐MILLER, NATALIE J.
MILLER, NATALIE
2609 MORAGA DR
PINOLE, CA 94564                                    P‐0056303    2/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVISON, GEORGE P.
1309 57TH PLACE
DES MOINES, IA 50311                                P‐0012528 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVISON, GEORGE P.
1309 57TH PLACE
DES MOINES, IA 50311                                P‐0012539 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVISON, JOHN T.
18652 RUNNYMEDE STREET
RESEDA, CA 91335                                    P‐0042414 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVISON, KENT P.
43 UPLAND ROAD
BURLINGTON, MA 01803                                P‐0027847 11/16/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DAVISON, ROBERT J.
DAVISON, LYNETTE M.
11830 SILVERSPRING DR
DEWITT, MI 48820                                    P‐0016814 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVISON, STEVEN E.
P.O. BOX 49602
COOKEVILLE, TN 38506                                P‐0030650 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVISON, STEVEN E.
P.O. BOX 49602
COOKEVILLE, TN 38506                                P‐0030657 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVISON, WILLIAM C.
DAVISON, ROBIN J.
2376 PEARSON RD
NEW HAVEN, VT 05472                                 P‐0004714 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVISON, WILLIAM R.
DAVISON, MARCIA S.
2209 PTARMIGAN DRIVE
UNIT #4
WALNUT CREEK, CA 94598‐3557                         P‐0013595 11/2/2017      TK Holdings Inc., et al .                   $18,573.27                                                                                   $18,573.27
DAVISON, WILLIAM R.
657 TERRA CALIFORNIA DR
WALNUT CREEK, CA 94595                              P‐0027279 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVISON, ZACHARY C.
1074 E. SEMINOLE DR
BYRON, GA 31008                                     P‐0021330 11/9/2017      TK Holdings Inc., et al .                    $2,054.97                                                                                    $2,054.97
DAVISSON, DIANN M.
ESELUN, TERRY A.
1143 10TH ST.
LOS OSOS, CA 93402                                  P‐0022836 11/11/2017     TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
DAVIS‐TUREK, DAMIA
531 CASAS BONITAS DR
NOKOMIS, FL 34275‐3479                              P‐0040552 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAVITA INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                    P‐0052200 12/26/2017     TK Holdings Inc., et al .                  $130,640.00                                                                                  $130,640.00


                                                                                           Page 849 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 850 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
DAVLIN PRODUCTIVITY GROUP INC
1406 AKEN STREET
PORT CHARLOTTE, FL 33952                            P‐0001741 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAVY, SHARON L.
311 MCMILLIN BLVD.
BOILING SPRINGS, SC 29316                           P‐0015252 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAWES, SAMANTHA J.
2208 AILSA ROAD
YUKON, OK 73099                                     P‐0041768 12/18/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
DAWKINS, DELONDA
2841 UTAH AVE
SACRAMENTO, CA 95822                                  2371     11/9/2017      TK Holdings Inc.                          $3,091.42              $0.00                                  $0.00                           $3,091.42
DAWKINS, DELONDA
2841 UTAH AVE
SACRAMENTO, CA 95822                                  2725    11/17/2017      TK Holdings Inc.                          $9,274.26              $0.00              $0.00               $0.00                           $9,274.26
DAWSON, ALICE B.
ADKINS, JAMES
3904 AUSTIN WOODS DR
AUSTIN, TX 78759‐8106                               P‐0047264 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAWSON, BARBARA J.
25 WOODSVIEW LANE
CINCINNATTI, OH 45241                               P‐0047256 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAWSON, BETTY
4041 HERRON TRAIL
ATLANTA, GA 30349                                   P‐0041947 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAWSON, BRENNIN K.
DAWSON, KEISHA M.
6400 LAUREN ASHLEIGH
AMARILLO, TX 79119                                  P‐0057997 6/14/2018    TK Holdings Inc., et al .                     $268.00                                                                                        $268.00
DAWSON, CHRISTOPHER D.
1817 MARLENE DRIVE
EULESS, TX 76040                                    P‐0009935 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAWSON, DAN W.
24806 GREENOUGH DR
KATY, TX 77494                                      P‐0009243 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAWSON, DAVID K.
5724 LENORE LANE
ALEXANDRIA, VA 22303                                P‐0018476 11/7/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
DAWSON, DENNIS J.
93 LEE ROAD 2046
SMITHS STATION, AL 36877                            P‐0023183 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAWSON, EVELYN G.
DAWSPM, MICHAEL J.
#2806
MCAUSLAN
BIG SPRING, TX 79721                                P‐0057451 2/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAWSON, GARY W.
379 CLIFFSIDE DR
SHEPHERDSVILLE
, KY 40165                                          P‐0045432 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DAWSON, JAMES
324 35TH STREET
MANHATTAN BEACH, CA 90266                             2675    11/15/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00




                                                                                         Page 850 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 851 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DAWSON, JESSICA B.
250 W 21ST STREET
APT 8
NEW YORK, NY 10011                                 P‐0047363 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAWSON, MARVIN A.
16206 MANCHESTER AVE
EASTPOINTE, MI 48021                               P‐0038179 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAWSON, MICHEAL J.
DAWSON, EVELYN G.
#2806
MACAUSLAM
BIG SPRING, TX 79721                               P‐0057452 2/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAWSON, NATALIE
1635 W PACIFIC COAST HWY
APT 97
WILMINGTON, CA 90744                               P‐0039518 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAWSON, SARAH Y.
2435 OLD POOLE ROAD
KINSTON, NC 28504                                  P‐0001000 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAWSON, SAYYEDA
161 ANNANDALE DRIVE
FAIRFIELD, OH 45014                                P‐0021601 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAWSON, TANISHA C.
430 DAISY AVE
LONG BEACH, CA 90802                               P‐0046246 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAWSON, TANISHA C.
430 DAISY AVE
LONG BEACH, CA 90802                               P‐0046504 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, CHARLES P.
706 PROSPECT AVE
PROSPECT PARK, PA 19076‐2320                       P‐0053617   1/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, CHARLES P.
706 PROSPECT AVE
PROSPECT PARK, PA 19076‐2320                       P‐0053844   1/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, CHRISTOPHER
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043736 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
DAY, DANIEL L.
902 DELAWARE AVE
VIRGINIA BEACH, VA 23451                           P‐0010102 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, DEZARAY L.
2422 SOUTH SUMMERLIN AVENUE
SANFORD, FL 32771                                  P‐0056956   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, DIANE M.
4061 TIERRA VISTA DR
LAKE HAVASU CITY, AZ 86406                         P‐0049907 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, DON W.
DON W. DAY
8156 HOSTA WAY
FT.WORTH, TX 76123                                 P‐0046966 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, DON W.
DWDAY
8156 HOSTA WAY
FT.WORTH, TX 76123                                 P‐0047865 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 851 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 852 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DAY, DON W.
DWDAY
8156 HOSTA WAY
FT.WORTH, TX 76123                                 P‐0047896 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, DON W.
DWDAY
8156 HOSTA WAY
FT.WORTH, TX 76123                                 P‐0047930 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, DON W.
DON W DAY
8156 HOSTA WAY
FT WORTH, TX 76123                                 P‐0053186 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, JACQUELINE Y.
103 WASHINGTON ST
UVALDA, GA 30473                                   P‐0020155 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, JUSTIN G.
701 POST LAKE PLACE APT 209
APOPKA, FL 32703                                   P‐0022659 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, KELSEY R.
11 E BELLEFONTE AVE
APT 101
ALEXANDRIA, VA 22301                               P‐0034996 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, MYLES S.
97 COLONIAL WAY
NORTH ATTLEBORO, MA 02760                          P‐0044898 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, SHARON A.
3230 MYSTIC PORT PLACE
TOMS RIVER, NJ 08753                               P‐0053130 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, TYNISHA
5913 QUEEN ANNE ST
GWYNN OAK, MD 21207                                P‐0005720 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAY, WILLIAM
482 PROSPECT AVENUE
DUMONT, NJ 07628                                   P‐0039595 12/13/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DAY, WILLIAM
482 PROSPECT AVENUE
DUMONT, NJ 07628                                   P‐0042483 12/18/2017   TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
DAYKIN, PAUL M.
DAYKIN, ROXANA
18302 FAIRWAY OAKS SQ
LEESBURG, VA 20176                                 P‐0025427 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAYLEY, TIMOTHY L.
32461 DEBORAH DR
UNION CITY, CA 94587                               P‐0048630 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAYTON PROGRESS CORP
500 PROGRESS ROAD
DAYTON, OH 45449                                   P‐0000982 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAYTON PROGRESS CORPORATION
500 PROGRESS ROAD
DAYTON, OH 45449                                   P‐0000979 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAYTON PROGRESS CORPORATION
500 PROGRESS ROAD
DAYTON, OH 45449                                   P‐0000980 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAYTON PROGRESS CORPORATION
500 PROGRESS ROAD
DAYTON, OH 45449                                   P‐0000981 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 852 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 853 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DAYTON PROGRESS CORPORATION
500 PROGRESS ROAD
DAYTON, OH 45449                                   P‐0000994 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAYTON PROGRESS CORPORATION
500 PROGRESS ROAD
DAYTON, OH 45449                                   P‐0001994 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAYZAD, NAVID
840 NORTH SPAULDING AVENUE
LOS ANGELES, CA 90046                              P‐0028395 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAZZO, NICHOLAS J.
1202 WOODSIDE RD
SCOTCH PLAINS, NJ 07076                            P‐0034729 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DAZZO, SUSAN B.
1202 WOODSIDE RD
SCOTCH PLAINS, NJ 07076                            P‐0034745 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'COUTO, PETER B.
3150 MOSSY ELM CT
HOUSTON, TX 77059                                  P‐0008582 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DDURST, DAVID
3340 ST. MARYS AVE
HANNIBAL, MO 63401                                 P‐0051600 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE ALBA, ADRIAN
DE ALBA, MARTHA
835 N MYRTLE AVE
POMONA, CA 91768                                   P‐0026422 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE ALBA, SERGIO
20739 LYCOMING
UNIT 143
WALNUT, CA 91789                                   P‐0020116 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE AMICI, GIOVANNI
1694 WICKHAM WAY
CROFTON, MD 21114                                  P‐0019113 11/7/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DE AMICI, GIOVANNI
1694 WICKHAM WAY
CROFTON, MD 21114                                  P‐0019121 11/7/2017    TK Holdings Inc., et al .                    $1,300.00                                                                                    $1,300.00
DE ANDA, LUIS R.
2010 ARLENE AVENUE
OXNARD, CA 93036                                   P‐0024564 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE ARCOS, ROGER
1316 HEWITT ST
SAN FERNANDO, CA 91340                             P‐0027550 11/17/2017   TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
DE ARMAS, LOUIS B.
2420 STATE HWY 23
MORRIS, NY 13808                                   P‐0019754 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE AZEVEDO, ROSE
2433 CRYSTAL SPRINGS CT
TULARE, CA 93274‐7863                              P‐0038446 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE BAETS, PETER
5057 GLORIA AV
ENCINO, CA 91436                                   P‐0038088 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE BARTOLO, CAROLINA
15 BANK ST
SAN ANSELMO, CA 94960                                1379     11/1/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DE BOE, ANNE
913 N LOUISE ST
SANTA ANA, CA 92703                                  2271    11/11/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                        Page 853 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 854 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DE BOER, GARRY D.
222 RESERVOIR AVE
RANDOLPH, NJ 07869                                 P‐0010190 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE CAROLIS, ACHILLE
700 HUMBERWOOD BLVD UNIT #626
ETOBICOKE, ON M9W 7J4
CANADA                                             P‐0056907   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE CARVALHO, RAFAEL C.
19717 DAMSON RD
LYNNWOOD, WA 98036                                 P‐0041723 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE CASTRO, ARIAN M.
116 DAWSON PLACE
VALLEJO, CA 94591                                  P‐0050492 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE CLEIR, IRA
29012 EVENINGSIDE DR
CASTAIC, CA 91384                                  P‐0023134 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE CORO, MIGUEL A.
8321 NW 166 TERR
MIAMI LAKES, FL 33016                              P‐0027807 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE FOREST, JOANNE
1112 PROSPECT PL
BROOKLYN, NY 11213                                 P‐0047362 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE FRANCO, AARON M.
P.O. BOX 7873
REDLANDS, CA 92375                                 P‐0037963 12/9/2017    TK Holdings Inc., et al .                    $7,266.80                                                                                    $7,266.80
DE GARCIA, ANTAAYA
259 PENNSYLVANIA AVE
FREEPORT, NY 11520                                 P‐0015491 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE GOLIA, JOHN D.
2301 FAYETTEVILLE AVE
HENDERSON, NV 89052                                P‐0000453 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE GRAZIA, CLAUDIA E.
62151 W 8 MILE RD
SOUTH LYON, MI 48178                               P‐0035432 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE GROOT, QRAIG R.
100 MANHATTAN AVE.
#714
UNION CITY, NJ 07087                               P‐0027675 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE GUZMAN, ADRIAN
1871 N CORNET PL
ANAHEIM HILLS, CA 92807                            P‐0021788 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE GUZMAN, SHARON M.
1239 EL PARAISO DR
POMONA, CA 91768                                   P‐0046391 12/25/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
DE JESUS, MIRLA A.
426 WASHINGTON BLVD
ALGONA, WA 98001                                   P‐0016579 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE JOIE, MARIE T.
26 CRTER ROAD
LYNN, MA 01P04                                     P‐0006718 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE JONG, THEUNIS A.
4 WATERSIDE ROAD
APT 2
MARBLEHEAD, MA 01945                               P‐0028644 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 854 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 855 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DE LA CRUZ, CANDIDO
2041 NORTH SUSQUEHANNA TRAIL
APARTMENT F
YORK PA,17404                                        P‐0025926 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LA FUENTE, JENNIFER
5919 MEANDERING RD
FORT WORTH, TX 76114                                 P‐0013364 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LA FUENTE, LAUREN
2110 PEARL STREET
SANTA MONICA, CA 90405                               P‐0034169 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LA FUENTE, SAMANTHA
5919 MEANDERING RD
FORT WORTH, TX 76114                                 P‐0013361 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LA GARZA ROJA, ANTONIO
510 EDGEHILL DR
OXFORD, OH 45056                                     P‐0043392 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LA GARZA, JESUS M.
1951 GREENBRIER CIRCLE
BLACKSBURG, VA 24060                                 P‐0001580 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LA HOYA, PAULINA
FERNANDEZ, JUSTIN H.
1178 N. O'MALLEY AVENUE
COVINA, CA 91722                                     P‐0048801 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LA O, CARLOS
635 W VUELTA BURIL
SAHUARITA, AZ 85629                                  P‐0023253 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LA PENA, SUSAN A.
NO ADDRESS PROVIDED
                                                     P‐0049753 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LA ROSA, DANIEL R.
4022 MARION CIRCLE
CORPUS CHRISTI, TX 78411                             P‐0046092 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LA ROSA, RUBEN
129 E. LINDA VISTA AVE
ALHAMBRA, CA 91801                                   P‐0027708 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LA TOBA, CLAUDIA
2772 BEAR VALLEY RD
CHULA VISTA, CA 91915                                  1728     11/3/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
DE LA TORRE, SUSANA
3634 BROWN AVE #B
OAKLAND, CA 94619                                    P‐0051081 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LAGE LANDEN FINANCIAL SERVICES, INC.
ATTN: T. VEITZ
1111 OLD EAGLE SCHOOL ROAD
WAYNE, PA 19087                                        135      9/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DE LEON, CANDELARIO
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                    P‐0043282 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LEON, IMELDA SUSA C.
6021 ORLOV TROTTER AVE
LAS VEGAS, NV 89122                                  P‐0037143 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LEON, LEONIDES B.
6021 ORLOV TROTTER AVE
LAS VEGAS, NV 89122                                  P‐0037145 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 855 of 3871
                                                    Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 856 of 1950
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address             Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
DE LEON, LEONIDES B.
6021 ORLOV TROTTER AVE
LAS VEGAS, NV 89122                                      P‐0037152 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LEON, LOURDES J.
CRISOSTOMO, ANTHONY J.
8048 LA SOLANA WAY
SACRAMENTO, CA 95823                                     P‐0021420 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LEPINE, LESLIE
1612 ROUNDHILL DRIVE
NASHVILLE, TN 37211                                        1734      11/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
DE LOS SANTOS OLVEDA, RENE
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TEXAS 77002                                       3361      11/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DE LOS SANTOS, J, ARTURO
410 COPPER RIDGE DR
NEW BRAUNFELS, TX 78132                                  P‐0004956 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LOS SANTOS, RENE
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                        P‐0031000 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LOS SANTOS, RUBEN
1201 CIMA DEL REY
CHULA VISTA, CA 91910                                    P‐0047123 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LUCA, MARY L.
GOODMAN, JAMES S.
4001 INDIAN SCHOOL RD. NE
SUITE 305
ALBUQUERQUE, NM 87110‐3853                               P‐0053496    1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE LUCCA, ELENITA
4120 CABRILHO DRIVE
MARTINEZ, CA 94553                                         2767      11/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DE MARTINI, LIESL
56 ALCREST AVE
BUDD LAKE, NJ 07828                                      P‐0054449 1/11/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE NEFF, ROBERT C.
2482 TOWNSHIP ROAD 136
BELLEFONTAINE, OH 43311                                  P‐0034601 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE NOBILE, THOMAS M.
1 LAUREL LANE
COMMACK, NY 11725‐4110                                   P‐0053486    1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE NOMIE, MICHAEL W.
7310 ELBERTON AVE
                                                         P‐0048983 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE PALMA, DONNA M.
7410 FOREST TRAIL
APT. 204
VICTOR, NY 14564                                         P‐0027265 11/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE PALMA, WINIFRED R.
628 E 31ST STREET
BALTIMORE, MD 21218‐3530                                 P‐0047159 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DE PAZ SICAL, KAREN D.
MARTINEZ, HANSEL H.
8811 PARK ST. #119
BELLFLOWER, CA 90706                                     P‐0057897    5/2/2018    TK Holdings Inc., et al .                   $23,000.00                                                                                   $23,000.00
                                                                                                Page 856 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 857 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
DE PRIEST, KYLE
DE PRIEST, KYLE
40 EDGEWOOD WAY
SANTA CRUZ, CALIFORNIA 95060                         P‐0050066 12/27/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DE ROSAS, ANTHONY
BISNAR CHASE
1301 DOVE STREET, SUITE 120
NEWPORT BEACH, CA 92660                                2617    11/14/2017      TK Holdings Inc.                       $25,000,000.00                                                                               $25,000,000.00
DE STEFANO, DIANA
NO ADDRESS PROVIDED
                                                     P‐0020830 11/9/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DE STRONIE, SUSAN
53 TEAPOT HILL RD
WILTON, CT 06897                                     P‐0039849 12/13/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DE TEMPLE, DIANE M.
P.O. BOX 89
SANDIA PARK, NM 87047                                P‐0004647 10/25/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DE VINCENZO, MASSIMILIAN
15332 SW 171 ST.
MIAMI, FL 33187                                      P‐0001585 10/22/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DE WEES‐CONDREY, LINDA L.
CONDREY, BRIAN M.
3541 VAL VERDE ROAD
LOOMIS, CA 95650                                     P‐0027995 11/17/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DE WOLFE, CHRISTOPHER
2727 CASTLECOVE DRIVE
GRAND PRAIRIE, TX 75052                              P‐0055644 1/23/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DE ZEE, AMANDA A.
DE ZEE, REBECCA A.
1121 OLD POLK CITY RD
LAKELAND, FL 33809                                   P‐0000254 10/19/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DEACON, CLARENCE J.
1471 LODGE VIEW DRIVE
MEADOW VISTA, CA 95722                               P‐0029384 11/20/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DEADRICK, SCOTT W.
14053 SUNSET DRIVE
WHITTIER, CA 90602                                   P‐0013677 11/2/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DEAETTE, LYNNETTE A.
1426 MORSE ROAD
JAY, VT 05859                                        P‐0009225 10/30/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DEAL, JUDITH
LAW OFFICE OF BRADLEY JOHNSON
49 N. FEDERAL HWY, STE. 136
POMPANO BEACH, FL 33062                                109      8/28/2017      TK Holdings Inc.                         $500,000.00                                                                                   $500,000.00
DEALMO, JOSEPH A.
445 BEAVER ST. APT. C46
ANSONIA, CT 06401                                    P‐0003719 10/24/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DEAMBROSE, ELIZABETH A.
777 N ASHLEY DRIVE #811
TAMPA, FL 33602                                      P‐0000317 10/19/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DEAN, ALAN D.
27427 209TH CT SE
MAPLE VALLEY, WA 98038                               P‐0019065 11/7/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DEAN, ANDREA P.
17602 WATER FLUME WAY
MONUMENT, CO 80132                                   P‐0013695 11/2/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
                                                                                          Page 857 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 858 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DEAN, CINDY
4109 RED BIRD PLACE
LOVELAND, CO 80537                                   P‐0010205 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, DAVID
4109 RED BIRD PLACE
LOVELAND, CO 80537                                   P‐0010202 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, DENA C.
8967 AUDITORIUM ST
LAKEVIEW, OH 43331                                   P‐0032440 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, DENA C.
8967 AUDITORIUM ST
LAKEVIEW, OH 43331                                   P‐0032443 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, FLORENCE V.
MULLERY, ROBERT R.
223 90TH STREET
BROOKLYN, NY 11209                                   P‐0039681 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, FLOYD A.
DEAN, SUSAN L.
3156 E 58TH PL
TULSA, OK 74105‐7415                                 P‐0013517 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, HEATHER
2180 KNOX AVE
VINE GROVE, KY 40175                                 P‐0000024 10/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, JACK F.
DEAN, THERESA G.
92 RIO VISTA LN
RED BLUFF, CA 96080                                  P‐0038392 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, JEANETTE B.
DEAN, PETER D.
6029 PEAR ORCHARD RD
JACKSON, MS 39211                                    P‐0027696 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, JEANETTE B.
DEAN, PETER D.
6029 PEAR ORCHARD RD
JACKSON, MS 39211                                    P‐0032245 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, MARGARET H.
2119 KIMBROUGH RD.
GERMANTOWN , TN                                      P‐0021210 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, MARJORIE A.
2500 DIANA DR
UNIT 105
HALLANDALE, FL 33009                                 P‐0006894 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, MARJORIE A.
2500 DIANA DR
UNIT 105
HALLANDALE, FL 33009                                 P‐0054501 1/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, MATT
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043673 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
DEAN, MATTHEW
17727 162ND AVE SE
RENTON, WA 98058                                     P‐0015145 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 858 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 859 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DEAN, MICHAEL W.
DEAN, GAIL A.
RT 72 BOX 160
URBANA, MO 65767                                     P‐0037233 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, PETER D.
DEAN, JEANETTE B.
6029 PEAR ORCHARD RD
JACKSON, MS 39211                                    P‐0027605 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, PETER D.
DEAN, JEANETTE B.
6029 PEAR ORCHARD R4
JACKSON, MS 39211                                    P‐0032246 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, QUYNH T.
23761 VIA STORNI
MISSION VIEJO, CA 92692                              P‐0032345 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, ROBERT K.
4861 WEST VILLAGE DELL DRIVE
WEST JORDAN, UT 84081                                P‐0020949 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, ROBERT K.
4861 WEST VILLAGE DELL DRIVE
WEST JORDAN, UT 84081                                P‐0021094 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAN, SAMANTHA MARIE
2787 FIVE MILE ROAD
ALLEGANY, NY 14706                                     1642      11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEAN, SCOTT A.
DEAN, AMY M.
3566 NE HARRISON DR
ISSAQUAH, WA 98029                                   P‐0034674 12/2/2017     TK Holdings Inc., et al .                   $35,000.00                                                                                   $35,000.00
DEANE, JACQUELINE M.
8140 GREYSTONE EAST CIR
HENRICO, VA 23229                                    P‐0056658   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEANE, LESLIE J.
DEANE, PATRICIA G.
P.O. BOX 14311
CLEARWATER, FL 33766                                 P‐0026440 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEANE, MARTHA W.
121 TERRACE AVE.
ALBANY, NY 12203                                     P‐0029184 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEANE, SAM H.
7414 SAN RAMON DR.
HOUSTON, TX 77083‐4524                               P‐0034509 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEANER, JACLYN S.
4552 SUNKNOLL DR
LOVELAND, CO 80538                                   P‐0009558 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEANER, JEFFREY A.
4552 SUNKNOLL DR
LOVELAND, CO 80538                                   P‐0009568 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEANGELIS, AIDS
11 FORTE AVENUE
MEDFORD, NY 11763‐4404                               P‐0021642 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEANGELIS, ANTHONY
16 BOYLE PL
STATEN ISLAND, NY 10306                              P‐0006154 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                           Page 859 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 860 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
DEANGELIS, LORI
PUBLIX SUPER MARKETS INC.
3300 PUBLIX CORPORATE PARKWAY
LAKELAND, FL 33811‐3311                            P‐0047170 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEANGELO, EDWARD J.
CONRAD, MIRIAM
219 POND AVENUE
BROOKLINE, MA 02445                                P‐0007345 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEANGELO, EDWARD J.
CONRAD, MIRIAM
219 POND AVENUE
BROOKLINE, MA 02445                                P‐0020678 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEANGULO, ALAN D.
1080 HEATHSHIRE DRIVE
CENTERVILLE, OH 45459                              P‐0053822   1/4/2018    TK Holdings Inc., et al .                   $22,905.00                                                                                    $22,905.00
DEAN‐POWELL, JEANNETTE M.
226 MARION OAKS LANE
OCALA, FL 34473                                    P‐0002718 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEAN‐TICHENOR, NOREEN
106 16TH AVENUE
BELMAR, NJ 07719                                   P‐0006995 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEARBORN SAUSAGE COMPANY INC.
2450 WYOMING STREET
DEARBORN, MI 48120                                 P‐0010421 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEARING, JR, RONALD
8051 SOLDIERWOOD STREET
WINTER GARDEN, FL 34787                              4683      1/13/2018      TK Holdings Inc.                                                                    $0.00                                                   $0.00
DEARMAN, KATHY
DEARMAN, JONATHAN
1593 PRICES CHAPEL RD
BOWLING GREEN, KY 42101                            P‐0022337 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEARMAN, KATHY M.
DEARMAN, RUSSELL
1593 PRICES CHAPEL RD
BOWLING GREEN, KY 42101                            P‐0022329 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEARMAN, KATHY M.
DEARMAN, HARVEY R.
1593 PRICES CHAPEL RD
BOWLING GREEN, KY 42101                            P‐0022346 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEARMAN, NICOLE A.
DEARMAN, DANIEL H.
213 KELSO DRIVE
CARENCRO, LA 70520                                 P‐0049095 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEARMAN, TAMMY K.
5439 HWY 18 E
QUITMAN, MS 39355                                  P‐0017284 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEARMON, DONNA J.
520 HIDDEN HILLS WAY
WINCHESTER, KY 40391‐1024                          P‐0037914 12/9/2017     TK Holdings Inc., et al .                   $25,000.00                                                                                    $25,000.00
DEARMON, DONNA J.
520 HIDDEN HILLS WAY
WINCHESTER, KY 40391‐1024                          P‐0037921 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEARMON, DONNA J.
520 HIDDEN HILLS WAY
WINCHESTER, KY 40391‐1024                          P‐0040610 12/13/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                    $25,000.00


                                                                                         Page 860 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 861 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DEARMOND, RICHARD L.
8414 GREENWOOD CIRCLE
LENEXA, KS 66215                                   P‐0034970 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEARSTINE, LINDA S.
DEARSTINE, LEONARD F.
40 WINDSOR DRIVE
CHARLES TOWN, WV 25414                             P‐0055670 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEARSTYNE, NICOLE M.
357 ELM STREET
PITTSFIELD, MA 01201                               P‐0013933 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEASON, SCOTT
DEASON, SCOTT
1312 KINGFISHER ST
SULPHUR, LA 70663                                  P‐0022739 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEATON, ERIN E.
EFIRD, JR., CHARLES M.
3276 HAWICK COMMONS DRIVE
CONCORD, NC 28027                                  P‐0047662 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEATON, GAIL H.
121 ROBERTS CHURCH RD
ANDERSON, SC 29626                                 P‐0003909 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEATON, KENNETH R.
121 ROBERTS CHURCH RD
ANDERSON, SC 29626                                 P‐0003921 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEATON, KENNETH R.
121 ROBERTS CHURCH RD
ANDERSON, SC 29626                                 P‐0003929 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAVERS, KORY R.
455 FAIRWAY CIRCLE
EDGERTON, WI 53534                                 P‐0008245 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEAVERS, KORY R.
455 FAIRWAY CIRCLE
EDGERTON, WI 53534                                 P‐0008406 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBARBERIE JR., JOHN W.
40 TAYLOR AVE.
NORTH MIDDLETOWN, NJ 07748                         P‐0008269 10/29/2017   TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
DEBARBERIE, NICOLE
40 TAYLOR AVENUE
MIDDLETOWN, NJ 07748                               P‐0008294 10/29/2017   TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
DEBAUN, CAMMY A.
6649 HEARNE RD
CINCINNATI, OH 45248                               P‐0000824 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBBS, JOHN L.
3541 W. ACOMA DR.
PHX, AZ 85053                                      P‐0007667 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBEER, LINDA S.
1393 LARKSPUR COURT
WOODBURY, MN 55129                                 P‐0047443 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBELLIS, DAVID A.
DEBELLIS, JANICE L.
157 WINDWALKER ROAD
BUENA VISTA, CO 81211                              P‐0011873 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBENVENISTE, MARY C.
125 SAVAGE ST.
WALTERBORO, SC 29488                               P‐0010583 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 861 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 862 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DEBERRY, ANGELA M.
423 E. STUART ST
DECATUR, IL 62526                                  P‐0038103 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBERRY, MICHAEL L.
6053 FLEUR DE LIS E
OLIVE BRANCH, MS 38654                             P‐0027637 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBLASI, RICHARD
DEBLASI, NANCY
1906 DUCK WALK WAY
WYLIE, TX 75098                                    P‐0058009 6/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBLASI, RICHARD
DEBLASI, NANCY
1906 DUCK WALK WAY
WYLIE, TX 75098                                    P‐0058010 6/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBLASI, RICHARD A.
1906 DUCK WALK WAY
WYLIE, TX 75098                                    P‐0058011 6/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBLASI, RICHARD A.
1906 DUCK WALK WAY
WYLIE, TX 75098                                    P‐0058013 6/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBLASI, RICHARD A.
1906 DUCK WALK WAY
WYLIE, TX 75098                                    P‐0058014 6/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBOE, MARY M.
2723 LYNDHURST AVE
ST. LOUIS, MO 63114                                P‐0007706 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBOLT, KELSIE LYNN
217 SOUTH BARNEBURG
MEDFORD, OR 97504                                    4001    12/12/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEBONI, ALEXANDER
1498 MENTON ST
DANVILLE, CA 94506                                 P‐0015537 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBONI, MARC A.
1498 MENTON ST
DANVILLE, CA 94506                                 P‐0015524 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBORAH M. LANCASTER LTD
114 KILCHURN LN
INVERNESS, IL 60067                                  4823     2/8/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
DEBORAH O. ADAMS AND MARCELLE O'QUAIN
11276 TRICHE ROAD
GONZALES, LA 70737                                   3554    11/27/2017      TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
DEBORD, ALEXIS
1277 STRATFORD AVE APT BB
BRONX, NY 10472                                      4752     1/24/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEBORD, ALEXIS A.
1277 STRATFORD AVE APT BB
BRONX, NY 10472                                    P‐0055760 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBORD, GARY L.
1409 CHILDRESS RD.
ALUM CREEK, WV 25003                               P‐0022165 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBORD, JASON W.
3365 HOLLYCREST DR
COLORADO SPRINGS, CO 80920                         P‐0025936 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEBOUNO JR, JAMES F.
26 GLEN DRIVE
VOORHEES, NJ 08043‐1404                            P‐0040600 12/13/2017   TK Holdings Inc., et al .                   $38,350.00                                                                                   $38,350.00
                                                                                        Page 862 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 863 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                     Amount                                                  Amount
DEBOUNO JR., JAMES F.
26 GLEN DRIVE
VOORHEES, NJ 08043                                    5106     8/12/2019      TK Holdings Inc.                                                                                                      $7,062.80         $7,062.80
DEBOYER, LESLIE H.
915 STURDEVANT ROAD
KIMBALL, MI 48074                                   P‐0048269 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEBREY, MICHELE A.
7112 GLOUCHESTER
EDINA, MN 55435                                     P‐0024529 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEBRUYN, JASON
2575 STEELE ROAD
APT.104
SAN BERNARDINO, CA 92408                              1857     11/8/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DEBUS, KANDI R.
177 CUMBERLAND ISLAND CIRCLE
PONTE VEDRA, FL 32081                               P‐0002522 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DECARLO, LORI
12 FREDERICK STREET
EAST BRUNSWICK, NJ 08816                            P‐0017786 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DECARO, RYAN
3626 SMALLMAN ST
PITTSBURGH, PA 15201                                P‐0018652 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DECASTRO, GREGORY R.
153 GRACKLE LN
PAWLEYS ISLAND, SC 29585                            P‐0002836 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DECATUR, SAMUEL D.
WEST LAKE FINANCIAL
147 NW 43RD ST
OAKLAND PARK, FL 33309                              P‐0049985 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DECECCO, JAMES A.
1464 TURNERSBURG HWY
STATESVILLE, NC 28625                               P‐0003125 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DECESARO, RYAN J.
3930 WESLEY CHAPEL ROAD
MARIETTA, GA 30062                                  P‐0008948 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DECH, DAVID L.
963 TEEL RUN ROAD
DANIELSVILLE, PA 18038                              P‐0048289 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DECH, DAVID L.
963 TEEL RUN ROAD
DANIELSVILLE, PA 18038                              P‐0048517 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DECHAINE, RENE P.
4750 WILLOWS RD
CHESAPEAKE BEACH, MD 20732                          P‐0008054 10/28/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
DECHRISTOFORO, CLAUDIA A.
3622 CALUMET STREET
PHILADELPHIA, PA 19129                              P‐0054865 1/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DECICCO, ALFRED
DECICCO, ARLYN L.
4509 HIGHLAND OAKS ST
FALLBROOK, CA 92028                                 P‐0036403 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DECILIO, PAUL F.
188 HOLLINGSWORTH AVE
BRAINTREE, MA 02184‐6218                            P‐0025137 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 863 of 3871
                                                  Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 864 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DECKER SR, JOSEPH W.
8902 SW CAPRICE CIRCLE
STUART, FL 34997                                       P‐0040993 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECKER, BRIAN R.
QUAM, CAROLYN M.
7590 SW ERICA PL
BEAVERTON, OR 97008                                    P‐0057181 2/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECKER, DAVID W.
NO ADDRESS PROVIDED
                                                       P‐0009140 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECKER, GEORGE A.
DECKER, MARGARET L.
                                                       P‐0004415 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECKER, JAMES A.
4737 BAYLOR DRIVE
SAN DIEGO, CA 92115                                    P‐0019336 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECKER, JAMES J.
98 S 169TH DRIVE
GOODYEAR, AZ 85338                                     P‐0037619 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECKER, JULIYA
LEWIS, ROBERT
52163 HEATHERSTONE AVE
MACOMB, MI 48042                                       P‐0031358 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECKER, KAREN F.
8902 SW CAPRICE CIRCLE
STUART, FL 34997                                       P‐0040968 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECKER, KIMBERLY J.
4661 ST. RT. 130 N
UNIONTOWN, KY 42461                                    P‐0013441 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECKER, ROBERT W.
3411 TUCKAWAY DRIVE
MOUNT AIRY, MD 21771                                   P‐0049390 12/27/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DECKER, RYAN M.
29 CUVIER ST
SAN FRANCISCO, CA 94112                                P‐0025459 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECKER, SHAWN
DECKER, DANA
84 VIOLA DRIVE
EAST HAMPTON, CT 06424                                 P‐0014660 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECLERCQ, PAUL T.
DECLERCQ, TERRIE L.
405 WOODBERRY DRIVE
CHESAPEAKE, VA 23322‐5741                              P‐0025527 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECLUE, ANDREW S.
KNOX, SHERRY C.
711 LAMPLIGHT LN
HAZELWOOD, MO 63042                                    P‐0026374 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECOCK, SHELLIE L.
2000 E 19TH ST LOT 1
LAWRENCE, KS 66046                                     P‐0028555 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECOOK, THEODORE W.
436 5TH ST
TOLEDO, OH 43605                                       P‐0019576 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECOSTRO, JANET
128 NORTHRIDGE DR
MCDONALD, PA 15057                                     P‐0000635 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 864 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 865 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DECOTEAU, STACI A.
10738 EAST FREDDY ST
INVERNESS, FL 34450                                 P‐0001280 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECOU, RICHARD
466 AVENIDA SEVILLA UNIT N
LAGUNA WOODS, CA 92637                              P‐0035910 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECOUDRES, MICHAEL
DECOUDRES, MICHAEL
27968 GLADE CT.
CASTAIC, CA 91384                                   P‐0017570 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECOUDRES, MICHAEL
DECOUDRES, MICHAEL
27968 GLADE CT.
CASTAIC, CA 91384                                   P‐0026916 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECRESCENTIS, JOHN R.
6442 PERRY STREET
ARVADA, CO 80003                                    P‐0024600 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DECRISTOFARO, ANTHONY S.
DECRISTOFARO, PHYLLIS
472 NORTH HAYDEN ISLAND DRIVE
PORTLAND, OR 97217                                  P‐0019529 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEDEA, ROBERT F.
DEDEA, MARY R.
124 PENSTOCK LN
LAKE KATHRINE, NY 12449‐5234                        P‐0053942 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEDIOT, LEON J.
DEDIOT, ALICIA B.
888 BRICKELL KEY DRIVE
APT 2908
MIAMI, FL 33131                                     P‐0017453 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEDMON, PETULA A.
9006 DELEE WAY
LOUISVILLE, KY 40219                                P‐0002789 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEDO (CLAY), JANELLA
3311 HAMPTON RD UNIT A
AUSTIN, TX 78705                                    P‐0055140 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEE, KIMBERLYN L.
DEE, DARRIN T.
11251 GOLDEN EAGLE DRIVE
AUBURN, CA 95602                                    P‐0056633   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEE, KIMBERLYN L.
DEE, DARRIN T.
11251 GOLDEN EAGLE DRIVE
AUBURN, CA 95602                                    P‐0056636   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEEDS, GWENDOLYNN B.
400 MISSION RANCH BLVD
APT 144
CHICO, CA 95926                                     P‐0017657 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEEGAN, DOLORES P.
8 MCKINLEY AVE.
LYNBROOK, NY 11563                                  P‐0034952 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEEMS, DAWN M.
2475 MORGAN ROSS RD
HAMILTON, OH 45013                                  P‐0057830   4/9/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 865 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 866 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DEEN, RICK
7410 147TH AVE SE
SNOHOMISH, WA 98290                                P‐0029747 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEENY, MIKE R.
MIKE DEENY
644 CARLY ANN LN
LEANDER, TX 78641                                  P‐0053352 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEERE & COMPANY
DEERE & COMPANY WORLD HQ
ONE JOHN DEERE PLACE
MOLINE, IL 61265                                   P‐0043973 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEES, ANGIE C.
7510 PLANTATION ROAD
VANCLEAVE, MS 39565                                P‐0006204 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEES, CHARLES S.
C.S.D. FARMS, INC.
2598 KREMLIN RD SO
KREMLIN, MT 59532‐0077                             P‐0030516 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEES, MARY L.
DEES, CHARLES S.
2598 KREMLIN RD SO
KREMLIN, MT 59532‐0077                             P‐0030526 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEESE, JO ANN
1119 WASHINGTON DR.
MOODY, AL 35004                                      4258    12/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEESE, ROBY C.
506 NORTH BRIDGE STREET
LINDEN, MI 48451                                   P‐0029672 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEESE, TWANNA
115 KEM LANE
MOUNT HOLLY, NC 28120                              P‐0035135 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEESE, TWANNA
115 KEM LANE
MOUNT HOLLY, NC 28120                              P‐0035182 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEESE, TWANNA
RATHBONE, TIFFANY
115 KEM LANE
MOUNT HOLLY, NC 28120                              P‐0035185 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFABRIZIO, PAUL C.
120 ORCHARD STREET
A7
EAST RUTHERFORD, NJ 07073                          P‐0012897 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFANT, DANIEL G.
2343 WEST FAIR AVE
MARQUETTE, MI 49855                                P‐0011984 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFAZIO, JOYCE M.
250 MAIN STREET
HUDSON, MA 01749                                   P‐0039151 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFAZIO, MARYKATE
80 ARCHWOOD AVENUE
STATEN ISLAND, NY 10312                            P‐0033125 11/28/2017   TK Holdings Inc., et al .                   $17,439.36                                                                                   $17,439.36
DEFAZIO, MARYKATE
80 ARCHWOOD AVE
STATEN ISLAND, NY 10312                            P‐0033133 11/28/2017   TK Holdings Inc., et al .                   $17,439.36                                                                                   $17,439.36



                                                                                        Page 866 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 867 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DEFEE, WILLIAM K.
4536 GLENVILLE DR.
PLANO, TX 75093                                    P‐0033441 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFELICE, DONNIE M.
1800 BROADWAY BLVD
TOMS RIVER, NJ 08757                               P‐0003091 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFEO, PATRICK A.
26 EAST PEARL ST. APT. 1
DANBURY, CT 06810‐7737                             P‐0042346 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFFRY, RAYMOND A.
1229 WARSON PINES
OLIVETTE, MO 63132                                 P‐0004425 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFILIPPIS, EDWARD C.
P.O. BOX 991472
REDDING, CA 96099‐1472                             P‐0034095 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFILIPPIS, JOSEPH N.
DEFILIPPIS, JUNE E.
164 BLACKBURN ST.
GALLOWAY, NJ 08205                                 P‐0007507 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFOOR, DOUGLAS S.
DEFOOR, BRITTANY L.
10900 W. 163RD COURT
OVERLAND PARK, KS 66221                            P‐0016291 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFOOR, DOUGLAS S.
DEFOOR, BRITTANY L.
10900 W. 163RD COURT
OVERLAND PARK, KS 66221                            P‐0016447 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFOOR, DOUGLAS S.
10900 W. 163RD COURT
OVERLAND PARK, KS 66221                            P‐0016455 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFOOR, JUSTIN
TK HOLDINGS
5331 MARTINS CROSSING RD
STONE MOUNTAIN, GA 30088                           P‐0003603 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFOOR, STEPHEN G.
1182 FAWN MEADOW DRIVE
POWDER SPRINGS, GA 30127                           P‐0046995 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFOREST, DARIN
1418 E BRIARWOOD TER
PHOENIX, AZ 85048                                  P‐0003588 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFOREST, DAWN
64 HENRY STREET
NORWICH, NY 13815                                  P‐0048678 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEFUSCO, LEOPOLD P.
35 CATHERINE STREET
TRUMBULL, CT 06611                                   1662     11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEGAMO, NINO
DEGAMO, NINO
410 W IMPERIAL HWY #103
BREA, CA 92821                                     P‐0022526 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGAN, MIKE
1509 HIGHLAND DR
LITTLE ELM, TX 75068                                 320     10/21/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEGELMANN, WILLIAM E.
1 E. LINCOLN STREET
MOUNT MORRIS, IL 61054                             P‐0005413 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 867 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 868 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DEGEN, PATRICIA
DEGEN, JOHN
2708 VERGILS CT.
CROFTON, MD 21114                                   P‐0039158 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGENFELDER, KAYLA R.
4075 AERIAL WAY
APT 106
EUGENE, OR 97402                                    P‐0022695 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGETAIRE, ERIN
206 EDIE ANN DR
LAFAYETTE, LA 70508                                 P‐0031723 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGLAU, RITA
58 FAIRVIEW ST.
MILFORD, CT 06460                                   P‐0042061 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGNAN, SUZZANNE
807 PINE RIDGE ROAD
SANFORD, FL 32773‐4849                              P‐0002020 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGNON, CATHERINE B.
130 EAST POND RD
DANBY, VT 05739                                     P‐0023984 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGNON, CATHERINE B.
DEGNON, MARTHA C.
130 EAST POND RD
DANBY, VT 05739                                     P‐0023992 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGOLIA, PETER C.
1800 MORLEY WAY
SANTA ROSA, CA 95404                                P‐0011600 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGOLIA, PETER C.
1800 MORLEY WAY
SANTA ROSA, CA 95404                                P‐0011605 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGRAFF, ERNEST P.
DEGRAFF, JUDITH J.
2342 SHAMROCK DRIVE
FORTUNA, CA 95540                                   P‐0014564 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGRANDE, PAMELA J.
21525 HIGHVIEW STREET
CLINTON TOWNSHIP, MI 48036                          P‐0052103 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGRANDIS, MATTHEW L.
DEGRANDIS, HEATHER B.
2354 HIGHGATE ST #10
MEDFORD, OR 97504                                   P‐0034777 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGRASSE, WILLIAM F.
110 HILER RD
SAN ANTONIO, TX 78209                               P‐0040732 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGRASSI, ANGELO P.
17569 CLOVERDALE WAY
YORBA LINDA, CA 92886                               P‐0056230 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGRASSI, PAOLO
17569 CLOVERDALE WAY
YORBA LINDA, CA 92886                               P‐0056233 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGRASSI, PAOLO D.
DEGRASSI, THERESA
17569 CLOVERDALE WAY
YORBA LINDA, CA 92886                               P‐0056231 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 868 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 869 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DEGRASSI, THERESA M.
DEGRASSI, PAOLO D.
17569 CLOVERDALE WAY
YORBA LINDA, CA 92886                              P‐0056234 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGRASSI, THERESA M.
DEGRASSI, PAOLO D.
17569 CLOVERDALE WAY
YORBA LINDA, CA 92886                              P‐0056235 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGROOT, GLENN A.
DEGROOT, BECKY L.
1993 SOUTH ALLISON WAY
SYRACUSE, UT 84075                                 P‐0016702 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGUZMAN, LENI S.
441 MADELINE AVENUE
GARFIELD, NJ 07026                                 P‐0031432 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGUZMAN, MARIA C.
167 FARALLONES STREET
SAN FRANCISCO, CA 94112                            P‐0041832 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEGUZMAN, YOONA
2362 HUNTERS SQUARE COURT
RESTON, VA 20191                                   P‐0014790 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEHART, HAILEY
2728 RYAN RD.
SUITE A
LAKE CHARLES, LA 70605                               3434    11/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEHART, JENNIFER
266 CROSSFIELD DRIVE
MOUNT WASHINGTON, KY 40047                         P‐0051811 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEHAVEN, BETH A.
839 SUNCHASE DR.
FORT COLLINS, CO 80524                             P‐0018792 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEHERRERA, KATHLEEN
2979 HARDING AVE
BRONX, NY 10465                                      628     10/25/2017      TK Holdings Inc.                           $750.00               $0.00                                                                   $750.00
DEHIHNS III, LEE A.
2075 OLD FORGE WAY
MARIETTA, GA 300681516                             P‐0003803 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEHNER, ALICE B.
3368 GRASMERE DRIVE
LEXINGTON, KY 40503                                P‐0006195 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEHORATIIS, GUIDO
12634 THUNDER CHASE DR
RESTON, VA 20191                                   P‐0027317 11/17/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
DEHORATIIS, GUIDO
12634 THUNDER CHASE DR
RESTON, VA 20191                                   P‐0027319 11/17/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
DEHORATIIS, GUIDO
12634 THUNDER CHASE DR
RESTON, VA 20191                                   P‐0027320 11/17/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
DEHORATIIS, GUIDO
12634 THUNDER CHASE DR
RESTON, VA 20191                                   P‐0027322 11/17/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
DEHOYOS, ANTONIO
1914 BEAVER ST
VERNON, TX 76384                                   P‐0036635 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 869 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 870 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DEICH, KAREN A.
13383 NORTHUMBERLAND CIRCLE
WELLINGTON, FL 33414                                P‐0005220 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEIDA, ELVIN
2202 MARGARET LANE
KINGSVILLE, TX 78363                                P‐0001480 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEIHL, BRIANNA L.
2005 GARFIELD AVE #4
MINNEAPOLIS, MN 55405                               P‐0026718 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEINER, MARLENA M.
1515 WARM SPRINGS ROAD #4
GLEN ELLEN, CA 95442                                P‐0048963 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEINERT, RUDOLF J.
DEINERT, PATSY S.
5313 QUEENSWOOD DR.
Q
TAYLORSVILLE, UT 84129                              P‐0009456 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEITER, HENRY P.
21 AUDUBON PLACE
HILTON HEAD, SC 29928‐5555                          P‐0038736 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEJEAN, KADYN
2050 POLO GARDENS DRIVE
APT 107
WELLINGTON, FL 33414                                  4834     2/13/2018      TK Holdings Inc.                                                 $0.00                                                                     $0.00
DEJESUS, CHARLES
12 COPLEY DR
METHUEN, MA 01844                                   P‐0048439 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEJESUS, LEONARDO
194 KIDD RD
FORT MILL, SC 29708                                 P‐0048611 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEJESUS, LUIS A.
1120 HIDDEN COVE CIRCLE SOUTH
JACKSONVILLE, FL 32233                              P‐0001495 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEJESUS, MALINDA
2956 N 73RD AVENUE
ELMWOOD PARK, IL 60707‐1214                         P‐0027492 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEJESUS, TANIA S.
6952 REGATTA DR
GRAND PRAIRIE, TX 75054                             P‐0022117 11/10/2017   TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
DEJESUS, TANIA S.
6952 REGATTA DR
GRAND PRAIRIE, TX 75054                             P‐0022129 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEJULIA, WAYNE C.
150 LIMECREST ROAD
ANDOVER, NJ 07821                                   P‐0004618 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEJULIS, MARY
857 UNION STREET #2B
BROOKLYN, NY 11215                                    1011    10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEKANICH, THOMAS G.
2704 MAIN AVENUE
SHEBOYGAN, WI 53083                                 P‐0032469 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEKANICH, THOMAS G.
2704 MAIN AVENUE
SHEOYGAN, WI 53083                                  P‐0032475 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 870 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 871 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DEKANICH, THOMAS G.
2704 MAIN AVENUE
SHEBOYGAN, WI 53083                                 P‐0036954 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEKEUKELAERE, JENNIFER L.
11920 ROYAL PORTRUSH DRIVE
CHARLOTTE, NC 28277                                 P‐0045396 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEL CAMPO, ROSE E.
2355 VIA ALTA #509
SAN DIEGO, CA 92108                                 P‐0057016   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEL DUCA, ANNA M.
P.O. BOX 114
SUTERSVILLE, PA 15083‐0114                          P‐0036982 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEL DUCA, FRANCES U.
P.O. BOX 114
SUTERSVILLE, PA 15083‐0114                          P‐0036976 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEL GIORNO, MICHAEL F.
5144 EAST PALO BREA LANE
CAVE CREEK, AZ 85331                                P‐0031522 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEL NANO, ANTHONY
8200 VAN BUREN DRIVE
PITTSBURGH, PA 15237                                P‐0017100 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEL NANO, ANTHONY
8200 VAN BUREN DRIVE
PITTSBURGH, PA 15237                                P‐0017142 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEL NANO, ANTHONY
8200 VAN BUREN DRIVE
PITTSBURGH, PA 15237                                P‐0017160 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEL REAL GARCIA, SUSANA
7217 PETROL ST
PARAMOUNT, CA 90723                                 P‐0047110 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEL SESTO, MELISSA
2801 SARENTO PLACE
#105
PALM BEACH GARDENS, FL 33410                        P‐0023120 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEL SOL, BRENDA
4161 NE 14 ST
HOMESTEAD, FL 33033                                 P‐0056906   2/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEL VALLE, EFREN F.
26525 CAMBRIDGE DR.
KENT, WA 98032                                      P‐0025310 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELACAL, GERARD O.
11315 MERIDIAN WAY
RIVERSIDE, CA 92505                                 P‐0021106 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELACH, SARAH M.
DELACH, STEPHEN L.
145 VALLEYCREST DRIVE
CECIL, PA 15321                                     P‐0034754 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELACH, SARAH M.
DELACH, STEPHEN L.
145 VALLEYCREST DRIVE
CECIL, PA 15321                                     P‐0034768 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELACH, STEPHEN L.
DELACH, SARAH M.
145 VALLEYCREST DRIVE
CECIL, PA 15321                                     P‐0034761 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 871 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 872 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DELACH, STEPHEN L.
DELACH, SARAH M.
145 VALLEYCREST DRIVE
CECIL, PA 15321                                     P‐0034772 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELACIRNA, ALLEN M.
7725 CANYON DIABLO ROAD
LAS VEGAS, NV 89179                                 P‐0054925 1/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELACRUZ, CHRISTINE
8290 NW 185 TERR
HIALEAH
, FL 33015                                          P‐0028102 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELACRUZ, MONICA L.
4170 SOUTH KIRKMAN ROAD
APT 706
ORLANDO, FL 32811                                   P‐0002752 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELACRUZ, MONICA L.
4170 SOUTH KIRKMAN ROAD
APT 706
ORLANDO, FL 32811                                   P‐0002754 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELACY, JAMES K.
15040 SE 124TH AVE.
CLACKAMAS, OR 97015                                 P‐0041856 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELAFUENTE, CHARLES R.
12006 CYPRESSWOOD DRIVE
HOUSTON, TX 77070                                   P‐0022020 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELAGARZA, EVA L.
761 MONETTE DRIVE
CORPUS CHRISTI, TX 78412                            P‐0002717 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELAGARZA, EVA L.
761 MONETTE DRIVE
CORPUS CHRISTI, TX 78412                            P‐0002719 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELAGARZA, EVA L.
761 MONETTE DRIVE
CORPUS CHRISTI, TX 78412                            P‐0002721 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELAGARZA, EVA L.
761 MONETTE DRIVE
CORPUS CHRISTI, TX 78412                            P‐0002723 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELAGARZA, EVA L.
761 MONETTE DRIVE
CORPUS CHRISTI, TX 78412                            P‐0002725 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELAHANTY, MICHAEL J
4833 N KEELER AVE
CHICAGO, IL 60630                                     1643     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DELANCY, CARLA L.
P.O. BOX 620333
LITTLETON, CO 80162                                 P‐0024292 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELANCY, CARLA L.
P.O. BOX 620333
LITTLETON, CO 80123                                 P‐0024359 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELANCY, JOHN A.
7400 W GRANT RANCH BLVD APT 9
DENVER, CO 80123                                    P‐0024289 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELANCY, SARAH M.
P.O. BOX 6
CHETOPA, KS 67336                                   P‐0024284 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 872 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 873 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DELANDSHEER, ANTHONY G.
10110 W 8TH AVE
LAKEWOOD, CO                                       P‐0037610 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELANEY ODLE, TRACY
TRACY DELANEY ODLE
P.O. BOX 221958
CARMEL, CA 93922‐1958                              P‐0013401 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELANEY, ALISON
1937 YORKTOWN N
NORRISTOWN, PA 19403                               P‐0018947 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELANEY, ANNE
4 OLD ORCHARD RD.
MORRISTOWN, NJ 07960                               P‐0035817 12/5/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DELANEY, BARBARA A.
DELANEY, JAMES A.
2042 SYKES CREEK DR
MERRITT ISLAND, FL 32953‐3065                      P‐0025778 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELANEY, ELLEN T.
283 MARRETT ROAD
LEXINGTON, MA 02421                                P‐0012186 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELANEY, JACQUELINE S.
1288 LAUGHREN DR
ST LOUIS, MO 63130‐1537                            P‐0044596 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELANEY, LINDA
DELANEY, LINDA
163 MANET AVENUE
QUINCY, MA 02169                                   P‐0046300 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELANEY, MICHAEL J.
23323 RAMAL RD.
SONOMA, CA 95476                                   P‐0014885 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELANGIS, TERRI L.
2110 ELDERBERRY LANE
SAN RAFAEL, CA 94903                               P‐0036914 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELAPP, STEPHEN D.
DELAPP, MAE A.
907 W. CALIFORNIA AVE.
MILL VALLEY, CA 94941                              P‐0014771 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELARGY, JAMES D.
38058 EL DORADO CT
PALMDALE, CA 93551                                 P‐0032904 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELATTE, BROCK A.
DELATTE, AMBER N.
BELLA SALON LLC
961 LIVE OAK CT
PONCHATOULA, LA 70454                              P‐0039548 12/12/2017   TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
DELATTE, BROCK A.
DELATTE, KALEB J.
961 LIVE OAK CT
PONCHATOULA, LA 70454                              P‐0058173 8/13/2018    TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
DELAURENTIS, JAMIE A.
2636 AMHERST AVENUE
BUTTE, MT                                          P‐0004397 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELAWARE DIVISION OF CORPORATIONS
ATTN: AMI JUDD
401 FEDERAL STREET, STE 4
DOVER, DE 19904                                      4066    12/15/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
                                                                                        Page 873 of 3871
                                                     Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 874 of 1950
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address            Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
DELAWARE DIVISION OF CORPORATIONS
ATTN: AMI JUDD
401 FEDERAL STREET, STE 4
DOVER, DE 19904                                             4068      12/15/2017      TK Finance, LLC                                                  $0.00                                                                     $0.00
DELAWARE DIVISION OF CORPORATIONS
ATTN: AMI JUDD
401 FEDERAL STREET, STE 4
DOVER, DE 19904                                             4086      12/15/2017      Takata Americas                                                  $0.00                                                                     $0.00
DELBIANCO, DONNA M.
P .O. BOX 601532
KURTISTOWN, HI 96760                                      P‐0054158    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELEEUW, JOSHUA A.
2630 SE 77TH AVE
PORTLAND, OR 97206                                        P‐0041057 12/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELEO, PAULINE P.
3017 INGLESIDE DR
APT L
HIGH POINT, NC 27265‐1984                                 P‐0027477 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELEO, PETER J.
6 CANDLEWOOD ROAD
HARRIMAN, NY 10926                                        P‐0006946 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELEO, RANDY
14 GUENTER STREET
BUTLER, NJ 07405‐1908                                     P‐0035629 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELEON, CANDELARIO
NEWSOME MELTON, PA
C. RICHARD NEWSOME, ESQ.
R. FRANK MELTON, II, ESQ.; WILLIAM C. OURAND, ESQ.
201 S. ORANGE AVE., SUITE 1500
ORLANDO, FL 32801                                           3030      11/21/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DELEON, IMELDA
6615 CRESTWOOD CT.
SAN ANTONIO, TX 78249                                     P‐0046583 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELEON, JOSE A.
825M PENNCROSS DRIVE
RALEIGH, NC 27610                                         P‐0031447 11/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELEON, SANDRA M.
3115 N BALLARD RD
APPLETON, WI 54911                                        P‐0039037 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELEON, SARA
309 RAYBURN DRIVE
SAN ANTONIO, TX 78221                                     P‐0036928 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELEON, SERENA
2123 RIVERBEND DRIVE
MURFREESBORO, TN 37129                                    P‐0013092 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELEON, TYRONE
781 RUTGER
APT1
UTICA, NY 13501                                           P‐0051303 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELEONARDIS, MICHELE
63 PENWOOD RD
BASKING RIDGE, NJ 07920                                   P‐0017669 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELEVORYAS, NANCY F.
409 LEISUREWOOODS DR.
BUDA, TX 78610                                            P‐0044079 12/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                                 Page 874 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 875 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DELFAVERO, JOSEPH R.
DELFAVERO, KAREN L.
P.O. BOX 174
SALTSBURG, PA 15681                                 P‐0023930 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELFINER, ARNOLD
P.O. BOX 4242
ANTIOCH, IL 60002‐4242                              P‐0031496 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELFINER, MELANIE
MELANIE DELFINER
P.O. BOX 4242
ANTIOCH, IL 60002‐4242                              P‐0031500 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELGADO, BLENDA E.
349 NORTH ROCK RIVER DRIVE
DIAMOND BAT, CA 91765                               P‐0036863 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELGADO, CHRISTINA M.
4212 SHELDON AVE.
BALTIMORE, MD 21206                                 P‐0005617 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELGADO, FRANCINE J.
DELGADO, ARTHUR J.
13594 OAK MESA DRIVE
YUCAIPA, CA 92399                                   P‐0025468 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELGADO, JOSE
8921 TIBERIAN DRIVE
KISSIMMEE, FL 34747                                 P‐0000394 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELGADO, SEIKO
P.O. BOX 89328
TUCSON, AZ 85752                                    P‐0053444 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELGADO, SOCORRO A.
NO ADDRESS PROVIDED
                                                    P‐0022807 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELGADO, VINCENT G.
8808 MOURNING DOVE CT
GAITHERSBURG, MD 20879                              P‐0048890 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELGADO‐LYNN, MARGARET
10993 ELDERWOOD LANE
SAN DIEGO, CA 92131‐1546                            P‐0037820 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'ELIA, CLARK A.
3401 9TH AVENUE COURT NW
GIG HARBOR, WA 98335                                P‐0049932 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'ELIA, CLARK A.
3401 9TH AVENUE COURT NW
GIG HARBOR, WA 98335                                P‐0049989 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'ELIA, EILEEN M.
3401 9TH AVENUE COURT NW
GIG HARBOR, WA 98335                                P‐0050448 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELIA, FRANK J.
DELIA, SHELIA S.
205 NW 10TH STREET
CEDAREDGE, CO 81413                                 P‐0014617 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELIA, GINA
1244 GOLDENROD LANE
HOFFMAN EST, IL 60192                                 910     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DELIA, GINA
BMW OF BARRINGTON
1244 GOLDENROD LANE
HOFFMAN EST, IL 60192                               P‐0006562 10/27/2017   TK Holdings Inc., et al .                   $58,000.00                                                                                   $58,000.00
                                                                                         Page 875 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 876 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DELIA, ROBERT F.
3280 W. 142
CLEVELAND, OH 44111                                 P‐0057893 4/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELILIGKAS, ATHANASIOS
8221 DOMINICA PL
WELLINGTON, FL 33414                                P‐0006450 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELILIGKAS, KRISTA M.
8221 DOMINICA PL
WELLINGTON, FL 33414                                P‐0006438 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELIN, ALMA E.
8501 GLORIA AVE
NORTH HILLS, CA 91343                               P‐0039600 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELINKO, DAVID
P.O. BOX 80730
SAN MARINO, CA 91118‐8730                           P‐0026815 11/13/2017   TK Holdings Inc., et al .                   $12,600.00                                                                                   $12,600.00
DELIS, JOHN K.
2064 E ESTATE RD
KALKASKA, MI 49646‐8193                             P‐0052713 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELISA, RICHARD A.
DELISA, ELIZABETH A.
15051 CLINTON STREET
BRIGHTON, CO 80602                                  P‐0055903 1/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELL MARKETING, L.P.
DELL, INC
ONE DELL WAY, RR1, MS 52
ROUND ROCK, TX 78682                                  2927    11/17/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DELL, BARBARA P.
2712 MARINEVIEW DRIVE
SAN LEANDRO, CA 94577                               P‐0048278 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELL, DENVER
161 STEELE AVE APT 116
PAINESVILLE, OH 44077                               P‐0013771 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELLAVECCHIA, DANIEL
13300 WALSINGHAM ROAD
UNIT 29
LARGO 33774                                         P‐0057783 3/25/2018    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
DELLAVECCHIA, FRANCIS
854 19TH ST APT A
SANTA MONICA, CA 90403                              P‐0013372 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELLAVILLA, CINDY J.
7 HOTCHKISS CIR
PENFIELD, NY 14526                                  P‐0011978 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELLAVILLA, GERALD F.
7 HOTCHKISS CIR
PENFIELD, NY 14526                                  P‐0012062 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELLER, DANIEL P.
DELLER, PAMELA M.
429 RIDGEFORD RD
DALLASTOWN, PA 17313                                P‐0040628 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELLERA, PETER A.
7207 AVALON COURT
WEST LONG BRANCH, NJ 07764                          P‐0040523 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELLIS, HERSCHEL H.
DELLIS, ANN
7203 BRISCOE VISTA WAY
LOUISVILLE, KY 40228                                P‐0002395 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 876 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 877 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DELLORTO, NICHOLAS S.
1319 LUDINGTON LANE
DYER, IN 46311                                      P‐0020273 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELLORTO, NICHOLAS SEAN
1319 LUDINGTON LANE
DYER, IN 46311                                        1851     11/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DELLOYD, TERRI M.
7128 EWING COURT
MIDDLETOWN, MD 21769                                P‐0037891 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELLY, JAMIE M.
DELLY, FRANKLIN M.
10767 TECUMSEH DRIVE
NEWBURGH, IN 47630                                  P‐0009417 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELMONTE, ANGELA
190 CHICKERING ROAD UNIT 214
NORTH ANDOVER, MA 01845                             P‐0045587 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELOACH, VALERIE
605 SW 88TH AVE APT 401
PEMBROKE PINES, FL 33025                            P‐0020064 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELOE, CAROLYN
150 RIDGEWOOD DRIVE
GETTYSBURG, PA 17325                                  4038    12/13/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
DELON, MICHELE M.
513 CANYON CREEK DRIVE
DEL RIO, TX 78840                                   P‐0002301 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELONG, DONNA J.
837 4TH AVENUE E
MILAN, IL 61264                                     P‐0021452 11/10/2017   TK Holdings Inc., et al .                     $718.96                                                                                       $718.96
DELONG, LESA C.
17547 UNIVERSITY DR
FORNEY, TX 75126                                    P‐0004328 10/25/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
DELONG, MARY
P.O. BOX 663
HAGER HILL, KY 41222                                P‐0055865 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELOPEZ, JOSEPH A.
DELOPEZ, JANICE A.
6578 N. OLIPHANT AVE.
CHICAGO, IL 60631                                   P‐0033262 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELORENZO, MICHAEL S.
2134 FIELDSTONE DRIVE
BETHLEHEM, PA 18015                                 P‐0023546 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELORME, SCOTT M.
444 CLOVER DR
LEBANON, IL 62254                                   P‐0039127 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELORME, SCOTT M.
444 CLOVER DR
LEBANON, IL 62254                                   P‐0042380 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELOUGHERY, DANIELLE
DELOUGHERY, PATRICK
40 NEW SCOTLAND AVENUE
FEURA BUSH, NY 12067                                P‐0015994 11/5/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
DELOY, TODD R.
1407 CHOPIN CT. N.
MURFREESBORO, TN 37128                              P‐0030344 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 877 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 878 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DELOYE, DAVID R.
15101 MARWOOD STREET
HACIENDA HEIGHTS, CA 91745                           P‐0049460 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELPERCIO, BOBBIE A.
31 ELIZABETH PLACE
TOTOWA, NJ 07512‐2605                                P‐0011119 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELPONT, JOHN A.
DELPONT, DONNA
1379 SUGAR MAPLE LANE
LEXINGTON, KY 40511                                  P‐0055111 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELRAY, KEVIN D.
1717 PHEASANT LN
SHEBOYGAN, WI                                        P‐0009881 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELRAY, KEVIN D.
1717 PHEASANT LN
SHEBOYGAN, WI 53081                                  P‐0009908 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELRICCO, PETER D.
HELEN
PETER D. DELRICCO
115 WELLINGTON DRIVE
STATE COLLEGE, PA 16801‐7680                         P‐0018607 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELRICCO, PETER D.
DELRICCO, HELEN A.
PETER D. DELRICCO
115 WELLINGTON DRIVE
STATE COLLEGE, PA 16801                              P‐0018761 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELUCA, THOMAS F.
543 STANWOOD DR SE
BOLIVIA, NC 28422                                    P‐0053599   1/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELUCCHI, KIM R.
2800 BRADEN AVENUE
#96
MODESTO, CA 95356                                    P‐0022143 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELUCIA, DOMINIC A.
18909 CANYON HILL DRIVE
TRABUCO CANYON, CA 92679                             P‐0022886 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELUSANT, CHRISTINA D.
45 3RD ST
FANWOOD, NJ 07023                                    P‐0029034 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELVALLE LOZANO, ANGELICA
308 REBECCA DR
EDINBURG, TX 78542                                   P‐0049749 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELVESCOVO, MICHAEL C.
DELVESCOVO, ALEXANDRA
1534 PENNSBURY DR.
WEST CJESTER, PA 19382                               P‐0013206 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELVESCOVO, WILLIAM
DELVESCOVO, WILLIAM
1509 PENNSBURY DR.
WEST CHESTER, PA 19382                               P‐0010577 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DELVILLAR, JOSE A.
182 LEWIS STREET
PERTH AMBOY, NJ 08861                                P‐0055996 1/28/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMACK, DREUX
1128 WEST 135TH CT.
WESTMINSTER, CO 80234‐4801                           P‐0007821 10/28/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
                                                                                          Page 878 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 879 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DEMACK, DREUX D.
1128 WEST 135TH CT.
WESTMINSTER, CO 80234‐4801                           P‐0007812 10/28/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DEMAIO, CARL S.
9008 SHADOW WOOD BLVD
CORAL SPRINGS, FL 33071                              P‐0035880 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMARCO, ALBERT J.
DEMARCO, AMY C.
12 PROUT AVENUE
TROY, NY 12180                                       P‐0027580 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMARCO, JEAN E.
RR 2 BOX 143C
DALTON, PA 18414                                     P‐0036788 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMARCO, JOHN A.
10 BARNSLEY CRESCENT
MOUNT SINAI, NY 11766                                P‐0049767 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMARCO, JOHN A.
10 BARNSLEY CRESCENT
MOUNT SINAI, NY 11766                                P‐0049790 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMARCO, JOHN A.
10 BARNSLEY CRESCENT
MOUNT SINAI, NY 11766                                P‐0050210 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMARIS, RICHARD E.
DEMARIS, SARAH G.
654 WOODLAWN DRIVE
VALPARAISO, IN 46385                                 P‐0043643 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMARTINO, GEOFFREY F.
11 BLODGETT AVE
CLARENDON HILLS, IL 60514                            P‐0010461 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMARTINO, JOHN A.
16 BEECHWOOD TERRACE
MATAWAN, NJ 07747                                    P‐0054582 1/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMARY, MARY E.
934 STONE ROAD
LAUREL SPRINGS, NJ 08021                             P‐0041444 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMAS, IRIS
2912 MARTHA LA
EAGLEVILLE, PA 19403                                 P‐0014678 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMAS, SANDRA L.
3221 GREENWALD ROAD
BETHEL PARK, PA 15102                                P‐0038876 12/11/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DEMATTEO, TRAVIS
12429 DRAYTON DRIVE
SPRING HILL, FL 34609                                  4610    12/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEMATTIA, ROBERT S
110 LOWELL RD #207
NORTH READING, MA 01864                                1510     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEMAY, DANIEL M.
9808 35TH AVE SW
SEATTLE, WA 98126                                    P‐0018173 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMBECK, DOREEN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                      P‐0043704 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00



                                                                                          Page 879 of 3871
                                              Case 17-11375-BLS              Doc 4247                  Filed 10/26/20                   Page 880 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date                Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
DEMCZUR, NADIA
DEMCZUR, JAN
152 ST.PAULS AVE
JERSEY CITY, NJ 07306                              P‐0007270 10/28/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMCZUR, NADIA
152 ST.PAULS AVE
JERSEY CITY, NJ 07306                              P‐0007278 10/28/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMELLO, CHRISTINA
2200 S FORT APACHE RD
UNIT 2056
LAS VEGAS, NV 89117                                P‐0000942 10/20/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMELO, GABRIELA
3215 NE 184TH ST #14301
AVENTURA, FL 33160                                 P‐0057646    3/9/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMENT, DARWIN
ROBERT BURNS, ATTORNEY
4877 VOLTAIRE STREET
P.O. BOX 7263
SAN DIEGO, CA 92107                                  3338      11/24/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
DEMENT, DARWIN
ROBERT BURNS, ATTORNEY
4877 VOLTAIRE STREET
P.O. BOX 7263
SAN DIEGO, CA 92107                                  3560      11/27/2017   Takata Protection Systems Inc.                      $0.00                                                                                        $0.00
DEMENT, DARWIN
ROBERT BURNS, ATTORNEY
4877 VOLTAIRE STREET
P.O. BOX 7263
SAN DIEGO, CA 92107                                  3602      11/27/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
DEMENT, DARWIN
4960 TYLER STREET
OCEANSIDE, CA 92057                                P‐0033855 11/27/2017        TK Holdings Inc., et al .                  $250,000.00                                                                                  $250,000.00
DEMEO, BRADFORD J.
DEMEO, ROSALIE J.
P O BOX 606
BODEGA BAY, CA 94923                               P‐0042132 12/19/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMEO, CAROL L.
1205 TRENT DRIVE
MURRELLS INLET, SC 29576                           P‐0000903 10/20/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMEOLA, ZACHARIAH J.
8566 W. WOODARD DR.
LAKEWOOD, CO 80227                                 P‐0042450 12/19/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMERCHANT, HERBERT
351 STATION RD
EASTON, ME 04740                                     4669       1/7/2018           TK Holdings Inc.                                                $0.00                                                                     $0.00
DEMERS, DOROTHY M.
DEMERS, J.PAUL L.
7557 ALPINE LN
SEDRO WOOLLEY, WA 98284‐9031                       P‐0030245 11/21/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMERS, DOROTHY M.
DEMERS, J. PAUL L.
7557 ALPINE LN
SEDRO WOOLLEY, WA 98284‐9031                       P‐0030258 11/21/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMERY, ASHLEE S.
P.O. BOX 594
BEGGS, OK 74421                                    P‐0051696 12/27/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                             Page 880 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 881 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DEMETRIADES, THOMAS D.
233 BRY AVENUE
HOWELL, NJ 07731‐8673                                P‐0045593 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMETRIADES, THOMAS D.
233 BRY AVENUE
HOWELL, NJ 07731‐8673                                P‐0045608 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMETRIOUS, MAGED
2227 US HIGHWAY 1
#293
NORTH BRUNSWICK, NJ 08902                            P‐0057726 3/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMIRJIAN, ERIN L.
10 VENETIAN WAY # 802
MIAMI BEACH, FL 33139                                P‐0011793 11/1/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DEMNY, PATRICIA
7151 GLYNDON TRAIL NW
ALBUQUERQUE, NM 87114                                P‐0022627 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMNY, PATRICIA
7151 GLYNDON TRAIL NW
ALBUQUERQUE, NM 87114                                P‐0022629 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMO, DANIELLE
125 ONE MILL RD
SHILOH, NC 27974                                       2637    11/15/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEMONET, CHARLES M.
117 XIMENO AVE
LONG BEACH, CA 90803                                 P‐0039716 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMORE, MICHAEL A.
1850 JAMESON ST
ABILENE, TX 79603                                    P‐0021523 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMOTT, JEFFREY E.
4722 18TH AVE NE
SEATTLE, WA 98105                                    P‐0033971 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMPS, YANG S.
P.O. BOX 322
COLONIAL HEIGHTS, VA 23834‐0322                      P‐0025336 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMPSEY, CHRISTINA
820 SW 6TH AVE
FLORIDA CITY, FL 33034                               P‐0000911 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMPSEY, MELISSA R.
45 MARCHMAN DR
ATLANTA, GA 30342                                    P‐0032091 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMRO, KRISTY R.
4 BLUFF COURT
HERCULES, CA 94547                                   P‐0018946 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEMYAN, GERALDINE L.
DEMYAN, PETER P.
6582 MOONCREST DRIVE
SPARKS, NV 89436‐8232                                P‐0035304 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENACO, GAYLE
48 AUGUSTA WAY
DOVER, NH 03820                                      P‐0028279 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENACO, PARKER
48 AUGUSTA WAY
DOVER, NH 03820                                      P‐0028270 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENARD, ROBERT R.
3120 WHIPPOORWILL LANE
DUNCAN, OK 73533                                     P‐0046218 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 881 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 882 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DENARDO, KENNETH C.
108 CRANSTON DRIVE
CORAOPOLIS, PA 15108‐3262                            P‐0011461 11/1/2017    TK Holdings Inc., et al .                     $856.00                                                                                       $856.00
DENCKLA, LEWIS
1431 OHIO STREET
QUINCY, IL 62301                                       649     10/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DENEAU, KENNETH W.
42432 WOODBRIDGE DR
CANTON, MI 48188                                     P‐0040965 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENECKE, JEFFREY J.
146 N KINGS AVENUE
MASSAPEQUA, NY 11758                                 P‐0004487 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENG, MAO HUI
237 NASSAU STREET APT 11J
BROOKLYN, NY 11201                                   P‐0047852 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENG, YONG
LIU, LING
15421 E PRENTICE LN
CENTENNIAL, CO 80015                                 P‐0045617 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENG, YONG
15421 E PRENTICE LN
CENTENNIAL, CO 80015                                 P‐0045621 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENG, ZHONGXING
APT 3005, 1900 E APACHE BLVD
TEMPE, AZ 85281                                      P‐0057869 4/18/2018    TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
DENGCHAU, JENNY
CHAU, SCOTT
240 MONACO DR.
REDWOOD CITY, CA 94065                               P‐0018929 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENGEL, BRIAN
8901 247TH STREET
BELLEROSE, NY 11426                                  P‐0055898 1/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENHAM, BARBARA J.
9299 MINUTEMANY WAY
WEST CHESTER, OH 45069                               P‐0010005 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENHAM, SCHUYLER R.
NO ADDRESS PROVIDED
                                                     P‐0032810 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENICO, MATTHEW P.
2155 TITANIA RD
TOBYHANNA, PA 18466                                  P‐0021129 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENIGHT, ROBERT
3232 GAUL STREET
PHILADELPHIA, PA 19134                               P‐0036746 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENIGHT, ROBERT
3232 GAUL STREET
PHILADELPHIA, PA 19134                               P‐0036749 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENISON, LINDA G.
214 UTAH ST
SHERMAN, TX 75090                                    P‐0047633 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENIZ, LAURENTINA
20559 AMERICAN AVE
HILMAR CA
                                                     P‐0022223 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 882 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 883 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DENK, NICOLE
DENK, RICHARD
3270 N 88TH ST.
MILWAUKEE, WI 53005                                  P‐0021616 11/10/2017     TK Holdings Inc., et al .                    $2,085.00                                                                                    $2,085.00
DENKINS, JAMES W.
794 N COUNTY ROAD 437
COOKS, MI 49817                                      P‐0009250 10/30/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
DENKLAU, ARTHUR D.
DENKLAU, SANDRA M.
21652 W TAMARACK CT
PLAINFIELD, IL 60544‐6353                            P‐0030101 11/21/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
DENMAN, STEPHEN W.
73 WADDELL ST. NE
ATLANTA, GA 30307                                    P‐0035733 12/4/2017      TK Holdings Inc., et al .                     $440.00                                                                                       $440.00
DENMARK, JACQUELINE
4409 BARBARA ROAD
FORT WORTH, TX 76114                                 P‐0032243 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENN, TROY
60 BONITA DRIVE
PERRYVILLE, AR 72126                                 P‐0051193 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNEMEYER
2 NORTH RIVERSIDE PLAZA SUITE 1500
CHICAGO, IL 60606                                      4046      12/14/2017      TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
DENNEMEYER & CO. LLC
FOX SWIBEL LEVIN AND CARROLL, LLP
ATTN: RYAN SCHULTZ
200 W. MADISON, SUITE 3000
CHICAGO, IL 60606                                      4829       2/6/2018       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
DENNERY, MARK F.
DENNERY, AMY M.
1832 3RD AVE
TOMS RIVER, NJ 08757                                 P‐0029109 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNEY, WILLIAM S.
DAMON, KATHERINE L.
124 FOREST ST
WATERTOWN, MA 02472                                  P‐0005572 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNEY, WILLIAM S.
DAMON, KATHERINE L.
124 FOREST ST
WATERTOWN, MA 02472                                  P‐0005620 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNIE, DERYCK D.
2339 GLENMORE LN
SNELLVILLE, GA 30078                                 P‐0004759 10/25/2017     TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
DENNIS, ANGELA H.
113 HARDIN OAK DRIVE
MADISON, AL 35756                                    P‐0038817 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNIS, CHARLES
101 OXFORD BROOK WAY
LAWENCEVILLE, GA 30046                                 4284      12/26/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
DENNIS, CHARLES
101 OXFORD BROOK WAY
LAWRENCEVILLE, GA 30046                                4285      12/26/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
DENNIS, CHARLES
101 UPFORD BROOK WAY
LAWERENCEVILLE, GA 30046                             P‐0054139    1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 883 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 884 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DENNIS, DEREK W.
DENNIS, ANDREA J.
101 BRAEMAR DR.
HENDERSONVILLE, NC 28791                            P‐0047542 12/26/2017   TK Holdings Inc., et al .                    $4,600.00                                                                                    $4,600.00
DENNIS, GARY S.
148 S GLENGROVE AVE
GLENDORA, CA 91741                                  P‐0014112 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNIS, GARY S.
148 S. GLENGROVE AVE.
GLENDORA, CA 91741                                  P‐0014146 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNIS, JANIKER S.
426 WOOD TERRACE WAY
DORAVILLE, GA 30340                                 P‐0053008 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNIS, JERRY R.
16027 NORTH CHARPIOT LANE
HUMBLE, TX 77396                                    P‐0025004 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNIS, JERRY R.
DENNIS, TONJA L.
16027 NORTH CHARPIOT LANE
HUMBLE,, TX 77396                                   P‐0025015 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNIS, KRISTEN A.
2289 HUMMINGBIRD STREET
CHULA VISTA, CA 91915                               P‐0018717 11/7/2017    TK Holdings Inc., et al .                     $150.00                                                                                       $150.00
DENNIS, MICHAEL
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0047962 12/22/2017   TK Holdings Inc., et al .                  $500,000.00                                                                                  $500,000.00
DENNIS, MURRAY
2744 N GROVE
WICHITA, KS 67219                                   P‐0037910 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNIS, PATRICIA
356 N CATALINA ST
BURBANK, CA 91505                                   P‐0019333 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNIS, RICKY
DENNIS, JUNE
13625 SHERMAN BLVD
MARINA, CA 93933                                    P‐0029289 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNIS, RICKY
DENNIS, JUNE
13625 SHERMAN BLVD
MARINA, CA 93933                                    P‐0029294 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNIS, ROBERT A.
DENNIS, BOB
4754 CYPRESS GROVE DRIVE
GROVEPORT, OH 43125                                 P‐0000077 10/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNIS, ROBERT E.
P.O.BOX 351
BERTRAM, TX 78605‐0351                              P‐0033231 11/28/2017   TK Holdings Inc., et al .                   $65,000.00                                                                                   $65,000.00
DENNIS, ROBERT E.
P.O.BOX 351
BERTRAM, TX 78605‐0351                              P‐0033239 11/28/2017   TK Holdings Inc., et al .                   $65,000.00                                                                                   $65,000.00
DENNIS, SARAH P.
2307 MT VERNON RD
2307 MT VERNON RD
ENID, OK 73703                                      P‐0016708 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 884 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 885 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DENNIS, VIRGIL A.
2318 GERALD ST.
NAPA, CA 94559                                       P‐0030545 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNISON, EMILY E.
DENNISON, ANDREW K.
109 W MAIN ST
DANE, WI 53529                                       P‐0055273 1/19/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNISON, JOSEPH L.
1224 NW 114 AVENUE
CORAL SPRINGS, FL 33071‐6379                         P‐0033949 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNISON, MATTHEW C.
2885 DAVIS ROAD
TERRY, MS 39170                                      P‐0019942 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNO, LANCE
310 BRADFORD PKWY
SYRACUSE, NY 13224                                     1014      10/31/2017      TK Holdings Inc.                          $1,257.98              $0.00                                                                 $1,257.98
DENNO, LANCE D.
310 BRADFORD PKWY
SYRACUSE, NY 13224                                   P‐0011971 11/1/2017      TK Holdings Inc., et al .                     $216.67                                                                                       $216.67
DENNO, LARRY L.
DENNO, JAN K.
4995TURKEY RUN
VIENNA, OH 44473                                     P‐0005583 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNO, LARRY L.
4995 TURKEY RUN RD.
VIENNA, OH 44473                                     P‐0005591 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNY JR, KEVIN
539 GREEN ST.
GAINESVILLE, GA 30501                                P‐0051168 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNY JR, KEVIN
539 GREEN ST.
GAINESVILLE, GA 30501                                P‐0051718 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNY, BRIAN T.
6921 ACHIEVE DR
AMARILLO, TX 79119                                   P‐0016028 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNY, KELLY R.
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043488 12/21/2017     TK Holdings Inc., et al .                  $620,000.00                                                                                  $620,000.00
DENNY, RAYMOND
1220 TASMAN DR
SPC 210
SUNNYVALE, CA 94089‐2404                               2091      11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
DENNY, SCOTT E.
9900 WEST HIGHWAY 66
APARTMENT 605
YUKON, OK 73099                                      P‐0057833    4/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNY, STEPHEN A.
DENNY, LYNN C.
7909 COLORADO SPRINGS DRIVE
SPRINGFIELD, VA 22153                                P‐0010771 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENNY‐BROWN, MYLES R.
1111 RAYMOND AVENUE
MCLEAN, VA 22101                                     P‐0046571 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 885 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 886 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DENOMIE, JULANNE A.
7310 ELBERTON AVE
GREENDALE, WI 53129                                 P‐0049780 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENSFORD, JACK
DENSFORD, PAMELA
965 RAVINE DRIVE
FRANKLIN, IN 46131                                  P‐0000777 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENSMORE, ROGER E.
STOVER, MARGO J.
11240 OCALLA DR
WARREN, MI 48089                                    P‐0026650 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENSON, JULIE M.
STANTON, WENDLE R.
1114 CINAMON AVE
EUGENE, OR 97404                                    P‐0009901 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENSON‐LOW, WANDA K.
131 VOYAGE MALL
MARINA DEL REY, CA 90292                            P‐0035563 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENT, MICHAEL G.
DENT, NANCY J.
P.O. BOX 104
KNIFE RIVER, MN 55609                               P‐0049198 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENT, MICHAEL G.
DENT, NANCY J.
P.O. BOX 104
KNIFE RIVER, MN 55609                               P‐0049606 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENT, MICHAEL G.
DENT, NANCY J.
P.O. BOX 104
KNIFE RIVER, MN 55609                               P‐0050015 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENT, MICHAEL G.
DENT, NANCY J.
P.O. BOX 104
KNIFE RIVER, MN 55609                               P‐0050063 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENTERLEIN, CHRISTINA J.
DENTERLEIN, ROBERT
5156 SPRINGLEAF DRIVE
LIBERTY TOWNSHIP, OH 45011                          P‐0056211 1/30/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENTON, MICHAEL K.
3791 CHURCHILL DRIVE
MARIETTA, GA 30064                                  P‐0053585   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENTON, MORRY D.
DOREMUS, CECIL R.
1614‐D HOLLOW DALE PLACE
EVERETT, WA 98204                                   P‐0046674 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENTON, ROBERT L
116 HORN DR.
LILLIAN, AL 36549                                     3942      12/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DENTON, STEPHANIE G.
520 NORTH META STREET
CORDELL, OK 73632                                   P‐0020589 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DENTON, STEPHANIE G.
520 NORTH META STREET
CORDELL, OK 73632                                   P‐0057496 2/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 886 of 3871
                                                        Case 17-11375-BLS            Doc 4247                      Filed 10/26/20                Page 887 of 1950
                                                                                                       Claim Register
                                                                                                In re TK Holdings Inc., et al .
                                                                                                     Case No. 17‐11375

                                                                                                                              Current General                                         Current 503(b)(9)
                                                                                                                                                 Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                 Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                  Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                  Amount                                                  Amount
DENVER, BARBARA S.
16 WINTERBERRY WAY
NORFOLK, MA 02056                                            P‐0023941 10/31/2017      TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DENZER, KEVIN R.
1903 HARRISON AVE.
BELOIT, WI 53511                                             P‐0025244 11/14/2017      TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEOCAMPO III, LEANDRO B.
3109 SEACREST AVE. H‐6
MARINA, CA 93933                                             P‐0044354 12/22/2017      TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEOGBURN, KATHRYN
1027 TRAVERS DRIVE
CHARLESTON, SC 29412                                         P‐0033929 11/30/2017      TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEONARINE, DRUPATTIE
814 BURLAND CIRCLE
WINTER GARDEN FL
FLORIDA 34787                                                P‐0048988 12/27/2017      TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEPALMA, DIANE
184 TALON TRACE
BLAIRSVILLE, GA 30512                                        P‐0004098 10/25/2017      TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEPALO, JOSEPHINE
1582 WEST 4TH STREET
BROOKLYN, NY 11204                                           P‐0040010 12/13/2017      TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEPALO, TONI
DEPALO, TONI M.
289 QUAKER LANE
NORTH SCITUATE, RI 02857                                     P‐0022556 11/11/2017      TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEPANFILIS, MICHAEL G.
708 GOOSE NECK DRIVE
LITITZ, PA 17543                                             P‐0022352 11/11/2017      TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEPAOLA, VICTOR P.
9034 WESTERHOLME WAY
VIENNA, VA 22182                                             P‐0032776 11/27/2017      TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEPARTMENT OF THE TREASURY ‐ INTERNAL REVENUE SERVICE
PO BOX 7346
PHILADELPHIA, PA 19101‐7346                                     18      7/20/2017          TK Holdings Inc.                                                 $0.00                                                                     $0.00
DEPARTMENT OF THE TREASURY ‐ INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA, PA 19101‐7346                                     32      7/20/2017         Takata Americas                                                   $0.00                                                                     $0.00
DEPARTMENT OF THE TREASURY ‐ INTERNAL REVENUE SERVICE
PO BOX 7346
PHILADELPHIA, PA 19101‐7346                                     33      7/20/2017   Takata Protection Systems Inc.                                          $0.00                                                                     $0.00
DEPARTMENT OF THE TREASURY ‐ INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA, PA 19101‐7346                                     66      8/8/2017    Takata Protection Systems Inc.                       $0.00              $0.00                                                                     $0.00
DEPARTMENT OF THE TREASURY ‐ INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA, PA 19101‐7346                                    106      8/28/2017       Interiors in Flight Inc.                         $0.00              $0.00                                                                     $0.00
DEPARTMENT OF THE TREASURY ‐ INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA, PA 19101‐7346                                    107      8/28/2017       Interiors in Flight Inc.                         $0.00              $0.00                                                                     $0.00
DEPARTMENT OF THE TREASURY ‐ INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA, PA 19101‐7346                                    108      8/28/2017          TK Holdings Inc.                              $0.00                                                                                        $0.00
DEPARTMENT OF THE TREASURY ‐ INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA, PA 19101‐7346                                    1482     11/6/2017   Takata Protection Systems Inc.                       $0.00                                                                                        $0.00
                                                                                                     Page 887 of 3871
                                                        Case 17-11375-BLS           Doc 4247                    Filed 10/26/20                Page 888 of 1950
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                         Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                 Claim No. Claim Date           Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                               Amount                                                  Amount
DEPARTMENT OF THE TREASURY ‐ INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA, PA 19101‐7346                                    1913     11/6/2017    Interiors in Flight Inc.                         $0.00                                                                                        $0.00
DEPARTMENT OF THE TREASURY ‐ INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA, PA 19101‐7346                                    1965     11/6/2017      TK Holdings Inc.                                                  $0.00                                                                     $0.00
DEPARTMENT OF THE TREASURY ‐ INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA, PA 19101‐7346                                    4961     4/25/2018      Takata Americas                                                   $0.00                                                                     $0.00
DEPARTMENT OF TREASURY ‐ INTERNAL REVENUE SERVICE
PO BOX 7346
PHILADELPHIA, PA 19101‐7346                                     34      7/20/2017    Interiors in Flight Inc.                         $0.00              $0.00                                                                     $0.00
DEPASQUALE, ANGEL B.
1405 KALANIIKI ST.
HONOLULU, HI 96821‐1215                                      P‐0037765 12/8/2017    TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEPASQUALE, DAMIAN K.
1405 KALANIIKI ST.
HONOLULU, HI 96821‐1215                                      P‐0037736 12/8/2017    TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEPASQUALE, VINCENT F.
32 4TH STREET, APT 1
ELIZABETH, NJ 07206                                          P‐0009157 10/30/2017   TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEPASQUE, DAWN A.
1063 PENDLETON COURT
VOORHEES, NJ 08043                                           P‐0053332 12/30/2017   TK Holdings Inc., et al .                      $505.00                                                                                       $505.00
DEPASS, ANDREW R.
FIELDS‐DEPASS, SONIA L.
6135 BARON HILL LN
SUGAR LAND, TX 77479‐5498                                    P‐0007313 10/28/2017   TK Holdings Inc., et al .                     $2,500.00                                                                                    $2,500.00
DEPINTO, DAVID
1 CAREN CT
SYOSSET, NY 11791                                            P‐0021932 11/10/2017   TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEPOLA, BARRY S.
3727 ARCTIC FOX CIRCLE
TAYLORSVILLE, UT 84129                                       P‐0006409 10/27/2017   TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEPREKEL, MOLLY
DEPREKEL, MOLLY
CAIRNS PSYCHOLOGICAL SERVICES
4568 WEST ARM ROAD
SPRING PARK, MN 55384‐9705                                   P‐0036565 12/6/2017    TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEPRIEST, JOANNE P.
98 MAPLE ST
LYNN, MA                                                     P‐0006102 10/27/2017   TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEPRIEST, STEVEN J.
1415 CRANE BROOK WAY
PEABODY, MA 01960                                            P‐0042072 12/15/2017   TK Holdings Inc., et al .                        $85.98                                                                                       $85.98
DEPUTY, FRANKLIN M.
2 SUMMIT COURT
MANALAPAN, NJ 07726                                          P‐0015088 11/4/2017    TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DEQUIROS, JODI D.
5778 LAUREL CHERRY AVE
WINTER GARDEN, FL 34787                                      P‐0007187 10/28/2017   TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
DER GARABEDIAN, DENISE
20137 JOE BROWN HWY
MURPHY, NC 28906                                             P‐0037340 12/7/2017    TK Holdings Inc., et al .                         $0.00                                                                                        $0.00



                                                                                                  Page 888 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 889 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DERAMOS, JOSEPH A.
317 HARRISON ST
UNIT 1W
OAK PARK, IL 60304                                  P‐0018668 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DERBOGHOSSIAN, MARTY
5100 BABETTE AVE
LOS ANGELES, CA 90066                               P‐0042362 12/18/2017     TK Holdings Inc., et al .                    $6,840.00                                                                                    $6,840.00
DERENARD, PAMELA S.
DERENARD, DAVID J.
12361 BLAZING STAR LANE
VICTORVILLE, CA 92392                               P‐0018171 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DERENTHAL, LYNN R.
13741 NEWPORT MANOR
DAVIE, FL 33325                                     P‐0000571 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DERFLINGER, BRADLEY
1714 SUTTON AVE
CINCINNATI, OH 45230                                  3932      12/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
DERFUS, JASON
NO ADDRESS PROVIDED
                                                    P‐0039129 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DERGHAM, LORI
4A LEGION DRIVE
PLAINVILLE, MA 02762                                  874       10/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DERGO, RONALD W.
9529 ROOSEVELT PLACE
CROWN POINT, IN 46307                               P‐0042070 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DERIMAIS, DANIEL E.
3035 CADBURY DR
LAS VEGAS, NV 89121                                 P‐0000421 10/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DERINS, COLLEEN
1135 DUBLIN CT
WILLIAMSTOWN, NJ 08094                                1717      11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
DERKA, ROBERT
210 VIOLA LANE
PROSPECT HEIGHTS, IL 60070                          P‐0055359 1/20/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DERKAS, BUDDY M.
DERKAS, ARMIDA
2461 E. DEERSKIN ST
PAHRUMP, NV 89048‐8134                              P‐0028936 11/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DERNETZ, ROBERT A.
DERNETZ, CRYSTAL A.
N87W14951 MAIN ST
MENOMONEE FALLS, WI 53051                           P‐0028256 11/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DERO, MARK S.
3006 MAPLE SHADE LN
WILMINGTON, DE 19810                                P‐0045910 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEROIN, STEVE W.
2175 GRAHAM BLVD
VALE, OR 97918                                      P‐0056599    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEROIN, STEVE W.
2175 GRAHAM BLVD
VALE, OR 97918                                      P‐0056605    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEROIN, TELL W.
2175 GRAHAM BLVD
VALE, OR 97918                                      P‐0056602    2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 889 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 890 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                    Amount
DEROSA, AMY T.
255 W GRAHAM AVENUE
LOMBARD, IL 60148‐3333                              P‐0008954 10/29/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DEROSA, KINGSTON H.
DEROSA, GAYLA E.
729 WESTBROOKE TERRACE DR
BALLWIN, MO 63021                                   P‐0006705 10/27/2017   TK Holdings Inc., et al .                      $2,250.00                                                                                    $2,250.00
DEROSAS, ANTHONY
BISNAR CHASE
1301 DOVE STREET
NEWPORT BEACH, CA 92660                             P‐0036986 12/6/2017    TK Holdings Inc., et al .                 $10,000,000.00                                                                               $10,000,000.00
DEROSSETTE, DAVID A.
DEROSSETTE, DAWN E.
11 OHARE CIR
STOUGHTON, MA 02072                                 P‐0005762 10/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DEROUIN, EMILY
4203 ALCOTT ST
DENVER, CO 80211                                    P‐0023326 11/12/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DERR, TRENTON J.
3415 STONE IVORY CT
SPRING, TX 77388                                    P‐0007883 10/28/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DERRICKS, ELLWOOD J.
833 S ELLWOOD AVENUE
BALTIMORE, MD 21224                                 P‐0006455 10/27/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DERSHEM, HOLLY B.
1204 EAGLES REST COURT
SPRING HILL, TN 37174                               P‐0014826 11/3/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DERUBERTIS, DAVID
3716 ALOMAR DR.
SHERMAN OAKS, CA 91423                              P‐0051790 12/27/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DERUSSEAU, SABRINA N.
POB 273
ISLAND PARK, ID 83429                               P‐0034365 12/1/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DERZIC, KAREN L.
ALLEN, JWAN R.
1229 BENTON AVE
PITTSBURGH, PA 15212                                P‐0032165 11/27/2017   TK Holdings Inc., et al .                      $2,000.00                                                                                    $2,000.00
DESAI, AMITA
100 WYSEFERRY COURT
MORRISVILLE, NC 27560                               P‐0001352 10/21/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DESAI, ANUJ
1597 PRINCESS CIR NE
ATLANTA, GA 30345                                   P‐0033540 11/29/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DESAI, GAURAV
NO ADDRESS PROVIDED
                                                    P‐0012604 11/1/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DESAI, KIRIT S.
DESAI, PRATIBHA K.
9404 PEBBLE BEACH COURT WEST
SEMINOLE, FL 33777                                  P‐0000427 10/19/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DESAI, MALCOLM R.
DESAI, VANESSA M.
53 SUN CIRCLE CT
SIMI VALLEY, CA 93065                               P‐0029988 11/21/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00



                                                                                         Page 890 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 891 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DESAI, MANISHA
453 HAYDEN DR
LEWISVILLE, TX 75067                                P‐0031691 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESAI, NIHAR S.
20901 BOYCE LANE
SARATOGA, CA 95070                                  P‐0015818 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESAI, SANJEEV H.
DESAI, NIHAR S.
20901 BOYCE LANE
SARATOGA, CA 95070                                  P‐0015824 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESALIS, ANTHONY V.
1427 FELTON ST
SAN DIEGO, CA 92102                                 P‐0051834 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESALVO, DEBORAH L.
2583 TRAVOIS WAY SW
LILBURN, GA 30047                                   P‐0038449 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESALVO, PHYLLIS A.
HALL, SANDRA K.
2320 WOODBRIDGE WAY
APT 1A
LOMBARD, IL 60148                                   P‐0053027 12/27/2017   TK Holdings Inc., et al .                    $7,642.21                                                                                    $7,642.21
DESANTIS, GIY M.
1429 NEW ENGLAND DRIVE SE
NORTH CANTON, OH 44720                              P‐0015032 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESANTIS, LYDIA A.
136 1/2 CHESS STREET
MONONGAHELA, PA 15063                               P‐0038372 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESANTIS, VIRGINIA
90 8TH AVE APT 2C
BROOKLYN, NY 11215‐1538                             P‐0053103 12/28/2017   TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
DESAUTELS, MICHELE B.
8 CYGNET DRIVE
SMITHTOWN, NY 11787                                 P‐0041541 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESBIEN, GLENNIS A.
102 N. CHERRY ST.
TONKAWA, OK 74653                                   P‐0000843 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESCHAK, JANE C.
18800 LINDENHOUSE ROAD
GAITHERSBURG, MD 20879                              P‐0006343 10/27/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
DESCHAMP, BARBARA
645 E DEVON AVE
ROSELLE, IL 60172                                   P‐0012882 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESCHAMP, BARBARA A.
1003 WESTFORD ST. APT. 3
LOWELL, MA 01851                                    P‐0026412 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESCHENES, DAWN
42 PEABODY STREET
MIDDLETON, MA 01949                                 P‐0008239 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESCHENES, LINDSEY
3505 KEMPTON WAY
APT. 12A
OAKLAND, CA 94611                                   P‐0014841 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESENS, DEBRA J.
N10557 DESENS RD.
CLINTONVILLE, WI 54929                              P‐0051219 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 891 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 892 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DESENS, STEPHEN M.
DESENS, LINDA B.
7569 E TRUCES PL
TUCSON, AZ 85715‐3665                               P‐0021198 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESGRANGE, TIFFANY H.
4290 TROTTERS WAY
BATAVIA, OH 45103                                   P‐0031957 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESHOTEL, JESSICA R.
2467 PRIDES CROSSING RD
HOUSTON, TX 77067                                   P‐0039236 12/12/2017   TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
DESHPANDE, VEDAVATI
139 PALMER CIRCLE
VERNON HILLS, IL 6001                               P‐0058182 8/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESHRAGE, MANDY F.
232 STEWART AVE.
GARDEN CITY, NY 11530                               P‐0026195 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESIDERIO, CHRISTOPHER M.
4220 E 102ND AVE
CROWN POINT, IN 46307                               P‐0038269 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESIDERIO, SUZANNE
69‐29 76TH STREET
MIDDLE VILLAGE, NY 11379                            P‐0048007 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESIMONE, DAVID J.
957 BABCOCK LAKE RD
PETERSBURG, NY 12138‐6207                           P‐0015283 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESIMONE, DAVID J.
957 BABCOCK LAKE RD
PETERSBURG, NY 12138‐6207                           P‐0015401 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESIMONE, DAVID J.
957 BABCOCK LAKE RD
PETERSBURG, NY 12138‐6207                           P‐0015408 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESIMONE, DAVID J.
957 BABCOCK LAKE RD
PETERSBURG, NY 12138‐6207                           P‐0015411 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESIMONE, DAVID J.
957 BABCOCK LAKE RD
PETERSBURG, NY 12138‐6207                           P‐0015417 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESIMONE, FRANK P.
DESIMONE, YOLANDA
FRANK DESIMONE
59 HIGHFIELD LANE
NUTLEY, NJ 07110                                    P‐0043024 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESIMONE, FRANK P.
DESIMONE, YOLANDA
FRANK P. DESIMONE
59 HIGHFIELD LANE
NUTLEY, NJ 07110                                    P‐0043030 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESISTO, DAVID
9048 BROOKS RD. S #307
WINDSOR, CA 95492                                     4671     1/8/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
DESJARDINS, DARLENE
511 LEE AVENUE
BEVERLY, NJ 08010                                   P‐0014166 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 892 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 893 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DESKIN, BRENDA S.
DESKIN, LARRY K.
P.O. BOX 786
STEVENSON, WA 98648                                 P‐0021618 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESKIN, LARRY K.
DESKIN, BRENDA S.
P.O. BOX 786
STEVENSON, WA 98648                                 P‐0021648 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESLATTE, DAVID J.
687 WEST KITCHEN DRIVE
PORT NECHES, TX 77651                               P‐0002508 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESLATTE, DAVID J.
687 WEST KITCHEN
PORT NECHES, TX 77651                               P‐0002513 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESLATTE, DAVID J.
687 WEST KITCHEN DR
PORT NECHES, TX 77651                               P‐0002514 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESLATTE, DAVID J.
687 WEST KITCHEN DR
PORT NECHES, TX 77651                               P‐0002519 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESMARAIS, J. V.
101 LAUREL RD
ERWIN, TN 37650                                     P‐0055651 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESMOND, CHERYL T
1518 MARIETTA AVENUE
LANCASTER, PA 17603                                   2098     11/8/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
DESMOND, MICHAEL J.
1784 N SYCAMORE AVE 315
LOS ANGELES, CA 90028                               P‐0015872 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESOUZA, FLAVIA
239 FRONT STREET
UNIT C
NEW HAVEN, CT 06513                                 P‐0011330 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESOUZA, RIGOBERTO F.
8 MCGUIRE DRIVE
WEST ORANGE, NJ 07052                               P‐0031167 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESPAIN, RAYMOND N.
DESPAIN, SALLEE K.
2621 W DAVIS MEYERS ROAD
FOUNTAIN CITY, IN 47341                             P‐0009122 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESPAIN‐ODLAUG, BARBARA A.
1805 175TH PL NE
BELLEVUE, WA 98008                                  P‐0044809 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESPOINTES, VIRGINIE H.
2801 NEW MEXICO AVE. NW
APT#315
WASHINGTON, DC 20007                                P‐0050826 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESPOT, STEPHEN P.
675 SAINT CLAIR AVENUE
BARBERTON, OH 44203                                 P‐0005938 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESROCHERS, DONNA
3122 ADRIAN PL
FALLS CHURCH, VA 22044                              P‐0040017 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESROSINS, JOSEPH
P.O. BOX 016342
MIAMI, FL 33101                                     P‐0037889 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 893 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 894 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DESSEM, YASMIN E.
2945 FINCH ST.
LOS ANGELES, CA 90039                               P‐0030865 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESSLER, HARVEY
900 N LAKE SHORE DR
UNIT 1306
CHICAGO, IL 60611                                   P‐0009875 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESTEFANIS, JENNIFER
45291 E. HAMILTON ST.
OBERLIN, OH 44074                                   P‐0058186 8/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESTEFANO, DIANE D.
11 BAMBOO LANE
JUPITER, FL 33458                                   P‐0054788 1/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESTINE, NATHALIE
P.O. BOX 683461
ORLANDO, FL 32868                                   P‐0052413 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DESTINE, NATHALIE
P.O. BOX 683461
ORLANDO, FL 32868                                   P‐0052418 12/28/2017   TK Holdings Inc., et al .                   $11,320.00                                                                                   $11,320.00
DET H. JOKS, P.A.
8849 BEACON HILL AVE
MOUNT DORA, FL 32757                                P‐0050353 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DETELICH, SANDRA L.
DETELICH, GARY F.
9401 HEATHFIELD COURT
SACRAMENTO, CA 95829                                P‐0028551 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DETERLINE, CARL
DETERLINE, TAMMY
524 PLETCHER RD
DUNCANSVILLE, PA 16635                              P‐0057155 2/10/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DETHOMAS, CHRIS
2851 S FAIRFAX ST
DENVER, CO 80222                                      815     10/29/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DETITTA, PAUL
7720 IVYMOUNT TER
POTOMAC, MD 20854                                   P‐0008538 10/29/2017   TK Holdings Inc., et al .                    $7,100.00                                                                                    $7,100.00
DETRO, GARY L.
DETRO, RHONDA K.
3344 FIDDLERS GREEN
BRYAN, TX 77808                                     P‐0003384 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DETTLING, DAWN R.
215 YORK ST N
CANNON FALLS, MN 55009                              P‐0017055 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DETTMANN, DAVID F.
122 BLUEGILL CT.
PELLA, IA 50219                                     P‐0049811 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DETTMANN, DAVID F.
122 BLUEGILL CT.
PELLA, IA 50219                                     P‐0049855 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DETTMANN, DAVID F.
122 BLUEGILL CT.
PELLA, IA 50219                                     P‐0049866 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DETWEILER, GEOFFREY
10210 FOUNTAIN CIR
MANASSAS, VA 20110                                  P‐0028095 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 894 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 895 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DETWEILER, SHARON B.
6841 ARECA BLVD.
SARASOTA, FL 34241                                  P‐0034287 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEUCHLER, JON T.
ANDREONE, TERESA L.
160 SLOCUM AVENUE
ST LOUIS, MO 63119                                  P‐0012914 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEUS, KEVIN R.
11726 NE 141ST ST
KIRKLAND, WA 98034                                  P‐0016781 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEUTCH, MICHAEL E.
53 LAGOON VISTA
TIBURON, CA 94920                                   P‐0012109 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEUTSCH, LEA
5014 HAZEL AVE.
APT. 3
PHILADELPHIA, PA 19143                              P‐0010557 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEUTSCH, MARK R.
9772 PAVAROTTI TER APT 102
BOYNTON BEACH, FL 33437                             P‐0054120   1/7/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEUTSCH, MARK R.
9772 PAVAROTTI TER APT 102
BOYNTON BEACH, FL 33437                             P‐0054121   1/7/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEUTSCH, MICHELE M.
39 KIWANIS DRIVE
WAYNE, NJ 07470                                     P‐0034691 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEUTSCH, SOLOMON N.
2324 SAINT DENIS LN FL3
HAVERTOWN, PA 19083                                 P‐0025601 11/7/2017    TK Holdings Inc., et al .                    $4,018.00                                                                                    $4,018.00
DEUTSCHENDORF, JAMES S.
12009 HUNTING TWEED DR..
OWINGS MILLS, MD 21117                              P‐0011583 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVALL, MELISSA A.
1129 BLOUNT RD
BELTON                                              P‐0033258 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVANGAN, HEMENDER
5118 HAWTHORNE BEND DR
KATY, TX 77494                                      P‐0006957 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVARAJAN, SURESH
1554 CRAIGLEE WAY
SAN RAMON, CA 94582                                 P‐0026617 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVARAJAN, SURESH
1554 CRAIGLEE WAY
SAN RAMON, CA 94582                                 P‐0026620 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVARAJAN, SURESH
1554 CRAIGLEE WAY
SAN RAMON, CA 94582                                 P‐0026623 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVAULT, RICK W.
5309 NE RAINBOW CIRCLE
LEE'S SUMMIT, MO 64064                              P‐0034917 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVED, KAREN
4995 RIVERFIELD DRIVE
PEACHTREE CORNER, GA 30092                          P‐0022457 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVED, ROBERT
4995 RIVERFIELD DRIVE
PEACHTREE CORNER, GA 30092                          P‐0022559 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 895 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 896 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DEVENPORT, CYNTHIA A.
1745 HARVEST LANE
GALIEN, MI 49113                                    P‐0027616 11/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVENYI, ADRIAN M.
72 JERMAIN AVE
SAG HARBOR, NY 11963                                P‐0039441 12/12/2017     TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
DEVERA FRANKFATH, ALANA M.
17279 VIA ESTRELLA
SAN LORENZO, CA 94580                               P‐0053618    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVEREUX, PATRICIA J.
NO ADDRESS PROVIDED
                                                    P‐0011503 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVILLE, JESSICQ
DEVILE, MATHEW
1004 4TH STREET
HERMOSA BEACH, CA 90254                             P‐0057980 6/11/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVINE, DENISE M.
304 S SAINT PETER ST.
SCHUYLKILL HAVEN, PA 17972                          P‐0055649 1/23/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVINE, KENN
3416 CHURCHILL DRIVE
PORTSMOUTH, VA 23703                                P‐0009440 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVINE, NIKKI FRANCES
40 STANLEY LOOP
FREDERICKSBURG, VA 22406                              753       10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEVINE, ROBERT BERNARD
40 STANLEY LOOP
FREDERICKSBURG, VA 22406                              752       10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEVINE, ROBERT BERNARD
40 STANLEY LOOP
FREDERICKSBURG, VA 22406                              925       10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEVINE, ROBERT E.
49 KNIGHTLY ROAD
HADLEY, MA 01035                                      4058      12/15/2017      TK Holdings Inc.                           $357.84                                                                                       $357.84
DEVINE, ROBERT E.
49 KNIGHTLY ROAD
HADLEY, MA 01035                                    P‐0042361 12/18/2017     TK Holdings Inc., et al .                     $357.84                                                                                       $357.84
DEVINNA, KATHERINE
1290 GROVE ST. APT. 403
SAN FRANCISCO, CA 94117                             P‐0048062 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVITA, SCOTT
DEVITA, ERIN
4 WOOD OAKS DRIVE
SOUTH BARRINGTON, IL 60010                          P‐0041705 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVITA, SCOTT
DEVITA, ERIN
4 WOOD OAKS DRIVE
SOUTH BARRINGTON, IL 60010                          P‐0041716 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVITO, DAVID M.
21 BROMLEY ROAD
PITTSFORD, NY 14534                                 P‐0034164 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVITO, DAVID M.
DEVITO, CATHERINE C.
21 BROMLEY ROAD
PITTSFORD, NY 14534                                 P‐0034168 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 896 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 897 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DEVITO, JULIE
10 VILLAGE LANE UNIT 18
TYNGSBORO, MA 01879                                P‐0020326 11/8/2017      TK Holdings Inc., et al .                    $5,816.15                                                                                    $5,816.15
DEVITT, MARY K.
DEVITT, HARRY A.
1202 WARE RD
RIGGOLD, GA 30736                                  P‐0056424    2/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVLIN, SCOTT R.
21 WARREN ST
ABINGTON, MA 02351                                 P‐0043123 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVLIN, THOMAS G.
2409 BOWIE ST.
AMARILLO, TX 79109                                 P‐0003022 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVOE, DIANA L.
6734 CORTONA LANE
FRISCO, TX 75034                                   P‐0005463 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVON, RONI S.
3573 LOOMIS ORO RD
OROVILLE, WA 98844‐9702                            P‐0023320 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVOR, DENISE
54 WAIAPO ST
KIHEI, HI 96753                                    P‐0014693 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVOSS, TODD C.
798 EAGLE DRIVE
AURORA, IL 60506                                   P‐0009787 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVOTO, ANTHONY
77 WHITE ROCK BLVD
OAK RIDGE, NJ 07438                                P‐0008700 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVOY, MELINDA K.
6513 LAKEWOOD DR
HAMILTON, OH 45011                                 P‐0034843 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVRIES, RICHARD A.
7912 N LINKS CIRCLE
FOX POINT, WI 53217                                P‐0007543 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVRIES, STANLEY R.
DEVRIES, SHARON F.
382 S. PARK ST
LYNDON, WA 98264                                   P‐0039795 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVRIES, TERESA M.
125 WILLOW STREET
JACKSON'S GAP, AL 36861                            P‐0033144 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEVRIES, TERESA M.
125 WILLOW STREET
JACKSONS GAP, AL 36861                             P‐0033145 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEWAN, SANDEEP
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043726 12/21/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
DEWBERRY, MONIQUE N
5115 BRIDLE POINT PKWY
SNELLVILLE, GA 30039                                 995       10/28/2017      TK Holdings Inc.                          $2,000.00                                                                                    $2,000.00
DEWEESE, SARAH D.
107 BRADFORD PLACE
MOUNT WASHINGTON, KY 40047                         P‐0049653 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 897 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 898 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DEWEY, HOBY L.
10750 NW 801 ROAD
APPLETON CITY, MO 64724                             P‐0029269 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEWIT, GREGORY C.
672 RIDGESIDE DRIVE
GOLDEN, CO 80401                                    P‐0020261 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEWITT, ALISON S.
NORMAN, DAVID M.
15 BRANDON RD.
NEWPORT NEWS, VA 23601                              P‐0037261 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEWITT, KESHA M.
3721 B GRANT PLACE NE
WASHINGTON, DC 20019                                P‐0053781   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEWITT, LEE A.
654 GULLEY RD
HOWELL, MI 48843                                    P‐0023560 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEWITT, MARILYN
2538 CHELSEA DRIVE
TROY, MI 48084                                        1574      11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEWITT, MARILYN
2538 CHELSEA DRIVE
TROY, MI 48084                                        2109      11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DEWITT, MILAGROS
344 ALPINE ST
ALTAMONTE SPRING, FL 32701                          P‐0002667 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEWULF, MARIANNE E.
603 PUTNAM STREET
FINDLAY, OH 45840                                   P‐0012248 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEXTER, DANIEL F.
NO ADDRESS PROVIDED
                                                    P‐0051426 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEXTER, HARVEY R.
DEXTER, YVETTE L.
51 PONDVIEW LANE
MANCHESTER, NH 03102‐8414                           P‐0009884 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEXTER, MARIO A.
2507 NIHI STREET
HONOLULU, HI 96819                                  P‐0013813 11/3/2017     TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
DEXTER, VICTORIA M.
825 MORRISON AVENUE
APT 17J
BRONX, NY 10473‐4440                                P‐0041714 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEXTRAS, RAYMOND G.
36 SALEM WALK
MILFORD, CT 06460                                   P‐0022883 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEYOUNG, CRAIG H.
DEYOUNG, GRACE
1321 AEGEAN CT
PUNTA GORDA, FL 33983                               P‐0002055 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEYOUNG, CRAIG H.
DEYOUNG, GRACE
1321 AEGEAN CT
PUNTA GORDA, FL 33983                               P‐0019612 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DEYOUNG, RYAN A.
15636 W 101ST PLACE
DYER, IN 46311                                      P‐0038905 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 898 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 899 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
DEYS, MARY A.
5 HAYES AVENUE
BRICK, NJ 08724                                     P‐0048775 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEZFULI, AMIR
DEZFULI, BOBBY
17380 SUNSET RIDGE CIRCLE
GRANADA HILLS, CA 91344                             P‐0019201 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DEZFULI, KHODABAKHSH
17380 SUNSET RIDGE CIRCLE
GRANADA HILLS, CA 91344                             P‐0019706 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DHALIWAL, MANDEEP K.
30 STONE CREST DR
MECHANICVILLE, NY 12118                             P‐0042050 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DHALIWAL, ROCKY S.
32108 ALVARADO BLVD. # 198
UNION CITY, CA 94587                                P‐0017902 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DHANAGAR, ANITA
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0026931 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DHANAGAR, JAYA
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0026928 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DHANANJAYA, PRADEEP
2 HIGH POINT PL
NORTH CALDWELL, NJ 07006                            P‐0030910 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DHANRAJ, JAMEY E.
8932 SHADOW WOOD BLVD
CORAL SPRINGS, FL 33071                             P‐0019423 11/8/2017    TK Holdings Inc., et al .                    $8,000.00                                                                                     $8,000.00
DHANRAJ, JAMEY E.
8932 SHADOW WOOD BLVD
CORAL SPRINGS, FL 33071                             P‐0019426 11/8/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
DHARIA, HEMANK
171 GERARD AVENUE
NEW HYDE PARK, NY 11040                             P‐0023797 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DHARIA, SUMIT S.
11 STONE ARCH ROAD
OLD WESTBURY, NY 11568                              P‐0044083 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
DHAWAN, DEEPAK
6318 135TH AVE NE
KIRKLAND, WA 98033                                  P‐0037364 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DHILLON, ANA
235 DELPHINIUM ST
ENCINITAS, CA 92024                                 P‐0031030 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DHILLON, BALJIT
P.O. BOX 78373
SAN FRANCISCO, CA 94107                             P‐0032045 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DHILLON, GURINDER
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                              P‐0043483 12/21/2017   TK Holdings Inc., et al .                 $2,000,000.00                                                                                $2,000,000.00
DHILLON, GURINDER
NO ADDRESS PROVIDED
                                                    P‐0044473 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                         Page 899 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 900 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DHILLON, HARRY
2271 SARAH CT
SIGNAL HILL, CA 90755                               P‐0042467 12/19/2017   TK Holdings Inc., et al .                   $19,675.00                                                                                   $19,675.00
DHUNGEL, BINOD K.
7502 W AINSLIE STREET
HARWOOD HEIGHTS, IL 60706                           P‐0014907 11/3/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
DI DARIO, JR, ALBERT
2486 RANCH CLUB BLVD
MYAKKA CITY, FL 34251                               P‐0023837 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DI DIO, GARY M.
DI DIO, MICHELLE R.
18002 JUDICIAL WAY N
LAKEVILLE, M 55044                                  P‐0031658 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DI DIO, GARY M.
DI DIO, MICHELE R.
18002 JUDICIAL WAY N
LAKEVILLE, MN 55044                                 P‐0047325 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DI LECCE, ANDREA M.
3841 NOLAN TERRACE
FREMONT, CA 94538                                   P‐0014808 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DI MARCO, FABRIZIO F.
1975 N CRYSTAL DR
PRESCOTT, AZ 86301                                  P‐0032839 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DI MARZO, LOUIS P.
20 HUDSON VIEW DRIVE APT.D
BEACON, NY 12508                                    P‐0032905 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DI MAURO, GEOFFREY B.
DIMAURO, LESLIE L.
3836 INVERNESS RD
FAIRFAX, VA 22033                                   P‐0029749 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DI NATALE, MARIA
DI NATALE, LUIGI
2430 FALCON LANE
PALM HARBOR, FL 34683                               P‐0001619 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DI ORIO, RICHARD J.
2323 NW 190TH AVENUE
PEMBROKE PINES, FL 33029                            P‐0021022 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DI ORIO, RICHARD J.
2323 NW 190TH AVENUE
PEMBROKE PINES, FL 33029                            P‐0021960 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DI ORIO, RICHARD J.
2323 NW 190TH AVENUE
PEMBROKE PINES, FL 33029                            P‐0021962 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DI PAOLO, THOMAS J.
THOMAS J DI PAOLO
7420 SE 118TH DRIVE
PORTLAND, OR 97266‐4928                             P‐0021805 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DI PIETRO, MICHAEL R.
534 SWEET PEA PLACE
ENCINITAS, CA 92024‐7711                            P‐0034506 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DI SANZO, JOSEPH L.
3 WEXFORD DRIVE
LAWRENCEVILLE, NJ 08648                             P‐0053919   1/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAL PARRISH, AIMEE K.
2513 NW 59TH STREET
OKLAHOMA CITY, OK 73112                             P‐0011665 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 900 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 901 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
DIAL, AMBER
COLEY, JACQLYN
1114 SUNBEAM COVE
ROUND ROCK, TX 78664                                P‐0046615 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIAL, CHARLES K.
2 LAKEMOORE DRIVE
ROME, GA 30161                                      P‐0008136 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIAL, CHARLES K.
2 LAKEMOORE DRIVE
ROME, GA 30161                                      P‐0008138 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIAL, GAYLA J.
DIAL, JACK L.
407 S EAST ST
WAYNESVILLE, IL 61778                               P‐0012401 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIAL, JOHN CHRISTOPHER
4743 HARTWELL DRIVE
DOUGLASVILLE, GA 30135                                1784     11/4/2017      TK Holdings Inc.                                                                    $0.00                                                   $0.00
DIALLO, LAVONNE N.
5002 WOODHILL DRIVE
HYATTSVILLE, MD 2085                                P‐0014781 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIALS, CANDI
20072 PITTS RD
WELLINGTON, OH 44090                                  3417    11/26/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DIALS, CANDI A.
20072 PITTS RD
WELLINGTON, OH 44090                                P‐0031883 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIALS, HOUSTON R.
7513 GLENSTONE STREET
ROWLETT, TX 75089                                     481     10/22/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DIAMOND, BYRON
35662 FREDERICK ST.
WILDOMAR, CA 92595                                    2448    11/14/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DIAMOND, CASEY
DIAMOND, LISA
4637 NE 40TH AVE
PORTLAND, OR 97211                                  P‐0028585 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIAMOND, ILANA S.
1270 MOREHEAD COURT
ANN ARBOR, MI 48103                                 P‐0033599 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIAMOND, STEPHEN D.
DIAMOND, HELEN J.
8223 STONEMASON COURT
WINDERMERE, FL 34786                                P‐0001987 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIAMONDSTEIN, NELSON L.
2448 EAST 72 STREET
BROOKLYN, NY 11234                                  P‐0037172 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIAMONDSTEIN, NELSON L.
2448 EAST 72 STREET
BROOKLYN, NY 11234                                  P‐0037230 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIANGELIS, HEATHER N.
20253 RIVER RIDGE TER.
APT. 302
ASHBURN, VA 20147                                   P‐0048431 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIAS, DEBBIE F.
6390 MARGUERITE DR
NEWARK, CA 94560                                    P‐0026424 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 901 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 902 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DIAZ CARRION, LILLIANA
2024 SCRANTON AVE.
ORLANDO, FL 32826                                  P‐0033283 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ SUAREZ, JAHAYRA V.
1963 DABBS AVE APT A
NASHVILLE, TN 37217                                P‐0053757   1/2/2018   TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
DIAZ, ALVIN
3501 GRAMERCY ST
HOUSTON, TX 77025                                  P‐0055491 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, ANA‐LAURA
248 BROOKBERRY CIRCLE
CHAPEL HILL, NC 27517                              P‐0019513 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, ARTURO
4300 10TH STREET SW
LEHIGH FL / 33976                                  P‐0049061 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, BEATRICE E.
9805 STANFORD AVE
SOUTH GATE, CA 90280                               P‐0019637 11/8/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
DIAZ, EDGARDO
14027 SENECA RIDGE DRIVE
HAGERSTOWN, MD 21740                               P‐0036253 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, EDGARDO
14027 SENECA RIDGE DR
HAGERSTOWN, MD 21740                               P‐0036283 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, ERICK
3425 CHIMNEY ROCK RD
ABILENE, TX 79606                                  P‐0037556 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, HELEN C.
19627 GOLDEN WILLOW DRIVE
KATY, TX 77449‐8614                                P‐0008649 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, IRIS M.
69‐30 60TH ROAD
APARTMENT 2
MASPETH, NY 11378                                  P‐0004088 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, JACQUELINE B.
DIAZ, ALBERT
3924 PALL MALL CT.
NAPA, CA 94558                                     P‐0031929 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, JACQUELINE S.
1018 S MANN AVE
TUCSON, AZ 85710                                   P‐0022003 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, JAMES
3338 LENOX MILL RD
TALLAHASSEE, FL 32309                              P‐0000048 10/18/2017   TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
DIAZ, JENNIFER A.
4204 GENE HEMP ROAD
JEFFERSON, MD 21755                                P‐0035809 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, JOSE L.
475 4TH ST
FOND DU LAC, WI 54935                              P‐0011651 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, JUAN CARLOS
P.O. BOX 61787
HOUSTON, TX 77208                                  P‐0039659 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, JUAN CARLOS
P.O. BOX 61787
HOUSTON, TX 77208                                  P‐0039666 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 902 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 903 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DIAZ, JUANITA
9133 CANOPY OAK LANE
#9133‐104
RIVERIVEW, FL 33578                                 P‐0002851 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, KENNYA B.
1450 MEEKER AVE
LA PUENTE, CA 91746                                 P‐0032917 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, LUIS G.
DIAZ, HING H.
P.O. BOX 12374
FORT PIERCE, FL 34979                               P‐0004053 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, LUIS G.
DIAZ, HING H.
P.O. BOX 12374
FORT PIERCE, FL 34979                               P‐0004062 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, MILEDYS
JACOBS & JACOBS, ATTORNEYS AT LAW
ATTN: TOM JACOBS
114 EAST MEEKER AVENUE
PUYALLUP, WA 98372                                    3769    11/28/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DIAZ, PAULA
DIAZ, RAUL
6768 CENTRAL AVENUE
LEMON GROVE, CA 91945                               P‐0049054 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, RAUL
DIAZ, PAULA
6768 CENTRAL AVENUE
LEMON GROVE, CA 91945                               P‐0049055 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, REBECCA L.
14265 SW 296 STREET
HOMESTEAD, FL 33033                                 P‐0002147 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, RICHARD
P.O. BOX 566601
MIAMI, FL 33256                                     P‐0032595 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, ROLANDO D.
1728 PAPAYA DR, E
ORANGE PARK, FL 32073                               P‐0011285 10/31/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DIAZ, ROMAN HARRY G.
5066 N MARTY AVE
APT#103
FRESNO, CA 93711                                    P‐0021632 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, RUSSELL L.
DIAZ, SHARON M.
4531 W. ASTER DRIVE
GLENDALE, AZ 85304‐2124                             P‐0006877 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, SUZANNE
13908 LARWIN ROAD
LA MIRADA, CA 90638                                 P‐0047814 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ, VICTOR G.
AGRESTA‐DIAZ, LILLIAN P.
3656 2ND PL SW
VERO BEACH, FL 32968‐3172                           P‐0001880 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIAZ‐PARGA, KARLA C.
3040 118TH AVE SE APT. H304
BELLEVUE, WA                                        P‐0048748 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 903 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 904 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DIAZ‐RAMIREZ, LEDIF G.
MIGUEL‐PEREZ, DARIO
6400 CHRISTIE AVE., APT. 2314
EMERYVILLE, CA 94608                                  P‐0015576 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIBASILIO, ASUNCION
466 REGENT COURT
CARSON CITY, NV 89701                                 P‐0022318 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIBASILIO, JAMES
466 REGENT COURT
CARSON CITY, NV 89701                                 P‐0022320 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIBELIUS, CLIFFORD C.
DIBELIUS, JOANNE M.
2954 WAUBESA AVE.
MADISON, WI 53711                                     P‐0035602 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIBELLA, FRANK
14 CANDLEWOOD DRIVE
WASHINGTON TWP, NJ 07882                                627     10/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DIBELLA, NANCY D.
12646 MEMORIAL WAY
#1085
MORENO VALLEY, CA 92553                               P‐0052042 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIBELLA, ROBERT J.
503 SHALLOW WATER CT.
SALEM, SC 29676                                       P‐0003911 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIBENEDETTI, DEBORAH A.
6635 NW 75TH PLACE
PARKLAND, FL 33067                                    P‐0004875 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIBENEDETTI, DEBORAH A.
DIBENEDETTI, NICOLE A.
6635 NW 75TH PLACE
PARKLAND, FL 33067                                    P‐0004897 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIBENEDETTO, MICHAEL
19337 W. OREGON AVENUE
LITCHFIELD PARK, AZ 85340                             P‐0025927 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIBERARDINIS, DOMINIC J.
DIBERARDINIS, DOLORES S.
273 HIGHLAND AVENUE
DOWNINGTOWN, PA 19335                                 P‐0025518 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIBLASI, GARY A.
47 LEAH CT
HAMMONTON, NJ 08037                                   P‐0012008 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICARA, MICHAEL D.
17435 BIG FALLS RD
MONKTON, MD 21111                                     P‐0041665 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICARLO, JOHN P.
JOHN P DICARLO
10540 WAGON BOX CIRCLE
HIGHLANDS RANCH, CO 80130                             P‐0053110 12/29/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
DICARLO, NICHOLAS
1532 27TH AVENUE NORTH
SAINT PETERSBURG, FL 33704                            P‐0014636 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICARLO, VINCENT
DICARLO, MARYANN
17 MARTIN TERRACE
ANSONIA, CT 06401                                     P‐0005353 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 904 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 905 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DICENSO, DOMENIC
109 LAKE DRIVE WEST
WAYNE, NJ 07470                                      P‐0004255 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICESARO, ANTHONY J.
210 PEACH DR
PITTSBURGH, PA 15236                                 P‐0014465 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICINTIO, MICHELLE
19437 E BELLISARIO CREEK DR
PARKER, CO 80134                                     P‐0009959 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICK, CHERYL J.
4 WOODARD PLACE
ZIONSVILLE, IN 46077                                 P‐0030504 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICK, CHERYL J.
4 WOODARD PLACE
ZIONSVILLE, IN 46077                                 P‐0030513 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICK, CLAUDIA M.
2744 WHEELER STATION ROAD
BLOOMFIELD, NY                                       P‐0057973   6/6/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICK, KENNETH J.
512 CHURCH ST.
APT. #221
HONESDALE, PA 18431                                  P‐0037917 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKENS, ANDREW
250 SELBY LANE
ATHERTON, CA 94027                                   P‐0018721 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKENS, DIANE E.
215 BARK LANE
N/A
SAN ANTONIO, TX 78233                                P‐0026135 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKENS, DIANE E.
215 BARK LANE
N/A
SAN ANTONIO, TX 78233                                P‐0026466 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKENS, MARY M.
DICKENS, TOBY P.
2328 N GAINES
DAVENPORT, IA 52804                                  P‐0010731 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKENS, MICHAEL J.
268 W VENTURA STREET
ALTADENA, CA 91001 5022                              P‐0036032 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKENS, STEVEN L.
DOWNS‐DICKENS, TAMYRA D.
1316 SW 123RD ST
OKC, OK 73170                                        P‐0056278 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKENS, STEVEN L.
DOWNS‐DICKENS, TAMYRA D.
1316 SW 123RD ST
OKC, OK 73170                                        P‐0056279 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKENSON II, JAMES D.
18921 LYNN LAKE ROAD
BARHAMSVILLE, VA 23011                               P‐0012881 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKERMAN, MATTHEW L.
3534 APPLE VALLEY ROAD
OKEMOS, MI 48864                                     P‐0012726 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 905 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 906 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DICKERSON, GEORGE E.
DICKERSON, EILEEN M.
9175 CANYON ST.
WEST DES MOINES, IA 50266                            P‐0025851 11/7/2017    TK Holdings Inc., et al .                     $127.00                                                                                       $127.00
DICKERSON, KAYLA I.
2211 2ND AVE N
ST PETERSBURG, FL 33713                              P‐0000561 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKERSON, LARRY S.
1360 W MARKET ST
AKRON, OH 44313                                      P‐0011456 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKERSON, MARGUERITE A.
347 REEVES AVENUE
HAMILTON, NJ 08610                                   P‐0044735 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKERSON, REGINA
14309 CLIMBING ROSE WAY
UNIT 104
CENTREVILLE, VA 20121                                P‐0048634 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKERSON, THERON
34 STONY HOLLOW RD
CENTERPORT, NY 11721                                 P‐0049219 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKES, DAVID D.
983 CO RD 18
HOOPER, NE 68031                                     P‐0036448 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKEY, AMY J.
1291 NE 88TH ST
ALTOONA, IA 50009                                      3463    11/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DICKEY, JOHN R.
P.O. BOX 611
82 NILES ROAD
NEW HARTFORD, CT 06057                               P‐0022370 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKEY, M`ARGARET
51 PLAYERS RIDGE ROAD
HICKORY, NC 28601‐8839                               P‐0024810 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKEY, MELODEE J.
2400 NE 27TH DR.
APT 108
GRESHAM, OR 97030                                    P‐0035676 12/4/2017    TK Holdings Inc., et al .                     $758.40                                                                                       $758.40
DICKEY, THOMAS E.
7960 DEWEY AVE
OMAHA, NE 68114                                      P‐0031786 11/26/2017   TK Holdings Inc., et al .                  $150,000.00                                                                                  $150,000.00
DICKINSON, AMY E.
1120 BELLEAU ST
SAN LEANDRO, CA 94579                                P‐0014641 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKINSON, GREGORY H.
1260 BIRCH ST.
BROOMFIELD, CO 80020                                 P‐0045821 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKINSON, MICHAEL R.
3717 PATTERSON AVE
RICHMOND, VA 23221                                   P‐0009465 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DICKIRSON, GENE DAVID
9000 PINE TRAIL COURT
PLYMOUTH, MI 48170                                     2549    11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DICKLER, WILLIAM D
10830 FOX GLEN DRIVE
BOCA RATON, FL 33428                                   4699     1/16/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                          Page 906 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 907 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
DICKMAN, JANE S.
P.O. BOX 4392
EAGLE, CO 81631                                     P‐0030456 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DICKMAN5, NANCY G.
9510 COYLE ROAD, UNIT 401
OWINGS MILLS, MD 21117                              P‐0008536 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DICKS, MIKE A.
DICKS, ACHSAH R.
5624 N PALMER AVE
KANSAS CITY, MO 64119                               P‐0014072 11/3/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
DICKS, RYAN
518 LINCOLNSHIRE WAY
KAYSVILLE, UT 84037                                   490     10/24/2017      TK Holdings Inc.                                                                    $0.00                                                   $0.00
DICKSON, ANGELA L.
35 PATTERSON ROAD
UNIT 466694
LAWRENCEVILLE, GA 30042‐3778                        P‐0029542 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DICKSON, DOUGLAS E.
7462 S 3000 W RD.
CHEBANSE, IL 60922                                  P‐0054897 1/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DICKSON, JAMES
5046 CASTO CIRCLE
SALT LAKE CITY, UT 84117                            P‐0024195 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DICKSON, KERMIT E.
870 MAIN ST
FAWN GROVE, PA 17321                                P‐0053838 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DICKSON, MARY A.
915 E. SANTA ANITA AVE.
BURBANK, CA 91501                                   P‐0047253 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DICOLA, DEANNA R.
8326 GOSLING WAY
MENTOR, OH 44060                                    P‐0055336 1/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DICOLA, ROBERT A.
8326 GOSLING WAY
MENTOR, OH 44060                                    P‐0055333 1/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DICOLA, ROBERT A.
8326 GOSLING WAY
MENTOR, OH 44060                                    P‐0055334 1/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DICOLA, ROBERT A.
8326 GOSLING WAY
MENTOR, OH 44060                                    P‐0055335 1/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DICOMITIS, STEPHAN K.
120 BENTLEY PARK LOOP
MISSOULA, MT 59801                                  P‐0001377 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIDENTE, NATALIE A.
17 GEORGE STREET
SEYMOUR, CT 06483                                   P‐0016500 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIDIER, ERNIE R.
DIDIER, LINDA M.
860 CASTLEBURY CT.
SAN DIMAS, CA 91773                                 P‐0020409 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DIDWAY, MEGAN A.
4281 HIGH STAKES CIR APT 113
PARKTON, NC 28371                                   P‐0002189 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 907 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 908 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DIEAS, CHARLES H.
DIEAS, RITA E.
P O BOX 575
17 PAIT ST
ALAPAHA, GA 31622‐0575                               P‐0004860 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIEBERT, CURTIS E.
312 CASTAWAY DRIVE
KINGSPORT, TN 37663                                  P‐0028410 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIECKMAN, MARK
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043766 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
DIEDERICH, CAROLE L.
175 MCCARTHY ROAD
LINDLEY, NY 14858                                    P‐0032057 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIEDERICH, CAROLE L.
175 MCCARTHY ROAD
LINDLEY, NY 14858                                    P‐0032058 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIEDERICH, CRAIG W.
64 SCOTCH CAP RD UNIT 144
QUAKER HILL, CT 06375                                P‐0044867 12/22/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
DIEDERICH, JACK I.
NO ADDRESS PROVIDED
                                                     P‐0011540 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIEDERICH, MATHEW ALBERT
4637 BREAKWATER WAY
MARIETTA, GA 30066                                     1156     11/2/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DIEGO, ALBERT K.
925 CEDAR AVENUE
CHULA VISTA, CA 91911                                P‐0018953 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIEHL, JENNIFER
1634 BLUE JAY DR
DOVER, PA 17315                                        943     10/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DIEHL, JENNIFER
1634 BLUE JAY DR
DOVER, PA 17315                                        1185    10/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DIEMERT, BARBARA J.
610 1ST ST S
BUFFALO, MN 55313                                    P‐0017867 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIEP, HOANG M.
P.O BOX 21788
SAN JOSE, CA 95151                                   P‐0026414 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIEP, THUAN H.
23433 MANE DR
DIAMOND BAR, CA 91765                                P‐0054813 1/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIER, NICHOLAS D.
DIER, MELISSA I.
8801 SKOKOMISH WAY NE
OLYMPIA, WA 98516                                    P‐0019261 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIERINGER, STEPHANIE L.
3338 ARAPAHO LANE
#102
LAKE HAVASU CITY, AZ 86406                           P‐0022702 11/11/2017   TK Holdings Inc., et al .                    $1,002.44                                                                                    $1,002.44
DIERKING, JUDY G.
594 E. HIGH
MARSHALL, MO 65340                                   P‐0012490 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 908 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 909 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DIES, DAVID C.
931 LEXINGTON WAY
WAUNAKEE, WI 53597                                  P‐0045702 12/23/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
DIES, DAVID C.
931 LEXINGTON WAY
WAUNAKEE, WI 53597                                  P‐0045705 12/23/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
DIETHER, ANTON
1108 LAVACA STREET
STE 110‐281
AUSTIN, TX 78701                                    P‐0026360 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIETRICH, GABRIELLE P.
6122 RED PINE LANE
ERIE, PA 16506                                      P‐0008462 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIETSCHE, NEAL A.
7408 WEST 83RD STREET
BLOOMINGTON, MN 55438‐1110                          P‐0053602   1/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIETZ, DARRYL G.
20640 CALLE BELLA ST
NA
YORBA LINDA, CA 92887                               P‐0030113 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIETZ, VICTOR H.
1700 NW 84TH DRIVE
CORAL SPRINGS, FL 33071                             P‐0018676 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIETZE, DAVID L.
2013 MORCAMBE BAY
NEW LENOX, IL 60451                                 P‐0042405 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIETZE, EMILY L.
2013 MORCAMBE BAY DRIVE
NEW LENOX, IL 60451                                 P‐0035535 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIETZEL, JAMES F.
3060 MADDEN CT.
OAK HILL, VA 20171‐3728                             P‐0037206 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIEUVEILLE, REYNOLD
NO ADDRESS PROVIDED
                                                    P‐0036123 12/5/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
DIEUVEUIL, REYNOLD
3461 SW 52 AVE
HOLLYWOOD, FL 33023                                 P‐0036112 12/5/2017    TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
DIEUVEUIL, REYNOLD
3461 SW 52 AVE
HOLLYWOOD, FL 33023                                 P‐0036116 12/5/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
DIFRANCESCO, BARBARA J.
115 E. PHEASANT DR
LARKSVILLE, PA
LUZERNE                                             P‐0010911 10/31/2017   TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
DIFRUSCIO, CHERYL M.
45 WASHINGTON ST
UNIT 12
METHUEN, MA 01844                                   P‐0009646 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIGGINS, CHARLES T.
DIGGINS, ANN E.
22 WEILERS BEND
WILMINGTON, DE 19810                                P‐0017037 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIGGS, COREY
1200 HARRISON CREEK BLVD APT.2208
PETERSBURG, VA 23803                                P‐0011446 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 909 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 910 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DIGGS, RUSSUAN S.
2335 GREEN ST SE
#4
WASHINGTON, DC 20020                                 P‐0038942 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIGIOVANNI, ELIZABETH L.
DIGIOVANNI, ELIZABETH
10160 E TAMERY AVE
MESA, AZ 85212                                       P‐0004700 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIGIOVANNI, STEPHANIE M.
477 N. 49TH ST.
MILWAUKEE, WI 53208                                  P‐0007193 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIGRAZIA, THOMAS
DIGRAZIA, LOUISA
326 LALA PLACE
KAILUA, HI 96734                                     P‐0014914 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIGREGORIO, CHARLOTTE A.
711 OAK STREET UNIT 310
WINNETKA, IL 60093                                   P‐0024752 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIKSHIT, UPASNA
15 HONDO PL
SAN RAMON, CA 94583                                  P‐0016959 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILA, ELEANOR J.
8621 LAGRANGE STREET
LORTON, VA 22079                                     P‐0037422 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILATUSH, JOHN
4341 WINSLOW CT
BELLINGHAM, WA 98226                                   1518     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DILDAY, SHANON M.
112 SERENITY BAY BLVD
SAINT AUGUSTINE, FL 32080                            P‐0002638 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILDINE, SIGRID
6301 OWEN PLACE
BETHESDA, MD 20817                                   P‐0009026 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILIBERTI, SUSAN M.
979 S. COLUMBINE STREET
DENVER, CO 80209                                     P‐0040394 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILILLO, BARBARA A.
984 VALLEY ROAD
FRANKLIN LAKES, NJ 07417                             P‐0008812 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILILLO, MICHAEL S.
984 VALLEY ROAD
FRANKLIN LAKES, NJ 07417                             P‐0006613 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILL, JAMES
225 LOWELL CT
OFALLON, IL 62269                                    P‐0031445 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILL, KEITH D.
150 DILLARD DRIVE
GREER, SC 29650                                      P‐0051551 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILL, LOREN H.
DILL, LOREN
27925 REXFORD AVE
BAY VILLAGE, OH 44140                                P‐0005844 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILL, OSCAR
3112 EWERT CUT LANE
CHARLOTTE, NC 28269                                  P‐0024956 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 910 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 911 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DILL, RENEE C.
147 GREENBRIAR RD
HARTLY, DE 19953                                     P‐0043597 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLAHUNT, ASHLEY N.
4422 6TH PL. NE
WASHINGTON, DC 20017                                 P‐0048588 12/26/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DILLARD, AMANDA M.
DILLARD, JOSH S.
3219 OVERTON MANOR DR.
VESTAVIA, AL 35243                                   P‐0042833 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLARD, DENNIS K.
2785 ROSANNA STREET
LAS VEGAS, NV 89117‐3047                             P‐0001160 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLARD, MARVIN
DILLARD, MARVIN
                                                     P‐0028153 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLARD, RICHARD W.
DILLARD, EVA M.
576RIVERST
CHATTANOOGA, TN 37405                                P‐0036153 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLARD, RICHARD W.
DILLARD, EVA
576RIVERST
CHATTANOOGA, TN 37405                                P‐0036165 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLARD, ROBERT B.
DILLARD, ANNETTE M.
4759 N WATERFRONT WAY
BOISE, ID 83703                                      P‐0012395 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLARD, SHAWN C.
948 E.FOUNTAIN BLVD
COLORADO SPRINGS, CO 80903                           P‐0057133   2/8/2018   TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
DILLARD, VALISSA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043937 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLARD, YOLANDA
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                      P‐0043815 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
DILLAWAY, WALTER F.
109 MASSIMO CIRCLE
SANTA ROSA, CA 95404                                 P‐0027530 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLE, CHARLES
1601 OAKDALE STREET
TOMS RIVER, NJ 08757                                 P‐0027464 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLENSNEIDER, MATTHEW J.
177 MILLERS FALLS ROAD
2ND FLOOR
TURNERS FALLS, MA 01376                              P‐0009600 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLEY, JILL A.
49 RAMON STREET,
SONOMA, CA 95476                                     P‐0020987 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLMAN, CHRISTIAN L.
6920 BROOKLYN COURT APT 5C
EVANSVILLE, IN 47715                                 P‐0009754 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 911 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 912 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
DILLMAN, MICHAEL F.
DILLMAN, MARY J.
154 SKYLINE DRIVE
WEST HAVEN, CT 06516                                 P‐0012659 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DILLON, CHRISTINA L.
DILLON, DIRK L.
2518 CURTIS PIKE
RICHMOND, KY 40475                                   P‐0006808 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DILLON, DANIEL B.
5000 RIDGEWOOD RD.
APT. 1005
JACKSON, MS 39211                                    P‐0016836 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DILLON, HARRY J.
69801 RAMON RD. #137
CATHEDRAL CITY, CA 92234                               1866     11/8/2017      TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
DILLON, INA M.
10315 SERENITY DRIVE
DEMOTTE, IN 46310                                    P‐0009084 10/30/2017   TK Holdings Inc., et al .                    $3,250.00                                                                                     $3,250.00
DILLON, JENNIFER L.
4966 BONSAI CIRCLE
APT 202
PALM BEACH GDNS, FL 33418                            P‐0036944 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DILLON, MATTHEW P.
REILLY, GARY E.
13010 S. WINNEBAGO RD
PALOS HEIGHTS, IL 60463                              P‐0036900 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DILLON, MATTHEW P.
REILLY, GARY E.
13010 S. WINNEBAGO RD
PALOS HEIGHTS, IL 60463                              P‐0037595 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DILLON, PENNY M.
DILLON, CHARLES R.
1607 CLIFFVIEW DRIVE
HOLMEN, WI 54636                                     P‐0041253 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DILLON, RICHARD W.
O'REILLY‐DILLON, DORIS A.
65 LAWTON RD.
HILTON HEAD, SC 29928                                P‐0008774 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DILLON, SHAWNTELLE
26 FORREST ST. #3
WINTHROP, MA 021521223                               P‐0041324 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DILLON, SHAWNTELLE
26 FORREST ST. #3
WINTHROP, MA 02152‐1223                              P‐0052819 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DILLOW, LAYLA L.
6232 BATTALION ST
CENTREVILLE, VA 20121                                P‐0030889 11/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DILLS, DEBORAH G.
DILLS, JOHN A.
4037 HIRAM LITHIA SPRINGS ROA
POWDER SPRINGS, GA 30127
                                                     P‐0040369 12/14/2017   TK Holdings Inc., et al .                   $52,306.94                                                                                    $52,306.94
DILLS, JAMES M.
PROFESSIONAL AUDIT RESOURCES
7801 RANCHO DE LA OSA TRAIL
MCKINNEY, TX 75070                                   P‐0005092 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                          Page 912 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 913 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DILLS, MATTHEW R.
REAGAN, KATRINA A.
834 CANTON HOLLOW RD LOT 10
KNOXVILLE, TN 37934                                P‐0004825 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLSWORTH, JOSEPH J.
8849 STATE RD
COLDEN, NY 14033                                   P‐0022528 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLWOOD, CARL J.
1806 GREENCREEK DR
SAN JOSE, CA 95124‐1120                            P‐0045365 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLY, DEBORAH L.
1930 CHAPARRAL DRIVE
HOUSTON, TX 77043                                  P‐0004922 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILLY, ERVIN R.
74 OLD JENKINS RD
MILFORD, DE 19963                                  P‐0028946 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILORENZO, NORMA E.
10045 COLORADO LANE N.
BROOKLYN PARK, MN 55445                            P‐0011771 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILORENZO, STEVEN L.
57 MONROE AVENUE
RIVERSIDE, RI 02915                                P‐0007358 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILUCCIO, ROBERT C.
5677 OLYMPIA FIELDS PL
HAYMARKET, VA 20169                                P‐0013956 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILUGLIO, LOUIS A.
DILUGLIO, VIOLA V.
356 GOLFVIEW RD APT # 209
NORTH PALM BEACH, FL 33408                         P‐0001575 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DILUSTRO, ANNA P.
22 SAINT ANDREW AVENUE
EAST HAVEN, CT 06512                               P‐0048169 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIMACALI, ENRIQUE F.
3362 NW 64TH ST
FORT LAUDERDALE, FL 33309                          P‐0002293 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIMAGRO, GIUSEPPE
18308 MURCOTT BLVD
LAXAHATCHEE, FL 33470                              P‐0038775 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIMASSINO, DAVID
505S CENTER STREET
EUSTIS, FL 32726                                   P‐0036414 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIMATTEO, FRANCIS V.
208 PLYMOUTH ST
NEW BEDFORD, MA 02740‐1426                         P‐0009170 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIMAURO, ANITA W.
2014 UALAKAA ST
HONOLULU, HI 96822                                 P‐0025413 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIMAURO, STEPHEN M.
2026A UALAKAA ST APT A
HONOLULU, HI 96822                                 P‐0024565 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIMECH, JOSEPH A.
DIMECH, TAMARA L.
49335 WEAR RD.
BELLEVILLE, MI 48111                               P‐0044369 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 913 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 914 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DIMECH, JOSEPH A.
DIMECH, TAMARA L.
49335 WEAR RD.
BELLEVILLE, MI 48111                                P‐0044373 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIMENNA, MICHAEL J.
DIMENNA, MARY L.
11 ELDOR AVE
NEW CITY, NY 10956MA                                P‐0015169 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIMICK, DONALD J.
4959 NEWNAN RD
GRIFFIN, GA 30223                                   P‐0045369 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIMITRUK, DOUGLAS C.
DIMITRUK, JESSICA D.
23341 WAGON TRAIL RD
DIAMOND BAR, CA 91765‐2057                          P‐0014656 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIMMITT, M. L.
400 WESTGATE DRIVE
PARK FOREST, IL 60466                               P‐0045347 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIMOFF, DARRIN T.
812 BEECHWWOD DRIVE
TALLMADGE, OH 44278                                 P‐0038993 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIMOND, DAVID
P.O. BOX 4498
ROLLINGBAY, WA 98061                                P‐0019037 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIN, NORMAN C.
1700 RIDGE ROAD
HIGHLAND PARK, IL 60035                             P‐0009547 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINA, ALEXANDER
23 QUABBIN PATH
SUTTON, MA 01590                                    P‐0008870 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINA, ALEXANDER
23 QUABBIN PATH
SUTTON, MA 01590                                    P‐0008887 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINARDO, VICTOR M.
DINARDO, THERESA
106 WASHINGTON WAY
PITTSBURGH, PA 15237                                P‐0046832 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINATALE, SALVATORE J.
111 WOODBEND COURT
CHAPLE HILL, NC 27516                               P‐0000974 10/21/2017   TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
DINES, RITA R.
35183 KNOLLWOOD LANE
FARMGINTON HILLS, MI 48335                          P‐0047106 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DING, DONGLING
1538 CAMEO DRIVE
SAN JOSE, CA 95129                                  P‐0052098 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DING, MAGGIE
400 HARBOUR PLACE DR #1363
TAMPA, FL 33602                                     P‐0057911   5/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIN‐GABISI, ISCANDRI H.
15745 LONDON PL
DUMFRIS, VA 22025                                   P‐0022932 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINGESS, KRISTEN N.
721 EAST ALLEN STREET
LANCASTER, OH 43130                                 P‐0000191 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 914 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 915 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DINGESS, RHONDA L
3074 E 13TH AVENUE
COLUMBUS, OH 43219                                    2573    11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DINGLE, STEPHANIE
94‐1122 HOOHELE ST
WAIPAHU, HI 96797                                     5068     11/9/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
DINGLE, TINA L.
2761 LIVE OAK TRAIL
COLLEGE PARK, GA 30349                              P‐0009270 10/30/2017   TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
DINH, MAI T.
2456 W 229TH PL
TORRANCE, CA 90501                                  P‐0031255 11/24/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
DINH, RUSSELL
2239 66TH AVE
SACRAMENTO, CA 95822                                P‐0053246 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINH, VU T.
12321 ZETA ST.
GARDEN GROVE, CA 92840                              P‐0023472 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINH, VU T.
NO ADDRESS PROVIDED
                                                    P‐0023473 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINICOLA, JESSICA
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0026717 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINIS, JORGE
P.O. BOX 578872
MODESTO, CA 95357                                   P‐0033781 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINKEL, CHRISTOPHER H.
WEIGER, KATRINA M.
3609 JOHN SIMMONS CT
FREDERICK, MD 21704                                 P‐0019475 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINKEL, DONALD L.
15187 MADISON STREET
BRIGHTON, CO 80602                                  P‐0035408 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINKEL, DONALD T.
DINKEL, LINDA
458 BENEVENTE DRIVE
OCEANSIDE, CA 92057                                 P‐0048243 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINKEL, LINDA
DONALD
458 BENEVENTE DRIVE
OCEANSIDE, CA 92057                                 P‐0048203 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINKELSPIEIL, PETER M.
29 TARRY LANE
ORINDA, CA 94563                                    P‐0036824 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINKINS, KANDICE E.
629 ELL ST
MACON, GA 31206                                     P‐0047177 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINNEWETH, MARK J.
17136 ARTHUR COURT
SPRING LAKE, MI 49456                               P‐0037161 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINNEWETH, MARK J.
17136 ARTHUR COURT
SPRING LAKE, MI 49456                               P‐0037253 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 915 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 916 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DINOFA, MARION C.
610 HARTS RIDGE RD
CONSHOHOCKEN, PA 19428                              P‐0024461 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINON, MARY L.
8015 MULBERRY LANE
CHARLEVDIX, MI 49720                                P‐0053292 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINOTO, KAREN A.
1614 SW 44TH TER
CAPE CORAL, FL 33914                                P‐0001348 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINTERMAN, MITCHELL W.
5235 FEESER ROAD W.
TANEYTOWN, MD 21787                                 P‐0038885 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINTERMAN, MITCHELL W.
DINTERMAN, KATHLEEN R.
5235 FEESER ROAD W
TANEYTOWN, MD 21787                                 P‐0038887 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINTINO, JOSEPH F.
6 ARBOR ROAD
ASHLAND, MA 01721                                   P‐0041313 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DINTINO, JOSEPH F.
6 ARBOR ROAD
ASHLAND, MA 01721                                   P‐0041316 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DION, JUDITH A.
52 GRANGER AVE
SARATOGA SPRINGS, NY 12866                          P‐0030984 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DION, MELODY S.
4234 FLOYD DRIVE
CORONA, CA 92883                                    P‐0025207 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DION, TARA L.
DION, CHRISTOPHER M.
311 FALLS BLVD
CHITTENANGO, NY 13037                               P‐0056732   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIONNE, CHRISTOPHER L.
P.O. BOX 2842
APPLE VALLEY, CA 92307                              P‐0025455 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIOP, KHARI
132 ATLANTA AVE SE
ATLANTA, GA 30315                                   P‐0010634 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIORIO, JENNIFER B.
4007 HENDERSON AVENUE
LOUISVILLE, KY 40213‐1715                           P‐0040238 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIORIO, RORY A.
1576 BELLA CRUZ DRIVE
PMB 111
THE VILLAGES, FL 32159                              P‐0004317 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIOSDADO, LISA
22951 PENASCO CIR.
NUEVO, CA 92567                                       3831      12/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DIPACE, DOROTHY A.
661 LA MELODIA DRIVE
LAS CRUCES, NM 88011                                P‐0021810 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIPACE, JOHN
1515 FRANK STREET
SCOTCH PLAINS, NJ 07076                             P‐0028347 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 916 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 917 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DIPALMA, CHRIS
2700 CAPLES AVE
UNIT 1641
VANCOUVER, WA 98668                                   2522      11/13/2017      TK Holdings Inc.                          $1,237.90                                                                                    $1,237.90
DIPAOLA, PHIL J.
DIPAOLA, MARILYNN
22232 CRAFT COURT
CALABASAS, CA 91302                                 P‐0026160 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIPAOLA, PHILIP J.
DIPAOLA, MARK
22232 CRAFT COURT
CALABASAS, CA 91302                                 P‐0026308 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIPAOLO, MICHAEL J.
DIPAOLO, MARIA R.
128 AZZO ROAD
EIGHTY FOUR, PA 15330                               P‐0054089    1/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIPAOLO, NICHOLAS R.
64 TWIN RIDGES ROAD
OSSINING, NY 10562                                  P‐0014573 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIPASQUALE, MICHAEL
13 HARBOUR POINT DRIVE
NORTHPORT, NY 11768                                 P‐0003940 10/25/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
DIPERNA, ROSEMARIE
4751 SLEEPY HOLLOW ROAD
MEDINA, OH 44256                                    P‐0035873 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIPIAZZA, MICHAEL C.
21 MARTHAS DRIVE
FREEHOLD, NJ 07728‐8224                             P‐0008298 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIPIERRO, MEGAN
8058 SE HAWTHORNE BLVD
PORTLAND, OR 97215                                  P‐0015959 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIPIERRO, ROSEMARIE S.
9 NORTH ST
ALBANY, NY 12205‐3317                               P‐0012790 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIPIETRO, JEFFREY
25 WOODEDGE DRIVE
DIX HILLS, NY 11746                                 P‐0005580 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIPIETRO, KATHY M.
3204 HAMPSHIRE COURT
FRISCO, TX 75034                                    P‐0001387 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIPILATO, DAVID M.
800 KUMUKAHI PLACE
HONOLULU, HI 96825                                  P‐0035019 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIPPEL, MOOREA L.
33 LAURELCREST LN
TRAVELERS REST, SC 29690                            P‐0036321 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIRDARIAN, OLIVIER J.
630 SENEY AVENUE
MAMARONECK, NY 10543                                P‐0017527 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIRDEN, ROSLYN R.
1818 S ERVAY ST
#110
DALLAS, TX 75215                                    P‐0009557 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                           Page 917 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 918 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DIROSA, FAITH
DIROSA, JOHN
2519 MAIN STREET
PERU, IL 61354                                       P‐0046156 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISALVO, DEBORAH J.
7 LAMBORN AVE
CONGERS, NY 10920                                    P‐0009790 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISALVO, DEBORAH J.
7 LAMBORN AVE
CONGERS, NY 10920                                    P‐0009799 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISANTI, ANGELO
1056 N. FLETCHER AVENUE
N. VALLEY STREAM, NY 11580                             1741      11/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DISANTI, ANGELO
1056 N. FLETCHER AVENUE
N. VALLEY STREAM, NY 11580                             2176      11/8/2017      Takata Americas                               $0.00                                                                                        $0.00
DISANTI, LINDA J.
1056 N. FLETCHER AVENUE
N. VALLEY STREAM, NY 11580                             1725      11/8/2017      Takata Americas                               $0.00                                                                                        $0.00
DISANTI, LINDA J.
1056 N. FLETCHER AVENUE
N. VALLEY STREAM, NY 11580                             1726      11/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DISCHER, GERARD L.
363 FAIRWAY TERRACE
PHILADELPHIA, PA 19128                               P‐0011351 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISESSA, HILDA M.
16 LAUREN LANE
LYNN, MA 01904                                       P‐0025743 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISHALRYAN, SARGIS
8435 BURNET AVE UNIT 104
NORTH HILLS, CA 91343                                P‐0033167 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISHAROON, JASON E.
4425 EDEN STREET
NEW ORLEANS, LA 70125                                P‐0012617 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISHER, ALEC
813 E 6TH ST
PORT ANGELES, WA 98362                               P‐0019357 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISHER, PATCHARAPON
813 E 6TH ST
PORT ANGELES, WA 98362                               P‐0019359 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISHNER, DONNA M.
P.O. BOX 1632
MOUNT CARMEL, TN 37645                               P‐0054263   1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISIBIO, MICHAEL
5001 WHITEWOOD CT
FORT COLLINS, CO 80528                               P‐0016630 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISMUKES, HAILEY
555 3RD AVE
CHICKASAW, AL 36521                                  P‐0004443 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISMUTE, BRANT T.
66 BENTLEY CIR
LITTLE ROCK, AR 72210                                P‐0034975 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISMUTE, BRANT T.
66 BENTLEY CIR
LITTLE ROCK, AR 72210                                P‐0035017 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 918 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 919 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DISPENZA, JOEL L.
DISPENZA, MISTY L.
2007 MISSION HILLS DR.
OXNARD, CA 93036                                      P‐0029951 11/21/2017   TK Holdings Inc., et al .                     $358.00                                                                                       $358.00
DISPENZA, JOEL L.
DISPENZA, MISTY L.
2007 MISSION HILLS DR.
OXNARD, CA 93036                                      P‐0029953 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISS, ROXANNE
1008 S. MACHIAS RD.
SNOHOMISH, WA 98290                                   P‐0024135 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISTASI, TAYLOR M.
75 1/2 GRAND STREET
HIGHLAND, NY 12528                                    P‐0056403   2/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISTEFANO, DIXIE L.
15433 COUNTRY CLUB DRIVE
UNIT F‐108
MILL CREEK, WA 98012                                  P‐0019911 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISTELHORST, WILLIAM C.
600 UNIVERSITY LN. #107
BATAVIA, OH 45103                                     P‐0001013 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISTELHURST, THOMAS
343 WEST 1ST STREET
SANDWICH, IL 60548                                    P‐0042992 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DISU, TAJUDEEN J.
6011 KINGSESSING AVENUE
PHILADELPHIA, PA 19142                                P‐0018412 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DITMER, JACQUELINE R.
836 KOHLER DR.
WASH C.H., OH 43160                                   P‐0025099 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DITOMASSI, MICHAEL A.
7 ELLIS DRIVE
ROCHESTER, NY 14624                                   P‐0041571 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DITOMMASO, MARIA
46 RARITAN AVENUE
STATEN ISLAND, NY 10304                               P‐0007290 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DITRO, MICHAEL W.
3014 BELGRADE STREET
PHILADELPHIA, PA 19134                                P‐0009661 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DITTMAN, REBECCA
10170 TRUCKEE WAY
COMMERCE CITY, CO 80022                               P‐0034810 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DITTMAR, PAUL H.
73 SKULL CREEK DR
C313
HILTON HEAD ISLA, SC 29926                            P‐0057092   2/7/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DITTMER, JEREMY J.
DITTMER, JACQUELYN J.
5055 HWY S‐74 SOUTH
NEWTON, IA 50208                                      P‐0027761 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DITTMER, JEREMY J.
DITTMER, JACQUELYN J.
5055 HWY 5‐74 SOUTH
NEWTON, IA 50208                                      P‐0027843 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 919 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 920 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DITTMER, RONNIE K.
1600 JOY LANE #120
FORT MOHAVE, AZ 86426                              P‐0056284 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DITTO, MICHELE L.
87‐895 KULAKOA STREET
WAIANAE, HI 96792                                  P‐0029177 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DITZLER, MATTHEW D.
753 E MAIN STREET
ANNVILLE, PA 17003                                 P‐0018313 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIVANOVIC, MILICA
4020 LEE ST
SKOKIE, IL 60076                                   P‐0026670 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIVEBLISS, GAIL L.
SAUER, JEFFREY
9929 ARBUCKLE DR
LAS VEGAS, NV 89134                                P‐0023613 10/30/2017   TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
DIVINCENZO, RONALD F.
8292 HITCHCOCK ROAD
YOUNGSTOWN, OH 44512                               P‐0036355 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIVINCENZO, RONALD F.
8292 HITCHCOCK ROAD
Y, OH 44512                                        P‐0036358 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIVINCENZO, RONALD F.
8292 HITCHCOCK ROAD
YOUNGSTOWN, OH 44512‐5854                          P‐0036359 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIVINCENZO, RONALD F.
8292 HITCHCOCK ROAD
YOUNGSTOWN, OH 44512‐5854                          P‐0037481 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIVINS, ELLEN K.
314 WILLIAMSON MILL RD
JONESBORO, GA 30236                                P‐0002417 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIVVALA, MALLIKHARJU R.
23313 ARORA HILLS DR
CLARKSBURG, MD 20871                               P‐0008291 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIVVALA, MALLIKHARJU R.
23313 ARORA HILLS DR
CLARKSBURG, MD 20871                               P‐0008295 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXIE TOOL CRIB INC
613 INDUSTRIAL BLVD
AUSTIN, TX 78745                                     1157     11/2/2017      TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
DIXIT, RAMKUMAR
9052 140TH AVE SE
NEWCASTLE, WA 98059                                P‐0021075 11/9/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
DIXIT, VIVEK
24919 GRANITE BLUFF LN
KATY, TX 77494                                     P‐0015307 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON BROWN, SHIRLEY
1921 HAMLIN ST. NE
WASHINGTON, DC 20018                                 4510    12/27/2017      TK Holdings Inc.                          $7,500.00                                                                                    $7,500.00
DIXON, ALYSIA L.
7006 PORTICO PLACE
NORTH CHESTERFIE, VA 23234                         P‐0046699 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                        Page 920 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 921 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DIXON, BRYAN S.
DIXON, MARLENE O.
10114 DUNDALK STREET
N/A
FAIRFAX, VA 22032                                   P‐0026099 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, C.
P.O. BOX 6124
LARGO, MD 20792                                     P‐0031671 11/26/2017   TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
DIXON, C.
P.O. BOX 6124
LARGO, MD 20792                                     P‐0031676 11/26/2017   TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
DIXON, C.
P.O. BOX 6124
LARGO, MD 20792                                     P‐0031708 11/26/2017   TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
DIXON, C.
P.O. BOX 6124
LARGO, MD 20792                                     P‐0031715 11/26/2017   TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
DIXON, CARL M.
22 GALYN LANE
BETHALTO, IL 62010                                  P‐0040982 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, CARLA S.
7904 VENETIAN STREET
MIRAMAR, FL 33023                                   P‐0002312 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, CAROL
1919 SHERMAN SQUARE DRIVE
SAINT CHARLES, MO 63303‐3835                          748     10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DIXON, CHRIS D.
9507 WEST MAIN ST
BELLEVILLE, IL 62223                                P‐0057258 2/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, DANIEL C.
3628 MICHELSON ST.
LAKEWOOD, CA 90712‐1413                             P‐0030662 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, DANIEL J.
P.O. BOX 324
EAU CLAIRE, WI 54702                                P‐0031173 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, DENNIS J.
DIXON, MARY K.
5434 S 163RD ROAD
BRIGHTON, MO 65617                                  P‐0018649 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, DOUGLAS
5569 RUBION CIRCLE
CITRUS HEIGHTS, CA 95610                            P‐0023335 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, DOUGLAS A.
5569 RUBION CIRCLE
CITRUS HEIGHTS, CA 95610                            P‐0023331 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, ERIC Q.
10322 ASTORIA BOULEVARD
HOUSTON, TX 77089                                   P‐0003498 10/24/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
DIXON, GENEVIEVE
307 LOOKOUT PASS
HAMPTON, VA 23669                                   P‐0046155 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, HERMAN
13241 SANDY BROOK DRIVE
GULFPORT, MS 39503                                  P‐0005541 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 921 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 922 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DIXON, JAMES T.
DIXON, GRETCHEL J.
2916 CASTELLAN LANE
ROUND ROCK, TX 78665                                 P‐0001941 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, JENNIFER E.
35 ROCKY BROOK COURT
WINDSOR MILL, MD 21244                               P‐0057791 3/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, JENNIFER R.
850 RIDGECROSS RD
PROSPER, TX 75078                                    P‐0008537 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, JIM A.
10816 NW 34TH STREET
YUKON, OK 73099                                      P‐0000588 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, JOHN E.
111 VINCE DR
ELKTON, MD 21921                                     P‐0009993 10/30/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
DIXON, JOHN R.
DIXON, VIRGINIA L.
641 VIA DEL MONTE
PALOS VERDES EST, CA 90274                           P‐0013405 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, JOHN R.
2117 CHESTNUT FOREST DR.
TAMPA, FL 33618                                      P‐0013990 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, JOHN R.
2117 CHESTNUT FOREST DR.
TAMPA, FL 33618                                      P‐0013995 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, JOHN R.
2117 CHESTNUT FOREST DR.
TAMPA, FL 33618                                      P‐0014130 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, JOHN R.
DIXON, VIRGINIA L.
641 VIA DEL MONTE
PALOS VERDES EST, CA 90274                           P‐0057321 2/16/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, KEVIN
3512 AMHERST ROAD
ERIE, PA 16506                                       P‐0057212 2/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, LINDA C.
DIXON, ROBERT A.
448 HOLLY ST
HUNTINGTON, TX 75949                                 P‐0024818 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, MARY N.
MICHAEL T.
100 ALABAMA CT
DALEVILLE, VA 24083                                  P‐0019417 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, PATRICK D.
227 HOLLY HILL DR.
JACKSON, MS 39212                                    P‐0015198 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, REBECCA
4053 HARDING WAY
OAKLAND, CA 94602‐1919                               P‐0013473 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, ROSEMARY
1814 CONCORD AVE
STOCKTON, CA 95204                                   P‐0041507 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, SCENQUETTA A.
58 SMITH AVE
BAY SHORE, NY 11706                                  P‐0015035 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 922 of 3871
                                                   Case 17-11375-BLS                  Doc 4247                Filed 10/26/20                   Page 923 of 1950
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                         Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address                    Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                Amount                                                  Amount
DIXON, TABRINA
2808 BRAEBURN CIRCLE
ANN ARBOR, MI 48108                                            P‐0055821 1/25/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, THENA U.
2491 EDISON ST
DETROIT, MI 48206                                              P‐0012379 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, TIA W.
HYMAN, ALPHONSO
1731 NORTH OLD RIVER ROAD
PAMPLICO, SC 29583                                             P‐0008520 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON, WALLACE W.
DIXON, DANA H.
6017 DODSWORTH DRIVE
RALEIGH
, NC 27612                                                     P‐0010466 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXON‐REISMAN, JOANNA
225 HILLTURN LANE
ROSLYN HEIGHTS, NY 11577                                       P‐0010242 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXSON, JOHN P.
DIXSON, JAMIE R.
485 BLUE JAY DR
SPRING CREEK, NV 89815                                         P‐0015402 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIXSON, LASHANDA K.
5616 PRESTON OAKS ROAD
UNIT 404
DALLAS, TX 75254‐8456                                          P‐0024046 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DIZON, JERILENE V.
7922 LOUISE AVE
NORTHRIDGE, CA 91325                                           P‐0032144 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DJAFARNIA, FARZIN
5550 COLUMBIA PIKE
APT #1023
ARLINGTON, VA 22204                                              1224     11/2/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DLOUHY, KELLY L.
DLOUHY, RICHARD N.
601 JASMINE WAY SOUTH
ST PETERSBURG, FL 33705                                        P‐0000579 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DME COMPANY LLC
LINDA QUINTANO
29111 STEPHENSON HWY
MADISON HEIGHTS, MI 48071                                        570     10/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DMYTRUK, MARK E.
37 BEACON ST
UNIT 42
BOSTON, MA 02108                                               P‐0016797 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'NICUOLA, JEFFREY
D'NICUOLA, DELLA
19155 E BELLEVIEW PL
CENTENNIAL, CO 80015                                           P‐0007621 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DNV GL BUSINESS ASSURANCE ZERTIFIZIERUNG UND UMWELTGUTACHTER
GMBH
HENRICUS DE GOOIJER, MANAGING DIRECTOR
SCHNIERINGSHOF 14
ESSEN D‐45329
GERMANY                                                          3128    11/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                                    Page 923 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 924 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DO, VIETCA T.
2049 COOLIDGE ST.
SAN DIEGO, CA 92111                                  P‐0038893 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOA, JOSEPH
DOAN, LOGAN
341 LAMP POST LN
HERSHEY, PA 17033                                    P‐0021667 11/10/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DOAN, DINH H.
NGUYEN, HIEU
10203 E. IOWA AVE APT 915
AURORA, CO 80247                                     P‐0006736 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOAN, JOSEPH
DOAN, LOGAN
341 LAMP POST LN
HERSHEY, PA 17033                                    P‐0021639 11/10/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DOAN, JOSEPH
DOAN, LOGAN
341 LAMP POST LN
HERSHEY, PA 17033                                    P‐0021660 11/10/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DOAN, JUDITH A.
705 TINKERS LANE
NORTHFIELD, OH 44067                                 P‐0056330   2/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOAN, LIEU T.
LIEU DOAN
3761 MIRAMAR WAY #11
SANTA CLARA, CA 95051                                P‐0013741 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOAN, TRINTY N.
BUAPET, MANUTSAWEEE
806 N. HOBART BLVD #2
LOS ANGELES, CA 90029                                P‐0045929 12/24/2017   TK Holdings Inc., et al .                   $13,888.81                                                                                   $13,888.81
DOANE, MYKAELA R.
3770 IRIS AVE
UNIT D
BOULDER, CO 80301                                    P‐0008422 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBBINS, CARLA C.
NO ADDRESS PROVIDED
                                                     P‐0016116 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBBINS, CHARLES J.
DOBBINS, SHARON M.
8852 BLUFF LANE
FAIR OAKS, CA 95628                                  P‐0030962 11/22/2017   TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
DOBBINS, DARHONDA D.
13825 CORDARY AVE #5
HAWTHORNE, CA 90250                                  P‐0044928 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBBS, GARY
15 WOODVALLEY COURT
REISTERSTOWN, MD 21136                               P‐0057816   4/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBBS, GARY A.
15 WOODVALLEY COURT
REISTERSTOWN, MD 21136                               P‐0057817   4/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBBS, JENNIFER M.
10443 STARLIGHT AVE
BATON ROUGE, LA 70815                                P‐0052474 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBBS, LEE O.
176 BERNIE POWERS LN
MARTIN, TN 38237                                     P‐0013514 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 924 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 925 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DOBIECKI, DANIELLE
103 PLUMTREE WAY
CARY, NC 27518                                      P‐0024634 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBIES, STEPHEN
A.STUCKI COMPANY
2101 CRESTWOOD DRIVE
MCDONALD, PA 15057                                  P‐0042409 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBK, RAFAL G.
610 SHERIDAN RD
MCHENRY, IL 60050                                   P‐0033246 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBOZI, IREN
DOBOZI, ISTVAN
2 ARGOSY COURT
GAITHERSBURG, MD 20878                              P‐0021101 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBOZI, ISTVAN
2 ARGOSY COURT
GAITHERSBURG, MD 20878                              P‐0021109 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBRATZ, JILLINE S.
W169N10835 REDWOOD LANE
GERMANTOWN, WI 53022                                P‐0017591 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBRESKI, MICHAEL J.
3 KILLDEER LANE
FAIRPORT, NY 14450                                  P‐0012405 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBROWOLSKI, ANTHONY R.
DOBROWOLSKI, LAURIE A.
1674 HICKORY THICKET DRIVE
MILFORD, OH 45150                                   P‐0048355 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBRZECHOWSKI, MICHAEL FRANCIS
1090 ANITA AVENUE
GROSSE POINTE WOODS, MI 48236‐1417                    1230      11/2/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DOBSON, BARBARA R.
LEWIS, GREGORY D.
8748 INDEPENDENCE WAY
ARVADA, CO 80005                                    P‐0030635 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBSON, BARBARA R.
LEWIS, GREGORY D.
8748 INDEPENDENCE WAY
ARVADA, CO 80005                                    P‐0030636 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBSON, CATHERINE
DOBSON, CATHERINE
206 E AVONDALE DR
GREENSBORO, NC 27403                                P‐0015241 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBSON, JILL C.
1621 DIAMOND LOOP
BELLINGHAM, WA 98226                                P‐0025344 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBSON, PORSHA
3401 40TH STREET
SACRAMENTO, CA 95817                                P‐0020943 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOBSON, REBEKAH E.
P. O. BOX 666
OSBURN, ID 83849                                    P‐0057822   4/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOCKERY, LINDA
7108 SILVER DALE DR
AUSTIN, TX 78736                                    P‐0035387 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 925 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 926 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DOCKERY, RHONDA J.
RHONDA DOCKERY LLC
3404 PADDLE CREEK LANE
NORTHPORT, AL 35473                                 P‐0057951 5/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOCKETT, ANITA
723 N LEAMINGTON AVE
CHICAGO, IL 60644                                     3261    11/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DOCKETT, CRAIG E.
2501 25TH STREET
BAY CITY, MI 48708                                  P‐0015229 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOCKETT, LETOYA D.
12020 N GESSNER RD
APT 12104
HOUSTON, TX 77064                                   P‐0053407 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOCKHORN, JEFFREY
423 TOWNSHIP LINE RD
BELLE MEAD, NJ 08502                                P‐0022445 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOCKTER, SANDRA M.
17620 27TH AVE N
PLYMOUTH, MN 55447                                  P‐0010786 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOCKTER‐KAMBEIT, DENISE A.
KAMBEITZ, MICHAEL S.
1929 N GRANDVIEW LANE
BISMARCK, ND 58503                                  P‐0012918 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODD, CLARICE E.
3259 CREEKWOOD DRIVE
REX, GA 30273                                       P‐0055157 1/18/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODD, DAVID P.
DODD, MONIQUE M.
11802 S SANTA FE AVE
EDMOND, OK 73025                                    P‐0008449 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODD, DESERAE M.
6302 SADDLEWOOD DRIVW
WAXHAW, NC 28173                                    P‐0004256 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODD, HILLARY A.
116 SMITH DRIBE
NAUVOO, AL 35578                                    P‐0033954 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODD, JACK E.
73 BISHOP STREET
SAINT ALBANS, VT 05478                              P‐0019428 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODD, LUCIUS R.
DODD, DESMOND K.
2643 GREEN MEADOW LANE
MARIETTA, GA 30066                                  P‐0052480 12/28/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
DODD, MELISSA R.
617 SOUTH AMERICAN STREET
PHILADELPHIA, PA 19147                              P‐0049953 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODD, MILDRED M.
82 RIVER DR
KING CITY, CA 93930                                 P‐0033130 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODD, NETASHA
6882 COUNTY LINE RD
LITHIA SPRINGS, GA 30122                            P‐0013091 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODD, RANDY
PO BOX 651
ROSEVILLE, CA 95661                                   1436     11/5/2017      TK Holdings Inc.                          $1,200.00                                                                                    $1,200.00
                                                                                         Page 926 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 927 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DODDAMANE, INDUKALA
415 GUNNAR COURT
CHESHIRE, CT 04610                                  P‐0047267 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODDER, ERIN E.
DODDER, ROBERT M.
714 ASHBURN LN
DURHAM, NC 27703                                    P‐0053987   1/3/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODDS, JEFFERY L.
DODDS, JENNIFER L.
917 SHADY LANE DRIVE
ORLANDO, FL 32804                                   P‐0002186 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODDS, KIM M.
43329 HWY 89
OXFORD, NE 68967                                    P‐0014017 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODDS, MATTHEW
1001 LEE RD 212
PHENIX CITY, AL 36870                               P‐0004471 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODGE, BRIAN
740 MASONIC AVE
SAN FRANCISCO, CA 94117                             P‐0015801 11/4/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
DODGE, DAVID
540 SAHALEE DR. SE
SALEM, OR 97306                                     P‐0023493 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODSON, JAMES S.
1661 DICHOSO DR
ESCONDIDO, CA 92025                                 P‐0015817 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODSON, KELLY M.
14126 US FORD ROAD
FREDERICKSBURG, VA 22407                            P‐0012786 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODSON, LEWIS F.
DODSON, DEBRA D.
P.O. BOX 31
CAROLINA BEACH, NC 28428                            P‐0023280 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODSON, RICKY
6945 HAMPTON CREEK DRIVE
CUMMING, GA 30041                                   P‐0053558   1/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODSON, RICKY
6945 HAMPTON CREEK DRIVE
CUMMING, GA 30041                                   P‐0053560   1/1/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODSON, SCOTT
DODSON, AMI
3286 SWEET DRIVE
LAFAYETTE, CA 94549                                 P‐0016229 11/5/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DODSON, TERRY L.
38 ANTIOCH ROAD
LURAY, VA 22835                                     P‐0007057 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DODSON, THOMAS A.
1828 IBACHE ST
SOUTH LAKE TAHOE, CA 96150                          P‐0032340 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOEHRING, FREDERICK C.
DOEHRING, KATHLEEN P.
P.O. BOX 1783
FRIDAY HARBOR, WA 98250                             P‐0020975 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOEHRMAN, DIANE
5433 FOREST RIDGE DRIVE
LOGANVILLE, GA 30052                                P‐0005450 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 927 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 928 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
DOENNEBRINK, MARK
180 E ENTIAT DR
ORONDO, WA 988439711                                P‐0041085 12/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOERFER, CINDY L.
10448 ABRAMS DR.
COLORADO SPRINGS, CO 80925                          P‐0053469 12/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOERFLEIN, DOUGLAS P.
2820 WALNUT AVE., APT. 29
CARMIICHAEL, CA 95608                               P‐0017558 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOESCHER, LEANNE K.
9901 SHARPCREST ST A‐3
HOUSTON, TX 77036                                   P‐0054129    1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOGLIO, EDMUND J.
92 ROBINSON DRIVE
PALM COAST, FL 32164                                P‐0000145 10/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOHERTY, DANIEL T.
P.O. BOX 988
ST MARYS CITY, MD 20686                             P‐0023036 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOHERTY, DANIEL T.
P.O. BOX 988
ST. MARYS CITY, MD 20686                            P‐0023041 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOHERTY, DANIEL W.
2 BRIDLE SPUR ROAD
DANVERS, MA 01923                                   P‐0011204 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOHERTY, DREW R.
1043 S PARKSIDE DR
TEMPE, AZ 85281                                     P‐0052909 12/28/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
DOHERTY, IRENE
207 OCEAN AVENUE
#335
SEA GIRT, NJ 08750                                  P‐0003054 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOHERTY, JOHN J.
1414 SUMMER HILL ROAD
WAYNE, NJ 07470                                     P‐0027657 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOHERTY, MARY H.
2104 FOX TRAIL CT
RESITERSTOWN, MD 21136                              P‐0021804 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOHERTY, MICHAEL
31 SIXTH ST APT 6
DOVER, NH 03820                                       3766      11/29/2017      TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
DOHERTY, MICHAEL J.
1043 S PARKSIDE DR
TEMPE, AZ 85281                                     P‐0052911 12/28/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
DOHERTY, MICHAEL S.
2104 FOX TRAIL CT
REISTERSTOWN, MD 21136                              P‐0021795 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOHETY, PAUL F.
P.O. BOX 320687
WEST ROXBURY, MA 02132‐0012                         P‐0058178 8/14/2018      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOHMANN JR, ALVIN F.
15 SWEETWATER CT
SUGARLAND, TX 77479                                 P‐0046967 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOIMER, ARNE R.
DOIMER, JILL M.
239 MARTIN NETHERY RD
WADDY, KY 40076                                     P‐0036841 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                           Page 928 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 929 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DOIRON, DAVID J.
6314 WHISTLING PINES DRIVE
SPRING, TX 77389                                    P‐0018157 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOITTEAU GRUVIS, ELIAS
12312 CHESLEY DR
CHARLOTTE, NC 28277                                 P‐0001078 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOKOVNA, ARAN H.
27235 TRENTON PLACE
VALENCIA, CA 91354                                  P‐0031894 11/26/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DOKOVNA, ARAN H.
27235 TRENTON PLACE
VALENCIA, CA 91354‐2135                             P‐0031896 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLAHER, FRANCIS J.
15134 OXFORD HOLLOW ROAD
HUNTERSVILLE, NC 28078                              P‐0038509 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLAN, BRIAN J
885 STONE STORE ROAD
MIDDLEBURGH, NY 12122                                 2294    11/12/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DOLAN, JANET M.
425 S. BERNIER AVENUE
SPRINGFIELD, MO 65802                               P‐0020892 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLAN, MICHAEL F.
210 WEST HICKORY STREET
HINSDALE, IL 60521                                  P‐0006582 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLAN, PETER
2710 SHIPPING AVENUE
APT 5
MIAMI, FL 33133                                     P‐0000386 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLAN, SEAN T.
2743 S HAZEL CT
DENVER, CO 80236                                    P‐0045778 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLCE, HEATHER M.
35 FOX HAVEN LANE
MULLICA HILL, NJ 08062                              P‐0008389 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLCH, JASON
121 ARUNDEL RD
PASADENA, MD 21122                                  P‐0032657 11/28/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DOLENZ, BRIAN
1603 TEALWOOD COURT
KELLER, TX 76248‐5409                               P‐0053393 12/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLES, PATRICE S.
DOLES, PATRICE S.
355 JAMES LN
HAUGHTON, LA 71037                                  P‐0009109 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLES, PATRICE S.
DOLES, PATRICE S.
355 JAMES LN
HAUGHTON, LA 71037                                  P‐0023853 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLEZAL, DOROTHY M.
3005 WEST 43RD ST
MINNEAPOLIS, MN 55410                               P‐0011415 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLEZAL, KIRK D.
P.O. BOX 206
NORTH BEND, NE 68649                                P‐0017086 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 929 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 930 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DOLGIN, AARON
19831 REDWING STREET
WOODLAND HILLS, CA 91364                            P‐0026310 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLGIN, AARON
19831 REDWING STREET
WOODLAND HILLS, CA 91364                            P‐0026566 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLGIN, AARON
19831 REDWING STREET
WOODLAND HILLS, CA 91364                            P‐0026568 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLGIN, AARON
19831 REDWING STREET
WOODLAND HILLS, CA 91364                            P‐0026569 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLGIY, DENIS
2321 63RD STREET
APT 1F
BROOKLYN, NY 11204                                  P‐0022899 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLIN, AARON J.
DOLIN, CAMILLE A.
18723 VIA PRINCESSA #336
SANTA CLARITA, CA 91387                             P‐0028722 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLOIRAS, LUCY LAURA S.
DOLOIRAS, ENRIQUE G.
1374 BOTTLEBRUSH STREET
CORONA, CA 92882                                    P‐0019846 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLPHIN, WILLIAM R.
11 LARSEN ROAD
SOMERSET, NJ 08873                                  P‐0046515 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOLPHUS, TRENT
3006 CLAUDIA DR
AUGUSTA, GA 30906                                   P‐0015534 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMA, SPIWE
1210 KAY TERRACE SE
CONYERS, GA 30013                                   P‐0052380 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMA, TAPERA
1210 KAY TERRACE SE
CONYERS, GA 30013                                   P‐0052383 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMANN, SHERRY
909 N. 11TH
ATCHISON, KS 66002                                    3797     12/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DOMBART, GEORGE
207 BUSHBUCK PATH
SAN ANTONIO, TX 78258                               P‐0029858 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMBART, GEORGE
207 BUSHBUCK PATH
SAN ANTONIO, TX 78258                               P‐0029862 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMBART, GEORGE
207 BUSHBUCK PATH
SAN ANTONIO, TX 78258                               P‐0029865 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMBART, GEORGE
207 BUSHBUCK PATH
SAN ANTONIO, TX 78258                               P‐0029873 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMBEK, CLAIRE K.
113 FIESTA CIRCLE
SAINT LOUIS, MO 63146                               P‐0013788 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 930 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 931 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DOMBEK, ROBERT S.
1311 CASTALIA DRIVE
CARY, NC 27513                                       P‐0010581 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMBROFF, GARY
DOMBROFF, DEBORAH L.
848 BRICKELL KEY DRIVE
APT 3203
MIAMI, FL 3131                                       P‐0000867 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMBROSKY, BRIAN
5438 LIBRARY STREET
BREWERTON, NY 13029                                    1201      11/2/2017      TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
DOMBROWSKI, LAWRENCE S.
300 PLYMOUTH PLACE
MERCHANTVILLE, NJ 08109                              P‐0016178 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMBROWSKI, VALERIE A.
11560 SOMERSET DRIVE
APT 308A
NORTH ROYALTON, OH 44133                             P‐0032722 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMBROWSKI, WAYNE J.
2800 N LAKE SHORE DR APT 904
CHICAGO, IL 60657‐6266                               P‐0055439 1/21/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMENGET, DAVID C.
4009 SHADOWS CT.
DEFOREST, WIJNI 53532                                P‐0036405 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMENGET, DAVID C.
4009 SHADOWS CT.
DEFOREST, WI 53532                                   P‐0036461 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMENICI, NELLIS B.
DOMENICI, DEBRA W.
2787 W 880 N
PROVO, UT 84601                                      P‐0035390 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMENIGHINI, JOHN R.
DOMENIGHINI, JULIE A.
641 COON CREEK RD.
METAMORA, IL 61548                                   P‐0048369 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMENIGHINI, JOHN R.
DOMENIGHINI, JULIE A.
641 COON CREEK RD.
METAMORA, IL 61548                                   P‐0051224 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINELLO, KATHERINE A.
446 VALHALLA DR
TIMBERLAKE, NC 27583                                 P‐0054115   1/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINGO, ANGELO B.
1858 KEYSTONE STREET
PASADENA, CA 91107                                   P‐0014968 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINGOS, ROBERT L.
1230 RUBICON ST
NAPA, CA 94558                                       P‐0050004 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINGUE, BLAINE J.
110 BELLE CHASE DR.
LAFAYETTE, LA 70506                                  P‐0022383 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINGUE, JOSEPHA
1719 OCOTILLO CT
KATY, TX 77494                                       P‐0023820 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 931 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 932 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DOMINGUEZ, ALBERTO
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                   P‐0027350 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINGUEZ, ELIZABETH
P.O. BOX 1316
INDIAN ROCKS BCH, FL 33785                           P‐0001991 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINGUEZ, JANICE L.
299 W ATWOOD AVE
TULARE, CA 93274                                     P‐0030918 11/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINGUEZ, JUAN M.
DOMINGUEZ, ROBERTA
587 VIA ARMADO
CHULA VISTA, CA 91910                                P‐0045984 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINGUEZ, LAZARITH J.
PADILLA, REANNAH L.
9300 E GIRARD AVE #5
DENVER, CO 80231                                     P‐0056965    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINGUEZ, MARK R.
988 SHILLELAGH RD
CHESAPEAKE 23323                                     P‐0011152 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINGUEZ, NAFISA
P.O. BOX 258
LANCASTER, CA 93584                                  P‐0020912 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINGUEZ, NORMAN
DOMINGUEZ, ISAAC N.
5158 WAGON WHEEL
ABILENE, TX 79606                                    P‐0041432 12/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINGUEZ, ROBERT D.
100 CAMPO VISTA DR
SANTA BARBARA, CA 93111                              P‐0018137 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINGUEZ, SANTIAGO A.
877 GARRISON DR
SAN BENITO, TX 78586                                 P‐0003313 10/24/2017     TK Holdings Inc., et al .                   $26,000.00                                                                                   $26,000.00
DOMINGUEZ, WAYNE R.
484 B WASHINGTON ST
MONTEREY, CA 93940                                   P‐0056112 1/29/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMINIS, ROBERT
11907 STENDALL DR N
SETTLE, WA 98133                                     P‐0023380 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOMIS, KRAG R.
2100 21ST AVE. SOUTH APT. 107
FARGO, ND 58103                                        2970      11/18/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DOMOVITCH, JOSEPH M.
428 HAWTHORNE ST.
APT 310
GLENDALE, CA 91204                                   P‐0029960 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONA, ANGELA C
6546 W BAKER CIR
COCOA, FL 32927                                        1241      11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
DONADIO, BLAISE T.
5 TWISTING DRIVE
LAKE GROVE, NY 11755                                 P‐0033898 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONADO, AMILIO R.
1966 S ILLINOIS ST.
DES PLAINES, IL 60018                                P‐0006034 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 932 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 933 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DONAGHY, RICHARD E.
9 YORKTOWN
IRVINE, CA 92620                                    P‐0026921 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONAHOE, JOHN W.
400 CROSS CREEK COURT
FRANKLIN, TN 37067                                  P‐0041861 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONAHOE, NANCY E.
400 CROSS CREEK COURT
FRANKLIN, TN 37067                                  P‐0041858 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONAHUE IV, JOHN J.
4 ROYAL CREST DRIVE
SUGARLOAF, PA 18249                                 P‐0029613 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONAHUE, BRIDGETT
135 WEXFORD CT.
MACON, GA 31210                                       546     10/23/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
DONAHUE, JOHN
614 CENTRAL AVE
WILMETTE, IL 60091                                  P‐0029930 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONAHUE, MARY C.
ROMERO, JORGE E.
2455 RIDGE WILL DRIVE
JACKSONVILLE, FL 32246                              P‐0052266 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONAHUE, ROBERT J.
845 HIGHLAND DR.
WHITEFISH, MT 59937                                 P‐0037579 12/8/2017    TK Holdings Inc., et al .                     $459.09                                                                                       $459.09
DONAHUE, TIMOTHY J.
17121 MILL RUN CT
TINLEY PARK, IL 60487                               P‐0035547 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONAHUE, TIMOTHY P.
50 WEST FIESTA GREEN
PORT HUENEME, CA 93041‐1820                         P‐0050354 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONALD, DEBRA A.
2305 MCKINLEY AVE
SAINT ALBANS                                        P‐0045749 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONALD, STANLEY
3719 STATE RT 15
FREEBURG, IL 62243                                    778     10/28/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DONALDSON, ANNA M.
DONALDSON, JOHN K.
680 WEBSTER PT DR
CHAPIN, SC 29036                                    P‐0011609 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONALDSON, CLIFFORD J.
60 N PEMBROKE AVE APT C
ZANESVILLE, OH 43701                                P‐0031703 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONALDSON, GRAEME R.
79115 CAMINO ROSADA
LA QUINTA, CA GRAEME                                P‐0030032 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONALDSON, IRWIN J.
1114 FOREST AVE.
WATERLOO, IA 50702                                  P‐0013003 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONALDSON, JEFFREY M.
7250 SANDCASTLE LN
LINDEN, NC 28356                                    P‐0033636 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONALDSON, JEFFREY M.
7250 SANDCASTLE LN
LINDEN, NC 28356                                    P‐0033691 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 933 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 934 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DONALDSON, LOIS A.
DONALDSON, GEORGE J.
P.O. BOX 7111
26500 CATALINA WAY
DESERT CENTER, CA 92239                             P‐0022455 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONALDSON, LOIS A.
DONALDSON, GEORGE J.
P.O. BOX 7111
26500 CATALINA WAY
DESERT CENTER, CA 92239                             P‐0022553 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONATO, JEWELL A.
56 MOUNTAIN ESTATES DRIVE
AVON, CT 06001‐2111                                 P‐0037193 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONATTO, BETTY P.
110 TURNBERRY DR
NEW ORLEANS, CA 70128                               P‐0053191 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONATTO, BETTY P.
110 TURNBERRY DR
NEW ORLEANS, LA 70128                               P‐0053210 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONCHEV, SLAVCHO
3009 ERNST ST
FRANKLIN PARK, IL 60131                             P‐0014967 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONCHEV, SLAVCHO M.
3009 ERNST ST
FRANKLIN PARK, IL 60131                             P‐0014969 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONCHEZ, GEORGE J.
908 WEST CERMAK
BRAIDWOOD, IL 60408                                 P‐0014059 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONCKELS, MARGARET J.
550 FERMOORE ST
SAN FERNANDO, CA 91340                              P‐0027682 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONDZILA, CHRIS P.
5549 ARAPAHO PASS
PINCKNEY, MI 48169                                  P‐0011151 10/31/2017   TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
DONEGAN, ANDREA O.
31 AVALON DRIVE
EAST FALMOUTH, MA 02536                             P‐0056251 1/31/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONER, SHANE E.
4543 MARYLAND ST UNIT 3
SAN DIEGO, CA 92116                                 P‐0037250 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONES‐LOPEZ, VICTOR M.
ESTANCIAS DE LA CEIBA
905 CALLE PEDRO FLORES
JUNCOS, PR 00777                                    P‐0020645 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONG, HUILI
1500 E BAILEY RD
NAPERVILLE, IL 60565                                P‐0009727 10/30/2017   TK Holdings Inc., et al .                   $15,959.00                                                                                   $15,959.00
DONG, KRYSTAL Y.
LEM, LEWISON L.
605 E 23RD ST APT 4
OAKLAND, CA 94606                                   P‐0014759 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONG, KRYSTAL Y.
605 E 23RD ST APT 4
OAKLAND, CA 94606                                   P‐0014761 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 934 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 935 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DONG, QICHAO
TANG, FANG
4666 WILLOW BEND CT
CHINO HILLS, CA 91709                              P‐0034927 12/3/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
DONG, SHI
349 PLEASANT ST. APT A1‐18
MALDEN, MA 02148                                   P‐0037388 12/7/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
DONG, WENDE L.
DONG, KEVIN J.
4771 SNAPDRAGON WAY
SAN LUIS OBISPO, CA 93401                          P‐0024012 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONG, XI
330 OCEAN WALK LN
GOLETA, CA 93117                                   P‐0001896 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONICA, HERBERT R.
632 LUZON AVE
TAMPA, FL 33606‐3931                               P‐0003366 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONIS, KARINA
12262 FIREBRAND ST
GARDEN GROVE CA                                    P‐0022019 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONLEN CORPORATION
LECLAIRRYAN C/O DAVE CATUOGNO
1037 RAYMOND BLVD., 16TH FLR.
NEWARK, NJ 07102                                   P‐0044602 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONLEN TRUST
LECLAIRRYAN C/O DAVE CATUOGNO
1037 RAYMOND BLVD., 16TH FLR.
NEWARK, NJ 07102                                   P‐0044594 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONLEY, DENISE E.
225 EAST LIBERTY STREET
SOUTH LYON
, MI 48178                                         P‐0048596 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNA, KIMBERLY
‐1861 BROWN BLVD. STE. 217‐64
ARLINGTON, TX 76006                                P‐0026268 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNELLAN, DEBRA M.
220 EAST APACHE DRIVE
SPRINGFIELD, MO 65810                              P‐0040791 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNELLAN, DEBRA M.
220 EAST APACHE DRIVE
SPRINGFIELD, MO 65810                              P‐0040793 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNELLAN, PHILIP M.
17 BLAINE AVE
APT 1
BEVERLY, MA 01915                                  P‐0006692 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNELLY, CHRISTOPHER L.
DONNELLY, SHERYL L.
299 ALPINE FALLS DRIVE
FOLSOM, CA 95630                                   P‐0027629 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNELLY, DAVID P.
8015 SW 102 AVE
MIAMI, FL 33173                                    P‐0003033 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNELLY, ERIN
YEAGER, KEITH
3337 SIBLEY LN
LAFAYETTE, IN 47909                                P‐0036201 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 935 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 936 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DONNELLY, JAMES J.
MARY
174 PRINCE GEORGE RD.
EASLEY, SC 29640                                   P‐0009838 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNELLY, MARC F.
6821 ST PATRICKS LANE
EDINA, MN 55439                                    P‐0027117 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNELLY, MARY E.
10 HARBOR HILLS DRIVE
PORT WASHINGTON, NY 11050                          P‐0048363 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNELLY, MARY E.
10 HARBOR HILLS DRIVE
PORT WASHINGTON, NY 11050                          P‐0053641    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNELLY, PATRICK M.
245 GROVE STREET
JERSEY CITY, NJ 07302                              P‐0032668 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNELLY, STEPHEN F.
321 EAST PENN ST
APT D
BEDFORD, PA 15522                                  P‐0044415 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNER, MICHAEL P.
2916 POTTER RD
WIXOM, MI 48393                                    P‐0031329 11/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNER, ROBERT C.
1207 SAGEMORE DRIVE
MARLTON, NJ 08053                                  P‐0032967 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONNOT, GAVAN K.
1965 RODNEY DR APT 311
LOS ANGELES, CA 90027                              P‐0039585 12/12/2017     TK Holdings Inc., et al .                   $15,012.19                                                                                   $15,012.19
DONOFRIO, JOSEPH D.
450 CENTRAL AVE
PACIFIC GROVE, CA 93950                            P‐0011263 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOFRIO, PAUL M.
24 EAST 21ST STREET
APT 8
NEW YORK, NY 10010                                 P‐0022925 11/12/2017     TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
DONOGHUE, DENISE M.
2 LAKEFIELD DR
MILFORD, OH 45150                                  P‐0039669 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOGHUE, DENNIS
PO BOX 285
SAG HARBOR, NY 11963                                 4128      12/19/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DONOGHUE, DENNIS
P.O. BOX 285
SAG HARBOR, NY 11963                               P‐0052728 12/26/2017     TK Holdings Inc., et al .                  $750,000.00                                                                                  $750,000.00
DONOHO, SHARON K.
DONOHO, SHARON K.
1140 CASTRO STREET
#46
MOUNTAIN VIEW, CA 94040                            P‐0040985 12/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOHUE, JOANN D.
13614 56TH AVENUE NE
MARYSVILLE, WA 98271‐7733                          P‐0030757 11/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOHUE, LEO A.
15213 EDEN ROCK CT
DARNESTOWN, MD 20874                               P‐0024401 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 936 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 937 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DONOHUE, RICHARD J.
7829 SHADOWHILL WAY
MONTOMERY, OH 45242                                 P‐0000893 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOHUE, SCOTT P.
DONOHUE, CATHERINE A.
253 W. FALLEN ROCK ROAD
GRAND JUNCTION, CO 81507                            P‐0051407 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOVAN, BROOK E.
809 KINGSBRIDGE TERRACE
MOUNT AIRY, MD 21771                                P‐0028495 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOVAN, BROOK E.
DONOVAN, KAREN R.
809 KINGSBRIDGE TERRACE
MOUNT AIRY, MD 21771                                P‐0028506 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOVAN, CAROL C.
2100 PICNIC LAWN #72
LAWRENCEBURG, IN 47025‐7778                         P‐0027491 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOVAN, COREY A.
126‐84TH STREET
NIAGARA FALLS, NY 14304                             P‐0048445 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOVAN, EMILY A.
P.O. BOX 4280
HALFMOON, NY 12065                                  P‐0048022 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOVAN, JOSEPH E.
5 BECKET ROAD
MANALAPAN, NJ 07726                                 P‐0007980 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOVAN, LAWRENCE J.
1825 WASHINGTON BLVD
OGDEN, UT 84401                                     P‐0050495 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOVAN, MARY
5722 RATERS DRIVE
SANTA ROSA, CA 95409                                P‐0039513 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOVAN, MARY
5722 RATERS DRIVE
SANTA ROSA, CA 95409                                P‐0039515 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOVAN, MARY
5722 RATERS DRIVE
SANTA ROSA, CA 95409                                P‐0039517 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOVAN, ROBERT W.
38 MAYFLOWER DRIVE
WENHAM, MA 01984                                    P‐0008169 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOVAN, RUTH G.
157 ROBERT ROAD
DEDHAM, MA 02026                                    P‐0017283 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONOVAN, SHARON K.
2822 SE 16TH PLACE
APT D
CAPE CORAL, FL 33904                                P‐0012819 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DONSON, TROY R.
DONSON, CECILY A.
1170 GAULT WAY
SPARKS, NV 89431                                    P‐0007494 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOODY, DENISE E.
6089 STANBURY RD
PARMA, OH 44129                                     P‐0004963 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 937 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 938 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DOODY, LOUIS P.
36 HUALILILI STREET
HILO HAWAII 9672                                   P‐0018706 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOOLEY, ANDREW K.
708 BRIARWOOD CT
BROKEN ARROW, OK 74011                             P‐0000169 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOOLEY, CAROL S.
558 WELLSLEY CT.
LAKE ORION, MI 48362                               P‐0023888 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOOLEY, ELIZABETH
604 BALRA DR
EL CERRITO, CA 94530                               P‐0047832 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOOLEY, JOANN
2546 MILBOURNE DR
PORT NORRIS, NJ 08349                                1508      11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DOOLEY, JOANN
2546 MILBOURNE DR
PORT NORRIS, NJ 08349                                1516      11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DOOLEY, KARIN E.
18 HICKORY DRIVE
MEDFIELD, MA 02052                                 P‐0045857 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOOLEY, RICHARD F.
209 LAKE STREET
EVANSTON, IL 60201‐4615                            P‐0053700   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOOLITTLE, CLARENCE A.
101 PAISLEY DRIVE
WILLIAMSTON, SC 29697                              P‐0038985 12/11/2017    TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
DOPKE, MARTIN D.
DOPKE, DONNA
103 BROOKSIDE DRIVE
ELGIN, IL 60123                                    P‐0049931 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOPKE, MARTIN D.
DOPKE, DONNA
103 BROOKSIDE DRIVE
ELGIN, IL 60123                                    P‐0050568 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOPP, CRYSTAL A.
1304 68TH LN N
BROOKLYN CENTER, MN 55430                          P‐0017216 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOPPLER, LATITIA M.
694 SAGE CIRCLE
HIGHLANDS RANCH, CO 80126                          P‐0052574 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOPPLER, STEPHEN B.
694 SAGE CIRCLE
HIGHLANDS RANCH, CO 80126                          P‐0051724 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOPPLER, STEPHEN B.
694 SAGE CIRCLE
HIGHLANDS RANCH, CO 80126                          P‐0052595 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOR, ENOCH B.
13318 OLD ANNAPOLIS ROAD
MOUNT AIRY, MD 21771                               P‐0012996 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOR, NIKOL M.
13318 OLD ANNAPOLIS ROAD
MOUNT AIRY, MD 21771                               P‐0013020 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 938 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 939 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                    Amount
DORADO, KARINA
LANGDON & EMISON LLC
J. KENT EMISON
911 MAIN STREET
LEXINGTON, MO 64067                                    87      8/23/2017      TK Holdings Inc.                               $0.00                                                                                         $0.00
DORADO, KARINA
LANGDON & EMISON LLC
J. KENT EMISON
911 MAIN STREET
LEXINGTON, MO 64067                                    88      8/23/2017      Takata Americas                                $0.00                                                                                         $0.00
DORADO, KARINA
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                 P‐0052012 12/26/2017   TK Holdings Inc., et al .                 $10,000,000.00                                                                               $10,000,000.00
DORADO, NATALIE ADRIENNE
683 NORTHEAST TERRY COURT
HILLSBORO, OR 97124                                   1391     11/4/2017      TK Holdings Inc.                               $0.00                                                                                         $0.00
DORAMAJIAN, ELIZABETH
ELIZABETH DORAMAJIAN
79 WHITE BEECHES DRIVE
DUMONT, NJ 07628                                    P‐0008276 10/29/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DORAN, ALICIA Y.
PO BOX 373
8058 MIDDLEBRANCH AVENUE NE APT. 2
MIDDLEBRANCH, OH 44652                                4382    12/25/2017      TK Holdings Inc.                               $0.00                                                                                         $0.00
DORAN, ALICIA Y.
P.O. BOX 373
8058 MIDDLEBRANCH AVE NE #2
MIDDLEBRANCH, OH 44652                              P‐0053192 12/28/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DORAN, BRIAN J.
DORAN, THERESA M.
1925 E. 47TH PL
DAVENPORT, IA 52807                                 P‐0043254 12/18/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DORAN, GLORIA
89 GASKO ROAD
MAYS LANDING, NJ 08330/2242                         P‐0034082 11/30/2017   TK Holdings Inc., et al .                       $100.00                                                                                       $100.00
DORAN, GLORIA
89 GASKO ROAD
MAYS LANDING, NJ 08330‐2242                         P‐0037014 12/6/2017    TK Holdings Inc., et al .                       $100.00                                                                                       $100.00
DORAN, NANCY
10409 EL COMAL DRIVE
SAN DIEGO, CA                                       P‐0023085 11/12/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DORAN, PATRICIA M.
12346 SHERMAN LAKE DR
AUGUSTA, MI 49012‐9281                              P‐0033100 11/28/2017   TK Holdings Inc., et al .                       $359.00                                                                                       $359.00
DORAN, PAUL J.
34 BARNUM RD
DANBURY, CT 06811                                   P‐0029441 11/20/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DORAN, PAULINE A.
3333 NE 34 ST
APT 717
FORT LAUDERDALE, FL 33308                           P‐0037575 12/8/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DORAN, THERESA M.
FIGUEROA, JOHN
15‐2739 LALAKEA ST
PAHOA, HI 96778                                     P‐0013714 11/2/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
                                                                                         Page 939 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 940 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DORCH, CHARLES E.
818 52ND STREET NE
WASHINGTON, DC 20019                                P‐0047411 12/26/2017     TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
DORCH, CHARLES E.
818 52ND STREET NE
WASHINGTON, DC 20019                                P‐0047439 12/26/2017     TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
DORFMAN, ROBERT ALAN
6421 SW 109 ST
MIAMI, FL 33156                                       381       10/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DORFMAN, TED R.
106 RAVEN DRIVE
GREENSBURG, PA 15601                                P‐0042232 12/19/2017     TK Holdings Inc., et al .                    $2,800.00                                                                                    $2,800.00
DORGAN, JANICE M.
6691 LOVELAND MIAMIVILLE ROAD
LOVELAND, OH 45140‐8794                             P‐0053640    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORIA, MICHAEL
2329 KIDWELL DRIVE
WEST CHICAGO, IL 60185                              P‐0055505 1/22/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORIA, MICHAEL
2329 KIDWELL DRIVE
WEST CHICAGO, IL 60185                              P‐0055506 1/22/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORIA, MICHAEL
2329 KIDWELL DRIVE
WEST CHICAGO, IL 60185                              P‐0055508 1/22/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORIA, MICHAEL
2329 KIDWELL DRIVE
WEST CHICAGO, IL 60185                              P‐0055509 1/22/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORIA, MICHAEL
2329 KIDWELL DRIVE
WEST CHICAGO, IL 60185                              P‐0055615 1/23/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORIA, MICHAEL
2329 KIDWELL DRIVE
WEST CHICAGO, IL 60185                              P‐0055626 1/23/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORITY, JEAN E.
311 PINE FOREST DR
GREENVILLE, SC 29601                                P‐0039646 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORKEN, DEBORAH
6553 W. 64TH PLACE #1W
CHICAGO, IL 60638                                   P‐0026323 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORKO, JAMES J.
101 HILLTOP CIRCLE
BURLESON, TX 76028                                  P‐0023598 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORLEY, ADAM M.
91 DELAFIELD PLACE
STATEN ISLAND, NY 10310                             P‐0032191 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORLEY, ADAM M.
91 DELAFIELD PLACE
STATEN ISLAND, NY 10310                             P‐0032211 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORN, DAWN S.
5008 MAKO DRIVE
WILMINGTON, NC 28409                                P‐0008698 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORN, DAWN S.
5008 MAKO DRIVE
WILMINGTON, NC 28409                                P‐0031972 11/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 940 of 3871
                                              Case 17-11375-BLS              Doc 4247                  Filed 10/26/20                    Page 941 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date                Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
DORNACKER, ALEX S.
6110 ACADIA DRIVE
WEST DES MOINES, IA 50266                          P‐0015287 11/4/2017         TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DORNACKER, DOUGLAS S.
DORNACKER, PATRICIA L.
6110 ACADIA DRIVE
WEST DES MOINES, IA 50266                          P‐0015294 11/4/2017         TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DORNACKER, DOUGLAS S.
DORNACKER, PATRICA L.
6110 ACADIA DRIVE
WEST DES MOINES, IA 50266                          P‐0015341 11/4/2017         TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DORNON, CAROLYN
605 W. 10TH AVE.
HUNTINGTON, WV 25701                               P‐0046547 12/25/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOROW II, STUART A.
DOROW, KRISTA L.
13244 ROY HARRIS LOOP
CONROE, TX 77306                                   P‐0032231 11/24/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DORR, CHARISSE R.
1271 AMHERST RD
PANAMA CITY, FL 32405                              P‐0001800 10/22/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DORR, DANIEL P.
25 LARGO ST
LAGUNA NIGUEL, CA 92677                            P‐0020307 11/8/2017         TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DORRELL, PATRICIA E.
171 TRANQUIL COURT
SMYRNA, DE 19977                                   P‐0043820 12/21/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DORSAINVIL, RACHELLE
502 SE 3RD AVE.
DELRAY BEACH, FL 33483                               901       10/27/2017   Takata Protection Systems Inc.                      $0.00                                                                                         $0.00
DORSETT, DANA M.
2347 MCGILVRA BLVD E
SEATTLE, WA 98112                                  P‐0055729 1/24/2018         TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DORSEY TORCHIA, JEAN K.
610 WHITE ASH DRIVE
LANGHORNE, PA 19047                                P‐0040970 12/16/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DORSEY, ANN
18042 SCHOENBORN STRET #5
NORTHRIDGE, CA 91325                               P‐0031244 11/24/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DORSEY, DYLAN M.
DORSEY, HUNTER E.
513 PRETA COURT
CREEDMOOR, NC 27522                                P‐0056510    2/3/2018       TK Holdings Inc., et al .                 $3,000,000.00                                                                                $3,000,000.00
DORSEY, ELIJAH F.
721 FRIEND STREET
P.O. BOX 452
COTTONWOOD FALLS, KS 66845                         P‐0054374 1/10/2018         TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DORSEY, FELICIA D.
8700 SCENIC GREEN CIRCLE
APT 12302
FORT WORTH, TEXAS 76244                            P‐0007284 10/28/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DORSEY, HELEN W.
3872 PRIEST LAKE DRIVE
NASHVILLE, TN 37217‐4635                           P‐0036825 12/6/2017         TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                             Page 941 of 3871
                                                  Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 942 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DORSEY, JODY
1617 CLEMENTIAN ST
UTICA, NY 13501                                        P‐0013119 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORSEY, JODY
1617 CLEMENTIAN ST
UTICA, NY 13501                                        P‐0057540 2/28/2018    TK Holdings Inc., et al .                   $15,999.00                                                                                   $15,999.00
DORSEY, KENNETH
P.O. BOX 245
LOWER LAKE, CA 95457                                     2567    11/14/2017      TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
DORSEY, MICHAEL M.
DORSEY, JOELLE L.
306 SOUTH GOLDEN DR
SILT, CO 81652                                         P‐0055228 1/19/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORSEY, NICOLE R.
1617 CLEMENTIAN ST
UTICA, NY 13501                                        P‐0015249 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORSEY, SYBIL M.
525 WESTERN HILLS DRIVE
RIO VISTA, CA 94571‐2187                               P‐0015124 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORSEY, TASHEKA N.
NO ADDRESS PROVIDED
                                                       P‐0052184 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORSIN, NARDO
11351 NW 30TH PL
SUNRISE, FL 33323                                      P‐0031884 11/26/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
DORTA, LYNETTE
HC BOX 49001
HATILLO, PR 00659                                      P‐0022920 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORTA, LYNETTE
HC BOX 49001
HATILLO, PR 00659                                      P‐0022922 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORTA, RUBEN
HC 4 BOX 49001
HATILLO, PR 00659                                      P‐0027098 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORTCH, CHERYL C.
1133 S TRAIL LN
ST JOSEPH, MI 49085
                                                       P‐0037852 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORTCH, SHAWAN
18277 LITTLEFIELD
DETROIT, MI 48235                                        1885     11/9/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DORVAL, ELLEN P.
21 MORNING GLORY WAY
HUNTINGDON VALLE, PA 19006                             P‐0044874 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORVAL, MARK J.
21 MORNING GLORY WAY
HUNTINGDON VALLE, PA 19006                             P‐0044866 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DORWART, AMANDA L.
3184 RACCOON VALLEY ROAD
MILLERSTOWN, PA 17062                                  P‐0039251 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOSHI, DIMPLEKUM C.
36 SINCLAIR ROAD
EDISON, NJ 08820                                       P‐0057884 4/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOSHI, RUPESH
1826 MARINE AVE
MANHATTAN BEACH, CA 90266                              P‐0035459 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 942 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 943 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
DOSIER, JAMIE
1038 NORTH SIERRA NEVADA ST
STOCKTON, CA 95205                                     1283     11/3/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DOSKI, ANTHONY L.
2499 WEATHERFORD DR.
DELTONA, FL 32738                                    P‐0017613 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOSS III, ARTHUR J.
DOSS, DEBORAH M.
3016 INDIAN POINT RD
SUFFOLK, VA 23434                                    P‐0038667 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOSS, COURTANAE D.
1705 AUTUMN RIDGE DR
NASHVILLE, TN 37207                                  P‐0041188 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOSSETT, PAULA R.
107 MAGNOLIA LN
CONROE, TX 77304                                     P‐0036802 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOSSIN, MATTHEW J.
15515 EAST 10 MILE RD. APT#10
EASTPOINTE, MI 48021                                 P‐0016343 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOSSOU, ANNITRA A
9701 SILVERSTONE CT.
JONESBORO, GA 30238                                    3957     12/8/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DOSSOU, ANNITRA A.
9701 SILVERSTONE CT.
JONESBORO, GA 30238                                    3956     12/8/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DOSSOU, ANNITRA A.
9701 SILVERSTONE CT
JONESBORO, GA 30238                                  P‐0037814 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOSSOU, ANNITRA A.
9701 SILVERSTONE CT
JONESBORO, GA 30238                                  P‐0037817 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOSSOU, CHRISTIAN
162 HERZL STREET
SUITE 2
BROOKLYN, NY 11212                                   P‐0035717 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOSSOU, SOUROU B.
7369 N WINCHESTER AVE
APT 2W
CHICAGO, IL 60626                                    P‐0019289 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOSTERT, STEPHEN J.
9148 WEST SOUTH RIVER DR
GRANT, MI 49327                                      P‐0036957 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOTCHIN, DONALD C.
1727 151ST PL NE
ARLINGTON, WA 98223                                  P‐0017588 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOTCH‐JONES, WINIFRED L.
11429 RED JADE CT
UPPER MARLBORO
UPPER MARLBORO, MD 20774                             P‐0045386 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOTSON, BOBBI NICOLE
30615 SOUTH HIGHWAY 82
STIGLER, OK 74462                                      1105    10/30/2017      TK Holdings Inc.                                                                    $0.00                                                   $0.00
DOTSON, DIANNA S.
P.O. BOX 163
BELPRE, OH 45714                                     P‐0049491 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                          Page 943 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 944 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DOTSON, ELSA L.
51 MOHAWK PATH TRAIL
THE WOODLANDS, TX 77389                            P‐0023865 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOTSON, HAROLD B.
P.O. BOX 2945
CLARKSBURG, WV 26302                               P‐0047191 12/22/2017   TK Holdings Inc., et al .                        $5.00                                                                                        $5.00
DOTSON, HENRY D.
219 17TH STREET PH
BROOKLYN, NY 11215                                 P‐0033020 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOTSON, JESSICA T.
948 N KENTUCKY AVE
APT 15B
MADISONVILLE, KY 42431                             P‐0012229 11/1/2017    TK Holdings Inc., et al .                    $9,000.00                                                                                    $9,000.00
DOTSON, JUSTIN L.
1068 EVANS COVE ROAD
MAGGIE VALLEY, NC 28751                            P‐0004180 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOTSON, MARIO M.
5348 CROCKETTS CV.
MEMPHIS, TN 38141                                  P‐0031605 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOTSON, SANDRA S.
4840 WILLIAMS
WAYNE, MI 48184                                    P‐0049362 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOTT, JR., DONALD S.
164 BUETEL LANE
WADDY, KY 40076                                      594     10/24/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DOTTAVIO, SHERI A.
5510B BURK AVE
VENTNOR, NJ 08406                                  P‐0018005 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOTTIN, PETER
912 GRENOBLE DR. UNIT B
LANSING, MI 48917                                  P‐0023012 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOTY, JOAN T.
16 FREEDOM DR. SOUTH
BRIDGE, P 15017                                    P‐0033476 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOTY, MICHELLE R.
1016 29TH STREET
SIOUX CITY, IA 51104                               P‐0042906 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOTY, MICHELLE R.
1016 29TH STREET
SIOUX CITY, IA 51104                               P‐0042913 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOTY, MISTY A.
2863 FRIARS HAVEN DR
DUBLIN, OH 43017                                   P‐0050915 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOTY, ROBERT F.
P.O.BOX 942
62 EAST JACKSON STREET
OSWEGO, IL 60543                                   P‐0036323 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUB, JACQUELINE A.
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                 P‐0042239 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUB, JACQUELINE A.
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                 P‐0042738 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUBEK, JOHN C.
810 SW 168TH PL.
NORMANDY PARK, WA 98166                            P‐0017912 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 944 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 945 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DOUD, THOMAS J.
72 BARKER ROAD
PITTSFORD, NY 14534                                P‐0025954 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUDS, SAMUEL H.
106 E MADISON ST
PORT ISABEL, TX                                    P‐0035821 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUGHERTY, CRYSTAL
55 AUSTIN PLACE, 4H
STATEN ISLAND, NY 10304                            P‐0010680 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUGHERTY, KATHRYN C.
3201 DUVENECK DR
RALEIGH, NC 27616                                  P‐0032579 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUGHERTY, RENEE J.
2881 NE 13 AVENUE
POMPANO BEACH, FL 33064                            P‐0029025 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUGHERTY, WILLIAM
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043671 12/21/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
DOUGHOZ, JANTI
918 31ST AVE NE
SAINT PETERSBURG, FL 33704                         P‐0003745 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUGHOZ, JANTI
918 31ST AVE NE
SAINT PETERSBURG, FL 33704                         P‐0005629 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUGHOZ, JANTI
918 31ST AVE NE
SAINT PETERSBURG, FL 33704                         P‐0005768 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUGHTY, KRISTIN
266 BUCKLAND AVE.
ROCHESTER, NY 14618                                P‐0011849 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUGHTY, MARGARET E.
10300 JOLLYVILLE RD #324
AUSTIN, TX 78759                                   P‐0056205 1/30/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUGLAS, ANNE‐MARIE C.
439 PIERCE CHAPEL RD
NEWNAN, GA 30263                                   P‐0029538 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUGLAS, EMILY E.
1058 TREELINE WAY
DELAWARE, OH 43015                                 P‐0053435 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUGLAS, EVINN X.
4715 WOODBINE WAY
ALPHARETTA, GA 30004                               P‐0006070 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUGLAS, GEOFFREY P.
DOUGLAS, GEOFFREY P.
3854 BALDWIN DR
PLACERVILLE, CA 95667                              P‐0017333 11/6/2017    TK Holdings Inc., et al .                     $800.00                                                                                       $800.00
DOUGLAS, JACQUELINE
ALLY
ALLY P.O. BOX 380902
BLOOMINGTON, MN 55438‐0902                         P‐0002287 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOUGLAS, KATHRYN
2442 RIDGEWIND WAY
WINDERMERE, FL 34786                               P‐0035069 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 945 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 946 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
DOUGLAS, MICHAEL S.
8 CARDINAL COURT
WEST WARWICK, RI 02893                               1164      10/30/2017      TK Holdings Inc.                          $1,500.00                                                                                     $1,500.00
DOUGLAS, MONICA D.
2144 CONNIE LN
OAKLEY, CA 94561                                   P‐0025047 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOUGLAS, RICHARD E.
9843 NW 6 PLACE
PLANTATION, FL 33324                               P‐0005579 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOUGLAS, RICHARD E.
9843 NW 6 PLACE
PLANTATION, FL 33324                               P‐0005596 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOUGLAS, SHEILA J.
480 NW 45 AVENUE
PLANTATION, FL 33317                                 473       10/22/2017      TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
DOUGLASS, TOM W.
2184 MARGARET STREET NORTH
NORTH ST. PAUL, MN 55109                           P‐0011997 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOURDOUREKAS, DIMITRIOS C.
44 COMMONS DRIVE
PALOS PARK, IL 60464                               P‐0020969 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOURDOUREKAS, KONSTANTINO D.
642 86TH ST.
DOWNERS GROVE, IL 60516                            P‐0013915 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOURIS, ABIGAIL‐MAR E.
DOURIS, PETER W.
3 FOREST HILL LN
CAPE NEDDICK, ME 03902                             P‐0056952    2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOURLELY, JOHN
DOURLEY, MARIANNE
10961 DESERT LAWN DRIVE
SPACE 112
CALIMESA, CA 92320                                 P‐0049889 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOURLEY, JOHN
DOURLEY, MARIANNE
10961 DESERT LAWN DRIVE
SPACE 112
CALIMESA, CA 92320                                 P‐0049877 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOUROS, JAMES J.
1300 BLANE DRIVE
LYNCHBURG, VA 24502‐4037                           P‐0012527 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOUTHIT, RONALD SCOTT
5245 EAST THOMAS RD, APT 35
PHOENIX, AZ 85018‐8025                               4445      12/27/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DOUTT‐OLSON, MELISSA M.
4973 ATALA WAY
RIVERTON, UT 84096                                 P‐0006898 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOUVIA, SUE L.
P.O.BOX 2466
ORCUTT, CA 93457                                   P‐0033690 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOVE, DEBORAH A.
DOVE, ASHLEY A.
852 REECE RD
SEVERN, MD 21144                                   P‐0041328 12/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                          Page 946 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 947 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
DOVE, KRISTA
2022 SILVER BIRCH CT
BETHLEHEM, GA 30620                                 P‐0053965   1/4/2018   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOVE, MI
4914 SW OAKRIDGE RD
LAKE OSWEGO, OR 97035                               P‐0019504 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOVER, THOMAS J.
852 NEW YORK DRIVE
ALTADENA, CA 91001                                  P‐0025628 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOVEY, KALYN A.
9762 NICKEL RIDGE CIRCLE
NAPLES, FL 34120                                    P‐0030373 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOVEY, KALYN A.
9762 NICKEL RIDGE CIRLCE
NAPLES, FL 34120                                    P‐0032683 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOW, ANGELA M.
1461 TRAMWAY PLACE
TURLOCK, CA 95380‐3085                              P‐0044108 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOWBIGGIN, TOM
22 TURNBRIDGE DR
HILTON HEAD, SC 29928                               P‐0001647 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOWBIGGIN, TOM
22 TURNBRIDGE DR
HILTON HEAD, SC 29928                               P‐0001652 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOWD, BONNIE L.
4402 N 32ND STREET
TACOMA, WA 98407‐4721                               P‐0030131 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOWD, JOSLYNN L.
DOWD, MATTHEW F.
1919 WILLOW ST
PORT HURON, MI 48060                                P‐0038108 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOWDS, MAUREEN B.
247 CENTER POINT LANE
LANSDALE, PA                                        P‐0018618 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOWDY, DALIAH S.
COOPER, ERIK T.
560 KC DUNN RD
P.O. BOX 58
BARLOW, KY 42024                                    P‐0049546 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOWDY, DALIAH S.
COOPER, ERIK T.
P.O. BOX 58
BARLOW, KY 42024                                    P‐0049577 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOWDY, WENDY L.
408 WOODED VALLEY COURT
LAVERGNE, TN 37086                                  P‐0022393 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOWDYE, CECELIA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                              P‐0043905 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DOWDYE, CECELIA
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0048048 12/22/2017   TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00



                                                                                         Page 947 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 948 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DOWLING, JAMES R.
DOWLING, DEBRA J.
18042 65TH AVE
TINLEY PARK, IL 60477                               P‐0046875 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNES, DAVID M.
130 UPLAND ST
MANCHESTER, NH 03102                                P‐0006679 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNES, JOSEPH B.
1610 BERKELEY AVE
SAINT PAUL, MN 55105                                P‐0033442 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNES, PATRICIA A.
3845 FARQUHAR AVE, UNIT 207
LOS ALAMITOS, CA 90720                              P‐0048365 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNEY, ANGELA M.
6751 N FEDERAL HWY
#300
BOCA RANTON, FL 33487                               P‐0024660 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNEY, CAREN J.
P.O. BOX 757
GRAND BAY, AL 36541                                 P‐0032978 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNEY, TODD
2 LYNDALE AVE.
NOTTINGHAM, MD 21236                                P‐0024965 11/14/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DOWNING, DAVE D.
1561 LORRAINE DR
ENCINITAS, CA 92024                                 P‐0045578 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNING, DAVID
1561 LORRAINE DR.
ENCINITAS, CA 92024                                 P‐0045581 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNING, DAVID D.
500 FACTORY RD
SUNNYSIDE, WA 98944                                 P‐0030390 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNING, ERLINDA D.
P.O. BOX 770888
EAGLE RIVER, AK 99577                               P‐0029523 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNING, JACOB R.
DOWNING, BRITTANY A.
4909 PROMINENT WAY
ABILENE, TX 79606                                   P‐0020492 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNING, KAREN W.
3115 HENSEL DRIVE
CARMEL, IN 46033                                    P‐0003592 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNING, KEVIN J.
3085 32ND STREET
APT 4F
ASTORIA, NY 11102                                   P‐0021901 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNING, MICHAEL J.
11153 NW 7TH STREET
CORAL SPRINGS, FL 33071                             P‐0042203 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNING, ROBERT M.
DOWNING, BARBARA B.
100 SHANDON PL
MALVERN, PA 19355                                   P‐0051228 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNS, ANTHONY K.
16184 STRICKER
EASTPOINTE, MI 48021                                P‐0014099 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 948 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 949 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DOWNS, BIANCA
1702 CLOVER HILL RD
MANSFIELD, TX 76063                                   714       10/27/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DOWNS, EVELYN F.
1739 PARKWOOD DR.
GRAPEVINE, TX 76051                                 P‐0033375 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNS, JARED L.
10922 KINGS CROWN DRIVE
PROSPECT, KY 40059                                  P‐0002068 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNS, THOMAS E.
DOWNS, SANDRA L.
22276 FIELDS DR
FIELDS, OR 97710                                    P‐0028456 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWNUM, MANUEL
DOWNUM, YVONNE
3200 10TH AVE.
3204 10TH AVE.
SACRAMENTO, CA 95817‐3508                           P‐0053996    1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWZ, MARK S.
3N466 ELIZABETH ST
ADDISON, IL 60101                                   P‐0009161 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWZ, MARK S.
3N466 ELIZABETH ST
ADDISON, IL 60101                                   P‐0010399 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOWZ, MARK S.
3N466 ELIZABETH ST
ADDISON, IL 60101                                   P‐0010403 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOXZEN, PATRICIA L.
11504 SAINT DAVIDS LN
LUTHERVILLE, MD 21093                               P‐0025737 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOXZEN, WILLIAM L.
11504 SAINT DAVIDS LN
LUTHERVILLE, MD 21093                               P‐0025931 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYAL, MARK A.
525 UNIVERSITY DRIVE
EAST LANSING, MI 48823                              P‐0029297 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYEL, GERARD M.
6228 NEWPORT PL
FREDERICK, MD 21701                                 P‐0011507 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, ANNETTE C.
994 SLEEPING ROCK CT
WINTER SPRINGS, FL 32708                            P‐0011863 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, CAITLIN A.
CAITLIN DOYLE
3945 MOSS ROSE DR
NASHVILLE, TN 37216                                 P‐0018666 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, CHRISTINE E.
P.O. BOX 562
WINSTED, CT 06098                                   P‐0047501 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, CHRISTOPHER
BRACEY, KAREN E.
1807 SOUTHRIDGE DR
DENTON, TX 76205                                    P‐0021067 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, DEBORAH S.
10890 159TH COURT NORTH
JUPITER, FL 33478                                   P‐0002075 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 949 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 950 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DOYLE, DEBORAH S.
10890 159TH COURT NORTH
JUPITER, FL 33478                                   P‐0023611 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, DONALD F.
DOYLE, JANA L.
5512 W WALTANN LANE
GLENDALE, AZ 85306                                  P‐0056753   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, FRANCINE M.
360 SOUTH UNION AVENUE
CRANFORD, NJ 07016                                  P‐0007254 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, FRANCINE M.
360 SOUTH UNION AVENUE
CRANFORD, NJ 07016                                  P‐0007262 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, HALE S.
4458 MEADOWBROOK DR.
RICHMOND, CA 94803                                  P‐0049453 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, JANET P.
231 S PECK AVE
LA GRANGE, IL 60525‐2170                            P‐0007547 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, JOHN
NO ADDRESS PROVIDED
                                                    P‐0035296 12/3/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
DOYLE, JOSEPH P.
14233 DAY FARM RD
GLENELG, MD 21737                                   P‐0007249 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, LAURIE A.
10502 RILE ROAD
LOUISVILLE, KY 40223                                P‐0035684 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, LINDA J.
1510 3RD STREET
DAPHNE, AL 36526                                    P‐0011374 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, PATRICK H.
1727 MCGEE
KANSAS CITY, MO 64108                               P‐0055772 1/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, ROBERT T.
13009 WELCOME DRIVE
SAN ANTONIO, TX 78233‐2554                          P‐0027733 11/16/2017   TK Holdings Inc., et al .                     $771.97                                                                                       $771.97
DOYLE, RONALD L.
DOYLE, RONALD L.
945 HILLVIEW DRIVE
ASHLAND, OR 97520                                   P‐0045727 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, SHARON Y.
3293 PRINCETON PLACE
BROOMFIELD, CO 80023                                P‐0030585 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, SHAYLYN
607 BLUE OAK CIRCLE
CEDAR PARK, TX 78613                                P‐0041452 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, THERESA L.
99 PRATT STREET
SOUTHINGTON, CT 06489                               P‐0004448 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, THERESA L.
99 PRATT STREET
SOUTHINGTON                                         P‐0004533 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 950 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                   Page 951 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DOYLE, THOMAS
DOYLE, THOMAS E.
121 COLUMBUS AVE
SALEM, MA 01970                                    P‐0049923 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, TRAVIS D.
716 MILGRAY LN
BESSEMER, AL 35022                                 P‐0047894 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, WILLIAM J.
99 PRATT STREET
SOUTHINGTON, CT 06489                              P‐0004292 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOYLE, WILLIAM J.
922 LINCOLN ST.
DICKSON CITY, PA 18519                             P‐0010845 10/31/2017    TK Holdings Inc., et al .                     $450.00                                                                                       $450.00
DOZIER, ALONZA E.
1435 EAST 219TH STREET
EUCLID, OH 44117                                   P‐0050738 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOZIER, ALONZA E.
1435 EAST 219TH STREET
EUCLID, OH 44117                                   P‐0050777 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOZIER, ANITA M.
1435 EAST 219TH STREET
EUCLID, OH 44117                                   P‐0050897 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DOZIER, EDWARD J.
2453 ASHLAND PL N
GRETNA, LA 70056                                   P‐0030951 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRABANT, JOHN E.
522 N.ST. MARYS ST.
ST. MARYS                                          P‐0031652 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRABO, ROVEN
SUMA, SENADA
6168 78TH STREET
MIDDLE VILLAGE, NY 11379                           P‐0023231 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRAGAS, NEDA
STANOJEVIC, NEDA
1606 ROBIN LANE
GLENVIEW, IL 60025                                 P‐0007525 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRAGNEV, MARTIN D.
1484 STEAMBOAT BLVD
STEAMBOAT, CO 80487                                P‐0053860   1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRAGO, JOSEPH S.
3201 NORTH 34TH STREET
TAMPA, FL 33605                                    P‐0056677   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRAGOO, ROBERT
136 SILVER FOX CT
GREENWOOD VILLAGE, CO 80121                          1257      11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DRAKE, BRADLEY C.
1922 LINCOLN STREET
#1S
EVANSTON, IL 60201                                 P‐0017701 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRAKE, EDWARD A.
DRAKE, COURTNEY B.
3691 LEGENDS DRIVE
SIMI VALLEY, CA 93065                              P‐0036652 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRAKE, GARY A.
12100 NW 7 STREET
PLANTATION, FL 33325                               P‐0009218 10/30/2017    TK Holdings Inc., et al .                     $235.00                                                                                       $235.00
                                                                                         Page 951 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 952 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
DRAKE, GARY W.
4418 HOLT STREET
UNION CITY, CA 94587‐5607                          P‐0039770 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DRAKE, IRENE
4504 ANTELOPE LANE
CHARLOTTE, NC 28269                                P‐0027293 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DRAKE, JANET H.
3801 BRIDLE PATH LN
ARLINGTON, TX 76016‐2617                           P‐0048172 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DRAKE, JANET R.
3198 SPILLWAY COURT
BELLBROOK, OH 45305                                P‐0030652 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DRAKE, JENNIFER B.
1010 BAY RIDGE RD
MADISON, WI 53716                                  P‐0007696 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DRAKE, ROBERT
16680 ELDERDALE DR
MIDDLEBURG HTS, OH 44130                             746     10/27/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DRAKE, SHARRON
1875 BIRCHWOOD LANE
TRACY, CA 95376                                      2269    11/11/2017      TK Holdings Inc.                         $90,106.72              $0.00              $0.00               $0.00                          $90,106.72
DRAKE, SHARRON
1875 BIRCHWOOD LANE
TRACY, CA 95376                                      3877     12/4/2017      TK Holdings Inc.                              $0.00              $0.00              $0.00               $0.00                               $0.00
DRAKE, TIFFANY
4626 SAINT FRANCIS LANE
COLUMBUS, OH 43213                                   220     10/20/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DRAKE, TIMOTHY D.
7518 WACHTEL WAY
ORANGEVALE, CA 95662                               P‐0048614 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DRAKE, TIMOTHY H.
DRAKE, TIMOGHY H.
894 CINNAMON TEAL CT
MANTECA, CA 95337                                  P‐0037032 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DRAPCAT, ANNE G.
P.O BOX 564394
COLLEGE POINT, NY 11356                            P‐0044899 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DRAPE, MICHAEL T.
503 SE MILLER
LEE'S SUMMIT, MO 64063                             P‐0028200 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DRAPER, FREDERICK S.
DRAPER, LAURA H.
23 W OXFORD
ROGERS, AR 72758                                   P‐0036870 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DRATLER, WILLIAM
2208 WILLOW OAK CIRCLE
APT. 301
VIRGINIA BEACH, VA 23451                           P‐0008693 10/29/2017   TK Holdings Inc., et al .                   $14,000.00                                                                                    $14,000.00
DRAUGHN, GWENDOLYN RENEE
36289 NC HWY 903
SCOTLAND NECK, NC 27874                              542     10/23/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DRAYER, ABRAHAM
9204 MERRILL AVE.
MORTON GROVE, IL 60053                               696     10/26/2017      TK Holdings Inc.                           $100.00                                                                                        $100.00



                                                                                        Page 952 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 953 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DRAYER, ESTHER
9234 MERRILL AVE
MORTON GROVE, IL 60053                                699     10/26/2017      TK Holdings Inc.                           $100.00                                                                                       $100.00
DRAZAN, JENNIE R.
LADD, CASEY J.
2653 51ST AVE SW
SEATTLE, WA 98116                                   P‐0016696 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRAZENOVIC, STEVEN
DRAZENOVIC, BRIGITA
14631 CEDAR CREEK PLACE
DAVIE, FL 33325                                     P‐0041502 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRAZNIN, DALE
220 HATLEN
MOUNT PROSPECT, IL 60056                            P‐0028064 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRECKMAN, BONNIE S.
2148 E. WAVING ASPEN COURT
POST FALLS, ID 83854                                P‐0027258 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREEBIN, BRIAN
3739 ROSE AVE.
LONG BEACH, CA 90807                                P‐0019235 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREEBIN, SARAH E.
3739 ROSE AVE.
LONG BEACH, CA 90807                                P‐0019226 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREHER, JOSEPH M.
292 WEATHERBURN DR.
POWELL, OH 43065                                    P‐0004306 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREHER, RONALD P.
2502 THOMAS JEFFERSON DR.
RENO, NV 89509                                        3955     12/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DREIBERG, TWILA L.
1172 KIRKFORD WAY
WESTLAKE VILLAGE, CA 91361                          P‐0028675 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREIER, PAUL J.
7105 TREERIDGE DRIVE
CINCINNATI, OH 45244‐3551                           P‐0032741 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREIER, WAYNE W.
415 S WISCONSIN DRIVE
HOWARDS GROVE, WI 53083                             P‐0008750 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREIER, WAYNE W.
415 S WISCONSIN DRIVE
HOWARDS GROVE, WI 53083                             P‐0008755 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREIER, WILLIAM L.
715 ELECTRIC AVE
SEAL BEACH, CA 90740                                P‐0016456 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREINER, BERNHARD
DREINER, BERNHARD A.
122 ROUND HILL ROAD
WALDEN, NEW YORK 12586                              P‐0031705 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREINER, BERNHARD A.
DREINER, HELGA M.
122 ROUND HILL ROAD
WALDEN, NY 12586                                    P‐0031701 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREINER, HELGA M.
DREINER, BERNHARD A.
122 ROUND HILL ROAD
WALDEN, NY 12586                                    P‐0031919 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 953 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 954 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DRENDEL, VALERIE
1018 NORTHFORK RD
DAWSON, IL 62520                                    P‐0036966 12/5/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DRENNON, DAVID M.
9402 S 43RD PL
PHOENIX, AZ 85044‐5545                              P‐0009317 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRESNIN, MICHAEL E.
37 DERWEN RD.
BALA CYNWYD, PA 19004                               P‐0030123 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRESSEL, DAVID C.
9605 DINAAKA DRIVE
EAGLE RIVER, AK 99577                               P‐0045674 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRESSEL, RONALD J.
201 LANTANA COURT
BROUSSARD, LA 70518                                 P‐0017823 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRESSER, MARIANNE
84 VISTA GRANDE AVE
BENICIA, CA 94510                                   P‐0012754 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRESSLER, ALICE S.
1131 REDWOOD STREET
HOLLYWOOD, FL 33019‐4807                            P‐0027749 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREW, CHERYL D.
1500 ROLFE PLACE
NEWPORT NEWS, VA 23607                              P‐0048000 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREW, CYNTHIA A.
1210 FREEMAN AVE
CHESAPEAKE, VA 23324                                P‐0009822 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREW, LINDA O.
143 HOLIDAY LANE
AURBURNDALE, FL 33823‐2025                          P‐0048241 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREW, ROBERT
3128 STEVENS CIRCLE S.
ERIE, CO 80516                                        1605     11/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DREWS, ELENA C.
22 WESTWAY RD
WAYLAND, MA 1778                                    P‐0046283 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREWS, JILLIAN R.
912 CHURCHILL ST. W
STILLWATER, MN 55082                                P‐0021867 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREXEL, KARL W.
DREXEL WRIGHT, ROXANNE
2885 W. STEELE LN
SANTA ROSA, CA 95403                                P‐0017638 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREXLER, LARRY T.
307 VISTA DE ORO
HOLLISTER, CA 95023                                 P‐0051805 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREYER, GAIL M.
184 HI VIEW TERRACE
WEST SENECA, NY 14224                               P‐0057958 5/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DREYER, MARK A.
15 HOMER ST
NEWPORT, RI 02840                                   P‐0014285 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRIEDGER, EVAN
3481 WASHINGTON STREET
SAN FRANCISCO, CA 94118                             P‐0019302 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 954 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 955 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DRIF, SANAA
P O BOX 270961
CORPUS CHRISTI, TX 78427                            P‐0039477 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRIGGERS, JONATHAN R.
2409 MASON WALLACE DR
APT 404
CHARLOTTE, NC 28212                                 P‐0043623 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRIGGERS, JONATHAN RUSSELL
2409 MASON WALLACE DR
APT 404
CHARLOTTE, NC 28212                                   5036     8/8/2018       TK Holdings Inc.                         $21,214.40                                                                                   $21,214.40
DRING, LORRI A.
328 RADIO AVE
MILLER PLACE, NY 11764                              P‐0049512 12/27/2017   TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
DRISCOLL, CASSANDRA
1049 IDLEWILD DR S
DUNEDIN, FL 34698‐3106                                3812     12/4/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DRISCOLL, CHARLES M.
P.O. BOX 277
357 CHALK POND ROAD
NEWBURY, NH 03255                                   P‐0051223 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRISCOLL, CHARLES M.
P.O. BOX 277
357 CHALK POND RD
NEWBURY, NH 03255                                   P‐0051347 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRISCOLL, JOHN H.
DRISCOLL, NANCY F.
178 FARMCLIFF DRIVE
GLASTONBURY, CT 06033                               P‐0034602 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRISCOLL, LISA
357 CLARESCASTLE WAY
VACAVILLE, CA 95688                                   1706     11/3/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DRISCOLL, PATRICIA
18 BLUESTEM CT
STREAMWOOD, IL 60107                                P‐0038713 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRISCOLL, PATRICIA A.
18 BLUE STEM CT
STREAMWOOD, IL 60107                                P‐0038717 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRISCOLL, PATRICK J.
9 ROMAN AVE
DANVERS                                             P‐0011418 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRISKELL, LONNIE
1172 WEEKS ROAD
LUCEDALE, MS 39452                                  P‐0014887 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRISKILL, DOUGLAS W.
5402 GREYSTONE WAY
BIRMINGHAM, AL 35242                                P‐0015454 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRISKILL, TAMERIA S.
1055 ROSELAND LANE
SOUTHSIDE, AL 35907                                 P‐0019508 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRITT, ELIZABETH A.
9503 FOX RUN DRIVE
MASON, OH 45040                                     P‐0001946 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 955 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 956 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DRIVAS, NICOLAOS A.
DRIVAS, ANITA F.
7 BRUCE CIRCLE NORTH
HAWTHORN WOODS, IL 60047                            P‐0007424 10/28/2017   TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
DRIVER, JAMES R.
4801 WINESANKER WAY
FORT WORTH, TX 76133                                P‐0056656   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRIVER, RACHEL D.
1011 FLORIDA ST
HAMPTON, VA 23669                                   P‐0029954 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRIVER, RACHEL D.
1011 FLORIDA ST
HAMPTON, VA 23669                                   P‐0029968 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRIVER, RACHEL D.
1011 FLORIDA ST
HAMPTON, VA 23669                                   P‐0029978 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRIVER, SUSAN R.
228 TWIN ISLAND DR
BLUE EYE, MO 65611                                  P‐0011967 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRIZIN, DONNA
DRIZIN, H RONALD
1178 VIA VERA CRUZ
SAN MARCOS, CA                                      P‐0035461 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRIZIN, DONNA L.
1178 VIA VERA CRUZ
SAN MARCOS, CA 92078                                P‐0035719 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRIZIN, DONNA L.
DRIZIN, H RONALD R.
1178 VIA VERA CRUZ
SAN MARCOS, CA 92078                                P‐0036114 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRIZIN, DONNA L.
DRIZIN, H RONALD R.
1178 VIA VERA CRUZ
SAN MARCOS, CA 92078                                P‐0040289 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRIZIN, DONNA R.
DRIZIN, H. RONALD
DONNA DRIZIN
1178 VIA VERA CRUZ
SAN MARCOS, CA 92078                                P‐0058028   7/6/2018   TK Holdings Inc., et al .                   $12,825.00                                                                                   $12,825.00
DROBIAK, DIANNE
37 OAK RIDGE ROAD
SALEM, CT 06420                                     P‐0052994 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DROBITSKIY, YURIY
23 OSPREY DR
OLD BRIDGE, NJ 08857                                P‐0005984 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DROBNIS, BRIAN N.
58 DALY DRIVE
STOUGHTON, UNITED STATES 02072                      P‐0006375 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DROHAN, VIVIAN
325 SHOOLHOUSE ROAD
GHENT
NEW YORK, NY 120754                                 P‐0029104 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DROMEY, STACEY L.
26763 BURTON WAY
KIRKSVILLE, MO 63501                                P‐0004718 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 956 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 957 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DRONSKI, ERIN
104 SUMAC COURT
MOUNT LAUREL, NJ 08054                              P‐0031376 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRONSKI, SEBASTIAN
104 SUMAC COURT
MOUNT LAUREL, NJ 08054                              P‐0031378 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DROP, DANIEL M.
21324 TRASKWOOD CT
STERLING, VA 20165                                  P‐0039938 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DROP, DANIEL M.
21324 TRASKWOOD CT
STERLING, VA 20165                                  P‐0039941 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DROPPERS, MADIA K.
DROPPERS, DION C.
1519 DICK DRIVE
ABERDEEN, SD 57401                                  P‐0051405 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DROSTE, ALLIS M.
467 CHIPPENDALE DR
HEATH, TX 75032                                     P‐0002953 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DROUIN, DARREN
22927 RIM WAY
GOLDEN HILLS, CA 93561                              P‐0022013 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DROUIN, KIMBERLY
22927 RIM WAY
GOLDEN HILLS, CA 93561                              P‐0022010 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DROZD, PETER
P.O. BOX 4402
BURLINGAME, CA 94011                                P‐0057518 2/27/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DROZDA, MICHAEL A.
5476 N. MARTHA LOOP
COEUR D'ALENE, ID 83815                             P‐0026030 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DROZKOWSKI, DENIS
260 SPRING CHURCH RD.
TROY, MO 63379                                        857     10/30/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DRUBACK, BRENDA
128 TICK TOCK WAY
STANFORDVILLE, NY 12581                             P‐0047175 12/26/2017   TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
DRUGA, EILEEN S.
DRUGA, JOHN E.
1 POND XING
SOUTHAMPTON, NY 11968                               P‐0023787 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRUILHET, PERLA
1201 10TH STREET
MANHATTAN BEACH, CA 90266                           P‐0017876 11/6/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
DRUILHET, PERLA
1201 10TH STREET
MANHATTAN BEACH, CA 90266                           P‐0026127 11/9/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
DRUMMER, BARBARA A.
114 LONGMEADOW DR
SYRACUSE, NY 13205                                  P‐0025705 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRUMMOND, DEANTHONY L.
P.O.BOX 6192
SPARTANBURG, SC 29304                               P‐0049668 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRUMMOND, NORMA V.
11 BRANDY LANE
WAPPINGERS FALLS, NY 12590                          P‐0004953 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 957 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 958 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
DRUMMOND, VALERIE A.
16 N. CENTRAL HWY
GARNERVILLE, NY 10923                             P‐0020870 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRURY, DONALD A.
DRURY, JANICE M.
4 WOODMONT LN.
MALVERN, PA 19355‐2840                            P‐0011123 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRURY, ELIZABETH A.
39565 DETROIT ST
HARRISON TWP, MI 48045                            P‐0034763 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRURY, JENNIFER
132 LAS ONDAS
SANTA BARBARA, CA 93109                           P‐0051707 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRURY, RICHARD W.
DRURY, CANDACE A.
1N634 TURNBERRY LANE
WINFIELD, IL 60190                                P‐0031092 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRUSS, LEWIS
9421 SEA TURTLE MANOR
PLANTATION, FL 33324                              P‐0000283 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRY, MEGAN W.
DRY, KYLE J.
15800 BUDD RD
POOLESVILLE, MD 20837                             P‐0044256 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRYDEN, KACIA
728 SOUTH MONTGOMERY AVE
DELAND, FL 32720                                  P‐0018211 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRYDEN, MICHAEL C.
DRYDEN, COURTNEY S.
USALLIANCE
116 ROSARIO DR.
SUMMERVILLE, SC 29483                             P‐0004106 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRYDEN, MORRIS M.
DRYDEN, THERESA R.
31872 OLD OCEAN CITY RD
SALISBURY, MD 21804                               P‐0006564 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DRYS, ADAM S.
N2415 SHORE DRIVE
MARINETTE, WI 54143                               P‐0019511 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DU PONT, TAMMY L.
843 WAIOLI STREET
HONOLULU, HI 96825                                P‐0057585   3/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUA, RENU
6494 RIVER RUN
COLUMBIA, MD 21044                                P‐0028330 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUA, SHYAM S.
6494 RIVER RUN
COLUMBIA, MD 21044                                P‐0028333 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUARTE, MARY
15 ONTARIO AVENUE
DRACUT, MA 01826                                  P‐0040480 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUARTE, PEDRO
DUARTE, MAYTE
16377 APPLETREE LN
VICTORVILLE, CA 92395                             P‐0024353 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                       Page 958 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 959 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DUBA, JEREMY A.
5 LINDEN CT
COLLINSVILLE, IL 62234                              P‐0037655 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBANSKY, AARON S.
6700 KIRKLEY AVENUE
MCLEAN, VA 22101                                    P‐0035528 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBEK, TERRY L.
477 LINDA COURT
ST. AUGUSTINE, FL 32086                             P‐0016575 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBIN, ALLA
622 DADE LANE
RICHMOND HEIGHTS, OH 44143‐2627                     P‐0041222 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBIN, JESSICA L.
730 HUDSON AVENUE
PEEKSKILL, NY 10566                                 P‐0052470 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBIQUE, ALISHA
4923 SYDNEY LN
MARIETTA, GA 30066                                  P‐0021538 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBIQUE, HAIG
4923 SYDNEY LN
MARIETTA, GA 30066                                  P‐0021537 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBLIN, OWEN
1118 E OXFORD STREET
PHILADELPHIA, PA 19125                              P‐0031265 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBMAN, HERMAN R.
8667 TIERRA LAGO COVE
LAKE WORTH, FL 33467                                P‐0000978 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBMAN, HERMAN R.
8667 TIERRA LAGO COVE
LAKE WORTH, FL 33467                                P‐0000992 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBNER, GINA
DUBNER, GINA F.
155 BEATRICE AVE.
OCEANSIDE, NEW YORK 11572                           P‐0055582 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBOFF, MICHAEL H.
1775 YORK AVENUE
APARTMENT 30B
NEW YORK, NY 10128                                  P‐0023765 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBOIS, RICHARD E.
3240 UNION ST.
APT B
EUREKA, CA 95503‐5116                               P‐0025831 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBOIS, SANDRA L.
109 ROGERS ROAD
FURLONG, PA 18925                                   P‐0010230 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBOIS, SHARON L.
DUBOIS, DANA R.
140 WINSTON DR
ALTOONA, PA 16601                                   P‐0037484 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUBOUSKAYA, KATERINA
1334 COLLINS AVE
APT. 304
MIAMI BEACH, FL 33139                               P‐0034680 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 959 of 3871
                                             Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 960 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
DUBOUSKAYA, KATERINA
1334 COLLINS AVE
APT. 304
MIAMI BEACH, FL 33139                             P‐0034682 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DUBOW, JOSEPH
7 PIERMONT TERRACE
WAYNE, NJ 07470                                   P‐0045114 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DUBOWCHIK, LARA L.
114 BAYARD STREET
#2
NEW BRUNSWICK, NJ 08901                           P‐0053956    1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DUBREUCQ JR, BERNARD F.
416 DONRUTH LN
JOHNSTOWN, PA 15909                               P‐0047229 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DUBUKE, WARREN S.
303 DRAKE DRIVE
NORTH TONAWANDA, NY 14120                         P‐0028381 11/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DUBURG, SYLVIA C.
3400 SULLIVAN CT. 176
MODESTO, CA 95356                                 P‐0021260 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DUBYK, NICHOLAS
26006 ROSE
WESTLAKE, OH 44145                                P‐0006167 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DUCASSE, DAVID A.
P.O. BOX 491
416 OAK STREET
COATESVILLE, PA 19320                             P‐0047661 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DUCEY, ANN O.
12407 FARNAM ST
OMAHA, NE 68154                                   P‐0029839 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DUCHAMP, PHILIP J.
DUCHAMP, DEBORAH K.
1795 ENGLISH RD
ROCKWALL, TX 75032                                P‐0024697 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DUCHESNEAU, RITA
C/O SUZANNE FRANCIS
15513 LINDEN ST
OVERLAND PARK, KS 66224                           P‐0024952 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DUCHON, MARIBETH
328 N FRONTAGE RD
UNIT 1B
WILLOWBROOK, IL 60527                             P‐0012196 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DUCHON, WILLIAM
1553 WEST BROAD STREET
STRATFORD, CT 06615                                 1024      10/30/2017      TK Holdings Inc.                              $0.00                                                                                         $0.00
DUCK, ERNEST J.
1605 SE LONG PLACE
LEES SUMMIT, MO 64063                             P‐0022395 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DUCK, JAMES H.
P.O. BOX 1447
ASBURY PARK, NJ 07712                             P‐0049805 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
DUCK, TAMIKA
619 CHESTNUT ST
COLUMBUS, MS 39702                                  4749      1/24/2018       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00



                                                                                         Page 960 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 961 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DUCKER, BRUCE
200 N. HIGH ST
DENVER, CO                                         P‐0055547 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUCKER, JAMES H.
THEYERS, BRENDA A.
6631 E. 99TH AVENUE
ANCHORAGE, AK 99507                                P‐0005798 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUCKER, JAMES H.
NO ADDRESS PROVIDED
                                                   P‐0005895 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUCKERY, ELGIN C.
1725 SANDY RIDGE WAY
HOOVER, AL 35244                                   P‐0008934 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUCKSWORTH, BRITTANY D.
194 SANATORIUM RD
MENDENHALL, MS 39114                               P‐0052171 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUCKSWORTH, BRITTANY D.
194 SANATORIUM RD
MENDENHALL, MS 39114                               P‐0052265 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUCKSWORTH, BRITTANY D.
194 SANATORIUM RD
MENDENHALL, MS 39114                               P‐0055698 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUCKSWORTH, JOHN S.
DUCKSWORTH, CYNTHIA K.
3177 SW COUNTY ROAD 300
MAYO, FL 32066                                     P‐0048154 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUCKWORTH, DANA
7305 GRANBY STREET
NORFOLK, VA 23505                                  P‐0010010 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUCKWORTH, JUSTIN C.
DUCKWORTH, CALLIE C.
1502 AUDUBON DRIVE
COLUMBIA, MO 65201                                 P‐0034643 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUCKWORTH, JUSTIN C.
DUCKWORTH, CALLIE C.
1502 AUDUBON DRIVE
COLUMBIA, MO 65201                                 P‐0034645 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUCKWORTH, JUSTIN C.
1502 AUDUBON DRIVE
COLUMBIA, MO 65201                                 P‐0034648 12/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUCOING, GRETCHEN S.
11318 BURGOYNE
HOUSTON, TX 77077                                  P‐0023402 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUCOTE, RANDALL C.
DUCOTE, ELISE M.
39217 SUPERIOR WOOD AVE
GONZALES, LA 70737                                 P‐0018049 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUDA, AMY L.
1320 RIFFEL RD
WOOSTER, OH 44691                                  P‐0010133 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUDAS, TERES M.
1428 SW 18 PLACE
CAPE CORAL, FL 33991                               P‐0055647 1/23/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUDDER, JOYCE M.
5731 W FLOWING LK RD
SNOHOMISH, WA 98290                                P‐0027282 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 961 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 962 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DUDDING, LEANNA M.
2950 FAIRFIELD DR
ALLENTOWN, PA 18103                                P‐0027489 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUDICH, THOMAS ANTHONY
11950 NW 32 MANOR
SUNRISE, FL 33323                                    239       10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DUDLEY, DELORES M.
10447 CHARDONNIERE DR
ST. LOUIS, MO 63135                                P‐0032870 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUDLEY, DERRON
NO ADDRESS PROVIDED
                                                   P‐0001769 10/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUDLEY, MONECA
1616 NW 7TH CT
FT. LAUDERDALE, FL 33311                           P‐0054085    1/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUDLEY, RONALD
8021 MOLLYE ROAD APT‐E
PIKESVILLE, MD 21208                                 4541      12/27/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
DUE BROTHERS CONSTRUCTION INC
5014 NARRAGANSETT AVE APT 10
SAN DIEGO, CA 92107                                P‐0042910 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUE, LANCE
DUE BROTHERS CONTRUCTION INC
5014 NARRAGANSETT AVE APT 10
SAN DIEGO, CA 92107                                P‐0042576 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUEHR, OWEN R.
529 FESSLER AVE
NAPERVILLE, IL 60565                               P‐0049082 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUERKOP, LOREN H.
P.O. BOX 73
107 MAIN STREET
HOKAH, MN 55941                                    P‐0010935 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUERSON, JOHN W.
12647 S. 45TH STREET EAST
MUSKOGEE, OK 74403                                   2417      11/10/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DUFAULT, DAVID B.
DUFAULT, BETTY H.
148 BAYOU DR
VENICE, FL 34285                                   P‐0002080 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFEK, JOSEPHINE D.
DUFEK, MATTHEW C.
1632 CHADWICK WAY
TALLAHASSEE, FL 32312                              P‐0033277 11/28/2017     TK Holdings Inc., et al .                   $28,000.00                                                                                   $28,000.00
DUFEK, MATTHEW C.
DUFEK, JOANE A.
1632 CHADWICK WAY
TALLAHASSEE, FL 32312                              P‐0033240 11/28/2017     TK Holdings Inc., et al .                   $22,000.00                                                                                   $22,000.00
DUFF, ALEXANDER W.
3668 HAPPY VALLEY ROAD
LAFAYETTE, CA 94549                                P‐0035605 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFF, LANIE
2023 BECKHAM DRIVE
LEWISBURG, TN 37091                                P‐0012357 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 962 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 963 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DUFF, LORILEE
DUFF, CRAIG W.
315 S. WATER ST.
LOCUST GROVE, OK 74352                               P‐0027459 11/13/2017   TK Holdings Inc., et al .                   $21,394.00                                                                                   $21,394.00
DUFF, SHERRI E.
2806 NORTH DRIVE
HELENA, AL 35080                                     P‐0051870 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFFEY GAMBLE, FAITH B.
1420 WALL AVE
SAN BERNARDINO, CA 92404                             P‐0022218 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFFIELD, CHRIS A.
5426 WATERFORD CIRCLE
SHEFFIELD VILLAG, OH 44035                           P‐0018293 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFFIELD, CHRIS A.
5426 WATERFORD CIRCLE
SHEFFIELD VILLAG, OH 44035                           P‐0018298 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFFIELD, CHRIS A.
5426 WATERFORD CIRCLE
SHEFFIELD VILLAG, OH 44035                           P‐0018300 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFFY, BRADFORD J.
11 TREMONT AVE
BETHEL, CT 06801                                     P‐0011888 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFFY, JAMES P.
2760 68TH ST. SW
NAPLES, FL 34105                                     P‐0040322 12/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFFY, KENNETH E.
DUFFY, KIMBERLY A.
3536 DIVISADERO ST
SAN FRANCISCO, CA 94123                              P‐0014695 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFFY, MELISSA
14567 LEARY ST
NOKESVILLE, VA 20181                                 P‐0051753 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFFY, MICHAEL D.
219 BRADFORD DRIVE
STARKE, FL 32091                                     P‐0002270 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFFY, MICHAEL D.
MICHAEL D. DUFFY
219 BRADFORD DRIVE
STARKE, FL 32091                                     P‐0057322 2/16/2018    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
DUFFY, OWEN F.
56 GARDEN CITY AVENUE
P.O. BOX 919
POINT LOOKOUT, NY 11569                              P‐0019968 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFFY, WILLIAM J.
1375 FAIRFAX STREET
DENVER, CO 80220                                     P‐0019122 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFOUR, EVENSON
4900 SAND DUNE CIRCLE APT 205
WEST PALM BEACH, FL 33417                            P‐0000905 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFOUR, THAISMUDE
4900 SAND DUNE CIRCLE APT 205
WEST PALM BEACH, FL 33417                            P‐0000910 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUFRESNE, JEAN B.
2415 CHEMIN BEDFORD
MONTREAL, QC H3S 1E8
CANADA                                               P‐0036012 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 963 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 964 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DUGAN, EDWARD W.
87 SHEPHERD ROAD
CHERRY HILL, NJ 08034                              P‐0009918 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGAN, PAULA A.
168 BRYANT ST
BERKLEY, MA 02779                                  P‐0033889 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGAN, SEAN P.
DUGAN, CHARLES P.
320 E LOCUST ST
SPRINGFIELD, MO 65803                              P‐0046908 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGANDZIC, JAMES M.
29 MARGET ANN LANE
SUFFERN, NY 10901                                  P‐0035878 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGAS, CASEY R.
1059 DALFREY RD
BREAUX BRIDGE, LA 70517                            P‐0030104 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGAS, DONNA M.
4200 WATSON ST
APT 302
HOUSTON, TX 77009                                  P‐0007257 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGAS, JASON A.
7915 HWY 14
NEW IBERIA, LA 70560                               P‐0054102   1/7/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGAS, TRACIE L.
7915 HWY 14
NEW IBERIA, LA 70560                               P‐0054105   1/7/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGBA, VICTOR S.
DUGBA, MARIAMA F.
14000 CASTLE BOULEVARD
#508
SILVER SPRING, MD 20904                            P‐0036332 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGGAN, DARRIN J.
P.O. BOX 341
LEXINGTON, MA 02420                                P‐0048375 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGGAN, EILEEN P.
7539 ALICIA AVE.
ST. LOUIS, MO 63143                                P‐0037797 12/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGGAN, ROBERT A.
45 SPICE BUSH TRAIL
NARRAGANSETT, RI 02882                             P‐0024769 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGGAN, WILLIAM A.
244 BATTERY AVENUE
BROOKLYN, NY 11209                                 P‐0024785 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGGER, DARA J.
2550 HUNTINGTON AVE #516
ALEXANDRIA, VA 22303                               P‐0026324 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGGINS, VICKI
3589 HWY 389 #D
CARROLLTON, KY 41008                               P‐0028157 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGHI, PAUL E.
2031 MEADOW CREEK CIR SE
OWENS CROSS ROAD, AL 35763                         P‐0007078 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUGHI, PAUL E.
2031 MEADOW CREEK CIR SE
OWENS CROSSROADS, AL 35763                         P‐0007109 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 964 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 965 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DUGHI, PAUL E.
DUGHI, MICHELE R.
2031 MEADOW CREEK CIR SE
OWENS CROSSROADS, AL 35763                          P‐0007114 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUH, CHARLES E.
DUH, SANDRA E.
507 CARY LANE
TARPON SPRINGS, FL 346896878                        P‐0010456 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUHANI, TOMA
DUHANI PROPERTIES & DEVELOP.
5 BRIDLE PATH
SHREWSBURY, MA 01545                                P‐0036339 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUHART, NANCY F.
175 FEATHERWOOD HOLLOW
ATHENS, GA 30601                                    P‐0032763 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUHAYLUNGSOD, HANNAH C.
TOYOTA MOTOR CREDIT CORP
19872 HESPERIAN BLVD
HAYWARD, CA 94541                                   P‐0043770 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUHON, AMANDA C.
10785 LA HWY 92
MAURICE, LA 70555                                   P‐0057287 2/14/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUHON, BRIAN K.
3903 SILVER MAPLE DRIVE
CARROLLTON, TX 75007                                P‐0003892 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUITSMAN, TIM
238 DILORENZO DRIVE
NAPERVILLE, IL 60565                                P‐0016067 11/5/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DUKE III, ANTHONY
7145 READING ROAD
APARTMENT #1816
ROSENBERG, TX 77471                                 P‐0018399 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUKE, BARBARA S.
2772 OLD BARN TRAIL
POWDER SPRINGS, GA 30127                            P‐0006169 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUKE, DEBRA
1470 E SANDPIPER CIRCLE
APT 145
HOLLADAY, UT 84117                                  P‐0005848 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUKE, DOUGLAS B.
43 TUCQUAN GLEN RD
HOLTWOOD, PA 17532                                  P‐0046082 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUKE, JUDITH A.
43 TUCQUAN GLEN RD
HOLTWOOD, PA 17532                                  P‐0046088 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUKE, JUDITH A.
43 TUCQUAN GLEN RD
HOLTWOOD, PA 17532                                  P‐0046340 12/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUKE, KATHLEEN A.
10541 LARWIN AVE UNIT 3
CHATSWORTH, CA 91311                                P‐0016813 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUKE, KELLEY R.
22883 FM 2090 RD
SPLENDORA, TX 77372                                 P‐0052671 12/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 965 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 966 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DUKE, LINDA L.
P O BOX 104
MILLWOOD, KY 42762                                    P‐0023710 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUKE, PATTI
P.O.BOX 183
HAILEY, ID 83333                                      P‐0039572 12/12/2017   TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
DUKE, TERESA A.
7957 LAWLER AVENUE
BURBANK, IL 60459                                     P‐0010397 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUKES, ALBERTINE A.
1105 ALDEN LANE
BUFFALO GROVE, IL 60089                               P‐0030332 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUKES, EFFIE J.
9600 MONMOUTH CIRCLE
9600 MONMOUTH CIRCLE
AUSTIN, TEXAS 78753                                   P‐0029642 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUKOVAC, NICK
1200 COLONADE RD
SHOREWOOD, IL 60404                                   P‐0020215 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULA, JAMALE D.
6820 MESA DR.
N.RICHLAND HILLS, TX 76182                            P‐0033289 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULA, JAMALE D.
6820 MESA DR
N RICHLAND HILLS, TX 76182                            P‐0039250 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULA, JAMALE D.
6820 MESA DR.
N.RICHLAND HILLS, TX 76182                            P‐0039316 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULA, JAMALE D.
6820 MESA DR.
N.RICHLANH HILLS, TX 76182                            P‐0039747 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULA, JAMALE D.
6820 MESA DR.
N.RICHLAND HILLS, TX 76182                            P‐0039752 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULA, JAMALE D.
6820 MESA DR
N.RICHLAND HILLS, TX 76182                            P‐0039757 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULA‐KING, FALANA L.
5328 ARBOR PLACE
WILLIAMSBURG, VA 23188                                P‐0039124 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULANEY, KARLA S.
12566 WESTERLEY LN.
HOUSTON, TX 77077                                     P‐0004143 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULANEY, MICHAEL K.
15 MARTINIQUE LN
MACKINAW, IL 61755                                    P‐0028261 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULANEY, SYLVIA
DEMLIER CHYSLER
38045 10TH ST EAST #2
PALMDALE, CA 93550                                    P‐0051744 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULAY, ALFREDO
3783 HERITAGE AVE
LAS VEGAS, NV 89121                                   P‐0054926 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULAY, SHERYLL B.
7433 KARLOV AVE
SKOKIE, IL 60076                                      P‐0042128 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 966 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 967 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DULCIE, DIANE
19 BERWICK RD.
PALM BEACH GARDE, FL 33418‐7092                     P‐0000853 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULCIE, JORDAN A.
19 BERWICK RD.
PALM BEACH GARDE, FL 33418‐7092                     P‐0000863 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULIK, KENNETH E.
12767 RICHMOND LANE
ABERDEEN, SD 57401                                    1027    10/31/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
DULL, JENNIFER H.
5340 14TH ST. S
SALEM, OR 97306                                     P‐0043452 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULL, RANDY
DULL, RUTH
6508 STEWART BLVD.
THE COLONY, TX 75056                                P‐0009000 10/29/2017   TK Holdings Inc., et al .                     $350.00                                                                                       $350.00
DULL, RUTH
DULL, RANDY
6508 STEWART BLVD.
THE COLONY, TX 75056                                P‐0008930 10/29/2017   TK Holdings Inc., et al .                     $350.00                                                                                       $350.00
DULLAS, TERRI M.
3705 WOODREST LANE
VIRGINIA BEACH, VA 23452‐7926                       P‐0035949 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULLEA, MELISSA N.
1646 8TH ST. NW
CEDAR RAPIDS, IA 52405                              P‐0012901 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULMES, RONALD H.
DULMES, JOAN C.
W2864 COUNTY ROAD O
SHEBOYGAN FALLS, WI 53085‐2304                      P‐0020311 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULOG, BRYAN
68 E. HARTSDALE AVE APT 4F
HARTSDALE, NY 10530                                 P‐0021511 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULONG, JANICE
MERCURY
4965 CATTLEBARON DR
FORT WORTH, TX 76108                                P‐0025779 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULORIER, BELANGE
DULORIER, BELANGE
46 LAWRENCE RD
KINGS PARK, NY 11754                                P‐0027391 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DULTZ, MICHAEL D
7 CLIVEDEN DRIVE
NEWTOWN, PA 18940                                     1751     11/5/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DUMAIS, KRAIG A.
126 BIRCH STREET
MADAWASKA, ME 04756                                 P‐0009481 10/30/2017   TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
DUMAIS, KRAIG A.
126 BIRCH STREET
MADAWASKA, ME 04756                                 P‐0009501 10/30/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
DUMAPIAS, EDILYN
958 PARK ST
ALAMEDA, CA 94501                                   P‐0018943 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUMAS, OLYMPIA
2456 CHAUNCEY LANE
MARIETTA, GA 30064                                  P‐0041148 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 967 of 3871
                                                  Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 968 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DUMAS, OLYMPIA
2456 CHAUNCEY LANE
MARIETTA, GA 30064                                     P‐0041174 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUMAUA, ROMMEL G.
DUMAUA, AILEEN M.
1536 WHISPER DRIVE
CHULA VISTA, CA 91915                                  P‐0048977 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUMIRE, PATRICIA
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                        P‐0044009 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUMMER, ILA M.
1637 PATRIOT LANE
WACONIA, MN 55387                                      P‐0040812 12/15/2017   TK Holdings Inc., et al .                     $125.00                                                                                       $125.00
DUMOND, ROBERT W.
61 WEST SHORE ROAD
BRISTOL, NH 03222                                      P‐0027112 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUMOND, ROBERT W.
61 WEST SHORE ROAD
BRISTOL, N 0322#                                       P‐0027116 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUMONT, DEBORAH D.
8711 FALKSTONE LANE
ALEXANDRIA, VA 22309                                   P‐0008270 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUMONT, JENNIFER
431 N SHORE DRIVE
OSPREY, FL 34229                                       P‐0001691 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUMONT, VERONICA E.
DUMONT, JOHN C.
9122 FOX HILL RACE CT.
MECHANICSVILLE, VA 23116                               P‐0045584 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUMONT, VERONICA E.
DUMONT, JOHN C.
9122 FOX HILL RACE CT
MECHANICSVILLE, VA 23116                               P‐0045600 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNASKI, TED
182 EAST 2200 SOUTH
KAYSVILLE, UT 84037                                    P‐0023659 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNASKI, TED
182 EAST 2200 SOUTH
KAYSVILLE, UT 84037                                    P‐0025159 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNAWAY, MICHELLE S.
11388 CHISOLM WAY
BOCA RATON, FL 33428                                   P‐0028271 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNBAR, DAVID
9512 LIBERTY TREE LANE
VIENNA, VA 22182                                       P‐0009365 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNBAR, SCOTT A.
4085 PEMBROKE LN.
SHASTA LAKE, CA 96019                                  P‐0016551 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN CRANE SERVICE
P.O. BOX 582
MOSES LAKE, WA 98837                                     433     10/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DUNCAN, ANTIGONE
DUNCAN, ANTIGONE
1603 CORTEZ DRIVE
MOBILE, AL 36609                                       P‐0029662 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 968 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 969 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DUNCAN, CHENOA M.
320 EMBER LANE
OHATCHEE, AL 36271                                   P‐0002239 10/23/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DUNCAN, CLARENCE E.
5947 DESERT VIEW DR.
LA JOLLA, CA 92037                                   P‐0021245 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, DANIEL
4298 HAZELWOOD AVE.
KINGSPORT, TN 37664                                  P‐0026764 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, DANIEL
4298 HAZELWOOD AVE.
KINGSPORT, TN 37664                                  P‐0026772 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, DELANO R.
3045 EUDORA ST
DENVER, CO 80207                                     P‐0036590 12/6/2017    TK Holdings Inc., et al .                   $22,010.85                                                                                   $22,010.85
DUNCAN, DORIS G.
1009 FOSTER SQUARE LANE
UNIT 401
FOSTER CITY, CA 944404                               P‐0032863 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, GAIL C.
23692 NE TWINBERRY WAY
REDMOND, WA 98053                                    P‐0051200 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, GENESIS
236 GRAY SLATE CIRCLE
SEVIERVILLE, TN 37876                                P‐0009441 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, HARELLE C.
DUNCAN, ZEBULUN
9153 PROSPERITY LAKE DRIVE
JACKSONVILLE, FL 32244                               P‐0010235 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, JAMES E.
7501 BRITTANY PL
FORT WORTH, TX 76137                                 P‐0015060 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, JAMES V.
369 AVEY CIRCLE
COOKEVILLE, TN                                       P‐0013053 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, JAMES V.
369 AVEY CIRCLE
COOKEVILLE, TN 38506                                 P‐0013208 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, JEFFREY L.
2491 STONY FORK ROAD
MONETA, VA 24121                                     P‐0018312 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, JEFFREY W.
314 BASSWOOD CT
BELLEVUE, NE 68005                                   P‐0031485 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, JENNIFER A.
3478 KATIE LN.
CERES, CA 95307                                      P‐0035216 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, JOHN
DUNCAN, JOHN
39 GRANTHAM GLEN
SAN ANTONIO, TX 78257                                P‐0011664 11/1/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
DUNCAN, JR., OLIVER L.
DUNCAN, ALICE C.
BURNETTE & PAYNE, PA
414 E. MAIN STREET
ROCK HILL, SC 29730                                  P‐0034467 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 969 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 970 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DUNCAN, KARL
10857 BRAEMOOR DR
HASLET, TX 76052                                     P‐0002246 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, KATHERINE E
7090 NW 163 PL
TRENTON, FL 32693                                      4962     4/14/2018      TK Holdings Inc.                              $0.00                                                                                        $0.00
DUNCAN, KATRINA M.
1444 PACIFIC AVENUE
RIO OSO, CA 95674                                    P‐0036300 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, KIMBERLY
15847 WASHBURN ST
DETROIT, MI 48238                                    P‐0012299 11/1/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
DUNCAN, LEE G.
DUNCAN, HOLLY E.
2007 OLLIVANDER DR.
CARY, NC 27519                                       P‐0000699 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, LESHELL L.
378 MAIN STREET
GROVEPORT, OH 43125                                  P‐0003121 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, LISA J.
3132 TETON DRIVE
GASTONIA, NC 28054                                   P‐0024451 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, ODESSA D.
12 HACKBERRY PLACE
CAMERON, NC 28326                                    P‐0046115 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, PAULA L.
P.O. BOX 1990
INEZ, KY 41224                                       P‐0033868 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, ROBERT A.
6613 PEAR AVENUE
RANCHO CUCAMONGA, CA 91739                           P‐0013546 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, ROBERT A.
DUNCAN, VIVIAN
6613 PEAR AVE
RANCHO CUCAMONGA, CA 91739                           P‐0013583 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, THOMAS A.
6617 SW 83RD TERRACE
GAINESVILLE, FL 32608                                P‐0032430 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, TRICIA
1306 CASA PARK CIRCLE
WINTER SPRINGS, FL 32708                             P‐0019407 11/8/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DUNCAN, VAN T.
403 CROSS VINE LANE
GREENSBORO, NC 27455‐2493                            P‐0002871 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, VANESSA B.
NO ADDRESS PROVIDED
                                                     P‐0036857 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCAN, YADWIGA J.
4240 VILLAGE PKYW CIR EAST
#8
INDIANAPOLIS, IN 46254                               P‐0032638 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNCH, LIAM S.
DUNCH, ANNIE
1S550 IL RTE 53
GLEN ELLYN, IL 60137                                 P‐0018131 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 970 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 971 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
DUNDON, JAY J.
527 STRAIGHT ST.
SEWICKLEY, PA 15143                                  P‐0013374 11/2/2017    TK Holdings Inc., et al .                      $2,000.00                                                                                    $2,000.00
DUNFORD, JAMES E.
5632 LAKE SIDE DRIVE
BOSSIER CITY, LA 71111                               P‐0017217 11/6/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNHAM, DAVID S.
DUNHAM, CAROL C.
2470 PIEDMONT DRIVE
MERCED, CA 95340                                     P‐0033054 11/28/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNHAM, DAVID S.
DUNHAM, CAROL C.
2470 PIEDMONT DRIVE
MERCED, CA 95340                                     P‐0033103 11/28/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNHAM, TRACY L.
DUNHAM, JAMES P.
2723 W ISABELLA AVE
MESA, AZ 85202                                       P‐0004161 10/25/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNHILL, JODIE L.
3914 GOLDEN STREET
EVANS, CO 80620                                      P‐0009865 10/30/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNKELBERGER, JAMES
1179 ROUTE 9 SOUTH
CAPE MAY CT HSE, NJ 08210‐2731                       P‐0034717 12/2/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNKERLY, ERIN R.
77 1/2 N CATALINA AVE
PASADENA, CA 91106                                   P‐0015735 11/4/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNKIN, TAMMARA J.
840 NW 69TH STREET
KANSAS CITY, MO 64118                                P‐0009364 10/30/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNKLE, DONALD D.
1358 SW 174TH ST
NORMANDY PARK, WA 98166                              P‐0020141 11/8/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNKLEY, DONAVON A.
1048 E 223 STREET
APT. 2
BRONX, NY 10466                                      P‐0048683 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNKLEY, MICHELE M.
1048 E 223 STREET
APT. 2
BRONX, NY 10466                                      P‐0048692 12/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNLAP, CONLEY D.
6688 CAPON RIVER RD
YELLOW SPRING, WV 26865‐9013                         P‐0026235 11/7/2017    TK Holdings Inc., et al .                    $20,000.00                                                                                    $20,000.00
DUNLAP, DENNIS W.
406 N. LAVINIA
LUDINGTON, MI 49431                                  P‐0022599 11/11/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNLEAVY, KELLY
SHENKAN INJURY LAWYERS, LLC
RICHARD SHENKAN
6550 LAKESHORE ST.
WEST BLOOMFIELD, MI 48323                              3596    11/27/2017      TK Holdings Inc.                       $10,000,000.00                                                                               $10,000,000.00




                                                                                          Page 971 of 3871
                                                  Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 972 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
DUNLEAVY, PAUL
SHENKAN INJURY LAWYERS, LLC
RICHARD SHENKAN
6550 LAKESHORE STREET
WEST BLOOMFIELD, MI 48323                                3532    11/27/2017      TK Holdings Inc.                       $10,000,000.00                                                                               $10,000,000.00
DUNLEVY, MICHAEL C.
DUNLEVY, DAWN M.
3207 SHERIDAN ST
SPRINGFIELD, IL 62703                                  P‐0037006 12/6/2017    TK Holdings Inc., et al .                   $131,325.09                                                                                   $131,325.09
DUNLEVY, PATRICK M.
MURPHY, FLORENCE M.
2239 WANDERER DR.
SAN PEDRO, CA 90732                                    P‐0022458 11/11/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNLEVY, PATRICK M.
MURPHY, FLORENCE M.
2239 WANDERER DR.
SAN PEDRO, CA 90732                                    P‐0022549 11/11/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNLOP, NOELLE D.
53 CEDAR HILL TERR
MILLER PLACE, NY 11764                                 P‐0006131 10/27/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNMORE JR., WILLIE
719 E. 125TH STREET
KANSAS CITY, MO 64146                                  P‐0031900 11/26/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNN, ANNA M.
1031 COLONIAL MEADOWS WAY
VIRGINIA BEACH, VA 23454                               P‐0020528 11/5/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNN, CHRISTINA
104 E WHITE PINE DRIVE
MOYOCK, NC 27958                                       P‐0028494 11/19/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNN, CHRISTOPHER
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                        P‐0044074 12/21/2017   TK Holdings Inc., et al .                      $2,000.00                                                                                    $2,000.00
DUNN, CHRISTOPHER E.
838 ARBOR GATE LANE
LAWRENCEVILLE, GA 30044                                P‐0003695 10/24/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNN, CHRISTOPHER E.
838 ARBOR GATE LANE
LAWRENCEVILLE, GA 30044                                P‐0057368 2/19/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNN, CHRISTOPHER E.
838 ARBOR GATE LANE
LAWRENCEVILLE, GA 30044                                P‐0057501 2/26/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNN, COLUMBUS
702 PAGE AVE
CLARKSDALE MS 38614

COAHOMA                                                P‐0054859 1/16/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNN, CYNTHIA R.
3495 GRAND AVE
#318
GURNEE, IL 60031                                       P‐0035224 12/3/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
DUNN, DEANNA R.
4088 COLT RD
SNOWFLAKE, AZ 85937                                    P‐0040595 12/13/2017   TK Holdings Inc., et al .                         $0.00                                                                                         $0.00



                                                                                            Page 972 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 973 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DUNN, ELIZABETH A.
1415 VICTORIA ST
#411
HONOLULU, HI 96822                                  P‐0032444 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, HARRY D.
DUNN, LISA E.
4917 PARK AVENUE
RICHMOND, VA                                        P‐0056043 1/29/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, JAMIE L.
15509 CRAWFORD DAY RD.
MOUNT ORAB, OH 45154                                P‐0000914 10/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, JOHN J.
212 W 31ST ST
DAVENPORT, IA 52803                                 P‐0055668 1/23/2018    TK Holdings Inc., et al .                    $1,284.00                                                                                    $1,284.00
DUNN, JONATHAN
650 BAIR ISLAND RD
UNIT 1303
REDWOOD CITY, CA 94063                              P‐0045355 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, JONATHAN
650 BAIR ISLAND RD
UNIT 1303
REDWOOD CITY, CA 94063                              P‐0045359 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, KAMILAH
735 53RD AVE
MERIDIAN, MS 39307                                    3927     12/7/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DUNN, KEVIN M.
5367 COTTONTOWN ROAD
FOREST, VA 24551                                    P‐0012388 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, KIM M.
146 DIDDELL RD
WAPPINGERS FALLS, NY 12590                          P‐0006205 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, MARK A.
3870 HIGHWAY 5
, AR 72019                                          P‐0031635 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, MICHAEL J.
327 OAKWOOD LN
PERRY, MI 48872                                     P‐0038239 12/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, MICHAEL M.
926 STUBBLEFIELD DR
LUFKIN, TX 75904                                    P‐0021309 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, MYRA
2611 W. 70TH STREET
MISSION HILLS, KS 66208                             P‐0044327 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, PALLAS D.
3704 EMILY DRIVE
PORT ALLEN, LA 70767                                P‐0028490 11/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, PATRICIA S.
51 EMERALD OAKS LANE
ORMOND BEACH, FL 32174                              P‐0043472 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, ROBERT B.
DUNN, PAMELA K.
3903 NE 83RD WAY
VANCOUVER, WA 98665                                 P‐0046134 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, RODNEY Q.
895 CUSTER AVE
ATLANTA, GA 30316                                   P‐0005855 10/26/2017   TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
                                                                                         Page 973 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 974 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DUNN, RONALD
2017 OBERLIN ST.
PALO ALTO, CA 94306                                 P‐0014292 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, RYAN J.
DUNN, HILDA T.
824 BELMONT AVE
LONG BEACH, CA 90804                                P‐0043279 12/20/2017   TK Holdings Inc., et al .                    $4,797.00                                                                                    $4,797.00
DUNN, SAMANTHA A.
22 MEMORY LN
ORANGE, MA 01364                                    P‐0009032 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, SHANNON C.
1324 W. PALMETTO ST
FLORENCE, SC 29501                                  P‐0031505 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, SHERYL A.
2468 ALLEGRO STREET
LIVERMORE, CALIFORNIA 94550                         P‐0015728 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, TERENCE
DUNN, TERENCE
2258 W COLCHESTER DR
APT D
ANAHEIM, CA 92804                                   P‐0037953 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, WILLAM
9516 NW 86TH STREET
KANSAS CITY, MO 64153                               P‐0033470 11/29/2017   TK Holdings Inc., et al .                    $1,010.00                                                                                    $1,010.00
DUNN, WILLIAM
9516 NW 86TH STREET
KANSAS CITY, MO 64153                               P‐0033475 11/29/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
DUNN, WILLIAM
9516 NW 86TH STREET
KANSAS CITY, MO 64153                               P‐0033532 11/29/2017   TK Holdings Inc., et al .                    $1,020.00                                                                                    $1,020.00
DUNN, WILLIAM B.
1807 CAROB TREE LN
EL CAJON, CA 92021                                  P‐0025069 11/14/2017   TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
DUNN, WINSTON
2611 W. 70TH STREET
MISSION HILLS, KS 66208                             P‐0044330 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, WINSTON
2611 W. 70TH STREET
MISSION HILLS, KS 66208                             P‐0044355 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, YTWANIKO D.
419 FOGGY FIELD RD
MILLEN, GA 30442                                    P‐0042235 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNN, YTWANIKO D.
419 FOGGY FIELD RD
MILLEN, GA 30442                                    P‐0042304 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNNE, JAMES M.
11008 N THOUSAND DOLLAR RD
BRIMFIELD, IL 61517                                 P‐0038920 12/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNNE, RICHARD A.
59 MANGER ROAD
CEDAR KNOLLS, NJ 07927‐1509                         P‐0046803 12/26/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
DUNNE, SHANE
367 CHURCH STREET #5
SAN FRANCISCO, CA 94114                             P‐0023202 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 974 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 975 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DUNNING, BRIAN A.
19723 BUCK CANYON RD
BEND, OR 97702                                       P‐0054466 1/12/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNNING, DAVID M.
3401 OXFORD CT
CAMERON PARK, CA 95682                               P‐0036833 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNPHY, AMY NORSWORTHY
3141 NORTH DAFFODIL DRIVE
BILLINGS, MT 59102                                     2726    11/17/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DUNSEITH, TERRY L.
2310 W 184THCST
TORRANCE, CA 90504                                   P‐0016785 11/5/2017    TK Holdings Inc., et al .                   $28,000.00                                                                                   $28,000.00
DUNSMORE, BARBARA
4 BAHIA LANE
OCEANSIDE, CA 92058                                  P‐0042341 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUNSTAN III, FREDERICK MILLER
144 CANDLEWOOD RD
ROCKY MOUNT, NC 27804                                  544     10/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DUNSTON, LISA A.
SMILEY, EARLEY B.
2814 ANTHONY DRIVE
APT.B
TAMPA, FL 33619                                      P‐0055888 1/26/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUONG, ANDY P.
1750 LIBERTY ST APT 3
EL CERRITO, CA 94530‐1961                            P‐0033097 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUONG, DAISY
NO ADDRESS PROVIDED
                                                     P‐0024380 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUONG, JENNY
93 SILCREEK DR
SAN JOSE, CA 95116                                   P‐0055075 1/18/2018    TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
DUONG, PHAT V.
7911 BELLAIRE BLVD.
HOUSTON, TX 77036                                    P‐0031998 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUONG, VICKI N.
3314 W. HOOD AVE.
SANTA ANA, CA 92704                                  P‐0045248 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPART, JOHANNA M.
5738 CONNIE COURT
LOOMIS, CA 95650                                     P‐0023171 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPEE, WILMA F.
P.O. BOX 505
2817 SW PUMICE PLACE
REDMOND, OR 97756                                    P‐0046098 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPICHE, LIAUTAUD L.
2120 BUCHERT RD
APT 209
POTTSTOWN, PA 19464                                  P‐0015607 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPLECHIN, MARSHALL C.
DUPLECHIN, MARSHALL
19 SPRUCE DRIVE
COVINGTON, LA 70433                                  P‐0021449 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPONT JR, WILLIAM B.
100 MONTCHANIN ROAD
WILMINGTON, DE 19807‐2148                            P‐0030422 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 975 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 976 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DUPONT, JILL E.
131B HILLIARD STREET
MANCHESTER, CT 06042                                 P‐0024986 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPPSTADT, EILEEN L.
9912 ROBIN STREET
LA PORTE, TX 77571‐2568
                                                     P‐0034214 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPRAY, LISA ANN
7436 LAUNA STREET
MIDVALE, UT 84047‐2242                               P‐0047827 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPRE, ANTHONY P.
DUPRE, THELMA D.
6680 WEST MAIN
HOUMA, LA 70360                                      P‐0026326 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPRE, BETH L.
25 HERITAGE DRIVE
MARLBOROUGH, CT 06447                                P‐0013207 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPRE, DANIEL C.
25 HERITAGE DRIVE
MARLBOROUGH, CT 06447                                P‐0013052 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPREE JR, UNDREA L.
2366 ROME RD APT 6
CALHOUN, GA 30701                                    P‐0004556 10/25/2017   TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
DUPREE, GERALD L.
DUPREE, VINNIE G.
2133 N. MAIN ST.
SUMMERVILLE, SC 29486                                P‐0046860 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPREE, NIKKI NAOMI
4619 SE 138TH STREET
SUMMERFIELD, FL 34491                                  339     10/22/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DUPREE, NYCCOL L.
2104 HOMECOMING WAY
BRENTWOOD, CA 94513                                  P‐0023065 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPREY, DAVID P.
11 PEACH TREE LANE
COVENTRY, RI 02816                                   P‐0030450 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPREY, JANET M.
4435 WILLOW POND RD #C
WEST PALM BEACH, FL 33417                            P‐0003807 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPREY, PAUL J.
4671 WARNER AVE
#237
HUNTINGTON BEACH, CA 92649                           P‐0042561 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPREY, PHILIP M.
231 FOREST COURT
GULFPORT, MS 39507                                   P‐0022389 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPREY, PHILIP M.
231 FOREST COURT
GULFPORT, MS 39507                                   P‐0057757 3/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPUY, FREDERICK
620 CYPRESS TREE COURT
ORLANDO, FL 32825                                    P‐0002181 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUPUY, FREDERICK
620 CYPRESS TREE COURT
ORLANDO, FL 32825                                    P‐0002188 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 976 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 977 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DUQUE, DAVID
201 N BELMONT ST #105
GLENDALE, CA 91206                                  P‐0019325 11/7/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
DUQUETTE, JOHN N.
505 WEST 23RD ST. #2
NEW YORK, NY 10011                                  P‐0006271 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURA AUTOMOTIVE SYSTEMS, LLC
BROOKS WILKINS SHARKEY & TURCO PLLC
MATTHEW E. WILKINS
401 S. OLD WOODWARD AVENUE, SUITE 400
BIRMINGHAM, MI 48009                                  2722    11/17/2017      TK Holdings Inc.                                                                                       $0.00                               $0.00
DURA, STAN M.
DURA, NELL B.
2669 AUGUSTA STREET
EUGENE, OR 97403                                    P‐0029804 11/21/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DURAN, ADRIANA
REYES, MARY
8365 FOPPIANO WAY
SAC, CA 95829                                       P‐0041902 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURAN, ANTHONY
11202 FREER AVE
ARCADIA, CA 91006                                   P‐0022187 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURAN, DAVID J.
3656 BLACK CREEK DRIVE
HUDSONVILLE, MI 49426                               P‐0045665 12/23/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
DURAN, DEVONA R.
8820 SONOMA AVENUE NW
ALBUQUERQUE, NM 87121                               P‐0055005 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURAN, DIANE B.
11841 FERINA STREET
NORWALK, CA 90650                                   P‐0025008 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURAN, DIANE B.
11481 FERINA STREET
NORWALK, CA 90650                                   P‐0025019 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURAN, JEREMY J.
DURAN, LESLIE C.
7100 E MISSISSIPPI AVE
APT 20‐105
DENVER, CO 80224                                    P‐0031418 11/25/2017   TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
DURAN, JOAN K.
54 FOX RUN RD
NORWALK, CT 06850                                   P‐0009460 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURAN, MARTIN A.
2200 BENJAMIN FRANKLIN PKWY
APT. S610
PHILADELPHIA, PA 19130                              P‐0015480 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURAN, REYNAMARIA
486 S. ORANGE STREET
ORANGE, CA 92866                                    P‐0022077 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURAN, REYNAMRIA
486 S. ORANGE STREET
ORANGE, CA 92866                                    P‐0022098 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURAN, RIGOBERTO
223 HAHLO ST.
HOUSTON, TX 77020                                   P‐0009398 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 977 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 978 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DURAN, TINA
1635 RIDGE RD
MUNSTER, IN 46321                                  P‐0052288 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURAND, ELAINE L.
285 UNION AVENUE
UNIT E1110
CAMPBELL, CA 95008                                 P‐0021087 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURAND, LORI C.
2320 MERIDIAN AVE
SAN JOSE, CA 95124                                 P‐0016518 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURAND, MONICA J.
4516 S 4500 W
WEST HAVEN, UT 84401                               P‐0003258 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURAND‐SISCO, WILFREDO
P.O. BOX 1357
RINCON, PR 00677                                   P‐0050470 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURANT, AREND R.
1117 SW ELEUTHERA AVE
PORT ST LUCIE, FL 34953                            P‐0002685 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURANT, FRANCESCA E.
9 ATHERTON CIRCLE
LYNNFIELD, MA 01940                                P‐0024035 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURANT, QUARNESHA
21 GOLSON ROAD
FORT DEPOSIT, AL 36032                             P‐0009361 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURANTE, FRANK E.
DURANTE, SALLY A.
2881 KNOXVILLE CT
HENDERSON, NV 89052‐6976                           P‐0047657 12/26/2017   TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
DURANTE, STEVEN P.
11000 SPRING HOUSE CT
POTOMAC, MD 20854                                  P‐0050815 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURAS, EDWARD
6 COLLINS COURT
BAYPORT, NY 11705                                  P‐0006290 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURASTANTI, SARAH
116 MT HOLLY AVE
APT A
MOUNT HOLLY, NJ 08060                              P‐0009190 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURBALA, RAYMOND E.
11063 HERMITAGE RUN
LITTLETON, CO 80125                                P‐0026149 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURBIN, CHERYL
1546 W COMMONWEALTH AVE
FULLERTON, CA 92833                                P‐0028891 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURBIN, JEAN M.
529 CHATHAM RD.
COLUMBUS, OH 43214                                 P‐0051000 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURBIN, STEPHEN V.
1027 RANDY ROAD
CEDAR HILL, TX 75104‐3035                            1355    10/31/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DURDEN, ERNEST C.
1884 MERCEDES CT
ATLANTA, GA 30345                                  P‐0045449 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 978 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 979 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DUREN, ANTONEKE
6005 GREEN GLEN WAY
SACRAMENTO, CA 95842                                  1724     11/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DUREN, FRANCIS S.
DUREN, JEAN F.
#4731
BRIGHTON RIDGE DRIVE
APEX, NC 27530                                      P‐0001890 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUREN, LEILA
6005 GREEN GLEN WAY
SACRAMENTO, CA 95842                                  1727     11/8/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
DURGAD, RAHUL
1000 COUNTRY LANE UNIT 1024
DURHAM, NC 27713                                    P‐0054940 1/17/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURGIN, AMY J.
21B RANGERS DRIVE
HUDSON, NH 03051                                    P‐0050736 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURHAM, CRYSTAL L.
DURHAM JR, LINDSAY C.
3118 MAYOS WOODS CT
GOOCHLAND, VA 23063                                 P‐0010432 10/31/2017   TK Holdings Inc., et al .                    $6,092.69                                                                                    $6,092.69
DURHAM, III, WEBB
DURHAM, CAROLINE H.
510 FOUNTAIN PLACE
BURLINGTON, NC 27215                                P‐0048662 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURHAM, JENNIFER
8914 SW 190TH CIRCLE
DUNNELLON, FL 34432                                 P‐0006213 10/27/2017   TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
DURHAM, ROBERT M.
DURHAM, JANE G.
7823 WORKMAN ST
FAYETTEVILLE, NC 28311                              P‐0001682 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURHAM‐WOODS, LEATHIA
901 RAYS ROAD
STONE MOUNTAIN, GA 30083                            P‐0010287 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURICA, JASON A.
19118 E BUCKEYE AVE
SPOKANE VALLEY, WA 99027                            P‐0036106 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURINGER, MICHAEL S.
DURINGER, SUSAN E.
3955 NATURE TRAIL
RENO, NV 89511‐9301                                 P‐0017837 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURINGER, MICHAEL S.
DURINGER, SUSAN E.
370 MELBOURNE GLEN
ESCONDIDO, CA 92026‐8562                            P‐0017861 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURIS, MARK S.
DURIS, KIMBERLY S.
450 S GARDEN AVE
ROSELLE, IL 60172                                   P‐0029364 11/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURIVAGE, STEVE P.
214 SUNSET DR
BENNINGTON, VT 05201                                P‐0032308 11/27/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DURIVAGE, STEVE P.
214 SUNSET DRIVE
BENNINGTON, VT 05201                                P‐0032317 11/27/2017   TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
                                                                                         Page 979 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 980 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DURKAN, JOHN J.
DURKAN, EILEEN C.
35217 OVERFALLS DR N
LEWES, DE 19958                                     P‐0027502 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURKAN, JOHN J.
DURKAN, EILEEN C.
35217 OVERFALLS DR N
LEWES, DE 19958                                     P‐0029018 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURKIN, PAUL
15314 VERMONTVILLE RD SW
VASHON, WA 98070                                    P‐0028365 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURLING, JOHN
104 IDA ST
LENA 61048                                          P‐0013306 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUROCHER, ERIC S.
118 LUCKIE STREET
CARTERSVILLE, GA 30120                              P‐0006096 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUROI, ALLISON
P.O. BOX 63
NORDLAND, WA 98358                                  P‐0046003 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURPHEY, GORDON F.
90 RIVERDALE ST
WEST SPRINGFIELD, MA 01089                          P‐0006103 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURRANT, RANDOLPH L.
DURRANT, STACEY D.
704 ROCKWOOD DRIVE
NORTH SALT LAKE, UT 84054                           P‐0048071 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURRANT, RANDOLPH L.
DURRANT, STACEY D.
704 ROCKWOOD DRIVE
NORTH SALT LAKE, UT 84054                           P‐0048099 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURRELL, JOHN
6417 PLAINVIEW DRIVE
ARLINGTON, TX 76018                                 P‐0002874 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURRELL, JOHN
6417 PLAINVIEW DRIVE
ARLINGTON, TX 76018                                 P‐0002878 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
D'URSO, CHRISTOPHER
88 EASTERN STATES PARKWAY
SOMERVILLE, NJ 08876                                P‐0008759 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURSO, JOHN
391 N MAIN ST
ATTLEBORO, MA 02703                                 P‐0005310 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURST, CARRIE
3340 ST. MARYS
HANNIBAL, MO 63401                                  P‐0048697 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURST, DAVID
DURST CONSTRUCTION, INC.
3333 MARKET STREET
HANNIBAL, MO 63401                                  P‐0050597 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURST, TIMOTHY
3516 NW 39TH LANE
GAINESVILLE, FL 32605                               P‐0045882 12/24/2017   TK Holdings Inc., et al .                     $898.02                                                                                       $898.02




                                                                                         Page 980 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 981 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DURTKIN, BRENDA A.
DURKIN, MIKE D.
902 1ST AVE. E.
HOLMEN, WI 54636                                    P‐0048275 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURUGO, THANKGOD C.
1 MARSHALL STREET APT 6C
IRVINGTON, NJ 07111                                 P‐0011243 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURYEA, GEORGE R.
233 ARMINGTON STREET
CRANSTON, RI 02905                                  P‐0044410 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURYEA, JAMES F.
233 ARMINGTON STREET
CRANSTON, RI 02905                                  P‐0044417 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DURYEA, JOSHUA A.
425 W 26TH ST
HOUSTON, TX 77008                                   P‐0016912 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUSETTE, MIKAH L.
170 HARVARD LANE
SANTA BARBARA, CA 93111                             P‐0020463 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUSSAULT, HEATHER B.
DUSSAULT, JERRY L.
8335 OLD POLAND RD
BARNEVELD, NY 13304                                 P‐0015814 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUSSAULT, JERRY L.
DUSSAULT, HEATHER B.
8335 OLD POLAND RD
BARNEVELD, NY 13304                                 P‐0015836 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUSSAULT, TERRY M.
DUSSAULT, TERRY M.
12 MARGUERETTE ST
LEWISTON, MAINE 04240                               P‐0007140 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUSTMAN, EDWARD C.
DUSTMAN, MARY
5051 N. AIA UNIT 17‐1
FT PIERCE, FL 34949                                 P‐0040291 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUSTMAN, EDWARD C.
DUSTMAN, MARY
5051 N A1A UNIT 17‐1
FT PIERCE, FL 34949                                 P‐0040606 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUTCHER, PAULA M.
P.O. BOX 169
WEST HURLEY, NY 12491                               P‐0030711 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUTEAU, WHITNEY L.
2337 SE SURREY PL.
PORT ST. LUCIE, FL 34952                            P‐0024619 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUTKIEWICZ, LISA R.
29359 NORTHSTAR LANE
EVERGREEN, CO 80439                                 P‐0058354 11/25/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUTKIEWICZCARDWE, LORIE S.
1978 MARCO DRIVE
CAMARILLO, CA 93010                                 P‐0021417 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUTRA STEEL INC.
128 BROOKVINE CIRCLE
CHICO, CA 95973‐0100                                P‐0015125 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 981 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 982 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
DUTRA STEEL INC.
128 BROOKVINE CIRCLE
CHICO, CA 95973‐0100                                 P‐0015132 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUTROW, DANIEL A.
2518 JONATHAN RD
ELLICOTT CITY, MD 21042                              P‐0043403 12/20/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
DUTROW, DANIEL A.
2518 JONATHAN RD
ELLICOTT CITY, MD 20142                              P‐0043405 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUTTON, ALICE D.
P. O. BOX 339
CALVERTON, VA 20138‐0339                             P‐0047186 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUTTON, JOANNA A.
5800 NW 82ND AVENUE
TAMARAC, FL 33321                                    P‐0042348 12/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUTTRY, DONALD G.
1210 MITCHELL DRIVE
MECHANICSBURG, PA 17050                              P‐0024916 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUTY, JENNIFER A.
210 CROSSING LANE
APT #C21
DOTHAN, AL 36303                                     P‐0024933 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUVAL, DEBORAH
916 TURNBERRY LN
SOUTHLAKE, TX 76092                                  P‐0011322 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUVAL, JACINDA
NO ADDRESS PROVIDED
                                                     P‐0026408 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUVAL, JACINDA
CLEVELAND, SAVON
SANTA ROSA, CA 95405                                 P‐0026410 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUVAL, RICHARD
23241 CAVANAUGH RD
LAKE FOREST, CA 92630                                  1861     11/8/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DUVALL, AARON
135 W. 71ST AVE
GRIFFITH, IN 46319                                     822     10/29/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DUVALL, ALYSSA M.
6161 ROUTE 5
CANANDAIGUA, NY 14424                                P‐0010673 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUVALL, ANITA L.
20537 LOWFIELD DRIVE
GERMANTOWN, MD 20874                                 P‐0033806 11/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUVALL, DAVID L.
901 NAVAJO TRL
FLATWOODS, KY 41139                                  P‐0001658 10/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUVALL, MARILYN K.
DUVALL, MICHAEL A.
33 PERUQUE MANOR CIRCLE
WENTZVILLE, MO 63385                                 P‐0040055 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUVALL, MICHAEL D.
MICHAEL DUVALL
1009 N OCEAN BLVD. APT. 406
POMPANO BEACH, FL 33062                              P‐0012783 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 982 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 983 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
DUVALL, WESLEY J.
8540 E BANKHEAD HWY
ALEDO, TX 76008                                       P‐0003179 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUVANCED, CAROLINA
118 W 930 N
OREM, UT 84057                                        P‐0018788 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DUXBURY, JULIE A.
1981 MYSTIC RIDGE AVE N
STILLWATER, MN 55082‐1774                             P‐0011826 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DVIR (MOSCOVITCH, HADAR
DVIR, JACK
29420 PROMONTORY PL
AGOURA HILLS, CA 91301                                P‐0033309 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DVORAK, LAURA
8811 PLAINFIELD ROAD 1
BROOKFIELD, IL 60513                                  P‐0007407 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DVORAK, MICHAEL R.
110 GRAND STREET
APT 3B
JERSEY CITY, NJ 07302                                 P‐0005485 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DWENGER, KEVIN L.
387 CHARRING CROSS CIRCLE
MUNROE FALLS, OH 44262                                P‐0005902 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DWHYTIE, JEFF K.
DWHYTIE, CHERYL A.
12797 N.SORREL STALLION PL.
MARANA, AZ 85658                                      P‐0030583 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DWHYTIE, JEFF K.
DWHYTIE, CHERYL A.
12797 N. SORREL STALLION PL.
MARANA, AZ 85658                                      P‐0037063 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DWHYTIE, JEFF K.
DWHYTIE, CHERYL A.
12797 N. SORREL STALLION PL.
MARANA, AZ 85658                                      P‐0037186 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DWIVEDI, CHANDRA
2054 PEBBLE DRIVE
ALAMO, CA 94507                                       P‐0036160 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DWORACZYK, ROMAN
542‐108TH AVE NORTH
NAPLES, FL 34108                                      P‐0008762 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DWORKIN, ADEENA
1202 EAST STATE STREET
ITHACA, NY 14850                                      P‐0031197 11/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DWYER, ELIZABETH R.
67 BUTTONWOOD LANE
DARIEN, CT 06820                                      P‐0027784 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DWYER, KEVIN
810 N 2ND ST
BELLAIRE, TX 77401                                    P‐0009512 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DWYER, MICHAEL
907 APRIL RAIN RD.
LAWRENCE, KS 66049                                    P‐0008007 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DWYER, TODD E
PO BOX 493
PALM SPRINGS, CA 92263                                  4624     1/2/2018       TK Holdings Inc.                         $40,000.00                                                                                   $40,000.00
                                                                                           Page 983 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 984 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
DWYER, WALTER
PO BOX 2841
BIG BEAR LAKE, CA 92315                              2254    11/10/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
DY AGUILERA, EFREN C.
1515 W ARROW HWY
SP. 18
UPLAND, CA 91786                                   P‐0050474 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DY, LIGAYA
241 ALPS RD
WAYNE, NJ 07470                                    P‐0015960 11/5/2017    TK Holdings Inc., et al .                   $40,000.00                                                                                   $40,000.00
DYAR, DIANNE L.
P O BOX 1304
MADISON, MS 39130‐1304                             P‐0036271 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYBZINSKI, EVELYN
271 N RIVER RD
CROSSVILLE, TN 38572                               P‐0025753 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYE, DARLENE M.
DYE, BRUCE L.
24 AMBLESIDE CRESCENT DR
SUGAR LAND, TX 77479                               P‐0002629 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYE, JEFFREY A.
DYE, KAREN P.
897 NODDING SHADE DR
BROOKSVILLE, FL 34604                              P‐0027584 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYE, JULIETTE G.
422 JERRY AVE
TALLADEGA, AL 35160                                P‐0051555 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYE, NANCY J.
DYE, STEVEN D.
2001 SEAVIEW AVE.
MORRO BAY, CA 93442‐1643                           P‐0046086 12/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYE, REBECCA A.
1009 SHADOW ARBOR CIRCLE
CHARLESTON, SC 29414                               P‐0002101 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYE, STEVEN D.
DYE, NANCY J.
2001 SEAVIEW AVENUE
2001 SEAVIEW AVENUE
MORRO BAY, CA 93442                                P‐0046955 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYER, BRYAN
BRYAN DYER
4405 CUMBERLAND ROAD N
FORT WORTH, TX 76116                               P‐0046793 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYER, KARI L.
1313 GILLPEPPER LN
ROHNERT PARK, CA 94928                             P‐0017968 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYER, MICHAEL R.
DYER, WENDY M.
3813 CALLAWAY COURT
BELLBROOK, OH 45305                                P‐0001002 10/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYER, ROBERT
507 MARCEL PARK
STATHAM, GA 30666                                    667     10/26/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00




                                                                                        Page 984 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                   Page 985 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
DYER, ROBERT D.
ROBERT DYER
507 MARCEL PR.
STATHAM, GA 30666                                    P‐0002967 10/24/2017     TK Holdings Inc., et al .                  $200,000.00                                                                                  $200,000.00
DYER, ROBERT D.
507 MARCEL PR.
STATHAM, GA 30666                                    P‐0023584 10/31/2017     TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
DYER, TERESA E.
DYER, CARL H.
318 OYSTER CREEK DR.
SUGAR LAND, TX 77478                                 P‐0056265 1/31/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYER, WENDY M.
DYER, MICHAEL R.
3813 CALLAWAY COURT
BELLBROOK, OH 45305                                  P‐0000997 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYKES, BRENDA J.
20453 STANTON AVE
CASTRO VALLEY, CA 94546                              P‐0054796 1/15/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYKES, DAWN
1767 PATTY LN NW
POULSBO, WA 98370                                    P‐0024581 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYKSINSKI, TERRY S.
DYKSINSKI, SUSAN M.
2837 IRONWOOD AVE
MORRO BAY, CA 93442                                  P‐0051963 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYKSTRA, BRUCE J.
J. DYKSTRA, BRUCE
413 W. LAKE ST.
BOX 166
VENTURA, IA 50482                                    P‐0037532 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYLLAIN, KIM M.
400 MONMOUTH AVENUE
APT. B
PINE BEACH, NJ 08741                                 P‐0053668    1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYMON, UTE J.
41 AUTUMN LANE
AMHERST, MA 01002                                    P‐0049286 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYMOND, KATHERINE E.
1525 N HAYWORTH AVE
APT. 207
LOS ANGELES, CA 90046                                P‐0035709 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYSINGER, RYAN N.
4331 WEST JUPITER ST
TUCSON, AZ 85741                                     P‐0025899 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYSON, AIMEE R.
DYSON, JEREMY R.
24 N FOLEY AVE
FREEPORT, IL 61032                                   P‐0006141 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYSON, KELLY
742 LINDSAY CIR
NORTH AURORA, IL 60542                               P‐0047305 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYSON, MYA
1004 CANDELA LANE
SMYRNA, GA 30082                                       613       10/25/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                            Page 985 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 986 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
DYSON, TERRY W.
595 DUKE WHITTAKER RD
MOCKSVILLE, NC 27028                                P‐0004996 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYSON, TERRY W.
595 DUKE WHITTAKER RD
MOCKSVILLE, NC 27028                                P‐0005023 10/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DYWAN, ANDREW A.
505 RABBIT RUN ROAD
NINETY SIX, SC 29666                                P‐0056608   2/2/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DZAFEROVIC, ERMINA
609 TILLWATER LANE
FORT WAYNE, IN 46825                                P‐0046804 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DZENIS, INTIS M.
6 WARDELL PL
OCEAN, NJ 07712                                     P‐0055985 1/28/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DZERA, BARBARA
34 WESTMOUNT DRIVE
LIVINGSTON, NJ 07039                                P‐0024183 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DZHUR, ELENA
11481 SE STEVENS RD
HAPPY VALLEY, OR 97086                              P‐0055388 1/20/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DZIADKOWICZ, MARLENE C.
506 MCALPINE STREET
AVOCA, PA 18641                                     P‐0010881 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
DZILNA, ERITA
4 OVERBROOK PLACE
HILLSADLE, NJ 07642                                 P‐0045453 12/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EADENS, CHARLES A.
8726 N LYNN AVE
TAMPA, FL 33604                                     P‐0031679 11/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EADER, LAURA
EADER, GERALD
4951 GULFSHORE BLVD NORTH APT
NAPLES, FL 34103                                    P‐0032210 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EADIE, JOSHUA T.
3276 NORTHSIDE PARKWAY NW
APT 2210
ATLANTA, GA 30327                                   P‐0019852 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EADIE, SCOTT A.
7132 PRESTONBURG DR SW
GRAND RAPIDS, MI 49548                              P‐0033698 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EADY, MORGAN
EADY, MORGAN A.
107 HAMPSHIRE LANE
WARNER ROBINS, GA 31093                             P‐0020894 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAGAN, JAMIE L.
872 O'NEIL ROAD
WEST CHAZY, NY 12992                                P‐0013536 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAGLE III, ROBERT S.
801 COBBLESTONE BLVD
APT 409
FREDERICKSBURG, VA 22401                            P‐0037060 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAGLE III, ROBERT S.
801 COBBLESTONE BLVD
APT 409
FREDERICKSBURG, VA 22401                            P‐0037061 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 986 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 987 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
EAGLE, AMANDA
8245 CRESSIDA COURT
LAND O LAKES, FL 34637                              P‐0003016 10/24/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAGLETON, ROGER D.
851 BURLWAY RD
SUITE 705
BURLINGAME, CA 94010                                P‐0014633 11/3/2017    TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
EALEY, JAMES D.
EALEY, NORMA J.
308 EAST WASHINGTON ST
KEARNEY, MO 64060                                   P‐0024811 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EALEY, WILLIAM A.
9839 MEADOW RD SW
LAKEWOOD, WA 98499                                  P‐0028414 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EALEY, WILLIAM A.
9839 MEADOW RD SW
LAKEWOOD, WA 98499                                  P‐0028421 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EALY, KAREN L.
P.O. BOX 161
FAIRFIELD, ID 83327                                 P‐0027038 11/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EALY, SAMUEL J.
11503 YORKSHIRE OAKS DRIVE
HOUSTON, TEXAS 77065‐4936
HOUSTON, TX 77065‐4936                              P‐0053411 12/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EANES, ALLYN G.
216 WOODS EDGE COURT
BLACKSBURG, VA 24060‐4001                           P‐0043035 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EANES, JASPER R.
216 WOODS EDGE COURT
BLACKSBURG, VA 24060‐4001                           P‐0043027 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARGLE, CLYDE W.
9107 WOODEN RD.
RALEIGH, NC 27617                                   P‐0041326 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARL, MICHAEL W.
552 W. 111 PL
LOS ANGELES, CA 90044                               P‐0031930 11/26/2017   TK Holdings Inc., et al .                    $8,840.00                                                                                    $8,840.00
EARLE, FRANCES M.
30000 LOBLOLLY PINE DRIVE
PUNTA GORDA, FL 33982                               P‐0000032 10/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARLE, KELLEY
P.O. BOX 2379
PALM CITY, FL 34991                                 P‐0057684 3/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARLE, SHARON K.
3455 UNIVERSITY GREEN DR.
RENO, NV 89512                                      P‐0035906 12/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARLES, ERIC
P O BOX 48433
WATAUGA, TX 76148                                   P‐0050513 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARLES, KAREN C.
P O BOX 48433
WATAUGA, TX 76148                                   P‐0050569 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARLES, RAYMOND C.
EARLES, KAREN C.
P O BOX 48433
WATAUGA, TX 76148                                   P‐0050002 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 987 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 988 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
EARLEY, AMELIA R.
1700 SHALLOW WATER DR
KNIGHTDALE, NC 27545                                  P‐0049807 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARLS, WILLIAM B.
227 JEAN ST
BATESVILLE AR, AR 72501                               P‐0022076 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARLY, CHRISTINE B.
222 EAST 93RD ST APT 21J
NEW YORK, NY 10128‐3757                               P‐0009163 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARLY, KIMBERLY C.
7080 WOODGATE CIRCLE
FISHERS, IN 46038                                     P‐0041314 12/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARNEST, DAVID
8524 HORSESHOE BEND LN
OOLTEWAH, TN 37363                                      4056    12/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
EARNEST, GARY S.
5607 CHARLESTON WOODS DRIVE
LIBERTY TOWNSHIP, OH 45044                            P‐0025646 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARNEST, KERSTIN
139 LA MIRADA DR
HENDERSON, NV 89015                                   P‐0021227 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARNHART, MARIA M.
655 GLENROSE TRL
ALPHARETTA, GA 30005                                  P‐0035756 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARNHART, NICHOLAS E.
655 GLENROSE TRL
ALPHARETTA, GA 30005                                  P‐0035758 12/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EARSING, THOMAS E.
NO ADDRESS PROVIDED
                                                      P‐0010872 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASLER‐SILVA, LYNETTE E.
SILVA, RANDALL
22506 SPURBROOK DR
WILDOMAR, CA 92595                                    P‐0045143 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASLEY, ASIA M.
7410 WEST PUEBLO AVE
PHOENIX, AZ 85043                                     P‐0015312 11/4/2017    TK Holdings Inc., et al .                    $8,714.02                                                                                    $8,714.02
EASLEY, GLORIA L.
111 WHITE SQUIRREL DRIVE
KENTON, TN 38233                                      P‐0022007 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASLEY, GLORIA L.
111 WHITE SQUIRREL DRIVE
KENTON, TN 38233                                      P‐0022126 11/10/2017   TK Holdings Inc., et al .                   $17,500.00                                                                                   $17,500.00
EASLEY, INEZ B.
310 FARM ESTATES DR
ROCKWELL, NC 28138                                    P‐0008705 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASLEY, STEVEN E.
3416 BONAIRE CROSSING
MARIETTA, GA 30066                                    P‐0006295 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASON, AARON T.
755 S DEXTER ST. APT. 3310
DENVER, CO 80246                                      P‐0040947 12/16/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASON, JEFF
6815 MANSION ROAD
CHATHAM, IL 62629                                       2607    11/15/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                           Page 988 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 989 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
EASON, JIMMY W.
EASON, WANDA R.
34 CRESTED POINT PLACE
THE WOODLANDS, TX 77382‐3703                        P‐0040678 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASON, RUTHIE F.
EASON, LARRY D.
5605 WARREN RD.
OAKLAND, TN                                         P‐0018246 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASOW, JEENA M.
66 OAKWOOD HILLS DR.
EAST ISLIP, NY 11730                                P‐0050279 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASSA, CYNTHIA L.
700 N. 3RD AVENUE
ST. CHARLES, IL 60174                               P‐0011731 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASSA, CYNTHIA L.
700 N. 3RD AVENUE
ST. CHARLES, IL 60174                               P‐0011928 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASSA, EMAD M.
700 N. 3RD AVENUE
ST. CHARLES, IL 60174                               P‐0011766 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASSA, JOSHUA E.
700 N. 3RD AVENUE
ST. CHARLES, IL 60174                               P‐0011739 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST MADISON TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0048088 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST MADISON TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056827   2/5/2018   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                               P‐0050220 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                               P‐0050231 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                               P‐0050253 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                               P‐0050267 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                               P‐0050285 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                               P‐0050314 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 989 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 990 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                              P‐0050323 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                              P‐0050344 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                              P‐0050356 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                              P‐0050386 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                              P‐0050400 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
TOPTON, PA 19562‐1412                              P‐0050421 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
TOPTON, PA 19562‐1412                              P‐0050447 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
TOPTON, PA 19562‐1412                              P‐0050479 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
TOPTON, PA 19562‐1412                              P‐0050505 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
TOPTON, PA 19562‐1412                              P‐0050573 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST PENN MANUFACTURING CO.
403 NORTH MAIN STREET
ATTENTION: NIKOLAS CAPITANO
TOPTON, PA 19562‐1412                              P‐0051037 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAST, HERMAN F.
EAST, LINDA G.
135 BELEWSFIELD ROAD
STOKESDALE, NC 27357                               P‐0001258 10/21/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
EAST, JESSE W.
7322 NORMAN ST
ROANOKE, VA 24019                                  P‐0017367 11/6/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
EAST, LAURA J.
827 LAFITTE ST
MANDEVILLE, LA 70448                               P‐0037089 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASTER, CAROL ANN
1050 SE 5 COURT
POMPANO BEACH, FL 33060                              312     10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
EASTER, JASON
715 CHEROKEE TRAIL
WARRIOR                                            P‐0021485 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 990 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 991 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
EASTER, JOSEPH I.
5535 S. JAMES AVE
SPRINGFIELD, MO 65810                                P‐0040671 12/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASTERLING JR, CLARENCE L.
2711 W GALBRAITH RD
CINCINNATI, OH 45239                                 P‐0052760 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASTERLING, FRELLIE R.
2711 W GALBRAITH ROAD
CINCINATTI, OH 45237‐4216                            P‐0052759 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASTHAM, NICHOLAS T.
13 BENJAMIN LANE
PETALUMA, CA 94952                                   P‐0030069 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASTIN, LAURENE C.
2393 PARKER TRL
LOGAN, IA 51546                                      P‐0016280 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASTMAN III, GLEN W.
1665 MEADOWLEAF PLACE
HEMET, CA 92545                                      P‐0057706 3/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASTMAN, FRANK H.
508 HEAVITREE GARTH
SEVERNA PARK, MD 21146                               P‐0036684 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASTMAN, WILLIAM R.
21605 JUSTCO LANE
CASTRO VALLEY, CA 94552                              P‐0043307 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EASTSIDE WELDING & FABRICATION INC.
JOHN STOWERS
10828 RD. 5.2.NE
MOSES LAKE, WA 98837                                   1554     11/6/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
EATO, DEBORAH A.
6012 PRESENTATION ST
KNIGHTDALE                                           P‐0010940 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EATON, DIANE P.
72 TILLER LN
BRICK, NJ 08723                                      P‐0007688 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EATON, DONALD
2436 42ND AVE E. #433
SEATTLE, WA 98112                                    P‐0041998 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EATON, ELIZABETH J.
14976 130TH ST LANE N
STILLWATER, MN 55082                                 P‐0011056 10/31/2017   TK Holdings Inc., et al .                   $29,920.00                                                                                   $29,920.00
EATON, JEFFREY T.
EATON, CONNIE D.
300 EDWARD AVE
PITTSBURGH, PA 15216                                 P‐0022972 11/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EATON, JIM
2710 SPYGLASS DRIVE,
#L
SHELL BEACH, CA 93449                                P‐0028017 11/17/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EATON, JOHN F.
46 RYECROFT LANE
PALM COAST, FL 32164                                 P‐0030492 11/21/2017   TK Holdings Inc., et al .                       $81.80                                                                                       $81.80
EATON, MITZI A.
2630 S FEDERAL BLVD. APT. F
DENVER, CO 80219                                     P‐0054816 1/15/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 991 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 992 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
EATON, ROBERT A.
576 MANOR RD.
FRONT ROYAL, VA 22630‐9144                         P‐0049271 12/27/2017   TK Holdings Inc., et al .                   $36,500.00                                                                                   $36,500.00
EATON, TAVA L.
208 SOUTHWEST AVE
WRIGHT CITY, MO 63390                              P‐0046959 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EATON, TAVA L.
208 SOUTHWEST AVE
WRIGHT CITY, MO 63390                              P‐0046994 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EATON, TERRY R.
180 AMBER LANE
HUNTINGTOWN, MD 20639                              P‐0033129 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EATON, TERRY R.
EATON, NANCY S.
180 AMBER LANE
HUNTINGTOWN, MD 20639                              P‐0033140 11/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EATON, WAYNE A.
41573 AVENIDA DE LA REINA
TEMECULA, CA 92592                                 P‐0029974 11/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EATON, WAYNE A.
41573 AVENIDA DE LA REINA
TEMECULA, CA 92592                                 P‐0029979 11/21/2017   TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
EATON, WAYNE A.
41573 AVENIDA DE LA REINA
TEMECULA, CA 92592                                 P‐0030031 11/21/2017   TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
EATON, WILLIE A.
1687 E.82ND ST
CLEVELAND, OH 44103                                P‐0037411 12/7/2017    TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
EATON‐HERBURGER, TERESA M.
6709 S REDBUD AVE
BROKEN ARROW, OK 74011                             P‐0033627 11/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAVES, GINA K.
EAVES, GINA
68‐700 CROZIER
WAIALUA, HI 96791                                  P‐0022560 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAVES, HANNELORE G.
EAVES, JR, ROYCE L.
P.O.BOX 442
JACKSONVILLE, AR 72078                             P‐0032297 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAVES, MARCUS L.
1841 129TH LN NE
BLAINE, MN 55449                                   P‐0031345 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EAVES, SAMANTHA L.
1841 129TH LN NE
BLAINE, MN 55449                                   P‐0031341 11/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBBEN, JEFFREY M.
N9487 HANDEL DRIVE
APPLETON, WI 54915                                 P‐0012502 11/1/2017    TK Holdings Inc., et al .                     $330.48                                                                                       $330.48
EBBESON, HELEN
509 LITERARY RD
CLEVELAND, OH 44113                                  2571    11/14/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
EBBS, SHARON K.
7B JOHN ADAMS CT
MONROE TOWNSHIP, NJ 08831‐5452                     P‐0009829 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 992 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 993 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
EBEIER, VINCENT H.
6105 WEST ESPLANADE AVE
METAIRIE, LA 70003                                  P‐0025636 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBEL, KATIE J.
360 N BURSON AVE
BOGART, GA 30622                                    P‐0004799 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBEL, RICHARD L.
EBEL, KATHY M.
2016 CHURCHILL DOWNS LANE
TROPHY CLUB, TX 76262                               P‐0004710 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBENHOLTZ, KEITH
KEITH'S TRAVEL PHOTOS INC.
13203 WEST BERRIDGE LANE
LITCHFIELD PARK, AZ 85340                           P‐0037702 12/8/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
EBERHARDT, CHRISTOPHER J.
4989 GENESEE ST APT 713
CHEEKTOWAGA, NY 14225                               P‐0036462 12/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBERHART, BONITA D.
246 HORACE ELNUT CIR
NICHOLSON, GA 30565                                 P‐0007485 10/28/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBERLE, DAWN
EBERLE, JONATHAN E.
520 SKUNK HOLLOW ROAD
CHALFONT, PA 18914                                  P‐0028133 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBERSOLE, DEBBIE H.
EBERSOLE, MARK R.
105 CEDAR ST.
ELIZABETHTOWN, PA 17022                             P‐0013255 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBERSPACHER, CHRIS
PAULS, KAREN L.
4072 SCRIPPS AVE
PALO ALTO, CA 94306                                 P‐0042586 12/19/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
EBERSPECHER, GARY L.
4813 S GILLIS WAY CT
SPOKANE VALLEY, WA 99206‐9440                       P‐0050289 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBEY, JOANN H.
12855 CUNNINGHILL COVE RD.
BALTIMORE, MD 21220‐1178                            P‐0026278 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBISUYA, ARLENE K.
1547 ALA NONI PLACE
HONOLULU, HI 96818‐1536                             P‐0016584 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBISUYA, ARLENE K.
1547 ALA NONI PLACE
HONOLULU, HI 96818‐1536                             P‐0016589 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBISUYA, ARLENE K.
1547 ALA NONI PLACE
HONOLULU, HI 96818‐1536                             P‐0016599 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBISUYA, ARLENE K.
1547 ALA NONI PLACE
HONOLULU, HI 96818‐1536                             P‐0016608 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBISUYA, ARLENE K.
1547 ALA NONI PLACE
HONOLULU, HI 96818‐1536                             P‐0016612 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBLEN, MONICA M.
8054 E SPEED RD
MILLTOWN, IN 47145                                  P‐0024667 11/14/2017   TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
                                                                                         Page 993 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 994 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
EBNER, DEBBIE L.
312 OAK PLACE
ASHEVILLE, NC 28803                                P‐0009067 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBORALL, CARRIE
12835 SW DOUGLAS STREET
PORTLAND, OR 97225                                 P‐0040482 12/15/2017   TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
EBORALL, SHAWN
12835 SW DOUGLAS STREET
PORTLAND, OR 97225                                 P‐0040485 12/15/2017   TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
EBRIGHT, DIANNA H.
142 EBRIGHT LANE
ADVANCE, NC 27006                                  P‐0006843 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBY, GRACE H.
14 BERLIN RD S
LINDENWOLD, NJ 08021                               P‐0045124 12/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EBY, ROY A.
EBY, CHRISTINE
2010 EMERALD LOFT CIRCLE
KATY, TX 77450                                     P‐0006242 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECCHER, DAVID
7167 ORCHARD AVE
FREDERICK, CO 80504                                P‐0009240 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECCLES, CHRISTOPHER
NIETO, CELIA
1315 TEMPO ST.
HENDERSON, NV 89052                                P‐0041876 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECCLES, LISA E.
767 BRAMBLEWOOD DRIVE
LOVELAND, OH 45140                                 P‐0004118 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECCLES‐AMBROSE, DAVID
532 SCRIBNER ST
JOLIET, IL 60432                                   P‐0057925 5/13/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECHAVARRIA, BRIAN
10381 MOJESKA SUMMIT ROAD
CORONA, CA 92883                                     4593    12/30/2017      TK Holdings Inc.                                                 $0.00                                                                     $0.00
ECHEVARRIA, SORAYA
16915 62 ROAD N.
LOXAHATCHEE                                        P‐0013152 11/2/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECHEVERRIA, JORGE
2339 N. JANSSEN AVE.
CHICAGO, IL 60614‐3019                               2962    11/21/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
ECHEVERRY, ALEJANDRO
111 LARSEN DRIVE
AMITYVILLE, NY 11701                               P‐0008161 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECHEVERRY, DONNA M.
111 LARSEN DRIVE
AMITYVILLE, NY 11701                               P‐0008153 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECHOLES, KRYSTAL G.
ECHOLES, KRYSTAL G.
210 S. JOANN ST.
TUPELO, MS 38801                                   P‐0016868 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECHOLES, KRYSTAL G.
210 S. JOANN ST.
TUPELO, MS 38801                                   P‐0016871 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 994 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 995 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
ECHOLES, KRYSTAL G.
210 S. JOANN ST.
TUPELO, MS 38801                                   P‐0016883 11/5/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECHOLS, JACQUELINE M.
1935 WOODLAND HILLS AVE NW
ATLANTA, GA 30318                                  P‐0032672 11/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECHOLS, LACEY P.
ECHOLS, WILLIAM R.
11169 WESTMINSTER WAY
CARMEL, IN 46033                                   P‐0023656 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECHOLS, LACEY P.
11169 WESTMINSTER WAY
CARMEL, IN 46033                                   P‐0057328 2/17/2018    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
ECK, JOHN C.
ECK, LORI S.
7817 THORNAPPLE CLUB DR SE
ADA, MI 49301                                      P‐0022603 11/11/2017   TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
ECKARD, JOHN R.
1277 MURIEL JOY LANE
CONOVER, NC 28613‐8106                             P‐0021231 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECKARDT, JONATHAN F.
333 SHAWMONT AVE
#G
PHILADELPHIA, PA 19128                             P‐0037141 12/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECKBRETH, WALTER L.
ECKBRETH, CYNTHIA C.
6100 HOLLY TREE DR
ALEXANDRIA, VA 22310                               P‐0010941 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECKEL, PETER J.
3208 ASH GLEN LN
AUSTIN, TX 78681                                   P‐0043792 12/21/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECKENRODE, JENNIFER L.
2150 S STATE COLLEGE BLVD
APT 2036
ANAHEIM, CA 92806                                  P‐0023502 11/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECKER, JOSEPH A.
ECKER, JENNIFER M.
2301 MORGAN RUN DR
INTERLOCHEN, MI 49643                              P‐0051371 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECKERT, DONALD M.
2265 SANDYMOUNT ROAD
FINKSBURG, MD 21048                                P‐0058147 7/24/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECKERT, DOUGLAS M.
253 BENITEZ WAY
CLYDE, NC 28721                                    P‐0021698 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECKERT, DOUGLAS M.
253 BENITEZ WAY
CLYDE, NC 28721                                    P‐0021718 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECKERT, DOUGLAS M.
253 BENITEZ WAY
CLYDE, NC 28721                                    P‐0021835 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ECKERT, DOUGLAS M.
253 BENITEZ WAY
CLYDE, NC 28721                                    P‐0021839 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 995 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 996 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                     Amount                                                  Amount
ECKERT, LAURA
19921 WESTERLY AVENUE
POOLESVILLE, MD 20837                               P‐0028334 11/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ECKHARDT, KARL R.
ECKHARDT, MISSYE A.
123 W HILL HAVEN DR
BRIGHAM CITY, UT 84302                              P‐0011130 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ECKHARDT, SETH
408 WALKER WAY
PELHAM, AL 35124                                      5073     12/5/2018      TK Holdings Inc.                              $0.00                                                                                         $0.00
ECKHARDT, THOMAS
ECKHARDT, MARA
7876 ANDORA DR
SARASOTA, FL 34238                                  P‐0004640 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ECKHART, JAMES E.
ECKHART, DEBORAH O.
5703 GLEN PINES DRIVE
HOUSTON, TX 77069                                   P‐0034969 12/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ECKLAND, WILLIAM S.
7404 RADNOR RD
BETHESDA, MD 20817                                  P‐0043043 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ECKLES, THOMAS L.
ECKLES, JACQUELINE C.
3582 SEAVIEW WAY
CARLSBAD, CA 92008                                  P‐0022824 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ECKMAN, FL G.
ECKMAN, CANDACE A.
506 WEST OAK DRIVE
LAKELAND, FL 33803                                  P‐0010816 10/31/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ECKMAN, KEVIN
14170 NORWICH CIRCLE
MAGALIA, CA 95954                                   P‐0025291 11/14/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ECKSTEIN, BRIAN K.
118 NORTH STREET
SUNBURY, OH 43074                                   P‐0048027 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ECLIPSE MOLD INC.
50300 PATRICIA AVE
CHESTERFIELD, MI 48051                                4979     6/5/2018       TK Holdings Inc.                                                                                                          $0.00             $0.00
ECLS GLOBAL LLC
6039 CYPRESS GARDENS BLVD
STE 220
WINTER HAVEN, FL 33884                              P‐0002156 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ECONOMOU, JASON P.
2121 RAVEN TOWER CT
APT 405
HERNDON, VA 20170‐5868                              P‐0026241 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ECTOR‐POSEY, KELLY M.
1993 RIDGETOP WAY
CINCINNATI, OH 45238                                P‐0047182 12/26/2017   TK Holdings Inc., et al .                   $10,693.00                                                                                    $10,693.00
EDDIE'S GARAGE DOORS INC.
4109 WACO RD
COLUMBIA, MO 65202                                  P‐0011649 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EDDINGS, PRISCILLA L.
3943 RUSK AVENUE
RICHMOND, VA 23234                                  P‐0046320 12/25/2017   TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00


                                                                                         Page 996 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 997 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
EDDINS, ARLENE L.
4 DEVON PLACE
FORKED RIVER, NJ 08731                               P‐0026345 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDDINS, LAWANDA J.
700 LAURA STREET
CHESAPEAKE, VA 23320                                 P‐0050247 12/26/2017   TK Holdings Inc., et al .                     $862.54                                                                                       $862.54
EDDINS, LAWANDA J.
700 LAURA STREET
CHESAPEAKE, VA 23320                                 P‐0052020 12/26/2017   TK Holdings Inc., et al .                     $552.26                                                                                       $552.26
EDDINS, LAWANDA J.
700 LAURA STREET
CHESAPEAKE, VA 23320                                 P‐0052651 12/26/2017   TK Holdings Inc., et al .                     $114.66                                                                                       $114.66
EDDINS, WILLIAM M.
6814 HWY 331 SOUTH
DEFUNIAK SPRINGS, FL 32435                           P‐0012546 11/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDDLEMAN, WILLIAM G.
93 SALMON ST
ST. HELENS, OR 97051                                 P‐0020416 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDDLEMAN, WILLIAM G.
93 SALMON ST
ST. HELENS, OR 97051                                 P‐0020419 11/8/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDDY, ELAINE
572 COZYBROOK LANE
FLEMING ISLAND, FL 32003                               385     10/23/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
EDDY‐WALKER, AREDA A.
5050 SOM CENTER ROAD
APT. 117‐2
WILLOUGHBY, OH 44094                                 P‐0039641 12/13/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDELBROCK, CHRISTOPHER E.
EDELBROCK, JERI E.
6953 E> PINNACLE PASS PL
PRESCOTT VALLEY, AZ 86315                            P‐0014052 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDELBROCK, CHRISTOPHER E.
EDELBROCK, JERI E.
6953 E PINNACLE PASS PL
PRESCOTT VALLEY, AZ 86315                            P‐0014143 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDELMAN, BARBARA J.
8901 ETON AVE SPC 67
CANOGA PARK, CA 91304                                P‐0018587 11/7/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDELMAN, COLLEEN A.
30 WEARIMUS ROAD
HO HO KUS, NJ 07423                                  P‐0008281 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDELMAN, EDWARD M.
22559 HONNOLD DR
SANTA CLARITA, CA 91350                              P‐0021346 11/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDELMAN, KIRK H.
EDELMAN, KIRK H.
30 WEARIMUS ROAD
HO HO KUS, NJ 07423                                  P‐0008292 10/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDELMAN, MARK
EDELMAN, MARK
8 MONTROSE AV
FANWOOD, NJ 07023                                    P‐0006147 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDELMAN, MARK
8 MONTROSE AV
FANWOOD, NJ 07023                                    P‐0006150 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 997 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 998 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
EDELSTEIN, JEFFREY
NO ADDRESS PROVIDED
                                                     P‐0053090 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDELSTEIN, JEFFREY P.
2022 E LAVIEVE LANE
TEMPE, AZ 85284‐3515                                 P‐0003553 10/24/2017   TK Holdings Inc., et al .                   $21,000.00                                                                                   $21,000.00
EDELSTEIN, JOY M.
NO ADDRESS PROVIDED
                                                     P‐0053092 12/29/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDEN, ROBERT A
4373D TAHITIAN GARDEN CIRCLE
HOLIDAY, FL 34691                                      253     10/20/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
EDENS, CHRISTOPHER P.
EDENS, TERI L.
1775 16TH ST
CUYAHOGA FALLS, OH 44223                             P‐0004078 10/25/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDER, JAN I.
1602 CHALMERS ST #E
SAN DIEGO 92103                                      P‐0022427 11/11/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDER, JOSH D.
327 SOUTH EASY STREET
MISSOULA, MT 59802                                   P‐0055441 1/21/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDER, LORETTA
2050 W STATE ROUTE 89A LOT 76
COTTONWOOD, AZ 86326                                   982     10/28/2017      TK Holdings Inc.                              $0.00                                                                                        $0.00
EDGAR, MAYA D.
5039 ESTONIAN DR
FAIRBURN, GA 30213                                   P‐0046989 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDGE III, OSCAR
120 WESSEX DRIVE
BONAIRE, GA 31005                                    P‐0002446 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDGE III, OSCAR
120 WESSEX DRIVE
BONAIRE, GA 31005                                    P‐0002450 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDGE III, OSCAR
120 WESSEX DRIVE
BOANIRE, GA 31005                                    P‐0002453 10/23/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDGE, KENNETH E.
16201 FAIRWAY WOODS DRIVE
APT. 1302
FORT MYERS, FL 33908                                 P‐0009712 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDGELL, DENISE T.
PO. BOX 501
WESTMINSER, CA 92684                                 P‐0042682 12/20/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDGINGTON, ASHLEY J.
44 MORTON HOLLOW
FORTSON, GA 31808                                    P‐0009348 10/30/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDGINGTON, RONALD J.
2995 LAURA LEE LANE
HEBRON, KY 41048                                     P‐0000144 10/19/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDICK, CANDICE S.
712 DEVON DR
GREENSBORO, NC 27406                                 P‐0052250 12/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDIGER, TERESA K.
27 NEPENTHE DR
SANTA CRUZ, CA 95060                                 P‐0025928 11/15/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 998 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                   Page 999 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date           Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
EDINGS, JOSIAH W.
9917 HARDESTY AVENUE
KANSAS CITY, MO 64137                              P‐0055574 1/22/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDINGTON, CYNTHIA M.
EDINGTON, WADE R.
6211 E SLEEPY LANE
COEUR D'ALENE, ID 83814                            P‐0039245 12/12/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDINGTON, MICHAEL R.
603 E.BROADWAY ST.
STEPHENVILLE, TX 76401                             P‐0038127 12/9/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDINGTON, SEAN C.
414 WOODLAND ROAD
STORRS, CT 06268                                   P‐0041963 12/18/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDKINS, CHARLES L.
50 RANSOM AVE NE, #1108
GRAND RAPIDS, MI 49503                             P‐0020343 11/8/2017    TK Holdings Inc., et al .                  $171,039.00                                                                                  $171,039.00
EDLER, STERLING L.
2416 SAINT DENIS AVE
NORFOLK, VA 23509                                  P‐0030378 11/22/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDLER, STERLING L.
2416 SAINT DENIS AVE
NORFOLK, VA 23509                                  P‐0032992 11/28/2017   TK Holdings Inc., et al .                     $532.28                                                                                       $532.28
EDLIN, RANDALL L.
2811 OAKWOOD DR.
BARDSTOWN, KY 40004                                P‐0052860 12/26/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDMINSTER, DANIEL
EDMINSTER, MICHELLE
10388 SCOTT DR
HUNTLEY, IL 60142                                  P‐0006691 10/27/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDMINSTER, WILLIAM L.
EDMINSTER, LAURIE L.
365 SILVER SHORES DRIVE
SILVERLAKE, WA 98645                               P‐0015355 11/4/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDMOND, DARNEL
10413 HAAS AVENUE
, CA 90047                                         P‐0021833 11/10/2017   TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDMOND, MICHAEL K.
3350 CHASTAIN GARDENS DR NW
KENNESAW, GA 30144                                 P‐0037703 12/8/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
EDMONDS, EVELYN V.
65 GRANDE ISLE DRIVE
APT. 317
WAKEFIELD, RI 02879                                P‐0024234 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDMONDS, GREG B.
5905 VERSAGE DR
MINT HILL, NC 28227                                P‐0034542 12/1/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDMONDS, SARA
2128 BRADBURN DRIVE
SACRAMENTO, CA 95835                               P‐0017290 11/6/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDMONDS, WILLIAM L.
65 GRANDE ISLE DRIVE
APT 317
WAKEFIELD, RI 02879                                P‐0021943 11/3/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                        Page 999 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1000 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
EDMONDSON, GYNETH A.
2019 NE 179ST
C12
RIDGEFIELD, WA 98642                                  P‐0018531 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDMONDSON, RACHEL L.
743 EAST BROADWAY #137
LOUISVILLE, KY 40202                                  P‐0007643 10/28/2017    TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
EDMONSON, BARBARA M.
EDMONSON, JOE L.
1311 MYERS MILL DR.
MISSOURI CITY, TX 77489‐3137                          P‐0042007 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDMONSON, JEAN L.
6101 S. HAWKINS
CHOCTAW, OK 73020                                     P‐0051804 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDMONSON, WILLIAM H.
964 LARRABEE STREET
UNIT 106
WEST HOLLYWOOD, CA 90069                              P‐0025892 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDMUNDS, JESSE E.
545 LYNN AVE
WEST DEPTFORD, NE 08096                               P‐0051412 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDMUNDSON, ROUNCHEY M.
5736 WILLOWBRANCH DRIVE
N. CHESTERFIELD, VA 23234                             P‐0039491 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDOUARD, PHILIPPE K.
4413 STEARNS HILL ROAD
WALTHAM, MA 02451                                     P‐0055004 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDOUARD, PHILIPPE K.
4413 STEARNS HILL ROAD
WALTHAM, MA 02451                                     P‐0055021 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDRALIN, FERDINAND MARK
12065 ALBERT AVE.
OROSI, CA 93647                                         3437    11/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
EDRINGTON, NATASHA
601 SHELLEY LANE
WEXFORD, PA 15090                                     P‐0011396 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDRINGTON, SHAUN A.
EDRINGTON, KRISTIN N.
11235 ELIANO STREET
ATASCADERO, CA 93422                                  P‐0020517 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDSON, MELISSA E.
240 MATUNUCK BEACH ROAD
WAKEFIELD, RI 02879                                   P‐0009117 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDSON, MICHAEL
533 GILHAM ST.
PHILADELPHIA, PA 19111                                P‐0049319 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDUN, ANNE
9870 SW 12 STREET
PEMBROKE PINES, FL 33025                              P‐0000359 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDUN, BABATUNDE T.
9737 BON HAVEN LANE
OWINGS MILLS, MD 21117                                P‐0011488 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARD, DESIREE
408 TUDOR DRIVE, APT #1B
CAPE CORAL, FL 33904                                    503     10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                           Page 1000 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1001 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
EDWARDS II, JAMES R.
1239 N. MOLINA RD
BELEN, NM 87002                                     P‐0011362 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS JR, HENRY B
1040 HUFF RD NW
APT 3430
ATLANTA, GA 30318                                     4656     1/8/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
EDWARDS, ALAN L.
EDWARDS, GUISELLE
144 NE 106TH AVE
PORTLAND, OR 97220                                  P‐0022150 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, ANN M.
509 JEFFERSON ST
GENEVA, IL 60134                                    P‐0021317 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, BARBARA R.
10300 LAKE VISTA CT
PARKLAND, FL 33076‐4139                             P‐0002309 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, BARTINA L.
16 OAKWOOD LANE
LAKE WYLIE, SC 29710                                P‐0048511 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, BEVERLY B.
3924 NW 38TH PLACE
GAINESVILLE, FL 32606                               P‐0009258 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, BONITA
2804 LONGVIEW RD
ANTIOCH, CA 94509                                   P‐0012355 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, BRIGITTE L.
213 W MAIN ST
P.O. BOX 33
ANNA, OH 45302                                      P‐0005148 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, CARL L.
7309 WINCHESTER DR.
ST. LOUIS, MO 63121                                 P‐0017033 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, CARL L.
7309 WINCHESTER DR.
7309 WINCHESTER DR.
ST. LOUIS, MO 63121                                 P‐0017038 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, CHRISTOPHER M.
7735 S MERRILL AVE
CHICAGO, IL 60649                                   P‐0009795 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, DANA M.
8 COLONY HILL COURT
HALETHORPE, MD 21227                                P‐0009095 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, DARLA R.
EDWARDS, CHRISTOPHER L.
933 FRAZIER ST
VALLEY FALLS, KS 66088                              P‐0031063 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, DARYL W.
233 RACINE DR #96
WILMINGTON, NC 28403                                P‐0038977 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, DEBORAH A.
1190 W SAINT GEORGES AVE
A36
LINDEN, NJ 07036                                    P‐0045836 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1001 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1002 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
EDWARDS, DEBORAH A.
3448 MONTE CARLO DR
AUGUSTA, GA 30906                                  P‐0048832 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, DONALD E.
EDWARDS, KATHLEEN L.
DONALD EDWARDS
1130 LARKIN VALLEY ROAD
WATSONVILLE, CA 95076                              P‐0026804 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, ELLEN J.
203 N KENILWORTH AVE
UNIT 4G
OAK PARK, IL 60302                                 P‐0028388 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, FIONA A.
2107 I ST. NE APT 6
WASHINGTON, DC 20002                               P‐0040696 12/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, GAIL A.
EDWARDS, JAY S.
2475 S OAKLAND CIR
AURORA, CO 80014                                   P‐0011060 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, GLORIA R.
7415 CASCADE PALMETTO HIGHWAY
PALMETTO, GA 30268                                 P‐0052256 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, HORACE
10471 WADE DR.
DENHAMSPRINGS, LA 70726                            P‐0023529 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, JAMIE L.
EDWARDS, JOHN C.
360 LINDSEY DRIVE
MARTINEZ, CA 94553                                 P‐0025703 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, JARED D.
EDWARDS, ESTHER J.
12239 SPERRYVILLE PIKE
CULPEPER, VA 22701                                 P‐0048483 12/26/2017      TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
EDWARDS, JASON A.
EDWARDS, DEBORAH N.
#1822
SAN MARCOS, CA 92078                               P‐0029225 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, JEFFERY ALAN
1155 OLD MONROVIA RD NW
APT 9C
HUNTSVILLE, AL 35806                                 355       10/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
EDWARDS, JESSICA
8201 GREEN PARROT RD. #308
JACKSONVILLE, FL 32256                             P‐0017632 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, JESSICA M.
1026 1/2 W 57TH STREET
LOS ANGELES, CA 90019                              P‐0057617    3/5/2018     TK Holdings Inc., et al .                   $18,000.00                                                                                   $18,000.00
EDWARDS, JIMMY L.
304 PINEDALE ROAD
CLANTON, AL 35045                                  P‐0058021 6/28/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, JOMEKA A.
5503 EARL CHADICK ROAD
SHERRILL, AR 72152                                 P‐0013898 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, JON S.
1425 ELM DR
NOVATO, CA 94945                                   P‐0019274 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1002 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1003 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
EDWARDS, LAKESHA
CREDIT ACCEPTANCE
2000 N 61ST ST APT 2R
PHILADELPHIA, PA 19151                              P‐0057945 5/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, LASHANDA G.
2810 PERHAM AVENUE
SELMA, AL 36703                                     P‐0052471 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, LATESHIA
EDWARDS, LATESHIA
345 CLASSON AVENUE
APT 11E
BROOKLYN, NY 11205                                  P‐0038579 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, LEANNA B.
90 WAVERLY STREET
HARTFORD, CT 06112                                  P‐0027273 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, LESLIE A.
232 BARREN RD
MEDIA, PA 19063                                     P‐0015068 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, LINDA D.
EDWARDS, DOUGLAS F.
LINDA D. EDWARDS
3350 BURNT HICKORY RD. NW
MARIETTA, GA 30064                                  P‐0018559 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, LINDSEY H.
P.O. BOX 10451
SAN BERNARDINO, CA 92423‐0451                       P‐0021186 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, LISA M.
140 GREENVIEW TER
MACON, GA 31220                                     P‐0013286 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, LISA M.
140 GREENVIEW TER
MACON, GA 31220                                     P‐0013289 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, LISA M.
140 GREENVIEW TER
MACON, GA 31220                                     P‐0013436 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, LISA M.
140 GREENVIEW TER
MACON, GA 31220                                     P‐0013461 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, LOANGELA C.
1017 HAWKRIDGE RUN
BELLEVILLE                                          P‐0006963 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, MADELENE R.
250 OAKCLIFF CT. NW
ATLANTA, GA 30331                                   P‐0056628   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, MALCOLM
32‐40 91ST STREET
APT 409
EAST ELMHURST, NY 11369                             P‐0037710 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, MARGIE F.
2189 LADY CLARE WALK
MANTECA, CA 95336                                   P‐0029240 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, MARTIN Z.
2116 NUTTAL AVE
EDGEWOOD, MD 21040                                  P‐0055785 1/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1003 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1004 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
EDWARDS, MATTHEW D.
405 STONEWOOD DRIVE
PEACHTREE CITY, GA 30269                             P‐0035139 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, MELISSA L.
EDWARDS, JOHN M.
221 CABIN CREEK AVE
LAMAR, AR 72846                                      P‐0037033 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, MELISSA L.
NO ADDRESS PROVIDED
                                                     P‐0037505 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, MELISSA L.
EDWARDS, JOHN M.
221 CABIN CREEK AVE.
LAMAR, AR 72846                                      P‐0039678 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, MELISSA L.
EDWARDS, JOHN M.
221 CABIN CREEK AVE
LAMAR, AR 72846                                      P‐0039679 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, MICHAEL P.
3935 CASTLEMAN AVE
SAINT LOUIS, MO 63110                                P‐0035712 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, MICHAEL P.
3935 CASTLEMAN AVE
SAINT LOUIS, MO 63110                                P‐0035714 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, MICHELLE
1549 CENTERVILLE DRIVE
BUFORD, GA 30518                                     P‐0014579 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, PAUL
DEALER SERVICES, WELLSFARGO
7829 HAWTHORNE DR
UNIT 2003
NAPLES, FL 34113                                     P‐0010168 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, ROBERTA A.
134 COULSON AVENUE
SANTA CRUZ, CA 95060                                 P‐0031235 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, ROY M.
1510 HUNTERS ROAD
LOCKHART, TX 78644                                   P‐0003024 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, ROY M.
1510 HUNTERS RD
LOCKHART, TX 78644                                   P‐0023830 11/13/2017    TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
EDWARDS, SHANETTA D.
P.O. BOX 220962
WEST PALM BEACH, FL 33422                            P‐0048183 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, SHELLY
3935 CASTLEMAN AVE
SAINT LOUIS, MO 63110                                P‐0035708 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, SHIRLEY R.
145 SAXON WOODS DRIVE
ATHENS, GA 30607                                     P‐0007949 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, SHIRLEY R.
SAXON WOODS DRIVE
ATHENS, GA 30607                                     P‐0007976 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, SONIA
9021 CARLISLE AVENUE
SACRAMENTO, CA 95829                                 P‐0024742 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1004 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1005 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
EDWARDS, SUSAN E
2054 ARKANSAS AVE
GROVE CITY, FL 34224                                 774     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
EDWARDS, TERRANCE M.
EDWARDS, CARMEN A.
110 FAIRWAY DRIVE
DILLSBURG, PA 17019                                P‐0018229 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, TERRANCE M.
EDWARDS, CARMEN A.
110 FAIRWAY DRIVE
DILLSBURG, PA 17019                                P‐0018230 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, THOMAS
630 W DUARTE RD
#218
MONROVIA, CA 91016                                 P‐0055823 1/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EDWARDS, TONY C.
3138 GREGORY STREET
COTTONDALE, FL 32431                               P‐0048248 12/26/2017    TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
EERHOLD, SANDRA
HEERHOLD, CHARLES
808 BLACK WALNUT DR.
SUGAR GROVE, IL 60554                              P‐0007217 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EFFINGHAM MONUMENT CO., INC.
P.O. BOX 899
EFFINGHAM, IL 62401                                P‐0018433 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EFFINGHAM MONUMENT CO., INC.
EFFINGHAM MONUMENT CO., INC.
P.O. BOX 899
EFFINGHAM, IL 62401                                P‐0018447 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EFFRESS, RICHARD J.
8545 AVENIDA DE LAS ONDAS
LA JOLLA, CA 92037                                 P‐0044234 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EFFRON, CARMEN F.
82 LYONS PLAIN RD
WESTON, CT 06883                                   P‐0029682 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EFIRD, JR., CHARLES M.
EFIRD, KIM M.
213 PARALLEL DRIVE
HARRISBURG, NC 28075                               P‐0047691 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EFIRD, ROBERT B.
200 MOUNTAIN TOP LODGE ROAD
DAHLONEGA, GA 30533                                P‐0023352 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EFROS, ALEXANDER
1230 N. MANSFIELD AVE.
APT #7
LOS ANGELES, CA 90038                              P‐0016983 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EFROYMSON, HENRY A.
840 WILLIAMS COVE DRIVE
INDIANAPOLIS, IN 46260                             P‐0023892 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EGAN, BRIAN J.
EGAN, AMY W.
3505 DUNDEE DR
CHEVY CHASE, MD 20815                              P‐0008111 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                        Page 1005 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                     Page 1006 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
EGAN, DEBRA A.
EGAN, THOMAS J.
2256 MARIPOSA AVE
PORT ORANGE, FL 32129                               P‐0037970 12/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EGAN, ELIZABETH E.
9043 MORNING MIST DRIVE
CLARKSTON, MI 48348                                 P‐0015338 11/4/2017      TK Holdings Inc., et al .                      $250.00                                                                                       $250.00
EGAN, LISA
12022 GOLF RIDGE CT.
UNIT 202
FAIRFAX, VA 22033                                   P‐0043525 12/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EGAN, TAMARA
645 SE5TH TERRACE
FT. LAUDERDALE, FL 33301                            P‐0042773 12/20/2017     TK Holdings Inc., et al .                 $3,500,000.00                                                                                $3,500,000.00
EGAN, TAMARA
645 SE 5TH TERRACE
FT. LAUDERDALE, FL 33301                            P‐0044650 12/22/2017     TK Holdings Inc., et al .                 $3,500,000.00                                                                                $3,500,000.00
EGAN, THOMAS J.
EGAN, DEBRA A.
2256 MARIPOSA AVE
PORT ORANGE, FL 32129                               P‐0037968 12/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EGAN, TONI M.
JOSEPH
1026 MAPLE LANE
DAVIS, CA 95616                                     P‐0025152 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EGAN, WILLIAM S.
2823 PROVIDENCE RD
UNIT 361
CHARLOTTE, NC 28211                                 P‐0035437 12/4/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
EGAN‐PEREZ, CHRISTINA F.
6 EAST 2ND STREET
#2
HUNTINGTON STATI, NY 11746‐1407                     P‐0047636 12/22/2017     TK Holdings Inc., et al .                      $700.00                                                                                       $700.00
EGBERT, DOUGLAS M.
1698 MARING WAY
SACRAMENTO, CA 95835                                P‐0023170 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EGBERT, DOUGLAS M.
1698 MARING WAY
SACRAMENTO, CA 95835                                P‐0023174 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EGBY, DELLA
10010 NOISY WATERS
HOUSTON, TX 77095                                   P‐0053507   1/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EGELAND, JAMES R.
323 NORTH 18TH STREET
SAN JOSE, CA 95112                                  P‐0021316 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EGELAND, JAMES R.
323 NORTH 18TH STREET
SAN JOSE, CA 95112                                  P‐0021326 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EGELSKI, JENNIFER M.
EGELSKI, JOSEPH M.
39945 URBANA DR
STERLING HEIGHTS, MI 48313                          P‐0021670 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EGERMAN, JAMES
18041 FOREMAN COURT
LINDEN, CA 95236                                      1759      11/5/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00


                                                                                          Page 1006 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1007 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
EGERSHEIM, SUSAN L.
10 MAPLE GROVE ST.
APT. 2
BARRE, VT 05641                                     P‐0011018 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EGERT, DANA F.
703 VICTORY TERRACE LANE
FRIENDSWOOD, TX 77546                               P‐0045552 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EGERT, DANA F.
703 VICTORY TERRACE LANE
FRIENDSWOOD, TX 77546                               P‐0048284 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EGERT, REBECCA S.
EGERT, DANA
GENGLER INSURANCE AGENCIES OF
703 VICTORY TERRACE LANE
HOUSTON
FRIENDSWOOD, TX 77546                               P‐0045501 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EGERT, REBECCA S.
703 VICTORY TERRACE LANE
FRIENDSWOOD, TX 77546                               P‐0045562 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EGGENER, BRIAN E.
1431 MEADOW LN
GLENVIEW, IL 60025                                  P‐0009431 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EGGERT, ALLYSON J.
310 MILL RD
MARTINEZ, CA 94553                                  P‐0053239 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EGGERT, CARLA M.
30510 WENTWORTH ST.
LIVONIA, MI 48154                                   P‐0013140 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EGGERT, JOSEPH J.
195 HOBBS HOLE LANE
TAPPAHANNOCK, VA 22506                              P‐0014895 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EGGERT, THOMAS L.
5810 IDLEDALE CIRCLE
MADISON, WI 53711                                   P‐0008942 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EGGLES, DEBRA J.
8 RAILROAD AVE UNIT 502
CMCH, NJ 08210                                      P‐0043663 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EGGLESTON, JEFF W.
EGGLESTON, JOAN J.
680 MONARCH DRIVE EAST
MOBILE, AL 36609                                    P‐0017077 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EGLENTOWICZ, MILDRED
10 VALLEY RD
RANDOLPH, NJ 07869                                    626     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
EGLER, KENNETH
EGLER, KATHY
175 GOLDEN CITY ROAD
SAXONBURG, PA 16056                                 P‐0038231 12/10/2017    TK Holdings Inc., et al .                     $525.00                                                                                       $525.00
EGLY, JEREMY R.
4248 SW EAGLE POINT RD
TOPEKA, KS 66610                                    P‐0016742 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EHLEN, LAWRENCE
408 CONKEY ST
BURLINGTON, WI 53105                                P‐0004864 10/26/2017    TK Holdings Inc., et al .                   $12,561.00                                                                                   $12,561.00



                                                                                         Page 1007 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1008 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
EHLER, KIRBY L.
5011 HOLLISTER LOOP
EL DORADO HILLS, CA 95762                           P‐0026066 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EHLERS, THOMAS
100 LAURA LN
THORNTON, IL 60476‐1034                             P‐0007455 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EHRENBERG, LISA R.
12439 MAGNOLIA BLVD.
#312
VALLEY VILLAGE, CA 91607                            P‐0044917 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EHRENBERGER, NIKOLAS W.
537 SAINT MICHAELS DRIVE
FORT COLLINS, CO 80525                              P‐0042026 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EHRHARDT, ERIC C.
EHRHARDT, MICHELE J.
3089 DESMOND PLACE
IJAMSVILLE, MD 21754                                P‐0033107 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EHRHARDT, MICHAEL S.
2399 SWEDEN WALKER ROAD
BROCKPORT, NY 14420                                 P‐0043139 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EHRLICH, MARTIN D.
EHRLICH, CAROL E.
5804 OLD SEA PLACE
CLARKSVILLE, MD 21029                               P‐0005524 10/26/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
EHRLICH, STEPHEN P.
EHRLICH, LAURA S.
426 MADISON ST
DENVER, CO 80206                                    P‐0007905 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EHRLICHMAN, MARK F.
BOOK‐EHRLICHMAN, JUDITH
8684 ASHBURY CT
BLAINE, WA 98230                                    P‐0018614 11/7/2017     TK Holdings Inc., et al .                     $559.84                                                                                       $559.84
EHRLICHMAN, MARK F.
BOOK‐EHRLICHMAN, JUDITH
8684 ASHBURY CT
BLAINE, WA 98230                                    P‐0018634 11/7/2017     TK Holdings Inc., et al .                       $51.84                                                                                       $51.84
EHRMAN, ADAM N.
2817 COVERED WAGON TRAIL
SPRINGFIELD, IL 62711                               P‐0018769 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EHSANFAR, SHIRIN
16208 RICHMOND PLACE
APT D
FORT POLK, LA 71459                                 P‐0027684 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EICHELBERGER, KATHY Y.
110 DAWN RIDGE LANE
GLASGOW, VA 24555                                   P‐0008324 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EICHELBERGER, MARK D.
249 PLANE ROAD
PORTAGE, PA 15946                                   P‐0012837 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EICHENBERG, NEAL T.
US ARMY
1 GARDEN LANE
CAMBRIDGE, MA 02138                                 P‐0040160 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1008 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1009 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
EICHER, SHELLY L.
EICHER, KIRA R.
195 SEGHI RD
SMITHFIELD, PA 15478                                 P‐0020593 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EICHER, TAMMIE L.
12814 ALABAMA ST
ELBERTA, AL 36530                                    P‐0009794 10/30/2017     TK Holdings Inc., et al .                   $13,293.31                                                                                   $13,293.31
EICHHOLZ, CARI L.
3410 SW 47 CT
TOPEKA, KS 66610                                     P‐0056908   2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EICHMANN, WAYNE M.
EICHMANN, KIMBERLY K.
984 GINGER LANE
GENEVA, IL 60134                                     P‐0008897 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EIDEN, MICHAEL P.
122 BROOKBANK HILL PL
CARY, NC 27519                                       P‐0023715 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EIDEN, MICHAEL P.
122 BROOKBANK HILL PL
CARY, NC 27519                                       P‐0023739 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EILANDS, INDULIS
2112 PLEASANT PALM CIRCLE
LEAGUE CITY, TX 77573                                P‐0013433 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EILANDS, KRISTAPS
2112 PLEASANT PALM CIRCLE
LEAGUE CITY, TX 77573                                P‐0013413 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EILERS, BENJAMIN C.
EILERS, DARCEY J.
11924 NE 143RD PL
KIRKLAND, WA 98034                                   P‐0019290 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EINHORN, DAVID
101 S HARDING HWY
APT B
LANDISVILLE, NJ 08326                                P‐0009986 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EINSTEIN, EVAN
45 ASPEN RD
SHARON, MA 02067                                     P‐0005292 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EIS, INC
2018 POWERS FERRY RD SUITE 500
ATLANTA, GA 30339                                      2061      11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
EISCHENS, MARK J.
EISCHENS, CYNTHIA A.
1058 SUGARBUSH LANE
WACONIA, MN 55387                                    P‐0046963 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISCHENS, MARK J.
EISCHENS, CYNTHIA A.
1058 SUGARBUSH LANE
WACONIA, MN 55387                                    P‐0057559   3/1/2018     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
EISELE, HERMANN
EISELE, CAROLYN
5810 KINGWOOD DR
SAINT LOUIS, MO 63123                                P‐0031274 11/25/2017     TK Holdings Inc., et al .                     $750.00                                                                                       $750.00
EISELE, HERMANN
EISELE, CAROLYN
5810 KINGWOOD DR
SAINT LOUIS, MO 63123                                P‐0031287 11/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1009 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1010 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
EISELE, HERMANN H.
EISELE, CAROLYN C.
5810 KINGWOOD DR
SAINT LOUIS, MO 63123                                 P‐0031278 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISEN, RICHARD S.
EISEN, HARRIET G.
1002 ROSEA COURT
LELAND, NC 28451                                      P‐0011841 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISEN, SARAH E.
1609 4TH AVE
NEWPORT, MN 55055                                     P‐0013009 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISENBERG, MARC
EISENBERG, MARC
TJM INSTITUTIONAL SERVICES, L
1458 SHERWOOD
HIGHLAND PARK, IL 60035                               P‐0009037 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISENHAUER, JAYME W.
307 LOUIS STREET
LEESBURG, FL 34748                                    P‐0051816 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISENHOWER, CYNTHIA A.
133 SPRING GROVE AVENUE
SAN RAFAEL, CA 94901                                  P‐0054881 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISENHOWER, VICKI R.
EISENHOWER, ROBERT L.
1233 TREIBLEY RD
NEW COLUMBIA, PA 17856                                P‐0017655 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISENMANN, KEVIN J.
1577 CENTRAL ST
EAST BRIDGEWATER, MA 02333                            P‐0013482 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISENSTADT, ELLEN K.
2101 10TH ST.
BAY CITY, MI 48708                                    P‐0039083 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISERIKE, BENJAMIN A.
469 RIDGE STREET NW
UNIT 4
WASHINGTON, DC 20001                                  P‐0045363 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISFELLER, DEBORAH L.
9577 N BLAINE DR
BYRON, IL 61010                                       P‐0024840 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISINGER, MURRAY R.
378 LAKEFRONT BLVD
BUFFALO, NY !4202                                     P‐0031045 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISLER, MILLARD M.
834 S. GAMMON RD
UNIT 1
MADISON, WI 53719                                     P‐0025684 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISNER, MATTHEW S
436A COOLIDGE AVENUE
ORTLEY BEACH, NJ 08751                                  782     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
EISNER, MATTHEW S.
436A COOLIDGE AVENUE
ORTLEY BEACH, NJ 08751                                P‐0007503 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISNER, MATTHEW S.
436A COOLIDGE AVENUE
ORTLEY BEACH, NJ 08751                                P‐0007518 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1010 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1011 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
EISSLER, MARK C.
916 KINGSWOOD DR
BURLESON, TX 76028                                  P‐0022469 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EISSLER, MARK C.
916 KINGSWOOD DR
BURLESON, TX 76028                                  P‐0022470 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EKECHUKWU, OWEN
7410 ADMIRALTY DRIVE
CANTON, MI 48187                                      3401      11/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
EKECHUKWU, OWEN C.
7410 ADMIRALTY DRIVE
CANTON, MI 48187
                                                    P‐0012524 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EKHATOR, GERALDINE A.
1021 1ST ST. N.E.
DEVILS LAKE, ND 58301                               P‐0034179 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EKKATI, SEETHARAM R.
12697 WOLF SNARE DR
FRISCO, TX 75035                                    P‐0022216 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EKLUND‐FRANCIS, LINDA J.
75‐639 PU HOALOHA PLACE
KAILUA‐KONA, HI 96740                               P‐0057055    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EKLUND‐FRANCIS, LINDA J.
75‐639 PU HOALOHA PLACE
KAILUA‐KONA, HI 96740                               P‐0057062    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EKMARK, MEG
EKMARK, CURTIS
4327 N. 57TH PLACE
PHOENIX, AZ 85018                                   P‐0006961 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EKWUTIFE, JOSEPH O.
2504 HIGHCREST CT
MANCHESTER, MD 21102                                P‐0025854 11/15/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
EL ALAMI, ANAS
960 E PACES FERRY RD NE
APT 435
ATLANTA, GA 30326                                   P‐0044113 12/21/2017      TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
EL MALIKI, ASMAA
102 LAMARCK DR.
FORT WASHINGTON, MD 20744                           P‐0047768 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EL PASO INDUSTRIAL SUPPLIES
119 N. COTTON
EL PASO, TX 79901                                     444       10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
EL, RAVANNA A.
101 CYPRESS LANE
EAST BRUNSWICK, NJ 08816                            P‐0054824 1/16/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELAHI, REZA
19366 OUTER DR CT
DEARBORN, MI 48124                                  P‐0016890 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELAIGU, DAVID ELAIG O.
26416 85TH AVE
FLORAL PARK, NY 11001                               P‐0002665 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELAM, JANET S.
6327 EVANSTON AVE
INDIANAPOLIS, IN 46220                              P‐0002599 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1011 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1012 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ELAM, JOE D.
ELAM, SHERRI L.
833 FOX TAIL DR
EDMOND, OK 73034                                    P‐0009206 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELAM, JOHN D.
1568 ROGERS CROSSING DR.
LITHONIA, GA 30058                                  P‐0019595 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELAM, MICHAEL P.
ELAM, JUDITH E.
23 POAILANI PLACE
KIHEI, HI 96753                                     P‐0014773 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELAM, MICHAEL P.
ELAM, JUDITH E.
23 POAILANI PLACE
KIHEI, HI 96753                                     P‐0014795 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELCHUCK, LORRIE A.
532 WEST WILSON STREET
STRUTHERS, OH 44471                                 P‐0006685 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELCOCK, STEPHEN
404 SAN AMBROSIO STREET
PUNTA GORDA, FL 33983                               P‐0015586 11/4/2017     TK Holdings Inc., et al .                     $100.00                                                                                       $100.00
ELDER, ROBYNE L.
9528 CRAIGWOOD TERRACE
CRESTWOOD, MO 63126                                 P‐0057917   5/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELDER, SUSAN R.
ELDER, STEVEN F.
3889 LEIGHTON LN
LEXINGTON, KY 40515                                 P‐0020010 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELDERT, ROBERT C.
NO ADDRESS PROVIDED
                                                    P‐0054536 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELDERT, ROBERT C.
NO ADDRESS PROVIDED
                                                    P‐0054537 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELDERT, ROBERT C.
NO ADDRESS PROVIDED
                                                    P‐0054540 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELDEWEK, HIAM
ELDEWEK, ISLAM
4 BERSEEM CT
OAK BROOK, IL 60523                                 P‐0008691 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELDEWEK, IS`
ELDEWEK, HIAM
4 BERSEEM CT
OAK BROOK, IL 60523                                 P‐0008696 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELDRED, MARKUS P.
ELDRED, JACQUE J.
P.O. BOX 7437
PUEBLO WEST, CO 81007                               P‐0049442 12/27/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
ELDREDGE, HILLARY
936 MARINUS LN
POCATELLO, ID 83201                                 P‐0053519   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELDRIDGE, JAMES C.
11215 284TH AVE NE
DUVALL, WA 98019‐9620                               P‐0022386 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1012 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1013 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ELDRIDGE, JAMES C.
11215 284TH AVE NE
DUVALL, WA 98019‐9629                              P‐0022392 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELDRIDGE, MARION M.
23955 NE DR MW ELDRRIDGE ROAD
BLOUNTSTOWN, FL 32424‐4187                         P‐0023612 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELEMENT MATERIALS TECHNOLOGY WARREN INC
32424 COLLECTION CENTER DRIVE
CHICAGO, IL 60693                                     52      8/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ELEMENT MATERIALS TECHNOLOGY WARREN INC
27485 GEORGE MERRELLI DRIVE
WARREN, MI 48092                                      53      8/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ELEMENT MATERIALS TECHNOLOGY WIXOM INC
51229 CENTURY COURT
WIXOM, MI 48393‐2074                                  57      8/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ELEPHANT INSURANCE COMPANY
SAUNDERS, PATTERSON & MACK
PAUL R MACK
10620 TRADE RD
N CHESTERFIELD, VA 23236                             4015    12/13/2017       TK Holdings Inc.                        $250,000.00                                                                                  $250,000.00
ELEY, MARY R.
2181 GLENDALE DRIVE
DECATUR, GA 30032‐5809                             P‐0052017 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELGART, BRIAN
107 82 STREET
BROOKLYN, NY 11209                                   2676    11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ELGART, JESSE
107 82 STREET
BROOKLYN, NY 11209                                   2610    11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ELGENDY, ASHRAF
P BOX 68
PORT CHESTER, NY 10573                             P‐0033299 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELGERT, CORINNE M.
4672B 36TH ST S
ARLINGTON, VA 22206                                P‐0020210 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELGERT, CORINNE M.
4672B 36TH ST S
ARLINGTON, VA 22206                                P‐0057274 2/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELGHANDOUR, MOHSEN
4527 LOOKOUT LANE
APT 226
FREDERICKSBURG, VA 22408                           P‐0040547 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELGIN, DALE A.
1750 STATE ROAD 30 WEST
MYRTLE, MS 38650                                   P‐0022949 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELHAISSOUNI, RACHID
JASON TURCHIN, ESQ.
2883 EXECUTIVE PARK DRIVE
SUITE 103
WESTON, FL 33331                                     2894    11/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ELHAYEK, MARY A.
17915 E. DAYSTAR RD
SPOKANE VALLEY, WA 99016                           P‐0053355 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIA, PETER G.
6937 DEVON DRIVE
LIBERTY TOWNSHIP, OH 45044                         P‐0044894 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1013 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1014 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ELIA, PETER G.
6937 DEVON DRIVE
LIBERTY TOWNSHIP, OH 45044                          P‐0044909 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIA, PETER G.
6937 DEVON DRIVE
LIBERTY TOWNSHIP, OH 45044                          P‐0044919 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIAS KORNFELD, HYLAN A.
635 W. 42 ST.
APT. 12B
NEW YORK, NY 10036                                  P‐0004951 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIAS, ANGELINA
21 LAWNVIEW CT
PITTSBURG, CA 94565‐7025                            P‐0027914 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIAS, JOSE R.
ELIAS, YADIRA A.
230 W HARRIET ST
ALTADENA, CA 91001                                  P‐0018147 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIAS, JOSE R.
ELIAS, YADIRA A.
BMW
230 W HARRIET ST
ALTADENA, CA 91001                                  P‐0018152 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIAS, ROBERT A.
60 RYAN AVE
MILL VALLEY, CA 94941                               P‐0027562 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIAS, THOMAS P.
ELIAS, SUE A.
2619 SOUTHLAND ST SW
CEDAR RAPIDS, IA 52404                              P‐0012739 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIAS, YVONNE B.
BOX 5351
SAN ANTONIO, TX 78201                               P‐0048839 12/27/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
ELIE, GLENDA Y.
1655 FLATBUSH AVE
APT A408
BROOKLYN, NY 11210                                  P‐0053168 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIMELECH, RAPHAEL
594 NE 199TH TERRACE
MIAMI, FL 33179                                     P‐0040383 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELINSON, STEVEN
ELINSON, STACIE
1069 HILLSBORO MILE
#806
HILLSBORO BEACH, FL 33062                           P‐0001606 10/22/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
ELIOPOULOS, CYNTHIA K.
2755 PADDOCK DRIVE
AKRON, OH 44333                                     P‐0048235 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIOPOULOS, CYNTHIA K.
2755 PADDOCK DRIVE
AKRON, OH 44333                                     P‐0048244 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIOPOULOS, EDWARD T.
2755 PADDOCK DRIVE
AKRON, OH 44333                                     P‐0047970 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1014 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1015 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ELIOPOULOS, EDWARD T.
ELIOPOULOS, CYNTHIA K.
2755 PADDOCK DRIVE
AKRON, OH 44333                                      P‐0048020 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIOPOULOS, EDWARD T.
2755 PADDOCK DRIVE
AKRON, OH 44333                                      P‐0048257 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIOPOULOS, LAUREN M.
ELIOPOULOS, CYNTHIA K.
2755 PADDOCK DRIVE
AKRON, OH 44333                                      P‐0047993 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIOPOULOS, PHOEBE A.
6616 RIVER TRAIL CT.
BETHESDA, MD 20817                                   P‐0048352 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELISOFON, BEN
ELISOFON, JEFFERSON
17 WEST ELIZABETH STREET
WATERLOO, NY 13165                                   P‐0023215 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELISOFON, BEN
ELISOFON, HEATHER
17 WEST ELIZABETH STREET
WATERLOO, NY 13165                                   P‐0055479 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELISOFON, BENJAMIN C.
17 WEST ELIZABETH STREET
WATERLOO, NY 13165                                   P‐0019646 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELISOFON, HEATHER
17 WEST ELIZABETH STREET
WATERLOO, NY 13165                                   P‐0019633 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELISOFON, HEATHER
17 WEST ELIZABETH STREET
WATERLOO, NY 13165                                   P‐0019813 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIZA A. HAUN AND WILLIAM CASELA
MAYER & MAYER
POB 59
SOUTH ROYALTON, VT 05068                               4385    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ELIZABETH CHEVROLET, INC.
329 HIGHWAY 15 SOUTH
TRUMAN, MN 56088                                     P‐0010587 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIZABETH CHEVROLET, INC.
329 HIGHWAY 15 SOUTH
TRUMAN, MN 56088                                     P‐0010614 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIZALDE, BENJAMIN C.
1109 TAYLOR CT.
LAKE ELSINORE, CA 92530                              P‐0056101 1/30/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIZALDE, THELMA
835 YALE ST
HOUSTON, TX 77007                                    P‐0040983 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIZARDI, MYRA M.
2890 S VINE ST
DENVER, CO 80210                                     P‐0022706 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELIZARRARAZ, ANTONIO
PO BOX 330781
PACOIMA, CA 91333                                      2712    11/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ELIZONDO, DUSTIN R.
4409 HIGH SIERRA
ABILENE, TX 79606                                    P‐0001316 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1015 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1016 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ELKABACHI, DORA
10153 HONOLULU DR.
EL PASO, TX 79925                                   P‐0048097 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELKIN, BRUCE M.
433 SYLVAN AVENUE
SPC 94
MOUNTAIN VIEW, CA 94041                             P‐0014665 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELKIN, IGOR
10 DANIELLE DR.
DANVERS, MA 01923                                   P‐0006033 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELKINS, DONNA M.
P.O. BOX 880
JAMUL, CA 91935‐0880                                P‐0019666 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELKINS, ERIKA L.
ELKINS, DEAN L.
DEAN / ERIKA ELKINS
1492 ALBILLO LOOP
PERRIS, CA 92571                                    P‐0027025 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELKINS, JOHN K.
5105 SE 60TH STREET
LAWTON, OK 73501                                    P‐0041167 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELKINS, JOHN K.
5105 SE 60TH STREET
LAWTON, OK 73501                                    P‐0041170 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLER, ARNOLD
12607 FITZWATER DRIVE
NOKESVILLE, VA 20181                                P‐0029008 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLER, THOMAS
10247 6TH AVE S.W.
SEATTLE, WA 98146                                   P‐0017839 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLERBE, KALINDRA
153 PINE CIRCLE DR.
ROCKINGHAM, NC 28379                                P‐0020340 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLERBEE, FREDERICK L.
2875 JEFF DAVIS ROAD
THOMASTON, GA 30286                                 P‐0056570   2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLERBUSCH, DEENA R.
ELLERBUSCH, STEVEN P.
804 CHASEWOOD DRIVE
SOUTH ELGIN, IL 60177                               P‐0022819 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLINGSON, STEVEN E.
256 CENTRAL AVE
UNIT 72191
ROSELLE, IL 60172                                   P‐0036472 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLINGTON, CHARLOTTE E.
513 EAGLE CLIFF DRIVE
FLINTSTONE, GA 30725                                P‐0008534 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLINGTON, FONDA C.
1363 WILKES CREST CT
DACULA, GA 30019                                    P‐0013051 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLINGTON, JACQUELINE E.
8304 GREG MARC STREET
LAUREL, MD 20708                                    P‐0048818 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLINGTON, JACQUELINE E.
8304 GREG MARC STREET
LAUREL, MD 20708                                    P‐0050312 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1016 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1017 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ELLINGTON, JACQUELINE E.
8304 GREG MARC STREET
LAUREL, MD 20708                                      P‐0050367 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLINGTON, JOSHUA R.
3722 PARFORE CT
CINCINNATI, OH 45245                                  P‐0039474 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLINGTON, RANDALL L.
8304 GREG MARC STREET
LAUREL, MD 20708                                      P‐0048460 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLINGTON, RANDALL L.
8304 GREG MARC STREET
LAUREL, MD 20708                                      P‐0049743 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLINGTON, SHERRI F.
51 HAMPTON OAKS DR
HAMPTON, GA 30228                                     P‐0032373 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIOTT (BEALE), CASSANDRA A.
1310 NEW STREET
MURFREESBORO, NC 27855                                P‐0042182 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIOTT, CHARLES R.
8377 75TH PLACE
SEMINOLE, FL 33777                                    P‐0022376 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIOTT, DAVID E.
ELLIOTT, CHRISTEL M.
4285 SW SW AVERIO LN
LEES SUMMIT, MO 64082                                 P‐0045647 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIOTT, DOMINIQUE A.
165 AMBERWOOD DR
FORT STEWART, GA 31315                                P‐0033381 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIOTT, EDELTRAUD U.
ELLIOTT, ROLAND
6936S. CARLINDA AVE
COLUMBIA, MD 21046                                    P‐0009329 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIOTT, GARY K.
130 WILDWOOD DR
CORBIN, KY 40701                                      P‐0004174 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIOTT, KIM L.
ELLIOTT, MARK F.
4621 STUART PLACE
ROCKLIN, CA 95765                                     P‐0021292 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIOTT, KIM M.
346 LERNER
CLAWSON, MI 48017                                     P‐0015030 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIOTT, MALEAHA
904 PAINTER RD.
JONESBOROUGH, TN 37659                                  1003    10/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ELLIOTT, MALEAHA N.
ELLIOTT, JR., RICHARD M.
904 PAINTER RD.
JONESBOROUGH, TN 37659                                P‐0008676 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIOTT, MARIE
920 WOLVES DEN PLACE
MURFREESBORO, TN 37128                                P‐0042241 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIOTT, NANCY J.
6379 MORSE RD.
ATWATER, OH 44201                                     P‐0046158 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1017 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                      Page 1018 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
ELLIOTT, REBECCA L.
ELLIOTT, SAMUEL J.
201 PRUITT RD
APT 520
SPRING, TX 77380                                    P‐0033322 11/29/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ELLIOTT, RICHARD
904 PAINTER ROAD
JONES BOROUGH, TN 37659                               835     10/29/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
ELLIOTT, RICHARD J.
ELLIOTT, CARLA J.
4 N HIDDEN ACRES DRIVE
SIOUX CITY, IA 51108                                P‐0011196 10/31/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ELLIOTT, RICHARD M.
ELLIOTT, MALEAHA H.
RICHARD ELLIOTT
904 PAINTER. ROAD
JONESBOROUGH TN                                     P‐0008674 10/29/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ELLIS, ADORA M.
14911 COYOTE CIRCLE
URBANDALE, IA 50323                                 P‐0022086 11/10/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ELLIS, AIMEE
PO BOX 5
MCCLELLANDTOWN, PA 15458                              5098     6/10/2019       TK Holdings Inc.                               $0.00                                                                                         $0.00
ELLIS, AMY K.
6108 4TH AVENUE SOUTH
MINNEAPOLIS, MN 55419                               P‐0010942 10/31/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ELLIS, B.
NO ADDRESS ON FILE
                                                      3962    12/10/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
ELLIS, B.
NO ADDRESS PROVIDED
                                                    P‐0036872 12/7/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ELLIS, BEVERLY A.
1541 SE CROWN STREET
PORT SAINT LUCIE, FL 34983                          P‐0043957 12/19/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ELLIS, BEVERLY A.
SWOGGER, REBECCA S.
1541 SE CROWN STREET
PORT SAINT LUCIE, FL 34983                          P‐0043963 12/19/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ELLIS, BRANDON
HILLER LAW, LLC
ADAM HILLER (NO. 4105)
1500 NORTH FRENCH STREET, 2ND FLOOR
WILMINGTON, DE 19801                                  4633     1/2/2018        TK Holdings Inc.                       $20,000,000.00                                                                               $20,000,000.00
ELLIS, BRIAN R.
31515 25TH LN S
N103
FEDERALWAY, WA 98003                                P‐0056073 1/29/2018     TK Holdings Inc., et al .                      $8,000.00                                                                                    $8,000.00
ELLIS, CARLA L.
3410 ALEXANDER ROAD NE #746
ATLANTA, GA 30326                                   P‐0039543 12/12/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ELLIS, CATHY A.
27 SECOND STREET
GLOVERSVILLE, NY 12078                              P‐0044684 12/22/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00



                                                                                         Page 1018 of 3871
                                                      Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1019 of 1950
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                          Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address             Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                   Amount
ELLIS, CHERYL A.
22 TAVISTOCK DR
BELLA VISTA, AR 72714                                      P‐0036175 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ELLIS, CLAUDE D.
8001 VAUGHAN DRIVE
MECHANICSVILLE, VA 23111                                   P‐0035874 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ELLIS, DARLEAN P.
6820 TRUDY WAY
SACRAMENTO, CA 95831                                       P‐0048956 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ELLIS, DAVID J.
P.O. BOX 5421
KATY, TX 77491                                             P‐0022643 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ELLIS, DONALD C.
ELLIS, STEPHANIE R.
1250 SAYLES BLVD
ABILENE, TX 79605                                          P‐0002158 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ELLIS, FELICIA D.
P.O. BOX 6761
MOBILE, AL 36660                                           P‐0008098 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ELLIS, GINA
2062 STONEBROOK LN
UPLAND, CA 91784                                           P‐0031295 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ELLIS, GINA L.
5731 HARMONY WOODS
MEMPHIS, IN 47143                                          P‐0001182 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ELLIS, JESSICA
775 HART STREET
1B
BROOKLYN, NY 11237                                         P‐0008983 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ELLIS, JONATHAN D.
1541 SE CROWN STREET
PORT SAINT LUCIE, FL 34983                                 P‐0043802 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ELLIS, KENNETH A.
2281 N SANDS RANCH ROAD
HUACHUCA CITY, AZ 85616                                    P‐0021158 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ELLIS, KEVIN M.
7 HERSEY STREET
HINGHAM, MA 02043                                          P‐0006713 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ELLIS, LARRY W.
726 BERKELEY DR.
SHELBYVILLE, IN 46176                                      P‐0000573 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ELLIS, MAKANA A.
78 SYLVAN AVENUE
NEW HAVEN, CT 06519                                        P‐0032008 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ELLIS, MARY HOWARD
BEASLEY, ALLEN, CROW, METHVIN, PORTIS & MILES, P.C.
ATTN: CHRISTOPHER GLOVER
218 COMMERCE ST.
MONTGOMERY, AL 36103                                         949     10/30/2017       TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
ELLIS, MARY HOWARD
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                     P‐0043474 12/21/2017    TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00




                                                                                                Page 1019 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1020 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ELLIS, MATTALUE
ELLIS, MATTALUE
1112 WEST LINCOLN
BELLEVILLE, IL 62220                                P‐0053741    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIS, MEGHAN N.
2524 ALFARETTA AVE.
ALTON, IL 62002                                     P‐0009321 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIS, MICHAEL D.
4310 CAMARON WAY
SNELLVILLE, GA 30039                                P‐0003861 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIS, MONTE
1823 NEEDMORE ROAD
OLD HICKORY, TN 37138                               P‐0014151 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIS, PAMELLA J.
100 ANDALUSIAN WAY
ROSEVILLE, CA 95678                                 P‐0040472 12/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIS, PATRICIA A.
ELLIS, ROBERT Y.
1660 N FERNBROOK AVENUE
UPLAND, CA 91784‐2069                               P‐0031171 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIS, PAULA J.
10705 LIPAN TRAIL
FORT WORTH, TX 76108                                P‐0021574 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIS, RICHARD
8469 S OLIVE
LOS ANGELES, CA 90003                                 4801       2/5/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
ELLIS, SHARON A.
ELLIS, RANDY R.
2725 E.FIR STREET
UNIT 10
MT.VERNON, WA 98273‐2718                            P‐0017255 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIS, STEPHANIE R.
1250 SAYLES BLVD.
ABILENE, TX 79605                                   P‐0002166 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIS, TERESA B.
ELLIS, CHARLES A.
1130 WEST 15TH STREET
ANNISTON, AL 36201                                  P‐0035494 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIS, TERESA B.
ELLIS, CHARLES A.
1130 WEST 15TH STREET
ANNISTON, AL 36201                                  P‐0035562 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLIS‐GAILLIARD, SHIRLEY
2110 COUNTRY CLUB DR.
ST. CLAIR SHORES, MI 48082                            2768      11/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ELLISON, ABIGAYLE M.
4209 NOLA LOOP RD
UNIT B
YAKIMA, WA 98901                                    P‐0021136 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLISON, DARLENE
609 WESTSIDE DRIVE
LEXINGTON, NC 27292                                 P‐0003218 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLISON, DIANE
TAYLOR ANDERSON LAW FIRM
507‐A SAVANNAH HIGHWAY
CHARLESTON, SC 29407                                P‐0045962 12/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1020 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1021 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ELLISON, JUDITH E.
1840 FERNWOOD DR.
KNOX, IN 46534‐7405                                 P‐0026745 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLISON, KATHERINE L.
ELLISON, THOMAS D.
5444 ALSTON GROVE DR
WESTERVILLE, OH                                     P‐0045827 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLISON, KYLE R.
1281 E MARIGOLD DR
BLOOMINGTON, IN 47401                               P‐0008945 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLISON, LIA B.
37023 SHADOW WOOD LN
FRUITLAND PARK, FL 34731                            P‐0002846 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLISON, SIBYL
3415 WALDROP TRL
DECATUR, GA 30034                                   P‐0033298 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLISON, TIM J.
801 MICHEAL ST
KINGSFORD, MI 49802                                 P‐0032547 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLISON, TIMOTHY L.
ELLISON, GINA D.
204 POINT RIDGE CT
TEMPLE, GA 30179                                    P‐0055794 1/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLOIS, BETTY J.
6976 WILLIAM STREET
CROGHAN, NY 13327                                   P‐0010828 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLS, SUSAN E.
5726 STORY BOOK TRL
MISSOURI CITY, TX 77459                             P‐0023372 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLSBURY, KATHLEEN E.
109 NE 59TH ST
SEATTLE, WA 98105                                   P‐0030381 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLSTON, GREGORY W.
7440 BYRON
CLAYTON, MO 63105‐2917                              P‐0036550 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLSWORTH, BARBARA
155 MEADOW SPRINGS LANE
MOUNT CARMEL, TN                                    P‐0000846 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLSWORTH, CAROL
ELLSWORTH, CAROL J.
                                                    P‐0013510 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLSWORTH, LAURA E.
3510 COLUMBIA
VANCOUVER, WA 98660                                 P‐0020637 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLSWORTH, LILLIAN K.
126 E MTN RIDGE MHP
LOT 126
WILKES BARRE, PA 18702                              P‐0018347 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLSWORTH, RICHARD W.
ELLSWORTH, JENNIFER E.
RICHARD W ELLSWORTH
7621 E. CAMINO MONTARAZ
TUCSON, AZ 85715                                    P‐0032901 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELLSWORTH, SCOTT R.
7164 PARK HILL DR
OZAWKIE, KS 66070                                   P‐0021678 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1021 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1022 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ELLZEY, JOHN
3617 QUIETTE DRIVE
AUSTIN, TX 78754                                     P‐0055539 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMASSRY, MINA
8003 OAHU CT
HOUSTON, TX 77040‐1467                               P‐0031683 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMEER, CHARLES A.
ELMEER, CALEB A.
1745 SW 192ND AVENUE
BEAVERTON, OR 97003                                  P‐0054778 1/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMENDORF, GREGG R.
ELMENDORF, JULIA M.
2660 SUMMERHILL DR
COLORADO SPRINGS, CO 80920                           P‐0050240 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMENDORF, GREGG R.
ELMENDORF, JULIA M.
2660 SUMMRHILL DR
COLORADO SPRINGS, CO 80920                           P‐0050329 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMINIAWI, NASSER
ELMINIAWI, MANAL
2 KEEN GATE
SYOSSET, NY 11791                                    P‐0046162 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMORE, CHANDLER A.
2450 WINDROW DR
UNIT E201
FORT COLLINS, CO 80525                               P‐0010264 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMORE, DAVID E.
2312 S. PLEASANT FOREST ST.
ARLINGTON, TX 76015‐4505                             P‐0002482 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMORE, JESSE J.
ELMORE, SUSAN H.
400 ELENBURG ROAD
PERRIN, TX 76486                                     P‐0027019 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMORE, JESSE J.
ELMORE, SUSAN H.
400 ELENBURG ROAH
PERRIN, TX 76486                                     P‐0027579 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMORE, JONI L.
ELMORE, CLAUDIUS C.
103 OAKWAY ROAD
TIMONIUM, MD 21093                                   P‐0013650 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMORE, JULIANNE P.
3419 S AVE
ANACORTES, WA 98221                                  P‐0048613 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMORE, LYNDA
1102 ECKERSON RD
CENTRALIA, WA 98531                                  P‐0024422 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMORE, RANDI
ELMORE, JOE
349 HOLLY DRIVE
TEHACHAPI, CA 93561                                  P‐0030808 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMORE, ROYCE
68177 MOUNTAIN VIEW RD.
CATHEDRAL CITY, CA 92234                               4051    12/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                          Page 1022 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1023 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ELMORE, SEAN M.
621 NAVARRE AVE
CORAL GABLES, FL 33134                               P‐0042653 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EL‐MUSTAFA, JOSEPH W.
TORRES, MARISSA B.
3306 N. 41ST LANE
MCALLEN, TX 78501                                    P‐0005035 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELMY, CRAIG D.
8694 BRIDGEPORT KIRKVILLE RD
KIRKVILLE, NY 13082                                  P‐0021444 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELNESS, BARBARA J.
OHME, BRUCE OHME L.
3512 DEEGAN DRIVE S.E.
BUFFALO, MN 55313                                    P‐0041157 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELOR, ELANA
18 GARRON COURT
WALNUT CREEK, CA 94596                               P‐0030552 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELOR, ELANA
18 GARRON COURT
WALNUT CREEK, CA 94596                               P‐0030555 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELOWITZ, LAWRENCE B
2222 HARVARD AVENUE EAST
SEATTLE, WA 98102                                      4601     1/1/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
ELQUZA, SAMI
12902 REINDEER COURT
RIVERSIDE, CA 92503                                    1684     11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
EL‐RAS, REBECCA L.
EL‐RAS, NAJAH H.
P.O. BOX 6451
OMAHA, NE 68106                                      P‐0042909 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELROD, JENNIFER D.
768 BRYANT RD
SUMMERVILLE
, GA 30747                                           P‐0045895 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELROD, JENNIFER D.
768 BRYANT RD
SUMMERVILLE
, GA 30747                                           P‐0045906 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELSAYED, MAHMOUD A.
5375 AVENIDA EL CID
YORBA LINDA, CA 92887                                P‐0041092 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELSAYED, MAHMOUD A.
5375 AVENIDA EL CID
5375 AVENIDA EL CID
YORBA LINDA, CA 92887                                P‐0041122 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELSE, ELLA M.
4029 FORTUNE LN
DALLAS, TX 75216                                     P‐0053286 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELSE, PETER T.
P.O. BOX 576
MAMMOTH, AZ 85618                                    P‐0050207 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELSENER, MONTY J.
3604 HANOVER ST
DALLAS, TX 75225                                     P‐0042745 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1023 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1024 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ELSENSOHN, BRUCE P.
4739 MANDEVILLE STREET
NEW ORLEANS, LA 70122                                P‐0013660 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELSNER, JOHN A.
3140 WISCONSIN AVE. NW
NUMBER 410
WASHINGTON, DC 20016                                 P‐0039977 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELSNER, SCOTT W.
24191 LAHERMOSA AVE.
LAGUNA NIGUEL, CA 92677                              P‐0054168   1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELSON, PAUL L
5516 NW 199TH ST
RIDGEFIELD, WA 98642                                   1855      11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ELSTER, WILLIAM W.
12 N SANCHEZ CT
HOT SPRINGS VILL, AR 71909                           P‐0011932 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELSTER, WILLIAM W.
12 N SANCHEZ CT
HOT SPRINGS VILL, AR 71909                           P‐0012065 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELSWICK, SELINA D.
830 PINECREST AVE
BEDFORD, VA 24523                                    P‐0044409 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELTRINGHAM, JOHN R.
4405 JASMINE DRIVE
BETHLEHEM, PA 18020                                  P‐0016236 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELWELL, ELIZABETH B.
P.O. BOX 31
GENOA, NV 89411                                      P‐0022593 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELWIN, ERIC R.
10 POGY SHORE WAY
YARMOUTH, ME 04096                                   P‐0005118 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELWOOD, MATTHEW J.
220 PORTER PLACE
JEFFERSON, GA 30549                                  P‐0020904 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELY, DALE D.
ELY, VEIDA M.
3925 BLUE SKY RD
CARPENTER, WY 82054                                  P‐0031556 11/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELYSEE, DIEULA
2240 NW 190TH TERRACE
MIAMI GARDENS, FL 33056‐2619                         P‐0051662 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ELYSEE, JOSETTE
2240 NW 190TH TERRACE
MIAMI GARDENS, FL 33056‐2619                         P‐0051725 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EM, THEARITH
2851 REDWOOD PKWY APT 503
VALLEJO, CA 94591                                    P‐0014492 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMANUEL, RAYMOND G.
2357 NORTHROP AVE
APT G216
SACRAMENTO, CA 95825                                 P‐0021131 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMANUS, JOE
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                      P‐0043886 12/21/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00


                                                                                           Page 1024 of 3871
                                                      Case 17-11375-BLS                   Doc 4247                Filed 10/26/20                    Page 1025 of 1950
                                                                                                          Claim Register
                                                                                                   In re TK Holdings Inc., et al .
                                                                                                        Case No. 17‐11375

                                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                    Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                     Amount                                                  Amount
EMBICK, JOHN O.
4375 HIGHWAY 15
SILVER CITY, NM 88061                                            P‐0055311 1/19/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMBICK, JOHN O.
4375 HIGHWAY 15
SILVER CITY, NM 88061                                            P‐0055312 1/19/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMBLER, JUDITH D.
2241 NE 158TH AVENUE
PORTLAND, OR 97230                                               P‐0021826 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMBRY, CHARIE M.
9 COLONY PARK DR
SAVANNAH, GA 31406                                               P‐0057172 2/11/2018       TK Holdings Inc., et al .                    $1,200.00                                                                                    $1,200.00
EMEN, NADIA
1914 TANAGER STREET
VENTURA, CA 93003                                                P‐0024252 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMENIKE, JOSHUA
6810 DI LUSSO DRIVE
UNIT 206
ELK GROVE, CA 95758                                              P‐0022971 11/12/2017      TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
EMERALD CAPITAL ADVISORS CORP., AS LIQUIDATING TRUSTEE FOR THE
FAH LIQUIDATING TRUST
C/O BRIAN RICE, ESQ.
BROWN RUDNICK LLP
ONE FINANCIAL CENTER
BOSTON, MA 02111                                                   3134      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
EMERICH, JENNIFER
103 N RICHMOND ST
FLEETWOOD, PA 19522                                                1296      11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
EMERICK, AMBER R.
119 ADAMS ST
DAYRON, OH 45410                                                 P‐0000211 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMERITO, PETET N.
1031 CONOLEY LANE
HOLIDAY, FL 34691‐5157                                           P‐0000644 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMERSON, HARRY A.
587 RICHARD RD.
SANTA PAULA, CA 93060                                            P‐0057935 5/15/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMERSON, STEPHEN M.
32316 PAMILLA STREET
WINCHESTER, CA 92596                                             P‐0028085 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMERT, RODNEY
EMERT, CHARITY
916 CHRIS ROAD
STRAWBERRY PLAIN, TN 37871                                       P‐0053687    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMERY, ALLISON
NO ADDRESS PROVIDED
                                                                 P‐0049254 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMERY, DONNA L.
9892 E CISCO CT
TUCSON, AZ 85748                                                 P‐0005453 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMERY, SHAWNA
237 E. LELAND WAY
HANFORD, CA 93230                                                P‐0039098 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMINI, MIRIM
6927 62ND AVE
MIDDLE VILLAGE, NY 11379                                         P‐0003212 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                                        Page 1025 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1026 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
EMMANUEL, JAMAL A.
3620 TALONEGA TRAIL
ELLENWOOD, GA 30294                                P‐0053367 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMMANUEL, TASHA M.
3620 TALONEGA TRAIL
ELLENWOOD, GA 30294                                P‐0053369 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMMER, BRADFORD N.
EQUITYMAX, INC.
BRADFORD N. EMMER, PRESIDENT
6216 N FEDERAL HWY
FORT LAUDERDALE, FL 33308                          P‐0000333 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMMER, BRADFORD N.
EQUITYMAX, INC.
6216 N. FEDERAL HWY
FORT LAUDERDALE, FL 33308                          P‐0000361 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMMER, BRADFORD N.
EQUITYMAX, INC.
6216 N FEDERAL HWY
FORT LAUDERDALE, FL 33308                          P‐0000363 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMMER, CHRISTOPHER
P.O. BOX 758
CARSON, WA 98610                                   P‐0028595 11/19/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
EMMERICK, BUCK S.
212 RIVERSTONE COMMONS CIR.
CANTON, GA 30114                                   P‐0009445 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMMERT, GRACE E.
P.O. BOX 25583
FEDERAL WAY, WA 98093                              P‐0025197 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMMERT, KATHLEEN M.
71 WHITE DOE CT.
EUREKA, MO 63025                                   P‐0021282 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMMETT, BARRY W.
EMMETT, JUDITH A.
415 PONDEROSA DRIVE
ESTES PARK, CO 80517‐7522                          P‐0018338 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMMONS, CHRISTOPHER
1 BIRCHALL LANE
SIMPSONVILLE, SC 29681                             P‐0055051 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMOND, KEITH
131 VIA CONDADO WAY
PALM BEACH GARDE, FL 33418                         P‐0001147 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMPEY, JEANETTE R.
P O BOX 174
FIRTH, ID 83236                                    P‐0015542 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMPIE‐IOZZO, SUSAN
SUSAN EMPIE‐IOZZO
4 RIVERDALE DRIVE
CROMWELL, CT 06416                                 P‐0007395 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMRICH, ROBERT J.
1959 GOLDENRIDGE DR
DOWNINGTOWN, PA 19335                              P‐0054747 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EMSHOFF, GLENN D.
4711 ABINGDON CT.
SUGAR LAND, TX 77479                               P‐0007271 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1026 of 3871
                                                       Case 17-11375-BLS                 Doc 4247                Filed 10/26/20                      Page 1027 of 1950
                                                                                                         Claim Register
                                                                                                  In re TK Holdings Inc., et al .
                                                                                                       Case No. 17‐11375

                                                                                                                                Current General                                           Current 503(b)(9)
                                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                     Claim No. Claim Date            Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                    Amount                                                    Amount
ENBERG, THOMAS R.
ENBERG, ELIZABETH
9836 COUNTRY MEADOW DR.
STOCKTON, CA 95209                                                P‐0017476 11/6/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENCARNACION, AUSTRIA D.
P.O. BOX 421033
MIAMI, FL 33242                                                   P‐0055701 1/24/2018     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENCARNACION, OSCAR
717 MOORE ST.
LUFKIN, TX 759041                                                 P‐0038618 12/11/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENCIU, JACOB
104 RED WILLOW RD
STATE COLLEGE, PA 16801                                           P‐0051100 12/27/2017    TK Holdings Inc., et al .                      $2,000.00                                                                                    $2,000.00
END, CHARLES C.
P.O. BOX 3
THOROFARE, NJ 08086                                               P‐0023208 11/12/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
END, CHARLES C.
P.O. BOX 3
THOROFARE, NJ 08086                                               P‐0023290 11/12/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENDEWARD, LORI
733 WATSON ST.
RIPON, WI 54971                                                   P‐0013139 11/2/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
END‐PAYOR PLAINTIFFS IN IN RE OCCUPANT SAFETY SYSTEMS, CASE NO.
2:12‐CV‐00603 (ED MICH.)
ROBIN KAPLAN LLP
ATTN: HOLLIS SALZMAN
399 PARK AVENUE, 36TH FLOOR
NEW YORK, NY 10022                                                  3611    11/27/2017       TK Holdings Inc.                       $53,200,000.00                                                                               $53,200,000.00
ENDRESEN, DEBBIE A.
80 RIVERVALE ROAD
RIVER VALE, NJ 07675                                              P‐0009530 10/30/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENDRESEN, ERIC
80 RIVERVALE ROAD
RIVER VALE, NJ 07675                                              P‐0027533 11/17/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENDSLEY, PATRICIA M.
1002 WEST SWANN
TAMPA, FL 33606                                                   P‐0024062 11/2/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENDSLEY, PATRICIA M.
1002 WEST SWANN
TAMPA, FL 33606                                                   P‐0037070 12/6/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENEFIOK, ANWANA
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                                   P‐0043575 12/21/2017    TK Holdings Inc., et al .                      $2,000.00                                                                                    $2,000.00
ENESTVEDT, CONNIE J.
401 ASH AVE S
NEW RICHLAND, MN 56072                                            P‐0012520 11/1/2017     TK Holdings Inc., et al .                      $3,316.70                                                                                    $3,316.70
ENG, KARSIN B.
64 OLD LANCASTER RD
DEVON, PA 19333                                                   P‐0013539 11/2/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENG, VINCENT A.
2018 37TH STREET NW
WASHINGTON, DC 20007                                              P‐0038936 12/11/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00




                                                                                                       Page 1027 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1028 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ENGEBRESTON, MICHELLE
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0026769 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGEBRETSON, MICHELLE S.
7501 PALM AVE #131
YUCCA VALLEY, CA 92284                              P‐0021190 11/9/2017     TK Holdings Inc., et al .                  $500,000.00                                                                                  $500,000.00
ENGEL, ADRIAN F.
759 W. MANHATTAN AVE., #4
SANTA FE, NM 87501                                  P‐0053653   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGEL, GARY R.
ENGEL, BARBARA T.
1423 NW SPRUCE RIDGE DR.
STUART, FL 34994                                    P‐0049065 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGEL, JANINE A.
4956 NE 9TH AVENUE
APT 10
PORTLAND, OR 97211                                  P‐0056193 1/30/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGEL, MARJORIE E.
49 WEAVER ST
SCARSDALE, NY 10583                                 P‐0010811 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGELBERT, DOUGLAS A.
2902 W SHAWNA PL
TUCSON, AZ 85745‐5244                               P‐0013059 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGELHARD, JAYCE T.
1195 ROSE GARDEN RD
CAPE CORAL, FL 33914                                P‐0003708 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGELHART, CINTAMANI
1411 NW 5TH AVE
GAINESVILLE, FL 32603                               P‐0038485 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGELKE, RANDALL G.
314 POWELL RD
LULING, TX 78648                                    P‐0019936 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGELKEMIR, LARRY F.
ENGELKEMIER, SANDRA K.
5444 W 150TH TERRACE
LEAWOOD, KS 66224                                   P‐0035931 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGELMAN, JUNE I.
2983 S SALIDA DEL SOL CT
CHANDLER, AZ 85286                                  P‐0003683 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGELMAN, LEE H.
6 DUTCH LANE
RINGOES, NJ 08551                                   P‐0049477 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGELSON, WENDY E.
3917 MAXIMILIAN CT.
FAIRFAX, VA 22033                                   P‐0041370 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGESSER, ALBERT C.
P.O. BOX 438
FLORISSANT, CO 80816‐0438                           P‐0028061 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGFER JR., RICHARD B.
KEYWORTH ENGFER, MAVIS
6748 LANDERWOOD LANE
SAN JOSE, CA 95120‐5526                             P‐0034523 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGHUSEN, SCOTT A.
1510 9TH AVE. APT‐3
LONGVIEW, WA 98632                                  P‐0028010 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1028 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1029 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ENGL, TINA L.
8810 STAHLEY ROAD
CLARENCE CENTER, NY 14032                           P‐0010468 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLAND, BRIAN
POLLASTRO, JOYCE
401 N GRAND AVE
BOZEMAN, MT 59715                                   P‐0032080 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLAND, CHRISTOPHER G.
6 TWIN PONDS COURT
NEW FAIRFIELD, CT 06812                             P‐0030103 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLAND, ERIC A.
ENGLAND, STEPHANIE S.
14015 E 90TH ST N
OWASSO, OK 74055                                    P‐0046718 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLAND, KAILA B.
6522 HELEN JULIA LANE
COTTONDALE, AL 35453                                P‐0003217 10/24/2017    TK Holdings Inc., et al .                       $89.95                                                                                       $89.95
ENGLAND, KRISTIN N.
4900 RIDGLEA AVE
BUENA PARK, CA 90621                                P‐0035537 12/4/2017     TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
ENGLAND, KRISTIN N.
4900 RIDGLEA AVE
BUENA PARK, CA 90621                                P‐0035610 12/4/2017     TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
ENGLAND, MARIA D.
2814 S. NELSON
AMARILLO, TX 79103                                  P‐0035697 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLAND, MARIA D.
2814 S. NELSON
AMARILLO, TX 79103                                  P‐0035699 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLAND, MARIA D.
2814 S. NELSON
AMARILLO, TX 79103                                  P‐0035706 12/4/2017     TK Holdings Inc., et al .                    $1,799.51                                                                                    $1,799.51
ENGLAND, MARIA D.
2814 S. NELSON
AMARILLO, TX 79103                                  P‐0035718 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLAND, MARIA D.
2814 S. NELSON
AMARILLO, TX 79103                                  P‐0035721 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLAND, MARIA D.
2814 S. NELSON
AMARILLO, TX 79103                                  P‐0035737 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLAND, MARIA D.
2814 S. NELSON
AMARILLO, TX 79103                                  P‐0035742 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLAND, MARIA D.
2814 S. NELSON
AMARILLO, TX 79103                                  P‐0035751 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLAND, ROSLYN L.
103 JONES ST
MONCKS CORNER, SC 29461                             P‐0016398 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLAND, SARAH B.
270 UNION AVE APT B6
RUTHERFORD, NJ 07070                                P‐0034888 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1029 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                      Page 1030 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                    Amount
ENGLANDER, DIANNA K.
ENGLANDER, KENNETH L.
16623 ENDSLEY RD
KEARNEY, MO 64060                                    P‐0032969 11/28/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENGLAND‐PLISIEWI, CATHERINE C.
7614 S HIGHWAY 41
MARION, SC 29571                                     P‐0053512    1/1/2018     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENGLE, BRENDA J.
596 MONOCACY CREEK ROAD
BIRDSBORO, PA 19508                                  P‐0034513 12/1/2017       TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENGLE, GREGORY R.
ENGLE, JESSICA L.
1432 N SIBLEY ST
METAIRIE, LA 70003                                   P‐0055024 1/17/2018       TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENGLEHART, THOMAS A.
13518 LAKESIDE TERRACE DRIVE
HOUSTON, TX 77044                                    P‐0032757 11/28/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENGLEMAN, MONIQUE
JESSE S. TURNER ESQ.
JOHN KEVIN CROWLEY ESQ
125 S. MARKET STREET, STE 1200
SAN JOSE, CA 95113                                     117        9/1/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
ENGLEMAN, MONIQUE
C/O JESSE S. TURNER ESQ.
PO BOX 1251
SOQUEL, CA 95073                                       2520      11/14/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
ENGLEMAN, MONIQUE
C/O JESSE S. TURNER ESQ.
PO BOX 1251
SOQUEL, CA 95073                                       2566      11/14/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
ENGLEMAN, MONIQUE
JESSE S. TURNER ESQ.
JOHN KEVIN CROWLEY ESQ
125 S. MARKET STREET, STE 1200
SAN JOSE, CA 95113                                     3096      11/21/2017       TK Holdings Inc.                       $15,000,000.00                                                                               $15,000,000.00
ENGLEMAN, MONIQUE
JESSE S. TURNER
P.O. BOX 1251
SOQUEL, CA 95073                                     P‐0029802 11/21/2017      TK Holdings Inc., et al .                 $15,000,000.00                                                                               $15,000,000.00
ENGLER, SONIA
420 PLEASANT HILL ROAD
BRUNSWICK, ME 04011                                  P‐0036726 12/5/2017       TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENGLISH, ASHLEY
ENGLISH, TERRIE
1740 W 120 THE ST APT A
LOS ANGELES, CA 90047                                P‐0032825 11/28/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENGLISH, CLADENE R.
216 MYRTLE ST.
UVALDE, TX 78801                                     P‐0009541 10/30/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ENGLISH, DEBBIE
ENGLISH, RUSSELL
5033 ROBERTSON DR
ABILEN, TX 79606                                     P‐0003228 10/24/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00




                                                                                            Page 1030 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1031 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ENGLISH, DOUGLAS
ENGLISH, CAROL
1348 NW 126TH AVE
SUNRISE, FL 33323                                    P‐0008869 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLISH, KELLY M.
6282 92ND PLACE
PLEASANT PRAIRIE, WI 53158                           P‐0023959 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLISH, LINDA K.
110 DATE PALM DR
SPARKS, NV 89441                                     P‐0053607   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLISH, LON D.
ENGLISH, RUTH E.
1650 KROUSE RD.
OWOSSO, MI 48867                                     P‐0014877 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLISH, RONALD S.
1625 LAMTREE LANE
BENNETTSVILLE, SC 29512                              P‐0051442 12/27/2017    TK Holdings Inc., et al .                   $52,000.00                                                                                   $52,000.00
ENGLISH, SAM G.
ENGLISH, MARY L.
1104 VALLEY PINES DRIVE
ETNA, CA 96027                                       P‐0027588 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLISH, SAMMY R.
ENGLISH, SAMMY R.
520 MULBERRY LANE
ADAMSVILLE, TN 38310                                 P‐0013470 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLISH, THOMAS C.
5133 RAPPOLLA COURT
PLEASANTON, CA 94588                                 P‐0023933 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGLUND, MARY D.
6628 MAYNARD FARM ROAD
CHAPEL HILL, NC 27516                                P‐0005132 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENGSTROM, LAURENE M.
3000 RIVERWOOD DR
#238
HASTINGS, MN 55033                                   P‐0013333 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENKE, JOSEPH A.
790 GALE DR
CAMPBELL, CA 95008                                   P‐0051836 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENLOE, BETHANY
5523 VIOLET PATH LANE
HOUSTON, TX 77085                                    P‐0044697 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENNIS, BUD K.
705 VIA SANTA YNEZ
PACIFIC PALISADE, CA 90272                           P‐0048291 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENNIS, GILES C.
2680 HARSHAW RD
MURPHY, NC 28906                                     P‐0004765 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ENRIGHT, PILAR A.
ENRIGHT, DECEASE, JOSEPH H.
601 KAPPOCK STREET
APT. 3B
BRONX, NY 10463‐7724                                 P‐0006397 10/27/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
ENRIGHT, ROBERT
140 NASSAU ROAD
MASSAPEQUA, NY 11758                                 P‐0031975 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1031 of 3871
                                                  Case 17-11375-BLS           Doc 4247                Filed 10/26/20                       Page 1032 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                            Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin     Total Current
                      Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                             Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                         Amount                                                     Amount
ENRIQUEZ, BENJAMIN R.
7253 ZEST STREET
SAN DIEGO, CA 92139                                    P‐0021386 11/9/2017     TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ENRIQUEZ, CAROLINA R.
7253 ZEST STREET
SAN DIEGO, CA 92139                                    P‐0021389 11/9/2017     TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ENRIQUEZ, CRISTINA
ENRIQUEZ, CRISTINA
1313 SIERRA CREEK CT
PATTERSON, CA 95363                                    P‐0019367 11/8/2017     TK Holdings Inc., et al .                          $0.00                                                                                          $0.00
ENRIQUEZ, MARIA G.
535 SELBORNE ROAD
RIVERSIDE, IL 60546                                    P‐0019922 11/8/2017     TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ENRIQUEZ, SALVADOR
18 STARVIEW WAY
SAN FRANCISCO, CA 94131                                P‐0054640 1/13/2018     TK Holdings Inc., et al .                       $1,000.00                                                                                     $1,000.00
ENSEKI, LINDA F.
1614 TREASURE LAKE
DUBOIS, PA 15801                                       P‐0014160 11/3/2017     TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ENSIGN, JAIMIE L.
4811 E BERYL AVE
PARADISE VALLEY, AZ 85253                              P‐0041304 12/17/2017    TK Holdings Inc., et al .                       $2,500.00                                                                                     $2,500.00
ENTERPRISE FLEET MANAGEMENT
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                       P‐0052304 12/26/2017    TK Holdings Inc., et al .                 $329,482,600.00                                                                               $329,482,600.00
ENTERPRISE HOLDINGS, INC.
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                       P‐0052196 12/26/2017    TK Holdings Inc., et al .             $2,587,319,520.00                                                                                $2,587,319,520.00
ENTERPRISE PRODUCTS OPERATING LLC
ATTN: JAMIE SHAFFER
666 GARLAND PLACE
DES PLAINES, IL 60016                                    4228    12/22/2017       TK Holdings Inc.                          $552,696.77                                                                                    $552,696.77
ENTNER, SUSAN J.
3072 VIA SERENA N
UNIT A
LAGUNA WOODS, CA 92637‐0418                            P‐0042509 12/19/2017    TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ENTREKIN, ED
2152 BOONE STREET
JOHNSON CITY, TN 37615‐4212                            P‐0037896 12/9/2017     TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ENTRICAN, ROBERT A.
1700 PARKRIDGE PKWY
LOUISVILLE, KY 40214                                   P‐0001643 10/22/2017    TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ENTRIKEN, CHERYL V.
1228 SE GLADIOLA DR.
GRANTS PASS, OR 97526                                  P‐0025166 11/14/2017    TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ENTRIKEN, CHERYL V.
NO ADDRESS PROVIDED
                                                       P‐0025179 11/14/2017    TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ENTZI, KRISTI M.
ENTZI, JAMIE M.
3100 OLD RED TRL NW
MANDAN, ND 58554                                       P‐0019906 11/8/2017     TK Holdings Inc., et al .                           $0.00                                                                                         $0.00



                                                                                            Page 1032 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1033 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
ENVIRONMENTAL EXPRESS
SARAH MILLER
2345A CHARLESTON REG. PKWY
CHARLESTON, SC 29492                                  435       10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
EPAKCHI, SAEED
14 SEACREST DRIVE
LLOYD NECK, NY 11743                                P‐0004044 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPAKCHI, SAEED
14 SEACREST DRIVE
LLOYD NECK, NY 11743                                P‐0004051 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPAKCHI, SAEED
14 SEACREST DRIVE
LLOYD NECK, NY 11743                                P‐0004058 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPIFANO, DONALD J.
157 PRINCES HILL AVENUE
APT. C
BARRINGTON, RI 02806                                P‐0031253 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPLER, JENNIFER A.
57942 TIMER RD
VERNONIA, OR 97064                                  P‐0039015 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPPERSON, ADAM C.
8270 CYPRESS WAY
DEXTER, MI 48130                                    P‐0013551 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPPERSON, ADAM C.
8270 CYPRESS WAY
DEXTER, MI 48130                                    P‐0013567 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPPERSON, BRADLEY D.
10620 BAYPORT RD
LOUISVILLE, KY 40299‐5815                           P‐0035481 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPPERSON, LAUREN A.
EPPERSON, BRADLEY D.
10620 BAYPORT RD
LOUISVILLE, KY 40299‐5815                           P‐0035479 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPPERSON, ROBERT L.
4145 S NORFOLK AVE
TULSA, OK 74105‐7606                                P‐0014975 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPPLEY, ADAM L.
13842 71ST PL N
WEST PALM BEACH, FL 33412                           P‐0004928 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPPRIGHT, LEROY D.
4925 2ND AVE
LOS ANGELES, CA 90043                               P‐0054380 1/10/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPPS, BRANDI T.
1505 WATERTOWN WAY
APT 213
CHESAPEAKE, VA 23320                                P‐0037950 12/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPPS, CAROL L.
12115 W VAN BUREN ST APT 1914
AVONDALE, AZ 85323‐7251                             P‐0057564    3/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPPS, DALE
9 TALL OAKS DR
GREENVILLE, SC 29611                                P‐0052152 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPPS, DIANE L.
P.O. BOX 1973
ATLANTIC CITY, NJ 08404‐1973                        P‐0021700 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1033 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1034 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
EPPS, GLADYS G.
EPPS, RUSSELL
637 LA COSTA ST
MINNEOLA, FL 34715                                   P‐0016234 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPPS, GREGORY J.
EPPS, MYLES G.
1858 BALLINA DRIVE
SAN DIEGO, CA 92114                                  P‐0040435 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPPS, JOYCE M.
8518 ELMORE AVE
SAINT LOUIS, MO 63132                                P‐0006704 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPPS, MICHELLE
9 TALL OAKS DR
GREENVILLE, SC 29611                                 P‐0052154 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPSTEIN, BART
738 22ND STREET SOUTH
ARLINGTON, VA 22202                                  P‐0028124 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPSTEIN, BRAD R.
EPSTEIN, DIANE L.
8 BROAD STREET
WINDSOR, VT 05089                                    P‐0005554 10/26/2017    TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
EPSTEIN, CHARLES B.
132 SEWALL AVE. #1
BROOKLINE, MA 02446                                  P‐0038322 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPSTEIN, JOEL D.
6 HILLSIDE AVENUE
GREAT NECK, NY 11021                                 P‐0029134 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPSTEIN, JORDAN D.
23828 RAVENSBURY AVENUE
LOS ALTOS HILLS, CA 94024                            P‐0051378 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPSTEIN, ROBERT A.
100 PASCAL LANE
AUSTIN, TX 78746                                     P‐0055268 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EPSTEIN, TOBI A.
3213 DEBBIE DRIVE
ORLANDO, FL 32806                                    P‐0049206 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EQUITY NORTHWEST, INC.
5855 PLEASURE POINT LN SE
BELLEVUE, WA 98006                                   P‐0035160 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EQUITY NORTHWEST, INC.
5855 PLEASURE POINT LN SE
BELLEVUE, WA 98006                                   P‐0035446 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERBACKER, MARK A.
P O BOX 672
SEAL BEACH, CA 90740                                 P‐0030698 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERBY, BARBARA
P.O. BOX 56794
LITTLE ROCK, AR 72215                                P‐0012592 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERDMAN, AUSTIN
ERDMAN, CYNTHIA
5617 N JACK TONE RD
STOCKTON, CA 95215                                   P‐0041838 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERDMAN, CAROL L.
ERDMAN, EDWARD P.
1433 GRAND OAK LANE
WEST CHESTER, PA 19380                               P‐0050235 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1034 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                      Page 1035 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
ERDMAN, JAMES
NO ADDRESS PROVIDED
                                                    P‐0038785 12/11/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ERDMAN, JEAN I.
415 S. MEADOW ST.
OSHKOSH, WI 54902                                     1967     11/6/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
ERDMANN, GRETCHEN A.
1026 FIRST STREET
SEBASTOPOL, CA 95472                                P‐0053365 12/30/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ERDMANN, RONALD R
7778 BAY LANE
FREMONT, WI 54940‐9351                                2370    11/13/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
ERDY, LINDA G.
6246 STONEWALK LANE
NEW ALDANY, OH 43054                                P‐0029670 11/20/2017    TK Holdings Inc., et al .                      $8,000.00                                                                                    $8,000.00
EREMIA, MARIANA
3020 SHOW JUMPER LN
RENO, NV 89521                                      P‐0032949 11/28/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
EREVIA, KYMBERLI D.
250 MARSHALL LOOP NE
BOARDMAN, OR 97818                                  P‐0055040 1/17/2018     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ERFAN, ANITA C.
7200 PRINCETON PLACE
GILROY, CA 95020                                    P‐0013809 11/3/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ERGLE, SHAREN E.
183 WHISPERING OAK LANE
CHAPIN, SC 29036                                    P‐0010678 10/31/2017    TK Holdings Inc., et al .                    $13,593.23                                                                                    $13,593.23
ERGLE, SHAREN E.
183 WHISPERING OAK LANE
CHAPIN, SC 29036                                    P‐0010710 10/31/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ERICCHSEN, TERRY J.
243 SPRUCE LANE
FORKED RIVER, NJ 08731                              P‐0003918 10/25/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ERICKSEN, MARY L.
1641 SEVENTH ST. NW
GRAND RAPIDS, MI 49504                              P‐0023828 11/13/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ERICKSON, ALAN J.
1519 32ND AVE S
SEATTLE, WA 98144‐3917                              P‐0014760 11/3/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ERICKSON, ANNE M.
805 TRILLIUMS HIDEAWAY
TRENT WOODS, NC 28562                               P‐0002126 10/23/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ERICKSON, BARBARA A.
ERICKSON, SANDRA N.
1255 MILDRED AVE
WOODLYN, PA 19094                                   P‐0053164 12/29/2017    TK Holdings Inc., et al .                 $75,000,000.00                                                                               $75,000,000.00
ERICKSON, BRIANA M.
1221 LINCOLN ST
FAIRFIELD, CA 94533                                 P‐0013031 11/2/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ERICKSON, DANIEL W.
5218 OLIVE DRIVE
CONCORD, CA 94521                                   P‐0015744 11/4/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
ERICKSON, DUANE H.
ERICKSON, MARSHA A.
4425 S OAKWOOD HILLS PKWY
EAU CLAIRE, WI 54701                                P‐0012163 11/1/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
                                                                                         Page 1035 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1036 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
ERICKSON, EBBY D.
309 W MAIN ST.
CLAYTON, IL 62324                                   P‐0004573 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ERICKSON, GLORIA M.
3701 MIRAMAR DR
DENTON, TX 76210                                    P‐0008207 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ERICKSON, JAMES L.
10355 41ST PLACE NE
SAINT MICHAEL, MN 55376                             P‐0039581 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ERICKSON, JOHN J.
ERICKSON, NICHOLE J.
POST OFFICE BOX 112
OLALLA, WA 98359                                    P‐0037741 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ERICKSON, JOHN J.
ERICKSON, NICHOLE J.
POST OFFICE BOX 112
OLALLA, WA 98359                                    P‐0041628 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ERICKSON, JUANITA P.
1601 WILLMAR AVE SW
WILLMAR, MN 56201‐2878                              P‐0019129 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ERICKSON, JUANITA P.
1601 WILLMAR AVE SW
WILLMAR, MN 56201‐2878                              P‐0030335 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ERICKSON, KASEY
15666 E PRINCETON AVE
AURORA, CO 80013                                    P‐0027905 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ERICKSON, MARK
ERICKSON, CATHERINE
19 FOREST GLEN DRIVE
PITTSBURGH, PA 15228                                P‐0015797 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ERICKSON, MARK
ERICKSON, CATHERINE
19 FOREST GLEN DRIVE
PITTSBURGH, PA 15228                                P‐0015799 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ERICKSON, MARK
ERICKSON, CATHERINE
19 FOREST GLEN DRIVE
PITTSBURGH, PA 15228                                P‐0015800 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ERICKSON, MICHAEL
7909 LOWTIDE COURT
PASADENA, MD 21122                                    939     10/30/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
ERICKSON, PAUL C.
2641 COUNTY ROAD 120 NE
ALEXANDRIA, MN 56308                                P‐0029526 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ERICKSON, PAUL C.
2641 COUNTY ROAD 120 NE
ALEXANDRIA, MN 56308                                P‐0029527 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ERICKSON, ROBERT L.
13 E WILSON CIRCLE
RED BANK, NJ 07701                                  P‐0029609 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ERICKSON, ROBERT L.
13 E WILSON CIRCLE
RED BANK, NJ 07701                                  P‐0029739 11/20/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
ERICKSON, ROBERT L.
13 E WILSON CIRCLE
RED BANK, NJ 07701                                  P‐0036052 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 1036 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1037 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ERICKSON, ROBERT L.
13 E WILSON CIRCLE
RED BANK, NJ 07701                                  P‐0036128 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERICKSON, ROBERTA
KIRCHOFF, GARY
4333 N BELL
CHICAGO, IL 60618                                   P‐0033787 11/30/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
ERICSON, JAMES B.
ERICSON, DIANE E.
311 STONELEIGH LANE
OSWEGO, IL 60543                                    P‐0034197 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERICSON, JAMES B.
ERICSON, DIANE E.
311 STONELEIGH LANE
OSWEGO, IL 60543                                    P‐0034199 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERICSON, JAMES B.
ERICSON, DIANE E.
311 STONELEIGH LANE
OSWEGO, IL 60543                                    P‐0034202 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERICSON, JAMES B.
ERICSON, DIANE E.
311 STONELEIGH LANE
OSWEGO, IL 60543                                    P‐0034205 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERICSON, JAMES B.
ERICSON, DIANE E.
311 STONELEIGH LANE
OSWEGO, IL 60543                                    P‐0034207 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERIKSON, MARK A.
110 W 13 ST
VANCOUVER, WA 98660                                 P‐0029637 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERIKSSON, DAVID B.
250 WEST SHOSHONE ST.
VENTURA, CA 93002‐0327                              P‐0058223 11/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERIKSSON, DAVID B.
250 WEST SHOSHONE ST.
VENTURA, CA 93001‐0327                              P‐0058225 11/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERIKSSON, DAVID B.
250 WEST SHOSHONE ST.
VENTURA, CA 93001‐0327                              P‐0058226 11/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERIKSSON, DAVID B.
250 WEST SHOSHONE ST.
VENTURA, CA 93001‐0327                              P‐0058227 11/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERIKSSON, ERIK A.
2209 DUNSTAN RD
HOUSTON, TX 77005‐2625                              P‐0007994 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERIKSSON, ERIK A.
2209 DUNSTAN
HOUSTON, TX 77005                                   P‐0055442 1/21/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERIKSSON, HOLLY A.
ERIKSSON, DAVID B.
250 WEST SHOSHONE ST.
VENTURA, CA 93001‐0327                              P‐0058222 11/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERJAVAC, KEITH W.
ERJAVAC, LINDA L.
12 BROOK LANE
BROOKVILLE, PA 15825                                P‐0035225 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1037 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1038 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ERLACH, RAYMOND N.
27 CARNOUSTIE DRIVE
NOVATO, CA 94949                                     P‐0025990 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERLER, CHERYL M.
2189 HAZEL ST N
MAPLEWOOD, MN 55109                                  P‐0017368 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERMEL, AARON
721 MAIN STREET
APT7
MOOSIC, PA 18507                                     P‐0010139 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERNST, GARY L.
ERNST, JOANN N.
7089 E GREENLEAF LN
CLAREMONT, IL 62421                                  P‐0036958 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERNST, RUSSELL A.
RUSSELL ERNST
1381 W STARLING AVE.
HAYDEN, ID 83835                                     P‐0031033 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERNST, RUSSELL A.
1381 W STARLING AVE
HAYDEN, ID 838351                                    P‐0057076   2/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EROL, ANA
C/O JON A. ZEPNICK PA
1138 LINCOLN STREET
HOLLYWOOD, FL 33019                                  P‐0035983 12/5/2017     TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
ERRATT, MARY A.
5442 PARK AVENUE
GARDEN GROVE, CA 92845                               P‐0032200 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERRERA, JOSEPH J.
ERRERA, AMYLYNN J.
7146 LAKE DRIVE
WARRENTON, VA 20187                                  P‐0041329 12/17/2017    TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
ERRICO, BARBARA E.
24 HEMLOCK ROAD
LEVITTOWN, PA 19056                                  P‐0019832 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERRICO, BARBARA E.
24 HEMLOCK ROAD
LEVITTOWN, PA 19056                                  P‐0057529 2/27/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERSHOVA, VIKTORIA A.
VIKTORIA ERSHOVA
11124 VENICE BLVD., #6
CULVER CITY, CA 90232                                P‐0035639 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERSKINE, RICHARD A.
1665 NW 69TH TERRACE
MARGATE FLORIDA                                      P‐0016056 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERTEL, JAY B.
42 N BAYSHORES
EUREKA SPRINGS, AR 72632                             P‐0043389 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERTEL, THOMAS R.
4491 E COUNTY RD 1100 N
BATESVILLE, IN 47006                                 P‐0008956 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERVIN, CHANTEL K.
2455 68TH AVE
OAKLAND, CA 94605                                    P‐0014664 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1038 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1039 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ERVIN, CHANTEL K.
2455 68TH AVE
OAKLAND, CA 94605                                  P‐0014671 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERVIN, JARBEND
ALABAMA CENTRAL CREDIT UNION
3601 4TH AVE SOUTH
BIRMINGHAM, AL 35222                               P‐0055030 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERVIN, JOHN T.
11 CAMERON LANE
GREENVILLE, SC 28615                               P‐0017046 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERVIN, JOHNATHAN W.
12247 BLUE LAKE COURT
NOBLESVILLE, IN 46060                              P‐0003848 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERVIN, LAVERN
1541 CO RD 39
NEWBERN, AL                                        P‐0050591 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERVIN, RODELLA L.
2186 SW DEVON AVE
PORT SAINT LUCIE, FL 34953                         P‐0027311 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERWIN, ALLAN
2002 29TH ST
CODY, WY 82414                                     P‐0032375 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERWIN, ALLAN
2002 29TH ST
CODY, WY 82414                                     P‐0032450 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERWIN, CINDY
6032 TIMBERLEAF WAY
ORANGEVALE, CA 95662                               P‐0014905 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERWIN, DENISE M.
7 CRANBERRY RD
WHITMAN, MA 02382‐1614                             P‐0039727 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERWIN, KELLY J.
WOODWARD, ROBERT N.
1634 PRAIRIE ST.
VINCENNES, IN 47591                                P‐0034631 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ERWIN, MARK W.
667 ERWIN RD
WINFIELD                                           P‐0058183 8/18/2018     TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
ERWOOD, CLYDE R.
511 ELLSMERE WAY
MOORE, SC 29369                                    P‐0008786 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ES, STANLEY A.
4535 W. BEACHWAY DR.
TAMPA, FL 33609                                    P‐0001559 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESBENSHADE, JOHN F.
594 NORTH VALLEY FORGE ROAD
DEVON, PA 19333                                    P‐0023207 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCALANTE, EVA J.
3607 PATINA DRIVE
TAMPA, FL 33619                                    P‐0054930 1/17/2018     TK Holdings Inc., et al .                   $80,000.00                                                                                   $80,000.00
ESCALANTE, LOUISIANA
ESCALANTE, LOUISIANA M.
211 W.21ST STREET
APT B
LONG BEACH, CA 90806                               P‐0031946 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1039 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1040 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
ESCALANTE, VINCENT
1208 SW 25TH PLACE
LAWTON, OK 73505                                     P‐0000446 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCALLIER, CHARLES P.
43 MIRADOR
IRVINE, CA 92612                                     P‐0040315 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCALONA, ROBERT
49 DORCHESTER RD
SMITHTOWN, NY 11787                                  P‐0045764 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCHEIK ALEQUIN, IVETTE
1072 BRENTON MANOR DR.
WINTER HAVEN, FL 33881                               P‐0023002 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCHENFELDER, JOAN R.
4915 ALAN AVENUE
SAN JOSE, CA 95124                                   P‐0047590 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCHERT, JAMES M.
1 RACEBROOK LANE
AVON, CT 06001                                       P‐0028932 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCOBAR, ALVIN
4421 MURIETTA AVE APT # 1
SHERMAN OAKS, CA 91423                               P‐0041919 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCOBAR, NOEMI
559 LEO ST
HILLSIDE, NJ 07205                                   P‐0045335 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCOBAR, OLIVIA
2130 FIRWOOD AVENUE
SANTA ROSA, CA 95403                                 P‐0031420 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCOBAR, SHANNON
2130 FIRWOOD AVENUE
SANTA ROSA, CA 95403                                 P‐0031419 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                   P‐0020874 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                   P‐0020959 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                   P‐0020968 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                   P‐0020986 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                   P‐0020994 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                   P‐0021436 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                   P‐0022898 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                   P‐0023506 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1040 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1041 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                P‐0057560   3/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                P‐0057561   3/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                P‐0057562   3/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                P‐0057563   3/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                P‐0057575   3/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                P‐0057576   3/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                P‐0057577   3/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESCOBEDO, GREGORIO Q.
38259 PIONEER DR
PALMDALE, CA 93552                                P‐0057578   3/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESCOBEDO, OSCAR
5 MINIKAHDA
DOVE CANYON, CA 92679                             P‐0022228 11/10/2017    TK Holdings Inc., et al .                      $750.00                                                                                       $750.00
ESCOBEDO, OSCAR
5 MINIKAHDA
DOVE CANYON, CA 92679                             P‐0022230 11/10/2017    TK Holdings Inc., et al .                      $350.00                                                                                       $350.00
ESCOE, DWIGHT D.
ESCOE, JUDITH D.
3912 US HWY 183 N
CUERO, TX 77954                                   P‐0010641 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESCOTO, DAVID
ESCOTO, DAVID
1309 LAYTONSTONE WAY
NORTH LAS VEGAS, NV 89081                         P‐0018209 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESCOVAR, EKTA
ESCOVAR, RAPHAEL
505 E HENDRYX
ALPINE, TX 79830                                  P‐0042273 12/18/2017    TK Holdings Inc., et al .                      $250.00                                                                                       $250.00
ESCRIBANO, ARTURO J.
9145 SW 227TH ST
APT 8
CUTLER BAY, FL 33190                              P‐0026301 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESCUDE NN L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058093 6/20/2018     TK Holdings Inc., et al .                 $1,235,400.00                                                                                $1,235,400.00
ESCUDE NN L.L.C. D/B/A GRAY‐D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052438 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                       Page 1041 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1042 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
ESCUDE NS L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058095 6/20/2018     TK Holdings Inc., et al .                 $1,028,080.00                                                                                $1,028,080.00
ESCUDE NS L.L.C. D/B/A GRAY‐D
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052437 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESCUDE T L.L.C.
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058096 6/20/2018     TK Holdings Inc., et al .                 $2,945,080.00                                                                                $2,945,080.00
ESCUDE T L.L.C. D/B/A GRAY
HILL, WARD & HENDERSON, P.A
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052440 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESCUTI, MARIANA
25551 SCHUBERT CIR
APT C
STEVENSON RANCH, CA 91381                         P‐0046110 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESGRO, ROBERT
46 ALDWYN LANE
VILLANOVA, PA 19085                               P‐0029436 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESHELMAN, DEBRA P.
ESHELMAN, WILLIAM J.
1411 HILLSIDE LN
DAUPHIN, PA 17018                                 P‐0017073 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESHLEMAN, MARY J.
26245 SEMINOLE LAKES BLVD
PUNTA GORDA, FL 33955‐4723                        P‐0023654 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESKWITT, DONNA L.
ROSENBLUM, GARY R.
73061 JOSHUA TREE ST
PALM DESERT, CA 92260                             P‐0027787 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESKWITT, DONNA L.
ROSENBLUM, BENJAMIN G.
73061 JOSHUA TREE ST
PALM DESERT, CA 92260                             P‐0027792 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESKWITT, DONNA L.
ROSENBLUM, GARY R.
73061 JOSHUA TREE ST
PALM DESERT, CA 92260                             P‐0027796 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESLINGER, KEVIN M.
886 LIGHTHOUSE DRIVE
WEST SACRAMENTO, CA 95605                         P‐0039255 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESLINGER, MELVIN C
132 COQUILLE DR
MADISONVILLE, LA 70447                              1304     11/4/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
ESMAEILPOUR, HOUMAN
129 VIA SOVANA
SANTEE, CA 92071                                  P‐0034090 11/30/2017    TK Holdings Inc., et al .                    $5,500.00                                                                                     $5,500.00
ESPADA, RICHARD
9838 OLD BAYMEADOWS RD
UNIT 201
JACKSONVILLE, FL 32256                            P‐0002384 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                       Page 1042 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1043 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
ESPAILLAT, AVELINO A.
ESPAILLAT, ADAM A.
34‐35 100TH ST. APT 4B
CORONA, NY 11368                                   P‐0046632 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPARZA, CARLOS
2317 FALLING CREEK RD.
SILVER SPRING, MD 20904                            P‐0005725 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPEC NORTH AMERICA, INC
4141 CENTRAL PARKWAY
HUDSONVILLE, MI 49426                                116      8/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ESPERA, RAMIL J.
ESPERA, MARIA V.
3823 CAPRI COURT
NAPERVILLE, IL 60564                               P‐0010175 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPERANZA, ALZY D.
920 HILLSIDE BLVD
DALY CITY, CA 94014                                P‐0036326 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINA, ULYSSES M.
ESPINA, REGINA G.
226 BOLERORIDGE PL
ESCONDIDO, CA 92026                                P‐0028090 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINAL, LANI
10 JUNIOR DR
RONKONKOMA, NY 11779                               P‐0034739 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINAL, MELSSA
47‐30 61ST STREET
16A
WOODSIDE, NY 11377                                 P‐0004780 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINO, MONICA
8100 PARK PLAZA #145
STANTON, CA 90680                                  P‐0051926 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINOLA, JANE HAZEL R.
4116 OCEAN VIEW BLVD.
MONTROSE, CA 91020                                 P‐0015927 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINOSA, FERNANDO VAZQUEZ
1920 SHERRY LANE #19
SANTA ANA, CA 92705                                  2548    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ESPINOZA, ANDRES A.
5533 CASTANA AVE.
LAKEWOOD, CA 90712                                 P‐0020436 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINOZA, EDWARD F.
61 HARRIS RD
AVON, CT 06001                                     P‐0038086 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINOZA, EDWARD F.
61 HARRIS RD
AVON, CT                                           P‐0038089 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINOZA, EILEEN C.
74296 TWO MILE RD
, CA 92277                                         P‐0031933 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINOZA, EILEEN C.
74296 TWO MILE RD.
, CA 92277                                         P‐0032420 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINOZA, JAIME
221 VALLEY OAK DR
NAPA, CA 94558                                     P‐0017774 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1043 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1044 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ESPINOZA, JANET
ESPINOZA, ANTHONY
9119 EAMES LANE
ELK GROVE, CA 95758                                 P‐0021669 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINOZA, JORGE
3402 REXFORD ST.
VENTURA, CA 93003                                   P‐0043419 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINOZA, JORGE O.
3402 REXFORD ST.
VENTURA, CA 93003                                   P‐0045951 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINOZA, MARGARET E.
4750 S. ROSE AVE APT A
OXNARD, CA 93033                                    P‐0037602 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPINOZA, ROBERT
610 G ST. APT 25
CHULA VISTA, CA 91910                               P‐0046074 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPITIA, JOSE A.
5662 LAWRENCE AVE.
DINUBA, CA 93618                                    P‐0045301 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPITIA, JOSE A.
5662 LAWRENCE AVE
DINUBA, CA 93618                                    P‐0051906 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPITIA, MAURA S.
40306A RD. 64
DINUBA, CA 93618                                    P‐0045331 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESPITIA, MAURA S.
40306 RD 64
DINUBA, CA 93618                                    P‐0053181 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESQUEDA, ANTONIO G.
9408 E FLORIDA AVE #2060
DENVER, CO 80247                                    P‐0004857 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESQUEDA, GAIL J.
5733 DOGWOOD PL
MADISON, WI 53705                                   P‐0007969 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESQUER‐ROBLES, JORGE M.
1935 WAGONWHEEL AVE
LAS VEGAS, NV 89119‐2873                            P‐0052193 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESQUIVEL, MIGUEL A.
ESQUIVEL, DEYSI I.
2114 PALIO ST
DELANO, CA 93215                                    P‐0021364 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESQUIVEL, ROBERT
4118 MARIA COURT
CHINO, CA 91710                                     P‐0046063 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESRIG, JOEL S.
2790 PEACEFUL GROVE ST
LAS VEGAS, NV 89135                                 P‐0030534 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESSAHEB, KAMAL
2803 63RD PLACE
CHEVERLY, MD 20785                                  P‐0057858 4/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESSELMAN, MELVIN M.
1107 COTTONWOOD CT
WEST BEND, WI 53095                                 P‐0036680 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ESSEX, ROY E.
2002 TRAFALGAR DRIVE
FT. WASHINGTON, MD 20744                            P‐0050822 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1044 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 1045 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
ESTATE OF DAVID LEE MANNING
ALAN W MANNING
BOX 444
CULBERTSON, MT 59218                                  4238      12/22/2017       Takata Americas                               $0.00                                                                                         $0.00
ESTATE OF DAVID LEE MANNING
ALAN W MANNING
BOX 444
CULBERTSON, MT 59218                                  4361      12/22/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
ESTATE OF STEVEN M. MOLLOHAN
D. AARON RIHN, ESQ.
2500 GULF TOWER, 707 GRANT ST
PITTSBURGH, PA 15219                                P‐0055893 1/26/2018       TK Holdings Inc., et al .                 $9,300,000.00                                                                                $9,300,000.00
ESTATE STEVEN KEITH LACOURSE
LORRAINE LACOURSE
P.O. BOX 677
BUXTON, ME 04093                                    P‐0044460 12/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESTELLE, STEPHEN G.
24511 LOS ALISOS BLVD APT 223
LAGUNA HILLS, CA 92653                              P‐0054586 1/13/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESTEP, NORA F
267 FRAZIER WAY
SCOTT DEPOT, WV 25560                                 4389      12/26/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
ESTEP, VICKIE L.
67325 THARP LAKE RD
CASSOPOLIS, MI 49031‐9516                           P‐0029096 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESTEPHAN, JOSEPH J.
P.O. BOX 105
LAKEWOOD, CA 90714                                  P‐0056361    2/1/2018     TK Holdings Inc., et al .                      $500.00                                                                                       $500.00
ESTEPP, EILEEN
6655 ESTATE VIEW DRIVE SOUTH
BLACKLICK, OH 43004                                 P‐0040019 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESTEPP, JACK
17235 VENDOR PL
POWAY, CA 92064                                       2386      11/13/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
ESTER, CHARLES D.
35269 GOSLING LANE
LOCUST GROVE, VA 22508                              P‐0012780 11/2/2017       TK Holdings Inc., et al .                    $3,500.00                                                                                     $3,500.00
ESTES, CARL
5010 LONGMONT DR.
HOUSTON, TX 77056‐2416                              P‐0004520 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESTES, DANIELLA M.
614 CHAUCER COURT
JACKSONVILLE, AR 72076                              P‐0010611 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESTES, ERICA A.
15925 NORTHWIND CIR
NORTHPORT, AL 35475                                 P‐0001422 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESTES, JAMES W.
ESTES, SHEILA M.
2 IVES HILL COURT
CHESHIRE, CT 06410                                  P‐0012090 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESTES, JR., MORRIS R.
3110 FORREST PARK AVE
NASHVILLE, TN 37215                                 P‐0047927 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESTES, KELLEY G.
3110 FORREST PARK AVE
NASHVILLE, TN 37215                                 P‐0047884 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                           Page 1045 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                       Page 1046 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                             Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                              Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                      Amount
ESTES, KEN
409 E WILDER HILL LN
MONTESANO, WA 98563                                    2483      11/12/2017       TK Holdings Inc.                                 $0.00                                                                                         $0.00
ESTES, MARK F.
915 NW LANAI LOOP
SEAL ROCK, OR 97376                                  P‐0035694 12/4/2017       TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ESTES, MORRIS R.
3110 FORREST PARK AVE
NASHVILLE, TN 37215                                  P‐0047821 12/26/2017      TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ESTES, MORRIS R.
3110 FORREST PARK AVE
NASHVILLE, TN 37215                                  P‐0047858 12/26/2017      TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ESTES, ROBERT L.
ESTES, LAURA J.
119 SUMMER BREEZE ROAD
PANAMA CITY BEAC, FL 32413                           P‐0007513 10/28/2017      TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ESTES, TORIA B.
ESTES, DAVID P.
13120 136TH STREET
ANDERSON ISLAND, WA 98303                            P‐0019169 11/7/2017       TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ESTES, VICKIE A.
4990 GROUSE RUN DR
STOCKTON, CA 95207                                   P‐0019350 11/7/2017       TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ESTEVEZ, GUILLERMO R.
ESTEVEZ, MERCEDES
2606 HIGHWORTH LANE
CHARLOTTE, NC 28214                                  P‐0035723 12/4/2017       TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ESTEY, WAYNE V.
83 MAIN ST
201 R
BRATTLEBORO, VT 05301                                P‐0015409 11/4/2017       TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ESTIS, IAN S.
856 S PETERSON WAY
DENVER, CO 80223                                     P‐0041392 12/17/2017      TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ESTOCHEN JR., CHARLES G.
654 BROADMOOR ST.
SIOUX CITY, IA 51103                                 P‐0046553 12/25/2017      TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ESTRADA, DAISY Y.
23 TAYLOR AVE
WESTFIELD, MA 01085                                    669       10/26/2017       TK Holdings Inc.                       $125,000,000.00                                 $0.00                                         $125,000,000.00
ESTRADA, LUCIA
1401 W 29TH STREET LOT D77
HIALEAH, FL 33012‐5503                               P‐0001573 10/22/2017      TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ESTRADA, MARISELLA
NO ADDRESS PROVIDED
                                                     P‐0023412 11/12/2017      TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ESTRADA, MARISELLA
NO ADDRESS PROVIDED
                                                     P‐0023426 11/12/2017      TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ESTRADA, MARISELLA
NO ADDRESS PROVIDED
                                                     P‐0023437 11/12/2017      TK Holdings Inc., et al .                           $0.00                                                                                         $0.00
ESTRADA, MARY R.
3232 E. 3RD ST
LOS ANGELES, CA 90063                                P‐0054072    1/6/2018     TK Holdings Inc., et al .                        $321.00                                                                                        $321.00


                                                                                            Page 1046 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1047 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
ESTRADA, SAMARIS
8456 SIERRA AVE
FONTANA, CA 92335                                       3389    11/25/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
ESTRELLA, DINAH
16008 N 34TH AVE
PHOENIX, AZ 85053                                     P‐0038851 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESTREM, SHAWN
1213 NEWARK CT
GREENWOOD, IN 46143                                   P‐0016403 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ESTRICH, CAROLYN Y.
NO ADDRESS PROVIDED
                                                      P‐0036951 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ETER, ERIC
10820 LA SALINAS CIRCLE
BOCA RATON, FL 33428                                  P‐0000521 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ETHEREDGE, CHARLES BROOKS
1218 WILKERSON CIRCLE
HELENA, AL 35080                                        827     10/29/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
ETHERIDGE, CHASTITY S.
178 COUNTY ROAD 755
ENTERPRISE, AL 36330                                  P‐0022802 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ETHERIDGE, GRACE A.
MCCLURE, KIFFANIE L.
1530 E BAYONNE DRIVE
BIRMINGHAM, AL 35214                                  P‐0050789 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ETHERIDGE, HAROLD C.
340 GHEEN RD
SALISBURY, NC 28147‐9735                              P‐0008440 10/29/2017    TK Holdings Inc., et al .                     $297.00                                                                                        $297.00
ETHERTON, RICHARD C.
90 HEATHER ROAD
CHURCHVILLE, PA 18966‐1110                            P‐0009922 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ETHERTON, RICHARD C.
90 HEATHER ROAD
CHURCHVILLE,, PA 18966‐1110                           P‐0009926 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ETHRIDGE, JEAN B.
6514 WILANDER ST
LEESBURG, FL 34748                                    P‐0046482 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ETIENNE, ERNST
2418 ESTRELLA COURT
PALMDALE, CA 93550                                    P‐0040292 12/13/2017    TK Holdings Inc., et al .                   $19,705.52                                                                                    $19,705.52
ETIENNE, WAYNE
53 N SHORE CIRCLE
WACO, TX 76708                                        P‐0055521 1/22/2018     TK Holdings Inc., et al .                    $2,500.00                                                                                     $2,500.00
ETTER, MICHAEL
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                       P‐0043891 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
ETTERLING, COREY D.
4147 DRUMMOND RD
TOLEDO, OH 43613                                      P‐0012682 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ETTIN, JOYCE W.
10 EN PROVENCE
CHERRY HILL
, NJ 08003                                            P‐0009770 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                           Page 1047 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1048 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ETTL, ROBERT E.
16 BOATHOUSE RD
HAMPTON BAYS, NY 11946                             P‐0053278 12/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ETTL, ROBERT E.
16 BOATHOUSE ROAD
HAMPTON BAYS, NY 11946                             P‐0053280 12/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ETTLINGER, BEN
10 OVERLOOK TER.
APT 1E
NEW YORK, NY 10033                                 P‐0006200 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ETZLER, KYLE A.
16652 TOMS CREEK CHURCH RD
EMMITSBURG, MD 21727                               P‐0057304 2/15/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EUBANKS, ANITRA L.
215 OAK PARK CROSSING
PEARL, MS 39208                                    P‐0051613 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EUBANKS, DANIEL P.
6912 GINWOOD COVE
WALLS, MS 38680                                    P‐0047024 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EUBANKS, JACKQUE8 K.
10595 STONERIDGE CT
SHERWOOD, AR 72120                                 P‐0052074 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EUBANKS, JACKQUELINE K.
10595 STONERIDGE CT
SHERWOOD, AR 72120                                 P‐0056961   2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EUBANKS, KEINA
3718 MERRICK RD
PHILADELPHIA, PA 19129                             P‐0040621 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EUBANKS, MICHAEL
336 MICHELE DRIVE
PANAMA CITY, FL 32404                                1400      11/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
EUBANKS, PHILIP E.
EUBANKS, MARYLOU
704 W STATE ST
SYCAMORE, IL 60178                                 P‐0010892 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EUBANKS, PHILIP E.
EUBANKS, MARYLOU
704 W STATE ST
SYCAMORE, IL 60178                                 P‐0010896 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EUCKER, TERRY
179 QUAIL LANE
TIOGA, PA 16946                                    P‐0055281 1/19/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EUDY, BRANDT E.
P.O. BOX 365
KILMARNOCK, VA 22482                               P‐0027039 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EUGENE, CHARLENE
58 S. BROOKLINE DRIVE
LAUREL SPRINGS, NJ 08021                           P‐0051396 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EURICH, RENEE L.
363 EAST STREET
SEBEWAING, MI 48759                                P‐0022111 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EURKUS, WILLIAM J.
P.O. BOX 398
BONDSVILLE, MA 01009                               P‐0041469 12/17/2017     TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00



                                                                                         Page 1048 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1049 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
EUSTACE, JOHN W.
117 ORCHARD KNOLL DR
HORSEHEADS, NY 14845                                 P‐0027511 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EUSTACE, JOHN W.
117 ORCHARD KNOLL DR
HORSEHEADS, NY 14845                                 P‐0027627 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EUTIZI, MARY M.
EUTIZI, JOSEPH G.
2679 W. OLD GLORY DRIVE
TUCSON, AZ 85741                                     P‐0004816 10/25/2017    TK Holdings Inc., et al .                    $6,262.00                                                                                    $6,262.00
EVA, ADRIANO M.
13811 E 24TH AVE
SPOKANE VALLEY, WA 99216                             P‐0030154 11/22/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
EVA, ADRIANO M.
13811 E 24TH AVE
SPOKANE VALLEY, WA 99216                             P‐0030169 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANGELIST, CHRIS C.
1315 EAST EYRE STREET
PHILADELPHIA, PA                                     P‐0048905 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANGELISTA, LUXANNA
EVANGELISTA, LUXANNA
1307 SHERIDAN PLACE UNIT G
BEL AIR, MD 21015                                    P‐0036566 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANGELISTA, WANDA
5142 N. RUTHERFORD AVE
CHICAGO, IL 60656                                    P‐0010475 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS JR, CLARENCE
2101 OAK MEADOW CIR
GARLAND, TX 75040                                    P‐0053751   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS JR, CLARENCE
2101 OAK MEADOW CIR
GARLAND, TX 75040                                    P‐0053752   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS JR., CLARENCE
2101 OAK MEADOW CIR
GARLAND, TX 75040                                    P‐0053750   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS NORRIS, SUSAN J.
77 STAGE ROAD
HAMPSTEAD, NH 03841                                  P‐0054558 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, ALEXANDER F.
617 W SMITH ST
ORLANDO, FL 32804                                    P‐0000013 10/18/2017    TK Holdings Inc., et al .                    $1,400.00                                                                                    $1,400.00
EVANS, AMOS E.
3243 DRAGONWICK DR
HOUSTON
HOUSTON, TX 77045                                    P‐0004570 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, AMOS E.
3243 DRAGONWICK DR
HOUSTON
HOUSTON, TX 77045                                    P‐0023857 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, BETHANY S.
201 WOODROSE AVENUE
GOLDSBORO, NC 27534                                  P‐0056716   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, BRAD S.
14194 ST HWY P
POTOSI, MO 63664                                     P‐0046333 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1049 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1050 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
EVANS, BRADLEY J.
EVANS, EILEEN S.
1808 N. 24TH ST.
BROKEN ARROW, OK 74014                              P‐0016618 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, BRADLEY S.
EVANS, JULIA M.
10261 DORLAC DR
CADET, MO 63630                                     P‐0046315 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, BRADLEY S.
14194 ST HWY P
POTOSI, MO 63664                                    P‐0046332 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, CAROLYN L.
117 HAZEL DR
WARNER ROBINS, GA 31088                             P‐0005151 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, CAROLYN L.
117 HAZEL DR
WARNER ROBINS, GA 31088                             P‐0005222 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, CHARLES H.
10900 HANALEI AVE NE
ALBUQUERQUE, NM 87111                               P‐0003235 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, CONSTANCE
11735 BROOKEVILLE LANDING CT.
BOWIE, MD 20721                                     P‐0035924 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, DEBORAH
6861 CATLETT RD.
ST. AUGUSTINE, FL 32095                             P‐0020497 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, DONALD CHARLES
19432 NW 23 PL.
PEMBROKE PINES, FL 33029                              203       10/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
EVANS, ELIDA M.
LEWANDOWSKI, JAMES M.
7667 BUCHANAN DRIVE
BOARDMAN, OH 44512‐5704                             P‐0028554 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, EMILY J.
346 TOPSFIELD ROAD
COLUMBUS, OH 43228                                  P‐0009581 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, G. L.
5284 FLOYD RD, #2
MABLETON, GA 30126                                  P‐0030737 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, GARY L.
EVANS, DARLENE J.
14844 DANBROOK DR
WHITTIER, CA 90604                                  P‐0013704 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, GARY L.
EVANS, DARLENE J.
14844 DANBROOK DR
WHITTIER, CA 90604                                  P‐0013715 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, GARY W.
EVANS, MARIE D.
3974 CITRUS DR
FALLBROOK, CA 92028                                 P‐0017524 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVANS, GEORGE F.
120 CHEROKEE LANE
SAN ANTONIO, TX 78232                               P‐0056477    2/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1050 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1051 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin     Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                       Amount                                                  Amount
EVANS, HEATHER L.
2580 VOLLMER DR
YOUNGSTOWN, OH 44511                                 P‐0012900 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, III, HOUSTON H.
1319 LITTON ROAD
SHAW, MS 38773                                       P‐0013764 11/2/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
EVANS, III, ROBERT B.
THE EVANS LAW CORPORATION
3445 N. CAUSEWAY BLVD., SUITE 707
METAIRIE, LA 70002                                     123      9/8/2017        TK Holdings Inc.                              $0.00              $0.00                                                    $0.00             $0.00
EVANS, III, ROBERT B.
THE EVANS LAW CORPORATION
3445 N. CAUSEWAY BLVD., SUITE 707
METAIRIE, LA 70002                                     167     10/12/2017       TK Holdings Inc.                         $77,850.00              $0.00                                 $0.00                           $77,850.00
EVANS, JACQUELINE
432 LITTLE I‐20RD
LAWRENCE, MS 39336                                     1544     11/6/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
EVANS, JEAN M.
384 ROSS RD
COLUMBUS, OH 43213                                   P‐0035389 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, JEFFREY
363 OLD PRESTON HWY NORTH
SHEPHERDSVILLE, KY 40165                             P‐0027552 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, JOAN F.
11030 WEST 109TH STREET
OVERLAND PARK, KS 66210                              P‐0018332 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, JOHN A.
7 TORONTO AV.
GLOUCESTER, MA 01930                                 P‐0019625 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, JOHN N.
EVANS, DOROTHEA F.
2503 ALVORD LANE
REDONDO BEACH, CA 90278                              P‐0012628 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, JUANITA D.
EVANS, LAUREN N.
2717 COUNTRY CLUB RD
SAINT CHARLES, MO 63303                              P‐0046467 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, KAREN
EVANS, ANTHONY
3510 W13TH
TRAINER, PA 19061                                    P‐0039870 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, KEVIN W.
200 ATRIUM WAY
APT 802
COLUMBIA, SC 29223                                   P‐0040365 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, LAWRENCE E.
3039 CLEARBROOK DRIVE
MARIETTA, GA 30068                                   P‐0010474 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, LICIA J.
EVANS, DAVID D.
303 EVANS RD
JACKSON, GA 30233                                    P‐0040529 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, LICIA J.
EVANS, DAVID D.
303 EVANS RD
JACKSON, GA 30233                                    P‐0040612 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                          Page 1051 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 1052 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
EVANS, LICIA J.
EVANS, DAVID D.
303 EVANS RD
JACKSON, GA 30233                                   P‐0040613 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, LICIA J.
EVANS, DAVID D.
303 EVANS RD
JACKSON, GA 30233                                   P‐0040614 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, LINDA A.
10900 HANALEI AVE NE
ALBUQUERQUE, NM 87111                               P‐0003223 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, LORI
3015 E. BAYSHORE RD.
SPACE 437
REDWOOD CITY, CA 94063                              P‐0015453 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, LURLEEN
1217 NW 91ST AVENUE
CORAL SPRINGS, FL 33071                             P‐0015906 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, MARJORIE
1715 W 107TH STREET
LOS ANGELES, CA 90047                                 2765      11/18/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
EVANS, MAUREEN A.
1903 STRAWBRIDGE DRIVE
SOUTH PARK, PA 15129                                P‐0031334 11/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, MICHAEL J.
1511 COUNTY ROAD 5
REPTON, AL 36475                                    P‐0019457 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, MICHAEL S.
80 BEAVER RIDGE DRIVE
YOUNGSVILLE, NC 27596                               P‐0033694 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, MICHAEL W.
1664 BRIDGECREST DRIVE
ANTIOCH, TN 37013                                   P‐0050476 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, PAMELA C.
1011 JOHNS AVENUE
BELTON, SC 29627                                    P‐0054143    1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, R. S.
12305 SUMMERWOOD DR
PAINESVILLE, OH 44077                               P‐0008303 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, R. S.
12305 SUMMERWOOD DR
PAINESVILLE, OH 44077                               P‐0008312 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, REGINA L.
6319 DERRYFIELD DRIVE
CHARLOTTE, NC 28213/5532                            P‐0001401 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, RICHARD E.
1643 31ST STREET
MERIDIAN, MS 39305                                  P‐0019851 11/8/2017       TK Holdings Inc., et al .                    $3,527.00                                                                                     $3,527.00
EVANS, RICHARD G.
EVANS, JENNIFER A.
1882 E. 144TH DR.
THORNTON, CO 80602                                  P‐0025414 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, RODERICK L.
2720 6TH AVE
TUSCALOOSA, AL 35401                                P‐0028614 11/19/2017      TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00


                                                                                           Page 1052 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1053 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
EVANS, RONALD L.
758 SAINT MICHAEL STREET
APT 810
MOBILE, AL 36602                                    P‐0052316 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, SHANNON M.
1629 CHASA ST.
EUGENE, OR 97491                                    P‐0045492 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, STEPHANIE R.
1345 LANEDALE ST NW
MASSILLON, OH 44647                                 P‐0026855 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, TANYA
226 W PARKWOOD AVE
SPRINGFIELD, OH 45506                               P‐0014813 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, TERESA A.
23A MELISSA CIRCLE
GRIFFIN, GA 30224                                   P‐0023593 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, THOMAS A.
721 INGRAHAM ST NW
WASHINGTON, DC 20011                                P‐0056495    2/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, TRACY F.
11745 BROADWAY ST., APT #7305
PEARLAND, TX 77584‐4198                             P‐0053376 12/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, TRACY L.
4591 DARROWBY DRIVE
POWDER SPRINGS, GA 30127                            P‐0031105 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, TRUDY A.
27 KENILWORTH DRIVE
CLINTON, CT 06413                                   P‐0037379 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, TRUDY A.
27 KENILWORTH DRIVE
CLINTON, CT 06413                                   P‐0045130 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, TYLER
1315 WEST 35TH ST.
LORAIN, OH 44052                                      997       10/28/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
EVANS, VALERIE D.
7401 CRENSHAW BLVD,
UNIT 234
LOS ANGELES, CA 90043                               P‐0053790    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, VALERIE G.
709 VALENTINE LN
VIRGINIA BEACH, VA 23462                            P‐0017382 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, VALERIE G.
709 VALENTINE LN
VIRGINIA BEACH, VA 23462                            P‐0017396 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVANS, WESLEY T.
921 MAPLEHURST CT
VIRGINIA BEACH, VA 23462                            P‐0057138    2/9/2018     TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00
EVANS, WILLIAM B.
2459 NORTH WAKEFIELD COURT
ARLINGTON, VA 22207                                   3967      12/11/2017       TK Holdings Inc.                          $5,000.00                                                                                     $5,000.00
EVANSON, SHELAGH J.
105 MAGNOLIA AVENUE
FRANKLIN, VA 23851                                  P‐0010759 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
EVELAND, DENNIS M.
P.O. BOX 416
SURFSIDE, CA 90743                                  P‐0031215 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                           Page 1053 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1054 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
EVELAND, DENNIS M.
P.O. BOX 416
SURFSIDE, CA 90743                                  P‐0031250 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVELAND, SHARI H.
P.O. BOX 416
SURFSIDE, CA 90743                                  P‐0031219 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVELAND, SHARI H.
P.O. BOX 416
SURFSIDE, CA 90743                                  P‐0031226 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVELAND, SHARI H.
P.O. BOX 416
SURFSIDE, CA 90743                                  P‐0031257 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVENS, LORI J.
8170 CAPE ITO CT
LAS VEGAS, NV 89113                                 P‐0001814 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERETH, MICHAEL G.
1680 HESS ROAD
APPLETON, NY 14008                                  P‐0011565 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERETT, CHRISTOPHER E.
19087 SW BARFIELD RD
BLOUNTSTOWN, FL 32424‐3901                          P‐0001681 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERETT, CHRISTOPHER E.
19087 SW BARFIELD RD
BLOUNTSTOWN, FL 32424                               P‐0022496 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERETT, HEATHER
1403 HIGHWAY F
DEFIANCE, MO 63341                                  P‐0037153 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERETT, LARRY E.
EVERETT, JOY J.
6339 E WAVERLY ST
INVERNESS, FL 34452                                 P‐0051690 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERETT, VALERIE L.
1111 DOTSON WAY
APEX, NC 27523                                      P‐0028671 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERHART, ANNE C.
1382 PARK GARDEN LANE
RESTON, VA 20194‐2013                               P‐0045686 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERHART, BRYAN
171 ALBERT STREET
HOMER CITY, PA 15748                                  1437     11/6/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
EVERHART, MISTY K.
EVERHART, JAMES K.
6909 NW 77TH STREET
KANSAS CITY, MO 64152                               P‐0049882 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERLY, KIM
909 KNORR STREET
PHILADELPHIA, PA 19111                              P‐0047138 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERS, BRIAN L.
P.O. BOX 82026
PHOENIX, AZ 85071                                   P‐0032635 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERS, BRIAN L.
P.O. BOX 82026
PHOENIX, AZ 85071                                   P‐0032636 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERS, RUSSELL L.
6911 GEYSER COURT
DAYTON, OH 45424                                    P‐0003131 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1054 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1055 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
EVERSON, PHILIP D.
EVERSON, JUDY A.
1217 3RD ST N
MONROE, WI 53566                                    P‐0026109 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERSON, YUKARI
EVERSON, GEORGE C.
5685 GATEWAY LN NE
BREMERTON, WA 98311                                 P‐0054738 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERT, JAMIE L.
P.O. BOX 126
LIMEPORT, PA 18060                                  P‐0025315 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVERY, DAVID
820 EAST AVE #2
ROCHESTER, NY 14607                                 P‐0050296 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVETT, LEE
337 JAMES CIRCLE
LAKE ALFRED, FL 33850                               P‐0057395 2/20/2018     TK Holdings Inc., et al .                    $2,100.00                                                                                    $2,100.00
EVETT, LEE R.
337 JAMES CIRCLE
LAKE ALFRED, FL 33850                               P‐0010758 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVETT, LEE R.
337 JAMES CIRCLE
LAKE ALFRED, FL 33850                               P‐0057539 2/28/2018     TK Holdings Inc., et al .                     $652.00                                                                                       $652.00
EVO, WILLIAM B.
7534 LEDGEWOOD DRIVE
FENTON
FENTON, MI MI                                       P‐0035341 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVRARD, JOHN G.
EVRARD, ALLISON H.
2700 BRENTWOOD DRIVE
COOPERSBURG, PA 18036                               P‐0011400 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EVRARD, JOHN G.
EVRARD, ALLISON H.
2700 BRENTWOOD DRIVE
COOPERSBURG, PA 18036                               P‐0011407 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EWBANK, KEVIN W.
4308 CANNOCK DRIVE
MCKINNEY, TX 75070                                  P‐0042656 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EWERT, DARREN
CFM LAWYERS
MICHELLE SEGAL
400‐856 HOMER STREET
VANCOUVER, BC V6B 2W5
CANADA                                                 72      8/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
EWING, ANGELA V.
ANGELA EWING
6636 N. 53RD STREET
MILWAUKEE, WI 53223‐6048                            P‐0050487 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EWING, ANGELA V.
6636 NORTH 53RD STREET
MILWAUKEE, WI 53223‐6048                            P‐0050511 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EWING, CHRISTOPHER
9 WOODCREST DRIVE
ABERDEEN, MS 39730                                    1579     11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                         Page 1055 of 3871
                                               Case 17-11375-BLS           Doc 4247                  Filed 10/26/20                    Page 1056 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
EWING, REBECCA J.
509 MALACHITE AVENUE
POB 262
TYRONE, NM 88065                                    P‐0024562 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EWING, ROBERT M.
EWING, CYNTHIA L.
P.O. BOX 13465
CHESAPEAKE, VA 23325‐0465                           P‐0042971 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EWING, ROBERT M.
EWING, CYNTHIA L.
P.O. BOX 13465
CHESAPEAKE, VA 23325‐0465                           P‐0042973 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EWING, SUE A.
510 S PENNSYLVANIA AVE
FREMONT, OH 43420                                   P‐0036474 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EWING, SUE A.
510 S PENNSYLVANIA AVE
FREMONT, OH 43420                                   P‐0036478 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EWING, TIM C.
907 LOGAN RD.
BETHEL PARK, PA 15102                               P‐0055659 1/23/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EXPLOSIVES BUREAU INC.
407 HARTSHORN DR.
SHORT HILLS, NJ 07078                                 3343    11/25/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
EXPLOSIVES BUREAU INC.
407 HARTSHORN DR.
SHORT HILLS, NJ 07078                                 3346    11/25/2017   Takata de Mexico, S.A. de C.V.                      $0.00                                                                                        $0.00
EXPLOSIVES BUREAU INC.
407 HARTSHORN DR.
SHORT HILLS, NJ 07078                                 3347    11/25/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
EXTER, BRONWEN
331 RACHEL CARSON TRAIL
ITHACA, NY 14850                                    P‐0018084 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EYE, TOM V.
NO ADDRESS PROVIDED
                                                    P‐0013280 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EYLER, GREGORY S.
28433 CHAMPIONSHIP DR.
MORENO VALLEY, CA 92555                             P‐0025501 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EYLER, TIM
28433 CHAMPIONSHIP DR
MORENO VALLEY, CA 92555                             P‐0021351 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EYNON, FRED R.
EYNON, DONNA G.
5760N 1650W
UTAH 84770
ST GEORGE, UT 84770                                 P‐0005897 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EYTCHESON, YOLANDA A.
1725 VERIDIAN DR SE
RIO RANCHO, NM 87124                                P‐0051883 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EZEKIEL, SAUL J.
107 HOOT OWL LANE N
LEANDER, TX 78641‐1727                              P‐0036169 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
EZEKIEL, SAUL J.
107 HOOT OWL LANE N
LEANDER, TX 78641‐1727                              P‐0036926 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1056 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1057 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
EZZARD, EZZARD
NO ADDRESS PROVIDED
                                                    P‐0024792 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
F. PAGE GAMBLE, P.C.
300 VESTAVIA PKWY
SUITE 2300
BIRMINGHAM, AL 35216                                P‐0054314    1/9/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FABAYO, ADELEKE O.
811 OAKLAND FALLS COURT
LAWRENVILLE, GA 30044                               P‐0054687 1/14/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FABAYO, ADELEKE O.
811 OAKLAND FALLS COUT
LAWRENVILLE, GA 30044                               P‐0054688 1/14/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FABELA, STEPHANIE
2518 GROVE AVE
CORONA, CA 92882                                      3751      11/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FABER, DAVID P.
FABER, DAVID
16145 4TH LANE
P.O. BOX 113
UNION PIER, MI 49129                                P‐0012324 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FABER, MARGARET H.
3103 NW 95TH PLACE
VANCOUVER, WA 98665                                 P‐0031577 11/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FABER, MICHAEL
6684 32ND PLACE NW
WASHINGTON, DC 20015                                P‐0050326 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FABER, ROSS E.
30222 SIERRA MADRE DR
TEMECULA, CA 92581                                  P‐0045959 12/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FABIAN, ALBERT
300 EAST NORTH CANAL STREET
CANASTOTA, NY                                       P‐0048415 12/26/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
FABIAN, CYNTHIA
3050 S. LOOMIS ST.
CHICAGO, IL 60608                                   P‐0052351 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FABIAN, ROSA A.
125 N SYRACUSE ST #51
ANAHEIM, CA 92801                                   P‐0021753 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FABIAN‐ZOMORA, PETER
1339 N MARTEL AVE #4
LOS ANGELES, CA 90046                               P‐0047308 12/26/2017      TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
FABICK, STEPHEN D.
291 CHESERFIELD AVE
BIRMINGHAM, MI 48009‐1284                           P‐0030244 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FABICS, PATRICK L.
74 BACON STREET
WALTHAM, MA 02451                                   P‐0056075 1/29/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FABIJANIC, GEORGE G.
1328 WARE BLVD.
BIRMINGHAM, AL 35235                                P‐0008659 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FABRE, ROBERT
817 N HERITAGE, APT 1
MESA, AZ 85201                                        487       10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                           Page 1057 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1058 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FABRIZIO, CAROL A.
2206 NO. BELVEDERE AVENUE
TUCSON, AZ 85712                                    P‐0027094 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FACER, DANIEL W.
FACER, NIKI R.
27617 238TH PL SE
MAPLE VALLEY, WA 98038                              P‐0022586 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FACIANE, KIM
FACIANE, KIM
1203 CLAIBORNE DR #7
JEFFERSON                                           P‐0019369 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FACIANE, KIM
1203 CLAIBORNE DR #7
JEFFERSON, LA 70121                                 P‐0044546 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FACUS, ADEBAYO A.
6133 N KENMORE AVE APT 408
CHICAGO, IL 60660‐2763                              P‐0046651 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FADEN, MARK
FADEN, MARK L.
10485 N.W.8 ST.,#202
PEMBROKE PINES, FL 33026                            P‐0012192 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FADER, SHEILA R.
125 COYOTE RIDGE
DEFIANCE, MO 63341                                  P‐0052678 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAERSTEIN, DYLAN
261 ACOMA STREET
DENVER, CO 80223                                    P‐0027981 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAGAN, ABRAHAM S.
FAGAN, IRIS M.
2015 FRANKLIN DR.
GLENVIEW, IL 60026                                  P‐0031712 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAGAN, IRIS M.
2015 FRANKLIN DR.
GLENVIEW, IL 60026                                  P‐0031709 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAGAN, KRISTA
98 HEMLOCK DRIVE
GLEN MILLS, PA 19342                                P‐0055997 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAGGART, JONATHAN E.
FAGGART, JANET K.
412 SEASONS W
SHERMAN, TX 75092                                   P‐0019682 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAGIO JR, CHRISTOPHER A.
P.O. BOX 683
3929 CAREY ST
BLUEFIELD, WV 24701                                 P‐0052814 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAGIO, CHRISTOPHER A.
P.O. BOX 683
3929 CAREY ST
BLUEFIELD, WV 24701                                 P‐0052586 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAGIO, CHRISTOPHER A.
CA+F TRANSPORT
P.O. BOX 683
3929 CAREY ST
BLUEFIELD, WV 24701                                 P‐0052811 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1058 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1059 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FAGIO, CHRISTOPHER A.
P.O. BOX 683
3929 CAREY ST
BLUEFIELD, WV 24701                                  P‐0052818 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAGIO, CHRISTOPHER A.
P.O. BOX 683
3929 CAREY ST
BLUEFIELD, WV 24701                                  P‐0052871 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAGO, RICHARD V.
31 HILLTOP RD
BASKING RIDGE, NJ 07920                              P‐0045461 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAGON, SHAQUANNA
42 GILMORE ST
BRIDGEPORT, CT 06608                                 P‐0052247 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAHERTY, THOMAS E.
21 TAYLOR RD
BOURNE, MA 02532                                     P‐0012998 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAHEY, MELISSA A.
4203 TAZEWELL TERRACE
BURTONSVILLE, MD 20866                               P‐0021625 11/10/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
FAHEY, TRENT
109 W GREENWOOD ST
BRANDON, SD 57005                                    P‐0054282   1/9/2018    TK Holdings Inc., et al .                    $2,255.00                                                                                    $2,255.00
FAHMER, JASON D.
7043 NORTHVIEW DRIVE
LOCKPORT, NY 14094                                   P‐0010078 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAHY, GARRETT M.
941 JUNIPERO DRIVE
COSTA MESA, CA 92626                                 P‐0057557   3/1/2018    TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
FAIA, MICHAEL
3801 SHARP ST
PHILADELPHIA, PA 19127                               P‐0028798 11/19/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
FAIA, THOMAS A.
P.O. BOX 103
PALOS VERDES EST, CA 90274‐0103                      P‐0041255 12/17/2017    TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
FAIETA, PATRICK J.
FAIETA, MINDY L.
14034 WAKE ROBIN DR
BROOKSVILLE, FL 34604                                P‐0000762 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIGEN, GLENN C.
FAIGEN, CLAUDIA D.
1036 BRICE ROAD
ROCKVILLE, MD 20852                                  P‐0050931 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIMAN, CHARLES
11 NANTUCKET COURT
BEACHWOOD, OH 44122                                  P‐0008981 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAINO, MARY I.
17 PUTNAM STREET
DANVERS, MA 01923                                    P‐0057841 4/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAINO, MATHEW E.
17 PUTNAM STREET
DANVERS, MA 01923                                    P‐0057842 4/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIR JR, WILLIAM H.
113 W CLOVER DRIVE
INDIANOLA, MS 38751                                  P‐0012752 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1059 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1060 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FAIR JR, WILLIAM H.
113 W CLOVER DRIVE
INDIANOLA, MS 38751                                 P‐0030253 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIR, DIANE M.
16720 STATE ROUTE 22
STEPHENTOWN, NY 12168                               P‐0026487 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIR, EMILY L.
197 SPRINGFIELD DRIVE
NEW OXFORD, PA 17350                                P‐0031393 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIR, MIKE
P. O. BOX 70128
FAIRBANKS, AK 99707                                 P‐0052748 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIR, STEPHEN C.
FAIR, JANET A.
5145 CHURCHWOOD DRIVE
OAK PARK, CA 91377                                  P‐0014802 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRBANK, ANNE M
33 BARTLETT STREET
CHARLESTOWN, MA 02129                                 1951     11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FAIRBANKS, IYONNA L.
2209 LOTH STREET
CINCINNATI, OH 45219                                P‐0002149 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRBANKS, JAE M.
6132 SE 17TH AVENUE
PORTLAND, OR 97202                                  P‐0015511 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRBANKS, TARA L.
26 PHEASANT DR
SICKLERVILLE, NJ 08081                              P‐0017692 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRBROTHER, JAMES E.
43 RT 54 EAST LAKE ROAD
PENN YAN, NY 14527                                  P‐0041877 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRCHILD, BILLY E.
FAIRCHILD, MARY E.
5130 ABBONMARSH CIRCLE
BROOKSVILLE, FL 34604                               P‐0054970 1/12/2018     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
FAIRCHILD, DEBRA J.
2223 HUCKLEBERRY LANE
PASADENA, TX 77502                                  P‐0028352 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRCHILD, DOUGLAS D.
39 DAVIS ROAD
RICHMOND HILL, GA 31324                             P‐0002506 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRCHILD, DOUGLAS D.
39 DAVIS ROAD
RICHMOND HILL, GA 31324                             P‐0002511 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRCHILD, GEORGE R.
62 E EVERETTE ST
P.O. BOX 73.
SCOOBA, MS 39358                                    P‐0029929 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRCHILD, JIHN T.
7747 MARIAH CT.
ORLANDO, FL 32810                                   P‐0031674 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRCHILD, JOHN R.
7747 MARIAH CT
ORLANDO, FL 32810                                   P‐0031717 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1060 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1061 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FAIRCHILD, MARK S.
FAIRCHILD, STACIE M.
4913 ROSE ST
HOUSTON, TX 77007‐5339                              P‐0009490 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRCHILD, MICHAEL
FAIRCHILD, CHRISTIN
5316 CEDAR DR
NAPERVILLE, IL 60564                                P‐0006580 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRCHILD, MICHAEL S.
P.O. BOX 71
FRAZIERS BOTTOM, WV 25082                           P‐0053885    1/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRCHILD, ROGER C.
37906 DEERBROOK LANE
PURCELLVILLE, VA 20132                              P‐0027139 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRCHILD, ROGER M.
713 LAKESHORE DR
CEDAR FALLS, IA 50613                               P‐0038479 12/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRCLOTH, JACOB M.
2304 SIERRA CREEK CIRCLE
SANTA ROSA, CA 95405                                P‐0019917 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRES, GREGORY P.
11960 NW 24TH STREET
PLANTATION, FL 33323‐1928                           P‐0049097 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRES, PEYTON E.
11960 NW 24TH STREET
PLANTATION, FL 33323‐1928                           P‐0049437 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRES, PEYTON E.
11960 NW 24TH STREET
PLANTATION, FL 33323‐1928                           P‐0049563 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRFIELDE, LUCINDA V.
4 AGUA SARCA ROAD
PLACITAS, NM 87043                                  P‐0005586 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIRRINGTON, JOHN M.
FAIRRINGTON, NEVA M.
9920 ELSIE IDA WAY
SACRAMENTO, CA 95829                                P‐0014613 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAIS, ERIKA
2118 SE MORNINGSIDE BLVD
PORT ST. LUCIE, FL 34952                            P‐0002361 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAISON, CORLISS
25 WASHINGTON LANE APT 625
WYNCOTE, PA 19095                                   P‐0034805 12/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAITH, CHERYL A.
491 MONROE STREET
INDIANAPOLIS, IN 46229                                464       10/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FAIVRE, RICHARD E.
10971 CARSTEN CORNER DRIVE
BOX 417
EITZEN, MN 55931                                    P‐0038091 12/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAJARDO, ARNOLD L.
16426 GELDING WAY
MORENO VALLEY, CA 92555                             P‐0049939 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAJARDO, GEOVANA
16426 GELDING WAY
MORENO VALLEY, CA 92555                             P‐0050583 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1061 of 3871
                                               Case 17-11375-BLS            Doc 4247                  Filed 10/26/20                    Page 1062 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date               Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FAJARDO, MARISOL
3421 PARK SQ W
APT 1
TAMPA, FL 33613                                     P‐0024487 11/13/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAJARDO, MARY T.
13465 RARITAN STREET
WESTMINSTER, CO 80234                               P‐0029843 11/21/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAJARDO, PROCESO A.
FAJARDO, TERESITA E.
57 PLEASANT HILL ROAD
MOUNTAINVILLE, NY 10953                             P‐0040909 12/16/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FA‐KAJI, NAOMI
1336 MARTIN LUTHER KING JR WA
BERKELEY, CA 94709                                  P‐0030147 11/21/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FA‐KAJI, NAOMI
1336 MARTIN LUTHER KING JR WA
BERKELEY, CA 94709                                  P‐0036489 12/5/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAKE, JASON R.
21776 LAKE VISTA DR
LAKE FOREST, CA 92630                               P‐0024148 11/13/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAKER, MICHAEL T.
7474 SILVER KING DR
SPARKS, NV 89436                                    P‐0000660 10/20/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAKLIS, RUTH E.
7949 W. CAMBRIDGE DRIVE
ORLAND PARK, IL 60462                               P‐0020893 11/9/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALCI, THOMAS
7376 EASTGATE CIR
LIVERPOOL, NY 13090                                   2919    11/20/2017           TK Holdings Inc.                             $0.00                                                                                        $0.00
FALCO, FRANK
11 RIDGE DRIVE
PORT WASHINGTON, NY 11050                           P‐0034788 12/2/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALCO, FRANK
11 RIDGE DRIVE
PORT WASHINGTON, NY 11050                           P‐0034790 12/2/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALCO, FRANK
11 RIDGE DRIVE
PORT WASHINGTON, NY 11050                           P‐0034797 12/2/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALCOCCHIA, EDDIE
14275 OLD WOOD RD
SARATOGA, CA 95070                                  P‐0004845 10/26/2017       TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
FALCON, JOY
729 NE 127 ST. APT. 3
NORTH MIAMI, FL 33161                               P‐0008609 10/29/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALCONE, ADAM
7425 CASTLEGATE BLVD.
KNOXVILLE, TN 37918‐9031                              855     10/30/2017          Takata Americas                               $0.00                                                                                        $0.00
FALCONE, ADAM
7425 CASTLEGATE BLVD.
KNOXVILLE, TN 37918                                   858     10/30/2017           TK Holdings Inc.                             $0.00                                                                                        $0.00
FALCONE, ADAM
7425 CASTLEGATE BLVD
KNOXVILLE, TN 37918‐9031                              879     10/30/2017   Strosshe‐Mex, S. de R.L. de C.V.                     $0.00                                                                                        $0.00
FALCONE, ADAM
7425 CASTLEGATE BLVD.
KNOXVILLE, TN 37918‐9031                              1109    10/30/2017   Takata Protection Systems Inc.                       $0.00                                                                                        $0.00
                                                                                            Page 1062 of 3871
                                               Case 17-11375-BLS                Doc 4247                  Filed 10/26/20                     Page 1063 of 1950
                                                                                                   Claim Register
                                                                                            In re TK Holdings Inc., et al .
                                                                                                 Case No. 17‐11375

                                                                                                                          Current General                                         Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date                   Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                              Amount                                                  Amount
FALCONE, ADAM
7425 CASTLEGATE BLVD
KNOXVILLE, TN 37918‐9031                              1159    10/30/2017               TK Finance, LLC                               $0.00                                                                                        $0.00
FALCONE, ADAM
7425 CASTLEGATE BLVD
KNOXVILLE, TN 37918‐9031                              1160    10/30/2017            Interiors in Flight Inc.                         $0.00                                                                                        $0.00
FALCONE, ADAM
7425 CASTLEGATE BLVD
KNOXVILLE, TN 37918‐9031                              1161    10/30/2017   TK Holdings de Mexico S. de R.L. de C.V.                  $0.00                                                                                        $0.00
FALCONE, ADAM
7425 CASTLEGATE BLVD
KNOXVILLE, TN 37918‐9031                              1163    10/30/2017                TK China, LLC                                $0.00                                                                                        $0.00
FALCONE, ADAM
7425 CASTLEGATE BLVD
KNOXVILLE, TN 37918‐9031                              1169    10/30/2017               TK Mexico Inc.                                $0.00                                                                                        $0.00
FALCONE, ADAM
7425 CASTLEGATE BLVD.
KNOXVILLE, TN 37918‐9031                              1226    10/30/2017       Takata de Mexico, S.A. de C.V.                        $0.00                                                                                        $0.00
FALCONE, ADAM
7425 CASTLEGATE BLVD.
KNOXVILLE, TN 37918‐9031                              1232    10/30/2017               TK Mexico LLC                                 $0.00                                                                                        $0.00
FALCONE, ADAM
7425 CASTLEGATE BLVD.
KNOXVILLE, TN 37918‐9031                              1988     11/6/2017   Industrias Irvin de Mexico, S.A. de C.V.                  $0.00                                                                                        $0.00
FALCONE, DONALD G.
394 FLINTVILLE RD
DELTA, PA 17314                                     P‐0040539 12/15/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
FALER, KEVIN
3738 N. BOUNTIFUL LN
EAGLE MOUNTAIN, UT 84005                            P‐0055955 1/27/2018            TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
FALES, ANDREW M.
7707 WISCONSIN AVE #1114
BETHESDA, MD 20814                                  P‐0021505 11/10/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
FALGOUT, DONALD A.
CHARLES C. BOURQUE, JR.
315 BARROW ST.
HOUMA, LA 70360                                     P‐0029009 11/20/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
FALION, DAVID G.
310 FOUNTAINVIEW CIRCLE
OLDSMAR, FL 34677                                   P‐0024970 11/14/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
FALK, DAVID W.
118 CONSTITUTION DRIVE
LAFAYETTE, LA 70503                                 P‐0034256 12/1/2017            TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
FALK, JONATHAN
1081 E MARCELLUS ST.
LONG BEACH, CA 90807                                P‐0026532 11/10/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
FALK, LISHA C.
118 CONSTITUTION DRIVE
LAFAYETTE, LA 70503                                 P‐0034259 12/1/2017            TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
FALK, MARK F.
435 DOUGLASS COURT
IOWA CITY, IA 52246‐5405                            P‐0047430 12/22/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
FALK, ROBYN H.
4501 TWANA DR
DES MOINES, IA 50310                                P‐0028350 11/18/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00


                                                                                                 Page 1063 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1064 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FALK, WALTHER
ROMERO, LILIAN R.
5904 LONG COURT
AUSTIN, TX 78730                                   P‐0008928 10/29/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
FALKNER, DERRICK J.
6793 CHESTWOOD LANE
AUSTELL, GA 30168                                  P‐0039764 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALKNER, NANCY D.
FALKNER, HERCIAL W.
                                                   P‐0014138 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALLMER, BARBARA
2825 VOGAY LANE
NORTHBROOK, IL 60062‐6112                          P‐0047427 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALLON, VIRGINIA
17115 P ST
OMAHA, NE 68135                                    P‐0011761 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALLOWS, LYNN A.
11395 S. FOUNTAIN HILLS ST.
PARKER, CO 80138                                   P‐0013005 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALLS OF NEUSE MANAGEMENT LLC
666 GARLAND PLACE
DES PLAINES, IL 60016                              P‐0044806 12/22/2017    TK Holdings Inc., et al .                   $39,304.96                                                                                   $39,304.96
FALLS, OPHELIA Y.
5861 GREAT EGRET DRIVE
SANFORD, FL 32773                                  P‐0012757 11/2/2017     TK Holdings Inc., et al .                       $90.00                                                                                       $90.00
FALLUCCA, CHRISTOPHER J.
6905 CLEATON ROAD
UNIT Q191
COLUMBIA, SC 29206                                 P‐0021018 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALLUCCA, MICHELLE S.
6905 CLEATON ROAD
UNIT Q191
COLUMBIA, SC 29206                                 P‐0020855 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALTEICH, CAROL E.
2462 LANGHORNE DRIVE
BETHLEHEM, PA 18017                                P‐0054757 1/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALTER, BARRY
FALTER WEALTH MANAGEMENT SERV
8911 WHISPERING WIND ROAD
LINCOLN, NE 68512                                  P‐0039509 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALTER, BARRY M.
FALTER WEALTH MGMT SERVICES
8911 WHISPERING WIND ROAD
LINCOLN, NE 68512                                  P‐0035009 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALVEY, LAURA
272 POTTERS AVE
WARWICK, RI 02886                                  P‐0036019 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FALZONE‐MOST, BEVERLY A.
29 LONGFELLOW DR
FRANKLIN, MA 02038                                 P‐0006326 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAM, REDA N.
3826 THOMPSON LAKE DR.
BUFORD, GA 30519                                   P‐0043516 12/21/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
FAM, REDA N.
3826 THOMPSON LAKE DR.
BUFORD, GA 30519                                   P‐0043589 12/21/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
                                                                                        Page 1064 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1065 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FAMILY MORTGAGE COMPANY OF HAWAII INC
762 KANOELEHUA AVE
HILO, HI 96720                                       1458      11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FAMILY MORTGAGE COMPANY OF HAWAII INC
762 KANOELEHUA AVE SUITE2
HILO, HI 96720                                       1974      11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FAMILY TRUST, EVANS
9197 NADINE RIVER
FOUNTAIN VALLEY, CA 92708                          P‐0056504   2/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAMOLU, WILLIETTE B.
FAMOLU, WILLIETTE B.
6743 N. 34TH AVE.
PHOENIX, AZ 85017                                  P‐0049201 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAN, HONGYOU
9908 SAND VERBENA TRL NE
ALBUQUERQUE, NM 87122                              P‐0036540 12/6/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FAN, HUAJUN
20915 GOLDEN SYCAMORE TRL
CYPRESS, TX 77433                                  P‐0016643 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAN, HUI
WANG, HSING‐HUI
21217 WASHGINTON AVE #143
WALNUT, CA 91789                                   P‐0020373 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAN, JIAN
4114 LINETTA CT
SAN JOSE
, CA 95148                                         P‐0018295 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAN, YUANJIE
715 POTSGROVE PLACE
TRACY, CA 95377                                    P‐0040890 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FANG, JIA
91 SIDNEY ST
APT 515
CAMBRIDGE, MA 02139                                P‐0055325 1/19/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FANG, JIN
5154 WALLER AVE.
FREMONT, CA 94536                                  P‐0039063 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FANG, NOAH
34582 CALCUTTA DRIVE
FREMONT, CA 94555                                  P‐0031100 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FANG, STEPHEN E.
HSU, WENNY H.
75 MONROE ST APT 2
HOBOKEN, NJ 07030                                  P‐0035369 12/4/2017      TK Holdings Inc., et al .                    $1,400.00                                                                                    $1,400.00
FANN, TRACEY L.
14967 MARK TWAIN ST
DETROIT, MI                                        P‐0017251 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FANNING, WILLIAM
FANNING, DEBORAH R.
22061 COYOTE RIDGE ROAD
CASSVILLE, MO 65625                                P‐0013762 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FANSHAW, CHARLES W.
FANSHAW, HOPE K.
4803 OLLEY LN
FAIRFAX, VA 22032                                  P‐0037618 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1065 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1066 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FANSHAW, HOPE K.
FANSHAW, CHARLES W.
4803 OLLEY LN
FAIRFAX, VA 22032                                   P‐0037540 12/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FANSLER, ANTHONY D.
947 W MOBLEY
AMARILLO, TX 79108                                  P‐0026726 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FANSLER, DEBORAH
P.O. BOX 195
HOBART, IN 46342                                    P‐0056431    2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FANSLER, ROBERT D.
FANSLER, NANCY R.
10717 CASH VALLEY ROAD NW
LAVALE, MD 21502                                    P‐0014409 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FANT, SAMENTA
1406 BECKER DR
KILLEEN, TX 76543                                     2297      11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FANT, SAMENTA
1406 BECKER DR
KILLEEN, TX 76543                                     2316      11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FANT, SAMENTA
1406 BECKER DR
KILLEEN, TX 76543                                   P‐0002643 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FANT, SAMENTA
1406 BECKER DR
KILLEEN, TX 76543                                   P‐0002696 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FANTINI, NESTOR M.
DAVICCO, CECILIA R.
18327 KEVIN COURT
NORTHRIDGE, CA 91325                                P‐0019118 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FANTINI, NESTOR M.
18327 KEVIN COURT
NORTHRIDGE, CA 91325                                P‐0019134 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FANUCCHI, RONALD
FANUCCHI, RONALD D.
4120 HUCKLEBERRY DRIVE
CONCORD, CA 94521‐4814                              P‐0013770 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARABAUGH, PATRICK G.
401 HAMILL ROAD
INDIANA, PA 15701‐1465                              P‐0025616 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARABAUGH, RICHARD W.
215 KIRKPATRICK STREET
P.O. BOX 76
HASTINGS, PA 16646                                  P‐0013197 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARAJ, ALI
1569 COLORADO LANE
ELK GROVE VILLAG, IL 60007                          P‐0006558 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARAWELL, WILLIAM R.
FARAWELL, ROSINA E.
41950 BRIARBERRY PLACE
LEESBURG, VA 20176                                  P‐0029861 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARAWELL, WILLIAM R.
FARAWELL, ROSINA E.
41950 BRIARBERRY PLACE
LEESBURG, VA 20176                                  P‐0029870 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1066 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1067 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FARBER, KAREN R.
74 PHEASANT HILL DRIVE
FEEDING HILLS, MA 01030                            P‐0035814 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARBER, MATVEY
DRABKIN, ANYA
203 RUTHERFORD AVE
REDWOOD CITY, CA 94061                             P‐0019755 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARCA, JOSEPH I.
75 ISELIN DRIVE
NEW ROCHELLE, NY 10804                             P‐0004011 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARES, ANNE M
1669 PEPPER DRIVE
EL CAJON, CA 92021                                   1495     11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FARES, ANNE MARIE
1669 PEPPER DRIVE
EL CAJON, CA 92021                                   1507     11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FARHANGI, SEYEDHAMID
6184 MARTINS LANDING COURT
BURKE, VA 22015                                    P‐0010504 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARHNER, SCOTT A.
828 CROSSWOOD COURT
SAINT CHARLES, MO 63303                            P‐0005730 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARIAS, CRISTINA G.
FARIAS, SOCORRO
3369 SHADETREE WAY
CAMARILLO, CA 93012                                P‐0049878 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARIAS, FRANK
FARIAS, VANESSA M.
8221 DANCING AVENUE
LAS VEGAS, NV 89131                                P‐0006036 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARIAS, LUIS R.
3369 SHADETREE WAY
CAMARILLO, CA 93012                                P‐0033957 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARIAS, RUBEN
174 LARK CENTER DRIVE
SANTA ROSA, CA 95403                               P‐0037801 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARINAS, CHRISTIAN P.
116 ANDREA LANE
MCDONOUGH, GA 30253                                P‐0038734 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARINAS, TINA L.
116 ANDREA LANE
MCDONOUGH, GA 30253                                P‐0041388 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARIS, BRIANA E.
29890 SW CAMELOT ST
WILSONVILLE, OR 97070                              P‐0035800 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARIS, DONNA L.
40 GREYLOCK ROAD
BRISTOL, RI 02809‐1631                             P‐0024054 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARIS, ROBERT F.
40 GREYLOCK ROAD
BRISTOL, RI 02809‐1631                             P‐0023944 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARIS, STEVEN
FARIS, STEVEN
400 WEMBLEY CIRCLE
ATLANTA, GA 30328                                  P‐0035397 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1067 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1068 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FARJO, SADEER S.
34680 HUNTLEY DR.
APT. K34
STERLING HEIGHTS, MI 48312                           P‐0051123 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARLEY, ALTHEA H.
P O BOX 9923
BIRMINGHAM, AL 35220                                 P‐0031632 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARLEY, GLENNA N.
1043 MEADOW GLEN CT
FAIRFIELD, CA 94533                                  P‐0041052 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARLEY, JAMES N.
FARLEY, MICHELLE D.
P.O. BOX 2436
BENSON, AZ 85602                                     P‐0054949 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARLEY, JAMES P.
11085 W 68TH AVE
ARVADA, CO 80004‐2746                                P‐0006596 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARLEY, JAMES P.
11085 W 68TH AVE
ARVADA, CO 80004‐2746                                P‐0006614 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARLEY, JEREMY R.
923 PEACHTREE ST. NE UNIT 153
ATLANTA, GA 30309                                    P‐0016725 11/5/2017     TK Holdings Inc., et al .                    $2,480.00                                                                                    $2,480.00
FARLEY, JUDY A.
FARLEY, MARTIN L.
112 CHARLES STREET
LIBERTY, MO 64068‐1243                               P‐0007660 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARLEY, PAUL T.
PAUL FARLEY
16232 STATE ROUTE 550
AMESVILLE, OH 45711                                  P‐0001470 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARLOW, CAROLYN D.
3115 NW 15 STREET
ANKENY, IA 50023                                     P‐0020609 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARM CREDIT LEASING SERVICES
600 HWY 169 SOUTH
SUITE 300
MINNEAPOLIS, MN 55426                                P‐0051172 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMAND, GINA
9829 TREYMORE DRIVE
RALEIGH, NC 27617                                    P‐0017987 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMAND, NAFISA
9829 TREYMORE DRIVE
RALEIGH, NC 27617                                    P‐0017977 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMER, AVIS E.
353 BABYLON PINE DRIVE
MYRTLE BEACH, SC 29579                               P‐0051326 12/27/2017    TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
FARMER, JOANNA GRACE
10504 WALLACE AVE
KANSAS CITY, MO 64134                                  2452    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FARMER, JOSEPH A.
FARMER, TERESA L.
P.O. BOX 1034
GEYSERVILLE, CA 95441                                P‐0026696 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1068 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1069 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FARMER, NICOLE L.
FARMER, HOWARD G.
118 LILAC DR.
MILLEDGEVILLE, GA 31061                              P‐0003816 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMER, PRECIOUS
2049 BARNSBORO RD. APT G1
BLACKWOOD, NJ 08012                                    3354    11/26/2017       TK Holdings Inc.                                                                                                                           $0.00
FARMER, PRECIOUS
2049 BARNSBORO RD. APT G1
BLACKWOOD, NJ 08012                                  P‐0031702 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMER, THOMAS T.
2002 PERRY AVENUE
REDONDO BEACH, CA 90278                              P‐0032920 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMER, THOMAS T.
2002 PERRY AVENUE
REDONDO BEACH, CA 90278                              P‐0035529 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMERMEGGS, JULIA B.
5236 FAIRWAY DR
SAN ANGELO, TX 76904                                 P‐0002028 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMERMEGGS, JULIA B.
5236 FAIRWAY DR.
SAN AHGELO, TX 76904                                 P‐0002044 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMER‐MEGGS, JULIA B.
5236 FAIRWAY DR
SAN ANGELO, TX 76904                                 P‐0003809 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMER‐MEGGS, JULIA B.
5236 FAIRWAY DR
SAN ANGELO, TX 76904                                 P‐0003875 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMER‐MEGGS, JULIA B.
5236 FAIRWAY DR
SAN ANGELO, TX 76904                                 P‐0003931 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMER‐MEGGS, JULIA B.
5236 FAIRWAY DR
SAN ANGELO, TX 76904                                 P‐0004019 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043906 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043911 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043918 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043923 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043931 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1069 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1070 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043934 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043941 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARMERS MILL & ELEVATOR, INC.
JOSEPH C AUGE
P O BOX 488
CASTLE ROCK, MN 55010                                P‐0043948 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARNESE, GRACE M.
FARNESE, JR., FRANK P.
6537 KEMP WAY
NORTH HIGHLANDS, CA 95660                            P‐0013574 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARNHAM, PAMELA W.
24 DESCANSO ROAD
SANTA FE, NM 87508‐9125                              P‐0052112 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARNHAM, RICHARD A.
FARNHAM, CYNTHIA A.
2216 10 MILE FORK ROAD
TRENTON, NC 28585                                    P‐0000999 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARNIOK, DANIEL
FARNIOK, DAN
634 3RD ST SW
DELANO, MN 55328                                     P‐0018369 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARNIOK, DANIEL T.
634 3RD ST SW
DELANO, MN 55328                                     P‐0018375 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARNSWORTH, JOSEPH
34 PINE STREET
HOMOSASSA, FL 34446                                    550     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FARNSWORTH, ROSS W.
FARNSWORTH, ELIZABETH C.
1401 SCARBOROUGH LANE
PLANO, TX 75075                                      P‐0017718 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAROLINO, DENISE A.
9 HAREWOOD RUN
DEPEW, NY 14043                                      P‐0052931 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARQUHARSON, PHYLLIP J.
1511 MAIN STREET
SUITE CPH5
WORCESTER, MA 01603                                  P‐0056283 1/31/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARQUHARSON, SOFIA
P.O. BOX 1213
NEW YORK, NY 10008                                   P‐0036722 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARR, MATTHEW W.
21142 CATNIP WAY
LEONARDTOWN, MD 20650                                P‐0013980 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARR, THOMAS J.
3295 ALLISON CT
CARMEL, IN 46033                                     P‐0026509 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 1070 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1071 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FARRALES, BRIAN
FARRALES, SHIELA S.
820 FOXWORTH BLVD
APT 304
LOMBARD, IL 80148                                    P‐0035419 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRAR, JOHN C.
514 SOUTH RIVER OAKS DRIVE
INDIALANTIC, FL 32903‐4615                           P‐0000773 10/20/2017    TK Holdings Inc., et al .                    $1,250.00                                                                                    $1,250.00
FARRAR, THOMAS C.
1699 ARCHER ROAD
SAN MARCOS, CA 92078                                 P‐0018631 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRARO, SHANNON M.
204 NORTH AVE
ROCHESTER, NY 14626                                  P‐0019995 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRELL, BENNIE
POST OFFICE BOX 723142
ATLANTA, GA 31139                                    P‐0015925 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRELL, BRENDA J.
FARRELL, STEPHEN D.
2711 E. VOLTAIRE AVE.
PHOENIX, AZ 85032                                    P‐0003689 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRELL, CLIFTON W.
FARRELL, MICHELLE L.
82 LORD'S HILL LN
ETNA, NH 03750‐4106                                  P‐0035554 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRELL, DAWN M.
9 SEAMEADOW DRIVE
LITTLE EGG HBR, NJ 08087                             P‐0008200 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRELL, DONNA J.
813 CANYON CREEK LN
FUQUAY VARINA, NC 27526                              P‐0001261 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRELL, MICHAEL A.
9599 MIRA DEL RIO DRIVE
SACRAMENTO, CA 95827                                 P‐0046494 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRELL, MICHAEL J.
31 N. LINDEN AVE.
HATBORO, PA 19040                                    P‐0028515 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRELL, PAUL T.
FARRELL, CAROLYN M.
2814 NE 95TH AVE
ANKENY, IA                                           P‐0053670   1/2/2018    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
FARRELL, PAUL T.
FORGE MFG SOLUTIONS
PAUL FARRELL
2814 NE 95TH AVE
ANKENY, IA 50021                                     P‐0053676   1/3/2018    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
FARRELL, PAUL T.
PAUL FARRELL
2814 NE 95TH AVE
ANKENY, IA 50021                                     P‐0053678   1/3/2018    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
FARRELL, PAUL T.
2814 NE 95TH AVE
ANKENY, IA 50021                                     P‐0053682   1/3/2018    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00




                                                                                          Page 1071 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1072 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FARRELL, RAYMOND R.
29 MARION AVENUE
APT. 2B
YONKERS, NY 10710                                    P‐0040986 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRELL, RAYMOND R.
29 MARION AVENUE
APT. 2B
YONKERS, NY 10710                                    P‐0040991 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRELL, SCOTT
755 DIVISION STREET
BARRINGTON, IL 60010                                 P‐0050148 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRELL, TIERNEY
717 SOUTH VEITCH STREET
ARLINGTON, VA 22204                                  P‐0040914 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRETTA, VICKI S.
18930 51ST PL W
LYNNWOOD, WA 98036                                   P‐0034965 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRINGTON, BRIAN T.
FARRINGTON, JAN W.
3733 WHARTON DRIVE
FORT WORTH, TX 76133                                 P‐0030013 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRINGTON, KEITH A.
FARRINGTON, KIM M.
1718 DORCHESTER RD
CLEARWATER, FL 33764                                 P‐0034608 12/2/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
FARRINGTON, KIYA N.
213 WILMORE DRIVE
MIDDLETOWN, DE 19709                                 P‐0054496 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRIS GARDNER, PAULA S.
P.O. BOX 632
SAN MATEO, MD 32187                                  P‐0029148 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRIS III, JOSEPH H.
2114 PRESIDENTIAL DR
CHARLESTON, WV 25314                                 P‐0003642 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRIS III, JOSEPH H.
2114 PRESIDENTIAL DR
CHARLESTON, WV 25314                                 P‐0023938 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRIS, CASEY A.
12020 N 107TH EAST AVE
COLLINSVILLE, OK 74021                               P‐0000138 10/19/2017    TK Holdings Inc., et al .                   $35,000.00                                                                                   $35,000.00
FARRIS, JANE T.
9404 SW 68TH PLACE
HAMPTON, FL 32044                                    P‐0002199 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRIS, KIMMY L.
2706 ARDEN DRIVE
CHAMPAIGN, IL 61821                                  P‐0008556 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRIS, PAULA K.
2114 PRESIDENTIAL DR
CHARLESTON, WV 25314                                 P‐0003636 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRIS, PAULA K.
2114 PRESIDENTIAL DR
CHARLESTON, WV 25314                                 P‐0021353 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRIS, SHEILA K.
2114 PRESIDENTIAL DR
CHARLESTON, WV 25314                                 P‐0003637 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1072 of 3871
                                               Case 17-11375-BLS               Doc 4247                   Filed 10/26/20                    Page 1073 of 1950
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
FARRIS, SHEILA K.
2114 PRESIDENTIAL DR
CHARLESTON, WV 25314                                P‐0021319 10/31/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARRIS, SUSAN J.
3950 S TOWN RD
NEW BERLIN, WI 53151                                P‐0011795 11/1/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARTHING, DIANE G.
108 STEERFORTH ROAD
SAVANNAH, GA 31410                                  P‐0015356 11/4/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARTHING, ROBERT
1088 HANCOCK MILL LANE
HEPHZIBAH, GA 30815                                   676     10/26/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
FARUKI, RITA T.
7300 E MESA DRIVE
CORNVILLE, AZ 86325                                 P‐0007496 10/28/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FARWELL, FARIS T.
8945 HIGHFIELD AVENUE
LA MESA, CA 91941                                   P‐0039984 12/13/2017           TK Holdings Inc., et al .                    $1,559.00                                                                                    $1,559.00
FARWELL, JUDITH L.
8945 HIGHFIELD AVENUE
LA MESA, CA 91941                                   P‐0039987 12/13/2017           TK Holdings Inc., et al .                    $1,894.00                                                                                    $1,894.00
FASANO, MARY
117 W. CHURCH STREET
MILLTOWN, NJ 08850                                  P‐0033334 11/29/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FASCHAN, EDWARD
5510 W DRY CREEK CT
MARANA, AZ 85658                                      4161    12/19/2017              TK Holdings Inc.                                                 $0.00                                                                     $0.00
FASIH, KAVEH C.
16634 ORILLA DRIVE
SAN DIEGO, CA 92128                                 P‐0039593 12/13/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FASSETT, STEPHEN M.
95‐802 WIKAO STREET R203
MILILANI, HI 96789                                  P‐0016432 11/5/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FASTENAL COMPANY
2001 THEURER BLVD.
WINONA, MN 55987                                      267     10/20/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                    $0.00                               $0.00
FASTENAL COMPANY
2001 THEURER BLVD.
WINONA, MN 55987                                      278     10/20/2017              TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
FASTENAL COMPANY
2001 THEURER BLVD.
WINONA, MN 55987                                      287     10/20/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
FASTENAL COMPANY
666 GARLAND PLACE
DES PLAINES, IL 60016                               P‐0044721 12/22/2017           TK Holdings Inc., et al .                  $293,050.27                                                                                  $293,050.27
FASTENAL MEXICO
2001 THEURER BLVD.
WINONA, MN 55987                                      282     10/20/2017       Takata de Mexico, S.A. de C.V.                       $0.00                                                    $0.00                               $0.00
FATHEREE, SHARON
FATHEREE, SHARON
9322 FALLING WATER DR
BRISTOW, VA 20136                                   P‐0034637 12/2/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FATIMA, SANA
12739 INVERNESS WAY
WOODBRIDGE, VA 22192                                P‐0041654 12/18/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                                Page 1073 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1074 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FATTORI, JOSEPH E.
10 JACOBS MEADOW ROAD
EAST SANDWICH, MA 02537                               P‐0008232 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FATTORI, JOSEPH E.
10 JACOBS MEADOW ROAD
EAST SANDWICH, MA 02537                               P‐0008234 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAUCHER, GERALD J.
444 MORGAN AVE S
MINNEAPOLIS, MN 55405‐2030                            P‐0048587 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAUCHER, GERALDINE J.
12 NESMITH ROAD
WINDHAM, NH 03087‐1794                                P‐0057286 2/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAUCHER, GERALDINE J.
12 NESMITH ROAD
WINDHAM, NH 03087‐1794                                P‐0057399 2/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAUCHER, GERALDINE J.
12 NESMITH ROAD
WINDHAM, NH 03087‐1794                                P‐0057400 2/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAUGHT, ANGELA M.
FAUGHT, JAMES N.
403 MARCIA AVE
INDEPENDENCE, MO 64050                                P‐0045517 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAULK, FREDERICK C.
NO ADDRESS PROVIDED
                                                      P‐0054031   1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAULK, MARTY
318 WILLOW WAY
LYNN HAVEN, FL 32444                                  P‐0014186 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAULK, WILLIAM R.
FAULK, REBECCA A.
6014 SHAKESPEARE DRIVE
BATON ROUGE, LA 70817                                 P‐0026124 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAULKNER, CHRISTI D.
3064 HALLMAN CIRCLE SW
MARIETTA, GA 30064                                    P‐0031477 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAULKNER, CHRISTI D.
3064 HALLMAN CIRCLE SW
MARIETTA, GA 30064                                    P‐0031509 11/25/2017    TK Holdings Inc., et al .                    $7,539.50                                                                                    $7,539.50
FAULKNER, CHRISTINA L.
605 2ND AVE SE
GRAVETTE, AR 72736                                    P‐0014978 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAULKNER, JAMES J.
6 HARVALE DRIVE
FLORHAM PARK, NJ 07932                                P‐0015631 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAULKNER, JIMMY E.
34 SAGE ST
PHENIX CITY, AL 36870‐6504                            P‐0034052 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAULKNER, MICHELLE N.
6793 CHESTWOOD LANE
AUSTELL, GA 30168                                     P‐0009156 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAULKNER, STEVEN W.
4500 SHILOH ROAD
CUMMING, GA 30040                                     P‐0029667 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FAULKNER2, HAROLD D.
3428 MABLE HUBBARD DR
CHARLOTTE, NC 28208                                   P‐0003680 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1074 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                      Page 1075 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
FAUNCE, DERRICK T.
FAUNCE, JASMIN
135 HICKS HILL RD
ASHLAND, NH 03217                                    P‐0006751 10/27/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FAUNCE, SHARON LYNN
PO BOX 312
CARROLLTON, VA 23314                                   1578     11/7/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
FAURIA, ALAN J.
5820 STEEPLE LANE
WEST BEND, WI 53090                                  P‐0009110 10/30/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FAUST, MAX
SOLOFF & ZERVANOS, P.C.
JOHN N. ZERVANOS, ESQ.
1525 LOCUST ST., 8TH FLOOR
PHILADELPHIA, PA 19102                                  10      7/7/2017        TK Holdings Inc.                       $10,000,000.00                                                                               $10,000,000.00
FAUST, MAX
C/O SOLOFF & ZERVANOS, P.C.
1525 LOCUST STREET, 8TH FLOOR
PHILADELPHIA, PA 19102                                 3312    11/22/2017       TK Holdings Inc.                       $10,000,000.00                                                                               $10,000,000.00
FAUST, MAX
SOLOFF & ZERVANOS, P.C.
1525 LOCUST STREET, 8TH FLOOR
SUITE 800
PHILADELPHIA, PA 19102                                 3653    11/27/2017       TK Holdings Inc.                       $10,000,000.00                                                                               $10,000,000.00
FAUTEUX, SUSAN E.
95 APPLE TREE LANE
NEW BEDFORD, MA 02740 1817                           P‐0029342 11/20/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FAVINGER, ANNE L.
8964 AVALON ST
RANCHO CUCAMONGA, CA 91701                           P‐0051418 12/27/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FAVINGER, ANNE L.
8964 AVALON ST
RANCHO CUCAMONGA, CA 91701                           P‐0051562 12/27/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FAVINGER, BLAKE
8964 AVALON ST
RANCHO CUCAMONGA, CA 91701                           P‐0051636 12/27/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FAVRE, HEATHER
309 W. SOUTH ST.
WELSH, LA 70591                                        1479     11/6/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
FAWN PLASTICS COMPANY, INC.
GORDON FEINBLATT, LLC
LAWRENCE D. COPPEL, ESQUIRE
233 E. REDWOOD STREET
BALTIMORE, MD 21202‐3332                               2194     11/8/2017       TK Holdings Inc.                                                                                         $0.00                               $0.00
FAWZI, MOHAMMED
122 NORTHUMBERLAND WAY
MONMOUTH JUNCTIO, NJ 08852                           P‐0052056 12/27/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FAY, BRENDA
7010 HIGHLANDS DRIVE NE
OLYMPIA, WA 98516                                    P‐0034883 12/2/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FAY, MICHAEL S.
4836 E LEMON TREE ST
SPRINGFIELD, MO                                      P‐0018003 11/6/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FAY, MICHAEL S.
7010 HIGHLANDS DRIVE NE
OLYMPIA, WA 98516                                    P‐0034854 12/2/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
                                                                                          Page 1075 of 3871
                                                Case 17-11375-BLS              Doc 4247                  Filed 10/26/20                    Page 1076 of 1950
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                           Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                          Current Admin     Total Current
                   Creditor Name and Address         Claim No. Claim Date                 Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                           Priority Amount    Claim Amount
                                                                                                                            Amount                                                    Amount
FAY, ROBERT W.
8003 RESTLESS WIND ST.
SAN ANTONIO, TX 78250                                P‐0056511    2/3/2018        TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
FAZARI, GIUSEPPE
88 PLEASANT PLAINS ROAD
STIRLING, NJ 07980                                   P‐0009315 10/30/2017         TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
FAZARI, GIUSEPPE M.
88 PLEASANT PLAINS ROAD
STIRLING, NJ 07980                                   P‐0009292 10/30/2017         TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
FAZARI, MARIA L.
88 PLEASANT PLAINS ROAD
STIRLING, NJ 07980                                   P‐0009307 10/30/2017         TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
FAZEKAS, SANDRA A.
117 SOUTH CHESTER PIKE
APT 6
GLENOLDEN, PA 19036                                  P‐0046067 12/24/2017         TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
FAZENBAKER, NINA D.
FAZENBAKER, WESLEY J.
2092 NESTLE QUARRY RD
FALLING WATERS, WV 25419                             P‐0044738 12/21/2017         TK Holdings Inc., et al .                   $14,711.90                                                                                      $14,711.90
FAZIO, MICHAEL
716 EDMOND ST
PITTSBURGH, PA 15224                                 P‐0051365 12/27/2017         TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
FAZIO, SUSAN L.
31129 WRENCREST DRIVE
WESLEY CHAPEL, FL 33543                              P‐0005211 10/26/2017         TK Holdings Inc., et al .                     $900.00                                                                                          $900.00
FAZZARI, RICHARD D
2015 AUSTIN PL
RICHLAND, WA 99354                                     4257      12/23/2017           TK Holdings Inc.                                                $0.00                                                                        $0.00
FCA FIAT CHRYSLER AUTOMÓVEIS BRASIL LTDA.
FELIPE FALCONE PERRUCI
#175 RUE MILTON CAMPOS
NOVA LIMA, MG 34.000‐000
BRAZIL                                                 3549      11/27/2017          Takata Americas                                                                     $0.00                                                     $0.00
FCA FIAT CHRYSLER AUTOMÓVEIS BRASIL LTDA.
FELIPE FALCONE PERRUCI
LEGAL AFFAIRS
#175 RUE MILTON CAMPOS
NOVA LIMA, MG 34.000‐000
BRAZIL                                                 3688      11/27/2017           TK Holdings Inc.                                                                   $0.00                                                     $0.00
FCA MEXICO, S.A. DE C.V.
ROSA MARÍA GARCÍA JIMÉNEZ
LITIGATION & CORPORATE STAFF COUNSEL
1240 PROLONGACIÓN PASEO DE LA REFORMA
COLONIA SANTA FE CUAJIMALPA
CIUDAD DE MÉXICO, DELEGACIÓN CUAJIMALPA 05348
MEXICO                                                 3542      11/27/2017   Strosshe‐Mex, S. de R.L. de C.V.                                                $2,844,142,119.00                                         $2,844,142,119.00
FCA MEXICO, S.A. DE C.V.
ROSA MARÍA GARCÍA JIMÉNEZ
LITIGATION & CORPORATE STAFF COUNSEL
1240 PROLONGACIÓN PASEO DE LA REFORMA
COLONIA SANTA FE CUAJIMALPA
CIUDAD DE MÉXICO, DELEGACIÓN CUAJIMALPA 05348
MÉXICO                                                 3684      11/27/2017           TK Holdings Inc.                                                        $2,844,142,119.00                                         $2,844,142,119.00



                                                                                               Page 1076 of 3871
                                                       Case 17-11375-BLS               Doc 4247                   Filed 10/26/20                    Page 1077 of 1950
                                                                                                          Claim Register
                                                                                                   In re TK Holdings Inc., et al .
                                                                                                        Case No. 17‐11375

                                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                                    Current Priority   Current Secured                          Current Admin     Total Current
                     Creditor Name and Address              Claim No. Claim Date                   Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                     Claim Amount       Claim Amount                           Priority Amount    Claim Amount
                                                                                                                                     Amount                                                    Amount
FCA MEXICO, S.A. DE C.V.
ROSA MARÍA GARCÍA JIMÉNEZ
LITIGATION & CORPORATE STAFF COUNSEL
1240 PROLONGACIÓN PASEO DE LA REFORMA
COLONIA SANTA FE CUAJIMALPA
CIUDAD DE MÉXICO, DELEGACIÓN CUAJIMALPA 05348
MEXICO                                                        3685    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                            $2,844,142,119.00                                         $2,844,142,119.00
FCA MEXICO, S.A. DE C.V.
ROSA MARÍA GARCÍA JIMÉNEZ
LITIGATION & CORPORATE STAFF COUNSEL
1240 PROLONGACIÓN PASEO DE LA REFORMA
COLONIA SANTA FE CUAJIMALPA
CIUDAD DE MÉXICO, DELEGACIÓN CUAJIMALPA 05348
MEXICO                                                        3686    11/27/2017       Takata de Mexico, S.A. de C.V.                                                  $2,844,142,119.00                                         $2,844,142,119.00
FCA US LLC, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES
SIG HUBER
800 CHRYSLER DRIVE
AUBURN HILLS, MI 48326                                        3537    11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                 $2,844,142,119.00                                         $2,844,142,119.00
FCA US LLC, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES
FCA US LLC
SIG HUBER
800 CHRYSLER DRIVE
AUBURN HILLS, MI 48326                                        3614    11/27/2017              TK Holdings Inc.                                                         $2,844,142,119.00                                         $2,844,142,119.00
FCA US LLC, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES
SIG HUBER
GLOBAL DIRECTOR, PURCHASING
SUPPLIER RELATIONS & RISK MANAGEMENT
800 CHRYSLER DRIVE
AUBURN HILLS, MI 48326                                        3615    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                            $2,844,142,119.00                                         $2,844,142,119.00
FCA US LLC, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES
SIG HUBER
800 CHRYSLER DRIVE
AUBURN HILLS, MI 48326                                        3682    11/27/2017       Takata de Mexico, S.A. de C.V.                                                  $2,844,142,119.00                                         $2,844,142,119.00
FEA, VINCENT
186 PINEWOOD AVE
STATEN ISLAND, NY 10306                                     P‐0016951 11/5/2017            TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
FEA, VINCENT
186 PINEWOOD AVE
STATEN ISLAND, NY 10306                                     P‐0016952 11/5/2017            TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
FEATHERS, MARGUERITE
6151 FRED RUSSO DR
STOCKTON, CA 95212‐2857                                     P‐0041673 12/18/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
FEAZELL, JEFFREY J.
FEAZELL, KERRI K.
12304 ROCHESTER AVE
#6
LOS ANGELES, CA 90025                                       P‐0017869 11/6/2017            TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
FEBLES, CARMELO
P. 0. BOX 1949
MANATI, PR 674
PUERTO RICO                                                 P‐0040112 12/14/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
FECCI, DENNIS
FECCI, DENNIS
43 HAMLET DRIVE
MOUNT SINAI, NY 11766‐3001                                  P‐0005019 10/26/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00


                                                                                                        Page 1077 of 3871
                                                     Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1078 of 1950
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address              Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
FECHTEL, SALLY A.
20209 COLLEEN CT.
STRONGSVILLE, OH 44149                                    P‐0016283 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FECHTMANN, FREDDIE "LE A.
6788 ROCKFISH GAP TURNPIKE
CROZET, VA 22932                                          P‐0010687 10/31/2017    TK Holdings Inc., et al .                    $5,400.00                                                                                    $5,400.00
FEDA, HAMED
9713 HANDERSON PLACE UNIT 101
MANASSAS PARK, VA 20111                                   P‐0037213 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDELE, WILLIAM J.
1210 MAYMONT DRIVE
BEDFORD, VA 24523                                         P‐0023665 10/30/2017    TK Holdings Inc., et al .                    $5,500.00                                                                                    $5,500.00
FEDELI, KELLY A.
192 EDWARDS ST
BROWNSVILLE, PA 15417                                     P‐0024030 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDER, FRED M.
1655 OAKWOOD DRIVE
N321
PENN VALLEY, PA 19072                                     P‐0012282 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDER, FRED M.
1655 OAKWOOD DRIVE
N321
PENN VALLEY, PA 19072                                     P‐0012295 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDERHEN, DEBORAH A.
303 CHESTER KNOLL DRIVE
BENNINGTON, VT 05201                                      P‐0033942 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDERICO, ROBERT A.
8809 EDGEHILL DR SE
HUNTSVILLE, AL 35802                                      P‐0042606 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDERICO, ROBERT A.
8809 EDGEHILL DR SE
HUNTSVILLE, AL 35802                                      P‐0042607 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDERICO, ROBERT A.
8809 EDGEHILL DR SE
HUNTSVILLE, AL 35802                                      P‐0042608 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDERICO, ROBERT A.
8809 EDGEHILL DR SE
HUNTSVILLE, AL 35802                                      P‐0042611 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDERICO, ROBERT A.
8809 EDGEHILL DR SE
HUNTSVILLE, AL 35802                                      P‐0042614 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDERSPIELOTELEA, ANDREEA D.
1370 DUSTIN DR. #18
YUBA CITY, CA 95993                                       P‐0031242 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDERSPIELOTELEA, ANDREEA D.
ANDREEA FEDERSPIEL‐OTELEA
1370 DUSTIN DR. #18
YUBA CITY, CA 95993                                       P‐0031243 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDEX CORPORATE SERVICES INC.
AS ASSIGNEE OF FEDEX EXPRESS/GROUND/FREIGHT/OFFICE
3965 AIRWAYS BLVD, MODULE G, 3RD FLOOR
MEMPHIS, TN 38116‐5017                                      134      9/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FEDIDA, AVIV A.
4273 LAS VIRGENES ROAD UNIT 6
CALABASAS, CA 91302                                       P‐0028312 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                               Page 1078 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1079 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FEDORCHUK, RANDY J.
60138 KATIE CIR
LA QUINTA, CA 92253‐9331                             P‐0020525 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDOROFF, MARY A.
FEDOROFF, ROBERT W.
7625 SE 22ND AVENUE
PORTLAND, OR 97202                                   P‐0019893 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDOROWICH, EDWARD
FEDOROWICH, EVELYN B.
P.O. BOX 124
SOMERS, CT 06071                                     P‐0004290 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDOSOV, GARRI V.
2620 SALORN WAY
ROUND ROCK, TX 78681                                 P‐0000204 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEDUNIN‐JARVIS, KONSTANTIN V.
FEDUNIN, LORENA E.
110 RUBINO COURT
PALM DESERT, CA 92211                                P‐0023927 11/13/2017    TK Holdings Inc., et al .                   $26,500.00                                                                                   $26,500.00
FEE, WALLACE
46078 GALWAY DR
NOVI, MI 48374                                       P‐0014807 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEE, WALLACE
46078 GALWAY DR
NOVI                                                 P‐0017153 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEEBACK, MARK H.
40807 E STATE ROUTE 2
LATOUR, MO 64747‐8945                                P‐0020715 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEEBECK, ANDREA
409 AUBURN STREET
COVINGTON, KY 41015                                  P‐0046430 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEEKEN, DENNIS A.
40897 DR 719
CAMBRIDGE, NE 69022                                  P‐0047655 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEEKEN, DENNIS A.
40897 DR 719
CAMBRIDGE, NE 69022                                  P‐0047660 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEENAN, MICHAEL C.
84 CONCORD STREET
NASHUA, NH 03064                                     P‐0032674 11/27/2017    TK Holdings Inc., et al .                    $9,500.00                                                                                    $9,500.00
FEENEY, LINDA M.
7 OAK RIDGE DRIVE
PLAINVILLE                                           P‐0041168 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEENEY, THOMAS P.
16225 S 13TH AVENEU
PHOENIX, AZ 85045                                    P‐0004363 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEERICK, ROBERT J.
1626 SPARKLING WAY
SAN JOSE, CA 95125                                   P‐0015580 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEERICK, ROBERT J.
1626 SPARKLING WAY
SAN JOSE, CA 95125                                   P‐0017304 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEFFER, JEFFREY P.
2020 PLYMOUTH LANE
NORTHBROOK, IL 60062                                 P‐0028705 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1079 of 3871
                                                   Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1080 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
FEFFER, JEFFREY P.
2020 PLYMOUTH LANE
NORTHBROOK, IL 60062                                    P‐0028710 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEFFER, JEFFREY P.
2020 PLYMOUTH LANE
NORTHBROOK, IL 60062                                    P‐0028767 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEFFR, JEFFREY P.
2020 PLYMOUTH LANE
NORTHBROOK, IL 60062                                    P‐0028707 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEG HOLDINGS LLC
1739 CHESHIRE BRIDGE RD
ATLANTA, GA 30324                                         1484     11/6/2017       TK Holdings Inc.                        $100,000.00                                                                                  $100,000.00
FEGER, DUANE E.
606 CASTLEBERRY CT
ST JOHNS, FL 32259                                      P‐0001529 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEGO, TRACY A.
267 VAN FLEET AVE
SOUTH PLAINFIELD, NJ 07080                              P‐0005688 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEHLING, JACK G.
3120 SE DOWNWINDS ROAD
JUPITER, FL 33478                                       P‐0057902 4/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEHLING, MATTHEW C.
3120 SE DOWNWINDS ROAD
JUPITER, FL 33478                                       P‐0057901 4/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEHLING, RICK
129 DEBORAH DRIVE
READING, PA 19610                                       P‐0019686 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEHRM, RYAN FEHRM R.
FEHRM, MICHELLE L.
312 ARIZONA ST.
PORTSMOUTH, VA 23701                                    P‐0028484 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEI, MICHELE
2172 19TH STREET
ASTORIA, NY 11105                                       P‐0023576 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEIFERIS, WILLAIM
FEIFERIS, CATHERINE A.
TECH KNOWLEDGE PARTNERS, LLC
504 S. EDSON
LOMBARD, IL 60148                                       P‐0032306 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEIGELIS, PAULA
260 ROONEY COURT
EAST BRUNSWICK, NJ 08816                                P‐0049029 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEIGELMAN, IRWIN
8171 SPRINGLAKE DR
BOCA RATON, FL 33496                                    P‐0044904 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEIGENBAUM, SHARON A.
800 HILLCREST DR SUITE #!
CAMBRIA, CA 93428‐2840                                  P‐0019017 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEIGES, MARVIN L.
FEIGES, LINDA S.
                                                        P‐0008973 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEIGES, MARVIN L.
FEIGES, LINDA S.
7918 IVY LANE
PIKESVILLE, MD 21208                                    P‐0009023 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                             Page 1080 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1081 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FEIGNER, RANDALL J.
4209 BUCK CREEK CT
NORTH CHARLESTON, SC 29420                          P‐0024548 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEIGNER, RANDALL J.
4209 BUCK CREEK CT
NORTH CHARLESTON, SC 29420                          P‐0024557 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEIL SUMPTER, THERESA
SUMPTER, CHARLES
9015 GRAPHITE CIR
NAPLES, FL 34120                                    P‐0033919 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEINBERG, ABE
HALL‐FEINBERG, JOAN
1121 ASHMONT AVE
OAKLAND, CA 94610                                   P‐0026076 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEINBERG, ANDREW P.
HORON, ISABELLE L.
15 WESTSPRING WAY
LUTHERVILLE, MD 21093                               P‐0020202 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEINBERG, DANIEL P.
P.O. BOX 512165
PUNTA GORDA, FL 33951                               P‐0008378 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEINBERG, MADELYN A.
31102 OLD HOCKLEY ROAD
MAGNOLIA, TX 77355                                  P‐0002887 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEINBERG, MATTHEW L.
31102 OLD HOCKLEY ROAD
MAGNOLIA, TX 77355                                  P‐0002892 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEINBERG, STEVEN M.
240 COLLINS DRIVE
PITTSBURGH, PA 15235                                P‐0023229 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEINGERTS, BRUCE L.
3700 ORLEANS AVE
APT 4404
NEW ORLEANS, LA 70119                               P‐0052690 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FEINMAN, ROBERT I.
HIMDEN, KATHLEEN F.
10213 N. FOXKIRK DR
MEQUON, WI 53097                                    P‐0023948 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEINSTEIN, MICHAEL J.
63 KNOLLWOOD DRIVE
ROCHESTER, NY 14618‐3512                            P‐0039190 12/11/2017    TK Holdings Inc., et al .                    $1,942.95                                                                                    $1,942.95
FEISTMAN, GREGG C.
303 DORAL DRIVE
BLACKWOOD, NJ 08012                                 P‐0025426 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEIT, MARCIA R.
416 WILLOW WEALD PATH
CHESTERFIELD, MO 63005                              P‐0007531 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEIT, STEVEN E.
416 WILLOW WEALD PATH
CHESTERFIELD, MO 63005                              P‐0007538 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELBER, ARTHUR
FELBER, DARLENE
454 SIMON DRIVE
HARTFORD, WI 53027                                  P‐0027152 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1081 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1082 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FELBER, WALTER T.
2795 SUTTON STREET
YORKTOWN HEIGHTS, NY 10598                          P‐0048504 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELD, GRETCHEN M.
500 LAKETOWER DRIVE #88
LEXINGTON, KY 40502                                 P‐0036931 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELDER, BETTE A.
2537 LUBBOCK AVENUE
FORT WORTH, TX 76109‐1447                           P‐0039699 12/12/2017    TK Holdings Inc., et al .                     $975.00                                                                                       $975.00
FELDER, QUINTINA
29 DEEPSPRING COURT
REISTERSTOWN, MD 21136                                1390     11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FELDER, QUWANDA E.
1909 SANDALWOOD CT.
WINDER, GA 30680                                    P‐0004102 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELDERMAN, JASON
175 WEST VALENCIA ROAD
APT#479
TUCSON, AZ 85706                                    P‐0033783 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELDHAUS, LARA L.
565 KUMUKAHI PLACE
HONOLULU, HI 96825                                  P‐0046126 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELDMAN CORBETT, VICKI L.
CORBETT, RALPH
12074 STONEGATE LANE
GARDEN GROVE, CA 92845‐1636                         P‐0043961 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELDMAN, ANDREW
240 BEACH 122ND STREET
ROCKAWAY PARK, NY 11694                               654     10/26/2017       TK Holdings Inc.                             $50.00                                                                                       $50.00
FELDMAN, E
3109 BABASHAW CT.
FAIRFAX, VA 22031                                     842     10/30/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
FELDMAN, EVA
3109 BABASHAW CT.
FAIRFAX, VA 22031                                   P‐0009057 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELDMAN, JAY
901 CASCADE DR
SUNNYVALE, CA 94087                                 P‐0027167 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELDMAN, KIRSTEN B.
783 WATERTOWN ST
WEST NEWTON, MA 02465                               P‐0006082 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELDMAN, RADA
FELDMAN, MARK
4776 LAMONT STREET
APT. #8
SAN DIEGO, CA 92109                                 P‐0036348 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELDMAN, STEVEN S.
10911 SW 141 AVE
MIAMI, FL 33186‐3260                                P‐0016558 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELICELLA, LUIGIA
RENIKER, JOSH E.
21007 WILLIAM ST
ELKHORN, NE 68022‐2423                              P‐0015217 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1082 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1083 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FELICETTA, DENNIS A.
DENNIS A FELICETTA
2311 ROOSEVELT ST. NE
MINNEAPOLIS, MN 55418‐4036                          P‐0013273 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELICIANO, AWILDA N.
URB PUNTO ORO
4519 LA GOLONDRINA
PONCE, PR 00728‐2050                                  3975    12/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FELIX JR, BERNIE
2830 W CALLE DE ROSITA
TUCSON, AZ 85746                                    P‐0006368 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELIX, EDWARD
4343 BROOKHEAD TRAIL
HOUSTON, TX 77066                                   P‐0048875 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELIX, LEONARD
2784 NW 32ND AVE.
CAMAS, WA 98607                                     P‐0018182 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELIX‐DEJEAN, DEBORAH
1111 THOMAS JEFFERSON WAY
MISSOURI CITY, TX 77459                             P‐0042219 12/19/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
FELIX‐SHANNON, JENNIFER
6643 SEDAN AVE
WEST HILLS, CA 91307                                P‐0038093 12/9/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
FELIZ, TERESA A.
VEHICLE IS PAID OFF
9680 W NORTHERN AVE
APT 1129
PEORIA, AZ 85345                                    P‐0037545 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELL, ERIK
6723 WOODLAND DR
DALLAS, TX 75225                                      4820     2/8/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
FELLENZ, SARAH
1771 BRYAN AVE
WINTER PARK, FL 32789                               P‐0026136 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELLER PARMER, WANDA L.
6060 BECK RD
SAN ANTONIO, TX 78263                               P‐0002549 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELLMAN, CHARLES H.
314 PIN OAK DR
BAYTOWN, TX 77520                                   P‐0041027 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELLOWS, MIKE
FELLOWS, CARRIE
500 KUDERNA ACRES
AUBURN, AL 36832                                    P‐0050863 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELLS, DALIA
971 BORDEN ROAD SPC 25
SAN MARCOS, CA 92069                                P‐0020313 11/8/2017     TK Holdings Inc., et al .                   $14,520.86                                                                                   $14,520.86
FELSEN, BRIAN
ELECTROLYTE PRODUCTIONS
439 S HOBART BLVD
APT 304
LOS ANGELES, CA 90020                               P‐0015917 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELTON, ANNABEL V.
1417 CREEK ROAD
ESPERANCE, NY 12066                                 P‐0036679 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1083 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1084 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FELTON, HENRY
460 LINCOLN AVE
SAYVILLE, NY 11782                                  P‐0004621 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELTON, HENRY D.
FELTON, ANNABEL V.
1417 CREEK ROAD
ESPERANCE, NY 12066                                 P‐0036613 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELTON, HENRY D.
1417 CREEK ROAD
ESPERANCE, NY 12066                                 P‐0036677 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELTON, HENRY D.
1417 CREEK ROAD
ESPERANCE, NY 12066                                 P‐0036682 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELTON, OCTAVIUS D.
4069 WEDGEFIELD CT
DOUGLASVILLE, GA 30135                              P‐0036267 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELTON, SHANE
755 E 19TH AVE.
APT. 414
DENVER, CO 80203                                      1872     11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FELTON, SHANE
755 E 19TH AVE APT 414
DENVER, CO 80203                                      3239    11/23/2017       TK Holdings Inc.                           $200.00                                                                                       $200.00
FELTS, CLAUDE O.
2450 MILLBROOK DRIVE
LEXINGTON, KY 40503                                 P‐0050016 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELTS, RONNIE D.
3729 EAST 48TH PLACE
TULSA, OK 74135                                     P‐0000464 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FELTZ, BRIAN J.
FELTZ, JACQUELINE A.
200 CHAPLEY AVE
JUNCTION CITY, WI 54443                             P‐0011161 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEMREITE, BERNAL
3089 RIVERBEND DRIVE
RICHLAND, WA 99354                                  P‐0028771 11/19/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
FEMREITE, BERNAL
3089 RIVERBEND DRIVE
RICHLAND, WA 99354                                  P‐0028821 11/19/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
FENCIL, ERIC M.
312 SPRINGFIELD DRIVE
CRANBERRY TWP., PA 16066                            P‐0018529 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENECH, BARBARA
FENECH, PATRICK
3694 PENDLEBURY DR
PALM HARBOR, FL 34685                               P‐0025725 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENG, GUANGYUAN
1300 E RIVERSIDE DR
D308
AUSTIN, TX 78741                                    P‐0008381 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENG, JOSHUA
3917 TRAPANI PL
LAS VEGAS, NV 89141                                 P‐0000475 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENGEL, JACK E.
717 PALMER WAY
MELBOURNE, FL 32940                                 P‐0011261 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1084 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1085 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FENIELLO, DEBRA E.
1470 CARRINGTON AVENUE
SEBRING, FL 33875                                   P‐0000202 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENLEY, DERRICK JAY
834 E. 4TH ST #32
LONG BEACH, CA 90802                                  4450    12/27/2017       TK Holdings Inc.                         $50,000.00                                                                                   $50,000.00
FENNELL, ANNETTE D.
17 PIONEERS POINT COURT
IRMO, SC 29063                                      P‐0006208 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENNELL, DARRYL J.
324 PADENREICH AVE
GADSDEN, AL 35903                                   P‐0001323 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENNICHE, IDIR
VELA, CLAUDIA
1888 BERKELEY WAY
APT 510
BERKELEY, CA 94703                                  P‐0038568 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENNICHE, IDIR
VELA, CLAUDIA
1888 BERKELEY WAY
APT 510
BERKELEY, CA 94703                                  P‐0038571 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENSKE, JEROME J.
269 29TH STREET
SAN FRANCISCO, CA 9413                              P‐0013671 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENSKE, ROBERT W.
607 RIVERDALE DR
MULVANE, KS 67110                                   P‐0040459 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENSTER, HYMAN
25 NORTHWOOD CIRCLE
NEW ROCHELLE, NY 10804                              P‐0040516 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENSTER, JAY M.
10355 MADAGASCAR PALM ST
LAS VEGAS, NV 89141                                 P‐0009746 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENSTERT, JEFFREY
12612 STEEPLE CHASE WAY
POTOMAC, MD 20854                                   P‐0030667 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENTON, BENJAMIN C.
882 MAIN ST
P.O. BOX 9
FLEISCHMANNS, NY 12430                              P‐0034628 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FENTRESS, DARRIN M.
500 7TH AVENUE
CORAOPOLIS, PA 15108                                P‐0018556 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEODORIDI, OLGA V.
308 VERNON AVE
GLEN BURNIE, MD 21061                               P‐0051265 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEOLA, STEPHEN
13 WATERVIEW LANE
NORTH PROVIDENCE, RI 02904‐2939                       791     10/28/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
FERA, DEANNA L.
1800 CHALK ROCK COVE
AUSTIN, TX 78735                                    P‐0054737 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERBER, JOCELYN T.
10612‐D PROVIDENCE ROAD
CHARLOTTE, NC 28277                                 P‐0019490 11/8/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
                                                                                         Page 1085 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1086 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FERDMAN, BERNARDO M.
12886 SEABREEZE FARMS DR.
SAN DIEGO, CA 92130                                 P‐0054731 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEREBEE‐CAPEHART, MARIA A.
CAPEHART, DARIUS D.
STATE EMPLOYEE CREDIT UNION
3204 PACOLET DR
GREENVILLE, NC 27834                                P‐0002899 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEREBEE‐CAPEHART, MARIA A.
CAPEHART, DARIUS D.
3204 PACOLET DR
GREENVILLE, NC 27834                                P‐0003010 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERENCUHA, LISA A.
225 SANDWORKS ROAD
HUNKER, PA 15639                                    P‐0008109 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGERSON, CALANDRA Q.
2844 HARCOURT DR
LOCUST GROVE, GA 30248                              P‐0037491 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGISON, PATTI I.
P.O. BOX 504
PORTAGE, MI 49081                                   P‐0046423 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, ANDREA R.
FERGUSON, JOSEPH D.
1446 PALM BEACH LAKES BLVD
WEST PALM BEACH, FL 33401                           P‐0005525 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, ANDREA R.
FERGUSON, JOSEPH D.
1446 PALM BEACH LAKES BLVD
WEST PALM BEACH, FL 33401                           P‐0040113 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, ANDREA R.
FERGUSON, JOSEPH D.
1446 PALM BEACH LAKES BLVD
WEST PALM BEACH                                     P‐0041562 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, ANDREW
1188 CHERRY CIRCLE
LAKE OSWEGO, OR 97034                               P‐0029244 11/20/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
FERGUSON, ANGELA AND JOHN
9605 CRESCENT DR.
ODESSA, FL 33556‐4501                                 1323     11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FERGUSON, CARRIE L.
50 IDAHO AVE
APT 10
WHITEFISH, MT 59937                                 P‐0005555 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, DWAYNE E.
FERGUSON, MARYLAND S.
9707 CROFTON DRIVE
LADSON, SC 29456                                    P‐0021137 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, GORDON R.
FERGUSON, TAURON L.
152 LAUREL GLEN DRIVE
MOORESVILLE, NC 28115                               P‐0001153 10/21/2017    TK Holdings Inc., et al .                     $156.40                                                                                       $156.40
FERGUSON, GORDON R.
FERGUSON, TAURON L.
152 LAUREL GLEN DR
MOORESVILLE, NC 28115                               P‐0001158 10/21/2017    TK Holdings Inc., et al .                     $145.86                                                                                       $145.86


                                                                                         Page 1086 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1087 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FERGUSON, HEATHER B.
8601 LYN AVENUE
SAVANNAH, GA 31406                                 P‐0002219 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, JANET
FERGUSON, RONALD V.
10463 CHOKE CHERRY CT
LITTLETON, CO 80125                                P‐0032972 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, JEANNE
9402 MORWIN STREET
NORFOLK, VA 23503                                    4595      12/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FERGUSON, JIMMY E.
FERGUSON, DOROTHY L.
14029 MENDOTA RD
ABINGDON, VA 24210                                 P‐0032690 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, LAYTON H.
2728 LONG LASSO PASS
LEANDER, TX 78641                                  P‐0000417 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, LUWANA L.
PASCUAL, ANDREW P.
1371 VILLAGE WAY #D
GARDNERVILLE, NV 89410                             P‐0027447 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, MATTHEW
471 BRENTWOOD DRIVE
CAMANO ISLAND, WA 98282                            P‐0054245    1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, PAUL
1221 DEERFIELD ROAD
DEERFIELD, IL 60015                                P‐0013800 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, PHILLIP P.
10241 HAMILTON GLEN
JONESBORO, GA 30238                                P‐0014775 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, REBECCA
5766 BUCK RUN DRIVE
COLUMBUS, OH 43213                                 P‐0052792 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, RICHARD A.
FERGUSON, PATRICIA A.
106 BROADMORE LANE
EAST SYRACUSE, NY 13057                            P‐0020695 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, SHARON D.
1227 E. 27TH AVENUE
ANCHORAGE, AK 99508                                P‐0036076 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSON, YALE H.
FERGUSON, KITTY G.
202 WICKLOW DRIVE
BLUFFTON, SC 29910                                 P‐0026693 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERGUSSON, CHRISTINE
2023 11TH ST.
ROCK ISLAND, IL 61201                                1675      11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
FERIA, JARED N.
FERIA, KATHERINE L.
631 NW 58TH ST.
GAINESVILLE, FL 32607                              P‐0050369 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERKO, WILLIAM G.
7419 CEDAR BLUFF CT
PROSPECT, KY 40059                                   3153      11/22/2017       TK Holdings Inc.                          $3,000.00                                                                                    $3,000.00



                                                                                          Page 1087 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1088 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FERLAZZO, GAETANO
11365 RABUN GAP DRIVE
NORTH FORT MYERS, FL 33917                         P‐0000116 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERLICCA, JOHN J.
35 GREYLOCK RDG.
PITTSFORD, NY 14534                                P‐0013293 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERLICCA, JOHN J.
35 GREYLOCK RDG.
PITTSFORD, NY 14534‐2333                           P‐0013317 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERLICCA, MAXINE D.
35 GREYLOCK RDG
PITTSFORD, NY 14534                                P‐0028348 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERLICCA, MAXINE D.
35 GREYLOCK RDG
PITTSFORD, NY 14534                                P‐0028351 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERMAN MOTOR CAR COMPANY, INC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0048144 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERMAN OF COUNTRYSIDE, LLC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0048149 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERMAN ON 54, INC.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0047803 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERMAN SUNSHINE MOTORS, INC.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0048142 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERMAN, JONATHAN
FERMAN, JONATHAN
309 HOWARD AVE
BURLINGAME, CA 94010                               P‐0014848 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERMIN, DEREK L.
727 W MACARTHUR ROAD
APARTMENT 605
WICHITA, KS 67217                                  P‐0013598 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERNANDE, ALBERT
1928 SOCORRO WAY
OXNARD, CA 93030                                   P‐0040053 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERNANDES, KATHY
756 SIERRA VIEW WAY
CHICO, CA 95926`                                   P‐0053112 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERNANDEZ CORREA, CARMEN Y.
1780 MORRISON ST
POMONA, CA 91766                                   P‐0028933 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERNANDEZ RODRIG, JESUS M.
HC 01 BOX 60021
LAS PIESDRAS, PR 00771                             P‐0023548 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERNANDEZ, ALEX
5432 JACOB PEACE AVENUE
LAS VEGAS, NV 89139                                P‐0045579 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1088 of 3871
                                                 Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1089 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
FERNANDEZ, ANGEL
11801 SW 31 ST
MIAMI, FL 33175                                       P‐0027369 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FERNANDEZ, ANGELICA
P.O. BOX 230904
ENCINITAS, CA 92023                                   P‐0027523 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FERNANDEZ, BETHANY A.
389 CARR MANOR CT
BALLWIN, MO 63021                                     P‐0010328 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FERNANDEZ, BRYAN
FERNANDEZ, BRYAN S.
720 RAMAPO VALLEY ROAD
OAKLAND, NJ 07463                                     P‐0057793 3/29/2018      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FERNANDEZ, DONALD J.
FERNANDEZ, VIRGIE V.
1718 HONESTIDAD RD
SAN DIEGO, CA 92154                                   P‐0028966 11/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FERNANDEZ, FARINA E.
FERNANDEZ, DERRICK L.
9499 NW 55TH STREET
SUNRISE, FL 33351                                     P‐0052833 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FERNANDEZ, FELIX
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                     P‐0043071 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FERNANDEZ, GEORGE A.
11 LAWRENCE ST
APT. 2
TAUNTON, MA 02780‐1765                                P‐0035784 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FERNANDEZ, GIL C.
4069 MISTY MORNING PL
                                                      P‐0000071 10/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FERNANDEZ, HORTENSIA A.
7060 PRINCEVALLE ST. #D
GILROY, CA 95020                                      P‐0057786 3/24/2018      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FERNANDEZ, JOHN
FERNANDEZ, SHERRI A.
25294 TABLE MEADOW RD
AUBURN, CA 95602                                      P‐0040286 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FERNANDEZ, JUAN G.
525 SAINT TERESA CT
MERCED, CA 95341                                      P‐0056527   2/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FERNANDEZ, JUSTIN
ARTURO SANTANA, ESQ.
754 N. CITRUS AVENUE
COVINA, CA 91723                                        2195      11/8/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
FERNANDEZ, KEVIN J.
614 PARSONS RESERVE CT
SEFFNER, FL 33584                                     P‐0045945 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FERNANDEZ, KIMBERLY
802 S. BURKETT AVE
STOCKTON, CA 95205                                      1591      11/7/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
FERNANDEZ, MAGALY F.
MURGUIA, GUILLERMO A.
1799 REVERE AVE.
SAN FRANCISCO, CA 94124                               P‐0021201 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                            Page 1089 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1090 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FERNANDEZ, MARIE G.
33‐04 91ST STREET APT #3T
JACKSON HEIGHTS, NY 11372                           P‐0048920 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERNANDEZ, MICHAEL K.
1650 SW NORMAN LN
PORT SAINT LUCIE, FL 34984/3610                     P‐0025346 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERNANDEZ, MICHAEL K.
1650 SW NORMAN LN
PORT SAINT LUCIE, FL 34984/3610                     P‐0025354 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERNANDEZ, RAYMOND J.
781 LITCHFIELD AVE.
SEBASTOPOL, CA 95472                                P‐0040761 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERNANDEZ, ROBERTO S.
FERNANDEZ, JULIE D.
54 SEQUOIA GROVE WAY
AMERICAN CANYON, CALIFORNIA 94503                   P‐0031843 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERNANDEZ, SANDRA A.
1821 DALE ST
MORGAN CITY, LA 70380                               P‐0012913 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERNANDEZ, TANIUA M.
2001 ALDERSGATE
RIVERHEAD, NY 11901                                 P‐0043477 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERNANDO, REUBON D.
12278 SW, GALA COURT
TIGARD, OR 97224                                    P‐0030923 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERNER, TANJA
1801 14TH STREET
UNIT 213
OAKLAND, CA 94607                                   P‐0021252 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERNKAS, ERIC C.
7945 BARLUM DR
INDIANAPOLIS, IN 46240                              P‐0011690 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRAIOLI, JAMES E.
66 OXBOW ROAD
CONCORD, MA 01742                                   P‐0008436 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRANDO, DINO
140 PARKVIEW DR
AURORA, OH 44202                                      4849     2/20/2018       TK Holdings Inc.                                                 $0.00                                                                     $0.00
FERRANDO, DINO
140 PARKVIEW DR
AURORA, OH 44202                                    P‐0004803 10/25/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
FERRANDO, SHANNON
140 PARKVIEW DR
AURORA, OH 44202                                      4848     2/20/2018       TK Holdings Inc.                                                 $0.00                                                                     $0.00
FERRANTE, TOM J.
FERRANTE, THERESA R.
6904 N QUINCY AVE
KANSAS CITY, MO 64119                               P‐0047248 12/26/2017    TK Holdings Inc., et al .                    $6,895.00                                                                                    $6,895.00
FERRANTE, TOM J.
FERRANTE, THERESA R.
6904 N QUINCY AVE
KANSAS CITY, MO 64119                               P‐0052867 12/27/2017    TK Holdings Inc., et al .                    $6,895.00                                                                                    $6,895.00
FERRANTE, VINCE G.
904 SW ABAR DRIVE
GRAIN VALLEY, MO 64029                              P‐0019334 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1090 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1091 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FERRARA, JOSEPH
10 LONG VIEW WAY
GEORGETOWN, MA 01833                                P‐0016109 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARA, JOSEPH
10 LONG VIEW WAY
GEORGETOWN, MA 01833                                P‐0016113 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARA, JOSEPH A.
1699 N TERRY ST
SPACE # 70
EUGENE, OR 97402                                    P‐0011796 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARA, MARY F.
3107 COLONIAL WAY
APARTMENT A
ATLANTA, GA 30341                                   P‐0036875 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARA, MERILYN
LESNICK, EDWARD C.
21 DEL MESA CARMEL
CARMEL, CA 93923                                    P‐0053906   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARA, NANCY J.
53 GLADIOLUS AVE
FLORAL PARK, NY 11001                               P‐0004633 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARA, PAUL M.
FERRARA, KELLY K.
290 LEXINGTON DRIVE
MANDEVILLE, LA 70471                                P‐0012804 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARA, ROBERT M.
106 DERBYSHIRE DRIVE
CRANSTON, RI 02921                                  P‐0007280 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARA, TINA M.
24 OPTIMA
SAN CLEMENTE, CA 92672                              P‐0028198 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARA‐SWAITHES, ANTHONY R.
1017 SOUTH PALM AVE
ORLANDO, FL 32804‐2127                              P‐0002021 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARI MASERATI OF CEN NJ
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047956 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARI MASERATI OF CEN NJ
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056826   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARI, GUY
308 COLONIAL WAY
RIO VISTA, CA 94571                                 P‐0054267   1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARI, VIRGINIA B.
308 COLONIAL WAY
RIO VISTA, CA 94571                                 P‐0054266   1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARIO, CARLOS M.
2040 DEER ISLAND LANE
WILMINGTON, NC 28405                                P‐0001842 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARO, CARLO
30 HUBBARD ST
WESTERLY, RI 02891                                  P‐0005483 10/26/2017    TK Holdings Inc., et al .                    $2,789.50                                                                                    $2,789.50



                                                                                         Page 1091 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1092 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FERRARO, MARIE C.
FERRARO, KENNETH C.
2 MEADOWLARK LANE
GALENA, IL 61036                                     P‐0017313 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARO, ROBERT
679 WINTERTHUR WAY
EASTON, PA 18040                                     P‐0039357 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRARO, STEPHEN
6412 26TH ST
LUBBOCK, TX 79407                                    P‐0009473 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRAVANTI, KIM S.
169 AVENUE B
HOLBROOK, NY 11741                                   P‐0010064 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRAZZANO, JOSEPH J.
187 MARYLAND AVE
WARWICK, RI 02888                                    P‐0053508   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERREE, SEAN A.
5215 SMOKEY RIVER DRIVE
KATY, TX 77449                                       P‐0005481 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERREIRA, MAURO C.
155 MILK STREET, APT #31
WESTBOROUGH, MA 01581                                P‐0037209 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERREIRA, VICTOR
9036 SW 215TH ST
CUTLER BAY, FL 33130                                 P‐0022733 11/11/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
FERREIRA, WILLIAM
9036 SW 215TH ST
CUTLER BAY, FL 33189                                 P‐0022561 11/11/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
FERREL, JILL S.
465 NAVAJO LN W
LAKE QUIVIRA, KS 66217                               P‐0035447 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRELL, JEFFREY S.
FERRELL, TINA M.
773 HOLLANDER ST. APT. D
NEWARK, OH 43055                                     P‐0000319 10/19/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FERRELL, MICHAEL O.
6901 SHAMROCK CT
GARLAND, TX 75044                                    P‐0002426 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRELL, ROBERT W.
P.O. BOX 3105
LANCASTER, CA 93586                                  P‐0020723 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRELL, SUSAN
2623 SE 30TH ST
OKEECHOBEE 34974                                     P‐0007764 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRELL5603, PATTY A.
PATTY A. FERRELL
962 REBECCA LYNN DR.
RUSH, KY 41168                                       P‐0003263 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRELLGAS INC
ONE LIBERTY PLAZA MD 40
LIBERTY, MO 64068                                       62       8/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FERRER, AMY E.
CUSHING, JEREMY D.
110 AMHERST DRIVE
NEWARK, DE 19711                                     P‐0010103 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1092 of 3871
                                                   Case 17-11375-BLS           Doc 4247                Filed 10/26/20                      Page 1093 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                           Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address            Claim No. Claim Date            Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                    Amount
FERRER, CHRISTIAN
W. HAMPTON KEEN / CLARK FOUNTAIN LAVISTA PRATHER
KEEN & LITTKY‐RUBIN
1919 N. FLAGLER DRIVE, 2ND FLOOR
WEST PALM BEACH, FL 33407                                 1553     11/1/2017       TK Holdings Inc.                       $10,000,000.00                                                                               $10,000,000.00
FERRERI, MARK R.
2491 GOODWYN LAKE COURT
POWHATAN, VA 23139                                      P‐0051305 12/27/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FERRERIO, RENEE M.
355 QUEENS COVE WAY
WHISPERING PINES, NC 28327                              P‐0032961 11/28/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FERRETTI, GARY
1018 SE 10TH COURT
DEERFIELD BEACH, FL 33441                               P‐0003166 10/24/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FERRIER, DEBRA J.
8112 CORA STREET
SUNLAND, CA 91040                                       P‐0019272 11/7/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FERRIER, ELI
FERRIER, ELI
P.O. BOX 1498
CEDAR RIDGE, CA 95924                                   P‐0038237 12/10/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FERRIGAN, CHRISTINE
8251 RANGER TRAIL
BOCA RATON, FL 33487                                    P‐0054500 1/12/2018     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FERRIGAN, ROBERT A.
2986 HUSKING PEG LANE
GENEVA, IL 60134                                        P‐0008937 10/29/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FERRIS, JARED V.
FERRIS, DENISE M.
7730 CAPRON COURT
LORTON, VA 22079                                        P‐0015050 11/4/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FERRIS, JOHN W.
36 FRENCH STREET
HINGHAM, MA 02043                                       P‐0040930 12/16/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FERRIS, LYNNE M.
FERRIS, THOMAS O.
700 SURFSIDE AVENUE
VIRGINIA BEACH, VA 23451                                P‐0053587 12/27/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FERRIS, TIMOTHY J.
1116 ORCHARD GROVE
ROYAL OAK, MI 48067                                     P‐0014610 11/3/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FERRIS, VALERIE
FERRIS, GREGORY
9 WINGATE WAY
GREEN BROOK, NJ 08812                                   P‐0007319 10/28/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FERRISE, LINDA
1530 WESTPORT DR
ST LOUIS, MO 63146                                        5093     3/28/2019       TK Holdings Inc.                               $0.00                                                                                         $0.00
FERRO, MARIE A.
34 N. STONE MILL DR #1223
DEDHAM, MA 02026                                        P‐0006950 10/27/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FERRONATO, DAVID A.
7671 E. TANQUE VERDE RD.
APT.238
TUCSON, AZ 85715                                        P‐0015071 11/4/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00


                                                                                             Page 1093 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1094 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FERRY JR, LEE M.
129 CLARK AVENUE
BRANFORD, CT 06405                                  P‐0003296 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERRY, SCOTT
2 RALEIGH PL
CHARLESTON, WV 25313‐2604                             4190    12/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FERSTLER, DEBRA S.
3209 WYOMING COURT
TALLAHASSEE, FL 32312                               P‐0026752 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FERSTLER, HOWARD W.
3209 WYOMING COURT
TALLAHASSEE, FL 32312                               P‐0026813 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FESSLER, JOHN
2443 MADRUGADA DRIVE
CHINO HILLS, CA 91709‐1374                          P‐0017220 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FESSLER, JOHN
2443 MADRUGADA DRIVE
CHINO HILLS, CA 91709‐1374                          P‐0027659 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FESTI, ALAYNA A.
227 VALLEY AVE
LOCHBUIE, CO 80603                                  P‐0015388 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FETTAHLIOGLU, EROL
191 WAUKENA AVE
OCEANSIDE, NY 11572                                 P‐0006966 10/27/2017    TK Holdings Inc., et al .                    $1,750.00                                                                                    $1,750.00
FETTE, MICHAEL D.
FETTE, MONICA Y.
8129 SANDPOINT BLVD.
ORLANDO, FL 32819                                   P‐0015057 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FETTERLY, KATHLEEN M.
17701 KENYON AVE #81
LAKEVILLE, MN 55044                                 P‐0013625 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FETTERMAN, PENNY A.
FETTERMAN, CHARLES C.
2755 CRYSTAL LANE
BRENTWOOD, CA 94513                                 P‐0044166 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FETTEROLF, JANET M.
225 NEW CENTERVILLE ROAD
SOMERSET, PA 15501                                  P‐0013281 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FETTING, JEFFREY S.
948 MESA DRIVE
LAKE IN THE HILL, IL 60156                          P‐0042046 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FETZER, GRACE P.
FETZER, SR., DONALD E.
13819 PINEROCK LANE
HOUSTON, TX 77079‐3316                              P‐0031664 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEUDO, JOHN A.
122 SPECTACLE POND RD
LITTLETON, MA 01460                                 P‐0013646 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEWOX, GLENN L.
P.O. BOX 10903
BROOKSVILLE, FL 34603                               P‐0032860 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FEYEDELEM, BARBARA A.
205 BRANDON BLVD.
SANDUSKY, OH 44870                                  P‐0010453 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1094 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1095 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FEYESA, JOTTE H.
509 E ACORN ST
GARDNER, KS 66030                                   P‐0021119 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIACCO, TRAVIS J.
5405 BLUE BONNET DRIVE
WATERLOO, IA 50702                                  P‐0012411 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIALA, MARTIN J.
209 ALAMANCE COURT
TULLAHOMA, TN 37388                                 P‐0004814 10/25/2017    TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4286    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4290    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4291    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4292    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4293    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4294    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4296    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4297    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4299    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4301    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4305    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4306    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4312    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4313    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4316    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                         Page 1095 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1096 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4326    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4332    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4333    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4335    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4336    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4340    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4343    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4344    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIANO, MARK ALLEN
1718 ROSEYTOWN ROAD
GREENSBURG, PA 15601‐7000                             4345    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIBERS MUNDIAL, LLC
PO BOX 144177
CORAL GABLES, FL 33114                                 19      7/17/2017       TK Holdings Inc.                                                                                       $0.00                               $0.00
FICHERA, FRANK A.
LOCAL 44
FRANK
P.O. BOX 1762
BUBANK, CA 91507                                    P‐0015517 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FICHMAN, VICTOR L.
FICHMAN, KELLY L.
1809 SYCAMORE VALLEY DRIVE
APT 103
RESTON, VA 20190                                    P‐0046192 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FICHTENBAUM, STEVEN J.
120 RIDGE DRIVE
MONTVILLE, NJ 07045                                 P‐0012830 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FICKLE, STEVEN M.
FICKLE, TERRI L.
10282 EAGLE CREEK COVE
COLLIERVILLE, TN 38017                              P‐0029692 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FICKLE, STEVEN M.
FICKLE, TERRI L.
10282 EAGLE CREEK COVE
COLLIERVILLE, TN 38017                              P‐0029698 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FICKLER, CONSTANCE L.
8549 ADAIR CIRCLE NORTH
BROOKLYN PARK, MN 55443                             P‐0017227 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1096 of 3871
                                                    Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1097 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address             Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
FICKLIN, WYNDEL E.
2506 DUNROBIN DRIVE
BOWIE, MD 20721‐2897                                     P‐0049664 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FICKLIN, WYNDEL E.
2506 DUNROBIN DRIVE
BOWIE, MD 20721‐2897                                     P‐0049728 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIDALGO, BENJAMIN
629 S. 2ND AVENUE
GALLOWAY, NJ 08205                                       P‐0013523 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIDDELMAN, JEFFREY
12 BONNIE BRIAR LANE
LARCHMONT, NY 10538                                        3939     12/7/2017       TK Holdings Inc.                           $646.00                                                                                       $646.00
FIDELITY INVESTMENTS INSTITUTIONAL OPERATIONS COMPANY
JENNIFER FESSLER
100 MAGELLAN
COVINGTON, KY 41015                                        128      9/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIDKOWSKI TETZLA, JUDITH A.
1501 HENRY PLACE
WAUKEGAN, IL 60085                                       P‐0024517 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIDLER, JILL F.
10 BRITTANY ROAD
SOUTH HADLEY, MA 01075                                   P‐0041703 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIEDLER, BRADLEY W.
2714 SW 343 PL
FEDERAL WAY, WA                                          P‐0028067 11/17/2017    TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
FIEDLER, TROY D.
FIEDLER, JODI R.
5726 YATES AVE. N.
CRYSTAL, MN 55429                                        P‐0025995 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIEGER, KIKI
1823 21 DRIVE
ASTORIA, NY 11105                                        P‐0019792 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELD & TECHNICAL SERVICES LL
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                                  P‐0049622 12/27/2017    TK Holdings Inc., et al .                     $171.00                                                                                       $171.00
FIELD & TECHNICAL SVCES LLC
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                                  P‐0049387 12/27/2017    TK Holdings Inc., et al .                     $171.00                                                                                       $171.00
FIELD & TECHNICAL SVCES LLC
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                                  P‐0049567 12/27/2017    TK Holdings Inc., et al .                     $171.00                                                                                       $171.00
FIELD & TECHNICAL SVCES LLC
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                                  P‐0049730 12/27/2017    TK Holdings Inc., et al .                     $171.00                                                                                       $171.00
FIELD & TECHNICAL SVCES LLC
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                                  P‐0049779 12/27/2017    TK Holdings Inc., et al .                     $171.00                                                                                       $171.00
FIELD & TECHNICAL SVCES LLC
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                                  P‐0049854 12/27/2017    TK Holdings Inc., et al .                     $171.00                                                                                       $171.00
FIELD & TECHNICAL SVCES LLC
200 THIRD AVENUE
CARNEGIE 15106‐2600                                      P‐0050192 12/27/2017    TK Holdings Inc., et al .                     $171.00                                                                                       $171.00
FIELD & TECHNICAL SVCS LLC
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                                  P‐0049463 12/27/2017    TK Holdings Inc., et al .                     $171.00                                                                                       $171.00
                                                                                              Page 1097 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1098 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FIELD AND TECHNICAL SERVICES
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                              P‐0047926 12/26/2017      TK Holdings Inc., et al .                     $171.00                                                                                       $171.00
FIELD AND TECHNICAL SERVICES
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                              P‐0049272 12/27/2017      TK Holdings Inc., et al .                     $171.00                                                                                       $171.00
FIELD, HENRY M.
8361 CARNEGIE AVENUE
WESTMINSTER, CA 92683
WESTMINSTER, CA                                      P‐0030795 11/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDEN, KENNETH E.
FIELDEN, MISTY D.
1011 RANDY ANN CT
NEW CASTLE, IN 47362                                 P‐0005376 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDER, BELINDA
3052 UPPER RIVER RD
MACON, GA 31211                                      P‐0049249 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDER, BELINDA
860 HIGHTOWER RD APT 1502
MACON, GA 31206                                      P‐0053601    1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDER, CHRISTINE
16719 QUAIL BRIAR DRIVE
MISSOURI CITY, TX 77489                                2613      11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIELDER, MARTIN P.
3S700 SELLERS RD
NAPERVILLE, IL 60563                                 P‐0039579 12/12/2017      TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
FIELDMAN, SCOTT J.
P.O. BOX 321
LITTLEROCK, WA 98556                                 P‐0042360 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, ALEATHA W
3326 MOUNTAINBROOK AVENUE
NORTH CHARLESTON, SC 29420                             3891      12/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
FIELDS, ASHLEY F.
FIELDS, SHARON C.
14611 WHISTLING OAKS DR.
MONTGOMERY, TX 77356                                 P‐0005316 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, ASHLEY F.
FIELDS, SHARON C.
14611 WHISTLING OAKS DR.
MONTGOMERY, TX 77356                                 P‐0005323 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, BENJAMIN
46 SHERMAN STREET
ROOSEVELT, NY 11575                                    1204      11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
FIELDS, CARLA M.
7701 CRABCREEK RD
GALLIPOLIS FERRY, WV 25515                           P‐0000798 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, CHAD E.
2837 KELLER AVE
NORFOLK, VA 23509                                    P‐0034507 12/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, DAVID
837 UNIT‐C VALLEY STREAM RD
WHEELING, IL 60090                                   P‐0011058 10/31/2017      TK Holdings Inc., et al .                    $1,650.00                                                                                    $1,650.00
FIELDS, DELORES JAN
451 CONSTELLATION BLVD. APT. 502
LEAGUE CITY, TX 77573                                  4019      12/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                            Page 1098 of 3871
                                                Case 17-11375-BLS           Doc 4247                  Filed 10/26/20                    Page 1099 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FIELDS, DOROTHY A.
3222 CLARK LANE
SOUTH PLAINFIELD, NJ 07080                           P‐0026123 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, GARY S.
FIELDS, GARY S.
203 CAMERON PL. SE
ATLANTA, GA 30339                                    P‐0050439 12/27/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FIELDS, GELONYA T.
5131 SANDUSKY AVE
LAKE WORTH, FL 33463                                 P‐0057966 5/31/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, JESSCA N.
9449 REACH RD
POTOMAC, MD 20854                                    P‐0010579 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, JONATHAN R.
9744 W TOWER
MILWAUKEE, WI 53224                                  P‐0054904 1/16/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, JUSTIN GREGORY
1532 CAMERON ST
FORT WORTH, TX 76115                                   912     10/30/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
FIELDS, KELLY
P.O. BOX 252
DYERSBURG, TN 38024                                  P‐0030656 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, KEVIN W.
P.O. BOX 457
507 N19TH STREET
MEMPHIS, TX 79245                                    P‐0049967 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, MAUREEN E.
4020 TURNBERRY CT
JACKSONVILLE, FL 32225                               P‐0001753 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, MEGAN M.
1069 ALTAVIA AVE.
PARK HILLS, KY 41011                                 P‐0019948 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, ORA L.
4467 HOLLY AVE
ST. LOUIS, MO 63115                                  P‐0028818 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, RYAN J.
225 W GLENDALE AVE
MOUNT HOLLY, NC 28120                                P‐0049351 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, STEPHANIE
996 SPRINGFIELD STREET #B
UPLAND, CA 91786                                       2638    11/15/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
FIELDS, STEPHANIE
996 SPRINGFIELD STREET #B
UPLAND, CA 91786                                       2665    11/15/2017   Takata Protection Systems Inc.                      $0.00                                                                                        $0.00
FIELDS, STEPHANIE
996 SPRINGFIELD STREET #B
UPLAND, CA 91786                                       2666    11/15/2017           TK China, LLC                               $0.00                                                                                        $0.00
FIELDS, STEPHANIE
996 SPRINGFIELD STREET #B
UPLAND, CA 91786                                       2667    11/15/2017         Takata Americas                               $0.00                                                                                        $0.00
FIELDS, STEPHANIE
996 SPRINGFIELD STREET #B
UPLAND, CA 91786                                       2669    11/15/2017          TK Finance, LLC                              $0.00                                                                                        $0.00
FIELDS, STEPHANIE L.
996 SPRINGFIELD STREET #B
UPLAND, CA 91786                                     P‐0025762 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 1099 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1100 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FIELDS, TRINA D.
12720 ALMEDA CROSSING COURT
HOUSTON, TX 77048                                  P‐0004913 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, VENSON E.
505 E STATE AVE
ENID, OK 73701                                     P‐0000092 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELDS, VINETA A
2038 BELLA VISTA WAY
PORT SAINT LUCIE, FL 34952                           524     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIELDS, WILLIAM
1320 19TH ST SW
BIRMINGHAM, AL 35211                               P‐0004297 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELEK, JOSEPH L.
1856 ELK LANE
OKEMOS, MI 48864                                   P‐0041799 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIELITZ, LYNN
293 ROCK CUT ROAD
WALDEN, NY 12586                                     1033    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIELITZ, LYNN
293 ROCK CUT ROAD
WALDEN, NY 12586                                     1047    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FIELSCHMIDT, MERLE M.
288 DEVON DR
SAN RAFAEL, CA 94903/3762                          P‐0036878 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIERFELDER, JOHN J.
14653 HORSESHOE TRACE
WELLINGTON, FL 33414                               P‐0049100 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIERRO, JUANITA
MURILLO, ENEMUEL
3009 E SILVERBELL RD
SAN TAN VALLEY, AZ                                 P‐0019821 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIERRO, MARIBEL
128 E ORLANDO ST
CHULA VISTA, CA 91911                              P‐0048926 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIERRO, NANCY
592 STARSTONE PLACE
SAN MARCOS, CA 92078                               P‐0032957 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIESER, EDWARD L.
FIESER, SANDRA L.
1008 VILLA GRAN WAY
FENTON, MO 63026                                   P‐0032394 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIESSELER, FREDERICK W.
36 MT LEBANON RD
LONG VALLEY, NJ 07853                              P‐0016073 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIFE, AMANDA J.
163 CHURCH STREET
SUMMÈRVILLE, GA 30747                              P‐0006158 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIFIK, GARY A.
1705 HAWTHORNE DRIVE
MAYFIELD HTS., OH 44124                            P‐0007857 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGARI, CHRISTINE W.
11200 PICKFAIR DR
AUSTIN, TX 78750                                   P‐0034633 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGG, PATSY A
751 PHELPS JOHNSON RD.
LEITCHFIELD, KY 42754                                4798     2/5/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00
                                                                                        Page 1100 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1101 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FIGGINS‐PRUITT, MICHELLE L.
560 E. CHESTERFIELD
FERNDALE, MI 48220                                    P‐0033346 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGGS, JOANNE T.
5 DAWES DRIVE
NEWARK, DE 19702                                      P‐0010176 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGIEL, MICHAEL A.
11 RENAI CT
NEWARK, DE 19702                                      P‐0010296 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGIEL, ROBERT R.
2149 N CLAREMONT AVE
CHICAGO, IL 60647‐3212                                P‐0031241 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGUEROA ORTIZ, GUILLERMO
P.O. BOX 1973
ALBONITO, PR 00705‐1973                               P‐0053209 12/28/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
FIGUEROA RODRIGU, FRANCISCA
HC‐2 BOX 5025
COAMO, PR 00769‐9608                                  P‐0052656 12/28/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
FIGUEROA, ANGEL
461 STRANDVIEW DRIVE
PENSACOLA, FL 32534                                   P‐0027151 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGUEROA, BONNY
102 PROSPERITY CT
PITTSBURG, CA 94565                                   P‐0048725 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGUEROA, DONNA D.
75332 ANDERSON LANE
CITRUS HEIGHTS, CA 95610                              P‐0040692 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGUEROA, GEORGE M.
FIGUEROA, JILL
7800 MULBERRY BOTTOM LANE
SPRINGFIELD, VA 22153                                 P‐0035187 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGUEROA, GEORGE M.
FIGUEROA, JILL
7800 MULBERRY BOTTOM LANE
SPRINGFIELD, VA 22153                                 P‐0035192 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGUEROA, HELENE
330 E SPRUCE ST
ONTARIO, CA 91761                                     P‐0041147 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGUEROA, JILL
FIGUEROA, GEORGE M.
7800 MULBERRY BOTTOM LANE
SPRINGFIELD, VA 22153                                 P‐0035238 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGUEROA, JOSE A.
19612 NW 83 CT
MIAMI, FL 33015                                       P‐0002065 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGUEROA, LIZBETH
HC 02 BOX 14800
CAROLINA, PR 00987                                    P‐0019837 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGUEROA, NELSON
NEWSOME MELTON, PA
R. FRANK MELTON, II, ESQ.
WILLIAM C. OURAND, ESQ.
201 S. ORANGE AVE., SUITE 1500
ORLANDO, FL 32801                                       2965    11/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                           Page 1101 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1102 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FIGUEROA, NELSON
201 S ORANGE AVE SUITE 1500
ORLANDO, FL 32801                                    P‐0043534 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGUEROA, SUSAN E.
3016 CRUISE CIRCLE
PASO ROBLES, CA 93446                                P‐0019847 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGUEROA, YAITZA M.
5841 CHERRY LAUREL DR
JACKSONVILLE, FL 32210                               P‐0057292 2/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIGUEROA‐COTTO, FLORENCIO
LUCIANO‐FIGUEROA, IVAN D.
1648 WEST EL CHARRO DR
PUEBLO, CO 81007                                     P‐0054814 1/15/2018     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
FIGUEROA‐ROSALEZ, OSCAR
6412 75TH STREET
SACRAMENTO, CA 95828                                 P‐0019054 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIJOILEK, WILLIAM J.
FIOLEK, LESLIE A.
13436 LANDFAIR RD
SAN DIEGO, CA 92130                                  P‐0018445 11/7/2017     TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
FILANGIERI, JERRY S.
3704 OXFORD LANE
OCEAN CITY, NJ 08226‐1814                            P‐0008448 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FILBERT, FREDERIC P.
5948 VIZZI COURT
LAS VEGAS, NV 89131                                  P‐0000440 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FILBERT, RICHARD D.
1207 NE 77TH ST
GLADSTONE, MO 64118                                  P‐0022523 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FILESI, JOHN A.
8013 LAKE TAHOE TRAIL
FORT WORTH, TX 76137                                 P‐0008862 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FILIAGGI, SUZANNE M.
1504 KING CHARLES DRIVE
PITTSBURGH, PA 15237                                 P‐0029431 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FILIK, KATHLEEN
FILIK, GREGORY
230 1ST STREET
MIDDLESEX, NJ 08846                                  P‐0040176 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FILIPE, MARIA F.
533 RARITAN ROAD
LINDEN, NJ 07036                                     P‐0013240 11/2/2017     TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
FILIPOWICZ JR, JAMES
29 VERMONT STREET
LAWRENCEVILLE, NJ 08648                              P‐0049476 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FILIPP, ROBERT A.
791 NEW HOPE DR
HAMPTON, GA 30228                                    P‐0007807 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FILIPP, ROBERT A.
791 NEW HOPE DR
HAMPTON, GA 30228                                    P‐0007916 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FILIPPI, JERRY M.
7744 W. ARQUILLA DR.
UNIT 2A
PALOS HEIGHTS, IL 60463                              P‐0018278 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1102 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1103 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FILIPPONE, CHRISTOPHER M.
950 WAREHOUSE ROAD #50112
ORLANDO, FL 32803                                    P‐0013363 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FILMORE, SHAVON L.
8213 N MULBERRY ST
TAMPA, FL 33604                                      P‐0019935 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FILMORE, SHAVON L.
8213 N MULBERRY ST
TAMPA, FL 33604                                      P‐0019943 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FILOMENO, IRIE
ALVAREZ, CRYSTAL
6016 DENVER DRIVE
CARMICHAEL, CA 95608                                 P‐0057381 2/19/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FILS‐AIME, JENNIFER F.
14625 NW 11TH COURT
MIAMI, FL 33168‐6951                                 P‐0002402 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINAN, KEVIN P.
6416 163RD PL SE
BELLEVUE, WA 98006                                   P‐0023262 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINANCIAL SERVICES UNLIMITED
11950 SW 2ND ST ‐ 300
BEAVERTON, OR 97005                                  P‐0040598 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINATO, TIFFANY M.
FINATO, GAVIN M.
1510 SARATOGA DR.
WOODLAND, CA 95695                                   P‐0014300 11/3/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
FINBERG, HAL M.
31 MARINO DRIVE
MISSOURI CITY, TX 77459                              P‐0055380 1/20/2018      TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
FINBOW, PETER R.
FINBOW, SARAH J.
5 PENLEY COURT
DURHAM, NC 27713                                     P‐0039017 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINCH III, JOHN L.
P.O. BOX 564
CLARKSTON, WA 99403                                  P‐0035720 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINCH, CHRIS R.
120 DRAKEWOOD PLACE
CARY, NC 27518                                       P‐0002687 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINCH, DONALD R.
6651 S. VINE ST., #307.
CENTENNIAL, CO 80121                                 P‐0041133 12/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINCH, LEROY D
2421 W. JOHANNSEN RD.
SPOKANE, WA 99208                                      1736      11/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FINCH, MARGARET N.
3708 MARKET ST
APT A
OAKLAND, CA 94608                                    P‐0054104   1/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINCK, BRANDY L.
40 COUNTRY LANE
PITTSTON, ME 04345                                   P‐0047640 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINDLAN, SHANE J.
9039 HARRISBURG ROAD
CHARLOTTE, NC 28215                                  P‐0045700 12/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1103 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1104 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FINDLAY, JEROME O.
17625 LONGVIEW LANE
OLNEY, MD 20832                                     P‐0011431 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINDLAY‐CORDOVA, BARBARA A.
50 LIVERMORE ST.
BOSTON, MA 02126                                    P‐0015268 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINDLEY, ALISA A.
FINDLEY, RICKY A.
                                                    P‐0038494 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINDLEY, KATHRYN E.
1234 WOODSTON RD
MEMPHIS, TN 38117                                   P‐0014332 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINE, HENRY
SUSAN
28771 VIA PASATIEMPO
LAGUNA NIGUEL, CA                                   P‐0023162 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINERTY, PENELOPE A.
4949 NORTH NEVA
CHICAGO, IL 60656                                   P‐0014457 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINEZ, ESTENELIE
1741 CREEKSIDE LN
VISTA, CA 92081                                     P‐0048876 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINGER, RONALD L.
2103 PALM CREST DIRVE
APOPKA, FL 32712                                    P‐0052267 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINGER, STEVEN D.
21 BROOKHEDGE ROAD
TRUMBULL, CT 06611                                  P‐0035083 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINK, GREGORY
8908 NW 24TH PLACE
VANCOUVER, WA 98665                                 P‐0030133 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINK, JAMES M.
11650 27TH AVE N
PLYMOUTH, MN 55441‐3018                             P‐0034111 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINK, JAMES M.
11650 27TH AVE N
PLYMOUTH, MN 55441‐3018                             P‐0034113 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINK, JENNIFER L.
2455 EAGLE TRACE LANE
WOODBURY, MN 55129                                  P‐0048276 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINK, LEE K.
150 MOUNTAIN VIEW DRIVE
TUSTIN, CA 92780                                    P‐0038163 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINK, MICHELLE L.
290 BEAR RIDGE TRAIL
FLEETWOOD, NC 28626                                 P‐0003468 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINK, PATRICIA A.
FINK, ROBERT J.
4 PROMONTORY PL
CLAYTON, CA 94517                                   P‐0025933 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINK, ROBERT C.
FINK, ANGELA C.
#4
BRASSIE LA
BRONXVILLE, NY 10708                                P‐0017488 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1104 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1105 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
FINK, RUSELL A.
FINK, MELODY B.
1713 HUNGERS PARISH CT.
VIRGINIA BEACH, VA 23455                             P‐0032785 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FINK, RUSSELL A.
1713 HUNGERS PARISH CT.
VIRGINIA BEACH, VA 23455                             P‐0032783 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FINK, RUSSELL A.
1713 HUNGERS PARISH CT.
VIRGINIA BEACH, VA 23455                             P‐0032784 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FINKE, PAUL E.
34 INWOOD DRIVE
MILLTOWN, NJ 08850                                   P‐0013096 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FINKE, PAUL E.
34 INWOOD DRIVE
MILLTOWN, NJ 08850                                   P‐0025131 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FINKEL, JORI
2782 MONTE MAR TERRACE
LOS ANGELES, CA 90064                                P‐0026139 11/15/2017    TK Holdings Inc., et al .                    $9,976.00                                                                                     $9,976.00
FINKELSTEIN, SETH
160 E ORCHARD ST
ALLENDALE, NJ 07401                                  P‐0008176 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FINKEN, BONNIE L.
BONNIE FINKEN
1010 ROYAL LANE
GRAHAM, TX 76450                                     P‐0038838 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FINKENSTADT, DANNY
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0052886 12/27/2017    TK Holdings Inc., et al .                 $2,500,000.00                                                                                $2,500,000.00
FINKLE, MICHAEL C.
BRECK‐FINKLE, KRISTINA D.
2714 CYGNET ROAD
PINON HILLS, CA 92372                                P‐0055705 1/24/2018     TK Holdings Inc., et al .                    $8,000.00                                                                                     $8,000.00
FINKLE, MICHAEL C.
BRECK‐FINKLE, KRISTINA D.
2714 CYGNET ROAD
PINON HILLS, CA 92372                                P‐0055718 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FINLEY, ALAN E.
FINLEY, VERNZINA D.
605 VALMORE PLACE
BRENTWOOD, CA 94513                                  P‐0016269 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FINLEY, ALAN E.
FINLEY, VERNZINA D.
605 VALMORE PLACE
BRENTWOOD, CA 94513                                  P‐0016278 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FINLEY, DANA
FINLEY, TRACIE
4127 ARRAYRO DR
SNELLVILLE, GA 30039                                 P‐0009662 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FINLEY, MARY
1736 ROGUE ISLE COURT
CARLSBAD, CA 92008                                   P‐0029535 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FINLEY, SHELBY L.
4717 N 148TH ST
OMAHA, NE 68116                                      P‐0013424 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                          Page 1105 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1106 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FINLEY, SHERRY L.
6097 POST ROAD
DOUGLASVILLE, GA 30135‐5533                         P‐0050484 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINLEY, SHERRY L.
6097 POST ROAD
DOUGLASVILLE, GA 30135‐5533                         P‐0052425 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINN, KERRY K.
141 GLENDALE DR
WAYNESVILLE, NC 28786                               P‐0004186 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINN, LAUREEN B.
5 COTTONWOOD LANE
ATTLEBORO, MA 02703                                 P‐0009563 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINN, MEAGAN
54 RAINBOW DRIVE
BRADFORD, MA 01835                                    3760      11/29/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
FINN, TAMMY J.
3626 LOWER HONOAPIILANI ROAD
LAHAINA, HI 96761                                   P‐0017388 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINN, TIMOTHY A.
271 STATE AVE
BEAVER, PA 15009                                    P‐0053495    1/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINNEGAN, MICHAEL P
2130 WOODMOOR DRIVE
GREENVILLE, NC 27858                                  1191      11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
FINNEGAN, MOLLY K.
1811 GENERAL ANDERSON RD
VANCOUVER, WA 98661                                 P‐0024535 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINNERAN, DAVID W.
5300 SW 9TH CT
PLANTATION, FL 33317                                P‐0000276 10/19/2017      TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
FINNERN, FRANK R.
41857 RAWNSLEY DR
ASHBURN, VA 20148                                   P‐0052244 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINNESY, LAURA M.
3717 W ANDERSON DRIVE
GLENDALE, AZ 85308                                  P‐0019884 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINNEY, AALIYAH A.
44 BERRY ST APT 207
SOMERSET, NJ 08873                                  P‐0046649 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINNEY, DARRE C.
576 EAST MARLIN CT.
TERRYTOWN, LA 70056                                 P‐0014472 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINNEY, DAVID E.
630 ARAGONA DR
VINTON, VA                                          P‐0010629 10/31/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FINNEY, ERICA L.
102 HUMMINGBIRD LANE #A
LAFAYETTE, LA 70506                                 P‐0018460 11/7/2017       TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FINO COOPER, CYNTHIA J.
COOPER, THOMAS L.
8435 E HOLLY STREET
SCOTTSDALE, AZ 85257                                P‐0029704 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINSETH, KAREN S.
102 WEST SAINT ANDREWS STREET
DULUTH, MN 55803‐2241                               P‐0053004 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1106 of 3871
                                                 Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1107 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FINUCANE, BRENDA
136 STERLING DRIVE
LEWISBURG, PA 17837                                   P‐0032054 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FINZ, DAVID M.
46 MADDOX AVENUE
ISLIP, NY 11751                                       P‐0003338 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIORE, JEFFREY M.
1767 EVENING STAR RD
FRISCO, TX 75033                                      P‐0056391   2/2/2018     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FIORE, KERRI A.
316 UNION AVE
CLIFTON, NJ 07011                                     P‐0051488 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIORE, MICHAEL A.
316 UNION AVE
CLIFTON, NJ 07011                                     P‐0051392 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIORE, ROBERT A.
635 N CHIPPEWA AVE #92
ANAHEIM, CA 92801                                     P‐0039888 12/13/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
FIPAON, CHARLINE K.
3512 BIENVILLE STREET
NEW ORLEANS, LA 70119                                 P‐0020061 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIRESTEIN, MICHAEL
9241 KOLMAR
SKOKIE, IL 60076‐1621                                 P‐0023942 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIRESTONE, DAVID B.
FIRESTONE, JENNIFER J.
1591 BOWMAN ROAD
SOUTH ROYALTON, VT 05068                              P‐0037815 12/8/2017      TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
FIRETTO, LIBORIO
1026 LAKE AVE
CLARK, NJ 07066                                         1883      11/5/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
FIRLIK, RICHARD G.
5181 S. PEBBLECREEK
WEST BLOOMFIELD, MI 48322                             P‐0015993 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIROOZ, DAVID
ANDREW RAUCH APC
ANDREW K. RAUCH
110 WEST "C" STREET SUITE 2200
SAN DIEGO, CA 92101                                     102       8/25/2017       TK Holdings Inc.                        $500,000.00                                                                                  $500,000.00
FIRST FINANCIAL CREDIT UNION
1407 WASHINGTON AVE
ST. LOUIS, MO 63103                                     3883      12/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FISCH, NICOLE
CHRIS PINEDO
719 S. SHORELINE, SUITE 500
CORPUS CHRISTI, TX 78401                              P‐0040137 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCH, NICOLE
CHRIS PINEDO
719 S. SHORELINE, SUITE 500
CORPUS CHRISTI, TX 78401                              P‐0040145 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCH, NICOLE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                P‐0044031 12/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 1107 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1108 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FISCHBACH, GERALD
4448 REGENTS COURT
WESTLAKE VILLAGE, CA 91361                           P‐0015678 11/4/2017     TK Holdings Inc., et al .                    $2,660.94                                                                                    $2,660.94
FISCHBACH, YITKA
4448 REGENTS COURT
WESTLAKE VILLAGE, CA 91361                           P‐0015660 11/4/2017     TK Holdings Inc., et al .                     $861.30                                                                                       $861.30
FISCHER RODRIGUE, CLAUDIA A.
626 GOLDEN EAGLE ST NW
SALEM, OR 97304‐4271                                 P‐0018882 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER RODRIGUE, CLAUDIA A.
626 GOLDEN EAGLE STREET NW
SALEM, OR 97304‐4271                                 P‐0018895 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, ANDRINA L.
1013 WITCH POINT TRAIL
VIRGINIA BEACH, VA 23455‐5645                        P‐0036125 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, ANNA
5103 RIVERWATCH DRIVE
CINCINNATI, OH 45238                                 P‐0004889 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, CHRISTOPHER J.
17106 KESWICK ST
LAKE BALBOA, CA 91406                                P‐0020836 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, DAVID
6572 FORRESTAL AVE
CLOVIS, CA 93619                                     P‐0028841 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, DEAN P.
1325 ARROYO VERDE
SCHERTZ, TX 78154                                    P‐0008668 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, EDWARD C.
FISCHER, LISA C.
14639 N CORAL GABLES DR
PHOENIX, AZ 85023                                    P‐0039967 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, EMIL J.
9820 JULEP TRAIL NORTH
SCANDIA, MN 55073                                    P‐0011138 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, GEORGE H.
HERMAN, JANE A.
1647 LARKFIELD AVE
WESTLAKE VILLAGE, CA 91362                           P‐0030271 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, GEORGE H.
HERMAN, JANE A.
1647 LARKFIELD AVE
WESTLAKE VILLAGE, CA 91362                           P‐0030388 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, JOSEPH J.
9 ALHAJA LANE
HOT SPRINGS VILL, AR 71909                           P‐0027686 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, KELLY D.
5819 JUSTIN DR
ELKO, NV 89801‐5226                                  P‐0024399 11/13/2017    TK Holdings Inc., et al .                       $40.00                                                                                       $40.00
FISCHER, KELLY E.
2477 SENECA DRIVE
TROY, OH 45373                                       P‐0047644 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, LYNN M.
HOLTEN, RONALD R.
708 ALABAMA ST
APT 410
KATY, TX 77494                                       P‐0034981 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1108 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1109 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FISCHER, MARK F.
1217 COOPER AVE
COLORADO SPRINGS, CO 80905                          P‐0042217 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, MARK K.
928 WRIGHT AVE, APT 1007
MOUNTAIN VIEW, CA 94043                             P‐0021220 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, MARK S.
3570 SW RIVER PRKWY UNIT 1211
PORTLAND, OR 97239                                  P‐0019164 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, MARSHA E.
2477 SENECA DRIVE
TROY, OH 45373                                      P‐0051028 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, MARYALICE
142 CANAAN RD
STRAFFORD, NH 03884                                 P‐0006136 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, MICHAEL R.
384 ALDER SPRINGS DR
OAK PARK, CA 91377                                  P‐0016773 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, MICHAEL R.
384 ALDER SPRINGS DR
OAK PARK, CA 91377                                  P‐0016776 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, PAUL J.
2759 PRAIRIE GARDEN TRL
GREEN BAY, WI 54313                                 P‐0037674 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, ROSANNE
23‐15 35TH STREET APT 2
ASTORIA, NY 11105                                   P‐0004079 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER, TRAVIS
1451 N EAST ST
YORK, PA 17406                                        2809    11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FISCHER‐EMONT, SHERYL R.
101 PINES LAKE DRIVE EAST
WAYNE, NJ 07470‐5006                                P‐0042543 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER‐SEARL, JODY
3217 OCEAN DR
OXNARD, CA 93035                                    P‐0020494 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHER‐SEARL, JODY E.
NO ADDRESS PROVIDED
                                                    P‐0020495 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISCHNALLER, COLLEEN M.
FISCHNALLLER, NEIL F.
5204 HICKAM AVENUE
LAS VEGAS, NV 89130                                 P‐0050385 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISH, ERIC L.
16502 135TH AVENUE CT. E.
SOUTH HILL, WA 98374‐9101                           P‐0022168 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISH, GORDON E.
FISH, DOROTHY P.
1015 MADDEN LANE APT 104
ROSEVILLE, CA 95661                                 P‐0017512 11/6/2017     TK Holdings Inc., et al .                    $3,800.00                                                                                    $3,800.00
FISH, JONATHON K.
21806 MAYAN DR
CHATSWORTH, CA 91311‐1419                           P‐0012091 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1109 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1110 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FISH, JOY T.
1250 GREENWOOD AVE
APT 813
JENKINTOWN, PA 19046‐2959                           P‐0034010 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISH, PAUL R.
11830 NEOWASH RD
P.O. BOX 2835
WHITEHOUSE, OH 43571                                P‐0033815 11/29/2017      TK Holdings Inc., et al .                    $5,600.00                                                                                    $5,600.00
FISH, STEVEN
505 CRIMSON CT.
AUSTINTOWN, OH 44515                                P‐0005614 10/26/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
FISHBECK, ALFRED G.
8420 NORWAY ST.
KNOXVILLE, TN 37931                                 P‐0045831 12/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHEL, CHARLES M.
FISHEL, LINDA
235 KAREN DR.
ALAMO, TX 78516                                     P‐0024364 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHEL, KENNETH L.
632 BROADWAY, 7FLOOR
NEW YORK, NY 10012                                  P‐0005671 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHEL, TOBIAS
11461 ALASKA STREET
TACOMA, WA 98444                                      4488      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FISHER, ALICIA N.
2058 SHRYER COURT E
SAINT PAUL, MN 55109                                P‐0027242 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, ALLEN L.
349 NE THIRD AVE #8
HILLSBORO, OR 97124‐3155                            P‐0051338 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, ASHLEY M.
2504 DURANGO LANE
APT 205
NAPERVILLE, IL 60564                                P‐0057601    3/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, BRENDAN R.
24 NE 47TH STREET
MIAMI, FL 33137                                     P‐0037609 12/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, CAROL L.
747 VALLEY CIRCLE DRIVE
#102
SALINE, MI 48176                                    P‐0036551 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, CAROL M.
251 W JAMESTOWN RD
GREENVILLE, PA 16125                                P‐0007677 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, CHARLES
6619 OAKLAND HILLS DRIVE
LAKEWOOD RANCH, FL 34202                              302       10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FISHER, DONALD J.
FISHER, PATRICIA A.
2941 CLIFFSIDE DRIVE
COPLEY, OH 44321                                    P‐0017105 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, DORRINE M.
1200 BARTON HILLS DR
238#
AUSTIN, TX 78704                                    P‐0000803 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1110 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1111 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FISHER, EVAN
1800 WASHTENAW AVE
ANN ARBOR, MI 48104                                 P‐0020303 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, GARY
FISHER, DEBBIE
842 N CIRCULO ZAGALA
TUCSON, AZ 85745                                    P‐0017530 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, HOWARD J.
1611 CAMINO DE CRUZ BLANCA
SANTA FE, NM 87505                                  P‐0004685 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, HOWARD W.
FISHER, CAROL A.
1258 PLANTATION DRIVE
BETHEL PARK, PA 15102                               P‐0026599 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, JAMES K.
47 SHOAL CREEK CT
MARTINSBURG, WV 25405‐5746                          P‐0006758 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, JAMES K.
47 SHOAL CREEK CT
MARTINSBURG, WV 25405‐5746                          P‐0006776 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, JOHN W.
511 CONCORD AVE
LEXINGTON, MA 02421                                 P‐0006858 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, JOSEPH A.
NO ADDRESS PROVIDED
                                                    P‐0039880 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, JUSTIN J.
11 STATION AVE.
SCHWENKSVILLE, PA 19473                             P‐0035348 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, LEILA J.
31819 DAHLIA LN.
TANGENT, OR 97389                                   P‐0021189 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, LISA L.
855 N LIBERTY ST
GALION, OH 44833                                    P‐0007324 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, MARK R.
25212 CAROLLTON DR
FARMINGTON HILLS, MI 48335                          P‐0014996 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, MARY D.
335 E MULE TRAIN TRAIL
SAN TAN VALLEY, AZ 85143                            P‐0003617 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, MD, MONTE P.
HOLISTIC INSTITUTE, INC.
1032 IRVING ST.
SUITE #137
SAN FRANCISCO                                       P‐0044575 12/22/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
FISHER, MELISSA A.
5523 JASON STREET
HOUSTON, TX 77096                                   P‐0035632 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, MELISSA D.
7600 S JONES BLVD APT 2031
LAS VEGAS, NV 89139                                 P‐0006783 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FISHER, MICHELLE D.
272 JOHNNY CAKE LN
COXSACKIE, NY 12051                                 P‐0057438 2/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1111 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1112 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
FISHER, PATRICK T.
4737 N ROCKWELL STREET
CHICAGO, IL 60625                                    P‐0043907 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISHER, RANDI S.
7813 NW 61 TERRACE
PARKLAND, FL 33067                                   P‐0024004 11/13/2017    TK Holdings Inc., et al .                    $7,252.47                                                                                     $7,252.47
FISHER, RANDY L.
2648 E 250 N RD
PANA, IL 62557                                       P‐0050101 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISHER, REGINALD T.
FISHER, REGGIE
301 KINGSROW DRIVE
LITTLE ROCK, AR 72207                                P‐0028865 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISHER, ROBERT C.
FISHER, KAREN I.
7177 TREELINE COURT
GRANITE BAY, CA 95746                                P‐0045473 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISHER, ROBERT G.
FISHER, HELEN M.
1072 N. LOPEZ AVENUE
EAGLE, ID 83616‐6512                                 P‐0025211 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISHER, ROY A.
5359 VIA MORENA
YORBA LINDA, CA 92886                                P‐0031309 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISHER, STEPHEN D.
1791 EVERGREEN POINT RD
MEDINA, WA 98039                                     P‐0017215 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISHER, STEVEN J.
5366 LAKE MURRAY BLVD
LA MESA, CA 91942                                    P‐0024367 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISHER, STEVEN J.
31928 FOXMOOR COURT
WESTLAKE VILLAGE, CA 91361‐4025                      P‐0050000 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISHER, SUSAN B.
FISHER, WILLIAM C.
110 LAKE VIEW DRIVE
BOERNE, TX 78006                                     P‐0040030 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISHER, TOMMY B.
7319 UNTZ RD
CONCORD, NC 28027                                    P‐0017128 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISHER, WESLEY A.
355 SOUTH END AVENUE
APT. 2N
NEW YORK, NY 10280                                   P‐0041932 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISHMAN, JACOB
FISHMAN, LETTY A.
5020 N 36 COURT
HOLLYWOOD, FL 33021                                  P‐0037185 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISHMAN, JACOB
FISHMAN, LETTY A.
5020 N 36 COURT
HOLLYWOOD, FL 33021                                  P‐0037239 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISHMAN, RENEE F
210 W CRYSTAL LAKE AVE 258B
HADDONFIELD, NJ 08033                                  2437    11/14/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00


                                                                                          Page 1112 of 3871
                                                      Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1113 of 1950
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                          Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address             Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                   Amount
FISK, WESTIN K.
1709 11TH AVE
GRAFTON, WI 53024                                          P‐0016024 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISKIO, PETER
3205 OAKMONT MASON CIR
TAMPA, FL 33629‐8181                                       P‐0050127 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FISTER, DEBORAH A.
10378 THOMAS RD
LEESBURG, OH 45135                                         P‐0041675 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FITCH, JAMES R.
4 MARK RD
FRAMINGHAM, MA 01701                                       P‐0005595 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FITCHHORN, KATHLEEN H.
FITCHHORN, HENRY C.
1529 TEMPLE HEIGHTS DR
OCEANSIDE, CA 92056                                        P‐0018800 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FITE, RORY
BEASLEY, ALLEN, CROW, METHVIN, PORTIS & MILES, P.C.
ATTN: CHRISTOPHER GLOVER
218 COMMERCE ST
MONTGOMERY, AL 36103                                         1131    10/30/2017       TK Holdings Inc.                       $2,000,000.00                                                                                $2,000,000.00
FITE, RORY
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                                     P‐0043557 12/21/2017    TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
FITSIMONES, TINA M.
15937 NAPA STREET
NORT HILLS, CA 91343                                       P‐0051362 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FITZ, DAVE J.
FITZ, VICKI L.
6705 S HUGHES AVENUE
SIOUX FALLS, SD 57108                                      P‐0017341 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FITZ, DAVE J.
FITZ, VICKI L.
6705 S HUGHES AVENUE
SIOUX FALLS, SD 57108                                      P‐0027563 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FITZGERALD II, BRIAN K.
1733 119TH AVE NE
BLAINE, MN 55449                                           P‐0031813 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FITZGERALD II, BRIAN K.
1733 119TH AVE NE
BLAINE, MN 55449                                           P‐0031821 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FITZGERALD II, BRIAN K.
1733 119TH AVE NE
BLAINE, MN 55449                                           P‐0031879 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FITZGERALD, CHARIS M.
160 FULTON SHAW ROAD
QUINCY, FL 32352‐0381                                      P‐0054962 1/11/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FITZGERALD, DENNIS A.
FITZGERALD, MARY S.
963 OAKWOOD LANE
MYRTLE BEACH, SC 29572                                     P‐0001388 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FITZGERALD, DOVILE
103 FARRINGDON CIR
SAVANNAH, GA 31410                                         P‐0002104 10/23/2017    TK Holdings Inc., et al .                      $250.00                                                                                       $250.00


                                                                                                Page 1113 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1114 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FITZGERALD, GARY A.
FITZGERALD, BRENDA A.
7176 WYATT LANE
GORDONSVILLE, VA 22942                               P‐0006488 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZGERALD, GERARD
FITZGERALD, KIMBERLY M.
2080 PETRUCHIO WAY
ROSEVILLE, CA 95661                                  P‐0029837 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZGERALD, JEANNE
BUSBOOM, STEVEN
226 HALLETT COVE CT
BOULDER CITY, NV 89005‐1242                          P‐0040754 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZGERALD, JOSEPH P.
ULMENSTINE‐FITZG, CINDY M.
4269 CONNECTICUT ST
SAINT LOUIS, MO 63116                                P‐0030295 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZGERALD, LISA R.
84 MONTE ALTO RD.
SANTA FE, NM 87508                                   P‐0006880 10/27/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
FITZGERALD, MIKE J.
8420 BELLECHASSE DR
DAVISON, MI 48423                                    P‐0038512 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZGERALD, MIKE J.
8420 BELLECHASSE DR
DAVISON, MI 48423                                    P‐0038560 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZGERALD, NELSON
644 B STREET
PASADENA, MD 21122                                   P‐0013032 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZGERALD, PATRICK
4675 S. HARRISON RD #57
TUCSON, AZ 85730                                     P‐0014326 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZGERALD, RACHELE B.
590 LOWER LANDING RD
APT 29A
BLACKWOOD, NJ 08012                                  P‐0043728 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZGERALD, ROBERT A.
362 AVENIDA DEL RECREO
OJAI, CA 93023                                       P‐0018603 11/7/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
FITZGERALD, SCOTT T.
FITZGERALD, KELLY L.
8863 MAPLEWOOD DR.
HIGHLANDS RANCH, CO 80126                            P‐0016941 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZGERALD, SUSAN H.
FITZGERALD, WILLIAM S.
19934 MADISON ST. NE
EAST BETHEL, MN 55011‐9424                           P‐0026571 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZGERALD, TRACY L.
1516 WEST ROAD
WEST RUTLAND, VT 05777                               P‐0004785 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZHERBERT, ALLAN C.
P.O. BOX 2043
AUBURNDALE, FL 33823                                 P‐0037435 12/7/2017     TK Holdings Inc., et al .                   $18,495.70                                                                                   $18,495.70
FITZHUGH, JOHNATHON T.
6891 CENTRAL AVE
HOT SPRINGS, AR 71913                                P‐0015202 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1114 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1115 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FITZPATRICK, BONNIE P.
10 COLONY DR WEST
WEST ORANGE, NJ 07052                                P‐0035524 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZPATRICK, COLLEEN H.
19769 INKSTER ROAD
LIVONIA, MI 48152                                    P‐0025648 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZPATRICK, MAUREEN L.
WILLIAM J.
1938 SOUTHCREEK BLVD
PORT ORANGE, FL 32128                                P‐0001722 10/22/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FITZPATRICK, PATRICK J.
NO ADDRESS PROVIDED
                                                     P‐0054101   1/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZPATRICK, ROBERT K.
10 COLONY DR WEST
WEST ORANGE, NJ 07052                                P‐0035565 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZPATRICK, TERRENCE R.
24152 W. MARY DALE AVE.
LAKE ZURICH, IL 60047                                P‐0017715 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZPATRICK, VINCENT
18403 GALWAY AVENUE
ST ALBANS, NY 11412                                  P‐0054140   1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZPATRICK, WILLIAM J.
FITZPATRICK, MAUREEN L.
1938 SOUTHCREEK BLVD
PORT ORANGE, FL 32128                                P‐0001667 10/22/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FITZSIMMONS, MICHAEL J.
5301 THIRD STREET
SAINT AUGUSTINE, FL 32080                            P‐0002230 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FITZSIMMONS, MICHAEL J.
5301 THIRD STREET
SAINT AUGUSTINE, FL 32080                            P‐0002248 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FIX, BRENDA J.
887 OHIO AVE
NORTH TONAWANDA                                      P‐0009821 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAAEN, CLIFFORD
FLAAEN, DIANE
1045 GRINDSTONE CIRCLE
EVERETT, PA 15537                                    P‐0013136 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLACK, RANDY A.
103 VALLEY ROAD
GREENWOOD, SC 29646                                  P‐0036818 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLACK, YASMIN
202 STONER ROAD
LANSING, MI 48917                                    P‐0048082 12/26/2017    TK Holdings Inc., et al .                     $682.00                                                                                       $682.00
FLACK, YASMIN M.
202 STONER ROAD
LANSING, MI 48917                                    P‐0048102 12/26/2017    TK Holdings Inc., et al .                     $682.00                                                                                       $682.00
FLAGGMAN, KAREN J.
5276 SHREWSBURY DRIVE
TROY, MI 48085                                       P‐0036950 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAGGMAN, LAWRENCE S.
5276 SHREWSBURY DRIVE
TROY, MI 48085                                       P‐0036418 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1115 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1116 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FLAHERTY, BENJAMIN L.
5901 LEAR NAGLE ROAD
NORTH RIDGEVILLE, OH 44039‐2125                      P‐0052836 12/28/2017    TK Holdings Inc., et al .                   $10,414.98                                                                                   $10,414.98
FLAHERTY, BRIAN
205 SUGAR RD
BOLTON, MA 01740                                     P‐0004940 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAHERTY, IRMA
P.O. BOX 570566
DALLAS, TX 75357                                     P‐0048274 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAHERTY, IRMA
P.O. BOC 570566
DALLAS, TX 75357                                     P‐0048530 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAHERTY, IRMA
P.O. BOX 570566
DALLAS, TX 75357                                     P‐0048656 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAHERTY, JAMES
205 SUGAR RD
BOLTON, MA 01740                                     P‐0004932 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAHERTY, LESLIE
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043669 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
FLAHERTY, MARK D.
NO ADDRESS PROVIDED
                                                     P‐0007054 10/27/2017    TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
FLAHERTY, MARY J.
8121 RHIANNON ROAD
RALEIGH, NC 27613                                    P‐0003361 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAHERTY, MARYANN
22 EDDIE ST
QUINCY, MA 02169                                     P‐0012129 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAHERTY, TIMOTHY J.
13798 EAST GAIL ROAD
SCOTTSDALE, AZ 85259                                 P‐0032924 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAHERTY, TIMOTHY J.
13798 EAST GAIL ROAD
SCOTTSDALE, AZ 85259                                 P‐0032929 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAHERTY, TINA
205 SUGAR RD
BOLTON, MA 01740                                     P‐0004948 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAIG, DEBRA D.
FLAIG, DEREK W.
1360 58TH STREET
ALTOONA, PA 16601                                    P‐0050199 12/26/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
FLAK, ANDREW J.
5229 W. MICHIGAN AVE. LOT 18
YPSILANTI, MI 48197                                  P‐0017801 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAKE, DENNIS W.
19265 E WALNUT RD
QUEEN CREEK, AZ 85142                                P‐0034522 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAKE, MICHELLE R.
1303 ROGERS ESTS
NEW RICHMOND, OH 45157                               P‐0016256 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLAME, ANDREW
118 SPYGLASS DRIVE
BLUE BELL, PA 19422                                    2351    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                          Page 1116 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1117 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FLAME, ANDREW J.
118 SPYGLASS DRIVE
BLUE BELL, PA 19422                                  2640    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FLANAGAN, JAMES A.
903 MADISON STREET
EVANSTON, IL 60202                                 P‐0020689 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANAGAN, KENNETH F.
P.O. BOX 3475
LANDERS, CA 92285‐0475                             P‐0050396 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANAGAN, MICHAEL
203 HAWTHORNE ST
MALDEN, MA 02148                                   P‐0020006 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANAGAN, THERESA
814 RIVERHAVEN CIRCLE
HOOVER, AL 35244                                   P‐0004990 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANAGAN, TIMOTHY P.
FLANAGAN, KELLI R.
506 6TH ST
MARBLE FALLS, TX 78654                             P‐0002933 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANAGAN‐GRANNEM, HELEN M.
210 MONTADALE DRIVE
COLUMBIA, SC 29209‐4271                            P‐0002462 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANARY, RENEE L.
8647 IRISH MOSS COURT
ELK GROVE, CA 95624                                P‐0048765 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANDERS, SHERRI F.
142 KINGFISHER CIRCLE
POOLER, GA 31322                                   P‐0050420 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANIGAN, LYNETTE V.
FLANIGAN, LYNETTE V.
2477 COLONY ROAD
HANCEVILLE                                         P‐0058210 9/26/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANIGAN, MICHAEL E.
4500 N WINCHESTER AVENUE
APT 204
CHICAGO, IL 60640                                  P‐0026064 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANNAGAN, BRONSON C.
907 ANN STREET
BATAVIA, IL 60510                                  P‐0052924 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANNERY, FREDERICK F.
8 CHATFIELD CIRCLE
WESTFORD, MA 018                                   P‐0040489 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANNERY, JAMES P.
FLANNERY, KELLY L.
12206 COLIMA RD
WHITTIER, CA 90604                                 P‐0014715 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANNERY, JAMES V.
5548 HUNTER
RAYTOWN, MO 64133                                  P‐0020734 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANNERY, RITA M
3 BRAMLEY RD
MOORESTOWN, NJ 08057                                 1095    10/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00




                                                                                        Page 1117 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1118 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FLANNERY, RONAN A.
TK HOLDINGS
8980 CROSSWIND CIR
APT # 207
MONTGOMERY, AL 36117                                 P‐0005531 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANNERY, RYAN P.
610 N DOUGLAS ST
ROANOKE, IL 61561                                    P‐0031530 11/25/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FLANNIGAN HOOKS, LEAH K.
LEAH FLANNIGAN HOOKS
8330 HIGHWAY 6 LOT # 66
HITCHCOCK, TX 77563                                  P‐0056048 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLANNIGAN, JOHN E.
6 RUSTIC DRIVE
ESSEX JUNCTION, VT 05452                             P‐0008554 10/29/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
FLANZBAUM, ERIC L.
4435 NOBEL DRIVE, UNIT 32
SAN DIEGO, CA 92122‐1559                             P‐0028887 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLASHER, RAYMOND L.
336 HANSELS LEA
SEVIERILLE, TN 37876                                 P‐0025128 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLASHNER, GARY
6152 WARNER AVE APT A
HUNTINGTON BEACH, CA 92647                           P‐0029224 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLATT, BILLY C.
FLATT, DARLINDA J.
2112 BLANKENSHIP RD
JAMESTOWN, KY 42629                                  P‐0033055 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLECHNER, DOREEN S.
4038 S 43RD ST
GREENFIELD, WI 53220                                 P‐0031152 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLECK, WILHELM R.
110 PLEASANT VIEW DRIVE
WISCONSIN RAPIDS, WI 54494                           P‐0018645 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLECKENSTEIN, GREG A.
19322 TRADEWINDS DR
NOBLESVILLE, IN 46062                                P‐0002079 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLECKER, JEFFREY M.
FLECKER FAMILY TRUST 11/28/05
15426 WYEPORT RD.
RAMONA, CA 92065                                     P‐0030508 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEDDERMAN, JOYCE A.
KARPISEK, GALIN T.
18436 POPPLETON CIRCLE
OMAHA, NE 68130                                      P‐0051247 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEENER, ROBERT R.
FLEENER, KATRINA H.
4520 SHARPSVILLE ROAD
MURFREESBORO, TN 37130                               P‐0012010 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEENOR FAMILY TRUST
7362 DERBY DRIVE
HAMILTON, OH 45011                                   P‐0034899 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEET, LISA L.
2816 CURACAO LANE
THOMPSON STATION, TN 37179                           P‐0016035 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1118 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1119 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FLEIG, TERRY
3991 CROWN POINT DR.
UNIT P 18
SAN DIEGO, CA 92109                                  P‐0026543 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEISCHHACKER, LORI
1500 CORNWALL RD.
MAHWAH, NJ 07430                                     P‐0006850 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEISCHMAN, DAVID
P.O. BOX 25973
TAMARAC, FL 33320                                    P‐0052989 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEISCHMANN, IAN W.
101 AMBROSE DR
BLACK RIVER, NY 13612                                P‐0023804 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEISHMAN, ROBERT
849 NEWTON LANE
PLACENTIA, CA 92870                                  P‐0038289 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEISHMAN, ROBERT W.
FLEISHMAN, JODI L.
849 NEWTON LANE
PLACENTIA, CA 92870                                  P‐0028435 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING FARMS INC
311 EAST PARK AVE
HEREFORD, TX 79045                                   P‐0019940 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, ALBERT
FLEMING, NICOLA
2316 MERLUNA DRIVE
LEXINGTON, KY 40511                                  P‐0004970 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, ALBERT
FLEMING, NICOLA
2316 MERLUNA DRIVE
LEXINGTON, KY 40511                                  P‐0004984 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, ANGELA N.
12328 W. 107TH TERRACE
OVERLAND PARK, KS 66210                              P‐0017259 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, ANGELA R.
26981 CIMARRON CYN DR
MORENO VALLEY, CA 92555                              P‐0021721 11/10/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
FLEMING, ANTOINETTE
1710 W. 60TH PLACE
MERRILLVILLE, IN 46410                               P‐0021280 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, BRUCE A.
13019 TRADD ST
CARMEL, IN 46032                                     P‐0001661 10/22/2017    TK Holdings Inc., et al .                       $12.00                                                                                       $12.00
FLEMING, CRYSTAL C.
3431 VISTA ROYALE
CASPER, WY 82601                                     P‐0012130 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, DIANNE M.
106 COBBLESTONE LANE
GREENWOOD, SC 29649                                  P‐0018456 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, JANE H.
1156 TRAVELERS RIDGE DRIVE
NASHVILLE, TN 37220                                  P‐0042758 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, JENNIFER M.
FLEMING, JENNIFER M.
1237 WEST 161ST STREET
GARDENA, CA 90247                                    P‐0022990 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1119 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1120 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FLEMING, JOAN M.
7261 TURNER FISH ROAD
WILLOW SPRING, NC 27592                              P‐0043287 12/20/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
FLEMING, JOAN M.
7261 TURNER FISH ROAD
WILLOW SPRING, NC 27592                              P‐0043378 12/20/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
FLEMING, KEITH C.
8811 HOLLYBROOK LANE
CHARLOTTE, NC 28227                                  P‐0002175 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, KIMBERLY R.
BARTA, DONALD W.
P.O. BOX 52
KILA, MT 59920‐0052                                  P‐0040786 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, KURT J.
32 ARTHUR AVENUE
MARBLEHEAD, MA 01945                                 P‐0006890 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, MIKE S.
FLEMING, ROBYN
1311 E. FOSTER‐MAINEVILLE RD.
MAINEVILLE, OH 45039                                 P‐0003462 10/24/2017    TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
FLEMING, MINER C.
1441 S CORTEZ RD
APACHE JUNCTION, AZ 85119                            P‐0021809 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, NADIYAH
4205 NEWARK ROAD
BRENTWOOD, MD 20722‐1945                             P‐0052109 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, RICHARD
13830 STEARNS CT
GRAND HAVEN, MI 49417                                P‐0047481 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, RITA M.
2061 OPAL DRIVE
EAGAN, MN 55122                                      P‐0013115 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, ROBERT F.
ROBERT FLEMING
280 S 18TH STREET
ST HELENS, OR 97051                                  P‐0026753 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, SANDRA A.
7301 WEST COUNTY ROAD 48
MIDLAND, TX 79707                                    P‐0051590 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING, SUSANA D.
800 E. ASH LANE, #3412
EULESS, TX 76039                                     P‐0017947 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMING‐SMITH, KRISTY C.
982 BROWNSVILLE RD
POWDER SPRINGS, GA 30127                             P‐0005472 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMINH, LATANA
1895 CHAPMAN AVENUE
EAST CLEVELAND, OH 44112                             P‐0036673 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMMING, CAROLYN B.
108 SOUTHWIND ROAD
EASTOVER, SC 29044                                   P‐0046778 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEMMING, CAROLYN B.
108 SOUTHWIND
EASTOVER, SC 29044                                   P‐0046820 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1120 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1121 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FLENTROY, TARMARA M.
6209 BOCAGE DR
SHREVEPORT, LA 71119                                P‐0005362 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLENTROY‐PARKER, TANYA Y.
2929 E. CENTENNIAL PARKWAY
UNIT 153
NORTH LAS VEGAS, NV 89081                           P‐0002732 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLESHER, JAMES A.
JAMES A FLESHER TRUST
1117 GREYSTONE ST.
STILLWATER, OK 74074                                P‐0003216 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLESHMAN, ROBERT O.
12153 S LAFLIN ST
CHICAGO, IL 60643                                   P‐0036330 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLESHOOD, ERIC S.
FLESHOOD, COLLEEN M.
9558 PICCADILLY SKY WAY
ORLANDO, FL 32827                                   P‐0004506 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLESZEWSKI, SARA
12517 W MOORLAND DRIVE
HOMER GLEN, IL 60591                                  4282    12/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FLESZEWSKI, SARA E.
12517 W MOORLAND DRIVE
HOMER GLEN, IL 60491                                P‐0046518 12/25/2017    TK Holdings Inc., et al .                    $1,477.00                                                                                    $1,477.00
FLETCHER, APRIL M.
8884 LILLY DR
YPSILANTI, MI 48197                                 P‐0041003 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLETCHER, BOBBIE A.
165 N. LAKESHORE DR.
HYPOLUXO, FL 33462                                  P‐0000450 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLETCHER, ERIC M.
1137 WALPERT STREET #17
HAYWARD, CA 94541                                   P‐0014783 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLETCHER, GARY W.
8 JEPHERSON DRIVE
DOUGLAS, MA 01516                                   P‐0007710 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLETCHER, JANAE L.
1911 EL MONTE AVE APT 6
SACRAMENTO, CA 95815                                P‐0022246 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLETCHER, JANAE L.
1911 EL MONTE AVE APT 6
SACRAMENTO, CA 95815                                P‐0022298 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLETCHER, JEREMY W.
FLETCHER, JEREMY W.
15537 NW COUNTY ROAD 12
BRISTOL, FL 32321                                   P‐0049466 12/27/2017    TK Holdings Inc., et al .                     $700.00                                                                                       $700.00
FLETCHER, JEREMY W.
15537 NW COUNTY ROAD 12
BRISTOL, FL                                         P‐0049566 12/27/2017    TK Holdings Inc., et al .                     $700.00                                                                                       $700.00
FLETCHER, JOANNE L.
2883 LOWER MOUNTAIN ROAD
RANSOMVILLE, NY 14131                               P‐0034548 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLETCHER, KENNETH B.
1550 COLLEGE AVE.
TRAPPE, PA 19426                                    P‐0018436 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1121 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1122 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FLETCHER, MARY P.
4906 FARM POND LANE
CHARLOTTE, NC 28212                                   P‐0026201 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLETCHER, MARY P.
4906 FARM POND LANE
CHARLOTTE, NC 28212                                   P‐0026239 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLETCHER, NICKOLAS
9449 TRIATHLON LANE
ELK GROVE, CA 95758                                   P‐0052274 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLETCHER, PATSY F.
660 GOVERNMENT STREET
BATON ROUGE,, LA 70802                                P‐0043753 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLETCHER, ROSIE A.
3453 JUMILLA WAY
SACRAMENTO, CA 95834                                  P‐0017494 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLETCHER, TIMOTHY W.
9708 OAKMORE RD
LOS ANGELES, CA 90035                                 P‐0048978 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLETTY, MICHAEL T.
2920 SATURN AVENUE
EAU CLAIRE
USA                                                   P‐0016005 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEURENCE, OLIVIER J.
5511 MCKINLEY STREET
BETHESDA, MD 20817                                    P‐0032513 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEURY, ANDREA
54 WAIAPO STREET
KIHEI                                                 P‐0034859 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLEWELLING, JONATHAN S.
6 WENTWORTH ST
EXETER, NH 03833                                      P‐0006099 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLICK, STEVE A.
1790 NW 50 RD
KINGSVILLE, MO 64061                                  P‐0010355 10/31/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
FLICK, STEVE A.
1790 NW 50 RD...
KINGSVILLE, MO 64061                                  P‐0010360 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLIETH, BRIAN J.
10002 SW CHADWICK DR
PORT SAINT LUCIE, FL 34987                            P‐0000643 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLIKKEMA, GRANT J.
7181 KEYSTONE COURT
JENISON, MI 49428                                     P‐0054767 1/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLINN IV, JOHN C.
23330 BURTON STREET
WEST HILLS, CA 91304                                  P‐0019684 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLINN, VALERIE A.
FLINN, ELBY G.
6619 GRIST MILL ST
SAN ANTONIO, TX 78238                                 P‐0041266 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLINT LENZI, ALLISON M.
113 EDGEHILL ROAD
NORWOOD, MA 02062                                     P‐0014320 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLINT, KAREN
841 STREET ROAD
NEW HOPE, PA 18938                                    P‐0029000 11/20/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
                                                                                           Page 1122 of 3871
                                                Case 17-11375-BLS           Doc 4247                  Filed 10/26/20                    Page 1123 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FLIPPEN, PHILLIP J.
FLIPPEN, STACY L.
278 MAYA LN
RINGGOLD, VA 24586                                   P‐0001797 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLISZAR, MICHAEL J.
155 ROUTE 115
SAYLORSBURG, PA 18353                                P‐0016656 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOCKE, THOMAS N.
FLOCKE, DIANE G.
3504 AVENUE E
NEDERLAND, TX 77627                                  P‐0026013 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOE, JONATHAN E.
4619 E OBERLIN WAY
CAVE CREEK, AZ 85331                                 P‐0043096 12/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOKOS, ANGELO R.
NO ADDRESS PROVIDED
                                                     P‐0036266 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOM, MICHAEL
40 PITTIS AVE.
ALLENDALE, NJ 07401‐1521                             P‐0006709 10/27/2017      TK Holdings Inc., et al .                     $982.00                                                                                       $982.00
FLOOD, ELIZABETH J.
34 LAGOON BLVD
MASSAPEQUA 11758                                     P‐0025521 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOOD, KENNETH V.
816 GREEN RIDGE LANE
SAINT CHARLES, MO 63376                              P‐0006243 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOOD, MATTEA S.
16032 W. RIDGEMOOR AVE
TUCSON, AZ 85736                                     P‐0008594 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOOD, MICHAEL J.
16032 W. RIDGEMOOR AVE
TUCSON, AZ 85736                                     P‐0008588 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOODAS, THEODORE
5212 S. MONITOR AVE
CHICAGO, IL 60638                                    P‐0011621 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES JR, ALBERTO A.
16422 GASLAMP
HOUSTON, TX 77095                                    P‐0021344 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES RAMIREZ, FRANCISCO A.
1503 N. 2100 W.
APT H204
SAINT GEORGE, UT 84770                               P‐0037941 12/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, ANTHONY
801 S. CALMGROVE AVE
GLENDORA, CA 91740                                   P‐0021370 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, ANTONIO
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2733    11/16/2017         Takata Americas                               $0.00                                                                                        $0.00
FLORES, ANTONIO
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2745    11/16/2017   Takata de Mexico, S.A. de C.V.                 $62,883.00                                                                                   $62,883.00


                                                                                            Page 1123 of 3871
                                              Case 17-11375-BLS           Doc 4247                  Filed 10/26/20                    Page 1124 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FLORES, ANTONIO
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                2908    11/16/2017          TK Holdings Inc.                        $62,883.00                                                                                   $62,883.00
FLORES, CARLOS
9209 LOS CABOS TRAIL
FT WORTH, TX 76177                                 P‐0039937 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, DANNY D.
FLORES, PATRICE A.
706 W COLORADO BLVD
MONROVIA, CA 91016                                 P‐0050211 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, DAVID
FLORES, DAVID
697 LONGWOOD AVE
HAYWARD, CA 94541                                  P‐0057164 2/10/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, DELIA
3180 E YOUNTVILLE DRIVE
UNIT 7
ONTARIO, CA 91761                                  P‐0057251 2/13/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, DELILAH
7257 S AVENIDA DE LA PALMAR
TUCSON, AZ 85746                                   P‐0027253 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, DENNIS
6 WHITEWATER WAY
BEAUFORT, SC 29906                                 P‐0006587 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, ELIZABETH E.
32880 ROME HILL RD
LAKE ELSINORE, CA 92530                            P‐0045436 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, ELIZABETH E.
32880 ROME HILL RD
LAKE ELSINORE, CA 92530                            P‐0051201 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, ERNEST
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                2740    11/16/2017   Takata de Mexico, S.A. de C.V.                $586,904.00                                                                                  $586,904.00
FLORES, ERNEST
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                2820    11/16/2017          TK Holdings Inc.                       $586,904.00                                                                                  $586,904.00
FLORES, ERNEST
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                2906    11/16/2017         Takata Americas                               $0.00                                                                                        $0.00
FLORES, ERNESTO P.
1926 E. CLARENDON AVE.
PHOENIX, AZ 85016‐6405                             P‐0052434 12/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, FELIX L.
MERCEDES BENZ NORTH HAVEN CT
14 ALENIER ST
HAMDEN, CT 06514                                   P‐0011561 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1124 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                      Page 1125 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                           Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                    Amount
FLORES, GREGORY
1837 GREENLEAF DR
WEST COVINA, CA 91792                                P‐0053528    1/1/2018     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FLORES, JEANNETTE
134 SW 169TH AVENUE
PEMBROKE PINES, FL 33027                             P‐0057436 2/22/2018       TK Holdings Inc., et al .                      $8,400.00                                                                                    $8,400.00
FLORES, JESSICA M.
11190 COUNTY ROAD 1232
FLINT, TX 75762                                      P‐0004305 10/25/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FLORES, JOE F.
J&J AUTO FABRICS, INC.
247 S. RIVERSIDE AVE.
RIALTO, CA 92376                                     P‐0034574 12/1/2017       TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FLORES, JOSE L.
4115 W 166TH ST
LAWNDALE, CA 90260                                   P‐0056905    2/6/2018     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FLORES, JOSE M.
870 SO GLENHAVEN DR
LA HABRA, CA 90631                                   P‐0021613 11/10/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FLORES, JOSE O.
2018 GAYLORD DR
DALLAS, TX 75217                                     P‐0054557 1/13/2018       TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FLORES, JOSEPH
308 RISING STAR CHURCH RD
JACKSON, GA 30233                                      3796      12/3/2017        TK Holdings Inc.                               $0.00                                                                                         $0.00
FLORES, JUAN R.
1837 GREENLEAF DR
WEST COVINA, CA 91792                                P‐0053534    1/1/2018     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FLORES, KEZIA ANN BEATRICE
1820 S. GROVE ST APT. 202
DENVER, CO 80219                                       886       10/26/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
FLORES, KEZIA B.
1820 S GROVE ST APT 202
DENVER, CO 80219                                     P‐0005859 10/26/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FLORES, LUCIA Y.
4615 E 14TH ST
LONG BEACH, CA 90804                                 P‐0057810    4/4/2018     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FLORES, LUPE A.
1400 S ANIMAS ST
LORDSBURG, NM 88045                                  P‐0037721 12/8/2017       TK Holdings Inc., et al .                 $15,000,000.00                                                                               $15,000,000.00
FLORES, LUPE A.
1400 S ANIMAS
LORDSBURG, NM 88048                                  P‐0039282 12/4/2017       TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FLORES, MARCOS
1800 TAMARIND LANE
COCONUT CREEK, FL 33063                              P‐0057967    6/1/2018     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FLORES, MARTIN
37870 CENTURY LANE
AVON, OH 44011                                       P‐0037445 12/7/2017       TK Holdings Inc., et al .                   $150,000.00                                                                                   $150,000.00
FLORES, MICHAEL
3208 WISTERIA AVE
MCALLEN, TX 78504                                    P‐0002538 10/23/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
FLORES, MICHELLE T.
ALAMILLA, RAYMOND
5126 W. DRUMMOND
CHICAGO, IL 60639                                    P‐0047405 12/26/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
                                                                                            Page 1125 of 3871
                                                  Case 17-11375-BLS           Doc 4247                  Filed 10/26/20                    Page 1126 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
FLORES, NIKI L.
FLORES, VICTOR M.
18 SUNVILLA
RENO, NV 89512                                         P‐0002691 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, NOLAN C.
FERRER, JULIE F.
748 HAMILTON WAY
BATAVIA, IL 60510‐7708                                 P‐0007480 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, NOLAN C.
FERRER, JULIE F.
748 HAMILTON WAY
BATAVIA, IL 60510‐7708                                 P‐0007549 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, NORA
NO ADDRESS PROVIDED
                                                       P‐0012582 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, RENEE M
2069 HIGHLAND DRIVE
CONCORD, CA 94520                                        1271     11/3/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
FLORES, REYNA P.
2980 ALTA VIEW DR
UNIT I105
SAN DIEGO, CA 92139                                    P‐0041035 12/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, ROBERT LARKIN
PO BOX 61775
RENO, NV 89506                                           3876     12/6/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
FLORES, RONALD J.
5217 LEDGEWOOD RD
SOUTH GATE, CA 90280                                   P‐0018739 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, ROSA
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                    2816    11/16/2017          TK Holdings Inc.                       $670,747.00                                                                                  $670,747.00
FLORES, ROSA
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                    2845    11/16/2017         Takata Americas                               $0.00                                                                                        $0.00
FLORES, ROSA
TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                    2911    11/16/2017   Takata de Mexico, S.A. de C.V.                $670,747.00                                                                                  $670,747.00
FLORES, TANYA A.
10716 KIELICH NE
ALBUQUERQUE, NM 87111                                  P‐0041606 12/15/2017      TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
FLORES, VANESSA S.
300 HIGH RISE DR. STE. 300
LOUISVILLE, KY 40213                                   P‐0050972 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, VANIA
8421 PAOLA COVE
ROUND ROCK, TX                                         P‐0019500 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLORES, VICTORIA G.
2507 ROGER AVE
ODESSA, TX 79761                                       P‐0016029 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                              Page 1126 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1127 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
FLORES, VICTORIA G.
2507 ROGER AVE
ODESSA, TX 79761                                    P‐0016125 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FLORES‐LEDEE, MANUEL A.
TORRES‐CASABLANC, MONICA
P.O. BOX 1312
COAMO, PR 00769                                     P‐0038607 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FLOREZ, JORGE E.
10374 NE BEACH CREST DRIVE
BAINBRIDGE ISLAN, WA 98110                          P‐0016798 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FLORIAN, MICHAEL C.
FLORIAN, ANNE F.
232 GROVE CIRCLE
SELLERSVILLE, PA 18960                              P‐0025508 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FLORIO, PETER F.
2569 WILLARD AVE
BALDWIN, NY 11510                                   P‐0041252 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FLORO, ANTHONY T.
FLORO, ARMELINDA E.
106 CURRY CT
MOON TOWNSHIP, PA 15108                             P‐0011749 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FLOROS, DANIELLE
7009 PENINSULA CT.
CLARKSTON, MI 48346                                 P‐0045649 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FLORY, JASON L.
FLORY, AMY M.
1102 HACKBERRYRD.
NORTH
NORTH PLATTE, NE 69101                              P‐0006561 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FLOUDIOTIS, CHRISTOPHER
8 PALMETTO AVE.
MARLTON, NJ 08053                                   P‐0009963 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FLOUDIOTIS, CHRISTOPHER
8 PALMETTO AVE.
MARLTON, NJ 08053                                   P‐0009982 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FLOW, DEBORAH C.
403 LAKE STREET
SALISBURY, MD 21801                                 P‐0007120 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FLOWERS, AMY L.
2935 NORTHSHORE DRIVE
TOLEDO, OH 43611                                    P‐0012670 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FLOWERS, DEBORAH W.
853 PINE NEEDLE DR
BLACK CREEK, GA 31308                               P‐0022095 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FLOWERS, FREDERICK W.
2 ORIOLE ROAD
ORINDA, CA 94563                                      2646    11/14/2017       TK Holdings Inc.                         $10,000.00                                                                                    $10,000.00
FLOWERS, JOHARA
THE KOMYATTE LAW FIRM LLC
PAUL J, KOMYATTE
1536 COLE BLVD. SUITE 300
LAKEWOOD, CO 80401                                    3390    11/25/2017       TK Holdings Inc.                       $5,000,000.00                                                                                $5,000,000.00
FLOWERS, KIMBERLEY A.
160 HUDSON CT
ROSELLE, IL 60172                                   P‐0028161 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                         Page 1127 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1128 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FLOWERS, MARY
FLOWERS, WALTON
24117 DECORAH ROAD
DIAMOND BAR, CA 91765                               P‐0015416 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOWERS, WENDY M.
724 CARRIAGE HILLS COURT
AUGUSTA, GA 30907                                   P‐0008820 10/29/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
FLOYD BURGE AUTO & LEASING IN
3887 HWY 67 NORTH
POPLAR BLUFF, MO 63901                              P‐0016544 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOYD, CHIVONN L.
501 S STEPHEN ST
OREGON, OH 43616                                    P‐0052519 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOYD, CHRISTOPHER L.
204 CAROLYN COURT
HENDERSON, NC 27536                                 P‐0048168 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOYD, CLARA LEE
213 CHINOOK COURT
NEWPORT NEWS, VA 23608                                4401    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FLOYD, ERIN
305 SONDRA COVE TRAIL E
JACKSONVILLE, FL 32225                              P‐0032055 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOYD, JENNIFER R.
1510 BRIARWOOD DRIVE
CLARKSVILLE, IN 47129                               P‐0038077 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOYD, JILL
FLOYD, STEVE
45 COCHRAN RD
KINGS MOUNTAIN, KY 40442                            P‐0006256 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOYD, LORENE
1787 NAUGHTON WAY
SWANSEA, IL 62226                                   P‐0034489 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOYD, LYDIA B.
129 OAKLEY DR
COLUMBIA, SC 29223                                  P‐0025123 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOYD, MARGARET K.
150 SHADY LANE
BARTLETT, IL 60103‐4532                             P‐0005515 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOYD, MICHAEL L.
FLOYD, MAMIE R.
3225 BAMBURGH COURT
CHARLOTTE, NC 28216                                 P‐0041940 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOYD, ROGER K.
1536 SOUTH STATE ROAD 60
SALEM, IN 47167                                     P‐0035410 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOYD, ROSA LOUISE
11150 BIG CANOE
102 HIGHLAND FARMS CT
BIG CANOE, GA 30143                                 P‐0007977 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOYD, TIFFANY E.
FLOYD, RONNIE L.
1419 S. MAIN STREET
WAKE FOREST, NC 27587                               P‐0035370 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1128 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1129 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FLOYD‐ARNOLD, RENE
ARNOLD, MORGAN L.
1161 TWELVE OAKS CIRCLE
WATKINSVILLE, GA 30677‐1973                          P‐0003077 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLOYSTAD, SHERRI L.
6543 BALTIMORE AVENUE
BALTIMORE, MD 21222                                  P‐0031335 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLUEGEL, BREANNA R.
1324 ANIMAS ST
MONTROSE, CO 81401                                   P‐0011022 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLUETTE, AMY C.
142 WINDING CREEK WAY
CHAPIN, SC 29036                                     P‐0002943 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLUG, PATRICIA
P.O. BOX 596
MEDINA, WA 98039                                     P‐0044508 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLUKE ELECTRONICS
6920 SEAWAY BLVD
EVERETT, WA 98203                                      114      8/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FLURE, CHRIS C.
3509 MORROW STREET
SACRAMENTO, CA 95821                                 P‐0022125 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLURY, MICHAEL B.
P.O. BOX 112
CHESTER, GA 31012                                    P‐0033349 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLY, STEPHEN J.
FLY, CYNTHIA L.
34 RADFORD DR
FLORISSANT, MO 63031                                 P‐0046670 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, BRENDAN P.
FLYNN, ROSEMARIE
9 TURNEY PLACE
TRUMBULL, CT 06611                                   P‐0015168 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, BRENDAN P.
FLYNN, ROSEMARIE
9 TURNEY PLACE
TRUMBULL, CT 06611                                   P‐0015172 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, CRYSTAL L.
FLYNN, JUAN R.
16123 UNIVERSITY AVE
SOUTH HOLLAND, IL 60473                              P‐0016758 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, DENNIS P.
4784 PRESTWICK CROSSING
WESTLAKE, OH 44145                                   P‐0005468 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, DENNIS P.
4784 PRESTWICK CROSSING
WESTLAKE, OH 44145                                   P‐0005489 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, JAMES J.
111 WEST 12TH STREET
OCEAN CITY, NJ 08226                                 P‐0009742 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, JAMES J.
111 WEST 12TH STREET
OCEAN CITY, NJ 08226                                 P‐0009904 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, JASON B.
2291 ARAPAHOE AVENUE
BOULDER, CO 80302                                    P‐0009817 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1129 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1130 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FLYNN, JOHN J.
150 EVERGREEN CIRCLE
BEAVER, PA 15009                                   P‐0009467 10/30/2017    TK Holdings Inc., et al .                    $8,500.00                                                                                    $8,500.00
FLYNN, KATHLEEN M.
6701 TONAWANDA CREEK RD
LOCKPORT, NY 14094                                 P‐0033920 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, KELLY C.
13919 101ST PL NE
KIRKLND, WA 98034                                  P‐0022115 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, LAURIE J.
4784 PRESTWICK CROSSING
WESTLAKE, OH 44145                                 P‐0005457 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, SEAN P.
4784 PRESTWICK CROSSING
WESTLAKE, OH                                       P‐0028335 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, THOMAS H.
N9360 BEULAH PARK RD
EAST TROY, WI 53120                                P‐0036211 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, THOMAS M.
2116 MAPLE CREST BLVD
YORK, PA 17406                                     P‐0055006 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, WILLIAM F.
9007 N. LONG LAKE RD.
TRAVERSE CIY, MI 49685                             P‐0035332 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, WILLIAM P.
P.O. BOX 474
NEWCASTLE, ME 04553                                P‐0032075 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, WILLIAM P.
P.O. BOX 474
NEWCASTLE, ME 04553                                P‐0032077 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNN, WILLIAM V.
61923 E. NORTHWOOD RD
TUCSON, AZ 85739                                   P‐0004603 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNT, ROBERT E.
31 HEARTHSTONE DRIVE
ALBANY, NY 12205                                   P‐0017664 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYNT, ROBERT N.
383 SPRING LAKE ROAD
RED HOOK, NY 12571                                 P‐0025667 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYTE, AMANDA M.
FLYTE, SHAWN M.
1102 SILVER MAPLE RD W
EFFORT, PA 18330                                   P‐0049374 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYTE, AMANDA M.
FLYTE, SHAWN M.
1102 SILVER MAPLE RD W
EFFORT, PA 18330                                   P‐0049400 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FLYTE, SHAWN M.
FLYTE, AMANDA M.
1102 SILVER MAPLE RD W
EFFORT, PA 18330                                   P‐0049529 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOARD, RICHARD M.
225 LEDGEMONT CT
ATLANTA, GA 30342                                  P‐0016058 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1130 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1131 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FOBES, RICHARD
530 WESLEY AVE
OAK PARK, IL 60304                                  P‐0035846 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOCAZIO, ROBYN L.
1852 RED ROCK DRIVE
ROUND ROCK, TX 78665                                P‐0028032 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOCKEN, CRAIG V.
PO 164 325 WALNUT ST.
HALLAM, NE 68368                                    P‐0032021 11/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOEHRINGER, GEORGE B.
1020 TIMBERIDGE TRAIL
KINGSPORT, TN 37660‐1082                            P‐0028697 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOEHRINGER, GEORGE B.
1020 TIMBERIDGE TRAIL
KINGSPORT, TN 37660‐1082                            P‐0028702 11/19/2017      TK Holdings Inc., et al .                       $10.00                                                                                       $10.00
FOELLER, ALANA
1565 KING ST
DENVER, CO 80204                                    P‐0012252 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOERSTER, MARGARET A.
29 GLEN AWR DRIVE
EWING
EWING, NJ 08618                                     P‐0047493 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOERSTER, TARA T.
41362 RASPBERRY DRIVE
LEESBURG, VA 20176                                  P‐0043555 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOGAH, KELLY
9276 BRIDGECREEK DR
CINCINNATI, OH 45231                                  679       10/26/2017       TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
FOGG, JESSICA R.
6006 48TH ST. NE
MARYSVILLE, WA 98270                                P‐0027982 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOGLE, CHRISTOPHER E.
706 W WINDSOR CT
COEUR D ALENE, ID 83815                             P‐0013444 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOHT, TIFFANEE E.
P.O. BOX 148
NEW LONDON, MN 56273                                P‐0053852    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOKSINSKI, KRYZSZTOF
21325 BRIARCLIFF STREET
SAINT CLAIR SHOR, MI 48082                          P‐0013553 11/2/2017       TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
FOLDESI, STEVE
9422 144TH ST E
PUYALLUP, WA 98375                                  P‐0030622 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLDY, STEVEN A.
2714 JOHNSON STREET
LAS CRUCES, NM 88005                                P‐0031851 11/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLEY, BRYAN M.
FOLEY, DEBORAH
7622 N WAUKEGAN RD
NILES, IL 60714                                     P‐0033047 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLEY, CAROL A.
12078 GANTRY LANE
APPLE VALLEY, MN 55124                              P‐0033620 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLEY, CHRISTAL L.
439 FRONT AVE SE APT 1
NEW PHILADELPHIA, OH 44663‐4055                     P‐0027679 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1131 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1132 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
FOLEY, CYNTHIA L.
FOLEY, THOMAS C.
2377 NE ADLER CT
POULSBO, WA 98370                                   P‐0038385 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOLEY, DANIEL
FOLEY, JOYCE
318 WOODLAWN STREET
FALL RIVER, MA 02720                                P‐0008481 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOLEY, JOEL K.
100 PLANTATION DR
RICHMOND, KY 40475‐7966                               2206     11/9/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
FOLEY, JOEL K.
100 PLANTATION DR
RICHMOND, KY 40475‐7966                               2575    11/14/2017       TK Holdings Inc.                         $15,000.00                                 $0.00                                              $15,000.00
FOLEY, JOEL K.
100 PLANTATION DR
RICHMOND, KY 40475‐7966                             P‐0020797 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOLEY, JOEL K.
100 PLANTATION DR
RICHMOND, KY 40475‐7966                             P‐0027357 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOLEY, JOEL K.
100 PLANTATION DR
RICHMOND, KY 40425‐7966                             P‐0027507 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOLEY, KAREN M.
18 SENECA PLACE
ALBANY, NY 12208                                    P‐0025787 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOLEY, MATTHEW G.
3001 BIG OAKS DRIVE
GARLAND, TX 75044                                   P‐0050637 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOLEY, MIKE R.
FOLEY FAMILY TRUST
1287 E. 2500 N.
OGDEN, UT 84414‐2558                                P‐0023591 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOLEY, RONALD J.
3306 WESTSIDE COUNTRY DR
FORT OGLETHORPE, GA 30742                           P‐0004237 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOLEY, WILLIAM P.
1663 GREENWOOD ROAD
PLEASANTON, CA 94566                                P‐0013831 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOLKEN, JOHN
107 EAST MAIN ST. #206
MARSHALL, MN 56258                                    1020    10/29/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
FOLKS, SUSAN M.
FOLKS, JOE A.
2100 W 100TH AVE
SPACE 49
THORNTON, CO 80260                                  P‐0012585 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOLKS, SUSAN M.
FOLKS, JOE A.
2100 W 100 W 100TH AVE
SPACE 49
THORNTON, CO 80260                                  P‐0012599 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOLLETT, MARINA J.
19425 E.SAN TAN BVLD
QUEEN CREEK, AZ 85142                               P‐0044629 12/22/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00


                                                                                         Page 1132 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1133 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
FOLLETT, MARINA J.
19425 E. SAN TAN BVLD
QUEEN CREEK, AZ 85142                             P‐0052831 12/27/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
FOLLETT, MARINA J.
19425 E SAN TAN BLVD
QUEEN CREEK, AZ 85142                             P‐0058069   7/6/2018    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FOLLETT, VIRGINIA A.
27 BARBERRY LANE
LEBANON, PA 17042                                 P‐0024434 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLLICK, MARVIN E.
MARVIN FOLLICK
7777 OKEANA DREWERSBURG ROAD
OKEANA, OH 45053                                  P‐0006087 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLLINGSTAD, ALISON J.
6665 NYMAN DR
DALLAS, TX 75236                                  P‐0022542 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLLIS, TOM L.
1212 UNION AVE
BELVIDERE, IL 61008                               P‐0030892 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLLMER, CATHY J.
FOLLMER, WALTER J.
246 RASPBERRY ROAD
KILLEEN, TX 76542                                 P‐0034414 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLLMER, JESSICA M.
7277 SADDLEWOOD DRIVE
WESTERVILLE, OH 43082                             P‐0001532 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLLMER, WALTER J.
246 RASPBERRY ROAD
KILLEEN, TX 76542                                 P‐0035357 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLMER, KAREN
FOLMER, ALEXANDER
P.O. BOX 1431
MARTINSBURG, WV 25402                             P‐0018635 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLMER, STEVEN
FOLMER, MATTHEW
P.O. BOX 1431
MARTINSBURG, WV 25402                             P‐0018611 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLMER, STEVEN
FOLMER, KAREN
P.O. BOX 1431
MARTINSBURG, WV 25402                             P‐0018617 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLSE, TONYA
660 GOVERNMENT STREET
BATON ROUGE, LA 70802                             P‐0042930 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLSE, TONYA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                            P‐0044144 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLSTER, BRIAN E.
50 BOWDOIN AVENUE
OLD TOWN, ME 04468                                P‐0039628 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLTZ, DONALD E.
P O BOX 11
REFTON, PA 17568                                  P‐0024179 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                       Page 1133 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1134 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FOLTZ, RAYMOND B.
FOLTZ, PATRICIA A.
24823 PEACH KNOLL LN
KATY, TX 77494                                      P‐0018737 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLTZ, RAYMOND B.
FOLTZ, PATRICIA A.
24823 PEACH KNOLL LN
KATY, TX 77494                                      P‐0057238 2/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOLTZ, STEPHEN L.
FOLTZ, MICHELLE D.
3618 NE 27TH ST.
GRESHAM, OR 97080                                   P‐0022323 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOMUNDAM, LINDA
NO ADDRESS PROVIDED
                                                    P‐0051055 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOMUNDAM, LINDA
NO ADDRESS PROVIDED
                                                    P‐0051784 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOMUNDAM, LINDA
NO ADDRESS PROVIDED
                                                    P‐0051825 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONDER, MATTHEW R.
126934 E SHORE DRIVE
ABERDEEN, SD 57401                                  P‐0018393 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONDREN, BRENDA K.
8320 S. CARPENTER
CHICAGO, IL 60620                                   P‐0014001 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONDREN, REGINALD T.
5009 WARRINGTON RD
MEMPHIS, TN 38118                                   P‐0036491 12/5/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
FONG, DOUGLAS J.
2080 LOUIS ROAD
PALO ALTO, CA 94303                                 P‐0013833 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONG, ERIC
FONG, LYNN
9754 TAPESTRY DRIVE
GILROY, CA 95020                                    P‐0036782 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONG, JANET S.
899 VALLEY VIEW TRAIL
CAROL STREAM, IL 60188                              P‐0016533 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONG, LAURIE A.
FONG, KURT C.
1992 LONG BRIDGE ROAD
DETROIT LAKES MN                                    P‐0051024 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONG, MONESA
8100 OCEANVIEW TER., #419
SAN FRANCISCO, CA 94132                             P‐0041879 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONG, RAY H.
3016 CANYON RD.
BURLINGAME, CA 94010‐6019                           P‐0017809 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONG, VICTOR L.
P.O. BOX 18865
SAN ANTONIO, TX 78218                               P‐0003665 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONG‐TOM, ROBERT
59 GREEN HERON LANE
NASHUA, NH 03062                                    P‐0036080 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1134 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1135 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FONJAH, JOSHUA A.
2113 S 252NDST
SEE MOINES, WA 98198                                P‐0021760 11/10/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
FONSECA, ALLEN J.
339 ACAPESKET RD
EAST FALMOUTH, MA 02536                             P‐0008631 10/29/2017    TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
FONSECA, M. ESTHER
1825 W. 15TH STREET
SANTA ANA                                           P‐0051728 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONSECA, M. ESTHER
1825 W. 15TH STREET
SANTA ANA, CA 92706                                 P‐0052850 12/28/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
FONSECA, M. ESTHER
1825 W. 15TH STREET
SANTA ANA, CA 92706                                 P‐0052915 12/28/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
FONTAINE, MICHAEL
1505 S ARAGO ST
PEORIA, IL 61605                                    P‐0058006 6/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONTAINE, PAUL R.
5712 TAMARACK DR.
ORLANDO, FL 32819                                   P‐0009869 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONTANA, JENNIFER A.
305 EAST DRIVE
COPIAGUE, NY 11726                                  P‐0051815 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONTE ‐ BLACK, LAURA K.
1815 LUDLOW AVE
RED BLUFF, CA 96080                                 P‐0028848 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONTENOT, CLIFFORD L.
47191 BENDER RD
HAMMOND, LA 70401                                   P‐0025180 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONTENOT, HERBERT H.
FONTENOT, THERESA A.
22491 DE BERRY ST Q197
GRAND TERRACE, CA 92313‐2215                        P‐0026658 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONTENOT, HERBERT H.
FONTENOT, THERESA A.
22491 DE BERRY ST Q197
GRAND TERRACE, CA 92313‐2215                        P‐0026996 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONTENOT, MAKEBA N.
1303 RIVER ROCK
MISSOURI, TX 77489                                  P‐0012535 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONTES, RONALD
FONTES, LISA
81882 VILLA GIARDINO DR.
INDIO, CA 92203                                     P‐0018394 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONTES, ZITA C.
2469 MEDALLION DR.
UNION CITY, CA 94587                                P‐0012597 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FONTILLA, DWIGHT D.
FONTILLA, MICHIKO
11757 175TH PL NE
REDMOND, WA 98052                                   P‐0019756 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOO, CHRIS
13220 VALLEYHEART DR #106
STUDIO CITY, CA 91604                               P‐0034234 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1135 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1136 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FOOKS, EDWARD L.
7840 E COLETTE ST
TUCSON, AZ 85710                                     P‐0024854 11/14/2017    TK Holdings Inc., et al .                     $593.00                                                                                       $593.00
FOOR, LARRY J.
527
GILBERT ROAD
WINTER PARK                                          P‐0046414 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOOSE, PAUL E.
72 CAMELOT DR
WORCESTER, MA 01602                                  P‐0031858 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOOTE, KENNETH
HOUSSIERE, DURANT & HOUSSIERE, LLP
RANDAL A. KAUFFMAN
1990 POST OAK BLVD., SUITE 800
HOUSTON, TX 77056                                      4587    12/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FOOTE, KENNETH
RANDAL A KAUFFMAN
1990 POST OAK BLVD STE 800
HOUSTON, TX 77056                                    P‐0053221 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOOTEN, JOHN A.
FOOTEN, JOHN A.
43409 RIVERPOINT DRIVE
LEESBURG
LEESBURG, VA 20176                                   P‐0041661 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOOTMAN, ARNELL
5364 KATHERINE VILLAGE DRIVE
ELLENWOOD, GA 30294                                    2356    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FOOTMAN, CHANTEL R.
4093 CHIMNEY RIDGE WAY
ELLENWOOD, GA 30294                                  P‐0039378 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORAKER, BETTY
406 NORTH STREET
NIXA, MO 65714                                       P‐0055282 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORBES, GREGORY S.
50 SETTLERS CT SE
MARIETTA, GA 30067‐4232                              P‐0010041 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORBES, JULIANA
1401 WINDYBUSH RD
WILMINGTON, DE 19810                                 P‐0040597 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORBES, LAURESSE
TAKATA
404 HEIGHTS LANE APT.B
FORTWORTH, TX 76112                                  P‐0002425 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORBES, SABRINA
3708 IDLEBROOK CIRCLE #208
CASSELBERRY, FL 32707                                P‐0000415 10/19/2017    TK Holdings Inc., et al .                    $1,799.00                                                                                    $1,799.00
FORBES, VINCENT
PO BOX 132
CHESTERTOWN, NY 12817                                  2330    11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FORCHE, JEANNETTE L.
3676 S MINGES RD
BATTLE CREEK, MI 49015                               P‐0017916 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORCHE, KURT D.
FORCHE, KURT D.
3676 S MINGES RD
BATTLE CREEK, MI 49015                               P‐0016860 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1136 of 3871
                                                     Case 17-11375-BLS                    Doc 4247                   Filed 10/26/20                     Page 1137 of 1950
                                                                                                             Claim Register
                                                                                                      In re TK Holdings Inc., et al .
                                                                                                           Case No. 17‐11375

                                                                                                                                    Current General                                            Current 503(b)(9)
                                                                                                                                                        Current Priority   Current Secured                          Current Admin     Total Current
                   Creditor Name and Address                   Claim No. Claim Date                   Debtor                        Unsecured Claim                                             Admin Priority
                                                                                                                                                         Claim Amount       Claim Amount                           Priority Amount    Claim Amount
                                                                                                                                        Amount                                                     Amount
FORCIER, JAMES A.
41 DOUGLAS CIRCLE
GREENVILLE, RI 02828                                             4406    12/26/2017              TK Holdings Inc.                              $0.00                                                                                            $0.00
FORCIER, STEPHANIE R.
5624 N. MYRTLE AVE.
GLADSTONE, MO 64119‐2363                                       P‐0042911 12/20/2017           TK Holdings Inc., et al .                        $0.00                                                                                            $0.00
FORCINO, TONI B.
883 FLAGLER DR.
GAITHERSBURG, MD 20878                                         P‐0012674 11/2/2017            TK Holdings Inc., et al .                 $1,000,000.00                                                                                   $1,000,000.00
FORCIONE, CARLO N.
685 CENTRE STREET
NEWTON, MA 02458                                               P‐0052082 12/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                            $0.00
FORD MOTOR
FORD MOTOR CO
EDNA JENKINS
1158 HOLZ AVE
CINCINNATI, OH 45230                                           P‐0001188 10/21/2017           TK Holdings Inc., et al .                        $0.00                                                                                            $0.00
FORD MOTOR COMPANY, FOR ITSELF AND ON BEHALF OF THE ENTITIES
IDENTIFIED ON THE CLAIMANT LIST ATTACHE
MCGUIREWOODS LLP
JOHN H. THOMPSON
2001 K STREET, NW
SUITE 400
WASHINGTON, DC 20006                                             3475    11/27/2017              TK Holdings Inc.                                                          $2,596,242,760.00                                         $2,596,242,760.00
FORD MOTOR COMPANY, FOR ITSELF AND ON BEHALF OF THE ENTITIES
IDENTIFIED ON THE CLAIMANT LIST ATTACHE
MCGUIREWOODS LLP
JOHN H. THOMPSON
2001 K STREET, NW
SUITE 400
WASHINGTON, DC 20006                                             3481    11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                  $2,596,242,760.00                                         $2,596,242,760.00
FORD MOTOR COMPANY, FOR ITSELF AND ON BEHALF OF THE ENTITIES
IDENTIFIED ON THE CLAIMANT LIST ATTACHE
JOHN H. THOMPSON
MCGUIREWOODS LLP
2001 K STREET, NW
SUITE 400
WASHINGTON, DC 20006                                             3579    11/27/2017       Takata de Mexico, S.A. de C.V.                                                   $2,596,242,760.00                                         $2,596,242,760.00
FORD MOTOR COMPANY, FOR ITSELF AND ON BEHALF OF THE ENTITIES
IDENTIFIED ON THE CLAIMANT LIST ATTACHE
JOHN H. THOMPSON
MCGUIREWOODS LLP
2001 K STREET, NW
SUITE 400
WASHINGTON, DC 20006                                             3595    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                             $2,596,242,760.00                                         $2,596,242,760.00
FORD MOTOR CREDIT COMPANY, LLC
PO BOX 62180
COLORADO SPRINGS, CO 80962‐4400                                   22      7/5/2017               TK Holdings Inc.                                                                     $0.00                                                     $0.00
FORD MOTOR CREDIT COMPANY, LLC
PO BOX 62180
COLORADO SPRINGS, CO 80962‐4400                                   23      7/5/2017               TK Holdings Inc.                                                                     $0.00                                                     $0.00
FORD, ALLISON MD
161 JULLIEN DRIVE
SANTA MARIA, CA 93455‐5402                                       2892    11/20/2017              TK Holdings Inc.                              $0.00                                                                                            $0.00



                                                                                                           Page 1137 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1138 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FORD, ALLISON MD
161 JULLIEN DRIVE
SANTA MARIA, CA 93455‐5402                            3565      11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FORD, ANNE B.
4760 WHITE BLUFF DRIVE
FRISCO, TX 75034                                    P‐0001925 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORD, BARRETT D.
FORD, ANGELA
1453 BROCKTON AVE
APT 4
LOS ANGELES, CA 90025                               P‐0016451 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORD, BRENDA L.
GIANNETTI, ANTHONY E.
330 WESTGATE AVENUE
CHICAGO HEIGHTS, IL 60411                           P‐0052785 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORD, CAROLYN D.
1203 SABINE BROOK WAY
HOUSTON, TX 77073                                   P‐0019584 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORD, CHARLOTTE
436 SHERMAN ROAD
SPRINGFIELD
SPRINGFIELD, PA 19064                               P‐0057008    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORD, CHRISTI
FORD, ANDRE
206 HITT ST
WAXAHACHIE, TX 75165                                P‐0029561 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORD, CYNTHIA D.
4212 EDWARD E MAYNOR DR
HOPE MILLS, NC 28348                                P‐0053907    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORD, DANIEL J.
11905 168TH ST N
JUPITER, FL 33478‐8271                              P‐0020686 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORD, DANIEL J.
11905 168TH ST N
JUPITER, FL 33478‐8271                              P‐0023658 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORD, EUREKA E.
105 WHITSITT LOOP RD
NEWBERN, AL 36765                                   P‐0009366 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORD, GRAHAM
3185 WHISPER WIND DRIVE
SAINT CLOUD, FL 34771                               P‐0052277 12/27/2017      TK Holdings Inc., et al .                    $2,700.00                                                                                    $2,700.00
FORD, GRAHAM
3185 WHISPER WIND DRIVE
SAINT CLOUD, FL 34771                               P‐0054138    1/4/2018     TK Holdings Inc., et al .                    $2,700.00                                                                                    $2,700.00
FORD, GRAYSON M.
558 N 3RD STREET
SAN JOSE, CA 95112                                  P‐0028868 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORD, JACLYN M.
FORD, GRAYSON M.
558 N 3RD STREET
SAN JOSE, CA 95112                                  P‐0028846 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORD, JOHN C.
114 ESOPUS AVENUE
ULSTER PARK
, NY 12487                                          P‐0012894 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1138 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1139 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
FORD, JOHN H.
7 KELSO LN
CINNAMINSON, NJ 08077‐4355                          P‐0054543 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORD, JUDY E.
15621 SW 296 STREET
HOMESTEAD, FL 33033                                 P‐0002955 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORD, MICHELLE
1134 BLAIR AVENUE
ST PAUL, MN 55104                                     1069     11/1/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
FORD, NAOMA M.
2336 ELITE TERRACE
COLORADO SPRINGS, CO 80920                          P‐0050601 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORD, PATRICK
1626 26TH STREET
ORLANDO, FL 32805                                     553     10/24/2017       TK Holdings Inc.                         $60,000.00              $0.00              $0.00                                              $60,000.00
FORD, PEGGY L.
BARANDAS, THOMAS A.
3041 FUNSTON DRIVE
SACRAMENTO, CA 95833                                P‐0025956 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORD, RYAN D.
FORD, ANN S.
102 NORTH OAK STREET
PALATINE, IL 60067                                  P‐0033238 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORD, SCOTTY A.
CLASE, DONNA K.
                                                    P‐0038599 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORD, STEPHEN
1010 N PHIPPS WOODS CT
GLEN MILLS, PA 19342                                  1429     11/5/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
FORD, STEPHEN D
1010 N PHIPPS WOODS CT
GLEN MILLS, PA 19342                                  1890     11/5/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
FORD, TABIATHA
P.O. BOX 343125
MEMPHIS, TN 38184                                   P‐0039653 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORD, TERRANCE J.
FORD, EILEEN R.
1825 HILLTOP ROAD
JENKINTOWN, PA 19046                                P‐0054355 1/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORD, VICTORIA C.
1712 MORROW
AUSTIN, TX 78757                                    P‐0026553 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORD, WILLIAM J.
104 JOSHUA DRIVE
MAGNOLIA, DE 19962                                  P‐0043494 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORD, YOLANDA
683 CR 169
HOUSTON, MS 38851                                   P‐0014638 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORDHAM, JOHN W.
8 JESSICA CT.
JACKSON, NJ 08527                                   P‐0012910 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORE, MILES
4609 W LOWER MEADOW DR
HERRIMAN, UT 84096                                  P‐0033659 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 1139 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1140 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FOREMAN, CLAUDE
P O BOX 267
CARROLLTON, MS 38917                                P‐0051355 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOREMAN, CLAUDE
P O BOX 267
CARROLLTON, MS 38917                                P‐0051436 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOREMAN, CLAUDE
P O BOX 267
CARROLLTON, MS 38917                                P‐0051496 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOREMAN, ERICA L.
3707 ARCHWOOD DR.
ROCKY RIVER, OH 44116                               P‐0012549 11/1/2017       TK Holdings Inc., et al .                    $4,806.00                                                                                    $4,806.00
FOREMAN, EVELYN
17344 OAK DRIVE
DETROIT, MI 48221‐3724                              P‐0012449 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOREMAN, NICOLE J.
26602 PASEO CALLADO
SAN JUAN CAPISTR, CA 92675                          P‐0034394 12/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORERO‐NINO, LINA DEL PILAR
278 LEGENDS DR.
LEWISVILLE, TX 75057                                  4010      12/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FORESMAN, KEVIN
1108 BEACON ALY
COLUMBUS, OH 43201                                  P‐0000629 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOREST, JAKE
300 JOHNSON DR
GRANTS PASS, OR 97527                               P‐0028660 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORESTER, SANDY K.
265 WEST HIGHLINE DR
ROYSE CITY, TX 75189                                P‐0056518    2/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOREVER SLENDER INC
155 MOORE ROAD
SUDBURY, MA 01776                                   P‐0019321 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORGE MFG SOLUTIONS
PAUL FARRELL, FORGE
2814 NE 95TH AVE
ANKENY, IA                                          P‐0053679    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORGEY, JASON M.
2701 PEPPERSTONE DRIVE
GRAHAM, NC 27253                                    P‐0004122 10/25/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FORGIONE, PERRY A.
161 COACHMANS DRIVE
SOUTHBURY, CT 06488‐1290                            P‐0040570 12/13/2017      TK Holdings Inc., et al .                     $247.43                                                                                       $247.43
FORLINA, ROBERT
7 NORTH WATERLOO ROAD 233
UNIT 233
DEVON, PA 19333                                     P‐0015936 11/5/2017       TK Holdings Inc., et al .                    $4,775.00                                                                                    $4,775.00
FORMAN, GEORGE D.
4075 WEST FIRST ST
LUDINGTON, MI 49431                                 P‐0011760 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORMAN, STEPHEN D.
12816 SE 26TH PL
BELLEVUE, WA 98005                                  P‐0021820 11/10/2017      TK Holdings Inc., et al .                     $641.18                                                                                       $641.18
FORMAN, SUSAN T.
47B BAY STATE ROAD
REHOBOTH, MA 02769                                  P‐0016521 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1140 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1141 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FORMANO, ANTHONY S.
9418 MILLS AVE
WHITTIER, CA 90603                                  P‐0029385 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORMICA, MICHAEL A.
13622 NAVAJO
TUSTIN, CA 92782                                    P‐0035314 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORMICAQ, MICHAEL A.
13622 NAVAJO
TUSTIN, CA 92782                                    P‐0035303 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORN, CRAIG
3329 TARECO DRIVE
LOS ANGELES, CA 90068                                 3984     12/8/2017       TK Holdings Inc.                         $27,000.00                                                                                   $27,000.00
FORNASIERO, BARBARA G.
10538 GOLD SHADOW AVE
10538 GOL SHADOW AVE.
LAS VEGAS, NV 89129                                 P‐0000228 10/19/2017    TK Holdings Inc., et al .                   $18,000.00                                                                                   $18,000.00
FORNASIERO, BARBARA G.
1138 N MARION ST
APT 4
DENVER, CO 80218‐4304                               P‐0000470 10/19/2017    TK Holdings Inc., et al .                   $18,000.00                                                                                   $18,000.00
FORNONI, LIZETTE
P.O. BOX 77518
SEATTLE, WA 98177                                   P‐0024177 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORREST SENIOR, TOMMIE L.
TK HOLDINGS INC.
3133 OAK HILL STREET
SIERRA VISTA, AZ 85650                              P‐0012164 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORREST, COLLEEN
3002 STONEWAY DRIVE
AUSTIN, TX 78757                                    P‐0037729 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORREST, PAMELA
P.O. BOX 2774
CHARLOTTESVILLE, VA 22902                           P‐0050379 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORREST, THOMAS R.
CLEMENTS, LYNNE M.
2716 GULF DR., APT. 105
HOLMES BEACH, FL 34217‐2151                         P‐0011973 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORREST, WILLIAM A.
8438 BURIES MILL DRIVE
NORTH, VA 23128                                     P‐0052163 12/27/2017    TK Holdings Inc., et al .                   $35,000.00                                                                                   $35,000.00
FORREST, WILLIAM A.
8438 BURKE MILL DRIVE
NORTH, VA 23128                                     P‐0052178 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORRESTER, CHERYL D.
1702 CALCUTTA DR
OPELIKA, AL 36801                                   P‐0055172 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORRESTER, JULIA P.
P.O. BOX 750116
DALLAS, TX 75275‐0116                               P‐0051260 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORRY, NANCY K.
31 BELVOIR CIRCLE
LIBERTY TOWNSHIP, OH 45044                          P‐0040953 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORRY, ROBERT C.
31 BELVOIR CIRCLE
LIBERTY TOWNSHIP, OH 45044                          P‐0040926 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1141 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1142 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FORSCUTT, KAREN
1005 BITTER ROOT CT
MONROE, NC 28079                                     P‐0031075 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORSHA, JR., CHRIS A.
154 LINTNER RD
BLAIRSVILLE, PA 15717                                P‐0009927 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORSHEY, JERRY
169 ALBATROSS ST
GWINN, MI 49841                                        2755    11/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FORSTER, KEITH
1417 BONITA AVE
BERKELEY, CA 94709                                   P‐0024393 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORSTER, KRISTIE
231 E. IRWIN ST.
BAD AXE, MI 48413                                    P‐0033741 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORSTER, ROBERT B.
4728 181ST LN SW
ROCHESTER, WA 98579                                  P‐0021384 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORSTER, STEVEN
231 E IRWIN ST.
BAD AXE, MI 48413                                    P‐0033743 11/29/2017    TK Holdings Inc., et al .                    $1,288.97                                                                                    $1,288.97
FORSTER, TERESA C.
FORSTER, ROBERT B.
4728 181ST LN SW
ROCHESTER, WA 98579                                  P‐0021387 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORSTNER, BARRY D.
4152 104TH. AVE
ALLEGAN, MI 49010                                    P‐0014064 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORSTON, BRIAN
FORSTON, BRIAN
9399 S. COBBLESTONE WAY, UNIT H
FRANKLIN, WI 53132                                   P‐0055230 1/19/2018     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
FORSTON, BRIAN R.
9399 S. COBBLESTONE WAY
UNIT H
FRANKLIN, WI 53132                                   P‐0055231 1/19/2018     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
FORSYTHE JR, CALVIN J.
313 COSELL DRIVE
CHAMBERSBURG, PA 17201                               P‐0010257 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORSYTHE, BRIAN J.
8552 LAKE SPRINGS TRAIL
HURST, TX 76053                                      P‐0001928 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORT MYLES, DELORES
1613 MEMORIAL DRIVE APT 2W
CALUMET CITY, IL 60409                               P‐0037572 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORT, BETTY A.
3000 OLD RED RANCH ROAD
DRIPPING SPRINGS, TX 78620/4610                      P‐0002649 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORT, CHANEL L.
1255 HICKORY VALLEY ROAD
TRUSSVILLE, AL 35173                                 P‐0032756 11/28/2017    TK Holdings Inc., et al .                   $27,044.46                                                                                   $27,044.46
FORT, SALLY M.
804 FRED STREET APT. 75
LANSING, MI 48911‐3921                               P‐0037716 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1142 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1143 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
FORTE, CHERMAINE
FORTE, CHERMAINE M.
15212 CHOWNING TAVERN LN.
CHARLOTTE, NC 28262                                   P‐0040556 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORTE, CHERMAINE E.
FORTE, CHERMAINE
15212 CHOWNING TAVERN LN.
CHARLOTTE, NC 28262                                   P‐0040644 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORTE, LISA C.
1806 W. 38TH ST.
AUSTIN, TX 78731                                      P‐0001828 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORTENBERRY, JEFFREY
313 BREEMEN CIRCLE
LAFAYETTE, LA 70508                                     1688     11/8/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
FORTI, JOHN
P.O. BOX 477
DALEVILLE, AL 36322                                   P‐0051556 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORTIER, MORLEY S.
22631 STANFORD DRIVE
FRANKFORT, IL 60423                                   P‐0046915 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORTIN, LAURENT J.
GRAHAM FORTIN, MARY E.
2 MURDOCK ST
#1
AUGUSTA, ME 04330                                     P‐0017298 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORTIN, MARY M.
2900 SILOAM RD.
CADIZ, KY 42211                                       P‐0053940 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORTIN, MICHAEL J.
FORTIN, KAREN S.
17 MORGAN WAY
GILFORD, NH 03249‐6562                                P‐0029679 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORTIN, MICHAEL J.
FORTIN, KAREN S.
17 MORGAN WAY
GILFORD, NH 03249‐8562                                P‐0029681 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORTIS FILMS
JOHN CHAMBLEE
500 W. 6TH ST STE 401, 2ND FL
AUSTIN, TX 78701                                      P‐0039145 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORTIVE
3 PARK PLAZA
20TH FLOOR
IRVINE, CA 92614                                      P‐0052197 12/26/2017    TK Holdings Inc., et al .                 $1,110,440.00                                                                                $1,110,440.00
FORTMANN, PETER D.
FORTMANN, JO ANNE B.
270 HAVILAND RD
STAMFORD, CT 06903                                    P‐0031372 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORTNEY, MICHAEL E.
126 MOON MIST
LIVINGSTON, TX 77351                                  P‐0035515 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FORTNEY, RONALD G.
2561 HUNTERS TRAIL
MYRTLE BEACH 29588                                    P‐0006400 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                           Page 1143 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1144 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FORTUNA, PABLO V.
2171 OAKDALE CIRCLE
HANOVER PARK, IL 60133                               P‐0029534 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORTUNATO, WILLIAM R.
1304 MIDLAND AVE B55
YONKERS, NY 10704                                    P‐0041106 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORTUNE II, MICHAEL A.
FORTUNE, YOLANDA G.
11334 BLUE SEDGE CT
ROANOKE, IN 46783                                    P‐0015610 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORTUNE II, MICHAEL A.
11334 BLUE SEDGE CT
ROANOKE, IN 46783                                    P‐0015688 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORTUNE, DEVIN
5707 E 17TH ST
KANSAS CITY, MO 64127                                P‐0057763 3/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FORTUNE, DEVIN R.
5707 E 17TH ST
KANSAS CITY, MO 64127                                P‐0012588 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOS, PETER J.
682 AWINI STREET
DIAMONDHEAD, MS 39525                                P‐0057288 2/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSBACK, CARY E.
NO ADDRESS PROVIDED
                                                     P‐0033520 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSE, JEFF L.
1215 NORTH OLIVE DRIVE # 308
WEST HOLLYWOOD, CA 90069                             P‐0039561 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSS, COLBJOERN
4023 KENNETT PIKE #50166
WILMINGTON, DE 19807                                 P‐0013774 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSS, ELLEN M.
6 PINEHURST AVE.
MATTAPOISETT, MA 02739                               P‐0033531 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSS, ROBERT F.
FOSS, MARLENE S.
5061 HASKELL AVE
ENCINO, CA 91436                                     P‐0034676 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSSELMAN, PAMELA G.
108 COLE RD
MONROE, MI 48162                                     P‐0012843 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSSESIGURANI, IVAN
HELMAN, NANCY
37 POND STREET
MILFORD
MILFORD, CT 06460                                    P‐0004347 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSSESIGURANI, IVAN
HELMEN, NANCY
37 POND STREET
MILFORD CT 06460                                     P‐0004380 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTE, NASTASHA N.
3300 UNION DEPOSIT ROAD
APT F202
HARRISBURG, PA 17109                                 P‐0018804 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1144 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1145 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
FOSTER JR, WILLIAM G.
FOSTER, SUSAN J.
1481 BLACKHAWK CT
SUNNYVALE, CA 94087‐3341                            P‐0041014 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, ANGELA D.
1953 PINEY GROVE ROAD
LOGANVILLE, GA 30052                                P‐0033657 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, ANTHONY M.
17 COURTLANDT PL.
HOUSTON, TX 77006                                   P‐0003730 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, BRIAN C.
8542 E. MT. VERNON CT.
WICHITA, KS 67207                                   P‐0015206 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, BURNELL R.
1103 GLENWOOD ST
DOTHAN, AL 36301                                    P‐0042021 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, BURNELL R.
1103 GLENWOOD ST
DOTHAN, AL 36301                                    P‐0042024 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, CHARLENE G.
262 N. 11TH STREET
APT B
GROVER BEACH, CA 93433                              P‐0027022 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, DALE A.
1297 TIMBER RIDGE
PEWAUKEE, WI 53072                                  P‐0054995 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, DAVID
905 SOUTHWOOD DRIVE
INDIANAPOLIS, IN 46227                                357     10/22/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
FOSTER, DEBBIE S.
3208 75TH STREET
NORWAY, IA 52318                                    P‐0016344 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, DEBBIE S.
3208 75TH STREET
NORWAY, IA 52318                                    P‐0016353 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, DEBORAH O.
P.O. BOX 645
1123 WILSON STREET
MOORE HAVEN, FL 33471                               P‐0037280 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, DONALD W.
1200 TAMMEN RD
WICHITA FALLS, TX 76305                             P‐0014591 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, DONNA G.
4007 LAMBERT COVE
BIRMINGHAM, AL 35242                                P‐0021967 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, DONNA G.
FOSTER, ROBERT C.
4007 LAMBERT COVE
BIRMINGHAM, AL 35242                                P‐0023583 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, GALE M.
FOSTER, STANLEY A.
2819 C 1/2 ROAD
GRAND JUNCTION, CO 81501                            P‐0011142 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOSTER, GEORGE J.
424 MENDENHALL DRIVE
WINSTON SALEM, NC 27127                             P‐0034999 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 1145 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1146 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FOSTER, GEORGE J.
424 MENDENHALL DRIVE
WINSTON SALEM, NC 27127                             P‐0035031 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, GEORGE J.
424 MENDENHALL DRIVE
WINSTON SALEM, NC 27127                             P‐0035042 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, GEORGETTE A.
4029 54TH STREET
DES MOINES, IA 50310                                P‐0012711 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, GLENN E.
609 MANCHESTER WOODS DRIVE
SUN CITY CENTER, FL 33573                           P‐0000486 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, GLENN K.
4532 WILLOW FORGE CT
INDIANAPOLIS, IN 46254‐1264                         P‐0013624 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, GREGORY
16746 EVANS AVE
SOUTHHOLLAND, IL 260473                             P‐0018696 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, GREGORY
16746 EVANS AVE
SOUTHHOLLAND, IL 60473                              P‐0018825 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, GREGORY
16746 EVANS AVE
SOUTHHOLLAND, IL 60473                              P‐0030630 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, JAMES
9444 BAGLEY DRIVE
ST.LOUIS, MO 63136                                  P‐0025566 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, KELLY R.
FOSTER, KELLY R.
432 E 15TH ST APT 4
BEAUMONT, CA 92223                                  P‐0020461 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, LAPRINCESS
223 TUCKER ROAD
LIZELLA, GA 31052                                     824     10/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FOSTER, LAUREN E.
909 CLINTON STREET
1D
HOBOKEN, NJ 07030                                   P‐0047122 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, LEROY
27685 ABINGTON STREET
SOUTHFIELD, MI 48076                                P‐0014463 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, MAKENZIE E.
FOSTER, BENJAMIN E.
5001 GOLDEN TRIANGLE BLVD #19
FORT WORTH, TX 76244                                P‐0023760 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, MARQUITA
P.O. BOX 478
RUNNING SPRINGS, CA 92382                             2334    11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FOSTER, MARSHA A.
19618 FAWNS CROSSING DR
TOMBALL, TX 77375                                   P‐0033561 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, MARSHA A.
FOSTER, GENEVA L.
19618 FAWNS CROSSING DR
TOMBALL, TX 77375                                   P‐0033568 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1146 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1147 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FOSTER, MARSHA A.
FOSTER, ADONNIS M.
19618 FAWNS CROSSING DR
TOMBALL, TX 77375                                    P‐0033584 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, MATTHEW
7535 INDIAN WELLS WAY
LONE TREE, CO 80124                                  P‐0041631 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, PHILLIP R.
313 MURRAY DRIVE
HAYWARD, CA 94544‐4017                               P‐0048206 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, REGINALD C.
898 SOUTH STREET
NEEDAM, MA 02492                                     P‐0012021 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, SAMANTHA E.
1523 WAKEMAN MILL ROAD
FRONT ROYAL, VA 22630                                P‐0054117   1/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, SHANI L.
7805 TERRITORIAL ST.
LAS VEGAS, NV 89149                                  P‐0023265 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, SHAWN E.
SHAWN FOSTER
114 N. EUCALYPTUS AVENUE, #6
INGLEWOOD, CA 90301                                  P‐0027815 11/17/2017    TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
FOSTER, TIFFANY
9306 CANTERBURY RIDING
LAUREL, MD 20723                                     P‐0018176 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, VENETIA
4736 PAGE DRIVE
METAIRIE, LA 70003                                   P‐0038986 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTER, WILLIAM M.
1290 CLEARWATER DR
MANDEVILLE LA 70471
                                                     P‐0015348 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTIER, MARK A.
FOSTIER, MALAYNE S.
4956 SOUTHFORK RANCH DRIVE
ORLANDO, FL 32812                                    P‐0014084 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOSTOR, TYLER A.
203 EAST MAIN STREET
BALTIC, OH 43804                                     P‐0055398 1/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOTH, CYNTHIA L.
1224 MILL RD
DELAFIELD, WI 53018                                  P‐0017419 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOTHERINGHAM, SARAH M.
131 TIMBER CREEK PATH
CHAPEL HILL, NC 27517                                P‐0010877 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOUGERE, RONALD G.
P.O. BOX 21118
33 MOUNTBATTEN DRIVE
ST. JOHN'S, NL A1A5B2
CANADA                                               P‐0049087 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOUNTAIN, FORREST J.
850 24TH AVE N
ST PETERSBURG, FL 33704                              P‐0048212 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1147 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1148 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FOUNTAIN, JASON B.
P.O. BOX 358
WOODSTOCK, GA 30188                                P‐0005044 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOUNTAIN, MARIE A.
322 VALLEY DRIVE
ALEXANDRIA, VA 22302‐2033                          P‐0037204 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOUQUETTE, MICHAEL J.
FOUQUETTE, ANN L.
4820 RIDING RIDGE ROAD
SAN DIEGO, CA 92130                                P‐0019215 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOURNIER, DIANE V.
FOURNIER, ROBERT L.
1465 HOOKSETT RD UNIT 211
HOOKSETT, NH 03106                                 P‐0024649 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOURNIER, ELLIE L.
P.O. BOX 2281
MARIPOSA, CA 95338                                 P‐0019092 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOURNIER, ELLIE L.
P.O. BOX 2281
MARIPOSA, CA 95338                                 P‐0026597 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOURNIER, LAWRENCE F.
387 RIVER HILL ROAD
STATESVILLE, NC 28625                              P‐0023594 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOUST, FREDERICK M.
9872 COUNTY ROAD 44
EAST LIBERTY, OH 43319                             P‐0031261 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOUST, FREDERICK M.
9872 COUNTY ROAD 44
EAST LIBERTY, OH 43319                             P‐0031262 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOUT, CRAIG
2675 N POMELO AVE
AVON PARK, FL 33825                                P‐0036120 12/5/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
FOUTS, DANIEL W.
14 PLEASANT HILLS DRIVE
RUSSELLVILLE, AR 72802                             P‐0043509 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOUTZ, ROBERT H.
FOUTZ, HELENA C.
6212 WINSLOW DRIVE
HUNTINGTON BEACH, CA 92647                         P‐0022820 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOWKES, ANTHONY
4491 WESTMONT ST
VENTURA, CA 93003‐3815                               2192     11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FOWKS, GARY T.
1530 MERCURY STREET
MERRITT ISLAND, FL 32953                           P‐0037667 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOWLER GRASSO, LIANA
939 N 6TH ST
PHILADELPHIA, PA 19123                             P‐0022746 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOWLER, ASHLEY R.
4530 NANTUCKET DRIVE
APT 12
YOUNGSTOWN, OH 44515                               P‐0006925 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOWLER, CLARENCE
FOWLER, CLAYTON
357 WEST 12TH AVENUE
HOMESTEAD, PA 151203                               P‐0049134 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1148 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1149 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
FOWLER, DURKEE M.
3180 LITTLE MOUNTAIN DR.
APT. A
SAN BERNARDINO, CA 92405                            P‐0047396 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOWLER, ELIZABETH J.
2125 NATURE COVE CT
APT 207
ANN ARBOR, MI 48104                                 P‐0022121 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOWLER, HEATHER
6846 W HUNTER VALLEY DR
WEST VALLEY, UT 84128                               P‐0041149 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOWLER, JAMES E.
FOWLER, MARY H.
9627 WALDROP DR. SE
HUNTSVILLE, AL 35803‐2619                           P‐0002391 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOWLER, JAMES E.
FOWLER, MARY H.
9627 WALDROP DR SE
HUNTSVILLE, AL 35803‐2619                           P‐0002472 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOWLER, JAMES E.
FOWLER, MARY H.
9627 WALDROP DR SE
HUNTSVILLE, AL 35803‐2619                           P‐0002483 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOWLER, KIMBERLY D
778 REECE FOWLER DRIVE
ROYSTON, GA 30662                                     814     10/29/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
FOWLER, MICHAEL A.
9627 WALDROP DRIVE SE
HUNTSVILLE, AL 35803                                P‐0008370 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOWLER, ROY D.
304C WEST MILLBROOK
RALEIGH, NC 27609                                   P‐0042036 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOWLER, THOMAS
2107 KATER ST
PHILADELPHIA, PA 19146                              P‐0020880 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOWLKES, ANDRE R.
7760 MCCALLUM BLVD
#17310
DALLAS, TX 75252                                    P‐0045163 12/22/2017    TK Holdings Inc., et al .                  $300,000.00                                                                                   $300,000.00
FOWLKES, ROBERT F.
FOWLKES, ALISON N.
311 LAKELAND CRES.
YORKTOWN, VA 23693                                  P‐0044782 12/22/2017    TK Holdings Inc., et al .                     $200.00                                                                                        $200.00
FOX BUS LINES INC
BRIAN FOX
3 SILVER FOX DRIVE
MILLBURY, MA 01527                                    2438    11/14/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
FOX PUTNAM, ANGELA MARIE
3783 BURTON STREET
SHERRILLS FORD, NC 28673                              1783     11/4/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
FOX TRUST, SUSAN G.
37170 N DOOVYS STREET
AVON, OH 44011                                      P‐0012495 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FOX, ASHLEY J.
258 OAK STREET 2E
MANCHESTER, CT 6040                                 P‐0038998 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 1149 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1150 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FOX, BARBARA E.
8913 GODDARD STREET
OVERLAND PARK, KS 66214                             P‐0033204 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, BRADLEY S.
FOX, KYLE S.
100 MCDERMOTT RIDGE RD
BUCKHANNON, WV 26201                                P‐0037523 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, CHARLOTTE D.
853 E. GRANDVIEW RD
PHOENIX, AZ 85022‐2620                              P‐0013421 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, CHRISTIAN D.
812 FAIRWAY CIRCLE
BLACK RIVER FALL, WI 54615                          P‐0043360 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, DARRYL
5422 KATHERINE AVE
SHERMAN OAKS, CA 91401                              P‐0031157 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, DAWN H.
8129 CLUBSIDE WAY
INDIANAPOLIS, IN 46214                              P‐0001861 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, FRANK D.
1211 WARSON PINES
SAINT LOUIS, MO 63132‐2011                          P‐0010188 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, GEORGIANN C.
4001 S WESTSHORE BLVD
#703
TAMPA, FL 33611                                     P‐0007611 10/28/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
FOX, GEORGIANN C.
4001 S. WESTSHORE BLVD.
#703
TAMPA, FL 33611                                     P‐0007625 10/28/2017    TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
FOX, HEATHER
314 EDGEMORE AVE.
CARY, NC 27519                                      P‐0001758 10/22/2017    TK Holdings Inc., et al .                   $14,720.00                                                                                   $14,720.00
FOX, HELEN L.
6657 PORTER ROAD
PUNXSUTAWNEY, PA 15767                              P‐0012925 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, JAMES
BOX 241
CORTLAND, CA 95763                                  P‐0044938 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, JAMES E.
5692 S. YAMPA ST.
CENTENNIAL, CO 80015                                P‐0054851 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, JIM
BOX 241
FOLSOM, CA 95763                                    P‐0044754 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, JULIA A.
1618 CLARKE SPRINGS DR
ALLEN, TX 75002                                     P‐0007948 10/28/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
FOX, L GEORGE
715 S WHITE CHAPEL BLVD
SOUTHLAKE, TX 76092                                 P‐0022757 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, LORI A.
10800 TOWERBRIDGE LANE
HIGHLANDS RANCH, CO 80130                           P‐0022669 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1150 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1151 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FOX, MADILYN
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043628 12/21/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
FOX, MARTHA J.
8 4TH STREET CIRCLE
PITTSBURG, KS 66762                                  P‐0025938 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, NANCY ANN
P.O. BOX 2595
WEAVERVILLE, CA 96093‐2595                             2805      11/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FOX, REBECCA S.
187 SOUTH 700 WEST
WINAMAC, IN 46996                                    P‐0033886 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, ROBERT
2713 HILLSIDE CT
IJAMSVILLE, MD 21754                                 P‐0056643    2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, ROBERT J.
1265 15TH STREET
APT 14D
FORT LEE, NJ 07024                                   P‐0053579    1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, THIA S.
2799 TYBURN OAKS COURT
WALDORF, MD 20601                                    P‐0027798 11/17/2017      TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
FOX, THIA S.
2799 TYBURN OAKS COURT
WALDORF, MD 20601                                    P‐0027804 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOX, TIREKA
6139 E. 2ND STREET
TUCSON, AZ 85711                                       4726      1/17/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00
FOX, TRACIE N.
1003 BAYLOR DRIVE
LONGVIEW, TX 75601                                   P‐0020958 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOXHOVEN, RETHEA J.
901 DELMAR STREET
STERLING, CO 80751                                   P‐0014175 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOXTON, SHERINE N.
43A MOLA BOULEVARD
ELMWOOD PARK, NJ 07407                               P‐0035615 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOY, NORMAN F.
4300 LAKESIDE DRIVE UNIT 14
JAQQCKSONVILLE, FL 32210                             P‐0028535 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOY, VICKI L.
718 SHERMAN ST.
FORT MORGAN, CO 80701                                P‐0022869 11/11/2017      TK Holdings Inc., et al .                     $170.00                                                                                       $170.00
FOYE, KEN M.
5835 SUNSET TRAIL
PEYTON, CO 80831                                     P‐0047508 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FOYE, RICHARD P.
27 WORTHINGTON ROAD
NEW LONDON, CT 06320                                 P‐0037013 12/6/2017       TK Holdings Inc., et al .                   $35,000.00                                                                                   $35,000.00
FOYE, SHEILA M.
3699 MEADOW VISTA TRL
LITHONIA, GA 30038                                   P‐0043395 12/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRABUTT, LORYN
3975 SYRACUSE
DEARBORN HEIGHTS, MI 48125                           P‐0017702 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 1151 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1152 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FRACEK, MELANIE
1700 N. 1ST. ST. #233
SAN JOSE, CA 95112                                  P‐0053539    1/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAGA, TANYA M.
400 SE 12TH TERRACE
HOMESTEAD, FL 33033                                 P‐0000671 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAGALE, ALEX V.
5335 BENT TREE FOREST DR
#234
DALLAS, TX 75248                                    P‐0043875 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAGALE, ROBERT J.
700 WATERBIRD LANE
MIDDLETOWN, DE 19709                                P‐0007616 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAGALE, SAMUEL A.
5335 BENT TREE FOREST DR
#234
DALLAS, TX 75248                                    P‐0042926 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAILS, TYRA E.
824 SCOTT NIXON DR
AUGUSTA, GA 30907                                   P‐0054259    1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAINE, WILLIAM H.
63 COUNTY ROAD 207
APT. 2
EUREKA SPRINGS, AR 72632                            P‐0018383 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAIOLI, ANGELO
3209 NW 23RD TER
BOCA RATON, FL 33431                                P‐0004015 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAKE, EMILY A.
263 BELMONT AVE
LONG BEACH, CA 90803‐1523                           P‐0026792 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRALEY, ROBERT W
9413 E. 400 N.
BROWNSBURG, IN 46112                                  1219      10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FRANA, THERESA L.
2789 TRAILWOOD LN
LEXINGTON, KY 40511                                 P‐0015100 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCAVILLA, TONI
699 N.VULCAN AVE., SP#11
ENCINITAS, CA 92024                                 P‐0014590 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCE, LAKISHA S.
32 KINGSBRIDGE RD.
SOMERSET, NJ 08873                                  P‐0055708 1/24/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCESCHI, JOSEPH D.
FRANCESCHI, SHEILA J.
813 REDHEART DRIVE
HAMPTON, VA 23666                                   P‐0035079 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCESCHI, JOSEPH D.
FRANCESCHI, SHEILA J.
813 REDHEART DRIVE
HAMPTON, VA 23666                                   P‐0035092 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCESCHINI, MARIA L.
411 BARBOUR STREET
BUILDING 4
HARTFORD, CT 06120                                  P‐0056946    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1152 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1153 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FRANCHISE MANAGEMENT SERVICES
9760 BIRCH CANYON PL.
SAN DIEGO, CA 92126                                P‐0022031 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCHISE TAX BOARD
BANKRUPTCY SECTION MS A340
PO BOX 2952
SACRAMENTO, CA 95812‐2952                            3930     12/7/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
FRANCHISE TAX BOARD
BANKRUPTCY SECTION MS A340
PO BOX 2952
SACRAMENTO, CA 95812‐2952                            4774     1/30/2018       TK Holdings Inc.                                                 $0.00                                                                     $0.00
FRANCIS, CARLY T.
1405 BENFIELD AVE
NEW BERN, NC 28562                                 P‐0026171 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCIS, CRAY M.
3215 PERIWINKLE CT.
CHARLOTTE, NC 28269                                P‐0035477 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCIS, ELLIOTT E.
19338 NW 67PL
HIALEAH, FL 33015                                  P‐0004612 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCIS, EMILY V.
1418 MARBLEHEAD DR.
LEWISVILLE, TX 75067                               P‐0004299 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCIS, FEBY
8500 FRANCISCAN WOODS DR APT
#730
COLUMBUS, GA 31909                                 P‐0039392 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCIS, GREGORY K.
FRANCIS, EDITH
1027 MAIN ST
SUITE 401
JOPLIN, MO 64801                                   P‐0027413 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCIS, HEATHER G.
4180 HUTCHINSON RVR PKWY E
4E
BRONX, NY 10475                                    P‐0025674 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCIS, ISAIAH
1700 BEDFORD AVE
20B
BROOKLYN, NY 11225                                 P‐0005030 10/26/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
FRANCIS, JEAN A.
THE FRANCIS ESTATE
POST OFFICE BOX 328
HUNTINGTON STA., NY 11746                          P‐0052024 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCIS, JEAN A.
THE FRANCIS ESTATE
POST OFFICE BOX 328
HUNTINGTON STA., NY 11746                          P‐0052766 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCIS, LEO C.
FRANCIS, JANA S.
P.O. BOX 173
FREDERICKTOWN, MO 63645                            P‐0007747 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCIS, LEO C.
FRANCIS, JANA S.
P.O. BOX 173
FREDERICKTOWN, MO 63645                            P‐0007763 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1153 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1154 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
FRANCIS, MARINA
9111 NW 148 STREET
HIALEAH, FL 33018                                   P‐0012165 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRANCIS, MEREDITH M.
FRANCIS, JOHN A.
1422 GLENWOOD AVE SE
ATLANTA, GA 30316                                   P‐0036004 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRANCIS, STACY M.
19338 NW 67TH PLACE
HIALEAH, FL 33012                                   P‐0004615 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRANCIS, STEVEN T.
P.O. BOX 129
ATTICA, MI 48412                                    P‐0036193 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRANCIS, TANIA
1990 179TH PL NE
BELLEVUE, WA 98008                                  P‐0022572 11/11/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
FRANCIS, THOMAS A.
2131 LADY DI LANE
JACKSONVILLE, FL 32246                              P‐0006178 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRANCIS, TIARRA
2303 SUMMIT SPRINGS DR
SANDY SPRINGS, GA 30350                             P‐0012944 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRANCIS, WILLIAM M.
FRANCIS, MARY A.
52 WOODOAKS TRAIL
SAINT LOUIS, MO 63124‐1159                          P‐0039300 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRANCISCO HARDWARE
7901 SW 8TH STREET
NORTH LAUDERDALE, FL 33068                            297     10/20/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
FRANCISCO, CARLO
2100 PACHECO ST APT 404
CONCORD, CA 94520                                   P‐0020506 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRANCK, CYNTHIA G.
38 JOMAR ROAD
SHOREHAM, NY 11786                                  P‐0005306 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRANCK, DANIEL G.
38 JOMAR ROAD
SHOREHAM, NY 11786                                  P‐0005176 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRANCK, DANIEL G.
38 JOMAR ROAD
SHOREHAM, NY 11786                                  P‐0005190 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRANCK, DANIEL G.
38 JOMAR ROAD
SHOREHAM, NY 11786                                  P‐0005334 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRANCK, FAITH
2629 DESERT GLEN DR
LAS VEGAS, NV 89134‐8876                            P‐0008925 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRANCK, MARY L.
1721 N. 61ST STREET
OMAHA, NE 68104                                     P‐0037874 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRANCO HAMILTON, MIGUEL
FRANCO, YOALNDA P.
816 BABYLONIA
EL PASO, TX 79907                                   P‐0001122 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 1154 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1155 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FRANCO HAMILTON, MIGUEL
FRANCO, YOLANDA P.
816 BABYLONIA
EL PASO, TX 79907                                    P‐0001126 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCO, BRENDA L.
12271 LAKESHORE S
AUBURN, CA 95602                                     P‐0016219 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCO, BRYAN J.
1006 RHEA PLACE
VISTA, CA 92084                                      P‐0052859 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCO, DAVID
89 RUSCOE ROAD
WILTON, CT 06897‐1425                                P‐0041624 12/15/2017    TK Holdings Inc., et al .                     $190.00                                                                                       $190.00
FRANCO, JACQUELINE
P.O. BOX 4772
FORT LAUDERDALE, FL 33338‐4772                       P‐0028134 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCO, KELLY
FRANCO, NESTOR
3540 EAST LAKE DR.
LAND O LAKES, FL 34639                               P‐0000792 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCO, LAURA
8655 BELFORD AVENUE APT#119
LOS ANGELES, CA 90045                                P‐0038587 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANCO, LIONEL
FRANCO, ROSIE
P.O. BOX 302
ROSWELL, NM 88202‐0302                               P‐0031650 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANI, CAROLYN
4438 MYERWOOD LANE
DALLAS, TX 75244                                     P‐0003432 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, ALISON D.
7432 ELMO WEEDON RD
BRYAN, TX 77808                                      P‐0039337 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, BRYAN D.
2335 BAREFOOT TRACE
ATLANTIC BEACH, FL 32233                             P‐0055598 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, BRYAN D.
2335 BAREFOOT TRACE
ATLANTIC BEACH, FL 32233                             P‐0055609 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, CARLA F.
7433 LAKE SUPERIOR DRIVE
CORPUS CHRISTI, TX 78413                             P‐0003743 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, CHRISTOPHER J.
78 WESTERLY RD
PRINCETON, NJ 08540                                  P‐0006874 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, DENNIS J.
4341 HILLCREST DR
BELLBROOK, OH 45305                                  P‐0001711 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, DENNIS J.
FRANK, STEPHANIE E.
4341 HILLCREST DR
BELLBROOK, OH 45305                                  P‐0001714 10/22/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
FRANK, DIANE T.
172 CROSSINGS WAY
LINDENWOLD, NJ 08021                                 P‐0039704 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1155 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1156 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FRANK, DUSTIN A.
168 S. ROYS AVE
COLUMBUS, OH 43204                                   P‐0003322 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, EDWARD
19630 KINNOW LANE
RIVERSIDE, CA 92508                                  P‐0031114 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, EDWARD D.
9600 PAGE AVE
BETHESDA, MD 20814                                   P‐0045735 12/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, GLENDA M.
150 HUSSON AVE APT 61
BANGOR, ME 04401                                     P‐0042315 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, GREG N.
555 NE 34 ST
APT 311
MIAMI, FL 33137                                      P‐0039159 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, JACK L.
1767 MILBURN DR.
PLEASANT HILL, CA 94523                              P‐0052083 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, JACK L.
1767 MILBURN DR.
PLEASANT HILL, CA 94523                              P‐0052086 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, JAMES
2018 VINEWOOD LANE APT 9
PUEBLO, CO 81005                                       1114      11/1/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
FRANK, KEVIN D.
2384 PINE CREST DR
LANCASTER, OH 43130‐7731                             P‐0053340 12/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, LELIA W.
7213 HEATHERMOORE LOOP
MONTGOMERY, AL 36117‐7482                            P‐0043968 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, MALCOLM J.
SANTANDER CONSUMER USA
P.O. BOX 650844
DALLAS, TX 75265                                     P‐0056699   2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, MICHAEL S.
2350 OVERBROOK AVENUE
APT A
WHEELING, WV 26003                                   P‐0006547 10/27/2017     TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
FRANK, NORKESHA R.
1663 ANDERSON ROAD
GREENVILLE, NC 27834                                 P‐0000917 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, PETER C.
LERNER, JONATHAN D.
P O BOX 52
HUDSON, NY 12534                                     P‐0032787 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, RICHARD
125 PROSPECT STREET APT 4G
STAMFORD, CT 06901                                   P‐0015242 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, RICHARD A.
NO ADDRESS PROVIDED
                                                     P‐0015251 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, ROBERT D.
724 WESSEX PLACE
ORLANDO, FL 32803                                    P‐0005127 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1156 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1157 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
FRANK, SANDRA
12645 89TH ST
FELLSMERE, FL 32948                                  P‐0019722 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, STEPHEN G.
FRANK, ROSA G.
30423 VIA VICTORIA
RANCHO PALOS VER, CA 90275                           P‐0012861 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANK, WERNER L.
3600 DRAGONFLY DR
W 202
THOUSAND OAKS, CA 91360                              P‐0019153 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKE, JUDITH A.
FROME, RICHARD J.
30007 EAGLE POINT DR.
MILLSBORO, DE 19966                                  P‐0044391 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKE, THOMAS E.
112 WESTERN RIDGE DR.
CLEVES, OH 45002                                     P‐0037475 12/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKE, WILLIAM C.
14 SILVERS LANE NORTH
CRANBURY, NJ 08512                                   P‐0054258    1/8/2018     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FRANKL, LINDA C.
FRANKL, MICHAEL J.
4550 MANCHESTER DRIVE
ROCKLEDGE, FL 32955                                  P‐0023286 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIM, ANITA
3012 N ARSENAL AVE
INDIANAPOLIS, IN 46218‐1921                            3465      11/27/2017       TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
FRANKLIN, AMY
P.O. BOX 58
HEBRON, KY 41048                                     P‐0057886 4/26/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, ANDRE
1296 BORDEAUX DRIVE
LEXINGTON, KY 40504                                  P‐0005890 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, ANDREW W.
101 ECHO RIDGE ROAD
SWANSBORO, NC 28584                                  P‐0026789 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, ANTHONY R.
HONDA
3558 VIRGINIA DR
HUEYTOWN ALABAMA 35020
HUEYTOWN, AL                                         P‐0026867 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, BRAD
23535 EHLERS DR.
CHATSWORTH, CA 91311                                   1667      11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
FRANKLIN, BRENDA
FRANKLIN, MORRIS
12417 HWY 417
BATCHELOR, LA 70715‐3601                             P‐0015378 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, CASSANDRA L.
P.O. BOX 139
RIPTON, VT 05766                                       1957      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
FRANKLIN, FREDERICK C.
6417 LONDON
DETROIT, MI 48221                                    P‐0042647 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 1157 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1158 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FRANKLIN, KELLY J.
130 E AYCLIFFE DR
SHELTON, WA 98584                                   P‐0033005 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, KENDRA S.
3010 BROKEN BRIDGE LANE
PEARLAND, TX 77581                                  P‐0046206 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, KENDRA S.
3010 BROKEN BRIDGE LANE
PEARLAND, TX 77581                                  P‐0046208 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, KYMISHA
13003 EVENING CREEK DR S
UNIT 6
SAN DIEGO, CA 92128                                 P‐0025404 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, LILLIAN
4005 MADEIRA DR
CONCORD, NC 28027                                   P‐0045960 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, LINDA
47 CAMDEN OAKS LANE
MONTGOMERY, TX 77356                                P‐0055063 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, LINDA V.
47 CAMDEN OAKS LN
MONTGOMERY, TX 77356                                P‐0023581 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, MYRTIS M.
3734 PARKSHIRE DRIVE
PEARLAND, TX 77584                                  P‐0054345   1/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, NATE
607 AUBURN AVE
WEST MEMPHIS, AR 72301‐5101                         P‐0017788 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, NATHANIEL E.
FRANKLIN, TELEATHA A.
14342 MOOREVIEW LN
HOUSTON, TX 77014                                   P‐0005269 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, RICHARD M.
1161 OAKLEY AVE
WINNETKA, IL 60093                                  P‐0035484 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, SHANTARA
679 LIGON ROAD
LEBANON, TN 37090                                   P‐0014572 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, TELEATHA E.
FRANKLIN, NATHANIEL E.
14342 MOOREVIEW LN
HOUSTON, TX 77014                                   P‐0005278 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKLIN, TYREE E.
JOHNSON'S AUTO
111 4TH AVE SE
BELMOND, IA 50421                                   P‐0026918 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKO, LAUREN A.
940 BUSH ST
OLYPHANT, PA 18447                                  P‐0019624 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKS, GREGORY D.
2802 CRYODON BLVD. W
COLUMBUS, OH 432325324                              P‐0043145 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKS, MURIEL
6318 MICHIGAN AVE
SAINT LOUIS, MO 63111                               P‐0046449 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1158 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1159 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FRANKS, PAUL R.
4302 CALEB COURT
COLUMBIA, MO 65203                                   P‐0007704 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKS, ROBIN E.
43353 BROOKS DRIVE
CLINTON TOWNSHIP, MI 48038                           P‐0030430 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANKSEN, DOUGLAS C.
2357 PARMABELLE ROAD
MARIPOSA, CA 95338                                   P‐0020004 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANO, ALLEN W.
6991 MILLCREEK BLVD.
YOUNGSTOWN, OH 44512                                 P‐0016279 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANSEN, JAMES J.
FRANSEN, DEBORAH A.
1252 WILDCAT RD
LAWRENCEBURG, KY 40342                               P‐0036999 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANSON, WAYNE E.
2690 EAST BIDWELL STREET
SUITE 100
FOLSOM, CA 95630                                     P‐0017773 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANTZ, JAMIE A.
101 ST. ANN DRIVE APT. 214
MANDEVILLE, LA 70471                                 P‐0057661 3/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANTZ‐DALE, CHRISTOPHER A.
57 CHESTNUT ST APT 1F
FLORENCE, MA 01062                                   P‐0049911 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANZ, JANET
63 SOUTHVIEW DRIVE
BURLINGTON, VT 05482                                 P‐0057421 2/21/2018     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
FRANZ, MICHAEL A.
2056 NW CABOT LAKE CT
BEND, OR 97703                                       P‐0028775 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRANZETTI, PAUL J.
2016 MAIN ST, UNIT 1502
HOUSTON, TX 77002                                    P‐0035202 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRASER, BRUCE E.
7 BRUCE STREET
OLD BRIDGE, NJ 08857‐2540                            P‐0053372 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRASER, BRUCE E.
BRUCE FRASER
7 BRUCE STREET
OLD BRIDGE, NJ 08857‐2540                            P‐0053373 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRASER, JANE W.
210 LAUREL DR.
SEDRO‐WOOLLEY, WA 98284                              P‐0017940 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRASER, JOSEPH C.
2903 CARONDELET ST.
NEW ORLEANS, LA 70115                                P‐0020499 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRASER, LINDA K.
1003 SMYRNA STREET
THE VILLAGES, FL 32162                               P‐0025640 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRASER, MICHAEL N.
2006 ARNOLD PALMER BLVD
LOUISVILLE, KY 40245                                 P‐0006106 10/27/2017    TK Holdings Inc., et al .                   $22,806.00                                                                                   $22,806.00



                                                                                          Page 1159 of 3871
                                                Case 17-11375-BLS               Doc 4247                Filed 10/26/20                    Page 1160 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address               Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
FRASSE, JOHN L.
6105 HERON BAY LANE
MCKINNEY, TX 75070                                       P‐0018149 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAUNE, SUSAN B.
416 MONTEREY STREET
BRISBANE, CA 94005                                       P‐0015208 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAUNHOFER‐GESELLSCHAFT ZUR FOERDERUNG DER ANGEWANDTEN
FORSCHUNG E.V.
KLAUS LETZELTER
POSTFACH 200733
MUNICH 80007
GERMANY                                                    3462    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FRAUSTO, JUAN C.
7072 MADERA DR
GOLETA, CA 93117                                         P‐0042474 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAUSTO, SAUL D.
3812 N BENNINGTON AVE
KANSAS CITY, MO 64117                                    P‐0025341 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAYCHINAUD, ERIC P.
1000 RIDGEWOOD DR
METAIRIE, LA 70001                                       P‐0014436 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAYCHINAUD, MELINA
1000 RIDGEWOOD DR
METAIRIE, LA 70001                                       P‐0014587 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZER, HILARY A.
5500 SADRING AVENUE
WOODLAND HILLS, CA 91367                                 P‐0015713 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZER, MATTHEW C.
4173 FOURTH STREET
WAYNE, MI 48184                                          P‐0011372 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZER, WILLIAM J.
FRAZER, DIANE Z.
510 ADAMS LANE
SOUTHAMPTON, NJ 08088‐9106                               P‐0045896 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZER, WILLIAM J.
FRAZER, DIANE Z.
510 ADAMS LANE
SOUTHAMPTON, NJ 08088‐9106                               P‐0045900 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, AIMEE J.
FRAZIER, CHRISTOPHER J.
259 W LIBERTY RD
SLIPPERY ROCK, PA 16057                                  P‐0022091 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, ANTONIO
25836 LAKE SHORE LN
MORENO VALLEY, CA 92551‐1650                               4160    12/18/2017       TK Holdings Inc.                         $20,000.00                                                                                   $20,000.00
FRAZIER, CHANEL Y.
7612 WISTAR VILLAGE DR E
HENRICO, VA 23228                                        P‐0042734 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, CLAUDIA D.
1360 GILLS RD
POWHATAN, VA 23139                                       P‐0045875 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, D. JEFFREY
11204 NORTH ROAD
WEST FRANKFORT, IL 62896                                 P‐0046007 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                              Page 1160 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1161 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FRAZIER, DAVID F.
FRAZIER, KIMBERLY K.
4055 CARLYLE LAKES BLVD
PALM HARBOR, FL 34685                               P‐0000890 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, DAVID F.
FRAZIER, KIMBERLY K.
4055 CARLYLE LAKES BLVD
PALM HARBOR, FL 34685                               P‐0000892 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, DAVID F.
FRAZIER, ANDREW P.
4055 CARLYLE LAKES BLVD
PALM HARBOR, FL 34685                               P‐0001846 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, DONNA M.
P.O. BOX 447
PINE LAKE, GA 30072                                 P‐0057862 4/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, EILEEN T.
1012 SAMANTHA LANE
APT 301
ODENTON, MD 21113‐3957                              P‐0030637 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, EILEEN T.
1012 SAMANTHA LANE
APT 301
ODENTON, MD 21113‐3957                              P‐0043049 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, JAMES R.
5277 VERNADALE DRIVE
DAYTON, OH 45429                                    P‐0002792 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, JODD
FRAZIER, MARK D.
1504 NW 63RD TERRACE
KANSAS CITY, MO 64118                               P‐0041425 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, JUNE B.
525 S MILL STREET
FESTUS, MO 63028                                    P‐0010471 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, PHYLLIS H.
914 FOXMEADOW DR
ROYERSFORD, PA 19468‐1552                           P‐0044711 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, RAMONA W.
4500 CRANDALL COURT
LANHAM, MD 20706                                    P‐0037179 12/7/2017     TK Holdings Inc., et al .                    $2,384.24                                                                                    $2,384.24
FRAZIER, REGINALD J.
13621 TEAKWOOD LANE
GERMANTOWN, MD 20874                                P‐0028820 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, SHARENA N.
2124 ROSS AVE
CINCINNATI, OH 45212                                P‐0003893 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, SHARENA N.
2124 ROSS AVE
CINCINNATI, OH 45212                                P‐0003904 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, SHELANDA
P.O. BOX 18123
CINCINNATI, OH 45218                                P‐0017024 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZIER, TINA Y.
513 SEVEN OAKS PARK
BIRMINGHAM, AL 35242                                P‐0048934 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1161 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1162 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FRAZIER, VALERIE L.
4063 FARONIA DRIVE
MEMPHIS, TN 38116                                   P‐0024572 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRAZURE, MICHAEL E.
FRAZURE, CATHY E.
3774 BRIDLE PASS CT
ANN ARBOR, MI 48108                                 P‐0019570 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREAR, ALBERT R.
P.O. BOX 612
CAVE CREEK, AZ 85327                                P‐0039932 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREBERIA, RICK A
918 N ROCKWALL AVE
TERRELL, TX 75160                                     682     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FREBERIA, RICK A.
FREBERIA, RHONDA C.
918 N ROCKWALL AVE
TERRELL, TX 75160                                   P‐0005740 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRED, RICHARD C.
FRED, IRENE D.
86 STONEY DRIVE
PALM BEACH GARDE, F 33410‐1560                      P‐0005928 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDERICK, CLAYTON D.
121 WINHAM ST.
SALINAS, CA 93901                                   P‐0054650 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDERICK, ED J.
7765 ROBERTA LANE
WASHINGTON, MI 48094                                P‐0041297 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDERICK, JOYCE D.
9158 SO.MANHATTAN PLACE
LOS ANGELES, CA 90047                               P‐0056269 1/31/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDERICK, MICHAEL J.
2019 E. FAIRMOUNT AVE.
BALTIMORE, MD 21231                                 P‐0017579 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDERICK, REBECCA P.
P.O BOX 117
1168 DRONEY RD
GIFFORD, PA 16732                                   P‐0005027 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDERICK, SUZANNE
134 GRANITE DRIVE
GREENTOWN, PA 18426                                 P‐0010292 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDERICK, TARA I.
42 IDA LANE
SALLEY, SC 29137                                    P‐0002735 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDERICK, TARA I.
NO ADDRESS PROVIDED
                                                    P‐0002738 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDERICKS, SHELIA D.
4500 WEST LYNCHBURG SALEM TPK
THAXTON, VA 24174                                   P‐0002311 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDERICKSON, CONSTANCE W.
217 SIDE SADDLE LANE
BEREA, OH 44017                                     P‐0040117 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDERICKSON, TONJA L.
4491 S CAMP MOHAVE CIR
FORT MOHAVE, AZ 86426                               P‐0018039 11/6/2017     TK Holdings Inc., et al .                   $21,000.00                                                                                   $21,000.00


                                                                                         Page 1162 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1163 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FREDETTE, JACQUELINE D.
2723 SAMOVAR TER.
NORTH PORT, FL 34286                                 P‐0054857 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDLUND, MARK E.
12183 BAYHILL DR
BURLINGTON, WA 98233                                 P‐0032521 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDRICKS, DEENA J.
FREDRICKS, SCOTT W.
6606 SW VIEW POINT TER
PORTLAND, OR 97239                                   P‐0022513 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDRICKS, DEENA J.
FREDRICKS, SCOTT W.
6606 SW VIEW POINT TER
PORTLAND, OR 97239                                   P‐0022515 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDRICKSON, JON A.
9155 LRKSPUR LANE
EDEN PRAIRIE, MN 55347                               P‐0028783 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDRICKSON, JON A.
9155 LARKSPUR LANE
EDEN PRAIRIE, MN 55347                               P‐0028790 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREDRIKSON, CHELSEA A.
24 SPENCER ST
PROVIDENCE, RI 02909                                 P‐0019145 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREE + CLEAR TITLE
NO ADDRESS PROVIDED
                                                     P‐0025825 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREE, LISETTE M.
6341 RUBY CREST WAY
JURUPA VALLEY, CA 91752                              P‐0039030 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREED, ARNOLD N.
13115 VALLEY VISTA BLVD
STUDIO CITY, CA 91604                                P‐0043691 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREED, DANIEL E.
NO ADDRESS PROVIDED
                                                     P‐0030770 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREED, MARCIE L.
105 N. MAIN ST.
ABBEVILLE, SC 29620                                  P‐0023925 11/13/2017    TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
FREEDMAN, JERRY C.
FREEDMAN, SUSAN B.
10437 FLINT STREET
OVERLAND PARK, KS 66214                              P‐0027004 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEDMAN, JERRY C.
FREEDMAN, SUSAN B.
10437 FLINT STREET
OVERLAND PARK, KS 66214                              P‐0027065 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEDMAN, JERRY C.
FREEDMAN, BRADLEY E.
10437 FLINT STREET
OVERLAND PARK, KS 66214                              P‐0027307 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEDMAN, JOSEPH D.
170 RIDGELAND WAY NE
ATLANTA, GA 30305                                    P‐0003209 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEDMAN, LAWRENCE M.
1231 COUNTRY LANE
DEERFIELD, IL 60015                                  P‐0020069 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1163 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1164 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FREEDMAN, LAWRENCE M.
1231 COUNTRY LANE
DEERFIELD, IL 60015                                 P‐0020080 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEDMAN, RIAN S.
170 RIDGELAND WAY NE
ATLANTA, GA 30305                                   P‐0003196 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREELAND, BRENT D.
FREELAND, CAROL A.
427 BRELLINGER STREET
COLUMBIA, IL 62236                                  P‐0016845 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREELAND, BRENT D.
FREELAND, CAROL A.
427 BRELLINGER STREET
COLUMBIA, IL 62236                                  P‐0016928 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREELAND, JACKSON L.
169 SEVILLE DRIVE
MURRELLS INLET, SC 29576                            P‐0024838 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAL, MARK R.
2880 HASTINGS RD
SILVER LAKE, OH 44224                               P‐0041994 12/18/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
FREEMAN, ANTHONY
FREEMAN, ANTHONY J.
7978 EARHART
HOUSTON, TX 77028                                   P‐0015021 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, ARNETTA
5810 WASHINGTON AVE
PHILADELPHIA, PA 19143                                4413    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FREEMAN, CANDACE
9710 S. TORRENCE AVE
CHICAGO, IL 60617                                   P‐0033754 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, CLIFFORD L.
134 ONEAL LANE
PINE GROVE, LA 70453                                P‐0055522 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, CRAIG S.
15250 VIRGINIA LOOP RD NE
POULSBO, WA                                         P‐0048184 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, DAVID
14247 55TH AV S
TUKWILA, WA 98168                                     1546     11/6/2017       TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
FREEMAN, DAVID T.
133 BUNKER HILL AVE
STRATHAM, NH 03885                                  P‐0008972 10/29/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
FREEMAN, DEMETRIUS
FREEMAN, DEMETRIUS
323 LINCOLN RD
APT. 1C
BROOKLYN, NY 11225                                  P‐0010095 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, DEONDRA
4589 BETH MANOR DR APT D
MONTGOMERY, AL 36109                                P‐0017569 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, DERRELL D.
1613 IBIZA COVE
NICEVILLE, FL 32578                                 P‐0000454 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, DIANA K.
3923 SANTIAGO STREET
SEBRING, FL 33872                                   P‐0005374 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1164 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1165 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FREEMAN, DOUGLAS F.
5355 E. 4TH STREET
LONG BEACH, CA 90814‐1921                           P‐0016528 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, DOUGLAS F.
5355 E. 4TH STREET
LONG BEACH, CA 90814‐1921                           P‐0016539 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, GARY J.
9394 CHAREST
HAMTRAMCK, MI 48212                                 P‐0048216 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, GERRY W.
2638 LETCHWORTH PKWY
TOLEDO, OH 43606                                    P‐0042063 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, GERRY W.
2638 LETCHWORTH PKWY
TOLEDO, OH 43606                                    P‐0042064 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, HARRIET
6627 RICHARD RD
LANSING, MI 48911                                   P‐0012244 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, KAREN L.
1204 ANDREW AVE. #112
LAPORTE, IN 46350                                   P‐0043480 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, KATHRYN A.
2215 HEATHER LANE
GILBERTSVILLE, PA 19525                             P‐0029255 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, KRISTINA W.
FREEMAN, SHELTON L.
4117 E. FANFOL DRIVE
PHOENIX, AZ 85028                                   P‐0038074 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, LAUREN A.
3350 RANCH RD.
MARIETTA, GA 30066                                  P‐0006013 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, LINDA
6400 FLO DRIVE
HUNTSVILLE, AL 35810                                P‐0049579 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, WALLACE E.
FREEMAN, HELEN I.
506 TERRAPIN COVE
KILLEEN, TX 76542                                   P‐0000346 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, WILLIAM B.
306 SHEILA BLVD
PRATTVILLE, AL 36066                                P‐0055163 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN, WILMA F.
3109 WAYMON RD
JONESBORO, AR 72404                                 P‐0037568 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREEMAN‐SMITH, ADRIENNE
P.O. BOX 7734
CHESAPEAKE, VA 23324                                  4937     2/10/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
FREER, MICHAEL K.
70 DAYTON ROAD
JAMESBURG, NJ 08831                                 P‐0055767 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREER, ROBERT W.
FREER, KATHRYN P.
416 NORTH FIRST STREET
CHARLOTTESVILLE, VA 22902                           P‐0019734 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1165 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1166 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FREETH, MARY K.
FREETH, JOSEPH T.
1061 VIA SAN JOSE
NEWBURY PARK, CA 91320                              P‐0016038 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREIDENBERG, KAREN W.
600 COMMERCIAL STREET
FARNHAM, NY 14061                                   P‐0009664 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREIER, SUSAN M.
2946 RENAULT STREET
SAN DIEGO, CA 92122                                 P‐0026170 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREISE, KETRA A.
FREISE, DALE E.
20 EVAN PUGH DR
PARIS, TN 38242                                     P‐0019842 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREITAS, CASANDRA J.
FREITAS, CASEY W.
14421 69TH AVENUE CT E
PUYALLUP, WA 98375                                  P‐0035759 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREMDER, HOWARD
2905 MANDALAY BEACH RD.
WANTAGH, NY 11793                                   P‐0032099 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREMONT BANK
FREMONT BANK
25151 CLAWITER RD
HAYWARD, CA 94545                                   P‐0030063 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREMONT BANK
FREMONT BANK
25151 CLAWITER RD
HAYWARD, CA 94545                                   P‐0030073 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREMONT BANK
FREMONT BANK
25151 CLAWITER RD
HAYWARD, CA 94545                                   P‐0030078 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRENCH, ANGELA M.
200 SENECA STREET
WEIRTON, WV 26062                                   P‐0016832 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRENCH, GENE C.
FRENCH, GENE C.
130 GEN. J. B. HOOD DR.
FRANKLIN, TN 37069                                  P‐0043303 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRENCH, GENE C.
FRENCH, GENE C.
130 GEN. J. B. HOOD DR.
FRANKLIN, TN 37069                                  P‐0043304 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRENCH, KAYLENE M.
P.O. BOX 322078
NEW YORK, NY 10032                                  P‐0008553 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRENCH, ROBERT J.
31511 BLUFF DRIVE
LAGUNA BEACH, CA 92651‐8327                         P‐0056702   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRENCH, ROBERT S.
FRENCH, AMANDA S.
681 ODOM RD
COLUMBIA, AL 36319                                  P‐0006280 10/27/2017    TK Holdings Inc., et al .                  $150,000.00                                                                                  $150,000.00



                                                                                         Page 1166 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1167 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FRENCH, SHANNON L.
FRENCH, RONNIE C.
110 SWOR RD
SPRINGVILLE, TN 38256                                P‐0029991 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRENCHMAN, BRIAN S.
9961 MARSALA WAY
DELRAY BEACH, FL 33446                               P‐0006014 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRENTZEL, MICHELLE M.
6320 53RD AVE
KENOSHA, WI 53142                                    P‐0012559 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRENTZEL, MICHELLE M.
6320 53RD AVE
KENOSHA, SO 53142                                    P‐0057275 2/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRENTZEN, MATTHEW S.
1410 E VALLE DR
SILVER CITY, NM 88061                                P‐0022406 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRERICH, RANDALL B.
FRERICH, ROSELIA M.
3407 PINTO PONY LANE
SAN ANTONIO, TX 78247                                P‐0027731 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRESCO, RONALD A.
8601 BUTTON BUSH LN
WESTERVILLE, OH 43082                                P‐0012446 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRESCO, RONALD A.
8601 BUTTON BUSH LN.
WESTERVILLE, OH 43082                                P‐0012462 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRESHLEY, DONALD R.
FRESHLEY, MARY F.
2220 CHATPORT RD.
SAINT LOUIS, MO 63129‐4310                           P‐0004308 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRESHLEY, DONALD R.
2220 CHATPORT RD.
ST LOUIS, MO 63129                                   P‐0004320 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRESQUEZ, TIM W.
2230 CRESTWOOD LANE
PUEBLO, CO 81008                                     P‐0010028 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRESQUEZ, TIM W.
2230 CRESTWOOD LANE
PUEBLO, CO 81008                                     P‐0010040 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRESQUEZ, TIM W.
2230 CRESTWOOD LANE
PUEBLO, CO 81008                                     P‐0010057 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRETWELL, JASON
FRETWELL, JENNIFER
P.O. BOX 400042
HESPERIA, CA 92340                                   P‐0020389 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRETZ, JOHN P.
16480 JOHN ROWLAND TRAIL
MILTON, DE 19968                                     P‐0008796 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRETZ, JOHN P.
16480 JOHN ROWLAND TRAIL
MILTON, DE 19968                                     P‐0008803 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FREY, ANDREA K.
3759 DUST COMMANDER DR
HAMILTON, OH 45011‐5525                              P‐0037534 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1167 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1168 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
FREY, CHRISTOPHER N.
235 BROOKFIELD PL
ROSWELL, GA 30075                                  P‐0016003 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FREY, CHRISTOPHER N.
235 BROOKFIELD PL
ROSWELL, GA 30075                                  P‐0016065 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FREY, HEATH A.
1536 KENILWORTH AVE SE
WARREN, OH 44484                                   P‐0013962 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FREY, JULIA L.
1151 MAYFIELD AVENUE
WINTER PARK, FL 32789                              P‐0000710 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FREY, LORI A.
FREY, KEVIN J.
2816 BLACKSTONE AVENUE SOUTH
MINNEAPOLIS, MN 55416                              P‐0048434 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FREY, MICHAEL S.
273 S MAIN STREET
AMBLER, PA 19002                                   P‐0034661 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FREY, MICHAEL S.
273 S MAIN STREET
AMBLER, PA 19002                                   P‐0034668 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FREY, SARA L.
29898 SUGAR CREEK DR.
CHESTERFIELD, MI 48047                             P‐0039850 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FREY, SARAH A.
142 IDYLWOOD DR
SALEM, OR 97302                                    P‐0040016 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FREY, THOMAS C.
6017 EURITH AVENUE
BALTIMORE, MD 21206                                P‐0005264 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FREYER, KAREN J.
1698 TURKEY CITY RD
KNOX, PA 16232‐2542                                P‐0045997 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FREYER, MARTIN F.
1698 TURKEY CITY RD
KNOX, PA 16232‐2542                                P‐0045949 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRIAR, NAOMI
1900 W. ARBUTUS ST
COMPTON, CA 90220                                    4723     1/18/2018       TK Holdings Inc.                                                                    $0.00                                                   $0.00
FRIBUSH, STUART L.
979 FARM HAVEN DRIVE
ROCKVILLE, MD 20852                                P‐0005864 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRICK, AARON D.
3018 TWIN PINES PT
ELKHART, IN 46514                                  P‐0036029 12/5/2017     TK Holdings Inc., et al .                     $500.00                                                                                        $500.00
FRICKE, ANTHONY J.
38919 JOHNNYCAKE RIDGE RD.
WILLOUGHBY, OH 44094                               P‐0026911 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRIDAY, MARY M.
2322 GRAVES ROAD
MARYVILLE, TN 37803‐4300                           P‐0047490 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRIDGE, ROB C.
2402 E 5TH ST
#1404
TEMPE, AZ 85281                                    P‐0011328 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                        Page 1168 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1169 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FRIED, AMY
FRIED, ROSS J.
242 PIN OAK RD
FREEHOLD, NJ 07728                                  P‐0036800 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIED, DENNIS A.
680 TERNBERRY FOREST DRIVE
THE VILLAGES, FL 32162‐6446                         P‐0024849 11/6/2017      TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
FRIED, ROSS J.
FRIED, AMY
242 PIN OAK RD
FREEHOLD, NJ 07728                                  P‐0038387 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDBERG, BARBARA D.
2159 EAST 65 STREET
BROOKLYN, NY 11234                                  P‐0052582 12/28/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
FRIEDE, EDWARD I.
207 TRALEE
MCHENRY, IL 60050                                   P‐0047067 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDE, EDWARD I.
207 TRALEE LANE
MCHENRY, IL 60050                                   P‐0047074 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDEL, BRYAN K.
FRIEDEL, DEBRA J.
1125 E. INMAN RD
INKOM, ID 83245                                     P‐0034627 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDEL, CHARLES R.
49 MILL CREEK RD
BAYVILLE, NJ 08721                                  P‐0012841 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDEMANN, JOHN F.
433 TEE COURT
HEALDSBURG, CA 95448                                P‐0047003 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDENFELS, RICHARD C.
LEKIE, KRISTIN L.
W8789 SAWYER AVENUE
MEDFORD, WI 54451                                   P‐0055560 1/22/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDKIN, ELLEN A.
2277 ALAMO PINTADO RD
UNIT A
SOLUANG, CA 93463                                   P‐0056901   2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDLANDER, MARLENE
33 SAINT ANDREWS WAY
NORTH CHELMSFORD, MA 01863                            4855      2/25/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
FRIEDLEY, LLOYD R.
FRIEDLEY, PATRICIA L.
2920 LAKE HIGHLAND WAY
BIRMINGHAM, AL 35242                                P‐0006626 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, ALLISON L.
ALLISON FRIEDMAN
20533 BISCAYNE BLVD., 4‐435
AVENTURA, FL 33180                                  P‐0029552 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, ARTHUR D.
P.O. BOX1409
BLUE JAY, CA 92317                                  P‐0050547 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, DAVID
24441 CALLE SONORA.#309
LAGUNA WOODS., CA 92637                             P‐0022028 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1169 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1170 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FRIEDMAN, FRANCES S.
FRIEDMAN, SIDNEY S.
947 FOUNTAIN RUN
NAPLES, FL 34119                                     P‐0019955 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, GARY E.
11909 MOHAWK LANE
LEAWOOD, KS 66209                                    P‐0040036 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, HARVEY F.
10 CUTTER MILL RD SUITE 302
GREAT NECK, NY 11021                                 P‐0002737 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, JAN E.
7808 SW RUBY TERRACE
PORTLAND, OR 97219                                   P‐0033688 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, JANET
FRIEDMAN, MICHAEL
9 GATSBY LANE
BERLIN, NJ 08009‐1526                                P‐0015398 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, JANET
FRIEDMAN, MICHAEL
9 GATSBY LANE
BERLIN, NJ 08009‐1526                                P‐0027368 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, JOSEPH
1419 COUNTY LINE RD
BRYN MAWR, PA 19010                                  P‐0011387 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, JOSEPH
1419 COUNTY LINE RD
BRYN MAWR, PA 19010                                  P‐0011468 11/1/2017     TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
FRIEDMAN, JUSTIN C.
1017 CHANLER DR
HAINES CITY, FL 33844‐8140                           P‐0043238 12/20/2017    TK Holdings Inc., et al .                     $312.54                                                                                       $312.54
FRIEDMAN, KELSEY J.
680 S MARENGO AVE
APT 8
PASADENA, CA 91106                                   P‐0018470 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, KIM
4851 W. GANDY BLVD., APT. 22
TAMPA, FL 33611                                      P‐0041159 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, LOREN M.
1281 DALTON DR
EUGENE, OR 97404                                     P‐0040680 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, LORI
2129 DONNA DRIVE
MERICK, NY 11566                                     P‐0010227 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, MARK
7113 CREST RD
DARIEN, IL 60561                                     P‐0009007 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, MARK
7113 CREST RD
DARIEN, IL 60561                                     P‐0009049 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, MARK
FRIEDMAN, DIANE
11812 HITCHING POST LANE
ROCKVILLE, MD 20852                                  P‐0010034 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, MAURICIO I.
3018 FALLSTAFF MANOR CT I
BALTIMORE, MD 21209                                  P‐0005270 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1170 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1171 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FRIEDMAN, RHONDA J.
8089 SW 86TH TERRACE
MIAMI, FL 33143                                      P‐0005605 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, RICHARD JACK
7035 HORIZON CIRCLE
WINDERMERE, FL 34786                                   275     10/20/2017       TK Holdings Inc.                                                                                       $0.00                               $0.00
FRIEDMAN, STEVEN J.
2509 N OCEAN BLVD 478
FORT LAUDERDALE, FL 33305                            P‐0000178 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMAN, STEVEN J.
2509 N OCEAN BLVD 478
FORT LAUDERDALE, FL 33305                            P‐0000193 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMANN, RON S.
91 BACON CT
LAFAYETTE, CA 94549                                  P‐0015978 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMANN, RON S.
91 BACON CT
LAFAYETTE, CA 94549                                  P‐0015979 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDMANN, RON S.
NO ADDRESS PROVIDED
                                                     P‐0015980 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDRICH, CHARLES A.
604 HIDDEN CLOSE
WOODSTOCK, GA 30188                                  P‐0018452 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDRICH, DALE R.
11707 ADVANCE DR
HOUSTON, TX 77065                                    P‐0033151 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDRICH, REBEKHA
1950 SNOW RD N
SEMMES, AL 36575                                     P‐0055454 1/21/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEDRICH, REBEKHA K.
1950 SNOW RD N
SEMMES, AL 36575                                     P‐0055455 1/21/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEND, MARYJANE
FRIEND, JONATHAN D.
3729 E. 87TH PLACE
TULSA, OK 74137                                      P‐0000659 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIEND, REGINA L.
126 CHURCH ST
MARKLEYSBURG, PA 15459                               P‐0011275 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIERSON, LATORRIA
8106 SHIP ST APT 410
CHARLOTTE, NC 28269                                  P‐0044222 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIES, DAVID L.
1902 MAPLE GLEN DR
PLAINFIELD, IL 60586                                 P‐0047763 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIES, DAVID M.
PAMELA
399 SKYVIEW MOUNTAIN ROAD
MOATSVILLE, WV 26405                                 P‐0013978 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIES, JEFFREY W.
FRIES, MAXINE
16020 CAPE CORAL DRIVE
WIMAUMA, FL 33598                                    P‐0043537 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1171 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1172 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
FRIESTAD, JOHN T.
141 ECUM SECUM PLACE
CONWAY, SC                                            P‐0029165 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIETSCHE, RICHARD A.
2875 SAND TRAP RD SE
ROCHESTER, MN 55904                                   P‐0017150 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIETSCHE, THOMAS E.
6454 ZINNIA ST
ARVADA, CO 80004                                      P‐0032489 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIETSCHE, THOMAS E.
NO ADDRESS PROVIDED
                                                      P‐0056058 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIIS, DANIEL E.
620 B N. HOUGH STREET
BARRINGTON, IL 60010                                  P‐0032809 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIIS, WILLIAM
25335 TROON AV
MT PLYMOUTH, FL 32776                                 P‐0040788 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIIS, WILLIAM
25335 TROON AV
MT PLYMOUTH, FL 32776                                 P‐0040834 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIMPONG, RANSFORD
1259 TAYLOR STREET # 11
SHAKOPEE, MN 55379                                    P‐0053571   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRINDT, MATTHEW R.
8580 EVERGREEN TRAIL
APT 312
OLMSTED FALLS, OH 44138                               P‐0015118 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIO, THOMAS P.
308 ATLANTIC AVENUE
PT. PLEASANT BEA, NJ 08742                            P‐0008145 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIO, THOMAS P.
308 ATLANTIC AVENUE
PT. PLEASANT BEA, NJ 08742                            P‐0008156 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIO, THOMAS P.
308 ATLANTIC AVENUE
PT. PLEASANT BEA, NJ 08742                            P‐0008170 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRIPP, NATEANAH E.
4009 BALFOUR AVENUE
OAKLAND, CA 94610                                     P‐0014215 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRISBIE, WILLIAM B.
FRISBIE, BOBBI J.
9184 S. ZANMAR DR.
FLORAL CITY, FL 34436                                 P‐0044072 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRISCH, ARNOLD
15205 NW TROON WAY
PORTLAND, OR 97229‐0917                               P‐0036509 12/5/2017     TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
FRISCH, ARNOLD
15205 NW TROON WAY
PORTLAND, OR 97229‐0917                               P‐0036600 12/5/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
FRISCH, JIM A.
412 W LAIR ROAD
FAIRMONT, MN 56031                                    P‐0013212 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRISCH, SANDRA K.
412 W LAIR ROAD
FAIRMONT, MN 56031                                    P‐0013222 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1172 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1173 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FRISCH, WILLIAM H.
1416 JEFFERSON ST NE
ALBUQUERQUE, NM                                     P‐0052447 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRISCHMAN, REBECCA
LAW OFFICES OF MARSHALL E. ROSENBACH
11430 U.S. HIGHWAY 1
NORTH PALM BEACH, FL 33408                             99      8/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FRISCHMAN, REBECCA
LAW OFFICES OF MARSHALL E. ROSENBACH
11430 U.S. HIGHWAY 1
NORTH PALM BEACH, FL 33408                            3581    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FRISCHMANN, THOMAS J.
15 BARN OWL DRIVE
HACKETTSTOWN, NJ 07840‐3204                         P‐0018952 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRISHE, JAMES C.
6617 BLUE HERON DRIVE SOUTH
ST. PETERSBURG, FL 33707‐3801                       P‐0057899 4/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRISKEY, JOHN J.
14923 NW US HWY 441
ALACHUA, FL 32615                                   P‐0052291 12/27/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
FRISON, MARION S.
P.O. BOX 470854
LOS ANGELES, CA 90047                               P‐0039914 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRISONI JR, PETER L.
12 REDWOOD DRIVE
GLENVILLE, NY 12302                                 P‐0056105 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRITSCHEL, BETSY P.
2008 JOELENE DRIVE
ROCKY MOUNT, NC 27803                               P‐0022522 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRITSKY, WILLIAM
4326 HOMESTEAD DUQUESNE RD
MUNHALL, PA 15120                                   P‐0051499 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRITZ, CARRIE JO M.
1200 4TH ST NE
#30
NEW PRAGUE, MN 56071                                P‐0018416 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRITZ, JEAN E.
501 WHITE ST
P.O. BOX 64
SHIRLEY, IN 47384                                   P‐0025225 11/6/2017     TK Holdings Inc., et al .                    $1,858.00                                                                                    $1,858.00
FRITZ, JEFF
FRITZ, DAPHNE
42 WEST POINT DRIVE
LONGVIEW, WA 98632                                  P‐0018406 11/7/2017     TK Holdings Inc., et al .                   $17,000.00                                                                                   $17,000.00
FRITZ, JOSEF D.
ISABEL FRITZ
1312 SWANSTON DR.
SACRAMENTO, CA 95818                                P‐0032454 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRITZ, LEE D.
7410 LOWELL AVE
SKOKIE, IL 60076                                    P‐0009291 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRITZ, LISA A.
FRITZ, GREG G.
48416 DRY CREEK DRIVE
BADGER, CA 93603                                    P‐0018984 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1173 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1174 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FRITZ, SARAH L.
152 BELVEDERE DR. NW
CEDAR RAPIDS, IA 52405                              P‐0038798 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FROBERG, STEVEN K.
2048 PRIMROSE AVE
SO. PASADENA, CA 91030                              P‐0014982 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FROBOS, CARMEN
4343 BRIARCLIFF ROAD NE
ATLANTA, GA 30345‐2103                              P‐0006482 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FROCKT, IVAN J.
2304 ALTA AVENUE
LOUISVILLE, KY 40205                                P‐0016540 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FROEHLICH, DANN J.
19368 MESA DRIVE
VILLA PARK, CA 92861                                P‐0035050 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FROEMKE, MICHAEL D.
113 KNOLLWOOD DIVE
MOOSE LAKE, MN 55767                                P‐0041064 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FROH, BARBARA E.
1355 EMILY CT.
AUSTELL, GA 30168                                   P‐0037662 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FROHMAN, JENNIFER D.
8318 PLUM CREEK DR
GAITHERSBURG, MD 20882                              P‐0007586 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FROLICH, GARY C.
FROLICH, NANCY C.
153 BLAKESLEE WAY
FOLSOM, CA 95630                                    P‐0039284 12/12/2017    TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
FROMM, LAURIE
CLASSIC WOODWORKING INC
9524 S BROADWAY
SAINT LOUIS, MO 63125‐2047                          P‐0010694 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRONER, ROBERT A.
13 MACQUARRIE LANE
WESTFORD, MA 01886                                  P‐0027520 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRONER, ROBERT A.
FRONER, ANNE E.
13 MACQUARRIE LANE
WESTFORD, MA 01886                                  P‐0027522 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRONK, JAMES J.
617 HICKORY STREET
WAUKEGAN, IL 60085                                  P‐0005796 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRONTEO USA, INC. DBA EVOLVE DISCOVERY
JEFFER MANGELS BUTLER & MITCHELL LLP
RICHARD A. ROGAN, ESQ.
TWO EMBARCADERO CENTER, FIFTH FLOOR
SAN FRANCISCO, CA 94111                               1084     11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FRONTIERA, MARY V.
P.O. BOX 35722
JUNEAU, AK 99803                                    P‐0038160 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRONTIERO, PETER
FRONTIERO, BARBARA
97 CONCORD ST.
GLOUCESTER, MA 01930                                P‐0045493 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1174 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1175 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                         Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
FROSCHAUER, JOHN
2015 SPRINGCRESS DRIVE
MCKINNEY, TX 75070                                P‐0047434 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FROST, ALLEN D.
11042 STATE ROUTE 125
WEST UNION, OH 45693                              P‐0000106 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FROST, AMY M.
FROST, CHRISTOPHER L.
678 PATTERSON RD
RUSTBURG, VA 24588                                P‐0019257 11/7/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
FROST, DOROTHY A.
FROST, DOUGLAS W.
1112 W. GRANITE STREET
GILLETTE, WY 82718                                P‐0013620 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FROST, GEORGE R.
8804 POINT VISTA DRIVE
VICTORIA, MN 55386                                P‐0011046 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FROST, HAYLEY N.
111 29TH AVE. N.
ST. CLOUD, MN 56303                               P‐0057845 4/11/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FROST, IRWIN M.
10400 SW 122ND ST
MIAMI, FL 33176                                   P‐0027813 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FROST, LATRICE A.
9941 PLAINVIEW AVE
DETROIT, MI 48228‐1311                            P‐0014260 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FROST, LELAND P.
2653 VESCLUB CIRCLE
VESTAVIA HILLS, AL 35216                          P‐0049237 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FROWNER, EBONEE
FROWNER, EUGENE
29970 GRANDVIEW ST
INKSTER, MI 48141                                 P‐0042485 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FROWNER, EBONEE
FROWNER, EUGENE
29970 GRANDVIEW ST
INKSTER, MI 48141                                 P‐0042579 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRUEH SR., JOHN C.
3505 4 MI. ROAD N W
GRAND RAPIDS, MI 49544                            P‐0042372 12/18/2017    TK Holdings Inc., et al .                     $150.00                                                                                        $150.00
FRUGE, DWIGHT
8910 WANDERING WILLOW DR
RICHMOND, TX 77406                                P‐0009254 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRUTIGER, ROBERT C.
1517 E PRINCE RD.
TUCSON, AZ 85719                                  P‐0032272 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRUTOS, JUAN A.
2 FAWN LANE
EXPORT, PA 15632                                  P‐0013237 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRY, ANNETTE
1500 NE 114TH STREET
KC, MO 64155‐1471                                   2190     11/8/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
FRY, CHRISTINA N.
4104 WHITTNER DR
LAND O LAKES, FL 34639                            P‐0056277 1/31/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                       Page 1175 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1176 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
FRY, DAVID A.
FRY, SUSAN A.
2118 OAK RANCH
SAN ANTONIO, TX 78259                              P‐0031381 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRY, DENNIS W.
FRY, MARGARET B.
6682 VIOLET WAY
ARVADA, CO 80007                                   P‐0026850 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRY, STETSON C.
476 QUEEN ANNE DR
CHULA VISTA, CA 91911                              P‐0020869 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRYAR, BARBARA L.
716 W. VILLA RIDGE WAY
SANDY, UT 84070                                    P‐0016570 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRYBERGER, RICHARD S.
FRYBERGER, ELIZABETH A.
3399 RILEY RD
DULUTH, MN 55803`                                  P‐0026373 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRYBRGER, RICHARD S.
FRYBERGER, ELIZABETH A.
3399 RILEY RD
DULUTH, MN 55803                                   P‐0026314 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRYDRYK, KARL
9506 LINDNER LANE
DAYTON, OH 45458                                   P‐0037666 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRYE, ADAM W.
106 W MARSHALL
P.O.BOX 436
NICKERSON, KS 67561                                P‐0036329 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRYE, AUTUMN
801 W HAWTHORN STREET, #303
SAN DIEGO, CA 92101                                P‐0018987 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRYE, GARY R.
11635 LOS RANCHITOS CT
DUBLIN, CA 94568                                   P‐0013511 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRYE, GERTRUDE
5026 MORNINGSIDE BLVD
DAYTON, OH 45432‐3637                              P‐0029019 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRYE, GERTRUDE
VOSS BMW
5026 MORNINGSIDE BLVD
DAYTON, OH 45432‐3637                              P‐0053000 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRYE, JOSEPH
6448 WATERS EDGE CIR
BESSEMER, AL 35022                                 P‐0018020 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRYE, JOYCE J.
13060 ESSEN LANE
MORENO VALLEY, CA 92555                            P‐0038941 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRYE, LISA
2133 DESERT WOODS DR
HENDERSON, NV 89012                                P‐0052865 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FRYE, RICHARD E.
2325 N LOOP ROAD
MIDDLEVILLE, MI 49333                              P‐0042949 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1176 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1177 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
FRYE, RICHARD U.
2325 N. LOOP ROAD
MIDDLEVILLE, MI 49333                                P‐0042958 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRYE, TIMOTHY B.
179 COPPER RIDGE LN
FLORENCE, MS 39073                                   P‐0012251 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRYER JR, DAVID W.
608 GUNPOWDER CT
COLLEGEVILLE, PA 19426                               P‐0043267 12/20/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
FRYER, JENNIFER L.
2010 REIMER RD
WADSWORTH, OH 44281                                  P‐0037279 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRYER, WILLIAM
213 AUGUST DR
CORAOPOLIS, PA 15108                                 P‐0048421 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FRYKMAN, JANICE S.
3901 COWAN CIRCLE
ACWORTH, GA 30101                                    P‐0009266 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FU, ALVIN C.
711 VIA SANTA YNEZ
PACIFIC PALISADE, CA 90272                           P‐0046893 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FU, GUOZHI
LI, RENQI
2810 SOUTHSHIRE RD.
HIGHLANS RANCH, CO 80126                             P‐0048377 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FU, QINGCHUAN
36734 PORT TIDEWOOD ST
NEWARK, CA 94560                                     P‐0012384 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FU, XIANG
ZHOU, JIAN
1354 BLACKHAWK DRIVE
COLUMBUS, IN 47201                                   P‐0034913 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FU, YUNTING
859 HOLLINS ST
BALTIMORE, MD 21201                                  P‐0002210 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FUAMATU, IUTA
2937 E COOLIDGE ST
LONG BEACH, CA 90805                                   1575     11/7/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
FUCCILLO, KRISTIN M.
6 SETTLERS LANE
WESTFIELD, NJ 07090                                  P‐0007632 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FUCCILLO, KRISTIN M.
6 SETTLERS LANE
WESTFIELD, NJ 07090                                  P‐0007799 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FUCCILLO, THOMAS J.
6 SETTLERS LANE
WESTFIELD, NJ 07090                                  P‐0007645 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FUCHS JR, JOSEPH M.
FUCHS JOSEPH M JR TST
6201 LEONA ST
ST LOUIS, MO 63116‐2820                              P‐0025129 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FUCHS JR., JOSEPH M.
FUCHS JR. TST, JOSEPH M.
6201 LEONA ST.
ST. LOUIS, MO 63116‐2820                             P‐0025279 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                          Page 1177 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1178 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FUCHS, AARON J.
FUCHS, PATRICIA F.
12 LEEMAN RD
ORRS ISLAND, ME 04066                               P‐0012813 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUCHS, AARON J.
FUCHS, PATRICIA F.
12 LEEMAN RD
ORRS ISLAND, ME 04066                               P‐0012816 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUCHS, CARROLL G.
FUCHS, CAROLYN G.
407 TEN OAKS DRIVE
GEORGETOWN, TX 78633                                P‐0006726 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUCHS, JOSEPH R.
320 TAFT AVE
COCOA BCH, FL 32931                                 P‐0006328 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUDA, PAUL J.
32 EMMY LANE
FAIRFIELD, CT 06824                                 P‐0030222 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUENTES, ANDREA L.
7814 INCEPTION WAY
SAN DIEGO, CA 92108                                 P‐0033211 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUENTES, BRENDA D.
3614 SAN RAFAEL DR
ARLINGTON, TX 76013                                 P‐0045793 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUENTES, CAROLINE P.
3232 SEABROOK ST
EL PASO, TX 79936                                   P‐0038910 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUENTES, JULIO M.
20 OLD FARM RD
NORTH CALDWELL, NJ 07006                            P‐0053884   1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUENTES, MARIA
1011 WINNSBORO CT
ARLINGTON, TX 76015                                 P‐0045813 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUENTES, OLMA D.
20 OLD FARM RD
NORTH CALDWELL, NJ 07006                            P‐0053930   1/4/2018    TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
FUENTES, REBECCA A.
FUENTES, RAMON
9 RICHMOND HILL
LAGUNA NIGUEL
ORANGE, CA 92677                                    P‐0024958 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUENTES, RYVANIA M.
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043720 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
FUGAH, TITUS
HYDRA SOLUTIONS, LLC
P.O. BOX 42272
PHILADELPHIA, PA 19101                              P‐0056592   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUGAH, TITUS
HYDRA SOLUTIONS LLC
P.O. BOX 42272
PHILADELPHIA, PA 19101                              P‐0056593   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1178 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1179 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
FUGATE, BRANDON M.
FUGATE, MICHAEL A.
1064 COUNTY ROAD 2240
MOBERLY, MO 65270                                   P‐0004391 10/25/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
FUGATE, JEFFREY N.
805 CRAMER AVE
LEXINGTON, KY 40502                                 P‐0039655 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUGATE, KARIE A.
2417 NE 23RD STREET
RENTON, WA 98056                                    P‐0036386 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUGATE, MICHAEL A.
1064 COUNTY ROAD 2240
MOBERLY, MO 65270                                   P‐0004399 10/25/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
FUGAZZI, KORY L.
FUGAZZI, DOMINIC A.
210 POCO VISTA DR
KERRVILLE, TX 78028                                 P‐0051775 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUGETT, MEGAN N.
10440 DELWOOD PL.
POWELL, OH 43065                                    P‐0000212 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUGIEL, RAYMOND E.
43 W 503 THORNAPPLE TREE RD
SUGAR GROVE, IL 60554‐9744                          P‐0053271 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUHRMAN, DION
1120 EAST AVENUE F
BISMARCK, ND 58501                                  P‐0039016 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUHRMAN, MARC
FUHRMAN, MARC
12 WOODLAND DR.
OLD BETHPAGE, NY 11804                              P‐0006156 10/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FUHRMAN, MARC
FUHRMAN, MARC
12 WOODLAND DR.
OLD BETHPAGE, NY 11804                              P‐0006185 10/27/2017    TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
FUHRMAN, TAMARA D.
1848 N NEWCASTLE AVE
CHICAGO, IL 60707                                   P‐0014107 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUHRO, CURT S.
FUHRO, ELAINE M.
1208 COLBY LANE
CEDAR PARK, TX 78613                                P‐0028546 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUJII, DARRELL
91‐2048 LAAKONA PLACE
EWA BEACH, HI 96706                                   2022    11/10/2017       TK Holdings Inc.                         $14,900.00                                                                                   $14,900.00
FUJII, DARRELL
91‐2048 LAAKONA PLACE
EWA BEACH, HI 96706                                 P‐0014985 11/4/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FUJII, DENISE
91‐2048 LAAKONA PLACE
EWA BEACH, HI 96706                                   1632     11/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FUJII, DENISE
91‐2048 LAAKONA PLACE
EWA BEACH, HI 96706                                   2021    11/10/2017       TK Holdings Inc.                         $14,900.00                                                                                   $14,900.00
FUJII, DUANE
91‐2048 LAAKONA PLACE
EWA BEACH, HI 96706                                   1316     11/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                         Page 1179 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1180 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FUJII, DUANE
91‐2048 LAAKONA PLACE
EWA BEACH, HI 96706                                    2694    11/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FUJII, DUANE
91‐2048 LAAKONA PLACE
EWA BEACH, HI 96706                                  P‐0017949 11/6/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FUJII, HELEN
91‐1117 HANALOA STREET
EWA BEACH, HI 96706                                    2968    11/17/2017       TK Holdings Inc.                         $14,900.00                                                                                   $14,900.00
FUJII, HELEN
91‐1117 HANALOA STREET
EWA BEACH, HI 96706                                  P‐0028051 11/17/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
FUJIMOTO, MASAMI
2896 TENNIS CLUB DR APT 704
WEST PALM BEACH, FL 33417                            P‐0001520 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUKUHARA, TOYOKO
644 OAKBOROUGH AVE
ROSEVILLE, CA 95747                                  P‐0020708 11/9/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
FUKUMORI, IAN A.
843 AIR HILL
DUBUQUE, IA 52001                                    P‐0013382 11/2/2017     TK Holdings Inc., et al .                    $3,756.92                                                                                    $3,756.92
FUKUMOTO, BRIAN M.
17530 MANZANITA DRIVE
MORGAN HILL, CA 95037                                P‐0017865 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULCHER, JAMES H.
FULCHER, SANDRA L.
P.O. BOX 3441
IDYLLWILD, CA 92549‐3441                             P‐0037821 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULCHER, JAMES H.
FULCHER, SANDRA L.
P.O. BOX 3441
IDYLLWILD, CA 92549‐3441                             P‐0037822 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULCHER, JAMES H.
FULCHER, SANDRA L.
JAMES FULCHER
P.O. BOX 3441
IDYLLWILD, CA 92549‐3441                             P‐0037823 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULK, CHANCE C.
FULK, TIFFINY
883 PARAMOUNT WAY
REDDING, CA 96003                                    P‐0014780 11/3/2017     TK Holdings Inc., et al .                    $1,200.00                                                                                    $1,200.00
FULK, TERRINA L.
9337 CHERRY GROVE ROAD
LINVILLE, VA 22834                                   P‐0038645 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULKERSON, BRYAN K.
7 GOFF LANE
CROMWELL, KY 42333                                   P‐0054641 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULKERSON, DAVID B.
8408 MARY COURT
CRESTWOOD, KY 40014                                  P‐0036960 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLER JR, CHARLES T.
8940 SHADY BRANCH RD
MYRTLE BEACH, SC 29588                               P‐0001698 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLER MPA, ALESIA
3074 KALEI COURT
PERRIS, CA 92571                                     P‐0020091 11/8/2017     TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
                                                                                          Page 1180 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1181 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FULLER, ANDRE A.
669 EAST 87TH STREET
BROOKLYN, NY 11236                                   P‐0034359 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLER, BARBARA R.
39 RAYCROFT STREET
MILFORD, CT 06461                                    P‐0003311 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLER, BRANDON C.
WARNER, CHRISTOPHER W.
137 YAMACRAW PLACE
LEXINGTON, KY 40511                                  P‐0029437 11/20/2017    TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
FULLER, JAMES F.
6725 PASSAGEWAY PLACE
BURKE, VA 22015                                      P‐0046852 12/26/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
FULLER, LAWRENCE
6019 FORDLAND DR.
RALEIGH, NC 27606                                    P‐0019527 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLER, MARDI J.
520 TALBOT AVE
UNIT 15
DORCHESTER, MA 02124                                 P‐0005626 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLER, MICHEAL H.
3213 SAN MATEO STREET
RICHMOND, CA 94804                                   P‐0057974   6/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLER, NANCY G.
125 N. MARY AVE #59
SUNNYVALE, CA 94086                                  P‐0043272 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLER, PATRICIA A.
2323 VIVIAN ROAD
MODESTO, CA 95358‐6233                               P‐0027125 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLER, SARAH
45 COTTON LANE
ALEXANDER CITY, AL 35010                             P‐0027448 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLER, STEPHEN D.
RUSSELL/FULLER, NATALIE M.
215 OAKMONT DR
NICHOLASVILLE, KY 40356                              P‐0045268 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLER, TIMOTHY L.
FULLER, ALICE J.
39 ASPEN CIRCLE
BRISTOL, VA 24201                                    P‐0039555 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLER, WALTER C.
FULLER, PATRICIA F.
105 GEORGIA STREET
EMERALD ISLE, NC 28594                               P‐0041708 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLER, WARE D.
46 LINCOLN LN
SUDBURY, MA 01776                                    P‐0017443 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLERTON, AMANDA L.
2620 OAK CREAST DRIVE
LITTLE ELM, TX 77068                                 P‐0038524 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLMAN, CASEY E.
27453 CALICUT ROAD
MALIBU, CA 90265                                     P‐0056550   2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 1181 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1182 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FULLMER, ALISA C.
LEYLAND, RACHEL C.
1957 S 2650 W
WEST HAVEN, UT 84401                                 P‐0027221 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULLONE, JEREMY
11329 HIGHLAND DR
PLAINFIELD, IL 60585                                 P‐0015336 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULMER GILMAN, DAPHNE J.
2879 COLUMBIA DRIVE
OCEANSIDE, CA 92056                                  P‐0054305   1/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULMER, AMY C.
10535 HOUNSLOW DR
WOODSTOCK, MD 21163                                  P‐0016717 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULMER, CHRISTOPHER R.
2879 COLUMBIA DRIVE
OCEANSIDE, CA 92056                                  P‐0037813 12/8/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
FULMER, DANIELLE M.
1084 WOODWARD AVE.
SOUTH BEND, IN 46616                                 P‐0021454 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULMER, JAMES M.
1919 ROUTE 259
BOLIVAR, PA 15923                                    P‐0016369 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULMER, KEVIN R.
10535 HOUNSLOW DR
WOODSTOCK, MD 21163                                  P‐0016704 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULMER, LEGH A.
201 COALTOWN ROAD
BOYERS, PA 16020                                     P‐0038881 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULMER, RUDOLPH M.
8718 WEOKA ROAD
WTUMPKA, AL 36092                                    P‐0005582 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULSON, RICHARD A.
P.O. BOX 383
ATOKA, OK 74525                                      P‐0047515 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULTON JUNIOR, BENNIE L.
FULTON THE THIRD, BENNIE L.
831 CALE YARBOROUGH
TIMMONSVILLE, SC 29161                               P‐0055704 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULTON, DENISE M.
CLEMENTS, MATTHEW T.
4104 AVENUE H
AUSTIN, TX 78751                                     P‐0022908 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULTON, SHARON J.
3007 SUGAR MAPLE CT
FRIENDSWOOD, TX 77546                                P‐0033836 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULTON, WILLIAM C.
3113 JOANNE CIR.
PLEASANTON, CA 94588                                 P‐0019572 11/8/2017     TK Holdings Inc., et al .                    $3,704.00                                                                                    $3,704.00
FULTZ, CHRISTA L.
6520 RIDGEWOOD DRIVE
CASTALIA, OH 44824                                   P‐0014357 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FULTZ, CHRISTOPHER D.
2509 EWELL DR
LEAGUE CITY, TX 77573                                P‐0002407 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1182 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1183 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FUNARI, ISABELLA B.
FUNARI, GARY J.
11400 SWAINS CREEK CT
POTOMAC, MD 20854                                    P‐0013516 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUNARI, SHERI J.
524 SOUTH ZANE HIGHWAY
MARTINS FERRY, OH 43935                              P‐0043207 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUNCHESS, ELAINE
FUNCHESS, ELAINE
35 LAMAR STREET
CARSON
JEFFERSON DAVIS                                      P‐0050342 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUNDERBURG, BRASHAWNA L.
202 FORREST WAY
PALMETTO, GA 30268                                   P‐0034972 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUNDERBURG, KURT M.
4218 BELLTOWN RD
OXROD, NC 27565                                      P‐0042433 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUNDERBURK, DEBORAH Y.
76 EAST PARK STREET
APT 3
EAST ORANGE, NJ 07017                                P‐0036862 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUNDERBURK, JENNIFER D.
FUNDERBURK, JASON L.
7286 OLD US HWY 421 S
ZIONVILLE, NC 28698                                  P‐0009246 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUNDERBURK, VERNA
631 SHEPPARD ROAD
STONE MOUNTAIN, GA 30083                             P‐0044379 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUNDUKIAN, JOHN E.
413 HILLCREST AVE.
GROSSE POINTE FA, MI 48236                           P‐0048354 12/26/2017    TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
FUNDUKIAN, JOHN E.
413 HILLCREST AVE.
GROSSE POINTE FA, MI 48236                           P‐0050477 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUNG, KATY
519 NORTH ELECTRIC AVE, APT 4
ALHAMBRA, CA 91801                                   P‐0053462 12/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUNK, ADAM C.
201 S. ORANGE AVE., SUITE 150
ORLANDO, FL 32801                                    P‐0043151 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUNK, BURT D.
811 E MACAURTHUR
BLOOMINGTON, IL 61701                                P‐0031353 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUNK, BURT D.
811 E MACAURTHUR
BLOOMINGTON, IL 61701                                P‐0031354 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUNK, ERIC A.
819 N 148TH ST
OMAHA, NE 68154                                      P‐0029543 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUOSS, ANITA
P.O. BOX 508
MURDO, SD 57559                                      P‐0025803 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 1183 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1184 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FUQUA JR, FRED L.
FUQUA, REGINA D.
8241 N KROUSE WAY
DUNNELLON, FL 34433                                  P‐0002727 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUQUA, FRED L.
FUQUA, REGINA D.
8241 N KROUSE WAY
DUNNELLON, FL 34433                                  P‐0003640 10/24/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
FUQUA, LEWIS D.
FUQUA, CYNTHYA M.
P.O. BOX 9233
3850 JEWETT AVENUE
HIGHLAND, IN 46322                                   P‐0052643 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUQUA, LEWIS D.
FUQUA, CYNTHYA M.
P.O. BOX 9233
3850 JEWET AVENUE
HIGHLAND, IN 46322                                   P‐0052926 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURFARO, JOHN P.
2 ROSEMARIES LANE
EAST HAMPTON, NY 11937                               P‐0046196 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURGANG, NANCIE
1242 ROCKROSE RD NE
ALBUQUERQUE, NM 87122                                P‐0005396 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURGASON, AARON R.
1519 EAST BENNETT PLACE
POINT PLEASANT, NJ 08742                             P‐0018286 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURGIUELE, JANICE E.
145 ASH STREET
ROCHESTER, PA 15074                                  P‐0016755 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURIN, HARRIET A.
4733 N. WILLARD AVE.
ROSEMEAD
, CA 91770 1149                                      P‐0022314 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURMAN, BARRY
236 SEBASTIAN WAY
YARDLEY, PA 19067                                    P‐0008420 10/29/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
FURMAN, GALE B.
236 SEBASTIAN WAY
YARDLEY, PA 19067                                    P‐0008722 10/29/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
FURMAN, IGOR
508 GREENHILL RD
WILLOW GROVE, PA 19090                               P‐0037393 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURMAN, JOHN T.
FURMAN, PATRICIA E.
1414 DECATUR STREET
BALTIMORE, MD 21230                                  P‐0009005 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURMAN, JOHN T.
1414 DECATUR ST
BALTIMORE, MD 21230                                  P‐0052593 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURMAN, JOHN T.
1414 DECATUR ST
BALTIMORE, MD 21230                                  P‐0052813 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURMAN, NIKITTA
508 GREENHILL RD
WILLOW GROVE, PA 19090                               P‐0037387 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1184 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1185 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
FURMAN, RITA
508 GREENHILL RD
WILLOW GROVE, PA 19090                             P‐0037396 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURMAN, RONALD H.
FURMAN, CATHERINE A.
2015 SE COLUMBIA RIVER DR
UNIT 140
VANCOUVER, WA 98661                                P‐0044122 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURMAN, SABRINA A.
927 E 17TH ST
CASPER, WY 82601                                   P‐0041072 12/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURNEY, JACK R.
6001 SW 82 AVENUE
MIAMI, FL 33143                                    P‐0005081 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURNISH, KAREN D.
2856 COUNTRY WOODS LN
PALM HARBOR, FL 34683                              P‐0014598 11/3/2017       TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
FURR, ANDREW
23045 COUNTY ROAD 12 SOUTH
FOLEY, AL 36535                                    P‐0034079 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURR, CARINA L.
P.O. BOX 805
MURRELLS INLET, SC 29576                           P‐0057146    2/9/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURR, JEFF A.
2662 S 90TH E AVE
TULSA, OK 74129                                    P‐0000908 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURR, TRACY D.
9336 SMITH DRIVE
CHARLOTTE, NC 28214                                P‐0000716 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURSA, TIMOTHY A.
645 E LAFAYETTE ST
SPRINGFIELD, MO 65810                              P‐0035489 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURUSAWA, TOMOHIRO
FURUSAWA, KATHLEEN M.
38940 PLUMBROOK DR
FARMINGTON HILLS, MI 48331                         P‐0029729 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FURZEY, WILLIAM P.
8000 INDIAN PALMS TRAIL
MCKINNEY, TX 75070                                 P‐0055490 1/22/2018       TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
FUSCHETTO, JERRY F.
3049 BARRANCA DR
BAY POINT, CA 94565                                P‐0015991 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
FUSCO, DOMENICA
5382 BLUEBELL DRIVE
BOSSIER CITY, LA 71112                               3839      12/4/2017        TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
FUSI, SHELBY
2051 STONEWOOD CT
SAN PEDRO, CA 90732                                P‐0013738 11/2/2017       TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
FUSSELL, DAVID W
641 22 ST NE
NAPLES, FL 34120‐3638                                231       10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
FUTCH, VIDA J.
1474 CAMPGROUND ROAD
                                                   P‐0029531 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1185 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1186 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                      Amount                                                  Amount
FUTCH, WILLIAM N.
FUTCH, NANCY B.
5831 COVEVIEW CT.
LAKELAND, FL 33813                                  P‐0000113 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FUTROWSKY, DAVID
FUTROWSKY, CATHY J.
10711 GATEWOOD AVE
SILVER SPRING, MD 20903‐1014                        P‐0038439 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
FUTURE ELECTRONICS
DIANE SVENDSEN
41 MAIN ST
BOLTON, MA 01740                                       21      7/5/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
G & A INVESTMENTS CAR RENTAL
16 E 40 STREET
6TH FLOOR
NEW YORK, NY 10016                                  P‐0048317 12/26/2017    TK Holdings Inc., et al .                  $238,656.50                                                                                   $238,656.50
G., MIT L.
GLASSMAN, JUDITH E.
14332 PLATINUM DRIVE
NOR, MD 20878‐4342                                  P‐0017509 11/6/2017     TK Holdings Inc., et al .                    $2,400.00                                                                                     $2,400.00
G/S SOLUTIONS; G/S LEASING
C/O THOMAS BUDZYNSKI, ESQ.
PO BOX 590
LEONARD, MI 48367                                     3267    11/22/2017       TK Holdings Inc.                              $0.00                                                                       $0.00             $0.00
GA, LEIF
4110 CROSSLEN LANE
COLORADO SPRINGS, CO 80908                          P‐0026870 11/16/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
GABALDON, DONNA J.
GABALDON, MARIO J.
3413 CASTLE DRIVE
PRESCOTT VALLEY, AZ 86314                           P‐0006801 10/27/2017    TK Holdings Inc., et al .                  $100,000.00                                                                                   $100,000.00
GABAY, LUKE T.
123 GANT QUARTERS LANE
MARIETTA, GA 30068                                  P‐0038061 12/9/2017     TK Holdings Inc., et al .                     $325.44                                                                                        $325.44
GABBARD JR, EARL
207 ARNOLD DRIVE
ANDERSON, SC 29621                                  P‐0049224 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GABEL, JOHN
2645 S. 284TH E. AVE.
BROKEN ARROW, OK 74014                                310     10/20/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GABEL, NATALIE M.
360 PORT DOUGLASS COVE
CORDOVA, TN 38018                                   P‐0017461 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GABEL, NATALIE M.
360 PORT DOUGLASS COVE
CORDOVA, TN 38018                                   P‐0017468 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GABERT, VICKI
GABERT, THOMAS
98 GENTES ROAD
ESSEX JCT, VT 05452                                 P‐0016177 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GABLE, CHRISTINA L.
6400 ASHINGTON CIR
PLANO, TX 75023                                     P‐0003023 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GABLE, CHRISTOPHER T.
6400 ASHINGTON CIRCLE
PLANO, TX 75023                                     P‐0003169 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 1186 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1187 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GABLE, CRAIG W.
1324 CHELSEA WALK NE
ISSAQUAH, WA 98029                                  P‐0038400 12/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GABLE, HADLEY
100 STAR DRIVE
BRANDON, MS 39042                                   P‐0017049 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GABLE, JORDAN
24 CROWN LANE
WESTBURY, NY 11590                                  P‐0018718 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GABLE, SHARON
4923 WARD STREET
HOUSTON, TX 77021                                     494       10/25/2017       TK Holdings Inc.                          $7,000.00                                                                                    $7,000.00
GABLE, STEVEN A.
45 CRESCENT BEACH RD
GLEN COVE, NY 11542                                 P‐0022120 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GABLEMAN, RYAN D.
69739 S RIVER RD
WHITE PIGEON, MI 49099                              P‐0012542 11/1/2017       TK Holdings Inc., et al .                     $995.00                                                                                       $995.00
GABRENAS, ANN M.
177 BEMIS ST. U!C
TERRYVILLE, CT 06786‐4711                           P‐0009510 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GABRICK, DEBORAH L.
1491 FALCON CT
SUNNYVALE, CA 94087                                 P‐0054316    1/9/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GABRIEL JR, GEORGE W.
2406 JACQUELYN DR
PEARLAND, TX 77581                                  P‐0041300 12/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GABRIEL, CHRISTOPHER M.
GABRIEL, KELLEY R.
18630 LANDRUM POINT LANE
SPRING, TX 77388                                    P‐0045267 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GABRIEL, CHRISTOPHER M.
GABRIEL, KELLEY R.
18630 LANDRUM POINT LANE
SPRING, TX 77388                                    P‐0045274 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GABRIEL, KEZIA B.
TAKATA
4105 POND CIRCLE
BETHLEHEM, PA 18020                                 P‐0012959 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GABRIEL, ROBERT
8005 55TH ST E
PALMETTO, FL 34221                                  P‐0052614 12/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GABRIELE, GERALD
30 GLENVILLE ST. APT #2
GREENWICH, CT 06831                                   5043      8/26/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
GABRIELE, JOSEPH
114 PARK AVENUE
NUTLEY 07110                                        P‐0054492 1/12/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GABRIELE, JOSEPH A.
114 PARK AVENUE
NUTLEY, NJ 07110                                    P‐0032061 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GABRIELE, RACHEL L.
30 GLENVILLE ST. #2
GREENWICH, CT 06831                                 P‐0024309 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1187 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                      Page 1188 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                            Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                             Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                     Amount
GABRIELE, RACHEL L.
30 GLENVILLE ST. #2
GREENWICH, CT 06831                                 P‐0057984 6/12/2018     TK Holdings Inc., et al .                   $125,000.00                                                                                    $125,000.00
GABRIELE, RACHEL L.
GABRIELE, GERALD
30 GLENVILLE ST. #2
GREENWICH, CT 06831                                 P‐0058157 7/26/2018     TK Holdings Inc., et al .                 $20,125,000.00                                                                                $20,125,000.00
GABRIELE, RACHEL L.
GABRIELE, GERALD
30 GLENVILLE ST.
APT. #2
GREENWICH, CT 06831                                 P‐0058187 8/23/2018     TK Holdings Inc., et al .                 $40,125,000.00                                                                                $40,125,000.00
GABRIELE, RACHEL LYNN
30 GLENVILLE ST. #2
GREENWICH, CT 06831                                   5020     6/15/2018       TK Holdings Inc.                       $10,005,000.00                                                                                $10,005,000.00
GABRUNAS, VINCENT E.
779 SOMMERSET DRIVE
TROY, MO 63379‐1603                                 P‐0028130 11/18/2017    TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
GABRYS, CHRISTINA B.
GABRYS, RYAN C.
4573 MONROE AVENUE
SANDIEGO, CA 92115                                  P‐0022310 11/11/2017    TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
GABURO, SHERRIE
2102 E OAK ROAD M6
VINELAND, NJ 08361                                  P‐0011871 11/1/2017     TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
GABY, PATRICIA
GABY, CHRISTOPHER
300 W SEVIER HEIGHTS
GREENEVILLE, TN 37745                               P‐0003183 10/24/2017    TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
GACKE, BRAD
817 EUCALYPTUS COURT
LODI, CA 95242                                      P‐0026352 11/15/2017    TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
GADA, GIRISH M.
34 WHISPERING HILLS DR
ANNANDALE, NJ 08801                                 P‐0008985 10/29/2017    TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
GADBURY, RUEL A
978 S PENCIL AVE
KUNA, ID 83634                                        2451    11/14/2017       TK Holdings Inc.                                                                      $0.00                                                   $0.00
GADDIE, JOHN
GADDIE, LISA J.
2640 SUWANEE LAKES TRL
SUWANNE, GA 30024                                   P‐0007190 10/28/2017    TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
GADDIE, STEPHEN P.
3703 W. 141ST STREET
LEAWOOD, KS 66224                                   P‐0019011 11/7/2017     TK Holdings Inc., et al .                         $0.00                                                                                          $0.00
GADDIS, JANE M.
GADDIS, GARY W.
15240 FAIRWAY HEIGHTS RD NW
PRIOR LAKE, MN 55372                                P‐0045457 12/23/2017    TK Holdings Inc., et al .                      $2,300.00                                                                                     $2,300.00
GADDIS, WILLIAM
23822 NORTHCREST DR
SPRING, TX 77389                                    P‐0009802 10/30/2017    TK Holdings Inc., et al .                      $5,000.00                                                                                     $5,000.00
GADDY, MICHAEL D.
893 STRATFORD RUN DR.
FORT MILL, SC 29708                                 P‐0002202 10/23/2017    TK Holdings Inc., et al .                         $0.00                                                                                          $0.00


                                                                                         Page 1188 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1189 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GADDY, MICHELLE
GADDY, TIM
25296 COUNTY ROAD 2400 E
TOPEKA, IL 61567                                    P‐0004877 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GADDY, SAMUEL W.
GADDY, EVA M.
3010 NW 170TH ST.
NEWBERRY, FL 32669                                  P‐0002351 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GADDY, SAMUEL W.
GADDY, EVA M.
3010 NW 170TH ST.
NEWBERRY, FL 32669                                  P‐0008884 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GADDY, TIM P.
GADDY, MICHELLE L.
25296 COUNTY ROAD 2400 E
TOPEKA, IL 61567                                    P‐0004874 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GADE, DANIEL
5820 COUNTY 2
EITZEN, MN 55931                                    P‐0012291 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GADSBY, LORI
890 RAVENSBURY STREET
LAKE SHERWOOD, CA 91361                             P‐0034985 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GADSON, NICOLE
121 KNIGHT AVE
SUMMERVILLE, SC 29483                               P‐0003300 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GADZINSKI, RUSSELL
NO ADDRESS PROVIDED
                                                    P‐0056635   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAEBEL, MINDY
204 SHELTER HAVEN DR
APEX
APEX, NC 27502                                      P‐0027837 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAEDE, CHARLES L.
969 BLIND HORSE RD
ILLIOPOLIS, IL 62539                                P‐0006872 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAERTNER, MARCO
15815 LAVENDER RUN DR
CYPRESS, TX 77429                                   P‐0017741 11/6/2017     TK Holdings Inc., et al .                    $2,387.00                                                                                    $2,387.00
GAETA‐SYMONDS, BRIAN S.
9420 NOBLE AVE. #110
NORTH HILLS, CA 91343                               P‐0034141 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAFF, DONALD
1621 CAMPUS STREET
CEDAR FALLS, IA 50613                               P‐0025865 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGE, DARIUS D.
9490 FRIANT STREET
RANCHO CUCAMONGA, CA 91730                          P‐0042004 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGE, LEAH M.
9 DAFFODIL HILL LANE
ROCHESTER, NH 03868                                 P‐0006444 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGE‐NORMAN, UNETHA
5017 FOX TROTTER WAY
ELK GROVE, CA                                       P‐0043528 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1189 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1190 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GAGLIARDI, DAVID
6954 75TH STREET
MIDDLE VILLAGE. NY. 11379
                                                     P‐0003467 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGLIARDI, JANE C.
MCCAULEY, DAVID C.
43 WOODWARD AVENUE
GLOUCESTER, MA 01930                                 P‐0007154 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGNE, LEE
LEES TIRE & SERVICE
P.O. BOX 386
TOPSHAM, ME 04086                                    P‐0042266 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGNE, YVETTE Y.
14129 PULLMAN DRIVE
SPRING HILL, FL 34609                                P‐0025776 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGNON, MARTIN
155 WILDLIFE VW CT S
RICHMOND HILL, GA 31324‐0298                         P‐0024582 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGNON, MICHAEL J.
P.O. BOX 1106
OAK FOREST, IL 60452                                 P‐0055834 1/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGNON, NICOLE
11 LAKE MICHIGAN DRIVE
LITTLE EGG HARBO, NJ 08087                           P‐0019787 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGNON, PAULA L.
11630 NW 12TH ST
CORAL SPRINGS, FL 33071                              P‐0053358 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGNON, RICHARD B.
127 LEALAND AVE
AGAWAM, MA 01001                                     P‐0004540 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGNON, RICHARD B.
127 LEALAND AVE
AGAWAM, MA 01001                                     P‐0004543 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGNON, RICHARD B.
127 LEALAND AVE
AGAWAM, MA 01001                                     P‐0004546 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGNON, SHANIA L.
21466 CYPRESSWOOD
LAKE FOREST, CA 92630                                P‐0027985 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAGO, ELIZABETH A.
P. O. BOX 55479
RIVERSIDE, CA 92517                                  P‐0031392 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAHAGAN, JR., CLIFFORD R.
PHILSON, LASHON R.
14950 ZELMA STREET
#18
SAN LEANDRO, CA 94579                                P‐0019001 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAHANIAN, ISHAI A.
3134 CORNELIA DR.
JACKSONVILLE, FL 32257                               P‐0046724 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAHANIAN, OREN
3134 CORNELIA DR.
JACKSONVILLE, FL 32257                               P‐0046720 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 1190 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1191 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GAI, ZHENG
ZHANG, GUOLIANG
43 PALISADES PKWY
OAK RIDGE, TN 37830                                  P‐0014750 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAI, ZHENG
ZHANG, GUOLIANG
43 PALISADES PKWY
OAK RIDGE, TN 37830                                  P‐0014851 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAIDAMAK, ALEXEI L.
315 ALEXANDRIA DRIVE
VERNON HILLS, IL 60061                               P‐0046286 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAINES, DOLORES J.
425 HOWARD ST
SHELBYVILLE, IN 46176                                P‐0000958 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAINES, DOLORES J.
GAINES, DOLORES J.
DOLORES GAINES
425 HOWARD ST
SHELBYVILLE, IN 46176                                P‐0004293 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAINES, FRED H.
GAINES, GERILYNN M.
3707 CORK CIRCLE
JEFFERSON CITY, MO 65101‐9384                        P‐0037086 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAINES, GARY W.
GAINES, NORMA R.
132 SOUTH THORNGATE DR.
GRANITE CITY, I 62040‐7067                           P‐0008634 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAINES, ISAIAH C.
3458 1/2 MORRISON AVENUE
OAKLAND, CA 94602                                    P‐0038238 12/10/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GAINES, KELVIN
11986 TURQUOISE WAY
MIRA LOMA, CA 91752                                  P‐0041451 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAINES, SHANITA D.
P.O. BOX 298
OKLAHOMA CITY, OK 73101‐0298                         P‐0025796 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAINES, TIERRA J.
355 LAUREL AVE 10
HAYWARD, CA 94541                                    P‐0056606   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAINES, VICTOR R.
491 BLOCKER CIRCLE
TALLAHASSEE, FL 32312                                P‐0000095 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAINES, WILLIAM C.
685 W MENDOCINO AVENUE
STOCKTON, CA 95204                                   P‐0047470 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAINSSBURG, DANIEL A.
5547 29TH ST NW
WASHINGTON, DC 20015                                 P‐0043570 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAISBAUER, MARY C.
196 TREEVIEW DR
DALY CITY, CA 94014                                  P‐0021405 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAITHER, IRMA C.
114 CHARTSEY STREET
UPPER MARLBORO, MD 20774                             P‐0011277 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1191 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1192 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GAJARDO, VERONICA
9425 SW 227TH TERRACE
CUTLER BAY, FL 33190                               P‐0013443 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAJEWSKI, ALAN
6863 CRESTWAY DRIVE
BLOOMFIELD HILLS, MI 48301                         P‐0036916 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAJOVICH, NIKOLA
7 EAST LAWRENCE PARK DRIVE
UNIT # 11
PIERMONT, NY 10968                                 P‐0017194 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAL, O DANIEL
256 SOUTH ROBERTSON BOULEVARD #330
BEVERLY HILLS, CA 90211                              2300      11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GALA, LISA MARIE
5935 WARM MIST LANE
DALLAS, TX 75248                                   P‐0004791 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALAMB, ANNAMARIE
7924 ATOLL AVENUE
NORTH HOLLYWOOD, CA 91605                            1776      11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
GALAMB, ANNAMARIE
7924 ATOLL AVENUE
NORTH HOLLYWOOD, CA 91605                            4941      3/26/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
GALAN, CHARLES
P.O. BOX 165938
MIAMI, FL 33116                                    P‐0025231 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALARY, MASON J.
LAZARO, SADIE A.
1049 MARION ST
NEW BEDFORD, MA 02745                              P‐0057011    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALARZA, ESTEVAN
1900 N KEELER AVE
APT 2
CHICAGO, IL 60639                                  P‐0023058 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALASKA, JEFFREY M.
JEFFREY M GALASKA
217 WALNUT ST #1
MONTCLAIR, NJ 07042                                P‐0042766 12/20/2017      TK Holdings Inc., et al .                    $8,500.00                                                                                    $8,500.00
GALASSI, JANET L.
GALASSI, DAVID J.
2236 HUNTERS POINT ROAD SW
NISSWA, MN 56468                                   P‐0011644 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALASSO, MARCO
5829 ARLINGTON BLVD
RICHMOND, CA 94805                                   2652      11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GALBREATH, WILLIAM
1035 ASPEN DAISY AVE
HENDERSON, NV 89074                                P‐0001234 10/21/2017      TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
GALDO, CARLO A.
1 ELCO DR
CORAOPOLIS, PA 15108                               P‐0033692 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALDO, CARLO A.
1 ELCO DR
CORAOPOLIS, PA 15108                               P‐0033693 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALE, BARBARA A.
P.O. BOX 1411
WEST PLAINS, MO 65775                              P‐0048130 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1192 of 3871
                                                    Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1193 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address             Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
GALE, DAVID A.
8710 W. HILLSBOROUGH AVE.
SUITE 302
TAMPA, FL 33615                                          P‐0018033 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALE, DAVID A.
8710 W. HILLSBOROUGH AVE.
#302
TAMPA, FL 33615                                          P‐0018036 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALE, LYNN
SCHNEIDER, DAVID S.
8167 NICE WAY
SARASOTA, FL 34238                                       P‐0038787 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALEA, FLORENCE M.
603 RAPPOLLA ST
BALTIMORE, MD 21224                                      P‐0042510 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALES, MARY T.
13127 S WILTON PL
GARDENA, CA 90249                                        P‐0042032 12/19/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00
GALEWSKI, CHRISTOPHER R.
W20536 MCKEETH DRIVE
GALESVILLE, WI 54630                                     P‐0047618 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALEY, BOGUMILA
62 SPYGLASS CIR
PALOS HEIGHTS, IL 60463                                  P‐0007158 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALEY, BOGUMILA
62 SPYGLASS CIR
PALOS HEIGHTS, IL 60463                                  P‐0007166 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALIE, HENRY F.
9509 SHIPWRIGHT DRIVE
BURKE, VA 22015                                          P‐0036669 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALILEI, DAVID A.
127 CEDARWOOD DRIVE
MONONGAHELA, PA 15063                                    P‐0027122 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALINDO JR, HOMERO H.
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                        P‐0031009 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALINDO, ARGELIA
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                        P‐0032167 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALINDO, ARGELIA A.
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                          3316    11/22/2017       TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
GALINDO, ARGELIA A.
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                        P‐0031007 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALINDO, HOMERO H.
ABRAHAM, WATKINS, NICHOLS,SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                          3283    11/22/2017       TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00


                                                                                              Page 1193 of 3871
                                                    Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1194 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address             Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
GALINDO, HOMERO H.
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                        P‐0031011 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALINDO, JOHANN
P.O. BOX 2021
GLENDORA, CA 91740                                       P‐0048379 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALINDO, JR., HOMERO H.
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                          3287    11/22/2017       TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
GALINDO, ROLANDO
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
ATTN: MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                          3279    11/22/2017       TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
GALINDO, ROLANDO
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                        P‐0031002 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALINDO, ROYA
1373 ARMSTEAD LN
FULLERTON, CA 92833                                        2365    11/11/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GALINDO, SUSANNA
385 W. ETIWANDA AVE
RIALTO, CA 92376                                         P‐0058358 12/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALINDO, YVONNE
GALINDO, YVONNE
17202 INYO ST
LAPUENTE, CA 91744                                       P‐0036067 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALIS, RYAN M.
835 N BELMONT AVE
ARLINGTON HEIGHT, IL 60004                               P‐0020121 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALITZER, SAMUEL
8 CHAREN CT.
POTOMAC, MD 20854                                        P‐0040388 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALJOUR, REINA
9677 SNOW CAMP RD.
SNOW CAMP, NC 27349                                      P‐0013023 11/2/2017     TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
GALKO, ERIC A.
323 SKYLINE DRIVE N
SOUTH ABINGTON, PA 18411‐9143                            P‐0036601 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALL, JOSEPH A.
GALL, JULIE A.
1420 DENVER ST.
SCUYLER, NE 68661                                        P‐0053371 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALLACHER, RICHARD
7568 S. SAN SAVINO WAY
MIDVALE, UT 84047                                        P‐0047419 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALLAGHER, BETHANY L.
GALLAGHER, KIERAN A.
2903 CRESMONT AVE
BALTIMORE, MD 21211                                      P‐0039610 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                              Page 1194 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1195 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GALLAGHER, CHRISTINA M.
3N462 CURLING POND CT
CAMPTON HILLS, IL 60119‐8852                         P‐0023115 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, CHRISTINA M.
3N462 CURLING POND CT
CAMPTON HILLS, IL 60119‐8852                         P‐0023124 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, CRAIG P.
GALLAGHER, SANDRA L.
5955 NORTH LIBBY ROAD
PARADISE, CA 95969                                   P‐0046079 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, JAMES A.
GALLAGHER, KATIEBELLE
557 BURGESS STREET
PHILADELPHIA, PA 19116                               P‐0013246 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, JOANNE E.
31 ORCHARD STREET
MILFORD, NH 03055                                    P‐0025237 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, JOE
415 13TH STREET SW
PUYALLUP, WA 98371                                     1536     11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GALLAGHER, JOE
415 13TH STREET SW
PUYALLUP, WA 98371                                     4712     1/16/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
GALLAGHER, JOHN
3060 N RIDGECREST, #111
MESA, AZ 85207                                       P‐0022139 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, JOHN J.
GALLAGHER, JOANNE C.
6483 INDIAN HEAD TRAIL
INDIAN HEAD PARK, IL 60525                           P‐0009753 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, KAREN L.
617 ANGIELEE AVE
WILLIAMSTOWN, NJ 08094                               P‐0007970 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, KATHLEEN A.
2612 W. IVANHOE ST.
CHANDLER, AZ 85224                                   P‐0004291 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, KEVIN
1647 MONONGAHELA AVE
PITTSBURGH, PA 15218                                   3413    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GALLAGHER, KIMBERLEY K.
184 MARCY DR
LOVELAND, CO 80537                                   P‐0019778 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, LAUREN D.
1755 FRANKLIN ST.
#406
SAN FRANCISCO, CA 94109                              P‐0036427 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, MARY E.
1940 W 38TH ST
1ST
CHICAGO, IL 60609                                    P‐0044383 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, MICHAEL B.
12 MEETING HOUSE LN.
SOUTH EASTON, MA 02375                               P‐0035904 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, MICHAEL B.
12 MEETING HOUSE LANE
SO. EASTON, MA 02375                                 P‐0057511 2/27/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1195 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1196 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GALLAGHER, MURRAY E.
GALLAGHER, BRIDGET A.
205 SCHEURMANN STREET
ESSEXVILLE, MI 48732                                P‐0045551 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, MURRAY E.
GALLAGHER, BRIDGET A.
205 SCHEURMANN STREET
ESSEXVILLE, MI 48732                                P‐0045553 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, PATRICIA
15 VANCE AVE
SICKLERVILLE, NJ 08081                              P‐0021608 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, PATRICIA A.
21411 JUEGO CIRCLE 32E
BOCA RATON, FL 33433                                P‐0002882 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, PATRICK
15 VANCE AVE
SICKLERVILLE, NJ 08081                              P‐0021602 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, PAUL P.
7954 CREPE MYRTLE COURT
LORTON, VA 22079                                    P‐0008989 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, PAUL P.
7954 CREPE MYRTLE COURT
LORTON, VA 22079                                    P‐0008996 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, RICHARD N.
GALLAGHER, SALLY T.
P.O. BOX 73474
PUYALLUP, WA 98373                                  P‐0021121 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, SEAN P.
424 BAUER AVENUE
LOUISVILLE, KY 40207                                P‐0002024 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, SUSAN P.
6464 CHESTNUT HILL RD.
COOPERSBURG, PA 18036                               P‐0014136 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLAGHER, WALTER F.
6464 CHESTNUT HILL RD.
COOPERSBURG, PA 18036                               P‐0014120 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLANT, KARYN E.
36 FAIRMOUNT ROAD
GOLDENS BRIDGE, NY 10526                            P‐0003664 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLANT, KARYN E.
36 FAIRMOUNT ROAD
GOLDENS BRIDGE, NY 10526                            P‐0003668 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLARDA, PAMELA K.
1166 CARRINGTON GREENS DRIVE
FRISCO, TX 75034                                    P‐0038221 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLARDO, ARTURO
1205 LONE LANE SE
PALM BAY, FL 32909                                    317     10/21/2017       TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
GALLARDO, LILIAN O.
8430 SW 122 ST
MIAMI, FL 33156                                     P‐0002520 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLARDO, SIDNEY E.
1371 COTTAGE ST NE
SALEM, OR 97301                                     P‐0041897 12/18/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00



                                                                                         Page 1196 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1197 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GALLASHAW, GREGORY
GALLASHAW, ESTATE OF C
520 SAN DRA WAY
MONROE, GA 30656                                    P‐0049273 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLATIN, JEFFREY R.
409 S. DIVISION
ANN ARBOR, MI 48104                                 P‐0055197 1/18/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLE, TROY L.
2512 ANNETTE STREET
NEW ORLEANS, LA 70119                               P‐0052641 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLEGO, DORLYNN E.
1946 MONTE VISTA DRIVE
VISTA, CA 92027                                     P‐0054621 1/13/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLEGOS, GREGORIO
139 MAPLE AVE
WATSONVILLE, CA 95076                               P‐0053283 12/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLEGOS, JOSEPH A.
2332 W TUCANA ST
TUCSON, AZ 85745                                    P‐0046609 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLEGOS, MARGOT B.
3706 CHARTWELL
SAN ANTONIO, TX 78230                               P‐0057594   3/3/2018     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
GALLEGOS, MARIBEL
1845 W CEDAR ST
OLATHE, KS 66061                                    P‐0013775 11/2/2017      TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
GALLEGOS, MARY T.
3160 N. BUCKINGHAM CT.
BROWNSVILLE, TX 78526                               P‐0037740 12/8/2017      TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
GALLEGOS, MARY T.
3160 N. BUCKINGHAM CT.
BROWNSVILLE, TX 78526                               P‐0039000 12/11/2017     TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
GALLEGOS, MICHAEL A.
235 W. BUCHANAN RD
APT 66
PITTSBURG, CA 94565                                   1704      11/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GALLEGOS, RYAN L.
25109 HOWARD DR.
HEMET, CA 92544                                     P‐0028844 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLI, CARL M.
3970 OAKS CLUBHOUSE DR
APT 305
POMPANO BEACH, FL 33069‐3674                        P‐0052676 12/28/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
GALLIANO, MASSIMO
124 CASTLEWOOD DR
MADISON, AL 35756                                   P‐0003639 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLIANO, TIFFANY
GALLIANO, MASSIMO
124 CASTLEWOOD DR
MADISON, AL 35756                                   P‐0003681 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLIATH, ADAM P.
269 VIOLET AVE
SAN MARCOS, CA 92078                                P‐0018860 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLIGAN‐STIERLE, PAMELA J.
5750 SWAMP CIRCLE RD
DEALE, MD 20751                                     P‐0018073 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1197 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1198 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
GALLIMORE, KELLI R.
2935 EVERETT DRIVE
RENO, NV 89503                                       P‐0049786 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALLION, GEORGE A.
5801 LINGLESTOWN ROAD
HARRISBURG, PA 17112                                 P‐0050808 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALLION, LEE
419 BROADVIEW DR
JACKSON, MS 39209                                      1116      11/1/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
GALLION, LEE
419 BROADVIEW DR.
JACKSON, MS 39209                                    P‐0013142 11/2/2017      TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
GALLION, LEE
419 BROADVIEW DR.
JACKSON, MS 39209                                    P‐0026434 11/7/2017      TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
GALLIONE, JESSICA
GALLIONE, KEM
3003 BUCKINGHAM LANE
SANTA CRUZ, CA 95062                                 P‐0046033 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALLMAN, VALERIE R.
8246 CHESTNUT DR
JONESBORO, GA 30238                                  P‐0056900   2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALLO VINEYARDS INC.
600 YOSEMITE BLVD.
MODESTO, CA 95354                                    P‐0042350 12/19/2017     TK Holdings Inc., et al .                    $1,374.33                                                                                     $1,374.33
GALLO VINEYARDS INC.
600 YOSEMITE BLVD
MODESTO, CA 95354                                    P‐0042432 12/19/2017     TK Holdings Inc., et al .                    $1,374.33                                                                                     $1,374.33
GALLO, LUIGI
144 FALMOUTH STREET
BROOKLYN, NY 11235‐3006                              P‐0036445 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALLO‐BARRIOS, DAVID
219 67TH STREET
WEST NEW YORK, NJ 07093                              P‐0031962 11/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALLON, ESPERANZA V.
1232 W. GALBRAITH RD. #12
CINCINNATI, OH 45231                                 P‐0048933 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALLOWAY, ADE B.
GALLOWAY, MONIQUE M.
685 WYNDRISE DR
BLUE BELL, PA 19422                                  P‐0040168 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALLOWAY, ERIN K.
CICIORA, PAUL H.
14980 TIBORIA LOOP
PEYTON, CO 80831                                     P‐0018477 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALLOWAY, LURETHA
POST OFFICE BOX 7
QUINCY, FL 32353                                     P‐0033833 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALLOWAY, MATTHEW W.
3635 MILLER ST.
PHILADELPHIA, PA 19134                               P‐0012547 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GALLOWAY, NICHOLE D.
528 W WINTER PARK ST
ORLANDO, FL 32804                                    P‐0000181 10/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                           Page 1198 of 3871
                                              Case 17-11375-BLS           Doc 4247                  Filed 10/26/20                    Page 1199 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GALLOWAY, ROBERT T.
GALLOWAY, LYNDAL J.
2101 HURRICANE HILL ROAD
DYERSBURG, TN 38024                                P‐0040780 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLULZZO, JOSEPH
THE ANTHONY GALLUZZO CORP
14 LIBERTY DRIVE
LONDONDERRY, NH 03053                              P‐0006502 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLUP, MELISSA L.
438 CR 11 #37
ONEONTA, NY 13820                                  P‐0033880 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLUP, MICKEY A.
P.O. BOX 1256
WINNSBORO, LA 71295                                P‐0011913 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLUP, THERESA J.
410 E SOUTH RAILROAD ST
BRACEVILLE, IL 60407                               P‐0046935 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALLY, ROBERT G.
17721 W SUNBELT DR
SURPRISE, AZ 85374                                 P‐0007669 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALMORE, POLLY Y.
749 WOODRIDGE DRIVE
DESOTO, TX 75115                                   P‐0038554 12/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALMORE, WILLIE
2433 COLLINS ST.
BLUE ISLAND, IL 60406                              P‐0044601 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALOFARO, ROBERT
307 TWIN RIVER DR.
COVINGTON, LA 70433                                P‐0043658 12/21/2017      TK Holdings Inc., et al .                    $5,175.00                                                                                    $5,175.00
GALOUGH, MARK B.
GALOUGH, JAMIE P.
102 STONE SCHOOLHOUSE ROAD
HUDSON FALLS, NY 12839                             P‐0037862 12/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALOUGH, MARK B.
102 STONE SCHOOLHOUSE ROAD
HUDSON FALLS, NY 12839                             P‐0037884 12/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALSKE, ANTHONY
GALSKE, ANN
18020 S CROOKED CREEK CT
ORLAND PARK, IL 60467                              P‐0040123 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALSKE, BRIAN
GALSKE, ANN
18020 S CROOKED CREEK CT
ORLAND PARK, IL 60467                              P‐0040603 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALVAN, BEATRIZ
TINSMAN & SCIANO, INC.
C/O DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                2732    11/16/2017   Takata de Mexico, S.A. de C.V.                 $62,883.00                                                                                   $62,883.00
GALVAN, BEATRIZ
TINSMAN & SCIANO, INC.
C/O DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                2841    11/16/2017          TK Holdings Inc.                        $62,883.00                                                                                   $62,883.00



                                                                                          Page 1199 of 3871
                                                Case 17-11375-BLS           Doc 4247                  Filed 10/26/20                    Page 1200 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GALVAN, BEATRIZ
C/O TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2849    11/16/2017         Takata Americas                               $0.00                                                                                        $0.00
GALVAN, ELIZABETH A.
P.O. BOX 17873
TUCSON, AZ 85731                                     P‐0031429 11/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALVAN, JAVIER
42628 LA GABRIELLA DR
LANCASTER, CA 93536                                  P‐0048852 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALVAN, JOSE LUIS
TINSMAN & SCIANO, INC.
C/O DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2747    11/16/2017   Takata de Mexico, S.A. de C.V.                $461,139.00                                                                                  $461,139.00
GALVAN, JOSE LUIS
TINSMAN & SCIANO, INC.
C/O DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2842    11/16/2017          TK Holdings Inc.                       $461,139.00                                                                                  $461,139.00
GALVAN, JOSE LUIS
C/O TINSMAN & SCIANO, INC.
ATTN: DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2850    11/16/2017         Takata Americas                               $0.00                                                                                        $0.00
GALVEZ, AMARILI
3224 MARIA CT.
CONCORD, CA 94518                                    P‐0037112 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALVEZ, EULALIO
8240 S.W. 142 AVENUE
MIAMI, FL 33183                                      P‐0006552 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GALVIN, JANETTE M.
7559 PASSALIS LANE
SACRAMENTO, CA 95829                                 P‐0035049 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMARRA, JAVIER
8938 S. ERIE AVE
TULSA, OK 74137                                        4059    12/15/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
GAMBINO, LEONARD T.
159 KINGS HIGHWAY #28
MILFORD, CT 06460                                    P‐0044759 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMBL, MARGARET T.
560 CHANDLER MILL ROAD
AVONDALE, PA 19311‐9626                              P‐0048712 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMBLE BOURNE, SHATAQUIA C.
5741 VILLAGE LOOP
FAIRBURN, GA 30213                                   P‐0003436 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMBLE, ALLEN J.
GAMBLE, MERRI J.
2719 BREVARD AVE
MONTGOMERY, AL 36109                                 P‐0004329 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMBLE, CAROLYN
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                      P‐0043901 12/21/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00


                                                                                            Page 1200 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1201 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GAMBLE, CINDY
3354 AIRPORT RD
OXFORD, AL 36203                                    P‐0002491 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMBLE, COREY C.
6358 3RD AVE.
SACRAMENTO, CA 95817                                P‐0021288 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMBLE, DONALD
560 CHANDLER MILL ROAD
AVONDALE, PA 19311‐9626                             P‐0051597 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMBLE, SHARON
3411 WASHINGTON ST APT 12
SAN DIEGO, CA 91945                                 P‐0053826    1/4/2018     TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
GAMBLE, VERNA K.
610 VAUGHN LANE SPACE 3
LEBANON, OR 97355                                   P‐0015626 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMBLES, AMALIA
1219 SYMPHONY WAY
VALLEJO, CA 94591                                   P‐0057964 5/30/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMBLES, AMALIA
1219 SYMPHONY WAY
VALLEJO, CA 94591                                   P‐0057992    6/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMEN, RICHARD
GAMEN, CHERYL
586 W. WOODLAWN ROAD
NEW LENOX, IL 60451                                 P‐0018351 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMEN, RICHARD
GAMEN, CHERYL
586 W. WOODLAWN ROAD
NEW LENOX, IL 60451                                 P‐0018360 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMEZ, CARLOS ALBERTO
326 FOX LAKE DRIVE
LAKELAND, FL 33809                                    198       10/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GAMEZ, MARIA C.
4406 CEDAR PASS DR
CORPUS CHRISTI, TX 78413                            P‐0001944 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMEZ, MILAGROS G.
1601 HOOD ROAD APT 21
SACRAMENTO, CA 95825                                P‐0032889 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMINO, TERRI
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043665 12/21/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GAMM, JENNY
7433 FAIRLINKS CT
SARASOTA, FL 34243                                  P‐0000102 10/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMMANS, KRISTA
1215 NE 78TH AVE
PORTLAND, OR 97213                                  P‐0051939 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMMANS, MICHAEL R.
GAMMANS, SHEILA C.
6044 E OLD STATE RD
SCHENECTADY, NY                                     P‐0051283 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMMANS, MICHAEL R.
GAMMANS, SHEILA C.
6044 E OLD STATE RD
SCHENECTADY, NY 12303                               P‐0051385 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1201 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1202 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
GAMMANS, SHEILA
GAMMANS, MICHAEL R.
6044 E OLD STATE RD
SCHENECTADY, NY                                   P‐0051458 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMMELGARD, RYAN D.
1211 LONGFORD LN
BLOOMINGTON, IL 61704                             P‐0031628 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMMONLEY, BERNARD C.
GAMMONLEY, JOYCE F.
12713 S 80TH AVE
PALOS PARK, IL 60464‐2130                         P‐0043040 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMON, DANIEL A.
7476 GREENHAVEN DRIVE
SACRAMENTO, CA 95831                              P‐0031465 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMONEDA, AMED
17 PANGLOSS ST
HENDERSON, NV 89002                               P‐0000909 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMRAT, THEODORE
GAMRAT, DIANE I.
4376 LOMBARDY LANE
HOFFMAN ESTATES, IL 60192                         P‐0045982 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMRAT, THEODORE
GAMRAT, DIANE I.
4376 LOMBARDY LANE
HOFFMAN ESTATES, IL 60192                         P‐0045986 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMRAT, THEODORE
GAMRAT, DIANE I.
4376 LOMBARDY LANE
HOFFMAN ESTATES, IL 60192                         P‐0045991 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAMRAT, THEODORE
GAMRAT, DIANE I.
4376 LOMBARDY LANE
HOFFMAN ESTATES, IL 60192                         P‐0045994 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAN, ENG K.
5502 BELLE AVE
CYPRESS
, CA 90630                                        P‐0020048 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAN, ENG K.
5502 BELLE AVE
CYPRESS, CA 90630                                 P‐0020103 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAN, JINXIA
DENG, TIANKE
95 JACKSON PL
PARAMUS, NJ 07652                                 P‐0045278 12/22/2017    TK Holdings Inc., et al .                   $60,000.00                                                                                   $60,000.00
GAN, JINXIA
DENG, TIANKE
95 JACKSON PL
PARAMUS, NJ 07652                                 P‐0045283 12/22/2017    TK Holdings Inc., et al .                   $60,000.00                                                                                   $60,000.00
GANAL, JULIE
5772 CALLE CASAS BONITAS
SAN DIEGO, CA 92139                                 1987     11/9/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GANAPATHYSAMY, SUBRAMANIAM
3512 DRYSDALE PKWY
MCKINNEY, TX 75071                                P‐0002859 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                       Page 1202 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1203 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GANAPATHYSAMY, SUBRAMANIAM
3952 DRYSDALE PKWY
MCKINNEY, TX 75071                                 P‐0002865 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANAPOLER, MARTIN
1201 8TH AVE. #6
SAN FRANCISCO, CA 94122‐2416                       P‐0016050 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANATRA, SHAILESH
1126 WARWICK CIRCLE SOUTH
HOFFMAN ESTATES, IL 60169                          P‐0040041 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANATRA, SHAILESH
1126 WARWICK CIRCLE SOUTH
HOFFMAN ESTATES, IL 60169                          P‐0040044 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANATRA, SHAILESH
1126 WARWICK CIRCLE SOUTH
HOFFMAN ESTATES, IL 60169                          P‐0040071 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANATRA, SHAILESH
1126 WARWICK CIRCLE SOUTH
HOFFMAN ESTATES, IL 60169                          P‐0040073 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDARA, ANA M.
194 JERICHO TURNPIKE
2ND FLOOR
FLORAL PARK, NY 11001                              P‐0039085 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDARILLAS, THIAGO C.
THAI, LIEN C.
125 COPPER PINE AVE
NORTH LAS VEGAS, NV 89031                          P‐0000931 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDARILLAS, THIAGO C.
THAI, LIEN C.
125 COPPER PINE AVE
NORTH LAS VEGAS, NV 89031                          P‐0000933 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDARILLAS, THIAGO C.
THAI, LIEN C.
125 COPPER PINE AVE
NORTH LAS VEGAS, NV 89031                          P‐0000939 10/20/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
GANDEE, LEWIS A.
GANDEE, JUDITH A.
331 NORTHRIDGE DRIVE
HURRICANE, WV 25526‐9094                           P‐0032768 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDEE, STEPHEN F.
532 GASTON MANOR ROAD
JANE LEW, WV 26378                                 P‐0037158 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDHI, ANISHKUMAR
410 ARLINGTON AVE
SOUTH PLAINFIELD, NJ 07080                         P‐0013881 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDHI, ANJANA P.
2190 SOARING LANE
LAWRENCEVILLE, GA 30044                            P‐0031710 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDHI, DEVANG
2550 CUMBERLAND BLVD. SE
APT. 416
SMYRNA, GA 30080                                   P‐0015770 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDHI, NIKI
32 ROSEWAY CT
OLD TAPPAN, NJ 07675                               P‐0006246 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1203 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1204 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GANDHI, PRADIP M.
2190 SOARING LANE
LAWRENCEVILLE, GA 30044                             P‐0031699 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDHI, PRADIP M.
GANDHI, ANJANA P.
2190 SOARING LANE
LAWRENCEVILLE, GA 30044                             P‐0031718 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDHI, PRADIP M.
GANDHI, ANJANA P.
2190 SOARING LANE
LAWRENCEVILLE, GA 30044                             P‐0034941 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDICA Z, GLADYS I.
130 SCHOOLHOUSE LN APT B
COLUMBUS, OH 43228                                  P‐0053825   1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDOLFO, MIKE
3035 LEEDS GARDEN LANE
JOHNS CREEK, GA 30022                               P‐0027323 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDON, JORGE S.
18778 NW 78 PL
HIALEAH, FL 33015                                   P‐0039920 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANDON, MELISSA J.
18778 NW 78 PL
HIALEAH, FL 33015                                   P‐0039915 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANG, MINDY S.
5151 NE 18TH AVE
#3
FORT LAUDERDALE, FL 333334                          P‐0009743 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANGAT, ARIF‐IQBAL Y.
70 COVES RUN
SYOSSET, NY 11791                                   P‐0031644 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANGAT, ARIF‐IQBAL Y.
70 COVES RUN
SYOSSET, NY 11791                                   P‐0031648 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANGAT, ARIF‐IQBAL Y.
70 COVES RUN
SYOSSET, NY 11791                                   P‐0031649 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANICK, SUSAN G.
6STETSON AVE., #A
KENTFIELD, CA 94904                                 P‐0047174 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANJU, AJAY
11445 N CONCORD CREEK DR
MEQUON, WI 53092                                    P‐0012176 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANN, GARY F.
1374 BRISTER PL
BILOXI, MS 39530                                    P‐0038222 12/10/2017    TK Holdings Inc., et al .                    $6,800.00                                                                                    $6,800.00
GANNON, KELLY A.
205 RAILROAD AVE. APT 2
NORWOOD, NJ 07648                                   P‐0011543 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANNON, SARAH
20,000 US HIGHWAY 19 N
LOT 225
CLEARWATER, FL 33764                                P‐0023477 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANT, AMY C.
5653 OAKMAN PARRISH ROAD
OAKMAN, AL 35579                                    P‐0004215 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1204 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1205 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GANT, GIGINA B.
10429 13TH AVE CT S
TACOMA, WA 98444                                    P‐0020211 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANT, LARRY W.
17845 SW WOODBERRY CT.
ALOHA, OR 97007‐6419                                P‐0043356 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANT, LARRY W.
17845 SW WOODBERRY CT.
ALOHA, OR 97007‐6419                                P‐0043368 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANT, NIGEL FOOTMAN
1409 S. LAMAR ST., STE. 711
DALLAS, TX 75215                                      3838     12/4/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
GANT, ROBERT NIGEL
1409 S. LAMAR ST., STE. 711
DALLAS, TX 75215                                      3835     12/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GANT, ROXANNE
18914 REMINGTON PARK DRIVE
HOUSTON, TX 77073                                   P‐0055217 1/19/2018     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
GANT, ROXANNE
18914 REMINGTON PARK DRIVE
HOUSTON, TX 77073                                   P‐0055218 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANTA, SIVA
50 RISING SUN
IRVINE, CA 92620                                    P‐0051076 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANTER, LAURA W.
3800 PIKE ROAD 14‐105
LONGMONT, CO 80503                                  P‐0036569 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANTHNER, STEVEN J.
3444 CORSHAM DRIVE
APEX, NC 27539‐8336                                 P‐0028165 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANTS, MELINDA A.
1113 HYDE PARK DR.
ROUND ROCK, TX 78665                                P‐0000295 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANTT, HERMAN L.
6936 N MERCIER
KANSAS CITY, MO 64118                               P‐0011335 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANTT, JOHN E.
45206 N 20TH ST
NEW RIVER, AZ 85087                                 P‐0044304 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANTT, JUDITH D.
6936 N MERCIER
KANSAS CITY, MO 64118                               P‐0011279 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANTZER, JOHN
14 JAY BIRD LOOP
LOS LUNAS, NM 87031                                   1499     11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GANZ, JERI L.
10001 WINDSTREAM DRIVE, NO. 2
COLUMBIA, MD 21044                                  P‐0015889 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GANZEL, KIRSTEN E
1822 CHANDLER RD APT 44
STATESBORO, GA 30458                                  3729    11/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GAO, MENG
4845 VERBENA WAY
SAN JOSE, CA 95129                                  P‐0013547 11/2/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00



                                                                                         Page 1205 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1206 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GAO, WILLIAM
1510 SEQUOIA DR
CHATHAM, IL 62629                                   P‐0043445 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAO, YANG
180 ELM CT, APT 506
SUNNYVALE, CA 94086                                 P‐0021368 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAO, YANHUA
6584 MAPLEWOOD RD
APT 202
MAYFIELD HTS, OH 44124                              P‐0015898 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAONO, F PAULENE
GAONO, RAYMOND
624 W 475 N
CLEARFIELD, UT 84015                                P‐0030164 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARAFALO, ANDREW J.
743 WALNUT STREET
PARAMUS, NJ 07652                                   P‐0022965 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARAFALO, SARA A.
743 WALNUT STREET
PARAMUS, NJ 07652                                   P‐0022963 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARAKANI, FRANK
5350 DONNA AVE
TARZANA, CA 91356                                   P‐0054171   1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARAY, PEDRO G.
3730 SW 26 TERRACE
MIAMI, FL 33134                                     P‐0000653 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARAY, RAFAEL
5549 WEST RIVER BOTTOM AVE.
FRESNO, CA 93722‐2326                               P‐0054130   1/8/2018    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
GARBACZ, MARTA A.
1300 LAUREL SPRINGS DRIVE
APT 1312
DURHAM, NC 27713                                    P‐0015214 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARBART, HADLEY J.
3120 GUILFORD AVENUE
BALTIMORE, MD 21218                                 P‐0050895 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARBEE, MATT
55 BIRCH HILL ROAD
WESTON, CT 06883                                    P‐0015000 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARBEE, MATT M.
55 BIRCH HILL ROAD
WESTON, CT 06883                                    P‐0015003 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARBER, KATHRYN A.
3771 RIO ROAD
#302
CARMEL, CA 93923                                    P‐0020083 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARBER, MONA M.
P.O. BOX 222586
CARMEL, CA 93922                                    P‐0026192 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARBS, DOUGLAS L.
GARBS, JILL A.
418 W. 4TH ST.
EDWARDSVILLE, IL 62025                              P‐0020573 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARBUS, ROBERT J.
4308 BEN AVE
STUDIO CITY, CA 91604                               P‐0019874 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1206 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1207 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GARBUS, ROBERT S.
14701 OXFORD HILL CT
LOUISVILLE, KY 40245                                 P‐0001517 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA GALLARDO, JOSE L.
524 PEACE ST
ARVIN, CA 93203                                      P‐0026298 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA JE, FERDINAND
8862 HONEY ASH RD
LEWIS CENTER, OH 43035                               P‐0035255 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA JR, FERDINAND
8862 HONEY ASH RD
LEWIS CENTER, OH 43035                               P‐0035259 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA PANIAGUA, LUIS F.
5108 STONEHURST ROAD
TAMPA, FL 33647‐1003                                 P‐0021498 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA RAMIREZ, DOMINGO
3103 ROSEMOUNT LN
HEARTLAND, TX 75126                                  P‐0055871 1/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, ALBINO
3423 ATWATER AVE
LOS ANGELES, CA 90039                                P‐0037836 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, ALEX
498 NW 35TH AVE
MIAMI, FL 33125                                      P‐0035036 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, ALFREDO
4309 BETHEL ROAD
UPPER CHICHESTER, PA 19061                           P‐0013994 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, ALLAN JOHN D.
1410 TURRETT DRIVE
SAN JOSE, CA 95131                                   P‐0037448 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, ANDRES
14811 SYLVAN ST APT#6
VAN NUYS, CA 91411                                   P‐0018141 11/6/2017     TK Holdings Inc., et al .                   $17,743.76                                                                                   $17,743.76
GARCIA, ANGEL L.
111 BATH AVE APT#24
LONG BRANCH, NJ 07740                                P‐0009052 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, ANSELMO
1798 HENSHAW AVE
TULARE, CA 93274                                     P‐0022245 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, ANTONIO S.
4801 BLUEBELLE LANE
CORPUS CHRISTI, TX 78416                             P‐0047810 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, BENJAMIN
PO BOX 3055
MISSION, TX 78573                                      2996    11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GARCIA, BERNARDO
DRUMMOND, ASHLEY
11410 WONDERLAND TRAIL
DALLAS, TX 75229                                     P‐0018898 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, BERTHA A.
398 S CLAY ST
DENVER, CO 80219                                     P‐0035781 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, BETTY P.
18604 SW 294 TERRACE
HOMESTEAD, FL 33030                                  P‐0000354 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1207 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1208 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
GARCIA, CARLOS
307 ALASTAIR DR.
PASADENA, TX 77506                                     537     10/23/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
GARCIA, CARLOS
20200 SW 127 AV
MIAMI, FL 33177                                      P‐0029366 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, CARMEL
P.O. BOX 3402
YUBA CITY, CA 95992                                  P‐0027498 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, CHARLES J.
1286 HOGAN WAY
GILROY, CA 95020                                     P‐0053236 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, CHRISANTHA M.
3949 SOUTH ANGELINE ST.
SEATTLE, WA 98118                                    P‐0016176 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, CHRISTINA V.
5527 BRAESVALLEY DR
HOUSTON, TX 77096                                    P‐0027067 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, CHRISTOPHER N.
514 STEPHENSON ST
DURYEA, PA 18642                                     P‐0010179 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, COURTNEY
10 MAPLE AVE
SHALIMAR, FL 32579                                   P‐0037596 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, CRISTOBAL D.
GARCIA, CRISTOBAL
2216 GENESEE STREET
TOLEDO, OH 43605                                     P‐0017583 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, CYNTHIA A.
P.O. BOX 612
COOL, CA 95614                                       P‐0016237 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, DANIEL
6650 TAMIAMI CANAL RD
MIAMI, FL 33126                                      P‐0012762 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, DEBBIE A.
P.O. BOX 2048
ELK GROVE, CA 95759                                  P‐0024037 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, DESTINY
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                              P‐0042086 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, ELEAZAR
1611 W MAIN ST
RIO GRANDE CITY, TX 78582                              2236    11/10/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GARCIA, ELIZABETH D.
955 W ALISAL ST
SALINAS, CA 93901                                    P‐0041006 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, ERNEST A.
7851 CABERNET STREET
VALLEY SPRINGS, CA                                   P‐0017482 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, FRANCISCO M.
GARCIA, CAROLINE M.
10621 E 67TH ST APT 59
TULSA, OK 74133                                      P‐0000765 10/20/2017    TK Holdings Inc., et al .                   $18,743.00                                                                                    $18,743.00



                                                                                          Page 1208 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1209 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
GARCIA, FRANCISCO M.
GARCIA, CAROLINE M.
10621 E 67TH ST APT 59
TULSA, OK 74133                                     P‐0000784 10/20/2017    TK Holdings Inc., et al .                   $12,247.56                                                                                    $12,247.56
GARCIA, GEOFFREY B.
GARCIA, M. V.
1458 E. MULBERRY WAY
SANDY, UT 84093                                     P‐0026280 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, GLORIA J.
1003 GRANT AVE
COLLLINGSWOOD, NJ 08107‐2010                        P‐0049424 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, GREGORY J.
11616 EASY GOER SE
ALBUQUERQUE, NM 87123                               P‐0050916 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, HAROLD B.
2470 WINDY HILL ROAD, STE 165
MARIETTA, GA 30067                                  P‐0025353 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, HAROLD B.
2470 WINDY HILL ROAD, STE 165
MARIETTA, GA 30067                                  P‐0025356 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, IVONNE B.
1739 NW 20TH ST
HOMESTEAD, FL 33030                                 P‐0036449 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, JENNIFER
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0047705 12/22/2017    TK Holdings Inc., et al .                 $4,500,000.00                                                                                $4,500,000.00
GARCIA, JESUS F.
TORRESGARCIA, IRMA
#1604
S COURTNEY AVE
FULLERTON, CA 92833                                 P‐0045869 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, JIM M.
GARCIA, BARBARA J.
GARCIA TRUST
707 S BUENA VISTA STREET
REDLANDS, CA 92373                                  P‐0019740 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, JOANNE A.
GARCIA, JOE
13926 FLAGSTAFF DRIVE
SLOUGHHOUSE, CA 95683                               P‐0043134 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, JOEL
9 SUMMERHILL RD
WALLINGFORD, CT 06492                               P‐0005990 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, JOHN M.
GARCIA, EVA
617 E. 3RD. ST.
GRANDVIEW, WA 98930                                 P‐0023997 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, JONATAN
107 CINDIE LN
BRIDGEWATER, VA 22812                               P‐0015654 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, JORGE A.
5712 PANORAMA DR.
WHITTIER, CA 90601                                  P‐0057021   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 1209 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1210 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GARCIA, JOSE
1615 ELM STREET
UNIT A
LIVERMORE, CA 94551                                 P‐0054132    1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, JOSE J.
1063 W ALAMEDA ST
MANTECA, CA 95336                                   P‐0030183 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, JOSE L.
GARCIA, MARIA DEL R.
JOSE LUIS GARCIA
3100 U.S. HWY 83 NORTH
ZAPATA, TX 78076                                    P‐0042399 12/19/2017      TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
GARCIA, JOVANI
1225 S 49TH AVE
CICERO, IL 60804                                    P‐0029221 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, JUAN
439 S ST ANDREWS PL 20
LOS ANGELES, CA 90020                               P‐0028354 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, JULIAN DAVI T.
368 S. GERHART AVE.
LOS ANGELES, CA 90022                               P‐0039533 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, JULIETA V
3208 ORTHELLO WAY
SANTA CLARA, CA 95051‐3762                            1710      11/3/2017        TK Holdings Inc.                           $300.00                                                                                       $300.00
GARCIA, KARMON L.
4208 MOSS ST
NORTH LITTLE ROC, AR 72118                          P‐0051733 12/27/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GARCIA, KERIAH
GARCIA, KERIAH L.
40112 SAN FRANCISQUITO CYN RD
GREEN VALLEY, CA 91390                              P‐0030044 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, LARE
8909 HARVEST HILL WAY
ELK GROVE, CA 95624                                   2611      11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GARCIA, LATISHA
962 FARRAGUT DR
TEANECK, NJ 07666                                   P‐0020824 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, LOUIE
7328 VISTA DEL MONTE AVE #6
VAN NUYS, CA 91405                                    4064      12/17/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
GARCIA, LUIS
16 LOCUST AVENUE
3N
NEW ROCHELLE, NY 10801                              P‐0048805 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, LUIS
16 LOCUST AVENUE
3N
NEW ROCHELLE, NY 10801                              P‐0048817 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, LUIS F.
5108 STONEHURST ROAD
TAMPA, FL 33647‐1003                                P‐0021492 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, LUISA
GARCIA, PEDRO
2585 S LIND
FRESNO, CA 93725                                    P‐0028745 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1210 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1211 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
GARCIA, LUISA E.
GIOL, ADOLFO
NISSAN
17726 MORNINGHIGH DR LTZ FL 3
                                                     P‐0001498 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, MANUEL Y.
GARCIA, KATRINA C.
11806 ANDRETTI AVE
BAKERSFIELD, CA 93312                                P‐0030851 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, MARCOS
6988 OAKWOOD PLACE CT. E.
HOUSTON, TX 77040                                    P‐0015240 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, MARIA D.
1360 J ST.
BRAWLEY, CA 92227                                    P‐0020368 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, MARIANA
COLLAZO, LUIS G.
163 JARDIN DE MER PL
JACKSONVILLE BEA, FL 32250                           P‐0021494 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, MARTHA E.
1530 ASTORIA PLACE
OXNARD, CA 93030                                     P‐0033013 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, MARTHA E.
1530 ASTORIA PLACE
OXNARD, CA 93030                                     P‐0033025 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, MARTIN
11812 PEPPER ST
BLOOMINGTON 92316                                    P‐0051639 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, MARY
13641 3 STREET
PARLIER, CA 93648                                      2873    11/20/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
GARCIA, MICHAEL O.
8 PROSPECT STREET
EAST WILLISTON, NY 11596                             P‐0031856 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, MICKIE L.
1871 LANDANA DR
CONCORD, CA 94519                                    P‐0012986 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, MIRNA Y.
37730 SWEETBRUSH ST
PALMDALE, CA 93552                                   P‐0022653 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, MONICA M.
1431 WEST IRIS STREET
OXNARD, CA 93033                                     P‐0055138 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, NATALIE
5951 LONDON LANE
TAMARAC, FL 33321                                    P‐0034746 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GARCIA, PAUL J.
GARCIA, SHARON L.
1630 WILLIAMS HWY
#141
GRANTS PASS, OR 97527                                P‐0019284 11/7/2017     TK Holdings Inc., et al .                   $25,000.00                                                                                    $25,000.00
GARCIA, PRENDINELLYS
145 EAST 27TH STREET, 1A
NEW YORK, NY 10016                                     1657     11/2/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00



                                                                                          Page 1211 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1212 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GARCIA, RAFAEL
2053 PROSPECT AVE
EAST MEADOW, NY 11554                                P‐0045564 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, RALPH
7 ASH STREET
BURLINGTON, NJ 08016                                 P‐0015712 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, RAMON
2005 BELMONT LN #A
REDONDO BEACH, CA 90278                                1250      11/3/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
GARCIA, RAMONA
26044 CHARING CROSS RD.
VALENCIA, CA 91355                                   P‐0031264 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, RENE G.
1240 OFFSHORE STREET
OXNARD, CA 93035                                     P‐0021433 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, RICARDO
1779 W. 35TH ST. APT. 205
LOS ANGELES, CA 90018                                P‐0020411 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, RICARDO E.
820 SW 24TH RD.
MIAMI, FL 33129                                      P‐0021010 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, RICHARD
3266 DATE CT
LAKE ELSINORE, CA 92530                              P‐0024104 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, ROBERT W.
12315 MYTERRA WAY
HERNDON, VA 20171                                    P‐0044283 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, ROBERTA Y.
29897 EDINA RD
MENIFEE, CA 925848674                                P‐0053795    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, RODOLFO
400 W. BROADVIEW
SAN ANTONIO, TX 78228                                  1955      11/6/2017        Takata Americas                               $0.00                                                                                        $0.00
GARCIA, RODOLFO
400 W. BROADVIEW
SAN ANTONIO, TX 78228                                  2424      11/10/2017       TK Holdings Inc.                         $35,000.00                                                                                   $35,000.00
GARCIA, RONALD
543 FELTON WAY
SAN LUIS OBISPO, CA 93405                              3979      12/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GARCIA, RUSSELL D.
3667 VALLEY BLVD #8
POMONA, CA 91768                                     P‐0056512    2/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, SAMUEL
P.O. BOX 1293
CARRIZO SPRINGS, TX 78834‐7293                       P‐0022797 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, SHANNON M.
PERSON, ISAAC A.
4034 NE 105TH AVE.
PORTLAND, OR 97220                                   P‐0016429 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, SHARON A.
874 FALKIRK DR.
WINTER SPRINGS, FL 32708                             P‐0002129 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, SHERYL A.
GARCIA, JOHN L.
23465 ELK TRAIL EAST
REDDING, CA 96003                                    P‐0028407 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 1212 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1213 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GARCIA, STEVE O.
17220 SW 121 AVE
MIAMI, FL 33177                                     P‐0043844 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, TEOFILO
300 WEST 110TH ST
APT. 7A
NEW YORK, NY 10026‐4053                             P‐0039232 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, TIMOTHY
30807 RALEIGH CREEK DR
TOMBALL, TX 77375                                   P‐0044484 12/22/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
GARCIA, TIMOTHY
30807 RALEIGH CREEK DR
TOMBALL, TX 77375                                   P‐0044487 12/22/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
GARCIA, TONY
3803 SE 31ST AVE
PORTLAND, OR 97202                                  P‐0016944 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, UBALDO P.
10448 SPRINGROSE AVENUE
BATON ROUGE, LA 70810                               P‐0012613 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, UBALDO P.
10448 SPRINGROSE AVENUE
BATON ROUGE, LA 70810                               P‐0012620 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, V, MAXIMO A.
8017 GLEN ALTA WAY
CITRUS HEIGHTS, CA 95610                            P‐0015670 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, VERONICA I.
2458 NILL RUN BLVD
KISSIMMEE, FL 34744                                 P‐0042746 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, VICTOR
106 S MOCKINGBIRD CIR
CEDAR CREEK, TX 78612                               P‐0035771 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, WILLIAM G.
GARCIA, JANE R.
312 S CHARLESTON AVE
BREMERTON, WA 98312                                 P‐0051482 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, YOLANDA
P.O. BOX 1442
PERALTA, NM 87042                                   P‐0023088 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA, YOLANDA L.
337 MEADOW CIR
GREENFIELD, CA 93927                                P‐0053392 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARCIA‐ALBA, MARIA L.
9201 49 AVENUE
COLLEGE PARK, MD 20740‐1831                         P‐0039242 12/11/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
GARCIA‐ALBA, MARIA LUISA
9201 49 AVENUE
COLLEGE PARK, MD 20740‐1831                         P‐0039265 12/11/2017    TK Holdings Inc., et al .                   $49,525.00                                                                                   $49,525.00
GARD, KAREN A.
814 OAK VALLEY ROAD
SEDALIA, CO 80135                                   P‐0046456 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARD, TARA L.
1790 BUTTERNUT DRIVE
CLARKSVILLE, TN 37042                               P‐0023809 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1213 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1214 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GARDE, JOHN W.
GARDE, DEBBRA M.
8638 TOURMALINE BLVD
BOYNTON BEACH, FL 33472                              P‐0044564 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDELLA, KAREN M.
130 NEWBURY ST.
FRAMINGHAM, MA 01701                                 P‐0029022 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDEN, ADAM
3315 SILENT SPRING DRIVE
SUGAR LAND, TX 77479                                 P‐0002647 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDEN, ADAM S.
3315 SILENT SPRING DRIVE
SUGAR LAND, TX                                       P‐0002642 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDINER, DENNIS E.
GARDINER, LINDA M.
18240 TOYON ROAD
PINE GROVE, CA 95665                                 P‐0021798 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDINER, LYNNE N.
GARDINER, KEVIN J.
3225 29TH AVE NE
NAPLES, FL 34120                                     P‐0053307 12/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDINER, MATTHEW C.
234 SOUTH 100 WEST
ST GEORGE, UT 84770                                  P‐0037037 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDINER, MATTHEW C.
234 SOUTH 100 WEST
ST GEORGE, UT 84770                                  P‐0037040 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDINER, MATTHEW C.
234 SOUTH 100 WEST
ST GEORGE, UT 84770                                  P‐0037043 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDINER, MATTHEW C.
234 SOUTH 100 WEST
ST GEORGE, UT 84770                                  P‐0037047 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, ABIGAIL
1510 HAWKSHEAD LN
LOUISVILLE, KY 40220                                 P‐0016075 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, AMY A.
7329 13TH AVE. NW
SEATTLE, WA 98117                                    P‐0051222 12/27/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
GARDNER, BETTY J.
1026 FREDERICK STREET
BLUEFIELD, WV 24701                                  P‐0056534   2/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, BRUCE J.
POB 338
JUNE LAKE CA                                         P‐0022269 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, DAN N.
BOX 92
ROSANKY, TX 78953                                      3856      12/4/2017       TK Holdings Inc.                          $2,500.00              $0.00                                                                 $2,500.00
GARDNER, DANA
11 DORIS AVE
TIVERTON, RI 02878                                   P‐0007383 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, DONALD A.
GARDNER, HEATHER L.
1950 LAKESIDE DRIVE
CHARLOTTESVILLE, VA 22901                            P‐0021536 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1214 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1215 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GARDNER, EMILY T.
760 VISTA COTO VERDE
CAMARILLOA, CA 93010                                 P‐0035503 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, HOLLY A.
4926 STATE ROUTE 973 E
WILLIAMSPORT, PA 17701‐8363                          P‐0031161 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, JAIME
4414 JULI CT SE
OLYMPIA, WA 98501                                    P‐0030550 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, JAMES E.
NO ADDRESS PROVIDED
                                                     P‐0021908 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, JOHN
8417 WHITE SANDS DR
PLANO, TX 75025                                      P‐0002224 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, JOHN P.
P.O. BOX 632
SAN MATEO, FL 32187                                  P‐0029159 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, JOHN S.
GARDNER, TRACI J.
7005 S BIRCH AVENUE
BROKEN ARROW, OK 74011                               P‐0026365 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, JOLEEN F.
325 KENT HILL ROAD
WOODHULL, NY 14898                                   P‐0011847 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, LATOY L.
245 CLEMSON PL APT 3
KENNER, LA 70065                                     P‐0012309 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, LEON
924 HORMEL AVE
LA VERNE, CA 91750                                   P‐0015152 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, MARY A.
2875 LAUREATE CT
MARIETTA, GA 30062                                   P‐0036431 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, MELISSA K.
2375 BUCK GROVE ROAD
BRANDENBURG, KY 40108                                P‐0000344 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, MICHAEL
55 RIVER FRONT DRIVE UNIT 217
MANCHESTER, NH 03102                                 P‐0008387 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, RICHARD
261 BROADWAY 8A
NEW YORK, NY 10007                                   P‐0005375 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, RICHARD L.
122 MARINERS DRIVE
ORMOND BEACH, FL 32176                               P‐0046886 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, VERONICA D.
NO ADDRESS PROVIDED
                                                     P‐0032048 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARDNER, YVETTE L.
GARDNER, VERONICA G.
182 E BOOKER AVE
WYANDANCH
, NY 11798                                           P‐0034158 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1215 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1216 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GAREMKO, MICHAEL A.
GAREMKO, EMILIE J.
1133 COMMERCE DR.
APT.220
DECATUR, GA 30030                                    P‐0041750 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAREMKO, MICHAEL A.
APT 220
1133 COMMERCE DR.
DECATUR, GA 30030                                    P‐0041756 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAREY, KAYLA N.
524 WATER STREET
GARDINER, ME 04345                                   P‐0057089   2/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARFALO, MICHAEL J.
WEILER‐GAROFALO, JULIE A.
685 DONNA AVE
AURORA, IL 60505‐1050                                P‐0027518 11/13/2017    TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
GARG, ANIRUDH
23022 NE 13TH ST
SAMMAMISH, WA 98074                                  P‐0028753 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARG, ANOOP
34 SHERBURNE ROAD
LEXINGTON, MA 02421                                  P‐0010439 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARG, ARVIND K.
420 CRESCENT AVE
APT 10
SUNNYVALE, CA 94087                                  P‐0022685 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARG, JAY
1225 FAIRMONT ST NW
APT 104
WASHINGTON, DC 20009                                 P‐0053247 12/29/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
GARGIULO, MICHEAL J.
3612 LEEDS CT
CORINTH, TX 76210                                    P‐0043168 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARGUILO, STEVEN V.
25 REESE PLACE
FARMINGDALE, NY 11735                                P‐0034555 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARIANDO, JAEL J.
6853 46TH WAY
PINELLAS PARK, FL 33781                              P‐0037837 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARIBAY EDWARDS, BET
EDWARDS, BRIAN
1182 HANFORD CT
CHULA VISTA, CA 91913                                P‐0019962 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARIBAY EDWARDS, BETTY
EDWARDS, BRIAN
1182 HANFORD CT
CHULA VISTA, CA 91913                                P‐0019822 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARIBAY, PRISCILLA V.
PLUMA, MARY J.
4240 FROST DR
OXNARD, CA 93033                                     P‐0052473 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARIGLIO, PAOLA
1101 TALLAHASSEE DR
DENTON, TX 76208                                     P‐0042701 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1216 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1217 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GARILLE, PAUL
68 ASHWOOD RD
PORT WASHINGTON, NY 11050                           P‐0005032 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARINGER, SHERYL A.
WILSON, LAUREL L.
SHERYL GARINGER
P.O. BOX 1106
PENNGROVE, CA 94951                                 P‐0025009 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARL, BARBARA J.
GARL, JIM
26035 BOUQUE CYN. RD.
APT 122
SAUGUS, CA 91350                                    P‐0022474 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARLAND JR, JOHN
6005 CROWN RIDGE COURT
FAYETTEVILLE, NC 28314                                3785    11/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GARLAND, EDWIN W.
5046 DIAMOND MINE RD
LAS CRUCES, NM 88011                                P‐0001660 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARLAND, EDWIN W.
5046 DIAMOND MINE RD
LAS CRUCES, NM 88011                                P‐0001706 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARLAND, ROBERT
TOY, TINA
21458 RAMBLA VISTA DRIVE
MALIBU, CA 90265                                    P‐0024328 11/13/2017    TK Holdings Inc., et al .                   $12,500.00                                                                                   $12,500.00
GARLOTTA, MIKEL A.
903 W. CHURCH RD.
NEWARK, DE 19711                                    P‐0039963 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARMON, FELISA C.
400 RENFRO DRIVE, UNIT 207
GLEN BURNIE, MD 21060                               P‐0008584 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARMON, LEAH J.
12401 BRICKYARD BLVD
# 4051
BELTSVILLE, MD 20705                                P‐0015863 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARMON, PAUL F.
135 NW LANGE ST
DALLAS, OR 97338                                    P‐0052581 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARMON, RUBY M.
135 NW LANGE ST
DALLAS, OR 97338                                    P‐0052648 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARMSIRI, FARSHAD
7 FOREST DR.
MARYVILLE, IL 62062                                 P‐0046551 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARNER, AMANDA
100 GRAYS CIRCLE
LIBERTY HILL, TX 78642                                4757     1/26/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
GARNER, MINDY N.
1378 TAYLOR AVENUE
SHERIDAN, WY 82801                                  P‐0014531 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARNER, ROBERT J.
SM39 LAKE CHEROKEE
HENDERSON, TX 75652                                 P‐0028518 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1217 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1218 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GARNER, RONALD L.
P.O. BOX 264
BURNS FLAT, OK 73624                                P‐0020772 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARNER, TROY A.
GARNER, MARIA‐NEMIE L.
15340 GREEN WOODS LANE
WALDORF, MD 20601‐4308                              P‐0040815 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARNES, CARISSA A.
194 TANNERS RUN
BLUFFTON, SC 29910‐4406                             P‐0001527 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARNETT, TIELA
GARNETT, TIELA
22 WALTON ST
LAKEVILLE, CT 06039                                 P‐0005508 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARNSEY, WALTER W.
GARNSEY, GEORGIA M.
2339 BELLAIRE STREET
DENVER, CO 80207                                    P‐0015037 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARNSEY, WALTER W.
GARNSEY, GEORGIA M.
2339 BELLAIRE STREET
DENVER, CO 80207                                    P‐0015045 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAROFALO, ANTONIA G.
5 NORTH MANOR AVENUE
LONGPORT, NJ 08403                                  P‐0016063 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAROFALO, ANTONIO
7990 W 14TH CT
HIALEAH, FL 33014                                   P‐0000565 10/20/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
GAROFALO, IGNAZIA M.
5 NORTH MANOR AVENUE
LONGPORT, NJ 08403                                  P‐0016007 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAROFALO, IGNAZIA M.
5 NORTH MANOR AVENUE
LONGPORT, NJ 08403                                  P‐0016012 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAROFALO, IGNAZIA M.
5 NORTH MANOR AVENUE
LONGPORT, NJ 08403                                  P‐0016017 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAROFALO, PHILIP F.
3820 N. OSCEOLA AVE.
CHICAGO, IL 60634                                   P‐0051588 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAROFALO, ROSARIO V.
5 NORTH MANOR AVENUE
LONGPORT, NJ 08403                                  P‐0016001 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAROFALO, ROSARIO V.
5 NORTH MANOR AVENUE
LONGPORT, NJ 08403                                  P‐0016011 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAROFALO, STEPHEN
300 EAST 40TH ST, 10M
NEW YORK, NY 10016                                    1350    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GARON, HOLLIE L.
3235 BLACKBURN DRIVE
CUMMING, GA 30040                                   P‐0041213 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARR, ROY
12954 NICOLLET AVE
APT 302
BURNSVILLE, MN 55337                                P‐0029082 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1218 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1219 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GARRARD, BEVERLY R.
571 KINGS RD SE
MILLEDGEVILLE, GA 31061                              P‐0032228 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRARD, JUDITH T.
3944 7TH AVENUE NORTH
LAKE WORTH, FL 33461‐2828                            P‐0021096 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRAWAY, TOSHIRA N.
2201 VANDYKE STREET UNIT 1
MAPLEWOOD, MN 55109                                  P‐0052401 12/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRAWY, TOSHIRA N.
2201 VANDYKE STREET UNIT 1
MAPLEWOOD, MN 55109                                  P‐0052399 12/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETSON, DONALD R.
1040 RT. 166
APT. 2306
TOMS RIVER, NJ 08753                                 P‐0027254 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETSON, DONALD R.
1040 RT. 166
APT. 2306
TOMS RIVER, NJ 08753                                 P‐0027255 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT JR, HENRY C.
GARRETT, RHONDA L.
4221 MCGRATH WAY
RALEIGH, NC 27616                                    P‐0008557 10/29/2017      TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
GARRETT JR, WALTER D.
104 SUNNYSIDE DRIVE
BOX SPRINGS, GA 31801                                P‐0002583 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, AUSTIN T.
4785 PROPES DRIVE
OAKWOOD, GA 30566                                    P‐0032321 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, BETH
7 CALAMITY JANE
BELTON, TX 76513                                       3970      12/11/2017       TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
GARRETT, BETH
7 CALAMITY JANE
BELTON, TX 76513                                       4028      12/13/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
GARRETT, CARMEN T.
1353 AUDUBON RD
MAITLAND, FL 32751                                   P‐0002343 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, CHARLES K.
1741 AL HWY 205 N
ALBERTVILLE, AL 35950                                P‐0045413 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, CINDY A.
13471 THORNTON DR
FRISCO, TX 75035                                     P‐0001376 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, CLARK N.
5714 US RT. 127
CAMDEN, OH 45311                                     P‐0013964 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, DEBRA L.
1318 EARLS BRIDGE ROAD
EASLEY, SC 29640                                     P‐0003486 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, JAMES A.
FIDANZA, SARA J.
2714 E 12TH AVENUE
DENVER, CO 80206                                     P‐0056675    2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 1219 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1220 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GARRETT, JAN M.
GARRETT, ROBERT A.
1909 TEANAWAY
POST FALLS, ID 83854                                P‐0015709 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, JANELLE M.
5028 RED BAY DRIVE
ORLANDO, FL 32829``                                 P‐0015007 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, LAURIE L.
907 UPLAND CT
SUGAR HILL, GA 30518                                P‐0003856 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, MATTHEW E.
2714 E 12TH AVENUE
DENVER, CO 80206                                    P‐0056673   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, MICHELLE
854 NORTH AVE
SANGER, CA 93657                                    P‐0018522 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, NANCY J.
259 BEECHWOOD DRIVE
DILLSBURG, PA 17019                                 P‐0024356 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, NEIL E.
6315 OAK GROVE CHURCH ROAD
MEBANE, NC 27302‐8079                               P‐0035367 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, NEIL E.
6315 OAK GROVE CHURCH ROAD
MEBANE, NC 27302‐8079                               P‐0035376 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, ROBERT L.
GARRETT, EILEEN F.
712 WILLIAMS ST.
WAXAHACHIE, TX 75165                                P‐0009785 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, SARAH L.
GARRETT, ANTHONY W.
P.O. BOX 1243
MADISONVILLE, TX 77864                              P‐0032892 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, TINA L.
BMW
97 LIBERTY COURT
GALLOWAY, NJ 08205                                  P‐0055575 1/22/2018     TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
GARRETT, TY C.
5714 US RT. 127
CAMDEN, OH 45311                                    P‐0014149 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT, WINONA D.
300 PRINCE AVE
NASHVILLE, TN 37207                                 P‐0033364 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRETT‐TUNELL, DEBRA
11333 AQUA VISTA STREET
STUDIO CITY, CA 91602                               P‐0050057 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRIDO, KERLY K.
TAKATA
1215 OLYMPIC CIRCLE S. APT 8
WHITEHALL, PA 18052                                 P‐0039008 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRIGO, HENRY
1010 WASHINGTON ST
TALLAHASSEE, FL 32303                               P‐0024272 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1220 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1221 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GARRIGUS, COLLEEN S.
GARRIGUS, DARRYL F.
24306 SE 42ND PL
ISSAQUAH, WA 98029                                   P‐0046342 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRISON, ALVERNIA
180 MARTIN LANE
PORT SULPHUR, LA 70083                                 3501    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GARRISON, DAWN H.
1504 9TH ST
ARGYLE, TX 7622                                      P‐0031968 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRISON, DAWN H.
1504 9TH ST
ARGYLE, TX 76226                                     P‐0031969 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRISON, DESIREE L.
3720 JONESBORO RD
MIDLAND, OH 45148                                    P‐0019095 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRISON, JAFFERIE A.
12357 PORTER ROAD
ORANGE, VA 22960‐4018                                P‐0021762 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRISON, LISA
2857 TURNBULL STREET
OCEANSIDE, CA 92054‐3738                             P‐0038404 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRISON, MYRTLE B.
2001 HOLCOMBE BLVD UNIT 302
HOUSTON 1
HOUSTON, TX 77030                                    P‐0032817 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRISON, TORRANCE S.
7062 FOX ST
DENVER, CO 80221                                     P‐0042658 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRITANO, CHRISTINE
GARRITANO, JAMES
8611 W. STAR CIRCLE
LITTLETON, CO 80128                                  P‐0022207 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRITANO, JAMES
GARRITANO, CHRISTINE
8611 W. STAR CIRCLE
LITTLETON, CO 80128                                  P‐0022236 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARRITY, DEBORAH
1506 GIBSON DRIVE
ELK GROVE VILLAG, IL 60007                           P‐0040744 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARROW, MARY
4684 W. LINDENTHAL LN
TUCSON, AZ 85742                                       4047    12/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GARRY, MARY C.
124 ROSELAND TERRACE
MARSTONS MILLS, MA 02648                             P‐0005379 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GART, MARK
GART, VALERIE
P.O., BOX 2024
NEWPORT BEACH, CA 92659                              P‐0033610 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GART, STEPHEN M.
105 LEGEND DRIVE
FREDERICKSBURG,, VA 22406‐8448                       P‐0040087 12/14/2017    TK Holdings Inc., et al .                   $64,222.00                                                                                   $64,222.00
GART, VALERIE A.
P.O. 2024
NEWPORT BEACH, CA 92659                              P‐0033608 11/29/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
                                                                                          Page 1221 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1222 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GARTEN, YAEL
1432 BROOKDALE AVE
MOUNTAIN VIEW, CA 94040                             P‐0020424 11/8/2017     TK Holdings Inc., et al .                    $1,341.27                                                                                    $1,341.27
GARTHE, DAVE
7338 W. ASTER DR.
PEORIA, AZ 85381                                    P‐0041268 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARTHE, DAVE
7338 W. ASTER DR.
PEORIA, AZ 85381                                    P‐0057330 2/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARTNER, CAREY
27 HINTERWOOD WAY
TOMBALL, TX 77375                                   P‐0055014 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARTNER, MICHAEL J.
326 S PIERSON AVE
NEW RICHMOND, WI 54017                              P‐0032998 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARTTMEYER, EDWARD W.
NO ADDRESS PROVIDED
                                                    P‐0016074 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARVER, PHILIP L.
GARVER, KIM L.
15917 E. CRESTRIDGE PL.
CENTENNIAL, CO 80015                                P‐0026150 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARVEY, ANDREA
2 LORRAINE AVE
APT 2B
MOUNT VERNON, NY 10553                              P‐0007853 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARVEY, KATHLEEN M.
68 MARY STREET
CHICOPEE, MA 01020                                  P‐0015686 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARVEY, ROBERT H.
GARVEY LIVING TRUST
303 ROCKY CLIFF ROAD
ELIZABETH, CO 80107                                 P‐0006391 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARVEY, ROBERT H.
GARVEY LIVING TRUST
303 ROCKY CLIFF ROAD
ELIZABETH, CO 80107`                                P‐0006512 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARVIE, CHERYL L.
102 DUBLIN RD.
CHESHIRE, MA 01225                                  P‐0053035 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARVIN, BRANDYN J.
3215 13TH AVE
CHATTANOOGA, TN 37407                               P‐0050870 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARVIN, CHAD J.
9201 TROON CT
WOODBURY, MN 55125                                  P‐0021149 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARVIN, JANET S.
GROLZ, WILLIAM A.
10338 SETTLE RD
SANTEE, CA 92071                                    P‐0030692 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARVIN, KAREN
20921 COMMUNITY ST. UNIT 16
CANOGA PARK, CA 91304                               P‐0014721 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARWACKI, ROBERT D.
5860 BOYLAN DR
FORT WORTH, TX 76126                                P‐0028144 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1222 of 3871
                                                 Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1223 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
GARY, GLORIA T.
3788 SALEM MILL TERR
LITHONIA, GA 30038                                    P‐0004468 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARY, TERESA BALDWIN
472 BEDFORD PARK DRIVE
WINSTON SALEM, NC 27107                                 266       10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GARZA, DANIEL T.
3008 KERRIA AVENUE
MCALLEN, TX 78501                                     P‐0020016 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARZA, EVERARDO
GARZA, HERMELINDA
1702 SOLAR DRIVE
MISSION, TX 78574                                     P‐0003520 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARZA, GERARDO
7618 HIGHLAND FARMS RD
HOUSTON, TX 77095                                     P‐0003692 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARZA, KAYCEE S.
1845B RIVER CROSSING CIR
AUSTIN, TX 78741                                      P‐0053981    1/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARZA, ROBERTO
1823 PARKVIEW LN
MISSOURI CITY, TX 77459                               P‐0055132 1/17/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARZA, RUTH R.
27327 BASS BLVD
HARLINGEN, TX 78552                                   P‐0006775 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GARZA, SEFERINO L.
2314 WIMBLEDON DR
WESLACO, TX 78596                                     P‐0024123 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASBARRINI, JONATHAN R.
4019 BENTWOOD DRIVE
CANONSBURG 15317                                      P‐0010343 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASCH, TIMOTHY A.
162 COUNTY ROAD 104
EDNA, TX 77957‐4619                                   P‐0055446 1/21/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASCH, TIMOTHY A.
GASCH, LYDIA E.
162 COUNTY ROAD 104
EDNA, TX 77957‐4619                                   P‐0055447 1/21/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASCON LINAREZ, MARISOL
RUIZ, IRVING
9021 LEE VISTA BLVD APT 1702
ORLANDO, FL 32829                                     P‐0000445 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASERY (COOK), DEYARN D.
406 KARLA DR
THIBODUAX, LA 70301                                   P‐0012999 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASGONIA, ORLANDO E.
7368 SEASHELL WAY
BLAINE, WA 98230                                      P‐0037160 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASH, RUTHANNE
GASH, RICHARD
10152 OAKWOOD LN.
BELLEVILLE, AR 72824                                  P‐0017262 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASKILL, GRETCHAN
3750 A HWY 175
LAKEPORT, CA 95435                                      4943      2/15/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00


                                                                                             Page 1223 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1224 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GASKILL, SUSAN M.
1425 BRIARMEADOW DRIVE
COLUMBUS, OH 43235                                 P‐0004232 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASKIN, DARRYL L.
GASKIN, CAROLYN B.
3415 LINDEN AVE #229
LONG BEACH, CA 90807                               P‐0040076 12/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASKIN, TAMEKA L.
1817 MARLENE DRIVE
EULESS, TX 76040                                   P‐0009948 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASKINS, GLORIA M.
12301 WADSWORTH WAY
WOODBRIDGE, VA 22192                               P‐0052873 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASPAR, AMI
27 GILBERT STREET
ORONO, ME 04473                                    P‐0004982 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASPAR, MARIA
3020 W. 54TH PLACE
CHICAGO, IL 60632                                  P‐0036798 12/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASPAR, MICHAEL D.
551 S ALESSANDRO AVE
SAN JACINTO, CA 92583                              P‐0054447 1/11/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASPEROWICH, JOHN S.
SAME, SAME S.
317 7TH ST. NW
STRASBURG, OH 44680                                P‐0049948 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASPEROWICH, JOHN S.
317 7TH ST. NW
STRASBURG, OH 44680                                P‐0054195    1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASS, DANIEL W.
27 BRENTWOOD DR
STILLWATER, OK 74075‐3740                          P‐0011085 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASS, JEFFREY B.
GASS, MELISSA R.
14828 JOCKEY'S RIDGE DR.
CHARLOTTE, NC 28277                                P‐0001486 10/21/2017      TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
GASSER, BRENDA M.
19090 SUMPTER RD
BELLEVILLE, MI 48111                               P‐0046420 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASSER, JONATHAN
5869 N KENNETH AVE
CHICAGO, IL 60646                                  P‐0010572 10/31/2017      TK Holdings Inc., et al .                     $750.00                                                                                       $750.00
GASSER, LAWRENCE E.
GASSER, KATHLEEN P.
20 AMBER CT
CRETE, IL 60417                                    P‐0006138 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAST, ELITA PENDORA
10046 DAHLIA AVENUE
PALM BEACH GARDENS, FL 33410                         367       10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GASTELUM ACEVES, CARLOS A.
2085 COTTONWOOD CIRCLE APT 19
EL CENTRO, CA 92243                                P‐0019811 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASTELUM, VERONICA A.
1680 SCOTT AVE APT I10
EL CENTRO, CA 92243                                P‐0019795 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1224 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1225 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GASTEVICH, NICHOLAS
401 N WABASH AVENUE UNIT 46A
CHICAGO, IL 60611                                   P‐0010780 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASTON, CAROLYN
1841 N MAYFIELD AVE
CHICAGO, IL 60639                                   P‐0028127 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASTON, LISA F.
2608 SALINGER LANE
STEVENSON RANCH, CA 91381                           P‐0031074 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GASTON, ROBERT D.
GASTON, GINA A.
3003 STATE HWY 243
CANTON, TX 75103                                    P‐0047330 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATELY, AMANDA
1515 ROBERTS
LAS CRUCES, NM 88005                                P‐0038853 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATES, ABRAHAM
505 WISTER DRIVE
BELZONI, MS 39038                                     2231      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
GATES, BOBBIE J.
P.O. BOX 148
GARRISON, TX 75946                                  P‐0043497 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATES, DONRELL A.
5200 20TH AVE
VALLEY, AL 36067                                    P‐0051673 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATES, ELMER JR
340 GREENWAY DRIVE
COVINGTON, GA 30016                                 P‐0056588    2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATES, HENRY
3822 RIVERSIDE POINTE DR
FLORISSANT, MO 63034                                P‐0041764 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATES, JOYCE
16054 SW MASON LANE
BEAVERTON, OR 97006                                 P‐0024085 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATES, MIIRA
TOYOTA FINANCIAL SERVICES
11 PICARD CIR
EASTHAMPTON, MA 01027                               P‐0004234 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATES, NELL M.
615 S. 12TH ST.
CENTERVILLE, IA 52544                               P‐0032713 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATES, SHAUNTE
3822 RIVERSIDE POINTE DR
FLORISSANT, MO 63034                                P‐0041767 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATES, TIMOTHY J.
26976 TAMSEN AVE., NW
POULSBO, WA 98370                                     4565      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GATES, TRAVIS S.
2961 EMERALD CHASE DRIVE
OAK HILL, VA 20171                                  P‐0025389 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATEWAY TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047942 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1225 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1226 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GATEWAY TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056824    2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATHERS‐NICHOLAS, VALARIE
101 WEST 147TH STREET, APT# 24C
NEW YORK, NY 10039                                     955       10/31/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
GATLEY, ATHENE D.
GATLEY, JONATHAN M.
1548 NEWPORT AVE
C
GROVER BEACH, CA 93433                               P‐0026939 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATLIN, ELDA
GATLIN, BOB L.
81154 RED BLUFF RD
INDIO, CA 92201                                      P‐0029828 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATLIN, JACK D.
8345 POPPY LN
LIBERTY TWP., OH 45044                               P‐0030934 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATLIN, JILL L.
3336 E WARBLER RD
GILBERT, AZ 85297                                    P‐0035272 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATSON, TONYA V.
16300 W 9 MILE RD
#715
SOUTHFIELD, MI 48075                                 P‐0047210 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATTI, FRANK
2 CONOVER ROAD
WHITEHOUSE STATI, NJ 08889                           P‐0053426 12/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATTO, JOHN A.
GATTO, STACY L.
P.O. BOX 1208
COLORADO SPRINGS, CO 80901                           P‐0036718 12/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATZ, CAROL L.
4682 PASADENA AVENUE
SACRAMENTO, CA 95821                                 P‐0023332 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GATZ, CAROL L.
4682 PASADENA AVENUE
SACRAMENTO, CA 95821                                 P‐0040381 12/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAUDETTE, EILEEN A.
3727 NASSAU DRIVE
SAN DIEGO, CA 92115                                  P‐0027007 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAUDETTE, TELAYA F.
GAUDETTE, PAUL
4559 S. SUNSHINE RD. APT 138
SALT LAKE CITY, UT 84123                             P‐0053016 12/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAUDIOSO, ANTHONY
695 BUCK ROAD
STONE RIDGE, NY 12484                                P‐0036409 12/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAUDIOSO, DANIEL F.
1116 ARBROID DR
ENGLEWOOD, FL 34223                                  P‐0032269 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAUDIOSO, DANIEL F.
1116 ABROID DR
ENGLEWOOD, FL 34223                                  P‐0032277 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 1226 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1227 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
GAUDREAU, MARILYN B.
58 ELGIN STREET
NASHUA, NH 03060                                    P‐0036905 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GAUGHAN, CLANCY T.
NO ADDRESS PROVIDED
                                                    P‐0000861 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GAUGHAN, CLANCY T.
GAUGHAN, JACQUELINE E.
3301 N COUNTRY CLUB DR #505
AVENTURA, FL 33180                                  P‐0001419 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GAUL, ERIC P.
4107 MEADOW PARKWAY APT A
HERMANTOWN, MN 55811                                P‐0042844 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GAULD, AMANDA
4002 BRIONES ST
AUSTIN, TX 78723                                    P‐0024089 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GAULDING, STACEY
7305 YATES COURT
MCLEAN, VA 22101                                    P‐0009479 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GAULKE, JOHN E.
4 SPENCER COURT
HUNTINGTON STATI, NY 11746                          P‐0028609 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GAULT, JAMES H. & MARY C.
6 SOUTH MCKEAN AVE
DONORA, PA 15033                                      2515    11/13/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
GAULT, JAMES L.
GAULT, MARGARET E.
14 GRETCHEN PLACE
GREENBRAE, CA 94904                                 P‐0013446 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GAUNA, BRENDA
2723 S MESA AVE
YUMA, AZ 85364                                        5097     5/26/2019       TK Holdings Inc.                                                 $0.00                                                                      $0.00
GAUNA, BRENDA
2723 S MESA AVE
YUMA, AZ 85364                                      P‐0054916 1/16/2018     TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
GAUNA, BRENDA
2723 S MESA AVE
YUMA, AZ 85364                                      P‐0054917 1/16/2018     TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
GAUNT, RICHARD
P.O. BOX 1656
POINT CLEAR, AL                                     P‐0036672 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GAUSE, DISA
2203 SCENIC PARK ST
THOUSAND OAKS, CA 91362                             P‐0015751 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GAUSLOW, LISA M.
123 EMILY ST
PHILADELPHIA, PA 19148                              P‐0010538 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GAUTHIA, GERMAINE
6119 OLD FARMHOUSE LANE
KATY, TX 77449                                        880     10/26/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GAUTHIA, JUDY
6119 OLD FARMHOUSE LANE
KATY, TX 77449                                        675     10/26/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GAUTHIA, TAYLOR
6119 OLD FARMHOUSE LANE
KATY, TX 77449                                        876     10/26/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
                                                                                         Page 1227 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1228 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GAUTHIA, YOLANDA
6119 OLD FARMHOUSE LANE
KATY, TX 77449                                        673     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GAUTHIA, YOLANDA
6119 OLD FARMHOUSE LANE
KATY, TX 77449                                        674     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GAUTHIER, BETH A.
385 KNOX PARK ROAD
LAKE ZURICH, IL 60047                               P‐0007917 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAUTHIER, DONALD P.
GAUTHIER, PAMELA T.
1704 CELTIC DR
MARRERO, LA 70072                                   P‐0012504 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAUTHIER, ROBERT J.
P.O. BOX 1232
MARIPOSA, CA 95338                                  P‐0029435 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAUTHIER, RYAN E.
GAUTHIER, SARA E.
2247 S SOUTHEAST BLVD #3
SPOKANE, WA 99203                                   P‐0025380 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAUTIER, MARLENE
247 BROUGHTON AVENUE
BLOOMFIELD, NJ 07003                                P‐0032739 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAUTSCHI, JENNIFER M.
82431 LEMON GROVE AVE
INDIO, CA 92201                                     P‐0036616 12/6/2017     TK Holdings Inc., et al .                   $21,000.00                                                                                   $21,000.00
GAUVIN, ANNE MARIE R.
1204 SOMERSET AVE
TAUNTON, MA 02780‐5033                              P‐0034779 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAUZE, SABRINA S.
10 COUNTY ROAD 674
ROANOKE, AL 36274                                   P‐0002245 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAVENDA, GERALD B.
P.O. BOX 994
FRISCO
, CO 80443                                          P‐0025183 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAVIDIA, RAFAEL E.
22 ELLA ST
BLOOMIFELD, NJ 07003                                P‐0036417 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAVIN, LLOYD A.
1213 CEDARBROOK WAY
SACRAMENTO, CA 95831                                P‐0026133 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAVIN, RHASHEED
41 POTTERS LANE
HUNTINGTON, NY 11743                                P‐0009135 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAVIN, TIMOTHY J.
2688 LINDGREN TRL
                                                    P‐0032515 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAVIN, ZENA N.
2642 HARRIS PIKE
INDEPENDENCE, KY 41051                              P‐0030066 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAVRILOS, TERRAH K.
832 ROSEMARY TER
DEERFIELD, IL 60015                                 P‐0028607 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1228 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1229 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GAVTIER, MARLENE
247 BROUGHTON AVENUE
BLOOMFIELD AVE, NJ 07003                              P‐0032791 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAVULA, JAMES
GAVULA, RITA
25 HILLTOP DRIVE
BURLINGTON, MA 01803                                  P‐0023851 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAVULA, RITA
GAVULA, JAMES
25 HILLTOP DRIVE
BURLINGTON, MA 01803                                  P‐0024171 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAVULIC, GARY J.
7907 DEERHILL DRIVVE
CLARKSTON, MI 48346‐1249                              P‐0050173 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAW, MICHAEL
1895 SHERINGTON PL
UNIT TS‐304
NEWPORT BEACH, CA 92663                               P‐0029397 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAWRON, JUDY T.
2S456 BARCLAY PLACE
GLEN ELLYN, IL 60137‐6912                             P‐0038277 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAY, EUGENE
4427 HWY 17 N
WRENS, GA 30833                                       P‐0007568 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAY, FAYE M.
12 SEA WINDS LANE WEST
PONTE VEDRA BEAC, FL 32082                            P‐0011229 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAY, GERARD
DAVID L. PERKINS
HOFFMAN, LARIN & AGNETTI, P.A.
909 N. MIAMI BEACH BLVD., STE. 201
N. MIAMI BEACH, FL 33162                                4584    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GAY, LAWRENCE F.
1810 CAMP COURT
PLANT CITY, FL 33563‐3927                             P‐0041608 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAY, SCOTT M.
663 LAKE CRYSTAL DRIVE
WAYNESBORO, GA 30830                                  P‐0011895 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAY, SCOTT M.
663 LAKE CRYSTAL DRIVE
WAYNESBORO,, GA 30830                                 P‐0012072 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAY, SCOTT M.
663 LAKE CRYSTAL DRIVE
WAYNESBORO, GA 30830                                  P‐0012084 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAYDE, RUTH S.
GAYDE, PETER A.
1509 RIPARIAN DRIVE
NAPERVILLE, IL 60565                                  P‐0037890 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAYLE, GINA
GAYLE, GINA
118 JULIAN PLACE #117
SYRACUSE, NY 13210                                    P‐0053266 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAYLER, AMY M.
309 LONG CANYON DR
MESQUITE, TX 75150                                    P‐0032405 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1229 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1230 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GAYLES, SERENA
4940 KING PATRICK WAY
UPPER MARLBORO, MD 20772                            P‐0053649    1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAYLOR, CLYDIA J.
191 QUEENS CROSSING
DAYTON, OH 45458                                    P‐0027642 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAYLOR, STEVE
8752 W GLENN DR
GLENDALE, AZ 85305                                  P‐0007931 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAYLOR, STEVE R.
8752 W GLENN DR
GLENDALE, AZ 85305                                  P‐0007942 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAYNOR, SUSAN J.
216 SLITER RD
SCHAGHTICOKE, NY 12154                              P‐0016049 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAYNOR, SUSAN J.
216 SLITER RD
SCHAGHTICOKE, NY 12154                              P‐0016057 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAYTON, LIZZIE
3930 168 ST.
C.C. HILLS, IL 60678                                P‐0032709 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GAZZO, ANGELO A.
24 BERWICK LANE
EAST AMHERST, NY 14051                              P‐0016727 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GDOVIN, THOMAS J.
120 PARK PLACE
KINGSTON, PA 18704                                  P‐0049128 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GDOVIN, THOMAS J.
120 PARK PLACE
KINGSTON, PA 18704                                  P‐0051477 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GDOVIN, THOMAS J.
120 PARK PLACE
KINGSTON, PA 18704                                  P‐0051549 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GE, QIONG
4214 MATTHEW DR
RACINE, WI 53402                                    P‐0037745 12/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEAR, DEBRA L.
3429‐A REDWOOD AVE
BELLINGHAM, WA 98225                                P‐0015780 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEAR, DONNA M.
273 PAT LANE
FAIRBORN, OH 45324                                  P‐0042507 12/19/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GEAREN, SARAH C.
1521 MILVIA STREET
BERKELEY, CA 94709                                  P‐0031777 11/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEARHEADS GARAGE HHI, LLC
47 GOETHE RD
BLUFFTON, SC 29910                                    377       10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GEARHEADS GARAGE HHI, LLC
47 GOETHE RD
BLUFFTON, SC 29910                                    394       10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GEARHEADS GARAGE HHI, LLC
47 GOETHE RD
BLUFFTON, SC 29910                                    454       10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                           Page 1230 of 3871
                                               Case 17-11375-BLS              Doc 4247                  Filed 10/26/20                    Page 1231 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date                 Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
GEARHEADS GARAGE HHI, LLC
47 GOETHE RD
BLUFFTON, SC 29910                                    456       10/23/2017           TK Holdings Inc.                             $0.00                                                                                        $0.00
GEARHEADS GARAGE HHI, LLC
47 GOETHE RD
BLUFFTON, SC 29910                                    457       10/23/2017           TK Holdings Inc.                             $0.00                                                                                        $0.00
GEARHEADS GARAGE HHI, LLC
47 GOETHE RD
BLUFFTON, SC 29910                                    540       10/23/2017           TK Holdings Inc.                             $0.00                                                                                        $0.00
GEARY, ANNE G.
2552A PINETOP AVENUE
GRAHAM, NC 27253                                    P‐0015351 11/4/2017          TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEASLEN, MARY K.
1859 FLINTWOOD DR.
MACON, GA 31211                                       439       10/24/2017   Strosshe‐Mex, S. de R.L. de C.V.                     $0.00                                                                                        $0.00
GEBARA, ANDREE
10883 ANDREWS AVE
ALLEN PARK, MI 48101                                P‐0011240 10/31/2017         TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEBERT, BRIAN E.
6712 PASSAGEWAY PL
BURKE, VA 22015                                     P‐0041980 12/18/2017         TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
GEBHARDT, BONNIE L.
P.O. BOX 14
1144 JAINE LANE
BIRCHRUNVILLE, PA 19421                             P‐0053985    1/3/2018        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEBRIC, KATHRYN S.
GEBRIC, STEFAN
7116 POND ST
MACKINAW CITY, MI 49701                             P‐0040455 12/14/2017         TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEDDES, PETER T.
673 CANDY ROAD
MOHNTON, PA 19540                                   P‐0046252 12/25/2017         TK Holdings Inc., et al .                     $290.66                                                                                       $290.66
GEDDES, PETER T.
673 CANDY ROAD
MOHNTON, PA 19540                                   P‐0054182    1/8/2018        TK Holdings Inc., et al .                     $290.66                                                                                       $290.66
GEDDES, WILLIAM G.
GEDDES, SUSAN E.
5449 S. IRIS ST.
LITTLETON, CO 80123                                 P‐0030453 11/22/2017         TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEDDIE, JULIE L.
144 SE COUNTY ROAD 3046
CORSICANA, TX 75109                                 P‐0018902 11/7/2017          TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEDEN, ANGELA
18850 PENDERGAST AVE
CUPERTINO, CA 95014                                 P‐0048031 12/26/2017         TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEDEON, ALEXANDER R.
4424 CLINTON ST.
APT 4
LOS ANGELES, CA 90004                               P‐0025503 11/15/2017         TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEDIK, MESUT
2664 CARAMBOLA CIR N
COCONUT CREEK, FL 33066‐2417                          400       10/23/2017           TK Holdings Inc.                             $0.00                                                                                        $0.00
GEDIK, MESUT
GEDIK, AYSEN
2664 CARAMBOLA CIR N
COCONUT CREEK, FL                                   P‐0001665 10/22/2017         TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                              Page 1231 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1232 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GEDIK, MESUT
2664 CARAMBOLA CIR N
COCONUT CREEK, FL 33066‐2417                        P‐0001674 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEE, AMY
5375 N. 4TH STREET
FRESNO, CA 93710                                    P‐0036357 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEE, ANTHONY
73 GLASHAUS LOOP
EMERYVILLE, CA 94608                                P‐0017536 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEE, ANTHONY M.
73 GLASHAUS LOOP
EMERYVILLE, CA 94608                                P‐0017529 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEE, DERIEN A.
3122 LAUREN HILL CT
WINSTON‐SALEM, NC 27127                             P‐0030800 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEE, ERIN M.
702 ASH ST
#600
SAN DIEGO, CA 92101‐3279                            P‐0027499 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEE, JOYCE A.
1178 CARTER RD.
MIDLAND, MI 48642                                   P‐0024861 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEE, WESLEY D.
117 GREGORY DR
NEWARK, OH 43055                                    P‐0000382 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEE, WESLEY D.
117 GREGORY DR
NEWARK, OH 43055                                    P‐0000387 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEER, JAMES H.
6200 NW 104TH WAY
PARKLAND, FL 33076                                  P‐0016647 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEER, JAMES H.
6200 NW 104TH WAY
PARKLAND, FL 33076                                  P‐0026904 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEFERS, GEOFFREY G.
GEFERS, HEENA C.
12 MANHATTAN AVE
3RD FLOOR
JERSEY CITY, NJ 07307                               P‐0039662 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEHM, JOHN R.
1201 W 38TH ST
SIOUX FALLS, SD 57105                               P‐0025125 11/6/2017     TK Holdings Inc., et al .                    $4,625.00                                                                                    $4,625.00
GEHRING, WILLIAM R.
GEHRING, LYNNE L.
3171 ASHER RD
ANN ARBOR, MI 48104‐4170                            P‐0031720 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEHRINGER, JOHN L.
GEHRINGER, KAREN S.
29325 39TH AVE S.
ROY, WA 98580‐7601                                  P‐0022265 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEHRINGER, LINDA M.
1010 SPENCER ST
LONGMONT, CO 80501                                  P‐0022078 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEIBEL, SEAN E.
632 DONNA MAE
LEONARD, MI 48367                                   P‐0051150 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1232 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1233 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GEIBEL, SEAN E.
632 DONNA MAE
LEONARD, MI 48367                                    P‐0051310 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEIER, JEFFREY
MISCELLI, SANDRA
P.O. BOX 1014
1440 OVERLAND TRAILS DR.
WASHINGTON, UT 84780                                 P‐0047780 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEIER, JEFFREY
POBOX 1014
1440 OVERLAND TRAILS DR.
WASHINGTON, UT 84780                                 P‐0048107 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEIER, LARRY D.
P.O. BOX 325
JOPLIN, MO 64802                                     P‐0020700 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEIGER, CEDRIC
144 PAMPAS DRIVE
POOLER, GA 31322                                     P‐0001247 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEIGER, EUGENE L.
GEIGER, NANCY M.
29863 JOHN J. WILLIAMS HWY
MILLSBORO, DE 19966                                  P‐0011522 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEIGER, KELLY J.
GEIGER, KENNETH D.
640 6TH ST NE
NAPLES, FL 34120                                     P‐0057571   3/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEIGER, KENNETH D.
GEIGER, KELLY J.
640 6TH ST NE
NAPLES, FL 34120                                     P‐0057572   3/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEIGER, MICHAEL G.
3814 WHEATGRAIN LANE
FAIRFAX, VA 22033                                    P‐0009082 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEIGER, MICHAEL G.
3814 WHEATGRAIN LANE
FAIRFAX, VA 22033                                    P‐0009088 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEIGER, PATRICIA
GEIGER, PATRICIA
4741 2ND AVE NE
SEATTLE, WA 98105                                    P‐0021863 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEIL, SHARON A.
10337 JULIE LN
LEBANON, IL 62254‐2319                               P‐0054956 1/17/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEISER, SANDRA R.
GEISER, ALBERT G.
140 WENTWORTH AVE
APT 1
CINCINNATI, OH 45220JHMGE                            P‐0000620 10/20/2017     TK Holdings Inc., et al .                       $10.00                                                                                       $10.00
GEISKOPF, JAMES P.
GEISKOPF, SUSAN B.
3250 OAKLAND HILLS COURT
FAIRFIELD, CA 94534                                  P‐0015749 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEKOV, VINCENT
2437 MORNING GLORY
HOLIDAY, FL 34691                                      4948      2/19/2018       TK Holdings Inc.                          $3,000.00                                                                                    $3,000.00


                                                                                           Page 1233 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                     Page 1234 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
GEKOV, VINCENT B.
2437 MORNING GLORY CT.
HOLIDAY, FL 34691                                  P‐0008529 10/29/2017     TK Holdings Inc., et al .                        $3.00                                                                                         $3.00
GELB, ANDREW S.
9671 CROSBY DRIVE
PLEASANTON, CA 94588                               P‐0016625 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GELBMAN, CARLA
1881 MRONINGVIEW DRIVE
YORKTOWN HEIGHTS, NY 10598                         P‐0035826 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GELBMAN, CARLA
1881 MORNINGVIEW DRIVE
YORKTOWN HEIGHTS, NY 10598                         P‐0035827 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GELBMAN, CARLA
1881 MORNINGVIEW DRIVE
YORKTOWN HEIGHTS, NY 10598                         P‐0035828 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GELETKA, ELIZABETH L.
7193 CATALINA ISLE DRIVE
LAKE WORTH, FL 33467‐7739                          P‐0031587 11/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GELFGAT, DAVID
3 SHIRLEY COURT
PRINCETON, NJ 08542                                P‐0054639 1/13/2018      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GELHAR, MARVIN L.
5246 SALEM CHURCH RD
KNOXVILLE, TN 37938                                P‐0053646   1/2/2018     TK Holdings Inc., et al .                 $2,000,000.00                                                                                $2,000,000.00
GELLIS, MARYSUE
CAB WEST LL
11531 E. JUAN TABO ROAD
SCOTTSDALE, AZ 85255                               P‐0004060 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GELMAN‐GANS, NINA
3463 STATE ST
#168
SANTA BARBARA, CA 93105                            P‐0035773 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GELOSI, PATRICIA
342 MARC DRIVE
TOMS RIVER, NJ 08753                               P‐0053627   1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GELOSI, PATRICIA
342 MARC DRIVE
TOMS RIVER, NJ 08753                               P‐0054155   1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GELOSI, VITO
342 MARC DRICE
TOMS RIVER, NJ 08753                               P‐0053626   1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GELOSI, VITO
342 MARC DRICE
TOMS RIVER, NJ 08753                               P‐0054189   1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GELOSO‐MAZARESE, JOANNE MARIE
487 OUTLOOK AVENUE
WEST BABYLON, NY 11704‐4313                          1055      11/1/2017       TK Holdings Inc.                                                                                                                            $0.00
GELSMAN, EUGENE I.
236 SEBASTIAN WAY
YARDLEY, PA 19067                                  P‐0008744 10/29/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
GELSTON, CAROLE B.
GELSTON, EDWARD O.
2413 FERGUSON RD
RALEIGH, NC 27612                                  P‐0029903 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 1234 of 3871
                                                Case 17-11375-BLS                 Doc 4247                   Filed 10/26/20                    Page 1235 of 1950
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                           Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                          Current Admin     Total Current
                    Creditor Name and Address        Claim No. Claim Date                     Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                           Priority Amount    Claim Amount
                                                                                                                                Amount                                                    Amount
GELSTON, MAJAEL B.
61 JARVIN ROAD
PORT JEFF STA, NY 11776                              P‐0021604 11/10/2017             TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GELTMAN, ERIC R.
73 REYNOLDS DRIVE
LIDO BEACH, NY 11561                                 P‐0032112 11/27/2017             TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GELTZ, ANDREW L.
5318 BETHEL RD
CLERMONT, GA 30527                                   P‐0007962 10/28/2017             TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GELTZ, RICHARD
6332 CAMPBELL BLVD.
LOCKPORT, NY 14094                                   P‐0025299 11/14/2017             TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GEMBICA, PAMELA M.
127 SUN STREET
CABERY, IL 60919                                     P‐0042213 12/18/2017             TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GEMMILL, PHILIP S.
10129 S. SHADOW CIRCLE
OLATHE, KS 66061                                     P‐0041060 12/16/2017             TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GEMPERLE, MICHAEL J.
146 FENWICK DR.
PITTSBURGH, PA 15235                                 P‐0028251 11/18/2017             TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GENA, JEREMY M.
GENA, JENNIFER L.
2309 15TH AVENUE
ALTOONA, PA 16601                                    P‐0022439 11/11/2017             TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GENAO, ALFONSINA M.
3‐05 KENNETH AVE
FAIR LAWN, NJ 07410                                  P‐0050716 12/27/2017             TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GENDOES, BRETT M.
1411 COACHMAN DR
WAXHAW, NC 28173                                     P‐0057735 3/20/2018              TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GENDREAU, SAM J.
GENDREAU, SUSAN
6004 GLENWAY LN
GREENDALE, WI 53129                                  P‐0034755 12/2/2017              TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GENDROW III, CHARLES E.
GENDROW, DIANE M.
5228 COX RD
WILSONS, VA 23894                                    P‐0056737    2/6/2018            TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GENERAL DYNAMICS OTS
ATTN: TERRY SCODELLER
9256 RANDOLPH RD NE
MOSES LAKE, WA 98837                                   3631      11/27/2017              TK Holdings Inc.                              $0.00                                                                                           $0.00
GENERAL MOTORS DE MEXICO S. DE R.L. DE C.V.
C/O HONIGMAN MILLER SCHWARTZ AND COHN
JOSEPH R. SGROI
660 WOODWARD AVE.
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                                 3269      11/24/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                 $6,501,000,000.00                                         $6,501,000,000.00
GENERAL MOTORS DE MEXICO S. DE R.L. DE C.V.
C/O HONIGMAN MILLER SCHWARTZ AND COHN
JOSEPH R. SGROI
660 WOODWARD AVE.
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                                 3284      11/24/2017   Industrias Irvin de Mexico, S.A. de C.V.                                            $6,501,000,000.00                                         $6,501,000,000.00


                                                                                                   Page 1235 of 3871
                                                   Case 17-11375-BLS               Doc 4247                  Filed 10/26/20                    Page 1236 of 1950
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                          Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                          Current Admin     Total Current
                   Creditor Name and Address            Claim No. Claim Date                   Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                           Priority Amount    Claim Amount
                                                                                                                                 Amount                                                   Amount
GENERAL MOTORS DE MEXICO S. DE R.L. DE C.V.
C/O HONIGMAN MILLER SCHWARTZ AND COHN
JOSEPH R. SGROI
660 WOODWARD AVE.
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                                    3286    11/24/2017              TK Holdings Inc.                                                        $6,501,000,000.00                                         $6,501,000,000.00
GENERAL MOTORS DE MEXICO S. DE R.L. DE C.V.
C/O HONIGMAN MILLER SCHWARTZ AND COHN
JOSEPH R. SGROI
660 WOODWARD AVE.
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                                    3299    11/24/2017       Takata de Mexico, S.A. de C.V.                                                 $6,501,000,000.00                                         $6,501,000,000.00
GENERAL MOTORS DO BRASIL LTDA.
C/O HONIGMAN MILLER SCHWARTZ AND COHN
JOSEPH R. SGROI
660 WOODWARD AVE.
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                                    3540    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                           $6,501,000,000.00                                         $6,501,000,000.00
GENERAL MOTORS DO BRASIL LTDA.
C/O HONIGMAN MILLER SCHWARTZ AND COHN JOSEPH R. SGROI
ATTN: JOSEPH R. SGROI
660 WOODWARD AVE.
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                                    3568    11/27/2017              TK Holdings Inc.                                                        $6,501,000,000.00                                         $6,501,000,000.00
GENERAL MOTORS DO BRASIL LTDA.
C/O HONIGMAN MILLER SCHWARTZ AND COHN
JOSEPH R. SGROI
660 WOODWARD AVE.
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                                    3597    11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                $6,501,000,000.00                                         $6,501,000,000.00
GENERAL MOTORS DO BRASIL LTDA.
C/O HONIGMAN MILLER SCHWARTZ
AND COHN JOSEPH R. SGROI
660 WOODWARD AVE.
2290 FIRST NATIONAL BULIDING
DETROIT, MI 48226‐3506                                    3656    11/27/2017       Takata de Mexico, S.A. de C.V.                                                 $6,501,000,000.00                                         $6,501,000,000.00
GENERAL MOTORS LLC
C/O HONIGMAN MILLER SCHWARTZ AND COHN LLP
JOSEPH R. SGROI
660 WOODWARD AVENUE
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                                    3295    11/24/2017              TK Holdings Inc.                                                        $6,501,000,000.00                                         $6,501,000,000.00
GENERAL MOTORS LLC
C/O HONIGMAN MILLER SCHWARTZ AND COHN LLP
JOSEPH R. SGROI
660 WOODWARD AVENUE
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                                    3297    11/24/2017   Industrias Irvin de Mexico, S.A. de C.V.                                           $6,501,000,000.00                                         $6,501,000,000.00
GENERAL MOTORS LLC
C/O HONIGMAN MILLER SCHWARTZ AND COHN LLP
JOSEPH R. SGROI
660 WOODWARD AVENUE
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                                    3298    11/24/2017       Takata de Mexico, S.A. de C.V.                                                 $6,501,000,000.00                                         $6,501,000,000.00



                                                                                                    Page 1236 of 3871
                                              Case 17-11375-BLS               Doc 4247                   Filed 10/26/20                    Page 1237 of 1950
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                           Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                          Current Admin     Total Current
                  Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                           Priority Amount    Claim Amount
                                                                                                                            Amount                                                    Amount
GENERAL MOTORS LLC
C/O HONIGMAN MILLER SCHWARTZ AND COHN LLP
JOSEPH R. SGROI
660 WOODWARD AVENUE
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                               3300    11/24/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                 $6,501,000,000.00                                         $6,501,000,000.00
GENERAL MOTORS OF CANADA COMPANY
C/O HONIGMAN MILLER SCHWARTZ AND COHN
JOSEPH R. SGROI
660 WOODWARD AVE.
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                               3448    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                            $6,501,000,000.00                                         $6,501,000,000.00
GENERAL MOTORS OF CANADA COMPANY
C/O HONIGMAN MILLER SCHWARTZ AND COHN
JOSEPH R. SGROI
2290 FIRST NATIONAL BUILDING
660 WOODWARD AVE.
DETROIT, MI 48226‐3506                               3491    11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                 $6,501,000,000.00                                         $6,501,000,000.00
GENERAL MOTORS OF CANADA COMPANY
C/O HONIGMAN MILLER SCHWARTZ AND COHN
JOSEPH R. SGROI
660 WOODWARD AVE.
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                               3498    11/27/2017       Takata de Mexico, S.A. de C.V.                                                  $6,501,000,000.00                                         $6,501,000,000.00
GENERAL MOTORS OF CANADA COMPANY
C/O HONIGMAN MILLER SCHWARTZ AND COHN
JOSEPH R. SGROI
660 WOODWARD AVE.
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                               3510    11/27/2017              TK Holdings Inc.                                                         $6,501,000,000.00                                         $6,501,000,000.00
GENESI, BRIAN J.
527 THE LANE
EBENSBURG, PA 15931                                P‐0042281 12/19/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GENEST, LISA C.
5538 WEST PEACEFUL DOVE PLACE
MARANA, AZ 85658                                   P‐0001326 10/21/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GENEST, MARIE S.
2773 GALINDO CIRCLE
MELBOURNE, FL 32940                                P‐0000478 10/20/2017           TK Holdings Inc., et al .                    $1,000.00                                                                                       $1,000.00
GENG, YAN
434 WHITTIER DR
LANGHORNE, PA 19053                                P‐0010295 10/31/2017           TK Holdings Inc., et al .                     $500.00                                                                                          $500.00
GENIA, TIMOTHY E.
16099FINLAND AVE W
ROSEMOUNT, MN 55068                                P‐0028466 11/19/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GENIA, TIMOTHY E.
16099 FINLAND AVE W
ROSEMOUNT, MN 55068                                P‐0028470 11/19/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GENNARELLI, ERIKA
10624 ASHFORD OAKS DRIVE
TAMPA, FL 33625                                    P‐0010061 10/30/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GENNARO, CHARLOTTE E.
5212 N.E. 64TH AVENUE
SILVER SPRINGS, FL 34488                           P‐0009074 10/30/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00



                                                                                               Page 1237 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1238 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
GENNARO, JOANN
1003 HARVEST DR
ALIQUIPPA, PA 15001                                P‐0026873 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GENNARO, JOANN
1003 HARVEST DR.
ALIQUIPPA, PA 15001                                P‐0026881 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GENNARO, NATHANIEL PETER
835 HARTLEY ROAD
FAIRVIEW, PA 16415                                   1794     11/6/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
GENNETT, ERIC C.
P. O. BOX 1216
FORESTVILLE, CA 95436                              P‐0027198 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GENNISE MARQUEZ, M.U A MINOR
MO AZIZ ESQ.
800 COMMERCE
HOUSTON, TX 77002                                  P‐0031021 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GENNUSA, JEFFREY S.
64 N COURT VILLA DR
MANDEVILLE, LA 70471                               P‐0039434 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GENO, KERRI HARDY
113 CAROL ANN DRIVE
EDGEWATER, FL 32132                                  4478    12/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GENOVESE TEE, KATHERINE S.
GENOVESE TEE, MICHAEL J.
TUA MICHAE J GENOVESE
1436 GRAND ARMY ROAD
LABADIE, MO 63055                                  P‐0052526 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GENOVESE, KATHERINE H.
GENOVESE, MICHAEL J.
1436 GRAND ARMY ROAD
LABADIE, MO 63055                                  P‐0052302 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GENSON, JAMES J.
22278 HASKINS RD
BOWLING GREEN, OH 43402                            P‐0014388 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GENTER, BRUCE E.
422 KENWOOD RD.
HUNTINGDON VLY, PA 19006                           P‐0015296 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GENTILE, DOUGLAS K.
9319 HANLIN COURT
CHARLOTTE, NC 28277                                P‐0001763 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GENTILE, PAULA F.
9319 HANLIN COURT
CHARLOTTE, NC 28277                                P‐0001768 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GENTLES, COLEEN E.
2440 DEER ISLE COVE SW
LAWRENCEVILLE, GA 30044                            P‐0031352 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GENTORE, RUTH M.
152 JENNINGS ROAD
MANAHAWKIN, NJ 08050                               P‐0045507 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GENTOSI, PATRICIA
801 BRONX RIVER ROAD
BRONXVILLE, NY 10708                                 3310    11/23/2017       TK Holdings Inc.                                                 $0.00                                                                      $0.00
GENTRY, DAMON
15202 AURORA AVE N A
SHORELINE, WA 98133                                P‐0048758 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                        Page 1238 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1239 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GENTRY, JOSH P.
10036 BREIDT AVE
TUJUNGA, CA 91042                                    P‐0023284 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GENTRY, LARRY V.
2324 MARKET STREET APT 4
SAN FRANCISCO, CA 94114                              P‐0014730 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GENTRY, STEPHANI B.
1032 LONG ROAD
GLOSTER, LA 71030                                    P‐0013953 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GENTRY, TINA M.
10709 NORRIS FERRY RD
SHREVEPORT, LA 71106                                 P‐0055225 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GENTRY, VERNON C.
20 PINE CANYON DRIVE UNIT 43
ATLANTA, GA 30331                                    P‐0008654 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GENUNG, ALEXIS D.
7330 ASH ROAD
FAIR OAKS, CA 95628                                  P‐0021193 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GENUNG, JOHN
1857 STONECREST BLVD
UNIT 1104
TYLER, TX 75703                                      P‐0002109 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GENUNG, JOHN L.
1857 STONECREST BLVD
UNTI 1104
TYLER, TX 75703                                      P‐0002119 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GENWRIGHT, PATRICIA D.
5918 SYCAMORE HILL LANE
APT 1033
CHARLOTTE, NC 28277                                  P‐0033333 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GENZANO, MARGARET M.
102 RED FOX ROAD
CINNAMINSON, NJ 08077‐4352                           P‐0011217 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE
MCKEES ROCKS, PA 15136                               P‐0045531 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045570 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045572 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045574 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                               P‐0045613 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 1239 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1240 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                              P‐0045615 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                              P‐0045620 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                              P‐0045628 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVENUE
MCKEES ROCKS, PA 15136                              P‐0045635 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                              P‐0045642 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                              P‐0045645 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                              P‐0045653 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                              P‐0045660 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                              P‐0045664 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                              P‐0045669 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                              P‐0045671 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                              P‐0045673 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEO. V. HAMILTON, INC.
GEO. V. HAMILTON, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                              P‐0045679 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEOCORP, INC.
ATTN: NOREEN ROTH
9010 RIVER ROAD
HURON, OH 44839                                       163     10/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                         Page 1240 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                      Page 1241 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                    Amount
GEOFFRION, JAMES W.
GEOFFRION, LINDA K.
3424 RUM RIVER DR
ANOKA, MN 55303                                    P‐0015233 11/4/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GEOFFRION, JAMES W.
GEOFFRION, LINDA K.
3424 RUM RIVER DR.
ANOKA, MN 55303                                    P‐0015387 11/4/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GEORGAKIS, WILLIAM J.
25 N. DELPHIA AVENUE
PARK RIDGE, IL 60068                               P‐0009233 10/30/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GEORGE JR, ALEX W.
115 YORKWAY
N/A
MONACA PA 15061                                    P‐0010123 10/30/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GEORGE, CHARLEY
3223 MORRICE DUNCA
NEW ORLEANS, LA 70126                              P‐0055099 1/18/2018     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GEORGE, DARWARD A.
GEORGE, DARWARD A.
4 RUSTIC HILLS STREET
NORMAN, OKLAHOMA 73072                             P‐0000351 10/19/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GEORGE, DAVID A.
3476 RHODODENDRON DRIVE
NORTHAMPTON, PA 18067                              P‐0011779 11/1/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GEORGE, DAVID C.
66 POINT PETER PLACE
SAINT MARYS, GA                                    P‐0015173 11/4/2017     TK Holdings Inc., et al .                       $227.00                                                                                       $227.00
GEORGE, ERICA H.
1180 BARBERRY CT
DOWNERS GROVE, IL 60515                            P‐0035452 12/4/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GEORGE, JAMIE E.
GEORGE, SHANE L.
501 N EAST D ST
ALTURAS, CA 96101                                  P‐0034942 12/3/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GEORGE, LARRY T.
9 JOHNSTON ST 1ST FLR
NEWBURGH, NY 12550                                 P‐0036065 12/5/2017     TK Holdings Inc., et al .                 $98,000,000.00                                                                               $98,000,000.00
GEORGE, NICOLE
1210 JOHN DOUGLASS DR SW
MARIETTA, GA 30064                                 P‐0037843 12/9/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GEORGE, OWEN J.
1223 STRATTON DR
DAYTON, NV 89403                                   P‐0000548 10/20/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GEORGE, PATRICIA N.
1949 T PL SE
WASHINGTON, DC 20020                               P‐0039827 12/13/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GEORGE, ROGER B.
87‐3192 BOKI ROAD
CAPTAIN COOK, HI 96704                             P‐0014270 11/3/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GEORGE, ROSHAN
1675 CROSS WAY
SAN JOSE, CA 95125                                 P‐0051665 12/27/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00




                                                                                        Page 1241 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1242 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GEORGE, SHAWN J.
GEORGE, KARLA A.
4512 NE 121ST STREET
VANCOUVER, WA 98686                                 P‐0039575 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEORGE, STEPHEN P.
1120 WYNDHAM DRIVE
YORK, PA 17403                                      P‐0010348 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEORGE, TORREY L.
208 ALLEM LANE
PERKASIE, PA 18944                                  P‐0015955 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEORGE, VERA W.
7210 NC HWY 751
DURHAM, NC 27707                                    P‐0025821 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEORGES, MARIE S.
215 NE 7TH AVENUE
CAPE CORAL, FL 33909                                P‐0000158 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEORGESON, SHIRLEY M.
9236 STANFORD DR.
BRIDGEVIEW, IL 60455                                P‐0017731 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEPNER, AMY
8415 CHAMPIONS CT.
WICHITA, KS 67226                                     1747     11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GERA, MICHAEL D.
1 PEACEFUL DRIVE
ITHACA, NY                                          P‐0011045 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERA, TIMOTHY F.
1 PEACEFUL DRIVE
ITHACA, NY 14850                                    P‐0011858 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERACCI, PATRICK
1443 ELDERBERRY PL
NIAGARA FALLS, NY 14304                               4866     2/28/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
GERACE, PAMELA
395 GARNSEY ROAD
PITTSFORD, NY 14534                                 P‐0011026 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERACE, PAMELA
395 GARNSEY ROAD
PITTSFORD, NY 14534                                 P‐0011042 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERACE, VIRGINIA L.
19 FILBERT STREET
VALLEY STREAM, NY 11581                             P‐0038820 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERACI, JEFFREY
GERACI, JENNIFER
138 BASSETT RD.
WILLIAMSVILLE, NY 14221                             P‐0047983 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERADA, WILLIAM R.
19702 DENBY
REDFORD, MI 48240                                   P‐0024207 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERAGHTY, THERESA M.
GERAGHTY, THOMAS P.
1916 ADELINE DRIVE
BURLINGAME, CA 94010                                P‐0052846 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERALD, LAWRENCE L.
4886 US 117 SOUTH ALTERNATE
DUDLEY, NC 28333                                    P‐0021230 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1242 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1243 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GERARDI, PAUL J.
4032 WATERCOVE DRIVE
RIVERVIEW, FL 33578                                 P‐0000862 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERBER, A. RUSSELL
1663 KNOB HILL CT. NE
ATLANTA, GA 30329                                   P‐0037706 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERBER, JAMES W.
233 S 6 ST
APT 1409
PHILADELPHIA, PA 19106                              P‐0009734 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERBER, RICHARD P.
1300 PARK NEWPORT, APT.310
NEWPORT BEACH, CA 92660‐5032                        P‐0047765 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERBER, ROBERT B.
2085 ROCKBOUND CT
COOL, CA 95614                                      P‐0040626 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERBER, SPENCER J.
GERBER, BRONNA G.
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0031841 11/26/2017    TK Holdings Inc., et al .                    $6,500.00                                                                                    $6,500.00
GERBER, SPENCER J.
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0031867 11/26/2017    TK Holdings Inc., et al .                    $6,500.00                                                                                    $6,500.00
GERBER, SPENCER J.
14100 MOHAW
LEAWOOD, KS 66224                                   P‐0031890 11/26/2017    TK Holdings Inc., et al .                    $6,500.00                                                                                    $6,500.00
GERBER, SPENCER J.
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0031903 11/26/2017    TK Holdings Inc., et al .                    $6,500.00                                                                                    $6,500.00
GERBER, SPENCER J.
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0031941 11/26/2017    TK Holdings Inc., et al .                    $6,500.00                                                                                    $6,500.00
GERBER, SPENCER J.
14100 MOHAW
LEAWOOD, KS 66224                                   P‐0035651 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERBER, SPENCER J.
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0035855 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERBER, SPENCER J.
GERBER, BRONNA G.
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0035862 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERBER, SPENCER J.
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0035927 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERBER, SPENCER J.
14100 MOHAWK
LEAWOOD, KS 66224                                   P‐0036977 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERBES, MARY L.
2 MONTCLAIR COURT
BERLIN, MD 21811                                    P‐0040733 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEREMONTE, YVONNE
1789 STATE ROUTE 27 #119
EDISON, NJ 08817                                      2123     11/7/2017       TK Holdings Inc.                          $2,000.00                                                                                    $2,000.00



                                                                                         Page 1243 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1244 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GEREN, BRADLEY S.
17220 MALLET HILL DR
LOUISVILLE, KY 40245                                 P‐0017808 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERETY, JACKIE
CASANOVA, RENE
19238 STONEBROOK STREET
WESTON, FL 33332                                     P‐0048763 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERGAY, PETER A.
78 DELMAR STREET
SAN FRANCISCO, CA 94117‐4006                           2531    11/13/2017       TK Holdings Inc.                          $1,000.00                                                    $0.00                           $1,000.00
GERGEN, REBEKAH
7419 MOSS BROOK DRIVE
SAN ANTONIO, TX 78255                                P‐0039043 12/12/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
GERGES, MICHAEL G.
15 W 52ND ST.
APT 1F
BAYONNE, NJ 07002                                    P‐0046557 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERGES, MICHAEL G.
15 W 52ND ST.
APT 1F
BAYONNE, NJ 07002                                    P‐0046586 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERHARD, DAVID G.
60 RIZZI SQUARE
PALM, PA 18070                                       P‐0036630 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERHARD, KIEL J.
129 EBBETTS DRIVE
ATCO, NJ 08004                                       P‐0050159 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERHARDT, AMY K.
GERHARDT, EARL F.
394 BECK POND ROAD
NEWARK, VT 05871                                     P‐0022928 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERHARDT, EARL F.
394 BECK POND ROAD
NEWARK, VT 05871                                     P‐0055589 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERHART, SHANNON M.
29250 BIG SPRINGS RD
CALHAN, CO 80808                                     P‐0027716 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERIAK, THOMAS A.
600 MARISOL DR
NEW SMYRNA BEACH, FL 32168                           P‐0030055 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERKE, SARA L.
92 STRANGEWAY AVE
LODI, WI 53555                                       P‐0045576 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERKEN, NICHOLAS M.
2539 WEST BLVD
LOS ANGELES, CA 90016                                P‐0017914 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERKEN, SARAH A.
3208 GREENLAND DR.
ANCHORAGE, AK 99517                                  P‐0012636 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERLACH, BILL E.
3027 WALNUT GROVE
ERIE, CO 80516                                       P‐0033821 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERMAN, DINAH
P. O. BOX 1323
RAYMOND, MS 39154                                    P‐0029092 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1244 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1245 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GERMAN, WANDA
1679 PALMETTO STREET
APT. 3R
RIDGEWOOD, NY 11385                                 P‐0005331 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERMANTON, JASON W.
1109 OAKHURST DR
SLATINGTON, PA 18080                                P‐0010894 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERMANY, CHARLES L.
200 RIVER VISTA DRIVE
UNIT 417
ATLANTA, GA 30339                                   P‐0053889   1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERMANY, NIKO
9243 N. MACARTHUR BLVD.
APT. B
OKLAHOMA CITY, OK 73132                             P‐0004111 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERMANY, OLIVIA B.
9340 FAIRFIELD DR
TWINSBURG, OH 44087                                 P‐0004288 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERMANY, TOMMY
13055 S MASON AVENUE
PALOS HEIGHTS, IL 60463                               1476      11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GERMINO, PAUL W.
328 GERMAINA ST. EXTENSION
GALETON, PA 16922                                   P‐0057692 3/14/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERNAND, JOHN B.
3606 GILA TRL
TEMPLE, TX 76504                                    P‐0000567 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERON, SELIM
730 WILSON STREET
NORTH WOODMERE, NY 11581                            P‐0016048 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEROW, KAYLEEN A.
49 BUGBEE RD
SOUTHWICK, MA 01077                                 P‐0003983 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERRAUGHTY, JOHN M.
300 S CENTRAL AVE
APT C6
HARTSDALE, NY 10530                                 P‐0004091 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERRICK III, WILLIAM M.
1638 DOONE RD
COLUMBUS, OH 43221                                  P‐0020050 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERRICK, DEBORAH H.
1638 DOONE RD
COLUMBUS, OH 43221                                  P‐0020065 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERRY, JESSICA M.
GERRY, JOSHUA W.
586 ELM ST. APT. 1
LIMERICK, ME 04048                                  P‐0041402 12/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERSHANECK, CONNIE
1136 BANYAN WAY
PACIFICA, CA 94044                                  P‐0056454   2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERSHENOV, JOSEPH
6 WAMPUS LAKE DRIVE
ARMONK, NY 10504                                    P‐0024732 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 1245 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1246 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GERST, DALE GERST R.
GERST, LORI L.
305 SUNRISE DRIVE
WEIRTON, WV 26062                                   P‐0049457 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERST, HEIDI A.
GERST, PAUL A.
9678 ATHERTON DR
DALLAS, TX 75243                                    P‐0006589 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERSTENFELD, MARGE A.
8233 STATION VILLAGE LN
UNIT 2307
SAN DIEGO, CA 92108                                 P‐0018776 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERSTLE, IRIS
3757 PINO VISTA WAY
ESTERO, FL 33928                                    P‐0005123 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERSTLE, PETER K.
11742 PARAMOUNT WAY
PROSPECT, KY 40059                                  P‐0025849 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERSTMAN, SETH M.
219 TANGLEWOOD DRIVE
RUSSELLVILLE, AL 35653                              P‐0016726 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERSTNER, MICHAEL D.
10820 N OVERTONE ST
PEORIA, IL 61615                                    P‐0021345 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GERVAIS, LUCAS M.
255 SNAKE MEADOW RD
DANIELSON, CT 06239                                 P‐0049832 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GESCHKE, JOANNE
GESCHKE, FREDERICK R.
2635 N 76TH COURT
ELMWOOD PARK, IL 60707                              P‐0038100 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GESING, CHERYL D.
205 PARADISE VALLEY DRIVE
ALEXANDRIA, OH 43001                                P‐0008663 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GESKE, JAMES A.
690 APACHE LANE
MENDOTA HEIGHTS, MN 55120                           P‐0029869 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GESSERT, STEPHEN H.
5809 HARWOOD DR
MIDLAND, MI 48640                                   P‐0021722 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GESSERT, STEPHEN H.
5809 HARWOOD DR
MIDLAND, MI 48640                                   P‐0021725 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEST, LINDA H.
115 MILLBROOK TRCE
MARIETTA, GA 30068                                  P‐0028939 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GESUALDI, STEPHEN
7 FOX RUN RD
DANVERS, MA 01923                                   P‐0012148 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GETER, SHARON A.
2008 LASALLE STREET
CHARLOTTE
CHARLOTTE, NC 28216                                 P‐0054697 1/14/2018     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GETHERS, KIM
66 BIDWELL AVE. 1ST. FLOOR
JERSEY CITY, NJ 07305                               P‐0020233 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1246 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1247 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GETHERS, KIM
66 BIDWELL AVE. 1ST FLOOR
JERSEY CITY, NJ 07305                                 P‐0027315 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GETHERS, TARITA M.
108 FAWNDALE ROAD
APT 2
ROSLINDALE, MA 02131                                  P‐0013991 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GETTES, GILBERT R.
GETTES, CHERYL L.
1239 PONCE DE LEON AVE.
LAS VEGAS, NV 89123                                   P‐0008100 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GETTLES‐ATWA, KATHRYN J.
8 VANDERBILT AVENUE
APARTMENT 11G
BROOKLYN, NY 11205                                    P‐0009678 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GETTYS, ROBERT N.
16262 NW 1ST ST.
PEMBROKE PINES, FL 33028                              P‐0025402 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GETZEWICH, ROBERT J.
753 CAYUGA LANE
FRANKLIN LAKES, NJ 07417                              P‐0040923 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GETZEWICH, ROBERT J.
753 CAYUGA LANE
FRANKLIN LAKES, NJ 07417                              P‐0040925 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEUDTNER, MAUREEN
24365 MIRA VERDE
LAGUNA NIGUEL, CA 92677                               P‐0036150 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEWIRTZ, EDWARD D.
945 MAYFIELD ROAD
WOODMERE, NY 11598                                    P‐0027341 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEWORSKY, NANCY R.
11 LINCOLN PLACE
LONGMONT, CO 80501                                    P‐0017314 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEYER, DAVID B.
3780 MYSTIC VALLEY PARKWAY
APARTMENT 426
MEDFORD, MA 02155                                     P‐0015113 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GEZELLA, KAYE L.
E548 KRINES ROAD
DENMARK, WI 54208                                     P‐0031234 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GFB PROPERTY LLC
BRIAN K. BURNAM
P.O. BOX 17
BLOOMFIELD, IA 52537                                  P‐0011289 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHAFFARI, SARA
308 S. PROSPECT STREET
BOWLING GREEN, OH 43402                               P‐0028828 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHALI, NAGI
1901 EDGEHILL DR
ALLEN, TX 75013                                       P‐0028724 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHASEMI, HASSAN
NO ADDRESS PROVIDED
                                                      P‐0046215 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHASEMI, HASSAN F.
1 TRADITION PL
IRVINE, CA 92602                                      P‐0042644 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1247 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1248 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GHAZAROSIAN, EDWARD
GHAZAROSIAN, EDYTH
37724 CLARK CRT
PALMDALE, CA 93552                                   P‐0025155 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHEBRELUL, GHENET
GHEBRELUL, GHENET
1627 LAKE TAWAKONI DRIVE
ALLEN, TX 75002                                      P‐0055480 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHEIDA, JAMES
5523 OLYMPIAD DRIVE
HOUSTON, TX 77041                                    P‐0055310 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHERIDIAN, ODETTE N.
GHERIDIAN, JUAN
1020‐B GREEN PINE BLVD
UNIT B
WEST PALM BEACH, FL 33409                            P‐0051367 12/27/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
GHERING, GREGORY T.
762 LEONARD ST. NE
GRAND RAPIDS, MI 49503                               P‐0030095 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHERNA, SUSAN R.
P.O. BOX 71
AHMEEK, MI 49901                                     P‐0011224 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHIDINELLI, BRIAN
15 ARCANGEL WAY
SAN RAFAEL, CA 94903                                 P‐0032480 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHIORSO, PETER M.
GHIORSO, CIRIA C.
170 SUMMIT AVE
SONORA, CA 95370                                     P‐0004267 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHIWANE, SI MOHAMED
MALAJATI, SANAA
42228 CASTLE RIDGE SQUARE
ASHBURN, VA 20148                                    P‐0041663 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHODSIANZADEH, FARNAZ
511 TRAILRIDGE DRIVE
RICHARDSON, TX 75081                                 P‐0004068 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHOFRANIAN, BOBBY
VAGHEI‐GHOFRANIA, MINA
4032 PARK VISTA DR.
PASADENA, CA 91107                                   P‐0045964 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHOFRANIAN, BOBBY
4032 PARK VISTA DR.
PASADENA, CA 91107                                   P‐0045974 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHOLSON, JOYCE E.
GHOLSON, ALBERT J.
9520 SPECTRUM DR.
APT. 11106
AUSTIN, TX 78717                                     P‐0001271 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHOLSTON, LACY K.
MCINTOSH, MARILYN J.
2800 LAYTON DRIVE
BAKERSFIELD, CA 93309‐5756                           P‐0033085 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHOLSTON, LEAH I.
2418 BRUSH HOLLOW
HOUSTON, TX 77067                                    P‐0012521 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1248 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1249 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GHORBANIAN, SOHEILA
6184 MARTINS LANDING COURT
BURKE, VA 22015                                       1362    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GHORBANIAN, SOHEILA
FARHANGI, SEYEDHAMID
6184 MARTINS LANDING COURT
BURKE, VA 22105                                     P‐0010515 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHOSH, DIPANKAR
2311 HELENA RD N
OAKDALE, MN 55128                                   P‐0012211 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GHOSH, DIPANKAR
2311 HELENA RD N
OAKDALE, MN 55128                                   P‐0012216 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIACALONE, RICHARD
GIACALONE, DEBRA
1303 W. WHITE OAK STREET
ARLINGTON HEIGHT, IL 60005                          P‐0007588 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIACOBBE, PETER J.
GIACOBBE, SUSAN B.
465 WATER ST
CELEBRATION, FL 34747                               P‐0003415 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIACOBBE, PETER J.
949 PULPIT ROCK CIR NO
COLORADO SPRINGS, CO 80918‐7023                     P‐0026808 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIACOMELLI, GINA M.
9212 CASTLEMONT CIRCLE
ORANGEVALE, CA 95662                                P‐0017441 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIALLONARDO, LOUIS
GIALLONARDO, DURINDA A.
9826 E.GEMINI PL.
SUN LAKES, AZ 85248                                 P‐0013213 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIALLONARDO, LOUIS
GIALLONARDO, DURINDA A.
9826 E. GEMINI PL.
SUN LAKES, AZ 85248                                 P‐0013229 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIALLONARDO, LOUIS
GIALLONARDO, DURINDA A.
9826 E. GEMINI PL.
SUN LAKES, AZ 85248                                 P‐0013241 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIAMBRUNO, MARCO G.
GIAMBRUNO, GINA M.
4724 VISTA DRIVE
LOOMIS, CA 95650                                    P‐0031601 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIAMBRUNO, PAUL S.
GIAMBRUNO, GINA M.
4724 VISTA DRIVE
LOOMIS, CA 95650                                    P‐0031604 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIAMMICHELE, JENNIFER J.
1230 PALMER AVE
CAMARILLO, CA 93010                                 P‐0054864 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIAMMICHELE, JENNIFER J.
GIAMMICHELE, KIMBERLY A.
1230 PALMER AVE
CAMARILLO, CA 93010                                 P‐0054867 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1249 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1250 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GIAMPALO, ROBERT N.
N7282 TROPHY DR
NEW LISBON, WI 53950                                P‐0028589 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIAMPETRO, ANNE MARIE
6374 SW 41 STREET
MIAMI, FL                                           P‐0003067 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIANNUNZIO, JOEY T.
910 RED FOX DR
GREEN BAY, WI 54313                                 P‐0047966 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIANO, HENRY P.
1116 KINGFISHER CIRCLE
FOLSOM, CA 95630                                    P‐0045099 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIARATANO, FRANK A.
229 LONGLEAF CT
PONCHATOULA, LA 70454                               P‐0016217 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIARELLI, NICK
8638 TWINBROOK ROAD STE 3
MENTOR, OH 44060                                    P‐0012218 11/1/2017     TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
GIBBONEY, JAN C.
310 N. FIFTH STREET
NEWPORT, PA 17074                                   P‐0039822 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBBONEY, LAURA L.
310 N. FIFTH STREET
NEWPORT, PA 17074                                   P‐0039745 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBBONS, ANTHONY T.
GIBBONS, TASHA
12 PICKWICK LN
MALVERN, PA 19355                                   P‐0014931 11/3/2017     TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
GIBBONS, CHARLES H.
106 SOUTH INTERLACHEN AVE
UNIT 518
WINTER PARK, FL 32789                               P‐0006630 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBBONS, CHARLES H.
106 SOUTH INTERLACHEN AVE.
UNIT 518
WINTER PARK, FL 32789                               P‐0006643 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBBONS, DAN A.
1811 MUNSTER AVE
SAINT PAUL, MN 55116                                P‐0026329 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBBONS, DAN A.
1811 MUNSTER AVE
SAINT PAUL, MN 55116                                P‐0026333 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBBONS, JOHN A
23 CARROLTON ROAD
WEST ROXBURY, MA 02132                                844     10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GIBBONS, PETER F.
29016 GARDEN OAKS CT
AGOURA HILLS, CA 91301                              P‐0055723 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBBS, ALNETA K.
NO ADDRESS PROVIDED
                                                    P‐0045934 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBBS, DAVID L.
4022 WOODFORD DRIVE
COLUMBUS, GA 31907                                  P‐0049639 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1250 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1251 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address          Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GIBBS, DONA A.
5202 PENN ROAD
OSTRANDER, OH 43061                                   P‐0013356 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBBS, GLORY G.
6483 N. VAGEDES
FRESNO, CA 93711                                      P‐0013468 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBBS, MELISSA J.
10631 VERONA RD
LEWISBURG, OH 45338                                   P‐0007703 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBBS, MYLENE E.
3230 NW 111 AVE
CORAL SPRINGS, FL 33065‐3535                          P‐0035334 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBBS, PRISKA
5226 E OLIVE AVE APT 147
FRESNO, CA 93727                                        1990     11/6/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
GIBBS, SHELDON A.
3609 KILLARNEY COURT
ROLLING MEADOWS, IL 60008                             P‐0006602 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBOFSKY, KAREN B.
425 EAST 79TH STREET
APT 15D
NEW YORK, NY 10075                                    P‐0048299 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBOFSKY, KAREN B.
425 EAST 79TH STREET
AOT 15D
NEW YORK, NY 10075                                    P‐0048307 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, ANGELLA
C/O REINER, SLAUGHTER, MCCARTNEY & FRANKEL LLP
411 THEODORE FREMD AVENUE ‐ STE. 206 SOUTH
RYE, NY 10580                                           3155    11/22/2017       TK Holdings Inc.                        $500,000.00                                                                                  $500,000.00
GIBSON, AURELIA K.
263 LAUREL AVENUE
JOHNSTOWN, PA 15906‐2123                              P‐0010700 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, BRITTINY L.
2972 CHURCH RD
AURORA, IL 60502                                      P‐0017971 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, DEBRA L.
615 S. CHERRY ST
SENECA, SC 29678                                      P‐0006134 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, DESIREE D.
15193 WASHINGTON DR
FONTANA, CA 92335                                     P‐0021334 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, ERIC
P.O. BOX 630
CUNNINGHAM, KY 42035                                  P‐0046672 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, ERIC
P.O. BOX 630
CUNNINGHAM, KY 42035                                  P‐0046676 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, GAIL A.
7027 CLAREMORE DR.
ST. LOUIS, MO 63121                                   P‐0007726 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, GEORGE W.
38 CHARLOTTE AVE
HAMILTON, NJ 08629                                    P‐0039218 12/11/2017    TK Holdings Inc., et al .                    $4,083.78                                                                                    $4,083.78



                                                                                           Page 1251 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1252 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GIBSON, GERALD M.
GIBSON, ALICE A.
10205 NW 72ND TERRACE
KANSAS CITY, MO 64152                               P‐0010433 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, IDA
4588 ROCK HILL RD
STARKVILLE, MS 39759                                P‐0033607 11/29/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
GIBSON, JAMES
15695 TETLEY STREET
HACIENDA HEIGHTS, CA 91745                          P‐0014748 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, JAMES R.
22 CUMBERLAND CIRCLE
IUKA, MS 38852                                      P‐0030798 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, JANET D.
13265 OWNING LANE
GALT, CA 95632                                      P‐0040707 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, JEFFREY J.
548 PUTTING DRIVE
FORT MILL, SC 29715                                 P‐0021490 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, JR, CLAY E.
P.O. BOX 26
BOTHELL, WA 98041                                   P‐0036154 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, KENNETH M.
3027 HORNE‐TWITTY RD.
HEATH SPRINGS, SC 29058                               4217    12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GIBSON, KEVIN D
702 SILVER OAK DRIVE
GLENWOOD SPRINGS, CO 81601                            2697    11/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GIBSON, LARRY
9904 THORNGROVE PIKE
STRAWBERRY PLAINS, TN 37871                         P‐0003396 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, PHILLIYAH
1811 WILD WOOD LN
GLENN HEIGHTS, TX 75154                               1999     11/9/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GIBSON, RACHELL
GIBSON, RACHELL L.
4835 TURNING LEAF WAY
COLORADO SPRINGS, CO 80922                          P‐0046574 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, RICHARD M.
4515 KING GRAVES RD
VIENNA, OH 44473                                    P‐0009062 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, RICHARD M.
4515 KING GRAVES RD
VIENNA, OH 44473                                    P‐0009063 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, RICHARD M.
4515 KING GRAVES RD
VIENNA, OH 44473                                    P‐0009064 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, RICHARD M.
4515 KING GRAVES RD
VIENNA, OH 44473                                    P‐0009065 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIBSON, ROBERT O.
GIBSON, GERMAIN C.
1646 GHOST DANCE CIRCLE
CASTLE ROCK, CO 80108                               P‐0025733 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1252 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 1253 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
GIBSON, SHAMITTA D.
24661 BYRNE MEADOW SQ
ALDIE, VA 20105                                     P‐0028423 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIBSON, SHANIKA L.
7075 BAYWOOD DRIVE
ROSWELL, GA 30076                                   P‐0009222 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIBSON, SHARON
217‐10 138TH AVENUE
SPRINGFIELD GARD 11413                              P‐0054106    1/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIBSON, THOMAS H.
GIBSON, KATHLEEN N.
7590 NEZ PERCE DRIVE
BOZEMAN, MT 59715                                   P‐0029116 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIBSON, VANESSA B.
1509 SEACLIFFE DRIVE
GAUTIER, MS 39553                                   P‐0028581 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIBSON, WENDY WORKS
GIBSON, WAYNE H.
3768 CHURCHVILLE AVE
CHURCHVILLE, VA 24421                               P‐0008596 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIBSON, WILLIAM C.
2972 CHURCH RD
AURORA, IL 60502                                    P‐0017983 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GICK, DAVID P.
4807 S 250 E
LAFAYETTE, IN 47909                                 P‐0016338 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GICZI, MARY BETH
GICZI, GREGORY J.
MARY BETH & GREGORY GICZI
16780 HIDDEN VALLEY DRIVE
GRANGER, IN 46530                                   P‐0052339 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIDDENS, COURTNIE
C/O NOTEBOOM ‐‐ THE LAW FIRM
ATTN: J. MARK SUDDERTH, ATTORNEY
669 AIRPORT FREEWAY, SUITE 100
HURST, TX 76053                                       4545      12/27/2017       TK Holdings Inc.                       $8,000,000.00                                                                                $8,000,000.00
GIDDENS, DAVID R.
GIDDENS, PEGGY D.
10100 HILLVIEW DR., APT 302
PENSACOLA, FL 32514                                 P‐0014074 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIDDENS, SHERRILL
C/O NOTEBOOM ‐‐ THE LAW FIRM
ATTN: J. MARK SUDDERTH, ATTORNEY
669 AIRPORT FREEWAY, SUITE 100
HURST, TX 76053                                       4531      12/27/2017       TK Holdings Inc.                         $22,716.26                                                                                    $22,716.26
GIDEON, TOM P.
2942 QUIGLEY RD.
LANGLEY, WA 98260                                   P‐0020106 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIDLUND, GORDON L.
GIDLUND, LINDA L.
701 B STREET
SUITE 901
SAN DIEGO, CA 92101                                 P‐0040184 12/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00




                                                                                           Page 1253 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1254 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GIDWITZ, RALPH W.
GIDWITZ, RALPH W.
1626 MICHAEL LANE
PACIFIC PALISADE, CA 90272‐2031                       P‐0041426 12/17/2017    TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
GIEGERICH, ELISABETH L.
BURKE, WILLIAM M.
87 CHICK ROAD
WOLFEBORO, NH 03894                                   P‐0007144 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIELOWSKI, STEPHEN M.
150 DEVONSHIRE ROAD
BUFFALO, NY 14223                                     P‐0029169 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIERKE, GERALD T.
4225 N. KILDARE AVE.
CHICAGO, IL 60641‐2035                                P‐0026995 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIESLER, MARY P.
GIESLER, DOUGLAD P.
MPG ACCOUNTING
10528 REEDER ST
OVERLAND PARK, KS 66214                               P‐0013419 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIESSE, KEVIN
2916 SKYLAND DRIVE NE
ATLANTA, GA 30341                                     P‐0041150 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIET, AMANDA M.
GOLDEN 1 CREDIT UNION
4139 CUNY AVE
SACRAMENTO, CA 95823                                  P‐0031549 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIETZEL, BRADLEE J.
401 DALE DRIVE
BURLINGTON, WI 53105                                  P‐0004495 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIEWONT, MARK
GIEWONT, MARK
7644 PATRIOTS LANDING PL
QUINTON, VA 23141                                     P‐0022795 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIEWONT, MARK A.
7644 PATRIOTS LANDING PL
QUINTON, VA 23141                                     P‐0022794 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIFFIN, SHAUNA L.
7733 MCCONNEL DRIVE
CITRUS HEIGHTS, CA 95610                              P‐0029628 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIFFORD, BECKY M.
GIFFORD, CHAD A.
225 W JOHNSTON STREET
FORSYTH, GA 31029                                     P‐0009210 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIFFORD, GREGORY
865 PEARSE RD
NISKAYUNA, NY 12309                                     4844     2/19/2018       TK Holdings Inc.                                                 $0.00                                                                     $0.00
GIFFORD, JAMES L.
2807 TULANE DRIVE
COCOA, FL 32926                                       P‐0000110 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIFFORD, JENNIFER M.
8165 SE 3RD CT
OCALA, FL 34480                                       P‐0002339 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIFFORD, RICKY L.
GIFFORD, ANITA L.
5864 KENAI FJORDS LOOP
ANCHORAGE, AK 99502                                   P‐0012329 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1254 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1255 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
GIFFORD, TYLER J.
844 SWAN RIDGE RD
CHARLOTTESVILLE, VA 22903                           P‐0009271 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIFT, ERIC S.
6900 CHOCTAW RIDGE ROAD NE
CEDAR RAPIDS, IA 52411                              P‐0008172 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIFT, RALPH J.
GIFT, MARGARET M.
2451 SILVER OAK PLACE
PITTSBURGH, PA 15220                                P‐0036629 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIGLIO, ALISON L.
534 N ORIENTAL ST
INDIANAPOLIS, IN 46202                              P‐0004661 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIGLIO, JOHN D.
1350 OLDE TOWNE RD
ALEXANDRIA, VA 22307‐1419                           P‐0024739 11/6/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
GIGLIO, JOHN D.
WINCKLER, SUSAN C.
1350 OLDE TOWNE RD.
ALEXANDRIA, VA 22307‐1419                           P‐0024804 11/6/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
GIGLIO, JOHN R.
128 RABBIT RUN
WELLS, ME 04090                                     P‐0041449 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIGLIOTTI, MICELE A.
811 OUTLOOK AVE
CHESHIRE, MA 01225                                  P‐0010053 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIGLIOTTI, STEVEN A.
811 OUTLOOK AVE
CHESHIRE, MA 01225                                  P‐0010062 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIL DIAZ, RAFAEL J.
11201 E. LAKE HIGHLANDS DR.
APT. 1064
DALLAS, TX 75218                                    P‐0015886 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GIL, ISIDRA
7044 S 16TH DR
PHOENIX, AZ 85041                                     3941     12/8/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
GIL, ISIDRA
7044 S 16TH DR
PHOENIX, AZ 85041                                     4000    12/12/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
GILARDI, MOLLY A.
2 MARINER GREEN DRIVE
CORTE MADERA, CA 94939                              P‐0049987 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILBANK, PATI
17412 N 70 LN
GLENDALE, AZ 85308                                  P‐0021463 11/10/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00
GILBEAUX, KALE
10752 WRIGLEY FIELD AVENUE
DENHAM SPRINGS, LA 70726                            P‐0017111 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILBERG, IRA M.
348 CHAMBORLEY DRIVE
REISTERSTOWN, MD 21136                              P‐0015222 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILBERT ELECTRIC CO INC
JOHN F KOSTYO
1760 E. PACE CT.
TUCSON, AZ 85719                                    P‐0039214 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                         Page 1255 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1256 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GILBERT ELECTRIC CO INC
JOHN F KOSTYO
1760 E. PACE CT.
TUCSON, AZ 85719                                   P‐0039215 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT ELECTRIC CO INC
JOHN F KOSTYO
1760 E. PACE CT.
TUCSON, AZ 85719                                   P‐0039216 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT ELECTRIC CO INC
JOHN F KOSTYO
1760 E. PACE CT.
TUCSON, AZ 85719                                   P‐0039217 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT ELECTRIC CO INC
JOHN F KOSTYO
1760 E.PACE CT.
TUCSON, AZ 85719                                   P‐0039219 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, ASHELEY
18326 MANORCLIFF LANE
KATY, TX 77449                                     P‐0034558 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, BREASIA L.
1521 CASSIB STREET
BRYAN, TX 77803                                    P‐0005198 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, CHERYL M.
12 WESTCHESTER AVENUE #1K
WHITE PLAINS, NY 10601                             P‐0006275 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, ELENOR J.
GILBERT, STEPHEN A.
811 COUNTRY STONE DR.
MANCHESTER, MO 63021                               P‐0005230 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, ERICKA
9305 STATE HWY 276
ROYSE CITY, TX 75189                               P‐0010327 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, JAY M.
HEARD, LYDIA L.
126 LAGO CIRCLE DR N
SANTA FE, TX 77517                                 P‐0002875 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, JOHN D.
7604 BROOKMONT LN
WAXHAW, NC 28173                                   P‐0001412 10/21/2017    TK Holdings Inc., et al .                    $1,100.00                                                                                    $1,100.00
GILBERT, JOHN M.
P.O. BOX 2372
SAN JOSE, CA 95109                                 P‐0028691 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, KARIN R.
2 LOUISE DRIVE
FARMINGDALE, NJ 07727                              P‐0055891 1/26/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, LAURIE S.
728 NAVARRE AVENUE
NEW ORLEANS, LA 70124                              P‐0018781 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, MICHAEL D.
2443 MERCHANT ST,
FRENDERICK, MD 21701                               P‐0032688 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, MONA L.
1995 FAIRVIEW RD
MCALISTERVILLE, PA 17049                           P‐0058153 7/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1256 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1257 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GILBERT, RICHARD
GILBERT, RICHARD
140 CHURCH AVE
ENGLEWOOD, FL 34223                                 P‐0054682 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, ROBERT
56 SOUTHERN HEIGHTS DRIVE
VERNON, VT 05354                                    P‐0004868 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, SABRINA
33 KIT CARSON LANE
HENDERSONVILLE, NC 28791                              5021     7/10/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
GILBERT, STEFANIE K.
1220 N. FILLMORE STREET
UNIT 806
ARLINGTON, VA 22201                                 P‐0055669 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, STEPHANIE D.
3472 WILDEWOOD DRIVE
PELHAM, AL 35124                                    P‐0036424 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, TERESA B.
7 YELLOW ROSES LANE
LEICESTER, NC 28748                                 P‐0003795 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT, WILLIAM V.
623 COUNTRY LANE
DELANO, MN 55328                                    P‐0034338 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERTI, KAYLA F.
4736 PAGE DRIVE
METAIRIE, LA 70003                                  P‐0038984 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERTI, ROBERT S.
4736 PAGE DRIVE
METAIRIE, LA 70003                                  P‐0040862 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERTI, ROBERT S.
4736 PAGE DRIVE
METAIRIE, LA 70003                                  P‐0040885 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERTI, ROBERT S.
4736 PAGE DRIVE
METAIRIE, LA 70003                                  P‐0040887 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBERT‐WELLS, ROXANE
1682 SAYMAN RD
NEW ALBANY, PA 18833                                P‐0010840 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILBRIDE JR, JOHN NELSON
418 NE 25TH TERRACE
CAPE CORAL, FL 33909                                  184     10/18/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
GILCREASE, TANEA
2223 KILBOURNE AVENUE
COLUMBUS, OH 43229                                    191     10/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GILDART, DAVID T.
GILDART, OPAL M.
P.O. BOX 389
SWORDS CREEK, VA 24649‐0389                         P‐0001922 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILDEA, CHRISTINE M.
18 WAGONWHEEL WAY
MANSFIELD, MA 02048                                 P‐0012865 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILDON, KATHERYNE L.
206 WILDER STREET
NAPLES, TX 75568 5932                               P‐0003715 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1257 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1258 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GILES, ANGELA L.
3833 NEW CUT ROAD
INMAN, SC 29349                                      P‐0002413 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILES, CINDY A.
99 RANDOLPH ST
CARTERET, NJ 07008                                   P‐0024334 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILES, DEBRA R.
7611 LIGHTHOUSE DRIVE #230
STOCKTON, CA 95219                                   P‐0054437 1/11/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILES, PAMELA A.
216 OAKHURST DRIVE
MUNRDE FALLS, OH 44262                               P‐0032685 11/27/2017    TK Holdings Inc., et al .                   $29,112.20                                                                                   $29,112.20
GILES, PAMELA A.
216 OAKHURST DRIVE
MUNROE FALLS, OH 44262                               P‐0032686 11/27/2017    TK Holdings Inc., et al .                   $17,244.00                                                                                   $17,244.00
GILES, TONY E.
P.O. BOX 16745
FERNANDINA BEACH, FL 32035                           P‐0022765 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILES, VERONICA J.
36 DEXTER AVE APT 20
MONTGOMERY, AL 36104                                 P‐0014010 11/3/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GILES, VERONICA J.
36 DEXTER AVE APT 20
MONTGOMERY, AL 36104                                 P‐0014020 11/3/2017     TK Holdings Inc., et al .                    $9,000.00                                                                                    $9,000.00
GILESPIE, RHONDA
P.O.BOX 42
BLUE MOUNTAIN, MS 38610                              P‐0024743 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILFILLAN, SUSAN S.
616 LUCKY TRL
MT HOREB, WI 53572                                   P‐0017199 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILGIN, JOHANNA L.
8349 264TH STREET
FLORAL PARK, NY 11004                                P‐0052135 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILIBERTI, JOHN P.
617 ROBERT AVENUE
ROCKFORD, IL 61107                                   P‐0013658 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILKINSON, GRANT
16008 NE 26TH STREET
BELLEVUE, WA 98008                                   P‐0053743   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILL, CHARLES
609 GLENVIEW DRIVE
HORSHAM, PA 19044                                    P‐0045442 12/23/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GILL, CHIQUITA C.
7009 S. ADA ST
CHICAGO, IL 60636                                    P‐0038710 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILL, JAMES A.
844 MEADOWVIEW RD
KENNETT SQUARE, PA 19348                             P‐0031315 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILL, KENDRA
1728 LAUREL CREEK CI
LITHONIA, GA 30058                                   P‐0006206 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILL, RICHARD E.
6156 POST OAK ROAD WEST
JACKSONVILLE, FL 32277‐1555                          P‐0007145 10/28/2017    TK Holdings Inc., et al .                    $3,213.00                                                                                    $3,213.00



                                                                                          Page 1258 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1259 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GILL, ROXANNE T.
THOMAS, FRANK
1606 WHITEWATER FALLS DRIVE
ORLANDO, FL 32824                                    P‐0032328 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILL, SUSAN J.
169 SAVANNAH LANE
HARRISVILLE, UT 84414                                P‐0005870 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILL, SUSAN W.
146 E. WAYCLIFF RD.
HENDERSON, NC 27537                                  P‐0026218 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILL, SUSAN W.
146 E. WAYCLIFF RD.
HENDERSON, NC 27537                                  P‐0026220 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILL, TASHA M.
3704 WEST COUNTY RD 350 NORTH
OSGOOD, IN 47037                                     P‐0001805 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILL, VIRGINIA R.
8423 CENTENARY DR
CAMBY                                                P‐0000727 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLAM, DAVID W.
2639 TAMPA DRIVE
WOLVERINE LAKE, MI 48390                             P‐0042445 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLAM, DIANE L.
3449 LYNNGATE CIRCLE
BIRMINGHAM, AL 35216                                 P‐0001329 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLAN, KIMBERLY A.
ZOOLU
KIMBERLY GILLAN
3556 WEST 62ND AVENUE
DENVER, CO 80221                                     P‐0032377 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLARD, JONATHON
NO ADDRESS PROVIDED
                                                     P‐0037844 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLASPIE, RAYMOND E.
502 CRESTWATER TRAIL
HOUSTON, TX 77082                                    P‐0047418 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLELAND, JUDY L.
7738 CONDALIA AV
YUCCA VALLEY, CA 92384                               P‐0029829 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLEN, ALICIA D.
7120 CHANNEL I SW
OCEAN ISLE BEACH, NC 28469                           P‐0000342 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLEN, JAMES
1700 NW 82ND AVE
CORAL SPRINGS, FL 33071                              P‐0032811 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLEN, WILLIAM S.
GILLEN, SANDRA H.
203 WOODLAWN DR
SEYMOUR, CT 06483                                    P‐0017526 11/6/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GILLENWATER, JR., ELBA
GILLENWATER, JANIS A.
1 CEDARCREST ROAD
WHEELING, WV 26003                                   P‐0037929 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLER, ZHANNA
518 PEBBLE RIDGE CT
LANGHORNE, PA 19053‐1936                             P‐0017777 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1259 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1260 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
GILLES, ANGELA C.
328 SUNNY LANE
BELLEAIR, FL 33756                                  P‐0057331 2/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILLES, BRIANB D.
328 SUNNY LANE
BELLEAIR, FL 33756                                  P‐0057332 2/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILLES, ESDRASS
1024 RALPH AVE
BROOKLYN, NY 11236                                  P‐0020177 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILLESPIE, BRIAN J.
2085 GRAMERCY PLACE
HUMMELSTOWN, PA 17036                               P‐0045779 12/23/2017    TK Holdings Inc., et al .                     $500.00                                                                                        $500.00
GILLESPIE, CHRISTOPHER L.
533 N FLAT ROCK CIR
AURORA, CO 80018                                    P‐0013328 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILLESPIE, ERIKA S.
1023 BELLFLOWER AVE SW
CANTON, OH 44710                                    P‐0010788 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILLESPIE, JARROD K.
10301 CHESLEY DR
SAINT LOUIS, MO 63136                               P‐0004738 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILLESPIE, JOEY
2624 VICKSBURG DR
HAMER, SC 29547                                       4364    12/26/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
GILLESPIE, NANCY P.
ALLEN, ROBERT B.
1117 HILLCREST DR
CARMEL, IN 46033                                    P‐0000649 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILLESPIE, PAUL J.
GILLESPIE, MARGARET H.
15217 ARROYO DR
OAK FOREST, IL 60452                                P‐0029663 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILLESPIE, ROMI L.
1912 CRESCENT DR
CHAMPAIGN, IL 61821                                 P‐0017586 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILLESPIE, STEVEN C.
325 LAKEFRONT DRIVE
MCDONOUGH, GA 30253                                 P‐0015811 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILLESPIE, TIM D.
163 MAPLE DRIVE
PONTOTOC, MS 38863                                  P‐0014217 11/3/2017     TK Holdings Inc., et al .                     $500.00                                                                                        $500.00
GILLETTE, LISA
308 ORCHARD ST.
OLD FORGE, PA 18518                                 P‐0021514 11/10/2017    TK Holdings Inc., et al .                     $200.00                                                                                        $200.00
GILLETTE, MARTHA
716 NARRAGANSETT AVENUE
EAST PATCHOGUE, NY 11772                            P‐0006075 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILLETTE, RICHARD R.
GILLETTE, GRETCHEN E.
91 MEDINAH DRIVE
READING, PA 19607‐3398                              P‐0011656 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GILLETTE, SUSAN D.
15233 SW REGENT TERRACE
TIGARD, OR 97224                                    P‐0021076 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 1260 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1261 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GILLIAM, CHANTE N.
720 E. 103RD STREET APT. C
BROOKLYN, NY 11236                                 P‐0004654 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLIAM, CRAIG
3409 CAMDEN ST
ROSAMOND, CA 93560                                 P‐0037593 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLIAM, DOROTHY J.
2970 REDBIRD LANE
HUNTSVILLE, TX 77320                               P‐0039696 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLIAM, RAYMOND
1447 W 103 ST APT 9
LOS ANGELES, CA 90047                                2700    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GILLIAM, ROLAND R.
2970 REDBIRD LANE
HUNTSVILLE, TX 77320                               P‐0039703 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLIARD, IDRIS
17210 30TH AVE S, #H‐6
N/A
SEA TAC, WA 98188                                  P‐0051026 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLIARD, SCOTT R.
533 BELLWOOD ROAD APT.#27
NEWPORT NEWS, VA 23601‐4151                        P‐0027998 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLIARD‐WARNER, KIA
889 DAWSON ST
2C
BRONX, NY 10459                                    P‐0031938 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLICK, ROBERT W.
590 WEST FOREST TRAIL
VERO BEACH, FL 329625                              P‐0007511 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLIES, DAVID
4684 HIGHLAND DR
BELLEVUE, WA 98006                                 P‐0030848 11/23/2017    TK Holdings Inc., et al .                     $100.00                                                                                       $100.00
GILLIES, DAVID M.
4684 HIGHLAND DR
BELLEVUE, WA 98006                                 P‐0030860 11/23/2017    TK Holdings Inc., et al .                     $100.00                                                                                       $100.00
GILLIES, DAVID M.
HEARN, KATHERINE A.
4684 HIGHLAND DR
BELLEVUE, WA 98006                                 P‐0030875 11/23/2017    TK Holdings Inc., et al .                     $100.00                                                                                       $100.00
GILLIES, HOLLY E.
715 WEST ROGERS
HARRISON, AR 72601                                 P‐0021145 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLIES, LINDA T.
GILLIES, ROBERT C.
8 LAS PALMAS WAY
PALM COAST, FL 32137                               P‐0039761 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLIGAN, MARK T.
8854 HICKORY VIEW ST
CANAL WINCHESTER, OH 43110                         P‐0000348 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLIGAN, SARA
1 BEAVER CIRCLE
STRATFORD, NJ 08084                                  1118     11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GILLIGAN, WILLIAM F.
9 FAIRWEATHER DRIVE
NORWALK, CT 06851                                  P‐0009650 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1261 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1262 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GILLIS, SUSAN K.
223 FOSTER AVE
MARSHFIELD, MA 02050                                P‐0004036 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILLIVAN, JAMES G.
GILLIVAN, JUDY M.
3126 HACKNEY LN
WALNUT CREEK, CA 94598‐4655                         P‐0013866 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILMAN, DAPHNE J.
4012 S SPINEY LIZARD LANE
TUCSON, AZ 85735                                    P‐0037845 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILMAN, GLORIA M.
1033 CHRISTIAN STREET
PHILADELPHIA, PA 19147                              P‐0036752 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILMAN, GREGORY R.
910 MAIN STREET
APT. # 705
MELROSE, MA 02176                                   P‐0026132 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILMAN, IRENE
122 FRANKLIN AVE.
OAKHURST, NJ 07755                                    1058     11/1/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
GILMAN, LORENE G.
412 GRAVEL BEND ROAD
EGG HARBOR TOWNS, NJ 08234                          P‐0036147 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILMER, CHRISTOPHER L.
GILMER, DEBRA K.
5750 PRELUDE LN
CARMEL, IN 46033                                    P‐0010386 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILMER, RONALD A.
GILMER, REBECCA A.
104 BROOKMILL RD
STUARTS DRAFT
, VA 24477                                          P‐0031304 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILMER, WILLIAM W.
2450 MCGARITY RD
MCDONOUGH, GA 30252                                 P‐0007640 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILMER, WILLIAM W.
2450 MCGARITY RD
MCDONOUGH, GA 30252                                 P‐0007698 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILMORE MARTIN, BRENDA J.
1459 22ND ST NORTH
BIRMINGHAM, AL 35234                                P‐0032782 11/24/2017    TK Holdings Inc., et al .                   $21,037.02                                                                                   $21,037.02
GILMORE, GLEN S.
GILMORE, CAROLYN B.
GLEN S. AND CAROLYN B GILMORE
109 N. APPLESOUTH DRIVE
CARRIERE, MS 39426                                  P‐0036705 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILMORE, KEITH A.
1829 JERAULD AVE
NIAGARA FALLS, NY 14305‐2955                        P‐0010281 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILMORE, LARRY M.
GILMORE, CHARLOTTE A.
6967 EAST FARM ROAD 132
SPRINGFIELD, MO 65802                               P‐0012826 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILMORE, MICHAEL L.
965 STAHLMAN DR
BULLHEAD CITY, AZ 86442                             P‐0023673 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1262 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1263 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GILMORE, RICHARD
RGILMORE
14549 WALNUT AVENUE
CLEARLAKE, CA 95422                                 P‐0015364 11/4/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
GILMORE, ROBERT
GILMORE, CLAIRE G.
P.O. BOX 216
PIERCEFIELD, NY 12974                               P‐0017856 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILMORE, ROBERT
GILMORE, CLAIRE G.
P.O. BOX 216
PIERCEFIELD, NY 12973                               P‐0032530 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILOT, SILFISE SOF
413 NW 100TH TERRACE
MIAMI, FL 33150                                     P‐0052849 12/28/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GILPIN, WAYNE S.
22632 MARGARITA DRIVE
WOODLAND HILLS, CA 91364                            P‐0033499 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILREATH, JASON M.
8230 SHEED RD
CINCINNATI, OH 45247                                P‐0049716 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILREATH, JASON M.
8230 SHEED RD
CINCINNATI, OH 45247                                P‐0049736 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILROY, ROBERT
19961 NW 2 ST
PEMBROKE PINES, FL 33029                            P‐0037901 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GILSON, JOHN J.
40 JUNIPER STREET
ISLIP, NY 11751                                     P‐0003902 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIMINEZ, JOSHUA G.
5745 NEWBANK CIRCLE
SUITE 406
DUBLIN, OH 43017                                    P‐0009284 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIN, AMY K.
2504 NW 151ST WAY
VANCOUVER, WA 98685‐1203                            P‐0034539 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIN, ANTHONY M.
GIN, KATHERINE S.
2504 NW 151ST WAY
VANCOUVER, WA 98685‐1203                            P‐0034518 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIN, ANTHONY M.
GIN, KATHERINE S.
2504 NW 151ST WAY
VANCOUVER, WA 98685‐1203                            P‐0034540 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIN, BRIAN A.
2784 N BELL HOLLOW PL
TUCSON, AZ 85745                                    P‐0035174 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GINDI, AARON J.
3 CHERYL DR
WEST LONG BRANCH, NJ 07764                          P‐0015847 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GINELLI, BARBARA
31852 POOLE CT
TEMECULA, CA 92591                                    4653     1/5/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                         Page 1263 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1264 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GINER‐DAPENA, PEDRO
1705 CALLE SAN GUILLERMO
URB SAN IGNACIO
SAN JUAN, PR                                         P‐0017134 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GINES, NEREIDA
PMB 111 1B CALLE ESTACION
VEGA ALTA, PR 00692                                  P‐0025509 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GINGER, CLARE A.
65 FERGUSON AVE
BURLINGTON, VT 05401                                 P‐0041282 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GINGERICH, DANIEL
7172 LEGACY DRIVE
ANTIOCH, TN 37013                                    P‐0045511 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GINGRAS, BRENDA N.
GINGRAS, ALAN H.
4305 136TH ST SE
MILL CREEK, WA 98012‐8938                            P‐0041115 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GINGRAS, RICHARD M.
CONRAD GINGRAS, CYNTHIA E.
15 CHARLES STREET
PLANTSVILLE, CT 06479‐1905                           P‐0031992 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GINGRAS, RICHARD M.
CONRAD GINGRAS, CYNTHIA E.
15 CHARLES STREET
PLANTSVILLE, CT 06479‐1905                           P‐0032046 11/27/2017    TK Holdings Inc., et al .                   $12,973.00                                                                                   $12,973.00
GINGRAS, ROBERT A.
1700 DELAFAYETTE PLACE
HENRICO, VA 23238                                    P‐0008445 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GINSBERG, DIANNE
N 7484 1216TH ST.
RIVER FALLS, WI 54022                                P‐0053273 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GINSBERG, SUSAN
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0044071 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GINSBURG, MITCHELL
2550 SOUTH IH 35, SUITE 100
C/O WAYNE WRIGHT LLP
AUSTIN, TX 78704                                     P‐0044461 12/22/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GINSBURG, MITCHELL
2550 SOUTH IH 35, SUITE 100
C/O WAYNE WRIGHT LLP
AUSTIN, TX 78704                                     P‐0044520 12/22/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GINSBURG, MITCHELL
2550 SOUTH IH 35, SUITE 100
C/O WAYNE WRIGHT LLP
AUSTIN, TX 78704                                     P‐0044531 12/22/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GIORDANI, ANTHONY G.
112 4TH ST
NAZARETH, PA 18064                                   P‐0017938 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIORDANO II, JOSEPH A.
8004 COATER ROW PLACE
BRADENTON, FL 34201                                  P‐0022055 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIORDANO, DOMINIC J.
97 LOCH LOMOND CT
MAYS LANDING, NJ 08330                               P‐0023503 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1264 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1265 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GIORGI, KAREN
455 VISTA GRANDE
GREENBRAE, CA 94904                                P‐0017814 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIORGI, KAREN
455 VISTA GRANDE
GREENBRAE, CA 94904                                P‐0026047 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIOTTA, MARIO
8020 TREMOLO COURT
ANTELOPE, CA 95843                                 P‐0048316 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIOVACCHINI, PAUL A.
1045 POST ST
APT 3
SAN FRANCISCO, CA 94109                            P‐0042925 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIOVANNETTI, SHAW JOESPH
11067 BALTIMORE STREET
WEEKI WACHEE, FL 34614                               3914     12/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GIPE, SANDRA D.
6058 ASTER HAVEN CIRCLE
HAYMARKET, VA 20169                                P‐0037492 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIPSON, DWAIN M.
1858 W 77TH STREET
LOS ANGELES, CA 90047                              P‐0015846 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIPSON, INES L.
GIPSON, WILLIAM E.
P.O. BOX 720492
ORLANDO, FL 32872                                  P‐0028313 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIPSON, LESLIE
994 COUNTY ROAD 4029
NEWTON, TE 75966                                   P‐0031195 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIRALDO, MARISOL
630 S WIND CIRCLE
SUNRISE, FL 33326                                  P‐0034868 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIRAN, GURPREET
902 N. NORTHWOOD AVENUE
COMPTON, CA 90220                                    3777    11/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GIRARD, FAITH
56 ALCOTT ST
ACTON, MA 01720                                    P‐0033329 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIRARDI, MIRANDA
4861 SHERWOOD DR.
LAKESIDE, AS 85929                                   2493    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GIRDANO, VINCENT A.
GIRDANO, JANET
215 SIMON DRIVE
BUTLER, PA 16002                                   P‐0012223 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIRESI, JENNIFER A.
9 LIVINGSTON ST
CLIFTON, NJ 07013                                  P‐0005805 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIRGIS, SARAH L.
7223 ADAMS STREET, APT 3
FOREST PARK, IL 60130                              P‐0026262 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIRILLO, ALICE E.
6806 TROWBRIDGE PLACE
FORT WASHINGTON, MD 20744                          P‐0008900 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1265 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1266 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GIRILLO, ALICE E.
6806 TROWBRIDGE PLACE
FORT WASHINGTON, MD 20744                          P‐0008901 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIROD, GRETCHEN M
440 SOUTH BROAD STREET
UNIT 1201
PHILADELPHIA, PA 19146                               2024      11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GIRON, MARVIN G.
8318 BARRACUDA RD
JACKSONVILLE, FL 32244                             P‐0046384 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIRONDA, VINCENT
GIRONDA, JANICE
35 HANSELL ROAD
NEW PROVIDENCE, NJ 07974                           P‐0007003 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIRONDA, VINCENT
GIRONDA, JANICE
35 HANSELL ROAD
NEW PROVIDENCE, NJ 07974                           P‐0007018 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GISCHEL, ELIZABETH A.
901 FOX RIDGE PLACE
WILMINGTON, NC 28405                               P‐0002471 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GISCHEL, GARY C.
901 FOX RIDGE PLACE
WILMINGTON, NC                                     P‐0002459 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GISCZINSKI, JOHN T.
26251 COUNTY ROAD 49
LOXLEY, AL 36551‐6408                              P‐0039777 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIST, AMBER L.
514 WAYNE AVENUE
PENSACOLA, FL 32507                                P‐0009751 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GITKIN, MATTHEW
16038 130TH AVE N
JUPITER, FL 33478                                  P‐0008186 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GITKIN, MATTHEW T.
16038 130 AVE N
JUPITER, FL 33478                                  P‐0058188    8/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GITTER, ANDREW W.
GITTER, SANDRA J.
1721 RIVER LAKES RD NORTH
OCONOMOWOC, WI 53066                               P‐0040932 12/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GITTER, GREGORY H.
2110 CAMPO PLACE
ESCONDIDO, CA 92027                                P‐0017110 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GITTLESON, LOIS A.
914 14TH ST.
ROCHELLE, IL 61068                                 P‐0025731 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GITTO, KATHERINE I.
8 FOURTH AVE
HUDSON FALLS, NY 12839                             P‐0052482 12/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GITZINGER, PHILIP J.
15969 W. MERRELL ST.
GOODYEAR, AZ 85395                                 P‐0032932 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GITZKE, STEVE
501 ESPLANADE
UNIT 301
REDONDO BEACH, CA 90277                            P‐0012576 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1266 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1267 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GITZKE, STEVEN
501 ESPLANADE
UNIT 301
REDONDO BEACH, CA 90277                              P‐0012581 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIULIANI, STACEY P.
2366 PARK CENTRE DR #7108
WESTMINSTER, CO 80234                                P‐0053733   1/3/2018    TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
GIULIANI, WILLIAM J.
GIULIANI, NANCY D.
303 ROCKY RIDGE ROAD
BETHEL PARK, PA 15102                                P‐0029144 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIULIANO, ROBERT J.
14 FIELDSTONE DRIVE
S. GLASTONBURY, CT 06073                             P‐0025614 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIURA, DEBRA
5553 ROLLINGWOOD DRIVE
SARASOTA, FL 34232                                   P‐0016445 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIUS, JULIUS C.
7306 MICHIGAN ISLE RD
LAKE WORTH, FL 33467                                 P‐0029566 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIUS, JULIUS C.
7306 MICHIGAN ISLE RD
LAKE WORTH, FL 33467                                 P‐0029567 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIUSTINA, HOWARD L.
GIUSTINA, SANDRA L.
8317 AQUA SPRAY AVE
LAS VEGAS, NV 89128‐7434                             P‐0037059 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIVANT, CRAIG A.
9457 S. UNIVERSITY BLVD #259
HIGHLANDS RANCH, CO 80126                            P‐0029833 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIVANT, KRIS A.
GIVANT BIZ LLC
9457 S. UNIVERSITY BLVD #259
HIGHLANDS RANCH, CO 80126                            P‐0029818 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIVENS, ELIZABETH
25581 DAYTON AVE
BARSTOW, CA 92311                                    P‐0019379 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIVENS, MARY
9842 PINEDALE DRIVE
COLORADO SPRINGS, CO 80920                           P‐0042012 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIVENS, NIOOKI
9858 MS HWY 17
CARROLLTON, MS 38917                                 P‐0012365 11/1/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
GIVERSON, STEVEN E.
16763 LAKELAND BEACH RD.
KENDALL, NY 14476                                    P‐0031854 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIVHAN, RASAHD L.
1121 BEACHVIEW STREET
APT. 2301
DALLAS, TX 75218                                     P‐0043140 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIWA, AJIBOLA A.
8234 JANERO AVE S
COTTAGE GROVE, MN 55016                              P‐0012115 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GIZOWSKI, CHARLOTTE C.
3068 VOORHEIS LAKE COURT
LAKE ORION, MI 48360                                 P‐0013285 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1267 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1268 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GIZOWSKI, CHARLOTTE C.
3068 VOORHEIS LAKE COURT
LAKE ORION, MI 48360                                P‐0018333 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GJERGJAJ, GJON
14470 SHADYWOOD DR
STERLING HTS, MI 48312                              P‐0019477 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GJERSDAL, HENRY W.
GJERSDAL, CHARLOTTE D.
13125 DANUBE COURT
ROSEMOUNT, MN 55068                                 P‐0029727 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GJERSDAL, HENRY W.
GJERSDAL, CHARLOTTE D.
13125 DANUBE COURT
ROSEMOUNT, MN 55068                                 P‐0029890 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLADBACH, EDWARD G.
GLADBACH, DONNA L.
27491 HILLCREST PLACE
VALENCIA, CA 91354                                  P‐0048788 12/27/2017    TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
GLADDEN, TATIANA S.
6130 WALTON AVENUE
PHILADELPHIA, PA 19143                              P‐0019309 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLADE, JULIE K.
3812B EVANSTON AVE N
SEATTLE, WA 98103                                   P‐0027596 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLADFELTER, PHILLIP E
725 NINTH AVE APT 2108
SEATTLE, WA 98104‐2080                                2151     11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GLADFELTER, SCOTT A.
GLADFELTER, GLORIA J.
143 JASPER AVE
YORK, PA 17404                                      P‐0020291 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLADILINA, JEANNE
503 S WARMINSTER RD APT T7
HATBORO, PA 19040‐4140                              P‐0020974 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLADNEY, DWAYNE E.
P.O BOX 574
947 MAPLE HILL CIRCLE
RIPLEY, TN 38063                                    P‐0049702 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLADNEY, PAULJEFFERY
5611 LYDIA AVE
KANSAS CITY, MO 64110                               P‐0008825 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLANCY, ROBIN P.
2000 CONNECTICUT AVE NW
APT 309
WASHINGTON, DC 20008                                P‐0041801 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLANDEN, CRYSTAL L.
GLANDEN, MICHAEL L.
6042 LAUREL GROVE ROAD
DENTON, MD 21629                                    P‐0036179 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLANDEN, CRYSTAL L.
GLANDEN, MICHAEL L.
6042 LAUREL GROVE RD
DENTON, MD 21629                                    P‐0036400 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1268 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1269 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GLANDEN, MICHAEL L.
GLANDEN, CRYSTAL L.
6042 LAUREL GROVE ROAD
DENTON, MD 21624                                    P‐0036180 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLANDEN, MICHAEL L.
GLANDEN, CRYSTAL L.
6042 LAUREL GROVE ROAD
DENTON, MD 21629                                    P‐0036181 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLANDON, WYATT
909 SWEET CHERRY PL
BELTON, MO 64012                                    P‐0017021 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLANTON, SAGE R.
2562 ROCKY COURT
COLLEGE PARK, GA                                    P‐0040841 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLANTZ, PHYLLIS
121
121‐16 OCEAN PROMENADE APT. 6
ROCKAWAY PARK, NY 11694                             P‐0043530 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLANZER, JAMES B.
GLANZER, MARGARET L.
1320 SW DYER POINT RD.
PALM CITY, FL 34990                                 P‐0036980 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLANZER, MARGARET L.
1320 SW DYER POINT RD
PALM CITY, FL 34990                                 P‐0036553 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLAS, WILLIAM J.
86 CHASTAIN CIRCLE
RICHMOND HILL, GA 31324                             P‐0001684 10/22/2017    TK Holdings Inc., et al .                     $824.10                                                                                       $824.10
GLASER, ANGELA J.
415 GRAND AVENUE #2
CINCINNATI, OH 45205                                P‐0005812 10/26/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
GLASER, CHRISTINA M.
5661 11TH AVENUE NORTH
ST. PETERSBURG, FL 33710                            P‐0000451 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASER, LAURIE A.
NORD, KEVIN F.
2114 MOHAWK AVENUE
SAINT PAUL, MN 55119                                P‐0032601 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASER, MARK L.
GLASER, CHERYL J.
8903 ARLEY DR
SPRINGFIELD, VA 22153                               P‐0008460 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASER, MICHAEL P.
713 56TH ST S
BIRMINGHAM, AL 35212‐3920                           P‐0047860 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASER, PETER L.
1670 MANITOBA DRIVE
SUNNYVALE, CA 94087                                 P‐0023233 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASER, WILLIAM W.
760 OLD JOHNSON RD
WENDELL, NC 27591                                   P‐0055146 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASGOW, ANNIE
14 SAINT THOMAS DR
MAUMELLE, AR 72113                                  P‐0040382 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1269 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1270 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GLASPIE, LONNIE R.
P.O. BOX 63
MOUNT UNION, IA 52644                                 P‐0041228 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASS, BETTY J.
P. O. BOX 9295
RENO, NV 89507                                        P‐0041700 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASS, BRIAN M.
GLASS, MARY C.
1253 ISLAND DR.
APT. 201
ANN ARBOR, MI 48105                                   P‐0041860 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASS, CHARLES L.
GLASS, ARCELIA A.
12636 W 66TH STREET
SHAWNEE, KS 66216                                     P‐0014616 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASS, GARY L.
945
ESTES STREET #40
EL CAJON, CA 92020                                    P‐0030425 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASS, JEROME
GLASS, JEROME
5952 N PLACITA LIGERA
TUCSON, AZ 85750                                      P‐0008566 10/29/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GLASS, MARY E.
120 CALLE EL JARDIN, UNIT 102
SAINT AUGUSTINE, FL 32095                             P‐0057112   2/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASS, NANCY C.
7401 TRAVERTINE DRIVE
UNIT 105
BALTIMORE, MD 21209                                   P‐0051063 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASS, NAOMI B.
5172 VININGS BEND
DUBLIN, OH 43016                                      P‐0001897 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASS, RICHARD E.
3 DAVIDS LANE
HILLSBOROUGH, NJ 08844                                P‐0006190 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASS, SCOTT A.
GLASS, KATHIE M.
2417 RIDGEWIND WAY
WINDERMERE, FL 34786                                  P‐0001088 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASS, SUSAN M.
GLASS, KEVIN M.
P.O. BOX 38
WINNABOW, NC 28479                                    P‐0001361 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASS, WILLIAM J.
86 CHASTAIN CIRCLE
RICHMOND HILL, GA 31324                               P‐0001677 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASSCOCK, SANDY
8372 S. BELLINGHAM DR.
APT. A311
SANDY, UT 84070                                       P‐0003609 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASSER, JAMES A.
110 RUSSETT CT
SUFFOLK, VA 23434                                     P‐0020144 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1270 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1271 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GLASSER, LOIS N.
30 SOUTH ADELAIDE AVENUE #5D
HIGHLAND PARK, NJ 08904‐1660                        P‐0027853 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASSMAN, ARNOLD
84 BIRCHWOOD AVE
OAK PARK, CA 91377                                    1954     11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GLASSMAN, DANIEL G.
4732 SHADWELL PLACE
SAN DIEGO, CA 92130                                 P‐0039856 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASSMAN, MYRON
6038 RIVER ROAD
NORFOLK, VA 23505                                   P‐0038796 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASSMAN, NANCI A.
6038 RIVER RD
NORFOLK, VA 23505                                   P‐0038814 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASSMAN, STEVEN S.
GLASSMAN, TERRI L.
22007 45TH AVE E
SPANAWAY, WA 98387                                  P‐0034332 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLASSMAN, SUSAN K.
8310 GANNON AVENUE
SAINT LOUS, MO 63132                                P‐0025748 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLATT, ROLAND K.
3823 RETREAT DR
MEDINA, OH 44256‐8161                               P‐0033580 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLATZHOFER, THERESE R.
GLATZHOFER, THERESE R.
9725 SOUTH KARLOV AVENUE
APT. 610
OAK LAWN, IL 60453                                  P‐0049275 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLAUSER, MICHELE
830 TOWN SCAPES CT
LOVELAND, OH 45140                                  P‐0001868 10/22/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
GLAVIS, JR., GEORBE
16028 ILLINOIS CT
TORRANCE, CA 90504‐1613                             P‐0016881 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLAZER, MADRA
27200 CEDAR RD.
APT. 514
BEACHWOOD, OH 44122                                 P‐0050557 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLEASON, CARL A.
1113 SW 333RD ST.
FEDERAL WAY, WA. 98023                              P‐0019211 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLEASON, THOMAS A.
226 DEER MEADOW DR.
GAHANNA, OH 43230                                   P‐0036118 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLEASON, WILLIAM C.
4O BASSETT ST.
ANSONIA, CT                                         P‐0049517 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLEASON, YVONNE J.
1747 7TH ST
APT 5
RIVERSIDE, CA 92507                                 P‐0021921 11/10/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
GLEDHILL, BRITNY V.
343 CHERRY ST
BREA, CA 92821                                      P‐0021530 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1271 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1272 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GLEICHAUF, GERALD F.
1444 STATE ROUTE 444
VICTOR, NY 14564                                    P‐0021563 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLEICHER, G D
CLAUDIA
9412 ADMIRAL LOWELL AVE NE
ALBUQUERQUE, NM 87111                               P‐0030058 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLEN, CATHERINE A.
3336 ORANGE RD
VENICE, FL 34293                                    P‐0014992 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLEN, GEORGE
GLEN, ETHELYN
5815 WILLIS CTR.
KANSAS CITY, MO 64133                               P‐0017323 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLENDENING, SCOTT
1704 N. STARRETT RD
METAIRIE, LA 70003                                  P‐0018249 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLENFIELD, NANCY
2614D JONES RD.
WALNUT CREEK, CA 94597                              P‐0031182 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLENN, BRIAN D.
9000 SW 197TH TER
MIAMI, FL 33157                                     P‐0020659 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLENN, DAVID F.
7310 EAST 118TH PL
KANSAS CITY, MO 64134                               P‐0010117 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLENN, DAVID P.
501 WIMBLEDON DRIVE
MOUNT PLEASANT, PA 15666                            P‐0015323 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLENN, EARL
2020 S. COBBLESTONE COVE
BRANDON, MS 39042                                   P‐0031736 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLENN, EARL
2020 S. COBBLESTONE COVE
BRANDON, MS 39042                                   P‐0031774 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLENN, ERIC
WOFFORD‐GLENN, SHELIA M.
5371 KINGSFIELD DR
WEST BLOOMFIELD, MI 48322                           P‐0027091 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLENN, GAIL V.
GLENN, SKY V.
617 VASSAR RD
WENONAH
, NJ 08090                                          P‐0057556   3/1/2018    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GLENN, GEORGE E.
8623 UNION GROVE ROAD
CHAPEL HILL, NC 27516                               P‐0052596 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLENN, RICKY T.
390 VIC KEITH RD
SANFORD, NC 27332                                   P‐0013932 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLENN, SKY V.
GLENN, GAIL V.
617 VASSAR RD
WENONAH, NJ 08090                                   P‐0016761 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1272 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1273 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GLENN, STEVIE L
4869 PLANTERS RIDGE DR
TALLAHASSEE, FL 32311                                 401     10/23/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
GLENN, TIFFANY
4869 PLANTERS RIDGE DR
TALLAHASSEE, FL 32311                                 402     10/23/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
GLENNON, BRENDA STEVENS
471 PURCELL DR
JACKSONVILLE, FL 32221                                423     10/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GLENNON, ROBERT C.
P.O. BOX 84
RAY BROOK, NY 12977                                   4607    12/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GLGOMEZ, REINA E.
5951 MIDDLETON ST
HUNTINGTON PARK, CA 90255                           P‐0045814 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLICK, BARBARA L.
1381 INDIAN MOUND TRAIL
VERO BEACH, FL 32963                                P‐0032262 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLICK, GARY B.
41 COVE ROAD
LAKE HOPATCONG, NJ 07849                            P‐0004819 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLICKMAN, BRUCE
1061 CLOVER HILL LN
ELGIN, IL 60120                                     P‐0005835 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLICKMAN, DONALD H.
GLICKMAN, ELIZABETH J.
3717 R AVENUE
ANACORTES, WA 98221‐3499                            P‐0029387 11/20/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
GLICKMAN, HERBERT K.
32 ORCHARD HILL DRIVE
SHARON, MA 02067                                    P‐0031543 11/25/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
GLICKMAN, MERYL L.
GLICKMAN, MARK S.
1657 S SYRACUSE ST
DENVER, CO 80231                                    P‐0025060 11/6/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GLICKMAN, PETER D.
GLICKMAN, MARLENE D.
2251 WILLOWBROOK DRIVE
CLEARWATER, FL 33764                                P‐0043363 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLICKMAN, STEVEN G.
4331 BLAGDEN AVENUE NW
WASHINGTON, DC 20011                                P‐0039021 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLIDEWELL, ADAM S.
404 EAST JARMAN DRIVE
MIDWEST CITY, OK 73110                              P‐0028596 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLIEBE, ROGER L.
852 PRINTEMPO PLACE
SAN JOSE, CA 95134                                  P‐0016779 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLISSON II, JAMES H.
112 WALNUT CREEK DR
GOLDSBORO, NC 27534                                 P‐0013172 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLMORE, RICHATD D.
14549 WALNUT AVENUE
CLEARLAKE, CA 95422                                 P‐0057999 6/16/2018     TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00



                                                                                         Page 1273 of 3871
                                                    Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1274 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin     Total Current
                  Creditor Name and Address              Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                           Amount                                                  Amount
GLOBAL AUTOMOTIVE SYSTEMS METAL SYSTEMS OF MEXICO
MATTHEW E. WILKINS
BROOKS WILKINS SHARKEY & TURCO PLLC
401 S. OLD WOODWARD AVENUE, SUITE 400
BIRMINGHAM, MI 48009                                       2929    11/17/2017       TK Holdings Inc.                              $0.00                                                    $0.00                                $0.00
GLOBAL NETWORK SYSTEMS CORP.
P.O. BOX 59224
SAN JOSE, CA 95159‐0224                                  P‐0033158 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GLOBAL SAFETY TEXTILES LLC
ATTN: DK LIM
1556 MONTGOMERY STREET
SOUTH HILL, VA 23970                                       5019     6/13/2018       TK Holdings Inc.                                                                                                          $0.00             $0.00
GLOBAL TEK CO., LTD.
BUILDING C, 15F., NO. 94, SEC. 1, XINTAI
5TH RD., XIZHI DIST.
NEW TAIPEI CITY 22175
TAIWAN R.O.C.                                              4975     6/1/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
GLOBAL TEK CO., LTD.
BUILDING C, 15F., NO. 94, SEC. 1
XINTAI 5TH RD., XIZHI DIST.
NEW TAIPEI CITY 22175
TAIWAN R.O.C.                                              4977     6/1/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
GLOBAL TEK CO., LTD.
BUILDING C, 15F., NO. 94, SEC. 1, XINTAI
5TH RD., XIZHI DIST.
NEW TAIPEI CITY 22175
TAIWAN R.O.C.                                              5018     6/11/2018       TK Holdings Inc.                                                                                                          $0.00             $0.00
GLODOWSKI, HELEN M.
6559 CLARA BOW AVE UNIT 101
LAS VEGAS
, NV 89122‐1652                                          P‐0004184 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GLOEDE, JAMES C.
14300 CHUKAR DRIVE
GRASS VALLEY, CA 95949‐8768                              P‐0040573 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GLOOR, EDWARD W.
526 SOUTHWOOD DR
FOLSOM, CA 95630                                         P‐0016160 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GLOOR, EDWARD W.
526 SOUTHWOOD DRIVE
FOLSOM, CA 95630                                         P‐0016716 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GLORE, GEORGES
1157 RATZER ROAD
WAYNE, NJ 07470                                          P‐0041256 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GLOS, CHRIS
816 E. CULVER AVE.
ORANGE, CA 92866                                         P‐0021192 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GLOSS, ANNETTE
2345 VAN DYKE RD
PARIS, TN 38242                                          P‐0033374 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GLOSS, ANNETTE
2345 VAN DYKE RD
PARIS, TN 38242                                          P‐0055967 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GLOTFELTY, CURTIS E.
203 4TH ST
TERRA ALTA, WV 26764                                     P‐0022973 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                              Page 1274 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1275 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GLOVER JR., CLARENCE J.
10 MARKFIELD DRIVE
CHARLESTON, SC 29407                                 P‐0001266 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLOVER, DEBORAH F.
GLOVER, MICHAEL D.
4855 IVY RIDGE DRIVE SE
UNIT 304
ATLANTA, GA 30339                                    P‐0030477 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLOVER, DEBRA J.
300 CANOPY WALK LANE
UNIT 312
PALM COAST, FL 32137                                 P‐0025760 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLOVER, DENISE
42 MEADOW COURT
MONMOUTH JCT.,, NJ 08852                             P‐0055709 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLOVER, JEANNE E.
4124 CHURTON ROAD
VERNON, NY 13476                                     P‐0034275 12/1/2017     TK Holdings Inc., et al .                     $231.00                                                                                       $231.00
GLOVER, MARLANA
73‐4246 KAUWILA ST
KAILUA KONA, HI 96740                                P‐0012516 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLOVER, SHARON J.
2239 W GRACE STREET
RICHMOND, VA 23220                                   P‐0009134 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLOVER, SHERRY A.
1209 THE MEADOWS PARKWAY
DESOTO, TX 75115                                     P‐0038009 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLOVER, SUSAN A.
NO ADDRESS PROVIDED
                                                     P‐0016246 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLOVER, TAMYRA B.
7303 SPRING CYPRESS RD # 413
SPRING, TX 77379                                     P‐0011905 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GLOVER, TYRA M.
3195 CROSSING HILL WAY
COLUMBUS, OH 43219                                   P‐0048958 12/27/2017    TK Holdings Inc., et al .                   $65,000.00                                                                                   $65,000.00
GLOVER, TYRA M.
3195 CROSSING HILL WAY
COLUMBUS, OH 43219                                   P‐0048962 12/27/2017    TK Holdings Inc., et al .                   $65,000.00                                                                                   $65,000.00
GLOVER, TYRA M.
3195 CROSSING HILL WAY
COLUMBUS, OH 43219                                   P‐0050602 12/27/2017    TK Holdings Inc., et al .                   $10,500.00                                                                                   $10,500.00
GLOVER, TYRA M.
3195 CROSSING HILL WAY
COLUMBUS, OH 43219                                   P‐0051344 12/27/2017    TK Holdings Inc., et al .                   $65,000.00                                                                                   $65,000.00
GLOVER, TYRA M.
3195 CROSSING HILL WAY
COLUMBUS                                             P‐0051522 12/27/2017    TK Holdings Inc., et al .                   $65,000.00                                                                                   $65,000.00
GLOVER‐STATEN, MESHANDRA
P O BOX 43124
JACKSONVILLE, FL 32203                                 1461     11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GLOWINSKI, ROBERT
7801 BUCKBOARD COURT
POTOMAC, MD 20854                                    P‐0028631 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1275 of 3871
                                              Case 17-11375-BLS               Doc 4247                   Filed 10/26/20                    Page 1276 of 1950
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                           Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                          Current Admin     Total Current
                  Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                           Priority Amount    Claim Amount
                                                                                                                            Amount                                                    Amount
GLOWINSKI, ROBERT
7801 BUCKBOARD COURT
POTOMAC, MD 20854                                  P‐0028637 11/19/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GLOWINSKI, ROBERT
7801 BUCKBOARD COURT
POTOMAC, MD 20854                                  P‐0028641 11/19/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GLUSMAN, JANIS F.
540 PUTNAM RD
MERION STATION, PA 19066                           P‐0023084 11/12/2017           TK Holdings Inc., et al .                    $5,273.00                                                                                       $5,273.00
GLYNN, JR., ARTHUR
GLYNN, YOLANDA
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                    P‐0043834 12/21/2017           TK Holdings Inc., et al .                    $2,000.00                                                                                       $2,000.00
GLYNN, RONALD F.
31600 TARA BLVD W.
SPANISH FORT, AL 36527                             P‐0009492 10/30/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GM KOREA COMPANY
C/O HONIGMAN MILLER SCHWARTZ AND COHN
JOSEPH R. SGROI
660 WOODWARD AVE.
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                               3526    11/27/2017       Takata de Mexico, S.A. de C.V.                                                  $6,501,000,000.00                                         $6,501,000,000.00
GM KOREA COMPANY
C/O HONIGMAN MILLER SCHWARTZ AND COHN
JOSEPH R. SGROI
660 WOODWARD AVE
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                               3556    11/27/2017              TK Holdings Inc.                                                         $6,501,000,000.00                                         $6,501,000,000.00
GM KOREA COMPANY
C/O HONIGMAN MILLER SCHWARTZ AND COHN
JOSEPH R. SGROI
660 WOODWARD AVE.
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                               3634    11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                                                 $6,501,000,000.00                                         $6,501,000,000.00
GM KOREA COMPANY
C/O HONIGMAN MILLER SCHWARTZ AND COHN
JOSEPH R. SGROI
660 WOODWARD AVE.
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226‐3506                               3636    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                                            $6,501,000,000.00                                         $6,501,000,000.00
GO, KRISTIN
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043646 12/21/2017           TK Holdings Inc., et al .                    $2,000.00                                                                                       $2,000.00
GO, SO KUEN W.
12827 WAYBRIDGE
SUGAR LAND, TX 77478                               P‐0023544 11/13/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GO, SO KUEN W.
12827 WAYBRIDGE
SUGAR LAND, TX 77478                               P‐0023556 11/13/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
GO, YUEYI W.
12827 WAYBRIDGE
SUGAR LAND, TX 77478                               P‐0023550 11/13/2017           TK Holdings Inc., et al .                        $0.00                                                                                           $0.00



                                                                                               Page 1276 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                      Page 1277 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
GOAD, WILLIAM F.
GOAD, ANNA M.
836 BURNETT DRIVE
CHARLESTON, SC 29412                                 P‐0005807 10/26/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GOANOS, THEODORE N.
10530 ROUGEMONT LANE
CHARLOTTE, NC 28277                                  P‐0002008 10/23/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GOANOS, THEODORE N.
10530 ROUGEMONT LANE
CHARLOTTE, NC 28277                                  P‐0002009 10/23/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GOARD, JAN A.
1320 E PIUTE AVE
PHOENIX, AZ 85024                                    P‐0054409 1/11/2018     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GOBBI , GIVIORNO
ALINARI 24 ORE S.P.A.
LARGO ALINARI, 15
FIRENZE 50123
ITALY                                                  4790     2/1/2018        TK Holdings Inc.                               $0.00                                                                                         $0.00
GOBBLE, SHARON W.
NO ADDRESS PROVIDED
                                                     P‐0002787 10/24/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GOBEILLE‐DIEM, BETTE J.
DIEM, BJ
954 ARBORDALE
ANN ARBOR, MI 48103                                  P‐0050825 12/27/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GOBLE, BRET I.
129 KENILWORTH AVE
GLEN ELLYN, IL 60137                                 P‐0006268 10/27/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GOBLE, JIMMY D.
6711 BERG BLVD.
SAN ANTONIO, TX 78256                                P‐0006231 10/27/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GOCKEL, ERIC E.
GOCKEL, JILL A.
25653 STATE HWY EE
MARYVILLE, MO 64468                                  P‐0043380 12/20/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GODART, THIERRY F.
8710 E CLYDESDALE TRAIL
SCOTTSDALE, AZ 85258                                 P‐0038023 12/9/2017     TK Holdings Inc., et al .                    $10,000.00                                                                                    $10,000.00
GODART, THIERRY F.
8710 E CLYDESDALE TR
SCOTTSDALE, AZ 85258                                 P‐0038025 12/9/2017     TK Holdings Inc., et al .                    $20,000.00                                                                                    $20,000.00
GODAT, REBA L.
675 W CLAY ST
MARSHALL, MO 65340                                   P‐0004601 10/25/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GODBEY, DAVID C.
6758 LAKEWOOD BLVD
DALLAS, TX 75214                                     P‐0003952 10/25/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GODBOUT, SYLVIE M.
305 CHAPLIN WOODS DR
CHAPLIN, CT 06235                                    P‐0050924 12/27/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GODDARD AS PR OF, JULIE M.
ESTATE OF NICHOL PAHLCK
PAUL KNOPF BIGGER
511 W BAY STREET STE 450
TAMPA, FL 33606                                      P‐0048085 12/22/2017    TK Holdings Inc., et al .                 $25,000,000.00                                                                               $25,000,000.00


                                                                                          Page 1277 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1278 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GODDARD, KAREN E.
51 GARFIELD ST
LANCASTER, NY 14086                                 P‐0023347 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODDARD, SIIVI
2656 SHAD LANE
GENEVA, FL 32732                                    P‐0000520 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODDING, NEIL
GODDING, ROMY J.
2613 W JUNIPER #4
SANTA ANA, CA 92704                                 P‐0022548 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODENICK, LISA R.
820 W. 1ST ST.,
RENO, NV 89503                                      P‐0001857 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODFREY, ERIC J.
478 MONUMENTAL RD
FAIRMONT, WV 26554                                  P‐0010147 10/30/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
GODFREY, JR., ROBERT J.
GODFREY, TEARRA M.
12702 RICHLAND PL
UPPER MARLBORO, MD 20772                            P‐0006074 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODFREY, KENDRA O.
86 MOSSBURG TRAIL
JASPER, GA 30143                                    P‐0006095 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODFREY, ROBERT R.
16012 TREBBIO WAY
NAPLES, FL 34110‐2702                               P‐0029683 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODFREY, ROBERT R.
16012 TREBBIO WAY
NAPLES, FL 34110‐2702                               P‐0029761 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODFREY, SERENA K.
WILLIAMS, PAULINE A.
150‐45 VILLAGE RD APT#52D
JAMAICA, NY 11432                                   P‐0048780 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODFREY, WARREN A.
GODFREY, LINDA H.
1435 DENNY RIDGE RD
#20155
JASPER, GA 30143                                    P‐0041672 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODIALIS, CHRISTOPHER T.
6 UPLANDS DR
CANTON, CT 06019                                    P‐0003265 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODINA, DANIELLE M.
115 IDYLWOOD PLACE
VICTORIA, TX 77901                                  P‐0051534 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODOT, PAUL E.
GODOT, PATRICIA L.
10359 EAGLE CLIFF WAY
SANDY, UT 84092                                     P‐0051093 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODOT, PAUL E.
GODOT, PATRICIA L.
10359 EAGLE CLIFF WAY
SANDY, UT 84092                                     P‐0051165 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODOY, SHAWNA DENI
3617 BERKELEY
CORPUS CHRISTI, TX 78414                            P‐0014596 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1278 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1279 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GODOY‐MONZON, GIL I.
27422 LAUREL GLEN CIR
VALENCIA, CA 91354                                  P‐0034151 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODWIN, BEVERLY A.
12575 CAMDEN RD.
JACKSONVILLE, FL 32218                              P‐0054807 1/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODWIN, BRIAN
1701 MARINER BAY BLVD
FORT PIERCE, FL 34949                               P‐0005256 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODWIN, BRUCE G.
745 WINTER DRIVE
COTTAGEVILLE, SC 29435                              P‐0046338 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODWIN, SAMUEL D.
1538 GRANDVIEW DR.
CAPE GIRARDEAU, MO 63701‐2262                       P‐0040557 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GODWIN, STEVEN J.
GODWIN, ROBIN A.
201 PICKRELLTOWN RD
WEST LIBERTY, OH 43357                              P‐0052451 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOEBEL, CLARK G.
7100 ULMERTON RD LOT #540
LARGO, FL 33771                                     P‐0027285 11/13/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
GOEBEL, STEPHAN C.
4970 CORCHEL HLS DR NE
ROCKFORD, MI 49341                                  P‐0011765 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOECKE, ROGER J.
1855 NEWKIRK RD
FERNDALE, WA 98248                                  P‐0025871 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOECKERITZ, RODGER
PO BOX 744
DRAPER, UT 84020                                      4877      3/1/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOEDERT, CAMILLE
545 LEWISVILLE RD
LINCOLN UNIVERSI, PA 19352                          P‐0030290 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOEDHART, SHARON L.
10382 MATADOR CT
SAN DIEGO, CA 92124‐1317                            P‐0052979 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOEHRING, DEAN SR. A.
P.O. BOX 212
NEKOOSA, WI 54457‐0212                              P‐0047529 12/22/2017    TK Holdings Inc., et al .                   $25,721.00                                                                                   $25,721.00
GOEHRING, LISA R.
1670 REGULUS ST.
SAN DIEGO, CA 92111‐7130                            P‐0057937 5/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOEL, RAJEEV
GOEL, RAJEEV
P.O. BOX 7321
MENLO PARK, CA 94026                                P‐0031759 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOENAGA, IVAN
7361 NW 174 TERRACE
APT 106
HIALEAH, FL 33015                                   P‐0056366   2/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOEPNER, JESSICA
8911 GLASSFORD CT N
DUBLIN, OH 43017                                    P‐0000574 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1279 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1280 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GOERING, ROBERT A.
220 WEST THIRD STREET
CINCINNATI, OH 45202                                P‐0003123 10/24/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GOERING, ROBERT A.
220 WEST THIRD STREET
CINCINNATI, OH 45202                                P‐0023669 10/30/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GOETH, WILLIAM G.
1482 EAGLE SPRINGS CT
REDMOND, OR 97756                                   P‐0042280 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOETHE, GARY E.
P.O. BOX 5696
SACRAMENTO, CA 95817                                P‐0013862 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOETTEL, ROBERT K.
10541 STONE AVE. N. #202
SEATTLE, WA 98133                                   P‐0023467 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOETTSCH, SUSAN M.
1430 W CENTER ST
ROCHESTER, MN 55902                                 P‐0029254 11/20/2017    TK Holdings Inc., et al .                    $5,500.00                                                                                    $5,500.00
GOETZ, REBECCA F.
6257 LUPTON DRIVE
DALLAS, TX 75225                                    P‐0010206 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOFF, DAVID E.
6559 MARSH ROAD
FAYATTEVILLE, NC 28306                              P‐0027922 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOFF, JOSHUA A.
5552 LEMONTREE LANE
GULF SHORES, AL 36542                               P‐0042373 12/18/2017    TK Holdings Inc., et al .                   $14,986.72                                                                                   $14,986.72
GOFFHAN, IRA S.
3930 WEST ASH LANE
ORANGE VILLAGE, OH 44122                            P‐0025576 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOFFMAN, IRA S.
3930 WEST ASH LANE
ORANGE VILLAGE, OH 44122                            P‐0025539 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOFORTH, SEAN H.
74 SHERROW ESTATE ST. SW
SUPPLY, NC 28462                                    P‐0036580 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOGOLA, CORINNE A.
10714 SHETLAND BROOK
SAN ANTONIO, TX 78254                               P‐0055934 1/27/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOGOSHIAN, NANNETTE AND PAUL
22013 PARTHENIA ST
WEST HILLS, CA 91304                                  4631     1/2/2018        TK Holdings Inc.                         $60,777.38                                                                                   $60,777.38
GOH, DANIEL
10409 N MACARTHUR BLVD 218
IRVING, TX 75063                                    P‐0015854 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOH, RICHARD
3065 TIFFANY LN
COLTON, CA 92324                                    P‐0020281 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOHMAN, ANGELINE C.
234 22ND AVE N
ST CLOUD, MN 56303‐4332                             P‐0036602 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOHN, GEORGE E.
GOHN, ALAINE M.
16679 REDWOOD ST
FOUNTAIN VALLEY, CA 92708‐2321                      P‐0028572 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1280 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1281 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GOHN, LACY R.
276 N MAIN ST
RED LION, PA 17356                                   P‐0010279 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOHRES, MAY C.
GOHRES, STEPHEN W.
2108 S. CHINA PL.
CHICAGO, IL 60616                                    P‐0020577 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOIDEL, RICHARD K.
436 LIBERTY AVENUE
APARTMENT #2
JERSEY CITY, NJ 07307                                P‐0005371 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOINES, KIM S.
P.O. BOX 7563
NORTH BRUNSWICK, NJ 08901                            P‐0049796 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOINS, AMY H.
24 VINEYARD AVE
CUMBERLAND, RI 02864                                 P‐0057481 2/26/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOINS, REV. MELVIN
8828 S. CONSTANCE
CHICAGO, IL 60619                                      3993      12/12/2017       TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
GOINSKI, DENISE J.
3212 NE 8TH COURT
APT 1
POMPANO BEACH, FL 33062                              P‐0022503 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOIS, JOSEH
36 FRESNO RD
ROCHESTER, NY 14623                                  P‐0011777 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLA, PAMELA
GOLA, ROGER
27 W 385 CHARTWELL DR
WINFIELD, IL 60190                                   P‐0052991 12/26/2017      TK Holdings Inc., et al .                     $548.69                                                                                       $548.69
GOLD, BRADLEY M.
655 GLENRIDGE CLOSE DR
SANDY SPRINGS, GA 30328‐3453                         P‐0054154    1/8/2018     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
GOLD, LINDY L.
2355 E SEMINOLE ST
SPRINGFIELD, MO 65804                                P‐0054717 1/14/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLD, RACHELLE S.
3741 BENTLEY DRIVE
DURHAM, NC 27707                                     P‐0016126 11/5/2017       TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GOLD, RUTH A.
47 WEEDEN DR
EAST GREENWICH, RI 02818                             P‐0041212 12/17/2017      TK Holdings Inc., et al .                     $684.00                                                                                       $684.00
GOLDBERG, ALLAN B.
28031COOKSTOWN COURT
#3703
BONITA SPRINGS, FL 34135                             P‐0000547 10/20/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GOLDBERG, CAREEN M.
2645 E MONMOUTH STREET
PHILADELPHIA, PA 19134                               P‐0051416 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDBERG, CAREEN M.
2645 E MONMOUTH STREET
PHILADELPHIA, PA 19134                               P‐0051439 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                            Page 1281 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1282 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GOLDBERG, CARL
1 TROTTERS COURT,
APT. T2
PIKESVILLE, MD 21208                                P‐0013417 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDBERG, CECILEE A.
31318 FOUNDERS AVENUE
SELBYVILLE, DE 19975                                P‐0038679 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDBERG, FRANKLIN MARK & NANCY
11345 SW 46TH TERRACE
MIAMI, FL 33175‐3919                                  468     10/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOLDBERG, HOWARD S.
7625 SW 18 ST.
MIAMI, FL 33155                                     P‐0041907 12/18/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GOLDBERG, JAY D.
N. NEW RIVER CANAL RD #7
PLANTATION, FL 33324                                P‐0045390 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDBERG, RANDY J.
GOLDBERG, BARI
5029 MALLARDS PLACE
COCONUT CREEK, FL 33073                             P‐0000053 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDBERG, RANDY M.
NICOLE‐GOLDBERG, VIVIAN L.
1101 SW 71 AVE
PLANTATION, FL 33317                                P‐0000356 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDBERG, RHONDA B.
DESJARDINS, ARTHUR C.
1210 WELLINGTON ST.
PHILADELPHIA, PA 19111                              P‐0047416 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDBERG, RICKY A.
31318 FOUNDERS AVENUE
SELBYVILLE, DE 19975                                P‐0038747 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDBERG, ROBIN JENNIFER
12449 LAGUNA VALLEY TERR
BOYNTON BEACH, FL 33473                               986     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOLDBERG, STEVEN M.
GOLDBERG, HELEN J.
3989 EL CAMINO ROAD
LAS VEGAS, NV., 89103‐2222
                                                    P‐0002739 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDBY, JEROME A.
P.O. BOX 861
WEAVERVILLE, NC 28787                               P‐0051986 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, ADAM
18 RIDGE ROAD
CHATHAM, NJ 07928                                   P‐0006661 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, ARTHUR
25 PEBBLE LANE
LEVITTOWN, PA 19054                                 P‐0047216 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, ARTHUR M.
7000 BLVD. E.
APT. 15A
GUTTENBERG, NJ 07093‐4830                           P‐0005947 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, DAVID E.
410 E MERRITT ST
MARSHALL, TX 75670                                  P‐0002784 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1282 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1283 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GOLDEN, GREGG
GEORGE, LAURA
2723 ORDWAY ST NW APT 6
WASHINGTON, DC 20008‐5046                           P‐0042514 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, ISABELLE N.
413 HARALSON AVE
GADSDEN, AL 35901                                   P‐0021403 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, JAMES J.
4082 WILMINGTON RD
SOUTH EUCLID, OH 44121                              P‐0008342 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, JANE E.
18 RIDGE ROAD
CHATHAM, NJ 07928                                   P‐0007301 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, JOHN T.
1787 NEWCASTLE ROAD
GROSSE PTE WOODS, MI 48236                          P‐0016546 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, KELLY P.
204 CARAVEL DR
BEAR, DE 19701                                      P‐0007110 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, LINDA P.
11040 SNOWSHOE LANE
ROCKVILLE, MD 20852‐3251                            P‐0034325 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, MARK
3958 ARBOLEDA DR.
COLLEGE STATION, TX 77845                             1552     11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOLDEN, MARTHA K.
GOLDEN, JOHN W.
10104 LYRIC LANE
SPRING HILL, FL 34608                               P‐0000384 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, MEGAN
GOLDEN, BRADLEY
8984 DISBROW STREET
HUNTLEY, IL 60142                                   P‐0020055 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, NANCY
5524 RAINIER ST
VENTURA, CA 93003                                   P‐0018615 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, PATRICK
814 CLOVERVIEW DRIVE
GLENDORA, CA 91741                                  P‐0018682 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, ROBERT D.
11040 SNOWSHOE LANE
ROCKVILLE, MD 20852‐3251                            P‐0034322 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, SCOTT M.
4181 BROOKGROVE DRIVE
GROVE CITY, OH 43123                                P‐0000281 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, STACEY V.
758 TAFT AVE
NORTH PLAINFIELD, NJ 07063                          P‐0018933 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDEN, TIMOTHY
951 MANSFIELD ST
CHIPPEWA FALLS, WI 54729                              4638     1/3/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
GOLDENBERG, JULIANA
6706 SHELL FLOWER LANE
DALLAS, TX 75252                                    P‐0005368 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1283 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1284 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GOLDENBERG, LAURA
260 W END AVE APT 12B
NEW YORK, NY 10023                                  P‐0005809 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDENRING, JANE
4431 BEN AVE.
VALLEY VILLAGE, CA 91607                            P‐0018725 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDENRING, JANE
4431 BEN AVE.
VALLEY VILLAGE, CA 91607                            P‐0026908 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDENSTEIN, RAY
LISK‐GOLDENSTEIN, KIMBERLY
4497 CANEY FORK CIRCLE
BRASELTON, GA 30517                                 P‐0054485 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDENTHAL, LAWRENCE E.
16109 AWALT DR
APT B
AUSTIN, TX 78734                                    P‐0000814 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDER, ROBIN
8526 E. HEATHERVIEW LANE
ORANGE, CA 92869                                      2097    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOLDFARB, HOWARD L.
GOLDFARB, DANA L.
4930 NW 15TH AVE
BOCA RATON, FL 33431                                P‐0001770 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDFARB, SAMUEL Z.
7825 TRIPP AVE.
SKOKIE, IL 60076                                    P‐0009024 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDIE, JAMES G.
GOLDIE, KATHLEEN
1024 MACON AVE
PITTSBURGH, PA 15218‐1030                           P‐0032893 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDIN, EDWARD
GOLDIN, JUDY
1509 COVENTRY RD
SCHAUMBURG, IL 60195                                P‐0014704 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDING, JANE R.
18609 THORNBERRY LANE
OLNEY, MD 20832‐1818                                P‐0036051 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDINGER, JAMES D.
GOLDINGER, KATHLEEN M
141 WOLFE ROAD
WORTHINGTON, PA 16262                               P‐0023921 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDINGER, KATHLEEN M.
GOLDINGER, JAMES D.
141 WOLFE ROAD
WORTHINGTON, PA 16262                               P‐0023885 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDMAN, ARNETTA
80 WATERVIEW AVE
MASSAPEQUA, NY 11758                                  1637     11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOLDMAN, BARRY I.
400 10TH ST
MANHATTAN BEACH, CA 90266                           P‐0033172 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDMAN, BARRY I.
400 10TH ST
MANHATTAN BEACH, CA 90266                           P‐0035486 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1284 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1285 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GOLDMAN, BILLI A.
64 KETCHAM AVENUE
HICKSVILLE, NY 11801                               P‐0003354 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDMAN, EMERALD
GOLDMAN, EMERALD
4406 SE TAYLOR STREET
PORTLAND, OR 97215                                 P‐0034226 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDMAN, JERRY
2420 ISABELLA ST
EVANSTON, IL 60201                                 P‐0042552 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDMAN, KENNETH
129 SUMMER ST
WESTWOOD, MA 02090                                 P‐0005380 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDMAN, KENNETH
129 SUMMER ST.
WESTWOOD, MA 02090                                 P‐0020758 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDMAN, LA KEISHA
7115 LARK MEADOW RUN
FORT WAYNE, IN 46835                               P‐0049080 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDMAN, NEIL M.
1133 E TREELINE DRIVE
LOCKPORT, IL 60441                                 P‐0013558 11/2/2017     TK Holdings Inc., et al .                    $9,000.00                                                                                    $9,000.00
GOLDMAN, RICHARD A.
GOLDMAN, LYNNE G.
1 E OWL CREEK LN
FAIRVIEW, NC 28730                                 P‐0003352 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDMAN, STEVEN M.
7221 S.W. CANYON LANE
PORTLAND, OR 97225                                 P‐0021359 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDRING, MICHAEL
27 WYONA AVE
STATEN ISLAND, NY 10314                            P‐0024002 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSMITH, LANA
4211 W ELECTRA LN
GLENDALE, AZ 85310                                 P‐0042131 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSMITH, LANA
4211 W ELECTRA LN
GLENDALE, AZ 85310                                 P‐0042190 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSMITH, NICOLE Y.
137 LADSON LAKE LANE
SIMPSONVILLE, SC 29680                             P‐0049825 12/27/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
GOLDSTEIN, DANIEL L.
1186 RANCHO COURT
OJAI, CA 93023                                     P‐0041660 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, DIANNE B.
GOLDSTEIN, LARRY N.
6015 ABERDEEN AVENUE
DALLAS, TX 75230                                   P‐0020601 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, GENE
36 CAPTAIN HONEYWELL ROAD
ARDSLEY, NY 10502                                  P‐0024729 11/6/2017     TK Holdings Inc., et al .                    $2,289.17                                                                                    $2,289.17
GOLDSTEIN, GERALD
60 E CENTRAL ST
UNIT 104
NATICK, MA 01760                                   P‐0010290 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1285 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1286 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GOLDSTEIN, GERALD M.
GOLDSTEIN, JAN L.
2617 CRESTWAY RD
MARRERO, LA 70072                                  P‐0016731 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, JENNIFER
6556 JEFFERSON CT
BENSALEM, PA 19020                                 P‐0029011 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, KENNETH S.
GOLDSTEIN, JUDY S.
14824 N. 7TH PL.
PHOENIX, AZ 85022                                  P‐0003606 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, LANCE
6905 SOUTHPORT DRIVE
BOYNTON BEACH, FL 33472                            P‐0000617 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, LANCE
6905 SOUTHPORT DRIVE
BOYNTON BEACH, FL 33472                            P‐0000625 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, MARK C.
423 HEMLOCK RD
FAIRFIELD, CT 06824                                P‐0016276 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, MICHAEL F.
7306 MINTWOOD AVE
DAYTON, OH 45415                                   P‐0030597 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, MICHAEL R.
48 MERCEDES WAY
SAN FRANCISCO, CA 94127                            P‐0023328 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, MICHAEL W.
1725 YORK AVE.
APT. 28H
NEW YORK, NY 10128                                 P‐0027086 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, RAYMOND R.
6242 WESTCHESTER PARKWAY SUIT
LOS ANGELES, CA 90045                              P‐0039472 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, RICHARD P.
GOLDSTEIN, JOSH
11 SURRY COURT
ROCKVILLE, MD 20850                                P‐0055058 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, SONIA
ALLINGER, CHARLES
4935 PALO ALTO SE AVE. SE
ALBUQUERQUE, NM 87108                              P‐0009848 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, STEPHEN
19 WOODHULL ROAD
EAST SETAUKET, NY 11733                            P‐0051345 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, STEVEN J.
4 WISCOY PL
AVONDALE, PA 19311                                 P‐0041008 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTEIN, WARREN A.
C/O MAX N. TOBIAS, JR., EXEC.
1515 POYDRAS ST., SUITE 1400
NEW ORLEANS, LA 70112                              P‐0043809 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTONE, DAVID L.
529 ALMANOR ST.
PETALUMA, CA 94954                                 P‐0038350 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1286 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1287 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GOLDSTONE, DAVID L.
529 ALMANOR ST.
PETALUMA, CA 94954                                  P‐0038358 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLDSTROHM, DONALD D.
GOLDSTROHM, SHARON K.
6342 BELGIUM DR
LAS VEGAS, NV 89122                                 P‐0024720 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLE, SUZIE L.
3223 FOOTHILLS TRAIL
ROUND ROCK, TX 78681                                P‐0027607 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLENSKI, RONALD J.
GOLENSKI, VIRGINIA L.
350 WARNCKE RD
LA VERNIA, TX 78121                                 P‐0007387 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLINSKI, MIROSLAW J.
GOLINSKA, MAGDALENA M.
9293 REGENTS RD.
C203
LA JOLLA, CA 92037                                  P‐0017735 11/6/2017     TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
GOLLADAY, DONALD J.
GOLLADAY, BETTY J.
                                                    P‐0046288 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLLAPUDI, RAMESH K.
1156 MORSE AVE., APT. 104
SUNNYVALE, CA 94089                                 P‐0031471 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLLER, HENRY F.
40 BROOKINS GREEN DRIVE
ORCHARD PARK, NY 14127‐2558                         P‐0011992 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLLER, MARGARET K.
40 BROOKINS GREEN DRIVE
ORCHARD PARK, NY 14127‐2558                         P‐0012156 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLLIDAY, NORMAN G.
2325 LEWIS AVE APT 10
ZION, IL 60099                                      P‐0006209 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLLNICK, KIMBERLY A.
2080 W. VINEYARD ST.
WAILUKU, HI 96793                                   P‐0018785 11/7/2017     TK Holdings Inc., et al .                     $187.41                                                                                       $187.41
GOLOVNEVA, GALINA
1221 DRURY COURT APT.121
MAYFIELD HEIGHTS, OH 44124                          P‐0042617 12/19/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
GOLPHIN, REGINALD
6310 N FAIRHILL STREET
PHILADELPHIA, PA 19126                                2122     11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOLTZ, CARLA
HERRMANN, SHARON
1145 W 101ST AVE
NORTHGLENN, CO 80260                                P‐0009275 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOLWITZER, CLYDE W.
501 LORRAINE AVE
WAUKEGAN, IL 60085                                  P‐0009677 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMBERG‐SHANAHAN, MARA E.
2519 NORTH 75TH AVENUE
ELMWOOD PARK, IL 60707‐1928                         P‐0030805 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1287 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1288 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GOMES, MELISSA
3919 9TH ST NE
APT 2
WASHINGTON, DC 20017                                P‐0055941 1/27/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ ALFARO, ALBERTO
2540 W LINCOLN AVE APT 106
ANAHEIM, CA 92801                                   P‐0025866 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ GALIARDI, JANINE TAALA
1699 N DOWNING ST #402
DENVER, CO 80218                                      2731      11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOMEZ MUNIZ, MARTIN
1401 SAWGRASS POINTE DR.
ORLANDO, FL 32824                                   P‐0054273    1/9/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, ALEJANDRA M.
SANCHEZ GOMEZ, LUIS F.
1410 ILLINOIS AVENUE
BAY SHORE, NY 11706                                 P‐0007431 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, AMY L.
2242 ANGEL FALLS DRIVE
FRISCO 75034                                        P‐0054388 1/10/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, ANA
P.O. BOX 65734
LOS ANGELES, CA 90065                               P‐0033493 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, BARBARA
8899 NW 110 LANE
HIALEAH GARDENS, FL 33018                           P‐0009477 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, BELLEGRAN J.
GOMEZ, BELLEGRAN J.
13818 IBBETSON AVENUE
BELLFLOWER, CA 90706                                P‐0055068 1/17/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, BERYL Q.
664 MICHEL RD
PIERRE PART, LA 70339                               P‐0013291 11/2/2017       TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GOMEZ, BERYL Q.
664 MICHEL RD
PIERRE PART, LA 70339                               P‐0013320 11/2/2017       TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GOMEZ, CHRISTINE T.
14235 RIVERSIDE DRIVE
APPLE VALLEY, CA 92307                              P‐0055842 1/25/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, CLAUDIA
15730 COBALT ST
SYLMAR, CA 91342                                      1357      11/4/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
GOMEZ, CLAUDINET
13839 MOUNTAIN VIEW PL
SYLMAR, CA 91342                                    P‐0020693 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, CONSUELO S.
1122 SUNGLO
SAN ANTONIO, TX 78221                               P‐0011942 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, DAVID A.
GOMEZ, IRENE M.
37110 KINGCUP TERRACE
PALMDALE, CA 93551‐6228                             P‐0036915 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, DENISE
60 DERBY AVENUE
GREENLAWN, NY 11740                                 P‐0006579 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1288 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1289 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GOMEZ, DENISE
119 NORTHRIDGE RD
BOONEVILLE, AR 72927                                P‐0039636 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, DIANA A.
P.O. BOX 4714
PASCO, WA 99301                                     P‐0025355 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, EDWIN
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0026926 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, EDWIN R.
4294 TOWN SQ DR
CANAL WINCHESTER, OH 43110                          P‐0001781 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, EDWIN R.
4294 TOWN SQ DR
CANAL WINCHESTER, OH 43110                          P‐0001786 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, ELAINE E.
20 NIEOLE AVE.
NEW CASTLE, DE 19720                                P‐0037034 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, ELIZABETH V.
6110 ACADEMY RD NE APT 76
ALBUQUERQUE, NM 87109                               P‐0019142 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, EUTIMIO E.
GOMEZ, SHEENA L.
12656 ZULEMA ST
EL PASO, TX 79928                                   P‐0004041 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, HUGO
236 S. LOS ANGELES ST. #B312
LOS ANGELES, CA 90012                                 3306    11/22/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
GOMEZ, IDA
10932 HIGHWOOD WAY
EL PASO, TX 79936                                   P‐0003098 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, IDA
10932 HIGHWOOD WAY
EL PASO
EL PASO, TX 79936                                   P‐0003129 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, JENNIFER J.
11911 N 157TH ST
BENNINGTON, NE 68007                                P‐0014437 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, JOSE D.
133‐19 118TH STREET
SOUTH OZONE PARK, NY 11420                          P‐0005709 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, JOSEPH
6825 RIVIERA DRIVE
CORAL GABLES, FL 33146                                4748     1/23/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOMEZ, MADELINE
305 SIXTH AVENUE 5E
PELHAM, NY 10803                                      2997    11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOMEZ, MADIKAY
1503 BOSHER DRIVE
CEDAR HILL, TX 75104                                P‐0016142 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, MARCO
GOMEZ, MARCO
5951 MIDDLETON ST
HUNTINGTON PARK, CA 90255                           P‐0045816 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1289 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1290 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GOMEZ, MARIO
119 NORTHRIDGE RD
BOONEVILLE, AR 72927                                 P‐0039634 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, NESTOR J.
TORRES, AILLEN
857 MORADO PLACE
OXNARD, CA 93030                                     P‐0034594 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, RAUL
GOMEZ, ZAIDA M.
37254 LA LUNE AVE
MURRIETA, CA 92563                                   P‐0036753 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, RAWLIN T.
GOMEZ, TRINIDAD P.
5501 BUFFALO SPRINGS
AMARILLO, TX 79119                                   P‐0003574 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, SYDNEY
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                              P‐0042102 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, VERONICA C.
GOMEZ, JORGE
7909 PORCHE
EL PASO, TX 79915                                    P‐0040757 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ, VERONICA C.
GOMEZ, JORGE
7909 PORCHE
EL PASO, TX 79915                                    P‐0040794 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMEZ‐BOLANDER, FRIDA
2875 NORWOOD PLACE
ALHAMBRA, CA 91803                                   P‐0044570 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMILLION, COURTNEY
631 50TH AVENUE SOUTH
SAINT PETERSBURG, FL 33705                           P‐0002089 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMOLAK, GARY J.
7104 CARRIAGE LANE
FAIRMONT, WV 26554                                   P‐0012356 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOMPF, CHRISTOPHER K.
4247 US HWY 42
CARDINGTON, OH 43315                                 P‐0000990 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONCHAROV, LEONID Y.
342 24TH AVE APT.203
SAN FRANCISCO, CA 94121                              P‐0015939 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONDEK, JOSEPH K.
664 SMITH AVE
SHARON, PA 16146                                     P‐0011440 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONDER, RUSHELLE C.
720 W 4TH ST UNIT 404
LONG BEACH, CA 90802                                 P‐0039452 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONDZUR, ANDREW
3921 CONNECTICUT STREET
SAINT LOUIS, MO 63116                                P‐0019605 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONDZUR, ANDREW W.
GONDZUR, ANDREW
3921 CONNECTICUT STREET
SAINT LOUIS, MO 63116                                P‐0019599 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1290 of 3871
                                                 Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1291 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
GONEN, NILUFER N.
1314 ANTELOPE AVENUE
DAVIS, CA 95616                                       P‐0041180 12/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONG, XUEQIAN
2647 PARAMOUNT CIRCLE
CARMEL, IN 46074                                      P‐0001450 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONGORA, GUADALUPE
13905 WALNUT WAY
CLEARLAKE OAKS, CA 95423                              P‐0014770 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONGORA, MARIA G.
DAVID E. KAVANAGH
844 BARONNE STREET
NEW ORLEANS, LA 70113                                 P‐0051229 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONIA, DAVID
2094 XANADU LOOP
THE VILLAGES, FL 32163                                P‐0026096 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONNELLA, JUNA
8 EDGEBROOK COURT
ALGONQUIN, IL 60102                                   P‐0041365 12/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONYE, EDWARD R
5130 BRITTANT DR. S UNIT 607
SAINT PETERSBURG, FL 33715                              348       10/20/2017       TK Holdings Inc.                          $3,000.00                                                                                    $3,000.00
GONZAKEZ, SALVADOR S.
842 N .LASSEN
SAN BERNARDINO, CA 92410                              P‐0056543    2/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES BASS, FLORA
ORTEGA, CHERI
1745 MISSION VALLEY RD
APT.#2
NEW BRAUNFELS, TX 78132                               P‐0057030    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES RABENA, JESSICA N.
1217 CRYSTAL WAY
MADERA, CA 93637                                      P‐0025428 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES RUIZ, ROSANNA
309 ISLAND DRIVE
RICHARDSON, TX 75081                                  P‐0010309 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES RUIZ, ROSANNA
309 ISLAND DRIVE
RICHARDSON, TX 75081                                  P‐0010406 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, ALISHA P.
TK HOLDING INC
3711 ARBOLEDA ST
PASADENA, CA 91107                                    P‐0047097 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, ANDY A.
4204 LAWRENCE STREET
BRENTWOOD, MD 20722                                   P‐0049649 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, ANTONIO
GONZALES, PATRICIA A.
7407 SUNSCAPE WAY
SAN ANTONIO, TX 78250‐3130                            P‐0024651 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, ANTONIO
GONZALES, PATRICIA A.
7407 SUNSCAPE WAY
SAN ANTONIO, TX 78250                                 P‐0025266 11/6/2017       TK Holdings Inc., et al .                   $41,314.00                                                                                   $41,314.00



                                                                                             Page 1291 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1292 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GONZALES, CAROL L.
433 W 4TH STREET
LONG BEACH, CA 90802                                 P‐0046988 12/26/2017    TK Holdings Inc., et al .                   $32,000.00                                                                                   $32,000.00
GONZALES, CHARLES
3048 1/2 STONEYBROOK LN
GRAND JUNCTION, CO 81504                             P‐0010098 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, CHRISTINA
7144 BENARES STREET
DOWNEY, CA 90241                                     P‐0034563 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, CONRAD D.
12200 PALOMA BLANCA WAY
DEL VALLE, TX 78617                                  P‐0040629 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, DELFINO
NO ADDRESS PROVIDED
                                                     P‐0046442 12/25/2017    TK Holdings Inc., et al .                       $50.00                                                                                       $50.00
GONZALES, DENNIS M.
GONZALES, LAURA J.
1221 OAK STREET
MARTINEZ, CA 94553                                   P‐0015040 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, EDUARDO E.
10667 W. OTTAWA AVE.
LITTLETON, CO 80127                                  P‐0052342 12/27/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
GONZALES, EDUARDO E.
10667 W.OTTAWA AVE.
LITTLETON, CO 80127                                  P‐0052352 12/27/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
GONZALES, EDWARD
1629 WINDMILL LN UNIT D
CORONA, CA 92879                                     P‐0022272 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, EDWINA J.
8355 STATION VILLAGE LANE,
UNIT 4406
SAN DIEGO, CA 92108                                  P‐0048900 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, EDWINA J.
8355 STATION VILLAGE LN.
#4406
SAN DIEGO, CA 92108                                  P‐0053775   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, EDWINA J.
8355 STATION VILLAGE LN.
UNIT 4406
SAN DIEGO, CA 92108                                  P‐0055887 1/26/2018     TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
GONZALES, EUSTOLIA
HAPOS BANK
4112 W MARGARET ST
PASCO, WA 99301                                      P‐0035964 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, JAMES M.
GONZALES, PATRICIA A.
827 UNION PACIFIC BLVD
#71‐5007
LAREDO, TX 78045                                     P‐0031634 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, JOEY P.
6118 EDITH BLVD. NE
UNIT # 2
ALBUQUERQUE, NM 87107                                P‐0041436 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, JULIE
225 HINKEN STREET
CLUTE, TX 77531                                      P‐0024638 11/14/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
                                                                                          Page 1292 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1293 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GONZALES, KEN R.
48 TRAVERS CIR
LAWTON, OK 73507                                   P‐0001095 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, KYLIE M.
GONZALES, ROBERTO F.
2511 LYNN CT
APT 6
NORTH PLATTE, NE 69101                             P‐0021999 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, MARIA E.
2800 MONTEREY HIGHWAY SPC 49A
SAN JOSE, CA 95111                                 P‐0030823 11/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, MARY H
18620 MINGO RD
APPLE VALLEY, CA 92307                               4603       1/2/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
GONZALES, MARY H.
MARY H GONZALES
18620 MINGO RD
APPLE VALLEY, CA 92307                             P‐0053563    1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, MICHAEL W.
GONZALES, AMY E.
10241KAMUELA DRIVE
HUNTINGTON BEACH, CA 93646                         P‐0020906 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, MIGUEL
8002 QUIRT ST.
SAN ANTONIO, TX 78227                              P‐0047568 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, RUDY D.
3227 N 70TH TERRACE
KANSAS CITY, KS 66109                              P‐0056523    2/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, SAMMY R.
902 W. LAMPASAS
ENNIS, TX 75119                                    P‐0006504 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES, SHELLEY R.
1315 FUENTE DRIVE
OXNARD, CA 93030                                   P‐0029278 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALES‐LESPINA, MARY A.
107 WILKES COURT
ANNA, TX 75409                                     P‐0017611 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ ACEVEDO, CHARLY
HC 59 BOX 5890
AGUADA, PR 00602                                   P‐0027906 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ ACEVEDO, CHARLY
HC 59 BOX 5902
AGUADA, PR 00602                                   P‐0046679 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ ANTONET, VICTOR M.
501 PALISADE AVE
APT. 3
JERSEY CITY, NJ 07307                              P‐0005280 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ CLEM, ANITA
1411 S UNIVERSITY BLVD
DENVER, CO 802101                                  P‐0049726 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ CZERNIAK, LUIS
2338 HARVESTER AVE
FORT MILL, SC 29708                                  3921      12/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
GONZALEZ GARCIA, MAYRA C
8110 WATAUGA AVE
LAS VEGAS, NV 89119                                  4547      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                          Page 1293 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1294 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GONZALEZ JR, ADRIAN
276 MORICHES ROAD
SAINT JAMES, NY 11780                                P‐0052161 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, AMANDA N.
4102 BERNARDO CT
CHINO, CA 91710                                      P‐0050338 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, AMANDA N.
4102 BERNARDO CT.
CHINO, CA 91710                                      P‐0050464 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, ANEXSIS
12250 SW 188 STREET
MIAMI, FL 33177                                      P‐0020504 11/9/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
GONZALEZ, ANGELA
2925 LANCER AVE.
POMONA, CA 91768                                     P‐0053190 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, ANNA M.
201 ALTA COURT
CHAPEL HILL, NC 27514                                P‐0029547 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, ASHLEY N.
786 CASTLEWOOD RD
GLENSIDE, PA 19038                                   P‐0016718 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, BETHANY J.
420 FOREST HILLS DR
ATLANTA, GA 30342                                    P‐0038845 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, BRIAN E.
7960 CAINNO CIRCLE
MIAMI, FL 33143                                      P‐0055345 1/20/2018     TK Holdings Inc., et al .                     $312.00                                                                                       $312.00
GONZALEZ, BRIGITTE
4564 SW 35 AVE
FORT LAUDERDALE, FL 33312                            P‐0045762 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, CARLOS
NO ADDRESS PROVIDED
SACRAMENTO, CA 95833                                 P‐0013543 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, CARLOS
45909 DESERT SPRINGS DRIVE
LANCASTER, CA 93534                                  P‐0053485   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, CELINDA M.
8100 WYOMING BLVD NE
STE M4
ALBUQUERQUE, NM 87113                                P‐0043072 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, DAVID
8718 N LYNN AVE
TAMPA, FL 33604                                      P‐0007077 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, DAVID A.
2416 W. OAK AVE.
FULLERTON, CA 92833                                  P‐0056288 1/31/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, DEBRA
4904 CLEAR CIRCLE
CARMICHAEL, CA 95608                                 P‐0057009   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, DENNIS
20500 DEERWATCH PL
ASHBURN, VA 20147                                    P‐0034268 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, DONALD G.
GONZALEZ, SAMANTHA A.
4102 BERNARDO CT
CHINO, CA 91710                                      P‐0050876 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1294 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1295 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GONZALEZ, DORA A.
ZEPEDA, STEPHANIE
9820 EXPOSITION BLVD #104
LOS ANGELES, CA 90034                               P‐0040907 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZÁLEZ, EDWIN
P O BOX 390
GARROCHALES, PR 00652                               P‐0031656 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, EDWIN E.
GONZALEZ, NATALIE
2087 BEACON LANDING CIRCLE
ORLANDO, FL 32824                                   P‐0000940 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, ELENA L.
32 LISA LANE
GEORGETOWN, MA 01833                                P‐0008008 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, ELENA L.
32 LISA LANE
GEORGETOWN, MA 01833                                P‐0008028 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, EMILY
11895 RAMONA AVE APT C
HAWTHORNE, CA 90250                                 P‐0015394 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, EPIGMENIO
1219 S GROVE AVE
BERWYN, IL 60402                                    P‐0020276 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, ERNESTO
842 VISTA GROVE CIR
HOUSTON, TX 77073                                   P‐0003312 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, FIDEL
24265 ROSITA DRIVE
WILDOMAR, CA 92595                                  P‐0045708 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, GIRALDO A.
12815 SW 10 ST
MIAMI, FL 33184                                     P‐0038952 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, GLADYS M.
9378 MARCONA AVE
FONTANA, CA 92335                                   P‐0021224 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, GRACIELA
2819 WHEELING
EL PASO, TX 79930                                   P‐0021061 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, GRACIELA
406 HOLT ST
ARVIN, CA 93203                                     P‐0047115 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, GREGORY
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0026825 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, HEBER
1806 HILLAND ST.
HOUSTON, TX 77029                                   P‐0055307 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, HENRY A.
1162 MANZANITA DRIVE
PACIFICA, CA 94044                                  P‐0052675 12/28/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
GONZALEZ, ISABEL L.
14003 BENWOOD STREET
BALDWIN PARK, CA 91706                              P‐0025627 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1295 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1296 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GONZALEZ, JACQUELINE
1000 HACKNEY BRIEF
VIRGINIA BEACH, VA 23455                             P‐0014115 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, JAIME
JAIME
5515 WALKER STREET
VENTURA, CA 93003                                    P‐0054884 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, JASMINE J.
190 S HIGHPOINT DR APT 204
ROMEOVILLE, IL 60446                                 P‐0018111 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, JENYFFER
375 BILLY MITCHELL BLVD.
APT.101
BROWNSVILLE, TX 78521                                P‐0022846 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, JESUS
20779 GERONIMO ROAD
APPLE VALLEY, CA 92308                               P‐0034146 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, JORGE L.
786 CASTLEWOOD RD
GLENSIDE, PA 19038                                   P‐0016624 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, JOSE A.
GONZALEZ, AMI
26370 N TEAL CT
SANTA CLARITA, CA 91387                              P‐0056556   2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, JULIE
1355 GOLDEN TRAIL LN
EL PASO, TX 79936                                    P‐0020863 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, KAY
GONZALEZ, SAMUEL
33 BIRDSONG
IRVINE, CA 92604                                     P‐0047052 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, KRISTEN R.
9210 COMANCHE PEAK LN
HOUSTON, TX 77089                                    P‐0005281 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, KRISTEN R.
9210 COMANCHE PEAK LN
HOUSTON, TX 77089                                    P‐0005317 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, KRISTEN R.
7145 HIGHWAY 90
DAYTON, TX 77535                                     P‐0055820 1/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, LESLIE J.
P.O. BOX 872
BETHPAGE, NY 11714                                   P‐0037856 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, LESLIE J.
P.O. BOX 872
BETHPAGE, NY 11714                                   P‐0040295 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, LOUIS P.
201 ALTA COURT
CHAPEL HILL, NC 27514                                P‐0029765 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, MANUEL N.
2835 DEWEY STREET
HOLLYWOOD, FL 33020                                  P‐0036198 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, MARIA L.
STREET 2 D60
URB PORTAL DE LOS PINOS
SAN JUAN, PR 00926                                   P‐0046780 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1296 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1297 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GONZALEZ, MARIA RENTERIA
6861 FRY ST APT A
BELL GARDENS, CA 90201                                2480      11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GONZALEZ, MARILYN
GONZALEZ, LESVIA
126 MARGARET AVE
SAN FRANCISCO, CA 94112                             P‐0031964 11/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, MICHAEL G.
217 GRAVES ST APT1
SYRACUSE, NY 13203                                  P‐0055088 1/18/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, NANCY E
PO BOX 32243
SAN JOSE, CA 95152                                    4397      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GONZALEZ, NANCY E
PO BOX 32243
SAN JOSE, CA 95152                                    4535      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GONZALEZ, PATRICIA
1271 CYPRESS AVENUE
LOS ANGELES, CA 90065                               P‐0054202    1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, PAUL R.
GONZALEZ, PAUL R.
498 AMWELL RD
HILLSBOROUGH NJ
HILLSBOROUGH, NJ 08844                              P‐0057574    3/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, PEDRO H.
8 DEER HOLLOW DRIVE
HOWELL, NJ 07731                                    P‐0006716 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, RAFAEL J.
703 S HALE STREET
PLANO, IL 60545                                     P‐0030349 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, RENE C.
5563 E ERIN AVE
FRESNO, CA 93727‐6165                               P‐0055001    1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, RICARDO B.
4279 WOODLAND DR
CONCORD, CA 94521                                   P‐0052557 12/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, ROBERTO A.
TOYOTA
TOYOTA
110 BROOKLYN AV, APT,‐2L
FREEPORT, NY 11520                                  P‐0008627 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, SAMMY
902 W. LAMPASAS
ENNIS, TX 75119                                     P‐0006493 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, SHAUNA A.
2603 SOUTH 15TH STREET
SAINT JOSEPH, MO 64503                              P‐0012403 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, SHEENA
854 GRAND REGENCY POINTE
UNIT 203
ALTAMONTE SPRING, FL 32714                          P‐0057213 2/12/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GONZALEZ, SHERLYN
7210 SILVER STAR
HOUSTON, TX 77086                                   P‐0009040 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1297 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1298 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
GONZALEZ, SUSIE A.
20020 NW 32ND AVE
MIAMI GARDENS, FL 33056                             P‐0025584 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GONZALEZ, SUSIE A.
20020 NW 32ND AVE
MIAMI GARDENS, FL 33056                             P‐0025698 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GONZALEZ, THEODORA K.
GONZALEZ, RAYMOND J.
5056 TEAL PETALS ST.
NORTH LAS VEGAS, NV 89081                           P‐0037319 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GONZALEZ, WILLIAM A.
3 CYPRESS RD
SOMERSET, NJ 08873                                  P‐0021672 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GONZALEZ, XIOMARA N.
106 HERITAGE CT
PENNINGTON, NJ 08534‐5286                           P‐0009331 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GONZALEZ, YARALISE V.
GONZALEZ, JOSE L.
170 POINTE CIRCLE NORTH
CORAM, NY 11727                                     P‐0031693 11/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GONZALEZ, YOELKISS
14683 SW 172ND ST
MIAMI, FL 33177                                     P‐0001451 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GONZALEZ, YVONNE R.
10742 LIMAS DR.
EL PASO, TX 79935                                   P‐0043920 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GONZALEZ‐CHAVEZ, TERESITA O.
6039 COLLINS AVENUE
APT. 1427
MIAMI BEACH, FL 33140                               P‐0000589 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GONZALEZ‐GARCIA, GRACIANO
PO BOX 32243
SAN JOSE, CA 95152                                    4558      12/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GONZALEZ‐PALACIO, FRANCISCO
24 WELLSMERE ROAD
ROSLINDALE, MA 021231                               P‐0057615    3/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GONZALEZ‐RIVERA, ELENA C.
P.O. BOX 375348
CAYEY, PR 00737‐5348                                P‐0047924 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GONZALO‐SOWLE, IRIS E.
39 STEVENS COURT
SARATOGA SPRINGS, NY 12866                          P‐0031402 11/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOO PARSELS, HEATHER
322 INSPIRATION LANE
GAITHERSBURG, MD 20878                              P‐0024791 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOO, GARRICK
TANABE GOO, JULIE
841 BISHOP STE STE 1707
HONOLULU, HI 96813                                  P‐0013678 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOOCH, STEPHANIE
PO BOX 52251
SAINT LOUIS, MO 63136                                 932       10/30/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
GOOD, BUSTER S.
GOOD, TIFFANY N.
31084 GEARY ST
MENIFEE, CA 92584                                   P‐0026965 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                           Page 1298 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1299 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
GOOD, CYNTHIA
7274 JEWETT ROAD
CLINTON, WA 98236                                  P‐0017041 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOOD, EARL D.
12581 HOMESTEAD DR N
WHITE BEAR LAKE, MN 55110                          P‐0017648 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOOD, MATTHEW A.
5078 S CHATSWORTH AVE
SPRINGFIELD, MO 65810                              P‐0014079 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOOD, STEPHEN D.
3632 SHENANDOAH ST
DALLAS, TX 75205‐2119                              P‐0040590 12/15/2017     TK Holdings Inc., et al .                    $4,500.00                                                                                     $4,500.00
GOOD, TIFFANY N.
GOOD, BUSTER GOOD S.
31084 GEARY ST
MENIFEE, CA 92584                                  P‐0026972 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOODALE, ERNEST G.
577 CHIMNEY BLUFF DR
MOUNT PLEASANT, SC 29464                           P‐0002895 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOODALE, ERNEST G.
577 CHIMNEY BLUFF DR
MOUNT PLEASANT, SC 29464                           P‐0002914 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOODALE, ERNEST G.
577 CHIMNEY BLUFF DR
MOUINT PLEASANT, S9 29464                          P‐0003002 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOODALE, ROMAINE
105 WILSON RD.
DEBAARY, FL 327131GCEC                             P‐0019429 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOODALL, RICHARD
2700 LAS VEGAS BLVD
#3808
LAS VEGAS, NV 89109                                  2056      11/6/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GOODBODY, MICHAEL C.
51 CARMEL STREET
SAN FRANCISCO, CA 94116                            P‐0057183 2/12/2018      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOODE, ERIN A.
12094 LANTZ LANE
MORENO VALLEY, CA 92555                            P‐0038383 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOODE, ERIN A.
12094 LANTZ LANE
MORENO VALLEY, CA 92555                            P‐0041536 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOODE, JEFFREY O.
11300 EXPO BLVD #2405
SAN ANTONIO, TX 78230                              P‐0001453 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOODE, MICHAEL A
4930 ARBOR MEADOWS DRIVE
CUMMING, GA 30040                                    2101      11/7/2017       TK Holdings Inc.                         $30,000.00                                 $0.00                                              $30,000.00
GOODE, SHEILA L.
3106 POPLAR VIEW PL
CHESTER, VA 23831                                  P‐0057366 2/18/2018      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOODE, TIA M.
507 DARNABY AVENUE
HAMPTON, VA 23661                                  P‐0054161   1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOODEN III, ESRO
126 WARREN ST
CALUMET CITY, IL 60409                             P‐0056521   2/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 1299 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1300 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GOODEN, AUDREY
2651 W. 72ND ST APT 1
CHICAGO, IL 60629                                   P‐0050079 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODEN, LISA M.
1248 CARMONA AVENUE
LOS ANGELES, CA 90019                               P‐0018201 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODFARB, CHRISTINE
1637 W. ORCHID LN
PHOENIX, AZ 85021                                   P‐0005440 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODFELLOW, PENNY V
1715 PALM WARBLER LN
RUSKIN, FL 33570                                      294     10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOODHUE, DIANE D.
GOODHUE, NEIL B.
DIANE GOODHUE C/O RHHS
985 MORAGA ROAD, SUITE 210
LAFAYETTE, CA 94549                                 P‐0047076 12/26/2017    TK Holdings Inc., et al .                  $275,000.00                                                                                  $275,000.00
GOODIE, BRIANNA
915 N MACON PARK DR
MACON, GA 31210                                     P‐0054701 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODIE, BRIANNA R.
915 N MACON PARK DR
MACON, GA 31210                                     P‐0001373 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODING, GEORGE D.
GOODING, CAROLENE
1061 EAST JEFFERSON
SNOWFLAKE, AZ 85937                                 P‐0022006 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODKIND, PATRICE E.
5040 CARRIAGE HOUSE
LOS ALAMOS, NM 87544                                P‐0010130 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODLING, JAY L.
GOODLING, JOLENE M.
244 N CHARLES ST
RED LION, PA 173561616                              P‐0018473 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODLUCK, MARION
1812 SUNSHINE TERRACE SE
ALBUQUERQUE, NM 87106
ALBUQUERQUE, NM 87106                               P‐0042457 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMAN, ALAN S.
3737 SW STEPHENSON ST
PORTLAND, OR 97219                                  P‐0019093 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMAN, ALAN S.
3737 SW STEPHENSON ST
PORTLAND, OR 97219                                  P‐0027365 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMAN, DAMARIE
57 FENWICK ST
SPRINGFIELD, MA 01109                               P‐0004133 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMAN, DAMARIE
57 FENWICK ST
SPRINGFIELD, MA 01109                               P‐0004326 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMAN, DAVID H.
28 PENNOCK TERRACE
LANSDOWNE, PA 19050                                 P‐0048966 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1300 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1301 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GOODMAN, DONNA P.
5 LEDGEWOOD WAY
UNIT. 9
PEABODY, MA 01960                                   P‐0028605 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMAN, ELIZABETH
P.O. BOX 7305
JACKSONVILLE, FL 32238                              P‐0042939 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMAN, FRANCES V.
2590 GOLD STAR HIGHWAY
#106
MYSTIC, CT 06355                                    P‐0013266 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMAN, FRANCES V.
2590 GOLD STAR HIGHWAY
#106
MYSTIC, CT 06355                                    P‐0015055 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMAN, HOWARD D.
510 WILLOW RIDGE CIR ROCKWALL
ROCKWALL, TX 75032                                  P‐0001384 10/21/2017    TK Holdings Inc., et al .                     $750.00                                                                                       $750.00
GOODMAN, JANA E.
GOODMAN, BOBBY E.
3108 S NELSON
AMARILLO, TX 79103                                  P‐0002566 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMAN, JESS L.
105 SHARPE DRIVE
SUFFOLK, VA 23435                                   P‐0021673 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMAN, JOEL
8279 SOUTH HIGH COURT
CENTENNIAL, CO 80122‐3672                           P‐0039816 12/13/2017    TK Holdings Inc., et al .                     $145.00                                                                                       $145.00
GOODMAN, JOSHUA H.
3903 ETON LANE
AUSTIN, TX 78727                                    P‐0018424 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMAN, JR., DANNY
2616 REAGAN TRAIL
LAKE MARY, FL 32746                                   4402    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOODMAN, JR., DANNY
2616 REAGAN TRAIL
LAKE MARY, FL 32746                                   4411    12/27/2017       TK Holdings Inc.                          $2,500.00                                                                                    $2,500.00
GOODMAN, JR., DANNY
2616 REAGAN TRAIL
LAKE MARY, FL 32746                                   4557    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOODMAN, MALCOLM
945 FLAGPOLE HILL
MARION, OH 43302                                      1150    10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOODMAN, RICHARD
353 EAST STREET
WESTWOOD, MA 02090                                  P‐0008748 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMAN, RONALD S.
GOODMAN, KAREN S.
7069 MEADOW RIDGE CIRCLE
NASHVILLE, TN 37221                                 P‐0015235 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMAN, STEVEN A.
GOODMAN, SUSAN A.
322 ORENDA CIRCLE
WESTFIELD, NJ 07090                                 P‐0025792 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1301 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1302 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GOODMAN, STEVEN M.
7689 NORTH LONGVIEW DRIVE
GLENDALE, WI 53209‐1863                             P‐0026054 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMANJR, HAROLD R.
59 FENWICK STREET 3RD FLR
SPRINGFIELD, MA 01109                               P‐0004170 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODMANJR, HAROLD R.
59 FENWICK STREET 3RD FLR
SPRINGFIELD, MA 01109                               P‐0021945 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODNO, LINDA D.
629 CENTRAL AVENUE
APT 606
FORT DODGE, IA 50501                                P‐0057929   5/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODNOW, NATALIE M.
RODRIGUEZ, JOSE L.
1211 CLEARFIELD DR.
AUSTIN, TX 78728                                    P‐0015393 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODRICH, BRIAN R.
GOODRICH, REBECCAH S.
542 S 850 W
LAYTON, UT 84041                                    P‐0050543 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODRICH, CHRIS
15316 NE 44TH ST
VANCOUVER, WA 98682                                 P‐0053408 12/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODRICH, DENNIS A.
GOODRICH, LYNN C.
318 S 119TH DR
AVONDALE, AZ 85323                                  P‐0049003 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODRICH, JIM L.
GOODRICH, PAULA K.
918 AMPERE PLACE
LAKE SAINT LOUIS, MO 63367                          P‐0041287 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODRICH, LOUISE E.
38 MARION AVENUE
ESSEX JUNCTION, VT 05452                            P‐0016030 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODRICH, LOUISE E.
38 MARION AVENUE
ESSEX JUNCTION, VT 05452                            P‐0016129 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODSON, JANE J.
106 EMERALD DR
TROY, AL 36079                                      P‐0052290 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODSON, LINDA D.
526 SAVANNAH DR.
OVILLA, TX 75154                                    P‐0016091 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODSTEIN, ROBERT
1249 ROUTE 343
DOVER PLAINS, NY 12522‐5020                         P‐0023547 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, ANDREW S.
1249 ROUTE 343
DOVER PLAINS, NY 12522‐5020                         P‐0023708 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, ANGELA L.
BOX 340981
SACRAMENTO, CA 95834                                P‐0035227 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, BRUCE A.
2909 SW 64TH STREET
OKLAHOMA CITY, OK 73159‐1313                        P‐0000175 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1302 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1303 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GOODWIN, DAVID
23 BARNSLEY CRESENT
MOUNT SINAI,, NY 11766                                P‐0015008 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, DAVID
NO ADDRESS PROVIDED
                                                      P‐0015011 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, DAVID L.
GOODWIN, PATRICIA A.
6330 MCGEE ST.
KANSAS CITY, MO 64113                                 P‐0028297 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, HEIDI S.
65 DRESDEN AVE
GARDINER, ME 04345                                    P‐0038491 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, JAMES N.
103 WILDES DISTRICT ROAD
KENNEBUNKPORT, ME 04046                               P‐0019879 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, JASON P.
4400 TROUP HWY #1208
TYLER, TX 75703                                       P‐0053608   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, JUDY M.
GOODWIN, BOBBY G.
13107 QUEEN PALM COURT
BAKERSFIELD, CA 93314‐6515                            P‐0053891   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, LAQUITA
1640 DEER VALLEY RD
HOOVER, AL 35226                                      P‐0011982 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, LAUREN
1816 COLEMAN PL
ROSAMOND, CA 93560                                    P‐0024497 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, MONIKA
19617 SARDINIA LANE
HUNTINGTON BEACH, CA                                  P‐0021042 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, RHONDA K.
GOODWIN, JOEL R.
7300 BRIDGES AVENUE
RICHALAND, TX 76118                                   P‐0027918 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, ROBERT
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                       P‐0043990 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GOODWIN, ROBERT E.
3144 OVERHILL ROAD
MOUNTAIN BROOK, AL 35223                              P‐0032175 11/24/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GOODWIN, ROBERT F.
37 VISTA VU DRIVE
OMAK, WA 98841‐9675                                   P‐0053566   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, TRACI A.
761 VESTAL ST
WOODBRIDGE, VA 22191                                  P‐0052745 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWIN, VIRGINIA
P.O. BOX 115
JEFFERSON, WI 53549                                   P‐0016655 11/5/2017     TK Holdings Inc., et al .                     $137.52                                                                                       $137.52
GOODWIN, YOLANDA
3610 MEMORIAL PARKWAY NW
HUNTSVILLE, AL 35810                                  P‐0035247 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1303 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1304 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GOODWIN, YOLANDA
3610 MEMORIAL PARKWAY NW
HUNTSVILLE, AL 35810                               P‐0035269 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOODWYN, BRITTANY S.
6128 NORTHWOOD DR
BALTIMORE, MD 21212                                P‐0004820 10/25/2017      TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
GOODYEAR, ROSE A.
202 FORREST CIRCLE
GOLDSBORO, NC 27530                                P‐0037311 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOOMBS, CHARLEEN L.
GOOMBS, ARTHUR A.
4426 VERNON CIRCLE
KERNERSVILLE, NC 27284                             P‐0038741 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOORAS, THOMAS G.
6005 ZANG WAY
ARVADA, CO 80004‐3975                              P‐0027946 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOOSEN, FREDERICK
117 MIST FLOWER LANE
SUNSET, SC 29685                                     2775      11/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOOSMANN, KIMBERLY A.
GOOSMANN, ROBERT S.
5533 DUNLAY DRIVE
SACRAMENTO, CA 95835                               P‐0030115 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOOTEE, GREGORY L.
305 SUN OAKS CT
LAKE MARY, FL 32746                                P‐0027396 11/17/2017      TK Holdings Inc., et al .                    $5,800.00                                                                                    $5,800.00
GOPIE‐MYERS, GABRIELLE Y.
10540 COLONY GLEN DR
ALPHARETTA, GA 30022                               P‐0057001    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOPINATH, POORNIMA
NO ADDRESS PROVIDED
                                                   P‐0001789 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORALSKI, MONICA J.
GORALSKI, JEFFREY B.
21013 N. CRESTVIEW DR.
BARRINGTON, IL 60010                               P‐0041208 12/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORBY, JAMES R.
GORBY, TAMARA L.
1245 WILNA ST
WASHINGTON, PA 15301                               P‐0011417 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDEN, MARKESHIA
350 S SAN FERNANDO BLVD
#106
BURBANK, CA 91502                                  P‐0056340    2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON REES SCULY MANSUKHANI LLP
1111 BROADWAY, SUITE 1700
OAKLAND, CA 94607                                    3582      11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GORDON, AARON S.
7109 S ESPANA WAY
CENTENNIAL, CO 80016                               P‐0051383 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, AARON S.
7109 S ESPANA WAY
CENTENNIAL, CO 80016                               P‐0051404 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, ANN B.
1238 CAMLET LN
LITTLE RIVER, SC 29566                             P‐0028106 11/18/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
                                                                                          Page 1304 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1305 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GORDON, ARTHUR R.
CYNTHIA W.
410 STATHAMS WAY
WARNER ROBINS, GA 31088                               P‐0002389 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, CARLA
2220 AUSTIN LAKE DR
SMYRNA, GA 30082
US                                                    P‐0007331 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, CARMEN
2220 AUSTIN LAKE DR
SMYRNA, GA 30082                                      P‐0007318 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, DAVID
GORDON, REBECCA
19 ARCHBRIDGE LANE
SPRINGFIELD, NJ 07081                                 P‐0025962 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, DAVID
19 ARCHBRIDGE LANE
SPRINGFIELD, NJ 07081                                 P‐0025966 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, DAVID V.
CONCRETE REPAIR SPECIALIST, L
2201 EAST MAIN ST
CHATTANOOGA, TN 37404                                 P‐0003357 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, DESMOND
MIKHAILITCHENKO LAW OFFICE
150 CONSUMERS ROAD
SUITE 206
TORONTO, ON M2J IP9
CANADA                                                  1984     11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GORDON, HADISHA
321 SOMERSET LANE
MARLTON, NJ 08053                                     P‐0010008 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, HAL R.
3272 WESTHEIMER
SUITE 16
HOUSTON, TX 77098                                     P‐0027513 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, HOWARD J.
150 SOUTHWOOD LN
ROCHESTER, NY 14618‐4022                              P‐0031176 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, HOWARD J.
150 SOUTHWOOD LN
ROCHESTER, NY 14618‐4022                              P‐0031180 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, JEANIE
302 UTLEY DR
GOODLETTSVILLE, TN                                    P‐0051765 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, JEFFREY
REICH, REBECCA
P.O. BOX 132
OLUSTEE OK 735
                                                      P‐0000073 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, JUDITH F.
773 SW BLUE STEM WA
STUART, FL 34997                                      P‐0002376 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, KRYSTAL M.
9102 CRENSHAW BLVD.
INGLEWOOD, CA 90305                                   P‐0018346 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1305 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1306 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GORDON, LAMONT A.
1506 BRILLIANT CUT WAY
VALRICO, FL 33594                                  P‐0010027 10/30/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GORDON, LASHONTA M.
P.O. BOX 593
ELK GROVE, CA 95759                                P‐0005209 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, LELAND L.
FISCHER, THOMAS F.
4215 LA PORTALADA DRIVE
CARLSBAD, CA 92010‐2807                            P‐0046566 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, MARK A.
243 KATHERINE BOULEVARD
#5205
PALM HARBOR, FL 34684                              P‐0010015 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, MELANIE
GORDON, KAMEN
4601 SNOWMASS RD
GLEN ALLEN, VA 23060                               P‐0036537 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, NEKESHA J.
1580 GRIGGS ROAD
MERIDIAN, MS 39301                                 P‐0013244 11/2/2017     TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
GORDON, RICHARD M.
2760 NW 26TH STREET
BOCA RATON, FL 33434                               P‐0022937 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, ROBERT J.
68 SAN PEDRO STREET
SALINAS, CA 93901                                  P‐0020887 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, ROBIN M.
15 RED TAIL HAWK COURT
ANNANDALE, NJ 08801                                P‐0032121 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, ROSALIND H.
GORDON, RICHARD M.
2760 NW 26TH STREET
BOCA RATON, FL 33434                               P‐0022935 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, TINA C.
15741 BEREA DRIVE
TAMPA, FL 33556                                    P‐0016571 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, WILLAIM L.
204 JACKSON AVE
WARREN, PA 16365                                   P‐0038172 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, WILLIAM I.
GORDON, BILL
8441 HALLIE ROSE STREET
ALEXANDRIA, VA 22309                               P‐0040531 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON, WILLIAM L.
204 JACKSON AVE
WARREN, PA 16365                                   P‐0038166 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDON‐LEANDER, NOAH J.
1129 EVANSBURG RD
COLLEGEVILLE, PA 19426                             P‐0054905 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDY, MICHELLE E.
1815 FAIRWAY DRIVE
KENNER, LA 70062                                   P‐0036754 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORDY, PAMELA D.
118 NEW BROOKLYN RD
SICKLERVILLE, NJ 08081                             P‐0026432 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1306 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1307 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GORE, SHERRY A.
1822 CUMMINGS LANE
P.O. BOX 753
DURHAM, CA 95938                                    P‐0030629 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORELICK, LAURIE
4 WHITRIDGE ROAD
NATICK, MA 01760                                      4060    12/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GORELICK, ROBIN A.
4307 PARK CORONA
CALABASAS, CA 91302                                 P‐0038164 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOREN, RALPH
155 LONDON CT
EGG HARBOR TWP, NJ 08234                              4360    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOREN, RALPH L.
155 LONDON CT
EGG HARBOR TWP, NJ 08234                            P‐0009125 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOREY, LISA
819 COUNTY ST 75D
TAUNTON, MA 02780                                   P‐0038040 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORGEES, LINDA H.
1333 WENDELL CUTTING CT
EL CAJON, CA 92021                                  P‐0027149 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORGEES, MICHAEL M.
1333 WENDELL CUTTING CT
EL CAJON, CA 92021                                  P‐0027143 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORGEES, SALVADOR S.
1333 WENDELL CUTTING CT
EL CAJON, CA 92021                                  P‐0027144 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORGEES, THAMER H.
1333 WENDELL CUTTING CT
EL CAJON, CA 92021                                  P‐0027154 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORGHUBER, MARK S.
GORGHUBER, CATHERINE E.
713 BONG BLVD
DULUTH, MN 55811                                    P‐0011248 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORGHUBER, MARK S.
GORGHUBER, CATHERINE E.
713 BONG BLVD
DULUTH, MN 55811                                    P‐0011254 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORGOL, DEBRA L
705 MAPLE ST
OAKLAND, IL 61943                                     4700     1/16/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
GORHAM, LARRY W.
GORHAM, SHIRLEY M.
6097 BLACKJACK RD
FRANKLIN, KY 42134                                  P‐0018784 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORHAM, LARRY W.
GORHAM, SHIRLEY M.
6097 BLACKJACK RD
FRANKLIN, KY 42134                                  P‐0018957 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORINSHEK, CHERYL L.
166 SANDY LANE RD.
NEWPORT, NY 13416                                   P‐0047054 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORMALLY, WILLAM H.
247 SEAVIEW AVE
SWANSEA, MA 02777                                   P‐0040755 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1307 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1308 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GORMAN, APRIL L.
GORMAN, TIMOTHY J.
128 WOODWARD COURT
FRONT ROYAL, VA 22630                              P‐0025261 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORMAN, CAROL A.
115 MANOR DRIVE
DEKALB, IL 60115                                   P‐0010143 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORMAN, CHRISTOPHER P.
HOLTZ‐GORMAN, CHERYL L.
20424 WEST ASHLEY ROAD
RAYMONDVILLE, MO 65555‐9196                        P‐0040769 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORMAN, EMILY B.
1320 BALD EAGLE DR
NAPLES, FL 34105                                   P‐0018921 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORMAN, PHILIP S.
GORMAN, MARGARET E.
P.O. BOX 894
EARLYSVILLE, VA 22936                              P‐0033922 11/30/2017    TK Holdings Inc., et al .                     $150.00                                                                                       $150.00
GORMAN, ROBERT J.
P.O. BOX 3673
FORT PIERCE, FL 34948                              P‐0031093 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORMAN, SUSAN L.
1919 HELDERBERG AVE
SCHENECTADY, NY 12306                              P‐0052585 12/28/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
GOROSPE, MICHAELCARL
741 E EL MORADO CT
ONTARIO, CA 91764                                  P‐0018814 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORSHKOV, ALEXEY V.
5804 INMAN PARK CIR APT 140
ROCKVILLE, MD 20852                                P‐0011316 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORSKA, MAGDALENA
9430 POINCIANA PL APT 214
DAVIE, FL 33324                                    P‐0001872 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORSKE, SHERRY L.
691 TIMBER RIDGE DRIVE
BARTLETT, IL 60103                                 P‐0006675 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORSKI, ELAINE M.
34103 W. GARDENIA DR.
FRASER, MI 48026                                   P‐0037285 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORSKI, ELISE A.
10760 ‐ 52ND AVE N.
ST. PETERSBURG, FL 33708                           P‐0046121 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORSKI, JANICE F.
10760 ‐ 52ND AVE N
ST PETERSBURG, FL 33708                            P‐0046149 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORSKI, RAQUEL R.
450 FLYROD CIRCLE
ORLANDO, FL 32825                                  P‐0023650 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORT, LUCIA
7490 W 35TH AVE
HIALEAH, FL 33018                                  P‐0033118 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GORZELSKY, ANGELA M.
6651
220 SPRING STREET
JOHNSTOWN, PA 15906                                P‐0012606 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1308 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1309 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GOSA, MELANIE
2799 NOTTINGHILL ROW, APT K
FLORISSANT, MO 63033                                   3961     12/9/2017       TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
GOSCIMINSKI, KAREN
145 CAMELOT SHORE DR
FARMINGTON, NH 03835                                 P‐0012017 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOSEIN, SANDRA D.
530 E MELROSE CIRCLE
FORT LAUDERDALE, FL 33312‐1950                       P‐0050305 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOSMAN, MICHAEL R.
BANDHAUER‐GOSMAN, WILMA G.
9 37TH STREET SOUTH
GREAT FALLS, MT 59401                                P‐0015159 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOSMAN, THEODORE F.
THEODORE F. GOSMAN
33 GERARD STREET, SUITE 201
HUNTINGTON, NY 11743                                 P‐0050370 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOSMAN, THEODORE F.
THEODORE GOSMAN
33 GERARD STREET, SUITE 201
HUNTINGTON, NY 11743                                 P‐0050407 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOSNELL, DEBRA C.
4442 WOODSON AVENUE
SACRAMENTO, CA 95821                                 P‐0036485 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOSNELL, DEBRA C.
4442 WOODSON AVENUE
SACRAMENTO, CA 95821                                 P‐0040779 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOSS, TERRY
GOSS, CINDY
602 NORTH VICTORIA ROAD LOT 1
DONNA, TX 78537                                      P‐0005095 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOSS, TIMOTHY R.
11 S DORADO CIR
APT 2D
HAUPPAUGE, NY 11788                                  P‐0028592 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOSS‐MORGAN, DOLORES R.
1504 ANCHORAGE STREET
WILMINGTON, DE 19805                                 P‐0050438 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOSSOM, LAVON
CAPITAL ONE AUTO FINANCE
P.O. BOX 60511
CITY OF INDUSTRY, CA 91716‐0511                      P‐0055267 1/19/2018     TK Holdings Inc., et al .                    $9,985.77                                                                                    $9,985.77
GOSWAMI, MICHAEL
409 BROOKSIDE DRIVE
BRYANT, AR 72022                                     P‐0039520 12/12/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GOTCHEYAN, DEBORAH
P.O. BOX 271095
TAMPA, FL 33688                                      P‐0031370 11/25/2017    TK Holdings Inc., et al .                    $2,115.40                                                                                    $2,115.40
GOTCHEYAN, DEBORAH J.
P.O. BOX 271095
TAMPA, FL 33688                                      P‐0031360 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOTO, EDWARD
P.O. BOX 4593
FRESNO, CA 93744                                     P‐0053377 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1309 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1310 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GOTTESMAN, MICHELLE R.
6011 NORTHFIED ROAD
WEST BLOOMFIELD, MI 48322                            P‐0038581 12/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOTTFRIED, CHRISTINA
8335 CANAAN DRIVE
COLUMBUS, GA 31904                                   P‐0040938 12/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOTTHARDT, ELEANOR S.
125 QUEENS LANE
EAST HAMPTON, NY 11937                               P‐0052285 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOTTHARDT, ELEANOR S.
125 QUEENS LANE
EAST HAMPTON, NY 11937                               P‐0053917    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOTTHELF, ERIC
P.O. BOX 322
MINTURN, CO 81645                                    P‐0017308 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOTTMAN, MORIAH S.
1428 E MILES ST
TUCSON, AZ 85719                                     P‐0033253 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOTTSCHALK, DONALD L.
201 SAINT JAMES WAY
NAPLES, FL 34104                                     P‐0011033 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOTTSTEIN, AMY L.
2321 OCEAN PARK BLVD #B
SANTA MONICA, CA 90405                               P‐0047376 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOTTSTEIN, BRYAN H.
48 HOMETOWN AVE.
TAMAQUA, PA 18252                                    P‐0034959 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOUDIN, GAYLE
2320 IDA ST
PAHRUMP, NV 89060                                      878       10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOUDY, BRENDA M.
2025 4TH AVENUE
LOS ANGELES, CA 90018‐1232                           P‐0019506 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOUDY, MARK E.
1575 BELVOIR BLVD
COLUMBUS, OH 43228                                   P‐0001243 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOUGH, LEILA
6212 AUBURN AVE
OAKLAND, CA 94618                                      2683      11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GOULD, GLADYS R.
170 LIBERTY WAY
WOODBURY, NJ 08096                                   P‐0008802 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOULD, JAMES M.
GOULD, DONNA L.
12403 EAGLESWOOD DR. C
HUDSON, FL 34667                                     P‐0054692 1/14/2018       TK Holdings Inc., et al .                   $11,000.00                                                                                   $11,000.00
GOULD, JAMIE
4300 FOX TRACE
BOYNTON BEACH, FL 33436                              P‐0002022 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOULD, NICHOLE C.
49 LOVEWELL POND ROAD
FRYEBURG, ME 04037                                   P‐0027270 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GOULD, TRACEY K.
28286 VIA ALFONSE
LAGUNA NIGUEL, CA 92677                              P‐0033738 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 1310 of 3871
                                                 Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1311 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address          Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
GOUMOTSIOS, NICKOLAS C.
436 S ADDISON ST
BENSENVILLE, IL 60106                                 P‐0006627 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOURDOUZE, ROBBYN A.
4315 36TH AVENUE EAST
TUSCALOOSA, AL 35405                                  P‐0002331 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOUX, JOHN A.
4909 W JOSHUA BLVD. #2017
CHANDLER, AZ 85226                                    P‐0053516    1/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOVAN, KATHY
3215 CHERRY FOREST DR.
HOUSTON, TX 77088                                       1268      11/3/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
GOVEE, ROWENA D.
3806 S SHADY
VISALIA, CA 93277                                       4910      3/19/2018        TK Holdings Inc.                                                 $0.00                                                                      $0.00
GOVERNALE, LUCIANO G.
GOVERNALE, JORDAN P.
68 LITCHFIELD ROAD
UNIONVILLE, CT 06085                                  P‐0022608 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOVERNALE, LUCIANO G.
GOVERNALE, LISA G.
68 LITCHFIELD ROAD
UNIONVILLE, CT 06085                                  P‐0022613 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOVERNMENT EMPLOYEES INSURANC
666 GARLAND PLACE
DES PLAINES, IL 60016                                 P‐0045053 12/22/2017      TK Holdings Inc., et al .                   $98,439.46                                                                                    $98,439.46
GOVERNMENT OF THE UNITED STATES VIRGIN ISLANDS
MOTLEY RICE LLC
ATTN: LINDA SINGER
401 9TH ST. NW
SUITE 1001
WASHINGTON, DC 20004                                    4110      12/18/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GOVERNOR BUSINESS SOLUTIONS
MIKE O'HALLORAN
15260 COMMERCE DRIVE S.
DEARBORN, MI 48120                                      3234      11/22/2017       TK Holdings Inc.                              $0.00                                                     $0.00                               $0.00
GOW, BRENDAN
4404 FOREST WALK DR
GREENSBORO, NC 27455                                    504       10/25/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GOWAN, JACK W.
513 1ST STREET
COLONA, IL 61241                                      P‐0033769 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOWAN, PETER A.
1310 E REMINGTON CT APT 4
SEATTLE, WA 98122‐5580                                P‐0020075 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOWAN, SANDRA J.
4428 IRIS ST N
LAKELAND, FL 33813‐4427                               P‐0037291 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOWDER, ADRIENNE L.
1905 CALYDON COURT
MURFREESBORO, TN 37128                                P‐0042657 12/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOWDY, BRANDI
1835 OAK TREE HOLLOW
ALPHARETTA, GA 30005                                    571       10/25/2017       TK Holdings Inc.                          $8,000.00                                 $0.00                                               $8,000.00



                                                                                             Page 1311 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1312 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
GOWDY, COREY W.
12203 S. LONGWOOD DRIVE
APT.1
BLUE ISLAND, IL 60406                               P‐0038688 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOWER, TYLA
39201 SAN IGNACIO RD
HEMET, CA 92544                                       2130     11/8/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GOYCO, JOSE R.
VILLA GRILLASCA
2116 BOULEVARD LUIS A FERRE
PONCE, PR 00717‐0722                                P‐0027060 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOYKE, RICHARD E.
1904 STATE ROUTE 28 AND 66
KITTANNING, PA 16201                                P‐0012864 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOYNSHOR, AARON
SPANGLER, BENJAMIN
303 W OHIO APT 3109
CHICAGO, IL 60654                                   P‐0027199 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOZA, JIMMY J.
GOZA, JANICE K.
P.O. BOX 7
OSCEOLA, AR 72370                                   P‐0044159 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GOZA, JIMMY J.
GOZA, JANICE K.
P.O. BOX 7
OSCEOLA, AR 72370                                   P‐0044165 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI AL‐N, INC. D/B/A NISSAN O
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052022 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI AL‐N, INC. D/B/A NISSAN O
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058307 11/14/2018    TK Holdings Inc., et al .                 $1,070,680.00                                                                                $1,070,680.00
GPI AL‐SB, LLC D/B/A BMW OF M
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052016 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI AL‐SB, LLC D/B/A BMW OF M
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058236 11/13/2018    TK Holdings Inc., et al .                 $1,587,560.00                                                                                $1,587,560.00
GPI CA‐DMII, INC. D/B/A MERCE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051606 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI CA‐DMII, INC. D/B/A MERCE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058303 11/14/2018    TK Holdings Inc., et al .                  $627,640.00                                                                                   $627,640.00
GPI CA‐F, INC. D/B/A FORD OF
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051795 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 1312 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1313 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
GPI CA‐F, INC. D/B/A FORD OF
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058298 11/14/2018    TK Holdings Inc., et al .                 $1,377,400.00                                                                                $1,377,400.00
GPI CA‐SH, INC. D/B/A HYUNDAI
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051687 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI CA‐SH, INC. D/B/A HYUNDAI
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058320 11/14/2018    TK Holdings Inc., et al .                  $533,920.00                                                                                   $533,920.00
GPI CA‐SV, INC. D/B/A VOLKSWA
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0049895 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI CA‐SV, INC. D/B/A VOLKSWA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058262 11/13/2018    TK Holdings Inc., et al .                 $2,652,560.00                                                                                $2,652,560.00
GPI CA‐TII, INC. D/B/A MILLER
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0047938 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI CA‐TII, INC. D/B/A MILLER
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058311 11/14/2018    TK Holdings Inc., et al .                 $3,550,000.00                                                                                $3,550,000.00
GPI FL‐A, LLC D/B/A AUDI
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052032 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI FL‐A, LLC D/B/A AUDI NORT
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058235 11/13/2018    TK Holdings Inc., et al .                 $1,127,480.00                                                                                $1,127,480.00
GPI FL‐H, LLC D/B/A HONDA OF
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052157 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI FL‐H, LLC D/B/A HONDA OF
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058322 11/14/2018    TK Holdings Inc., et al .                 $2,462,280.00                                                                                $2,462,280.00
GPI FL‐VW, LLC D/B/A VOLKSWAG
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052130 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI FL‐VW, LLC D/B/A VOLKSWAG
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058270 11/13/2018    TK Holdings Inc., et al .                  $565,160.00                                                                                   $565,160.00
GPI FL‐VWII, LLC D/B/A VOLKSW
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051684 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                        Page 1313 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1314 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
GPI FL‐VWII, LLC D/B/A VOLKSW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058271 11/13/2018    TK Holdings Inc., et al .                  $292,520.00                                                                                   $292,520.00
GPI GA‐CGM, LLC D/B/A RIVERTO
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058315 11/14/2018    TK Holdings Inc., et al .                  $920,160.00                                                                                   $920,160.00
GPI GA‐DM, LLC D/B/A MERCEDES
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐259                            P‐0058288 11/14/2018    TK Holdings Inc., et al .                  $525,400.00                                                                                   $525,400.00
GPI GA‐DM, LLC D/B/A MERCEDEZ
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052126 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI GA‐FII, LLC D/B/A JIM TID
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051464 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI GA‐FII, LLC D/B/A JIM TID
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058336 11/14/2018    TK Holdings Inc., et al .                 $1,988,000.00                                                                                $1,988,000.00
GPI GA‐FIII, LLC D/B/A RIVERT
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0049980 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI GA‐FIII, LLC D/B/A RIVERT
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058326 11/14/2018    TK Holdings Inc., et al .                 $1,976,640.00                                                                                $1,976,640.00
GPI GA‐SU, LLC D/B/A RIVERTO
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051755 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI GA‐SU, LLC D/B/A RIVERTOW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058323 11/14/2018    TK Holdings Inc., et al .                 $1,658,560.00                                                                                $1,658,560.00
GPI GA‐SU, LLC D/B/A RIVERTOW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058338 11/14/2018    TK Holdings Inc., et al .                 $1,658,560.00                                                                                $1,658,560.00
GPI GA‐T, LLC D/B/A WORLD TOY
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052062 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI GA‐T, LLC D/B/A WORLD TOY
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058268 11/13/2018    TK Holdings Inc., et al .                 $3,118,320.00                                                                                $3,118,320.00
GPI GA‐TII, LLC D/B/A RIVERTO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051503 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 1314 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1315 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
GPI GA‐TII, LLC D/B/A RIVERTO
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058329 11/14/2018    TK Holdings Inc., et al .                 $1,894,280.00                                                                                $1,894,280.00
GPI KS‐SB, INC. D/B/A BARON B
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051873 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI KS‐SB, INC. D/B/A BARON B
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058233 11/12/2018    TK Holdings Inc., et al .                 $4,884,800.00                                                                                $4,884,800.00
GPI KS‐SH, INC. D/B/A SHAWNEE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052120 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI KS‐SH, INC. D/B/A SHAWNEE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058243 11/13/2018    TK Holdings Inc., et al .                  $772,480.00                                                                                   $772,480.00
GPI KS‐SK, INC. D/B/A SHAWNEE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052028 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI KS‐SK, INC. D/B/A SHAWNEE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058252 11/13/2018    TK Holdings Inc., et al .                 $1,161,560.00                                                                                $1,161,560.00
GPI LA‐FII, LLC D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052125 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI LA‐FII, LLC D/B/A ROUNTRE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058246 11/13/2018    TK Holdings Inc., et al .                 $2,044,800.00                                                                                $2,044,800.00
GPI MD‐SB, INC. D/B/A BMW MIN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052026 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI MD‐SB, INC. D/B/A BMW MIN
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058240 11/13/2018    TK Holdings Inc., et al .                 $3,285,880.00                                                                                $3,285,880.00
GPI MS‐H, INC. D/B/A PAT PECK
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051500 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI MS‐H, INC. D/B/A PAT PECK
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058306 11/14/2018    TK Holdings Inc., et al .                 $3,121,160.00                                                                                $3,121,160.00
GPI MS‐N, INC. D/B/A PAT PECK
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051759 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 1315 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1316 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
GPI MS‐N, INC. D/B/A PAT PECK
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058304 11/14/2018    TK Holdings Inc., et al .                 $1,928,360.00                                                                                $1,928,360.00
GPI MS‐SK, INC. D/B/A PAT
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0050672 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI MS‐SK, INC. D/B/A PAT PEC
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058305 11/14/2018    TK Holdings Inc., et al .                  $502,680.00                                                                                   $502,680.00
GPI NH‐T, INC. D/B/A IRA TOYO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052008 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI NH‐T, INC. D/B/A IRA TOYO
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058330 11/14/2018    TK Holdings Inc., et al .                 $4,955,800.00                                                                                $4,955,800.00
GPI NH‐TL, INC. D/B/A IRA LEX
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0049543 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI NH‐TL, INC. D/B/A IRA LEX
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058333 11/14/2018    TK Holdings Inc., et al .                 $2,243,600.00                                                                                $2,243,600.00
GPI NJ‐HA, LLC D/B/A ELITE AC
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052015 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI NJ‐HA, LLC D/B/A ELITE AC
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058301 11/14/2018    TK Holdings Inc., et al .                 $7,480,560.00                                                                                $7,480,560.00
GPI NJ‐HII, LLC D/B/A BOARD
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052187 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI NJ‐HII, LLC D/B/A BOARDWA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058339 11/14/2018    TK Holdings Inc., et al .                 $3,382,440.00                                                                                $3,382,440.00
GPI NJ‐SB, LLC D/B/A BMW OF
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052113 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI NJ‐SB, LLC D/B/A BMW OF A
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058275 11/14/2018    TK Holdings Inc., et al .                 $2,107,280.00                                                                                $2,107,280.00
GPI OK‐HII, INC. D/B/A SOUTH
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0049365 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                        Page 1316 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1317 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
GPI OK‐HII, INC. D/B/A SOUTH
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058247 11/13/2018    TK Holdings Inc., et al .                 $5,469,840.00                                                                                $5,469,840.00
GPI OK‐SH, INC. D/B/A BOB HOW
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051720 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI OK‐SH, INC. D/B/A BOB HOW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058342 11/14/2018    TK Holdings Inc., et al .                  $732,720.00                                                                                   $732,720.00
GPI SC‐A, LLC D/B/A AUDI COLU
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052018 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI SC‐A, LLC D/B/A AUDI COLU
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058231 11/12/2018    TK Holdings Inc., et al .                  $193,120.00                                                                                   $193,120.00
GPI SC‐SB, LLC D/B/A BMW OF C
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052025 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI SC‐SB, LLC D/B/A BMW OF C
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058273 11/14/2018    TK Holdings Inc., et al .                 $2,928,040.00                                                                                $2,928,040.00
GPI SC‐SBII, LLC D/B/A HILTON
HILL, WARD & HENDERSON, P.A C
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051721 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI SC‐SBII, LLC D/B/A HILTON
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058324 11/14/2018    TK Holdings Inc., et al .                 $2,527,600.00                                                                                $2,527,600.00
GPI SC‐T, LLC D/B/A TOYOTA OF
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0052096 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI SC‐T, LLC D/B/A TOYOTA OF
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058263 11/13/2018    TK Holdings Inc., et al .                 $2,638,360.00                                                                                $2,638,360.00
GPI SD‐DC, INC. D/B/A RANCHO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051462 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI SD‐DC, INC. D/B/A RANCHO
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058316 11/14/2018    TK Holdings Inc., et al .                 $4,615,000.00                                                                                $4,615,000.00
GPI TX, INC. D/B/A DAVID TAYL
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0050673 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 1317 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1318 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
GPI TX‐A, INC. D/B/A AUDI GRA
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051909 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐A, INC. D/B/A AUDI GRA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058272 11/13/2018    TK Holdings Inc., et al .                 $1,067,840.00                                                                                $1,067,840.00
GPI TX‐ARGMIII, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051760 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐ARGMIII, INC. D/B/A CA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058348 11/14/2018    TK Holdings Inc., et al .                 $1,212,680.00                                                                                $1,212,680.00
GPI TX‐DMII, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051538 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐DMII, INC. D/B/A MERCE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058283 11/14/2018    TK Holdings Inc., et al .                  $565,160.00                                                                                   $565,160.00
GPI TX‐DMIII, INC.
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051758 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐DMIII, INC. D/B/A MERC
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058284 11/14/2018    TK Holdings Inc., et al .                 $1,224,040.00                                                                                $1,224,040.00
GPI TX‐DMIV, INC. D/B/A MERCE
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058297 11/14/2018    TK Holdings Inc., et al .                  $599,240.00                                                                                   $599,240.00
GPI TX‐EPGM, INC. D/B/A SHAMA
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052119 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐EPGM, INC. D/B/A SHAMA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058245 11/13/2018    TK Holdings Inc., et al .                 $1,391,600.00                                                                                $1,391,600.00
GPI TX‐F, INC. D/B/A SHAMALEY
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051800 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐F, INC. D/B/A SHAMALEY
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058244 11/13/2018    TK Holdings Inc., et al .                 $2,933,720.00                                                                                $2,933,720.00
GPI TX‐FM, INC. D/B/A MUNDAY
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051429 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                        Page 1318 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1319 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
GPI TX‐FM, INC. D/B/A MUNDAY
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058308 11/14/2018    TK Holdings Inc., et al .                  $607,760.00                                                                                   $607,760.00
GPI TX‐HGM, INC. D/B/A DAVID
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058277 11/14/2018    TK Holdings Inc., et al .                 $1,826,120.00                                                                                $1,826,120.00
GPI TX‐HGMII, INC. D/B/A STER
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0050198 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐HGMII, INC. D/B/A STER
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058257 11/13/2018    TK Holdings Inc., et al .                 $1,735,240.00                                                                                $1,735,240.00
GPI TX‐HGMIV, INC. D/B/A
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052189 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐HGMIV, INC. D/B/A MUND
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058309 11/14/2018    TK Holdings Inc., et al .                 $4,901,840.00                                                                                $4,901,840.00
GPI TX‐NVI, INC. D/B/A CEDAR
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052035 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐NVI, INC. D/B/A CEDAR
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058282 11/14/2018    TK Holdings Inc., et al .                   $45,440.00                                                                                    $45,440.00
GPI TX‐SBII, INC. D/B/A BMW M
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058234 11/13/2018    TK Holdings Inc., et al .                 $2,695,160.00                                                                                $2,695,160.00
GPI TX‐SBII, INC. D/B/A BMW O
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051869 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐SBIII, INC. D/B/A BMW
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051329 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐SBIII, INC. D/B/A BMW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058276 11/14/2018    TK Holdings Inc., et al .                 $4,683,160.00                                                                                $4,683,160.00
GPI TX‐SHII, INC. D/B/A SOUTH
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052036 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐SHII, INC. D/B/A SOUTH
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058250 11/13/2018    TK Holdings Inc., et al .                 $1,258,120.00                                                                                $1,258,120.00
                                                                                        Page 1319 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1320 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
GPI TX‐SK, INC. D/B/A GENE
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051645 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐SK, INC. D/B/A GENE ME
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058313 11/14/2018    TK Holdings Inc., et al .                  $783,840.00                                                                                   $783,840.00
GPI TX‐SKII, INC. D/B/A KIA
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0050639 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐SKII, INC. D/B/A KIA O
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058267 11/13/2018    TK Holdings Inc., et al .                  $971,280.00                                                                                   $971,280.00
GPI TX‐SV, INC. D/B/A METRO V
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0052097 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐SV, INC. D/B/A METRO V
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058295 11/14/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐SV, INC. D/B/A METRO V
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058318 11/14/2018    TK Holdings Inc., et al .                 $2,425,360.00                                                                                $2,425,360.00
GPI TX‐SVII, INC. D/B/A VOLKS
HILL WARD HENDERSON,RT SANTOS
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051798 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐SVII, INC. D/B/A VOLKS
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058260 11/13/2018    TK Holdings Inc., et al .                  $587,880.00                                                                                   $587,880.00
GPI TX‐SVIII, INC. D/B/A VOLK
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0050607 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GPI TX‐SVIII, INC. D/B/A VOLK
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058261 11/13/2018    TK Holdings Inc., et al .                 $1,346,160.00                                                                                $1,346,160.00
GRAACK, IVAN A.
300 CHESTNUT AVE
WEBSTER GROVES, MO 63119                           P‐0005087 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRABARA, MARZENA
316 FAIRWOOD TER
MYRTLE BEACH, SC 29588                             P‐0055551 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRABAVOY, MARIE
990 N. LAKE SHORE DRIVE #25B
CHICAGO, IL 60611                                  P‐0038064 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRABE, DEBORAH A.
111 AUDUBON ROAD
SEWICKLEY, PA 15143                                P‐0021645 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                        Page 1320 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1321 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GRABLE, JOHN W.
4521 SW 39 ST
WEST PARK, FL 33023                                 P‐0000277 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRABLE, RANDY
12300 AVILLA WEST
ALEXANDER, AR 72002                                 P‐0048636 12/26/2017    TK Holdings Inc., et al .                    $1,100.31                                                                                    $1,100.31
GRABOWSKI, CAROL M.
11 LAKEVIEW DRIVE
NEW FAIRFIELD, CT 06812                             P‐0043302 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRABOWSKI, CATHLEEN
8312 BRENTWOOD DR
OLMSTED FALLS, OH 44138                             P‐0047467 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACA, DIANE
258 OLYMPIC ROAD
SOMERSET, MA 02726                                    1618     11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRACE, GREGORY B.
3228 E JEROME AVE
MESA, AZ 85204                                      P‐0011189 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACE, JACQUELINE
2325 VETCHLING CIRCLE
PLANO, TX 75025                                     P‐0003808 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACE, JAMES
24 WOODCHUCK PKWY
WHITNG, NJ 08759                                    P‐0050405 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACE, PATRICK L.
446 DANETTE DRIVE
BRIGHTON, MI 48114                                  P‐0011393 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACE, RAYMOND E
5901 E CORRINE DR
SCOTTSDALE, AZ 85254                                  4858     2/17/2018       TK Holdings Inc.                           $500.00                                                                                       $500.00
GRACE, RAYMOND E.
5901 E CORRINE DR
SCOTTSDALE, AZ 85254                                P‐0023961 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACE, THOMAS R.
3175 BARRANCAS AVE
PENSACOLA, FL 32507                                 P‐0057729 3/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACE, WILLARD R.
1224 WOOD ROAD
HUMMELSTOWN, PA 17036                               P‐0046735 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACEN, THOMAS F.
1667 N. HIGHLAND DRIVE
MOAB, UT 84532                                      P‐0045873 12/24/2017    TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
GRACEN, THOMAS F.
1667 N. HIGHLAND DRIVE
MOAB, UT 84532                                      P‐0045990 12/24/2017    TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
GRACER, ANN D.
67‐24 165TH ST
FRESH MEADOWS, NY 11365                             P‐0006402 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACEY, IAN M.
1472 HARPSWELL ISLANDS ROAD
ORR'S ISLAND, ME 04066                              P‐0052789 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACEY, MARTHA J.
1472 HARPSWELL ISLANDS ROAD
ORR'S ISLAND, ME 04066                              P‐0052762 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1321 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1322 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GRACH, AYZIK
1325 CHERRY GLEN CT.
CHESTERFIELD, MO 63017‐5562                         P‐0014172 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACIA, CRUZ
NO ADDRESS PROVIDED
                                                    P‐0008841 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACIA, CRUZ
588 N MIDVALE BLVD APT 302
MADISON, WI 53705                                   P‐0008851 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACIANO, KAAREN J.
9016 S PARK AVE
TACOMA, WA 98444                                    P‐0020180 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACIK, JEFFREY A.
2859 DEERPARK DR.
SAN DIEGO, CA 92110                                 P‐0020611 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACKA, BARBARA
401 W FIRST ST # 337
SANTA ANA, CA 92707                                 P‐0047606 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACO HIGH PRESSURE EQUIPMENT INC
2955 WEST 17TH ST. STE 6
ERIE, PA 16505                                        118      9/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
GRACON, CYNTHIA
34 PARKWAY
FAIRFIELD, CT 06824                                 P‐0007515 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACY, PATRICIA A.
PATRICIA GRACY
22217 CYMAN
WARREN, MI 48091                                    P‐0035125 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRACYK, ATHENA L.
THEODORE
1210 15TH STREET SOUTH
MOORHEAD, MN 56560                                  P‐0023153 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRADDY, EUGENE S.
2625 VIA VERDE
WALNUT CREEK, CA 94598                              P‐0031380 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRADO, MANUEL L.
GRADO, GUADALUPE
218 THIRS ST.
SUNLAND PARK, NM 88063                              P‐0014395 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRADOVILLE, EMILY V.
4401 E HUBBELL ST #61
PHOENIX, AZ 85008                                   P‐0046265 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRADY, KAREN L.
12908 COLBY DRIVE
WOODBRIDGE, VA 22192                                P‐0022282 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRADY, KATIE
P.O. BOX 572
AMADOR CITY, CA 95601                               P‐0033873 11/30/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
GRADY, LAKEYA
GRADY, LAKEYA
1780 BERTRAM LANE SW
MARIETTA, GA 30008                                  P‐0035522 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRADY, MARIE P.
69 ALHAMBRA CIRCLE NORTH
AGAWAM, MA 01001                                    P‐0005939 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1322 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1323 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GRADY, PATRICK D.
8030 STEMEN ROAD
PICKERINGTON, OH 43147‐9426                         P‐0052636 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRADY, RENEE E.
4140 KARI LANE
BONSALL, CA 92003                                   P‐0021592 11/10/2017    TK Holdings Inc., et al .                  $250,000.00                                                                                  $250,000.00
GRAEBENER, STEPHEN T.
430 GRANITE ST
QUINCY, MA 02169                                    P‐0008159 10/29/2017    TK Holdings Inc., et al .                    $2,700.00                                                                                    $2,700.00
GRAESLE, KAREN
35 CLEARVIEW LANE
WARWICK, NY 10990                                   P‐0019505 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAF, DEBBIE R.
P.O. BOX 8204
COLUMBUS, MS 39705                                  P‐0032684 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAF, STEPHEN L.
GRAF, KAREN S.
12780 W 108TH TERRACE
OVERLAND PARK, KS 66210                             P‐0046463 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAFF, DEBRA
12251 MOORPARK ST. #103
STUDIO CITY, CA 91604                               P‐0023281 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAFF, DONALD D.
P.O. BOX 10399
NEW ORLEANS, LA 70181‐0399                          P‐0036002 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAFF, GARY D.
GRAFF, CANDIS L.
707 SOUTH 45TH AVENUE
YAKIMA, WA 98908                                    P‐0021919 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAFF, GREGREY M.
38364 200TH STREET
SPRINGFIELD, MN 56087                               P‐0032646 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAFF, LAURA V.
965 1 ST. AVE.
VAUGHN, MT 59487                                    P‐0057990 5/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAFF, TIFFANY L.
P.O. BOX 10399
NEW ORLEANS, LA 70181‐0399                          P‐0036099 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAFF, TIFFANY L.
P.O. BOX 10399
NEW ORLEANS, LA 70181‐0399                          P‐0036170 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAFFELL, TRANAY
9028 BLUE RAVEN AVE
LAS VEGAS, NV 89143                                 P‐0002283 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAFMAN, LEWIS A.
160 VASSAR ROAD
BALA CYNWYD, PA 19004                               P‐0047056 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAFMAN, LEWIS A.
GRAFMAN, FREDY‐JO
160 VASSAR ROAD
BALA CYNWYD, PA 19004                               P‐0047077 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAGG, MATTHEW A.
EXTREME TOWING
5424 400TH ST SE
IOWA CITY, IA 52240                                 P‐0017214 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1323 of 3871
                                                 Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1324 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GRAGIRENE, MORRISA
449 MAIN ST APT 17
HAVERHILL, MA 01830                                     1656      11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRAGSON, KRISTA
1510 E. RIO VERDE DRIVE
WEST COVINA, CA 91791                                 P‐0057616   3/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAGSON, KRISTA
1510 E. RIO VERDE DRIVE
WEST COVINA, CA 91791                                 P‐0057808   4/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM 3, BELINDA
5627 MADLAR LN
ST. LOUIS MO 63034
                                                      P‐0040677 12/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, ALEXANDER E.
2510 NE 11TH AVE, #10
PORTLAND, OR 97212                                    P‐0016259 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, CHRISTOPHER A.
GRAHAM, DEBBIE A.
1420 E VINEYARD RD
HAYESVILLE, NC 28904                                  P‐0024930 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, DAVID R.
2240 NORTH SHERMAN CIRCLE
APT D404
MIRAMAR, FL 33025                                     P‐0004835 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, DENISE L.
GRAHAM, CHRISTOPHER B.
6533 NOAH CURTIS ST
SHANNON, MS 38868                                     P‐0017859 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, DIANA L.
4779 OLD POST COURT
BOULDER, CO 80301                                     P‐0021841 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, DOUGLAS A.
1063 KNOLLWOOD RD
DEERFIELD, IL 60015                                   P‐0035228 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, GERALDINE M.
2679 MOON CABIN DRIVE, SW
POWDER SPRINGS, GA 30127‐3790                         P‐0050893 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, GERALDINE M.
2679 MOON CABIN DRIVE, SW
POWDER SPRINGS, GA 30127‐3790                         P‐0050940 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, GLENN
UNITED MANAGEMENT INC
P.O. BOX 87509
FAYETTEVILLE, NC 28304                                P‐0000577 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, GLENN
UNITED MANAGEMENT INC
P.O. BOX 87509
FAYETTEVILLE, NC 28304                                P‐0000585 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, GLENN
UNITED MANAGEMENT INC
P.O. BOX 87509
FAYETTEVILLE, NC 28304                                P‐0000624 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, GLENN
UNITEDMGT.COM
P.O. BOX 87509
FAYETTEVILLE, NC 28304                                P‐0000632 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 1324 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1325 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GRAHAM, GLENN
UNITED MANAGEMENT INC
GLENN@UNITEDMGT.COM
FAYETTEVILLE, NC 28304                              P‐0000634 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, GLENN
UNITED MANAGEMENT INC
GLENN@UNITEDMGT.COM
FAYETTEVILLE, NC 28304                              P‐0000651 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, GREGORY T.
424 VINEYARD LANE
DOWNINGTOWN, PA 19335                               P‐0019946 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, JACQUELINE A
732 SUGAR PINE ST
OCEANSIDE, CA 92058                                 P‐0058403 11/4/2019     TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
GRAHAM, JEFF D.
402 FITZGERALD STREET
PHILADELPHIA, PA 19148                              P‐0010829 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, JUDY J.
26181 VIA DEL SAN FRANCESCO
DAPHNE, AL 36526                                    P‐0030731 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, KEVIN B.
P.O. BOX 161
14855 PESCADERO RD.
LA HONDA, CA 94020‐0161                             P‐0030658 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, KIMBERLY
1937 CAHABA CREST DRIVE
BIRMINGHAM, AL 35242                                  4407    12/27/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
GRAHAM, LAURIE
444 NOTRE DAME AVENUE
CUYAHOGA FALLS, OH 44221                            P‐0024346 11/13/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
GRAHAM, LAURIE
444 NOTRE DAME AVENUE
CUYAHOGA FALLS, OH 44221                            P‐0024360 11/13/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GRAHAM, LISA P.
1922 ELEVENTH AVENUE EAST
SEATTLE, WA 98102                                   P‐0015718 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, MARILYNN L.
710 AVANTI PLACE
LANDOVER, MD 20785                                  P‐0048509 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, MARK C.
206 W MAIN
BERESFORD, SD 57004                                 P‐0050196 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, MARTIN J.
7640 N. CONGRESS AVE
KANSAS CITY, MO 64152                               P‐0012878 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, MICHAEL
GRAHAM, AMBER
14865 MULBERRY DRIVE
UNIT 1108
WHITTIER, CA 90604                                  P‐0021858 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAHAM, MICHAEL
14865 MULBERRY DRIVE
UNIT 1108
WHITTIER, CA 90604                                  P‐0022045 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1325 of 3871
                                                    Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 1326 of 1950
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                          Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address             Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                   Amount
GRAHAM, MICHAEL D.
14777 WUNDERLICH DRIVE
#1507
HOUSTON, TX 77069                                        P‐0005644 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAHAM, MICHAEL N.
GRAHAM, MARGARITA S.
2301 CYPRUS DR.
INGLESIDE, TX 78362                                      P‐0004315 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAHAM, MIKE OR AMY
107 APACHE LANE
CLINTON, TN 37716                                          3753      11/29/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GRAHAM, RICKY WALTER
751 COWAN ROAD
COVINGTON, GA 30016                                        1327      10/31/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GRAHAM, RODNEY N.
GRAHAM, ANGELA Z.
20318 SE 119TH CT
ISSAQUAH, WA 98027                                       P‐0039293 12/12/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
GRAHAM, ROSS
CLOUSER, JESSICA
622 S.HANOVER ST
CARLISLE, PA 17013                                       P‐0009297 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAHAM, RUSSELL B.
GRAHAM, DONNA J.
5200 ENTRAR DRIVE
SPACE 10
PALMDALE, CA 93551                                       P‐0049921 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAHAM, STEPHANIE G.
14 6TH STREET
APT S1
MEDFORD, MA 02155                                        P‐0008886 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAHAM, TONYA L.
14829 MULBERRY DR., #108
WHITTIER, LA                                             P‐0019069 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAHMANN, ELROYCE A.
110 YUCCA DR
VICTORIA, TX 77904                                       P‐0056765    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAHMANN, ELROYCE A.
110 YUCCA DR
VICTORIA, TX 77904                                       P‐0056837    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAJALES, JULIO
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE STREET
HOUSTON, TX 77002                                          3268      11/22/2017       TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
GRAJALES, JULIO
MO AZIZ ESQ
800 COMMERCE
HOUSTON, TX 77002                                        P‐0031016 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAJEDA, ERIKA
7 REDROCK LANE
POMONA, CA 91766                                         P‐0040212 12/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRALEN, DONALD J
113 CLOVER MEADOW
BURR RIDGE, IL 60527                                       777       10/28/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00


                                                                                                Page 1326 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1327 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GRALEN, DONALD J.
113 CLOVER MEADOW
BURR RIDGE, IL 60527                                P‐0007220 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAMADA, APOSTOL
2133 CHESTNUT AVE APT 7
LONG BEACH, CA 90806                                P‐0038259 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAMBO, ROBERT
345 MOSELLE PL
GROSSE PTE FARMS, MI 48236                          P‐0022938 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAMENS JR, CHARLES T.
5521 CHESTERMILL DRIVE
FAIRFAX, VA 22030                                   P‐0016101 11/5/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GRAMLICH, CHARLES J.
1991 WARSON RD
SPRINGFIELD, IL 62704                               P‐0009766 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAMLICH, CHARLES J.
1991 WARSON RD
SPRINGFIELD, IL 62704                               P‐0022438 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAMLICH, CHARLES J.
1991 WARSON RD
SPRINGFIELD, IL 62704                               P‐0022444 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAMLICH, CHARLES J.
1991 WARSON RD
SPRINGFIELD, IL 62704                               P‐0029024 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAMLICH, CHARLES J.
1991 WARSON RD
SPRINGFIELD, IL 62704                               P‐0029027 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAMLICH, CHARLES J.
1991 WARSON RD
SPRINGFIELD, IL 62704                               P‐0029030 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAMLING, STEPHEN M.
10907 ANCIENT FUTURES DR
TAMPA, FL 33647                                     P‐0000557 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAMMER, BRENDA B.
2213 KILKENNY LN.
DEER PARK, TX 77536                                 P‐0049416 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAMMER, BRENDA B.
GRAMMER, CHRISTOPHER S.
2213 KILKENNY LN
DEER PARK, TX 77536                                 P‐0049467 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAMMER, EMILY G.
1614 GLENVIEW RD
GLENVIEW, IL 60025‐2902                             P‐0006179 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANADE, STEPHEN R.
GRANADE, MISTY D.
120 ADALENE LN.
MADISON, AL 35757                                   P‐0016749 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANADE, STEPHEN R.
GRANADE, MISTY D.
120 ADALENE LN.
MADISON, AL 35757                                   P‐0016752 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANADOS, JOSE
1829 FOSTER RD
LAS CRUCES, NM 88001                                  2344    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                         Page 1327 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1328 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GRANADOS, KAREN S.
GRANADOS, JESUS
4772 PINEFIELD DR
ACWORTH, GA 30102                                   P‐0046869 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANAT, MICHAEL L.
54 TREMONT TERR
LIVINGSTON, NJ 07039                                P‐0051711 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANAT, MICHAEL L.
NO ADDRESS PROVIDED
                                                    P‐0051747 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANDBERRY, DARIUS
1118 TROOST
FOREST PARK, IL 60130                               P‐0009255 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANDI, LUISA S.
GRANDI, MATTHEW T.
51 DOROTHY WAY
NOVATO, CA 94945                                    P‐0019782 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANDI, MATT
51 DOROTHY WAY
NOVATO, CA 94945                                    P‐0019794 11/8/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GRANDI, MITCHELL M.
GRANDI, CATHLYNN F.
425 BUENA TIERRA CT
WINDSOR, CA 95492                                   P‐0031202 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANDI, MITCHELL M.
GRANDI, CATHLYNN F.
425 BUENA TIERRA CT
WINDSOR, CA 95492                                   P‐0031207 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANDLE, LORREN B.
1370 DOUGLAS DRIVE N
APT 212
GOLDEN VALLEY, MN 55422                             P‐0032169 11/24/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
GRANDLICH, LISA J.
GRANDLICH, JOHN R.
W289N7820 PARK DR
HARTLAND, WI 53029                                  P‐0045239 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANDMONT, DENISE M.
28 LAUREL STREET
MORRIS PLAINS, NJ 07950                             P‐0011069 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANDSON, PHILLIP M.
4404 HAHN AVE.
BAKERSFIELD, CA 93309                               P‐0054656 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANETT, GABRIEL L.
2201 SADDLE RIDGE CT.
RENO, NV 89509                                      P‐0046243 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANG, MANDEEP S
8374 CAPRICORN WAY APT 21
SAN DIEGO, CA 92126                                 P‐0025104 11/14/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
GRANGER, ELIZABETH A.
6628 QUINCY DRIVE
FLOWERY BRANCH, GA 30542                            P‐0004421 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANGER, INEZ
10 GARDNER CIRCLE
NATCHEZ, MS 39120                                   P‐0044312 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1328 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1329 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GRANGER, KRYSTAL
2071 NE 1ST AVENUE
POMPANO BEACH, FL 33060                              P‐0039407 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANGER, MARK J.
32141 WEISS RD
WALKER                                               P‐0054855 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANHOLM, GINI D.
9423 BRENTWOOD STREET
WESTMINSTER, CO 80021                                P‐0004980 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANHOLM, MARTHA M.
4800 UNIVERSITY DR. 2M
DURHAM, NC 27707                                     P‐0013607 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANITO, ROBERT C.
1492 SANTA SUSANA DRIVE
HEMET, CA 92543                                      P‐0054553 1/13/2018     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GRANITZ, CHRISOTPHER B.
GRANITZ, KIM J.
1397 BRAMPTON CV
WELLINGTON, FL 33414                                 P‐0034713 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANNIS, SUSAN R.
335 WESTFIELD DR
NASHVILLE, TN 37221‐1409                             P‐0035885 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANOFF, ANASTACIA L.
414 HACKENSACK AVE APT 2203
HACKENSACK, NJ 07601                                 P‐0055571 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANT COUNTY PUBLIC UTILITY DISTRICT
P.O. BOX 878
EPHRATA, WA 98823                                      387     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRANT JR, QUINTON
2831 PETERSBURG COURT
DECATUR, GA 30034                                    P‐0009626 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANT JR, QUINTON
2831 PETERSBURG COURT
DECATUR, GA 30034                                    P‐0013883 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANT, ABIGAIL C.
7331 E GREENSCAPE VIEW
PRESCOTT VALLEY, AZ 86315                            P‐0055200 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANT, BERNARDETTE M.
181 PENNSYLVANIA AVENUE
LAKE HOPATCONG, NJ 07849‐1631                        P‐0034469 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANT, BERTHA M.
5314C PULASKI AVENUE
APARTMENT C
PHILADELPHIA, PA 19144‐3939                          P‐0020729 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANT, BERTHA M.
5314C PULASKI AVENUE
APARTMENT C
PHILADELPHIA, PA 19144‐3939                          P‐0033547 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANT, BURTON F.
522 HILLSIDE DRIVE
HIGHLAND PARK, IL 60035                                3925     12/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRANT, DEVON C.
531 WOODFIELD ROAD
WEST HEMPSTEAD, NY 11552‐3247                        P‐0034977 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1329 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1330 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
GRANT, GEOFFREY A.
E7973 BETH RD
REEDSBURG, WI 53959                                 P‐0049913 12/27/2017    TK Holdings Inc., et al .                  $300,000.00                                                                                   $300,000.00
GRANT, JEFFREY T.
GRANT, KAREN G.
P.O. BOX 153
SHELL, WY 82441                                     P‐0011394 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRANT, JERRY E.
GRANT, PEGGY E.
4848 SHERIDAN STREET
HOLLYWOOD, FL 33021‐3417                            P‐0035122 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRANT, JOHN W.
GRANT, JOANNE P.
588 CORLEY DRIVE
COLUMBUS, GA 31907                                  P‐0003402 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRANT, KAREN
90 AMANDA DR
LONDON, KY 40744                                      5079     1/14/2019       TK Holdings Inc.                              $0.00                                                                                         $0.00
GRANT, KAREN S.
90 AMANDA DR
LONDON, KY 40744                                    P‐0013494 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRANT, KATHLEEN T.
98 HUNNEWELL AVENUE
NEWTON, MA 02458                                    P‐0049030 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRANT, MARY L.
GRANT8345, ROBERT L.
818 N FAYETTE STREET
ALEXANDRIA, VA 22314                                P‐0008416 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRANT, MATTIE P.
P.O. BOX 922
HAYNEVILLE, AL 36040                                P‐0046534 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRANT, MELISSA A.
13 WINNHAVEN DRIVE
HUDSON, NH 03051                                    P‐0007173 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRANT, REYNOLDS W.
1324 N. VAN ROAD
HOLLY, MI 48442                                     P‐0021089 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRANT, SANDY G.
8116 PAGODA DRIVE
SPRING HILL, FL 34606                               P‐0034988 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRANT, TOBIAS
149 PISGAH BOTTOM RD
CANTON, MS 39046                                      1254     11/3/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
GRANT, WINSTON D.
741 TRAILS END CIRCLE
HURST, TX 76054                                     P‐0002170 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRANT, WINSTON D.
741 TRAILS END CIRCLE
HURST, TX 76054                                     P‐0002173 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRANTHAM, CANDACE R.
9213 SUN TERRACE CIRCLE APT C
PALM BEACH GARDE, FL 33403‐4102                     P‐0032334 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRANTHAM, DARIN B.
11200 STRATHAVEN STREET
BAKERSFIELD, CA 93312                               P‐0019824 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                         Page 1330 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1331 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GRANT‐PIERCE, FELICIA L.
1046 ELIAS STA
THOMSON, GA 30824‐4161                              P‐0040873 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANVILLE, EVELYN B.
1133 E WEST HWY APT 1219W
SILVER SPRING, MD 20910                             P‐0037191 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANVILLE, EVELYN B.
1133 E WEST HWY APT 1219W
SILVER SPRING, MD 20910                             P‐0040618 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANZELLA, JOHN D.
3039 CAPRI LN
COSTA MESA, CA 92626                                P‐0020377 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRANZOW, CHRISTIAN L.
407 GEORGINA AVENUE
SANTA MONICA, CA 90402                              P‐0043969 12/19/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GRAPPONE, KIMBERLY A.
89 BURR ST
EAST HAVEN, CT 06512                                P‐0009183 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAPPONE, KIMBERLY A.
89 BURR STREET
EAST HAVEN, CT 06512                                P‐0009188 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRASMEDER, HENRY M.
11841 SW 23RD AVE
PORTLAND, OR 97219                                  P‐0016434 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRASSEL, JAY A.
450 CAROTHERS AVE
APT. 1
CARNEGIE, PA 15106                                  P‐0018760 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRASSER, JEANNE
26 MICHIGAN ST.
LONG BEACH, NY 11561                                P‐0031400 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRASSI, ANTHONY M.
2728 NORTHMOOR DRIVE
NAPERVILLE, IL 60564                                P‐0007371 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRASSI, MARLA
8820 29TH STREET CT E
EDGEWOOD, WA 98371                                    2286    11/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRASSLER, FRANK P.
6010 GLENDORA AVENUE
DALLAS, TX 75230                                    P‐0040183 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRASSMAN, KENNETH
8212 SW ASHFORD ST
TIGARD, OR 97224                                    P‐0039231 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRASSO, LISA A.
162 BANYAN CIRCLE
JUPITER, FL 33458                                   P‐0009745 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRATER, MARY K.
16 WINANT AVE.
RIDGEFIELD PARK, NJ 07660                           P‐0011689 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAUBART, KAREN G.
3604 W ESTATES LN
UNIT 212
ROLLINGHILLSEST, CA 90274                           P‐0012406 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAUVOGL, NICOLE M.
P.O. BOX 2195
HAMMOND, IN 46323                                   P‐0006491 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1331 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1332 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GRAVEDONI, WILLIAM J.
1092 SUNCLIFFDR
ISHPEMING, MI 49849                                  P‐0039074 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAVEM, ERIC H.
GRAVEM, STEPHANIE M.
2251 PRINCETON DRIVE
SAN BRUNO, CA 94066‐3842                             P‐0018166 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAVER, CAROLE L.
357 NW SHORELINE CIRCLE
PORT SAINT LUCIE, FL 34986                           P‐0001063 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAVES, BYRON K.
GRAVES, JENNIFER K.
5811 HILLVIEW DR.
BERRIEN SPRINGS, MI 49103                            P‐0016064 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAVES, DOUGLAS W.
92107 RIVER ROAD
JUNCTION CITY, OR 97448                              P‐0015473 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAVES, FARRELL D.
3614 NORTHFIELD PLACE
HIGH POINT, NC 27265                                 P‐0004766 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAVES, JESSICA C.
TK HOLDINGS INC
1551 N ROYAL APT N
JACKSON, TN 38301                                    P‐0015696 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAVES, RICHARD T.
1904 CHATSWORTH WAY
TALLAHASSEE, FL 32309‐2960                           P‐0049682 12/27/2017    TK Holdings Inc., et al .                     $477.51                                                                                       $477.51
GRAVES, RYAN C.
134 LAKE ARROWHEAD CIR.
BEAR, DE 19701                                       P‐0054992 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAVES, SHIRLEY T.
136 ALEXANDER COURT
RIVERDALE, GA 30274                                  P‐0048192 12/26/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
GRAW, NANCY N.
154 LAKESIDE DR.
PEACHTREE CITY, GA 30269                             P‐0015477 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY II, WILLIAM E.
1826 VANDERLYN DRIVE
DUNWOODY, GA 30338                                   P‐0044517 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY YOUNG, JENIFER L.
401 N JOHN AVE
TYLER, TX 75702                                      P‐0048372 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, ABBAS H.
GRAY, NEVADA
1149 S 18THST
PHILADELPHIA, PA 19146                               P‐0017299 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, ANN W.
741 N. LIBERTY ST
SPARTANBURG, SC 29303                                P‐0027187 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, BARBARA
77226 CANDY APPLE COVE
MEMPHIS, TN 38119                                    P‐0019661 11/8/2017     TK Holdings Inc., et al .                    $2,159.00                                                                                    $2,159.00
GRAY, CARILYN
674 CHANDLER WALK
UPLAND, CA 91786                                       4469    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                          Page 1332 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1333 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
GRAY, CHRISTOPHER M.
1066 SPRINGFIELD DR
WALNUT CREEK, CA 94598                             P‐0027541 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAY, DAVID
5033 WILLOW VALE WAY
ELK GROVE, CA 95758                                P‐0043354 12/20/2017    TK Holdings Inc., et al .                    $7,000.00                                                                                     $7,000.00
GRAY, DAVID A.
5033 WILLOW VALE WAY
ELK GROVE, CA 95758                                P‐0043064 12/20/2017    TK Holdings Inc., et al .                    $8,000.00                                                                                     $8,000.00
GRAY, DAVID A.
GRAY, LAURIE E.
5033 WILLOW VALE WAY
ELK GROVE, CA 95758                                P‐0043357 12/20/2017    TK Holdings Inc., et al .                    $6,000.00                                                                                     $6,000.00
GRAY, DAVID L.
83 FLEMINGWOOD LANE
PALM COAST, FL 32137                               P‐0007580 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAY, DEAN G
33901 HARVEST WAY
WILDOMAR, CA 92595                                   2221     11/9/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
GRAY, DENNIS M.
936 LOOKOUT DRIVE
KINGSPORT, TN 37663                                P‐0003319 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAY, DONALD A.
5824 DOWNING ST.
PORTAGE, MI 49024                                  P‐0046190 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAY, EDDIE G.
767 GRIFFIN RD
BELTON, SC 29627                                   P‐0003727 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAY, EMMA L.
P.O. BOX 3315
FAIRFIELD, CA 94533                                P‐0032814 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAY, EMMA L.
GRAY, ROBERT
P.O. BOX 3315
FAIFIELD, CA 94533                                 P‐0032826 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAY, GARY R.
737 SOUTH CUMBERLAND COURT
ALPINE, UT 84004                                   P‐0031973 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAY, HEATHER M.
3 STONEBURY CT
GREENSBORO, NC 27410                               P‐0003772 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAY, JESSICA D.
1164 OLD RACE POND RD
HOBOKEN, GA 31542                                  P‐0050020 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAY, JOHN J.
712 ANNIE WAY
FERNLEY, NV 89408                                  P‐0012278 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAY, JOHN S.
230 HUERTA PL
DAVIS
, CA 95616                                         P‐0014701 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRAY, JOHNNY H.
GRAY, JOYCE A.
40 TIFFANY LANE
CARROLLTON, GA 30117                               P‐0054708 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                        Page 1333 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1334 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GRAY, JONATHAN I.
7100 GOLDEN EAGLE PL NE
ALBUQUERQUE, NM 87109                              P‐0048915 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, LYNN K.
19 BAYBERRY RD
PARKVILLE, MD 21234                                P‐0023773 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, PATRICIA
30319 GLENHAM COURT
WESLEY CHAPEL
, FL 33543                                         P‐0015210 11/4/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GRAY, PATRICIA A.
1527 GROVE STREET
BURLINTON, IA 52601                                P‐0049834 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, RUSSELL E.
706 MAPLE STREET
MIDLAND, MI 48640                                  P‐0054619 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, SHARON M.
32 E BLOOMINGDALE ST
VERMILLION, SD 57069                               P‐0050106 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, SHARON M.
32 E BLOOMINGDALE ST
VERMILLION, SD 57069                               P‐0050154 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, SHARON M.
32 E BLOOMINGDALE ST
VERMILLION, SD 57069                               P‐0050179 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, SHENIQUE V.
9883 UPPER MILL RD
BRISTOW, VA 20136                                  P‐0017392 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, STEPHANIE A.
1505 EAST 48TH STREET
BROOKLYN, NY 11234                                 P‐0005147 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, STEPHANIE A.
1505 EAST 48TH STREET
BROOKLYN, NY 11234                                 P‐0023578 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, SUSAN J
7407 CREEKWOOD DRIVE
NORTH ROYALTON, OH 44133                             2584    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRAY, SUSAN K.
188 NEWPORT DRIVE
PAINESVILLE, OH 44077                              P‐0037391 12/7/2017     TK Holdings Inc., et al .                     $386.71                                                                                       $386.71
GRAY, SUSAN L.
965 ROWLAND RD
BOWDON, GA 30108                                   P‐0023667 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, TAMIEKA
3206 VIENNA WOODS DRIVE
CINCINNATI, OH 45211                               P‐0018703 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, THOMAS L.
10357 GRAND‐KAL RD
FIFE LAKE, MI 49633                                P‐0010434 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, THOMAS M.
72 BAY BLVD
NEWARK, DE 19702                                   P‐0033825 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, TRACEY
GRAY, TRACEY E.
18555 HAYNES ST
RESEDA, CA 91336                                   P‐0016573 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1334 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1335 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GRAY, VINCENT J.
GRAY, SHERRY K.
1334 MONIQUE CT.
VISTA, CA 92084‐3412                               P‐0055596 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAY, XAVIER
261 UNION STREET
JERSEY CITY, NJ 07304                              P‐0057667 3/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAYBELL, KIMBERLIE A.
P.O. BOX 32
CRAWFORD, TN 38554                                 P‐0023635 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAYDEN, ERNEST
GRAYDEN, VIVIAN
107 WOODGREEN, DR.
MAULDIN, SC 29662                                  P‐0004236 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAYLING JR, ROY G.
470 WEST 5TH STREET
P.O. BOX 87
BECKEMEYER, IL 62219                               P‐0007725 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAYSON, CHRISTIAN
13115 LARKHAVEN DR
MORENO VALLEY, CA 92553                              2278    11/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRAYSON, CHRISTIAN V.
13115 LARKHAVEN DR
MORENO VALLEY, CA 92553                            P‐0022768 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAYSON, DORIS L.
P O BOX 24796
DETROIT, MI 48224                                  P‐0050286 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAYSON, LARRY L.
1308 BURNETT DR
LANTANA                                            P‐0034271 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAYSON, MARK C.
142 LONESOME DOVE LN
RINGGOLD, GA 30736                                 P‐0007281 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAYSON, OMAR
878 WOODCREST LOOP
CULPEPER, VA 22701                                 P‐0028406 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAYSON‐WHITAKER, JACQUELINE
878 WOODCREST LOOP
CULPEPER, VA 22701                                 P‐0028403 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAZIANO, DANIEL R.
1819 BURNETT ST
BROOKLYN, NY 11229                                 P‐0028186 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAZIANO, GABRIELE
156‐12 97TH. STREET
HOWARD BEACH, NY 11414                             P‐0007336 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAZIER, SUSAN L.
1615 5TH ST SE
RIO RANCHO, NM 87124                               P‐0047972 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRAZIOLI, TENLEY E.
194 FANNIE CREEK LANE
SNEADS FERRY, NC 28460                             P‐0053333 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRDINA, JEROME M.
GRDINA, MARIANN L.
19101 VAN AKEN BLVD.
SUITE 526
SHAKER HEIGHTS, OH 44122                           P‐0008917 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1335 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1336 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GREANEY, KELLY A.
993 S. LINDEN DRIVE
ALCOA, TN 37701                                     P‐0054759 1/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREAR, SARAH J.
209 SOUTH GRANADA AVENUE
ALHAMBRA, CA 91801                                  P‐0055352 1/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREATAMERICA FINANCIAL SERVICES CORPORATION
ATTN: PEGGY UPTON
PO BOX 609
CEDAR RAPIDS, IA 52406                                139      9/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GREATER HAZLETON JOINT SEWER
P.O. BOX 651
HAZLETON, PA 18201                                  P‐0023875 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREATER HAZLETON JOINT SEWER
CHRISTOPHER CARSIA
P.O. BOX 651
HAZLETON, PA 18201                                  P‐0024015 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREATER HAZLETON JOINT SEWER
CHRISTOPHER CARSIA
P.O. BOX 651
HAZLETON, PA 18201                                  P‐0024020 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREATER HAZLETON JOINT SEWER
CHRISTOPHER CARSIA
P.O. BOX 651
HAZLETON, PA 18201                                  P‐0024023 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREATER HAZLETON JOINT SEWER
CHRISTOPHER CARSIA
P.O. BOX 651
HAZLETON, PA 18201                                  P‐0024027 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREATER HAZLETON JOINT SEWER
CHRISTOPHER CARSIA
P.O. BOX 651
HAZLETON, PA 18201                                  P‐0024031 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREATER HAZLETON JOINT SEWER
CHRISTOPHER CARSIA
P.O. BOX 651
HAZLETON, PA 18201                                  P‐0024033 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREATER HAZLETON JOINT SEWER
CHRISTOPHER CARSIA
P.O. BOX 651
HAZLETON, PA 18201                                  P‐0024036 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREATHOUSE, CAROLYN
P.O. BOX 1826
JACKSONVILLE, TX 75766                              P‐0040239 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREAUX, FRANCK J.
12987 W SANCTUARY CT
LAKE BLUFF, IL 60044                                P‐0023079 11/12/2017    TK Holdings Inc., et al .                     $470.00                                                                                       $470.00
GREAUX, FRANCK J.
12987 W SANCTUARY CT
LAKE BLUFF, IL 60044                                P‐0028179 11/18/2017    TK Holdings Inc., et al .                     $470.00                                                                                       $470.00
GREAVER, ANTHONY M.
16 RIDGECLIFF COURT
KINGSVILLE, MD 21087                                P‐0027964 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREAVES, KAREN E.
320 TAYLOR AVE.
ALAMEDA, CA 94501                                   P‐0015292 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1336 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1337 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
GREAVES, MELANIE A.
94 STATION RD
LITTLETON, ME 04730                               P‐0023042 11/12/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
GREAVES, MELANIE A.
94 STATION RD
LITTLETON, ME 04730                               P‐0029775 11/20/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
GRECO, BENJAMIN J.
1134 13TH STREET
WEST BABYLON, NY 11704                            P‐0003451 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRECO, BENJAMIN J.
GRECO, KIM C.
1134 13TH STREET
WEST BABYLON, NY 11704                            P‐0003458 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRECO, ELEANOR
26 MARTIN ROAD
HOPEWELL JUNCTION, NY 12533                         1700     11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRECO, ISABEL
146 MILFORD STREET
APT.#4
ROCHESTER, NY 14615                               P‐0014555 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRECO, RAY
2213 ROUTE 32
SAUGERTIES, NY 12477                              P‐0038673 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREDZENS, LIA C.
27212 8TH AVENUE SOUTH
DES MOINES, WA 98198                              P‐0015926 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREDZENS, LIA C.
27212 8TH AVENUE SOUTH
DES MOINES, WA 98198                              P‐0015962 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREELEY, MARK T.
11 HILLTOP DRIVE
SANDWICH, MA 02563                                P‐0008467 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN BARNES, LAKAYSHA
4576 BIG BEND STREET
SIERRA VISTA, AZ 85650                              683     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GREEN JR, WILLIAM E.
347 BROADWAY AVE
ORLANDO, FL 32803                                 P‐0029618 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN MOUNTAIN ENERGY COMPANY
PO BOX 1046
HOUSTON, TX 77251                                   536     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GREEN, AFRICA
312 LOGOS TRACE
ALABASTER, AL 35007                               P‐0010562 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, ALFRED DEVON
5340 WILLIAMS DR.
JACKSON, MS 39209                                   4690     1/13/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
GREEN, ANDREW C.
22 WATERBURY ROAD
REDFIELD, NY 13437                                P‐0011420 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, ANDREW M
4013 SADDLEBROOK CREEK DR
MARIETTA, GA 30060                                  4409    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GREEN, ANTOINETTE M.
16333 GOLDENTREE AVE
FONTANA, CA 92337                                 P‐0021376 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 1337 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1338 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GREEN, BOBBY J.
404 ASHWOOD CIRCLE
HENRYETTA, OK 74437                                P‐0000971 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, BRANDON M.
NO ADDRESS PROVIDED
                                                   P‐0057595   3/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, BRYNA
GREEN, FRED
601 POYDRAS STREET
24TH FLOOR
NEW ORLEANS, LA 70130                              P‐0052453 12/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, CALEB L.
7421 TIMBER RUN ST
LAS VEGAS, NV 89149                                P‐0043113 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, CASSANDRA
MITCHELL, RONALD
P.O. BOX 229
HILLSBORO, TX 76645                                P‐0049385 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, CHANEL
605 JEWELL DR
SAN DIEGO, CA 92113                                P‐0026944 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, CHAUNCEY R.
244 POWELTON AVE
WOODLYNNE, NJ 08107                                P‐0007571 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, COURTNEY B.
308 WASHINGTON AVE APT 2
GOLDEN, CO 80403                                   P‐0055432 1/21/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, DAVID I.
7311 PEACOCK RD
CHADBOURN 28431                                    P‐0049278 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, DAVID S.
1126 NE 69TH AVE.
PORTLAND, OR 97213                                 P‐0028522 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, DEBORAH
732 NASHUA CT
CRYSTAL LAKE, IL 60012                               1093      11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GREEN, DEBRA R.
7421 TIMBER RUN ST
LAS VEGAS, NV 89149                                P‐0043105 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, DENNIS R.
909 PHEASANT WALK
SCHAUMBURG, IL 60193                               P‐0006857 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, DONALD W.
8834 WELLINGTON DR
TAMPA, FL 33635                                    P‐0046928 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, DONNIE E E.
11413 WATERFRONT LANE
NORTHPORT, AL 35475                                P‐0042113 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, ELIZABETH A.
1978 HAVASU GARDEN DRIVE
LAKE HAVASU, AZ 86404                              P‐0001396 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, ERIC L.
1017 N.E. MILES RD
BLYTHEWOOD, SC 29016                               P‐0054454 1/12/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1338 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1339 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
GREEN, ESTHER R.
256 JASPER DR
PALMETTO, GA 30268                                  P‐0046229 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREEN, FREDERICK N
2345 E. WILLOW HILLS DR.
SANDY, UT 94093                                       4828     2/12/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
GREEN, GABRIELLE V.
NAVY FEDERAL CREDIT UNION
115 MCDONALD CT.
LEESBURG, GA 31763                                  P‐0012556 11/1/2017     TK Holdings Inc., et al .                   $24,581.04                                                                                    $24,581.04
GREEN, GREGORY P.
1300 ASPHODEL DRIVE
SAINT GABRIEL, LA 70776                             P‐0052784 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREEN, JACQUELINE P.
1300 ASPHODEL DRIVE
SAINT GABRIEL, LA 70776                             P‐0052892 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREEN, JACQUELINE P.
1300 ASPHODEL DRIVE
SAINT GABRIEL, LA 70776                             P‐0052894 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREEN, JAMES R
4409 PANORAMA DRIVE
COHUTTA, GA 30710                                     492     10/24/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
GREEN, JANELLE MAYA
2415 7TH AVENUE
LOS ANGELES, CA 90018                                 3794     12/2/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GREEN, JEFFERY
3931 WESTSIDE AVENUE
LOS ANGELES, CA 90008                               P‐0018026 11/6/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
GREEN, JOEL L.
4 GRAYLAWN AVE.
PETALUMA, CA 94952                                  P‐0045534 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREEN, JOEL L.
4 GRAYLAWN AVE.
PETALUMA, CA 94952                                  P‐0045537 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREEN, JORDAN B.
LAURA
86 MAIN STREET
POB 1086
SHEFFIELD, MA 01257                                 P‐0004227 10/25/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                     $1,500.00
GREEN, JORDAN L.
GREEN, SUSAN M.
4937 E. CALLE DEL MEDIO
PHOENIX, AZ 85018                                   P‐0036190 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREEN, JOYCE A.
8506 NW 59TH COURT
TAMARAC, FL 33321                                   P‐0000205 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREEN, JR., CHARLES J.
GREEN, LAUREN F.
2728 FOLIAGE DRIVE
MARRERO, LA 70072                                   P‐0015694 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREEN, JUDITH J.
GODIN, ARTHUR M.
96 WOODARD ROAD
NEWFIELD, NY 14867                                  P‐0026775 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 1339 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1340 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GREEN, JUSTIN P.
P.O. BOX 18518
CORPUS CHRISTI, TX 78480                            P‐0036268 12/5/2017       TK Holdings Inc., et al .                   $16,976.48                                                                                   $16,976.48
GREEN, KAREN
6246 NILE PLACE UNIT H
GREENSBORO, NC 27409                                P‐0018989 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, KATHLEEN
1606 CHERYL LANE
KENNETT SQUARE, PA 19348                            P‐0022969 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, KENDRA Y.
5867 BELLINGRATH WAY
LITHONIA, GA 30058                                  P‐0030768 11/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, KETINA A.
331 E QUEEN AVE
STOCKTON, IL 61085                                  P‐0014322 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, KEVIOUS D.
1060 HAMPTON RD
DAYTONA BEACH, FL 32114                             P‐0043075 12/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, LESLIE M.
GREEN, PHYLLIS H.
3759 WEDGEWOOD DRIVE
BLOOMFIELD HILLS, MI 48301                          P‐0047099 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, LINDA L.
GREEN, ALLEN W.
1351 ELIZABETHTON HWY
BLUFF CITY, TN 37618                                P‐0001623 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, LISA F.
115 HEATHERLYNN CIRCLE
CLINTON, MS 39056                                   P‐0013728 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, LONNIE
210 VICTOR AVE
NORTH SIOUX CITY, SD 57049                            1009      10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GREEN, LORANN M.
TAKATA AIRBAGINFLATORS
250 CHERRYRIDGE DR APT 1116
JACKSONVILLE, FL 32222                              P‐0056933    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, MARLAH D.
124 BUENA VISTA CT
NASHVILLE, TN 37218                                 P‐0022884 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, MARLIN M.
39837 NE 44TH ST.
WASHOUGAL, WA 98671‐9657                            P‐0016985 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, MATTHEW D.
2009 MAPLETREE LANE
CAHOKIA, IL                                         P‐0038531 12/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, MELINDA L.
3920 BROWNTOWN RD
SAWYER, MI 49125                                    P‐0036844 12/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, MICHAEL L.
12245B FAIRWAY CIRCLE
BLUE ISLAND, IL 60406                               P‐0009515 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, MITZI T.
24 BANBURY LANE
BLOOMFIELD, CT 06002                                P‐0009874 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1340 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1341 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GREEN, NANCY
GREEN, LARRY
64727 HUNNELL RD.
BEND
, OR 97703                                          P‐0017521 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, NAOMI A.
720 LUCERNE AVE. #324
LAKE WORTH, FL 33460                                P‐0056417    2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, NAOMI A.
720 LUCERNE AVE. #324
LAKE WORTH, FL 33460                                P‐0056420    2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, NAOMI A.
720 LUCERNE AVE. #324
LAKE WORTH, FL 33460                                P‐0056427    2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, PETER R.
917 E SHANNON CT
VENICE, FL 34293                                    P‐0000143 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, PHYLLIS H.
GREEN, LESLIE M.
3759 WEDGEWOOD DRIVE
BLOOMFIELD HILLS, MI 48301                          P‐0047071 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, RICHARD A.
GREEN, NANCY L.
836 CHAPEL HILL LANE
MCKINNEY, TX 75069                                  P‐0002812 10/24/2017      TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
GREEN, RICHARD C.
1219 MISSISSIPPI AVE.
LYNN HAVEN, FL 32444‐2747                           P‐0006590 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, RICHARD N.
3560 TOAD LAKE RD
BELLINGHAM, WA 98226                                P‐0038092 12/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, RONALD
1903 W 3RD ST
CEDAR FALLS, IA 50613                                 1377      11/1/2017        TK Holdings Inc.                          $1,500.00                                                                                    $1,500.00
GREEN, SHANNON
POST OFFICE BOX 731521
ORMOND BEACH, FL 32173                              P‐0033446 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, SHELLEY E.
8093 ANCHOR DR.
LONGMONT, CO 80504                                  P‐0028031 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, SHERI
29434 LAUREL DR.
FARMINGTON HILLS, MI 48331                          P‐0023978 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, STANLEY E.
STANLEY E GREEN
941 LARKER AVE
LOS ANGELES, CA 90042                               P‐0035221 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, STANLEY S.
GREEN, JAANICE A.
8 IRIS COURT
ROCKVILLE, MARYLAND 20853
                                                    P‐0007516 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, SUZANNE H
5926 WISH AVE.
ENCINO, CA 91316                                      3124      11/22/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00


                                                                                           Page 1341 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1342 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GREEN, TAMMY S.
1434 COURTLAND PLACE
WEST CHESTER, PA 19380                              P‐0037860 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, THOMAS D.
8004 AETNA AVENUE NE
MONTICELLO, MN 55362                                P‐0017653 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, TIMOTHY
4661 WOODVIEW CR
OLD HICKORY, TN 37138                               P‐0031737 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, TIMOTHY J.
242 HOME AVE
BUTLER
, PA 16001                                          P‐0026485 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, TRACEY C.
126 LUPINE COURT
LEXINGTON, SC 29072                                 P‐0042781 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, VALERIE A.
GREEN, MOLLY A.
6636 CAPPS AVE
RESEDA, CA 91335                                    P‐0055154 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, VINIKIE
6637 S PAULINA
CHICAGO, IL 60636                                   P‐0051653 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, VIVIAN D.
240 E. NORTON STREET
LONG BEACH, CA 90805                                P‐0015428 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, VIVIAN D.
240 E. NORTON STREET
LONG BEACH, CA 90805                                P‐0015434 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, VIVIAN D.
240 E. NORTON STREET
LONG BEACH, CA 90805                                P‐0015572 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, VIVICA
3720 TATE RD.
COLLEGE PARK, GA 30349                                3909     12/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GREEN, WARREN
287 LANGLEY ROAD
UNIT 39
NEWTON CENTER, MA 02459                             P‐0041505 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREEN, YVETTE
1913 22ND STREET #3
SANTA MONICA, CA 90404                              P‐0017637 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENAWALD, MARY L.
4403 THORNBURY DR W
VALPARAISO, IN 46383                                P‐0049856 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENBAUM, BELA
11516 PUERTO BLVD.
BOYNTON BEACH, FL 33437                             P‐0011064 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENBAUM, CALVIN F.
180 SOUTH MIDDLE NECK RD
APT 3R
GREAT NECK, NY 11021                                P‐0041685 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1342 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1343 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
GREENBAUM, SHELDON M.
GOLDMAN & GREENBAUM, P.C.
60 EAST 42ND ST
47TH FLOOR
NEW YORK, NY 10165                                   2053      11/10/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GREENBAUM, SUSAN M.
GOLDMAN & GREENBAUM, P.C.
60 EAST 42ND ST
47TH FLOOR
NEW YORK, NY 10165                                   2063      11/10/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GREENBERG, ALAINE S.
1024 ASTURIA AVENUE
CORAL GABLES, FL 33134                             P‐0000340 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREENBERG, ALAINE S.
1024 ASTURIA AVENUE
CORAL GABLES, FL 33134                             P‐0000343 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREENBERG, CLIFFORD
GREENBERG, ANDREA L.
22239 MOYERS STREET
CASTRO VALLEY, CA 94546                            P‐0041309 12/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREENBERG, GERALD J.
MASHIAH, SABRINA L.
P.O. BOX 3703
MILFORD, CT 06460                                  P‐0056449    2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREENBERG, HELAINE
33 HADDONFIELD DRIVE
PARSIPPANY, NJ 07054                               P‐0039774 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREENBERG, JEFFREY
17 DENERAIL ROAD
MANALAPAN, NJ 07726                                P‐0019432 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREENBERG, JEFFREY C.
502 LOYOLA DRIVE
LOS ALTOS, CA 94024                                P‐0015177 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREENBERG, SHELDON AND BEATRICE
707 ADMIRAL COURT
OAK PARK, CA 91377‐4755                              4410      12/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GREENBERG, STANLEY J.
GREENBERG, DOSSIE B.
2314 HOOKER OAK CT.
SANTA ROSA, CA 95401                               P‐0044365 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREENBERG, VANESSA M.
3715 DEMPSTER AVE
ROCKFORD, IL 61208‐3804                            P‐0055653 1/23/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREENBLAT, LEAH
3052 WHEELER ST.
BERKELEY, CA 94705                                 P‐0034738 12/2/2017       TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
GREEN‐CARNER, BRENDA
2144 LEESBURG ROAD
COLUMBIA, SC 29209                                 P‐0047016 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREENE, ANDRE R.
696 HIGHLAND AVE APT 26B
PEEKSKILL, NY 10566‐1852                           P‐0041629 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GREENE, ARTHUR
48 HIGBIE DRIVE EAST
HARTFORD, CT 06108                                   4741      1/22/2018        TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00


                                                                                          Page 1343 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1344 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GREENE, CARLTON S.
GREENE, LUANA K.
21300 VIA DEL PARQUE
YORBA LINDA, CA 92887                               P‐0029512 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, CARLTON S.
GREENE, LUANA K.
21300 VIA DEL PARQUE
YORBA LINDA, CA 92887                               P‐0029516 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, CASEY M.
402 NEW YORK DRIVE
PENSACOLA, FL 32505                                 P‐0043470 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, DANIELLE T.
1009 PORTSMOUTH COURT
ABINGDON, MD 21009                                  P‐0008895 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, DAVID B.
607 OAK NECK ROAD
WEST ISLIP, NY 11795                                P‐0009107 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, DEBRA
4012 FLOWERS STREET
ADAMSVILLE, AL 35005                                P‐0039416 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, DEDRA N.
7916 PAPER BIRCH DRIVE
CHARLOTTE, NC 28215                                 P‐0035201 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, DEDRA N.
7916 PAPER BIRCH DRIVE
CHARLOTTE, NC 28215                                 P‐0035242 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, EDWARD W.
GREENE, EDWARD W.
6012 SPRING VALLEY DRIVE
RALEIGH, NC 27616                                   P‐0055233 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, ENNIS K.
GREENE, TAMMY L.
660 NORTH THIRD STREET
CHOWCHILLA, CA 93610‐2518                           P‐0046459 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, GLENN A
531 HUNTERDALE ROAD
EVANS, GA 30809                                       516     10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GREENE, HEVAUGHNLEI D.
P.O. BOX 992
POWDER SPRINGS, GA 30127                            P‐0036703 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, III, AUGUSTUS B.
3908 SHADELAND AVE
BEAVERCREEK, OH 45432                               P‐0048412 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, JAMES M.
GREENE, PEGGY M.
607 RALSTON RAOD
INDIANAPOLIS, IN 46217                              P‐0002625 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, JONATHAN T.
71 REMSEN STREET
BROOKLYN, NY 11201                                  P‐0004656 10/25/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GREENE, JOSHUA E.
7926 45TH AVE
KENOSHA, WI 53142                                   P‐0004669 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1344 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1345 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GREENE, KAREN D.
GREENE, ROBERT E.
779 BLUE RIDGE
ALPINE, UT 84004                                   P‐0028136 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, KATHY
P.O. BOX 607593
ORLANOD, FL 32860                                  P‐0037863 12/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, MARIAN C.
9552 MUIRKIRK ROAD
APARTMENT 202
LAUREL, MD 20708                                   P‐0042269 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, MARVIN V.
112314 BONITA AVENUE
OWINGS MILLS, MD 21117                               5087      2/17/2019        TK Holdings Inc.                              $0.00                                                                                        $0.00
GREENE, MARYJO
349 NEW BOSTON RD
BEDFORD, NH 03110‐4321                               732       10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GREENE, NATALIE
GREENE, NATALIE
943 ELKCAM BLVD
COCOA, FL 32927                                    P‐0050429 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, RACHEL J.
116 BENJAMIN DRIVE
PEARL, MS 39208                                    P‐0026555 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, RHONDA
2601 E. VICTORIA 241
COMPTON, CA 90220                                  P‐0054675 1/14/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, ROGER W.
8255 CHERRY BLOSSOM LN
HOLLAND, OH 43528                                  P‐0026631 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, SARA E.
308 VIRGINIA LANE
NICHOLASVILLE, KY 40356                            P‐0053277 12/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, SHANNON
19622 E 42ND AVE
DENVER, CO 80249                                   P‐0039304 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, SHERRY A.
157 UPLAND AVE
DOVER, DE 19901                                    P‐0011231 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, SKYLER
2972 IMPERIAL PURPLE CT
LAS VEGAS, NV 89117                                P‐0001119 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, STEVE D.
1911 WEST EVERGREEN AVENUE
CHICAGO, IL 60622                                  P‐0033294 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENE, TAMEKA S.
1360 C HARBOUR DRIVE
WILMINGTON, NC 28401                               P‐0054100    1/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENEBAUM, JOHN M.
102 LINCOLN DR
NORTH WALES, PA 19454                              P‐0027738 11/16/2017      TK Holdings Inc., et al .                    $3,010.00                                                                                    $3,010.00
GREENETRACK INC.
ALTHERIA WILDER
P.O. BOX 471
EUTAW, AL 35462                                    P‐0025816 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1345 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1346 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GREENFELD, JACOB
6994 137TH STREET
FLUSHING, NY 11367                                  P‐0046669 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENFELD, RONALD
2549 LAFAYETTE DRIVE
CLEVELAND, OH 44118                                 P‐0046958 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENFELD, RONALD
2549 LAFAYETTE DRIVE
CLEVELAND, OH 44118                                 P‐0046977 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENFIELD, ALAN M.
3135 E 17TH ST
TULSA, OK 74104                                     P‐0020762 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENFIELD, BENJAMIN K.
233 W UNION STREET
EDWARDSVILLE, IL 62025‐1060                         P‐0037939 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENFIELD, BENJAMIN L.
185 BRIGGS RANCH DRIVE
FOLSOM, CA 95630‐5264                               P‐0021473 11/10/2017    TK Holdings Inc., et al .                       $50.00                                                                                       $50.00
GREENFIELD, DEANNA
44901 15TH ST W
LANCASTER, CA 93534                                 P‐0028024 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENFIELD, VINCENT B.
GREENFIELD, JANICE E.
1411 SE 145TH AVE
PORTLAND, OR 97233                                  P‐0016980 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENLAW, JEAN M.
52 NORTON RD
KITTERY, ME 03904                                   P‐0005786 10/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GREENLAW, JEAN M.
52 NORTON RD
KITTERY, ME 03904                                   P‐0023952 10/31/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GREENLEAF, TAMIKA
22003 BRIDGESTONE WAY COURT
SPRING, TX 77388                                    P‐0004109 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENLEE, SHALONDRA R.
203 GANYARD FARM WAY
DURHAM, NC 27703                                    P‐0029823 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENLY, SARAH F.
5403 OAKSIDE CIRCLE
NORTH CHESTERFIE, VA 23237                          P‐0055552 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENMYER‐BITTNE, MARSHELLE L.
816 LINCOLN STREET
LISBON, ND 58054                                    P‐0050047 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENSHIELDD, DOUG T.
11459 E LIPPINCOTT BLVD
DAVISON, MI 48423                                   P‐0052751 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENSPAN KAUFMA, JAN R.
KAUFMAN, DAVID J.
5413 TRENT STREET
CHEVY CHASE, MD 20815                               P‐0047309 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENSPAN, BARRY
21 EDI AVENUE
PLAINVIEW, NY 11803                                 P‐0003873 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENSPAN, BARRY
21 EDI AVENUE
PLAINVIEW, NY 11803                                 P‐0003896 10/25/2017    TK Holdings Inc., et al .                    $2,700.00                                                                                    $2,700.00
                                                                                         Page 1346 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1347 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GREENSPAN, BARRY
21 EDI AVENUE
PLAINVIEW, NY 11803                                 P‐0003910 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENSPAN, SUSAN
2597 KEVIN RD
SEAFORD, NY 11783                                   P‐0050953 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENSPOON, DAVID
28 BELLEVUE AVENUE
DOBBS FERRY, NY 10522                               P‐0011443 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENSPOON, JENNIFER
28 BELLEVUE AVENUE
DOBBS FERRY, NY 10522                               P‐0011441 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENSPOON, LAUREN R.
21 ROSEDALE ROAD
WEST HARTFORD, CT 06107                             P‐0051058 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENSPUN, PHILIP M.
32 SOUTH DRIVE
EAST BRUNSWICK, NJ 08816‐1133                       P‐0038215 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENWALD, LORI
14 DENISE LANE
FLETCHER, NC 28732                                  P‐0007594 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENWALD, REBECCA M.
GREENWALD, BRIAN H.
313 SEVERN ROAD
ANNAPOLIS, MD 21401                                 P‐0047001 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENWALDT, DERON J.
3501 THERESE STREET
WAYZATA, MN 55391                                   P‐0030509 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENWAY, CHRISTINE E.
385 ELK TRL
MELISSA, TX 75454                                   P‐0010157 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENWELL, GLENN M.
7 TRENDY RIDGE DRIVE
TEXARKANA, AR 71854‐8218                            P‐0006041 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENWOOD, GAYLE E.
275 PEARL STREET
MALDEN, MA 02148                                    P‐0008804 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENWOOD, REBECCA N.
8313 BEECH TREE RD
BETHESDA, MD 20817‐2934                             P‐0013150 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREENWOOD, SUSAN L.
5709 HARBOUR CLUB RD
FT MYERS, FL 33919                                  P‐0054457 1/12/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, CANDICE R.
466 WESLEY V ST
SATSUMA, AL 36572                                   P‐0056596   2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, DAVID W.
2206 DABBS AVE
OLD HICKORY, TN 37138                               P‐0026997 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, DIANA S.
1972 DARTFORD COVE
CORDOVA, TN 38016                                   P‐0022259 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, EUGENE L.
480 NW CASANOVA CIRCLE
PORT ST. LUCIE, FL 34986                              1627      11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                          Page 1347 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1348 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GREER, HARVEY F.
1972 DARTFORD COVE
CORDOVA, TN 38016                                   P‐0022258 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, HARVEY F.
1972 DARTFORD COVE
CORDOVA, TN 38016                                   P‐0022296 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, HARVEY F.
1972 DARTFORD COVE
CORDOVA, TN 38016                                   P‐0022299 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, JONATHAN R.
35 BRISTOL CT
LITTLE ROCK, AR 72211                               P‐0017485 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, KAREN M.
35 BRISTOL CT
LITTLE ROCK, AR 72211                               P‐0017480 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, KEOSHA
310 SCALF DRIVE APT. G
MADISON, TN 37115                                     3051      11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GREER, LINDA A.
GREER, GEORGE F.
34221 SAN SIMEON ST
TEMECULA, CA 92592                                  P‐0024108 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, MICHAEL K.
3232 TRUMAN AVENUE
NORTH CHARLESTON, SC 29405‐7989                     P‐0000570 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, MICHAEL K.
3232 TRUMAN AVENUE
NORTH CHARLESTON, SC 29405‐7989                     P‐0000609 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, NEYSA
404 S. ANZA ST. APT#35
EL CAJON, CA 92020                                    4388      12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GREER, NEYSA M.
404 S. ANZA ST APT #35
EL CAJON, CA 92020                                  P‐0048546 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, SABINE
GREER, DOUGLAS A.
610 STONEBRIAR COURT
EL DORADO HILLS, CA 95762                           P‐0033224 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, SABINE
GREER, DOUGLAS A.
610 STONEBRIAR COURT
EL DORADO HILLS, CA 95762                           P‐0033232 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, SHARLENE
P.O BOX 201468
ARLINGTON, TX 76006                                 P‐0030341 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, SHIRLEY J.
3232 TRUMAN AVENUE
NORTH CHARLESTON, SC 29405‐7989                     P‐0000601 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, TIMOTHY D.
GREER, CHRISTINA S.
US AUTO SALES
1018 REGENCY DRIVE
ACWORTH, GA 30102                                   P‐0056955    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER, TIMOTHY D.
1018 REGENCY DRIVE
ACWORTH, GA 30102                                   P‐0056962    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1348 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1349 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GREER, VANNESSA K.
109 E VICTORIA CIRCLE
NORTH AURORA, IL 60542                              P‐0039558 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER‐COOK, EUNICE F.
6829 SEARCH LIGHT TRAIL
LITHONIA, GA 30038                                  P‐0042179 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREER‐COOK, EUNICE F.
6829SEARCH LIGHT TRAIL
LITHONIA, GA 30038                                  P‐0046783 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGG, EMILY E.
1401 34TH ST
ANACORTES, WA 98221                                 P‐0054753 1/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGG, LOIS L.
65‐1222 LAELAE PLACE
KAMUELA, HI 96743                                   P‐0023485 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGG, PETER E.
65‐1222 LAELAE PLACE
KAMUELA, HI 96743                                   P‐0023486 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGG, TRACY L.
2303 DEERFORD AVE SW
MASSILLON, OH 44647                                 P‐0019499 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGG, TRISHAWN
2937 AUGUSTA CIRCLE
VIRGINIA BEACH, VA 23453                            P‐0009015 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGGS, KAREN L.
P O BOX 178
1223 WYSOCKI AVE
NORTH APOLLO, PA 15673                              P‐0047787 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGO, PATRICIA
2420 DOUGLAS AVE
IRVING, TX 75062                                    P‐0030942 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGOIRE, ERICA
37 PRENTICE ST
1ST FLOOR
SPRINGFIELD, MA 01104                                 800     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GREGOIRE, THERESE S.
241 DRAKESIDE ROAD UNIT 1300
HAMPTON, NH 03842                                   P‐0043312 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGORCY, GLENN M.
649 W GALENA GROVE WAY
DRAPER, UT 84020                                    P‐0032207 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGOREK, MARK E.
GREGOREK, HEATHER L.
8950 MASSENA ST
RIVERSIDE, CA 92508                                 P‐0021110 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGORY, DALAND B.
OTTOSON, PAUL R.
152 OAK HILL DRIVE
MARYVILLE, IL 62062                                 P‐0050708 12/27/2017    TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
GREGORY, GUY E.
5032 LOUISIANA 2ND FL.
SAINT LOUIS, MO 63111‐1617                          P‐0011108 10/31/2017    TK Holdings Inc., et al .                   $36,500.00                                                                                   $36,500.00
GREGORY, HONI
4004 WALLISVILLE RD
BAYTOWN, TX 77521                                   P‐0052390 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1349 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1350 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GREGORY, JOAN S.
45 ST. JOHNS ROAD
RIDGEFIELD, CT 06877                                P‐0030959 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGORY, KEVIN M.
GREGORY, HEIDI C.
608 19TH ST NE
EAST WENATCHEE, WA 98802                            P‐0032482 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGORY, LORA
KELLY, SHIREKA
3070 ROCKET ROAD
ROCK HILL, SC 29732                                 P‐0010865 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGORY, LORA K.
3070 ROCKET ROAD
ROCK HILL, SC 29732                                 P‐0010546 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGORY, LORI L.
4695 MEADOWLAND BLVD
COLORADO SPRINGS, CO 80918                          P‐0025303 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGORY, PATRICK S.
8571 CYPRESS AVE
CYPRESS, CA 90630                                   P‐0013456 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGORY, PEGGY J.
1731 LELAND
ECVANSTON                                           P‐0006198 10/27/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
GREGORY, SUSAN D.
6868 132ND PL SE APT 6‐406
NEWCASTLE, WA 98059                                 P‐0021283 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGORY, TRISTA G.
4314 ALGRUTH DRIVE
SAN ANTONIO, TX                                     P‐0018547 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGORY, WILLIAM C.
1026 RIVERSIDE DRIVE
LAGRANGE, GA 30240                                  P‐0003040 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREGSON, GARY A
2145 WOODS CREEK CT
GOLD RIVER, CA 95670                                  1795     11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GREIFF, RHONDA K.
GREIFF, JOHN D.
10837 THRUSH ST NW
COON RAPIDS, MN 55433                               P‐0050170 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREINER, MELISSA E.
GREINER, ANDREW J.
3223 NOBB HILL DRIVE
MT. PLEASANT, WI 53406                              P‐0034621 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREIS, ALLISON A.
2827 HILTONWOOD RD
BALDWINSVILLE, NY 13027                             P‐0019414 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREISLER, FREDERIC M.
409 QUIGLEY AVE
WILLOW GROVE, PA 19090                              P‐0047172 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREISLER, FREDERIC M.
409 QUIGLEY AVE
WILLOW GROVE, PA 19090                              P‐0053219 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREISLER, JANE
409 QUIGLEY AVE
WILLOW GROVE, PA 19090                              P‐0047209 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1350 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1351 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GREISLER, JANE
409 QUIGLEY AVE
WILLOW GROVE, PA 19090                              P‐0053134 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREMILLION, LAWRENCE J.
92‐1364 PALAHIA ST
KAPOLEI, HI 96707‐2304                              P‐0039917 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREMLEY, CHRIS J.
7809 SAN JUAN AVE
BRADENTON, FL 34209                                 P‐0003113 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREMMERT, AARON R.
28509 OLD FORT BOISE RD
PARMA, ID 83660                                     P‐0021824 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRENA‐HEWITT, LUCILLE
755 SOUTH CASSINGHAM RD
BEXLEY, OH 43209                                    P‐0004484 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRENEVICKI, LANCE F.
INSTITUTE OF FACIAL SURGERY
511 WEST BAY STREET
SUITE 353
TAMPA, FL 33606                                     P‐0020681 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRENFELL, BRIAN
1617 N GARDNER STREET
LOS ANGELES, CA 90046                               P‐0036439 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRENNER, LAURI
GRENNER, DEVYN
3103 LA CASA COURT
THOUSAND OAKS, CA 91362‐4912                        P‐0018827 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRESH, KAREN P.
304 S. 13TH STREET
INDIANA, PA 15701                                   P‐0038150 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRESHAM, BEVERLY M.
2304 NICOL CIRCLE
BOWIE, MD 20721                                     P‐0025794 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRESHAM, JOHN
18 HAMPTON DRIVE
MOUNT BETHEL, PA 18343                              P‐0015012 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRESHAM, KRISTI
GRESHAM, BRETT
1001 SYCAMORE DRIVE
ROLLA, MO 65401                                     P‐0016679 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRESHAM, PAMELA
18 HAMPTON DRIVE
MOUNT BETHEL, PA 18343                              P‐0015020 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRESHAM, SALLY W.
3222 DAVENPORT STREET, NW
WASHINGTON, DC 20008                                P‐0038996 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRESHAM, TERRANCE G.
3063 MOMERATH COURT
DECATUR, GA 30032                                   P‐0016312 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRESHAM, TROIRICA L.
3908 ELM TRACE DRIVE
LOGANVILLE, GA 30052                                P‐0035051 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRESHM, PAMELA
18 HAMPTON DRIVE
MOUNT BETHEL, PA 18343                              P‐0015015 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1351 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1352 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GRESTY, MICHAEL W.
3920 MYSTIC VALLEY PARKWAY
APT 1111
MEDFORD, MA 02155                                    P‐0043301 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRETHER, ANYA K.
1901 NW 38TH ST
OKLAHOMA CITY, OK 73118                              P‐0030790 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREVING, HENDRIK
16 JOY STREET
SAN FRANCISCO, C 94110                               P‐0054521 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREWAL, AMRITPAL S.
14604 MEADOWBROOK LANE
EASTVALE, CA 92880                                   P‐0033767 11/29/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GREWAL, AMRITPAL S.
14604 MEADOWBROOK LANE
EASTVALE, CA 92880                                   P‐0046781 12/26/2017    TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
GREWAL, AMRITPAL S.
14604 MEADOWBROOK LANE
EASTVALE, CA 92880                                   P‐0046797 12/26/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
GREWAL, HARZINDER S.
80 N FORDHAM RD
HICKSVILLE, NY 11801                                 P‐0004699 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GREWAL, RAVNEET
LIN, TINGWEI
1927 SE WASHINGTON ST
UNIT B
PORTLAND, OR 97214                                   P‐0026969 11/16/2017    TK Holdings Inc., et al .                    $3,800.00                                                                                    $3,800.00
GREY, WILLISM
39 MCDERMOTT RD.
MECHANICVILLE, NY 12118                              P‐0032800 11/28/2017    TK Holdings Inc., et al .                     $150.00                                                                                       $150.00
GRGICH, VISCO M.
GRGICH, REGINA G.
4205 BELVEDERE COURT
MODESTO, CA 95357                                    P‐0034644 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIBBLE II, ROBERT L.
614FAIR AVE NW
NEW PHILADELPHIA, OH 44663                           P‐0005434 10/26/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GRIBBLE, HOPE A.
133 DEL RAY DR
MAYSVILLE, GA 30558                                  P‐0039812 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIBBLE, HOPE A.
133 DEL RAY DR
MAYSVILLE, GA 30558                                  P‐0046665 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIBBLE, HOPE A.
133 DEL RAY DR
MAYSVILLE, GA 30558                                  P‐0046810 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIBBLE, HOPE A.
133 DEL RAY DR
MAYSVILLE, GA 30558                                  P‐0052839 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIBBLE, LINDSIE B.
2016 BITTLE RD
MARYVILLE, TN 37804                                  P‐0017353 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRICIUS, BYRON
3351 S PLACITA DES ESCONCES
GREEN VALLEY, AZ 85622                               P‐0028539 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1352 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1353 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GRIDA, JOSHUA
GRIDA, JENNIFER
JENNIFER GRIDA
12839 IVORY STONE LOOP
FORT MYERS, FL 33913                               P‐0055295 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIDER, BRIANNA D.
179 BRIGHTON AVE , APT 2
PERTH AMBOY, NJ 08861                              P‐0040477 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIEGO3, MARIANNE
5932 E LOS ANGELES AVE
#31
SIMI VALLEY, CA 93063                              P‐0018779 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIER, ANTHONY
5426 DOLPHIN LANE
CHARLOTTE, NC 28215                                P‐0040468 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIER, ANTHONY
5426 DOLPHIN LANE
CHARLOTTE, NC 28215                                P‐0040470 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIER, EDITHA L.
21 HERRING ST
HARRINGTON PARK, NJ 07640                          P‐0042042 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIER, KENNETH R.
21 HERRING ST
HARRINGTON PARK, NJ 07646                          P‐0042043 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIER, MICHELLE S.
2203 HILDAROSE DRIVE
SILVER SPRING, MD 20902                            P‐0032325 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIER, PETER NEWTON
13240 SW 73RD AVENUE ROAD
OCALA, FL 34473                                      327     10/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRIESS, BONNIE M.
11358 W 85TH PL UNIT B
ARVADA, CO 80005‐4782                              P‐0033749 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIEVE, CHAS E.
4427 CLEVELAND AVE.
LINCOLN, NE 68504                                  P‐0012003 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFF, MATTHEW
15 LOWELL DRIVE
NEW CITY, NY 10956                                 P‐0013250 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFETH, CHESTER E.
1115 E. WREN ST.
OZARK, MO 65721                                    P‐0043910 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFEY, KENNETH P.
GRIFFEY, CANDACE G.
221 BEDFORD FORREST AVENUE
ANDERSON, SC 29625                                 P‐0020572 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN III, GEORGE E.
2656 SHAD LANE
GENEVA, FL 32732                                   P‐0000503 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, ANTHONY L.
W268N6630 LAKEVIEW CT.
SUSSEX, WI 53089                                   P‐0030773 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, ANTHONY L.
W268N6630 LAKEVIEW CT.
SUSSEX, WI 53089                                   P‐0030776 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1353 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1354 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GRIFFIN, BESSIE F.
1203 WINDING WAY
TAYLORS, SC 29687                                    P‐0036856 12/6/2017     TK Holdings Inc., et al .                   $40,000.00                                                                                   $40,000.00
GRIFFIN, BRENDA M.
1211 BYRD STREET APT. D
ELIZABETH CITY, NC 27909                             P‐0040898 12/16/2017    TK Holdings Inc., et al .                   $19,183.79                                                                                   $19,183.79
GRIFFIN, BRENDA M.
1211 BYRD STREET APT D
ELIZABETH CITY, NC 27909                             P‐0044540 12/19/2017    TK Holdings Inc., et al .                   $19,183.79                                                                                   $19,183.79
GRIFFIN, CATHERINE M.
GRIFFIN, JOHN R.
1804 ARBOR GATE DR.
PLAINFIELD, IL 60586                                 P‐0044504 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, DAVID C.
GRIFFIN, MARY J.
11011 LEGACY LANE APT 206
PALM BEACH GARDE, FL 33410                           P‐0030887 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, EDWARD
20182 EGYPT RD
ABERDEEN, MS 39730                                     3980    12/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRIFFIN, JAMES N.
GRIFFIN, LISA D.
1 SENTEL ESTS
SULLIVAN, IL 61951                                   P‐0009401 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, JENNIFER A.
1758 CALLE CERRO
SANTA BARBARA, CA 93101                              P‐0055519 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, JOHN T.
144 RACQUET CLUB VILLAS #93
SAPPHIRE, NC 28774                                   P‐0049251 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, JOYCE C.
1608 ANDERSON ST.
WILSON, NC 27893                                     P‐0026059 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, JULIAN R.
11330 HIGHWAY 64
ARLINGTON, TENNESSEE 38002
                                                     P‐0050139 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, JUNE
P.O. BOX 4611
SCHENECTADY, NY 12304                                P‐0020272 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, KATHLEEN
GRIFFIN, JOHN R.
12434 WHITE FEATHER DR
JACKSONVILLE, FL 32225                               P‐0002468 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, KEALY J.
6150 SPANISH OAKS LANE
NAPLES, FL 34119                                     P‐0020669 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, LAKETRIA
806 WINDINGWOOD PLACE
HOPE MILLS, NC 28348                                 P‐0046478 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, LINDA O.
1602 LUZON LANE
GULF BREEZE, FL 32563                                P‐0000945 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 1354 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1355 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
GRIFFIN, LISA J.
GRIFFIN, STEVEN M.
4740 N MESA ST APT 38
EL PASO, TX 79912                                 P‐0002252 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, LYNDELL
221 EAST 11TH STREET
THIBODAUX, LA 70301                               P‐0049117 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, MICHAEL
1311 N VALLEJO WAY
UPLAND, CA 91786                                    4448    12/27/2017       TK Holdings Inc.                           $608.00                                                                                       $608.00
GRIFFIN, MICHAEL G.
P O BOX 1283
DEQUINCY, LA 70633                                P‐0029121 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, MICHAEL T.
WILLIAMS, CYNTHIA E.
941 CASLON WAY
APT 209
LANDOVER, MD 20785                                P‐0049701 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, PATRICIA A.
4215 KEEWHDIN ROAD
FORT GRATIOT, MI 48059                            P‐0036387 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, PEGGY
CARMAX
43655 BRANDON THOMAS WAY
LANCASTER, CA 93536                               P‐0025263 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, REBECCA L.
1170 6TH AVE APT 10C
VERO BEACH, FL 32960                              P‐0041351 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, RENNY A.
5113 LINDSAY ST.
HOUSTON, TX 77023                                 P‐0004416 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, ROBERT G.
GRIFFIN, ROB
4007 QUARTERGATE DRIVE
HIGH POINT, NC 27265                              P‐0027244 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, ROSA L.
923 OLD AIKEN ROAD
NORTH AUGUSTA, SC 29841                           P‐0006130 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, ROSA L.
923 OLD AIKEN ROAD
NORTH AUGUSTA, SC 29841                           P‐0057765 3/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, RYAN K.
4989 COVENTRY DRIVE
COLUMBUS, OH 43232                                P‐0030216 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, RYAN K.
4989 COVENTRY DRIVE
COLUMBUS, OH 43232                                P‐0030950 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, SHANNON M.
239 FOREST VALLEY DRIVE
JACKSON, MS 39212                                 P‐0015507 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, TAHEERA
6 NETCONG HEIGHTS APT 7
NETCONG, NJ 07857                                   4912     3/20/2018       TK Holdings Inc.                        $250,000.00                                                                                  $250,000.00




                                                                                       Page 1355 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1356 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GRIFFIN, TAHEERA A.
6 NETCONG HEIGHTS
APT 7
NETCONG, NJ 07857                                   P‐0036100 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFIN, TAHEERA A.
6 NETCONG HEIGHTS
APT 7
NETCONG, NJ 07857                                   P‐0039102 12/12/2017    TK Holdings Inc., et al .                   $65,000.00                                                                                   $65,000.00
GRIFFIN, TAHEERA A.
6 NETCONG HEIGHTS
APT 7
UNION, NJ 07857                                     P‐0039633 12/13/2017    TK Holdings Inc., et al .                  $250,000.00                                                                                  $250,000.00
GRIFFIN, TERRENCE P.
4215 KEEWAHDIN ROAD
FORT GRATIOT, MI 48059                              P‐0036390 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, ALBA N.
D9 AVON DRIVE
EAST WINDSOR, NJ 08520                              P‐0058370 12/28/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, ARISHA A.
11604 WHITTIER ROAD
BOWIE, MD 20721                                     P‐0020960 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, BALIE J.
1206 W3ST 6TH ST
AUSTIN, TX 78703                                    P‐0027673 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, BENJAMIN E.
P.O BOX 2248
OXFORD, MS 38655                                    P‐0025388 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, DANIEL M.
GRIFFITH, SHANNON L.
2407 W PORTOBELLO AVE.
MESA, AZ 85202                                      P‐0004813 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, DARIEN
1520 N. BECKLEY AVE #1414
DALLAS, TX 75203                                    P‐0057589   3/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049036 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049047 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049051 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049053 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1356 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1357 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049335 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049370 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049705 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049720 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049754 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049772 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049788 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049801 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049822 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049843 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, GENA M.
G & G WORLDWIDE ENTERPRISES,
15 TYNGSBORO ROAD
SUITE 16
NORTH CHELMSFORD, MA 01863                          P‐0049861 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1357 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1358 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GRIFFITH, GEORGE T.
GRIFFITH, GENA M.
416 VARNUM AVE
LOWELL, MA 01854                                   P‐0049056 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, JOHNNY
P.O. BOX 474
COAL HILL, AR 72832                                P‐0030853 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, PIERRE
1535 N LAS PALMAS AVE
APT 20
LOS ANGELES, CA 90028                              P‐0047459 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, RICHARD D.
529 WARREN AVE
PARK RIDGE
, IL 60068                                         P‐0006766 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, SANDRA L.
500 BEAVER RD
APT. 204
AMBRIDGE, PA 15003                                 P‐0009261 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, SUSAN S.
GRIFFITH, CHARLES W.
P.O. BOX 7014
HUNTINGTON BEACH, CA 92615                         P‐0028962 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITH, WILLIAM D.
GRIFFITH, GARDENIA R.
1638 TENNYSON AVE
DAYTON, OH 45406                                   P‐0051978 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITHS, JULIE C.
951 ENCLAIR STREET
ORLANDO, FL 32828                                  P‐0001591 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFITHS, JULIE C.
951 ENCLAIR STREET
ORLANDO, FL 32828                                  P‐0001655 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFFO, CRAIG H.
GRIFFO, MAUREEN H.
731 N. 89TH STREET
SEATTLE, WA 98103                                  P‐0015683 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIFKA, JOSEPH
1201 ERNEST STREET
TEMPERANCE, MI 48182                               P‐0011608 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIGER, JOHN M.
GRIGER, SUSAN M.
550 BOUNDARY BLVD
ROTONDA WEST, FL 33947                             P‐0001161 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIGG, ROGER A.
P.O. BOX 8748
ATLANTA, GA 31106                                  P‐0040307 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIGG, THOMAS
3724 WOODLAWN CT
BUFORD, GA 30519                                   P‐0055897 1/26/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIGGS, ALLAN
4706 STONEY CLIMB ST
SAN ANTONIO, TX 78217‐1542                         P‐0040980 12/16/2017    TK Holdings Inc., et al .                    $2,265.61                                                                                    $2,265.61




                                                                                        Page 1358 of 3871
                                                      Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1359 of 1950
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address             Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
GRIGGS, MARCUS
GRIGGS, KIM
218 ADVENTUS CT
MANSFIELD, TX 76063                                        P‐0002515 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIGGS, PAULA R.
GRIGGS, CHARLES E.
35745 MILLERD HOMESTEAD ROAD
COARSEGOLD, CA 93614                                       P‐0017928 11/6/2017     TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
GRIGGS, ROGER P.
1125 SUNAPEE RD
WEST HEMPSTEAD, NY 11552‐3928                              P‐0039040 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIGGS‐LAWS, VARNZELL M.
P.O. BOX 764045
DALLAS, TX 75376                                           P‐0032411 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIGLIO, MARIA M.
990 N ELEANOR ST
POMONA, CA 91767                                           P‐0050691 12/27/2017    TK Holdings Inc., et al .                     $140.00                                                                                       $140.00
GRIGORENKO, SERGIY
934 E 96TH STREET
BROOKLYN, NY 11236                                           2353    11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRIGORYAN, HAYK
123 WHITMAN RD
WALTHAM, MA 02453                                            1547     11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRIGSBY, DAVID P.
TAYLOR GRIGSBY, BRENDA M.
5624 MAPLE AVE
ST. LOUIS, MO 63112                                        P‐0019353 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIGSBY, FRED O.
102 SAN JACINTO
WAXAHACHIE, TX 75165                                       P‐0008053 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIGSBY, JOHN H.
2995 SETH CT
APT N
GASTONIA, NC 28054                                         P‐0000817 10/20/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
GRIGSBY, PEGGY A.
2404 ALICIA COURT
LITTLE ROCK, AR 72204                                      P‐0035995 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIGSBY, WILLIAM L.
1403 SHAREEF DRIVE
MORRISTOWN
USA, TN 37814‐2218                                         P‐0003106 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIJALVA, MYRNA
3227 W. CAMINO DEL SAGUARO
TUCSON, AZ 85745                                           P‐0046934 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRILLO‐CHOPE, LUISA E.
7805 CONNECTICUT AVENUE
CHEVY CHASE, MD 20815                                      P‐0030015 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRILLON, SEBASTIAN
6230 SW 50TH ST
MIAMI, FL 33155                                            P‐0010751 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIM, CONNIE
BEASLEY, ALLEN, CROW, METHVIN, PORTIS & MILES, P.C.
ATTN: CHRISTOPHER GLOVER
218 COMMERCE ST. (36104)
P.O. BOX 4160
MONTGOMERY, AL 36103                                         566     10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                                Page 1359 of 3871
                                                  Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1360 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
GRIMA, NATHAN D.
4337 FELTON STREET
SAN DIEGO, CA 92104                                    P‐0031730 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRIMALDI, VITO A.
GRIMALDI, NANCY L.
1215 OAK TRAIL DR
LIBERTYVILLE, IL 60048‐3410                            P‐0016748 11/5/2017     TK Holdings Inc., et al .                  $100,000.00                                                                                   $100,000.00
GRIMES, NATASHA
1405 CARRINGTON DRIVE
STATESBORO, GA 30458                                     409     10/24/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
GRIMES, NINFA C.
NO ADDRESS PROVIDED
                                                       P‐0051029 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRIMES, ROBERT E.
5517 TOWHEE WAY
SACRAMENTO, CA 95842                                   P‐0017922 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRIMES, STEPHEN M.
870 N. 28TH ST
APT 209
PHILADELPHIA, PA 19130                                 P‐0010712 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRIMES, SUSAN
14 W. KNOLL CT.
FAIRFIELD, OH 45014                                    P‐0054565 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRIMM, JANICE
GRIMM, GABRIEL
1514 N DOMINION AVE
PASADENA, CA 91104                                     P‐0017608 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRIMMETT, DONNIE
4574 STATE ROUTE 775
PROCTORVILLE, OH 45669                                   261     10/19/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GRIMMETT, JACQUELINE R.
1410 STRAUS RD
CEDAR HILL, TX 75104                                   P‐0050368 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRIMSLID, TAMI K.
519 RIVERSIDE DR.
SOUTH BEND, IN 46601                                   P‐0012825 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRINBERG, HANNA
1141 S CARMELINA AVE
LOS ANGELES, CA 90049                                  P‐0032786 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRINCHELL JR., HENRY P.
38 WABUN AVENUE
PROVIDENCE, RI 02908                                   P‐0017458 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRINDE, JILL D.
904 197TH STREET CT E
SPANAWAY, WA 98387                                     P‐0018129 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRINDSTAFF, DELBERT D.
GRINDSTAFF, DAWN M.
18500 E ARROWHEAD LN
INDEPENDENCE, MO 64056‐1289                            P‐0041729 12/15/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
GRINO, ARBILUMILDA
37733 RUSHING WIND CT
MURRIETA, CA 92563                                     P‐0032041 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GRIPPA, CHRISTOPHER P.
3239 LYNWOOD DRIVE
BROOKHAVEN, GA 30319                                   P‐0016903 11/5/2017     TK Holdings Inc., et al .                    $4,242.00                                                                                     $4,242.00


                                                                                            Page 1360 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1361 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GRIPPA, CHRISTOPHER P.
3239 LYNWOOD DRIVE
BROOKHAVEN, GA 30319                                P‐0027487 11/14/2017    TK Holdings Inc., et al .                    $4,242.00                                                                                    $4,242.00
GRIPPO, LORRAINE A.
221 PECONIC STREET
RONKONKOMA, NY 11779                                P‐0004263 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRISCOM, WILLIAM C.
566 ARGUELLO WAY
APT 342
STANFORD, CA 94305                                  P‐0020705 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRISHAM, GARY B.
14 HILLCREST DR
WEAVERVILLE, NC 28787                               P‐0048012 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRISHAM, LARRY D
7794 WARNER RD
SALINE, MI 48176                                      3336    11/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRISHAM, LARRY D.
7794 WARNER RD
SALINE, MI 48176                                      3382    11/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRISHAM, LARRY DALE
7794 WARNER RD
SALINE, MI 48176                                      3337    11/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRISON, MONTE G.
14714 N CAROLINA GREEN DRIVE
CYPRESS, TX 77433                                   P‐0058044 7/10/2018     TK Holdings Inc., et al .                   $23,000.00                                                                                   $23,000.00
GRISWOLD, EDWARD
1433 SIERRA DRIVE
SIERRA VISTA, AZ 85635                              P‐0003620 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRISWOLD, EDWARD
1433 SIERRA DRIVE
SIERRA VISTA, AZ 85635                              P‐0003626 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRISWOLD, THOMAS
GRISWOLD, VANESSA L.
P.O. BOX 53
105 SMITH DR REED
TILLAR, AR 71670                                    P‐0037594 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRITIS, HEATHER E.
GRITIS, KENNETH W.
1315 W. HOVEY AVENUE
APT 79
NORMAL, IL 61761                                    P‐0018681 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRITTE, SHANNON
6720 TALBOT CANYON RD
OKC, OK 73162                                       P‐0019335 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRITZER, DONNA S.
GRITZER, DANIEL A.
322 VALLIE LANE
WILMINGTON, NC 28412                                P‐0033221 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIVAS, PHILIP C.
P.O. BOX 15
MIDDLETOWN, NJ 07748                                P‐0030277 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRIZELY, GEORGE
GRIZELY, ELIZABETH J.
341 CRESCENT KNOLL
LIBERTYVILLE, IL 60048                              P‐0051947 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1361 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1362 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GRMAN, MARK
7101 SHADY HILL DR.
ST. LOUIS, MO 63129                                  P‐0048385 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROBE, MARCIE L.
43 WINSLOW ROAD
WHITE PLAINS, NY 10606                               P‐0012220 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROBOSKY, JOHN A.
2510 BELMAR BLVD APT J‐20
WALL, NJ 07719                                       P‐0038795 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROCHOWSKI, LOUIE
GROCHOWSKI, DIANE
BOX 206
CROSBY, MN 56441                                     P‐0009962 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRODINSKY, ARON R.
2600 CHERRYRIDGE ROAD
ENGLEWOOD, CO 80113                                  P‐0003034 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROESSER, BONITA L.
KLEINER, JOHN J.
84‐575 KILI DRIVE
#62
WAIANAE, HI 96792                                    P‐0014752 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROETZINGER JR, JON
11 DOMINICA DR
ENGLEWOOD, FL 34223                                    720     10/26/2017       TK Holdings Inc.                         $10,000.00                                                                                   $10,000.00
GROFF, JANET L.
6403 BANDEL HILLS LANE NW
ROCHESTER, MN 55901                                  P‐0029200 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROFT, REGINA S.
1820 JEFFERSON RD
SPRING GROVE, PA 17362                               P‐0007622 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROGAN, BRETT M.
3103 MEADOW LANE
MARSHALL, TX 75670                                   P‐0055331 1/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROGAN, BRETT M.
3103 MEADOW LANE
MARSHALL, TX 75670                                   P‐0056167 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROGAN, TAMMIE T.
8538 DAIRY VIEW LANE
HOUSTON, TX 77072                                    P‐0035377 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROHOWALSKI, STEVE
220 ALAQUA DRIVE
SEWICKLEY, PA 15143                                  P‐0050410 12/27/2017    TK Holdings Inc., et al .                     $875.00                                                                                       $875.00
GROM, CAMERON P.
426 WOODMOOR DR
ROUND LAKE BEACH, IL 60073                           P‐0055620 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROM, MARIANNE
116 DAVIDFORD DRIVE
WEXFORD, PA 15090                                    P‐0033479 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROMAN, CHARLES F.
1507 BUTTER ROAD
APT7
LANCASTER, PA 17601‐5062                             P‐0009839 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROMAN, CHARLES F.
1507 BUTTER ROAD
APT7
LANCASTER, PA 17601‐5062                             P‐0009870 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1362 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1363 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GROMEN, NANCY L.
906 14TH ST
LA GRANDE, OR 97850                                P‐0033459 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRONEMAN, BELINDA
124 DOCK ROAD
EAST ISLIP, NY 11730                                 445     10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRONER, TAMMY L.
183 APPLEGATE DR.
HAMILTON, NJ 08690                                 P‐0006270 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROOME, ELIZABETH E.
36 TAYLOR ROAD
PRINCETON, NJ 08540                                P‐0052329 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROOME, ELIZABETH E.
36 TAYLOR ROAD
PRINCETON, NJ 08540                                P‐0052348 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROOME, KIMBERLY A.
36 TAYLOR ROAD
PRINCETON, NJ 08540                                P‐0052362 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROOMS, TYLER J.
GROOMS, BRIANA K.
2308 OLD BARNWELL ROAD
LEXINGTON, SC 29073                                P‐0032383 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROOTENBOER, MARINUS M.
112 S COOPERS HAWK WAY
PALM COAST, FL 32164                               P‐0000072 10/18/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GROOVER, LAZETTA
138 DEVANE ST
SAVANNAH, GA 31408‐1623                              4755     1/25/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
GROOVER, LAZETTA V.
GROOVER, WILLIAM E.
NISSAN
1530 CATHY STREET
1530 CATHY STREET
SAVANNAH, GA 31415                                 P‐0055095 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROPPER, JONATHAN
MAPLE ASSETS LLC
P.O. BOX 645
MARLTON, NJ 08053                                  P‐0025018 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSE, DIANA K.
1280 W. 108TH ST.
CLEVELAND, OH 44102                                P‐0032138 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSHONG, KAREN R.
GROSHONG, RONALD W.
7270 FAWCETT CREEK ROAD
TILLAMOOK, OR 97141                                P‐0017334 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSS, ADAM J.
GROSS, DAYNA L.
303 CLOISTERBANE DRIVE
SAINT JOHNS, FL 32259                              P‐0029565 11/21/2017    TK Holdings Inc., et al .                   $32,000.00                                                                                   $32,000.00
GROSS, CHERYL L.
919 LAKE TAHOE COURT
SAN JOSE, CA 95123                                 P‐0048367 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSS, CLINT
120 HUNTERS GLEN DRIVE
WHEATON, IL 60189                                  P‐0018423 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1363 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1364 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GROSS, JEFFREY D.
5 CASABLANCA COURT
TOMS RIVER, NJ 08753                                  P‐0012506 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSS, JUDY
6727 168TH STREET
FLUSHING, NY 11365                                    P‐0038622 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSS, KARLEN
6416 DEER HOLLOW LN
AUSTIN, TX 78750                                      P‐0026037 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSS, MARVIN D.
3960 S. HIGUERA #206
SAN LUIS OBISPO, CA 93401‐7457                        P‐0026377 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSS, MASON A.
5110 WOODVIEW AVENUE
AUSTIN, TX 78756                                      P‐0038856 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSS, PAULA J.
40 ORCHARD DR
HAMILTON, OH 45013‐3454                               P‐0057941 5/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSS, ROXANNE R.
17112 TOLEDO DRIVE
OKLAHOMA CITY, OK 73170                               P‐0026653 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSS, TODD A.
GROSS, CHRISTINE E.
103 KENT ST
DODGE CITY, KS 67801                                  P‐0040198 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSS, TRUSS & HERSTIK, P.C.
ATTN: CAROL J. TRUSS, PRESIDENT
63 WEST MAIN STREET
PO BOX 5008
FREEHOLD, NJ 07728                                      2729    11/17/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GROSSAINT, D. J.
301 LUCCA DRIVE
EVANS, CO 80620                                       P‐0017539 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSSE, LUCAS
4711 S 167TH AVE
OMAHA, NE 68135                                       P‐0017126 11/6/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GROSSGLASS, DONALD L.
GROSSGLASS, VERNICE M.
1760 REDWOOD LANE
MIDDLEBURG, FL 32068                                  P‐0041781 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSSHANS, THERICA E.
2111 TERRACE GATE LANE
HOUSTON, TX 77089                                     P‐0042391 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSSMAN, ARNOLD J.
3725 TURTLE CREEK BLVD
UNIT D
DALLAS, TX 75219                                      P‐0019089 11/7/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GROSSMAN, GARY S
49 GRACE DRIVE
RICHBORO, PA 18954                                      3929     12/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GROSSMAN, GARY S.
49 GRACE DRIVE
RICHBORO, PA 18954                                    P‐0039274 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROSSMAN, LORI E
49 GRACE DRIVE
RICHBORO, PA 18954                                      3940     12/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                           Page 1364 of 3871
                                             Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 1365 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
GROSSMAN, LORI E.
49 GRACE DRIVE
RICHBORO, PA 18954                                P‐0039647 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GROSSMAN, MARGARET
2778 BUTTERMILK LANE
ARCATA, CA 95521                                  P‐0054539 1/12/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GROSSMAN, STANLEY J.
5709 CAROLINE COURT
PLANO, TX 75093                                   P‐0041036 12/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GROSSMAN, TERRY
3 TULIP PLACE
ALISO VIEJO, CA 92656                             P‐0050517 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GROSSMAN, TERRY
3 TULIP PLACE
ALISO VIEJO, CA 92656                             P‐0058133 7/15/2018       TK Holdings Inc., et al .                      $221.80                                                                                       $221.80
GROSSMANN, JANECE E.
1903 PENN MAR AVENUE
SOUTH EL MONTE, CA 91733                          P‐0014692 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GROSSMANN, JANECE E.
1903 PENN MAR AVENUE
SOUTH EL MONTE, CA 91733                          P‐0014785 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GROSSMANN, JANECE E.
12025 HUMBOLDT AVENUE
CHINO, CA 91710                                   P‐0014803 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GROSSO, CATHLEEN M.
205 FOX MEADOW LN
ORCHARD PARK, NY 14127                            P‐0046188 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GROTH, DOUGLAS M.
18711 MOUNTAIN SPRING DR
SPRING, TX 77379                                  P‐0012498 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GROTH, SANDRA
18711 MOUNTAIN SPRING DR
SPRING, TX 77379                                  P‐0019073 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GROUNARD, NANCY S.
5494 SOUTH MORNING SHADOWS DR
TUCSON, AZ                                        P‐0004711 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GROVE, ALESA A
1427 DOUGLAS AVE
FLOSSMOOR, IL 60422                                 757       10/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
GROVENOR, MICHAEL K.
1304 KIRK DR SE
GRAND RAPIDS, MI 49546                            P‐0028577 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GROVER, DOUGLAS L.
GROVER, LORI A.
14751 BOOM ROAD
SPRING LAKE, MI 49456                             P‐0021250 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GROVER, JOAN M.
2525 TEXTER RD.
LEONARD, MI 48367                                 P‐0019634 11/8/2017       TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
GROVER, JUDITH L.
1609 HOPEFIELD ROAD
SILVER SPRING, MD 20905                           P‐0053696    1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GROVER, KAREN K.
1806 MARIE PEINE CT.
WENTZVILLE, MO 63385                              P‐0021868 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                         Page 1365 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1366 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GROVER, MARIE
756 S 200 E
APT 316
SALT LAKE CITY, UT 84111                             P‐0029143 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROVER, MICHELLE
GROVER, MICHELLE R.
P.O. BOX 301
WEST CHESTERFIEL, NH 03466                           P‐0005568 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROVES, COURTEY R.
7740 TAMWORTH CT
LAS VEGAS, NV 89131                                  P‐0023702 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROVES, COURTEY R.
7740 TAMWORTH COURT
LAS VEGAS, NV 89131                                  P‐0029052 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROVES, COURTNEY R.
7740 TAMWORTH CT.
LAS VEGAS, NV 89131                                  P‐0023746 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROVES, CYNTHIA C.
8280 TURNBURY DR
SACRAMENTO, CA 95828                                 P‐0030030 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROVES, MARY A.
104 CENTER DRIVE
BEAVER, PA 15009                                     P‐0024730 11/6/2017     TK Holdings Inc., et al .                    $4,612.00                                                                                    $4,612.00
GROVES, RION S.
7602 PICKERING LANE NW
OLYMPIA, WA 98502                                    P‐0020988 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROVES, RUTH
818 CYPRESSWOOD MILL
SPRING, TEXAS 77373
                                                     P‐0029931 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROVES‐WATSON, RUTH
818 CYPRESSWOOD MILL
SPRING, TX 77373
                                                     P‐0028101 11/18/2017    TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
GROW, JAMES E.
517 COLLINGS ST SE
PALM BAY, FL 32909                                   P‐0023940 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROW, KURT M
PO BOX 60394
COLORADO SPRINGS, CO 80960                             2543    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GROW, MARA K.
517 COLLINGS ST SE
PALM BAY, FL 32909                                   P‐0023870 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROWNEY, CATHY
GROWNEY, JEFFREY
11710 OLD BAYBERRY LN
RESTON, VA 20194                                     P‐0025948 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GROYSMAN, CHANITA
46 VAN HOUTEN AVE
PASSAIC, NJ 07055                                    P‐0007981 10/28/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
GRU, SUSAN A.
6422 SCOTT LANE
CRYSTAL LAKE, IL 60014                               P‐0035734 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRU, WAYNE J.
6422 SCOTT LANE
CRYSTAL LAKE, IL 60014                               P‐0035741 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1366 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1367 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GRUBB, ALAN D.
141 KEISER ROAD
WAVERLY, OH 45690                                   P‐0037869 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUBB, LON
808 WILLOW ROAD
WINNETKA, IL 60093                                  P‐0013437 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUBB, THOMAS G.
502 HARBOR DR
ANNAPOLIS, MD 21403                                 P‐0040931 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUBBS, ANDREW J.
GRUBBS, CATHY L.
3906 PACES FERRY RD
CHESTER, VA 23831                                   P‐0056224 1/30/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUBBS, LAVENTRICE
117 LARUE STREET
PARK FOREST, IL 60466                               P‐0009035 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUBE, GARY G.
GRUBE, LINDA J.
14258 STAR DR
GRASS VALLEY, CA 95945                              P‐0016580 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUBE, LINDA J.
GRUBE, GARY G.
14258 STAR DR
GRASS VALLEY, CA 95945                              P‐0016592 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUBE, SEAN D.
262+ DRUMHELLER DR
VIRGINIA BEACH, VA 23464                            P‐0023163 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUBENSKY, LINDA M.
1031 LINDEN AVE
FAIRFIELD, CA 94533                                 P‐0025317 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUBENSKY, LINDA M.
1031 LINDEN AVE
FAIRFIELD, CA 94533                                 P‐0025323 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUBER, JACK
7305 BROOKVIEW ROAD
UNIT 301
ELKRIDGE, MD 21075                                  P‐0006607 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUBER, VICKI
189 OAKVIEW AVE
FARMINGDALE, NY 11735                               P‐0047645 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUBER, VICKI
189 OAKVIEW AVE
FARMINGDALE, NY 11735                               P‐0047683 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUDSKAYA, OKSANA
20865 NUNES AVE.
CASTRO VALLEY, CA 94546                             P‐0052781 12/28/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
GRUENEWALD II, CARL W.
GRUENEWALD, PATRICIA W.
324 N CHURCH AVE
BROWNSVILLE, TN 38012‐2188                          P‐0034363 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUENSTERN, CHERYL K.
4 FLOWING POND CIRCLE
OSTERVILLE, MA 02655                                P‐0042240 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUENSTERN, CHERYL K.
4 FLOWING POND CIRCLE
OSTERVILLE, MA 02655                                P‐0042245 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1367 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1368 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GRUENTHAL, MARTIN D.
GRUENTHAL, TERRI L.
19217 ABDALE ST.
NEWHALL, CA 91321                                    P‐0027597 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUENWALD, GARY A.
FAIR OAKS CHRYSLER/JEEP
1501 SAXKEY ROAD
SAXE, VA 23967                                       P‐0009036 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUETTEMEYER, GEORGE D.
29 IVYBROOK CT
WENTZVILLE, MO 63385                                 P‐0005350 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUETTEMEYER, GEORGE D.
29 IVYBROOK CT
WENTZVILLE, MO 63385                                 P‐0005469 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUETTEMEYER, GEORGE D.
29 IVYBROOK CT
WENTZVILLE, MO 63385                                 P‐0005496 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUHIN, STEPHEN W.
155 PROSPECT AVENUE, SUITE 10
21 CUNNINGHAM DRIVE
WEST ORANGE, NJ 07052                                P‐0048044 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUNAU, DARYL W.
GRUNAU, SHANA L.
964 OTOWI ST
LOS ALAMOS, NM 87544                                 P‐0003725 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUND, JOSEPH M.
8577 BRADLEYS LANDING ST.
ORLANDO, FL 32827                                    P‐0049758 12/27/2017    TK Holdings Inc., et al .                   $39,358.33                                                                                   $39,358.33
GRUND, SUNSHINE L.
8577 BRADLEYS LANDING ST
ORLANDO, FL 32827                                    P‐0051045 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUNDIN, JODIE M.
18550 HATTERAS ST UNIT 2
UNIT 2
TARZANA, CA 91356                                    P‐0024493 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUNFELD, KENNETH J.
GRUNFELD, JENNIFER S.
65 OVERHILL ROAD
BALA CYNWYD, PA 19004                                P‐0043916 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUNKEMEIER, RACHNA
17325 213TH AVE NE
WOODINVILLE, WA 98077                                P‐0044774 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUNWALD, PRISCILLA M
10190 WARNER AVENUE APT B
FOUNTAIN VALLEY, CA 92708                              2283    11/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GRUPPIE, JOSEPH J.
GRUPPIE, JOSEPHINE
20171 FERNGLEN DR
YORBA LINDA, CA 92886                                P‐0032505 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUSBY, ALVIN
184 PAULSON ROAD
WABAN, MA 02468                                      P‐0007315 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUSHOFF, SUZANNE L.
3376 LEONARDO LANE
NEW SMYRNA BEACH, FL 32168                           P‐0002323 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1368 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1369 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GRUSKIN, SOFIA M.
3710 GLENALBYN DRIVE
LOS ANGELES, CA 90065                              P‐0016585 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUSKOWSKI, DARVI J.
GRUSKOWSKI, JAY S.
13364 VICARAGE DR
PLAINFIELD, IL 60585                               P‐0023720 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUSKOWSKI, DARVI J.
GRUSKOWSKI, JAY S.
13364 VICARAGE DR.
PLAINFIELD, IL 60585                               P‐0029626 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUSKOWSKI, JAY S.
GRUSKOWSKI, DARVI J.
13364 VICARAGE DR
PLAINFIELD, IL 60585                               P‐0023762 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUSKOWSKI, JAY S.
GRUSKOWSKI, DARVI J.
13364 VICARAGE DR.
PLAINFIELD, IL 60585                               P‐0029627 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUSS, LISA A.
3737 WESTPORT DRIVE
NEW HAVEN, IN 46774                                P‐0020376 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUSS, THOMAS F.
GRUSS, KATHERINE D.
228 THOMAS STREET
HOLLSOPPLE, PA 15935                               P‐0026366 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUTZ, ROBERT
GRUTZ, JANE
9615 LONGMONT DRIVE
HOUSTON, TX 77063                                  P‐0005065 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUVER, ALAN K.
1520 COURT ST
SCOTT CITY, KS 67871                               P‐0033618 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRUVER, DAVID L.
3356 COLUMBIA WOODS DRIVE
APT # G
NORTON, OH 44203                                   P‐0005673 10/26/2017    TK Holdings Inc., et al .                    $1,200.00                                                                                    $1,200.00
GRUVER, FLEETWOOD
402 PARAGON DRIVE
CHATTANOOGA, TN 37415                              P‐0006399 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRYNIEWICZ, STANISLAWA
6511 W. EAGLE TALON TRAIL
PHOENIX, AZ 85083                                  P‐0046540 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRZENIA, DAVE M.
8046 WEST CLARA LANE
PEORIA, AZ 85382                                   P‐0008675 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GRZYB, STANLEY E.
P.O. BOX 270
MIDDLEBURY, VT 05753                               P‐0041561 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GU, MING D.
18503 SHELTON WAY
DALLAS, TX 75252                                   P‐0006017 10/26/2017    TK Holdings Inc., et al .                     $873.00                                                                                       $873.00
GU, XIAOTING
1400 STONE PINE TERRACE
APT 214
FREMONT, CA 94536                                  P‐0056018 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1369 of 3871
                                                 Case 17-11375-BLS                 Doc 4247                   Filed 10/26/20                    Page 1370 of 1950
                                                                                                      Claim Register
                                                                                               In re TK Holdings Inc., et al .
                                                                                                    Case No. 17‐11375

                                                                                                                             Current General                                         Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address           Claim No. Claim Date                     Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                 Amount                                                  Amount
GU, XINYANG
661 RIDENOUR RD
COLUMBUS, OH 43230                                    P‐0054091    1/7/2018            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GU, YAJUN
4495 E TIMBERSAW DR
BOISE
, ID 83716                                            P‐0018589 11/7/2017              TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUADAGNO, GARY
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                       P‐0043639 12/21/2017             TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GUADAGNO, PASQUALE E.
15 WHEELER PLACE
WEST NYACK, NY 10994                                  P‐0019869 11/8/2017              TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUADAGNOLI, PETER
1917 W LA OSA DR
TUCSON, AZ 85705                                        4792       2/1/2018               TK Holdings Inc.                              $0.00                                                                                        $0.00
GUADIZ, TONYA
2506 APPALACHIA DRIVE
GARLAND, TX 75044                                     P‐0042626 12/19/2017             TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUAJARDO, MARIA E.
1502 W. MARIPOSA DRIVE
SAN ANTONIO, TX 78201                                 P‐0056401    2/2/2018            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUAN, YUE
1906 KENILWORTH DRIVE
COLUMBIA, MO 65203                                    P‐0057645    3/9/2018            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUANDINO, BARBIE M.
4033 S. ROYAL LINKS CIRDLE
ANTIOCH, CA 94509                                     P‐0050502 12/27/2017             TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUANDIQUE, DAVID
GUANDIQUE, CYNTHIA
8217 LAYTON ST
RANCHO CUCAMONGA
RANCHO CUCAMONGA, CA 91730                            P‐0055937 1/27/2018              TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUANELI, DEAN J.
CROOKS, CRISTINE P.
2124 2ND ST
DOUGLAS, AK 99824                                     P‐0019820 11/8/2017              TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUANIPA, BLEIDER
7802 NW 197TH STREET
HIALEAH, FL 33015                                     P‐0014022 11/3/2017              TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUANZHOU ATLANTIC TOOL AND DIE COMPANY LIMITED
MIKE BISCARDI
5801 PROGRESS DRIVE
HARLINGEN, TX 78550‐0696                                2935      11/17/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
GUARANTY CHEVROLET, INC.
HERSHNER HUNTER LLP, ATTN: GSL
180 EAST 11TH AVE.
EUGENE, OR 97401                                        3592      11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
GUARANTY CHEVROLET, INC.
HERSHNER HUNTER LLP, ATTN: GSL
180 EAST 11TH AVE.
EUGENE, OR 97408                                        3600      11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                        $0.00




                                                                                                    Page 1370 of 3871
                                              Case 17-11375-BLS               Doc 4247                   Filed 10/26/20                    Page 1371 of 1950
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
GUARANTY CHEVROLET, INC.
HERSHNER HUNTER LLP
ATTN: GSL
180 EAST 11TH AVE.
EUGENE, OR 97401                                     3650    11/27/2017       Takata de Mexico, S.A. de C.V.                       $0.00                                                                                        $0.00
GUARANTY CHEVROLET, INC.
HERSHNER HUNTER LLP
ATTN: GSL
180 EAST 11TH AVE.
EUGENE, OR 97408                                     3661    11/27/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
GUARANTY RV, INC.
HERSHNER HUNTER LLP
ATTN: GSL
180 EAST 11TH AVE
EUGENE, OR 97401                                     3544    11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                        $0.00
GUARANTY RV, INC.
HERSHNER HUNTER LLP
ATTN: GSL
180 EAST 11TH AVE.
EUGENE, OR 97401                                     3553    11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
GUARANTY RV, INC.
HERSHNER HUNTER LLP, ATTN: GSL
180 EAST 11TH AVE.
EUGENE, OR 97401                                     3577    11/27/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
GUARANTY RV, INC.
HERSHNER HUNTER LLP, ATTN: GSL
180 EAST 11TH AVE.
EUGENE, OR 97401                                     3646    11/27/2017       Takata de Mexico, S.A. de C.V.                       $0.00                                                                                        $0.00
GUARDADO, JANIE G.
3104 WATERFORD CTR
WOODSTOCK, GA 30188                                P‐0055020 1/17/2018            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUARDIAN DOCUMENT DESTRUCTION
P.O. BOX 67
MOUNT HOLLY, NJ 08060‐0067                         P‐0009268 10/30/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUARIN, WILSON M.
P.O. BOX 486
WEIMAR, CA 95736                                   P‐0042923 12/20/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUARINO, BERNADETTE B.
11 GRANDVIEW AVE
PEABODY, MA 01960                                  P‐0009168 10/30/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUARRIELLO, JOSEPH L.
GUARRIELLO, JOANNE L.
6 SYMPHONY WOODS COURT
SILVER SPRING, MD 20901                            P‐0005802 10/26/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUARRIELLO, JOSEPH L.
GUARRIELLO, JOANNE L.
6 SYMPHONY WOODS COURT
SILVER SPRING, MD 20901                            P‐0005814 10/26/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUBANSKI, WALDEMAR
805 AMBER CT.
ALLEN, TX 75002                                    P‐0020934 11/9/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUBBEI, RONALD S.
528 JACKSON RD
ATCO, NJ 08004‐1109                                P‐0028239 11/18/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                               Page 1371 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1372 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GUBBI PRAKASH, PRADEEP
4268 MACEDO PLACE
SANTA CLARA, CA 95054                                P‐0041818 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUBBINE, VICKIE
3434 CEDARVILLE ROAD
CEDARVILLE, NJ 08311                                 P‐0009936 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUBBINS, PETER
GUBBINS, PETER
P.O. BOX 851
505 BIRCH ROAD
BOLINAS, CA 94924                                    P‐0035970 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUBLER, CORY
190 N 250 W
LA VERKIN, UT 84745                                  P‐0044699 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUBLER, THELL
GUBLER, ELAINE
200 N. 235 W.
LAVERKIN, UT 84745                                   P‐0044714 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUCK, GLENN W.
10920 BRENTFIELD ROAD
JACKSONVILLE, FL 32225                               P‐0049595 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUDGER, LINDA P.
31 TERRACE LANE
WEAVERVILLE, NC 28787                                P‐0054362 1/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUEARY, GWENDOLYN A.
P.O. BOX 2293
1387 HIGHWAY 190 EAST APT 8
HAMMOND, LA 70404                                    P‐0051642 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUELLER, TRINA M.
2897 N CENTENNIAL WAY
PLEASANT VIEW, UT 84404                              P‐0003391 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUEMO, MELCHOR E.
149 S. AVENUE 54, UNIT 4
LOS ANGELES, CA 90042                                P‐0039352 12/12/2017    TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
GUENTHER, JOHN F.
GUENTHER, REBECCA M.
4012 LAYANG LAYANG CIR. APT J
CARLSBAD, CA 92008                                   P‐0021086 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERCIO, SHERRI A.
31211 HILLIARD BLVD
WESTLAKE, OH 44145                                   P‐0017102 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERETTE, JAMES P.
GUERETTE, URSULA E.
2055 SEVEN ARROW DR
COLORADO SPRINGS, CO 80915                           P‐0041340 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERIN, DANIEL W.
729 N. 11TH.ST.
MIAMISBURG, OH 45342                                 P‐0045987 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRA, DENNIS
5057 KEITHWOOD DR.
ROANOKE, VA 24018                                    P‐0029129 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRA, DENNIS
5057 KEITHWOOD DR.
ROANOKE, VA 24018‐1624                               P‐0029140 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1372 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1373 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GUERRA, FRED
16737 SUMMERCREST AVE
ORLAND PARK, IL 60467                               P‐0017503 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRA, OSMAR
360 E 1ST ST #952
TUSTIN, CA 92780‐3211                               P‐0030741 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRA, ROSITA D.
GUERRA, ROSITA D.
3700 SEPTEMBER DR
BAYTOWN, TX 77521                                   P‐0054131   1/8/2018     TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
GUERRA, VINCENT C.
14797 BOMBAY CT
EL PASO, TX 79928                                   P‐0005446 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRERA, CHRISTY
526 ANTRY PL.
CATOOSA, OK 74015                                   P‐0000196 10/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRERO, ARTHUR
GUERRERO, MARIA
9603 MULLER STREET
DOWNEY, CA 90241                                    P‐0023283 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRERO, HIPOLITO
320 EVEREST ST
OXNARD, CA 93030                                      2120      11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GUERRERO, JORGE L.
206 S SULLIVAN ST
SPAC. 72
SANTA ANA, CA 92704                                 P‐0049971 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRERO, JORGE O.
2902 CALENDAR LAKE DRIVE
MISSOURI CITY, TX 77459                             P‐0004682 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRERO, LUCAS
6 N 17TH ST.
APT. 4
ALLENTOWN, PA 18104                                 P‐0055803 1/25/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRERO, LUCAS
6 N 17TH ST.
APT. 4
ALLENTOWN, PA 18104                                 P‐0055810 1/25/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRERO, MARCIA L.
722 DONALDSON AVE
APT 2
SAN ANTONIO, TX 78201                               P‐0009715 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRERO, MARIA J.
28574 WARD STREET
MADERA, CA 93638                                    P‐0013825 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRERO, MONICA
963 WEST CULLERTON APT. 103
CHICAGO, IL 60608                                   P‐0057962 5/27/2018      TK Holdings Inc., et al .                   $16,000.00                                                                                   $16,000.00
GUERRERO, ROSEMARY
GUERRERO, JUAN
228 CROSS MOUNTAIN TRL
GEORGETOWN, TX 78628                                P‐0049916 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRERO, ROSEMARY
GUERRERO, JUAN
228 CROSS MOUNTIAN TRL
GEORGETOWN, TX 78628                                P‐0050539 12/27/2017     TK Holdings Inc., et al .                    $1,350.00                                                                                    $1,350.00
                                                                                          Page 1373 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1374 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GUERRERO, TRICIA M.
326 KENSINGTON WAY
AMERICAN CANYON, CA 94503                          P‐0057739 3/21/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRERO, VICTOR
CHRIS PINEDO
719 S. SHORELINE, SUITE 500
CORPUS CHRISTI, TX 78401                           P‐0040134 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRERO, VICTOR
CHRIS PINEDO
719 S. SHORELINE, SUITE 500
CORPUS CHRISTI, TX 78401                           P‐0040142 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERRERO, YVETTE
556 KING GEORGE AVENUE
SAN JOSE, CA 95136                                   4921      3/29/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
GUERRIERI, CATHERINE M.
560 CHEYNEY ROAD
SPRINGFIELD, PA 19064‐2002                         P‐0023754 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERTIN, DENNIS H.
27050 IMPERIAL PKWY
BONITA SPRINGS, FL 34135                           P‐0006644 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERTIN, ROGER F.
GUERTIN, TERRIE A.
2510 PADDOCK DRIVE
SAN RAMON, CA 94583‐2429                           P‐0021547 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUERTIN, SUSAN L.
27050 IMPERIAL PKWY
BONITA SPRINGS, FL 34135                           P‐0004916 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUESS, ANDREA
MARRARO, JOSEPHINE
5188 SW 87TH AVE
COOPER CITY, FL 33328                              P‐0004451 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUEST, LINDA D.
313 CRUM CREEK LANE
NEWTON SQUARE, PA 19073                            P‐0024043 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUETSCHOW REVOCABLE TRUST
2424 S BELMONT DR
BELOIT, WI 53511                                   P‐0007769 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUETSCHOW REVOCABLE TRUST
2424 S BELMONT DR
BELOIT, WI 53511                                   P‐0007780 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUEVARA, ALEXIS G.
1623 E HELMICK ST.
CARSON, CA 90746                                   P‐0053952   1/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUEVARA, CHRISTIAN A.
10342 TIGER HUNT
SAN ANTONIO, TX 78251                              P‐0031767 11/26/2017     TK Holdings Inc., et al .                    $1,400.00                                                                                    $1,400.00
GUEVARA, CRIS A.
8403 SIERRA MADRE AVENUE
RANCHO CUCAMONGA, CA 91730                         P‐0015685 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUEVARA, DONNA A.
SOTO, EDWARD A.
1101 CALLAWAY DRIVE
APT #2906
CALRSBAD, NM 88220                                 P‐0020127 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1374 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1375 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
GUEVARA, JOSE A.
2002 SW JANETTE AVE
PORT SAINT LUCIE, FL 34953                        P‐0001150 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUEYE, YAYE N.
302 EAGLES RIDGE WAY
GLEN BURNIE, MD 21061                             P‐0051587 12/27/2017    TK Holdings Inc., et al .                    $2,767.00                                                                                    $2,767.00
GUFFY, MICHAEL R.
GUFFY, REBECCA M.
8868 ONEAL WOODS COURT SE.
ALTO, MI 49302                                    P‐0013613 11/2/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GUGAR, CATHERINE T.
1402 S. EMERALD STREET
CHICAGO, IL 60607                                 P‐0032830 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUGLER, WOLF S.
GUGLER, LINDA S.
16720 CLEARPOND LN
SHAWNEE, OK 74801                                 P‐0000034 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUGLIELMO, ANTOINE M.
5003 VIA VERDE STREET
RANCHO CUCAMONGA, CA 91701                        P‐0021100 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUGLIETTI, ALBERT D.
P.O. BOX 589
TAHOE CITY, CA 96145                              P‐0037159 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUGNISHEV, ALEX
8639 BAY 16TH ST
BROOKLYN, NY 11214                                P‐0013950 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUIBERT, MOIRA
1525 YUKON HARBOR RD SE
PORT ORCHARD, WA 98366                            P‐0023911 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUICHARD, DIANE
311 W GATEHOUSE DRIVE
APT C
METAIRIE, LA 70001                                P‐0012750 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUIDRY, CARLA R.
113‐D TOWNSHIP LANE
LAFAYETTE, LA 70506                               P‐0014141 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUIDRY, JASON
2706 KATHERINE ST
LA MARQUE, TX 77568                                 1593     11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GUIDRY, JASON J.
GUIDRY, JAMES J.
2706 KATHERINE STREET
LA MARQUE, TX 77568                               P‐0001250 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUIDRY, JONATHAN T.
449 ZARINA LN
ENCINITAS, CA 92024                               P‐0057891 4/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUIDRY, KIMBERLY R.
2944 HERO DRIVE
GRETNA, LA 70053                                  P‐0012850 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUIDRY, RODERICK P.
9931 US HIGHWAY 167
ABBEVILLE, LA 70510                               P‐0035729 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUIGNEAUX, JAMES R.
1019 LADY OF THE LAKE ROAD
SAINT MARTINVILL, LA 70582                        P‐0014957 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                       Page 1375 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1376 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GUILBERT, SHAWNA M.
P.O. BOX 1
9732 HWY 30
ROLLA, ND 58367                                    P‐0011897 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUILD, CHANA L.
10072 DEER RIDGE DRIVE
OOLTEWAH, TN 37363                                 P‐0048562 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUILETTE, GAYLORD
265 TRUWAY RD
LUXEMBURG, WI 54217                                P‐0043776 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUILFOYLE, BONNIE J.
2708 S WOODBURY DRIVE
INDEPENDENCE, MO 64055                             P‐0013056 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUILFOYLE, MARCUS T.
14658 NW TWINFLOWER DRIVE
PORTLAND, OR 97229                                 P‐0057078   2/7/2018    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GUILLEMET, ILONA M.
1133 NINTH STREET UNIT 111
SANTA MONICA, CA 90403                             P‐0016587 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUILLERMO MENDOZ, HARRY C.
3822 ROSE AVENUE
LONG BEACH, CA 90807                               P‐0020800 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUILLORY, JOSHUA J.
1845 TUSCANY DRIVE
YUBA CITY, CA 95993                                P‐0034629 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUILLORY, JOSHUA J.
1845 TUSCANY DRIVE
YUBA CITY, CA 95993                                P‐0055134 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUILLORY, MIA M.
10600 LAKES BLVD #805
BATON ROUGE, LA 70810                              P‐0056035 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUILLORY, TOMMY W.
1111 NONA ST
VINTON, LA 70668                                   P‐0015522 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUILLORY, TOMMY W.
1111 NONA ST
VINTON, LA 70668                                   P‐0015554 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUILLOT, AUTUMN D.
MILAM, KAREN S.
2803 CARRIAGE HILL DRIVE
PARAGOULD, AR 72450                                P‐0013502 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUILOT, PAUL S.
635 VAUGHN ROAD
NEWNAN, GA 30265                                   P‐0004529 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUILOT, PAUL S.
635 VAUGHN ROAD
NEWNAN, GA 30265                                   P‐0004667 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUINN, CARLA S.
12321 SW 13TH ST
YUKON, OK 73099                                    P‐0056064 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUINN, FARRIS W.
702 CARNATION CT APT B
LA PLACE, LA 70068                                 P‐0040290 12/13/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
GUINN, JENNIFER D.
15 LELAND LANE
BELLA VISTA, AR 72715                              P‐0021626 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1376 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1377 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GUINN, JENNIFER D.
15 LELAND LANE
BELLA VISTA, AR 72715                              P‐0021630 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUINN, LYNNE M.
1099 HOLLYBERRYLANE
SOUTH CHARLESTON, WV 25309                         P‐0041301 12/17/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
GUINN, RICHARD J.
125 SHIRLEY STREET
GRAY, TN 37615                                     P‐0002963 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUINN, ROBERT A.
2990 EAGLE WAY #15
BOULDER, CO 80301                                  P‐0006247 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUISINGER, DAVID S.
200 HOMESTEAD AVE
PT. PLEASANT BCH, NJ 08742                         P‐0018384 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUITRON, JASON
900 N FULTON ST
IUKA, MS 38852                                     P‐0019547 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUITY, ALI E.
233 BELLA VISTA TERRACE
MCDONOUGH, GA 30253                                P‐0032189 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULAKOVA, MARINA
11830 NW HOLLY SPRINGS LN 404
PORTLAND, OR 97229                                 P‐0019331 11/7/2017     TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
GULBEKIAN, GAIL L.
MCKISSACK, WILLIAM D.
3771 MCCOY ROAD
BLACKSBURG, VA 24060                               P‐0024830 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULDAN, JOYCE I.
3530 E. SQUIRE AVE. APT 204
CUDAHY, WI 53110                                   P‐0029191 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULDEN, DAVID G.
365 MONTCLAIR RD
GETTYSBURG, PA 17325                               P‐0009880 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULDEN, DAVID G.
GULDEN, DIANA E.
365 MONTCLAIR RD
GETTYSBURG, PA 17325                               P‐0009890 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULEKE II, JAMES O.
GULEKE, LINDA K.
5 RANDOLPH PLACE
AUSTIN, TX 78746                                   P‐0050576 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULF COAST PAPER CO. INC.
JIM SORET
8655 NE LOOP 410
SAN ANTONIO, TX 78219                                252     10/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033801 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033802 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1377 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1378 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033807 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S ‐ B‐06
SAVANNAH, GA 31407                                 P‐0033811 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S ‐ B‐06
SAVANNAH, GA 31407                                 P‐0033814 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033834 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033839 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033846 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033869 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033879 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033891 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033915 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033928 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033979 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033987 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033995 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1378 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1379 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0033999 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐06
SAVANNAH, GA 31407                                 P‐0037504 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULFSTREAM AEROSPACE CORPORAT
500 GULFSTREAM ROAD
M/S‐B‐0/6
SAVANNAH, GA 31407                                 P‐0038676 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULICK, SYLVIA K.
GULICK, MARK S.
175 CEDAR POINT RD.
JOHNSON CITY, TN 37601                             P‐0032251 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULLEY, DAVID B.
2101 LEDGE ROAD
HINCKLEY, OH 44233                                 P‐0041223 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULLEY, JACQUEL L.
GRIFFIN, RICHARD
2687 E55TH WAY APT#1
LONG BEACH, CA 90805                               P‐0013876 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULLION JR, WENDELL
141 DUSTIN LN
RINGGOLD, GA 30736                                   2051     11/6/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
GULLION, RICHARD L.
16719 E PRAIRIE GOAT AVENUE
PARKER, CO 80134                                   P‐0010496 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULLO, PASQUALI
1632 200 ST.
BAYSIDE, NY 11360‐1034                             P‐0003295 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULSETH, MARK K.
30884 CARE FREE LANE
FRAZEE, MN 56544                                   P‐0012614 11/2/2017     TK Holdings Inc., et al .                     $900.00                                                                                       $900.00
GULSETH, MARK K.
30884 CAREFREE LANE
FRAZEE, MN 56544                                   P‐0016907 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULYAS JR., ROBERT A.
ROBERT A GULYAS JR.
25164 TARA LANE
BROWNSTOWN, MI 48134‐9077                          P‐0018757 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GULYAS, RUBY M.
25164 TARA LANE
BROWNSTOWN, MI 48134‐9077                          P‐0018722 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUM, BILLY R.
GUM, CYNTHIA R.
24505 SHERWOOD DRIVE
PLAQUEMINE, LA 70764                               P‐0023923 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUMENBERG, DENISE L.
14540 ARCTIC FOX AVE
EASTVALE, CA 92880                                 P‐0021144 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUMMIG, MONICA K.
78058 HUNTER POINT RD.
PALM DESERT, CA 92211‐1224                         P‐0020023 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1379 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                      Page 1380 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
GUN, MARY
5258 FOREST RUN DR
DUBLIN, OH 43017                                    P‐0037943 12/9/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GUNBY, ROBERT W.
1192 VILLAGE CT SE
ATLANTA
GA, GA 30316                                        P‐0053776   1/3/2018    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GUNDAKER, GLEN D.
1388 OLD WILMINGTON PIKE
WEST CHESTER, PA 19382                              P‐0014994 11/4/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GUNDER, DESIREE
1403 N CEDAR
NEVADA, MO 64772                                    P‐0058164   8/5/2018    TK Holdings Inc., et al .                 $15,000,000.00                                                                               $15,000,000.00
GUNDERMAN, JAMES R.
138 ROSEMONT DR
AMHERST, NY 14226                                   P‐0026586 11/10/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GUNDERSON, CHRISTOPHER S.
517 WILTON RD
TOWSON, MD 21286                                    P‐0022800 11/11/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GUNDERSON, MARK S.
GUNDERSON, JEAN M.
420 WEST FOURTH STREET
WINONA, MN 55987                                    P‐0014045 11/3/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GUNDERSON, MARK S.
GUNDERSON, JEAN M.
420 WEST FOURTH STREET
WINONA, MN 55987                                    P‐0014242 11/3/2017     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GUNDERSON, TRACY L.
24072 5TH STREET
TREMPEALEAU, WI 54661                               P‐0055673 1/23/2018     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GUNDLACH CHAMPION INC
P.O. BOX 490
IRON MOUNTAIN, MI 49801                             P‐0010917 10/31/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GUNDLACH CHAMPION INC
P.O. BOX 490
IRON MOUNTAIN, MI 49801                             P‐0010923 10/31/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GUNDLACH, MICHAEL T.
122 UPPER LAKEVIEW RD
WHITE SALMON, WA 98672                              P‐0024369 11/13/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GUNEY, IZZET
7946 EAGLE RANCH ROAD
FORT COLLINS, CO 80528                              P‐0010274 10/31/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GUNG, CINDY
106 WOODVIEW DR
KENNETT SQUARE, PA 19348                            P‐0039027 12/11/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GUNIA/SODERBERG, BERNICE M.
935 W KNOWLES CIRCLE
MESA, AZ 85210                                      P‐0041497 12/17/2017    TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
GUNION, JOHN F.
GUNION, MARGARET M.
1004 MARINA CIRCLE
DAVIS, CA 95616                                     P‐0016999 11/6/2017     TK Holdings Inc., et al .                    $10,000.00                                                                                    $10,000.00
GUNION, JOHN F.
NO ADDRESS PROVIDED
                                                    P‐0017001 11/6/2017     TK Holdings Inc., et al .                    $10,000.00                                                                                    $10,000.00


                                                                                         Page 1380 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1381 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GUNLOCK, DOUGLAS J.
2503 BLACKMORE ST.
SAGINAW, MI 48602                                    P‐0050871 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNN, ALAN F.
GUNN, LORETTA F.
2265 DOCKVALE DRIVE
FAYETTEVILLE, NC 28306‐4510                          P‐0056452    2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNN, ALVIN J.
10954 S STATE ST
CHICAGO, IL 60628                                    P‐0054915 1/16/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNN, ANDREA K.
3881 E NARROWLEAF DR
GILBERT, AZ 85298                                    P‐0005140 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNN, ANDREA K.
3881 E NARROWLEAF DR
GILBERT, AZ 85298                                    P‐0005169 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNN, DANIEL R.
196 DE LA GARZA DRIVE
ORANGE GROVE, TX 78372                               P‐0003078 10/24/2017      TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
GUNN, DARLA M.
GUNN, GERALD S.
2053 BAYMEADOWS DR
PLACENTIA, CA 92870                                  P‐0027863 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNN, KATHLEEN H.
GEORGE, WILLIAM A.
310 FERNANDO ST. #312
NEWPORT BEACH, CA 92661                              P‐0040196 12/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNN, KENNETH R.
303 WILDERNESS DR
SANGER, CA 93657                                     P‐0051164 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNN, KENNETH R.
303 WILDERNESS DR
SANGER, CA 93657                                     P‐0051238 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNN, LESLIE A.
13455 DEVAN LEE DR E
JACKSONVILLE, FL 32226                               P‐0017083 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNNEMAN, DAVID P.
P.O. BOX 822
BALDWIN, MI 49304                                    P‐0027527 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNNER JR, HERBERT M
15817 CENTENNIAL DRIVE
ORLAND PARK, IL 60462                                  1218      10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GUNNIN, JAMES S.
P.O. BOX 2185
FULTON, TX 78358‐2185                                P‐0023533 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNNING, GEORGE E.
SOLOFF & ZERVANOS, P.C.
1525 LOCUST STREET, 8TH FLOOR
PHILADELPHIA, PA 19102                               P‐0030584 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNNING, SCOTT
GUNNING, SCOTT
6236 CLEARCHASE CROSSING
INDEPENDENCE, KY 41051                               P‐0019108 11/7/2017       TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
GUNNLAUGSSON, JULIE A.
2702 RIDGE RD
DAYTONA BEACH, FL 32118                              P‐0000049 10/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 1381 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1382 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
GUNSTEN, JUDY M.
P.O. BOX 1406
MINDEN, NV 89423                                     P‐0046846 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNTER, BENJAMIN D.
GUNTER, AMANDA W.
6401 WELLER TRL
SUGAR HILL, GA 30518                                 P‐0039128 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNTER, WILLIE
P.O. BOX 2873
HARKER HEIGHTS, TX 76548‐0873                        P‐0033362 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNTHER, DAVID
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043715 12/21/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GUNTLOW & ASSOCIATES, INC.
55 NORTH STREET
WILLIAMSTOWN, MA 01267                               P‐0011467 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUNTLOW ASSOCIATES, INC.
55 NORTH STREET
WILLIAMSTOWN, MA 01267                               P‐0011389 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUO, XIAOFENG
308 WINCHESTER STREET
NEWTON, MA 02461                                     P‐0010183 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUO, YICHEN
3 BALL TER
BOONTON, NJ 07005                                    P‐0005995 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUPTA, AKASH B.
GUPTA, SHELLEY N.
22269 SILVERPOINTE LOOP
N/A
CORONA, CA 92883                                     P‐0020459 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUPTA, AMIT
PO BOX 303
ELKINS, NH 03233                                       3250      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GUPTA, ANKIT
2188 HEDGEROW ROAD UNIT B
COLUMBUS, OH 43220                                   P‐0001816 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUPTA, ANOOP
1230 5TH AVE N
UNIT #202
SEATTLE, WA 98109                                    P‐0054170    1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUPTA, ANURAG
PO 471
THREE BRIDGE, NJ 08887                               P‐0005727 10/26/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GUPTA, ANURAG
ANURAG GUPTA
420 JAMES ROAD, #3
PALO ALTO, CA 94306                                  P‐0015815 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUPTA, BHARVI
2835 DRIFTWOOD BEND DRIVE
FRESNO, TX 77545‐6111                                P‐0054429 1/11/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUPTA, KUNAL
50 DOWNEY DRIVE
APT A
MANCHESTER, CT 06040                                 P‐0011562 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 1382 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1383 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GUPTA, KUNAL
50 DOWNEY DRIVE
APT A
MANCHESTER, CT 06040                                P‐0011567 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUPTA, KUNAL
6902 PARKRIDGE BLVD
APT 108
IRVING, TX 75063                                    P‐0053362 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUPTA, RAJEEV
GUPTA, MONISHA
1081 CORNFLOWER CT
SUNNYVALE, CA 94086                                 P‐0024149 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUPTA, RAJEEV
1081 CORNFLOWER CT
SUNNYVALE, CA 94086                                 P‐0024156 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUPTA, RAJENDRA
14221 LAKE CANDLEWOOD CT
MIAMI, FL 33014                                     P‐0003959 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUPTA, RAJENDRA C.
14221 LAKE CANDLEWOOD CT
MIAMI, FL 33014                                     P‐0003950 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUPTA, SAKET
405 RIPLEY CT
PISCATAWAY, NJ 08854                                P‐0037449 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUPTA, SATISH STEVE
1930 LOMBARDY DRIVE
LA CANADA, CA 91011                                   2043     11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GUPTILL, KRISTI A.
SEIBERT, JAMES C.
1123 SE MARION STREET
PORTLAND, OR 97202                                  P‐0032963 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURAL, NADIA K.
84 DORIS AVENUE
FRANKLIN SQUARE, NY 11010‐1518                      P‐0022850 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURALNICK, REBECCA L.
326 WEST RAVINE BAYE RD
BAYSIDE, WI 53217                                   P‐0004893 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURASICH, JOAN C.
53 LINARIA WAY
PORTOLA VALLEY, CA 94028                            P‐0034496 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURBAL, DANIEL J
901 LONGMEADOW DR
GENEVA, IL 60134‐1618                                 2632    11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GURDON, CHARLES M
405 GRENFELL AVE
VIRGINIA BEACH, VA 23462                              4269    12/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GURDON, CHARLES M.
405 GRENFELL AVE
VIRGINIA BEACH, VA 23462                            P‐0049498 12/27/2017    TK Holdings Inc., et al .                    $2,960.00                                                                                    $2,960.00
GURDON, CHARLES M.
405 GRENFELL AVE
VIRGINA BEACH, VA 23462                             P‐0049518 12/27/2017    TK Holdings Inc., et al .                    $3,600.00                                                                                    $3,600.00
GUREVICH, MAKSIM A.
47 WELLESLEY RD EXT
NATICK, MA 01760                                    P‐0045800 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1383 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1384 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GUREVICH, SVETLANA
47 WELLESLEY RD EXT
NATICK, MA 01760                                    P‐0045769 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURIAN, ARIEL
GURIAN, ARIEL J.
200 N JEFFERSON STREET
APT 2409
CHICAGO, IL 60661                                   P‐0014523 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURLEY, BARRY
376 BLACKSMITH RD
DOUGLASSVILLE, PA 19518                             P‐0036068 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURLEY, GLENDA F.
7960 HWY 51 S
HERNANDO, MS 38632                                  P‐0030602 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURLEY, MARY V.
136 CORAL VINE DRIVE
NAPLES, FL 34110                                    P‐0000594 10/20/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GURNEY, LOU A.
HC 1 BOX 5244
KEAAU, HI 96749                                     P‐0033619 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURNEY, NORMAN J.
GURNEY, BARBARA J.
754 WOODSIDE TRAILS DR
APT 201
BALLWIN, MO 63021‐4427                              P‐0027062 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURNO, MICHELE L.
14600 COTTAGEVIEW LANE
#415
FORT WORTH, TX 76155                                P‐0002531 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURR, FREDDY R.
GURR, JANIS F.
52 FORREST PLACE
ATLANTA, GA 30328                                   P‐0007464 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURROLA PENA, ANTONIO
3508 WILLOWWOOD AVE
BELLINGHAM, WA 98225                                P‐0045659 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURROLA PENA, ANTONIO
3508 WILLOWWOOD AVE
BELLINGHAM, WA 98225                                P‐0045661 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURROLA PENA, ANTONIO
3508 WILLOWWOOD AVE
BELLINGHAM, WA 98225                                P‐0045668 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURROLA, HILDA
4909 BRAYTON AVE
LONG BEACH, CA 90807                                P‐0034760 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURSKY, JOHN H.
GURSKY, BARBARA J.
148 GARRETT LOOP
CHEHALIS, WA 98532                                  P‐0017732 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURSU, EMRAH
81 ALDEN STREET
WALLINGTON, NJ 07057                                P‐0055633 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GURULE, CARLOS C.
GURULE, PAMELA
P.O. BOX 441
EL RITO, NM 87530                                   P‐0006910 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1384 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1385 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GUSKY, EDWARD S.
47276 SOMERSET CT.
NOVI, MI 48374                                       P‐0015436 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUSTAFSON, DANNY C.
GUSTAFSON, MARY A.
2640 W 74TH AVENUE
WEST MINSTER, CO 80030‐5006                          P‐0026550 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUSTAFSON, KRISTEN L.
MAYSONETT, JAMES A.
106 13TH STREET NE
WASHINGTON, DC 20002‐6402                            P‐0039099 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUSTAFSON, ROBERT C.
GUSTAFSON, KAREN A.
2386 SANDSTONE CLIFFS DRIVE
HENDERSON, NV 89044                                  P‐0000920 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUSTAFSON, ROBERT C.
GUSTAFSON, KAREN A.
2386 SANDSTONE CLIFFS DRIVE
HENDERSON, NV 89044                                  P‐0000936 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUSTAFSON, ROBERT C.
GUSTAFSON, KAREN A.
2386 SANDSTONE CLIFFS DRIVE
HENDERSON, NV 89044                                  P‐0000938 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUSTAFSON, ROBERT C.
831 DOLPHIN AVE NW
PORT CHARLOTTE, FL 33948                             P‐0001407 10/21/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GUSTAFSON, ROBIN L.
5033 BERING ST NW
GIG HARBOR, WA 98332‐9777                            P‐0040615 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUSTAFSON, SUSAN M.
1575 STANZIONE DRIVE
NORTH DIGHTON, MA 02764                              P‐0019560 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUSTAFSON, THOMAS J.
36‐38 SHERMAN PLACE, APT #105
JERSEY CITY, NJ 07307                                P‐0007022 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUSUMANO, ANTHONY J.
4490 WELLS RD
PETERSBURG, MI 49270                                 P‐0012595 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUSUMANO, ANTHONY J.
GUSUMANO, ANTHONY J.
A&J MANAGEMENT
4490 WELLS RD
PETERSBURG, MI 49270                                 P‐0018309 11/7/2017     TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
GUTCH, DOROTHY T.
4085 BLACKWOLF DR.
MYRTLE BEACH, SC 29579                               P‐0001054 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTH, BRIAN S.
525 S. BRISTOL LN
ARLINGTON HTS, IL 60005                              P‐0049986 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTH, JAMES F.
696 JUPITER HILLS COURT
ARNOLD, MD 21012                                     P‐0029994 11/20/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
GUTH, KATHLEEN M.
525 S. BRISTOL LN
ARLINGTON HTS, IL 60005                              P‐0050075 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1385 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1386 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
GUTH, KELSEY D.
4309 ELEANORS WAY
WILLIAMSBURG, VA 23188                             P‐0028193 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTHRIE, ANGELA YVONNE
5657 MOUNT ATHOS STREET
NORTH LAS VEGAS, NV 89031                            2769      11/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GUTHRIE, BRENNAN
12114 OSWALD CT
JACKSONVILLE, FL 32258                               602       10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GUTHRIE, DONALD
GUTHRIE, SUSIE
1700 CORNELL AVE
NORFOLK, VA 23518                                  P‐0013731 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTHRIE, GAYLE
GUTHRIE, THOMAS
23910 NE 214TH CT
BATTLE GROUND WA 98604, WA 98604                   P‐0014317 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTHRIE, J STEVE
5305 SCOTTSBORO
MIDLAND, TX 79707                                  P‐0017662 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTHRIE, J STEVE
5305 SCOTTSBORO
MIDLAND, TX 79707                                  P‐0018262 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTHRIE, J STEVE
5305 SCOTTSBORO
MIDLAND, TX 79707                                  P‐0018269 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTHRIE, JAMES S.
5305 SCOTTSBORO
MIDLAND, TX 79707                                  P‐0017668 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTHRIE, JAMES S.
5305 SCOTTSBORO
MIDLAND, TX 79707                                  P‐0018266 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTHRIE, TERRI S.
415 SYLVIA DRIVE
APT I‐2
FOREST PARK, GA 30297                              P‐0033803 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTIERREZ, ANGELICA
410 MAGNOLIA DR
NORTH AURORA, IL 60542                             P‐0018894 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTIERREZ, ANTONIO F.
2631 TRINITY FALLS
SAN ANTONIO, TX 78261                              P‐0018777 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTIERREZ, ARCELIA
1935 MCINTYRE ST.
ANN ARBOR, MI 48105                                P‐0037629 12/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTIERREZ, CARLOS
12056 MIGUEL VARELA LN.
EL PASO, TX 79936                                  P‐0028002 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTIERREZ, CESAR A.
3876 3RD STREET
RIVERSIDE, CA 92501                                P‐0056575    2/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTIERREZ, DAVID
3243 E 4TH STREET
LOS ANGELES, CA 90063                              P‐0057587    3/2/2018     TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00



                                                                                          Page 1386 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1387 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
GUTIERREZ, DORA
53145 AVENIDA ALVARADO
LA QUINTA, CA 92253                                 P‐0028346 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTIERREZ, ESTHER
10190 WARNER AVENUE APT B
FOUNTAIN VALLEY, CA 92708                             2282      11/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
GUTIERREZ, GABRIEL B.
7232 SACHET CLIFF DR.
EL PASO, TX 79934                                   P‐0001111 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTIERREZ, KATHLEEN
1002 CORVETTE AVE
SEBRING, FL 33872                                   P‐0007179 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTIERREZ, MELISSA A.
514 WALNUT AVENUE APT 3
HOLTVILLE, CA 92250                                 P‐0021440 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTIERREZ, PETER M.
GUTIERREZ, JANICE M.
N4645 TIMBERCREST DRIVE EAST
ONALASKA, WI 54650                                  P‐0045878 12/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTIERREZ, PETER M.
GUTIERREZ, JANICE M.
N4645 TIMBERCREST DRIVE EAST
ONALASKA, WI 54650                                  P‐0045879 12/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTIERREZ, RAUL
LOPEZ‐GUTIERREZ, DELIA
6476 AMBER SKY WAY
EASTVALE, CA 92880                                  P‐0045354 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTIERREZ, RUBEN
5357 W.123RD PL
HAWTHORNE                                           P‐0047173 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTIERREZ‐HINOJO, RITA A.
15349 GERMAIN ST
MISSION HILLS, CA 91345                             P‐0057051    2/6/2018     TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
GUTKNECHT, RICHARD G.
1519 PENNSYLVANIA AVE
LYNN HAVEN, FL 32444‐3831                           P‐0001211 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTMAN, LEV
9427 JAYCI HILLS LANE
CYPRESS, TX 77433                                   P‐0035923 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTMAN, TRICIA
5035 MARANATHA WAY
ALLENTOWN, PA 18106                                 P‐0017425 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTOWSKI, KENNETH P.
18073 STONEBROOK DRIVE
NORTHVILLE, MI 48168                                P‐0019631 11/8/2017       TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GUTTER‐PARKER, B. T.
P.O. BOX 1424
GRAYSON, GA 30017                                   P‐0041291 12/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTTMANN, JEANNE M.
1314 FRUIT AVE. NW
ALBUQUERQUE, NM 87104                               P‐0057777 3/26/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTTORMSEN, MELVILLE B.
GUTTORMSEN, FRANCES M.
148 OLD WOLFEBORO RD
ALTON, NH                                           P‐0026169 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1387 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1388 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
GUTTORMSSON, CHRISTOPHER J.
GUTTORMSSON, ELIZABETH C.
10113 MEADE CT.
WESTMINSTER, CO 80031                               P‐0050950 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUTZWILLER, JAMES E.
211 SHERWOOD DRIVE
HUDDLESTON, VA 24104                                P‐0001865 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUY, BARBARA J.
5408 NORTH VINE STREET
NORTH LITTLE ROC, AR 72116                          P‐0054389 1/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUY, JENNIFER
3445 LOCUST LN
CINCINNATI, OH 45238                                  299     10/20/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
GUY, LORRY W.
800 CARRIAGE HILL RD
SIMPSONVILLE, SC                                    P‐0006788 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUY, MICHELLE A.
8463 W. FOREST GROVE AVE.
TOLLESON, AZ 85353                                  P‐0031374 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUY, NELSON H.
HYDESVILLE
, CA                                                P‐0055829 1/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUY, RACHEL
GUY, ROBERT
31378 VAN EYCK COURT
WINCHESTER, CA 92596                                P‐0034201 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUY, STEVEN M.
322 WINTERSET DR.
ENGLEWOOD, OH 45322‐1630                            P‐0018557 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUYER, BRADLEY A.
4112 88TH LANE NE
CIRCLE PINES, MN 55014                              P‐0017310 11/6/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GUYER, BRADLEY A.
4112 88TH LANE NE
CIRCLE PINES, MN 55014                              P‐0017321 11/6/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GUYER, BRADLEY A.
4112 88TH LANE NE
CIRCLE PINES, MN 55014                              P‐0017327 11/6/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GUYER, BRADLEY A.
4112 88TH LANE NE
CIRCLE PINES, MN 55014                              P‐0017331 11/6/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GUYER, BRADLEY A.
4112 88TH LANE NE
CIRCLE PINES, MN 55014                              P‐0017345 11/6/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
GUYNN, JEFFREY H.
9 GROVE PARK RD
DURHAM, NC 27705                                    P‐0005402 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUYT, LEENDERT
4822 OLD STUMP DR NW
GIG HARBOR, WA 98332                                P‐0024860 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUYTON, MONICA
1718 E LINCOLN RD
APT 1106
SPOKANE, WA 99217                                   P‐0017346 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1388 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1389 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GUZENDA, LEON
GUZENDA, LEON
1090 WATERWOOD DRIVE
RIO VISTA, CA 94571                                P‐0013602 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUZENDA, LEON
GUZENDA, LEON
1090 WATERWOOD DRIVE
RIO VISTA, CA 94571                                P‐0013606 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUZINSKI, MATTHEW J.
945 R.T.9
CASTLETON, NY 12033                                P‐0011702 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUZLAS, RICHARD A.
1752 SUZY ST
SANDWICH, IL 60548                                 P‐0007651 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUZMAN, ANA
GUZMAN, RENE M.
18305 SHERMAN WAY
#11
RESEDA, CA 91335                                   P‐0054482 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUZMAN, ARIANNE R.
GUZMAN, REYNALDO S.
2213 SAN ANTONIO AVE APT B
ALAMEDA, CA 94501                                  P‐0036545 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUZMAN, BERTA L.
3925 SIX GUN RD
NORTH LAS VEGAS, NV 89032                          P‐0041787 12/18/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
GUZMAN, CAROLINA
206 S. SULLIVAN ST SPC 72
SANTA ANA, CA 92704                                P‐0050140 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUZMAN, ESTHER
61 STRAWBERRY AVENUE
VINELAND, NJ 08360                                 P‐0022324 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUZMAN, LISA T.
15214 GERMAIN STREET
MISSION HILLS, CA 91345                            P‐0038906 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUZMAN, MARCO A.
4640 S. KARLOV MARCO GUZMAN
4640 S KARLOV AVE
CHICAGO, IL 60632                                  P‐0054823 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUZMAN, MARCO A.
4640 SOUTH KARLOV AVE
CHICAGO, IL 60633                                  P‐0056460   2/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUZMAN, MARTINA
2765 14TH AVE SE
NAPLES, FL 34117                                   P‐0004931 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUZMAN, RAYMOND P.
715 FREMONT VILLAS
LOS ANGELES
LOS ANGELES, CA 90042                              P‐0020995 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GUZMAN, SERGIO
515 VERLO DR.
LORENA, TX 76655                                   P‐0031690 11/26/2017    TK Holdings Inc., et al .                    $2,850.00                                                                                    $2,850.00
GUZMAN, SERGIO
515 VERLO DR.
LORENA, TX 76655                                   P‐0036507 12/5/2017     TK Holdings Inc., et al .                    $2,850.00                                                                                    $2,850.00


                                                                                        Page 1389 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1390 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
GUZMAN, SULY
3707 S. HAWKEYE ST.
WEST VALLEY, UT 84120                              P‐0004057 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GUZMAN, WALTER O.
30287 SILVER RIDGE CT
TEMECULA, CA 92591                                 P‐0053179 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GUZMAN, WALTER O.
30287 SILVER RIDGE CT
TEMECULA, CA 92591                                 P‐0053183 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GUZMAN, WENDY L.
954 W. MACARTHUR BLVD
#2
OAKLAND, CA 94608                                  P‐0028819 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GUZOBAD, JOHN
P.O. BOX 215
MOUNT ARLINGTON, NJ 07856                          P‐0019780 11/8/2017     TK Holdings Inc., et al .                     $400.00                                                                                        $400.00
GUZOWSKI JR, THOMAS
GUZOWSKI, GERRI
11899 ARBUCKLE ROAD
UNION CITY, PA 16438                               P‐0023567 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GUZZARDI, MARIBEL
1315 CROCKER AVE
COOS BAY, OR 97420                                 P‐0010868 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GVH ENVIRONMENTAL, INC.
GVH ENVIRONMENTAL, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                             P‐0046424 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GVH ENVIRONMENTAL, INC.
GVH ENVIRONMENTAL, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                             P‐0046431 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GVH ENVIRONMENTAL, INC.
GVH ENVIRONMENTAL, INC.
2 RIVER AVE.
MCKEES ROCKS, PA 15136                             P‐0046487 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GW PLASTICS INC.
ART BENNERT, VP AND COO
901 PAULSUN
SAN ANTONIO, TX 78209                                1300     11/3/2017       TK Holdings Inc.                                                                                        $0.00                               $0.00
GW PLASTICS INC.
ART BENNERT, VP AND COO
901 PAULSUN
SAN ANTONIO, TX 78209                                1739     11/3/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
GWANDARU, YVONNE W.
6024 MARSH RAIL DR
DENTON, TX 76208                                   P‐0024699 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GWIN, GREG
183 PINEHILLS DRIVE
CALHOUN, LA 71225                                  P‐0003213 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GWIN, KELLY M.
183 PINEHILLS DRIVE
CALHOUN, LA 71225                                  P‐0003202 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
GWINN, JASON S.
76 CAPITOL STREET
AUBURN, NY 13021                                   P‐0030446 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                        Page 1390 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1391 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
GWYN, CHRISTOPHER D.
10013 3RD AVE SW
SEATTLE, WA 98146‐3804                             P‐0018008 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GWYNN, JOHN H.
310 WENTWORTH TRL
JOHNS CREEK, GA 30022‐1542                         P‐0038133 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GYORY, MICHAEL
17 MOUNTAIN RD
IRVINGTON, NY 10533                                P‐0042052 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
GYORY, MICHAEL
17 MOUNTAIN RD
IRVINGTON, NY 10533                                P‐0042295 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
H., S. S.
9116 BROCK RD
KNOXVILLE, TN 37938                                P‐0055356 1/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HA, HENRY
3019 METTHAME DR
FAYETTEVILLE, NC 28306                             P‐0000855 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HA, IN K.
1536 LEANNE TERRACE
WALNUT, CA 91789                                   P‐0020404 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HA, LINH M.
2814 SE 2ND CT
RENTON, WA 98056                                   P‐0039651 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HA, TAM M.
PECH RD APT #2
HOUSTON, TX 77055                                  P‐0035123 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAAK, FRANCESCA
HAAK, FRANCESCA
10209 ASTI PLACE
LAS VEGAS, NV 89134                                P‐0006554 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAAK, HEATHER L.
5706 MARVIN LOVING DR
#208
GARLAND, TX 75043                                  P‐0044026 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAARKE, ADRIAN
2870 NORTH WADING RIVER ROAD
WADING RIVER, NY 11792                               592     10/25/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
HAAS, CHRISTOPHER J.
379 BETHEL CHURCH ROAD
LIGONIER, PA 15658                                 P‐0019587 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAAS, CHRISTOPHER J.
379 BETHEL CHURCH ROAD
LIGONIER, PA 15658‐2074                            P‐0019596 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAAS, ERIC C.
SERLIN, JENNIFER R.
7729 N VIA DEL SENDERO
SCOTTSDALE, AZ 85258                               P‐0045656 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAAS, JEFFREY B.
LAPALME‐HAAS, KRISTIN M.
22696 CANYON VIEW DR
CORONA, CA 92883                                   P‐0030403 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAAS, JEFFREY B.
22696 CANYON VIEW DR
CORONA, CA 92883                                   P‐0030407 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1391 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1392 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HAAS, JOHN I.
105 REDWOOD RD
COLUMBIA, MO 65203                                  P‐0008044 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAAS, KRISTIN M.
22696 CANYON VIEW DRIVE
CORONA, CA 92883                                    P‐0056465   2/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAAS, KRISTIN M.
HAAS, JEFFREY B.
22696 CANYON VIEW DRIVE
CORONA, CA 92883                                    P‐0057326 2/16/2018     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HAAS, ROBERT G.
HAAS, IRENE T.
2321 HOPKINS AVENUE
REDWOOD CITY, CA 94062                              P‐0014456 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAAS, SCOTT M.
ECHOLS HAAS, SHANNON D.
23345 8TH STREET
NEWHALL, CA 91321                                   P‐0024319 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAAS, TERESA H.
RITTS, JEFFREY J.
MOONEYHAM BERRY LLC
P.O. BOX 8359
GREENVILLE, SC 29604                                P‐0051823 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAAS, YVONNE L.
219 20TH STREET
SAN DIEGO                                           P‐0019138 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAASE, TERRANCE W.
1111 NE OAKLAND AVE
TOPEKA, KS 66616                                    P‐0017276 11/6/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HAATVEDT, ROXANNE
22284 BLOOMINGDALE ROAD
PALO CEDRO, CA 96073                                P‐0014763 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HABACHY, JOSEPH S.
1755 MOONSTONE COURT
DECATUR, GA 30033                                   P‐0048326 12/26/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
HABBAL, NAWAL
24021 LAPWING LN.
LAGUNA NIGUEL, CA 92677                             P‐0054533 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HABEGGER, REBECCA C.
1823 2ND AVE
SACRAMENTO, CA 95818                                P‐0010283 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HABENSTREIT, LINDA C.
8067 DONEGAL LANE
SPRINGFIELD, VA 22153                               P‐0009657 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HABER, STEVEN A.
246 CROMBIE STREET
HUNTINGTON STA., NY 11746                           P‐0049598 12/27/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
HABERER, JOHN R.
3924 BALSAM DRIVE
NICEVILLE, FL 32578                                 P‐0000414 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HABERER, JOHN R.
3924 BALSAM DRIVE
NICEVILLE, FL 32578                                 P‐0000433 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1392 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1393 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HABERLAND, PENELOPE A.
HABERLAND, ROBERT W.
3 SUNFLOWER LANE
IOLA, KS 66749                                     P‐0019084 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HABERLIN, JAMES
1023 JUDITH AVE
NICEVILLE, FL 32578                                  255       10/19/2017       TK Holdings Inc.                           $250.00                                                                                       $250.00
HABERMAN, THOMAS J.
HABERMAN, DIANE E.
115 DOE LANE
SMITHVILLE, TN 37166                               P‐0020717 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HABERMANN, DAVID A.
19269 CHERRY HILLS TER
BOCA RATON, FL 33498                               P‐0055286 1/19/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HABIB, ALFRED
101 ROBERTSVILLE RD.
APT. 325
MANALAPAN, NJ 07726                                P‐0056490    2/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HABIB, SOPHIE A.
155 CHURCH STREET
APT 26
MANVILLE, RI 02838                                 P‐0047772 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HABLE, LARRY A.
514 COLONY CREEK
VICTORIA, TX 77904‐3836                            P‐0055978 1/28/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACHEY, JONATHAN
237 MARTIN STREAM ROAD
FAIRFIELD, ME 04937                                P‐0006793 10/27/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HACHEY, KELLY F.
1108 LOUISVILLE AVE
APT 2S
ST LOUIS, MO 63139                                 P‐0006049 10/27/2017      TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
HACIAS, SCOTT C.
5612 KIRKRIDGE TRAIL
OAKLAND TOWNSHIP, MI 48306                         P‐0023048 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKBART, JASON L.
2288 380TH ST
GRAFTON, IA 50440                                  P‐0017812 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKEL, DAVID
1844 W SCHOOL ST APT 2
CHICAGO, IL 60657                                  P‐0042044 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKENBURG, FREDERICK W.
661 N. TOMAHAWK TRAIL
VERO BEACH, FL 32963                               P‐0057915    5/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKER, ARIEL
432 E KIOWA STREET
COLORADO SPRINGS, CO 80903                         P‐0042661 12/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKER, ELIZABETH A.
MUNSON, BRIAN F.
19026 PARKE LANE
GROSSE ILE, MI 48138                               P‐0020508 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKER, GWENDOLYN D.
6522 KOREMATSU COURT
SAN JOSE, CA 95120‐4570                            P‐0032248 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1393 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1394 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HACKER, LORETTA J.
6735 E GREENWAY PARKWAY
APT 1109
SCOTTSDALE, AZ 85254                               P‐0006356 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKER, ROBERT E.
HACKER, LINDA J.
5714 FINCH ROAD
PINSON, AL 35126                                   P‐0003042 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKER, ROBERT E.
HACKER, LINDA J.
5714 FINCH ROAD
PINSON, AL 35126                                   P‐0003058 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKERT, MICHAEL
2213 PRESCOTT DRIVE
TROY, MI 48083                                       1412     11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HACKETT, ALAN R.
405 LINCOLN AVE
APT 2
SUNNYVALE, CA 94086                                P‐0052139 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKETT, ROBERT J.
1063 OTT LANE
MERRICK, NY 11566                                  P‐0027937 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKFORD, TRESA
4170 QUEST DR
APT 206
EUGENE, OR 97402                                   P‐0048859 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKLE, LAURA D.
2191 ALTITUDE AVE
NORTH PORT, FL 34286                               P‐0001933 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKNER, PAUL J.
2552 EAST AVE SOUTH
LA CROSSE, WI 54601‐6712                           P‐0055123 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKNEY, ADAM J.
1203 HIGHLAND AVE
NORTHFIELD, MN 55057                               P‐0018290 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HACKWORTH, ROSALYN M.
5678 WOODLAND GREENS RD
DOUGLASVILLE, CA 30135                             P‐0015540 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADAR, YANIV
9209 LEVELLE DR.
CHEVY CHASE, MD 20815                              P‐0030603 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADAWAY, KAREN D.
HADAWAY, RAY D.
17754 COUNTY RD 124
BEDIAS, TX 77831                                   P‐0014036 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADDAD, FARIS S.
21901 GRESHAM ST
WEST HILLS, CA 91304                               P‐0020332 11/8/2017     TK Holdings Inc., et al .                   $26,000.00                                                                                   $26,000.00
HADDAD, FARIS S.
21901 GRESHAM ST
WEST HILLS, CA 91304                               P‐0020348 11/8/2017     TK Holdings Inc., et al .                   $26,000.00                                                                                   $26,000.00
HADDAD, FARIS S.
21901 GRESHAM ST
WEST HILLS, CA 91304                               P‐0020385 11/8/2017     TK Holdings Inc., et al .                   $26,000.00                                                                                   $26,000.00



                                                                                        Page 1394 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1395 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HADDAD, IMENE
970 MEDINA DE LEON AVE
HENDERSON, NV 89015                                 P‐0054179    1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADDAD, ISSA T.
HADDAD, TALAT
2530 N 74TH AVE
#3
ELMWOOD PARK, IL 60707                              P‐0014116 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADDAD, NANCY
4306 JORDAN RANCH DR
DUBLIN, CA 94568                                      2444      11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HADDAD, ROGER
4306 JORDAN RANCH DR
DUBLIN, CA 94568                                    P‐0024481 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADDAD, SAM G.
HADDAD, MEGHAN M.
1232 ROSEWOOD CT
PALATINE, IL 60067                                  P‐0006546 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADDAD, SAMUEL F.
21901 GRESHAM ST
WEST HILLS, CA 91304                                P‐0022205 11/10/2017      TK Holdings Inc., et al .                   $16,000.00                                                                                   $16,000.00
HADDER, MELISSA L.
P.O BOX 223
WAITSFIELD, VT 05673                                P‐0020328 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADFIELD, JON K.
123 LAFAYETTE AVE
ALAMO HEIGHTS, TX 78209                             P‐0000961 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADFIELD, ROXANNE
15 CINDERELLA LANE
SAINT JAMES, NY 11780                               P‐0008179 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADIJI, CAROLYN
4013 KLOMAN ST
ANNANDALE VA 22003                                  P‐0010451 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADIJI, CAROLYN
4013 KLOMAN STREET
ANNANDALE VA 22003                                  P‐0010473 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADIJI, MOUNIR
4013 KLOMAN STREET
ANNANDALE VA 22003                                  P‐0010458 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADIJI, MOUNIR
4013 KLOMAN STREET
ANNANDALE VA 22003                                  P‐0010464 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADJIKOW, ANNA
P.O. BOX 67
WHITE LAKE, NY 12786                                P‐0029454 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADJIKOW, ANNA
P.O. BOX 67
WHITE LAKE, NY 12786                                P‐0029462 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADLEY, DAVID D.
9351 STOTTLEMEYER RD
BOONSBORO, MD 21713                                 P‐0034828 12/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADLEY, DONNA M.
1230 FARRAGUT STREET
NEW ORLEANS, LA 70114                               P‐0039053 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1395 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1396 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HADLEY, JOANNE S.
750 WELDON RD
EDGEMONT, AR 72044‐9779                              P‐0037726 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADLEY, JUDITH A.
MACEDO DEALBA, MARIA F.
128 SOUTH 6 STREET
MOUNT VERNON, WA 98274‐3905                          P‐0046095 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADLEY, JUDITH A.
128 S 6TH ST
MOUNT VERNON, WA 98274                               P‐0057151 2/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADLEY, STEVEN C.
5256 MINTO ROAD
BOYNTON BEACH, FL 33472                              P‐0027045 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADLEY‐BANAHENE, SARA S.
3628 PEPPERVINE PLACE
WESLEY CHAPEL, FL 33544                              P‐0001791 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HADZINSKY, WALTER A.
HADZINSKY, SHELLE A.
2921 ARROYO
SAN CLEMENTE, CA 92673                               P‐0021257 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAENNI, SCOTT A.
2133 GREENWAY AVE
CHARLOTTE, NC 28204                                  P‐0032062 11/27/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HAFEZ, NOREEN
34 WOODLEIGH RD.
WATERTOWN, MA 02471                                  P‐0050617 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAFIZI, ADEM
947 RICHMOND ROAD
STATEN ISLAND, NY 10304                              P‐0056597   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAFLER, ANDREW
610 THOMAS MCKEEN ST
ORANGE PARK, FL                                      P‐0001116 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAFNER, ROBERT A.
9484 FAWN LANE
CEDARBURG, WI 53012                                  P‐0031675 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGAN, EDWARD L.
EDWARD HAGAN
8600 SW 162ND STREET
PALMETTO BAY, FL 33157                               P‐0010426 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGAN, KIMBERLEY A.
14 SROKA LANE
LUDLOW, MA 01056                                     P‐0053325 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGAN, LEAVELL C.
110 MARY STREET
BRUNSWICK, GA. 31520
                                                     P‐0004177 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGAN, LEAVELL C.
110 MARY STREET
BRUNSWICK GA 315                                     P‐0004281 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGAN, MELANIE M.
P.O. BOX 196714
WINTER SPRINGS, FL 32719‐6714                        P‐0027950 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGANS, JOYCE P.
3936 WINTON DRIVE
JACKSONVILLE, FL 32208                               P‐0028299 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1396 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1397 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HAGEDORN, SCOTT A.
4664 CLUBVIEW DR
BESSEMER, AL 35022                                 P‐0015562 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGEMAN, DAVID S.
3750 SUNWARD DR.
MERRITT ISLAND, FL 32953                           P‐0002321 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGEMAN, JOEL B.
2704 VIGILANTE TRAIL
BILLINGS, MT 59102                                 P‐0019554 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGEMANN, IAN S.
HAGEMANN, ANDREA R.
10 ABERDEEN PLACE
ST. LOUIS, MO 63105                                P‐0019412 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGEN, ADAM R.
HAGEN, JILL N.
17634 SW WAPATO ST
SHERWOOD, OR 97140                                 P‐0030804 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGEN, CYNTHIA
560 E SOUTH TEMPLE #903
SALT LAKE CITY, UT 84102                           P‐0007897 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGEN, DENISE A.
188 GILREATH TRL
BREMEN, GA 30110                                   P‐0006852 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGEN, MICHAEL
1906 S. HIGHWAY 161
JACKSONVILLE, AR 72076                             P‐0045476 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGEN, MICHAEL
1906 S. HIGHWAY 161
JACKSONVILLE, AR 72076                             P‐0045483 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGEN, SHAUNA S.
388 MASHAPAUG RD.
HOLLAND, MA 01521                                  P‐0005652 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGEN, THOMAS I.
HAGEN, MICHAEL B.
400 HALLAM AVENUE S.
MAHTOMEDI, MN 55115                                P‐0046655 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGENDORF, BERNADETTE T.
WILLIAM
P.O. BOX 875
LAKE CITY, CO 81235                                P‐0026038 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGENS, PATRICIA
GILDAY, KELLY
P.O. BOX 1844
LA FERIA, TX 78559                                 P‐0042931 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGER, CANDIS
3140 N 46TH
LINCOLN, NE 68504                                    5101     7/26/2019       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAGER, CANDIS R.
3140 N 46TH
LINCOLN, NE 68504                                  P‐0012603 11/1/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HAGER, FRED A.
8245 BUCKINGHAM CIR NW
MASSILLON, OH 44646                                P‐0028911 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGER, GERALD
P.O. BOX 160871
NASHVILLE, TN 37216                                P‐0018459 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1397 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1398 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HAGER, JOHN A.
NO ADDRESS PROVIDED
                                                    P‐0049181 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGERMAN, DOUGLAS J.
3214 RANDOLPH ST
WATERLOO, IA 50702                                  P‐0010277 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGERTY, LINDA L.
1 SKYWAY LANE
OAKLAND
, CA 94619                                          P‐0049710 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGERTY, MARGARET L.
6353 TAMI WAY
CARMICHAEL, CA 95608                                P‐0015736 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGERTY, MICHAEL F.
NO ADDRESS PROVIDED
                                                    P‐0044547 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGGAR, KAREN
9811 61ST WAY SOUTH UNIT E
BOYNTON BEACH, FL 33437                             P‐0023717 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGGARD, PATRICIA L.
45501 DOGWOOD COURT
SHELBY TOWNSHIP, MI 48317                           P‐0032838 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGGARD, STUART E.
252 EMMANUEL ROAD SW
WILLIS, VA 24380                                    P‐0019552 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGGERTY, JOHN J.
309 MATTHEWS LANE
NEWTOWN, PA 18940                                   P‐0008614 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGGINS, HANNAH M.
2831 PETERSBURG COURT
DECATUR, GA 30034                                   P‐0006143 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGGSTROM, ROBERT
HAGGSTROM, WENDY
12759 EARLY WOODS LANE
KNOXVILLE, TN 37922                                 P‐0003093 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGHBIN, NILOOFAR
1451 TAYLOR ST.
APT. 3
SAN FRANCISCO, CA 94133                             P‐0052338 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGLER, DAN N.
5160 ALBRIGHT ROAD NW
CONCORD, NC 28027                                   P‐0023211 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGLER, DAN N.
5160 ALBRIGHT RD NW #204
CONCORD, NC 28027                                   P‐0023218 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGLER, SHERYL A.
5160 ALBRIGHT ROAD NW
CONCORD, NC 28027                                   P‐0023228 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGNER, CATHERINE J.
1839 OAKLEY ROAD
LIBERTY, TN 37095                                   P‐0013403 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGOOD, MICHAEL D.
504 17TH AVE
JASPER, AL 35501‐3643                               P‐0001977 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1398 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1399 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HAGOOD, MICHELE
P.O. BOX 521
LIVINGSTON, AL 35470                                  P‐0032214 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGOPIAN, ROBERT J.
23734 HICKORY GROVE LANE
NOVI, MI 48375                                        P‐0048822 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGOPIAN, VERONICA
13 COTTON GRASS ROAD
BLUFFTON, SC 29910                                    P‐0026381 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAGSTROM, WENDELL R.
HAGSTROM, VICTORIA L.
4028 SHADY RIDGE DRIVE
CORONA, CA 92881                                      P‐0021269 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAHN, CHARLES B.
17 RAMSGATE COURT
GREENSBORO, NC 27403                                  P‐0001342 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAHN, JERRY E.
HAHN, LINDA M.
                                                      P‐0044381 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAHN, KIM
RICK HAHN
14306 JACKSON ROAD
MISHAWAKA, IN 46544                                   P‐0027834 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAHN, STEPHEN H.
1352 BRINKLEY LANE
THE VILLAGES, FL 32163                                P‐0000119 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAHN, THERESA M.
8617 W CERMAK RD, APT 8
NORTH RIVERSIDE, IL 60546                             P‐0013123 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAHN, WILLIAM H.
2601 MEADOW HALL DR
HERNDON, VA 20171                                     P‐0037608 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAIA, THOMAS A.
P.O. BOX 240750
HONOLULU, HI 96824‐0750                               P‐0055918 1/26/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAIEK, NORKA
540 BRICKELL KEY DR APT 403
MIAMI, FL 33131                                       P‐0001615 10/22/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HAIGHT, DARCY
HAIGHT, NEIL
20637 WEATHERBY CT
BEND, OR 97701                                        P‐0016974 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAILE, MONICA
44 TYLER STREET
FREEPORT, NY 11520                                    P‐0017034 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAILEY SR, CHRISTOPHER A.
3101 HIGHWAY 38N
BENNETTSVILLE, SC 29512                               P‐0050636 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAILEY, DAVID W.
77 HARMONY LOOP
SHERMAN, TX 75090                                     P‐0007352 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAILEY‐PEELE, TRACY L.
759 C MIX AVE
HAMDEN, CT 06514                                      P‐0020813 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1399 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1400 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HAIMERL, STEPHEN M
212 PRESTON HOLLOW DR
SPRING HILL, FL 34609                                  4797       2/4/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
HAIMOUR, SHARRON D.
NO ADDRESS PROVIDED
                                                     P‐0009060 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAIMSON, OLIVER L.
1020 SOUTH ST. APT. 2
PHILADELPHIA, PA 19147                               P‐0039528 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAIN, KATHLEEN M.
7893 KIRKBY CT
WORTHINGTON, OH 43085                                P‐0035353 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAINER, FRANK T.
HAINER, MARGARET J.
7808 BRIARWOOD DR
CRESTWOOD, KY 40014                                  P‐0000399 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAINES, CHRISTOPHER A.
6519 155TH AVE SE
BELLEVUE, WA 98006                                   P‐0044337 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAINES, FREDDA M.
HAINES, JOHN M.
3502 FREDERICK PL
KENSINGTON, MD 20895                                 P‐0032100 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAINING‐SHEEHAN, EMILY A.
41 PROSPECT STREET
NORTH PROVIDENCE, RI 02904                           P‐0008507 10/29/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HAINING‐SHEEHAN, EMILY A.
41 PROSPECT STREET
NORTH PROVIDENCE, RI 02904                           P‐0008643 10/29/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HAINING‐SHEEHAN, EMILY A.
41 PROSPECT STREET
NORTH PROVIDENCE, RI 02904                           P‐0008650 10/29/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HAIR, SHAWN P
6742 KENWOOD AVENUE
KANSAS CITY, MO 64131                                  980       10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAIRE, BARBARA
26086 SAND CANYON RD
SANTA CLARITA, CA 91387                                2656      11/15/2017       TK Holdings Inc.                                                                                       $0.00                               $0.00
HAIRE, BARBARA
26086 SAND CANYON RD
SANTA CLARITA, CA 91387‐4013                           2682      11/15/2017       TK Holdings Inc.                                                                                       $0.00                               $0.00
HAIRE, KEVIN J.
2165 AZALEA DR
ROSWELL, GA 30075                                    P‐0005891 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAIRSTON ‐ HELMS, BETTIE A.
P.O. BOX 1141
COLLINSVILLE, VA 24078                               P‐0057123    2/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAIRSTON, ROSALIND D.
1718 NILE DRIVE
CORPUS CHRISTI, TX 78412                             P‐0015103 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAIRSTON, ROSALIND D.
1718 NILE DRIVE
CORPUS CHRISTI, TX 78412                             P‐0020646 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAIRSTON, STEPHEN J.
5608 GRAPHITE
KILLEEN, TX 76542                                    P‐0001875 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 1400 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1401 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HAISFIELD, MARK F.
HAISFIELD, CATHY A.
20726 WATERS EDGE CT.
CORNELIUS, NC 28031                                 P‐0020052 11/8/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HAISTEN, CLARENCE N.
4187 JULIE CT NE
KENNESAW, GA 30144‐2228                             P‐0012743 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAISTEN, CLARENCE N.
4187 JULIE CT NE
KENNESAW, GA 30144‐2228                             P‐0012851 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAJA HUSSAIN, NOORHUL RAF
5105 LITTLE PINEY DR
LAKE ST. LOUIS, MO 63367                            P‐0009045 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAJEWSKI, ANGELA L.
2331 RUTH AVE
SPARROWS POINT, MD 21219                            P‐0009505 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAKEEM, OMARI
390 STOVALL ST. SE. #1414
ATLANTA, GA 30316                                     763     10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAKIM, ALI
HITAWALA, SALMA
8118 LAKE SERENE DR
ORLANDO, FL 32836                                   P‐0017500 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAKIM, L.
154 ADAMS STREET
DEER PARK, NY 11729                                 P‐0023623 11/13/2017    TK Holdings Inc., et al .                     $187.50                                                                                       $187.50
HAKIM, ROBERT E.
10099 BIRD RD
VIENNA, VA 22181                                    P‐0037027 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAKIMI, CHARLENE
1 IRENE DRIVE
ROSLYN, NY 11576                                    P‐0046432 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALAJIAN, CHANTAL
6816 VALMONT ST
APT G
TUJUNGA, CA 91042                                   P‐0018741 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALAMAY, ALAN R.
HALAMAY, JOY M.
P.O. BOX 374
WILSONVILLE, OR 97070                               P‐0039765 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALAMAY, ALAN R.
HALAMAY, JOY M.
P.O. BOX 374
WILSONVILLE, OR 97070                               P‐0039772 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALBERT, ETUAJIE E.
1931 PALMGROVE AVE
POMONA, CA 91767                                    P‐0057936 5/15/2018     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HALBERT, JOHN A.
HALBERT, JUANITA R.
7056 TREYMORE COURT
SARASOTA, FL 34243                                  P‐0000738 10/20/2017    TK Holdings Inc., et al .                    $1,200.00                                                                                    $1,200.00
HALBERT, STEVE
342 SWEET GRASS WAY
RICHMOND, KY 40475                                  P‐0024429 11/13/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00



                                                                                         Page 1401 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1402 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HALBERT, STEVE
342 SWEET GRASS WAY
RICHMOND, KY 40475                                   P‐0027136 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALBERT, VIRGINIA E.
514 JIMBAY DRIVE
ORANGE PARK, FL 32073                                P‐0004476 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALBLEIB, BYRON L.
6230 DUCK CREEK ROAD
LENOIR, NC 28645                                     P‐0005007 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALCOMB, ANDREW R.
6400 WINDCREST DRIVE
APARTMENT #1134
PLANO, TX 75024                                      P‐0013493 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALDEMAN, DANIEL D.
PO BOX 1585
LANGLEY, WA 98260                                      2826    11/16/2017       TK Holdings Inc.                             $50.00              $0.00                                 $0.00                              $50.00
HALE III, ROBERT J.
SINGLETON, ALEXISANDRE L.
749 MARCELLIOUS LANE
BATON ROUGE, LA 70802                                P‐0018335 11/7/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HALE, AIAN JEFFREY
23209 HIGHLINE ROAD
SPIRO, OK 74959                                        2150     11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HALE, CARLA M.
5570 WANDA WAY
HAMILTON, OH 45011                                   P‐0042707 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, DALE E.
4846 E GLENWOOD DR.
DECATUR, IL 62521                                    P‐0007989 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, DEBORAH J.
HALE, BRIAN K.
1712 LYNN ST
MISHAWAKA, IN 46545                                  P‐0014535 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, III, V. R.
149 KING ARTHUR DR
LAWRENCEVILLE, GA 30046                              P‐0005144 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, KEN
313 ARROWHEAD ST
FORT WORTH, TX 76108                                 P‐0001512 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, KEN
313 ARROWHEAD ST
FORT WORTH, TX 76108                                 P‐0001516 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, KENNETH
313 ARROWHEAD ST
FORT WORTH, TX 76108                                 P‐0001514 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, KENNETH A.
313 ARROWHEAD ST
FORT WORTH, TX 76108                                 P‐0001508 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, KENNETH A.
313 ARROWHEAD ST
FORT WORTH, TX 76108                                 P‐0001511 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, KENNETH A.
313 ARROWHEAD ST
FORT WORTH, TX 76108                                 P‐0001515 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1402 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1403 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HALE, LARRY W.
HALE, REBECCA S.
1021 COUNTY STREET 2974
BLANCHARD, OK 73010                                 P‐0001020 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, LARRY W.
HALE, REBECCA S.
1021 COUNTY STREET 2974
BLANCHARD, OK 73010                                 P‐0001024 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, LESLEY
620 CARRIAGE HILL DRIVE
GLENVIEW IL                                         P‐0010767 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, LETICIA
6438 HARDWICK ST
LAKEWOOD, CA 90713                                  P‐0049295 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, LORETTA HONEYCUTT
23209 HIGHLINE RD
SPIRO, OK 74959                                       2193     11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HALE, MARK
P.O. BOX 708521
SANDY, UT 84070                                     P‐0043296 12/20/2017    TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
HALE, MARSHA K.
HALE, NORMAN E.
19385 W 183 RD ST
OLATHE, KS 66062                                    P‐0044438 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, MICHAEL L.
HALE, JULIE R.
776 W. VILLAGE PARKWAY
LITCHFIELD PARK, AZ 85340                           P‐0007532 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, NOAH J.
E5052 ANDERSON ROAD
IRONWOOD, MI 49938                                  P‐0016853 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, RANDAL L.
815 SE 36TH ST
TOPEKA, KS 66605                                    P‐0046281 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, RAYMOND A.
HOLMES HALE, CASANDRA M.
9109 GEORGIA BELLE DR
PERRY HALL, MD 21128                                P‐0017684 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, RAYMOND A.
HOLMES HALE, CASANDRA M.
9109 GEORGIA BELLE DR
PERRY HALL, MD 21128                                P‐0017690 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, REBECCA S.
1021 COUNTY STREET 2974
BLANCHARD, OK 73010                                 P‐0001017 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, SANDRA F.
HALE, TENIKA S.
26 VIADUCTS
GOODWATER, AL 35072                                 P‐0006237 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, SANDRA F.
HALE, TENIKA S.
26 VIADUCT ST
GOODWATER, AL 35072                                 P‐0057546 2/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, SANDRA G.
2318 AUTUMN SPRINGS LANE
SPRING, TX 77373                                    P‐0006538 10/27/2017    TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
                                                                                         Page 1403 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1404 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HALE, TERRY D.
12800 PRINCETON RD
CERULEAN, KY 42215                                 P‐0014246 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, TERRY D.
12800 PRINCETON RD
CERULEAN, KY 42215                                 P‐0014253 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, TERRY D.
12800 PRINCETON RD
CERULEAN, KY 42215                                 P‐0014257 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALE, TERRY D.
12800 PRINCETON RD
CERULEAN, KY 42215                                 P‐0014261 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEE, YVONNE L.
HALEE, ROY D.
74 RIDGEWAY DRIVE
IRVINGTON, NY 10533                                P‐0027760 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEEKA ENTERTAINMENT
11271 VENTURRA BLVD
NO 627
STUDIO CITY, CA 91604                              P‐0023488 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, CAROLYN C.
2008PORT ROYAL RD
RALEIGH, NC 27609                                  P‐0003552 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, CHARLES
HALEY III, CHARLES
982 GRANITE TRAIL
ADAMS, TN 37010‐9191                               P‐0044046 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                  P‐0023621 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                  P‐0023624 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                  P‐0023690 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                  P‐0023694 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                  P‐0023709 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                  P‐0023735 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                  P‐0023744 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1404 of 3871
                                                   Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1405 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                       P‐0023749 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESL ROAD
ASHLAND, VA 23005                                       P‐0023753 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                       P‐0023974 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                       P‐0023976 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                       P‐0023983 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                       P‐0023990 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                       P‐0023995 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                       P‐0024001 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                       P‐0024021 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                       P‐0024110 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                       P‐0024114 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                       P‐0024115 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                       P‐0024133 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                       P‐0024136 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                             Page 1405 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1406 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HALEY, GREG
HALEY BUILDERS,INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                   P‐0024139 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                   P‐0024144 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                   P‐0024147 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                   P‐0024153 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                   P‐0024159 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, GREG
HALEY BUILDERS, INC.
10102 WHITESEL ROAD
ASHLAND, VA 23005                                   P‐0024166 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, MICHAEL T.
301 TILLMAN DR.
MONROE, LA 71202                                    P‐0005773 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALEY, STEPHANIE E.
410 FAULKNER LANE
BALL GROUND, GA 30107                               P‐0007188 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALKO, JESSE A.
3475 ORCHARD HILL DR.
CANFIELD, OH 44406                                  P‐0006495 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL SR, JASON W.
14592 W SHAW BUTTE DR
SURPRISE, AZ 85379                                  P‐0010392 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, ALAN E.
436 BELLE POINTE DR
NASHVILLE, TN 37221                                 P‐0043559 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, ALICIA N.
P. O. BOX 13894
BIRMINGHAM, AL 35202                                P‐0051708 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, ANDREA J.
25790 BRANCHASTER
FARMINGTON HILLS, MI 48336‐1643                     P‐0026086 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, ANGELA R.
17935 TARPON COURT
HOMEWOOD, IL 60430                                  P‐0009640 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, ARLEN J.
405 ULUMALU RD
HAIKU, HI 96708                                     P‐0017921 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, BERT A.
HALL, MARIA A.
4035 SHERIDAN AVENUE
COCOA, FL 32926                                     P‐0054013   1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1406 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1407 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
HALL, BRIAN M.
6617 S TIB ET CT
AURORA, CO 80016                                   P‐0042089 12/19/2017      TK Holdings Inc., et al .                     $500.00                                                                                        $500.00
HALL, CAROLINE
P.O. BOX 96
NIVERVILLE, NY 12130                               P‐0034064 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HALL, CHARITY D.
404 BATTEN CT
LEXINGTON, SC 29072                                P‐0001569 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HALL, CHRISTOPHER D.
6215 SOUTH EVANS AVENUE
APARTMENT 2
CHICAGO, IL 60637                                  P‐0010204 10/30/2017      TK Holdings Inc., et al .                   $20,000.00                                                                                    $20,000.00
HALL, CLARENCE B.
288 OUTRIGGER LN
COLUMBIA, SC 29212                                 P‐0001784 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HALL, CORRINE T.
8713 MOSQUERO CIRCLE
AUSTIN, TX 78748                                   P‐0008049 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HALL, CORY M.
2236 CHAPEL DOWNS DR
ARLINGTON, TX 76017                                P‐0005613 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HALL, CURTIS C.
506 MAID MARION LANE
STONE MOUNTAIN, GA 30087                           P‐0057088    2/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HALL, DANA J.
364 N RENGSTORFF AVE
MOUNTAIN VIEW, CA 94043                            P‐0015070 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HALL, DANIEL L.
HALL, DIANA H.
P.O. BOX 402
IONE, WA 99139                                     P‐0028262 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HALL, DAVID A.
2964 MILTON ROAD
CHARLOTTESVILLE, VA 22902                          P‐0009105 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HALL, DAVID A.
32166 PERIGORD RD
WINCHESTER, CA 92596                               P‐0056624    2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HALL, DAVID R.
15 N BEACON ST
UNIT UL02
ALLSTON, MA 02134                                  P‐0011403 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HALL, DENNIS W.
BOYD'S LIMOUSINE SERVICE
222 N. SEPULVEDA BLVD.
MANHATTAN BEACH, CA 90266                          P‐0020277 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HALL, DESTINEY D.
403 KENNIE RD.
SHREVEPORT, LA 71106                               P‐0003227 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HALL, DOMINIQUE C.
5408 CHANNING RD
BALTIMORE, MD 21229                                P‐0038642 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HALL, DOROTHY
806 CHERLYNE DR
CEDAR HILL, TX 75104                                 945       10/30/2017       TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00


                                                                                          Page 1407 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1408 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HALL, DOROTHY M.
806 CHERLYNE DR
                                                    P‐0010217 10/30/2017     TK Holdings Inc., et al .                   $13,000.00                                                                                   $13,000.00
HALL, DWIGHT D.
4305 VANCE RD
NORTH RICHLAND H, TX 76180                          P‐0034653 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, EARL N.
30040 FEDERAL LN
EUGENE, OR 97402                                    P‐0041194 12/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, ELENA
4 PINECREST DRIVE
WILMINGTON, DE 19810                                P‐0010878 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, ERIC K.
5309 WALLBROOK DR
FAYETTEVILLE, NC 28306                              P‐0014049 11/3/2017      TK Holdings Inc., et al .                  $310,000.00                                                                                  $310,000.00
HALL, ESTEL C.
221 MCKINLEY DRIVE
LEXINGTON, NC 27295‐7185                            P‐0037909 12/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, FLOYD B.
2732 E GRAND ST
SPRINGFIELD, MO 65804                               P‐0015901 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, FREDERICK L.
2119 W. WADDEDD AVE.
ALBANY, GA 31707                                    P‐0003731 10/25/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
HALL, GARY L.
117 CANNON CIRCLE
WINCHESTER, VA 22602                                P‐0026763 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, GERALD
15436 DREXEL AVENUE
DOLTON, IL 60419                                      1894      11/9/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HALL, GLORIA D.
8964 ROCKPOND MEADOWS DRIVE
JACKSONVILLE, FL 32221                                1408      11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HALL, HEATHER M.
4042 WHITEMARK CT
LEXINGTON, KY 40516                                 P‐0005228 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, IESHA
NO ADDRESS PROVIDED
                                                    P‐0045655 12/23/2017     TK Holdings Inc., et al .                   $23,335.28                                                                                   $23,335.28
HALL, IESHA
NO ADDRESS PROVIDED
                                                    P‐0045697 12/23/2017     TK Holdings Inc., et al .                   $23,335.28                                                                                   $23,335.28
HALL, JANET J.
255 YEARLING DRIVE
SUMMERVILLE, SC 29486                               P‐0053861   1/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, JEFFREY T.
HALL SR, JEFFREY T.
39208 ADAMS RD
LISBON, OH 44432                                    P‐0006186 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, JOEL F.
61 OVERLOOK HEIGHTS WAY
STOCKBRIDGE, GA 30281                               P‐0021352 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, JOHN J.
2418 OWEN DRIVE
WILMINGTON, DE 19808                                P‐0015497 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1408 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1409 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HALL, JOHN K.
2544 JOANN COURT
NIAGARA FALLS, NY 14304                                1356      11/4/2017        TK Holdings Inc.                                                                                                                           $0.00
HALL, JOSEPH A.
HALL, CAROL L.
23641 VIA DELOS
VALENCIA, CA 91355                                   P‐0037205 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, JOSEPH B.
9937 E SAGEBRUSH DRIVE
PRESCOTT VALLEY, AZ 86314‐7628                       P‐0044515 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, JUDITH P.
4 GREENBRIAR
IRVINE, CA 92604                                       2901      11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HALL, JULIE MARIE
4044 PERRY AVE N
ROBBINSDALE, MN 55422                                  3603      11/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HALL, KATHARINE P.
3696 HIGHLAND PARK PLACE
MEMPHIS, TN 38111                                    P‐0016383 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, KEISHA
12941 SW 284TH TER
HOMESTEAD, FL 33033‐1995                             P‐0053118 12/29/2017      TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
HALL, KEITH E.
HALL, MICHAEL L.
8527 HALLET
LENEXA, KS 66215                                     P‐0031391 11/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, KHLISHIA L.
1334 WINTERGREEN CT
DESOTO, TX 75115                                     P‐0054572 1/13/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, KRISTIN
603 33RD ST.
EVERETT, WA 98201                                      1839      11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
HALL, LESLIE N.
3882 40TH AVENUE W
BRADENTON, FL 34205                                  P‐0051085 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, LISA‐GAYE
44 HARNETT STREET
ASHEVILLE, NC 28806                                  P‐0012966 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, LUTHER L.
44762 SHADOWCREST DR
LANCASTER, CA 93536                                  P‐0034649 12/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, LYNETTE F.
1201 AMULET STREET
NATCHITOCHES, LA 71457                               P‐0050306 12/27/2017      TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
HALL, MARCI F.
108 B SAXONY DR
MOUNT LAUREL, NJ 08054                               P‐0029905 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, MARY
212 MECHANIC ST
FOXBORO, MA 02035                                    P‐0053814    1/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, MARY N.
CJ FLIGHT CLA LLC
P.O. BOX 445
ELKTON, MD 21922                                     P‐0005600 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 1409 of 3871
                                                  Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1410 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
HALL, MAURA J.
32 EMERSON ROAD
PLYMOUTH, MA 02360                                     P‐0031436 11/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, MAURICE
17244 133RD AVE
APT. 4G
JAMAICA, NY 11434                                      P‐0006121 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, MELISSA
44 LOCHWOOD CT.
NEW ALBANY, IN 47150                                   P‐0057759 3/22/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, MELISSA K.
44 LOCHWOOD CT.
NEW ALBANY, IN 47150                                   P‐0057758 3/22/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, MICHELLE
9000 CROW CANYON RD.
STE. S‐308
BLACKHAWK, CA 94506                                    P‐0016205 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, MONICA L.
HALL, STEVEN M.
613 S. 65TH ST.
MILWAUKEE, WI 53214                                    P‐0018059 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, NANETTE M.
42457 LILLEY POINTE
CANTON, MI 48187                                       P‐0018304 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, NEILA S.
1071 BLACK LANE
FAIRBORN, OH 45324                                     P‐0052424 12/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, NEILA S.
1071 BLACK LANE
FAIRBORN, OH 45324                                     P‐0053920    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, NIKEYA N.
5282 N. REESE AVE
FRESNO, CA 93722                                       P‐0032473 11/27/2017      TK Holdings Inc., et al .                   $28,700.00                                                                                   $28,700.00
HALL, PATRICIA I.
780 SPRINGDALE AVENUE
APT 9C
EAST ORANGE, NJ 07017                                  P‐0054988 1/17/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, PATRICIA TEAGLE
624 SEA VIEW DRIVE
DESTIN, FL 32541                                         469       10/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HALL, PHILLIP C.
HALL, KAREN L.
48 TWP RD. 276 SOUTH
SOUTH POINT, OH 45680                                  P‐0011685 11/1/2017       TK Holdings Inc., et al .                     $700.00                                                                                       $700.00
HALL, RAMONIA J.
P. O. BOX 5826
OAKLAND, CA (94605                                     P‐0035760 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, RANDALL
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                        P‐0044005 12/21/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HALL, RHONDA J.
924 N. E. 81ST
OKLAHOMA CITY
, OK 73114                                             P‐0058167    8/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                              Page 1410 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1411 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HALL, RHONDA J.
924 N.E. 81ST
OKLAHOMA CITY, OK 73114                             P‐0058190 8/14/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, RHONDA J.
924 N.E 81ST
OKLAHOMA CITY, OK 73114                             P‐0058191 8/13/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, RICHARD
3417 NW 44TH ST
OKLAHOMA CITY, OK 73112                             P‐0000101 10/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, ROBIN
122 LIVE OAK ROAD
CARTHAGE, MS 39051                                  P‐0012890 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, ROSEMARY C.
10732 MIDDLE OAK DRIVE
MOBILE, AL 36695                                      784       10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HALL, RYAN
1625 MOORES MILL ROAD
ATLANTA, GA 30327                                   P‐0019052 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, RYAN
1625 MOORES MILL ROAD
ATLANTA, GA 30327                                   P‐0019059 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, SANDRA
35027 AVE C
YUCAIPA, CA 92399                                   P‐0036631 12/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, SANDRA K.
DESALVO, PHYLLIS A.
2320 WOODBRIDGE WAY 1A
LOMBARD, IL 60148                                   P‐0052855 12/27/2017      TK Holdings Inc., et al .                   $17,000.00                                                                                   $17,000.00
HALL, SHELBY
1028 BROAD STREET
PHILLIPSBURG, NJ 08865                              P‐0054251    1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, STEVEN L.
HALL, TIFFANY N.
6762 CIRCLE J DRIVE
TALLAHASSEE, FL 32312                               P‐0052477 12/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, SUMMAYYA T.
2012 STEWART AVE
HOPEWELL, VA 23860                                  P‐0015950 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, TANJELA S.
7701 BATAVIA LN
CHARLOTTE, NC 28213                                 P‐0053897    1/3/2018     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HALL, TERRY W.
HALL, PATRICIA R.
5815 E. PARAPET ST
LONG BEACH, CA 90808                                P‐0014688 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, THOMAS A.
207A COAL PIT HILL RD
GRISWOLD, CT 06351                                  P‐0029206 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, TIFFANY C.
GARDEN, LACEDRIC K.
1404 NIAGARA FALLS CT
ARLINGTON, TX 76002                                 P‐0022863 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, TIMOTHY M.
5371 WATKINS GLEN CIRCLE WEST
#201
ARLINGTON, TN 38002                                 P‐0039167 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1411 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1412 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HALL, TODD M.
19123 PEACEFUL STREAM DR
LEESBURG, VA 20176                                  P‐0029592 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, TOMMY R.
HALL, SHERRI D.
1102 DOUBLE L ROAD
WHITE HALL, AR 71602                                P‐0024656 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, TOMMY R.
HALL, SHERRI D.
1102 DOUBLE L ROAD
WHITE HALL, AR 71602                                P‐0025572 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, TOMMY R.
HALL, SHERRI D.
1102 DOUBLE L ROAD
WHITE HALL, AR 71602                                P‐0025981 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, VINSON A.
11263 MISSISSIPPI AVE.
APT. 205
LOS ANGELES, CA 90025                               P‐0056253 1/31/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALL, VIOLET Y.
350 SUZANNE DRIVE
JACKSONVILLE, FL 32218                              P‐0052414 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALLA, BARBARA J.
WAYNE
3791 PINE VIEW DRIVE
PULASKI, WI 54162                                   P‐0027830 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALLBAUER, COREY R.
300 SOUTH NEW PROSPECT RD
APT 13F
JACKSON, NJ 08527                                   P‐0050664 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALLDEN, MATHEW P.
37 JONATHAN RD
SELINSGROVE, PA 17870                               P‐0008027 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALLDEN, MATHEW P.
37 JONATHAN RD
SELINSGROVE, PA 17870                               P‐0008037 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALLE, KELLY A.
16250 BENTWOOD PALMS DR
FORT MYERS, FL 33908                                P‐0010994 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALLETT, BRYAN
2355 LAKE SHORE BLVD. WEST
APT. 404
ETOBICOKE, ON M8V 1C1
CANADA                                                 83      8/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HALLETT‐RUPP, KAREN S.
2619 E POPLAR DR
BLOOMINGTON, IN 47401                               P‐0009673 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALLEY, MEGAN L.
1 WASHINGTON AVE
BLDG 6, APT 5B
MORRISTOWN, NJ 07960                                P‐0037433 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALLGREN, KATHERINE
2108 SOUTH FIFTH STREET
ROCKFORD, IL 61104                                  P‐0006747 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1412 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1413 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HALLGREN, MARGOT
6 CANDLEWOOD DRIVE
SANDWICH, MA 02563                                  P‐0010318 10/31/2017    TK Holdings Inc., et al .                  $400,000.00                                                                                  $400,000.00
HALLING, C.B. AND BETH
304 REID AVENUE
APT B
TROY, IL 62294                                        631     10/26/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
HALLMAN, CAROLINE ELIZABETH
716 W. MULBERRY ST. #13
DENTON, TX 76201                                      615     10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HALLMAN, RONALD S.
2512 POCATY ROAD
CHESAPEAKE, VA 23322                                P‐0011489 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALLOCK, ALLAN R.
458 STEPHANIE DR
LEXINGTON, NC 27295                                 P‐0001689 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALLOCK, STEVE
24 POPLAR RIDGE RD
DAHLONEGA, GA 30533                                 P‐0008243 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALLORAN, DENISE L.
QUINN, ESTATE THOM D.
1239 8TH AVENUE SE
OLYMPIA, WA 98501                                   P‐0020060 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALLORAN, JAMES H.
HALLORAN, CLAIRE W.
708 OAK STREET
SILVERTON, OR 97381‐1844                            P‐0027503 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALLSON, MATTHEW H.
HALLSON, JUDY R.
26460 COURT LANE #22
LEWISTON, ID 83501                                  P‐0014840 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALPAIN, DONALD G.
HALPAIN, AMANDA S.
3931 MACAW RD
ROPESVILLE, TX 79358                                P‐0007351 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALPER, STEVEN R.
2 TEAKWOOD COURT
WARREN, NJ 07059                                    P‐0015467 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALPERIN, DAVID
1518 CORCORAN STREET NW
WASHINGTON, DC 20009                                P‐0038880 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALPERIN, DAVID E.
1518 CORCORAN STREET NW
WASHINGTON, DC 20009                                P‐0038883 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALPERIN, DAVID P.
415 RIVER GROVE LANE
VERNON HILLS, IL 60061                              P‐0011755 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALPIN, DAVID C.
20 S. MAIN STREET
UNIT 508
MOUNT PROSPECT, IL 60056                            P‐0035360 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALPIN, KEVIN
1617 STONEHENGE WAY
PETALUMA, CA 94954                                    4245    12/22/2017       TK Holdings Inc.                          $2,800.00              $0.00                                                                 $2,800.00



                                                                                         Page 1413 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1414 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HALSEY, MARY
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                     P‐0043829 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HALSTEAD, BILLY G.
INGRAM, SHERYLL L.
20 KNOTWEED COURT
BLUFFTON, SC 29909‐7150                             P‐0021289 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALSTED, LAWRENCE A.
2630 SUMMERWALK PL
ROUND ROCK, TX 78665                                P‐0039298 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALSTED, MARIA A.
2630 SUMMERWALK PL
ROUND ROCK, TX 78665                                P‐0039303 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALSTIED, LISA D.
OVERTON, JALISA S.
P.O. BOX 156
SPENCER, OK 73084                                   P‐0051746 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALSTIED, LISA D.
P.O. BOX 156
SPENCER, OK 73084                                   P‐0051841 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALSTIED, LISA D.
P.O. BOX 156
SPENCER, OK 73084                                   P‐0051884 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALTER, CHARLENE
1373 KIT CIRCLE
BEAR, DE 19702                                      P‐0048382 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALTERMAN, LORENZA B.
15 SOUTH SPRING STREET
BOX 261
ROWLESBURG, WV 26425‐0261                           P‐0032778 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALUKO, FRED
14 KINGWOOD AVE/FREDHALUKO
FRENCHTOWN, NJ 08825                                P‐0015236 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALVERSON, DAWN L.
8084 SOUTH LAKE DRIVE
APT C
DUBLIN, CA 94568                                    P‐0014755 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALVERSON, DAWN L.
8084 SOUTH LAKE DRIVE
APT C
DUBLIN, CA 94568                                    P‐0014765 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALVERSON, DOUGLAS A.
1430 S FAIRFIELD AVE
LOMBARD, IL 60148                                   P‐0006050 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HALVERSON, HEATH E.
6208 PALMETTO CIRCLE SW
CEDAR RAPIDS, IA 52404                              P‐0014462 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAM, ERIC J.
HAM, VERONICA L.
2618 W. RENOIR DR.
COEUR D'ALENE, ID 83815                             P‐0020327 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAM, SHARON
MITCHELL A. TOUPS, LTD.
P. O. BOX 350
BEAUMONT, TX 77704‐0350                             P‐0024664 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1414 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1415 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HAMAN, JESSE R.
215 RAINBOW DRIVE #11586
LIVINGSTON, TX 77399                               P‐0017575 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMAN, JESSE R.
215 RAINBOW /DRIVE, #11586
LIVINGSTON, TX 77399                               P‐0017581 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMARI, THERESA A.
HAMARI, MARK A.
1406 ADAMS ST
MARQUETTE, MI 49855                                P‐0017080 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMATHER, FRED M.
HAMATHER, BETTY T.
143 HARMON RIDGE COURT
KERNERSVILLE, NC 27284                             P‐0046738 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMBEK, IAN D.
J‐HANNA, ARIANN
3265 N LITTLE BROOK PL
TUCSON, AZ 85712                                   P‐0014792 11/3/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HAMBEL, CAROLE A.
HAMBEL, HENRY P.
29 MARY GRAY DR
CLYDE, NC 28721                                    P‐0003822 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMBEL, CAROLE A.
HAMBEL, HENRY P.
29 MARY GRAY DR
CLYDE, NC 28721                                    P‐0004107 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMBEL, CAROLE A.
HAMBEL, HENRY P.
29 MARY GRAY DR.
CLYDE, NC 28721                                    P‐0020763 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMBEL, CAROLE A.
HAMBEL, HENRY P.
29 MARY GRAY DR
CLYDE, NC 28721                                    P‐0022059 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMBEL, HENRY P.
HAMBEL, CAROLE A.
29 MARY GRAY DR
CLYDE, NC 28721                                    P‐0003897 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMBEL, HENRY P.
HAMBEL, CAROLE A.
29 MARY GRAY DR
CLYDE, NC 28721                                    P‐0020764 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMBLETON, DUSTIN J.
2305 33RD AVE
GREELEY, CO 80634                                  P‐0014221 11/3/2017     TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
HAMBLIN, RICHARD T.
HAMBLIN, FRANCES D.
31006 STATE RT O
DREXEL, MISSOURI 64742                             P‐0014113 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMBLIN, TROY D.
341 HIGH CREST DRIVE
WEST MILFORD, NJ 07480                             P‐0049114 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMBRIC, VERONICA A.
330 JAMESTOWN MANOR DRIVE
GARDENDALE, AL 35071                               P‐0030567 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1415 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1416 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HAMBURG, DAVID J.
16 JAMESON ROAD
BINGHAMTON, NY 13905                                 P‐0014360 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMBURG, FREDDA
18 BROOK AVENUE
BINGHAMTON, NY 13901                                 P‐0014082 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMBURG, FREDDA
18 BROOK AVENUE
BINGHAMTON, NY 13901                                 P‐0014490 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMBURG, ILANA T.
16 JAMESON ROAD
BINGHAMTON, NY 13905                                 P‐0014382 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMBY, GARY R.
6806 CEDAR POINT DR.
PASADENA, TX 77505                                   P‐0046969 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMDAN, ABEER
HAMDAN, NASSER
6123 E REDFIELD RD
SCOTTSDALE, AZ 85254                                 P‐0006071 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMDAN, JOYCE G.
602 W CALIFORNIA AVE APT C
GLENDALE, CA 91203                                   P‐0048473 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMEL, JONATHAN H.
1344 VANCE STREET
LAKEWOOD, CO 80214                                   P‐0041696 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILL, JACK A.
8408 KINGS VIEW COURT
MONTGOMERY, TX                                       P‐0017580 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, AIMEE T.
832 W 21ST
HOUSTON, TX 77008                                    P‐0032879 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, AIMEE T.
832 W 21ST
HOUSTON, TX 77008                                    P‐0032880 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, ANDREA C.
17301 VIA MAGDALENA
SAN LORENZO, CA 94580                                P‐0042264 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, ANDREA C.
17301 VIA MAGDALENA
SAN LORENZO, CA 94580                                P‐0042981 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, BETTY
1508 CLEARVIEW STREET
PHILADELPHIA, PA 19141                               P‐0037519 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, BRETT
P.O. BOX 526346
SALT LAKE, UT 84152                                  P‐0033719 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, BRITTNEY R.
1630 RUE DU BELIER
APT 108
LAFAYETTE, LA 70506                                  P‐0019347 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, BRUCE H.
4225 SOUTHWYCK DR
JANESVILLE, WI 53546‐2120                            P‐0047360 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, CHARLES
410 SHERINGHAM TERRACE
ROSWELL, GA 30076                                    P‐0007014 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1416 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1417 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HAMILTON, CHARLOTTE
HAMILTON, MICHAEL
509 TIFFANY DRIVE
UNIT B
SANTA MARIA, CA 93454                               P‐0020195 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, CHARMAINE M.
262 OLD SUNSHINE ROAD
BOSTIC, NC 28018                                    P‐0036675 12/6/2017       TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HAMILTON, CHERYL L.
24 GREAT HILL DRIVE
WEYMOUTH, MA 02191                                  P‐0040719 12/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, CHRISTINA A.
10637 GLASS TUMBLER PATH
COLUMBIA, MD 21044                                  P‐0038700 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, CLAIRE E.
3910 AUBURN BLVD. #59
SACRAMENTO, CA 95821                                P‐0021390 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, CLARENCE H.
8526 STAR HOLLOW LANE
HOUSTON,, TX 77095‐5209                             P‐0041831 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, DANIEL R.
HAMILTON, ROXANN M.
MCCUISTON AUTOMOTIVE
3066 NORTH EASTMAN RD.
LONGVIEW, TX 75605                                  P‐0053746    1/2/2018     TK Holdings Inc., et al .                     $100.00                                                                                       $100.00
HAMILTON, DANIEL REX
556 FAWN LANE
AVINGER, TX 75630                                     533       10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAMILTON, DARRELL
3020 MOUNT VERNON AVE
EVANSVILLE, IN 47712‐5826                             1569      11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
HAMILTON, DAVID T.
10930 CLARKE RD
COLUMBIA STATION, OH 44028                          P‐0030205 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, DEBRA J.
2441 S. KIHEI RD, APT A104
KIHEI, HI 96753                                     P‐0014624 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, DENISE D.
BOHL, STEVEN
10145 25 1/2 MILE RD
ALBION, MI 49224                                    P‐0054415 1/11/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, DIANA R.
2816 GARDEN COURT #A
STEILACOOM, WA 98388                                P‐0051833 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, HOWARD W.
733 GULL POINT AVENUE
LAS VEGAS, NV                                       P‐0018442 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, JAMES S.
832 W 21ST
HOUSTON, TX 77008                                   P‐0032877 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, JEFFERY S.
P.O. BOX 11
MOUNTAIN VIEW, HI 96771                             P‐0041822 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, JEREMY
25140 SLATE CREEK DR
MORENO VALLEY, CA 92551                             P‐0040828 12/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1417 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1418 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HAMILTON, JOHN W.
3101 SMOKY CT
SACRAMENTO, CA 95826                                P‐0027031 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, JOSHUA M.
16304 NE 143RD WAY
VANCOUVER, WA 98682                                 P‐0022219 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, LAURA
634 SIMMONS TR
GREEN COVE SPRIN, FL 32043                          P‐0049409 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, LUCY H.
8526 STAR HOLLOW LANE
HOUSTON, TX 77095‐5209                              P‐0041828 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, MICHAEL
794 OAK MOSS DRIVE
LAWRENCEVILLE, GA 30043                             P‐0056456    2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, MICHAEL S.
3016 CENTER RIDGE DR
BERTHOUD, CO 80513                                  P‐0010012 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, MICHAEL S.
3016 CENTER RIDGE DR
BERTHOUD, CO 80513                                  P‐0010025 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, MICHAEL S.
3016 CENTER RIDGE DR
BERTHOUD, CO 80513                                  P‐0010035 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, MICHAEL S.
3016 CENTER RIDGE DR.
BERTHOUD, CO 80513                                  P‐0010046 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, NATHAN
3 SOVENTE
IRVINE, CA 92606                                    P‐0039779 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, PATRICIA A.
38 BROOKFIELD DRIVE
BROCKTON, MA 02302                                  P‐0035919 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, RALPH E.
49 FOURTH ST
SOUTH SHORE, KY 41175                                 4225      12/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAMILTON, REBECCA J.
3225 WOODLAND PARK DR
APT 883
HOUSTON, TX 77082                                   P‐0006002 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, ROBERT G.
P.O. BOX 203
UNIONTOWN, OH 44685‐0203                            P‐0048984 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, ROBERT T.
7420 BRISTOL LANE
PARKLAND, FL 33067                                  P‐0010597 10/31/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HAMILTON, RODERICK K.
10637 GLASS TUMBLER PATH
COLUMBIA, MD 21044                                  P‐0037990 12/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, SCOTT D.
HAMILTON, TINA K.
1507 MARIA ST.
FLINT, MI 48507‐5527                                P‐0025253 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON, SR., MARVIN J.
8078 COUNTRY RUN PKWY
ORLANDO, FL 32818                                   P‐0000924 10/20/2017      TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
                                                                                           Page 1418 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1419 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HAMILTON, THOMAS G.
1613 FIRST COLONY TRACE
HAMPTON, VA 23665                                    P‐0007947 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMILTON‐ROMEO, REAL J.
3611 HENRY HUDSON PARKWAY
11F
BRONX, NY 10463                                      P‐0016652 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMLER, GREGORY P.
HAMLER, JACKI L.
303 GREENFIELD AVE
GLEN ELLYN, IL 60137‐5336                            P‐0007316 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMLET, JAMES E.
2417 FERDINAND DRIVE
KNIGHTDALE, NC 27545                                 P‐0001973 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMLET, JAMES E.
2417 FERDINAND DRIVE
KNIGHTDALE, NC 27545                                 P‐0001980 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMLETT, JACKIE
515 MAGNA DR.
DURHAM NC                                            P‐0005853 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMLEY, DAVID K.
GOLFING TRUST, THE
6160 W IRMA LN
GLENDALE, AZ 85308                                   P‐0038724 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMLIN TOOL & MACHINE CO., INC.
1671 E. HAMLIN ROAD
ROCHESTER HILLS, MI 48307                              5001     6/11/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAMLIN, BRIAN C.
1932 SCENIC AVE
CENTRAL POINT, OR 97502                              P‐0054901 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMLIN, JEVIN T.
8214 COURTLAND MANOR RD
PIKESVILLE, MD 21208                                 P‐0010019 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMLIN, JOHN C.
6356 BENNER COURT
PLEASANTON, CA 94588                                 P‐0017886 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMLIN, JOHN C.
6356 BENNER COURT
PLEASANTON, CA 94588                                 P‐0017908 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMM, CHRIS
1613 S CAPITAL OF TEXAS HWY
SUITE 201
AUSTIN, TX 78746                                     P‐0038810 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMM, JOHN
3921 LIONHEART DR
JACKSONVILLE, FL 32216                               P‐0003674 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMM, PAUL
11807 SHASTA LANE
OKLAHOMA CITY, OK 73162                              P‐0000128 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMM, SIDNEY W.
20 BRISTOL KNOLL ROAD
NEWARK, DE 19711                                     P‐0037718 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMM, WILLIAM H.
2 N WATERVIEW DR
PALM COAST, FL 321371FAHP                            P‐0033556 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1419 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1420 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HAMM, WILLIAM H.
2 N WATERVIEW DR
PALM COAST, FL 32137                               P‐0033574 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMAC, YVONNE C.
6355 PEACHTREE DUNWOODY RD NE
APARTMENT 132
ATLANTA, GA 30328                                  P‐0012068 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMADI, TAHAR
6508 FIRESIDE DR.
CHICAGO RIDGE, IL 60415                            P‐0037676 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMEL‐DAVIS, DONNA P.
24475 PASEO DE TORONTO
24475 PASEO DE TORONTO
YORBA LINDA, CA 92887                              P‐0046612 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMELL, ERIC L.
3017 S HOLLY PL
DENVER, CO 80222                                   P‐0009588 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMELL, ERIC L.
3017 S HOLLY PL
DENVER, CO 80222                                   P‐0009606 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMELL, LINDA L.
6404 S NEWPORT CT
CENTENNIAL, CO 80111                               P‐0025185 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMELL, LINDA L.
6404 S NEWPORT CT
CENTENNIAL, CO 80111                               P‐0025190 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMEN, MARLYCE
158 MILES AVENUE NW
CANTON, OH 44708                                   P‐0009061 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMER, BIAN R.
30 F ST. N.E.
EPHRATA, WA 98823                                  P‐0019191 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMER, BRIAN R.
30 F ST. N.E.
EPHRATA, WA 98823                                  P‐0019198 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMER, DEBBIE E.
23028 OLD INLET BRIDGE DR.
BOCA RATON, FL 33433                               P‐0000581 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMER, MICHAEL J.
713 LOCUST ST
ANACONDA, MT 59711                                 P‐0011127 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMER, TIMOTHY D.
304 MENDON ROAD
PITTSFORD, NY 14534                                P‐0026355 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMER, TRACEY
31 CLINTON AVENUE
WESTPORT, CT 06880                                 P‐0013247 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMERS, DAWN
442 CHIMNEY ROCKS ROAD
HOLLIDAYSBURG, PA 16648                            P‐0050009 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMERS, MARYANN
HAMMERS, MARYANN
1045 CHERRY CREEK CIRCLE
WESTLAKE VILLAGE, CA 91362                         P‐0017868 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1420 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1421 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HAMMERS, MELISSA J.
178 HEISS LANE
DUNCANSVILLE, PA 16635                              P‐0040871 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMERSCHMIDT, JUDY M.
HAMMERSCHMIDT, GEORGE J.
102 RED DEER PLACE
MONTGOMERY, TX 77316                                P‐0003876 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMETT, DORIS C.
265 PEACHTREE ROAD
BOILING SPRINGS
SPARTANBURG, SC 29316                               P‐0018081 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMETT, JASON R.
521 CHICAGO AVE
UNIT B
EVANSTON, IL 60202                                  P‐0025756 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMITT, FRANK D.
HAMMITT, PAMELA L.
4682 WINEWOOD VILLAGE DR
COLORADO SPRINGS, CO 80917‐1221                     P‐0011126 10/31/2017    TK Holdings Inc., et al .                   $29,060.00                                                                                   $29,060.00
HAMMOCK, JANETTA M.
2024 SYCAMORE DRIVE
BEDFORD HEIGHTS, OH 44146                           P‐0047613 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMON, TIFFANY L.
HAMMON, FRANK L.
7901 S. BEECHGROVE DR.
WEST JORDAN, UT 84081                               P‐0013521 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMOND, CHRIS A.
9053 PICKETT FENCE LANE
SUMMERVILLE, SC 29485                               P‐0008527 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMOND, JARED
6789 S. LAKE SHORE DRIVE
HARBOR SPRINGS, MI 49740                            P‐0013245 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMOND, JULIUS
HAMMOND, GWENDOLYN J.
3547 CHALFONT DRIVE
PHILADELPHIA, PA 19154                              P‐0029854 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMOND, LINDSEY S.
6963 N ASHLAND BLVD #1W
CHICAGO, IL 60626                                   P‐0052669 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMOND, MARK M.
HAMMOND, LYNN A.
911 13TH AVENUE
BLOOMER, WI 54724                                   P‐0047967 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMOND, MICHAEL
2909 HOXIE GORGE RD
MARATHON, NY 13803                                    1041    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAMMOND, MICHAEL E.
2237 ABBEYWOOD ROAD
LEXINGTON, KY 40515                                 P‐0002813 10/24/2017    TK Holdings Inc., et al .                     $175.00                                                                                       $175.00
HAMMOND, PATRICIA J.
431 COLLAR PRICE RD
BROOKFIELD, OH 44403                                P‐0036886 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMOND, PATRICIA J.
431 COLLAR PRICE RD
BROOKFIELD, OH 44403                                P‐0038257 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1421 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1422 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HAMMOND, ROBERT T.
145 WILLOWBROOK DRIVE
PORTOLA VALLEY, CA 94028                             P‐0033612 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMOND, TERRY W.
17025 20TH AVE. WEST
LYNNWOOD, WA 98037                                   P‐0015755 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMMONDS, AARON P.
121 JESSICA LANE
BROOKLAND, AR 72417                                  P‐0027288 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPDEN, KEITH A.
316 TAMARACK COURT
KETTERING, MD 20774                                  P‐0034215 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPSHIRE, KEEFER C.
315 SOUTH DUCK STREET
STILLWATER, OK 74074                                 P‐0041441 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPSHIRE, KEVIN C.
P.O BOX 832
JENKS, OK 74037                                      P‐0041448 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPSON, CAITLYN E.
NO ADDRESS PROVIDED
                                                     P‐0006202 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPSON, RANDALL S
4963 NE 124TH ROAD
OXFORD, FL 34484                                       413     10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAMPTON, ANDRAE
45 YOUTZ AVE.
AKRON, OH 44301                                        4101    12/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAMPTON, BARBARA D.
842 H ST
PAWNEE CITY, NE 68420                                P‐0010622 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPTON, CHAZ
8907 SABINA AVE
HESPERIA, CA 92345                                     2243    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAMPTON, HOSEA F.
85 RING AVE SW
CONCORD, NC 28025                                    P‐0056015 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPTON, JACINDA N.
1359 S KILDARE AVE APT 2
CHICAGO, IL 60623                                    P‐0011580 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPTON, JAMEL
2503 BRIERWOOD DR
ALBANY, GA 31705                                     P‐0022029 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPTON, JOHN E.
HAMPTON, BONNIE D.
4923 HOLLY OAK RD.
FORT WAYNE, IN 46845                                 P‐0019495 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPTON, KEEMYA T.
P.O. BOX 704101
DALLAS, TX 75370                                     P‐0042292 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPTON, NICOLE
1782 19TH ST S
APT #A
SAINT PETERSBURG, FL 33712                           P‐0026611 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPTON, NOVA M.
P O BOX 476
TOWNSEND, DE 19734                                   P‐0036816 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1422 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1423 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HAMPTON, PHILIP W.
31228 223RD AVENUE NE
ARLINGTON, WA 98223                                  P‐0016131 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPTON, STEPHANIE
537 CONGRESS STREET, UNIT 504
PORTLAND, ME 04101                                   P‐0008423 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPTON, STEPHANIE
537 CONGRESS STREET, UNIT 504
PORTLAND, ME 04101                                   P‐0008528 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMPTON‐BILAL, LEAH Y.
4 SAXONY PLACE
HAMPTON, VA 23669‐2896                               P‐0049947 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMRICK, HEIDI E.
3136 RIVER BRANCH CIRCLE
KISSIMMEE, FL 34741                                  P‐0043835 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAMZIC, ELVIS
2942 MISTY RIDGE LN
ROCKWALL, TX 75032                                   P‐0002989 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAN, CHUNWANG
6427 ESCALLONIA DR.
NEWARK, CA 94560                                     P‐0042569 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAN, DAROW
6378 W. 6TH ST.
LOS ANGELES, CA 90048                                P‐0018762 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAN, DONG
23568 WINTERGREEN CIRCLE
NOVI, MI 48374                                       P‐0015067 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAN, JAMES J.
26341 SILVER SPUR RD.
RANCHO PALOS VER, CA 90275                           P‐0028838 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAN, JUN
WANG, JIAN
4514 VILLAGE FOREST DR
SUGAR LAND, TX 77479                                 P‐0024518 11/13/2017    TK Holdings Inc., et al .                    $4,680.00                                                                                    $4,680.00
HAN, MICHAEL
146 HICKS ROAD
NASHVILLE, TN 37221                                  P‐0011251 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAN, SUNG E.
115 SHEFFIELD LANE
YORKTOWN, VA 23693                                   P‐0030997 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANAHAN, JEANNE
22219 LINDA DR
TORRANCE, CA 90505                                   P‐0013327 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANAN, KARI M.
25235 SE KLAHANIE BLVD
M203
ISSAQUAH, WA 98029                                   P‐0055245 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANAN, PAUL C.
36562 707TH AVE
KIMBALL, MN 55353                                    P‐0019098 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANAU, DAVID
6043 MCPHERSON AVE
BETHEL PARK, PA 15102                                P‐0010362 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANCE, GREGORY M.
5383 NW 169TH PL
PORTLAND, OR 97229                                   P‐0016931 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1423 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1424 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HANCIK, ROBERT D.
HANCIK, DEBORAH E.
24189 SAN LUCAS LANE
PUNTA GORDA, FL 33955                              P‐0025140 11/6/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HANCIK, SHILETHA
6631 COYOTE STREET
CHINO HILLS, CA 91709                                2250    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HANCIK, SHILETHA
6631 COYOTE STREET
CHINO HILLS, CA 91709                                2252    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HANCIK, THOMAS
6631 COYOTE STREET
CHINO HILLS, CA 91709                                2396    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HANCOCK BEAN, CASSANDRA F.
831 KINGSTON SPRINGS WAY
LAS VEGAS, NV 89123                                P‐0011874 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANCOCK, DAVID J.
6254 BOSTON STATE ROAD
HAMBURG, NY                                        P‐0025470 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANCOCK, GARY
HANCOCK, GARY
1025 AE ST
APT 107
KAPOLEI, HI 96707                                  P‐0055428 1/21/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANCOCK, GAYE E.
P.O. BOX 835
CAPITOLA, CA 95010‐0835                            P‐0051601 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANCOCK, HENRY H.
133 7TH STREET
UNIT #3
MANHATTAN BEACH, CA 90266                          P‐0039557 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANCOCK, JEREMY R.
2843 CLEAR CREEK LANE
LAFAYETTE, CO 80026                                P‐0009450 10/30/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HANCOCK, KATHLEEN
2843 CLEAR CREEK LANE
LAFAYETTE, CO 80026                                P‐0009367 10/30/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HANCOCK, KENNETH D.
HANCOCK, MIRANDA S.
MIRANDASUE1980@GMAIL.COM
881 SCHOOL AVE
HERMLEIGH, TX 79526                                P‐0006632 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANCOCK, LARS J.
393 W. 1430 S.
PAYSON, UT 84651                                   P‐0032416 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANCOCK, ROBERT
HANCOCK, CHRISTIAN
2320 MECKLENBURG AVENUE
CHARLOTTE, NC 28205                                P‐0015609 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANCOCK, WARREN
1009 NORA LN
DENTON, TX 76210                                   P‐0046207 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAND, ALENA F.
1611 ALVARADO AVENUE
APARTMENT 2
WALNUT CREEK, CA 94597                             P‐0041018 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1424 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1425 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HAND, AMANDA
8638 LEYLAND DR
SAN ANTONIO, TX 78239                                 522     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAND, ELANA
226 DOVERWOOD ROAD
FERN PARK, FL 32730                                 P‐0005542 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAND, ELANA
226 DOVERWOOD ROAD
FERN PARK, FL 32730                                 P‐0005549 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANDEL JR, RICHARD C.
3 WILDWOOD ROAD
PORTLAND, CT 06480                                  P‐0038321 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANDEL, ARTHUR F.
153 GOLDEN RD
STOUGHTON, MA 02072‐1959                            P‐0020857 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANDELSMAN, DAN G.
16 ATTITASH RD
CHAPPAQUA, NY 10514                                 P‐0046352 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANDLE, DANIEL
8755 NORTH DEAN CIRCLE
RIVER HILLS, WI 53217                                 2118     11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HANDLER, STEVEN
LOVELAND, SUSAN
P.O. BOX 5977
BUFFALO GROVE, IL 60089                             P‐0008682 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANDLER, STEVEN
LOVELAND, SUSAN
P.O. BOX 5977
BUFFALO GROVE, IL 60089                             P‐0008686 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANDLEY, HOWARD
HOWARD HANDLEY
5705 CHARLESTON BAY DRIVE
CUMMING, GA 30041                                   P‐0004632 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANDLEY, SANDRA
159 TUCKER AVE.
SAN FRANCISCO, CA 94134                               2709    11/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HANDLOVICS, ROBERT
5715 LUELDA AVE
PARMA, OH 44129                                     P‐0032681 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANDY, THOMAS K.
192 EAST 75TH ST
APT 3 B
NEW YORK, NY 10021                                  P‐0017561 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANE, MATTHEW
HANE, AMIE
965 N HOOSAC RD
WILLIAMSTOWN, MA 01267                              P‐0012579 11/1/2017     TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
HANECAK, STEPHEN L.
HANECAK, DEBORAH M.
262 BRUSH HILL ROAD
LITCHFIELD, CT 06759                                P‐0007830 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANECAK, STEPHEN L.
262BRUSH HILL ROAD
LITCHFIELD, CT 06759                                P‐0009896 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1425 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1426 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HANESS, MARCUS
2308 SIMPLICITY
IRVINE, CA 92620                                    P‐0038169 12/10/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
HANEY, CHRISTA M.
1417 ANGELINA CIRCLE
COLLEGE STATION, TX 77840                           P‐0012444 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANEY, DANIEL Q.
6158 PALMA DEL MAR BLVD S
UNIT 215
ST. PETERSBURG, FL 33715                            P‐0037916 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANEY, GARY D.
HANEY, ANDRA W.
8245 ROLLING ACRES TRAIL
FAIR OAKS RANCH, TX 78015                           P‐0035153 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANEY, JOHN F.
354 WARRENVILLE ROAD
MANSFIELD CENTER, CT 06250                          P‐0034026 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANF, LAWRENCE P.
1449 WYNKOOP ST. #604
DENVER, CO 80202                                    P‐0011825 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANGARTNER, NICOLE A.
3719 COUNTY HWY NN
WEST BEND, WI 53095                                 P‐0010659 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANGES, LISA G.
3740 S OCEAN BLVD
APT 401
HIGHLAND BEACH, FL 33487                            P‐0011131 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANICHEN, ABBY L.
5751 N. MULLIGAN AVE.
CHICAGO, IL 60646                                   P‐0054094   1/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANIGAN, SHAUNA L.
1412 BLAKELY LANE
MODESTO, CA 95356                                   P‐0055269 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANINGTON, ROXANNE M.
HANINGTON, KENNETH R.
21420 BELKNAP DRIVE
BEND, OR 97701                                      P‐0034892 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANINK, KELLY
400 LEE STREET
ROTHSCHILD, WI 54474                                P‐0037149 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANKERSON, ALVIN C.
5215 BALLESTER STREET
HOPE MILLS, NC 28348                                P‐0038904 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANKERSON, ENOCH
3221 E 15TH ST APT 2
LONG BEACH, CA 90804                                P‐0020574 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANKES, CAROLYN
388 MESSENGER CIRCLE
NORTH AURORA, IL 60542                              P‐0036963 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANKINS, BARBARA L.
10705 MARY LANE
MANVEL, TX 77578                                    P‐0019466 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANKINS, BARBARA L.
10705 MARY LANE
MANVEL, TX 77578                                    P‐0027569 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1426 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1427 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HANKINS, STEVEN L.
HANKINS, BRENDA K.
295 WINDING CREEK DRIVE
SHEPHERDSVILLE, KY 40165                             P‐0016055 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANKISON, CARLY L.
2738 ROOSEVELT BLVD #329
CLEARWATER, FL 33760                                 P‐0047044 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANKS, CAROLYN L.
1000 BAGDAD ROAD
WESTLAKE, LA 70669                                   P‐0019232 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANKS, JR., MILTON
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                      P‐0043940 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HANKS, SUZAN J.
P.O. BOX 17
ODIN, IL 62870                                       P‐0032354 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANKYU HANSHIN EXPRESS (USA) INC.
1561 BEACHEY PLACE
CARSON, CA 90746                                       121      9/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
HANLEIN, DESIREE D.
HANLEIN, KENTON S.
14002 FALCONCREST ROAD
GERMANTOWN, MD 20874                                 P‐0044656 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANLEY, ADRIANE L.
10717 E. 21ST AVE.
SPOKANE VALLEY, WA 99206                             P‐0033250 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANLEY, DANIEL M.
HANLEY, SUSAN B.
2348 OXFORD ST
EAST MEADOW, NY 11554‐3041                           P‐0005391 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANLEY, JAMES P.
BETH
3 LIBERTY ROAD
MARLBORO, NJ 07746                                   P‐0006576 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANLEY, JULIE N.
1589 THISTLE RIDGE RD
HIGHLANDS RANCH, CO 80126                            P‐0012751 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANLEY, NORA
7 BUCKSKIN DR
WESTBOROUGH, MA 01581                                P‐0015643 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANLEY, PETER D.
15611 LAKEBEND DR.
FINDLAY, OH 45840                                    P‐0031680 11/26/2017    TK Holdings Inc., et al .                     $220.81                                                                                       $220.81
HANLEY, RICHARD H.
1032 MOORINGS DR.
COLORADO SPRINGS, CO 80906‐4567                      P‐0009907 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANLEY, SARAH
2634 MCKINLEY DR
BEAVERCREEK, OH 45431                                P‐0031115 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANLON, JENNIFER R.
327 BROAD AVENUE
CRESSON, PA 16630                                    P‐0039714 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 1427 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1428 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
HANLON, TIFFANY N.
HANLON, DANIEL P.
1533 ROCK SPRING STREET
GREENSBORO, NC 27405                                P‐0002026 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HANLON, TIFFANY NASBY
1533 ROCK SPRING STREET
GREENSBORO, NC 27405                                  526     10/23/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
HANNA, DON E.
11866 HWY 412 E
LOCUST GROVE, OK 74352                              P‐0002350 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HANNA, JOHN S.
374 SORBIE LANE
MINERAL, VA 23117                                   P‐0023312 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HANNA, ROBERT S.
19764 AZURE FIELD DRIVE
NEWHALL, CA 91321                                   P‐0055167 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HANNA, SOHAIR
30645 RUE DE LA PIERRE
RANCHO PALOS VERDES, CA 90275                       P‐0048964 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HANNA, SOHAIR
30645 RUE DE LA PIERRE
RANCHO PLS VRDS, CA 90275                           P‐0051075 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HANNA, WILLIAM V.
724 KENSINGTON AVE S
KENT, WA 98030                                      P‐0048819 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HANNA, WILLIAM V.
724 KENSINGTON AVE S
KENT, WA 98030                                      P‐0048837 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HANNABURY, TRACY B.
P.O. BOX 1234
SARASOTA, FL 34230                                  P‐0049033 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HANNAH, CARLTON E.
127 HILLVIEW DRR
RACELAND, KY 41169                                  P‐0000678 10/20/2017    TK Holdings Inc., et al .                     $200.00                                                                                        $200.00
HANNAH, GAVIN
1504 VIRGINIA DR
ORLANDO, FL 32803                                   P‐0051592 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HANNAH, KIRKWOOD L.
32337 GRAND PARKE BLVD
FERNANDINA BEACH
, FL 32034                                          P‐0033490 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HANNAH, RAY E.
95 VALLEYBROOK DR
FAIRBURN, GA 30213                                  P‐0026980 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HANNAH, SHONDA R.
2395 TITUS AVE
ROCHESTER, NY 14622                                 P‐0052490 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HANNAH, STEVEN N.
HANNAH, ARMANDO C.
3539 SARASOTA AVE.
MERCED, CA 95348                                    P‐0013819 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HANNAH, TAMEKA
868 EASR COMMERCE ST
#96
BRIDGETON, NJ 08302                                 P‐0009949 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                         Page 1428 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1429 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HANNAH, TONY R.
2945 ST RT 292
WEST MANSFIELD, OH 43358                           P‐0044413 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANNAN, MAUREEN
85 CHAPEL ROAD
MANHASSET, NY 11030                                P‐0030946 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANNAN, MAUREEN
85 CHAPLE ROAD
MANHASSET, NY 11030                                P‐0030948 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANNAN, PATRICK H.
1162 COUNTY LINE ROAD
RIDGECREST, CA 93555‐9072                          P‐0030307 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANNAN, ROBERT C.
4224 GALWAY AVENUE
FORT WORTH, TX 76109                               P‐0024859 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANNAN, STEPHEN
85 CHAPEL ROAD
MANHASSET, NY 11030                                P‐0030947 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANNAN, STEPHEN
85 CHAPEL ROAD
MANHASSET, NY 11030                                P‐0030949 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANNASCH, SUSAN K.
258 MEADOWBROOK C C ESTATES
BALLWIN, MO 63011                                  P‐0007646 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANNER, BONITA S.
2366 AMBER COURT
LOVELAND, CO 80537                                 P‐0032596 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANNER, BONITA S.
2366 AMBER COURT
LOVELAND, CO 80537                                 P‐0033112 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANNIGAN, JESSICA K.
4834 RURAL RD. SW APT. 307
TUMWATER, WA 98512                                 P‐0018834 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANNING, BOB J.
HANNING, DEBORAH J.
1921 AVENUE ONE
ATWATER, CA 95301                                  P‐0050277 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANNON‐MOONSTONE, JADZIAH A.
37 THAYER ST
AMHERST, MA 01002                                  P‐0055763 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANNUM, DAVID A.
3470 GARNET ST
APT 150
TORRANCE, CA 90503                                 P‐0034209 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANNUM, THOMAS C.
4237 E HARVARD AVE
GILBERT, AZ 85234                                  P‐0018958 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANOV, NILE
NILE HANOV
560 STANFORD CT
IRVINE, CA 92612                                   P‐0054825 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANRAHAN, CYNTHIA L.
HANRAHAN, PATRICK R.
1213 SE 31ST ST
CAPE CORAL, FL 33904                               P‐0001541 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1429 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1430 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HANRAHAN, FEN
3116 STEPHANOS DR
LINCOLN, NE 68516                                  P‐0014189 11/3/2017      TK Holdings Inc., et al .                  $200,000.00                                                                                  $200,000.00
HANRATTY, EDWARD M.
304 REMINGTON DRIVE
OVIEDO, FL 32765                                   P‐0022980 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANRATTY, MICHELLE C.
HANRATTY, SHAWN E.
7755 FENWICK STREET
NAVARRE, FL 32566                                  P‐0007263 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANRECK, ROBERT
40 NW 3RD ST PH4
MIAMI, FL 33128                                    P‐0002325 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANS, ALAN L.
10 DON BUSH ROAD
NORTH OAKS, MN 55127                               P‐0037686 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANS, JEFFREY P.
HANS, NANCY M.
139 HUNTER DRIVE
CRANBERRY TWP, PA 16066                            P‐0054086   1/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSBERRY, GRACE A
1322 GABES PLACE
HYATTSVILLE, MD 20785                                1076      11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HANSBERRY, STEVE
513 FAIR AVENUE WEST
MORA, MN 55051                                     P‐0052513 12/28/2017     TK Holdings Inc., et al .                   $75,000.00                                                                                   $75,000.00
HANSEL, DONNA H.
5262 CLEARWATER LAKE RD
MOUNT HOLLY, NC 28120                              P‐0000993 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSELL, JAFFERY L.
1271 WASHINGTON AVE
LOVELAND, CO 80537                                 P‐0010237 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSELL, JAFFERY L.
1271 WASHINGTON AVE
LOVELAND, CO 80537                                 P‐0010239 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN CHANCE, LEANN G.
12954 W. ILIFF AVENUE
LAKEWOOD, CO 80228                                 P‐0039256 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, ALICE
1277 SUNGLOW DR
OCEANSIDE, CA 92056                                P‐0011089 10/31/2017     TK Holdings Inc., et al .                     $700.00                                                                                       $700.00
HANSEN, ANTHONY
1601 NE 191 ST #206
MIAMI, FL 33179                                    P‐0002558 10/23/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HANSEN, ARIYAH
61632 PETTIGREW RD
BEND, OR 97702                                     P‐0015877 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, BENJAMIN J.
HANSEN, SARA R.
7530 IDEAL AVE S
COTTAGE GROVE, MN 55016                            P‐0012507 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, BRADLEY A.
107 GEORGE ST
ARLINGTON, MA 02476                                P‐0005808 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1430 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1431 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HANSEN, CHAD
8600 STARBOARD DR
#2109
LAS VEGAS, NV 89117                                P‐0041484 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, CHARLES J.
HANSEN, LAURIE C.
135 SHADOW MOUNTAIN DR
FERNLEY, NV 89408                                  P‐0000812 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, CHERYL J.
874 NEBRASKA ST.
P.O. BOX734
OSHKOSH, WI 54903                                  P‐0045542 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, CHRISTOFFER N.
1420 NW 23RD ST.
CORVALLIS, OR 97330                                P‐0056325   2/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, CRAIG C.
27668 PEPPERGRASS CT
MURRIETA, CA 92562                                 P‐0042819 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, CRAIG R.
5 LONGMEADOW LANE
PEPPERELL, MA 01463‐1440                           P‐0012753 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, EDITH D.
240 NW 97TH AVENUE
PLANTATION, FL 33324                               P‐0030498 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, EDWARD R.
HANSEN, MADELINE M.
RETIRED
7736 BEVERLY AVE.
PARKVILLE, MD 21234/6101                           P‐0009325 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, EILEEN
266 E 4TH AVE. #404
SALT LAKE CITY, UT 84103                           P‐0031686 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, ERIC A.
HANSEN, CAROLYN
27919 MAZAGON
MISSION VIEJO, CA 92692                            P‐0021701 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, HEATHER J.
2901 MIDWAY LANE
GRAND RAPIDS, MN 55744                             P‐0031225 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, JEAN W.
C/O ATTY MIKE MALINOWSKI
740 ALGER SE
GRAND RAPIDS, MI 49507                             P‐0045606 12/23/2017    TK Holdings Inc., et al .                  $300,000.00                                                                                  $300,000.00
HANSEN, JOSEPH
1277 SUNGLOW DR
OCEANSIDE, CA 92056                                P‐0011183 10/31/2017    TK Holdings Inc., et al .                     $800.00                                                                                       $800.00
HANSEN, KELLY L.
8490 FOUNTAIN AVE
APT 301
WEST HOLLYWOOD, CA 90069                           P‐0016439 11/5/2017     TK Holdings Inc., et al .                     $448.00                                                                                       $448.00
HANSEN, KENT M.
HANSEN, DEEANN
27558 PRESTANCIA CIR
SALINAS, CA 93908                                  P‐0012326 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1431 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1432 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HANSEN, MARCIE
118 TRINITY LANE
SEGUIN, TX 78155                                      3879     12/6/2017       TK Holdings Inc.                          $7,500.00              $0.00                                                                 $7,500.00
HANSEN, MARUTA
1366 CRESTWOOD AVENUE
MANTECA, CA 95336                                   P‐0051264 12/27/2017    TK Holdings Inc., et al .                     $261.00                                                                                       $261.00
HANSEN, MARY M.
16009 HIMALAYA RIDGE
EDMOND, OK 73013                                    P‐0057406 2/20/2018     TK Holdings Inc., et al .                   $29,132.18                                                                                   $29,132.18
HANSEN, MELANIE
16009 HIMALAYA RIDGE
EDMOND, OK 73013                                    P‐0021161 11/9/2017     TK Holdings Inc., et al .                   $27,584.07                                                                                   $27,584.07
HANSEN, MELISSA J.
13294 WEST STANTON RD
TRUFANT, MI 49347                                   P‐0025304 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, MICHAEL F.
HANSEN, MICHAEL F.
MICHAEL HANSEN
5183 F. RD
BARK RIVER, MI 49807                                P‐0027017 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, NANCY J.
6288 SKYWAY
PARADISE, CA 95969‐4535                             P‐0043926 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN, RENEE M.
HANSEN, BRIAN M.
127 LAKE ROAD
BASKING RIDGE, NJ 07920                             P‐0051226 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSEN‐BRATTA, SHARON
755 NARROWS RD N U910
STATEN ISLAND, NY 10304                             P‐0004771 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSENS, BETHANY A.
301 W KERR DR.
MIDWEST CITY, OK 73110                              P‐0049644 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, AUGIE
HANSON, DIANNE
1607 SPAULDING
BARTLETT, IL 60103                                  P‐0038692 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, AUGIE
HANSON, DIANNE
1607 SPAULDING
BARTLETT, IL 60103                                  P‐0038748 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, BRENDA J.
1711 COLUMBIA ROAD 61
MAGNOLIA, AR 71753                                  P‐0048277 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, BRENDA J.
1711 COLUMBIA ROAD 61
MAGNOLIA, AR 71753                                  P‐0048303 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, CELESTE V.
240 ELM ST APT 1B
NEWPORT, ME 04953                                   P‐0004178 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, CELESTE V.
240 ELM ST APT 1B
NEWPORT, ME 04953                                   P‐0004196 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, DAN
5037 WAVELAND
CHICAGO, IL 60641                                   P‐0037496 12/8/2017     TK Holdings Inc., et al .                    $1,900.00                                                                                    $1,900.00
                                                                                         Page 1432 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1433 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HANSON, DAN
5037 WAVELAND
CHICAGO, IL 60641                                  P‐0037498 12/8/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HANSON, JASON J.
HANSON, STACEY A.
4550 OAK SPRINGS CIRCLE
DEFOREST, WI 53532                                 P‐0009003 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, KATHARINE
955 PROMONTORY DR. WEST
NEWPORT BEACH, CA 92660                            P‐0033260 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, KATHLEEN E.
327 1ST STREET
EATON, CO 80615                                    P‐0012318 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, KATHLEEN E.
327 1ST STREET
EATON, CO 80615                                    P‐0013036 11/2/2017     TK Holdings Inc., et al .                   $11,500.00                                                                                   $11,500.00
HANSON, LAURA E.
3228 W HORIZON DR
PHOENIX, AZ 85086                                  P‐0018774 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, MARK S.
HANSON, LISA M.
696 MCFADDENS TRAIL
EAGAN, MN 55123                                    P‐0021912 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, MARK T.
HANSON, PEGGY A.
3408 SMOKE TREE LANE
MCKINNEY, TX 75070                                 P‐0030463 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, NANCY E.
215 VIA MARFINO
SAN CLEMENTE
SAN CLEMENETE, CA 92673                            P‐0033988 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, PATRICIA A
164 N58TH PL
MESA
MESA, AZ 85205                                     P‐0014425 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, RONALD C.
HANSON, JENNIFER J.
2104 SW WOODSIDE CT
ANKENY, IA 50023                                   P‐0022585 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, RONALD C.
HANSON, JENNIFER J.
2104 SW WOODSIDE CT
ANKENY, IA 50023                                   P‐0022587 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, RONALD C.
HANSON, JENNIFER J.
2104 SW WOODSIDE CT
ANKENY, IA 50023                                   P‐0022590 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, RONALD C.
HANSON, JENNIFER J.
2104 SW WOODSIDE CT
ANKENY, IA 50023                                   P‐0022597 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON, STEVEN A.
1521 S ROGERS AVE
SPRINGFIELD, MO 65804                              P‐0013016 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1433 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1434 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HANSON, STEVEN M.
8320 LOWER PERSE CIR
ORLANDO, FL 32827                                    P‐0001522 10/22/2017      TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HANSON, STEVEN M.
8320 LOWER PERSE CIR
ORLANDO, FL 32827                                    P‐0001554 10/22/2017      TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HANSON, STEVEN M.
8320 LOWER PERSE CIR
ORLANDO, FL 32827                                    P‐0021026 10/27/2017      TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HANSON, STEVEN M.
8320 LOWER PERSE CIR
ORLANDO, FL 32827                                    P‐0021095 10/27/2017      TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HANSON, TRACY
HANSON, MARCELLE
8011 MAVIS AVE
WAXAHACHIE, TX 75167                                 P‐0055430 1/21/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSON‐STITT, VALERIE
930 N LEXINGTON DR
JANESVILLE, WI 53545                                   755       10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HANSRA, AMRITA N.
3607 STARBOARD AVE
HOLLYWOOD, FL 33026                                  P‐0045179 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSRA, GURPRIT S.
9329 SECRETARIAT LN
ELK GROVE, CA 95624                                  P‐0023496 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANSRAJ, ADRIAN R.
3607 STARBOARD AVE
HOLLYWOOD, FL 33026                                  P‐0045195 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANUSCHEK, MANFRED
HANUSCHEK, MARION
1165 MILL CREEK RD
SOUTHAMPTON, PA 18966                                P‐0056482    2/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANUSCHEK, MANFRED
HANUSCHEK, MARION
1165 MIL CREEK RD
SOUTHAMPTON, PA 18966                                P‐0056483    2/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANUSCHEK, MANFRED
1165 MILL CREEK RD
SOUTHAMPTON, PA 18966                                P‐0056491    2/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANUSCHEK, MANFRED
1165 MILL CREEK RD
SOUTHAMPTON, PA 18966                                P‐0056493    2/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANYOK, PHILIP J.
HANYOK, TERRI J.
785 SOUTHBRIDGE BLVD.
SAVANNAH, GA 31405                                   P‐0004342 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANZEL, JOHN
18805 SILVER QUAY DR.
CORNELIUS, NC 28031                                  P‐0044479 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANZEL, JOHN F.
18805 SILVER QUAY DR.
CORNELIUS, NC 28031                                  P‐0044485 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HANZLICEK, ELSA P.
1500 NW 108 AVE APT 223
PLANTATION, FL 33322                                 P‐0021949 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 1434 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1435 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HAPLEA, KEVIN P.
3400 AVE. OF THE ARTS
APT. F220
COSTA MESA, CA 92626‐7174                           P‐0000146 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAPPE, JANET A.
9609 SULLIVAN DRIVE
MURRELLS INLET, SC 29576                            P‐0027138 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAPPEL, JOSEPH G.
1264 CIRCLE DRIVE
BALTIMORE, MD 21227                                 P‐0046002 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAPPEL, RITA A.
1264 CIRCLE DRIVE
BALTIMORE, MD 21227                                 P‐0048118 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAQQ, WALI
61270 RICHARD AVE
SLIDELL, LA 70460                                   P‐0027700 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAQUE, CHERYL
625 HAUSER BLVD
APARTMENT 301
LOS ANGELES, CA 90036                               P‐0040185 12/14/2017    TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
HARABURDA, MARY ANN
120 FALCON RIDGE DR
N HUNTINGDON, PA 15642                              P‐0039391 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARABURDA, STEPHEN J.
120 FALCON RIDGE DR
N HUNTINGDON, PA 15642                              P‐0039401 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARAKSIN, CAROLYN
271 E.MOUNTAIN VIEW RD,
SAN TAN VALLEY, AZ 85143                            P‐0009542 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARALAMPUS, CHRISTOS A.
HARALAMPUS, ANGELO C.
5901 N SHERIDAN RD
UNIT 10C
CHICAGO, IL 60660                                   P‐0018232 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARALSON, WILLIAM A.
715 NE 70TH ST
MIAMI, FL 33138                                     P‐0001631 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARAN, SHYAM P.
1260 LARPENTEUR AVE W
APT 409
SAINT PAUL, MN 55113                                P‐0022408 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARARY, ROBERT M.
412 DELA VINA AVENUE
APT. 1
MONTEREY, CA 93940                                  P‐0022025 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARB, PIERRE
8310 OVERLOOK AVE
BROADVIEW HTS, OH 44147                             P‐0012254 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARB, PIERRE
8310 OVERLOOK AVE
BROADVIEW HTS, OH 44147                             P‐0012263 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARBACK, KAY O.
188 LAKEWOOD ESTATES LN
HARRIMAN, TN 37748                                  P‐0033455 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1435 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1436 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HARBAUGH, SCOTT A.
4069 S ROCKY HOLLOW RD
CHANA, IL 61015                                      P‐0026338 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARBORTH, EMIL B.
6005 FM 78
SAN ANTONIO, TX 78244‐1010                           P‐0025548 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARBOUR, JON
2325 WRENDR.
LONGVIEW, WA 98632                                   P‐0018154 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARBOUR, JON
2325 WREN DR.
LONGVIEW, WA 98632                                   P‐0018158 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARBOUR, PHILIP F.
1618 W DEL WEBB BLVD
SUN CITY CENTER, FL 33573                            P‐0016204 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARBOURNE, KIMBERLY
337 W LINCOLN AVE
MADISON HEIGHTS, MI 48071                            P‐0051988 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARD, BRYANT E.
123 PERRAUD DR
FOLSOM, CA 95630                                     P‐0028041 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDAWAY, ASTRA D.
939 ABBEVILLE DRIVE
ST LOUIS, MO 63130                                   P‐0004750 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDAWAY, BETTY J.
5500 JACKSON STREET
MERRILLVILLE, IN 46410‐2048                          P‐0052783 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDCASTLE, DOROTHY A.
8167 154TH COURT NORTH
PALM BEACH GARDE, FL 33418                           P‐0047270 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDCASTLE, LIONEL N.
HARDCASTLE, DEBORAH J.
626 BERKELEY CT
ONTARIO, CA 91762‐2324                               P‐0047129 12/22/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
HARDEE, SANDRA M.
3668 HIGHGATE DRIVE
HOPE MILLS, NC 28348‐2905                            P‐0042816 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDEN, DOROTHY J.
P.O. BOX 370441
KEY LARGO, FL 33037                                  P‐0048002 12/26/2017    TK Holdings Inc., et al .                    $2,600.00                                                                                    $2,600.00
HARDEN, JENSEN L.
1014 RIDGEWOOD DRIVE
BOILINGBROOK, IL 604440                              P‐0011227 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDEN, KATHRINA R.
1333 WINFIELD DRIVE
SWARTZ CREEK, MI 48473                               P‐0051924 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDEN, MARK S.
P.O. BOX 134
GOLDENROD, FL 32733‐0134                             P‐0052435 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDEN, MARY ANN M.
HARDEN, GREGORY A.
7835 GALVESTON AVENUE
JACKOSNVILLE, FL 32211                               P‐0019986 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 1436 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1437 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARDEN, MARY ANN M.
HARDEN, GREGORY A.
7835 GALVESTON AVENUE
JACKSONVILLE, FL 32211                              P‐0020947 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDEN, STEPHAINE K.
P O BOX 454
MONTGOMERY, TX 77356                                P‐0018100 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDEN, TIMOTHY E.
30832 OAK VALLEY DR.
FARMINGTON HILLS, MI 48331                          P‐0013132 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDEN, TYLER R.
1505 HIDDEN TERRACE CT
SANTA CRUZ, CA 95062                                P‐0048888 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDEN, TYLER R.
1505 HIDDEN TERRACE CT
SANTA CRUZ, CA 95062                                P‐0048898 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDENBERGH, HELEN M.
1424 E LAMBDA PL
ANAHEIM, CA 92805                                   P‐0033177 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDER, GARY R.
927 SHRIVER CIR
LAKE MARY, FL 32746                                 P‐0015014 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDER, GARY R.
927 SHRIVER CIR
LAKE MARY, FL 32746                                 P‐0015018 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDER, GARY R.
927 SHRIVER CIR
LAKE MARY, FL 32746                                 P‐0015022 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDER, SEAN
5053 WEST STRONG STREET
CHICAGO, IL 60630                                   P‐0034798 12/2/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HARDESTY, CAROL
HARDESTY, SCOTT A.
4936 WHISPERING CREEK CT
MAINEVILLE, OH 45039                                P‐0022791 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDESTY, SCOTT A.
HARDESTY, CAROL
4936 WHISPERING CREEK CT
MAINEVILLE, OH 45039                                P‐0022784 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDGE, TAMMY O.
2954 DANUBE COURT
FORT WORTH, TX 76118                                P‐0002960 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIMAN, JEREMY
12305 RICHMOND AVE
GRANDVIEW, MO 64030                                 P‐0026101 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIMAN, MAGGIE M.
3630 22ND AVE W
APT 105
SEATTLE, WA 98199                                   P‐0026393 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, BEVERLY S.
23 MATHER AVE
BROOMALL, PA 19008                                  P‐0025642 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, BOBBY D.
HARDIN, DENISE J.
1251 FRIENDSHIP RD
WEATHERFORD, TX 76085                               P‐0001662 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1437 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1438 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARDIN, CALA G.
P.O. BOX 19185
COLORADO CITY, CO 81019‐0185                        P‐0039134 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, DANIEL N.
P.O. BOX 19185
COLORADO CITY, CO 81019‐0185                        P‐0039126 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, JAMES D.
141 HOLLINGSHEAD RD
TELLICO PLAINS, TN 37385                            P‐0047800 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, JAMES M.
16 ADDISON PARK DRIVE
APT 205
HUNTSVILLE, AL 35806                                P‐0034478 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, JEFFREY
2130 COUNTY ROAD 26
MARENGO, OH 43334                                   P‐0000533 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, JEFFREY
2130 COUNTY ROAD 26
MARENGO, OH 43334                                   P‐0000536 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, JEFFREY B.
22357 MAYLE RIDGE RD
STEWART, OH 45778                                   P‐0028110 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, KATHY W.
65 GLENVIEW LANE, UNIT 3033
MAGGIE VALLEY, NC 28751                             P‐0051094 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, KATHY W.
65 GLENVIEW LANE, UNIT 3033
MAGGIE VALLEY, NC 28751                             P‐0051203 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, KATHY W.
65 GLENVIEW LANE, UNIT 3033
MAGGIE VALLEY, NC 28751                             P‐0051257 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, KATHY W.
65 GLENVIEW LANE, UNIT 3033
MAGGIE VALLEY, NC 28751                             P‐0051315 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, KATHY W.
65 GLENVIEW LANE APP3033
MAGGIE VALLEY, NC 28751                             P‐0051388 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, KATHY W.
HONDA
65 GLENVIEW LANE, UNIT 3033
MAGGIE VALLEY, NC 28751                             P‐0051510 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, KATHY W.
65 GLENVIEW LANE, UNIT 3033
MAGGIE VALLEY, NC 28751                             P‐0051514 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, KATHY W.
65 GLENVIEW LANE, APT. 3033
MAGGIE VALLEY, NC 28751                             P‐0056568   2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, KATHY W.
65 GLENVIEW LANE, APT. 3033
MAGGIE VALLEY, NC 28751                             P‐0056569   2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, KATHY W.
65 GLENVIEW LANE, APT. 3033
MAGGIE VALLEY, NC 28751                             P‐0056578   2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDIN, TIMOTHY L.
15 LIMESTONE DRIVE
FRANKLINTON, NC 27525                               P‐0035421 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1438 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1439 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
HARDINA, DONALD B.
HARDINA, ROSE MARIE
26 NEWMARKET ROAD
SYOSSET, NY 11791                                   P‐0054265   1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARDING, ANDRONIC
903 EDFIE KIRK CT
RICHMOND, TX 77469                                    2178      11/8/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
HARDING, CHARLES K.
5521 EQUESTRIAN DRIVE
GRANBURY, TX 76049                                  P‐0053908   1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARDING, JOHN M.
3316 GIRARD AVENUE SOUTH
MINNEAPOLIS, MN 55408                               P‐0010682 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARDING, MARY C.
HARDING, RACHELLE M.
4118 S 300 E
ANDERSON, IN 46017‐9546                             P‐0025393 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARDING, VICKI Y.
BENNETT, KENNETH A.
4030 95TH AVE SE
YPSILANTI, ND 58497                                 P‐0011034 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARDISON, DAVID W.
210 COUNTY ROAD 219A
TOW, TX 78672                                       P‐0029601 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARDISON, DWIGHT
429 N STONEBROOK CIR
WYNNE, AR 72396                                     P‐0040405 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARDISON, KATRINA
429 N STONEBROOK CIR
WYNNE, AR 72396                                     P‐0040398 12/14/2017     TK Holdings Inc., et al .                   $20,000.00                                                                                    $20,000.00
HARDMAN, JUSTIN C.
800 NE ROBERTS AVENUE APT 249
GRESHAM, OR 97030                                   P‐0021196 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARDWICK, ELAINE O.
806 GARFIELD AVE
NORTH MANKATO, MN 56003                             P‐0016601 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARDWICK, ELAINE O.
806 GARFIELD AVE
NORTH MANKATO, MN 56003                             P‐0038186 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARDY, ADRIANE
4845 NEW CUT RD
INMAN, SC 29349                                     P‐0019227 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARDY, ANTHONY O.
3244 E RAGSDALE WAY
ACWORTH, GA 30102                                   P‐0044431 12/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARDY, CHRIS A.
2746 LOWER GRANDIN ROAD
CINCINNATI, OH 45208                                P‐0013946 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARDY, GENE
1440 EAST GUN HILL ROAD
BRONX, NY 10469                                     P‐0047213 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARDY, JENAVISA D.
1602 AUBURN AVE
MONROE, LA 71201                                    P‐0002990 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                          Page 1439 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1440 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HARDY, JOHN
5326 KIRTLAND AVENUE
LAKEWOOD, CA 90713                                  P‐0033941 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDY, JOHN
5326 KIRTLAND AVENUE
LAKEWOOD, CA 90713                                  P‐0042535 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDY, JOSEPH T.
206 LESLIE LANE
HARVEST, AL 35749‐8873                              P‐0027952 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDY, KATHY
575 N 18TH ST
PAYETTE, ID 83661                                   P‐0053880    1/2/2018     TK Holdings Inc., et al .                       $25.00                                                                                       $25.00
HARDY, KATHY A.
575 N 18TH
PAYETTE, ID 83661                                   P‐0053759    1/2/2018     TK Holdings Inc., et al .                       $25.00                                                                                       $25.00
HARDY, KATHY A.
575 N 18TH ST
PAYETTE, ID 83661                                   P‐0053881    1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDY, NATHANIEL D.
HARDY, LAURA
9015 E NASSAU AVE
DENVER, CO 80237                                    P‐0034897 12/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARDY, PATRICK M AND ANDREA HIBBS
58 OAKVIEW CIRCLE
ORMOND BEACH, FL 32176                                4546      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARDY, SHERRY L.
12111 WINDY ROCK WAY
CHARLOTTE, NC 28273                                 P‐0003797 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARE, ANNA M.
12007 BIRCH ST. APT. 179
OVERLAND PARK, KS 66209                             P‐0019252 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARE, CAITLIN E.
1200 KENWOOD AVE
BOX 0779
DULUTH, MN 55811                                    P‐0041247 12/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARE, GEORGE A.
HARE, STEPHANIE E.
6719 70TH COURT E
BRADENTON, FL 34203‐7101                            P‐0001779 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARE, SANDRA L.
HARE, LOUIS E.
3004 LAKEVIEW CIR. S.
PAOLA, KS 66071                                     P‐0019452 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARE, STEPHANIE E.
HARE, GEORGE A.
6719 70TH CT E
BRADENTON, FLORIDA 34203                            P‐0001826 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARE, STEPHEN R.
2624 SW ASHWORTH PL
TOPEKA
, KS 66614                                          P‐0016027 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAREMZA, MARY K.
131 N. BOWER AVE.
TRLR. 31
PALISADE, CO 81526                                  P‐0051821 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1440 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1441 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HARFORD, LAURIE D.
6756 WINDERMERE CT
ALLENTOWN, PA 18104                                P‐0038424 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARGESHEIMER, MICHAEL C.
4504 CARDINAL LANE
MIDLAND, TX 79707                                  P‐0005619 10/26/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HARGETT, ANGELIA T.
300 LAUREL STREET
TUSCUMBIA, AL 35674                                P‐0045226 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARGIS, ELIZABETH J.
127 ANCONA AVE
DEBARY, FL 32713                                   P‐0009247 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARGRAVE, JR, BERNARD L.
HARGRAVE, KATHY A.
POB 135
SOUTHWORTH, WA 98386                               P‐0020285 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARGRAVE, LINDA J.
19611 ENCHANTED SPRING DR.
SPRING, TX 77388                                   P‐0006296 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARGRAVE, TOMMY G.
1433 CR 314
CLEBURNE, TX 76031                                 P‐0006823 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARGUS, JANET L.
50 RED FOX LN
SEDONA, AZ 86351                                   P‐0034688 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARIANI, GOPE D.
HARIANI, NANCY J.
10212 LAWNMARKET CT
ELLICOTT CITY, MD 21042                            P‐0032209 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARIANI, GOPE D.
HARIANI, NEIL F.
10212 LAWNMARKET CT
ELLICOTT CITY, MD 21042                            P‐0032216 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARIKIAN, KRISTINE L.
HARIKIAN, LARRY A.
5297 DARK HOLLOW ROAD
MEDFORD, OR 97501                                  P‐0032793 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARITUNIANS, DIANA G.
HARITUNIANS, AVANES O.
4828 COLLETT AVE
ENCINO, CA 91436                                   P‐0021237 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARKABUS, CLIFFORD
3548 THYME DRIVE
ROCKFORD, IL 61114                                 P‐0046752 12/26/2017    TK Holdings Inc., et al .                     $100.00                                                                                       $100.00
HARKER, SCOTT E.
685 E RUNNION RD
SEQUIM, WA 98382                                   P‐0053615   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARKER, SHAWN
2960 GATEWOOD LANE
CLARKSVILLE, TN 37043                              P‐0014066 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARKIN, JAMES W.
HARKIN, PHYLLIS S.
9110 BELVOIR WOODS PARKWAY
APT. 212
FORT BELVOIR, VA 22060                             P‐0007202 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1441 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1442 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARKINS, LISA L.
2960 HIGHWAY 41 SOUTH SE
APT. 1
CALHOUN, GA 30701‐3375                              P‐0053677   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARKNESS, ALAINA J.
5202 SOUTH KIMBARK AVENUE
CHICAGO, IL 60615                                   P‐0054772 1/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARKNESS, KATHLEEN T.
1973 LOS FELIZ DR. #119
THOUSAND OAKS, CA 91362                             P‐0025101 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARKNESS‐WOOD, SUZANNE E.
4876 SACANDAGA RD.
GALWAY, NY 12074                                    P‐0041083 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARLAN, MICHAEL W.
2 DUNNAM LANE
HOUSTON, TX 77024                                   P‐0049624 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARLESS, DIANE D.
1000 WEST CHAMBERS RD.
MCALESTER, OK 74501                                 P‐0051727 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARLESS, GARY W.
1025 LIMPKIN DR
COMWAY, SC 29526                                    P‐0051302 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARLESS, TREVOR C.
8398 N NASHVILLE ROAD
WILKINSON, IN 46186                                 P‐0000755 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARLEY, JOHN G.
3814 MARATHON AVE.
CASTLE HAYNE, NC 28429                              P‐0001701 10/22/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
HARLING, DARRELL G.
111 BRIARCOFT DR
OXFORD, PA 19363                                    P‐0033222 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARLOW, CELESTE S.
4318 E HACIENDA AVE
LAS VEGAS, NV 89120                                 P‐0012472 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARLOW, CHRISTI
2533 NW 28TH STREET
OKLAHOMA CITY, OK 73107                             P‐0057582   3/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMAN III, HOWARD D.
7335 LAKETREE DR.
RALEIGH, NC 27615                                   P‐0002155 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMAN, DANIEL W.
24229 NE 96TH PL
REDMOND, WA 98053‐6311                              P‐0028944 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMAN, LORI A.
70 MYRTLE ST.
HILLSBORO, NH 03244                                 P‐0037049 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMAN, ZACH
5553 FAIRWAY ROAD
FAIRWAY, KS 66205                                   P‐0014368 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMENING, JAMES T.
7805 PALM DRIVE
ORLAND PARK, IL 60462‐4232                          P‐0007032 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMISON, CLARENCE A.
HARMISON, LOIS A.
6905 W. CALAHAN AVE.
LAKEWOOD, CO 80232‐2116                             P‐0027537 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1442 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1443 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARMON, ANGEL E.
P.O. BOX 11677
MILWAUKEE, WI 53211                                 P‐0036246 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMON, CARMELLA S.
P.O. BOX 30121
TUCSON, AZ 85751‐0121                               P‐0046172 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMON, CLINTON L.
1155 NW 74TH ST
MIAMI, FL 33150                                     P‐0055013 1/17/2018     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
HARMON, JEFFREY A.
HARMON, BETTY A.
2303 76TH ST
NEW RICHMOND, WI 54017                              P‐0056486   2/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMON, JEFFREY A.
HARMON, BETTY A.
2303 76TH ST
NEW RICHMOND, WI 54017                              P‐0056488   2/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMON, JOE D.
HARMON, JOANNE L.
797 MORGAN FORD RD.
STATESVILLE, NC 28625                               P‐0036378 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMON, KYLE A.
HARMON, LESHAH N.
5234 LEXINGTON AVE
LINCOLN, NE 68504                                   P‐0055613 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMON, MICHAEL H.
HARMON, KAREN E.
38 BROOKVIEW LANE
POTTSTOWN, PA 19464                                 P‐0053133 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMON, MICHAEL H.
HARMON, KAREN E.
38 BROOKVIEW LANE
POTTSTOWN, PA 19464                                 P‐0053262 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMON, NORAH G.
20569 MORNINGSIDE TERRACE
STERLING, VA 20165                                  P‐0048604 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMON, PAUL H.
3 SOLANA
IRVINE, CA 92612                                    P‐0037584 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMON, PAUL H.
3 SOLANA
IRVINE, CA 92612                                    P‐0041701 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMON, SHARON G.
18374 BLACK ROAD
SAEGERTOWN, PA 16433                                P‐0041049 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMON, TIMOTHY G.
19619 NE 105TH AVENUE
BATTLE GROUND, WA 98604                             P‐0030562 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMON, WILLIAM A.
31 JILL AVE.
MARMORA, NJ 08223                                   P‐0056207 1/30/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMON‐BELLIARD, MELISSA C.
115 N BROADWAY
HAVERHILL, MA 01832‐2914                            P‐0042702 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1443 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1444 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARMON‐BELLIARD, MELISSA C.
115 N BROADWAY
HAVERHILL, MA 01832                                 P‐0042703 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMS, ANTOINETTE M.
HARMS, CHRISTOPHER G.
1430 LUPINE RD.
HEALDSBURG, CA 95448                                P‐0034380 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMS, KELLY D.
208 W 10TH AVE
YUMA, CO 80759                                      P‐0011833 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMS, KENNETH B.
HARMS, SHIRLEY A.
7 ANCHOR ROAD
GREENVILLE, SC 29617                                P‐0048757 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARMS, RICHARD J.
35324 ELMIRA STREET
LIVONIA, MI 48150                                   P‐0045607 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARNER, MARK P.
HARNER, MARK
45‐364 AVENIDA CODORNIZ
INDIAN WELLS, CALIFORNIA 92210                      P‐0023062 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARNER, SCOTT R.
2301 BLUEBONNET LANE
#4
AUSTIN, TX 78704                                    P‐0049449 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HARNESS, KIRBY L.
LEWALLEN, CYNTHIA T.
1408 GRANVIA ALTAMIRA
PALOS VERDES EST, CA 90274                          P‐0014023 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARO, PETER J.
HARO, DARLENE J.
3021 RIDGELINE DRIVE
RESCUE, CA 95672                                    P‐0016710 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAROLD, EVELYN
1001 AUTUMN WOODS LANE
UNIT 110
VIRGINIA BEACH, VA 23454                            P‐0016010 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAROLDSEN, GENE
HAROLDSEN‐CUBBERLEY FAM TRST
14448 HIGHLAND DRIVE
GRASS VALLEY, CA 95945                              P‐0027691 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAROTOUNI, JREK
2854 CANADA BLVD
GLENDALE, CA 91208                                  P‐0055393 1/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAROUN, DAVID
27520 14TH ST
HIGHLAND, CA 92346                                  P‐0019877 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARP, JARROD
101 ROGERS STREET W
FORT DEPOSIT, AL 36032                              P‐0003994 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARP, MEGAN R.
HARP‐CARTER, PAM J.
4127 DUFF RD
LEITCHFIELD, KY 42754                               P‐0032122 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1444 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1445 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HARPER MEARS, LISA J.
1139 WILSON AVE
GLEN MILLS, PA 19342                                 P‐0029228 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, BRANDI
B.
605 FIELDING WILLIAMS RD.
SINGER, LA 70660                                     P‐0021407 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, CHARLES
3401 W 107TH ST
CHICAGO, IL 606655                                   P‐0037767 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, EDNA T.
P.O. BOX 129
VIENNA, GA 31092                                     P‐0057825   4/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, FRANCHELLE
5515 KIRBY AVE, #1
CINCINNATI, OH 45239                                 P‐0046744 12/26/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HARPER, HERBERT F.
TAKATA AIRBAG INFLATOR
108 THORNWOOD DR
CARTERSVILLE, GA 30121                               P‐0007090 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, JASMINE K.
1590 LAYVEN AVE
FLORISSANT, MO 63031                                 P‐0047060 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, JODY E.
6190 LOCKWOOD DRIVE
WINDSOR, CA 95492                                    P‐0027703 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, JODY E.
6190 LOCKWOOD DRIVE
WINDSOR, CA 95492                                    P‐0030267 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, KATHRYN G.
PATRICK B.
6190 LOCKWOOD DRIVE
WINDSOR, CA 95492                                    P‐0027687 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, KATHRYN G.
PATRICK B.
6190 LOCKWOOD DRIVE
WINDSOR, CA 95492                                    P‐0030379 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, LAVONDA M.
309 ISAAC STREET
COLUMBIA, SC 29203                                   P‐0002590 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, MARSHA L.
HARPER, WILLIAM C.
2040 GRIFFETH RD.
HULL, GA. 30646                                      P‐0049124 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HARPER, MARSHA L.
WILLIAM C.
2040 GRIFFETH RD.
HULL,, GA 30646                                      P‐0051550 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, NOAL R.
1108 S. 2ND ST.
UNION CITY, TN 38261                                 P‐0015463 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, SAMUEL
2903 39TH AVE
GULFPORT, MS 39501                                   P‐0019708 11/8/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00



                                                                                          Page 1445 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1446 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARPER, SHAWN G.
1207 MASSELIN AVE
LOS ANGELES, CA 90019                               P‐0042170 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, TERRY L.
7364 LIMESTONE COURT
BRYAN, TX 77808                                     P‐0045425 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, TRACY
HARPER, TRACY D.
556 HARRIS ESTATE DRIVE
COLLIERVILLE, TN 38017                              P‐0036791 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, TRACY
1804 CRESMONT PLACE
APT 201
CHESAPEAKE, VA 23320                                P‐0052866 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPER, WILLIAM C.
HARPER, MARSHA L.
2040 GRIFFETH ROAD
HULL, GA. 30640                                     P‐0049143 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HARPER, WILLIAM C.
HARPER, MARSHA L.
2040 GRIFFETH RD.
HULL, GA. 30646                                     P‐0051617 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPINE, AMBER L.
566 ELM ST
BROADWAY, VA 22815                                  P‐0032074 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARPINE, PATRICIA W.
3608 DANEWOOD DRIVE
RICHMOND, VA 23233                                  P‐0049157 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARR, JENNIFER M.
115 FLORENCE DRIVE
NEW STANTON, PA 15672                               P‐0011280 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARR, VINCENT J.
14723 HARTAWAY LANE
CYPRESS, TX 77429‐2399                              P‐0032188 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRAL, YVONNE C.
3348 N SAFFRON
MESA, AZ 85215                                      P‐0005325 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRAN, ROBYN
HARRAN, AUSTIN
3022 COLONY DR
JAMESTOWN, NC 27282‐9005                            P‐0055353 1/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRELL TR FBO, JAMES D.
623 WEST 23RD STREET
ADA, OK 74820                                         243     10/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARRELL, BRANDON R.
1 SCOTT CIRCLE NW APT 719
WASHINGTON, DC 20036                                P‐0049574 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRELL, DAVID
136 WORTHING CT
DISCOVERY BAY, CA 94505                               4905     3/15/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARRELL, DAWN R.
1623 FAWNHOPE DRIVE
HOUSTON, TX 77008                                   P‐0055622 1/23/2018     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HARRELL, DUSTIN V.
271 W TROXELL RD
OAK HARBOR, WA 98277                                P‐0037819 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1446 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1447 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HARRELL, EDWIN L.
6315 ROCKPOINT LANE
HOSCHTON, GA 30548                                   P‐0024694 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRELL, MELANI
2722 FIELDCROSS LN
HOUSTON, TX 77047                                    P‐0048632 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRELL, ROBERT S.
7601 LEA CREST LANE
HIXSON, TN 37343                                     P‐0018172 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRELSON, DAVID V.
590 SHADY BROOK LN
CROPWELL, AL 35054                                   P‐0050968 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRELSON, JARETT
HARRELSON, JARETT
104 CRESTON CT
LEXINGTON, SC 29072‐7191                             P‐0017943 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIGER, DONALD L.
2598 DORCHESTER DR.
RIVERSIDE, CA 92506                                  P‐0031918 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIMAN, ROBERT
1403 LANGBROOK PL
ROCKVILLE, MD 20851                                    780     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARRINGTON INDUSTRIAL PLASTICS, LLC
MACELREE HARVEY, LTD.
ASHLEY B. STITZER, ESQUIRE
17 W. MINER STREET
WEST CHESTER, PA 19382                                 142      9/27/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
HARRINGTON, CHERYL
HARRINGTON, RICHARD
8311 MILANO DRIVE
HUNTINGTON BEACH, CA 92646                           P‐0047482 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRINGTON, CRAIG P.
41139 DENIAN CT.
MURRIETA, CA 92562                                   P‐0038542 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRINGTON, KALLIE
1212 WEST 90 SOUTH
BLACKFOOT, ID 83221                                  P‐0041836 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRINGTON, SARAH E.
18080 E ORCHARD PL
AURORA, CO 80016                                     P‐0057796 3/30/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRINGTON, THOMAS D.
3291 BIRCH WOOD CT
PALM HARBOR, FL 34683                                P‐0028184 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRINGTON, YOSHITA RENEE
5850 CAMERON RUN TERRACE #1617
ALEXANDRIA, VA 22303                                   1306    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARRIOTT‐JOHNSON, TENE
HARRIOTT, JENNIFER
6178 LAUREL LANE
APT C
TAMARAC, FL 33319                                    P‐0012663 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS BOYD, GENNY C.
13 CAPTAIN NURSE CIRCLE
NOVATO, CA 94949                                     P‐0015541 11/4/2017     TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00



                                                                                          Page 1447 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1448 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARRIS GAUSE, DARNELL L.
3101 PARHAM DR
#224
GRAND PRAIRIE, TX 75052                             P‐0030086 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS JR, WILLIE E.
3839 DEER VALLEY LANE
MAUMEE, OH 43537                                    P‐0011107 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, AAFRIIKA S.
1908 S. RIDGEWAY AVENUE
1ST FLOOR
CHICAGO, IL 60623                                   P‐0017002 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, ALAN J.
39 ROCHAMBEAU AVE
DOBBS FERRY, NY 10522                               P‐0008309 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, ANGELA L.
3 TWEEDSTONE LN
WILLINGBORO, NJ 08046                               P‐0010081 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, ANGELA P.
1931 VINE ST
BERKELEY, CA 94709                                  P‐0031198 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, ASHLEY D.
11803 RUPLEY LANE
DALLAS, TX 75218                                    P‐0005105 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, BARNIE W.
7915 STONEY LN
GILMER, TX 75645                                    P‐0041321 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, BARRY
20 WARREN RD
WILBRAHAM, MA 01095                                 P‐0017183 11/6/2017     TK Holdings Inc., et al .                     $400.00                                                                                       $400.00
HARRIS, BARY
HARRIS, ELLEN
20 WARREN RD
WILBRAHAM, MA 01095                                 P‐0005051 10/26/2017    TK Holdings Inc., et al .                     $400.00                                                                                       $400.00
HARRIS, BELINDA S.
645 HUNTINGDON ST
ELON, NC 27244                                      P‐0042613 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, BRAD L.
11709 PRICE DR.
OKLAHOMA CITY, OK 73170                             P‐0033805 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, BRIDGET N.
657 N LATROBE
CHICAGO, IL 60644                                   P‐0030413 11/21/2017    TK Holdings Inc., et al .                   $35,000.00                                                                                   $35,000.00
HARRIS, CARL A.
1742 SAM RITTENBERG BLVD
APT 3D
CHARLESTON, SC 29407                                P‐0003413 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, CAROLINE M.
163 SOUTH HILL RD
NEW BOSTON, NH 03070                                P‐0045599 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, CAROLYN J.
HENDERSON, NOEL A.
13126 234TH COURT NE
REDMOND, WA 98053                                   P‐0026208 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, CHARISSE N.
4410 S LIBERTY AVE APT.1
INDEPENDENCE, MO 64055                              P‐0021637 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1448 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1449 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HARRIS, CHARLES M.
31 OAK STREET
CENTEREACH, NY 11720                                 P‐0004254 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, CHERYL A.
2044 FIRST AVE
CINCINATI, OH 45224                                  P‐0056450    2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, CHRISTINE W.
6375 ST. TIMOTHY'S LANE
CENTREVILLE, VA 20121                                P‐0037879 12/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, CHRISTOPHER J.
14543 31ST AVE NE
SHORELINE, WA 98155                                  P‐0018142 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, CLARENCE H.
13300 TOPPLING LANE
LIVE OAK, TX 78233                                   P‐0048728 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, CLINT B.
HARRIS, KELLY K.
1832 BALTIC LOOP
MAYFIELD, KY 42066                                   P‐0004760 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, CORTNEY
9847 ALEUTIAN ST
LAS VEGAS, NV 89178                                  P‐0002282 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, COURTNEY L.
6894 HOLBROOK CIR
LAKE MARY, FL 32746                                  P‐0000546 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, CYNTHIA A.
9022 ARNEWAY DRIVE
TOMBALL, TX 77375                                    P‐0034194 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, CYNTHIA A.
841 KERR DRIVE
AKRON, IA 51001                                      P‐0057632    3/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, DANA G.
NO ADDRESS PROVIDED
                                                     P‐0049941 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, DEIDRE
11502 IVORY CREEK DRIVE
PEARLAND, TX 77584                                   P‐0021847 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, DIANA P.
HARRIS, JAMES D.
1104 BLACKFOOT DRIVE
EVANS, GA 30809                                      P‐0006107 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, DOUGLAS N.
47 JENKS ROAD
STERLING, CT 06377                                   P‐0022418 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, E.
3104 ABBEY DRIVE SW
ATLANTA, GA 30331                                      1488      11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
HARRIS, EBONIE T.
3713 GLENOAK DRIVE
HARVEY, LA 70058                                     P‐0013527 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, EDDIE JAMES
2444 N VERNAL AVE
FRESNO, CA 93722‐6847                                  2713      11/16/2017       TK Holdings Inc.                           $344.01                                                                                       $344.01
HARRIS, ELENA M.
18308 SCARLET OAK LN
EDMOND, OK 73012                                     P‐0038106 12/9/2017       TK Holdings Inc., et al .                    $8,555.45                                                                                    $8,555.45
                                                                                            Page 1449 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1450 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARRIS, EMERSON A.
4314 23RD PLACE
TEMPLE HILLS, MD 20748                              P‐0054357 1/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, EUGENE
CHRYSLER
157 S MCDONOUGH ST
JONESBORO, GA 30236                                 P‐0053947   1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, FELICIA S.
PO 47
RAMSEUR, NC 27316                                   P‐0055710 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, GAIL L.
P.O. BOX 452364
SUNRISE, FL 33351                                   P‐0051971 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, GREG A.
641 SE 1ST STREET
DEERFIELD BEACH, FL 33441                           P‐0002410 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, GREGORY L.
11922 SCOURIE LANE
CHARLOTTE, NC 28277                                 P‐0056186 1/30/2018     TK Holdings Inc., et al .                   $35,000.00                                                                                   $35,000.00
HARRIS, GREGORY L.
11922 SCOURIE LANE
CHARLOTTE, NC 28277                                 P‐0056188 1/30/2018     TK Holdings Inc., et al .                   $35,000.00                                                                                   $35,000.00
HARRIS, GREGORY L.
11922 SCOURIE LANE
CHARLOTTE, NC 28277                                 P‐0056627   2/5/2018    TK Holdings Inc., et al .                   $37,000.00                                                                                   $37,000.00
HARRIS, HENRY I.
HARRIS, SUSAN L.
38W681 ARROWMAKER PASS
ELGIN, IL 60124                                     P‐0007028 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, JAMAR
35 3RD ST.
CLEVELAND, MS 38732                                   4818      2/6/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARRIS, JAMIE L.
2115 PLACENTIA AVE #20
COSTA MESA, CA 92627                                P‐0051965 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, JEAN
3105 S. 6TH
SIOUX FALLS, SD 57105                               P‐0016366 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, JEFFREY
HARRIS, MARY JANE
1897 SOUTHSIDE DRIVE
ONEONTA, NY 13820                                   P‐0051905 12/26/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HARRIS, JENO
2125 TALBOT ST
TOLEDO, OH 43613                                    P‐0018744 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, JENO
2125 TALBOT ST
TOLEDO, OH 43613                                    P‐0018754 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, JEROME W.
12879 N. PALEOZOIC DR.
MARANA, AZ 85658                                    P‐0051752 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, JEROME W.
12879 N. PALEOZOIC DR.
MARANA, AZ 85658                                    P‐0051767 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1450 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1451 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HARRIS, JEROME W.
12879 N. PALEOZOIC DR.
MARANA, AZ 85658                                     P‐0051786 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, JEROME W.
12879 N. PALEOZOIC DR.
MARANA, AZ 85658                                     P‐0051806 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, JOE W.
2210 MORENA STREET APT C
NASHVILLE, TN 37208                                  P‐0011914 11/1/2017     TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
HARRIS, JOHN M.
175 COON DEN ROAD
HIGHLAND LAKES, NJ 07422                             P‐0023409 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, JOHNNY
ADAMS, LAWRENCE D.
1818 18TH AVE #201
SEATTLE, WA 98122                                    P‐0033638 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, JONAS R.
613 WHITE TAIL TERRACE
MARVIN, NC 28173                                     P‐0026866 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, KEITH
44 COACH LANE
NEWBURGH, NY 12550                                   P‐0045382 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, KENDRA
232‐02 121ST AVE.
CAMBRIA HEIGHTS, NY 11411                            P‐0051321 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, KEVIN M.
3232 ENSENADA ST NE
HARTVILLE, OH 44632                                  P‐0023527 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, KYMBERLY M.
LEGOLVAN, ANDREW M.
500 VERNON STREET, UNIT 404
OAKLAND, CA 94610                                    P‐0054363 1/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, LADONNA
8317 S. ST. LAWRENCE AVE
APT 2N
CHICAGO, IL 60619                                    P‐0027029 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, LADONNA
8317 S. ST. LAWRENCE AVE
APT 2N
CHICAGO, IL 60619                                    P‐0030201 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, LARRY R.
1400 SOMERSET DR.
LANCASTER, SC 29720                                  P‐0019976 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, LAUREL V.
712 CRIMSON OAK LN
FUQUAY VARINA, NC 27526                              P‐0002073 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, LAURIE A.
111 PEPPERTREE LANE
MONROVIA, CA 91016                                   P‐0048737 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, LEON T
4728 MALLARD CRESCENT
PORTSMOUTH, VA 23703                                   2636    11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARRIS, LINDA G.
309 FERGUSON AVENUE
ELIZABETHTON, TN 37643                               P‐0001668 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1451 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1452 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HARRIS, LYNETTE C.
6605 DRYLOG STREET
CAPITOL HEIGHTS, MD 20743                            P‐0046164 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, LYNN H.
922 SARATOGA DRIVE
DURHAM, NC 27704                                     P‐0011159 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, MARCUS
821 JOSLIN ST.SE
GRAND RAPIDS, MI 49507                               P‐0023903 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, MARIA L.
3232 ENSENADA ST NE
HARTVILLE, OH 44632                                  P‐0024601 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, MARK
P.O. BOX 16704
PENSACOLA, FL 32507                                  P‐0048207 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, MARQUIST L.
3 TILLER CIRCLE
HAMPTON, VA 23669                                    P‐0046502 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, MARTIN H.
HARRIS, HEATHER M.
841 W 2300 N
CLINTON, UT 84015                                    P‐0011941 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, MARVIN J.
1916 EAST MADISON STREET
APT. 601
SEATTLE, WA                                          P‐0029647 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, MARY
1073 COTTONWOOD CIR
GOLDEN, CO 80401                                       5051    10/14/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARRIS, MARY JANE
HARRIS, JEFFREY
1897 SOUTHSIDE DRIVE
ONEONTA, NY 13820                                    P‐0048123 12/26/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HARRIS, MATASHA
7050 SOUTHMOOR STREET
APT 4304
HANOVER, MD 21076                                    P‐0039488 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, MATTHEW E.
2000 E.MAIN ST
EL CAJON, CA 92021                                   P‐0049597 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, MAY
7015 GLENMORE AVE
SAINT LOUIS, MO 63121‐5113                             3846     12/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARRIS, MICHAEL
105 CONGRESSIONAL DRIVE
APT C
GREENVILLE, DE 19807                                 P‐0028444 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, MICHELLE L.
42929 39TH ST W
LANCASTER, CA 93536                                  P‐0037761 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, MIGUEL K.
3836 MOSSCROFT LANE
CHARLOTTE, NC 28215                                  P‐0053480 12/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 1452 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1453 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HARRIS, NATALIE M.
HARRIS, VERONICA
767 N WORKMAN ST
SAN FERNANDO, CA 91340                               P‐0026629 11/16/2017    TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
HARRIS, NIKAILA L.
5610 PARISH LANE
PORTSMOUTH, VA 23703                                 P‐0010983 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, PATRICK F.
HARRIS, PEGGY W.
132 WAX STREET
DENHAM SPRINGS, LA 70726                             P‐0054319   1/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, PATRICK F.
HARRIS, PEGGY W.
132 WAX STREET
DENHAM SPRINGS, LA 70726                             P‐0054346   1/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, PATRICK F.
HARRIS, PEGGY W.
132 WAX ST
DENHAM SPRINGS, LA 70726                             P‐0054347   1/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, RACHAEL L.
7915 STONEY LN
GILMER, TX 75645                                     P‐0041325 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, RICKY K.
3088 RED OAK TRAIL
DECTUR, GA 30034                                     P‐0005838 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, ROBERTA
124 FOXWOOD RD
LAKEWOOD, NJ 08701                                   P‐0005451 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, RODRICK
439 RANDALL LN
LAVERGNE, TN 37086                                   P‐0034200 11/30/2017    TK Holdings Inc., et al .                    $1,200.00                                                                                    $1,200.00
HARRIS, RONALD P.
HARRIS, LISA J.
15349 W DOMINGO LN
SUN CITY WEST, AZ 85375‐3009                         P‐0019516 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, S. B.
23343 BLUE WATER CIRCLE
B‐509
BOCA RATON, FL 33433                                 P‐0023614 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, SAMMIE D.
137 KING RANCH CIRCLE
CANTON, MS 39046                                     P‐0012653 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, SCOTT B.
1921 AZTEC CT.
WEST LINN, OR 97068                                  P‐0022178 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, SCOTT B.
HARRIS, COLIN S.
10612 WARLAND ROAD
MARSHALL, VA 20115                                   P‐0028580 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, SELENA S.
825 FOREST PATH
STONE MOUNTAIN, GA 30088                             P‐0034222 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, SHANA
7 COMMODORE DR.
APT.261
EMERYVILLE, CA 94608                                 P‐0017578 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1453 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1454 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HARRIS, SHANE T.
34 RICHMOND ST
NEW BEDFORD, MA 02740                              P‐0051983 12/27/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
HARRIS, SHARLA L.
7931 CLEVELAND AVENUE
KANSAS CITY, KS 66109                              P‐0039614 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, SHEENA D.
1212 TAZEWELL STREET
PORTSMOUTH, VA 23701                               P‐0052059 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, SHERYL N.
6287 STRATHALLAN
BEDFORD HTS, OH 44146                              P‐0041487 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, SHI'MARI
HARRIS, WILLIE N.
104 PERRY LEE DR
HATTIESBURG, MS 39402                              P‐0046394 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, SIMONE M.
CABINAW, SHANTI A.
2606 SPRING CREEK DR.
SANTA ROSA, CA 95405                               P‐0035072 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, SIMONE M.
ANANDA, SHANTI A.
2606 SPRING CREEK DR.
SANTA ROSA, CA 95405                               P‐0035132 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, TERRY C.
211 WHITEWOOD RD APT 2
CHARLOTTESVILLE, VA 22901                          P‐0056435   2/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, THERESA M.
2607 WEDDINGTON ROAD
MONROE, NC 28110                                   P‐0009211 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, THOMAS M.
HARRIS, BERNADETTE S.
8944 CAPCANO ROAD
SAN DIEGO, CA 92126                                P‐0054276   1/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, TIMOTHY S.
33 JOHNSON AVE
MEDFORD, MA 02155                                  P‐0010851 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, TIMOTHY S.
33 JOHNSON AVE
MEDFORD, MA 02155                                  P‐0010861 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, TIMOTHY S.
33 JOHNSON AVE
MEDFORD, MA 02155                                  P‐0011011 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, TONEY R.
34 GENE ROBERTS DR
SHUBUTA, MS 39360                                  P‐0046179 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, TONY L.
9205 WESTBURY WOODS DR APT A
CHARLOTTE, NC 28277                                P‐0031491 11/25/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
HARRIS, TUESDAI E.
HARRIS, DAVID S.
TUESDAI HARRIS
22670 GENESEE RD
CHADWICK, IL 61014                                 P‐0013050 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1454 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1455 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARRIS, VALERIE
580 S GREENWOOD AVE
DECATUR, IL 62522                                   P‐0005069 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, VANESSA
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                     P‐0044067 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HARRIS, VICTOR T.
3921 JONATHAN SIMPSON DRIVE
JOLIET, IL 60431                                    P‐0008084 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, VICTORIA
2900 LANDRUM DRIVE APT. #93
ATLANTA, GA 30311                                     976     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARRIS, WILLIAM A.
4616 BRITTLES LN
RICHMOND, VA 23231                                  P‐0008199 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS, WILLIAM G.
105 BLACK BROOK ROAD
HAMPTON, NJ 08827                                   P‐0037986 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRIS‐HASKET, LATOYA
HASKET, DUMEKA
7441 CATTERICK COURT
WINDSOR MILL, MD 21244                              P‐0020633 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, AMY S.
INNOVATIVE SOLUTIONS F YOUTH
12625 FREDERICK ST.
STE. I‐5, #351
MORENO VALLEY, CA 92553                             P‐0040566 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, AMY S.
INNOVATIVE SOLUTIONS F YOUTH
12625 FREDERICK ST.
STE. I‐5, # 351
MORENO VALLEY, CA 92553                             P‐0040568 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, AMY S.
INNOVATIVE SOLUTIONS F YOUTH
12625 FREDERICK ST.
STE. I‐5, # 351
MORENO VALLEY, CA 92553                             P‐0040578 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, CHRISTIE L.
1253 AGATE ST.
SAN DIEGO, CA 92109                                 P‐0024215 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, CHRISTOPHER
3803 BUTTON GATE CT
LITHONIA, GA 30038                                  P‐0035731 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, CLASSIE N.
314 STARBOARD DR
BEAR, DE 19701                                      P‐0035058 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, DAWN
125 SPERRY ROAD
BETHANY, CT 06524                                   P‐0004233 10/25/2017    TK Holdings Inc., et al .                       $75.00                                                                                       $75.00
HARRISON, DAWN M.
2317 JOHN ST
EAU CLAIRE, WI 54701                                P‐0035595 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, DONNA L.
213 BARD COURT
SPRING CITY, PA 19475                               P‐0011990 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1455 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1456 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HARRISON, DOROTHY L.
2205 COLONIAL DRIVE
PLANO, TX 75093                                    P‐0018892 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, ERICA L.
55 MUNJOY SOUTH
PORTLAND, ME 04101                                 P‐0056937    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, HEATHER M.
1227 HARBOUR TOWN DR
ORANGE PARK, FL 32065                              P‐0004538 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, JAMES
922 TWIN OAKS DR
RIVERSIDE, OH 45431                                  289       10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARRISON, JAMES
922 TWIN OAKS DR
RIVERSIDE, OH 45431                                  293       10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARRISON, JAMES H.
HARRISON, MARY V.
4 FAIRPOINT PLACE
GULF BREEZE, FL 32561                              P‐0037709 12/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, JAMI K.
3820 RIDGE ROAD
NORTH LITTLE ROC, AR 72116                         P‐0055090 1/18/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, JENNIFER M.
THOMPSON, THOMAS G.
82117 HOODED WARBLER COURT
YULEE, FL 32097                                    P‐0003962 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, JOHN W.
HARRISON, SUSAN M.
219 PERCHERON CT.
GAMBRILLS, MD 21054                                P‐0048447 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, JOLANTA
25941 N ARROWHEAD DR
LONG GROVE, IL 60060                               P‐0029187 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, KRISTEN C.
176 VILLAGE DRIVE
CRANBERRY TOWNSH, PA 16066                         P‐0035261 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, LURLENE M.
60B RIDGEDALE AVE
MORRISTOWN, NJ 07960                               P‐0021724 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, MARGARET A.
307 NEVADA STREET
SAN FRANCISCO, CA 94110                            P‐0015703 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, MARSHA S.
4200 MCKINNON ROAD
WINDERMERE, FL 34786                               P‐0035127 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, MARSHA S.
4200 MCKINNON ROAD
WINDERMERE, FL 34786                               P‐0035131 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, MATTHEW R.
1832 W SANTA CLARA DRIVE
MERIDIAN, ID 83642                                 P‐0026376 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, MATTHEW R.
1832 W. SANTA CLARA DRIVE
MERIDIAN, ID 83642                                 P‐0026666 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1456 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1457 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARRISON, MICHAEL K.
15 ANNA CT.
CARMEL, NY 10512                                    P‐0033817 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, MICHAEL K.
15 ANNA CT
CARMEL, NY 10512                                    P‐0033822 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, MICHAEL K.
15 ANNA CT
CARMEL, NY 10512                                    P‐0033849 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, MICHAEL K.
15 ANNA CT
CARMEL, NY 10512                                    P‐0033850 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, MICHAEL K.
15 ANNA CT
CARMEL, NY 10512                                    P‐0033853 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, MIKE
15082 N. 59TH AVENUE, #202
GLENDALE, AZ 85306‐5235                             P‐0006939 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, NEFRETITI D.
7803 ARBOR GROVE DRIVE #326
HANOVER, MD 21076                                   P‐0005998 10/26/2017    TK Holdings Inc., et al .                   $26,111.63                                                                                   $26,111.63
HARRISON, PATRICIA D.
1608 MOCKINGBIRD LN
DESOTO, TX 75115                                    P‐0016784 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, PAUL L.
3829 HWY 51
FISK, MO 63940                                      P‐0016097 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, RACHEL D.
HARRIOSN, KEVIN L.
1860 NORTH SHORE LANE
MOSCOW MILLS, MO 63362                              P‐0057888 4/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, RICHARD D.
12 OAKDALE AVE
ABERDEEN, MD 21001                                  P‐0011442 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, RICHARD F.
HARRISON, YOUNG MI
10712 POWDERHOUSE RD
CHEYENNE, WY 82009                                  P‐0045789 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, RICHARD F.
HARRISON, YOUNG MI
10712 POWDERHOUSE RD
CHEYENNE, WY 82009                                  P‐0045791 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, SANDRA L.
5426 HAMMOCK GLEN DR
INDIANAPOLIS, IN 46235                              P‐0002581 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, SARA E.
P.O. BOX 16899
CHATTANOOGA, TN 37416                               P‐0013984 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, SHERITA D.
3311 GRENTON AVENUE
BALTIMORE, MD 21214                                 P‐0053530   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, STANLEY P.
HARRISON, REBECCA R.
101 WINDLAKE LANE
WEST MONROE, LA 71291                               P‐0002803 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1457 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1458 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARRISON, THOMAS C.
BUENO, NORMA E.
17145 SW WATERCREST CT
BEAVERTON, OR 97006                                 P‐0028246 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON, WAYLAND
809 ABBEYGLEN CASTLE DRIVE
PFLUGERVILLE, TX 78660                              P‐0035104 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRISON‐ROQUE, LINDA
508 ELEANOR AVE.
TOLEDO, OH 43612                                    P‐0030982 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRJE, JULIE E.
160 SUMMERTREE DR
PORTER, IN 46304                                    P‐0021558 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRON III, MICHAEL
HARRON, BRIDGET
POBOX 314
19 BLUEBERRY LANE SOUTH
GREEN CREEK, NJ 08219                               P‐0025535 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARRY, DEBORAH E.
P.O. BOX 249
47 CHURCHILL DRIVE
ELVERSON, PA 19520‐0249                             P‐0035984 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARSHA‐STRONG, MATTHEW
FLOR, NATALIE
2992 STELLA BLUE LN
FAIRFAX, VA 22031                                   P‐0024453 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARSHBARGER, IAN C.
1920 CAPITAL CREEK DR
APT 4405
WAKE FOREST, NC 27587                               P‐0048366 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARSHMAN, SHERI F.
17407 GRANBERRY GATE DRIVE
TOMBALL, TX 77377                                   P‐0016207 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, AMY M.
1250 EAST LAKE CANNON DR. NW
WINTER HAVEN, FL 33881                              P‐0000702 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, BARBARA J.
31082 SENECA LANE
NOVI, MI 48377                                      P‐0030586 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, BETTY J.
P.O.BOX 354
63 JANICE LN
CLINTON, NC 28329                                   P‐0043524 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, CHALAUN J.
HART, CHALAUN
3910 OLD DENTON RD. #2218
CARROLLTON, TX 75007                                P‐0057085   2/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, CHALESE J.
11218 E 58TH TERR
RAYTOWN, MO 64133                                   P‐0051972 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, CHARLES L.
31082 SENECA LANE
NOVI, MI 48377                                      P‐0022154 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, CHERI A.
P.O. BOX 217
SWEET HOME, TX 77987                                P‐0031080 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1458 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1459 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HART, DEBBIE E.
280 ROSSMAN DAIRY RD
MOULTRIE, GA 31768                                   P‐0052309 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, FRANCES L.
14422 CYPRESS GREEN DR
CYPRESS, TX 77429                                    P‐0005884 10/26/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HART, FRANCIS
NO ADDRESS PROVIDED
                                                     P‐0024237 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, FRED
12757 SW 54 CT
MIRAMAR, FL 33027                                    P‐0035442 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, FRED
12757 SW 54 CT
MIRAMAR, FL 33027                                    P‐0035444 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, GAIL E.
2210 EMBER LEE DRIVE
GARLAND, TX 75040                                    P‐0043136 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, GLENN
130 SYLVAN RD
BLOOMFIELD, NJ 07003                                   2354    11/13/2017       TK Holdings Inc.                         $20,000.00                                                                                   $20,000.00
HART, GREGORY K.
HART, CHERYL M.
12 HUMMINGBIRD PATH
LIVERPOOL, NY 13090                                  P‐0027295 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, GREGORY K.
HART, CHERYL M.
12 HUMMINGBIRD PATH
LIVERPOOL, NY 13090                                  P‐0027431 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, GREGORY K.
HART, CHERYL M.
12 HUMMINGBIRD PATH
LIVERPOOL, NY 13090                                  P‐0027433 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, JAMES L.
1730 VESTWOOD HILLS DR
VESTAVIA, AL 35216‐1366                              P‐0037543 12/8/2017     TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
HART, JAMES S.
HART, MARIA T.
2230 RIVER ROAD
JOHNS ISLAND, SC 29455                               P‐0036144 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, JOLENE M.
HART, THOMAS J.
17729 FONTINA PATH
FARMINGTON, MN 55024                                 P‐0030292 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, JOSHUA D.
1043 COUNTY RD 2239
BAGWELL, TX 75412                                    P‐0043603 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, LARRY R.
PHAN, TUYET
4928 CALLE CUMBRE
SIERRA VISTA, AZ 85635                               P‐0044002 12/21/2017    TK Holdings Inc., et al .                  $300,000.00                                                                                  $300,000.00
HART, LARRY R.
PHAN, TUYET
4928 CALLE CUMBRE
SIERRA VISTA, AZ 85635                               P‐0049468 12/27/2017    TK Holdings Inc., et al .                  $150,000.00                                                                                  $150,000.00


                                                                                          Page 1459 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1460 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HART, LYNN M.
P.O. BOX 679
PHILMONT, NY 12565                                  P‐0053986   1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, MARGARET C.
1102 HIDDEN COVE DRIVE
MOUNT PLEASANT, SC 29464                            P‐0047206 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, MISSY M.
574 NAILS CREEK ROAD
ROYSTON, GA 30662                                   P‐0023617 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, NIGEL P.
17 MILLER RD
POUND RIDGE, NY 10576                               P‐0056345   2/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, PATRICIA P.
178 FAIRMOUNT AVENUE
CHATHAM, NJ 07928                                   P‐0008871 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, PHYLLIS F.
HART, RUSSELL H.
638 AUTUMN CREEK DR.
FAIRBORN, OH 45324                                  P‐0049300 12/27/2017    TK Holdings Inc., et al .                  $500,000.00                                                                                  $500,000.00
HART, RICKY O.
25 SABLE WOOD DR
GREENBRIER, AR 72058                                P‐0016693 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, ROBERT F.
30670 FEATHER COURT
TEMECULA, CA 92591                                  P‐0048847 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, STEVE
3748 VIA HALCON
CALABASAS, CA 91302‐3069                            P‐0031446 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, STEVEN
3748 VIA HALCON
CALABASAS, CA 91302                                 P‐0037357 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, SUSAN D.
207 BRAIRWOOD CT
WESTERVILLE, OH 43081                               P‐0000088 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, THOMAS
4005 E. LA VETA AVE
ORANGE, CA 92869                                    P‐0021615 11/10/2017    TK Holdings Inc., et al .                   $15,455.00                                                                                   $15,455.00
HART, THOMAS
4005 E. LA VETA AVE
ORANGE, CA 92869                                    P‐0027504 11/15/2017    TK Holdings Inc., et al .                   $15,455.00                                                                                   $15,455.00
HART, TINA M.
236 UPLAND AVENUE
GALLOWAY, NJ 08205                                  P‐0057736 3/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, WENDY S.
HART, GRADY G.
208 CARRIAGE HILL COURT
LEXINGTON, SC 29072                                 P‐0029474 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HART, WILLIAM
1360 MILLBRAE AVENUE
MILLBRAE, CA 94030                                  P‐0016072 11/5/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HARTE, MICHAEL J.
2814 ROUTE 23A
PALENVILLE, NY 12463                                P‐0010803 10/31/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HARTEL, JOHN M.
5626 SE 46TH AVE
PORTLAND, OR 97206                                  P‐0040079 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1460 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1461 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARTEN, MARTHA A.
214 FLYNN RD
FAYETTE, AL 35555                                   P‐0020826 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTER, LOIS
CROSS, ANNA M.
4986 LOCH LEVEN DR.
POLLOCK PINES, CA 95726                             P‐0014794 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTFORD, JEFFERY N.
1531 MCARTHUR DRIVE
DUNCANVILLE, TX 75137                               P‐0005212 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTGE, ROBERT R.
2055 GREEN BRIDGE LANE
HANOVER PARK, IL 60133                              P‐0008770 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTGRAVES, ALONZO L.
1752 LAUREL GLEN PLACE
LAKELAND, FL 33803                                    1320    10/31/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
HARTH, PAUL J.
HARTH, BEATRIZ C.
700 DEAN DRIVE
SOUTH ELGIN, IL 60177                               P‐0007561 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTHORN, ROY WAYNE
3017 HERMOSA RD
SANTA BARBARA, CA 93105                               3393    11/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARTIG, SONYA A.
19003 PERRONE DR
GERMANTOWN, MD 20874                                P‐0009299 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTIGAN, DAVID
HARTIGAN, DAVID
1633 DENNISTON ST
PGH, PA 15217                                       P‐0025523 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTKE, DARRELL D.
FARMER, NANCY R.
5843 WATERMAN BLVD
SAINT LOUIS, MO 63112                               P‐0034415 12/1/2017     TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
HARTLESS, HEATHER
109 VISTA VIEW LANE
HURT, VA 24563                                      P‐0009312 10/30/2017    TK Holdings Inc., et al .                    $2,300.00                                                                                    $2,300.00
HARTLESS, HEATHER
109 VISTA VIEW LANE
HURT, VA 24563                                      P‐0009328 10/30/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HARTLESS, HEATHER
109 VISTA VIEW LANE
HURT, VA 24563                                      P‐0009334 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTLEY, AMBER D.
2369 N BUENA DRIVE
MOBILE, AL 36605                                    P‐0018787 11/7/2017     TK Holdings Inc., et al .                    $1,560.00                                                                                    $1,560.00
HARTLEY, CAROL J.
2338 E MAPLEWOOD ST
ELBERT, AL 85297‐7144                               P‐0024066 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTLEY, DAVID K.
NO ADDRESS PROVIDED
                                                    P‐0041949 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTLEY, DAVID K.
NO ADDRESS PROVIDED
                                                    P‐0041952 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1461 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1462 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HARTLEY, DAVID K.
150 TIMBERLINE LANE
BUTLER, PA 16001                                     P‐0041954 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTLEY, DAVID K.
150 TIMBERLINE LANE
BUTLER, PA 16001                                     P‐0041956 12/18/2017    TK Holdings Inc., et al .                    $1,850.00                                                                                    $1,850.00
HARTLEY, DAVID M.
907 NORTH ST
MARTINSBURG, WV 25401                                P‐0017875 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTLEY, DREW N.
HARTLEY, ALICIA A.
5110 BELLEMEADE LANE
ALEXANDRIA, VA 22311                                 P‐0041749 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMAN, CINDY L
3337 NORTH POINTE AVE.
TERRE HAUTE, IN 47805                                  2570    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARTMAN, CORINTHA D.
1217 ASPEN TRAIL
EDMOND, OK 73012                                     P‐0048891 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMAN, DOYLE
500 N MAIN ST
MIDLAND, TX 79701                                      4020    12/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARTMAN, DOYLE
500 N MAIN ST
MIDLAND, TX 79701                                      4023    12/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARTMAN, DOYLE
500 N MAIN ST
MIDLAND, TX 79701                                      4025    12/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARTMAN, JACK
P.O. BOX 25
LIVE OAK, CA 95953‐0025                              P‐0039318 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMAN, JOHN C.
4510 ORTEGA BLVD.
JACKSONVILLE, FL 32210                               P‐0011061 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMAN, KATIE Z.
HARTMAN, BRYAN G.
8181 PRAIRIE RIDGE RD
YUKON, OK 73099                                      P‐0048378 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMAN, MARGARET M
500 N MAIN ST
MIDLAND, TX 79701                                      4022    12/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARTMAN, PATRICIA M.
9191 SPRING HILL DRIVE
SPRING HILL, FL 34608                                P‐0032145 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMAN, ROBERT K.
HARTMAN, ROBERT K.
192 ANDY HICKS RD
BANNER ELK, NC 28604                                 P‐0021477 11/10/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HARTMAN, SHELLY R.
4270 W. 1ST ST.
LOS ANGELES, CA 90004                                P‐0055917 1/26/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMAN, SUSAN M.
HARTMAN, TERRY J.
29350 CR 36
WAKARUSA, IN 46573                                   P‐0029117 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1462 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1463 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARTMAN, TERRY J.
HARTMAN, SUSAN M.
29350 CR 36
WAKARUSA, IN 46573                                  P‐0029150 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMAN, TERRY J.
HARTMAN, SUSAN M.
29350 CR 36
WAKARUSA, IN 46573                                  P‐0029161 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMAN, WILLIAM F.
4054 CARMEL BROOKS WAY
SAN DIEGO, CA 92130                                 P‐0018010 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMAN, WILLIAM F.
4054 CARMEL BROOKS WAY
SAN DIEGO, CA 92130                                 P‐0018011 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMANN, BARBARA J.
947 CROSS CREEK DR N
BB‐2
ROSELLE, IL 60172                                   P‐0054394 1/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMANN, BRIAN
161 CLIFF ST
HALEDON, NJ 07508                                   P‐0035670 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMANN, HELEN N.
230 DEXTER ST.
D 310
PROVIDENCE, RI 02907                                P‐0008810 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMANN, JOHN
1453 MALLARD PL
PALM HARBOR, FL 34683                               P‐0010890 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTMANN, STEPHEN
8154 VALIANT DRIVE
NAPLES, FL 34104                                    P‐0003017 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTON, KAREN S.
206 S WASHINGTON ST
HASTINGS, MI 49058                                  P‐0018315 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTOON GASBER, ATOUR
312
S MT PROSPECT
MT PROSPECT 60056                                   P‐0019320 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTOS, RANDY R.
5001 STATE ROAD 46
MIMS, FL 32754                                      P‐0045695 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTSELL, JAN R.
1003 S SUN DEVIL COURT
SPOKANE, WA 99224                                   P‐0039179 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTSFIELD, BARBARA G.
126 S. CATALINA AVENUE
UNIT 203
PASADENA, CA 91106                                  P‐0019695 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTSFIELD, IVAN L.
376 COLUMBIA LANE
GILBERTS, IL 60136                                  P‐0048298 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTSHORNE, SHEILA F.
69411 RAMON ROAD
#1177
CATHEDRAL CITY, CA 92234                            P‐0024211 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1463 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1464 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARTSOCK, SHERRIE J.
5331 RANCH CEDAR RD.
MIDLOTHIAN, TX 76065                                P‐0004146 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTSTEIN, HARRY
4891 CORKWOOD
IRVINE, CA 92612                                    P‐0036081 12/5/2017     TK Holdings Inc., et al .                    $3,133.66                                                                                    $3,133.66
HARTUNG, JAMES E.
HARTUNG, CANDICE O.
444 15TH STREET
SANTA MONICA                                        P‐0031555 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTWELL, KEN
73 MATTHEW DRIVE
BRUNSWICK, ME 04011                                 P‐0014062 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTWIG, DAVID J.
HARTWIG, REBECCA A.
P.O. BOX 1077
CHELAN, WA 98816‐1077                               P‐0016888 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTZ, BEVERLY K.
HARTZ, DAVID H.
377 SE WASHINGTON AVE
CHEHALIS, WA 98532                                  P‐0051118 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTZ, DAVID H.
HARTZ, BEVERLY K.
377 SE WASHINGTON AVE
CHEHALIS, WA 98532                                  P‐0051880 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTZELL, BARTON
601 ANDREW ROAD
SPRINGFIELD, PA 19064                               P‐0045795 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTZELL, JEFF
3342 SYLVAN RD.
BETHEL PARK, PA 15102                                 5026     7/10/2018       TK Holdings Inc.                           $800.00                                                                                       $800.00
HARTZELL, JEFF P.
3342 SYLVAN RD
BETHEL PARK, PA 15102                               P‐0020666 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTZELL, THOMAS C.
62 LANDSDOWNE LANE
ROCHESTER, NY 14618                                 P‐0029847 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTZOG, JENNY
HARTZOG, GREGORY
211 FELKER ST
MONROE, GA 30655                                    P‐0004029 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARTZOG, MARVIN R.
HARTZOG, LESLIE A.
12324 FERNWOOD DRIVE WEST
FOLEY, AL 36535                                     P‐0028773 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARUTA, EVAN Y.
142 CRUM ELBOW RD
HYDE PARK, NY 12538                                 P‐0037244 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARUTA, PAU‐SAN
142 CRUM ELBOW RD
HYDE PARK, NY 12538                                 P‐0037129 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVAT, MARIE J.
353 E BONNEVILLE AVE #1102
LAS VEGAS, NV 89101                                 P‐0031657 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1464 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1465 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
HARVEL, BILLY
P.O. BOX 1092
PULASKI, TN                                         P‐0039132 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARVELK, TAMARA L.
P.O. BOX 224
LIGHTFOOT, VA 23090                                 P‐0031914 11/26/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                    $15,000.00
HARVELL II, DONALD W.
11509 CABOT ST
PENSACOLA, FL 32534                                 P‐0036897 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARVELL, APRIL D.
246 SALLE AVE
BUDA, TX 78610                                      P‐0019807 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARVELL, JUDY A.
193 CREEK LOOP RD
BASTROP, TX 78602                                   P‐0019789 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARVEY EDWARDS, KATHERINE D.
23201 BROOKE LN
VALENCIA, CA 91355                                  P‐0026404 11/16/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                     $1,500.00
HARVEY FORD, LLC D/B/A DON BO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0049896 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARVEY FORD, LLC D/B/A DON BO
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058302 11/14/2018    TK Holdings Inc., et al .                 $1,658,560.00                                                                                $1,658,560.00
HARVEY GM, LLC D/B/A DON BOHN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0050215 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARVEY GM, LLC D/B/A DON BOHN
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058287 11/14/2018    TK Holdings Inc., et al .                 $1,036,600.00                                                                                $1,036,600.00
HARVEY OPERATIONS‐T, LLC D/B/
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0051424 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARVEY OPERATIONS‐T, LLC D/B/
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058349 11/14/2018    TK Holdings Inc., et al .                 $3,004,720.00                                                                                $3,004,720.00
HARVEY, APRIL C.
1320 COBBLESTONE ROAD
LA HABRA, CA 90631                                  P‐0027147 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARVEY, APRIL C.
1320 COBBLESTONE ROAD
LA HABRA, CA 90631                                  P‐0030200 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARVEY, BRUCE A.
7956 E MILLERS PL
WAVELAND, IN 47989                                  P‐0007680 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HARVEY, CAMI
516 ALBARELLA
CIBOLO, TX 78108                                      2062    11/10/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00



                                                                                         Page 1465 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1466 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARVEY, EDGAR C.
10791 PAPERBARK PLACE
BOYNTON BEACH, FL 33437                             P‐0033894 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, ELENA
NO ADDRESS PROVIDED
                                                    P‐0012474 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, GLENN M.
1745 CUPRITE CT
CASTLE ROCK, CO 80108                               P‐0035428 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, HELEN B.
1627 LEISURE WORLD
MESA, AZ 85206                                      P‐0036756 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, JAMES L.
128 IRON HORSE RD
LEXINGTON, SC 29073                                 P‐0001351 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, JAMES M.
HARVEY, CHERYL H.
110 N MOUNTAIN BROOKE DR
BALL GROUND, GA 30107                               P‐0026570 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, JESSICA N.
5456 PLYMOUTH STREET
JACKSONVILLE, FL 32205                              P‐0001363 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, JESSIE L.
5453 BARRWYN DRIVE
REX, GA 30273                                       P‐0009940 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, JOB W.
HARVEY, KAREN L.
410 LAUREL PINE RD
CRESCO, PA 18326                                    P‐0011541 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, JOHN
HARVEY, VALERIE
18340 NE 19TH PL
BELLEVUE, WA 98008                                  P‐0032630 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, KAREN C.
3222 RIFLE GAP LANE
SUGAR LAND, TX 77478                                P‐0047017 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, LAURA M.
15160 HIGHWAY 144 LOT 21
FORT MORGAN, CO 80701                               P‐0042228 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, LORI A.
7956 E MILLERS PL
WAVELAND, IN 47989                                  P‐0007694 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, MARC F.
815 SLEEPY MOON AVE.
HENDERSON, NV 89012                                 P‐0001548 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, MELINDA
209 CALHOUN DR
MADISON, MS 39110                                   P‐0030716 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, MICHAEL D.
513 CLEARWATER DR.
NASHVILLE, TN 37217                                 P‐0036622 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, MICHELLE E.
2374 TREMONT AVENUE
ATCO, NJ 08004                                      P‐0022338 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1466 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1467 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HARVEY, NAKIA
209 CALHOUN DR
MADISON, MS 39110                                    P‐0030715 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, NICHOLE J.
11500 SUMMIT WEST BLVD
UNIT 8A
TAMPA, FL 33617                                      P‐0001390 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, REGINALD L.
240 LAKE FOREST SOUTH DRIVE
KINGSLAND, GA 31548                                  P‐0001576 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, REGINALD L.
240 LAKE FOREST SOUTH DRIVE
KINGSLAND, GA 31548                                  P‐0001581 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, REGINALD L.
240 LAKE FOREST SOUTH DRIVE
KINGSLAND, GA 31548                                  P‐0001584 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, REGINALD L.
240 LAKE FOREST SOUTH DRIVE
KINGSLAND, GA 31548                                  P‐0001645 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, REGINALD L.
240 LAKE FOREST SOUTH DRIVE
KINGSLAND, GA 31548                                  P‐0001653 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, ROBERT
110 LEE AVENUE
GREAT NECK, NY 11021                                 P‐0007583 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, ROBERT G.
6121 CALLE MARISELDA #302
SAN DIEGO, CA 92124                                  P‐0030197 11/21/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HARVEY, SHANDA N.
240 LAKE FOREST SOUTH DRIVE
KINGSLAND, GA 31548                                  P‐0001638 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, STAN D.
7580 OAK LEAF DRIVE
SANTA ROSA, CA 95409                                 P‐0035070 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, TIFFANY
3014 BERNICE AVENUE
LANSING, IL 60438                                    P‐0042258 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY, WILLIAM L.
HARVEY, SHERYL L.
2925 ALKIRE RD
GROVE CITY, OH 43123                                 P‐0001731 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVEY‐GIBBS, MITCHELL
489 WASHINGTON DR
JONESBORO, GA 30238                                  P‐0018795 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVIL, TRACY
307 W. EL ALBA WAY
CHANDLER, AZ 85225                                     4194    12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HARVILL, RILEY L.
STALLINGS, REBECCA A.
5600 WEST LOVER'S LN #116‐398
DALLAS, TX 75209                                     P‐0013342 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARVVVEY, SUZANNE G.
4275 E. GRAND AVENUE
OJAI, CA 93023                                       P‐0042248 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1467 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1468 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HARWITZ, DANIEL G.
2390 BAYVIEW LANE
NORTH MIAMI, FL 33181                               P‐0019613 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HARWOOD, TONY
NO ADDRESS PROVIDED
                                                    P‐0046986 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASAN, ISHMAIL K.
3538 MOSLEY RD
ELLENWOOD
, GA 30294                                          P‐0050662 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASAN, SABRINA H.
1906 LADD ST
SILVER SPRING, MD 20902                             P‐0044497 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASAN, SHAIKH S.
1906 LADD ST
SILVER SPRING, MD 20902                             P‐0044506 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASEGAWA, KAZUMASA
2500 WOODRUFF WAY
ARCADIA, CA 91007                                   P‐0040461 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASEGAWA, KAZUMASA
2500 WOODRUFF WAY
ARCADIA, CA 91007                                   P‐0040464 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASEGAWA, KAZUMASA
2500 WOODRUFF WAY
ARCADIA, CA 91007                                   P‐0040466 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASELBERGER, CHRISTINA E.
P.O. BOX 12411
COLUMBUS, OH 43212                                  P‐0031866 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASELBERGER, JOSEPH M.
85433 BLACKMON RD
YULEE, FL 32097                                     P‐0019975 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASEWOOD, ETHEL B.
124 SAFFORD AVE EAST
THOMASVILLE, AL 36784                               P‐0005731 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASHIMI, DANIEL S.
565 N PASADENA AVE.
PASADENA, CA 91103                                  P‐0019115 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASIER, JESSIKA K.
10430 JOLIET ST
SAINT JOHN, IN 46373                                P‐0021689 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASKETT, AMANDA
10831 WHISPER HOLLOW COVE
COLLIERVILLE, TN 38017                                2959    11/19/2017       TK Holdings Inc.                         $12,850.00              $0.00                                                                $12,850.00
HASKETT, DAVID M.
HASKETT, PATRICIA J.
13790 DRIFTWOOD DR
CARMEL, IN 46033                                    P‐0001917 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASKIN, ROMILDA D.
2103 OLD SPRING HILL RD
DEMOPOLIS, AL 36732                                 P‐0035938 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASKINS, JENNIFER L.
115 CANNONDALE CIRCLE
COWARTS, AL 36321                                   P‐0006551 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HASKINS‐KELLY, VICTORIA
117 ANELVE AVENUE
NEPTUNE, NJ 07753                                   P‐0007554 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1468 of 3871
                                                 Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1469 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                          Amount                                                   Amount
HASLER, B LANE
5450 FAIRMONT ROAD
LIBERTYVILLE, IL 60048                                P‐0013873 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASLER, B LANE
5450 FAIRMONT ROAD
LIBERTYVILLE, IL 60048                                P‐0013874 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASLEY, MARY
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                       P‐0043705 12/21/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
HASPEL, DONNA M.
P.O. BOX 439
MOHEGAN LAKE, NY 10547                                P‐0050252 12/27/2017      TK Holdings Inc., et al .                  $500,000.00                                                                                   $500,000.00
HASS, ALFRED H.
9886 BLOSSOM SPRINGS ROAD
ELCAJON, CA 92021                                     P‐0033587 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASS, DAVID M
38 DANIEL ST.
NEWTON, MA 02459                                        991       10/29/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
HASSAN, ABDEL
6914 5TH AVE APT 1
BROOKLYN, NY 11209                                    P‐0013561 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASSAN, RHINA A.
538 WEST AVENUE J5
LANCASTER, CA 93534                                   P‐0029639 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASSAN, RUMEZA
10006 ORANGEVALE DR
SPRING, TX 77379                                        833       10/29/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
HASSAN, RUMEZA
10006 ORANGEVALE DR
SPRING, TX 77379                                        1083      10/29/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
HASSAN, SAM
3515 102ND AVE NE
LAKE STEVENS, WA 98258                                P‐0038453 12/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASSAN, YASMEEN
717 E. FAIRVIEW BLVD.
INGLEWOOD, CA 90302                                   P‐0029386 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASSELBACH, KURT S.
8 N. LIMESTONE ST.
SPRINGFIELD, OH 45502                                 P‐0002791 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASSELL, GARY L.
5014 WESTWAY TRAIL
AMARILLO, TX 79109                                    P‐0029139 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASSELL, MICHAEL A.
661 KING HAROLD COURT
OVIEDO, FL 32765                                      P‐0001889 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASSELL, RYAN J.
6994 ALTA DRIVE
BRIGHTON, MI 48116                                    P‐0054325    1/9/2018     TK Holdings Inc., et al .                     $300.00                                                                                        $300.00
HASSETT, EILEEN L.
2901 SWEET HOME RD.
AMHERST, NY 14228                                     P‐0017430 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASSETT‐SALLEY, TIMOTHY J.
60 LITTLE HERRING POND RD.
PLYMOUTH, MA 02360                                    P‐0030342 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                             Page 1469 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1470 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
HASSING, MICHELE A.
142 CONGO NIANTIC ROAD
BARTO, PA 19504                                      P‐0037992 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASSON, LEONARD S.
75 PINEHURST CIRCLE
LITTLE ROCK, AR 72212                                P‐0038529 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASTINGS, KATHRYN N.
583 WINDSTAR LANE
WILMINGTON, NC 28411                                 P‐0039637 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASTINGS, LANCE O.
4125 NW 18TH DRIVE
GAINESVILLE, FL 32605                                P‐0049068 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASTINGS, LINDA A.
LINDA HASTINGS
938 SOUTH KIHEI RD, APT 631
KIHEI, HI 96753                                      P‐0036840 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASTINGS, LINDA M.
204 BRANCH CIRCLE
EAST BERLIN, PA 17316                                P‐0035028 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASTINGS, ROSEMARY
P.O.BOX 342
3265 REYNOLDSBURG R'S.
CAMDEN, TN 38320                                     P‐0034662 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASTINGS, SHARON
426 LOVERS LANE
HAMILTON, AL 35570                                     4092    12/16/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
HASTINGS, ZISCA M.
9000 EAST PRAIRIE RD
EVANSTON, IL 60203                                   P‐0026134 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASTY, DENNIS C.
1004 OSAGE AVENUE
WEST COLUMBIA, SC 29169                              P‐0043475 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASTY, DENNIS W.
620 MALLARD CREEK DR.
PHENIX CITY, AL 36870                                P‐0025250 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HASTY, DENNIS W.
620 MALLARD CREEK DR.
PHENIX CITY, AL 36870                                P‐0025254 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HATAM, SAVIZ
HATAM, LARA
5237 SIR LANCELOT LANE
FAIR OAKS, CA 95628                                  P‐0015597 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HATAM, SAVIZ
HATAM, LARA
5237 SIR LANCELOT LANE
FAIR OAKS, CA 95628                                  P‐0015679 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HATAMIPOUR, SHEILA
41 GRANDVIEW ST #305
SANTA CRUZ, CA 95060                                   1238     11/2/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
HATCH, BRYAN W
2334 OVERTON ROAD SUITE A2
AUGUSTA, GA 30904                                      779     10/28/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
HATCH, JOEL S.
P.O. BOX 262183
PLANO, TX 65026                                      P‐0009793 10/30/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                    $20,000.00


                                                                                          Page 1470 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1471 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HATCH, KAREN L.
4309 CHARITY NECK RD.
VIRGINIA BEACH, VA 23457                            P‐0028342 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATCH, LINDA S.
2726 BELVOIR BLVD.
SHAKER HEIGHTS, OH 44122                            P‐0009053 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATCH, REBECCA B.
7354 HWY 95A N
MOLINO, FL 32577                                    P‐0023257 11/12/2017      TK Holdings Inc., et al .                   $33,276.50                                                                                   $33,276.50
HATCH, SHAWLING C.
522 N L ST
APT. C
LOMPOC, CA 93436                                    P‐0039087 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATCH, STEPHEN L.
4231 SQUALICUM LK. RD.
BELLINGHAM, WA 98226                                P‐0056352    2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATCHELL, JOSHUA C.
3750 CLAUSSEN ROAD
FLORENCE, SC 29505                                  P‐0030135 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATCHER, ALAN G.
5389 HATCHER HILL RD
WALLACE, SC 29596                                   P‐0014125 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATCHER, CHERYL L.
4800 S WEST SHORE BLVD
APT 534
TAMPA, FL 33611                                     P‐0032582 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATCHER, CHERYL L.
4800 S WEST SHORE BLVD
APT 534
TAMPA, FL 33611                                     P‐0032586 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATCHER, CHRISTOPHER L.
412 BLACKBIRD WAY
HAMPTON, GA 30228                                   P‐0035831 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATCHER, JENNIFER L.
1820 GREEN VALLEY LN
ALBANY, GA 31707                                    P‐0004801 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATCHER, LINDA E.
HATCHER JR, JOHN T.
4828 SW 33RD TERRACE
TOPEKA, KS 66614                                    P‐0029976 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATCHER, MARC C.
191 GLENDALE DRIVE
YOUNGSVILLE, NC 27596                               P‐0019396 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATCHIE, WENDY A.
HATCHIE, ANDREW A.
936 KEANUHEA STREET
KULA, HI 96790                                      P‐0013816 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATFIELD, DAVID
6105 BUENA VISTA AVE
OAKLAND, CA 94618                                     2266      11/11/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
HATFIELD, GARY R.
6330 95TH ST E
BRADENTON, FL 34202                                 P‐0001787 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                           Page 1471 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1472 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HATFIELD, LAGRANDE O.
HATFIELD, CLARINE S.
1330 BEL AIRE ROAD
SAN MATEO, CA 9402                                   P‐0013689 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATFIELD, PATRICIA A.
HATFIELD, FRANK C.
2212 S NOME CT
AURORA, CO 80014                                     P‐0010912 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATFIELD, RAYMOND C.
HATFIELD, BEVERLY L.
1408 FECHNER CIRCLE
NORTH AURORA, IL 60542                               P‐0017282 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATFIELD, TRENT
1432 E 12TH ST
BAXTER SPRINGS, KS 66713                             P‐0014005 11/3/2017     TK Holdings Inc., et al .                   $21,837.00                                                                                   $21,837.00
HATHAWAY, CORY W.
206 E. OAK ST.
CELINA, OH 45822                                     P‐0012437 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATHAWAY, LYNN R.
201 ALFRED STREET
BIDDEFORD, ME 04005                                  P‐0041588 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATHAWAY, NADINE M.
10450 LOTTSFORD ROAD
MITCHELLVILLE, MD 20721                              P‐0035352 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATHORN, TIFFANY M.
NO ADDRESS PROVIDED
                                                     P‐0013961 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATIP, MUHARREM E.
306 COLE CANYON CT
CARY, NC 27513                                       P‐0056008 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATIP, MUHARREM E.
306 COLE CANYON CT
CARY, NC 27513                                       P‐0056011 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATIP, MUHARREM E.
306 COLE CANYON CT
CARY, NC 27513                                       P‐0056012 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATIP, MUHARREM E.
306 COLE CANYON CT
CARY, NC 27513                                       P‐0056014 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATLEY, SUSAN D.
4579 TULIP BEND DRIVE
MEMPHIS, TN 38135                                    P‐0019456 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATLEY, SUZANNE
106 GEDNEY ROAD
LAWRENCEVILLE, NJ 08648                              P‐0021493 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATLEY, TRACEY F.
20007 WINFORD CTY
SPRING, TX 77379                                     P‐0011672 11/1/2017     TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
HATSERAS, ANGELA M.
319 CASTLE CIRCLE
LAGRANGE PARK, IL 60526                              P‐0034465 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATTAN, ERIK T.
856 BRIDGE ROAD
SAN LEANDRO, CA 94577                                P‐0028872 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1472 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1473 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HATTAWAY, ADRIENNE I.
222 PALERMO DR
BEAR, DE 19701                                       P‐0044441 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATTAWAY, ADRIENNE I.
222 PALERMO DR
BEAR, DE 19701                                       P‐0044480 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATTEN, GEORGE GRETCHEN
195 DEFUNIAK LOOP
LILLIAN, AL 36549                                      4372      12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HATTON, PAUL F.
8128 CASEY COURT
ELKRIDGE, MD 21075                                     1622      11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
HATZENBUHLER, TED
18010 RED ROCK DR
MONUMENT, CO 80132                                   P‐0025041 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HATZIS, ANTHONY S.
HATZIS, KAI A.
23 SAINT ADAMS DR
STAFFORD, VA 22556                                   P‐0022921 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUCK, STEVAN H.
29023 211TH AVE
MARTIN, SD 57551                                     P‐0013392 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUDE, KRISTI L.
316 WEST CREEK COURT
AVON LAKE, OH 44012                                  P‐0056414    2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUER, EDDY G.
SERRANO‐HAUER, SUSAN A.
4218 NORTH RIVERSIDE DRIVE
TAMPA, FL 33603                                      P‐0047215 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUGE, BRADLEY L.
4807 MARY GREEN CT NE
CEDAR RAPIDS, IA 52411                               P‐0009573 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUGEN, ANDREW J.
4801 ARIZONA AVENUE
LAS VEGAS, NV 89104                                  P‐0002655 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUGEN, MARY J.
28860 DEODAR PL
SANTA CLARITA, CA 91390‐4147                         P‐0018099 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUGH, ASHLEY M.
6310 FREEDOM AVE.
SYKESVILLE, MD 21784                                 P‐0007260 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUGHEY, FRANCIS B.
HAUGHEY, LAURIE B.
4424 RIDGE ST
CHEVY CHASE, MD 20815                                P‐0038185 12/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUK, VICTORIA A.
10315 LARIAT LANE
LA MESA, CA 91941                                    P‐0046984 12/26/2017      TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HAUKE, PAUL R.
P.O. BOX 3041
POINT PLEASANT NJ 08742                              P‐0042395 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUKE, THOMAS
FENIX HOLDINGS LLC
P.O. BOX 536
PLUMSTEADVILLE, PA 18949                             P‐0010436 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 1473 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1474 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HAULER, SHERRY K.
15020 VALLEY DR
WOLVERINE, MI 49799                                P‐0012441 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUOLI, REGINA R.
8522 COPPERMINE
CONVERSE, TX 78109                                 P‐0013395 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUPT, TIMOTHY C.
3620 CORRIERE RD APT 301
EASTON, PA 18045                                   P‐0024678 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUSER, JAMES J.
4424 WILLIAM STREET
OMAHA, NE 68105                                    P‐0017270 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUSER, PHILIP D.
198 GIBSON BLVD.
VALLEY STREAM, NY 11581‐3324                       P‐0026016 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUSER, TAMRA
N63W37976 BURTONWOOD DRIVE
OCONOMOWOC, WI 53066                               P‐0054577 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUSMAN, EDWARD
115 ANGELINE DRIVE
GRAY, TN 37615                                     P‐0002624 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUSMANN, TARA L.
305 WESTWOOD AVE
SYRACUSE, NY 13211                                 P‐0049864 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUSNER, NICHOLAS J.
HAUSNER, MELANIE A.
POST OFFICE BOX 1607
EATONVILLE, WA 98328‐1607                          P‐0047999 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAUSRATH, JEFFREY A.
1237 WASHINGTON AVE
UNIT 1202
CLEVELAND, OH 44113                                P‐0035830 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAVACH, JOANNE T.
1495 BURLINGTON ROAD
CLEVELAND HTS, OH 44118                            P‐0008304 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAVANAS, JAMES A.
970 AURORA‐HUDSON RD
AURORA, OH 44202                                   P‐0048164 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HAVEMANN, BENJAMIN C.
5709 WILDER RDG
AUSTIN, TX 78759‐6259                              P‐0010536 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAVENS, EDWIN W
10816 CASH VALLEY RD NW
LAVALE, MD 21502‐6047                                2394    11/10/2017       TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
HAVENS, WAYNE B.
11782 HOOVER AVE NW
UNIONTOWN, OH 44685                                P‐0006168 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAVERON, JEANNE
13555 CITRUS CREEK CT
FORT MYERS, FL 33905‐5865                          P‐0010854 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAVLIK, MICHELLE M.
9113 26TH PLACE
BROOKFIELD, ILLINOIS 60513                         P‐0015912 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                        Page 1474 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1475 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HAVRANIAK, LUBA L.
2270 SUNDERLAND ROAD A‐17
WINSTON SALEM,
WINSTON SALEM, NC 27103                             P‐0036539 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAVRILKO, ANNMARIE
6370 LAWYERS HILL ROAD
ELKRIDGE, MD 21075                                  P‐0007143 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAVRILKO, PAUL
6370 LAWYERS HILL ROAD
ELKRIDGE, MD 21075                                  P‐0007138 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAVRILKO, PAUL
6370 LAWYERS HILL ROAD
ELKRIDGE, MD 21075                                  P‐0007139 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWBAKER, STEPHEN C.
P O BOX 323
SCOTLAND, PA 17254                                  P‐0010164 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWES, GREGG W.
1911 RUXTON ROAD
RUXTON, MD 21204                                    P‐0025083 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWES, GREGG W.
1911 RUXTON ROAD
RUXTON, MD 21204                                    P‐0025096 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWES, PHILIP C.
7804 TURNING CREEK COURT
POTOMAC, MD 20854                                   P‐0042284 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWJ, YIA YANG
2241 ITHACA ST.
OROVILLE, CA 95966                                    4826     2/9/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
HAWK, JAIME
711
#201
SEATTLE, WA 98103                                   P‐0051372 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKE, KEVIN B.
2121 SW MARTHA
PORTLAND, OR 97239                                  P‐0015894 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKE, STEPHEN R.
HAWKE, NINA D.
2121 SW MARTHA
PORTLAND, OR 97239                                  P‐0015853 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKEN, JAMES A.
9819 WHITE HILL COURT
FORT WAYNE, IN 46804                                P‐0034732 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKES, DUANE W.
STANDIFER, SABRINA K.
6401 FAIRFIELD ROAD
WICHITA, KS 67204                                   P‐0036277 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINS, ADDONIS SYLVESTER
34 WETZEL COURT
FORT RUCKER, AL 36362                                 4769     1/29/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAWKINS, ALYSSA L.
296 SOLAMERE LANE
AUBURN, AL 36832                                    P‐0029369 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1475 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1476 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HAWKINS, ANTHONY I.
FIRST FINACIAL CREDIT UNION
414 N 23RD ST
UNIT 605
SAINT LOUIS, MO 63133                                P‐0009244 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINS, CASEY A.
5880 DUTCHER ROAD
HOWELL, MICHIGAN 48843
                                                     P‐0028521 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINS, CRYSTAL DENA'E
34 WETZEL COURT
FORT RUCKER, AL 36362                                  4754      1/24/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAWKINS, DANA L.
1323 WALNUT ST
CONNELLSVILLE, PA 15425                              P‐0027224 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINS, DENNIS A.
4724 JACOBS AVE
JACKSONVILLE, FL 32205                               P‐0027417 11/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINS, KEONE M.
5602 LINDA ROAD
, VA 23150                                           P‐0010021 10/30/2017     TK Holdings Inc., et al .                   $11,534.50                                                                                   $11,534.50
HAWKINS, LANCE K.
3106 ASTER ST
LAKE CHARLES, LA 70601                               P‐0014518 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINS, LATUNDRA D.
1402 S. DETROIT AVE.
LAMESA, TX 79331                                     P‐0047240 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINS, LEKETA
P.O. BOX 20338
HOUMA
HOUMA, LA 70360                                      P‐0037685 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINS, MARK T.
431 INDIAN HILL ROAD
OLIN, NC 28660                                       P‐0005008 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINS, MICHAEL T.
286 NEWBURY ST #150
PEABODY, MA 01960                                    P‐0027714 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINS, NADIA
5038C GUNTER STREET
VIRGINIA BEACH, VA 23455                             P‐0031448 11/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINS, NATHAN R.
HAWKINS, MELISSA S.
51 LUTHER COVE RD.
CANDLER, NC 28715                                    P‐0050256 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINS, PENNIE MARI
INFINI CARE
28675 FRANKLIN RD APT 517
SOUTHFIELD, MI                                       P‐0056536   2/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINS, PENNIEMARIE
28675 FRANKLIN RD
APT 517
SOUTHFIELD, MI 48034                                 P‐0014894 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINS, STEPHANIE R.
2660 SHASTA WAY APT 48
KLAMATH FALLS, OR 97603                              P‐0025789 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1476 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1477 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HAWKINS, THOMAS M.
13814 WOODED CREEK COURT
DALLAS, TX 75244                                     P‐0012330 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKINSON, RICHARD G.
12944 CATALINA DRIVE
LEAWOOD, KS 66209                                    P‐0041286 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKS, CATHERINE A.
1300 WEST ASTER STREET
UPLAND, CA 91786‐2162                                P‐0022220 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKS, JANET M
17745 UMATILLA TRAIL
LOS GATOS, CA 95033                                    1328     11/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAWKS, ROCHELLE
28603 VIA ARBOLEDA
MURRIETA, CA 92563                                   P‐0054480 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWKSLEY, LII‐MIIN
HAWKSLEY, CHRISTOPHER
21473 GOETHE ST
GROSSE POINTE WO, MI 48236                           P‐0057708 3/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWLENA, BARBARA B.
19 GARDNER STREET
SALEM, MA 01970                                      P‐0007899 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWLEY, JENNIFER L.
2829 LINDALE AVE
DAYTON, OH 45414                                     P‐0021914 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWLEY, TAMMIE
4806 TANGLEWOOD OAKS STREET
RALEIGH, NC 27610                                    P‐0001139 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWLIK, JEREMY R.
P.O. BOX 3924
COOKEVILLE, TN 38502                                 P‐0026920 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWMAN, CHARLES R.
HAWMAN, PHYLLIS K.
2124 146TH PL SW
LYNNWOOD, WA 98087‐5935                              P‐0045590 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWORTH, DAVID A.
10 GLADIOLA LANE
LUMBERTON, NJ 08048                                  P‐0008262 10/29/2017    TK Holdings Inc., et al .                    $5,200.00                                                                                    $5,200.00
HAWORTH, RUBY V.
656 MINTER AVENUE
SHAFTER, CA 93263                                    P‐0021194 11/9/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HAWTHORNE, CHRIS D.
2547 W 4TH ST
GRAND ISLAND, NE 68803                               P‐0038414 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAWTHORNE, PAUL M.
5123 SW. 326TH PL,
FEDERAL WAY, WA 98023                                P‐0043450 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAXO, CARA
24 N. JEFFERSON ST.
EUGENE, OR 97402                                     P‐0028036 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAXTON, DAVID
4543 BELITA LANE
LA CANADA FLINTR, CA 91011‐3714                      P‐0018669 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAXTON, DAVID
4543 BELITA LANE
LA CANADA FLINTR, CA 91011‐3714                      P‐0018675 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1477 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1478 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HAXTON, JAMES C.
87 CARNATION ROAD
LEVITTOWN, NY 11756                                 P‐0041545 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAXTON, SHANNON M.
PROW, AUSTIN J.
2485 OLD PEACHTREE ROAD
LAWRENCEVILLE, GA 30043                             P‐0054382 1/10/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYAKAWA ELECTRONICS AMERICA INC.
10 INDUSTRIAL DRIVE
OXFORD, MS 38655                                      2644      11/14/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
HAYASHI, ARTHUR K.
3716 E. 49TH AVENUE
SPOKANE, WA 99223                                   P‐0053683    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYASHI, JILL
877 FIRST ST.
APT. 6
PEARL CITY, HI 96782                                P‐0016905 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYDEL, LISA A.
2608 SELLS STREET
METAIRIE, LA 69992                                  P‐0013122 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYDEN, AUSTIN B.
HAYDEN, STEPHANIE E.
15142 W. 146TH CIR.
OLATHE, KS 66062                                    P‐0015075 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYDEN, CHRISTINA M.
2601 PRINCETON ST
BUTTE, MT 59701                                     P‐0051575 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYDEN, DANIELLE
1568 W. HAMPTON CIRCLE
HANFORD, CA 93230                                   P‐0030024 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYDEN, DAVID A.
9015 KENNET VALLEY RD
SPRING, TX 77379                                    P‐0039125 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYDEN, GARY R.
5039 SHORELINE DRIVE
MOUND, MN 55364                                     P‐0046025 12/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYDEN, IRWIN E.
HAYDEN, DANIELLE
1568 W. HAMPTON CIRCLE
HANFORD, CA 93230                                   P‐0030028 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYDEN, THOMAS
2810 LAKE HOWELL LANE
WINTER PARK, FL 32792                               P‐0050762 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYER, DENNIS J.
4229 CARLTON WAY #1111
IRVING, TX 75038                                    P‐0042338 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYER, DENNIS J.
4229 CARLTON WAY #1111
IRVING, TX 75038                                    P‐0045371 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, BEVERLEY J.
250 W PATTERSON ST.
DUNKIRK, OH 45836                                   P‐0035425 12/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, BRETT E.
5113 LONGBRANCH CT
ANTIOCH, CA 94531                                   P‐0045101 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1478 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 1479 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
HAYES, CHARLES E.
701 RUEBENS CAVE DR
ALBANY, WI 53502                                    P‐0012737 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HAYES, CYNTHIA E.
P.O. BOX 382
SAGLE, ID 83864                                     P‐0025330 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HAYES, DEMETRA M.
308 SWAN LAKE DRIVE
JACKSON, MS 39212                                   P‐0027609 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HAYES, ESTHER M.
20043 LIVORNO WAY
PORTER RANCH, CA 91326                              P‐0055162 1/18/2018       TK Holdings Inc., et al .                    $6,000.00                                                                                     $6,000.00
HAYES, ETHEL J.
HAYES, ROBERT S.
41 OLD SELLERS WAY
RICHMOND, VA 23227                                  P‐0007566 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HAYES, JAMES G.
1941 SAINT ANDREWS DR
RED OAK, TX 75154‐5837                              P‐0024842 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HAYES, JENNIFER S.
2677 LOCUST STREET
SAN DIEGO, CA 92106                                 P‐0028945 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HAYES, JERROD
LAW OFFICES OF JASON TURCHIN
ATTN: JASON TURCHIN
2883 EXECUTIVE PARK DRIVE
SUITE 103
FORT LAUDERDALE, FL 33331                             3056      11/21/2017       TK Holdings Inc.                       $1,500,000.00                                                                                $1,500,000.00
HAYES, JOEY
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                             P‐0024709 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HAYES, JOHN M.
1010 S HAUG STREET
SYRACUSE, IN 46567                                  P‐0023915 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HAYES, JOHN W.
102 SUNDANCE CT
SUMMERVILLE, SC 29486                               P‐0002542 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HAYES, KATHYRENE
HAYES, KATHYRENE S.
9038 E 85TH TER
RAYTOWN
, MO                                                P‐0058372    1/2/2019     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HAYES, LEE
HAYES, DEBORAH
209 BRIDDLE BOAST RD.
CARY, NC 27519                                      P‐0002375 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HAYES, LEONARD
2460 PLANTERS COVE CIRCLE
LAWRENCEVILLE, GA 30044                             P‐0002733 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HAYES, LORAINE S.
300 NORTH FOCH STREET APT.3
TRUTH OR CONSEQUENCES
TRUTH OR CONSEQE, NM 87901                          P‐0050697 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                           Page 1479 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1480 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HAYES, LOREN D.
2826 HAYWOOD AVENUE
CHATTANOOGA, TN 37415                              P‐0010248 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, MARK C.
3155 JUNIPER LANE
FALLS CHURCH, VA 22044                             P‐0029010 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, MERCEDES L.
4115 W.TYLER RD
ALMA, MI 48801                                     P‐0047397 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, MERCEDES L.
4115 W TYLER RD
ALMA, MI 48801                                     P‐0047850 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, NATALIE M.
18616 W COMET AVE
WADDELL, AZ 85355                                  P‐0045455 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, NATHANIEL
P.O. BOX 21037
DENVER, CO 80221                                   P‐0006789 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, QUASHESHE L.
5058 BALLANTINE DRIVE
SUMMERVILLE, SC 29485                              P‐0052986 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, QUASHESHE L.
5058 BALLANTINE DRIVE
SUMMERVILLE, SC 29485                              P‐0052987 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, RACHEL A.
612 E 64TH TERRACE
KANSAS CITY, MO 64131                              P‐0050824 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, RAMONA M.
4356 N. RIDGE ROAD
WICHITA 67205                                      P‐0039599 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, RENEE T.
6215 W. AVE J‐12
LANCASTER, CA 93536                                P‐0036597 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, RONALD J.
20043 LIVORNO WAY
PORTER RANCH, CA 91326                             P‐0037763 12/8/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
HAYES, RONALD J.
20043 LIVORNO WAY
PORTER RANCH, CA 91326                             P‐0055170 1/18/2018     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
HAYES, SHLEEN HUMPHERY
38 DEANNA GREEN LANE
MIDWAY, FL 32343                                     517     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAYES, STELLA K.
2010 RICHARDS AVE
BURLINGTON, NC 27217                               P‐0013272 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, STEPHEN R.
82 PIEDMONT RD
THE ROCK, GA 30285                                 P‐0004908 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, TABITHA R.
HAYES, DANIEL C.
204 AMBER CT
NEWPORT NEWS, VA 23606                             P‐0012086 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, TOWANDA G.
4444 JOHNSON HARDIN COURT
WINSTON SALEM, NC 27105                            P‐0049904 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1480 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1481 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HAYES, TOWANDA G.
4444 JOHNSON HARDIN COURT
WINSTON SALEM, NC 27105                              P‐0049991 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, TOWANDA G.
4444 JOHNSON HARDIN COURT
WINSTON SALEM, NC 27105                              P‐0053123 12/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYES, TYRAN
5004 PRESTWICK DR
ARLINGTON, TX 76001                                    5040      8/25/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
HAYES‐WRIGHT, PATRICIA A.
1088 W CHESTNUT STREET
UNION, NJ 07083                                      P‐0013233 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYGENS, ALEXANDER R.
27928 US HWY 331
OPP, AL 36467                                        P‐0038707 12/11/2017      TK Holdings Inc., et al .                     $358.17                                                                                       $358.17
HAYGOOD, JERRY W.
14069 GARFIELD STREET
THORTON, CO 80602                                    P‐0029788 11/20/2017      TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
HAYHURST, RONNIE F.
NO ADDRESS PROVIDED
                                                     P‐0040258 12/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYHURST, RONNIE F.
3113 W. MEADOW LN
WONDER LAKE, IL 60097                                P‐0042975 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYLE, COLLIN L.
220 RIVERSIDE AVE UNIT 310
JACKSONVILLE, FL 32202                               P‐0001395 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYMAN, ESTHER J.
503 C PLYMALE LN
GALIPOLIS FRY, WV 25515                              P‐0057741    3/9/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYNES, CHRISTOPHER T.
5325 DEXTER DR.
SAN JOSE, CA 95123                                   P‐0053999    1/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYNES, DWAYNE E.
91‐1001 PA STREET
EWA BEACH, HI 96706                                  P‐0046623 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYNES, JOHN E.
2998 EVANS WOODS DR.
ATLANTA, GA 30340                                    P‐0007876 10/28/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HAYNES, JOHN ERIK
2998 EVANS WOODS DR.
ATLANTA, GA 30340                                      4856      2/25/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
HAYNES, JUSTIN
3909 BRADDOCK RD.
HIGH POINT, NC 27265                                   4519      12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAYNES, JUSTIN
3909 BRADDOCK RD
HIGHPOINT, NC 27265                                  P‐0047276 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYNES, KURT W.
820 5TH STREET
PETALUMA, CA 94952                                   P‐0028948 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYNES, RASHAUNDRA B.
3921 TRADITIONS
OLYMPIA FIELDS, IL 60461                             P‐0051672 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 1481 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1482 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HAYNES, RASHAUNDRA B.
3921 TRADITIONS
OLYMPIA FIELDS, IL 60461                             P‐0054311    1/9/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYNES, RC
HAYNES, STELLA L.
14055 LESABRE DR.
FLORISSANT, MO 63034‐2543                            P‐0053144 12/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYNES, RICHARD D.
3321 46TH AVENUE LANE NE
HICKORY, NC 28601                                    P‐0005262 10/26/2017      TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
HAYNES, RICHARD L.
1775 HARTSVILLE PIKE
GALLATIN, TN 37066                                   P‐0030796 11/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYNES, SEAN
HAYNES, KARI
278 NORTH MENDENHALL ROAD
MEMPHIS, TN 38117                                    P‐0049188 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYNES, SEAN
HAYNES, KARI
278 NORTH MENDENHALL ROAD
MEMPHIS, TN 38117                                    P‐0049602 12/27/2017      TK Holdings Inc., et al .                    $2,375.46                                                                                    $2,375.46
HAYNES, SEAN
HAYNES, KARI
278 NORTH MENDENHALL ROAD
MEMPHIS, TN 38117                                    P‐0049618 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYNES, TRAVIS O.
1807 HICKS CIRCLE
ROXBORO, NC 27573                                    P‐0000966 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYNES, TRAVIS O.
HAYNES, TINA L.
1807 HICKS CIRCLE
ROXBORO, NC 27573                                    P‐0054550 1/12/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYNES, WILLIAM L.
170 HAMPSTEAD MANOR
FAYETTEVILLE, GA 30214                               P‐0025068 11/14/2017      TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
HAYNIE, STEVEN D.
2701 SW 11 PL
DEERFIELD BEACH, FL 33445‐5909                       P‐0003056 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYNSWORTH SINKLER BOYD, PA
STANLEY H. MCGUFFIN, ESQ.
PO BOX 11889
COLUMBIA, SC 29211                                     3095      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HAYS SR, DARREN M.
HAYS, MARSHA M.
3692 REEDY CREEK ROAD
FREEMAN, VA 23856                                    P‐0010729 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYS, ANTOINETTE
25836 LAKE SHORE LN
MORENO VALLEY, CA 92551‐1650                           4116      12/18/2017       TK Holdings Inc.                         $20,000.00                                                                                   $20,000.00
HAYS, ANTOINETTE
15886 LASSELLE STREET UNIT D
MORENO VALLEY, CA 92551                              P‐0042516 12/19/2017      TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
HAYS, BRAD
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                      P‐0043955 12/21/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
                                                                                            Page 1482 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1483 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HAYS, DARREN M.
HAYS, MARSHA M.
3692 REEDY CREEK ROAD
FREEMAN, VA 23856                                   P‐0010722 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYS, DEANNA R.
621 GRAND AVE
LINCOLN, IL 62656                                   P‐0047023 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYS, REBECCA L.
POE, SANDRA K.
237 OLD TOWNE RD
SAND SPRINGS, OK 74063                              P‐0020583 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYS, SEAN
P.O. BOX 990741
REDDING, CA 96099                                   P‐0017759 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYS, STERLING D.
4303 RIMDALE DRIVE
AUSTIN, TX 78731                                    P‐0000640 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYS, TIMOTHY D.
HAYS, NICHOLAS R.
10524 NOGARD AVE
KANSAS CITY, KS 66109                               P‐0036468 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYSE, GERALD R.
1111 CENTRAL PARK BOULEVARD N
GREENWOOD, IN 46143                                 P‐0001423 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYSE, VERNA J.
4325 MORROW ST.
GUNTERSVILLE, AL 35976                              P‐0001337 10/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HAYTACK, RADIE
24516 230TH COURT SE
MAPLE VALLEY, WA 98038                              P‐0018935 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYWARD, DORIS E.
280 BRIDGEWATER ROAD
APT A15
BROOKHAVEN, PA 19015                                P‐0031086 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYWARD, DORIS E.
280 BRIDGEWATER ROAD
APT A15
BROOKHAVEN, PA 19015                                P‐0031095 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYWARD, DORIS E.
280 BRIDGEWATER ROAD
APT A15
BROOKHAVEN, PA 19015                                P‐0031123 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYWARD, KATIE V.
4000 COUNTRY LN
SUIMTER, SC 29154                                   P‐0028968 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYWARD, TANYA R.
105 LAKE WOOD RD
LEBANON, TN 37087‐8931                              P‐0012292 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYWOOD, ANN
133 WILD HORSE VALLEY DR
NOVATO, CA 94947‐3615                               P‐0038161 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYWOOD, BEVERLY
TIBBLES, KATHERINE
PO BPX 1314
LA CONNER, WA 98257                                 P‐0019026 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1483 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1484 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HAYWOOD, JENNY
2131 15 MILE RD NE
SPARTA, MI 49345                                    P‐0014279 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYWOOD, KATHERINE B.
1375 BYBERRY RD
HUNTINGDON VLY, PA 19006                            P‐0007800 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYWOOD, LATRESHA N.
825 FOREST AVE
APT 8
LOS ANGELES, CA 90033                               P‐0015864 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYWOOD, PANYIN
9842 SNOW BIRD LN
LAUREL, MD 20723                                    P‐0042020 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYWOOD, ROBIN F.
1255 ALCOVY STATION ROAD
COVINGTON, GA 30014                                 P‐0023640 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAYWOOD, SHARON L.
4229 OAKWOOD LANE
MATTESON, IL 60443                                  P‐0043384 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAZARD, AARON D.
6928 S RUSTIC RD
SEATTLE, WA 98178                                   P‐0036964 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAZEL, AMANDA
6 S WEST ST
HARRINGTON, DE 19952                                P‐0010325 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAZEL, TAMMIE S.
2403 EAST HILL DRIVE
FITCHBURG, WI 53711                                 P‐0027595 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAZEL, TROY K.
6607 DOVIR WOODS DRIVE
SELLERSBURG
, IN 47172                                          P‐0000610 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAZEL, TROY K.
6607 DOVIR WOODS DRIVE
SELLERSBURG, IN 47172                               P‐0000630 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAZEN, AMY L.
8336 SOUTH 51ST STREET
FRANKLIN, WI 53132                                  P‐0016646 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAZEN, DEBORAH A.
109 MAPLE AVENUE
PASADENA, MD 21122                                  P‐0048162 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAZEN, JONATHAN M.
HAZEN, SHANNON S.
2358 MAEVE CIR
WEST MELBOURNE, FL 32904                            P‐0001802 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAZEN, JOYCE A.
8336 SOUTH 51ST STREET
FRANKLIN, WI 53132                                  P‐0016638 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAZZARD, MICHAEL J.
MICHAEL J HAZZARD
116 BELMONT ST
NEW BRITAIN, CT 06053                               P‐0055637 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HAZZLERIGG, CARMEN V.
250 BRUIN STREET
PEARL, MS 39208                                     P‐0014029 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1484 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1485 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
HCL AMERICA, INC.
ARCHER & GREINER, PC
JERROLD S. KULBACK, ESQUIRE
THREE LOGAN SQUARE, SUITE 3500
PHILADELPHIA, PA 19103                               3569    11/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
HE, HAORU
1 APPIAN WAY
714‐6
SAN FRANCISCO, CA 94080                            P‐0014673 11/3/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
HE, JINGTAO
1100 W CORRAL AVENU
109 APT.
KINGSVILLE, TX 78363                               P‐0052844 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HE, JUN
5 SHASTA
IRVINE, CA 92612                                   P‐0027247 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HE, KEREN
1288 E HILLSDALE BLVD B210
FOSTER CITY, CA 94404                              P‐0039025 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEAD, DAVID P.
P O BOX 162
MAHOPAC, NY 10541                                  P‐0026297 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEAD, JAMES
11548 HILL MEADE LANE
WOODBRIDGE, VA 22192                                 4392    12/26/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
HEAD, JAMES W.
1052 S VERMILLION DR
KANAB, UT 84741                                    P‐0006663 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEAD, JASON W.
3673 CORNERS WAY
PEACHTREE CORNER, GA 30092‐2344                    P‐0006236 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEAD, MAE W.
HEAD III, WILLIAM H.
7110 N. PEARL STREET
JACKSONVILLE, FL 32208                             P‐0000604 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEAD, SERGENET W.
15700 DOBSON AVENUE
DOLTON, IL 60419                                     3830     12/4/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
HEAD, TAMMY L.
1697 FM 980
APT. 2
HUNTSVILLE, TX 77320                               P‐0057965 5/31/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEADER PRODUCTS ‐ AN ATF COMPANY
ATF INC.
3550 W. PRATT AVE
LINCOLNWOOD, IL 60712                                2990    11/21/2017       TK Holdings Inc.                              $0.00                                                     $0.00                               $0.00
HEADLEY, ANNETTE
4015 SHANNON DRIVE
4015 SHANNON DRIVE
BALTIMORE, MD 21213                                P‐0019152 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEADLEY, HEATHER T.
1230 KRISTI RIDGE DRIVE
LAWRENCEVILLE, GA 30045                            P‐0009123 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00




                                                                                        Page 1485 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1486 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HEADS, SURONDA L.
10203 MAGNOLIA POINTE BLVD
APT 10203
DULUTH, GA 30096                                    P‐0038630 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEALD, JANE E.
5701 PINE ISLAND DR NE
COSMTOCK PARK, MI                                   P‐0011759 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEALEY, AMY
3411 S. MAIN #A
SANTA ANA, CA 92707                                   3943     12/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HEALEY, KENNETH W.
HEALEY, FLORRIE
201 SHIRLEY RD
AMERICUS, GA 31709                                  P‐0001073 10/21/2017    TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
HEALY, BRENDEN M.
134 DEER RUN DRIVE
COLCHESTER, CT 06415                                P‐0003586 10/24/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HEALY, BRENDEN M.
134 DEER RUN DRIVE
COLCHESTER, CT 06415                                P‐0003593 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEALY, BRENDEN M.
134 DEER RUN DRIVE
COLCHESTER, CT 06415                                P‐0003597 10/24/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HEALY, BRIAN D.
710 EMIL ST
LEMONT, IL 60439                                    P‐0038862 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEALY, EMMA M.
14053 HENCH LANE
ORLANDO, FL 32827                                   P‐0029556 11/21/2017    TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
HEALY, IRENE I.
134 DEER RUN DRIVE
COLCHESTER, CT 06415                                P‐0003584 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEALY, JOHN
1515 E VICTOR HUGO AVE
PHOENIX, AZ 85022                                   P‐0033759 11/29/2017    TK Holdings Inc., et al .                   $35,000.00                                                                                   $35,000.00
HEALY, KATHRYN A.
780 NE 69TH ST APT 803
MIAMI, FL 33138                                     P‐0041908 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEALY, PATRICIA A.
NO ADDRESS PROVIDED
                                                    P‐0005968 10/26/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HEALY, ROBIN
HEALY, ROBIN M.
46 URBANS LANE
TIVERTON, RI 02878                                  P‐0010380 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEALY, SHAWN
HC 02
BOX 3571
MAUNABO, PR 00707‐                                  P‐0032598 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEALY, TIM
14907 SE 64TH ST.
BELLEVUE, WA 98006                                  P‐0047108 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEALY, WALTER
135 WILLOW ST
APT 309
BROOKLYN, NY 11201‐2218                             P‐0036353 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1486 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1487 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HEANEY, KEVIN
45 FLINT AVE
LARCHMONT, NY 10538                                  P‐0017628 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEAPHY, GARY
14196 EASTVIEW DR.
FENTON, MI 48430                                       1446     11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HEAPHY, GARY EDWARD
14196 EASTVIEW DR.
FENTON, MI 48430                                       1787     11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HEAPHY, GARY EDWARD
14196 EASTVIEW DR.
FENTON, MI 48430                                       1803     11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HEARD, BERNADETTE
PODHURST ORSECK PA
ONE SE THIRD AVE SUITE 2300
MIAMI, FL 33131                                      P‐0047955 12/22/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HEARD, BEVERLY T.
2122 REDTAIL LANE
AUBURN, AL 36879                                     P‐0054849 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARD, BEVERLY T.
2122 REDTAIL LANE
AUBURN, AL 36879                                     P‐0058111 6/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARD, CHRISTOPHER H.
1734 SEWELL MILL RD
NEWNAN, GA 30263                                     P‐0014008 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARD, CYNTHIA
309 BRIARWOOD DR.
WYLIE, TX 75098                                      P‐0051309 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARD, SCOTT F.
HEARD, CHARLENE L.
164 CHICORY DRIVE
WOLCOTT, CT 06716                                    P‐0003765 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARD, TIKETA L.
1330 EAST HELICON ROAD
GRADY, AL 36036                                      P‐0031954 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARD, TIKETA L.
1330 EAST HELICON ROAD
GRADY, AL 36036                                      P‐0031991 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARN, DANIEL E.
688 WINTHROP RD
WILLIAMSBURG, VA 23185                               P‐0007761 10/28/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HEARN, PAMELA K.
175 SAN MIGUEL RD
PASADENA, CA 91105                                   P‐0035724 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARN, PAMELA K.
175 SAN MIGUEL RD
PASADENA, CA 91105                                   P‐0035768 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARN, PAMELA K.
175 SAN MIGUEL RD
PASADENA, CA 91105                                   P‐0035769 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARNE, LINDA
6928 QUAIL MEADOW DRIVE
WATAUGA, TX 76148                                    P‐0002517 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARNE, MARK
18304 BANKSTON PLACE
TAMPA, FL 33647                                      P‐0000220 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1487 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1488 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HEARNE, MARK K.
18304 BANKSTON PLACE
TAMPA, FL 33647                                     P‐0000224 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARNE, PAUL W.
419 BOX ELDER WAY
HENDERSON                                           P‐0032794 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARNS, PATRICE M.
5651 ACACIA AVE
SAN BERNARDINO, CA 92407                            P‐0027924 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARST, GEORGE T.
32 VISTA VERDE COURT
SAN FRANCISCO, CA 94131                             P‐0021063 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARST, JUDITH W.
32 VISTA VERDE COURT
SAN FRANCISCO, CA 94131                             P‐0021041 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEARST, THOMAS C.
2007 VILLAGE GLEN DR
WENTZVILLE, MO 63385                                P‐0005662 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATH, ANN M.
2 FLANDERS STREET
JOHNSTON, RI 02919                                  P‐0011836 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATH, DAVID A.
10130 MIRACANTO WAY
MORENO VALLEY, CA 92557                             P‐0019330 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATH, GREGORY
10615 COMEAUX LN
RICHMOND, TX 77407                                  P‐0008337 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATH, JAMES W.
KRAMER, JOHN E.
17201 EAST JARVIS PLACE
AURORA, CO 80013                                    P‐0051170 12/27/2017    TK Holdings Inc., et al .                   $37,745.81                                                                                   $37,745.81
HEATH, JEFFERY C.
160 DANA POINT AVE
VENTURA, CA 93004                                   P‐0020105 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATH, JEFFERY C.
160 DANA POINT AVE
VENTURA, CA 93004                                   P‐0020118 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATH, KATHLEEN
1617 N. 21ST ST.
SPRINGFIELD, IL 62702                                 4532    12/27/2017       TK Holdings Inc.                          $7,550.00                                                                                    $7,550.00
HEATH, KRISTI L.
1524 WARRIOR RD APT. 4
ANNISTON, AL 36207                                  P‐0031761 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATH, KRISTI L.
1524 WARRIOR RD APT. 4
ANNISTON, AL 36207                                  P‐0033726 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATH, KRISTI L.
1524 WARRIOR RD APT 4
ANNISTON, AL 36207                                  P‐0033729 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATH, KYLE L.
2251 SHELBYVILLE ROAD
SHELBYVILLE, KY 40065                               P‐0004043 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATH, LAVONNA J.
4062 FLANDERS
DENVER
, CO 80249                                          P‐0017722 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1488 of 3871
                                            Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1489 of 1950
                                                                                        Claim Register
                                                                                 In re TK Holdings Inc., et al .
                                                                                      Case No. 17‐11375

                                                                                                               Current General                                         Current 503(b)(9)
                                                                                                                                  Current Priority   Current Secured                        Current Admin    Total Current
                Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                   Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                   Amount                                                  Amount
HEATH, SHAVON
4520 NW 36TH APT 203
LAUD LAKES, FL 33319                             P‐0030968 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATHER MANAGEMENT COMPANY
130 BASSWOOD LANE
MORELAND HILLS, OH 44022                         P‐0036055 12/4/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HEATON, BRENDA A.
313 APPLEWOOD DRIVE
LOCKPORT, NY 14094                               P‐0044876 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATON, BRENDA A.
313 APPLEWOOD DRIVE
LOCKPORT, NY 14094                               P‐0044933 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATON, JULIE D.
913 SARALAND BLVD S
APT. E
SARALAND, AL 36571                               P‐0051432 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATON, TIMOTHY L.
HEATON, LISA H.
10875 WEST 77TH AVENUE
ARVADA, CO 80005                                 P‐0040026 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEATTEK INC
DYAN BRINKMAN
PO BOX 347
IXONIA, WI 53036                                   559     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HEAVIN, WAYLON G.
29113 COUNTY STREET 2730
VERDEN, OK 73092                                 P‐0000085 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEBEL, JOHN W.
2018 S HERVEY ST
BOISE, ID 83705                                  P‐0022785 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEBEL, LEIGH A.
109 PERRY DRIVE
SUMMERVILLE, SC 29483                            P‐0001521 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEBER, CAREY
10‐02 MALCOLM TERRACE
FAIR LAWN, NJ 07410                              P‐0003635 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEBER, CAREY
10‐02 MALCOLM TERRACE
FAIR LAWN, NJ 07410                              P‐0003638 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEBERT, ANGIE D.
8549 JO LEE DRIVE
DENHAM SPRINGS, LA 70706                         P‐0013530 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEBERT, DAVID M.
8549 JO LEE DRIVE
DENHAM SPRINGS, LA 70706                         P‐0013534 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEBERT, LORI
286 MAYNARD DRIVE
AMHERST, NY 14226                                P‐0042927 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEBERT, RONALD M.
HEBERT, DIANE T.
1035 DOVER LANE
AYLETT, VA 23009                                 P‐0008264 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEBERT, RONALD M.
HEBERT, DIANE T.
1035 DOVER LANE
AYLETT, VA 23009                                 P‐0008274 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                      Page 1489 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1490 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HEBERT, TAMARA R.
HEBERT, JOEL W.
19013 SE 270TH CT
COVINGTON, WA 98042                                 P‐0023248 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEBERT, WINNIFRED L.
3927 PRINCETON PARK COURT
HOUSTON, TX 77058                                   P‐0006918 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEBRON, NICOLE D.
5235 WEST RUNNING BROOK RD
APT 101
COLUMBIA, MD 21044                                  P‐0039295 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEBRON, TONYA
1839 BLUE JAY CT
SEVERN, MD 21144                                    P‐0024590 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HECHT, ANITA
503 S DICKINSON STREET APT 2
MADISON, WI 53703                                   P‐0022373 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HECHT, BETHANY
340 SIERRA VISTA DR.
APTOS, CA 95003                                     P‐0025412 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HECHT, DAVID A.
HECHT, DAVID
3940 CHAPMAN PLACE
RIVERSIDE, CA 92506                                 P‐0020437 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HECHT, KIRSTIN A.
HECHT, HELGA
4321 RIALTO ST.
SAN DIEGO, CA 92107                                 P‐0045614 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HECHT, LISA F.
CARTER, VINCENT L.
5725 SW WESTPORT CIRCLE
TOPEKA, KS 66614                                    P‐0031976 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HECHT, WALDO E.
2760 S. VASSAR RD.
VASSAR, MI 48768                                    P‐0030902 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HECKER, JAMES T.
884 8TH ST
GOLDEN, CO 80401                                    P‐0024417 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HECTOR, GREGORY T.
HECTOR, ANITA R.
101 HOLLY COURT
AUSTIN, TX 78737                                    P‐0026671 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HECTOR, TIFFANY
812 DEER LAKE TRAIL
STONE MOUNTAIN, GA 30087                            P‐0005365 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HECTOR, TIFFANY
812 DEER LAKE TRAIL
STONE MOUNTAIN, GA 30087                            P‐0005369 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEDANI, ELLEN I.
1022 E. IMPERIAL AVENUE
APT. 6
EL SEGUNDO, CA 90245                                P‐0042979 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEDDEREL, VANCE P.
1592 COLONIAL TER APT 206
ARLINGTON, VA 22209                                 P‐0016228 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1490 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1491 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
HEDDERLY, ELLIS H.
HEDDERLY, MAGLI E.
107 VISTA DRIVE
SEAFORD, VA 23696                                   P‐0036484 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEDEEN, STANLEY L.
16582 SW MCGWIRE CT
BEAVERTON, OR 97007                                 P‐0046858 12/21/2017    TK Holdings Inc., et al .                   $38,000.00                                                                                    $38,000.00
HEDGE, LINDA C.
16702 COBBLESTONE DR
LYNNWOOD, WA 98037                                  P‐0033439 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEDGE, MIKE
BARBARA HED
272 OAKHURST WAY
BOISE, ID 83709                                     P‐0013042 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEDRICK, JERRY A.
221 HOSPITAL DRIVE
VIRGINIA BEACH, VA 23452                            P‐0032414 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEDRICK, KARA L.
409 S WEST STREET
MORRILTON, AR 72110                                 P‐0010888 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEDRICK, MONICA
314 DEWITT RD
GLADE VALLEY, NC 28627                                823     10/29/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
HEDSTROM, NANCY
1552 WOODLAND DR.
RED WING, MN 55066                                  P‐0019042 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEEDE, PHILIP A.
1616 W OLIVE AVE
REDLANDS, CA 92373                                  P‐0018092 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEEDE, PHILIP A.
1616 W OLIVE AVE
REDLANDS, CA 92373                                  P‐0018096 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEELAN, MARSHA J.
12 MAGNOLIA LANE
MOUNT ARLINGTON, NJ 07856‐1347                      P‐0023241 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEERHOLD, CHARLES
HEERHOLD, SANDRA
808 BLACK WALNUT DR.
SUGAR GROVE, IL 60554                               P‐0007209 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEERS, KAREN J.
HEERS, PETER G.
19113 890TH AVE
ALBERT LEA, MN 56007                                P‐0032897 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEETER, BETH A.
HEETER, ROBERT J.
6286 BROOKS BLVD
MENTOR, OH 44060                                    P‐0010564 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEETER, GLENN
58 STONE SPRINGS CIR
THE WOODLANDS, TX 77381                             P‐0036885 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEETER, TAMMY R.
58 STONE SPRINGS CIR
THE WOODLANDS, TX 77381                             P‐0036887 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEETLAND, CRAIG
58 CANTON ST. UNIT 412
ALPHARETTA, GA 30009                                P‐0040682 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 1491 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1492 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HEFFNER, EDWARD W.
422 SEMPLE AVE
APTOS, CA 95003                                     P‐0013532 11/2/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HEFNER, HOLLY
HEFNER, THOMAS
10011 SADDLEHORN LN
HIGHLANDS RANCH, CO 80130                           P‐0013199 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEGANOVIC, SONIA L.
12034 BARRETT BRAE DR.
HOUSTON, TX 77072                                   P‐0034567 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEGEDUS, JOSEPH C.
200 POSADA DEL SOL
APT 37
NOVATO, CA 94949                                    P‐0051154 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEGEMAN, COLLEEN C.
HEGEMAN, ALANSON B.
P.O. BOX 1218
CRESTED BUTTE, CO 81224                             P‐0040670 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEGEWALD, ARTHUR
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043777 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HEGEWALD, HARDY H.
HEGEWALD, SUSAN
2653 E. CRAIG DRIVE
SALT LAKE CITY, UT 84109                            P‐0009747 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEGG, BEVERLY J.
4813 PORTALIS WAY
ANACORTES, WA 98221                                 P‐0039286 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEGLUND, BRIAN S.
119 CYPRESS CT
CANTON, GA 30115                                    P‐0018240 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEGNER, APRIL
155 SUSSEX ST
APT 3
JERSEY CITY, NJ 07302                               P‐0052869 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEGNER, DAVID
317 AIRLINE ROAD
SOUTH DENNIS, MA 02660                              P‐0036467 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEGNER, KATHERINE
317 AIRLINE ROAD
SOUTH DENNIS, MA 02660                              P‐0036473 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEGNER, MARJORIE L.
HEGNER, FREDERICK A.
6218 PALMA DEL MAR BLVD. SOUT
UNIT 212
ST. PETERSBURG, FL 33715                            P‐0009260 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEGNER, PAUL A.
8815 SW 83 ST
MIAMI, FL 33173                                     P‐0013318 11/2/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HEHAR, SATVINDER K.
17055 HORSESHOE DR
NORTHVILLE, MI 48168                                P‐0035864 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEHR, LAURA J.
3435 143RD AVE NE
HAM LAKE, MN 55304                                  P‐0028777 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1492 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1493 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HEHR, SCOTT A.
3435 143RD AVE NE
HAM LAKE, MN 55304                                  P‐0028776 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEIDENREICH, ERIC E.
HEIDENREICH, DIANNE M.
3712 BRAMBLECREST DRIVE
FORT WAYNE, IN 46815                                P‐0020262 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEIDERSCHEIT, DEBORAH L.
HEIDERSCHEIT, JEFFREY D.
204 PARK PLACE DR
GEORGETOWN, TX 78628                                P‐0047906 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEIDERSTADT, RICHARD T.
3070 BLANDEMAR DRIVE
CHARLOTTESVILLE, VA 22903                           P‐0026576 11/10/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HEIDT, RICHARD W.
725 WEST 50 ST
ERIE, OA 16509                                      P‐0004930 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEIFNER, RICHARD C.
1412 BLAKELY LANE
MODESTO, CA 95356                                   P‐0027900 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEIFNER, SHAUNA L.
1412 BLAKELY LANE
MODESTO, CA 95356                                   P‐0037386 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEILIG, MELISSA F.
HEILIG, FRANCES E.
6236 CHIMNEY FORD RD
CLOVER, SC 29710                                    P‐0037734 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEILIGER, GORDONA
HEILIGER, LAWRENCE J.
5139 E. 106TH STREET
TULSA, OK 74137                                     P‐0024093 11/3/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HEIM, MILDRED A.
810 HIGHVIEW COURT
LANSING, KS 66043                                   P‐0029666 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEIMAN, JEFFREY D.
1537 LAWSON PALM COURT
APOPKA, FL 32712                                    P‐0006994 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEIMBURGER, RALPH
3476 LEXINGTON LANE
BRUNSWICK, OH 44212                                 P‐0004779 10/25/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HEIN, ALAN L.
HEIN, YVONNE J.
5858 S.W. SANTA FE LAKE RD
AGUSTA, KS 67010                                    P‐0011944 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEIN, ANN L.
4025 PARKER AVE
ST LOUIS, MO 63116                                  P‐0031911 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEIN, ERIC K.
W329N4225 STARBOARD DRIVE
NASHOTAH, WI 53058                                  P‐0024795 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEINE, DANIEL C.
35203 PINEGATE TRL
EUSTIS, FL 32736                                    P‐0000788 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEINE, RICHARD W.
NO ADDRESS PROVIDED
                                                    P‐0047368 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1493 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1494 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HEINECKE, LUIS M.
HEINECKE, GLORIA L.
298 ROBERT J PORTER DR
EL CENTRO, CA 92243                                 P‐0028318 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEINEMAN, HANNAH C.
2824 ARIZONA AVENUE #3
SANTA MONICA, CA 90404‐1578                         P‐0041627 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEINEMANN, JERALD L.
HEINEMANN, SANDRA D.
8522 HAXTON CIRCLE
HUNGTINGTON BEAC, CA 92646                          P‐0030273 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEINEMANN, JERALD L.
HEINEMANN, SANDRA D.
8522 HAXTON CIRCLE
HUNTINGTON BEACH, CA 92646                          P‐0030276 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEINL, WALTER
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                     P‐0044063 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HEINRICH, AIMEE
130 ROYAL CREST DR. UNIT K
SEVILLE, OH 44273                                   P‐0006997 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEINRICH, CHERYL C.
HEINRICH, PAUL M.
7655 QUIDA DRIVE
WEST PALM BEACH, FL 33411                           P‐0020622 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEINRICH, DURWOOD J.
1523 SHINNECOCK HILLS DRIVE
GEORGETOWN, TX 78628                                P‐0000553 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEINRICH, PAUL M.
HEINRICH, CHERYL C.
7655 QUIDA DRIVE
WEST PALM BEACH, FL 33411                           P‐0013918 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEINRICH, TIMOTHY J.
6303 KURY LANE
HOUSTON, TX 77008‐3225                              P‐0014254 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEINZ, JORDYN A.
HEINZ, KRISTINE A.
202 W. 109TH ST. NORTH
VALLEY CENTER, KS 67147                             P‐0034375 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEINZ, JULIE
HEINZ, MICHAEL
2031 WESTCREEK LN #1401
HOUSTON, TX 77027                                   P‐0048741 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEINZERLING, TERRI L.
7361 SANSOL DRIVE
SPARKS, NV 89436‐6252                               P‐0034039 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEISE, CHRISTOPHER
350 EVERGREEN RD
JENKINTOWN, PA 19046                                P‐0029067 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEISE, CHRISTOPHER
350 EVERGREEN RD
JENKINTOWN, PA 19046                                P‐0029072 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEISE, CHRISTOPHER
350 EVERGREEN RD
JENKINTOWN, PA                                      P‐0029076 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1494 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1495 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HEISE, ROBERT J.
HEISE, SUSAN M.
0S608 AUTUMN WOODS LN
ELBURN, IL 60119                                     P‐0033377 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEISERMAN, CHARLES C.
7092 AVIARA DR
CARLSBAD, CA 92011                                   P‐0021206 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEISLER, SEAN
20229 BLAKE DR
GRETNA, NE 68028                                     P‐0012064 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEISS, JENNA L.
156 GREENBRIER DRIVE
SEEKONK, RI 02771                                    P‐0006804 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEISSERER, RAYMOND G.
HEISSERER, LINDA L.
2724 MONTROSE DR.
BARTLESVILLE, OK 74006‐7431                          P‐0041490 12/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEITHOFF, MARC A.
2568 NW 157TH ST
CLIVE, IA 50325                                      P‐0056348   2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEITHOFF, MARC A.
2568 NW 157TH ST
CLIVE, IA 50325                                      P‐0056349   2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEITHOFF, MARC A.
2568 NW 157TH ST
CLIVE, IA 50325                                      P‐0056405   2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEITIN, ABRAHAM
20775 ATHENIAN LANE
NORTH FORT MYERS, FL 33917                           P‐0006089 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEITIN, CHERYL S.
20775 ATHENIAN LANE
NORTH FORT MYERS, FL 33917                           P‐0006149 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEITMAN, MELISA
HEITMAN, JAMES
P.O. BOX 46
MALINTA, OH 43535                                    P‐0055510 1/22/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEITMAN, SANDRA L.
133 W HIGHLAND AVE
TRACY, CA 95376                                      P‐0020937 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEITMEYER, STEPHANIE
1240 JOSHUA STREET
DELPHOS, OH 45833                                      1537      11/6/2017       TK Holdings Inc.                           $100.00                                                                                       $100.00
HEITSCH, LYNN B.
1011 DEMPSTER ST
EVANSTON, IL 60201‐4210                              P‐0038233 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEITT, MICHAEL
8507 WESTFORD ROAD
LUTHERVILLE, MD 21093                                P‐0031218 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEITT, MICHAEL
8507 WESTFORD ROAD
LUTHERVILLE, MD 21093                                P‐0031221 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEITT, MICHAEL
8507 WESTFORD ROAD
LUTHERVILLE, MD 21093                                P‐0031223 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1495 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1496 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HEITT, MICHAEL
8507 WESTFORD ROAD
LUTHERVILLE, MD 21093                              P‐0031224 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEKALA, WALTER E.
2810 ELDRIDGE AVE
BELLINGHAM, WA 98225                               P‐0021620 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEKALA, WALTER E.
2810 ELDRIDGE AVE.
BELLINGHAM, WA 98225                               P‐0058143 7/23/2018     TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
HELAL, ANNE
3916 MAGGIES MEADOW
DENTON, TX 76210                                   P‐0018836 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELD, BONNIE J.
955 LIBERTY BLVD., #306
SUN PRAIRIE, WI 53590                              P‐0016793 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELDENMUTH, GARY L.
2090 NE 124 STREET
N MIAMI, FL 33181                                  P‐0007292 10/28/2017    TK Holdings Inc., et al .                    $3,900.00                                                                                    $3,900.00
HELDER, ERIC M.
5700 DETROIT AVE.
APT. 203
CLEVELAND, OH 44102                                P‐0044081 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELDER, ERIC M.
5700 DETROIT AVE.
APT. 203
CLEVELAND, OH 44102                                P‐0044086 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELDER, ERIC M.
5700 DETROIT AVE.
APT. 203
CLEVELAND, OH 44102                                P‐0044094 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELEN COEL REVOCABLE TRUST
LAWRENCE KLITZMAN
1391 SAWGRASS CORP PARKWAY
SUNRISE, FL 33323                                  P‐0053222 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELESKI, PAUL A.
508 CLOVER LEAF LANE
MCKINNEY, TX 75070                                 P‐0018710 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELFER, MORRIS D.
282 OAKWOOD DRIVE
PARAMUS, NJ 07652                                  P‐0050619 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELFER, MORRIS D.
282 OAKWOOD DRIVE
PARAMUS, NJ 07652‐3315                             P‐0050661 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELFER, MORRIS D.
282 OAKWOOD DRIVE
PARAMUS, NJ 07652                                  P‐0051115 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELFER, MORRIS D.
282 OAKWOOD DRIVE
PARAMUS, NJ 07652‐3315                             P‐0051585 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELFER, MORRIS D.
282 OAKWOOD DRIVE
PARAMUS, NJ 07652‐3315                             P‐0051897 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELFMAN, MARK
HELFMAN, ILISE
1892 MILBORO DRIVE
ROCKVILLE, MD 20854                                P‐0026348 11/15/2017    TK Holdings Inc., et al .                     $428.00                                                                                       $428.00
                                                                                        Page 1496 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1497 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HELFMAN, MARK
HELFMAN, ILISE
1892 MILBORO DRIVE
ROCKVILLE, MD 20854                                P‐0026351 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELFRICH, BRETT C.
HELFRICH, KIMBERLY A.
3632 GREEN HILL CIRCLE
SCHNECKSVILLE, PA 18078                            P‐0036279 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELFT, ROSS G.
10358 SUGAR RIDGE WAY
INDIANAPOLIS, IN 46239‐9763                        P‐0052649 12/26/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
HELFT, ROSS G.
10358 SUGAR RIDGE WAY
INDIANAPOLIS, IN 46239‐9763                        P‐0052738 12/26/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
HELFT, ROSS G.
10358 SUGAR RIDGE WAY
INDIANAPOLIS, IN 46239‐9763                        P‐0052739 12/26/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
HELGESON, BRADLEY T.
511 S WALNUT ST
LINCOLN, IL 62656                                  P‐0004348 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELGESON, DONNA R.
1420 32ND AVE SW
APT 7
MINOT, ND 58701                                    P‐0037565 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELGESON, STEVEN D.
3609 W 55TH STREET
EDINA, MN 55410                                    P‐0050414 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELGESON, TAYLOR
HELGESON, LONNIE
3609 W 55TH STREET
EDINA, MN 55410                                    P‐0050472 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELIE, CHRISTOPHER J.
17421 THUNDERBIRD HILLS RD
NEWALLA, OK 74857                                  P‐0038152 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELLAMS, LUVENIA N.
9405 KINGS PARADE BOULEVARD
CHARLOTTE, NC 28273                                P‐0047675 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELLENTHAL, FRANK R.
HELLENTHAL, FRANK
3837 SOUTTER AVENUE CT SE
CEDAR RAPIDS, IA 52403                             P‐0041495 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELLER, DONNA
5815 E. SANNA STREE
PARADISE VALLEY, AZ 85253                          P‐0011244 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELLER, DONNA
HELLER, BRIENA
5815 E. SANNA STREET
PARADISE VALLEY, AZ 85253                          P‐0011313 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELLER, IVAN S.
27 GREENWOOD VILLAGE STREET
N EASTON, MA 02356                                 P‐0018927 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELLER, JEANE
10178 DOVER CARRIAGE LANE
WELLINGTON, FL 33449                               P‐0000223 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1497 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1498 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HELLER, LAWRENCE A.
38‐07 GRANT STREET
FAIR LAWN, NJ 07410                                 P‐0020256 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELLER, LAWRENCE A.
38‐07 GRANT STREET
FAIR LAWN, NJ 07410                                 P‐0020260 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELLER, LAWRENCE A.
38‐07 GRANT STREET
FAIR LAWN, NJ 07410                                 P‐0020264 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELLER, LINDA G.
306 MANSFIELD DRIVE
CAMILLUS, NY 13031                                  P‐0010737 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELLER, LINDA G.
306 MANSFIELD DRIVE
CAMILLUS, NY 13031                                  P‐0010744 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELLER, SUSANN
35 FLAGLER AVENUE
OLD LYME, CT 06371                                  P‐0037220 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELLERMANN TYTON
7930 N FAULKNER RD
PO BOX 245017
MILWAUKEE, WI 53224                                   543     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HELLGREN, JILLIAN N.
10 E SNOW CAP DR
BELFAIR, WA 98528                                   P‐0022582 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELM, CAMERON C.
1808 CALLE DE LOS ALAMOS
SAN CLEMENTE, CA 92672                              P‐0025090 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELM, MARIA R.
1240 VALLEY ROAD
BANNOCKBURN, IL 60015                               P‐0045072 12/22/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HELM, MARIA R.
1240 VALLEY ROAD
BANNOCKBURN, IL 60015                               P‐0045097 12/22/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HELM, MELISSA R.
1240 VALLEY ROAD
BANNOCKBURN, IL 60015                               P‐0049200 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HELM, TIMOTHY J.
310 TAYLOR STREET NE
APT M32
WASHINGTON, DC 20017                                P‐0039078 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELMER, ANNE M.
3436 NIXON RD
HOLIDAY, FL 34691                                   P‐0002257 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELMER, PATRICIA M.
490 E CRONK RD
OWOSSO, MI 48867                                    P‐0021709 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELMREICH, CRYSTAL
HELMREICH, ALAN
81 BRETON AVE
SANFORD, ME 04073                                   P‐0024749 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HELMS, BRENDA S.
RIOS, EDWARD F.
7494 GRIGGS WAY
SACRAMENTO, CA 95831‐4814                           P‐0016066 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1498 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 1499 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
HELMSTADTER, JAMES A.
327 E LEMON AVENUE
MONROVIA, CA 91016                                  P‐0027208 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HELMUTH, DWAYNE
31010 CORTE ARROYO VISTA
TEMECULA, CA 92592                                    1719      11/8/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
HELMUTH, RICHARD W.
HELMUTH, LAUREN A.
9514 LAGERSFIELD CIRCLE
VIENNA, VA 22181                                    P‐0007985 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HELOTIE, MARK A.
8720 HEARTLEAF ROAD
CHARLOTTE, NC 28227                                 P‐0051999 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HELPER, MERRILEE
544 BRAESIDE RD
HIGHLAND PARK, FL 60035                             P‐0026583 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HELTON, AMY C.
910 MANCHESTER PLACE
ATLANTA, GA 30328                                   P‐0017147 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HELTON, ERIC L.
P.O. BOX 18
CORBIN, KY 40702                                      4530      12/26/2017       TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
HELTON, LANNY A.
775 NORTH BIERDEMAN ROAD
BOX 127
PEARL, MS 39208                                     P‐0019519 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HELUK II, JOHN H.
171 OLD BRIDGE TURNPIKE
EAST BRUNSWICK, NJ 08816                            P‐0039115 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HELWICK, CAROLYN
1458 MAXINE AVE
SAN JOSE, CA 95125                                  P‐0049525 12/27/2017      TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
HELZER, JOEL
5585 LANTANA DR
COLORADO SPRINGS, CO 80915                          P‐0018642 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HELZER, JOEL
HELZER, MEGHAN
5585 LANTANA DR
COLORADO SPRINGS, CO 80917                          P‐0018644 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEMENWAY, KEITH A.
16924 BORDEAUX WALK WAY
WILDWOOD, MO 63040                                  P‐0053828    1/3/2018     TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00
HEMENWAY, TIMOTHY J.
4 MERRIAM DISTRICT
NORTH OXFORD, MA 01537                              P‐0030171 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEMINGSON, THOMAS G.
HEMINGSON, CINDY A.
800 AMANDA DRIVE
CLARKSVILLE, TN 37042                               P‐0015371 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEMINGWAY, BENJAMIN L.
3435 OBSERVATORY PLACE
CINCINNATI, OH 45208                                P‐0026593 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEMLOCK, MARY BETH
4491 LIPPINCOTT RD.
LAPEER, MI 48446                                    P‐0018482 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                           Page 1499 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1500 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HEMLOCK, MATTHEW
HEMLOCK, SARAH
702 WHARF ST
LOUDON, TN 37774                                    P‐0008833 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEMME, SETH R.
1816 RAPANOS
MIDLAND, MI 48642                                   P‐0048360 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEMME, SETH R.
1816 RAPANOS
MIDLAND, MI 48642                                   P‐0048362 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEMMER, JOHN
HEMMER, JOHN
1125 NORTH 30TH
ALLENTOWN, PA 18104                                 P‐0022719 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEMMERLING, LISA M.
210 WEST GRANT STREET
#419
MINNEAPOLIS, MN 55403                               P‐0024437 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEMMINGS, ROSEMARIE
HEMMINGS, ROSEMARIE
18837 SW SAMMY DR
BEAVERTON, OR 97003‐3186                            P‐0016747 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEMPELMAN, DEWAYNE L.
HEMPELMANN, PEGGY A.
4846 KNIGHTS WAY
ANCHORAGE, AK 99508                                 P‐0009432 10/30/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HEMPHLL, KAMIKA F.
5300 PEACHTREE RD UNIT 2605
CHAMBLEE, GA 30341                                  P‐0031194 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEMPSTEAD, SUSAN K.
HEMPSTEAD, SUSAN
DU PONT
340 ST FRANCIS BLVD
SAN FRANCISCO, CA 94127                             P‐0014717 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEMYARI, KEYAVASH
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE PH
CORAL GABLES, FL 33134                                347     10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HEMZIK, CLEDA M.
87 INGRAHAM HILL ROAD
BINGHAMTON, NY 13903                                P‐0038696 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENAHAN, PATRICK
117 JAYCROFT CT
THOUSAND OAKS, CA 91361                             P‐0024105 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSHOTT, KAREN A.
120 STERRY DR
GREENE, NY 13778                                    P‐0032421 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSHOTT, SCOTT H.
120 STERRY DR
GREENE, NY 13778                                    P‐0032433 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSHOTT, SCOTT H.
120 STERRY DR
GREENE, NY 13778                                    P‐0032434 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON SEWING MACHINE
P.O. BOX 967
ANDALUSIA, AL 36420                                   247     10/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                         Page 1500 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1501 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HENDERSON SEWING MACHINE
P.O. BOX 967
ANDALUSIA, AL 36420                                    254     10/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HENDERSON, ALEXANDER C.
8565 CHESTER GROVE CT
SPRINGFIELD, VA 22153                                P‐0008428 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, AMELIA M.
STARK, PAUL D.
1914 DUBLIN STREET
NEW ORLEANS, LA 70118                                P‐0034171 11/30/2017    TK Holdings Inc., et al .                    $8,959.00                                                                                    $8,959.00
HENDERSON, ANGELA L.
HENDERSON, LONNIE E.
2969 SW FORD LN.
MADRAS, OR 97741                                     P‐0028808 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, BETTY L.
3169 ASTOR AVENUE
VERO BEACH, FL 32966                                 P‐0027688 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, BRUCE H.
1740 SUNRISE POINTE WAY
TUSCALOOSA, AL 35406                                 P‐0002072 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, CAROLYN
44553 17TH STREET WEST
LAMCASTER, CA 93534                                  P‐0045129 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, CASI S.
8000 E 12 AVE
APT 14‐C6
DENVER, CO 80220                                     P‐0018065 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, CLAIBORNE
1230 SCOTS GLEN
JACKSON, MS 39204                                    P‐0013569 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, COURTNEY B.
HENDERSON, LUTHER O.
288 CEDAR GLEN DRIVE UNIT 4B
CAMDENTON, MO 65020                                  P‐0039781 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, DANETTE L.
HENDERSON, TORG B.
3505 E MCDOWELL RD
MESA, AZ 85213                                       P‐0003981 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, DAWN H.
1301 OAKVIEW ROAD APT L1
DECATUR, GA 30030                                    P‐0004454 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, DAWN H.
1301 OAKVIEW ROAD APT L1
DECATUR, GA 30030                                    P‐0014606 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, DAWN H.
1301 OAKVIEW ROAD APT L‐1
DECATUR, GA 30030                                    P‐0026730 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, DEANA L.
10006 E SOUTH PARK AVE
EVANSVILLE, WY 82636                                 P‐0019030 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, DONALD E.
111 FORTRESS RIDGE
WEAVERVILLE, NC 28787                                P‐0017423 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, DREW A.
4513 RUTHERFORD WAY
DAYTON, MD 21036                                     P‐0055664 1/23/2018     TK Holdings Inc., et al .                       $58.00                                                                                       $58.00
                                                                                          Page 1501 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1502 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
HENDERSON, EDDIE
626 DEKALB AVE
APT 1401
ATLANTA, GA 30312                                    P‐0031068 11/24/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                      $1,500.00
HENDERSON, ERIC
312 CAVE HILL ROAD UNIT 302
BLOUNTVILLE, TN 37617                                  586     10/24/2017       TK Holdings Inc.                              $0.00                                  $0.00                                                   $0.00
HENDERSON, FATIMA A.
HENDERSON, DAVID
2288 GUNBARREL RD STE 154
CHATTANOOGA, TN 37421                                P‐0052278 12/27/2017    TK Holdings Inc., et al .                 $7,000,000.00                                                                                 $7,000,000.00
HENDERSON, GARY L.
HENDERSON, SARAH C.
6585 BUTLER ST
LITHIA SPRINGS, GA 30122                             P‐0053028 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HENDERSON, GLAADYS
3702 BOLDEN FIELDS
CONVERSE, TX 78109                                   P‐0032362 11/27/2017    TK Holdings Inc., et al .                  $483,155.00                                                                                    $483,155.00
HENDERSON, GLADYS
3702 BOLDEN FIELDS
CONVERSE, TX 78109                                     3782     12/1/2017       TK Holdings Inc.                          $4,831.55                                  $0.00                                               $4,831.55
HENDERSON, GLADYS
3702 BOLDEN FIELDS
CONVERSE, TX 78109                                   P‐0034329 12/1/2017     TK Holdings Inc., et al .                    $4,831.55                                                                                      $4,831.55
HENDERSON, HELEN
8985 S. DURANGO DR. #1147
LAS VEGAS, NV 89113‐6126                               589     10/24/2017       TK Holdings Inc.                              $0.00                                                                                          $0.00
HENDERSON, HELEN M.
265 OAKLAND VALLEY RD
CUDDEBACKVILLE, NY 12729                             P‐0012336 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HENDERSON, HOWARD
820 DUNLEWY STREET
ASBURY PARK, NJ 07712                                  904     10/28/2017       TK Holdings Inc.                              $0.00                                  $0.00                                                   $0.00
HENDERSON, JOANN C.
5201 MACKINAW ST
HOUSTON, TX 77053                                    P‐0007950 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HENDERSON, JOHN
417 CALIFORNIA ST
YORK, SC 29745                                       P‐0045361 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HENDERSON, JOHN M.
519 KRISTEN CIRCLE
MONROE, NC 28110                                     P‐0008931 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HENDERSON, KATHLEEN F.
618 GALER PLACE
GLENDALE, CA 91206                                   P‐0045730 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HENDERSON, KATHLEEN F.
618 GALER PLACE
GLENDALE, CA 91206                                   P‐0045767 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HENDERSON, KATRINA D.
VOLKSWAGEN CREDIT
6954 ROCK CLIFF CT
STONE MOUNTAIN, GA 30087                             P‐0005188 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HENDERSON, LAKESHIA
3400 CRAIG DR APT 1922
MCKINNEY, TX 75070                                   P‐0003957 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00


                                                                                          Page 1502 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1503 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HENDERSON, LATOYA
SCROGGINS, LILLIE
2309 HOLLOWRIDGE LN 2017
ARLINGTON, TX 76006                                P‐0051750 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, MELISSA A.
118 DEER RUN CIRCLE
ROCKAWAY BEACH, MO 65740                           P‐0057093    2/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, MONICA
1832 RIVERHAVEN LANE
HOOVER, AL 35244                                   P‐0055486 1/22/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, NOEL A.
HARRIS, CAROLYN J.
13126 234TH COURT NE
REDMOND, WA 98053                                  P‐0026216 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, PAMELA J.
407 W. 7TH STREET
APT 328A
SAN PEDRO, CA 90731                                P‐0034016 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, PRISCILLA LAVELL
1ST AVENUE. DOGWOOD TERRACE 2104
AUGUSTA, GA 30901                                    1074      10/30/2017       TK Holdings Inc.                          $3,500.00                                                                                    $3,500.00
HENDERSON, QUINTON
3200 SEVEN PINES CT UNIT 103
ATLANTA, GA 30339                                  P‐0002742 10/24/2017      TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HENDERSON, ROBERT V.
HENDERSON, LISA R.
60 TENNIS RD
MATTAPAN, MA 02126                                 P‐0052719 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, ROSALYN
1806 W. 5TH STREET
WILMINGTON, DE 19805                               P‐0054413 1/11/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, SANDRA J.
HENDERSON, REX E.
22 SOUTH BROAD STREET
PAWCATUCK, CT 06379‐1927                           P‐0023887 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, SARAH C.
6585 BUTLER ST
LITHIA SPRINGS, GA 30122                           P‐0052692 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, SARAH C.
6585 BUTLER ST
LITHIA SPRINGS, GA 30122                           P‐0053029 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, SHATINA L.
907 LILLIAN ST
TALLULAH, LA 71282                                 P‐0002692 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, SHELLEY
1421 NE 14TH AVE
HILLSBORO, OR 97124                                P‐0033438 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, SHELLEY
1421 NE 14TH AVE
HILLSBORO, OR 97124                                P‐0033440 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, STUART P.
HENDERSON, TERESA A.
1178 HOOPER ROAD
FOREST, VA 24551                                   P‐0053265 12/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1503 of 3871
                                                 Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1504 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
HENDERSON, STUART P.
HENDEROSN, TERESA A.
1178 HOOPER ROAD
FOREST, VA 24551                                      P‐0053441 12/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, TAMMY L.
13816 ALVAREZ ROAD
JACKSONVILLE, FL 32218                                P‐0001317 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, TERRENCE
NO ADDRESS PROVIDED
                                                      P‐0056769    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, THOMAS A.
9207 WENTWORTH LN
PORT SAINT LUCIE, FL 34986‐3287                       P‐0004517 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, THOMAS A.
9207 WENTWORTH LN
PORT SAINT LUCIE, FL 34986‐3287                       P‐0055411 1/21/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, TONI
770 DUNAGAN FOREST DRIVE
LAWRENCEVILLE, GA 30045                               P‐0030507 11/22/2017      TK Holdings Inc., et al .                    $2,673.00                                                                                    $2,673.00
HENDERSON, TORRI
185 CHATHAM DR
HOLLY SPRINGS, MS 38635                               P‐0048259 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, VICKI B.
518 ORIOLE FARM TRL
CANTON, GA 30114
                                                      P‐0021540 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON, WALTER C.
HENDERSON, VICKY L.
WALTER C. HENDERSON
951 POSSUM WALK RD.
CLINTON, AR 72031                                     P‐0010875 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDERSON‐HORSLE, LINDA Y.
3289 GEORGIAN WOODS CIR
DECATUR, GA 30034                                     P‐0027908 11/17/2017      TK Holdings Inc., et al .                    $9,500.00                                                                                    $9,500.00
HENDLEY, CHRIS
2 HYTHE RETREAT
POOLER, GA 31322                                      P‐0001608 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDLEY, SONIA S.
1649 GENTRY LANE
STATHAM, GA 30666                                     P‐0010376 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICK, MELODY A.
19431 WEST LAKE DRIVE
MIAMI, FL 33015                                       P‐0038663 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICKS, ANNA
P.O. BOX 518
DE SOTO, IL 62924                                     P‐0011235 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICKS, BOBBY E
214 MISTLETOE LN
EASLEY, SC 29640                                        4087      12/15/2017       Takata Americas                               $0.00                                                                                        $0.00
HENDRICKS, DOUGLAS
107 PARKSIDE DRIVE
DUBLIN, PA 18917                                      P‐0015521 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICKS, DOUGLAS
107 PARKSIDE DRIVE
DUBLIN, PA 18917                                      P‐0015545 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                             Page 1504 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1505 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HENDRICKS, DOUGLAS
107 PARKSIDE DRIVE
DUBLIN, PA 18917                                   P‐0015558 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICKS, DOUGLAS C.
107 PARKSIDE DRIVE
DUBLIN, PA 18917                                     1843     11/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HENDRICKS, GARY L.
2003 WILDWOOD DR
SUAMICO, WI 54173                                  P‐0033431 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICKS, JACQUELINE M.
16364 HALLAUER RD
OBERLIN, OH 44074                                  P‐0026470 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICKS, JEAN E.
1465 OAK KNOLL DR
CINCINNATI, OH 45224                               P‐0006307 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICKS, RHEA
2506 STAPLEFORD DR
CEDAR PARK, TX 78613                               P‐0033230 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICKS, SHANNON F.
9555 CALLE ESCORIAL
DESERT HOT SPRIN, CA 92240                         P‐0020191 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICKS, SIEW M.
3521 SADDLEPEAK COURT
ROCKLIN, CA 95765                                  P‐0025710 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICKSEN, MARC R.
118 DENHAM PL
MOORESVILLE, NC 28115                              P‐0024368 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICKSEN, RODNEY A.
140 LEIGH STREET
CLINTON, NJ 08809                                  P‐0010532 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICKSON, ANDREW
210 GATES ENTRY
PEACHTREE CITY, GA 30269                           P‐0010317 10/31/2017    TK Holdings Inc., et al .                    $1,377.00                                                                                    $1,377.00
HENDRICKSON, DANIELLE M.
P.O. BOX 194
4757 MAIN ST
HEMLOCK, NY 14466                                  P‐0030070 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICKSON, JOHN C
4910 NORTH CENTRAL PARK AVENUE
CHICAGO, IL 60625‐5614                               2985    11/20/2017       TK Holdings Inc.                         $10,000.00                                                                                   $10,000.00
HENDRICKSON, MARTA
146 W COLONIAL DR
HANFORD, CA 93230                                  P‐0024618 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRICKSON, SHERRILEE J.
332 NORTH DRIVE
SEVERNA PARK, MD 21146‐2120                        P‐0026035 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRIE, ANNETTE
91 ROUND HILL ROAD
WASHINGTONVILLE, NY 10992                          P‐0009690 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRIX, CALVIN
7031 BULLOCK DRIVE
CHARLOTE, NC 28214                                 P‐0016013 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRIX, JAMES C.
P.O. BOX 142
ORANGEVALE, CA 95662                               P‐0036045 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1505 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1506 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HENDRIX, MEGANN S.
3904 N. MORRIS BLVD.
SHOREWOOD, WI 53211                                P‐0038573 12/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRIX, ROBERT P.
P.O. BOX 361
BEULAVILLE, NC 28518                               P‐0018362 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRIX, SHARON L.
609 DUBOIS STREET
ELMIRA, NY 14904‐2227                              P‐0027788 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRY, BRITTANY K.
226 WEST HIAWATHA STREET
TAMPA, FL 33604                                    P‐0049279 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRY, JOHN R.
HENDRY, GENEVIEVE M.
12453 DAMASCO CT
SAN DIEGO, CA 92128‐1308                           P‐0047707 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENDRYX, KATHY R.
18594 S 524 RD
TAHLEQUAH, OK 74464‐0516                           P‐0015182 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENEGHAN, KELLY A.
KELLY HENEGHAN
1890 TELEGRAPH ROAD
BANNOCKBURN, IL 60015                              P‐0054291    1/9/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENENSON, AMANDA
717 FLANDERS O
DELRAY BEACH, FL 33484                               452       10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HENGGELER, JENNIFER A.
HENGGELER, GEOFFREY J.
5011 GLADSTONE BLVD
KANSAS CITY, MO 64123                              P‐0030357 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENHAPL, HAROLD H.
1752 TANAGER WAY
LONG GROVE, IL 60047                               P‐0025262 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENINGER, ANNA K.
P.O. BOX 242
ODESSA, WA 99159                                   P‐0030435 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENIX, TRUDIE A.
HENIX, MICHAEL
1134 N KIRKWOOD DR
SHREVEPORT, LA 71118‐4814                          P‐0002466 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENKE, CORNELIUS J.
102 INDEPENDENCE CT
MONROEVILLE, PA 15146‐4730                         P‐0025230 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENKE, DONNA R.
102 INDEPENDENCE CT
MONROEVILLE, PA 15146                              P‐0025421 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENKE, DONNA R.
102 INDEPENDENCE CT
MONROEVILLE, PA 15146                              P‐0025425 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENKE, RONALD E.
4116 SW JAMES YOUNGER DRIVE
LEE'S SUMMIT, MO 64082‐8213                        P‐0035417 12/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENKE, THOMAS H.
103 NEW HYDE PARK RD
GARDEN CITY, NY 11530                              P‐0012138 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1506 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1507 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HENKEL, EDWARD S.
HENKEL, CYNTHIA D.
1003 BENTLEY LN
BARTLETT, IL 60103                                  P‐0031898 11/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENKEL, JEFFREY C.
9641 TRUMPET VINE LOOP
TRINITY, FL 34655                                   P‐0000801 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENKLE, STEPHEN L.
253 N. MAGNOLIA ST.
ORANGE, CA 92866‐1709                                 2517      11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HENLEY, JOHN
BOX 852
AVON, NC 27915                                      P‐0030935 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENLEY, RUSSELL J.
222 N. PALMYRA DRIVE
VIRGINIA BEACH, VA 23462                            P‐0006906 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENLEY, RUTH
7458 CRESCENT BEND COVE
STONE MOUNTAIN, GA 30087                            P‐0011775 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENLEY, TONYA Y.
104 INGLESIDE DRIVE
JONESBORO, GA 30236                                 P‐0028566 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENLEY, WILLIAM J.
HENLEY, CHRISTINE A.
19451 SE 110 TERRACE
INGLIS, FL 34449                                    P‐0046836 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENN, HEIDI L.
1680 HOLLANDER CT
MARIETTA, GA 30066                                  P‐0057920    5/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENNARD, KENNETH
13 ASH COURT NE
CARTERSVILLE, GA 30121                              P‐0029186 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENNEFORTH, CHRISTOPHER J.
10440 DELWOOD PL.
POWELL, OH 43065                                    P‐0000214 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENNEKE, GARY
4536 54TH SW
SEATTLE, WA 98116                                     4118      12/19/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
HENNEN, NICHOLAS L.
6511 N. DORCHESTER LANE
DUBUQUE, IA 52003                                   P‐0023639 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENNESSEE, STEVEN D.
HENNESSEE, AMY A.
2205 WOODSONG TRAIL
ARLINGTON, TX 76016                                 P‐0053665    1/2/2018     TK Holdings Inc., et al .                    $2,442.03                                                                                    $2,442.03
HENNESSEE, STEVEN D.
HENNESSEE, AMY A.
2205 WOODSONG TRAIL
ARLINGTON, TX 76016                                 P‐0053671    1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENNESSEE, STEVEN D.
HENNESSEE, AMY A.
2205 WOODSONG TRAIL
ARLINGTON, TX 76016                                 P‐0053675    1/2/2018     TK Holdings Inc., et al .                    $2,442.03                                                                                    $2,442.03
HENNESSEY, ERIN L.
387 CROMMIE RD
COBLESKILL, NY 12043                                P‐0012288 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1507 of 3871
                                                   Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1508 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
HENNESSY, BROOKE
WILSON, MICHAEL
9424 ROSEPORT WAY
SACRAMENTO, CA 95826                                    P‐0023021 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENNESSY, THOMAS A.
550 PARK BLVD UNIT 2604
SAN DIEGO, CA 92101                                     P‐0024559 11/14/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HENNING, HOWARD M.
HENNING, DEBRA A.
11110 COYOTE COVE RD.
NAMPA, ID 83686                                         P‐0047055 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENNING, JACK C.
HENNING, DEANIE I.
1923 9TH AVE.
SAN FRANCISCO, CA 94116                                 P‐0015790 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENNING, NICHOLAS S.
429 1ST. ST.
MESERVEY, IA 50457                                      P‐0055696 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENNING, WILLIAM R.
13125 W WILBUR DRIVE
NEW BERLIN, WI 53151                                    P‐0035501 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENNINGER, RICHARD
166 LIVE OAKS DRIVE
MILLBROOK, AL 36054                                       728     10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HENNING‐HERRON, JULIE L.
HERRON, MICHAEL D.
923 E. ELGIN ST.
CHANDLER, AZ 85225                                      P‐0008471 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENNINGSEN, LANETTE L.
HENNINGSEN, MATTHEW H.
1825 FALCON DRIVE
POLK CITY, IA 50226                                     P‐0016077 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENNINGSEN, MATTHEW H.
1825 FALCON DRIVE
POLK CITY, IA 50226                                     P‐0016087 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRICH, JOHN W.
BERGERSON‐CASWELL, INC
5115 INDUSTRIAL ST
MAPLE PLAIN, MN 55364                                   P‐0041899 12/18/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
HENRIKSON, WENDY A.
13851 SW SHELTERED PLACE
REDMOND, OR 97760                                       P‐0034693 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRION, LYNNE A.
8615 LAUREL TRAILS DR
HOUSTON, TX 77095                                       P‐0011974 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRIQUES, EVERTON H.
124 PINE HILL ROAD
COBLESKILL, NY 12043                                    P‐0048707 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRIQUES, EVERTON H.
124 PINE HILL ROAD
COBLESKILL, NY 12043
                                                        P‐0048736 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRIQUES, MICHAEL
PO BOX 7333
TAHOE CITY, CA 96145                                      3665    11/27/2017       TK Holdings Inc.                           $200.00                                                                                       $200.00


                                                                                             Page 1508 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1509 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HENRY, ALISON H.
HENRY, LISA M.
1506 CLARECASTLE LN
BUFORD, GA 30519                                     P‐0041958 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, BENJAMIN I.
5219 MOUNTAIN RIDGE PKWY
BIRMINGHAM, AL 35222                                 P‐0037413 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, BRITTNEY
P.O. BOX 705
THIBODAUX, LA 70302                                  P‐0052487 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, CONSTANCE S.
45 FOCHT ROAD
ROBESONIA, PA 19551                                  P‐0007657 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, COREY A.
1190 S EUCLID AVE
SAN DIEGO, CA 92214                                  P‐0056966   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, DELILAH M.
49 HURDS BLVD APT 4
FELTON, DE 19943                                     P‐0043268 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, DIANE C.
6654 W. CONSTANCE AVE
MILWAUKEE, WI 53218‐4830                             P‐0016487 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, GEORGE W.
2706 PINEVIEW DRIVE
VILLA HILLS, KY 41017                                P‐0044462 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, GEORGE W.
2706 PINEVIEW DRIVE
VILLA HILLS, KY 41017                                P‐0044535 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, JASON L.
P.O. BOX 294
OCEAN SHORES, WA 98569                               P‐0041397 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, JO A.
310 E LEE AVE
WEATHERFORD, TX 76086                                P‐0006734 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, JOETTE
7344 E ROSE LANE
SCOTTSDALE, AZ 852580                                P‐0017187 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, JOSEPH C.
HENRY, JOSEPH C.
6155 VICKSBURG
NEW ORLEANS
NEW ORLEANS, LA 70124                                P‐0022462 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, KYRIANTE' S.
10000 FANNIN STREET APT 351
HOUSTON, TX 77045                                    P‐0023446 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, LISA M.
1506 CLARECASTLE LN
BUFORD, GA 30519                                     P‐0041960 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, LYNETTE
3816 ARDEN WAY
SACRAMENTO, CA 95864                                 P‐0037833 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, MADGE D.
2101 BUSHKILL PARK DRIVE
EASTON, PA 18040‐2209                                P‐0042152 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1509 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1510 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HENRY, MADGE D.
2101 BUSHKILL PARK DRIVE
EASTON, PA 18040‐2209                               P‐0042518 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, MONTY L.
530 CALLE LA RODA APT# 210
CAMARILLO, CA 93010                                   2445      11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HENRY, PAMELA K.
13329 KINGMAN DR.
AUSTIN, TX 78729                                    P‐0023713 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, PATRICIA A.
P.O. BOX 294
OCEAN SHORES, WA 98569                              P‐0041400 12/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, ROBERT G.
1246 QUARTER HORSE LANE
KALISPELL, MT 59901                                 P‐0003947 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, ROBERTA ANNE
6208 BEVERLY CT.
HUNTINGTON, WV 25705                                  4202      12/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HENRY, SHAWN A.
HENRY, SHAWN A.
5436 GREENPLAIN RD APT 301
NORFOLK, VA 23502                                   P‐0049464 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, SUSAN M.
216 DEANO RD
BRANSON, MO 65616‐9458                              P‐0037597 12/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, TELVIS
142 PHILLIP STREET
JACKSON, TN 38301                                     2317      11/10/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
HENRY, THADDEUS
6136 OLD WILLIAM PENN HWY
EXPORT, PA 15632                                    P‐0055921 1/26/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, THOMAS
ABC AUTO
6264 BARRANCA DRIVE
RIVERSIDE, CA 92506                                 P‐0052506 12/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, WALTER B.
1100 21ST PL NE # 203
WASHINGTON, DC 20002                                P‐0039643 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENRY, WILLIAM B.
321 SHARON DR
GREER, SC 29651‐5736                                P‐0003302 10/24/2017      TK Holdings Inc., et al .                    $3,288.00                                                                                    $3,288.00
HENSARLING, CHARLES R.
101 INDEPENDENCE DR
MANDEVILLE, LA 70471                                P‐0027957 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSEL, CHARLES O.
2801 MESA DR.
OCEANSIDE, CA 92054                                 P‐0047794 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSEL, JAMES F.
HENSEL, MARIPAT C.
2911 ORCHARD HILL PLACE
LAKE OSWEGO, OR 97035                               P‐0019040 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSEL, KARIN
8557 BELLE DR APT 306
HIGHLANDS RANCH, CO 80129                           P‐0057612    3/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1510 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1511 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HENSEL, KARIN R.
8557 BELLE DR APT 306
HIGHLANDS RANCH, CO 80129                          P‐0057611   3/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSEL, LAURA A.
12 BARBARA AVE
GREENVILLE, SC 29615                               P‐0032644 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSEL, SARA M.
2911 ORCHARD HILL PLACE
LAKE OSWEGO, OR 97035                              P‐0019031 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSEL, SCOTT C.
860 EDGEHILL DRIVE
COLTON, CA 92324                                   P‐0048063 12/26/2017    TK Holdings Inc., et al .                    $2,100.00                                                                                    $2,100.00
HENSEL, TINA M.
2309 WEKIVA LANE
WEST MELBOURNE, FL 32904                           P‐0039253 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSLEE, WILLARD O.
HENSLEE, SHELLY L.
5414 WYOMING CT
GRANBURY, TX 76048                                 P‐0028914 11/16/2017    TK Holdings Inc., et al .                   $42,000.00                                                                                   $42,000.00
HENSLEE, WILLARD O.
HENSLEE, SHELLY L.
5415 WYOMING CT
GRANBURY, TX 76048                                 P‐0029058 11/16/2017    TK Holdings Inc., et al .                   $42,000.00                                                                                   $42,000.00
HENSLEY, DAVID C.
2660 OAK GROVE
MCGAHEYSVILLE, VA 22840                            P‐0007482 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSLEY, KEITH M.
4880‐1 LAKE WATERFORD WAY WES
MELBOURNE, FL 32901                                P‐0030374 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSLEY, MELISSA L.
HENSLEY, HAYDEN R.
360 PARKS AVE
ELLIJAY, GA 30540                                  P‐0054294   1/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSLEY, NATHAN
874 ATLANTIC CITY AVE
GROVER BEACH, CA 93433                             P‐0026209 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSLEY, RICHARD K.
200 CHAPLIN RD
SWANSEA, SC 29160‐9748                             P‐0035664 12/4/2017     TK Holdings Inc., et al .                   $18,000.00                                                                                   $18,000.00
HENSLEY, SALLY A.
873 SPAULDING ST E
LEHIGH ACRES, FL 33974                             P‐0053037 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSLEY, SALLY A.
873 SPAULDING ST E
LEHIGH ACRES, FL 33974                             P‐0053845   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSLEY, SONNY C.
HENSLEY, YULITA C.
210 PATTON STREET
MORGANTON, NC 28655                                P‐0035936 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSON, CRYSTAL O.
1763 NEWPORT AVE
PASADENA, CA 91103                                 P‐0036843 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSON, FRANK E.
7932 W EVANS AVE
LAKEWOOD, CO 80227                                 P‐0010812 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1511 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1512 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HENSON, IRENE S.
7932 W. EVANS AVE.
LAKEWOOD, CO 80227                                   P‐0010805 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSON, KYLE
1206 BURGUNDY ST
#4
NEW ORLEANS, LA 70116                                P‐0026977 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSON, MARK S.
380 COUNTY ROAD CPA
ISHPEMING, MI 49849                                  P‐0054583 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSON, ROBERT C.
HENSON, VILMA C.
1700 GAIL AVENUE
ALBANY, GA 31707                                     P‐0014832 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSON, ROBERT G.
HENSON, KAREN S.
110 SHADY DRIVE
MAUMELLE, AR 72113                                   P‐0011321 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSON, ROBERT G.
HENSON, KAREN S.
110 SHADY DRIVE
MAUMELLE, AR 72113                                   P‐0011324 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSON, ROBERT G.
HENSON, KAREN S.
110 SHADY DRIVE
MAUMELLE, AR 72113                                   P‐0011325 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSON, SALENCIA D.
3053 STONE FOREST CIRCLE
MCKINNEY, TX 75070                                   P‐0048536 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HENSON, WILLIAM L.
HENSON, JULIE A.
733 HEATHER LN
WOODLAND, CA 95695‐3630                              P‐0014577 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEON, CARLA A.
209 DWIGHT RD
BURLINGAME                                           P‐0036303 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEPBURN, KENNETH
7005 ARNOLD AVE UNIT B
JBER, AK 99506                                       P‐0033733 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEPNER, DAVID
1001 S. BAYSHORE BLVD #103
SAFETY HARBOR, FL 34695                                1991     11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HEPNER, MEGAN A.
2946 MICHELE DRIVE
EAST NORRITON, PA 19403                              P‐0052147 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEPNER, RONALD M.
14125 NEWELL DR.
BROOKFIELD, WI 53005                                 P‐0004409 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEPNER, RONALD M.
14125 NEWELL DR,
BROOKFIELD, WI 53005                                 P‐0004418 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEPP, CAROLE J.
HEPP, JAMES E.
235 EVERGREEN DR
SPRINGBORO, OH 45066                                 P‐0033330 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1512 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1513 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HEPP, DEBORAH L.
HEPP, PAUL A.
4717 E GREENSBORO CH RD.
GRAHAM, NC 27253                                     P‐0001672 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEPPER, JAY C.
3401 WALLACE CREEK ROAD
HEALDSBURG, CA 95448                                 P‐0043420 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HER, KAOYEE
25 GODDARD STREET FL A
FITCHBURG, MA 01420                                  P‐0005502 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERALD, VERNON R.
28 ANDRASSY AV.
FAIRFIELD, CT 06824                                  P‐0022106 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERBEIN, KYLE P.
HERBEIN, WILLIAM D.
1506 6TH ST NW
HICKORY, NC 286012440                                P‐0049478 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERBEIN, WILLIAM D.
1506 6TH ST NW
HICKORY, NC 286012440                                P‐0049508 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERBEIN, WILLIAM D.
1506 6TH ST NW
HICKORY, NC 28601‐2440                               P‐0049537 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERBERGER, JOSEPH C.
8826 BIRDWOOD RD.
HOUSTON, TX 77074                                    P‐0011571 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERBERT, CHRISTOPHER J.
WELCH, NANCY E.
2105 E VAUGHN STREET
TEMPE, AZ 85283                                      P‐0018969 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERBERT‐PETERSON, SOPHIA L.
2554 SHARONDALE DRIVE NE
ATLANTA, GA 30305                                    P‐0031363 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERBIG, JEFFREY B.
LANGFORD‐HERBIG, JAMIE J.
9947 CROSSCUT LANE SW
OLYMPIA, WA 98512                                    P‐0034407 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERBLAN, DEBBIE K.
15314 W. 51ST. PL.
GOLDEN, CO                                           P‐0007672 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERBOLD, DARVIN
309 STONEHAM CIR
SEGUIN, TX 78155                                       541     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HERBOLD, DARVIN
309 STONEHAM CIR
SEGUIN, TX 78155‐4031                                  614     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HERBOLD, DARVIN WAYNE
309 STONEHAM CIR
SEGUIN, TX 78155                                       410     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HERBOLD, JR, GEORGE J.
2837 MABLE COUCH WAY
KNOXVILLE, TN 37931                                  P‐0025473 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERBST, COLEEN
711 DUNMOORE LANE
WEST CHESTER, PA 19380                               P‐0046303 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1513 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1514 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HERBST, RICH
711 DUNMOORE LN
WEST CHESTER, PA 19380                                4271      12/25/2017       TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
HERBSTMAN, LAUREN A.
217 MATTESON CT
DANVILLE, CA 94526                                  P‐0020919 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERCEG, KATHLEEN M.
51702 STONEHAM WAY
GRANGER, IN 46530                                   P‐0012005 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERD, CHAD R.
6466 EMERALD DUNES DR.
UNIT 105
WEST PALM BEACH, FL 33411                           P‐0004110 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEREDIA PERALTA, WILLY D.
12101 N DALE MABRY HWY #406
TAMPA, FL 33618                                     P‐0022674 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEREDIA, RONALD C.
826 SHELDON STREET
EL SEGUNDO, CA 90245                                P‐0056367    2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEREDIA, SUSAN M.
9 ROCK HILL COURT
SACRAMENTO, CA 95833                                P‐0012654 11/2/2017       TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
HERGERT, ADAM
P.O. BOX 363
SAINT JOHN, WA 99171                                P‐0024268 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERKENRATH, JOHN
30502 PORTSIDE PLACE
AGOURA HILLS, CA 91301                              P‐0032331 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERKERT JR., KARL H.
5410 BENT GREEN CT
SAN ANGELO, TX 76904                                P‐0010429 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERLE, JENNA L.
JENNA HERLE
29 LEONADO
RCHO STA MARG, CA 92688                             P‐0033566 11/29/2017      TK Holdings Inc., et al .                   $26,382.96                                                                                   $26,382.96
HERMALYN, BEVERLY B.
305 SECOND AVENUE
MASSAPEQUA PARK, NY 11762                           P‐0052805 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERMAN, AMY L.
1259 SW CROSSWAY CT
PORT ORCHARD, WA 98367                              P‐0032329 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERMAN, APRIL
4215 MOFFETT RD
MOBILE, AL 36618                                    P‐0054548 1/12/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERMAN, DANIEL T.
1194 STANTON STREET
COLORADO SPRINGS, CO 80907                          P‐0054054    1/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERMAN, JOAN M.
11429 N 68TH ST
SCOTTSDALE, AZ 85254                                P‐0033809 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERMAN, MARSHALL D.
245 BLESS US DRIVE EAST
WENTZVILLE, MO 63385                                P‐0036573 12/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERMAN, MARSHALL D.
245 BLESS US DRIVE EAST
WENTZVILLE, MO 63385                                P‐0036582 12/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1514 of 3871
                                                    Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1515 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                          Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address             Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                   Amount
HERMAN, MILFORD G.
HERMAN, SHARON R.
11 16TH ST SE
LE MARS, IA 51031                                        P‐0011963 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERMAN, ROBERT
11429 N 68TH ST
SCOTTSDALE, AZ 85254                                     P‐0039476 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERMAN, THOMAS W.
1016 CEDAR CIR
WEST DES MOINES, IA 50266                                P‐0051561 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERMAN, THOMAS W.
1016 CEDAR CIR
WEST DES MOINES, IA 50266                                P‐0051626 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERMAN‐COHEN, DANIELLE
COHEN, MATTHEW E.
4211 WOODLAND AVENUE
APT 305
DREXEL HILL, PA 19026                                    P‐0012511 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERMANN, ANDREW W.
1639 MACKWOOD RD
ROCHESTER HILLS, MI 48307                                P‐0032071 11/27/2017    TK Holdings Inc., et al .                    $6,000.00                                                                                     $6,000.00
HERMANN, KATHARINE
20 MILLARD ROAD
LARKSPUR, CA 94939‐1918                                  P‐0029023 11/13/2017    TK Holdings Inc., et al .                       $65.00                                                                                        $65.00
HERMANN, RICHARD D.
HOLUM, ELIZABETH A.
160 TWIN SISTERS LANE
MOORESVILLE, NC 28117                                    P‐0002211 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERMANSON, GREGORY A.
12647 BUTTERWOOD CT
POWAY, CA 92064                                          P‐0042028 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERMOCILLA, FRANCISCO B.
HERMOCILLA, CORAZON D.
7433 GAYNESWOOD WAY
SAN DIEGO, CA 92139                                      P‐0049996 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERMOSO, RAFAEL M.
HERMOSO, RAFAEL M.
756 ARGYLE RD.
BROOKLYN, NY 11230                                       P‐0058228 11/11/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERMSEN, TIMOTHY D.
HERMSEN, MARY D.
706 S. YOUNG PL.
KENNEWICK, WA 99336                                      P‐0019137 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERNANDEZ II, FEDERICO
HERNANDEZ, SANDRA E.
12141 MISSY YVETTE
EL PASO, TX 79936                                        P‐0001205 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERNANDEZ MOTT, ROXANA
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
ATTN: MO AZIZ
800 COMMERCE STREET
HOUSTON, TX 77002                                          3323    11/22/2017       TK Holdings Inc.                       $1,000,000.00                                                                                $1,000,000.00
HERNANDEZ RAMOS, ARTURO
4964 LA RUE ST.
DALLAS, TX 75211                                         P‐0048574 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                              Page 1515 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1516 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HERNANDEZ SANTOS, ADRIAN
3444 OAKLAND AVE SOUTH
MINNEAPOLIS, MN 55407                                P‐0021338 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, ABEL
146 MASCASA
SAN ANTONIO, TX 78237                                  4441      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HERNANDEZ, ALBERTO
314 WEST 9TH STREET
MULESHOE, TX 79347                                   P‐0018624 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, ALBERTO
314 W 9TH STREET
MULESHOE, TX 79347                                   P‐0018641 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, ALFREDO M.
HERNANDEZ, ALFREDO M.
NISSAN
53 DUVAL DR
SOUTH SAN FRANCI, CA 94080                           P‐0053661    1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, ALICIA RENDON
1126 ELITE CT
BAKERSFIELD, CA 93307                                  2653      11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HERNANDEZ, AMELIA
1501 N. JACKSON
ODESSA, TX 79761                                     P‐0003687 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, ARNULFO T.
1511 EICHEN RD.
NEW BRAUNFELS, TX 78130                              P‐0001599 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, ARNULFO T.
1511 EICHEN RD.
NEW BRAUNFELS, TX 78130                              P‐0001679 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, ARNULFO T.
1511 EICHEN RD.
NEW BRAUNFELS, TX 78130                              P‐0002302 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, AURELIO
214 SAN PABLO PL
SAN ANTONIO, TX 78237                                P‐0043082 12/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, BRENT J.
76 PACKENHAM AVENUE
CHALMETTE, LA 70043                                  P‐0036011 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, CARLOS E.
HERNANDEZ, MARTHA H.
2809 ALCOTT LANE
AUSTIN, TX                                           P‐0047681 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, CARLOS E.
2809 ALCOTT LANE
AUSTIN, TX 78748                                     P‐0052233 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, CHAILA
HERNANDEZ, CHAILA E.
5921 LAWNMEADOW DRIVE
CHARLOTTE, NC 28216                                  P‐0012594 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, CRYSTAL M.
1724 KARL ST
SAN JOSE, CA 95122                                   P‐0035110 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, DANIEL R.
12206 HUNTERSVIEW ST
WICHITA, KS 67235                                    P‐0029211 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 1516 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1517 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HERNANDEZ, DARLENE M.
CLARK, JAMES R.
55 WOODLAND ROAD
BRAINTREE, MA 02184                                 P‐0038694 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, DENNIS E.
11048 S. RUTHELEN STREET
LOS ANGELES, CA                                     P‐0047091 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HERNANDEZ, DIANA
405 EL CAJON DR
SAN JOSE, CA 95111                                  P‐0030067 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, ERNESTO B.
10822 VICTORY BLVD
APT 22
NORTH HOLLYWOOD, CA 91606                           P‐0025385 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, ERNESTO F.
HERNANDEZ, CAROLINA
1824 JACK NICKLAUS
EL PASO, TX 79935                                   P‐0045773 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, FERNANDO
5432 MACLAIN LN
HANOVER PARK, IL 60133                              P‐0051738 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HERNANDEZ, GABRIELA
1571 ORANGE AVE UNIT A
COSTA MESA, CA 92627                                P‐0034535 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, GINO S.
2345 JUNGLE ST
LAKELAND, FL 33801                                  P‐0025482 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, JACQUELINE
VARELA, DAVID
1826 SPANISH TRAIL
CORPUS CHRISTI, TX 78410                            P‐0003477 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, JAIME A.
8672 SAN CARLOS AVE
SOUTH GATE, CA 90280                                P‐0019750 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, JANNETTE
1008 SE PRINEVILLE STREET
PORT SAINT LUCIE, FL 34983                          P‐0000525 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, JANNETTE
1008 SE PRINEVILLE STREET
PORT SAINT LUCIE, FL 34983                          P‐0000526 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, JENNA S.
2702 SOUTH MAGNOLIA DRIVE
BAKER, LA 70714                                     P‐0056914   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, JENNIFER
227 CALABRIA AVENUE, APT. 2
CORAL GABLES, FL 33134                              P‐0000373 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, JOE
361 N. VALENCIA BLVD.
WOODLAKE, CA 93286                                  P‐0026217 11/15/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HERNANDEZ, JOEL
25130 CLOVER RANCH DR
KATY, TX 77494                                      P‐0007026 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, JOSE E.
4913 AUBURN AVE
MCALLEN TX 78504
                                                    P‐0021635 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1517 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1518 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HERNANDEZ, JOSE R.
515 N. SIESTA AVENUE
LA PUENTE, CA 91746                                 P‐0047387 12/26/2017    TK Holdings Inc., et al .                   $29,194.40                                                                                   $29,194.40
HERNANDEZ, JOSEPH
13432 VERONA
TUSTIN, CA 92782                                    P‐0020922 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, JOSEPH F.
2451 W LEVEL AVE
ANAHEIM, CA 92804                                   P‐0025300 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, JOSHUA M.
ORR, DANIEL R.
24578 AVENTURA DR
LOXLEY, AL 36551                                    P‐0022601 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, JUDI N.
THOMPSON, MARIAH
100 N. BARRANCA ST.
SUITE 700
WEST COVINA, CA 91791                               P‐0056622   2/5/2018    TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
HERNANDEZ, KAREN A.
14 HAVRE COURT
FOOTHILL RANCH, CA 92610                            P‐0020580 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, KRYSTAL R.
3907 COLORADO RIVER RD
ONTARIO, CA 91761                                   P‐0032619 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, KRYSTAL R.
3907 COLORADO RIVER RD
ONTARIO, CA 91761                                   P‐0036437 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, LAURA L.
902 FEATHERSTON STREET
CLEBURNE, TX 76033                                  P‐0020953 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, LOUIS E.
1672 ECHO DR
SAN BERNARDINO, CA 92404                            P‐0051713 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, LUCIA
7451 MAGNOLIA ST
HOUSTON, TX 77023                                   P‐0055327 1/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, LUIS F.
41 BAYNE DR
GREENVILLE, SC 29617                                P‐0006481 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, MADELINE
HERNANDEZ, SERGIO
814 E 6TH STREET
PANA, IL 62557                                      P‐0037811 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, MARINA N.
11048 S. RUTHELEN ST
LOS ANGELES CA 90047                                P‐0047807 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HERNANDEZ, MARIO C.
100 S MOORPARK AVE
APT 707
MOORPARK, CA 93021                                  P‐0026386 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, MARTHA H.
HERNANDEZ, CARLOS E.
2809 ALCOTT LANE
AUSTIN, TX 78748                                    P‐0033018 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1518 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1519 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HERNANDEZ, MELISSA
2070 EXCALIBUR DR
ORLANDO, FL 32822                                   P‐0037607 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, MELISSA
2070 EXCALIBUR DR
ORLANDO, FL 32822                                   P‐0037661 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, MIGDALIA
NO ADDRESS PROVIDED
                                                    P‐0003503 10/24/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
HERNANDEZ, MIGDALIA
NO ADDRESS PROVIDED
                                                    P‐0027766 11/16/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
HERNANDEZ, MOISES
10343 S AVE J
CHICAGO, IL 60617                                   P‐0034058 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, NILDA L.
2653 KINGSBRIDGE TERRACE
BRONX, NY 10463                                     P‐0033425 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, PATRICIA
5937 VIA LAS NUBES
RIVERSIDE, CA 92506                                 P‐0050164 12/27/2017    TK Holdings Inc., et al .                   $60,000.00                                                                                   $60,000.00
HERNANDEZ, PEGGY A.
2071 RIVERDALE ST D3
WEST SPRINGFIELD, MA 01089                          P‐0003944 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, POLET J.
CREDIT UNION, ARROWHEAD
15718 CITRON AVE
FONTANA, CA 92335                                   P‐0044055 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, RACHEL
1139 BOLING BROOK
SAN ANTONIO, TX 78245                               P‐0012261 11/1/2017     TK Holdings Inc., et al .                   $22,761.91                                                                                   $22,761.91
HERNANDEZ, ROSA
1205 E. 9TH STREET L58
UPLAND, CA 91786                                    P‐0023398 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, SABRINA E.
115 NW 128TH AVE.
MIAMI, FL 33182                                     P‐0004536 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, SUSANA
HERNANDEZ, ALFREDO
HONDA
53 DUVAL DR
SOUTH SAN FRANCI, CA 94808                          P‐0053662   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, TRACIE E.
200 WESTRIDGE CIRCLE
DALLAS, GA 30132                                    P‐0009668 10/30/2017    TK Holdings Inc., et al .                   $24,291.53                                                                                   $24,291.53
HERNANDEZ, URIEL G.
764 DOGWOOD DRIVE
MARTINSVILLE, VA 24112                              P‐0048113 12/26/2017    TK Holdings Inc., et al .                  $200,000.00                                                                                  $200,000.00
HERNANDEZ, VANESSA R.
15612 COUNTRY CLUB DR
CHINO HILLS, CA 91709                               P‐0017401 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERNANDEZ, VERONICA M.
2307 GREAT LIGHT DR.
DALLAS, TX 75228                                    P‐0046282 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1519 of 3871
                                                       Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 1520 of 1950
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                          Current 503(b)(9)
                                                                                                                                                Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                 Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                Amount                                                   Amount
HERNANDEZ, VICTOR O.
6180 SW 158TH PASS
MIAMI, FL 33193                                             P‐0007838 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERNANDEZ, VICTOR O.
6180 SW 158TH PASS
MIAMI, FL 33193                                             P‐0007841 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERNANDEZ, WILSON (ON BEHALF OF THE ESTATE OF GLADYS
MONTERROSO)
SAM AGUIAR INJURY LAWYERS, PLLC
ATTN: DAVID COWLEY
1201 STORY AVENUE
SUITE 301
LOUISVILLE, KY 40206                                          178       10/16/2017       TK Holdings Inc.                       $3,000,000.00                                                                                $3,000,000.00
HERNANDEZ, YVONNE M.
HERNANDEZ, DENNIS E.
11048 S. RUTHELEN STREET
LOS ANGELES, CA 90047                                       P‐0048129 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERNANDEZ‐GONZALES, ANNA M
8921 RUTGERS ST
WESTMINSTER, CO 80031                                         944       10/31/2017       TK Holdings Inc.                            $100.00                                                                                       $100.00
HERNANDEZ‐PREWIT, RUFINA A.
HERNANDEZ‐PREWIT, ROGER G.
4154 S. QUINCE ST.
DENVER, CO 80237                                            P‐0041515 12/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERNDON, JILL E.
5563 FYLER AVE
SAINT LOUIS, MO 63139                                       P‐0012644 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERNDON, MICHAEL
797 HOOVER RD
CLEVELAND, OH 44119                                           1888      11/5/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
HEROD, VIRGINIA M.
455 HERMOSA ST
HEMET, CA 92543                                             P‐0056653    2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERON, GLADSTONE A.
7282 SOUTH ORA COURT
GREENBELT, MD 20770                                         P‐0046142 12/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEROUX, RUTH
9402 MORWIN STREET
NORFOLK, VA 23503                                             4594      12/31/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
HERR, CHARLES A.
178 THURMAN RD
BEAUFORT, NC 28516                                          P‐0042202 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERR, CHARLES A.
178 THURMAN RD
BEAUFORT, NC 28516                                          P‐0042342 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERR, JASON P.
HERR, DEBBIE M.
939 SKIP AWAY CT
MORGAN HILL, CA 95037                                       P‐0039345 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HERR, ZACHARY T.
6252 27TH AVENUE NE
SEATTLE, WA 98115                                             3948      12/8/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
HERR, ZACHARY T.
6252 27TH AVENUE NE
SEATTLE, WA 98115                                           P‐0039280 12/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                                   Page 1520 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1521 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HERR, ZACHARY T.
6252 27TH AVENUE NE
SEATTLE, WA 98115                                    P‐0039901 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRERA ALFARO, JUANA L.
1251 NE 206 STREET
MIAMI, FL 33179                                      P‐0056302 1/31/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRERA, ADAM O.
309 E. STERLING
BAYTOWN, TX 77520                                    P‐0020985 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRERA, JESUS
6230 HOME AVE
BELL, CA 90201                                       P‐0020193 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRERA, JILLIAN
521 STARK STREET
A
LAWRENCEVILLE, GA 30046                              P‐0013414 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRERA, JORGE C.
401 SW 4TH AVENUE
APARTMENT 1103
FORT LAUDERDALE, FL 33315                            P‐0000500 10/20/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HERRERA, JULIANA M.
1172 W CALLE DE LAS ESTRELLAS
#2
AZUSA, CA 91702                                      P‐0035468 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRERA, KANIKA
41144 MORRIS ST
INDIO, CA 92203                                      P‐0033072 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRERA, LAURA L.
540 HAMPSHIRE LN
CHULA VISTA, CA 91911‐6801                           P‐0021745 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRERA, LISA B.
11442 CHARLESWORTH RD
SANTA FE SPRINGS, CA 90670                           P‐0025162 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRERA, MARIA D.
1219 E PRICE ST
LAREDO, TX 78040                                     P‐0003775 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRERA, MELISSA N.
600 PEARSON DR
BRENTWOOD, CA 94513                                  P‐0026637 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRERA, PATRICK J.
11110 CLAREMONT AVE NE
ALBUQUERQUE, NM 87112                                P‐0003961 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRERA, VERONICA
2048 W AVE H8
LANCASTER, CA 93536                                    1939     11/9/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HERRERO, CARLOS
1 STRAWBERRY CT
CLIFTON PARK, NY 12065                               P‐0018899 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRERO, CARLOS
1 STRAWBERRY CT
CLIFTON PARK, NY 12065                               P‐0018924 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRERO, CARLOS
1 STRAWBERRY CT.
CLIFTON PARK, NY 12065                               P‐0018930 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1521 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1522 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HERRERO, LEONARD C.
HERRERO, LAUREL E.
6186 MT. OLYMPUS DR.
CASTRO VALLEY, CA 94552‐1959                        P‐0052964 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERREROS, KAREN
9672 VIA EXCELENCIA
STE. 204
SAN DIEGO, CA 92126                                 P‐0028012 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERREROS, KAREN
COLUMBIA PACIFIC TELESYSTEMS
9672 VIA EXCELENCIA STE. 204
SAN DIEGO, CA 92126                                 P‐0029322 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRHOLTZ, CHARLES M.
340 CROSSCREEK TRAIL
JASPER, GA 30143                                    P‐0028140 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRICK JR, ROGER
3 CUTHBERT LN
SAVANNAH, GA 31411                                  P‐0003066 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRICK, BRUCE R.
7767 OLYMPIC ROAD
JOSHUA TREE, CA 92252                               P‐0053042 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRICK, CHAD A.
1025 FLEUR DR
WATERLOO, IA 50701                                  P‐0012417 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRICK, GERALDINE M.
8411 CRYSTAL SPRINGS ROAD
BUILDING B
WOODSTOCK, IL 60098                                 P‐0026685 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRICK, STEPHEN E.
HERRICK, CATHY K.
4 HATHAWAY COMMONS DRIVE
LEBANON, OH 45036                                   P‐0005460 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRICK, TRAVIS L.
960 3RD ST.
#206
SANTA MONICA, CA 90403                              P‐0051589 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRIN, JENNIFER
1013 E CARPENTER
MOBERLY, MO 65270                                   P‐0005273 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRIN‐BLANCHARD, CHERYL
MITCHELL A. TOUPS, LTD.
P.O. BOX 350
BEAUMONT, TX 77704‐0350                             P‐0047499 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRING, BRIAN R.
13108 GREENWOOD CREEK
ASHLAND, VA 23005                                   P‐0009565 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRING, BRIAN R.
13108 GREENWOOD CREEK
ASHLAND, VA 23005                                   P‐0009580 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRING, YANCY S.
7390 PINDO CIR APT 238
BEAUMONT, TX 77708                                  P‐0017963 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRING‐JOHNSON, VICKIE
65 VIA AMITOSA APT J
RANCH SANTA MARG, CA 92688                          P‐0048026 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1522 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1523 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HERRINGTON HARBOUR, INC.
SUSAN EVANS
7149 LAKE SHORE DRIVE
NORTH BEACH, MD 20714                               P‐0009324 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRINGTON‐TREBA, ALLISON M.
308 BARBARA DRIVE
POINT PLEASANT, NJ 08742                            P‐0018106 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRION, ELIZABETH
HERRION, ELIZABETH D.
927 W RAYNELL ST
SPRINGFIELD, MO 65807                               P‐0024405 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRION, ELIZABETH D.
HERRION, ELIZABETH D.
927 W RAYNELL ST
SPRINGFIELD, MO 63807                               P‐0024472 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRION, ELIZABETH D.
HERRION, ELIZABETH D.
927 W RAYNELL ST
SPRINGFIELD, MO 65807                               P‐0024486 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRITT, CORY A.
1419 CLEVELAND ST
OWOSSO, MI 48867                                    P‐0019567 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRMANN, ANITA L.
7517 BAUGHMAN DRIVE
AMARILLO, TX 79121                                  P‐0053346 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRMANN, MICHAEL J
1524 ORIOLE DRIVE
HARTFORD, WI 53027                                    3271    11/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HERRMANN, SHARON
GOLTZ, CARLA
1145 W. 101ST AVE
NORTHGLENN, CO 80260                                P‐0009283 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRO, CHRISTOPHER J.
13988 EAST GERONIMO ROAD
SCOTTSDALE, AZ 85259                                P‐0006723 10/27/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HERRO, MARLEEN G.
13988 EAST GERONIMO RD
SCOTTSDALE, AZ 85259                                P‐0008096 10/29/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HERRON, DONNA
2181 RICE FIELD RD.
BEAUMONT, TX 77713                                  P‐0002400 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRON, ERIK S.
HERRON, LEAMARIE B.
604 GRAND ST.
MORGANTOWN, WV 26501‐6912                           P‐0042900 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRON, JAMES
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043706 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HERRON, TARA N.
9419 BIG HORN RDG
BRENTWOOD, TN 37027                                 P‐0022341 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HERRON, VERNITA D.
125 GAYOSO AVENUE
APT 506
MEMPHIS, TN 38103                                   P‐0049942 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1523 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                     Page 1524 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
HERSHBERG, BONNIE
SPEARS, JACK JR.
635 FIRST STREET #102
ALEXANDRIA, VA 22314                                 P‐0021526 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HERSHKOWITZ, HAL E.
HERSHKOWITZ & KUNUTZER, P.A.
5039 CENTRAL AVENUE
ST. PETERSBURG, FL 33710‐8240                        P‐0000534 10/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HERSHMAN, ROBERT C.
25 S. LINE RD.APT # 2
P.O. BOX 22
STEVENS, PA 17578                                    P‐0031631 11/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HERSMAN, JULEE A.
125 PARKS MILL DR
BUCKHEAD, GA 30625                                   P‐0057042   2/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HERTER, CAROL
2448 BLACKBURN BRIDGE ROAD
MAIDEN, NC 28650                                       3922      12/7/2017       TK Holdings Inc.                              $0.00                                                                                          $0.00
HERTZ VEHICLE FINANCING LLC
C/O SEYFARTH SHAW LLP
ATTN: JORDAN VICK
233 S. WACKER DRIVE
SUITE 8000
CHICAGO, IL 60606                                      4862      2/23/2018       TK Holdings Inc.                       $8,428,260.00                                                                                 $8,428,260.00
HERTZ VEHICLE FINANCING LLC
SEYFARTH SHAW, JORDAN VICK
233 S.WACKER DRIVE, STE 8000
CHICAGO, IL 60606                                    P‐0053039 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HERTZBERG, JOHN D.
4190 TELEGRAPH RD STE 3000
BLOOMFIELD HILLS, MI 48302                           P‐0043001 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HERZ, STEPHANIE T.
26532 SHOREGRASS DRIVE
WESLEY CHAPEL, FL 33544                              P‐0000336 10/19/2017     TK Holdings Inc., et al .                    $2,500.00                                                                                      $2,500.00
HERZBERG, STEVEN M.
HERZBERG, WENDY P.
1987 DOGWOOD DRIVE
SCOTCH PLAINS, NJ 07076                              P‐0008036 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HERZBERG, STEVEN M.
HERZBERG, WENDY P.
1987 DOGWOOD DRIVE
SCOTCH PLAINS, NJ 07076                              P‐0008039 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HERZOG, JAMES L.
1602 N. FALCON DR.
RIDGEFIELD, WA 98642                                 P‐0015802 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HERZOG, JOHN
6223 33RD ST
EAST BRADENTON, FL 34203                               1748      11/5/2017       TK Holdings Inc.                                                                     $0.00                                                   $0.00
HERZOG, MAXINE L.
1526 BOETTGER ROAD
NEW ULM, MN 56073                                    P‐0010990 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HESS, BERTIL F.
59 ROSEBRIAR AVE
WAKEFIELD, RI 02879                                    2144      11/8/2017       TK Holdings Inc.                            $800.00                                                                                        $800.00



                                                                                           Page 1524 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1525 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
HESS, CARYL A.
33481 LYONS GATE RUN
AVON, OH 44011                                         4724     1/18/2018       TK Holdings Inc.                         $27,000.00              $0.00              $0.00                                              $27,000.00
HESS, DERRICK
405 MASHIE DRIVE
VIENNA, VA 22180                                     P‐0016833 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HESS, ERICH
2155 NORTH GRACE BLVD
UNIT 214
CHANDLER, AZ 85225                                   P‐0030624 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HESS, ERICH
2155 NORTH GRACE BLVD
UNIT 214
CHANDLER, AZ 85225                                   P‐0030625 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HESS, PAUL D.
HESS, ANGELA L.
1517 NYLUND DR
VINELAND, NJ 08361                                   P‐0014197 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HESS, ROBERT A.
2009 SLAGLE ROAD
LEESVILLE, LA 71446                                  P‐0003115 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HESS, STEPHEN W.
HESS, SUSAN M.
121 ROADRUNNER
IRVINE, CA 92603                                     P‐0022839 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HESS, WILLIAM R.
1314 HILLCREST WAY
LAWRENCEVILLE, GA 30043                              P‐0025075 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HESSELBERG, RAYLENE
KAUFMAN, ELDAD
4903 WILLET DRIVE
ANNANDALE, VA 22003                                  P‐0043656 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HESSER, ELISABETH
6609 CHELSEY LN
OKLAHOMA CITY, OK 73132                              P‐0000528 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HESSER, ELISABETH
6609 CHELSEY LN
OKLAHOMA CITY, OK 73132                              P‐0000532 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HESSICK, CARL M.
HESSICK, MARY SUSAN
308 FIELDGATE DRIVE
LANCASTER, PA 17603‐7924                             P‐0024815 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HESSLER, DOUGLAS J.
241 GRANBY ST
UNIT 41
NORFOLK, VA 23510                                    P‐0008444 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HESSLER‐NEFF, SHERI L.
P.O. BOX 510068
PUNTA GORDA, FL 33951‐0068                           P‐0040771 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HESSLER‐SMITH, CHRISTINA C.
3921 MADISON BEND N.W.
KENNESAW, GA 30144                                   P‐0004723 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HESSON, MICHAEL W.
4211 BALTIMORE AVENUE
PHILADELPHIA, PA 19104                               P‐0012823 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                          Page 1525 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1526 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HESSON, RICHARD J.
HESSON, JANICE M.
3555 DWYER LANE
AIKEN, SC 29801                                     P‐0040920 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HESTAD, ERVAN J.
ERVAN J HESTAD 11627‐ 2ND NW
SEATTLE, WA 98177‐4712                              P‐0036686 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HESTER, EVELYN L.
2520 GRAVES RD # 201
TALLAHASSEE, FL 32303                               P‐0047621 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HESTER, JOHN W.
1202 WAUKEGAN ROAD
APARTMENT 401
GLENVIEW, IL 60025                                  P‐0025420 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HESTER, KIORA T.
608 MARK DR
TALLAHASSEE, FL 32312                               P‐0047641 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HESTER‐KEENEY, JENNIE M.
KEENEY, SHAWN D.
6031 115TH AVENUE NORTH
PINELLAS PARK, FL 33782                             P‐0005521 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HESTON, JOSHUA P.
9630 10TH PL SE
LAKE STEVENS, WA 98258                              P‐0025236 11/14/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HETNAL, AGATA
5950 N. ODELL
APT 1A
CHICAGO, IL 60631                                   P‐0045950 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HETRICK, JENNIFER H.
60 PEARL DRIVE
DOYLESTOWN, PA 18901‐3351                           P‐0044581 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HETRO, NOREEN A.
17 LACKAWANNA AVENUE
SWOYERSVILLE, PA 18704                              P‐0015624 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HETTINGER, NANCY S.
HETTINGER TRANSPORTATION
215 BEECH RD
MOHNTON, PA 19540                                   P‐0045054 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HETTINI, ERFAN
811 SPRING ST
#133
PASO ROBLES, CA 93446                               P‐0046617 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HETTLER, PAULA B.
717 JK ST.
MCALLEN, TX 78501                                   P‐0021865 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HETTLER, PAULA B.
717 JK ST.
MCALLEN, TX 78501                                   P‐0021873 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEUBLEIN, LARRY L.
HEUBLEIN, DIANE E.
2107 ASH ST
PLEASANT HILL, MO 64080                             P‐0040438 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEUBLEIN, LARRY L.
HEUBLEIN, DIANE E.
2107 ASH ST
PLEASANT HILL, MO 64080                             P‐0040501 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1526 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1527 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
HEUMANN, STEVEN M.
1718 S. HOLT AVENUE
LOS ANGELES, CA 90035                              P‐0031994 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEUPEL, DAVID
6775 IDEAL AVE S
COTTAGE GROVE, MN 55016                            P‐0015995 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEUPEL, DAVID
6775 IDEAL AVE S
COTTAGE GROVE, MN 55016                            P‐0015996 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEUSER, ANDREW E.
14904 CHOCTAW TRAIL
CHOCTAW, OK 73020                                  P‐0029525 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEUSER, JANE L.
HEUSER, DANIEL W.
201 WEYER DRIVE
CHAPEL HILL, NC 27516                              P‐0049152 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEVERLY, ARDEN S.
HEVERLY, PAMELA E.
227 SMITH AVE
LANSING, MI 48910                                  P‐0024102 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEVERLY, ARDEN S.
HEVERLY, PAMELA E.
227 SMITH AVE
LANSING, MI 48910                                  P‐0024426 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEVEY, BERNARD
P.O. BOX 19423
WEST PALM BEACH, FL 33416                          P‐0026026 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEW, MAURICE Y.
3733 STEFANO STREET
METAIRIE, LA 70002                                 P‐0035596 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEW, MAURICE Y.
3733 STEFANO STREET
METAIRIE, LA 70002                                 P‐0039142 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEWARD, JR, ROBERT D.
269 WILLIS ROAD
ETTERS, PA 17319                                   P‐0021174 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEWETT, LELAN D.
P.O. BOX 53364
ALBUQUERQUE, NM 87153                              P‐0015457 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEWETT, LINDA M.
2790 HC TURNER ROAD
PINK HILL, NC 28572                                P‐0042322 12/18/2017    TK Holdings Inc., et al .                     $180.00                                                                                        $180.00
HEWETT, ROGER W.
DEMERS, JOAN G.
30 WILLIAM GAGE ROAD
#B
PLAINFIELD, NH 03781‐5419                          P‐0055989 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEWETT, ROGER W.
30 WILLIAM GAGE ROAD
#B
PLAINFIELD, NH 03781‐5419                          P‐0055999 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HEWITT, JOSEPH A.
LAW OFFICE MATTHEW A CURIALE
124 VANNEAR AVE
GREENSBURG, PA 15601                                 4083    12/15/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00


                                                                                        Page 1527 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1528 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HEWITT, KENNETH L.
HEWITT, CYNTHIA D.
1608 HEATHROW DRIVE
CUMMING, GA 30041                                    P‐0041587 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYDE, KENDRA P.
635 HARVEY STREET
BALTIMORE, MD 21230                                  P‐0049434 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYDT, DALE R.
207 VALLEY GREEN DRIVE
COATESVILLE, PA 19320                                P‐0006873 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYER, KERILYN
25W040 ARMBRUST AVENUE
WHEATON, IL 60187                                    P‐0030729 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYER, MELINDA A.
NO ADDRESS PROVIDED
                                                     P‐0001253 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYMAN, AARON H.
43 TOWPATH LN
WATERFORD, NY 12188                                  P‐0016532 11/5/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HEYMAN, FRANK C.
8458 JARDIM WAY
SANDY CITY, UT 84093                                 P‐0005405 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYMAN, FRANK C.
8458 JARDIM WAY
SANDY CITY, UT 84093                                 P‐0005417 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYMANN, W CRAIG
1618 E LYNDALE AVE
HELANA, MT 59601                                     P‐0020832 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYNNEMAN, PAUL C.
3155 KERNER BLVD
SAN RAFAEL, CA 94901                                 P‐0042720 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYNNEMAN, PAUL C.
3155 KERNER BLVD
SAN RAFAEL, CA 94901                                 P‐0042722 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYNNEMAN, PAUL C.
3155 KERNER BLVD
SAN RAFAEL, CA 94901                                 P‐0042724 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYNNEMAN, PAUL C.
3155 KERNER BLVD
SAN RAFAEL, CA 94901                                 P‐0043311 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYNNEMAN, PAUL C.
3155 KERNER BLVD
SAN RAFAEL, CA 94901                                 P‐0043313 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYRICHPARDO, ELISA H.
3412 MEADOW DR.
AMARILLO, TX 79109                                   P‐0002521 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYWORTH, SCOTT M.
HEYWORTH, CHRISTINE J.
10810 SW 142 AVE
MIAMI, FL 33186                                      P‐0026516 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HEYWORTH, SCOTT M.
HEYWORTH, CHRISTINE J.
10810 SW 142 AVE
MIAMI, FL 33186                                      P‐0026528 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1528 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1529 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
HFP MOTORS L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058100 6/20/2018     TK Holdings Inc., et al .                 $8,272,920.00                                                                                $8,272,920.00
HFP MOTORS L.L.C. D/B/A COGGI
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052658 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HIATT, DAVID B.
KEIGHLEY, GWEN
1 ANCHORAGE PLACE
SOUTH PORTLAND, ME 04106                          P‐0022434 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HIBBS, WILLIAM R.
HIBBS, VICKIE W.
14218 SAN FELIPE DRIVE
CORPUS CHRISTI, TX 78418                          P‐0034484 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HIBLER‐PEVSNER, KARIN
66 OVERLEA STREET SOUTH
MASSAPEQUA PARK, NY 11762                           1188     11/2/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
HIBSHMAN, DAVID M.
4239 E AZALEA DRIVE
GILBERT, AZ 85298                                 P‐0013076 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HICE, LISA M.
P.O. BOX 23
BISMARCK, AR 71929                                P‐0012187 11/1/2017     TK Holdings Inc., et al .                      $297.00                                                                                       $297.00
HICKERSON, CLARK E.
1230 JABBERS DRIVE APT. 8008
MT. PLEASANT, SC 29464                            P‐0039502 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HICKEY, GARY L.
RODE‐HICKEY, JULIE M.
10822 BAR X TRAIL
HELOTES, TX 78023                                 P‐0028571 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HICKEY, JUDITH
19541 MOUNTAINEER DRIVE
SENECA ROCKS, WV 26884                              2381    11/13/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
HICKEY, MICHAEL B.
2100 PRAIRIE DOG DRIVE
WAKE FOREST, NC 27587                             P‐0023881 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HICKEY, ROBERT J.
1756 NE 37TH ST
OAKLAND PARK, FL 33334                            P‐0022188 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HICKEY, W. PATRICK
3900 N. LAKE SHORE DRIVE
APT. 23D
CHICAGO, IL 60613                                 P‐0049535 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HICKEY, WALTER K.
15401 NE 3RD PLACE
BELLEVUE, WA 98007                                P‐0027666 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HICKLIN, III, OSMAN A.
HICKLIN, LESLIE W.
306 MOUNTAIN VIEW LANE
CLEMSON, SC 29631                                 P‐0025005 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HICKLIN, OSMAN A.
HICKLIN, LESLIE W.
306 MOUNTAIN VIEW LANE
CLEMSON, SC 29631                                 P‐0025011 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                       Page 1529 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1530 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HICKMAN JR, ELIJAH
2619 SORREL RIDGE ROAD
CRESTVIEW, FL 32536                                 P‐0040555 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKMAN JR, ELIJAH
2619 SORREL RIDGE ROAD
CRESTVIEW, FL 32536                                 P‐0040593 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKMAN, CAROL
9703 TALL GRASS CIR
LONE TREE, CO 80124                                 P‐0004701 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKMAN, DAVID E.
6641 CASTLE PINES DR
PLANO, TX 75093                                     P‐0003105 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKMAN, JEFFREY D.
KORBA‐HICKMAN, JENNIFER L.
48 REMINGTON DR W
HIGHLAND VILLAGE, TX 75077                          P‐0005695 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKMAN, JERRY D.
1703 MOUNTAIN VIEW AVE
ALAMOGORDO, NM 88310                                P‐0002329 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKMAN, JERRY D.
1703 MOUNTAIN VIEW AVE
ALAMOGORDO, NM 88310                                P‐0057499 2/21/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKMAN, JOHN A.
P.O. BOX 484
MOUNT PLEASANT, TX 75456                            P‐0022419 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKMAN, ROBERT W.
591 FLINT BLVD.
FORTVILLE, IN                                       P‐0001022 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKMAN, TESSA
2459 BROOKVIEW DRIVE EAST
MAPLEWOOD, MN 55119                                 P‐0013077 11/2/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HICKMON, DEBRA
4029 POPLAR STREET
PHILADELPHIA, PA 19104                              P‐0011677 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS HINSON, DIANA
25‐39 FAR ROCKAWAY BLVD
FAR ROCKAWAY, NY 11691                              P‐0053203 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, ANGELA
728 FINNBAR DRIVE
CARY, NC 27519                                      P‐0000780 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, ANGELA M.
845 TARA TRACE CIRCLE SW
LIVE OAK, FL 32064                                  P‐0036101 12/5/2017     TK Holdings Inc., et al .                   $80,000.00                                                                                   $80,000.00
HICKS, CHARLES A.
HICKS, LAQUITA B.
91 C.R. 440
BROWNWOOD, TX 76801                                 P‐0040821 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, ELAINE
2830 DESERT SAGE AVE SW
LOS LUNAS, NM 87031                                 P‐0003706 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, IMAN C.
1415 S WASHINGTON AVENUE
COMPTON, CA 90221                                   P‐0028447 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, JOAN K.
10676 SW BARBER STREET
WILSONVILLE, OR 97070                               P‐0030655 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1530 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1531 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HICKS, KAREN C.
4208 S. 36TH AVE
OMAHA, NE 68107                                      P‐0012555 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, KENYATTA T.
20346 TAMARA PL.
SANTA CLARITA, CA 91350                              P‐0037778 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, LANA A.
18409 HORSESHOE CIRCLE
RIO VERDE, AZ 85263                                  P‐0037144 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, LATOYA C.
1350 DR MEADE LANE
CLARKSVILLE, TN 37042                                P‐0035251 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, LINDA J.
1112 HERITAGE PLACE APT A
WALDORF, MD 20602                                    P‐0030697 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, MARCIA D.
105 ASKEW LANE
AULANDER, NC 27805                                   P‐0002191 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, MARCIA D.
105 ASKEW LANE
AULANDER, NC 27805                                   P‐0019496 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, MARVIN LAMONT LEE
3301 WEST 104TH ST. APT. 1
INGLEWOOD, CA 90303                                    1468      11/1/2017       TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
HICKS, MATTHEW J.
HICKS, SHARLENE A.
24868 AMBERVALLEY AVE 1
MURRIETA, CA                                         P‐0055365 1/20/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, MICHAEL R.
JENSEN, KATELYN M.
670 E OBSERVATION DR
MERIDIAN, ID 83642                                   P‐0055064 1/17/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, PAUL C.
6772 DIANA DRIVE
OLIVE BRANCH, MS 38654                               P‐0037903 12/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, RALPH E.
HICKS, CHRISTINE F.
21 LYFORD RD.
SPENCER, MA 01562                                    P‐0026100 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS, STEVEN T.
3909 NARROWS RD
ERLANGER, KY 41018                                   P‐0056307   2/1/2018     TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
HICKS, TARA T.
618 S. DETROIT ST #304
LOS ANGELES, CA 90036                                P‐0052231 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HICKS‐GILL, CHANDARA R.
4242 WEST AVENUE L
APT 101
LANCASTER, CA 93536                                  P‐0027874 11/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HID ARIDA, OLIVER
1051 LAGUNA SPRINGS DRIVE
WESTON, FL 33326                                     P‐0008672 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIDALGO, JOSE C.
HIDALGO, ERMINA L.
P.O. BOX 116
GONZALES, CA 93926                                   P‐0024221 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1531 of 3871
                                                   Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1532 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
HIDALGO, PAUL
HIDALGO, NICHOLAS H.
P.O. BOX 706
HOOKER, OK 73945                                        P‐0047778 12/26/2017    TK Holdings Inc., et al .                   $85,000.00                                                                                   $85,000.00
HIDALGO, TAISHA L.
HIDALGO, BOD
                                                        P‐0028975 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIDEG, ANNE MARIE
54710 DAWN DRIVE
OSCEOLA, IN 46561                                       P‐0015795 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIDENFELTER, KENNETH J.
2025 S QUEEN ST APT352
YORK, PA                                                P‐0011050 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGDON, JAMES W.
HIGDON, SANDRA K.
70 WINNEBAGO CT
SPARLAND, IL 61565                                      P‐0004147 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGDON, RONALD G.
9713 HOLLOWBROOK DR
PENSACOLA, FL 32514                                     P‐0005333 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGDON, TAMARELLA T
719 MERRIMAC RIDGE LN
SPRING, TX 77373                                          1173    10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HIGGINBOTHAM, KIMBERLY
274 SCOGIN DR
TUSCUMBIA, AL 35674                                     P‐0014644 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINBOTHAM, MONIQUE A.
4501 MARX AVE
BALTIMORE, MD 21206                                     P‐0005511 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINBOTHAM, NIA B.
84 ASPEN AVE
AUBURNDALE, MA 02466                                    P‐0006535 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINBOTHAM, ROY
PORCELL, MARIE
19018 E MAUNA LOA AVE
GLENDORA, CA 91740                                      P‐0038461 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINS, BRIAN A.
2128 159TH CT SE
MILL CREEK, WA 98012                                    P‐0055863 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINS, CHARLES R.
10420 RUE RIVIERE VERTE
SAN DIEGO, CA 92131                                     P‐0052617 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINS, CHARLES R.
10420 RUE RIVIERE VERTE
SAN DIEGO, CA 92131                                     P‐0052619 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINS, CHARLES R.
10420 RUE RIVIERE VERTE
SAN DIEGO, CA 92131                                     P‐0052623 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINS, GALE L.
164 N CATAMARAN CIR
PITTSBURG, CA 94565                                     P‐0013418 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINS, JANICE L.
306 PICKERING ST
MANCHESTER, NH 03104                                    P‐0024899 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                             Page 1532 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1533 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HIGGINS, JEFFREY
1074 PEACHTREE WALK NE
UNIT B203
ATLANTA, GA 30309                                  P‐0033115 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINS, JEFFREY
1074 PEACHTREE WALK
UNIT B203
ATLANTA, GA 30309                                  P‐0033173 11/28/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HIGGINS, JOHN P.
HIGGINS, NANCY C.
1120 E. LAWRENCE ROAD
PHOENIX, AZ 85014                                  P‐0028370 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINS, KATHLEEN L.
11 SOUTH TRAIL
ST PETERS, MO 63376                                P‐0011405 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINS, LARRY D.
6630 NE ROSELAWN
PORTLAND, OR 97218                                 P‐0032022 11/26/2017    TK Holdings Inc., et al .                   $28,000.00                                                                                   $28,000.00
HIGGINS, LARRY W.
11 SOUTH TRAIL
ST PETERS, MO 63376                                P‐0011411 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINS, THOMAS
1999 W CALLE CAMPANA DE PLATA
TUCSON, AZ 85745                                   P‐0004130 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINS, THOMAS P.
HIGGINS, CARMEN M.
323 S. PARK STREET
WESTMONT, IL 60559                                 P‐0019163 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINS, WARREN H.
HIGGINS, SANDRA B.
5455 SOLEDAD ROAD
LA JOLLA, CA 92037                                 P‐0015727 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGGINS, WARREN H.
HIGGINS, SANDRA B.
5455 SOLEDAD ROAD
LA JOLLA, CA 92037                                 P‐0015737 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGH PRESSURE TECHNOLOGIES
PETER DUFFY
24895 AVE ROCKEFELLER
VALENCIA, CA 91355                                   568     10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HIGH, ANTHONY
619 WALNUT CROSSING DR
WHITSETT, NC 27377                                 P‐0039530 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGH, CHARLES H.
17 GATEHOUSE LANE
GREENSBORO, NC 27407                               P‐0028919 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGH, SUZANNE MARIE
1638 SWEET BRIAR PLACE
THOUSAND OAKS, CA 91362‐1252                         2232    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HIGHBARGER, THOMAS AND DANIEL
5906 N MICHIGAN PLACE
GLADSTONE, MO 64118                                  3842     12/4/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00




                                                                                        Page 1533 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1534 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HIGHBERG, JASON E.
HIGHBERG, ANGELA V.
NAVY FEDERAL CREDIT UNION
523 LAKE JORDAN BLVD W
KINGSLAND, GA 31548                                 P‐0001206 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGHFILL CONSTRUCTION INC
8565 SW 80TH AVE
PORTLAND, OR 97223                                  P‐0043558 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGHFILL CONSTRUCTION INC
8565 SW 80TH AVE
PORTLAND, OR 97223                                  P‐0043679 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGHFILL, CALTON R.
1057 CORNELL DR.
CARROLLTON 75007                                    P‐0002550 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGHSMITH, DEBORAH
6238 N. MILLBROOK AVE.
FRESNO, CA 93710                                    P‐0050969 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGHT, CRYSTAL D.
1407 BARNETT RD NW
ROANOKE, VA 24017                                   P‐0004153 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGHT, DEREK B.
HIGHT, CRYSTAL D.
1407 BARNETT RD NW
ROANOKE, VA 24017                                   P‐0004144 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGHT, ELIZABETH A.
28 ALEXANDER ST
ALEXANDRIA, VA 22314                                P‐0033359 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGHT, ROBERT C.
8912 E. RAINSAGE ST.
TUCSON, AZ 85747                                    P‐0009749 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGHTOWER, VICTORIA
P.O. BOX 3324
GARDENA, CA 90247                                   P‐0044946 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGHWAY, LINDA B.
9757 SAYLES ROAD
LOWELL                                              P‐0030930 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGINBOTHAM, CRYSTAL A.
320 PINEY POINT ROAD
PASADENA, MD 21122                                  P‐0030370 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGINBOTHAM, CRYSTAL A.
320 PINEY POINT ROAD
PASADENA, MD 21122                                  P‐0034982 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGLEY, GAIL F.
11626 VICOLO LOOP
WINDERMERE, FL 34786                                P‐0043744 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGLEY, GAIL F.
11626 VICOLO LOOP
WINDERMERE, FL 34786                                P‐0043749 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGLEY, KEVIN M.
FLANAGAN, ROOSEVELT
10550 W. ALEXANDER RD.
UNIT 2209
LAS VEGAS, NV 89129                                 P‐0054435 1/11/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGLEY, RICHARD F.
11626 VICOLO LOOP
WINDERMERE, FL 34786                                P‐0043734 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1534 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1535 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HIGLEY, SONIA M.
HIGLEY SR, TIMOTHY A.
102 W CHIPPENS HILL RD
BURLINGTON, CT 06013                               P‐0052981 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGNITE, DOUG E.
2021 BETHEL HYGIENE ROAD
BETHEL, OH 45106                                   P‐0021786 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGNITE, DOUG E.
2021 BETHEL HYGIENE ROAD
BETHEL, OH 45106                                   P‐0021815 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGNITE, MARIAN L.
2021 BETHEL HYGIENE ROAD
BETHEL, OH 45106                                   P‐0021825 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGSON, ANDREA M.
16 XIVRAY ST
AUBURN, ME                                         P‐0028643 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGSON, DAVID J.
HIGSON, ANDREA M.
16 XIVRAY ST
AUBURN, ME                                         P‐0028568 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIGUCHI MANUFACTURING AMERICA LLC.
HIDETOSHI TANIMOTO
14901 SOUTHTON ROAD
ELMENDOLF, TX 78112                                  3061    11/20/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
HIGUCHI MFG
44 KINZOKU‐DANCHI
KAKAMIGAHARA CITY
GIFU 504‐0957
JAPAN                                                3175    11/22/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
HIJAR RAMIREZ, JONATHAN E.
HIJAR RAMIRE, JONATHAN E.
10676 GEMINI DR
RIVERSIDE, CA 92503                                P‐0040643 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIJJAWI, MAMOUN M.
100 CHATHAM SQ
WINCHESTER, VA                                     P‐0049233 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIKIDA, DESIREE L.
1464 AUNAUNA STREET
KAILUA, HI 96734                                   P‐0029689 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILARIO, RAMON S.
293 WOOD DOVE AVENUE
TARPON SPRINGS, FL 34689                           P‐0010602 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILAS, ANGELA M.
232 SUMMIT AVENUE
LYNDHURST, NJ 07071                                P‐0038809 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILB, JENNIFER L.
2418 RAYWOOD VW #128
COLORADO SPRINGS, CO 80920                         P‐0024552 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILBERT, ANDREA L.
1107 BROADWAY, APT 16E
NEW YORK, NY 10010                                 P‐0011816 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILBERT, CINDY A.
77 PATURA RD
MODENA, NY 12548                                   P‐0017061 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1535 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1536 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HILBERT, LEE N.
THUOT, DENISE J.
4121 ROMANY DR
OXNARD, CA 93035                                   P‐0022433 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILDEBRAND, SARA N.
943 N. STANFORD ST.
PORT WASHINGTON, WI 53074                          P‐0049175 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILDEBRAND, SARA N.
943 N. STANFORD ST.
PORT WASHINGTON, WI                                P‐0049182 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILDEBRANDT, CHARLES M.
7012 BELTEAU LANE
DALLAS, TX 75227                                     681     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HILDEBRANDT, CHARLES M.
HILDEBRANDT, CHARLES M.
7012 BELTEAU LANE
DALLAS, TX 75227                                   P‐0055433 1/21/2018     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HILDEBRANT, HEATHER J.
7294 W OSWEGO AVE
FRESNO, CA 93723                                   P‐0014037 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILDRETH HEGDAL, SHAWN
3883 LINNEY RD
BOZEMAN, MT 59718                                  P‐0055366 1/20/2018     TK Holdings Inc., et al .                   $25,806.00                                                                                   $25,806.00
HILDRETH, CASEY L.
HILDRETH, ELIAS L.
810 ANDERSON ROAD
DULUTH, MN 55811                                   P‐0014779 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILDRETH, CHRISTOPHER D.
HILDRETH, ILDIKO A.
1161 WAYZTA BLVD E #226
WAYZATA, MN 55391‐0193                             P‐0046913 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILDRETH, CHRISTOPHER D.
HILDRETH, ILDIKO A.
1161 WAYZATA BLVD E #226
WAYZATA, MN 55391‐1935                             P‐0046979 12/26/2017    TK Holdings Inc., et al .                  $610,000.00                                                                                  $610,000.00
HILE, JASON A.
NO ADDRESS PROVIDED
                                                   P‐0012946 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILE, KELLY J.
524 FRUITVALE RD.
VACAVILLE, CA 95688                                P‐0043318 12/18/2017    TK Holdings Inc., et al .                       $61.90                                                                                       $61.90
HILFERTY, MARION G.
130 OVERLOOK DR.
CLINTON, NJ 08809                                  P‐0038931 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILGART, LORI S.
6382 5TH AVE
RUDOLPH, WI 54475                                  P‐0010776 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILKERT, DAVID W.
307 AFTON AVE
AKRON, OH 44313                                    P‐0006411 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILKMANN, DIRK H.
7048 MEADOW LAKE AVE
DALLAS, TX 75214                                   P‐0055272 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL JR, WILLIAM H.
2993 W EUCLID
DETROIT, MI 48206                                  P‐0013906 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1536 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1537 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HILL, ALEX D.
3539 E SUMMER ESTATES CIR
COTTONWOOD HEIGH, UT 84121                         P‐0049968 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, ALLAN B.
15 WYNDMOOR DRIVE
GLENSIDE, PA 19038                                 P‐0031619 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, ALLAN B.
15 WYNDMOOR DRIVE
GLENSIDE, PA 19038                                 P‐0031621 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, AMY L.
2502 DAISY COVE
BRYANT, AR 72022                                   P‐0016218 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, BETH
HILL, STEPHEN
9810 SPARROW PL
MASON, OH 45040‐9325                               P‐0002067 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, CASSANDRA R.
601 W FORD AVE
OSCEOLA, AR 72370                                  P‐0013668 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, CHRISTOPHER G.
1201 ADAMS ST APT 603
HOBOKEN, NJ 07030                                  P‐0006986 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, CLIFTON G.
13739 PODOCARPUS LANE
ORLANDO, FL 32828                                  P‐0010372 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, DARLENE A.
HILL, STACEY L.
3773 WEST 75TH PLACE
CHICAGO, IL 60652                                  P‐0014290 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, DAVID
1028 BELLE MEADE DR.
BIRMINGHAM, AL                                     P‐0002676 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, DAVID
3915 PARK BL.
PALO ALTO, CA 94306                                P‐0046611 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, DAVID C.
4151 S.W. ROSE STREET
SEATTLE, WA 98136‐2339                             P‐0029584 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, DAVID D.
HILL, CHRISTINA E.
1504 ABERDEEN DRIVE
ALCOA, TN 37701                                    P‐0042349 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, DAVID R.
317 163RD PLACE SE
BOTHELL, WA 98012                                  P‐0029049 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, DAVID T.
3620 GREEN MOUNTAIN PLACE
MCKINNEY, TX 75070                                 P‐0010605 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, DAWN M.
7427 S. SOUTH SHORE DR.
APT. 2B
CHICAGO, IL 60649                                  P‐0053793   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, DIANDREA
NO ADDRESS PROVIDED
                                                   P‐0052411 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1537 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1538 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HILL, DOUGLAS R.
HILL, KATHLENE R.
16088 WATERBURY BND
GRANGER, IN 46530                                   P‐0019491 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, DUSTIN L.
5996 WYNFORD DR
WEST BLOOMFIELD, MI 48322                           P‐0020599 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, EDNA R.
3206 WRIGHTS FERRY RD
LOUISVILLE, TN 37777                                P‐0055457 1/21/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, EDWARD
HODGE‐HILL, SHARON A.
146 GREENHILL AVE
FRANKFORT, KY 40601                                 P‐0030250 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, ELISABETH K.
3915 PARK BLVD.
PALO ALTO, CA 94306                                 P‐0048236 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, ELLA M.
SMITH, ASHLEY H.
POST OFFICE BOX 489
PLANTERSVILE, MS 38862                              P‐0050363 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, ELLA/BENNIE H.
SMITH, ASHLEY H.
POST OFFICE BOX 489
PLANTERSVILLE, MS                                   P‐0050317 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, FELICIA A.
3436 W 83RD ST
CHICAGO, IL 60652                                   P‐0013557 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, GEOFFREY P.
HILL, TARA E.
1629 N ROGERS ST
INDEPENDENCE, MO 64050                              P‐0014635 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, GEOVANA P.
DOS SANTOS, GIULIA P.
8609 FATHOM CIR
UNIT B
AUSTIN, TX 78750                                    P‐0054538 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, GRANT E.
15522 NE 22ND PL
#737
BELLEVUE, WA 98007                                  P‐0019271 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, JAMELA S.
1324 RIVERMONT DR.
GALLATIN,, TN 37066                                 P‐0051954 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, JEFFREY L.
5620 IRISH PAT MURPHY DR.
PARKER, CO 80134                                    P‐0005679 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, JESSICA Y.
21 ALLOWAY RD APT 405
WOODSTOWN, NJ 08098                                 P‐0027532 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, JETHRO F.
HILL, WYNETTE F.
3080 COUNTRY FARMS DRIVE
SNELLVILLE, GA 30039                                P‐0029796 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1538 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1539 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HILL, JOEL A.
27 GREENWAY RD
SOUTH GLENS FALL, NY 12803                           P‐0013106 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, JR, ROY G.
152 WESTWOOD BLVD
WESTWOOD, NJ 07675                                   P‐0048186 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, KAREN J.
14422 FM 2354 RD
BAYTOWN, TX 77523                                    P‐0016198 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, KATRINA R.
5112 SILVER ST
CINCINNATI, OH 45212                                 P‐0057119   2/8/2018    TK Holdings Inc., et al .                     $390.00                                                                                       $390.00
HILL, KIM J.
HILL, JR., FREDERICK S.
1486 GRANDVIEW COURT
ARNOLD, MD 21012                                     P‐0007607 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, KIMBERLEY C.
1504 ABERDEEN DRIVE
ALCOA, TN 37701                                      P‐0042340 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, KIMBERLY L.
664 BUTCHER BEND ROAD
MINERAL WELLS, WV 26150                              P‐0048874 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, LACHELL
4511 GLENWAY AVE#2
CINCINNATI, OH 45205                                 P‐0031296 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, LATOSHA
3167 CHERRY RD. NE
WASHINGTON, DC 20018                                 P‐0040179 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, LAWRENCE K.
400 MILLS AVENUE
UNIT 314
GREENVILLE, SC 29605                                 P‐0003679 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, LE'BORIS C.
415 NORTH CLIFF ST
415 NORTH CLIFF ST
CARROLLTON, GA 30117                                 P‐0046729 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, LE'BORIS C.
415 NORTH CLIFF ST
CARROLLTON, GA 30117                                 P‐0049671 12/27/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
HILL, LISA A.
3130 39TH AVENUE
TUSCALOOSA, AL 35401                                 P‐0035954 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, LISA A.
3130 39TH AVENUE
TUSCALOUSA, AL 35401                                 P‐0035997 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, LISA A.
3130 39TH AVENUE
TUSCALOOSA, AL 35401                                 P‐0036058 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, LORA L.
LORA & JEFF HILL
123 SARASOTA CIR S
MONTGOMERY, TX 77356                                 P‐0040964 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, LORETTA B.
5165 VICKIE DR
MEMPHIS, TN 38109                                    P‐0050653 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1539 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1540 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HILL, LYDIA
P.O. BOX 846
BIRMINGHAM, MI 48012                                P‐0031486 11/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, MARK E.
409 DANA LN
MCLOUD, OK 74851‐8620                               P‐0000047 10/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, MATTHEW D.
2201 PARK AVENUE
SANTA CLARA, CA 95050                               P‐0020430 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, MICHAEL
16117 WINDRUSH PL
EDMOND, OK 73013                                      352       10/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HILL, MICHAEL A.
42 CANOE BIRCH PLACE
THE WOODLANDS, TX 77382                             P‐0041463 12/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, MICHAEL B.
997 JOHNNIE DODDS BLVD
APT 712
MT PLEASANT, SC 29464                               P‐0002881 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, MICHAEL R.
308 MONTEREY AVE
ANNAPOLIS, MD 21401                                 P‐0024010 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, MICHAEL S.
6224 SE 55TH AVE,
PORTLAND                                            P‐0015981 11/5/2017       TK Holdings Inc., et al .                     $950.00                                                                                       $950.00
HILL, MISCHA P.
1575 CLARKE STREET
SAN LEANDRO, CA 94577                               P‐0055086 1/18/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, MONIQUE L.
840 14TH ST
NEWPORT NEWS, VA 23607                              P‐0054160    1/8/2018     TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
HILL, PETER R.
127 MIRAMAR DR.
COLORADO SPRINGS, CO 80906                          P‐0035152 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, PETER R.
HILL, CHERYL L.
127 MIRAMAR DRIVE
COLORADO SPRINGS, CO 80906                          P‐0035154 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, QUENTIN
P.O. BOX 14
BOYLSTON, VA 23917                                    4691      1/14/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
HILL, RADEIDRE D.
67 NATALIA COURT
NEWNAN, GA                                          P‐0006475 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, RAYMOND L.
P.O. BOX 205
840 EIGHTH STREET
COLVER, PA 15927                                    P‐0024394 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, REGGIE D.
HILL, ANDREA L.
604 ORIOLE PLACE
HOCKESSIN, DE 19707                                 P‐0050798 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, REGINA R.
125 TURTLE RIDGE DRIVE
NEW MARKET, AL 35761                                P‐0007606 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1540 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1541 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HILL, RENEE A.
42736 LEWIS AVE
WINTHROP HARBOR, IL 60096                           P‐0014034 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, ROBERT
6084 ARLINGTON BLVD
RICHMOND, CA 94805                                  P‐0035366 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, ROBERT G.
1118 E LAKE AVE
PEORIA HEIGHTS, IL 61616                            P‐0013195 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, ROLF P.
HILL, JAN F.
1009 ICE CRYSTAL CT.
ODENTON, MD 21113‐2231                              P‐0036261 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, RONALD L.
905 EL ORO DRIVE
AUBURN 95603                                        P‐0035960 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, ROXANNE I.
22098 DIAMOND POINTE DRIVE
ATHENS, AL 35613                                    P‐0019524 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, SHEENA R.
2112 NEWTON ROAD
HAMPTON, VA 23663                                   P‐0008157 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, SHEREE N.
24 HILLCREST DRIVE
RIVERDALE, GA 30296                                 P‐0054504 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, SUSIE
HILL, DAVID
6010 RUSTIC HILLS DRIVE
ROCKLIN, CA 95677                                   P‐0039810 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, TERESA M.
665 CR 612 NE
KALKASKA, MI 49646                                  P‐0043870 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, TERRY J.
9196 FOGGY MEADOW RD
CHARLOTTE, NC 28269                                 P‐0033746 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, THOMAS
22 CONNER DRIVE
LUDOWICI, GA 31316                                  P‐0001403 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, TODD M.
3735 WOODLAND AVE.
DREXEL HILL, PA 19026‐3106                            4954     4/6/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00
HILL, WILLIE L.
2021 DEEP FOREST TRAIL
RALEIGH, NC 27603                                   P‐0019886 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL, YVETTE
2901 WELSH RD
BLDG "C" ‐126
PHILA, PA 19152                                     P‐0053174 12/29/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
HILLBACK, KATHERINE L.
120 PARK LANE
SONOMA, CA 95476                                    P‐0015250 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILLEN, NOAH G.
P.O. BOX 6538
BOISE, ID 83707                                     P‐0036014 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1541 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1542 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HILLENBURG, MICHAEL E.
13003 WEST MONTANA DRIVE
LAKEWOOD, CO 802284246                             P‐0053310 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILLER, ERIC W.
26624 GOVERNOR STOCKLEY ROAD
GEORGTOWN, DE 19947                                P‐0010395 10/31/2017    TK Holdings Inc., et al .                    $3,697.54                                                                                    $3,697.54
HILLER, MARILYN B.
P.O. BOX 145
SOUTH CANAAN, PA 18459                             P‐0017170 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILLER, RAYMOND W.
9591 LAKE MARION CREEK RD
HAINES CITY, FL 33844                              P‐0027314 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILLERSON, ERIC
4334 LONE OAK RD. SE
SALEM, OR 97302                                      4062    12/17/2017       TK Holdings Inc.                                                                                                                           $0.00
HILLEY, TRAVIS J.
HILLEY, ALISSA J.
608 ROSEWAY DR.
KLAMATH FALLS, OR 97601                            P‐0025452 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILL‐HERNANDEZ, MARION L.
12206 HUNTERSVIEW ST
WICHITA, KS 67235                                  P‐0029215 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILLIARD, BRANDON J.
HILLIARD, BRANDON J.
312 CEDAR ROAD
EAST BETHEL, MN 55092                              P‐0020383 11/8/2017     TK Holdings Inc., et al .                     $100.00                                                                                       $100.00
HILLIARD, JOCELYN N.
5040 ARAGON WAY SOUTH
SAINT PETERSBURG, FL 33705                         P‐0050297 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILLIGOSS, EDWARD A.
HILLIGOSS, DENISE L.
708 BIRDSALL ST
HOUSTON, TX 77007                                  P‐0047752 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILLIGOSS, ELIZABETH C.
708 BIRDSALL ST
HOUSTON, TX 77007                                  P‐0048109 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILLIS, AARON R.
LOEBER‐HILLIS, JENNIFER A.
206 JEFFERSON AVENUE #2
BROOKLYN, NY 11216                                 P‐0006803 10/27/2017    TK Holdings Inc., et al .                     $525.00                                                                                       $525.00
HILLIS, SHEA
4816 MONT BLANC DR
AUSTIN, TX 78738                                   P‐0001795 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILLMAN, JEANELLE O.
2729 REGAL WAY
TUCKER, GA 30084                                   P‐0027227 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILLMAN‐ANDREWS, CHERYL
3764 JACKSON LANE
ELLENWOOD, GA 30294                                P‐0046710 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILLMANN, ROBERT P.
7318 W. COYLE AVE.
CHICAGO, IL 60631                                  P‐0009994 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HILLMER, JOHN P.
HILLMER, MEREDITH A.
3525 RIVER DRIVE
LAWRENCEVILLE, GA 30044                            P‐0004911 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1542 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1543 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
HILLMON, DERWIN L.
P.O. BOX 214
STOCKTON, CA 95201                                     2604    11/14/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
HILLS, PHILIP J.
1445 E AVENIDA DE LOS ARBOLES
THOUSAND OAKS, CA 91360                              P‐0057954 5/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HILLSKING, TASHA D.
10922 SPINNING AVENUE
INGLEWOOD, CA 90303                                  P‐0045624 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HILLYER, ROBERT W.
HILLYER, DEBORAH L.
23145 CURIE
WARREN, MI 48091                                     P‐0013049 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HILMAN, HOPE R.
13503 135TH AVE KP N
GIG HARBOR, WA 98329                                 P‐0020838 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HILMANDOLAR, ROBERT W.
984 TRELLISES DR
APT 126
FLORENCE, KY 41042                                   P‐0039969 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HILMES, GERALDINE L.
11125 LITTLE PRAIRIE RD
BREESE, IL 62230‐4403                                P‐0040550 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HILPERT, LISA A.
9744 OLD LINCOLN TRAIL
FAIRVIEW HEIGHTS, IL 62208                           P‐0027614 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HILT, MATTHEW
2249 IROQUOIS DR
FORT COLLINS, CO 80525                               P‐0045805 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HILTBRAND, RICKY A.
1039 SUGARBUSH LN
WACONIA, MN 55387                                    P‐0025226 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HILTNER III, GEORGE J.
4304 SAGEMORE DRIVE
MARLTON, NJ 08053‐3936                               P‐0030386 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HILTON, DOUGLASS E.
HILTON, LAURA A.
158 CANDLEWICK DRIVE
JACKSON, TN 38305                                    P‐0042098 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HILTON, MATTHEW
6553 SHORT AVE
KENT, OH 44240                                       P‐0058003 6/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HILTON, PERRY L.
3217 EASTCHESTER ROAD
BRONX, NY 10469                                      P‐0011082 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HILTON, SHIRLEY
670 W 650 N
CLEARFIELD, UT 84015                                 P‐0034931 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HIMEBAUCH, SANDRA J.
HIMEBAUCH, MARSHALL G.
5028 FOREST OAKS DRIVE
LAS VEGAS, NV 89149                                  P‐0000431 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HIMES, DAVID J.
634 S EUCLID AVE
ELMHURST, IL 60126                                   P‐0043328 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                          Page 1543 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1544 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HIMMELFARB, JCOEL C.
HIMMELFARB, LUANN N.
2510 CONGRESSIONAL WAY
DEERFIELD BEACH, FL 33442                           P‐0032808 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIMMELHEBER, CAROL J.
2200 NW 68TH AVE
MARGATE, FL 33063                                   P‐0025115 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIMMELHEBER, STEVEN A.
HIMMELHEBER, JAYNE E.
1215 WYNSIDE LANE
HAMPSTEAD, MD 21074                                 P‐0010906 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIMMELHEBER, STEVEN A.
HIMMELHEBER, JAYNE E.
1215 WYNSIDE LANE
HAMPSTEAD, MD 21074                                 P‐0010926 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINCHLIFFE, MICHAEL J.
25 GILBERT AVE
WESTVILLE, NJ 08093                                 P‐0009877 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINCHY, CHING SHAN M.
328 MONTPELIER CT
WESTMINSTER, MD 21157                               P‐0006299 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIND, JIM G
644 ISLE OF PINES RD.
MOORESVILLE, NC 28117                                 557       10/23/2017       TK Holdings Inc.                          $3,000.00                                                                                    $3,000.00
HINDMAN, KIM
3668 RAIN CROW LANE CCR 651
CAPE GIRARDEAU, MO 63701                              970       10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HINDS, SYLVA S.
4057 COCOPLUM CIR
COCONUT 5, FL 33063                                 P‐0000422 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINDSON, WILLIA, G.
8 LAUREL LANE
FREELAND, PA 18224                                  P‐0038760 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINE, ELMER T.
HINE, PATRICIA A.
ELMER T HINE
24786 SAUCO
MISSION VIEJO, CA 92692                             P‐0027965 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINE, GREGORY R.
GREGORY R HINE
24786 SAUCO
MISSION VIEJO, CA 92692                             P‐0028978 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINE, JEAN E.
10751 MEADOWGLEN, APT. 43
HOUSTON, TX 77042                                   P‐0006785 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINE, RONALD W.
740 VIA JOSEFA
CORONA, CA 92882                                    P‐0031083 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINES, ALITA C.
P.O. BOX 34994
LOS ANGELES, CA 90034                               P‐0053589    1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINES, ALITA C.
P.O. BOX 34994
LOS ANGELES, CA 90034                               P‐0053644    1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1544 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1545 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HINES, BRANDON
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043750 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HINES, CHRISTOPHER
1840 HELLAMS CIR
GRAY COURT, SC 29645                                P‐0029089 11/20/2017    TK Holdings Inc., et al .                   $24,600.00                                                                                   $24,600.00
HINES, EDWIN C.
5292 OROFINO DR.
CASTLE ROCK, CO 80108                               P‐0051440 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINES, GEORGE E.
HINES, CHESTER M.
1075 SOUTH JEFFERSON STREET
APT. 421
ARLINGTON, VA                                       P‐0034470 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINES, JACQUELINE E.
P.O. BOX 701008
HOUSTON, TX 77270                                   P‐0023494 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINES, JACQUELINE E.
P.O. BOX 701008
HOUSTON, TX 77270                                   P‐0023497 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINES, JOANNA C.
2317 ACADIANA LN
SEABROOK, TX 77586                                  P‐0002434 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINES, PAUL V.
17 EVERGREEN DR
LINCOLN, ME 04457                                   P‐0035928 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINES, ROBERT P.
HINES, MARY M.
45 BEECH RIDGE ROAD
HARPURSVILLE, NY 13787                              P‐0017412 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINES, STEPHEN L.
1290 LAGRANGE DOWNS RD.
CORDOVA, TN 38018                                     1659     11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HING, STUART L.
HING, RHODA B.
1443 STONEHEDGE DRIVE
PLEASANT HILL, CA 94523                             P‐0018771 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINKLE, AMBER L.
HINKLE, VIRGINIA L.
1664 HARPER RD
LEWISBURG, WV 24901                                 P‐0003242 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINKLE, CAROLANN G.
12711 BROOKPARK RD.
OAKLAND, CA 94619                                   P‐0023225 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINKLE, CAROLANN G.
12711 BROOKPARK RD.
OAKLAND, CA 94619                                   P‐0057335 2/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINKLE, CAROLANN G.
12711 BROOKPARK RD.
OAKLAND, CA 94619                                   P‐0057336 2/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINKLE, CAROLANN G.
HINKLE, DEVYN A.
12711 BROOKPARK RD.
OAKLAND, CA 94619                                   P‐0057337 2/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1545 of 3871
                                                     Case 17-11375-BLS                  Doc 4247                  Filed 10/26/20                      Page 1546 of 1950
                                                                                                          Claim Register
                                                                                                   In re TK Holdings Inc., et al .
                                                                                                        Case No. 17‐11375

                                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                     Claim No. Claim Date              Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                     Amount                                                    Amount
HINKLE, DEVYN A.
HINKLE, CAROLANN G.
12711 BROOKPARK RD.
OAKLAND, CA 94619                                                P‐0023221 11/12/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
HINKLE, JASON P.
6693 BENNETT SCHOOL HOUSE RD
                                                                 P‐0011710 11/1/2017       TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
HINKLE, TIMOTHY C.
2200 CATHARINE ST.
HUNTINGDON, PA 16652                                             P‐0011969 11/1/2017       TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
HINKSON, BRADFORD H.
41707 NIBLICK RD
TEMECULA, CA 92591                                               P‐0026985 11/16/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
HINMAN, DAVID J.
HINMAN, CAROL D.
408 E NORTH WATER ST
UNIT B
CHICAGO, IL 60611                                                P‐0036558 12/6/2017       TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
HINMAN, ROGER D.
168 MANNING MILL RD NW
ADAIRSVILLE, GA 30103                                            P‐0004552 10/25/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
HINMON, RENEE L.
12410 INDEPENDENCE CT
PRINCESS ANNE, MD 21853                                          P‐0033284 11/28/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
HINO MOTORS, LTD., FOR AND ON BEHALF OF ITSELF AND HINO MOTORS
MANUFACTURING (THAILAND) CO., LTD.
ORRICK, HERRINGTON & SUTCLIFFE LLP
LORRAINE S. MCGOWEN
51 WEST 52ND STREET
NEW YORK, NY 10019                                                 3698    11/27/2017   Takata de Mexico, S.A. de C.V.               $18,438,001.00                                                                               $18,438,001.00
HINO MOTORS, LTD., FOR AND ON BEHALF OF ITSELF AND HINO MOTORS
MANUFACTURING(THAILAND) CO.,LTD.
ORRICK, HERRINGTON & SUTCLIFFE LLP
LORRAINE S. MCGOWEN
51 WEST 52ND STREET
NEW YORK, NY 10019                                                 3594    11/27/2017          TK Holdings Inc.                      $18,438,001.00                                                                               $18,438,001.00
HINOJOSA, NANCY
1029 LORD STREET
LOS ANGELES, CA 90033                                            P‐0028383 11/18/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
HINRICHS, CHAD
170 AUBURN DRIVE
LAKE WORTH, FL 33460                                             P‐0002841 10/24/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
HINRICHS, PADMA
170 AUBURN DRIVE
LAKE WORTH, FL 33460                                             P‐0002890 10/24/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
HINRICHS, SCOTT D.
HINRICHS, WENDI M.
1930 HAUCK ST.
ERIE, CO 80516                                                   P‐0040270 12/14/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
HINRICHS, SCOTT D.
HINRICHS, WENDI M.
1930 HAUCK ST.
ERIE, CO 80516                                                   P‐0040622 12/15/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00




                                                                                                        Page 1546 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1547 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HINSHAW, JOSHUA P.
HINSHAW, WHITNEY L.
2 PERRY CIRCLE
APT E
ANNAPOLIS, MD 21402                                  P‐0028019 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINSON, CAROLYN D.
832 DENT STREET
TALLAHASSEE, FL 32304                                P‐0001788 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINSON, JUDY L.
28866 VERMILLION LANE
BONITA SPRINGS, FL 34135                             P‐0021812 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINSON, JUDY L.
28866 VERMILLION LANE
BONITA SPRINGS, FL 34135                             P‐0022083 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINSON, SALLY S.
206 CHESTNUT AVENUE
GREER, SC 29651                                      P‐0010631 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINTON, CARL H.
3315 TALLY HO LN
MADISON, WI 53705                                    P‐0013761 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINTON, DENNIS H.
NO ADDRESS PROVIDED
                                                     P‐0013060 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINTON, ESTHER D.
6624 PONDVIEW DR
TINLEY PARK, IL 60477                                P‐0009338 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINTON, JANALYN S.
619 E 70TH ST
KANSAS CITY, MO 64131                                P‐0050782 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINTON, JANALYN S.
619 E 70TH ST
KANSAS CITY, MO 64131                                P‐0050859 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINTON, JING
769 9TH ST UNIT A
SECAUCUS, NJ 07094                                   P‐0052674 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINTON, MARTINA
6023 WOODCREST AVE
PHILADELPHIA, PA 19131                                 2267    11/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HINTON, MARTINA
6023 WOODCREST AVE.
PHILADELPHIA, PA 19131                                 2476    11/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HINTON, NORMA C.
5845 N 38TH PACE
PARADISE VALLEY, AZ 85253                            P‐0045118 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINTON, SEBRENA L.
20304 PRAXIS WAY
CARY, NC 27519                                       P‐0005523 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINTON, SEBRENA L.
20304 PRAXIS WAY
CARY, NC 27519                                       P‐0058179 8/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINTON, SHARON
2483 WEST HADLEY STREET
MILWAUKEE, WI 53206/1160                             P‐0004792 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINTON, TIA L.
738 PORTLAND AVENUE
COLUMBUS, GA 31906                                   P‐0033435 11/29/2017    TK Holdings Inc., et al .                    $9,202.50                                                                                    $9,202.50
                                                                                          Page 1547 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1548 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HINTZ, EUGENE E.
619 N FOREST DR.
WINAMAC, IN 46996‐1161                               P‐0039480 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINTZE, DREW
11068 E 27TH AVE
DENVER, CO 80238                                     P‐0008343 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINTZE, FRED A.
460 ELIZABETH DR.
WOOD DALE, IL 60191                                  P‐0008790 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINTZE, HALEY L.
608 HAWTHORNE LN.
CARPENTERSVILLE, IL 60110                            P‐0012038 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HINZPETER, BRIAN K.
2562 HONEY CREEK CIRCLE
APT 419
EAST TROY, WI 53120                                  P‐0005861 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIOTT, TERRI M
PO BOX 572
FOREST CITY, NC 28043                                  5109     9/15/2019       TK Holdings Inc.                                            $4,790.00                                                                  $4,790.00
HIOTT, TERRI M.
P.O. BOX 572
P.O. BOX 572
FOREST CITY, NC 28043                                P‐0001914 10/22/2017    TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
HIOTT, TERRI M.
194 BENTWOOD DR
FORREST CITY, NC 28043                               P‐0057223 2/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIOTT, TERRI M.
194 BENTWOOD DR
FOREST CITY, NC 28043                                P‐0057279 2/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIOTT, TERRI M.
194 BENTWOOOD DR
FOREST CITY, NC 28043                                P‐0057290 2/14/2018     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HIOTT, TERRI M.
194 BENTWOOD DR
FOREST CITY, NC 28043                                P‐0057314 2/16/2018     TK Holdings Inc., et al .                    $5,340.00                                                                                    $5,340.00
HIOTT, TERRI M.
194 BENTWOOD DR
FOREST CITY, NC 28043                                P‐0057414 2/21/2018     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HIPE, TRACY
118 TIMBER COURT
BASTROP, TX 78602                                    P‐0055638 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIPPENSTEEL, LUZ M.
33730 WILLOW HAVEN LANE
UNIT 102
MURRIETA, CA 92563‐3452                              P‐0026269 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRAHARA, BRUCE P.
HIRAHARA, SHIRLEY E.
10216 43RD ST E
EDGEWOOD, WA 98372                                   P‐0020302 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRAIDE, MAYUMI
4374 GREEN ARBORS LN.
CINCINNATI, OH 45249                                 P‐0003659 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRANO, BRYAN E.
1442 LUSITANA STREET #201
HONOLULU, HI 96813                                   P‐0030305 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1548 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1549 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HIRSCH, CAROL A.
18233 N 31ST AVENUE
PHOENIX, AZ 85053                                  P‐0007229 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRSCH, DIANE M.
127 THE HILL
FRONT ROYAL, VA 22630‐3801                         P‐0033569 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRSCH, JUDY
1191 HEMLOCK FARMS
LORDS VALLEY`, PA 18428                            P‐0011527 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRSCH, KELLI F.
P.O. BOX 740
SUMMERFIELD, FL 34492                              P‐0033368 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRSCH, MICHAEL E.
HIRSCH, MICHELLE L.
2465 LIONEL CT
BROOKFIELD, WI 53045                               P‐0008807 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRSCH, MICHAEL HIR E.
HIRSCH, MICHELLE L.
2465 LIONEL COURT
BROOKFIELD, WI 53045                               P‐0008811 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRSCH, ROSALYN
307 CYNWYD RD.
BALA CYNWYD, PA 19004                                2191     11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HIRSCH, THOMAS
HIRSCH, AMY
150 LAS QUEBRADAS
ALAMO, CA                                          P‐0018380 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRSCHENSOHN, HARRY N.
HIRSCHENSOHN, BARBARA E.
4128 VENTURA CANYON AVE
SHERMAN OAKS, CA 91423                             P‐0034845 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRSCHHORN, PATSY R.
37 CENTRAL ST
HUNTINGTON, NY 11743‐2623                          P‐0027759 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRSCHHORN, PATSY R.
37 CENTRAL ST
HUNTINGTON, NY 11746‐2623                          P‐0027762 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRSCHHORN, PATSY R.
37 CENTRAL ST
HUNTINGTON, NY 11743‐2623                          P‐0027763 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRSCHHORN, PATSY R.
37 CENTRAL ST
HUNGTINGTON, NY 11743‐2623                         P‐0027767 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRSCHKORN, ROBERT
HIRSCHKORN, LUANE
2705 SNYDERS BLUFF
LEAGUE CITY, TX 77573                              P‐0002974 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRSCHY, DEAN
5706 BELLECHASSE STREET
CHARLOTTE, NC 28210                                P‐0000770 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIRSHELL VIERRA, CHRISTY
12814 REXMORE DR
GERMANTOWN, MD 20874                               P‐0052556 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                        Page 1549 of 3871
                                                Case 17-11375-BLS                Doc 4247                  Filed 10/26/20                     Page 1550 of 1950
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                         Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date                   Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                               Amount                                                  Amount
HIRSHELL, ELIZABETH
HIRSHELL, CHRISTY
12814 REXMORE DR
GERMANTOWN, MD 20874                                 P‐0052558 12/28/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
HIRSHFELD, ELLIOTT A.
3747 UNIVERSITY BLVD.
HOUSTON, TX 77005                                    P‐0044859 12/22/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
HIRSHON, SHELDON
BARASCH, CLAUDIA G.
2332 NELLA VISTA AVENUE
LOS ANGELES, CA 90027                                P‐0024371 11/13/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
HIS COMPANY, INC.DBA "HISCO"
6650, CONCORD PARK DRIVE
HOUSTON, TX 77040                                       47      7/31/2017              TK Holdings Inc.                               $0.00                                                                                        $0.00
HISE, JOHANNA E.
HISE, CHRISTIAN S.
7598 WATSON STREET
CONNELLY SPRINGS, NC 28612                           P‐0004757 10/25/2017           TK Holdings Inc., et al .                         $0.00                                                                                        $0.00
HISS, SAHRA
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 2824    11/16/2017              TK Holdings Inc.                               $0.00                                                                                        $0.00
HISS, SAHRA
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 2988    11/17/2017   Industrias Irvin de Mexico, S.A. de C.V.                  $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 2835    11/16/2017               TK Mexico LLC                                 $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 2836    11/16/2017               TK Finance, LLC                               $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 2837    11/16/2017                TK China, LLC                                $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 2838    11/16/2017   TK Holdings de Mexico S. de R.L. de C.V.                  $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 2839    11/16/2017            Interiors in Flight Inc.                         $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 2840    11/16/2017              Takata Americas                                $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 2853    11/16/2017       Takata Protection Systems Inc.                        $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 2854    11/16/2017               TK Mexico Inc.                                $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 2855    11/17/2017       Takata de Mexico, S.A. de C.V.                        $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 3867     12/5/2017            Interiors in Flight Inc.                         $0.00                                                                                        $0.00



                                                                                                  Page 1550 of 3871
                                                Case 17-11375-BLS                Doc 4247                  Filed 10/26/20                    Page 1551 of 1950
                                                                                                   Claim Register
                                                                                            In re TK Holdings Inc., et al .
                                                                                                 Case No. 17‐11375

                                                                                                                          Current General                                         Current 503(b)(9)
                                                                                                                                             Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                              Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                              Amount                                                  Amount
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 3868     12/5/2017               TK Mexico LLC                                $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 3869     12/5/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 3870     12/5/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 3871     12/5/2017      Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 3872     12/5/2017              Takata Americas                               $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 3886     12/5/2017               TK Finance, LLC                              $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 3887     12/5/2017               TK Mexico Inc.                               $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 3889     12/5/2017                TK China, LLC                               $0.00                                                                                        $0.00
HISS, SAHRA L
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 3890     12/5/2017       Takata Protection Systems Inc.                       $0.00                                                                                        $0.00
HISS, SAHRA L.
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 3006    11/17/2017      Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
HISS, SAHRA L.
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 3865     12/5/2017   TK Holdings de Mexico S. de R.L. de C.V.                 $0.00                                                                                        $0.00
HISS, SAHRA L.
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                                 3866     12/5/2017       Takata de Mexico, S.A. de C.V.                       $0.00                                                                                        $0.00
HISS, SAHRA L.
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                               P‐0027218 11/16/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HISS, SAHRA L.
423 WEST 350 SOUTH
SPANISH FORK, UT 84660                               P‐0035999 12/4/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HISSAM, JOSEPH D.
515 WEST 4TH STREET APT 4
KIMBALL, NE 69145                                    P‐0023447 11/12/2017           TK Holdings Inc., et al .                   $45,000.00                                                                                   $45,000.00
HISSAM, JOSEPH D.
515 WEST 4TH STREET APT 4
KIMBALL, NE 69145                                    P‐0024469 11/13/2017           TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
HISSAM, JOSEPH DEAN
515 WEST 4TH STREET APT 4
KIMBALL, NE 69145                                      2446    11/13/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
HITE, JAMES H.
HITE, LOVELLA N.
701 RIVER BEND DR
CLARKSVILLE, TN 37043                                P‐0040294 12/13/2017           TK Holdings Inc., et al .                   $15,784.00                                                                                   $15,784.00


                                                                                                 Page 1551 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1552 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HITRON, ARIEL B.
1203 FAULKNER CT
MAHWAH, NJ 07430                                     P‐0007161 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HITT, GWENDOLYN R.
637 S 600 E
APT 1C
SALT LAKE CITY, UT 84102                             P‐0022705 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HITTI, NICOLE A.
73 TURF LANE
ROSLYN HTS, NY 11577                                 P‐0009701 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HITTNER, HARVEY M
4215 66TH TERRACE EAST
SARASOTA, FL 34243                                     3608      11/24/2017       TK Holdings Inc.                          $1,800.00                                                                                    $1,800.00
HITTNER, HARVEY M.
HITTNER, PATRICIA A.
4215 665TH TERRACE EAST
SARASOTA, FL 34243                                   P‐0028206 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HITZ, KENNETH M.
162 PARKSIDE DRIVE
ANNVILLE, PA 17003                                   P‐0016086 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HITZ, RICHAD F.
17012 ORCHARD AVENUE
OMAHA, NE 68135                                      P‐0034531 12/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HITZ, RICHARD F.
17012 ORCHARD AVENUE
OMAHA, NE 68135                                        3817      12/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
HITZEMAN, KENNETH P.
5365 BRITTON DR
VILLA RICA, GA 30180                                 P‐0004385 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIVELY, GARY R.
P.O. BOX 53
GLEN ROSE, TX 76043                                  P‐0050816 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HIXSON, AMANDA L.
HIXSON, WILLIAM J.
11106 LAKEVIEW CIRCLE
SODDY DAISY, TN 37379                                P‐0027263 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HK ELECTRIC
420 N MAIN
MIAMI, OK 74354                                      P‐0000192 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HK ELECTRIC
420 N MAIN
MIAMI, OK 74354                                      P‐0000195 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HLAD, DENNIS F.
HLAD, JOANNE G.
200 PINOT CT
CHAPEL HILL, NC 27517                                P‐0002525 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HLAHLA, BRUCE B.
854 VILLAGE GREEN LANE
APT 3102
WATERFORD, MI 48328                                  P‐0052328 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HLAHLA, BRUCE B.
854 VILLAGE GREEN LANE
APT 3102
WATERFORD, MI 48328                                  P‐0053945    1/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 1552 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1553 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HO, DORIS
2216 FLOWER CREEK LANE
HACIENDA HTS., CA 91745                             P‐0030167 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HO, HUY X.
9901 SHARPCREST ST #A3
HOUSTON, TX 77036                                   P‐0054124    1/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HO, JOSEPHINE
18245 CARLSBAD CT
FOUNTAIN VALLEY, CA 92708                           P‐0030068 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HO, JULIUS
49197 TULIP TER
FREMONT, CA 94539                                   P‐0038954 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HO, KA‐CHUN
4379 HERITAGE GLEN CT.
MARIETTA, GA 30068                                    2442      11/14/2017       TK Holdings Inc.                         $30,000.00                                                                                   $30,000.00
HO, KA‐CHUN
4379, HERITAGE GLEN COURT
MARIETTA, GA 30068                                  P‐0049513 12/27/2017      TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
HO, LINH
9851 BOLSA AVE #125
WESTMINSTER, CA 92686                               P‐0032988 11/28/2017      TK Holdings Inc., et al .                    $5,500.00                                                                                    $5,500.00
HO, THEODORE A.
12835 LAKOTA RD.
APPLE VALLEY, CA 92308                              P‐0045731 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HO, TSZTAK
2165 NEWELL ROAD
PALO ALTO, CA 94303                                 P‐0033774 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HO, YIN
4662 MONTMARTRE PARK CT.
FREMONT, CA 94538                                   P‐0028934 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOAG, DAVID
4727 KESTER AVE.
#107
SHERMAN OAKS, CA 91403                              P‐0028460 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOAGLAND, LESLIE P.
121 PINE VALLEY DRIVE
SUMMERVILLE, SC 29483                               P‐0032878 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOAMBRECKER, TIMOTHY J.
TORRES, SANDRA
585 KIRK AVE
ELGIN, IL 60120                                     P‐0006841 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOANG, ALEXANDER S.
22123 113TH CT SE
KENT, WA 98031                                      P‐0036214 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOANG, JIDIE T.
849 CHAUCER WAY
BUFFALO GROVE, IL 60089                             P‐0008986 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOANG, JOSEPH LOC M.
3362 BRYANT DR
STOCKTON, CA 95212                                  P‐0048311 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOANG, KIM
3643 DEBRA WAY
SAN JOSE, CA 95117                                  P‐0034037 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOANG, MINH‐THUY T.
4944 REGINA DR.
ANNANDALE, VA 22003                                 P‐0011071 10/31/2017      TK Holdings Inc., et al .                  $150,000.00                                                                                  $150,000.00
                                                                                           Page 1553 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1554 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HOANG, MINH‐THUY T.
4944 REGINA DR.
ANNANDALE, VA 22003                                P‐0011080 10/31/2017    TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
HOANG, NGA T.
2768 PEPPERWOOD PLACE
HAYWARD, CA 94541                                  P‐0017642 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOANG, VINH P.
1154 PLATINUM STREET
UNION CITY, CA 94587                               P‐0056372   2/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOARAU, SAMANTHA M.
GLOVER, CAROL A.
2301 SUNSET BLVD
APT 1114
ROCKLIN, CA 95765                                  P‐0050197 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOARD, GAVIN
WOLFORD, CHRISTY
3229 ROBINWOOD DRIVE
MURFREESBORO, TN 37128                             P‐0049242 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOARD, JACKIE S.
308 E JEFFERSON ST
BUCKNER, MO 64016                                  P‐0033730 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOARD, JACKIE S.
308 E JEFFERSON STREET
BUCKNER, MO 640106                                 P‐0057419 2/21/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOBBS, BRITANNIA I.
BEESON, JOHN G.
2280 LATHEN WAY
EUGENE, OR 97408                                   P‐0011308 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOBBS, JAMES M.
HOBBS, JAMES M.
HONDA
19488 AMADOR AVE
PIONEER, CA 95666                                  P‐0056425   2/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOBBS, MONIQUE L.
HOBBS, TERRANCE D.
SANTANDAR CONSUMER USA
3224 MODLER DRIVE
COLUMBUS, GA 31909                                 P‐0037636 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOBBS, THOMAS A.
117 E SIMPSON AVE
FRESNO, CA 93704                                   P‐0015569 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOBBY GREGORY, SUZANNE
1622 N SUNSET DRIVE
TEMPE, AZ 85281                                    P‐0035608 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOBDY, ROBERT D.
603 IVY CT
LEXINGTON, KY 40505‐2326                           P‐0003107 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOBELMAN, DEBORAH L.
HOBELMAN, BRUE S.
6710 LACROIX DR
LINCOLN, NE 68526                                  P‐0026075 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOBELSBERGER, JAMES F.
HOBELSBERGER, CINDY L.
2852 KELLY ROAD
LA CRESCENT, MN 55947                              P‐0046046 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1554 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1555 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOBSON, ANDRE J.
141 AYLESBURY RD
GOOSE CREEK, SC 29445                              P‐0044605 12/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOBSON, LESLEY B.
1012 WOLF CREEK ROAD SOUTH
PELL CITY, AL 35128                                P‐0037644 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOBSON, MARY
884 DEL MAR DOWNS RD
SOLANA BEACH, CA 92075                             P‐0020035 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOBSON, STEVEN L.
4147 ROANOKE ROAD
APT 14
KANSAS CITY, MO 64111‐4723                         P‐0041243 12/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCH, JESSE
4721 ADLER PASS
RALEIGH, NC 27612                                    1853      11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOCH, KIM
340 HERBSTER ST.
FREMONT, OH 43420                                  P‐0038537 12/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCH, KIM
340 HERBSTER ST.
FREMONT, OH 43420                                  P‐0038916 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCH, STEVEN
MANSFIELD, KAREN
2331 GRACEY LANE
FALLBROOK, CA 92028                                P‐0019639 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCHARD, TENA M.
1099 POPE ST NW
PALM BAY, FL 32907                                 P‐0053732   1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCHBERG, JANE
1310 THUNDER RIDGE ROAD
SANTA FE, NM 87501‐8874                            P‐0017169 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCHGRAF, LAURIE A.
P.O. BOX 11811
BLACKSBURG, VA 24062                               P‐0028181 11/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCHREITER, ROGER
1533 GREEN OAK RD
VISTA, CA 92081                                    P‐0054554 1/13/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCHSTETLER, JAMES D.
HOCHSTETLER, LEANNE L.
136 CONISTON DRIVE
CLARKSVILLE, TN 37040                              P‐0042282 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCHSTETLER, MARVIN J.
15226 S STATE AVE
MIDDLEFIELD, OH 44062                              P‐0006098 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCKADAY, JOSEPH
9702 ENMORE
FRISCO, TX 75035                                   P‐0028575 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCKADAY, JOSEPH
9702 ENMORE
FRISCO, TX 75035                                   P‐0028582 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCKADAY, JOSEPH
9702 ENMORE
FRISCO, TX 75035                                   P‐0028584 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1555 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1556 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HOCKADAY, WILLLIAM H.
101 NEW CUT ROAD
WINDER, GA 30680                                   P‐0025662 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCKENBERRY, JESSE L.
32 WITHEROW ST
PUNXSUTAWNEY, PA 15767                             P‐0017863 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCKENBERY, BARBARA J.
2018 MOUNT JOSEPH STREET
PITTSBURGH, PA 15210                               P‐0041717 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOCKMAN JR., EDWIN L.
HOCKMAN, MARY J.
4303 LARK ROAD
DIAMOND, MO 64840                                  P‐0030678 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODAKOWSKI, KIMBERLEY
412 COLUMBIA DR
RALEIGH, NC 27604                                  P‐0034711 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODER, MELINDA A.
3601 AVOCADO AVE.
MIAMI, FL 33133                                    P‐0054519 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGDON, BRITT E.
1212 W 21ST ST
CHICAGO, IL 60608                                  P‐0016863 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGE, APRIL
3491 MILLARD RD.
MEMPHIS, TN 38109                                    4399    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HODGE, APRIL N.
3491 MALLARD RD
MEMPHIS, TN 38109                                  P‐0048947 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGE, DAWNE
C/O LAW OFFICES OF TIMOTHY DONAHUE
ATTN: TIMOTHY J. DONAHUE
374 S. GLASSELL ST.
ORANGE, CA 92866                                     3127    11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HODGE, DAWNE
C/O LAW OFFICES OF TIMOTHY DONAHUE
ATTN: TIMOTHY J. DONAHUE
374 S. GLASSELL ST.
ORANGE, CA 92866                                     3587    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HODGE, DAWNE
C/O LAW OFFICES OF TIMOTHY DONAHUE
ATTN: TIMOTHY J. DONAHUE
374 S. GLASSELL ST.
ORANGE, CA 92866                                     3704    11/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HODGE, DONALD
NO ADDRESS PROVIDED
                                                   P‐0055815 1/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGE, GARY
456 COUNTRY CLUB DR
MANCHESTER, TN 37355                               P‐0004639 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGE, GARY A.
456 COUNTRY CLUB DR
MANCHESTER, TN 37355                               P‐0004641 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGE, GREGORY W.
2825 SOUTH HARVARD ST
PERRYTON, TX 79070                                 P‐0038128 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1556 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1557 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HODGE, MARY J.
HODGE, JAMES D.
7260 BLANCHARD FURRH RD.
SHREVEPORT, LA 71107                                P‐0003135 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGE, RANDY
412 ALEXANDER BLVD.
SPRING HILL, TN 37174                               P‐0035470 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGE, SHANDRA L.
3411 WALNUT BEND LANE
APT 425
HOUSTON, TX 77042                                   P‐0053348 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGE, SHANTELL R.
2675 YANK HAVEN DR
SUMTER, SC 29153                                    P‐0006140 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, ANN H.
618 HARTNELL PLACE
SACRAMENTO, CA 95825                                P‐0040214 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, BILLY
P.O BOX 32
VILLA RIDGE, MO 63089                               P‐0006225 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, BILLY
P.O. BOX 32
VILLA RIDGE, MO 63089                               P‐0006935 10/27/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
HODGES, BOB
P.O. BOX 10817
NAPLES, FL 34101                                    P‐0022742 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, BOB P.
P.O. BOX 10817
NAPLES, FL 34101                                    P‐0022682 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, BRENDEN
HODGES, BILLY
P.O BOX 32
VILLA RIDGE, MO 63089                               P‐0006359 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, CHERYL L.
236 17TH AVE
PATERSON, NJ 07504                                  P‐0054739 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, ELLIS C.
1401 CALHOUN BND.
AZLE, TX 76020                                      P‐0021664 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, HEATHER R.
HODGES, JOSEPH R.
726 CARLTON AVE
STOCKTON, CA 95203                                  P‐0039688 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, JEANNIE
P.O. BOX 10817
NAPLES, FL 34101                                    P‐0022741 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, JEANNIE
P.O. BOX 10817
NAPLES, FL 34101                                    P‐0022747 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, JEANNIE L.
P.O. BOX 10817
NAPLES, FL 34101                                    P‐0022673 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, JERONE D.
4686 RAVENWOOD LOOP
UNION CITY, GA 30291                                P‐0053363 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1557 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1558 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HODGES, KENNETH J.
63 MARKET ST
AMESBURY, MA 01913                                   P‐0013872 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, LINDA M
1690 PANAMA CT
DELTONA, FL 32725                                      305       10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HODGES, LOUIS
HODGES FAMILY TRUST
6920 NW 66TH AVENUE
PARKLAND, FL 33067                                   P‐0000203 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, LYNNE‐COURT
100 RANDALL AVE
APT 2E
FREEPORT, NY 11520                                   P‐0024776 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, MEGAN G.
4474 WINROCK LANE
ROCK HILL, SC 29732                                  P‐0014764 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, PEARL B.
62 LEGGETT RD
MOUNT OLIVE, MS 39119‐5515                           P‐0057928    5/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, PEARL B.
62 LEGGETT RD
MOUNT OLIVE, MS 39119‐5515                           P‐0057931    5/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, RALPH L.
152 BEAVER ST
CORNELIA, GA 30531                                   P‐0031988 11/26/2017      TK Holdings Inc., et al .                   $11,510.43                                                                                   $11,510.43
HODGES, RALPH L.
152 BEAVER ST
CORNELIA, GA 30531                                   P‐0031990 11/26/2017      TK Holdings Inc., et al .                   $11,510.43                                                                                   $11,510.43
HODGES, RICHARD F.
3145 VIA VISTA
UNIT Q
LAGUNA WOODS, CA 92637                               P‐0020174 11/8/2017       TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HODGES, RICHARD F.
3145 VIA VISTA
UNIT Q
LAGUNA WOODS, CA                                     P‐0020187 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, SOPHIA B.
1401 CALHOUN BND.
AZLE, TX 76020                                       P‐0025376 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, STEVEN Z.
9330 BILL JONES RD
KIMBERLY, AL 35091                                   P‐0050987 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGES, VANESSA E.
13183 ROYAL PINES DRIVE
SAINT LOUIS, MO 63146‐2253                           P‐0006499 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGINS, JOSH
2925 GARLAND ST
LEAVENWORTH, KS 66048                                P‐0008009 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGINS, JOSH
2925 GARLAND ST
LEAVENWORTH, KS 66048                                P‐0055550 1/22/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HODGSON, AMBER
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                      P‐0043760 12/21/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
                                                                                            Page 1558 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1559 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
HODGSON, ROBERT
800, 32ND AVE SOUTH
UNIT 806
ST‐PETERSBURG, FL 33705                              P‐0045924 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HODINA, JOHN J.
4495 RAMONA DR
FALLBROOK, CA 92028                                  P‐0029967 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HODINA, JOHN J.
4495 RAMONA DR
FALLBROOK, CA 92028                                  P‐0029977 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HODINA, JOHN J.
4495 RAMONA DR
FALLBROOK, CA 92028                                  P‐0029982 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HODO, KENNETH
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMOMT, TX 77704                                   P‐0027351 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HODROJ, SIHAM
8541 ROCKLAND ST
DEARBORN HEIGHTS, MI 48127                           P‐0034995 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HODUS, ROBIN
1914 HOMESTEAD STATION AVE
CHARLOTTE, NC 28210                                  P‐0001756 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOEBBEL, CONSTANCE T.
2222 SEQUOIA DRIVE
CLEARWATER, FL 33763                                 P‐0037282 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOEFT, BRIAN A.
N44W22853 BRIDGE ST
PEWAUKEE, WI 53072                                   P‐0044498 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOEHLE, LOUIS F.
235 KAREN DR
ACAMO, TX 78516                                      P‐0024129 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOEHN, JAMES C.
1725 ALTURA AVE
LAS CRUCES, NM 88001                                 P‐0002493 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOELKER, NICHOLAS D.
701 KETTNER BLVD.
UNIT 177
SAN DIEGO, CA 92101                                  P‐0018535 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOELSCHER, MICHAEL
LAW OFFICES OF JASON TURCHIN
ATTN: JASON TURCHIN
2883 EXECUTIVE PARK DRIVE, SUITE 103
FORT LAUDERDALE, FL 33331                              2950    11/21/2017       TK Holdings Inc.                       $1,500,000.00                                                                                $1,500,000.00
HOELSCHER, MICHAEL
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043549 12/21/2017    TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
HOENER, KATHY A.
207 NORTH 25TH STREET
QUINCY, IL 62301                                     P‐0004712 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOERTH, KRISTIN
HOERTH, RANDALL
9939 JULIAN CT
WESTMINSTER, CO 80031                                P‐0042537 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                          Page 1559 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1560 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOESSEL, BENJAMIN T.
3139 HWY 83
HARTFORD, WI 53027                                  P‐0016567 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOEY, DENNIS M.
1527 LEON DRIVE
HATFIELD, PA 19440                                  P‐0048631 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOEY, DENNIS M.
1527 LEON DRIVE
HATFIELD, PA 19440                                  P‐0048635 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOEY, DENNIS M.
1527 LEON DRIVE
HATFIELD, PA 19440                                  P‐0048645 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFACRE, MATTHEW E.
12090 PHEASANT CT
CHARDON, OH 44024                                   P‐0029389 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFF, CARL J.
HOFF, JENNIFER M.
6770 GINSENG LN
KING GEORGE, VA 22485                               P‐0032271 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFF, FREDERICK M.
HOFF, DEANNA F.
2090 SOUTH GRAY DRIVE
LAKEWOOD, CO 80227                                  P‐0011968 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFF, HEATHER A.
106 S MOCKINGBIRD CIR
CEDAR CREEK, TX 78612                               P‐0035777 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFF, STEPHEN R.
P.O. BOX 1010
JACKSON, WY 83001                                   P‐0039394 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFF, TRACY E.
INSURANCE CO UNKNOWN
24 BARMORE ROAD
LAGRANGEVILLE, NY 12540                             P‐0056318 1/31/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFF, TRACY E.
INSURANCE CO. UNKNOWN
24 BARMORE ROAD
LAGRANGEVILLE, NY 12540‐6602                        P‐0056319 1/31/2018     TK Holdings Inc., et al .                   $20,100.00                                                                                   $20,100.00
HOFF, TRACY E.
24 BARMORE ROAD
LAGRANGEVILLE, NY 12540‐6602                        P‐0056609   2/2/2018    TK Holdings Inc., et al .                   $20,100.00                                                                                   $20,100.00
HOFF, TRACY E.
24 BARMORE ROAD
LAGRANGEVILLE, NY 12540                             P‐0056610   2/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFER, LEE
HOFFER TRUST, JOSEPH MAE
10831 BAL HARBOR DRIVE
BOCA RATON, FL 33498                                P‐0033212 11/28/2017    TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
HOFFER, LEE
HOFFER TRUST, JOSEPH MAE
10831 BAL HARBOR DRIVE
BOCA RATON, FL 33498                                P‐0041632 12/13/2017    TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
HOFFMAN, AMY
423 E OSTERHOUT AVE
PORTAGE, MI 49002                                   P‐0042334 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1560 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1561 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HOFFMAN, BETH
239 TIMPOOCHEE DRIVE
INDIAN HARBOUR B, FL 32937                            P‐0001001 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, BLAIR L.
10 FIELDSTONE DRIVE APT. 323
HARTSDALE, NY 10530                                   P‐0010036 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, DENNIS W.
HOFFMAN, MARY M.
2154 HAWLEY DR.
VISTA, CA 92084                                       P‐0019195 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, EDWARD C.
NO ADDRESS PROVIDED
                                                      P‐0020301 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, ELIZABETH D.
31 BLUEBELL ST
AMERICAN CANYON, CA 94611                             P‐0028649 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, GARY
16965 VINARUZ PL
SAN DIEGO, CA 92128                                   P‐0041107 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, JEFFREY T.
HOFFMAN, KELLY M.
4565 MANOR DR
MECHANICSBURG, PA 17055                               P‐0049483 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, JOEL B.
100 OCEANGATE #1200
LONG BEACH, CA 90802                                  P‐0021030 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, JOHN M.
HOFFMAN, ROBIN M.
5 HEATHMUIR WAY
SAVANNAH, GA 31411                                    P‐0022335 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, JONATHAN S.
HOFFMAN, CHRISTY N.
1482 MAPLE AVE
PAOLI, PA 19301                                       P‐0006540 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, JOSEPH DOYLE
6309 NC HWY 87 S
FAYETTEVILLE, NC 28306                                  3824     12/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOFFMAN, JR., JOSEPH J.
JOSEPH J. HOFFMAN, JR., P.A.
35 HUNTER STREET
P. O. BOX 7
WOODBURY, NJ 08096                                    P‐0011884 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, KELLY M.
HOFFMAN, JEFFREY T.
4565 MANOR DR
MECHANICSBURG, PA 17055                               P‐0049509 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, KENNETH D.
HOFFMAN, JANET G.
2525 RIDGEWOOD RD
ALAMO, CA 94507‐1053                                  P‐0029856 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, KRISTINA W.
1225 NW 21ST ST.
APT. 1012
STUART, FL 34994                                      P‐0001476 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1561 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1562 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOFFMAN, MARY M
2154 HAWLEY DR.
VISTA, CA 92084                                       5022     6/30/2018       TK Holdings Inc.                          $1,082.84                                                                                    $1,082.84
HOFFMAN, MITCHELL R.
3743 NAVAJO ST.
DENVER, CO 80211                                    P‐0005183 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, PAUL J.
HOFFMAN, ANN D.
2730 DALE ST N
#D201
ROSEVILLE, MN 55113‐2387                            P‐0032356 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, PETER T.
122 SEAVER ST
STOUGHTON, MA 02072                                 P‐0014571 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, SHERRI M.
P O BOX 474
BIG BEAR LAKE, CA 92315                             P‐0020649 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, STUART A.
HOFFMAN, DEBORA D.
3412 BERESFORD AVE
BELMONT, CA                                         P‐0057193 2/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, THOMAS R.
22 OVERPECK AVE
RIDGEFIELD PARK, NJ 07660                           P‐0049025 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMAN, WILLIAM N.
1906 PECAN GROVE DRIVE
ANNA, TX 75409                                      P‐0034504 12/1/2017     TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
HOFFMANN, ARIE A.
4448 LAURELGROVE AVE
STUDIO CITY, CA 91604                               P‐0013851 11/3/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HOFFMANN, EDWIN H.
106 STIRRUP DRIVE
LOVELAND, OH 45140                                  P‐0000492 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMANN, FREDA
4448 LAURELGROVE AVE
STUDIO CITY, CA 91604                               P‐0013852 11/3/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HOFFMANN, FREDA
4448 LAURELGROVE AVE
STUDIO CITY, CA 91604                               P‐0013856 11/3/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HOFFMANN, KYLE D.
7572 FRANCIS CT. E
FRANKLIN, WI 53132                                  P‐0015579 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFMANN, TIMOTHY J.
24 CLARET
IRVINE, CA 92614                                      3767    11/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOFFNER, RUSSELL J.
HOFFNER, CHRISTINE A.
1242 CREEK SIDE CIR
ROCKLEDGE, FL 32955                                 P‐0000078 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFPAUIR, NORMA
14104 SCHAEFFER ROAD
GERMANTOWN, MD 20874                                P‐0022037 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOFFSIS, JAMES
1157 MONTE VISTA WAY
SACRAMENTO, CA 95831‐2821                           P‐0015365 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1562 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1563 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                           Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                    Amount
HOFFSIS, JAMES
1157 MONTE VISTA WAY
SACRAMENTO, CA 95831‐2822                           P‐0015377 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOFIUS, GERRI L.
HOFIUS, PETER C.
8206 W WILLIAMS RD
PEORIA, AZ 85383                                    P‐0024837 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOFLER, M. A.
110 OLD ENFIELD RD
BELCHERTOWN, MA 01007                               P‐0049490 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOFMAN, DONNA E.
HOFMAN, JAMES S.
ADVANCED TRAINING & REHAB LLC
17733 HORNBEAN DR
CHESTERFIELD, MO 63005                              P‐0047512 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOFMAN, LOUISA R.
HOFMAN, RAYMOND J.
1228 BERGANOT TRAIL
CASTLE PINES, CO 80108‐3629                         P‐0013120 11/2/2017     TK Holdings Inc., et al .                      $275.00                                                                                        $275.00
HOFMANN, LINDA
469 NE 93 STREET
MIAMI SHORES, FL 33138                              P‐0027108 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOFMEISTER, KARIN G.
1461 STONEWELL COURT
GALLOWAY, OH 43119                                  P‐0010038 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOFMEISTER, SUE
23809 HASTINGS WAY
LAND O LAKES, FL 34639‐4961                         P‐0022766 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOFREITER, ASHLEY N.
514 EAST RIDGELY AVENUE
SPRINGFIELD, IL 62702                               P‐0031669 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOFSTADTER, CANDACE
5038 COLLEGE TRAILS DR
KINGMAN, AZ 86409                                     212     10/19/2017       TK Holdings Inc.                              $0.00                                                                                          $0.00
HOFSTETTER, CODY
8 WEST BLAIR TRACT
LAMBERTVILLE, NJ 8530                               P‐0036842 12/6/2017     TK Holdings Inc., et al .                      $500.00                                                                                        $500.00
HOGAN JR, WILLIAM
ANDREW FELIX
20 N ORANGE AVENUE SUITE 1600
ORLANDO, FL 32801                                   P‐0047960 12/22/2017    TK Holdings Inc., et al .                 $1,000,000.00                                                                                 $1,000,000.00
HOGAN LOVENTHAL, KAREN A.
3854 GIRARD AVE
CULVER CITY, CA 90232                               P‐0048622 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOGAN, BRETT C.
HOGAN, ANNA
1320 COUNTRY CLUB DR
SIDNEY, NE 69162                                    P‐0014051 11/3/2017     TK Holdings Inc., et al .                       $82.62                                                                                         $82.62
HOGAN, CELESTE M.
952 CAMPBELL AVE
LAKE WALES, FL 33853                                P‐0034599 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOGAN, CLINTON
411 MONROE ST
MANSFIELD, LA 71052                                   795     10/28/2017       TK Holdings Inc.                                                                     $0.00                                                   $0.00



                                                                                         Page 1563 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1564 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
HOGAN, CLINTON
411 MONROE ST
MANSFIELD, LA 71052                                   798     10/28/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
HOGAN, HENRY J.
58 ATKINSON AVENUE
STOUGHTON, MA 02072                                 P‐0009354 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOGAN, JAMES C.
IRVING‐HOGAN, NICOLE Y.
P.O. BOX 3064
CHANDLER, AZ 85244                                  P‐0054852 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOGAN, JAMES C.
P.O. BOX 3064
CHANDLER, AZ 85244                                  P‐0054868 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOGAN, JAMES R.
HOGAN, REBECCA L.
790 SPRINGBLOOM DRIVE
MILLERSVILLE, MD 21108                              P‐0029422 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOGAN, JENNY R.
211 W. REYNOLDS ST.
COTTAGE GROVE, WI 53527                             P‐0037390 12/7/2017     TK Holdings Inc., et al .                   $50,000.00                                                                                    $50,000.00
HOGAN, JOHN M.
1427 1ST AVE
WILLIAMSTOWN, NJ 08094                              P‐0048746 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOGAN, PAUL
1722 ORCHID STREET
PITTSBURGH, PA 15207                                P‐0026335 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOGAN, STEPHEN P.
7476 N. W. 25TH STREET
MARGATE, FL 33063                                   P‐0010548 10/31/2017    TK Holdings Inc., et al .                     $700.00                                                                                        $700.00
HOGAN, SUSAN
NO ADDRESS PROVIDED
                                                    P‐0055933 1/27/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOGAN, TAMIKA C.
2512 CAPTAINS WATCH
KANNAPOLIS, NC 28083                                P‐0054832 1/16/2018     TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
HOGARTH, LEUKESHIA M.
50 WEDGEWORTH POINT
WEST MONROE, NY 13167                                 1290     11/1/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
HOGE, LESLIE E.
12130 CHANCERY STATION CIRCLE
RESTON, VA 20190                                    P‐0054683 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOGG, EDWARD F.
P.O. BOX 1972
CENTREVILLE, VA 20122                               P‐0036536 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOGLUND, GERALD C.
HOGLUND, BERNADETTE M.
435 ELMORE ST.
PARK RIDGE, IL 60068                                P‐0015259 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOGUE, DONNA L.
NO ADDRESS PROVIDED
                                                    P‐0017682 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOGUE, DONNA L.
AQUATIQUE POOL SERVICE
6049 DOUGLAS BLVD SUITE 27
GRANITE BAY, CA 95746                               P‐0017686 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                         Page 1564 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1565 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HOGUE, DONNA L.
AQUATIQUE POOL SERVICE
6049 DOUGLAS BLVD. SUITE 27
GRANITE BAY, CA 95746                                P‐0017697 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOH, KEVIN M.
HOH, JELIN T.
2059 18TH AVE.
SAN FRANCISCO, CA 94116                              P‐0057000    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOHAUS, NATALIA
4586 SOUTHERN PLACE
PACE, FL 32571                                         502       10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOHLMAIER, VALERIE J.
HOHLMAIER, ROBERT E.
14 HOPKINS AVENUE
JOHNSTON, RI 02919                                   P‐0007649 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOHMAN, KEVIN J.
11165 KEELER RD
BROOKVILLE, IN 47012‐8909                            P‐0034989 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOHMAN, KEVIN M.
14288 SUNLIGHT RD
BELGRADE, MO 63622                                   P‐0035525 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOHMANN, JOHN J.
HOHMANN, KIMBERLY A.
3046 FAIRVIEW SCHOOL RD
ELLWOOD CITY, PA 16117                               P‐0025786 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOHMANN, SAMUEL R.
3046 FAIRVIEW SCHOOL RD
ELLWOOD CITY, PA 16117                               P‐0023826 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOHN, ABIGAIL A.
11681 61ST ST N
WEST PALM BEACH, FL 33412                            P‐0002505 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOIBY, JORDAN ALLAN
11336 OLIVE STREET NW
COON RAPIDS, MN 55448                                  4173      12/21/2017       TK Holdings Inc.                           $250.00                                                                                       $250.00
HOITT, LINDA A.
1104 N OLIVE ST
SANTA ANA, CA 92703                                  P‐0041755 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOKAJ, JASON
148 BELLEFORD RIDGE ROAD
COLUMBIA, SC 29223                                   P‐0008872 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOKANSON, FON
2327 BURGENER BLVD.
SAN DIEGO, CA 92110                                  P‐0026163 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOKE, II, STEVEN H.
HOKE, MELISSA J.
8044 WEST GATE PARK
WEST CHESTER, OH 45069                               P‐0041687 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOKE, II, STEVEN H.
HOKE, MELISSA J.
8044 WEST GATE PARK
WEST CHESTER, OH 45069                               P‐0041765 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOKE, II, STEVEN H.
HOKE, MELISSA J.
8044 WEST GATE PARK
WEST CHESTER, OH 45069                               P‐0041772 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 1565 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1566 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HOKE, RICHARD A.
197 NEVADA ST.
REDWOOD CITY, CA 94062                             P‐0012492 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOKOKIAN, JOHN H.
HOKOKIAN, VICKI
1724 E. CASTLEBROOK DR.
FRESNO, CA 93730                                   P‐0027211 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLADAY, RODNEY A.
7049 WILLOW RUN DRIVE
DUBLIN, OH 43017                                   P‐0000531 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLADY, JILL A.
15 GROUSE TER
LAKE OSWEGO, OR 97035                              P‐0026383 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLADY, JILL A.
15 GROUSE TER
LAKE OSWEGO, OR 97035                              P‐0039905 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLBERT, ALISHA VEREEN
355 BIRCHRUN DR
DURHAM, NC 27712                                     3837     12/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOLBERT, CHRISTOPHER S.
1955 FM 546
MCKINNEY, TX 75069                                 P‐0012026 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLBROOK, BRIAN J.
934 RANDOLPH AVE
SAINT PAUL, MN 55102                               P‐0041298 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLBROOK, DAVID M.
HOLBROOK, JOYCE B.
4124 PARKER DR.
RIVERDALE, UT 84405                                P‐0011128 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLBROOK, DEBORAH
215 DONALD TENNANT CIRCLE
NORTH ATTLEBOROUGH, MA 02760                         691     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOLBROOK, DEBORAH
215 DONALD TENNANT CIRCLE
NORTH ATTLEBORO, MA 02760                          P‐0005713 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLBROOK, KIM C.
5 PUTNAM HILL APT. 3B
GREENWICH, CT 06830                                P‐0032775 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLBROOK, VICKIE L.
3935 SPRING CREEK RD
TRION, GA 30753                                    P‐0034756 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLBROOK, WHITNEY S.
401 N CROMWELL RD L7
SAVANNAH, GA 31410                                 P‐0005991 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLCOMB, MICHAEL H.
9286 HORSESHOE CIRCLE
INDIAN LAND, SC 29707                              P‐0002768 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLCZINGER, JOSEPH
172 PINE HILL RD
NEW FAIRFIELD, CT 06812                            P‐0039409 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDAWAY, CAMERON S.
13 LILAC DRIVE. APT. 1
ROCHESTER, NY 14620                                P‐0048652 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDAWAY, CHRISTOPHER A.
1769 BROOKSIDE LANE
VIENNA, VA 22182                                   P‐0048166 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1566 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1567 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HOLDAWAY, JEFFREY A.
BYBEE, KAREN
1769 BROOKSIDE LANE
VIENNA, VA 22182                                     P‐0048185 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDEN, ANDREW H.
HOLDEN, TAMMY E.
7073 WHITBY AVE
CLEMMONS, NC 27012                                   P‐0032573 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDEN, JENNY
5967 NW 142ND TER
PORTLAND, OR 97229                                   P‐0021675 11/10/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HOLDEN, JENNY H.
5967 NW 142ND TERRACE
PORTLAND, OR 97229                                   P‐0021548 11/10/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HOLDEN, JOANNE M.
3839 SMITH MOUNTAIN LAKE PKWY
HUDDLESTON, VA 24104                                 P‐0033484 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDEN, JOANNE M.
3437 PHELPS ROAD
BEDFORD, VA 24523                                    P‐0039611 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDEN, JOHN M.
763 HELENDALE RD
ROCHESTER, NY 14609                                  P‐0054689 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDEN, KENNETH D.
HOLDEN, SHERRY L.
6423 POTOMAC AVE
ALEXANDRIA, VA 22307                                 P‐0028168 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDEN, PAUL
5967 NW 142ND TERRACE
PORTLAND, OR 97229                                   P‐0021679 11/10/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HOLDER, BONNIE GOLDSTEIN
1723 IRON MILL DRIVE
WENDELL, NC 27591                                      3784     12/1/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
HOLDER, DENNIS W.
HOLDER, CHERYL L.
8655 POHICK FOREST COURT
SPRINGFIELD, VA 22153                                P‐0015157 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDER, EVELYN S.
62 BURKE ST SE
MARIETTA, GA 30060‐4345                              P‐0057175 2/11/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDER, KIMBERLEE D.
6736 APRICOT LANE SW
ROCHESTER, WA 98579                                  P‐0052173 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDER, MARTHA H.
3641 AVOCADO VILLAGE CT 147
LA MESA, CA 91941                                    P‐0046537 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDER, YVETTE L.
155 NASHUA ST.
PARK FOREST ILLINOIS 60466
                                                     P‐0010566 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDERNESS, PHIL J.
HOLDERNESS, DORIS S.
6120 NW 95TH PLACE
KANSAS CITY, MO 64154                                P‐0055987 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1567 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1568 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOLDOSI, ALEXANDER F
800 SE 145TH ST
LOT 5
SUMMERFIELD, FL 34491                                 4727     1/18/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOLDOSI, ALEXANDER F.
800 SE 145TH ST LOT 5
SUMMERFIELD, FL 34491                               P‐0055091 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDREN, GRETCHEN R.
26256 LEE HIGHWAY
BUCHANAN, VA 24066                                  P‐0048759 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDRIDGE, BRIAN S.
69 AUTUMN ST
MALDEN, MA 02148                                    P‐0016619 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLDWAY, GAYNES
1445 GLENVIEW RD
PALM HARBOR, FL 34683                               P‐0005075 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLE, DONALD E.
HOLE, NANCY R.
1204 GILLESPIE DR. N
PALM HARBOR, FL 34684                               P‐0023095 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLECEK, CATHERINE B.
HOLECEK, JOHN J.
11119 BROOK MILL CT
HOUSTON, TX 77065                                   P‐0014201 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLEMAN, ASHLEIGH
1428 MIDWAY RD
MORTON, MS 39117                                    P‐0033463 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLEMAN, CYNTHIA L.
13332 COURT PL
BURNSVILLE, MN 55337                                P‐0031626 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLGATE, SCOTT R.
HUNTLEY, LISA J.
5889 THREE OAKS AVE
MAPLE PLAIN,, MN 55359                              P‐0025534 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLGUIN, LAURIE H.
1411 NW SMITH AVE
LAWTON, OK 73507                                    P‐0000009 10/18/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
HOLIDAY, ANGELA C.
8828 S CORNNELL AVE
CHICAGO, IL 60617‐2801                              P‐0010901 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLIDAY, ANGELA C.
8828 S CORNNELL AVE
CHICAGO, IL 60617‐2801                              P‐0025754 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLIDAY, DENICIA R.
1911 WESTLEY DR
RIVERDALE, GA 30296                                 P‐0004691 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLIDAY, KERRIE J.
47510 HARRY STREET
SHELBY TOWNSHIP, MI 48317                           P‐0027443 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLK, ERIN M.
39607 AYNESLEY
CLINTON TOWNSHIP, MI 48038‐2727                     P‐0031428 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLK, ERIN M.
39607 AYNESLEY
CLINTON TOWNSHIP, MI 48038‐2727                     P‐0031430 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1568 of 3871
                                                 Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1569 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
HOLLAND, ANDREW
8 BOYLE ROAD
SCOTIA, NY 12302                                        1353      10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOLLAND, ANDREW
NO ADDRESS PROVIDED
                                                      P‐0010966 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLAND, ARTHUR
48 ROGER DRIVE
PORT WASHINGTON, NY 11050‐2528                        P‐0027373 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLAND, BLANE C.
129 W. 5TH ST.
PERU, IN 46970                                        P‐0014460 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLAND, CHRISTOPHER
P.O. BOX 6662
GREENVILLE, SC 29606                                  P‐0040532 12/15/2017      TK Holdings Inc., et al .                   $40,601.78                                                                                   $40,601.78
HOLLAND, CRYSTAL
NO ADDRESS PROVIDED
                                                      P‐0010971 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLAND, DIELE R.
4407 BAKER ST
PHILADELPHIA, PA 19127                                P‐0043682 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLAND, LISA K.
7 MONTANA ESTATES
CROSS LANES, WV 25313                                 P‐0048570 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLAND, ROGER T
444 W. BROAD ST.
UNIT 326
FALLS CHURCH, VA 22046                                  3933      12/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
HOLLAND, RUSSELL
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043751 12/21/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HOLLAND, SHENA
HOLLAND, SHENA
3480 ENON RD
ATLANTA, GA 30349‐1234                                P‐0016437 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLAND, THOMAS E.
HOLLAND, EDITH A.
10315 NE 97TH TERRACE
KANSAS CITY, MO 64157‐9660                            P‐0012361 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLAND, TINA K.
4627 NATHAN DR
KNOXVILLE, TN 37938                                   P‐0056911    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLAND, TINA K.
4627 NATHAN DR
KNOXVILLE, TN 37938                                   P‐0056916    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLAND, TYRELL C.
2626 STATE PARK RD
GREENVILLE, SC 29609                                  P‐0041658 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLARS, HOWARD J
3205 CAREY PLACE
MOORE, OK 73160                                         1425      11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
HOLLARS, JANIE L
3205 CAREY PLACE
MOORE, OK 73160                                         1428      11/5/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                             Page 1569 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1570 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HOLLARS, JASON M
5500 RESERVOIR RD
GEORGETOWN, CA 95634                                  1427      11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOLLEMAN, IVAN S.
HOLLEMAN, CHARLENE J.
HOLLEMAN FAMILY LIVING TRUST
2990 S. FISKE BLVD
UNIT A‐6
ROCKLEDGE, FL 32955                                 P‐0002916 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLEMAN, THOMAS L.
HOLLEMAN, GENIE J.
9264 MANTLE COURT
ELK GROVE, CA 95758                                 P‐0053899   1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLEN, DEBBIE
HOLLEN, BRUCE
1799 SE 108TH AVE
HAPPY VALLEY, OR 97086                              P‐0022244 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLENBACH, JEFFREY D.
HOLLENBACH, SAMANTHA R.
2320 FOREST VIEW LANE
ANACORTES, WA 98221                                 P‐0020842 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLENBACK, GAIL L.
HOLLENBACK, CRAIG G.
2145 PERIWINKLE DRIVE
VERO BEACH, FL 32963                                P‐0030392 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLENSTEIN, SANDRA
HOLLENSTEIN, PETER
2635 PLANTERS POINTE BLVD
MT PLEASANT, SC 29466                               P‐0042587 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLERAN NUSSER, JENNIFER A.
NUSSER, JR., EDMUND T.
3378 COLUMBIA DRIVE
PITTSBURGH, PA 15234                                P‐0015828 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLERN, MARK
324 EAST FRONT ST
FLORENCE, NJ 08518                                  P‐0030659 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLERS, JUDY L.
6815 GINGER LANE
FONTANA, CA 92336                                   P‐0028135 11/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLEY, DIANE S.
HOLLEY, RANDY G.
14291 RIOS CANYON RD. #33
EL CAJON, CA 92021                                  P‐0037673 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLEY, KAREN S.
HOLLEY, CECIL M.
13711 SHIPWATCH DRIVE
JACKSONVILLE, FL 32225                              P‐0046257 12/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLEY, SADERIA T.
8812 TRIMBLE WAY
ROSEDALE, MD 21237                                  P‐0009876 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLIDAY, PEARLIE E.
697 CORNFLOWER WAY
PERRIS, CA 92571                                    P‐0019188 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLIDAY, TIMOTHY E.
5766 SANDY POINTE DRIVE
SARASOTA, FL 34233                                  P‐0001254 10/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1570 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1571 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOLLIE, HUNTER
229 LONGLEAF CT
PONCHATOULA, LA 70454                               P‐0056548   2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLIER, GARY L.
78 HOGE SUMMIT ROAD
EIGHTY FOUR, PA 15330                               P‐0010897 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLIFIELD, JENNY
25 BROADVIEW DR
ASHEVILLE, NC 28803                                 P‐0004105 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINGER, CYNTHIA V.
10519 PENELOPE PLACE
APT. 301
NEW PORT, FL 34654                                  P‐0030084 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINGER, JEFFREY S.
1807 ROLLING BEND DRIVE
KELLER, TX 76248                                    P‐0042354 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINGS, PETER F.
125 SAVAGE ST.
WALTERBORO, SC 29488                                P‐0010615 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINGSHEAD, KATHY A.
8285 BUENA VISTA AVE
LOS MOLINOS, CA 96055                               P‐0032561 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINGSHED, MICHAEL
2017 CAMP STREET
BRONX, NY 10466                                     P‐0019140 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINGSWORTH, DONALD K.
5102 JASON STREET
HOUSTON, TX 77096                                   P‐0004677 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINGSWORTH, FELECIA J.
5102 JASON STREET
HOUSTON, TX 77096                                   P‐0004696 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINGSWORTH, HENRY
55 CEDAR ROAD
AMITYVILLE, NY 11701                                P‐0003935 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINGSWORTH, KELLIE L.
5761 FERGUSON RD
RAMSEUR, NC 27316                                   P‐0039983 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINGSWORTH, LAWRENCE E.
1614 VANCOUVER WAY
LIVERMORE, CA 94550                                 P‐0023126 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINGSWORTH, MIKE L.
107 MAHAFFEY COVE
RAYMOND, MS 39154                                   P‐0038729 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINGSWORTH, RICHARD E.
5761 FERGUSON RD
RAMSEUR, NC 27316                                   P‐0039931 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINGSWORTH, RICHARD E.
HOLLINGSWORTH, KELLIE L.
5761 FERGUSON RD
RAMSEUR, NC 27316                                   P‐0039933 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINGSWORTH, STEPHANIE L.
4 WILSON ST
UNIT B
LEOMINSTER, MA 01453                                P‐0033410 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1571 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1572 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HOLLINS, SHEILA E.
19250 LAKE NORMAN COVE DRIVE
CORNELIUS, NC 28031                                  P‐0004847 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLINS, SUZIANE A.
HOLLINS, ANTHONY
2432 DESERT GLEN DRIVE
LAS VEGAS, NV 89134                                  P‐0053953   1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLIS, EDWARD E.
13185 THORNHILL RUN
FISHERS, IN 46038                                    P‐0001588 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLIS, EDWARD E.
13185 THORNHILL RUN
FISHERS, IN 46038                                    P‐0001592 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLIS, KEITH A.
HOLLIS, MARNIE M.
8062 NW 112TH TERRACE
PARKLAND, FL 33076                                   P‐0000114 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLIS, KEITH A.
HOLLIS, MARNIE M.
8062 NW 112TH TERRACE
PARKLAND, FL 33076                                   P‐0000115 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLIS, PAULA R.
1354 CLUBVIEW CT
VENICE, FL 34292‐4314                                P‐0036678 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLIS, RHONDA
19200 KILDEER AVENUE
CLEVELAND, OH 44119                                  P‐0046376 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLOARN, PATRICIA
1585 KIMBELL ROAD
TERRY, MS 39170                                      P‐0042811 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLON, RANDY E.
WINSLOW, PAULA C.
217 SHEFFIELD PL.
SAN ANTONIO, TX 78213                                P‐0004486 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLOWAY, ANDREA M.
HOLLOWAY, TYKUS R.
9073 E. 50TH DRIVE
DENVER, CO 80238                                     P‐0040371 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLOWAY, BARRY J.
4927 EAST 11 MILE ROAD
WARREN, MI 48092                                     P‐0057704 3/15/2018     TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
HOLLOWAY, CADERIUS L.
6000 HACIENDA DR
N. LITTLE ROCK, AR 72118                             P‐0018766 11/7/2017     TK Holdings Inc., et al .                    $7,775.00                                                                                    $7,775.00
HOLLOWAY, CADERIUS L.
6000 HACIENDA DR
N. LITTLE ROCK, AR 72118                             P‐0031081 11/24/2017    TK Holdings Inc., et al .                  $777,500.00                                                                                  $777,500.00
HOLLOWAY, CADERIUS L.
NO ADDRESS PROVIDED
                                                     P‐0032241 11/24/2017    TK Holdings Inc., et al .                    $7,775.00                                                                                    $7,775.00
HOLLOWAY, LAURA J.
10710 ROAD 616
PHILADELPHIA, MS 39350                               P‐0057780 3/26/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLOWAY, LAURIE E.
P.O. BOX 537
OCCOQUAN, VA 22125                                   P‐0033169 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1572 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1573 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
HOLLOWAY, OPAL
P.O. BOX 3455
CENTERLINE, MI 48015                              P‐0051086 12/27/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HOLLOWAY, RACHEL R.
4508 HWY 212 EAST
MONTICELLO, GA 31064                              P‐0017211 11/6/2017     TK Holdings Inc., et al .                   $17,000.00                                                                                   $17,000.00
HOLLOWAY, SR, JAMES P.
380 BASS WAY NW
KENNESAW, GA 30144                                P‐0004557 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLOWAY, STEVEN R.
HOLLOWAY, SUSAN M.
7621 HERMITAGE PLACE
FORT WAYNE, IN 46815                              P‐0047781 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLY, JESSICA M.
1300 MANCHESTER CT
MURRELLS INLET, SC 29576                          P‐0036368 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLY, KEVIN T.
HOLLY, ELIZABETH A.
613 JASMINE PARKE DRIVE
APT 1
BAKERSFIELD, CA 93312                             P‐0023266 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLLY, PAMALA
6524 DOUGLAS AVE
FONTANA, CA 92336                                   2028    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOLM, PAMELA J.
505 13TH AVENUE
TWO HARBORS, MN 55616‐1225                        P‐0042238 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMAN AUTOMOTIVE GROUP INC
PRINCE ALTEE THOMAS ESQUIRE
2000 MARKET ST 20TH FLR
PHILADELPHIA, PA 19103                            P‐0052954 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMAN, JOHN R.
3285 GWENGREEN DRIVE
BRIDGETON, MO 63044                               P‐0008112 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMAN, KENNETH W.
1600 CAROLINA RIDGE WAY
JUSTIN, TX 76247                                  P‐0038147 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMAN, KEVIN
1139 FILLMORE STREET
DENVER, CO 80206                                    1106    10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOLMAN, MARLENA L.
845 WEST MOORE ROAD
ORO VALLEY, AZ 85755                              P‐0004698 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMAN, ROY L.
1917 ROCKEFELLER AVE
EVERETT, WA 98201                                 P‐0018997 11/7/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HOLMAN, ROY L.
1917 ROCKFELLER AVE
EVERETT, WA 98201                                 P‐0019006 11/7/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HOLMBERG, LAWRENCE V.
6093 E. DALY LANE
INVERNESS, FL 34472‐7038                          P‐0001306 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMBERG, TRENE C.
12903 CABOT COVE
DRAPER, UT 84020                                  P‐0044652 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                       Page 1573 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1574 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
HOLMBERG, TRENT C.
HOLMBERG, KATHRYN A.
12903 CABOT COVE
DRAPER, UT 84020                                     P‐0044670 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLME, SAMANTHA K.
18 MANOR AVE.
POMPTON PLAINS, NJ 07444                             P‐0010419 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLME, SAMANTHA K.
18 MANOR AVE
POMPTON PLAINS, NJ 07444                             P‐0057247 2/13/2018       TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HOLMER, ANNE
2905 SW CANTERBURY LN
PORTLAND, OR 97205                                   P‐0053997    1/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMES, ANGELINE S.
3935 CHERRY RIDGE WALK
SUWANEE, GA 30025                                    P‐0033593 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMES, ANTONY M.
HOLMES, JANET K.
2192 W ARAPAHOE DR
LITTLETON, CO 80120                                  P‐0020569 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMES, BARBARA
923 STANDARD ST
ROCK HILL, SC 29730                                    2032      11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOLMES, BEVERLY C.
124 WYLIE PARK RD.
LANCASTER
LANCASTER, SC 29720                                  P‐0049226 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMES, BRIAN
1757 WELLSTEAD ST
MT PLEASANT, SC 29466                                P‐0050527 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMES, DAVID A.
HOLMES, SUSAN G.
4959 BILFORD LANE
LAKE OSWEGO, OR 97035                                P‐0022838 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMES, DAVID ALLEN
1905 CRYSTAL CT. APT #144
ROCKLEDGE, FL 32955                                    2026      11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOLMES, ELECTRA J.
430 GEORGIAN HILLS DRIVE
LAWRENCEVILLE, GA 30045                              P‐0051428 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMES, ELECTRA J.
430 GEORGIAN HILLS DRIVE
LAWRENCEVILLE, GA 30045                              P‐0051461 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMES, EMILY C.
6015 CAMELLIA AVENUE
APT C
SACRAMENTO, CA 95819                                 P‐0030042 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMES, JANOL L.
3711 UPPARK DRIVE
ATLANTA, GA 30349                                    P‐0003376 10/24/2017      TK Holdings Inc., et al .                   $65,000.00                                                                                   $65,000.00
HOLMES, JEFFREY W.
1116 WEST 34TH WAY
VANCOUVER, WA 98660                                  P‐0033994 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                            Page 1574 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1575 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
HOLMES, JESSICA
HOLMES, PATRICK
5313 EAST EMORY RD
KNOXVILE, TN 37918                                  P‐0003375 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLMES, KENYATTA N.
7037 MARLAC DRIVE
HAZELWOOD, MO 63042                                 P‐0040257 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLMES, KIMBERLY
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043701 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
HOLMES, KYRSTEN
5045 COUNTY ROUTE 113
GREENWICH, NY 12834                                 P‐0015082 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLMES, LISA C.
P.O. BOX 4672
SALEM, OR 97302                                     P‐0055584 1/23/2018     TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
HOLMES, MANDISA
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0026924 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLMES, NEIL C.
874 PINE HILL DRIVE
NEW BEDFORD, MA 02745                               P‐0007608 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLMES, NICOLE E.
4750 SANTA ROSITA CT.
SANTA ROSA, CA 95405                                P‐0028624 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLMES, NOREEN L.
1213 26TH ST S
LA CROSSE, WI 54601                                 P‐0021446 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLMES, NORMA W.
NISSAN MOTOR ACCEPTANCE
6920 PINEBROOK DR
NEW ORLEANS, LA 70128‐2621                          P‐0024408 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLMES, SHELIA R.
313 OAK GROVE CHURCH RD
PEARL, MS 39208                                     P‐0043692 12/19/2017    TK Holdings Inc., et al .                 $2,500,000.00                                                                                $2,500,000.00
HOLMES, STEPHEN J.
1009 SEARAY COURT
ABINGDON, MD 21009                                  P‐0008296 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLMES, TAMMIE S.
2203 PARK MAITLAND CT
MAITLAND, FL 32751                                  P‐0026613 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLMES, THALIA Y.
28A WOODEDGE AVE
APT 8
EDISON, NJ 08817                                    P‐0008777 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLMES, THOMAS T.
P.O. BOX 595
WESTHAMPTON, NY 11977                               P‐0045920 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLMES, THOMAS T.
P.O. BOX 595
WESTHAMPTON, NY 11977                               P‐0045921 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLMES, THOMAS T.
P.O. BOX 595
WESTHAMPTON, NY 11977                               P‐0045975 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 1575 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1576 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
HOLMES, VICTORIA A.
165 ODDSTAD DRIVE, 101
VALLEJO, CA 94589                                 P‐0015845 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMES, ZACHARY M.
5 KILLDEER LANE
CODY, WY 82414                                    P‐0025436 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMES, ZACHARY M.
5 KILLDEER LANE
CODY, WY                                          P‐0025440 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMGREN, DAVID N.
1131 CHESTNUT HILL DR.
APT 1
LYNCHBURG, VA 24502                               P‐0001813 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMGREN, DEBORAH A.
HOLMGREN, HENRY G.
2 GERMAIN STREET
WORCESTER, MA 01602                               P‐0020992 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMQUIST, KAIULANI A.
P. O. BOX 1675
SUNSET BEACH, CA 90742                            P‐0051163 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMQUIST, THEODORE W K.
4608 GEORGIA STREET
APT 3
SAN DIEGO, CA 92116                               P‐0049482 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLMSTEDT, RICHARD A.
P.O. BOX 2070
DEWEY, AZ 86327                                   P‐0006833 10/27/2017    TK Holdings Inc., et al .                   $62,000.00                                                                                   $62,000.00
HOLNESS, HUGH
49 FORD AVE
FORDS, NJ 08863                                   P‐0009355 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLOVATYUK, MYKHAYLO I.
MYKHAYLO IVANOVYCH HOLOVATYUK
250 WHISPERING WOODS LN,APT.6
SAINT AUGUSTINE, FL 32084                         P‐0041887 12/18/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HOLOWENSKI, RON G.
2901A EDINGER AVE
HUNTINGTON BEACH, CA 92649                        P‐0033191 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLSAPPLE, GARY T.
6762 GOLFCREST DRIVE
SAN DIEGO, CA 92119                               P‐0018871 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLSENDOLPH, CORNELIUS
CORNELIUS HOLSENDOLPH
1528 MYRTLE ST
VALDOSTA, GA 31601‐4100                           P‐0010706 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLSINGER, CALEB J.
4431 OLD BATTLEFIELD BLVD S
APT E
CHESAKEAKE, VA 23322                              P‐0046543 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLST, JENNIFER
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                P‐0026820 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLSTEIN, CALBERT V.
1361 MOBLEY ROAD
PATRIOT, OHIO 45658‐9363                          P‐0002076 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                       Page 1576 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1577 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HOLSTON, COLEDA A.
4109 STEEDS GRANT WAY
FORT WASHINGTON, MD 20744                          P‐0008880 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLT, ANITA F.
904 BENNETT CIR
LIBERTY, MO 64068                                  P‐0051637 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLT, CHRISTOPHER
766 E MAIN ST
COPPELL, TX 75019                                  P‐0057724 3/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLT, JANA DENISE
3585 COOPER ST
LITHIA SPRINGS, GA 30122                             4924     2/8/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
HOLT, JANE
HOLT, HOWARD
224 TROPHY PASS
AUSTIN, TX 78748                                   P‐0036655 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLT, KATHRYN E.
725 SHORE DR
LACONIA, NH 03246                                  P‐0045481 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLT, KATHRYN M.
307 SENECA RIVER DRIVE
SUMMERVILLE, SC 29485                              P‐0036883 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLT, LINDA L.
5861 LOS SANTOS DR
PALM SPRINGS, CA 92264                             P‐0029105 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLT, MARTHA E.
HOLT, GARY R.
8081 QUEEN VICTORIA DRIVE
ANCHORAGE, AK 99518 3070                           P‐0053289 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLT, MATTHEW D.
920 FRANKLIN AVE
CONNELLSVILLE, PA 15425                            P‐0022762 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLT, NICOLE
43 BREWSTER ROAD
STOUGHTON, MA 02072                                P‐0007178 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLT, RYAN V.
4930 CONDOR PL NE
MARIETTA, GA 30066                                 P‐0006142 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLTEN, RONALD R.
FISCHER, LYNN M.
708 ALABAMA ST
APT 410
KATY, TX 77494                                     P‐0042749 12/20/2017    TK Holdings Inc., et al .                    $3,650.00                                                                                    $3,650.00
HOLTON‐JACKSON, ROBIN K.
4905 MEGAN DRIVE
CLINTON, MD 20735                                  P‐0055636 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLTS, NATHANIEL
2735 HWY 36 E
JACKSON, GA 30233                                  P‐0032919 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLTZ, BRIAN D.
W287N8391 CENTER OAK RD.
HARTLAND, WI 53029                                 P‐0012742 11/2/2017     TK Holdings Inc., et al .                     $210.00                                                                                       $210.00
HOLTZ, BRIAN D.
W287N8391 CENTER OAK RD.
HARTLAND, WI 53029                                 P‐0012852 11/2/2017     TK Holdings Inc., et al .                     $210.00                                                                                       $210.00


                                                                                        Page 1577 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1578 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOLTZ, DENNIS A.
HOLTZ, MARGARETA B.
4 BROADACRES COURT
MOORESTOWN, NJ 08057                                P‐0037062 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLTZ, DENNIS A.
HOLTZ, MARGARETA B.
4 BROADACRES COURT
MOORESTOWN, NJ 08057                                P‐0037068 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLTZ, JOHANNA L.
1820 SPRING ST
VANDALIA, IL 62471                                  P‐0034004 11/30/2017    TK Holdings Inc., et al .                    $1,572.32                                                                                    $1,572.32
HOLTZ, LAURA V.
P.O. BOX 63
ROSEBUD, MT 59347                                   P‐0005741 10/26/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HOLTZ, MARGARETA B.
HOLTZ, DENNIS A.
4 BROADACRES COURT
MOORESTOWN, NJ 08057                                P‐0037057 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLTZ, RANDAL
1609 BEVERLY ST.
HAMMOND, IN 46324                                     773     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOLTZAPPLE, JESSICA C.
3492 TRION HWY
LAFAYETTE, GA 30728                                 P‐0009208 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLTZCLAW, CAROL C.
1910 LAKEVIEW DR
ROCK HILL, SC 329732                                P‐0036637 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLTZEN, CURTIS B.
590 STERNBRIDGE DR
CONCORD, NC 28025                                   P‐0001560 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLTZMAN, JED
847 SCOTT ST.
SAN FRANCISCO, CA 94117                             P‐0018833 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLUBEC, CETH
12382 WEST FM 2028
MELVIN, TX 76858                                    P‐0002991 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLY, MICHAEL
16097 N LAGUARDIA PKWY
STRONGSVILLE, OH 44136                              P‐0039675 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOLYK, JOSEPH J.
HOLYK, LISA M.
663 STONEWALL LANE
CLARKSVILLE, TN 37040                               P‐0025213 11/7/2017     TK Holdings Inc., et al .                  $122,000.00                                                                                  $122,000.00
HOLYK, JOSEPH J.
HOLYK, LISA M.
663 STONEWALL LANE
CLARKSVILLE, TN 37040                               P‐0025370 11/7/2017     TK Holdings Inc., et al .                  $122,000.00                                                                                  $122,000.00
HOLYK, JOSEPH J.
HOLYK, LISA M.
663 STONEWALL LANE
CLARKSVILLE, TN 37040                               P‐0025980 11/7/2017     TK Holdings Inc., et al .                  $122,000.00                                                                                  $122,000.00
HOLZBERG, LARRY
PO BOX 854
LARCHMONT, NY 10538                                   361     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                         Page 1578 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1579 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
HOLZHAUER, MARVIN D.
11602 STATE ROUTE 143
HIGHLAND, IL 62249‐3608                             P‐0029576 11/20/2017    TK Holdings Inc., et al .                  $100,000.00                                                                                   $100,000.00
HOLZMAN, EDWARD R.
5333 BALBOA BLVD.
#271
ENCINO, CA 91316                                    P‐0034306 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLZWART, JEAN M.
7444 QUEEN CIRCLE
ARVADA, CO 80005                                    P‐0043768 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOLZWART, PETER A.
GAYNOR‐HOLZWART, THERESE K.
1526 BUTLER DR
WAUKESHA, WI 53186                                  P‐0017067 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOM, BRIAN K.
197 TOPAZ WAY
SAN FRANCISCO, CA 94131‐2535                        P‐0017757 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOM, STEVEN R.
10 FLAMELEAF COURT
GAITHERSBURG, MD 20878                              P‐0011030 10/31/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                     $2,500.00
HOME IV CARE
32751 EDWARD AVENUE
SUITE 101
MADISON HEIGHTS, MI 48071                           P‐0017053 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOME IV CARE
32751 EDWARD AVENUE
SUITE 101
MADISON HEIGHTS, MI 48071                           P‐0017058 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOMEC, MARTIN
1408 CLAREMONT DRIVE
DAVIS, CA 95616                                     P‐0014268 11/3/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00
HOMEC, MARTIN
P.O. BOX 4471
DAVIS, CA 95617                                     P‐0014403 11/3/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00
HOMER, CAROLYN W.
827 8TH AVENUE
ELIZABETH, PA 15037                                 P‐0021456 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOMEYER, TIFFANY D.
167 FRIES MILL RD
FRANKLINVILLE, NJ 08322                             P‐0007940 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOMMER, LATRICE M.
3551 DAY AVENUE
MIAMI, FL 33133‐4944                                P‐0026051 11/7/2017     TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
HOMMER, LATRICE M.
3551 DAY AVENUE
MIAMI, FL 33133                                     P‐0027212 11/16/2017    TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
HOMMER, LATRICE M.
3551 DAY AVENUE
MIAMI, FL 33133                                     P‐0028213 11/18/2017    TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
HOMSHER, LAWRENCE B.
7863 ANITA DRIVE
PHILADELPHIA, PA 19111                              P‐0011386 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOMZY, BONNIE A.
14229 PINE LAKES DR
STRONGSVILLE, OH 44136                              P‐0041633 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                         Page 1579 of 3871
                                                        Case 17-11375-BLS                      Doc 4247                   Filed 10/26/20                    Page 1580 of 1950
                                                                                                                  Claim Register
                                                                                                           In re TK Holdings Inc., et al .
                                                                                                                Case No. 17‐11375

                                                                                                                                         Current General                                          Current 503(b)(9)
                                                                                                                                                            Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address                       Claim No. Claim Date                   Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                             Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                                             Amount                                                   Amount
HOMZY, RICHARD A.
14229 PINE LAKES DR
STRONGSVILLE, OH 44136                                              P‐0041734 12/15/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONAKER, MARK O.
807 OLD ROUTE 38
FAYETTEVILLE, WV 25840                                              P‐0001430 10/21/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONAN, MARY B.
824 MCKINLEY PKY
BUFFALO, NY 14220                                                   P‐0012082 11/1/2017            TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONCHELL, MARY K.
208 SPRUCE DRIVE
BELVIDERE, IL 61008                                                 P‐0005624 10/26/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONCHELL, MARY K.
208 SPRUCE DRIVE
BELVIDERE, IL 61008                                                 P‐0017379 10/31/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONDA CANADA INC., ON BEHALF OF ITSELF AND/OR CERTAIN OF ITS
AFFILIATES
VORYS, SATER, SEYMOUR AND PEASE LLP
ROBERT A. BELL
TIFFANY STRELOW COBB
52 E. GAY STEET
COLUMBUS, OH 43215                                                    3414    11/26/2017              TK Holdings Inc.                                                          $495,632,169.00                                         $495,632,169.00
HONDA CANADA INC., ON BEHALF OF ITSELF AND/OR CERTAIN OF ITS
AFFILIATES
VORYS, SATER, SEYMOUR AND PEASE LLP
ROBERT A. BELL
TIFFANY STRELOW COBB
52 E. GAY STREET
COLUMBUS, OH 43215                                                    3471    11/26/2017   Industrias Irvin de Mexico, S.A. de C.V.                                             $495,632,169.00                                         $495,632,169.00
HONDA CANADA INC., ON BEHALF OF ITSELF AND/OR CERTAIN OF ITS
AFFILIATES
VORYS, SATER, SEYMOUR AND PEASE LLP
ROBERT A. BELL
TIFFANY STRELOW COBB
52 E. GAY STREET
COLUMBUS, OH 43215                                                    3472    11/26/2017       Takata de Mexico, S.A. de C.V.                                                   $495,632,169.00                                         $495,632,169.00
HONDA DE MEXICO, S.A. DE C.V., ON BEHALF OF ITSELF AND/OR CERTAIN
OF ITS AFFILIATES
VORYS, SATER, SEYMOUR AND PEASE LLP
ROBERT A. BELL
TIFFANY STRELOW COBB
52 E. GAY STREET
COLUMBUS, OH 43215                                                    3370    11/26/2017   Industrias Irvin de Mexico, S.A. de C.V.                                              $66,384,366.00                                          $66,384,366.00
HONDA DE MEXICO, S.A. DE C.V., ON BEHALF OF ITSELF AND/OR CERTAIN
OF ITS AFFILIATES
VORYS, SATER, SEYMOUR AND PEASE LLP
ROBERT A. BELL
TIFFANY STRELOW COBB
52 E. GAY STREET
COLUMBUS, OH 43215                                                    3416    11/26/2017       Takata de Mexico, S.A. de C.V.                                                    $66,384,366.00                                          $66,384,366.00




                                                                                                                Page 1580 of 3871
                                                      Case 17-11375-BLS                          Doc 4247                   Filed 10/26/20                     Page 1581 of 1950
                                                                                                                    Claim Register
                                                                                                             In re TK Holdings Inc., et al .
                                                                                                                  Case No. 17‐11375

                                                                                                                                           Current General                                           Current 503(b)(9)
                                                                                                                                                               Current Priority   Current Secured                         Current Admin     Total Current
                    Creditor Name and Address                       Claim No. Claim Date                     Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                                Claim Amount       Claim Amount                          Priority Amount    Claim Amount
                                                                                                                                               Amount                                                    Amount
HONDA DE MEXICO, S.A. DE C.V., ON BEHALF OF ITSELF AND/OR CERTAIN
OF ITS AFFILIATES
VORYS, SATER, SEYMOUR AND PEASE LLP
ROBERT A. BELL
TIFFANY STRELOW COBB
52 E. GAY STREET
COLUMBUS, OH 43215                                                    3445      11/26/2017              TK Holdings Inc.                                                            $66,384,366.00                                           $66,384,366.00
HONDA FINANCIAL SERVICES
P.O. BOX 49070
CHARLOTTE, NC 28277                                                 P‐0049210 12/27/2017             TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
HONDA MALL OF GEORGIA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                          P‐0047948 12/22/2017             TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
HONDA MALL OF GEORGIA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                          P‐0056727    2/5/2018            TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
HONDA MISSION VALLEY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                          P‐0047959 12/22/2017             TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
HONDA MOTOR CO., LTD., ON BEHALF OF ITSELF AND/OR CERTAIN OF ITS
AFFILIATES
NISHIMURA & ASAHI
YURI SUGANO
OTEMON TOWER, 1‐1‐2 OTEMACHI, CHIYODA‐KU
TOKYO 100‐8124
JAPAN                                                                 3523      11/27/2017              TK Holdings Inc.                   $3,712,975,810.00                                                                               $3,712,975,810.00
HONDA MOTOR CO., LTD., ON BEHALF OF ITSELF AND/OR CERTAIN OF ITS
AFFILIATES
NISHIMURA & ASAHI
YURI SUGANO
OTEMON TOWER, 1‐1‐2 OTEMACHI, CHIYODA‐KU
TOKYO 100‐8124
JAPAN                                                                 3663      11/27/2017       Takata de Mexico, S.A. de C.V.            $3,712,975,810.00                                                                               $3,712,975,810.00
HONDA NORTH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                          P‐0048390 12/22/2017             TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
HONDA NORTH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                          P‐0056862    2/5/2018            TK Holdings Inc., et al .                        $0.00                                                                                           $0.00
HONDA NORTH AMERICA, INC., ON BEHALF OF ITSELF AND/OR CERTAIN OF
ITS AFFILIATES
TIFFANY STRELOW COBB VORYS, SATER, SEYMOUR AND PEASE LLP
ATTN: ROBERT A. BELL
52 E. GAY STREET
COLUMBUS, OH 43215                                                    3205      11/22/2017              TK Holdings Inc.                                                           $162,072,203.00                                          $162,072,203.00
HONDA NORTH AMERICA, INC., ON BEHALF OF ITSELF AND/OR CERTAIN OF
ITS AFFILIATES
TIFFANY STRELOW COBB VORYS, SATER, SEYMOUR AND PEASE LLP
ATTN: ROBERT A. BELL
52 E. GAY STREET
COLUMBUS, OH 43215                                                    3273      11/22/2017   Industrias Irvin de Mexico, S.A. de C.V.                                              $162,072,203.00                                          $162,072,203.00
                                                                                                                  Page 1581 of 3871
                                                     Case 17-11375-BLS                      Doc 4247                  Filed 10/26/20                    Page 1582 of 1950
                                                                                                              Claim Register
                                                                                                       In re TK Holdings Inc., et al .
                                                                                                            Case No. 17‐11375

                                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address                       Claim No. Claim Date                Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                                         Amount                                                   Amount
HONDA NORTH AMERICA, INC., ON BEHALF OF ITSELF AND/OR CERTAIN OF
ITS AFFILIATES
TIFFANY STRELOW COBB VORYS, SATER, SEYMOUR AND PEASE LLP
ATTN: ROBERT A. BELL
52 E. GAY STREET
COLUMBUS, OH 43215                                                   3291      11/22/2017   Takata de Mexico, S.A. de C.V.                                                  $162,072,203.00                                         $162,072,203.00
HONDA OF BLOOMFIELD
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                         P‐0047961 12/22/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONDA OF DANBURY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                         P‐0047711 12/22/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONDA OF DANBURY
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                         P‐0056868    2/5/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONDA OF ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                         P‐0047738 12/22/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONDA OF ESCONDIDO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                         P‐0056888    2/5/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONDA OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                         P‐0047729 12/22/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONDA OF FAYETTEVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                         P‐0056752    2/5/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONDA OF MENTOR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                         P‐0047720 12/22/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONDA OF MENTOR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                         P‐0056742    2/5/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONDA OF NANUET
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                         P‐0047464 12/22/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONDA OF SPRING
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                         P‐0047724 12/22/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HONDA OF SPRING
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                                         P‐0056871    2/5/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                                            Page 1582 of 3871
                                                 Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1583 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
HONDA OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0047721 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONDA OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                            P‐0056886    2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONDLIK, SANDRA J.
7809 RIMBLEY RD
WOODBURY, MN 55125                                    P‐0042002 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONE, CATHERINE P.
HONE, STEPHEN A.
1860 ANDREA CIRCLE
BEAVERCREEK, OH 45432                                 P‐0050853 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONE, CATHERINE P.
NO ADDRESS PROVIDED
                                                      P‐0050961 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONEMAN, PAUL S.
HONEMAN, VALERIE A.
P.O. BOX 211644
ANCHORAGE, AK 99521‐1644                              P‐0039835 12/13/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HONESTY, TAMARA L.
131 BYRON ROAD
GERRARDSTOWN, WV 25420                                P‐0029099 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONEYCUTT, HARVEY E.
5333 MOUNTAIN POINT LANE
CHARLOTTE, NC 28216                                   P‐0007025 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONEYCUTT, HARVEY E.
5333 MOUNTAIN POINT LANE
CHARLOTTE, NC 28216                                   P‐0007029 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONEYCUTT, MICHAEL W.
2285 EASTBROOK RD
VISTA CA 92081                                        P‐0020668 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONEYWELL INTERNATIONAL INC BUILDING SOLUTIONS
950 KEYNOTE CIRCLE
BROOKLYN HEIGHTS, OH 44131                              1098      11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
HONEYWELL INTERNATIONAL INC.
ATTN: PETER GLOCK
115 TABOR ROAD
MORRIS PLAINS, NJ 07950                                 3303      11/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HONEYWILL, LINDA J.
399 SHARON GRANGE ROAD
ALIQUIPPA, PA 15001                                   P‐0034723 12/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONEYWILL, NOEL P.
399 SHARON GRANGE ROAD
ALIQUIPPA, PA 15001                                   P‐0034740 12/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONG, JACK Y.
3400 FULTON ST APT 5
SAN FRANCISCO, CA 94118                               P‐0013442 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONG, JANE
436 N OXFORD AVE #206
LOS ANGELES, CA 90004                                   1816      11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
HONG, JIM X.
6522 CHESTERFIELD AVE.
MCLEAN, VA 22101                                      P‐0036576 12/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                             Page 1583 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1584 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HONG, KEVIN
1783 FOX SPRINGS CIR
NEWBURY PARK, CA 91320                               P‐0049651 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONG, MELVIN
859 WASHINGTON STREET
RED BLUFF, CA 96080                                  P‐0033146 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONG, MICHAEL
4016 219TH ST SE
BOTHELL, WA 98021                                    P‐0038146 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONG, SHUNYI
34147 AUDEN CT
FREMONT, CA 94555                                    P‐0018221 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONG, WEI
313 CANTERBURY LANE
SEVERNA PARK, MD 21146                               P‐0006697 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONG, WEI
313 CANTERBURY LANE
SEVERNA PARK, MD 21146                               P‐0006710 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONG, WEI
313 CANTERBURY LANE
SEVERNA PARK, MD 21146                               P‐0006720 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONJO, SHUKUKO
HONJO, KAZUNARI
5944 KILLARNEY CIR
SAN JOSE, CA 95138                                   P‐0022478 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONMA, GERALD Y.
94‐615 KAHAKEA ST APT 6H
WAIPAHU, HI 96797                                    P‐0020406 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONN, PAMELA J.
13204 E. 38TH ST
TULSA
OKLAHOMA 74134                                       P‐0030291 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONNAVALLI, POORNIMA S.
1357 S BLANEY AVE
SAN JOSE, CA 95129                                   P‐0042666 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONORIDEZ, JOE NEIL A.
HONORIDEZ, MELODEE P.
18841 TOPHAM ST UNIT 7
TARZANA, CA 91335                                    P‐0023410 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONOUR, KIRK S.
5320 LEE CIRCLE
SHOREWOOD, MN 55331                                  P‐0019155 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONOUR, KIRK S.
5320 LEE CIRCLE
SHOREWOOD, MN 55331                                  P‐0019159 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HONSBERG, ROLF
2208 ANTIGUA PLACE APT 923
KISSIMMEE, FL 34741                                  P‐0038268 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOD, ANGELA R.
4428 HARBOR PLACE DRIVE
SHOREVIEW, MN 55126                                  P‐0013184 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOD, JAMES C.
154 SHAW ST.
MANCESTER, NH 03104                                  P‐0024828 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1584 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1585 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HOOD, RODERICK J.
4428 HARBOR PLACE DRIVE
SHOREVIEW, MN 55126                                  P‐0013204 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOD, SHEILA A.
4112 NORTHGATE LN
CARSON CITY, NV 89706                                P‐0036452 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOD, TONYA
TK HOLDINGS INC.
P.O. BOX 942
STONE MOUNTAIN, GA 30086                             P‐0030384 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOD, WINFRED
120 OCTAVIA COURT
FAYETTEVILLE, GA 302143669                           P‐0019603 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOODS, REGINA E.
400 CHANEY RD
#1024
SMYRNA, TN 37167                                     P‐0034235 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOFARD, JENNIFER
954 NE 79TH AVE
PORTLAND, OR 97213                                   P‐0033882 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOGENBOSCH, SHANNON R.
5763 LA VENTA WAY
SACRAMENTO, CA 95835                                 P‐0017432 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOGENBOSCH, SHANNON R.
5763 LA VENTA WAY
SACRAMENTO, CA 95835                                 P‐0017436 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOKER, DAWN A.
2555 LEIGH AVENUE
LAS VEGAS, NV 89120                                  P‐0055902 1/26/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOKER, GARY B.
2313 EVERGREEN ST
CARROLLTON, TX 75006                                 P‐0001420 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOKER, SIMONE D.
1210 MORDECAI DRIVE
RALEIGH, NC 27604                                    P‐0001356 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOKER, TOI D.
353 N. DESPLAINES ST.
APT. 902
CHICAGO, IL 60661                                    P‐0048723 12/26/2017    TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
HOOKS, COLIN L.
P O BOX 60095
SEATTLE, WA 98160‐0095                               P‐0035561 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOKS, DANYLL R.
1847 E NANCY LANE
PHOENIX, AZ 85042                                    P‐0018854 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOKS, JOHN
2855 W. FITCH
CHICAGO, IL 60645                                    P‐0031653 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOKS, LETITIA
1619 RONSTAN DRIVE
KILLEEN, TX 76549                                    P‐0001140 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOPER, ANGELA
HUFF, SHANE
931 W. EAST AVE # 18
CHICO, CA 95926                                      P‐0014226 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1585 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1586 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HOOPER, BRUCE A.
2527 TURNIPTOWN ROAD
ELLIJAY, GA 30536                                    P‐0037109 12/7/2017     TK Holdings Inc., et al .                     $345.00                                                                                       $345.00
HOOPER, BRUCE A.
2527 TURNIPTOWN ROAD
ELLIJAY, GA 30536                                    P‐0037113 12/7/2017     TK Holdings Inc., et al .                     $345.00                                                                                       $345.00
HOOPER, PETER W.
P.O. BOX 358801
GAINESVILLE, FL 32635                                P‐0026773 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOPS, JUDY L.
1348 CRANBERRY LANE
BLACKSBURG, VA 24060                                 P‐0001414 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOVER, JAY S.
6832 W. FAIRFIELD AVE.
BOISE, ID 83709                                      P‐0051634 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOVER, JEAN A.
6930 PINETREE AVE NE
CANTON, OH 44721                                     P‐0045631 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOVER, KELLIE A.
171 CANYON GREEN PL
SAN RAMON, CA 94582                                  P‐0056309   2/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOVER, KELLY J.
17308 GLENCOE AVE
LAKEVILLE, MN 55044                                  P‐0020405 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOVER, LANCE E.
P.O. BOX 360
ESTACADA, OR 97022                                   P‐0016995 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOVER, RONALD L.
HOOVER, PATRICIA A.
80 ALBRIGHT DRIVE
HANOVER, PA 17331                                    P‐0029156 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOOVER, TIMOTHY L.
77 RIDGE RD
SANDYSON, NJ 07827                                   P‐0019079 11/7/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HOPE, KATHY M.
42367 W CHAMBERS DR
MARICOPA AZ 85138                                    P‐0027999 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPE, LAWRENCE S.
4220 S. 4800 W.
WEST HAVEN, UT                                       P‐0003493 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPE, STEVEN K.
218 SHADY OAKS CIR
LAKE MARY, FL 32746                                  P‐0018845 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, BRETT D.
HOPKINS, NELBY G.
55 MONTEGO DR.
KENNER, LA 70065                                     P‐0056598   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, BRETT D.
HOPKINS, NELBY G.
55 MONTEGO DR.
KENNER, LA 70065                                     P‐0056603   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, DORI S.
11892 SIDD FINCH STREET
WALDORF, MD 20602                                    P‐0035394 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1586 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1587 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HOPKINS, ELLOUISE B.
6315 COLLINA SPRINGS COURT
HOUSTON, TX 7704L                                     P‐0041456 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, JAMES C.
13236 FRANCESKA ROAD
APPLE VALLEY, CA 92308                                P‐0028463 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, JAMES M.
515 W. BUFORD ST.
GAFFNEY, SC 29341                                     P‐0003846 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, JANICE L.
HOPKINS, RAYMOND B.
107 MOON DR
LANGHORNE, PA 19047                                   P‐0026971 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, KAREN L.
505 MAHOPAC DR
RED LION, PA 17356                                    P‐0032639 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, KIMBERLY M.
2312 STARDUST DRIVE
TUSCALOOSA, AL 35405                                  P‐0046398 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, KIMBERLY M.
2312 STARDUST DRIVE
TUSCALOOSA, AL 35405                                  P‐0046403 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, KIMBERLY M.
2312 STARDUST DRIVE
TUSCALOOSA, AL 35405                                  P‐0046405 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, KIMBERLY M.
2312 STARDUST DRIVE
TUSCALOOSA, AL 35405                                  P‐0046409 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, KIMBERLY M.
2312 STARDUST DRIVE
TUSCALOOSA, AL 35405                                  P‐0046411 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, LAKESH N.
9100 W FLAMINGO RD.
#1067
LAS VEGAS, NV 89147                                   P‐0003073 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, LINDA K.
TWIN CITIES DISABILITY LAW FI
449 SOUTH OWASSO BLVD W
ST PAUL, MN 55113                                     P‐0033866 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, MARK L.
121 PILOT HOUSE DR
WALLACE, NC 28466                                     P‐0026572 11/10/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HOPKINS, QUINTON
HOPKINS, QUINTON Q.
314 SOUTHWIND DR
MARION, AR 72364‐3002                                 P‐0011879 11/1/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HOPKINS, RUSSELL
6020 130TH AVE
STANWOOD, MI 49346                                    P‐0053305 12/29/2017    TK Holdings Inc., et al .                     $671.00                                                                                       $671.00
HOPKINS, SHANE
9001 DEER TRAIL
MILTON, GA 30004                                      P‐0037739 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINS, STEVE
24204 6TH PL W
BOTHELL, WA 98021                                     P‐0040028 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1587 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1588 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOPKINS, VIRGINIA L.
873 E BALTIMORE PIKE
STE 351
KENNETT SQUARE, PA 19348                            P‐0035420 12/1/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HOPKINSON, ERIC J.
HOPKINSON, ANN REED
5 TWELVE PINES COURT
THE WOODLANDS, TX 77381                             P‐0036156 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINSON, ERIC J.
5 TWELVE PINES COURT
THE WOODLANDS, TX 77381                             P‐0036159 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPKINSON, ERIC J.
HOPKINSON, ANN REED
5 TWELVE PINES COURT
THE WOODLANDS, TX 77381                             P‐0036166 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPP, TIMOTHY L.
HOPP, CINDY R.
1505 HUNTER LN
CLEARWATER, FL 33764                                P‐0020510 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPPE, AMELIA E.
4202 BURGUNDY STREET APT B
NEW ORLEANS, LA 70117                               P‐0012934 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPPE, JEFFREY P.
HOPPE, DAWN M.
33823 ROSE ST
BURLINGTON WI 53105                                 P‐0013404 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPPENRATH, MICHELE A.
64 SAN JUAN DRIVE
SOMERSET, KY 42503                                  P‐0001242 10/21/2017    TK Holdings Inc., et al .                     $715.16                                                                                       $715.16
HOPPER, ALICE A.
RECK, KLAUS P.
701 HIDDEN CREEK DRIVE
OZARK, MO 65721                                     P‐0012886 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPPER, ANNE D.
1740 CHOPIN DRIVE
CHARLOTTESVILLE, VA 22903                           P‐0008257 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPPER, JANICE S.
HOPPER, LARRY E.
1000 MILLBANK DRIVE
MATTHEWS, NC 28104                                  P‐0024070 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPPER, JR., CHARLES R.
HOPPER, CYNTHIA A.
10961 VALLDEMOSA LANE
SAN DIEGO, CA 92124‐3021                            P‐0025466 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPPER, LARRY E.
1000 MILLBANK DRIVE
MATTHEWS, NC 28104                                  P‐0023653 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPPER, LARRY E.
1000 MILLBANK DRIVE
MATTHEWS, NC 28104                                  P‐0024323 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPPER, STEVEN G.
349 MURRELLROAD
DICKSON, TN 37055                                   P‐0037510 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPPER, VICTORIA A.
3015 WEST THORNCREST DRIVE
FRANKLIN, WI 531329114                              P‐0049392 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1588 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1589 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HOPSON, DEBRA F.
P.O. BOX 1836
HUNTSVILLE, TX 77342‐1836                          P‐0047012 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOPSON, VIRGINIA
8609 ST. LAWRENCE
CHICAGO, IL 60619                                  P‐0017501 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORAKUNWETCHANA, JAKARAT
803 CAMBRIDGE WAY
MCDONOUGH, GA 30253                                P‐0004569 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORAN JR, ROBERT J.
5583 WATERMAN BLVD
UNIT A
ST LOUIS, MO 63112                                 P‐0055485 1/22/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORAN, DAVID F.
3818 1ST AVE
SAN DIEGO, CA 92103                                P‐0018226 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORAN, DEBORAH L.
MOORE, WILLIAM K.
6003 KIRBY ROAD
BETHESDA, MD 20817                                 P‐0049871 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORAN, LORA L.
HORAN, MICHAEL T.
980 MCGREGOR ROAD
DELAND, FL 32720‐4404                              P‐0032962 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORAN, MICHELLE
191 MAIN ST.
SOUTHBOROUGH, MA 01772                               920       10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HORAN, REBECCA E.
1046 VIKING CT
BATAVIA, IL 60510                                  P‐0057061    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORAN, REBECCA E.
1046 VIKING CT
BATAVIA, IL 60510                                  P‐0057063    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORD, HEATHER M.
7590 COTTONWOOD AVE
HESPERIA, CA 92345                                 P‐0033877 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOREL, PAULA J.
P.O. BOX 1224
RANCHO CORDOVA, CA 95741                           P‐0040602 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORGAN, SHAUN N.
120 OLIVE AVE
POMPTON LAKES, NJ 07442                            P‐0013923 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORII, MARIKO
1563 S. MAPLE ST
ESCONDIDO, CA 92025                                P‐0018301 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORIMOTO, GARY K.
1562 GLENVILLE DRIVE
LOS ANGELES, CA 90035                              P‐0044192 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORIST, MICHELLE J
6212 N. AVONDALE AVE.
CHICAGO, IL 60631                                    1165      10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HORIST, MICHELLE J
6212 N. AVONDALE AVE.
CHICAGO, IL 60631                                    1168      10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                          Page 1589 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1590 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HORIZONS MANAGEMENT ASSOC LLC
990 WASHINGTON STREET
SUITE 212
DEDHAM, MA 02026                                   P‐0039198 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORN, ANTHONY D.
1949 E DELTA AVE
MESA, AZ 85204‐3625                                P‐0039726 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORN, BRADLEY A.
DUKEHART, COBURN A.
2813 CENTER AVE.
MADISON, WI 53704                                  P‐0013236 11/2/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HORN, CRAIG A.
740 MICHAELS ROAD
TIPP CITY, OH 45371                                P‐0029668 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORN, CRAIG A.
HORN, TERESA A.
740 MICHAELS ROAD
TIPP CITY, OH 45371                                P‐0029782 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORN, MARK R.
HORN, AMANDA B.
1116 OCEAN FOREST LANE
SEABROOK ISLAND, SC 29455                          P‐0016140 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORN, NEAL D
144 EXETER RIVER LANDING
EXETER, NH 03833‐4123                                802     10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HORN, SANYEKA L.
3512 36TH AVE
MERIDIAN, MS 39307                                 P‐0045273 12/22/2017    TK Holdings Inc., et al .                   $38,041.10                                                                                   $38,041.10
HORN, SANYEKA L.
3512 36TH AVE
MERIDIAN, MS 39307                                 P‐0045332 12/22/2017    TK Holdings Inc., et al .                   $22,967.40                                                                                   $22,967.40
HORN, SULIA G.
5109 GRADY CT
FLOWER MOUND, TX 75028                             P‐0001180 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORN, SUSAN D.
1276 W WILSON AVE
COOLIDGE, AZ 85128                                 P‐0006410 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORN, TERESA A.
740 MICHAELS ROAD
TIPP CITY, OH 45371                                P‐0029786 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNAK, MARK R.
2368 MILL GROVE RD
PITTSBURGH, PA 15241                               P‐0031857 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNAK, MARK R.
2368 MILL GROVE RD
PITTSBURGH, PA 15241                               P‐0031860 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNBERGER, WILLIAM B.
AMERICAN SHOOTING CENTEE
1333 ELDRIDGE PARKWAY #235
HOUSTON, TX 77077                                  P‐0021937 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNBY, TIMOTHY P.
113 OLD AVERY DR
CANTON, GA 30115                                   P‐0025409 11/14/2017    TK Holdings Inc., et al .                    $5,011.00                                                                                    $5,011.00
HORNE, JOHN M.
1690 RIVERBEND RD
ALLENTOWN, PA 18103                                P‐0011819 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1590 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1591 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HORNER, CHRISTOPHER
HORNER, KIMBERLY S.
P.O. BOX 606
ELLENSBURG, WA 98926                               P‐0022030 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNER, JANICE
1013 W. WATER ST APT. H
BELLEFONTE, PA 16823                               P‐0037665 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNER, KIM R.
HORNER, LYNNETTE L.
1020 E 4500 S
SALT LAKE CITY, UT 84117                           P‐0045833 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNER, LESLIE A.
946 HALFMOON ST.
BELLEFONTE, PA 16823                               P‐0012807 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNETT, MARK ADRIAN
5340 BANNERMAN DR. NW
CALGARY, AB T2L1W2
CANADA                                             P‐0033034 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNICK, ROSEMARY K.
1500 ORCHARD DRIVE
CEDAR FALLS, IA 50613                              P‐0043411 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNIG, PATRICK R.
12 HEATHER CIRCLE
MERRIMAC, MA 01860                                 P‐0007002 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNIN, JOSEPH E.
HORNIN, DONNA M.
26 BROOKDALE DRIVE
GREENSBURG, PA 15601                               P‐0037232 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNIN, JOSEPH E.
HORNIN, DONNA M.
26 BROOKDALE DRIVE
GREENSBURG, PA 15601                               P‐0037306 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNING, JAMES J.
6 TUFTS LANE
NEWARK, DE 19711                                   P‐0049106 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNING, NICHOLAS C.
HORNING, LAURA B.
W4481 DOGWOOD LANE
FOND DU LAC, WI 54937                              P‐0015475 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNING, WILLIAM A.
738 WOODWIND PL
WALNUT CREEK, CA 94598                             P‐0025708 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNS, J SCOTT
2513 WEBBER STREET
SARASOTA, FL 34239                                 P‐0003507 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNSBY‐MONROE, TERESA G.
3900 MARY'S CREEK DR
BENBROOK, TX                                       P‐0053477 12/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORNUNG, BERNADETTE
3175 PISGAH RD
TROY, PA 16947                                       4309    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOROWITZ, ADAM D.
3061 NORTH 35 STREET
HOLLYWOOD, FL 33021                                P‐0007293 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1591 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1592 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOROWITZ, MARC D.
305 SECOND AVENUE
MASSAPEQUA PARK, NY 11762                           P‐0052797 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORR, WENDY L.
22 BROOK RD
SOUTHBRIDGE, MA 01550                               P‐0008508 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORRIGAN, JANET C.
12 CROSS STREET
YORK BEACH, ME 03910                                P‐0048674 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORSEY, JAMES A.
NO ADDRESS PROVIDED
                                                    P‐0011323 10/31/2017    TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
HORSLEY, CHARLENE E.
207 SUMMER LANE
MONCKS CORNER, SC 29461                             P‐0054253   1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORSLEY, CHARLENE E.
207 SUMMER LANE
MONCKS CORNER, SC 29461                             P‐0054254   1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORSLEY, JULIE E.
32019 ASHTON LN
PINEHURST, TX 77362                                 P‐0003191 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORSLEY, KRYSTAL R.
207 SUMMER LANE
MONCKS CORNER, SC 29461                             P‐0054255   1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORSMAN JR, JOHN P.
HORSMAN, SUSAN K.
9240 MELBOURNE DR
COLORADO SPRINGS, CO 80920                          P‐0044788 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORST, BRIAN W.
2821 4TH AVE WEST
GLADSTONE, MI 49837                                 P‐0040722 12/15/2017    TK Holdings Inc., et al .                       $60.00                                                                                       $60.00
HORSZOWSKI, ZDZISLAW
4229 N MEADE AVE
CHICAGO, IL 60634‐1521                              P‐0010902 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORSZOWSKI, ZDZISLAW
4229 N MEADE AVE
CHICAGO, IL 60634‐1521                              P‐0010910 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORTMAN, WILLIAM B.
HORTMAN, SARAH B.
16529 HOLMES STREET
OMAHA, NE 68135                                     P‐0014413 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORTMAN, WILLIAM B.
HORTMAN, SARAH B.
16529 HOLMES STREET
OMAHA, NE 68135                                     P‐0014417 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORTON, ANDREW W.
5608 WILDFLOWER CT
MINT HILL, NC 28227                                 P‐0039957 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORTON, DAVID M.
1045 COUNTY ROAD 3210
MT. PLEASANT, TX 75455                              P‐0002611 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORTON, DAVID M.
1045 COUNTY ROAD 3210
MOUNT PLEASANT, TX 75455                            P‐0035564 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1592 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1593 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HORTON, DENISE L.
6063 WEST FAIRLANE CT
BATON ROUGE, LA 70812                               P‐0056100 1/30/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORTON, DENNIS R.
HORTON, JANET M.
1704 KRUGER DRIVE
MODESTO, CA 95355                                   P‐0014672 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORTON, DOREEN M.
P.O. BOX 121
DALTON, MA 01227                                    P‐0007253 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORTON, ELYSE L.
1059 OCEAN HEIGHTS AVE
#1022
EGG HARBOR TWP, NJ 08234                            P‐0020980 11/9/2017     TK Holdings Inc., et al .                    $1,750.00                                                                                    $1,750.00
HORTON, GERRY L.
110 RIDGE BEND DR.
EAST PEORIA, IL 61611                               P‐0024467 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORTON, GREG
31 PERSEVERANCE ST
MT PLEASANT, SC 29464                               P‐0053600   1/2/2018    TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
HORTON, JULIE Y.
2814 VINEYARD AVENUE
LOS ANGELES, CA 90016                               P‐0053054 12/27/2017    TK Holdings Inc., et al .                   $39,000.00                                                                                   $39,000.00
HORTON, LYNN T.
LUCIDO, KATHLEEN M.
59 ESSEX STREET
SAN ANSELMO, CA 94960                               P‐0011156 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORTON, LYNN T.
LUCIDO, KATHLEEN M.
59 ESSEX STREET
SAN ANSELMO, CA 94960                               P‐0011162 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORTON, STEPHANIE M.
1584 MUNGO RD
LANCASTER, SC 29720                                 P‐0050741 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORTON, TERRENCE P.
162 BREEZE AVE.
RONKONKOMA, NY 11779                                P‐0008004 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORTRY, ALLEN L.
519 S RESH ST
ANAHEIM, CA 92805                                   P‐0031567 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORVATE, LORI J.
488 MCCARTHY DR S
HARTFORD, WI 53027                                  P‐0044303 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORVITZ, TOBY L.
1508 VIVIAN LANE
LOUISVILLE, KY 40205                                P‐0002048 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORWITZ, DANA E.
1289 CARDINAL DRIVE
PITTSBURGH, PA 15243                                P‐0025079 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORWITZ, GARY J.
70 RAINBOW DR
ROCHESTER, NY 14622‐1018                            P‐0025919 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HORWITZ, JEAN E.
70 RAINBOW DR
ROCHESTER, NY 14622‐1018                            P‐0026031 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1593 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1594 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
HORWITZ, ROBERT M.
10003 HART AVE.
HW, MI 48070                                        P‐0026649 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HORWITZ, SCOTT
2020 STOCKTON DR
SANFORD, FL 32771                                     1275     11/3/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
HOSAMANE, KANTARAJ P.
2816 LAURELGATE DR
DECATUR, GA 30033                                   P‐0034264 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOSAMANE, KANTARAJ P.
2816 LAURELGATE DR
DECATUR, GA 30033                                   P‐0034298 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOSCHIET, KATHY
1049 SUMMERWOOD DRIVE
FREMONT, NE 68025                                   P‐0053248 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOSCHIET, MATTHEW
1049 SUMMERWOOD DRIVE
FREMONT, NE 68025                                   P‐0053249 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOSE, ROTISHA S.
1777 RUBE SMITH RD
CANMER, KY 42722                                    P‐0002249 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOSEA, KELLEY D.
6822 S. 29TH LANE
PHOENIX, AZ 85041                                   P‐0011327 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOSETH, TAMARA
WELLER GREEN TOUPS & TERRELL
P O BOX 350
BEAUMONT, TX 77704                                  P‐0026833 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOSEY, DAVID A
253 OVERBECK LANE
ROMANCE, AR 72136                                     1775     11/4/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
HOSEY, STANLEY K.
3441 CHILDRESS ST.
FORT WORTH, TX 76119                                P‐0029825 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOSEY, VALERIE G.
3441 CHILDRESS ST.
FORT WORTH, TX 76119                                P‐0029690 11/21/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
HOSFORD, CARL W.
462 CARSON WAY
PADUCAH, KY 42003                                   P‐0026582 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOSHELL, TERRI G.
2S100 ROXBURY CT
WARRENVILLE, IL 60555                               P‐0008713 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOSIER, FORREST W.
450 SE LACREOLE DR.
UNIT 68
DALLAS, OR 97338                                    P‐0055221 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOSILYK, RANDALL E.
9 BRECKENRIDGE DRIVE
BILLERICA, MA 01821                                 P‐0021441 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOSKINS, DALE F.
HOSKINS, MICHELLE L.
1030 GREEN VALLEY CIRCLE
LAKE ARIEL, PA 18436                                P‐0049222 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 1594 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1595 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HOSKINS, DALE F.
HOSKINS, MICHELLE L.
1030 GREEN VALLEY CIRCLE
LAKE ARIEL, PA 18436                               P‐0049243 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOSKINS, DARRELL W.
805 BRADYVILLE PIKE
APT 1205
MURFREESBORO, TN 37130                             P‐0017677 11/6/2017     TK Holdings Inc., et al .                   $21,000.00                                                                                   $21,000.00
HOSKINS, DEANNA R.
3650 S GLEBE RD
UNIT 1146
ARLINGTON, VA 22202                                P‐0008021 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOSKINS, DEANNA R.
3650 S GLEBE RD
UNIT 1146
ARLINGTON, VA 22202                                P‐0008236 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOSKINS, MARISA
5121 FRANCIS ST.
OCEANSIDE, CA 92057                                P‐0033770 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOSKINS, MARISA G.
5121 FRANCIS STREET
OCEANSIDE, CA 92057                                P‐0033776 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOSKINS, MILTON
40012 AMBER COVE
HAMILTON, MS 39746                                 P‐0011789 11/1/2017     TK Holdings Inc., et al .                    $6,500.00                                                                                    $6,500.00
HOSKINS, SHARON
3699 BIG WALNUT DR
GROVEPORT, OH 43125                                P‐0035435 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOSKINS, TISH R.
1406 SW 82ND TERRACE
NORTH LAUDERDALE, FL 33068                         P‐0002972 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOSKINSON, KEVIN E.
1725 FLUORSHIRE DR
BRANDON, FL 33511                                  P‐0041231 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOSLER, KAYLA M.
KAYLA HOSLER
22137 WALKER SOUTH ROAD LOT64
DENHAM SPRINGS, LA 70726                           P‐0030717 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOSPEDALES, CHRISTINA E.
800 S BREA BLVD, APARTMENT 40
BREA, CA 92821                                     P‐0020730 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOSS, ROBERT S.
HOSS, SHARON M.
6 RISING MOON TRAIL
ORMOND BEACH, FL 32174                             P‐0034067 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOSSEINI, NIKA K.
1004 HAMPSTEAD LANE
ORMOND BEACH, FL 32174                             P‐0030503 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOSSEINIPOUR, MORTEZA S.
3883 HABITAT DR
COLUMBUS, OH 43228                                 P‐0002393 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOST, ADRIENNE M.
707 MCDADE ST
CRENSHAW, MS 38621                                 P‐0026590 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1595 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1596 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HOSTETLER, KARIN R.
HOSTETLER, RICHARD L.
39 7TH ST
UNIONTOWN, PA 15401                                  P‐0036095 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOSTETTER, JACOB F.
12125 MEADOW POST LANE
CHARLOTTE, NC 28269                                  P‐0015289 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOSTON, CAROLINE
196 EAST ROCKHILL DRIVE
AMERICUS, GA 31719                                     438     10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOTALING, ANNE
3645 SCHOHARIE TURNPIKE
DELANSON, NY 12053                                     1788     11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOTALING, SCOTT
229 CHURCH ST
NORTH ADAMS, MA                                      P‐0009533 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOTALING, SHEILA
229 CHURCH ST
NORTH ADAMS, MA 01247                                P‐0009519 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOTCHKISS, GERALD E.
HOTCHKISS, SHIREEN J.
1019 DARLINGTON ST
COLUMBIA, SC 29201                                   P‐0050994 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOTON, BILL
HORTON LAW FIRM
111 CHAMPIONS
ROGERS, AR 72758                                     P‐0023882 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOTTLE, STACIA P.
4015 W KNIGHTS GRIFFIN RD
PLANT CITY, FL 33565                                 P‐0000535 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOTZ, MARK J.
540 S. CRANBROOK CROSS
BLOOMFIELD HILLS, MI 48301                           P‐0037154 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOU, KELLY L.
9100 LYNCHBURG CT
FAIRFAX, VA 22032                                    P‐0012193 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOU, ZHENTAO
117 UNIVERSITY PARK
ROCHESTER, NY 14620                                  P‐0023040 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUBERG‐LAWTON, MARK R.
9076 S ENCHANTED OAK LN
SANDY, UT 84094‐3079                                   5071     12/1/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOUCHINS, BRAD L.
303 RS CR 4325
EMORY, TX                                            P‐0003237 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUCHINS, HEATHER M.
303 RS CR 4325
EMORY, TX                                            P‐0003244 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUCK, ANGELA D.
5805 FURNACE BROOK DRIVE
ELDERSBURG, MD 21784                                 P‐0018438 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUCK, ARIELLE E.
BOYER, MELANIE A.
2 WHITETAIL LANE
DUNCANNON, PA 17020                                  P‐0042461 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1596 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1597 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HOUCK, ROBERT C.
HOUCK, TRICIA F.
213 GREENSHIRE DRIVE
LEAGUE CITY, TEXAS 77573
                                                     P‐0047031 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUCK, ROBERT C.
HOUCK, PATRICIA F.
213 GREENSHIRE DRIVE
LEAGUE CITY, TX 77573                                P‐0052268 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUCK, TIMOTHY R.
308 GRINGLEY HILL ROAD
FORT MILL, SC 29708                                  P‐0003916 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUDE, DAVID D.
HOUDE, KAREN A.
3177 AUTUMN VIEW LANE
METAMORA, MI 48455                                   P‐0020500 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUDE, LEE
4605 S FRANK SMITH RD
CHASE, MI 49623                                      P‐0040846 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUDER, DANIEL S.
1026 ROUTE 63
WESTMORELAND, NH 03467                               P‐0032309 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUGE, MICHELE
821 KINGSWOOD PATH
MIDDLETOWN, DE 19709                                   3811     12/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOUGH, EDWARD P.
117 EDGEMERE RD
PAWTUCKET, RI 02861                                  P‐0008235 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUGH, JAMES G.
8203 SW 26 PLACE
DAVIE, FL 33328                                      P‐0036420 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUGH, SHANNON M.
7758 HURON RIVER DR
DEXTER, MI 48130                                     P‐0036314 12/5/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HOUGH, TREVOR D.
7758 HURON RIVER DR
DEXTER, MI 48130                                     P‐0036319 12/5/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HOUGHTON, CRAIG A.
HOUGHTON, CARMELLA S.
3730 SINCLAIR SHORES RD.
CUMMING, GA 30041                                    P‐0044439 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUGHTON, DONNA C.
156 DOE TRAIL
WINCHESTER, VA 22602                                 P‐0049816 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUGHTON, DONNA C.
156 DOE TRAIL
WINCHESTER, VA 22602                                 P‐0049840 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUGH‐WOODS, BRIDGETTE
3675 FIDDLERS GLENN COURT
WINSTON SALEM, NC 27127                                1664     11/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOUK, ERIC W.
3626 N. SADLER DR.
SANFORD, MI 48657                                    P‐0023767 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUK, SUSAN J.
1184 BRAE COURT
FOLSOM, CA 95630‐6110                                P‐0030312 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1597 of 3871
                                             Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1598 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOULDITCH, JENNY
HOULDITCH, KEN
455 ARABIAN DRIVE
LINDEN, AL 36748                                  P‐0042343 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOULE, KEITH M.
10020 WATER FERN CIRCLE
CLERMONT, FL 34711                                P‐0048961 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUNGBEDJI, MARLENE
5101 RIVER RD
BETHESDA, MD 20816                                P‐0043265 12/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUPT, REX A.
HOUPT, CHRISTINE R.
887 DARTMOOR CIRCLE
NOKOMIS, FL 34275                                 P‐0009090 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSE, ANNE M.
6323 QUAIL STREET
HASLETT, MI 48840‐8934                            P‐0020567 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSE, CRYSTAL
9707 LONG MEADOW DR
TAMPA, FL 33615                                   P‐0053625    1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSE, TRACIE L.
7034 CABLE RD
CABLE, OH 43009                                   P‐0053833    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSE, TRACIE L.
7034 CABLE RD
CABLE, OH 43009                                   P‐0053909    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSEHOLDER, KEVIN L.
5923 OAK MILL TERRACE
PALMETTO, FL 34221                                P‐0019536 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSEMAN, PAUL M.
5501 NW CIMARRON DRIVE
PARKVILLE, MO 64152                               P‐0041981 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSHMANDZADEH, NASIM
375 CENTRAL AVE. #166
RIVERSIDE, CA 92507                               P‐0036925 12/5/2017       TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
HOUSMAN, KIMBERLY C.
83 BROOKSHIRE DRIVE
WARRENTON, VA 20186                               P‐0026254 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSTON FLAME HARDENING COMPA
43554 RIVERBEND BLVD.
CLINTON TWP., MI 48038                            P‐0038966 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSTON, AMY L.
HOUSTON, BRAD R.
5383 AINSLEY DR.
WESTERVILLE, OH 43082                             P‐0029593 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSTON, ASHLEY N.
23745 AL HWY 25 N
THOMASTON, AL 36783                               P‐0021366 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSTON, CARL
3067 COURTLAND CIRCLE
BATON ROUGE, LA 70814                               1194      10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOUSTON, CHE’ W.
1335 E 60TH ST
LONG BEACH, CA 90805                              P‐0052550 12/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1598 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1599 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HOUSTON, DONALD P.
166 WINDY ACRES DRIVE
TRENTON, GA 30752                                    P‐0003559 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSTON, EMILY
16154 OLD WATERFORD RD
PAEONIAN SPRINGS, VA 20129                           P‐0027613 11/17/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HOUSTON, KELLY S.
1731 NW 27TH TERRACE
FT LAUDERDALE, FL 33311                              P‐0051647 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSTON, KELLY S.
1731 NW 27TH TERRACE
FT LAUDERDALE, FL 33311                              P‐0053001 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSTON, KYLE D.
12004 SE 276TH PL
KENT, WA 98030                                       P‐0023247 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSTON, LARRY R.
HOUSTON, JOYCE E.
2516 BERKLEY STREET
TEMPLE HILLS, MD 20748                               P‐0037486 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSTON, MICHAEL L.
HOUSTON, MELISSA J.
322 HOLLY STREET
DESTIB, FL 32541                                     P‐0023551 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSTON, RASHARD
2350 DWIGHT RD #7
MEMPHIS, TN 38114                                    P‐0032051 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUSTON, RASHARD D.
2350 DWIGHT RD # 7
MEMPHIS, TN 38114                                    P‐0014309 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOUTSMA, ADRIANUS J.
HOUTSMA, EVELYN M.
6325 OAK VIEW DRIVE
CUMMING, GA 30041‐4727                               P‐0027641 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOVANEC, JOHN D.
4 CURRY CT
TURTLE CREEK, PA 15145‐1007                          P‐0011286 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOVELSON, ROBERT S.
5806 S THUNDER LK DR NE
REMER, MN 56672                                      P‐0028629 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOVEN, ASHLEY C.
11920 ALABASTER DR.
DAPHNE, AL 36526                                     P‐0017610 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOVER, CAPRICE B.
29 GRISWOLD DRIVE
RUTLAND, VT 05701                                    P‐0004289 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOVER, PHILIP
P.O.BOX 1008
WESTON, CT 06883‐0008                                P‐0010799 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOVIS, JACK L.
LARRY HOVIS, JACK
10090 DAYFLOWER DR.
TWINS BURG, OH 44087                                 P‐0041752 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOVSEPIAN, VIOLETTE H.
P.O. BOX 5846
GLENDALE, CA 91221                                   P‐0047461 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1599 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1600 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                         Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
HOWARD AND HOWARD ATTORNEYS PLLC
ATTN: LISA S. GRETCHKO
450 W. 4TH STREET
ROYAL OAK, MI 48067‐1483                            2743    11/16/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
HOWARD AND HOWARD ATTORNEYS PLLC
ATTN: LISA S. GRETCHKO
450 W. 4TH STREET
ROYAL OAK, MI 48067‐1483                            2945    11/17/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
HOWARD‐ GM, INC. D/B/A BOB HO
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0049388 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD IV, IRVIN A.
824 N 74TH ST
EAST ST LOUIS, IL 62203                           P‐0058160 7/31/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD, ALLISON
P.O. BOX 6156
JACKSONVILLE, FL 32236                            P‐0050561 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD, AMANDA
950 W TRENTON AVE UNIT 1354
MORRISVILLE, PA 19067                             P‐0020375 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD, AMANDA J.
950 W TRENTON AVE UNIT 1354
MORRISVILLE, PA 19067                             P‐0020380 11/8/2017     TK Holdings Inc., et al .                   $25,000.00                                                                                    $25,000.00
HOWARD, ANDRE L.
12368 APPALOOSA COURT
GRASS VALLEY, CA 95949                            P‐0036454 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD, ANDREW
1200 ORGANUM CT.
BELCAMP
BELCAMP, MD 21017                                 P‐0020554 11/9/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
HOWARD, ANDREW
1200 OREGANUM CT.
BELCAMP, MD 21017                                 P‐0029867 11/21/2017    TK Holdings Inc., et al .                   $22,000.00                                                                                    $22,000.00
HOWARD, ANGELA K.
311 BIRCH DRIVE
FRANKFORT, KY 40601                               P‐0003333 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD, ANNE R.
HOWARD, JEREMY J.
7752 N. INDIAN LAKE DR.
SCOTTS, MI 49088                                  P‐0028836 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD, ANTHONY L.
5832 CHRISTIE AVE SE
KENTWOOD, MI 49508                                P‐0013258 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD, BRITTA N.
100 WOODLAND KNOLLS DR APT 33
MOUNDSVILLE, WV 26041                             P‐0037615 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD, CARL T
7781 LINDELL LANE
POWELL, OH 43065                                    336     10/22/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
HOWARD, CAROL L.
8150 BOLD FORBES CT
INDIANAPOLIS, IN 46217                            P‐0038319 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD, CARRIE M.
906 GRANVIEW DR
LEWISVILLE, TX 75067‐7494                         P‐0011086 10/31/2017    TK Holdings Inc., et al .                     $400.00                                                                                        $400.00
                                                                                       Page 1600 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1601 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HOWARD, CHARLES W.
151 BELLINGTON DRIVE
MCDONOUGH, GA 30253                                P‐0005000 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, CHRISTINE B.
5095 LAKEVIEW DR
POWELL, OH 43065                                   P‐0052723 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, CHRISTINE M.
4909 W JOSHUA BLVD. 2040
CHANDLER, AZ 85226                                 P‐0004941 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, CHRISTINE P.
HOWARD, PAUL B.
6733 W FOREST VIEW LANE
NILES, IL 60714‐4055                               P‐0014089 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, DAWAYLLA L.
2301 COTTON FLAT ROAD
UNIT A1
MIDLAND, TX 79701                                  P‐0048035 12/26/2017    TK Holdings Inc., et al .                   $16,452.00                                                                                   $16,452.00
HOWARD, DIANE E.
8919 WESTWOOD DRIVE
ORLAND HILLS, IL 60487                             P‐0043308 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, ELMER J.
3515 E BELL RD
APT. 278
PHOENIX, AZ 85032                                  P‐0039740 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, JACQUELINE D.
4517 S VINCENNES AVE
CHICAGO, IL 60653                                  P‐0046842 12/26/2017    TK Holdings Inc., et al .                    $7,792.09                                                                                    $7,792.09
HOWARD, JASMINE R.
10220 FOOTHILL BLVD #8204
RANCHO CUCAMONGA, CA 91730                         P‐0020391 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, JEREMY J.
7752 N. INDIAN LAKE DR.
SCOTTS, MI 49088                                   P‐0028834 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, JERUSALEM T.
636 FOXWOOD DRIVE
GLEN BURNIE, MD 21060                              P‐0008850 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, JOSEPH F.
2126 CHIANTI DRIVE
SANTA ROSA, CA 95403                               P‐0035578 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, JOYCE A
P.O. BOX 7012
BELLE CHASSE, LA 70037‐7012                          3919     12/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOWARD, KEISHA
POST OFFICE BOX 975
STATESBORO, GA 30459                               P‐0034411 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, KEOSHA
3015 AVE D
BIRMINGHAM, AL 35218                               P‐0058356 11/26/2018    TK Holdings Inc., et al .                    $3,400.00                                                                                    $3,400.00
HOWARD, LAWANDA K.
16307 BRUSH MEADOWS CT.
SUGAR LAND, TX 77498                               P‐0039106 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, MARCUS J.
2628 KIRK RD
DURHAM, NC 27705                                   P‐0051237 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1601 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1602 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOWARD, MARIANNE
HOWARD, MARIANNE
3 SEAL HARBOR RD
UNIT 843
WINTHROP, MA 02152                                  P‐0008177 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, MICHAEL B.
560 WALKER ST. NE
CLEVELAND, TN 37311                                 P‐0021704 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, MICHAEL B.
560 WALKER ST. NE
CLEVELAND, TN 37311                                 P‐0029036 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, NANCY E.
29 N GRACE LANE NO 103
COLUMBIA, MO 65201                                  P‐0010424 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, PAMELA J.
1312 CEDAR RIVER ROAD
INDIAN LAKE, NY 12842                               P‐0028895 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, PAMELA J.
1312 CEDAR RIVER ROAD
INDIAN LAKE, NY 12842                               P‐0028896 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, QUIANA
5385 CHILLUM PL NE
WASHINGTON, DC 20011                                P‐0045965 12/24/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
HOWARD, QUIANA
5385 CHILLUM PL NE
WASHINGTON, DC 20011                                P‐0045969 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, RONALD M.
2801 DELTA ST.
LANSING, MI                                         P‐0014547 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, RONNIE J.
1000 WESLEY TRCE
BIRMINGHAM, AL 35242                                P‐0033793 11/30/2017    TK Holdings Inc., et al .                   $10,800.59                                                                                   $10,800.59
HOWARD, RUFUS F
417 N ROAD 52
PASCO, WA 99301                                       1240     11/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOWARD, SHERLYN
1224 CRESTED VIEW DR.
ST. LOUIS, MO 63146                                 P‐0036523 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, SHERLYN
1224 CRESTED VIEW DR.
ST. LOUIS, MO 63146                                 P‐0036526 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, SHERYL M.
806 AUSTERLITZ STREET
NEW ORLEANS, LA 70115                               P‐0025670 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, SUSAN M.
427 WAKEFIELD ST.
LOVELAND, OH 45140                                  P‐0000429 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, SYLVIA M.
5673 SILVER SPURS LANE
GALLOWAY, OH 43119                                  P‐0033357 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, TERESA D.
2628 KIRK RD
DURHAM, NC 27705                                    P‐0051166 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWARD, TIFFANY M.
136 LIGHTHOUSE DRIVE
PORTSMOUTH, VA 23703                                P‐0009570 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1602 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1603 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
HOWARD, TRACI
P.O. BOX 81984
LAS VEGAS, NV 89180                                P‐0046606 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD, TRACIE L.
403 GADD ROAD
CHATTANOOGA, TN 37415                              P‐0017487 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD, WILLIAM M.
906 GRANVIEW DR
LEWISVILLE, TX 75067‐7494                          P‐0010969 10/31/2017    TK Holdings Inc., et al .                      $400.00                                                                                       $400.00
HOWARD, WILLIAM M.
906 GRANVIEW DR
LEWISVILLE, TX 75067                               P‐0011075 10/31/2017    TK Holdings Inc., et al .                      $400.00                                                                                       $400.00
HOWARD, WILLIAM T.
11119 DEDE DRIVE
GULFPORT MS 39503                                  P‐0049164 12/27/2017    TK Holdings Inc., et al .                    $1,465.00                                                                                     $1,465.00
HOWARD‐DCIII, LLC D/B/A SOUTH
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0049360 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD‐DCIII, LLC D/B/A SOUTH
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058248 11/13/2018    TK Holdings Inc., et al .                 $4,081,080.00                                                                                $4,081,080.00
HOWARD‐GM II, INC. D/B/A
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0048555 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD‐GM II, INC. D/B/A SMIC
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058251 11/13/2018    TK Holdings Inc., et al .                 $1,374,560.00                                                                                $1,374,560.00
HOWARD‐GM, INC. D/B/A BOB HOW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058346 11/14/2018    TK Holdings Inc., et al .                 $2,107,280.00                                                                                $2,107,280.00
HOWARD‐H, INC. D/B/A BOB HOWA
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058343 11/14/2018    TK Holdings Inc., et al .                 $4,279,880.00                                                                                $4,279,880.00
HOWARD‐H, INC.D/B/A BOB HOWAR
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0051298 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD‐HA, INC. D/B/A BOB HOW
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0049869 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HOWARD‐HA, INC. D/B/A BOB HOW
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058347 11/14/2018    TK Holdings Inc., et al .                 $3,518,760.00                                                                                $3,518,760.00
HOWARD‐SB, INC. D/B/A BMW OF
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                    P‐0050218 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                        Page 1603 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1604 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                           Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                     Amount                                                    Amount
HOWARD‐SB, INC. D/B/A BMW OF
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                          P‐0058340 11/14/2018    TK Holdings Inc., et al .                 $2,132,840.00                                                                                 $2,132,840.00
HOWARTH, JOHN A.
HOWARTH, MARY L.
15820 S EDEN DR
EDEN PRAIRIE, MN 55346                             P‐0029754 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOWDEN, LAURA C.
916 HEAVER CLOSE
CHADDS FORD, PA 19317                              P‐0030082 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOWE, BRAD A.
7524 BRIDGE ST
ALEXANDRIA, PA 16611                               P‐0031642 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOWE, BRENDA
HOWE, CATHERINE
20 BIG ROCK LANE
TRUSSVILLE, AL 35173                               P‐0001152 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOWE, CHAUNTAE R.
27427 DETROIT ROAD
WESTLAKE, OH 44145                                 P‐0051489 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOWE, IAIN A.
11221 BLAIRVIEW LANE
AUSTIN, TX 78748                                   P‐0005598 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOWE, ROBERT L.
4581 PARKRIDGE ROAD
SACRAMENTO, CA 95822                               P‐0050646 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOWE, ROBERT L.
4581 PARKRIDGE ROAD
SACRAMENTO, CA 95822                               P‐0050787 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOWE, RONALD L.
18 SOUTH AVE
DANBURY, CT 06810                                  P‐0041275 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOWE, SANDRA L.
1133 SIR GALAHAD DRIVE
CHESAPEAKE, VA 23323                               P‐0007744 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOWE, SHARON L.
4852 CAPRON STREET
NEW PORT RICHEY, FL 34653                          P‐0051431 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOWE, STEVE L.
HOWE, LAURA L.
16203 7TH AVE CT E
TACOMA, WA 98445                                   P‐0019748 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOWE, THOMAS J.
97 WINDSOR STREET
ENFIELD, CT 06082                                  P‐0004966 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOWEL, JAMES E.
605 SAUNDERS ROAD
GATES, NC 27937                                    P‐0052670 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
HOWELL TWP UTILITIES
3525 BYRON ROAD
HOWELL, MI 48855                                     240     10/17/2017       TK Holdings Inc.                                                                     $0.00                                                   $0.00
HOWELL, BARBARA
9205 SCHENCK STREET
BROOKLYN, NY 11236                                 P‐0048866 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00


                                                                                        Page 1604 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1605 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HOWELL, DALIA J.
4942 HERITAGE CROSSING DR. SW
POWDER SPRINGS, GA 30127                            P‐0031342 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWELL, DAVID B.
1133 H STREET
RAMONA, CA 92065                                    P‐0027776 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWELL, DORIS K.
1735 N. LARRABEE STREET
CHICAGO, IL 60614                                   P‐0019532 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWELL, ELIZABETH D.
511 25TH AVE E
BRADENTON, FL 34208                                 P‐0000190 10/19/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HOWELL, ELIZABETH D.
511 25TH AVE E
BRADENTON, FL 34208                                 P‐0053387 12/30/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HOWELL, HELEN M.
877 THORN ST
RAHWAY, NJ 07065                                    P‐0039220 12/11/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
HOWELL, IAN L.
3702 BRANDYWINE DRIVE
GREENSBORO, NC 27410                                P‐0057892 4/30/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWELL, JAMES E.
1425 57TH STREET
SACRAMENTO, CA 95819                                P‐0032777 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWELL, JAMES E.
1425 57TH STREET
SACRAMENTO, CA 95819                                P‐0032869 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWELL, JAMIE
22462 SR ‐ 253
HACKLEBURG, AL 35564                                P‐0028451 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWELL, JASMINE
HOWELL, JASMINE A.
TK HOLDINGS
1150 BROOKSIDE DR. APT 608
SAN PABLO, CA 94806                                 P‐0053198 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWELL, JASMINE
HOWELL, JASMINE A.
1150 BROOKSIDE DR. APT 608
SAN PABLO                                           P‐0056076 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWELL, JOHN C.
12708 OLD SPANISH TRL
SAN ANTONIO, TX 78233                               P‐0011375 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWELL, JOHNNY
2818 WEST 83RD. ST
CHICAGO, IL 60652                                   P‐0009932 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWELL, MIDORI
146 WASHINGTON STREET
LODI, NJ 07644                                      P‐0015108 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWELL, ROGER W.
HOWELL, MARIANNE E.
24409 MADEWOOD AVE
LEESBURG, FL 34748‐7878                             P‐0053770   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWELL, SANDRA L.
8724 POST OAK CEMETARY RD
MONTGOMERY, TX 77356                                P‐0055246 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1605 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1606 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HOWELL, SUSAN M D.
1431 MARYLAND AVENUE
WOODBRIDGE, VA 22191                               P‐0010621 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWELL, ULANDUS
5385 FINCHWOOD AVENUE
MEMPHIS, TN 38115‐3619                             P‐0032010 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWERTON, EDWARD A.
2075 53 AVENUE
VERO BEACH, FL 32966                               P‐0043044 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWERTON, JEREMY D.
6504 E LINCOLN ST
WICHITA, KS 67207                                  P‐0054958 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWERTON, WENDY
HOWERTON, KEVIN
707 ZUNI RD SE
RIO RANCHO, NM 87124                               P‐0017056 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWES, JANET M.
11‐J QUEEN TERRACE
SOUTHIGTON, CT 06489                               P‐0049557 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWINGTON, MICHELLE C.
1349 CORNISH MOUNTAIN CHUCH
ROAD SE
OXFORD, GA 30054                                   P‐0022909 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWLAND TRUSTEE, MORRIS A.
HOWLAND TRUSTEE, SHARON T.
15910 SE 42ND PLACE
BELLEVUE, WA 98006‐1816                            P‐0034433 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWLAND, ALEXANDER L.
4160 VERNA DR.
BROOKFIELD, WI 53045                               P‐0006769 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWLAND, CONSTANCE
336 AVERY ROAD
KERRVILLE, TX 78028                                P‐0003915 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWLETT, CATHERINE A.
9 ROBINSON ROAD
CHICHESTER, NH 03258                               P‐0008354 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWLETT, JANIS E.
HOWLETT, WILLIAM W.
13200 WEST PARKER ROAD
CRETE, NE 68333                                    P‐0025751 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWLETT, JOHN L.
9 ROBINSON RD
CHICHESTER, NH 03258                               P‐0008365 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWLEY, CAROL A.
3100 IMPERIAL WAY
#9
CARSON CITY, NV 89706                              P‐0022054 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWSE, KAMERON J.
1203 SABINE BROOK WAY
HOUSTON, TX 77073                                  P‐0019593 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWZE, FRANCES C.
1 HAMMETT POND CT
GREER, SC 29650                                    P‐0043448 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOWZE, JUANITA
14 OLD HIGHWAY 45 LOOP RD
WAYNESBORO, MS 39367                               P‐0014524 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1606 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1607 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HOWZE, JUANITA
14 OLD HIGHWAY 45 LOOP RD
WAYNESBORO, MS 39367                               P‐0014682 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOXHA, ALTIANA
118 16TH AVENUE
ELMWOOD PARK, NJ 07407                             P‐0039120 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOY, SHELRINE
19284 E WARREN PL
AURORA, CO 80013                                   P‐0055263 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOYER, MARK P.
115 NORTH FORD
ANAMOSA, IA 52205                                  P‐0038188 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOYLE, VIRGINIA J.
205 CROSSING AVE
BELMONT, NC 28012                                  P‐0042825 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOYNOSKI, CRIS E.
27551 ASCOT ST
WESLEY CHAPEL, FL 33544                            P‐0007223 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOYT, JACKLINE
CHILD & JACKSON
A PROFESSIONAL LAW CORPORATION
101 PARKSHORE DRIVE, STE., 205
FOLSOM, CA 95630                                     3048    11/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HOYT, PEGGY A.
144 MADISON DRIVE
BRISTOL, CT 06010                                  P‐0031725 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOYT, RICHARD P.
HOYT, MARY J.
5042 PRINCETON AVENUE
WESTMINSTER, CA 92683‐2749                         P‐0047986 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOYT, RICHARD P.
HOYT, MARY P.
5042 PRINCETON AVENUE
WESTMINSTER, CA 92683‐2749                         P‐0048005 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOYT, RICHARD P.
HOYT, MARY J.
5042 PRINCETON AVENUE
WESTMINSTER, CA 92683‐2749                         P‐0048030 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOYT‐HASS, KAREN L.
604 EAST WEBER DR #21
TEMPE, AZ 85281                                    P‐0004188 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HOZDISH, ROBERT
18214 AIRPORT RD
FRASER, MI 48026                                   P‐0024679 11/14/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HOZNEK, TAMAS
1031 RUDDER LANE
FOSTER CITY, CA 94404                              P‐0033739 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HRABOSKY, DAN
1401 SHRADER STREET
SAN FRANCISCO, CA 94117                            P‐0048042 12/26/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
HRANEK, MICHAEL R.
68 JEFFERSON DRIVE
HILLSBOROUGH, NH 03244                             P‐0008134 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HREH, MUHANAD
4045 3RD AVE SOUTH
MINNEAPOLIS, MN 55409                                1438     11/5/2017       TK Holdings Inc.                        $100,000.00                                                                                  $100,000.00
                                                                                        Page 1607 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1608 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HREH, MUHANAD
121 JUSTICE WAY APT#228
PIKEVILLE, KY 41501‐8308                            P‐0017520 11/6/2017     TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
HRINDA, TIMOTHY A.
2638 SHEILA DRIVE
APOPKA, FL 32712                                    P‐0001921 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HROZENCHIK, MARK
4 SURREY DR
NORWALK, CT 06851                                   P‐0055964 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HROZENCHIK, MARK
4 SURREY DR
NORWALK, CT                                         P‐0055965 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HRUBES, CRAIG A.
13 JOSHUA CIRCLE
MADISON, WI 53714‐2144                              P‐0016675 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HRUBIEC, R. JOSEPH
112 TURNBERRY DRIVE
AVONDALE, PA 19311                                  P‐0016651 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HRUSKA, DANIEL R.
3220 18TH STREET
ROCKFORD, IL 61109                                  P‐0006497 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HRUSKA, MARTIN J.
2650 STARDUST TRAIL
VERONA, WI 53593                                    P‐0032445 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HRUSKA, VICKI L.
2650 STARDUST TRAIL
VERONA, WI 53593                                    P‐0032439 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSEUH, HSIAO
12585 W. 8TH PLACE
GOLDEN, CO 80401‐4259                               P‐0031865 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSEUH, HSIAO
12585 W. 8TH PLACE
GOLDEN, CO 80401‐4259                               P‐0031868 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSIAO, LUNG CHENG
17595 PAGE COURT
YORBA LINDA, CA 92886                               P‐0022225 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSIAO, WEN H.
715 E. CALIFORNIA BLVD
PASADENA, CA 91106                                  P‐0015005 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSIAO, YULI
1436 COUNTRYWOOD AVE, APT. 39
HACIENDA HEIGHTS, CA 91745                          P‐0014485 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSIEH, ALEX
226 OUTLOOK HEIGHTS CT
PACIFICA, CA 94044                                  P‐0045348 12/23/2017    TK Holdings Inc., et al .                    $4,290.00                                                                                    $4,290.00
HSIONG, WILLIAM
532 SAVONA WAY
OAK PARK, CA 91377                                  P‐0017745 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSIONG, WILLIAM
HSIONG, MIA M.
532 SAVONA WAY
OAK PARK, CA 91377                                  P‐0017768 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSIUNG, SUSAN
1408 PASEO MARLENA
SAN DIMAS, CA 91773                                 P‐0032026 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1608 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1609 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HSIUNG, SUSAN
1408 PASEO MARLENA
SAN DIMAS, CA 91773                                  P‐0032028 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSU, CHER Y.
15454 9TH AVENUE
WHITESSTONE, NY 11357                                P‐0044361 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSU, CHING‐YAO
4663 244TH PL SE
ISSAQUAH, WA 98029                                   P‐0044582 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSU, CORNELIA M.
2406 RAVENVIEW ROAD
TIMONIUM, MD 21093                                   P‐0036057 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSU, FANGSHOU
8311 HONEY HILL ROAD
LAUREL, MD 20723                                     P‐0038192 12/10/2017    TK Holdings Inc., et al .                   $35,000.00                                                                                   $35,000.00
HSU, FANGSHOU
8311 HONEY HILL ROAD
LAUREL, MD 20723                                     P‐0041021 12/16/2017    TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
HSU, HUI HSIANG
1315 KALAKAUA AVE. APT #802
HONOLULU, HI 96826‐1943                              P‐0013857 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSU, JEFFREY S.
6380 SHERI LANE
LONG BEACH, CA 90815                                 P‐0036023 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSU, JUDITH S.
15454 9TH AVENUE
WHITESTONE, NY 11357                                 P‐0044362 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSU, MATTHEW H.
10061 RIVERSIDE DR STE 504
LOS ANGELES, CA 91602                                P‐0037573 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSU, PEARL Y.
324 S. CURTIS AVE.
ALHAMBRA, CA 91803                                   P‐0023223 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSU, SHIAO YING
HSU, YIH YUN
10212 SWEETWOOD AVE
ROCKVILLE, MD 20850                                  P‐0043798 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSU, THOMAS A.
4309 JANE ST
BELLAIRE, TX 77401                                   P‐0045851 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HSU, TSUEY‐CHEN
880 3RD AVE., NE
ISSAQUAH, WA 98029                                   P‐0016572 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HU, DI
407 EAST FLORIDA AVE
URBANA, IL 61801                                     P‐0014033 11/3/2017     TK Holdings Inc., et al .                     $700.00                                                                                       $700.00
HU, HAIXIN
302 HARRISON AVE
WESTFIELD, NJ 07090‐2437                             P‐0005385 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HU, JACKY
4520 MONTECITO DR.
LA PALMA, CA 90623                                   P‐0023500 11/13/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
HU, MAOKUN
4520 MONTECITO DR.
LA PALMA, CA 90623                                   P‐0023498 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1609 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1610 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HU, XIAOYI
5078 MANOR RIDGE LN
SAN DIEGO, CA 92130                                 P‐0023470 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HU, YIYIN
24946 EATON LN
LAGUNA NIGUEL, CA 92677                             P‐0020467 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUA, DAMING
3831 S HERMITAGE AVE
CHICAGO, IL 60609                                   P‐0042679 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUAMAN, JESSICA M.
1661 BRENTWOOD ROAD
BRENTWOOD, NY 11717                                 P‐0003782 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, BOBBY
2027 INDIANA ST
WEST COVINA, CA 91792                               P‐0034596 12/2/2017     TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
HUANG, HENRY C.
1 MARQUIS CT
EDGEWATER, NJ 07020                                 P‐0015871 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, JIABAO
17021 ESTEBAN ST
HAYWARD, CA 94541                                   P‐0018183 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, JIN
9226 OLIVE STREET
TEMPLE CITY, CA 91780                               P‐0046597 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, JINGFENG
15 PRAIRIE LANDING CT
NORTH POTOMAC, MD 20878                             P‐0057479 2/26/2018     TK Holdings Inc., et al .                    $7,334.00                                                                                    $7,334.00
HUANG, JOHN T.
13806 FRASER LAKE LN
HOUSTON, TX 77083                                   P‐0039564 12/12/2017    TK Holdings Inc., et al .                    $3,800.00                                                                                    $3,800.00
HUANG, JULIA M.
LAURA
P O BOX 4884
RANCHO CUCAMONGA, CA 91729                          P‐0017806 11/6/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HUANG, JULIA M.
LAURA
P O BOX 4884
RANCHO CUCAMONGA, CA 91729                          P‐0017910 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, JULIA M.
NO ADDRESS PROVIDED
                                                    P‐0017918 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, LING‐CHIEH
1521 GLENWICK DRIVE
PLANO, TX 75075                                     P‐0036809 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, NING KAI
4705 EVA PLACE
PLANO, TX 75093                                     P‐0025298 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, PETER K.
11408 HERB ST APT 3
SOUTH EL MONTE, CA 91733                            P‐0030882 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, PETER K.
11408 HERB ST APT 3
SOUTH EL MONTE, CA 91733‐4155                       P‐0030884 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, PINGCHEN
2140 MONTEREY AVE
SANTA CLARA, CA 95051                               P‐0049820 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1610 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1611 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HUANG, POUKAI
38 W LE ROY AVE
ARCADIA, CA 91007                                    P‐0025309 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, RONGXIAN
16385 E 14TH ST
APT#2104
SAN LEANDRO, CA 94578                                P‐0040867 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, SUSAN S.
20 CORNELIA DRIVE
GREENWICH, CT 06830                                  P‐0026993 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, TERRY
1057 E. IMPERIAL HWY
SUITE 130
PLACENTIA, CA 92870                                  P‐0017738 11/6/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HUANG, TERRY
1057 E. IMPERIAL HWY
SUITE 130
PLACENTIA, CA 92870                                  P‐0017751 11/6/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HUANG, TERRY
1057 E. IMPERIAL HWY
SUITE 130
PLACENTIA, CA 92870                                  P‐0017766 11/6/2017     TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
HUANG, TONGBO
46 W VIEW AVE
SAN FRANCISCO, CA 94134                              P‐0035197 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, TUOZHONG
CAKNOW TECHNOLOGY INC.
3417 E DEL MAR BLVD.
3417 E DEL MAR BLVD.
PASADENA, CA 91107                                   P‐0015544 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, WAN
1835 PALM VIEW PL APT 103
SANTA CLARA, CA 95050                                P‐0056438   2/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, WEI
YANG, LIN
14501 BALLENTINE STREET
OVERLAND PARK, KS 66221                              P‐0020799 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, WEI
YANG, LIN
14501 BALLENTINE STREET
OVERLAND PARK, KS 66221                              P‐0020810 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, WEIYI
18775 CENTER STREET
CASTRO VALLEY, CA 94546                              P‐0016894 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, XIAOFENG
1385 SAN GABRIEL BLVD
SAN MARINO, CA 91108                                 P‐0029418 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, YEN MING
421 W BROADWAY
APT 3111
LONG BEACH, CA 90802                                 P‐0032024 11/27/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HUANG, YI YING
XU, JUN
22511 PARKVINE LN
KATY, TX 77450                                       P‐0035930 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1611 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1612 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HUANG, YUMING
WANG, WEIHUA
810 MEADOWRIDGE DR
AURORA, IL 60504                                   P‐0008500 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUANG, ZHENGYIN
371 W GLENN AVE
APT 22
AUBURN, AL 36830                                   P‐0038719 12/11/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
HUANG, ZHENGYIN
371 W GLENN AVE
APT 22
AUBURN, AL 36830                                   P‐0038723 12/11/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
HUB, ADAM
7733 VINCENT AVE N
BROOKLYN PARK, MN 55444                            P‐0057195 2/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBBARD, GAIL A.
HUBBARD, LEE C.
8230 EAST JUAN TABO ROAD
SCOTTSDALE, AZ 85255                               P‐0005244 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBBARD, JAMES T.
4196 HAYMARKET LANE
WILLIAMSBURG, VA 23188                             P‐0007070 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBBARD, JEFF J.
3409 KENNSINGTON SQUARE RD.
STURTEVANT, WI 53177‐2828                          P‐0006515 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBBARD, KYLE
7451 CLIFFROSE CV
GERMANTOWN, TN 38138                               P‐0025028 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBBARD, LORETTA
292A TOWN BRANCH RD
MANCHESTER, KY 40962                               P‐0001121 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBBARD, PAUL D.
89 WHIPPOORWILL LANE
FALLING WATERS, WV 25419                           P‐0012051 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBBARD, SHARON G.
HUBBARD, SHARON G.
395 EAST DRIVE
OAK RIDGE, TN 37830                                P‐0006712 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBBARD, STEVE H.
STEVE H. HUBBARD
P.O. BOX 400
FORTUNA, CA 95540‐0400                             P‐0028046 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBBARD, WINFORD L.
5536 POLE BRIDGE RD
WISE, VA 24293                                     P‐0031415 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBBART, SUSAN M.
19270 PATILLO RD
MOUNT VERNON, AL 36560                             P‐0012389 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBBART, SUSAN MICHELLE
19270 PATILLO RD
MOUNT VERNON, AL 36550                               1561     11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUBBELL, JINI L.
934 PARKSIDE AVE
MORRISTOWN, TN 37814                               P‐0033332 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1612 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1613 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUBBELL, JINI L.
934 PARKSIDE AVE
MORRISTOWN, TN 37814                                P‐0033798 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBBELL, MARY D.
102 WHIPPOORWILL DR
EDGEWOOD, KY 41018                                  P‐0000341 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBBELL, TAMI S.
HUBBELL JR, DONALD R.
1017 MONARCH DRIVE
CHATHAM, IL 62629                                   P‐0005955 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBBLE, BRUCE
HUBBLE, BRUCE
1013 GREENTREE AVE
METAIRIE, LA 70001                                  P‐0012412 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBER, ALEXANDER
HUBER, KELLY D.
1001 STOCKLEYBRIDGE DRIVE
CHESAPEAKE, VA 23322                                P‐0007682 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBER, BRADLEY R.
5564 DOVER DR
CARMEL, IN 46033‐8557                               P‐0057493 2/26/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBER, CHARLES A.
4998 HWY 18
PACHUTA, MS 39347                                   P‐0023763 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBER, CHARLES W.
HUBER, MARGARET M.
P.O. BOX 193
MARSHALLS CREEK, PA 18335                           P‐0015148 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBER, DIANE M.
HUBER, DAVID A.
888 NW SILVERADO DRIVE
BEAVERTON, OR 97006                                 P‐0016819 11/5/2017     TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
HUBER, GARY J.
13583 PHEASANT RUN ROAD
GARRISON, ND 58540                                  P‐0012822 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBER, GLORIA J.
P.O. BOX 4594
CLEVELAND, TN 37320‐4594                            P‐0019997 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBER, GLORIA J.
P.O. BOX 4594
CLEVELAND, TN 37320‐4594                            P‐0020025 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBER, IRVING
902 DENSTON DRIVE
AMBLER, PA 19002                                      1382     11/1/2017       TK Holdings Inc.                           $200.00                                                                                       $200.00
HUBER, JR., ROBERT D.
616 E. 700 N.
WESTVILLE, IN 46391                                 P‐0007885 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBER, MYROSLAWA
P.O. BOX 22
1912 GUPTIL ROAD
WATERBURY CENTER, NY 05677                          P‐0050827 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBER, RAYMOND R.
279 FORGE RD.
WEST CREEK, NJ 08092                                P‐0035090 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1613 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1614 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUBER, RICHARD A.
5564 DOVER DR
CARMEL, IN 46033‐8557                               P‐0057492 2/26/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBERMAN, KARA T.
1561 E 13TH ST APT F3
BROOKLYN, NY 11230                                  P‐0013794 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBERMAN, ROBERT D.
29 VAN RIPPER LN
ORINDA, CA 94563                                    P‐0022135 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBERT, STACY
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0026834 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBERTY, ROBERT G.
2118 S. 105TH ST
WEST ALLIS, WI 53227                                P‐0044437 12/22/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HUBERTY, ROBERT G.
2118 S. 125TH ST
WEST ALLIS, WI 53227                                P‐0044442 12/22/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HUBERTY, SEAN J.
5213 240TH AVE NE
5213 240TH AVE NE
REDMOND, WA 98053                                   P‐0020314 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBNER, JULIE A.
17122 LEGACY DR
WEST OLIVE, MI 49460                                P‐0012049 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBRICH, JESSICA L.
716 BRYAN AVE
LINCOLN, IL 62656                                   P‐0015174 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUBSMITH, EDWARD J.
11 ORCHARD RD
KINNELON, NJ 07405‐2730                               4476    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUCKABAY, BRIAN K.
633 COUNTY LINE RD
CUMMING, GA 30040                                   P‐0006152 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUCKABEE, SAMMY D.
HUCKABEE, SARAH A.
P.O. BOX 998
MADERA, CA 93639                                    P‐0048305 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUCKABY, JUSTIN R.
850 RICHLAND EAST DRIVE
RICHLAND, MS 39218                                  P‐0018885 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUCKESTEIN, WILLIAM
COMMONPATH LLC
5963 OLIVAS PARK DRIVE
SUITE F
VENTURA, CA 93003                                   P‐0029399 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUCKESTEIN, WILLIAM
COMMONPATH LLC
5963 OLIVAS PARK DRIVE
SUITE F, CA 93003                                   P‐0029403 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUCKESTEIN, WILLIAM
NO ADDRESS PROVIDED
                                                    P‐0029405 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1614 of 3871
                                              Case 17-11375-BLS            Doc 4247                  Filed 10/26/20                    Page 1615 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date               Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
HUCKINS, PAMELA J.
78 EAST LEWIS STREET
VENTURA, CA 93001                                  P‐0019796 11/8/2017        TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUDAK, THOMAS J.
HUDAK, DANETTE
1413 OAK DRIVE
SHAVERTOWN, PA 18708                               P‐0050865 12/27/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUDDLESON, MICHAEL A.
1962 UPSHUR ST NW
WASHINGTON, DC 20011‐5354                          P‐0045799 12/23/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUDDLESTON, KENNETH
1083A WOODLAND DRIVE
HENDERSON, TN 38340                                  1291      11/3/2017          TK Holdings Inc.                                                $0.00                                                                      $0.00
HUDDY, JOSEPH J.
HUDDY, PATRICIA A.
1414 NORTHWEST LANE SE
LACEY, WA 98503‐6907                               P‐0048717 12/26/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUDGEN, QUENTON
3500 RED BLUFF RD. #198
PASADENA, TX 77503                                   4765      1/27/2018   Takata Protection Systems Inc.                                                                                $0.00                               $0.00
HUDGENS, ALFRED G.
HUDGENS, JUDITH M.
3470 CAMELLIA DR
SAN BERNARDINO, CA 92404                           P‐0024200 11/13/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUDICEK, JOSEPH
HUDICEK, JOSEPH
670 CYPRESS RD
WARMINSTER, PA 18974                               P‐0009892 10/30/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUDINA, CHUCK
P.O. BOX 774
BOLINAS, CA 94924                                    1921      11/6/2017          TK Holdings Inc.                             $0.00                                 $0.00                                                   $0.00
HUDINA, CHUCK
P.O. BOX 774
BOLINAS, CA 94924                                    2299      11/6/2017          TK Holdings Inc.                             $0.00                                                                                         $0.00
HUDINA, CHUCK H.
P.O. BOX 774
BOLINAS, CA 94924                                  P‐0018119 11/6/2017        TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
HUDNALL, REBECCA R.
P.O. BOX 656
4561 ELDYWOOD LANE
BATAVIA, OH 45103                                  P‐0002277 10/23/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUDSON CHRYSLER JEEP DODGE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0047709 12/22/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUDSON CHRYSLER JEEP DODGE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056873   2/5/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUDSON NISSAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0047521 12/22/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00




                                                                                           Page 1615 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1616 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUDSON NISSAN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056726   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047953 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0056889   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, ALBERT R.
1317 HAZEL CREEK ROAD
MOUNT AIRY, GA 30563                                P‐0024067 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, ALEC
HUDSON, BRAD
1352 BENJAMIN COURT
LAWRENCEVILLE, GA 300443                            P‐0003573 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, BRANDY
6968 CLARKRIDGE DR
APT 1502
DALLAS, TX 75236                                    P‐0038206 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, BRANDY M.
24 APPLETREE DRIVE
SOD, WV 25564                                       P‐0056083 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, CODY L.
HUDSON, KAREN C.
7712 JEFFERSON ROAD
MAGNA, UT 84044                                     P‐0025325 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, CORA R.
8637 KING RD
BAILEY, MS 39320                                    P‐0023825 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, CRYSTAL
12852 E. 37TH PLACE
YUMA, AZ 85367                                      P‐0037697 12/8/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HUDSON, DOROTHY E.
KING, WILLIAM C.
2001 KIMBERLY LANE
GREENWOOD, MO 64034                                 P‐0023096 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, JOHN M.
2684 SOMERSET BLVD APT 108
TROY, MI 48084                                      P‐0045715 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, JON
HUDSON, ALISAN
2546 E AMBER RIDGE WAY
PHOENIX, AZ 85048                                   P‐0007711 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, JONATHAN F.
916 NW 83RD ST
SEATTLE, WA 98117                                   P‐0022464 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, KELISIA
HUDSON, WALTER
2338 REAGAN RD
REYNOLDSBURG, OH 43068                              P‐0056969   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1616 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1617 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HUDSON, KEVIN
8637 KING RD
BAILEY, MS 39320                                     P‐0024384 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, KIMBERLY D.
3824 HICKORY HILL DRIVE
SOMERSET, KY 42503                                   P‐0002091 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, LEMARCUS J.
7628 MAIN STREET
GROVETOWN, GA 30813                                  P‐0005940 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, MARCUS C.
HUDSON, SHERRICKA K.
3290 TERRY ASHLEY LANE
SNELLVILLE, GA 30039                                 P‐0011449 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, MARSHA
1673 HOOKER OAK AVE
CHICO, CA 95926                                      P‐0043198 12/18/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
HUDSON, MATHEW A.
118 OLIVE AVENUE
UPLAND, CA 91786                                     P‐0014921 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, MATTHEW
3760 1/2 VALLEY VIEW AVE.
NORCO, CA 92860                                      P‐0054351 1/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, NATHAN L.
1921 SHILOH RD
RUSSELLVILLE, AR 72802                               P‐0046360 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, ROBYN C.
1201 FERN STREET NW
WASHINGTON, DC 20012                                 P‐0049687 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, SHERRY
7974 NOLPARK COURT
APT 202
GLEN BURNIE, MD 21061                                  2023     11/9/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUDSON, TAMA
3510 STEARNS PARK RD
VALRICO, FL 33596                                    P‐0052317 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, TINQUILA S.
NO ADDRESS PROVIDED
                                                     P‐0028493 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, TRACI R.
P.O. BOX 8477
ALTA LOMA, CA 91701                                  P‐0025394 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSON, WENDY
200 KALUNAUI ROAD
MAKAWAO, HI 96768                                    P‐0014493 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSPETH, REBA L.
777 SUNDIAL CT #1
FT WALTON BEACH, FL 32548                            P‐0045169 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUDSPETH, REBA L.
777 SUNDIAL CT #1
FT WALTON BEACH, FL 32548                            P‐0045172 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUEBNER, CHADWICK R.
HUEBNER, SHARON M.
1809 2ND AVE N
GRAND FORKS, ND 58203                                P‐0043291 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1617 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1618 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HUEBNER, JOHN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0043884 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HUEBNER, JOHN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0043927 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HUEBNER, LORI L.
HUEBNER, DANIEL H.
P.O. BOX 62
CEDAR CREEK, NE 68016                                P‐0016240 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUEBSCHER, LANCE R.
37399 LOON DRIVE
COHASSET, MN 55721                                   P‐0045865 12/24/2017    TK Holdings Inc., et al .                       $80.00                                                                                       $80.00
HUEBSCHER, ROBERT K.
52 SOLOMON PIERCE RD
LEXINGTON, MA 02420                                  P‐0033735 11/29/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HUERTA, ALEJANDRA
412 SEVERIN AVE.
MODESTO, CA 95354                                    P‐0052315 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUERTA, CRISTIAN O.
4280 E OCOTILLO DESERT TRAIL
TUCSON, AZ 85706                                     P‐0047639 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HUERTA, ENRIQUE E.
25760 WHITE WOOD CIR
MORENO VALLEY, CA 92553                              P‐0019225 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUERTA, FEDERICO M.
7603 GRAND TERRACE CT
HOUSTON                                              P‐0020581 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUERTA, GEORGE
HUERTA, ERIKA G.
3555 HILLDALE PT
SAN ANTONIO, TX 78261                                P‐0019002 11/7/2017     TK Holdings Inc., et al .                    $1,220.00                                                                                    $1,220.00
HUERTA, RUBEN L.
575 SCARONI RD
APT 13
CALEXICO, CA 92231                                   P‐0049023 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUERTAS, ELISSA A.
HUERTAS, MARCUS J.
6003 DAVON ST
JACKSONVILLE, FL 32244                               P‐0000899 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUETT, WILBUR D.
645 WHEDBEE ST
FORT COLLINS, CO 80524                               P‐0049166 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUETTNER, THOMAS
8330 WEBSTER HILLS ROAD
DEXTER, MI 48130                                     P‐0032832 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUEY, JODY L.
JODY L. HUEY
536 COUNTRY CLUB LANE
CANTON, MI 48188                                     P‐0056476   2/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUEY, LEE D.
JODY HUEY
536 COUNTRY CLUB LANE
CANTON, MI 48188                                     P‐0056478   2/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1618 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1619 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HUEY, TONY
22 COVE ROAD
ALAMEDA, CA 94502                                   P‐0014974 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUEY, TONY
22 COVE ROAD
ALAMEDA, CA 94502                                   P‐0014983 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUEY, TONY
22 COVE ROAD
ALAMEDA, CA 94502                                   P‐0014984 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFF, DAMON
P.O. BOX 293
HYDEN, KY 41749                                     P‐0003126 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFF, DAMON R.
4724 FLORIST STREET
WICHITA FALLS, TX 76302                             P‐0004359 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFF, JOHN
C/O PETER PRIETO
ONE S.E. THIRD AVE,SUITE 2300
MIAMI, FL 33131                                     P‐0043885 12/21/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HUFF, JOHN
C/O PETER PRIETO
MIAMI, FL 33131                                     P‐0043900 12/21/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
HUFF, JOSEPH L.
562 NEW POST RD
MADISON, GA 30650                                   P‐0008237 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFF, KATHRYN J.
831 TARROGANA DR.
TRACY, CA 95376                                     P‐0033715 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFF, TROY S.
2900 LYNDALE DRIVE
NASHVILLE, TN 37207                                 P‐0056396    2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFAKER, DORIS L.
11096 WELD COUNTY ROAD 17
LONGMONT, CO 80504                                  P‐0030838 11/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMAN, BILL A.
HUFFMAN, CONNIE L.
BILL HUFFMAN
10 LAKEVIEW DRIVE
NEOGA, IL 62447                                     P‐0004636 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMAN, BOBBIE & WILLIAM
622 S. AJO RD
GOLDEN VALLEY, AZ 86413                               274       10/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUFFMAN, JOHN R.
HUFFMAN, ELIZABETH P.
4200 BROOKSIDE DR
KOKOMO, IN 46902                                    P‐0041791 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMAN, RODNEY T.
HUFFMAN, DEBBIE D.
14410 NORTH CHALK CREEK DRIVE
ORO VALLEY, AZ 85755                                P‐0006831 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMAN, TRACEY D.
HUFFMAN, GERALD R.
1653 PALMYRITA AVE
RIVERSIDE, CA 92507                                 P‐0018873 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1619 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1620 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056104 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056111 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056113 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056114 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056115 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056116 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056117 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056118 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056119 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056120 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056121 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056122 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056123 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056124 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056125 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056126 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056127 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056128 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1620 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1621 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056129 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056130 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056131 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056132 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056133 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056134 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056135 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056136 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056137 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056138 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056139 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056140 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056141 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056142 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056143 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056144 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056145 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056146 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1621 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1622 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056147 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056148 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056149 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056150 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056152 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056153 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056154 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056155 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056157 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056158 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056160 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056161 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056162 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFMANS AUTO SALES INC
1621 PLEASANT VALLEY ROAD
MOUNT PLEASANT, PA 15666‐2003                       P‐0056163 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFORD, BRIAN
106 BEECH DRIVE
DELAWARE, OH 43015                                  P‐0000808 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFFORD, WALTER H.
HUFFORD, DOROTHY M.
56 GINGUITE TRAIL
56 GINGUITE TRAIL
KITTY HAWK, NC 27949                                P‐0021955 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUFTON, JAY A.
1840 RIDDLESWORTH DRIVE
VIRGINIA BEACH, VA 23456                            P‐0033667 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGENBERGER, MARGARET A.
1480 BELMONT PARK ROAD
OCEANSIDE, CA 92057                                 P‐0041763 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1622 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1623 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUGGAR, AFTON C.
1328 RUSSELL AVE N
MINNEAPOLIS, MN 55411                              P‐0013384 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGGARD, MARCIA L.
3810 BANGOR ROAD
BAY CITY, MI 48706                                 P‐0041285 12/17/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGGINS, BEN W.
768 AGUA VISTA DR
CHULA VISTA, CA 91914                              P‐0020216 11/8/2017      TK Holdings Inc., et al .                   $11,400.00                                                                                   $11,400.00
HUGGINS, BRENDA K
116 ROTARY COURT
AUBURN HILLS, MI 48326                               2112      11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUGGINS, HOWARD S.
POB 922
COOS BAY, OR 97420                                 P‐0023756 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGGINS, MICHAEL A.
12227 BARTKUS CT
HUDSON, FL 34669                                   P‐0046395 12/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGGINS, RENEE C.
P.O. BOX 1608
CARLSBAD, CA 92018                                 P‐0046563 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGGINS, RENEE C.
HUGGINS, CLINTON,JR R.
P.O. BOX 1608
CARLSBAD, CA 92018                                 P‐0057547   3/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHEE, RONALD
75 HAWKINS STREET
STRATFORD, CT 06614                                P‐0035166 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHEN, JAMES R.
HUGHEN, ELLEN S.
2736 GINGERVIEW LANE
ANNAPOLIS, MD 21401                                P‐0032455 11/27/2017     TK Holdings Inc., et al .                    $1,850.00                                                                                    $1,850.00
HUGHEN, JAMES R.
HUGHEN, ELLEN S.
2736 GINGERVIEW LANE
ANNAPOLIS, MD 21401                                P‐0032502 11/27/2017     TK Holdings Inc., et al .                    $1,350.00                                                                                    $1,350.00
HUGHEN, JAMES R.
LIFE SCIENCE PLANNING LLC
2736 GINGERVIEW LANE
ANNAPOLIS, MD 21401                                P‐0032512 11/27/2017     TK Holdings Inc., et al .                    $1,850.00                                                                                    $1,850.00
HUGHES RUNNION, GRETCHEN N.
107 VALLEY VIEW DR
ERWIN, TN 37650                                    P‐0014575 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES RUNNION, GRETCHEN N.
107 VALLEY VIEW DR
ERWIN, TN                                          P‐0014585 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, ADAM M.
HUGHES, ASHLEY C.
4807 STANLEY FARM CT
LAGRANGE, KY 40031                                 P‐0004054 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, ANNE M.
3375 N. HEMLOCK RD.
HEMLOCK, MI 48626                                  P‐0048710 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, ANNE M.
3375 N. HEMLOCK RD.
HEMLOCK, MI 48626                                  P‐0048719 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1623 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1624 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HUGHES, ANNE M.
3375 N. HEMLOCK RD.
HEMLOCK, MI 48626                                  P‐0048731 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, AUSTIN
POST BOX 156
MARIETTA, OK 73448                                 P‐0022108 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, BARBARA J.
13433 GLENA DRIVE
SAINT JOSEPH, MO 64505                             P‐0055060 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, BARBARA J.
13433 GLENA DRIVE
SAINT JOSEPH, MO 64505                             P‐0055083 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, BRADFORD
24 BRIDLEWOOD RD
NORTHBROOK, IL 60062                               P‐0010416 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, BRIAN P.
ROHN, LISA M.
P.O. BOX 2491
OAK BLUFFS, MA 02557                               P‐0032223 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, CHRISTOPHER J.
1923 ASCOT TERR NW
ACWORTH, GA 30102                                  P‐0030774 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, CYNTHIA
C/O PATRICK HUGHES
1221 MCKINNEY STREET
SUITE 2100
HOUSTON, TX 77010                                    1292     11/3/2017       TK Holdings Inc.                          $2,500.00                                                                                    $2,500.00
HUGHES, DAVID T.
86 WESTVIEW DRIVE
OAKVILLE, CT 06779                                 P‐0055034 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, DAVID T.
86 WESTVIEW DRIVE
OAKVILLE, CT 06779                                 P‐0055035 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, DAVID T.
86 WESTVIEW DRIVE
OAKVILLE, CT 06779                                 P‐0055036 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, DENNY
4005 SOUTH DAKOTA AVE NE
WASHINGTON, DC 20018                               P‐0055736 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, GARY W.
HUGHES, ROBIN L.
314 TAR HEEL DR
DELAWARE, OH 43015                                 P‐0039624 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, GLENN
505 MAPLE ST.
OREGON, MO 64473                                     1455     11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUGHES, JACQUELINE M.
11720 S KILDARE AVE
ALSIP, IL 60803                                    P‐0012533 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, JACQUELINE M.
11720 S KILDARE AVE
ALSIP, IL 60803                                    P‐0019374 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, JEVAUGHN MARCELLUS
16411 LAURELFIED DRIVE
HOUSTON, TX 77059                                    4737     1/18/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                        Page 1624 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1625 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HUGHES, JEVAUGHN MARCELLUS
16411 LAURELFIED DRIVE
HOUSTON, TX 77059                                    4738     1/18/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUGHES, JOHN R.
HUGHES, JACINDA N.
345 SOUTH BROOKS STREET
COLUMBUS, IN 47201                                 P‐0019878 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, JON R.
BOASE, JEANA M.
204 N MONROE ST
FLANAGAN, IL 61740                                 P‐0021575 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, JOSHUA B.
4856 FIREBROOK BLVD.
LEXINGTON, KY 40513                                  4439    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUGHES, KAREN J.
3920 LAZY PINE ST
#103
LAS VEGAS, NV 89108                                P‐0012632 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, KATHLEEN M.
904 WILLOW DRIVE
9 WILLOW DRIVE APT 4
OCEAN, NJ 07712‐2811                               P‐0026715 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, MARY F.
127 COUNTRYSIDE DRIVE
MYRTLE BEACH, SC 29579                             P‐0001069 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, MATTHEW J.
330 BRANDON AVE.
GLEN ELLYN, IL 60137                                 1345    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUGHES, MATTHEW J.
330 BRANDON AVE.
GLEN ELLYN, IL 60137                                 1346    10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUGHES, MICHELLE C.
RICHARD FEUDALE, ESQUIRE
P.O. BOX 227
MT CARMEL, PA 17851                                P‐0052067 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, NICOLE P.
75 WILSON AVENUE
DEER PARK, NY 11729                                P‐0012713 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, PATRICIA L.
1109 OAKHURST DR.
SLATINGTON, PA 18080                               P‐0011709 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, PATRICK L.
1221 MCKINNEY STREET
SUITE 2100
HOUSTON, TX 77010                                    1749     11/3/2017       TK Holdings Inc.                          $2,500.00                                                                                    $2,500.00
HUGHES, RETRICE C.
123 RODERICK DR
SAINT LOUIS, MO 63137                              P‐0016787 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, RETRICE C.
123 RODERICK DR
SAINT LOUIS, MO 63137                              P‐0016889 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUGHES, ROBERT M.
HUGHES, ASHLEY E.
5577 BELLVIEW COURT
MILTON, FL 32583                                   P‐0001082 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1625 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1626 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
HUGHES, RONALD
HUGHES, RACHAEL
16 WALLA PL
PALM COAST, FL 32164                                 P‐0000677 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUGHES, ROWENA F.
7862 BARNTUCKET AVE.
LAS VEGAS, NV 89147                                  P‐0046400 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUGHES, RUSSELL G.
19514 CARDIFF PARK LN
HOUSTON, TX 77094‐3024                               P‐0040433 12/14/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
HUGHES, SAMANTHA
5640 RINKER ROAD
KANSAS CITY, MO 64129                                P‐0041625 12/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUGHES, SARAH A.
P.O. BOX 58
CARLE PLACE, NY 11514                                P‐0042624 12/19/2017      TK Holdings Inc., et al .                     $500.00                                                                                        $500.00
HUGHES, SHARON
VOLKSWAGEN OF AMERICA, INC.
19975 HANNA ST
DETROIT, MI 48203                                    P‐0016935 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUGHES, SIBYL E.
8113 WATER STREET ROAD
WALKERSVILLE, MD 21793                               P‐0057403 2/20/2018       TK Holdings Inc., et al .                   $20,000.00                                                                                    $20,000.00
HUGHES, STEVE M.
HUGHES, CINDY L.
6602 N 26TH ST
OZARK, MO 65721                                      P‐0047086 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUGHES, TERRY A.
HUGHES, MEREDITH S.
11873 DAY LAKE DRIVE
BROOKWOOD, AL 35444                                  P‐0023642 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUGHES, TIFFANY L.
2206 WATERS RUN
DECATUR, GA 30035                                    P‐0053978    1/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUGHES, VIKKI L.
632 W 27TH ST
LORAIN, OH 44052                                     P‐0054986 1/17/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUGHES‐COX, APRIL R.
15710 N WINAN RD
PLATTE CITY, MO 64079                                P‐0047032 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUGHEY, BYRON V.
1530 16TH ST NW
APT 104
WASHINGTON, DC 20036                                 P‐0024926 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUGHEY, REBECCA M.
173 SPRINKLE BRANCH ROAD
MARSHALL, NC 28753                                   P‐0011422 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUGHLEY, BILLY J
2516 BURNS STREET SE, UNIT 203
WASHINGTON, DC 20020                                   4132      12/18/2017       TK Holdings Inc.                              $0.00                                 $0.00                                                   $0.00
HUGULEY, WILLIE C.
626 PARKWOOD DR.
COLUMBUS, GA 31907                                   P‐0006637 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUGYEZ, BONNIE L.
4892 OLD CLIFFS ROAD
SAN DIEGO, CA 92120‐1142                             P‐0019391 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                            Page 1626 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1627 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HUH, STEPHEN S.
6644 DREW RANCH LN
BOULDER, CO 80301                                   P‐0007935 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUHMAN, CRAIG
12510 W.CORNELISON ST.
WICHITA, KS 67235                                   P‐0044319 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUHTA, GORDON
2011 EAST 8TH ST
SUPERIOR, WI 54880                                    2305      11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUI, CHUNG C.
1940 W 34TH PL
CHICAGO, IL 60608                                   P‐0010178 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUI, JESSIE S.
NO ADDRESS PROVIDED
                                                    P‐0020319 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUI, KIT
114 BIRCHWOOD PARK DRIVE
SYOSSET, NY 11791                                   P‐0043862 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUIATT, MARY L.
1978 STONERIDGE DRIVE
ASHLAND, OH 44805                                   P‐0010798 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUIE, BEN T.
HUIE, JUNE E.
12011 ROLLING HILLS DR
WICHITA, KS 67235                                   P‐0047876 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUIEL, BRENDA T.
TK HOLDINGS
2606 CRESTLANE DRIVE SE
SMYRNA, GS 30080                                    P‐0004482 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUITRON, NELLIA
11178 WESTMINSTER AVE APT D
LOS ANGELES, CA 90034‐6515                          P‐0045752 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUIZAR, MONICA P.
P.O. BOX 212166
CHULA VISTA, CA 91921                               P‐0025032 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUJABRE, BUCK
7288 APACHE MISSION COURT
LAS VEGAS, NV 89179                                 P‐0036871 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULEN, CHRISTINA L.
3173 S. QUINCY AVE.
MILWAUKEE, WI 53207‐2717                            P‐0015431 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULETT, LELA D.
14909 KEY AVE.
PATTONSBURG, MO 64670                               P‐0056941    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULETT, MARK W.
14720 MCINTOSH LN SE
TENINO, WA 98589                                    P‐0025383 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULETT, MARK W.
14720 MCINTOSH LN SE
TENINO, WA 98589                                    P‐0025398 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULIARIS, BARBARA A.
89 PLYMOUTH RD
NUTLEY, NJ 07110                                    P‐0040545 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULIHAN, MATTHEW M.
101 TWENTY WEST DRIVE
ALTAMONT, NY 12009                                  P‐0013682 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1627 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1628 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HULING, HARRY M.
HULING, DOREEN S.
14906 MIDDLETHORPE LN
HUNTERSVILLE, NC 28078                             P‐0002098 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULING, HARRY M.
HULING, DOREEN S.
14906 MIDDLETHORPE LN
HUNTERSVILLE, NC 28078                             P‐0002108 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULL, ALAN J.
HULL, MARIE H.
306 MARILYN PL.
ARCADIA, CA 91006‐1538                             P‐0056418   2/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULL, DOUGLAS R.
7330 KINGS RUN ROAD
DAYTON, OH 45459                                   P‐0002779 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULL, JONATHAN D.
HULL, TERESA L.
291 FIR STREET
P.O. BOX 61
WHEELER, OR 97147                                  P‐0027923 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULL, KATARA
3648 174TH COURT
APT 2A
LANSING, IL 60438                                  P‐0011237 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULL, MARY
2314 POLK ST APT 8
HOLLYWOOD, FL 33020                                P‐0037430 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULL, MARY E.
2314 POLK ST APT 8
HOLLYWOOD, FL 33020                                P‐0037781 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULL, RACHAEL R.
1790 ROCKY WOOD CIRCLE 227
ROCKLEDGE, FL 32955                                P‐0001228 10/21/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HULL, RICHARD K.
EDEN, BARBARA J.
305 E 29 PL
TULSA, OK 74114                                    P‐0003204 10/24/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HULL, THOMAS A.
HULL, FRANCES E.
13 ALPINE RD
BINGHAMTON, NY 13903                               P‐0030970 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULLANDER, LANDA
5917 VIA VERMILYA APT 207B
LAKE WORTH, FL 33462                               P‐0017691 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULME, JOHN A.
HULME, DIANA L.
20229 CYPRESS SHADOWS BLVD
ESTERO, FL 33928                                   P‐0033885 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULON, TIMOTHY
171 RUNNING CEDAR RD
MADISON, NC 27025                                  P‐0023158 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HULS, ERLINE J.
810 HALL ST
MALVERN, AR 72104                                  P‐0020171 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1628 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1629 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
HULSHOF, CINDY
36 CAMELLIA DRIVE
CAPE GIRARDEAU, MO 63703                                4687     1/13/2018       TK Holdings Inc.                                                                    $0.00                                                   $0.00
HULTGREN, JOSIAH Z.
420 W LOS OLIVOS ST
SANTA BARBARA, CA 93105                               P‐0048896 12/27/2017    TK Holdings Inc., et al .                     $982.00                                                                                        $982.00
HUMBERT, DENNIS A.
1131 CAMIN LANE
WALTON, KY 41094                                      P‐0003820 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUMBLE, CAREY C.
550 STONERIDGE DR.
G106
LAWRENCE, KS 66049                                    P‐0038010 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUMBLE, ROSE
HUMBLE, ROSE MARY M.
10610 SIR MICHAELS PLACE DR
BONITA SPRINGS                                        P‐0000349 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUMENIK JR, JAMES
867 5TH ST
WYANDOTTE, MI 48192                                   P‐0017880 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUMES, BRENDA J.
215 CRISTIANI STREET
1ST FLOOR
ROSELLE                                               P‐0055797 1/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUMM, CHARLES A.
HUMM, ELIZABETH D.
104 BELMONT DRIVE
SAINT JOHNS, FL 32259                                 P‐0034689 12/2/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
HUMMEL, CRAIG
HUMMEL, CRAIG
10152 134TH PLACE NE
KIRKLAND, WA 98033                                    P‐0019621 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUMMEL, CRAIG
HUMMEL, CRAIG
10152 134TH PLACE NE
KIRKLAND, WA 98033                                    P‐0019815 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUMMEL, DANIEL J.
HUMMEL, AMY M.
163 RAMBLING RD
LUMBERTON, NJ 08048‐4628                              P‐0010446 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUMMEL, KIM E.
210 MARSH LANDING DRIVE, #202
CARROLLTON, VA 23314                                  P‐0011768 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUMMEL, LINDA L.
P. O. BOX 10
FALL RIVER MILLS, CA 96028‐0010                       P‐0057357 2/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUMMEL, LINDA L.
P. O. BOX 10
FALL RIVER MILLS, CA 96028‐0010                       P‐0057360 2/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUMMEL, LINDA L.
P. O. BOX 10
FALL RIVER MILLS, CA 96028‐0010                       P‐0057361 2/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HUMMEL, LYNN M.
711 N HALIFAX AVE APT 107
DAYTONA BEACH, FL 32118‐7813                          P‐0023589 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                           Page 1629 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1630 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUMMEL, STEFANIE M.
22062 LONGLEAF DRIVE
COVINGTON, LA 70435                                 P‐0026492 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMMEL, SUSAN B.
2204 PARMENTER ST
MIDDLETON, WI 53562                                 P‐0047783 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMMEL, VALENTINE L.
1112 EAST MARLETTE AVE.
PHOENIX, AZ 85014‐1654                              P‐0006985 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMMER, MICHAEL A.
11423 BARWOOD BEND DR
HOUSTON, TX 77065                                   P‐0005821 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMMER, NICOLE J.
2944 COUNTY RD 1100 N
EL PASO, IL 61738                                   P‐0004584 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMPHREY JACKSON, JAMEKIA L.
5202 LEE ROAD 188
AUBURN, AL 36832                                    P‐0049706 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMPHREY, CAROL B.
14500 RIVER RD
UNIT 507
PENSACOLA, FL 32507                                 P‐0000603 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMPHREY, DONISHA
11623 1ST AVE S.
BURIEN, WA 98168                                      1629     11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUMPHREY, JEFFREY L.
NO ADDRESS PROVIDED
                                                    P‐0005956 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMPHREY, KYLIE M.
3078 W ABRAHAM LN
PHOENIX, AZ 85027                                   P‐0047413 12/26/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HUMPHREY, MARK E.
31727 W ENTWISTLE ST #98
CARNATION, WA 98014                                 P‐0021382 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMPHREY, MARK R.
HUMPHREY, SUSAN D.
2063 E. EMILIE AVE
FRESNO, CA 93730                                    P‐0012317 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMPHREY, RAYMOND D.
P.O. BOX 203
LANE, OK 74555                                      P‐0030998 11/24/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
HUMPHREY, SUSAN D.
HUMPHREY, MARK R.
2063 E. EMILIE AVE
FRESNO, CA 93730                                    P‐0012343 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMPHREYS, JULIE D.
P. O. BOX 414
WEST TISBURY, MA 02575‐0414                         P‐0038928 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMPHREYS, JULIE D.
P.O. BOX 414
WEST TISBURY, MA 02575‐0414                         P‐0038932 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMPHREYS, LEAH C.
871 ATHENS AVE
OAKLAND, CA 94607                                   P‐0023495 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1630 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1631 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
HUMPHREYS, MATTHEW J.
17 LAKE ROAD
BASKING RIDGE, NJ 07920                              P‐0049229 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMPHREYS, NEAL B.
NEAL B HUMPHREYS
3777 MULBERRY ROAD
SULLIGENT, AL 35586                                  P‐0032837 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUMPHREYS, SONYA A.
17 LAKE ROAD
BASKING RIDGE, NJ 07290                              P‐0049196 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNDT, JAMES C.
NO ADDRESS PROVIDED
                                                     P‐0012809 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNER, JEFFREY T.
420 WOODHAVEN CT
MONTGOMERY, AL 36117                                 P‐0032711 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNEYCUTT, CASSANDRA B.
448 LOBLOLLY LN
CHOUDRANT, LA 71227                                  P‐0035711 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNEYCUTT, LEONARD F.
1511 PINE BLUFF COURT
FORT MILL, SC 29708                                  P‐0040152 12/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNG, CHARLIE
45760 MOUNTAIN PINE SQ
STERLING, VA 20166                                   P‐0034841 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNG, LUNG S.
P.O. BOX 812
ONTARIO, OR 97914                                    P‐0005707 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNGATE, HEIDI L.
HUNGATE, ROBERT E.
7600 216TH ST N
PORT BYRON, IL 61275                                 P‐0025650 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNGERFORD, NICHOLE
1735 HERMOSA DRIVE
HIGHLANDS RANCH, CO 80126                              1971      11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUNLEY, DOUGLAS R.
43863 BRANDYWYNE RD.
CANTON, MI 48187                                     P‐0012385 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNSAKER, BRENT E.
3086 SO GLACIER BAY WAY
MERIDIAN, ID 83642‐7828                              P‐0024225 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNSAKER, DAVE D.
HUNSAKER, HOLLY R.
333 N. MARK STALL PL. #562
BOISE, ID 83704‐5511                                 P‐0056618   2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNSAKER, JOHN S.
HUNSAKER, GLORIA J.
18990 ORIENTE DRIVE
YORBA LINDA, CA 92886‐2636                           P‐0036238 12/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, ADRIENNE
3083 TILTON ST.
PHILADELPHIA, PA 19134                               P‐0032509 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, BARBARA A.
30 RUNNING BROOK DRIVE
BALTIMORE, MD 21244                                  P‐0007171 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1631 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1632 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HUNT, DARSHA
3420 NW 196 LN
MIAMI GARDENS, FL 33056                              4803     2/6/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00
HUNT, DENNIS R.
629 D AV
NATIONAL CITY, CA 91950                            P‐0028453 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, DENNIS R.
629 D AVE
NATIONAL CITY, CA 91950                            P‐0028454 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, GARY S.
10000 SW 52 AVE. #R104
GAINESVILLE, FL 32608                              P‐0037224 12/7/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HUNT, GREGORY
420 WARFIELD DR
UNIT 2097
HYATTSVILLE, MD 20785                              P‐0057364 2/18/2018     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HUNT, JOHNLETTE L.
218 STATION WAY
ADAIRSVILLE, GA 30103                              P‐0005630 10/26/2017    TK Holdings Inc., et al .                   $22,192.54                                                                                   $22,192.54
HUNT, JOHNLETTE L.
218 STATION WAY
ADAIRSVILLE, GA 30103                              P‐0005658 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, JR., EDWARD L.
HUNT, NANCY J.
3413 KILLIMORE COURT
TALLAHASSEE, FL 32309                              P‐0046461 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, JULIE
909 MONROE BLVD
KING OF PRUSSIA, PA 19406                          P‐0036709 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, LEE M.
1021 DARTMOUTH AVENUE
CHARLESTON, WV 24302                               P‐0040940 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, LISA
5351 EAGAN CT
ROHNERT PARK, CA 94928                               3745    11/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUNT, LOUIS A.
2476 BOWENTON PL SW
WYOMING, MI 49519                                  P‐0033434 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, NORMAN L.
104 CEDARBROOK RD
ARDMORE, PA 19003                                  P‐0009758 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, ROGER J.
PIOMBINO, MARIANGELA
2319 EASTRIDGE ROAD
TIMONIUM, MARYLAND 21093                           P‐0039979 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, ROXANA H.
5950 SUNLAND CT
GREENACRES, FL 33463                               P‐0003460 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, RUSSELL D.
3204 WYNNFIELD CT
MOBILE, AL 36695                                   P‐0051022 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, RUTH C.
209‐14 116 AVE
CAMBRIA HEIGHTS
QUEENS, NY 11411                                   P‐0022303 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1632 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1633 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HUNT, RUTH K.
P.O. BOX 206
PORT TOWNSEND, WA 98368‐0206                       P‐0039773 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, SAM
HUNT, KAREN
KAREN HUNT
10880 HODGE LN
GRAVETTE, AR 72736                                 P‐0029730 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, SARAH A.
6043 6TH AVE. NE
SEATTLE, WA 98115                                  P‐0019694 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, STEPHEN
114 COUPLES CT
MURFREESBORO, TN 37128                             P‐0032171 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, TERESA N.
612 WEST 1325 SOUTH
CEDAR CITY, UT 84720                               P‐0056196 1/30/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, TIMOTHY G.
16250 ASPEN LN
BILOXI, MS 39532                                   P‐0047369 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNT, TYRUS B.
HUN, LISA B.
14606 MARSH VIEW DRIVE
JACKSONVILLE, FL 32250                             P‐0032664 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, AMANDA S.
4641 CHAPEL HILL ROAD
DOUGLASVILLE, GA 30135                             P‐0003744 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, AMELIA S.
300 GRAMATAN AVE.,
APT. C36
MT. VERNON, NY 10552                               P‐0032092 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, CAROLYN D.
109 DEERWALK CIRCLE
MARIETTA, OH 45750                                 P‐0032848 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, CHARLIE
4819 TURQUOISE LAKE CT
COLORADO SPRINGS, CO 80924                         P‐0051850 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, CHRISTINE L.
3717 W ANDERSON DRIVE
GLENDALE, AZ 85308                                 P‐0024047 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, ERIC
31674 SCHOENHERR RD.
APT. 15
WARREN, MI 48088                                   P‐0048716 12/26/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HUNTER, ERIC
31674 SCHOENHERR RD.
APT.15
WARREN, MI 48088                                   P‐0048734 12/26/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HUNTER, JAMES
218 YOUNG ST
GREENWOOD, MS 38930                                P‐0019236 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, JEFFREY S.
2616 EVELYN CT
ALAMEDA, CA 94501                                  P‐0029302 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1633 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1634 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUNTER, JOHN
20834 32ND LN. S. APT C
SEATAC, WA 98198                                    P‐0017896 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, KATRINA R.
4814 SO. DIRECTOR ST. B‐302
SEATTLE, WA 98118                                   P‐0037088 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, KEITHA E.
1140 SYRACUSE LN
DIXON, CA 95620                                     P‐0044630 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, KISCA A.
4051 E.OLIVE RD, #279
PENSACOLA, FL 32514                                 P‐0000621 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, LALETTA M.
1957 NEPTUNE DRIVE
AUGUSTA, GA 30906                                   P‐0036133 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, LINDSEY N.
HUNTER, WILLIAM J.
1705A WINDING WAY
WHITE HOUSE, TN 37188                               P‐0025429 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, LISA M.
535 SKYLINE DR
HORTON, MI 49246                                    P‐0047480 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, NEIL R.
5933 WHITE HERON RD
WILMINGTON, NC 28412                                P‐0021845 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, PAMELA
PO BOX 305
STRATHMORE, CA 93267                                  3907     12/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUNTER, ROBERT C.
11314 COLOMA LANE
HOUSTON, TX 77024                                   P‐0004220 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, ROBERT C.
11314 COLOMA LANE
HOUSTON, TX 77024                                   P‐0020682 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, ROBIN A.
HUNTER, ROBIN A.
P.O. BOX 2274
DAYTON, NV 89403                                    P‐0055564 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, ROBIN M.
104 MAGNOLIA AVE
HAWTHORNE, FL 32640                                 P‐0015160 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, SHONNA
636 S. CALHOUN STREET
BISHOPVILLE, SC 29010                               P‐0047855 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, SUAN
13523 EAGLES REST DR
LEESBURG, VA 20176                                  P‐0026104 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, TERRY
492 MOUNT PLEASANT RD.
AMHERST, VA 24521                                   P‐0040432 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, TONYA
1900 MOUNTAIN CREEK COURT
SAN JOSE, CA 95148                                  P‐0025950 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1634 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1635 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUNTER, WILLIAM G.
HUNTER, MARY
5407 FRESNO AVE.
ATASCADERO,, CA 93422                               P‐0038507 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, WILLIAM T.
5237 HALLS MILL RD
BLDG D SUITE B
MOBILE, AL 36619                                    P‐0010258 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, WILLIAM T.
5237 HALLS MILL RD
BLDG D SUITE B
MOBILE, AL 36619                                    P‐0010261 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, WILLIAM T.
HUNTER LIMOUSINES LLC
5237 HALLS MILL RD
BLDG D SUITE B
MOBILE, AL 36619                                    P‐0010262 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, WILLIAM T.
HUNTER LIMOUSINES LLC
5237 HALLS MILL RD
BLDG D SUITE B
MOBILE, AL 36619                                    P‐0010263 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, WILLIAM T.
5237 HALLS MILL RD
BLDG D SUITE B
MOBILE, AL 36619                                    P‐0010265 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, WILLIAM T.
5237 HALLS MILL RD
BLDG D SUITE B
MOBILE, AL 36619                                    P‐0010267 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, WILLIAM T.
5237 HALLS MILL RD
BLDG D SUITE B
MOBILE, AL 36619                                    P‐0010269 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, WILLIAM T.
5237 HALLS MILL RD
BLDG D SUITE B
MOBILE, AL 36619                                    P‐0010273 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER, WILLIAM T.
HUNTER LIMOUSINES LLC
5237 HALLS MILL RD
BLDG D SUITE B
MOBILE, AL 36619                                    P‐0010276 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER‐GREEN, DESTANI
2221 SW 2ND ST
OCALA, FL 34471                                     P‐0001343 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTER‐HALL, KAREN J.
309 PECAN BAYOU DRIVE
MONROE, LA 71203                                    P‐0028695 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTERSOUTHERN, CHERISSE Y.
10142 VICTORIA ST
ALTA LOMA, CA 91701                                 P‐0033911 11/30/2017    TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
HUNTINGTON, NANCIE
17646 KINGSTON WAY
CASTRO VALLEY, CA 94546                               1503     11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                         Page 1635 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1636 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HUNTLEY, ALVERGIE
250 CARRIAGE CHASE
FAYETTEVILLE, GA 30214                               P‐0045427 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTLEY, ALVERGIE
250 CARRIAGE CHASE
FAYETTEVILLE, GA 30214                               P‐0045450 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTLEY, LOUISE L.
5600 AZLE AVE
APT 367
FORT WORTH, TX 76106                                 P‐0045704 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTLEY, MARK R.
HUNTLEY, LAURA L.
2735 SKYLINE BLVD
RENO, NV 89509                                       P‐0022072 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTLEY, MARK R.
HUNTLEY, LAURA L.
2735 SKYLINE BLVD
RENO, NV 89509                                       P‐0022082 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTLEY, MARK R.
NO ADDRESS PROVIDED
                                                     P‐0022093 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTLEY, REA C.
7206 WHITE BUD COURT
CLINTON, MD 20735                                    P‐0037521 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTLEY, REA C.
7206 WHITE BUD COURT
CLINTON, MD 20735                                    P‐0037547 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTLEY, SHANA E.
7206 WHITE BUD COURT
CLINTON, MD 20735                                    P‐0037524 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTMOSES, KAROL D.
116 SAINT MARYS DRIVE
HUTTO, TX 78634‐5289                                 P‐0001492 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNTSMAN, JAYSON K.
2020 H ST
UNIT F
SACRAMENTO, CA 95811                                 P‐0040978 12/16/2017    TK Holdings Inc., et al .                    $4,162.88                                                                                    $4,162.88
HUNYADY, EMILY K.
915 OLD WASHINGTON RD
CANONSBURG, PA 15317                                 P‐0010701 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUNZEKER, CARLEY D.
8013 JOSEPH ST
OMAHA, NE 68124                                      P‐0050243 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUOTTE, WILLIAM A.
NO ADDRESS PROVIDED
                                                     P‐0006845 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUPP, THOMAS E
1102 SWEETBRIAR DRIVE
MORRISVILLE, PA 19067                                  4417    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUPPELSBERG, SUSAN
2709 SE 18 PL
CAPE CORAL, FL 33904                                 P‐0006276 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUQ, BAHIAH
5641 SPRY COMMON
FREMONT, CA 94538                                    P‐0037755 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1636 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1637 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
HUR, CLAIR
HUR, YOUN
20 PINE ST APT 1507
NEW YORK, NY 10005                                   P‐0038351 12/10/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HUR, CLAIR
HUR, YOUN
20 PINE ST APT 1507
NEW YORK, NY 10005                                   P‐0044646 12/20/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HURCOMB, RENEE J.
27014 KOERBER ST
ST CLAIR SHORES, MI 48081‐2422                       P‐0036097 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURD, DORIS M.
12382 MUSTANG CIRCLE
FORNEY, TX 75126                                     P‐0027658 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURD, DORIS M.
12382 MUSTANG CIRCLE
FORNEY, TX 75126                                     P‐0027660 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURD, DOUGLAS E.
2505 LIMESTONE ROAD
FORT SCOTT, KS 66701                                 P‐0027077 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURD, JERRY T.
HURD, ROMA R.
512 CHADWELL ROAD
KINGSPORT, TN 37660                                  P‐0037135 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURD, JILL A.
HURD, GREGORY M.
1314 CALAIS ROAD
HODGDON, ME 04730                                    P‐0006505 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURD, MICHELLE D.
6905 DELTA AVE
LONG BEACH, CA 90805                                 P‐0039504 12/12/2017    TK Holdings Inc., et al .                    $2,986.08                                                                                    $2,986.08
HURD, PETER M.
1314 MARQUETTE AVE.
APT 905
MINNEAPOLIS, MN 55403                                P‐0019114 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURDLE, ALICIA M.
4306 TURIN COURT
CHESAPEAKE, VA 23321                                 P‐0054703 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURDLE, MICHAEL W.
3143 CHRISTINE ROAD
MEMPHIS, TN 38118                                    P‐0042460 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURITZ, RONALD F.
1807 SPENCER WAY
SHOREWOOD, IL 60404                                  P‐0008963 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURLBERT, GERALD R.
HURLBERT, CAROL S.
P.O. BOX 907
WEAVERVILLE, CA 96093‐0907                           P‐0032948 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURLEY, COLETTE
1208 EDNOR ROAD
SILVER SPRING, MD 20905                                4906     3/21/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
HURLEY, ELIZABETH
30 PENN AIR RD
WOLFEBORO, NH 03894                                  P‐0031517 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1637 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1638 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HURLEY, ELIZABETH R.
HURLEY, MATTHEW N.
316 LAVA BED DR
PFLUGERVILLE, TX 78660                             P‐0026668 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURLEY, JOHN P.
107 CLAY CIRCLE
BRICK, NJ 087242410                                P‐0024045 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURLEY, MICHAEL
FREDERICK | GANDERTON LLP
5350 S. ROSLYN ST.
SUITE 430
GREENWOOD VILLAGE, CO 80111                          4123    12/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HURLEY, MOZELL S.
CREDIT UNION OF ATLANTA
762 BRITTANY COURT
STONE MOUNTAIN, GA 30083                           P‐0019242 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURLEY, PATRICK K.
251 KINGSTON DRIVE
PITTSBURGH, PA 15235                               P‐0046421 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURLEY, PATRICK W.
HURLEY, SHERYL R.
8275 E 150TH PL
THORNTON, CO 80602                                 P‐0015066 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURLEY, TIMOTHY L.
HYATTE, GLENN F.
280 RIVERSIDE RD., APT 11D
MESQUITE, NV 89027                                 P‐0001593 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURLEY, TNESIA J.
1749 STONEMAN DRIVE
SUISUN, CA 94585                                   P‐0038561 12/10/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
HURLEY, WILLIAM J.
2001 120TH PL SE #3‐304
EVERETT, WA 98208                                  P‐0031294 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURLOW, BONNIE A.
432 LOHNES DRIVE
FAIRBORN, OH 45324                                 P‐0003990 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURN, JACQUELYN L.
HURN, EDWARD A.
124 MILL VALLEY ROAD
MIDDLEBURGH, NY 12122                              P‐0025719 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURSH, ROGER D.
4 FOXTAIL CIRCLE
ENGLEWOOD, CO 80113                                P‐0009217 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, ALLEN R.
5283 W OSWEGO AVE
FRESNO, CA 93722‐7747                              P‐0022712 11/11/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
HURST, CHRIS
1250 FAUN RD
WILMINGTON, DE 19803                               P‐0013636 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, CHRIS
1250 FAUN RD
WILMINGTON, DE 19803                               P‐0013641 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, DAVID W.
H&H AIR VAC &VENDING INC
4811 OLD DOUGLASVILLE RD
LITHIA SPRING, GA 30122                            P‐0023104 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1638 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1639 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HURST, EMILY R.
190 112TH AVE N
APT 1129
ST PETERSBURG, FL 33716                            P‐0042932 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, GARY S.
MOLL, LAUREN M.
24704 SARDA COURT
RAMONA, CA 92065                                   P‐0019032 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, LISA S.
HURST, DAVID W.
4811 OLD DOUGLASVILLE RD
LITHIA SPRINGS, GA 30122                           P‐0023119 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, MARK S.
155 KEETH DRIVE
BANNER ELK, NC 28604                               P‐0024925 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, MASON A.
93 OAKVIEW DR
DALLAS, GA 30157                                   P‐0025294 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, MOVITA S.
155 KEETH DR
BANNER ELK, NC 28604                               P‐0024940 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, NOLA
852 CLEARVIEW AVE.
JASPER, IN 47546                                   P‐0025944 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, PAM K.
HURST, TYLER W.
105 SLOPES DRIVE
SPRINGVILLE, AL 35146                              P‐0026502 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, STEVEN V.
105 SLOPES DRIVE
SPRINGVILLE, AL 35146                              P‐0026437 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, WETZEL M.
60173 E ARROYO GRANDE DR
ORACLE, AZ 85623                                   P‐0038687 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, WILLIAM L.
P.O. BOX 545
1006 NE 4TH AVE
CARBON HILL, AL 35549                              P‐0028402 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, WILLIAM L.
P.O. BOX 545
1006 NE 4TH AVE
CARBON HILL, AL 35549                              P‐0028408 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURST, WILLIAM L.
P.O. BOX 545
1006 NE 4TH AVE
CARBON HILL, AL 35549                              P‐0028411 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURT, DIANNA S.
18032 JASON LANE
LANSING, IL 60438                                  P‐0009824 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURT, MICHAEL
29 HOLLY ROAD
ATLANTA, GA 30314                                  P‐0035840 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURTADO, ADELISA
MARTINEZ, PATRICK
5956 PALM AVE
RIVERSIDE, CS 92506                                P‐0054507 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1639 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1640 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HURTADO, BLADIMIRO
42 ADAMS AVENUE
UNIT B
NORWALK, CT 06851                                   P‐0040837 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURTADO, LEOPOLDO M.
515 MISSION RD
EL PASO, TX 79903                                   P‐0051875 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURTADO, OSCAR A.
REYES HURTADO, MARIA
1540 S. TEMPLE AVE.
APT # D
COMPTON, CA 90221                                   P‐0020905 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURTGEN, ALLISON
1002 18 1/2 AVE NE
MINNEAPOLIS, MN 55418                               P‐0013037 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURWITZ, DEBORAH N.
8512 TUSCANY AVE
APT 208
PLAYA DEL REY, CA 90293                             P‐0018037 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HURWITZ, PETER A.
40 HALF MOON LANE
IRVINGTON, NY 10533                                 P‐0035981 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUSA, ROBERT
HUSA, ROBERT
2044 W FARWELL
CHICAGO, IL 60645                                   P‐0057659 3/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUSA, ROBERT
HUSA, ROBERT
2044 W FARWELL
CHICAGO, IL 60645                                   P‐0057660 3/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUSBAND (JONES), SHARLENE
37535 WESTRIDGE DRIVE
MURRIETA, CA 92563                                  P‐0043251 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUSBAND (JONES), SHARLENE
37535 WESTRIDGE DRIVE
MURRIETA, CA 92563                                  P‐0043959 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUSBANDS, BONNIE F.
724 EAST 27TH STREET APT 5A
BROOKLYN, NY 11210                                  P‐0051532 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUSER, MARY R.
LARSON, RICHARD
6814 FRANK LLOYD WRIGHT AVE
MIDDLETON, WI 53562                                 P‐0048254 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUSET, RICHARD A.
2937 216TH ST
LUCK, WI 54853                                      P‐0045491 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUSKINS, JONATHAN S.
P.O. BOX 2641
BOONE, NC 28607‐2641                                P‐0052481 12/28/2017    TK Holdings Inc., et al .                     $902.94                                                                                       $902.94
HUSS, SARAH J.
KINAS, SARAH J.
6889 KIMBERLY LANE N
MAPLE GROVE, MN 55311                               P‐0015918 11/4/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00




                                                                                         Page 1640 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1641 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUSS, WILLIAM W.
HUSS, KAREN G.
1739 SORREL COURT
CARLSBAD, CA 92011                                  P‐0043280 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUSSAIN, SYED I.
113 ENGLISH OAK LN
STREAMWOOD, IL 60107                                P‐0040577 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUSSEY, THOMAS E.
196 E. LINDA MESA #1
DANVILLE, CA 94526                                  P‐0044489 12/22/2017    TK Holdings Inc., et al .                     $136.16                                                                                       $136.16
HUSSEY, TRACY
HUSSEY, KIMBERLY
3258 N CHAMBERLAIN BLVD
NORTH PORT, FL 34286                                P‐0001938 10/22/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HUSTED, MARK A.
3816 N. SHORE DR.
AKRON, OH 44333                                       768     10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUSTED, MARK A.
3816 N. SHORE DR.
AKRON, OH 44333                                       883     10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUSTON, WILLIAM E.
WILLIAM E HUSTON
747 W 13TH AVE
HOLLYWOOD, FL 33019                                 P‐0024041 11/2/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
HUSTON, WILLIAM J.
4511 SE 28TH ST.
OKEECHOBEE
OKEECHOBEE, FL 34974                                P‐0055243 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUSVAR, KARRIE A.
HUSVAR, JUSTIN R.
2801 DEERFERN LN
ROUND ROCK, TX 78665                                P‐0000884 10/20/2017    TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
HUSVAR, KARRIE A.
2801 DEERFERN LN
ROUND ROCK, TX 78665                                P‐0000887 10/20/2017    TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
HUSZAR, DANIEL W.
P.O. BOX 1146
ALBANY, LA 70711                                    P‐0024186 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUSZAR, ROXIE L.
136 CLYDE AVE APT 2S
EVANSTON, IL 60202‐4020                             P‐0024414 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHENS, MARIA J.
HUTCHENS, ROBERT T.
910 LONE TREE COURT
LOUISVILLE, KY 40223                                P‐0028468 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHENS, ROBERT T.
HUTCHENS, MARIA J.
910 LONE TREE COURT
LOUISVILLE, KY 40223                                P‐0028467 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHERSON, JESSICA M.
P.O. BOX 415
FRANKFORT, KY 40602                                 P‐0054404 1/11/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHERSON, ROBERT M.
1102 SIGNAL RD
SIGNAL MOUNTAIN, TN 37377                           P‐0020535 11/9/2017     TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00


                                                                                         Page 1641 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1642 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUTCHERSON, ROBERT M.
1102 SIGNAL RD
SIGNAL MOUNTAIN, TN 37377                           P‐0020541 11/9/2017     TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
HUTCHINGS, CASSANDRA L.
2717 MARSHALL AVE
GRANITE CITY, IL 62040                              P‐0009514 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINGS, CHERYL J.
4859 BOYD NE
GRAND RAPIDS, MI 49525                              P‐0056632   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINGS, KENNETH R.
HUTCHINGS, NINA
92‐1083 PALAHA STREET
APT H
KAPOLEI, HI 96707                                   P‐0024086 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINGS, LYNDA J.
BRINKERHOFF, CANDICE N.
3506 8TH ST
BEAUMONT, TX 77705                                  P‐0057885 4/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINGS, SIDNEE
472 W. SADDLEWOOD CIRCLE
CENTERVILLE, UT 84010                               P‐0028796 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINS, DONALD B.
HUTCHINS, SUSAN
SUNNYVIEW CONSULTING
26772 SUNNYVIEW LN NE
KINGSTON, WA 98346                                  P‐0021117 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINS, JASON R.
7041 LAKESIDE STREET SW
OLYMPIA, WA 98512                                   P‐0054123   1/7/2018    TK Holdings Inc., et al .                     $371.22                                                                                       $371.22
HUTCHINS, JOHN F.
865 COLUMBINE COURT
DANVILLE, CA 94526                                  P‐0051042 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINS, WENFE
6000 ELDORADO PKWY #1014
FRISCO, TX 75033                                    P‐0053471 12/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINSON, BRANDE N.
640 PECOS STREET
SPRING VALLEY, CA                                   P‐0017818 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINSON, CRAIG S.
HUTCHINSON, JOY J.
3625 WILLOW ST. SW
PRIOR LAKE, MN 55372                                P‐0019672 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINSON, DAVID A.
HUTCHINSON, CAROL F.
5504 EAST BROOK WAY
ELK GROVE, CA 95758                                 P‐0053629   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINSON, DAVID A.
HUTCHINSON, CAROL F.
5504 EAST BROOK WAY
ELK GROVE, CA 95758                                 P‐0053760   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINSON, DAVID A.
HUTCHINSON, CAROL F.
5504 EAST BROOK WAY
ELK GROVE, CA 95758                                 P‐0053763   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1642 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1643 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUTCHINSON, DAVID A.
HUTCHINSON, CAROL F.
5504 EAST BROOK WAY
ELK GROVE, CA 95758                                 P‐0053764   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINSON, DAVID A.
HUTCHINSON, CAROL F.
5504 EAST BROOK WAY
ELK GROVE, CA 85758                                 P‐0053765   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINSON, DAVID A.
HUTCHINSON, CAROL F.
5504 EAST BROOK WAY
ELK GROVE, CA 95758                                 P‐0053767   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINSON, JAMES M.
53 STONEHEDGE RD
LINCOLN, MA 01773                                   P‐0011129 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINSON, JAMES M.
53 STONEHEDGE RD
LINCOLN, MA 01773                                   P‐0011134 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINSON, JOSHUA M.
5348 COUNTY ROAD 83
CUSSETA, AL 36852                                   P‐0016662 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINSON, JOSHUA M.
5348 COUNTY ROAD 83
CUSSETA, AL 36852                                   P‐0016677 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINSON, PATRICIA I.
2834 NORTH OTTER CREEK ROAD
MONROE, MI 48161                                    P‐0023877 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTCHINSON, RHONDA K.
42695 WEST HILLMAN DRIVE
MARICOPA, AZ 85138                                  P‐0029123 11/20/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
HUTCHISON, ANNA B.
103 CATSKILL LN
BONAIRE, GA 31005                                   P‐0054691 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTE, CORTNIE R.
2513 SOUTH EXTENSION ROAD
MESA, AZ 85210                                      P‐0004050 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTE, MARK A.
2513 SOUTH EXTENSION ROAD
MESA, AZ 85210                                      P‐0004045 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTE, MARK A.
2513 SOUTH EXTENSION ROAD
MESA, AZ 85210                                      P‐0004064 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTH, STEVEN D.
6700 CURTIS RD
PLYMOUTH, MI 48170                                  P‐0027378 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTH, STEVEN D.
6700 CURTIS RD
PLYMOUTH, MI 48170                                  P‐0027710 11/15/2017    TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
HUTSCHENREUTER, JEANETTE C.
2102 17TH ST. S.
LA CROSSE, WI 54601‐6701                            P‐0017946 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTSLER, KEARNEY D.
15 RICHARD ARRINGTON BLVD. N.
SUITE 320
BIRMINGHAM, AL 35203                                P‐0055733 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1643 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1644 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
HUTSON, BRENDA D.
352 E. DAVIS ST
JACKSON, MS 39202                                  P‐0014865 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTSON, BRENDA D.
352 E. DAVIS ST
352 E. DAVIS ST
JACKSON, MS 39202                                  P‐0014883 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTSON, LISA A.
2495 CANDLEWOOD DRIVE
AVON, OH 44011                                     P‐0020612 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUTSON, ROBERT C
309 N RIDGEVIEW DRIVE
WARRENSBURG, MO 64093                                1592     11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUTTENES‐ALBERTUS CHEMISCHE WERKE GMBH
WIESENNTRABE 23
DUSSELDORF 40549
GERMANY                                              643     10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUTTO, ELAINE M.
HUTTO, MEREDITH C.
616 RAVENWOODS DRIVE
CHESAPEAKE, VA 23322                               P‐0054783 1/15/2018     TK Holdings Inc., et al .                     $223.30                                                                                       $223.30
HUTTON, RAYMOND
7530 BRIDGEGATE CT
ATLANTA, GA 30350                                    4324    12/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
HUVER, JOHN P.
3400 WEST CHESTER PIKE
APT 504A
NEWTOWN SQUARE, PA 19073                           P‐0046795 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUVER, JOHN P.
3400 WEST CHESTER PIKE
APT 504A
NEWTOWN SQUARE, PA 19073                           P‐0046978 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUYCKE, PETER C.
5236 STONYBROOK DRIVE
BOYNTON BEACH, FL 334371GKFC                       P‐0013071 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUYNH, DAO
12510 MT ANDREW
HOUSTON, TX 77089                                  P‐0009807 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUYNH, DE
NGUYEN, DAO
10127 KUHN RANCH WAY
ELK GROVE, CA 95757                                P‐0057466 2/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUYNH, DE
NGUYEN, DAO
10127 KUHN RANCH WAY
ELK GROVE, CA 95757                                P‐0057468 2/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUYNH, DE
10127 KUHN RANCH WAY
ELK GROVE, CA 95757                                P‐0057469 2/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUYNH, DUNG T.
PHAM, KELLY T.
28640 VIA REGGIO
LAGUNA NIGUEL, CA 92677                            P‐0020235 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUYNH, HELEN
1359 PHELPS AVE #8
SAN JOSE, CA 95117                                 P‐0026565 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1644 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1645 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
HUYNH, JENNIFER N.
9415 E ELMWOOD ST
WICHITA, KS 67207                                   P‐0036285 12/5/2017     TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
HUYNH, JONATHAN
280 BELLMAN AVE
WARWICK, RI 02889                                   P‐0008968 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUYNH, KIM CHI T.
9812 CAMINITO BOLSA
SAN DIEGO, CA 92129                                 P‐0050717 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUYNH, LUC B.
HUYNH, IRENE T.
855 KITTERING RD
SAN DIMAS, CA 91773                                 P‐0055554 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUYNH, SON C.
11419 CARVEL LN
HOUSTON, TX
HARRIS                                              P‐0003286 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUYNH, TAM
423 TAYLOR STREET NE #1
MINNEAPOLIS, MN 55413                               P‐0011020 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HUYNH, VAN
8610 GLEN VALLEY
HOUSTON, TX 77061                                   P‐0009814 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HW ADVERTISING LLC
1261 REDWOOD LANE
LAFAYETTE, CA 94549                                 P‐0054627 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HWA, GERRY A.
2813 E PONTIAC DRIVE
PHOENIX, AZ 85050                                   P‐0008030 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HWANG, AMY
89 FRANKLIN STREET
VERONA, NJ 07044                                    P‐0043093 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HWANG, DANIEL
10 MELIA WAY
HUNTINGTON STATI, NY 11746                          P‐0023934 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HWANG, GRACE
107 DONNA DRIVE
SITKA, AK 99835                                     P‐0051206 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HWANG, ROGER
1421 VIOLETA DRIVE
ALHAMBRA, CA 91801                                  P‐0031070 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HYATT, BRYCE M.
HYATT, JOYCE D.
2122 SANDALWOOD DR.
BURTON, MI                                          P‐0021480 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HYATT, CHRISTOPHER L.
HYATT, HEATHER D.
1813 ALBERTA LANE
WINDER, GA 30680                                    P‐0002529 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HYATT, JONATHAN C.
3225 PAR DRIVE
LA MESA, CA 91941                                   P‐0039024 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
HYATT, RONALD L.
KEYS, JANA
11048 DREAMY WAY DRIVE NW
ALBUQUERQUE, NM 87114                               P‐0037711 12/8/2017     TK Holdings Inc., et al .                   $17,500.00                                                                                   $17,500.00
                                                                                         Page 1645 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1646 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin     Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                      Amount                                                  Amount
HYATT, SHARON M.
BEN HYATT CORP
17835 VENTURA BLVD SUITE 310
ENLINO, CA 91316                                    P‐0029045 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYATT, SHELBIA D.
P.O. BOX 181
HAZELWOOD, NC 28738                                 P‐0040901 12/16/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                    $25,000.00
HYBERTSON, CHRISTOPHER L.
HYBERTSON, KARI A.
7200 W 61ST ST
SIOUX FALLS, SD 57106                               P‐0011509 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYDE, JEROME N.
1515 EASTLAKE DR
BREMERTON, WA 98312‐2149                            P‐0041590 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYDE, JEROME N.
HYDE, MARY C.
1515 EASTLAKE DR
BREMERTON, WA 98312‐2149                            P‐0041736 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYDE, KENYARN A.
14742 EMORY RD
NEW ORLEANS, LA 70128                               P‐0056573   2/4/2018    TK Holdings Inc., et al .                    $7,000.00                                                                                     $7,000.00
HYDE, SANDRA G.
SANDRA G HYDE
P.O. BOX 344
GREAT FALLS, MT 59403                               P‐0056480   2/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYDER, MARY SUE J.
629 CHESTNUT STUMP ROAD
HENDERSONVILLE, NC 28792                            P‐0005226 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYDINGER, LYNNE A.
3760 W. 84TH AVE.
APT.#35
WESTMINSTER, CO 80031                               P‐0031581 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYDINGER, LYNNE A.
3760 W 84TH AVENUE
#35
WEST MINSTER, CO 80031                              P‐0036487 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYDRICK, CORRIE A.
8721 SANTA MONICA BLVD
STE 328
WEST HOLLYWOOD, CA 90069                            P‐0025499 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYE, ROBERT W.
STEPHENS‐HYE, ROBIN G.
1495 SE 21ST STREET
OKEECHOBEE, FL 34974                                P‐0002314 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYE, ROBERT W.
STEPHENS‐HYE, ROBIN G.
1495 SE 21ST STREE
OKEECHOBEE, FL 34974                                P‐0002326 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HY‐GRO CHEMICALS PHARMTEK PRIVATE LIMITED
203&204, 2ND FLOOR, ASHOKA
BHOOPAL CHAMBERS, SP ROAD
SECUNDERABAD 500 033
INDIA                                                 4998      6/8/2018       TK Holdings Inc.                                                                                                          $0.00             $0.00
HYLAND, JEFFREY W.
265 PEEPER LANE
WINCHESTER, VA 22603                                P‐0032111 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 1646 of 3871
                                                   Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 1647 of 1950
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                          Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address            Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                   Amount
HYLTON, MONIFAH A.
163 COLUMBIA GARDENS
COHOES, NY 12047                                        P‐0020200 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYLTON, ROBERT C.
91 BRICKTON VILLAGE CIRCLE
#201
FLETCHER, NC 28732                                      P‐0039197 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYMAN, SAADIA L.
P.O. BOX 1074
HAIKU, HI 96708                                         P‐0053217 12/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYMEL, ERIN M.
407 S. GATEHOUSE DRIVE
APT. B
METAIRIE, LA 70001                                      P‐0047757 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYMES, SAUL R.
4 GNARLED OAK DRIVE
EAST SETAUKET, NY 11733                                 P‐0005499 10/26/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
HYNES, CARMELLA NICOLE
108 OAK ST
KINGMAN, ARIZONA 86401                                  P‐0040830 12/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYNSON, JOHN M.
8800 SIERRA COLLEGE BLVD.
APT. 1823
ROSEVILLE, CA 95661‐6422                                P‐0015938 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYPPOLITE, JOANNE T.
6753 DOGWOOD DRIVE
MIRAMAR, FL 33023                                       P‐0007174 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYTECH SPRING & MACHINE
950 LINCOLN PARKWAY
PLAINWELL, MI 49080                                       3217      11/22/2017       TK Holdings Inc.                                                                                        $0.00                               $0.00
HYUNDAI OF PHARR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                              P‐0047913 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYUNDAI OF PHARR
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                              P‐0056877    2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYUNDAI OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                              P‐0047941 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYUNDAI OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                              P‐0056750    2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
HYUNDAI OF TURNERSVILLE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                              P‐0056758    2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
I.J., THROUGH HIS GUARDIAN YOLANDA JOHNSON MAGEE
THE KOMYATTE LAW FIRM LLC
PAUL J. KOMYATTE
1536 COLE BLVD., SUITE 300
LAKEWOOD, CO 80401                                        3562      11/27/2017       TK Holdings Inc.                       $5,000,000.00                                                                                $5,000,000.00


                                                                                               Page 1647 of 3871
                                                    Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1648 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address             Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
I.M., A MINOR CHILD (NADIA NAVEJAS, PARENT)
ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & AZIZ
MO AZIZ
800 COMMERCE
HOUSTON, TX 77002                                          3363    11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
IACONO, JOSEPH
1430 NW 85TH WAY
PLANTATION, FL 33322                                     P‐0048665 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IACONO, KOLBY
11328 NE 51ST CIRCLE
VANCOUVER, WA 98682                                        3858     12/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
IACONO, THOMAS J.
1191 CREEK ROAD
LEOLA, PA 17540                                          P‐0040617 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IACOVELLI, MARYJO
20 LAKESHORE DR
RENSSELAER, NY 12144                                     P‐0036475 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IACOVELLI, VALERIE M.
309 ACADEMY DR
VESTAL, NY 13850                                         P‐0026095 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IACOVONE, DOMINICK D.
7143 ASHVIEW LANE
LIBERTY TOWNSHIP, OH 45011                               P‐0011496 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IAFE, JOSEPH
2180 TOPSY TERRACE
NORTH PORT, FL 34286                                     P‐0017568 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IAGNEMMA, MICHAEL A.
200 SYGAN RD
MCDONALD, PA 15057                                       P‐0033182 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IAIENNARO, SARAH L.
1109 N KOKE MILL ROAD
SPRINGFIELD, IL 62711                                    P‐0006654 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IAMMARINO, VIRGINIA
2641 DOUG AVE
HUDSON, OH 44236                                         P‐0007076 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IANNELLI, SUSAN
329 WESTERVELT PLACE
LODI, NJ 07644                                           P‐0050013 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IANNI, ANTHONY
1246 SALWAY AVENUE SW
NORTH CANTON, OH 44720                                   P‐0007152 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IANNONE, ABEL P.
GARROW, MARY K.
7 LAFATA LANE
KILLINGWORTH, CT 06419                                   P‐0003764 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IANNONE, ELIZABETH K.
IANNONE, JOHN C.
518 MAJORCA AVE
ALTAMONTE SPRING, FL 32714                               P‐0027799 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IANNUZZI, JORDAN A.
89 PEASE AVENUE
VERONA, NJ 07044                                         P‐0043037 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IARROBINO JR, AGOSTINO
20 CEDAR HILL DR.
WESTWOOD, MA 02090                                       P‐0011424 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                              Page 1648 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1649 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
IATRIDIS, ASIMAKIS
4520 BROADWAY #203
BOULDER, CO 80304                                   P‐0011097 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IBANEZ, MARCOS G.
WONG IBANEZ, WINNIE W.
3302 GLEASON AVE
LOS ANGELES, CA 90063                               P‐0015919 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IBARRA, AMBER N.
14529 MCGEE DR
WHITTIER, CA 90604                                  P‐0054468 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IBARRA, JOEL
INLAND EMPIRE LANDSCAPE, INC
2456 KERN ST
SAN BERNARDINO, CA 92407                            P‐0020747 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IBARRA, JOEL A.
2456 KERN ST
SAN BERNARDINO, CA 92407                            P‐0020644 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IBARRA, JUSTINA M.
24255 BAY AVE
MORENO VALLEY, CA 92553                             P‐0038287 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IBARRA, RICARDO A.
NO ADDRESS PROVIDED
                                                    P‐0007085 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IBARRA, ROBERT
P.O. BOX 1405
MORENO VALLEY
, CA 92556                                          P‐0044340 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IBARRA, WILLIAM
312 J AVE UNIT 47
NATIONAL CITY, CA 91950                             P‐0051515 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IBRAHIM, HAMZA M.
27632 ANDERSON PLACE
HAYWARD, CA 94544                                   P‐0037342 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IBRAHIM, HAZEM
18 NEW HOPE ROAD
MONTEVALLO, AL 35115                                P‐0002338 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IBRAHIM, JEREMY
P.O. BOX 1025
CHADDS FORD, PA 19317                               P‐0039090 12/12/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
IBRAHIM, MINA
56 BLUEBELL LN
NORTH BABYLON, NY 11703                             P‐0013888 11/3/2017     TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
IBSEN, KURT W.
3963 W 127TH AVE
BROOMFIELD, CO 80020‐5339                           P‐0035168 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ICANBERRY‐YOUNG, DOREEN P.
2201 BUENA VISTA AVE
ALAMEDA, CA 94501                                   P‐0026768 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ICHIKAWA, BARBARA B.
2462 WHISPERING OAKS DRIVE
FAIRFIELD, CA 94534                                 P‐0026729 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ICHIKAWA, ROBERT D.
1713 W 239TH ST
TORRANCE, CA 90501                                  P‐0013160 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1649 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1650 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
ICHIKAWA, ROBERT D.
1713 W 239TH ST
TORRANCE, CA 90501                                  P‐0013178 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ICONIC HEALTHCARE SERVICES CO
17045 EL CAMINO REAL
STE 218
HOUSTON, TX 77058                                   P‐0019937 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IDIAQUEZ, SASKIA Y.
3147 LORETTO RD
JACKSONVILLE, FL 32223                              P‐0018751 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IDO, YUICHIRO
38 MORNING GLORY
LAKE FOREST, CA 92630                               P‐0022309 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IERARDI, MICHAEL D.
IERARDI, JANET A.
133 IPSWICH ROAD
TOPSFIELD, MA 01983‐1552                            P‐0036259 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IFTIKHAR, ASIM
5335 MACQUARIE POINT LN
SUGAR LAND, TX 77479                                P‐0042150 12/19/2017    TK Holdings Inc., et al .                    $1,200.00                                                                                     $1,200.00
IGB AUTOMOTIVE LTD.
MILLER CANFIELD PADDOCK & STONE PLC
STEPHEN S. LAPLANTE
150 WEST JEFFERSON AVE., SUITE 2500
DETROIT, MI 48226                                     3639    11/27/2017       TK Holdings Inc.                              $0.00                                                     $0.00                               $0.00
IGBINOSUN, OSOMWONKEN J.
1550 NORTHBOURNE RD
BALTIMORE, MD 21239                                 P‐0048824 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IGE, OLUYEMI O.
661 PAYNE AVE #2
SAINT PAUL, MN 55130                                P‐0013600 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IGLEHART, ANTHONY
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0027345 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IGLEHART, RICHARD C.
1667 WESTREIDGE CIRCLE
CASPER, WY 82604                                    P‐0033126 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IGLEHEART, KIM
736 GARDEN MEADOW DRIVE
UNIVERSAL CITY, TX 78148                            P‐0028839 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IGLESIA, DANIEL
3417 THORNEWOOD DRIVE
ATLANTA, GA 30340                                     922     10/30/2017       TK Holdings Inc.                                                 $0.00                                                                      $0.00
IGLESIA, DANIEL O.
3417 THORNEWOOD DRIVE
ATLANTA, GA 30340                                   P‐0009899 10/30/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
IGLESIAS PACHECO, NORMA E.
6460 MILLER DRIVE
MIAMI, FL 33155                                     P‐0003008 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IGLINSKY, CHARLES M.
6528 BANBURY DR
FOREST HILL, TX 76119                                 2414    11/10/2017       TK Holdings Inc.                         $10,839.79                                 $0.00                                              $10,839.79
IGNACIO, CATHERINE
91‐1038 WAIILIKAHI ST.
EWA BEACH, HI 96706                                 P‐0031902 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 1650 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1651 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
IGNERI, JOHN E.
55 BLUFF AVE
NORWALK, CT 06853                                  P‐0033545 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IGNOZZI, SANDRA M.
3025 MINTWOOD DRIVE
LOWER BURRELL, PA 15068                            P‐0007913 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IGWE, MARIA L.
13429 GREENACRE DRIVE
WOODBRIDGE, VA 22191                               P‐0050014 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IGWE, MARIA L.
IGWE, OKORO A.
13429 GREENACRE DRIVE
WOODBRIDGE, VA 22191                               P‐0050362 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IGWEBUIKE, JANET N.
1119 TUMLIN COURT
LAWRENCEVILLE, GA 30045                            P‐0056713    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IH, IRENE
3564 STARLINE DRIVE
RANCHO PALOS VER, CA 90275                         P‐0029524 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IHS GLOBAL INC
KRISTEN BALASIA
INFORMATION HANDLING SYST
15 IVERNESS WAY EAST
EANGLEWOOD, CO 80112                                 2580      11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
IJIYERA, ABIODUN F.
492 LIBERTY WAY
LAKE DALLAS, TX 75065                              P‐0052450 12/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IKANOVIC, DENIS
568 SUMMERGREEN CT.
SUWANEE, GA 30024                                  P‐0019458 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IKEDA, LINDA M.
295A SANFORD LANE
MONROE TOWNSHIP, NJ 08831‐1741                     P‐0036176 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IKEDA, SCOTT T.
IKEDA, KRISTINA L.
511 100TH AVE NE
UNIT 201
BELLEVUE, WA 98004                                 P‐0035053 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IKEH, BIRAELOR D
2816 MERAMEC STREET
SAINT LOUIS, MO 63118                                2821      11/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
ILABOR, HARRISON Z.
4525 164TH ST SW, APT J304
LYNNWOOD, WA 98087                                 P‐0033242 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ILANO, CONNIE JAVIER
2534 E BETHEL DRIVE
ANAHEIM, CA 92806‐4703                               3825      12/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
ILDEFONSO, PABLO
ILDEFONSO, PABLO O.
3365 SANTA FE AVE #86
LONG BEACH, CA 90810                               P‐0031348 11/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ILEGBUSI, OLAKUNBI
483 EASTBRIDGE DRIVE
OVIEDO, FL 32765                                   P‐0039730 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1651 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1652 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
ILES, WILLIAM A.
ILES, JANET G.
18760 SW 109 PL
DUNNELLON, FL 34432                                 P‐0020972 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ILICH, DESIREE L.
8227 BANYAN ST.
ALTA LOMA, CA 91701                                 P‐0031771 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ILIFF, BENJAMIN
2833 HIGHWAY 91
LEADVILLE, CO 80461                                 P‐0015406 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ILLIANO, BIAGIO
493 INGRASSIA ROAD
MIDDLETOWN, NY 10940                                P‐0004266 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ILLIANO, BIAGIO
493 INGRASSIA ROAD
MIDDLETOWN, NY 10940                                P‐0004273 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ILLIES, RUTH S.
ILLIES, CURTIS A.
23637 CANTERBURY SANDS TRAIL
BATTLE LAKE, MN 56515‐9100                          P‐0034364 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ILUNGA, NATACHA K.
624 MOOSE DR NW
CEDAR RAPIDS, IA 52405                              P‐0032556 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IMADA, FRANCIS U.
IMADA, JACQUELYN M.
1073 MAUNAWILI ROAD
KAILUA, HI 96734‐4626                               P‐0029946 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IMAMOVIC, SUBHIJA
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043697 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
IMAN, CESARI
38 MELVILLE RD
HUNTINGTON STATI, NY 11746                          P‐0014540 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IMBERNINO, VIRGINIA L.
4630 SHERWOOD FOREST DRIVE
DELRAY BEACH, FL 33445                              P‐0024329 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IMBERT, CONSTANCE
IMBERT, KATHLEEN
7606 DANUBE DRIVE
HUDSON, FL 34667                                    P‐0023026 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IMBERT, JAMES T.
97 GLENVIEW DRIVE
NEWINGTON, CT 06111                                 P‐0006453 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IMBODEN, WILLIAM JOHN
6916 PIONEER ROAD
WEST PALM BEACH, FL 33413                             2808    11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
IMBRO, CHRISTOPHER
CHRIS IMBRO PLUMBING
26025 1/4 CYPRESS ST.
LOMITA, CA 90717                                    P‐0015605 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IMBROGNO, ANDRE R.
5133 SCHUYLKILL STREET
COLUMBUS, OH 43220                                  P‐0002404 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1652 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1653 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
IMEL, PRISCILLA
2554 N FOX RUN CT
WICHITA, KS 67226                                   P‐0014140 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IMLER, RICHARD D.
109 THISTLE LANE
WINDBER, PA 15963                                   P‐0012305 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IMLER, TOBY J.
22797 BASS LAKE RD
OSAGE, MN 56570                                     P‐0011283 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IMLER, TOBY J.
22797 BASS LAKE RD
OSAGE, MN 56570                                     P‐0011290 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IMPASTATO, DEAN E.
719 NORTH HAMILTON STREET
MARISSA, IL 62257‐1105                                2433    11/13/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
IMPERATO, EUGENE G.
75 FOLSOM STREET
APT 1704
SAN FRANCISCO, CA 94105                             P‐0017815 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IMPERI, SHERYL A.
21318 8TH AVENUE
CONKLIN, MI 49403                                   P‐0014658 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IMPERIAL, FELIPE C.
HINAHON, SOCORRO M.
728 CAPRA DR
AMERICAN CANYON, CA 94503‐1319                      P‐0030897 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IMPERIALE, MICHAEL
1320 LANCEWOOD TERRACE
PALM CITY, FL 34990                                   4497    12/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
INAWAT, RONALD J.
2409 W. CATALPA AVE., #406
CHICAGO, IL 60625                                   P‐0020822 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
INBODEN, THELMA M.
10210 3 MILE ROAD
FRANKSVILLE, WI 53126                               P‐0048448 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
INC., DIGIFIER
KATAL, SAEID
DIGIFIER, INC.
1812 VICTORY BLVD
GLENDALE, CA 91201                                  P‐0032477 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
INCH, RONALD H.
INCH, PEGGY T.
329 OAK ARBOR LANE
WINSTON SALEM, NC 27104                             P‐0000745 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
INCREMONA, JOSEPH H.
13858 22ND STREET CT N
STILLWATER, MN 55082                                P‐0026309 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
INDELICATO, LISA M.
2851 SW 2ND STREET
DELRAY BEACH, FL 33445                              P‐0002160 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
INDEPENDENT AWNING & CANVAS
324 JONES STREET
DAYTON, OH 45410                                    P‐0003145 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00




                                                                                         Page 1653 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1654 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
INDIANA AUTOMOTIVE FASTENERS, INC.
TAFT STETTINIUS & HOLLISTER LLP
MICHAEL P ONEIL
ONE INDIANA SQUARE, SUITE 3500
INDIANAPOLIS, IN 46204                                 2679      11/15/2017       TK Holdings Inc.                                                                                       $0.00                               $0.00
INDIANA PRECISION FORGE, L.L.C.
ATTN: HIROSHI KUMAGAI, PRESIDENT
302 NORTHBROOK DRIVE
SHELBYVILLE, IN 46176                                  2880      11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
INFINITI OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047951 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INFINITI OF WARWICK
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056746    2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INFINITI SAN FRANCISCO
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047944 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INFORMÁTICA ALTAIR MEXICO S DE R L DE C V
OTTMAR KAPPES
MIGUEL ANGEL DE QUEVEDO #696
VILLA COYOACÁN
MEXICO CITY 04000
MEXICO                                                 3643      11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
INFUSINO, LISA
4529 ROSECLIFF CIRCLE
MATHRE, CA 95655                                     P‐0036567 12/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INFUSINO, LISA
4529 ROSECLIFF CIRCLE
MATHER, CA 95655                                     P‐0036568 12/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ING, TRISTAN
310 BEVERLEY ROAD
APT 6B
BROOKLYN, NY 11218                                   P‐0013615 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGALA, JOSEPH
13125 DRYSDALE ST
SPRING HILL, FL 34609                                P‐0000700 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGALLS, CATHERINE A.
1916 CHAPEL HILL DR
PETOSKEY, MI 49770                                   P‐0030745 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGERSOLL, DENA
450 HWY H
SALEM, MO 65560                                      P‐0011922 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGERSOLL, SANDRA E.
914 HOORNE AVE
COLORADO SPRINGS, CO 80907                           P‐0024765 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGHAM, ALEXANDER V.
LAWSON, NADINE
319 TENNENT ROAD
MORGANVILLE, NJ 07751                                P‐0025217 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGINO, WILIAM
1258 N GARDNER ST
WEST HOLLYWOOD, CA 90046                             P‐0032494 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 1654 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1655 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
INGISH, KAREN S.
INGISH, STEPHEN J.
381 ELK TRAIL
LAFAYETTE, CO 80026                                P‐0005905 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGLE, ANDREW J.
14909 CROOM ROAD
BRANDYWINE, MD 20613                               P‐0052752 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGLE, TIM M.
11455 SW HAZELWOOD LOOP
TIGARD, OR 97223‐3304                              P‐0020204 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGRAHAM, DAVID W.
5170 JACK'S TRAIL
TRAVERSE CITY, MI 49684                            P‐0032847 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGRAHAM, MARY E.
116 PLATEAU AVE
SANTA CRUZ, CA 95060                               P‐0016826 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGRAHAM, ROBERT M.
2512 NORTH 53RD STREET
OMAHA, NE 68104                                    P‐0039283 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGRAM, BRENDA S.
P.O. BOX 2961
KINSTON, NC 28502                                  P‐0002766 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGRAM, CATRICE
MITCHELL A. TOUP LTD
P.O. BOX BOX 350
BEAUMONT, TX 77704                                 P‐0024708 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGRAM, CHEYRL D.
2313 S. 18TH AVE
BROADVIEW, IL 60155                                P‐0011174 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGRAM, GARY D.
INGRAM, PAMELA B.
410 MEADE DRIVE SW
LEESBURG, VA 20175                                 P‐0028162 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGRAM, JACK E.
17 KENNA DRIVE
SOUTH CHARLESTON, WV 25309                         P‐0011124 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGRAM, KIZZY S.
10020 STRAFFORD OAK CT.
#924
TAMPA, FL 33624                                    P‐0002694 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGRAM, MATTHEW M.
1614 W EARLL DR
PHOENIX, AZ 85015                                  P‐0008089 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGRAM, MICHAEL N.
INGRAM, JOAN H.
2817 SW 36TH TERRACE
CAPE CORAL                                         P‐0027305 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGRAM, ROBERT S.
202 W. FARIS RD.
GREENVILLE, SC 29605                               P‐0021777 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INGSTRUM, CHRISTOPHER M.
INGSTRUM, JENNIFER R.
7261 TIN STAR DRIVE
FORT WORTH, TX 76179                               P‐0002570 10/23/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00



                                                                                        Page 1655 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1656 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
INGVERSEN, HANS S.
INGVERSEN, ANTONIA M.
8814 PETERSHAM DRIVE
HOUSTON, TX 77031‐2717                              P‐0037624 12/8/2017       TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
INIGUEZ, ANTHONY
323 S. MERIDIAN AVE.
ALHAMBRA, CA 91801                                  P‐0025289 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INKHAMFONG, ONCHAN
16C PATTERSON DRIVE
GLENMONT, NY 12077                                  P‐0049148 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INKS, DAN K.
270 S. 38TH ST
BOULDER, CO 80305                                   P‐0041273 12/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INKS, DOREEN M.
3743 HOLLY STREET
GROVE CITY, OH 43123                                P‐0041912 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INLAND MECHANICAL, INC.
SCOTT HARPER
13222 E WHEELER ROAD
MOSES LAKE, WA 98837                                  2564      11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
INLAND MECHANICAL, INC.
SCOTT HARPER
13222 E WHEELER ROAD
MOSES LAKE, WA 98837                                  3102      11/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
INLAND MECHANICAL, INC.
SCOTT HARPER
13222 E WHEELER ROAD
MOSES LAKE, WA 98837                                  3691      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
INMAN, CATHY A.
5728 COUNTY RD 8
WATERLOO, AL 35677                                  P‐0057068    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INMAN, DEBORAH
6062 NARCISSA PLACE
DULUTH, GA 30097                                    P‐0004137 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INMAN, JOHN L.
INMAN, JACKOLINE K.
3207 CEDAR VALLEY LANE
PLACERVILLE, CA 95667                               P‐0020889 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INMAN, KATHLEEN M.
872 MARGO DR.
SIMI VALLEY, CA 93065                               P‐0038158 12/10/2017      TK Holdings Inc., et al .                    $1,100.00                                                                                    $1,100.00
INMAN, MARK A.
744 ELKMONT DR
ATLANTA, GA 30306                                   P‐0022374 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INMAN, MATTHEW M.
3813 GEORGE MASON
WILLIAMSBURG, VA 23188                              P‐0038772 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INMAN, PAMELA A.
INMAN, PAMELA A.
P. O. BOX 324
KEAAU, HI 96749                                     P‐0048001 12/26/2017      TK Holdings Inc., et al .                       $50.00                                                                                       $50.00
INMAN, PAMELA A.
P. O. BOX 324
KEAAU, HI 96749                                     P‐0048106 12/26/2017      TK Holdings Inc., et al .                       $50.00                                                                                       $50.00



                                                                                           Page 1656 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1657 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
INMAN, PAMELA A.
P. O. BOX 324
KEAAU, HI 96749                                       P‐0050301 12/27/2017    TK Holdings Inc., et al .                       $50.00                                                                                       $50.00
INMAN, RONALD R.
P.O. BOX J.
HATFIELD, IN 47617                                    P‐0023848 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INNES, TIMOTHY I.
INNES, CHANDRA I.
17284 NW MILLBROOK ST
PORTLAND, OR 97229                                    P‐0039869 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INNIE, ROBIN A.
455 UNION ST. APT. 302
MANCHESTER, NH 03103                                  P‐0004190 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INNIE‐VENEY, ROBIN A.
455 UNION ST. APT 302
MANCHESTER, NH 03103                                  P‐0057433 2/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INNIE‐VENEY, ROBIN A.
455 UNION ST. APT. 302
MANCHESTER, NH 03103                                  P‐0057434 2/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INNIE‐VENEY, ROBIN A.
455 UNION ST. APT 302
MANCHESTER, NH 03103                                  P‐0057508 2/26/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INNOVATIVE IDM LLC
ALAN SCOTT
13770 HOLLISTER
SUITE 100
HOUSTON, TX 77086                                       1351    10/31/2017       Takata Americas                               $0.00                                                                                        $0.00
INNOVITAL SYSTEMS INC
DEBRISHA MCDOW
3901 CALVERTON BLVD
SUITE 155
CALVERTON, MD 20785                                     881     10/26/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
INOUE, SATOSHI
17359 LIBERTAD DRIVE
SAN DIEGO, CA 92127                                   P‐0025768 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INOUYE, SANDRA
921 HOOKIPA WAY
HONOLULU, HI 96816                                    P‐0021437 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INPENG, SIPHANHDONE
6010 SE EQUESTRIAN DR
PORTLAND, OR 97236                                    P‐0015677 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INSEL, KAREY
3320 N HOLMAN CT
MIDWEST CITY, OK 73110                                P‐0000896 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INSIGHT DIRECT USA, INC.
MICHAEL L. WALKER
6820 S. HARL AVE.
TEMPE, AZ 85283                                          38      7/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
INSIGHT DIRECT USA, INC.
MICHAEL L. WALKER
6820 S. HARL AVE.
TEMPE, AZ 85283                                          43      7/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
INSLEE, JEFFREY
670 SHERIDAN AVE
CHICO, CA 95926                                       P‐0045601 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1657 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1658 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
INSPEC INC
7282 HAGGERTY ROAD
CANTON, MI 48187                                      432     10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
INSTITUTE OF FACIAL SURGERY
1093 SOUTH WICKHAM ROAD
WEST MELBOURNE, FL 32904                            P‐0021019 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INSULL, SARAH E.
62 WALDORF DRIVE
PAINESVILLE, OH 44077                               P‐0038202 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INTERCITY LUMBER COMPANY INC.
5301 CAUSEWAY BLVD
TAMPA, FL 33619                                     P‐0003059 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INTERDONATO, ANDREW P.
2225 BRANCH AVENUE, S.E.
WASHINGTON, DC 20020‐3339                             4244    12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY RD, STE 2000
ATLANTA, GA 30339                                   P‐0042777 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY RD, STE 2000
ATLANTA, GA 30339                                   P‐0042783 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY RD, STE 2000
ATLANTA, GA 30339                                   P‐0042785 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY RD, STE 2000
ATLANTA, GA 30339                                   P‐0042790 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY RD, STE 2000
ATLANTA, GA 30339                                   P‐0042792 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY RD, STE 2000
ATLANTA, GA 30339                                   P‐0042795 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY RD, STE 2000
ATLANTA, GA 30339                                   P‐0042798 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
CATHERINE MATTINGLY
2859 PACES FERRY, SUITE 2000
ATLANTA, GA 30339                                   P‐0042801 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
2859 PACES FERRY ROAD
SUITE 2000
ATLANTA, GA 30339                                   P‐0042804 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INTERFACEFLOR, LLC
2859 PACES FERRY ROAD
SUITE 2000
ATLANTA, GA 30339                                   P‐0042807 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1658 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1659 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
INTERNATIONAL DEVELOPMENT CORPORATION
7124 BAKER LANE
CHAGRIN FALLS, OH 44023                              3057      11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
INTERNATIONAL DEVELOPMENT CORPORATION
7124 BAKER LANE
CHAGRIN FALLS, OH 44023                              3627      11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
INTHASAK, JULIE
3449 E VENTURA AVE
FRESNO, CA 93702                                   P‐0015225 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INTHAVISAK, JENNIFER
1014 WRANGLER CIR
STOCKTON, CA 95210                                 P‐0053998    1/5/2018     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
INTISO, KATHLEEN
P.O. BOX 15504
WILMINGTON, NC 28408                                 1080      11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
INZER, JENNIFER
1002 HENRY AVE
WEST RIVER, MD 20778                               P‐0019276 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INZHIROVA, VERA V.
1 ELY PARK BLVD
APT # F‐7
BINGHAMTON, NY 13905                               P‐0050679 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INZITARI, JOSEPH F.
120 BEL AIR LANE
FAIRFIELD, CT 06824                                P‐0009585 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
INZITARI, JOSEPH F.
120 BEL AIR LANE
FAIRFIELD, CT 06824                                P‐0009597 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IOANNOU, MARINO
59 WILD ELM AVENUE
PONTE VEDRA, FL 32081                              P‐0022926 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IONATA, JAMES A.
10 WOODMIST CIRCLE
COVENTRY, RI 02816                                 P‐0028545 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IORIO, ALEXANDRA N.
841 JEANETTE STREET
DESPLAINES, IL 60016                               P‐0015127 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IORIO, ANDREA E.
841 JEANETTE STREET
DESPLAINES, IL 60016                               P‐0015131 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IORIO, CRAIG S.
841 JEANETTE STREET
DESPLAINES, IL 60016                               P‐0015141 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IOSUE, NICK R.
7576 N. MONA LISA RD
APT. 11104
TUCSON, AZ 85741                                   P‐0017324 11/6/2017       TK Holdings Inc., et al .                       $75.00                                                                                       $75.00
IOSUE, NICK R.
7576 N. MONA LISA RD
APT. 11104
TUCSON, AZ 85741                                   P‐0017338 11/6/2017       TK Holdings Inc., et al .                       $75.00                                                                                       $75.00
IP, KENNY C.
9206 50TH AVE
APT 1A
ELMHURST, NY 11373‐4084                            P‐0027011 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1659 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1660 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
IPM INC
3837 BERMUDA COURT
PUNTA GORDA, FL 33950                                4637     1/3/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
IPOCK, JUDITH G.
2704 RIVER CHASE DRIVE
GREENVILLE, NC 27858                               P‐0040575 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IPOCK, JUDITH G.
2704 RIVER CHASE DRIVE
GREENVILLE, NC 27858                               P‐0040580 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IPPOLITO KAWAMOTO FAMILY TRUS
CJ KAWAMOTO
19114 HALCON CREST CT
GRASS VALLEY, CA 95949                             P‐0046174 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IPPOLITO, JAMES
KAWAMOTO, CJ
IPPOLITO KAWAMOTO
19114 HALCON CREST CT
GRASS VALLEY, CA 95949                             P‐0046165 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IPPOLITO, KENNETH T.
9 PINTAIL PLACE
WATERFORD, NY 12188                                P‐0033486 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IPPOLITO, MELISSA D.
140 STANYAN STREET
SAN FRANCISCO, CA 94118                            P‐0022759 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IPPOLITO, STEPHANIE M.
900 LEGACY PARK DR APT 815
LAWRENCEVILLE, GA 30043                            P‐0011939 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRACE, GREGORY
P.O. BOX 198
GREAT RIVER, NY 11739                              P‐0041872 12/18/2017    TK Holdings Inc., et al .                    $3,975.00                                                                                    $3,975.00
IREDIA, JOSEPH
OBOT, ELSIE
4614 LINDEN PLACE
PEARLAND, TX 77584                                 P‐0003628 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRELAND, KATIE M.
975 ENOLA ROAD
GRAND ISLAND, NY 14072                             P‐0033939 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRELAND, ZACHARY
1839 N. 15TH ST.
LAFAYETTE, IN 47904                                  672     10/26/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
IRISH, CHRISTOPHER R.
95 WINTER STREET
CLAREMONT, NH 03743                                P‐0006447 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRISH, DAMIAN A.
IRISH, KHRISHANA R.
293 LEE ROAD 2212
SMITHS STATION, AL 36877                           P‐0034881 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRISH, GAIL R.
1949 TRAVIS ST
SAINT HELEN, MI 48656                              P‐0051528 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRISH, PATRICK
439 BRECADO CT
HOLLAND, MI 49423                                  P‐0017550 11/6/2017     TK Holdings Inc., et al .                     $125.00                                                                                       $125.00
IRISH, SHANNON A.
1754 COUNTY RD 565
SUSSEX, NJ 07461                                   P‐0041260 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1660 of 3871
                                                        Case 17-11375-BLS                 Doc 4247                  Filed 10/26/20                    Page 1661 of 1950
                                                                                                            Claim Register
                                                                                                     In re TK Holdings Inc., et al .
                                                                                                          Case No. 17‐11375

                                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                                      Current Priority   Current Secured                         Current Admin     Total Current
                    Creditor Name and Address                 Claim No. Claim Date                   Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount    Claim Amount
                                                                                                                                       Amount                                                   Amount
IRISH‐RAHAMATULLA, SIDIKA C.
6911 B 188TH ST
APT 2C
FRESH MEADOWS, NY 11365                                       P‐0054686 1/14/2018            TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
IRK, SHARON L.
6035 TIMBERBEND DRIVE
AVON, IN 46123                                                P‐0020532 10/20/2017           TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
IRLE, JEFFREY H.
P.O. BOX 500176
ATLANTA, GA 31150                                             P‐0024420 11/13/2017           TK Holdings Inc., et al .                    $5,000.00                                                                                      $5,000.00
IRON FORCE INDUSTRIAL CO., LTD.
13 INDUSTRY NORTH RD.
NAN‐KANG INDUSTRIAL PARK
NAN‐TOU CITY 54066
TAIWAN, R.O.C.                                                  162      10/9/2017              TK Holdings Inc.                              $0.00                                                     $0.00                                $0.00
IRON FORCE INDUSTRIAL CO., LTD.
13 INDUSTRY NORTH RD.
NAN‐KANG INDUSTRIAL PARK
NAN‐TOU CITY 54066
TAIWAN, R.O.C.                                                  5016     6/11/2018              TK Holdings Inc.                                                                                                           $0.00             $0.00
IRONEYES, CARL B.
P.O. BOX 367
FORT YATES, ND 58538                                          P‐0038644 12/11/2017           TK Holdings Inc., et al .                   $25,000.00                                                                                     $25,000.00
IRONS, TYLER
5345 LA CRESCENTA
YORBA LINDA, CA 92887                                         P‐0042424 12/19/2017           TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
IRVIN ACQUISITION LLC AND IRVIN AUTOMOTIVE LLC (F/K/A IRVIN
AUTOMOTIVE, INC.)
ATTN: JOSEPH R. FINN
2600 CENTERPOINT PARKWAY
PONTIAC, MI 48341                                               2796    11/16/2017              TK Holdings Inc.                              $0.00              $0.00              $0.00                                                    $0.00
IRVIN ACQUISITION LLC AND IRVIN AUTOMOTIVE LLC (F/K/A IRVIN
AUTOMOTIVE, INC.)
ATTN: JOSEPH R. FINN
2600 CENTERPOINT PARKWAY
PONTIAC, MI 48341                                               2956    11/16/2017   TK Holdings de Mexico S. de R.L. de C.V.                                    $0.00              $0.00                                                    $0.00
IRVIN ACQUISITION LLC AND IRVIN AUTOMOTIVE LLC (F/K/A IRVIN
AUTOMOTIVE, INC.)
ATTN: JOSEPH R. FINN
2600 CENTERPOINT PARKWAY
PONTIAC, MI 48341                                               2958    11/16/2017               TK Mexico LLC                                                   $0.00              $0.00                                                    $0.00
IRVIN, CARLA C.
27 GRAYS CROSS RD
PETAL, MS 39465                                               P‐0031782 11/26/2017           TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
IRVIN, GEORGE A
326 FIRST HOPEWELL RD
SUMRALL, MS 39482                                               3536    11/27/2017              TK Holdings Inc.                          $3,028.12                                                                                      $3,028.12
IRVIN, GLENN W.
IRVIN, JANET M.
15802 N 16TH STREET
PHOENIX, AZ 85022                                             P‐0035252 12/3/2017            TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
IRVIN, JOSEPHINE
4778 HEATHERFIELD CT
FAIRFIELD, CA 94534                                             3705    11/28/2017              TK Holdings Inc.                              $0.00                                                                                          $0.00



                                                                                                          Page 1661 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1662 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
IRVINE, DOLORES J.
IRVINE, JOHN F.
P.O. BOX 139
BLUNT, SD 57522                                      P‐0024098 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRVINE, DOLORES J.
IRVINE, JOHN F.
P.O. BOX 139
BLUNT, SD 57522                                      P‐0024194 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRVINE, HEATHER M.
6 KAROLYN CIR.
NAHANT, MA 01908                                     P‐0035952 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRVINE, JANICE
IRVINE, JAMES
3234 MCCOLLUM CT
ACWORTH, GA 30102                                    P‐0036884 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRVINE, JOHN F.
P.O. BOX 139
BLUNT, SD 57522                                      P‐0024203 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRVINE, KENNETH F.
145 HECK RD
SARVER, PA 16055                                     P‐0029852 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRVINE, LAVONDA S.
3606 CLASSIC DRIVE
GARLAND, TX 75042                                    P‐0007040 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRVINE, SARAH K.
731 S. EAST AVE.
OAK PARK, IL 60304                                   P‐0036197 12/5/2017     TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
IRVING, BARRY C.
7364 LIMEKILN‐PIKE
PHILADELPHIA, PA 19138                               P‐0037325 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRVING, GWENDOLYN
IRVING, GWENDOLYN
6801 W 19TH
LOT 235
LUBBOCK, TX 79407                                    P‐0007524 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRVING, LAUREEN A.
4841 ALPINE DRIVE SW
LILBURN, GA 30047                                    P‐0050633 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRVING, RONALD S.
536 EAST LAKEVIEW AVE
MADISON, WI                                          P‐0007835 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRWIN, ANDREW E.
116 KENSINGTON RD
GREENBSORO, NC 27403                                 P‐0024880 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRWIN, BARBARA
8424 HAVEN BROOK CT
LAS VEGAS, NV 89128                                  P‐0053853   1/2/2018    TK Holdings Inc., et al .                   $33,000.00                                                                                   $33,000.00
IRWIN, JAMES
24 PEABODY TERRACE
#1702
CAMBRIDGE, MA 02138                                  P‐0028856 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRWIN, KEMP
6515 DAYLILLY COURT
NIWOT, CO 80503‐7157                                 P‐0025108 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1662 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1663 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
IRWIN, KEMP
6515 DAYLILLY COURT
NIWOT, CO 805093                                    P‐0057420 2/21/2018     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
IRWIN, LAURIE S.
3209 BARRY AVENUE
LOS ANGELES, CA 90066                               P‐0052263 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRWIN, ROBIN S.
119 ELDERBERRY LANE
LONGWOOD, FL 32779                                  P‐0008395 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IRWIN‐AKLAND, THERESA
1310 RED APPLE RD
WENATCHEE, WA 98801                                 P‐0037831 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ISAAC, LEONARD M.
11 OXFORD DRIVE
WEST HARTFORD, CT 06107                             P‐0023520 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ISAAC, RONTGEN T.
P. O. BOX # 888591
DUNWOODY, GA 30356                                  P‐0023758 11/13/2017    TK Holdings Inc., et al .                  $250,000.00                                                                                  $250,000.00
ISAACS, LEONARD B.
196 COMBS AVENUE
WOODMERE, NY 11598                                  P‐0046390 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ISAACS, LEONARD B.
196 COMBS AVENUE
WOODMERE, NY 11598                                  P‐0046401 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ISAACS, LEONARD B.
196 COMBS AVENUE
WOODMERE, NY 11598                                  P‐0046453 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ISABEL KALAJIAN ESTATE
374 FOREST DRIVE
ENGLEWOOD CLIFFS, NJ 07632                          P‐0053864   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ISABEL, RUSSELL G.
RUSSELL ISABEL
130 WALKER ST.
SWANSEA, MA 02777                                   P‐0009253 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ISCH, RUDOLF
2377 LOVALL VALLEY ROAD
SONOMA, CA 95476                                    P‐0023314 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ISENBERG, SUSAN M.
1905 NEW DAWN DRIVE
HARRISBURG, PA 17110                                P‐0038047 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ISHERWOOD, CHRISTINE M.
P.O. BOX 2663
122 DUKES COUNTY AVE
OAK BLUFFS, MA 02557                                P‐0033501 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ISHIDA, ALAN T.
ISHIDA, MELISSA L.
6344 S. QUEENSBURG CT.
AURORA, CO 80016                                    P‐0029037 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ISHIDA, ALAN T.
ISHIDA, MELISSA L.
6344 S. QUEENSBURG CT
AURORA, CO 80016                                    P‐0029042 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
ISHIDA, ALAN T.
ISHIDA, MELISSA L.
6344 S. QUEENSBURG CT
AURORA, CO 80016                                    P‐0029047 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1663 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1664 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
ISHII, KATHRYN A.
19876 BEATRIZ AVE
POOLESVILLE, MD 20837                               P‐0036861 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ISHIKAWA, LESLIE D.
ISHIKAWA, DAYLE D.
P.O. BOX 384095
WAIKOLOA, HI 96738‐4095                             P‐0030818 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ISHINO, GLENN R.
16021 2ND PL W
LYNNWOOD, WA 98087                                  P‐0039591 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ISKANDARYAN, ARMEN
311 N KENWOOD ST
APT 7
GLENDALE, CA 91206                                  P‐0031112 11/24/2017    TK Holdings Inc., et al .                      $560.00                                                                                       $560.00
ISKE, KATHY L.
16505 ISKE DRIVE
BELLEVUE, NE 68123                                  P‐0023004 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ISLAM, MD T.
5392 JUSTINE WAY
WINTER PARK, FL 32792
WINTER PARK                                         P‐0004977 10/26/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
ISLAM, MD T.
5392 JUSTINE WAY
WINTER PARK FL‐32792
WINTER PARK, FL 32792                               P‐0023849 11/3/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
ISLAS, DION E.
1120
PEBBLEBROOK DR
LEWISVILLE, TX 75067                                P‐0052221 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ISLAS, DION E.
1120
PEBBLEBROOK DR
LEWISVILLE, TX 75067                                P‐0052228 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ISMAIL, BEE
NIKKHOO, FARID T.
GPS AUTO LLC
2303 N RIVERSIDE DR
SANTA ANA, CA 92706                                 P‐0051997 12/27/2017    TK Holdings Inc., et al .                 $1,200,000.00                                                                                $1,200,000.00
ISOM, JENNIFER
261 KINGS POND AVE
WINTER HAVEN, FL 33880                              P‐0054822 1/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ISSA, KAREN
1524 8TH AVE SE
CEDAR RAPIDS, IA 52403                              P‐0007553 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ISSAKOV, SIMON
391 HUNTINGTON
WAYNE, PA 19087                                     P‐0010154 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ISYANOV, ERIKA
19861 GREENBRIAR DRIVE
TARZANA, CA 91356                                   P‐0033116 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ISYANOV, ERIKA
ISYANOV, RAVIL
19861 GREENBRIAR DRIVE
TARZANA, CA 91356                                   P‐0033134 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 1664 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1665 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin     Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                        Amount                                                  Amount
ITANI, RAJA
27 SILVER SADDLE LANE
ROLLING HILLS ESTATES, CA 90274                         1653     11/2/2017       TK Holdings Inc.                                                 $0.00                                 $0.00                                $0.00
ITANI, RAJA M.
27 SILVER SADDLE LANE
ROLLING HILLS ES, CA 90274                            P‐0054632 1/13/2018     TK Holdings Inc., et al .                    $4,500.00                                                                                     $4,500.00
ITD PRECISION
ATTN: ANNA GAUDET
9719 TELGE RD
HOUSTON, TX 77095                                       5000     6/8/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
ITD PRECISION
ATTN: ANNA GAUDET
9719 TELGE RD
HOUSTON, TX 77095                                       5007     6/12/2018       TK Holdings Inc.                                                                                                          $0.00             $0.00
ITHACA CARSHARE INC
ITHACA CARSHARE INC
P.O. BOX 418
ITHACA, NY 14851                                      P‐0022084 11/10/2017    TK Holdings Inc., et al .                    $1,872.33                                                                                     $1,872.33
ITHACA CARSHARE INC
ITHACA CARSHARE INC
P.O. BOX 418
ITHACA, NY 14851                                      P‐0022090 11/10/2017    TK Holdings Inc., et al .                    $1,872.33                                                                                     $1,872.33
ITHACA CARSHARE INC
ITHACA CARSHARE
P.O. BOX 418
ITHACA, NY 14851                                      P‐0022096 11/10/2017    TK Holdings Inc., et al .                    $1,872.33                                                                                     $1,872.33
ITHACA CARSHARE INC
ITHACA CARSHARE INC
P.O. BOX 418
ITHACA, NY 14851                                      P‐0022100 11/10/2017    TK Holdings Inc., et al .                    $1,872.33                                                                                     $1,872.33
ITHACA CARSHARE INC
ITHACA CARSHARE INC
P.O. BOX 418
ITHACA, NY 14851                                      P‐0022103 11/10/2017    TK Holdings Inc., et al .                    $1,872.33                                                                                     $1,872.33
ITHACA CARSHARE INC
ITHACA CARSHARE INC
P.O. BOX 418
ITHACA, NY 14851                                      P‐0022118 11/10/2017    TK Holdings Inc., et al .                    $1,872.33                                                                                     $1,872.33
ITO, ALAN L.
2720 YATES
DENVER, CO 80212                                      P‐0007941 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
ITS ENCLOSURES
271 WESTECH DR.
MT. PLEASANT, PA 15666                                  513     10/24/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
IVANOV, ANDREI
2255 SHOWERS DRIVE, APT.363
MOUNTAIN VIEW, CA 94040                               P‐0011497 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IVANOV, ANDREI
2255 SHOWERS DRIVE, APT. 363
MOUNTAIN VIEW, CA 94040                               P‐0011505 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IVANOV, EVGHENII
2502 MANCUSO BEND
CEDAR PARK, TX 78613                                  P‐0046290 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
IVANOV, EVGHENII
2502 MANCUSO BEND
CEDAR PARK, TX 78613                                  P‐0046291 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                           Page 1665 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1666 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
IVANYO, MARK D.
18318 HEATON DRIVE
HOUSTON, TX 77084                                   P‐0008756 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IVEY, BRYAN L.
I A MINOR, E.
19807 MORGAN JANE WAY
CYPRESS, TX 77433                                   P‐0052122 12/26/2017    TK Holdings Inc., et al .                    $3,800.00                                                                                    $3,800.00
IVEY, IV, CHARLES M.
1817 COLONIAL AVE.
GREENSBORO, NC 27408                                P‐0004013 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IVEY, KEVIN A.
2000 S. EADS ST
APT. 1205
ARLINGTON, VA 22202                                 P‐0054308   1/9/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IVEY, LINDA B.
IVEY, THOMAS H.
2 LAKE RIDGE
CLOVER, SC 29710                                    P‐0050904 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IVEY, RICHARD K.
540 BARKSDALE DR
RALEIGH, NC 27604                                   P‐0003124 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IVIE, BRANDON R.
9902 COPA CABANA CT
BAKERSFIELD, CA 93312                               P‐0027044 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IVIE, BRENT
BLEU SKYE, LLC
1901 RYAN PARK AVE
SANDY, UT 84092                                     P‐0041835 12/18/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
IVORY, RICKY H.
12803 HARBORWOOD DRIVE
LARGO, FL 33774                                     P‐0041598 12/18/2017    TK Holdings Inc., et al .                   $52,956.67                                                                                   $52,956.67
IVY, JOANN W.
9912 GABLE RIDGE TER
APT C
ROCKVILLE, MD 20850                                 P‐0010045 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IVY, RAY A.
IVY, CASSANDRA E.
5190 S. E. DEER RUN
LATHROP, MO 64465                                   P‐0021468 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IVY, SAMUEL E.
1974 LYDGATE COVE
MEMPHIS, TN 38116                                   P‐0024374 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IVY, SAMUEL E.
1974 LYDGATE COVE
MEMPHIS, TN 38116                                   P‐0024377 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IVY, STEPHEN L.
P.O. BOX 5153
WINTER PARK, FL 32793                               P‐0056918   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IWANAGA, SHUJI
IWANAGA, MARGARET M.
516 TEPIC PL
SANTA BARBARA, CA 93111‐1607                        P‐0026224 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IWINSKI, KENNETH A.
IWINSKI, CAROL A.
5631 PATRICK HENRY COURT
WISCONSIN RAPIDS, WI 54494                          P‐0028874 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1666 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1667 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
IWIULA, GABRIELLE K.
907 N 95TH ST
SEATTLE, WA 98103                                   P‐0031820 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IYER, SUBRAMANIAM R.
2160 LAURENS DR
CONCORD, NC 28027                                   P‐0048873 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IYER, SUBRAMANIAM R.
2160 LAURENS DR
CONCORD, NC 28027                                   P‐0050281 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IYER, VIPIN V.
1314 OLD HERITAGE PL
GREENWOOD, IN 46143                                 P‐0001605 10/22/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
IYER, WAYNE G.
1510 EVERETT STREET
ALAMEDA, CA 94501                                   P‐0018610 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IZAGUIRRE, EDGAR
651 E TRAVIS BLVD #12
FAIRFIELD, CA 94533                                 P‐0031945 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IZEKOR, ADESUWA Z.
2612 JOHNSON STREET
LITTLEROCK, AR 72204                                P‐0051273 12/27/2017    TK Holdings Inc., et al .                   $50,000.00                                                                                   $50,000.00
IZGUERRA, MICHAEL A.
RODRIGUEZ, MICHELLE E.
14531 S PINE GROVE DRIVE
HOMER GLEN, IL 60491                                P‐0055395 1/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IZMIRIAN, CARNIG
4505 S YOSEMITE ST
UNIT 131
DENVER, CO 80237                                    P‐0045627 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IZMIRIAN, CARNIG
4505 S YOSEMITE ST
UNIT 131
DENVER, CO 80237                                    P‐0045680 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IZUMI, SUZANN
2916 DATE STREET 23M
HONOLULU, HI 96816                                  P‐0038332 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
IZUMI, SUZANNE
2916 DATE ST 23M
HONOLULU, HI 96816                                  P‐0038327 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
J & J BORING, INC.
P.O. BOX 357
WINFIELD, MO 63389                                  P‐0026083 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
J.N. EBERLE FEDERNFABRIK GMBH
HOECHFELDSTRASSE 6‐8, D‐86830
SCHWABMUNCHEN
GERMANY                                                77      8/11/2017       TK Holdings Inc.                         $24,944.10                                                    $0.00                          $24,944.10
J.N. EBERLE FEDERNFABRIK GMBH
HOECHFELDSTRASSE 6‐8, D‐86830
SCHWABMUNCHEN
GERMANY                                                78      8/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JAAFAR, CHADI
551 W 181ST STREET
NEW YORK, NY 10033                                  P‐0057325 2/16/2018     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
JABBOUR, DEBORAH A.
7 BELCUL CT
EAST ISLIP, NY 11730                                P‐0044444 12/22/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
                                                                                         Page 1667 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1668 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
JABER, JABER N.
JABER, JABER N.
GREENLAND AUTO SALE LLC
2523 RUSSELLVILLE RD
BOWLING GREEN, KY 42101                             P‐0011667 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JABIN, PETER
956 10TH AVE E #1
SEATTLE, WA 98102                                   P‐0018994 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JABLONOWSKI, GREGORY
481 POPPY ST
FULLERTON, CA 92835                                 P‐0021856 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACEK, STEVE
7894 MCLIN WAY
CITRUS HEIGHTS, CA 95610                            P‐0018336 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACHOWSKI, CELESTE J.
385 W COLUMBUS PL
LONG BRANCH, NJ 07740                               P‐0035899 12/5/2017     TK Holdings Inc., et al .                    $1,600.00                                                                                     $1,600.00
JACK
827 SCHOOL SVE
CUYAHOGA FALLS, OH 44221                            P‐0010970 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKAON, KENYATTA D.
3826 NORTHBROOK DRIVE
JACKSON, MS 39206                                   P‐0053735   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKEL, MARY H.
760 TOLL ST
MONROE, MI 48162                                    P‐0019823 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKELOW, JUSTIN
NO ADDRESS PROVIDED
                                                    P‐0041549 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKOWSKI, ROBERT E.
JACKOWSKI, REGINA L.
1210 MARY IRENE RD.
NEW BADEN, IL 62265                                 P‐0008105 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKS, SHIRLEY A.
1327 OLSEN WAY
SUISUN CITY, CA 94585                               P‐0034821 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKS, TIFFANY D.
8910 FULLER ROAD
CHATTANOOGA, TN 37421                               P‐0014958 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKS, TIFFANY D.
8910 FULLER ROAD
CHATTANOOGA, TN 37421                               P‐0019447 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON
TOYOTA
115 FRANKLIN STREET NE
APT. H‐21
WASHINGTON, DC 20002                                P‐0041580 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON JR, JOHN A.
12 DALEHURST CT.
SACRAMENTO, CA 95835                                P‐0021081 11/9/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
JACKSON JR, VAUGHN S.
22234 YATES AVE
SAUK VILLAGE, IL 60411                              P‐0056321 1/31/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON JR., EDWARD
2192 SCENIC DR.
BIRMINGHAM, AL 35214                                  4795      2/4/2018       TK Holdings Inc.                         $24,000.00                                 $0.00                                              $24,000.00
                                                                                         Page 1668 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1669 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
JACKSON JR., EDWARD
2192 SCENIC DR.
BIRMINGHAM, AL 35214                                  4796     2/4/2018        TK Holdings Inc.                         $18,000.00              $0.00              $0.00                                              $18,000.00
JACKSON JR., EDWARD
2192 SCENIC DR.
BIRMINGHAM, AL 35214                                P‐0055566 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON SR., KELVIN L.
2113 52ND STREET SOUTH
GULFPORT, FL 33707                                    5047     9/25/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
JACKSON, ALYSIA P.
530 PENNSYLVANIA AVENUE
530 PENNSYLVANIA AVENUE
FORT LAUDERDALE, FL 33312                           P‐0047247 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON, AMANDA K.
6115 JENKINS RD
ALBANY, GA 31705                                    P‐0009800 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON, AMBER
1515 LORD ASHLEY DR
SANFORD, NC 27330                                   P‐0010032 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON, ANDRE
125 TAMMIE DRIVE
DOVER, DE 19904                                     P‐0049675 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON, ANTHONY
2614 CANTERBURY AVE
CINCINNATI, OH 45237                                P‐0001718 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON, ANTOINETTE
1575 W TALISMAN DR
SALT LAKE CITY, UT 84116                            P‐0009421 10/30/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00
JACKSON, ANTOINETTE
1801 OLD LINCOLN HWY APT. 11
LANGHORNE, PA 19047                                 P‐0010310 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON, APRIL C.
307 PARK CHASE CT.
GRIFFIN, GA 30224                                   P‐0004599 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON, APRIL D.
792 EDENTON CT.
JONESBORO, GA 30238                                 P‐0010853 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON, APRIL H.
411 BONNAWOOD DRIVE
HERMITAGE, TN 37076                                 P‐0051557 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON, BETTY A.
22354 ELMWOOD STREET
EASTPOINTE, MI 48021                                P‐0013410 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON, BEVERLY E.
P>O> BOX 97
BASSFIELD, MS                                       P‐0024885 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON, BLAIR F.
8104 192ND AVENUE PLACE EAST
BONNEY LAKE, WA 98391                               P‐0018167 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON, BRANDI
3510 BRIDGEWATER DRIVE
MONROE, GA 30656                                    P‐0057384 2/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JACKSON, BRANDON
2943 DRAGONWICK DR.
HOUSTON, TX 77045                                   P‐0002658 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                         Page 1669 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1670 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JACKSON, BRENDA
2017 EAST RIDGE CIRCLE
MADISON, MS 39110                                      3009    11/20/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JACKSON, BRENDA J.
FLOURNOY, LEE E.
                                                     P‐0000879 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, BRENDA L.
GIBBS, DAMARCO R.
2017 EAST RIDGE CIRCLE
MADISON, MS 39110                                    P‐0029784 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, BRENDON
8351 GOLDEN PRAIRIE DRIVE
TAMPA, FL 33647                                      P‐0043762 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, BRENT
231 RESTFUL CREST AVE
NORTH LAS VEGAS, NV 89032‐6112                       P‐0012514 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, BRENT
231 RESTFUL CREST AVE
NORTH LAS VEGAS, NV 89032‐6112                       P‐0025635 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, BRIAN M.
1555 MONACO PKWY
DENVER, CO 80220                                     P‐0004646 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, BRUCE A.
201 BAY CT
HERTFORD, NC 27944                                   P‐0000689 10/20/2017    TK Holdings Inc., et al .                     $444.23                                                                                       $444.23
JACKSON, BRUCE A.
114 W CENTER AVE
LAKEBLUFF, IL 60044                                  P‐0039428 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, CAROL
100 ELGAR PLACE
APT 5E
BRONX, NY 10475                                      P‐0041119 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, CATHERINE C.
6169 MIDWAY RD
PHENIX, VA 23959‐2200                                P‐0037256 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, CHARLENA E.
1276 SELLS AVE SW
ATLANTA, GA 30310                                    P‐0031088 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, CHRISTOPHER
5517 W 108TH PL
OAK LAWN, IL 60453                                   P‐0006439 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, CHRISTOPHER L.
4853 FAWN RIDGE
CANANDAIGUA, NY 14424                                P‐0022509 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, CLARENCE
247 LINCOLN AVE
ROOSEVELT, NY 11575                                  P‐0056285 1/31/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, CLEVE H.
9707 S BEVERLY AVENUE
CHICAGO, IL 60643                                    P‐0044821 12/21/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
JACKSON, CLIFTON D.
JACKSON, LYNDA R.
423 BROOKHOLLOW
NEW BRAUNFELS, TX 78132                              P‐0056021 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1670 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1671 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JACKSON, CLIFTON P.
JACKSON, SONG K.
6238 TURNBERRY DR
BANNING, CA 92220‐7535                               P‐0020458 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, DANA M.
5526 S. 234TH PL
KENT, WA 98032                                       P‐0047350 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, DANIELLE C.
2662 HOSEA L. WILLIAMS DRIVE
ATLANTA, GA 30317                                    P‐0023186 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, DANITA G.
414 NORTH 27TH STREET
RICHMOND, VA 23223                                   P‐0057041   2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, DAVID D.
13772 ATRIUM AVE
ROSEMOUNT, MN 55068                                  P‐0027163 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, DENNIS E.
JACKSON, ELIZABETH P.
5838 MARKWELL RIDGE
BRASELTON, GA 30517‐1236                             P‐0009548 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, DIANE I.
JACKSON, GEORGE JACK M.
16880 SE 251ST TERRACE
UMATILLA, FL 32784                                   P‐0002415 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, DION
2210 MITCH CT W
SANFORD, FL 32771                                      1063      11/1/2017       TK Holdings Inc.                          $3,750.00                                                                                    $3,750.00
JACKSON, DION
2210 MITCH CT W
SANFORD, FL 32771                                      4620      1/2/2018        TK Holdings Inc.                          $4,350.00                                                                                    $4,350.00
JACKSON, DION
2210 MITCH CT W
SANFORD, FL 32771                                      4621      1/2/2018        TK Holdings Inc.                          $3,150.00                                                                                    $3,150.00
JACKSON, DION
2210 MITCH CT W
SANFORD, FL 32771                                      4716      1/10/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
JACKSON, DIONNE
15632 GATEHOUSE DR.
ROANOKE, TX 76262                                    P‐0022048 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, DORIS
NO ADDRESS PROVIDED
                                                     P‐0053789   1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, DORLA
8716 HARVEST ACRES
MANVEL, TX 77578                                     P‐0003234 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, DOUGLAS J.
JACKSON, DAWN A.
1142 170 ROAD
BELLEVILLE, KS 66935                                 P‐0017746 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, EUGENE
JACKSON, NORMA L.
1715 BERKELEY DRIVE
GLENN HEIGHTS, TX 75154                              P‐0050409 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, GENEVA S.
274 CRAIGTOWN RD
CALHOUN, GA 30701                                    P‐0009741 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1671 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1672 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin     Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount    Claim Amount
                                                                                                                       Amount                                                   Amount
JACKSON, GEORGE M.
JACKSON, DIANE I.
16880 SE 251ST TERRACE
UMATILLA, FL 32784                                   P‐0002412 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JACKSON, GWENDOLYN E.
1476 QUARTET DR
DALLAS, TX 75241                                     P‐0039899 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JACKSON, HENRY A.
515 LAFAYETTE STREET
LONG BRANCH, NJ 07740                                P‐0036645 12/5/2017     TK Holdings Inc., et al .                    $2,500.00                                                                                      $2,500.00
JACKSON, HILLARY N.
7050 SW 25 STREET
MIRAMAR, FL 33023                                    P‐0047020 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JACKSON, JACQUELINE R.
3713 MORSE AVE APT 6
SACRAMENTO, CA 95821                                 P‐0053306 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JACKSON, JALEN T.
JACKSON, JALEN
3291 JESSICA DR
DOUGLASVILLE, GA 30135                               P‐0043398 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JACKSON, JAMES A.
557 BRUNSWICK DRIVE
VALLEJO, CA 94591                                    P‐0055330 1/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JACKSON, JAMES C.
19511 MILLS MEADOW LANE
HOUSTON, TX 77094                                    P‐0023141 11/12/2017    TK Holdings Inc., et al .                     $350.00                                                                                         $350.00
JACKSON, JAMES CHARLES
6443 WOODBRIAR LANE
MIDLAND, GA 31820                                      709     10/26/2017       TK Holdings Inc.                              $0.00                                                                                          $0.00
JACKSON, JARED L.
816 W ALMA AVE
HARRISON, AR 72601                                   P‐0012920 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JACKSON, JEAN M.
MOORE, ANGELIA M.
1717 CARVER STREET
LAKE CHARLES, LA 70615                               P‐0040350 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JACKSON, JEANNE
1717 CARVER STREET
LAKE CHARLES, LA 70615                                 3535    11/27/2017       TK Holdings Inc.                              $0.00                                                                                          $0.00
JACKSON, JEANNE
1717 CARVER STREET
LAKE CHARLES, LA 70615                                 4544    12/27/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00               $0.00              $0.00             $0.00
JACKSON, JEANNE M.
MOORE, ANGELIA
1717 CARVER STREET
LAKE CHARLES, LA 70615                               P‐0050077 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JACKSON, JEANNE MARIE
1717 CARVER STREET
LAKE CHARLES, LA 70615                                 3321    11/24/2017       TK Holdings Inc.                              $0.00                                 $0.00               $0.00                                $0.00
JACKSON, JEFFREY B.
21656 VINTAGE WAY
LAKE FOREST, CA 92630                                P‐0036251 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JACKSON, JENNIFER M.
4932 BLUE HERON DR
NEW PORT RICHEY, FL 34652                            P‐0046312 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00


                                                                                          Page 1672 of 3871
                                                 Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1673 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
JACKSON, JILL M.
JACKSON, MARTIN A.
1274 S FERNSIDE DR
TACOMA, WA 98465                                      P‐0031944 11/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, JON J.
10203 VANTAGE RD
LOUISVILLE, KY 40299                                  P‐0000412 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, JORDAN
JACKSON, DOUG
31 FIR AVE
FORKS, WA                                             P‐0044336 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, JOYCE MCGEE
P. O. BOX 1243
NATALBANY, LA 70451                                     2609      11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JACKSON, JR., RUDOLPH
JACKSON, JR., RUDOLPH
1908 ALCOR ST.
LOMITA, CA 90717‐1809                                 P‐0050324 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, KEITH D.
4220 LAS VEGAS BLVD. N.
APT. 219
LAS VEGAS, NV 89115                                   P‐0001497 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, KEITH D.
NO ADDRESS PROVIDED
                                                      P‐0001500 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, KENNETH G.
212 NORTH AVALON
WEST MEMPHIS, AR 72301                                P‐0057333 2/17/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, KENNETH L.
2449 ABERDEEN WAY
APT D
RICHMOND, CA 94806                                    P‐0049312 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, KENYATTIA
JACKSON, TELETHIA
3470 CR 1250
DETROIT, TX 75436                                     P‐0021662 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, KENYAYTA D.
3826 NORTHBROOK DRIVE
JACKSON, MS 39206                                     P‐0053731    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, KIMBERLY
1620 N GRAPE AVE
COMPTON, CA 90222                                       3908      12/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
JACKSON, KIMBERLY
1471 OUTLOOK AVE
FLOOR 3
BRONX, NY 10465                                       P‐0006737 10/27/2017      TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
JACKSON, KIMBERLY
6713 WYNCOTE AVE
PHILADELPHIA, PA 19138                                P‐0045632 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, KIMBERLY
6713 WYNCOTE AVE
PHILADELPHIA, PA 19138                                P‐0045639 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, KIRBY A.
16932 W JENNY LN
LOXAHATCHEE, FL 33470                                 P‐0016137 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                             Page 1673 of 3871
                                                  Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1674 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
JACKSON, KUNTHY P.
1231 HERRING GULL DRIVE
FAYETTEVILLE, NC 28306                                 P‐0005701 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, LANIESHA
604 GREENWAY STREET
BELTON, TX 76513                                       P‐0002574 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, LATAVIUS
2095 BRANCH CREEK DR
BYRAM, MS 39272                                        P‐0037405 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, LATISIA
11772 BRAILE ST
DETROIT, MI 48228                                      P‐0013786 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, LATISIA
11772 BRAILE ST
DETROIT, MI 48228                                      P‐0013787 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, LATISIA
11772 BRAILE ST
DETROIT, MI 48228                                      P‐0013792 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, LEANNA
2432 7TH ST N
COLUMBUS, MS 39705                                     P‐0022955 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, LEANNA
NO ADDRESS PROVIDED
                                                       P‐0022964 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, LINDA J.
FIRST CITY CREDIT UNION
16 COUNTRY RIDGE ROAD
POMONA, CA 91766                                       P‐0018728 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, LINDA J.
FIRST CITY CREDIT UNION
16 COUNTRY RIDGE RD
POMONA, CA 91766                                       P‐0027852 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, LINDA JUNE
16 COUNTRY RIDGE ROAD
POMONA, CA 91766                                         2110     11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JACKSON, LISA NICOLE
4500 LAUREL CANYON BLVD
APT 105
STUDIO CITY, CA 91607                                    5083     2/1/2019        TK Holdings Inc.                              $0.00                                                                                        $0.00
JACKSON, LOLITA
LOLITA JACKSON
39 47TH AVE
BELLWOOD, IL 60104                                     P‐0006974 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, LUCY
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                        P‐0044037 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
JACKSON, LUEVENIA
559 SWITCHBACK ROAD
KENBRIDGE, VA 23944                                    P‐0045963 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, LUTHER I.
3612 LAPLACE STREET
CHALMETTE, LA 70043‐2241                               P‐0026481 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, MARC M.
602 N CAHUENGA BL
LOS ANGELES, CA 90004                                  P‐0041066 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 1674 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1675 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JACKSON, MARGARET K.
1608 CLIMBING DAYFLOWER DRIVE
RUSKIN, FL 33570                                     P‐0002891 10/24/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
JACKSON, MARIA E.
5410 LEXINGTON WOODS LANE
ALPHARETTA, GEORGIA 30005                            P‐0016767 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, MARY
2409 GIDEON AVE
ZION, IL 60099                                       P‐0005543 10/26/2017    TK Holdings Inc., et al .                  $125,000.00                                                                                  $125,000.00
JACKSON, MARY A.
802 E 41ST STREET APT. C
CHICAGO, IL 60653                                    P‐0056683   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, MARY A.
802 E 41ST STREET
CHICAGO, IL 60653                                    P‐0056697   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, MICHAEL
813 ORCHARD TREE RD
ODENTON, MD 21113                                    P‐0028791 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, MICHAEL D.
JACKSON, CHARITY S.
1413 CROSS LAKE CIRCLE
SHREVEPORT, LA 71109                                 P‐0027367 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, MICHAEL T.
6726 WATER STONE COURT
SANFORD, FL 32771                                    P‐0024761 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, MIKE O.
24327 AYSCOUGH LN
KATY, TX 77493                                       P‐0013261 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, MIRANDA S.
111 HORTON RD.
ROEBUÇK, SC 29376                                    P‐0003321 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, MONIQUE
NO ADDRESS PROVIDED
                                                     P‐0041440 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, RACHEL M.
POST OFFICE BOX 174
ROSSVILLE, IL 60963                                  P‐0044586 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, RHONDA G.
11507 PRESTIGE DRIVE
FRISCO, TX 75033                                     P‐0037046 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, RHONDA L.
5323 HWY N
#405
COTTLEVILLE, MO 63338                                P‐0011619 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, RICHARD S.
3251 ELLA LEE LN
HOUSTON, TX 77019                                    P‐0040650 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, RICHARD S.
3251 ELLA LEE LN
HOUSTON, TX 77019                                    P‐0040652 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, ROBERT M.
28863 OREGON ROAD
APT #C28
PERRYSBURG, OH 43551                                 P‐0048209 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1675 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1676 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JACKSON, ROBIN R.
1700 BONNABEL TRACE NE
MARIETTA, GA 30066                                  P‐0007934 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, ROHAN A.
3434 LAURENS ROAD
APT 217
GREENVILLE, SC 29607                                P‐0053057 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, ROSALYN C.
11288 KINGSLEY MANOR WAY
JACKSONVILLE, FL 32225                              P‐0002925 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, ROSALYN C.
11288 KINGSLEY MANOR WAY
JACKSONVILLE, FL 32225                              P‐0002930 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, ROSALYN C.
11288 KINGSLEY MANOR WAY
JACKSONVILLE, FL 32225                              P‐0003088 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, ROSITA C.
CONSUMER PORTFOLIO SERVICES I
P.O. BOX 57071
IRVINE, CA 92619                                    P‐0020635 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, RUTH L.
P.O. BOX 1112
BRANDYWINE, MD 20613                                P‐0029264 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, SANDRA L.
JACKSON, J. L.
663 SAMS POINT ROAD
BEAFORT, SC 29907                                   P‐0016277 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, SARA
55 OSBORN LN
MONROE, CT 06468                                    P‐0049940 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, SARAH P.
9 LATIUM DR
PITTSFORD, NY 14534                                 P‐0040605 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, SEDRICKA
4400 W AIRPORT BLVD
#1706
HOUSTON, TX 77045                                   P‐0056572   2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, SHAPRI
1531 E. EVELYN AVENUE
HAZEL PARK, MI 48030                                P‐0021996 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, SHAUN B.
194 GOLDEN PHEASANT
GETZVILE, NY 14068                                  P‐0012971 11/2/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
JACKSON, SHELLY A.
7625 SYBIL ST
SAGINAW, MI 48609                                   P‐0048273 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, SHIRLEY A.
3240 SCHIEFFER A
FORT WORTH, TX 76110                                P‐0006345 10/27/2017    TK Holdings Inc., et al .                       $20.00                                                                                       $20.00
JACKSON, STEPHANIE M.
105 MORNING VIEW COURT
DURHAM, NC 27703                                    P‐0029101 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, SUSAN A.
194 GOLDEN PHEASANT
GETZVILLE, NY 1406819UUA                            P‐0012952 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1676 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1677 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JACKSON, TALEATHA
27684 GATEWAY BLVD
#307
FARMINGTON HILLS, MI 48334                          P‐0014597 11/3/2017     TK Holdings Inc., et al .                   $28,000.00                                                                                   $28,000.00
JACKSON, TAMARA
7915 GABLE BRIDGE LANE
RICHMOND, TX 77407                                  P‐0021539 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, TANISHA
5546 BAYRIDGE DR
HILLIARD, OH 43026                                  P‐0036301 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, TARIK
1817 BRAMBLE CREEK
DESOTO, TX 75115                                    P‐0024450 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, TERESA M.
NO ADDRESS PROVIDED
                                                    P‐0054798 1/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, TERESSA J.
3602 28TH PARKWAY
TEMPLE HILLS, MD 20748                              P‐0010664 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, TERRELL D.
9212 BURDINE ST. APT#1024
HOUSTON, TX 77096                                   P‐0051167 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, TERRY W.
4255 IRON HORSE TRAIL
COLORADO SPRINGS, CO 80917                          P‐0039778 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, THOMAS F.
129 STRINGHAM ROAD
APT 1
LAGRANGEVILLE, NY 12540                             P‐0014608 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, THOMAS F.
129 STRINGHAM ROAD
APT 1
LAGRANGEVILLE, NY 12540                             P‐0014740 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, THOMAS F.
129 STRINGHAM ROAD
APT 1
LAGRANGEVILLE, NY 12540                             P‐0014743 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, THOMAS H.
1136 MILLHOUSE DRIVE
ROCK HILL, SC 29730                                 P‐0050500 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, TIMOTHY
1200 N KEYSTONE ST
BURBANK, CA 91506                                   P‐0037576 12/8/2017     TK Holdings Inc., et al .                    $9,787.94                                                                                    $9,787.94
JACKSON, TIMOTHY J.
93 FAIRVIEW AVENUE
AUGUSTA, ME 04330‐5830                              P‐0027435 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, TINA D.
801 TATEMST.
SAVANNAH, GA 31405                                  P‐0040170 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, TODD D.
2509 HALTERBREAK COURT
HERNDON, VA 20171                                   P‐0028137 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, TOMMY
AUBURN CORRECTIONAL FACILITY
07B1084; P.O. BOX 618
AUBURN, NY 13024                                    P‐0041843 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1677 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1678 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JACKSON, TOMMY R.
AUBURN CORRECTIONAL FACILITY
135 STATE STREET; 07B1084
PO BOX 618
AUBURN, NY 13024                                      4860     2/20/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
JACKSON, TONY
1640 DEER VALLEY RD
HOOVER, AL 35226                                    P‐0012033 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, TRACI M.
WILLIAMS, GREGORY M.
142 ABEL ROAD
CLEMSON, SC 29631                                   P‐0050343 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, VALERIE L.
602 SW 4TH AVE.
DELRAY BEACH, FL 33444                              P‐0053430 12/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, VALERY J.
229 17TH AVENUE NORTH
TEXAS CITY, TX 77590                                P‐0049281 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, VINCENT
JACKSON, ROSA
3602 CROOKED CREEK DRIVE
DIAMOND BAR, CA 91765                               P‐0023319 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, VINCENT
B.
20648 JIMMY LUNCEFORD ROAD
NORTHPORT, AL 35475                                 P‐0034809 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, WALTER
1921 W 18TH STREET
COMPTON, CA 90222                                     2931    11/17/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
JACKSON, WALTER S.
1921 W 18TH STREET
COMPTON, CA 90222                                   P‐0027693 11/17/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
JACKSON, WARREN J.
715 BIRCHWOOD RD.
SAVANNAH, GA 31419                                    1707     11/3/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
JACKSON, WILLIAM R.
26 PICADILLY CIRCLE
MARLTON
MARLTON, NJ 08053                                   P‐0010841 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, WILLIREE
2506 FAIRHILL DRIVE
SUITLAND, MD 20746                                  P‐0052801 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON, WILLIREE
2506 FAIRHILL DRIVE
SUITLAND, MD 20746                                  P‐0052827 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON‐07B1084, TOMMY R.
DONALSON, MARYANN C.
AUBURN CORRECTIONAL FACILITY
AUBURN, NY 13024                                    P‐0052800 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON‐BROWN, JOY R.
9140 SEBRING DR
PENSACOLA, FL 32506                                 P‐0055169 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACKSON‐HARKNESS, KATHLEEN T.
JACKSON, KATHLEEN
1973 LOS FELIZ DR. #119
THOUSAND OAKS, CA 91362                             P‐0025087 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1678 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1679 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JACKSON‐REGOT, LINDA L.
1601 N SECOND ST
ST CHARLES, MO 63301                                 P‐0054758 1/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOB, GEORGE C.
4008 BREWER DRIVE
PLANO, TX                                            P‐0038421 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOB, MARYANN
JACOB, STEPHEN
109 PINE VALLEY CT
DEBARY, FL 32713‐2302                                P‐0039226 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOB, PHILIP J.
493 1ST STREET
BROOKLYN, NY 11215                                   P‐0019918 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOB, ROY
1803 RIVERBEND XING
SUGAR LAND, TX 77478                                 P‐0025992 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBI, DONALD G.
11220 MONTE CARLO DR.
SAINT LOUIS, MO 63126‐3217                           P‐0015575 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBIUS, JEREL L.
3002 3RD ST,
UNIT 106
SANTA MONICA                                         P‐0013506 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBO, EDDIE S.
1051 JASPER ST
AURORA, CO 80011                                     P‐0036225 12/5/2017     TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
JACOBS IV, LIONEL M.
5300 W PASEO DEL BARRANCO
TUCSON
TUCSON, AZ 87545‐9676                                P‐0002523 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, ALAN A.
13052 W AVALON DR
AVONDALE, AZ 85392‐6767                              P‐0013409 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, ALLISON M.
410 BLEDSOE AVE
RALEIGH, NC 27601                                    P‐0007479 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, BRANDON R.
44 OAKRIDGE DR
TAUNTON, MA 02780                                    P‐0023379 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, CODY
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0044054 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
JACOBS, DONOVAN J.
2710 ALPINE BLVD. #O, PMB201
ALPINE, CA 91901                                     P‐0039137 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, GINA K.
3613 BIG BEND RD
ELY
IOWA
LINN                                                 P‐0051353 12/27/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
JACOBS, HARRY F.
SNYDER‐JACOBS, SHERRY A.
117 DRAGONFLY DR
TITUSVILLE, FL 32780                                 P‐0000221 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1679 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1680 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JACOBS, JILL A.
784 STONE CHURCH ROAD
BERWICK, PA 18603                                   P‐0026282 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, JOHN
7840 PINE PKWY
DARIEN, IL 60561                                    P‐0031273 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, KELSIE
823 JUNIPER CT
DESTIN, FL 32541                                    P‐0057961 5/26/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, LARRY
NO ADDRESS PROVIDED
                                                    P‐0053399 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, LAUREL
3082 N PALOMINO PARK LOOP
TUCSON, AZ 85712                                    P‐0020584 11/9/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
JACOBS, MARILYN S.
921 WESTWOOD BLVD
# 227
LOS ANGELES, CA 90024‐2942                          P‐0016071 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, MARK D.
JACOBS, SUSAN L.
12640 W 121ST TERRACE
OVERLAND PARK, KS 66213                             P‐0016851 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, MARK J.
POB 771
LAKESIDE, AZ 85929                                  P‐0024968 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, MIKE A.
408 HEEREN DR.
WINNEBAGO, IL 61088                                 P‐0046835 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, MIKE A.
408 HEEREN DR.
WINNEBAGO, IL 61088                                 P‐0046840 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, PATRICIA A.
6310 CRUMP ROAD
KILN, MS 39556                                      P‐0024728 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, PETER J.
1658 ARASH CIRCLE
PORT ORANGE, FL 32128                               P‐0000070 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, RICHARD E.
616 MURRELL DR
DAYTON, OH 45429                                    P‐0019068 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, ROBERT V.
51279 ALLEN DRIVE
LORANGER, LA 70446                                  P‐0029737 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, RYAN E.
504 DOUGLAS ST APT F
BAKERSFIELD, CA 93308                               P‐0022250 11/10/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
JACOBS, SAMUEL S.
1530 N ELK GROVE AVE
UNIT M
CHICAGO, IL 60622                                   P‐0042469 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, SANDRA L.
1122 CUSS AVE.
BAY CITY, MI 48708                                  P‐0044251 12/19/2017    TK Holdings Inc., et al .                     $397.00                                                                                       $397.00



                                                                                         Page 1680 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1681 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JACOBS, SANDRA L.
1122 CASS AVE.
BAY CITY, MI 48708                                  P‐0044414 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS, STEVEN B.
1981 MEWUK DRIVE
SOUTH LAKE TAHOE, CA 96150                          P‐0044263 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBS‐BAKER, LORELEI M.
659 WEST 23RD STREET
HOLLAND, MI 49423                                   P‐0045108 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSEN, ERROL
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043636 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
JACOBSEN, KASSANDRA M.
JACOBSEN, VETCHESLAV S.
29 ARDMORE RD
NEWARK, DE 19713                                    P‐0028188 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSEN, KIMBERLY L.
4700 MAHONIA WAY
ACWORTH, GA 30102                                   P‐0042771 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSEN, MARK A.
JACOBSEN, BARBARA F.
4644 OTTER LAKE RD.
WHITE BEAR LAKE, MN 55110                           P‐0031515 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSEN, YVONNE
9404 GENTLE CIRCLE
GAITHERSBURG, MD 20886                              P‐0057665 3/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSON JR, DONALD E.
264 S DORAN ST. #1
MESA, AZ 85204                                      P‐0027033 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSON, BRAD
12572 FIELDSTONE LANE #81
GARDEN GROVE, CA 92845                              P‐0021834 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSON, DIANA L
6649 STEINER DRIVE
SACRAMENTO, CA 95823                                  2261    11/11/2017       TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
JACOBSON, GARY S.
9890 W DESERT CANYON DR
RENO, NV 89511                                      P‐0001924 10/22/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
JACOBSON, JAMES W.
148 KULIPUU STREET
KIHEI, HI 96753                                     P‐0017386 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSON, JEFFREY L.
24172 MENTRY DRIVE
NEWHALL, CA 91321‐3947                              P‐0039954 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSON, JEFFREY L.
24172 MENTRY DRIVE
NEWHALL, CA 91321‐3947                              P‐0039956 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSON, JEFFREY L.
JACOBSON, JOAN D.
24172 MENTRY DRIVE
NEWHALL, CA 91321‐3947                              P‐0039959 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSON, JEFFREY M.
6200 JANES AVE.
DOWNERS GROVE, IL 60516                             P‐0016835 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1681 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1682 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JACOBSON, JONATHAN B.
162 HUNTER DRIVE
LITCHFIELD, CT 06759                                 P‐0054339 1/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSON, JULIET
6458 RICHARD DR
YUCCA VALLEY, CA 92284                               P‐0020751 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSON, MICHAEL
6715 AUGUSTA PINES PKWY E
SPRING, TX 77389                                     P‐0045527 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSON, MICHAEL
6715 AUGUSTA PINES PKWY E
SPRING, TX 77389                                     P‐0045560 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSON, MICHAEL
6715 AUGUSTA PINES PKWY E
SPRING, TX 77389                                     P‐0045612 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSON, PETER E.
200 EAST END AVE.
APT. 12
NEW YORK, NY 10128                                   P‐0038481 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBSTEIN, JEROME G.
ADD YOUR THOUGHTS...
2401 PENNSYLVANIA AVE
APT 19B34
PHILADELPHIA, PA 19130                               P‐0010389 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBUS, JEWEL
526 RICHMOND HILL RD WEST E1
AUGUSTA, GA 30906                                    P‐0051306 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBY, CLIFFORD A.
59 WILLOW LA
SPRING LAKE HTS, NJ 07762‐2187                       P‐0032107 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACOBY, DAVID L.
75 SOUTH MAIN STREET
APARTMENT 309
SEATTLE, WA 98104                                    P‐0022885 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACQUES, DOUGLAS W.
JACQUES, JULIE A.
8358 PATRILLA LANE
CINCINNATI, OH 45249                                 P‐0049647 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACQUES, PAUL W.
1505 PARK STREET
#118
ATTLEBORO, MA 02703                                  P‐0006934 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACQUES, THOMAS J.
1421 WATERFORD DRIVE
GREEN BAY, WI 54313                                  P‐0020176 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACQUES, TRACY S.
1180 FRANKLIN RD
LEWISBURG, TN 37091‐2126                             P‐0033398 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACQUET, JEREMIAH
936 MONTFORD CIR
UNIONTOWN, OH 44685                                  P‐0009097 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JACQUET, JEREMIAH
936 MONTFORD CIR
UNIONTOWN, OH 44685                                  P‐0009099 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1682 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1683 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JACYNA CURLEY, RITA J.
186 DUDALA WAY
LOUDON, TN 37774                                     P‐0035926 12/5/2017     TK Holdings Inc., et al .                     $340.40                                                                                       $340.40
JADOS, ALY M.
2823 N KEDZIE AVE
CHICAGO, IL 60618                                    P‐0032447 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAEGER, CATHY M.
12919 SPANISH POND ROAD
ST. LOUIS, MO 63138                                  P‐0008712 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAEGER, DORA F.
JAEGER, JOSEPH
317 WHITMORE LANE
LAKE FOREST, IL 60045‐4707                           P‐0053621   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAEGER, FRANCIS C.
W195S7816 ANCIENT OAKS DR
MUSKEGO, WI 53150‐8734                               P‐0031512 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAEGER, JASON
9144 CAMBRIDGE DR.
SALINE, MI 48176                                     P‐0038702 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAEGER, MICHELLE I.
284 CENTRAL AVENUE ‐ APT. F3
LAWRENCE, NY 11559                                   P‐0046280 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAENICKE, BETHANY G.
313 MEETING STREET
UNIT 24
CHARLESTON, SC 29401                                 P‐0039485 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAFFE, ANTHONY R.
635 EAST WATERFRONT DRIVE
APT. 5112
MUNHALL, PA 15120                                    P‐0010558 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAFFE, ARI H.
JAFFE, MARLYN B.
2330 MILTON ROAD
UNIVERSITY HTS., OH 44118                            P‐0012275 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAFFE, ARI H.
JAFFE, MARLYN B.
2330 MILTON ROAD
UNIVERSITY HTS., OH 44118                            P‐0012287 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAFFE, ARI H.
JAFFE, MARLYN B.
2330 MILTON ROAD
UNIVERSITY HTS., OH 44118                            P‐0012294 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAFFE, ARI H.
JAFFE, MARLYN B.
2330 MILTON ROAD
UNIVERSITY HTS., OH 44118                            P‐0012301 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAFFE, DIANA G.
608 RIDGEWOOD ROAD
MAPLEWOOD, NJ 07040                                  P‐0036275 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAFFE, LOUISE C.
CASEY, RICHARD A.
1121 GRANT STREET
SANTA MONICA, CA 90405                               P‐0013586 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAFFE, SHELDON E.
3 OLD FARMSTEAD ROAD
CHESTER, NJ 07930‐2732                               P‐0037392 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1683 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1684 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
JAFFE, SHELDON E.
3 OLD FARMSTEAD ROAD
CHESTER, NJ 07930‐2732                            P‐0037397 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAFFE, SHELDON E.
3 OLD FARMSTEAD ROAD
CHESTER, NJ 07930‐2732                            P‐0039896 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAFFE, SHELDON E.
3 OLD FARMSTEAD ROAD
CHESTER, NJ 07930‐2732                            P‐0040004 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAGGI, MEETA
271‐12 77TH ROAD
NEW HYDE PARK, NY 11040                           P‐0026523 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAGNIECKI, ARTHUR A.
4953 S 65TH. AVE.
NEW ERA, MI 49446                                 P‐0043513 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAGUAR LAND ROVER ANNAPOLIS
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                        P‐0047728 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAGUAR LAND ROVER ANNAPOLIS
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                        P‐0056740   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAGUAR LAND ROVER DARIEN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                        P‐0048392 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAGUAR LAND ROVER DARIEN
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                        P‐0056881   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAGUAR LAND ROVER MONMOUTH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                        P‐0048146 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAGUAR LAND ROVER MONMOUTH
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                        P‐0056885   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAGUAR PARAMUS
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                        P‐0047736 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAGUAR PARAMUS
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                        P‐0056743   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAHN, APRIL R.
251 MORGAN ST
PHOENIXVILLE, PA 19460                            P‐0013970 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAHOLLARI, FARIOLA
155 MILK STREET, APT #31
WESTBOROUGH, MA 01581                             P‐0037201 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAHRAUS, JENNIFER L.
P.O. BOX 4415
SEDONA, AZ 86340                                  P‐0009846 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 1684 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1685 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JAICK, ELEANOR
JAICK, KENNETH
38 PARK ST APT 6D
FLORHAM PARK, NJ 07932                              P‐0053868   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAICK, KARI
758 54TH STREET
OAKLAND, CA 94609                                   P‐0052398 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAIME, EVELYN S.
121 SEVERN ST
GOOSE CREEK, SC 29445                               P‐0012802 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAIME, JASON M.
494 KENOAK DR
POMONA, CA 91768                                    P‐0033570 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAIN, ABHISHEK
JAIN, ABHA
27 BURWICK ST
SUGAR LAND, TX 77479                                P‐0038357 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAIN, PREETI
SHAH, BIREN
23219 SAN SALVADOR PL
KATY, TX 77494                                      P‐0046233 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAIN, RAVI
37896 ABRAHAM ST
FREMONT, CA 94536                                   P‐0034476 12/1/2017     TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
JAIN, VAIBHAV
5105 THACKERY CT
FAIRFAX, VA 22032                                   P‐0057374 2/19/2018     TK Holdings Inc., et al .                    $6,090.00                                                                                    $6,090.00
JAIN, VAIBHAV
5105 THACKERY CT
FAIRFAX, VA 22032                                   P‐0057375 2/19/2018     TK Holdings Inc., et al .                    $9,083.00                                                                                    $9,083.00
JAIN, VAIBHAV
5105 THACKERY CT
FAIRFAX, VA 22032                                   P‐0057376 2/19/2018     TK Holdings Inc., et al .                    $3,190.00                                                                                    $3,190.00
JAIN, VAIBHAV
5105 THACKERY CT
FAIRFAX, VA 22032                                   P‐0057377 2/19/2018     TK Holdings Inc., et al .                    $5,200.00                                                                                    $5,200.00
JAIN, VAIBHAV
5105 THACKERY COURT
FAIRFAX, VA 22032                                   P‐0057378 2/19/2018     TK Holdings Inc., et al .                    $8,200.00                                                                                    $8,200.00
JAIRL, LINDA
320 AUTOBEES ROAD
AVONDALE, CO 81022                                  P‐0024710 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAKE, MICHAEL L.
22 BONHEUR ROAD
TRUMBULL, CT 06611                                  P‐0017489 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAKES, DEREK P.
4755 HEATH HILL RD
COLUMBIA, SC 29206                                  P‐0002544 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAKKULA, KRISHNA KUM
23143 JULIEANN CT
FARMINGTON HILLS, MI 48335                          P‐0016314 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAKUB, ELLEN C.
334 SHENANDOAH DR
PITTSBURGH, PA 15235                                P‐0031073 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1685 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1686 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JAKUB, ELLEN C.
JAKUB, ELLEN C.
334 SHENANDOAH DR.
PITTSBURGH, PA 15235                               P‐0038950 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAKULEVICIUS, MADELINE
611 MONROE STREET
CARLSTADT, NJ 07072                                P‐0051960 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JALEEL, JIBREEL A.
2557 NE 15TH ST
POMPANO BEACH, FL 33062                            P‐0020335 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JALLOH, FATMATA K.
1720 BEDFORD AVE#10E
BROOKLYN, NY 11225                                 P‐0019607 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JALONACK, NICHOLAS
JALONACK, ANITA
2470 SCHADT DRIVE E
MAPLEWOOD, MN 55119                                P‐0011470 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMECO ELECTRONICS
1355 SHOREWAY ROAD
BELMONT, CA 94002                                     68        8/9/2017        TK Holdings Inc.                                                                                       $0.00                               $0.00
JAMES SR, OHARA
512 BEAMAN ST S/E
KNOXVILLE, TN 37914                                P‐0034048 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES WHITE CONSTRUCTION CO.
4156 FREEDOM WAY
WEIRTON, WV 26003                                  P‐0025704 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, BRYCE A.
2054 12TH ST
CUYAHOGA FALLS, OH 44223                           P‐0020639 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, CHERYL
142 S. JOLIET CIR #301
AURORA, CO 80012                                   P‐0025151 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, DESIREE DAWN
4113 NE COLIN KELLY HWY.
MADISON, FL 32340                                    372       10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JAMES, DIANN C.
39317 TOLLHOUSE RD
LOVETTSVILLE, VA 20180                             P‐0029349 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, DONNA S.
1533 COMSTOCK MINE RD
COLVILLE, WA 99114‐8606                            P‐0056416    2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, EBONY T.
7093 WEST HAMILTON PLACE
#514
LIBERTY TOWNSHIP, OH 45069                         P‐0035675 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, ERICK
NO ADDRESS PROVIDED
                                                   P‐0009970 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, FRANCIS A.
JAMES, DARCEL M.
612 PEAR STREET
CINNAMINSON, NJ 08077                              P‐0012117 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, JAQUISE
2885 PITZER CIRCLE
WEST SACRAMENTO, CA 95691                            1481      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                          Page 1686 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1687 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JAMES, JASON J.
1 JORDAN RILEY LN
GREENSBORO, NC 27407                                 P‐0034314 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, JENNELLE M.
608 ANGENETTE AVE
ST. LOUIS, MO 63122                                  P‐0036626 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, JOHN E.
JAMES, JOYCE
11743 MT VERNON AVENUE
GRAND TERRACE, CA 92313                              P‐0053431 12/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, JONATHAN E.
JAMES, DAWN M.
831 WILLOWSPRINGS BLVD
FRANKLIN, TN 37064                                   P‐0015106 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, JONATHAN E.
JAMES, DAWN M.
831 WILLOWSPRINGS BLVD
FRANKLIN, TN 37064                                   P‐0015114 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, KAREN L.
21270 OLDGATE CIRCLE
ELKHORN, NE 68022                                    P‐0015992 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, KYLE T.
2375 DELGADO PL
WOODLAND, CA 95776                                   P‐0048897 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, LINDA M.
1 MURPHY WAY
LYNNFIELD, MA 01940                                  P‐0015596 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, LOSHARICKA N.
300 TIMBERLINE DR
300 TIMBERLINE DR
NLR, AR 72118                                        P‐0010544 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, LOUIS R.
403 E. 3RD. N. ST. APT. 14
SUMMERVILLE, SC 29483                                P‐0002007 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, MELANIE M.
JAMES, ROBERT L.
MELANIE AND ROBERT JAMES
7025 HIGHLAND WAY
BELMONT, NC                                          P‐0002337 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, MICHAEL H.
JAMES, ROSA S.
112 REDWOOD LANE
LEXINGTON, NC 27295                                  P‐0003504 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, PATRICIA T.
1802 DONALD JAMES RD.
BLACKSHEAR, GA 31516                                 P‐0002829 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, PAULETTE
114 CREEK BEND ROAD
DOVER, DE 19904                                        4249    12/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JAMES, RICKY K.
P.O. BOX 2618
HELENDALE, CA 92342                                  P‐0054744 1/14/2018     TK Holdings Inc., et al .                   $33,303.18                                                                                   $33,303.18
JAMES, RICKY K.
JAMES, SONYA D.
P.O. BOX 2618
HELENDALE, CA 92342                                  P‐0054746 1/14/2018     TK Holdings Inc., et al .                   $33,303.18                                                                                   $33,303.18
                                                                                          Page 1687 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1688 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JAMES, ROBERT F.
1 MURPHY WAY
LYNNFIELD, MA 01940                                   P‐0015520 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, ROBERT F.
1 MURPHY WAY
LYNNFIELD, MA 01940                                   P‐0015529 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, SARAH L.
1 MURPHY WAY
LYNNFIELD, MA 01940                                   P‐0015632 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, SONYA D.
P.O. BOX 2618
HELENDALE, CA 92342                                   P‐0054760 1/15/2018     TK Holdings Inc., et al .                   $33,303.18                                                                                   $33,303.18
JAMES, STEPHANIE Y.
8013 MANDAN ROAD
#302
GREENBELT, MD 20770                                   P‐0048407 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, STEVEN
14609 PRENDA ST.
VICTORVILLE, CA 92394                                 P‐0024781 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, TAMEKO N.
1519 STATE ST
SHREVEPORT, LA 71108                                  P‐0052448 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, TIMOTHY N.
4935 EVERGREEN HAVEN CT.
HOUSTON, TX 77084                                     P‐0021261 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMES, WILLIAM
C/O PETER PRIETO
ONE S.E THIRD AVE, STE 2300
MIAMI, FL 33131                                       P‐0043889 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
JAMES, WILLIAM J.
JAMES, CAROL A.
11549 S KILBOURN AVE
ALSIP, IL 60803                                       P‐0027120 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMESON, KIRK W.
1231 MAGNOLIA DR.
WALLA WALLA, WA 99362                                 P‐0031091 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMESON, PETER C.
15 N 17TH ST.
APT. C
RICHMOND, VA 23219                                    P‐0014843 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMIESON JR, DAVID S.
JAMIESON, CHARMAINE C.
506 TURTLE CREEK DRIVE
BRENTWOOD, TN 37027                                   P‐0012280 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMIL, AISHA
6303 CHIMNEY WOOD CT
ALEXANDRIA, VA 22306                                  P‐0033645 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMIL, MOHAMMAD
140‐66 BURDEN CRES
APT 2
BRIARWOOD, NY 11435                                   P‐0056365   2/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMISON, JENNIFER M.
39771 HEARTS DESIRE LN
MECHANICSVILLE, MD 20659                              P‐0012685 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1688 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1689 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JAMISON, JENNIFER M.
39771 HEARTS DESIRE LN
MECHICSVILLE, MD 20659                               P‐0057526 2/27/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMISON, KARI M.
2305 MASTERS WAY
ALPHARETTA, GA 30005                                 P‐0012602 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMISON, MELISSA
303 EAST 22ND STREET
BALTIMORE, MD 21218                                    4763     1/29/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
JAMISON, MELISSA
303 EAST 22ND STREET
BALTIMORE, MD 21218                                  P‐0053173 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAMISON, SCOTT F.
787 WOLF TRAP RD
CHARLOTTESVILLE, VA 22911                            P‐0044741 12/21/2017    TK Holdings Inc., et al .                   $14,000.00                                                                                   $14,000.00
JANAIRO, ANTHONY C.
BROWN, SUSANNA M.
2506 N RICHMOND ST
CHICAGO, IL 60647‐2620                               P‐0047562 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANCUK, PAULA C.
2707 PARALLEL PATH
ABINGDON, MD 21009                                   P‐0026015 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANCZAREK, ANNA
3446 N HARLEM AVE #1
CHICAGO, IL 60634                                      1673     11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JANCZE, JOHN P.
JANCZE, TAMERA K.
16311 NE 95TH ST.
VANCOUVER, WA 98682                                  P‐0040840 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANDICK, MICHAEL A.
JANDICK, REBEKAH S.
2106 ISLAND VILLAS DR
LEAGUE CITY, TX 77573                                P‐0002457 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANDRON, LYNDA J.
279 DE SOTO DR
LOS GATOS, CA 95032‐2401                             P‐0025001 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANES, GERALDINE M.
JACOBSON, GARY A.
9722 ZUNI LANE
GILROY, CA 95020                                     P‐0042462 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANES, KEVIN R.
11721 ALLENDALE DRIVE
FALCON, CO 80831                                     P‐0029238 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANES, ROBERT J.
5500 BIG BEND CIRCLE
NEWALLA, OK 74857                                    P‐0036781 12/6/2017     TK Holdings Inc., et al .                   $19,500.00                                                                                   $19,500.00
JANEWAY, PATRICK
2273 FM 534
SANDIA, TX 78383                                     P‐0033265 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANG, HEON Y.
11426 TIGER LILY LANE
FAIRFAX, VA 22030                                    P‐0009289 10/30/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
JANG, HONA
825 NE 115TH ST
SEATTLE, WA 98125                                    P‐0017775 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1689 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1690 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JANIAK, CHRISTINA
9 NATHAN CT
SYOSSET, NY 11791                                   P‐0045469 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANICEK, KAREN L.
6021 S ROBERT AVE
CUDAHY, WI 53110                                    P‐0057827   4/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANICK, ANTHONY
2710 PENNINGTON DR
MARION, IA 52302                                    P‐0057343 2/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANIGA, MICHAEL J.
4 CAMINO SOBRANTE
ORINDA, CA 94563                                    P‐0023178 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANIS, LAURA L.
10901 S. KENNETH AVENUE
OAK LAWN, IL 60453                                  P‐0011634 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANIS, LAURA L.
10901 S. KENNETH AVENUE
OAK LAWN, IL 60453                                  P‐0011648 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANITOR, CARLA M.
268 COOL SPRINGS RD
SUTERSVILLE, PA 15083                               P‐0028733 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANK, JAMES T.
3105 JAMES ROAD UNIT 101
GRANBURY, TX 76049                                  P‐0008877 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANKINS, DAVID M.
101 CAROLS CIRCLE
MOYOCK, NC 27958                                    P‐0003157 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANKINS, DAVID M.
101 CAROLS CIRCLE
MOYOCK, NC 27958                                    P‐0003225 10/24/2017    TK Holdings Inc., et al .                   $28,615.71                                                                                   $28,615.71
JANKINS, DAVID M.
101 CAROLS CIRCLE
MOYOCK, NC 27958                                    P‐0004386 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANKINS, DAVID M.
101 CAROLS CIRCLE
MOYOCK, NC 27958                                    P‐0004420 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANKOVITZ, ROBERT G.
PHILLIPS, BETTY J.
52 MAIN ST #934
ISLETON, CA 95641                                   P‐0032423 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANKOWSKI, MICHAEL J.
69 BULL RD
OTISVILL, NY 10963                                  P‐0016264 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANNACE, CAROL A.
JANNACE, RICHARD
11440 STONE MILL CT
OAKTON, VA 22124‐2031                               P‐0026929 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANNERETH, JOHN D.
1940 FRUITWOOD DR.
GRAND RAPIDS, MI 49504                              P‐0038919 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JANNUZZI, RAPHAEL A.
32 FOLGER ST APT.2
BUFFALO, NY 14220                                   P‐0055033 1/17/2018     TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
JANOTA, JASON J.
659 BOWLES LANE
GARDNERVILLE, NV 89460                              P‐0054745 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1690 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                      Page 1691 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                    Amount
JANOWIAK, ANTHONY R
2418 N. PETERSON DR.
SANFORD, MI 48657                                     2262      11/10/2017       TK Holdings Inc.                               $0.00                                                                                         $0.00
JANOWIEC, AMANDA
JANOWIEC, PATRICIA
NISSAN
106 1ST AVE
GLEN BURNIE, MD 21060                               P‐0029611 11/21/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JANOWITZ, RHYS M.
52 COMMERCE AVE.
SUITE B
PALMDALE, CA 93551                                  P‐0046569 12/26/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JANOWSKI, MICHAEL J.
233 A SOUTH BARRETT AVENUE
AUDUBON, NJ 08106                                   P‐0028532 11/19/2017      TK Holdings Inc., et al .                       $193.50                                                                                       $193.50
JANSON, MARK A.
JANSON, PAMALA S.
2657 BAYHILL CT
CINCINNATI, OH 45233                                P‐0001563 10/22/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JANSON, MICHAEL R.
JANSON, CAROL A.
106 VARSITY COURT
CRESTVIEW HILLS, KY 41017                           P‐0028699 11/19/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JANSSEN, MARY K.
221 N HWY 59
VOLBORG, MT 59351                                   P‐0007087 10/27/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JANUARY, RENE J.
29711 SHENANDOAH LANE
CANYON COUNTRY, CA 91387                            P‐0056685    2/5/2018     TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JANUARY, SR (PR), JERALD
PAUL (DEC), NADINE
DONALD H. DAWSON, JR., ESQ.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                P‐0050935 12/27/2017      TK Holdings Inc., et al .                 $10,000,000.00                                                                               $10,000,000.00
JANUHOWSKI, JEROME J.
14322 SARA'S WALK
CYPRESS, TX 77429                                   P‐0046511 12/25/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JANUKITES, STELLA L.
409 DIVISION STREET
JEANNETTE, PA 15644                                 P‐0027467 11/13/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JANUSZ, CAROL M.
6398 SOUTH GARLAND COURT
LITTLETON, CO 80123                                 P‐0051751 12/27/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JANZEKOVICH, KENNETH M.
757 MARVEL STREET
SWANSEA, MA 02777                                   P‐0007402 10/28/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JAQUE, MARIA A.
13861 JASPERSON WAY
WESTMINSTER, CA 92683                               P‐0034117 11/30/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JARA, ALBERO
4823 FITZPATRICK WAY
NORCROSS, GA 30092                                  P‐0009642 10/30/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JARAMILLO, CHRISTOPHER
P.O. BOX 738
NORRISTOWN, PA 19401                                P‐0030641 11/14/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00


                                                                                           Page 1691 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1692 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
JARAMILLO, DEIDRE E.
19022 DRYCLIFF STREET
CANYON COUNTRY, CA 91351                           P‐0044580 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARAMILLO, PAUL D.
JARAMILLO, JULIE A.
12133 ALCOTT STREET
WESTMINSTER, CO 80234                              P‐0008753 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARAMILLO, PRISCILLA T.
WOLF, ETHAN G.
4724 MESITA
LAS CRUCES, NM 88012                               P‐0055576 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARBOE, JOHN S.
JARBOE, ROSALIE A.
509 MEADOW MOUNTAIN DR
WACO, TX 76712                                     P‐0039793 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARBOE, JOHN S.
JARBOE, ROSALIE A.
509 MEADOW MOUNTAIN DR
WACO, TX 76712                                     P‐0039794 12/12/2017    TK Holdings Inc., et al .                    $2,073.62                                                                                    $2,073.62
JARDIM, ANNE
JARDIM, ANNE
505 TREMONT STREET
#904
BOSTON, MA 02116                                   P‐0008437 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARDINE, TIM J.
49 PRINCE STREET
RED HOOK, NY 12571                                 P‐0053491   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARDINE, TIM J.
49 PRINCE STREET
RED HOOK, NY 12571                                 P‐0053493   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARDINE, TIM J.
49 PRINCE STREET
RED HOOK, NY 12571                                 P‐0053502   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARDINE, TIM J.
49 PRINCE STREET
RED HOOK, NY 12571                                 P‐0053503   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARDINE, TIM J.
49 PRINCE STREET
RED HOOK, NY 12571                                 P‐0053504   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARMAN, LESLIE B.
606 GANTWOOD LANE
WHITSETT, NC 27377                                 P‐0038386 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARMAN, ROCK
733 OLD HIGHWAY 49 WEST
HATTIESBURG, MS 39401                              P‐0016663 11/5/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
JARMON, TYRONE P.
1252 CEDARCROFT ROAD
BALTIMORE, MD 21239                                P‐0006871 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAROSCAK, PAUL S.
5089 W BUCKEYE VIEW WAY
RIVERTON, UT 84096                                 P‐0011347 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARRELL, CHRISTINA M.
4764 MACK
HOWELL, MI 48855                                   P‐0052454 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1692 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1693 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JARRETT, DAVID A.
JARRETT, SUSAN L.
193 SUGAR HILL ROAD
WILLIAMSBURG, MA 01096                              P‐0012276 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARRETT, OLGA S.
JARRETT, ROBERT E.
1070 ASHBURY DRIVE
DECATUR, GA 30030‐4165                              P‐0050250 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARRETT, SUSAN L.
JARRETT, DAVID A.
193 SUGAR HILL ROAD
WILLIAMSBURG, MA 01096                              P‐0012319 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARRETT, SUSAN L.
JARRETT, DAVID A.
193 SUGAR HILL ROAD
WILLIAMSBURG, MA 01096                              P‐0012337 11/1/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
JARVEY, STACIE A.
1980 NEBRASKA AVE E
ST PAUL, MN 55119                                   P‐0017065 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARVIE, KAREN
764 BERMUDA DRIVE
TOMS RIVER, NJ 08753                                P‐0007004 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARVIS, BRET M.
BRET JARVIS
159 S. SUMMIT RIDGE DR.
WILLIFORD, AR 72482                                 P‐0049262 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARVIS, JONATHAN B.
JARVIS, PAULA R.
2575 SAMUEL ST
PINDLE, CA 94564                                    P‐0024059 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARVIS, JOSEPH D.
JARVIS, TRACY L.
P.O. BOX 142
DAVENPORT CENTER, NY 13751‐0142                     P‐0024982 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARVIS, RONNI L.
352 BARMORE ROAD
LAGRANGEVILLE, NY 12540                             P‐0040929 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARZABEK, ZENON
12951 S CHOCTAW RD
PALOS HEIGHTS, IL 60463                             P‐0048135 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARZABSKI, DEBRA
810 TANGLEWOOD LN
ARLINGTON, TX 76012                                 P‐0023075 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARZABSKI, MICHAEL P.
810 TANGLEWOOD LN
ARLINGTON, TX 76012                                 P‐0023081 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JARZOBSKI, ELIZABETH J.
8 LAMPLIGHT DRIVE
ATKINSON, NH 03811                                  P‐0010778 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JASAITIS, AMANDA M.
JASAITIS, TIMOTHY R.
4631 N MALDEN STREET
APT 3N
CHICAGO, IL 60640                                   P‐0018640 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1693 of 3871
                                                Case 17-11375-BLS             Doc 4247                  Filed 10/26/20                    Page 1694 of 1950
                                                                                                Claim Register
                                                                                         In re TK Holdings Inc., et al .
                                                                                              Case No. 17‐11375

                                                                                                                       Current General                                         Current 503(b)(9)
                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date                Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                           Amount                                                  Amount
JASEK, JEFF
401 N CONSTITUTION DR APT.534
AURORA, IL 60506                                     P‐0009376 10/30/2017        TK Holdings Inc., et al .                       $30.00                                                                                       $30.00
JASEY, BRAIN K.
P.O. BOX 22912
NEWARK, NJ 07101                                     P‐0052659 12/28/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JASEY, BRIAN K.
P.O. BOX 22912
NEWARK, NJ 07101                                     P‐0046643 12/26/2017        TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
JASIENSKI, TODD C.
453 W WEBSTER AVE
APT 1
CHICAGO, IL 60614                                    P‐0053703    1/3/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JASON, MARY
TINSMAN & SCIANO, INC.
C/O DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2744      11/16/2017   Takata de Mexico, S.A. de C.V.                $335,374.00                                                                                  $335,374.00
JASON, MARY
TINSMAN & SCIANO, INC.
C/O DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2831      11/16/2017          TK Holdings Inc.                       $335,374.00                                                                                  $335,374.00
JASON, MARY
TINSMAN & SCIANO, INC.
C/O DANIEL JT SCIANO
10107 MCALLISTER FRWY.
SAN ANTONIO, TX 78216                                  2847      11/16/2017         Takata Americas                               $0.00                                                                                        $0.00
JASPAN, HERBERT E.
38 MIRRIELEES CIRCLE
GREAT NECK, NY 11021                                 P‐0018058 11/6/2017         TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JASPER, PENNY MARIE
19A WASHINGTON AVE
NORTH PLAINFIELD, NJ 07062                             4706      1/11/2018           TK Holdings Inc.                             $0.00                                                                                        $0.00
JASPER, THOMASINA J.
5527 SHALLOW RIVER ROAD
CLINTON, MD 20735                                    P‐0026843 11/16/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JASSIN, LAWRENCE E.
JASSIN, LISA K.
901 ASHETON CT NE
MARIETTA, GA 30068                                   P‐0008118 10/29/2017        TK Holdings Inc., et al .                   $40,000.00                                                                                   $40,000.00
JASSO, ANGELITA
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                   P‐0026835 11/10/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JASWAL, SADHU S.
JASWAL, SHILA D.
2401 BRITT WAY
SAN JOSE, CA 95148                                   P‐0035463 12/4/2017         TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAUREGUI, BRENDA M.
8235 BRUNS WAY
SACRAMENTO, CA 95828                                 P‐0029771 11/20/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAUREGUI, SALVADOR
11506 ELIJAH STAPP
SAN ANTONIO, TX 78253                                P‐0010351 10/31/2017        TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                              Page 1694 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1695 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JAVEED, OWAIS
270 SEQUOIA AVE
SIMI VALLEY, CA 93065                                P‐0022744 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAWOROWICZ, SARA E.
92 DUNSTER DRIVE
STOW, MA 01775                                       P‐0031135 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAWORSKI, R.
P.O. BOX 1273
SAN JUAN CAPISTR, CA 92693                           P‐0023299 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAYACHANDRAN, KIRUTHI
769 PARK MANOR DR SE
SMYRNA, GA 30082                                       4692     1/15/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
JAYARANI, IDA
6640 MILLSTONE LN SE UNIT 106
LACEY, WA 98513                                      P‐0048972 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAYASANKAR, GOPALAKRISH P.
2455 EAST OAKMONT AVE
FRESNO, CA 93730‐5953                                P‐0046576 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAYASURYAN, SRINIDHI
958 MAE CHRISTINE DRIVE
SUITE # 205
WORTHINGTON, OH 43085                                P‐0036412 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAYATILAKE, CHAMINDA I.
1920 VALLEY STREAM DRIVE
ROCKVILLE, MD 20851                                  P‐0011618 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAYMES, CHRISTOPHER D.
3708 FOREST COURT
CINCINNATI, OH 45211                                 P‐0043334 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JAZINSKI, TINA L.
895 TURKEY RANCH RD
TEMPLETON, CA 93465                                  P‐0021647 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                   P‐0042727 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                   P‐0042800 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                   P‐0042809 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                   P‐0042887 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27370                                   P‐0042895 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                   P‐0042899 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                   P‐0042902 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JD CONTRACTORS
2179 GARREN TOWN ROAD
ASHEBORO, NC 27205                                   P‐0042968 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1695 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1696 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JDM SYSTEMS CONSULTANTS
33117 HAMILTON COURT
SUITE 200
FARMINGTON HILLS, MI 48334                            263     10/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JE;A;, KASPM
3916 MAGGIES MEADOW
DENTON, TX 76210                                    P‐0018841 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEAKLE, MICHAEL A.
2034 ODESSA CIR
THE VILLAGES, FL 32162                              P‐0019867 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEAN E LEMONS, ESTATE OF
LEMONS, LONNIE
ERIC RASMUSSON
P.O. BOX 8202
MISSOULA, MT 59807‐8202                             P‐0035579 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEAN, ELVIS
523 E SHORE TRAIL
SPARTA, NJ 07871                                      5055    10/19/2018       TK Holdings Inc.                                                 $0.00                                                                     $0.00
JEAN, JEAN‐PHILLI
3405 FLEETWOOD DR.
EL SOBRANTE, CA 94803                               P‐0023466 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEAN, LOUIS MAXENE
PO BOX 2187
IMMOKALEE, FL 34143                                   4935     1/19/2018       TK Holdings Inc.                                                 $0.00                                                                     $0.00
JEAN, ROBENSON
240 DAVIS RD
DELRAY BEACH, FL 33445                              P‐0030008 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEAN, TAMMY L.
27 TOMLIN RD
NEWINGTON, CT 06111                                 P‐0025293 11/7/2017     TK Holdings Inc., et al .                     $138.39                                                                                       $138.39
JEAN‐BART, STEPHANE L.
JEAN‐BART, MARIE K.
2500 Q STREET NW
APT 245
WASHINGTON, DC 20007                                P‐0043153 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEANE, BRENDA S.
401 INDEPENDENCE DR
MANDEVILLE, LA 70471                                P‐0027942 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEAN‐GILLES, ANDRE
137‐12 FRANKTON STREET
ROEDALE, NY 11422                                   P‐0028576 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEAN‐GILLES, ANDRE
2207 HOFFMAN AVE
ELMONT, NY 11003                                    P‐0040748 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEAN‐LAURENT, FABRICE
P.O. BOX 101941
ARLINGTON, VA 22210                                 P‐0014491 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEAN‐MARIE, MAURIOT
5 RUE DU CADRES ST. PIERRE
REINS, FRANCE 51100
FRANCE                                                3377    11/24/2017       TK Holdings Inc.                        $300,000.00                                                                                  $300,000.00
JEANSIMON, GABLE
225 NE 161 STREET
MIAMI, FL 33162                                     P‐0049089 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1696 of 3871
                                              Case 17-11375-BLS           Doc 4247                  Filed 10/26/20                    Page 1697 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JEANTY, HARRY
JEANTY, PAMELA
PSC 817 BOX 143
FPO, AE 09622                                      P‐0039598 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEANTY, JESSICA
4505 OAKVIEW LANE
BOWIE, MD 20715                                    P‐0035753 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEATER, ANTHONY
502 SE 3RD AVE
DELRAY BEACH, FL 33483                               726     10/27/2017   Takata Protection Systems Inc.                      $0.00                                                                                        $0.00
JEATRAN, DANIEL P.
JEATRAN, KARIN D.
1625 BERKSHIRE DR
ELM GROVE, WI 53122                                P‐0033401 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEBSEN, DENNIS E.
JEBSEN, CAROL
P.O. BOX 633
YANTIS, TX 75497                                   P‐0007235 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JECZALA, STEVEN R.
JECZALA, EILEEN K.
2927 W ELOIKA AVE
SPOKANE, WA 99205                                  P‐0017596 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEDRASIAK, NINA
1881 MORNINGVIEW DRIVE
YORKTOWN HEIGHTS, NY 10598                         P‐0035825 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEENDRAH, MOHAMMAD A.
1875 MINI DR
VALLEJO, CA 94589                                  P‐0051726 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEEVANANDAM, KISHORE
49783 ANNANDALE DRIVE
CANTON, MI 48187                                   P‐0051293 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFERIES, NICHOLAS G.
JEFFERIES, DINA A.
P.O. BOX 1558
KINGSTON, WA 98346                                 P‐0034893 12/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFERIS, LINDA S.
152 MCBRIDE ACRES
NEW CASTLE, PA 16102                               P‐0013896 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFERIS, WILLIAM D.
202 N CHESTER RD
WEST CHESTER, PA 19380                             P‐0023791 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFERS, BARBARA R.
4912 MCCOMBS ROAD
HEPHZIBAH, GA 30815                                P‐0003459 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFERS, FRANCES M.
22 JANE LANE APT G
NEWNAN, GA 30263                                   P‐0006494 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFERS, KYLE
357 FORBES DRIVE
VINELAND, NJ 08360                                   4479    12/27/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
JEFFERS, LEROY
357 FORBES DRIVE
VINELAND, NJ 08360                                 P‐0051853 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFERSON, DEMIRACLE
2302 14TH STREET
PASCAGOULA, MS 39567                               P‐0054678 1/14/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1697 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1698 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JEFFERSON, JAMES B.
35 JACKSON RD.
MEDFORD, NJ 08055                                    P‐0055520 1/22/2018     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
JEFFERSON, LATOYA
19733 SW 121 AVE
MIAMI, FL 33177                                        1135     11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JEFFERSON, LESLIE T.
NORTH, TERESA L.
1713 W ADAMS RD
MACOMB, IL 61455                                     P‐0054715 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFERSON, LINDA B.
1015 3RD ST. S.W.
SPRINGHILL, LA 71075                                 P‐0018990 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFERSON, MATTHEW D.
411 E. INDIAN SCHOOL RD.
APT. 2062
PHOENIX, AZ 85012                                    P‐0024126 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFERSON, MELVIN C.
1200 GRAND BLVD
BIRMINGHAM, AL 35214                                 P‐0019728 10/27/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
JEFFERSON, RHONDA
2288 HWY 65
FERRIDAY, LA 71334                                   P‐0043496 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFERSON, RICO L.
2936 HALLMARK LN
APT A
ST LOUIS, MO 63125                                   P‐0042270 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFERSON, SHANTIA N.
2957 N 89TH ST
MILWAUKEE, WI 53222                                  P‐0046920 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFERSON, SHIRESE A.
16149 SO WOLCOTT AVE
MARKHAM, IL 60428‐4943                               P‐0042126 12/18/2017    TK Holdings Inc., et al .                     $866.44                                                                                       $866.44
JEFFERY, JEROME M.
10990 E PRADERA VISTA DR
PRESCOTT VALLEY, AZ 86315 4479                       P‐0025574 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFRESSWOOD, DOCTOR AIMA M.
NONE, NONE
5690 DEL PAZ DR. ‐ C/O BARNES
COLORADO SPRINGS, CO 80918                           P‐0008408 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY & JANENE LEEPER TRUST
2841 SPRUCE RIDGE RD
DECORAH, IA 52101                                    P‐0037131 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY, BLAKE
1927 68TH STREET
WINDSOR HEIGHTS, IA 50324                            P‐0012077 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY, LANCE T.
6261 NE 19TH AVE
APT 1111
FORT LAUDERDALE, FL 33308                            P‐0041152 12/16/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
JEFFREY, LARVIN E.
WIMBUSH‐JEFFREY, EVANGELA C.
10106 PREAKNESS DRIVE
UPPER MARLBORO, MD 20772                             P‐0009873 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1698 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1699 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JEFFREY, SHIRLEY V.
3856 COVINGTON DRIVE
SAINT CLOUD, FL 34772                               P‐0000498 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0045988 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0045992 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046100 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046102 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046106 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046108 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046109 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046111 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046114 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046120 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046122 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046125 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046132 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046136 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046138 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046141 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0046150 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1699 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1700 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0048979 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0048996 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0048997 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0048998 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0048999 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0049000 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0049001 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0049002 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0049004 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0049005 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0049008 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREY'S AUTO WORLD LLC
1546 EASTON RD.
ROSLYN, PA 19001                                    P‐0049214 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFREYS, BRUCE E.
FIRST PRIORITY BANK
500 VIRGINIA AVENUE
HUNTINGTON, WV 25701                                P‐0003783 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFRIES, DEREK A.
2355 LEDGEWOOD DR
COLORADO SPRINGS, CO 80921‐7010                     P‐0058194 8/26/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFRIES, ESSIE M.
3810 MT VERNON DR.
VIEW PARK, CA 90008                                 P‐0019097 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFRIES, ESSIE M.
3810 MT VERNON DR.
VIEW PARK, CA 90008                                 P‐0019158 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFRIES, ESSIE M.
3810 MT VERNON DR.
VIEW PARK, CA 90008                                 P‐0019170 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFRIES, EUGENE
3810 MT VERNON DR.
VIEW PARK, CA 90008                                 P‐0019087 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1700 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1701 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JEFFRIES, EUGENE
3810 MT VERNON DR.
VIEW PARK, CA 900008                                 P‐0019248 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFRIES, EUGENE
3810 MT VERNON DR.
VIEW PARK, CA 90008                                  P‐0019255 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFRIES, EUGENE
3810 MT VERNON DR.
VIEW PARK, CA 90008                                  P‐0019266 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEFFRIES, MATTHEW B.
6438 DUCKETTS LANE
ELKRIDGE, MD 21075                                   P‐0022274 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEGEDE, ANITA
22211 100TH ROAD
QUEENS VILLAGE, NY 11429                             P‐0041473 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEHN, JOSH C.
WALTZ BUSINESS SOLUTIONS
730 CENTRE VIEW BLVD
CRESTVIEW HILLS, KY 41017                            P‐0000245 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEKEL, COURTNEY A.
FINLEY, JAMES
1620 NE ROCK STREET
BENTONVILLE, AR 72712                                P‐0042645 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JELINEK, PAULINE V.
3417 YONGE AVE
SARASOTA, FL 34235                                   P‐0041544 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JELLEY, DARREL
2922 GRANGE AVE.
STOCKTON, CA 95204                                     2547    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JEMISEYE, AKINTUNDE T.
124 JOMELA DR.
#11
LAFAYETTE, LA 70503                                  P‐0055076 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEMISON, NAPOLEON C.
10603 4TH AVEENU
INGLEWOOD, CA 90303                                  P‐0032977 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENG, CHAWN Y.
NO ADDRESS PROVIDED
                                                     P‐0010191 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENG, CHAWN Y.
NO ADDRESS PROVIDED
                                                     P‐0010198 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENG, CHAWN Y.
NO ADDRESS PROVIDED
                                                     P‐0010201 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENG, CHAWN Y.
NO ADDRESS PROVIDED
                                                     P‐0010208 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENGELESKI, JAMES L.
JENGELESKI, KATHLEEN G.
9 SUMMIT DR
SHIPPENSBURG
SHIPPENSBURG, PA 17257                               P‐0057856 4/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 1701 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1702 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JENGO, JOHN W.
JENGO, JOHN R.
108 ELM COURT
DOWNINGTOWN, PA 19335                               P‐0047677 12/26/2017      TK Holdings Inc., et al .                    $3,209.00                                                                                    $3,209.00
JENKINS JR., CLARENCE B.
945 WIRE RD.
NEESES, SC 29107                                    P‐0036069 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS JR., CLARENCE B.
945 WIRE RD.
NEESES, SC 29107                                    P‐0042480 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, AMY L.
6115 BLIND MEADOW
SAN ANTONIO, TX 78222                               P‐0022826 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, ANDREA
2119 NW 59TH STREET
MIAMI, FL 33142                                     P‐0004228 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, ARRIE D.
185 PARK PL. #2
BROOKLYN, NY 11238                                  P‐0019443 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, BRIAN K.
4994 MENOMINEE LN
CLARKSTON, MI 48348                                 P‐0014513 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, CHESTER
1024 N AUSTIN APT.3C
OAK PARK, IL 60302                                  P‐0051734 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, CHRISTINA M.
81 WAYNE STREET
BLOOMINGBURG, OH 43106                              P‐0049090 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, DANA M.
JENKINS, RACHEL M.
P.O. BOX 5248
SEVIERVILLE, TN 37864                               P‐0053475 12/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, DAPHNE
1279 DANSKIN ON ME
SILVERDALE, WA 98383                                  3818      12/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
JENKINS, DAVID M.
1619 WILLIAM PENN DRIVE
NAPERVILLE, IL 60563                                P‐0022289 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, DONALD K.
CLARK JENKINS, PEGGY S.
P.O. BOX 1444
HARRISON, AR 72602                                  P‐0053874    1/2/2018     TK Holdings Inc., et al .                    $2,224.00                                                                                    $2,224.00
JENKINS, EVONNE
P.O. BOX 3038
JENA, LA 71342                                      P‐0021651 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, GREGORY
JENKINS, GREGORY E.
1832 PLEASANTHILL RD
MAGNOLIA, AL 36754                                  P‐0004924 10/26/2017      TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
JENKINS, HATTIE MAE
400 RACE STREET
CHARLESTON, SC 29403                                  692       10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JENKINS, JAMAL
WELLER GREEN TOUPS & TERRELL
P.O. BOX 350
BEAUMONT, TX 77704                                  P‐0027342 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1702 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1703 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JENKINS, JOANN
P.O. BOX 6324
FORT LAUDERDALE, FL 33310                              2664    11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JENKINS, KATHRYN M.
19 HALIDAY CT.
HANOVER TWP., PA 18706                               P‐0050797 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, LINWOOD JEROME
1626 PEREGRINE CIR UNIT 206
ROCKLEDGE, FL 32955‐5241                               309     10/21/2017       TK Holdings Inc.                         $26,763.49                                                                                   $26,763.49
JENKINS, MARCELA M.
MARCELA JENKINS
UNIT 3030 BOX 540
DPO, AA 34004                                        P‐0004651 10/25/2017    TK Holdings Inc., et al .                    $1,700.00                                                                                    $1,700.00
JENKINS, MARYANN
82 EDINBURGH RD
BLACKWOOD, NJ 08012                                  P‐0013755 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, MICHELLE R.
P.O. BOX 6509
TALLADEGA, AL 35161                                  P‐0050445 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, PAMELA R.
108 S SPRING ST
APT 7F
PRINCETON, IN 47670                                  P‐0009058 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, PRESTON C.
BOX 375
155 OLD FERRY RD
GRIMSTEAD, VA 23064                                  P‐0056024 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, PRESTON C.
BOX 375
155 OLD FERRY RD
GRIMSTEAD, VA 23064                                  P‐0056026 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, PRESTON C.
BOX 375
155 OLD FERRY RD
GRIMSTEAD, VA 23064                                  P‐0056027 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, PRESTON C.
BOX 375
155 OLD FERRY RD
GRIMSTEAD, VA 23064                                  P‐0056028 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, SEATHAN P.
151 CAMPVILLE RD
NORTHFIELD, CT 06778                                 P‐0012243 11/1/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
JENKINS, SHARON Y.
4414 S. HILLCREST CIRCLE
FLINT, MI 48506                                      P‐0012772 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, SHAUYA
18927 SW 114TH AV
MIAMI, FL 33157                                      P‐0001183 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, SHIRLEY
25 W BRAYTON ST
CHICAGO, IL 60628                                    P‐0006798 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, TERRY
18107 ZEMMA LANE
HAGERSTOWN, MD 21740                                   2201     11/9/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00



                                                                                          Page 1703 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1704 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JENKINS, TERRY
18107 ZEMMA LANE
HAGERSTOWN, MD 21740                                  P‐0014214 11/3/2017     TK Holdings Inc., et al .                    $4,674.29                                                                                    $4,674.29
JENKINS, TROY L.
1358 SHADE OAK LN
CONCORD, CA 94521                                     P‐0030837 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, VICTORIAN A.
4722 8TH AVE
LOS ANGELES, CA 90043                                 P‐0015230 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINS, ZELLA D.
14020 VILLAGE MILL DR. #105
MAUGANSVILLE, MD 21767                                P‐0014031 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKINSON, MARK R.
5906 CRYSTAL WATER DR
INDIANAPOLIS, IN 46237                                P‐0010447 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKS, CLAUDETTE M.
2877 PONDVIEW DR
HAINES CITY, FL 33844                                 P‐0006419 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENKS, WILLIAM
129 DOOLITTLE STREET
COVENTRY, RI 02816                                    P‐0006330 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNETT, MIKE
JENNETT, KIM
2249 HICKS AVENUE
SAN JOSE, CA 95125                                    P‐0018357 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNEWEIN, JOYCE E.
14248 ALTOCEDRO DRIVE
DELRAY BEACH, FL 33484                                P‐0008069 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNINGS, ANJALI J.
4327 SE 45TH AVE.
PORTLAND, OR 97206                                    P‐0046326 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNINGS, CHRISTOPHER D.
71 CIMARRON VALLEY DRIVE
LITTLE ROCK, AR 72212                                 P‐0038913 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNINGS, CHRISTOPHER R.
85 SPRING VALLEY
IRVINE, CA 92602                                      P‐0020472 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNINGS, CRYSTAL R.
JENNINGS, PAUL R.
4721 9TH AVE
#3
LOS ANGELES, CA 90043                                 P‐0041944 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNINGS, DIANA L.
8827 W. VALLEY PALMS DR.
SPRING, TX 77379                                        2600    11/14/2017       TK Holdings Inc.                         $18,865.01                                                                                   $18,865.01
JENNINGS, DIANE R.
JENNINGS, GREGG A.
3293 190TH ST.
DENISON, KS 66419                                     P‐0020677 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNINGS, FREDERICK G.
921 BOLLING AVE.
NORFOLK, VA 23508                                     P‐0007441 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNINGS, JAMES L.
JENNINGS, ANN H.
46 HERITAGE WAY
OXFORD, AL 36203                                      P‐0041591 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1704 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1705 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JENNINGS, KARA
8745 LEWIS C21
TEMPERANCE, MI 48182                                 P‐0041584 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNINGS, LUKE A.
4912 CATAMARAN CT
WILMINGTON
DE, DE 19808                                         P‐0030619 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNINGS, MARCIA D.
TOYOTAL FINANCIAL SERVICES
4338 CRESCENT PARK DRIVE
MEMPHIS, TN 38141                                    P‐0033664 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNINGS, PHILIP S.
364 HEMLOCK COURT
WINDER, GA 30680                                     P‐0013871 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNINGS, ROGER D.
9848 KAREN AVE
CALIFORNIA CITY, CA 93505‐1309                       P‐0039787 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNINGS, ROGER D.
9848 KAREN AVE
CALIFORNIA CITY, CA 93505‐1309                       P‐0039788 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNINGS, WAYNE D.
884 QUILLIAMS ROAD
CLEVELAND HEIGHT, OH 44121                           P‐0032097 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENNINGS‐ROBBINS, MICHELLE D.
2731 LEGEND HOLLOW COURT
HENDERSON, NV 89074                                  P‐0035084 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENSEN, AERIEL A.
6562 NW DOGWOOD ST
HILLSBORO, OR 97124                                  P‐0024406 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENSEN, AERIEL A.
6562 NW DOGWOOD ST
HILLSBORO, OR 97124                                  P‐0024410 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENSEN, CATHERINE L.
357 DIAMOND SPRING ROAD
DENVILLE, NJ 07834                                   P‐0031893 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENSEN, DANNY B.
3570 W. 8070 S.
WEST JORDAN, UT 84088                                P‐0038109 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENSEN, DARLENE S.
8822 CLIFTON WAY
MOKENA, IL 60448                                     P‐0025053 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENSEN, DOUGLAS F.
P.O. BOX 112
TROUTDALE, OR 97060                                  P‐0015380 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENSEN, JEFF C.
6363 CHRISTIE AVE APT 2511
EMERYVILLE, CA 94608                                 P‐0016505 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENSEN, JEFFREY G.
2340 WESTCLIFFE LANE, APT. A
WALNUT CREEK, CA 94597                               P‐0057583   3/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENSEN, JEFFREY G.
2340 WESTCLIFFE LANE, APT. A
WALNUT CREEK, CA 94597                               P‐0057584   3/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENSEN, JOHN
9452 SW MAPLEWOOD DR. F63
TIGARD, OR 97223                                     P‐0054742 1/14/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1705 of 3871
                                                       Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1706 of 1950
                                                                                                     Claim Register
                                                                                              In re TK Holdings Inc., et al .
                                                                                                   Case No. 17‐11375

                                                                                                                            Current General                                         Current 503(b)(9)
                                                                                                                                               Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address               Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                Amount                                                  Amount
JENSEN, KRISTINA A.
319 N MASON ST
APPLETON, WI 54914                                          P‐0057626    3/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENSEN, OWEN A.
10815 WINDMILL DR
ROGERS, MN 55374                                            P‐0057709 3/16/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENSEN, PATRICIA A.
416 EAST 66TH TERRACE
KANSAS CITY, MO 64131                                       P‐0013262 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENSEN, PAUL
313 LASSALLE DRIVE
RIVER RIDGE, LA 70123                                       P‐0012460 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JENSEN, PETER C
53 ATWOOD AVE
SAUSALITO, CA 94965                                           2770      11/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JENSEN, WARREN W.
JENSEN, LENORE E.
3029 CORSHAM DRIVE
APEX, NC 27539                                              P‐0047028 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEONG, CHANG KEON
JEONG, WON JOO
1727 SOLAMERE COURT
AUBURN, AL 36832                                            P‐0007979 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEONG, KYU S.
18329 SW TIMBREL LN
SHERWOOD, OR 97140                                          P‐0021427 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEONG, KYU S.
18329 SW TIMBREL LN
SHERWOOD, OR 97140                                          P‐0021428 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEONG, KYU S.
18329 SW TIMBREL LN
SHERWOOD, OR 97140                                          P‐0021429 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEPPESEN, IDA J.
10308 KARIBA COVE
AUSTIN, TX 78726                                            P‐0021014 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JERABEK, MARC S.
JERABEK, HEATHER M.
158 HYBANK DR
WEST SENECA, NY 14224                                       P‐0025835 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JERABEK, MARC S.
JERABEK, HEATHER M.
158 HYBANK DR
WEST SENECA, NY 14224                                       P‐0025843 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JERABEK, MARC S.
JERABEK, HEATHER M.
158 HYBANK DR
WEST SENECA, NY 14224                                       P‐0025844 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JERABEK, MARC S.
JERABEK, HEATHER M.
158 HYBANK DR
WEST SENECA, NY 14224                                       P‐0025855 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JERALD JANUARY, SR. PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                          4872       3/2/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                                   Page 1706 of 3871
                                                        Case 17-11375-BLS           Doc 4247             Filed 10/26/20                    Page 1707 of 1950
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                Claim No. Claim Date         Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
JERALD JANUARY, SR. PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4873     3/2/2018      TK Holdings Inc.                             $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4878     3/2/2018      TK Holdings Inc.                             $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4879     3/2/2018      TK Holdings Inc.                             $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4880     3/2/2018      TK Holdings Inc.                             $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4881     3/2/2018      TK Holdings Inc.                             $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4882     3/2/2018      TK Holdings Inc.                             $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4883     3/2/2018      TK Holdings Inc.                             $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4884     3/2/2018      TK Holdings Inc.                             $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4885     3/2/2018      TK Holdings Inc.                             $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4886     3/2/2018      TK Holdings Inc.                             $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4887     3/2/2018      TK Holdings Inc.                             $0.00                                                                                        $0.00


                                                                                              Page 1707 of 3871
                                                        Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1708 of 1950
                                                                                                    Claim Register
                                                                                             In re TK Holdings Inc., et al .
                                                                                                  Case No. 17‐11375

                                                                                                                           Current General                                         Current 503(b)(9)
                                                                                                                                              Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                               Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                               Amount                                                  Amount
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4888     3/2/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4889     3/2/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4895     3/2/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4896     3/2/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4897     3/2/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4898     3/2/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4899     3/2/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR.
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4900     3/2/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
JERALD JANUARY, SR., PR FOR THE ESTATE OF NADINE PAUL
FIEGER LAW
DONALD H. DAWSON, JR
19390 W. 10 MILE RD.
SOUTHFIELD, MI 48075                                           4901     3/2/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
JERGER, APRIL L.
9705 S 53RD AVE
OAK LAWN, IL 60453                                           P‐0017117 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JERGER, APRIL L.
9705 S 53RD AVE
OAK LAWN, IL 60453                                           P‐0017121 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JERNIGAN, AMELIA R.
JERNIGAN, DARREN E.
468 CULLEN BLVD
BUDA, TX 78610                                               P‐0044591 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                                  Page 1708 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1709 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
JERNIGAN, GLORIA
P.O. BOX 30076
LOS ANGELES, CA 90030                             P‐0018906 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JERNIGAN, MONIQUE M.
205 W MONTGOMERY CROSSROADS
APT 1405
SAVANNAH, GA 31046                                P‐0001720 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JERNIGAN, WILLIAM
1202 N RIVERSIDE DR
T OR C, NM 87901‐9755                             P‐0056887   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEROME, JEFFREY R.
2 EKLUND BLVD
NESCONSET, NY 11767                               P‐0014949 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JERRY, AATIKA A.
2780 SPRING RIDGE CIR
SNELLVILLE, GA 30039                              P‐0044070 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JERVEY, REUBEN
6705 PLEASANT COURT
WILMINGTON, DE 19802                              P‐0036515 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JESCHOR, MARY ANN
JESCHOR, ED
8044 E TETON CIRCLE
MESA, AZ 85207                                    P‐0017390 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JESKA, DANIEL C.
2124 N FAIRVIEW LN
ROCHESTER HILLS, MI 48306                         P‐0024306 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JESRANI, DEEPESH
JESRANI, DEEPESH
3326 N. BRIARPARK LANE
SUGAR LAND, TX 77479                              P‐0016153 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JESSANI, ROMESH M.
3419 KISSMAN DR
AUSTIN, TX 78728                                  P‐0040035 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JESSEE, BILLY A.
JESSEE, LORI L.
1504 ECHO LAKE DRIVE
PIQUA, OH 45356                                   P‐0019008 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JESSUP, MARGARET D.
5166 ASHCROFT AVE
NORTH CHARLESTON, SC 29405                        P‐0051051 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JESSUP, NANCY A.
35 SUNSET LANE
PATCHOGUE, NY 11772                               P‐0039783 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JESSUP, WILLIAM E.
35 SUNSET LANE
PATCHOGUE, NY 11772                               P‐0039680 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JETER, AUDIE E.
18641 BLACKMOOR STREET
DETROIT, MI 48234                                 P‐0028049 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JETER, JEFFERSON F.
P.O. BOX 2333
12920 FORT KING ROAD
DADE CITY, FL 33526                               P‐0023842 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JETER, LIESHA M.
P.O. BOX 336
SNEADS, FL 32460                                  P‐0040933 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 1709 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1710 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JETER, TAMMIE M.
1310 N. 1ST.STREET #25
EL CAJON, CA 9201                                    P‐0016588 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JETT, MARK D.
8408 OLD HICKORY LN
MCKINNEY, TX 75070                                   P‐0002135 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JETURIAN, RODOLFO
17552 EDGEWOOD LANE
YORBA LINDA, CA 92886                                P‐0039988 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEVONS‐MCCUE, GRACIE D.
1059 PRECIOUS LANE SE
BROOKHAVEN, MS 39601                                 P‐0023575 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEWELL 3, JOHN E.
DRIVE TIME
918 FOWLER ST
OLD HICKORY, TN 37138                                P‐0013734 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEWELL, DENNIS W.
209 COLEMAN DR.
ANGLETON, TX 77515                                   P‐0044299 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEWELL, DENNIS W.
209 COLEMAN DR.
ANGLETON, TX 77515                                   P‐0044302 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEWELL, HEATHER M.
1321 PALESTINE DRIVE
PROSPER, TX 75078                                    P‐0004355 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEWETT, SUSAN
6406 WATERWAY DRIVE
FALLS CHURCH, VA 22044                               P‐0012796 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JEZEWSKI, JAMES E.
3936 OLDS ELM DR. SE
KENTWOOD, MI 49512                                   P‐0017180 11/6/2017     TK Holdings Inc., et al .                    $1,151.10                                                                                    $1,151.10
JHAGROO, LORNA M.
9156 DUPONT PL
WELLINGTON, FL 33414                                 P‐0049994 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JHAVERI, SNEHA
1015 FILLMORE STREET
PMB 10242
SAN FRANCISCO, CA 94115‐4709                         P‐0046922 12/26/2017    TK Holdings Inc., et al .                    $9,750.00                                                                                    $9,750.00
JHAVERI, VISHAL
JHAVERI, SHALVI
1508 PECOS DR
SOUTHLAKE, TX 76092                                  P‐0024951 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JI, HONGMEI
ZHANG, MICHAEL
16197 ORION AVE
CHINO, CA 91708                                      P‐0029944 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JI, XUERONG
3102 EGGERS DR
FREMONT, CA 94536                                    P‐0016834 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JI, YUXUAN
300 N. EL MOLINO AVE, #127
PASADENA, CA 91101                                   P‐0054615 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIANG, HE
23 WOODSIDE RD
SPRINGFIELD, NJ 07081                                P‐0033154 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1710 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1711 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JIANG, KELVIN
47 WILLIAM ST. APT. 2
CAMBRIDGE, MA 02139                                 P‐0016519 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIANG, LINGXI
127 KING WILLIAM STREET
NEWARK, DE 19711                                    P‐0020444 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIANG, MINGKANG
4539 RANGER RUN
SUGAR LAND, TX 77479                                P‐0027879 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIANG, SHENG
YAN, PENG
2021 CALLE MESA ALTA
MILPITAS, CA 95035                                  P‐0054042    1/6/2018     TK Holdings Inc., et al .                    $2,600.00                                                                                    $2,600.00
JIANG, WEI
4346 SILVA AVE
PALO ALTO, CA 94306                                 P‐0053197 12/29/2017      TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
JIANG, XIMING
1248 W ADAMS BLVD
#103
LOS ANGELES, CA 90007                               P‐0024563 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JICHA, PHYLLIS M.
5 FOREST ROCK CT.
CATONSVILLE, MD 21228                               P‐0033647 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JICHA, PHYLLIS M.
5 FOREST ROCK CT
CATONSVILLE, MD 21228                               P‐0036519 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JILES, DESTINY
7825 OREBO ST.
HOUSTON, TX 77088                                     838       10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JILES, DESTINY
7825 OREBO ST.
HOUSTON, TX 77088                                     852       10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JIMENEZ LUNA, HELAMAN C.
13513 STANSTEAD AVE
NORWALK, CA 90650                                   P‐0023107 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, ADRIAN
JIMENEZ, LORENA E.
3416 ROBB ROY PL
SAN DIEGO, CA 92154                                 P‐0048607 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, ADRIAN
JIMENEZ, LORENA
3416 ROBB ROY PL
SAN DIEGO, CA 92154                                 P‐0048617 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, ADRIAN
JIMENEZ, LORENA E.
3416 ROBB ROY PL
SAN DIEGO, CA 92154                                 P‐0048642 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, BRIGETTE R.
1701 UPLAND DR APT 177
HOUSTON, TX 77043                                   P‐0004034 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, CARINA
1039 W 23RD ST. APT.201
LOS ANGELES, CA 90007                               P‐0018145 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, IRMA O.
310 S ELM
PECOS, TX 79772                                     P‐0055640 1/23/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1711 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1712 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JIMENEZ, IRMA O.
310 S ELM
PECOS, TX 79772                                       P‐0058146 7/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, JOSE M.
9821 FUCHSIA
EL PASO, TX 79925                                     P‐0000430 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, JULIO C.
P.O. BOX 29582
LOS ANGELES, CA 90029                                 P‐0051471 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, LIANA
JIMENEZ, RICHARD
929 FLETCHER AVE
REDLANDS, CA 92373                                    P‐0042956 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, MARIA A.
9821 FUCHSIA
EL PASO, TX 79925                                     P‐0000413 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, MARIA D.
13764 E BULAH AVE
PARLIER, CA 93648                                     P‐0033585 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, MARILU
JIMENEZ, MAURICIO F.
111 S. COLLEGE AVE. APT. C103
CLAREMONT, CA 91711                                   P‐0021050 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, MARLENE
1105 S. ALTHEA AVE
RIALTO, CA 92376                                      P‐0056219 1/30/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, MIGUEL A.
14733 ROXTON AVE
GARDENA, CA 90249                                     P‐0020386 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, RICHARD
JIMENEZ, LIANE
929 FLETCHER AVE
REDLANDS, CA 92373                                    P‐0042950 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, SANTOS
JIMENEZ, SHARON A.
1430 WHITEHALL DRIVE
UNIT B
LONGMONT, CO 80504                                    P‐0029352 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIMENEZ, SANTOS
JIMENEZ, SHARON A.
1430 WHITEHALL DRIVE
UNIT B
LONGMONT, CO 80504                                    P‐0029996 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIN, HUI
7455 WESTCLIFF DRIVE
WEST HILLS, CA 91307                                  P‐0050223 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIN, JAMES R.
JIA, QIUJUAN
867 WELLESLEY TERRACE LN.
CHESTERFIELD
USA, MO 63017                                         P‐0005792 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIN, JULIE Y.
320 PACIFIC STREET #8
SANTA MONICA, CA 90405                                P‐0016956 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1712 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1713 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JIN, WEI
564 GREGORY AVE A9
WEEHAWKEN, NJ 07086                                P‐0037428 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIN, WEI
11823 NW 11TH PLACE
GAINESVILLE, FL 32606                              P‐0051034 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JINDAL, ASHWINI
4785 PRATHER FARM CIRCLE
CUMMING, GA 30030                                  P‐0008146 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JINKS, BEVERLY
320 BAILIFF RD
JAMESTOWN, LA 71045                                P‐0007135 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JINKS, RUNAKO S.
5411 YAUPON DRIVE
ARLINGTON, TX 76018                                P‐0057165 2/10/2018       TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
JINKS, TANICHE N
6116 PLAINVILLE LANE
WOODBRIDGE, VA 22193                                 860       10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JINKS, WALTER
2398 2ND AVE #6
DECATUR, GA 30032                                  P‐0025677 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIPSEN, SHANNON L.
9700 ABBEYWOOD VILLAGE WAY
LOUISVILLE, KY 40241                               P‐0047495 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIRAU, WANDA D.
528 MAULDIN DR
NA
EVANS, GA 30809                                    P‐0040731 12/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIRT, JESSE E.
4 COUNTRY CT
DANNEBROG, NE 68831                                P‐0013130 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JIWANI, HASNAIN
JIWANI, HASNAIN
892 BENEDETTI DR
#103
NAPERVILLE, IL 60563                               P‐0031209 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JJO LLC
1300 MCDOWELL DRIVE
GREENSBORO, NC 27408                                 127       9/19/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
JL DIVERSIFIED L.L.C.
BERTRAM KAUFMANN, ESQ.
P.O. BOX 1350
SELMA, CA 93662                                    P‐0039419 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JLR NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0048389 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JLR NORTH SCOTTSDALE
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                         P‐0056748    2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JMD ENTERTAINMENT & MEDIA GRP
P.O. BOX 1194
ABINGDON, MD 21009                                 P‐0057143    2/9/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1713 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1714 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JOACHIM, JORDAN J.
10867 ROYAL PALM BLVD.
CORAL SPRINGS, FL 33065                             P‐0041712 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOANNIDES, CHRIS
524 MARBLEWOOD CT
FORT MILL, SC 29708                                 P‐0000001 10/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOB, ANDREW S.
JOB, MARYANN
1740 RICHLEY RD
CORFU, NY 14036                                     P‐0020540 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOBE, CHRISTI L.
1121 STATE ROUTE 147
SLAUGHTERS, KY 42456                                P‐0007031 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOBELIUS, DAVID A
1024 N 8TH AVE.
WAUSAU, WI 54401                                      2058     11/7/2017       TK Holdings Inc.                          $4,500.00                                                                                    $4,500.00
JOBRON, JOHN D.
7109 FINE LANE
HARRISON, TN 37341                                  P‐0032303 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOCHUM, KRISTINA A.
1100 ROSE LANE
NORFOLK, NE 68701                                   P‐0033071 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOCIUS, MARGARET I.
1816 N. ARALIA DRIVE
MT. PROSPECT, IL 60056                              P‐0019464 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOE TAHANS FURNITURE LIQUIDAT
1201 THORN ST
UTICA, NY 13492                                     P‐0052132 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
JOE, JEFFREY C.
2974 THAYER BRIDGE CIR
IDAHO FALLS, ID 83402                               P‐0004775 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOE, JULIE
2338 EVERGREEN SPRINGS DRIVE
DIAMOND BAR, CA 91765                               P‐0018448 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOE, LILLIAN
216 MIRAMONTE RD
WALNUT CREEK, CA 94597                              P‐0037985 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOEL, TIFFANY
1101 JUNIPER ST. NE APT 717
ATLANTA, GA 30309                                   P‐0006967 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOERGER, DOUG
817 ILLINOIS AVENUE
BATAVIA, IL 60510                                   P‐0031816 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOES, ELIZABETH C.
3 ADAMS COURT
NOVATO, CA 94947                                    P‐0054470 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOFFE, CHRISTOPHER J.
1015 E QUAIL PARK DR
UNIT# G
MURRAY, UT 84117                                    P‐0021213 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOFFE, SUSIE U.
MANNE
15502 HITCHCOCK RD
CHESTERFIELD, MO 63017                              P‐0007153 10/28/2017    TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00



                                                                                         Page 1714 of 3871
                                                   Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1715 of 1950
                                                                                                 Claim Register
                                                                                          In re TK Holdings Inc., et al .
                                                                                               Case No. 17‐11375

                                                                                                                        Current General                                         Current 503(b)(9)
                                                                                                                                           Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address           Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                            Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                            Amount                                                  Amount
JOFFRION, ROBERT L.
5903 WEST AUSTIN DRIVE
ALEXANDRIA
ALEXANDRIA, LA 71303                                    P‐0033689 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOG, RAJEEV
1241 W HEDDING ST
SAN JOSE, CA 95126                                      P‐0057135    2/8/2018     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
JOHANCEN, SUSAN
1069 E PRICE BLVD
NORTH PORT, FL 34288                                    P‐0000720 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHANNES, KATALINA
2137 CENTRAL AVENUE APT B
ALAMEDA, CA 94501                                       P‐0038764 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHANNESSEN5498, KATHERINE C.
JOHANNESSEN, STEVEN
13621 OAKLAND DR
BURNSVILLE, MN 55337                                    P‐0045595 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHANNSEN, PAULA S.
ERCK, GEORGE W.
2903 W. STOVALL STREET
TAMPA, FL 33629                                         P‐0032836 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHANYAK, DEBRA L.
2318 RANDOLPH ROAD
MOGADORE, OH 44260                                      P‐0020269 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHN GREGORY MCCULLOUGH, EXECUTOR U/W OF MARY G.
MCCULLOUGH, DECEASED
303 BRITON PARK COURT
DULUTH, GA 30097                                          2257      11/10/2017       TK Holdings Inc.                          $2,500.00                                                                                    $2,500.00
JOHN JULES, SABRINA
NO ADDRESS PROVIDED
                                                        P‐0042489 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHN, CATHERINE
27 HARDING PLACE
1ST FLOOR
NEW HAVEN, CT                                           P‐0027128 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHN, ELIZABETH S.
JOHN, IAN G.
175 KNIBLOE HILL ROAD
SHARON, CT 06069                                        P‐0009509 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHN, FUMI
840 WINDING GROVE LANE
LOGANVILLE, GA 30052                                    P‐0006045 10/27/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
JOHN, FUMI
840 WINDING GROVE LANE
LOGANVILLE, GA 30052                                    P‐0006048 10/27/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
JOHN, KANDY Y.
13330 BLUES FARM RD
APT 5
LAURINBURG, NC 28352                                      2799      11/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JOHN, SHELDON F.
276 BERENGER WALK
ROYAL PALM BEACH, FL 33414                              P‐0036942 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHN, SHELDON F.
276 BERENGER WALK
ROYAL PALM BEACH, FL 33414                              P‐0036945 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                               Page 1715 of 3871
                                                 Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1716 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address         Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
JOHN, SHELDON F.
276 BERNEGER WALK
ROYAL PALM BEACH, FL 33414                            P‐0036947 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHN, SHELDON F.
276 BERENGER WALK
ROYAL PALM BEACH, FL 33414                            P‐0036949 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNELL L. SCHRUPP (ESTATE OF JOHNELL SCHRUPP)
10505 48TH AVENUE NORTH
PLYMOUTH, MN 55442                                      1463      11/1/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
JOHNS, ASHTON R.
3310 E YOUNTVILLE DR
UNIT 1
ONTARIO, CA 91761                                     P‐0053969   1/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNS, CAROLYN E.
5269 CLINGMAN CT
DOUGLASVILLE, GA 30135‐9266                           P‐0004048 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNS, RICHARD B.
6915 N. HARDESTY AVE.
KANSAS CITY, MO 64119‐5417                            P‐0025374 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNS, SUSAN H.
NO ADDRESS PROVIDED
                                                      P‐0051340 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNS, WESLEY T.
3831 BELLEAU WOOD DR
UNIT 41
LEXINGTON, KY 40517                                   P‐0055377 1/20/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSEN, JENNIFER L.
2010 REIMER RD
WADSWORTH, OH 44281                                   P‐0037283 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSOM, BEATRIS M.
8402 E. FOND DU LAC DR.
TUCSON, AZ 85730                                      P‐0002463 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON AND JOHNSON
666 GARLAND PLACE
DES PLAINES, IL 60016                                 P‐0044553 12/22/2017     TK Holdings Inc., et al .                  $395,634.16                                                                                  $395,634.16
JOHNSON COFFEL, LYNETTE
4921 CREEK MEADOW COVE
SPICEWOOD, TX 78669                                   P‐0005563 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON GRIFFITH, SHARLENE C.
245 BORDEN AVE
HAMILTON, NJ 08610                                    P‐0004560 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON HOWARD, ABBIE G.
640 SOUTH LINCOLN COURT
JACKSONVILLE, FL 32D209                               P‐0051339 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON HOWARD, ABBIE G.
640 SOUTH LINCOLN COURT
JACKSONVILLE, FL 32F209                               P‐0051387 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON HOWARD, ABBIE G.
640 SOUTH LINCOLN COURT
JACKSONVILLE, FL 32209                                P‐0051433 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON HOWARD, ABBIE G.
640 SOUTH LINCOLN COURT
JACKSONVILLE, FL 32209                                P‐0051509 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON II, JOHN W.
1213 ROSEMONT DR.
DESOTO, TX 75115                                      P‐0037705 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 1716 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1717 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JOHNSON III, ALBERT H.
150 LINCOLN BLVD
UNIT 4403
MIDDLESEX, NJ 08846                                  P‐0028787 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON OIL COMPANY
P.O. DRAWER 1959
GONZALES, TX 78629                                     1299      11/3/2017       TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
JOHNSON OTEY, SAMANTHA
7176 LASTING LIGHT WAY
COLUMBIA, MD 21045                                   P‐0058019 6/25/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, A MINOR, IMANI R.
BYANDTHROUGH JULIA R. JOHNSON
JULIA JOHNSON C/O CHONG ESQ
2961 CENTERVILLE RD, STE 350
WILMINGTON, DE 19808                                 P‐0043133 12/20/2017     TK Holdings Inc., et al .                  $250,000.00                                                                                  $250,000.00
JOHNSON, AARON
P.O. BOX 124884
SAN DIEGO, CA 92112                                  P‐0024498 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, AARON B.
NO ADDRESS PROVIDED
                                                     P‐0015074 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, AARON L.
3691 SOUTHLAND ST
MEMPHIS, TN 38109                                    P‐0053482 12/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ADRIENNE L.
1720 ALSTON AVENUE
FORT WORTH, TX 76110                                 P‐0003418 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, AL D.
WESTFIELD MOTOR SALES
1120 VINE STREET
NOBLESVILLE, IN 46060                                P‐0047104 12/26/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
JOHNSON, AL D.
1120 VINE STREET
NOBLESVILLE, IN 46060                                P‐0047120 12/26/2017     TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
JOHNSON, ALAN J.
1020 SCOTT BLVD A3
DECATUR
, GA 30030                                           P‐0053734   1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ALBERT D.
WESTFIELD MOTOR SALES
1120 VINE STREET
NOBLESVILLE, IN 46060                                P‐0045395 12/23/2017     TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
JOHNSON, ALBERT D.
WESTFIELD MOTORS
1120 VINE STREET
NOBLESVILLE, IN 46060                                P‐0046929 12/26/2017     TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
JOHNSON, ALEX SCOTT
94 N. MERIDITH AVENUE
PASADENA, CA 91106                                     5078      1/11/2019       TK Holdings Inc.                              $0.00                                                                                        $0.00
JOHNSON, ALICE(BETH) B.
JOHNSON, JIMMY G.
1385 FRANCIE WAY
ALLEN, TX 75013‐6439                                 P‐0043061 12/18/2017     TK Holdings Inc., et al .                   $47,000.00                                                                                   $47,000.00




                                                                                           Page 1717 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1718 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JOHNSON, ALLAN L.
9007 WILD ACRE CT.
UPPER MARLBORO
MARYLAND, MD 20772                                  P‐0051545 12/27/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
JOHNSON, ANDRAE D.
10938 PINE STREET
TAYLOR, MI 48180                                    P‐0042108 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ANDRE J.
403 GRANVILLE COURT
HAVRE DE GRACE, MD 21078                            P‐0008074 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ANGEL
11511 OAK ST. APT. 101
KANSAS CITY, MO 64114                               P‐0027795 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ANTHONY E.
271 WD STALVEY RD
HAHIRA, GA 31632‐4515                               P‐0057072   2/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ANTHONY L.
436 S LOMBARD AVE
OAK PARK, IL 60302                                  P‐0007714 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ARIANA L.
1036 E. VINE CT
VISALIA, CA 93292                                   P‐0048706 12/26/2017    TK Holdings Inc., et al .                    $1,998.69                                                                                    $1,998.69
JOHNSON, ARIANA L.
1036 E. VINE CT
VISALIA, CA 93292                                   P‐0048733 12/26/2017    TK Holdings Inc., et al .                    $1,998.69                                                                                    $1,998.69
JOHNSON, ARLENE R.
165 BIENVILLE DRIVE
FAYETTEVILLE, NC                                    P‐0044244 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ASHLEY D.
230 VAN LOON AVE NE
PALM BAY, FL 32907                                  P‐0008893 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BARBARA J.
1213 10TH AVENUE NORTH
SAINT CLOUD, MN 56303                               P‐0028492 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BEATRIS
NO ADDRESS PROVIDED
                                                    P‐0002470 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BENJAMIN S.
JOHNSON, MELANIE D.
1509 CHARLOTTE DR.
TYLER, TX 75702                                     P‐0031610 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BERNARD Z.
6178 LAUREL LANE
APT C
TAMARAC, FL 33319                                   P‐0012661 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BERNARDI
JOHNSON, EMELDA
705 KENTUCKY DERBY LANE
FT WORTH                                            P‐0008502 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BETTY J.
101 E CECIL ST APT D
SPRINGFIELD, OH 45504                               P‐0053628   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BETTY S.
4613 OLD VILLAGE WAY
OLDSMAR, FL 34677                                   P‐0004076 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1718 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1719 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JOHNSON, BETTYE
20009 CAMPAIGN DR.
CARSON, CA 90746                                    P‐0018205 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BEVERLY D.
2212 LEE STREET
APT 2
HOLLYWOOD, FL 33020                                 P‐0001281 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BOBBIE D.
344 LEONA SPEARS RD GREENSBUR
GREENSBURG, LA 70441                                P‐0015271 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BONNIE LEA
2455 S. ARTHUR COURT
KENNEWICK, WA 99338                                 P‐0047202 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BRENDA K.
6325 W DESERT COVE AVE
GLENDALE, AZ 85304                                  P‐0009964 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BRENDA R.
1935 MUSTANG SPRING DR
MISSOURI CITY, TX 77459                             P‐0002554 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BRENDA R.
1935 MUSTANG SPRING DR
MISSOURI CITY, TX 77459                             P‐0022057 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BRIAN W.
JOHNSON, CYNTHIA A.
15639 W STATE ROAD 48
BIRCHWOOD, WI 54817                                 P‐0056179 1/30/2018     TK Holdings Inc., et al .                     $211.45                                                                                       $211.45
JOHNSON, BRIAN W.
JOHNSON, CYNTHIA A.
15639 W STATE ROAD 48
BIRCHWOOD, WI 54817                                 P‐0056191 1/30/2018     TK Holdings Inc., et al .                     $211.45                                                                                       $211.45
JOHNSON, BRUCE
JOHNSON, DEBORAH J.
5850 CHASE AVE.
DOWNERS GROVE, IL 60516‐1039                        P‐0009667 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BRUCE A.
375 TYNEBRIDGE LANE
HOUSTON, TX 77024                                   P‐0023871 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BRUCE A.
375 TYNEBRIDGE LANE
HOUSTON, TX 77024                                   P‐0023886 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BRUCE A.
375 TYNEBRIDGE LANE
HOUSTON, TX 77024                                   P‐0023919 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, BRYAN C.
240 MULBERRY DR
SENOIA, GA 30276                                    P‐0052064 12/27/2017    TK Holdings Inc., et al .                     $829.04                                                                                       $829.04
JOHNSON, CARL E.
CARL E JOHNSON
7204 MEADOWBROOK DR.
FORT WORTH, TX 76112                                P‐0050115 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CAROL A.
17121 SANTA SUZANNE STREET
FOUNTAIN VALLEY, CA 92708                           P‐0020160 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CAROLYN J.
4045 LAWN
KANSAS CITY, MISSOURI 64130                         P‐0039347 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1719 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1720 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JOHNSON, CASANDRA
303N. TEDIN AVE
ROSHOLT, SD 57260                                    P‐0008260 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CASSANDRA M.
GRACE, EVAN W.
1144 W LAREDO ST
CHANDLER, AZ 85224                                   P‐0052172 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CEDRIC D.
956 PIKE RD APT # 11
BIRMINGHAM, AL 35218                                 P‐0009050 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CHARLENE A.
CHARLENE A. JOHNSON
1356 GLENNS BAY RD. UNIT 203I
SURFSUDE BEACH, SC 29575                             P‐0000929 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CHARLES
1091 GATES AVE APT 1Q
BROOKLYN, NY 11221                                   P‐0029276 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CHARLES B.
19 SELBY LN
ATHERTON, CA 94027                                   P‐0038119 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CHRISTINE E.
JOHNSON, EDWARD E.
3101 WHITE PHEASANT PLACE
VALRICO, FL 33596                                    P‐0000495 10/20/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
JOHNSON, CHRISTINE E.
JOHNSON, EDWARD E.
3101 WHITE PHEASANT PLACE
VALRICO, FL 33596                                    P‐0019539 10/27/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
JOHNSON, CHRISTINE E.
240 WHITTIER AVE
SYRACUSE, NY 13204                                   P‐0036935 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CLIFFORD M.
515 4TH ST APT 5
P.O BOX 15
CENTURIA, WI 54824                                   P‐0024573 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CONNIE R.
153 MAPLEWOOD DRIVE
ERIE, CO 80516                                       P‐0057509 2/27/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CONTONA K.
JOHNSON, JAMES R.
12415 CR 315
NAVASOTA, TX 77868                                   P‐0005312 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, COY R.
JOHNSON, KATHY N.
2210 CUSTER PKWY
RICHARDSON, TX 75080                                 P‐0046269 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CRAIG R.
381 BYNUM RD
BOWIE, TX 76230                                      P‐0004755 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CULLEN D.
PORN BOX 240
MATTHEWS, MO 63867                                   P‐0034357 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CURTIS
1604 LEDET ST
THIBODAUX, LA 70301                                  P‐0039430 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1720 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1721 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JOHNSON, CYNTHIA C.
851 ALBERSON COURT
DECATUR, GA 30033                                    P‐0008531 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, CYNTHIA M.
740 E. MILL VALLEY ROAD
PALATINE, IL 60074                                   P‐0033902 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, DALE E.
JOHNSON, BEVERLY J.
10219 GRAY OAK LANE
FORT WORTH, TX 76108                                 P‐0010782 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, DALE F.
8706 PRUDENCE DRIVE
ANNANDALE, VA 22003                                  P‐0028852 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, DANA T.
3372 ORINOCO LANE
MARGATE, FL                                          P‐0004496 10/25/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
JOHNSON, DANIELE
MATTHEW
1120 VINE STREET
NOBLESVILLE, IN 46060                                P‐0046258 12/25/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
JOHNSON, DANIELE
MATTHEW
#1120
VINE STREET
NOBLESVILLE, IN 46060                                P‐0046262 12/25/2017    TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
JOHNSON, DANNY L.
2182 HANSEN STREET
SARASOTA, FL 34231                                   P‐0001335 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, DARRYL
2320 N. TEAKWOOD AVE.
RIALTO, CA 92377                                     P‐0025961 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, DARRYL D.
1307 12TH ST NW
APT 206
WASHINGTON, DC 20005‐4425                            P‐0049299 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, DAVID
1406 PETRONIA STREET
KEY WEST, FL 33040                                     1221    10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JOHNSON, DAVID A.
3225 S MA DILL AVE
SUITE 129‐258
TAMPA, FL 33629                                      P‐0048070 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, DAVID H.
JOHNSON, VALERIE A.
13787 116TH ST. N
STILLEWTER, MN 55082‐9415                            P‐0011168 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, DAVID L.
8661 COUNTRY CREEK BLVD.
JACKSONVILLE, FL 32221‐6524                          P‐0033247 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, DAVID L.
10661 N 155 EAST AVE
OWASSO, OK 74055                                     P‐0038348 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, DAVIDA
JOHNSON, DAVIDA L.
1408 CR 4816
WOLFE CITY, TX 75496                                 P‐0006224 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1721 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1722 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JOHNSON, DEMETRIUS C.
157 CHEMISTRY CIRCLE
LADSON, SC 29456                                     P‐0015720 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, DONALD D.
JOHNSON, LORI A.
3708 SOUTH LELAND ROAD
LAINGSBURG, MI 48848                                 P‐0032546 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, DONALD D.
3708 SOUTH LELAND ROAD
LAINGSBURG, MI 48848                                 P‐0032552 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, DOUGLAS
11 LORRAINE DRIVE
CLIFTON, NJ 07012                                    P‐0020760 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, DOUGLAS A.
7573 E. PHANTOM WAY
SCOTTSDALE, AZ 85255
                                                     P‐0007373 10/28/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
JOHNSON, DOUGLAS A.
7573 E. PHANTOM WAY
SCOTTSDALE, AZ 85255                                 P‐0026491 11/7/2017     TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
JOHNSON, DWIGHT D.
JOHNSON, LOIS L.
110 TANGO ST.
RACELAND, KY 41169
                                                     P‐0046195 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, EDWARD C.
18551 LAKE STREAM DR
GREENWELLSPRINGS, LA 70739                           P‐0032237 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, EDWINA A.
1645 PRINCESS HELEN DRIVE WES
MOBILE, AL 36618                                     P‐0037516 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ELEANOR J.
57502 HOSPITAL ROAD
BELLAIRE, OH 43906                                   P‐0020044 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ELIZABETH J.
4916 DORCHESTER ST.
NORTON SHORES, MI 49441‐5318                         P‐0014056 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ERNEST
4808 AMOS STREET
JACKSONVILLE, FL 32209                                 398     10/22/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
JOHNSON, EVELYN
6590 BOSWORTH SQ. W.
COLUMBUS, OHIO 43229
                                                     P‐0034517 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, EVELYN R.
P.O. BOX 320501
BIRMINGHAM, AL 35232                                 P‐0011464 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, FRANCINE D.
3702 FLORINDA ST
HOUSTON, TX 77021                                    P‐0020765 10/30/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
JOHNSON, GALE M.
1180 E. CARNEGIE ST.
WINNSBORO, TX 75494                                  P‐0026339 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, GALE M.
1180 EAST CARNEGIE ST.
WINNSBORO, TX 75494                                  P‐0032732 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1722 of 3871
                                                     Case 17-11375-BLS                   Doc 4247                Filed 10/26/20                     Page 1723 of 1950
                                                                                                         Claim Register
                                                                                                  In re TK Holdings Inc., et al .
                                                                                                       Case No. 17‐11375

                                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                   Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                    Amount                                                   Amount
JOHNSON, GARRY L.
4120 FASTNET LANE
DULUTH, GA 30096                                                P‐0008938 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, GENESIS E.
705 CREST VALLEY WAY APT. 210
BIRMINGHAM, AL 35212                                            P‐0024782 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, GEOFFREY C.
13209 W 137TH PL
OVERLAND PARK, KS 66221                                         P‐0017071 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, GEORGE C.
3848 RED FOX DRIVE
ROANOKE, VA 24017                                               P‐0005749 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, GLENN A.
14595 HOOPER RANCH RD
WILLIS, TX 77378                                                P‐0002441 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, GLORIA M.
JOHNSON, LIONELL
1314 EAST JONES
SHERMAN, TX 75090                                               P‐0006251 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, GRANT S.
3335 MCIVOR ST
EAU CLAIRE, WI 54701                                            P‐0040908 12/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, HARRY C.
55 GROOVER CIRCLE
CAYCE, SC 29033                                                 P‐0000831 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, HEATH
18 HIGHLAND RD
TERRYVILLE, CT 06786                                            P‐0003160 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, HERMAN E.
1611 ROCK POINTE RD
PORTAL, GA 30450                                                P‐0052765 12/26/2017      TK Holdings Inc., et al .                  $100,000.00                                                                                   $100,000.00
JOHNSON, HERMAN E.
1611 ROCK POINTE RD.
PORTAL, GA 30450                                                P‐0057771 3/23/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, HOBERT L.
NO ADDRESS PROVIDED
                                                                P‐0016852 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, HOLLIS L.
7041 SUNHAMPTON AVE #201
LAS VEGAS, NV 89129                                             P‐0054193    1/8/2018     TK Holdings Inc., et al .                    $9,500.00                                                                                     $9,500.00
JOHNSON, HOWARD B.
8291 TUPELO TRAIL
JONESBORO, GA 30236                                             P‐0042893 12/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, III, WILLIAM E.
14064 STONE GATE DR
BATON ROUGE, LA 70816                                           P‐0040015 12/13/2017      TK Holdings Inc., et al .                      $340.00                                                                                       $340.00
JOHNSON, IMANI ROSE (A MINOR, BY AND THROUGH HER NEXT FRIEND,
JULIA ROSE JOHNSON)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3068      11/21/2017       TK Holdings Inc.                       $2,500,000.00                                                                                $2,500,000.00




                                                                                                       Page 1723 of 3871
                                                     Case 17-11375-BLS                      Doc 4247                  Filed 10/26/20                      Page 1724 of 1950
                                                                                                               Claim Register
                                                                                                        In re TK Holdings Inc., et al .
                                                                                                             Case No. 17‐11375

                                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                    Claim No. Claim Date                   Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                          Amount                                                   Amount
JOHNSON, IMANI ROSE (A MINOR, BY AND THROUGH HER NEXT FRIEND,
JULIA ROSE JOHNSON)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3194    11/22/2017               TK Mexico Inc.                         $2,500,000.00                                                                                $2,500,000.00
JOHNSON, IMANI ROSE (A MINOR, BY AND THROUGH HER NEXT FRIEND,
JULIA ROSE JOHNSON)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3198    11/22/2017       Takata Protection Systems Inc.                 $2,500,000.00                                                                                $2,500,000.00
JOHNSON, IMANI ROSE (A MINOR, BY AND THROUGH HER NEXT FRIEND,
JULIA ROSE JOHNSON)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3199    11/22/2017                TK China, LLC                         $2,500,000.00                                                                                $2,500,000.00
JOHNSON, IMANI ROSE (A MINOR, BY AND THROUGH HER NEXT FRIEND,
JULIA ROSE JOHNSON)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3236    11/22/2017      Strosshe‐Mex, S. de R.L. de C.V.                $2,500,000.00                                                                                $2,500,000.00
JOHNSON, IMANI ROSE (A MINOR, BY AND THROUGH HER NEXT FRIEND,
JULIA ROSE JOHNSON)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3238    11/22/2017       Takata de Mexico, S.A. de C.V.                 $2,500,000.00                                                                                $2,500,000.00
JOHNSON, IMANI ROSE (A MINOR, BY AND THROUGH HER NEXT FRIEND,
JULIA ROSE JOHNSON)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3255    11/22/2017            Interiors in Flight Inc.                  $2,500,000.00                                                                                $2,500,000.00
JOHNSON, IMANI ROSE (A MINOR, BY AND THROUGH HER NEXT FRIEND,
JULIA ROSE JOHNSON)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3264    11/22/2017               TK Mexico LLC                          $2,500,000.00                                                                                $2,500,000.00
JOHNSON, IMANI ROSE (A MINOR, BY AND THROUGH HER NEXT FRIEND,
JULIA ROSE JOHNSON)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3266    11/22/2017   TK Holdings de Mexico S. de R.L. de C.V.           $2,500,000.00                                                                                $2,500,000.00
JOHNSON, IMANI ROSE (A MINOR, BY AND THROUGH HER NEXT FRIEND,
JULIA ROSE JOHNSON)
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                              3280    11/22/2017   Industrias Irvin de Mexico, S.A. de C.V.           $2,500,000.00                                                                                $2,500,000.00



                                                                                                             Page 1724 of 3871
                                                   Case 17-11375-BLS                      Doc 4247                   Filed 10/26/20                     Page 1725 of 1950
                                                                                                             Claim Register
                                                                                                      In re TK Holdings Inc., et al .
                                                                                                           Case No. 17‐11375

                                                                                                                                    Current General                                           Current 503(b)(9)
                                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address                   Claim No. Claim Date                   Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                                        Amount                                                    Amount
JOHNSON, IMANI ROSE (A MINOR, BY AND THROUGH JULIA ROSE
JOHNSON)
JIMMY CHONG, ESQUIRE
THE CHONG LAW FIRM, PA
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                             3101    11/22/2017               TK Finance, LLC                       $2,500,000.00                                                                                 $2,500,000.00
JOHNSON, IMANI ROSE (A MINOR, BY AND THROUGH JULIA ROSE
JOHNSON)
JIMMY CHONG, ESQUIRE
THE CHONG LAW FIRM, PA
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                             3126    11/22/2017              Takata Americas                        $2,500,000.00                                                                                 $2,500,000.00
JOHNSON, INDIVIDUALLY AND AS THE PARENT AND NATURAL GUARDIAN
OF IMANI ROSE JOHNSON, A MINOR, JULIA ROSE
JIMMY CHONG, ESQUIRE
THE CHONG LAW FIRM, PA
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                             3168    11/22/2017   Industrias Irvin de Mexico, S.A. de C.V.          $2,500,000.00                                                                                 $2,500,000.00
JOHNSON, IRA T.
JOHNSON, DIANA J.
3000 S. JOHNSON PL.
KENNEWICK, WA 99337                                            P‐0016849 11/5/2017            TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JOHNSON, IV, SAMUEL M.
BROWN KING LAW LLC
PERCY A. KING, ESQ.
25 N. MARKET STREET
JACKSONVILLE, FL 32202                                            46      7/31/2017              TK Holdings Inc.                        $300,000.00                                                                                    $300,000.00
JOHNSON, JACK E.
37215 CHURCH AVE
DADE CITY, FL 33525‐3609                                       P‐0053691 12/29/2017           TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JOHNSON, JACOB
303 N. TEDIN AVE
ROSHOLT, SD 57260                                              P‐0008246 10/29/2017           TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JOHNSON, JAMES
8200 HAMPTON GLEN DR
CHESTERFIELD, VA 23832                                           969     10/31/2017              TK Holdings Inc.                              $0.00                                                                                          $0.00
JOHNSON, JAMES A.
3212 COACH LANTERN AVE
WAKE FOREST, NC 27587                                          P‐0011734 11/1/2017            TK Holdings Inc., et al .                   $20,000.00                                                                                     $20,000.00
JOHNSON, JAMES M.
P.O. BOX 20039
SEATTLE, WA 98102                                              P‐0023802 11/13/2017           TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JOHNSON, JAMES THEODORE
734 COUNTY ROAD 784
MOUNTAIN HOME, AR 72653                                          1870     11/5/2017              TK Holdings Inc.                                                                     $0.00                                                   $0.00
JOHNSON, JANET L.
612 B DENNIS AVE #B
RALEIGH, NC 27604                                              P‐0053068 12/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JOHNSON, JANET L.
612 B DENNIS AVE #B
RALEIGH, NC 27604                                              P‐0054307 12/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
JOHNSON, JANICE M.
25795 PLAYER DR. /
VALENCIA, CA 91355                                             P‐0050233 12/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                          $0.00



                                                                                                           Page 1725 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1726 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
JOHNSON, JANICE M.
3634 YOSEMITE ST
HOUSTON, TX 77021‐4720                             P‐0052144 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JASMINE J.
115 MATADOR DRIVE
IRVING, TX 75063                                   P‐0055728 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JASMINE S.
859 CENTRAL AVE
MATTESON, IL 60443                                 P‐0005804 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JASON T.
511 TICE ROAD
MAINESBURG, PA 16932                               P‐0023150 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JEFFERY L.
KEELER, JESSICA L.
131 MARYLAND AVE
PORTSMOUTH, VA 23707                               P‐0009991 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JENNIFER
31271 CORTE ALHAMBRA
TEMECULA, CA 92592                                 P‐0019267 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JENNIFER
3014 T ST.
VANCOUVER, WA 98663                                P‐0032185 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JENNIFER E.
JOHNSON, CALVIN D.
3406 LANCASTER CT
APT 177
TAMPA, FL 33614                                    P‐0044024 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JENNY M.
684 EDENDERRY DRIVE
VACAVILLE, CA 95688                                P‐0038530 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JERALD A.
JOHNSON, JUDY C.
7649 US HIGHWAY 89
BELT, MT 59412                                     P‐0015574 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JERALD L.
15131 59TH PL W
EDMONDS, WA 98026                                  P‐0025375 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JERALD L.
JOHNSON, DEBORAH H.
15131 59TH PL W
EDMONDS, WA 98026                                  P‐0025430 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JEREME S.
1540 N LAUREL AVE
UPLAND, CA 91786                                   P‐0026427 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JERRY
25402 ANGELWOOD SPRINGS LANE
TOMBALL, TX 77375                                  P‐0017245 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JERRY L.
100 S PINE ISLAND RD 116
PLANTATION, FL 33324                               P‐0002708 10/23/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
JOHNSON, JERRY L.
100 S PINE ISLAND RD 116
PLANTATION, FL 33324                               P‐0002709 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JERRY L.
100 S PINE ISLAND RD 116
PLANTATION, FL 33324                               P‐0002715 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1726 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1727 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
JOHNSON, JESSE R.
1213 PARK AVE
NITRO, WV 25143                                      P‐0005116 10/26/2017      TK Holdings Inc., et al .                    $1,007.40                                                                                    $1,007.40
JOHNSON, JESSICA
16 BRIDGE ST
APT B
NEW MILFORD, CT 06776                                P‐0049250 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JESSIE
JOHNSON, RUTHIE
902 WEST 25TH AVENUE
PINE BLUFF, AR 71601                                 P‐0035518 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JIMMY D.
JOHNSON, BOBBIE J.
1 MARY CT
LONG BEACH, MS 39560                                 P‐0005977 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JIMMY L.
369 S BURK ST
EAGAR, AZ 85925                                      P‐0007737 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JOANNA E.
1109 MINNESOTA COURT E.
SHAKOPEE, MN 55379                                   P‐0042605 12/19/2017      TK Holdings Inc., et al .                    $1,848.00                                                                                    $1,848.00
JOHNSON, JOANNA F.
8028 E 28TH PLACE
DENVER, CO 80238                                     P‐0017778 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JOHN F.
P.O. BOX 53
11382 HIGHWAY 78 LOT 2
EDWARDSVILLE, AL 36261                               P‐0041864 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JOHN J.
JOHNSON, MARSHA A.
129 HARV LOOP
MONTEREY, TN 38574                                   P‐0017998 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JOHNNY T.
288 COUNTY ROAD 187
GAINESVILLE, TX 76240                                P‐0055082 1/18/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JORDAN
2 RAVINIA DR, STE 120
ATLANTA, GA 30346                                      617       10/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JOHNSON, JORGE D.
GEORGE, PHYLLIS I.
9307 SPRING HOUSE LN
APT B
LAUREL, MD 20708                                     P‐0038911 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JOSEPH E.
P.O. BOX 188
CULLODEN, WV 25510                                   P‐0035739 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JOSHUA J.
1820 EL CERRITO PLACE
APT 210
LOS ANGELES, CA 90068                                P‐0017518 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JOSIAH
1519 MOUNTAIN RD
LOGAN, UT 84321                                      P‐0023155 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, JR, STERLING J.
11657 LEESBOROUGH CIRCLE
SILVER SPRING, MD 20902‐2890                         P‐0053779    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 1727 of 3871
                                                     Case 17-11375-BLS                   Doc 4247                  Filed 10/26/20                      Page 1728 of 1950
                                                                                                            Claim Register
                                                                                                     In re TK Holdings Inc., et al .
                                                                                                          Case No. 17‐11375

                                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                      Claim No. Claim Date              Debtor                         Unsecured Claim                                           Admin Priority
                                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                       Amount                                                   Amount
JOHNSON, JUANIA
12723 SIMMONS RD
HAMPTON, GA 30228                                                 P‐0041529 12/18/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JOHNSON, JUDITH A.
JOHNSON, ALAN R.
1180 HOLLY STREET
CANTON, GA 30114                                                  P‐0014415 11/3/2017       TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JOHNSON, JUDITH B.
4211 BRETTON BAY LANE
DALLAS, TX 75287‐6709                                             P‐0003587 10/24/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JOHNSON, JUDY
4248 W. 77TH. STREET
APT.#103
CHICAGO 60652                                                     P‐0018830 11/7/2017       TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JOHNSON, JUDY A
PO BOX 7618
BEND, OR 97708                                                      4155    12/20/2017          TK Holdings Inc.                          $2,000.00                                                                                     $2,000.00
JOHNSON, JUDY A.
P.O. BOX 7618
BEND, OR 97708                                                    P‐0043233 12/20/2017      TK Holdings Inc., et al .                         $0.00                                                                                         $0.00
JOHNSON, JULIA R.
JULIA JOHNSON C/O CHONG,ESQ
2961 CENTERVILLE RD, STE 350
WILMINGTON, DE 19808                                              P‐0043128 12/20/2017      TK Holdings Inc., et al .                   $250,000.00                                                                                   $250,000.00
JOHNSON, JULIA ROSE, INDIVIDUALLY AND AS THE PARENT AND NATURAL
GUARDIAN OF IMANI ROSE JOHNSON
JIMMY CHONG, ESQUIRE
THE CHONG LAW FIRM, PA
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                                3132    11/22/2017          TK Finance, LLC                        $2,500,000.00                                                                                $2,500,000.00
JOHNSON, JULIA ROSE, INDIVIDUALLY AND AS THE PARENT AND NATURAL
GUARDIAN OF IMANI ROSE JOHNSON
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                                3140    11/22/2017       Interiors in Flight Inc.                  $2,500,000.00                                                                                $2,500,000.00
JOHNSON, JULIA ROSE, INDIVIDUALLY AND AS THE PARENT AND NATURAL
GUARDIAN OF IMANI ROSE JOHNSON
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                                3141    11/22/2017   Takata Protection Systems Inc.                $2,500,000.00                                                                                $2,500,000.00
JOHNSON, JULIA ROSE, INDIVIDUALLY AND AS THE PARENT AND NATURAL
GUARDIAN OF IMANI ROSE JOHNSON
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQ.
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                                3156    11/22/2017           TK China, LLC                         $2,500,000.00                                                                                $2,500,000.00
JOHNSON, JULIA ROSE, INDIVIDUALLY AND AS THE PARENT AND NATURAL
GUARDIAN OF IMANI ROSE JOHNSON
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQ.
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                                3157    11/22/2017           TK China, LLC                         $2,500,000.00                                                                                $2,500,000.00



                                                                                                          Page 1728 of 3871
                                                    Case 17-11375-BLS                       Doc 4247                  Filed 10/26/20                     Page 1729 of 1950
                                                                                                              Claim Register
                                                                                                       In re TK Holdings Inc., et al .
                                                                                                            Case No. 17‐11375

                                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address                    Claim No. Claim Date                   Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                         Amount                                                   Amount
JOHNSON, JULIA ROSE, INDIVIDUALLY AND AS THE PARENT AND NATURAL
GUARDIAN OF IMANI ROSE JOHNSON, A MI
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQ.
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3117   11/22/2017              TK Holdings Inc.                       $2,500,000.00                                                                                $2,500,000.00
JOHNSON, JULIA ROSE, INDIVIDUALLY AND AS THE PARENT AND NATURAL
GUARDIAN OF IMANI ROSE JOHNSON, A MI
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQ.
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3142   11/22/2017               TK Mexico LLC                         $2,500,000.00                                                                                $2,500,000.00
JOHNSON, JULIA ROSE, INDIVIDUALLY AND AS THE PARENT AND NATURAL
GUARDIAN OF IMANI ROSE JOHNSON, A MI
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQUIRE
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3149   11/22/2017               TK Mexico Inc.                        $2,500,000.00                                                                                $2,500,000.00
JOHNSON, JULIA ROSE, INDIVIDUALLY AND AS THE PARENT AND NATURAL
GUARDIAN OF IMANI ROSE JOHNSON, A MI
JIMMY CHONG, ESQUIRE
THE CHONG LAW FIRM, PA
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3158   11/22/2017   TK Holdings de Mexico S. de R.L. de C.V.          $2,500,000.00                                                                                $2,500,000.00
JOHNSON, JULIA ROSE, INDIVIDUALLY AND AS THE PARENT AND NATURAL
GUARDIAN OF IMANI ROSE JOHNSON, A MI
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQ.
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3170   11/22/2017       Takata de Mexico, S.A. de C.V.                $2,500,000.00                                                                                $2,500,000.00
JOHNSON, JULIA ROSE, INDIVIDUALLY AND AS THE PARENT AND NATURAL
GUARDIAN OF IMANI ROSE JOHNSON, A MI
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQ.
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3214   11/22/2017      Strosshe‐Mex, S. de R.L. de C.V.               $2,500,000.00                                                                                $2,500,000.00
JOHNSON, JULIA ROSE, INDIVIDUALLY AND AS THE PARENT AND NATURAL
GUARDIAN OF IMANI ROSE, A MINOR
THE CHONG LAW FIRM, PA
JIMMY CHONG, ESQ.
2961 CENTERVILLE RD., STE. 350
WILMINGTON, DE 19808                                               3130   11/22/2017              Takata Americas                        $2,500,000.00                                                                                $2,500,000.00
JOHNSON, KADIE ANN S.
5370 NW 88TH AVE
APT A105
SUNRISE, FL 33351                                               P‐0056300 1/31/2018            TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, KARA
2 OLD STAGE TRAIL
LAKE WYLIE, SC 29710                                                723   10/27/2017              TK Holdings Inc.                              $0.00                                                                                         $0.00
JOHNSON, KAREN D.
P.O. BOX 14963
OKLAHOMA CITY, OK 73113                                         P‐0046822 12/26/2017           TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, KAREN D.
824 N 74TH ST
EAST ST LOUIS, IL 62203                                         P‐0058159 7/31/2018            TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                                            Page 1729 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1730 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JOHNSON, KAREN M.
688 5TH STREET N
BAYPORT, MN 55003                                    P‐0016016 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, KARMEN M
10357 CARACARA DR
ASHLAND, VA 23005                                      1923     11/6/2017       TK Holdings Inc.                                                                                                                           $0.00
JOHNSON, KATHARINE
TOLLEFSEN, THOMAS
9 GREENHILL ROAD
WEST CHESTER, PA 19380                               P‐0049154 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, KATHLEEN M.
10045 SW 136 STREET
MIAMI, FL 33176                                      P‐0048306 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, KAYLA B.
5525 FAUST AVE
SPRINGFIELD, MO 65810                                P‐0019064 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, KELLI R.
6793 CHESTWOOD LANE
AUSTELL, GA 30168                                    P‐0054421 1/11/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, KENEATHA
9643 S HAMLIN AVE
EVERGREEN PARK, IL 60805                             P‐0014131 11/3/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
JOHNSON, KENITH T.
4120 S OAK MEADOWS DR
#10
TAYLORSVILLE, UT 84123                               P‐0055812 1/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, KENNETH P.
163 CARTLEDGE LN
MILLERSVILLE, PA 17551                               P‐0046771 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, KEVIN
1763 CYPRESS SPRINGS LANE
COLLIERVILLE, TN 38017                                 5046     9/7/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
JOHNSON, KEVIN D.
316 WEST 2ND STREET
GAYLORD, MI 49735                                    P‐0012933 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, KEWANNA K.
19806 BRAECOVE CIRCLE
RICHMOND, TX 77407                                   P‐0042593 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, KIMBERLY M.
3200 E. PARKSIDE BLVD #55
APPLETON, WI 54915                                   P‐0011350 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, KIMBERLY M.
500 GUNNTOWN RD APTB7
BELLEFONTAINE, OH 43311                              P‐0054405 1/11/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, KIRSTIN G.
10661 N. 155TH EAST AVE
OWASSO, OK 74055                                     P‐0038336 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, KRISTEN H.
1701 E DEBBIE LN APT 1204
MANSFIELD, TX 76063                                  P‐0005120 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, KYLE M.
JOHNSON, WENDY A.
31708 ALDER COURT
WINCHESTER, CA 92596                                 P‐0019448 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1730 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1731 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
JOHNSON, LA TWYONIA Y.
314 N. BROADACRES AVE.
COMPTON, CA 90220                                  P‐0021392 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, LADONNA JEANNIE
2721 BUR OAK DR.
LITTLE ELM, TX 75068                                 4079    12/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JOHNSON, LAQUISHA
1014 DIVISION AVE
EAST ST LOUIS, IL 62201                              3735    11/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JOHNSON, LARA P.
2936 26TH STREET
SACRAMENTO, CA 95818                               P‐0023721 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, LATOSHA L.
13716 WILDER AVE
NORWALK, CA 90650                                  P‐0034115 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, LATOYA T.
4823 APPLEWOOD CREST LANE
ROSHARON, TX 77583                                 P‐0005962 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, LAWRENCE Z.
JOHNSON, CINDY S.
108 H STREET
BURWELL, NE 68823                                  P‐0045927 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, LEATHA
262 W BOMFORD ST
RICHWOOD, OH 43344                                   4876     3/1/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
JOHNSON, LEATHA G.
262 W BOMFORD ST
RICHWOOD, OH 43344                                 P‐0000066 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, LEROY
2718 W. JENNIE PLACE
TUCSON, AZ 85713                                   P‐0046304 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, LILLIAN R.
11333 SAVANNAH DRIVE
FREDERICKSBURG, VA 22407                           P‐0033901 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, LISA
20050 UPPER VALLEY
EUCLID, OH 44117                                   P‐0025288 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, LIZ
8 BRENT LANE
TIJERAS, NM 87059‐7945                             P‐0046554 12/25/2017    TK Holdings Inc., et al .                    $2,865.40                                                                                    $2,865.40
JOHNSON, LORRI L.
534 RANCHO DEL NORTE
N. LAS VEGAS, NV 89031                             P‐0024209 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, LUKE T.
550 HOLLYWOOD AVE
TOMS RIVER, NJ 08753                               P‐0045853 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, LYDIA
934 GEORGIA CROSSING ROAD
WINCHESTER, TN 37398                               P‐0003975 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, LYNN D.
5740 W. CENTINELA AVE.
#321
LOS ANGELES, CA 90045                              P‐0055674 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, LYNN G.
2259 JULIA DR
ASBURY, IA 52002                                   P‐0036581 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1731 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1732 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JOHNSON, LYNNE I.
6054 SR 93 NW
DUNDEE, OH 44624                                    P‐0035324 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, LYNNE I.
6054 SR 93 NW
DUNDEE, OH 44624                                    P‐0035325 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MARCELLA
2209 DOUGLASS WOODS COURT
LOUISVILLE, KY 40205                                P‐0053774   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MARGARET
7463 CHURCH HILL RD
HOLLYWOOD, SC 29449                                 P‐0017942 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MARGARET
10325 AVELAR RIDGE DR
RIVERVIEW, FL 33578                                 P‐0055424 1/21/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MARIE A.
1123 NW 140TH ST
EDMOND, OK 73013                                    P‐0000711 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MARIE A.
1123 NW 140TH ST
EDMOND, OK 73013                                    P‐0000714 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MARK
25560 FOUNTAINGLEN CT APT 318
STEVENSON RANCH, CA 91381‐0781                      P‐0015543 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MARK W.
2956 GREENBROOKE
WEST BLOOMFIELD, MI 48324                           P‐0015154 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MARTENYA N.
765 BACON AVENUE
APT. 7
DOVER, DE 19901                                     P‐0056921   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MARTI T.
2712 MAEVE CT
DACULA, GA 30019                                    P‐0055971 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MARVIN
GENERAL MOTORS
13541 ARNOLD
REDFORD, MI 48239                                   P‐0047323 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MARY C.
221 FOOTHILL DRIVE
WOODSTOCK, GA 30188                                 P‐0017358 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MARY L.
12709 CEDAR ST
AUSTIN, TX 78732                                    P‐0002605 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MARY M.
102 JANET DRIVE
ST ROSE, LA                                         P‐0012947 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MATTHEW J.
1120 VINE STREET
NOBLESVILLE, IN 46060                               P‐0046270 12/25/2017    TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
JOHNSON, MATTHEW W.
6054 SR 93 NW
DUNDEE, OH 44624                                    P‐0035321 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1732 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1733 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JOHNSON, MELISSA J.
JOHNSON, MARK K.
17702 115TH ST E
BONNEY LAKE, WA 98391                               P‐0042860 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MELISSA S
4200 BROOKVIEW DRIVE SE
ATLANTA, GA 30339                                     1065     11/1/2017       TK Holdings Inc.                          $2,500.00              $0.00                                                                 $2,500.00
JOHNSON, MICHAEL L.
6909 CLUB CREEK DRIVE
FORT WORTH, TX 76137                                P‐0046161 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MICHELE R.
8773 WOODSIDE DR
OAK PARK, MI 48237‐1755                             P‐0040639 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MINNIE
158 EAST 144TH STREET
RIVERDALE, IL 60827                                 P‐0008068 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MOLLY
2033 N MAE CARDEN CT
VISALIA, CA 93291                                   P‐0020518 11/9/2017     TK Holdings Inc., et al .                   $26,000.00                                                                                   $26,000.00
JOHNSON, MOLLY
2033 N MAE CARDEN CT
VISALIA, CA 93291                                   P‐0020522 11/9/2017     TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
JOHNSON, MOLLY
2033 N MAE CARDEN CT
VISALIA, CA 93291                                   P‐0027347 11/14/2017    TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
JOHNSON, MOLLY
2033 N MAE CARDEN CT
VISALIA, CA 93291                                   P‐0027438 11/14/2017    TK Holdings Inc., et al .                   $26,000.00                                                                                   $26,000.00
JOHNSON, MONIQUE C.
1797 WALKER AVENUE
D
IRVINGTON, NJ 07111‐8026                            P‐0006853 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MONIQUE C.
1797 WALKER AVE D
IRVINGTON, NJ 07111‐8026                            P‐0024074 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MONIQUE C.
1797 WALKER AVE
IRVINGTON, NJ 07111‐8026                            P‐0024829 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MONIQUE L.
1019 HODGES FERRY ROAD
PORTSMOUTH, VA 23701                                P‐0022764 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, MONTE L.
2780 MILLVALE STREET
COLUMBUS, OH 43232‐4711                             P‐0000432 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, NANCY S.
1048 NW 24TH STREET
MOORE, OK 73160                                     P‐0002652 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, NATALIE J.
3691 SOUTHLAND ST
MEMPHIS, TN 38109                                   P‐0053483 12/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, NELDA A.
JOHNSON, TERRY D.
1829 BROOKSIDE ROAD
MOUNT OLIVE, AL 35117                               P‐0002296 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1733 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1734 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JOHNSON, NELLI
1546 OAKWOOD DR
CLEVELAND, OH 44121‐1708                           P‐0036371 12/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, NORMAN
JOHNSON, MIIKII
6898 LAKEFIELD FOREST DRIVE
RIVERDALE GA. 30296                                P‐0037796 12/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, NORMAN
6898 LAKEFIELD FOREST DRIVE
RIVERDALE, GA 30296                                P‐0037799 12/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, NORWARREN
907 LINDEN AVENUE
FAIRFIELD, CA 94533                                P‐0028583 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, PATRICIA G.
315 JEWELL GOOCH RD
MARSHALL, TX 75670                                 P‐0006260 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, PATRICK S.
1107 DEERBERRY ROAD
HANAHAN, SC 29410                                  P‐0043162 12/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, PETER C.
JOHNSON, PETER C.
9321 EMILY STREET
ELK GROVE, CA 95624                                P‐0027820 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, PHILIP B.
JOHNSON, JOAN T.
1591 W. BROOKE ST.
LEHI, UT 84043                                     P‐0025050 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, PHILLIP K.
12459 WOODLAND PARK DRIVE NE
BELDING, MI 48809                                  P‐0056700    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RACHAEL L.
OLIVER, KAREN L.
2609 BEDFORD CIRCLE
EDMOND, OK 73034                                   P‐0000171 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RAJAN
MAPUSOFT TECHNOLOGIES INC
2455 STAPLES ROAD
MOBILE, AL 36605                                   P‐0006642 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RANDALL A.
52 MANITOU AVE
POUGHKEEPSIE, NY 12603                             P‐0005872 10/26/2017      TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
JOHNSON, RASHONDA D.
8237 MAUDIE LANE
COLUMBUS, GA 31904                                 P‐0033123 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RAYSHAN S.
RAYSHAN
4808 FOOTHILL DRIVE
HOLIDAY FL, 34690                                  P‐0044903 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RAYSHAN S.
4808 FOOTHILL DRIVE
HOLIDAY FL,34690                                   P‐0044942 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, REBECCA
4024 N PORT DR.
ROCKFORD, IL 61109                                   2540      11/13/2017       TK Holdings Inc.                          $1,260.79              $0.00                                                                 $1,260.79



                                                                                          Page 1734 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1735 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JOHNSON, REBECCA S.
119 N. WINDWARD DR.
SAINT SIMONS ISL, GA 31522‐1110                      P‐0022038 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, REGINALD L.
P.O. BOX 722
HARRISBURG, NC 28075                                 P‐0017472 11/6/2017     TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
JOHNSON, REGINALD L.
REGINALD LAMONT JOHNSON
P.O. BOX 722
HARRISBURG, NC 28075                                 P‐0017631 11/6/2017     TK Holdings Inc., et al .                    $6,500.00                                                                                    $6,500.00
JOHNSON, RENEC J.
1201 SYCAMORE TERRACE SPC. #1
SUNYVALE, CA 94086                                   P‐0051660 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RENEC J.
1201 SYCAMORE TERRACE SPC. 12
SUNNYVALE, CA 94086                                  P‐0051691 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RENESE I.
JOHNSON, RENESE I.
8517 MILANO DRIVE
#1924
ORLANDO, FL 32810                                    P‐0009996 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RHONDA L.
23312 CONIFER DR
DENHAM SPRINGS, LA 70726                             P‐0019629 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RICHARD M.
JOHNSON, MARIE A.
499 HANSEN LANE
SEBASTOPOL, CA 95472                                 P‐0034419 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RICHARD W.
922 QUAIL PL
HIGHLANDS RANCH, CO 80126                            P‐0002968 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RICKY D.
JOHNON, CAROLYN S.
305 MIL STREET
ABBEVILLE, SC 29620                                  P‐0004119 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RICKY R.
3333 ALLEN PARKWAY
UNIT 2507
HOUSTON, TX 77019                                    P‐0031156 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ROBERT P.
1093 COYOTE RIDGE CIRCLE
SOUTH LAKE TAHOE, CA 96150                           P‐0021658 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ROBERT R.
JOHNSON, EILEEN M.
1011 NORFOLK LANE, #478
STEINHATCHEE, FL 32359                               P‐0024673 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ROBERT W.
USEEM‐JOHNSON, ILLONA S.
1433 JUNIPER MOUNTAIN ROAD
ALPINE MEADOWS, CA 96146                             P‐0055754 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ROBERTA J.
1048 SCHOOL STREET
KANKAKEE, IL 60901                                   P‐0019627 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RODNEY D.
44604 ASPEN RIDGE DR
NORTHVILLE, MI 48168                                 P‐0019776 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1735 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1736 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JOHNSON, ROGER W.
JOHNSON, KATHLEEN M.
292 VICTORIA LANE
SPARTA, TN 38583                                    P‐0053526    1/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ROSALYNN S.
5111 PRAIRIE RIDGE RD.
HOUSTON, TX 77053                                   P‐0004617 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ROSCOE
5424 ADDINGTON ROAD
BALTIMORE, MD 21229‐1001                            P‐0048828 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ROSETTA M.
1222 MONROE AVENUE
ASBURY PARK, NJ 07712                               P‐0024662 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, ROSETTA M.
1222 MONROE AVENUE
ASBURY PARK, NJ 07712                               P‐0029636 11/20/2017      TK Holdings Inc., et al .                     $750.00                                                                                       $750.00
JOHNSON, ROURGER L.
4120 FASTNET LANE
DULUTH, GA 30096                                    P‐0008946 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RUBY S.
5079 MULLER CT
COLUMBIA, SC 29206‐5572                             P‐0054029    1/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RUSSELL L.
JOHNSON, CHARLES J.
263 BIG TERRA LN
GURNEE, IL 60031                                    P‐0014305 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RUSSELL L.
JOHNSON, JENNIFER J.
263 BIG TERRA LN
GURNEE, IL 60031                                    P‐0014316 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RUSSELL S.
170 KIMBERLY COURT
SENOIA, GA 30269                                    P‐0019000 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, RUTH E.
27429 PARKVIEW BLVD. #5207
WARREN, MI 48092                                      4729      1/18/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
JOHNSON, RYANT LEE
1040 HEBERT AVE
BREAUX BRIDGE, LA 70517                               3973      12/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
JOHNSON, SANDRA
1878 CARRINGTON
RIVERSIDE, CA 92507                                 P‐0053076 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, SARAH
42 BROOKS ST
MAYNARD, MA 01754                                   P‐0031760 11/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, SCHONTYLE
10300 KOCH DR
OKLAHOMA CITY, OK 73130                               215       10/20/2017       TK Holdings Inc.                          $1,275.00                                                                                    $1,275.00
JOHNSON, SCOTT
P.O. BOX 118
SOULSBYVILLE, CA 95372                              P‐0048842 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, SCOTT M.
HIGGINS, LAURIE F.
101 ACOMA LANE
COLLEGEVILLE, PA 19426                              P‐0020775 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1736 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1737 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                   Amount
JOHNSON, SCOTT M.
JOHNSON, MAJOR A.
101 ACOMA LANE
COLLEGEVILLE, PA 19426                             P‐0020942 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, SCOTT T.
218 E. SOUTH ISLAND STREET
UNIT 308
APPLETON, WI 54915                                 P‐0008699 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, SEAN R.
JOHNSON, TARA L.
7633 BLANCHARD BLVD
LINCOLN, NE 68516                                  P‐0029607 11/21/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                     $3,000.00
JOHNSON, SEDRICK
THE KOMYATTE LAW FIRM LLC
PAUL J. KOMYATTE
1536 COLE BLVD. SUITE 300
LAKEWOOD, CO 80401                                   3345    11/25/2017       TK Holdings Inc.                       $5,000,000.00                                                                                $5,000,000.00
JOHNSON, SHAD
312 PEPPERTREE CV
BRANDON, MS 39047                                    4707     1/13/2018       TK Holdings Inc.                              $0.00                                                                                         $0.00
JOHNSON, SHANDA
4708 MAPLE TERRACE COURT
APT 201
VIRGINIA BEACH, VA 23455                           P‐0009019 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, SHANTRELL
1545 FOY STREET #7021
NEW ORLEANS, LA 70122                                1525     11/6/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
JOHNSON, SHARON
3462 HUNTERWOOD DR
COLORADO SPRINGS, CO 80916                           1674     11/7/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
JOHNSON, SHARON L.
55 RICH ROAD
NORTH GROSVENORD, CT 06255                         P‐0008493 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, SHAWN
7614 OHIO RIVER RD
APT B BOX 11
WHEELERSBURG, OH 45694                             P‐0000189 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, SHEENA
10022 FOSTER RD
BATON ROUGE, LA 70811                              P‐0051868 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, SHEMEIKA
3847 BROOKLYN AVENUE
BALTIMORE, MD 21225                                P‐0057510 2/27/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, SHERRY A.
1138 E CANYON CREEK DR
GILBERT, AZ 85295                                  P‐0006942 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, SHERRY L.
10661 N. 155TH E. AVE
OWASSO, OK 74055                                   P‐0038285 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, SIERRA S.
29 RIVERSIDE DRIVE
FORT MITCHELL, AL 36856                            P‐0010394 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOHNSON, STACEY
464 PINE SHADOW LANE
AUBURNDALE, FL 33823                               P‐0005160 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                        Page 1737 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1738 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JOHNSON, STEPHANIE A.
JOHNSON, BARTHOLOMEW W.
1635 WIMBLEDON DR.
APT. 94
GREENVILLE, NC 27858                                P‐0011164 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, STEVEN L.
JOHNSON, TAMALA
P.O. BOX 747
KENNESAW, GA 30156                                  P‐0052248 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, SUSAN J.
3 CARMINE CIRCLE
FREDERICKSBURG VA 22407
FREDERICKSBURG, VA 22407                            P‐0040246 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, SUSAN K.
270 E 191 ST
EUCLID, OH 44119                                    P‐0009142 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, SUSAN L.
JOHNSON, RICHARD A.
1421 HURON CT
CHIIPPEWA FALLS, WI 54729                           P‐0012761 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TALISA P.
1001 HUNTERS RIDGE
BROWNSVILLE, PA 15417                               P‐0022997 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TAMEKA L.
18551 LAKE STREAM DRIVE
GREENWELL SPRING, CA 70739                          P‐0032235 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TAMEKA L.
18551 LAKE STREAM DR
GREENWELLSPRINGS, LA 70739                          P‐0036687 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TAMEKA L.
18551 LAKE STREAM DR.
GREENWELLSPRINGS, LA 70739                          P‐0036699 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TAMIKO
8325 OHARA 5
FORT WORTH, TX 76123                                P‐0046151 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TAMIKO
GREEN, AIRIEL
8325 OHARA LANE
FORT WORTH                                          P‐0046499 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TANGYNIKA
320 WOODSWORTH RD
HENDERSON, NC 27537                                   4184    12/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JOHNSON, TERESA E.
9922 N MIDWAY AVE
PORTLAND, OR 97203                                  P‐0051465 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TERRY
140 WEST MUIR AVE.
HAZLETON, PA 18201                                    1210    10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JOHNSON, TERRY E.
2925 HEATHSTEAD PL
CHARLOTTE, NC 28210                                 P‐0021571 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, THABITA
P.O. BOX 668391
POMPANO BEACH, FL 33066                             P‐0057877 4/21/2018     TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00



                                                                                         Page 1738 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1739 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JOHNSON, THADDEUS L.
5350 ROCLMOOR DRIVE
STONE MOUNTAIN, GA 30088                             P‐0055483 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, THADDEUS L.
5350 ROCKMOOR DRIVE
STONE MOUNTAIN, GA 30088                             P‐0055484 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, THELMA M.
T K HOLDIGS INC.
                                                     P‐0049110 12/27/2017    TK Holdings Inc., et al .                     $700.00                                                                                       $700.00
JOHNSON, THOMAS J.
JOHNSON, ANN M.
29219 GARRARD AVE
FRONTENAC, MN 55026                                  P‐0047344 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, THOMAS O.
NO ADDRESS PROVIDED
                                                     P‐0045846 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TIA N.
122 MAJESTIC GARDENS COURT
WINTER HAVEN, FL 33880                               P‐0002703 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TIFFANY T.
JOHNSON, CHRISTOPHER L.
TIFFANY JOHNSON
3820 KIRKWOOD RUN NW
KENNESAW, GA 30144                                   P‐0042047 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TIMOTHY A.
11560 MIRAGELN
FRISCO, TX 75033                                     P‐0010460 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TIMOTHY R.
5825 CHARLESTON LANE
CUMMING, GA 30041                                    P‐0002488 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TIMOTHY R.
5825 CHARLESTON LANE
CUMMING, GA 30041                                    P‐0002492 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TODD H.
JOHNSON, WANDA L.
LOTTSVILLE MILLING INC
17235 ROUTE 957
BEAR LAKE, PA 16402                                  P‐0004447 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TONI A.
2111 VONDRON RD
MAD, WI 53716                                        P‐0008026 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TONYA
169 BEACON STREET
WORCESTER, MA 01610                                  P‐0039710 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TRACY R.
300 KENNEDY AVENUE
PITTSBURGH, PA 15214                                 P‐0047300 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, TRINA L.
6925 S. LA CIENEGA BLVD.
LOS ANGELES, CALIFORNIA 90045                        P‐0053527   1/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, VERONICA L.
P.O. BOX 5222
EL DORADO HILLS, CA 95762                            P‐0022206 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 1739 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1740 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
JOHNSON, VERONICA M.
1007 BRISTOL LAKES RD.
APT. 205
MOUNT DORA, FL 32757                               P‐0001803 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, WADE L.
104 MOODY'S RUN
WILLIAMSBURG, VA 23185                               4073    12/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JOHNSON, WADE L.
104 MOODY'S RUN
WILLIAMSBURG, VA 23185                             P‐0040916 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, WALDO E.
JOHNSON, LINDA C.
3594 PRESTWICK COURT
ELGIN, IL 60124                                    P‐0025110 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, WESLEY D.
P.O. BOX 9904
BOISE, ID 83707                                    P‐0036748 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, WILLIAM A.
JOHNSON, GRETCHEN B.
702 SOUTH MIDDLETON AVENUE
PALATINE, IL 60067                                 P‐0008816 10/29/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
JOHNSON, WILLIAM D.
JOHNSON, CHERLY M.
2092 129TH AVE NW
COON RAPIDS, MN 55448                              P‐0040025 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, WILLIAM F.
3 CARMINE CIRCLE
FREDERICKSBURG, VA 22407                           P‐0040341 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, WILLIAM H.
10 NEERWINDER CT
GERMANTOWN, MD 20874‐2807                          P‐0046426 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, WILLIAM J.
JOHNSON, JUDY K.
10330 W DEANNE DR
SUN CITY, AZ 85351‐4408                            P‐0040157 12/14/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
JOHNSON, YOLANDA
618 E 43RD STREET
CHICAGO, IL 60653                                  P‐0017197 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON, YOLANDA D.
8520 COVE MEADOW LANE
FORT WORTH, TX 76123                               P‐0034901 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON‐COONEY, TERRI S.
327 N 3RD ST
ST PETER, MN 56082                                 P‐0026795 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON‐HARRIS, TRACEY D.
2166 EDGEVIEW DRIVE
NEW LENOX, IL 60451                                P‐0005772 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSONHOWARD, ABBIE G.
640 SOUTH LINCOLN COURT
JACKSONVILLE, FL 32209                             P‐0044566 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON‐MAXSON, ANNIE M.
237 IRIS CT #D
STOCKTON, CA 95210                                 P‐0031037 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSON‐MINOR, IMANI
P.O. BOX 185
MADISON, MS 39130                                  P‐0051865 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1740 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1741 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JOHNSTON LAWHEAD, KATHLEEN A.
192 S. SMITH ST.
COCHRANTON, PA                                      P‐0044285 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, ALYSSA M.
333 WILLOW ST APT 130
ALAMEDA, CA 94501                                   P‐0032481 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, BARB
JOHNSTON, GLENN
808 WEYBRIDGE LANE
KELLER, TX 76248                                    P‐0024716 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, BRENDA T.
9985 SMITH
#9985
SMITH MORGAN ROA, TN 37379                          P‐0049951 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, BRUCE E.
1505 BROADWAY STREET
PRAIRIE DU SAC, WI 53578                            P‐0044475 12/22/2017    TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
JOHNSTON, CAROLYN K.
271 MAYO ROAD
VIRGINIA BEACH, VA 23462                            P‐0030538 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, CONNIE D.
8241 AINSWORTH STREET
CHARLOTTE, NC 28216                                 P‐0038716 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, CONNIE F.
837 NE 17 TERRACE
APT 4
FORT LAUDERDALE                                     P‐0057633   3/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, CONSUELO M.
CONSUELO M JOHNSTON
P.O. BOX 304
NESPELEM, WA 99155                                  P‐0023840 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, CYNTHIA L.
JOHNSTON, TERRY D.
                                                    P‐0021301 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, DAVEY H.
2710 GEORGIA AVE
MUSKOGEE, OK 74403                                  P‐0000400 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, DENNIS E.
P.O. BOX 136
BLOOMFIELD, NJ 07003‐0136                           P‐0050976 12/27/2017    TK Holdings Inc., et al .                     $800.00                                                                                       $800.00
JOHNSTON, DIANA S.
156 EAGLE RIDGE WAY
NANUET, NY 10954‐1019                               P‐0040003 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, GLENN
JOHNSTON, BARB
808 WEYBRIDGE LANE
KELLER, TX 76248                                    P‐0024812 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, GLYN C.
JOHNSTON, LYNNE B.
232 OCEAN PALM DRIVE
FLAGLER BEACH, FL 32136                             P‐0012766 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, JANE E.
1920 WESTRIDGE CIRCLE
STILLWATER, MN 55082                                P‐0047488 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1741 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1742 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JOHNSTON, JANET D.
BLOEBAUM, DARREN J.
5714 WESTSHORE DRIVE
NEW PORT RICHEY, FL 34652                           P‐0019438 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, JANETTE A.
312 FAMILIA COURT
IRVING, TX 75061                                    P‐0006728 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, KENNETH M.
4070 PIONEER CREEK DR
COLORADO SPRINGS, CO 80922                          P‐0009853 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, KURT M.
375 S ETON ST
UNIT 405
BIRMINGHAM, MI 48009                                P‐0025392 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, MARY A.
33 OBADIAH AVE.
WARWICK, RI 02889                                   P‐0014050 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, SARAH
7 SUOSSO LANE
#1
PLYMOUTH                                            P‐0005288 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTON, TONI S.
156 EAGLE RIDGE WAY
NANUET, NY 10954‐1019                               P‐0039968 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTONBAUGH, TERESA J.
2983 S SALIDA DEL SOL CT
CHANDLER, AZ 85286                                  P‐0003714 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTONE, ALEXANDER B.
177 PAVILION AVE
SHARON SPRINGS, NY 13459                            P‐0038980 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTONE, PAIGE
1521 TREENEEDLE RD
PT PLEASANT                                         P‐0058141 7/21/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHNSTONE, TRACIE R.
1 SUNNYFIELD DRIVE
CORTLAND, NY 13045                                  P‐0052872 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOHRENDT, CHERYL M.
331 CASTLE COVE WAY
HARTFORD, WI 53027                                  P‐0008052 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOINER, BRENDA K.
13394 POPE WATER VALLEY RD
WATER VALLEY, MS 38965                              P‐0047328 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOINER, LYNNE S.
254 W. MAC ARTHUR ST.
SONOMA, CA 95476                                    P‐0021275 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOINER, MELISSA D.
2579 OLEANDER DRIVE
NAVARRE, FL 32566                                   P‐0034819 12/2/2017     TK Holdings Inc., et al .                   $27,400.00                                                                                   $27,400.00
JOINER, MELISSA D.
2579 OLEANDER DRIVE
NAVARRE, FL 32566                                   P‐0034824 12/2/2017     TK Holdings Inc., et al .                   $27,400.00                                                                                   $27,400.00
JOINER, MICHAEL D.
100 MUSTANG STAMPEDE DR.
LA MARQUE, TX 77568                                 P‐0024793 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1742 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1743 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JOINER, SONYIA R.
P.O. BOX 1537
INGLEWOOD, CA 90308‐1537                              P‐0055261 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOINER, TRACESHELL M.
727 BALLARD ST
CEDARHILL, TX 75104                                   P‐0057738 3/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOKS, DIANA L.
8849 BEACON HILL AVE
MOUNT DORA, FL 32757                                  P‐0050845 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOLES, TARA L.
W1415 ARROWHEAD ROAD
WISCONSIN DELLS, WI 53965                             P‐0009442 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOLLEY, FRANK G.
301 SHADY CIRCLE DRIVE
ROCKY MOUNT, NC 27803                                 P‐0002046 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOLLEY, JANINE
9290 OLD JACKSON HIGHWAY
VICTOR, ID 83455                                      P‐0004269 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOLLEY, VENOLA
8919 CAYMUS CREEK CT
MISSOURI CITY, TX 77459                               P‐0031501 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOLLY, DUSTY
1613 WOODGREEN DR
ROUND ROCK, TX 78681                                  P‐0036663 12/6/2017     TK Holdings Inc., et al .                   $12,500.00                                                                                   $12,500.00
JOLLY, JOSEPH L.
705PINERIDGECIRCLE
705PINERIDGECIRCLE
CONWAY, SC 29527                                      P‐0002716 10/23/2017    TK Holdings Inc., et al .                    $4,303.04                                                                                    $4,303.04
JOLY, ROBERT C.
HOLT, ROBERT
230 E BROADWAY #1004
SALT LAKE CITY, UT 84111                              P‐0055577 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JON, IRENE
2252 BENNINGTON LN
HAYWARD, CA 94545                                     P‐0043995 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONASSEN, MILES A.
1732 AUBURN AVE NE
GRAND RAPIDS, MI 49505                                P‐0033950 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONASSON, ANDERS
275 BORREGO CT
OCEANSIDE, CA 92057                                   P‐0054660 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONCICH, MICHAEL L.
247 W. FOOTHILL BLVD., APT. E
MONROVIA, CA 91016                                    P‐0013002 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONE, EARL J.
JONES, HOLLIS A.
1958 BUCKINGHAM DRIVE
AVON, OH 44011                                        P‐0040271 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES GIBBS, CAROLYN
2878 WILLOW COVE DR
UNIT A
WINSTON SALEM, NC 27107                               P‐0049661 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES HALL, LYNETTE
1201 AMULET STREET
NATCHITOCHES, LA 71547‐3604                           P‐0050349 12/27/2017    TK Holdings Inc., et al .                   $14,000.00                                                                                   $14,000.00


                                                                                           Page 1743 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1744 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JONES HALL, LYNETTE F.
1201 AMULET STREET
NATCHITOCHES, LA 71457‐3604                         P‐0050888 12/27/2017    TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
JONES JR, ANDRE L.
JORDAN, KELLY R.
419 N. EXTON AVENUE
APT 5
INGLEWOOD, CA 90302                                 P‐0014480 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES JR, JEFFREY W.
176 TAHOE ST
PERRIS, CA 92571                                    P‐0025491 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES JR, TERRY W.
4458 AMBERLEAF WALK
LILBURN, GA 30047                                   P‐0029246 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES JR., ROBERT S.
4001 SW PASADENA ST
PORTLAND, OR 97219                                  P‐0029317 11/20/2017    TK Holdings Inc., et al .                    $5,290.00                                                                                    $5,290.00
JONES JR./, ROBERT S.
4001 SW PASADENA ST
PORTLAND, OR 97219                                  P‐0029247 11/20/2017    TK Holdings Inc., et al .                    $5,290.00                                                                                    $5,290.00
JONES MCCLOUD, LESLIE M.
2309 WABASH AVE
GARY, IN 46404                                      P‐0014789 11/3/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
JONES, ALLYN F.
EVANS JONES, DEBORAH R.
12173 IRON STONE DRIVE
RANCHO CCAMONGA, CA 91739                           P‐0052335 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ANDREA G.
4295 COUNTRY SQUIRE LANE
FAIRFAX, VA 22032                                   P‐0051146 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ANGELA V.
110 PINE STREET APT 202
ATLANTA, GA 30313                                   P‐0027683 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ANITA S.
ELDRIDGE, NAAMAN D.
150 DEXTER CIRCLE
MADISON, AL 35757                                   P‐0010708 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ANNIE L.
420 N HAVEN ACRES
HOLLY SPRINGS, MS 38635                             P‐0043240 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ANTHONY
14657 STOEPEL STREET
DETROIT, MI 48238                                   P‐0038229 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ANTHONY C.
5404 AUTH ROAD
#107
CAMP SPRINGS, MD 20746                              P‐0046751 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ASHLEY M.
1920 N 1ST AVE APT 116B
TUCSON, AZ 86719                                    P‐0055595 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, BARRY
243 VICEROY STREET
BILLINGS, MT 59101                                    1004    10/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00




                                                                                         Page 1744 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1745 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
JONES, BARRY R.
BARRY JONES
243 VICEROY STREET
BILLINGS, MT 59101                                   P‐0008758 10/29/2017      TK Holdings Inc., et al .                   $60,000.00                                                                                    $60,000.00
JONES, BARRY R.
243 VICEROY STREET
BILLINGS, MT 59101                                   P‐0056377    2/1/2018     TK Holdings Inc., et al .                   $30,000.00                                                                                    $30,000.00
JONES, BEVERLY L.
1424 2ND AVE S
FARGO, ND 58103                                      P‐0014250 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JONES, BOBBY`
606 BURRELL ROAD
DURHAM, NC 27703                                     P‐0053511    1/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JONES, BONNIE K.
5259 EDITH AVE
KANSAS CITY, KS 66104                                  3457      11/24/2017       TK Holdings Inc.                         $75,000.00              $0.00              $0.00                                              $75,000.00
JONES, BRENDA
2206 ERIN WAY
BEL AIR, MD 21015                                    P‐0009601 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JONES, BRIAN J.
JONES, CYNTHIA L.
POBOX 406
VALLEY LEE, MD 20692                                 P‐0025105 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JONES, CAROLE
JONES, CAROLE A.
1521 LAKESIDE DRIVE
GLENN HEIGHTS, TX 75154                              P‐0016634 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JONES, CAROLYN
5357 BENITO ST
MONTCLAIR, CA 91763                                    1448      11/5/2017        TK Holdings Inc.                                                 $0.00              $0.00                                                   $0.00
JONES, CAROLYN
CAROLYN JONES
5357 BENITO ST
MONTCLAIR, CA 91763                                  P‐0022170 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JONES, CARRIE
P.O BOX 251
DESERT HOT SPGS, CA 92240                            P‐0046177 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JONES, CARRIE
P.O BOX 251
DESERT HOT SPGS, CA 92240                            P‐0053223 12/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JONES, CECILEY D.
17313 TARKINGTON AVENUE
CLEVELAND, OH 44128                                  P‐0011553 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JONES, CHANTERIA K.
3213 MACKEY LANE
SHREVEPORT, LA 71118                                 P‐0023726 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JONES, CHARLES
NO ADDRESS PROVIDED
                                                     P‐0032140 11/27/2017      TK Holdings Inc., et al .                     $500.00                                                                                        $500.00
JONES, CHARLES E.
189 CANTERBURY DRIVE
ATHENS, GA 30606                                     P‐0016542 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JONES, CHARLES P.
P.O.BOX 18631
FOUNTAIN HILLS, AZ 85269                             P‐0013278 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                            Page 1745 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1746 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
JONES, CHARLOTTE WILLIAMS
P. O. BOX 3186
SHEREVEPORT, LA 71133                               2018     11/9/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JONES, CLARKSON
4981 CHARLTON LANE
CHARLOTTE, NC 28210                               P‐0006700 10/27/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
JONES, CLINTON
1424 WALNUT MEADOWS DRIVE
OAKLEY, CA 94561                                  P‐0055283 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, CLYDE
6160 ROCK SPRINGS RD
LITHONIA, GA 30038                                P‐0006115 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, CLYDE T.
6160 ROCK SPRINGS RD
LITHONIA, GA 30038                                P‐0006183 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, CLYDE T.
6160 ROCK SPRINGS RD
LITHONIA, GA 30038                                P‐0006203 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, CLYDE T.
5619 PICARDY DR.
OAKLAND, CA 94605                                 P‐0016938 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, CLYDE T.
5619 PICARDY DR.
OAKLAND, CA 94605                                 P‐0016940 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, CYNTHIA C.
JONES, DANIEL
4902 CARLISLE PIKE, #363
MECHANICSBURG, PA 17050                           P‐0011320 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, CYNTHIA E.
883 LONE STAR DR
NEW BRAUNFELS, TX 78130                           P‐0013251 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, CYNTHIA G.
1121 HAMLIN ROAD
WALDORF, MD 20602                                 P‐0033460 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, CYNTHIA H.
1213 NORTHVIEW ROAD
BALTIMORE, MD 21218                                 685     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JONES, DANIEL W.
7383 SAHALEE DRIVE
DENVER, NC 28037                                  P‐0036196 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DARLEN C.
632 CHAMPION ST EAST
APT 4B
WARREN, OH 44483                                  P‐0032063 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DARLENE A.
1425 W HIGHLAND
SPRINGFIELD, MO 65807                             P‐0051987 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DAVID
2206 ERIN WAY
BEL AIR, MD 21015                                 P‐0009610 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DAVID L.
2018 MAXWELL AVE
LEWIS CENTER, OH 43035                            P‐0000552 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DAVID W.
1183 LOWER CENTREVILLE RD
CENTREVILLE, MS 39631                             P‐0057844 4/11/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 1746 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1747 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JONES, DEBBIE
729 7TH AVE APT R
COLUMBUS, GA 31901                                   P‐0007305 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DEBORAH B.
203 ALVIN DR
NEWARK, DE 19702                                     P‐0009953 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DEBORAH S.
7202 CIRCLE DRIVE
ROHNERT PARK, CA 94928                               P‐0017475 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DEBORAH S.
7202 CIRCLE DRIVE
ROHNERT PARK, CA 94928                               P‐0017594 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DEBORAH S.
7202 CIRCLE DRIVE
ROHNERT PARK, CA 94928                               P‐0017616 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DEBRA
45448 12TH STREET WEST
LANCASTER, CA 93534                                  P‐0033511 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DEBRA
45448 12TH STREET WEST
LANCASTER, CA 93534                                  P‐0033526 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DEBRA D.
45448 12TH STREET WEST
LANCASTER, CA 93534                                  P‐0019083 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DEBRA D.
45448 12TH STREET WEST
LANCASTER, CA 93534                                  P‐0033592 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DEMETRIUS
11011 PASO BLANCO AVE
ADELANTO, CA 92301                                     2409    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JONES, DIANA L.
2816 W LONGFELLOW
SPOKANE, WA 99205                                    P‐0017294 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DIANE
2111 BIRDIE CT
PEARLAND, TX 77581                                     2259    11/11/2017       TK Holdings Inc.                         $50,000.00                                                                                   $50,000.00
JONES, DIANE
2111 BIRDIE CT
PEARLAND, TX 77581                                     2272    11/11/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JONES, DIANE
2111 BIRDIE CT
PEARLAND, TX 77581                                   P‐0022354 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DIANE
2111 BIRDIE CT
PEARLAND, TX 77581                                   P‐0022415 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DONALD J.
ORNELAS JONES, NADINE
7384 N PATRIOT DR
TUCSON, AZ 85741                                     P‐0014514 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DONNA D.
GM FINANCIAL
5663 TIMBER RAIL
SAN ANTONIO, TX 78250                                P‐0018177 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DONNA H.
72 N HIGHLAND AVE
GRANITE FALLS, NC 28603                              P‐0053324 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1747 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1748 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JONES, DONNA M.
3812 WOODBURY
MONTGOMERY, AL 36110                                P‐0014720 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DONNIE
324 LOUISA
ST. LOUIS, MO 63135                                 P‐0012134 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DONNIE M.
NO ADDRESS PROVIDED
                                                    P‐0012137 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DONNY A.
6807 CAPITOL HILL DRIVE
ARLINGTON, TX 76017                                 P‐0051632 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DORIS
JONES, MICHAEL
21933 LIGON ROAD
ZACHARY, LA 70791                                   P‐0041100 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DORIS T.
21933 LIGON ROAD
ZACHARY, LA 70791                                   P‐0041909 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DORIS T.
21933 LIGON ROAD
ZACHARY, LA 70791                                   P‐0041951 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, DORTHY J.
1232 SUNNY GLEN DR
DALLAS, TX 75232                                    P‐0039825 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, EBONY M.
500 WINCHESTER AVE APT B4
STAUNTON, VA 24401                                  P‐0023093 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ELAINE P.
1111 INDEPENDENCE AVE #2512
AKRON, OH 44310                                     P‐0007639 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ELAINE R.
41 BRYANT ST. N.W
WASHINGTON, DC 20001                                P‐0053827   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, EMMA B.
6735 MANOR DRIVE
N RICHLAND HILLS, TX 76180                          P‐0004513 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ERIC C.
345 LITCHFIELD RD
NEW MILFORD, CT 06776                               P‐0040467 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ERIKA J.
27887 CACTUS AVE #B
MORENO VALLEY                                       P‐0026200 11/15/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
JONES, FATIMAH F.
FARAHKHAN, JA'NYAH T.
133 55TH STREET
FAIRFIELD, AL 35064                                 P‐0013829 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, FATIMAH F.
F., J. T.
133 55TH STREET
FAIRFIELD, AL 35064                                 P‐0013854 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, FATIMAH F.
F., J. T.
133 55TH STREET
FAIRFIELD, AL 35064                                 P‐0025986 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1748 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1749 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JONES, FRANCIS D.
8100 ELPHICK ROAD
SEBASTOPOL, CA 95472                                 P‐0014507 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, FRANCIS D.
8100 ELPHICK ROAD
SEBASTOPOL, C 95472                                  P‐0014675 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, GABRIEL O.
2020 BROOKS DRIVE #506
DISTRICT HEIGHTS, MD 20747                           P‐0029348 11/20/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, GARETH A.
22957 BRIARWOOD DRIVE
CORONA, CA 92883                                     P‐0021731 11/10/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, GARY A.
THE TILE GUY, INC
2033 STERLING OAKS DRIVE
SELLERSBURG, IN 47172                                P‐0032968 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, GARY D.
1521 LAKESIDE DR
GLENN HEIGHTS, TX 75154                              P‐0017454 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, GILBERT
517 DOVE PARK ROAD
COLUMBIA, SC 29223                                     4730      1/18/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
JONES, GLENN E.
104 BONITA RD.
DEBARY, FL 32713                                     P‐0031267 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, GLORIA J.
3620 BRIARSTONE RD
RANDALLSTOWN, MD 21133                               P‐0005788 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, GLORIA J.
3620 BRIARSTONE RD
RANDALLSTOWN                                         P‐0057307 2/15/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, GRACE S.
709 HIGH POINT AVENUE
VIRGINIA BEACH, VA 23451                             P‐0055237 1/19/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, GRACE S.
709 HIGH POINT AVENUE
VIRGINIA BEACH, VA 23451                             P‐0055239 1/19/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, GRISELDA A.
153 EXETER ROAD
WILLIAMSVILLE, NY 14221                              P‐0032154 11/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, HARRIET R.
1532 MEADOW VALLEY LN
DALLAS, TX 75232                                     P‐0012213 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, HELEN J.
510 CHAPMAN STREET
INDIANOLA, MS 38751                                  P‐0056730   2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JACOB M.
NEALEN, MICHELE L.
2316 LAKE PLACE
MINNEAPOLIS, MN 55405                                P‐0019894 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JACQUELINE A.
JONES, JACQUELINE
4306 N SHALLOWFORD RD
APT 1223
ATLANTA, GA 30341                                    P‐0004838 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1749 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1750 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JONES, JACQUELINE S.
GUILLERMO
903 HOSTETLER ST
THE DALLES, OR 97058                                P‐0021373 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JAMES E.
16625 TAYLORSVILLE RD
FISHERVILLE, KY 40023                               P‐0036835 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JAMES R.
122 MATIE CT
MADISON, AL 35756                                   P‐0004969 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JANET
912 RED CREEK RD.
MILLRY, AL 36558                                    P‐0054514 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JANICE M.
4495 RIVER STONE TRAIL
DOUGLASVILLE, GA 30135                              P‐0041191 12/17/2017    TK Holdings Inc., et al .                   $27,570.50                                                                                   $27,570.50
JONES, JAY D.
3640 CROSSWICK CT.
FT. WORTH, TX 76137                                 P‐0010367 10/31/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
JONES, JEFFREY S.
1668 LAKE RHEA DRIVE
WINDERMERE, FL 34786                                P‐0004259 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JENNIFER L.
JONES, JORDAN M.
13975 WAYNESCOTT ROAD
BROOKFIELD, WI 53005                                P‐0056585   2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JEREMY J.
JONES, JEREMY J.
1408 GROVE ST
AVOCA, PA 18641                                     P‐0011024 10/31/2017    TK Holdings Inc., et al .                    $2,450.00                                                                                    $2,450.00
JONES, JESSE
3507 LEE STREE
BRUNSWICK, GA 31520                                 P‐0042193 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JESSICA E.
P.O. BOX 362
WHITEVILLE, TN 38075                                P‐0024307 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JIMMY J.
14412 DRURY LANE
FOUNTAIN HILLS, AZ 85268                            P‐0037639 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JOHN C.
2123 FOUNTAIN HILL DR.
TIMONIUM, MD 21093                                  P‐0008888 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JOHN C.
2123 FOUNTAIN HILL DR
TIMONIUM, MD 21093                                  P‐0008890 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JORDAN M.
JONES, JENNIFER L.
13975 WAYNESCOTT RD
BROOKFIELD, WI 53005                                P‐0056586   2/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JOSEPH E.
6853 HUNTERS CROSSING BLVD
LAKELAND, FL 33809                                  P‐0049693 12/27/2017    TK Holdings Inc., et al .                    $1,364.01                                                                                    $1,364.01
JONES, JOSEPH M.
11212 WALKING FERN COVE
SAN DIEGO, CA 92131                                 P‐0044334 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1750 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1751 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JONES, JOSEPH V.
3400 N DERBIGNY ST
NEW ORLEANS, LA 70117                                 P‐0035055 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JOSHUA B.
JONES, MOLLY J.
861 GLENDALYN AVE.
SPARTANBURG, SC 29302                                 P‐0048732 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JOSHUAN J.
3230 PEBBLE BEACH RD
CONWAY                                                P‐0040430 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JR., ROBERT W.
12101 ROBIOUS ROAD
MIDLOTHIAN, VA 23113                                  P‐0008574 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, JUSTESS C.
706 SHERRON ROAD
DURHAM, NC 27703                                      P‐0004749 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KAALA D.
15 DEERWOOD DRIVE
MORRILTON, AR 72110                                   P‐0054830 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KAREN K.
P.O BOX 39055
10043 APPLETON ST
REDFORD, MI 48239                                     P‐0047357 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KATHERINE
117 MAE STREET
SARDINIA, OHIO 45171                                  P‐0051533 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KATHERINE J.
117 MAE STREET
SARDINIA, OHIO 45171                                  P‐0051409 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KATHLEEN A.
JONES, STEVEN E.
5635 AUTUMN PARK DRIVE
MEDFORD, OR 97504                                     P‐0026967 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KATHLEEN A.
6212 NE 49TH TERRACE
KANSAS CITY, MO 64119‐3981                            P‐0050630 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KATHY Y.
3937 12TH AVENUE SOUTH
MINNEAPOLIS, MN 55407                                 P‐0053214 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KELLY
1205 FORT HUNTER ROAD
SCHENECTADY, NY 12303                                 P‐0011485 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KEM
P.O. BOX 661074
SACRAMENTO, CA 95866                                  P‐0057090   2/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KENISHA E.
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2300
MIAMI, FL 33131                                       P‐0043929 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
JONES, KENNETH T.
4125 QUINN DRIVE
EVANS, GA 30809                                       P‐0004253 10/25/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
JONES, KENNETH T.
4125 QUINN DRIVE
EVANS, GA 30809                                       P‐0004261 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1751 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1752 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
JONES, KENNETH T.
JACKSON, WILLIE R.
BONDYS FORD
2379 KINSEY ROAD
DOTHAN, AL                                        P‐0008860 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KENT M.
JONES, SABRA L.
137 SOMERSET DRIVE
KALISPELL, MT 59901                               P‐0041272 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KENT M.
JONES, SABRA L.
137 SOMERSET DRIVE
KALISPELL, MT 59901                               P‐0041274 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KEVIN
19855 SOUTHFIELD DRIVE
ROBERTSDALE, AL 36567                             P‐0030037 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KEVIN M.
117 FAIRWAY DR
WATERLOO, IL 62298                                P‐0014435 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KIMBERLY
2747 CROSSHAVEN WAY
CONROE, TX 77304                                    1452     11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JONES, KRISTINE M.
303 FRANKLIN ST
BELLEVUE, IA 52301                                P‐0008254 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, KRYSTAL L.
18W098 JAMESTOWN LANE
VILLA PARK, IL 60181                              P‐0024798 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, LANETTE L.
P.O. BOX 25942
RICHMOND, VA 23260                                P‐0039089 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, LARRY
18609 94TH AVE CT E
PUYALLUP, WA 98375                                P‐0028412 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, LASONYA
7325 THOREAU CIRCLE
COLLEGE PARK, GA 30349                            P‐0003827 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, LATANYA Y.
20126 ARROYO AVE
LYNWOOD, IL 60411                                 P‐0010982 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, LATOYA D.
403 GWENDOLYN AVE
HUNTSVILLE, AL 35812                              P‐0055952 1/27/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, LATRINA
2022 COMSTOCK DRIVE
STOCKTON, CA 95209                                P‐0021071 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, LETITIA B.
4701 MANNIX RD
DURHAM, NC 27704                                  P‐0047509 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, LEWIS
1614 NORTHRIDGE LANE
NORTH MANKATO, MN 56003                           P‐0030138 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, LISA
JONES, DEMETRIUS
P.O.BOX 43691
CLEVELAND, OH 44143                               P‐0057957 5/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 1752 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1753 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JONES, LORETTA M.
JONES, LORETTA M.
15211 STATE ROUTE 47
RICHWOOD, OH 43344                                  P‐0000611 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, LOUISE O.
LOUISE JONES
60 BLACKFORD DR
SPRINGBORO, OH 45066                                P‐0038228 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, LOUISE S.
1419 MOULTON ST. E
DECATUS, AL 35601                                   P‐0029620 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, LOUISE S.
1419 MOULTON ST. E
DECATUR, AL 35601                                   P‐0030212 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, LUTHEDIA
306 K STREET
NORTH WILKESBORO, NC 28659                          P‐0019512 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MALCOLM D.
JONES, LINDA K.
1710 NATALIE PL
OXNARD, CA 93030                                    P‐0035107 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MARGARET C.
3416 DRAYTON CIR
VALDOSTA, GA 31605‐1047                             P‐0006970 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MARJORIE
4 OTTERBURN CT.
FLORISSANT, MO 63033                                P‐0029424 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MARJORIE
4 OTTERBURN CT
FLORISSANT, MO 63033                                P‐0029430 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MARK A.
10385 S. HOLLIS LANE
OLATHE, KS 66061                                    P‐0018759 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MARK L.
JONES, SHARYN E.
24 HAMNER DRIVE
SALMON, ID 83467                                    P‐0050498 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MARK L.
JONES, SHARYN E.
24 HAMNER DRIVE
SALMON, ID 83467                                    P‐0050523 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MARK W.
709 HIGH POINT AVENUE
VIRGINIA BEACH, VA 23451                            P‐0055241 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MARK W.
709 HIGH POINT AVENUE
VIRGINIA BEACH, VA 23451                            P‐0055244 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MARSHA L.
3328 N. DIAMOND MILL RD
TROTWOOD, OH 45426                                  P‐0051595 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MARY T.
1316 CONOWINGO RD
BEL AIR, MD 21014                                   P‐0036894 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MELISSA A.
125 BRAEBURN COURT
WINSTON SALEM, NC 27127                             P‐0000977 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1753 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1754 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
JONES, MELISSA A.
125 BRAEBURN COURT
WINSTON SALEM, NC 27127                            P‐0019585 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MELISSA D.
4279 PALM AVE. #50
LA MESA, CA 91941                                  P‐0025251 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MELISSA L.
904 S. GRADY ST. APT16
HOPE, AR 71801                                     P‐0003007 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MELISSA R.
25845 MACKINAC ST
ROSEVILLE, MI 48066‐5752                           P‐0057900 4/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MICHAEL A.
5670 GLEN ECHO DR
HOWELL, MI 48843                                   P‐0011692 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MICHAEL C.
102 N WEST DT
WINTERS, TX 79567                                  P‐0001252 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MICHAEL F.
804‐A EISENHOWER DR
KEY WEST, FL 33040                                 P‐0001596 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MICHAEL L.
8420 BAIRD ROAD NE
OLYMPIA, WA 98516                                  P‐0020768 11/9/2017     TK Holdings Inc., et al .                   $46,000.00                                                                                   $46,000.00
JONES, MICHELLE
405 BIGWOOD RD
LENA
LENA, MS 39094                                     P‐0014737 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MICHELLE
415 TOWNSQUARE LANE #203
HUNTINGTON BEACH, CA 92648                         P‐0021614 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, MONTALVO
817 HOLLY DR
ALBANY, GA 31705                                   P‐0001262 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, NAKIA K.
2945 FRAZIER LANE
COLORADO SPRINGS, CO 80922                         P‐0047389 12/26/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
JONES, NICHOLAS D.
2306 WALKE STREET
VIRGINIA BEACH, VA 23451                           P‐0035744 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, NICKY T.
152 DOGWOOD DRIVE
CRAWFORDVILLE, FL 32327                            P‐0022689 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, NOREEN
JONES, JEFFREY
1917 EVVA DRIVE
SCHENECTADY, NY 12303                              P‐0011260 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, NOREEN
1917 EVVA DRIVE
SCHENECTADY, NY 12303                              P‐0011267 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, NORITA
14133 REMINGTON CT
FONTANA, CA 92336                                  P‐0009336 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, PAMELA Y.
4125 QUINN DRIVE
EVANS, GA 30809                                    P‐0004037 10/25/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
                                                                                        Page 1754 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1755 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
JONES, PATRICIA M.
JONES, LLOYD D.
8600 DAIMLER WAY
SACRAMENTO, CA 95828                               P‐0041409 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, PATRICIA S.
240 CEDARHURST PLACE
DETROIT, MI 48203‐5206                             P‐0032437 11/27/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
JONES, PAUL A.
23565 OAK VALLEY ROAD
CUPERTINO, CA 95014                                P‐0045443 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, PELTRIE
11429 RED JADE CT
UPPER MARLBORO, MD 20774                           P‐0045405 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, PENNY C.
172 SAWTOOTH OAK LN
EASLEY, SC 29640                                   P‐0003894 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, PENNY C.
172 SAWTOOTH OAK LN
EASLEY, SC 29640                                   P‐0003900 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, PETER M.
3133 S BANNOCK ST
ENGLEWOOD, CO 80110                                P‐0011349 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, PHYLLIS
JONES, ASA
717 PONY CIRCLE
CAMP VERDE, AZ 86322                               P‐0007914 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, RAHIM J.
2638 SHEILA DRIVE
APOPKA, FL 32712                                   P‐0001883 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, RANDY D
5070 CEDAR CREEK DRIVE
HOUSTON, TX 77056                                    4743     1/19/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
JONES, RAYMOND W.
109 FAIRVIEW DR
IRWIN, PA 15642                                    P‐0025987 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, RAYMOND W.
JONES, STACEY C.
7210 LAKE DRIVE
SANFORD, FL 32771                                  P‐0039940 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, REBECCA N.
1708 NANTUCKETT LN APT 108
CHARLOTTE, NC 28270                                P‐0038765 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, REBECCA N.
1708 NANTUCKETT LN APT 108
CHARLOTTE, NC 28270                                P‐0043036 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, RECHELL
1516 LINDA LANE
LANCASTER, TX 751324                               P‐0005354 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, REGINALD R.
PHILLIPS, LAURA
8275 ANTHONY WAYNE AVE
CINCINNATI, OH                                     P‐0000018 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, RENEE A.
1012 WAVERLY STREET
WALLA WALLA, WA 99362‐2349                         P‐0015352 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1755 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1756 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JONES, RHYS J.
JONES, ELIZABETH A.
2706 W FRANCIS PL
CHICAGO, IL 60647                                   P‐0032337 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, RICKY A.
400 RICHTER LANE
YORKTOWN, VA 23693                                  P‐0007530 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, RICKY A.
400 RICHTER LANE
YORKTOWN, VA 23693                                  P‐0007548 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ROBERT EARL
4047 SW 159 AVENUE #53
MIRAMAR, FL 33027                                     329     10/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JONES, ROBERT F.
1415 SHORE PKWY
BROOKLYN, NY 11214                                  P‐0045939 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ROBERT P.
JONES, SYNOVIA L.
1606 CASTLE ROCK COURT
JACKSONVILLE, FL 32221                              P‐0002753 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ROBERT P.
JONES, SYNOVIA L.
1606 CASTLE ROCK COURT
JACKSONVILLE, FL 32221                              P‐0002755 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ROBERTA C.
11140 EAST TOWNSHIP ROAD 124
REPUBLIC, OH 44867                                  P‐0033538 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ROBIN REAVES‐BEY
931 COTTON EXCHANGE DRIVE
SAVANNAH, TX 76227                                    4496    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JONES, RODERICK B.
JONES, PATRICIA S.
309 HEDGEROW LANE
WYNCOTE, PA 19095‐2111                              P‐0010037 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, RODERICK B.
JONES, PATRICIA S.
309 HEDGEROW LANE
WYNCOTE, PA 19095‐2111                              P‐0010052 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, ROSEZINA D.
2479 NW 98 ST
MIAMI, FL 33147                                     P‐0000388 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, RUBY J.
400 VAILVIEW DRIVE
NASHVILLE, TN 372071NXBR                            P‐0051130 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, SANDRA L.
JONES, TIMOTHY E.
40117 18TH ST WEST
PALMDALE, CA 93551                                  P‐0054974 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, SCOTT A.
498 JAKWAY AVE
BENTON HARBOR, MI 49022                             P‐0022760 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, SCOTT A.
794 DUBLIN ROAD
CLYDE, NY 14433                                     P‐0055939 1/27/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1756 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1757 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JONES, SCOTT S.
5228 CALADIUM DRIVE
DALLAS, TX 75229                                    P‐0005847 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, SHAINA A.
1515 N QUEEN ST
APT 413
ARLINGTON, VA 22209                                 P‐0037051 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, SHAITERRIA T.
12012 MIDDLEGROUND RD
APT L203
SAVNNAH, GA 31419                                   P‐0036869 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, SHAKEISHA
3512 JOYCE COURT APT. 201
CHESAPEAKE, VA 23321                                P‐0009804 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, SHARLENE
37535 WESTRIDGE DRIVE
MURRIETA, CA 92563                                  P‐0044739 12/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, SHARLENE M.
37535 WESTRIDGE DRIVE
MURRIETA, CA 92563                                  P‐0039148 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, SHARON R.
9840 S.E. 362 AVE.
BORING, OR 97009                                    P‐0027063 11/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, SHARON S.
2121 W. ROYAL PALM RD
UNIT 1119
PHOENIX, AZ 85021                                   P‐0046486 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, SHARRIN D.
16 SILVER HILL COURT
PERRY HALL, MD 21128                                P‐0009615 10/30/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
JONES, SHENEE
215 CEDAR DR
PEACHTREE CITY, GA 30269                            P‐0005980 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, SKYLA
411 23RD ST.
TUSCALOOSA, AL 35401                                  579       10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JONES, STEPHANIE E.
2630 SCHIRM LOOP RD NW
OLYMPIA, WA 98502‐9633                              P‐0018684 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, STEPHEN M.
CLAYTON, RUBY M.
4105 FERNDALE DR.
PORT ARTHUR, TX 77642                               P‐0004059 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, STEPHEN M.
13018 DEEP RIVER WAY
JACKSONVILLE, FL 32224                              P‐0006617 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, STEPHEN M.
13018 DEEP RIVER WAY
JACKSONVILLE, FL 32224                              P‐0006628 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, STEVE J.
1517 E. GLACIER PL
CHANDLER, AZ 85249                                  P‐0027535 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, STEVEN A.
11817 CAPSTAN DR
UPPER MARLBORO, MD 20772                            P‐0057066    2/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1757 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1758 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JONES, STEVEN M.
JONES, JUDITH A.
2009 VISTA CAJON
NEWPORT BEACH, CA 92660                             P‐0020280 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, STEVEN M.
JONES, JUDITH A.
2009 VISTA CAJON
NEWPORT BEACH, CA 92660                             P‐0020287 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, STEVEN P.
5825 CYPRESS ESTATES DRIVE
ELKTON, FL 32033                                    P‐0002724 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, SUSAN
JONES, ADRIAN P.
4143 VIRGINIA TRAIL
LIBERTY, NC 27298                                   P‐0004912 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, SYLVESTER
3800 PALOMAS DR NE
ALBUQUERQUE, NM 87110                               P‐0039379 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, TANYA
820 CIMA VISTA PT
COLORADO SPRINGS, CO 80916                            1576      11/7/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
JONES, TAYNA
P.O. BOX 2465
JACKSONVILLE, FL 32203                                776       10/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JONES, TEQUESTA M.
10120 SW 171ST STREET
MIAMI, FL 33157                                     P‐0054723 1/14/2018       TK Holdings Inc., et al .                    $9,998.00                                                                                    $9,998.00
JONES, TERRENCE A.
48 JAMES STREET
UNIT B
NEWARK, NJ 07102                                    P‐0032131 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, THADISE L.
JONES, JANET H.
4811 LAKEVIEW ROAD
ELM CITY, NC 27822‐8368                             P‐0053840    1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, THOMAS
9 CHESTNUT ROAD
MEDFORD, NJ 08055‐3465                              P‐0039519 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, THOMAS W.
5536 SPENCE PLANTATION LANE
HOLLY SPRINGS, NC 27540                             P‐0001646 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, TIFFANNY F.
360 WOODLAND DRIVE
GAINESVILLE, GA 30501                               P‐0043344 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, TIMOTHY L
984 MAYS LANE
ATLANTA, GA 30336                                     5037      8/14/2018        TK Holdings Inc.                              $0.00                                                                                        $0.00
JONES, TIMOTHY L.
984 MAYS LANE
ATLANTA, GA 30336                                   P‐0026781 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, TIMOTHY L.
984 MAYS LANE
ATLANTA, GA 30336                                   P‐0058177 8/14/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, TODD M.
2785 S. DARD HILLS CT.
SALT LAKE CITY, UT 84109                            P‐0029233 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1758 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1759 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JONES, TOMESHYA M.
205 HANNAH CT
BARNESVILLE, GA 30204                                P‐0002541 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, TOMESHYA M.
205 HANNAH CT
BARNESVILLE, GA 30204                                P‐0013687 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, TOMESHYA M.
205 HANNAH CT
BARNESVILLE                                          P‐0013699 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, TOWANDA
777 W STATE ST
11B
TRENTON, NJ 08618                                    P‐0039511 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, TRACEY R.
1207 13 STREET NORTH
BESSEMER, AL 35020                                   P‐0048533 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, TRENT
P.O. BOX 80082
CHAMBLEE, GA 30366                                   P‐0021073 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, TRENT
P.O. BOX 80082
CHAMBLEE, GA 30366                                   P‐0021074 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, TRENT
P.O. BOX 80082
CHAMBLEE, GA 30366                                   P‐0021078 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, TRENT O.
NO ADDRESS PROVIDED
                                                     P‐0021082 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, TYRONE T.
PARKER, RAY A.
1282 WINDY WILLOWS DR
JACKSONVILLE, FL 32225                               P‐0045151 12/22/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
JONES, VALERIE A.
208 STREAMSIDE DRIVE
DESOTO, TX 75115                                     P‐0004789 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, VANESSA
1308 FACTORY STREET
LORAIN, OH 44055                                     P‐0011844 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, VERNESHA
321 COLUMNS DR.
UNIT 321
LITHIA SPRINGS, GA 30122                             P‐0056682   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, VICKIE L.
84 S INDEPENDENCE DR APT C
HAMPTON, VA 23669                                    P‐0010165 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, VIOLET L.
14410 VICTORIA
HOUSTON, TX 77015                                    P‐0055219 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, WALTER R.
JONES, KATHRYN M.
11718 GLEN ABBEY COURT
WALDORF, MD 20602‐3138                               P‐0027967 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, WALTER R.
JONES, KATHRYN M.
11718 GLEN ABBEY COURT
WALDORF, MD 20602‐3138                               P‐0054010   1/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1759 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1760 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JONES, WANDA B.
BANKSTON, JAMES
23335 E. MCCAIN RD.
FRANKLINTON, LA 70438                               P‐0033859 11/29/2017    TK Holdings Inc., et al .                   $17,053.75                                                                                   $17,053.75
JONES, WANDA D.
1052 BREEDERS CUP DRIVE
FORT WORTH, TX 76179                                P‐0011460 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, WILLIE A.
JONES, YVETTE O.
4865 HORSEMAN DR NE
ROANOKE, VA 24019                                   P‐0001217 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES, WILLIE A.
JONES, YVETTE O.
4865 HORSEMAN DR NE
ROANOKE, VA 24019                                   P‐0023601 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES/ BURRUSS, TAMMY P.
434 COLVIN AVE
APT 2
BUFFALO, NY 14216                                   P‐0007410 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES/MATTOX, EMMA M.
1104 CURRY CIRCLE
P.O. BOX 1159
LINCOLNTON, GA 30817                                P‐0018851 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES‐FLOYD, DERRICK J.
725 HAVELOCK LANE
MONTGOMERY, AL                                      P‐0054815 1/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES‐FRAZIER, STEPHANIE J.
205 SCAMMELL DR.
BROWNS MILLS, NJ 08015                              P‐0024267 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONES‐GRAHAM, CHANEQUIA L.
2732 OAK RIDGE RD W
TALLAHASSEE, FL 32305                               P‐0055798 1/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONGEPIER, CORNELSI J.
37012 CALLE BONITA
PALMDALE, CA 93550‐6679                               2244    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JONHSON, SANDRA D.
GUIDRY, SARAH R.
915 REDAN ST.
HOUSTON, TX 77009                                   P‐0023742 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JONNARD, KAREN A.
1911 N 31ST ST
BOISE, ID 83703                                     P‐0046622 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOO, SUMIN C.
CHEN, TIMOTHY A.
1331 MARLIN AVENUE
FOSTER CITY, CA 94404                               P‐0022428 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOO, YOUNG KI
1368 EDEN MEADOWS WAY
DAYTON, OH 45440‐4093                               P‐0045712 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOPPEK, TERRIE L.
2707 NORTH STREET
BEAUFORT, SC 29902                                  P‐0004156 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORALEMON, LAURA R.
54 SOUTH ROAD
CHESTER, NJ 07930                                   P‐0013177 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1760 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1761 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
JORALEMON‐STRONG, ALICE MARIE
4541 SALDANA DRIVE
FORT WORTH, TX 76133                               P‐0047900 12/26/2017    TK Holdings Inc., et al .                    $1,507.00                                                                                    $1,507.00
JORAM, MARK K.
JORAM, LAURA B.
520 SUN CREEK DRIVE
WINSTON‐SALEM, NC 27104                            P‐0029863 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, ASHLEY
JORDAN, ASHLEY R.
9200 WHISPINE CT
MONTGOMERY, AL 36117                               P‐0054911 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, CARIK S.
1030 COOPERS COVE RD.
HARDY, VA 24101                                    P‐0014069 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, CHARLES F.
NBJ INDIAN CREEK RANCH, LTD.
13850 HWY 46 WEST
SPRING BRANCH, TX 78070                            P‐0002903 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, CLYDE R.
URBAN JORDAN, DOLORES
POB 1983
PAHOA, HI 96778                                    P‐0034102 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, CYNTHIA L.
1100 LAVERNE CIRCLE
ARAB, AL 35016                                     P‐0036846 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, CYNTHIA M.
JORDAN, IVAN J.
8001 E 57TH ST
KANSAS CITY, MO 64129‐2705                         P‐0032266 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, DANIEL H.
JORDAN, JANE E.
90676 TERRITORIAL HWY
JUNCTION CITY, OR 97448                            P‐0011101 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, DANIEL W.
12004 KLING ST
APT 7
VALLEY VILLAGE, CA 91607                           P‐0033625 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, DANIEL W.
12004 KLING ST APT 7
VALLEY VILLAGE, CA 91607                           P‐0034128 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, DENISE
2906 ROLLING GREEN DR
CHURCHVILLE, MD 21028                              P‐0040999 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, DENISE
2906 ROLLING GREEN DR
CHURCHVILLE, MD 21028                              P‐0041001 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, DENNIS W.
11328 BLYTHVILLE RD
SPRING HILL, FL 34608‐2223                         P‐0000838 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, FARRAH
3405 BURDETT CT
AVONDALE ESTATES, GA 30002                         P‐0019891 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, GINA
220 GREENBRIAR BLVD. #F3
COVINGTON, LA 70433‐9133                           P‐0038770 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1761 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1762 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JORDAN, HENRY A.
30717 RIGGS ST.
PERDIDO BEACH, AL 36530                             P‐0008374 10/29/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
JORDAN, JAMES R.
2632 DELANO ST
PENSACOLA, FL 32505                                 P‐0055149 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, JANET M.
208 BROYLES AVENUE
BELTON, SC 29627                                    P‐0021216 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, JARRETT B.
568 MARCHBANKS RD
BOILING SPRINGS, SC 29316                           P‐0010928 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, JASON M.
384 E UNION FARM DR
MIDVALE, UT 84047                                   P‐0019571 11/8/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
JORDAN, JEKERA
MITCHELL, JOYCE
1805 FAIRLANE DR
TITUSVILLE, FL 32780                                P‐0000081 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, JOYCE E.
P.O. BOX 18287
HALETHORPE, MD 21227                                P‐0050118 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, JOYCE E.
P.O. BOX 18287
HALETHORPE, MD 21227                                P‐0050166 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, KENT
2906 ROLLING GREEN DR
CHURCHVILLE, MD 21028                               P‐0041004 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, KENT
2906 ROLLING GREEN DR
CHURCHVILLE, M 21028                                P‐0041016 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, KIMBERLY A.
29810 LEGENDS RIDGE DRIVE
SPRING, TX 77386                                    P‐0007423 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, KRISTEN Y.
12915 SAND HOLLY
SAN ANTONIO, TX 78253                               P‐0031524 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, KYLE D.
5214 SARAH ST
ALEXANDRIA, LA 71303                                P‐0022877 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, MARGARET C.
C/O MAUREEN R. JORDAN, ESQ.
625 LIBERTY AVENUE
PITTSBURGH, PA 15222‐3152                           P‐0056978   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, MARIA E.
73420 HILLTOP ROAD
D.H.S., CA 92241‐7822                               P‐0031464 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, MARY A.
94 CHANDLER LANE
TROY, AL 36079                                      P‐0053227 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, MASUMI S.
1721 W CALDWELL ST
COMPTON, CA 90220                                   P‐0024402 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JORDAN, MICHAEL
1216 CYPRESS MILL CIRCLE
CEDAR PARK, TX 78613                                P‐0037912 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1762 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1763 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
JORDAN, PETER
131 OLSON DR.
SOUTHINGTON, CT 06489                               P‐0040454 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORDAN, RAYMOND
5302 TESSA WAY
COLUMBIA, MO 65203                                  P‐0007576 10/28/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                     $1,500.00
JORDAN, ROBERT M.
266 WEST LARKSPUR STREET
MUNHALL, PA 15120                                   P‐0021483 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORDAN, ROBERT M.
266 WEST LARKSPUR STREET
MUNHALL, PA 15120                                   P‐0021502 11/10/2017    TK Holdings Inc., et al .                      $600.00                                                                                       $600.00
JORDAN, SHAUNA R.
712 YOUNG ST
NEW CASTE                                           P‐0036337 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORDAN, TAMISHA M.
5814 FIFTH STREET
MERIDIAN, MS 39307                                  P‐0044405 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORDAN, TIFFANY L.
JORDAN, TRAVIS R.
178 MADISON 2615
HUNSTVILLE, AR 72740                                P‐0054761 1/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORDAN, WILLIAM H.
P.O. BOX 197
CHATHAM, IL 62629‐0197                              P‐0052269 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORDAN, WILLIAM L.
11470 AZALEA TRACE
GULFPORT, MS 39503                                  P‐0006170 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORDAN, WILLIAM M.
205 BRITTANY PARK
ANDERSON, SC 29621                                  P‐0026987 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORDAN, WILLIAM M.
205 BRITTANY PARK
ANDERSON, SC 29621                                  P‐0027284 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORDAN‐RUTLEDGE, COREY C.
32 CROMWELL STREET
KITTERY, ME 03904                                   P‐0048519 12/26/2017    TK Holdings Inc., et al .                      $500.00                                                                                       $500.00
JORDEN, CARA M.
19935 TYGART LANE
GAITHERSBURG, MD 20879                              P‐0006941 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORDHEIM, FAYE
LANGDON & EMISON LLC
J. KENT EMISON
911 MAIN STREET
LEXINGTON, MO 64067                                    86      8/23/2017       Takata Americas                               $0.00                                                                                         $0.00
JORDHEIM, FAYE
LANGDON & EMISON LLC
J. KENT EMISON
911 MAIN STREET
LEXINGTON, MO 64067                                    96      8/23/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
JORDHEIM, FAYE
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                 P‐0051977 12/26/2017    TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00



                                                                                         Page 1763 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 1764 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
JORDISON, SHERILYNN
JORDISON, RICHARD W.
1213 SW WALNUT ST
LEES SUMMIT, MO 64081                                P‐0012160 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORGENS, ANNE M.
JORGENS, STEVE C.
584 E. PLEASANT STREET
COALINGA, CA 93210                                   P‐0027111 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORGENSEN, CHRISTIN N.
28567 ROCK CANYON DRIVE
SANTA CLARITA, CA 91390                              P‐0018186 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORGENSEN, DAVID M.
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043703 12/21/2017      TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
JORGENSEN, EDWARD M.
178 STONEHURST DRIVE
ELGIN, IL 60120‐4663                                 P‐0057014    2/6/2018     TK Holdings Inc., et al .                 $1,500,000.00                                                                                $1,500,000.00
JORGENSON, PETER N.
12688 N 99TH PLACE
SCOTTSDALE, AZ 85260                                 P‐0004217 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORTBERG, LAURA
2209 LARKDALE DRIVE
GLENVIEW, IL 60025                                   P‐0005706 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORTBERG, MICHAEL
2209 LARKDALE DRIVE
GLENVIEW, IL 60025                                   P‐0005832 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JORUD, JON D.
21172 CLEARY ROAD NW
NOWTHEN, MN 55303                                    P‐0045421 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOSCHER, DAVID M.
P.O. BOX 286
BLOOMING GROVE, NY 10914                             P‐0015699 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOSELOFF, MICHAEL H.
1148 FIFTH AVENUE
NEW YORK, NY 10128                                   P‐0040370 12/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOSEPH F & LUCINDA E SCHMIDT LIVING TRUST
2116 CLEVELAND BLVD.
GRANITE CITY, IL 62040‐3332                            751       10/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
JOSEPH, ARTHUR J.
JOSEPH, PATRICIA P.
421 RIVER BEND RD
FORT WASHINGTON, MD 20744                            P‐0044423 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOSEPH, CHRISTINE N.
23302 OXNARD ST
WOODLAND HILLS, CA 91367                             P‐0002365 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOSEPH, CHRISTINE N.
23302 OXNARD ST
WOODLAND HILLS, CA 91367                             P‐0002374 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
JOSEPH, DAVID J.
JOSEPH, MICHELE B.
438 WEST GRAND AVENUE
#514
OAKLAND, CA 94612                                    P‐0029922 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                            Page 1764 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1765 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JOSEPH, DON A.
EDWARDS, RENOTA
286 SCHOOL RD
OPELOUSAS, LA 70570                                 P‐0048703 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSEPH, EDOUARD R.
23302 OXNARD ST
WOODLAND HILLS, CA 91367                            P‐0002356 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSEPH, GENEVA N.
4701 DIANA DRIVE
GREAT FALLS, MT 59405                               P‐0055481 1/22/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSEPH, GERTRUDE K.
1437 SILO ROAD
YARDLEY, PA 19067                                   P‐0056557    2/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSEPH, GEVANS H.
P.O. BOX 495802
PORT CHARLOTTE, FL 33949                            P‐0040403 12/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSEPH, GISLAINE
P.O. BOX 600922
NORTH MIAMI BEACH, FL 33160                           4093      12/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JOSEPH, GISLAINE
P.O. BOX 600922
NORTH MIAMI BEACH, FL 33160                           4470      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JOSEPH, JOHN E.
18901 E BELLEVIEW PLACE
CENTENNIAL, CO 80015                                P‐0012697 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSEPH, KAYLA
TK HOLDINGS, INC.
P.O. BOX 20609
TALLAHASSEE, FL 32316                               P‐0006672 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSEPH, LAISSY
9103 FOOTBRIDGE TRL
ORLANDO, FL 32825                                   P‐0001877 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSEPH, LAWRENCE
JOSEPH, ROBERTA T.
4420 GENERAL DRIVE
BEAUMONT, TX 77703‐2412                             P‐0005089 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSEPH, MARVIN
5800 W CHARLESTON BLVD #2030
LAS VEGAS, NV 89146                                 P‐0056385    2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSEPH, MARVIN
5800 W CHARLESTON BLVD #2030
LAS VEGAS, NV 89146                                 P‐0056387    2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSEPH, MATTHEW
JOSEPH, LEELAMMA
12 BRADL LANE
NANUET, NY 10954                                    P‐0032153 11/27/2017      TK Holdings Inc., et al .                    $5,653.00                                                                                    $5,653.00
JOSEPH, PAUL
168 EXECUTIVE CIR
STAFFORD, VA 22554                                  P‐0009688 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSEPH, SPASKA D.
11515 ROCHESTER AVE
APT 101
LOS ANGELES, CA 90025‐7817                          P‐0015765 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSEPH, TAUNYA C.
6133 BIRDCAGE STREET APT 10
CITRUS HEIGHTS, CA 95610                            P‐0051290 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1765 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1766 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JOSEPH, XINA M.
6717 HAMPTON ROADS PARKWAY
SUFFOLK
SUFFOLK, VA 23435                                   P‐0012424 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSEPHER, CAROL J.
NO ADDRESS PROVIDED
                                                    P‐0023318 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSH WHITLEY AND RENZA BIRDIE
407 LOWER WOODVILLE ROAD
NATCHEZ, MS 39120                                     3097    11/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JOSHI, ASHISH S.
160 LOOKOUT HILL RD
MILFORD, CT 06461                                   P‐0054787 1/15/2018     TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
JOSKOVICH, EREZ
BEKERMAN JOSKOVI, TAL
685 LIBERTY SHIP
#103
ALBANY, CA 94706                                    P‐0031263 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOST CHEMICAL COMPANY
DANNA MCKITRICK, P.C.
A. THOMAS DEWOSKIN
7701 FORSYTH BLVD., SUITE 800
ST. LOUIS, MO 63105                                   1634     11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JOST, EARL B.
2756 CANDACE CT
UNIONTOWN, OH 44685                                 P‐0010748 10/31/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
JOSUE, MA LOURDES S.
6293 FORMATION CT
LAS VEGAS, NV 89139                                 P‐0048785 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOSUE, MA LOURDES S.
6293 FORMATION CT
LAS VEGAS, NV 89139                                 P‐0048893 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOTZAT, STEVE
4275 BROWNTOWN RD
BRIDGMAN, MI 49106                                  P‐0012941 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOUBERT, LORI
934 SOUTH MARKET STREET
OPELOUSAS, LA 70570                                   1287     11/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JOUBERT, WEDRICH A.
WEDRICH A. JOUBERT
170 FLOWER HILL ROAD
HUNTINGTON, NY 11743                                P‐0050452 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOUDA, HAYTHAM
2221 SHADOWOOD DR
ANN ARBOR, MI 48108                                 P‐0040725 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOUDATH, YASAMIN
JOUDAT, AMIRSAMIN
3141 MICHELSON DR #405
IRVINE, CA 92612                                    P‐0020384 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOURNAGAN, KIMBERLEY S.
3005 WHITE OAK WAY
LODI, CA 95242                                      P‐0055695 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOURNAGAN, KIMBERLY S.
3005 WHITE OAK WAY
LODI, CA 95242                                      P‐0054769 1/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1766 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1767 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
JOUVE VAZQUEZ, DIANA
7721 FORT HAMILTON PARKWAY
BROOKLYN, NY 11228                                 P‐0056042 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOVANOVSKI, NICOLE E.
JOVANOVSKI, ROBERT
13836 WOOD DUCK CIRCLE
LAKEWOOD RANCH, FL 34202                           P‐0014805 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOVES, JANE G C.
219 LAKESHIRE DRIVE
DALY CITY, CA 94015                                P‐0045148 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOVES, JANE G C.
219 LAKESHIRE DRIVE
DALY CITY, CA 94015                                P‐0045152 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOVES, JANE G C.
219 LAKESHIRE DRIVE
DALY CITY, CA 94015                                P‐0045157 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOVES, JANE G C.
219 LAKESHIRE DRIVE
DALY CITY, CA 94015                                P‐0045160 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOVES, JANE G C.
219 LAKESHIRE DRIVE
DALY CITY, CA 94015                                P‐0045168 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOWERS, DONALD W.
10262 HWY 41 S
LEEDS, AL 35094                                    P‐0002686 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOY, AMBER
VIGLER, DAVID
792 W SANDSTONE CT
HANFORD, CA 93230                                  P‐0028393 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOY, COLIN S.
60 POKO WAY
HAIKU, HI 96708                                    P‐0051888 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOY, CYNTHIA A.
3813 HARGIS STREET
AUSTIN, TX 78723                                   P‐0015956 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOY, CYNTHIA A.
3813 HARGIS STREET
AUSTIN, TX 78723                                   P‐0026567 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOY, DENNIS A.
370 PROSPECT
ROCHESTER HILLS, MI 48307                          P‐0017320 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOYA, OSCAR A.
410 SW 62ND AVE
MIAMI, FL 33144                                    P‐0034083 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOYAVE, LINDA L.
415 ROSS DRIVE
SYKESVILLE, MD 21784                               P‐0042937 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOYCE, DEBRA A.
5651 UNIT H HORNADAY RD
GREENSBORO, NC 27409                               P‐0016265 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOYCE, JOHN
2199 INDIAN AVE N
BELLEAIR BLUFFS, FL 33770                          P‐0000284 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOYCE, JOHN J.
2199 INDIAN AVE N
BELLEAIR BLUFFS, FL 33770                          P‐0000290 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1767 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1768 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JOYCE, MARTIN H.
JOYCE, SHIRLEY A.
15 W 4TH ST UNIT 602
CINCINNATI, OH 45202                                P‐0013307 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOYCE, RONALD L.
3548 ADAMS LANDING DR
POWDER SPRINGS, GA 30127                            P‐0037190 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOYCE, RONALD L.
3548 ADAMS LANDING DR
POWDER SPRINGS, GA 30127                            P‐0037194 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOYCE, WILLIAM A.
104 CLEARVIEW DRIVE
SMYRNA, TN 37167                                    P‐0020365 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOYNER, AMBER
5300 WOODRUFF FARM RD
APT 86
COLUMBUS, GA 31907                                  P‐0032086 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JOYOPRAYITNO, JULIE E.
3409 MOUNT BARKER DR
AUSTIN, TX 78731                                    P‐0017370 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JP, LISA
NISSAN CORPORATION
415 N. HUNTINGTON AVE. #A
MONTEREY PARK, CA 91754                             P‐0043226 12/20/2017      TK Holdings Inc., et al .                   $28,000.00                                                                                   $28,000.00
JUARBE‐DIAZ, SORAYA V.
18972 DUQUESNE DR.
TAMPA, FL 33647                                     P‐0031412 11/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUARBE‐DIAZ, SORAYA V.
18972 DUQUESNE DR.
TAMPA, FL 33647                                     P‐0031414 11/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUAREZ, ALFREDO
JUAREZ, LISA
4623 CRESTRIDGE AVE NW
ALBUQUERQUE, NM 87114                               P‐0053944    1/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUAREZ, ALFREDO
JUAREZ, LISA
4623 CRESTRIDGE AVE NW
ALBUQUERQUE, NM 87114                               P‐0053946    1/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUAREZ, ANGELIQUE D.
5316 WINFIELD WAY
APT 3
SACRAMENTO, CA 95841                                P‐0015803 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUAREZ, ANGELIQUE D.
5316 WINFIELD WAY
APT 3
SACRAMENTO, CA 95841                                P‐0015809 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUAREZ, CRISTOBAL
CRB AUTO
822 W. G STREET
ONTARIO, CA 91762                                   P‐0056347    2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUAREZ, LISA
4623 CRESTRIDGE AVE NW
ALBUQUERQUE, NM 87114                                 4420      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00




                                                                                           Page 1768 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1769 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JUAREZ, LISA
JUAREZ, ALFREDO
4623 CRESTRIDGE AVE NW
ALBUQUERQUE, NM 87114                                P‐0054002   1/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUAREZ, LISA
JUAREZ, ALFREDO
4623 CRESTRIDGE AVE NW
ALBUQUERQUE, NM 87114                                P‐0054007   1/4/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUAREZ, RUBEN P.
8460 ATTICA DR
RIVERSIDE, CA 92508                                  P‐0020773 11/9/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
JUBB, JAMES R.
12100 FOOD LN
GRANDVIEW, MO 64030                                  P‐0030542 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUBERT, PAMELA D.
JUBERT, JOVAN L.
PSC 559 BOX 6906
FPO, AP 96377                                        P‐0030925 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUBINSKI, STACIE L.
76 HIGHLAND AVE
WHIPPANY, NJ 07981                                   P‐0027915 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUDD, MICHAEL
! SOMERSET DRIVE
RUMSON, NJ 07760                                     P‐0013528 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUDD, MICHAEL T.
1 SOMERRSET DRIVE
RUMSON, NJ 07760                                     P‐0013399 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUDE, AMBER M.
863 BAKER BRANCH
TUTOR KEY, KY 41263                                  P‐0039369 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUDEH, ALA A.
16875 INTERLACHEN BLVD
LAKEVILLE, MN 55044                                  P‐0011838 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUDGE, GEORGE A.
JUDGE, JOAN V.
4 BERKSHIRE DRIVE
BROOKFIELD, CT 06804                                 P‐0033402 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUDGE, JOAN V.
JUDGE, GEORGE A.
4 BERKSHIRE DRIVE
BROOKFIELD, CT 06804                                 P‐0033395 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUDGE, KIMBERLY R.
322 PIKES BLUFF DRIVE
ST SIMONS ISLAND, GA 31522                           P‐0001633 10/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUDGE, KIMBERLY R.
322 PIKES BLUFF DRIVE
ST SIMONS ISLAND, GA 31522                           P‐0001636 10/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUDGES, SAMSON
12123 WORTHAM LANDING DR.
HOUSTON, TX 77065                                    P‐0055940 1/27/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUDITH DEAL ( 9/1975)
BRADLEY JOHNSON, ESQ.
LAW OFFICE BRADLEY JOHNSON
49 N. FEDERAL HWY., STE. 136
POMPANO BEACH, FL 33062                                105       8/25/2017       TK Holdings Inc.                        $500,000.00                                                                                  $500,000.00


                                                                                           Page 1769 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1770 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JUDKINS, CANADCE F.
3608 WINBORNE DRIVE
SUFFOLK, VA 23435                                   P‐0014337 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUDY, EDWARD F.
2954 COUNTY ROAD 610
BUSHNELL, FL 33513                                  P‐0015924 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUE, SHARON L.
JUE, SHARON
241 STANFORD AVE
KENSINGTON, CA 94708                                P‐0049021 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUECKSTOCK, PAUL
1515 LOCHRIDGE RD.
BLOOMFIELD HILLS, MI 48302                          P‐0038368 12/10/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
JUEL, LARRY D.
2 TAHITI ST
OCEAN CITY, WA 98569                                P‐0040222 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUENGEL, JON R.
297 UP AND DOWN DR
MACKS CREEK, MO 65786                               P‐0014092 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUFFERNBRUCH, THOMAS
1433 W HUTCHINSON STREET
CHICAGO, IL 60613                                   P‐0013747 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUG, SERGIO
4671 HAMILTON ST
UNIT 10
SAN DIEGO, CA 92116                                 P‐0021903 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUHAS, MARGARET
54 VALLEY VIEW DR
MOUNTAIN TOP, PA 18707‐1208                           851     10/30/2017       TK Holdings Inc.                          $1,500.00                                                                                    $1,500.00
JUHAS, MARGARET T.
54 VALLEY VIEW DR
MOUNTAIN TOP, PA 18707‐1208                         P‐0009916 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUHAS, THOMAS A.
1499 MEADOWLAWN ST.
SLIDELL, LA 70460‐2553                              P‐0027364 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUHAS, THOMAS A.
JUHAS, JOY G.
1499 MEADOWLAWN ST.
SLIDELL, LA 70460‐2553                              P‐0027571 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUHAS, THOMAS A.
1499 MEADOWLAWN ST.
SLIDELL, LA 70460‐2553                              P‐0027632 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUHL JR, KENNETH N.
2216 N 128TH CIRCLE
OMAHA, NE 28164‐3420                                P‐0029056 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUHL, MICHAEL A.
7003 MAGNA LANE
INDIAN TRAIL, NC 28079                              P‐0025675 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUKOSKI JR, JOHN P.
155 W HANOVER AVENUE
RANDOLPH, NJ 07869                                  P‐0039101 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JULES, NORMA
1393 AVON LANE
NORTH LAUDERDALE, FL 33068                          P‐0055421 1/21/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1770 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1771 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JULIAN, DELORES
5725 WINGATE DRIVE
NEW ORLEANS
LOUISIANA                                           P‐0039830 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JULIAN, FRIEDA L.
P.O.BOX1024
HIGHTSTOWN
, NJ 08520
MERCER                                              P‐0052777 12/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JULIAN, HARRIETTE A.
2384 TACOMA PL
WALDORF, MD 20603                                   P‐0039649 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JULIAN, HARRIETTE A.
2384 TACOMA PL
WA, MD 20603                                        P‐0039652 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JULIAN, HARRIETTE A.
2384 TACOMA PL
WALDORF, MD 20603                                   P‐0039718 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JULIAN, HARRIETTE A.
2384 TACOMA PL
WALDORF, MD 20603                                   P‐0039721 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JULIAN, HARRIETTE A.
DANIELS, ELIJAH C.
2384 TACOMA PL
WALDORF, MD 20603                                   P‐0039723 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JULIAN, HARRIETTE A.
2384 TACOMA PL
WALDORF, MD 20603                                   P‐0039725 12/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JULIAN, JOHN
348 GATES ST.
PALM BAY, FL 32908                                    3807      12/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JULIAN, MARY R.
5 BELMONT AVENUE
RYE, NY                                             P‐0037606 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JULIAN, VALARIE D.
506 ENCHANTED SPRINGS DR
ROSENBERG, TX 77471                                 P‐0004377 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JULIANO, CHRISTOPHER M.
28 CAMBRIDGE CT
MIDDLETOWN, CT 06457                                P‐0053564   1/2/2018     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
JULL, EARL F.
555 GOLD CREEK RD NW
BREMERTON, WA 98312                                 P‐0018716 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JULL, EARL F.
555 GOLD CREEK RD NW
BREMERTON, WA 98312                                 P‐0018726 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JULL, EARL F.
555 GOLD CREEK RD NW
BREMERTON, WA 98312                                 P‐0018735 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUMAN, ROBERET C.
11660 SW 1ST COURT
PLANTATION, FL 33325                                P‐0005573 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUMPER, GREGORY L.
6601 E VIA ALGARDI
TUCSON, AZ 85750                                    P‐0002579 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1771 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1772 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
JUN, DANIEL
855 W PEACHTREE ST NE
UNIT 1119
ATLANTA, GA 30308                                    P‐0035297 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUN, ROBERT
110 LARKSPUR ST.
SPRINGFIELD, MA 01108                                P‐0044863 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUNCO, PEDRO D
6574 N STATE ROAD 7 #334
COCONUT CREEK, FL 33073                                3334    11/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
JUNE, CARL M.
3008 GREYSTONE DR
PACE, FL 32571                                       P‐0007755 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUNEAU, JENNIFER
5204 FIELDCREST AVE
ALEXANDRIA, LA 71303                                 P‐0002858 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUNG, BRITT E.
4014 JEFFERSON ST
HYATTSVILLE, MD 20781                                P‐0017960 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUNG, DONALD T.
JUNG, YOUNG M.
20387 CLIFDEN WAY
CUPERTINO, CA 95014                                  P‐0012580 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUNG, KOOCK
4007 LEEWARD AVE
LOS ANGELES, CA 90005                                P‐0032955 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUNGBLUT, ROBERT A.
4082 VALETA STREET
UNIT 363
SAN DIEGO, CA 92110                                  P‐0019577 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUNGSON, THOMAS B.
JUNGSON, ELEN J.
2629 DATE ST, APT 6
HONOLULU, HI 96826                                   P‐0027468 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUNGWIRTH, BRYAN L.
3412 QUEBEC ST NW
WASHINGTON, DC 20016                                 P‐0038907 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUNIPER, CYNTHIA
31 FLAMING CLIFF RD
WIMBERLEY, TX 78676                                  P‐0002294 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUNK, JULIE E.
JUNK, MICHAEL B.
6039 ANVIL AVE
SARASOTA, FL 34243                                   P‐0000708 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUNKER, NANCY J.
714 SHADY LANE
PITTSBURGH, PA 15228                                 P‐0029789 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUNOR, KEITH B.
4900 BAYVIEW DRIVE #15
FORT LAUDERDALE, FL 33308                            P‐0008226 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JURADO, ARMIDA
JURADO, BENNY
17038 WILTON PLACE
TORRANCE, CA 90504                                   P‐0012575 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1772 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1773 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JURCZAK, PAWEL A.
106 COOLIDGE AVE
LAWRENCE TWP, NJ 08648‐3714                         P‐0010241 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JURCZENKO, IZABELA D.
3427 SANDBROOK DR.
HOUSTON, TX 77066                                   P‐0052916 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JURCZYSZYN, ROBERT
16099 RIVERSIDE ST.
LIVONIA, MI 48154                                   P‐0036290 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JURECKA, JIRI
SILHANOVA, ROMANA
PINNACLE POOLS, INC.
45002 SONIA DR
LAKE ELSINORE, CA 92532                             P‐0042689 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JURECKA, JIRI
SILHANOVA, ROMANA
PINNACLE POOLS, INC.
45002 SONIA DR
LAKE ELSINORE, CA 92532                             P‐0042690 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JURECKA, JIRI
SILHANOVA, ROMANA
45002 SONIA DR
LAKE ELSINORE, CA 92532                             P‐0042691 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JURECKA, JIRI
SILHANOVA, ROMANA
PINNACLE POOLS, INC.
45002 SONIA DR
LAKE ELSINORE, CA 92532                             P‐0042698 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JURECKA, JIRI
SILHANOVA, ROMANA
45002 SONIA DR
LAKE ELSINORE, CA 92532                             P‐0042700 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUREK, KELSEY
JUREK, ANTHONY
1028 SEMINARY AVE
ST. PAUL, MN 55104                                  P‐0019802 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JURGENS, W. PATRICK
85 NOWELL ROAD
MELROSE, MA 02176                                   P‐0041206 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JURI, FLORENCE G.
4934 SHELLRIDGE RD. NW
OLYMPIA, WA 98502                                   P‐0046392 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JURI, PEDRO N.
1680 JACKS CR.
LANSDALE, PA 19446‐4909                             P‐0029374 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JURIN, DAVID M.
3141 64TH ST.
SACRAMENTO, CA 95820                                P‐0032182 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JURIST, LYNNE S.
2864 MANDALAY BEACH RD
WANTAGH, NY 11793‐4630                              P‐0029329 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JURRENS, TERRY L.
13535 BUTTERFIELD TR NW
DEMING, NM 88030                                    P‐0002998 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1773 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1774 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
JURTA, MARY L
91 MAPLE STREET
ANDOVER, NH 03216                                     4357    12/26/2017       TK Holdings Inc.                          $1,000.00                                                                                    $1,000.00
JURUS‐DIFABIO, DONNA
509 MILLARD STREET
GEORGETOWN, TX 78628                                P‐0049043 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSKOWIAK, CASIMIR V.
62 HILLSIDE VILLAGE DR.
WEST BOYLSTON, MA 01583                             P‐0034488 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSMAN, PAWEL
22 BARGER ST
PUTNAM VALLEY, NY 10579                             P‐0041884 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSMAN, PAWEL
22 BARGER ST
PUTNAM VALLEY, NY 10579                             P‐0047007 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUST, JUDITH A.
306 N LAKESIDE DRIVE
LAKE WORTH, FL 33460                                P‐0023554 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUST, PETER C.
1827 GREEN ASH
SAN ANTONIO, TX 78227                               P‐0001782 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSTEMA, BRIAN C.
JUSTEMA, WENDY N.
5952 ALCOVE DR NE
BELMONT, MI 49306                                   P‐0024101 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSTICE FRANCE, DENISE
14353 WARWICK ST
DETROIT, MI 48223                                   P‐0039294 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSTICE, CECELIA C.
JUSTICE, JR., RICHARD L.
480 COLLEY ROAD
WETUMPKA, AL 36092                                  P‐0009167 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSTICE, CECELIA C.
JUSTICE, JR., RICHARD L.
480 COLLEY ROAD
WETUMPKA, AL 36092                                  P‐0009252 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSTICE, MARCIA A.
5831 DATE AVE
RIALTO, CA 92377                                    P‐0017930 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSTICE, WILBUR M.
JUSTICE, BARNG K.
5512 SHADY SPRINGS TRAIL
FORT WORTH, TX 76179                                P‐0007247 10/28/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
JUSTIN, MICHAEL A.
1428 ELECTRIC AVE
BELLINGHAM, WA 98229                                P‐0021880 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSTINIANO, MARCO A.
32483 VIA DESTELLO
TEMECULA, CA 92592                                  P‐0026540 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSTISS, JACQUELINE
P.O. BOX 941390
SIMI VALLEY, CA 93094                               P‐0035792 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSTISS, JACQUELINE
P.O. BOX 941390
SIMI VALLEY, CA 93094                               P‐0039877 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1774 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1775 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
JUSTMAN, DORA JEAN
2699 ORANGE
EL CENTRO, CA 92243                                   P‐0029359 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSTMAN, DORA JEAN
2699 ORANGE
EL CENTRO, CA 92243                                   P‐0029410 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSTMAN, MARK
2699 ORANGE
EL CENTRO, CA 92243                                   P‐0029413 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUSZCYK, ALAN J.
231 VAN HOUTEN AVE.
PASSAIC, NJ 07055                                     P‐0039331 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUTHANI, CHANDRESH
1110 BLUEBERRY COURT
EDISON NJ 08817
                                                      P‐0012271 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
JUUR, MARIA
23777 MULHOLLAND HWY
SPC 183
CALABASAS, CA 91302                                   P‐0013550 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
K., KATIE M.
7046 AUGUSTA DR.
GLEN CARBON, IL 62034                                 P‐0017137 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
K., MANARI
6627 HONEY HARVEST LN
HOUSTON, TX 77084                                     P‐0012634 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
K.M.E.
BELCHER, TINA M.
102 MELBEL LANE
PARKTON, NC 28371                                     P‐0048714 12/26/2017    TK Holdings Inc., et al .                    $7,040.00                                                                                    $7,040.00
KAAPU, KRISTI E.
3913 N. I10 SERVICE RD. W
APT 326
METAIRIE, LA 70002                                    P‐0034301 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KABAITAN, RODOLFO M.
100 MILLER CT
SUMMERVILLE, SC 29485                                 P‐0008586 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KABASAN, DENNIS C.
42 TORRINGTON AVENUE
FLETCHER, NC 28732                                    P‐0003928 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KABBARA, SOUHEIL
6336 PASEO CERRO
CARLSBAD, CA 92009                                    P‐0026812 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KABELE, HEATHER
11400 DUNBEATH DRIVE
HOUSTON, TX 77024                                     P‐0016420 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KABIR, NASSER S.
717 YOEST CIRCLE
ANTIOCH, TN 37013‐4169                                P‐0034038 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KABIR, WARDA
5551 HARMONY DRIVE
MIRA LOMA, CA 91752                                   P‐0033137 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KABIRI, ALI
P.O. BOX 1292
STUDIO CITY, CA 91614                                 P‐0057700 3/15/2018     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00


                                                                                           Page 1775 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1776 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KABIRI, NESHAT
ZIAEFAR, HAMIDREZA
3615 GREENLEE DRIVE APT 8
SAN JOSE, CA 95117                                  P‐0032539 11/27/2017    TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
KABITZKE, UDO F.
1762 E DARREL ROAD
PHOENIX, AZ 85042                                   P‐0005716 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KABULSKI, ADAM J.
9 COLONY OAKS DR
PITTSBURGH, PA 15209                                P‐0013735 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KACPROWICZ, JANICE
157 ST FELIX AVE,CHEEKTOWAGA
CHEEKTOWAGA, NY 14227                               P‐0025771 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KACVINSKI, DANIEL
3847 BENTLEY AVE.
APT. 3
CULVER CITY, CA 90232                               P‐0033070 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KACZKOWSKI, STEVE J.
4950 DAWSON COURT
CUMMING, GA 30040                                   P‐0034702 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KACZMAR, PATRICK
7201 OHIO AVE
HANOVER, MD 21076                                     1860     11/8/2017       TK Holdings Inc.                          $5,000.00                                                                                    $5,000.00
KADA, JENNIFER L.
KADA, JENNIFER
2800 CHASE ROAD
PHILADELPHIA, PA 19152                              P‐0012995 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KADEN, STEVE
43 ROBERTA LANE
SYOSSET, NY 11791                                   P‐0041225 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KADEN, STEVEN
43 ROBERTA LANE
SYOSSET, NY 11791                                   P‐0041224 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KADERABEK, DON
BLOOMINGDALE FPD
179 S. BLOOMINGDALE ROAD
BLOOMINGDALE, IL 60108                              P‐0020027 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KADIMI‐SKALLI, MOULAY M.
2691 ANDERSON DR
HILLIARD, OH 43026                                  P‐0047333 12/22/2017    TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
KADLEC, HARVEY L.
KADLEC, MARY L.
903 PASATIEMPO DR
FRISCO, TX 75034                                    P‐0010818 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KADUCE, MICHAEL L.
312 MAIN STREET
P.O. BOX 86
MAPLETON, MN 56065                                  P‐0010977 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KADUNC, SUE A.
W376S4874 E PRETTY LAKE ROAD
DOUSMAN, WI 53118                                   P‐0038381 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KADY, EUGENE
KADY, BRENDA
6226 MCALPIN RD
GAGETOWN, MI 48735                                  P‐0023293 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1776 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1777 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KAEHNE, BARBARA J.
900 WOODLAND DRIVE
HAVERTOWN, PA 19083‐4514                              P‐0016040 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAERGARD, KENNETH L.
KAERGARD, DIANE S.
39W183 WYNGATE CT
SAINT CHARLES, IL 60175‐7700                          P‐0044522 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAFALAS, DENNIS J.
P.O. BOX 777
GLENDALE, RI 02826                                    P‐0013998 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAFEL, CORAL S.
2231 SE 98TH AVE
PORTLAND, OR 97216                                    P‐0040115 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAFOUROS, ANTHONY
5331 J STREET
SACRAMENTO, CA 95819                                  P‐0013815 11/3/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KAFOUROS, KARA K.
KAFOUROS, KARA K.
3547 DELTA QUEEN AVENUE
SACRAMENTO, CA 95833                                  P‐0013817 11/3/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KAFTEN, CHARLES S.
1467 MONROE DR NE
APT 17
ATLANTA, GA 30324                                     P‐0004955 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAGAN, HARVEY M.
316 MEADOW LN APT 8
CARMEL, IN 46032‐4249                                 P‐0024092 11/3/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KAGAN, HARVEY M.
316 MEADOW LANE #8
CARMEL, IN 46032                                      P‐0030961 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAGELMANN, THOMAS
WILSON, ANTONIO
4904 BRENTLEY ROAD
TEMPLE HILLS, MD 20748                                P‐0005712 10/26/2017    TK Holdings Inc., et al .                   $54,000.00                                                                                   $54,000.00
KAGI, ALBERT P.
7452 HIDDEN LAKE CIRCLE
MECHANICSVILLE, VA 23111                              P‐0025901 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAGRAMANIAN, ALEXANDER
KAGRAMANIAN, ROZA
2816 STANFORD DR
FLOWER MOUND, TX 75022                                P‐0001319 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAGRAMANIAN, ROZA
2816 STANFORD DR
FLOWER MOUND, TX 75022                                P‐0001325 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHANE, MATTHEW A.
2707 FRANKLIN AVE E
APT 3
SEATTLE, WA 98102                                     P‐0019393 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHANER, STEVEN M.
115 SIXTH AVENUE
PELHAM, NY 10803                                      P‐0005734 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHANIC, JUDY M.
KAHANIC, JOHN M.
17315 PINECREEK HOLLOW LN
HOUSTON, TX 77095                                     P‐0038686 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1777 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1778 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KAHIDI, TARA
19 MISTRAL
ALISO VIEJO, CA 92656                              P‐0023245 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHIDI, TARA
19 MISTRAL
ALISO VIEJO, CA 92656                              P‐0023325 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHILA, KARIN L.
504 TEN MILE CREEK RD
GERMANTOWN HILLS, IL 61548                         P‐0047298 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHL, SHEILA
4235 WATERFORD WAY
GURNEE, IL 60031                                   P‐0041930 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHL‐CONWAY, RHONDA
1402 8TH ST
ANACORTES, WA 98221                                  2454    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KAHLER, MELVYN J.
P.O. BOX 12043
FORT PIERCE, FL 34979‐2043                         P‐0028666 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHLER, RICHARD S.
20361 ROOKERY DRIVE
ESTERO, FL 33928‐3039                              P‐0025061 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHN, ALAN R.
49 OVERHILL ROAD
FOREST HILLS, NY 11375                             P‐0046056 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHN, ALEXANDER L.
KAHN, YVONNE S.
3310 MILL CROSS CT
OAKTON, VA 22124                                   P‐0029569 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHN, ELLEN B.
7 GIBBS AVE
NEWPORT, RI 02840                                  P‐0047588 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHN, JUDITH
37 DEANS POND LANE WEST
MONMOUTH JUNCTIO, NJ 08852                         P‐0051282 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHN, JUDITH
37 DEANS POND LANE WEST
MONMOUTH JUNCTION, NJ 08852                        P‐0051356 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHN, KIMBERLY R.
235 W END AVE APT 2G
NEW YORK, NY 10023                                 P‐0005471 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHN, RANDY S.
3 PHILLIP COURT
MONROE TOWNSHIP                                    P‐0005728 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHN, ROBIN
KAHN, LOUIS
4252 KAYLA LANE
NORTHBROOK, IL 60062                               P‐0013780 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHN, STEPHEN A.
13701 SW 79TH COURT
PALMETTO BAY, FL 33158                             P‐0035836 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHN, STEPHEN D.
KAHN, TOBY L.
5636 BENT BRANCH ROAD
BETHESDA, MD 20816                                 P‐0034054 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1778 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1779 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KAHN, STEPHEN D.
KAHN, TOBY L.
5636 BENT BRANCH ROAD
BETHESDA, MD 20816                                  P‐0034094 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHN, ZACHARY
36 CARLISLE RD
HAWTHORN WOODS, IL 60047                            P‐0045902 12/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHNIS, KEVIN
1251 MANZANITA DR
EL CENTRO, CA 92243                                   1686      11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KAHO, LOUISE D.
2552 BOBOLINK PLACE
GREENVILLE, MS 38701                                P‐0030304 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHRE, KAROLINE R.
1131 EAST MARYLAND STREET
EVANSVILLE, IN 47711                                P‐0056651   2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHRE, KATHY J.
KAHRE, STEPHEN M.
10100 S HORRALL ROAD
VINCENNES, IN 47591                                 P‐0033432 11/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHRS JR, RAYMOND P.
107 COIN DU LESTIN DR
SLIDELL, LA 70460                                   P‐0054975 1/16/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAHSEN, LAWRENCE P.
43236 SE 163RD ST
NORTH BEND, WA 98045                                P‐0007893 10/28/2017     TK Holdings Inc., et al .                    $9,000.00                                                                                    $9,000.00
KAHWATY, CHARLES C.
636 NAVAHO TRAIL DR
FRANKLIN LAKES, NJ 07417                            P‐0032106 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAILES, MARC H.
1433 JACKSON AVE.
MERCED, CA 95340                                    P‐0056334   2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAIN JR., MICHAEL
6395 GREEN VALLEY LN
LOCKPORT, NY 14094‐8839                             P‐0052006 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAINEN, JAMES L.
KLEINBERG, THERESA E.
170 WEST END AVE APT12D
NEW YORK, NY 10023‐5403                             P‐0027764 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAINEN, JAMES L.
KLEINBERG, THERESA E.
170 WEST END AVE APT 12D
NEW YORK, NY 10023‐5403                             P‐0027869 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAINZ, BRIAN A.
9344 W 66TH PL
ARVADA, CO 80004                                    P‐0010211 10/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAINZ, SHERIE L.
9286 CEDAR TRAILS LN
VALLEY CENTER, CA 92082                             P‐0021015 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAINZ, SHERIE L.
9286 CEDAR TRAILS LN
VALLEY CENTER, CA 92082                             P‐0026663 11/13/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAISER, CRAIG M.
KAISER, ADA C.
7064 HERON CIR
CARLSBAD, CA 92011                                  P‐0039370 12/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1779 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1780 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KAISER, CRAIG M.
KAISER, ADA C.
7064 HERON CIR
CARLSBAD, CA 92011                                  P‐0039373 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAISER, DANNETTE D.
1414 E. GROVERS AVENUE
UNIT 6
PHOENIC, AZ 85022                                   P‐0029081 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAISER, HANNAH M.
767 STONE LANE
PALO ALTO, CA 94303                                 P‐0026368 11/15/2017    TK Holdings Inc., et al .                       $50.00                                                                                       $50.00
KAISER, JENNA M.
7424 WOODSIDE DRIVE
STOCKTON, CA 95207                                  P‐0034508 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAISER, JOAN E.
404 CORTEZ PLACE
SANTA FE, NM 87501                                  P‐0040462 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAISER, JOHN M.
4661 233RD AVE, S.E.
SAMMAMISH, WA 98075                                 P‐0016141 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAISER, MARK
KAISER, TAMI
2725 NE 14TH STREET CSWY
UNIT 110
POMPANO BEACH, FL 33062                             P‐0001916 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAISER, MARK S.
KAISER, CAROLINE R.
9080 HICKORY DR
KEWASKUM, WI 53040                                  P‐0009666 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAISER, MARK S.
KAISER, CAROLINE R.
9080 HICKORY DR
KEWASKUM, WI 53040                                  P‐0009695 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAISER, ROBERT E.
99732 MISERY PT RD NW
SEABECK, WA 98380                                   P‐0032912 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAISER, ROBERT M.
KAISER, MARY K.
820 STABLE RIDGE LN
KIRKWOOD, MO 63122                                  P‐0041778 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAISER, ROBERT M.
KAISER, MARY K.
820 STABLE RIDGE LANE
KIRKWOOD, MO 63122                                  P‐0041839 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAISER, ROBERT M.
KAISER, MARY K.
820 STABLE RIDGE LANE
KIRKWOOD, MO 63122                                  P‐0047326 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAISER, ROBERT M.
KAISER, MARY K.
820 STABLE RIDGE LN
KIRKWOOD, MO 63122                                  P‐0047337 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAISER, SUZANNE M.
KAISER, FRANK A.
14903 SANDSTONE DRIVE
FORT WAYNE, IN 46814                                P‐0035989 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1780 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1781 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KAISER, YVONNE
KAISER, ROBERT E.
9732 MISERY PT RD NW
SEABECK, WA 98380                                    P‐0032916 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAITSCHUCK, DANIEL M.
KAITSCHUCK, JUDITH A.
4486 E. MEADOW LAND DRIVE
SAN TAN VALLEY, AZ 85140                             P‐0007074 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAJI, TROY T.
FA‐KAJI, MARGUERITA T.
1336 MARTIN LUTHER KING JR.
WAY
BERKELEY, CA 94709‐1913                              P‐0032900 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAJIOKA, TODD
499 ORLANDO DR
CAMBRIA, CA 93428                                      2527    11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KAJIWARA, YUICHI
18332 LAHEY ST.
NORTHRIDGE, CA 91326                                 P‐0028778 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAJIWARA, YUICHI
18332 LAHEY ST.
NORTHRIDGE, CA 91326                                 P‐0028786 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAKEL, PETER
KAKEL, ANASTASIA
203 GREGORY DRIVE
CARROLLTON, VA 23314‐2516                            P‐0057789 3/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAKLEY, EILEEN A.
EILEEN KAKLEY
P.O. BOX 425
ROCKPORT, MA 01966                                   P‐0046341 12/25/2017    TK Holdings Inc., et al .                     $643.93                                                                                       $643.93
KAKLEY, EILEEN A.
P.O. BOX 425
ROCKPORT, MA 01966                                   P‐0052887 12/27/2017    TK Holdings Inc., et al .                     $643.93                                                                                       $643.93
KALABA, SINAN
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043722 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KALAGIAN, THEODORE C.
1128 ERIC DRIVE
RUSSELLVILLE, TN 37860                               P‐0003569 10/24/2017    TK Holdings Inc., et al .                    $1,368.99                                                                                    $1,368.99
KALAITZIDIS, ANESTIS
90 GOLDFINCH DRIVE
BROCKTON, MA 02301                                   P‐0007837 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALAITZIDIS, ELLEN M.
90 GOLDFINCH DRIVE
BROCKTON, MA 02301                                   P‐0007829 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALAITZIDIS, NITSA
144 ROCKLAND STREET
BROCKTON, MA 02301                                   P‐0007895 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALAM, TONU
21 VAUXHALL PLACE
CHAPEL HILL, NC 27517‐8618                           P‐0002258 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALAMA, LAWSON K.
KALAMA, SYLVIA L.
94‐804 KAAHOLO ST
WAIPAHU, HI 96797                                    P‐0013864 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1781 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1782 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KALANJIAN, SHANT
1817 RIVER BEND DR
REDLANDS, CA 92374                                  P‐0022276 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALANQUIN, DIANA L.
2400 NE MOUNTAIN WILLOW DR.
BEND, OR 97701                                      P‐0034823 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALAZIEH, SAMER
4203 ROYAL BIRKDALE DRIVE
CARY, NC. 27518                                     P‐0022804 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALBACH, JOSEPH J.
NO ADDRESS PROVIDED
                                                    P‐0036849 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALCHENKO, IRYNA A.
4908 KIRBY RD.
CLINTON, MD 20735                                   P‐0017129 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALCHENKO, IRYNA A.
4908 KIRBY RD.
CLINTON, MD 20735                                   P‐0017258 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALEMARIS, JR, STANLEY G
6 BURLINGTON AVE
MELVILLE, NY 11747                                    678     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KALENICH, NICHOLAS P.
13136 ASHNUT LANE
OAK HILL, VA 20171                                  P‐0025169 11/14/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KALGHATGI, SUMUKH
162 BURGUNDY HILL LN
MIDDLETOWN, CT 06457                                P‐0003464 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALHOR, MARY
532 19TH AVE APT 3
SEATTLE, WA 98122                                   P‐0039804 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALHORN, JENNIFER
5780 SUMMIT MEADOW DRIVE
ST. CHARLES, MO 63304                               P‐0020315 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALIKSTEIN, GITTEL
18 LYNCREST DR.
MONSEY, NY 10952                                    P‐0020951 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALINA, ROGER J.
11484 VISTA DE BONITA CANADA
LA MESA, CA 91941                                   P‐0026872 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALINOWSKI, ANDRE
KALINOWSKI, ANDRE G.
4925 BEVERLY BLVD
APT 21
LOS ANGELES, CA 90004                               P‐0018538 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALINOWSKI, BEN WALLACE
3716 CASS ELIZABETH
WATERFORD, MI 48328                                   1189     11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KALIS, ANTHONY T.
KALIS, MARIANE L.
1714 BEARS DEN RD.
YOUNGSTOWN, OH 44511                                P‐0034310 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KALISH, BONNIE
9882 CENTER RD
TRAVERSE CITY, MI 49686                             P‐0036854 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1782 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1783 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin     Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                     Amount                                                  Amount
KALISH, KELLYN
83 MALLOWHILL RD
SPRINGFIELD, MA 01129                              P‐0038994 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KALISKI, LEONARD J.
KALISKI, LYNN A.
702 LAKESIDE DRIVE
PALATINE, IL 60067                                 P‐0022988 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KALKASKA SCREW PRODUCTS INC
775 RABOURN ROAD NE
KALKASKA, MI 49646                                   4981      6/5/2018       TK Holdings Inc.                                                                                                          $0.00             $0.00
KALKSTEIN, JOSEPH H.
220 FOREST CT.
ZION CROSSROADS, VA 22942                          P‐0056670   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KALLAS, BETTY M.
6037 LEE RD
WINNECONNE, WI 54986                               P‐0050567 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KALLESHAKUMAR, PALAKSHAPPA
2645 SONOMA PL
SANTA CLARA, CA 95051                              P‐0013844 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KALNAY, GEORGE C.
119 BREWER ROAD
SUMERVILLE, GA 30747                               P‐0030535 11/22/2017    TK Holdings Inc., et al .                     $250.00                                                                                        $250.00
KALTEIS, ROBERT M.
612 LONGFELLOW DR
O FALLON, IL 62269                                 P‐0004795 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KALTSAS, ANTONIO
17572 RAY
RIVERVIEW, MI 48193                                P‐0021652 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KALUCKI, LISA D.
159 N HOPE CHAPEL RD
JACKSON, NJ 08527                                  P‐0015774 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KALUKA, JESSE E.
1811 BROOMHURST LANE
APEX, NC 27502                                     P‐0003787 10/25/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00
KALVENAS, EDWARD S.
4852 GLEN MEADOW CT SE
GRAND RAPIDS, MI 49546                             P‐0012821 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KALVESMAKI, JOEL D.
KALVESMAKI, LOLETTE M.
406 GAITHER ST
GAITHERSBURG, MD 20877‐2063                        P‐0026664 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KAM, CHRISTINE S.
CHOICE, PAMELA
7881 GLORIA LAKE AVE
SAN DIEGO, CA 92119                                P‐0032986 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KAMAKAWIWOOLE, EVELYN
1126 F 19TH AVENUE
HONOLULU, HI 96816                                 P‐0013083 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KAMALU, DAVID N.
KAMALU, ROXANNE S.
46‐363 HOLOKAA PLACE
KANEOHE, HI 96744                                  P‐0013354 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KAMALU, ROXANNE S.
KAMALU, DAVID N.
46‐363 HOLOKAA PLACE
KANEOHE, HI 96744                                  P‐0013353 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                        Page 1783 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1784 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KAMALVAND, EHSAN
4558 BRITT RD
TUCKER, GA 30084                                    P‐0017663 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMALVAND, MARIA R.
4558 BRITT ROAD
TUCKER, GA 30084                                    P‐0017679 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMATH, MADHUKAR
9210 DEERCROSS PKWY
APT 2B
BLUE ASH, OH 45236                                  P‐0000850 10/20/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KAMATH, RAVINDRA S.
3127 CHAPPELWOOD DR
PEARLAND, TX 77584                                  P‐0038196 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMBITCH, JOANN M.
2830 HOLMES AVE.
SPRINGFIELD, IL 626704                              P‐0023913 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMEGO, ANNE L.
31730 BELMONT STREET
FARMINGTON HILLS, MI 48336                          P‐0045843 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMENA, DENISE C.
KAMENA, GLEN A.
DENISE KAMENA
P.O. BOX 101
FAIR OAKS, CA 95628                                 P‐0048514 12/26/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KAMERMAN, JOSHUA
69 JARED DRIVE
WHITE PLAINS, NY 10605                              P‐0005520 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMIEN, KIRK W.
201 NARROW LANE
NORTH KINGSTOWN, RI 02852                           P‐0044578 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMIN, DANE J.
KAMIN, CARYN T.
12812 SARALA PLACE
ST. LOUIS, MO 63131‐2000                            P‐0017590 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMIN, DANE J.
KAMIN, CARYN T.
12812 SARALA PLACE
ST. LOUIS, MO 63131‐2000                            P‐0018325 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMINSKI, ARLENE M.
KAMINSKI, EDWARD T.
1405 SPRING VALLEY DRIVE
CAROL STREAM, IL 60188                              P‐0009596 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMINSKI, BRYAN
P.O. BOX 795756
DALLAS, TX 75379                                    P‐0016151 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMINSKI, DYLAN O.
KAMINSKI, GLEN S.
FILED AS NEXT OF KIN
N7233 AUGUST DRIVE
ELKHORN, WI 53121                                   P‐0037854 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMINSKI, WILLIAM J.
2033 WORTHINGTON AVE.
BETHLEHEM, PA 18017                                 P‐0013316 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMINSKY, KAREN J.
610 E GLENCOE PL
BAYSIDE, WI 53217                                   P‐0004275 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1784 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1785 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KAMINSKY, RICHARD A.
17001 DAWN FLOWER CV
AUSTIN, TX 78738                                   P‐0043602 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMITONO, GALE
96‐218 WAIAWA ROAD, #63
PEARL CITY, HI 96782                               P‐0053547    1/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMITONO, GALE
96‐218 WAIAWA ROAD, #63
PEARL CITY, HI 96782                               P‐0053549    1/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMM, DAVID
164 CAPTAIN EAMES CIRCLE
ASHLAND, MA 01721                                    2287      11/11/2017       TK Holdings Inc.                          $1,100.00                                                                                    $1,100.00
KAMM, DAVID J.
164 CAPTAIN EAMES CIRCLE
ASHLAND, MA 01721                                  P‐0023045 11/12/2017      TK Holdings Inc., et al .                    $1,100.00                                                                                    $1,100.00
KAMM, ELIZABETH
20 OAK FOREST LANE
TEXARKANA, TX 75501                                P‐0046480 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMMER, KENNETH L.
238 JUSTICE WAY
ELKTON, MD 21921                                   P‐0009566 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMMERICH, DALE G.
KAMMERICH, RONDA K.
323 MAGNOLIA VALLEY DRIVE
OFALON, MO 63366                                   P‐0027831 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMMERMAN, MARCY H.
21704 FALL RIVER DRIVE
BOCA RATON, FL 33428                               P‐0019865 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMMINGA, JAMES E.
KAMMINGA, KATHY J.
6444 NEIBAUER RD
BILLINGS, MT 59106                                 P‐0022691 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMPA, JAMES L.
13928 RIVERSIDE
LIVONIA, MI 48154                                  P‐0015263 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMPRATH, ROBERT W.
KAMPRATH, LOUISE P.
3233 MUEHLEISEN ROAD
DUNDEE, MI 48131                                   P‐0043540 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMPS, NICHOLE M.
WASSMUND, ZACHARY W.
10568 MT. EVANS DR.
PEYTON, CO 80831                                   P‐0009915 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMPURIES, ANDREW
37 BLOCK BLVD
MASSAPEQUA PARK, NY 11762                          P‐0052999 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMPURIES, ANDREW J.
37 BLOCK
MASSAPEQUA PARK, NY 11762                          P‐0017789 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMROWSKI, BRUCE
172 EGGLESTON LN
WESTPORT, NY 12993                                 P‐0045765 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAMSLER, TONI
4666 CARLTON GOLF DRIVE
LAKE WORTH, FL 33449                               P‐0008442 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1785 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1786 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KAN, BENJAMIN M.
21 AMETHYST LANE
PATERSON, NJ 07501‐3366                             P‐0007470 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANAGALI, SAGAR P.
2591 HOLIDAY HOUSE ROAD
UNIT 17
ST JOSEPH, MI 49085                                 P‐0014318 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANATANI, KIRK W.
17031 ABITA AVE
PRAIRIEVILLE, LA 70769                              P‐0017958 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANAZAWA, LYNNE T.
255 VISTA DE SIERRA
LOS GATOS, CA 95030‐6320                            P‐0039196 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANDLER, JAMES A.
KANDLER, JAMES A.
617 ORCHID DR
BAKERSFIELD, CALIFORNIA                             P‐0026264 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANDRA, JOHN P.
8330 ROSE RIDGE DR. NE
ROCKFORD, MI 49341                                  P‐0011284 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANDRA, JOHN P.
8330 ROSE RIDGE DR. NE
ROCKFORD, MI 49341                                  P‐0011303 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANDRA, JOHN P.
8330 ROSE RIDGE DR. NE
ROCKFORD, MI 49341                                  P‐0011312 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANDRA, JOHN P.
8330 ROSE RIDGE DR. NE
ROCKFORD, MI 49341                                  P‐0011341 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANE, ADAM P.
2 MEGHAN LANE
OCEAN VIEW, NJ 08230                                P‐0041376 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANE, BRADLEY
8402 W LARKSPUR DR
PEORIA, AZ 85381                                    P‐0010918 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANE, DAVID C.
KANE, DEBRA A.
8 NASHUA WAY
OCALA, FL 34482                                     P‐0002174 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANE, EDMUND B.
18 LAKERIDGE DRIVE
GEORGETOWN, MA 01833                                P‐0034156 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANE, EDWARD R.
4736 EDISON STREET
SAN DIEGO, CA 92117‐6741                            P‐0044579 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANE, EDWIN
KANE, ANGELA
9596 UNIONVILLE ROAD
EASTON, MD 21601                                    P‐0051633 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANE, JESSE T.
251 AMHURST STREET
IOWA CITY, IA 52245                                 P‐0037207 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANE, JOHN M.
18 LAKERIDGE DRIVE
GEORGETOWN, MA 01833                                P‐0025814 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1786 of 3871
                                                   Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1787 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
KANE, LAVERNE
610 DEHAVEN COURT
GLENSHAW, PA 15116                                      P‐0032422 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047018 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94566                                    P‐0047029 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVENUE
EMERYVILLE, CA 94608                                    P‐0047180 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047196 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94566                                    P‐0047227 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047244 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047284 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047296 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047310 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047318 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047543 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047550 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047559 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00


                                                                                             Page 1787 of 3871
                                                   Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1788 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047569 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047575 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047583 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047589 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047629 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047642 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047647 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047652 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047656 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047663 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047669 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047674 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047682 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047690 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
                                                                                             Page 1788 of 3871
                                                   Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1789 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047902 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047910 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0047928 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0048010 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0048019 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK
EMERYVILLE, CA 94608                                    P‐0048032 12/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049094 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049101 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049107 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049111 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049122 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049129 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049138 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049142 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00


                                                                                             Page 1789 of 3871
                                                   Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1790 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARTK AVE
EMERYVILLE, CA 94608                                    P‐0049156 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049160 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049163 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049168 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049255 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049277 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049287 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049298 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049308 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049315 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049492 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049521 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049536 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE 7 TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049552 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
                                                                                             Page 1790 of 3871
                                                   Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1791 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049568 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049582 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049594 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049601 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049613 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049812 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049823 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049837 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049850 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049859 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049868 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0049879 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0050627 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KANE, MARK S.
PEETS COFFEE & TEA
1400 PARK AVE
EMERYVILLE, CA 94608                                    P‐0050652 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
                                                                                             Page 1791 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1792 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KANE, MCHENRY J.
10 BLUEBERRY LANE
OYSTER BAY, NY 11771                                 P‐0004697 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANE, MICHAEL B.
106 THORNDIKE ST
APT 1
CAMBRIDGE, MA 02141                                  P‐0025350 11/14/2017    TK Holdings Inc., et al .                     $982.00                                                                                       $982.00
KANE, MICHAEL J.
701 77TH AVE N #56659
ST PETERSBURG, FL 33702                              P‐0003613 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANE, OLIVER T.
20 CORNELIA DRIVE
GREENWICH, CT 06830                                  P‐0027574 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANE, ROBERT F.
6210 SUN BLVD. #601
ST. PETERSBURG, FL 33715                             P‐0005015 10/26/2017    TK Holdings Inc., et al .                   $15,000.00                                                                                   $15,000.00
KANE, RYAN P.
6468 S. XANADU WAY
CENTENNIAL, CO 80111                                 P‐0007904 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANE, SANDRA N.
25 OVERLOOK DR
ACTON, MA 01720                                      P‐0038187 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANEHIRA, ERIN M.
123 KAIOLOHIA WAY
HONOLULU, HI 96825                                   P‐0050779 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANELIDIS, JOHN R.
2400 E. COMMERCIAL BLVD.
SUITE 706
FORT LAUDERDALE, FL 33308                            P‐0000586 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANELIDIS, NICK J.
2400 E. COMMERCIAL BLVD.
SUITE 706
FORT LAUDERDALE, FL 33308                            P‐0000555 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANELLITSAS, DEMETRIUS
9495 BLIND PASS RD.
APT 1008
ST. PETE BEACH, FL 33706                             P‐0001997 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANES, PANOS J.
522 CLAIREMONT AVENUE
DECATUR, GA 30030‐1834                               P‐0004741 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANES, PANOS J.
522 CLAIREMONT AVENUE
DECATUR, GA 30030‐1834                               P‐0004752 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANESHIRO, MICHAEL
18512 MANHATTAN PLACE
TORRANCE, CA 90504                                   P‐0017116 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANESHIRO, ZACHARY
8475 SW HURON CT
TUALATIN, OR 97062                                   P‐0019231 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANG, CHLOE
2540 TAMARACK AVE
SANGER, CA 93657                                     P‐0026416 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANG, GRACE H.
601 GETTYSBURG PLACE
SANDY SPRINGS, GA 30350                              P‐0012747 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1792 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1793 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KANG, JI HOON
1071 TEKMAN DR.
SAN JOSE, CA 95122‐4211                              P‐0013863 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANG, KABIR S.
CASTANO, MARIA J.
24542 CHRISTINA COURT
LAGUNA HILLS, CA 92653                               P‐0023424 11/12/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KANG, MIN
717 COEUR D ALENE
VENICE, CA 90291                                     P‐0043695 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANG, MIN S.
KANG, JA O.
10900 TOPEKA DR.
PORTER RANCH, CA 91326                               P‐0035635 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANG, MIN S.
10900 TOPEKA DR.
PORTER RANCH, CA 91326                               P‐0035638 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANG, MIN S.
10900 TOPEKA DR.
PORTER RANCH, CA 91326                               P‐0035645 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANG, SOPHIE S.
1110 ANDERSON AVENUE
APT #1
FORT LEE, NJ 07024                                   P‐0049135 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANG, SOPHIE S.
1110 ANDERSON AVENUE
APT #1
FORT LEE, NJ 07024                                   P‐0050593 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANIEWSKI, NANCY R.
14453 S. KOLIN
MIDLOTHIAN, IL 60445                                 P‐0022661 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANISS, DONNA G.
8409 E 3RD STREET
TUCSON, AZ 85710                                     P‐0006340 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANLIBAS, TULIN
6000 NE 22ND WAY, #4F
FORT LAUDERDALE, FL 33308                            P‐0040213 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANSFIELD, MARENIS
7057 W RIVER TRAIL
MARANA, AZ 85658                                     P‐0004751 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTAR, MICHAEL D.
KANTAR, THERESE B.
50675 TUMBLEWEED TRAIL
GRANGER, IN 46530                                    P‐0028591 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTER, ELIZABETH B.
700 46TH STREET
SACRAMENTO, CA 95819                                   2222     11/9/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
KANTER, MELANIE
12120 TEXAS AVE.
APT #302
LOS ANGELES, CA 90025                                P‐0034801 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTER, SCOTT D.
6659 NW 128 WAY
PARKLAND, FL 33076                                   P‐0004444 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1793 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1794 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KANTER, SCOTT D.
6659 NW 128 WAY
PARKLAND, FL 33076                                   P‐0006426 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTER, STANLEY J.
8 OVERLOOK ROAD
BARRINGTON, RI 02806                                   4859     2/20/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
KANTER, STANLEY J.
8 OVERLOOK ROAD
BARRINGTON, RI 02806                                 P‐0020662 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTHER, MANFRED
1410 COLWELL LANE
CONSHOHOCKEN, PA 19428                               P‐0018285 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTI, ANJANA
9033 MAPLE GROVE DR
SUMMERVILLE, SC 29485                                P‐0013920 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTI, SANTI
4901 WILLET DR.
ANNANDALE, VA 22003                                  P‐0019660 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTI, SANTI
4901 WILLET DR.
ANNANDALE, VA 22003                                  P‐0019676 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTIS, DEAN A.
MICRO JET NETWORK, INC.
890 SW 56TH AVENUE
PLANTATION, FL 33317                                 P‐0003081 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTIS, DEAN A.
MICRO JET NETWORK, INC.
890 SW 5TH AVENUE
PLANTATION, FL 33317                                 P‐0003087 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTRALES, PETER C.
JESSICA H.
4757 CHINQUAPIN DRIVE
GULF BREEZE, FL 32563‐9235                           P‐0007945 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTRALES, PETER C.
KANTRALES, JESSICA H.
475 CHINQUAPIN DRIVE
GULF BREEZE, FL 32563‐9235                           P‐0007999 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTRALES, PETER D.
4757 CHINQUAPIN DRIVE
GULF BREEZE, FD 32563‐9235                           P‐0007953 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTRALES, PETER D.
KANTRALES, SOPHIA A.
4757 CHINQUAPIN DRIVE
GULF BREEZE, FL 32563‐9235                           P‐0007966 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANTZ, ANDREW P.
KANTZ, DIANE M.
3065 19TH AVENUE
MARION, IA 52302‐1412                                P‐0030301 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANVICK, GARY E.
KANVICK, CINDI L.
1151 CENTENNIAL STREET
BILLINGS, MT 59105‐2259                              P‐0027202 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KANZ, ORRIN D.
230 BUTLER ROAD
MONSON, MA 01057                                     P‐0044932 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1794 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1795 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KANZLER, TORI L.
949 SANTA YNEZ WAY
SACRAMENTO, CA 95816                                P‐0021195 11/9/2017     TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
KAO, HSIEN‐KANG M.
185 ESTANCIA DR. #422
SAN JOSE, CA 95134                                  P‐0013736 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAO, LINDA S.
711 HOLMES STREET
STATE COLLEGE, PA 16803                             P‐0031052 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAO, LINDA S.
711 HOLMES STREET
STATE COLLEGE
STATE COLLEGE, PA 16803                             P‐0031057 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPADIA, SHAILESH
13010 OLD WINDMILL DR
RICHMOND, TX 77407                                  P‐0039942 12/13/2017    TK Holdings Inc., et al .                    $2,800.00                                                                                    $2,800.00
KAPEC, DAVID N.
KAPEC, LESLIE W.
DAVID NEAL KAPEC
8436 NW 6TH AVE
GAINESVILLE, FL 32607‐1406                          P‐0001963 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPER, JOSEPH M.
423 SOUTH STREET
GORHAM, ME 04038                                    P‐0006522 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPFF, RICHARD E.
1752 ARBOR HILL DR.
COLUMBUS, OH 43229                                  P‐0045691 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPIC, HILMO
30 TIOGA CIR
ROCHESTER, NY 14616                                 P‐0046861 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPIC, ZIJA
10317 MUSTANG WELLS DRIVE
FORT WORTH, TX 76126                                  2229     11/4/2017       TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
KAPLAN, AVE
2917 MUESERBUSH COURT
LANHAM, MD 20706                                    P‐0042389 12/19/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
KAPLAN, GARY M.
445 DIAMOND STREET
APT. 3
SAN FRANCISCO, CA 94114                             P‐0043333 12/20/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KAPLAN, HEATHER N.
19451 OPAL LN
SANTA CLARITA, CA 91350                             P‐0052851 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPLAN, IRA A.
18356 HAMPSHIRE LN
SAN DIEGO, CA 92128                                 P‐0020085 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPLAN, JAY
1 SHAWNEE PASS
WESTFIELD, NJ 07090                                 P‐0005927 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPLAN, KRISTIN M.
12780 W WAKEFIELD DR
BEACH PARK, IL 60083                                P‐0027195 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPLAN, KRISTIN M.
12780 W WAKEFIELD DR
BEACH PARK, IL 60083                                P‐0027222 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1795 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1796 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KAPLAN, LEE
STROM, JUDITH A.
2175 PINEWOOD ROAD
DULUTH, MN 55803‐8722                                P‐0042379 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPLAN, LENDA J.
542 MANZANITA STREET
CHULA VISTA, CA 91911                                P‐0020885 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPLAN, RHONDA
639 EAST BROADWAY
LONG BEACH, NY 11561                                 P‐0026498 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPLAN, RHONDA
9 FRANKLIN AVENUE
BAYVILLE, NY 11709                                   P‐0042301 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPLAN, RICHARD P.
1446 SOUTH OAKHURST DRIVE
LOS ANGELES, CA 90035                                P‐0031888 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPLAN, STANLEY P.
17100 BOCA CLUB BLVD.
UNIT #3
BOCA RATON, FL 33487                                 P‐0028191 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPLAN, STEVEN P.
4 GOLDEN RD
SUFFERN, NY 10901‐3219                               P‐0024863 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPLAN, WILLIAM
KAPLAN, MADELEINE
2651 HILL PARK DRIVE
SAN JOSE, CA 95124                                   P‐0041579 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPOCIUS, DAVID A.
7260 W COLLEEN CT.
MONEE, IL 60449                                      P‐0028502 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPOCIUS, DAVID A.
7260 W COLLEEN CT
MONEE, IL 60449                                      P‐0028507 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPOOR, DIVYE
727 BAY RD
MENLO PARK, CA 94025                                 P‐0056526   2/4/2018    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
KAPSALIS, JOHN
2102 LUCAYA BEND M4
COCONUT CREEK, FL 33066‐1141                         P‐0021029 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPTAN, SHARON M.
6478 CARSON DRIVE
EAST SYRACUSE, NY 13057                              P‐0011528 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPUST, ERIC D.
NO ADDRESS PROVIDED
                                                     P‐0008491 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAPUST, KATHRYN N.
203 HIGH ROCK ST
NEEDHAM, MA 02492                                    P‐0008498 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAR, MANGHA
LAVINA HASSAMAL MELWANI
7121 WEAKLY COURT
CHARLOTTE, NC 28212‐6991                             P‐0057995 5/30/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARADIMAS, VLADA
530 FAIRVIEW AVE
APT 12
LOS ANGELES, CALIFORNIA 91007                        P‐0014767 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1796 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1797 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KARAHALIOS, ANASTASIOS G.
630 N FRANKLIN
UNIT 405
CHICAGO, IL 60654                                  P‐0052896 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARAKACHOS, JAIME L.
41 RONALD DR
DECATUR, IL 62526                                  P‐0004031 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARAKADAS, IOANNIS
P.O. BOX 1019
RIVERSIDE, CT 06878                                P‐0035167 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARAKAPLAN, ISIN
1844 LINCOLN AVE
NORTHBROOK, IL 60062                               P‐0049408 12/27/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KARAKAPLAN, MUSTAFA U.
1844 LINCOLN AVE
NORTHBROOK, IL 60062                               P‐0049455 12/27/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KARAM, WILLIAM V
64 BUNCE SCHOOL RD
LYONS, CO 80540                                      1750      11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KARANTZA, JEFFREY S.
13711 PANHANDLE RD
HAMPTON, GA 30228                                  P‐0006866 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARANTZA, JEFFREY S.
44 COURTNEYS LN
FAYETTEVILLE, GA 30215                             P‐0053611   1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARAPTIAN, ALBERT M.
KARAPTIAN, ARGELIA
601 1ST STREET 9
HERMOSA BEACH, CA 90254                            P‐0019640 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARAS, MELISSA
7354 DARTMOUTH AVENUE
UNIVERSITY CITY, MO 63130                            1909      11/9/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KARASEK, BLANKA
21620 196TH AVE SE
RENTON, WA 98058                                   P‐0032729 11/27/2017     TK Holdings Inc., et al .                   $25,330.00                                                                                   $25,330.00
KARASIK, MIKHAIL
13301 MONTECITO
TUSTIN, CA 92782                                   P‐0042013 12/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARATSU, JANE E.
1535 5TH STREET
MANHATTAN BEACH, CA 90266                          P‐0034774 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARATSU, JANE E.
1535 5TH STREET
MANHATTAN BEACH, CA 90266                          P‐0037162 12/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARDASIS, CHRISTOPHER T.
2430 WHITE OAK DR.
NORTHBROOK, IL 60062                               P‐0041699 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARDASZ, STANLEY J.
4267 HOLT RD
BLAND, MO 65014                                    P‐0006569 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARDELL, VERN E.
KARDELL, ANITA
66918 COUNTY RD 27
FAIRFAX, MN 55332                                  P‐0031779 11/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1797 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1798 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KARDON, FREDRIC M.
2 PERRY LANE
ITHACA, NY 14850                                     P‐0012710 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAREL, CRAIG D.
KAREL, DEBORAH R.
2632 GROVELAND AVE
DELTONA, FL 32725                                    P‐0005091 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAREL, DEBORAH R.
2632 GROVELAND AVE
DELTONA, FL 32725                                    P‐0018370 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARGAPOLOV, DMITRIY
11 LITTLE BROOK LN
MONROE, NJ 08831                                       2631    11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KARIM, HASAN
381 BROADWAY
APT 2‐C
DOBBS FERRY, NY 10522                                P‐0056268 1/31/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARIMI, HATIM
14017 SOUTH LAKERIDGE DRIVE
PLAINFIELD, IL 60544                                 P‐0033771 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARIMI, KATHY
100 CIFF DRIVE APT2
LAGUNA BEACH, CA 92651                               P‐0029207 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARIMI, SHAWHIN
1751 W WALKER ST
APT 2108
LEAGUE CITY, TX 77573                                P‐0034747 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARISON, SANDRA L.
3101 KENSINGTON AVE., APT. 40
RICHMOND, VA 23221                                   P‐0036757 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARKI, AKARAJ
697 SOUTH AVE
ROCHESTER, NY 14620                                  P‐0045775 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARL, CHAD J.
33 E RACINE ST
JANESVILLE, WI 53545                                 P‐0027890 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARL, EUGENE E.
3623 MILFORD PLACE
CARLSBAD, CA 92010                                   P‐0019831 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARLIN, GARY
27 MANDRAKE ROAD
MONROE TOWNSHIP, NJ 08831                            P‐0008571 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARLIN, GARY
27 MANDRAKE ROAD
MONROE TOWNSHIP, NJ 08831                            P‐0008719 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARMA AUTOMOTIVE LLC
THE DRAGICH LAW FIRM PLLC
17000 KERCHEVAL AVE, SUITE 210
GROSSE POINTE, MI 48230                                3612    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KARMEL, ANIL
6443 OVERBROOK STREET
FALLS CHURCH, VA 22043                               P‐0008947 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARMOL, DAVID L.
3680 INDIAN RD
OTTAWA HILLS, OH 43606‐2427                          P‐0054569 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1798 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                     Page 1799 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
KARNES, LINDA D.
131 ARCADIA DRIVE
GRASS VALLEY, CA 95945                               P‐0014858 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KAROLLE‐BERG, JULIA
MATTHEW BERG
3270 BRADFORD ROAD
CLEVELAND HEIGHTS, OH 44118                            1895      11/5/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
KAROTKO, DESIREE N.
25689 LETICIA DR
VALENCIA, CA 91355                                   P‐0026166 11/15/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KARP, JASON
4344 FARMDALE AVENUE
STUDIO CITY, CA 91604                                P‐0056430   2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KARP, MARY JANE
KARP, ROBERT
391 HIGHLANDS DR
WILLISTON, VT 05495                                  P‐0008690 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KARP, MATTHEW B.
240 TRAILMORE COURT
ROSWELL, GA 30076                                    P‐0012687 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KARP, ROBERT T.
101 CORTE DEL PRADO
WALNUT CREEK, CA 94598                               P‐0025259 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KARP, ROBERT T.
101 CORTE DEL PRADO
WALNUT CREEK, CA 94598                               P‐0025396 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KARPEL, ALAN & ARLENE
LAW OFFICE OF ZELNER & KARPEL
DONALD E. KARPEL, ESQ.
16633 VENTURA BLVD.
SUITE 735
ENCINO, CA 91436                                       2148      11/8/2017       TK Holdings Inc.                       $3,500,000.00                                                                                $3,500,000.00
KARPF, JOYCE
119 WATER STREET
NEWBURYPORT, MA 01950                                P‐0042265 12/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KARPF, RAE
7 CULVER DRIVE
NEW CITY, NY 10956                                   P‐0002670 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KARPISEK, GALIN
KARPISEK, GALIN
18436 POPPLETON CIRCLE
OMAHA, NE 68130                                      P‐0051327 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KARPISEK, GALIN T.
KARPISEK, GALIN
18436 POPPLETON CIRCLE
OMAHA, NE 68130                                      P‐0051151 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KARPULEON, JUDITH M.
KARPULEON, GARY L.
4501 TURNBERRY LANE
LAKE WALES, FL 33859                                 P‐0051941 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KARR, GREGORY C.
2297 SULPHUR LICK RD
CHILLICOTHE, OH 45601                                P‐0001771 10/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KARRAS, MATTHEW J.
226 HEMLOCK AVENUE
ROMEOVILLE, IL 60446                                 P‐0006948 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                           Page 1799 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1800 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KARRIEM, ALI
2953 82ND AVE CT EAST
EDGEWOOD, WA 98371                                   P‐0055580 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARRIEM, TALI H.
4850 LONGFELLOW DRIVE
NEW ORLEANS, LA 70127                                P‐0033051 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARSCHNEY, GEORGE F.
173 BLUE MOUNTAIN ROAD
CAMANO ISLAND, WA 98282                              P‐0015714 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARSCHNEY, JONATHAN C.
1226 NE 140TH STREET
SEATTLE, WA 98125                                    P‐0019668 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARST, SUE A.
20379 W. COUNTRY CLUB DR.
#2331
AVENTURA, FL 33180                                   P‐0004891 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KART, BARRY H.
300 FOX CHAPEL RD
APT 602
PITTSBURGH, PA 15238‐2327                            P‐0026736 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARTTIKEYA, ARUL
91 CHERRY BROOK DRIVE
PRINCETON, NJ 08540                                  P‐0008629 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARUS, DENNIS W.
KARUS, SHARON L.
336 SAINT ANNES PARKWAY
HUDSON, WI 54016                                     P‐0037177 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KARUTZ, FREDERICK P.
516 S RAMMER AVE
ARLINGTON HEIGHT, IL 60004                           P‐0005551 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASARJIAN JR, LEVON
THE KASARJIAN FAMILY TRUST
6109 E BAR Z LANE
PARADISE VALLEY, AZ 85253‐1719                       P‐0004401 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASARJIAN, DAVID A.
1235 WEST BASELINE ROAD #116
TEMPE, AZ 85283                                      P‐0032555 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASBERGEN, ADRIAN
6903 AUGUSTA PINES COVE
SPRING, TX 77389                                       817     10/29/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KASCHAK, PATRICIA
36 ERIK DR.
FORDS, NJ 08863                                      P‐0013904 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASE, KARLA D.
112 CRESTVIEW TERRACE, APT. 2
BRIDGEPORT, WV 26330                                 P‐0007567 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASE, ROBERT D.
15 WEBB CREEK PLACE
THE WOODLANDS, TX 77482                              P‐0002617 10/23/2017    TK Holdings Inc., et al .                     $400.00                                                                                       $400.00
KASEE, MARILYN R.
20184 W RIVER RD
GRAND RAPIDS, OH 43522                               P‐0011946 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASHANI, KOUROSH
119 BULL MOUNTAIN ROAD
ASHEVILLE, NC 28805                                  P‐0003702 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1800 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1801 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KASHANIAN, MAJID
P O BOX 187
SAN CARLOS, CA 94070                                P‐0029285 11/20/2017    TK Holdings Inc., et al .                   $10,500.00                                                                                   $10,500.00
KASHATUS, JEREMY D.
106 BLUEBELL DR
EAST STROUDSBURG, PA 18301                          P‐0031716 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASHIRAMKA, KOMAL
12035
179TH PL NE
REDMOND, WA 98052                                   P‐0022579 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASHYAP, ABHINAV
KASHYAP, ANSHUL S.
5318 159TH PL NE
REDMOND, WA 98052                                   P‐0026942 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASHYAP, CHANDRAMOUL V.
KASHYAP, DIVYA
17134 NW COUNTRYRIDGE DR
PORTLAND, OR 97229                                  P‐0015743 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASI, SAIMIR
51 LEE AVE
HARRINGTON PARK, NJ 07640                           P‐0041214 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASINGER, DONNA
KASINGER, DONNA M.
3803 HIGHLAND AVE
KANSAS CITY                                         P‐0050764 12/27/2017    TK Holdings Inc., et al .                    $6,000.00                                                                                    $6,000.00
KASKIN, DAVID E.
108 WOODTHRUSH ROAD
SUMMERVILLE, SC 29485                               P‐0032558 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASKIN, DAVID E.
108 WOODTHRUSH ROAD
SUMMERVILLE, SC 29485                               P‐0032874 11/24/2017    TK Holdings Inc., et al .                     $850.00                                                                                       $850.00
KASMAN, LONNIE H.
7 PARK PL
CHESTER, NY 10918                                   P‐0050971 12/27/2017    TK Holdings Inc., et al .                    $3,253.00                                                                                    $3,253.00
KASPER, ROBERT J.
KASPER, LILLIAN E.
12 SCOTT WAY
PLATTSBURGH, NY 12903                               P‐0027606 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASRAVI, SHEILA
1141 ROBEY AVE
DOWNERS GROVE, IL 60516                             P‐0008095 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASS, PATTI
25‐B HILLSIDE TERRACE
WHITE PLAINS, NY 10601                              P‐0047602 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASSA, MICHAEL T.
KASSA, DARLENE C.
3 WYNGATE LANE
SIMSBURY, CT 06070                                  P‐0004129 10/25/2017    TK Holdings Inc., et al .                    $7,500.00                                                                                    $7,500.00
KASSAB, JOHN A.
524 HUSICK LN.
ALTOONA, PA 16601                                   P‐0022368 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASSABIAN, JO‐ANN S.
45 AUDUBON AVE
PROVIDENCE, RI 02908‐1001                           P‐0040263 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1801 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1802 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KASSABIAN, JO‐ANN S.
45 AUDUBON AVE
PROVIDENCE, RI 02908‐1001                            P‐0040269 12/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASSIS, LORENE
5706 N. MOZART ST.
CHICAGO, IL 60659                                      1558      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
KASSIS, SHLOMO
2098 WRIGHTS MILL CIR. NE
ATLANTA, GA 30324‐2791                               P‐0020680 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASSNER, EILEEN B
8 MARIA COURT
REXFORD, NY 12148                                      1491      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
KASSNER, MARK A
8 MARIA COURT
REXFORD, NY 12148                                      1486      11/6/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
KAST, KENNETH N.
19243 MEADOWOOD CIR
HUNTINGTON BEACH, CA 92648                           P‐0022546 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASTAN, ALIZA
DAVID L. PERKINS
909 N. MIAMI BEACH BLVD., STE. 201
N. MIAMI BEACH, FL 33162                               4585      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KASTE, MARTIN O.
RADIL, AMY R.
8025 41ST AVE NE
SEATTLE, WA 98115                                    P‐0015571 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASTEN, JOHN F.
MCKENNA, LAURIE C.
31 HIGH STREET
ROCKPORT, MA 01966                                   P‐0056715    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASTNER, DEBORAH
6199 W MEGAN ST
CHANDLER, AZ 85226                                   P‐0054372 1/10/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASTON, RHEA
38 SEVEN OAKS CIRCLE
HOLMDEL, NJ 07733                                    P‐0007393 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASTON, RHEA
38 SEVEN OAKS CIRCLE
HOLMDEL, NJ 07733                                    P‐0007396 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KASZUBOWSKI, T. J.
39765 WALDORF
CLINTON TWP, MI 48038                                P‐0051818 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATAI, PETER I.
147 BERKLEY COURT
DEERFIELD, IL 60015                                  P‐0010226 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATAOKA, BEEBE R.
KATAOKA, YUKIKO
306 EAST LEMON AVENUE
ARCADIA, CA 91006                                    P‐0032960 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATARE RAMESWARA, THUKARAM RA
13075 SE 26TH STREET APT E202
BELLEVUE, WA 98005                                   P‐0026425 11/16/2017      TK Holdings Inc., et al .                   $15,045.88                                                                                   $15,045.88
KATAYANAGI, KOBI R.
ONEAL‐KATAYANAGI, JAMIE
7857 NEYLAND WAY
SACRAMENTO, CA 95829                                 P‐0056980    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                            Page 1802 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1803 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
KATCH, CYNTHIA
961 OSAGE RD
VICTORIA, TX 77905                                    P‐0002220 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KATCHMAR, GREGORY N.
607 SE 41ST AVE #21
PORTLAND, OR 97214                                    P‐0018377 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KATELY WRIGHT, MARILYN M.
4777 GROUSE RUN DR APT 266
STOCKTON, CA 95207                                    P‐0044328 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KATERNDAHL, JOHN P.
5545 WEST 133RD STREET
HAWTHORNE, CA 90250                                   P‐0043332 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KATERS, MICHAEL G
2484 MANITOWOC RD
GREEN BAY, WI 54311                                     3409    11/26/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
KATHREIN, JOHN R.
6361 EMERALD BAY CT.
FORT MYERS, FL 33908                                  P‐0052673 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KATKE, CHRISTINA M.
1348 127TH LANE NE
BLAINE, MN 55434                                      P‐0028192 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KATKE, CHRISTINA M.
1348 127TH LANE NE
BLAINE, MN 55434                                      P‐0028196 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KATO, AILI
4483 TEXAS STREET
SAN DIEGO, CA 92116                                   P‐0019797 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KATO, CHARLES S.
3161 NORTH WILSON WAY
APT 15
STOCKTON, CA 95205                                    P‐0026315 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KATO, TIMOTHY A.
94‐242 ANIANI PL.
APT. 8
WAIPAHU, HI 96797                                     P‐0036952 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KATOGIR, RENE
1200 COUNTRY CLUB DRIVE
UNIT 3205
LARGO, FL 33771                                         4247    12/22/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
KATONA, ZSUZSA K.
517 2ND AVE
SAN MATEO, CA 94401                                   P‐0036342 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KATSANOS, NICHOLAS V.
KATSANOS, CHRISTINA
8 FARVIEW AVENUE
RANDOLPH, NJ 07869                                    P‐0005427 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KATTAN, JULIE L.
57 TOP OF THE RIDGE
MAMARONECK, NY 10543                                  P‐0027104 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KATTE, VIDYASAGAR D.
737 W BODE CIR
APT 211
HOFFMAN ESTATES, IL 60169                             P‐0036117 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KATTEN & TEMPLE LLP
542 S. DEARBORN ST. 14TH FL.
CHICAGO, IL 60605                                       3301    11/22/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
                                                                                           Page 1803 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1804 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KATTS, BRENDA J.
545D COVERED BRIDGE PKWY
PRATTVILLE, AL 36066                                 P‐0005011 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATTS, BRENDA J.
545D COVERED BRIDGE PKWY
PRATTVILLE , ALABAMA 36066
                                                     P‐0005053 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZ, DAVID A.
8401 HILLSIDE AVENUE
LOS ANGELES, CA 90069                                P‐0044463 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZ, EILEEN G
2019 S. HOLLYWOOD STREET
PHILADELPHIA, PA 19145                                 1730     11/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KATZ, ELIZABETH D.
629 BURTS PIT ROAD
FLORENCE, MA 01062                                   P‐0031388 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZ, ELIZABETH D.
629 BURTS PIT ROAD
FLORENCE, MA 01062                                   P‐0031398 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZ, IRA P.
IRA PERRY KATZ
22 SPRINGWOOD PLACE
HOLLAND, PA 18966                                    P‐0046450 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZ, IRVING
42 WILLETS POND PATH
ROSLYN, NY 11576                                     P‐0031426 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZ, JULIE
108 TALLWOOD LANE
GREEN BROOK, NJ 08812                                P‐0009391 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZ, JUSTIN
11904 GREY HOLLOW COURT
ROCKVILLE, MD 20852                                  P‐0013979 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZ, MALLORY F.
2251 GRENADIER DR
SAN PEDRO, CA 90732`                                 P‐0052405 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZ, MARK
P.O. BOX 3226
RANCHO SANTA FE, CA 92067                            P‐0031108 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZ, MARK A.
3661 W. SHIELDS AVE, #218
FRESNO, CA 93722                                     P‐0048590 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZ, MATTHEW
KATZ, CHANA
5903 KEY AVE
BALTIMORE, MD 21215                                  P‐0018988 11/7/2017     TK Holdings Inc., et al .                    $2,029.00                                                                                    $2,029.00
KATZ, RONALD S.
P.O. BOX 1287
SCARSDALE, NY 10583                                  P‐0009197 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZ, ROYA
335 AUBURN AVE
SIERRA MADRE, CA 91024                               P‐0032591 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZ, ROYA C.
335 AUBURN AVE
SIERRA MADRE, CA 91024                               P‐0032526 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1804 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1805 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KATZ, TOM
10 NEWMAN CT
P.O. BOX 287
CROMPOND, NY 10517                                  P‐0025723 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZ, TOM
10 NEWMAN CT
P.O. BOX 287
CROMPOND, NY 10517                                  P‐0026708 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZEL, MARY C.
1000 LANSDOWNE ROAD
NC/28270
CHARLOTTE                                           P‐0001899 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZEN, SONYA W.
665 BOXBERRY HILL RD
E FALMOUTH, MA 02536                                P‐0053811   1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZMAN, JOANNA
2200 N. CENTRAL RD.
APT. 12G
FORT LEE, NJ 07024                                  P‐0017248 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KATZMANN, BRENDA S.
KATZMANN, KRIS M.
2653 ‐ 180TH TRAIL
PANORA, IA 50216                                    P‐0058016 6/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUCNIK, JONATHAN
RALLO, JOANNA
313 VICTORIA STREET
BERTHOUD, CO 80513                                  P‐0055326 1/20/2018     TK Holdings Inc., et al .                   $23,000.00                                                                                   $23,000.00
KAUF, DEBORAH
10 BARK MILL TERRACE
MONTVILLE, NJ 07045                                 P‐0024014 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUFFMAN, CHARLES F.
5101 RIVER ROAD
APT 1813
BETHESDA, MD 20816                                  P‐0006216 10/27/2017    TK Holdings Inc., et al .                   $13,500.00                                                                                   $13,500.00
KAUFFMAN, DONALD C.
KAUFFMAN, JOANNE A.
8457 SAND CHERRY LANE
LAUREL, MD 20723‐1094                               P‐0017988 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUFFMAN, DONALD C.
KAUFFMAN, JOANNE A.
8457 SAND CHERRY LANE
LAUREL, MD 20723‐1094                               P‐0018001 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUFMAN, DAVID
310 WEST WAYNE PLACE
WHEELING, IL 60090                                  P‐0039664 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUFMAN, DAVID H.
419 SHADY RIDGE DR
MONROEVILLE, PA 15146                               P‐0016395 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUFMAN, JUSTIN
REYES, MARLEN
2356 LISCUM ST
SANTA ROSA, CA 95407                                P‐0053021 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUFMAN, LISA P.
6124 NE CLEVELAND AVE
PORTLAND, OR 97211                                  P‐0028877 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1805 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1806 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KAUFMAN, MICHAEL C.
22672 CARAVELLE CR
BOCA RATON, FL 33433201                             P‐0039442 12/12/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
KAUFMAN, SHELDON M.
20 RICKLAND DRIVE
RANDOLPH, NJ                                        P‐0038191 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUFMAN, SHELDON M.
20 RICKLAND DRIVE
RANDOLPH, NJ 07869‐4338                             P‐0038194 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUFMAN, WILLIAM M.
301 BROOKSBY VILLAGE DRIVE
UNIT 412
PEABODY, MA 01960                                   P‐0006790 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUFMANN, BRIAN W.
18 MARTIN STREET
CARTHAGE, NY 13619                                  P‐0044247 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUFMANN, CHERYL A.
18 MARTIN STREET
CARTHAGE, NY 13619                                  P‐0044169 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUFMANN, SETH T.
18 MARTIN STREET
CARTHAGE, NY 13619                                  P‐0044191 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUFMANN, SUZANNE L.
23705 SW ROSEDALE RD
BEAVERTON, OR 97078‐8516                            P‐0024349 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUFMAN‐WHITE, KAREN
199 PADDOCK ROAD
EAST DURHAM, NY 12423                               P‐0038797 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUHANE, WILLIAM
KAUHANE, JENNIFER
12134 NE 141ST STREET
KIRKLAND, WA 98034                                  P‐0021305 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUKL, BRENT A.
7175 E DELABALME RD
COLUMBIA CITY, IN 46725                             P‐0019478 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUL, ANSHU
528 CHATHAM PARK DRIVE
APARTMENT 1A
PITTSBURGH, PA 15220                                P‐0046500 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUR, AMANDEEP
620 SUNNYHILL DRIVE
TURLOCK, CA 95382                                   P‐0054638 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUR, BHUPINDER
9234 COTTON CREEK COURT
SACRAMENTO, CA 95829                                P‐0055685 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUR, BHUPINDER
9234 COTTON CREEK COURT
SACRAMENTO, CA 95829                                P‐0055688 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUR, INDERJIT
11344 OLD ROUTE 16
WAYNESBORO, PA 17268                                P‐0049926 12/27/2017    TK Holdings Inc., et al .                   $40,000.00                                                                                   $40,000.00
KAUR, JASPAL
8516 ARROWROOT CIR
ANTELOPE, CA 95843                                  P‐0031453 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1806 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1807 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KAUR, LAKHVIR
115‐72 LEFFERTS BLVD.
SOUTH OZONE PARK, NY 11420                          P‐0042464 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUR, MANDEEP
136 BEACON DRIVE
MILPITAS, CA 95035                                  P‐0024475 11/13/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KAUR, NAGINDER KAUR
1017 N CANYON DR.
MODESTO, CA 95351                                     1964     11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KAUR, RUPINDER
7672 PEKOE WAY
SACRAMENTO, CA 95828                                P‐0055686 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUR, SHAREEN
2571 COLOMA LANE
TRACY, CA 95376                                     P‐0049104 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUSAR, MALIK F.
2425 SAGE RD APT #148
HOUSTON, TX 77056                                   P‐0055570 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUSAR, MALIK F.
2425 SAGE RD APT #148
HOUSTON, TX 77056                                   P‐0055572 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUSAR, MALIK F.
2425 SAGE RD APT #148
HOUSTON, TX 77056                                   P‐0055578 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUSCH, JILL M.
18215 HAYES PLZ
OMAHA, NE 68135                                     P‐0042562 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUSER, BREMDA L.
3071 REMINGTON RIDGE ROAD
COLUMBUS, OH 43232                                  P‐0001908 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUSHAL, ARADHANA
PANDALAI, PRAKASH
8493 GREIDER WAY
ORLANDO, FL 32827                                   P‐0041898 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAUSHIK, ANKIT
NO ADDRESS PROVIDED
                                                    P‐0053336 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAVALOV, ANDREW R.
3 GARNET LANE
WEST WINDSOR, NJ 08550                              P‐0008141 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAVALOV, ANDREW R.
3 GARNET LANE
WEST WINDSOR, NJ 08550                              P‐0008150 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAVALOV, ANDREW R.
3 GARNET LANE
WEST WINDSOR, NJ 08550                              P‐0008155 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAVANAUGH, CAREN C.
18156 KENNER DRIVE
PRAIRIEVILLE, LA 70769                              P‐0013341 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAVANAUGH, DANIEL J.
KAVANAUGH, PHYLLI B.
57 SZETELA DRIVE
CHICOPEE, MA 01013                                  P‐0011480 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1807 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1808 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KAVANAUGH, DANIEL J.
KAVANAUGH, PHYLLIS B.
57 SZETELA DRIVE
CHICOPEE, MA 01013                                  P‐0011499 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAVANAUGH, MATTHEW W.
KAVANAUGH, MATT
4162 PRADO DE LAS CABRAS
CALABASAS, CA 91302                                 P‐0021164 11/9/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
KAVARY, NAZANIN
1717 NORTH VERDUGO ROAD
APT 412
GLENDALE, CA 91208                                  P‐0019856 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAVESH, SHIRLEY
SHIRLEY KAVESH
16 N. POND RD.
WHIPPANY, NJ 07981                                  P‐0004465 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAVICH, ROBERT T.
5466 RIDGE RD
LOCKPORT, NY 14094                                  P‐0028603 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAVLOCK, COREY
2323 LOCUST ST.
#512
ST. LOUIS, MO 63103                                 P‐0050294 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAWAMAMI, MARTHA M.
4202 HEPPNER LANE
SAN JOSE, CA 95136                                  P‐0029999 11/20/2017    TK Holdings Inc., et al .                     $809.29                                                                                       $809.29
KAWAMURA, RICARDO T.
1912 N ORCHARD ST.
CHICAGO, IL 60614                                   P‐0010171 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAWAR, ANNA N.
18244 BARROSO ST
ROWLAND HEIGHTS, CA 91748                           P‐0052374 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAWASAKI, KAZUHIKO
1000 GREENFIELD CIRCLE
STATE COLLGE, PA 16801                              P‐0049359 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAWASH, TALAL
341 IRONHILL TRACE
WOODSTOCK, GA 30189                                 P‐0039317 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAWECKI, BARBARA R.
6714 E LA MARIMBA STREET
LONG BEACH, CA 90815                                P‐0018985 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAY, AMANDA E.
12677 DRAKE ST NW
COON RAPIDS, MN 55448                               P‐0029659 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAY, JACK
5635 WARREN ‐ SHARON RD.
BROOKFIELD, OH 44403                                  4514    12/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KAY, JACOB B.
1019 62ND ST.
EMERYVILLE, CA 94608                                P‐0051827 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAY, KIM
4909 VEGA COURT EAST
FORT WORTH, TX 76133                                  1096     11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KAY, TAMMY A.
109 ONEAL ST
BELTON, SC 29627                                    P‐0004160 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1808 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1809 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KAYAL, SWETA
2004 BERKLEY RIDGE DR
MC DONALD, PA 15057                                P‐0052518 12/28/2017    TK Holdings Inc., et al .                     $550.00                                                                                       $550.00
KAYAL, SWETA
2004 BERKLEY RIDGE DR
MCDONALD, PA 15057                                 P‐0053892   1/3/2018    TK Holdings Inc., et al .                    $1,550.00                                                                                    $1,550.00
KAYDO, MAX A.
237 NORTH MILL ST
NEW SALEM, PA 15468                                P‐0037810 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAYE, ROBERT A.
6915 HOLEMAN AVE
BLAINE, WA 98230                                   P‐0017393 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAYE, ROCHELLE
7855 STANWAY PLACE WEST
BOCA RATON, FL 33433                               P‐0054472 1/12/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAYLOR, DANIEL
KAYLOR, DANIEL
16133 HILLVALE AVE
MONTE SERENO, CA 95030                             P‐0013750 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAYLOR, ELIZABETH A.
419 GULF VIEW AVENUE
LONG BEACH, MS 39560                               P‐0022947 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAYLOR, LARA A.
KAYLOR, DARIN G.
P.O. BOX 8938
MAMMOTH LAKES, CA 93546                            P‐0042156 12/19/2017    TK Holdings Inc., et al .                     $183.60                                                                                       $183.60
KAYS, ANTHONY D.
2103 GRANT COURT
GREENWOOD, MO 64034                                P‐0043262 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAYS, DANNY L.
4441 S DAVIDSON DR
INDEPENDENCE, MO 64055                             P‐0017303 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAYSER, MICHAEL J.
KAYSER, MAUREEN F.
2865 XANTHUS LN N
PLYMOUTH, MN 55447‐1572                            P‐0049184 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAZALAS, GEORGE
134 W MANILLA AVENUE
PITTSBURGH, PA 15220                               P‐0057680 3/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAZEN, IRWIN
5825 GLENMERE AVE
LAS VEGAS, NV 89131                                P‐0045521 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAZMI, FARAZ
3864 JAMIE CT
COLLEGEVILLE, PA 19426                             P‐0034438 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAZMIERCZAK, ANDREW D.
8183 HEYWARD DRIVE
INDIANAPOLIS, IN 46250                             P‐0047184 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAZMIERCZAK, DAVID A.
KAZMIERCZAK, SALLY A.
62467 OAK ROAD
SOUTH BEND, IN 46614                               P‐0046712 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KAZMIERSKI, PETER J.
8 OIL CITY RD.
SUSSEX, NJ 07461                                   P‐0010483 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1809 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1810 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
KAZNICA, JEANNETTE M.
2440 OWEN DRIVE
WILMINGTON, DE 19808                                P‐0025827 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KAZOS, CONSTANTINE
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043569 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
KAZOS, CONSTANTINE
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                     P‐0043868 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                     $2,000.00
KE, HUI
10200 COLECHESTER STREET
FREDERICKSBURG, VA 22408‐9951                         4664     1/8/2018        TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
KEAN, MICHAEL L.
8966 LAKE RIDGE DRIVE
LEWIS CENTER, OH 43035                              P‐0000121 10/19/2017    TK Holdings Inc., et al .                    $8,000.00                                                                                     $8,000.00
KEANE, PATRICK B.
520 POLARIS ST.
RENO, NV 89521                                      P‐0025219 11/6/2017     TK Holdings Inc., et al .                    $7,000.00                                                                                     $7,000.00
KEANEALT, KIELY D.
ALT, THOMAS M.
1829 GOLDENROD LANE
VISTA, CA 92081                                     P‐0022578 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEANEALT, KIELY D.
ALT, THOMAS M.
1829 GOLDENROD LANE
VISTA, CA 92081                                     P‐0022598 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEANEALT, KIELY D.
ALT, THOMAS M.
1829 GOLDENROD LANE
VISTA, CA 92081                                     P‐0022607 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEARNES, DIANA
1180 E WESTERFIELD PLACE
OLATHE, KS 66061                                    P‐0031371 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEARNEY, BEATRICE IHUAKU
7414 FOREST EDGE
LIVE OAK, TX 78233                                  P‐0001547 10/22/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
KEARNEY, JOHN M.
KEARNEY, MARY A.
2856 PALISADE DRIVE
DULUTH, MN 55811                                    P‐0015221 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEARNS, BRENT
22138 PHOENIX CT.
FARMINGTON HILLS, MI 48336                            2536    11/13/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
KEARNS, DAVID T.
305 SCHWARTZ AVE
PITTSBURGH, PA 15209                                P‐0052944 12/27/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                    $30,000.00
KEARNS, KENNETH P.
49 MACK RD
MIDDLEFIELD, CT 06455                               P‐0036860 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEARNY MESA ACURA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                          P‐0047769 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                         Page 1810 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1811 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
KEARNY MESA ACURA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056894    2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEARNY MESA TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0047838 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEARNY MESA TOYOTA
DEIRDRE THOMAS
2555 TELEGRAPH ROAD
BLOOMFIELD HILLS, MI 48302                           P‐0056744    2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEARSE, BRENDAN P.
306 GOLD STREET, 12TH FLOOR
BROOKLYN, NY 11201                                   P‐0043987 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEARSE, DAMIKA G.
2996 N. ASHFORD AVE
RIALTO, CA 92377                                     P‐0052395 12/28/2017      TK Holdings Inc., et al .                   $20,000.00                                                                                    $20,000.00
KEARSE, MELIAH
5101 BAYPORT LANDING
SUFFOLK, VA 23435                                    P‐0008551 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEATING, COURTNEY
3801 MARQUETTE PLACE
3U
SAN DIEGO, CA 92106                                  P‐0054657 1/13/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEATING, JOANNE P.
52 FERNCROFT ROAD
WABAN, MA 02468                                      P‐0054585 1/13/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEATING, KENNETH J.
3111 S. 9TH AVE
ARCADIA, CA 91006                                      4158      12/18/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
KEATING, KENNETH J.
3111 S. 9TH AVE
ARCADIA, CA 91006                                      4825       2/8/2018        Takata Americas                                                  $0.00              $0.00                                                   $0.00
KEATING, KENNETH J.
3111 S. 9TH AVE
ARCADIA, CA 91006                                      4827       2/9/2018        TK Finance, LLC                          $15,560.00              $0.00              $0.00                                              $15,560.00
KEATING, KENNETH J.
KEATING, BEVERLY
3111 SO. 9TH AVE
ARCADIA, CA 91006                                    P‐0039070 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEATING, KENNETH J.
KEATING, BEVERLY
3111 SO. 9TH AVE
ARCADIA, CA 91006                                    P‐0040784 12/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEATING, KENNETH J.
3111 SO 9TH AVE
ARCADIA, CA 91006                                    P‐0044099 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEATING, KENNETH J.
3111 S 9TH AVE
ARCADIA, CA 91006                                    P‐0056902    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEATING, KENNETH J.
KEATING, BEVERLY L.
3111 S. 9TH AVE
ARCADIA, CA 91006                                    P‐0057057    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                            Page 1811 of 3871
                                               Case 17-11375-BLS           Doc 4247                  Filed 10/26/20                    Page 1812 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
KEATING, KENNETH J.
KEATING, BEVERLY
3111 SO. 9TH AVE
ARCADIA, CA 91006                                   P‐0057202   2/9/2018      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEATING, KENNETH JAMES
3111 S. 9TH AVE
ARCADIA, CA 91006                                     4821      2/8/2018   Takata Protection Systems Inc.                                         $0.00              $0.00                                                   $0.00
KEATING, LAURA
8 W 70TH TER
KANSAS CITY, MO 64113                               P‐0030549 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEATING, PAUL C.
KEATING, CYNTHIA J.
312 CHERRY DR N
SURFSIDE BEACH, SC 29575                            P‐0012875 11/2/2017       TK Holdings Inc., et al .                    $4,000.00                                                                                     $4,000.00
KEATING‐SCHROOT, SHAUNA L.
4747 SANIBEL LANE
LIBERTY TOWNSHIP, OH 45011                          P‐0028478 11/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEAVIN, BILLIEJO
106 WENDY HILL WAY
PIEDMONT, SC 29673                                  P‐0030395 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEAZIRIAN, JOHN
8916 BRONX AVE APT 2N
SKOKIE, IL 60077                                    P‐0024169 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEAZIRIAN, JOHN
8916 BRONX AVE APT 2N
SKOKIE, IL 60077                                    P‐0024235 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEAZIRIAN, JOHN
8916 BRONX AVE APT 2N
SKOKIE, IL 60077‐1907                               P‐0024280 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEAZIRIAN, JOHN
8916 BRONX AVE APT 2N
SKOKIE, IL 60077                                    P‐0024602 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEAZIRIAN, JOHN
8916 BRONX AVE APT 2N
SKOKIE, IL 60077                                    P‐0024604 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEAZIRIAN, JOHN
8916 BRONX AVE APT 2N
SKOKIE, IL 60077                                    P‐0024605 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEAZIRIAN, JOHN
8916 BRONX AVE APT 2N
SKOKIE, IL 60077                                    P‐0024606 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEAZIRIAN, JOHN
8916 BRONX AVE APT 2N
SKOKIE, IL 60077                                    P‐0024608 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEAZIRIAN, JOHN
8616 BRONX AVE APT 2N
SKOKIE, IL 60077                                    P‐0024609 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEAZIRIAN, JOHN
8916 BRONX AVE, APT 2N
SKOKIE, IL 60077                                    P‐0024610 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEAZIRIAN, JOHN
8916 BRONX AVE APT 2N
SKOKIE, IL 60077                                    P‐0024611 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEAZIRIAN, JOHN
8916 BRONX AVE APT 2N
SKOKIE, IL 60077                                    P‐0024613 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                           Page 1812 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1813 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KEAZIRIAN, JOHN
8916 BRONX AVE APT 2N
SKOKIE, IL 60077                                     P‐0024615 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEAZIRIAN, JOHN
8916 BRONX AVE APT 2N
SKOKIE, IL 60077                                     P‐0024640 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEAZIRIAN, JOHN
8916 BRONX AVE, APT 2N
SKOKIE, IL 60077                                     P‐0024642 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KECK, AMY L.
12 WINGATE ST.
WELLSBORO, PA 16901                                  P‐0007796 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEDDY, MYRTIE
34021 J ST
BARSTOW, CA 92311‐6422                               P‐0032168 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEDHARNATH, PADMAPRIYA
4337 SHELBY DRIVE
RIVERSIDE, CA 92504                                  P‐0038788 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEE, SEIKO S.
2614 SE 133 AVE
VANCOUVER, WA 98683                                  P‐0039546 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEE, SEIKO S.
2614 SE 133 AVE
VANCOUVER, WA 98683                                  P‐0039592 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEECH, ELIZABETH D.
P.O. BOX 5186
S. SAN FRANCISCO, CA 94083‐5186                      P‐0026274 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEECK, NANCY A.
KEECK JR, WALTER R.
119 ASHLEY LANE
LEHIGHTON, PA 18235                                  P‐0011798 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEEDI, RAMONA
P.O. BOX 481
LOMA LINDA, CA 92354                                 P‐0021736 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEEFE, JUDITH G.
9 EAST MAIN STREET
HOPKINTON, MA 01748                                  P‐0028950 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEEFE, MARK L.
1720 SANDPIPER STREET
MERRITT ISLAND, FL 32952                             P‐0032964 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEEGAN, BRIAN
4875 FM 535
CEDAR CREEK, TX 78612                                P‐0000719 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEEGAN, JAMES B.
98 SABLE RIDGE LN
ROCHESTER, NY 14612‐1491                             P‐0033241 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEEGAN, JULIE A.
440 CHAUNCEY CT
ALEXANDRIA, VA 22314                                 P‐0015083 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEELE, BENJAMIN J.
KEELE, CHRISTY M.
4501 WINTHROP AVE
INDIANAPOLIS, IN 46205                               P‐0002401 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEELE, ROBYN M.
315 EAST CENTER
ROSE HILL, NC 28458                                  P‐0037169 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1813 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1814 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KEELEY, LISA
140 FOREST STREET
PEMBROKE, MA 02359                                   P‐0027403 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEELEY, STEPHEN W.
2350 N TERRY ST SPC
EUGENE, OR 97402                                     P‐0007922 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEELEY, STEVEN D.
507 VAN BUREN ST
WATERLOO, WI 53594                                   P‐0045506 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEEN, DONNA M.
11408 CEDAR RUN ROAD
S PRINCE GEORGE, VA 23805                            P‐0012712 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEEN, FRANK E.
KEEN, ELLEN C.
19801 EYOTA RD
APPLE VALLEY, CA 92308‐4560                          P‐0032392 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEENAN, JEFFRIE
7930 ESTERO BLVD, UNIT 809
FORT MYERS BEACH, FL 33931                           P‐0011951 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEENAN, PATRICK L.
5255 ST HWY 325
BLAIRSVILLE, GA 30512                                P‐0021811 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEENAN, SHEILA V.
782 TANGLEWOOD DR
SHOREVIEW, MN 55126                                  P‐0044019 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEENAN, SUZANNE
7930 ESTERO BLVD UNIT 809
FORT MYERS BEACH, FL 33931                           P‐0011943 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEENE, BOBBY
ATTN: BLUE TRUCK STUFF RECALL STUFF
110 GLADWYNE CT
MILTON, GA 30004                                       1028      10/31/2017       TK Holdings Inc.                           $500.00                                                                                       $500.00
KEENE, DONNIE
9111 FOX HILL RACE COURT
MECHANICSVILLE, VA 23116                             P‐0039526 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEENE, SCOTT E.
103 MAIN ST.
LOT # 18
NORTH READING, MA 01864                              P‐0006520 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEENER, CONSTANCE R.
1011 W. BUTLER ROAD. APT. 207
GREENVILLE, SC 29607                                 P‐0045319 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEENER, JOYCE A.
KEENER, CHARLES L.
1734 MUIRFIELD DR
GREEN COVE SPRIN, FL 32043                           P‐0017030 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEENEY, SHAWN D.
HESTER‐KEENEY, JENNIE M.
6031 115TH AVENUE NORTH
PINELLAS PARK, FL 33782                              P‐0006258 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEENUM, JOHNNY H.
105 WEST GRAND AVE
MUSCLE SHOALS, AL 35661                              P‐0002313 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEENUM, JOHNNY H.
105 WEST GRAND AVE
MUSCLE SHOALS, AL 35661                              P‐0056373    2/1/2018     TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
                                                                                            Page 1814 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1815 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KEER, RICHARD B.
211 E OHIO ST
#1808
CHICAGO, IL 60611                                   P‐0010624 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEESLER, HOWARD P.
KEESLER, DOROTHY L.
1845 NW 7TH AVE
CAPE CORAL, FL 33993                                P‐0001142 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEETH, CAROL J.
KEETH, WILLIAM L.
9605 PEMBERLY LN
FAIRFAX STATION, VA 22039                           P‐0011113 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEETON, RICHARD B.
27821 32ND PLACE S.
AUBURN, WA 98001                                    P‐0018160 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEFFELEW, KEFFELEW
TK HOLDINGS INC
KEFFELEW KEFFELEW
3115 BAGLEY AVE # 7
LOS ANGELES, CA 90034                               P‐0057409 2/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEGLOVITS, JOANNE M.
2136 W RIVER OF FORTUNE DRIVE
SAINT GEORGE, UT 84790‐4876                         P‐0023792 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEHE, EDWIN E.
16620 N AGATE KNOLL PL
FOUNTAIN HILLS, AZ 85268‐1518                       P‐0046904 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEHE, LISA K.
2831 FLORES STREET #205
SAN MATEO, CA 94403                                 P‐0013648 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEHOE, DOREEN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                     P‐0043811 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KEHREIN, JOHN W.
3702 AFSHARI CIRCLE
FLORISSANT, MO 63034                                P‐0042296 12/19/2017    TK Holdings Inc., et al .                   $10,400.00                                                                                   $10,400.00
KEHRER, STACEY D.
628 LAWMAN AVENUE
BRIDGEPORT, WV                                      P‐0042948 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEIFFER, BEVERLY A.
KEIFFER, EDWIN
1083 WATERFORD DE
DALLAS, TX 75218                                    P‐0047658 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEIG, ARLENE C.
8997 CROOKED STICK COURT
NAPLES, FL 34113                                    P‐0022127 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEILER, LOUIS C.
551 PARK DRIVE
KENILWORTH, IL 60043                                P‐0042227 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEIM, LAWRENCE E.
516 MILL RD.
GOLDSBORO, NC 27534                                 P‐0019550 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEIM, PATSY L.
200 REIFF ROAD
OLEY, PA 19547                                      P‐0008966 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1815 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1816 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KEIME, TERRY J.
KEIME, JULIE M.
383 W. PINEHURST TRAIL
DAKOTA DUNES, SD 57049                             P‐0041289 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEIME, TERRY J.
KEIME, JULIE M.
383 W. PINEHURST TRAIL
DAKOTA DUNES, SD 57049                             P‐0041290 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEIME, TERRY J.
KEIME, JULIE M.
383 W. PINEHURST TRL.
DAKOTA DUNES, SD 57049                             P‐0041293 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEIME, TERRY J.
KEIME, JULIE M.
383 W. PINEHURST TRAIL
DAKOTA DUNES, SD 57049                             P‐0041296 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEIPER, JOEL T.
3812 MILLER WAY S
BLOOMFIELD, MI 48301                               P‐0016771 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEIPER, TYLER J.
W11991 497TH AVE
PRESCOTT, WI 54021                                 P‐0048219 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEISLER, CHRISTINA K.
KEISLER, BARNEY R.
505 WINDY RD
GILBERT, SC 29054                                  P‐0033837 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEITEL, BOONCHUAY
3620 PACIFIC DRIVE
COLORADO SPRINGS, CO 80910                         P‐0010291 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEITH, ANDREA N.
BONIFONTE, ANTHONY J.
3267 RACCOON VALLEY RD
GRANVILLE, OH 43023                                P‐0004268 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEITH, ARTHUR R.
624 TOMBSTONE AVE.
FLAGSTAFF, AZ 86001                                P‐0007777 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEITH, DAWN
P.O. BOX 301496
ESCONDIDO, CA 92030                                P‐0035587 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEITH, JAMES E.
2621 RED BUD WAY
NEW BRAUNFELS, TX 78132                            P‐0031166 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEITH, KELLY A.
GRANT, FLETCHER A.
AMERICAN CREDIT ACCEPTANCE
7125 MARLEY CIRCLE
STALEY, NC 27355                                   P‐0016459 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEITH, RASHIDA
P.O. BOX 44331
BATON ROUGE, LA 70804                              P‐0030451 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEITH, STEPHANIE A.
5 HORIZON DRIVE
NORWALK, CT 06854                                  P‐0046040 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEITHLY, JAMES S
411 BROOK MEADOW CT
TROY, MO                                           P‐0041416 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1816 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1817 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KELADA, MINA A.
53 ELIZABETH STREET
SOUTH BOUND BROO, NJ 08880                          P‐0009228 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELBAUGH, KONAN
1906 EAST HUNTINGTON DRIVE
TEMPE, AZ 85282                                     P‐0004242 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELEHER, CHRISTOPHER P.
6007 FAIRVIEW AVENUE
DOWNERS GROVE, IL 60516                             P‐0022687 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELEHER, SUSAN L.
1980 COMMONWEALTH AVE
APT 24
BRIGHTON, MA 02135/5824                             P‐0038995 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLAHER, SANDRA M.
P.O. BOX 89034
TAMPA, FL 33689                                     P‐0047251 12/26/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
KELLEHER, JR, WILLIAM E.
KELLEHER, TERESA M.
C/O COHEN & GRIGSBY, P.C.
625 LIBERTY AVENUE
PITTSBURGH, PA 15222‐3152                           P‐0050645 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEHER, JR, WILLIAM E.
KELLEHER, TERESA M.
C/O COHEN & GRIGSBY, P.C.
625 LIBERTY AVENUE
PITTSBURGH, PA 15222‐3152                           P‐0050765 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEHER, TRACEY M.
13147 DEERPATH WAY
BATON ROUGE, LA 70816                               P‐0013234 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEHER, WILLIAM J.
2158 LA CANADA CREST DR #4
LA CANADA, CA 91011                                 P‐0018707 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, AMY N.
30 BLOSSOM LANE
SCHUYLKILL HAVEN, PA 17972                          P‐0009977 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, AMY N.
30 BLOSSOM LANE
SCHUYLKILL HAVEN, PA 17972                          P‐0009984 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, ANNE‐BEATRI M.
3501 LOWELL ST. NW
WASHINGTON, DC 20016                                P‐0055497 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, BARBARA E.
309 PARKERVIEW ST.
SPRINGFIELD, MA 01129                               P‐0033628 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, CHRISTIAN
86 SEACOUNTRY LANE
RANCHO SANTA MARGARITA, CA 92688                      1837     11/8/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KELLER, EVE
3727 E PLEASANT RUN PKWY SOUTH DR
INDIANAPOLIS, IN 46201                                2634    11/15/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KELLER, GLORIA A.
111 CLEAVELAND RD. APT. 77
PLEASANT HILL, CA 94523                             P‐0025977 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, JEFFREY
857 WHITNEY DR.
NISKAYUNA, NY 12309                                 P‐0030572 11/22/2017    TK Holdings Inc., et al .                     $750.00                                                                                       $750.00
                                                                                         Page 1817 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1818 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KELLER, JOEL
310 POOL ST
BIDDEFORD, ME 04005                                 P‐0041636 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, JOEL
310 POOL ST
BIDDEFORD, ME 04005                                 P‐0041652 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, JOEL
310 POOL ST.
BIDDEFORD, ME 04005                                 P‐0041702 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, JONATHAN D.
1252 BERRY CREEK DR UNIT 403
MOUNT PLEASANT, SC 29466‐7542                       P‐0028977 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, KAREN A.
332 LOCUST STREET
ROARING SPRING, PA 16673                            P‐0018842 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, MARTHA
RIPLEY, RONALD K.
6064 POST OAK GREEN LN
HOUSTON, TX 77055‐5500                              P‐0011706 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, MARTHA H.
RIPLEY, RONALD K.
6064 POST OAK GREEN LN
HOUSTON, TX 77055‐5500                              P‐0011735 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, MARTHA H.
RIPLEY, RONALD K.
6064 POST OAK GREEN LN
HOUSTON, TX 77055‐5500                              P‐0011758 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, MICHAEL H.
15507 E GOLDEN EAGLE BLVD
FOUNTAIN HILLS, AZ 85268                            P‐0005924 10/26/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KELLER, NANCY J.
1233 SKY RIDGE DRIVE
PITTSBURGH, PA 15241                                P‐0015998 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, NANCY L.
8922 MT. TABOR ROAD
MIDDLETOWN, MD 21769                                P‐0043465 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER, ROBERT S.
2635 CASTLE CREST DRIVE
CASTLE ROCK, CO 80104                               P‐0016916 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLER,SR., JEFFREY J.
4317 DRUCK VALLEY RD.
HELLAM, PA 17406‐8738                               P‐0054765 1/15/2018     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KELLER‐HUTCHISON, KRISTEN M.
HUCHISON, GEORGE P.
1311 SHERWOOD FOREST COURT
WATERFORD, MI 48327                                 P‐0018250 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLETT, RONALD J
314 PINE AVE
AURORA, IL 60505                                      4408    12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KELLEY, ANTHONY S.
55 N MAIN STREET
MONTGOMERY, PA 17752                                P‐0015706 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, BRIAN L.
4636 SE RIVER DRIVE
MILWAUKIE, OR 97267                                 P‐0046336 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1818 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1819 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KELLEY, DARLENE R.
12700 STAFFORD ROAD, APT. 117
STAFFORD, TX 77477                                   P‐0005223 10/26/2017    TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
KELLEY, DARLENE R.
12700 STAFFORD ROAD, APT. 117
STAFFORD, TX 77477                                   P‐0024907 11/6/2017     TK Holdings Inc., et al .                   $30,000.00                                                                                   $30,000.00
KELLEY, ERICK J.
15921 2ND PL. W
LYNNWOOD, WA 98087                                   P‐0056693   2/5/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, EVAN S.
24 JUNIPER LN
HOLDEN, MA 01520                                     P‐0056501   2/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, GARRETT
4727 LORI LANE
PACE, FL 32571                                       P‐0056466   2/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, GARY W.
ESTATE OF CHRISTINA KELLEY
16850 DRIVER COLLINS RD.
MOUNT ORAB, OH 45154                                 P‐0043631 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, GWENDOLYN T.
2409 AUDUBON TRACE
NEW ORLEANS, LA 70122                                P‐0028378 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, HOWARD E.
202 N CREST DR
RAYMORE, MO 64083                                    P‐0042848 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, JAMES T.
MARTHA N.
6404 EVERMAY DR.
MCLEAN, V 22101                                      P‐0007847 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, JAMES T.
MARTHA N.
6304 EVERMAY DR
MCLEAN, V 22101                                      P‐0007852 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, JAMES T.
MARTHA N.
6404 EVERMAY DR.
MCLEAN, VA 22101                                     P‐0007855 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, JESSICA L.
10113 W 34TH ST #102
MINNETONKA, MN 55305                                 P‐0028799 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, JOHN H.
39 JUBILEE DRIVE
CLARKSBORO, NJ 08020                                 P‐0039683 12/12/2017    TK Holdings Inc., et al .                     $726.48                                                                                       $726.48
KELLEY, JOHN L.
1013 TRUMAN RD
EAST NORRITON, PA 19403                              P‐0048003 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, JOHN L.
1013 TRUMAN RD
EAST NORRITON, PA 19403                              P‐0048059 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, KAREN M.
1013 TRUMAN RD
EAST NORRITON, PA 19403                              P‐0048029 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, LINDA D.
1 TRIMONT LANE
APT. 1800A
PITTSBURGH, PA 15211                                 P‐0028904 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1819 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1820 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KELLEY, MANDY L.
2077 ATLANTIC DR
RAPID CITY, SD 57703                                P‐0019765 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, MARK J.
119 N BRYANT AVE
VENTNOR CITY, NJ 08406                              P‐0012839 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, MICHAEL J.
45‐450 HOENE PLACE, #A
KANEOHE, HI 96744                                   P‐0038960 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, SHEILA K.
102 FAIRHAVEN ROAD #12
MATTAPOISETT, MA 02739                                2782    11/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KELLEY, TRICIA D.
202 N CREST DR
RAYMORE, MO 64083                                   P‐0042840 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLEY, TRICIA KELL D.
202 N CREST DR
RAYMORE, MO 64083                                   P‐0042853 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLIHER, CAROLYN A.
22 FREDERICK DR
WILMINGTON, MA 01887                                P‐0016098 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLIHER, MICHAEL D.
2896 NORTHGLEN DR
COLUMBUS, OH 43224                                  P‐0017750 11/6/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KELLIHER, RITA A.
2990 WOODS EDGE WAY
FITCHBURG, WI 53711                                 P‐0009910 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLNER, STEFANIE
113 BRICKELL WAY
LAFAYETTE, LA 70508                                 P‐0023644 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLNHAUSER, ROBERT L.
KELLNHAUSER, HELEN M.
10 LOWER LAKE RD
DANBURY, CT 06811‐4347                              P‐0025630 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLOGG, CARA C.
1715 W 39TH STREET
CHATTANOOGA, TN 37409                               P‐0010648 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLOGG, DAVID W.
162 MEETING ST.
PROVIDENCE, RI 02906                                P‐0019459 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLOGG, DAVID W.
KELLOGG, DOROTHY Q.
162 MEETING ST.
PROVIDENCE, RI 02906                                P‐0019463 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLOGG, DOROTHY Q.
162 MEETING ST.
PROVIDENCE, RI 02906                                P‐0019470 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLOGG, GEORGE H.
5617 S PERCH DR
FLORAL CITY, FL 34436                               P‐0049050 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLOGG, KRISTINA M.
KELLOGG, RYAN R.
1007 N WILLOW ST
ELLENSBURG, WA 98926                                P‐0033907 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1820 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1821 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KELLOGG, MELISSA S.
901 LINCOLN ROAD APT 28
YUBA CITY, CA 95991                                 P‐0040823 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLOM, DARINA
984 HILDEBRAND CIR
FOLSOM, CA 95630                                    P‐0057624   3/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLOM, DARINA H.
984 HILDEBRAND CIR
FOLSOM, CA 95630                                    P‐0018932 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY JR., DONALD W.
58 MATTERN RD
PRESTON, CT 06365                                   P‐0020610 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, ALISON M.
1616 EAST OAKLAND AVENUE
BLOOMINGTON, IL 61701                               P‐0006534 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, ALYSON M.
190 BARDEN HILL ROAD
HILLSBOROUGH, NH 03244                              P‐0025029 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, ANDREW P.
750 EAST CIRCLE ROAD
PHOENIX, AZ 85020                                   P‐0004277 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, ANGELA M.
65 WILLIAM STREET
NORWALK, CT 06851                                   P‐0048332 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, ANN K.
25 PROSPECT STREET
DOVER, NH 03820                                     P‐0006370 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, ANNE
1741 ANNABELAS DR
PANAMA CITY BEAC, FL 32407                          P‐0019372 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, AUGUSTINE J.
9 CADENCE COURT
MORRISTOWN, NJ 07960‐6982                           P‐0053288 12/29/2017    TK Holdings Inc., et al .                     $860.00                                                                                       $860.00
KELLY, CATHERINE T.
193 HAWLEYS CORNERS RD
HIGHLAND, NY 12528                                  P‐0045489 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, CATHERINE T.
193HAWLEYS CORNERS RD
HIGHLAND, NY 12528                                  P‐0045558 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, CATHERINE T.
193 HAWLEYS CORNERS RD
HIGHLAND, NY 12528                                  P‐0045565 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, CHARADE M.
238 S. MADISON STREET
2ND FLR
ALLENTOWN, PA 18102                                 P‐0011160 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, CHRISTINE N.
12 SPRING STREET
MADRID, NY 13660                                    P‐0014384 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, DANIEL L.
KELLY, PATRICIA G.
17 LORING ROAD
HOPKINS, MN 55305                                   P‐0011181 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, DANIELLE M.
743 HILL STREET
LANOKA HARBOR, NJ 08734                             P‐0042859 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1821 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1822 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KELLY, DEBRA D.
16 PEQUANNOCK ROAD
GOOSE CREEK, SC 29445                               P‐0010839 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, EUGENE J.
3 SUNSET ROAD
AVERILL PARK, NY 12018                              P‐0012063 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, EUGENE J.
3 SUNSET ROAD
AVERILL PARK, NY 12018                              P‐0012074 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, FRANCINE
P. O. BOX 713
WINTER PARK, FL 32790                               P‐0021478 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, GREGORY M
242 GARFIELD AVE
GRAND FORKS, ND 58201                                 2562      11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KELLY, JACQUELYN M.
7403 CORSAIR CT
ARLINGTON, TX 76016                                 P‐0021336 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, JAMES J.
2570 DUNCAN STREET
DIXON, CA 95620                                     P‐0048709 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, JAMES M.
P.O. BOX 355
NEW CITY, NY 10956                                  P‐0056397    2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, JAMES M.
P.O. BOX 355
NEW CITY, NY 10956                                  P‐0056398    2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, JAMES M.
P.O. BOX 355
NEW CITY, NY 10956                                  P‐0056399    2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, JAMES M.
P.O. BOX 355
NEW CITY, NY 10956                                  P‐0056400    2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, JAMES R.
1155 LAKESIDE DRIVE
VICKSBURG, MS 39180‐9347                            P‐0012346 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, JEFFREY S.
KELLY, SHERRY J.
4049 HUNTSCROFT LANE
WINSTON‐SALEM, NC 27106                             P‐0046250 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, JESSICA L.
8 TORY DRIVE
SHREWSBURY, MA 01545                                P‐0038634 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, JOHN P.
430 S. WESTERN AVE.
#509
DES PLAINES, IL 60016                               P‐0021710 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, JOHN T.
65 BARBARA DRIVE
RANDOLPH, NJ 07869‐4144                             P‐0022942 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, JOSEPH
329 N MELROSE DR UNIT H
VISTA, CA 92083                                     P‐0032424 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, JOSEPH C.
2208 GOOD HOPE RD SE
WASHINGTON, DC 20020                                P‐0039116 12/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1822 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1823 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KELLY, KAREY A.
KELLY, KAREY A.
1274 BATHPORT WAY
JTHBK1EG6C2502131
CORONA, CA 92881                                    P‐0024143 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, KATANYA S.
86 SUNCREST TERRACE NW
CONCORD, NC 28027                                   P‐0038190 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, KATHLEEN A.
310 SELLERS STREET
OAK ISLAND, NC 28465                                P‐0002333 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, KEVIN P.
16 PEQUANNOCK ROAD
GOOSE CREEK, SC                                     P‐0010382 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, KIMBERLY A.
5916 EL MIO DR.
LOS ANGELES, CA                                     P‐0017734 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, KRISTIN
810 BURGESS STREET
PHILADELPHIA, PA 19116                              P‐0017042 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, MICHAEL P.
1816 OLD MILL ROAD
MERRICK, NY 11566                                   P‐0007745 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, MICHAEL P.
KELLY, CARLA M.
1816 OLD MILL ROAD
MERRICK, NY 11566‐1508                              P‐0027917 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, PATRICIA A.
107 SPRUCETREE DR.
MCLEANSVILLE, NC 27301                              P‐0033081 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, PATRICIA G.
KELLY, DANIEL L.
17 LORING ROAD
HOPKINS, MN 55305                                   P‐0011177 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, PATRICK M.
ORTIZ, BELEN
1544 S. COLEMAN COURT
BLOOMINGTON, IN 47401                               P‐0007359 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, PATRICK M.
ORTIZ, BELEN
1544 S. COLEMAN COURT
BLOOMINGTON, IN 47401                               P‐0023866 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, PAUL A.
14 KENMAR ROAD
BUDD LAKE, NJ 07828                                 P‐0006848 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, PAUL A.
14 KENMAR ROAD
BUDD LAKE, NJ 07828                                 P‐0020624 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, ROBERT G.
6917 LINDERO LN
RANCHO MURIETA, CA 95683                            P‐0014766 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KELLY, ROBERT J.
124 EASTLAND DR.
LAFAYETTE, IN 47905                                 P‐0015109 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1823 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1824 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
KELLY, RONALD D.
30218 POINT MARINA DRIVE
CANYON LAKE, CA 92587                                 P‐0020074 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELLY, SHONDA R.
5517 BEAUFORT INLET CT
RALEIGH, NC 27610                                     P‐0055607 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELLY, STEVEN M.
162 LEEWARD CT
VALLEJO, CA 94591                                     P‐0011637 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELLY, SUZANNE E.
1834 N SIDNEY PL
TUCSON, AZ 85712                                      P‐0050086 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELLY, TAMMY L.
7916 NORRITON CIRCLE NW
NORTH CANTON, OH 44720                                  2138     11/7/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
KELLY, TIMBER K.
106 NORTH ANGELA DRIVE
HAILEY, ID 83333                                      P‐0008494 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELLY, TIMOTHY J.
KELLY, IDA M.
33 PEACHTREE LANE
ROSLYN HEIGHTS, NY 11577                              P‐0047507 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELLY, WHITNEY D.
8184 COPPERAS HILL DR
NORTH CHARLESTON, SC 29406                            P‐0026657 11/13/2017    TK Holdings Inc., et al .                    $2,777.00                                                                                     $2,777.00
KELLYBREW, JORDAN D.
1621 CHERRY STREET
C8
CONWAY, AR                                            P‐0010989 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELLY‐MACK, ZONDRIAN
2201 LORECO STREET APT. 403
BOSSIER, LA 71112                                     P‐0049049 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELLYMAN (HELTON, KAREN L.
1943 MARTINA WAY
CULPEPER, VA 22701                                    P‐0054367 1/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELLY‐POZNASKY, KAI NAHU
201 S. ORANGE AVE. SUITE 1500
ORLANDO, FL 32801                                     P‐0043181 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELMAN, THOMAS A.
323 MAPLE HEIGHTS RD.
MARSHALL, WI 53559                                    P‐0042162 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELSCH, BRIAN
26 HENRY COTTON RD
CENTER CONWAY, NH 03813                               P‐0010885 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELSEY, JAYCOB R.
1003 MOBLEY MILL RD SE
DALTON, GA 30721                                      P‐0054860 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELSEY, RIAN
25212 AQUA DRIVE
ELKHART, IN 46514                                       2099     11/7/2017       TK Holdings Inc.                                                 $0.00              $0.00               $0.00                               $0.00
KELSO, FELICIA
305 AQUA LYNN DRIVE
FORT WASHINGTON, MD 20744                             P‐0005175 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELSOE, JAMES T.
2373 PACER DR
NORCO, CA 92860                                       P‐0055944 1/27/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                           Page 1824 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1825 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin     Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                     Amount                                                  Amount
KELTNER, KYLIE M.
2464 F STREET
UNIT C
SAN DIEGO, CA 92102                                P‐0018458 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELTON, RICHARD
2716 OCEAN PARK BLVD #3006
SANTA MONICA, CA 90405                             P‐0046624 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELTON, RICHARD
THE KELTON FOUNDATION
2716 OCEAN PARK BLVD #3006
SANTA MONICA, CA 90405                             P‐0046628 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KELTOUM BARKAT, AMAL
10144 LONG BEACH STREET
PORT CHARLOTTE, FL 33981                           P‐0000269 10/19/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                     $1,500.00
KELTOUM BARKAT, AMAL
10144 LONG BEACH STREET
PORT CHARLOTTE, FL 33981                           P‐0000291 10/19/2017    TK Holdings Inc., et al .                    $8,500.00                                                                                     $8,500.00
KEMBA SOLOMON, VICTORIA
12778 GROUSE STREET
COON RAPIDS, MN 55448                              P‐0021202 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEMETHER, NOREEN
ADAMS, MEGAN
28 SHARA LANE
PENNINGTON, NJ 08534                               P‐0013913 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEMKER, NITA R.
2105 SLATER DR
MURFREESBORO, TN 37128                             P‐0043214 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEMP & PEYERK‐STERLING, LLC
SILVERMAN & MORRIS, P.L.L.C,
GEOFFREY L. SILVERMAN, ESQ.
30500 NORTHWESTERN HWY., #200
FARMINGTON HILLS, MI 48334                           3110    11/21/2017       TK Holdings Inc.                              $0.00                                                                       $0.00             $0.00
KEMP, AIMEE R.
273 PERRILLOUX ROAD
MADISONVILLE, LA 70447                             P‐0026236 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEMP, CYNTHIA I.
1313 HANSHAW RD
ITHACA, NY 14850                                   P‐0010761 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEMP, JANET
230 BURNSIDE DR.
TONAWANDA, NY 14150                                P‐0039980 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEMP, JANET
230 BURNSIDE DR.
TONAWANDA, NY 14150                                P‐0039986 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEMP, KECIA
KEMP, KECIA D.
BOX 1631
PITTSBURG, CA 94565                                P‐0020338 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEMP, KEVIN
3513 SANDHURST DRIVE
FLOWER MOUND, TX 75022                             P‐0025558 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEMP, KEVIN
3513 SANDHURST DRIVE
FLOWER MOUND, TX 75022                             P‐0025561 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                        Page 1825 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1826 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KEMP, MATTHEW J.
1255 ALCOVY STATION ROAD
COVINGTON, GA 30014                                  P‐0024627 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEMP, MEOSHIA D.
135 S TANGLEWOOD DR
MINDEN, LA 71055                                     P‐0018715 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEMP, SHERENE A.
108 CARLSON STREET
PILOT MOUND, IA 50223                                P‐0029886 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEMP, WILLIAM R.
KEMP, KARYL R.
8031 N HIGHLAND AVE
KANSAS CITY, MO 64118                                P‐0029811 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEMP, WILLIAM R.
KEMP, KARYL R.
8031 N HIGHLAND AVE
KANSAS CITY, MO 64118                                P‐0029821 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEMPA, ROBERT
33117 MEADOW/ GREEN COURT
LEESBURG, FL 347                                     P‐0000216 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEMPER, GEORGE W.
2320 PRIMROSE VALLEY CT
RALEIGH, NC 27613‐8539                               P‐0001398 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEMPERMAN, DEBBIE I.
15 BOWNE ST
EAST BRUNSWICK, NJ 08816                             P‐0034830 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEMPERMAN, HUBERT J.
15 BOWNE ST
EAST BRUNSWICK, NJ 08816                             P‐0034826 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEMPFER‐DIXON, GAIL G.
785 OSAGE AVE
MELBOURNE, FL 32935                                  P‐0000856 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEMSLEY, DEBRA L.
1372 WHISPERING SPRINGS CIRCL
PALATINE, IL 60074                                   P‐0024935 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENARD, LESTER
3317 TULIP DR.
HAZEL CREST, IL 60429                                P‐0017714 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENCH, JODIE
3029 E GARNET LANE
ORANGE, CA 92869                                     P‐0020479 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENDALL, ANA M.
963 SPANISH WELLS DRIVE
MELBOURNE, FL                                        P‐0027268 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENDALL, ROBERT D.
KENDALL, KELLY B.
112 LAKE SHORE DR
WILLIAMSBURG, IA 52361                               P‐0055498 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENDALL, TROY W.
7933 WINTER VIEW CT.
EL CAJON, CA 92021                                   P‐0042604 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENDALL, WILLIAM B.
11601 MONTANA AVE.
APT. 5
LOS ANGELES, CA 90049‐4687                           P‐0029258 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1826 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1827 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KENDLE, MATTHEW S.
2326 N WOOSTER AVE
DOVER, OH 44622                                     P‐0034652 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENDRICK, ADRIANNE M.
10920 HUNTERS CHASE RD.
NEEDVILLE, TX 77461                                 P‐0056676   2/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENDRICK, ELLEN S.
ELLEN S KENDRICK
300 HORSEBACK HOLLOW
AUSTIN, TX                                          P‐0032156 11/27/2017     TK Holdings Inc., et al .                    $4,880.00                                                                                    $4,880.00
KENDRICK, JACQUELINE A.
3341 W 95TH AVE
WESTMINSTER, CO 80031                               P‐0035693 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENDRICK, LESTER M.
828 2ND AVE
PINOLE, CA 94564                                    P‐0038900 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENDRICK, RICK
813 N 1ST AVENUE
LAUREL, MS 39440                                    P‐0015437 11/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENDRICK, RONALD E.
4228 PLEASANT ACRES DRIVE
BATAVIA, OH 45103                                   P‐0016255 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENDRICK, RONALD E.
KENDRICK, BETTY L.
4228 PLEASANT ACRES DRIVE
BATAVIA, OH 45103                                   P‐0054529 1/12/2018      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENDRIX, KIM
KENDRIX, KIM
37 HAWTHORNE DRIVE
#417
BEDFORD, NH 03110                                   P‐0052148 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENGLE, TREVOR R.
2165 ANSERVILLE AVENUE
HENDERSON, NV 89044                                 P‐0005115 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNADY, GEORGE B.
KENNADY, DIANNE Y.
267 GOLD KING DRIVE
VALLEY SPRINGS, CA 95252                            P‐0033952 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNARD, DAVID
225 RHONDA WAY
MILL VALLEY, CA 94941                                 1607      11/7/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KENNARD, MARK A.
203 LIBBY CIRCLE WEST
WILLIS, TX 77378                                    P‐0003372 10/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEALLY, PHILIP J.
15 FREEDOM WAY
MERRIMAC, MA 01860                                  P‐0030025 11/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEALLY, PHILIP J.
15 FREEDOM WAY
MERRIMAC, MA 01860                                  P‐0032408 11/24/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, ANNEE
KENNEDY, STEPHEN
1915 BRILL DR.
LUTZ, FL 33549                                      P‐0034803 12/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1827 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1828 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
KENNEDY, APRIL J.
245 KENNEDY ROAD
GRIFFIN, GA 30223                                     P‐0023910 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KENNEDY, BETH I.
2640 BERKSHIRE DR.
GENEVA, IL 60134                                      P‐0043714 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KENNEDY, BRANDON
183 THOMPSON ST F6
NEW YORK, NY 10012                                    P‐0008953 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KENNEDY, BRIAN
KENNEDY, KATHLEEN
                                                      P‐0029291 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KENNEDY, BRIAN
KENNEDY, KATHLEEN
                                                      P‐0029304 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KENNEDY, BRIAN R.
117 CROW PLACE
CLAYTON, CA 94517                                     P‐0029277 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KENNEDY, BRIAN R.
KENNEDY, KATHLEEN M.
                                                      P‐0029299 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KENNEDY, CARROLL C.
15 OAKWOOD LN
GREENWICH, CT 06830                                   P‐0044008 12/21/2017    TK Holdings Inc., et al .                  $250,000.00                                                                                   $250,000.00
KENNEDY, CATHERINE
180 HILLSIDE AVENUE, APT K2
LEONIA, NJ 07605                                      P‐0028038 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KENNEDY, CHERITHA
1900 OAKDALE ROAD APT 123
MODESTO, CA 95355                                       2403    11/10/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
KENNEDY, DAVE C.
KENNEDY, DENISE M.
1836 GREYSTONE TRAIL
ORLANDO, FL 32818                                     P‐0020270 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KENNEDY, ELIZABETH E.
ELIZABETH E. KENNEDY
705 DE LA TOBA ROAD
CHULA VISTA, CA 91911                                 P‐0048799 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KENNEDY, FLOYD B.
616 MALLARD RUN LANE
POBOX 104
WARFORDSBURG, PA 17267                                P‐0020823 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KENNEDY, HAROLD L.
KENNEDY, CYNTHIA
1135 W HUFFAKER
RENO, NV 89511                                        P‐0003614 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KENNEDY, JAMES D.
1335 KENILWORTH STREET
MANY, LA 71449                                        P‐0006746 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KENNEDY, JEANNE
41 HARDING DR
BERKELEY HEIGHTS, NJ 07922                            P‐0051161 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KENNEDY, JEANNE
41 HARDING DR
BERKELEY HEIGHTS, NJ 07922                            P‐0051526 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                           Page 1828 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1829 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KENNEDY, JEANNE
41 HARDING DR
BERKELEY HEIGHTS, NJ 07922                           P‐0052562 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, JEANNE R.
101 HALFWAY RD
JAMESTOWN, PA 16134                                  P‐0037278 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, JULIETTE D.
2112 KRAMER DRIVE
NEW IBERIA, LA                                       P‐0042175 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, KAREN J.
3869 HEARTWOOD LN
MASON, OH 45040                                      P‐0030060 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, KATHLEEN M.
10922 W CORONADO CRT
FRANKLIN, W 53132                                    P‐0025276 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, KATHY J.
22819 17TH AVE S
DES MOINES, WA 98198‐7602                            P‐0031061 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, KERRY P.
KENNEDY, JACKSON P.
209 MAGNOLIA BLUFF DR
COLUMBIA, SC 29229                                   P‐0002274 10/23/2017    TK Holdings Inc., et al .                   $77,661.00                                                                                   $77,661.00
KENNEDY, KEVIN M.
280 STEVENSON DRIVE
PLEASANT HILL, CA 94523                              P‐0012468 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, LAURA L.
SAINT FRANCIS CREDIT UNION
2532 E. NEWTON PL
TULSA, OK 74110                                      P‐0033654 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, LINDA L.
1625 DOZIER CIRCLE SE
PALM BAY, FL 32909                                   P‐0052444 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, LINDA L.
1625 DOZIER CIRCLE SE
PALM BAY, FL 32909                                   P‐0052478 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, LINDA L.
1625 DOZIER CIRCLE SE
PALM BAY, FL 32909                                   P‐0053847   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, LISA L.
530 CITADEL WAY
RENO, NV 89503                                       P‐0002124 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, MAVERETTE A.
108 NW AVENS ST.
PORT ST LUCIE, FL 34983                              P‐0052995 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, MICHAEL C.
KENNEDY, NANCY M.
30 CHELSEA STREET
UNIT 611
EVERETT, MA 02149                                    P‐0019185 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, PATRICIA E.
2901 PRAIRIE ROSE CT
OKLAHOMA CITY, OK 73120                              P‐0052611 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, PAULINE C.
30 COLLINS AVE
PENN YAN, NY 14527                                   P‐0032660 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1829 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1830 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KENNEDY, ROSALIND ANN
9653 STONECREST BLVD.
SAN DIEGO, CA 92123                                    3822     12/3/2017       TK Holdings Inc.                         $10,000.00                                                                                   $10,000.00
KENNEDY, SHANI J.
2355 LAPIS LANE
SANTA ROSA, CA 95404                                 P‐0048804 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KENNEDY, SHIRLEY A.
766 1ST STREET
#39
GILROY, CA 95020                                     P‐0013198 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, SIMON
86 COMMON ST
WATERTOWN, MA 02472                                  P‐0006519 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, STEPHEN R.
KENNEDY, JEANNE R.
101 HALFWAY RD
JAMESTOWN, PA 16134                                  P‐0034466 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, STEPHEN R.
KENNEDY, JEANNE R.
101 HALFWAY RD
JAMESTOWN, PA 16134                                  P‐0036157 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, SUSAN
GOLDMAN, JERRY
2420 ISABELLA ST
EVANSTON, IL 60201                                   P‐0042545 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, THOMAS J.
41 HARDING DR
BERKELEY HEIGHTS, NJ 07922                           P‐0050795 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, TRACEY L.
418 CLINTON AVE
AKRON, OH 44301                                      P‐0047815 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, TRACEY L.
418 CLINTON AVE
AKRON, OH 44301                                      P‐0048108 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, TRACEY L.
418 CLINTON AVE.
AKRON, OH                                            P‐0048131 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, TRACEY L.
418 CLINTON AVE.
AKRON
, OH 44301                                           P‐0048325 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, VICKY L.
600 SW 19TH ST.
CHEHALIS, WA 98532‐4006                              P‐0024099 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, WILLIAM F.
112 N BIRCH ROAD
UNIT 303
FORT LAUDERDALE, FL 33304                            P‐0036766 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, WILLIAM J.
KENNEDY, SANDRA R.
1612 MONUMENT AVENUE
PORT ST. JOE, FL 32456                               P‐0027823 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEDY, WILLIAM J.
KENNEDY, SANDRA R.
1612 MONUMENT AVENUE
PORT ST. JOE, FL 32456                               P‐0027829 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1830 of 3871
                                               Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1831 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KENNEDY‐SANDHOFF, SARA K.
1108 HUNTER DRIVE
NORWALK, IA 50211                                   P‐0046343 12/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNELLY, FIONA
7241 VIA MARIPOSA SUR
BONSALL, CA                                         P‐0035230 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNELLY, PATRICIA L.
265 RIVERBROOK AVE
LINCROFT, NJ 07738                                  P‐0054060   1/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNELLY, ROBERT K.
265 RIVERBROOK AVE
LINCROFT, NJ 07738                                  P‐0054058   1/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNELLY, ROBERT K.
265 RIVERBROOK AVE
LINCROFT, NJ 07738                                  P‐0054059   1/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNELLY, VIRGINIA B.
18701 FLYING TIGER DR. # 119
CANYON COUNTRY, CA 91387‐8252                       P‐0019139 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNER, JOSEPH L.
JOSEPH KENNER
3765 SHERBROOKE CT
ATLANTA, GA 30349                                   P‐0046561 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNETH G. DAEMICKE, LTD.
6125 TIMBER RIDGE COURT
INDIAN HEAD PARK, IL 60525‐3759                     P‐0007658 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNETH, BARBARA A.
19699 SW MOUNTAINEER WAY #232
BEND, OR 97702                                      P‐0033001 11/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEY, JAMES M.
1324 PLESANT STREET
ATHOL, MA 01331                                     P‐0033967 11/30/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEY, REYNOLDS
3908 CORAL PT
COLORADO SPRINGS, CO 80917                          P‐0035040 12/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNEY, WILLIAM C.
2654 CASTILLO CIR
THOUSAND OAKS, CA 91360‐1301                        P‐0051683 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNY, CARMELINA
19 NAVESINK AVE
MIDDLETOWN, NJ 07748                                P‐0006647 10/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNY, CYNTHIA
KENNY, TODD
6 MAPLE CT.
RYE BROOK, NY 10573                                 P‐0022350 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNY, JAMES M.
417 LENNOX DRIVE
FULLERTON, CA 92835‐3543                            P‐0027512 11/15/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KENNY, JODY
35 SUMMERFIELD CT
#223
HILTON HEAD, SC 29926                               P‐0004535 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENNY, LYNN MARIE
C/O BRITTANY GREAT
9212 W. RUSSELL #205, BLDG 3
LAS VEGAS, NV 89148                                   1838      11/8/2017       TK Holdings Inc.                        $200,000.00                                                                                  $200,000.00


                                                                                          Page 1831 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1832 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KENNY, MATTHEW C.
KENNY, MATTHEW C.
101 WALNUT ST
WESTERNPORT, MD 21562                               P‐0010620 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENO, KENZIE E.
16190 LOWELL ST
APT 310
SOUTHGATE, MI 48195                                 P‐0025311 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENO, KENZIE E.
16190 LOWELL ST
APT 310
SOUTHGATE, MI 48195                                 P‐0025316 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENSINGER, MICHAEL W.
MICHAEL W KENSINGER
45583 CLUBHOUSE DRIVE
TEMECULA, CA 92592                                  P‐0020172 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENT, CAROL H.
6 TWIN BRIDGE CT.
DALLAS, TX 75243‐6235                               P‐0048480 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENT, CHRISTOPHER T.
2397 TROLAND RD
TALLAHASSEE, FL 32308                               P‐0017317 11/6/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KENT, DEBRA J.
17 NICHOL LANE
NASHUA, NH 03062                                    P‐0018832 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENT, ELIZABETH
DAVIS, KENT
1746 AKAAKOA ST.
KAILUA, HI 96734                                    P‐0031205 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENT, GEORGE
1642 SCOTT ROAD
CANTON, GA 30115                                    P‐0035358 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENT, GEORGE
1642 SCOTT ROAD
CANTON, GA 30115                                    P‐0035385 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENT, GEORGE
1642 SCOTT ROAD
CANTON, GA 30115                                    P‐0035414 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENT, GEORGE
1642 SCOTT ROAD
CANTON, GA 30115                                    P‐0035415 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENT, GRACE
4534 MAGES AVE
PHILADELPHIA, PA 19135                                1061     11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KENT, TONYA
5413 WHEATCROSS PLACE
RALEIGH, NC 27610                                   P‐0038927 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENTY, RAMONICA
1535 NW 181ST ST
MIAMI, FL 33169                                     P‐0025774 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENTZINGER, VINCENT G.
915 W MARGATE TER APT 1
CHICAGO, IL 60640                                   P‐0027983 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1832 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1833 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KENYON, JOLENE R.
KENYON, KENNETH H.
558 S. HILLCREST DR.
VERONA, WI 53593                                     P‐0012105 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KENYON, ROBERT G.
66 ELIZABETH RD
GENEVA, OH 44041‐9144                                P‐0004270 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEOGH, ALEXANDRA S.
516 5TH STREET
BOULDER CITY, NV 89005                               P‐0026014 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEOGH, ROBERT J.
KEOGH, LISA A.
190 CAMPMEETING RD
WILLOW GROVE, PA 19090                               P‐0017656 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEOUGH, COLLEEN M.
633 MILAN AVE
SOUTH PASADENA, CA 91030                             P‐0022085 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEPAA, LAURIE A.
P.O. BOX 363
KEALAKEKUA, HI 96750                                 P‐0035966 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEPAA, LAURIE A.
P.O. BOX 363
KEALAKEKUA 96750
HAWAII                                               P‐0040234 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEPCZYNSKI, DARIUSZ J.
KEPCZYNSKI, DEREK J.
572 KENTUCKY DR
ROCHESTER HILLS, MI 48307                            P‐0056095 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEPHART, MELISSA ANN
PO BOX 2286
6675 EAST ALSEA HWY
WALDPORT, OR 97394                                     5077     1/3/2019        TK Holdings Inc.                              $0.00                                                                                        $0.00
KEPLEY‐MCNUTT, ELIZABETH J.
404 CABIN HOLLOW RD
APT A
DILLSBURG, PA 11019                                  P‐0029708 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEPLINGER, BRYN D.
267 E TAYLOR ST
HUNTINGTON, IN 46750                                 P‐0014919 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEPPLER, MARILYN J.
115 CREEKSIDE DR
ROCHESTER, NY 14622                                  P‐0013645 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERBER, ELIZABETH ANN
261 SHERWOOD FOREST ROAD
RIVER FALLS, WI 54022                                  1771     11/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KERBER, KURT
261 SHERWOOD FOREST ROAD
RIVER FALLS, WI 54022                                  1393     11/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KERBER, KURT E.
261 SHERWOOD FOREST ROAD
RIVER FALLS, WI 54022                                  1397     11/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KERBYSON, ROBERT J.
5955 GREELEY AVE NE
ROCKFORD, MI 49341                                   P‐0040657 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1833 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1834 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KERBYSON, ROBERT J.
5955 GREELEY AVE NE
ROCKFORD, MI 49341                                 P‐0040659 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERCHOFER, JOHN M.
1569 COLUMBIANA LISBON RD
COLUMBIANA                                         P‐0007880 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERECZMAN, DALE R.
7480 SW 49TH COURT
PORTLAND, OR 97219                                 P‐0021646 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERESZTURY, ROBERT A.
104 FOXTAIL DR.
PITTSBURGH, PA 15239                               P‐0017064 11/6/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KEREWSKY, SHOSHANA D.
KEMP, NANCY T.
2230 W. 27TH AVE
EUGENE, OR 97405                                   P‐0032239 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEREZMAN, CORI L.
935 COUNTRY WOOD COURT
WELLINGTON, FL 33414                               P‐0010750 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERI, FOX
602 FRONT STREET
MARION MA                                          P‐0006288 10/27/2017    TK Holdings Inc., et al .                   $17,000.00                                                                                   $17,000.00
KERN LIEBERS MÉXICO, S.A DE C.V.
11080 EL TEPEYAC
AV PARQUE INDUSTRIAL O´DONELL
QUERETARO INTERNATIONAL AIRPORT
EL MARQUES, QUERETARO 76250
MEXICO                                                56      8/3/2017        TK Holdings Inc.                                                                                       $0.00                               $0.00
KERN LIEBERS MÉXICO, S.A. DE C.V.
MIGUEL GARCIA ARANDA, FINANCE DIRECTOR
11080 EL TEPEYAC AV PARQUE INDUSTRIAL
O´DONELL QUERÉTARO INTERNATIONAL AIRPORT
EL MARQUES, QUERETARO 76250
MEXICO                                                54      8/3/2017        TK Holdings Inc.                                                                                       $0.00                               $0.00
KERN LIEBERS MÉXICO, S.A. DE C.V.
11080 EL TEPEYAC
AV PARQUE INDUSTRIAL O´DONELL
QUERÉTARO INTERNATIONAL AIRPORT
QUERETARO 76250
MEXICO                                                55      8/3/2017        TK Holdings Inc.                                                                                       $0.00                               $0.00
KERN LIEBERS PIERON INC
24505 INDOPLEX CIRCLE
FARMINGTON HILLS, MI 48335                            49      8/1/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
KERN LIEBERS TEXAS INC
400 E. NOLANA LOOP
PHARR, TX 78577                                       50      8/1/2017        TK Holdings Inc.                              $0.00                                                    $0.00                               $0.00
KERN, HAVILYN
592 RAILROAD AVE
NEVADA CITY, CA 95959                              P‐0042946 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERN, JACOB M.
927 ECHO RIDGE DRIVE
DUNCAN, SC 29334                                   P‐0042630 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERN, JACOB M.
927 ECHO RIDGE DRIVE
DUNCAN, SC 29334                                   P‐0042633 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1834 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1835 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
KERN, JUSTIN M.
12477 N BOSCOMBE DRIVE
MARANA, AZ 85653                                   P‐0001766 10/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KERN, KATHERINE
10500 SILKWOOD CT
SAINT LOUIS, MO 63114                              P‐0022721 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KERN, PAUL A.
997 SMOKERISE BLVD
PORT ORANGE, FL 32127                              P‐0019693 11/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KERN, RICHARD F.
21728 ARRIBA REAL
34 G
BOCA RATON, FL 33433                               P‐0004358 10/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KERN, RICHARD F.
21728 ARRIBA REAL
34 G
BOCA RATON, FL 33433                               P‐0024645 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KERNAN, BARBARA B.
4 CANDLEMAKER COURT
# 106
PIKESVILLE, MD 21208                               P‐0008743 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KERNAN, JOSEPH
114300 BLACK BASS LN
CHECOTAH, OK 74426                                 P‐0036662 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KERNAN, JOSEPH
114300 BLACK BASS LN
CHECOTAH, OK 74426                                 P‐0036667 12/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KERNAN, PATRICK J.
5889 EUREKA RD.
ROME, NY 13440                                     P‐0043585 12/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KERNER, FELIX
2834 ROCK BRIDGE RD
MARIETTA, GA 30066                                 P‐0005437 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KERNER, KATHERINE A.
COMETA, THOMAS
6130 THORNHILL DRIVE
OAKLAND, CA 94611                                  P‐0014534 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KERNS, HEIDI
5468 OLD GRIFFIN ROAD
CHESNEE, SC 29323                                    1177      11/2/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00
KERNS, HEIDI
5468 OLD GRIFFIN ROAD
CHESNEE, SC 29323                                    1641      11/2/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
KERNS, ROGER N.
687 W. SECOND ST
XENIA, OH 45385                                    P‐0030240 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KERNS, THOMAS L.
754 BUNNER RIDGE RD
FAIRMONT, WV 26554                                 P‐0028280 11/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KERR, CORSHEENA
P.O BOX 622
WELDON, NC 27890                                   P‐0056440   2/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KERR, EVITA
4992 BROOKSIDE AVE
FONTANA, CA 92336                                  P‐0026639 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                         Page 1835 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1836 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KERR, EVITA D.
DE LEON, IBARRA
4992 BROOKSIDE AVE
FONTANA, CA 92336                                   P‐0026638 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERR, EVITA D.
4992 BROOKSIDE AVE
FONTANA, CA 92336                                   P‐0026643 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERR, REBECCA L.
14605 E 111TH PL N
OWASSO, OK 74055                                    P‐0030859 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERR, ROBERT D.
1038 LONGWOOD DRIVE
WOODSTOCK, GA 30189                                 P‐0007354 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERR, ROGER D.
KERR, SHARON K.
113 MALVERN DR
NORMAL, IL 61761                                    P‐0052151 12/27/2017    TK Holdings Inc., et al .                     $850.00                                                                                       $850.00
KERR, WILLIAM B.
6406 SILVER MESA DR., UNIT F
HIGHLANDS RANCH, CO 80130‐5879                      P‐0035472 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERRIGAN, KENDALL L.
275 W. GORDON ST.
COAL CITY, IL 60416                                 P‐0024978 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERR‐SUTTON, CORSHEENA
P.O. BOX 622
WELDON, NC 27890                                    P‐0002495 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERSHNER, GRAY
P.O. BOX 1961
GRANTS, NM 87020                                    P‐0043293 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERSHNER, JUNE E.
KERSHNER, GRAY
P.O. BOX 1961
GRANTS, NM 87020                                    P‐0043289 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERSHNER, KATHRYN
WELLER GREEN TOUPS & TERRELL
P.O BOX 350
BEAUMONT, TX 77704                                  P‐0027340 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERSTEIN, ALAN B.
13214 FIJI WAY
UNIT K
MARINA DEL REY, CA 90292                            P‐0012171 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERSTEIN, RICHARD J.
595 FAIRWAY CT NE
FT WALTON BEACH, FL 32547‐1809                      P‐0051586 12/27/2017    TK Holdings Inc., et al .                   $13,628.00                                                                                   $13,628.00
KERSTEN, RICHARD C.
KERSTEN, ALICE M.
3004 MAGNOLIA AVE
LONG BEACH, CA 90806‐1366                           P‐0056983   2/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KERWIN, ADRIAN T.
915 ONAHA STREET
HONOLULU, HI 96816                                  P‐0011121 10/31/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KERWIN, RAYMOND
41 E EMAUS ST
MIDDLETOWN, PA 17057                                P‐0011493 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1836 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1837 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KERWINPECK, DEBORAH K.
940 LOMA VERDE AVE
PALO ALTO, CA 94303                                  P‐0015623 11/4/2017     TK Holdings Inc., et al .                     $375.00                                                                                       $375.00
KERWOOD, GARY S.
KERWOOD, ELIZABETH A.
2750 PEAVINE PINES CT.
RENO, NV 89523                                       P‐0008103 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESHISHIAN, EMMA
212 S JACKSON ST. # 10
GLENDALE, CA 91205                                   P‐0054260   1/8/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESLER, MARTHA
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0044006 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESNER, RENEE
65 MAYHEW DRIVE
S. ORANGE, NJ 07079                                  P‐0057168 2/11/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESSEL, KURT G.
2812 MIDDLESBOROUGH CT
FORT COLLINS, CO 80525‐2331                          P‐0010719 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESSEL, KURT G.
2812 MIDDLESBOROOUGH CT
FORT COLLINS
, CO 80525‐2331                                      P‐0010728 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESSEL, KURT G.
2812 MIDDLESBOROOUGH CT
FORT COLLINS
, CO 80525‐2331                                      P‐0010741 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESSELL, DAVID L.
538 MIDVALE WAY
MILL VALLEY, CA 94941                                P‐0016085 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESSELL, DAVID L.
538 MIDVALE WAY
MILL VALLEY, CA 94941                                P‐0027445 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESSELMAN, LORI W.
WINKLER, SHELDON
8672 EAST EAGLE CLAW DRIVE
SCOTTSDALE, AZ 85266‐1058                            P‐0038036 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESSLER, ADRIENNE
P.O. BOX 2270
CAPE MAY, NJ 08204                                   P‐0019834 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESSLER, ADRIENNE
P.O. BOX 2270
CAPE MAY, NJ 08204                                   P‐0029065 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESSLER, ANTHONY J.
754 OLD HANOVER RD
SPRING GROVE, PA 17362                               P‐0039510 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESSLER, CARL
14004 BURNING BUSH LANE
SILVER SPRING, MD 20906                              P‐0047592 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESSLER, CARL
14004 BURNING BUSH LANE
SILVER SPRING, MD 20906                              P‐0047654 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KESSLER, CARL
14004 BURNING BUSH LANE
SILVER SPRING, MD 20906                              P‐0047676 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1837 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 1838 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                          Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                   Amount
KESSLER, CARL
14004 BURNING BUSH LANE
SILVER SPRING, MD 20906                             P‐0047695 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KESSLER, CAROLYN E.
4938 PARK MANOR EAST
APT 3206
SHELBY TOWNSHIP, MI                                 P‐0037631 12/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KESSLER, DANIEL K.
20906 BLOOMING PEAR CT.
CYPRESS, TX 77433                                   P‐0044109 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KESSLER, DANIEL K.
20906 BLOOMING PEAR CT.
CYPRESS, TX 77433                                   P‐0044111 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KESSLER, DANIEL K.
20906 BLOOMING PEAR CT.
CYPRESS, TX 77433                                   P‐0044118 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KESSLER, GLENNA S.
3226 PAWDICK CT.
PLACERVILLE, CA 95667                               P‐0047034 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KESSLER, JONATHAN A.
690 VICTOR WAY APT. 2
MOUNTAINVIEW, CA 94040                              P‐0032721 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KESSLER, JONATHAN L.
7435 LASCALA DRIVE
HUDSON, OH 44236‐1888                               P‐0030303 11/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KESSLER, KENDALL A.
1240 HEARTWOOD DR.
ROHNERT PARK, CA                                    P‐0018803 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KESSLER, MICHAEL D.
9394 GREENTHREAD LN
ZIONSVILLE, IN 46077                                P‐0030358 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KESSLER, NOLAN W.
4616 BOSAL COURT
ELK GROVE, CA 95758                                 P‐0048410 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KESSLER, RICHARD D.
53 FRANKLIN ST
NORTHPORT, NY 11768                                 P‐0053492    1/1/2018     TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
KESTERSON, LAURA J.
3883 BUCHANAN AVE SP#139
RIVERSIDE, CA                                       P‐0020486 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KESTERSON, LESLIE A.
20614 STONE OAKY PARKWAY
APT 1821
SAN ANTONIO, TX 78258                               P‐0001838 10/22/2017      TK Holdings Inc., et al .                  $500,000.00                                                                                   $500,000.00
KESTERSON, TERRY L
126 PINEHAVEN PL
HOT SPRINGS, AR 71913                                 2419      11/10/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
KESWANI, ANIL J.
1835 CADDINGTON DR UNIT 66
RANCHO PALOS VER, CA 90275                          P‐0015376 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KETCHAM, EDWARD J.
KETCHAM, ALICIA
14062 MAZATLAN WAY
POWAY, CA 92064                                     P‐0055984 1/28/2018       TK Holdings Inc., et al .                   $10,000.00                                                                                    $10,000.00



                                                                                           Page 1838 of 3871
                                                      Case 17-11375-BLS                    Doc 4247                  Filed 10/26/20                    Page 1839 of 1950
                                                                                                             Claim Register
                                                                                                      In re TK Holdings Inc., et al .
                                                                                                           Case No. 17‐11375

                                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                  Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                        Amount                                                  Amount
KETCHAM, KOSIMA X.
701 LAKEWOOD DR
ALVARADO, TX 76009                                             P‐0022755 11/11/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KETCHERSIDE, MICHELLE L.
1404 19TH STREET
#1
WOODWARD, OK 73801                                             P‐0013919 10/24/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KETCHUM, PATRICIA A.
1601 BAY ST
UNIT 203
TAUNTON, MA 02780                                              P‐0009820 10/30/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KETTERER, LINCOLN E.
6691 MEADOW GLEN DR S
WESTERVILLE, OH 43082                                          P‐0049294 12/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KETTERING, FRANCES A.
4491 BINFIELD CIRCLE
UNIONTOWN, OH 44685                                            P‐0007819 10/28/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KETTERING, JUDITH A.
601 SEMPLE DRIVE
NORTH HUNTINGDON, PA 15642                                     P‐0035976 12/5/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KETTLEHUT, ALLAN
7309 RAVENSWOOD RD
GRANBURY, TX 76049                                             P‐0003324 10/24/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEVILLE, MEGAN P.
3411 7TH AVE SOUTH
GREAT FALLS, MT 59405                                          P‐0051186 12/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEVILLE, PETER M.
KEVILLE, LISA A.
3411 7TH AVE SOUTH
GREAT FALLS, MT 59405                                          P‐0051077 12/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEVILLE, PETER M.
KEVILLE, LISA A.
3411 7TH AVE SOUTH
GREAT FALLS, MT 59405                                          P‐0051294 12/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEVILLE, PETER M.
KEVILLE, LISA A.
3411 7TH AVE SOUTH
GREAT FALLS, MT 59405                                          P‐0051862 12/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEVIN A FUCIARELLI MDPC
BOX 25051
SCOTTSDALE, AZ 85255                                           P‐0048580 12/26/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3138    11/22/2017   TK Holdings de Mexico S. de R.L. de C.V.                 $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3161    11/22/2017       Takata Protection Systems Inc.                       $0.00                                                                                        $0.00




                                                                                                           Page 1839 of 3871
                                                      Case 17-11375-BLS                   Doc 4247                  Filed 10/26/20                     Page 1840 of 1950
                                                                                                             Claim Register
                                                                                                      In re TK Holdings Inc., et al .
                                                                                                           Case No. 17‐11375

                                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                  Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                        Amount                                                  Amount
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3164    11/22/2017              Takata Americas                               $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3165    11/22/2017                TK China, LLC                               $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3166    11/22/2017       Takata de Mexico, S.A. de C.V.                       $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3167    11/22/2017               TK Mexico Inc.                               $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3169    11/22/2017           Interiors in Flight Inc.                         $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3173    11/22/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3174    11/22/2017               TK Mexico LLC                                $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3206    11/22/2017      Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3207    11/22/2017               TK Finance, LLC                              $0.00                                                                                        $0.00



                                                                                                           Page 1840 of 3871
                                                      Case 17-11375-BLS                    Doc 4247                 Filed 10/26/20                     Page 1841 of 1950
                                                                                                             Claim Register
                                                                                                      In re TK Holdings Inc., et al .
                                                                                                           Case No. 17‐11375

                                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                  Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                        Amount                                                  Amount
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3262    11/22/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3563    11/27/2017       Takata Protection Systems Inc.                       $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3578    11/27/2017      Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3580    11/27/2017               TK Mexico LLC                                $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3586    11/27/2017   TK Holdings de Mexico S. de R.L. de C.V.                 $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3590    11/27/2017                TK China, LLC                               $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3593    11/27/2017               TK Mexico Inc.                               $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3601    11/27/2017       Takata de Mexico, S.A. de C.V.                       $0.00                                                                                        $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3641    11/27/2017              TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                                          Page 1841 of 3871
                                                      Case 17-11375-BLS                     Doc 4247                   Filed 10/26/20                     Page 1842 of 1950
                                                                                                               Claim Register
                                                                                                        In re TK Holdings Inc., et al .
                                                                                                             Case No. 17‐11375

                                                                                                                                      Current General                                          Current 503(b)(9)
                                                                                                                                                          Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address                  Claim No. Claim Date                     Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                                           Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                          Amount                                                   Amount
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3652      11/27/2017               TK Finance, LLC                              $0.00                                                                                         $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3668      11/27/2017              Takata Americas                               $0.00                                                                                         $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3693      11/27/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                         $0.00
KEVIN HERLIHY, INTENDED ADMINISTRATOR OF THE ESTATE OF DENIS
HERLIHY, DECEASED
SULLIVAN PAPAIN BLOCK MCGRATH & CANNAVO P.C.
FRANK V. FLORIANI
120 BROADWAY
NEW YORK, NY 10271                                               3713      11/27/2017           Interiors in Flight Inc.                         $0.00                                                                                         $0.00
KEWISH, JULIA
6005 BUCKHORN RD
GREENSBORO, NC 27410                                           P‐0018352 11/7/2017              TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEY ENVIRONMENTAL INC
200 THIRD AVENUE
CARNEGIE, PA 15106‐2600                                        P‐0047648 12/26/2017             TK Holdings Inc., et al .                      $171.00                                                                                       $171.00
KEY FORD, LLC D/B/A WORLD FOR
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                                P‐0049633 12/22/2017             TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEY FORD, LLC D/B/A WORLD FOR
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                                      P‐0058269 11/13/2018             TK Holdings Inc., et al .                 $2,377,080.00                                                                                $2,377,080.00
KEYES, ALBERT
5323 BLANEY WAY
DALLAS, TX 75227                                                 1658      11/3/2017               TK Holdings Inc.                         $46,000.00                                                                                    $46,000.00
KEYES, ALBERT
5323 BLANEY WAY
DALLAS, TX 75227                                                 2168      11/3/2017               TK Holdings Inc.                         $46,000.00                                                                                    $46,000.00
KEYES, ANDREW J.
2602 FREDERICK AVE
APT. 8
ST. JOSEPH, MO 64506                                           P‐0020896 11/9/2017              TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEYES, MARTHA B.
4158 AZALEA COURT
SNELLVILLE, GA 30039                                           P‐0056516    2/3/2018            TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KEYLES, CARMELLA
22 KEATS RD
SHORT HILLS, NJ 07078                                          P‐0017036 11/6/2017              TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                                             Page 1842 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1843 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KEYLES, MICHAEL
22 KEATS RD
SHORT HILLS, NJ 07078                               P‐0017018 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEYS, BERYL A.
3383 MONAGHAN ST
DUBLIN                                              P‐0048791 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEYS, BEVERLY J.
505 1ST AVE
APT 402
TWO HARBORS, MN 55616                               P‐0022793 11/11/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KEYS, SHARON L.
921 SE 21ST AVE
CAPE CORAL, FL 33990                                P‐0002064 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KEZAR, DANIEL L.
1857 VISTA POINTE
HENDERSON, NV 89012                                 P‐0021892 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHACHATUROV, NATASHA L.
26355 CLIFF GIBSON RD
MARSTON
MARSTON, NC 28363                                   P‐0034597 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHACHIKYAN, SAHAK
2307 PASEO DE CIMA
GLENDALE, CA 91206                                  P‐0022155 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHACHIKYAN, SAHAK
2307 PASEO DE CIMA
GLENDALE, CA 9126                                   P‐0022157 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHACHIYAN, MARIA
149 HEATH MEADOW PL
SIMI VALLEY, CA 93065                               P‐0042451 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHADER, MUSTAFA S.
P.O. BOX 574
SANDY, UT 84091                                     P‐0002697 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHALEELUDDIN, MANSOOR
KHALEELUDDIN, HINA
1123 ELM GROVE DR
ALLEN, TX 75002                                     P‐0007700 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHALIFA, AWATIF A.
3800 POWELL LANE UNIT 504
FALLS CHURCH, VA 22041                              P‐0043898 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHALIFA, AWATIF A.
3800 POWELL LANE UNIT 504
FALLS CHURCH, VA 22041                              P‐0044034 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHALIFE, GEORGES
4577 WINTERGREEN DRIVE
TROY, MI 48098                                      P‐0013337 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHALIFE‐MARJIEH, DANA
3 HASTINGS CLOSE
HASTINGS ON HUDS, NY 10706                          P‐0013343 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHALIL, ALI
20854 RICHMOND DR.
NORTHVILLE, MI 48167                                  2787    11/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KHALIL, RICHARD
P.O. BOX 2453
BARSTOW, CA 92312                                   P‐0031611 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1843 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 1844 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
KHALIL, SAWSAN
P.O. BOX 2453
BARSTOW, CA 92312                                    P‐0031612 11/26/2017      TK Holdings Inc., et al .                    $3,500.00                                                                                     $3,500.00
KHALIL, YASMINE F.
5909 JELLICO AVENUE
ENCINO, CA 91316                                     P‐0057835    4/9/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KHALLOUF, ABDALHAMID
PREMIER AMERICA
2285 W BROADWAY
L228
ANAHEIM, CA 92804                                    P‐0023157 11/12/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                     $5,000.00
KHAMUDIS, ALEX
5460 WHITE OAK AVE. #G316
ENCINO, CA 91362                                     P‐0046366 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KHAMUDIS, ALEXANDER
5820 LOGWOOD RD
WESTLAKE VILLAGE, CA 91362                           P‐0048803 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KHAN, ATIF A.
6019 S INGLESIDE AVE
APT 804
CHICAGO, IL 60637                                    P‐0028175 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KHAN, BAHADER
12334 VIA DE PALMAS DR.
MORENO VALLEY, CA 92555                              P‐0036979 12/4/2017       TK Holdings Inc., et al .                 $2,170,000.00                                                                                $2,170,000.00
KHAN, SAIRA
10232 HICKORY RIDGE RD #402
COLUMBIA, MD 21044                                     4759      1/26/2018        TK Holdings Inc.                              $0.00               $0.00                                                                     $0.00
KHANANI, MOHAMMED Z.
10323 SW 20TH ST
MIRAMAR, FL 33025                                    P‐0003509 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KHANDHADIA, PARESH
C/O MOSS LAW, PLC
ATTN: LEIGH D. MOSS, ESQ.
4190 TELEGRAPH RD., SUITE 3000
BLOOMFIELD HILLS, MI 48302                             2041      11/10/2017       TK Holdings Inc.                              $0.00               $0.00                                                                     $0.00
KHANG, TONG
192 WHEELOCK PKWY W
SAINT PAUL, MN 55117‐3658                              2367      11/9/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
KHARADJIAN, HARUTYUN H.
7932 ALLOTT AVENUE
PANORAMA CITY, CA 91402                                2182      11/8/2017        TK Holdings Inc.                              $0.00                                                                                         $0.00
KHAS, TODD
NO ADDRESS PROVIDED
                                                     P‐0055362 1/20/2018       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KHASIN, IRINA
220 HIGH ST
ACTON, MA 01720                                      P‐0023368 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KHATAMI, PEDDY
KHATAMI, LINDA
1954 ALVINA DR
PLEASANT HILL, CA 94523                              P‐0028438 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KHATAMI, PEDDY
KHATAMI, LINDA
1954 ALVINA DR
PLEASANT HILL, CA 94523                              P‐0028441 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                            Page 1844 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1845 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KHATRI, IBRAHIM
6 OSWEGATCHIE RD
WATERFORD, CT 06385                                 P‐0006005 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHAWAJA, GLORIA L.
HASSAN, KHAWJA
POBOX 553
TRACY, CA 95378                                     P‐0054119   1/7/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHAWAJA, IMRAN
130 LESLIE PLACE
SCOTT DEPOT, WV 25560                               P‐0001278 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHAWAJA, IMRAN
130 LESLIE PLACE
SCOTT DEPOT, WV 25560                               P‐0001284 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHAWAJA, TAQI
ALI, JAUVERIA
6 GREGORY LANE
FRANKLIN PARK, NJ 08823                             P‐0021489 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHELIF, KAIS
KHELIF, KAIS
DEPT OF REVENUE
2525 COUNTY ROAD 3 SW
COKATO, MN 55321                                    P‐0019420 11/8/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
KHIM, DAVID L.
1358 BENNETT AVE
LONG BEACH, CA 90804                                P‐0041500 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHIM, SAMBATH P.
1358 BENNETT AVE
LONG BEACH, CA 90804                                P‐0041183 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHIRMAN, ERIN E.
KHIRMAN, JONATHAN C.
456 ST. FRANCIS DRIVE
DANVILLE, CA 94526                                  P‐0015603 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHODAVERDI, ELMIRA
1811 N VERDUGO RD APT C
GLENDALE, CA 91208                                  P‐0051782 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHOKHER, USMAN
13 CELESTIAL CT
ROSEVILLE, CA 95678                                 P‐0014863 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHOLODYUK, VIKTOR
13016 104TH ST.
VANCOUVER, WA 98682                                 P‐0027230 11/16/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
KHOMIAK, LUDMILA
209 SE 15TH STREET
DANIA BEACH, FL 33004                               P‐0001038 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHORASSANI, SEDIGHEH
90 HILLTOP ACRES
YONKERS, NY 10704‐2849                              P‐0037580 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHOSRAVY, DAVOOD
KHOSRAVY, BARBARA L.
3400 W. ELEPHANT HEAD RD.
GREEN VALLEY, AZ 85622                              P‐0003165 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHOURY, CHRISTIANE
4000 KINNAMON RD
APT 101
CLEMMONS, NC 27012                                  P‐0057234 2/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1845 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1846 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KHOURY, KATHRYN L.
7558 W THUNDERBIRD RD
STE 1‐416
PEORIA, AZ 85381                                     P‐0038442 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHOURY, KRISTEN D.
2540 WOODBOURNE PLACE
CAPE CORAL, FL 33991                                 P‐0046491 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHOWAJA, AMEER
6942 ARCHER TRAIL
INVER GROVE HGHT, MN 55077                           P‐0035041 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHOWJA, HEENA
207 S. CALLE SEVILLE #1
SAN CLEMENTE, CA 92672                               P‐0032227 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHRAMOV, DMITRII
DMITRII KHRAMOV
1120 N. FULLER AVE. APT. 202
WEST HOLLYWOOD, CA 90046                             P‐0019871 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHULLAR, REVA
364 STARLIGHT CREST DR.
LA CANADA, CA 91011‐2839                             P‐0056060 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KHUU, VICTOR J.
7645 BELLE ROSE CIR
ROSEVILLE, CA 95678                                  P‐0044590 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIBIT, HENRY J.
KIBIT, SARASWATI R.
2500 NW HIGH HEAVEN RD.
MCMINNVILLE, OR 97128                                P‐0035985 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KICK, FRED C.
155 NE ELM TERRACE
JENSEN BEACH, FL 34957                               P‐0009308 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KICK, FRED C.
155 NE ELM TERRACE
JENSEN BEACH, FL 34957                               P‐0009396 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KICKER, JAMES R.
1539 IVY DRIVE
HERNANDO, MS 38632                                   P‐0032002 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KICKLIGHTER, CHARLTON D.
1014 BIRDFORD LAKE ROAD
GLENNVILLE, GA 30427                                 P‐0005139 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIDD SR, TYRONE
P O BOX 546
CHATOM, AL 36518                                     P‐0021306 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIDD STAMPS, JOYIKA D.
1109 MULE DEER DR
ARLINGTON, TX 76002                                  P‐0025296 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIDD, ANDREW M.
1176 BURDETTE RD.
GRAY COURT, SC 29645                                 P‐0046216 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIDD, KIMBERLI M.
8461 NW 24 STREET
SUNRISE, FL 33322                                    P‐0000405 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIDD, TANESHIA P.
2298 ODONNELL BLVD
GULFPORT, MS 39507                                   P‐0035725 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1846 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1847 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KIDD, THERESA M.
KIDD, JOHNSTON S.
18096 NW SYLVANIA LN.
PORTLAND, OR 97229                                    P‐0029368 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIDD, WILLIAM B.
2723 SUNNY LANE SE
MARIETTA, GA 30067                                    P‐0008495 10/29/2017    TK Holdings Inc., et al .                     $110.00                                                                                       $110.00
KIDWELL, CHRISTINA L.
5824 W. 117
CARKONDALE, KS 66414                                    4041    12/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIEDA, CAROL E.
5633 HAMILTON ROAD
PITTSBURGH, PA 15236                                  P‐0011646 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIEDA, CHRISTINE F.
5633 HAMILTON ROAD
PITTSBURGH, PA 15236                                  P‐0018343 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIEFER, BRIAN L.
P.O. BOX 9085
FORT WAYNE, IN 46899‐9085                             P‐0052695 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIEFER, CHRISTINE M.
3182 KENSINGTON ROAD
AVONDALE ESTATES, GA 30002                            P‐0005078 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIEFER, GARY W.
320 BOWMAN DRIVE
WEST DEPTFORD, NJ 08096                               P‐0029118 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIEFER, JOHN R.
290 NORTH ALMENAR DRIVE
GREENBRAE, CA 94904                                   P‐0014777 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIEFER, JOHN R.
290 NORTH ALMENAR DRIVE
GREENBRAE, CA 94904                                   P‐0014786 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIEFER, KARIN A.
773 CHANTRY CIRCLE
SIMI VALLEY, CA 93065                                 P‐0037258 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIEFER, KELLIE L.
23921 AULT ROAD
PERRYSBURG, OH 43551                                  P‐0036265 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIEFFER, NATHAN A.
2600 UNIVERSITY AVE SE #400
MINNEAPOLIS, MN 55414                                 P‐0032871 11/24/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
KIEFFER, NATHAN ANDREW
2600 UNIVERSITY AVE S.E #400
MINNEPOLIS, MN 55414                                    1917     11/9/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIEHLMEIER, BRENDA L.
2919 SHANNON RD.
ERIE, PA 16510                                        P‐0036534 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIEHLMEIER, JEFFREY T.
P.O. BOX 891161
OKLAHOMA CITY, OK 73189                               P‐0031554 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIEHN, CASSY
KIEHN, CASSY
16530 GLENSHIRE DR
TRUCKEE, CA 96161                                     P‐0027560 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIEKHAEFER, CHRISTINE S.
2255 SAM EVANS PL
ASHLAND, OR 97520                                     P‐0046618 12/26/2017    TK Holdings Inc., et al .                     $275.00                                                                                       $275.00
                                                                                           Page 1847 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1848 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
KIEL, ROBERT B.
78093 CALLE NORTE
LA QUINTA, CA 92253                                  P‐0050001 12/27/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                    $20,000.00
KIEL, TONYA
7720 THOMAS RD. APT . 1701
MOBILE, AL 36695                                       3731    11/28/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
KIELANOWICZ, EDWARD M.
KIELANOWICZ, ANN Y.
9955 OXFORD CT
MOKENA, IL 60448                                     P‐0013952 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIELER, BRUCE W.
P.O. BOX 471
WHARTON, TX 77488                                    P‐0051411 12/27/2017    TK Holdings Inc., et al .                       $70.20                                                                                        $70.20
KIELTY, SUSAN M.
1502 THOMPSON AVE.
LIBERTY MO. 64068
                                                     P‐0045297 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIELY, BRIDGET C.
239 STONEHEDGE LANE
ROCKFORD, IL 61107                                   P‐0017617 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIENTZ, KRAIG K.
6322 N TARRYTOWN ST
PARK CITY, KS 67219‐1716                             P‐0027166 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIENZLE, WALTER W.
808 KENT CIR
BARTLETT, IL 60103                                   P‐0005111 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIER, SHAZZAN T.
16SW 9ST APT 202
FORT LAUDERDALE, FL 33315                            P‐0014093 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIERAS, KIM
1812 S CALUMET AVE
CHICAGO, IL 60616                                    P‐0011016 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIERNA, KAREN
LANGDON & EMISON LLC
911 MAIN STREET
LEXINGTON, MO 64067                                  P‐0054863 1/16/2018     TK Holdings Inc., et al .                 $2,500,000.00                                                                                $2,500,000.00
KIERNAN, BRIAN G.
435 CARPENTERS COVE LANE
DOWNINGTOWN, PA 19335                                P‐0009387 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIESEL, ROBERT F.
KIESEL, BARBARA M.
1125 RAWLINSVILLE RD.
WILLOW STREET, PA 17584                              P‐0016197 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIESKOWSKI, PEGGY J.
1227 SOUTH COVE LANE
VESTAVIA HILLS, AL 35216                             P‐0047361 12/22/2017    TK Holdings Inc., et al .                  $200,000.00                                                                                   $200,000.00
KIESTLER, CASSIE
PO BOX 7122
KNOXVILLE, TN 37921                                    496     10/25/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
KIEU, TU M.
1754 GELBKE LANE
CONCORD, CA 94520                                    P‐0028091 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIGER, NORMAN L.
KIGER, DIANA A.
7691 BELGRAVE AVE
GARDENGROVE, CA 92841                                P‐0027882 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                          Page 1848 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1849 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KIGHT, ALBERT B.
CREDIT ACCEPTANCE
126 ROLLINGWOOD CIRCLE
ROME, GA 30165                                      P‐0021426 11/10/2017      TK Holdings Inc., et al .                   $11,000.00                                                                                   $11,000.00
KIGHT, CINDY B.
5333 W. FEDORA AVE
FRESNO, CA 93722                                    P‐0040118 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIJANKO, ELIZABETH E
7 APPLEWOOD DR
SHELTON, CT 06484                                     3801      12/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
KILARU, SHREE D.
1831 COVINGTON WOODS LANE
LAKE ORION, MI 48360                                P‐0054068    1/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILARU, SHREE D.
KILARU, SAROJANI B.
1831 COVINGTON WOODS LANE
LAKE ORION, MI 48360                                P‐0055851 1/26/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILBANE, JANET R.
KILBANE, THOMAS P.
10633 GETTYSBURG RD
NEWBURGH, IN 47630                                  P‐0005351 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILBRIDE, MICHAEL R.
25 MAMMOTH RD
HOOKSETT, NH 03106                                  P‐0042615 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILBURG, STEVEN E.
614 WEST SLIFER STREET
APT 10
PORTAGE, WI 53901                                   P‐0033899 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILBURN, JAMES E.
490 CHIEF CREEK ROAD
LAWRENCEBURG, TN 38464                              P‐0024997 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILCULLEN, MICHAEL
KILCULLEN, MICHAEL
471 BARN SWALLOW DRIVE
LINDENHURST, IL 60046                               P‐0022498 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILE, JEFFREY L.
618 E 3RD ST
BERWICK, PA 18603                                   P‐0040569 12/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILEY, STEVEN W.
405 BOYCE AVE
ALAMOGORDO, NM 88310                                  1314      10/31/2017       TK Holdings Inc.                              $0.00              $0.00                                 $0.00                               $0.00
KILEY, STEVEN W.
405 BOYCE AVE
ALAMOGORDO, NM 88310‐4315                           P‐0023779 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILGORE JR, CHARLES R.
694 HIGHLAND OAKS LANE SE
MABLETON, GA 30126                                  P‐0004918 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILGORE, JAMES R.
916 PONY FARM RD
KITTANNING, PA 16201                                P‐0004934 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILGORE, JAMES R.
916 PONY FARM RD
KITTANNING, PA 16201                                P‐0005093 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILIAN, LORNA E.
6707 POWERS CT
SHELBY TOWNSHIP, MI 48317‐2235                      P‐0038635 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1849 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1850 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KILIAN, YVONNE
5200 POLK ST
HOLLYWOOD, FL 33021                                 P‐0005744 10/26/2017    TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
KILKER, MARK S.
5897 69TH AVE N
PINELLAS PARK, FL 33781                             P‐0007233 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILLAM, FREDERICK W.
KILLAM, JEANNE A.
12017 MARBLEHEAD DRIVE
TAMPA, FL 33626                                     P‐0042206 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILLAM, FREDERICK W.
KILLAM, JEANNE A.
12017 MARBLEHEAD DRIVE
TAMPA, FL 33626                                     P‐0042986 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILLAM, PATRICIA R.
WATERS, SARAH B.
3576 OLD ATMORE
FLOMATON, AL 36441                                  P‐0024076 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILLEEN, CRYSTAL
1635 MOLUF ST
DEKALB, IL 60115                                    P‐0015600 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILLEEN, KEVIN
MCNIEL, BETTY
14224 SE 45TH PL
BELLEVUE, WA 98006                                  P‐0032584 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILLGO, LAURA
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                     P‐0043993 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KILLIAN, EZRA A.
400 WEST MAIN ST
BISMARCK, MO 63624                                  P‐0007794 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILLIAN, PACE J.
KILLIAN, KARI J.
2066 CALIFORNIA CIRCLE
PROVO, UT 84606                                     P‐0010153 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILLIAN, STEPHANIE A.
3416 ENGLISH OAKS DRIVE NW
KENNESAW, GA 30144                                  P‐0007086 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILLINGBECK, GLEN L.
14911 EL CAMINO REAL
DEL MAR, CA 92014                                   P‐0040069 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILLINGER, BRENT
1126 25TH AVE N
ST PETERSBURG, FL 33704                             P‐0003770 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILLION, RAY C.
2351 SANTA CRUZ DRIVE
ATWATER, CA 95301                                   P‐0014450 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILLMAN, KATHLEEN
40840 CR 25 LOT 140
LADY LAKE, FL 32159                                 P‐0015646 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILLMER, KENT B.
202 NUTMEG LANE
JENNINGS, LA 70546                                  P‐0014726 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1850 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1851 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KILMARTIN, SEAN E.
4244 OLD COURSE DRIVE
CHARLOTTE, NC 28277                                P‐0003385 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILMARTIN, SEAN E.
4244 OLD COURSE DRIVE
CHARLKOTTE, NC 28277                               P‐0003395 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILMER, WILLIAM B.
28345 JULEP RD.
BROOKFIELD, MO 64628                               P‐0041967 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILMNICK, JAMY H.
901 CENTER STREET
UNIT 303
DES PLAINES, IL 60016‐6558                         P‐0018248 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILPATRICK, PATRICIA K.
9278 MORRISON RD
LULA, GA 30554                                     P‐0051067 12/26/2017    TK Holdings Inc., et al .                   $35,000.00                                                                                   $35,000.00
KILROY, JEAN M.
5647 LOS PALOS CR
BUENA PARK, CA 90620                               P‐0027250 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KILROY, KEVIN P.
4 TIMBERWOOD DRIVE
UNIT 101
LEBANON, NH 03766                                  P‐0032215 11/27/2017    TK Holdings Inc., et al .                    $4,500.00                                                                                    $4,500.00
KIM, ALAN G.
141 S. SEGOE RD.
MADISON, WI 53705‐4936                             P‐0040844 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, ALAN G.
KIM JR., ALAN
141 S. SEGOE RD.
MADISON, WI 53705‐4936                             P‐0040845 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, ALEXANDER J.
2022 E. 7TH ST.
#7
LONG BEACH, CA 90804                               P‐0021356 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, BRIAN
4319 HARBOR RIDGE ROAD NE
TACOMA, WA                                         P‐0036847 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, BRUCE
426 S. CEDARCREST DR
SCHAUMBURG, IL 60193                               P‐0024458 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, BRUCE
426 S. CEDARCREST DR
SCHAUMBURG, IL 60193                               P‐0024468 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, CATHERINE
17092 EDGEWATER LANE
HUNTINGTON BEACH, CA 92649                           2967    11/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIM, CHANGDUK
1387 NESTWOOD WAY
MILPITAS, CA 95035                                 P‐0035658 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, CHWI WOON
1920 S. 3RD ST. APT 66
WACO, TX 76706                                     P‐0049221 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, CHWI‐WOON
1920 S. 3RD ST. APT 66
WACO, TX 76706                                     P‐0049195 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1851 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1852 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KIM, CLARA J.
KIM, JENNIE H.
5016 VIA CUPERTINO
CAMARILLO, CA 93012                                P‐0050846 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, DENNIS D.
10572 E BELLA VISTA DR
SCOTTSDALE, AZ 85258                               P‐0046853 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, DONG S.
9616 SHADOW OAK DRIVE
MONTGOMERY VILLA, MD 20886‐1126                    P‐0041261 12/17/2017      TK Holdings Inc., et al .                     $980.10                                                                                       $980.10
KIM, DONGMIN
14307 ROXBURY LAKE DR
GLENELG, MD 21737                                  P‐0017855 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, ELLIOTT S.
1112 E OAK ST.
LOUISVILLE, KY 40204                               P‐0000058 10/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, ETHAN K.
2102 CASTLEBURG DR
APEX, NC 27523                                     P‐0001475 10/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, EUGENE H.
4600 FAIRBANKS DR APT 1818
EL PASO, TX 79924                                  P‐0033068 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, EUN J
5155 VAN KLEECK ST
APT 7E
ELMHURST, NY 11373                                   4483      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIM, EUN J.
5155 VAN KLEECK STREET APT 7E
ELMHURST, NY 11373                                 P‐0051879 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, GEORGE S.
32 PROSPECT AVE
MONTCLAIR, NJ 07042                                P‐0036490 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, GRACE K.
326 S. MANHATTAN PLACE
APT. 204
LOS ANGELES, CA 90020                              P‐0039750 12/13/2017      TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KIM, GUN WOO
15642 SAND CANYON AVENUE
#52530
IRVINE, CA 92619                                   P‐0044139 12/21/2017      TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
KIM, HELEN
12436 CASCADE CANYON DR.
GRANADA HILLS, CA 91344                            P‐0046545 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, HONG C.
5639 LICK RIVER LANE
GAINESVILLE, VA 20155                              P‐0026265 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, IL JOO
17025 PIRES AVENUE
CERRITOS, CA 90703                                 P‐0041479 12/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, IN WOO
221 N. KETCH DRIVE
SUNRISE, FL 33326                                  P‐0054592 1/13/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, JAEBEOM
1118 SHUMARD DR.
STILLWATER, OK 74074                               P‐0053740    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1852 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1853 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
KIM, JAMES
KIM, ELLYN
843 COMET DRIVE
FOSTER CITY, CA 94404                             P‐0039498 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, JAMES
KIM, ELLYN
843 COMET DRIVE
FOSTER CITY, CA 94404                             P‐0039501 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, JAMES
KIM, ELLYN
843 COMET DRIVE
FOSTER CITY, CA 94404                             P‐0039503 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, JAMES
KIM, ELLYN
843 COMET DRIVE
FOSTER CITY, CA 94404                             P‐0039505 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, JENNIE H.
5016 VIA CUPERTINO
CAMARILLO, CA 93012                               P‐0050866 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, JENNIE H.
KIM, JAY I.
5016 VIA CUPERTINO
CAMARILLO, CA 93012                               P‐0050890 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, JEONGHWA L.
KIM, TAE W.
4402 GLENN ROSE ST.
FAIRFAX, VA 22032                                 P‐0011748 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, JIHYUN
5682 ASHLEIGH WALK DR
SUWANEE, GA 30024                                 P‐0003623 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, JOHN
28377 CONSTELLATION RD
VALENCIA, CA 91355                                P‐0017683 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, JOSEPH J.
502 W HUNTINGTON COMMONS RD
#441
MOUNT PROSPECT, IL 60056                          P‐0016870 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, JUNG
735 NW ADWICK DR
BEAVERTON, OR 97006                               P‐0034153 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, JUNG H.
735 NW ADWICK DR
BEAVERTON, OR 97006                               P‐0034157 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, KANARY
930 N TAMIAMI TRAIL #405
SARASOTA, FL 34236                                P‐0002163 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, KANARY
930 N TAMIAMI TRAIL #405
SARASOTA, FL 34236                                P‐0002171 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, KEVIN A.
88 GREENWICH STREET APT 816
NEW YORK, NY 10006                                P‐0028023 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, KYONG D.
KIM, KARLEEN
30518 CANNES PLACE
CASTAIC, CA 91384                                 P‐0047379 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                       Page 1853 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1854 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KIM, KYUNG SUN
25749 BARNETT LANE
STEVENSON RANCH, CA 91381                           P‐0039738 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, MILA
KIM, MICHAEL
95‐668 WIKAO ST #J203
MILILANI, HI 96789                                  P‐0042681 12/20/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
KIM, MONA N.
540 JAY CT.
MONTEBELLO, CA 90640                                P‐0053573   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, MOON J.
NO ADDRESS PROVIDED
                                                    P‐0015178 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, MYUNGHWA
3344 GOLDEN CURRANT BLVD
FORT COLLINS, CO 80521                              P‐0024495 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, PETER
806 S DATE AVE
ALHAMBRA, CA 91803                                  P‐0033536 11/29/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KIM, PETER
806 S DATE AVE
ALHAMBRA, CA 91803                                  P‐0037124 12/7/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KIM, PHILLIPL J.
2581 ARVIA ST
#11
LOS ANGELES, CA 90065                               P‐0020351 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, RYAN KYUNG
3131 S HOOVER ST.
5404D
LOS ANGELES, CA 90089                               P‐0024522 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, SI
39‐19 205TH STREET
SIDE DOOR
BAYSIDE, NY 11361                                   P‐0046316 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, SIMON J.
KIM, LISA
1625 E G ST
APT 4C
ONTARIO, CA 91764                                   P‐0053019 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, SIMON J.
1625 E G ST
APT 4C
ONTARIO, CA 91764                                   P‐0053020 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, SO YEON
1406 BROOKFIELD DR
ANN ARBOR, MI 48103                                 P‐0057470 2/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, SO YEON
1406 BROOKFIELD DR
ANN ARBOR, MI 48103                                 P‐0057471 2/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, SOO D.
5682 ASHLEIGH WALK DR
SUWANEE, GA 30024                                   P‐0003601 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, SUNHAM
420 SOUTH CHAUNCEY AVENUE
NICHOLS APARTMENTS 2
WEST LAFAYETTE, IN 47906                            P‐0054837 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1854 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1855 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KIM, SYLVIA
1725 BIRCH PL APT 306
SCHAUMBURG, IL 60173                                 P‐0012045 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, TAE
NO ADDRESS PROVIDED
                                                     P‐0022116 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, TAEHYUN
250 TOSCANA BLVD
GRANGER, IN 46530                                      1192     11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIM, WONAE
17307 SANTA CLARA ST.
FOUNTAIN VALLEY, CA 92708                              5056    10/22/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIM, YALE
600 BURLINGTON CIRCLE APT 306
WHEELING, IL 60090                                   P‐0011929 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, YANG H.
15792 ROLLING RIDGE DR.
CHINO HILLS, CA 91709                                P‐0045269 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM, YOUMEE
14107 DEANNA CT
GARDENA, CA 90247                                      4188    12/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIMBALL, SHERRIE A.
KIMBALL, FRANK
124 COPPERSTONE CIRCLE
CLARKSVILLE, TN 37043                                P‐0049526 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMBEL, WILLIAM J.
KIMBEL, PHYLLIS E.
172 BOUNTY LANE
N/A
VACAVILLE, CA 95687                                  P‐0037398 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMBERLEY, JACQULYN
8408 STONEBRIDGE WAY
TYLER, TX 75703                                      P‐0002154 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMBERLIN, DAVID P.
2028 NE DILL CT
LEES SUMMIT, MO 64086                                P‐0008916 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMBERLIN, DAVID P.
2028 NE DILL CT
LEES SUMMIT, MO 64086                                P‐0008924 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMBERLIN, KAYLA J.
79 D STREET
SALT LAKE CITY, UT 84103                             P‐0029658 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMBERLING, DIANE R.
613 HIDDEN CREEK LANE
NORTH AURORA, IL 60542                               P‐0020749 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMBLE X41113, HAROLD K.
CFRC E. 7000 RC KELLY ROAD
ORLANDO, FL 32831                                    P‐0052838 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMBLE, EUNIS
EUNIS KIMBLE
3285 FRASER COURT
KISSIMMEE, FL 34746                                  P‐0052301 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMBLE, STEPHEN B.
4623 BOARDWALK DRIVE
BELLINGHAM, WA 98226                                 P‐0052774 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1855 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1856 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KIMBLE, WAYNE A.
6673 COVEY CT.
RIVERDALE, GA 30296                                 P‐0043385 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMBROUGH, CATHY
805 MOUNTAINVIEW DRIVE
GARDENDALE, AL 35071                                P‐0025530 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMBROUGH, DONTANIEL J.
503 CARDINAL AVE.
OSWEGO, IL 60543                                      940     10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIMBROUGH, DONTANIEL J.
KIMBROUGH, THREESA M.
503 CARDINAL AVE.
OSWEGO, IL 60543                                    P‐0006913 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMERY, MIKAEL D.
3923 HWY 7
BISMARCK, AR 71929                                  P‐0014448 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMES, STEVEN H.
2504 NINTH AVENUE
PARKERSBURG, WV 26101                               P‐0024131 11/6/2017     TK Holdings Inc., et al .                     $647.57                                                                                       $647.57
KIMMELL, LANCE L.
472 GREENHAVEN CIRCLE
AKRON, OH 44333                                     P‐0008425 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMMERLE, BERNARDINA C.
KIMMERLE, GARY W.
16176 REGENCY RANCH RD
RIVERSIDE, CA 92504                                 P‐0021519 11/10/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KIMMES, ROBERT P.
767 HAMMOND PLACE
THE VILLAGES, FL 32162                              P‐0045637 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMMETT, ANN MARIE
7 BREEZY KNOLL DRIVE
BLOOMFIELD, CT 06002                                P‐0052815 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMMEY, HARVEY A.
11724 FM 17
GRAND SALINE, TX 75140                              P‐0019241 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMPLE, MELANIE L.
KIMPLE, BRET T.
19845 PORCUPINE DRIVE
BEND, OR 97702                                      P‐0035900 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM'S ELECTRIC, INC.
13619 N. MAIN ST.
JACKSONVILLE, FL                                    P‐0025203 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIM'S ELECTRIC, INC.
13619 N. MAIN ST.
JACKSONVILLE, FL 32218                              P‐0025209 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMS TAYLOR, LASHONDA R.
105 LOVE DR
MONROE                                              P‐0002564 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMSEY, KAREN M.
5380 FISHTAIL PALM AVE
COCOA, FL 32927                                     P‐0021402 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIMWANG, KATHERINE
10609 MELVICH LANE
DUBLIN, CA 94568                                    P‐0026525 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1856 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1857 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KINANE, ANN M.
1725 WOODGLEN RD
SANDY, UT 84092                                     P‐0032349 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINCAID, CHRISTOPHER J.
KINCAID, MARY B.
7 RIVERBEND PLACE
WASHINGTON, MO 63090                                P‐0027427 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINCAID, ESTHER
7000 PARADISE RD
APT #2025
LAS VEGAS, NV 89119                                 P‐0024269 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINCER, JONATHAN S.
8011 AMBASSADOR DRIVE
WESTBOROUGH, MA 01581                               P‐0029813 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINDER, ERIC
KINDER, LESLIE
8506 SE 72ND ST
MERCER ISLAND, WA 98040                             P‐0015618 11/4/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
KINDER, ERIN L.
4415 N GRADUATE AVE
APT. 2308
SIOUX FALLS, SD 57107                               P‐0018471 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINDER, GARY
27304 IVORY ROAD
MARYVILLE, MO 64468                                   1154    10/30/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KINDER, LESLIE
KINDER, ERIC
8506 SE 72ND ST.
MERCER ISLAND, WA 98040                             P‐0015613 11/4/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
KINDER, RONALD L.
375 HOLLOW HILL RD
WAUCONDA, IL 60084                                  P‐0009337 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINDER, RONALD L.
375 HOLLOW HILL RD
WAUCONDA, IL 60084                                  P‐0042914 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINDER, TRACY M.
39 TORTUGA CAY
ALISO VIEJO, CA 92656                               P‐0024790 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINDRED, SUSAN
10443 W. 83RD AVENUE
ARVADA, CO 80005                                    P‐0035094 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINF, TAMI L.
45318 GOODPASTURE RD
LOWELL, OR 97488                                    P‐0039697 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING ALBERT, NANDRYCKA
570 SAND PINE CIRCLE
MIDWAY, FL 32343                                    P‐0017022 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING III, SAMUEL L.
4533 BOB JONES DR
VA BEACH, VA 23462                                  P‐0025571 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING JR, ROBERT H.
KING, CANDIS D.
17 BALMORAL DR
POPLARVILLE, MS 39470                               P‐0016922 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1857 of 3871
                                                  Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1858 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KING SR, JOHN C.
100 GREEN HILL DR.
PETAL, MS 39465
                                                       P‐0013290 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, AARON L.
KING, CHI P.
23315 S. HARPER ROAD
PECULIAR, MO 64078                                     P‐0032323 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, ANDREW
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2700
MIAMI, FL 33131                                        P‐0043943 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KING, ANGEL K.
3308 AUBURN LN
HAMPTON, VA 23666                                      P‐0014525 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, ANTHONY J.
W2808 CRESTWOOD CT
APPLETON, WI 54915                                     P‐0015832 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, APRIL A.
13924 MARQUESAS WAY
APT 2504
MARINA DEL REY, CA 90292                               P‐0017643 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, ASHANTE N.
22315 SW 114TH COURT
MIAMI, FL 33170                                        P‐0051295 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, BELINDA
508 CAMBRIDGE COURT
ROANOKE RAPIDS, NC 27870                               P‐0041202 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, BRENDEN
1408 ARTHUR ST APT H
KLAMATH FALLS, OR 97603                                  3348    11/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KING, BRIAN W.
K.C. COUNTERTOPS
904 NE SALA LANE
BLUE SPRINGS, MO 64014                                 P‐0018361 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, BRITTANY N.
20210 CORTINA VALLEY DR
CYPRESS, TX 77433                                      P‐0028747 11/19/2017    TK Holdings Inc., et al .                   $11,000.00                                                                                   $11,000.00
KING, CAROL A.
6200 FM 586
BANGS, TX 76823                                        P‐0034575 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, CARRIE K.
2801 SWEETGRASS LANE
MONROE, NC 28112                                       P‐0000946 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, CHARLES
4326 HWY 9
SPRINGFIELD, AR 72157                                    1139     11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KING, CHARLES E.
198 ASH ROAD
BRIERFIELD, AL 35035                                   P‐0005098 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, CHERYL A.
56 E. MAIN ST #3
WAKEMAN
HTTPS://PRIMECLE, OH 44889                             P‐0021104 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 1858 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1859 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KING, CHERYL E.
156 PRESTON LANE
CLAYTON, DE 19938                                    P‐0037585 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, CHERYL E.
156 PRESTON LANE
CLAYTON, DE 19938                                    P‐0037663 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, CHRISTINA A.
KING, ROBERT
P.O. BOX 244
SUMMERDALE, PA 17093                                 P‐0049376 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, CHRISTINA A.
KING, ROBERT
P.O. BOX 244
SUMMERDALE, PA 17093                                 P‐0049831 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, CODY A.
3310 ARLINGTON PLACE
MARIETTA, GA 30062                                   P‐0022436 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, DAVID
KING, JANET
10160 GRANITE HILL DRIVE
PARKER, CO 80134                                     P‐0020350 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, DAVID D.
1945 GREEN ST
SAN FRANCISCO, CA 94123                              P‐0018896 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, DAVID M.
SPIRES‐KING, SHERI M.
169 CARL HAVARD ROAD
LUCEDALE, MS 39452                                   P‐0013303 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, DEBBIE S.
601 LOXLEY COURT
JACKSONVILLE, NC 28546                               P‐0015006 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, DEBORAH A.
6055B MCHENRY STREET
BURLINGTON, WI 53105                                 P‐0004995 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, DELOIS
1483 DEMO AVE
MEMPHIS, TN 38116                                    P‐0011955 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, DENNIS H.
35933 FORESTVILLE
FARMINGTON HILLS, MI 48331                           P‐0012262 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, DENNIS K.
3206 ASHE CREEK DR.
LEAGUE CITY, TX 77573                                P‐0009841 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, DIANA M.
P.O. BOX 7244
ARLINGTON, TX 76005                                  P‐0037349 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, DONNA M.
22 TOWER AVE.
EAST PROVIDENCE, RI 02914                            P‐0033305 11/29/2017    TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
KING, DUANE M.
4000 BRADFORD LN
JOHNSON CITY, TN 37601                               P‐0007813 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, ELIZABETH A.
P.O. BOX 552
SANTA YSABEL, CA 92070‐0552                          P‐0043712 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1859 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1860 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KING, ERIC
P.O. BOX 9278
BERKELEY, CA 94709‐0278                              P‐0033595 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, ERICKA J.
3513 WYANDOTTE ST
APT 1N
KANSAS CITY, MO 64111                                P‐0051777 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, ERNEST G
3609 TATTERSHALL DRIVE
GREENSBORO, NC 27410                                   3458      11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KING, FEDERICA L.
3072 PINENUT DRIVE
APOPKA, FL 32712                                     P‐0001562 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, FELICIA
1113 JAMIE DRIVE
GRAND PRAIRIE, TX 75052                              P‐0035539 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, FELICIA
1113 JAMIE DRIVE
GRAND PRAIRIE, TX 75052                              P‐0035611 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, FRANCIS M.
529 E PERKINS CREEK RD
SENECA, SC 29678                                     P‐0003927 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, GLYNN
7305 SPURGEON CT
N RICHLAND HILLS, TX 76180                           P‐0056343    2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, GLYNN
7305 SPURGEON CT
N RICHLAND HILLS, TX 76180                           P‐0056374    2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, HERMAN O.
OLIPHANT, CLAUDIA A.
3542 KINDLING DRIVE
AUGUSTA, GA 30906                                    P‐0043341 12/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, JAMES R.
KING, ANNE
1105 196 TH PLACE
LONG BEACH, WA 98631                                 P‐0017965 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, JAMES W.
1587 BRENTWOOD DR
MARIETTA, GA 30062                                   P‐0032656 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, JANICE S.
10850 E STEVENSON LAKE RD
COLEMAN, MI 48618                                    P‐0037522 12/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, JASMINE C.
P.O. BOX 566
HANA, HI 96713                                       P‐0055911 1/26/2018       TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
KING, JASMINE C.
P.O. BOX 566
HANA, HI 96713                                       P‐0055912 1/26/2018       TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
KING, JASMINE C.
P.O. BOX 566
HANA, HI 96713                                       P‐0055913 1/26/2018       TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
KING, JEFFERY S.
420 DENNIS HARRIS RD
MACON, NC 27551                                      P‐0054929 1/17/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 1860 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1861 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KING, JOAN P.
3923 CARSON STREET
SAN DIEGO, CA 92117                                P‐0044323 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, KARL W.
4009 DEEPWOOD STREET
COLLEYVILLE, TX 76034                              P‐0050848 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, KATRESS S.
2715 TEXAS ELM CT
FRESNO, TX 77545                                   P‐0044764 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, KENNETH
1001 LINDGREN BLVD
SANIBEL, FL 33957                                  P‐0021946 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, KIMBERLY
4018 ABERCORN DR
SUFFOLK, VA 23435                                  P‐0037286 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, KIMBERLY A.
5925 E. BLUEBONNET CT
ORANGE, CA 92869                                   P‐0027127 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, KIMBERLY B.
1507 SHELLFORD LANE
ACCOKEEK, MD 20607                                 P‐0025176 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, KRISTAL
37 BAYSIDE DR
FREDERICKSBURG, VA 22405                           P‐0032884 11/28/2017      TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KING, LISA
3525 KIDD LANE
CHARLOTTE, NC 28216                                  3219      11/22/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KING, LISA C.
KING, LISA C.
3525 KIDD LANE
CHARLOTTE, NC 28216                                P‐0030727 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, LISA J.
1864 HARBISON CANYON ROAD
EL CAJON, CA 92019                                 P‐0018291 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, LORETTA
1118 HARLAN STREET
INDIANAPOLIS, IN 46203                             P‐0010820 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, LORI B.
KING, JEFFERY S.
237 CREEK WALK DRIVE
WALKERSVILLE, MD 21793                             P‐0053518    1/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, MARY E.
406 SUMMER TREE LANE
SPRINGTOWN, TX 76082                               P‐0022668 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, MICHAEL R.
KING, KIM F.
3431 RIVER GARDENS CIR
PENSACOLA, FL 32514                                P‐0008206 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, MICHAEL R.
3431 RIVER GARDENS CIR
PENSACOLA, FL 32514                                P‐0008213 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, MICHAEL R.
209 5TH AVE
HELENA, MT 59601                                   P‐0034744 12/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1861 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1862 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KING, MICHELLE L.
1011 N 9TH ST #20
COTTAGE GROVE, OR 97424                              P‐0013067 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, MICHELLE L.
1011 N 9TH ST #20
COTTAGE GROVE, OR 97424                              P‐0028172 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, MONICA
6243 BIRKDALE DRIVE
WEST CHESTER, OH 45069                               P‐0053382 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, NANCI A.
3310 ARLINGTON PLACE
MARIETTA, GA 30062                                   P‐0022432 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, NANCY M.
4009 DEEPWOOD STREET
COLLEYVILLE, TX 76034                                P‐0050905 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, NOAH M.
735 SOUTH LAGOON DRIVE
GILBERT, AZ 85233                                    P‐0040758 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, NOAH M.
735 S LAGOON DRIVE
GILBERT, AZ 85233                                    P‐0040760 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, PAULA T.
KING, VERNON A.
15 CARRIAGE HOUSE WAY
THE WOODLANDS, TX 77384                              P‐0005227 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, RANDOLPH
ROBINSON‐KING, PATRICIA A.
944 EAST 217TH STREET APT 1
BRONX, NY 10469                                      P‐0008429 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, RANDOLPH
6352 SALTSBURG RD
PITTSBURGH, PA 15235                                 P‐0055724 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, RANDOLPH G.
6352 SALTSBURG RD
PITTSBURGH, PA 15235                                 P‐0055722 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, RICHARD H.
4547 MOSSBROOK CIRCLE
SAN JOSE, CA 95031                                   P‐0027721 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, ROBIN
9699 MANOR VIEW CODE
CORDOVA, TN 38018                                    P‐0045318 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, RONNIE L.
6198 NEW PARIS ELD RD
NEW PARIS, OH 45347                                  P‐0035847 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, SANDRA A.
P.O. BOX 441
PICKFORD, MI 49774                                   P‐0023377 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, SHARON R.
KING, WARREN T.
2135 KELLINGTON DRIVE
MCDONOUGH, GA 30253                                  P‐0026057 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, SHERRI A.
209 WEST FERNER STREET
MARSHALLTOWN, IA 50158                               P‐0018068 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1862 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1863 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KING, SHERRI A.
209 WEST FERNER STREET
MARSHALLTOWN, IA 50158                              P‐0027635 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, SHERRY L.
14108 ROSE LANE ROAD
OMAHA, NE 68138                                     P‐0025819 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, SHIRLEY
807 WESTCHESTER BLVD
WESTCHESTER, IL 60154                                 3981    12/11/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
KING, STACEY D.
5406 LURAY LANE
CHARLESTON, WV 25313                                P‐0008334 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, STEPHANIE A.
1220 TASMAN DR
SPC 16
SUNNYVALE, CA 94089                                 P‐0026111 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, TAMI L.
45318 GOODPASTURE RD
LOWELL, OR 97488                                    P‐0039687 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, TAMI L.
45318 GOODPASTURE RD
LOWELL, OR 97488                                    P‐0039690 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, THOMAS JAMES
415 S. MEADOW ST.
OSHKOSH, WI 54902                                     1944     11/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KING, TINA
3610 W 61ST ST.
LOS ANGELES, CA 90043                               P‐0016772 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, TROY P.
7009 HIGHWAY 90
DELAPLAINE, AR 72425                                P‐0033027 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, VALARIE J.
153 EAST PINE ST.
ALTADENA, CALIFORNIA 91001                          P‐0018170 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, VERNON A.
KING, PAULA T.
15 CARRIAGE HOUSE WAY
THE WOODLANDS, TX 77384                             P‐0005215 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, VICKI
7105 CHURCH CREEK CIR NW
STANWOOD, WA 98292                                  P‐0019389 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, VICTOR C.
KING, KATHLENE J.
16107 WIMBLEDON FOREST DR
SPRING, TX 77379                                    P‐0055181 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, VICTOR C.
KING, KATHLENE J.
16107 WIMBLEDON FOREST DR
SPRING, TX 77379                                    P‐0055236 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, VIVIAN C.
P.O. BOX 442133
FT WASHINGTON, MD 20749                             P‐0032652 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, WILLIAM C.
HUDSON, DOROTHY E.
2001 KIMBERLY LANE
GREENWOOD, MO 64034                                 P‐0023092 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1863 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1864 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KING, WILLIAM L.
PO 3052
RUNNING SPRINGS, CA 92382                           P‐0039771 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, WILLIAM M.
KING, MISTY D.
1204 ALABAR LN
CAPE CORAL, FL 33909                                P‐0000272 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, WILLIAM M.
1204 ALABAR LN
CAPE CORAL, FL 33909                                P‐0000316 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, WILLIAM R.
KING, KELLY R.
2804 W 125TH ST
LEAWOOD, KS 66209                                   P‐0033864 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING, WILLIAM V.
640 AMERICAS CUP CV
ALPHARETTA, GA 30005                                P‐0005459 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING‐ANDERS, HENRIETTA
12824 HIGH CREST
BLACK JACK, MO 63033                                P‐0029842 11/21/2017    TK Holdings Inc., et al .                    $7,011.00                                                                                    $7,011.00
KINGERY, DEREK
5080 MARSHALL DR.
OMAHA, NE 68137                                     P‐0036289 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINGHAM, CORY E.
1089 GREEN ROAD
LAKE CHARLES, LA 70611                              P‐0022708 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINGI, RONALD
1018 EASTGLEN DRIVE
LA VERNE, CA 91750                                  P‐0041278 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING‐LEVERETT, COURTNEY M.
2964 MEAH LANE
BOZEMAN, MT 59718                                   P‐0016654 11/5/2017     TK Holdings Inc., et al .                     $474.12                                                                                       $474.12
KINGSLEY, DANIEL L.
33390 ROUTE 6
PITTSFIELD, PA 16340 4746                           P‐0027737 11/16/2017    TK Holdings Inc., et al .                     $900.00                                                                                       $900.00
KINGSON, PETER
1550 E CLARK 225
YPSI, MI 48198                                      P‐0045391 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING‐STANLEY, CAMILLIA
KING‐STANLEY, CAMILLIA
1741 DEKATHALON WAY
HUNTSVILLE, AL 35816                                P‐0038276 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINGSTON, MICHAEL L.
KINGSTON, EVA C.
P.O. BOX 19
604 S HARRISON ST
PHILO, IL 61864                                     P‐0007697 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINGSTON, MICHAEL L.
KINGSTON, EVA C.
P.O. BOX 19
604 S HARRISON ST
PHILO, IL 61864                                     P‐0007713 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KING‐TAYLOR, MARY A.
13933 LEETON CIRCLE
CHANTILLY, VA 20151                                 P‐0046055 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1864 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1865 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KINGTON, KAREN
109 AMMONITE LN
JARRELL, TX 76537                                    P‐0046567 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINKER, ROB J.
537 EAGLE ROCK DRIVE
PONTE VEDRA, FL 32081                                P‐0004001 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINMAN, DANIEL L.
20310 PINELLAS PARK CT
SPRING, TX 77379                                     P‐0021730 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINMAN, JAMES W.
141 RIVOLI RIDGE DRIVE
MACON, GA 31210                                      P‐0043797 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNA, MICHELLE L.
145 WICOMICO COURT
NEW MARKET, MD 21774                                 P‐0055184 1/18/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNALLY, NANCY M.
KINNALLY, WILLIAM
14312 PARADISE TREE DR
ORLANDO, FL 32828‐6422                               P‐0040775 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNAMAN, CHRISTY D.
52 E RICH AVE
SPOKANE, WA 99207                                    P‐0022818 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNE, LIANA M.
KINNE, WAYNE E.
8795 N VALLEY OAK DR.
PRESCOTT, AZ 86305‐7719                              P‐0023622 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNE, LIANA M.
KINNE, WAYNE E.
8795 N VALLEY OAK DR
PRESCOTT, AZ 86305‐7719                              P‐0028115 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNEAR, EVAN P.
911 CALLAWAY STREET
SAINT JOSEPH, MN 56374                               P‐0009833 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNEAR, RYAN B.
1889 THORNDALE CIR
FRISCO, TX 75034                                     P‐0002114 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNEY, CARL D.
KINNEY, SHIRLEY A.
17124 HODGES ROAD
HILLIARD, FL 32046                                   P‐0042953 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNEY, DANIEL J.
2603 20TH ST NE
MANVEL, ND 58256                                     P‐0011306 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNEY, ISMAEL
NOT APPLICABLE
2254 MIRA MONTE ST
CORONA, CA 92879                                     P‐0038593 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNEY, NICHOLAS
PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043781 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KINNEY, PAMELA
2218 MAPLEGATE DRIVE
MISSOURI CITY, TX 77489                              P‐0053810   1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1865 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1866 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KINNEY, SHERRI A.
21 LITTLE RIVER DRIVE
GORHAM, ME 04038                                    P‐0005607 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNEY, SHIRLEY A.
KINNEY, CARL D.
17124 HODGES ROAD
HILLIARD, FL 32046                                  P‐0042933 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNEY, VIOLET
SABOL, JOHN
BOX 1432
LA MESA, CA 91944‐1432                              P‐0046080 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNISON, CHRISTINA L.
18606 NE 128TH STREET
KEARNEY, MO 64060                                   P‐0022989 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINNUNEN, SEAN B.
736 DELAWARE AVE.
APT D
GRAFTON, WI 53024                                   P‐0006836 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINOV, PAVEL
9826 WOODRIDGE DRIVE
EDEN PRAIRIE, MN 55347                              P‐0028482 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINOV, PAVEL
9826 WOODRIDGE DRIVE
EDEN PRAIRIE, MN 55347                              P‐0031147 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINSELL, LIZ J.
4639 HURON AVENUE
SAN DIEGO, CA 92117‐6208                            P‐0027544 11/15/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KINSELL, LIZ J.
4639 HURON AVENUE
SAN DIEGO, CA 92117‐6208                            P‐0029050 11/17/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KINSELLAGH, EMMET B.
6600 MOORCROFT AVE
WOODLAND HLS, CA 91303                              P‐0039919 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINSEY, OLLIE
3185 CONTRA LOMA BLVD
APT. 105
ANTIOCH, CA 94509                                   P‐0014834 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINSEY, ROBERT N.
CIAVARELLE, NICCOLE
SANTANDER CONSUMER
300 BLUE MOON CROSSING
APT 6107
POOLER, GA 31322                                    P‐0005816 10/26/2017    TK Holdings Inc., et al .                       $10.00                                                                                       $10.00
KINSINGER, SCOTT E.
KINSINGER, BETTY J.
195 11TH AVENUE
MEYERSDALE, PA 15552                                P‐0011264 10/31/2017    TK Holdings Inc., et al .                     $983.66                                                                                       $983.66
KINSLER, LANNE M.
703 S GROVE RD
RICHARDSON, TX 75081                                P‐0054039   1/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KINSLER, LANNE M.
2ND CLAIM. 1ST HAD MISTAKES
703 S GROVE RD
RICHARDSON
TX, TX 75081                                        P‐0054043   1/6/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1866 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1867 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                   Amount
KINSTLE, TINA M.
4560 1/2 S. DIXIE HWY
LIMA, OH 45806                                       P‐0051408 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KINSTLE, TONI L.
KINSTLE, KARL P.
2250 AVALON DRIVE
LAS CRUCES, NM 88005                                 P‐0044271 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KINZEL, CHARLES J.
4530 NW SALISHAN DR
PORTLAND, OR 97229‐2740                              P‐0018509 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KINZELMAN, NICOLE L.
748 N BROADWAY ST.
MEDINA, OH 44256                                     P‐0027729 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIOWSKI, GEORGE D.
12509 FM 130
HUGHES SPRINGS, TX 75656‐5534                        P‐0003478 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIPFER, LAURA A.
4479 BOEING LANE
NORTH PORT, FL 34287                                 P‐0051487 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIPHART, RIDLON T.
KIPHART, CARIN A.
7885 WHITE SANDS BLVD
NAVARRE, FL 32566                                    P‐0042197 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIPLING, JEREMY
54 BEVERLY RD
NATICK, MA 01760                                     P‐0016568 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIPP, BRANDON R.
506 VOGT CT S
POWELL, OH 43065                                     P‐0002818 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIPP, KARRI S.
506 VOGT CT S
POWELL, OH 43065                                     P‐0002807 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIPPUR, MERRIE M.
7942 E IOWA AVE
DENVER, CO 80231                                     P‐0016509 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIPPUR, MERRIE M.
7942 E IOWA AVE
DENVER, CO 80231                                     P‐0016513 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIRBY JR., JOHN L.
295 TOWN FARM ROAD
NEW GLOUCESTER, ME 04260                             P‐0005587 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIRBY, BRIAN P.
KIRBY, BRIAN
3111 EAGLE CREEK DR
BLOOMINGTON, IL 61704                                P‐0032528 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIRBY, GARY L.
1600 ARCHER CIR
SHERMAN, TX 75092                                    P‐0026102 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIRBY, GREG D.
11 VALLEY BROOK DRIVE
ROME, GA 30161                                       P‐0039080 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KIRBY, JACQUELINE
4258 BURKHART WEST DR APT A
INDIANAPOLIS, IN 46227                                 2704    11/14/2017       TK Holdings Inc.                                                                    $0.00                                                   $0.00



                                                                                          Page 1867 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1868 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KIRBY, JOHN M.
610 RAGWOOD RD
ARLINGTON, TX 76002                                  P‐0002408 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRBY, NU LE
201 S KINGSLEY ST
ANAHEIM, CA 92806                                      1945     11/9/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIRBY, VICKI L.
6635 N SUTHERLAND RIDGE PL
TUCSON, AZ 85718                                     P‐0003669 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRBY, WILLIAM H.
13375 W. SADDLEBOW DRIVE
RENO, NV 89511                                       P‐0001181 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRBY, WILLIAM H.
13375 W. SADDLEBOW DRIVE
RENO, NV 89511                                       P‐0001184 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRCHDORFER, ROBERT
631 CHERRY STREET
DENVER, CO 80220                                       2308    11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIRCHDORFER, ROBERT
631 CHERRY ST
DENVER, CO 80220                                       2321    11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIRCHER CONSTRUCTION
310 SYCAMORE STREET
BROOKVILLE, OH 45309                                   968     10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIRCHER, CHARLES E.
930 RAINBOW RIDGE ST
LAS CRUCES, NM 88007‐4744                            P‐0005248 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRCHER, STEVEN E.
17374 WALNUT STREET
FOUNTAIN VALLEY, CA 92708‐2754                       P‐0020702 11/9/2017     TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
KIRCHER, STEVEN E.
17374 WALNUT STREET
FOUNTAIN VALLEY, CA 92708‐2754                       P‐0020713 11/9/2017     TK Holdings Inc., et al .                     $300.00                                                                                       $300.00
KIRCHHOEFER, JOHN D.
AMERIFLIGHT MGMT SERVICES
11 S BROWN AVE
ORLANDO, FL 32801                                    P‐0010797 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRCHHOEFER, JOHN D.
AMERIFLIGHT MGMT SERVICES
11 S BROWN AVE
ORLANDO, FL 32801                                    P‐0025143 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRCHHOFF, JAMES
2801 DARLINGTON DRIVE
PLANO, TX 75093                                      P‐0002208 10/23/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
KIRCHHOFF, PATRICK T.
2267 RENTON LN
SPRING HILL, FL 34609                                P‐0001603 10/22/2017    TK Holdings Inc., et al .                     $470.00                                                                                       $470.00
KIRCOS, MARC
3965 SACRAMENTO DR
LA MESA, CA 91941                                    P‐0017826 11/6/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
KIRCOS, MARC
3965 SACRAMENTO DR
LA MESA, CA 91941                                    P‐0017833 11/6/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
KIRCOS, MARC
3965 SACRAMENTO DR
LA MESA, CA 91941                                    P‐0017843 11/6/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
                                                                                          Page 1868 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1869 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KIRCOS, MARC
3965 SACRAMENTO DR
LA MESA, CA 91941                                  P‐0017853 11/6/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
KIRCOS, MARC
3965 SACRAMENTO DR
LA MESA, CA 91941                                  P‐0017864 11/6/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
KIRCOS, MARC
3965 SACRAMENTO DR
LA MESA, CA 91941                                  P‐0017870 11/6/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
KIRCUS, PENNY L.
415 ROCKY ROAD
SYLACAUGA, AL 35151                                P‐0021025 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRK, ASHLEY
KIRK, ROBERT
182 JOAQUIN DRIVE
DANVILLE, CA 94526                                 P‐0018724 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRK, ASHLEY
KIRK, ROBERT
182 JOAQUIN DRIVE
DANVILLE, CA 94526                                 P‐0018736 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRK, ASHLEY K.
182 JOAQUIN DRIVE
DANVILLE, CA 94526                                 P‐0018732 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRK, JEFFREY P.
KIRK, JULIE E.
JEFFREY KIRK
1290 CROW HAVEN CT
COLFAX, CA 95713                                   P‐0029598 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRK, JENNIFER
11010 SUMMIT AVE
SANTEE, CA 92071                                   P‐0053413 12/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRK, KEITH W.
154 N SUMMIT DR
MASSAPEQUA, NY 11758                               P‐0003334 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRK, KEITH W.
154 N SUMMIT DR
MASSAPEQUA, NY 11758                               P‐0003339 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRK, KEITH W.
154 N SUMMIT DR
MASSAPEQUA, NY 11758                               P‐0003344 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRK, KEITH W.
154 N SUMMIT DR
MASSAPEQUA, NY 11758                               P‐0003473 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKBRIDE, JOSHUA D.
71134 OAKTREE LN
ROMEO, MI 48065                                    P‐0037566 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKBRIDE, JOSHUA D.
71134 OAKTREE LN
ROMEO, MI 48065                                    P‐0037567 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKBRIDE, JOSHUA D.
71134 OAKTREE LN
ROMEO, MI 48065                                    P‐0037569 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKHAM, MICHAEL A.
214 ARCHER DR
SANTA CRUZ, CA 95060                               P‐0034939 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1869 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1870 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KIRKHUFF, RONALD J.
105 WILSON CIRCLE
CARROLLTON, GA 30117                               P‐0042709 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKINDALL, ARTHUR S.
KIRKINDALL, MELISSA W.
105 CAMBRIDGE TRAIL
MADISON, AL 35758                                  P‐0002479 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKLAND, MICHELLE R.
2008 LARKSPUR DRIVE
LEXINGTON, KY 40507                                P‐0018441 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKLAND, OCTAVIA S.
196 SUNCREST DR
VERONA, PA 15147                                   P‐0038484 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKLAND, TASHONDA
TK HOLDINGS INC/ TAKATA
322 SEMINOLE CT
PAHOKEE, FL 33476                                  P‐0022200 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKMAN, REBECCA I.
MATTHEWS, RICHARD I.
1 KNOX HILL ROAD
MORRISTOWN, NJ 07960                               P‐0011008 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKNER, MAUREEN S.
405 ANN ST.
PHOENIXVILLE, PA 19460                               5053    10/16/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIRKPATRICK, BENJAMIN R.
1007 EAST CLARK STREET
WEST FRANKFORT, IL 62896                           P‐0019250 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKPATRICK, ISAAC P.
1501
PORTLAND AVE S
MINNEAPLOIS, MN 55404                              P‐0012035 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKPATRICK, LELYN J.
6020 OAK MONT CT
KERNERSVILLE, NC 27284                             P‐0025565 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKSEY, BIANCA A.
ASHLEY KIRKSEY, BIANCA
4925 2ND AVE
LOS ANGELES, CA 90043                              P‐0054381 1/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKWOOD, EMILY W.
1000 W WASHINGTON BLVD 241
CHICAGO, IL 60607                                  P‐0045891 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRKWOOD, JOCELYN A.
14612 ARMIN AVE
LAKEWOOD, OH 44107                                 P‐0037974 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRLIN, SHAUN N.
18490 E. COLGATE CIR.
AURORA, CO 80013                                   P‐0023003 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRMSER, OLIVIER J.
93 MOUNTAIN VIEW RD.
WARREN, NJ 07059                                   P‐0005914 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRNER, LISA A.
403 S. MAIN STREET
H‐200
DOYLESTOWN, PA 18901                               P‐0025904 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                        Page 1870 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1871 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KIRSCH, JAN L.
549 GREYSTONE TRAIL
MARIETTA, GA 30068                                  P‐0043784 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRSCH, JOHN C.
KIRSCH, CAROL M.
343B CAROL LYNN DR
WILLOW STREET, PA 17584                             P‐0038181 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRSCHBAUM, DAVID A.
11133 N. LOCUST
KANSAS CITY, MO 64155                               P‐0051246 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRSCHEN, CHARLES B.
12 JO ANN DRIVE
OLD BETHPAGE, NY 11804                              P‐0025729 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRSCHEN, KAREN C.
12 JO ANN DRIVE
OLD BETHPAGE, NY 11804                              P‐0027398 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRSCHNER, RICHARD B.
KIRSCHNER, AMY F.
5017 WINDLEIGH PLACE
SAINT LOUIS, MO 63128                               P‐0012590 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRSHNER, ARI
6644 N DRAKE AVENUE
LINCOLNWOOD, IL 60712                               P‐0010561 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIRVEN SMITH, JOEANN M.
1507 MANORWAY STREET
TYLER, TX 75702                                     P‐0012647 11/2/2017     TK Holdings Inc., et al .                   $25,000.00                                                                                   $25,000.00
KIRVEN, WEDNESDAY R.
6232 ORANGE ST.
LOS ANGELES, CA 90048                               P‐0023139 11/12/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KIRVEN‐SMITH, JOEANN M.
1507 MANORWAY STREET
TYLER, TX 75702                                     P‐0015274 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KISELEWICH, RUTH C.
2018 GREENBERRY RD
BALTIMORE, MD 21209                                 P‐0031067 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KISH, GARY A.
1249 ST HWY152
DILLONVALE, OH 43917                                P‐0010482 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KISH, JOHN P.
10672 OAKTON RIDGE COURT
OAKTON, VA 22124                                    P‐0039228 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KISH, JOHN P.
10672 OAKTON RIDGE COURT
OAKTON, VA 22124                                    P‐0042077 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KISH, SHERRY R.
6146 BRAYMOORE DRIVE
GALENA, OH 43021                                    P‐0033413 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KISHIDA, GAIL J.
KISHIDA, GARY T.
88 PIIKOI STREET
APT. 3905
HONOLULU, HI 96814                                  P‐0013627 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KISHORE, NANDA
8200 BENT TREE SPRINGS DR
PLANO, TX 75025                                     P‐0001484 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1871 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1872 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KISS JR, JOHN S.
1960 CAWLEY AVE
BETHLEHEM, PA 18020‐5552                           P‐0047014 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KISS, LANCE R.
3 NAUSET LANE
UNIONVILLE, CT 06085                               P‐0051235 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KISS, LANCE R.
3 NAUSET LANE
UNIONVILLE, CT 06085                               P‐0051236 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KISS, TAFLINE L.
28508 GILCHRIST DR
WILLOWICK, OH 44095                                P‐0017319 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KISSEL, GREGORY J
3193 BOUDINOT AVE
CINCINNATI, OH 45211‐7022                            205       10/19/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KISSEL, TIA B.
KISSEL, JACQUELINE E.
10013 NORMIE LANE
LOUISVILLE, KY 40229                               P‐0027476 11/15/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KISSICK, LEAH L.
P,O, BOX 3861
GETTYSBURB, PA 17325                               P‐0022122 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KISSIK, KATHY
1544 MICHIGAN AVENUE APARTMENT #2
MIAMI BEACH, FL 33139                                966       10/27/2017       TK Holdings Inc.                              $0.00              $0.00                                                                     $0.00
KISTLER, DALE
10512 BROOK LN SW
LAKEWOOD, WA 98499                                 P‐0054036    1/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITAMURA, PAUL E.
23115 MARINE VIEW DR. S.
DES MOINES, WA 98198                               P‐0048073 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITCHEN, LOWELL T.
SINCLAIR, KATHERINE A.
302 ANDOVER PLACE SOUTH
UNIT G145
SUN CITY CENTER, FL 33573                          P‐0049499 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITCHEN, LOWELL T.
SINCLAIR, KATHERINE A.
302 ANDOVER PLACE SOUTH
UNIT G145
SUN CITY CENTER, FL 33573                          P‐0049520 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITCHENS, LINDA C.
1118 SMITH CIRCLE
CONYERS, GA 30012                                  P‐0048987 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITCHENS, LINDA C.
1118 SMITH CIRCLE
CONYERS, GA 30012                                  P‐0048993 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITCHENS, PAMELA J.
79960 NASSAU PLACE
BERMUDA DUNES, CA 92203‐1415                       P‐0018403 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITSIS, ALEKSANDR
6568 MAPLEWOOD DR., #201
CLEVELAND, OH 44124                                P‐0043014 12/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITSIS, ALEKSANDR
6568 MAPLEWOOD DR., #201
CLEVELAND, OH 44124                                P‐0043111 12/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1872 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1873 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KITSIS, ELVIRA
6568 MAPLEWOOD DR., #201
CLEVELAND, OH 44124                                P‐0042998 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITTAY, ERIC
201 INDEPENDENCE LANE
PE
PEACHTREE CITY, GA 30269                           P‐0028079 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITTENDORF, KATHRINE E.
565 BROWNING TERRACE
SEBASTIAN, FL 32958‐5913                           P‐0000297 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITTLER, LONNIE E.
218 ANN STREET
MOUNDVILLE, AL 35474                               P‐0058139 7/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITTLES, DANDREA V.
26 PATRICK HENRY LANE
MILFORD, DE 19963                                  P‐0031331 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITTREDGE, PATRICIA K.
KITTREDGE, WILLIAM C.
50 PIERCE STREET
UNIT 42
PLAINVILLE, CT 06062                               P‐0041934 12/18/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
KITTRELL, CHARLES S.
203 SAN CARLOS DR.
SARALAND, AL 36571                                 P‐0004694 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITTS, MARJORIE G.
3116 CUNNINGHAM ROAD
B8
KNOXVILLE, TN 37918                                P‐0024751 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KITTS, STEPHEN T.
TRAVIS KITTS
5618 N BROADWAY SUITE 103
KNOXVILLE, TN 37918                                P‐0025605 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIVETT, HOLLEY D.
KIVETT, HOBART J.
801 E 24TH ST
LYNN HAVEN, FL 32444                               P‐0000162 10/19/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
KIVLEY, JOSEPHENE K L.
RICHARDS, IAN A.
6555 102ND AVE NE
KIRKLAND, WA 98033                                 P‐0020087 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIVO, PATRICIA A
162 BROADWAY
BETHPAGE, NY 11714                                   2435    11/14/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIVRAK, BURHAN
2420 BURGOS COURT
CARLSBAD, CA 92009                                 P‐0030452 11/22/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
KIYANENKO CHIET, ELENA V.
4674 SIENA CIRCLE
WELLINGTON, FL 33414                               P‐0055936 1/27/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KIZER, ANN COX
2308 CHADBOURNE DR.
PLANO, TX 75023                                      511     10/23/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KIZZIAH, CATHY L.
6943 NEW HAMPSHIRE AVENUE
HAMMOND, IN 46323                                  P‐0014366 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1873 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1874 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KJER, STEPHANIE
SULLIVAN, JESSICA
890 HAMILTON DR.
PLEASANT HILL, CA 94523                              P‐0055029 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLAAS, DONALD R.
KLAAS, M ROBIN
15586 CENTURY LAKE DR
CHESTERFIELD, MO 63017                               P‐0025000 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLAAS, DONALD R.
KLAAS, M ROBIN
15586 CENTURY LAKE DR
CHESTERFIELD, MO 63017                               P‐0025007 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLAAS, DONALD R.
KLAAS, M R
15586 CENTURY LAKE DR
CHESTERFIELD, MO 63017                               P‐0025114 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLAAS, DONALD R.
KLAAS, M. R.
15586 CENTURY LAKE DR
CHESTERFIELD, MO 63017                               P‐0025119 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLAHN, ANDREW
34805 SWEET BELLS DRIVE
WINCHESTER, CA 92596                                   2037    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KLAMIK, WAYNE S.
KLAMIK, THERESE A.
3320 E. WOODVIEW AVE
OAK CREEK, WI 53154                                  P‐0004395 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLAMIK, WAYNE S.
KLAMIK, THERESE A.
3320 E. WOODVIEW AVE
OAK CREEK, WI 53154                                  P‐0004407 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLAMMER, RAYMOND H.
2756 N. 94TH STREET
MILWAUKEE, WI 53222                                  P‐0028886 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLAMSER, ANDREW S.
P.O. BOX 4394
HOMER, AK 99603                                      P‐0026194 11/15/2017    TK Holdings Inc., et al .                    $2,140.00                                                                                    $2,140.00
KLANN, MARK A.
1686 MAPLE CREEK CT.
ROCHESTER, MI 48306                                  P‐0041941 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLARNER, DONALD E.
1718 BELLE MEADE RD
ENCINITAS, CA 92024                                  P‐0017502 11/6/2017     TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
KLARQUIST JR, KENNETH S.
KLARQAUIST, LINDA L.
14932 NW GILLIHAN ROAD
PORTLAND, OR 97231                                   P‐0030211 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLAS, PAMELA E.
KLAS, JAMES D.
3024 WOODLAND TRAIL
MIDDLETON, WI 53562                                  P‐0038411 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLASEK, GEORGE J.
2809 VAN HISE AVE
MADISON, WI 53705                                    P‐0011730 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1874 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1875 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KLASSEN, MEGHAN L.
7589 SYLVAN CREEK COURT
CITRUS HEIGHTS, CA 95610                             P‐0018499 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLASSEN, RAYMOND B.
7589 SYLVAN CREEK COURT
CITRUS HEIGHTS, CA 95610                             P‐0018398 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLASSEN, RAYMOND B.
7589 SYLVAN CREEK COURT
CITRUS HEIGHTS, CA 95610                             P‐0018664 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLASSEN‐BRUNNER, ANNE C.
7501 DATE ROAD
STEVENSVILLE, MI 49127                               P‐0013252 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLAUS, CAROL E.
111 NEEDLE POINTE DR
GUYTON, GA 31312                                     P‐0006238 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLAUS, CAROL E.
111 NEEDLE POINTE DR
GUYTON, GA 31312                                     P‐0006244 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLAUSEGER, WILLIAM R.
KLAUSEGER, LAURIE A.
4201 FOREST AVE
DOWNERS GROVE, IL 60515                              P‐0009028 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLAWON, JEFF S.
P.O. BOX 6133
PINE MOUNTAIN CL, CA 93222                           P‐0034135 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEBANER, ARKADIY
3252 BROMLEY LANE
AURORA, IL 60502                                     P‐0023165 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLECK, THERESA L.
220 N WESTMORE AVE
LOMBARD, IL 60148                                    P‐0036985 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEE, MARC H.
57 MARION DRIVE
NEW ROCHELLE, NY 10804                               P‐0006681 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEE, RYAN M.
8858 N. TREASURE MOUNTAIN DR
TUCSON, AZ 85742                                     P‐0039473 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEEN, THOMAS O.
1900 S OCEAN DR
APT 411
FORT LAUDERDALE, FL 33316‐3724                       P‐0018066 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEER, JOHN
WELLER GREEN TOUPS & TERRELL
P.O BOX 350
BEAUMONT, TX 77704                                   P‐0027343 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEESCHULTE, JEFFREY C.
9197 GREENBACK LN
SUITE E
ORANGEVALE, CA 95662                                 P‐0056339   2/1/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIMAN, CAREY D.
10180 GROVE LAN
COOPER CITY, FL 33328                                P‐0001392 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, ADAM
KLEIN, LAUREL
2390 PENATIQUIT AVE
SEAFORD, NY 11783                                    P‐0036364 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1875 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1876 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KLEIN, ALLAN W.
KLEIN, SARAH R.
2070 LUBNA DRIVE
CHRISTIANSBURG, VA 24073                            P‐0004296 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, AVERY B.
2111 SOUTH GREEN ROAD
SOUTH EUCLID, OH 44121‐3350                         P‐0035545 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, BENJAMIN E.
KLEIN, LORA J.
13145 SW 113TH PLACE
DUNNELLON, FL 34432                                 P‐0001255 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, BERNARD J.
8644‐17 EAGLE RUN DR
BOCA RATON, FL 33434                                P‐0005699 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, BEVERLY
119 PARK ST
SAFETY HARBOR, FL 34695                             P‐0035159 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, BEVERLY
119 PARK ST
SAFETYHARBOR, FL 34695                              P‐0035215 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, BRADLEY N.
842 PRAIRIE BROOK COURT
HOUSTON, TX 7706                                    P‐0006191 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, BRADLEY N.
NO ADDRESS PROVIDED
                                                    P‐0006196 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, DAN
46 QUOBAUG AVE
OXFORD, MA 01540                                    P‐0019872 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, DAVID
P.O. BOX 40
DANA POINT, CA 92629                                P‐0027178 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, DOROTHY C.
988 MCGUIRE DRIVE
TOMS RIVER, NJ 08753                                P‐0016409 11/5/2017     TK Holdings Inc., et al .                   $28,000.00                                                                                   $28,000.00
KLEIN, ELIZABETH M.
5706 DENALI ST
ANCHORAGE, AK 99518                                 P‐0012988 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, GARY A.
580 WALNUT STREET
APT 1111
CINCINNATI, OH 45202                                P‐0036074 12/5/2017     TK Holdings Inc., et al .                   $42,000.00                                                                                   $42,000.00
KLEIN, GARY M.
1447 JODELLE COURT NORTH
KEIZER, OR 97303                                    P‐0015608 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, HOWARD
119 PARKST
SAFETY HARBOR, FL 34695                             P‐0035162 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, HOWARD
119 PARKST
SAFETYHARBOR, FL 34695                              P‐0035211 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIN, JEFFREY S.
1924 SHERIDAN AVE
#37
ESCONDIDO, CA 92027                                 P‐0014961 11/4/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00


                                                                                         Page 1876 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1877 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                           Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                         Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                            Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                       Amount                                                    Amount
KLEIN, JOANNA C
3114 DOUGLAS FIR DRIVE
NEW BRAUNFELS, TX 78130                                333     10/22/2017       TK Holdings Inc.                                                                     $0.00                                                   $0.00
KLEIN, KATHERINE R.
164 REGENCY DRIVE
COLUMBIA, SC 29212                                   P‐0018555 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
KLEIN, LESLEY
LAW OFFICES OF JASON TURCHIN
2883 EXECUTIVE PARK DRIVE, SUITE 103
WESTON, FL 33331                                       2949    11/21/2017       TK Holdings Inc.                        $750,000.00                                                                                    $750,000.00
KLEIN, LESLEY
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                               P‐0043542 12/21/2017    TK Holdings Inc., et al .                 $1,000,000.00                                                                                 $1,000,000.00
KLEIN, RANDAL
26 ADDISON DRIVE
SHORT HILLS, NJ 07078                                P‐0008373 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
KLEIN, RANDAL
26 ADDISON DRIVE
SHORT HILLS, NJ 07078                                P‐0008379 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
KLEIN, RICHARD M.
P O BOX 183
YORKTOWN HEIGHTS, NY 10598                           P‐0014479 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
KLEIN, ROBERT F.
KLEIN, CLAIRE M.
P. O. BOX 185
BEAUMONT, CA 92223                                   P‐0035590 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
KLEIN, ROBERT F.
KLEIN, CLAIRE M.
P. O. BOX 185
BEAUMONT, CA 92223                                   P‐0036263 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
KLEIN, ROBERT F.
KLEIN, CLAIRE M.
P. O. BOX 185
BEAUMONT, CA 92223                                   P‐0040419 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
KLEIN, ROBERT F.
KLEIN, CLAIRE M.
P. O. BOX 185
BEAUMONT, CA 92223                                   P‐0040423 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
KLEIN, ROBERT F.
KLEIN, CLAIRE M.
P. O. BOX 185
BEAUMONT, CA 92223                                   P‐0040426 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
KLEIN, ROBERT F.
KLEIN, CLAIRE M.
P. O. BOX 185
BEAUMONT, CA 92223                                   P‐0041094 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
KLEIN, ROBYN R.
KLEIN, JOSHUA F.
1613 MARIETTA WAY
VIRGINIA BEACH, VA 23456                             P‐0011960 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00
KLEIN, SONDRA K.
8439 E PARKMONT CT
WICHITA, KS                                          P‐0013205 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                          $0.00



                                                                                          Page 1877 of 3871
                                                         Case 17-11375-BLS                   Doc 4247                  Filed 10/26/20                    Page 1878 of 1950
                                                                                                               Claim Register
                                                                                                        In re TK Holdings Inc., et al .
                                                                                                             Case No. 17‐11375

                                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address                        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                          Amount                                                  Amount
KLEINBRODT, BEVERLY W.
KLEINBRODT, PETER A.
14 RANCH ROAD
SAN RAFAEL, CA 94903                                                  P‐0046457 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEINBRODT, PETER A.
BEVERLY
14 RANCH ROAD
SAN RAFAEL, CA 94903                                                  P‐0039657 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEINBRODT, PETER A.
KLEINBRODT, BEVERLY W.
14 RANCH ROAD
SAN RAFAEL, CA 94903                                                  P‐0045304 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEINE, KIMBERLEE A.
1031 KENT GARDENS
LITITZ, PA 17543                                                      P‐0031175 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEINHEKSEL, MICHAEL E.
KLEINHEKSEL, CHRISTINE A.
2104 MELROSE AVE.
ANN ARBOR, MI 48104                                                   P‐0044561 12/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEINKNECHT, PETER J.
960 REEF RD
VERO BEACH, FL 32963                                                  P‐0049735 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEINMAN, GARY D.
2549 N. 80TH STREET
MESA, AZ 85207                                                        P‐0027460 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEINMAN, GARY D.
2549 N 80TH STREET
MESA, AZ 85207                                                        P‐0058181 8/14/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEINSCHMIDT, LORI L.
6104 54TH ST. N.
OAKDALE, MN 55128                                                     P‐0016226 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEINTANK II, RICHARD C.
MORRISOKLEINTANK, HELEN J.
1490 VELMEADE LANE
DAVIDSONVILLE, MD 21035                                               P‐0049232 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEINTANK II, RICHARD C.
MORRISOKLEINTANK, HELEN J.
1490 VELMEADE LANE
DAVIDSONVILLE, MD 21035                                               P‐0049627 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2079     11/7/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2082     11/7/2017         Takata Americas                               $0.00                                                                                        $0.00

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2161     11/8/2017   Takata Protection Systems Inc.                      $0.00                                                                                        $0.00



                                                                                                             Page 1878 of 3871
                                                         Case 17-11375-BLS                        Doc 4247                  Filed 10/26/20                     Page 1879 of 1950
                                                                                                                     Claim Register
                                                                                                              In re TK Holdings Inc., et al .
                                                                                                                   Case No. 17‐11375

                                                                                                                                            Current General                                         Current 503(b)(9)
                                                                                                                                                               Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address                        Claim No. Claim Date                   Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                                Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                                Amount                                                  Amount

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2875    11/19/2017              TK Holdings Inc.                               $0.00                                                                                        $0.00

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2877    11/19/2017   TK Holdings de Mexico S. de R.L. de C.V.                  $0.00                                                                                        $0.00

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2878    11/19/2017               TK Mexico Inc.                                $0.00                                                                                        $0.00

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2989    11/19/2017              Takata Americas                                $0.00                                                                                        $0.00

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3011    11/19/2017   Industrias Irvin de Mexico, S.A. de C.V.                  $0.00                                                                                        $0.00

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3012    11/19/2017      Strosshe‐Mex, S. de R.L. de C.V.                       $0.00                                                                                        $0.00

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3016    11/19/2017       Takata Protection Systems Inc.                        $0.00                                                                                        $0.00

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3018    11/19/2017            Interiors in Flight Inc.                         $0.00                                                                                        $0.00

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3022    11/19/2017       Takata de Mexico, S.A. de C.V.                        $0.00                                                                                        $0.00

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3023    11/19/2017                TK China, LLC                                $0.00                                                                                        $0.00

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3036    11/19/2017               TK Finance, LLC                               $0.00                                                                                        $0.00


                                                                                                                   Page 1879 of 3871
                                                         Case 17-11375-BLS                        Doc 4247                  Filed 10/26/20                     Page 1880 of 1950
                                                                                                                     Claim Register
                                                                                                              In re TK Holdings Inc., et al .
                                                                                                                   Case No. 17‐11375

                                                                                                                                            Current General                                         Current 503(b)(9)
                                                                                                                                                               Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address                        Claim No. Claim Date                   Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                                Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                                Amount                                                  Amount

KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS, COLIN
COLIN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     3038    11/19/2017               TK Mexico LLC                                 $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2020     11/9/2017            Interiors in Flight Inc.                         $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2036     11/9/2017               TK Finance, LLC                               $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2070     11/7/2017              TK Holdings Inc.                               $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2080     11/7/2017              Takata Americas                                $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2084     11/7/2017       Takata Protection Systems Inc.                        $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2159     11/8/2017   TK Holdings de Mexico S. de R.L. de C.V.                  $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2215     11/9/2017               TK Mexico Inc.                                $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2223     11/9/2017   Industrias Irvin de Mexico, S.A. de C.V.                  $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2237     11/9/2017                TK China, LLC                                $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                                     2307     11/9/2017      Strosshe‐Mex, S. de R.L. de C.V.                       $0.00                                                                                        $0.00


                                                                                                                   Page 1880 of 3871
                                                         Case 17-11375-BLS             Doc 4247                  Filed 10/26/20                     Page 1881 of 1950
                                                                                                          Claim Register
                                                                                                   In re TK Holdings Inc., et al .
                                                                                                        Case No. 17‐11375

                                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address                  Claim No. Claim Date              Debtor                         Unsecured Claim                                          Admin Priority
                                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                     Amount                                                  Amount
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2309     11/9/2017   Takata de Mexico, S.A. de C.V.                       $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2851    11/19/2017   Takata Protection Systems Inc.                       $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2883    11/19/2017          TK Holdings Inc.                              $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               3024    11/19/2017         Takata Americas                                $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
KATELYN
KATELYN KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               3031    11/19/2017          TK Finance, LLC                               $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2075     11/7/2017          TK Holdings Inc.                              $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2081     11/7/2017         Takata Americas                                $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2083     11/7/2017   Takata Protection Systems Inc.                       $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2852    11/19/2017       Interiors in Flight Inc.                         $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2884    11/19/2017         Takata Americas                                $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2887    11/19/2017          TK Holdings Inc.                              $0.00                                                                                        $0.00


                                                                                                        Page 1881 of 3871
                                                         Case 17-11375-BLS                  Doc 4247                  Filed 10/26/20                    Page 1882 of 1950
                                                                                                              Claim Register
                                                                                                       In re TK Holdings Inc., et al .
                                                                                                            Case No. 17‐11375

                                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address                  Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                                         Amount                                                  Amount
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2888    11/19/2017       Takata de Mexico, S.A. de C.V.                       $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               2961    11/19/2017               TK Finance, LLC                              $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               3027    11/19/2017      Strosshe‐Mex, S. de R.L. de C.V.                      $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               3028    11/19/2017       Takata Protection Systems Inc.                       $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               3029    11/19/2017   TK Holdings de Mexico S. de R.L. de C.V.                 $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               3033    11/19/2017                TK China, LLC                               $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               3039    11/19/2017   Industrias Irvin de Mexico, S.A. de C.V.                 $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               3041    11/19/2017               TK Mexico LLC                                $0.00                                                                                        $0.00
KLEIS, AS SUCCESSOR‐IN‐INTEREST TO THE ESTATE OF PETER KLEIS,
MADELINE
MADELINE KLEIS
34 NORTH SANTA CRUZ AVENUE
LOS GATOS, CA 95030                                               3042    11/19/2017               TK Mexico Inc.                               $0.00                                                                                        $0.00
KLEIS, COLIN
34 N SANTA CRUZ AVE
LOS GATOS, CA 95030                                             P‐0024305 11/13/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIS, KATELYN
34 N SANTA CRUZ AVE
LOS GATOS, CA 95030                                             P‐0024239 11/13/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEIS, MADELINE
34 N SANTA CRUZ AVE
LOS GATOS, CA 95030                                             P‐0024316 11/13/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                                            Page 1882 of 3871
                                                 Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1883 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KLEKERS, CARL I.
2611 SOUTH 105TH AVENUE
OMAHA, NE 68124                                       P‐0046931 12/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEMENT, KARL
NO ADDRESS PROVIDED
                                                      P‐0038615 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEMER, HELEN
PODHURST ORSECK P.A.
ONE S.E. THIRD AVE, STE 2700
MIAMI, FL 33131                                       P‐0043863 12/21/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KLEMISH, JEREMY A.
17004 ACACIA WAY
CLEARLAKE OAKS, CA 95423                              P‐0029477 11/20/2017     TK Holdings Inc., et al .                   $12,000.00                                                                                   $12,000.00
KLEMM, ROBERT E.
1540 N LAUREL AVE
UPLAND, CA 9178Y                                      P‐0026428 11/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEMME, ANDREA M.
117 S BUCHANAN CT
LOUISVILLE, CO 80027                                  P‐0038943 12/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEMP, MICHAEL J.
5533 CATALPA COURT
LOOMIS, CA 95650Q                                     P‐0013740 11/2/2017      TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
KLENDA, GREGORY B.
276 S. PERSHING ST.
WICHITA, KS 67218                                     P‐0013943 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLENNER, EDWARD E
23150 COLLINS ST
WOODLAND HILLS, CA 91367                                1444      11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KLESMITH, DENNIS C.
N33 W7161 BUCHANAN ST
CEDARBURG, WI 53012                                   P‐0008328 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLETER, ROCHELLE S.
10 RUBY LANE
EAST HANOVER, NJ 07936                                P‐0011392 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLEY, ELEANOR
11108 BROOKLEY DR
LOUISVILLE, KY 40229                                  P‐0000140 10/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLIBER, ALICIA D.
630 ALAMO ST
VIDOR, TX 77662                                       P‐0002680 10/23/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLICKER, KARL D.
4327 HONEY VISTA CIRCLE
TAMPA, FL 33624                                       P‐0017825 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLIEGMAN TRSTEE, HAROLD E.
KLIEGMAN TRSTEE, LAURA A.
LARGEMOUTH BASS TRUST
P.O. BOX 2417
MAMMOTH LAKES, CA 93546                               P‐0052996 12/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLIESEN, BRIAN E.
357 GRAND CANYON DRIVE
WHITE ROCK, NM 87547                                  P‐0056705   2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLIESEN, BRIAN E.
357 GRAND CANYON DRIVE
WHITE ROCK, NM 87547                                  P‐0057687   3/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                            Page 1883 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1884 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KLIMENKO, TETYANA
KLABENES, TODD
5943 E 96TH COURT
TULSA, OK 74137                                     P‐0000179 10/19/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
KLIMKOWSKI, ANDREW
28842 VIA BUENA VISTA
SAN JUAN CAPISTR, CA 92675                          P‐0034137 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLIMOWICZ, GARY J.
KLIMOWICZ, HELEN M.
1218 OKLAHOMA AVENUE
PITTSBURGH, PA 15216                                P‐0035514 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLIN, DANIEL J.
145 NATCHAUG DR
GLASTONBURY, CT 06033‐1915                          P‐0051801 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINDUKHOVA, POLINA G.
2154 SKYLARK COURT APT 3
UNION CITY, CA 94587                                P‐0050631 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KLINE, BRIAN A.
HIGHTOWER, ASHLIE A.
400 LAKESIDE LANE
SANFORD, NC 27332                                   P‐0025921 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINE, ERIK A.
429 GANDY DANCER CT
HAGERSTOWN, MD 21740                                P‐0038627 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINE, GARY M.
103 LAFAYETTE DRIVE
ELKTON, MD 21921                                    P‐0026430 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINE, GARY M.
103 LAFAYETTE DRIVE
ELKTON, MD 21921                                    P‐0026497 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINE, LOUIS L.
12 LARSON ROAD
MILFORD, MA 01757                                   P‐0034237 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINE, ROBIN R.
49 JACKSON AVENUE
DOVER, NJ 07801                                     P‐0011099 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINE, SUSAN E.
491 FRENCHVILLE ROAD
FRENCHVILLE, PA 16836                               P‐0026909 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINE, TY
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                     P‐0043986 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KLINE, VALERIE A.
328 WAKEFIELD RD
HAGERSTOWN, MD 21740                                P‐0041187 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINEDINST, ROBERT C.
107 COPLEY MOUNTAIN DRIVE
DURHAM, NC 27705                                    P‐0049952 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLING, MARLIN K.
KLING, ANN
930 SOUTHPORT LOOP
BISMARCK, ND 58504                                  P‐0055707 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINGEBIEL, DANIEL
60 MERCED AVE
SAN FRANCISCO, CA 94127                               1289     11/3/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                         Page 1884 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1885 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KLINGENSCHMITT, MICHELLE L.
MICHELLE KLINGENSCHMITT
12502 LOQUAT WAY
TAMPA, FL 33626                                      P‐0001696 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINGENSMITH, MARK W.
10830 179TH CT NE
REDMOND, WA 98052                                    P‐0031513 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINGER, RICHARD
C/O PETER PRIETO, ESQ.
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                      P‐0043635 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KLINGER, ROBERT C.
12967 MAHOGANY CT
FRISCO, TX 75033                                     P‐0032300 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINGER, SHIRLENE K.
2134 DERRY ST
HARRISBURG, PA
DAUPHIN                                              P‐0018237 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINK, LINDA
416 BRYAN DRIVE
CORAOPOLIS, PA 15108                                 P‐0031060 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINK, ROBERT A.
KLINK, PATRICIA A.
32915 46TH CT SW
FEDERAL WAY, WA 98023                                P‐0020145 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINK, ROBERT A.
32915 46TH CT SW
FEDERAL WAY, WA 98023                                P‐0020148 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINKA, GARY L.
KLINKA, RYAN L.
228 MANDELLA COURT
NEENAH, WI 54956                                     P‐0054559 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINKA, GARY L.
228 MANDELLA COURT
NEENAH, WI 54956                                     P‐0054560 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINKA, GARY L.
228 MANDELLA COURT
NEENAH, WI 54956                                     P‐0054561 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINKA, GARY L.
228 MANDELLA COURT
NEENAH, WI 54956                                     P‐0054562 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINKA, GARY L.
228 MANDELLA COURT
NEENAH, WI 54956                                     P‐0054571 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINKA, GARY L.
228 MANDELLA COURT
NEENAH, WI 54956                                     P‐0054573 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINKA, GARY L.
228 MANDELLA COURT
NEENAH, WI 54956                                     P‐0054574 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINKA, TRISHA M.
228 MANDELLA COURT
NEENAH, WI 54956                                     P‐0054570 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLINMAN, RICHARD
1580 FLINT HILL ROAD
COOPERSBURG, PA 18036                                  1091     11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
                                                                                          Page 1885 of 3871
                                              Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1886 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KLITZMAN, LAWRENCE S.
1391 SAWGRASS CORP PARKWAY
SUNRISE, FL 33323                                  P‐0052710 12/28/2017     TK Holdings Inc., et al .                     $232.00                                                                                       $232.00
KLOB, KECIA GWYNNE
KLOB & LARRISON ATTORNEYS
TIMOTHY M. KLOB, ESQ.
145 LEE BYRD ROAD
LOGANVILLE, GA 30052                                 3885      12/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KLOB, TIMOTHY MINTHORN
KLOB & LARRISON ATTORNEYS
145 LEE BYRD ROAD
LOGANVILLE, GA 30052                                 3881      12/6/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KLOCEK, ROBERT D.
101 CANTON ST
NORTH EASTON, MA 02356                             P‐0005416 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLOCH, TERRI L.
19837 GALILEO AVE
BEND, OR 97702                                     P‐0044129 12/21/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLOCKENGA, RICHARD K.
1112 SW SUMMIT HILL DR.
LEES SUMMIT, MO 64081                              P‐0053805   1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLOENHAMER, JANET S.
3381 MANDY LN
SPRING VALLEY, CA 91977                            P‐0028817 11/19/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLONOWSKI, SHANNON L.
2529 BAYVIEW DRIVE
NASHVILLE, TN 37217                                P‐0014350 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLOOS, JONATHAN D.
1567 COUNTY ROAD D E UNIT E
MAPLEWOOD, MN 55109                                P‐0011252 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLOOS, OTILIA P.
5652 OZARK AVE. NORTH
OAK PARK HEIGHTS, MN 55082                         P‐0011079 10/31/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLOOSTER, TORIN
325 FARRADAY RD
DURANGO, CO 81303                                  P‐0005667 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLOPFENSTEIN, DANIEL P.
404 N. WILEY ST.
CRESTLINE, OH 44827                                P‐0005494 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLOPFENSTEIN, DANIEL P.
405 N WILEY ST.
CRESTLINE, OH 44827                                P‐0005498 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLOPOTOWSKA, IRENA
16864 W BELLEVIEW ST
GOODYEAR, AZ 85338                                 P‐0008073 10/28/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLOS, KENNETH
383 CASTLETON CIRCLE
TALLAHASSEE, FL 32312                                4770      1/29/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
KLOSSNER, DYLAN T.
3 CALLE CALUROSA
SAN CLEMENTE, CA 92673                             P‐0023260 11/12/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLOSTERMAN, JULIE A.
4230 REDDING RIDGE DRIVE
MINNETONKA, MN 55345                               P‐0021355 11/9/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1886 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1887 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KLOTZBACH, JOHN C.
10154 ELLERBE ROAD
SHREVEPORT, LA 71106                                P‐0008228 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLU, PETER
4817 MANITOBA DR #203
ALEXANDRIA, VA 22312                                  3335    11/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KLUBERTANZ, ANDREW M.
206 WESTCOTT STREET
PARDEEVILLE, WI 53954                               P‐0047057 12/26/2017    TK Holdings Inc., et al .                   $25,922.00                                                                                   $25,922.00
KLUBERTANZ, MARIA
6414 TONKINESE TRAIL
MADISON, WI 53719‐1876                              P‐0048353 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLUBERTANZ, WILLIAM
6414 TONKINESE TRAIL
MADISON, WI 53719‐1876                              P‐0048156 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLUBOV, SARAH K.
KLUBOV, TIMOFEY D.
800 S NORMANDIE AVE
APT 121
LOS ANGELES, CA 90005                               P‐0055901 1/26/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLUCK, RICHARD P.
5 BABSON STREET
GLOUCESTER, MA 01930                                P‐0007473 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLUCOVSKY, SONJA S.
6106 OAK CLUSTER CIRCLE
TAMPA, FL 33634                                     P‐0054961 1/17/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLUDJIAN, MELISSA J.
9404 MOONDANCER CIRCLE
ROSEVILLE, CA 95747                                 P‐0021717 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLUDJIAN, MELISSA J.
9404 MOONDANCER CIRCLE
ROSEVILLE, CA 95747                                 P‐0021728 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLUG, FREDRICKA
553 SHADOWBROOK CT
DAVIDSONVILLE, MD 21035                             P‐0012688 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLUG, ISAAC H.
9891 CARRINGTON LANE
JOHNS CREEK, GA 30022                               P‐0044107 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLUG, KEVIN L.
KLUG, LORI A.
5765 TOMAH DR.
COLORADO SPRINGS, CO 80918                          P‐0033686 11/29/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
KLUG, VAUGHN R.
17 WOOD ROAD
MORRISTOWN, NJ 07960                                P‐0042279 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KLUN, TRAVIS F.
209 4TH STREET NW
CROSBY, MN 56441                                    P‐0050100 12/27/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
KLUS, ZEVAHN A.
2943 HOPE ST
KLAMATH FALLS, OR 97603                             P‐0057949 5/16/2018     TK Holdings Inc., et al .                  $250,000.00                                                                                  $250,000.00
KLUSMAN, JAMES A.
3660 E BRIANDEAN CT
OAK CREEK, WI 53154                                 P‐0004923 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1887 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1888 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KLUTH, PAMELA S.
17311 SE 288TH ST
KENT, WA 98042                                       P‐0034719 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KMIECIK, DARIUSZ
2399 MONTEREY AVE.
MARTINEZ, CA 94553                                   P‐0013578 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNACK, JASON P.
1832 NIAGARA AVENUE
NIAGARA FALLS, NY14305 14305                         P‐0012980 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNAIDE, LORI A.
1840 N. BEAVER TRAIL DR.
GREEN BAY, WI 54303                                  P‐0027494 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNAKE, CHRISTINE A.
9004 ASSEMBLY DR
WALKERSVILLE, MD 21793                               P‐0005631 10/26/2017    TK Holdings Inc., et al .                    $9,999.99                                                                                    $9,999.99
KNAPP MARON, APRIL
5 GIFFORD ST
TUCKAHOE
, NY 10707                                           P‐0010560 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNAPP, CHRISTIAN J.
16115 ONAWAY RD
SHAKER HEIGHTS, OH 44120                             P‐0009351 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNAPP, CHRISTIAN J.
16115 ONAWAY RD
SHAKER HEIGHTS, OH 44120                             P‐0009357 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNAPP, DIANA G.
5216 FLEMING RD
ATWATER, CA 95301                                    P‐0032158 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNAPP, EUGENE J.
1539 CARROLL STREET
WANTAGH, NY 11793                                    P‐0017795 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNAPP, KEITH A.
217 RAVINE ROAD
HINSDALE, IL 60521                                   P‐0009076 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNAPP, MONICA J.
KNAPP, KEITH A.
217 RAVINE ROAD
HINSDALE, IL 60521                                   P‐0009075 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNAPP, RAYMOND E.
3319 27 AVE
KENOSHA, WI 53140                                    P‐0004815 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNAPP, WILLIAM A.
441 E. MAIN ST.
PEN ARGYL, PA 18072                                  P‐0011444 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNASINSKI, MARY K.
3275 S STONEGATE CIR APT 104
NEW BERLIN, WI 53151                                 P‐0013806 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNAUSE, MICHAEL P.
24A WEST GRANADA AVENUE
HERSHEY, PA 17033                                    P‐0051399 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNECHT, JAMIE
1900 S FERNCREEK AVE
ORLANDO, FL 32806                                    P‐0033753 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNECHT, ROBERT J.
330 GRANDVILLE COURT
VONORE, TN 37885                                     P‐0029334 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1888 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1889 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KNEE, JUDITH
1414 C ST SE
WASHINGTON, DC                                      P‐0043171 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNEEN, JASON S.
KNEEN, JASON
STRYKER MEDICAL
1429 BRADFORD STREET
PORTAGE
PORTAGE, MI 49024                                   P‐0011262 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNEEN, JASON S.
KNEEN, JASON
STRYKER MEDICAL
1429 BRADFORD STREET
PORTAGE, MI 49024                                   P‐0011408 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNEFATY, MICHAEL M.
2006 MORNING VIEW DR
EUGENE, OR 97405                                    P‐0012987 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNEFATY, MICHAEL M.
2006 MORNING VIEW DR
EUGENE, OR 97405                                    P‐0013012 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNEISLY, VIRGINIA L.
7791 HEDGESVILLE RD
HEDGESVILLE, WV 25427                               P‐0010349 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNEISLY, VIRGINIA L.
7791 HEDGESVILLE RD
HEDGESVILLE, WV 25427                               P‐0010352 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNEISS, DEBBIE
K & P MECHANICAL SOLUTIONS
2050 TIGERTAIL BLVD BAY O
DANIA BEACH, FL 33004                               P‐0039091 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNEISS, DEBBIE
K & P MECHANICAL SOLUTIONS
2050 TIGERTAIL BLVD BAY O
DANIA BEACH, FL 33004                               P‐0039097 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNEISS, DEBBIE
K & P MECHANICAL SOLUTIONS
2050 TIGHERTAIL BLVD
DANIA BEACH, FL 33004                               P‐0039138 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNEISS, EDGAR M.
279 SLOCUM AVE
EXETER,, PA 18643                                   P‐0011791 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNELLINGER, NANNETTE M.
40 LOCK VIEW CT
FRANKFORT, KY 40601                                 P‐0003913 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNEPP, JOANNE C.
KNEPP, JAMES P.
7 LAKE SUCCESS DRIVE
PALM COAST, FL 32137‐9556                           P‐0003751 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNERR, ADAM M.
5813 S LAKEWOOD AVENUE
C/O DENISE MOODY
TULSA, OK 74135                                     P‐0009360 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNETSCH, JAMES A.
KNETSCH, SUSAN J.
4426 WOODLAND AVE
DULUTH, MN 55803                                    P‐0027082 11/16/2017    TK Holdings Inc., et al .                   $34,480.00                                                                                   $34,480.00
                                                                                         Page 1889 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1890 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KNIEFEL, GRANT J.
8316 W 98TH ST
OVERLAND PARK, KS 66212                              P‐0015260 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIFE, JOSEPH J.
3883 LINDA RD APT D
HILLIARD, OH 43026                                   P‐0000485 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGGE, GUY S.
MENDES KNIGGE, HULDA C.
524 S. 3RD
MEDFORD, OK 73759                                    P‐0046829 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, ADRIAN N.
17481 ORANGE GROVE RD
#2
GULFPORT, MS 39503                                   P‐0005611 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, CATHY V.
420 SAYBROOK DRIVE
N. CHESTERFIELD, VA 23236‐3622                       P‐0049718 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, DANIEL L.
254 JEFFIE LN
SHEPHERDSVILLE, KY 40165                             P‐0007836 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, DANNY A.
301 HUDDLESTON ST
LELAND, MS 38756                                     P‐0042839 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, DORREA L.
32 ROBIN DR
HAUPPAUGE, NY 11788                                  P‐0032499 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, EDGAR A.
7406 HOGAN DR
YPSILANTI, MI 48197                                  P‐0049285 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, EDWARD S.
114 WESTHAVEN DRIVE
PADUCAH, KY 42001                                    P‐0004493 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, GLEN E.
356 E BELVIEW AVE
MURRAY, UT 84107                                     P‐0048549 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, HAROLD A.
39 MALLARD DR
PORT JERVIS, NY 12771                                P‐0044525 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, INDIGO S.
5971 SW 61ST CT
SOUTH MIAMI, FL 33413                                P‐0014328 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, JAMES
12131 HERMON DRIVE
TUSTIN, CA 92782                                     P‐0020817 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, JAMES J.
4509 NE KINGSTON DRIVE
LEE'S SUMMIT, MO 64064                               P‐0009385 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, JAMES J.
4509 NE KINGSTON DRIVE
LEE'S SUMMIT, MO 64064                               P‐0009394 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, JANET G.
NO ADDRESS PROVIDED
                                                     P‐0009779 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, JOANNA E.
645 CLEMSON LANE
LAWRENCEVILLE, GA 30043                              P‐0029066 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1890 of 3871
                                                  Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1891 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                      Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KNIGHT, JOHNATHAN A.
14378 E 430 RD
CLAREMORE, OK 74017                                    P‐0023274 11/12/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
KNIGHT, JONATHAN
PODHURST ORSECK, P.A.
ONE S.E. THIRD AVE., STE 2300
MIAMI, FL 33131                                        P‐0044096 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KNIGHT, KELLY A.
SESE, CRISTALLE Y.
4327 BABCOCK AVE
STUDIO CITY, CA 91604                                  P‐0038416 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, KENNETH J.
KNIGHT, RACHEL C.
673 POWDER HORN RD
SAINT MARYS, GA 31558                                  P‐0045828 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, KENNETH J.
KNIGHT, RACHEL C.
673 POWDER HORN RD
SAINT MARYS, GA 31558                                  P‐0045844 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, KRISTINA A.
7406 HOGAN DR
YPSILANTI, MI 48197                                    P‐0049290 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, KRISTINA A.
7406 HOGAN DR
YPSILANTI, MI 48197                                    P‐0050978 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, LAFUNDRA
4276 SW 124TH TERRACE
MIRAMAR, FL 33027                                      P‐0035253 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, LEONARD E.
26 N. MAIN ST.
APT. 304
SAINT ALBANS, VT 05478                                 P‐0005461 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, MICHAEL D.
NOT APPLICABLE
205 PEBBLE CREEK DRIVE
JACKSONVILLE, AL 36265‐8929                            P‐0042602 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, PAUL
KNIGHT, SUSAN
11 CORTLAND DRIVE
SALEM, NH                                              P‐0022829 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, RAQUEL
7124 AMERICAN WAY
APT D
INDIANAPOLIS, IN 46256                                 P‐0003031 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, ROBERT A.
KNIGHT, KAREN M.
KNIGHT RVBL LVG TRUST
649 S 1ST ST.
DUNSMUIR, CA 96025                                     P‐0020690 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, ROBERTA L.
2405 CHERYL LANE
MODESTO, CA 95350                                      P‐0019563 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNIGHT, SYLVIE
200 JOSH CT.
GREER, SC 29651                                        P‐0046766 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                            Page 1891 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1892 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin     Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount    Claim Amount
                                                                                                                     Amount                                                  Amount
KNIGHT, THOMAS R.
21815 ROTHERHAM DRIVE
SPRING, TX 77388                                   P‐0055981 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KNIGHT‐JOINER, MELANIE A.
3526 ROCKY POINT DRIVE
HOPKINSVILLE, KY 42240                             P‐0043604 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KNIGHTON, ELLIOT
1221 CLOVIS AVE
GRANTS, NM 87020                                   P‐0029743 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KNIPP, DIANA
9430 RIVERVIEW AVE.
LAKESIDE, CA 92040                                   2698    11/16/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
KNISTAUTAS, ANTHONY
118 OAK CREEK DR
LEAGUE CITY, TX 77573                              P‐0006430 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KNITMESH TECHNOLOGIES
GREENFIELD
FLINTSHIRE CH8 9DP
UNITED KINGDOM                                       4997     6/8/2018        TK Holdings Inc.                                                                                                          $0.00             $0.00
KNIZLEY, KIMBERLY
1601 NW 98TH STREET
GAINESVILLE, FL 32606                              P‐0001518 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KNOCHE, REBECCA H.
3725 CRANE ROAD
PORT REPUBLIC, MD 20676                            P‐0022426 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KNOCHENHAUER, THOMAS J.
812 INSPIRATION LN
ESCONDIDO, CA 92025                                P‐0027021 11/16/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
KNOCHENHAUER, THOMAS J.
812 INSPIRATION LN
ESCONDIDO, CA 92025                                P‐0027026 11/16/2017    TK Holdings Inc., et al .                    $2,500.00                                                                                     $2,500.00
KNOERR, KENNETH M.
KNOERR, DOLLIE R.
3311 COLONY DR.
MESQUITE, TX 75150                                 P‐0031461 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KNOFF, IRMA
14201 UPPER FREDERICKTOWN RD
FREDERICKTOWN, OH 43019                            P‐0000441 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KNOLL, CLIFFORD W.
BOX 1103
HOOD RIVER, OR 97031                               P‐0022497 11/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KNOLL, HILDEGARD
139 FOXTAIL DRIVE
SANTA MONICA, CA 90402                             P‐0046821 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KNOLL, JAN K.
1866 GREEN TREE LANE
DUNCANVILLE, TX 75137                              P‐0048754 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KNOLL, MARK A.
209 N PRESCOTT
WICHITA, KS 67212                                  P‐0049959 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KNOLL, THOMAS L.
609 WOODLAWN AVE.
SANDUSKY, OH 44870‐5542                            P‐0021017 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KNOOT, MELISSA M.
105 27TH STREET DRIVE SE
CEDAR RAPIDS, IA 52403                             P‐0036767 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                        Page 1892 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1893 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KNOOT, MELISSA M.
105 27TH STREET DRIVE SE
CEDAR RAPIDS, IA 52403                             P‐0036771 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOOT, MELISSA M.
105 27TH STREET DRIVE SE
CEDAR RAPIDS, IA 52403                             P‐0039786 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOOT, MELISSA M.
105 27TH STREET DRIVE SE
CEDAR RAPIDS, IA 52403                             P‐0039892 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOPF, JUNE S.
1 HARBOURSIDE DRIVE
APT. 1504
DELRAY BEACH, FL 33483                             P‐0024657 11/6/2017     TK Holdings Inc., et al .                   $26,039.00                                                                                   $26,039.00
KNORR, KEVIN
712 NE 22ND DRIVE
WILTON MANORS, FF 33305                            P‐0010519 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNORR, KIM A.
502 MORNINGSIDE AVENUE
MADISON, WI 53716‐1737                             P‐0023364 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNORR, RAMONA
RAMONA KNORR
8815 STEEPLECHASE DRIVE
KNOXVILLE, TN 37922                                P‐0018690 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOTEN, THOMAS P.
6363 PERSHING AVENUE
UNIVERSITY CITY, MO 63130                          P‐0004388 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOTT, LESLIE F.
DORIS
1997 WEDGEWOOD DRIVE
STONE MOUNTAIN, GA 30088                           P‐0055784 1/25/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOTT, MARILIYN A.
910 CONLEY DR
MECHANICSBURG, PA 17055*5160                       P‐0047109 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOTT, MARILYN A.
KNOTT, DILWYN J.
910 CONLEY DR
MECHANICSBURG, PA 17055‐5160                       P‐0047102 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOTTS, JOCELYN N.
3204 MANCHACA RD #701
AUSTIN, TX 78704                                   P‐0024920 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOTWELL, SALLY E.
KNOTWELL, WILLIAM J.
651 WILDERNESS DR.
MARSHFIELD, MO 65706                               P‐0012969 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOWLES, CHARLES R.
USTACH‐KNOWLES, DEBORAH L.
1212 CROWS FOOT RD
MARRIOTTSVILLE, MD 21104                           P‐0030806 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOWLES, CHARLES R.
USTACH‐KNOWLES, DEBORAH L.
1212 CROWS FOOT RD
MARRIOTTSVILLE, MD 21104                           P‐0030807 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOWLES, ELAINE A.
KNOWLES, TERRENCE
4010 SW 30 TERRACE
GAINESVILLE, FL 32608                              P‐0001839 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1893 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1894 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KNOWLES, ELAINE A.
KNOWLES, TERRENCE
4010 SW 30 TERRACE
GAINESVILLE, FL 32608                               P‐0021974 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOWLES, KRISTIN N.
2070 OLDHAM RD
HARTSVILLE, TN 37074                                P‐0013422 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOWLES, KRISTIN N.
2070 OLDHAM RD
HARTSVILLE, TN 37074                                P‐0013429 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOWLES, RACHEL
1109 LAUREL AVE
PALO ALTO, CA 94303                                   5041      8/27/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00
KNOWLES, RACHEL
1109 LAUREL AVE
PALO ALTO, CA 94303                                   5042      8/27/2018        TK Holdings Inc.                                                 $0.00                                                                     $0.00
KNOWLES, TRACY L.
2788 190TH ST
FT DODGE, IA 50501                                  P‐0039994 12/13/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOWLTON, ANDREW G.
218 SYCAMORE VILLAGE TERRACE
MIDLOTHIAN, VA 23114                                P‐0009540 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOWLTON, KIMBERLEY A.
P. O. BOX 1464
319 E. RYAN ST.
SUNDANCE, WY 82729                                  P‐0045922 12/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOX, ALAN A.
P. O. BOX 8678
NEWPORT BEACH, CA 92658                             P‐0034928 12/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOX, CATHERINE Y.
14711 AEGEAN WAY
SELMA, TX 78154                                     P‐0031048 11/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOX, LISA
1615 HOOVER AVE.
SOUTH BEND, IN 46615‐1312                             1213      11/2/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
KNOX, NORMA J.
3017 HIGHRIDGE TRAIL
GRAND PRAIRIE, TX 75052                             P‐0002632 10/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOX, PAMELA K.
610 VIELE RD
RED CREEK, NY 13143                                 P‐0056338    2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOX, ROBERT J.
816 PRINCE JAMES COURT
VIRGINIA BEACH, VA 23453                            P‐0008736 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOX, VICTOR
1040 ULMSTEAD CIRCLE
ARNLD, MD 21012                                       893       10/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KNOX, ZELDA M.
28514 U.S. HIGHWAY 11
KNOXVILLE, AL 35469                                 P‐0051141 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNOXVILLE, JASON D.
KNOXVILLE, NICOLE N.
275 EVINS MILL RD
SMITHVILLE, TN 37166                                P‐0019656 11/8/2017       TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00



                                                                                           Page 1894 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1895 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KNOXVILLE, JASON D.
KNOXVILLE, NICOLE N.
275 EVINS MILL RD
SMITHVILLE, TN 37166                                 P‐0029039 11/17/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
KNUTH, RICHARD L.
889 BETHEL SCHOOL RD
CLOVER, SC 29710                                     P‐0042345 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNUTSEN, NANCY J.
261 SHIRLEY AVENUE
STATEN ISLAND, NY 10312                              P‐0049440 12/27/2017    TK Holdings Inc., et al .                    $2,713.00                                                                                    $2,713.00
KNUTSEN, NANCY J.
261 SHIRLEY AVENUE
STATEN ISLAND, NY 10312                              P‐0049486 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNUTSON, DANIEL T.
410 GROVELAND AVE
APT 1505
MINNEAPOLIS, MN 55403                                P‐0014915 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KNUTSON, MARK E.
KNUTSON, MARGARET M.
608 HOOPER COURT
JORDAN, MN 55352                                     P‐0052239 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KO, JAE‐HAC
7990 IMPERIAL TREASURE ST.
LAS VEGAS, NV 89139                                  P‐0009066 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KO, MUI SEL
1320 LYNWOOD STREET
LA HABRA, CA 90631                                   P‐0023464 11/12/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KO, POWEN
4412 LAGUNA GARDEN AVE
LAS VEGAS, NV 89115                                  P‐0031227 11/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KO, SAM
561 MONTICELLO TERRACE
FREMONT, CA 94539                                    P‐0036228 12/5/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KO, SAM
561 MONTICELLO TERRACE
FREMONT, CA 94539                                    P‐0036230 12/5/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KO, SAM
561 MONTICELLO TERRACE
FREMONT, CA 94539                                    P‐0036234 12/5/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KO, SAM
561 MONTICELLO TERRACE
FREMONT, CA 94539                                    P‐0036239 12/5/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KO, SAM
561 MONTICELLO TERRACE
FREMONT, CA 94539                                    P‐0036241 12/5/2017     TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KO, SUNNY
1256 VALLE CT
TORRANCE, CA 90502                                   P‐0040400 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KO, WALTER W.
1591 FUNSTON AVENUE
SAN FRANCISCO, CA 94122‐3530                         P‐0016967 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOACH, CELESTE
2701 NW 125TH ST
VANCOUVER, WA 98685                                  P‐0039934 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1895 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1896 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KOBA, GERALD M.
11844 56TH PL S
SEATTLE, WA 98178                                   P‐0038130 12/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOBAYASHI, LOIS E.
KOBAYASHI, PAUL D.
P.O. BOX 1141
OAKDALE, CA 95361                                   P‐0050553 12/26/2017      TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
KOBAYASHI, THOMAS J.
1023 SPRUCE COURT
DENVER, CO 80230                                    P‐0033295 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOBELCO ADVANCED COATING (AMERICA) INC.
VICKY WANG
1007 COMMERCE CT.
BUFFALO GROVE, IL 60089                               462       10/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOBELL, STACEY L.
13883 OSPREY LINKS ROAD
APT. 141
ORLANDO, FL 32837                                   P‐0003303 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOBERG, JOHN A.
KOBERG, MARYELLEN G.
42 BRYAN CAVE ROAD
SOUTH DAYTONA, FL 32119                             P‐0003505 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOBES, STEFFANY J.
4800 COUNTRY HILL RD
LINCOLN, NE 68516                                   P‐0031921 11/26/2017      TK Holdings Inc., et al .                     $375.56                                                                                       $375.56
KOBZEFF, SUZANNE
PO BOX 50502
IRVINE, CA 92619                                      4481      12/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOCA, MEHMET F.
3514 25TH STREET #102
SAN FRANCISCO, CA 94110                             P‐0046517 12/25/2017      TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
KOCAREK, THOMAS E.
1537 PLACER CT
NAPERVILLE, IL 60565‐4134                           P‐0010717 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCCER, FRANK
233 LEFFLER CIRCLE
FLORENCE, NJ 08518                                  P‐0058408 2/27/2020       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCH, ANGELA
254 BOSTON ROAD
HINCKLEY, OH 44233                                  P‐0006262 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCH, ANGELA
254 BOSTON ROAD
HINCKLEY, OH 44233                                  P‐0006273 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCH, BROCK C.
586 SOUTH ROUTE 183
SCHUYLKILL HAVEN, PA 17972                          P‐0042574 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCH, GLENN R.
5 NEWPORT DRIVE, #1200
HILTON HEAD ISLA, SC 29928                          P‐0011516 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCH, GLENN R.
KOCH, DEA J.
5 NEWPORT DRIVE, #1200
HILTON HEAD, SC 29928                               P‐0018507 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCH, JUSTIN B.
1622 TULIP TREE RD
FORT WAYNE, IN 46825                                P‐0057012    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                           Page 1896 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1897 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KOCH, RICHARD H.
KOCH, JUDITH A.
2245 WELTON POND COURT
JEFFERSONTON, VA 22724                              P‐0026630 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCH, ROD D.
4763 DALE RD
OAKDALE, CA 95361                                   P‐0023061 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCH, SPENCER M.
17990 CR 144
FLINT, TX 75762                                     P‐0057071    2/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCHBECK, KENNETH A.
2917 CORTE DEL POTRO
SANTA FE, NM 87505                                  P‐0009860 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCHENDOERFER, FRANK
KOCHENDOERFER, ULRIKE
301 HORIZON CT.
EXTON, PA 19341                                     P‐0011100 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCHER, DALE A.
714 HARTS COVE WAY
SENECA, SC 29678                                    P‐0006975 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCHER, DAVID G.
KOCHER, NANCY B.
4 NICKERSON RD
LEXINGTON, MA 02421                                 P‐0023968 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCO AUTOMOTIVE GMBH
NIEDERESCHACHER STRASSE #52
DAUCHINGEN D‐78083
GERMANY                                               3380      11/24/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOCSIS, JOHN
KOCSIS, MELANIE A.
MELANIE KOCSIS
20 HICKORY DR
ATHENS, PA 18810                                    P‐0028006 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCSIS, JOHN
KOCSIS, MELANIE A.
20 HICKORY DR
ATHENS, PA 18810                                    P‐0028954 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOCSIS, MELANIE A.
20 HICKORY DR
ATHENS, PA 18810                                    P‐0028995 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KODACK, MARC D.
6400 BLARNEY STONE CT.
SPRINGFIELD, VA 22152                               P‐0007115 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KODAMA, RICHARD Y.
KODAMA, SUEKO I.
94‐407D WAIPAHU ST
WAIPAHU, HI 96797                                   P‐0012092 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KODAMA, RICHARD Y.
KODAMA, SUEKO I.
94‐407D WAIPAHU ST
WAIPAHU, HI 96797                                   P‐0012264 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KODE, RAMA
1215 COUNTRY OAK DR
WEXFORD, PA 15090                                   P‐0054296    1/9/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1897 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1898 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KODE, RAMA
1215 COUNTRY OAK DR
WEXFORD, PA 15090                                  P‐0054298    1/9/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KODRAS, MARMY M.
4802 W AVENIDA DEL REY
PHOENIX, AZ 85083                                  P‐0029078 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOEHLER, MELANIE A.
KOEHLER, PHILLIP C.
12 WOODSIDE DRIVE
DANVILLE, CA 94506                                 P‐0017171 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOEHLER, MELANIE A.
KOEHLER, PHILLIP C.
12 WOODSIDE DRIVE
DANVILLE, CA 94506                                 P‐0017373 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOEHLER, PHILLIP C.
KOEHLER, MELANIE A.
12 WOODSIDE DRIVE
DANVILLE, CA 94506                                 P‐0017205 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOEHN, BLAKE A.
3608 N 33RD ST
TACOMA, WA 98407                                   P‐0019953 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOELSCH, DAVID R.
12124 KINGSGATE DR
OKLAHOMA CITY, OK 73170                            P‐0024924 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOELZER, JUANITA M.
8343 N SPRUCE AVE.
KANSAS CITY, MO 64119                                2933      11/17/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOEMPLE, PATRICIA A.
115 ANCHOR PLACE 2ND FL
GARWOOD, NJ 07027‐1101                             P‐0010882 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOENIG, DANA A.
433 LAUREL LEAF DR.
WEST COLUMBIA, SC 29169                            P‐0046806 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOENIG, EARL R.
4403 FOREST AVE
WATERFORD, MI 48328                                P‐0024416 11/13/2017      TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
KOENIG, JESSE M.
CONNER‐KOENIG, DEONE M.
11689 RAVEN STREET NW
APT.105
COON RAPIDS, MN 55433                              P‐0053673    1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOENIG, MARY JEAN
4769 BOHANNON STREET NE
SALEM, OR 97305                                      1897      11/9/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
KOENITZER, JILL A.
1955 5TH AVENUE
CHETEK, WI 54728                                   P‐0013614 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOENSE, PETER
KOENSE, JANIS R.
P.O. BOX 490
SPANISH FORK, UT 84660                             P‐0054648 1/13/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOEPFINGER, PAT
1009 SILVER LANE
MCKEES ROCKS, PA 15136                             P‐0049580 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1898 of 3871
                                                   Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1899 of 1950
                                                                                               Claim Register
                                                                                        In re TK Holdings Inc., et al .
                                                                                             Case No. 17‐11375

                                                                                                                      Current General                                         Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                       Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                          Amount                                                  Amount
KOEPKE, KARLHEINZ P.
KOEPKE, AGNES P.
340 PARKWAY DR
WHEATON, IL 60187                                       P‐0013376 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOEPP, ROSS R.
35282 HOGAN DRIVE
BEAUMONT, CA 92223                                      P‐0020614 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOEPPEN, DEBORAH L.
1812 OLIVIA CIRCLE
APOPKA, FL 32703                                        P‐0053916   1/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOEPPEN, KEVIN M.
KOEPPEN, VIRGINIA
126 RIDGEWAY ROAD
WINNFIELD, LA 71483                                     P‐0003044 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOERNER, KATHRYN D.
289 THOMAS STREET
HURLEY, NY 12443                                        P‐0031797 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOETHER, ANDREA
7 HARMON PLACE
NEW CITY, NY 10956                                      P‐0044419 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOETJE, LUKAS J.
KOETJE, SHELLY M.
1245 SE EVANS LOOP
TROUTDALE, OR 97060                                     P‐0054370 1/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOETJE, SHELLY M.
KOETJE, LUKAS J.
1245 SE EVANS LOOP
TROUTDALE, OR 97060                                     P‐0054371 1/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                        P‐0046575 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                        P‐0046580 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                        P‐0046592 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                        P‐0046595 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                        P‐0046596 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                        P‐0046598 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                        P‐0046600 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                        P‐0046602 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                        P‐0046605 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                             Page 1899 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1900 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KOFFI SOKPA, ALFRED
4315 CLARION DR
CONLEY, GA 30288                                     P‐0046619 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOFFI, SOKPA C.
4315 CLARION DR
CONLEY, GA 30288                                     P‐0046591 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOFFI, SOKPA C.
4315 CLARION DR
CONLEY, GA 30288                                     P‐0046610 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOFFMAN, JAMES W.
88 PATTERSON ESTATE ROAD
PISGAH FOREST, NC 28768                              P‐0020881 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOGANTI, RAJESH
4063 CRANDALL CIRCLE
SANTA CLARA, CA 95054                                P‐0020603 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOGET, JENNIFER A.
525 CALLIE CT
WEST NEWTON, PA 15089                                P‐0027088 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOGET, JOHN S.
525 CALLIE CT
WEST NEWTON, PA 15089                                P‐0020578 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOGLER, RICHARD H.
5076 W. JACKSON RD.
ENON, OH 45323                                       P‐0000235 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOH, EVELYN
6130 W FLAMINGO RD 203
LAS VEGAS, NV 89103                                  P‐0001362 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOH, SANGWEON
3000 S RANDOLPH ST APT 179
ARLINGTON, VA 22206                                  P‐0030168 11/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHAN, BRIAN J.
KOHAN, JAMIE D.
419 KENWOOD AVE
LEPANTO, AR 72354                                    P‐0018576 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHARA, SHARON
32 BRADFORD RD.
WATSONVILLE, CA 95076                                P‐0012272 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHER, RAYMOND K.
4829 ESTONIA CT
PORT ORCHARD, WA 98367                               P‐0030965 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHLBECK, MARK
1114 SUNNY HILL COURT
GREEN BAY, WI 54313                                  P‐0053817   1/4/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHLER, AMY M.
702 PARK AVE.
ELYRIA, OH 44035                                     P‐0032093 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHLER, ELIZABETH M.
KOHLER, BRIAN S.
4109 ARBOR CREEK DRIVE
CARROLLTON, TX 75007                                 P‐0048518 12/26/2017    TK Holdings Inc., et al .                       $60.00                                                                                       $60.00
KOHLER, GREGORY P.
16122 MEYRICK CT
SPRING, TX 77379                                     P‐0052324 12/27/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
KOHLER, JOHN J.
6 WOODBRIDGE RD.
MARLTON, NJ 08053                                    P‐0021559 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1900 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1901 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KOHLHOFF, DONALD W.
4449 SHASTA DR.
SAGINAW, MI 48603                                   P‐0034957 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHLHORST‐JONES, LAURA
216 S RAUTHLAND AVE
WAPAKONETA, OH 45895                                P‐0038486 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHLWEY, DAVID J.
19 DUTCH CREEK DR
LITTLETON, CO 80123                                 P‐0008358 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHMESCHER, CAROL A.
838 BAY HARBOR DR
MAINEVILLE, OH 45039                                P‐0023292 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHN, ADRIAN
73 CASTLE ROAD
NAHANT, MA 01908                                    P‐0007458 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHN, DANNY
1354 BIG PINE DRIVE
VALRICO, FL 33596                                   P‐0039580 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHN, HOWARD B.
82 COUNTRY CLUB DRIVE
MONROE TWP, NJ 08831                                P‐0035631 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHN, PETER R.
PETER R KOHN
22 ADMORE RD
KENSINGTON, CA 94707‐1309                           P‐0050463 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHN, PETER R.
FRANCE, LORENA A.
PETER R KHN
22 ARDMORE RD
KENSINGTON, CA 94707                                P‐0050509 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHN, PETER R.
PETER R KOHN
22 ARDMORE RD
KENSINGTON, CA 94707‐1309                           P‐0050546 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHN, PETER R.
FRANCE, LORENA A.
PETER R KOHN
22 ARDMORE RD
KENSINGTON, CA 94707‐1309                           P‐0050574 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHN, RANDI S.
KOHN, ALAN H.
25 E SUPERIOR STREET
APT 2801
CHICAGO, IL 60611                                   P‐0010598 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHN, ROBERT M.
1717 MOTT SMITH DRIVE
APT. 1604
HONOLULU, HI 96822                                  P‐0028871 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOHRS, JAMES W.
5320 JOHNS VIEW STREET
JOHNS CREEK, GA 30005                               P‐0007419 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOINOGLOU, GEORGE
370 GREENE AVENUE
SAYVILLE, NY 11782                                  P‐0009411 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1901 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1902 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KOJIMA, YUMIKA
PARTRIDGE, WILLIAM T.
710 GUILDFORD AVE
SAN MATEO, CA 94402                                P‐0020267 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOKOSZKA, EDWARD M.
150 HUSSON AVE APT61
BANGOR, ME 04401                                   P‐0042989 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOKOT, ARTHUR
210 W 82 ST, APT 4E
NEW YORK, NY 10024                                   865     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOKOUROV, DMITRY
207 COBBLE STONE DRIVE
WINCHESTER, VA 22602                               P‐0043210 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLA, MICHELLE A.
22 RADIO PL
#4
STAMFORD, CT 06906                                 P‐0009960 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLACK, DIANE J.
4841 43RD STREET APT 5K
WOODSIDE, NY 11377                                 P‐0006511 10/27/2017    TK Holdings Inc., et al .                    $8,115.00                                                                                    $8,115.00
KOLACZYK, MICHELLE
4275 BLUE ROAD
CRESTON, CA 93432                                  P‐0019326 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLAKOWSKI, CLIFFORD
86 SABBATH DAY POINT RD
SILVER BAY, NY 12874                                 2456    11/10/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOLANDAYAN, CHINNAPAN D.
30 SHADY TREE CT
YORK, PA 17402                                     P‐0041863 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLASA, JOHN R.
KOLASA, BONIETA G.
257 SOMERSET STREET
STANFORD, KY 40484                                 P‐0003132 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLB, KRISTINE
13 LONA COURT
NOTTINGHAM, MD 21236                               P‐0015140 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLBER, ADAM J.
200 W. 79TH ST., #12F
NEW YORK
NEW YORK, NY 10024                                 P‐0043468 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLCZUN, TODD E.
P.O. BOX 453008
GROVE, OK 74345                                    P‐0038140 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLE, DENNIS
1 LUCINDA LANE
NEW MILFORD, CT 06776                                2228     11/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOLE, JULIE A.
2209 NORTH POINT STREET
SAN FRANCISCO, CA 94123                            P‐0017838 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLECK, VINCENT E.
227 WALTHAM CT
DAVENPORT, FL 33897                                P‐0044374 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLES, MARTIN
BRENNER, ANDREA
9 DEVONSHIRE LANE
GREAT NECK, NY 11023                               P‐0002548 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1902 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1903 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KOLINCHAK, EUGENE
KOLINCHAK, EUGENE
9201 HYDE PARK DRIVE
HUNTINGTON BEACH, CA 92646                         P‐0020009 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLJAT, BRIAN
3306 FUTURA DR.
ROSWELL, NM 88201                                  P‐0041508 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLJAT, BRIAN
3306 FUTURA DR.
ROSWELL, NM 88201                                  P‐0041513 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLLACK, KEITH M.
KOLLACK, PATRICIA K.
1465 ESTHER AVE
WOOD RIVER, IL 62095                               P‐0028169 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLLEDA, COLLEEN E.
668 MARINERS WAY
BOYNTON BEACH, FL 33435                            P‐0006261 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLLING, JENNIFER L.
412 N HANNAH AVE
MOUNT MORRIS, IL 61054                             P‐0023748 11/13/2017    TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
KOLLING, KEVIN R.
37790 RIVER DRIVE
LEBANON, OR 97355                                  P‐0016998 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLLITIDES, ERNEST A.
164 EAST CLINTON AVENUE
TENAFLY, NJ 07670                                  P‐0054067   1/6/2018    TK Holdings Inc., et al .                  $560,000.00                                                                                  $560,000.00
KOLLMANN, RANDALL T.
223 WESTVIEW DR
SEALY, TX 77474                                    P‐0056506   2/3/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLODNEY, ROBERT
31 RIDGE DRIVE
PORT WASHINGTON, NY 11050                          P‐0028309 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLODZIEJCZYK, CASEY A.
104 BRENTWOOD TRAIL
ELGIN, IL 60120                                    P‐0040475 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLODZIEJCZYK, DEBRA A.
104 BRENTWOOD TRAIL
ELGIN, IL 60120                                    P‐0052327 12/27/2017    TK Holdings Inc., et al .                    $8,209.96                                                                                    $8,209.96
KOLOR, ISSOFA N.
302 FLOYD ST
HINESVILLE, GA 31313                               P‐0018287 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLOSKEE, MICHAEL D.
3939 W.157TH
CLEVELAND, OH 44111                                P‐0046481 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLOTA, LAWRENCE M.
P.O. BOX 586
HANOVER, MD 21076                                  P‐0017737 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLSKY, DACY M.
1108 R STREET 507
SACRAMENTO, CA 95811                               P‐0040798 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLSKY, DACY M.
1108 R STREET 507
SACRAMENTO, CA 95811                               P‐0040806 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOLSKY, DACY M.
1108 R STREET #507
SACRAMENTO, CA 95811                               P‐0040811 12/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1903 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1904 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                         Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                          Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
KOLTVET, STEPHEN R.
KOLTVET, SHERYL L.
1200 BLUFFS PLACE
AUBURN, CA 95603‐6016                               P‐0023034 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KOLYER, PAUL F.
3672 S RED MAPLE ROAD
SALT LAKE CITY, UT 84106                            P‐0017175 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KOLZ, KIMBERLY
4881 JODY LYNN DR
MENTOR, OH 44060                                    P‐0012469 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KOLZ, RONALD
4881 JODY LYNN DR
MENTOR, OH 44060                                    P‐0012464 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KOMANDIS, IRENE
531 SOUTH WOODS ROAD
HILLSBOROUGH, NJ 08844                              P‐0053107 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KOMARA, MICHAEL G.
102 GREENVALE MEWS DR.
WESTMINSTER, MD 21157                               P‐0007246 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KOMARA, MICHAEL G.
102 GREENVALE MEWS DR.
WESTMINSTER, MD 21157                               P‐0007251 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KOMMAREDDI, MALLIKA
3435 JASMINE AVE
APT 14
LOS ANGELES, CA 90034                               P‐0038324 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KOMUVES, KERRI
179 MT SALEM RD
WANTAGE, NJ 07461                                   P‐0004473 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KONASKI, MARK A.
P.O. BOX 15
CARNATION, WA 98014                                 P‐0045970 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KONDA, SHANKAR
KONDA, USHA
16771 HICKORY CREST DR
BALLWIN, MO 63011                                   P‐0046306 12/25/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
KONDAM, SAMPATH
5035 BENDING SKY WAY
ELLICOTT CITY, MD 21043                             P‐0025511 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KONDASH, DARREN WADE
1728 OLDSTONE COURT
RANCHO PALOS VERDES, CA 90275                         4338    12/21/2017       TK Holdings Inc.                              $0.00              $0.00              $0.00                                                   $0.00
KONDO, EVAN Y.
98‐1803 KUPUKUPU STREET
AIEA, HI 96701                                      P‐0023448 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KONECRANES, INC.
ATTN: CATHY DILLON
4400 GATEWAYS BLVD.
SPRINGFIELD, OH 45502                                  85      8/15/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
KONG, ANDREW
37 MONTROSE ST
EVERETT, MA 02149                                   P‐0036827 12/6/2017     TK Holdings Inc., et al .                    $1,000.00                                                                                     $1,000.00
KONG, CALVIN
KONG, ANNA
1379 46TH AVE
SAN FRANCISCO, CA 94122                             P‐0026794 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                         Page 1904 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1905 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KONG, CHRISTY E.
25195 BARENTS
LAGUNA HILLS, CA 92653                             P‐0055667 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONG, DANIEL
2450 MARKET STREET APT 105
SAN FRANCISCO, CA 94114                            P‐0040012 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONG, SARY
9019 STACEY COURT
STOCKTON, CA 95209                                 P‐0037456 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONG, SEONG H.
6586 CLOVER CIRCLE S.
COTTAGE GROVE, MN 55016                            P‐0016692 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONICA MINOLTA SENSING AMERICA
DANIELLE SORICE
101 WILLIAMS DRIVE
RAMSEY, NJ 07446                                     182     10/17/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KONICKI, KATHLEEN P.
13325 WEST 167TH STREET
HOMER GLEN, IL 60491‐6193                          P‐0028066 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONIECZKA‐DIOP, LISA M.
4222 MARTIN RD.
WARREN, MI 48092                                   P‐0057933 5/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONKEL, GAIL M.
W175 S7110 LAKE DRIVE
MUSKEGO, WI 53150‐9413                             P‐0044961 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONKLE, ROBERT F.
KONKLE, JULIE A.
10253 PRIMROSE DRIVE
DAVISON, MI 48423                                  P‐0019156 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONKLE, ROBERT F.
KONKLE, JULIE A.
10253 PRIMROSE DRIVE
DAVISON, MI 48423                                  P‐0019165 11/7/2017     TK Holdings Inc., et al .                    $2,450.00                                                                                    $2,450.00
KONNER, KENNETH L.
144 RAVINE AVENUE
WYCKOFF, NJ 07481‐2941                             P‐0042894 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONNER, KEVAH R.
7 PETERSVILLE ROAD
MOUNT KISCO, NY 10549                              P‐0023033 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONOPKA, HENRY
11 B THISTLE WAY
BROAD BROOK 06016                                  P‐0039492 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONOVALOV, GE0RGIY T.
KONOVALOVA, OLHA
123 CALLE AMISTAD UNIT 10304
SAN CLEMENTE, CA 92673                             P‐0023994 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONOVALOV, IGOR
211 BRIGHTON 15‐TH STREET
APT 4A
BROOKLYN, NY 11235                                 P‐0046870 12/26/2017    TK Holdings Inc., et al .                     $960.00                                                                                       $960.00
KONRAD, JAMIA S.
742 22ND AVE
SAN FRANCISCO, CA 94121                            P‐0033517 11/29/2017    TK Holdings Inc., et al .                     $200.00                                                                                       $200.00
KONRARDY, PAUL
7621 ALDRICH AVE S
RICHFIELD, MN 55423                                P‐0031630 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1905 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1906 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KONRATH, EMIL J.
KONRATH, IRENE S.
3849 WEST 139TH TER
LEAWOOD, KS 66224                                    P‐0015389 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONRATH, KAREN
ROBERT KONR
5804 S. AUSTIN AVE
CHICAGO, IL 60638                                    P‐0033171 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONSHAK, JEFFREY D.
9380 EL BLANCO AVE
FOUNTAIN VALLEY, CA 92708                            P‐0036627 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONTNIK, GWENDOLYN J.
P.O. BOX 280649
LAKEWOOD, CO 80228                                   P‐0024913 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONTNIK, JOHN T.
KONTNIK & COMPANY
P.O. BOX 280649
LAKEWOOD, CO 80228                                   P‐0024917 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KONWINSKI, ANNA M.
322 EAST BELL STREET
CAMDEN, MI 49232                                     P‐0047845 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOO, CALVIN
19‐B WESTON AVE
SOMERVILLE, MA 02144                                 P‐0034983 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOODIE, DINA J.
14 REDWOOD COURT
BOYNTON BEACH, FL 33426                              P‐0002644 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOOFER, WILLIAM R.
4536 NW 20 DR.
GAINESVILLE, FL 32605                                P‐0008375 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOOGLER, TIFFANY K.
81 WATERWHEEL LANE
GODWIN, NC 28344                                     P‐0020737 11/9/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                    $1,500.00
KOOKEN, RONALD D.
9106 BROADWAY
QUINCY, IL 62305                                     P‐0006727 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOON, DAVID
KOON, NANCY
406 NW 17TH ST.
BATTLE GROUND, WA 98604                              P‐0016037 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOON, DAVID
KOON, NANCY
406 NW 17TH ST.
BATTLE GROUND, WA 98604                              P‐0016041 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOON, SHARON
KOON, RICHARD C.
9146 OLD CHEMONIE ROAD
TALLAHASSEE, FL 32309                                P‐0002235 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOONCE, RICHARD F.
KOONCE, FRANCES L.
4325 RICHLANDS HWY
JACKSONVILLE, NC 28540‐8890                          P‐0034912 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOONTZ, GEORGE M.
KOONTZ, MARTHA A.
4044 MOONRAKER DR
PENSACOLA, FL 32507                                  P‐0000499 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1906 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1907 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KOONTZ, JEFFREY K.
KOONTZ, CONCEPTA M.
12838 LAKELAND DRIVE
HESSTON, PA 16647                                  P‐0040934 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOOREMAN, DAVID L.
53 GROVE ST.
MIDLAND PARK, NJ 07432                             P‐0013879 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOOREMAN, ROSEMARY M.
53 GROVE ST.
MIDLAND PARK, NJ 07432                             P‐0014997 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOORY, WANDA
8014 VALLEY STREET
OMAHA, NE 68124                                    P‐0026174 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOOY, PATRICIA A.
718 NORTH ROWE STREET
LUDINGTON, MI 49431                                P‐0039171 12/12/2017    TK Holdings Inc., et al .                       $30.00                                                                                       $30.00
KOOYMAN, JOHN
6749 GENEVA AVE. S.
COTTAGE GROVE, MN 55016                            P‐0011184 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOPACK, ALLAN D.
3829 CROOKED TREE DRIVE
MASON, OH 45040                                    P‐0010148 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOPACK, ALLAN D.
3829 CROOKED TREE DRIVE
MASON, OH 45040                                    P‐0010216 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOPCZYK, CINDY A.
8373 KAY ST.
NILES, IL 60714                                    P‐0022941 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOPEC, MELISSA R.
2403 POT SPRING ROAD
LUTHERVILLE, MD 21093                              P‐0006473 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOPECKY, CHRISTOPHER J.
67 BLACKLAND RD NW
ATLANTA, GA 30342                                  P‐0009629 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOPELMAN, DAVID
C/O PETER PRIETO
ONE S.E. THIRD AVENUE
MIAMI, FL 33131                                    P‐0043560 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KOPERA, ROBERT J.
6234 VALLEY ROAD
BETHESDA, MD 20817                                 P‐0007297 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOPEY, LEE A.
1077 GREENLEAF BLVD.
APT 216
ELKHART, IN 46514                                  P‐0024276 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOPEY, MATTHEW R.
1823 MARGARET AVE
MISHAWAKA, IN 46545                                P‐0023122 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOPINSKI, ADILIA A.
6506 TOKALON LN
ARLINGTON, TX 76002                                P‐0001747 10/22/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
KOPITSCH, TRACY A.
KOPITSCH, RAYMOND F.
2922 S LANG DRIVE
BRIMLEY, MI 49715                                  P‐0010688 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                        Page 1907 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1908 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KOPLOWITZ, BRADFORD
624 MORNINGSIDE DRIVE
NORMAN, OK 73071                                     190     10/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOPP, BENJAMIN L.
2312 CASHUA FERRY ROAD
DARLINGTON, SC 29532                               P‐0000772 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOPP, DENISE
21749 CANTERBURY AVENUE
GROSSE ILE, MI 48138                                 1237     11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOPP, DENISE
21749 CANTERBURY AVENUE
GROSSE ILE, MI 48138                                 1652     11/2/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOPP, EUGENE B.
KOPP, POLLY H.
1141 SEAWORTHY ROAD
GREENSBORO, GA 30642                               P‐0009276 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOPP, HELEN J.
4092 GREYSTONE DR
HARRISBURG, PA 17112                               P‐0046800 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOPP, MARICHELLE M.
723 211TH STREET
DYER, IN 46311                                     P‐0038776 12/11/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KOPPE, GREGORY J.
410 NORTH NEWSTEAD AVENUE
APARTMENT 7E
ST. LOUIS, MO 63108‐2640                           P‐0005666 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOR, SANDEEP
1967 SIMPSON ST
ROSEVILLE, MN 55113                                P‐0057788 3/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORAN, KENNETH S.
KORAN, KIMBERLY K.
27203 S 88TH AVE
MONEE, IL 60449                                    P‐0005896 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORBEL, WILLIAM D.
KORBEL, LAURA R.
P.O. BOX 28
HARBERT, MI 49115                                  P‐0012842 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORBOL, JOHN J.
1555 SCOTT RD.
APT. 238
BURBANK, CA 91504                                  P‐0035805 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORBOL, MATTHEW M.
6147 DELL DRIVE
UNIT 4
MADISON, WI 53718                                  P‐0044685 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORBOL, MICHAEL T.
6147 DELL DRIVE
UNIT 4
MADISON, WI 53718                                  P‐0043659 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORCH, JONATHAN H.
KORCH, URSULA L.
4307 HUNTER OAKS DR.
HIGH POINT, NC 27265                               P‐0002151 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORCZ, MATTHEW L.
3120 HUMPHREY RD
VARYSBURG, NY 14167                                P‐0028489 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1908 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1909 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KORCZAK, NICHOLAS M.
3770 PIKE ROAD
BATAVIA, NY 14020                                   P‐0052271 12/27/2017    TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
KORDA, JUSTIN
5117 NE 11TH ST
RENTON, WA 98059                                    P‐0051927 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORDA, JUSTIN
5117 NE 11TH ST
RENTON, WA 98059                                    P‐0051936 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORDICH, LYNNE
2209 E. HUDSON
ROYAL OAK, MI 48067                                 P‐0032166 11/27/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
KORDICH, LYNNE
2209 E. HUDSON
ROYAL OAK, MI 48067                                 P‐0040571 12/13/2017    TK Holdings Inc., et al .                    $3,000.00                                                                                    $3,000.00
KORDUNER, DEBRA L.
106 N CROFT AVENUE
UNIT 302
LOS ANGELES, CA 90048                               P‐0026549 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORECKI, DAVID P.
398 SHADOWBROOK DR
WINDSOR, CO 80550                                   P‐0031833 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOREL, AARON
5440 BECKNER ST
NORFOLK, VA 23509                                   P‐0049775 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOREN, KEVIN
306 GREENBRIAR LN
HAVERTOWN, PA 19083                                 P‐0044642 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOREN, ROSEMARIE
306 GREENBRIAR LN
306 GREENBRIAR LN
HAVERTOWN, PA 19083                                 P‐0044633 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORINIS, KATHERINE
19 MANNING AVE
APT 3
BUTLER, NJ 07405                                    P‐0052976 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORITZ, ANNA
535 WILLOW ROAD
HENDERSONVILLE, NC 28739                            P‐0004659 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORKODILOS, ANITA L.
76 DEMAIO DRIVE
MILFORD CT 06460
                                                    P‐0008988 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORMAN, BARRY M.
KORMAN GROUP
1234 KINGS GLEN
SAINT LOUIS, MO 63131                               P‐0054908 1/16/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORMAN, JEFFREY A.
KORMAN, JANA
12306 TIMBER GROVE RD
OWINGS MILLS, MD 21117                              P‐0040950 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORMAN, JEFFREY A.
KORMAN, JANA
12306 TIMBER GROVE ROAD
OWINGS MILLS, MD 21117                              P‐0040958 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1909 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1910 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KORNACKI, NANCY M.
1658 URBANA AVE
DELTONA, FL 32725                                   P‐0033014 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORNEGAY, TAYLOR D.
493 GLOUCHESTER DR
LOCUST GROVE, GA 30248                              P‐0055262 1/19/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORNGIEBEL, AMY C.
8130 LANSBURY COURT
NORTH CHARLESTON, SC 29420‐8310                     P‐0001148 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORNHISER, ROBERT
99 GRAVESEND NECK ROAD
BROOKLYN, NY 11223
                                                    P‐0023604 11/13/2017    TK Holdings Inc., et al .                     $475.00                                                                                       $475.00
KORNMAN, MAGGIE
RIO, DONNA M.
18 WESTALL AVE
18‐20 WESTALL AVE
OAKLAND, CA 94611                                   P‐0055720 1/24/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORNSTEIN, PENNY A.
15 RURAL DRIVE
SCARSDALE, NY 10583                                 P‐0022882 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOROL, IHOR
7123 THRUSH VIEW LN
APT 28
SAN ANTONIO, TX                                     P‐0001595 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORSAK, ANDREW J.
18456 STEWART AVENUE
HOMEWOOD, IL 60430‐3034                             P‐0052935 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORSAKOV, TIM
5572 HOBBLE CREEK
LAS VEGAS, NV 89120                                 P‐0011326 10/31/2017    TK Holdings Inc., et al .                  $180,000.00                                                                                  $180,000.00
KORSAKOV, TIMUR
5572 HOBBLE CREEK
LAS VEGAS, NV 89120                                 P‐0025544 11/7/2017     TK Holdings Inc., et al .                  $180,000.00                                                                                  $180,000.00
KORSAKOV, VLADIMIR
6250 W FLAMINGO RD APT 133
LAS VEGAS, NV 89103                                 P‐0033317 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORT, JONATHAN A.
3800 BEAVERCREST DR.
APT. 11
LORAIN, OH 44053‐1782                               P‐0047183 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORT, KATHLEEN M.
7603 SUMMERFIELD ST
WESTON, WI 54476                                    P‐0034961 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORTH, CHRISTOPHER S.
12115 MCGEE ST
KANSAS CITY, MO 64145                                 1205     11/2/2017       TK Holdings Inc.                          $9,500.00                                                                                    $9,500.00
KORTH, CHRISTOPHER S.
2526 HOLMES STREET
KANSAS CITY, MO 64108                                 1208     11/2/2017       TK Holdings Inc.                         $17,750.00                                                                                   $17,750.00
KORWEK, CURTIS D.
2040 MITTENWALD DR
APT 406
COLORADO SPRINGS, CO 80918                          P‐0019775 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1910 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1911 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KORWEK, ELAINE A.
2040 MITTENWALD DR
APT 406
COLORADO SPRINGS, CO 80918                           P‐0019785 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KORY, DANIEL R.
NO ADDRESS PROVIDED
                                                     P‐0038843 12/11/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KORYCKI, MARY A.
14 MCNAMARA LN.
GOSHEN, NY 10924                                       4668      1/5/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
KORZEP, CHARLES M.
KORZEP, HEATHER S.
PO BOX1131
FROSTPROOF, FL 33843‐1131                            P‐0027277 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOS, SUSANNE M.
18 GREEN SPRINGS DRIVE
MADISON, CT                                          P‐0053138 12/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSACK, ALLAN F.
3531 CROOKS RD.
ROYAL OAK, MI 48073                                  P‐0017471 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSAKI, BRANDON
4 DROVER CT
TRABUCO CYN, CA 92679                                P‐0029262 11/20/2017    TK Holdings Inc., et al .                       $26.22                                                                                       $26.22
KOSAREFF, DEBBIE L.
1855 STRATFORD ST
LANCASTER, CA 93534                                  P‐0031578 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSER, ABRAM G.
219 PARK AVENUE
MOUNT JOY, PA 17552                                  P‐0022114 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSH, VICTORIA N.
1105 YARDLEY LANE
WILMINGTON, NC 28412                                 P‐0011157 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSHERZENKO, CHRISTOPHER
C/O PETER PRIETO
ONE SE THIRD AVE, STE 2300
MIAMI, FL 33131                                      P‐0044051 12/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KOSINSKI, LEANN R.
315 AMANDA CT
MARIETTA, PA 17547                                   P‐0028145 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSINSKI, RICHARD H.
40 MANITOOK DR
OXFORD, CT 06478                                     P‐0007831 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSINSKI, SUSAN A.
KOSINSKI, RONALD W.
N12897 12TH AVE
NECEDAH, WI 54646                                    P‐0012981 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSIOROWSKI, PAUL M.
211 CEDARWOOD STEET
ISLIP TERRACE, NY 11752                              P‐0053745   1/3/2018    TK Holdings Inc., et al .                    $7,000.00                                                                                    $7,000.00
KOSITS, NICOLE J.
23 HASTINGS COURT
DOWNINGTOWN, PA 19335                                P‐0036046 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSKIE, STEVEN J.
STEVEN J KOSKIE CPA LLC
P.O. BOX 268
HOMER, LA 71040                                      P‐0026608 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1911 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1912 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KOSLICI, KAREN J.
NO ADDRESS PROVIDED
                                                     P‐0036245 12/5/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KOSLICK, KAREN J.
1218 W 7 STREET
DAVENPORT, IA 52802                                  P‐0036244 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSLOSKY, CAROLE A.
317 LODGE ROAD
PHILADELPHIA, PA 19128‐4418                          P‐0009831 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSLOSKY, CAROLE A.
317 LODGE ROAD
PHILADELPHIA, PA                                     P‐0009852 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSMIDIS, SOPHIA
4429 CLUSTER DR
ORLANDO, FL 32808                                    P‐0001333 10/21/2017    TK Holdings Inc., et al .                   $20,565.92                                                                                   $20,565.92
KOSNIK, CAROL A.
1351 N PLEASANT DR UNIT 1099
CHANDLER, AZ 85225                                   P‐0046707 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSNITZKY, SUZANNE L.
1 COLLINS AVENUE
APT# 206
MIAMI BEACH, FL 33139                                P‐0049340 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSOGLAZ, ALEXANDER
1420 SOMERSET COURT
MUNDELEIN, IL 60060                                  P‐0006038 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSOVAC, PREDRAG
4113 CHESTER DR.
GLENVIEW, IL 60026                                   P‐0045710 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSOWSKI, GREGORY M.
1718 BIESTERFIELD ROAD
ELK GROVE VLG, IL 60007                              P‐0037036 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSS, PHILLIP A.
KOSS, MARY B.
120 N WISCONSIN ST
ELKHORN, WI 53121                                    P‐0006717 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSSY, PHILLIP L.
KOSSY, VIRGINIA K.
4449 MONACO ST.
SAN DIEGO, CA 92107                                  P‐0035074 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSSY, PHILLIP L.
KOSSY, VIRGINIA K.
4449 MONACO ST.
SAN DIEGO, CA 92107                                  P‐0035080 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSSY, PHILLIP L.
KOSSY, VIRGINIA K.
4449 MONACO ST.
SAN DIEGO, CA 92107                                  P‐0035087 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSTELECKY, ROSANNE
6041 NORTH 31ST AVE
P, AZ
PHOENIX                                              P‐0005527 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSTEN, ILYA
1223 S. ROXBURY DRIVE #204
LOS ANGELES, CA 90035                                  1513     11/6/2017       Takata Americas                                                  $0.00                                                                     $0.00



                                                                                          Page 1912 of 3871
                                               Case 17-11375-BLS                Doc 4247                  Filed 10/26/20                    Page 1913 of 1950
                                                                                                  Claim Register
                                                                                           In re TK Holdings Inc., et al .
                                                                                                Case No. 17‐11375

                                                                                                                         Current General                                         Current 503(b)(9)
                                                                                                                                            Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date                   Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                             Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                             Amount                                                  Amount
KOSTEN, ILYA
1223 S. ROXBURY DRIVE #204
LOS ANGELES, CA 90035                                 1515     11/6/2017   TK Holdings de Mexico S. de R.L. de C.V.                                    $0.00                                                                     $0.00
KOSTEN, ILYA
1223 S. ROXBURY DRIVE #204
LOS ANGELES, CA 90035                                 1542     11/6/2017              TK Holdings Inc.                                                 $0.00                                                                     $0.00
KOSTEN, ILYA
1223 S. ROXBURY DRIVE #204
LOS ANGELES, CA 90035                                 1980     11/6/2017       Takata Protection Systems Inc.                                          $0.00                                                                     $0.00
KOSTEN, MARINA TALESNIK
1223 S. ROXBURY DRIVE #240
LOS ANGELES, CA 90035                                 1528     11/6/2017              TK Holdings Inc.                                                 $0.00                                                                     $0.00
KOSTNER, TERRY L.
2001 RAMROD AVE
#1813
HENDERSON, NV 89014                                 P‐0014274 11/3/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSTRZEWA, DENNIS M.
KOSTRZEWA, DOLORES M.
277 TOWER HILL DRIVE
ST CHARLES, IL 60175                                P‐0008050 10/28/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSTURA, KRISTOFOR
4911 14TH ST NW
WASHINGTON, DC 20011                                P‐0052433 12/28/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSURU, NAGARAJU
50 RISING SUN
IRVINE, CA 92620                                    P‐0051817 12/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSYDAR, THOMAS J.
95 MAIN STREET
OLYPHANT, PA 18447‐1331                             P‐0049656 12/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSYDAR, THOMAS J.
95 MAIN STREET
OLYPHANT, PA 18447‐1331                             P‐0050070 12/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSZER, GERALD S.
2200 NORTH CENTRAL ROAD, 6E
FORT LEE, NJ 07024                                  P‐0011848 11/1/2017            TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOSZOWSKI, ANNMARIE
413 OSBORNE LANE
WALLINGFORD, PA 19086                               P‐0047925 12/26/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOTARSKI, JOSEPH B.
16600 WATERFORD POINTE CIRCLE
ANCHORAGE, AK 99516                                 P‐0032560 11/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOTARSKI, JOSEPH B.
16600 WATERFORD POINTE CIRCLE
ANCHORAGE, AK 99516                                 P‐0032677 11/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOTARSKI, STEPHANIE Y.
16600 WATERFORD POINTE CIRCLE
ANCHORAGE, AK 99516                                 P‐0032412 11/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOTARSKI, STEPHANIE Y.
16600 WATERFORD POINTE CIRCLE
ANCHORAGE, AK                                       P‐0032524 11/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOTARSKI, STEPHANIE Y.
16600 WATERFORD POINTE CIRCLE
ANCHORAGE, AK 99516                                 P‐0032678 11/27/2017           TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                                Page 1913 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1914 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KOTARSKI, STEPHANIE Y.
KOTARSKI, JOSEPH B.
16600 WATERFORD POINTE CIRCLE
ANCHORAGE, AK 99516                                 P‐0032679 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOTAS, DIANA R.
P.O. BOX 7304
DAYTONA BEACH, FL 32116                             P‐0033383 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOTHA, MOHAN
15720 NE 6TH STREET
BELLEVUE, WA 98008                                  P‐0048158 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOTHARI, NAVNEET K.
215 OLD COUNTRY RD
DEER PARK, NY 11729                                   1566     11/1/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOTKE, GABRIELLE
700 HIGHSPIRE ROAD
GLENMOORE, PA 19343                                 P‐0049147 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOTKE, JASON V.
83‐55 AUSTIN ST APT 1‐F
KEW GARDENS, NY 11415                               P‐0042140 12/19/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KOTRE, JOHN
15733 PAWNEE STREET
OVERLAND PARK, KS 66224                             P‐0017136 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOTTKE, BARRY W.
17804 N MICHAEL RD
COLBERT, WA 99005                                   P‐0013497 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOTTMAN, SARA S.
1848 S. VIRGINIA AVE.
SPRINGFIELD
SPRINGFIELD, MO 65807                               P‐0038207 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOTULA, ALAN M.
KOTULA, TRACI L.
P.O. BOX 408
NEOTSU, OR 97364                                    P‐0040551 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOTULA, MARK A.
502 CHARLOTTE AVE
ROYAL OAK, MI 48073                                 P‐0016290 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOTULA, MARK A.
502 CHARLOTTE AVE
ROYAL OAK, MI 48073                                 P‐0016301 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOU, ANDY
2557 OLMSTEAD COURT
SSF, CA 94080                                       P‐0026756 11/16/2017    TK Holdings Inc., et al .                    $4,000.00                                                                                    $4,000.00
KOUADIO, ALAIN S.
5415 WHISPER COURT
CUMMING, GA 30028                                   P‐0018487 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOUFALIS, STEPHANIE
KOUFALIS, STEVEN
75 DEEMER RD
EASTON, PA 18042                                    P‐0025189 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOUJALES, MELINDA N.
300GILKESON ROAD APT 6A
PITTSBURGH, PA 15228                                P‐0014414 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOUK, ROBERT S.
KOLIMETICS, INC.
5619 CAMPBELL ROAD
HOUSTON, TX 77041                                   P‐0010346 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                         Page 1914 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1915 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KOUMISS, ALEXANDER
811 MORNINGTON CT
SAN RAMON, CA 94582‐5787                              2328    11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOUMISS, DIANA
811 MORNINGTON CT
SAN RAMON, CA 94582                                   2327    11/12/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOUNDINYA, LAURA B.
KOUNDINYA, SANKAR R.
14620 FALLING LEAF WAY
DARNESTOWN, MD 20878                                P‐0005745 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOUNDINYA, SANKAR R.
KOUNDINYA, LAURA B.
14620 FALLING LEAF WAY
DARNESTOWN, MD 20878                                P‐0005738 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOURCHENKO, RICARDO I.
676 108TH AVE N
NAPLES, FL 34108                                    P‐0027694 11/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOURI, ELLIOT
401 RIVAGE CIR
FOLSOM, CA 95630                                    P‐0028439 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOURI, JULIE
KOURI, JONATHAN J.
169 CASCADE FALLS DRIVE
FOLSOM, CA 95630‐1557                               P‐0023382 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOURI, JULIE
KOURI, RAYMOND J.
169 CASCADE FALLS DRIVE
FOLSOM, CA 95630‐1557                               P‐0023440 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOURI, JULIE
KOURI, RAYMOND J.
169 CASCADE FALLS DRIVE
FOLSOM, CA 95630‐1557                               P‐0023478 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOURI, RAYMOND J.
KOURI, JULIE
169 CASCADE FALLS DRIVE
FOLSOM, CA 95630‐1557                               P‐0023378 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOUSE, SHEILA A.
KOUSE, RUSSELL L.
2597 BRUSH HILL CT
DAYTON, OH 45449‐2829                               P‐0022995 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOUTRIS, THOMAS
48 FIFTH AVE
CHAMBERSBURG, PA 17201                                2760    11/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOUTSOGIANNIS, NICK
KOUTSOGIANNIS, LORI
423 STOCKTON LOOP
WILLIAMSTOWN, NJ                                    P‐0032073 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOUZEZ, BARAAH
4300 COUNTRY COLONY
EDINBURG, TX 78541                                  P‐0005497 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVACH, ELAINE M.
KOVACH, ELAINE M.
2526 NE 20TH PL
CAPE CORAL, FL 33909                                P‐0035067 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1915 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1916 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KOVACH, JAMES R.
226 DORCHESTER CT.
MILFORD, MI 48381                                  P‐0050132 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVACH, JAMES R.
226 DORCHESTER CT.
MILFORD, MI 48381                                  P‐0050171 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVACH, KRISTIE L.
KOVACH, ROBERT J.
6471 E. MINERAL PLACE
CENTENNIAL, CO 80112                               P‐0007752 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVACS, LEEANN M.
31 N. MCCORD RD
TOLEDO, OH 43615                                   P‐0013892 11/3/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVACS, ROSS R.
1495 WATER SHINE WAY
SNELLVILLE, GA 30078                               P‐0047820 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVACS, SANDY
239 CUNARD ST.
FULTON, OH 43321                                     189       10/18/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KOVAL, BARI E.
68 NORTH WILLOW BROOK DR
ASHEVILLE, NC 28806                                P‐0051071 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVAL, MARK V.
68 NORTH WILLOW BROOK DR.
ASHEVILLE, NC 28806                                P‐0051292 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVALCHUK, MONICA K.
2091 PERCH LN SW
NISSWA, MN 56468‐2028                              P‐0008079 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVALCHUK, MONICA K.
2091 PERCH LN SW
NISSWA, MN 56468‐2028                              P‐0009010 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVALCHUK, MONICA K.
2091 PERCH LN SW
NISSWA, MN 56468‐2028                              P‐0010182 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVALCHUK, MONICA K.
2091 PERCH LN SW
NISSWA, MN 56468‐2028                              P‐0011301 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVEN, SCHUYLER J.
2106 RIVER GREEN DRIVE NW
ATLANTA, GA 30327                                  P‐0006012 10/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVESI, FRANK
2230 CRUGER AVENUE #1F
BRONX, NY 10467                                    P‐0004665 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVESI, FRANK
2230 CRUGER AVENUE #1F
BRONX, NY 10467                                    P‐0019725 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVVURI, RAJA S.
573 PLAZA PL
AURORA, IL 60504                                   P‐0053142 12/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOVVURI, RAJA S.
573 PLAZA PLACE
AURORA, IL 60504                                   P‐0053866    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOWAL, MARIA S.
20 COVE SIDE LANE
STONINGTON, CT 06378                               P‐0031845 11/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1916 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1917 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KOWALCZYK, CAROL A.
P.O. BOX 881442
SAN DEIGO, CA 92168                                  P‐0019239 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOWALCZYK, STANISLAW
461 BEACON STREET
BOSTON, MA 02115                                     P‐0054321   1/9/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOWALEWSKI, JOHN
2602 WHITETAIL DR.
SPRING GROVE, IL 60081                               P‐0031322 11/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOWALSKI, JANINA M.
13112 LISMORE LN
LEMONT, IL 60439                                     P‐0053063 12/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOWALSKI, KAREN
2700 67TH DRIVE
UNION GROVE, WI 53182                                P‐0008635 10/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOWALSKI, RALPH
13112 LISMORE LN
LEMONT, IL 60439                                     P‐0053062 12/29/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOWALSKI, ROBERT
21635 TANGLENOOK ROAD
SEDALIA, MO 65301‐9011                               P‐0005878 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOWALSKI, ROBERT
21635 TANGLENOOK ROAD
SEDALIA, MO 65301‐9011                               P‐0005889 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOYAMA‐BREEN, KAREN B.
BREEN, TONEY L.
P.O. BOX 534
DAYTON, WY 82836                                     P‐0035439 12/4/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOYEN, ROZA Z.
10923 VAUXHALL DR
ST LOUIS, MO 63146                                   P‐0016879 11/5/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOZACKA, KELLEE J.
KOZACKA, ROBERT F.
#4815
FIORAZANTE AVE
ORLANDO, FL 32839                                    P‐0000046 10/18/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOZAK, STEPHEN V.
18272 ALEXANDRA PLACE
SANTA ANA, CA 92705‐3252                             P‐0022566 11/11/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOZDOY, KSENIA
526 HAPPFIELD DRIVE
ARLINGTON HEIGHT, IL 60004                           P‐0030577 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOZIOL, FRANK
61 MONTICELLO DR
HILTON HEAD ISLAND, SC 29926                           4835      2/13/2018       TK Holdings Inc.                                                 $0.00                                                                     $0.00
KOZIOL, KENNETH J.
4221 HICKORY RIDGE BLVD
GREENWOOD, IN 46143                                  P‐0046555 12/25/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOZLENKO, ARKADI
1040 STEPHANIE CT APT#216
SAN MARCOS, CA 92078                                 P‐0041105 12/16/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KOZLOWSKI, CYNTHIA M.
40389 MT. VERNON DRIVE
STERLING HEIGHTS, MI 48313                           P‐0011856 11/1/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1917 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1918 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                          Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                   Amount
KOZLOWSKI, DAVID J.
KOZLOWSKI, SUZANNE K.
59 BUCKINGHAM DRIVE
STAMFORD, CT 06902                                P‐0010101 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KOZLOWSKI, DEBRA A.
25150 N. WINDY WALK DRIVE
UNIT 22
SCOTTSDALE, AZ 85255                              P‐0046542 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KOZLOWSKI, LINDA M.
36 CLEARVIEW DRIVE
MILFORD, DE 19963                                 P‐0039406 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KOZUBEK, MADELINE C.
250 MIMOSA CIRCLE
SARASOTA, FL 34232‐1629                           P‐0043952 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KOZUSZKO, WILLIAM
KOZUSZKO, THERESA M.
1 ASHLEY COURT
WHITTING, NJ 08759                                P‐0027724 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KP MOTORS L.L.C
CROWELL & MORING %EMMA BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                         P‐0058098 6/20/2018     TK Holdings Inc., et al .                 $2,604,280.00                                                                                $2,604,280.00
KP MOTORS L.L.C. D/B/A COGGIN
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                   P‐0052583 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KRAESZIG, JONATHAN L.
425 N. EMERSON AVENUE
INDIANAPOLIS, IN 46219                            P‐0002231 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KRAFT, BRIAN M.
2402 WHITE ASH COURT
PLAINFIELD, IL 60586                              P‐0016144 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KRAFTFAHRT‐BUNDESAMT
HERR BURGKHARDT
FORDESTRASE 16
FLENSBURG, GM 24944
GERMANY                                             3913    11/28/2017       TK Holdings Inc.                             $15.00                                                                                        $15.00
KRAFT‐PALEY, SUSAN
212 SHORE DRIVE
TARPON SPRINGS, FL 34689‐2236                     P‐0047997 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KRAGES, KIMBERLY SCOTT
21 MOOD AVE
SUMTER, SC 29150                                    4569    12/27/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
KRALJEV, AARON M.
11329 SE QUAIL RUN DRIVE
HAPPY VALLEY, OR 97086                            P‐0016818 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KRALJEV, AARON M.
11329 SE QUAIL RUN DRIVE
HAPPY VALLEY, OR 97086                            P‐0016820 11/5/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                     $1,500.00
KRALJEV, AARON M.
11329 SE QUAIL RUN DRIVE
HAPPY VALLEY, OR 97086                            P‐0016823 11/5/2017     TK Holdings Inc., et al .                    $1,500.00                                                                                     $1,500.00
KRALL, RONALD L.
KRALL, SUSAN J.
P.O. BOX 775727
STEAMBOAT SPRING, CO 80477                        P‐0029124 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
                                                                                       Page 1918 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1919 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KRAMARITSCH, CAROLYN
5 OXFORD ROAD
BUDD LAKE, NJ 07828                                 P‐0056314    2/1/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMARITSCH, CAROLYN
5 OXFORD ROAD
BUDD LAKE, NJ 07828                                 P‐0056927    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER TRUST, STEVEN M.
STEVEN KRAMER TRUST 1/15/1999
9815 BUICE RD
JOHNS CREEK, GA 30022‐6324                          P‐0004123 10/25/2017      TK Holdings Inc., et al .                    $9,219.25                                                                                    $9,219.25
KRAMER, DAVID J.
P.O. BOX 54
KEMPNER, TX 76539                                   P‐0027566 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, FRANK H.
6032 TRAILCREEK AVE
PORTAGE, IN 46368                                   P‐0007450 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, IRMA L.
THE WISCONSIN, APT 916
5809 NICHOLSON LANE
ROCKVILLE, MD 20852                                 P‐0035967 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, JACQUELINE K.
3401 RIVER HILL DR
MARNE, MI 49435                                     P‐0055789 1/25/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, JAMES L.
301 WRIGHT STREET
LOCK HAVEN, PA 17745                                P‐0049091 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, JAMES P.
677 G STREET #145
CHULA VISTA, CA 91910                               P‐0036943 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, JASON D.
2313 COPPERGATE WAY
THOMPSONS STATN, TN 37179                           P‐0024598 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, JOAN C.
4109 ROTUNDA RD.
CHARLOTTE, NC 28226                                 P‐0030519 11/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, JOHN N.
4610 NE 55TH CIRCLE
VANCOUVER, WA 98661                                 P‐0036111 12/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, KARA
5945 ETHAN DR
BURLINGTON, KY 41005                                  3723      11/28/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KRAMER, KAYLA A.
2487 CHAMONIX LANE
F4
VAIL, CO 81657                                      P‐0034076 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, KEITH J.
3 DORCHESTER ROAD
SMITHTOWN, NY 11787                                 P‐0017311 11/6/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, LOUIS J.
285 WEST I STREET
BRAWLEY, CA 92227                                   P‐0035689 12/4/2017       TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
KRAMER, NEAL R.
2574 NE ROBINSON ST.
BEND, OR 97701                                      P‐0037313 12/7/2017       TK Holdings Inc., et al .                   $11,961.00                                                                                   $11,961.00



                                                                                           Page 1919 of 3871
                                                Case 17-11375-BLS            Doc 4247                Filed 10/26/20                    Page 1920 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date             Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KRAMER, REBECCA
51 STONY RUN
NEW ROCHELLE, NY 10804                               P‐0017884 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, ROBERT E.
130 FRIENDS ROAD
YORKTOWN HEIGHTS, NY 10598                           P‐0004938 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, ROBERT E.
130 FRIENDS ROAD
YORKTOWN HEIGHTS, NY 10598                           P‐0005036 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, ROBERT E.
130 FRIENDS ROAD
YORKTOWN HEIGHTS, NY 10598                           P‐0005074 10/26/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, ROBERT M.
5251 N. NORTHGATE PEAKS DR.
ST. GEORGE, UT 84770                                   1761      11/4/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KRAMER, STEPHEN C.
17527 MEADOW BOTTOMN RD.
CHARLOTTE, NC 282776639                              P‐0030529 11/22/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMER, TRACY L.
1250 HARNEY AVE
OSHKOSH, WI 54901‐5439                               P‐0047306 12/26/2017     TK Holdings Inc., et al .                   $20,000.00                                                                                   $20,000.00
KRAMMES, KATHRYN A.
LEDAK, GARY M.
603 SHADY BROOK CT
SOUTHLAKE, TX 76092                                  P‐0037509 12/8/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMPF, OLEG
17501 67TH AVE NORTH
MAPLE GROVE, MN 55311                                P‐0019286 11/7/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAMPITZ, CHRISTINA M.
TRUGLIO‐KIRWIN, MARILYN A.
31 GROVE STREET
CLINTON, CT 06413                                    P‐0017332 11/6/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRANDA, MANARI N.
6627 HONEY HARVEST LN
HOUSTON, TX 77084                                    P‐0012629 11/2/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRANE, BJORN B.
2928 S. FERDINAND ST.
SEATTLE, WA 98108                                    P‐0024748 11/14/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRANJC, SUZAN
6620 PARKLAKE DR
MASON, OH 45040                                      P‐0024490 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRANJC, SUZAN
6620 PARKLAKE DR
MASON, OH 45040                                      P‐0024787 11/3/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRANTZ, RACHEL
KRANTZ, RACHEL
2333 BROOKVIEW PLACE
ELKINS PARK, PA 19027                                P‐0054201   1/8/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRANTZ, SARAH K.
20235 KESWICK STREET UNIT 315
WINNETKA, CA 91306                                   P‐0051992 12/27/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRANTZ, STAN
400 S STEELE ST UNIT 36
DENVER, CO 80209                                     P‐0014444 11/3/2017      TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00



                                                                                           Page 1920 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1921 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KRANTZ, STANLEY H.
KRANTZ, HENNY J.
400 S STEELE ST UNIT 36
DENVER, CO 80209                                    P‐0014428 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRASIK, MICHAEL
1849 N 53RD ST.
SEATTLE, WA 98103                                   P‐0053316 12/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRASITSKAYA, VALENTINA
6152 N LEADER AVE
CHICAGO, IL 60646                                   P‐0040440 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRASNE, VALERIE L.
659 FRAMINGHAM CT
GURNEE, IL 60031                                    P‐0010354 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRASNER, BARRY J.
4909 W 140TH STREET
HAWTHORNE, CA 90250                                 P‐0017474 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRASNER, RICHARD D.
288 CIRRUS WAY
KEARNEYSVILLE, WV 25430                             P‐0008595 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRASNER, RICHARD D.
288 CIRRUS WAY
KEARNEYSVILLE, WV 25430                             P‐0008606 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRASNER, RICHARD D.
288 CIRRUS WAY
KEARNEYSVILLE, WV 25430                             P‐0008632 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRASNER, RICHARD D.
288 CIRRUS WAY
KEARNEYSVILLE, WV 25430                             P‐0008639 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRASNOW, LAWRENCE R.
KRASNOW, RUTH E.
140 GRAND ST
REDWOOD CITY, CA 94062                              P‐0013319 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRATOVILLE, DAVID H.
129 N PLUM ST
GRANVILLE, OH 43023                                 P‐0026346 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRATOVILLE, KARIN M.
129 N PLUM ST
GRANVILLE, OH 43023                                 P‐0026520 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRATSAS, ARZU
2420 PINE ISLAND COURT
JACKSONVILLE, FL 32224                              P‐0023897 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRATSAS, BILL
KRATSAS, ARZU
2420 PINE ISLAND COURT
JACKSONVILLE, FL 32224                              P‐0023906 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRATSAS, BILL V.
2420 PINE ISLAND COURT
JACKSONVILLE, FL 32224                              P‐0023890 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRATZ, JERRY
1920 DEAN ROAD APARTMENT 37
JACKSONVILLE, FL 32216                                321     10/21/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KRATZ, PAUL J.
KRATZ, RENATE L.
707 BROADLANDS LANE
POWDER SPRINGS, GA 30127‐6404                       P‐0023962 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1921 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1922 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KRATZER, LINDSAY
7187 NEW ROUTE 31
BALDWINSVILLE, NY 13027                              P‐0034727 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRATZER, LINDSAY
7187 NEW ROUTE 31
BALDWINSVILLE, NY 13027                              P‐0034778 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRATZER, LINDSAY
7187 NEW ROUTE 31
BALDWINSVILLE, NY 13027                              P‐0037255 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUS, J. K.
34 GRANDVIEW TER
TENAFLY, NJ 07670                                    P‐0009269 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSE, ANGELA M.
845 BAYVIEW DRIVE
HERMOSA BEACH, CA 90254                              P‐0012332 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSE, BENJAMIN C.
16600 58TH AVE N
PLYMOUTH, MN 55446                                   P‐0013713 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSE, BRITTANY C.
KRAUSE, DANIEL J.
710 EAST PEARL STREET
SEYMOUR, WI 54165                                    P‐0034281 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSE, DONALD A.
KRAUSE, MILLICENT E.
800 S BREVARD AVE UNIT 222
COCOA BEACH, FL 32931‐2473                           P‐0000160 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSE, DONALD W.
KRAUSE, BETSY A.
21363 LAKEWOOD TRAIL
KIRKSVILLE, MO 63501                                 P‐0031670 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSE, FAITH S.
641
PALMARITO, COURT
CORAL GABLES, FLORIDA 33134                          P‐0017770 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSE, FLOYD E.
KRAUSE, FLOYD
#641
PALMARITO, COURT
CORAL GABLES, FLORIDA 33134                          P‐0036031 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSE, GLENN C.
2 GLENN DR
FLANDERS, NJ 07836                                   P‐0017542 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSE, IAN L.
477 N WALL ST APT 3
DENMARK, WI 54208                                    P‐0056049 1/29/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSE, MARLA J.
112 VERRET ST
APT C
NEW ORLEANS, LA 70114                                P‐0017159 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSE, ROBERT D.
6901 RUNNING DEER CT.
GRANBURY, TX 76049                                   P‐0021342 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSMAN, PAMELA G.
40576 REHSE DRIVE
CLINTON TOWNSHIP, MI 48038                           P‐0025379 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1922 of 3871
                                                Case 17-11375-BLS           Doc 4247                  Filed 10/26/20                    Page 1923 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                         Current 503(b)(9)
                                                                                                                                        Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                         Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                  Amount
KRAUSS MAFFEI DE MEXICO S DE RL DE CV
PIRINEOS 515 13. PARQUE
SANTIAGO
QUERETARO C.P. 76115
MEXICO                                                 2368    11/10/2017   Takata de Mexico, S.A. de C.V.                      $0.00                                                                                        $0.00
KRAUSS, DAVID H.
KRAUSS, DENISE L.
4537 N. GLENVINA AVE
COVINA, CA 91722                                     P‐0022482 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSS, DAVID H.
KRAUSS, DENISE L.
4537 N GLENVINA AVE
COVINA, CA 91722                                     P‐0022487 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSS, DAVID H.
KRAUSS, DENISE L.
4537 N GLENVINA AVE
COVINA, CA 91722                                     P‐0022492 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSS, MITCHELL
9140 N SWAN CIR
ST. LOUIS, MO 63144                                  P‐0006507 10/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAUSSER, JUDY K
12559 N WAYFARER WAY
ORO VALLEY, AZ 85755‐8956                              2789    11/20/2017          TK Holdings Inc.                             $0.00                                                                                        $0.00
KRAUT, ARTHUR
KRAUT, MICHELLE
1108 W 8TH ST
PANAMA CITY, FL 32401                                P‐0037374 12/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAVITZ, JOSEPH I.
KRAVITZ, JORI R.
1855 S. 165 ST.
OMAHA, NE 68130                                      P‐0031570 11/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAVITZ, LEONARD R.
11922 KIPPER DRIVE
ORLANDO, FL 32827                                    P‐0000289 10/19/2017      TK Holdings Inc., et al .                    $2,500.00                                                                                    $2,500.00
KRAVITZ, ROSALIE K.
1038 PEACE ST
PELHAM, NY 10803‐3430                                P‐0008740 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAWCZYK, EDWARD T.
9223 SW 12TH STREET
LEES SUMMIT, MO 64064                                P‐0042492 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAWCZYK, EDWARD T.
9223 SW 12TH STREET
LEES SUMMIT, MO 64064                                P‐0042495 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAWCZYK, JESSICA A.
9223 SW 12TH STREET
LEES SUMMIT, MO 64064                                P‐0042498 12/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRAWCZYK, ROBERT K.
KRAWCZYK, MICHELL M.
5394 S. BUTTERFIELD WAY
GREENFIELD, WI 53221                                 P‐0004630 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREAMER, NICOLE
10351 KENTSDALE DRIVE
WALDORF, MD 20603                                    P‐0034398 12/1/2017       TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00




                                                                                            Page 1923 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1924 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KREBS III, DAVID H.
KREBS, LOIS J.
4274 14TH ST NE
NAPLES, FL 34120                                    P‐0048320 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREBS, MICHAEL
569 CRYSTAL LAKE ROAD
GILMANTON I W, NH 03837‐4622                        P‐0054594 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREBS, MICHAEL
569 CRYSTAL LAKE ROAD
GILMANTON I W, NH 03837‐4622                        P‐0054596 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREBS, MICHAEL
569 CRYSTAL LAKE ROAD
GILMANTON I W, NH 03837‐4622                        P‐0054605 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREBS, MICHAEL
569 CRYSTAL LAKE ROAD
GILMANTON I W, NH 03837‐4622                        P‐0054606 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREBS, MICHAEL
569 CRYSTAL LAKE ROAD
GILMANTON I W, NH 03837‐4622                        P‐0054607 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREBS, MICHAEL
569 CRYSTAL LAKE ROAD
GILMANTON I W, NH 03837‐4622                        P‐0054608 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREBS, MICHAEL
569 CRYSTAL LAKE ROAD
GILMANTON I W, NH 03837‐4622                        P‐0054610 1/13/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRECH, JEFFREY M.
1302 CARDINAL LANE
ROUND ROCK, TX 78681                                P‐0011842 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREIDER, VICTOR N.
362 MIRA FLORES CT
CAMARILLO, CA 93012                                 P‐0020400 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREIDER, VICTOR N.
362 MIRA FLORES CT
CAMARILLO, CA 93012                                 P‐0020413 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREIN, DEBORAH
401 SW 4TH AVENUE
#1203
FORT LAUDERDALE, FL 33315                           P‐0000599 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREINBERG, GREG
3755 S PARNELL
CHICAGO, IL 60609                                   P‐0039399 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREIS, ALEXANDER T.
3301 TRACY DRIVE
SANTA CLARA, CA 95051                               P‐0012315 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREIS, SHERY J.
836 HILLTOP CIRCLE
MCCAYSVILLE, GA 30555                               P‐0039872 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREISER, MATTHEW A.
502 CHELSEA DRIVE
IMPERIAL, PA 15126                                  P‐0015440 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREKEL, ERIC N.
18500 MACKIE LANE
HARTSBURG, MO 65039                                 P‐0053726   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRELING, CAROLINE
P.O. BOX 550064
SOUTH LAKE TAHOE, CA 96155                          P‐0033663 11/29/2017    TK Holdings Inc., et al .                     $100.00                                                                                       $100.00
                                                                                         Page 1924 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1925 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KRELL, ROBERT D.
KRELL, CHRISTINA N.
125 GARDENIA LN
MENA, AR 71953                                      P‐0025314 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREMER, ANATOLY
1245 LEEDOM RD.
HUNTINGDON VALLE, PA 19006                          P‐0037632 12/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREMER, JASON E.
KREMER, REBECCA L.
634 STEFFEN RD
ALEXANDRIA, KY 41001                                P‐0041475 12/17/2017      TK Holdings Inc., et al .                    $3,500.00                                                                                    $3,500.00
KREMER, RYAN A.
10673 LAKE VISTA DR UNIT B
SEMINOLE, FL 33772                                  P‐0041786 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREMILLER, JODI
2910 BEEVILLE AVE
NORTH PORT, FL 34286                                P‐0000662 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREMPA, MATTHEW
8119 BARKSDALE RD
TOWSON, MD 21286                                    P‐0043625 12/21/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREMPASKY, KERRY M.
1848 CHEROKEE DR UNIT 1
SALINAS, CA 93906                                   P‐0023135 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREMSKI, BARBARA E.
999 BOOKCLIFF AVENUE
APT I‐1
GRAND JUNCTION, CO 81501                            P‐0009813 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRENKEL, ELIZABETH H.
413 NE 70TH ST
UNIT 211
SEATTLE, WA 98115                                   P‐0021816 11/10/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREPEL, TERRY D.
109 S ROSE LN
COLUMBUS, NE 69601‐3681                               3387      11/25/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KREPPEL, MILTON M.
57 TOP OF THE RIDGE
MAMARONECK, NY 10543                                P‐0011257 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREPS, PAMELA W.
1226 SIGNAL ROCK RD
GRAND JUNCTION, CO 81505                            P‐0019890 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREPS, ROBERT P.
KREPS, JERILYN D.
2856 ASHTON TERRACE
OVIEDO, FL 32765                                    P‐0035322 12/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRESSE, DEBORAH J.
KRESSE, BRIAN A.
627 ABBOTT DR
MILFORD, DE 19963                                   P‐0057137    2/9/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KREUSER, JAMES A.
750 INCA ST
DENVER, CO 80204                                    P‐0017962 11/6/2017       TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
KREUSER, JAMES A.
750 INCA ST
DENVER, CO 80204                                    P‐0017979 11/6/2017       TK Holdings Inc., et al .                     $600.00                                                                                       $600.00



                                                                                           Page 1925 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1926 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KREUSER, JAMES A.
750 INCA ST
DENVER, CO 80204                                     P‐0017984 11/6/2017     TK Holdings Inc., et al .                     $600.00                                                                                       $600.00
KREUTZ, VINCENT
1876 COUNTY ROAD 10
NORWICH, NY 13815                                    P‐0011378 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRIBERNEY, ROBIN
12127 BRANDING IRON COURT
WELLINGTON, FL 33414                                 P‐0004125 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRIEBEL, JAMES B.
1647 DOGWOOD TRL.
MONROE, GA 30655                                     P‐0037830 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRIEGBAUM, MARGARET A.
3411 MISTY LANE COURT SE
GRAND RAPIDS, MI 49546                               P‐0024006 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRIEGER, DANIEL J.
1701 PATRIOTS WAY
KENNESAW, GA 30152                                   P‐0039456 12/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRIEGER, ROY W.
KRIEGER, LAURA R.
2604 E SANTA FE AVE
FULLERTON, CA 92831                                  P‐0029183 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRIENKE, CHRISTINE M.
716 ‐ 10TH AVE
MENOMINEE, MI 49858                                  P‐0055627 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRIENKE, CHRISTINE M.
716 ‐ 10TH AVE
MENOMINEE, MI 49858                                  P‐0055629 1/23/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRIETE, BRYAN D.
143 CARL AVE
SANTA CRUZ, CA 95062                                 P‐0026415 11/16/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KRILL, ANN E.
881 MARTIN LUTHER KING JR BLV
APT 10A
CHAPEL HILL, NC 27514                                P‐0001671 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRISCHANOVICH, ELENA
3131 83 STREET
EAST ELMHURST, NY 11370                                1417     11/5/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KRISHER, EFREM R.
KRISHER, LINDA R.
115 141ST PL NE
BELLEVUE, WA 98007                                   P‐0046438 12/25/2017    TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
KRISHNAMURTHY, RAMESH
4388 SW BELLA PL
BEAVERTON, OR 97005                                  P‐0018564 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRISHNAMURTHY, RAMESH
4388 SW BELLA PL
BEAVERTON, OR 97005                                  P‐0018573 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRISHNAN, ARVIND
1415 S PARK PL
NEW HYDE PARK, NY 11040                              P‐0005953 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRISHNAN, SANTOSH S.
1999 JEFFERSON AVENUE
ST. PAUL, MN 55105                                   P‐0039661 12/12/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00



                                                                                          Page 1926 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1927 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KRISS, MARK J.
KRISS, DEBORAH M.
100 WILLOW DRIVE
FREEDOM, PA 15042                                  P‐0039203 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRISTINAT, DIANA T.
P.O. BOX 14047
IRVINE, CA 92623‐4047                              P‐0028255 11/18/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KRITIKOS, ANTHONY
3946 EAST EDEN ROC CIRCLE
TAMPA, FL 33634‐7418                               P‐0000258 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRIVCHER, RICHARD R.
KRIVCHER, RICHARD JEDD
5915 TWIN CREEKS CT
CITRUS HEIGHTS, CA 95621                           P‐0031576 11/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRIVCHER, RICHARD R.
5915 TWIN CREEKS CT
CITRUS HEIGHTS, CA 95621                           P‐0035944 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRIVOY, CRAIG M.
1199 BRANDT RD
GENEVA, OH 44041                                   P‐0045141 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRIZAN, CHARITY
KRIZAN, PAUL
5552 N FR 125
SPRINGFIELD, MO 65803                              P‐0024484 11/13/2017    TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
KRIZANEK, DAIAMY
932 SQUIRES AVE
ENDICOTT, NY 13760                                 P‐0011401 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRIZMANICH, JULIE J.
212 ASBURY ST
HOUSTON, TX 77007                                  P‐0020728 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROEGER, MELANIE J.
120 DRIFTWOOD
NORFOLK, NE 68701                                  P‐0015902 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROEGER, ROBERT R.
66‐105 ALENA PLACE
WAIALUA, HI 96791                                  P‐0012660 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROEKER, EDWIN J.
4 HICKORY LANE
HUDSON, MA 01749                                   P‐0035672 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROEMER, KENT A.
33 BEAUFORT PLACE
EAST ROCHESTER, NY 14445                           P‐0040133 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROEMER, KENT A.
33 BEAUFORT PLACE
EAST ROCHESTER, NY 14445                           P‐0040138 12/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROENING, CHARLENE A.
KROENING, TIMOTHY M.
18 WANDER WAY
LAKE IN THE HILL, IL 60156                         P‐0008411 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROENLEIN, KATI L.
MILLER, ROBIN J.
16900 GOEKEN RD
GREEN VALLEY, IL 61534                             P‐0004684 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROGER‐DIAMOND, CATHARINE E.
7030 LEEWARD ST.
CARLSBAD, CA 92011                                 P‐0029266 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1927 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1928 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KROHN, KURTIS A.
7270 COLONIAL AFFAIR DR
NEW ALBANY, OH 43054                                P‐0000953 10/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROHN, WILLIAM D.
1168 N. COOPER ROAD
NEW LENOX, IL 60451                                 P‐0025172 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROL, BRANDON
5409 HOLLOW CORNERS
DRYDEN, MI 48428                                    P‐0030898 11/23/2017      TK Holdings Inc., et al .                     $250.00                                                                                       $250.00
KROLL PALHARES, RODRIGO
18731 STEWART CIR
APT 3
BOCA RATON, FL 33496                                P‐0046524 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROLL, ALLAN I.
P. O. BOX 40036
DENVER, CO 80204‐0036                               P‐0054872 1/16/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROLL, ALLAN I.
P. O. BOX 40036
DENVER, CO 80204‐0036                               P‐0054891 1/16/2018       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROLL, STACEY
19864 PETRINO ST.
VENICE, FL 34293                                    P‐0009279 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROMMES, JAMES W.
KRONE, MILDRED H.
420 TAURUS ST
MISSION, TX 78572‐6516                              P‐0042723 12/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRON, NATHAN
215 I ST. NE 409
WASHINGTON, DC 20002                                  4009      12/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KRONENWETTER, PAUL J.
2830 WILLOW BAY TER
CASSELBERRY, FL 32707                               P‐0001853 10/22/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRONITZ, ANDREW G.
3685‐9 PEACHTREE RD NE
ATLANTA, GA 30319                                   P‐0029619 11/20/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRONSTEIN, AMANDA S.
326 COBBLESTONE DR
MAYFIELD HEIGHTS, OH 44143                          P‐0054096    1/7/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROO, HEATHER M.
P.O. BOX 969
NEWBERG, OR 97132                                   P‐0033629 11/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROON, CAROLINE M.
417 RIALTO COURT
MOUNTAIN VIEW, CA 94043                             P‐0032184 11/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROPINAK, MARY
2432 RIDGE RD
VIENNA, OH 44473                                    P‐0052029 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROPOG, KRISTINA
435 N 35TH AVENUE, #385
GREELEY, CO 80631                                   P‐0009854 10/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROSKA, SHELLEY
CORDERO, VICTOR A.
3042 N MADSON PL
TUCSON, AZ 85719                                    P‐0004187 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1928 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1929 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KROSKA, SHELLEY
CORDERO, VICTOR A.
3042 N MADSON PL
TUCSON, AZ 85719                                    P‐0004199 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROSS, KIRK G.
10251 W. 44TH AVE #2‐106
WHEAT RIDGE, CO 80033                               P‐0013628 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KROUCH, GNANH N.
2408 E SIXTH STREET
STOCKTON, CA 95205                                  P‐0018252 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUEGER, ANDREW K.
3006 PERRY LANE
AUSTIN, TX 78731                                    P‐0034765 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUEGER, JASON J.
948 TIMBER RIDGE DRIVE
OREGON, WI 53575                                    P‐0009224 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUEGER, JEANETTE
249 S HICKORY ST
GLENWOOD, IL 60425                                  P‐0025483 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUEGER, JEFFREY W.
ZHU, LI
21 BIRCH TREE CT
ELMHURST, IL 60126                                  P‐0005661 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUEGER, KATHY T.
1616 W MONTROSE
2N
CHICAGO, IL 60613                                   P‐0028752 11/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUEGER, KRISTINA E.
374 DAVIS RD
MANSFIELD, OH 44907                                 P‐0016069 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUEGER, LINDA C.
10224 W FOREST HOME AVENUE
APT 311
HALES CORNERS, WI 53130/2191                        P‐0041417 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUEGER, ROBERT A.
3504 LILLARD COURT
FAIRFAX, VA 22033                                   P‐0041834 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUEGER, STEVEN M.
KRUEGER, LISA R.
1024 DODGE STREET #403
OMAHA, NE 68102                                     P‐0018046 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUG, CAROL A.
RUFFNER, NICHOLAS K.
6091 OLD HARRISBURG ROAD
YORK SPRINGS, PA 17372                              P‐0015285 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUG, DONALD I.
68 N HELLEMS RD
, MI 48413                                          P‐0017031 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUG, DONALD I.
668 N HELLEMS RD
BAD AXE, MI 48413                                   P‐0017035 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUG, MARIA R.
KRUG, PAUL M.
1501 N 37 AVENUE
HOLLYWOOD, FL 33021                                 P‐0036922 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                         Page 1929 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1930 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
KRUICHUK, BRIAN M.
16650 FOWLES ROAD
MIDDLEBURG HTS., OH 44130                          P‐0035407 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRULL, TIMOTHY R.
319 DUNGANNON BLVD
WILMINGTON, NC 28403                               P‐0045397 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRULL, TIMOTHY R.
319 DUNGANNON BLVD
WILMINGTON, NC 28403                               P‐0047957 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUMMEN SCHRAVEN, GINGER B.
SCHRAVEN, BRADLEY J.
7367 NICOLE LN
SOBIESKI, WI 54171                                 P‐0033427 11/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUPP, DAVID R.
15 SLAUGHTER DR
WAVERLY HALL, GA 31831                             P‐0002499 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUSE, BRIAN
2607 N 157TH STREET
OMAHA, NE 68116                                    P‐0013489 11/2/2017     TK Holdings Inc., et al .                   $18,500.00                                                                                   $18,500.00
KRUSE, DELWYN D.
KRUSE, BARBARA J.
2800 67TH ST.
DES MOINES, IA 50322                               P‐0011535 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUSE, ELIZABETH P.
53 NEW BOSTON RD.
CANDIA, NH 03034                                   P‐0005581 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUSE, JOHNNETTE J.
533 HAWKEYE DR. LOT # 5
WILLIAMSBURG, IA 52361                             P‐0013608 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUSE, KARLA A.
23770 DUFFIELD RD.
SHAKER HEIGHTS, OH 44122                           P‐0035859 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRUSE, KOREY J.
10406 W YOSEMITE DR
WICHITA, KS 67215                                  P‐0013802 11/2/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KRYDYNSKI, VINCENT J.
KRYDYNSKI, LORETTA M.
10657 W. 154TH STREET
ORLAND PARK, IL 60462‐6036                         P‐0049573 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRYDYNSKI, VINCENT J.
KRYDYNSKI, LORETTA M.
10657 W. 154TH STREET
ORLAND PARK, IL 60462‐6036                         P‐0049591 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRYM, ALEKSANDER B.
1400 AVE S
#4B
BROOKLYN, NY 11229                                 P‐0030570 11/22/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KRYSTEK, JOHN E.
17457 N 60 AVE
GLENDALE, AZ 85308                                 P‐0038071 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRYSZAK, JODI L.
166 COLLEGE VIEW DRIVE
HACKETTSTOWN, NJ 07840                             P‐0006732 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                        Page 1930 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1931 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KRYVOROTOV, ANDREY
KRYVOROTOVA, OLENA
1301 STEVENSON BLVD
APT 131
FREMONT, CA 94538                                    P‐0017785 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRYVOROTOV, DANYLO
1301 STEVENSON BLVD
APT 131
FREMONT, CA 94538                                    P‐0020425 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRZEMINSKI, MICHAEL M.
751 PARROT CT.
KISSIMMEE, FL 34759‐4536                             P‐0051630 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KRZYKWA, CINDY L.
KRZYKWA, KIRK A.
6800 KEGEL AVE
ALTO, MI 49302                                       P‐0021155 11/9/2017     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KSHIRSAGAR, KEDAR S.
KSHIRSAGAR, DOLLY K.
2027 SAFARI HEIGHTS TRAIL
EAGAN, MN 55122                                      P‐0011626 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KTENAS, NICOLE S.
KTENAS, PAUL
16646 W. HILLSIDE CT.
LOCKPORT, IL 60441                                   P‐0009256 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUBA, CHERYL
1109 FENNEL GREEN DR
SEFFNER, FL 33584                                    P‐0000488 10/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUBARYK, SCOTT T.
6 MILKSHAKE LN
ANNAPOLIS, MD 21403                                  P‐0019616 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUBBS, KIRT J.
13732 GLEN ABBEY DRIVE
CHARLOTTE, NC 28278                                  P‐0001906 10/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUBE, ANA
MIQUILARENA, CARLOS
2401 ANDERSON RD, APT 5
CORAL GABLES, FL 33134                               P‐0001378 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUBEL, HOWARD
104 VILLAGE HILL DRIVE
DIX HILLS, NY 11746                                  P‐0005552 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUBES JR., FRANK
2498 COUNTY ROAD 203
EAST BERNARD, TX 77435‐8707                          P‐0028971 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUBES, BRITTANY L.
P.O. BOX 16672
DULUTH, MN 55816                                     P‐0017138 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUBIK, JAMES M.
HIGLEY‐KUBIK, KARA E.
1930 S. VALLEY RD.
LOMBARD, IL 60148                                    P‐0034940 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUBLER, KEVIN K.
33 GREENFIELD STREET
POUGHKEEPSIE, NY 12603                               P‐0008585 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                          Page 1931 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1932 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KUBLER, KEVIN K.
KUBLER, KEVIN K.
33 GREENFIELD STREET
POUGHKEEPSIE, NY 12603                              P‐0008603 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUBOTA, PRISCILA PARAS
1942 DEL CIERVO PLACE
CAMARILLO, CA 93012                                   4758     1/26/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
KUBOTA, PRISCILA PARAS
1942 DEL CIERVO PLACE
CAMARILLO, CA 93012                                   4775     1/30/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
KUCH, STACEY A.
1675 38TH AVENUE
SAN FRANCISCO, CA 94122                             P‐0035567 12/4/2017     TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
KUCH, STACEY A.
1675 38TH AVENUE
SAN FRANCISCO, CA 94122                             P‐0035612 12/4/2017     TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
KUCHARIK, DONNA M.
511 VILLAGE WAY
ROYERSFORD, PA 19468                                P‐0050901 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUCK, DARREN
P.O. BOX 1063
LAUREL, MT 59044                                      4760     1/26/2018       TK Holdings Inc.                              $0.00                                                                                        $0.00
KUCZYNSKI, JAMES H.
284 HALSTEAD AVE
SLOAN, NY 14212                                     P‐0046843 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUDAMIK, FRANK J.
ROCK‐KUDAMIK, DONNA L.
20 HIGH ST
LYNDORA, PA 16045                                   P‐0014552 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUDO, NOBUKO
590 S. LA LONDE AVENUE
LOMBARD, IL 60148                                   P‐0048315 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUDRNA, CHRIS R.
3655 PLUM CREEK DRIVE
SAINT CLOUD, MN 56301                               P‐0014237 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUDRNA, CHRIS R.
3655 PLUM CREEK DRIVE
SAINT CLOUD, MN 56301                               P‐0014243 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUDRYAVTSEV, VADIM
54 SENTINEL PL
ALISO VIEJO, CA 92656                               P‐0037453 12/8/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KUEBLER, JACOB D.
1617 E. FAIRLAWN DRIVE
URBANA, IL 61802                                    P‐0023317 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUEHL, ROBERTA J.
60 POND ROAD
WOODBURY, NY 11797                                  P‐0038048 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUEHN, SCOTT D.
3329A S 16TH ST
MILWAUKEE, WI 53215‐4901                            P‐0024614 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUEHNE, JEREMY T.
42 PLUM TREE COURT
PITTSBURG, CA 94565                                 P‐0013693 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1932 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1933 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KUEI, JEFFREY
1022 10TH ST
#101
SANTA MONICA, CA 90403                              P‐0044853 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUENZER, DUANE E.
325 LONGVIEW ROAD
MEDINA, OH 44256                                    P‐0009946 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUENZI, WERNER F.
306 LARKIN ST.
MADISON, WI 53705                                   P‐0042944 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUENZI, WERNER F.
306 LARKIN ST.
MADISON, WI 53705                                   P‐0042970 12/18/2017    TK Holdings Inc., et al .                     $100.00                                                                                       $100.00
KUEPER, JAMES L.
3007 ENDICOTT AVENUE
ST. LOUIS, MO 63114                                 P‐0016732 11/5/2017     TK Holdings Inc., et al .                    $1,185.35                                                                                    $1,185.35
KUFFO, MATILDE
COLSON HICKS EIDSON
255 ALHAMBRA CIRCLE, PH
CORAL GABLES, FL 33134                              P‐0043545 12/21/2017    TK Holdings Inc., et al .                  $450,000.00                                                                                  $450,000.00
KUH, COLLEEN
KUH, RILEY
8818 KELLUM DRIVE
NORTH CHARLESTON, SC 29420                          P‐0053977   1/5/2018    TK Holdings Inc., et al .                    $8,000.00                                                                                    $8,000.00
KUH, RILEY
8818 KELLUM DRIVE
NORTH CHARLESTON, SC 29420                          P‐0053976   1/5/2018    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KUHL, DAVID E.
1430 FREEMAN AVE NW
ALBUQUERQUE, NM 87107                               P‐0016680 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUHLMANN, MADELINE A.
BROCKMAN, PETER R.
1772 MCCRAREN ROAD
HIGHLAND PARK, IL 60035                             P‐0042924 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUHLMANN, PETER M.
478 TOWER HILL RD
MILLBROOK, NY 12545                                 P‐0024784 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUHN, JAMES G.
KUHN, JEAN M.
6038 FERNDOWN CT
MORROW, OH 45152                                    P‐0004209 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUHN, KRIS J.
15500 TAMARAC CIRCLE
WICHITA, KS 67230                                   P‐0034806 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUHN, KRISTIAN J.
9808 NE 148TH ST
BRUSH PRAIRIE, WA 98606                             P‐0018062 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUHN, LAWRENCE E.
718 PFINGSTEN RD
GLENVIEW, IL 60025                                  P‐0007343 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUHN, MICHELLE M.
12126 STATE HIGHWAY 55
KIMBALL, MN 55353                                   P‐0033872 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00




                                                                                         Page 1933 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1934 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
KUHN, SHIRLEY J.
KUHN, FRANK J.
8810 WALTHER BLVD #3419
PARKVILLE, MD 21234‐5777                              P‐0025221 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUIKEN, DOROTHY A.
KUIKEN, DALE A.
1510 WINTERWOOD AVE
SPARKS, NV 89434                                      P‐0001336 10/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUITERT, ERIK J.
8205 HALLETT COURT
FORT COLLINS, CO 80528                                P‐0018035 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUJAWSKI, GARY L.
7442 S QUAIL CIRCLE, APT 2122
LITTLETON, CO 80127                                   P‐0006054 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULA, ELIZABETH J.
1215 CARPENTER ST
APT 1
PHILADELPHIA, PA 19147                                P‐0033136 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULA, ROBIN J.
4529 FOX AVE
NIAGARA FALLS, NY 14305                               P‐0047239 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULACZ, ROBERT F.
KULACZ, CAROL D.
93 CROWN STREET
TRUMBULL, CT 06611‐3101                               P‐0034967 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULBACK, E. S.
KULBACK, RACHELLE L.
940 CLIFF MINE RD
CORAOPOLIS, PA 15108                                  P‐0014989 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULBACK, E. S.
KULBACK, RACHELLE L.
940 CLIFF MINE RD
CORAOPOLIS, PA 15108                                  P‐0014990 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULESZA, JAMES J.
15 FARMER RD
WINDHAM, NH 03087                                     P‐0004461 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULIBABA, JOHN
6 LEWIS DRIVE
BERKLEY, MA 02779                                     P‐0023336 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULICK, FRANCINE B.
55 MERRICK WAY
#742
CORAL GABLES, FL 33134                                P‐0042138 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULIG, JILL A.
3 CROOKED DRIVE
ENOLA, PA 17025                                       P‐0049770 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULIGA, MORGAN A.
433 LOFTUS STREET
NEW BEDFORD, MA 02746                                 P‐0022950 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULIKOWSKI, JAMES J.
0S662 FOREST STREET
WINFIELD, IL 60190‐1540                               P‐0007377 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULIKOWSKI, JAMES J.
0S662 FOREST STREET
WINFIELD, IL 60190‐1540                               P‐0007381 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1934 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1935 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
KULIKOWSKI, JOHN F.
730 E COCO PLUM CIR. #8
PLANTATION, FL 33324                              P‐0008352 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULIKOWSKI, LINA C.
730 E COCO PLUM CIR. #8
PLANTATION, FL 33324                              P‐0008482 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULINOWSKI, KRISTEN M.
4520 ROSEDALE AVE
BETHESDA, MD 20814                                P‐0035346 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULKA, GREGORY J.
171 AUTUMNVIEW ROAD
WILLIAMSVILLE, NY 14221‐1530                      P‐0057934 5/15/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULKA, JEFFREY S.
6921 DEEPWATER POINT RD
WILLIAMSBURG, MI 49690                            P‐0043297 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULNIS, JOHN
1091 MASSANUTTEN MOUNTAIN DR
FRONT ROYAL, VA 22630                             P‐0028928 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULOVITZ, MARY L.
709 CEDAR STREET
TALLADEGA, AL 35160                               P‐0049903 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KULOW, KATHERINE A.
KULOW, JEFFREY M.
96 LAKEVIEW DRIVE NE
ATLANTA, GA 30317                                 P‐0029664 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUMA CORPORATION
19114 HALCON CREST CT
GRASS VALLEY, CA 95949                            P‐0046166 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUMA CORPORATION
KUMA CORPORATION
19114 HALCON CREST CT
GRASS VALLEY, CA 95949                            P‐0046167 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUMAR, ANITA R.
201 HEIGHTS DR
HALEDON, NJ 07508                                 P‐0030864 11/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUMAR, ARVIND
931 HILLSIDE LAKE TERRACE
APT 106
GAITHERSBURG, MD 20878                            P‐0034708 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUMAR, ARVIND
931 HILLSIDE LAKE TERRACE
APT 106
GAITHERSBURG, MD 20878                            P‐0034716 12/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUMAR, ASHOK
603 ELLINGHAM DR
KATY, TX 77450                                    P‐0050712 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUMAR, ATUL
46 HUNTSMAN HORN CIR
SPRING, TX 77380                                  P‐0011114 10/31/2017    TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
KUMAR, CHANDA
11 ASHFORD LANE
HUNTINGTON, NY 11743                              P‐0031915 11/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUMAR, NIRDOSH
170 TILTON AVE
MORGAN HILL, CA 95037                             P‐0026626 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                       Page 1935 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1936 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KUMAR, PRIYANKA
430 NAVARO PL
#106
SAN JOSE, CA 95134                                     3606    11/27/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KUMAR, SANJIV
4 CLOCK TOWER DR
WELLESLEY, MA 02481                                  P‐0007034 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUMBAR, LEE A.
KEARNEY, CECILIA T.
453 MARIBELLA COURT
SAINT AUGUSTINE, FL 32086                            P‐0007296 10/28/2017    TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
KUMM, CHESTER A.
5460 ALEXANDRIA DRIVE
LAKE IN THE HILL, IL 60156                           P‐0038574 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUMM, PATRICIA M.
5460 ALEXANDRIA DRIVE
LAKE IN THE HILL, IL 60156                           P‐0038588 12/11/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUMRA, RAVI
217 LAURELGLEN CT
DANVILLE, CA                                         P‐0051658 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUMWONG, TOSPRON
8801 WEST GOLF ROAD
5H
NILES, IL 60714                                      P‐0055462 1/21/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUMWONG, TOSPRON
8801 WEST GOLF ROAD
5H
NILES, IL 60714                                      P‐0055467 1/22/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNAPULI, SARADA
8951 BRAESMONT
APT # 158
HOUSTON, TX 77096                                    P‐0041071 12/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNATH, KAREN M.
3202 PECAN ST
ROCKFORD, IL 61114                                   P‐0035328 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNCA, SHARI L.
7048 POTEET LN
MECHANICSVILLE, VA 23111                             P‐0039689 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNCA, SHARI L.
7048 POTEET LN
MECHANICSVILLE, VA 23111                             P‐0039695 12/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNCHALA, SIVA N.
7025 CHASE RIDGE TRAIL
APT. 915
FORT WORTH, TX 76137                                 P‐0041398 12/17/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNDEY, SHANNON M.
901 ROSEMONT AVE
FREDERICK, MD 21701                                  P‐0010146 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNDL, JUDITH
22 LEE ROAD
SOUTH DEERFIELD, MA 01373                              960     10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
KUNDL, JUDITH
22 LEE ROAD
SOUTH DEERFIELD, MA 01373                              981     10/31/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00



                                                                                          Page 1936 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1937 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KUNEFF, JESSE M.
1223 GROVE AVE
IMPERIAL BEACH, CA 91932‐3666                        P‐0032229 11/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNG, FRANK H.
258 BARROW STREET
APT 3D
JERSEY CITY, NJ 07302                                P‐0006031 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNG, KRISTINE
201 SCHOOL STREET
GREEN BROOK, NJ 08812                                P‐0009006 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNGL, JADE
12205 MORRISON STREET
MORENO VALLEY, CA 92555                              P‐0029222 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNKEL, KEVIN J.
3075 N LINCOLN LAKE DRIVE
COAL CITY, IL 60416                                  P‐0025749 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNKEL, MICHELE M.
2134 FIELDSTONE DRIVE
BETHLEHEM, PA 18015                                  P‐0013035 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNS, BENJAMIN T.
11542 RIVERVIEW RD NE
HANOVER, MN 55341                                    P‐0041875 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNST, JANICE E.
1521 DOWN STREET
MEDIA, PA 19063                                      P‐0041551 12/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNZE, ANGELA L.
201 GROVE ST.
P.O. BOX 22
OLSBURG, KS 66520                                    P‐0034437 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNZE, ANGELA L.
201 GROVE ST.
P.O. BOX 22
OLSBURG, KS 66520                                    P‐0034439 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUNZE, ANGELA L.
201 GROVE ST.
P.O. BOX 22
OLSBURG, KS 66520                                    P‐0034443 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUO, CYNTHIA L.
3920 JEFFERSON CIRCLE
PLANO, TX 75023                                      P‐0012845 11/2/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUO, JENNY
2515 CROW FOOT LANE
DIAMOND BAR, CA 91765                                P‐0051792 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUO, KENNETH
60 E BEECH DRIVE
SCHAUMBURG, IL 60193                                 P‐0035146 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUO, KENNETH
60 E BEECH DRIVE
SCHAUMBURG, IL 60193                                 P‐0037227 12/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUO, WENDY S.
400 NEW PARKSIDE DR
CHAPEL HILL, NC 27516                                P‐0004000 10/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUO, WEN‐LIANG
LIN, PEI‐CHIEN
1424 E 54TH ST
CHICAGO, IL 60615                                    P‐0046441 12/25/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1937 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1938 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
KUONI, KYM
42622 NATIONS STREET
SOUTH RIDING, VA 20152                              P‐0025529 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUPENDA, ANGELA M.
P.O. BOX 24506
JACKSON, MS 39225                                   P‐0030048 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUPROVSKY, TATYANA N.
VORONIN, NIKOLAY A.
1221 NE ELLSWORTH RD, APT 75
VANCOUVER, WA 98664                                 P‐0047818 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KURASIEWICZ, FREDERICK J.
KURASIEWICZ, BARBARA D.
109 RIDGE CROSSING
WILLIAMSBURG, VA 23188                              P‐0023267 11/12/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KURCH, BENNO F.
P.O. BOX 868
MERRIFIELD, VA 22116                                P‐0036333 12/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUREBAYASHI, KAORI
1211 SOUTH 36TH PLACE
RENTON, WA 98055                                    P‐0034921 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUREK, ELLEN K.
7453 NEWCASTLE GOLF CLUB RD
H205
NEWCASTLE, WA 98059                                 P‐0034326 12/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KURKER, STEVEN K.
11440 HIGH TIMBER DRIVE
INDIANAPOLIS, IN 46235                              P‐0001086 10/21/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KURLAND, CHERIE M.
3450 JONES MILL ROAD
APARTMENT 306
PEACHTREE CORNER, GA 30092                          P‐0052841 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KURNICK JR, ROBERT H.
670 PLEASANT STREET
BIRMINGHAM, MI 48009                                P‐0044552 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KURNICK JR, ROBERT H.
670 PLEASANT STREET
BIRMINGHAM, MI 48009                                P‐0044560 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KURNICK JR, ROBERT H.
670 PLEASANT STREET
BIRMINGHAM, MI 48009                                P‐0044583 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUROWSKI, ANTHONY J.
320 N MIDLER AVE
APT 7
SYRACUSE, NY 13206                                  P‐0011038 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KURSHAN, RACHEL
33 HUMPHREY'S COURT
PORTSMOUTH, NH 03801                                P‐0005639 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KURT, DONALD A.
731 INVERNESS DRIVE
LA CANADA, CA 91011                                 P‐0030141 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KURTA, MYKOLA
VOROBEL, OKSANA
12333 83 AVE. APT. 2603
KEW GARDENS, NY 11415                               P‐0045976 12/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1938 of 3871
                                                Case 17-11375-BLS             Doc 4247                Filed 10/26/20                     Page 1939 of 1950
                                                                                              Claim Register
                                                                                       In re TK Holdings Inc., et al .
                                                                                            Case No. 17‐11375

                                                                                                                     Current General                                          Current 503(b)(9)
                                                                                                                                         Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                          Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                         Amount                                                   Amount
KURTANICH ENGINEERS & ASSOCIATES, INC.
1126 E STATE ST
SHARON, PA 16146‐3338                                  4588      12/29/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
KURTYKA, CHARITY J.
1714 69TH AVE. W.
C408
BRADENTON, FL 34207                                  P‐0038868 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KURTYKA, CHARITY J.
1714 69TH AVE. W.
C408
BRADENTON, FL 34207                                  P‐0038914 12/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KURTZ, BERNARD L.
6644 VIA RIENZO
LAKE WORTH, FL 33467                                 P‐0004474 10/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KURTZ, DIANE
296 NILES ROAD
NEW HARTFORD, CT 06057                               P‐0056974    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KURTZ, DOROTHY M.
2440 CLACK RD
MADISON, GA 30650                                    P‐0020997 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KURTZ, GARY M.
KURTZ, CAROL A.
45894 PATUXENT LANE
CALIFORNIA, MD 20619                                 P‐0048528 12/26/2017      TK Holdings Inc., et al .                   $15,559.00                                                                                    $15,559.00
KURTZ, HEATHER M.
1794 TONINI DR APT # 54
SAN LUIS OBISPO, CA 93405                            P‐0023349 11/12/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KURTZ, JUDY L.
KURTZ, PAUL F.
1433 CASS RD.
MAUMEE, OH 43537                                     P‐0033196 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KURTZ, LINDA
93 WALMER AVENUE
EAST PROVIDENCE, RI 02914                            P‐0013438 11/2/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KURTZ, MICHAEL J.
296 NILES ROAD
NEW HARTFORD, CT 06057                               P‐0056970    2/6/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KURTZ, PAUL J.
692 MAPLE AVE
BRICK, NJ 08724                                      P‐0033106 11/28/2017      TK Holdings Inc., et al .                 $1,000,000.00                                                                                $1,000,000.00
KURTZ, THOMAS A.
12535 MASTERS RIDGE DR
JACKSONVILLE, FL 32225                               P‐0002844 10/24/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KURTZHALTS, JAMES G.
127 E SOMERSET AVE
TONAWANDA, NY 14150                                  P‐0045548 12/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KURUNATHAPILLAI, KATHIRGAMATHAS
204 STEPHENS LANE
MAHWAH, NJ 07430                                       2955      11/21/2017       TK Holdings Inc.                              $0.00                                                                                         $0.00
KURY, LINDA J.
15797 MCELROY RD.
MEADOW VISTA, CA 95722                               P‐0037757 12/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KURYK, DAVID N.
11200 FIVE SPRINGS ROAD
LUTHERVILLE, MD 21093                                P‐0035418 12/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                         $0.00


                                                                                            Page 1939 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1940 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KURZ, ROBERT R.
KURZ, SALLY L.
23256 ARELO COURT
LAGUNA NIGUEL, CA 92677                              P‐0035834 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUSCHUK, ALICIA
12 SANDALWOOD DRIVE
LIVINGSTON, NJ 07039                                 P‐0034129 11/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUSHIN, GEORGE
11315 WOODBROOK LN
RESTON, VA 20194                                     P‐0029242 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUSHNER, MICHAEL J.
KUSHNER, MICHAEL J.
1366 TURNSTONE WAY
SUNNYVALE, CA 94087                                  P‐0014993 11/4/2017     TK Holdings Inc., et al .                    $2,200.00                                                                                    $2,200.00
KUSHNER, ROBERT A.
30 VERNON DRIVE
PITTSBURGH, PA 15228                                 P‐0043840 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUSHNIR, CHARINNA N.
2019 WILLOWCREST CIRCLE
BALTIMORE, MD 212098                                 P‐0007204 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUSIAK, IWONA
6934 64TH PL,
RIDGEWOOD, NY 11385                                  P‐0021253 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUSTAS, GRETCHEN G.
KUSTAS, FRANK M.
6548 MUIRFIELD DRIVE
RAPID CITY, SD 57702                                 P‐0029812 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUSTER, CAROL
3908 VIA MILANO
CAMPBELL, CA 95008                                   P‐0054720 1/14/2018     TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KUSTER, VONDA
1138 JESSE HARBOR AVE
HENDERSON, NV 89014                                  P‐0023532 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUSTERER, THOMAS L.
5965 AVALON DRIVE
ELKRIDGE, MD 21075                                   P‐0052984 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUSTER‐TABARES, FREDERICK X.
3908 VIA MILANO
CAMPBELL, CA 95008                                   P‐0046604 12/26/2017    TK Holdings Inc., et al .                    $2,000.00                                                                                    $2,000.00
KUTIK, CAROL
1158 RANSOM RD. SE
PALM BAY, FL 32909‐5342                              P‐0051435 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUTIK, CAROL
1158 RANSOM RD. SE
PALM BAY, FL 32909‐5342                              P‐0053762   1/2/2018    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUTNER, ABE
1434 CY AVENUE
CASPER, WY 82604‐3512                                P‐0035026 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUTNER, ABE
KUTNER, ALANA J.
1434 CY AVENUE
CASPER, WY 82604‐3512                                P‐0035065 12/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KUTSUWADA, CHIEKO
805 S MESA ST #306
SAN PEDRO, CA 90731                                  P‐0055389 1/20/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                          Page 1940 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                     Page 1941 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                          Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                           Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                   Amount
KUTTLER, LORI L.
1608 THOMAS ST.
P.O. BOX 567
REDFIELD, IA 50233                                  P‐0012310 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KUTZ, KORY M.
7645 THOMAS AVE
RICHFIELD, MN 55423                                 P‐0011623 11/1/2017     TK Holdings Inc., et al .                    $8,000.00                                                                                     $8,000.00
KUTZKE, JEAN M.
304 STEWART DR
FREEPORT, IL 61032                                  P‐0043157 12/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KUTZLI, LAURA
3553 CLAUDIA DR.
TOLEDO, OH 43614                                    P‐0018296 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KUTZ‐N, INC. D/B/A COURTESY N
HILL, WARD & HENDERSON, P.A.
101 E KENNEDY BLVD SUITE 3700
TAMPA, FL 33602                                     P‐0050216 12/22/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KUTZ‐N, INC. D/B/A COURTESY N
EMMA K. BURTON
1001 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004‐2595                           P‐0058281 11/14/2018    TK Holdings Inc., et al .                 $1,704,000.00                                                                                $1,704,000.00
KUWABARA, KIYOSHI
235 MARSALA
NEWPORT BEACH, CA 92660                             P‐0051830 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KUWABARA, KIYOSHI
235 MARSALA
NEWPORT BEACH, CA 92660                             P‐0051857 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KUY, CHRISTINE
3977 APPLE BLOSSOM WAY
CARMICHAEL, CA 95607                                P‐0038142 12/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KUYKENDALL, JAMES W.
KUYKENDALL, CAROL A.
6510 N. ADOLINE AVE.
FRESNO, CA 93711                                    P‐0014040 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KUYPER, WANDA J.
3790 HUBBLE RD
CINCINNATI, OH 45247                                P‐0009752 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KUZAK, REBECCA LYNN
701 BROAD ST C‐11
ELYRIA, OH 44035                                      916     10/30/2017       TK Holdings Inc.                          $2,595.00                                                                                     $2,595.00
KUZINSKI, ANTHONY M.
16 MORONGO CT
TOMS RIVER, NJ 08757                                P‐0010337 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KUZMA, JONATHON M.
1897 ROCKVALE ROAD
LANCASTER, PA 17602                                 P‐0032703 11/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KUZMINA, ALBINA
240 HOLLIS AVE.
APT.28
CAMPBELL, CA 95008                                  P‐0057158 2/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00
KUZMINA, OLGA
2332 31ST. AVE
LOWER UNIT
SAN FRANCISCO, CA 94116                             P‐0057157 2/10/2018     TK Holdings Inc., et al .                        $0.00                                                                                         $0.00



                                                                                         Page 1941 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1942 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KUZMINSKI, ROXY
1837 NORTH 176TH COURT
OMAHA, NE 68118                                      1840      11/8/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
KUZNIAR, JANUSZ M.
183 GREENDALE RD
PHILADELPHIA, PA 19154                             P‐0046883 12/26/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KV SOLUTIONS CORPORATION
P O BOX 1354
YUCAIPA, CA 92399                                  P‐0053672    1/2/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KVALSETH, TARALD O.
KVALSETH, AMY V.
4980 SHADY ISLAND CIRCLE
MOUND, MN 55364                                    P‐0018883 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KVALSETH, TARALD O.
4980 SHADY ISLAND CIRCLE
MOUND, MN 55364                                    P‐0021294 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KWALLEK, TANNER J
6651 STONE VIEW COURT
GILLETTE, WY 82718                                   1253      11/3/2017        TK Holdings Inc.                                                 $0.00                                                                     $0.00
KWAN, APRIL
1745 NORIEGA STREET
SAN FRANCISCO, CA 94122                            P‐0018627 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KWAN, BOISSEVAIN
O'ROURKE, MARGARET K.
23122 BERDON STREET
WOODLAND HILLS, CA 91367                           P‐0022499 11/11/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KWAN, CLIFFORD C.
2721 AMBER DRIVE SOUTH
FORT WORTH, TX 76133                               P‐0024768 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KWAN, MAN K.
2721 AMBER DRIVE SOUTH
FORT WORTH, TX 76133                               P‐0012043 11/1/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KWAN, NAI TUEN
636 VASHON PL NE
RENTON, WA 98059                                   P‐0019356 11/8/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KWARTIN, ROBERT M.
KWARTIN, NINA L.
9908 CHASE HILL CT.
VIENNA, VA 22182                                   P‐0031742 11/26/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
KWARTIN, ROBERT M.
KWARTIN, NINA L.
9908 CHASE HILL CT.
VIENNA, VA 22182                                   P‐0031744 11/26/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
KWARTIN, ROBERT M.
KWARTIN, NINA L.
9908 CHASE HILL CT.
VIENNA, VA 22182                                   P‐0031747 11/26/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
KWEDOR, MARK S.
1203 SOUTH RIVER STREET
MARSHFIELD, MA 02050                               P‐0027593 11/17/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KWEI, DAVID
1308 SIMMONS LANE
NOVATO, CA 94945                                     2346      11/13/2017       TK Holdings Inc.                                                 $0.00                                 $0.00                               $0.00
KWIATKOWSKI, AMY M.
549 S. CROOKS
CLAWSON, MI 48017                                  P‐0015563 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1942 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1943 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
KWOK, CHI M.
7 ASPEN DR
LIVINGSTON, NJ 07039                                 P‐0038410 12/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KWOK, KIM HUNG A.
16640 NE 119TH WAY
REDMOND, WA 98052                                    P‐0024561 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KWOKLEUNG, TINME
1101 E GARVEY AVE #201
MONTEREY PARK, CA 91755                              P‐0045785 12/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KWON, EUGENE
69 SHERWOOD RD
TENAFLY, NJ 07670                                    P‐0041410 12/17/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
KWON, MIN
2333 DULLES STATION BLVD. APT 419
HERNDON, VA 20171                                      2870    11/20/2017       TK Holdings Inc.                                                 $0.00                                                                     $0.00
KWON, SOYOUNG
2646 W. JEROME
CHICAGO, IL 60645                                    P‐0052500 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KWON, TAEGUN
401 WILLOWRIDGE ST APT E1
ARDMORE, OK 73401                                    P‐0000108 10/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KWONG, FUNG H.
15 N. 3RD STREET #303
N/A
ALHAMBRA, CA 91801                                   P‐0021399 11/10/2017    TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
KWONG, JEFFERSON J.
VUE, SANDY
5632 CAZADERO WAY
SACRAMENTO, CA 95822                                 P‐0021312 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KWONG, WAN YU
1512 BELLNAP DR
ALLEN, TX 75013                                      P‐0041169 12/16/2017    TK Holdings Inc., et al .                    $1,200.00                                                                                    $1,200.00
KYGER, DENNIS H.
2880 BICENTENNIAL PKWY
SUITE 100 #209
HENDERSON, NV 89044                                  P‐0002131 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KYLANDER, KELLY
2B BLUESTEM COURT
GREENSBORO, NC 27405                                 P‐0020955 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KYLE, BRIAN D.
4710 DONAHO ROAD
NORTH ZULCH, TX 77872                                P‐0024248 11/13/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KYLE, KENNETH C.
KYLE, CAROL A.
19 LINCOLN AVE
TOMS RIVER, NJ 08753                                 P‐0010085 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KYLE, KENNETH C.
KYLE, CAROL A.
19 LINCOLN AVE
TOMS RIVER, NJ 08753                                 P‐0010094 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KYLE, KENNETH C.
KYLE, CAROL A.
19 LINCOLN AVE
TOMS RIVER, NJ 08753                                 P‐0010100 10/30/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1943 of 3871
                                             Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1944 of 1950
                                                                                         Claim Register
                                                                                  In re TK Holdings Inc., et al .
                                                                                       Case No. 17‐11375

                                                                                                                Current General                                         Current 503(b)(9)
                                                                                                                                   Current Priority   Current Secured                        Current Admin    Total Current
                 Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                    Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                    Amount                                                  Amount
KYLER, PEGGY G.
1613 MESA VERDE DR
ROUND ROCK, TX 78681                              P‐0002290 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KYLE‐RIMKUS, LINDA K.
RIMKUS, RICHARD L.
9570 PERRETT LANE
9570 PERRETT LANE
BELVIDERE, IL 61008                               P‐0005464 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KYLES, ANTHONY
KYLES, JACKIE
631 W 102ND STREET
LOS ANGELES                                       P‐0021357 11/9/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KYO, KATHLEEN L.
9 BIENVENU DRIVE
FOOTHILL RANCH, CA 92610                          P‐0025066 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KYO, KATHLEEN L.
9 BIENVENU DRIVE
FOOTHILL RANCH, CA 92610                          P‐0025093 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KYRIAKODIS, GEORGE J.
627 MOREBORO ROAD
HATBORO, PA 19040                                 P‐0015444 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KYSAR, CHARLES D.
3588 WOODLAND STREAMS DR
GREENWOOD, IN 46143                               P‐0037483 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KYSAR, CHREE M.
3588 WOODLAND STREAMS DR
GREENWOOD, IN 46143                               P‐0037512 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
KYSER, RENEE
658 COUNTY ROAD 423
OPP, AL 36467                                     P‐0006146 10/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                               P‐0036483 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                               P‐0036492 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                               P‐0036494 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                               P‐0036497 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                               P‐0036500 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                               P‐0036503 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                               P‐0036506 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                               P‐0036512 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                       Page 1944 of 3871
                                                 Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1945 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                     Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                                   P‐0036518 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
L&G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                                   P‐0036603 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
L+G CONSTRUCTION
2614 HART STREET
NASHVILLE, TN 37207                                   P‐0036502 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
L2E2 CORPORATION
L2E2 CORPORATION
200 ARLINGTON WAY
MENLO PARK, CA 94025                                  P‐0012300 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LA BELLE, VICTOR R.
LA BELLE, LIEN H.
401 SOUTH VERMONT AVE
GREEN COVE, FL 32043‐3720                             P‐0030313 11/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LA BUDA, MARK
1620 E. 2ND STREET, APT. 1C
BROOKLYN, NY 11230‐6937                               P‐0019410 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LA PARO, SUSAN P.
103 OUTRIGGER COURT
WILLIAMSBURG, VA 23185                                P‐0037658 12/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LA PLANTE, SUZANNE M.
447 RAINBOW SPRINGS TER
ROYAL PALM BEACH, FL 33411                            P‐0000374 10/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LA POINTE JR, STANLEY EARLE
4077 WEST HAMMER LANE
NORTH LAS VEGAS, NV 89031                               864     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LA POINTE JR., STANLEY EARLE
4077 WEST HAMMER LANE
NORTH LAS VEGAS, NV 89031                               868     10/26/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LA PUMA, PETER M.
5807 FIELD BREEZE ST
LAS VEGAS, NV 89148                                   P‐0054412 1/11/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LA ROSA, ANGELA
9683 HAZEL LAKE DRIVE
JACKSONVILLE, FL 32222                                P‐0005097 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LA, DAVID
122 CIRCLE AVE
UNIT 102
FOREST PARL, IL 60130                                 P‐0048482 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LA, HOANGHAI
TRUONG, KIM‐HAO
4907 BRESEE AVE
BALDWIN PARK, CA 91706                                P‐0050443 12/27/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LAAKO, RAINA M.
RL PHOTOGRAPHY
429 HUBBARD RD
LYNNWOOD, WA 98036                                    P‐0018665 11/7/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LAATZ, ALAN J.
LAATZ, ALANE L.
621 S MADISON AVE
LA GRANGE, IL 60525‐2804                              P‐0007971 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                           Page 1945 of 3871
                                              Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1946 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LAATZ, ALANE L.
ALAN J LAAT
621 S MADISON AVE
LA GRANGE, IL 60525‐2804                           P‐0007959 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABARCA, NURIS M.
1551 NW 159 AVENUE
PEMBROKE PINES, FL 33028                           P‐0057608    3/5/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABARRE, LAUREN M.
6824 SE 19TH AVE.
PORTLAND, OR 97202‐5638                              2524      11/13/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LABATY, DEBORAH J.
7507 ASHER PARK DRIVE
SAN ANTONIO, TX 78249                              P‐0052627 12/26/2017      TK Holdings Inc., et al .                   $10,000.00                                                                                   $10,000.00
LABITA, JAMES J.
34 FERRIS LANE
OAK RIDGE
, NJ 07438                                         P‐0010312 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABON, DEVAUGHN
4251 SCIOVERDAIE AVENUE
BALDWIN HILLS, CA 90008                            P‐0027741 11/15/2017      TK Holdings Inc., et al .                  $160,000.00                                                                                  $160,000.00
LABONTE, DAXZENOS
624 SUNWAY LANE
WINTER HAVEN, FL 33880                             P‐0000273 10/19/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABOON, JEAN
29599 CIRCLE R GREENS DR
ESCONDIDO, CA 92026                                P‐0015722 11/4/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABORATORY CORP OF AMERICA HO
666 GARLAND PLACE
DES PLAINES, IL 60016                              P‐0047795 12/26/2017      TK Holdings Inc., et al .                  $162,517.33                                                                                  $162,517.33
LABORDE, BRIGETTE A.
5835 HANNAH DR.
ALEXANDRIA, LA 71303                               P‐0018765 11/7/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABORDE, EDWARD P.
ANN
1119 POPE AVE
STEELE, AL 35987                                   P‐0008785 10/29/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABORDE, VANA R.
2851 WALLINGFORD DRIVE #707
HOUSTON, TX 77042                                  P‐0032956 11/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABOUVE, BENJAMIN
3630 S. MONROE ST.
TACOMA, WA 98409                                   P‐0028337 11/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABRADA, ALBERTO
LABRADA, ALBERT
14823 SW 110TH TERRACE
MIAMI, FL 33196                                    P‐0031293 11/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABRADOR, THERESA E.
18645 JHATTERAS ST
UNIT 201
TARZANA, CA 91356                                  P‐0026889 11/16/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABRADOR, XERXES A.
7500 RIVERHILL RD.
OXON HILL, MD 20745                                P‐0030867 11/23/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABREAU, CARLOS R.
12336 NW 7TH LN
MIAMI, FL 33182                                    P‐0046259 12/25/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                          Page 1946 of 3871
                                               Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1947 of 1950
                                                                                           Claim Register
                                                                                    In re TK Holdings Inc., et al .
                                                                                         Case No. 17‐11375

                                                                                                                  Current General                                         Current 503(b)(9)
                                                                                                                                     Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                      Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                      Amount                                                  Amount
LABRENTZ, ANTON
29528 MADERA AVE
SHAFTER, CA 93263                                   P‐0028416 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABRENTZ, ANTON
29528 MADERA AVE
SHAFTER, CA 93263                                   P‐0028420 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABRENTZ, VALARIE
29528 MADERA AVE
SHAFTER, CA 93263                                   P‐0028413 11/18/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABRIOLA, ANTONIO
809 OLD POST ROAD
MAMARONECK, NY 10543                                P‐0008489 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABRIOLA, MICHAEL M.
1391 CASCADE CIRCLE WEST
CANTON                                              P‐0052773 12/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABROSE, SUSAN S.
1334 HOLUB RD
SCHULENBURG, TX 78956                               P‐0011574 11/1/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LABUDA, PATRICIA A.
1645 9TH. STREET
BETHLEHEM, PA 18020                                 P‐0045508 12/23/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
LABUDA, PATRICIA A.
1645 9TH. STREET
BETHLEHEM, PA 18020                                 P‐0045609 12/23/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
LABUZ, RONALD M.
40 ARLINGTON ROAD
UTICA, NY 13501                                     P‐0021827 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACALAMITA, KAREN A.
566 WYNNEWOOD ROAD
PELHAM MANOR, NY 10803                              P‐0011179 10/31/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACALAMITA, KAREN A.
566 WYNNEWOOD ROAD
PELHAM MANOR, NY 10803                              P‐0011197 10/31/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
LACALAMITA, KAREN A.
566 WYNNEWOOD ROAD
PELHAM MANOR, NY 10803                              P‐0011207 10/31/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
LACALAMITA, ROBERT M.
566 WYNNEWOOD ROAD
PELHAM MANOR, NY 10803                              P‐0003065 10/24/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACALAMITA, ROBERT M.
566 WYNNEWOOD ROAD
PELHAM MANOR, NY 10803                              P‐0011158 10/31/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
LACALAMITA, ROBERT M.
566 WYNNEWOOD ROAD
PELHAM MANOR, NY 10803                              P‐0011163 10/31/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
LACALAMITA, ROBERT M.
566 WYNNEWOOD ROAD
PELHAM MANOR, NY 10803                              P‐0011165 10/31/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
LACASSE, TIFFANY M.
5011 24TH AVE
KENOSHA, WI 53140                                   P‐0024967 11/14/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACAYO, ARTURO
763 NW 122ND AVE
MIAMI, FL 33182                                     P‐0055975 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                         Page 1947 of 3871
                                                Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1948 of 1950
                                                                                            Claim Register
                                                                                     In re TK Holdings Inc., et al .
                                                                                          Case No. 17‐11375

                                                                                                                   Current General                                         Current 503(b)(9)
                                                                                                                                      Current Priority   Current Secured                        Current Admin    Total Current
                    Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                       Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                       Amount                                                  Amount
LACAYO, ARTURO
763 NW 122ND AVE
MIAMI, FL 33182                                      P‐0055976 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACAYO, ARTURO
763 NW 122ND AVE
MIAMI, FL 33182                                      P‐0055977 1/28/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACEFIELD, AZIMA
2053 W 75TH ST
LOS ANGELES, CA 90047                                P‐0017316 11/6/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACEY, JAMES
NO ADDRESS ON FILE
                                                       2699    11/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LACEY, KENNEDY O.
915 TITHELO ROAD
CANTON, MS 39046                                     P‐0022380 11/11/2017    TK Holdings Inc., et al .                  $100,000.00                                                                                  $100,000.00
LACEY, LAUREN
LACEY, VINCENT
1235 WILD ROSE COURT
MARRIOTTSVILLE, MD 21104                             P‐0047070 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACEY, RON E.
P.O. BOX 120097
SAN DIEGO
, CA 92112                                           P‐0044261 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACEY, RONALD E.
P.O. BOX 120097
SAN DIEGO
, CA 92112                                           P‐0044259 12/21/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACH, JOHN M.
18 WYNSTONE WAY
NORTH BARRINGTON, IL 60010                           P‐0051140 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
LACH, JOHN M.
18 WYNSTONE WAY
NORTH BARRINGTON, IL 60010                           P‐0051889 12/27/2017    TK Holdings Inc., et al .                    $5,000.00                                                                                    $5,000.00
LACH, NANCY E.
4700 POLAND PL.
RALEIGH, NC 27609                                    P‐0051213 12/27/2017    TK Holdings Inc., et al .                    $3,360.00                                                                                    $3,360.00
LACIURA, PAUL J.
LACIURA, NAHID B.
1424 E. MOUNTAIN ST
GLENDALE, CA 91207                                   P‐0047375 12/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACK;I, JASON M.
1860 NELSON RANCH LOOP
CEDAR PARK, TX 78613                                 P‐0002162 10/23/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACKAWANNA RIVER BASIN SEWER
MICHAEL MATECHAK
P.O. BOX 280
OLYPHANT, PA 18447‐0280                              P‐0035621 12/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACKEY, KARI A.
LACKEY, BRIAN L.
9218 FAIR HILL CT
MECHANICSVILLE, VA 23116                             P‐0056182 1/30/2018     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
LACKEY, PAULA L.
4010 BAY RD
FERNDALE, WA 98248                                   P‐0020370 11/8/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00



                                                                                          Page 1948 of 3871
                                              Case 17-11375-BLS           Doc 4247                Filed 10/26/20                    Page 1949 of 1950
                                                                                          Claim Register
                                                                                   In re TK Holdings Inc., et al .
                                                                                        Case No. 17‐11375

                                                                                                                 Current General                                         Current 503(b)(9)
                                                                                                                                    Current Priority   Current Secured                        Current Admin    Total Current
                  Creditor Name and Address        Claim No. Claim Date            Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                     Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                     Amount                                                  Amount
LACKS, MONICA L.
2899 COURTLAND BLVD.
SHAKER HEIGHTS, OH 44122                           P‐0007656 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACLAIRE, JOSEPHINE
P.O. BOX 64
PARSHALL, ND 58770                                 P‐0015373 11/4/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACLUYSE, DOUGLAS C.
3955 N 800 E
KOKOMO, IN 46901                                   P‐0042632 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACONTE, BRUCE N.
4347 BIG BEND ST
SIERRA VISTA, AZ 85650                             P‐0005013 10/26/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACOUR, AIMEE L.
307 MARGUERITE BOULECARD
LAFAYETTE, LA 70503                                P‐0014927 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACOURSE, FAITH A.
4197 WELDON AVE
SPRING HILL, FL 34609                              P‐0036647 12/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACROIX, RICHARD D.
3053 NE 49TH STREET
FT LAUDERDALE, FL 33308                            P‐0025912 11/7/2017     TK Holdings Inc., et al .                   $11,073.14                                                                                   $11,073.14
LACY, BEVERLEY C.
LACY, ALFRED J.
3924 WYTHE AVE
RICHMOND, VA                                       P‐0007360 10/28/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACY, CAREN H.
3216 WINLOCK RD
TORRANCE, CA 90505                                 P‐0018926 11/7/2017     TK Holdings Inc., et al .                     $500.00                                                                                       $500.00
LACY, CHERLYN V.
P.O. BOX 2125
COPPELL, TX 75019                                  P‐0026963 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACY, LILLIE
2629 E. 121ST
CLEVELAND
, OH 44120                                         P‐0021656 11/10/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACY, LYN
1764 WINDSONG CIRCLE
FLAGLER BEACH, FL 32136                            P‐0044427 12/19/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACY, ROANE M.
BOX 21625
WACO, TX 76702                                     P‐0026221 11/15/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LACY, SARI I.
22 ULLMAN CT
PALM COAST, FL 32164                               P‐0028981 11/20/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LADA, JANUSZ
7930 68TH ROAD
MIDDLE VILLAGE, NY 11379                           P‐0008919 10/29/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LADD, CASEY J.
2653 51ST AVE SW
SEATTLE, WA 98116                                  P‐0016687 11/5/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LADD, JOSH
15260 BINNEY ST
OMAHA, NE 68116                                    P‐0014559 11/3/2017     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LADD, JULIE A.
6641 TWINRIDGE LN
CINCINNATI, OH 45224                               P‐0026888 11/16/2017    TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
                                                                                        Page 1949 of 3871
                                               Case 17-11375-BLS             Doc 4247                Filed 10/26/20                    Page 1950 of 1950
                                                                                             Claim Register
                                                                                      In re TK Holdings Inc., et al .
                                                                                           Case No. 17‐11375

                                                                                                                    Current General                                         Current 503(b)(9)
                                                                                                                                       Current Priority   Current Secured                        Current Admin    Total Current
                   Creditor Name and Address        Claim No. Claim Date              Debtor                        Unsecured Claim                                          Admin Priority
                                                                                                                                        Claim Amount       Claim Amount                         Priority Amount   Claim Amount
                                                                                                                        Amount                                                  Amount
LADD, PEGGY
27 DOGWOOD DRIVE
RICHMOND, IN 47374                                    1087      11/1/2017        TK Holdings Inc.                              $0.00                                                                                        $0.00
LADD, PEGGY A.
27 DOGWOOD DRIVE
RICHMOND, IN 47374                                  P‐0007738 10/28/2017      TK Holdings Inc., et al .                     $173.35                                                                                       $173.35
LADD, PEGGY A.
27 DOGWOOD DRIVE
RICHMOND, IN 47374                                  P‐0030209 11/21/2017      TK Holdings Inc., et al .                     $173.35                                                                                       $173.35
LADD, SHAWN
3737 NORTH APPELL DRIVE
PORT CLINTON, OH 43452                              P‐0016576 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LADEBUSH, BEVERLY
3104 PLUTO CIRCLE
NORTH FORT MYERS, FL 33903                          P‐0000086 10/18/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LADEN, MYRNA J.
28‐55 BELL BLVD
BAYSIDE, NY 11360                                   P‐0018838 11/7/2017       TK Holdings Inc., et al .                    $9,030.00                                                                                    $9,030.00
LADENSACK, DEBRA
26600 BURG RD. APT #223
WARREN, MI 48089                                    P‐0034032 11/30/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LADLOW, LAURA E.
2643 BREEZEWOOD DRIVE
LANCASTER, PA 17601                                 P‐0016449 11/5/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LADRON DE GUEVARA, REBEKA
10040 SW 111TH STREET
MIAMI, FL 33176                                       2671      11/16/2017       TK Holdings Inc.                              $0.00                                                                                        $0.00
LAESSIG III, WILLIAM F.
16 CHURCH DR
PICKENSVILLE, AL 35447                              P‐0032599 11/27/2017      TK Holdings Inc., et al .                    $1,000.00                                                                                    $1,000.00
LAFALCE, PAUL
LAFALCE, DARLENE
4139 PORTAGE LN
HOFFMAN ESTATES, IL 60192                           P‐0007923 10/28/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LAFAN, JOSEPH A.
141 STONE STREET
FORNEY, TX 75126                                    P‐0024953 11/14/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LAFAVE, ANI
LAFAVE, NICHOLAS
716 BRAEWOOD DR
WATERFORD, WI                                       P‐0020579 11/9/2017       TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LAFAVE, EMILY C.
297 S NORTHWEST HWY UNIT 6
PARK RIDGE, IL 60068                                P‐0010411 10/31/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LAFAVE, RICHARD F.
2758 GRANADA DR.
APT 3‐B
JACKSON, MI 49202                                   P‐0049978 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LAFAYETTE HOTELS
155 LITTLEFIELD AVE
BANGOR, ME 04401                                    P‐0051948 12/27/2017      TK Holdings Inc., et al .                        $0.00                                                                                        $0.00
LAFAYETTE, SHIRLEY J.
BAXTER CREDIT UNION
634 LOU LANE
GREENVILLE, MS 38701                                P‐0054006    1/3/2018     TK Holdings Inc., et al .                        $0.00                                                                                        $0.00


                                                                                           Page 1950 of 3871
